









                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                                                DEPOSITOR


                                     U.S. BANK NATIONAL ASSOCIATION,
                                                 TRUSTEE


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                               MASTER SERVICER AND SECURITIES ADMINISTRATOR


                                                   and


                                         EMC MORTGAGE CORPORATION
                                           SPONSOR AND COMPANY

                                 ________________________________________

                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

                                       Dated as of October 6, 2006
                                 ________________________________________

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
                       Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates

                                              Series 2006-3





--------------------------------------------------------------------------------





                                                ARTICLE I
                                               DEFINITIONS

                                                ARTICLE II
                     CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01.         Conveyance of Mortgage Loans to Trustee...................................................79

Section 2.02.         Acceptance of Mortgage Loans by Trustee...................................................81

Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement and the
                      Subsequent Mortgage Loan Purchase Agreement...............................................84

Section 2.04.         Substitution of Mortgage Loans............................................................86

Section 2.05.         Issuance of Certificates..................................................................87

Section 2.06.         Representations and Warranties Concerning the Depositor...................................88

Section 2.07.         Conveyance of the Subsequent Mortgage Loans...............................................89

Section 2.08.         Purposes and Powers of the Trust..........................................................92

                                               ARTICLE III
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01.         Master Servicer...........................................................................93

Section 3.02.         REMIC-Related Covenants...................................................................94

Section 3.03.         Monitoring of Servicers...................................................................94

Section 3.04.         Fidelity Bond.............................................................................96

Section 3.05.         Power to Act; Procedures..................................................................96

Section 3.06.         Due-on-Sale Clauses; Assumption Agreements................................................97

Section 3.07.         Release of Mortgage Files.................................................................97

Section 3.08.         Documents, Records and Funds in Possession of Master Servicer To Be Held
                      for Trustee...............................................................................98

Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies....................................99

Section 3.10.         Presentment of Claims and Collection of Proceeds..........................................99

Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies....................................99

Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and Documents.................100

Section 3.13.         Realization Upon Defaulted Mortgage Loans................................................100

Section 3.14.         Compensation for the Master Servicer.....................................................100

Section 3.15.         REO Property.............................................................................100

Section 3.16.         Annual Statement as to Compliance........................................................101

Section 3.17.         Assessments of Compliance and Attestation Reports........................................102

Section 3.18.         Reports Filed with Securities and Exchange Commission....................................104

Section 3.19.         The Company..............................................................................114

Section 3.20.         UCC......................................................................................114

Section 3.21.         Optional Purchase of Defaulted Mortgage Loans............................................114

Section 3.22.         Reserved.................................................................................114

Section 3.23.         Intention of the Parties and Interpretation..............................................114

                                                ARTICLE IV
                                                 ACCOUNTS

Section 4.01.         Protected Accounts.......................................................................115

Section 4.02.         [Reserved]...............................................................................117

Section 4.03.         [Reserved]...............................................................................117

Section 4.04.         Distribution Account.....................................................................117

Section 4.05.         Permitted Withdrawals and Transfers from the Distribution Account........................119

Section 4.06.         Reserve Fund.............................................................................121

Section 4.07.         Class XP Reserve Account.................................................................123

Section 4.08.         Pre-Funding Account and Pre-Funding Reserve Account......................................123

Section 4.09.         Interest Coverage Account................................................................125


                                                ARTICLE V
                                               CERTIFICATES

Section 5.01.         Certificates.............................................................................127

Section 5.02.         Registration of Transfer and Exchange of Certificates....................................138

Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates........................................141

Section 5.04.         Persons Deemed Owners....................................................................142

Section 5.05.         Transfer Restrictions on Residual Certificates...........................................142

Section 5.06.         Restrictions on Transferability of Certificates..........................................143

Section 5.07.         ERISA Restrictions.......................................................................144

Section 5.08.         Rule 144A Information....................................................................145

                                                ARTICLE VI
                                      PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01.         Distributions on the Group I Certificates................................................145

Section 6.02.         Distributions on the Group II Certificates and the Group III Certificates................149

Section 6.03.         Allocation of Losses and Subsequent Recoveries on the Group I Certificates...............160

Section 6.04.         Allocation of Losses and Subsequent Recoveries on the Group II
                      Certificates and the Group III Certificates..............................................161

Section 6.05.         Cross-Collateralization..................................................................165

Section 6.06.         Payments.................................................................................165

Section 6.07.         Statements to Certificateholders.........................................................166

Section 6.08.         Monthly Advances.........................................................................169

Section 6.09.         Compensating Interest Payments...........................................................169

Section 6.10.         Distributions on REMIC Regular Interests.................................................169

                                               ARTICLE VII
                                           THE MASTER SERVICER

Section 7.01.         Liabilities of the Master Servicer.......................................................170

Section 7.02.         Merger or Consolidation of the Master Servicer...........................................170

Section 7.03.         Indemnification of the Trustee, the Master Servicer and the Securities
                      Administrator............................................................................171

Section 7.04.         Limitations on Liability of the Master Servicer and Others...............................171

Section 7.05.         Master Servicer Not to Resign............................................................172

Section 7.06.         Successor Master Servicer................................................................173

Section 7.07.         Sale and Assignment of Master Servicing..................................................173

                                               ARTICLE VIII
                                                 DEFAULT

Section 8.01.         Events of Default........................................................................173

Section 8.02.         Successor to Act; Appointment of Successor...............................................176

Section 8.03.         Notification to Certificateholders.......................................................177

Section 8.04.         Waiver of Defaults.......................................................................177

Section 8.05.         List of Certificateholders...............................................................178

                                                ARTICLE IX
                         CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01.         Duties of Trustee and Securities Administrator...........................................178

Section 9.02.         Certain Matters Affecting the Trustee and the Securities Administrator...................180

Section 9.03.         Trustee and Securities Administrator Not Liable for Certificates or
                      Mortgage Loans...........................................................................182

Section 9.04.         Trustee and Securities Administrator May Own Certificates................................182

Section 9.05.         Trustee's and Securities Administrator's Fees and Expenses...............................182

Section 9.06.         Eligibility Requirements for Trustee and Securities Administrator........................183

Section 9.07.         Insurance................................................................................183

Section 9.08.         Resignation and Removal of the Trustee and Securities Administrator......................183

Section 9.09.         Successor Trustee and Successor Securities Administrator.................................184

Section 9.10.         Merger or Consolidation of Trustee or Securities Administrator...........................185

Section 9.11.         Appointment of Co-Trustee or Separate Trustee............................................185

Section 9.12.         Federal Information Returns and Reports to Certificateholders; REMIC
                      Administration...........................................................................186

                                                ARTICLE X
                                               TERMINATION

Section 10.01.        Termination Upon Repurchase by EMC or its Designee or Liquidation of the
                      Mortgage Loans...........................................................................188

Section 10.02.        Additional Termination Requirements......................................................191

                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

Section 11.01.        Intent of Parties........................................................................192

Section 11.02.        Amendment................................................................................192

Section 11.03.        Recordation of Agreement.................................................................193

Section 11.04.        Limitation on Rights of Certificateholders...............................................194

Section 11.05.        Acts of Certificateholders...............................................................194

Section 11.06.        Governing Law............................................................................195

Section 11.07.        Notices..................................................................................196

Section 11.08.        Severability of Provisions...............................................................196

Section 11.09.        Successors and Assigns...................................................................196

Section 11.10.        Article and Section Headings.............................................................196

Section 11.11.        Counterparts.............................................................................197

Section 11.12.        Notice to Rating Agencies................................................................197

Section 11.13.        Effectiveness of Amended and Restated Pooling and Servicing Agreement....................197



                                                 APPENDIX

Appendix 1                 -        Calculation of REMIC I Y Principal Reduction Amounts
Appendix 2                 -        Calculation of REMIC II Y Principal Reduction Amounts

                                                 EXHIBITS

Exhibit A-1                -        Form of Class I-A Certificates
Exhibit A-2                -        Form of Class I-M Certificates
Exhibit A-3                -        Form of Class I-B-1 Certificates and Class I-B-2 Certificates
Exhibit A-4                -        Form of Class I-B-3 Certificates
Exhibit A-5-1              -        Form of Class R Certificates
Exhibit A-5-2              -        Form of Class R-X Certificates
Exhibit A-6                -        Form of Class B-IO Certificates
Exhibit A-7                -        Form of Class I-XP Certificates
Exhibit A-8                -        Form of Class II-A Certificates
Exhibit A-9                -        Form of Class II-X Certificates
Exhibit A-10               -        Form of Class II-B-1, Class II-B-2 and Class II-B-3 Certificates
Exhibit A-11               -        Form of Class II-X-B Certificates
Exhibit A-12               -        Form of Class II-B-4, Class II-B-5 and Class II-B-6 Certificates
Exhibit A-13               -        Form of Class II-XP Certificates
Exhibit A-14               -        Form of Class III-A Certificates
Exhibit A-15               -        Form of Class III-X Certificates
Exhibit A-16               -        Form of Class III-B-1, Class III-B-2 and Class III-B-3 Certificates
Exhibit A-17               -        Form of Class III-B-4, Class III-B-5 and Class III-B-6 Certificates
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 960E(e)(4)
Exhibit F-1                -        Form of Investment Letter
Exhibit F-2                -        Form of Rule 144A and Related Matters Certificate
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Amended and Restated Custodial Agreement
Exhibit H-1                -        Bank of America Servicing Agreement
Exhibit H-2                -        Chase Home Servicing Agreement
Exhibit H-3                -        Chevy Chase Servicing Agreement
Exhibit H-4                -        Countrywide Servicing Agreement
Exhibit H-5                -        EMC Servicing Agreement
Exhibit H-6                -        EverHome Servicing Agreement
Exhibit H-7                -        First Horizon Servicing Agreement
Exhibit H-8                -        GMACM Servicing Agreement
Exhibit H-9                -        GreenPoint Servicing Agreement
Exhibit H-10               -        Harbourside Servicing Agreement
Exhibit H-11               -        HomeBanc Servicing Agreement
Exhibit H-12               -        HSBC Servicing Agreement
Exhibit H-13               -        Mid America Servicing Agreement
Exhibit H-14               -        Morgan Stanley Servicing Agreement
Exhibit H-15               -        PHH Servicing Agreement
Exhibit H-16               -        Wells Fargo Servicing Agreement
Exhibit I                  -        Assignment Agreements
Exhibit J                  -        Form of Mortgage Loan Purchase Agreement
Exhibit K                  -        Form of Subsequent Mortgage Loan Purchase Agreement
Exhibit L                  -        Form of Subsequent Transfer Instrument
Exhibit M                  -        Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit N                  -        Form of Back-Up Certification
Exhibit O                  -        Form of Trustee Limited Power of Attorney
Exhibit P                  -        Form of Cap Contracts
Exhibit Q                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit R                  -        Additional Disclosure Information
Exhibit S                  -        Form of Securities Administrator Back-Up Certification




--------------------------------------------------------------------------------





                           AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

         WHEREAS,  a  Pooling  and  Servicing  Agreement,  dated as of April 1,  2006  (the  "Pooling  and
Servicing  Agreement"),  relating to the  issuance of Bear  Stearns  ALT-A  Trust,  Mortgage  Pass-Through
Certificates, Series 2006-3, was entered into by and among the parties hereto;

         WHEREAS,  the parties  hereto desire to make certain  amendments,  changes and  modifications  to
such Pooling and Servicing Agreement;

         WHEREAS,  pursuant to Section  11.02 of the Pooling and  Servicing  Agreement,  such  Pooling and
Servicing  Agreement is hereby  amended and  restated in its entirety  effective as of the Closing Date in
order to make such amendments, changes and modifications as are set for the herein;

         NOW,  THEREFORE,  in consideration of the mutual agreements herein contained,  the parties hereto
hereby agree as follows:

         Amended  and  Restated  Pooling  and  Servicing  Agreement  dated as of October  6,  2006,  among
Structured Asset Mortgage  Investments II Inc., a Delaware limited  liability  company,  as depositor (the
"Depositor"),  U.S. Bank  National  Association,  a banking  association  organized  under the laws of the
United States,  not in its individual  capacity but solely as trustee (the  "Trustee"),  Wells Fargo Bank,
National  Association,  as master  servicer (in such  capacity,  the "Master  Servicer") and as securities
administrator  (in such  capacity,  the  "Securities  Administrator"),  and EMC Mortgage  Corporation,  as
sponsor (in such capacity, the "Sponsor") and as company (in such capacity, the "Company").

                                          PRELIMINARY STATEMENT

         On or prior  to the  Closing  Date or a  Subsequent  Transfer  Date,  in the  case of  Subsequent
Transfer Loans,  the Depositor  acquired the Mortgage Loans or Subsequent  Mortgage Loans, as the case may
be, from the Sponsor.  On the Closing Date,  the Depositor  will sell the Mortgage Loans and certain other
property  to the Trust Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire
beneficial ownership interest in the Trust Fund.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC I to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC I Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC II to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC II Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC III to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC III Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC IV to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC IV Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trust  shall  make an  election  for the  assets
constituting  REMIC V to be treated for federal  income tax  purposes as a REMIC.  On the Startup Day, the
REMIC V Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC VI to be treated for federal  income tax purposes as a REMIC.  On the Startup Day, the
REMIC VI Regular Interests will be designated "regular interests" in such REMIC.

         The  Securities  Administrator  on behalf of the Trustee  shall make an  election  for the assets
constituting  REMIC VII to be treated for federal  income tax  purposes  as a REMIC.  On the Startup  Day,
the REMIC VII Regular Interest will be designated the "regular interest" in such REMIC.

         The Class R  Certificates will evidence ownership of the "residual  interest" in each of REMIC I,
REMIC II, REMIC III, REMIC IV, REMIC V and REMIC VI. The Class R-X  Certificates  will evidence  ownership
of the "residual interest" in REMIC VII.

         The Group I Loans will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting  all  Scheduled  Principal  due on or before the Cut-off  Date,  of  $921,237,667.  The Sub-Loan
Group II-1 Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after deducting all
Scheduled  Principal  due on or before  the  Cut-off  Date,  of  $356,186,642.  The  Sub-Loan  Group  II-2
Mortgage  Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all
Scheduled  Principal due on or before the Cut-off Date, of $341,432,291.  The Sub-Loan Group II-3 Mortgage
Loans will have an Outstanding  Principal  Balance as of the Cut-off Date,  after  deducting all Scheduled
Principal due on or before the Cut-off  Date,  of  $369,223,453.  The Sub-Loan  Group II-4 Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date,  of  $48,566,024.  The Sub-Loan  Group III-1  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date, of  $268,810,506.  The Sub-Loan  Group III-2  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date, of  $125,715,349.  The Sub-Loan  Group III-3  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date,  of  $92,642,143.  The Sub-Loan  Group III-4  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date, of  $144,049,692.  The Sub-Loan  Group III-5  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date, of  $170,162,413.  The Sub-Loan  Group III-6  Mortgage  Loans
will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after  deducting  all  Scheduled
Principal due on or before the Cut-off Date, of $99,868,409.

         In consideration of the mutual agreements herein contained,  the Depositor,  the Master Servicer,
the Securities Administrator, the Sponsor, the Company and the Trustee agree as follows:

                                                ARTICLE I
                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         Accepted  Master  Servicing  Practices:  With  respect  to any  Mortgage  Loan,  those  customary
mortgage  servicing  practices of prudent  mortgage  servicing  institutions  that master service mortgage
loans of the same type and quality as such Mortgage Loan in the jurisdiction  where the related  Mortgaged
Property  is  located,  to the extent  applicable  to the  Trustee in its  capacity  as  successor  Master
Servicer or the Master Servicer (except in its capacity as successor to a Servicer).

         Account:  The  Distribution   Account,  the  Protected  Account,  the  Pre-Funding  Account,  the
Pre-Funding  Reserve  Account,  the Interest  Coverage  Account,  the Reserve Fund or the Class XP Reserve
Account, as the context may require.

         Accrued  Certificate  Interest:  For any Group II  Certificate or Group III  Certificate  for any
Distribution  Date,  the interest  accrued  during the related  Interest  Accrual Period at the applicable
Pass-Through Rate on the Certificate  Principal  Balance or Notional Amount, as applicable,  of such Group
II Certificate  immediately prior to such Distribution  Date, on the basis of a 360-day year consisting of
twelve  30-day  months,  less  (i) in  the case of a Group II  Senior  Certificate  or  Group  III  Senior
Certificate,  as  applicable,  such  Certificate's  share of any Net Interest  Shortfall  from the related
Mortgage Loans and, after the applicable  Cross-Over  Date, the interest portion of any Realized Losses on
the related Mortgage Loans, in each case allocated  thereto in accordance with  Section 6.04,  (ii) in the
case of a Group II  Subordinate  Certificate  or Group III  Subordinate  Certificate,  such  Certificate's
share of any Net  Interest  Shortfall  from the related  Mortgage  Loans and the  interest  portion of any
Realized  Losses on the  related  Mortgage  Loans,  in each case  allocated  thereto  in  accordance  with
Section 6.04 and (iii) in the case of the Class II-X-B1  Certificates and the Class II-X-B2  Certificates,
the amount of any Carry Forward  Shortfall  Amount for the Class II-B-1  Certificates and the Class II-B-2
Certificates, respectively, in each case allocated thereto in accordance with Section 6.02(i)(a)(J).

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  "Control"  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
"Controlled" and "Controlling"  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Aggregate  Subordinate  Optimal  Principal  Amount:  The Group II Aggregate  Subordinate  Optimal
Principal Amount or the Group III Aggregate Subordinate Optimal Principal Amount, as applicable.

         Agreement:  This Amended and Restated Pooling and Servicing  Agreement and all amendments  hereof
and supplements hereto.

         Allocable  Share:  With  respect  to (A) any Class of Group II  Subordinate  Certificates  (other
than the Class II-X-B1 and Class II-X-B2  Certificates) on any  Distribution  Date, an amount equal to the
product of (i) the Group II Aggregate  Subordinate  Optimal  Principal  Amount and (ii) the fraction,  the
numerator of which is the  Certificate  Principal  Balance of such Class and the  denominator  of which is
the aggregate  Certificate  Principal Balance of all Classes of the Group II Subordinate  Certificates and
(B) any Class of Group III  Subordinate  Certificates  on any  Distribution  Date,  an amount equal to the
product of (i) the Group III Aggregate  Subordinate  Optimal  Principal Amount and (ii) the fraction,  the
numerator of which is the  Certificate  Principal  Balance of such Class and the  denominator  of which is
the aggregate  Certificate  Principal  Balance of all Classes of the Group III  Subordinate  Certificates;
provided,  however,  that no  Class  of  Group  II  Subordinate  Certificates  or  Group  III  Subordinate
Certificates  (other  than  the  outstanding  Class  of Group II  Subordinate  Certificates  or Group  III
Subordinate  Certificates  with the lowest  numerical  designation)  shall be entitled on any Distribution
Date to receive  distributions  pursuant to clauses  (ii),  (iii) and  (v) of the  definition  of Group II
Subordinate  Optimal  Principal Amount or Group III Subordinate  Optimal  Principal Amount, as applicable,
unless the related Class Prepayment  Distribution  Trigger for such  Distribution  Date has been satisfied
(any  amount  distributable  pursuant  to  clauses  (ii),  (iii) and  (v) of the  definition  of  Group II
Subordinate  Optimal  Principal Amount or Group III Subordinate  Optimal  Principal Amount, as applicable,
shall be  distributed  among the related  Classes  entitled  thereto,  pro rata based on their  respective
Certificate  Principal  Balances);  provided,  further,  that if on a Distribution  Date, the  Certificate
Principal   Balance  of  any  Class of  Group  II  Subordinate   Certificates  or  Group  III  Subordinate
Certificates  for which the related  Class Prepayment  Distribution  Trigger has been satisfied is reduced
to zero, such Class's  remaining  Allocable  Share shall be distributed to the remaining  Classes of Group
II Subordinate Certificates or Group III Subordinate Certificates,  as applicable,  sequentially beginning
with the Class  with the  lowest  numerical  designation  in  reduction  of their  respective  Certificate
Principal Balances.

         Applicable Credit Rating:  For any long-term  deposit or security,  a credit rating of AAA in the
case of S&P or Aaa in the case of Moody's  (or with  respect  to  investments  in money  market  funds,  a
credit  rating of "AAAm" or "AAAm-G" in the case of S&P and the highest  rating given by Moody's for money
market funds in the case of Moody's).  For any short-term deposit or security,  or a rating of A-l+ in the
case of S&P or Prime-1 in the case of Moody's.

         Applicable  State Law: For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the  attention of the  Securities  Administrator  and the Trustee by either  (i) an  Opinion of
Counsel  reasonably  acceptable to the  Securities  Administrator  and the Trustee  delivered to it by the
Master Servicer or the Depositor,  or (ii) written  notice from the appropriate taxing authority as to the
applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Group I
Offered  Certificates,  the sum of the Realized Losses with respect to the Group I Mortgage  Loans,  which
are to be applied  in  reduction  of the  Certificate  Principal  Balance of such Class of Group I Offered
Certificates  pursuant  to this  Agreement  in an amount  equal to the amount,  if any, by which,  (i) the
aggregate  Certificate  Principal  Balance of all of the Group I Certificates  (after all distributions of
principal on such  Distribution  Date) exceeds (ii) the aggregate Stated  Principal  Balance of all of the
Group I Mortgage Loans for such  Distribution  Date.  The Applied  Realized Loss Amount shall be allocated
first to the Class I-B-3  Certificates,  the Class I-B-2 Certificates,  the Class I-B-1 Certificates,  the
Class I-M-2  Certificates  and the Class I-M-1  Certificates,  in that order (so long as their  respective
Certificate  Principal  Balances have not been reduced to zero),  and thereafter the Applied Realized Loss
Amount  with  respect  to the  Group I  Mortgage  Loans  shall  be  allocated  first  to the  Class  I-A-2
Certificates and then to the Class I-A-1  Certificates,  until the Certificate  Principal  Balance of each
such Class has been reduced to zero.

         Appraised  Value:  For any Mortgaged  Property  related to a Mortgage  Loan, the amount set forth
as the appraised  value of such  Mortgaged  Property in an appraisal  made for the mortgage  originator in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.
         Assignment  Agreements:  The  agreements  attached  hereto as  Exhibit I,  whereby the  Servicing
Agreements and related Recognition  Agreements (as defined therein),  if applicable,  were assigned to the
Trustee for the benefit of the Certificateholders.

         Assumed  Final  Distribution  Date:  With  respect  to each class of  Offered  Certificates,  the
Distribution  Date  occurring  in May 2036,  or if such day is not a  Business  Day,  the next  succeeding
Business Day.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to any  Distribution  Date and each Sub-Loan  Group in Loan Group
II or Loan Group III, an amount  equal to the  aggregate  of the  following  amounts  with  respect to the
Mortgage Loans in the related  Sub-Loan  Group:  (a) all previously  undistributed  payments on account of
principal  (including  the  principal  portion  of  Scheduled  Payments,  Principal  Prepayments  and  the
principal  portion of Net Liquidation  Proceeds) and all previously  undistributed  payments on account of
interest  received  after the Cut-off  Date and on or prior to the  related  Determination  Date,  (b) any
Monthly  Advances and Compensating  Interest  Payments by the Servicer or the Master Servicer with respect
to such  Distribution  Date,  (c) any  reimbursed  amount in  connection  with  losses on  investments  of
deposits  in  certain  eligible  investments  in  respect of the Group II  Mortgage  Loans in the  related
Sub-Loan  Group,  (d) with  respect to Loan Group II, any amount  allocated  from the  Available  Funds of
another Sub-Loan Group in accordance with Section  6.02(i)(a)(G),  (e) with respect to Loan Group III, any
amount  allocated  from  the  Available  Funds  of  another  Sub-Loan  Group in  accordance  with  Section
6.02(ii)(a)(I),  (f) any Remaining  Pre-Funding  Amount with respect to such Sub-Loan Group withdrawn from
the Pre-Funding  Reserve Account pursuant to Section  4.08(e)(ii)  herein,  and (g) any amounts  withdrawn
from the Pre-Funding  Reserve  Account in respect of such Sub-Loan Group pursuant to Section  4.08(e)(iii)
herein,  except:

                  (i)      all payments that were due on or before the Cut-off Date;

                  (ii)     all  Principal   Prepayments  and  Liquidation   Proceeds  received  after  the
applicable Prepayment Period;

                  (iii)    all payments,  other than Principal  Prepayments,  that represent early receipt
of Scheduled Payments due on a date or dates subsequent to the related Due Date;

                  (iv)     amounts received on particular  Mortgage Loans as late payments of principal or
interest and respecting which, and to the extent that, there are any unreimbursed Monthly Advances;

                  (v)      amounts representing Monthly Advances determined to be Nonrecoverable Advances;

                  (vi)     any investment  earnings on amounts on deposit in the Distribution  Account and
amounts permitted to be withdrawn from the Distribution Account pursuant to this Agreement;

                  (vii)    amounts  needed to pay the  Servicing  Fees or to reimburse any Servicer or the
Master  Servicer  for amounts  due under the  Servicing  Agreement  and the  Agreement  to the extent such
amounts have not been retained by, or paid previously to, such Servicer or the Master Servicer;

                  (viii)   amounts  applied  to pay any  fees  with  respect  to any  lender-paid  primary
mortgage insurance policy; and

                  (ix)     any expenses or other amounts  reimbursable to the Servicers,  the Trustee, the
Securities  Administrator,   the  Master  Servicer  and  the  Custodian  pursuant  to  Section 7.04(c)  or
Section 9.05.

         Average  Loss  Severity  Percentage:  With  respect to any  Distribution  Date and each  Sub-Loan
Group in Group II, the  percentage  equivalent  of a fraction,  the  numerator  of which is the sum of the
Loss  Severity  Percentages  for each Group II Mortgage  Loan in such  Sub-Loan  Group that had a Realized
Loss and the  denominator of which is the number of Group II Mortgage Loans in the related  Sub-Loan Group
that had Realized  Losses.  With respect to any  Distribution  Date and each Sub-Loan  Group in Group III,
the  percentage  equivalent  of a  fraction,  the  numerator  of  which  is the sum of the  Loss  Severity
Percentages  for each Group III  Mortgage  Loan in such  Sub-Loan  Group that had a Realized  Loss and the
denominator  of which is the number of Group III  Mortgage  Loans in the related  Sub-Loan  Group that had
Realized Losses.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bank of America:  Bank of America, National Association, and its successor in interest.

         Bank of America  Servicing  Agreement:  The  Amended and  Restated  Flow  Mortgage  Loan Sale and
Servicing  Agreement,  dated April 1, 2005,  as  modified  in the  Regulation  AB  Compliance  Addendum to
Amended and Restated Flow Mortgage Loan Sale and Servicing  Agreement,  dated  December 21, 2005,  between
EMC and Bank of America, attached hereto as Exhibit H-1.

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  With respect to any Mortgage  Loan,  any  Deficient  Valuation or Debt Service
Reduction related to such Mortgage Loan as reported by the Servicer to the Master Servicer.

         Basis Risk  Shortfall:  With respect to any  Distribution  Date and each Class of Group I Offered
Certificates and the Class I-B-3  Certificates for which the Pass-Through  Rate is based upon the Net Rate
Cap, the excess,  if any, of (a) the amount of Current  Interest  that such Class would have been entitled
to receive on such  Distribution  Date had the applicable  Pass-Though Rate been calculated at a per annum
rate equal to the lesser of (i)  One-Month  LIBOR plus the  related  Margin and  (ii) 11.50%  over (b) the
amount of Current  Interest on such Class of Offered  Certificates  calculated  using a  Pass-Though  Rate
equal to the Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of Group I Offered  Certificates  and the Class I-B-3  Certificates,  the sum of the Basis Risk  Shortfall
for  such  Distribution  Date and the  Basis  Risk  Shortfall  for all  previous  Distribution  Dates  not
previously paid from any source including  Excess Cashflow and payments under the Cap Contracts,  together
with  interest  thereon at a rate equal to the lesser of (i) One-Month  LIBOR plus the related  Margin and
(ii) 11.50%, for such Distribution Date.

         Book-Entry   Certificates:   Initially,   the  Senior   Certificates   and  Offered   Subordinate
Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Master  Servicer,  Custodian,  any Servicer or the  Securities  Administrator  are
authorized or obligated by law or executive order to be closed.

         Cap  Contract:  With respect to any of the Class I-A-1,  Class I-A-2,  Class I-M-1,  Class I-M-2,
Class I-B-1,  Class I-B-2 or Class I-B-3  Certificates,  the respective  cap contracts,  dated as of April
28,  2006,  between the Trustee,  on behalf of the Trust for the benefit of the Class I-A-1,  Class I-A-2,
Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2 or Class I-B-3  Certificateholders,  as the case may
be,  and the  Counterparty,  together  with any  scheduling,  confirmations  or other  agreements  related
thereto,  attached  hereto as Exhibit N, and the two interest  rate cap  contracts  that the  Trustee,  on
behalf of the  Trust,  entered  into  with  respect  to the Class  II-B-1  Certificates  and Class  II-B-2
Certificates,  respectively,  with the  Counterparty  for the benefit of the Class II-B-1 and Class II-B-2
Certificateholders.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Carry  Forward  Amount:  If on the  distribution  date the  Pass-Through  Rate for a class of the
Class II-B-1  Certificates  or the Class II-B-2  Certificates  is based upon the related Net Rate Cap, the
excess, if any, of:

         1.       The amount of Current  Interest  that such class would have been  entitled to receive on
                  such  distribution  date had the applicable  pass-though  rate been  calculated at a per
                  annum rate equal to the lesser of (i) One-Month  LIBOR plus the related  Margin and (ii)
                  10.50%, over

         2.       The amount of Current  Interest on such class  calculated using a pass-though rate equal
                  to the related Net Rate Cap for such distribution date.

         Carry Forward Shortfall  Amount:  As of any Distribution  Date for the Class II-B-1  Certificates
or the Class II-B-2  Certificates,  the sum of the Carry Forward Amount for such distribution date and the
Carry Forward  Amount for all previous  distribution  dates not  previously  paid,  together with interest
thereon at a rate equal to the lesser of (i)  One-Month  LIBOR plus the  related  Margin and (ii)  10.50%,
for such distribution date.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned by the Securities  Administrator  in  substantially  the forms
annexed hereto as Exhibits A-1, A-2, A-3, A-4, A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10, A-11, A-12, A-13,
A-14, A-15, A-16 and A-17 with the blanks therein appropriately completed.

         Certificate  Group:  With respect to the Group I Certificates,  the Class I-A-1  Certificates and
the Class I-A-2  Certificates.  With respect to the Group II  Certificates  and  (i) Sub-Loan  Group II-1,
the Class  II-1A-1,  Class II-1A-2 and Class II-1X-1  Certificates,  (ii) Sub-Loan  Group II-2,  the Class
II-2A-1,  Class II-2A-2 and Class II-2X-1  Certificates,  (iii) Sub-Loan  Group II-3,  the Class  II-3A-1,
Class II-3A-2 and Class II-3X-1  Certificates,  and (iv) Sub-Loan  Group II-4,  the Class  II-4A-1,  Class
II-4A-2 and Class  II-4X-1  Certificates.  With  respect to the Group III  Certificates  and (i)  Sub-Loan
Group III-1,  the Class  III-1A-1,  Class  III-1A-2 and Class III-1X-1  Certificates,  (ii) Sub-Loan Group
III-2,  the Class III-2A-1,  Class III-2A-2 and Class III-2X-1  Certificates,  (iii) Sub-Loan Group III-3,
the Class III-3A-1  Certificates  and the Class  III-3A-2  Certificates,  (iv) Sub-Loan  Group III-4,  the
Class  III-4A-1,  Class III-4A-2 and Class  III-4X-1  Certificates,  (v) Sub-Loan  Group III-5,  the Class
III-5A-1  Certificates  and the Class  III-5A-2  Certificates,  and (vi) Sub-Loan  Group III-6,  the Class
III-6A-1 Certificates and the Class III-6A-2 Certificates.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate  Principal  Balance:  With  respect to any  Certificate  (other  than the Class II-X,
Class III-X,  Class XP, Class B-IO, Class R or Class R-X  Certificates)  as of any Distribution  Date, the
initial  principal  amount  of such  Certificate  plus,  in the case of a  Subordinate  Certificates,  any
Subsequent  Recoveries  added to the  Certificate  Principal  Balance  of such  Certificates  pursuant  to
Section 6.03 or Section 6.04  hereof, and reduced by (i) all amounts distributed on previous  Distribution
Dates  on  such  Certificate  with  respect  to  principal,  (ii) solely  in  the  case  of the  Group  II
Certificates  or the Group III  Certificates,  the  principal  portion of all Realized  Losses (other than
Realized  Losses  resulting from Debt Service  Reductions)  allocated prior to such  Distribution  Date to
such Certificate,  taking account of the applicable Loss Allocation  Limitation,  (iii) solely in the case
of the Group I  Certificates,  any  Applied  Realized  Loss  Amounts  allocated  to such Class on previous
Distribution  Dates,  and  (iv) in  the  case  of a  Group  II  Subordinate  Certificate  or a  Group  III
Subordinate  Certificate,  such  Certificate's  pro rata  share,  if any,  of the  applicable  Subordinate
Certificate   Writedown   Amount  for  previous   Distribution   Dates.   With  respect  to  any  Class of
Certificates,  the Certificate  Principal Balance thereof will equal the sum of the Certificate  Principal
Balances of all Certificates in such Class. The initial  Certificate  Principal  Balance (if any) for each
Class of Certificates is set forth in Section 5.01(c)(iv).

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Chase Home:  Chase Home Financial, and its successor in interest.

         Chase Home Servicing Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of
September 1,  1999,  as amended by  Amendment  No. 1,  dated as of April 28,  2006,  between EMC and Chase
Home, attached hereto as Exhibit H-2.

         Chevy Chase: Chevy Chase Bank, F.S.B., and its successor in interest.

         Chevy Chase Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
July 1, 2001, as amended by Amendment  No. 1, dated as of January 13, 2003,  and Amendment No. 2, dated as
of January 31, 2006, between EMC and Chevy Chase, attached hereto as Exhibit H-3.

         Class: With respect to the Certificates,  any of Class I-A-1, Class I-A-2,  Class II-1A-1,  Class
II-1A-2,  Class II-1X-1,  Class II-2A-1, Class II-2A-2, Class II-2X-1, Class II-3A-1, Class II-3A-2, Class
II-3X-1,  Class II-4A-1, Class II-4A-2, Class III-1A-1,  Class III-1A-2,  Class III-1X-1,  Class III-2A-1,
Class III-2A-2,  Class III-2X-1,  Class III-3A-1,  Class III-3A-2,  Class III-4A-1,  Class III-4A-2, Class
III-4X-1,  Class III-5A-1,  Class  III-5A-2,  Class III-6A-1,  Class III-6A-2,  Class I-M-1,  Class I-M-2,
Class R, Class R-X,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class II-B-1,  Class II-B-2,  Class II-B-3,
Class II-B-4,  Class II-B-5,  Class II-B-6, Class II-X-B1,  Class II-X-B2,  Class III-B-1,  Class III-B-2,
Class  III-B-3,  Class  III-B-4,  Class III-B-5,  Class  III-B-6,  Class B-IO,  Class I-XP and Class II-XP
Certificates.

         Class A Certificates:  The Class I-A, Class II-A and Class III-A Certificates.

         Class B Certificates:  The Class I-B, Class II-B and Class III-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(b).

         Class B-IO Distribution  Amount:  With respect to any Distribution Date, the Current Interest for
the Class B-IO Certificates for such Distribution Date (which shall be deemed  distributable  with respect
to the REMIC VI Regular Interest B-IO-I);  provided,  however,  that on and after the Distribution Date on
which the aggregate  Certificate  Principal  Balance of the Group I Certificates has been reduced to zero,
the Class B-IO Distribution Amount shall include the  Overcollateralization  Amount (which shall be deemed
distributable,  first,  with  respect to the REMIC VI Regular  Interest  B-IO-I in respect of accrued  and
unpaid  interest  thereon  until such  accrued and unpaid  interest  shall have been  reduced to zero and,
thereafter,  with  respect to the REMIC VI Regular  Interest  B-IO-P in respect of the  principal  balance
thereof).

         Class B-IO  Pass-Through  Rate: With respect to the Class B-IO  Certificates and any Distribution
Date or the REMIC VI Regular  Interest  B-IO-I,  a per annum rate equal to the percentage  equivalent of a
fraction,  the  numerator  of which is the sum of the amounts  calculated  pursuant to clauses (1) through
(3) below,  and the  denominator  of which is the aggregate  principal  balance of the  REMIC III  Regular
Interests.  For purposes of  calculating  the  Pass-Through  Rate for the Class B-IO-I  Certificates,  the
numerator is equal to the sum of the following components:

         1.       the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT1 minus the
                  Marker  Rate,  applied  to a  notional  amount  equal  to the  Uncertificated  Principal
                  Balance of REMIC III Regular Interest LT1;

         2.       the  Uncertificated  Pass-Through  Rate for  REMIC III  Regular  Interest  LT2 minus the
                  Marker  Rate,  applied  to a  notional  amount  equal  to the  Uncertificated  Principal
                  Balance of REMIC III Regular Interest LT2; and

         3.       the  Uncertificated  Pass-Through  Rate for REMIC III  Regular  Interest LT4 minus twice
                  the Marker  Rate,  applied to a notional  amount equal to the  Uncertificated  Principal
                  Balance of REMIC III Regular Interest LT4.

         Class I-A Certificates: The Class I-A-1 Certificates and Class I-A-2 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date,  an amount equal to the
excess, if any, of (i) the Certificate  Principal Balance of the Class I-A Certificates  immediately prior
to such  Distribution  Date over (ii) the  excess of (a) the  aggregate  Stated  Principal  Balance of the
Group I  Mortgage  Loans for such  Distribution  Date over (b) the  product  of (1) the  aggregate  Stated
Principal  Balance of the Group I Mortgage Loans for such  Distribution Date and (2) the sum of (x) 17.90%
and (y) the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-B Certificates: The Class I-B-1, the Class I-B-2 and the Class I-B-3 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2  Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date) and (4) the product of (x) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans
for such  Distribution  Date  and (y) the sum of 2.20%  and the  Current  Specified  Overcollateralization
Percentage for such Distribution Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2  Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date), (4) the Certificate  Principal Balance of the Class I-B-1  Certificates  (after taking into account
the payment of the Class I-B-1  Principal  Distribution  Amount on such  Distribution  Date),  and (5) the
product  of  (x)  the  aggregate  Stated  Principal  Balance  of the  Group  I  Mortgage  Loans  for  such
Distribution  Date and (y) the sum of 1.20% and the  Current  Specified  Overcollateralization  Percentage
for such Distribution Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-B-3  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date), (3) the Certificate  Principal Balance of the Class I-M-2  Certificates  (after
taking into  account the payment of the Class I-M-2  Principal  Distribution  Amount on such  Distribution
Date), (4) the Certificate  Principal Balance of the Class I-B-1  Certificates  (after taking into account
the  payment  of the Class  I-B-1  Principal  Distribution  Amount  on such  Distribution  Date),  (5) the
Certificate  Principal Balance of the Class I-B-2  Certificates  (after taking into account the payment of
the Class I-B-2 Principal  Distribution  Amount on such Distribution Date), and (6) the product of (x) the
aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution  Date and (y) the
Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M Certificates: The Class I-M-1 Certificates and the Class I-M-2 Certificates.

         Class I-M-1 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-1  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution  Amount on such Distribution  Date) and (2) the product of (x) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans for such  Distribution  Date and (y) the sum of (I)  9.20% and (II)
the Current Specified Overcollateralization Percentage for such Distribution Date.

         Class I-M-2 Principal  Distribution  Amount:  For any  Distribution  Date, an amount equal to the
excess,  if any, of (i) the  Certificate  Principal  Balance of the Class I-M-2  Certificates  immediately
prior to such  Distribution  Date over (ii) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage Loans for such  Distribution  Date over (b) the sum of (1) the Certificate  Principal
Balance of the Class I-A  Certificates  (after  taking into account the payment of the Class I-A Principal
Distribution Amount on such Distribution  Date), (2) the Certificate  Principal Balance of the Class I-M-1
Certificates  (after taking into account the payment of the Class I-M-1 Principal  Distribution  Amount on
such  Distribution  Date) and (3) the product of (x) the aggregate Stated Principal Balance of the Group I
Mortgage  Loans for such  Distribution  Date and (y) the sum of (I) 5.00% and (II) the  Current  Specified
Overcollateralization Percentage for such Distribution Date.

         Class II-A Certificates:  The Class II-1A-1,  Class II-1A-2,  Class II-1X-1, Class II-2A-1, Class
II-2A-2,  Class II-2X-1,  Class II-3A-1,  Class  II-3A-2,  Class II-3X-1,  Class II-4A-1 and Class II-4A-2
Certificates.

         Class II-B  Certificates:  The Class II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4,  Class
II-B-5, Class II-B-6, Class II-X-B1 and Class II-X-B2 Certificates.

         Class II-X  Certificates:  The Class  II-1X-1,  Class II-2X-1,  Class II-3X-1,  Class II-X-B1 and
Class II-X-B2 Certificates.

         Class III-A  Certificates:  The Class  III-1A-1,  Class II-1A-2,  Class  II-1X-1,  Class II-2A-1,
Class II-2A-2,  Class II-2X-1,  Class II-3A-1, Class II-3A-2, Class II-4A-1, Class II-4A-2, Class II-4X-1,
Class II-5A-1, Class II-5A-2, Class II-6A-1 and Class II-6A-2 Certificates.

         Class III-B  Certificates:  The Class  III-B-1,  Class  III-B-2,  Class  III-B-3,  Class III-B-4,
Class III-B-5 and Class III-B-6 Certificates.

         Class Prepayment  Distribution  Trigger:  For (i) a Class of  Group II  Subordinate  Certificates
for any  Distribution  Date,  the  Class Prepayment  Distribution  Trigger is  satisfied  if the  fraction
(expressed as a  percentage),  the numerator of which is the aggregate  Certificate  Principal  Balance of
such Class and each  Class of  Group II  Subordinate  Certificates  subordinate  thereto,  if any, and the
denominator  of which is the  Stated  Principal  Balance of all of the Group II  Mortgage  Loans as of the
related Due Date,  equals or exceeds such percentage  calculated as of the Closing Date or (ii) a Class of
Group III Subordinate  Certificates for any Distribution Date, the  Class Prepayment  Distribution Trigger
is  satisfied  if the fraction  (expressed  as a  percentage),  the  numerator  of which is the  aggregate
Certificate  Principal  Balance  of such  Class  and each  Class of  Group  III  Subordinate  Certificates
subordinate  thereto,  if any, and the denominator of which is the Stated Principal  Balance of all of the
Group III Mortgage Loans as of the related Due Date,  equals or exceeds such  percentage  calculated as of
the Closing Date.

         Class R  Certificate:  Any of the Class R  Certificates  substantially in the form annexed hereto
as Exhibit A-5-1 and  evidencing  ownership of interests  designated  as "residual  interests" in REMIC I,
REMIC II,  REMIC III,  REMIC IV,  REMIC V and REMIC VI for purposes of the REMIC  Provisions.  Component I
of the  Class R  Certificates  is  designated  as the  sole  class  of  "residual  interest"  in  REMIC I,
Component II  of the Class R  Certificates  is  designated  as the sole class of  "residual  interest"  in
REMIC II,  Component III  of the  Class R  Certificates  is  designated  as the sole  class  of  "residual
interest" in  REMIC III,  Component IV  of the Class R  Certificates  is  designated  as the sole class of
"residual  interest" in REMIC IV,  Component V of the Class R Certificates is designated as the sole class
of "residual  interest" in REMIC V and  Component VI of the Class R Certificates is designated as the sole
class of "residual interest" in REMIC VI.

         Class R-X  Certificates:  Any of the  Class R-X  Certificates  substantially  in the form annexed
hereto as Exhibit A-5-2 and evidencing  ownership of the "residual  interest" in REMIC VII for purposes of
the REMIC Provisions.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class  XP  Reserve   Account:   The  account   established   and  maintained  by  the  Securities
Administrator pursuant to Section 4.07 hereof.

         Closing Date:  April 28, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment:  As defined in Section 6.09.

         Corporate  Trust Office:  The designated  office of the Trustee or Securities  Administrator,  as
applicable,  where at any  particular  time its respective  corporate  trust business with respect to this
Agreement  shall be  administered.  The Corporate Trust Office of the Trustee at the date of the execution
of this Agreement is located at One Federal Street, 3rd Floor,  Boston,  Massachusetts  02110,  Attention:
BSALTA  2006-3/  Account  Manager,  Bear Stearns  ALT-A Trust 2006-3.  The  Corporate  Trust Office of the
Securities  Administrator  at the date of the execution of this Agreement is located at 9062 Old Annapolis
Road,  Columbia,  Maryland  21045,  Attention:  Corporate Trust Group,  BSALTA 2006-3.  For the purpose of
registration  and transfer and exchange only, the Corporate  Trust Office of the Securities  Administrator
shall  be  located  at Sixth  Street  and  Marquette  Avenue,  Minneapolis,  Minnesota  55479,  Attention:
Corporate Trust Group, BSALTA 2006-3.

         Counterparty:  ABN AMRO  Bank N.V.  and any  successor  thereto,  or any  successor  counterparty
under the Cap Contracts.

         Countrywide:  Countrywide Home Loans Servicing LP, and its successor in interest.

         Countrywide  Servicing Agreement:  The Seller's Warranties and Servicing  Agreement,  dated as of
September 1, 2002, as amended by Amendment  No. 1, dated as of January 1, 2003,  Amendment No. 2, dated as
of September 1, 2004,  and  Amendment  No. 3, dated as of January 1, 2006,  between  Countrywide  and EMC,
attached hereto as Exhibit H-4.

         Cross-Over Date:  The Group II Cross-Over Date or the Group III Cross-Over Date, as applicable.

         Current  Interest:  As of any  Distribution  Date,  with respect to each Class of Group I Offered
Certificates,  (i) the  interest  accrued on the  Certificate  Principal  Balance or Notional  Amount,  as
applicable,  during the related  Interest  Accrual  Period at the  applicable  Pass-Through  Rate plus any
amount  previously  distributed with respect to interest for such Certificate that has been recovered as a
voidable  preference  by a  trustee  in  bankruptcy  minus  (ii)  the sum of (a) any  Prepayment  Interest
Shortfall for such  Distribution  Date, to the extent not covered by  Compensating  Interest  Payments and
(b) any  shortfalls  resulting  from the  application  of the Relief Act during the  related  Due  Period;
provided,  however,  that for  purposes  of  calculating  Current  Interest  for any such  Class,  amounts
specified in clauses  (ii)(a) and (ii)(b) hereof for any such  Distribution  Date shall be allocated first
to the  Class  B-IO  Certificates  and  the  Class  R  Certificates  in  reduction  of  amounts  otherwise
distributable  to such  Certificates on such  Distribution  Date and then any excess shall be allocated to
each other Class of Certificates  pro rata based on the respective  amounts of interest  accrued  pursuant
to clause (i) hereof for each such Class on such Distribution Date.

         Current Specified  Enhancement  Percentage:  For any Distribution Date, a percentage  obtained by
dividing  (x) the sum of (i) the  aggregate  Certificate  Principal  Balance  of the  Group I  Subordinate
Certificates  and (ii) the  Overcollateralization  Amount,  in each case prior to the  distribution of the
Principal  Distribution  Amount on such  Distribution  Date, by (y) the aggregate Stated Principal Balance
of the Group I Mortgage Loans as of the end of the related Due Period.

         Current Specified  Overcollateralization  Percentage:  For any Distribution  Date, the percentage
equivalent  of a fraction,  the numerator of which is the  Overcollateralization  Target  Amount,  and the
denominator  of which is the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans for such
Distribution Date.

         Custodial  Agreement:  An agreement,  dated as of April 28, 2006 (as the same may be amended from
time to time),  among the Depositor,  EMC, as Sponsor and Master  Servicer,  the Trustee and the Custodian
in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  April 1, 2006.

         Cut-off Date Balance:  $2,937,894,589.

         Debt Service  Reduction:  Any reduction of the Scheduled  Payments which a Mortgagor is obligated
to pay with respect to a Mortgage  Loan as a result of any  proceeding  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Deficient  Valuation:  With respect to any Mortgage  Loan, a valuation of the Mortgaged  Property
by a court of competent  jurisdiction in an amount less than the then outstanding  indebtedness  under the
Mortgage Loan,  which  valuation  results from a proceeding  initiated  under the  Bankruptcy  Code or any
other similar state law or other proceeding.

         Delinquent:  A Mortgage Loan is  "Delinquent"  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is "30 days  delinquent"  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for "60 days
delinquent," "90 days delinquent" and so on.

         Depositor:   Structured  Asset  Mortgage  Investments  II  Inc.,  a  Delaware  limited  liability
company, or its successors in interest.

         Depositor Information:  As defined in Section 3.18(c).

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  With respect to each Mortgage  Loan, the  Determination  Date as defined in
the Servicing Agreement.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers'  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any 2006-3  REMIC  contained  in the Trust or any Person  having an  ownership  interest  in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms "United States,"  "State" and  "international  organization"  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust account or accounts  created and  maintained by the  Securities
Administrator  pursuant to Section 4.04,  which shall be denominated "U.S. Bank National  Association,  as
Trustee f/b/o holders of Structured  Asset Mortgage  Investments II Inc., Bear Stearns ALT-A Trust 2006-3,
Mortgage  Pass-Through  Certificates,  Series 2006-3 -  Distribution  Account." The  Distribution  Account
shall be an Eligible Account.

         Distribution Account Deposit Date:  The Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month or such other date specified in the related Servicing Agreement.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         EDGAR:  As defined in Section 3.18.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor's  and P-1 by Moody's at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the  Securities  Administrator  prior to the  establishment  of
such  account,  the  Certificateholders  will have a claim with respect to the funds in such account and a
perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted
Investments,  each of which  shall  mature not later  than the  Business  Day  immediately  preceding  the
Distribution  Date next following the date of investment in such  collateral or the  Distribution  Date if
such Permitted  Investment is an obligation of the institution  that maintains the  Distribution  Account)
securing  such funds that is  superior  to claims of any other  depositors  or  general  creditors  of the
depository  institution  with which  such  account  is  maintained,  (ii) a  segregated  trust  account or
accounts maintained with a federal or state chartered  depository  institution or trust company with trust
powers  acting in its  fiduciary  capacity  or (iii) a  segregated  account or  accounts  of a  depository
institution  acceptable to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use
of any such  account  as the  Distribution  Account  will not have an adverse  effect on the  then-current
ratings  assigned to the Classes of Certificates  then rated by the Rating  Agencies).  Eligible  Accounts
may bear interest.

         EMC:  EMC Mortgage Corporation, and any successor thereto.

         EMC  Servicing  Agreement:  The  Servicing  Agreement,   dated  as  of  April  1,  2006,  between
Structured Asset Mortgage Investments II Inc. and EMC as attached hereto as Exhibit H-5.

         ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default:  As defined in Section 8.01.

         EverHome:  EverHome Mortgage Company, and any successor thereto.

         EverHome  Servicing  Agreement:  The  Subservicing  Agreement,  dated as of  August 1,  2002,  as
amended by Amendment  No. 1, dated as of January 31, 2006,  between  EverHome and EMC, as attached  hereto
as Exhibit H-6.

         Excess Cashflow:  With respect to any  Distribution  Date, the sum of (i) Remaining Excess Spread
for such  Distribution  Date and (ii)  Overcollateralization  Release Amount for such  Distribution  Date;
provided,  however,  that the Excess Cashflow shall include  Principal Funds on and after the Distribution
Date on which the aggregate  Certificate  Principal Balance of the Class I-A-1,  Class I-A-2, Class I-M-1,
Class I-M-2,  Class I-B-1,  Class I-B-2 and Class I-B-3  Certificates has been reduced to zero (other than
Principal  Funds  otherwise  distributed to the Holders of Class I-A-1,  Class I-A-2,  Class I-M-1,  Class
I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3 Certificates on such Distribution Date).

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess Spread:  With respect to any  Distribution  Date, the excess,  if any, of (i) the Interest
Funds  for such  Distribution  Date  over  (ii) the sum of the  Current  Interest  on the  Group I Offered
Certificates  and  Interest  Carry  Forward  Amounts on the Class I-A  Certificates,  in each case on such
Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act  Reports:  Any reports  required to be filed  pursuant to Sections  3.17,  3.18 and
3.23 of this Agreement.

         Extra Principal  Distribution  Amount:  With respect to any Distribution  Date, an amount derived
from Excess  Spread  equal to the lesser of (i) the excess,  if any, of the  Overcollateralization  Target
Amount for such  Distribution  Date over the  Overcollateralization  Amount for such Distribution Date and
(ii) the Excess Spread for such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         First Horizon: First Horizon Home Loan Corporation, and its successor in interest.

         First Horizon Servicing Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as
of September 1, 2003,  as amended on May 14,  2004,  June 16, 2005,  August 8, 2005 and December 21, 2005,
between EMC, First Horizon and First Tennessee Mortgage Services, Inc., attached hereto as Exhibit H-7.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Certificate  Principal  Balance of such Certificate and the denominator of which
is the  Certificate  Principal  Balance of such  Class.  With  respect to the Class XP  Certificates,  the
percentage  interest stated  thereon.  With respect to the  Certificates in the aggregate,  the fractional
undivided  interest  evidenced  by (i) the  Residual  Certificates  will be deemed to equal  1.00% (in the
aggregate),  (ii) the Class B-IO  Certificates  will be deemed to equal 1.00% and (iii) a  Certificate  of
any other  Class will be deemed to equal 98.00%  multiplied  by a fraction,  the numerator of which is the
Certificate  Principal  Balance  of such  Certificate  and  the  denominator  of  which  is the  aggregate
Certificate Principal Balance of all the Certificates other than the Class B-IO Certificates.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         GMACM: GMAC Mortgage Corporation, and its successor in interest.

         GMACM  Servicing  Agreement:  The  Servicing  Agreement,  dated as of May 1,  2001, as amended by
Amendment No. 1, dated as of October 1, 2001,  Amendment No. 2,  dated as of July 31,  2002, and Amendment
No. 3 dated as of December 20, 2005, between EMC and GMACM, attached hereto as Exhibit H-8.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         GreenPoint: GreenPoint Mortgage Funding, Inc., and its successor in interest.

         GreenPoint Servicing  Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
September 1, 2003,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and Servicing  Agreement,
dated as of January 1, 2006, between GreenPoint and EMC, attached hereto as Exhibit H-9.

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I  Certificates:  The Group I Senior  Certificates,  the Group I  Subordinate  Certificates
and the Group I Non-Offered Subordinate Certificates.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I  Non-Offered  Subordinate  Certificates:  The Class  I-B-3,  Class  I-XP and  Class  B-IO
Certificates.

         Group I  Offered  Certificates:  The  Group  I  Senior  Certificates  and  the  Group  I  Offered
Subordinate Certificates.

         Group I Offered  Subordinate  Certificates:  The Class I-M-1,  Class I-M-2, Class I-B-1 and Class
I-B-2 Certificates.

         Group I Senior Certificates: The Class I-A Certificates.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of  Regulation  AB, shall be an percentage  equal to the  Significance  Estimate  divided by the
aggregate  outstanding  Certificate  Principal  Balance  of  the  Group  I  Certificates,   prior  to  the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group I Subordinate  Certificates:  The Group I Offered Subordinate  Certificates and the Group I
Non-Offered Subordinate Certificates.

         Group II  Aggregate  Subordinate  Optimal  Principal  Amount:  With  respect to any  Distribution
Date,  the sum of the Group II  Subordinate  Optimal  Principal  Amounts for all  Sub-Loan  Groups in Loan
Group II for such Distribution Date.

         Group  II  Certificates:   The  Group  II  Senior  Certificates  and  the  Group  II  Subordinate
Certificates.

         Group II  Cross-Over  Date:  The  first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group II Subordinate Certificates has been reduced to zero.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Non-Offered  Subordinate  Certificates:  The Class II-XP, Class II-B-4, Class II-B-5 and
Class II-B-6 Certificates.

         Group II  Offered  Certificates:  The  Group II  Senior  Certificates  and the  Group II  Offered
Subordinate Certificates.

         Group II Offered  Subordinate  Certificates:  The Class  II-B-1,  Class  II-X-B1,  Class  II-B-2,
Class II-X-B2 and Class II-B-3 Certificates.

         Group II Senior Certificates:  The Class II-1A-1,  Class II-1A-2,  Class II-2A-1,  Class II-2A-2,
Class  II-2X-1,  Class  II-3A-1,  Class II-3A-2,  Class  II-3X-1,  Class II-4A-1,  Class II-4A-2 and Class
II-4X-1 Certificates.

         Group  II  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date  and a
Certificate  Group  related to a  Sub-Loan  Group in Loan  Group II, an amount  equal to the sum,  without
duplication,  of the following (but in no event greater than the aggregate  Certificate Principal Balances
of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the  related  Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy  or similar  proceeding  or any  moratorium  or similar  waiver or grace  period if the related
Distribution Date occurs prior to the related Cross-over Date);

                  (ii)     the related Senior  Prepayment  Percentage of the Stated  Principal  Balance of
Mortgage  Loan in the related  Sub-Loan  Group which was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

                  (iii)    the  related   Senior   Prepayment   Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Mortgage Loan in the related Sub-Loan Group;

                  (iv)     the lesser of (a) the related  Senior  Prepayment  Percentage of the sum of (A)
all Net  Liquidation  Proceeds  allocable to principal  received in respect of each  Mortgage  Loan in the
related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan during the  related  Prepayment  Period
(other  than  Mortgage  Loans  described  in the  immediately  following  clause  (B)) and all  Subsequent
Recoveries  received in respect of each Liquidated  Mortgage Loan in the related Sub-Loan Group during the
related  Due Period and (B) the  Stated  Principal  Balance of each such  Mortgage  Loan  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance  Policy,  if any, or  otherwise  and (b) the  related  Senior  Percentage  of the sum of (A) the
Stated  Principal  Balance of each Mortgage Loan in the related  Sub-Loan  Group which became a Liquidated
Mortgage  Loan during the related  Prepayment  Period  (other than the  Mortgage  Loans  described  in the
immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of each Liquidated
Mortgage  Loan in the related  Sub-Loan  Group during the related Due Period and (B) the Stated  Principal
Balance of each such  Mortgage  Loan that was  purchased  by an insurer  from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02(i)(a)(G); and

                  (vi)     the  related  Senior  Prepayment  Percentage  of  the  sum of  (a)  the  Stated
Principal  Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group that was  repurchased  by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group II Senior  Percentage:  With respect to each Certificate  Group related to a Sub-Loan Group
in Loan  Group II,  initially  91.25%.  With  respect to any  Distribution  Date and a  Certificate  Group
related to a Sub-Loan Group in Loan Group II, the lesser of (i) 100% and (ii) the  percentage  obtained by
dividing the aggregate  Certificate  Principal  Balance of the Senior  Certificates  (other than the Class
II-X  Certificates)  in  such  Certificate  Group  immediately  preceding  such  Distribution  Date by the
aggregate  Stated  Principal  Balance  of the  Mortgage  Loans  in the  related  Sub-Loan  Group as of the
beginning of the related Due Period.

         Group II  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related  to a
Sub-Loan Group in Loan Group II and any  Distribution  Date occurring  during the periods set forth below,
as follows:

              Period (dates inclusive)                                 Senior Prepayment Percentage
               May 2006 – April 2013                    100%

               May 2013 – April 2014                    Senior Percentage for the related Certificate Group plus
                                                        70% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2014 – April 2015                    Senior Percentage for the related Certificate Group plus
                                                        60% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2015 – April 2016                    Senior Percentage for the related Certificate Group plus
                                                        40% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2016 – April 2017                    Senior Percentage for the related Certificate Group plus
                                                        20% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

              May 2017 and thereafter                   Senior Percentage for the related Certificate Group.

         In addition,  no reduction of the Senior Prepayment  Percentage for the related Certificate Group
shall occur on any Distribution  Date unless,  as of the last day of the month preceding such Distribution
Date, (A) the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in all Sub-Loan  Groups
in Loan Group II delinquent 60 days or more  (including  for this purpose any such Group II Mortgage Loans
in foreclosure and Group II Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust),  averaged  over the last six months,  as a percentage  of the sum of the aggregate
Certificate  Principal  Balance of the Group II  Subordinate  Certificates  does not exceed  50%;  and (B)
cumulative  Realized  Losses on the Group II Mortgage Loans in all Sub-Loan Groups in Loan Group II do not
exceed (a) 30% of the Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs
between and including  May 2013 and April 2014,  (b) 35% of the Original  Group II  Subordinate  Principal
Balance if such  Distribution  Date occurs between and including  May 2014 and April 2015,  (c) 40% of the
Original Group II Subordinate  Principal  Balance if such  Distribution  Date occurs between and including
May  2015  and  April 2016,  (d) 45% of the  Original  Group  II  Subordinate  Principal  Balance  if such
Distribution  Date occurs  between and  including  May 2016  and  April 2017,  and (e) 50% of the Original
Group II Subordinate Principal Balance if such Distribution Date occurs during or after May 2017.

         In addition,  if on any  Distribution  Date the weighted  average of the Subordinate  Percentages
for such  Distribution  Date is equal to or greater  than two times the  weighted  average of the  initial
Subordinate  Percentages,  and (a) the aggregate Stated  Principal  Balance of the Group II Mortgage Loans
for all Sub-Loan  Groups  delinquent 60 days or more  (including  for this purpose any such Mortgage Loans
in foreclosure and such Group II Mortgage Loans with respect to which the related  Mortgaged  Property has
been  acquired  by the  Trust),  averaged  over the last six  months,  as a  percentage  of the  aggregate
Certificate  Principal Balance of the Group II Subordinate  Certificates does not exceed 50% and (b)(i) on
or prior to the  Distribution  Date in  April 2009,  cumulative  Realized  Losses on the Group II Mortgage
Loans for all  Sub-Loan  Groups in Loan  Group II as of the end of the  related  Prepayment  Period do not
exceed 20% of the Original Group II Subordinate  Principal  Balance and (ii) after the  Distribution  Date
in March 2009  cumulative  Realized  Losses on the Group II Mortgage Loans for all Sub-Loan Groups in Loan
Group II as of the end of the  related  Prepayment  Period  do not  exceed  30% of the  Original  Group II
Subordinate  Principal  Balance,  then, the Senior  Prepayment  Percentage for such Distribution Date will
equal  the  Senior  Percentage  for  the  related  Certificate  Group;  provided,   however,  if  on  such
Distribution  Date  the  Subordinate  Percentage  is equal  to or  greater  than  two  times  the  initial
Subordinate  Percentage  on or prior to the  Distribution  Date  occurring  in  April  2009 and the  above
delinquency  and loss tests are met, then the Senior  Prepayment  Percentage  for the related  Certificate
Group for such  Distribution  Date will  equal  the  related  Senior  Percentage  plus 50% of the  related
Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the  aggregate  Certificate  Principal  Balance of the Group II Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group II Mortgage Loans as of the beginning of the related Due Period,  exceeds such  percentage as of the
Cut-off Date, the Senior  Prepayment  Percentage  with respect to all of the Group II Senior  Certificates
will equal 100%.

         Group II  Significance  Estimate:  With  respect to any  Distribution  Date and each  related Cap
Contract,  and in accordance with Item 1115 of Regulation AB, shall be an amount  determined  based on the
reasonable  good-faith  estimate  by the  Depositor  of the  maximum  probable  exposure  of  each  of the
outstanding Class II-B-1 Certificates and Class II-B-2 Certificates to the related Cap Contracts.

         Group II  Significance  Percentage:  With respect to any  Distribution  Date and each related Cap
Contract,  and in accordance with Item 1115 of Regulation AB, shall be an percentage  equal to the related
Significance  Estimate  divided by the  outstanding  Certificate  Principal  Balance  of the Class  II-B-1
Certificates and the Class II-B-2  Certificates,  as applicable,  prior to the distribution of the related
Principal Distribution Amount on such Distribution Date.

         Group II Subordinate  Certificates:  The Group II Offered Subordinate  Certificates and the Group
II Non-Offered Subordinate Certificates.

         Group II Subordinate  Optimal  Principal  Amount:  With respect to any Distribution  Date and any
Sub-Loan Group in Loan Group II, an amount equal to the sum,  without  duplication,  of the following (but
in no event  greater  than  the  aggregate  Certificate  Principal  Balance  of the  Group II  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the related  Subordinate  Percentage of the principal portion of all Scheduled  Payments
due on each  Outstanding  Mortgage Loan in the related Sub-Loan Group on the related Due Date as specified
in the  amortization  schedule at the time  applicable  thereto (after  adjustment for previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the related  Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Mortgage  Loan in the  related  Sub-Loan  Group that was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

         (iii)    the  related  Subordinate   Prepayment   Percentage  of  the  amount  of  all  Principal
Prepayments  in part  received by the  Servicers in respect to the Mortgage  Loan in the related  Sub-Loan
Group during the related Prepayment Period;

         (iv)     the  excess,  if  any,  of (a) all  Net  Liquidation  Proceeds  allocable  to  principal
received during the related  Prepayment Period in respect of each Liquidated  Mortgage Loan in the related
Sub-Loan Group and all Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan during
the related Due Period over (b) the sum of the amounts  distributable  to the Senior  Certificates  in the
related  Certificate  Group pursuant to clause (iv) of the definition of Senior Optimal  Principal  Amount
on such Distribution Date;

         (v)      the related  Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  that was  purchased  by the  Sponsor in
connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
Substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the  Certificate  Principal  Balances  of the Senior
Certificates  in the related  Certificate  Group have all been reduced to zero, 100% of the Senior Optimal
Principal  Amount for the related Sub-Loan Group.  After the aggregate  Certificate  Principal  Balance of
the Subordinate  Certificates has been reduced to zero, the Subordinate  Optimal Principal Amount shall be
zero.

         Group II  Subordinate  Percentage:  With respect to each Sub-Loan Group included in Loan Group II
on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group II  Subordinate  Prepayment  Percentage:  With respect to each Loan Group  included in Loan
Group II on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Aggregate  Subordinate  Optimal  Principal  Amount:  With respect to any  Distribution
Date,  the sum of the Group III  Subordinate  Optimal  Principal  Amounts for all Sub-Loan  Groups in Loan
Group III for such Distribution Date.

         Group III  Certificates:  The  Group  III  Senior  Certificates  and the  Group  III  Subordinate
Certificates.

         Group III  Cross-Over  Date:  The first  Distribution  Date on which  the  aggregate  Certificate
Principal Balance of the Group III Subordinate Certificates has been reduced to zero.

         Group III Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group III  Non-Offered  Subordinate  Certificates:  The Class  III-B-4,  Class  III-B-5 and Class
III-B-6 Certificates.

         Group III  Offered  Certificates:  The Group III Senior  Certificates  and the Group III  Offered
Subordinate Certificates.

         Group III Offered Subordinate  Certificates:  The Class III-B-1,  Class III-B-2 and Class III-B-3
Certificates.

         Group III  Senior  Certificates:  The Class  III-1A-1,  Class  III-1A-2,  Class  III-1X-1,  Class
III-2A-1,  Class  III-2A-2,  Class  III-2X-1,  Class  III-3A-1,  Class  III-3A-2,  Class  III-4A-1,  Class
III-4A-2, Class III-4X-1, Class III-5A-1, Class III-5A-2, Class III-6A-1 and Class III-6A-2 Certificates.

         Group  III  Senior  Optimal  Principal  Amount:  With  respect  to each  Distribution  Date and a
Certificate  Group  related to a Sub-Loan  Group in Loan Group III,  an amount  equal to the sum,  without
duplication,  of the following (but in no event greater than the aggregate  Certificate Principal Balances
of the related Certificate Group immediately prior to such Distribution Date):

                  (i)      the  related  Senior  Percentage  of the  principal  portion  of all  Scheduled
Payments due on each  Outstanding  Mortgage Loan in the related  Sub-Loan Group on the related Due Date as
specified in the  amortization  schedule at the time  applicable  thereto (after  adjustments for previous
Principal  Prepayments  but  before  any  adjustment  to  such  amortization  schedule  by  reason  of any
bankruptcy  or similar  proceeding  or any  moratorium  or similar  waiver or grace  period if the related
Distribution Date occurs prior to the related Cross-over Date);

                  (ii)     the related Senior  Prepayment  Percentage of the Stated  Principal  Balance of
Mortgage  Loan in the related  Sub-Loan  Group which was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

                  (iii)    the  related   Senior   Prepayment   Percentage  of  amount  of  all  Principal
Prepayments  in part  allocated  to  principal  received by the  Servicers  during the related  Prepayment
Period in respect to each Mortgage Loan in the related Sub-Loan Group;

                  (iv)     the lesser of (a) the related  Senior  Prepayment  Percentage of the sum of (A)
all Net  Liquidation  Proceeds  allocable to principal  received in respect of each  Mortgage  Loan in the
related  Sub-Loan  Group that became a  Liquidated  Mortgage  Loan during the  related  Prepayment  Period
(other  than  Mortgage  Loans  described  in the  immediately  following  clause  (B)) and all  Subsequent
Recoveries  received in respect of each Liquidated  Mortgage Loan in the related Sub-Loan Group during the
related  Due Period and (B) the  Stated  Principal  Balance of each such  Mortgage  Loan  purchased  by an
insurer from the Trust  during the related  Prepayment  Period  pursuant to the related  Primary  Mortgage
Insurance  Policy,  if any, or  otherwise  and (b) the  related  Senior  Percentage  of the sum of (A) the
Stated  Principal  Balance of each Mortgage Loan in the related  Sub-Loan  Group which became a Liquidated
Mortgage  Loan during the related  Prepayment  Period  (other than the  Mortgage  Loans  described  in the
immediately  following  clause (B)) and all Subsequent  Recoveries  received in respect of each Liquidated
Mortgage  Loan in the related  Sub-Loan  Group during the related Due Period and (B) the Stated  Principal
Balance of each such  Mortgage  Loan that was  purchased  by an insurer  from the Trust during the related
Prepayment Period pursuant to the related Primary Mortgage Insurance Policy, if any or otherwise;

                  (v)      any amount  allocated  to the  Available  Funds of the related  Sub-Loan  Group
pursuant to Section 6.02(i)(a)(I); and

                  (vi)     the  related  Senior  Prepayment  Percentage  of  the  sum of  (a)  the  Stated
Principal  Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group that was  repurchased  by the
Sponsor in connection  with such  Distribution  Date and (b) the excess,  if any, of the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such substitute Mortgage Loan.

         Group III  Senior  Percentage:  With  respect  to each  Certificate  Group  related to a Sub-Loan
Group in Loan  Group III,  initially  93.40%.  With  respect to any  Distribution  Date and a  Certificate
Group  related to a Sub-Loan  Group in Loan Group III,  the lesser of  (i) 100%  and  (ii) the  percentage
obtained by dividing the aggregate  Certificate  Principal Balance of the Senior  Certificates (other than
the Class II-X  Certificates) in such Certificate  Group  immediately  preceding such Distribution Date by
the aggregate  Stated  Principal  Balance of the Mortgage  Loans in the related  Sub-Loan  Group as of the
beginning of the related Due Period.

         Group III  Senior  Prepayment  Percentage:  With  respect  to a  Certificate  Group  related to a
Sub-Loan Group in Loan Group III and any  Distribution  Date occurring during the periods set forth below,
as follows:

              Period (dates inclusive)                                 Senior Prepayment Percentage
               May 2006 – April 2013                    100%

               May 2013 – April 2014                    Senior Percentage for the related Certificate Group plus
                                                        70% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2014 – April 2015                    Senior Percentage for the related Certificate Group plus
                                                        60% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2015 – April 2016                    Senior Percentage for the related Certificate Group plus
                                                        40% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

               May 2016 – April 2017                    Senior Percentage for the related Certificate Group plus
                                                        20% of the Subordinate Percentage for the related Sub-Loan
                                                        Group.

              May 2017 and thereafter                   Senior Percentage for the related Certificate Group.

         In addition,  no reduction of the Senior Prepayment  Percentage for the related Certificate Group
shall occur on any Distribution  Date unless,  as of the last day of the month preceding such Distribution
Date, (A) the aggregate  Stated  Principal  Balance of the Group III Mortgage Loans in all Sub-Loan Groups
in Loan Group III  delinquent  60 days or more  (including  for this  purpose any such Group III  Mortgage
Loans in  foreclosure  and Group III Mortgage Loans with respect to which the related  Mortgaged  Property
has been  acquired by the Trust),  averaged  over the last six months,  as a percentage  of the sum of the
aggregate  Certificate  Principal  Balance of the Group III Subordinate  Certificates does not exceed 50%;
and (B) cumulative  Realized  Losses on the Group III Mortgage Loans in all Sub-Loan  Groups in Loan Group
III do not exceed (a) 30% of the Original Group III  Subordinate  Principal  Balance if such  Distribution
Date occurs between and including  May 2013 and April 2014, (b) 35% of the Original Group III  Subordinate
Principal  Balance if such  Distribution  Date occurs between and including  May 2014 and April 2015,  (c)
40% of the Original Group III Subordinate  Principal  Balance if such Distribution Date occurs between and
including May 2015 and  April 2016,  (d) 45% of the Original Group III  Subordinate  Principal  Balance if
such Distribution Date occurs between and including  May 2016 and April 2017,  and (e) 50% of the Original
Group III Subordinate Principal Balance if such Distribution Date occurs during or after May 2017.

         In addition,  if on any  Distribution  Date the weighted  average of the Subordinate  Percentages
for such  Distribution  Date is equal to or greater  than two times the  weighted  average of the  initial
Subordinate  Percentages,  and (a) the aggregate Stated Principal  Balance of the Group III Mortgage Loans
for all Sub-Loan  Groups  delinquent 60 days or more  (including  for this purpose any such Mortgage Loans
in  foreclosure  and such Group III Mortgage  Loans with respect to which the related  Mortgaged  Property
has been  acquired by the Trust),  averaged  over the last six months,  as a percentage  of the  aggregate
Certificate  Principal  Balance  of the  Group  III  Subordinate  Certificates  does  not  exceed  50% and
(b)(i) on or prior to the  Distribution  Date in April 2009,  cumulative  Realized Losses on the Group III
Mortgage Loans for all Sub-Loan  Groups in Loan Group III as of the end of the related  Prepayment  Period
do  not  exceed  20%  of  the  Original  Group  III  Subordinate  Principal  Balance  and  (ii) after  the
Distribution  Date in  March 2009  cumulative  Realized  Losses on the Group  III  Mortgage  Loans for all
Sub-Loan  Groups in Loan  Group III as of the end of the  related  Prepayment  Period do not exceed 30% of
the Original Group III Subordinate  Principal  Balance,  then, the Senior  Prepayment  Percentage for such
Distribution Date will equal the Senior Percentage for the related Certificate Group;  provided,  however,
if on such  Distribution  Date the  Subordinate  Percentage  is equal to or  greater  than two  times  the
initial  Subordinate  Percentage  on or prior to the  Distribution  Date  occurring  in April 2009 and the
above  delinquency  and loss  tests  are met,  then  the  Senior  Prepayment  Percentage  for the  related
Certificate  Group for such  Distribution  Date will equal the related Senior  Percentage  plus 50% of the
related Subordinate Percentage.

         Notwithstanding  the foregoing,  if on any  Distribution  Date the  percentage,  the numerator of
which is the aggregate  Certificate  Principal  Balance of the Group III Senior  Certificates  immediately
preceding such  Distribution  Date, and the  denominator of which is the Stated  Principal  Balance of the
Group III Mortgage  Loans as of the  beginning of the related Due Period,  exceeds such  percentage  as of
the  Cut-off  Date,  the  Senior  Prepayment  Percentage  with  respect  to all of the  Group  III  Senior
Certificates will equal 100%.

         Group III  Subordinate  Certificates:  The Group III  Offered  Subordinate  Certificates  and the
Group III Non-Offered Subordinate Certificates.

         Group III Subordinate  Optimal  Principal  Amount:  With respect to any Distribution Date and any
Sub-Loan Group in Loan Group III, an amount equal to the sum, without  duplication,  of the following (but
in no event  greater  than the  aggregate  Certificate  Principal  Balance  of the Group  III  Subordinate
Certificates immediately prior to such Distribution Date):

         (i)      the related  Subordinate  Percentage of the principal portion of all Scheduled  Payments
due on each  Outstanding  Mortgage Loan in the related Sub-Loan Group on the related Due Date as specified
in the  amortization  schedule at the time  applicable  thereto (after  adjustment for previous  Principal
Prepayments  but before any  adjustment  to such  amortization  schedule  by reason of any  bankruptcy  or
similar proceeding or any moratorium or similar waiver or grace period);

         (ii)     the related  Subordinate  Prepayment  Percentage of the Stated Principal Balance of each
Mortgage  Loan in the  related  Sub-Loan  Group that was the  subject of a  Principal  Prepayment  in full
received by the Servicers during the related Prepayment Period;

         (iii)    the  related  Subordinate   Prepayment   Percentage  of  the  amount  of  all  Principal
Prepayments  in part  received by the  Servicers in respect to the Mortgage  Loan in the related  Sub-Loan
Group during the related Prepayment Period;

         (iv)     the  excess,  if  any,  of (a) all  Net  Liquidation  Proceeds  allocable  to  principal
received during the related  Prepayment Period in respect of each Liquidated  Mortgage Loan in the related
Sub-Loan Group and all Subsequent  Recoveries  received in respect of each Liquidated Mortgage Loan during
the related Due Period over (b) the sum of the amounts  distributable  to the Senior  Certificates  in the
related  Certificate  Group pursuant to clause (iv) of the definition of Senior Optimal  Principal  Amount
on such Distribution Date;

         (v)      the related  Subordinate  Prepayment  Percentage of the sum of (a) the Stated  Principal
Balance  of each  Mortgage  Loan in the  related  Sub-Loan  Group  that was  purchased  by the  Sponsor in
connection  with such  Distribution  Date and (b) the  difference,  if any,  between the Stated  Principal
Balance of a Mortgage  Loan in the related  Sub-Loan  Group that has been  replaced by the Sponsor  with a
Substitute  Mortgage  Loan  pursuant to the  Mortgage  Loan  Purchase  Agreement in  connection  with such
Distribution Date over the Stated Principal Balance of such Substitute Mortgage Loan; and

         (vi)     on the  Distribution  Date on which the  Certificate  Principal  Balances  of the Senior
Certificates  in the related  Certificate  Group have all been reduced to zero, 100% of the Senior Optimal
Principal  Amount for the related Sub-Loan Group.  After the aggregate  Certificate  Principal  Balance of
the Subordinate  Certificates has been reduced to zero, the Subordinate  Optimal Principal Amount shall be
zero.

         Group III  Subordinate  Percentage:  With respect to each Sub-Loan  Group  included in Loan Group
III on any Distribution Date, 100% minus the Senior Percentage for the related Certificate Group.

         Group III  Subordinate  Prepayment  Percentage:  With respect to each Sub-Loan  Group included in
Loan Group III on any  Distribution  Date,  100% minus the Senior  Prepayment  Percentage  for the related
Certificate Group.

         Harbourside:  Savannah  Bank,  NA dba  Harbourside  Mortgage  Corporation,  and its  successor in
interest.

         Harbourside Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
April 1, 2005, as amended by Amendment No. 1, dated as of January 31, 2006,  between  Harbourside and EMC,
attached hereto as Exhibit H-10.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant  to this  Agreement,  any  Certificate  registered  in the  name  of the  Depositor,  the  Master
Servicer,  the Securities  Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional  Undivided  Interest  evidenced  thereby shall not be taken into account in
determining  whether the requisite  percentage of Fractional  Undivided  Interests necessary to effect any
such consent has been obtained.

         HomeBanc:  HomeBanc Mortgage Corporation, and its successor in interest.

         HomeBanc  Servicing  Agreement:  The Purchase,  Warranties and Servicing  Agreement,  dated as of
January 1, 2004,  as amended by the Amended and  Restated  Amendment  No. 1, dated as of January 27, 2006,
between Homebanc and EMC, attached hereto as Exhibit H-11.

         HSBC: HSBC Mortgage Corporation (USA), and its successor in interest.

         HSBC  Servicing  Agreement:   The  Amended  and  Restated  Purchase,   Warranties  and  Servicing
Agreement,  dated as of September 1, 2005,  as amended by Amendment  Reg AB, dated as of November 7, 2005,
between HSBC and EMC, attached hereto as Exhibit H-12.

         Indemnified  Persons:  The  Trustee,  the  Master  Servicer,  the  Custodian  and the  Securities
Administrator and their officers,  directors,  agents and employees and, with respect to the Trustee,  any
separate co-trustee and its officers, directors, agents and employees.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Initial  Coverage  Account:  The account or sub-account  established  and maintained  pursuant to
Section 4.10(a) and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Initial  Mortgage  Loan:  A Mortgage  Loan  transferred  and assigned to the Trust on the Closing
Date pursuant to Section 2.01 and held as a part of the Trust,  as identified in the  applicable  Mortgage
Loan Schedule.

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer's costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Interest  Accrual  Period:  With respect to each  Distribution  Date,  for each Class of Group II
Certificates  (other than the Class II-B-1  Certificates and the Class II-B-2  Certificates) and Group III
Certificates,  the  calendar  month  preceding  the month in which  such  Distribution  Date  occurs.  The
Interest  Accrual  Period for the Group I  Certificates,  the Class  I-B-3,  Class II-B-1 and Class II-B-2
Certificates  will be the  period  from  and  including  the  preceding  Distribution  Date  (or  from and
including  the Closing Date,  in the case of the first  Distribution  Date) to and including the day prior
to the current Distribution Date.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carryforward  Amount: As of the first  Distribution Date and with respect to each Class
of Group I Offered  Certificates,  zero, and for each  Distribution  Date  thereafter,  the sum of (i) the
excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b) the
amount  actually  distributed to such Class of Group I  Certificates  with respect to interest on or after
such prior  Distribution  Dates and (ii) interest  thereon (to the extent  permitted by applicable law) at
the applicable  Pass-Through  Rate for such Class for the related  Interest  Accrual Period  including the
Interest Accrual Period relating to such Distribution Date.

         Interest  Coverage  Account:  The account or sub-account  established and maintained  pursuant to
Section 4.09(a) and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Interest  Coverage  Amount:  The  amount  to be paid by the  Depositor  to the  Paying  Agent for
deposit in the Interest  Coverage  Account on the Closing Date pursuant to Section 4.09, which amount is $
1,573,411.36.

         Interest Funds:  For any Distribution  Date and Loan Group I, (i) the sum,  without  duplication,
of (a) all  scheduled  interest  collected  in respect to the related  Group I Mortgage  Loans  during the
related Due Period less the related  Servicing  Fee, (b) all Monthly  Advances  relating to interest  with
respect to the related Group I Mortgage  Loans  remitted by the related  Servicer or Master  Servicer,  as
applicable,  on or prior to the related Distribution  Account Deposit Date, (c) all Compensating  Interest
Payments  with respect to the Group I Mortgage  Loans and  required to be remitted by the Master  Servicer
pursuant to this  Agreement  or the related  Servicer  pursuant to the related  Servicing  Agreement  with
respect to such Distribution  Date, (d) Liquidation  Proceeds with respect to the related Group I Mortgage
Loans collected during the related  Prepayment  Period (or, in the case of Subsequent  Recoveries,  during
the related Due Period),  to the extent such  Liquidation  Proceeds  relate to  interest,  (e) all amounts
relating to interest  with  respect to each  related  Group I Mortgage  Loan  purchased by EMC pursuant to
Sections  2.02 and 2.03 or by the  Depositor  pursuant to Section 3.21 during the related Due Period,  (f)
all amounts in respect of interest  paid by EMC  pursuant to Section  10.01 in respect to Loan Group I, in
each case to the extent  remitted by EMC or its  designee,  as  applicable,  to the  Distribution  Account
pursuant to this Agreement,  and (g) any amount  withdrawn from the Pre-Funding  Reserve Account  pursuant
to  Section  4.08(c)(iii)  in  respect  of Loan Group III minus  (ii) all  amounts  relating  to  interest
required to be reimbursed  pursuant to Sections 4.01 and 4.05 or as otherwise set forth in this  Agreement
and allocated to Loan Group I.

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial Principal  Prepayments  received during the relevant Prepayment Period:
The  difference  between  (i) one  month's  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  Prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days'  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days'  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         Lender-Paid PMI Policy:  Any lender-paid primary mortgage insurance policy.

         Lender-Paid  PMI Rate:  With respect to each Mortgage  Loan covered by a Lender-Paid  PMI policy,
the premium to be paid by the  applicable  Servicer out of interest  collections  on the related  Mortgage
Loan, as stated in the Mortgage Loan Schedule.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  April 26,  2006.  With respect to each Class of Offered  Certificates  and any
Interest  Accrual  Period  thereafter,  the second LIBOR Business Day preceding the  commencement  of such
Interest Accrual Period.

         Liquidated  Mortgage  Loan:  Any  defaulted  Mortgage Loan as to which the Servicer or the Master
Servicer has  determined  that all amounts it expects to recover from or on account of such  Mortgage Loan
have been recovered.

         Liquidation  Date:  With respect to any  Liquidated  Mortgage  Loan, the date on which the Master
Servicer or the Servicer has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or incurred  by or for the account of the Master  Servicer  or the  Servicer in  connection  with the
liquidation  of such  Mortgage  Loan and the  related  Mortgage  Property,  such  expenses  including  (a)
property  protection  expenses,  (b) property sales expenses,  (c)  foreclosure and sale costs,  including
court costs and  reasonable  attorneys'  fees,  and (d) similar  expenses  reasonably  paid or incurred in
connection with liquidation.

         Liquidation  Proceeds:  Amounts  received  in  connection  with the  liquidation  of a  defaulted
Mortgage Loan,  whether  through  trustee's  sale,  foreclosure  sale,  Insurance  Proceeds,  condemnation
proceeds or otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I, Loan Group II or Loan Group III, as applicable.

         Loan Group I: The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Loan Group II: Sub-Loan Group II-1,  Sub-Loan Group II-2,  Sub-Loan Group II-3 and Sub-Loan Group
II-4.

         Loan Group III:  Sub-Loan  Group III-1,  Sub-Loan  Group III-2,  Sub-Loan  Group III-3,  Sub-Loan
Group III-4, Sub-Loan Group III-5 and Sub-Loan Group III-6.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.04(c) hereof.

         Loss Severity  Percentage:  With respect to any Distribution  Date, the percentage  equivalent of
a fraction,  the numerator of which is the amount of Realized  Losses  incurred on a Mortgage Loan and the
denominator  of which is the Stated  Principal  Balance of such  Mortgage  Loan  immediately  prior to the
liquidation of such Mortgage Loan.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  optional
termination  date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.190% per annum,
(ii) the Class  I-A-2  Certificates,  0.270% per annum,  (iii) the Class  I-M-1  Certificates,  0.350% per
annum, (iv) the Class I-M-2 Certificates,  0.450% per annum, (v) the Class I-B-1 Certificates,  1.300% per
annum,  (vi) the Class  I-B-2  Certificates,  2.150% per annum,  and (vii) the Class  I-B-3  Certificates,
2.150%  per  annum;  and  with  respect  to any  distribution  date  after  the  first  possible  optional
termination  date for the Group I  Certificates  and (i) the Class I-A-1  Certificates,  0.380% per annum,
(ii) the Class  I-A-2  Certificates,  0.540% per annum,  (iii) the Class  I-M-1  Certificates,  0.525% per
annum, (iv) the Class I-M-2 Certificates,  0.675% per annum, (v) the Class I-B-1 Certificates,  1.950% per
annum,  (vi) the Class  I-B-2  Certificates,  3.225% per annum,  and (vii) the Class  I-B-3  Certificates,
3.225% per  annum;  with  respect  to any  distribution  date on or prior to the first  possible  optional
termination  date for the Class II-B-1  Certificates  and the Class II-B-2  Certificates and (i) the Class
II-B-1  Certificates,  0.380% per annum,  and (ii) the Class II-B-2  Certificates,  0.490% per annum;  and
with respect to any  distribution  date after the first possible  optional  termination date for the Class
II-B-1  Certificates and the Class II-B-2 Certificates and (i) the Class II-B-1  Certificates,  0.570% per
annum, and (ii) the Class II-B-2 Certificates, 0.735% per annum.

         Marker Rate:  With respect to the Class B-IO  Certificates  or REMIC VI Regular  Interest  B-IO-I
and any  Distribution  Date, in relation to the REMIC III  Regular  Interests LT1, LT2, LT3 and LT4, a per
annum  rate  equal to two (2) times the  weighted  average of the  Uncertificated  REMIC III  Pass-Through
Rates for REMIC III Regular Interest LT2 and REMIC III Regular Interest LT3.

         Master  Servicer:   As  of  the  Closing  Date,  Wells  Fargo  Bank,  National  Association  and,
thereafter,  its  respective  successors  in  interest  that  meet  the  qualifications  of the  Servicing
Agreements and this Agreement.

         Master Servicer Information:  As defined in Section 3.18(c).

         Master Servicing Compensation:  The meaning specified in Section 3.14.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         Mid America: Mid America Bank, FSB, and its successor in interest.

         Mid America Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as of
February 1, 2006,  as amended by Amendment  No. 1 to the Purchase,  Warranties  and  Servicing  Agreement,
dated as of February 1, 2006, between Mid America and EMC, attached hereto as Exhibit H-13.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of  principal  or interest  required  to be made by the  applicable
Servicer pursuant to the related Servicing Agreement or the Master Servicer pursuant to Section 6.08.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.07.

         Monthly Delinquency  Percentage:  With respect to a Distribution Date, the percentage  equivalent
of a fraction,  the numerator of which is the aggregate Stated  Principal  Balance of the Group I Mortgage
Loans that are 60 days or more  Delinquent or are in bankruptcy or  foreclosure  or are REO Properties for
such  Distribution  Date and the denominator of which is the aggregate Stated Principal Balance of Group I
Mortgage Loans for such Distribution Date.

         Moody's:  Moody's Investors Service, Inc. or its successor in interest.

         Morgan Stanley:  Morgan Stanley Dean Witter Credit Corporation, and its successor in interest.

         Morgan Stanley Servicing Agreement:  The Purchase,  Warranties and Servicing Agreement,  dated as
of June 26, 2002, between Morgan Stanley and EMC, attached hereto as Exhibit H-14.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  "Mortgage
Interest Rate" set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage  Loan:  A  mortgage  loan   transferred   and  assigned  to  the  Trustee   pursuant  to
Section 2.01,  Section 2.04  or Section 2.07 and held as a part of the Trust Fund,  as  identified  in the
Mortgage Loan Schedule  (which shall  include,  without  limitation,  with respect to each Mortgage  Loan,
each related Mortgage Note, Mortgage and Mortgage File and all rights appertaining  thereto),  including a
mortgage loan the property securing which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan Purchase  Agreement  dated as of April 28,
2006,  between EMC, as seller,  and Structured Asset Mortgage  Investments II Inc., as purchaser,  and all
amendments thereof and supplements thereto, attached as Exhibit J.

         Mortgage Loan Schedule:  The schedule,  attached  hereto as Exhibit B with respect to the Initial
Mortgage  Loans,  and the schedule  attached as Exhibit 1 to the related  Subsequent  Transfer  Instrument
with respect to the related  Subsequent  Mortgage Loans,  each as amended from time to time to reflect the
repurchase or  substitution  of Mortgage  Loans or the addition of Subsequent  Mortgage  Loans pursuant to
this  Agreement,  or the  Mortgage  Loan  Purchase  Agreement or the  Subsequent  Mortgage  Loan  Purchase
Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses which are payable therefrom to the Servicer or the Master Servicer in accordance
with the  Servicing  Agreement or this  Agreement  and  (ii) unreimbursed  advances by the Servicer or the
Master Servicer and Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to  time  less  the  sum of (1)  the  Servicing  Fee  Rate  and (2) the  Lender  Paid  PMI  Rate,  if any,
attributable thereto, in each case expressed as a per annum rate.

         Net Rate Cap: For any  Distribution  Date and the Group I Certificates,  the weighted  average of
the Net Rates of the Group I Mortgage  Loans in the  related  Sub-Loan  Group as of the  beginning  of the
related  Due  Period,  weighted  on the basis of the  Certificate  Principal  Balances  thereof  as of the
preceding  Distribution  Date; for any Distribution  Date and the Class II-B-1  Certificates and the Class
II-B-2  Certificates,  the weighted average of the weighted average net rate of the mortgage loans in each
Sub-Loan  Group in Loan Group II weighted in proportion to the excess of the  aggregate  stated  principal
balance  of each such  Sub-Loan  Group  over the  aggregate  Certificate  Principal  Balance of the Senior
Certificates  related to such Sub-Loan  Groups,  in each case as adjusted to an effective rate  reflecting
the  accrual  of  interest  on the basis of a 360-day  year and the actual  number of days  elapsed in the
related  Interest  Accrual  Period For federal  income tax purposes,  the Net Rate Cap with respect to the
Group I Subordinate  Certificates is equal to the  Uncertificate  Pass-Through  Rate for REMIC III Regular
Interests LT1 and LT2.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any  debt  securities  secured  or  otherwise  backed  by  some  or  all of the
Certificates, including the Class R-X Certificate.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Subordinate  Certificates:  The Group I Non-Offered  Subordinate  Certificates,  the
Group II Non-Offered Subordinate Certificates and the Group III Non-Offered Subordinate Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Master  Servicer,  the Trustee (in its capacity as successor  Master  Servicer)
or the  applicable  Servicer  and  (ii) which,  in the good faith  judgment  of the Master  Servicer,  the
Trustee in its capacity as  successor  Master  Servicer or the  applicable  Servicer,  will not or, in the
case of a  proposed  advance or  Monthly  Advance,  would not,  be  ultimately  recoverable  by the Master
Servicer,  the  Trustee (as  successor  Master  Servicer)  or the  applicable  Servicer  from  Liquidation
Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such advance or Monthly
Advance was made or is proposed to be made.

         Notional  Amount:  The Notional Amount of (i) the Class II-1X-1  Certificates  immediately  prior
to any Distribution Date is equal to the Certificate  Principal Balance of the Class II-1A-1  Certificates
and Class II-1A-2  Certificates  (in the aggregate),  (ii) the Class II-2X-1  Certificates is equal to the
Certificate  Principal  Balance of the Class II-2A-1  Certificates and Class II-2A-2  Certificates (in the
aggregate),  (iii) the Class II-3X-1  Certificates  immediately prior to any Distribution Date is equal to
the Certificate  Principal  Balance of the Class II-3A-1  Certificates and Class II-3A-2  Certificates (in
the aggregate),  (iv) the Class II-X-B1  Certificates  immediately prior to any Distribution Date is equal
to  the  Certificate  Principal  Balance  of  the  Class  II-B-1  Certificates,   (v)  the  Class  II-X-B2
Certificates  immediately prior to any Distribution Date is equal to the Certificate  Principal Balance of
the  Class  II-B-2  Certificates,   (vi)  the  Class  III-1X-1  Certificates   immediately  prior  to  any
Distribution  Date is equal to the Certificate  Principal  Balance of the Class III-1A-1  Certificates and
Class III-1A-2  Certificates  (in the  aggregate),  (vii) the Class III-2X-1  Certificates is equal to the
Certificate  Principal Balance of the Class III-2A-1  Certificates and Class III-2A-2 Certificates (in the
aggregate),  (viii) the Class III-4X-1  Certificates  immediately  prior to any Distribution Date is equal
to the Certificate  Principal Balance of the Class III-4A-1  Certificates and Class III-4A-2  Certificates
(in the aggregate),  and (ix) the Class B-IO  Certificates  immediately  prior to any Distribution Date is
equal to the aggregate of the Uncertificated Principal Balances of the REMIC III Regular Interests.

         Offered  Certificates:  The Group I Offered  Certificates,  the Group II Offered Certificates and
the Group III Offered Certificates.

         Offered  Subordinate  Certificates:  The Group I Offered Subordinate  Certificates,  the Group II
Offered Subordinate Certificates and the Group III Offered Subordinate Certificates.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the Master  Servicer,  the Seller,  any Servicer or the  Depositor,  as  applicable,  and delivered to the
Trustee, as required by this Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Securities  Administrator  on the  related  LIBOR  Determination  Date on the  basis  of the rate for U.S.
dollar  deposits for one month that appears on Telerate  Screen Page 3750 as of 11:00 a.m.  (London  time)
on such LIBOR  Determination  Date;  provided that the parties hereto acknowledge that One-Month LIBOR for
the first Interest Accrual Period shall the rate determined by the Securities  Administrator  two Business
Days  prior to the  Closing  Date.  If such rate does not  appear on such page (or such  other page as may
replace  that page on that  service,  or if such  service is no longer  offered,  such other  service  for
displaying  One-Month  LIBOR  or  comparable  rates  as  may be  reasonably  selected  by  the  Securities
Administrator),  One-Month  LIBOR for the  applicable  Interest  Accrual Period will be the Reference Bank
Rate. If no such  quotations  can be obtained by the Securities  Administrator  and no Reference Bank Rate
is  available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to the  preceding  Interest  Accrual
Period.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an "Opinion of Independent  Counsel"),  may be internal  counsel
for the Company, the Master Servicer or the Depositor.

         Optional  Termination  Date:  With respect to (i) the Group I Mortgage  Loans,  the  Distribution
Date on which the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 20% of
the Cut-off Date Balance as of the Closing  Date,  (ii) with respect to the Group II Mortgage  Loans,  the
Distribution  Date on which the aggregate Stated Principal  Balance of the Group II Mortgage Loans is less
than 10% of the  Cut-off  Date  Balance  and (iii)  with  respect  to the Group III  Mortgage  Loans,  the
Distribution  Date on which the  aggregate  Stated  Principal  Balance of the Group III Mortgage  Loans is
less than 10% of the sum of (A) the Cut-off Date Balance and (B) the  Pre-Funded  Amount as of the Closing
Date.

         Original  Group  II  Subordinate   Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group II Subordinate Certificates as of the Closing Date.

         Original  Group  III  Subordinate  Principal  Balance:  The  sum  of  the  aggregate  Certificate
Principal Balances of each Class of Group III Subordinate Certificates as of the Closing Date.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization  Amount:  With respect to any  Distribution  Date,  the excess,  if any, of
(a) the aggregate Stated Principal  Balance of the Group I Mortgage Loans for such  Distribution Date over
(b) the aggregate  Certificate  Principal Balance of the Group I Offered  Certificates and the Class I-B-3
Certificates  on such  Distribution  Date (after  taking into account the payment of principal  other than
any Extra Principal Distribution Amount on such Certificates).

         Overcollateralization  Release  Amount:  With respect to any  Distribution  Date is the lesser of
(x) the sum of the amounts  described in clauses (1) through (5) in the definition of Principal  Funds for
such  Distribution  Date and (y) the  excess,  if any,  of (i) the  Overcollateralization  Amount for such
Distribution  Date (assuming that 100% of such Principal  Funds is applied as a principal  payment on such
Distribution  Date) over (ii) the  Overcollateralization  Target Amount for such  Distribution  Date (with
the amount  pursuant  to clause (y)  deemed to be $0 if the  Overcollateralization  Amount is less than or
equal to the Overcollateralization Target Amount on that Distribution Date).

         Overcollateralization  Target  Amount:  With  respect to any  Distribution  Date (a) prior to the
Stepdown Date,  1.40% of the aggregate  Stated  Principal  Balance of the Group I Mortgage Loans as of the
Cut-off Date,  (b) on or after the Stepdown  Date and if a Trigger Event is not in effect,  the greater of
(i) the lesser of (1) 1.40% of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as
of the Cut-off Date and (2) 2.80% of the then current  aggregate Stated  Principal  Balance of the Group I
Mortgage  Loans as of such  Distribution  Date and (ii)  $4,606,188  and (c) on or after the Stepdown Date
and if a  Trigger  Event  is in  effect,  the  Overcollateralization  Target  Amount  for the  immediately
preceding Distribution Date.

         Party   Participating   in  the   Servicing   Function:   Any  Person   performing   any  of  the
responsibilities set forth in Exhibit K.

         Pass-Through  Rate:  As to each  Class of  Certificates,  the  rate  of  interest  determined  as
provided with respect  thereto in  Section 5.01(c).  Any monthly  calculation of interest at a stated rate
shall be based upon annual interest at such rate divided by twelve.

         Paying  Agent:  The  Securities  Administrator,  or its  successor in interest,  or any successor
securities administrator appointed as herein provided.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted  Investments:  Any one or more of the following  obligations or securities  held in the
name of the Trustee for the benefit of the Certificateholders:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
guaranteed  by the  United  States of America or any  agency or  instrumentality  of the United  States of
America the obligations of which are backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
any depository  institution or trust company  incorporated  under the laws of the United States of America
or any state thereof  (including the Trustee,  the Securities  Administrator or the Master Servicer or its
Affiliates  acting in its  commercial  banking  capacity) and subject to  supervision  and  examination by
federal and/or state banking  authorities,  provided that the commercial  paper and/or the short-term debt
rating and/or the long-term  unsecured debt  obligations of such  depository  institution or trust company
at the  time of such  investment  or  contractual  commitment  providing  for  such  investment  have  the
Applicable  Credit  Rating or better from each Rating  Agency and (b) any other  demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
(i) above or (b) any other  security  issued or guaranteed by an agency or  instrumentality  of the United
States of America,  the  obligations of which are backed by the full faith and credit of the United States
of America,  in either  case  entered  into with a  depository  institution  or trust  company  (acting as
principal)  described in clause  (ii)(a) above where the  Securities  Administrator  holds the security in
the name of the Trustee therefor;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
(including  the  Trustee,  the  Securities  Administrator  or  the  Master  Servicer  or  its  Affiliates)
incorporated  under  the  laws of the  United  States  of  America  or any  state  thereof  that  have the
Applicable  Credit Rating or better from each Rating Agency at the time of such  investment or contractual
commitment  providing for such investment;  provided,  however,  that securities  issued by any particular
corporation will not be Permitted  Investments to the extent that investments  therein will cause the then
outstanding  principal  amount of securities  issued by such  corporation and held as part of the Trust to
exceed 10% of the  aggregate  Outstanding  Principal  Balances  of all the  Mortgage  Loans and  Permitted
Investments held as part of the Trust;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
interest-bearing  obligations  payable on demand or on a  specified  date not more than one year after the
date of issuance  thereof)  having the  Applicable  Credit Rating or better from each Rating Agency at the
time of such investment;

                  (vi)     a  Reinvestment  Agreement  issued  by any  bank,  insurance  company  or other
corporation or entity;

                  (vii)    any  other  demand,  money  market or time  deposit,  obligation,  security  or
investment  as may be  acceptable  to each Rating  Agency as evidenced in writing by each Rating Agency to
the Trustee and the Securities Administrator; and

                  (viii)   interests in any money market fund  (including any such fund managed or advised
by the Trustee,  the Securities  Administrator  or the Master Servicer or any affiliate  thereof) which at
the date of  acquisition  of the interests in such fund and throughout the time such interests are held in
such fund has the highest  applicable  short term rating by each Rating  Agency  rating such funds or such
lower rating as will not result in the  downgrading  or  withdrawal  of the ratings  then  assigned to the
Certificates  by each Rating Agency,  as evidenced in writing;  provided,  however,  that no instrument or
security  shall be a Permitted  Investment  if such  instrument  or security  evidences a right to receive
only interest  payments with respect to the  obligations  underlying  such  instrument or if such security
provides  for payment of both  principal  and  interest  with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a price greater than par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an "electing large
partnership" (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         PHH:  PHH  Mortgage  Corporation  (formerly  known  as  Cendant  Mortgage  Corporation),  and any
successor thereto.

         PHH Servicing Agreement:  The Mortgage Loan Flow Purchase,  Sale and Servicing  Agreement,  dated
as of April 26, 2001,  between PHH,  Bishop's Gate Residential  Mortgage Trust and EMC, as attached hereto
as Exhibit H-15.

         Physical Certificates:  The Residual Certificates and the Private Certificates.

         Plan:  The meaning specified in Section 5.07(a).

         Pre-Funded  Amount:  The amount to be paid by the  Depositor  to the Paying  Agent for deposit in
the Pre-Funding  Account on the Closing Date with respect to the Mortgage Loans in each Loan Group,  which
amount is, with respect to Loan Group III, $100,805,879.99.

         Pre-Funding  Account:  The account or sub-account  established and maintained pursuant to Section
4.08 (a) and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Pre-Funding  Period:  The period  from the  Closing  Date until the  earliest  of (i) the date on
which the amount on deposit in the  Pre-Funding  Account  (exclusive of  investment  income) is reduced to
zero or (ii) July 17, 2006.

         Pre-Funding  Reserve Account:  The account or sub-account  established and maintained pursuant to
Section 4.08(d) and which shall be an Eligible Account or a sub-account of an Eligible Account.

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection  with a full or partial  prepayment of such Mortgage Loan in accordance  with the terms thereof
and described in the Mortgage Loan Schedule.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfall:  With respect to any  Distribution  Date, for each Mortgage Loan
that was the  subject of a partial  Principal  Prepayment  or a  Principal  Prepayment  in full during the
related  Prepayment  Period (other than a Principal  Prepayment in full  resulting  from the purchase of a
Group I Mortgage  Loan pursuant to Section  2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by
which (i) one month's  interest at the applicable Net Rate on the Stated  Principal  Balance of such Group
I Mortgage Loan immediately prior to such prepayment or in the case of a partial  Principal  Prepayment on
the amount of such  prepayment  exceeds (ii) the amount of interest paid or collected in  connection  with
such Principal Prepayment less the sum of (a) any Prepayment Charges and (b) the related Servicing Fee.

         Prepayment  Period:  With respect to any  Distribution  Date and the Mortgage  Loans  serviced by
EMC, the period from the sixteenth day of the calendar  month  preceding the calendar  month in which such
Distribution  Date occurs  through the close of business on the  fifteenth  day of the  calendar  month in
which such  Distribution  Date  occurs.  With  respect  to any  Distribution  Date and all other  Mortgage
Loans, the period that is provided in the related Servicing Agreement.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefor  through the related  Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Principal  Distribution  Amount:  With respect to each Distribution  Date, an amount equal to the
excess of (i) sum of  (a) the  Principal  Funds  for such  Distribution  Date and (b) any Extra  Principal
Distribution  Amount for such  Distribution  Date over (ii) any  Overcollateralization  Release Amount for
such Distribution Date.

         Principal Funds: the sum, without duplication, of

         1.       the  Scheduled  Principal  collected  on the  Group  I  Mortgage  Loans  in the  related
                  Sub-Loan  Group  during the  related  Due Period or  advanced  on or before the  related
                  servicer advance date,

         2.       prepayments  in respect of the Group I Mortgage  Loans in the  related  Sub-Loan  Group,
                  exclusive of any Prepayment Charges, collected in the related Prepayment Period,

         3.       the Stated  Principal  Balance of each Group I Mortgage  Loans in the  related  Sub-Loan
                  Group that was  repurchased by the Depositor or the related  Servicer during the related
                  Due Period,

         4.       the amount,  if any, by which the aggregate unpaid  principal  balance of any Substitute
                  Mortgage  Loans is less than the  aggregate  unpaid  principal  balance  of any  deleted
                  mortgage loans  delivered by the related  Servicer in connection  with a substitution of
                  Group I Mortgage Loans in the related Sub-Loan Group during the related Due Period,

         5.       all  Liquidation  Proceeds  collected  during the related  Prepayment  Period (or in the
                  case of  Subsequent  Recoveries,  during the related Due Period) on the Group I Mortgage
                  Loans in the related Sub-Loan Group, to the extent such  Liquidation  Proceeds relate to
                  principal,  less all related  Nonrecoverable  Advances relating to principal  reimbursed
                  during the related Due Period, and

         6.       the  principal  portion of the  purchase  price of the assets of the Trust  allocated to
                  the related  Sub-Loan  Group upon the  exercise by EMC or its  designee of its  optional
                  termination right with respect to the Group I Mortgage Loans;

         7.       any  amount  withdrawn  from the  Pre-Funding  Account  in  respect  of Loan  Group  III
                  pursuant to Section 4.08(c)(ii) and included in Principal Funds, minus

         8.       any  amounts  payable  to or  required  to be  reimbursed  to EMC,  the  Depositor,  any
                  Servicer,   the  Master  Servicer,   the  Custodian,   the  Trustee  or  the  Securities
                  Administrator  with respect to the Group I Mortgage  Loans and  allocated to the related
                  Sub-Loan Group, as provided in the Agreement.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Class  I-B-3,  Class B-IO,  Class I-XP,  Class  II-XP,  Class II-B-4,
Class II-B-5, Class II-B-6, Class III-B-4, Class III-B-5 and Class III-B-6 Certificates.

         Prospectus:  The prospectus,  dated March 28, 2006, as supplemented by the prospectus  supplement
dated  April 27,  2006 (as the same may be amended  from time to time),  relating  to the  offering of the
Offered Certificates.

         Protected Account:  An account  established and maintained for the benefit of  Certificateholders
by each Servicer with respect to the related  Mortgage Loans and with respect to REO Property  pursuant to
the related Servicing Agreement.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and  approved as an insurer by the Master  Servicer,  so long as the claims  paying  ability of
which is acceptable to the Rating  Agencies for  pass-through  certificates  having the same rating as the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody's and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate  through  the last day of the  month  of such  liquidation,  less (y) the
related Net  Liquidation  Proceeds with respect to such Mortgage Loan and the related  Mortgaged  Property
that are  allocated to  principal.  In addition,  to the extent the Master  Servicer  receives  Subsequent
Recoveries  with  respect to any  Mortgage  Loan,  the amount of the  Realized  Loss with  respect to that
Mortgage  Loan will be  reduced to the  extent  such  recoveries  are  applied  to reduce the  Certificate
Principal Balance of any Class of Certificates on any Distribution Date.

         Realized  Losses on the  Group II  Mortgage  Loans  shall be  allocated  to the  REMIC I  Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan Group II-1 Loans,  if any, shall be allocated  between REMIC I Regular  Interests Y-1 and Z-1 pro
rata  according  to the amount of interest  accrued but unpaid  thereon,  in  reduction  thereof;  (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls  on the Sub-Loan  Group II-2 Loans,  if
any,  shall be allocated  between REMIC I Regular  Interests Y-2 and Z-2 pro rata  according to the amount
of interest  accrued but unpaid  thereon,  in  reduction  thereof;  (3) the  interest  portion of Realized
Losses and Net Interest  Shortfalls on the Sub-Loan Group II-3 Loans,  if any, shall be allocated  between
REMIC I Regular  Interests  Y-3 and Z-3 pro rata  according  to the amount of interest  accrued but unpaid
thereon,  in  reduction  thereof;  and (4) the  interest  portion  of  Realized  Losses  and Net  Interest
Shortfalls  on the  Sub-Loan  Group  II-4  Loans,  if any,  shall be  allocated  between  REMIC I  Regular
Interests  Y-4 and Z-4 pro rata  according  to the  amount of  interest  accrued  but unpaid  thereon,  in
reduction  thereof..  Any  interest  portion of such  Realized  Losses in excess of the  amount  allocated
pursuant  to the  preceding  sentence  shall be treated as a  principal  portion  of  Realized  Losses not
attributable  to any  specific  Mortgage  Loan in such  Group and  allocated  pursuant  to the  succeeding
sentences.  The  principal  portion of Realized  Losses with respect to the Group II Mortgage  Loans shall
be allocated to the REMIC I  Regular  Interests as follows:  (1) the principal  portion of Realized Losses
on the  Sub-Loan  Group II-1 Loans  shall be  allocated,  first,  to REMIC I Regular  Interest  Y-1 to the
extent  of the REMIC I Y-1  Principal  Reduction  Amount  in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses  shall be allocated  to REMIC I Regular  Interest Z-1 in reduction of the  Uncertificated
Principal  Balance thereof;  (2) the principal portion of Realized Losses on the Sub-Loan Group II-2 Loans
shall be  allocated,  first,  to REMIC I Regular  Interest Y-2 to the extent of the REMIC I Y-2  Principal
Reduction  Amount in reduction of the  Uncertificated  Principal  Balance of such  Regular  Interest  and,
second,  the remainder,  if any, of such principal  portion of such Realized  Losses shall be allocated to
REMIC I Regular  Interest  Z-2 in reduction  of the  Uncertificated  Principal  Balance  thereof;  (3) the
principal  portion of Realized  Losses on the  Sub-Loan  Group II-3 Loans shall be  allocated,  first,  to
REMIC I Regular  Interest Y-3 to the extent of the REMIC I Y-3 Principal  Reduction Amount in reduction of
the  Uncertificated  Principal  Balance of such Regular  Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be  allocated to REMIC I Regular  Interest Z-3 in
reduction of the  Uncertificated  Principal  Balance  thereof;  and (4) the principal  portion of Realized
Losses on the Sub-Loan  Group II-4 Loans shall be  allocated,  first,  to REMIC I Regular  Interest Y-4 to
the extent of the REMIC I Y-4  Principal  Reduction  Amount in reduction of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses  shall be allocated  to REMIC I Regular  Interest Z-4 in reduction of the  Uncertificated
Principal  Balance  thereof.  For  any  Distribution  Date,  reductions  in the  Uncertificated  Principal
Balances of each REMIC I Y and Z Regular  Interest  pursuant to this  definition of Realized Loss shall be
determined,  and shall be  deemed  to occur,  prior to any  reductions  of such  Uncertificated  Principal
Balances by distributions on such Distribution Date.

         Realized  Losses on the Group III  Mortgage  Loans shall be  allocated  to the  REMIC II  Regular
Interests as follows:  (1) The interest  portion of Realized  Losses and Net  Interest  Shortfalls  on the
Sub-Loan  Group III-1 Loans,  if any,  shall be allocated  between REMIC II Regular  Interests Y-1 and Z-1
pro rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  (2) the
interest  portion of Realized  Losses and Net Interest  Shortfalls on the Sub-Loan  Group III-2 Loans,  if
any,  shall be allocated  between REMIC II Regular  Interests Y-2 and Z-2 pro rata according to the amount
of interest  accrued but unpaid  thereon,  in  reduction  thereof;  (3) the  interest  portion of Realized
Losses and Net Interest  Shortfalls on the Sub-Loan Group III-3 Loans, if any, shall be allocated  between
REMIC II Regular  Interests  Y-3 and Z-3 pro rata  according to the amount of interest  accrued but unpaid
thereon,  in reduction  thereof;  (4) the interest portion of Realized Losses and Net Interest  Shortfalls
on the Sub-Loan Group III-4 Loans, if any, shall be allocated  between REMIC II Regular  Interests Y-4 and
Z-4 pro rata according to the amount of interest  accrued but unpaid thereon,  in reduction  thereof;  (5)
the interest  portion of Realized  Losses and Net Interest  Shortfalls on the Sub-Loan  Group III-5 Loans,
if any,  shall be  allocated  between  REMIC II Regular  Interests  Y-5 and Z-5 pro rata  according to the
amount of interest  accrued but unpaid  thereon,  in reduction  thereof;  and (6) the interest  portion of
Realized  Losses  and Net  Interest  Shortfalls  on the  Sub-Loan  Group  III-6  Loans,  if any,  shall be
allocated  between  REMIC II Regular  Interests  Y-6 and Z-6 pro rata  according to the amount of interest
accrued but unpaid  thereon,  in  reduction  thereof.  Any  interest  portion of such  Realized  Losses in
excess of the amount  allocated  pursuant  to the  preceding  sentence  shall be  treated  as a  principal
portion of Realized  Losses not  attributable  to any specific  Mortgage  Loan in such Group and allocated
pursuant  to the  succeeding  sentences.  The  principal  portion of Realized  Losses with  respect to the
Group III  Mortgage  Loans shall be  allocated  to the  REMIC II  Regular  Interests  as follows:  (1) the
principal  portion of Realized  Losses on the Sub-Loan  Group III-1 Loans shall be  allocated,  first,  to
REMIC II Regular  Interest Y-1 to the extent of the REMIC II Y-1 Principal  Reduction  Amount in reduction
of the Uncertificated  Principal Balance of such Regular Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be allocated to REMIC II Regular  Interest Z-1 in
reduction of the  Uncertificated  Principal Balance thereof;  (2) the principal portion of Realized Losses
on the  Sub-Loan  Group III-2 Loans shall be  allocated,  first,  to REMIC II Regular  Interest Y-2 to the
extent  of the REMIC II Y-2  Principal  Reduction  Amount in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses shall be allocated  to REMIC II Regular  Interest Z-2 in reduction of the  Uncertificated
Principal  Balance  thereof;  (3) the  principal  portion of Realized  Losses on the Sub-Loan  Group III-3
Loans  shall be  allocated,  first,  to REMIC II  Regular  Interest  Y-3 to the extent of the REMIC II Y-3
Principal  Reduction Amount in reduction of the Uncertificated  Principal Balance of such Regular Interest
and, second,  the remainder,  if any, of such principal portion of such Realized Losses shall be allocated
to REMIC II Regular Interest Z-3 in reduction of the  Uncertificated  Principal  Balance thereof;  (4) the
principal  portion of Realized  Losses on the Sub-Loan  Group III-4 Loans shall be  allocated,  first,  to
REMIC II Regular  Interest Y-4 to the extent of the REMIC II Y-4 Principal  Reduction  Amount in reduction
of the Uncertificated  Principal Balance of such Regular Interest and, second,  the remainder,  if any, of
such  principal  portion of such  Realized  Losses shall be allocated to REMIC II Regular  Interest Z-4 in
reduction of the  Uncertificated  Principal Balance thereof;  (5) the principal portion of Realized Losses
on the  Sub-Loan  Group III-5 Loans shall be  allocated,  first,  to REMIC II Regular  Interest Y-5 to the
extent  of the REMIC II Y-5  Principal  Reduction  Amount in  reduction  of the  Uncertificated  Principal
Balance of such Regular Interest and,  second,  the remainder,  if any, of such principal  portion of such
Realized  Losses shall be allocated  to REMIC II Regular  Interest Z-5 in reduction of the  Uncertificated
Principal  Balance thereof;  and (6) the principal  portion of Realized Losses on the Sub-Loan Group III-6
Loans  shall be  allocated,  first,  to REMIC II  Regular  Interest  Y-4 to the extent of the REMIC II Y-6
Principal  Reduction Amount in reduction of the Uncertificated  Principal Balance of such Regular Interest
and, second,  the remainder,  if any, of such principal portion of such Realized Losses shall be allocated
to REMIC II Regular Interest Z-6 in reduction of the  Uncertificated  Principal  Balance thereof.  For any
Distribution Date,  reductions in the  Uncertificated  Principal Balances of each REMIC II Y and Z Regular
Interest  pursuant to this definition of Realized Loss shall be determined,  and shall be deemed to occur,
prior to any reductions of such  Uncertificated  Principal  Balances by distributions on such Distribution
Date.

         Record Date:  For each Class of Group I  Certificates,  the Business Day preceding the applicable
Distribution  Date so long as such Class of Certificates  remains in book-entry  form; and otherwise,  the
close  of  business  on the  last  Business  Day of the  month  immediately  preceding  the  month of such
Distribution  Date.  For each  Class of Group II  Certificates  and Group III  Certificates,  the close of
business on the last Business Day of the month immediately preceding the month of such Distribution Date.

         Reference  Bank:  A leading  bank  selected by the  Securities  Administrator  that is engaged in
transactions in Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in amounts  approximately equal to the aggregate  Certificate Principal Balance of all
Classes of Group I Offered  Certificates  for such  Interest  Accrual  Period,  provided that at least two
such  Reference  Banks provide such rate. If fewer than two offered rates appear,  the Reference Bank Rate
will be the arithmetic  mean,  rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,
of  the  rates  quoted  by one  or  more  major  banks  in  New  York  City,  selected  by the  Securities
Administrator,  as of 11:00 a.m.,  New York City time,  on such date for loans in U.S.  dollars to leading
European  banks for a period of one month in  amounts  approximately  equal to the  aggregate  Certificate
Principal Balance of all Classes of Group I Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Related  Certificates:  (A) For  each  REMIC  IV  Regular  Interest,  the  Class  or  Classes  of
Certificates show opposite the name of such REMIC IV Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC IV Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
II-1A                                                        II-1A-1; II-1A-2; II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A                                                        II-2A-1; II-2A-2; II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-3A                                                        II-3A-1; II-3A-2; II-3X-1
------------------------------------------------------------ ---------------------------------------------------------
II-4A-1                                                      II-4A-1
------------------------------------------------------------ ---------------------------------------------------------
II-4A-2                                                      II-4A-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1; II-X-B1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2; II-X-B2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------

(B) For each REMIC V Regular  Interest,  the Class or Classes of  Certificates  show  opposite the name of
such REMIC V Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC V Regular Interest                                     Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
III-1A                                                       III-1A-1; III-1A-2; III-1X-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A                                                       III-2A-1; III-2A-2; III-2X-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-1                                                     III-3A-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-2                                                     III-3A-2
------------------------------------------------------------ ---------------------------------------------------------
III-4A                                                       III-4A-1; III-4A-2; III-4X-1
------------------------------------------------------------ ---------------------------------------------------------
III-5A-1                                                     III-5A-1
------------------------------------------------------------ ---------------------------------------------------------
III-5A-2                                                     III-5A-2
------------------------------------------------------------ ---------------------------------------------------------
III-6A-1                                                     III-6A-1
------------------------------------------------------------ ---------------------------------------------------------
III-6A-2                                                     III-6A-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------

(C) For each REMIC VI Regular  Interest,  the Class or Classes of  Certificates  show opposite the name of
such REMIC VI Regular Interest in the following table:

------------------------------------------------------------ ---------------------------------------------------------
REMIC VI Regular Interest                                    Classes of Certificates
------------------------------------------------------------ ---------------------------------------------------------
I-1A-1                                                       I-1A-1
------------------------------------------------------------ ---------------------------------------------------------
I-1A-2                                                       I-1A-2
------------------------------------------------------------ ---------------------------------------------------------
I-M-1                                                        I-M-1
------------------------------------------------------------ ---------------------------------------------------------
I-M-2                                                        I-M-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-1                                                        I-B-1
------------------------------------------------------------ ---------------------------------------------------------
I-B-2                                                        I-B-2
------------------------------------------------------------ ---------------------------------------------------------
I-B-3                                                        I-B-3
------------------------------------------------------------ ---------------------------------------------------------
B-IO-I and B-IO-P                                            B-IO
------------------------------------------------------------ ---------------------------------------------------------
II-1A-1                                                      II-1A-1
------------------------------------------------------------ ---------------------------------------------------------
II-1A-2                                                      II-1A-2
------------------------------------------------------------ ---------------------------------------------------------
II-1X-1                                                      II-1X-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-1                                                      II-2A-1
------------------------------------------------------------ ---------------------------------------------------------
II-2A-2                                                      II-2A-2
------------------------------------------------------------ ---------------------------------------------------------
II-2X-1                                                      II-2X-1
------------------------------------------------------------ ---------------------------------------------------------
II-3A-1                                                      II-3A-1
------------------------------------------------------------ ---------------------------------------------------------
II-3A-2                                                      II-3A-2
------------------------------------------------------------ ---------------------------------------------------------
II-3X-1                                                      II-3X-1
------------------------------------------------------------ ---------------------------------------------------------
II-4A-1                                                      II-4A-1
------------------------------------------------------------ ---------------------------------------------------------
II-4A-2                                                      II-4A-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-1                                                       II-B-1
------------------------------------------------------------ ---------------------------------------------------------
II-B-2                                                       II-B-2
------------------------------------------------------------ ---------------------------------------------------------
II-B-3                                                       II-B-3
------------------------------------------------------------ ---------------------------------------------------------
II-B-4                                                       II-B-4
------------------------------------------------------------ ---------------------------------------------------------
II-B-5                                                       II-B-5
------------------------------------------------------------ ---------------------------------------------------------
II-B-6                                                       II-B-6
------------------------------------------------------------ ---------------------------------------------------------
II-X-B1                                                      II-X-B1
------------------------------------------------------------ ---------------------------------------------------------
II-X-B2                                                      II-X-B2
------------------------------------------------------------ ---------------------------------------------------------
III-1A-1                                                     III-1A-1
------------------------------------------------------------ ---------------------------------------------------------
III-1A-2                                                     III-1A-2
------------------------------------------------------------ ---------------------------------------------------------
III-1X-1                                                     III-1X-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A-1                                                     III-2A-1
------------------------------------------------------------ ---------------------------------------------------------
III-2A-2                                                     III-2A-2
------------------------------------------------------------ ---------------------------------------------------------
III-2X-1                                                     III-2X-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-1                                                     III-3A-1
------------------------------------------------------------ ---------------------------------------------------------
III-3A-2                                                     III-3A-2
------------------------------------------------------------ ---------------------------------------------------------
III-4A-1                                                     III-4A-1
------------------------------------------------------------ ---------------------------------------------------------
III-4A-2                                                     III-4A-2
------------------------------------------------------------ ---------------------------------------------------------
III-4X-1                                                     III-4X-1
------------------------------------------------------------ ---------------------------------------------------------
III-5A-1                                                     III-5A-1
------------------------------------------------------------ ---------------------------------------------------------
III-5A-2                                                     III-5A-2
------------------------------------------------------------ ---------------------------------------------------------
III-6A-1                                                     III-6A-1
------------------------------------------------------------ ---------------------------------------------------------
III-6A-2                                                     III-6A-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-1                                                      III-B-1
------------------------------------------------------------ ---------------------------------------------------------
III-B-2                                                      III-B-2
------------------------------------------------------------ ---------------------------------------------------------
III-B-3                                                      III-B-3
------------------------------------------------------------ ---------------------------------------------------------
III-B-4                                                      III-B-4
------------------------------------------------------------ ---------------------------------------------------------
III-B-5                                                      III-B-5
------------------------------------------------------------ ---------------------------------------------------------
III-B-6                                                      III-B-6
------------------------------------------------------------ ---------------------------------------------------------

(D) For the REMIC VII Regular Interest, the Class B-IO Certificates.

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining  Excess Spread:  With respect to any  Distribution  Date,  the Excess Spread  remaining
after the distribution of the Extra Principal Distribution Amount for such Distribution Date.

         Remaining  Pre-Funded  Amount:  With respect to Loan Group III, an amount equal to the Pre-Funded
Amount for such Loan Group minus the amount equal to 100% of the  aggregate  Stated  Principal  Balance of
the Subsequent Mortgage Loans transferred to such Loan Group during the Pre-Funding Period.

         REMIC: A "real estate  mortgage  investment  conduit"  within the meaning of  Section 860D of the
Code.

         REMIC Administrator:  The Securities  Administrator;  provided that if the REMIC Administrator is
found by a court of  competent  jurisdiction  to no longer be able to  fulfill  its  obligations  as REMIC
Administrator  under this Agreement the Servicer or Trustee in its capacity as successor  Master  Servicer
shall  appoint  a  successor  REMIC  Administrator,  subject  to  assumption  of the  REMIC  Administrator
obligations under this Agreement.

         REMIC  Interest:  Any of the REMIC I,  REMIC II, REMIC III, REMIC IV, REMIC V, REMIC VI and REMIC
VII Interests.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described  therein would not,  under the REMIC  Provisions,  (i) cause any 2006-3 REMIC to fail to qualify
as a REMIC  while any  regular  interest  in such 2006-3  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-3 REMIC or  (iii) constitute  a taxable  contribution to
any 2006-3 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the REMIC I,  REMIC II, REMIC III,  REMIC IV, REMIC V, REMIC VI
and REMIC VII Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group II Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group II Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I  Available  Distribution  Amount:  For each of the  Sub-Loan  Groups in Loan Group II for
any  Distribution  Date, the Available Funds for such Sub-Loan  Group,  or, if the context so requires the
aggregate of the Available Funds for all Sub-Loan Groups in Loan Group II.

         REMIC I  Distribution  Amount:  For any  Distribution  Date, the REMIC I  Available  Distribution
Amount shall be distributed to the REMIC I  Regular  Interests and to the Class R Certificates  in respect
of Component I thereof in the following amounts and priority:

         (a)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-1:

                  (i)      first, to REMIC I Regular  Interests Y-1 and Z-1 and Component I of the Class R
         Certificates,  concurrently,  the Uncertificated  Interest for such Classes remaining unpaid from
         previous  Distribution  Dates,  pro rata  according  to their  respective  shares of such  unpaid
         amounts;

                  (ii)     second,  to REMIC I Regular  Interests Y-1 and Z-1 and Component I of the Class
         R  Certificates,  concurrently,  the  Uncertificated  Interest  for such  Classes for the current
         Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to Component I of the Class R  Certificates,  until the  Uncertificated
         Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC I Regular  Interests  Y-1 and Z-1, the REMIC I Y-1  Principal
         Distribution Amount and the REMIC I Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-2:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-2 and Z-2,  the REMIC I Y-2  Principal
         Distribution Amount and the REMIC I Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-3:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-3 and Z-3,  the REMIC I Y-3  Principal
         Distribution Amount and the REMIC I Z-3 Principal Distribution Amount, respectively.

         (d)      To the extent of the REMIC I Available Distribution Amount for Sub-Loan Group II-4:

                  (i)      first,  to  REMIC  I  Regular   Interests  Y-4  and  Z-4,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  I  Regular  Interests  Y-4  and  Z-4,   concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC I Regular  Interests  Y-4 and Z-4,  the REMIC I Y-4  Principal
         Distribution Amount and the REMIC I Z-4 Principal Distribution Amount, respectively.

         (e)      To the extent of the REMIC I  Available  Distribution  Amounts for Sub-Loan  Group II-1,
Sub-Loan  Group II-2,  Sub-Loan Group II-3 and Sub-Loan  Group II-4 for such  Distribution  Date remaining
after payment of the amounts  pursuant to paragraphs  (a), (b), (c) and (d) of this definition of "REMIC I
Distribution Amount":

                  (i)      first,  to each REMIC I Y and Z Regular  Interest,  pro rata  according  to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (e)(i) of
         this  definition  of  "REMIC I   Distribution   Amount"  shall  not  cause  a  reduction  in  the
         Uncertificated Principal Balances of any of the REMIC I Y and Z Regular Interests; and

                  (ii)     second, to the Component I of the Class R Certificates, any remaining amounts.

         REMIC I Interests:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)(i)  and issued  hereunder and designated as a "regular  interest"
in REMIC I.  Each REMIC I Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC I  Interest in  Section 5.01(c)(i),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(i).   The  designations  for  the
respective REMIC I Regular Interests are set forth in Section 5.01(c)(i).

         REMIC I Y  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  I  Y  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 1.

         REMIC I Y Regular Interests:  REMIC I Regular Interests Y-1, Y-2, Y-3 and Y-4.

         REMIC I Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-1 on such Distribution Date.

         REMIC I Y-1 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-1 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-1: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-2 on such Distribution Date.

         REMIC I Y-2 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-2 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-2: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-3  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-3 on such Distribution Date.

         REMIC I Y-3 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-3 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-3: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Y-4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Y-4  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Y-4 on such Distribution Date.

         REMIC I Y-4 Principal  Reduction  Amount:  The REMIC I Y Principal  Reduction  Amount for REMIC I
Regular Interest Y-4 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular Interest Y-4: The uncertificated  undivided  beneficial interest in REMIC I which
constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  I  Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the  excess of (A) the sum of (x) the excess of the  REMIC I  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for REMIC I Regular  Interest Z-1 is the Sub-Loan  Group
II-1 Loans,  the "related  Group" for REMIC I Regular  Interest Z-2 is the Sub-Loan Group II-2 Loans,  the
"related Group" for REMIC I Regular  Interest Z-3 is the Sub-Loan Group II-3 Loans and the "related Group"
for REMIC I Regular  Interest  Z-4 is the Sub-Loan  Group II-4 Loans) over the sum of the amounts  thereof
distributable  (i) in respect of interest  on such REMIC I Z Regular  Interest  and the related  REMIC I Y
Regular  Interest,  (ii) to such REMIC I Z Regular  Interest  and the related  REMIC I Y Regular  Interest
pursuant to clause  (e)(i) of the  definition  of "REMIC I  Distribution  Amount" and (iii) in the case of
the Sub-Loan Group II-1 Loans,  to Component I of the Class R Certificates  and (y) the amount of Realized
Losses  allocable to principal  for the related  Group over (B) the REMIC I Y Principal  Reduction  Amount
for the related Group.

         REMIC I Z Regular Interests:  REMIC I Regular Interests Z-1, Z-2, Z-3 and Z-4.

         REMIC I Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-1  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-1 on such Distribution Date.

         REMIC I Z-1 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-1 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-1:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-2  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-2 on such Distribution Date.

         REMIC I Z-2 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-2 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-2:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-3  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-3 on such Distribution Date.

         REMIC I Z-3 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-3 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-3:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC I Z-4 Principal  Distribution  Amount:  For any Distribution  Date, the excess,  if any, of
the REMIC I Z-4  Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC I Regular Interest Z-4 on such Distribution Date.

         REMIC I Z-4 Principal  Reduction  Amount:  The REMIC I Z Principal  Reduction  Amount for REMIC I
Regular Interest Z-4 as determined pursuant to the provisions of the Appendix 1.

         REMIC I Regular  Interest  Z-4:  The  uncertificated  undivided  beneficial  interest  in REMIC I
which constitutes a REMIC I Regular Interest and is entitled to distributions as set forth herein.

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group III Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Group III Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group III  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the  Distribution  Account and  identified  as belonging to the
Trust Fund,

         (c)      property  that  secured a Group III  Mortgage  Loan and that has been  acquired  for the
benefit of the Certificateholders by foreclosure or deed in lieu of foreclosure,

         (d)      the  hazard  insurance  policies  and  Primary  Mortgage  Insurance  Policies,  if  any,
relating to the Group III Mortgage Loans, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II  Available  Distribution  Amount:  For each of the Sub-Loan Groups in Loan Group III for
any  Distribution  Date, the Available Funds for such Sub-Loan  Group,  or, if the context so requires the
aggregate of the Available Funds for all Sub-Loan Groups in Loan Group III.

         REMIC II  Distribution  Amount: For any Distribution  Date, the REMIC II  Available  Distribution
Amount shall be distributed to the REMIC II  Regular  Interests and the Class R Certificates in respect of
Component II thereof in the following amounts and priority:

         (a)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-1:

                  (i)      first,  to REMIC  II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest for such  Classes  remaining
         unpaid from previous  Distribution  Dates, pro rata according to their respective  shares of such
         unpaid amounts;

                  (ii)     second,  to REMIC II  Regular  Interests  Y-1 and Z-1 and  Component II  of the
         Class R  Certificates,  concurrently,  the  Uncertificated  Interest  for  such  Classes  for the
         current Distribution Date, pro rata according to their respective Uncertificated Interest;

                  (iii)    third,  to Component II of the Class R Certificates,  until the  Uncertificated
         Principal Balance thereof has been reduced to zero; and

                  (iv)     fourth,  to REMIC II Regular  Interests Y-1 and Z-1, the REMIC II Y-1 Principal
         Distribution Amount and the REMIC II Z-1 Principal Distribution Amount, respectively.

         (b)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-2:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-2  and  Z-2,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-2 and Z-2, the REMIC II Y-2 Principal
         Distribution Amount and the REMIC II Z-2 Principal Distribution Amount, respectively.

         (c)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-3:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-3  and  Z-3,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-3  and  Z-3,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-3 and Z-3, the REMIC II Y-3 Principal
         Distribution Amount and the REMIC II Z-3 Principal Distribution Amount, respectively.

         (d)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-4:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-4  and  Z-4,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-4  and  Z-4,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-4 and Z-4, the REMIC II Y-4 Principal
         Distribution Amount and the REMIC II Z-4 Principal Distribution Amount, respectively.

         (e)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-5:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-5  and  Z-5,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-5  and  Z-5,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-5 and Z-5, the REMIC II Y-5 Principal
         Distribution Amount and the REMIC II Z-5 Principal Distribution Amount, respectively.

         (f)      To the extent of the REMIC II Available Distribution Amount for Sub-Loan Group III-6:

                  (i)      first,  to  REMIC  II  Regular  Interests  Y-6  and  Z-6,   concurrently,   the
         Uncertificated  Interest for such Classes remaining unpaid from previous  Distribution Dates, pro
         rata according to their respective shares of such unpaid amounts;

                  (ii)     second,  to  REMIC  II  Regular  Interests  Y-6  and  Z-6,  concurrently,   the
         Uncertificated  Interest for such Classes for the current  Distribution  Date, pro rata according
         to their respective Uncertificated Interest; and

                  (iii)    third,  to REMIC II Regular  Interests  Y-6 and Z-6, the REMIC II Y-6 Principal
         Distribution Amount and the REMIC II Z-6 Principal Distribution Amount, respectively.

         (g)      To the extent of the REMIC II  Available  Distribution  Amounts for Sub-Loan Group II-1,
Sub-Loan  Group II-2,  Sub-Loan Group II-3,  Sub-Loan  Group II-4,  Sub-Loan Group II-5 and Sub-Loan Group
II-6 for such  Distribution  Date remaining after payment of the amounts  pursuant to paragraphs (a), (b),
(c), (d), (e) and (f) of this definition of "REMIC II Distribution Amount":

                  (i)      first,  to each REMIC II Y and Z Regular  Interest,  pro rata  according to the
         amount of unreimbursed  Realized Losses allocable to principal  previously allocated to each such
         Class;  provided,  however,  that any amounts  distributed  pursuant to this paragraph  (g)(i) of
         this  definition  of  "REMIC II   Distribution  Amount"  shall  not  cause  a  reduction  in  the
         Uncertificated Principal Balances of any of the REMIC II Y and Z Regular Interests; and

                  (ii)     second, to the Component II of the Class R Certificates, any remaining amounts.

         REMIC II   Interests:   The  REMIC II   Regular   Interests  and   Component II  of  the  Class R
Certificates.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)(ii)  and issued hereunder and designated as a "regular interest"
in REMIC II.  Each REMIC II  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC II Interest in  Section 5.01(c)(ii),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(ii).   The  designations  for  the
respective REMIC II Regular Interests are set forth in Section 5.01(c)(ii).

         REMIC II Y Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  II Y  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the  distribution of principal,  determined as
described in Appendix 2.

         REMIC II Y Regular Interests:  REMIC II Regular Interests Y-1, Y-2, Y-3, Y-4, Y-5 and Y-6.

         REMIC II Y-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-1 on such Distribution Date.

         REMIC II Y-1 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-1 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-2 on such Distribution Date.

         REMIC II Y-2 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-2 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-3 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-3 on such Distribution Date.

         REMIC II Y-3 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-3 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-3: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-4 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-4 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-4 on such Distribution Date.

         REMIC II Y-4 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-4 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-4: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-5 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-5 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-5 on such Distribution Date.

         REMIC II Y-5 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-5 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-5: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Y-6 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Y-6 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Y-6 on such Distribution Date.

         REMIC II Y-6 Principal  Reduction Amount: The REMIC II Y Principal  Reduction Amount for REMIC II
Regular Interest Y-6 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Y-6: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
Uncertificated  Principal  Balances  of  the  REMIC  II Z  Regular  Interests  will  be  reduced  on  such
Distribution  Date by the allocation of Realized Losses and the distribution of principal,  which shall be
in each case the excess of (A) the sum of (x) the excess of the  REMIC II  Available  Distribution  Amount
for the related Group (i.e.  the "related  Group" for REMIC II Regular  Interest Z-1 is the Sub-Loan Group
III-1 Loans,  the  "related  Group" for REMIC II Regular  Interest Z-2 is the Sub-Loan  Group III-2 Loans,
the "related  Group" for REMIC II Regular  Interest Z-3 is the  Sub-Loan  Group III-3 Loans,  the "related
Group" for REMIC II Regular  Interest Z-4 is the  Sub-Loan  Group III-4  Loans,  the  "related  Group" for
REMIC II Regular  Interest  Z-5 is the  Sub-Loan  Group III-5 Loans and the  "related  Group" for REMIC II
Regular  Interest  Z-6  is  the  Sub-Loan  Group  III-6  Loans)  over  the  sum  of  the  amounts  thereof
distributable  (i) in respect of interest on such REMIC II Z Regular  Interest and the related  REMIC II Y
Regular  Interest,  (ii) to such REMIC II Z Regular  Interest and the related REMIC II Y Regular  Interest
pursuant to clause  (g)(i) of the  definition of "REMIC II  Distribution  Amount" and (iii) in the case of
the  Sub-Loan  Group  III-1  Loans,  to  Component  II of the Class R  Certificates  and (y) the amount of
Realized Losses  allocable to principal for the related Group over (B) the REMIC II Y Principal  Reduction
Amount for the related Group.

         REMIC II Z Regular Interests:  REMIC II Regular Interests Z-1, Z-2, Z-3, Z-4, Z-5 and Z-6.

         REMIC II Z-1 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-1 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-1 on such Distribution Date.

         REMIC II Z-1 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-1 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-1: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-2 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-2 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-2 on such Distribution Date.

         REMIC II Z-2 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-2 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-2: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-3 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-3 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-3 on such Distribution Date.

         REMIC II Z-3 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-3 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-3: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-4 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-4 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-4 on such Distribution Date.

         REMIC II Z-4 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-4 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-4: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-5 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-5 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-5 on such Distribution Date.

         REMIC II Z-5 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-5 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-5: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC II Z-6 Principal  Distribution  Amount:  For any Distribution  Date, the excess, if any, of
the REMIC II Z-6 Principal  Reduction  Amount for such  Distribution  Date over the  principal  portion of
Realized Losses allocated to REMIC II Regular Interest Z-6 on such Distribution Date.

         REMIC II Z-6 Principal  Reduction  Amount:  The REMIC II Z Principal  Reduction  Amount for REMIC
II Regular Interest Z-6 as determined pursuant to the provisions of the Appendix 2.

         REMIC II Regular  Interest  Z-6: The  uncertificated  undivided  beneficial  interest in REMIC II
which constitutes a REMIC II Regular Interest and is entitled to distributions as set forth herein.

         REMIC  III:  The  segregated  pool of assets,  with  respect  to which a REMIC  election  is made
pursuant to this  Agreement,  consisting of: (a)the Group I Mortgage Loans and the related  Mortgage Files
and collateral  securing such Group I Mortgage  Loans,  (b) all payments on and  collections in respect of
the Group I Mortgage Loans due after the Cut off Date as shall be on deposit in the  Distribution  Account
and  identified  as belonging to the Trust Fund,  (c)  property  that secured a Group I Mortgage  Loan and
that has been  acquired  for the  benefit  of the  Certificateholders  by  foreclosure  or deed in lieu of
foreclosure,  (d) the hazard insurance policies and Primary Mortgage Insurance  Policies,  if any, related
to the Group I Mortgage Loans and (e) all proceeds of clauses (a) through (d) above.

         REMIC III Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds for
Loan Group I.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be  distributed  by REMIC III to REMIC VI on account of the REMIC III  Regular  Interests and
to the Class R Certificates in respect of Component III thereof, in the following order of priority:

         1.       to  REMIC VI as the holder of the REMIC III Regular  Interests,  pro rata,  in an amount
equal to (A) their  Uncertificated  Accrued Interest for such  Distribution  Date, plus (B) any amounts in
respect thereof remaining unpaid from previous Distribution Dates; and

         2.       to REMIC VI as the  holder of the REMIC III  Regular  Interests,  in an amount  equal to
the  remainder of the REMIC III Available  Distribution  Amount after the  distributions  made pursuant to
clause (1) above, allocated as follows:

                  (A)      in respect of REMIC III Regular  Interest LT2,  REMIC III Regular  Interest LT3
         and REMIC III Regular Interest LT4, their respective Principal Distribution Amounts;

                  (B)      in  respect  of  REMIC  III  Regular  Interest  LT1  any  remainder  until  the
         Uncertificated Principal Balance thereof is reduced to zero; and

                  (C)      any remainder in respect of REMIC III Regular  Interest LT2,  REMIC III Regular
         Interest  LT3 and  REMIC  III  Regular  Interest  LT4,  pro rata  according  to their  respective
         Uncertificated  Principal  Balances as reduced by the  distributions  deemed made pursuant to (i)
         above, until their respective Uncertificated Principal Balances are reduced to zero; and

         3.       any  remaining  amounts  to the  Holders  of the  Class R  Certificates  in  respect  of
Component II thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III  Principal  Reduction  Amounts:  For any  Distribution  Date,  the amounts by which the
principal  balances of the  REMIC III  Regular  Interests  LT1,  LT2, LT3 and LT4,  respectively,  will be
reduced  on such  Distribution  Date  by the  allocation  of  Realized  Losses  and  the  distribution  of
principal, determined as follows:

         For purposes of the succeeding  formulas the following  symbols shall have the meanings set forth
below:

         Y1 =     the principal balance of the REMIC III  Regular Interest LT1 after  distributions on the
prior Distribution Date.

         Y2 =     the principal balance of the REMIC III  Regular Interest LT2 after  distributions on the
prior Distribution Date.

         Y3 =     the principal balance of the REMIC III  Regular Interest LT3 after  distributions on the
prior Distribution Date.

         Y4 =     the principal balance of the REMIC III  Regular Interest LT4 after  distributions on the
prior Distribution Date (note:  Y3 = Y4).

         ΔY1 =    the REMIC III Regular Interest LT1 Principal Reduction Amount.

         ΔY2 =    the REMIC III Regular Interest LT2 Principal Reduction Amount.

         ΔY3 =    the REMIC III Regular Interest LT3 Principal Reduction Amount.

         ΔY4 =    the REMIC III Regular Interest LT4 Principal Reduction Amount.

         P0 =     the aggregate  principal  balance of the REMIC III  Regular  Interests LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses on the prior Distribution Date.

         P1 =     the aggregate  principal  balance of the REMIC III  Regular  Interests LT1, LT2, LT3 and
LT4 after distributions and the allocation of Realized Losses to be made on such Distribution Date.

         ΔP =     P0 - P1 = the  aggregate  of the  REMIC III  Regular  Interests  LT1,  LT2,  LT3 and LT4
Principal Reduction Amounts.

         =the  aggregate  of the  principal  portions  of  Realized  Losses to be  allocated  to,  and the
principal  distributions  to be made on, the Group I Certificates  on such  Distribution  Date  (including
distributions  of  accrued  and unpaid  interest  on the Class SB-I  Certificates  for prior  Distribution
Dates).

         R0 =     the Group I Net WAC Cap Rate (stated as a monthly  rate) after giving  effect to amounts
distributed and Realized Losses allocated on the prior Distribution Date.

         R1 =     the Group I Net WAC Cap Rate (stated as a monthly  rate) after giving  effect to amounts
to be distributed and Realized Losses to be allocated on such Distribution Date.

         α =      (Y2 +  Y3)/P0.  The  initial  value  of α on the  Closing  Date  for  use  on the  first
Distribution Date shall be 0.0001.

         γ0 =     the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Group I Net WAC Cap Rate, if applicable) for such  Class applicable  for  distributions  to be made on
such  Distribution  Date  and  (ii) the  aggregate  Certificate  Principal  Balance  for such  Class after
distributions and the allocation of Realized Losses on the prior Distribution Date and (B) R0*P0.

         γ1  =    the  lesser  of (A) the sum for all  Classes  of Group I  Certificates,  other  than the
Class B-IO  Certificates,  of the product for each Class of (i) the monthly  interest  rate (as limited by
the Net WAC Cap Rate, if applicable) for such  Class applicable  for  distributions to be made on the next
succeeding  Distribution  Date and (ii) the aggregate  Certificate  Principal Balance for such Class after
distributions and the allocation of Realized Losses to be made on such Distribution Date and (B) R1*P1.

         Then, based on the foregoing definitions:

         ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

         ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

         ΔY3 =    αΔP - ΔY2; and

         ΔY4 =    ΔY3.

         if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

         (1)If ΔY2, as so determined, is negative, then

         ΔY2 = 0;

         ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         (2)If ΔY3, as so determined, is negative, then

         ΔY3 = 0;

         ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 -  γ1R0};

         ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC III  Realized Losses:  For any Distribution  Date,  Realized Losses on the Group I Mortgage
Loans for the related Due Period shall be  allocated,  as follows:  (i) the  interest  portion of Realized
Losses,  if any,  shall be allocated pro rata to accrued  interest on the REMIC III  Regular  Interests to
the extent of such accrued interest,  and (ii) any remaining  interest portions of Realized Losses and any
principal  portions of  Realized  Losses  shall be treated as  principal  portions of Realized  Losses and
allocated  (i) to the  REMIC III  Regular  Interest  LT2,  REMIC III  Regular  Interest LT3 and  REMIC III
Regular Interest LT4, pro rata according to their respective  Principal  Reduction Amounts,  provided that
such  allocation  to each of the  REMIC III  Regular  Interest  LT2,  REMIC III  Regular  Interest LT3 and
REMIC III  Regular Interest LT4 shall not exceed their  respective  Principal  Reduction  Amounts for such
Distribution  Date, and (ii) any Realized Losses not allocated to any of REMIC III  Regular  Interest LT2,
REMIC III  Regular  Interest LT3 or REMIC III  Regular  Interest LT4 pursuant to the proviso of clause (i)
above shall be allocated to the REMIC III Regular Interest LT1.

         REMIC III Regular Interest: Any of the separate  non-certificated  beneficial ownership interests
in  REMIC III  set forth in  Section 5.01(c)(iii)  and  issued  hereunder  and  designated  as a  "regular
interest" in REMIC III.  Each  REMIC III  Regular  Interest  shall accrue  interest at the  Uncertificated
Pass-Through  Rate specified for such REMIC III  Interest in  Section 5.01(c)(iii),  and shall be entitled
to distributions of principal,  subject to the terms and conditions  hereof,  in an aggregate amount equal
to its initial  Uncertificated  Principal Balance as set forth in  Section 5.01(c)(iii).  The designations
for the respective REMIC III Regular Interests are set forth in Section 5.01(c)(iii).

         REMIC III  Regular  Interest  LT1: A regular  interest in  REMIC III  that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT1 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT1 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT1 on such Distribution Date.

         REMIC III  Regular  Interest  LT2: A regular  interest in  REMIC III  that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT2 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT2 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT2 on such Distribution Date.

         REMIC III  Regular  Interest  LT3: A regular  interest in  REMIC III  that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT3 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT3 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT3 on such Distribution Date.

         REMIC III  Regular  Interest  LT4: A regular  interest in  REMIC III  that is held as an asset of
REMIC VI,  that has an initial principal balance equal to the related  Uncertificated  Principal  Balance,
that bears  interest at the related  Uncertificated  Pass-Through  Rate,  and that has such other terms as
are described herein.

         REMIC III  Regular Interest LT4 Principal  Distribution  Amount:  For any Distribution  Date, the
excess,  if any, of the REMIC III  Regular Interest LT4 Principal  Reduction Amount for such  Distribution
Date over the Realized Losses allocated to the REMIC III Regular Interest LT4 on such Distribution Date.

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC I Regular Interests and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests pursuant to Section 6.07.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount shall be  distributed  by REMIC IV to REMIC VI on account of the REMIC IV Regular  Interests and to
the Class R  Certificates  in  respect of  Component  IV  thereof,  as  follows:  to each REMIC IV Regular
Interest in respect of Uncertificated  Accrued Interest thereon and the  Uncertificated  Principal Balance
thereof,  the amount  distributed  in respect of interest and principal on the Related Class or Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC IV Regular Interest as they have with respect to the Related  Certificate or Certificates)  with the
following  exception:  No amount paid to any Certificate in respect of any Basis Risk Shortfall  Amount or
Basis Risk  Shortfall  Carryforward  Amount  shall be  included in the amount paid in respect of a related
REMIC IV Regular  Interest.  Any remaining amount of the REMIC IV Available  Distribution  Amount shall be
distributed to the holders of the Class R Certificates in respect of Component IV thereof.

         REMIC  IV  Interests:   The  REMIC  IV  Regular  Interests  and  Component  IV  of  the  Class  R
Certificates.

         REMIC IV Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC IV set forth in  Section 5.01(c)(iv)  and issued hereunder and designated as a "regular interest"
in REMIC IV.  Each REMIC IV  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC IV Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(iv).   The  designations  for  the
respective REMIC IV Regular Interests are set forth in Section 5.01(c)(iv).

         REMIC V: That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting of
the REMIC II Regular Interests and any proceeds thereof.

         REMIC  V  Available   Distribution   Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC II Regular Interests pursuant to Section 6.07.

         REMIC V  Distribution  Amount:  For any  Distribution  Date,  the REMIC V Available  Distribution
Amount  shall be  distributed  by REMIC V to REMIC VI on account of the REMIC V Regular  Interests  and to
the Class R  Certificates  in  respect  of  Component  V  thereof,  as  follows:  to each  REMIC V Regular
Interest in respect of Uncertificate  Accrued Interest thereon and the  Uncertificated  Principal  Balance
thereof,  the amount  distributed  in respect of interest and principal on the Related Class or Classes of
Certificates  (with such amounts  having the same  character as interest or principal  with respect to the
REMIC V Regular  Interest  as they have with  respect to the Related  Certificate  or  Certificates).  Any
remaining amount of the REMIC V Available  Distribution  Amount shall be distributed to the holders of the
Class R Certificates in respect of Component V thereof.

         REMIC V Interests:  The REMIC V Regular Interests and Component V of the Class R Certificates.

         REMIC V Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC V set forth in  Section 5.01(c)(v)  and issued  hereunder and designated as a "regular  interest"
in REMIC V.  Each REMIC V Regular Interest shall accrue interest at the  Uncertificated  Pass-Through Rate
specified  for such REMIC V  Interest in  Section 5.01(c)(v),  and shall be entitled to  distributions  of
principal,  subject to the terms and  conditions  hereof,  in an  aggregate  amount  equal to its  initial
Uncertificated   Principal  Balance  as  set  forth  in  Section 5.01(c)(v).   The  designations  for  the
respective REMIC V Regular Interests are set forth in Section 5.01(c)(v).

         REMIC VI: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
the REMIC III  Regular  Interests,  REMIC IV  Regular  Interests  and  REMIC V Regular  Interests  and any
proceeds thereof.

         REMIC  VI  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with  respect to the REMIC III  Regular  Interests,  REMIC IV Regular  Interests  and REMIC V
Regular Interests pursuant to Section 6.07.

         REMIC VI Distribution  Amount:  For any  Distribution  Date, the REMIC VI Available  Distribution
Amount shall be deemed  distributed by REMIC VI to the holders of the  Certificates  (other than the Class
B-IO  Certificates) on account of the REMIC VI Regular  Interests  (other than REMIC VI Regular  Interests
B-IO-I and B-IO-P),  to REMIC VII on account of REMIC VI Regular  Interests B-IO-I and B-IO-P,  and to the
Class R Certificates  in respect of Component VI thereof,  as follows:  to each REMIC VI Regular  Interest
in respect of  Uncertificated  Interest thereon and the  Uncertificated  Principal  Balance  thereof,  the
amount  distributed  in respect of interest and principal on the Related Class or Classes of  Certificates
(with such  amounts  having the same  character  as interest  or  principal  with  respect to the REMIC VI
Regular  Interest  as they  have  with  respect  to the  Related  Certificate  or  Certificates)  with the
following  exceptions:  (1) No amount  paid to any  Certificate  in respect  of any Basis  Risk  Shortfall
Amount,  Basis Risk  Shortfall  Carryforward  Amount,  Carry  Forward  Amount or Carry  Forward  Shortfall
Amount  shall be  included  in the  amount  paid in respect of a related  REMIC VI Regular  Interest;  (2)
amounts paid in respect of Basis Risk Shortfall Amounts and Basis Risk Shortfall  Carryforward  Amounts to
the extent not derived  from any Cap  Contract  Payment  Amount shall be deemed paid with respect to REMIC
VI Regular  Interest  B-IO-I in respect of accrued and unpaid  interest  thereon  and (3) amounts  paid in
respect of Carry Forward  Amounts and Carry Forward  Shortfall  Amounts to the extent not derived from any
Cap Contract  Payment  Amount shall be deemed paid with  respect to REMIC VI Regular  Interest  II-X-B1 or
REMIC VI Regular  Interest  II-X-B2,  as applicable,  in respect of accrued and unpaid  interest  thereon.
Any remaining  amount of the REMIC VI Available  Distribution  Amount shall be  distributed to the holders
of the Class R Certificates in respect of Component VI thereof.

         REMIC  VI  Interests:   The  REMIC  VI  Regular  Interests  and  Component  VI  of  the  Class  R
Certificates.

         REMIC VI Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC VI set forth in  Section 5.01(c)(vi)  and issued hereunder and designated as a "regular interest"
in REMIC VI.  Each REMIC VI  Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC VI Interest in  Section 5.01(c)(iv),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance  as  set  forth  in  Section 5.01(c)(iv).   The  designations  for  the
respective REMIC VI Regular Interests are set forth in Section 5.01(c)(iv).

         REMIC VII:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of REMIC VI Regular Interests B-IO-I and B-IO-P and any proceeds thereof.

         REMIC  VII  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to REMIC VI Regular Interests B-IO-I and B-IO-P pursuant to Section 6.07.

         REMIC VII Distribution  Amount: For any Distribution  Date, the REMIC VII Available  Distribution
Amount shall be deemed  distributed by REMIC VII to the holder of the Class B-IO  Certificates  on account
of REMIC VI Regular Interests B-IO-I and B-IO-P.

         REMIC VII Interests:  The REMIC VII Regular Interest and the Class R-X Certificates.

         REMIC VII Regular  Interest:  The  separate  non-certificated  beneficial  ownership  interest in
REMIC VII set forth in  Section 5.01(c)(vii)  and issued hereunder and designated as a "regular  interest"
in REMIC VII.  The REMIC VII  Regular  Interest shall accrue interest at the  Uncertificated  Pass-Through
Rate specified for such REMIC VII  Interest in  Section 5.01(c)(vii).  The  designation  for the REMIC VII
Regular Interest is set forth in Section 5.01(c)(vii).

         REO  Property:  A  Mortgaged  Property  acquired in the name of the  Trustee,  for the benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement,  a
Subsequent  Mortgage  Loan  Purchase  Agreement  or Article II of this  Agreement,  an amount equal to the
excess of (i) the sum of (a) 100% of the  Outstanding  Principal  Balance of such  Mortgage Loan as of the
date of repurchase (or if the related  Mortgaged  Property was acquired with respect thereto,  100% of the
Outstanding  Principal  Balance at the date of the  acquisition),  (b) accrued but unpaid  interest on the
Outstanding  Principal Balance at the related Mortgage  Interest Rate,  through and including the last day
of the month of  repurchase  and (c) any costs and  damages (if any)  incurred by the Trust in  connection
with any violation of such  Mortgage  Loan of any predatory or abusive  lending laws over (ii) any portion
of the Master  Servicing  Compensation,  Servicing  Fee,  Monthly  Advances  and  advances  payable to the
purchaser of the Mortgage Loan (if any).

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection  with the  substitution of a Mortgage Loan, in each case
in accordance with the Mortgage Loan Purchase Agreement.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve  Fund:   The  separate   trust  account   created  and   maintained  by  the   Securities
Administrator pursuant to Section 4.06 hereof.

         Residual    Certificate:    Any    of   the    Class R    Certificates,    consisting    of   six
components—Component I,      Component II,      Component III,      Component IV,      Component V     and
Component VI—respectively  representing  ownership of the sole class of residual interest in each of REMIC
I, REMIC II, REMIC III, REMIC IV, REMIV V and REMIC VI, and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate  Trust Office of the Trustee or the
Securities  Administrator,  as the case may be (or any successor  thereto),  including any Vice President,
Assistant Vice President,  Trust Officer, any Assistant Secretary,  any trust officer or any other officer
of the Trustee or the  Securities  Administrator,  as the case may be,  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of  this  Agreement,  and  any  other  officer  of  the  Trustee  or  the  Securities
Administrator,  as the case may be, to whom a matter  arising  hereunder  may be referred  because of such
officer's knowledge of and familiarity with the particular subject.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor's,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission's staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:  Wells Fargo Bank,  National  Association,  in its  capacity as paying
agent or  securities  administrator  (as  applicable)  hereunder,  or its  successor in  interest,  or any
successor securities administrator or paying agent appointed as herein provided.

         Securities Administrator Information:  As defined in Section 3.18(c).

         Securities  Legend:  "THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT ("RULE  144A") TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A "QIB"),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  "INSTITUTIONAL  ACCREDITED  INVESTOR"  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT, SUBJECT TO (A) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN
THE FORM  PROVIDED IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  SECURITIES  ADMINISTRATOR  OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE SECURITIES  ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN
COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER  APPLICABLE  LAWS OR IN EACH CASE IN  ACCORDANCE  WITH ALL
APPLICABLE  SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE  JURISDICTION.  THIS CERTIFICATE
MAY NOT BE  ACQUIRED  DIRECTLY  OR  INDIRECTLY  BY, OR ON BEHALF  OF, AN  EMPLOYEE  BENEFIT  PLAN OR OTHER
RETIREMENT  ARRANGEMENT (A "PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY
ACT OF 1974,  AS AMENDED,  AND/OR  SECTION  4975 OF THE  INTERNAL  REVENUE  CODE OF 1986,  AS AMENDED (THE
"CODE"),  OR BY A PERSON  USING "PLAN  ASSETS" OF A PLAN,  UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE
SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE,  MASTER SERVICER AND
THE  SECURITIES  ADMINISTRATOR  AND ON WHICH  THEY  MAY  RELY  WHICH  IS  SATISFACTORY  TO THE  SECURITIES
ADMINISTRATOR  THAT THE  PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL NOT
CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT
INCOME  SECURITY  ACT OF 1974,  AS  AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER,  THE TRUSTEE OR THE  SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION  OR  LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Seller: EMC in its capacity as seller of the Mortgage Loans to the Depositor.

         Senior  Certificates:  The Group I Senior  Certificates,  Group II Senior  Certificates and Group
III Senior Certificates.

         Senior  Enhancement  Percentage:  As to each  Distribution  Date, the percentage  equivalent of a
fraction,  the numerator of which is the sum of (i) the aggregate of the Certificate  Principal Balance of
the Class  I-M-1,  Class  I-M-2,  Class  I-B-1,  Class  I-B-2 and Class  I-B-3  Certificates  and (ii) the
Overcollateralization  Amount,  in each case after  taking into  account the  distribution  of the related
Principal  Distribution  Amounts on such Distribution  Date, and the denominator of which is the aggregate
Stated Principal Balance of the Group I Mortgage Loans for such Distribution Date.

         Senior Optimal  Principal  Amount:  The Group II Senior Optimal Principal Amount or the Group III
Senior Optimal Principal Amount, as applicable.

         Senior  Percentage:  The  Group II Senior  Percentage  or the Group  III  Senior  Percentage,  as
applicable.

         Senior  Prepayment  Percentage:  The  Group II  Senior  Prepayment  Percentage  or the  Group III
Senior Prepayment Percentage, as applicable.

         Servicer  Remittance  Date: With respect to each Mortgage Loan and the applicable  Servicer,  the
date set forth in the related Servicing Agreement.

         Servicers:  Each of Bank of America, Chase Home, Chevy Chase,  Countrywide,  EMC, EverHome, First
Horizon,  GMACM,  GreenPoint,  Harbourside,  HomeBanc,  HSBC, Mid America,  Morgan Stanley,  PHH and Wells
Fargo and their respective permitted successors and assigns.

         Servicing  Agreement:  Each of the Bank of America  Servicing  Agreement,  Chase  Home  Servicing
Agreement,  Chevy Chase Servicing Agreement,  Countrywide  Servicing  Agreement,  EMC Servicing Agreement,
EverHome Servicing  Agreement,  First Horizon Servicing Agreement,  GMACM Servicing Agreement,  GreenPoint
Servicing  Agreement,  Harbourside  Servicing  Agreement,  HomeBanc  Servicing  Agreement,  HSBC Servicing
Agreement,  Mid America Servicing Agreement,  Morgan Stanley Servicing Agreement,  PHH Servicing Agreement
and Wells Fargo Servicing Agreement, in each case as modified by the related Assignment Agreement.

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage  Loan and  Distribution  Date,  an amount equal to the product
of (i) the  Stated  Principal  Balance of such Mortgage Loan as of the Due Date in the preceding  calendar
month and (ii) the related Servicing Fee Rate.

         Servicing  Fee Rate:  As to any  Mortgage  Loan,  a per annum  rate as set forth in the  Mortgage
Loan Schedule.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized  officer of the Master Servicer having direct  responsibility  for the  administration  of this
Agreement,  and any other  authorized  officer of the Master  Servicer to whom a matter arising  hereunder
may be referred.

         Significance  Estimate:  Each of the Group I Significance  Estimate and the Group II Significance
Estimate.

         Significance  Percentage:  Each  of  the  Group  I  Significance  Percentage  and  the  Group  II
Significance Percentage.

         Special Hazard Loss: A Realized Loss  attributable  to damage or a direct  physical loss suffered
by a  mortgaged  property  (including  any  Realized  Loss due to the  presence or  suspected  presence of
hazardous  wastes or substances on a mortgaged  property)  other than any such damage or loss covered by a
hazard  policy or a flood  insurance  policy  required  to be  maintained  in  respect  of such  mortgaged
property under the Agreement or any loss due to normal wear and tear or certain other causes.

         Sponsor:  EMC, as  mortgage  loan seller  under the  Mortgage  Loan  Purchase  Agreement  and the
related Subsequent Mortgage Loan Purchase Agreement.

         Startup Day:  April 28, 2006.

         Stated Principal  Balance:  With respect to any Group I Mortgage Loan or related REO Property and
any Distribution  Date, the Outstanding  Principal Balance thereof as of the Cut-off Date minus the sum of
(i) the  principal  portion of the  Scheduled  Payments due with respect to such Mortgage Loan during each
Due  Period  ending  prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their
payment),  (ii) all  Principal  Prepayments with respect to such Mortgage Loan received prior to or during
the  related  Prepayment  Period,  and all  Liquidation  Proceeds  to the extent  applied  by the  related
Servicer as  recoveries  of principal  in  accordance  with this  Agreement  or the  applicable  Servicing
Agreement with respect to such Mortgage Loan,  that were received by the related  Servicer as of the close
of business on the last day of the  calendar  month  immediately  preceeding  such  Distribution  Date and
(iii) any  Realized  Losses on such Mortgage Loan incurred  during the prior  calendar  month.  The Stated
Principal  Balance of a Liquidated  Mortgage Loan equals zero.  References  herein to the Stated Principal
Balance of a Loan Group or Sub-Loan Group at any time shall mean the aggregate  Stated  Principal  Balance
of all Mortgage Loans in such Loan Group or Sub-Loan Group.

         With respect to any Group II Mortgage Loan on any  Distribution  Date,  (i) the unpaid  principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the  related  Prepayment  Period;  provided  that the  Stated  Principal  Balance  of a
Liquidated Mortgage Loan is zero.

         With respect to any Group III Mortgage Loan on any  Distribution  Date,  (i) the unpaid principal
balance of such Mortgage  Loan as of the close of business on the related Due Date (taking  account of the
principal  payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),  as
specified  in the  amortization  schedule at the time  relating  thereto  (before any  adjustment  to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-off Date
(other  than a  Deficient  Valuation)  or any  moratorium  or  similar  waiver or grace  period)  and less
(ii) any  Principal  Prepayments  (including the principal portion of Net Liquidation  Proceeds)  received
during or prior to the  related  Prepayment  Period;  provided  that the  Stated  Principal  Balance  of a
Liquidated Mortgage Loan is zero.

         Stepdown  Date:  The  earlier  to  occur of (i) the  Distribution  Date on  which  the  aggregate
Certificate  Principal  Balance of the Class I-A  Certificates has been reduced to zero and (ii) the later
to occur of (a) the  Distribution  Date in May 2009 and (b) the first  Distribution  Date on which the sum
of the  aggregate  Certificate  Principal  Balance of the Class  I-M-1,  Class I-M-2,  Class I-B-1,  Class
I-B-2, and Class I-B-3 Certificates and the  Overcollateralization  Amount divided by the Stated Principal
Balance of the Mortgage Loans for such Distribution Date is greater than or equal to 20.70%.

         Sub-Loan Group: Any of Sub-Loan Group II-1,  Sub-Loan Group II-2,  Sub-Loan Group II-3,  Sub-Loan
Group II-4,  Sub-Loan  Group III-1,  Sub-Loan  Group III-2,  Sub-Loan  Group III-3,  Sub-Loan Group III-4,
Sub-Loan Group III-5 or Sub-Loan Group III-6, as applicable.

         Sub-Loan   Group II-1:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group II-1 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-1  Certificates:   The  Class  II-1A-1,   Class  II-1A-2  and  Class  II-1X-1
Certificates.

         Sub-Loan   Group II-2:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group II-2 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-2  Certificates:   The  Class  II-2A-1,   Class  II-2A-2  and  Class  II-2X-1
Certificates.

         Sub-Loan   Group II-3:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group II-3 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-3  Certificates:   The  Class  II-3A-1,   Class  II-3A-2  and  Class  II-3X-1
Certificates.

         Sub-Loan   Group II-4:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group II-4 on the Mortgage Loan Schedule.

         Sub-Loan  Group  II-4  Certificates:  The  Class  II-4A-1  Certificates  and  the  Class  II-4A-2
Certificates.

         Sub-Loan  Group III-1:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-1 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-1.

         Sub-Loan  Group  III-1  Certificates:  The Class  III-1A-1,  Class  III-1A-2  and Class  III-1X-1
Certificates.

         Sub-Loan  Group III-2:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-2 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-2.

         Sub-Loan  Group  III-2  Certificates:  The Class  III-2A-1,  Class  III-2A-2  and Class  III-2X-1
Certificates.

         Sub-Loan  Group III-3:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-3 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-3.

         Sub-Loan  Group  III-3  Certificates:  The Class  III-3A-1  Certificates  and the Class  III-3A-2
Certificates.

         Sub-Loan  Group III-4:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-4 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-4.

         Sub-Loan  Group  III-4  Certificates:  The Class  III-4A-1,  Class  III-4A-2  and Class  III-4X-1
Certificates.

         Sub-Loan  Group III-5:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-5 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-5.

         Sub-Loan  Group  III-5  Certificates:  The Class  III-5A-1  Certificates  and the Class  III-5A-2
Certificates.

         Sub-Loan  Group III-6:   The  group  of  Mortgage  Loans  designated  as  belonging  to  Sub-Loan
Group III-6 on the Mortgage Loan Schedule and any Subsequent Mortgage Loans added to Sub-Loan Group III-6.

         Sub-Loan  Group  III-6  Certificates:  The Class  III-6A-1  Certificates  and the Class  III-6A-2
Certificates.

         Subordinate   Certificate   Writedown   Amount:   With  respect  to  the  Group  II   Subordinate
Certificates  and as to any  Distribution  Date (other than the Class II-X-B1  Certificates  and the Class
II-X-B2  Certificates),  the  amount by which (i) the sum of the  Certificate  Principal  Balances  of the
Group II  Certificates  (after  giving  effect to the  distribution  of principal  and the  allocation  of
applicable  Realized  Losses  in  reduction  of  the  Certificate  Principal  Balances  of  the  Group  II
Certificates on such Distribution  Date) exceeds (y) the aggregate Stated Principal  Balances of the Group
II  Mortgage  Loans on the Due Date  related  to such  Distribution  Date.  With  respect to the Group III
Subordinate  Certificates  and as to any  Distribution  Date,  the  amount  by  which  (i)  the sum of the
Certificate  Principal Balances of the Group III Certificates  (after giving effect to the distribution of
principal and the  allocation  of applicable  Realized  Losses in reduction of the  Certificate  Principal
Balances  of the Group III  Certificates  on such  Distribution  Date)  exceeds (y) the  aggregate  Stated
Principal Balances of the Group III Mortgage Loans on the Due Date related to such Distribution Date.

         Subordinate  Certificates:  The  Group I  Subordinate  Certificates,  the  Group  II  Subordinate
Certificates and the Group III Subordinate Certificates.

         Subordinate  Optimal Principal Amount:  The Group II Subordinate  Optimal Principal Amount or the
Group III Subordinate Optimal Principal Amount, as applicable.

         Subordinate  Percentage:  The  Group II  Subordinate  Percentage  or the  Group  III  Subordinate
Percentage, as applicable.

         Subordinate  Prepayment  Percentage:  The Group II Subordinate Prepayment Percentage or the Group
III Subordinate Prepayment Percentage, as applicable.

         Subsequent  Cut-off  Date:  With  respect  to the  Subsequent  Mortgage  Loans  sold to the Trust
pursuant to a  Subsequent  Transfer  Instrument,  the later of (i) the first day of the month in which the
related Subsequent Transfer Date occurs or (ii) the date of origination of such Mortgage Loan.

         Subsequent  Mortgage  Loans:  The  Mortgage  Loans which will be acquired by the Trust during the
Pre-Funding Period with amounts on deposit in the Pre-Funding  Account,  which Mortgage Loans will be held
as part of the Trust Fund.

         Subsequent  Mortgage  Loan  Purchase  Agreement:  The  agreements  between  EMC,  as seller,  and
Structured Asset Mortgage  Investments II Inc., as purchaser,  and all amendments  thereof and supplements
thereto,  regarding the transfer of the  Subsequent  Mortgage  Loans by EMC to Structured  Asset  Mortgage
Investments II Inc., a form of which is attached as Exhibit K.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts  received during the related Due
Period by the Master  Servicer  (net of any  related  expenses  permitted  to be  reimbursed  pursuant  to
Section 4.05) or surplus amounts held by the Master Servicer to cover estimated expenses  (including,  but
not limited to, recoveries in respect of the  representations  and warranties made by the Sponsor pursuant
to the  Mortgage  Loan  Purchase  Agreement)  specifically  related to a Liquidated  Mortgage  Loan or the
disposition  of an REO Property prior to the related  Prepayment  Period that resulted in a Realized Loss,
after liquidation or disposition of such Mortgage Loan.

         Subsequent  Transfer  Date:  With respect to each  Subsequent  Transfer  Instrument,  the date on
which the related Subsequent Mortgage Loans are sold to the Trust.

         Subsequent Transfer  Instrument:  Each Subsequent Transfer  Instrument,  dated as of a Subsequent
Transfer Date,  executed by the Depositor,  as seller  thereunder,  and substantially in the form attached
hereto as Exhibit L, by which Subsequent Mortgage Loans are transferred to the Trust Fund.

         Substitute  Mortgage  Loan:  A mortgage  loan  tendered  to the  Trustee  pursuant to the related
Servicing Agreement,  the Mortgage Loan Purchase Agreement,  a Subsequent Mortgage Loan Purchase Agreement
or Section 2.04 of this Agreement,  as applicable,  in each case,  (i) which has an Outstanding  Principal
Balance  not  greater  nor  materially  less than the  Mortgage  Loan for  which it is to be  substituted;
(ii) which has a Mortgage Interest Rate and Net Rate not less than, and not materially  greater than, such
Mortgage Loan;  (iii) which  has a maturity date not  materially  earlier or later than such Mortgage Loan
and not later than the latest  maturity  date of any  Mortgage  Loan;  (iv) which is of the same  property
type and occupancy type as such Mortgage Loan;  (v) which has a  Loan-to-Value  Ratio not greater than the
Loan-to-Value  Ratio of such Mortgage Loan;  (vi) which is current in payment of principal and interest as
of the date of  substitution;  (vii) as to which the  payment  terms do not vary in any  material  respect
from the payment  terms of the Mortgage  Loan for which it is to be  substituted  and  (viii) which  has a
Gross  Margin,  Periodic Rate Cap and Maximum  Lifetime  Mortgage Rate no less than those of such Mortgage
Loan,  has the same Index and interval  between  Interest  Adjustment  Dates as such Mortgage  Loan, and a
Minimum Lifetime Mortgage Rate no lower than that of such Mortgage Loan.

         Substitution  Adjustment  Amount:  The amount,  if any,  required to be paid by the Mortgage Loan
Seller to the Securities  Administrator  for deposit in the Distribution  Account pursuant to Section 2.04
in connection with the substitution of a Mortgage Loan.

         Tax  Administration  and Tax Matters  Person:  The  Securities  Administrator  and any  successor
thereto or assignee  thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters
Person.  The Holder of the largest  percentage  interest of each Class of Residual  Certificates  shall be
the Tax Matters  Person for the related  2006-3  REMIC,  as more  particularly  set forth in Section  9.12
hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger  Event:  With  respect  to any  Distribution  Date,  an  event  that  exists  if (i)  the
percentage  obtained by dividing (x) the aggregate Stated Principal  Balance of the Group I Mortgage Loans
that are 60 or more days  Delinquent  (including for this purpose any such Mortgage Loans in bankruptcy or
foreclosure and the Group I Mortgage Loans with respect to which the related  Mortgaged  Property has been
acquired by the Trust) by (y) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans in
the mortgage  pool, in each case,  as of the close of business on the last day of the  preceding  calendar
month,  exceeds  34% of the Current  Specified  Enhancement  Percentage  or (ii) the  aggregate  amount of
Realized  Losses on the Group I Mortgage  Loans since the Cut-off  Date as a percentage  of the  aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off  Date  exceeds the  applicable
percentage set forth below:

                                               Months             Percentage

                                              37 - 48                0.65%
                                              49 - 60                1.15%
                                              61 - 72                1.65%
                                                73+                  1.95%

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  U.S.  Bank  National  Association,  or its  successor  in  interest,  or any  successor
trustee appointed as herein provided.

         2006-3 REMIC: Any of REMIC I, REMIC II, REMIC III, REMIC IV, REMIC V, REMIC VI and REMIC VII.

         Uncertificated  Interest:  With respect to each REMIC Regular Interest on each Distribution Date,
an  amount  equal  to one  month's  interest  at  the  related  Uncertificated  Pass-Through  Rate  on the
Uncertificated  Principal  Balance of such REMIC  Regular  Interest.  In each case,  for  purposes  of the
distributions,  Uncertificated  Interest  will be reduced by the interest  portion of any Realized  Losses
and Net Interest  Shortfalls  allocated,  with respect to the REMIC I Regular  Interests  and REMIC II, to
such REMIC Regular  Interests  pursuant to the  definition of Realized  Losses,  with respect to the REMIC
III Regular  Interests,  to such REMIC Regular Interests  pursuant to the definition of REMIC III Realized
Losses and, with respect to the REMIC IV Regular Interests,  REMIC V Regular  Interests,  REMIC VI Regular
Interests and REMIC VII Regular Interest, to the Related Classes of Certificates.

         Uncertificated  Pass-Through Rate: With respect to any Distribution Date and REMIC Interest,  the
pass-through rate of each such REMIC Interest set forth in Section 5.01(c).

         Uncertificated  Principal  Balance:  The amount of any REMIC Regular  Interest  outstanding as of
any date of determination.  As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC I
Regular  Interest  shall equal the amount set forth in Section  5.01(c)(i)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC I
Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated
to the REMIC I  Regular  Interests in accordance with the definition of Realized Loss and (ii) the amounts
deemed  distributed  on each  Distribution  Date in respect of principal on the REMIC I Regular  Interests
pursuant to Section 6.07. As of the Closing Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest shall equal the amount set forth in Section  5.01(c)(ii)  as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date, the  Uncertificated  Principal  Balance of each REMIC II
Regular  Interest shall be reduced by the sum of (i) the principal  portion of Realized  Losses  allocated
to the  REMIC II  Regular  Interests  in  accordance  with the  definition  of Realized  Loss and (ii) the
amounts  deemed  distributed  on each  Distribution  Date in respect of  principal on the REMIC II Regular
Interests  pursuant to Section 6.07.  As of the Closing  Date,  the  Uncertificated  Principal  Balance of
each REMIC III  Regular  Interest shall equal the amount set forth in the Section  5.01(c)(iii)  hereto as
its Initial  Uncertificated  Principal Balance.  On each Distribution  Date, the Uncertificated  Principal
Balance of each REMIC III  Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses
allocated in reduction of the Certificate  Principal  Balances thereof on such  Distribution Date pursuant
to the  definition  of REMIC III Realized  Losses and,  second,  the amounts  deemed  distributed  on each
Distribution  Date in respect of principal on the REMIC III Regular  Interests  pursuant to Section  6.07.
As of the Closing Date,  the  Uncertificated  Principal  Balance of each REMIC IV Regular  Interest  shall
equal the amount set forth in the  Section  5.01(c)(iv)  hereto as its  Initial  Uncertificated  Principal
Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance  of each  REMIC IV Regular
Interest  shall be reduced,  first,  by the portion of  Realized  Losses  allocated  in  reduction  of the
Certificate  Principal  Balances of the Related  Classes of Certificates  on such  Distribution  Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of each REMIC V Regular
Interest shall equal the amount set forth in the Section  5.01(c)(v) hereto as its Initial  Uncertificated
Principal  Balance.  On each  Distribution  Date,  the  Uncertificated  Principal  Balance of each REMIC V
Regular  Interest shall be reduced,  first,  by the portion of Realized  Losses  allocated in reduction of
the Certificate  Principal  Balances of the Related Classes of Certificates on such Distribution Date and,
second,  by all  distributions  of  principal  made  on  such  Related  Classes  of  Certificates  on such
Distribution  Date.  As of the  Closing  Date,  the  Uncertificated  Principal  Balance  of each  REMIC VI
Regular  Interest  shall  equal the  amount set forth in the  Section  5.01(c)(vi)  hereto as its  Initial
Uncertificated  Principal  Balance.  On each Distribution  Date, the  Uncertificated  Principal Balance of
each REMIC VI Regular  Interest shall be reduced,  first, by the portion of Realized  Losses  allocated in
reduction  of  the  Certificate  Principal  Balances  of the  Related  Classes  of  Certificates  on  such
Distribution  Date and,  second,  by all  distributions  of  principal  made on such  Related  Classes  of
Certificates on such Distribution  Date. As of the Closing Date, the  Uncertificated  Principal Balance of
the REMIC VII Regular  Interest  shall equal the amount set forth in Section  5.01(c)(vii)  as its Initial
Uncertificated Principal Balance.

         Undercollateralized  Amount:  With respect any  Certificate  Group in Loan Group II or Loan Group
III and any  Distribution  Date,  the excess of (i) the aggregate  Certificate  Principal  Balance of such
Certificate  Group over (ii) the aggregate Stated  Principal  Balance of the Mortgage Loans in the related
Sub-Loan Group.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard insurance policies required to be maintained pursuant the Servicing  Agreement,  without regard
to whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes  solely of the Residual  Certificates,  no  partnership  or other entity treated as a partnership
for United  States  federal  income tax purposes  shall be treated as a United  States  Person  unless all
persons  that own an  interest  in such  partnership  either  directly or through any entity that is not a
corporation  for United States federal income tax purposes are United States  Persons,  or an estate whose
income is subject to United States  federal  income tax  regardless  of its source,  or a trust if a court
within the United States is able to exercise  primary  supervision  over the  administration  of the trust
and one or more such United  States  Persons have the  authority to control all  substantial  decisions of
the trust.  To the extent  prescribed in regulations by the Secretary of the Treasury,  which have not yet
been issued,  a trust which was in existence on  August 20,  1996 (other than a trust  treated as owned by
the grantor  under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated
as a United  States  person on  August 20,  1996 may elect to  continue  to be treated as a United  States
person notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With  respect  to any  Distribution  Date and a Class of Group I
Certificates,  is the excess of (i) Applied  Realized  Loss  Amounts  with respect to such Class over (ii)
the  sum  of all  distributions  in  reduction  of the  Applied  Realized  Loss  Amounts  on all  previous
Distribution  Dates.  Any amounts  distributed to a Class of Group I Certificates in respect of any Unpaid
Realized Loss Amount will not be applied to reduce the Certificate Principal Balance of such Class.

         Wells Fargo:  Wells Fargo Bank, N.A., and any successor thereto.

         Wells Fargo Servicing  Agreement:  Amended and Restated Master Seller's  Warranties and Servicing
Agreement dated as of November 1, 2005, between Wells Fargo and EMC, attached hereto as Exhibit H-16.


                                                ARTICLE II
                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01.     Conveyance of Mortgage Loans to Trustee.  (a) The Depositor  concurrently  with
the execution and delivery of this Agreement,  sells,  transfers and assigns to the Trust without recourse
all its right,  title and  interest in and to (i) the  Mortgage  Loans  identified  in the  Mortgage  Loan
Schedule,  including all interest and principal due with respect to the Initial  Mortgage  Loans after the
Cut-off Date and the Subsequent  Mortgage Loans after the related  Subsequent  Cut-off Date, but excluding
any payments of principal  and interest  due on or prior to the Cut-off  Date;  (ii) such  assets as shall
from time to time be  credited  or are  required  by the terms of this  Agreement  to be  credited  to the
Distribution  Account  (iii) such  assets  relating to the Mortgage Loans as from time to time may be held
by the Servicers in Protected  Accounts and the Securities  Administrator in the  Distribution  Account in
the name of the  Trustee  on  behalf  of the  Trust  for the  benefit  of the  Certificateholders  and the
Securities  Administrator  in the  Reserve  Fund in the name of the Trustee on behalf of the Trust for the
benefit of the Group I Offered,  Class I-B-3,  Class B-IO, Class II-B-1,  Class II-B-2,  Class II-X-B1 and
Class II-X-B2  Certificateholders,  (iv) any REO  Property,  (v) the Required  Insurance  Policies and any
amounts  paid or payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a
claim  thereto),  (vi) the  Mortgage Loan Purchase  Agreement  and the  Subsequent  Mortgage Loan Purchase
Agreement  to the extent  provided in Section  2.03(a),  (vii) the  rights with  respect to the  Servicing
Agreements  (and each related  Recognition  Agreement as defined and  described in the related  Assignment
Agreement)  as assigned  to the  Trustee on behalf of the Trust for the benefit of the  Certificateholders
by the Assignment  Agreements and the rights of the Depositor  under the EMC Servicing  Agreement,  (viii)
such assets as shall from time to time be credited or are  required by the terms of this  Agreement  to be
credited to the Pre-Funding  Account,  the Interest  Coverage  Account,  the Distribution  Account and the
Reserve  Fund and (ix) any  proceeds  of the  foregoing.  Although it is the intent of the parties to this
Agreement that the conveyance of the  Depositor's  right,  title and interest in and to the Mortgage Loans
and other assets in the Trust Fund  pursuant to this  Agreement  shall  constitute a purchase and sale and
not a loan,  in the event that such  conveyance is deemed to be a loan, it is the intent of the parties to
this  Agreement  that the  Depositor  shall be  deemed to have  granted  to the  Trustee a first  priority
perfected  security  interest in all of the  Depositor's  right,  title and  interest in, to and under the
Mortgage  Loans and other assets in the Trust Fund, and that this  Agreement  shall  constitute a security
agreement under applicable law.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, on behalf of the Trustee, with respect to each Mortgage Loan:

                  (ii)     the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (iii)    the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iv)     unless the Mortgage  Loan is assigned in the name of MERS, a certified  copy of
the  assignment  (which may be in the form of a blanket  assignment  if permitted in the  jurisdiction  in
which the Mortgaged Property is located) to "U.S. Bank National  Association,  as Trustee",  with evidence
of recording  with respect to each Mortgage  Loan in the name of the Trustee  thereon (or if clause (w) in
the proviso below applies or for Mortgage  Loans with respect to which the related  Mortgaged  Property is
located in a state  other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (v)      all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (vi)     the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vii)    the original  policy of title  insurance or  mortgagee's  certificate  of title
insurance or commitment or binder for title insurance, and

                  (viii)   originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their delivery as specified above, the Depositor may deliver,  or cause to be delivered,  a
true copy  thereof with a stamp on the face of such copy,  substantially  as follows:  "Certified  to be a
true  and  correct  copy of the  original";  (x) in lieu of the  Security  Instrument,  assignment  to the
Trustee or intervening  assignments thereof, if the applicable  jurisdiction retains the originals of such
documents  (as evidenced by a  certification  from the Depositor to such effect) the Depositor may deliver
photocopies of such documents  containing an original  certification by the judicial or other governmental
authority of the  jurisdiction  where such  documents were  recorded;  and (y) the Depositor  shall not be
required to deliver  intervening  assignments  or Mortgage  Note  endorsements  between the Seller and the
Depositor,  and between the Depositor and the Trustee; and provided,  further,  however,  that in the case
of Mortgage  Loans which have been prepaid in full after the Cut-off  Date and prior to the Closing  Date,
and in the  case of  Subsequent  Mortgage  Loans  which  have  been  prepaid  in full  after  the  related
Subsequent  Cut-off Date and prior to the related  Subsequent  Transfer Date,  the  Depositor,  in lieu of
delivering  the  above  documents,  may  deliver  to the  Trustee  or the  Custodian,  on  its  behalf,  a
certification  to such effect and shall deposit all amounts paid in respect of such Mortgage  Loans in the
Distribution  Account on the Closing Date or the related  Subsequent  Transfer  Date,  as the case may be.
The  Depositor  shall  deliver such  original  documents  (including  any  original  documents as to which
certified copies had previously been delivered) to the Trustee or the Custodian,  on its behalf,  promptly
after  they are  received.  The  Depositor  shall  cause  the  Sponsor,  at its  expense,  to  cause  each
assignment  of the  Security  Instrument  to the Trustee to be recorded  not later than 180 days after the
Closing  Date,  unless  (a) such  recordation  is not  required  by the Rating  Agencies  or an Opinion of
Counsel  addressed to the Trustee has been  provided to the Trustee (with a copy to the  Custodian)  which
states that  recordation  of such  Security  Instrument  is not  required to protect the  interests of the
Certificateholders  in the  related  Mortgage  Loans or (b) MERS is  identified  on the  Mortgage  or on a
properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as nominee  for the
Sponsor and its successor and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor in the manner  described  above, at no expense to the Trust or the Trustee or the
Custodian,  on its behalf,  upon the  earliest  to occur of:  (i) reasonable  direction  by the Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02 hereof.

         Section 2.02.     Acceptance  of Mortgage  Loans by Trustee.  (a) The  Trustee  acknowledges  the
sale,  transfer and assignment of the Trust Fund to it (or the Custodian,  on its behalf) by the Depositor
and  receipt  of,  subject  to  further  review  and the  exceptions  which may be noted  pursuant  to the
procedures  described  below,  and declares that it holds,  the documents  (or certified  copies  thereof)
delivered to it or the Custodian,  on its behalf,  pursuant to Section 2.01,  and declares that it (or the
Custodian,  on its behalf) will  continue to hold those  documents  and any  amendments,  replacements  or
supplements  thereto and all other  assets of the Trust Fund  delivered  to it (or the  Custodian,  on its
behalf)  as  Trustee  in  trust  for the  use  and  benefit  of all  present  and  future  Holders  of the
Certificates.  On the  Closing  Date,  with  respect to the  Initial  Mortgage  Loans,  or the  Subsequent
Transfer  Date,  with  respect to the  Subsequent  Mortgage  Loans,  the  Custodian,  with  respect to the
Mortgage Loans,  shall  acknowledge  with respect to each Mortgage Loan by delivery to the Depositor,  the
Master Servicer and the Trustee of an Initial  Certification  substantially  in the form of Exhibit One to
the Custodial  Agreement,  receipt of the Mortgage File, but without review of such Mortgage File,  except
to the extent  necessary to confirm that such  Mortgage  File  contains the related  Mortgage Note or lost
note  affidavit.  No later  than 90 days  after  the  Closing  Date  (or  within  90 days of a  Subsequent
Transfer Date, with respect to the Subsequent  Mortgage Loans, or with respect to any Substitute  Mortgage
Loan,  within  five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the Trustee
agrees, for the benefit of the  Certificateholders,  to review or cause to be reviewed by the Custodian on
its behalf  (under the  Custodial  Agreement),  each  Mortgage  File  delivered  to it and to execute  and
deliver, or cause to be executed and delivered,  to the Depositor,  the Master Servicer and the Trustee an
Interim  Certification  substantially  in the form annexed as Exhibit Two to the Custodial  Agreement.  In
conducting such review,  the Trustee or Custodian,  on behalf of the Trustee,  will ascertain  whether all
required  documents  have been executed and received,  and based on the Mortgage  Loan  Schedule,  whether
those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Mortgage  Loans it has received,  as identified  in the Mortgage  Loan  Schedule.  In
performing any such review,  the Trustee or the Custodian,  on its behalf,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon. If the Trustee or the Custodian,  on its behalf,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor name,  original  principal balance and loan number, to the Initial Mortgage Loans identified
in  Exhibit B,  or the  Subsequent  Mortgage  Loans  identified  on  Exhibit 1 to the  related  Subsequent
Transfer  Instrument,  as the case may be, or to appear  defective on its face (i.e. torn,  mutilated,  or
otherwise physically altered) (a "Material Defect"),  the Trustee or the Custodian,  on its behalf, shall,
upon  completion  of the review of all files,  but in no event later than 90 days after the Closing  Date,
notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement or the Subsequent  Mortgage
Loan  Purchase  Agreement,  as the case may be, the Sponsor  shall  correct or cure any such defect within
ninety (90) days from the date of notice from the Trustee or the Custodian,  on its behalf,  of the defect
and if the Sponsor  fails to correct or cure the defect  within such  period,  and such defect  materially
and adversely  affects the interests of the  Certificateholders  in the related Mortgage Loan, the Trustee
or the  Custodian,  on its behalf,  shall enforce the Sponsor's  obligation  pursuant to the Mortgage Loan
Purchase  Agreement or the  Subsequent  Mortgage  Loan Purchase  Agreement,  as the case may be, within 90
days  from  the  Trustee's  or the  Custodian's  notification,  to  purchase  such  Mortgage  Loan  at the
Repurchase  Price;  provided  that,  if such  defect  would  cause the  Mortgage  Loan to be other  than a
"qualified  mortgage"  as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation  Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to
meet  the   requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury   Regulation   Section
1.860G-2(a)(1),  (2), (4),  (5),  (6), (7) and (9), any such cure or repurchase  must occur within 90 days
from the date such breach was  discovered;  provided,  however,  that if such defect relates solely to the
inability of the Sponsor to deliver the original Security Instrument or intervening  assignments  thereof,
or a certified  copy because the originals of such  documents,  or a certified copy have not been returned
by the  applicable  jurisdiction,  the Sponsor shall not be required to purchase such Mortgage Loan if the
Sponsor  delivers such original  documents or certified copy promptly upon receipt,  but in no event later
than 360  days  after  the  Closing  Date or  Subsequent  Transfer  Date,  as  applicable.  The  foregoing
repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver such original or copy
of  any  document  submitted  for  recording  to  the  appropriate  recording  office  in  the  applicable
jurisdiction  because such document has not been returned by such office;  provided that the Sponsor shall
instead  deliver a recording  receipt of such  recording  office or, if such receipt is not  available,  a
certificate  confirming that such documents have been accepted for recording,  and delivery to the Trustee
or the  Custodian,  on its behalf,  shall be effected by the Sponsor  within thirty days of its receipt of
the original recorded document.

         (b)      No later  than 180 days  after the  Closing  Date (or  within  180 days of a  Subsequent
Transfer Date, with respect to the Subsequent  Mortgage Loans, or with respect to any Substitute  Mortgage
Loan,  within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the Trustee
or the Custodian,  on its behalf,  will review,  for the benefit of the  Certificateholders,  the Mortgage
Files  delivered  to it and will  execute  and  deliver  or  cause to be  executed  and  delivered  to the
Depositor,  the Master Servicer and the Trustee a Final  Certification  substantially  in the form annexed
as Exhibit Three to the Custodial  Agreement.  In conducting  such review,  the Trustee or the  Custodian,
on its  behalf,  will  ascertain  whether an original of each  document  required to be recorded  has been
returned  from the  recording  office with  evidence  of  recording  thereon or a certified  copy has been
obtained from the  recording  office.  If the Trustee or the  Custodian,  on its behalf,  finds a Material
Defect,  the Trustee or the Custodian,  on its behalf,  shall, upon completion of the review of all files,
but in no event later than 180 days after the Closing Date, notify the Sponsor  (provided,  however,  that
with respect to those  documents  described in Sections  2.01(b)(iv),  (v) and (vii),  the  Trustee's  and
Custodian's  obligations  shall  extend only to the  documents  actually  delivered  to the Trustee or the
Custodian,  on behalf of the Trustee,  pursuant to such  Sections).  In accordance  with the Mortgage Loan
Purchase  Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  as the case may be, the Sponsor
shall  correct  or cure any such  defect  within 90 days from the date of notice  from the  Trustee or the
Custodian,  on its behalf,  of the Material Defect and if the Sponsor is unable to cure such defect within
such period,  and if such defect materially and adversely affects the interests of the  Certificateholders
in the related  Mortgage Loan, the Trustee shall enforce the Sponsor's  obligation under the Mortgage Loan
Purchase Agreement or the Subsequent  Mortgage Loan Purchase  Agreement,  as the case may be, to provide a
Substitute  Mortgage  Loan (if within two years of the Closing Date) or purchase such Mortgage Loan at the
Repurchase Price;  provided,  however,  that if such defect would cause the Mortgage Loan to be other than
a "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code and Treasury  Regulation Section
1.860G-2(a)(1),  (2),  (4),  (5),  (6),  (7) and (9),  without  reliance  on the  provisions  of  Treasury
Regulation Section  1.860G-2(a)(3) or Treasury  Regulation  Section  1.860G-2(f)(2) or any other provision
that would allow a Mortgage Loan to be treated as a "qualified  mortgage"  notwithstanding  its failure to
meet  the   requirements  of  Section   860G(a)(3)(A)  of  the  Code  and  Treasury   Regulation   Section
1.860G-2(a)(1),  (2),  (4), (5), (6), (7) and (9), any such cure,  repurchase or  substitution  must occur
within 90 days from the date such breach was discovered;  provided,  further,  that if such defect relates
solely to the  inability  of the  Sponsor to deliver  the  original  Security  Instrument  or  intervening
assignments  thereof,  or a certified  copy,  because the originals of such documents or a certified copy,
have not been  returned by the  applicable  jurisdiction,  the  Sponsor  shall not be required to purchase
such Mortgage  Loan,  if the Sponsor  delivers  such  original  documents or certified  copy promptly upon
receipt,  but in no event later than 360 days after the  Closing  Date or  Subsequent  Transfer  Date,  as
applicable.  The  foregoing  repurchase  obligation  shall not apply in the event that the Sponsor  cannot
deliver such  original or copy of any  document  submitted  for  recording  to the  appropriate  recording
office in the  applicable  jurisdiction  because  such  document  has not been  returned  by such  office;
provided that the Sponsor shall instead deliver a recording  receipt of such recording  office or, if such
receipt is not available,  a certificate  confirming that such documents have been accepted for recording,
and  delivery to the Trustee or the  Custodian,  on its  behalf,  shall be effected by the Sponsor  within
thirty days of its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Securities  Administrator,  the Repurchase
Price  for  deposit  in the  Distribution  Account  and  the  Sponsor  shall  provide  to  the  Securities
Administrator  and the Trustee  written  notification  detailing the components of the  Repurchase  Price.
Upon deposit of the Repurchase Price in the Distribution  Account,  the Depositor shall notify the Trustee
and the  Custodian,  as agent of the  Trustee  (upon  receipt  of a  Request  for  Release  in the form of
Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release to the Sponsor the related
Mortgage  File and the  Trustee  shall  execute and deliver  all  instruments  of transfer or  assignment,
without  recourse,  representation or warranty,  furnished to it by the Sponsor,  as are necessary to vest
in the  Sponsor  title to and  rights  under the  Mortgage  Loan.  Such  purchase  shall be deemed to have
occurred on the date on which the  Repurchase  Price in  available  funds is  received  by the  Securities
Administrator.  The Sponsor shall amend the Mortgage Loan  Schedule to reflect such  repurchase  and shall
promptly notify the Trustee,  the Securities  Administrator,  the Master  Servicer,  the Custodian and the
Rating  Agencies of such  amendment.  The  obligation of the Sponsor to repurchase any Mortgage Loan as to
which such a defect in a  constituent  document  exists  shall be the sole remedy  respecting  such defect
available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase  Agreement and Subsequent
Mortgage  Loan  Purchase  Agreement.  (a) The Depositor  hereby  assigns to the Trustee,  on behalf of the
Certificateholders,  all of its right,  title and interest in the Mortgage Loan Purchase Agreement and the
Subsequent  Mortgage Loan Purchase  Agreement,  including  but not limited to the  Depositor's  rights and
obligations  pursuant to the Servicing  Agreements  (noting that the Sponsor has retained the right in the
event of breach of the  representations,  warranties  and  covenants,  if any, with respect to the related
Mortgage  Loans of the related  Servicer under the related  Servicing  Agreement to enforce the provisions
thereof and to seek all or any  available  remedies).  The  obligations  of the Sponsor to  substitute  or
repurchase,  as  applicable,  a Mortgage  Loan shall be the  Trustee's  and the  Certificateholders'  sole
remedy for any breach  thereof.  At the request of the Trustee,  the Depositor  shall take such actions as
may be  necessary  to  enforce  the above  right,  title and  interest  on behalf of the  Trustee  and the
Certificateholders  or shall  execute such  further  documents  as the Trustee may  reasonably  require in
order to enable the Trustee to carry out such enforcement.

         (b)      If the Depositor,  the Master Servicer,  or the Trustee discovers a breach of any of the
representations  and  warranties  set forth in the Mortgage  Loan  Purchase  Agreement  or the  Subsequent
Mortgage Loan Purchase  Agreement,  as the case may be, which breach  materially and adversely affects the
value of the  interests  of  Certificateholders  or the Trustee in the related  Mortgage  Loan,  the party
discovering  the  breach  shall  give  prompt  written  notice of the  breach to the  other  parties.  The
Sponsor,  within 90 days of its  discovery or receipt of notice that such breach has  occurred  (whichever
occurs  earlier),  shall  cure the breach in all  material  respects  or,  subject  to the  Mortgage  Loan
Purchase  Agreement,  the Subsequent  Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,
as  applicable,  shall purchase the Mortgage Loan or any property  acquired with respect  thereto from the
Trustee;  provided,  however,  that if there is a breach of any  representation  set forth in the Mortgage
Loan  Purchase  Agreement,  the  Subsequent  Mortgage  Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as applicable,  and the Mortgage Loan or the related  property  acquired with respect  thereto
has been sold, then the Sponsor shall pay, in lieu of the Repurchase  Price,  any excess of the Repurchase
Price  over the Net  Liquidation  Proceeds  received  upon such  sale.  (If the Net  Liquidation  Proceeds
exceed the  Repurchase  Price,  any excess  shall be paid to the Sponsor to the extent not required by law
to be paid to the  borrower.)  Any such purchase by the Sponsor shall be made by providing an amount equal
to the  Repurchase  Price to the  Securities  Administrator  for deposit in the  Distribution  Account and
written  notification  detailing the components of such Repurchase  Price.  The Depositor shall notify the
Trustee  and submit to the  Trustee or the  Custodian,  on its  behalf,  a Request  for  Release,  and the
Trustee  shall cause the  Custodian to release,  to the Sponsor the related  Mortgage File and the Trustee
shall  execute and deliver all  instruments  of transfer or  assignment  furnished  to it by the  Sponsor,
without  recourse,  representation or warranty as are necessary to vest in the Sponsor title to and rights
under the Mortgage Loan or any property  acquired with respect  thereto.  Such purchase shall be deemed to
have occurred on the date on which the Repurchase  Price in available  funds is received by the Securities
Administrator.  The Sponsor shall amend the Mortgage Loan  Schedule to reflect such  repurchase  and shall
promptly notify the Trustee,  the Securities  Administrator,  the Master  Servicer,  the Custodian and the
Rating  Agencies  of such  amendment.  Enforcement  of the  obligation  of the  Sponsor  to  purchase  (or
substitute  a  Substitute  Mortgage  Loan for) any Mortgage  Loan or any  property  acquired  with respect
thereto  (or pay the  Repurchase  Price  as set  forth in the  above  proviso)  as to  which a breach  has
occurred and is  continuing  shall  constitute  the sole remedy  respecting  such breach  available to the
Certificateholders or the Trustee on their behalf.

         In connection with any repurchase of a Mortgage Loan pursuant to this  Section 2.03,  the Sponsor
shall  furnish to the  Securities  Administrator  an Officer's  Certificate,  signed by a duly  authorized
officer of the Sponsor to the effect that such  repurchase has been made in accordance  with the terms and
conditions of this Agreement and that all conditions  precedent to such  repurchase or  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
repurchase,  as applicable,  and which  approval  shall consist  solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.04.     Substitution  of Mortgage  Loans.  Notwithstanding  anything to the contrary in
this  Agreement,  in lieu of purchasing a Mortgage Loan pursuant to the Mortgage Loan Purchase  Agreement,
the Subsequent  Mortgage Loan Purchase  Agreement or Sections 2.02 or 2.03 of this Agreement,  the Sponsor
may, no later than the date by which such purchase by the Sponsor would  otherwise be required,  tender to
the Trustee a Substitute  Mortgage  Loan  accompanied  by a certificate  of an  authorized  officer of the
Sponsor that such  Substitute  Mortgage Loan conforms to the  requirements  set forth in the definition of
"Substitute Mortgage Loan" in the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan Purchase
Agreement  or this  Agreement,  as  applicable;  provided,  however,  that  substitution  pursuant  to the
Mortgage Loan Purchase  Agreement,  the Subsequent  Mortgage Loan Purchase  Agreement or  Section 2.04  of
this  Agreement,  as applicable,  in lieu of purchase shall not be permitted  after the termination of the
two-year  period  beginning  on the Startup  Day;  provided,  further,  that if the breach would cause the
Mortgage  Loan to be other than a  "qualified  mortgage" as defined in  Section 860G(a)(3)(A)  of the Code
and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2)
or any  other  provision  that  would  allow a  Mortgage  Loan to be  treated  as a  "qualified  mortgage"
notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must
occur  within 90 days from the date the  breach was  discovered.  The  Sponsor  will  promptly  notify the
Master  Servicer  and  the  Securities  Administrator  of  any  such  substitution.  The  Trustee  or  the
Custodian,  on its behalf,  shall examine the Mortgage File for any Substitute Mortgage Loan in the manner
set forth in Section 2.02(a)  and the Trustee or the Custodian,  on its behalf,  shall notify the Sponsor,
in  writing,  within  five  Business  Days after  receipt,  whether or not the  documents  relating to the
Substitute  Mortgage Loan satisfy the requirements of the fourth sentence of Section  2.02(a).  Within two
Business  Days after such  notification,  the Sponsor shall provide to the  Securities  Administrator  for
deposit in the Distribution  Account the amount, if any, by which the Outstanding  Principal Balance as of
the next  preceding  Due Date of the  Mortgage  Loan for which  substitution  is being made,  after giving
effect to the Scheduled  Principal due on such date, exceeds the Outstanding  Principal Balance as of such
date of the Substitute  Mortgage Loan, after giving effect to Scheduled  Principal due on such date, which
amount  shall be treated for the  purposes of this  Agreement  as if it were the payment by the Sponsor of
the Repurchase  Price for the purchase of a Mortgage Loan by the Sponsor.  After such  notification to the
Sponsor  and, if any such excess  exists,  upon  receipt of such  deposit,  the Trustee  shall accept such
Substitute  Mortgage Loan which shall  thereafter be deemed to be a Mortgage Loan hereunder.  In the event
of such a  substitution,  accrued  interest  on the  Substitute  Mortgage  Loan for the month in which the
substitution  occurs and any Principal  Prepayments  made thereon  during such month shall be the property
of the Trust Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is
made and any Principal  Prepayments  made thereon  during such month shall be the property of the Sponsor.
The Scheduled  Principal on a Substitute  Mortgage  Loan due on the Due Date in the month of  substitution
shall be the  property of the Sponsor  and the  Scheduled  Principal  on the  Mortgage  Loan for which the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  as agent for
the  Trustee,  shall  release to the  Sponsor the  related  Mortgage  File  related to any  Mortgage  Loan
released  pursuant to the  Mortgage  Loan  Purchase  Agreement,  the  Subsequent  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of  this  Agreement,  as  applicable,  and  shall  execute  and  deliver  all
instruments of transfer or assignment,  without  recourse,  representation or warranty in form as provided
to it as are  necessary  to vest in the  Sponsor  title to and rights  under any  Mortgage  Loan  released
pursuant to the Mortgage Loan  Purchase  Agreement,  the  Subsequent  Mortgage Loan Purchase  Agreement or
Section 2.04  of this  Agreement,  as applicable.  The Sponsor shall deliver the documents  related to the
Substitute  Mortgage Loan in accordance with the provisions of the Mortgage Loan Purchase  Agreement,  the
Subsequent  Mortgage  Loan  Purchase  Agreement  or Sections  2.01(b) and  2.02(b) of this  Agreement,  as
applicable,  with the date of  acceptance  of the  Substitute  Mortgage Loan deemed to be the Closing Date
for purposes of the time periods set forth in those  Sections.  The  representations  and  warranties  set
forth in the Mortgage Loan Purchase  Agreement or the Subsequent  Mortgage Loan Purchase  Agreement  shall
be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage  Loan as of the date
of acceptance  of such  Mortgage  Loan by the Trustee.  The Sponsor shall amend the Mortgage Loan Schedule
to reflect such  substitution  and shall  provide a copy of such  amended  Mortgage  Loan  Schedule to the
Trustee, the Securities Administrator, the Master Servicer, the Custodian and the Rating Agencies.

         In  connection  with any  substitution  of a Mortgage  Loan  pursuant to this Section  2.04,  the
Sponsor  shall  furnish  to the  Securities  Administrator  an  Officer's  Certificate,  signed  by a duly
authorized  officer of the Sponsor to the effect that such  substitution  has been made in accordance with
the terms and  conditions of this Agreement and that all conditions  precedent to such  substitution  have
been  satisfied,  including  the  delivery  to the  Securities  Administrator  of the  Purchase  Price  or
Substitution  Adjustment Amount, as applicable,  for deposit into the Distribution Account,  together with
copies of any Opinion of Counsel  required to be  delivered  pursuant  to this  Agreement  and the related
Request for Release.  Solely for purposes of the  Securities  Administrator  providing  an  Assessment  of
Compliance,  upon  receipt  of  such  documentation,  the  Securities  Administrator  shall  approve  such
substitution,  as applicable,  and which  approval shall consist solely of the Securities  Administrator's
receipt of such  documentation  and deposits.  It is understood and agreed that the obligation  under this
Agreement  of the  Sponsor to cure,  repurchase  or  replace  any  Mortgage  Loan as to which a breach has
occurred and is continuing shall  constitute the sole remedies against the Sponsor  respecting such breach
available to Certificateholders, the Depositor, the Trustee or the Securities Administrator.

         Section 2.05.     Issuance of  Certificates.  (a) The Trustee  acknowledges  the assignment to it
of the Mortgage Loans and the other assets  comprising  the Trust Fund and,  concurrently  therewith,  the
Securities  Administrator  has signed,  and  countersigned  and  delivered to the  Depositor,  in exchange
therefor,  Certificates in such authorized denominations  representing such Fractional Undivided Interests
as the Depositor has  requested.  The Trustee (or the  Custodian,  on its behalf) agrees that it will hold
the Mortgage  Loans and such other  assets as may from time to time be delivered to it (or the  Custodian,
on its behalf) segregated on the books of the Trustee in trust for the benefit of the Certificateholders.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title and interest of the Depositor in and to (i) the REMIC I Regular  Interests,  and the other assets of
REMIC IV, for the benefit of the holders of the REMIC IV Interests,  (ii) the REMIC II Regular  Interests,
and the other  assets of REMIC V, for the  benefit  of the  holders  of the REMIC V  Interests,  (iii) the
REMIC III Regular  Interests,  the REMIC IV Regular Interests and the REMIC V Regular  Interests,  and the
other  assets of REMIC VI, for the  benefit of the  holders  of the REMIC VI  Interests  and (iv) REMIC VI
Regular  Interests B-IO-I and B-IO-P,  and the other assets of REMIC VII for the benefit of the holders of
the REMIC VII  Interests.  The Trustee  acknowledges  receipt of the REMIC I Regular  Interests,  REMIC II
Regular  Interests,  REMIC III Regular Interests,  REMIC IV Regular  Interests,  REMIC V Regular Interests
and REMIC VI Regular Interests B-IO-I and B-IO-P (each of which are  uncertificated)  and the other assets
of REMIC V, REMIC V, REMIC VI and REMIC VII,  and  declares  that it holds and will hold the same in trust
for the exclusive use and benefit of the holders of the REMIC IV  Interests,  REMIC V Interests,  REMIC VI
Interests and REMIC VII Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Trustee, the Master Servicer and the Securities Administrator as follows:

         (a)      the Depositor is duly organized and is validly existing as a limited  liability  company
in good  standing  under the laws of the State of Delaware and has full power and  authority  necessary to
own or hold its  properties  and to conduct  its  business  as now  conducted  by it and to enter into and
perform its obligations under this Agreement;

         (b)      the Depositor has the full power and authority to execute,  deliver and perform,  and to
enter into and consummate the transactions  contemplated  by, this Agreement and has duly  authorized,  by
all necessary  corporate  action on its part, the execution,  delivery and  performance of this Agreement,
and this  Agreement,  assuming the due  authorization,  execution and delivery hereof by the other parties
hereto,  constitutes a legal,  valid and binding  obligation  of the  Depositor,  enforceable  against the
Depositor in accordance with its terms,  subject,  as to  enforceability,  to (i) bankruptcy,  insolvency,
reorganization,  moratorium and other similar laws affecting  creditors' rights generally and (ii) general
principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

         (c)      the execution and delivery of this Agreement by the Depositor,  the  consummation of the
transactions  contemplated by this  Agreement,  and the fulfillment of or compliance with the terms hereof
are in the ordinary  course of business of the Depositor  and will not (A) result in a material  breach of
any term or  provision of the  certificate  of formation  or limited  liability  company  agreement of the
Depositor or (B) conflict with,  result in a breach,  violation or acceleration of, or result in a default
under,  the terms of any other  material  agreement or  instrument to which the Depositor is a party or by
which it may be bound or (C)  constitute a violation of any statute,  order or  regulation  applicable  to
the  Depositor  of  any  court,  regulatory  body,  administrative  agency  or  governmental  body  having
jurisdiction  over the  Depositor;  and the  Depositor is not in breach or  violation of any  indenture or
other  agreement  or  instrument,  or in  violation  of any  statute,  order or  regulation  of any court,
regulatory body,  administrative  agency or governmental body having jurisdiction over it, which breach or
violation may materially  impair the Depositor's  ability to perform or meet any of its obligations  under
this Agreement;

         (d)      no  litigation is pending,  or, to the best of the  Depositor's  knowledge,  threatened,
against  the  Depositor  that  would   materially  and  adversely   affect  the  execution,   delivery  or
enforceability  of this  Agreement or the ability of the Depositor to perform its  obligations  under this
Agreement in accordance with the terms hereof;

         (e)      no consent,  approval,  authorization  or order of any court or  governmental  agency or
body is required for the  execution,  delivery and  performance  by the Depositor of, or compliance by the
Depositor with, this Agreement or the  consummation of the  transactions  contemplated  hereby,  or if any
such consent, approval, authorization or order is required, the Depositor has obtained the same; and

         (f)      immediately  prior to the transfer and  assignment  to the Trustee,  each  Mortgage Note
and each Mortgage were not subject to an assignment or pledge,  and the Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         (g)      The  Depositor  has filed all  reports  required  to be filed by  Section  13 or Section
15(d) of the Exchange Act during the  preceding  12 months (or for such  shorter  period if required)  and
has been subject to such filing requirements for the past 90 days.

         Section 2.07.     Conveyance of the Subsequent Mortgage Loans.

         (a)      Subject to the  conditions  set forth in paragraph (b) below,  in  consideration  of the
Paying  Agent's  delivery on the  Subsequent  Transfer Dates to or upon the written order of the Depositor
of all or a portion of the balance of funds in the  Pre-Funding  Account,  the  Depositor  shall,  on such
Subsequent Transfer Date, sell,  transfer,  assign, set over and convey without recourse to the Trust Fund
(subject to the other terms and  provisions of this  Agreement)  all its right,  title and interest in and
to (i) the  Subsequent  Mortgage  Loans  identified on the Mortgage Loan Schedule  attached to the related
Subsequent  Transfer  Instrument  delivered by the Depositor on such  Subsequent  Transfer Date,  (ii) all
interest  accruing  thereon on and after the  Subsequent  Cut-off Date and all  collections  in respect of
interest  and  principal  due after the  Subsequent  Cut-off Date and (iii) all items with respect to such
Subsequent  Mortgage  Loans to be  delivered  pursuant to Section  2.01 and the other items in the related
Mortgage Files;  provided,  however, that the Depositor reserves and retains all right, title and interest
in and to  principal  received  and  interest  accruing  on such  Subsequent  Mortgage  Loans prior to the
related  Subsequent  Cut-off Date. The transfer to the Trust for deposit in the  applicable  Loan Group or
Sub-Loan Group by the Depositor of the Subsequent  Mortgage Loans  identified on the related Mortgage Loan
Schedule  shall be absolute  and is intended  by the  Depositor,  the  Seller,  the Master  Servicer,  the
Securities  Administrator,  the Trustee and the  Certificateholders  to constitute  and to be treated as a
sale of the Subsequent  Mortgage Loans by the Depositor to the Trust.  The related  Mortgage File for each
Subsequent  Mortgage  Loan shall be delivered  to the Trustee or the  Custodian,  on its behalf,  at least
three Business Days prior to the related Subsequent Transfer Date.

         The  purchase  price  paid by the Trust  from  amounts  released  by the  Paying  Agent  from the
Pre-Funding  Account shall be 100% of the aggregate  Stated Principal  Balance of the Subsequent  Mortgage
Loans so  transferred  (as  identified  on the Mortgage  Loan Schedule  provided by the  Depositor).  This
Agreement shall  constitute a fixed price purchase  contract in accordance with Section  860G(a)(3)(A)(ii)
of the Code.

         (b)      The  Depositor  shall  transfer to the Trustee on behalf of the Trust for deposit in the
applicable Loan Group,  the Subsequent  Mortgage Loans,  and the other property and rights related thereto
as  described in  paragraph  (a) above,  and the Paying  Agent shall  release  funds from the  Pre-Funding
Account in an amount equal to the Subsequent  Mortgage Loans purchased on the related Subsequent  Transfer
Date,  only  upon  the  satisfaction  of each of the  following  conditions  on or  prior  to the  related
Subsequent Transfer Date:

                  (i)      the Depositor  shall have  delivered to the Trustee a duly executed  Subsequent
         Transfer  Instrument,  which  shall  include a Mortgage  Loan  Schedule  listing  the  Subsequent
         Mortgage  Loans,  and the  Mortgage  Loan  Seller  shall cause to be  delivered  a computer  file
         containing  such  Mortgage  Loan  Schedule to the Trustee and the Master  Servicer at least three
         Business Days prior to the related Subsequent Transfer Date;

                  (ii)     the Depositor shall have furnished to the Master Servicer,  no later than three
         Business Days prior to the related  Subsequent  Transfer  Date,  (x) if the servicer or servicers
         of such  Subsequent  Mortgage Loans are existing  Servicers,  then a written  acknowledgement  of
         each such Servicer that it is servicing  such  Subsequent  Mortgage Loans pursuant to the related
         Servicing  Agreement,  or (y) if the servicer or servicers  are not  existing  Servicers,  then a
         Servicing  Agreement and Assignment,  Assumption and  Recognition  Agreement with respect to such
         servicer or servicers in form and substance reasonably satisfactory to the Master Servicer;

                  (iii)    as  of  each  Subsequent  Transfer  Date,  as  evidenced  by  delivery  of  the
         Subsequent Transfer  Instrument,  substantially in the form of Exhibit L, the Depositor shall not
         be insolvent  nor shall it have been  rendered  insolvent by such  transfer nor shall it be aware
         of any pending insolvency with respect to it:

                  (iv)     such sale and transfer shall not result in a material  adverse tax  consequence
         to the Trust or the Certificateholders;

                  (v)      the Pre-Funding Period shall not have terminated;

                  (vi)     the  Depositor  shall not have  selected  the  Subsequent  Mortgage  Loans in a
         manner that it believed to be adverse to the interests of the Ccrtificateholders; and

                  (vii)    the  Depositor  shall  have  delivered  to the  Trustee a  Subsequent  Transfer
         Instrument  confirming the  satisfaction  of the conditions  precedent  specified in this Section
         2.07 and,  pursuant to the  Subsequent  Transfer  Instrument,  assigned  to the  Trustee  without
         recourse  for the  benefit of the  Certificateholders  all the right,  title and  interest of the
         Depositor,  in, to and under the Subsequent  Mortgage Loan Purchase  Agreement,  to the extent of
         the Subsequent Mortgage Loans.

         (c)      Any  conveyance of Subsequent  Mortgage  Loans on a Subsequent  Transfer Date is subject
to certain conditions including, but not limited to, the following:

                  (i)      Each  such  Subsequent  Mortgage  Loan must  satisfy  the  representations  and
         warranties specified in the related Subsequent Transfer Instrument and this Agreement;

                  (ii)     The Depositor will not select such  Subsequent  Mortgage Loans in a manner that
         it believes to be adverse to the interests of the Certificateholders;

                  (iii)    As of the related Subsequent  Cut-off Date, each such Subsequent  Mortgage Loan
         will satisfy the following criteria:

                           (A)      The mortgaged property is proven to be free of material damage;

                           (B)      Such  Subsequent  Mortgage Loan may not be 30 or more days  delinquent
                  as of the last day of the month preceding the related Subsequent Cut-off Date;

                           (C)      The original term to stated maturity of such Subsequent  Mortgage Loan
                  will not be less than 180 months and will not exceed 360 months;

                           (D)      Each  Subsequent  Mortgage Loan must be a One-Month  LIBOR,  Six Month
                  LIBOR,  One Year LIBOR or One Year Treasury  adjustable  rate Mortgage Loan with a first
                  lien on the related Mortgaged Property;

                           (E)      No Subsequent  Mortgage Loan will have a first payment date  occurring
                  after October 1, 2005;

                           (F)      The latest  maturity date of any  Subsequent  Mortgage Loan will be no
                  later than September 1, 2035;

                           (G)      Such  Subsequent  Mortgage  Loan will have a credit  score of not less
                  than 620;

                           (H)      Such  Subsequent  Mortgage  Loan  will  have a Gross  Margin as of the
                  related  Subsequent  Cut-off  Date  ranging  from  approximately   2.25%  per  annum  to
                  approximately 2.75% per annum;

                           (I)      Such Subsequent  Mortgage Loan will have a maximum mortgage rate as of
                  the related Subsequent Cut-Off Date greater than 10.500%; and

                           (J)      Such  Subsequent   Mortgage  Loan  shall  have  been  underwritten  in
                  accordance with the underwriting guidelines of EMC;

         (d)      As of the  related  Subsequent  Cut-off  Date,  the  Subsequent  Mortgage  Loans  in the
aggregate will satisfy the following criteria:

                  (i)      Have a weighted average Gross Margin ranging from 2.25% to 2.75% per annum;

                  (ii)     Have a weighted average credit score greater than 700;

                  (iii)    Have no less than 30.20% of the Mortgaged Properties be owner occupied;

                  (iv)     Have no less than 73% of the Mortgaged  Properties be single family detached or
         planned unit developments;

                  (v)      Have no more than 12% of the Subsequent Mortgage Loans be cash out refinance;

                  (vi)     Have all of such Subsequent  Mortgage Loans with a Loan-to-Value  Ratio greater
         than 80% be covered by a Primary Insurance Policy;

                  (vii)    Have a weighted average maximum mortgage rate greater than or equal to 11%; and

                  (viii)   Be acceptable to the Rating Agencies as evidenced by written  confirmation that
         the  inclusion of the Mortgage  Loans in the Trust will not cause a Rating  Agency to withdraw or
         reduce the rating of any Class of Certificates.

         (e)      The Depositor has filed all reports required to be filed by Section 13 or Section
15(d) of the Exchange Act during the preceding 12 months (or for such shorter period if required) and
has been subject to such filing requirements for the past 90 days.

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
         the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The  Trust is  hereby  authorized  to engage in the  foregoing  activities.  The trust  shall not
engage  in any  activity  other  than in  connection  with the  foregoing  or other  than as  required  or
authorized by the terms of this  Agreement  while any  Certificate is  outstanding,  and this Section 2.08
may  not be  amended,  without  the  consent  of the  Certificateholders  evidencing  51% or  more  of the
aggregate voting rights of the Certificates.

                                               ARTICLE III
                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Master Servicer.  The Master Servicer shall supervise,  monitor and oversee the
obligation of the Servicers to service and administer their  respective  Mortgage Loans in accordance with
the terms of the  applicable  Servicing  Agreements  and shall have full power and authority to do any and
all things  which it may deem  necessary  or  desirable  in  connection  with such  master  servicing  and
administration.  In  performing  its  obligations  hereunder,  the Master  Servicer  shall act in a manner
consistent with Accepted Master Servicing  Practices.  Furthermore,  the Master Servicer shall oversee and
consult with each Servicer as necessary from time-to-time to carry out the Master  Servicer's  obligations
hereunder,  shall  receive,  review and evaluate all reports,  information  and other data provided to the
Master  Servicer  by each  Servicer  and shall cause each  Servicer to perform and observe the  covenants,
obligations  and conditions to be performed or observed by such Servicer  under its  applicable  Servicing
Agreement.  The Master  Servicer shall  independently  and separately  monitor each  Servicer's  servicing
activities  with respect to each related  Mortgage  Loan,  reconcile the results of such  monitoring  with
such  information  provided  in the  previous  sentence  on a  monthly  basis  and  coordinate  corrective
adjustments to the Servicers' and Master  Servicer's  records,  and based on such reconciled and corrected
information,  the Master Servicer shall provide such information to the Securities  Administrator as shall
be necessary in order for it to prepare the statements  specified in  Section 6.04,  and prepare any other
information  and  statements  required  to be  forwarded  by the  Master  Servicer  hereunder.  The Master
Servicer shall reconcile the results of its Mortgage Loan  monitoring  with the actual  remittances of the
Servicers as reported to the Master Servicer.

         In addition to the  foregoing,  in  connection  with a  modification  of any  Mortgage  Loan by a
Servicer,  if the Master  Servicer is unable to enforce the  obligations  of the Servicer  with respect to
such  modification,  the Master Servicer shall notify the Depositor of such  Servicer's  failure to comply
with the terms of the  Servicing  Agreement.  If the  Servicing  Agreement  requires  the  approval of the
Master  Servicer  for  a  modification  to a  Mortgage  Loan,  the  Master  Servicer  shall  approve  such
modification if, based upon its receipt of written  notification  from the related Servicer  outlining the
terms of such modification and appropriate supporting  documentation,  the Master Servicer determines that
the modification is permitted under the terms of the related  Servicing  Agreement and that any conditions
to such modification set forth in the related  Servicing  Agreement have been satisfied.  Furthermore,  if
the related  Servicing  Agreement  requires the oversight and monitoring of loss mitigation  measures with
respect to the related Mortgage Loans,  the Master Servicer will monitor any loss mitigation  procedure or
recovery  action related to a defaulted  Mortgage Loan (to the extent it receives  notice of such from the
related  Servicer)  and confirm  that such loss  mitigation  procedure  or recovery  action is  initiated,
conducted and concluded in accordance  with any  timeframes  and any other  requirements  set forth in the
related Servicing  Agreement,  and the Master Servicer shall notify the Depositor in any case in which the
Master  Servicer  believes that the related  Servicer is not complying with such  timeframes  and/or other
requirements.

         The Trustee  shall furnish the Servicers  and the Master  Servicer,  upon written  request from a
Servicing  Officer,  with any powers of attorney,  in substantially the form attached hereto as Exhibit O,
and upon written  request from a Servicing  Officer,  other  documents in form as provided to it necessary
or  appropriate  to enable the Servicers  and the Master  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee (or Custodian,  on its behalf) shall provide access to the records and  documentation
in possession of the Trustee (or Custodian,  on its behalf)  regarding the related  Mortgage Loans and REO
Property and the servicing  thereof to the  Certificateholders,  the FDIC, and the supervisory  agents and
examiners of the FDIC,  such access being afforded only upon  reasonable  prior written request and during
normal business hours at the office of the Trustee, or Custodian on its behalf;  provided,  however, that,
unless  otherwise  required by law,  the  Trustee or  Custodian  on its  behalf,  shall not be required to
provide access to such records and  documentation  if the provision  thereof would violate the legal right
to privacy of any Mortgagor.  The Trustee or Custodian on its behalf,  shall allow  representatives of the
above  entities to photocopy any of the records and  documentation  and shall  provide  equipment for that
purpose at a charge that covers the Trustee's or Custodian's actual costs.

         The  Trustee  shall  execute,  upon  the  Servicer's  written  instruction  (which  includes  the
documents  to be  signed),  and  deliver to the  Servicer  and the Master  Servicer  any court  pleadings,
requests for trustee's sale or other appropriate  documents  necessary or desirable to (i) the foreclosure
or trustee's sale with respect to a Mortgaged  Property;  (ii) any legal action brought to obtain judgment
against any  Mortgagor on the Mortgage Note or Security  Instrument;  (iii) obtain  a deficiency  judgment
against the  Mortgagor;  or (iv)  enforce any other rights or remedies  provided by the  Mortgage  Note or
Security Instrument or otherwise available at law or equity.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2006-3  REMIC shall  exist,  the
Trustee and the Securities  Administrator shall act in accordance herewith to assure continuing  treatment
of such 2006-3 REMIC as a REMIC,  and the Trustee and the Securities  Administrator  shall comply with any
directions  of the  Depositor,  the  related  Servicer or the Master  Servicer  to assure such  continuing
treatment.  In particular,  the Securities  Administrator  shall not (a) sell or permit the sale of all or
any portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  (except as otherwise
expressly  permitted by this  Agreement)  unless such sale is as a result of a repurchase  of the Mortgage
Loans pursuant to this Agreement or the Securities  Administrator  has received a REMIC Opinion  addressed
to the  Securities  Administrator  prepared  at the  expense  of the Trust  Fund;  and (b) other than with
respect to a substitution  pursuant to the Mortgage Loan Purchase Agreement,  the Subsequent Mortgage Loan
Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  accept any  contribution to any
2006-3  REMIC after the  Startup  Day  without  receipt of a REMIC  Opinion  addressed  to the  Securities
Administrator.

         Section 3.03.     Monitoring of  Servicers.  (a) The Master  Servicer  shall be  responsible  for
reporting to the Trustee and the Depositor the  non-compliance  by each Servicer with its duties under the
related Servicing  Agreement.  In the review of each Servicer's  activities,  the Master Servicer may rely
upon an officer's  certificate of the Servicer (or similar  document signed by an officer of the Servicer)
with regard to such  Servicer's  compliance with the terms of its Servicing  Agreement.  In the event that
the Master  Servicer,  in its  judgment,  determines  that a Servicer  (other than Wells Fargo)  should be
terminated in accordance  with its Servicing  Agreement,  or that a notice should be sent pursuant to such
Servicing  Agreement  with respect to the  occurrence  of an event that,  unless cured,  would  constitute
grounds for such  termination,  the Master  Servicer shall notify the Depositor and the Trustee in writing
thereof  and the  Master  Servicer  (or the  Trustee in the case that Wells  Fargo is the  Servicer  to be
terminated) shall issue such notice or take such other action as it deems appropriate.

         (b)      The Master Servicer,  for the benefit of the Trustee and the  Certificateholders,  shall
enforce the obligations of each Servicer under the related  Servicing  Agreement,  and shall, in the event
that a Servicer  fails to perform its  obligations  in accordance  with the related  Servicing  Agreement,
subject to the preceding  paragraph,  terminate the rights and obligations of such Servicer thereunder and
act as successor  servicer of the related  Mortgage  Loans (or, in the case of Wells  Fargo,  shall notify
the  Trustee in writing of the failure of Wells  Fargo to perform  its  obligations  under the Wells Fargo
Servicing  Agreement,  in which case the Trustee shall terminate the rights and obligations of Wells Fargo
as Servicer and select a successor  Servicer of the related  Mortgage Loans) or cause the Trustee to enter
in to a new Servicing  Agreement  with a successor  Servicer  selected by the Master  Servicer;  provided,
however,  it is  understood  and  acknowledged  by the  parties  hereto  that  there  will be a period  of
transition  (not to exceed 90 days) before the actual  servicing  functions  can be fully  transferred  to
such successor  Servicer.  Such  enforcement,  including,  without  limitation,  the legal  prosecution of
claims,  termination of Servicing  Agreements and the pursuit of other appropriate  remedies,  shall be in
such form and carried out to such an extent and at such time as the Master  Servicer  or the  Trustee,  as
applicable,  in its good faith business judgment,  would require were it the owner of the related Mortgage
Loans.  The Master  Servicer or the Trustee,  as  applicable,  shall pay the costs of such  enforcement at
its own expense,  provided that the Master Servicer or the Trustee,  as applicable,  shall not be required
to prosecute or defend any legal action except to the extent that the Master  Servicer or the Trustee,  as
applicable,  shall  have  received  reasonable  indemnity  for its costs and  expenses  in  pursuing  such
action.  Nothing  herein  shall impose any  obligation  on the part of the Trustee to assume or succeed to
the duties or obligations of Wells Fargo,  as servicer,  or the Master  Servicer  except if the Trustee is
unable to find a successor to Wells Fargo as successor  servicer or except as provided  under Section 8.02
herein, in which cases the Trustee shall assume or succeed to such duties or obligation.

         (c)      To the extent that the costs and  expenses of the Master  Servicer  or the  Trustee,  as
applicable,  related to any  termination of a Servicer,  the enforcement or prosecution of related claims,
rights or  remedies  on the  appointment  of a  successor  Servicer  or the  transfer  and  assumption  of
servicing by the Master Servicer or the Trustee,  as applicable,  with respect to any Servicing  Agreement
(including,  without  limitation,  (i) all  legal  costs  and  expenses  and all due  diligence  costs and
expenses  associated  with an evaluation of the  potential  termination  of the Servicer as a result of an
event of default by such Servicer and (ii) all costs and expenses  associated  with the complete  transfer
of  servicing,  including,  but not  limited  to,  all  servicing  files  and all  servicing  data and the
completion,  correction  or  manipulation  of such  servicing  data as may be  required  by the  successor
servicer  to correct  any errors or  insufficiencies  in the  servicing  data or  otherwise  to enable the
successor  servicer to service the Mortgage Loans in accordance with the related Servicing  Agreement) are
not fully and timely  reimbursed  by the  terminated  Servicer,  the Master  Servicer or the  Trustee,  as
applicable, shall be entitled to reimbursement of such costs and expenses from the Distribution Account.

         (d)      The  Master  Servicer  shall  require  each  Servicer  to  comply  with  the  remittance
requirements  and  other  obligations  set  forth  in  the  related  Servicing  Agreement,  including  the
obligation of each  Servicer to furnish  information  regarding the borrower  credit files related to each
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable implementing regulations, on a monthly basis.

         (e)      If the  Master  Servicer  acts  as  Servicer,  it  will  not  assume  liability  for the
representations and warranties of the Servicer, if any, that it replaces.

         Section 3.04.     Fidelity Bond. The Master  Servicer,  at its expense,  shall maintain in effect
a blanket fidelity bond and an errors and omissions  insurance policy,  affording coverage with respect to
all  directors,  officers,  employees  and other  Persons  acting on such Master  Servicer's  behalf,  and
covering  errors and omissions in the  performance of the Master  Servicer's  obligations  hereunder.  The
errors and omissions  insurance  policy and the fidelity  bond shall be in such form and amount  generally
acceptable for entities serving as master servicers or trustees.

         Section 3.05.     Power  to Act;  Procedures.  The  Master  Servicer  shall  master  service  the
Mortgage  Loans and  shall  have  full  power and  authority,  subject  to the  REMIC  Provisions  and the
provisions  of Article X hereof,  to do any and all things  that it may deem  necessary  or  desirable  in
connection with the master servicing and  administration of the Mortgage Loans,  including but not limited
to the power and  authority  (i) to  execute  and  deliver,  on behalf of the  Certificateholders  and the
Trustee,  customary consents or waivers and other instruments and documents,  (ii) to consent to transfers
of any Mortgaged  Property and assumptions of the Mortgage Notes and related  Mortgages,  (iii) to collect
any Insurance Proceeds and Liquidation  Proceeds,  and (iv) to effectuate  foreclosure or other conversion
of the ownership of the Mortgaged  Property  securing any Mortgage Loan, in each case, in accordance  with
the provisions of this Agreement and the Servicing Agreement, as applicable;  provided,  however, that the
Master  Servicer  shall not (and,  consistent  with its  responsibilities  under  Section 3.03,  shall not
authorize any Servicer to) knowingly or intentionally  take any action,  or fail to take (or fail to cause
to be taken) any action  reasonably  within its  control  and the scope of duties  more  specifically  set
forth herein,  that,  under the REMIC  Provisions,  if taken or not taken, as the case may be, would cause
any 2006-3  REMIC to fail to qualify as a REMIC or result in the  imposition  of a tax upon the Trust Fund
(including but not limited to the tax on prohibited  transactions as defined in  Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in  Section 860G(d)  of the Code) unless the Master
Servicer  has  received  an Opinion  of Counsel  (but not at the  expense of the Master  Servicer)  to the
effect  that the  contemplated  action  would not cause any 2006-3  REMIC to fail to qualify as a REMIC or
result in the  imposition of a tax upon any 2006-3 REMIC.  The Trustee shall furnish the Master  Servicer,
upon  written  request  from a  Servicing  Officer,  with any  powers of  attorney  empowering  the Master
Servicer or any  Servicer to execute  and deliver  instruments  of  satisfaction  or  cancellation,  or of
partial or full release or discharge,  and to foreclose upon or otherwise  liquidate  Mortgaged  Property,
and to appeal,  prosecute or defend in any court action  relating to the Mortgage  Loans or the  Mortgaged
Property,  in accordance  with the  applicable  Servicing  Agreement and this  Agreement,  and the Trustee
shall execute and deliver such other documents,  as the Master Servicer may request,  to enable the Master
Servicer to master service and administer the Mortgage Loans and carry out its duties  hereunder,  in each
case in accordance with Accepted Master  Servicing  Practices (and the Trustee shall have no liability for
misuse of any such powers of attorney by the Master  Servicer  or any  Servicer).  If the Master  Servicer
or the Trustee  has been  advised  that it is likely  that the laws of the state in which  action is to be
taken  prohibit  such action if taken in the name of the Trustee or that the  Trustee  would be  adversely
affected  under the "doing  business"  or tax laws of such state if such action is taken in its name,  the
Master  Servicer shall join with the Trustee in the  appointment of a co-trustee  pursuant to Section 9.11
hereof.  In the  performance  of its  duties  hereunder,  the  Master  Servicer  shall  be an  independent
contractor and shall not,  except in those  instances  where it is taking action in the name of the Trust,
be deemed to be the agent of the Trust.

         Section 3.06.     Due-on-Sale  Clauses;  Assumption  Agreements.  To the extent  provided  in the
applicable  Servicing  Agreement,  to the extent Mortgage Loans contain enforceable  due-on-sale  clauses,
the Master  Servicer  shall cause the Servicers to enforce such clauses in accordance  with the applicable
Servicing  Agreement.  If applicable law prohibits the enforcement of a due-on-sale  clause or such clause
is otherwise not enforced in accordance with the applicable  Servicing  Agreement,  and, as a consequence,
a Mortgage Loan is assumed,  the original  Mortgagor may be released from liability in accordance with the
applicable Servicing Agreement.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon becoming  aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by any  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will, if required  under the  applicable  Servicing  Agreement (or if the
Servicer  does not,  the  Master  Servicer  may),  promptly  furnish  to the  Custodian,  on behalf of the
Trustee,  two copies of a  certification  substantially  in the form of Exhibit D  hereto (or as otherwise
provided in the Custodial  Agreement) signed by a Servicing Officer or in a mutually agreeable  electronic
format  which  will,  in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which
certification  shall include a statement to the effect that all amounts  received in connection  with such
payment that are required to be deposited in the Protected Account  maintained by the applicable  Servicer
pursuant to Section 4.01,  or by the applicable  Servicer pursuant to its Servicing  Agreement,  have been
or will be so deposited)  and shall request that the Custodian,  on behalf of the Trustee,  deliver to the
applicable  Servicer the related  Mortgage  File.  Upon  receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall promptly  release the related Mortgage File to the applicable
Servicer and the Trustee and Custodian shall have no further  responsibility  with regard to such Mortgage
File.  Upon any such payment in full, each Servicer is authorized,  to give, as agent for the Trustee,  as
the mortgagee  under the Mortgage  that secured the Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Protected Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan and in  accordance  with the  applicable  Servicing  Agreement,  upon written  instruction  from such
Servicer or the Master  Servicer,  the Trustee  shall  execute  such  documents  as shall be prepared  and
furnished  to the Trustee by a Servicer  or the Master  Servicer  (in form  reasonably  acceptable  to the
Trustee) and as are necessary to the  prosecution of any such  proceedings.  The  Custodian,  on behalf of
the  Trustee,  shall,  upon the  request  of a  Servicer  or the  Master  Servicer,  and  delivery  to the
Custodian,  on behalf  of the  Trustee,  of two  copies of a request  for  release  signed by a  Servicing
Officer  substantially in the form of Exhibit D (or in a mutually agreeable  electronic format which will,
in lieu of a signature on its face,  originate  from a Servicing  Officer),  release the related  Mortgage
File held in its  possession  or control to the  Servicer  or the Master  Servicer,  as  applicable.  Such
trust  receipt  shall  obligate  the Servicer or the Master  Servicer to return the  Mortgage  File to the
Custodian  on behalf of the  Trustee,  when the need  therefor by the  Servicer or the Master  Servicer no
longer exists unless the Mortgage Loan shall be liquidated,  in which case,  upon receipt of a certificate
of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File shall be released by the
Custodian, on behalf of the Trustee, to the Servicer or the Master Servicer.

         Section 3.08.     Documents,  Records and Funds in Possession of Master  Servicer To Be Held for
Trustee.  (a) The  Master  Servicer  shall  transmit  and each  Servicer  (to the extent  required  by the
related  Servicing  Agreement) shall transmit to the Trustee or Custodian on its behalf such documents and
instruments  coming into the  possession of the Master  Servicer or such Servicer from time to time as are
required by the terms hereof, or in the case of the Servicers,  the applicable Servicing Agreement,  to be
delivered  to the Trustee or Custodian on its behalf.  Any funds  received by the Master  Servicer or by a
Servicer in respect of any Mortgage Loan or which  otherwise are collected by the Master  Servicer or by a
Servicer as Liquidation  Proceeds or Insurance  Proceeds in respect of any Mortgage Loan shall be held for
the benefit of the Trustee and the  Certificateholders  subject to the Master  Servicer's  right to retain
or withdraw from the  Distribution  Account the Master  Servicing  Compensation and other amounts provided
in this  Agreement,  and to the right of each  Servicer to retain its  Servicing  Fee and other amounts as
provided in the applicable  Servicing  Agreement.  The Master Servicer shall,  and (to the extent provided
in the applicable  Servicing  Agreement)  shall cause each Servicer to, provide access to information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request  in  writing  and  during  normal  business  hours at the  offices of the Master
Servicer  designated  by it. In fulfilling  such a request the Master  Servicer  shall not be  responsible
for determining the sufficiency of such information.

         (b)      All Mortgage  Files and funds  collected or held by, or under the control of, the Master
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or Insurance  Proceeds,  shall be held by the Master  Servicer for
and on behalf of the Trustee  and the  Certificateholders  and shall be and remain the sole and  exclusive
property of the Trustee;  provided,  however, that the Master Servicer and each Servicer shall be entitled
to setoff  against,  and deduct from,  any such funds any amounts that are properly due and payable to the
Master Servicer or such Servicer under this Agreement or the applicable Servicing Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance  Policies.  (a) For each Mortgage
Loan,  the Master  Servicer  shall enforce any  obligation of the  Servicers  under the related  Servicing
Agreements  to  maintain  or cause to be  maintained  standard  fire and  casualty  insurance  and,  where
applicable,  flood insurance,  all in accordance with the provisions of the related Servicing  Agreements.
It is  understood  and  agreed  that  such  insurance  shall  be with  insurers  meeting  the  eligibility
requirements  set forth in the applicable  Servicing  Agreement and that no earthquake or other additional
insurance is to be required of any  Mortgagor  or to be  maintained  on property  acquired in respect of a
defaulted  loan,  other than pursuant to such  applicable  laws and regulations as shall at any time be in
force and as shall require such additional insurance.

         (b)      Pursuant  to  Section 4.01  and 4.04,  any amounts  collected  by the  Servicers  or the
Master  Servicer,  under any insurance  policies  (other than amounts to be applied to the  restoration or
repair of the property  subject to the related  Mortgage or released to the Mortgagor in  accordance  with
the  applicable  Servicing  Agreement)  shall be  deposited  into the  Distribution  Account,  subject  to
withdrawal  pursuant to  Section 4.04  and 4.05. Any cost incurred by the Master  Servicer or any Servicer
in maintaining  any such insurance if the Mortgagor  defaults in its obligation to do so shall be added to
the amount  owing  under the  Mortgage  Loan  where the terms of the  Mortgage  Loan so permit;  provided,
however,  that the addition of any such cost shall not be taken into  account for purposes of  calculating
the  distributions  to be made to  Certificateholders  and shall be recoverable by the Master  Servicer or
such Servicer pursuant to Section 4.04 and 4.05.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Master  Servicer shall
(to the extent provided in the applicable  Servicing  Agreement) cause the related Servicer to prepare and
present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies and
take such actions  (including  the  negotiation,  settlement,  compromise or  enforcement of the insured's
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Master  Servicer  (or  disbursed  to a Servicer  and  remitted to the Master  Servicer) in respect of such
policies,  bonds or contracts  shall be promptly  deposited  in the  Distribution  Account  upon  receipt,
except  that any  amounts  realized  that are to be applied to the repair or  restoration  of the  related
Mortgaged  Property as a condition  precedent to the  presentation of claims on the related  Mortgage Loan
to the insurer under any applicable Insurance Policy need not be so deposited (or remitted).

         Section 3.11.     Maintenance  of  the  Primary  Mortgage  Insurance  Policies.  (a)  The  Master
Servicer  shall not take,  or permit any  Servicer  (to the extent  such  action is  prohibited  under the
applicable  Servicing  Agreement)  to take,  any  action  that  would  result  in  noncoverage  under  any
applicable  Primary  Mortgage  Insurance  Policy of any loss  which,  but for the  actions  of the  Master
Servicer or such  Servicer,  would have been covered  thereunder.  The Master  Servicer shall use its best
reasonable  efforts to cause each Servicer (to the extent required under the related Servicing  Agreement)
to keep in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to maintain
such  insurance),  primary  mortgage  insurance  applicable to each  Mortgage Loan in accordance  with the
provisions of this  Agreement and the related  Servicing  Agreement,  as applicable.  The Master  Servicer
shall not,  and shall not  authorize  any  Servicer (to the extent  required  under the related  Servicing
Agreement) to, cancel or refuse to renew any such Primary  Mortgage  Insurance Policy that is in effect at
the date of the initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder
except in  accordance  with the  provisions  of this  Agreement and the related  Servicing  Agreement,  as
applicable.

         (b)      The  Master  Servicer  agrees to  present,  or to cause  each  Servicer  (to the  extent
required  under  the  related  Servicing  Agreement)  to  present,  on  behalf  of  the  Trustee  and  the
Certificateholders,  claims to the insurer  under any Primary  Mortgage  Insurance  Policies  and, in this
regard,  to take  such  reasonable  action as shall be  necessary  to permit  recovery  under any  Primary
Mortgage Insurance Policies  respecting  defaulted Mortgage Loans.  Pursuant to Section 4.01 and 4.04, any
amounts  collected by the Master Servicer or any Servicer under any Primary  Mortgage  Insurance  Policies
shall be deposited in the Distribution Account, subject to withdrawal pursuant to Section 4.05.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have  been  distributed  in  full  and the  Master  Servicer  otherwise  has  fulfilled  its
obligations  under this Agreement,  the Trustee (or the Custodian,  as directed by the Trustee) shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions of this  Agreement.  The Master  Servicer  shall  promptly  deliver or cause to be delivered to
the Trustee (or the  Custodian,  as directed by the Trustee),  upon the  execution or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Master Servicer from time to time.

         Section 3.13.     Realization  Upon Defaulted  Mortgage  Loans.  The Master  Servicer shall cause
each  Servicer  (to the  extent  required  under the  related  Servicing  Agreement)  to  foreclose  upon,
repossess or otherwise  comparably  convert the  ownership of Mortgaged  Properties  securing  such of the
Mortgage Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be
made for collection of delinquent payments, all in accordance with the applicable Servicing Agreement.

         Section 3.14.     Compensation for the Master Servicer.

         The Master  Servicer  will be entitled to the income and gain  realized  from any  investment  of
funds in the  Distribution  Account as set forth in Section  4.04(f) for the performance of its activities
hereunder.  The Master  Servicer shall be required to pay all expenses  incurred by it in connection  with
its activities  hereunder and shall not be entitled to  reimbursement  therefor except as provided in this
Agreement.

         Section 3.15.     REO  Property.  (a) In the event the Trust Fund  acquires  ownership of any REO
Property in respect of any related  Mortgage  Loan, the deed or certificate of sale shall be issued to the
Trustee,  or to its nominee,  on behalf of the related  Certificateholders.  The Master Servicer shall, to
the extent  provided in the applicable  Servicing  Agreement,  cause the applicable  Servicer to sell, any
REO Property as  expeditiously  as possible and in accordance  with the  provisions of this  Agreement and
the related Servicing  Agreement,  as applicable.  Pursuant to its efforts to sell such REO Property,  the
Master  Servicer  shall cause the  applicable  Servicer to protect and conserve,  such REO Property in the
manner and to the extent  required by the applicable  Servicing  Agreement,  in accordance  with the REMIC
Provisions  and in a manner  that  does not  result in a tax on "net  income  from  foreclosure  property"
(unless such result would maximize the Trust Fund's  after-tax  return on such property) or cause such REO
Property to fail to qualify as  "foreclosure  property"  within the meaning of Section  860G(a)(8)  of the
Code.

         (b)      The Master Servicer shall,  to the extent required by the related  Servicing  Agreement,
cause the  applicable  Servicer  to deposit  all funds  collected  and  received  in  connection  with the
operation of any REO Property in the Protected Account.

         (c)      The Master Servicer and the applicable  Servicer,  upon the final disposition of any REO
Property,  shall be entitled to  reimbursement  for any related  unreimbursed  Monthly  Advances and other
unreimbursed  advances  as well as any  unpaid  Servicing  Fees  from  Liquidation  Proceeds  received  in
connection with the final disposition of such REO Property;  provided,  that any such unreimbursed Monthly
Advances as well as any unpaid  Servicing  Fees may be  reimbursed  or paid,  as the case may be, prior to
final disposition, out of any net rental income or other net amounts derived from such REO Property.

         (d)      To the extent provided in the related  Servicing  Agreement,  the  Liquidation  Proceeds
from the final  disposition  of the REO  Property,  net of any  payment  to the  Master  Servicer  and the
applicable  Servicer as provided  above shall be  deposited  in the  Protected  Account on or prior to the
Determination  Date  in the  month  following  receipt  thereof  and  be  remitted  by  wire  transfer  in
immediately  available funds to the Master Servicer for deposit into the Distribution  Account on the next
succeeding Servicer Remittance Date.

         Section 3.16.     Annual  Statement as to  Compliance.  The Master  Servicer  and the  Securities
Administrator  shall  deliver  (or  otherwise  make  available)  to  the  Depositor,  and  the  Securities
Administrator,  not later than March 15 of each calendar year beginning in 2007, an Officer's  Certificate
(an "Annual  Statement of Compliance")  stating,  as to each signatory  thereof,  that (i) a review of the
activities  of each such party  during  the  preceding  calendar  year and of its  performance  under this
Agreement  has  been  made  under  such  officer's  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  such party has fulfilled all of its obligations under this Agreement in
all  material  respects  throughout  such  year,  or,  if there  has been a failure  to  fulfill  any such
obligation  in any material  respect,  specifying  each such failure  known to such officer and the nature
and  status  of  cure  provisions   thereof.   Such  Annual  Statement  of  Compliance  shall  contain  no
restrictions  or  limitations  on its use.  The Master  Servicer  shall  enforce  the  obligation  of each
Servicer,  to the  extent  set forth in the  related  Servicing  Agreement,  to  deliver a similar  Annual
Statement of Compliance by that Servicer to the Depositor and the  Securities  Administrator  as described
above as and when  required  with  respect to the Master  Servicer.  In the event that  certain  servicing
responsibilities  with  respect to the Mortgage  Loans have been  delegated  by the Master  Servicer,  the
Securities  Administrator  or a Servicer to a subservicer or  subcontractor,  each such entity shall cause
such  subservicer or subcontractor  (and with respect to each Servicer,  the Master Servicer shall enforce
the obligation of such Servicer to the extent required under the related  Servicing  Agreement) to deliver
a similar Annual  Statement of Compliance by that  subservicer or  subcontractor  to the Depositor and the
Securities  Administrator  as described  above as and when required with respect to the Master Servicer or
the related Servicer, as the case may be.

         Failure of the Master  Servicer to comply with this  Section 3.16  (including with respect to the
time  frames  required  in this  Section)  shall be deemed an Event of  Default  and the  Trustee,  at the
written  direction  of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon  notice  immediately  terminate  all the rights and  obligations  of the Master  Servicer  under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer for the same.  This  paragraph  shall  supercede  any other  provision  in this  Agreement or any
other agreement to the contrary.

         Failure  of the  Securities  Administrator  to comply  with this  Section  3.16  (including  with
respect to the time frames  required in this Section)  shall be deemed an Event of Default and the Trustee
at the written  direction of the  Depositor,  shall,  in addition to whatever  rights the Trustee may have
under  this  Agreement  and at law or equity or to  damages,  including  injunctive  relief  and  specific
performance,  upon  notice  immediately  terminate  all  the  rights  and  obligations  of the  Securities
Administrator  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the  Securities  Administrator  for the  same.  This  paragraph  shall  supercede  any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance  and  Attestation  Reports.  Pursuant to Rules 13a-18
and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB, the Master  Servicer,  the  Securities
Administrator,  and the Custodian (to the extent set forth in this Section) (each,  an "Attesting  Party")
shall deliver (or otherwise  make  available) to the  Depositor,  the Master  Servicer and the  Securities
Administrator  on or before March 15 of each  calendar  year  beginning in 2007, a report  regarding  such
Attesting  Party's  assessment of compliance (an "Assessment of Compliance")  with the Servicing  Criteria
during the preceding  calendar year.  The  Assessment of  Compliance,  as set forth in Regulation AB, must
contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement  by such  officer  that such  Attesting  Party used the  Servicing  Criteria
attached as Exhibit K hereto,  and which will also be attached to the Assessment of Compliance,  to assess
compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party's  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party's  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
related  Attesting  Party,  which statement shall be based on the activities such related  Attesting Party
performs with respect to  asset-backed  securities  transactions  taken as a whole  involving such related
Attesting Party, that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit K
hereto that are indicated as applicable to the related Attesting Party.

         On or before  March 15 of each  calendar  year  beginning  in 2007,  each  Attesting  Party shall
furnish to the Master Servicer,  the Depositor and the Securities  Administrator a report (an "Attestation
Report") by a  registered  public  accounting  firm that  attests to, and  reports on, the  Assessment  of
Compliance  made by the related  Attesting  Party,  as required by Rules 13a-18 and 15d-18 of the Exchange
Act and  Item  1122(b)  of  Regulation  AB,  which  Attestation  Report  must be made in  accordance  with
standards for  attestation  reports issued or adopted by the Public Company  Accounting  Oversight  Board.
Such Attestation Report shall contain no restrictions or limitations on its use.

        The Master  Servicer  shall enforce the  obligation of each Servicer to deliver to the  Securities
Administrator,  the Master Servicer and the Depositor an Assessment of Compliance and  Attestation  Report
as and when provided in the related  Servicing  Agreement.  Each of  the Company,  the Master Servicer and
the Securities  Administrator  shall cause,  and the Master  Servicer shall enforce the obligation (as and
when provided in the related  Servicing  Agreement) of each Servicer to cause,  any  subservicer  and each
subcontractor (to the extent such  subcontractor is determined by the Company,  the Master Servicer or the
Securities  Administrator,  as applicable,  to be a Party   Participating in the Servicing Function within
the meaning of Item 1122 of  Regulation  AB) that is engaged by the  Company,  such  Servicer,  the Master
Servicer or the Securities Administrator,  as applicable, to deliver to the Securities Administrator,  the
Master  Servicer  and the  Depositor  an  Assessment  of  Compliance  and  Attestation  Report as and when
provided  above.   Such  Assessment of  Compliance,  as to any  subservicer or  subcontractor,  shall at a
minimum  address  each of the  Servicing  Criteria  specified  on Exhibit K hereto that are  indicated  as
applicable to any "primary  servicer" to the extent such  subservicer or  subcontractor  is performing any
servicing  function  for the party who  engages it and to the extent  such party is not itself  addressing
the  Servicing  Criteria  related to such  servicing  function in its own  Assessment of  Compliance.  The
Securities  Administrator shall confirm that each of the Assessments of Compliance  delivered to it, taken
as a whole,  address all of the Servicing Criteria and taken  individually  address the Servicing Criteria
for each party as set forth on Exhibit M and notify the Depositor of any exceptions.  Notwithstanding  the
foregoing,  as to any  subcontractor  (as defined in the related  Servicing  Agreement),  an Assessment of
Compliance  is not required to be  delivered  unless it is required as part of a Form 10-K with respect to
the Trust Fund.

         The  Custodian  shall  deliver to the  Master  Servicer,  the  Securities  Administrator  and the
Depositor an Assessment of Compliance and Attestation  Report, as and when provided above,  which shall at
a minimum  address each of the  Servicing  Criteria  specified on Exhibit M hereto which are  indicated as
applicable to a  "custodian."  Notwithstanding  the  foregoing an Assessment of Compliance or  Attestation
Report is not  required  to be  delivered  by the  Custodian  unless it is required as part of a Form 10-K
with respect to the Trust Fund.

         Failure of the Master  Servicer to comply with this Section 3.17  (including  with respect to the
timeframes  required  herein) shall,  upon written  notice from the Trustee upon receiving  direction from
the Depositor,  constitute an Event of Default and, the Trustee shall,  in addition to whatever rights the
Trustee may have under this  Agreement  and at law or equity or to damages,  including  injunctive  relief
and specific  performance,  upon notice  immediately  terminate all of the rights and  obligations  of the
Master  Servicer under this Agreement and in and to the Mortgage  Loans and the proceeds  thereof  without
compensating  the Master  Servicer for the same (but subject to the Master  Servicer  rights to payment of
any Master  Servicing  Compensation  and  reimbursement  of all  amounts  for which it is  entitled  to be
reimbursed  prior to the date of  termination).  Failure of the  Securities  Administrator  to comply with
this Section 3.17  (including  with respect to the  timeframes  required in this  Section)  which  failure
results in a failure to timely file the related Form 10-K,  shall,  upon  written  notice from the Trustee
upon receiving  direction from the Depositor,  constitute an Event of Default,  and the Trustee shall,  in
addition  to  whatever  rights  the  Trustee  may have  under  this  Agreement  and at law or equity or to
damages,  including injunctive relief and specific  performance,  upon notice immediately terminate all of
the rights  and  obligations  of the  Securities  Administrator  under  this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating the Securities  Administrator  for the same
(but  subject to the  Securities  Administrator's  right to  reimbursement  of all amounts for which it is
entitled to be reimbursed  prior to the date of  termination).  This paragraph  shall  supersede any other
provision in this Agreement or any other agreement to the contrary.

         Section 3.18.     Reports Filed with  Securities  and Exchange  Commission.  (a)(i)(A)  Within 15
days after each  Distribution  Date,  the  Securities  Administrator  shall,  in accordance  with industry
standards,  prepare and file with the Commission via the  Electronic  Data Gathering and Retrieval  System
("EDGAR"),  a Distribution Report on Form 10-D, signed by the Master Servicer,  with a copy of the Monthly
Statement  to  be  furnished  by  the  Securities   Administrator  to  the   Certificateholders  for  such
Distribution  Date  provided  that the  Securities  Administrator  shall  have  received  no later  than 5
calendar  days after the  related  Distribution  Date,  all  information  required  to be  provided to the
Securities  Administrator  as  described  in clause  (a)(iv)  below.  Any  disclosure  in  addition to the
Monthly  Statement  that is  required  to be included  on Form 10-D  ("Additional  Form 10-D  Disclosure")
shall,  pursuant to the paragraph  immediately below, be reported by the parties set forth on Exhibit Q to
the  Securities  Administrator  and the  Depositor,  approved  for  inclusion  by the  Depositor,  and the
Securities  Administrator  will have no duty or  liability  for any  failure  hereunder  to  determine  or
prepare any Additional  Form 10-D  Disclosure  absent such reporting  (other than with respect to cases in
which the Securities Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      Within 5 calendar days after the related  Distribution  Date,  (i) the parties set forth
         in  Exhibit  Q shall  be  required  to  provide,  and  the  Master  Servicer  shall  enforce  the
         obligations  of each  Servicer (to the extent  provided in the related  Servicing  Agreement)  to
         provide,  pursuant  to  Section  3.18(a)(iv)  below,  to the  Securities  Administrator  and  the
         Depositor,  to the extent known by a responsible officer thereof,  in  EDGAR-compatible  form, or
         in such other form as otherwise  agreed upon by the  Securities  Administrator  and the Depositor
         and such party,  the form and substance of any Additional  Form 10-D  Disclosure,  if applicable,
         and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as the case may
         be, the inclusion of the Additional  Form 10-D  Disclosure on Form 10-D.  The Depositor  shall be
         responsible  for any  reasonable  fees  and  expenses  assessed  or  incurred  by the  Securities
         Administrator  in connection  with  including any  Additional  Form 10-D  Disclosure on Form 10-D
         pursuant to this Section.

         (C)      After   preparing   the  Form  10-D,   the   Securities   Administrator   shall  forward
         electronically  a copy of the Form 10-D to the  Master  Servicer,  and in the case that such Form
         10-D contains  Additional Form 10-D  Disclosure,  to the Master  Servicer and the Depositor,  for
         review.  Within  two  Business  Days  after  receipt  of such  copy,  but no later  than the 12th
         calendar day after the Distribution  Date (provided that, the Securities  Administrator  forwards
         a copy of the Form  10-D no later  than the 10th  calendar  after  the  Distribution  Date),  the
         Depositor  shall  notify  the  Securities  Administrator  in  writing  (which  may  be  furnished
         electronically)  of any changes to or  approval  of such Form 10-D.  In the absence of receipt of
         any written changes or approval,  the Securities  Administrator  shall be entitled to assume that
         such Form 10-D is in final form and the Securities  Administrator  may proceed with the execution
         and  filing  of  the  Form  10-D.  No  later  than  the  13th  calendar  day  after  the  related
         Distribution  Date, a duly  authorized  officer of the Master  Servicer  shall sign the Form 10-D
         and,  in the case where the Master  Servicer  and  Securities  Administrator  are not  affiliated
         return an  electronic  or fax copy of such signed Form 10-D (with an original  executed hard copy
         to follow by  overnight  mail) to the  Securities  Administrator.  If a Form 10-D cannot be filed
         on time or if a  previously  filed Form 10-D needs to be amended,  the  Securities  Administrator
         will follow the  procedures set forth in Section  3.18(a)(v)(B).  Promptly (but no later than one
         (1) Business  Day) after  filing with the  Commission,  the  Securities  Administrator  will make
         available on its internet  website,  identified  in Section  6.07, a final  executed copy of each
         Form 10-D filed by the  Securities  Administrator.  The signing party at the Master  Servicer can
         be contacted as set forth in Section  11.07.  Form 10-D  requires the  registrant to indicate (by
         checking  "yes" or "no") that it (1) has filed all reports  required to be filed by Section 13 or
         15(d) of the  Exchange Act during the  preceding  12 months (or for such shorter  period that the
         registrant  was  required  to file  such  reports),  and  (2) has  been  subject  to such  filing
         requirements  for the past 90 days. The Depositor  shall notify the Securities  Administrator  in
         writing,  no later than the fifth calendar day after the related  Distribution  Date with respect
         to the  filing of a report  on Form  10-D if the  answer  to the  questions  should be "no".  The
         Securities  Administrator  shall be entitled to rely on the  representations  in Section  2.06(g)
         and in any such notice in  preparing,  executing  and/or  filing any such report.  The parties to
         this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties  under  Sections  3.18(a)(i)  and (v)  related to the
         timely  preparation,  execution and filing of Form 10-D is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties under such  Sections.
         Neither the Master  Servicer nor the  Securities  Administrator  shall have any liability for any
         loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to  properly
         prepare,  execute  and/or timely file such Form 10-D,  where such failure  results from a party's
         failure to  deliver,  on a timely  basis,  any  information  from such party  needed to  prepare,
         arrange for execution or file such Form 10-D,  not resulting from its own  negligence,  bad faith
         or willful misconduct.

                  (ii)     (A) Within four (4) Business Days after the  occurrence  of an event  requiring
disclosure  on Form 8-K (each such event,  a  "Reportable  Event"),  the  Securities  Administrator  shall
prepare and file, at the  direction of the  Depositor,  on behalf of the Trust,  any Form 8-K, as required
by the Exchange Act,  provided that the Depositor  shall file the initial Form 8-K in connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise required to be included on Form 8-K ("Form 8-K Disclosure  Information") shall,  pursuant to the
paragraph  immediately  below,  be  reported  by the  parties  set forth on  Exhibit  Q to the  Securities
Administrator  and the Depositor,  approved for inclusion by the Depositor,  and the Master  Servicer will
have no duty or  liability  for any failure  hereunder  to  determine  or prepare any Form 8-K  Disclosure
Information   absent  such  reporting   (other  than  with  respect  to  cases  in  which  the  Securities
Administrator is the reporting party as set forth in Exhibit Q) and approval.

         (B)      For so long as the Trust is subject  to the  Exchange  Act  reporting  requirements,  no
         later than the close of business on the 2nd  Business  Day after the  occurrence  of a Reportable
         Event (i) the parties set forth in Exhibit Q shall be  required  pursuant to Section  3.18(a)(iv)
         below to provide,  and the Master  Servicer will enforce the obligations of each Servicer (to the
         extent provided in the related Servicing  Agreement) to provide, to the Securities  Administrator
         and the Depositor,  to the extent known by a responsible  officer  thereof,  in  EDGAR-compatible
         form,  or in such other form as otherwise  agreed upon by the  Securities  Administrator  and the
         Depositor  and such party,  the form and  substance of any Form 8-K  Disclosure  Information,  if
         applicable,  and (ii) the Depositor  will approve,  as to form and substance,  or disapprove,  as
         the  case may be,  the  inclusion  of the  Form  8-K  Disclosure  Information  on Form  8-K.  The
         Depositor will be responsible  for any reasonable  fees and  out-of-pocket  expenses  assessed or
         incurred by the  Securities  Administrator  in connection  with including any Form 8-K Disclosure
         Information on Form 8-K pursuant to this Section.

         (C)        After   preparing   the  Form  8-K,  the   Securities   Administrator   shall  forward
         electronically  a copy of the Form 8-K to the  Depositor and the Master  Servicer for review.  No
         later  than  the  close  of  business  New York  City  time on the 3rd  Business  Day  after  the
         Reportable  Event, or in the case where the Master Servicer and the Securities  Administrator are
         unaffiliated,  no later  than  12:00 p.m.  New York City time on the 4th  Business  Day after the
         Reportable  Event, a duly authorized  officer of the Master Servicer shall sign the Form 8-K and,
         in the case  where the Master  Servicer  and the  Securities  Administrator  are not  affiliated,
         return an  electronic  or fax copy of such signed Form 8-K (with an original  executed  hard copy
         to follow by overnight  mail) to the Securities  Administrator.  Promptly,  but no later than the
         close of  business  on the 3rd  Business  Day after the  Reportable  Event  (provided  that,  the
         Securities  Administrator  forwards  a copy of the Form 8-K no later  than  noon New York time on
         the third Business Day after the  Reportable  Event),  the Depositor  shall notify the Securities
         Administrator  in writing (which may be furnished  electronically)  of any changes to or approval
         of such Form 8-K. In the absence of receipt of any written  changes or approval,  the  Securities
         Administrator  shall  be  entitled  to  assume  that  such  Form  8-K is in  final  form  and the
         Securities  Administrator  may proceed with the  execution  and filing of the Form 8-K. If a Form
         8-K  cannot  be  filed  on time or if a  previously  filed  Form 8-K  needs  to be  amended,  the
         Securities  Administrator  will  follow  the  procedures  set  forth  in   Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities   Administrator   will  make  available  on  its  internet   website,   identified  in
         Section 6.07,  a final executed copy of each Form 8-K filed by the Securities Administrator.  The
         signing  party at the  Master  Servicer  can be  contacted  as set  forth in  Section 11.07.  The
         parties  to this  Agreement  acknowledge  that the  performance  by the Master  Servicer  and the
         Securities  Administrator of their respective  duties under this  Section 3.18(a)(ii)  related to
         the  timely  preparation,  execution  and  filing of Form 8-K is  contingent  upon  such  parties
         strictly  observing  all  applicable  deadlines  in the  performance  of their  duties under this
         Section 3.18(a)(ii).  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely  file such Form 8-K,  where such  failure
         results from a party's failure to deliver,  on a timely basis,  any  information  from such party
         needed to prepare,  arrange  for  execution  or file such Form 8-K,  not  resulting  from its own
         negligence, bad faith or willful misconduct.

                  (iii)  (A)  Within  90 days  after  the end of each  fiscal  year of the  Trust  or such
earlier  date as may be required by the Exchange Act (the "10-K  Filing  Deadline")  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the
Securities  Administrator  shall  prepare  and  file on  behalf  of the  Trust a Form  10-K,  in form  and
substance as required by the Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in
each case to the extent they have been  delivered to the  Securities  Administrator  within the applicable
time frames set forth in this  Agreement,  (I) an  annual  compliance  statement  for each  Servicer,  the
Master Servicer,  the Securities  Administrator  and any subservicer or subcontractor,  as applicable,  as
described  under  Section 3.16,  (II)(A) the  annual  reports on assessment of compliance  with  Servicing
Criteria for the Master  Servicer,  each  subservicer  and  subcontractor  Participating  in the Servicing
Function,  the Securities  Administrator and the Custodian,  as described under  Section 3.17,  and (B) if
any such  report on  assessment  of  compliance  with  Servicing  Criteria  described  under  Section 3.17
identifies   any  material   instance  of   noncompliance,   disclosure   identifying   such  instance  of
noncompliance,  or if any such report on assessment of compliance with Servicing  Criteria described under
Section 3.17  is not  included  as an  exhibit  to such Form  10-K,  disclosure  that  such  report is not
included and an explanation why such report is not included,  (III)(A) the  registered  public  accounting
firm  attestation  report for the Master  Servicer,  each  Servicer,  the Securities  Administrator,  each
subservicer,  each subcontractor as applicable,  and the Custodian,  as described under Section 3.17,  and
(B) if any registered public accounting firm attestation  report described under  Section 3.17  identifies
any material instance of noncompliance,  disclosure identifying such instance of noncompliance,  or if any
such  registered  public  accounting  firm  attestation  report is not included as an exhibit to such Form
10-K,  disclosure  that such report is not included and an  explanation  why such report is not  included,
and  (IV) a   Sarbanes-Oxley   Certification   ("Sarbanes-Oxley   Certification")  as  described  in  this
Section 3.18 (a)(iii)(D) below (provided,  however, that the Securities Administrator,  at its discretion,
may omit from the Form 10-K any annual  compliance  statement,  assessment of  compliance  or  attestation
report that is not required to be filed with such Form 10-K  pursuant to  Regulation  AB). Any  disclosure
or  information  in  addition  to (I)  through  (IV) above  that is  required  to be included on Form 10-K
("Additional Form 10-K Disclosure")  shall,  pursuant to the paragraph  immediately  below, be reported by
the  parties  set forth on Exhibit Q to the  Securities  Administrator  and the  Depositor,  approved  for
inclusion by the  Depositor,  and the  Securities  Administrator  will have no duty or  liability  for any
failure  hereunder to determine  or prepare any  Additional  Form 10-K  Disclosure  absent such  reporting
(other than with  respect to case in which the  Securities  Administrator  is the  reporting  party as set
forth in Exhibit Q) and approval.

         (B)      No later  than  March 15 of each year  that the Trust is  subject  to the  Exchange  Act
         reporting  requirements,  commencing  in 2007,  (i) the  parties  set forth in Exhibit Q shall be
         required to provide,  and the Master  Servicer shall enforce the obligations of each Servicer (to
         the  extent   provided   in  the  related   Servicing   Agreement)   to   provide,   pursuant  to
         Section 3.18(a)(iv)  below to the Securities Administrator and the Depositor, to the extent known
         by a responsible officer thereof,  in  EDGAR-compatible  form, or in such other form as otherwise
         agreed upon by the  Securities  Administrator  and the  Depositor  and such  party,  the form and
         substance of any Additional  Form 10-K  Disclosure,  if applicable,  and (ii) the  Depositor will
         approve,  as to form and  substance,  or  disapprove,  as the case may be, the  inclusion  of the
         Additional  Form 10-K  Disclosure  on Form  10-K.  The  Depositor  shall be  responsible  for any
         reasonable fees and expenses  assessed or incurred by the Securities  Administrator in connection
         with including any Additional Form 10-K Disclosure on Form 10-K pursuant to this Section.

         (C)      After   preparing   the  Form  10-K,   the   Securities   Administrator   shall  forward
         electronically  a copy of the Form 10-K to the  Depositor  (only in the case where such Form 10-K
         includes  Additional  Form 10-K  Disclosure  and otherwise if requested by the Depositor) and the
         Master  Servicer  for review.  Within  three  Business  Days after  receipt of such copy,  but no
         later than March 25th (provided  that, the Securities  Administrator  forwards a copy of the Form
         10-K no later than the third  Business Day prior to March 25th),  the Depositor  shall notify the
         Securities  Administrator  in writing (which may be furnished  electronically)  of any changes to
         or approval of such Form 10-K.  In the  absence of receipt of any  written  changes or  approval,
         the  Securities  Administrator  shall be  entitled to assume that such Form 10-K is in final form
         and the  Securities  Administrator  may proceed with the  execution  and filing of the Form 10-K.
         No later than the close of business  Eastern  Standard  time on the 4th Business Day prior to the
         10-K  Filing  Deadline,  an  officer  of the Master  Servicer  in charge of the master  servicing
         function  shall sign the Form 10-K and in the case where the Master  Servicer and the  Securities
         Administrator are  unaffiliated,  return an electronic or fax copy of such signed Form 10-K (with
         an original  executed  hard copy to follow by overnight  mail) to the  Securities  Administrator.
         If a Form 10-K  cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
         the  Securities  Administrator  will follow the  procedures  set forth in  Section 3.18(a)(v)(B).
         Promptly  (but no later  than one (1)  Business  Day)  after  filing  with  the  Commission,  the
         Securities   Administrator   will  make  available  on  its  internet   website,   identified  in
         Section 6.07,  a final  executed  copy of each Form 10-K filed by the  Securities  Administrator.
         The signing  party at the Master  Servicer can be contacted as set forth in  Section 11.07.  Form
         10-K requires the  registrant  to indicate (by checking  "yes" or "no") that it (1) has filed all
         reports  required to be filed by  Section 13 or 15(d) of the Exchange Act during the preceding 12
         months (or for such shorter period that the  registrant  was required to file such reports),  and
         (2) has  been  subject to such filing  requirements  for the past 90 days.  The  Depositor  shall
         notify the Securities  Administrator  in writing,  no later than March 15th of each year in which
         the Trust is subject to the  requirements  of the  Exchange  Act with  respect to the filing of a
         report  on  Form  10-K,  if  the  answer  to  the  questions   should  be  "no".  The  Securities
         Administrator  shall be entitled to rely on the  representations  in  Section 2.06(g)  and in any
         such  notice  in  preparing,  executing  and/or  filing  any such  report.  The  parties  to this
         Agreement   acknowledge   that  the  performance  by  the  Master  Servicer  and  the  Securities
         Administrator  of their  respective  duties  under  Section 3.18(a)(iv)  and (v)  related  to the
         timely  preparation,  execution and filing of Form 10-K is contingent upon such parties  strictly
         observing  all  applicable  deadlines in the  performance  of their  duties  under such  Section,
         Section 3.16  and  Section 3.17.  Neither the Master  Servicer nor the  Securities  Administrator
         shall have any liability for any loss, expense,  damage,  claim arising out of or with respect to
         any failure to properly  prepare,  execute and/or timely file such Form 10-K,  where such failure
         results from the Master  Servicer's  or the  Securities  Administrator's  inability or failure to
         receive,  on a timely  basis,  any  information  from any other party  hereto  needed to prepare,
         arrange for execution or file such Form 10-K,  not resulting from its own  negligence,  bad faith
         or willful misconduct.  Subject to the foregoing,  the Securities Administrator has no duty under
         this  Agreement to monitor or enforce the  performance  by the other parties  listed on Exhibit Q
         of their duties  under this  paragraph  or  proactively  solicit or procure from such parties any
         Additional Form 10-K Disclosure information.

         (D)      Each Form 10-K  shall  include a  certification  (the  "Sarbanes-Oxley  Certification"),
         required to be included  therewith  pursuant to the  Sarbanes-Oxley  Act which shall be signed by
         the Certifying  Person and delivered to the Securities  Administrator no later than March 15th of
         each year in which the Trust is subject to the  reporting  requirements  of the Exchange Act. The
         Master  Servicer  shall cause any Servicer and any  subservicer or  subcontractor,  to the extent
         set forth in the related Servicing  Agreement,  engaged by it to, provide to the Person who signs
         the  Sarbanes-Oxley  Certification (the "Certifying  Person"),  by March 10 of each year in which
         the Trust is  subject  to the  reporting  requirements  of the  Exchange  Act (or such other date
         specified in the related  Servicing  Agreement) and otherwise within a reasonable  period of time
         upon request, a certification (each, a "Back-Up  Certification"),  in the form attached hereto as
         Exhibit N, upon which the Certifying  Person,  the entity for which the Certifying Person acts as
         an  officer,  and  such  entity's  officers,  directors  and  Affiliates  (collectively  with the
         Certifying  Person,  "Certification  Parties")  can  reasonably  rely.  An  officer of the Master
         Servicer  in charge of the master  servicing  function  shall serve as the  Certifying  Person on
         behalf of the Trust.  Such  officer of the  Certifying  Person can be  contacted  as set forth in
         Section 11.07.

                  (iv)     With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the "Additional  Disclosure") relating
to the Trust Fund in the form attached hereto as Exhibit R, the Securities  Administrator's  obligation to
include such Additional  Information in the applicable  Exchange Act report is subject to receipt from the
entity that is indicated in Exhibit Q as the responsible  party for providing that  information,  if other
than the Securities  Administrator,  as and when required as described in Section 3.18(a)(i) through (iii)
above.  Such Additional  Disclosure shall be accompanied by a notice  substantially in the form of Exhibit
R. Each of the Company as a Servicer,  the Master  Servicer,  the Sponsor,  the  Securities  Administrator
and the  Depositor  hereby  agrees to notify and provide,  and the Master  Servicer  agrees to enforce the
obligations  (to the extent  provided  in the  related  Servicing  Agreement)  to the extent  known to the
Master Servicer,  Sponsor,  Securities  Administrator and Depositor all Additional  Disclosure relating to
the Trust Fund,  with respect to which such party is indicated in Exhibit Q as the  responsible  party for
providing that  information.  Within five Business Days prior to each  Distribution Date of each year that
the Trust is subject to the Exchange Act reporting  requirements,  the Depositor  shall make  available to
the Securities  Administrator the related  Significance  Estimate and the Securities  Administrator  shall
use such information to calculate the related  Significance  Percentage.  If the  Significance  Percentage
meets either of the threshold  levels  detailed in Item  1115(b)(1)  or  1115(b)(2) of Regulation  AB, the
Securities  Administrator shall deliver written  notification to the Depositor,  the related  Counterparty
to that  effect,  which  notification  shall  include  a request  that the  related  Counterparty  provide
Regulation AB  information  to the Depositor in accordance  with the related Cap Contract  Agreement.  The
Depositor  shall be obligated  to obtain from the related  Counterparty  any  information  required  under
Regulation  AB to the extent  required  under the related  Cap  Contract  Agreement  and to provide to the
Securities  Administrator  any information  that may be required to be included in any Form 10-D, Form 8-K
or Form 10-K  relating to the related Cap  Contract  Agreement  or written  notification  instructing  the
Securities  Administrator  that such  Additional  Disclosure  regarding  the related  Counterparty  is not
necessary for such  Distribution  Date.  The Depositor  shall be responsible  for any reasonable  fees and
expenses  assessed  or  incurred  by  the  Securities  Administrator  in  connection  with  including  any
Additional Disclosure information pursuant to this section.

                  So long as the  Depositor  is subject to the filing  requirements  of the  Exchange  Act
with respect to the Trust Fund,  the Trustee shall notify the Securities  Administrator  and the Depositor
of any  bankruptcy  or  receivership  with  respect  to the  Trustee  or of any  proceedings  of the  type
described  under Item 1117 of  Regulation  AB that have  occurred as of the  related Due Period,  together
with a  description  thereof,  no later  than the date on which  such  information  is  required  of other
parties  hereto as set forth  under  this  Section  3.18.  In  addition,  the  Trustee  shall  notify  the
Securities  Administrator  and the Depositor of any affiliations or  relationships  that develop after the
Closing  Date  between  the Trustee and the  Depositor,  EMC,  the  Securities  Administrator,  the Master
Servicer,  the  Counterparty  or the Custodian of the type  described  under Item 1119 of  Regulation  AB,
together  with a  description  thereof,  no later  than March 15 of each year that the Trust is subject to
the Exchange Act reporting  requirements,  commencing  in 2007.  Should the  identification  of any of the
Depositor,  the Sponsor,  the Securities  Administrator,  the Master  Servicer,  the  Counterparty  or the
Custodian change, the Depositor shall promptly notify the Trustee.

                  (v)  (A)  On or  prior  to  January  30 of  the  first  year  in  which  the  Securities
Administrator is able to do so under applicable law, the Securities  Administrator  shall prepare and file
a Form 15 relating to the  automatic  suspension  of  reporting in respect of the Trust under the Exchange
Act.

         (B)      In the event  that the  Securities  Administrator  is  unable  to  timely  file with the
         Commission  all or any  required  portion of any Form 8-K,  10-D or 10-K  required to be filed by
         this  Agreement  because  required  disclosure  information  was  either not  delivered  to it or
         delivered  to it after  the  delivery  deadlines  set  forth in this  Agreement  or for any other
         reason,  the  Securities  Administrator  will  promptly  notify  the  Depositor  and  the  Master
         Servicer.  In the case of Form 10-D and 10-K,  the  Depositor,  Master  Servicer  and  Securities
         Administrator  will  cooperate  to  prepare  and  file a Form  12b-25  and a 10-DA  and  10-KA as
         applicable,  pursuant  to  Rule  12b-25  of the  Exchange  Act.  In the  case of  Form  8-K,  the
         Securities  Administrator will, upon receipt of all required Form 8-K Disclosure  Information and
         upon the approval and direction of the  Depositor,  include such  disclosure  information  on the
         next Form  10-D.  In the event  that any  previously  filed  Form 8-K,  10-D or 10-K  needs to be
         amended and such amendment  relates to any Additional  Disclosure,  the Securities  Administrator
         will notify the Depositor  and the parties  affected  thereby and such parties will  cooperate to
         prepare any  necessary  Form 8-K,  10--DA or 10-KA.  Any Form 15, Form 12b-25 or any amendment to
         Form 8-K,  10-D or 10-K shall be signed by an  appropriate  officer of the Master  Servicer.  The
         parties  hereto  acknowledge  that the  performance  by the Master  Servicer  and the  Securities
         Administrator  of their  respective  duties under this Section  3.18(a)(v)  related to the timely
         preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K, 10-D
         or 10-K is contingent upon the Master Servicer and the Depositor  timely  performing their duties
         under this  Section.  Neither the Master  Servicer nor the  Securities  Administrator  shall have
         any  liability  for any loss,  expense,  damage or claim  arising  out of or with  respect to any
         failure to  properly  prepare,  execute  and/or  timely file any such Form 15, Form 12b-25 or any
         amendments  to Forms 8-K,  10-D or 10-K,  where such failure  results  from a party's  failure to
         deliver,  on a timely  basis,  any  information  from such party  needed to prepare,  arrange for
         execution or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,  not
         resulting from its own negligence, bad faith or willful misconduct.

                  The Depositor agrees to promptly furnish to the Securities  Administrator,  from time to
time upon request,  such further information,  reports and financial statements within its control related
to this Agreement,  the Mortgage Loans as the Securities  Administrator  reasonably  deems  appropriate to
prepare and file all necessary  reports with the Commission.  The Securities  Administrator  shall have no
responsibility to file any items other than those specified in this Section 3.18;  provided,  however, the
Securities  Administrator  will  cooperate with the Depositor in connection  with any  additional  filings
with  respect  to the Trust  Fund as the  Depositor  deems  necessary  under the  Exchange  Act.  Fees and
expenses  incurred by the  Securities  Administrator  in  connection  with this  Section 3.18 shall not be
reimbursable from the Trust Fund.

         (b)      In connection with the filing of any Form 10-K  hereunder,  in the case where the Master
Servicer and the Securities  Administrator are not affiliated,  the Securities  Administrator shall sign a
certification  (a "Form of Back-Up  Certification  for Form 10-K  Certificate,"  substantially in the form
attached hereto as Exhibit S) for the Depositor  regarding certain aspects of the Form 10-K  certification
signed  by the  Master  Servicer,  provided,  however,  that the  Securities  Administrator  shall  not be
required to undertake an analysis of any accountant's report attached as an exhibit to the Form 10-K.

         (c)      The  Securities  Administrator  shall  indemnify  and hold  harmless  the  Company,  the
Depositor and the Master  Servicer and each of its officers,  directors  and  affiliates  from and against
any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related
costs,  judgments  and other costs and  expenses  arising out of or based upon a breach of the  Securities
Administrator's  obligations  under  Sections  3.16,  3.17  and  3.18  or the  Securities  Administrator's
negligence,  bad faith or  willful  misconduct  in  connection  therewith.  In  addition,  the  Securities
Administrator  shall  indemnify and hold harmless the Depositor and the Master  Servicer and each of their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon (i) any  untrue  statement  or alleged  untrue  statement  of any
material fact contained in any Back-Up Certification,  any Annual Statement of Compliance,  any Assessment
of Compliance or any Additional  Disclosure  provided by the Securities  Administrator on its behalf or on
behalf of any subservicer or  subcontractor  engaged by the Securities  Administrator  pursuant to Section
3.16,  3.17 or 3.18  (the  "Securities  Administrator  Information"),  or (ii)  any  omission  or  alleged
omission  to state  therein a  material  fact  required  to be stated  therein  or  necessary  to make the
statements  therein, in light of the circumstances in which they were made, not misleading;  provided,  by
way of  clarification,  that this  paragraph  shall be construed  solely by  reference  to the  Securities
Administrator  Information  and  not  to  any  other  information  communicated  in  connection  with  the
Certificates,  without regard to whether the Securities  Administrator  Information or any portion thereof
is presented together with or separately from such other information.

         The  Depositor  shall  indemnify and hold harmless the  Securities  Administrator  and the Master
Servicer  and each of its  officers,  directors  and  affiliates  from and against  any  losses,  damages,
penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and related  costs,  judgments and
other costs and expenses  arising out of or based upon a breach of the  obligations of the Depositor under
Sections  3.16,  3.17  and  3.18 or the  Depositor's  negligence,  bad  faith  or  willful  misconduct  in
connection  therewith.  In addition,  the Depositor shall indemnify and hold harmless the Master Servicer,
the Securities  Administrator  and each of their  respective  officers,  directors and affiliates from and
against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable  and necessary  legal fees and
related  costs,  judgments  and other  costs and  expenses  arising  out of or based  upon (i) any  untrue
statement or alleged  untrue  statement  of any  material  fact  contained  in any  Additional  Disclosure
provided by the  Depositor  that is required to be filed  pursuant to this  Section  3.18 (the  "Depositor
Information"),  or (ii) any omission or alleged  omission to state  therein a material fact required to be
stated therein or necessary to make the statements  therein,  in light of the  circumstances in which they
were made, not  misleading;  provided,  by way of  clarification,  that this paragraph  shall be construed
solely  by  reference  to the  Depositor  Information  that is  required  to be filed and not to any other
information  communicated  in connection  with the  Certificates,  without regard to whether the Depositor
Information or any portion thereof is presented together with or separately from such other information.

         The Master Servicer shall indemnify and hold harmless the Company,  the Securities  Administrator
and the Depositor and each of its  respective  officers,  directors  and  affiliates  from and against any
losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,
judgments  and other costs and expenses  arising out of or based upon a breach of the  obligations  of the
Master  Servicer under  Sections 3.16,  3.17 and 3.18 or the Master  Servicer's  negligence,  bad faith or
willful  misconduct in connection  therewith.  In addition,  the Master  Servicer shall indemnify and hold
harmless the  Depositor and each of its officers,  directors and  affiliates  from and against any losses,
damages, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related costs, judgments
and other costs and  expenses  arising  out of or based upon (i) any untrue  statement  or alleged  untrue
statement of any  material  fact  contained  in any Annual  Statement of  Compliance,  any  Assessment  of
Compliance  or any  Additional  Disclosure  provided by the Master  Servicer on its behalf or on behalf of
any subservicer or  subcontractor  engaged by the Master  Servicer  pursuant to Section 3.16, 3.17 or 3.18
(the  "Master  Servicer  Information"),  or (ii) any  omission  or  alleged  omission  to state  therein a
material fact required to be stated therein or necessary to make the statements  therein,  in light of the
circumstances  in which they were made,  not  misleading;  provided,  by way of  clarification,  that this
paragraph shall be construed  solely by reference to the Master Servicer  Information and not to any other
information  communicated  in  connection  with the  Certificates,  without  regard to whether  the Master
Servicer  Information  or any portion  thereof is presented  together with or  separately  from such other
information.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Company,  the Depositor,  the Securities  Administrator  or the Master Servicer,  as applicable,  then the
defaulting  party,  in connection  with any conduct for which it is providing  indemnification  under this
Section  3.18,  agrees that it shall  contribute  to the amount paid or payable by the other  parties as a
result of the  losses,  claims,  damages  or  liabilities  of the  other  party in such  proportion  as is
appropriate to reflect the relative fault and the relative benefit of the respective parties.

         (d)      The  indemnification  provisions  set  forth in this  Section  3.18  shall  survive  the
termination of this Agreement or the termination of any party to this Agreement.

         (e)      Failure  of the  Master  Servicer  to comply  with  this  Section 3.18  (including  with
respect to the  timeframes  required  herein)  shall  constitute  an Event of Default,  and at the written
direction of the Depositor,  the Trustee shall,  in addition to whatever rights the Trustee may have under
this Agreement and at law or equity or to damages,  including injunctive relief and specific  performance,
upon notice  immediately  terminate all of the rights and  obligations  of the Master  Servicer under this
Agreement  and in and to the  Mortgage  Loans and the proceeds  thereof  without  compensating  the Master
Servicer  for the same (but  subject to the  Master  Servicer  rights to  payment of any Master  Servicing
Compensation  and  reimbursement  of all amounts for which it is  entitled to be  reimbursed  prior to the
date  of  termination).  Failure  of  the  Securities  Administrator  to  comply  with  this  Section 3.18
(including  with respect to the timeframes  required in this Section)  which failure  results in a failure
to timely file the related  Form 10-K,  shall  constitute  a default and at the written  direction  of the
Depositor,  the Trustee  shall,  in addition to whatever  rights the Trustee may have under this Agreement
and at law or equity or to damages,  including  injunctive  relief and specific  performance,  upon notice
immediately  terminate  all of the rights  and  obligations  of the  Securities  Administrator  under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating  the Securities
Administrator  for the same (but subject to the Securities  Administrator's  right to reimbursement of all
amounts  for which it is entitled  to be  reimbursed  prior to the date of  termination).  This  paragraph
shall  supersede  any other  provision  in this  Agreement  or any other  agreement  to the  contrary.  In
connection with the termination of the Master  Servicer or the Securities  Administrator  pursuant to this
Section 3.18(e)  the Trustee shall be entitled to reimbursement of all costs and expenses  associated with
such  termination  to the extent set forth in  Section 9.05.  Notwithstanding  anything to the contrary in
this  Agreement,  no Event of Default by the Master  Servicer or default by the  Securities  Administrator
shall have  occurred  with  respect to any failure to properly  prepare,  execute  and/or  timely file any
report on Form 8-K,  Form 10-D or Form 10-K,  any Form 15 or Form  12b-25 or any  amendments  to Form 8-K,
10-D or 10-K,  where such failure  results from any party's  failure to deliver,  on a timely  basis,  any
information  from such party needed to prepare,  arrange for  execution  or file any such report,  Form or
amendment, and does not result from its own negligence, bad faith or willful misconduct.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Any report, notice or notification to be delivered by the Company, the Master Servicer or the
Securities Administrator to the Depositor pursuant to this Section 3.18, may be delivered via email to
RegABNotifications@bear.com or, in the case of a notification, telephonically by calling Reg AB
Compliance Manager at 212-272-7525.

         Section 3.19.     The Company.  On the Closing Date,  the Company will receive from the Depositor
a payment of $5,000.

         Section 3.20.     UCC. The Sponsor shall file any financing statements,  continuation  statements
or amendments thereto required by any change in the Uniform Commercial Code.

         Section 3.21.     Optional  Purchase  of  Defaulted  Mortgage  Loans.  (a)  With  respect  to any
Mortgage  Loan which as of the first day of a Fiscal  Quarter is  Delinquent in payment by 90 days or more
or is an REO  Property,  the Company shall have the right to purchase such Mortgage Loan from the Trust at
a price equal to the Repurchase  Price;  provided,  however,  (i) that such Mortgage Loan is still 90 days
or more  Delinquent or is an REO Property as of the date of such purchase and (ii) this  purchase  option,
if not  theretofore  exercised,  shall  terminate on the date prior to the last day of the related  Fiscal
Quarter.  This  purchase  option,  if  not  exercised,  shall  not be  thereafter  reinstated  unless  the
delinquency  is cured and the  Mortgage  Loan  thereafter  again  becomes  90 days or more  Delinquent  or
becomes an REO Property,  in which case the option shall again become  exercisable  as of the first day of
the related Fiscal Quarter.

         (b)      If at any time the  Company  remits to the Master  Servicer a payment for deposit in the
Distribution  Account  covering  the  amount of the  Repurchase  Price for such a Mortgage  Loan,  and the
Company provides to the Trustee a certification  signed by a Servicing  Officer stating that the amount of
such  payment  has been  deposited  in the  Distribution  Account,  then the  Trustee  shall  execute  the
assignment  of such  Mortgage  Loan  to the  Company  at the  request  of the  Company  without  recourse,
representation  or  warranty  and the  Company  shall  succeed to all of the  Trustee's  right,  title and
interest in and to such Mortgage Loan, and all security and documents  relative  thereto.  Such assignment
shall be an assignment  outright and not for security.  The Company will thereupon own such Mortgage,  and
all such security and documents,  free of any further obligation to the Trustee or the  Certificateholders
with respect thereto.

         Section 3.22.     Reserved.

         Section 3.23.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement is to  facilitate  compliance by the Sponsor,  the Depositor and the Master  Servicer with
the provisions of Regulation  AB.  Therefore,  each of the parties agrees that (a) the  obligations of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties'
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  or the  Depositor,  or the Master  Servicer or the  Securities
Administrator for delivery of additional or different  information as the Sponsor,  the Depositor,  or the
Master  Servicer or the Securities  Administrator  may determine in good faith is necessary to comply with
the provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall be required to effect any
such changes in the parties' obligations as are necessary to accommodate  evolving  interpretations of the
provisions  of Regulation  AB. All costs,  expenses,  fees,  liabilities,  charges and amounts  (including
legal fees)  incurred by the Trustee in  connection  with this Section 3.23 shall be fully  reimbursed  to
the Trustee pursuant to Section 4.05(l).

                                                ARTICLE IV
                                                 Accounts

         Section 4.01.     Protected  Accounts.  (a) The Master  Servicer  shall enforce the obligation of
each Servicer to establish and maintain a Protected  Account in accordance  with the applicable  Servicing
Agreement,  with records to be kept with respect  thereto on a Mortgage Loan by Mortgage Loan basis,  into
which  accounts  shall be  deposited  within 48 hours (or as of such other time  specified  in the related
Servicing  Agreement) of receipt,  all collections of principal and interest on any Mortgage Loan and with
respect to any REO Property received by a Servicer,  including Principal Prepayments,  Insurance Proceeds,
Liquidation  Proceeds and advances made from the  Servicer's  own funds (less  servicing  compensation  as
permitted by the applicable  Servicing  Agreement in the case of any Servicer) and all other amounts to be
deposited in the Protected  Account.  Servicing  Compensation in the form of assumption fees, if any, late
payment charges,  as collected,  if any, or otherwise (and in certain cases,  Prepayment Charges) shall be
retained by the  applicable  Servicer and shall not be deposited in the  Protected  Account.  The Servicer
is hereby  authorized to make withdrawals from and deposits to the related  Protected Account for purposes
required or permitted by this Agreement.  To the extent provided in the related Servicing  Agreement,  the
Protected  Account shall be held by a Designated  Depository  Institution  and  segregated on the books of
such institution in the name of the Trustee for the benefit of Certificateholders.

         (b)      To the extent  provided  in the  related  Servicing  Agreement,  amounts on deposit in a
Protected  Account may be invested in Permitted  Investments in the name of the Trustee for the benefit of
Certificateholders  and,  except as provided in the preceding  paragraph,  not  commingled  with any other
funds.  Such  Permitted  Investments  shall mature,  or shall be subject to redemption or  withdrawal,  no
later than the date on which such funds are  required  to be  withdrawn  for  deposit in the  Distribution
Account,  and  shall  be  held  until  required  for  such  deposit.  The  income  earned  from  Permitted
Investments  made  pursuant  to this  Section 4.01  shall  be  paid  to the  related  Servicer  under  the
applicable  Servicing  Agreement,  and the  risk  of loss of  moneys  required  to be  distributed  to the
Certificateholders  resulting  from  such  investments  shall be  borne by and be the risk of the  related
Servicer.  The related  Servicer (to the extent  provided in the  Servicing  Agreement)  shall deposit the
amount of any such loss in the Protected  Account within two Business Days of receipt of  notification  of
such loss but not later than the second  Business Day prior to the  Distribution  Date on which the moneys
so invested are required to be distributed to the Certificateholders.

         (c)      To the extent  provided in the related  Servicing  Agreement and subject to this Article
IV, on or before each Servicer  Remittance  Date, the related Servicer shall withdraw or shall cause to be
withdrawn  from its  Protected  Accounts  and shall  immediately  deposit or cause to be  deposited in the
Distribution  Account  amounts  representing  the  following  collections  and  payments  (other than with
respect to  principal  of or interest on the Initial  Mortgage  Loans due on or before the Cut-off Date or
principal  of or  interest  on the  Subsequent  Mortgage  Loans due on or before  the  related  Subsequent
Cut-off Date) with respect to each Loan Group or Sub-Loan Group, as applicable:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by such  Servicer  pursuant to its Servicing  Agreement  which were due during or before
the related Due Period,  net of the amount  thereof  comprising its Servicing Fee or any fees with respect
to any lender-paid primary mortgage insurance policy;

                  (ii)     Full  Principal  Prepayments  and any  Liquidation  Proceeds  received  by such
Servicer  with  respect  to the  Mortgage  Loans in the  related  Prepayment  Period  (or,  in the case of
Subsequent  Recoveries,  during the related  Due  Period),  with  interest  to the date of  prepayment  or
liquidation, net of the amount thereof comprising its Servicing Fee;

                  (iii)    Partial Principal  Prepayments received by such Servicer for the Mortgage Loans
in the related Prepayment Period; and

                  (iv)     Any amount to be used as a Monthly Advance; and

                  (v)      Any amounts  required to be paid by the Servicers  under the related  Servicing
Agreements  with respect to clauses (a) and (b) of the  definition of Interest  Shortfall  with respect to
the related Mortgage Loans for the related Distribution Date.

         (d)      Withdrawals  may be  made  from an  Account  only to make  remittances  as  provided  in
Section 4.01(c),  4.04 and 4.05; to reimburse the Master Servicer or a Servicer for Monthly Advances which
have been recovered by subsequent  collections from the related Mortgagor;  to remove amounts deposited in
error;  to remove fees,  charges or other such amounts  deposited  on a temporary  basis;  or to clear and
terminate  the  account  at the  termination  of this  Agreement  in  accordance  with  Section 10.01.  As
provided in Sections  4.01(c) and 4.04(b) certain  amounts  otherwise due to the Servicers may be retained
by them and need not be deposited in the Distribution Account.

         (e)      The Master  Servicer  shall not itself waive (or  authorize a Servicer to waive,  unless
such Servicer is allowed to waive in accordance  with the terms of the related  Servicing  Agreement)  any
Prepayment  Charge that the Trust would otherwise be entitled to unless:  (i) the  enforceability  thereof
shall have been  limited by  bankruptcy,  insolvency,  moratorium,  receivership  and other  similar  laws
relating to creditors' rights generally,  (ii) the enforcement  thereof is illegal, or any local, state or
federal  agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage
debt has been  accelerated  in connection  with a foreclosure  or other  involuntary  payment or (iv) such
waiver is  standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a
reasonably  foreseeable  default and would, in the reasonable  judgment of the Master  Servicer,  maximize
recovery  of total  proceeds  taking  into  account  the value of such  Prepayment  Charge and the related
Mortgage Loan. In no event will the Master  Servicer  itself waive a Prepayment  Charge in connection with
a  refinancing  of a Mortgage Loan that is not related to a default or a reasonably  foreseeable  default.
If a  Prepayment  Charge is waived  by the  Master  Servicer,  but does not meet the  standards  described
above,  then the Master  Servicer  is  required  to pay the  amount of such  waived  Prepayment  Charge by
depositing such amount into the Distribution  Account by the immediately  succeeding  Distribution Account
Deposit Date.

         Section 4.02.     [Reserved].

         Section 4.03.     [Reserved].

         Section 4.04.     Distribution  Account.  (a) The Securities  Administrator  shall  establish and
maintain in the name of the Trustee, for the benefit of the  Certificateholders,  the Distribution Account
as a segregated trust account or accounts.

         (b)      The  Master  Servicer  and  the  Securities  Administrator  will  each  deposit  in  the
Distribution Account as identified and as received by each of them, the following amounts:

                  (ii)     Any amounts received from the Servicers and constituting Available Funds;

                  (iii)    Any Monthly Advance and any Compensating  Interest Payments required to be made
by the Master Servicer pursuant to this Agreement;

                  (iv)     Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Master Servicer or which were not deposited in a Protected Account;

                  (v)      The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased by the Company pursuant to  Section 3.21,  and all proceeds of any
Mortgage  Loans or property  acquired with respect  thereto  repurchased  by the Depositor or its designee
pursuant to Section 10.01;

                  (vi)     Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (vii)    Any amounts  received by the Master  Servicer or Securities  Administrator,  or
required to be paid by the Master  Servicer,  in connection  with any Prepayment  Charge on the Prepayment
Charge Loans; and

                  (viii)   Any other amounts  received by or on behalf of the Master Servicer and required
to be deposited in the Distribution Account pursuant to this Agreement.

         (c)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Securities
Administrator  in the  name  of the  Trustee  in  trust  for  the  benefit  of the  Certificateholders  in
accordance with the terms and provisions of this Agreement.

         (d)      The  requirements for crediting the  Distribution  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
(i) late  payment  charges  or  assumption,  tax  service,  statement  account  or  payoff,  substitution,
satisfaction,  release and other like fees and charges and (ii) the items  enumerated in Section 4.05 with
respect to the Securities  Administrator,  the Master Servicer and the Servicers,  need not be credited by
the  Master  Servicer  or the  Servicers  to the  Distribution  Account.  Amounts  received  by the Master
Servicer or the Securities  Administrator in connection with Prepayment  Charges on the Prepayment  Charge
Loans shall be  deposited  into the Class XP Reserve  Account by such party upon receipt  thereof.  In the
event that the Master Servicer or the Securities  Administrator  shall deposit or cause to be deposited to
the Distribution  Account any amount not required to be credited  thereto,  the Securities  Administrator,
upon receipt of a written request  therefor signed by a Servicing  Officer of the Master  Servicer,  shall
promptly   transfer  such  amount  to  the  Master   Servicer,   any  provision  herein  to  the  contrary
notwithstanding.

         (e)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Securities  Administrator  and held by the Securities  Administrator  in trust in its
Corporate  Trust  Office,  and the  Distribution  Account  and the funds  deposited  therein  shall not be
subject  to, and shall be  protected  from,  all claims,  liens,  and  encumbrances  of any  creditors  or
depositors of the Securities  Administrator or the Master Servicer  (whether made directly,  or indirectly
through  a  liquidator  or  receiver  of  the  Securities  Administrator  or  the  Master  Servicer).  The
Distribution  Account shall be an Eligible  Account.  The amount at any time credited to the  Distribution
Account,  if  invested,  shall be  invested  in the name of the  Trustee,  in such  Permitted  Investments
selected by the Master  Servicer or the Depositor.  The Master  Servicer or the Depositor shall select the
Permitted  Investments for the funds on deposit in the  Distribution  Account.  All Permitted  Investments
shall mature or be subject to redemption or  withdrawal  on or before,  and shall be held until,  the next
succeeding   Distribution   Date  if  the  obligor  for  such  Permitted   Investment  is  the  Securities
Administrator  or, if such  obligor is any other  Person,  the Business Day  preceding  such  Distribution
Date,  in the case of Permitted  Investments  for the benefit of the Master  Servicer  and the  Depositor.
With respect to the Distribution  Account and the funds deposited  therein,  the Securities  Administrator
shall take such  action as may be  necessary  to ensure that the  Certificateholders  shall be entitled to
the  priorities  afforded  to such a trust  account  (in  addition  to a claim  against  the estate of the
Trustee) as provided by 12 U.S.C. § 92a(e), and applicable  regulations  pursuant thereto,  if applicable,
or any applicable comparable state statute applicable to state chartered banking corporations.

         (f)      Any and all  investment  earnings  and losses on amounts on deposit in the  Distribution
Account  for a maximum  period of six  Business  Days  preceding  the  Distribution  Date shall be for the
account  of the  Master  Servicer.  The  Master  Servicer  and the  Depositor  from time to time  shall be
permitted to withdraw or receive  distribution  of any and all investment  earnings from the  Distribution
Account  on  behalf  of  itself.   The  risk  of  loss  of  moneys  required  to  be  distributed  to  the
Certificateholders  resulting  from  such  investments  shall be  borne  by and be the risk of the  Master
Servicer  and the  Depositor  based on the  Permitted  Investments  on which  such loss is  incurred.  The
Master  Servicer  shall  deposit  the  amount  of any such loss in the  Distribution  Account  within  two
Business Days of receipt of  notification of such loss but not later than the  Distribution  Date on which
the moneys so invested are required to be distributed to the Certificateholders.

         (g)      In the  event  that the  Master  Servicer  and  Securities  Administrator  are no longer
affiliated,  the Master  Servicer shall establish and maintain an account  separate from the  Distribution
Account  into which any funds  remitted by the  Company and  Servicers  will be  deposited.  No later than
noon New York time on the Business Day prior to each  Distribution  Date, the Master  Servicer shall remit
any such funds to the Paying Agent for deposit in the  Distribution  Account.  The Master  Servicer  shall
make the following permitted withdrawals and transfers from such account:

                  (i)      The  Master  Servicer  will,  from  time to time on demand  of the  Company,  a
Servicer or the  Securities  Administrator,  make or cause to be made such  withdrawals  or transfers from
the  account as the Master  Servicer  has  designated  for such  transfer or  withdrawal  pursuant to this
Agreement and the related  Servicing  Agreement.  The Master  Servicer may clear and terminate the account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

                  (ii)     On an ongoing  basis,  the Master  Servicer  shall  withdraw  from the  account
(i) any expenses,  costs and liabilities  recoverable by the Trustee, the Master Servicer,  the Securities
Administrator  or the Custodian  pursuant to Sections 3.03, 7.04 and 9.05 and (ii) any  amounts payable to
the Master Servicer as set forth in  Section 3.14;  provided,  however,  that the Master Servicer shall be
obligated to pay from its own funds any amounts which it is required to pay under Section 7.03(a).

                  (iii)    In addition,  on or before each Business Day prior to each  Distribution  Date,
the Master Servicer shall deposit in the  Distribution  Account (or remit to the Securities  Administrator
for deposit therein) any Monthly  Advances  required to be made by the Master Servicer with respect to the
Mortgage Loans.

                  (iv)     No  later  than  noon  New  York  time  on  each  Business  Day  prior  to each
Distribution  Date, the Master  Servicer will transfer all Available  Funds on deposit in the account with
respect to the related Distribution Date to the Paying Agent for deposit in the Distribution Account.

         Section 4.05.     Permitted   Withdrawals  and  Transfers  from  the  Distribution  Account.  The
Securities  Administrator  will,  from time to time on demand of the Master  Servicer  (or with respect to
clause (l) hereto,  on demand of the Trustee,  the Securities  Administrator  or the  Custodian),  make or
cause to be made such  withdrawals or transfers from the  Distribution  Account as the Master Servicer has
designated for such transfer or withdrawal  pursuant to this Agreement and the Servicing  Agreements or as
the Securities Administrator deems necessary for the following purposes:

         (a)      to reimburse  the Master  Servicer or any  Servicer  for any Monthly  Advance of its own
funds,  the right of the Master  Servicer  or a  Servicer  to  reimbursement  pursuant  to this  subclause
(i) being  limited to amounts  received on a particular  Mortgage Loan (including,  for this purpose,  the
Repurchase Price therefor,  Insurance Proceeds and Liquidation  Proceeds) which represent late payments or
recoveries  of the  principal  of or interest on such  Mortgage  Loan with  respect to which such  Monthly
Advance was made;

         (b)      to  reimburse  the  Master   Servicer  or  any  Servicer  from  Insurance   Proceeds  or
Liquidation  Proceeds  relating to a particular  Mortgage Loan for amounts expended by the Master Servicer
or such  Servicer in good faith in  connection  with the  restoration  of the related  Mortgaged  Property
which was damaged by an Uninsured Cause or in connection with the liquidation of such Mortgage Loan;

         (c)      to reimburse the Master Servicer or any Servicer from Insurance  Proceeds  relating to a
particular  Mortgage  Loan for  insured  expenses  incurred  with  respect  to such  Mortgage  Loan and to
reimburse the Master Servicer or such Servicer from Liquidation  Proceeds from a particular  Mortgage Loan
for Liquidation  Expenses  incurred with respect to such Mortgage Loan;  provided that the Master Servicer
shall not be entitled to  reimbursement  for  Liquidation  Expenses with respect to a Mortgage Loan to the
extent that (i) any  amounts with respect to such Mortgage Loan were paid as Excess  Liquidation  Proceeds
pursuant  to clause  (xi) of  this  Section  4.05(a) to the Master  Servicer;  and  (ii) such  Liquidation
Expenses were not included in the computation of such Excess Liquidation Proceeds;

         (d)      to pay the Master Servicer or any Servicer,  as appropriate,  from Liquidation  Proceeds
or Insurance  Proceeds  received in connection with the liquidation of any Mortgage Loan, the amount which
the Master  Servicer  or such  Servicer  would have been  entitled  to receive  under  clause (ix) of this
Section  4.05(a)  as  servicing  compensation  on  account  of each  defaulted  scheduled  payment on such
Mortgage Loan if paid in a timely manner by the related Mortgagor;

         (e)      to pay the Master  Servicer or any Servicer from the  Repurchase  Price for any Mortgage
Loan,  the amount which the Master  Servicer or such  Servicer  would have been  entitled to receive under
clause (ix) of this Section 4.05(a) as servicing compensation;

         (f)      to  reimburse  the Master  Servicer or any  Servicer  for  advances of funds (other than
Monthly  Advances) made with respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to
this clause being limited to amounts received on the related  Mortgage Loan (including,  for this purpose,
the  Repurchase  Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent  late
recoveries of the payments for which such advances were made;

         (g)      to reimburse  the Master  Servicer or any Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

         (h)      to pay the Master Servicer as set forth in Section 3.14;

         (i)      to reimburse the Master  Servicer for expenses,  costs and  liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

         (j)      to pay to  the  Master  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds to the extent not retained by the related Servicer;

         (k)      to  reimburse  or pay any  Servicer  any  such  amounts  as are due  thereto  under  the
applicable  Servicing  Agreement  and have not been  retained  by or paid to the  Servicer,  to the extent
provided in the related Servicing Agreement;

         (l)      to reimburse the Trustee,  the Securities  Administrator  or the Custodian for expenses,
costs and liabilities incurred by or reimbursable to it pursuant to this Agreement;

         (m)      to remove amounts deposited in error;

         (n)      to clear and terminate the Distribution Account pursuant to Section 10.01; and

         (o)      to pay the Depositor as set forth in Section 4.04(e).

         (p)      The  Securities  Administrator  shall  keep  and  maintain  separate  accounting,  on  a
Mortgage  Loan by Mortgage Loan basis and shall provide a copy to the  Securities  Administrator,  for the
purpose of  accounting  for any  reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)
through  (vi) and  (viii) or with  respect  to any such  amounts  which  would  have been  covered by such
clauses  had the  amounts  not been  retained  by the  Master  Servicer  without  being  deposited  in the
Distribution  Account under Section  4.04(b).  Reimbursements  made pursuant to clauses (vii),  (ix), (xi)
and (xii) will be allocated between the Loan Groups or Sub-Loan Groups,  as applicable,  pro rata based on
the aggregate  Stated  Principal  Balances of the Mortgage Loans in each Loan Group or Sub-Loan  Group, as
applicable.

         (q)      On each Distribution  Date, the Securities  Administrator  shall distribute the Interest
Funds,  Principal Funds and Available Funds to the extent on deposit in the Distribution  Account for each
Loan Group or  Sub-Loan  Group,  as applicable,  to the Holders of the related  Certificates in accordance
with Section 6.01.

         Section 4.06.     Reserve Fund. (a) On or before the Closing Date,  the Securities  Administrator
shall establish one or more segregated trust  accounts (the  "Reserve Fund") in the name of the Trustee on
behalf of the Holders of the Group I Offered,  Class I-B-3, Class B-IO, Class II-B-1,  Class II-B-2, Class
II-X-B1 and Class II-X-B2  Certificates.  The Reserve Fund must be an Eligible  Account.  The Reserve Fund
shall be entitled  "Reserve  Fund,  U.S. Bank National  Association as Trustee f/b/o holders of Structured
Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust 2006-3,  Mortgage Pass-Through  Certificates,
Series  2006-3."   The  Securities  Administrator  shall  demand  payment  of  all  money  payable  by the
Counterparty  under the Cap  Contracts.  The  Securities  Administrator  shall deposit in the Reserve Fund
all  payments  received  by it  from  the  Counterparty  pursuant  to the  Cap  Contracts  and,  prior  to
distribution of such amounts  pursuant to Sections  6.01(a) and 6.02(i)(a),  all payments  described under
the Ninth and Tenth clauses of Section  6.01(a) and clause (J) of Section  6.02(i)(a).   All Cap  Contract
Payment   Amounts   received   from  Cap   Contracts   benefiting   the   Group  I   Offered   and   Class
I-B-3 Certificateholders  and  the amounts  described  in the Ninth and Tenth  clauses of Section  6.01(a)
deposited to  the Reserve  Fund shall be held by the Securities  Administrator  in the name of the Trustee
on  behalf  of  the  Trust,   in  trust  for  the   benefit  of  the  Group  I  Offered  and  Class  I-B-3
Certificateholders,  as  applicable, and  the Class B-IO  Certificateholders in  accordance with the terms
and  provisions  of  this  Agreement.  All Cap  Contract  Payment  Amounts  received  from  Cap  Contracts
benefiting  the Class  II-B-1 and Class II-B-2  Certificateholders and  the amounts  described  in Section
6.02(i)(a)(J) deposited  to the Reserve Fund shall be held by the Securities  Administrator in the name of
the  Trustee  on behalf of the  Trust,  in trust for the  benefit  of the Class  II-B-1  and Class  II-B-2
Certificateholders,  as applicable, and  the Class II-X-B  Certificateholders in accordance with the terms
and  provisions  of this  Agreement.   On each  Distribution  Date,  the  Securities  Administrator  shall
distribute  amounts on deposit in  the Reserve  Fund to (i) the  Group I Offered,  Class I-B-3,  and Class
B-IO   Certificateholders in   accordance   with   the Ninth   and  Tenth   clauses  of  Section   6.01(a)
and Section 6.01(b)   and  (ii) the  Class  II-B-1,   Class  II-B-2,   Class  II-X-B1  and  Class  II-X-B2
Certificateholders in accordance with Sections 6.02(i)(a)(J) and 6.02(i)(f).

         (b)      The  Reserve  Fund  is  an  "outside  reserve  fund"  within  the  meaning  of  Treasury
Regulation  Section  1.860G-2(h)  and shall be an asset of the Trust  Fund but not an asset of any  2006-3
REMIC.  The  Securities  Administrator  on behalf of the Trust shall be the  nominal  owner of the Reserve
Fund.    For   federal    income   tax   purposes,    the   Class   B-IO,    Class   II-X-B1   and   Class
II-X-B2 Certificateholders shall  be the  beneficial  owners of the Reserve Fund,  subject to the power of
the Securities  Administrator to distribute  amounts under the Ninth and Tenth clauses of Section 6.01(a),
Section  6.01(b),  Section  6.02(a)(J)  and and  Section  6.02(i)(f) and  shall  report  items of  income,
deduction,  gain or loss arising therefrom.  For federal income tax purposes, (i)  amounts  distributed to
Certificateholders  pursuant to the Ninth and  Tenth clauses  of Section  6.01(a) will be treated as first
distributed to the Class B-IO  Certificateholders and then paid from the Class B-IO  Certificateholders to
the  applicable  Group I  Offered or  Class  I-B-3 Certificateholders  and  (ii)  amounts  distributed  to
Certificateholders  pursuant to Section  6.02(i)(a)(J)  will be treated as first  distributed to the Class
II-X-B1 or Class  II-X-B2 Certificateholders,  as  applicable, and  then paid  from such  Class II-X-B1 or
Class II-X-B2 Certificateholders to the Class II-B-1 or Class II-B-2  Certificateholders,  as applicable.
Amounts in the Reserve  Fund held in trust for the  benefit of the Group I Offered,  Class I-B-3 and Class
B-IO  Certificateholders  shall,  at the  written  direction  of the  Class  B-IO  Certificateholders,  be
invested  in  Permitted  Investments  that  mature  no  later  than  the  Business  Day  prior to the next
succeeding  Distribution  Date.  If no written  direction  is  received,  the amounts in the Reserve  Fund
shall remain  uninvested.  Amounts in the Reserve  Fund held in trust for  the benefit of the Class II-B-1
or   Class    II-B-2    Certificateholders,    as    applicable, and    the Class    II-X-B1    or   Class
II-X-B2 Certificateholders,  as applicable, shall,  at the written direction of the Class II-X-B1 or Class
II-X-B2 Certificateholders,  as  applicable,   or invested in Permitted  Investments  that mature no later
than the  Business  Day prior to the next  succeeding  Distribution  Date.   If no  written  direction  is
received,  the  amounts  in the  Reserve  Fund  shall  remain  uninvested.  Any  losses on such  Permitted
Investments  shall not in any case be a liability of the Securities  Administrator  but an amount equal to
such  losses  shall be given by the Class  B-IO,  Class  II-X-B1 or Class  II-X-B2 Certificateholders,  as
applicable, to  the Securities  Administrator  out of such  Certificateholders'  own funds  immediately as
realized,  for deposit by the  Securities  Administrator  into the  Reserve  Fund.  To the extent that the
Class B-IO, Class II-X-B1 or Class  II-X-B2 Certificateholders have  provided the Securities Administrator
with such written direction to invest such funds in Permitted  Investments,  on each Distribution Date the
Securities  Administrator shall distribute all net income and gain from such Permitted  Investments in the
Reserve Fund to the Class B-IO, Class II-X-B1 or Class  II-X-B2 Certificateholders,  as applicable, not as
a  distribution  in respect of any interest in any 2006-3 REMIC.  All amounts earned on amounts on deposit
in the  Reserve  Fund held in trust for the  benefit  of the Group I Offered,  Class  I-B-3 and Class B-IO
Certificateholders  shall be taxable to the Class B-IO  Certificateholders.  All amounts earned on amounts
on  deposit  in the  Reserve  Fund  held in trust for the  benefit  of the  Class  II-B-1 or Class  II-B-2
Certificateholders,   as  applicable, and  the Class  II-X-B1  or  Class  II-X-B2 Certificateholders,   as
applicable, shall be taxable to the Class II-X-B1 or Class II-X-B2 Certificateholders, as applicable.

         Section 4.07.     Class XP Reserve  Account.  (a) The Securities  Administrator  shall  establish
and  maintain  with itself a  separate,  segregated  trust  account,  which shall be an Eligible  Account,
titled "Reserve Account,  Wells Fargo Bank, National Association,  as Securities  Administrator f/b/o Bear
Stearns ALT-A Trust 2006-3, Mortgage Pass-Through  Certificates,  Series 2006-3, Class XP". On the Closing
Date, the Depositor  shall deposit $100 into the Class XP Reserve  Account.  Funds on deposit in the Class
XP Reserve  Account shall be held in trust by the  Securities  Administrator  for the holders of the Class
XP Certificates.  The Class XP Reserve Account will not represent an interest in any REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the  Securities  Administrator  shall withdraw the amount
then on deposit in the Class XP Reserve Account and deposit such amount into the  Distribution  Account to
be distributed to the Holders of the related Class XP  Certificates  in accordance  with Sections  6.01(c)
and Section  6.02(e),  as  applicable,  and with regards to the initial $100  deposit,  this Section 4.07.
The initial $100 deposited in the Class XP Reserve  Account shall be applied to the Class XP  Certificates
on a pro rata basis based upon the initial  certificate  balances stated on the Class XP Certificates.  In
addition,  on the earlier of (x) the Business Day prior to the  Distribution  Date on which all the assets
of the Trust Fund are  repurchased as described in Section  10.01(a) and (y) the Business Day prior to the
Distribution  Date occurring in  March 2012,  the  Securities  Administrator  shall withdraw the amount on
deposit in the Class XP Reserve  Account,  deposit  such  amount into the  Distribution  Account and remit
such  amount  to  the  Securities   Administrator  and  provide  written  instruction  to  the  Securities
Administrator  to pay such amount to the related Class XP  Certificates  in  accordance  with this Section
4.07,  Sections  6.01(c) and Section  6.02(e),  as applicable,  and following such withdrawal the Class XP
Reserve Account shall be closed.

         Section 4.08.     Pre-Funding Account and Pre-Funding Reserve Account.

         (a)      No later than the  Closing  Date,  the  Paying  Agent  shall  establish  and  maintain a
segregated trust account or sub-account of a trust account,  which shall be titled  "Pre-Funding  Account,
U.S.  Bank  National  Association,  as trustee for the  benefit of holders of  Structured  Asset  Mortgage
Investments II Inc., Bear Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series 2006-3" (the
"Pre-Funding  Account").  The  Pre-Funding  Account  shall be an  Eligible  Account or a sub account of an
Eligible Account.  The Paying Agent shall,  promptly upon receipt,  deposit in the Pre-Funding Account and
retain  therein the Pre-Funded  Amount  remitted on the Closing Date to the Paying Agent by the Depositor.
Funds deposited in the  Pre-Funding  Account shall be held in trust by the Paying Agent for the Holders of
the Certificates related to Loan Group III for the uses and purposes set forth herein.

         (b)      The Paying Agent will invest funds deposited in the  Pre-Funding  Account as directed by
the Depositor or its designee in writing in Permitted  Investments  with a maturity date (i) no later than
the  Business Day  immediately  preceding  the date on which such funds are required to be withdrawn  from
such account  pursuant to this  Agreement,  if a Person other than the Paying Agent or an Affiliate of the
Paying  Agent is the obligor for the  Permitted  Investment,  or (ii) no later than the date on which such
funds are required to be withdrawn  from such account or sub account of a trust  account  pursuant to this
Agreement,  if the Paying  Agent or an  affiliate  of the Paying  Agent is the obligor  for the  Permitted
Investment  (or, if no written  direction is received by the Paying Agent from the  Depositor,  then funds
in such account shall remain uninvested).  For federal income tax purposes,  the Depositor or its designee
shall be the owner of the  Pre-Funding  Account and shall report all items of income,  deduction.  gain or
loss  arising  therefrom.  All  income  and  gain  realized  from  investment  of funds  deposited  in the
Pre-Funding  Account shall be transferred to the Interest  Coverage Account at the following times: (i) on
the Business Day  immediately  preceding each  Distribution  Date, if a Person other than the Paying Agent
or an Affiliate of the Paying Agent is the obligor for the Permitted  Investment,  or on each Distribution
Date,  if the  Paying  Agent  or an  Affiliate  of the  Paying  Agent  is the  obligor  for the  Permitted
Investment,  (ii) on the Business Day  immediately  preceding each  Subsequent  Transfer Date, if a Person
other  than the  Paying  Agent or an  Affiliate  of the  Paying  Agent is the  obligor  for the  Permitted
Investment,  or on each Subsequent  Transfer Date, if the Paying Agent or an Affiliate of the Paying Agent
is the obligor  for the  Permitted  Investment  or (iii)  within one  Business  Day of the Paying  Agent's
receipt  thereof.  Such  transferred  funds shall not  constitute  income and gain for purposes of Section
4.09(b) hereof.  The Depositor or its designee shall deposit in the Pre-Funding  Account the amount of any
net loss incurred in respect of any such Permitted  Investment  immediately  upon realization of such loss
without any right of reimbursement  therefor.  At no time will the Pre-Funding  Account be an asset of any
REMIC created hereunder.

         (c)      Amounts on deposit in the  Pre-Funding  Account  shall be  withdrawn by the Paying Agent
as follows:

                  (i)      On any  Subsequent  Transfer  Date,  the Paying Agent shall  withdraw  from the
         Pre-Funding  Account an amount equal to 100% of the Stated  Principal  Balances of the Subsequent
         Mortgage  Loans  transferred  and  assigned  to the Trustee on behalf of the Trust for deposit in
         the related  Loan Group or  Sub-Loan  Group on such  Subsequent  Transfer  Date and deposit  such
         amount into the Pre-Funding Reserve Account;

                  (ii)     If the amount on deposit in the  Pre-Funding  Account  (exclusive of investment
         income) has not been reduced to zero by the close of business on the date of  termination  of the
         Pre-Funding  Period,  then at the close of business on such date,  the Paying Agent shall deposit
         into  the  Pre-Funding   Reserve  Account  any  amounts  remaining  in  the  Pre-Funding  Account
         (exclusive of investment income) for distribution in accordance with Section 4.08(e)(ii);

                  (iii)    To withdraw any amount not required to be deposited in the Pre-Funding  Account
         or deposited therein in error; and

                  (iv)     Upon  the  earliest  of (i) the  reduction  of the  Principal  Balances  of the
         Certificates  to zero or (ii) the  termination  of this  Agreement  in  accordance  with  Section
         10.01,  to withdraw  (and deposit in the  Pre-Funding  Reserve  Account) any amount  remaining on
         deposit in the Pre-Funding  Account for payment to the related  Certificateholders  then entitled
         to  distributions  in respect of principal until the Principal  Balance of the  Certificates  has
         been reduced to zero, and any remaining amount to the Depositor.

         Withdrawals  pursuant to clauses (i), (ii) and (iv) shall be treated as  contributions of cash to
REMIC II on the date of withdrawal.

         (d)      No later than the  Closing  Date,  the  Paying  Agent  shall  establish  and  maintain a
segregated trust account or a sub-account of a trust account,  which shall be titled "Pre-Funding  Reserve
Account,  U.S.  Bank  National  Association  as Trustee  for the  benefit of holders of  Structured  Asset
Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series
2006-3" (the "Pre-Funding Reserve Account").  The Pre-Funding Reserve Account shall be an Eligible Account
or a sub account of an Eligible  Account.  The Paying Agent shall,  at the close of business on the day of
the termination of the Pre-Funding  Period,  deposit in the Pre-Funding Reserve Account and retain therein
any funds  remaining in the  Pre-Funding  Account at the close of business on such day. Funds deposited in
the  Pre-Funding  Reserve  Account  shall be held in trust by the Paying Agent for the  Certificateholders
for the uses and purposes set forth herein.

         (e)      The Paying Agent shall not invest funds  deposited in the Pre-Funding  Reserve  Account.
The  Pre-Funding  Reserve Account and any funds on deposit therein shall be assets of REMIC II. Amounts on
deposit in the Pre-Funding Reserve Account shall be withdrawn by the Paying Agent as follows:

                  (i)      On any  Subsequent  Transfer  Date,  the Paying Agent shall  withdraw  from the
         Pre-Funding  Reserve  Account  the  amount  deposited  therein on such date  pursuant  to Section
         4.08(c)(i)  in respect of a  Subsequent  Mortgage  transferred  and  assigned  to the  Trustee on
         behalf of the Trust for deposit in the related Loan Group on such  Subsequent  Transfer  Date and
         pay such amount to or upon the order of the Depositor  upon  satisfaction  of the  conditions set
         forth in Section 2.07 with respect to such transfer and assignment;

                  (ii)     On the Distribution Date immediately  following  termination of the Pre-Funding
         Period,  the Paying Agent shall  withdraw  from the  Pre-Funding  Reserve  Account the  Remaining
         Pre-Funded  Amount for the related Loan Group or Sub-Loan  Group  deposited  therein on such date
         pursuant to Section  4.08(c)(ii) for distribution to the related  Certificate  Groups pursuant to
         Section 6.02(ii)(a); and

                  (iii)    On each  Distribution  Date during the Pre-Funding  Period and the Distribution
         Date  immediately  following  termination  of the  Pre-Funding  Period,  the Paying  Agent  shall
         withdraw  from the  Pre-Funding  Reserve  Account  the  amount  deposited  therein  on such  date
         pursuant to Section  4.08(c) for  distribution  as Available  Funds with respect to each Sub-Loan
         Group in Loan Group III pursuant to Section 6.02(ii)(a).

         Section 4.09      Interest Coverage Account.

         (a)      No later than the  Closing  Date,  the  Paying  Agent  shall  establish  and  maintain a
segregated  trust account or a sub account of a trust account,  which shall be titled  "Interest  Coverage
Account,  U.S.  Bank  National  Association  as trustee  for the  benefit of holders of  Structured  Asset
Mortgage  Investments  II Inc.,  Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,  Series
2006-3" (the "Interest Coverage  Account").  The Interest Coverage Account shall be an Eligible Account or
a sub account of an Eligible  Account.  The Paying  Agent shall,  promptly  upon  receipt,  deposit in the
Interest  Coverage  Account and retain  therein  the  Interest  Coverage  Amount for each  Sub-Loan  Group
remitted on the Closing Date to the Paying Agent by the  Depositor  and all income and gain  realized from
investment of funds deposited in the Pre-Funding  Account pursuant to Section 4.08(b).  Funds deposited in
the Interest  Coverage Account shall be held in trust by the Paying Agent for the  Certificateholders  for
the uses and purposes set forth herein.

         (b)      For  federal  income tax  purposes,  the  Depositor  shall be the owner of the  Interest
Coverage Account and shall report all items of income,  deduction,  gain or loss arising therefrom.  At no
time will the Interest  Coverage Account be an asset of any REMIC created  hereunder.  All income and gain
realized from investment of funds deposited in the Interest  Coverage  Account,  which investment shall be
made solely upon the written  direction of the Depositor,  shall be for the sole and exclusive  benefit of
the  Depositor  and  shall be  remitted  by the  Paying  Agent to the  Depositor  no later  than the first
Business Day following  receipt of such income and gain by the Paying Agent. If no written  direction with
respect to such  investment  shall be received by the Paying Agent from the Depositor,  then funds in such
Account  shall  remain  uninvested.  The  Depositor  shall  deposit in the Interest  Coverage  Account the
amount of any net loss incurred in respect of any such Permitted  Investment  immediately upon realization
of such loss.

         (c)      On each  Distribution  Date during the Pre-Funding  Period and on the day of termination
of the  Pre-Funding  Period,  the Paying  Agent shall  withdraw  from the  Interest  Coverage  Account and
deposit in the  Pre-Funding  Reserve  Account  an amount of  interest  that  accrues  during  the  related
Interest  Accrual  Period at the Weighted  Average Group Pass Through Rate for the related  Sub-Loan Group
on the  excess,  if any,  of the  Pre-Funded  Amount for such  Sub-Loan  Group over the  aggregate  Stated
Principal  Balance  of  Subsequent  Mortgage  Loans in such  Sub-Loan  Group  that both (i) had a Due Date
during the Due Period relating to such  Distribution  Date or the  Distribution  Date following the end of
the Pre-Funding  Period, as applicable,  and (ii) had a Subsequent  Cut-off Date prior to the first day of
the month in which such  Distribution  Date  occurs.  Such  withdrawal  and deposit  shall be treated as a
contribution  of cash by the Mortgage Loan Seller to REMIC II on the date thereof.  Immediately  following
any such withdrawal and deposit,  and immediately  following the conveyance of any Subsequent  Mortgage to
the Trust on any Subsequent  Transfer  Date,  the Paying Agent shall,  at the request of the Mortgage Loan
Seller,  withdraw  from the  Interest  Coverage  Account  and  remit to the  Mortgage  Loan  Seller or its
designee  an amount  equal to the  excess,  if any,  of the amount  remaining  in such  Interest  Coverage
Account  over the amount that would be required  to be  withdrawn  therefrom  (assuming  sufficient  funds
therein)  pursuant to the second  preceding  sentence on each subsequent  Distribution  Date, if any, that
will occur during the  Pre-Funding  Period or on the day of termination of the Pre-Funding  Period,  if no
Subsequent  Mortgage were acquired by the Trust Fund after the end of the  Prepayment  Period  relating to
the current  Distribution  Date or the Distribution  Date following the end of the Pre-Funding  Period, as
applicable.  On the day of termination  of the  Pre-Funding  Period,  the Paying Agent shall withdraw from
the Interest  Coverage  Account and remit to the Mortgage Loan Seller or its designee the amount remaining
in such  Interest  Coverage  Account  after  payment  of the amount  required  to be  withdrawn  therefrom
pursuant to the second preceding sentence on the day of termination of the Pre-Funding Period.

         (d)      Upon the earliest of (i) the  Distribution  Date  immediately  following  the end of the
Pre-Funding  Period,  (ii) the reduction of the principal  balances of the  Certificates  to zero or (iii)
the  termination of this Agreement in accordance  with Section 10.01,  any amount  remaining on deposit in
the Interest  Coverage Account after  distributions  pursuant to paragraph (c) above shall be withdrawn by
the Paying Agent and paid to the Sponsor or its designee.

                                                ARTICLE V
                                               Certificates

         Section 5.01.     Certificates.   (a)  The   Depository,   the  Depositor   and  the   Securities
Administrator  have  entered  into a Depository  Agreement  dated as of the Closing Date (the  "Depository
Agreement").   Except  for  the  Residual  Certificates,  the  Private  Certificates  and  the  Individual
Certificates and as provided in Section 5.01(b),  the  Certificates  shall at all times remain  registered
in the name of the  Depository  or its nominee  and at all times:  (i) registration  of such  Certificates
may  not be  transferred  by  the  Securities  Administrator  except  to a  successor  to the  Depository;
(ii) ownership  and transfers of registration of such Certificates on the books of the Depository shall be
governed by applicable  rules  established by the Depository;  (iii) the  Depository may collect its usual
and  customary  fees,  charges  and  expenses  from  its  Depository  Participants;  (iv)  the  Securities
Administrator  shall  deal  with the  Depository  as  representative  of such  Certificate  Owners  of the
respective Class of  Certificates for purposes of exercising the rights of  Certificateholders  under this
Agreement,  and requests and  directions  for and votes of such  representative  shall not be deemed to be
inconsistent if they are made with respect to different  Certificate  Owners;  and (v) the Trustee and the
Securities  Administrator  may rely and shall be fully protected in relying upon information  furnished by
the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any  time  the  Holders  of all of the  Certificates  of one or more  such  Classes  request  that  the
Securities  Administrator  cause such Class to become Global  Certificates,  the Securities  Administrator
and the Depositor  will take such action as may be reasonably  required to cause the  Depository to accept
such Class or Classes for trading if it may legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository's normal procedures.

         (b)      If (i)(A) the  Depositor  advises  the  Securities  Administrator  in  writing  that the
Depository is no longer willing or able to properly discharge its  responsibilities  as Depository and (B)
the  Depositor  is unable to locate a  qualified  successor  within 30 days or (ii) the  Depositor  at its
option advises the Securities  Administrator in writing that it elects to terminate the book-entry  system
through the  Depository,  the  Securities  Administrator  shall  request  that the  Depository  notify all
Certificate  Owners of the  occurrence  of any such event and of the  availability  of  definitive,  fully
registered  Certificates  to  Certificate  Owners  requesting  the same.  Upon surrender to the Securities
Administrator of the  Certificates by the Depository,  accompanied by registration  instructions  from the
Depository for registration, the Securities Administrator shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner's  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Securities  Administrator  to exchange or
cause the exchange of the Certificate  Owner's  interest in such Class of  Certificates  for an equivalent
interest  in  fully  registered  definitive  form.  Upon  receipt  by  the  Securities   Administrator  of
instructions  from the  Depository  directing the Securities  Administrator  to effect such exchange (such
instructions  to contain  information  regarding the Class of Certificates  and the Certificate  Principal
Balance  being  exchanged,  the  Depository  Participant  account to be  debited  with the  decrease,  the
registered holder of and delivery instructions for the definitive  Certificate,  and any other information
reasonably  required by the Securities  Administrator),  (i) the Securities  Administrator  shall instruct
the  Depository  to reduce the  related  Depository  Participant's  account by the  aggregate  Certificate
Principal  Balance of the  definitive  Certificate,  (ii) the Securities  Administrator  shall execute and
deliver,  in accordance with the  registration  and delivery  instructions  provided by the Depository,  a
Definitive  Certificate  evidencing such  Certificate  Owner's  interest in such Class of Certificates and
(iii) the Securities  Administrator  shall execute a new Book-Entry  Certificate  reflecting the reduction
in the  aggregate  Certificate  Principal  Balance  of such  Class of  Certificates  by the  amount of the
definitive Certificates.

         Neither  the  Depositor  nor the  Securities  Administrator  shall be liable for any delay in the
delivery of any instructions  required  pursuant to this Section 5.01(b) and may conclusively rely on, and
shall be protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC I."  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC I and the  designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component I of the Class R Certificates.  None of the REMIC I Regular Interests will be certificated.

                                                                                Initial
Class Designation for each REMIC I     Type of        Uncertificated        Uncertificated          Assumed Final
             Interest                  Interest     Pass-Through Rate      Principal Balance     Distribution Date*
------------------------------------ ------------- --------------------- ---------------------- ----------------------
Y-1                                    Regular         Variable(1)             $178,076.60            May 2036
Y-2                                    Regular         Variable(2)             $170,700.11            May 2036
Y-3                                    Regular         Variable(3)             $184,611.73            May 2036
Y-4                                    Regular         Variable (4)             $24,283.01            May 2036
Z-1                                    Regular         Variable(1)         $356,008,565.34            May 2036
Z-2                                    Regular         Variable(2)         $341,261,590.36            May 2036
Z-3                                    Regular         Variable (3)        $369,038,840.82            May 2036
Z-4                                    Regular         Variable(4)          $48,541,740.67            May 2036
Component I of the Class R
Certificates                           Residual            (5)                       $0               May 2036

_______________________

     *   The Distribution  Date in the specified month,  which is the month following the month the latest
         maturing  Mortgage Loan in the related  Sub-Loan Group matures.  For federal income tax purposes,
         for each REMIC I Regular  Interest,  the  "latest  possible  maturity  date" shall be the Assumed
         Final Distribution Date.
     (1) Interest  distributed to REMIC I  Regular  Interests Y-1 and Z-1 on each  Distribution  Date will
         have  accrued at the  weighted  average  of the Net Rates for the  Sub-Loan  Group II-1  Mortgage
         Loans on the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such
         Distribution Date.
     (2) Interest  distributed to REMIC I  Regular  Interests Y-2 and Z-2 on each  Distribution  Date will
         have  accrued at the  weighted  average  of the Net Rates for the  Sub-Loan  Group II-2  Mortgage
         Loans on the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such
         Distribution Date.
     (3) Interest  distributed to REMIC I  Regular  Interests Y-3 and Z-3 on each  Distribution  Date will
         have  accrued at the  weighted  average  of the Net Rates for the  Sub-Loan  Group II-3  Mortgage
         Loans on the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such
         Distribution Date.
     (4) Interest  distributed to REMIC I  Regular  Interests Y-4 and Z-4 on each  Distribution  Date will
         have  accrued at the  weighted  average  of the Net Rates for the  Sub-Loan  Group II-4  Mortgage
         Loans on the applicable  Uncertificated  Principal Balance  outstanding  immediately  before such
         Distribution Date.
     (5) Component I of the Class R Certificates will not bear interest.


                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group III Mortgage  Loans and certain  other related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  "REMIC II."  Component II of the Class R  Certificates  will  represent  the sole
Class of  "residual  interests" in REMIC II for purposes of the REMIC Provisions (as defined herein) under
federal  income tax law.  The  following  table  irrevocably  sets forth the  designation,  Uncertificated
Pass-Through  Rate and initial  Uncertificated  Principal  Balance for each of the "regular  interests" in
REMIC II and the designation and Certificate  Principal  Balance of the Class R Certificates  allocable to
Component II of the Class R Certificates.  None of the REMIC II Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated          Assumed Final
            II Interest                Interest     Pass-Through Rate      Principal Balance     Distribution Date*
------------------------------------ ------------- --------------------- ---------------------- ----------------------
Y-1                                    Regular         Variable(1)              $134,405.20           May 2036
Y-2                                    Regular         Variable(2)               $62,857.67           May 2036
Y-3                                    Regular         Variable(3)               $46,321.05           May 2036
Y-4                                    Regular         Variable (4)              $72,024.85           May 2036
Y-5                                    Regular         Variable(5)               $85,081.17           May 2036
Y-6                                    Regular         Variable(6)               $99,868.41           May 2036
Z-1                                    Regular         Variable(1)          $268,676,101.25           May 2036
Z-2                                    Regular         Variable(2)          $125,652,491.46           May 2036
Z-3                                    Regular         Variable (3)          $92,595,822.02           May 2036
Z-4                                    Regular         Variable(4)          $143,977,666.82           May 2036
Z-5                                    Regular         Variable(5)          $170,077,332.14           May 2036
Z-6                                    Regular         Variable(6)          $199,636,950.13           May 2036
Component II of the Class R
Certificates                           Residual            (7)                        $0              May 2036

_______________________

*    The  Distribution  Date in the  specified  month,  which is the month  following the month the latest
     maturing  Mortgage Loan in the related Sub-Loan Group matures.  For federal income tax purposes,  for
     each REMIC II Regular  Interest,  the "latest  possible  maturity  date"  shall be the Assumed  Final
     Distribution Date.
(1)  Interest  distributed to REMIC II Regular  Interests Y-1 and Z-1 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-1 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(2)      Interest  distributed to REMIC II Regular  Interests Y-2 and Z-2 on each  Distribution  Date will
     have accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-2  Mortgage  Loans
     on the applicable  Uncertificated  Principal Balance outstanding immediately before such Distribution
     Date.
(3)  Interest  distributed to REMIC II Regular  Interests Y-3 and Z-3 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-3 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(4)  Interest  distributed to REMIC II Regular  Interests Y-4 and Z-4 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-4 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(5)  Interest  distributed to REMIC II Regular  Interests Y-5 and Z-5 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-5 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(6)  Interest  distributed to REMIC II Regular  Interests Y-6 and Z-6 on each  Distribution Date will have
     accrued at the weighted  average of the Net Rates for the Sub-Loan  Group III-6 Mortgage Loans on the
     applicable Uncertificated Principal Balance outstanding immediately before such Distribution Date.
(7)  Component II of the Class R Certificates will not bear interest.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group I Loans and certain other  related  assets  subject to
this  Agreement as a REMIC for federal  income tax purposes,  and such  segregated  pool of assets will be
designated as  "REMIC III."  Component III of the Class R  Certificates  will  represent the sole Class of
"residual  interests" in REMIC III for purposes of the REMIC  Provisions under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for each of the "regular  interests" in REMIC III  and the  designation
and Certificate  Principal  Balance of the Class R Certificates  allocable to Component III of the Class R
Certificates.  None of the REMIC III Regular Interests will be certificated.

                                                                                Initial
 Class Designation for each REMIC      Type of        Uncertificated        Uncertificated          Assumed Final
           III Interest                Interest     Pass-Through Rate      Principal Balance     Distribution Date*
------------------------------------ ------------- --------------------- ---------------------- ----------------------
LT1                                    Regular         Variable(1)             $921,083,293.36        May 2036
LT2                                    Regular         Variable(1)                  $29,873.87        May 2036
LT3                                    Regular            0.00%                      62,249.90        May 2036
LT4                                    Regular         Variable(2)                  $62,249.90        May 2036
Component III of the Class R
Certificates                           Regular             (3)                           $0           May 2036

______________________

*    The  Distribution  Date in the  specified  month,  which is the month  following the month the latest
     maturing Mortgage Loan in the related Loan Group matures.  For federal income tax purposes,  for each
     REMIC  III  Regular  Interest,  the  "latest  possible  maturity  date"  shall be the  Assumed  Final
     Distribution Date.
(1)  REMIC III Regular  Interests  LT1 and LT2 will bear interest at a variable rate equal to the weighted
     average of the Net Rates on the Group I Mortgage Loans.
(2)  REMIC III Regular  Interest  LT4 will bear  interest at a variable  rate equal to twice the  weighted
     average of the Net Rates on the Group I Mortgage Loans.
(3)  Component III of the Class R Certificates will not bear interest.

                  (iv)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC I Regular  Interests  and any  proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC IV."  Component  IV of  the  Class R  Certificates  will  represent  the  sole  Class of  "residual
interests" in REMIC IV for purposes of the REMIC  Provisions  under federal  income tax law. The following
table   irrevocably   sets  forth  the   designation,   Uncertificated   Pass-Through   Rate  and  initial
Uncertificated  Principal Balance for each of the "regular  interests" in REMIC IV and the designation and
Certificate  Principal  Balance  of the Class R  Certificates  allocable  to  Component  IV of the Class R
Certificates.

               Class Designation for each          Type of     Initial Uncertificated   Uncertificated Pass-Through
                    REMIC IV Interest             Interest       Principal Balance                 Rate
------------------------------------ ------------- --------------------- ---------------------- ----------------------
           II-1A                                   Regular           $325,020,000                   (1)
           II-2A                                   Regular           $311,556,000                   (2)
           II-3A                                   Regular           $336,916,000                   (3)
           II-4A-1                                 Regular            $40,066,000                   (4)
           II-4A-2                                 Regular             $4,250,000                   (4)
           II-B-1                                  Regular            $36,250,000                   (5)
           II-B-2                                  Regular            $20,635,000                   (5)
           II-B-3                                  Regular            $13,943,000                   (5)
           II-B-4                                  Regular            $11,712,000                   (5)
           II-B-5                                  Regular             $8,923,000                   (5)
           II-B-6                                  Regular             $6,137,409                   (5)
           Component   IV  of  the   Class   R    Residual                     $0                   (6)
           Certificates

______________________

(1)  REMIC IV Regular  Interest II-1A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group II-1 Mortgage Loans.


(2)  REMIC IV Regular  Interest II-2A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group II-2 Mortgage Loans.


(3)  REMIC IV Regular  Interest II-3A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group II-3 Mortgage Loans.


(4)  REMIC IV Regular  Interests  II-4A-1 and II-4A-2 will bear  interest at a variable  rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group II-4 Mortgage Loans.


(5)  REMIC IV Regular Interests II-B-1,  II-B-2,  II-B-3,  II-B-4, II-B-5 and II-B-6 will bear interest at
     a variable  rate equal to the weighted  average of the  weighted  average of  the Net  Rates in  each
     related  Sub-Loan  Group  weighted in  proportion  to the results of  subtracting  from the aggregate
     principal  balance of each related Sub-Loan Group, the Certificate  Principal  Balance of the related
     Classes of Senior  Certificates.   For purposes of the REMIC  Provisions,  the foregoing rate will be
     the  weighted  average  of the  Uncertificated  Pass-through  Rate for each of the  REMIC I Y Regular
     Interests.


(6)  Component IV of the Class R Certificates will not bear interest.

                  (v)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the REMIC II Regular  Interests  and any proceeds  thereof as a
REMIC for  federal  income  tax  purposes,  and such  segregated  pool of  assets  will be  designated  as
"REMIC V."  Component V of the Class R  Certificates will represent the sole Class of "residual interests"
in REMIC V for  purposes  of the REMIC  Provisions  under  federal  income tax law.  The  following  table
irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and  initial  Uncertificated
Principal  Balance for each of the "regular  interests"  in REMIC V and the  designation  and  Certificate
Principal Balance of the Class R Certificates allocable to Component V of the Class R Certificates.

              Class Designation for each                           Initial Uncertificated        Uncertificated
              REMIC V Interest                   Type of Interest     Principal Balance        Pass-Through Rate
------------------------------------ ------------- --------------------- ---------------------- ----------------------
              III-1A                                 Regular          $251,069,000                    (1)
              III-2A                                 Regular          $117,418,000                    (2)
              III-3A-1                               Regular           $80,413,000                    (3)
              III-3A-2                               Regular            $6,114,000                    (3)
              III-4A                                 Regular          $134,542,000                    (4)
              III-5A-1                               Regular          $147,700,000                    (5)
              III-5A-2                               Regular           $11,231,000                    (5)
              III-6A-1                               Regular          $166,580,000                    (6)
              III-6A-2                               Regular           $19,974,000                    (6)
              III-B-1                                Regular           $23,526,000                    (7)
              III-B-2                                Regular           $15,017,000                    (7)
              III-B-3                                Regular            $9,510,000                    (7)
              III-B-4                                Regular            $8,510,000                    (7)
              III-B-5                                Regular            $5,506,000                    (7)
              III-B-6                                Regular            $4,006,922                    (7)
              Component V of the Class R             Residual                   $0                    (8)
              Certificates

______________________

(1)  REMIC V Regular  Interest III-1A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group III-1 Mortgage Loans.


(2)  REMIC V Regular  Interest III-2A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group III-2 Mortgage Loans.


(3)  REMIC V Regular  Interests  III-3A-1 and III-3A-2  will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-3 Mortgage Loans.


(4)  REMIC V Regular  Interest III-4A will bear interest at a variable rate equal to the weighted  average
     of the Net Rates of the Sub-Loan Group III-4 Mortgage Loans.


(5)  REMIC V Regular  Interests  III-5A-1 and III-5A-2  will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-5 Mortgage Loans.


(6)  REMIC V Regular  Interests  III-6A-1 and III-6A-2  will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-6 Mortgage Loans.


(7)  REMIC V  Regular  Interests  III-B-1,  III-B-2,  III-B-3,  III-B-4,  III-B-5  and  III-B-6  will bear
     interest  at a  variable  rate  equal to the  weighted  average of the  weighted  average of  the Net
     Rates in each related  Sub-Loan Group  weighted in proportion to the results of subtracting  from the
     aggregate  principal  balance of each related  Sub-Loan Group, the Certificate  Principal  Balance of
     the related  Classes of Senior  Certificates.   For purposes of the REMIC  Provisions,  the foregoing
     rate will be the weighted average of the  Uncertificated  Pass-through  Rate for each of the REMIC II
     Y Regular Interests.


(8)  Component V of the Class R Certificates will not bear interest.



                  (vi)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of the REMIC III Regular  Interests,  REMIC IV Regular Interests and
REMIC V Regular  Interests and any proceeds  thereof as a REMIC for federal income tax purposes,  and such
segregated  pool of assets will be  designated  as  "REMIC VI."  Component VI of the Class R  Certificates
will  represent the sole Class of  "residual  interests" in REMIC VI for purposes of the REMIC  Provisions
under  federal   income  tax  law.  The  following   table   irrevocably   sets  forth  the   designation,
Uncertificated  Pass-Through Rate (which is also the Pass-Through  Rate for the Related  Certificates) and
initial  Uncertificated  Principal  Balance  for each of the  "regular  interests"  in  REMIC VI,  and the
designation and  Certificate  Principal  Balance of the Class R Certificates  allocable to Component VI of
the Class R Certificates.





Class Designation for                   Type of                 Initial Uncertifiated              Unertificated Pass-Through
each REMIC VI Interest                  Interest                Principal Balance                  Rate
------------------------------------ ------------- --------------------- ---------------------- ----------------------
                                                                                                   Rate
         I-A-1                          Regular                  $733,766,000                      (1)
         I-A-2                          Regular                  $92,124,000                       (1)
         II-1A-1                        Regular                  $276,267,000                      (2)
         II-1A-2                        Regular                  $48,753,000                       (2)
         II-1X-1                        Regular                       $0                           (3)
         II-2A-1                        Regular                  $281,681,000                      (4)
         II-2A-2                        Regular                  $29,875,000                       (4)
         II-2X-1                        Regular                       $0                           (5)
         II-3A-1                        Regular                  $304,609,000                      (6)
         II-3A-2                        Regular                  $32,307,000                       (6)
         II-3X-1                        Regular                       $0                           (7)
         II-4A-1                        Regular                  $40,066,000                       (8)
         II-4A-2                        Regular                   $4,250,000                       (8)
         II-B-1                         Regular                  $36,250,000                       (9)
         II-B-2                         Regular                  $20,635,000                       (9)
         II-X-B1                        Regular                       $0                           (10)
         II-X-B2                        Regular                       $0                           (11)
         II-B-3                         Regular                  $13,943,000                       (12)
         II-B-4                         Regular                  $11,712,000                       (12)
         II-B-5                         Regular                   $8,923,000                       (12)
         II-B-6                         Regular                   $6,137,409                       (12)
         III-1A-1                       Regular                  $233,328,000                      (13)
         III-1A-2                       Regular                  $17,741,000                       (13)
         III-1X-1                       Regular                       $0                           (14)
         III-2A-1                       Regular                  $109,121,000                      (15)
         III-2A-2                       Regular                   $8,297,000                       (15)
         III-2X-1                       Regular                       $0                           (16)
         III-3A-1                       Regular                  $80,413,000                       (17)
         III-3A-2                       Regular                   $6,114,000                       (17)
         III-4A-1                       Regular                  $125,035,000                      (18)
         III-4A-2                       Regular                   $9,507,000                       (18)
         III-4X-1                       Regular                       $0                           (19)
         III-5A-1                       Regular                  $147,700,000                      (20)
         III-5A-2                       Regular                  $11,231,000                       (20)
         III-6A-1                       Regular                  $166,580,000                      (21)
         III-6A-2                       Regular                  $19,974,000                       (21)
         III-B-1                        Regular                  $23,526,000                       (22)
         III-B-2                        Regular                  $15,017,000                       (22)
         III-B-3                        Regular                   $9,510,000                       (22)
         III-B-4                        Regular                   $8,510,000                       (22)
         III-B-5                        Regular                   $5,506,000                       (22)
         III-B-6                        Regular                   $4,006,922                       (22)
         I-M-1                          Regular                  $40,074,000                       (23)
         I-M-2                          Regular                  $19,346,000                       (23)
         I-B-1                          Regular                  $12,897,000                       (24)
         I-B-2                          Regular                   $4,606,000                       (24)
         I-B-3                          Regular                   $5,527,000                       (24)
         I-XP                           Regular                       $0                           (25)
         II-XP                          Regular                       $0                           (25)
         B-IO-I and B-IO-P              Regular                  $12,897,667                       (26)
         Component VI of the
         Class R Certificates           Residual                      $0                           (27)

______________________

(1)  REMIC VI Regular  Interests  I-A-1 and I-A-2 will bear interest at a variable rate equal to the least
     of (i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.


(2)  On or prior to the  Distribution  Date in  February  2011,  REMIC VI Regular  Interests  II-1A-1  and
     II-1A-2 will bear interest at a variable  Pass Through Rate equal to the weighted  average of the Net
     Rates of the Sub-Loan  Group II-1 Mortgage  Loans minus  0.97477% per annum.  After the  Distribution
     Date in  February  2011,  REMIC VI Regular  Interests  II-1A-1 and  II-1A-2  will bear  interest at a
     variable  Pass  Through Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     II-1 Mortgage Loans.


(3)  On or prior to the  Distribution  Date in February 2011,  REMIC VI Regular Interest II-1X-1 will bear
     interest at a fixed Pass Through  Rate equal to 0.97477%  per annum based on a notional  amount equal
     to the  Uncertificated  Principal Balance of REMIC VI Regular  Interests  II-1A-1 and II-1A-2.  After
     the  Distribution  Date in  February  2011,  REMIC  VI  Regular  Interest  II-1X-1  will not bear any
     interest.


(4)  On or prior to the  Distribution  Date in  February  2011,  REMIC VI Regular  Interests  II-2A-1  and
     II-2A-2 will bear interest at a variable  Pass Through Rate equal to the weighted  average of the Net
     Rates of the Sub-Loan  Group II-2 Mortgage  Loans minus  0.40650% per annum.  After the  Distribution
     Date in  February  2011,  REMIC VI Regular  Interests  II-2A-1 and  II-2A-2  will bear  interest at a
     variable  Pass  Through Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     II-2 Mortgage Loans.


(5)  On or prior to the  Distribution  Date in February 2011,  REMIC VI Regular Interest II-2X-1 will bear
     interest at a fixed Pass Through  Rate equal to 0.40650%  per annum based on a notional  amount equal
     to the  Uncertificated  Principal Balance of REMIC VI Regular  Interests  II-2A-1 and II-2A-2.  After
     the  Distribution  Date in  February  2011,  REMIC  VI  Regular  Interest  II-2X-1  will not bear any
     interest.


(6)  On or prior to the  Distribution  Date in  February  2011,  REMIC VI Regular  Interests  II-3A-1  and
     II-3A-2 will bear interest at a variable  Pass Through Rate equal to the weighted  average of the Net
     Rates of the Sub-Loan  Group II-3 Mortgage  Loans minus  0.38896% per annum.  After the  Distribution
     Date in  February  2011,  REMIC VI Regular  Interests  II-3A-1 and  II-3A-2  will bear  interest at a
     variable  Pass  Through Rate equal to the  weighted  average of the Net Rates of the  Sub-Loan  Group
     II-3 Mortgage Loans.


(7)      On or prior to the  Distribution  Date in February 2011,  REMIC VI Regular  Interest II-3X-1 will
     bear  interest at a fixed Pass Through  Rate equal to 0.38896%  per annum based on a notional  amount
     equal to the  Uncertificated  Principal  Balance of REMIC VI Regular  Interests  II-3A-1 and II-3A-2.
     After the  Distribution  Date in February 2011,  REMIC VI Regular  Interest II-3X-1 will not bear any
     interest.


(8)  The Class  II-4A-1 REMIC VI Regular  Interest and the Class  II-4A-2  REMIC VI Regular  Interest will
     bear  interest  at a variable  rate equal to the  weighted  average of the Net Rates of the  Sub-Loan
     Group II-4 Mortgage Loans.


(9)  REMIC VI Regular  Interests  II-B-1 and II-B-2  will bear  interest  at a variable  rate equal to the
     least of (i)  One-Month  LIBOR plus the  related  Margin,  (ii) 10.50% and (iii) the related Net Rate
     Cap.


(10) REMIC VI Regular  Interest  II-X-B1 will bear interest  based on the notional  amount and excess,  if
     any,  of (i) the  related  Net Rate Cap over (ii) the  lesser of (a)  one-month  LIBOR plus the Class
     II-B-1 related Margin and (b) 10.50%.


(11) REMIC VI Regular  Interest  II-X-B2 will bear interest  based on the notional  amount and excess,  if
     any,  of (i) the  related  Net Rate Cap over (ii) the  lesser of (a)  one-month  LIBOR plus the Class
     II-B-2 related Margin and (b) 10.50%.


(12)     REMIC VI Regular  Interests  II-B-3,  II-B-4,  II-B-5 and II-B-6 will bear interest at a variable
     rate equal to the weighted  average of the Net Rate of the  Mortgage  Loans in Loan Group II weighted
     in proportion to the results of subtracting  from the aggregate  principal  balance of Loan Group II,
     the  Certificate  Principal  Balance of the  related  Classes  of Senior  Certificates.  For  federal
     income tax purposes,  the interest rate on each foregoing  REMIC VI Regular  Interest is equal to the
     interest rate on the REMIC IV Regular Interest bearing the same alphanumeric class designation.


(13) On or prior to the  Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-1A-1  and
     III-1A-2  will bear  interest at a variable  Pass Through  Rate equal to the weighted  average of the
     Net  Rates  of the  Sub-Loan  Group  III-1  Mortgage  Loans  minus  0.43830%  per  annum.  After  the
     Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-1A-1 and  III-1A-2  will bear
     interest  at a  variable  Pass  Through  Rate equal to the  weighted  average of the Net Rates of the
     Sub-Loan Group III-1 Mortgage Loans.


(14) On or prior to the Distribution  Date in February 2011, REMIC VI Regular Interest  III-1X-1 will bear
     interest at a fixed Pass Through  Rate equal to 0.43830%  per annum based on a notional  amount equal
     to the Uncertificated  Principal Balance of REMIC VI Regular Interests  III-1A-1 and III-1A-2.  After
     the  Distribution  Date in  February  2011,  REMIC VI  Regular  Interest  III-1X-1  will not bear any
     interest.


(15) On or prior to the  Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-2A-1  and
     III-2A-2  will bear  interest at a variable  Pass Through  Rate equal to the weighted  average of the
     Net  Rates  of the  Sub-Loan  Group  III-2  Mortgage  Loans  minus  1.00843%  per  annum.  After  the
     Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-2A-1 and  III-2A-2  will bear
     interest  at a  variable  Pass  Through  Rate equal to the  weighted  average of the Net Rates of the
     Sub-Loan Group III-2 Mortgage Loans.


(16) On or prior to the Distribution  Date in February 2011, REMIC VI Regular Interest  III-2X-1 will bear
     interest at a fixed Pass Through  Rate equal to 1.00843%  per annum based on a notional  amount equal
     to the Uncertificated  Principal Balance of REMIC VI Regular Interests  III-2A-1 and III-2A-2.  After
     the  Distribution  Date in  February  2011,REMIC  VI  Regular  Interest  III-2X-1  will  not bear any
     interest.


(17) REMIC VI Regular  Interests  III-3A-1 and III-3A-2 will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-3 Mortgage Loans.


(18) On or prior to the  Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-4A-1  and
     III-4A-2  will bear  interest at a variable  Pass Through  Rate equal to the weighted  average of the
     Net  Rates  of the  Sub-Loan  Group  III-4  Mortgage  Loans  minus  0.35747%  per  annum.  After  the
     Distribution  Date in February  2011,  REMIC VI Regular  Interests  III-4A-1 and  III-4A-2  will bear
     interest  at a  variable  Pass  Through  Rate equal to the  weighted  average of the Net Rates of the
     Sub-Loan Group III-4 Mortgage Loans.


(19) On or prior to the Distribution  Date in February 2011, REMIC VI Regular Interest  III-4X-1 will bear
     interest at a fixed Pass Through  Rate equal to 0.35747%  per annum based on a notional  amount equal
     to the Uncertificated  Principal Balance of REMIC VI Regular Interests  III-4A-1 and III-4A-2.  After
     the  Distribution  Date in  February  2011,  REMIC VI  Regular  Interest  III-4X-1  will not bear any
     interest.


(20) REMIC VI Regular  Interests  III-5A-1 and III-5A-2 will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-5 Mortgage Loans.


(21) REMIC VI Regular  Interests  III-6A-1 and III-6A-2 will bear interest at a variable rate equal to the
     weighted average of the Net Rates of the Sub-Loan Group III-6 Mortgage Loans.


(22) REMIC VI Regular  Interests  III-B-1,  III-B-2,  III-B-3,  III-B-4,  III-B-5  and  III-B-6  will bear
     interest at a variable  rate equal to the weighted  average of the Net Rate of the Mortgage  Loans in
     Loan Group III weighted in proportion  to the results of  subtracting  from the  aggregate  principal
     balance  of Loan Group III,  the  Certificate  Principal  Balance  of the  related  Classes of Senior
     Certificates.  For  federal  income  tax  purposes,  the  interest  rate on each  foregoing  REMIC VI
     Regular  Interest  is equal to the  interest  rate on the REMIC V Regular  Interest  bearing the same
     alphanumeric class designation.


(23) REMIC VI Regular  Interests  I-M-1 and I-M-2 will bear  interest  at a rate equal to the least of (i)
     One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.


(24) REMIC VI Regular  Interests  I-B-1,  I-B-2 and I-B-3 will bear  interest at a rate equal to the least
     of (i) One-Month LIBOR plus the related Margin, (ii) 11.50% and (iii) the related Net Rate Cap.


(25) The Class XP  Certificates  will not bear any interest.  The Class XP  Certificates  will be entitled
     to receive  Prepayment  Charges  collected with respect to the Prepayment  Charge Loans. The Class XP
     Certificates  will not  represent an interest in any REMIC,  they will instead  represent an interest
     in the Trust  constituted  by this Agreement that is a strip of Prepayment  Charges  associated  with
     the Prepayment Charge Loans.


(26) The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  Amounts  paid,  or  deemed  paid,  to the  Class  B-IO
     Certificates  shall be deemed to first be paid to REMIC VI Regular  Interest  B-IO-I in  reduction of
     accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have been reduced
     to zero and shall  then be deemed  paid to REMIC VI  Regular  Interest  B-IO-P  in  reduction  of the
     principal balance thereof.


(27) Component VI of the Class R Certificates will not bear interest.


                  (vii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of REMIC VI Regular  Interests  B-IO-I and B-IO-P and any proceeds
thereof  as a REMIC  for  federal  income  tax  purposes,  and  such  segregated  pool of  assets  will be
designated  as  "REMIC VII."  The  Class R-X  Certificates  will  represent  the sole  Class of  "residual
interests"  in  REMIC VII  for  purposes  of the  REMIC  Provisions  under  federal  income  tax law.  The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for the single "regular  interest" in REMIC VII and the designation and
Certificate Principal Balance of the Class R-X Certificates.

                                                                  Initial
         Class Designation for each            Type of         Uncertificated          Uncertificated
         REMIC VII Interest                    Interest      Principal Balance        Pass-Through Rate
         B-IO                                  Regular      $12,897,667                      (1)
         Class R-X Certificates                Residual                       $0             (2)

(1)  The  Class  B-IO  Certificates  will  bear  interest  at a per annum  rate  equal to the  Class  B-IO
     Pass-Through  Rate  on its  Notional  Amount.  The  REMIC  VII  Regular  Interest  will  not  have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC VI Regular Interests B-IO-I and B-IO-P.
(2)  The Class R-X Certificates will not bear interest.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  "latest  possible  maturity  date"  for the REMIC I
Regular Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests,
REMIC  V  Regular  Interests,  REMIC  VI  Regular  Interests  and  REMIC  VII  Regular  Interest  and  the
Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
such  Class of  Certificates  (other  than the  Residual  Certificates  or the Class  B-IO  Certificates),
interest  shall be  calculated,  on the basis of a 360-day  year and the actual  number of days elapsed in
the  related  Interest  Accrual  Period,  based  upon  the  respective  Pass-Through  Rate set  forth,  or
determined  as provided,  above and the  Certificate  Principal  Balance of such Class  applicable to such
Distribution  Date.  With  respect to each  Distribution  Date and the Class B-IO  Certificates,  interest
shall be calculated,  on the basis of a 360-day year  consisting of twelve 30-day  months,  based upon the
Pass-Through  Rate set forth,  or  determined  as provided,  above and the  Notional  Amount of such Class
applicable to such Distribution Date.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4,  A-5-1,  A-5-2,  A-6, A-7, A-8, A-9, A-10,  A-11,  A-12,  A-13,  A-14,  A-15,  A-16 and A-17. On
original  issuance,  the Securities  Administrator  shall sign,  countersign and shall deliver them at the
direction  of the  Depositor.  Pending  the  preparation  of  definitive  Certificates  of any Class,  the
Securities  Administrator may sign and countersign temporary  Certificates that are printed,  lithographed
or typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor
of the  definitive  Certificates  in lieu of which they are issued and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the Securities  Administrator,  without charge to the Holder.  Upon surrender for  cancellation  of any
one or more temporary  Certificates,  the Securities  Administrator shall sign and countersign and deliver
in exchange therefor a like aggregate  principal  amount,  in authorized  denominations for such Class, of
definitive  Certificates of the same Class. Until so exchanged,  such temporary  Certificates shall in all
respects be entitled to the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors through the book-entry  facilities of the Depository in minimum  denominations of (i) in
the case of the Senior  Certificates,  $25,000 and in each case increments of $1.00 in excess thereof, and
(ii) in the case of the  Offered  Subordinate  Certificates,  $25,000  and  increments  of $1.00 in excess
thereof,  except that one  Certificate of each such Class may be issued in a different  amount so that the
sum of the  denominations  of all  outstanding  Certificates  of such  Class shall  equal the  Certificate
Principal  Balance of such Class on the Closing Date. On the Closing Date,  the  Securities  Administrator
shall  execute and  countersign  Physical  Certificates  all in an aggregate  principal  amount that shall
equal the  Certificate  Principal  Balance of such  Class on the Closing  Date.  The Group II  Non-offered
Subordinate  Certificates  shall  be  issued  in  certificated  fully-registered  form in  minimum  dollar
denominations  of $25,000 and  integral  multiples  of $1.00 in excess  thereof,  except that one Group II
Non-offered  Subordinate  Certificate of each Class may be issued in a different amount so that the sum of
the  denominations  of all  outstanding  Private  Certificates of such  Class shall  equal the Certificate
Principal  Balance of such Class on the Closing Date.  The Residual  Certificates  shall each be issued in
certificated  fully-registered  form with no  denomination.  Each Class of  Global  Certificates,  if any,
shall be issued  in fully  registered  form in  minimum  dollar  denominations  of  $25,000  and  integral
multiples of $1.00 in excess  thereof,  except that one  Certificate  of each  Class may be in a different
denomination  so that the sum of the  denominations  of all outstanding  Certificates of such  Class shall
equal the  Certificate  Principal  Balance of such Class on the Closing  Date.  On the Closing  Date,  the
Securities  Administrator  shall  execute  and  countersign  (i) in  the  case  of each  Class of  Offered
Certificates,  the Certificate in the entire  Certificate  Principal  Balance of the respective  Class and
(ii) in the case of each  Class of  Private  Certificates,  Individual  Certificates  all in an  aggregate
principal amount that shall equal the Certificate  Principal Balance of each such respective  Class on the
Closing  Date.  The  Certificates  referred  to in clause  (i) and  if at any time  there are to be Global
Certificates,  the Global  Certificates  shall be delivered by the Depositor to the Depository or pursuant
to the Depository's  instructions,  shall be delivered by the Depositor on behalf of the Depository to and
deposited with the DTC Custodian.  The Securities  Administrator  shall sign the Certificates by facsimile
or manual  signature and countersign  them by manual  signature on behalf of the Securities  Administrator
by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers  of the  Securities
Administrator  or its agent.  A  Certificate  bearing the manual and facsimile  signatures of  individuals
who were the authorized  signatories of the Securities  Administrator or its agent at the time of issuance
shall  bind the  Securities  Administrator,  notwithstanding  that  such  individuals  or any of them have
ceased to hold such positions prior to the delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Securities  Administrator  or  its  agent,  and  such  countersignature  upon  any  Certificate  shall  be
conclusive  evidence,  and the only evidence,  that such  Certificate has been duly executed and delivered
hereunder.   All  Certificates  issued  on  the  Closing  Date  shall  be  dated  the  Closing  Date.  All
Certificates issued thereafter shall be dated the date of their countersignature.

         (i)      The Closing Date is hereby  designated  as the "startup" day of each 2006-3 REMIC within
the meaning of Section 860G(a)(9) of the Code.

         (j)      For  federal  income tax  purposes,  each  2006-3  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Securities  Administrator  on behalf of the Trustee shall cause each 2006-3 REMIC to
timely  elect  to  be  treated  as a  REMIC  under  Section 860D  of  the  Code.  Any  inconsistencies  or
ambiguities in this Agreement or in the  administration of any Trust established  hereby shall be resolved
in a manner that preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
                  PROPOSED  TRANSFEREE  PROVIDES  A TRANSFER  AFFIDAVIT  TO THE  MASTER  SERVICER  AND THE
                  SECURITIES  ADMINISTRATOR  THAT (1) SUCH  TRANSFEREE IS NOT (A) THE UNITED  STATES,  ANY
                  STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF THE UNITED  STATES,  OR ANY
                  AGENCY OR INSTRUMENTALITY  OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY  WHICH
                  IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT TO TAX AND EXCEPT FOR FREDDIE
                  MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),
                  (B)  A  FOREIGN   GOVERNMENT,   ANY  INTERNATIONAL   ORGANIZATION,   OR  ANY  AGENCY  OR
                  INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN
                  FARMERS'  COOPERATIVES  DESCRIBED  IN SECTION  521 OF THE CODE) WHICH IS EXEMPT FROM THE
                  TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS SUBJECT TO THE TAX
                  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX  IMPOSED BY SECTION  511 OF THE
                  CODE  ON  UNRELATED   BUSINESS  TAXABLE  INCOME),   (D)  RURAL  ELECTRIC  AND  TELEPHONE
                  COOPERATIVES  DESCRIBED  IN SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING  LARGE
                  PARTNERSHIP  UNDER  SECTION  775(a)  OF THE  CODE  (ANY  SUCH  PERSON  DESCRIBED  IN THE
                  FOREGOING   CLAUSES  (A),  (B),  (C),  (D)  OR  (E)  BEING  HEREIN   REFERRED  TO  AS  A
                  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A DISQUALIFIED  ORGANIZATION,  (2) NO
                  PURPOSE OF SUCH  TRANSFER IS TO IMPEDE THE  ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
                  TRANSFEREE  SATISFIES CERTAIN ADDITIONAL  CONDITIONS RELATING TO THE FINANCIAL CONDITION
                  OF  THE  PROPOSED  TRANSFEREE.  NOTWITHSTANDING  THE  REGISTRATION  IN  THE  CERTIFICATE
                  REGISTER  OR  ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF  THIS  CERTIFICATE  TO  A
                  DISQUALIFIED   ORGANIZATION   OR  AN  AGENT  OF  A   DISQUALIFIED   ORGANIZATION,   SUCH
                  REGISTRATION  SHALL BE DEEMED  TO BE OF NO LEGAL  FORCE OR  EFFECT  WHATSOEVER  AND SUCH
                  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR  ANY  PURPOSE  HEREUNDER,
                  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS  CERTIFICATE.  EACH
                  HOLDER OF THIS  CERTIFICATE  BY ACCEPTANCE OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
                  CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02.     Registration  of Transfer  and  Exchange of  Certificates.  (a) The  Securities
Administrator  shall maintain at its Corporate  Trust Office a Certificate  Register in which,  subject to
such  reasonable  regulations as it may  prescribe,  the  Securities  Administrator  shall provide for the
registration of Certificates and of transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer of any  Certificate at any office or agency of the Securities  Administrator  maintained for such
purpose,  the Securities  Administrator  shall sign,  countersign  and shall  deliver,  in the name of the
designated  transferee  or  transferees,  a new  Certificate  of a like  Class  and  aggregate  Fractional
Undivided Interest, but bearing a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The  Securities  Administrator  shall  register the  transfer of an  Individual
Certificate  if the  requested  transfer is being made to a transferee  who has  provided  the  Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (ii)     The  Securities  Administrator  shall  register the transfer of any  Individual
Certificate  if (x)  the  transferor  has  advised  the  Securities  Administrator  in  writing  that  the
Certificate is being  transferred to an  Institutional  Accredited  Investor along with facts  surrounding
the transfer as set forth in Exhibit F-3 hereto;  and (y) prior to the transfer the  transferee  furnishes
to the Securities  Administrator  an Investment  Letter (and the Securities  Administrator  shall be fully
protected in so doing),  provided  that, if based upon an Opinion of Counsel  addressed to the  Securities
Administrator  to the effect that the  delivery of (x) and (y) above are not  sufficient  to confirm  that
the proposed  transfer is being made pursuant to an exemption  from,  or in a transaction  not subject to,
the  registration   requirements  of  the  Securities  Act  and  other  applicable  laws,  the  Securities
Administrator  shall as a condition of the  registration  of any such transfer  require the  transferor to
furnish such other  certifications,  legal opinions or other information prior to registering the transfer
of an Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate or Certificates and the Securities  Administrator shall register
such transfer only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class, except as set forth in clause (i) above,  the Securities  Administrator shall register such
transfer only upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the  Securities  Administrator  shall  register such transfer if the  transferee  has provided the
Securities Administrator with a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class  and  an  exchange  of an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:
                  (ii)     A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (iii)    A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Securities  Administrator a Rule 144A  Certificate or comparable  evidence as
to its QIB status.

                  (iv)     A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i)      Upon  acceptance  for exchange or transfer of an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as provided herein, the Securities
Administrator  shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to)
endorse on the  schedule  affixed to the  applicable  Global  Certificate  (or on a  continuation  of such
schedule  affixed to the Global  Certificate  and made a part thereof) or otherwise  make in its books and
records an  appropriate  notation  evidencing the date of such exchange or transfer and an increase in the
certificate  balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual
Certificate exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate  of a Class for an Individual  Certificate  of such Class as provided  herein,  the Securities
Administrator  shall (or shall request the Depository  to) endorse on the schedule  affixed to such Global
Certificate  (or on a continuation  of such schedule  affixed to such Global  Certificate  and made a part
thereof) or otherwise  make in its books and records an appropriate  notation  evidencing the date of such
exchange or transfer and a decrease in the  certificate  balance of such Global  Certificate  equal to the
certificate balance of such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust Office of the Securities  Administrator,  or at the office of any transfer  agent,  together with an
executed  instrument  of assignment  and transfer  satisfactory  in form and  substance to the  Securities
Administrator  in the case of transfer and a written  request for  exchange in the case of  exchange.  The
holder of a beneficial  interest in a Global  Certificate  may, subject to the rules and procedures of the
Depository,  cause the Depository (or its nominee) to notify the Securities  Administrator in writing of a
request  for  transfer  or  exchange  of  such  beneficial  interest  for  an  Individual  Certificate  or
Certificates.  Following a proper request for transfer or exchange,  the Securities  Administrator  shall,
within  five  Business  Days  of such  request  made  at the  Corporate  Trust  Office  of the  Securities
Administrator,   sign,   countersign  and  deliver  at  the  Corporate  Trust  Office  of  the  Securities
Administrator,  to the  transferee  (in the case of  transfer) or holder (in the case of exchange) or send
by first  class mail at the risk of the  transferee  (in the case of  transfer)  or holder (in the case of
exchange)  to such  address as the  transferee  or holder,  as  applicable,  may  request,  an  Individual
Certificate or Certificates,  as the case may require,  for a like aggregate Fractional Undivided Interest
and in such authorized  denomination or denominations  as may be requested.  The presentation for transfer
or exchange of any  Individual  Certificate  shall not be valid unless made at the Corporate  Trust Office
of  the  Securities   Administrator  by  the  registered  holder  in  person,  or  by  a  duly  authorized
attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations  of a like Class and aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged at the  Corporate  Trust Office of the  Securities
Administrator;  provided,  however,  that no Certificate may be exchanged for new Certificates  unless the
original Fractional  Undivided Interest  represented by each such new Certificate (i) is at least equal to
the  minimum  authorized  denomination  or  (ii) is  acceptable  to  the  Depositor  as  indicated  to the
Securities  Administrator  in writing.  Whenever any  Certificates  are so surrendered  for exchange,  the
Securities  Administrator  shall sign and countersign and the Securities  Administrator  shall deliver the
Certificates which the Certificateholder making the exchange is entitled to receive.

         (j)      If  the  Securities   Administrator  so  requires,   every   Certificate   presented  or
surrendered  for  transfer  or  exchange  shall  be duly  endorsed  by,  or be  accompanied  by a  written
instrument  of  transfer,   with  a  signature   guarantee,   in  form   satisfactory  to  the  Securities
Administrator, duly executed by the holder thereof or his or her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Securities  Administrator may require payment of a sum sufficient to cover any tax or governmental  charge
that may be imposed in connection with any transfer or exchange of Certificates.

         (l)      The Securities  Administrator shall cancel all Certificates  surrendered for transfer or
exchange but shall retain such  Certificates in accordance with its standard  retention policy or for such
further time as is required by the record  retention  requirements of the Exchange Act, and thereafter may
destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate  is  surrendered to the Securities  Administrator,  or the Securities  Administrator  receives
evidence to its  satisfaction  of the  destruction,  loss or theft of any  Certificate,  and (ii) there is
delivered  to the  Securities  Administrator  such  security  or  indemnity  as it may  require to save it
harmless,  and (iii) the  Securities  Administrator has not received notice that such Certificate has been
acquired  by a third  Person,  the  Securities  Administrator  shall sign,  countersign  and  deliver,  in
exchange for or in lieu of any such mutilated,  destroyed,  lost or stolen Certificate,  a new Certificate
of like  tenor and  Fractional  Undivided  Interest  but in each  case  bearing a  different  number.  The
mutilated,  destroyed,  lost or stolen Certificate shall thereupon be canceled of record by the Securities
Administrator and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under  this  Section 5.03,  the  Securities
Administrator  may require the payment of a sum sufficient to cover any tax or other  governmental  charge
that may be imposed in relation  thereto and any other  expenses  (including  the fees and expenses of the
Securities  Administrator)  connected  therewith.  Any  duplicate  Certificate  issued  pursuant  to  this
Section 5.03  shall constitute  complete and  indefeasible  evidence of ownership in the Trust Fund, as if
originally issued, whether or not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration of transfer,  the Depositor,  the Securities  Administrator and any agent of the Depositor or
the  Securities  Administrator  may treat the Person in whose name any  Certificate  is  registered as the
owner of such  Certificate for the purpose of receiving  distributions  pursuant to  Section 6.01  and for
all other purposes whatsoever.  Neither the Depositor,  the Securities  Administrator nor any agent of the
Depositor or the  Securities  Administrator  shall be affected by notice to the contrary.  No  Certificate
shall be deemed duly  presented for a transfer  effective on any Record Date unless the  Certificate to be
transferred  is presented no later than the close of business on the third  Business  Day  preceding  such
Record Date.

         Section 5.05.     Transfer Restrictions on Residual Certificates.  (a) Residual Certificates,  or
interests  therein,  may not be transferred  without the prior express  written consent of the Tax Matters
Person and the Sponsor,  which cannot be unreasonably  withheld.  As a prerequisite  to such consent,  the
proposed  transferee  must provide the Tax Matters  Person,  the Sponsor and the Securities  Administrator
with an affidavit that the proposed  transferee is a Permitted  Transferee  (and an affidavit that it is a
U.S.  Person,  unless,  in the case of a Class R Certificate  only, the Tax Matters Person and the Sponsor
consent to the transfer to a person who is not a U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the  Securities  Administrator  and the  Depositor an affidavit in the form attached
hereto  as  Exhibit E  stating,  among  other  things,  that  as of the  date of  such  transfer  (i) such
transferee  is a Permitted  Transferee  and that  (ii) such  transferee  is not  acquiring  such  Residual
Certificate  for the  account of any person who is not a  Permitted  Transferee.  The Tax  Matters  Person
shall not consent to a transfer of a Residual  Certificate  if it has actual  knowledge that any statement
made in the  affidavit  issued  pursuant  to the  preceding  sentence  is not  true.  Notwithstanding  any
transfer,  sale or other  disposition  of a Residual  Certificate  to any  Person  who is not a  Permitted
Transferee,  such transfer,  sale or other  disposition  shall be deemed to be of no legal force or effect
whatsoever  and such Person shall not be deemed to be a Holder of a Residual  Certificate  for any purpose
hereunder,  including,  but not  limited  to,  the  receipt of  distributions  thereon.  If any  purported
transfer  shall be in violation of the provisions of this Section  5.05(b),  then the prior Holder thereof
shall,  upon  discovery that the transfer of such Residual  Certificate  was not in fact permitted by this
Section  5.05(b),  be restored to all rights as a Holder thereof  retroactive to the date of the purported
transfer.  None of the Securities  Administrator,  the Tax Matters Person or the Depositor  shall be under
any  liability  to any Person for any  registration  or  transfer  of a Residual  Certificate  that is not
permitted  by this  Section  5.05(b)  or for  making  payments  due on such  Residual  Certificate  to the
purported  Holder  thereof or taking any other  action with  respect to such  purported  Holder  under the
provisions  of this  Agreement  so long as the  written  affidavit  referred  to above was  received  with
respect to such transfer, and the Tax Matters Person, the Securities  Administrator and the Depositor,  as
applicable,  had no knowledge  that it was untrue.  The prior Holder shall be entitled to recover from any
purported  Holder  of a  Residual  Certificate  that was in fact not a  permitted  transferee  under  this
Section  5.05(b) at the time it became a Holder  all  payments  made on such  Residual  Certificate.  Each
Holder of a  Residual  Certificate,  by  acceptance  thereof,  shall be deemed  for all  purposes  to have
consented  to the  provisions  of this  Section  5.05(b) and to any  amendment  of this  Agreement  deemed
necessary  (whether as a result of new  legislation  or otherwise) by counsel of the Tax Matters Person or
the  Depositor to ensure that the Residual  Certificates  are not  transferred  to any Person who is not a
Permitted  Transferee  and that any transfer of such Residual  Certificates  will not cause the imposition
of a tax upon the Trust or cause any 2006-3 REMIC to fail to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person's sole discretion),  the Class R Certificates  (including a beneficial  interest therein),  may not
be purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Securities  Administrator  to act as its agent with respect to all matters  concerning the tax obligations
of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or "Blue Sky" laws is available.  Except with respect
to (i) the  initial  transfer of the Class XP  Certificates  or Class R-X Certificate on the Closing Date,
(ii) the  transfer of any Class of  Certificates  including the Class R-X Certificate to any NIM Issuer or
any NIM  Trustee,  or  (iii) a  transfer  of the Class XP  Certificates  or Class R-X  Certificate  to the
Depositor or any  Affiliate of the  Depositor,  in the event that a transfer of a  Certificate  which is a
Physical  Certificate  is to be made in reliance upon an exemption  from the Securities Act and applicable
state  securities  laws, in order to assure  compliance  with the  Securities  Act and such laws,  and the
prospective  transferee  (other  than  the  Depositor)  of such  Certificate  signs  and  delivers  to the
Securities  Administrator  an  Investment  Letter,  if  the  transferee  is  an  Institutional  Accredited
Investor,  in the form set forth as Exhibit F-l  hereto, or a Rule 144A Certificate,  if the transferee is
a QIB, in the form set forth as Exhibit F-2  hereto.  Notwithstanding  the  provisions of the  immediately
preceding  sentence,  no restrictions shall apply with respect to the transfer or registration of transfer
of a beneficial  interest in any Certificate that is a Global  Certificate of a Class to a transferee that
takes  delivery in the form of a  beneficial  interest in the Global  Certificate  of such  Class provided
that each such transferee shall be deemed to have made such  representations  and warranties  contained in
the Rule 144A  Certificate  as are  sufficient  to  establish  that it is a QIB. In the case of a proposed
transfer of any  Certificate to a transferee  other than a QIB, the Securities  Administrator  may require
an Opinion of Counsel addressed to the Securities  Administrator  that such transaction is exempt from the
registration  requirements  of the  Securities  Act. The cost of such  opinion  shall not be an expense of
the Securities Administrator or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a "Plan"),  or by a person using "plan  assets" of a Plan,  unless the proposed
transferee  provides  the  Securities  Administrator,  with an Opinion of Counsel  addressed to the Master
Servicer,  the Trustee and the Securities  Administrator  (upon which they may rely) that is  satisfactory
to the  Securities  Administrator,  which opinion will not be at the expense of the Master  Servicer,  the
Trustee or the Securities  Administrator,  that the purchase of such  Certificates by or on behalf of such
Plan is  permissible  under  applicable  law,  will not  constitute  or result in a  nonexempt  prohibited
transaction  under  ERISA or  Section 4975  of the Code and will not  subject  the  Depositor,  the Master
Servicer,  the Trustee or the Securities  Administrator  to any obligation in addition to those undertaken
in the Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition of such  Certificate,  shall be deemed to have  represented  to the Securities  Administrator,
and any Person  acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent in
writing  to the  Securities  Administrator,  that it is not  acquiring  an  interest  in such  Certificate
directly or indirectly  by, or on behalf of, or with "plan  assets" of, an employee  benefit plan or other
retirement arrangement which is subject to Title I of ERISA and/or Section 4975 of the Code.

         (c)      Each beneficial owner of a Class I-M-1,  Class I-M-2,  Class I-B-1,  Class I-B-2,  Class
II-B-1, Class II-B-2, Class II-B-3, Class II-X-B1,  Class II-X-B2,  Class III-B-1,  Class III-B-2 or Class
III-B-3  Certificate  or any  interest  therein  shall be  deemed  to have  represented,  by virtue of its
acquisition  or holding of that  certificate  or interest  therein,  that either (i) such  Certificate  is
rated at least "BBB-" or its  equivalent by Fitch,  S&P or Moody's,  (ii) such  beneficial  owner is not a
Plan or  investing  with  "plan  assets" of any Plan,  or (iii) (1) it is an  insurance  company,  (2) the
source of funds used to acquire or hold the  certificate  or  interest  therein is an  "insurance  company
general account," as such term is defined in Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and
(3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither  the Master  Servicer  nor the  Securities  Administrator  will be  required  to
monitor,  determine or inquire as to compliance with the transfer  restrictions with respect to the Global
Certificates.  Any attempted or purported  transfer of any  Certificate  in violation of the provisions of
Sections  (a), (b) or (c) above shall be void ab initio and such  Certificate  shall be considered to have
been held  continuously  by the prior  permitted  Certificateholder.  Any transferor of any Certificate in
violation of such  provisions,  shall  indemnify and hold harmless the  Securities  Administrator  and the
Master  Servicer  from and  against any and all  liabilities,  claims,  costs or expenses  incurred by the
Securities  Administrator  or the Master  Servicer as a result of such  attempted or  purported  transfer.
The Securities  Administrator  shall have no liability for transfer of any such Global  Certificates in or
through  book-entry  facilities  of  any  Depository  or  between  or  among  Depository  Participants  or
Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

                                                ARTICLE VI
                                      Payments to Certificateholders

         Section 6.01.     Distributions  on the  Group I  Certificates.  (a) On each  Distribution  Date,
with  respect  to Loan  Group I, an  amount  equal to the  Interest  Funds  and  Principal  Funds for such
Distribution  Date shall be withdrawn by the Securities  Administrator  from the  Distribution  Account in
respect of Loan Group I to the extent of funds on deposit  therein and  distributed in the following order
of priority:

         First, Interest Funds will be distributed, in the following manner and order of priority:

                  1.       From  Interest  Funds,  to  the  Class  I-A-1   Certificates  and  Class  I-A-2
         Certificates,  the Current  Interest and then any  Interest  Carry  Forward  Amount for each such
         Class,  pro rata,  based on the Current  Interest and Interest Carry Forward Amount due each such
         Class;

                  2.       From remaining  Interest Funds, to the Class I-M-1,  Class I-M-2,  Class I-B-1,
         Class I-B-2 and Class I-B-3 Certificates,  sequentially,  in that order, the Current Interest for
         each such Class;

                  3.       Any Excess Spread,  to the extent necessary to cause the  Overcollateralization
         Amount  to  equal  to the  Overcollateralization  Target  Amount,  will  be the  Extra  Principal
         Distribution  Amount  and will be  included  as part of the  Principal  Distribution  Amount  and
         distributed in accordance with second (A) and (B) below; and

                  4.       Any   Remaining   Excess   Spread   will  be   applied,   together   with   the
         Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses  Third  through
         Thirteenth below.

         On any  Distribution  Date, any shortfalls  resulting from the  application of the Relief Act and
any Prepayment  Interest  Shortfalls to the extent not covered by Compensating  Interest  Payments will be
allocated as set forth in the definition of Current Interest herein.

         Second,  to pay as  principal  on the  Certificates  entitled to payments  of  principal,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the  Stepdown  Date or (ii) on which a Trigger
         Event is in effect,  from Principal  Funds and the Extra Principal  Distribution  Amount for such
         Distribution Date:

                  1.       To the Class I-A-1 Certificates and Class I-A-2  Certificates,  an amount equal
         to the  Principal  Distribution  Amount  will be  distributed  pro rata  between  the Class I-A-1
         Certificates and the Class I-A-2  Certificates,  in accordance with their respective  Certificate
         Principal  Balances,  until the  Certificate  Principal  Balance of each such Class is reduced to
         zero;

                  2.       To the Class I-M-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  3.       To the Class I-M-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  4.       To the Class I-B-1 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero;

                  5.       To the Class I-B-2 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero; and

                  6.       To the Class I-B-3 Certificates,  any remaining  Principal  Distribution Amount
         until the Certificate Principal Balance thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the Stepdown  Date,  so long as a Trigger Event
         is not in effect,  from  Principal  Funds and the Extra  Principal  Distribution  Amount for such
         Distribution Date:

                  1.       To the  Class  I-A-1  Certificates  and  Class  I-A-2  Certificates,  from  the
         Principal  Distribution  Amount, an amount equal to the Class I-A Principal  Distribution  Amount
         will  be  distributed  pro  rata  between  the  Class  I-A-1  Certificates  and the  Class  I-A-2
         Certificates  in  accordance  with their  respective  Certificate  Principal  Balances  until the
         Certificate Principal Balance of each such Class is reduced to zero;

                  2.       To the Class I-M-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  3.       To the Class I-M-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-M-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  4.       To the Class I-B-1  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-1 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero;

                  5.       To the Class I-B-2  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-2 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero; and

                  6.       To the Class I-B-3  Certificates,  from any  remaining  Principal  Distribution
         Amount, the Class I-B-3 Principal  Distribution Amount,  until the Certificate  Principal Balance
         thereof is reduced to zero.

         Third,  from any remaining  Excess  Cashflow,  the  following  amounts to each Class of Class I-A
Certificates,  on a pro rata basis in accordance with the respective  amounts owed to each such Class: (a)
any Interest  Carry  Forward  Amount to the extent not paid  pursuant to clause First 1 above and then (b)
any Unpaid Realized Loss Amount, in each case for each such Class for such Distribution Date;

         Fourth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Fifth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-M-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Sixth,   from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-1
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Seventh,  from  any  remaining  Excess  Cashflow,  the  following  amounts  to  the  Class  I-B-2
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Eighth,  from  any  remaining  Excess  Cashflow,   the  following  amounts  to  the  Class  I-B-3
Certificates:  (a) any Interest  Carry Forward  Amount and then (b) any Unpaid  Realized  Loss Amount,  in
each case for such Class for such Distribution Date;

         Ninth,  from any remaining Excess Cashflow,  to each Class of Class I-A  Certificates,  any Basis
Risk  Shortfall  Carryforward  Amount  (remaining  unpaid  after  payments  are made under the related Cap
Contracts) for each such Class for such  Distribution  Date,  pro rata,  based on the Basis Risk Shortfall
and Basis Risk Shortfall Carry Forward Amount owed to each such Class;

         Tenth, from any remaining Excess Cashflow,  to the Class I-M-1,  Class I-M-2,  Class I-B-1, Class
I-B-2  and Class  I-B-3  Certificates,  in that  order,  any  Basis  Risk  Shortfall  Carryforward  Amount
(remaining  unpaid after payments are made under the related Cap  Contracts),  in each case for such Class
for such Distribution Date;

         Eleventh,  from any remaining Excess  Cashflow,  to the Class B-IO  Certificates,  the Class B-IO
Distribution Amount for such Distribution Date;

         Twelfth,  from any remaining Excess Cashflow,  to the Class B-IO  Certificates,  any unreimbursed
Class B-IO Advances; and

         Thirteenth, any remaining amounts to the Class R Certificates.

         All  payments  of  amounts  in  respect  of  Basis  Risk   Shortfalls  or  Basis  Risk  Shortfall
Carryforward  Amounts made pursuant to the provisions of this paragraph (a) shall,  for federal income tax
purposes,  be  deemed  to  have  been  distributed  from  REMIC  VII to the  holders  of  the  Class  B-IO
Certificates,  and then  paid  outside  of any  2006-3  REMIC to the  recipients  thereof  pursuant  to an
interest rate cap contract.  By accepting their  Certificates the holders of the Certificates  agree so to
treat such payments for purposes of filing their income tax returns.

         (b)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      first,  to the holders of the  related  Class or Classes of  Certificates,  the
payment of any Basis Risk Shortfall Carry Forward Amount for such Distribution Date;

                  (ii)     second,  from any  remaining  amounts,  the  payment of an amount  equal to any
Current  Interest and Interest  Carry Forward Amount for the related Class or Classes of  Certificates  to
the extent not covered by Interest Funds or Excess Cashflow on such Distribution Date;

                  (iii)    third, from any remaining  amounts,  available from the Cap Contracts  relating
to the Class I-A Certificates,  to the Class I-M-1,  Class I-M-2, Class I-B-1, Class I-B-2 and Class I-B-3
Certificates, in that order, to the extent not paid pursuant to clauses (i) or (ii) above; and

                  (iv)     fourth, to the Class B-IO Certificates, any remaining amount.

         On each  Distribution  Date,  amounts on deposit in the Reserve  Fund held for the benefit of the
Group I Offered  Certificates  and the Class I-B-3  Certificates  will be allocated first to the Class I-A
Certificates,  pro rata,  based on the current  Realized  Losses and any Unpaid  Realized  Loss Amount for
each such Class for such Distribution  Date, and then to the Class I-M-1,  Class I-M-2, Class I-B-1, Class
I-B-2 and Class I-B-3  Certificates,  in that order,  to pay any  current  Realized  Losses and any Unpaid
Realized  Loss  Amount,  in each  case,  for such Class and for such  Distribution  Date to the extent not
covered by Excess Cashflow on such Distribution Date.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated, for federal income tax purposes,  as reimburseable  advances ("Class B-IO
Advances")  made from the holder of the Class B-IO  Certificates.  Such Class B-IO  Advances  will be paid
back to the holder of the Class B-IO Certificate pursuant to Section 6.01(a).

         (c)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans with respect to the Group I
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the  Securities  Administrator  to the Holders of the Class I-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-3  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-3 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-3 REMICs.

         Section 6.02.     Distributions  on the Group II  Certificates  and the  Group III  Certificates.
(a) Interest and principal (as applicable) on the Group II Certificates of each Certificate  Group will be
distributed by the Securities  Administrator  monthly on each Distribution  Date,  commencing in May 2006,
in an amount equal to the Available  Funds for the related  Sub-Loan Group on deposit in the  Distribution
Account  in  respect  of each  Sub-Loan  Group  in Loan  Group  II for  such  Distribution  Date.  On each
Distribution  Date,  the  Available  Funds for each  Sub-Loan  Group in Loan  Group II on  deposit  in the
Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-1  will be
         distributed to the Class II-1A-1, Class II-1A-2 and Class II-1X-1 Certificates as follows:

                  first, to the Class II-1A-1,  Class II-1A-2 and Class II-1X-1 Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-1A-1,  Class  II-1A-2  and  Class  II-1X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-1; and

                  third,  to the  Class  II-1A-1  Certificates  and the  Class  II-1A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-1  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-2  will be
         distributed to the Class II-2A-1, Class II-2A-2 and Class II-2X-1 Certificates as follows:

                  first, to the Class II-2A-1,  Class II-2A-2 and Class II-2X-1 Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-2A-1,  Class  II-2A-2  and  Class  II-2X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-2; and

                  third,  to the  Class  II-2A-1  Certificates  and the  Class  II-2A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-2  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-3  will be
         distributed to the Class II-3A-1, Class II-3A-2 and Class II-3X-1 Certificates as follows:

                  first, to the Class II-3A-1,  Class II-3A-2 and Class II-3X-1 Certificates,  the Accrued
                  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata, based on
                  the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-3A-1,  Class  II-3A-2  and  Class  II-3X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-3; and

                  third,  to the  Class  II-3A-1  Certificates  and the  Class  II-3A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-3  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-3,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (D)      on each  Distribution  Date,  the  Available  Funds  for  Sub-Loan  Group  II-4  will be
         distributed to the Class II-4A-1 Certificates and the Class II-4A-2 Certificates as follows:

                  first,  to the Class  II-4A-1  Certificates  and the  Class  II-4A-2  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  II-4A-1  Certificates  and the Class  II-4A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  II-4; and

                  third,  to the  Class  II-4A-1  Certificates  and the  Class  II-4A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  II-4  Certificates  for  such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class,  to the extent of remaining  Available  Funds for Sub-Loan Group II-4,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (E)      Except as provided in clauses (F) and (G) below, on each  Distribution  Date on or prior
         to the Group II  Cross-Over  Date, an amount equal to the sum of any  remaining  Available  Funds
         for all Loan  Groups in Loan Group II after the  distributions  in clauses  (A) through (F) above
         will be distributed  sequentially,  in the following  order,  to the Class II-B-1,  Class II-B-2,
         Class II-B-3,  Class II-B-4,  Class II-B-5 and Class II-B-6  Certificates,  in each case up to an
         amount equal to and in the following order:

                  (i) on each  Distribution  Date,  the remaining  Available  Funds will be distributed to
                  the Class II-B-1 Certificates and the Class II-X-B1 Certificates as follows:

                      first,  to the Class II-B-1  Certificates  and the Class II-X-B1  Certificates,  the
                      Accrued  Certificate  Interest on each such Class for such  Distribution  Date,  pro
                      rata, based on the Accrued Certificate Interest owed to each such Class;

                      second,  to the Class II-B-1  Certificates,  any Carry Forward Shortfall Amounts due
                      to such Class II-B-1  Certificates  (in accordance  with paragraph (J) below) to the
                      extent such amount was deducted from the Accrued  Certificate  Interest on the Class
                      II-X-B1 Certificates for such Distribution Date;

                      third,  to the  Class  II-B-1  Certificates  and  Class  II-X-B1  Certificates,  any
                      Accrued   Certificate   Interest  thereon  remaining   undistributed  from  previous
                      Distribution  Dates,  pro  rata,  based  on the  undistributed  Accrued  Certificate
                      Interest owed to each Class, to the extent of remaining Available Funds;

                      fourth,  to the Class II-B-1  Certificates its Allocable Share for such Distribution
                      Date to the  extent of the  remaining  Available  Funds for all  Sub-Loan  Groups in
                      Loan Group II;

                  (ii)on each  Distribution  Date,  the remaining  Available  Funds will be distributed to
                  the Class II-B-2 Certificates and the Class II-X-B2 Certificates as follows:

                      first,  to the Class II-B-2  Certificates  and the Class II-X-B2  Certificates,  the
                      Accrued  Certificate  Interest on each such Class for such  Distribution  Date,  pro
                      rata, based on the Accrued Certificate Interest owed to each such Class;

                      second,  to the Class II-B-2  Certificates,  any Carry Forward Shortfall Amounts due
                      to such Class II-B-2  Certificates  (in accordance  with paragraph (J) below) to the
                      extent such amount was deducted from the Accrued  Certificate  Interest on the Class
                      II-X-B2 Certificates for such Distribution Date;

                      third,  to the  Class  II-B-2  Certificates  and  Class  II-X-B2  Certificates,  any
                      Accrued   Certificate   Interest  thereon  remaining   undistributed  from  previous
                      Distribution  Dates,  pro  rata,  based  on the  undistributed  Accrued  Certificate
                      Interest owed to each Class, to the extent of remaining Available Funds;

                      fourth,  to the Class II-B-2  Certificates its Allocable Share for such Distribution
                      Date to the  extent of the  remaining  Available  Funds for all  Sub-Loan  Groups in
                      Loan Group II;

                  (iii)    on each  Distribution  Date, the remaining  Available Funds will be distributed
                  to the Class II-B-3, Class II-B-4,  Class II-B-5 and Class II-B-6 Certificates,  in each
                  case up to an amount equal to and in the following  order:  (a) the Accrued  Certificate
                  Interest  thereon  for such  Distribution  Date,  (b) any Accrued  Certificate  Interest
                  thereon remaining  undistributed  from previous  Distribution Dates and (c) such Class's
                  Allocable  Share for such  Distribution  Date,  in each case, to the extent of remaining
                  Available Funds for all Sub-Loan Groups in Loan Group II.

         (G)      On each  Distribution  Date  prior to the  Group  II  Cross-Over  Date,  but  after  the
         reduction of the aggregate  Certificate  Principal Balance of the Group II Senior Certificates in
         any  Certificate  Group to  zero,  the  remaining  Certificate  Groups  related  to the  Group II
         Mortgage  Loans  will be  entitled  to  receive  in  reduction  of  their  Certificate  Principal
         Balances,   pro  rata  based  upon  aggregate   Certificate   Principal  Balance  of  the  Senior
         Certificates in each Certificate  Group related to the Group II Mortgage Loans  immediately prior
         to such  Distribution  Date, in addition to any Principal  Prepayments  related to such remaining
         Group II Senior  Certificates'  respective Sub-Loan  Group allocated to such Senior Certificates,
         100% of the  Principal  Prepayments  on any  Group  II  Mortgage  Loan in the  Sub-Loan  Group or
         Sub-Loan Groups relating to any fully paid  Certificate  Group.  Such amounts  allocated to Group
         II Senior  Certificates  shall be treated as part of the Available Funds for the related Sub-Loan
         Group and  distributed as part of the related Senior  Optimal  Distribution  Amount in accordance
         with  priority  third in clauses  (A) through  (D) above,  as  applicable,  in  reduction  of the
         Certificate  Principal  Balances  thereof.  Notwithstanding  the  foregoing,  if (i) the weighted
         average  of the  Subordinate  Percentages  for  each  Sub-Loan  Group  in Loan  Group  II on such
         Distribution  Date equals or exceeds two times the initial  weighted  average of the  Subordinate
         Percentages  for each  Sub-Loan  Group in Loan Group II and (ii) the aggregate  Stated  Principal
         Balance of the Group II Mortgage  Loans  delinquent 60 days or more  (including  for this purpose
         any such  Mortgage  Loans in  foreclosure  and Group II Mortgage  Loans with respect to which the
         related  Mortgaged  Property has been acquired by the Trust),  averaged over the last six months,
         as a  percentage  of the  aggregate  Certificate  Principal  Balance of the Group II  Subordinate
         Certificates  does not exceed 100%,  then the additional  allocation of Principal  Prepayments to
         the  Certificates  in  accordance  with this  clause  will not be made and 100% of the  Principal
         Prepayments  on any Group II  Mortgage  Loan in the  Sub-Loan  Group relating  to the fully  paid
         Certificate  Group  or  Certificate  Groups  related  to the  Group  II  Mortgage  Loans  will be
         allocated to the Group II Subordinate Certificates.

         (H)      For any  Undercollateralized  Certificate  Group on any  Distribution  Date prior to the
         Group II Cross-Over  Date,  (i) 100% of amounts  otherwise  allocable to the Group II Subordinate
         Certificates  in respect of principal will be distributed to the Group II Senior  Certificates of
         such  Undercollateralized  Certificate  Group  on a pro  rata  basis  in  accordance  with  their
         respective  Certificate  Principal  Balances in reduction of the Certificate  Principal  Balances
         thereof,  until the aggregate  Certificate Principal Balance of such Group II Senior Certificates
         is an amount equal to the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans in
         the related Sub-Loan Group and (ii) the Accrued  Certificate  Interest otherwise allocable to the
         Group II Subordinate  Certificates on such  Distribution  Date will be reduced and distributed to
         such  Group II Senior  Certificates,  to the extent of any amount due and unpaid on such Group II
         Senior  Certificates,  in an amount equal to one month's  interest at a rate equal to the related
         Pass-Through  Rate for such  Distribution  Date on the related  Undercollateralized  Amount.  Any
         such  reduction  in the Accrued  Certificate  Interest on the Group II  Subordinate  Certificates
         will be allocated in reverse order of their respective  numerical  designations,  commencing with
         the  Class II-B-6  Certificates.  If there exists more than one  Undercollateralized  Certificate
         Group on a Distribution  Date,  amounts  distributable  to such  Undercollateralized  Certificate
         Groups  pursuant to this clause will be allocated  between such  Undercollateralized  Certificate
         Groups, pro rata, based upon their respective Undercollateralized Amounts.

         (I)      If,  after  distributions  have been made  pursuant  to  priorities  first and second of
         clauses (A) through (D) above on any  Distribution  Date, the remaining  Available  Funds for any
         Sub-Loan  Group in Loan  Group II is less  than the  Senior  Optimal  Principal  Amount  for that
         Sub-Loan Group,  the Senior Optimal  Principal Amount for such Sub-Loan Group shall be reduced by
         that amount,  and the remaining  Available  Funds for such Sub-Loan  Group will be distributed as
         principal among  the  related  Classes  of Group II Senior  Certificates  on a pro rata  basis in
         accordance with their respective Certificate Principal Balances.

         (J)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of  Certificates  entitled  thereto,  will be distributed to the Class R
         Certificates;  provided that if on any  Distribution  Date there are any Available  Funds for any
         Sub-Loan  Group in Loan Group II remaining  after payment of interest and principal to a Class or
         Classes of Certificates  entitled thereto,  such amounts will be distributed to the other Classes
         of Group II Senior  Certificates,  pro rata,  based upon their  Certificate  Principal  Balances,
         until all  amounts  due to all  Classes of Group II Senior  Certificates  have been paid in full,
         before  any  Available  Funds are  distributed  in  accordance  with  this  clause to the Class R
         Certificates.

         (K)      On each Distribution  Date, Carry Forward Shortfall  Amounts,  to the extent not covered
         by the related Cap  Contract,  (i) with  respect to the Class II-B-1  Certificates,  will be paid
         from amounts that would otherwise be allocable to pay Accrued  Certificate  Interest on the Class
         II-X-B1 Certificates,  and (ii) with respect to the Class II-B-2 Certificates,  will be paid from
         amounts  that would  otherwise  be  allocable  to pay Accrued  Certificate  Interest on the Class
         II-X-B2 Certificates.

         (b)      No  Accrued  Certificate   Interest  will  be  payable  with  respect  to  any  Class of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (c)      If on any  Distribution  Date the Available  Funds for the Group II Senior  Certificates
in  any  Certificate  Group  is  less  than  the  Accrued  Certificate  Interest  on  the  related  Senior
Certificates for such  Distribution  Date prior to reduction for Net Interest  Shortfalls and the interest
portion of  Realized  Losses,  the  shortfall  will be  allocated  to the holders of the  Class of  Senior
Certificates  in such  Certificate  Group on a pro rata  basis in  accordance  with the  amount of Accrued
Certificate  Interest for that  Distribution Date absent such shortfalls.  In addition,  the amount of any
interest  shortfalls will constitute  unpaid Accrued  Certificate  Interest and will be  distributable  to
holders of the  Certificates  of the related Classes  entitled to such amounts on subsequent  Distribution
Dates, to the extent of the applicable  Available Funds after current  interest  distributions as required
herein.  Any such  amounts so carried  forward will not bear  interest.  Shortfalls  in interest  payments
will not be offset by a reduction  in the  servicing  compensation  of the Master  Servicer or  otherwise,
except to the extent of applicable Compensating Interest Payments.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-3  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-3 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-3 REMICs.

         (e)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge Loans with respect to the Group II
Mortgage  Loans received  during the related  Prepayment  Period will be withdrawn  from the  Distribution
Account and  distributed by the Securities  Administrator  to the Holders of the Class II-XP  Certificates
and shall not be available for distribution to the Holders of any other Class of Certificates.

         (f)      On each  Distribution  Date,  the related Cap  Contract  Payment  Amount with respect to
such Payment Date shall be distributed in the following  order of priority,  in each case to the extent of
amounts available:

                  (i)      The Cap Contract  Payment Amount with respect to the Class II-B-1  Certificates
will be allocated as follows:

                           first,  to  the  payment  of  any  Carry  Forward  Shortfall  Amount  for  such
                  Distribution Date;

                           second,  to payments of any Current  Interest and Interest Carry Forward Amount
                  on such Distribution Date; and

                           third,   from  any  remaining   amounts,   to  payment  on  the  Class  II-X-B1
                  Certificates.

                  (ii)     The Cap Contract  Payment Amount with respect to the Class II-B-2  Certificates
will be allocated as follows:

                           first,  to  the  payment  of  any  Carry  Forward  Shortfall  Amount  for  such
                  Distribution Date;

                           second,  to payments of any Current  Interest and Interest Carry Forward Amount
                  on such Distribution Date; and

                           third,   from  any  remaining   amounts,   to  payment  on  the  Class  II-X-B2
                  Certificates.

         (g)      On each Distribution Date, amounts on deposit in the Reserve Fund held for the benefit
of the Class II-B-1 Certificates and Class II-B-2 Certificates will be allocated to the Class II-B-1
Certificates and the Class II-B-2 Certificates, in that order, to pay any current Realized Losses and
any Unpaid Realized Loss Amount, in each case, for such Class and for such Distribution Date to the
extent not covered by Excess Cashflow on such Distribution Date.

         (h)  All payments of amounts in respect of Carry Forward Amounts or Carry Forward Shortfall
Amounts made with respect to the Class II-B-1 Certificates or Class II-B-2 Certificates pursuant to the
provisions of this paragraph (i) shall, for federal income tax purposes, be deemed to have been
distributed from REMIC VII to the holders of the Class II-X-B1 Certificates or Class II-X-B2
Certificates, respectively, and then paid outside of any 2006-3 REMIC to the recipients thereof pursuant
to an interest rate cap contract.  By accepting their Certificates the holders of such Certificates
agree so to treat such payments for purposes of filing their income tax returns.

(ii) (a) Interest and principal (as applicable) on the Group III  Certificates of each  Certificate  Group
will be distributed by the Securities  Administrator  monthly on each Distribution Date, commencing in May
2006,  in an amount  equal to the  Available  Funds  for the  related  Sub-Loan  Group on  deposit  in the
Distribution  Account and the Pre-Funding  Reserve Account in respect of each Sub-Loan Group in Loan Group
III for such  Distribution  Date. On each  Distribution  Date, the Available Funds for each Sub-Loan Group
in Loan Group III on deposit in the Distribution Account shall be distributed as follows:

         (A)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-1  will be
         distributed to the Class III-1A-1, Class III-1A-2 and Class III-1X-1 Certificates as follows:

                  first,  to the Class  III-1A-1,  Class  III-1A-2 and Class  III-1X-1  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  III-1A-1,  Class  III-1A-2 and Class III-1X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-1; and

                  third,  to the Class  III-1A-1  Certificates  and the Class  III-1A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-1  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-1,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (B)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-2  will be
         distributed to the Class III-2A-1, Class III-2A-2 and Class III-2X-1 Certificates as follows:

                  first,  to the Class  III-2A-1,  Class  III-2A-2 and Class  III-2X-1  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  III-2A-1,  Class  III-2A-2 and Class III-2X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-2; and

                  third,  to the Class  III-2A-1  Certificates  and the Class  III-2A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-2  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-2,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (C)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-3  will be
         distributed to the Class III-3A-1 Certificates and the Class III-3A-2 Certificates as follows:

                  first,  to the Class  III-3A-1  Certificates  and the Class III-3A-2  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class III-3A-1  Certificates  and the Class III-3A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-3; and

                  third,  to the Class  III-3A-1  Certificates  and the Class  III-3A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-3  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-3,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (D)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-4  will be
         distributed to the Class III-4A-1, Class III-4A-2 and Class III-4X-1 Certificates as follows:

                  first,  to the Class  III-4A-1,  Class  III-4A-2 and Class  III-4X-1  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class  III-4A-1,  Class  III-4A-2 and Class III-4X-1  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-4; and

                  third,  to the Class  III-4A-1  Certificates  and the Class  III-4A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-4  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-4,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (E)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-5  will be
         distributed to the Class III-5A-1 Certificates and the Class III-5A-2 Certificates as follows:

                  first,  to the Class  III-5A-1  Certificates  and the Class III-5A-2  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class III-5A-1  Certificates  and the Class III-5A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-5; and

                  third,  to the Class  III-5A-1  Certificates  and the Class  III-5A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-5  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-5,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (F)      on each  Distribution  Date,  the  Available  Funds for  Sub-Loan  Group  III-6  will be
         distributed to the Class III-6A-1 Certificates and the Class III-6A-2 Certificates as follows:

                  first,  to the Class  III-6A-1  Certificates  and the Class III-6A-2  Certificates,  the
                  Accrued  Certificate  Interest on such  Classes for  such  Distribution  Date, pro rata,
                  based on the Accrued Certificate Interest owed to each such Class;

                  second,  to the Class III-6A-1  Certificates  and the Class III-6A-2  Certificates,  any
                  Accrued   Certificate   Interest   thereon   remaining   undistributed   from   previous
                  Distribution Dates, pro rata, based on the undistributed  Accrued  Certificate  Interest
                  owed to each such Class,  to the extent of remaining  Available Funds for Sub-Loan Group
                  III-6; and

                  third,  to the Class  III-6A-1  Certificates  and the Class  III-6A-2  Certificates,  in
                  reduction of the Certificate  Principal  Balance of each such Class,  the Senior Optimal
                  Principal  Amount  with  respect  to the  Sub-Loan  Group  III-6  Certificates  for such
                  Distribution  Date, pro rata,  based on the Certificate  Principal  Balance of each such
                  Class, to the extent of remaining  Available  Funds for Sub-Loan Group III-6,  until the
                  Certificate Principal Balance of each such Class has been reduced to zero.

         (G)      Except as provided in clauses (H) and (I) below, on each  Distribution  Date on or prior
         to the Group III  Cross-Over  Date, an amount equal to the sum of any remaining  Available  Funds
         for all Loan  Groups in Loan Group II after the  distributions  in clauses  (A) through (F) above
         will be distributed  sequentially,  in the following order, to the Class III-B-1,  Class III-B-2,
         Class III-B-3,  Class III-B-4,  Class III-B-5 and Class III-B-6 Certificates,  in each case up to
         an amount equal to and in the following order: (a) the Accrued  Certificate  Interest thereon for
         such Distribution  Date, (b) any Accrued  Certificate  Interest thereon  remaining  undistributed
         from  previous  Distribution  Dates and (c) such Class's  Allocable  Share for such  Distribution
         Date, in each case, to the extent of remaining  Available  Funds for all Sub-Loan  Groups in Loan
         Group III.

         (H)      On each  Distribution  Date  prior to the  Group  III  Cross-Over  Date,  but  after the
         reduction of the aggregate  Certificate  Principal  Balance of the Group III Senior  Certificates
         in any  Certificate  Group to zero,  the remaining  Certificate  Groups  related to the Group III
         Mortgage  Loans  will be  entitled  to  receive  in  reduction  of  their  Certificate  Principal
         Balances,   pro  rata  based  upon  aggregate   Certificate   Principal  Balance  of  the  Senior
         Certificates  in each  Certificate  Group  related to the Group III  Mortgage  Loans  immediately
         prior to such  Distribution  Date,  in  addition  to any  Principal  Prepayments  related to such
         remaining  Group III Senior  Certificates'  respective  Sub-Loan  Group allocated  to such Senior
         Certificates,  100% of the Principal  Prepayments  on any Group III Mortgage Loan in the Sub-Loan
         Group or  Sub-Loan Groups relating to any fully paid Certificate  Group.  Such amounts  allocated
         to Group  III  Senior  Certificates  shall be  treated  as part of the  Available  Funds  for the
         related  Sub-Loan  Group and  distributed  as part of the  related  Senior  Optimal  Distribution
         Amount in accordance  with priority  third in clauses (A) through (F) above,  as  applicable,  in
         reduction of the Certificate  Principal Balances thereof.  Notwithstanding the foregoing,  if (i)
         the weighted  average of the  Subordinate  Percentages  for each Sub-Loan Group in Loan Group III
         on such  Distribution  Date  equals or  exceeds  two times the  initial  weighted  average of the
         Subordinate  Percentages for each Sub-Loan Group in Loan Group III and (ii) the aggregate  Stated
         Principal  Balance of the Group III Mortgage  Loans  delinquent  60 days or more  (including  for
         this purpose any such Mortgage  Loans in  foreclosure  and Group III Mortgage  Loans with respect
         to which the related Mortgaged  Property has been acquired by the Trust),  averaged over the last
         six months,  as a percentage  of the  aggregate  Certificate  Principal  Balance of the Group III
         Subordinate  Certificates  does not exceed  100%,  then the  additional  allocation  of Principal
         Prepayments to the  Certificates  in accordance with this clause will not be made and 100% of the
         Principal  Prepayments  on any Group III  Mortgage  Loan in the  Sub-Loan  Group relating  to the
         fully paid Certificate  Group or Certificate  Groups related to the Group III Mortgage Loans will
         be allocated to the Group III Subordinate Certificates.

         (I)      For any  Undercollateralized  Certificate  Group on any  Distribution  Date prior to the
         Group III Cross-Over Date, (i) 100% of amounts  otherwise  allocable to the Group III Subordinate
         Certificates  in respect of principal will be  distributed  to the Group III Senior  Certificates
         of such  Undercollateralized  Certificate  Group on a pro rata  basis in  accordance  with  their
         respective  Certificate  Principal  Balances in reduction of the Certificate  Principal  Balances
         thereof,   until  the  aggregate   Certificate   Principal  Balance  of  such  Group  III  Senior
         Certificates  is an amount  equal to the  aggregate  Stated  Principal  Balance  of the Group III
         Mortgage  Loans  in the  related  Sub-Loan  Group  and  (ii)  the  Accrued  Certificate  Interest
         otherwise  allocable to the Group III Subordinate  Certificates on such Distribution Date will be
         reduced and  distributed to such Group III Senior  Certificates,  to the extent of any amount due
         and unpaid on such Group III Senior  Certificates,  in an amount equal to one month's interest at
         a rate  equal  to the  related  Pass-Through  Rate  for  such  Distribution  Date on the  related
         Undercollateralized  Amount.  Any such  reduction  in the  Accrued  Certificate  Interest  on the
         Group III  Subordinate  Certificates  will be  allocated  in  reverse  order of their  respective
         numerical  designations,  commencing with the  Class III-B-6  Certificates.  If there exists more
         than one  Undercollateralized  Certificate Group on a Distribution Date, amounts distributable to
         such  Undercollateralized  Certificate  Groups pursuant to this clause will be allocated  between
         such   Undercollateralized   Certificate   Groups,   pro  rata,   based  upon  their   respective
         Undercollateralized Amounts.

         (J)      If,  after  distributions  have been made  pursuant  to  priorities  first and second of
         clauses (A) through (F) above on any  Distribution  Date, the remaining  Available  Funds for any
         Sub-Loan  Group in Loan  Group III is less than the  Senior  Optimal  Principal  Amount  for that
         Sub-Loan Group,  the Senior Optimal  Principal Amount for such Sub-Loan Group shall be reduced by
         that amount,  and the remaining  Available  Funds for such Sub-Loan  Group will be distributed as
         principal among  the  related  Classes  of Group III Senior  Certificates  on a pro rata basis in
         accordance with their respective Certificate Principal Balances.

         (K)      On each  Distribution  Date, any Available Funds remaining after payment of interest and
         principal to the Classes of  Certificates  entitled  thereto,  will be distributed to the Class R
         Certificates;  provided that if on any  Distribution  Date there are any Available  Funds for any
         Sub-Loan  Group in Loan  Group III  remaining  after  payment  of  interest  and  principal  to a
         Class or Classes of Certificates  entitled thereto, such amounts will be distributed to the other
         Classes of Group III Senior  Certificates,  pro rata,  based  upon  their  Certificate  Principal
         Balances,  until all amounts due to all Classes of Group III Senior  Certificates  have been paid
         in full,  before any Available  Funds are distributed in accordance with this clause to the Class
         R Certificates.

         (b)      No  Accrued  Certificate   Interest  will  be  payable  with  respect  to  any  Class of
Certificates  after the Distribution  Date on which the Certificate  Principal Balance of such Certificate
has been reduced to zero.

         (c)      If on any  Distribution  Date the Available Funds for the Group III Senior  Certificates
in  any  Certificate  Group  is  less  than  the  Accrued  Certificate  Interest  on  the  related  Senior
Certificates for such  Distribution  Date prior to reduction for Net Interest  Shortfalls and the interest
portion of  Realized  Losses,  the  shortfall  will be  allocated  to the holders of the  Class of  Senior
Certificates  in such  Certificate  Group on a pro rata  basis in  accordance  with the  amount of Accrued
Certificate  Interest for that  Distribution Date absent such shortfalls.  In addition,  the amount of any
interest  shortfalls will constitute  unpaid Accrued  Certificate  Interest and will be  distributable  to
holders of the  Certificates  of the related Classes  entitled to such amounts on subsequent  Distribution
Dates, to the extent of the applicable  Available Funds after current  interest  distributions as required
herein.  Any such  amounts so carried  forward will not bear  interest.  Shortfalls  in interest  payments
will not be offset by a reduction  in the  servicing  compensation  of the Master  Servicer or  otherwise,
except to the extent of applicable Compensating Interest Payments.

         (d)      The  expenses and fees of the Trust shall be paid by each of the 2006-3  REMICs,  to the
extent that such expenses  relate to the assets of each of such  respective  2006-3 REMICs,  and all other
expenses and fees of the Trust shall be paid pro rata by each of the 2006-3 REMICs.

         Section 6.03.     Allocation of Losses and  Subsequent  Recoveries  on the Group I  Certificates.
(a) On or prior to each  Determination  Date,  the  Master  Servicer  shall  determine  the  amount of any
Realized  Loss in respect of each Group I Mortgage  Loan that occurred  during the  immediately  preceding
calendar month,  based on information  provided by the related Servicer.  Any Realized Losses with respect
to the Group I  Mortgage  Loans  shall be  applied  on each  Distribution  Date  after  the  distributions
provided for in Section 6.01, in reduction of the  Certificate  Principal  Balance of the Class or Classes
of Group I Certificates to the extent provided in the definition of Applied Realized Loss Amount.

         (b)      In  addition,  in the event that the Master  Servicer  or the  Securities  Administrator
receives any  Subsequent  Recoveries  from a Servicer,  the Master  Servicer shall deposit such funds into
the Distribution  Account pursuant to Section  4.01(c)(ii).  If, after taking into account such Subsequent
Recoveries,  the amount of a Realized Loss is reduced,  the amount of such  Subsequent  Recoveries will be
applied to increase the  Certificate  Principal  Balance of the Class of Group I Subordinate  Certificates
with the highest payment priority to which Applied  Realized Loss Amounts have been allocated,  but not by
more than the  amount of Applied  Realized  Loss  Amounts  previously  allocated  to that Class of Group I
Subordinate  Certificates.  The  amount  of  any  remaining  Subsequent  Recoveries  will  be  applied  to
sequentially  increase the Certificate  Principal Balance of the Group I Certificates,  beginning with the
Class of Group I Certificates  with the next highest  payment  priority,  up to the amount of such Applied
Realized  Loss  Amounts  previously   allocated  to  such  Class  or  Classes  of  Group  I  Certificates.
Notwithstanding  the  foregoing,  any  Subsequent  Recoveries  will be  allocated  to the  Group I  Senior
Certificates  to the extent of any Applied  Realized  Loss  Amounts  before  being  applied to the Group I
Subordinate  Certificates.  Holders of such Group I  Certificates  will not be entitled to any payments in
respect of Current  Interest on the amount of such  increases for any Interest  Accrual  Period  preceding
the  Distribution  Date on which  such  increase  occurs.  Any such  increases  shall  be  applied  to the
Certificate  Principal  Balance  of each  Group I  Certificate  of  such  Class  in  accordance  with  its
respective Fractional Undivided Interest.

         Section 6.04.     Allocation of Losses and  Subsequent  Recoveries on the Group II  Certificates
and the Group III  Certificates.  (a) On or prior to each  Determination  Date, the Master  Servicer shall
determine  the  amount of any  Realized  Loss in  respect  of each  Group II  Mortgage  Loan and Group III
Mortgage  Loan that  occurred  during the  immediately  preceding  calendar  month,  based on  information
provided by the related Servicer.

         (b)      (i) With respect to any Group II  Certificates on any  Distribution  Date, the principal
portion of each  Realized  Loss on a Group II  Mortgage  Loan in a Sub-Loan  Group shall be  allocated  as
follows:

                  first,  to  the  Class II-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the  Class II-B-5  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to  the  Class II-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the  Class II-B-3  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fifth,  to  the  Class II-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to  the  Class II-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  seventh,  to the  Senior  Certificates  in  the  related  Certificate  Group  until  the
         Certificate  Principal  Balances  thereof has been reduced to zero in accordance  with clause (d)
         below;

                  (ii)  With  respect  to any  Group  III  Certificates  on  any  Distribution  Date,  the
principal  portion  of each  Realized  Loss on a Group III  Mortgage  Loan in a  Sub-Loan  Group  shall be
allocated as follows:

                  first,  to the  Class III-B-6  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  second,  to the  Class III-B-5  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  third,  to the  Class III-B-4  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  fourth,  to the  Class III-B-3  Certificates  until the  Certificate  Principal  Balance
         thereof has been reduced to zero;
                  fifth,  to the  Class III-B-2  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero;

                  sixth,  to the  Class III-B-1  Certificates  until  the  Certificate  Principal  Balance
         thereof has been reduced to zero; and

                  seventh,  to the  Senior  Certificates  in  the  related  Certificate  Group  until  the
         Certificate  Principal  Balances  thereof has been reduced to zero in accordance  with clause (d)
         below;

         (c)      Notwithstanding  the  foregoing  clause (b), no such  allocation  of any  Realized  Loss
shall be made on a Distribution  Date to any Class of (i) Group II Subordinate  Certificates to the extent
that such  allocation  would result in the reduction of the aggregate  Certificate  Principal  Balances of
all Group II Certificates in as of such  Distribution  Date, after giving effect to all  distributions and
prior  allocations of Realized  Losses on the Group II Mortgage Loans on such date, to an amount less than
the aggregate  Stated  Principal  Balance of all of the Group II Mortgage Loans as of the first day of the
month of such  Distribution  Date and (ii)  Group II Senior  Certificates  in a  Certificate  Group to the
extent  that such  allocation  would  result  in the  reduction  of the  aggregate  Certificate  Principal
Balances of all the Group II Senior  Certificates in such Certificate Group as of such Distribution  Date,
after  giving  effect  to all  distributions  and prior  allocations  of  Realized  Losses on the Group II
Mortgage  Loans in the related  Sub-Loan  Group in Loan Group II on such date,  to an amount less than the
aggregate  Stated  Principal  Balance of all of the Group II Mortgage  Loans in such Sub-Loan  Group as of
the first day of the month of such  Distribution  Date (each such  limitation in clause (i) and (ii),  the
"Loss  Allocation  Limitation").  Notwithstanding  the  foregoing  clause (b), no such  allocation  of any
Realized  Loss  shall  be  made  on a  Distribution  Date  to any  Class of  (i)  Group  III  Subordinated
Certificates  to the  extent  that  such  allocation  would  result  in  the  reduction  of the  aggregate
Certificate  Principal  Balances of all Group III  Certificates  in as of such  Distribution  Date,  after
giving effect to all  distributions  and prior  allocations  of Realized  Losses on the Group III Mortgage
Loans on such date,  to an amount less than the  aggregate  Stated  Principal  Balance of all of the Group
III Mortgage  Loans as of the first day of the month of such  Distribution  Date and (ii) Group III Senior
Certificates in a Certificate  Group to the extent that such  allocation  would result in the reduction of
the  aggregate  Certificate  Principal  Balances  of  all  the  Group  III  Senior  Certificates  in  such
Certificate  Group as of such  Distribution  Date,  after  giving  effect to all  distributions  and prior
allocations  of Realized  Losses on the Group III  Mortgage  Loans in the related  Sub-Loan  Group in Loan
Group III on such  date,  to an amount  less than the  aggregate  Stated  Principal  Balance of all of the
Group III  Mortgage  Loans in such  Sub-Loan  Group as of the first day of the month of such  Distribution
Date (each such limitation in clause (i) and (ii), the "Loss Allocation Limitation").

         (d)      The principal  portion of any Realized  Losses  allocated to a Class of  Certificates in
Loan Group II and Loan Group III shall be allocated  among the  Certificates  of such Class in  proportion
to their respective  Certificate  Principal Balances.  The principal portion of any allocation of Realized
Losses shall be  accomplished by reducing the Certificate  Principal  Balance of the related  Certificates
on the  related  Distribution  Date.  The  principal  portion  of any  Realized  Losses  allocated  to the
Sub-Loan  Group II-1  Certificates  will be allocated  first to the Class II-1A-2  Certificates  until the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to  the  Class  II-1A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any Realized Losses allocated to the Sub-Loan Group II-2  Certificates  will be allocated first
to the Class II-2A-2  Certificates  until the  Certificate  Principal  Balance thereof has been reduced to
zero and then to the Class II-2A-1  Certificates until the Certificate  Principal Balance thereof has been
reduced to zero.  The  principal  portion of any Realized  Losses  allocated  to the  Sub-Loan  Group II-3
Certificates  will be allocated first to the Class II-3A-2  Certificates  until the Certificate  Principal
Balance  thereof  has  been  reduced  to zero  and  then  to the  Class  II-3A-1  Certificates  until  the
Certificate  Principal  Balance  thereof has been reduced to zero.  The principal  portion of any Realized
Losses  allocated to the Sub-Loan  Group II-4  Certificates  will be allocated  first to the Class II-4A-2
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero and then to the
Class II-4A-1  Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.
The principal  portion of any Realized Losses allocated to the Sub-Loan Group III-1  Certificates  will be
allocated first to the Class III-1A-2  Certificates  until the Certificate  Principal  Balance thereof has
been reduced to zero and then to the Class III-1A-1  Certificates until the Certificate  Principal Balance
thereof has been reduced to zero. The principal  portion of any Realized Losses  allocated to the Sub-Loan
Group  III-2  Certificates  will  be  allocated  first  to  the  Class  III-2A-2  Certificates  until  the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to the  Class  III-2A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any  Realized  Losses  allocated  to the Sub-Loan  Group III-3  Certificates  will be allocated
first to the Class  III-3A-2  Certificates  until  the  Certificate  Principal  Balance  thereof  has been
reduced  to zero and then to the Class  III-3A-1  Certificates  until the  Certificate  Principal  Balance
thereof has been reduced to zero. The principal  portion of any Realized Losses  allocated to the Sub-Loan
Group  III-4  Certificates  will  be  allocated  first  to  the  Class  III-4A-2  Certificates  until  the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to the  Class  III-4A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any  Realized  Losses  allocated  to the Sub-Loan  Group III-3  Certificates  will be allocated
first to the Class  III-3A-2  Certificates  until  the  Certificate  Principal  Balance  thereof  has been
reduced  to zero and then to the Class  III-3A-1  Certificates  until the  Certificate  Principal  Balance
thereof has been reduced to zero. The principal  portion of any Realized Losses  allocated to the Sub-Loan
Group  III-4  Certificates  will  be  allocated  first  to  the  Class  III-4A-2  Certificates  until  the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to the  Class  III-4A-1
Certificates  until the  Certificate  Principal  Balance  thereof has been reduced to zero.  The principal
portion of any  Realized  Losses  allocated  to the Sub-Loan  Group III-5  Certificates  will be allocated
first to the Class  III-5A-2  Certificates  until  the  Certificate  Principal  Balance  thereof  has been
reduced  to zero and then to the Class  III-5A-1  Certificates  until the  Certificate  Principal  Balance
thereof has been reduced to zero. The principal  portion of any Realized Losses  allocated to the Sub-Loan
Group  III-6  Certificates  will  be  allocated  first  to  the  Class  III-6A-2  Certificates  until  the
Certificate  Principal  Balance  thereof  has  been  reduced  to  zero  and  then  to the  Class  III-6A-1
Certificates  until  the  Certificate  Principal  Balance  thereof  has been  reduced  to  zero.  Once the
aggregate  Certificate  Principal  Balance of the Certificates in a Certificate Group in Loan Group II has
been  reduced to zero,  the  principal  portion of Realized  Losses on the  Mortgage  Loans in the related
Sub-Loan  Group (if any) that are not  allocated  to the  related  Subordinate  Certificates  pursuant  to
Section 6.04(b)(i) will be allocated pro rata based upon their respective  Certificate  Principal Balances
to the remaining Group II Senior  Certificates of the other Certificate  Groups, pro rata based upon their
respective  Certificate  Principal  Balances.  Once the  aggregate  Certificate  Principal  Balance of the
Certificates in a Certificate  Group in Loan Group III has been reduced to zero, the principal  portion of
Realized  Losses on the Mortgage  Loans in the related  Sub-Loan  Group (if any) that are not allocated to
the related  Subordinate  Certificates  pursuant to Section  6.04(b)(ii)  will be allocated pro rata based
upon their respective  Certificate  Principal  Balances to the remaining Group III Senior  Certificates of
the other Certificate Groups, pro rata based upon their respective Certificate Principal Balances.

         (e)      Realized Losses shall be allocated on the  Distribution  Date in the month following the
month in which such loss was incurred  and, in the case of the  principal  portion  thereof,  after giving
effect to distributions made on such Distribution Date.

         (f)      On  each   Distribution   Date,  the  Securities   Administrator   shall  determine  the
Subordinate  Certificate  Writedown Amounts. Any Subordinate  Certificate  Writedown Amount shall effect a
corresponding  reduction in the Certificate  Principal Balance of the Class II-B Certificates or the Class
III-B Certificates, as applicable, in the reverse order of their numerical Class designations.

         (g)      The applicable  Senior  Percentage of Net Interest  Shortfalls  will be allocated  among
the Group II Senior  Certificates  in the related Group II  Certificate  Group in proportion to the amount
of  Accrued  Certificate  Interest  that  would  have  been  allocated  thereto  in the  absence  of  such
shortfalls.  The applicable  Subordinate  Percentage of Net Interest Shortfall will be allocated among the
Group II Subordinate  Certificates in proportion to the amount of Accrued Certificate  Interest that would
have been  allocated  thereto in the absence of such  shortfalls.  The  interest  portion of any  Realized
Losses with respect to the Group II Mortgage Loans  occurring on or prior to the Group II Cross-Over  Date
will  be   allocated   to  the   Class   II-B   Certificates   in   inverse   order  of  their   numerical
Class designations.  Following the Group II Cross-Over  Date, the interest  portion of Realized  Losses on
the Group II Mortgage  Loans will be allocated to the Group II Senior  Certificates  in the related  Group
II  Certificate  Group on a pro rata basis in  proportion  to the amount of Accrued  Certificate  Interest
that would have been  allocated  thereto in the absence of such Realized  Losses.  The  applicable  Senior
Percentage of Net Interest  Shortfalls  will be allocated  among the Group III Senior  Certificates in the
related  Group III  Certificate  Group in proportion  to the amount of Accrued  Certificate  Interest that
would  have  been  allocated  thereto  in the  absence  of such  shortfalls.  The  applicable  Subordinate
Percentage of Net Interest  Shortfall will be allocated  among the Group III  Subordinate  Certificates in
proportion to the amount of Accrued  Certificate  Interest that would have been  allocated  thereto in the
absence of such  shortfalls.  The interest  portion of any  Realized  Losses with respect to the Group III
Mortgage  Loans  occurring  on or prior to the Group III  Cross-Over  Date will be  allocated to the Class
III-B  Certificates  in  inverse  order of their  numerical  Class designations.  Following  the Group III
Cross-Over  Date,  the  interest  portion  of  Realized  Losses on the Group III  Mortgage  Loans  will be
allocated to the Group III Senior  Certificates in the related Group III  Certificate  Group on a pro rata
basis in proportion to the amount of Accrued  Certificate  Interest that would have been allocated thereto
in the absence of such Realized Losses.

         (h)      In addition,  in the event that the Master Servicer  receives any Subsequent  Recoveries
from a Servicer,  the Master Servicer shall deposit such funds into the  Distribution  Account pursuant to
Section 4.01(c)(ii).  If, after taking into account such Subsequent  Recoveries,  the amount of a Realized
Loss is reduced,  the amount of such  Subsequent  Recoveries  will be applied to increase the  Certificate
Principal  Balance of the related  Class of Group II  Subordinate  Certificates  or Group III  Subordinate
Certificates  with the highest payment  priority to which Realized Losses have been allocated,  but not by
more than the  amount of  Realized  Losses  previously  allocated  to that  Class of Group II  Subordinate
Certificates  or Group III  Subordinate  Certificates,  as applicable,  pursuant to this Section 6.04. The
amount of any remaining  Subsequent  Recoveries will be applied to  sequentially  increase the Certificate
Principal  Balance of the Group II Subordinate  Certificates  or Group III  Subordinate  Certificates,  as
applicable,  beginning with the related Class of Subordinate  Certificates  with the next highest  payment
priority,  up to the  amount of such  Realized  Losses  previously  allocated  to such Class or Classes of
Certificates  pursuant to this  Section  6.04.  Holders of such  Certificates  will not be entitled to any
payments in respect of current  interest on the amount of such  increases for any Interest  Accrual Period
preceding the  Distribution  Date on which such increase  occurs.  Any such increases  shall be applied to
the  Certificate  Principal  Balance of each  Subordinate  Certificate of such related Class in accordance
with its respective Fractional Undivided Interest.

         Section 6.05.     Cross-Collateralization.  Notwithstanding  the foregoing,  on any  Distribution
Date on which  the  Certificate  Principal  Balance  of the  Group I  Subordinate  Certificates,  Group II
Subordinate  Certificates or Group III Subordinate  Certificates  have been reduced to zero and a Realized
Loss that is a Special Hazard Loss is to be allocated to the related Senior  Certificates,  such loss will
be allocated among such Senior  Certificates  and the most  subordinate  outstanding  class of non-related
Subordinate Certificates on a pro rata basis, based on the Certificate Principal Balance thereof.

         Section 6.06.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date,  the  Securities  Administrator  shall  distribute  to each  Certificateholder  of  record as of the
immediately  preceding  Record  Date the  Certificateholder's  pro rata share of its  Class (based  on the
aggregate  Fractional  Undivided  Interest  represented  by such  Holder's  Certificates)  of all  amounts
required to be distributed on such  Distribution  Date to such Class. The Securities  Administrator  shall
calculate  the  amount  to be  distributed  to each  Class  and,  based on such  amounts,  the  Securities
Administrator  shall  determine the amount to be  distributed  to each  Certificateholder.  The Securities
Administrator's  calculations of payments shall be based solely on information  provided to the Securities
Administrator  by the Master  Servicer.  The  Securities  Administrator  shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or (ii) upon  receipt by the  Securities  Administrator  on or before the fifth Business Day preceding the
Record Date of written  instructions from a  Certificateholder  by wire transfer to a United States dollar
account  maintained by the payee at any United States depository  institution with appropriate  facilities
for  receiving  such a wire  transfer;  provided,  however,  that the final  payment  in  respect  of each
Class of  Certificates will be made only upon  presentation and surrender of such respective  Certificates
at the office or agency of the Securities  Administrator  specified in the notice to Certificateholders of
such final payment.

         Section 6.07.     Statements  to  Certificateholders.  On each  Distribution  Date,  concurrently
with each distribution to  Certificateholders,  the Securities  Administrator  shall make available to the
parties hereto and each  Certificateholder,  via the Securities  Administrator's  internet  website as set
forth  below,  the  following  information,  expressed  in the  aggregate  and as a  Fractional  Undivided
Interest  representing an initial  Certificate  Principal  Balance of $1,000,  or in the case of the Class
II-X Certificates and the Class B-IO Certificates, an initial Notional Amount of $1,000:

         (a)      the  Certificate  Principal  Balance or Notional  Amount,  as applicable,  of each Class
after giving effect (i) to all  distributions  allocable to principal on such  Distribution  Date and (ii)
the allocation of any Applied Realized Loss Amounts for such Distribution Date;

         (b)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (c)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such  Pass-Through  Rate was limited by the Net Rate
Cap;

         (d)      the amount of such distribution to Holders of each Class allocable to interest;

         (e)      the  applicable  accrual  periods  dates  for  calculating   distributions  and  general
Distribution Dates;
         (f)      the total cash flows received and the general sources thereof;

         (g)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Master Servicer for the related Due Period;

         (h)      the amount of any Cap Contract Payment Amount payable to the Securities Administrator;

         (i)      with respect to each Loan Group,  the amount of such  distribution  to each  Certificate
allocable  to  interest  and,  with  respect to the Group I  Certificates,  the portion  thereof,  if any,
provided by the Cap Contract;

         (j)      the Interest  Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward  Amount
for each Class of Certificates;

         (k)      with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of (A)
all of the Mortgage  Loans and (B) the  Adjustable  Rate Mortgage  Loans,  for the following  Distribution
Date;

         (l)      the number and  Outstanding  Principal  Balance of the Mortgage Loans in each Loan Group
that were  Delinquent  (exclusive of any Mortgage Loan in  foreclosure)  in respect of which using the OTS
method  of  calculation  (A)  one  Scheduled  Payment  is  Delinquent,  (B)  two  Scheduled  Payments  are
Delinquent,  (C) three or more  Scheduled  Payments are Delinquent and (D)  foreclosure  proceedings  have
been  commenced,  in each case as of the close of business on the last day of the calendar month preceding
such  Distribution  Date and  separately  identifying  such  information  for the (1) first lien  Mortgage
Loans, (2) second lien Mortgage Loans, and (3) Adjustable Rate Mortgage Loans, in each such Loan Group;

         (m)      with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the
distribution on such Distribution Date (including the general purpose of such Monthly Advances);

         (n)      with  respect  to each Loan  Group,  the  cumulative  amount of  Applied  Realized  Loss
Amounts to date;

         (o)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the preceding calendar month or that have become material over time;

         (p)      with  respect  to each  Loan  Group  and with  respect  to any  Mortgage  Loan  that was
liquidated  during the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance
of, and  Realized  Loss on,  such  Mortgage  Loan as of the close of business  on the  Determination  Date
preceding such Distribution Date;

         (q)      with  respect to each Loan Group,  the total  number and  principal  balance of any real
estate  owned or REO  Properties  as of the  close of  business  on the  last  day of the  calendar  month
preceding such Distribution Date;

         (r)      with  respect  to each Loan  Group,  the three  month  rolling  average  of the  percent
equivalent  of a  fraction,  the  numerator  of which is the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans  that  are 60 days or more  Delinquent  (in  respect  of which  using  the OTS  method  of
calculation)  or are in bankruptcy or foreclosure or are REO  Properties,  and the denominator of which is
the  aggregate  Stated  Principal  Balance  of all of the  Mortgage  Loans in each case as of the close of
business  on the  last  day of  the  calendar  month  preceding  such  Distribution  Date  and  separately
identifying  such  information  for the (1) first lien Mortgage  Loans,  and (2) Adjustable  Rate Mortgage
Loans;

         (s)      the Realized  Losses during the related Due Period and the  cumulative  Realized  Losses
through the end of the preceding month;

         (t)      whether a Trigger Event exists;

         (u)      updated pool  composition  data including the following with respect to each Loan Group:
weighted average mortgage rate and weighted average remaining term;

         (v)      [Reserved];

         (w)      [Reserved];

         (x)      the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts; and

         (y)      the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the  Securities  Administrator  five calendar days before each  Distribution  Date,  and if no
such notification  occurs,  the Securities  Administrator has no obligation to report with respect to (y).
The Depositor  covenants to the Securities  Administrator that there will be no new issuance of securities
backed by the same asset pool, so the Securities  Administrator  will only be responsible in (x) above for
reporting any pool asset changes, such as additions or removals of Mortgage Loans from the Trust Fund.

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Securities  Administrator,  based solely on, and to the extent of, information  provided to the Securities
Administrator   and  the  Master   Servicer  by  the  Servicer  and  the   Counterparty.   The  Securities
Administrator  may conclusively  rely on such information and shall not be required to confirm,  verify or
recalculate any such information.

         The  Securities  Administrator  may make  available  each month,  to any  interested  party,  the
monthly statement to Certificateholders  via the Securities  Administrator's  website initially located at
"www.ctslink.com."   Assistance  in  using  the  website  can  be  obtained  by  calling  the   Securities
Administrator's  customer  service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above
distribution  option are  entitled to have a paper copy mailed to them via first class mail by calling the
Securities  Administrator's  customer  service desk and  indicating  such.  The  Securities  Administrator
shall have the right to change the way such  reports are  distributed  in order to make such  distribution
more convenient  and/or more  accessible to the parties,  and the Securities  Administrator  shall provide
timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2006, the Securities  Administrator  will furnish a report to each Holder of the Certificates of record at
any time during the prior  calendar  year as to the aggregate of amounts  reported  pursuant to subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of servicing  compensation  and such other  customary  information  as the  Securities  Administrator  may
determine to be necessary  and/or to be required by the Internal  Revenue Service or by a federal or state
law or rules or  regulations  to enable such Holders to prepare their tax returns for such calendar  year.
Such  obligations  shall be deemed to have been  satisfied  to the extent  that  substantially  comparable
information  shall  be  provided  by  the  Securities   Administrator  or  the  Trustee  pursuant  to  the
requirements of the Code.

         Section 6.08.     Monthly  Advances.  If the  related  Servicer  was  required  to make a Monthly
Advance pursuant to the related  Servicing  Agreement and fails to make any required  Monthly Advance,  in
whole or in part, the Master Servicer,  as successor  servicer,  or any other successor servicer appointed
by it, will  deposit in the  Distribution  Account not later than the  Distribution  Account  Deposit Date
immediately  preceding  the  related  Distribution  Date an amount  equal to such  Monthly  Advance to the
extent not  otherwise  paid by the related  Servicer,  net of the  Servicing  Fee for such  Mortgage  Loan
except to the extent the Master  Servicer  determines  any such  advance to be a  Nonrecoverable  Advance.
Subject to the  foregoing,  the Master  Servicer,  as  successor  servicer,  shall  continue  to make such
advances  through the date that the related  Servicer is required to do so under its Servicing  Agreement;
provided,  however,  that if the Master Servicer deems an advance to be a Nonrecoverable  Advance,  on the
Distribution  Account  Deposit Date,  the Master  Servicer shall not be obligated to make such advance and
shall present an Officer's  Certificate to the Trustee  (i) stating that the Master Servicer elects not to
make a Monthly  Advance in a stated  amount  and  (ii) detailing  the reason it deems the  advance to be a
Nonrecoverable Advance.

         Notwithstanding  the  foregoing,  the Master  Servicer  shall not be required to make any Monthly
Advances  that Wells  Fargo,  as  Servicer,  was  required to make  pursuant to the Wells Fargo  Servicing
Agreement  and failed to do so. In the event that Wells  Fargo as Servicer  or the Master  Servicer  fails
to  make a  required  Monthly  Advance,  the  Trustee,  as  successor  servicer  or  master  servicer,  as
applicable,  shall be required to remit the amount of such Monthly Advance to the Distribution  Account in
accordance  with and  subject  to the terms of this  Agreement  (including  its  rights  of  reimbursement
hereunder).

         Section 6.09.     Compensating  Interest  Payments.  The  Master  Servicer  shall  deposit in the
Distribution  Account not later than each Distribution  Account Deposit Date an amount equal to the lesser
of  (i) the  sum of the  aggregate  amounts  required  to be paid by the  Servicers  under  the  Servicing
Agreements  with respect to subclauses  (a) and (b) of the  definition of Interest  Shortfall with respect
to the Mortgage  Loans for the related  Distribution  Date,  and not so paid by the related  Servicers and
(ii) the  Master  Servicer  Compensation  for such  Distribution  Date  (such  amount,  the  "Compensating
Interest  Payment").  The Master Servicer shall not be entitled to any  reimbursement  of any Compensating
Interest Payment.

         Section 6.10.     Distributions on REMIC Regular  Interests.  (a) On each Distribution  Date, the
Securities  Administrator shall be deemed to distribute,  to REMIC IV as the holder of the REMIC I Regular
Interests,  those portions of the REMIC I  Distribution  Amount not designated to Component I of the Class
R  Certificates,  in the amounts and in  accordance  with the  priorities  set forth in the  definition of
REMIC I Distribution Amount.

         (b) On each  Distribution  Date,  the Securities  Administrator  shall be deemed to distribute to
the Trustee,  on behalf of REMIC V as the holder of the REMIC II Regular Interests,  those portions of the
REMIC II Distribution  Amount not designated to Component II of the Class R  Certificates,  in the amounts
and in accordance with the priorities set forth in the definition of REMIC II Distribution Amount.

         (c)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
to the Trustee,  on behalf of REMIC VI as the holder of the REMIC III Regular Interests,  REMIC IV Regular
Interests  and  REMIC V Regular  Interests,  those  portions  of the REMIC  III  Distribution  Amount  not
designated  to  Component  III of the Class R  Certificates,  in the  amounts and in  accordance  with the
priorities set forth in the definition of REMIC III  Distribution  Amount,  those portions of the REMIC IV
Distribution  Amount not  designated  to Component IV of the Class R  Certificates,  in the amounts and in
accordance  with the  priorities  set forth in the  definition of REMIC IV  Distribution  Amount and those
portions of the REMIC V  Distribution  Amount not  designated to Component V of the Class R  Certificates,
in the amounts and in accordance  with the  priorities set forth in the definition of REMIC V Distribution
Amount.

         (d)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
the REMIC VI  Distribution  Amount to:  (i) the  holders of the  Certificates  (other  than the Class B-IO
Certificates),  as the holders of the REMIC VI  Interests  (other than REMIC VI Regular  Interests  B-IO-I
and B-IO-P) and (ii)  itself on behalf of REMIC VII,  as the holder of REMIC VI Regular  Interests  B-IO-I
and B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC VI
Distribution Amount.

         (e)      On each Distribution  Date, the Securities  Administrator  shall be deemed to distribute
to the  holder of the Class  B-IO  Certificates,  as the  holder of the REMIC VII  Regular  Interest,  the
amounts set forth in the definition of REMIC VII Distribution Amount.

         (f)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.10,  distributions of funds from the Distribution  Account shall be made only in accordance
with Sections 6.01 and 6.02.

                                               ARTICLE VII
                                           The Master Servicer

         Section 7.01.     Liabilities  of the Master  Servicer.  The Master  Servicer  shall be liable in
accordance herewith only to the extent of the obligations  specifically  imposed upon and undertaken by it
herein.

         Section 7.02.     Merger or Consolidation  of the Master  Servicer.  (a) The Master Servicer will
keep in full force and effect its  existence,  rights and  franchises as a  corporation  under the laws of
the state of its  incorporation,  and will  obtain and  preserve  its  qualification  to do  business as a
foreign  corporation in each jurisdiction in which such  qualification is or shall be necessary to protect
the validity and  enforceability  of this Agreement,  the Certificates or any of the Mortgage Loans and to
perform its duties under this Agreement.

         (b)      Any  Person  into  which the  Master  Servicer  may be merged  or  consolidated,  or any
corporation  resulting from any merger or  consolidation to which the Master Servicer shall be a party, or
any Person  succeeding  to the  business  of the Master  Servicer,  shall be the  successor  of the Master
Servicer  hereunder,  without  the  execution  or filing of any paper or further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding.

         Section 7.03.     Indemnification  of the  Trustee,  the  Master  Servicer  and the  Securities
Administrator.  (a) The Master  Servicer  agrees to  indemnify  the  Indemnified  Persons for, and to hold
them harmless against, any loss,  liability or expense (including  reasonable legal fees and disbursements
of counsel)  incurred on their part that may be sustained in connection with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this Agreement,  the Servicing Agreements,  the Assignment Agreements or the Certificates or the powers of
attorney  delivered by the Trustee hereunder  (i) related to the Master Servicer's  failure to perform its
duties in  compliance  with this  Agreement  (except  as any such  loss,  liability  or  expense  shall be
otherwise  reimbursable  pursuant to this Agreement) or (ii) incurred  by reason of the Master  Servicer's
willful  misfeasance,  bad faith or gross  negligence in the performance of duties  hereunder or by reason
of reckless  disregard of obligations and duties hereunder,  provided,  in each case, that with respect to
any such claim or legal action (or pending or threatened  claim or legal  action),  the Trustee shall have
given the Master Servicer and the Depositor  written notice thereof  promptly after a Responsible  Officer
of the  Trustee  shall have with  respect to such claim or legal  action  actual  knowledge  thereof.  The
Trustee's  failure  to give any such  notice  shall not  affect  the  Trustee's  right to  indemnification
hereunder,  except to the extent the Master  Servicer is  materially  prejudiced  by such  failure to give
notice.  This indemnity  shall survive the  resignation or removal of the Trustee,  Master Servicer or the
Securities Administrator and the termination of this Agreement.

         (b)      The Trust  Fund will  indemnify  any  Indemnified  Person  for any  loss,  liability  or
expense  (including  reasonable  legal fees and  disbursements  of counsel) of any Indemnified  Person not
otherwise covered by the Master Servicer's indemnification pursuant to Section  7.03(a).

         Section 7.04.     Limitations  on  Liability of the Master  Servicer  and Others.  Subject to the
obligation of the Master Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the Master Servicer nor any of the directors,  officers,  employees or agents of
the Master  Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust
Fund or the  Certificateholders  for taking any action or for  refraining  from  taking any action in good
faith  pursuant to this  Agreement,  or for errors in judgment;  provided,  however,  that this  provision
shall  not  protect  the  Master  Servicer  or any  such  Person  against  any  breach  of  warranties  or
representations  made herein or any liability  which would otherwise be imposed by reason of such Person's
willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

         (b)      The  Master  Servicer  and any  director,  officer,  employee  or  agent  of the  Master
Servicer may rely in good faith on any document of any kind prima facie  properly  executed and  submitted
by any Person respecting any matters arising hereunder.

         (c)      The Master Servicer, the Custodian and any director,  officer,  employee or agent of the
Master Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby against any
loss,  liability or expense  (including  reasonable legal fees and  disbursements of counsel)  incurred on
their part that may be sustained  in  connection  with,  arising out of, or related to, any claim or legal
action  (including  any pending or  threatened  claim or legal  action)  relating to this  Agreement,  the
Certificates or any Servicing  Agreement  (except to the extent that the Master Servicer is indemnified by
the  Servicer  thereunder),  other than  (i) any  such loss,  liability  or expense  related to the Master
Servicer's  failure to perform  its duties in  compliance  with this  Agreement  (except as any such loss,
liability or expense shall be otherwise  reimbursable  pursuant to this Agreement),  or to the Custodian's
failure  to perform  its duties  under the  Custodial  Agreement,  respectively,  or  (ii) any  such loss,
liability or expense incurred by reason of the Master Servicer's or the Custodian's  willful  misfeasance,
bad faith or gross  negligence in the  performance of duties  hereunder or under the Custodial  Agreement,
as  applicable,  or by reason of reckless  disregard  of  obligations  and duties  hereunder  or under the
Custodial Agreement, as applicable.

         (d)      The  Master  Servicer  shall not be under any  obligation  to appear  in,  prosecute  or
defend any legal  action  that is not  incidental  to its  duties  under  this  Agreement  and that in its
opinion may involve it in any expense or  liability;  provided,  however,  the Master  Servicer may in its
discretion,  with  the  consent  of the  Trustee  (which  consent  shall  not be  unreasonably  withheld),
undertake  any such action which it may deem  necessary or desirable  with respect to this  Agreement  and
the rights and duties of the parties  hereto and the  interests of the  Certificateholders  hereunder.  In
such event,  the legal expenses and costs of such action and any liability  resulting  therefrom  shall be
expenses,  costs and  liabilities  of the Trust  Fund,  and the Master  Servicer  shall be  entitled to be
reimbursed  therefor  out of the  Distribution  Account  as  provided  by  Section 4.05.  Nothing  in this
Section  7.04(d) shall affect the Master  Servicer's  obligation to supervise,  or to take such actions as
are necessary to ensure,  the  servicing  and  administration  of the Mortgage  Loans  pursuant to Section
3.01(a).

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required to do so pursuant to this  Agreement,  the Master Servicer shall not be required to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         (f)      The Master  Servicer  shall not be liable  for any acts or  omissions  of any  Servicer,
except as otherwise expressly provided herein.

         Section 7.05.     Master Servicer Not to Resign.  Except as provided in Section 7.07,  the Master
Servicer  shall  not  resign  from  the  obligations  and  duties  hereby  imposed  on it  except  upon  a
determination  that any such duties  hereunder are no longer  permissible  under  applicable  law and such
impermissibility  cannot be  cured.  Any such  determination  permitting  the  resignation  of the  Master
Servicer shall be evidenced by an Opinion of Independent  Counsel  addressed to the Trustee to such effect
delivered to the Trustee.  No such  resignation by the Master  Servicer shall become  effective  until the
Company or the  Trustee or a  successor  to the Master  Servicer  reasonably  satisfactory  to the Trustee
shall have  assumed  the  responsibilities  and  obligations  of the Master  Servicer in  accordance  with
Section 8.02  hereof.  The Trustee shall notify the Rating  Agencies upon its receipt of written notice of
the resignation of the Master Servicer.

         Section 7.06.     Successor  Master   Servicer.   In  connection  with  the  appointment  of  any
successor  Master  Servicer or the  assumption  of the duties of the Master  Servicer,  the Company or the
Trustee  may make  such  arrangements  for the  compensation  of such  successor  master  servicer  out of
payments on the Mortgage  Loans as the Company or the Trustee and such  successor  master  servicer  shall
agree.  If the  successor  master  servicer  does not agree that such market  value is a fair price,  such
successor  master  servicer  shall  obtain two  quotations  of market  value from third  parties  actively
engaged  in  the  servicing  of  single-family   mortgage  loans.   Notwithstanding  the  foregoing,   the
compensation  payable to a successor  master  servicer  may not exceed the  compensation  which the Master
Servicer  would  have been  entitled  to retain if the  Master  Servicer  had  continued  to act as Master
Servicer hereunder.

         Section 7.07.     Sale and  Assignment  of Master  Servicing.  The Master  Servicer  may sell and
assign its rights and delegate its duties and  obligations  in its entirety as Master  Servicer under this
Agreement  and the  Company  may  terminate  the  Master  Servicer  without  cause and select a new Master
Servicer;  provided,  however,  that:  (i) the  purchaser or  transferee  accepting  such  assignment  and
delegation  (a) shall be a Person  which shall be qualified  to service  mortgage  loans for Fannie Mae or
Freddie Mac; (b) shall have a net worth of not less than $10,000,000  (unless  otherwise  approved by each
Rating Agency  pursuant to clause  (ii) below);  (c) shall be reasonably  satisfactory  to the Trustee (as
evidenced  in a writing  signed by the  Trustee);  and (d) shall  execute  and  deliver to the  Trustee an
agreement,  in form and substance reasonably  satisfactory to the Trustee, which contains an assumption by
such Person of the due and punctual  performance  and  observance  of each  covenant  and  condition to be
performed or observed by it as master  servicer  under this  Agreement,  the Custodial  Agreement from and
after the effective date of such  agreement;  (ii) each  Rating Agency shall be given prior written notice
of the identity of the proposed  successor to the Master  Servicer and each Rating  Agency's rating of the
Certificates in effect  immediately prior to such assignment,  sale and delegation will not be downgraded,
qualified or withdrawn as a result of such  assignment,  sale and delegation,  as evidenced by a letter to
such effect  delivered  to the Master  Servicer  and the Trustee (at the expense of the Master  Servicer);
(iii) the  Master  Servicer  assigning  and selling the master  servicing  shall deliver to the Trustee an
Officer's  Certificate and an Opinion of Independent  Counsel addressed to the Trustee,  each stating that
all  conditions  precedent  to such action under this  Agreement  have been  completed  and such action is
permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Master Servicer is
terminated  without  cause by the  Company,  the  Company  shall  pay the  terminated  Master  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the master  servicing of the Mortgage  Loans is  transferred  to the successor  Master  Servicer.  No
such assignment or delegation  shall affect any rights or liability of the Master  Servicer  arising prior
to the effective date thereof.

                                               ARTICLE VIII
                                                 Default

         Section 8.01.     Events of Default.  "Event of Default," wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Master Servicer:

         (a)      The Master  Servicer  fails to cause to be  deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure,  requiring the same to be remedied,  shall have been given to the Master Servicer;
or

         (b)      The Master  Servicer  fails to observe or  perform  in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the Master  Servicer by the  Trustee or to the Master  Servicer
and the Trustee by the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not
less than 25% of the Trust Fund; or

         (c)      There is entered  against the Master  Servicer a decree or order by a court or agency or
supervisory  authority having jurisdiction in the premises for the appointment of a conservator,  receiver
or liquidator in any  insolvency,  readjustment  of debt,  marshaling of assets and liabilities or similar
proceedings,  or for the winding up or liquidation of its affairs,  and the continuance of any such decree
or order is  unstayed  and in effect  for a period  of 60  consecutive  days,  or an  involuntary  case is
commenced against the Master Servicer under any applicable  insolvency or  reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

         (d)      The Master  Servicer  consents  to the  appointment  of a  conservator  or  receiver  or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings  of or relating to the Master  Servicer or  substantially  all of its property;  or the Master
Servicer  admits in writing its inability to pay its debts  generally as they become due, files a petition
to take  advantage of any applicable  insolvency or  reorganization  statute,  makes an assignment for the
benefit of its creditors, or voluntarily suspends payment of its obligations;

         (e)      The Master  Servicer  assigns or delegates its duties or rights under this  Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

         (f)      The Master  Servicer  fails to comply with Section 3.16,  Section 3.17 and Section 3.18;
or

         (g)      The Master  Servicer  fails to cause to be deposited,  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date.

         In each and every  such  case,  so long as such  Event of  Default  with  respect  to the  Master
Servicer  shall not have been  remedied,  either the  Trustee or the  Holders of  Certificates  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the  principal  of the Trust Fund,  by
notice in writing to the Master  Servicer (and to the Trustee if given by such  Certificateholders),  with
a copy to the Rating  Agencies,  and with the consent of the Company,  may terminate all of the rights and
obligations  (but not the  liabilities)  of the Master  Servicer  under this  Agreement  and in and to the
Mortgage  Loans and/or the REO Property  serviced by the Master  Servicer and the proceeds  thereof.  Upon
the receipt by the Master Servicer of the written  notice,  all authority and power of the Master Servicer
under this  Agreement,  whether with respect to the  Certificates,  the  Mortgage  Loans,  REO Property or
under any other  related  agreements  (but only to the  extent  that such other  agreements  relate to the
Mortgage Loans or related REO Property)  shall,  subject to Section 3.17 and  Section 8.02,  automatically
and without  further  action pass to and be vested in the Trustee,  in its  capacity as  successor  Master
Servicer,  pursuant to this  Section 8.01  (and,  with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17,  such power and authority of the Master  Servicer
shall,  subject to Section 8.02,  automatically  and without  further  action pass to and be vested in the
successor  Master Servicer  appointed by the Depositor);  and,  without  limitation,  the Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case may be), is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the Master
Servicer as  attorney-in-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Master  Servicer  agrees to cooperate  with the  Trustee,  in its
capacity as successor  Master Servicer (or such successor Master Servicer  appointed by the Depositor,  as
the case  may  be),  in  effecting  the  termination  of the  Master  Servicer's  rights  and  obligations
hereunder,  including,  without  limitation,  the  transfer to the  Trustee,  in its capacity as successor
Master  Servicer (or such successor  Master Servicer  appointed by the Depositor,  as the case may be), of
(i) the  property  and amounts  which are then or should be part of the Trust or which  thereafter  become
part of the  Trust;  and  (ii) originals  or copies of all  documents  of the Master  Servicer  reasonably
requested  by the  Trustee,  in its  capacity as  successor  Master  Servicer  (or such  successor  Master
Servicer  appointed by the  Depositor,  as the case may be), to enable it to assume the Master  Servicer's
duties thereunder.  In addition to any other amounts which are then, or,  notwithstanding  the termination
of its activities  under this  Agreement,  may become payable to the Master Servicer under this Agreement,
the Master  Servicer  shall be entitled to  receive,  out of any amount  received on account of a Mortgage
Loan  or  related  REO  Property,  that  portion  of  such  payments  which  it  would  have  received  as
reimbursement  under this Agreement if notice of termination  had not been given.  The  termination of the
rights and  obligations  of the Master  Servicer shall not affect any  obligations  incurred by the Master
Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if  an  Event  of  Default  described  in  clause  (f) of  this
Section 8.01  shall occur,  the Trustee shall, by notice in writing to the Master  Servicer,  which may be
delivered by telecopy,  immediately  terminate all of the rights and  obligations  of the Master  Servicer
thereafter  arising  under  this  Agreement,  but  without  prejudice  to  any  rights  it may  have  as a
Certificateholder  or to  reimbursement  of Monthly  Advances and other advances of its own funds, and the
Trustee,  in its capacity as successor  Master Servicer (or such successor  Master  Servicer  appointed by
the Depositor,  as the case may be), shall act as provided in  Section 8.02 to carry out the duties of the
Master  Servicer,  including  the  obligation to make any Monthly  Advance the  nonpayment of which was an
Event of Default described in clause (f) of this  Section 8.01.  Any such action taken by the Trustee,  in
its capacity as successor Master Servicer (or such successor  Master Servicer  appointed by the Depositor,
as the case may be), must be prior to the distribution on the relevant Distribution Date.

         Section 8.02.     Successor  to Act;  Appointment  of  Successor.  (a)  Upon the  receipt  by the
Master Servicer of a notice of termination  pursuant to Section 8.01 or an Opinion of Independent  Counsel
pursuant to  Section 7.05  to the effect that the Master  Servicer is legally unable to act or to delegate
its duties to a Person  which is legally able to act,  the  Trustee,  in its capacity as successor  Master
Servicer  (and,  with  respect to an Event of Default  resulting  from the  Master  Servicer's  failure to
comply with Section 3.17, the successor  Master  Servicer  appointed by the Depositor  pursuant to Section
3.17),  shall  automatically  become the successor in all respects to the Master  Servicer in its capacity
under this Agreement and the  transactions  set forth or provided for herein and shall thereafter have all
of the  rights  and  powers of,  and be  subject  to all the  responsibilities,  duties,  liabilities  and
limitations on  liabilities  relating  thereto  placed on the Master  Servicer by the terms and provisions
hereof;  provided,  however,  that the Company shall have the right to either (a)  immediately  assume the
duties of the Master Servicer or (b) select a successor Master Servicer;  provided further,  however, that
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall have no obligation  whatsoever  with respect
to any liability  (other than advances deemed  recoverable and not previously made) incurred by the Master
Servicer at or prior to the time of termination.  As compensation  therefor,  but subject to Section 7.06,
the Trustee,  in its  capacity as  successor  Master  Servicer  (and,  with respect to an Event of Default
resulting from the Master  Servicer's  failure to comply with Section 3.17, the successor  Master Servicer
appointed by the Depositor  pursuant to Section 3.17),  shall be entitled to compensation which the Master
Servicer  would have been  entitled  to retain if the Master  Servicer  had  continued  to act  hereunder,
except for those  amounts due the Master  Servicer as  reimbursement  permitted  under this  Agreement for
advances  previously made or expenses  previously  incurred.  Notwithstanding  the above, the Trustee,  in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  may, if it shall be unwilling so to act, or shall, if it is legally
unable so to act,  appoint or  petition a court of  competent  jurisdiction  to appoint,  any  established
housing and home finance  institution which is a Fannie Mae- or Freddie  Mac-approved  servicer,  and with
respect to a successor to the Master Servicer only,  having a net worth of not less than  $10,000,000,  as
the  successor  to  the  Master  Servicer  hereunder  in  the  assumption  of  all  or  any  part  of  the
responsibilities,  duties or liabilities of the Master Servicer hereunder;  provided, that the Trustee, in
its capacity as successor  Master  Servicer  (or, with respect to an Event of Default  resulting  from the
Master  Servicer's  failure to comply with Section 3.17, the successor  Master  Servicer  appointed by the
Depositor  pursuant to Section 3.17),  shall obtain a letter from each Rating Agency that the ratings,  if
any, on each of the  Certificates  will not be lowered as a result of the  selection  of the  successor to
the Master Servicer.  Pending  appointment of a successor to the Master Servicer  hereunder,  the Trustee,
in its capacity as successor  Master  Servicer,  shall act (other than with respect to an Event of Default
resulting  from the Master  Servicer's  failure to comply with Section  3.17, in which event the successor
appointed by the Depositor  shall act) in such capacity as hereinabove  provided.  In connection with such
appointment  and  assumption,  the  Trustee  may  make  such  arrangements  for the  compensation  of such
successor out of payments on the Mortgage Loans as it and such successor shall agree;  provided,  however,
that the provisions of Section 7.06  shall apply,  the  compensation  shall not be in excess of that which
the Master  Servicer  would have been entitled to if the Master  Servicer had continued to act  hereunder,
and that such successor shall  undertake and assume the obligations of the Trustee to pay  compensation to
any third Person acting as an agent or  independent  contractor  in the  performance  of master  servicing
responsibilities  hereunder.  The Trustee and such successor shall take such action,  consistent with this
Agreement, as shall be necessary to effectuate any such succession.

         (b)      If the  Trustee  shall  succeed  to any  duties of the Master  Servicer  respecting  the
Mortgage  Loans as  provided  herein,  it shall do so in a separate  capacity  and not in its  capacity as
Trustee  and,  accordingly,  the  provisions  of Article IX shall be  inapplicable  to the  Trustee in its
duties as the  successor to the Master  Servicer in the  servicing of the Mortgage  Loans  (although  such
provisions  shall continue to apply to the Trustee in its capacity as Trustee);  the provisions of Article
VII, however, shall apply to it in its capacity as successor Master Servicer.

         The  costs  and  expenses  of the  Trustee  in  connection  with the  termination  of the  Master
Servicer,  the appointment of a successor  Master Servicer and, if applicable,  any transfer of servicing,
including,  without  limitation,  all costs and  expenses  associated  with the  complete  transfer of all
servicing data and the  completion,  correction or  manipulation of such servicing data as may be required
by the Trustee to correct any errors or  insufficiencies  in the servicing data or otherwise to enable the
Trustee or the successor  Master Servicer to service the Mortgage Loans properly and  effectively,  to the
extent not paid by the terminated  Master  Servicer,  shall be payable to the Trustee  pursuant to Section
9.05. Any successor to the Master  Servicer  acting as successor  servicer  under any Servicing  Agreement
shall give notice to the  applicable  Mortgagors of such change of servicer and shall,  during the term of
its  service  as  successor  Master  Servicer  maintain  in force the policy or  policies  that the Master
Servicer is required to maintain pursuant to Section 3.04.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor to the Master  Servicer,  the Trustee shall give prompt written notice thereof to the Securities
Administrator  or, if the Securities  Administrator  is terminated or resigns upon the  termination of the
Master  Servicer,  the  successor  securities  administrator,  and  the  Securities  Administrator  or the
successor  securities  administrator  shall give prompt written notice thereof to the Rating  Agencies and
the Certificateholders at their respective addresses appearing in the Certificate Register.

         Section 8.04.     Waiver of  Defaults.  The  Trustee  shall  transmit  by mail to the  Securities
Administrator,  who shall give prompt  written notice  thereof to all  Certificateholders,  within 60 days
after the  occurrence  of any Event of Default  actually  known to a  Responsible  Officer of the Trustee,
unless  such Event of Default  shall have been cured,  notice of each such Event of  Default.  The Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund  may,  on  behalf  of all  Certificateholders,  waive  any  default  by the  Master  Servicer  in the
performance of its obligations hereunder and the consequences  thereof,  except a default in the making of
or the  causing to be made any  required  distribution  on the  Certificates,  which  default  may only be
waived by Holders of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating  100% of the
Trust Fund.  Upon any such waiver of a past default,  such default shall be deemed to cease to exist,  and
any Event of Default  arising  therefrom shall be deemed to have been timely remedied for every purpose of
this  Agreement.  No such  waiver  shall  extend to any  subsequent  or other  default or impair any right
consequent  thereon  except to the extent  expressly so waived.  The Securities  Administrator  shall give
notice of any such waiver to the Trustee and the Rating Agencies.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their rights under this Agreement,  the Securities  Administrator  will afford such  Certificateholders
access  during  business  hours to the  most  recent  list of  Certificateholders  held by the  Securities
Administrator.

                                                ARTICLE IX
                         Concerning the Trustee and the Securities Administrator

         Section 9.01.     Duties of Trustee and Securities  Administrator.  (a) The Trustee, prior to the
occurrence  of an Event of Default and after the curing or waiver of all Events of Default  which may have
occurred,  and the Securities  Administrator each undertake to perform such duties and only such duties as
are  specifically  set forth in this Agreement as duties of the Trustee and the Securities  Administrator,
respectively.  If an Event of Default has  occurred  and has not been cured or waived,  the Trustee  shall
exercise  such of the rights and powers  vested in it by this  Agreement,  and subject to  Section 8.02(b)
use the same degree of care and skill in their  exercise,  as a prudent  person would  exercise  under the
circumstances in the conduct of his own affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
and the  Securities  Administrator  pursuant  to any  provision  of this  Agreement,  the  Trustee and the
Securities  Administrator,  respectively,  shall  examine them to  determine  whether they are in the form
required by this Agreement;  provided,  however, that neither the Trustee nor the Securities Administrator
shall be  responsible  for the accuracy or content of any  resolution,  certificate,  statement,  opinion,
report,  document,  order or other instrument furnished  hereunder;  provided,  further,  that neither the
Trustee nor the Securities  Administrator  shall be responsible  for the accuracy or  verification  of any
calculation provided to it pursuant to this Agreement.

         (c)      On  each   Distribution   Date,   the  Securities   Administrator   shall  make  monthly
distributions  and the final  distribution  to the related  Certificateholders  from related  funds in the
Distribution  Account as provided  in Sections  6.01 and 10.01  herein  based  solely on the report of the
Master Servicer.

         (d)      No  provision  of this  Agreement  shall be  construed  to  relieve  the  Trustee or the
Securities  Administrator  from liability for its own negligent  action,  its own negligent failure to act
or its own willful misconduct; provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have occurred,  the duties and  obligations of the Trustee and the
Securities  Administrator shall be determined solely by the express provisions of this Agreement,  neither
the  Trustee  nor the  Securities  Administrator  shall be  liable  except  for the  performance  of their
respective  duties and obligations as are specifically set forth in this Agreement,  no implied  covenants
or  obligations  shall be read into this  Agreement  against the Trustee or the  Securities  Administrator
and,  in  the  absence  of bad  faith  on  the  part  of the  Trustee  or  the  Securities  Administrator,
respectively,  the Trustee or the Securities  Administrator,  respectively,  may conclusively  rely, as to
the truth of the statements and the correctness of the opinions expressed  therein,  upon any certificates
or opinions  furnished to the Trustee or the  Securities  Administrator,  respectively,  and conforming to
the requirements of this Agreement;

                  (ii)     Neither  the Trustee nor the  Securities  Administrator  shall be liable in its
individual  capacity for an error of judgment made in good faith by a Responsible  Officer or  Responsible
Officers of the Trustee or an officer of the Securities  Administrator,  respectively,  unless it shall be
proved that the Trustee or the Securities Administrator,  respectively,  was negligent in ascertaining the
pertinent facts;

                  (iii)    Neither  the  Trustee  nor the  Securities  Administrator  shall be liable with
respect to any action taken,  suffered or omitted to be taken by it in good faith in  accordance  with the
directions of the Holders of Certificates  evidencing  Fractional Undivided Interests aggregating not less
than 25% of the Trust  Fund,  if such  action or  non-action  relates  to the  time,  method  and place of
conducting  any  proceeding  for any remedy  available  to the  Trustee or the  Securities  Administrator,
respectively,  or  exercising  any trust or other  power  conferred  upon the  Trustee  or the  Securities
Administrator, respectively, under this Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee's  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee's  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The  Securities  Administrator  shall not in any way be liable by reason of any
insufficiency  in any Account held by the  Securities  Administrator  hereunder or any Account held by the
Securities  Administrator  in the name of the  Trustee  unless it is  determined  by a court of  competent
jurisdiction that the Securities  Administrator's  gross negligence or willful  misconduct was the primary
cause of such  insufficiency  (except to the extent that the Securities  Administrator  is obligor and has
defaulted thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the Trustee or the  Securities  Administrator  be liable for special,  indirect or  consequential  loss or
damage of any kind  whatsoever  (including  but not limited to lost  profits),  even if the Trustee or the
Securities  Administrator,  respectively,  has been advised of the  likelihood  of such loss or damage and
regardless of the form of action;

                  (viii)   None of the Securities  Administrator,  the Master Servicer, the Depositor, the
Company,  the Custodian,  the  Counterparty  or the Trustee shall be responsible for the acts or omissions
of the other,  it being  understood  that this  Agreement  shall not be construed to render them partners,
joint venturers or agents of one another and

                  (ix)     Neither  the  Trustee  nor the  Securities  Administrator  shall be required to
expend or risk its own funds or  otherwise  incur  financial  liability in the  performance  of any of its
duties  hereunder,  or in the exercise of any of its rights or powers,  if there is reasonable  ground for
believing  that the  repayment of such funds or adequate  indemnity  against such risk or liability is not
reasonably  assured to it,  and none of the  provisions  contained  in this  Agreement  shall in any event
require the  Trustee or the  Securities  Administrator  to perform,  or be  responsible  for the manner of
performance of, any of the  obligations of the Master  Servicer under this  Agreement,  except during such
time,  if any, as the Trustee shall be the  successor  to, and be vested with the rights,  duties,  powers
and privileges of, the Master Servicer in accordance with the terms of this Agreement.

         (e)      Except for those actions that the Trustee or the  Securities  Administrator  is required
to take  hereunder,  neither the Trustee nor the  Securities  Administrator  shall have any  obligation or
liability  to take any action or to refrain  from  taking any action  hereunder  in the absence of written
direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee  and  the  Securities  Administrator.
Except as otherwise provided in Section 9.01:

         (a)      The Trustee and the Securities  Administrator  may rely and shall be protected in acting
or refraining  from acting in reliance on any  resolution,  certificate  of the  Securities  Administrator
(with respect to the Trustee  only),  the  Depositor,  the Master  Servicer or a Servicer,  certificate of
auditors or any other certificate,  statement,  instrument,  opinion,  report, notice,  request,  consent,
order,  appraisal,  bond or other paper or  document  believed by it to be genuine and to have been signed
or presented by the proper party or parties;

         (b)      The Trustee and the  Securities  Administrator  may consult  with counsel and any advice
of such counsel or any Opinion of Counsel shall be full and complete  authorization  and  protection  with
respect to any action taken or suffered or omitted by it hereunder  in good faith and in  accordance  with
such advice or Opinion of Counsel;

         (c)      Neither the Trustee nor the  Securities  Administrator  shall be under any obligation to
exercise any of the trusts or powers  vested in it by this  Agreement,  other than its  obligation to give
notices  pursuant to this  Agreement,  or to institute,  conduct or defend any litigation  hereunder or in
relation  hereto at the  request,  order or  direction  of any of the  Certificateholders  pursuant to the
provisions  of  this  Agreement,  unless  such  Certificateholders  shall  have  offered  to  the  Trustee
reasonable  security  or  indemnity  against the costs,  expenses  and  liabilities  which may be incurred
therein or thereby.  Nothing  contained  herein  shall,  however,  relieve the Trustee of the  obligation,
upon the  occurrence  of an Event of Default of which a  Responsible  Officer  of the  Trustee  has actual
knowledge  (which has not been cured or waived),  to exercise  such of the rights and powers  vested in it
by this  Agreement,  and to use the same degree of care and skill in their  exercise,  as a prudent person
would exercise under the circumstances in the conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which may have  occurred,  neither  the  Trustee  nor the  Securities
Administrator shall be liable in its individual  capacity for any action taken,  suffered or omitted by it
in good faith and believed by it to be authorized or within the  discretion or rights or powers  conferred
upon it by this Agreement;

         (e)      Neither  the  Trustee  nor the  Securities  Administrator  shall  be  bound  to make any
investigation  into the facts or matters stated in any  resolution,  certificate,  statement,  instrument,
opinion,  report,  notice,  request,  consent,  order, approval,  bond or other paper or document,  unless
requested  in writing  to do so by  Holders of  Certificates  evidencing  Fractional  Undivided  Interests
aggregating  not less than 25% of the Trust Fund and provided  that the payment  within a reasonable  time
to the Trustee or the  Securities  Administrator,  as  applicable,  of the costs,  expenses or liabilities
likely to be incurred by it in the making of such  investigation  is, in the Opinion of the Trustee or the
Securities   Administrator,   as  applicable,   reasonably  assured  to  the  Trustee  or  the  Securities
Administrator,  as  applicable,  by the  security  afforded  to it by the  terms  of this  Agreement.  The
Trustee  or the  Securities  Administrator  may  require  reasonable  indemnity  against  such  expense or
liability as a condition  to taking any such  action.  The  reasonable  expense of every such  examination
shall be paid by the Certificateholders requesting the investigation;

         (f)      The Trustee  and the  Securities  Administrator  may execute any of the trusts or powers
hereunder or perform any duties  hereunder  either  directly or through  Affiliates,  agents or attorneys;
provided,  however,  that the Trustee may not appoint any agent (other than the  Custodian) to perform its
custodial  functions  with respect to the Mortgage  Files or paying agent  functions  under this Agreement
without the  express  written  consent of the Master  Servicer,  which  consent  will not be  unreasonably
withheld.  Neither the Trustee nor the Securities  Administrator  shall be liable or  responsible  for the
misconduct or negligence of any of the  Trustee's or the  Securities  Administrator's  agents or attorneys
or a custodian or paying agent  appointed  hereunder by the Trustee or the Securities  Administrator  with
due care and, when required, with the consent of the Master Servicer;

         (g)      Should  the  Trustee  or the  Securities  Administrator  deem the  nature of any  action
required on its part,  other than a payment or  transfer by the  Securities  Administrator  under  Section
4.01(b) or Section 4.04,  to be unclear, the Trustee or the Securities  Administrator,  respectively,  may
require prior to such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee or the Securities  Administrator  to perform any  discretionary
act  enumerated  in this  Agreement  shall not be  construed  as a duty,  and  neither the Trustee nor the
Securities  Administrator  shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

         (i)      Neither  the  Trustee  nor the  Securities  Administrator  shall be required to give any
bond or  surety  with  respect  to the  execution  of the  trust  created  hereby  or the  powers  granted
hereunder, except as provided in Section  9.07; and

         (j)      Neither  the  Trustee nor the  Securities  Administrator  shall have any duty to conduct
any  affirmative  investigation  as to the  occurrence  of any condition  requiring the  repurchase of any
Mortgage Loan by the Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the
Subsequent  Mortgage Loan Purchase Agreement,  as applicable,  or the eligibility of any Mortgage Loan for
purposes of this Agreement.

         Section 9.03.     Trustee and Securities  Administrator  Not Liable for Certificates or Mortgage
Loans.  The  recitals   contained   herein  and  in  the  Certificates   (other  than  the  signature  and
countersignature  of the Securities  Administrator on the  Certificates)  shall be taken as the statements
of the Depositor,  and neither the Trustee nor the Securities  Administrator shall have any responsibility
for their correctness.  Neither the Trustee nor the Securities  Administrator  makes any representation as
to the validity or sufficiency of the Certificates  (other than the signature and  countersignature of the
Securities  Administrator  on the  Certificates)  or of any Mortgage Loan except as expressly  provided in
Sections 2.02 and 2.05 hereof;  provided,  however,  that the  foregoing  shall not relieve the Trustee of
the  obligation  to  review  the  Mortgage  Files  pursuant  to  Sections  2.02 and 2.04.  The  Securities
Administrator's  signature and  countersignature  (or  countersignature  of its agent) on the Certificates
shall be solely in its capacity as Securities  Administrator  and shall not constitute the Certificates an
obligation  of  the  Securities  Administrator  in  any  other  capacity.  Neither  the  Trustee  nor  the
Securities  Administrator  shall be accountable  for the use or application by the Depositor of any of the
Certificates or of the proceeds of such  Certificates,  or for the use or application of any funds paid to
the Depositor  with respect to the Mortgage  Loans.  Subject to the  provisions of  Section 2.05,  neither
the Trustee nor the Securities  Administrator  shall be  responsible  for the legality or validity of this
Agreement or any  document or  instrument  relating to this  Agreement,  the validity of the  execution of
this  Agreement  or of any  supplement  hereto  or  instrument  of  further  assurance,  or the  validity,
priority,  perfection or sufficiency of the security for the Certificates  issued hereunder or intended to
be issued  hereunder.  Neither  the Trustee nor the  Securities  Administrator  shall at any time have any
responsibility  or liability  for or with respect to the  legality,  validity  and  enforceability  of any
Mortgage or any Mortgage Loan, or the  perfection  and priority of any Mortgage or the  maintenance of any
such  perfection and priority,  or for or with respect to the sufficiency of the Trust Fund or its ability
to generate  the payments to be  distributed  to  Certificateholders,  under this  Agreement.  Neither the
Trustee  nor the  Securities  Administrator  shall have any  responsibility  for filing any  financing  or
continuation  statement  in any  public  office  at any  time or to  otherwise  perfect  or  maintain  the
perfection  of any security  interest or lien granted to it  hereunder or to record this  Agreement  other
than any continuation statements filed by the Trustee pursuant to Section 3.20.

         Section 9.04.     Trustee and  Securities  Administrator  May Own  Certificates.  The Trustee and
the Securities  Administrator in their  individual  capacities or in any capacity other than as Trustee or
Securities  Administrator,  hereunder  may become the owner or pledgee of any  Certificates  with the same
rights it would have if it were not the Trustee or the Securities  Administrator,  as applicable,  and may
otherwise deal with the parties hereto.

         Section 9.05.     Trustee's  and  Securities  Administrator's  Fees  and  Expenses.  The fees and
expenses of the Trustee shall be paid in accordance with a side letter  agreement  between the Trustee and
the Master  Servicer.  The Securities  Administrator  shall be paid by the Master Servicer from the Master
Servicer's  compensation.  In addition,  the Trustee and the Securities  Administrator will be entitled to
recover from the Distribution Account pursuant to Section 4.05(l) all reasonable  out-of-pocket  expenses,
disbursements   and  advances  and  the  expenses  of  the  Trustee  and  the  Securities   Administrator,
respectively,  in connection with such Person's  compliance  with Section 3.23, any Event of Default,  any
breach of this Agreement,  the termination of the Master  Servicer,  the appointment of a successor Master
Servicer and, if applicable,  any transfer of servicing as set forth in Section  8.02(b),  or as otherwise
set forth  herein,  or any claim or legal  action  (including  any  pending or  threatened  claim or legal
action) incurred or made by or against the Trustee or the Securities Administrator,  respectively,  in the
administration   of  the  trusts   hereunder   (including  the  reasonable   compensation,   expenses  and
disbursements  of its  counsel)  except any such  expense,  disbursement  or advance as may arise from its
negligence or intentional  misconduct or which is the responsibility of the  Certificateholders.  If funds
in the  Distribution  Account are  insufficient  therefor,  the Trustee and the  Securities  Administrator
shall recover such expenses from the Depositor.  Such  compensation  and  reimbursement  obligation  shall
not be limited by any provision of law in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for  Trustee  and  Securities   Administrator.   The
Trustee  and any  successor  Trustee  and  the  Securities  Administrator  and  any  successor  Securities
Administrator  shall during the entire  duration of this  Agreement be a state bank or trust  company or a
national  banking  association  organized  and doing  business  under the laws of such state or the United
States of  America,  authorized  under such laws to exercise  corporate  trust  powers,  having a combined
capital  and  surplus  and  undivided  profits  of at least  $40,000,000  or,  in the case of a  successor
Trustee,  $50,000,000,  subject to supervision  or  examination by federal or state  authority and, in the
case of the Trustee,  rated "BBB" or higher by S&P with respect to their long-term  rating and rated "BBB"
or higher by S&P and  "Baa2" or higher by Moody's  with  respect to any  outstanding  long-term  unsecured
unsubordinated debt, and, in the case of a successor Trustee or successor  Securities  Administrator other
than  pursuant  to  Section 9.10,  rated  in one of the two  highest  long-term  debt  categories  of,  or
otherwise  acceptable to, each of the Rating Agencies.  If the Trustee  publishes  reports of condition at
least  annually,  pursuant  to law or to  the  requirements  of the  aforesaid  supervising  or  examining
authority,  then  for the  purposes  of  this  Section 9.06  the  combined  capital  and  surplus  of such
corporation  shall be deemed to be its total equity  capital  (combined  capital and surplus) as set forth
in its most recent  report of condition so  published.  In case at any time the Trustee or the  Securities
Administrator  shall cease to be eligible in  accordance  with the  provisions of this  Section 9.06,  the
Trustee  or the  Securities  Administrator  shall  resign  immediately  in the  manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The  Trustee  and  the  Securities  Administrator,   at  their  own
expense,  shall  at all  times  maintain  and  keep in full  force  and  effect:  (i) fidelity  insurance,
(ii) theft of documents  insurance and (iii) forgery  insurance (which may be collectively  satisfied by a
"Financial  Institution Bond" and/or a "Bankers'  Blanket Bond").  All such insurance shall be in amounts,
with standard  coverage and subject to deductibles,  as are customary for insurance  typically  maintained
by banks or their  affiliates  which act as custodians for  investor-owned  mortgage  pools. A certificate
of an officer  of the  Trustee or the  Securities  Administrator  as to the  Trustee's  or the  Securities
Administrator's,   respectively,   compliance   with  this   Section 9.07   shall  be   furnished  to  any
Certificateholder upon reasonable written request.

         Section 9.08.     Resignation  and Removal of the Trustee and Securities  Administrator.  (a) The
Trustee and the Securities  Administrator  may at any time resign and be discharged  from the Trust hereby
created by giving  written  notice  thereof to the Depositor and the Master  Servicer,  with a copy to the
Rating  Agencies.  Upon  receiving such notice of  resignation,  the Depositor  shall  promptly  appoint a
successor  Trustee or  successor  Securities  Administrator,  as  applicable,  by written  instrument,  in
triplicate,  one  copy of  which  instrument  shall  be  delivered  to each of the  resigning  Trustee  or
Securities  Administrator,   as  applicable,  the  successor  Trustee  or  Securities  Administrator,   as
applicable.  If no successor  Trustee or  Securities  Administrator  shall have been so appointed and have
accepted  appointment  within 30 days  after the  giving of such  notice  of  resignation,  the  resigning
Trustee or Securities  Administrator may petition any court of competent  jurisdiction for the appointment
of a successor Trustee or Securities Administrator.

         (b)      If at any time the Trustee or the  Securities  Administrator  shall cease to be eligible
in  accordance  with the  provisions  of  Section 9.06  and shall  fail to resign  after  written  request
therefor by the  Depositor  or if at any time the Trustee or the  Securities  Administrator  shall  become
incapable  of acting,  or shall be adjudged a bankrupt or  insolvent,  or a receiver of the Trustee or the
Securities  Administrator,  as applicable,  or of its property  shall be appointed,  or any public officer
shall take charge or control of the Trustee or the  Securities  Administrator,  as  applicable,  or of its
property or affairs for the purpose of  rehabilitation,  conservation or  liquidation,  then the Depositor
shall  promptly  remove the  Trustee,  or shall be entitled  to remove the  Securities  Administrator,  as
applicable,  and  appoint a successor  Trustee or  Securities  Administrator,  as  applicable,  by written
instrument,  in  triplicate,  one copy of which  instrument  shall be  delivered to each of the Trustee or
Securities   Administrator,   as  applicable,   so  removed,  and  the  successor  Trustee  or  Securities
Administrator, as applicable.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee or the  Securities  Administrator  and
appoint a  successor  Trustee  or  Securities  Administrator  by written  instrument  or  instruments,  in
quintuplicate,  signed by such Holders or their  attorneys-in-fact  duly  authorized,  one complete set of
which instruments shall be delivered to the Depositor,  the Master Servicer, the Securities  Administrator
(if the Trustee is removed),  the Trustee (if the Securities  Administrator  is removed),  and the Trustee
or Securities  Administrator  so removed and the successor so appointed.  In the event that the Trustee or
Securities   Administrator   is  removed  by  the  Holders  of   Certificates   in  accordance  with  this
Section 9.08(c),  the  Holders of such  Certificates  shall be  responsible  for  paying any  compensation
payable hereunder to a successor Trustee or successor  Securities  Administrator,  in excess of the amount
paid hereunder to the predecessor Trustee or predecessor Securities Administrator, as applicable.

         (d)      No  resignation  or  removal  of  the  Trustee  or  the  Securities   Administrator  and
appointment of a successor Trustee or Securities  Administrator  pursuant to any of the provisions of this
Section 9.08  shall become  effective except upon appointment of and acceptance of such appointment by the
successor Trustee or Securities Administrator as provided in Section 9.09.

         Section 9.09.     Successor  Trustee and Successor  Securities  Administrator.  (a) Any successor
Trustee or Securities  Administrator appointed as provided in Section 9.08 shall execute,  acknowledge and
deliver  to the  Depositor  and to its  predecessor  Trustee or  Securities  Administrator  an  instrument
accepting  such  appointment  hereunder.  The  resignation  or  removal  of  the  predecessor  Trustee  or
Securities   Administrator   shall  then  become  effective  and  such  successor  Trustee  or  Securities
Administrator,  without any further  act,  deed or  conveyance,  shall  become  fully  vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named  as  Trustee  or  Securities   Administrator   herein.   The   predecessor   Trustee  or  Securities
Administrator  shall,  after its receipt of payment in full of its outstanding fees and expenses  promptly
deliver to the successor  Trustee or Securities  Administrator,  as applicable,  all assets and records of
the  Trust  held  by  it  hereunder,   and  the  Depositor  and  the  predecessor  Trustee  or  Securities
Administrator,  as applicable,  shall execute and deliver such instruments and do such other things as may
reasonably be required for more fully and  certainly  vesting and  confirming in the successor  Trustee or
Securities Administrator, as applicable, all such rights, powers, duties and obligations.

         (b)      No successor Trustee or Securities  Administrator  shall accept  appointment as provided
in  this  Section 9.09  unless  at the  time of such  acceptance  such  successor  Trustee  or  Securities
Administrator shall be eligible under the provisions of Section 9.06.

         (c)      Upon  acceptance of appointment by a successor  Trustee or Securities  Administrator  as
provided in this  Section 9.09,  the successor  Trustee or Securities  Administrator  shall mail notice of
the succession of such Trustee or Securities  Administrator  hereunder to all  Certificateholders at their
addresses as shown in the  Certificate  Register  and to the Rating  Agencies.  The Company  shall pay the
cost of any mailing by the successor Trustee or Securities Administrator.

         Section 9.10.     Merger or  Consolidation  of Trustee  or  Securities  Administrator.  Any state
bank or  trust  company  or  national  banking  association  into  which  the  Trustee  or the  Securities
Administrator  may be merged or converted or with which it may be  consolidated or any state bank or trust
company or national banking  association  resulting from any merger,  conversion or consolidation to which
the Trustee or the Securities  Administrator,  respectively,  shall be a party, or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee or the  Securities  Administrator,  respectively,  shall be the  successor  of the
Trustee  or the  Securities  Administrator,  respectively,  hereunder,  provided  such state bank or trust
company or national  banking  association  shall be eligible  under the provisions of  Section 9.06.  Such
succession  shall be valid  without  the  execution,  delivery  of  notice  or  filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.  (a)  Notwithstanding  any other
provisions  hereof, at any time, for the purpose of meeting any legal  requirements of any jurisdiction in
which any part of the Trust or property  constituting  the same may at the time be located,  the Depositor
and the Trustee  acting  jointly  shall have the power and shall  execute and deliver all  instruments  to
appoint  one or  more  Persons  approved  by the  Trustee  and  the  Depositor  to  act as  co-trustee  or
co-trustees,  jointly with the Trustee,  or separate trustee or separate  trustees,  of all or any part of
the Trust, and to vest in such Person or Persons,  in such capacity,  such title to the Trust, or any part
thereof,  and, subject to the other provisions of this  Section 9.11,  such powers,  duties,  obligations,
rights and trusts as the Depositor and the Trustee may consider necessary or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee hereunder or as successor to the Master Servicer  hereunder),  the Trustee shall be incompetent or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration.  (a) For federal  income tax  purposes,  the taxable  year of each 2006-3 REMIC shall be a
calendar year and the Securities  Administrator  shall  maintain or cause the  maintenance of the books of
each such 2006-3 REMIC on the accrual method of accounting.

         (b)      The  Securities  Administrator  shall  prepare  and file or  cause to be filed  with the
Internal  Revenue  Service,  and  the  Trustee  shall  upon  the  written  instruction  of the  Securities
Administrator  sign,  Federal tax  information  returns or elections  required to be made  hereunder  with
respect to each  2006-3  REMIC,  the Trust Fund,  if  applicable,  and the  Certificates  containing  such
information  and at the times and in the  manner as may be  required  by the Code or  applicable  Treasury
regulations,  and the Securities  Administrator  shall furnish to each Holder of  Certificates at any time
during the calendar  year for which such returns or reports are made such  statements  or  information  at
the times and in the manner as may be required thereby,  including,  without limitation,  reports relating
to mortgaged  property that is abandoned or foreclosed,  receipt of mortgage  interests in kind in a trade
or business,  a cancellation  of  indebtedness,  interest,  original issue discount and market discount or
premium  (using a constant  prepayment  assumption  of 30% CPR for the Group I Mortgage  Loans and 25% CPR
for the Group II Mortgage  Loans and the Group III Mortgage  Loans).  The  Securities  Administrator  will
apply for an Employee  Identification  Number from the IRS under Form SS-4 or any other acceptable  method
for all tax  entities.  In  connection  with the  foregoing,  the  Securities  Administrator  shall timely
prepare and file,  and the Trustee  shall upon the written  instruction  of the  Securities  Administrator
sign,  IRS Form 8811,  which  shall  provide the name and  address of the person who can be  contacted  to
obtain  information  required to be reported to the holders of regular interests in each 2006-3 REMIC (the
"REMIC Reporting  Agent").  The Securities  Administrator on behalf of the Trustee shall make elections to
treat  each  2006-3  REMIC  as a  REMIC  (which  elections  shall  apply  to  the  taxable  period  ending
December 31,  2006 and each calendar year  thereafter)  in such manner as the Code or applicable  Treasury
regulations may prescribe,  and as described by the Securities  Administrator.  The Trustee shall upon the
written  instruction of the Securities  Administrator  sign all tax information  returns filed pursuant to
this  Section and  any other returns as may be required by the Code. The Holder of the largest  percentage
interest in the  Residual  Certificates  is hereby  designated  as the "Tax  Matters  Person"  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for each 2006-3 REMIC.  The  Securities  Administrator  is hereby
designated  and  appointed  as the  agent of each  such Tax  Matters  Person.  Any  Holder  of a  Residual
Certificate   will  by   acceptance   thereof   appoint  the   Securities   Administrator   as  agent  and
attorney-in-fact  for the purpose of acting as Tax Matters  Person for each 2006-3  REMIC during such time
as the Securities  Administrator  does not own any such Residual  Certificate.  In the event that the Code
or applicable Treasury  regulations  prohibit the Trustee from signing tax or information returns or other
statements,  or the Securities  Administrator from acting as agent for the Tax Matters Person, the Trustee
and the  Securities  Administrator  shall take whatever  action that in their sole good faith  judgment is
necessary  for the  proper  filing of such  information  returns  or for the  provision  of a tax  matters
person,  including  designation of the Holder of the largest percentage interest in a Residual Certificate
to sign such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound
by this Section.

         (c)      The  Securities  Administrator  shall  provide  upon  request and receipt of  reasonable
compensation,  such information as required in  Section 860D(a)(6)(B)  of the Code to the Internal Revenue
Service,  to any Person purporting to transfer a Residual  Certificate to a Person other than a transferee
permitted by  Section 5.05(b),  and to any regulated  investment  company,  real estate  investment trust,
common trust fund,  partnership,  trust,  estate,  organization  described in Section 1381 of the Code, or
nominee  holding an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any
record  holder of which is not a transferee  permitted by  Section 5.05(b)  (or which is deemed by statute
to be an entity with a disqualified member).

         (d)      The  Securities  Administrator  shall  prepare  and file or cause to be  filed,  and the
Trustee shall upon the written  instruction  of the  Securities  Administrator  sign, any state income tax
returns required under Applicable State Law with respect to each REMIC or the Trust Fund.

         (e)      Notwithstanding  any other  provision of this  Agreement,  the Securities  Administrator
shall  comply with all federal  withholding  requirements  respecting  payments to  Certificateholders  of
interest or original issue discount on the Mortgage Loans,  that the Securities  Administrator  reasonably
believes  are  applicable  under the Code.  The consent of  Certificateholders  shall not be required  for
such  withholding.  In the event the  Securities  Administrator  withholds  any amount  from  interest  or
original  issue  discount  payments  or  advances  thereof to any  Certificateholder  pursuant  to federal
withholding  requirements,  the Securities  Administrator shall,  together with its monthly report to such
Certificateholders, indicate such amount withheld.

         (f)      The Trustee and the  Securities  Administrator  each agrees to indemnify  the Trust Fund
and the Depositor for any taxes and costs including,  without  limitation,  any reasonable  attorneys fees
imposed on or incurred by the Trust Fund,  the Depositor or the Master  Servicer,  as a result of a breach
by such  party  of such  party's  covenants  set  forth  in this  Section 9.12;  provided,  however,  such
liability  and  obligation to indemnify in this  paragraph  shall be several and not joint and the Trustee
and the Securities  Administrator  shall not be liable or be obligated to indemnify the Trust Fund for the
failure by the other to perform any duty under this  Agreement  or the breach by the other of any covenant
in this Agreement.

                                                ARTICLE X
                                               Termination

         Section 10.01.    Termination  Upon  Repurchase  by EMC or its  Designee or  Liquidation  of the
Mortgage Loans.  (a) Subject to  Section 10.02,  the respective  obligations and  responsibilities  of the
Depositor,  the Trustee, the Master Servicer and the Securities  Administrator  created hereby, other than
the  obligation of the Securities  Administrator  to make payments to  Certificateholders  as set forth in
this Section 10.01 shall terminate:

                  (i)      in accordance with Section  10.01(c),  the repurchase by or at the direction of
EMC or its  designee  of all of the  Mortgage  Loans in each of Loan Group I, Loan Group II and Loan Group
III  (which  repurchase  of the Group I  Mortgage  Loans,  the Group II  Mortgage  Loans and the Group III
Mortgage  Loans may occur on  separate  dates) and all related REO  Property  remaining  in the Trust at a
price  (the  "Termination  Purchase  Price")  equal to the sum of  (without  duplication)  (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group (other  than a  Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  relating to the  Mortgage  Loans made by the  purchaser,  plus
accrued but unpaid interest thereon at the applicable  Mortgage  Interest Rate to, but not including,  the
first day of the month of repurchase,  (b) the appraised value of any related REO Property,  less the good
faith  estimate of the Depositor of  liquidation  expenses to be incurred in connection  with its disposal
thereof (but not more than the Outstanding  Principal Balance of the related Mortgage Loan,  together with
interest  at the  applicable  Mortgage  Interest  Rate  accrued  on that  balance  but  unpaid to, but not
including,  the first day of the month of  repurchase),  such  appraisal to be  calculated by an appraiser
mutually  agreed upon by the Depositor and the Trustee at the expense of the Depositor,  (c)  unreimbursed
out-of pocket costs of the Master Servicer,  including  unreimbursed  servicing advances and the principal
portion of any unreimbursed  Monthly Advances,  made on the Mortgage Loans in such Loan Group prior to the
exercise of such  repurchase  right,  (d) any costs and damages  incurred by the Trust in connection  with
any  violation of any  predatory or abusive  lending  laws with  respect to a Mortgage  Loan,  and (e) any
unreimbursed  costs and expenses of the Trustee,  the Custodian and the Securities  Administrator  payable
pursuant to Section 9.05;

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James's, living on the date of this Agreement.

         (c)      (i)      The right of EMC or its  designee  to  repurchase  Group I  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 20% of the sum
of the Cut-off Date Balance.

                  (ii)     The right of EMC or its  designee to  repurchase  Group II  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be exercisable only if the aggregate Stated
Principal  Balance of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum
of the Cut-off Date Balance.

                  (iii)    The right of EMC or its designee to  repurchase  Group III  Mortgage  Loans and
related assets  described in Section  10.01(a)(i)  above shall be  exercisable  only if the sum of (A) the
aggregate Stated Principal  Balance of the Mortgage Loans in Loan Group III and (B) the Pre-Funded  Amount
at the time of any such repurchase is less than 10% of the sum of the Cut-off Date Balance.

                  (iv)     The right of EMC or its  designee  to  repurchase  all the  assets of the Trust
Fund described in Section  10.01(a)(i)  above shall also be  exercisable  if the Depositor,  based upon an
Opinion  of  Counsel  addressed  to the  Depositor,  the  Trustee  and the  Securities  Administrator  has
determined  that the REMIC  status of any 2006-3  REMIC has been lost or that a  substantial  risk  exists
that such REMIC status will be lost for the then-current taxable year.

                  (v)      At any time  thereafter,  in the case of (i) and (ii) or (iii)  above,  EMC may
elect to terminate any 2006-3 REMIC at any time,  and upon such  election,  the Depositor or its designee,
shall purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The   Securities   Administrator   shall  give   notice  of  any   termination   to  the
Certificateholders,  with a copy to the Master  Servicer  and the  Trustee  and the Rating  Agencies  upon
which the  Certificateholders  shall surrender  their  Certificates  to the Securities  Administrator  for
payment of the final  distribution  and  cancellation.  Such notice  shall be given by letter,  mailed not
earlier  than the l5th day and not later than the 25th day of the month next  preceding  the month of such
final  distribution,  and  shall  specify  (i) the  Distribution  Date upon  which  final  payment  of the
Certificates  will be made upon  presentation  and surrender of the  Certificates  at the Corporate  Trust
Office of the Securities  Administrator therein designated,  (ii) the amount of any such final payment and
(iii) that the Record Date otherwise  applicable to such  Distribution  Date is not  applicable,  payments
being made only upon  presentation  and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

         (e)      If the  option of EMC to  repurchase  or cause the  repurchase  of all Group I  Mortgage
Loans,  the Group II Mortgage Loans or the Group III Mortgage  Loans and the related  assets  described in
Section  10.01(c)  above  is  exercised,   EMC  and/or  its  designee  shall  deliver  to  the  Securities
Administrator  for  deposit in the  Distribution  Account,  by the  Business  Day prior to the  applicable
Distribution  Date,  an  amount  equal to the  Termination  Purchase  Price of the  Mortgage  Loans  being
repurchased on such  Distribution  Date. Upon  presentation  and surrender of the related  Certificates by
the related  Certificateholders,  the Securities Administrator shall distribute to such Certificateholders
from amounts then on deposit in the  Distribution  Account an amount  determined as follows:  with respect
to each such  Certificate  (other than the Class II-X  Certificates,  the  Residual  Certificates  and the
Class XP Certificates),  the outstanding  Certificate  Principal  Balance,  plus with respect to each such
Certificate  (other than the Residual  Certificates and the Class XP  Certificates),  one month's interest
thereon at the applicable  Pass-Through  Rate; and with respect to the Class R Certificates  and the Class
XP Certificates,  the percentage interest evidenced thereby multiplied by the difference,  if any, between
the above  described  repurchase  price and the aggregate  amount to be  distributed to the Holders of the
related  Certificates  (other  than the  Residual  Certificates  and the  Class XP  Certificates).  If the
amounts  then on  deposit  in the  Distribution  Account  are  not  sufficient  to pay all of the  related
Certificates  in full (other  than the  Residual  Certificates  and the Class XP  Certificates),  any such
deficiency  will be allocated in the case of a repurchase  of the Group I Mortgage  Loans,  first,  to the
Class  I-B  Certificates,  in  inverse  order of their  numerical  designation,  second,  to the Class I-M
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata basis, in the case of a repurchase of the Group II Mortgage Loans,  first, to
the Class II-B  Certificates,  in inverse order of their  numerical  designation,  and then to the related
Senior  Certificates,  on a pro rata basis,  and the case of a repurchase of the Group III Mortgage Loans,
first, to the Class III-B Certificates,  in inverse order of their numerical designation,  and then to the
related  Senior  Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and
following  such  final  Distribution  Date for the  related  Certificates,  the  Trustee  shall  cause the
Custodian to promptly  release to EMC and/or its designee the Mortgage Files for the remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject to the  Securities
Administrator's  obligation  to hold  any  amounts  payable  to the  related  Certificateholders  in trust
without interest  pending final  distributions  pursuant to Section  10.01(g).  After final  distributions
pursuant to Section  10.01(g) to all  Certificateholders,  any other  amounts  remaining  in the  Accounts
will belong to the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,   upon  the  presentation  and  surrender  of  the  Certificates,  the
Securities  Administrator shall distribute to the remaining  Certificateholders,  in accordance with their
respective  interests,  all distributable  amounts remaining in the Distribution  Account.  Following such
final  Distribution  Date, the Trustee shall release (or shall instruct the Custodian,  on its behalf,  to
release)  promptly to the Depositor or its designee the Mortgage Files for the remaining  Mortgage  Loans,
and the Distribution  Account shall  terminate,  subject to the Securities  Administrator's  obligation to
hold any amounts payable to the  Certificateholders  in trust without interest pending final distributions
pursuant to this Section  10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Securities  Administrator  shall  give a second  written  notice to the  remaining  Certificateholders  to
surrender their  Certificates for cancellation  and receive the final  distribution  with respect thereto.
If within six months after the second notice,  not all the  Certificates  shall have been  surrendered for
cancellation,  the  Securities  Administrator  may take  appropriate  steps,  or appoint any agent to take
appropriate   steps,  to  contact  the  remaining   Certificateholders   concerning   surrender  of  their
Certificates,  and the cost thereof  shall be paid out of the funds and other assets which remain  subject
to this Agreement.

         (h)      EMC, if it is not the Master Servicer, or its designee,  as applicable,  shall be deemed
to  represent  that one of the  following  will be true and  correct:  (i) the  exercise  of the  optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under ERISA or Section 4975 of the Code or (ii) EMC or such designee,  as  applicable,  is (A) not a party
in  interest  with  respect  to any Plan  and (B) is not a  "benefit  plan  investor"  (other  than a plan
sponsored or maintained by EMC or the designee,  as the case may be,  provided that no assets of such plan
are  invested or deemed to be invested in the  Certificates).  If the holder of the  optional  termination
right is unable to exercise  such option by reason of the  preceding  sentence,  then the Master  Servicer
may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase all the Mortgage Loans under Section  10.01(a)(i)  above is exercised,  the Trust Fund and each
2006-3 REMIC shall be terminated in accordance  with the  following  additional  requirements,  unless the
Trustee  has been  furnished  with an Opinion of Counsel  addressed  to the Trustee to the effect that the
failure of the Trust to comply  with the  requirements  of this  Section  10.02 will not (i) result in the
imposition  of taxes on  "prohibited  transactions"  as defined in Section 860F of the Code on each 2006-3
REMIC or (ii) cause any 2006-3  REMIC to fail to  qualify as a 2006-3  REMIC at any time that any  Regular
Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of Depositor, the Securities  Administrator,  as agent for the respective Tax Matters Persons, shall adopt
a plan  of  complete  liquidation  of  each  2006-3  REMIC  in the  case of a  termination  under  Section
10.01(a)(i).  Such plan, which shall be provided to the Securities  Administrator by the Depositor,  shall
meet the  requirements  of a "qualified  liquidation"  under Section 860F of the Code and any  regulations
thereunder.

                  (ii)     the Depositor shall notify the Trustee and the Securities  Administrator at the
commencement  of such  90-day  liquidation  period  and,  at or prior to the time of  making  of the final
payment on the Certificates,  the Securities  Administrator  shall sell or otherwise dispose of all of the
remaining assets of the Trust Fund in accordance with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-3 REMIC and at or prior to the final Distribution Date, the Securities  Administrator  shall sell for
cash all of the  assets of the Trust to or at the  direction  of the  Depositor,  and each  2006-3  REMIC,
shall terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related 2006-3 REMIC upon the written  request of the
Depositor,  and to take  such  action  in  connection  therewith  as may be  reasonably  requested  by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes of adopting such a plan of complete  liquidation.  The Securities  Administrator on behalf of the
Trustee shall adopt such plan of liquidation by filing the  appropriate  statement on the final tax return
of each 2006-3 REMIC.  Upon complete  liquidation or final  distribution of all of the assets of the Trust
Fund, the Trust Fund and each 2006-3 REMIC shall terminate.

                                                ARTICLE XI
                                         Miscellaneous Provisions

         Section 11.01.    Intent of Parties.  The parties  intend that each 2006-3 REMIC shall be treated
as a REMIC for federal income tax purposes and that the  provisions of this Agreement  should be construed
in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the contrary,
the Sponsor,  the Master  Servicer,  the  Securities  Administrator,  the  Depositor,  the  Trustee,  each
recipient  of the  related  Prospectus  Supplement  and,  by its  acceptance  thereof,  each  holder  of a
Certificate,  agrees  and  acknowledges  that each party  hereto  has  agreed  that each of them and their
employees,  representatives  and other agents may disclose,  immediately upon commencement of discussions,
to any and all persons the tax  treatment  and tax structure of the  Certificates  and the 2006-3  REMICs,
the  transactions  described  herein  and all  materials  of any kind  (including  opinions  and other tax
analyses)  that are provided to any of them relating to such tax treatment and tax structure  except where
confidentiality   is  reasonably   necessary  to  comply  with  the  securities  laws  of  any  applicable
jurisdiction.  For purposes of this  paragraph,  the terms "tax  treatment" and "tax  structure"  have the
meanings set forth in Treasury Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.  (a)  This  Agreement  may be  amended  from  time  to  time  by the
Company,  the Depositor,  the Master  Servicer,  the  Securities  Administrator  and the Trustee,  without
notice to or the consent of any of the  Certificateholders,  to (i) cure any  ambiguity,  (ii) correct  or
supplement any provisions herein that may be defective or inconsistent  with any other provisions  herein,
(iii) conform any provisions  herein to the provisions in the Prospectus,  (iv) comply with any changes in
the Code,  (v) to  revise or correct  any  provisions  to reflect the  obligations  of the parties to this
Agreement as they relate to  Regulation AB or (vi) make  any other  provisions  with respect to matters or
questions  arising  under this  Agreement  which shall not be  inconsistent  with the  provisions  of this
Agreement;  provided,  however, that with respect to clauses (iv) and (vi) of this Section 11.02(a),  such
action shall not, as evidenced by an Opinion of Independent Counsel,  addressed to the Trustee,  adversely
affect  in  any  material  respect  the  interests  of  any  Certificateholder.  Notwithstanding  anything
contained in  Section 3.23,  this Agreement  shall not be amended without the agreement of all the parties
hereto.

         (b)      This  Agreement  may  also be  amended  from  time to time by the  Company,  the  Master
Servicer,  the Depositor,  the Securities  Administrator and the Trustee,  with the consent of the Holders
of  Certificates  evidencing  Fractional  Undivided  Interests  aggregating not less than 51% of the Trust
Fund or of the applicable  Class or Classes,  if such amendment  affects only such Class or  Classes,  for
the purpose of adding any  provisions to or changing in any manner or  eliminating  any of the  provisions
of this Agreement or of modifying in any manner the rights of the Certificateholders;  provided,  however,
that no such  amendment  shall  (i) reduce  in any manner the amount of, or delay the timing of,  payments
received on Mortgage  Loans which are required to be distributed  on any  Certificate  without the consent
of the Holder of such  Certificate,  (ii) reduce the aforesaid  percentage of Certificates  the Holders of
which  are  required  to  consent  to any such  amendment,  without  the  consent  of the  Holders  of all
Certificates then  outstanding,  or (iii) cause any 2006-3 REMIC to fail to qualify as a REMIC for federal
income tax  purposes,  as evidenced by an Opinion of  Independent  Counsel  addressed to the Trustee which
shall  be  provided  to the  Trustee  other  than at the  Trustee's  expense.  Notwithstanding  any  other
provision  of this  Agreement,  for  purposes of the giving or  withholding  of consents  pursuant to this
Section 11.02(b),  Certificates  registered in the name of or held for the benefit of the  Depositor,  the
Securities  Administrator,  the Master Servicer, or the Trustee or any Affiliate thereof shall be entitled
to vote their Fractional Undivided Interests with respect to matters affecting such Certificates.

         (c)      Promptly after the execution of any such amendment,  the Securities  Administrator shall
furnish a copy of such  amendment  or written  notification  of the  substance  of such  amendment to each
Certificateholder, the Rating Agencies and the Trustee.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Securities Administrator may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to  this  Agreement,  the  Trustee  and the
Securities  Administrator  shall be entitled to receive and rely upon an Opinion of Counsel  addressed  to
the Trustee and the  Securities  Administrator  stating that the execution of such amendment is authorized
or  permitted  by this  Agreement.  The Trustee and the  Securities  Administrator  may,  but shall not be
obligated  to,  enter  into  any  such   amendment   which   affects  the  Trustee's  or  the   Securities
Administrator's own respective rights, duties or immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially affect the interests of the Certificateholders or is required by law.

         Section 11.04.    Limitation  on Rights of  Certificateholders.  (a) The death or  incapacity  of
any   Certificateholder   shall  not   terminate   this   Agreement   or  the  Trust,   nor  entitle  such
Certificateholder's  legal  representatives  or  heirs to claim an  accounting  or to take any  action  or
proceeding  in any court for a  partition  or winding up of the Trust,  nor  otherwise  affect the rights,
obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the Depositor,  the Securities  Administrator,  the Master Servicer or any successor to
any such  parties  unless  (i) such  Certificateholder  previously  shall  have  given  to the  Securities
Administrator  a  written  notice of a  continuing  default,  as  herein  provided,  (ii) the  Holders  of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 51% of the Trust Fund
shall have made written  request upon the Trustee to institute such action,  suit or proceeding in its own
name as Trustee  hereunder  and shall have  offered to the Trustee  such  reasonable  indemnity  as it may
require  against the costs and expenses and liabilities to be incurred  therein or thereby,  and (iii) the
Trustee,  for 60 days  after its  receipt  of such  notice,  request  and offer of  indemnity,  shall have
neglected or refused to institute any such action, suit or proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         Section 11.05.    Acts  of   Certificateholders.   (a)  Any   request,   demand,   authorization,
direction,  notice,  consent,  waiver or other action  provided by this  Agreement to be given or taken by
Certificateholders  may be embodied in and evidenced by one or more instruments of  substantially  similar
tenor signed by such  Certificateholders  in person or by an agent duly  appointed  in writing.  Except as
herein  otherwise  expressly  provided,  such  action  shall  become  effective  when such  instrument  or
instruments  are delivered to the Securities  Administrator  and, where it is expressly  required,  to the
Depositor.  Proof of execution of any such  instrument or of a writing  appointing any such agent shall be
sufficient for any purpose of this Agreement and conclusive in favor of the Securities  Administrator  and
the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Securities Administrator deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
neither the Trustee, the Securities  Administrator,  the Depositor,  the Master Servicer nor any successor
to any such parties shall be affected by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Securities  Administrator,  the  Depositor,  the Master  Servicer  or any  successor  to any such party in
reliance thereon, whether or not notation of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates  owned by the Trustee,  the Securities  Administrator,
the Depositor,  the Master  Servicer or any Affiliate  thereof shall be  disregarded,  except as otherwise
provided in  Section 11.02(b)  and except that, in  determining  whether the Trustee shall be protected in
relying  upon any such  request,  demand,  authorization,  direction,  notice,  consent  or  waiver,  only
Certificates  which a  Responsible  Officer  of the  Trustee  actually  knows to be so  owned  shall be so
disregarded.  Certificates  which  have  been  pledged  in  good  faith  to the  Trustee,  the  Securities
Administrator,  the  Depositor,  the  Master  Servicer  or  any  Affiliate  thereof  may  be  regarded  as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor's  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Securities Administrator, the Depositor, or the Master Servicer, as the case may be.

         Section 11.06.        Governing  Law. THIS AGREEMENT AND THE  CERTIFICATES  SHALL BE CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.        Notices.  All demands and notices  hereunder  shall be in writing and shall
be deemed given when delivered at (including  delivery by facsimile) or mailed by registered mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  Structured Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179,
Attention:   Chief   Counsel,   and  with   respect  to  Reg  AB   notifications   to  the   Depositor  at
regabnotifications@bear.com;  (ii) in the case of the Trustee,  at its  Corporate  Trust  Office,  or such
other address as may hereafter be furnished to the other parties  hereto in writing;  (iii) in the case of
the  Company,  383  Madison  Avenue,  New  York,  New York  10179,  Attention:  Vice  President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties  hereto in writing;  (iv) in the case of the Master  Servicer or Securities  Administrator,  Wells
Fargo Bank,  National  Association,  P.O. Box 98,  Columbia  Maryland  21046 (or, in the case of overnight
deliveries,  9062 Old Annapolis Road,  Columbia,  Maryland 21045)  (Attention:  Corporate Trust Services –
BSALTA  2006-3),  facsimile  no.: (410)  715-2380,  or such other address as may hereafter be furnished to
the  other  parties  hereto in  writing;  or (v) in the case of the  Rating  Agencies,  Moody's  Investors
Service,  Inc.,  99 Church  Street,  New York,  New York 10007 and  Standard & Poor's,  a division  of The
McGraw-Hill  Companies,  Inc.,  55 Water Street,  New York,  New York 10041.  Any notice  delivered to the
Depositor,  the Master  Servicer,  the Securities  Administrator or the Trustee under this Agreement shall
be effective  only upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,
unless otherwise provided herein,  shall be given by first-class mail, postage prepaid,  at the address of
such  Certificateholder  as shown in the  Certificate  Register.  Any  notice  so mailed  within  the time
prescribed in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether
or not the Certificateholder receives such notice.

         Section 11.08.        Severability  of  Provisions.   If  any  one  or  more  of  the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such  covenants,  agreements,  provisions or terms shall be deemed  severed from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.        Successors  and  Assigns.   The  provisions  of  this  Agreement  shall  be
binding upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.        Article and  Section Headings.  The article  and  section  headings  herein
are for convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.        Counterparts.  This  Agreement may be executed in two or more  counterparts
each of which  when so  executed  and  delivered  shall be an  original  but all of which  together  shall
constitute one and the same instrument.

         Section 11.12.        Notice to Rating  Agencies.  The article and  section  headings  herein are
for  convenience of reference  only,  and shall not limited or otherwise  affect the meaning  hereof.  The
Securities  Administrator  shall promptly provide notice to each Rating Agency with respect to each of the
following of which a Responsible Officer of the Securities Administrator has actual knowledge:

         1.       Any material change or amendment to this Agreement or the Servicing Agreements;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The  resignation or termination  of the Master  Servicer,  the Trustee or the Securities
Administrator;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Distribution Account.

         Section 11.13.        Effectiveness  of Amended and  Restated  Pooling and  Servicing  Agreement.
The  parties  hereto  agree that the  provisions  of this  Amended  and  Restated  Pooling  and  Servicing
Agreement are hereby effective as of the Closing Date.



         IN  WITNESS  WHEREOF,  the  Depositor,  the  Trustee,  the  Master  Servicer  and the  Securities
Administrator  have caused their names to be signed hereto by their  respective  officers  thereunto  duly
authorized as of the day and year first above written.

                                                             STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as
                                                             Depositor
                                                             By: /s/ Baron Silverstein
                                                             Name:  Baron Silverstein
                                                             Title:  Senior Managing Director


                                                             U.S. BANK NATIONAL ASSOCIATION, as Trustee
                                                             By: /s/ Maryellen Hunter
                                                             Name:  Maryellen Hunter
                                                             Title:  Assistant Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                             Servicer
                                                             By: /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities
                                                             Administrator
                                                             By: /s/ Stacey Taylor
                                                             Name:  Stacey Taylor
                                                             Title:  Vice President


                                                             EMC MORTGAGE CORPORATION
                                                             By:/s/ Sue stepanek
                                                             Name: Sue Stepanek
                                                             Title:Executive Vice President
Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:  /s/ Debbie Pratt
Name: Debbie Pratt
Title:Senior Vice President




--------------------------------------------------------------------------------




STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Baron Silverstein, known to me to be a Vice President of Structured Asset Mortgage Investments
II Inc., the limited liability company that executed the within instrument, and also known to me to be
the person who executed it on behalf of said limited liability company, and acknowledged to me that such
limited liability company executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Michelle Sterling            
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MASSACHUSETTS                      )
                                            ) ss.:
COUNTY OF SUFFOLK                           )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Maryellen Hunter, known to me to be a Assistant Vice President of U.S. Bank National
Association, the entity that executed the within instrument, and also known to me to be the person who
executed it on behalf of said entity, and acknowledged to me that such entity executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Larry D. Snell                 
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                   )
                                    ) ss.:
CITY OF BALTIMORE                   )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson              
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF MARYLAND                   )
                                    ) ss.:
CITY OF BALTIMORE                   )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Stacey M. Taylor, known to me to be a Vice President of Wells Fargo Bank, National Association,
the entity that executed the within instrument, and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Jennifer Richardson               
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Jenna Kemp, known to me to be Senior Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                               Alfie Kearney                       
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------




STATE OF TEXAS                                                  )
                                                                ) ss.:
COUNTY OF DALLAS                                                )

         On the [__] day of October 2006, before me, a notary public in and for said State, personally
appeared Sue Stepanek, known to me to be Executive Vice President of EMC Mortgage Corporation, the
corporation that executed the within instrument, and also known to me to be the person who executed it
on behalf of said corporation, and acknowledged to me that such corporation executed the within
instrument.

         IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the day and year
in this certificate first above written.

                                                              /s/ Alfie Kearney                    
                                                              Notary Public

[Notarial Seal]




--------------------------------------------------------------------------------






                                                                                                         APPENDIX 1


                               Calculation of REMIC I Y Principal Reduction Amounts





                  REMIC I Y Principal Reduction Amounts:  For any Distribution Date the amounts by which the Uncertificated Principal
Balances of the REMIC I Y Regular Interests will be reduced on such distribution date by the allocation of Realized Losses and the
distribution of principal, determined as follows:

                  First for each of  Sub-Loan Group II-1, Sub-Loan Group II-2, Sub-Loan Group II-3 and Sub-Loan Group II-4 (referred
to in this Appendix 1 as a "Group"), determine the weighted average pass-through rate for that Group for distributions of interest
that will be made on the next succeeding Distribution Date (the “Group Interest Rate”).  The Principal Reduction Amount for each of
the REMIC I Y Regular Interests will be determined pursuant to the “Generic solution for the REMIC I Y Principal Reduction Amounts”
set forth below (the “Generic Solution”) by making identifications among the actual Groups and their related REMIC I Y and Z Regular
Interests and weighted average pass-through rates and the Groups named in the Generic Solution and their related REMIC I Y and Z
Regular Interests as follows:

                  A.  Determine which Group has the lowest Group Interest Rate.  That Group will be identified with Group AA and the
REMIC I Y and Z Regular Interests related to that Group will be respectively identified with the REMIC I Regular Interests Y-AA and
Z-AA.  The Group Interest Rate for that Group will be identified with J%.  If two or more Groups have the lowest Group Interest Rate
pick one for this purpose, subject to the restriction that each Group may be picked only once in the course of any such selections
pursuant to paragraphs A through D or this definition.

                  B. Determine which Group has the second lowest Group Interest Rate.  That Group will be identified with Group BB and
the REMIC I Y and Z Regular Interests related to that Group will be respectively identified with the REMIC I Regular Interests Y-bb
and Z-bb.  The Group Interest Rate for that Group will be identified with K%.  If two or more Groups have the second lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D or this definition.

                  C.  Determine which Group has the third lowest Group Interest Rate.  That Group will be identified with Group CC and
the REMIC I Y and Z Regular Interests related to that Group will be respectively identified with the REMIC I Regular Interests Y-cc
and Z-cc.  The Group Interest Rate for that Group will be identified with L%.  If two or more Groups have the third lowest Group
Interest Rate pick one for this purpose, subject to the restriction that each Group may be picked only once in the course of any such
selections pursuant to paragraphs A through D or this definition.

                  D.  Determine which Group has the fourth lowest Group Interest Rate.  That Group will be identified with Group DD
and the REMIC I Y and Z Regular Interests related to that Group will be respectively identified with the REMIC I Regular Interests
Y-DD and Z-DD.  The Group Interest Rate for that Group will be identified with M%.  If two or more Groups have the fourth lowest
Group Interest Rate pick one for this purpose, subject to the restriction that each Group may be picked only once in the course of
any such selections pursuant to paragraphs A through D or this definition.

                  Second, apply the Generic Solution set forth below to determine the REMIC I Y Principal Reduction Amounts for the
Distribution Date using the identifications made above.

         REMIC I Y  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the  Uncertificated  Principal
Balances of the REMIC I Regular  Interests Y-AA, Y-BB, Y-CC and Y-DD,  respectively,  will be reduced on such  Distribution Date by the
allocation of Realized Losses and the distribution of principal, determined as follows:

         For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

PAAB =   the related  Subordinate  Percentage for Group AA after the allocation of Realized Losses and distributions of principal on such
         Distribution Date.

PBBB =   the related  Subordinate  Percentage for Group BB after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

PCCB =   the related  Subordinate  Percentage for Group CC after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

PDDB =   the related  Subordinate  Percentage for Group DD after the allocation of Realized  Losses and  distributions  of principal on
         such Distribution Date.

R =      the Pass-Through Rate on the Group II Subordinate Certificates
  =     (J%PAAB + K%PBBB + L%PCCB + M%PDDB)/( PAAB + PBBB + PCCB + PDDB)

R1 =     the weighted average of the weighted average pass-through rates for Group AA, Group BB and Group CC after the allocation of
         Realized Losses and distributions of principal on such Distribution Date
   =     (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk) + M%(Pll - ΔPll))/(Pjj - ΔPjj + Pkk - ΔPkk + Pll - ΔPll)

R2 =     the weighted average of the weighted average pass-through rates for Group BB, Group CC and Group DD after the allocation of
         Realized Losses and distributions of principal on such Distribution Date
   =    (K%(Pkk - ΔPkk) + L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pkk - ΔPkk + Pll - ΔPll + Pmm - ΔPm)

R3 =     the weighted average of the weighted average pass-through rates for Group AA and Group BB after the allocation of Realized
         Losses and distributions of principal on such Distribution Date
   =    (J%(Pjj - ΔPjj) + K%(Pkk - ΔPkk))/(Pjj - ΔPjj + Pkk - ΔPkk)

R4 =     the weighted average of the weighted average pass-through rates for Group CC and Group DD after the allocation of Realized
         Losses and distributions of principal on such Distribution Date
              = (L%(Pll - ΔPll) + M%(Pmm - ΔPmm))/(Pll - ΔPll + Pmm - ΔPmm)

r1 =     the weighted average of the Uncertificated Pass Through Rates for REMIC I Regular Interests Y-AA, Y-BB and Y-CC
   =     (J% Yjj + K% Ykk + L% Yll)/(Yjj + Ykk + Yll)

r2 =     the weighted average of the Uncertificated Pass Through Rates for REMIC I Regular Interests Y-BB, Y-CC and Y-DD
         = (K% Ykk + L% Yll + M% Ymm)/(Ykk + Yll + Ymm)

r3 =     the weighted average of the Uncertificated Pass Through Rates for REMIC I Regular Interests Y-AA and Y-BB
   =      (J% Yjj + K% Ykk)/(Yjj + Ykk)

r4 =     the weighted average of the Uncertificated Pass Through Rates for REMIC I Regular Interests Y-CC and Y-DD
   =     (L% Yll + M% Ymm)/(Yll + Ymm)

Yjj =    the Uncertificated Principal Balance of the REMIC I Regular Interest Y-AA after distributions on the prior Distribution Date.

Ykk =    t the Uncertificated Principal Balance of the REMIC I Regular Interest Y-BB after distributions on the prior Distribution
         Date.

Yll =    the Uncertificated Principal Balance of the REMIC I Regular Interest Y-CC after distributions on the prior Distribution Date.

Ymm =    the Uncertificated Principal Balance of the REMIC I Regular Interest Y-DD after distributions on the prior Distribution Date.

ΔYjj =      the REMIC I Y-AA Principal Reduction Amount.

ΔYkk = the REMIC I Y-BB Principal Reduction Amount.

ΔYll =      the REMIC I Y-CC Principal Reduction Amount.

ΔYmm = the REMIC I Y-DD Principal Reduction Amount.

Pjj =    the aggregate Uncertificated Principal Balance of REMIC I Regular Interests Y-AA and Z-AA after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group AA Loans.

Pkk =    the aggregate Uncertificated Principal Balance of REMIC I Regular Interests Y-BB and Z-BB after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group BB Loans.

Pll =    the aggregate Uncertificated Principal Balance of REMIC I Regular Interests Y-CC and Z-CC after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group CC Loans.

Pmm =    the aggregate Uncertificated Principal Balance of REMIC I Regular Interests Y-DD and Z-DD after distributions on the prior
         Distribution Date, which is equal to the aggregate principal balance of the Group DD Loans.

ΔPjj =      the aggregate principal reduction resulting on such Distribution Date on the Group AA Loans as a result of principal
         distributions (exclusive of any amounts distributed pursuant to clauses (e)(i) or (e)(ii) of the definition of REMIC I
         Distribution Amount) to be made and Realized Losses to be allocated on such Distribution Date, which is equal to the
         aggregate of the REMIC I Y-AA and Z-AA Principal Reduction Amounts.

ΔPkk=       the aggregate principal reduction resulting on such Distribution Date on the Group BB Loans as a result of principal
         distributions (exclusive of any amounts distributed pursuant to clauses (e)(i) or (e)(ii) of the definition of REMIC I
         Distribution Amount) to be made and Realized Losses to be allocated on such Distribution Date, which is equal to the
         aggregate of the REMIC I Y-BB and Z-BB Principal Reduction Amounts.

ΔPll =      the aggregate principal reduction resulting on such Distribution Date on the Group CC Loans as a result of principal
         distributions (exclusive of any amounts distributed pursuant to clauses (e)(i) or (e)(ii) of the definition of REMIC I
         Distribution Amount) to be made and Realized Losses to be allocated on such Distribution Date, which is equal to the
         aggregate of the REMIC I Y-CC and Z-CC Principal Reduction Amounts.

ΔPmm =the aggregate principal reduction resulting on such Distribution Date on the Group DD Loans as a result of principal
         distributions (exclusive of any amounts distributed pursuant to clauses (e)(i) or (e)(ii) of the definition of REMIC I
         Distribution Amount) to be made and Realized Losses to be allocated on such Distribution Date, which is equal to the
         aggregate of the REMIC I Y-DD and Z-DD Principal Reduction Amounts.

α  =  .0005

γ1 =        (R - R1)/(M% - R).  If R=>L%, γ1 is a non-negative number unless its denominator is zero, in which event it is
         undefined.

γ2 =        (R - J%)/(R2 - R).  If R<K%, γ2 is a non-negative number.

γ3 =        (R - R3)/(R4 - R).  If K%<=R<=L%, γ3 is a non-negative number unless its denominator is zero, in which case it
         is undefined.

If γ1 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYll = Yll, and ΔYmm = (Ymm/Pmm)ΔPmm.

If γ2 is zero, ΔYjj = (Yjj/Pjj)ΔPjj, ΔYkk = Ykk, ΔYll = Yll and ΔYmm = Ymm.

If K%<=R<=L% and γ3 is undefined, ΔYjj = Yjj, ΔYkk = Ykk, ΔYmm = Ymm, and ΔYll = (Yll/Pll)ΔPll.

If K%<=R<=L% and γ3 is zero, ΔYkk = (Ykk/Pkk)ΔPkk, ΔYjj = Yjj, ΔYll = Yll and ΔYmm = Ymm.

In the remaining situations, ΔYjj, ΔYkk, ΔYll and ΔYmm shall be defined as follows:

I.  If R=>L%, make the following additional definitions:

δYjj =      0,                                                                    if R1< r1;
         (R1- r1)( Yjj + Ykk + Yll)Yjj/((R1 - J%)Yjj + (R1 - K%)Ykk),  if R1=> r1 and R1=>K%; and
         (R1- r1)( Yjj + Ykk + Yll)/(R1 - J%),                                  if R1=> r1 and R1<K%;

δYkk =      0,                                                                    if R1< r1 and R1=>K%;
         (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - K%)Ykk + (R1 - L%)Yll),  if R1< r1 and R1<K%;
         (R1- r1)( Yjj + Ykk + Yll)Ykk/((R1 - J%)Yjj + (R1 - K%)Ykk),  if R1=> r1 and R1=>K%; and
         0,                                                                     if R1=> r1 and R1<K%; and

δYll =      (R1- r1)( Yjj + Ykk + Yll)/(R1 - L%),                                 if R1< r1 and R1=>K%;
         (R1- r1)( Yjj + Ykk + Yll)Yll/((R1 - K%)Ykk + (R1 - L%)Yll),  if R1< r1 and R1<K%; and
         0,                                                                     if R1=> r1.


δY1, δYkk, and δYll are numbers between Yjj and 0, Ykk and 0, and Yll and 0, respectively, such that
         (J%(Yjj - δYjj) + K%( Ykk.- δYkk) + L%( Yll.- δYll))/(Yjj - δYjj + Ykk.- δYkk + Yll.-
         δYll) = R1.

Y5 =     Yjj - δYjj + Ykk.- δYkk + Yll.- δYll

P5 =     Pjj + Pkk + Pll.

ΔP5 =       ΔPjj + ΔPkk + ΔPll.

ΔY5 =    ΔYjj - δYjj + ΔYkk.- δYkk + ΔYll.- δYll


1.   If Ymm - α(Pmm - ΔPmm) => 0, Y5- α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) < (Pmm - ΔPmm),
     ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

2.   If Ymm - α(Pmm - ΔPmm) => 0, Y5 - α(P5 - ΔP5) => 0, and γ1(P5 - ΔP5) => (Pmm - ΔPmm),
     ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

3.   If Ymm - α(Pmm - ΔPmm) < 0, Y5 - α(P5 - ΔP5) => 0, and Y5 - α(P5 - ΔP5) =>
     Y5 - (Ymm/γ1), ΔYmm = Ymm - αγ1(P5 - ΔP5) and ΔY5 = Y5 - α(P5 - ΔP5).

4.   If Ymm - α(Pmm - ΔPmm) < 0, Y5 - (Ymm/γ1) => 0, and Y5 - α(P5 - ΔP5) <= Y5 - (Ymm/γ1),
     ΔYmm = 0 and ΔY5 = Y5 - (Ymm/γ1).

5.   If Y5 - α(P5 - ΔP5) < 0, Y5 - (Ymm/γ1) < 0, and Ymm - α(Pmm - ΔPmm) <= Ymm - (γ1Y5),
     ΔYmm = Ymm - (γ1Y5) and ΔY5 = 0.

6.   If Y5 - α(P5 - ΔP5) < 0, Ymm - α(Pmm - ΔPmm) => 0, and Ymm - α(Pmm - ΔPmm) =>
     Ymm - (γ1Y5), ΔYmm = Ymm - α(Pmm - ΔPmm) and ΔY5 = Y5 - (α/γ1)(Pmm - ΔPmm).

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)]ΔY5

ΔYkk = δYkk + [(Ykk - δYkk)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)]ΔY5

ΔYll = δYll + [(Yll - δYll)/(Yjj - δYjj + Ykk - δYkk + Yll - δYll)]ΔY5

                  The purpose of the foregoing definitional provisions together with the related provisions allocating Realized Losses
and defining the REMIC I Y and Z Principal Distribution Amounts is to accomplish the following goals in the following order of
priority:

     1.  Making the ratio of Ymm to Y5 equal to γ1 after taking account of the allocation Realized Losses and the distributions
         that will be made through end of the Distribution Date to which such provisions relate and assuring that the Principal
         Reduction Amount for each of the REMIC I Regular Interests is greater than or equal to zero for such Distribution Date;
     2.  Making the REMIC I Regular Interest Y-AA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         REMIC I Regular Interests Y-AA and Z-AA Uncertificated Principal Balances, the REMIC I Regular Interest Y-BB Uncertificated
         Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-BB and Z-BB Uncertificated
         Principal Balances, the REMIC I Regular Interest Y-CC Uncertificated Principal Balance less than or equal to 0.0005 of the
         sum of the REMIC I Regular Interests Y-CC and Z-CC Uncertificated Principal Balances and the REMIC I Regular Interest Y-DD
         Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-DD and Z-DD
         Uncertificated Principal Balances, in each case after giving effect to allocations of Realized Losses and distributions to
         be made through the end of the Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Ymm and whose denominator is the sum of Ymm and REMIC I Regular
         Interest Z-DD Uncertificated Principal Balance and (b) the fraction whose numerator is Y5 and whose denominator is the sum
         of Y5, the REMIC I Regular Interests Z-AA, Z-BB and Z-CC Uncertificated Principal Balances as large as possible while
         remaining less than or equal to 0.0005.

                  In the event of a failure of the foregoing portion of the definition of REMIC I Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals within the
requirement that each REMIC I Y Principal Reduction Amount must be less than or equal to the sum of (a) the principal portion of
Realized Losses to be allocated on the related Distribution Date for the related Group and (b) the remainder of the portion of the
REMIC I Available Distribution Amount derived from the related Group after reduction thereof by the distributions to be made on such
Distribution Date in respect of interest on the related REMIC I Y and Z Regular Interests, or, if both of such goals cannot be
accomplished within such requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In
the event of any conflict among the provisions of the definition of the REMIC I Y Principal Reduction Amounts, such conflict shall be
resolved on the basis of the goals and their priorities set forth above within the requirement set forth in the preceding sentence.
If the formula allocation of ΔY5 among ΔYjj, ΔYkk and ΔYll cannot be achieved because either ΔYjj as so defined is greater than ΔPjj,
ΔYkk as so defined is greater than ΔPkk or ΔYll as so defined is greater than ΔPll, such an allocation shall be made as close as
possible to the formula allocation within the requirement that ΔYjj < ΔPjj, ΔYkk < ΔPkk and ΔYll < ΔPll.

II.  If R<=K%, make the following additional definitions:

δYkk =      0, if R2 < r2;
         (R2- r2)( Ykk + Yll + Ymm)Ykk/((R2 - K%)Ykk + (R2 - L%)Yll),  if R2=> r2 and R2=>L%; and
         (R2- r2)( Ykk + Yll + Ymm)/(R2 - K%),                                  if R2=> r2 and R2<L%;

δYll =      0,                                                                    if R2< r2 and R2=>L%;
         (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - L%)Yll + (R2 - M%)Ymm),  if R2< r2 and R2<L%;
         (R2- r2)( Ykk + Yll + Ymm)Yll/((R2 - K%)Ykk + (R2 - L%)Yll),  if R2=> r2 and R2=>L%; and
         0,                                                                     if R2=> r2 and R2<L%; and

δYmm =      (R2- r2)( Ykk + Yll + Ymm)/(R2 - M%),                                 if R2< r2 and R2=>L%;
         (R2- r2)( Ykk + Yll + Ymm)Ymm/((R2 - L%)Yll + (R2 - M%)Ymm),  if R2 < r2 and R2<L%; and
         0,                                                                     if R2=> r2.


δYkk, δYll, and δYmm are numbers between Ykk and 0, Yll and 0, and Ymm and 0, respectively, such that
         (K%(Ykk - δYkk) + L%( Yll.- δYll) + M%( Ymm.- δYmm))/(Ykk - δYkk + Yll.- δYll + Ymm.-
         δYmm) = R2.

Y6 =     Ykk - δYkk + Yll.- δYll + Ymm.- δYmm

P6 =     Pkk + Pll + Pmm.

ΔP6 =    ΔPkk + ΔPll + ΔPmm.

ΔY6 =    ΔYkk - δYkk + ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y6 - α(P6 - ΔP6) => 0, Yjj- α(Pjj - ΔPjj) => 0, and γ2(Pjj - ΔPjj) < (P6 - ΔP6),
     ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

2.   If Y6 - α(P6 - ΔP6) => 0, Yjj - α(Pjj - ΔPjj) => 0, and γ2(Pjj - ΔPjj) => (P6 - ΔP6),
     ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

3.   If Y6 - α(P6 - ΔP6) < 0, Yjj - α(Pjj - ΔPjj) => 0, and Yjj - α(Pjj - ΔPjj) =>
     Yjj - (Y6/γ2), ΔY6 = Y6 - αγ2(Pjj - ΔPjj) and ΔYjj = Yjj - α(Pjj - ΔPjj).

4.   If Y6 - α(P6 - ΔP6) < 0, Yjj - (Y6/γ2) => 0, and Yjj - α(Pjj - ΔPjj) <= Yjj - (Y6/γ2),
     ΔY6 = 0 and ΔYjj = Yjj - (Y6/γ2).

5.   If Yjj - α(Pjj - ΔPjj) < 0, Yjj - (Y6/γ2) < 0, and Y6 - α(P6 - ΔP6) <= Y6 - (γ2Yjj),
     ΔY6 = Y6 - (γ2Yjj) and ΔYjj = 0.

6.   If Yjj - α(Pjj - ΔPjj) < 0, Y6 - α(P6 - ΔP6) => 0, and Y6 - α(P6 - ΔP6) =>
     Y6 - (γ2Yjj), ΔY6 = Y6 - α(P6 - ΔP6) and ΔYjj = Yjj - (α/γ2)(P6 - ΔP6).

ΔYkk = δYkk + [(Ykk - δYkk)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)] ΔY6

ΔYll = δYll + [(Yll - δYll)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)] ΔY6

ΔYmm = δYmm + [(Ymm - δYmm)/(Ykk - δYkk + Yll - δYll + Ymm - δYmm)] ΔY6

                  The purpose of the foregoing definitional provisions together with the related provisions allocating Realized Losses
and defining the REMIC I Y and Z Principal Distribution Amounts is to accomplish the following goals in the following order of
priority:

     1.  Making the ratio of Y6 to Yjj equal to γ2 after taking account of the allocation Realized Losses and the distributions
         that will be made through end of the Distribution Date to which such provisions relate and assuring that the Principal
         Reduction Amount for each of the REMIC I Regular Interests is greater than or equal to zero for such Distribution Date;

     2.  Making the REMIC I Regular Interest Y-AA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         REMIC I Regular Interests Y-AA and Z-AA Uncertificated Principal Balances, the REMIC I Regular Interest Y-BB Uncertificated
         Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-BB and Z-BB Uncertificated
         Principal Balances, the REMIC I Regular Interest Y-CC Uncertificated Principal Balance less than or equal to 0.0005 of the
         sum of the REMIC I Regular Interests Y-CC and Z-CC Uncertificated Principal Balances and the REMIC I Regular Interest Y-DD
         Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-DD and Z-DD
         Uncertificated Principal Balances, in each case after giving effect to allocations of Realized Losses and distributions to
         be made through the end of the Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Yjj and whose denominator is the sum of Yjj and REMIC I Regular
         Interest Z-AA Uncertificated Principal Balance and (b) the fraction whose numerator is Y6 and whose denominator is the sum
         of Y6, the REMIC I Regular Interests Z-BB, Z-CC and Z-DD Uncertificated Principal Balances as large as possible while
         remaining less than or equal to 0.0005.

         In the event of a failure of the foregoing portion of the definition of REMIC I Y Principal Reduction Amount to accomplish
         both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals within the requirement
         that each REMIC I Y Principal Reduction Amount must be less than or equal to the sum of (a) the principal portion of
         Realized Losses to be allocated on the related Distribution Date for the related Group and (b) the remainder of the portion
         of the REMIC I Available Distribution Amount derived from the related Group after reduction thereof by the distributions to
         be made on such Distribution Date in respect of interest on the related REMIC I Y and Z Regular Interests, or, if both of
         such goals cannot be accomplished within such requirement, such adjustment as is necessary shall be made to accomplish goal
         1 within such requirement.  In the event of any conflict among the provisions of the definition of the REMIC I Y Principal
         Reduction Amounts, such conflict shall be resolved on the basis of the goals and their priorities set forth above within the
         requirement set forth in the preceding sentence.  If the formula allocation of ΔY6 among ΔYkk, ΔYll and ΔYmm cannot be
         achieved because either ΔYkk as so defined is greater than ΔPkk, ΔYll as so defined is greater than ΔPll or ΔYmm as so
         defined is greater than ΔPmm, such an allocation shall be made as close as possible to the formula allocation within the
         requirement that ΔYkk < ΔPkk, ΔYll < ΔPll and ΔYmm < ΔPmm.

III.  If K%<=R<=L%, make the following additional definitions:

δYjj =      0,                                                                    if R3< r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - J%),                                        if R3=> r3;

δYkk =      0,                                                                    if R3=> r3; and
         (R3- r3)( Yjj + Ykk)/(R3 - K%),                                        if R3 < r3;

δYll =      0,                                                                    if R4 < r4; and
         (R4- r4)(Yll + Ymm)/(R4 - L%),                                         if R4=> r4; and

δYmm =      (R4- r4)(Yll + Ymm)/(R4 - M%),                                        if R4 < r4; and
         0,                                                                     if R4=> r4.

δYjj, δYkk, δYll, and δYmm are numbers between Yjj and 0, Ykk and 0, Yll and 0, and Ymm and 0, respectively,
         such that
         (J%(Yjj - δYjj) + K%(Ykk.- δYkk))/(Yjj - δYjj + Ykk.- δYkk) = R3 and
         (L%(Yll - δYll) + M%(Ymm.- δYmm))/(Yll - δYll + Ymm.- δYmm) = R4.


Y7 =     Yjj - δYjj + Ykk.- δYkk

P7 =     Pjj + Pkk.

ΔP7 =    ΔPjj + ΔPkk.

ΔY7 =    ΔYjj - δYjj + ΔYkk.- δYkk.

Y8 =     Yll.- δYll + Ymm.- δYmm.

P8 =     Pll + Pmm.

ΔP8 =       ΔPll + ΔPmm.

ΔY8 =    ΔYll.- δYll + ΔYmm.- δYmm


1.   If Y8 - α(P8 - ΔP8) => 0, Y7- α(P7 - ΔP7) => 0, and γ3(P7 - ΔP7) < (P8 - ΔP8),
     ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

2.   If Y8 - α(P8 - ΔP8) => 0, Y7 - α(P7 - ΔP7) => 0, and γ3(P7 - ΔP7) => (P8 - ΔP8),
     ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

3.   If Y8 - α(P8 - ΔP8) < 0, Y7 - α(P7 - ΔP7) => 0, and Y7 - α(P7 - ΔP7) => Y7 - (Y8/γ3),
     ΔY8 = Y8 - αγ3(P7 - ΔP7) and ΔY7 = Y7 - α(P7 - ΔP7).

4.   If Y8 - α(P8 - ΔP8) < 0, Y7 - (Y8/γ3) => 0, and Y7 - α(P7 - ΔP7) <= Y7 - (Y8/γ3),
     ΔY8 = 0 and ΔY7 = Y7 - (Y8/γ3).

5.   If Y7 - α(P7 - ΔP7) < 0, Y7 - (Y8/γ3) < 0, and Y8 - α(P8 - ΔP8) <= Y8 - (γ3Y7),
     ΔY8 = Y8 - (γ3Y7) and ΔY7 = 0.

6.   If Y7 - α(P7 - ΔP7) < 0, Y8 - α(P8 - ΔP8) => 0, and Y8 - α(P8 - ΔP8) => Y8 - (γ3Y7),
     ΔY8 = Y8 - α(P8 - ΔP8) and ΔY7 = Y7 - (α/γ3)(P8 - ΔP8).

ΔYjj = δYjj + [(Yjj - δYjj)/(Yjj - δYjj + Ykk - δYkk)] ΔY7

ΔYkk = δYkk + [(Ykk - δYkk)/(Yjj - δYjj + Ykk - δYkk)]ΔY7

ΔYll = δYll + [(Yll - δYll)/(Yll - δYll + Ymm - δYmm)] ΔY8

ΔYmm = δYmm + [(Ymm - δYmm)/(Yll - δYll + Ymm - δYmm)] ΔY8

                  The purpose of the foregoing definitional provisions together with the related provisions allocating Realized Losses
and defining the REMIC I Y and Z Principal Distribution Amounts is to accomplish the following goals in the following order of
priority:

     1.  Making the ratio of Y8 to Y7 equal to γ3 after taking account of the allocation Realized Losses and the distributions
         that will be made through end of the Distribution Date to which such provisions relate and assuring that the Principal
         Reduction Amount for each of the REMIC I Regular Interests is greater than or equal to zero for such Distribution Date;
     2.  Making the REMIC I Regular Interest Y-AA Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the
         REMIC I Regular Interests Y-AA and Z-AA Uncertificated Principal Balances, the REMIC I Regular Interest Y-BB Uncertificated
         Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-BB and Z-BB Uncertificated
         Principal Balances, the REMIC I Regular Interest Y-CC Uncertificated Principal Balance less than or equal to 0.0005 of the
         sum of the REMIC I Regular Interests Y-CC and Z-CC Uncertificated Principal Balances and the REMIC I Regular Interest Y-DD
         Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC I Regular Interests Y-DD and Z-DD
         Uncertificated Principal Balances, in each case after giving effect to allocations of Realized Losses and distributions to
         be made through the end of the Distribution Date to which such provisions relate; and
     3.  Making the larger of (a) the fraction whose numerator is Y7 and whose denominator is the sum of Y7, the REMIC I Regular
         Interest Z-AA Uncertificated Principal Balance and the REMIC I Regular Interest Z-BB Uncertificated Principal Balance and
         (b) the fraction whose numerator is Y8 and whose denominator is the sum of Y8, the REMIC I Regular Interests Z-CC and Z-DD
         Uncertificated Principal Balances as large as possible while remaining less than or equal to 0.0005.

         In the event of a failure of the foregoing portion of the definition of REMIC I Y Principal Reduction Amount to accomplish
         both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals within the requirement
         that each REMIC I Y Principal Reduction Amount must be less than or equal to the sum of (a) the principal portion of
         Realized Losses to be allocated on the related Distribution Date for the related Group and (b) the remainder of the portion
         of the REMIC I Available Distribution Amount derived from the related Group after reduction thereof by the distributions to
         be made on such Distribution Date in respect of interest on the related REMIC I Y and Z Regular Interests, or, if both of
         such goals cannot be accomplished within such requirement, such adjustment as is necessary shall be made to accomplish goal
         1 within such requirement.  In the event of any conflict among the provisions of the definition of the REMIC I Y Principal
         Reduction Amounts, such conflict shall be resolved on the basis of the goals and their priorities set forth above within the
         requirement set forth in the preceding sentence.  If the formula allocation of ΔY7 between ΔYjj and ΔYkk, or of ΔY8 between
         ΔYll and ΔYmm cannot be achieved because either ΔYjj as so defined is greater than ΔPjj, ΔYkk as so defined is greater than
         ΔPkk, ΔYll as so defined is greater than ΔPll or ΔYmm as so defined is greater than ΔPmm, such an allocation shall be made as
         close as possible to the formula allocation within the requirement that ΔYjj < ΔPjj, ΔYkk < ΔPkk, ΔYll < ΔPll and
         ΔYmm < ΔPmm.








--------------------------------------------------------------------------------





                                                                                                         APPENDIX 2


                               Calculation of REMIC II Y Principal Reduction Amounts



         REMIC II Y Principal Reduction Amounts:  For any Distribution Date the amounts by which the
Uncertificated Principal Balances of the REMIC II Y Regular Interests will be reduced on such Distribution Date
by the allocation of Realized Losses and the distribution of principal, determined as follows:

         First for each of Sub-Loan Group III-1, Sub-Loan Group III-2, Sub-Loan Group III-3, Sub-Loan Group
III-4, Sub-Loan Group III-5 and Sub-Loan Group III-6 (referred to in this Appendix 2 as a "Group"), determine the
weighted average pass-through rate for that Group for distributions of interest that will be made on the next
succeeding Distribution Date (the “Group Interest Rate”).  The Principal Reduction Amount for each of the REMIC
II Y Regular Interests will be determined pursuant to the “Generic solution for the REMIC II Y Principal
Reduction Amounts” set forth below (the “Generic Solution”) by making identifications among the actual Groups and
their related REMIC II Y and Z Regular Interests and weighted average pass-through rates and the Groups named in
the Generic Solution and their related REMIC II Y and Z Regular Interests as follows:

         A.  Determine which Group has the lowest Group Interest Rate.  That Group will be identified with Group
AA and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with the
REMIC II Regular Interests YAA and ZAA.  The Group Interest Rate for that Group will be identified with J%.  If
two or more Groups have the lowest Group Interest Rate pick one for this purpose, subject to the restriction that
each Group may be picked only once in the course of any such selections pursuant to paragraphs A through F of
this definition.

         B. Determine which Group has the second lowest Group Interest Rate.  That Group will be identified with
Group BB and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with
the REMIC II Regular Interests YBB and ZBB.  The Group Interest Rate for that Group will be identified with K%.
If two or more Groups have the second lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such selections pursuant to paragraphs A
through F of this definition.

         C.  Determine which Group has the third lowest Group Interest Rate.  That Group will be identified with
Group CC and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with
the REMIC II Regular Interests YCC and ZCC.  The Group Interest Rate for that Group will be identified with L%.
If two or more Groups have the third lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such selections pursuant to paragraphs A
through F of this definition.

         D.  Determine which Group has the fourth lowest Group Interest Rate.  That Group will be identified with
Group DD and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with
the REMIC II Regular Interests YDD and ZDD.  The Group Interest Rate for that Group will be identified with M%.
If two or more Groups have the fourth lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such selections pursuant to paragraphs A
through F of this definition.

         E.  Determine which Group has the fifth lowest Group Interest Rate.  That Group will be identified with
Group EE and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with
the REMIC II Regular Interests YEE and ZEE.  The Group Interest Rate for that Group will be identified with N%.
If two or more Groups have the fifth lowest Group Interest Rate pick one for this purpose, subject to the
restriction that each Group may be picked only once in the course of any such selections pursuant to paragraphs A
through F of this definition.

         F.  Determine which Group has the highest Group Interest Rate.  That Group will be identified with Group
FF and the REMIC II Y and Z Regular Interests related to that Group will be respectively identified with the
REMIC II Regular Interests YFF and ZFF.  The Group Interest Rate for that Group will be identified with O%.  If
two or more Groups have the highest Interest Rate pick one for this purpose, subject to the restriction that each
Group may be picked only once in the course of any such selections pursuant to paragraphs A through F of this
definition.

         Second, apply the Generic Solution set forth below to determine the REMIC II Y Principal Reduction
Amounts for the Distribution Date using the identifications made above.

         Generic Solution for the REMIC II Y Principal Reduction Amounts:  For any Distribution Date,
the amounts by which the Uncertificated Principal Balances of the REMIC II Y Regular Interests will be reduced on
such Distribution Date by the allocation of Realized Losses and the distribution of principal, determined as
follows:

For purposes of the succeeding formulas the following symbols shall have the meanings set forth below:

J% =     the weighted average pass-through rate on the Group AA Mortgage Loans for interest to be distributed on
the next succeeding Distribution Date.

K% =     the weighted average pass-through rate on the Group BB Mortgage Loans for interest to be distributed on
the next succeeding Distribution Date.

L% =     the weighted average pass-through rate on the Group CC Mortgage Loans for interest to be distributed on
the next succeeding Distribution Date.

M% =     the weighted average pass-through rate on the Group DD Mortgage Loans for interest to be distributed on
the next succeeding Distribution Date.

N% =     the weighted average pass-through rate on the Group EE Mortgage Loans for interest to be distributed on
the next succeeding Distribution Date.

O% =     the weighted average pass-through rate on the Group FF mortgage loans for interest to be distributed on
the next succeeding Distribution Date.

For purposes of the succeeding definitions and formulas, it is required that J%<=K%<=L%<=M%<=N%<=O%.

PJB =    the Group AA Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PKB =    the Group BB Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PLB =    the Group CC Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PMB =    the Group DD Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

PNB =    the Group EE Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

POB =    the Group FF Subordinate Percentage after the allocation of Realized Losses and distributions of
         principal on such Distribution Date.

R =      the Pass-Through Rate on the Group III Subordinate Certificates
    =    (J%PJB + K%PKB + L%PLB + M%PMB + N%PNB + O%POB)/
                  (PJB + PKB + PLB + PMB + PNB + POB)

R11 =    the weighted average of the weighted average pass-through rates for Group AA, Group BB, Group CC, Group
         DD and Group EE after giving effect to the allocation of Realized Losses and distributions of principal
         to be made on such Distribution Date

         = {J%(Pj- ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm) + N% (Pn - ΔPn) }/
                  (Pj - ΔPj + Pk - ΔPk + Pl - ΔPl + Pm - ΔPm + Pn - ΔPn)

R12 =    the Group FF weighted average pass-through rate
      =  O%

R21 =    the weighted average of the weighted average pass-through rates for Group AA, Group BB, Group CC and
         Group DD after giving effect to the allocation of Realized Losses and distributions of principal to be
         made on such Distribution Date
     =   {J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl) + M% (Pm - ΔPm) }/
                  (Pj - ΔPj + Pk - ΔPk + Pl - ΔPl + Pm - ΔPm)

R22 =    the weighted average of the weighted average pass-through rates for Group EE and Group FF
      =  {N% (Pn - ΔPn) + O% (Po - ΔPo)}/(Pn - ΔPn + Po - ΔPo)

R31 =    the weighted average of the weighted average pass-through rates for Group AA, Group BB and Group CC
         after giving effect to the allocation of Realized Losses and distributions of principal to be made on
         such Distribution Date
     =   {(J% (Pj - ΔPj) + K% (Pk - ΔPk) + L% (Pl - ΔPl) }/
                  (Pj - ΔPj + Pk - ΔPk + Pl - ΔPl)

R32 =    the weighted average of the weighted average pass-through rates for Group DD, Group EE and Group FF
         after giving effect to the allocation of Realized Losses and distributions of principal to be made on
         such Distribution Date
     =
{ M% (Pm - ΔPm) + N% (Pn - ΔPn) + O% (Po - ΔPo)}/( Pm - ΔPm + Pn - ΔPn + Po - ΔPo )

R41 =    the weighted average of the weighted average pass-through rates for Group AA and Group BB after giving
         effect to the allocation of Realized Losses and distributions of principal to be made on such
         Distribution Date
     =   {J% (Pj - ΔPj) + K% (Pk - ΔPk) }/
                  (Pj - ΔPj + Pk - ΔPk )

R42 =    the weighted average of the weighted average pass-through rates for Group CC, Group DD, Group EE and
         Group FF after giving effect to the allocation of Realized Losses and distributions of principal to be
         made on such Distribution Date
     =   { N% (Pn - ΔPn) + O% (Po - ΔPo) + L% (Pl - ΔPl) + M% (Pm - ΔPm)}/
                  ( Pn - ΔPn + Po - ΔPo + Pl - ΔPl + Pm - ΔPm )

R51 =    the weighted average pass-through rate for Group AA after giving effect to the allocation of Realized
         Losses and distributions of principal to be made on such Distribution Date
     =   J%

R52 =    the weighted average of the weighted average pass-through rates for Group BB, Group CC, Group DD,
         Group EE and Group FF after giving effect to the allocation of Realized Losses and distributions of
         principal to be made on such Distribution Date
     =
{ M% (Pm - ΔPm) + N% (Pn - ΔPn) + O% (Po - ΔPo) + K% (Pk - ΔPk) + L% (Pl - ΔPl)}/
                  ( Pm - ΔPm + Pn - ΔPn + Po - ΔPo + Pk - ΔPk + Pl - ΔPl )

r11 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YAA, YBB,
         YCC, YDD and YEE
     =   (J% Yj + K% Yk + L% Yl + M% Ym + N% Yn )/
                  (Yj + Yk + Yl + Ym + Yn)

r12 =    the Uncertificated Pass Through Rate for REMIC II Regular Interest YFF
     =   O%

r21 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YAA, YBB,
         YCC and YDD
     =   (J% Yj + K% Yk + L% Yl + M% Ym )/(Yj + Yk + Yl + Ym )

r22 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YEE and YFF
     =   ( N% Yn + O% Yo )/( Yn + Yo )

r31 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YAA, YBB
         and YCC
     =   (J% Yj + K% Yk + L% Yl )/(Yj + Yk + Yl )

r32 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YDD, YEE
         and YFF
     =   ( O% Yo + M% Ym + N% Yn )/( Yo + Ym + Yn )

r41 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YAA and YBB
     =   (J% Yj + K% Yk )/(Yj + Yk )

r42 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YCC, YDD,
         YEE and YFF
     =   ( N% Yn + O% Yo + L% Yl + M% Ym )/( Yn + Yo + Yl + Ym )

r51 =    the Uncertificated Pass Through Rates for REMIC II Regular Interest YAA
     =   J%

r52 =    the weighted average of the Uncertificated Pass Through Rates for REMIC II Regular Interests YBB, YCC,
         YDD, YEE and YFF
     =   ( M% Ym + N% Yn + O% Yo + K% Yk + L% Yl )/( Ym + Yn + Yo + Yk + Yl )

Yj =     the Uncertificated Principal Balance of REMIC II Regular Interest YAA after distributions on the prior
         Distribution Date.

Yk =     the Uncertificated Principal Balance of REMIC II Regular Interest YBB after distributions on the prior
         Distribution Date.

Yl =     the Uncertificated Principal Balance of REMIC II Regular Interest YCC after distributions on the prior
         Distribution Date.

Ym =     the Uncertificated Principal Balance of REMIC II Regular Interest YDD after distributions on the prior
         Distribution Date.

Yn =     the Uncertificated Principal Balance of REMIC II Regular Interest YEE after distributions on the prior
         Distribution Date.

Yo =     the Uncertificated Principal Balance of REMIC II Regular Interest YFF after distributions on the prior
         Distribution Date.

ΔYj =       the REMIC II YAA Principal Reduction Amount.

ΔYk =       the REMIC II YBB Principal Reduction Amount.

ΔYl =       the REMIC II YCC Principal Reduction Amount.

ΔYm =       the REMIC II YDD Principal Reduction Amount.

ΔYn =       the REMIC II YEE Principal Reduction Amount.

ΔYo =       the REMIC II YFF Principal Reduction Amount.

Zj =     the Uncertificated Principal Balance of REMIC II Regular Interest ZAA after distributions on the prior
         Distribution Date.

Zk =     the Uncertificated Principal Balance of REMIC II Regular Interest ZBB after distributions on the prior
         Distribution Date.

Zl =     the Uncertificated Principal Balance of REMIC II Regular Interest ZCC after distributions on the prior
         Distribution Date.

Zm =     the Uncertificated Principal Balance of REMIC II Regular Interest ZDD after distributions on the prior
         Distribution Date.

Zn =     the Uncertificated Principal Balance of REMIC II Regular Interest ZEE after distributions on the prior
         Distribution Date.

Zo =     the Uncertificated Principal Balance of REMIC II Regular Interest ZFF after distributions on the prior
         Distribution Date.

ΔZj =       the REMIC II ZAA Principal Reduction Amount.

ΔZk =       the REMIC II ZBB Principal Reduction Amount.

ΔZl =       the REMIC II ZCC Principal Reduction Amount.

ΔZm =       the REMIC II ZDD Principal Reduction Amount.

ΔZn =       the REMIC II ZEE Principal Reduction Amount.

ΔZo =       the REMIC II ZFF Principal Reduction Amount.

Pj =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YAA and ZAA after
         distributions on the prior Distribution Date.
    =    Yj + Zj

Pk =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YBB and ZBB after
         distributions on the prior Distribution Date.
    =    Yk + Zk

Pl =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YCC and ZCC after
         distributions on the prior Distribution Date.
    =    Yl + Zl =

Pm =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YDD and ZDD after
         distributions on the prior Distribution Date.
    =    Ym + Zm

Pn =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YEE and ZEE after
         distributions on the prior Distribution Date.
    =    Yn + Zn

Po =     the aggregate Uncertificated Principal Balance of REMIC II Regular Interests YFF and ZFF after
         distributions on the prior Distribution Date.
    =    Yo + Zo

ΔPj =       the aggregate principal reduction resulting on such Distribution Date on the Group AA Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-AA and Z-AA
         Principal Reduction Amounts.
      =  ΔYj + ΔZj

ΔPk =       the aggregate principal reduction resulting on such Distribution Date on the Group BB Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-BB and Z-BB
         Principal Reduction Amounts.
      =  ΔYk + ΔZk

ΔPl=        the aggregate principal reduction resulting on such Distribution Date on the Group CC Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-CC and Z-CC
         Principal Reduction Amounts.
      =  ΔYl + ΔZl

ΔPm =       the aggregate principal reduction resulting on such Distribution Date on the Group DD Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-DD and Z-DD
         Principal Reduction Amounts.
      =  ΔYm + ΔZm

ΔPn =       the aggregate principal reduction resulting on such Distribution Date on the Group EE Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-EE and Z-EE
         Principal Reduction Amounts.
      =  ΔYn + ΔZn

ΔPo =       the aggregate principal reduction resulting on such Distribution Date on the Group FF Mortgage
         Loans as a result of principal distributions (exclusive of any amounts distributed pursuant to clauses
         (g)(i) or (g)(ii) of the definition of REMIC II Distribution Amount) to be made and Realized Losses to
         be allocated on such Distribution Date, which is equal to the aggregate of the REMIC II Y-FF and Z-FF
         Principal Reduction Amounts.
      =  ΔYo + ΔZo

α =         .0005

γ1 =        (R - R11)/(R12 - R).  If R=>N%, γ1 is a non-negative number unless its denominator is
         zero, in which event it is undefined.

γ2 =        (R - R21)/(R22 - R).  If R=>M%, γ2 is a non-negative number unless its denominator is
         zero, in which event it is undefined.

γ3 =        (R - R31)/(R32 - R).  If R=>L%, γ3 is a non-negative number unless its denominator is
         zero, in which event it is undefined.

γ4 =        (R - R41)/(R42 - R).  If R=>K%, γ4 is a non-negative number unless its denominator is
         zero, in which event it is undefined.

γ5 =        (R - R51)/(R52 - R).  If R<K%, γ5 is a non-negative number.

If γ1 is undefined, ΔYj = Yj, ΔYk = Yk, ΔYl = Yl, ΔYm = Ym, ΔYn = Yn, and
         ΔYo = (Yo/Po)ΔPo

If γ5 is zero, ΔYj = (Yj/Pj)ΔPj, ΔYk = Yk, ΔYl = Yl, ΔYm = Ym, ΔYn =
         Yn, and ΔYo = Yo

In the remaining situations, ΔYj, ΔYk, ΔYl, ΔYm, ΔYn, and ΔYo shall be
         defined as follows:

I.  If R=>N%, make the following additional definitions:

δ1Yj =      0,                                                                    if R11 < r11;

         Yj                                                                     if R11=> r11 and R11=>N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yj/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
                  (R11 - M%)Ym },                                               if R11=> r11 and N%>R11=>M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yj/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },                if R11=> r11 and M%>R11=>L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yj/
                  {(R11 - J%)Yj + (R11 - K%)Yk },                               if R11=> r11 and L%>R11=>K%; and

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )/(R11 - J%),                       if R11=> r11 and K%>R11=>J%.

δ1Yk =      0,                                                                    if R11 < r11 and R11=>K%;
         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yk/
                  { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym +
                  (R11 - N%)Yn },           if R11 < r11 and R11<K%;

         Yk                                                                     if R11=> r11 and R11=>N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yk/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
                  (R11 - M%)Ym },                                               if R11=> r11 and N%>R11=>M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn  )Yk/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },                if R11=> r11 and M%>R11=>L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yk/
                  {(R11 - J%)Yj + (R11 - K%)Yk },                               if R11=> r11 and L%>R11=>K%; and

         0,                                                                     if R11=> r11 and R11<K%.

δ1Yl =      0,                                                                    if R11< r11 and R11=>L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn)Yl/
                  { (R11 - L%)Yl + (R11 - M%)Ym + (R11 - N%)Yn },               if R11 < r11 and K%<=R11<L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yl/
                  { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym +
                  (R11 - N%)Yn },                                               if R11< r11 and R11<K%;

         Yl                                                                     if R11=> r11 and R11=>N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yl/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
                  (R11 - M%)Ym },                                               if R11=> r11 and N%>R11=>M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yl/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl },                if R11=> r11 and M%>R11=>L%;

         0,                                                                     if R11=> r11 and R11<L%.

δ1Ym =      0,                                                                    if R11< r11 and R11=>M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Ym/
                  { (R11 - M%)Ym + (R11 - N%)Yn },                              if R11< r11 and L%<=R11<M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Ym/
                  { (R11 - L%)Yl + (R11 - M%)Ym + (R11 - N%)Yn },               if R11< r11 and K%<=R11<L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Ym/
                  { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym +
                  (R11 - N%)Yn },                                               if R11< r11 and R11<K%;

                  Ym                                                            if R11=> r11 and R11=>N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Ym/
                  {(R11 - J%)Yj + (R11 - K%)Yk + (R11 - L%)Yl +
                  (R11 - M%)Ym },                                               if R11=> r11 and N%>R11=>M%;

         0,                                                                     if R11=> r11 and R11<M%.

δ1Yn =      0,                                                                    if R11< r11 and R11=>N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )/
                  { (R11 - N%)},                                       if R11< r11 and M%<=R11<N%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yn/
                  { (R11 - M%)Ym + (R11 - N%)Yn },                              if R11< r11 and L%<=R11<M%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yn/
                  { (R11 - L%)Yl + (R11 - M%)Ym + (R11 - N%)Yn },               if R11< r11 and K%<=R11<L%;

         (R11- r11)( Yj + Yk + Yl + Ym + Yn )Yn/
                  { (R11 - K%)Yk + (R11 - L%)Yl + (R11 - M%)Ym +
                  (R11 - N%)Yn },                                               if R11< r11 and R11<K%;

         Yn                                                                     if R11=> r11 and R11=>N%;

         0,                                                                     if R11=> r11 and R11<N%.

δ1Yj, δ1Yk, δ1Yl, δ1Ym, and δ1Yn are numbers respectively between Yj, Yk, Yl, Ym
         and Yn and 0 such that
                  {J%(Yj - δ1Yj ) + K%( Yk.- δ1Yk) + L%( Yl.- δ1Yl) + M%( Ym.- δ1Ym) +
                  N%( Yn.- δ1Yn) }/
                  (Yj - δ1Yj + Yk.- δ1Yk + Yl.- δ1Yl + Ym.- δ1Ym + Yn.- δ1Yn )
                  = R11.

Y11 =    Yj - δ1Yj + Yk.- δ1Yk + Yl.- δ1Yl + Ym.- δ1Ym + Yn.- δ1Yn

P11 =    Pj + Pk + Pl + Pm + Pn

Z11 =    Zj + Zk + Zl + Zm + Zn

ΔY11 =      ΔYj - δ1Yj + ΔYk.- δ1Yk + ΔYl.- δ1Yl + ΔYm.-
         δ1Ym + ΔYn.- δ1Yn

ΔP11 =      ΔPj + ΔPk + ΔPl + ΔPm + ΔPn.

ΔZ11 =      ΔZj + ΔZk + ΔZl + ΔZm + ΔZn.

1.       If Yo - α(Po - ΔPo) => 0, Y11- α(P11 - ΔP11) => 0, and γ1(P11 -
     ΔP11) < (Po - ΔPo), then ΔYo = Yo - αγ1(P11 - ΔP11) and
     ΔY11 = Y11 - α(P11 - ΔP11).
2.       If Yo - α(Po - ΔPo) => 0, Y11 - α(P11 - ΔP11) => 0, and
     γ1(P11 - ΔP11) => (Po - ΔPo), then ΔYo = Yo - α(Po - ΔPo) and
     ΔY11 = Y11 - (α/γ1)(Po - ΔPo).
3.       If Yo - α(Po - ΔPo) < 0, Y11 - α(P11 - ΔP11) => 0, and
     Y11 - α(P11 - ΔP11) => Y11 - (Yo/γ1), then
     ΔYo = Yo - αγ1(P11 - ΔP11) and ΔY11 = Y11 - α(P11 - ΔP11).
4.       If Yo - α(Po - ΔPo) < 0, Y11 - (Yo/γ1) => 0, and
     Y11 - α(P11 - ΔP11) <= Y11 - (Yo/γ1), then ΔYo = 0 and
     ΔY11 = Y11 - (Yo/γ1).
5.       If Y11 - α(P11 - ΔP11) < 0, Y11 - (Yo/γ1) < 0, and
     Yo - α(Po - ΔPo) <= Yo - (γ1Y11), then ΔYo = Yo - (γ1Y11) and ΔY11 = 0.
6.       If Y11 - α(P11 - ΔP11) < 0, Yo - α(Po - ΔPo) => 0, and
     Yo - α(Po - ΔPo) => Yo - (γ1Y11), then ΔYo = Yo - α(Po - ΔPo) and
     ΔY11 = Y11 - (α/γ1)(Po - ΔPo).

ΔYj = δ1Yj + [(Yj - δ1Yj )/Y11 ] ΔY11

ΔYk = δ1Yk + [(Yk - δ1Yk )/Y11 ] ΔY11

ΔYl = δ1Yl + [(Yl - δ1Yl )/Y11 ] ΔY11

ΔYm = δ1Ym + [(Ym - δ1Ym )/Y11 ] ΔY11

ΔYn = δ1Yn + [(Yn - δ1Yn )/Y11 ] ΔY11

ΔYo = δ1Yo + [(Yo - δ1Yo )/Y11 ] ΔY11

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the REMIC II Y and Z Principal Distribution Amounts is to accomplish the following goals in
the following order of priority:

1.       Making the ratio of (Yo - ΔYo ) to (Y11 - ΔY11 ) equal to γ1 after taking account of
     the allocation Realized Losses and the distributions that will be made through the end of the Distribution
     Date to which such provisions relate and assuring that the Principal Reduction Amount for each of the REMIC
     II Regular Interests is greater than or equal to zero for such Distribution Date;
2.       Making the REMIC II Regular Interest YAA Uncertificated Principal Balance less than or equal to 0.0005
     of the sum of the REMIC II Regular Interest YAA and ZAA Uncertificated Principal Balances, the REMIC II
     Regular Interest YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC
     II Regular Interest YBB and ZBB Uncertificated Principal Balances, the REMIC II Regular Interest YCC
     Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest
     YCC and ZCC Uncertificated Principal Balances, the REMIC II Regular Interest YDD Uncertificated Principal
     Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest YDD and ZDD Uncertificated
     Principal Balances, the REMIC II Regular Interest YEE Uncertificated Principal Balance less than or equal to
     0.0005 of the sum of the REMIC II Regular Interest YEE and ZEE Uncertificated Principal Balances and the
     REMIC II Regular Interest YFF Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
     the REMIC II Regular Interest YFF and ZFF Uncertificated Principal Balances, in each case after giving
     effect to allocations of Realized Losses and distributions to be made through the end of the Distribution
     Date to which such provisions relate; and
3.       Making the larger of (a) the fraction whose numerator is (Yo - ΔYo ) and whose denominator is the
     sum of (Yo - ΔYo) and (Zo - ΔZo) and (b) the fraction whose numerator is (Y11 - ΔY11) and
     whose denominator is the sum of (Y11 - ΔY11) and (Z11 - ΔZ11) as large as possible while
     remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of REMIC II Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each REMIC II Y Principal Reduction Amount must be less than or equal to the sum of
(a) the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Group and (b) the remainder of the portion of the REMIC II Available Distribution Amount derived from the related
Group after reduction thereof by the distributions to be made on such Distribution Date in respect of interest on
the related REMIC II Y and Z Regular Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In the
event of any conflict among the provisions of the definition of the REMIC II Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocation of ΔY11 among ΔYj, ΔYk,
ΔYl, ΔYm and ΔYn cannot be achieved because one or more of ΔYj, ΔYk, ΔYl,
ΔYm, and ΔYn, as so defined is greater than the related one of ΔPj, ΔPk, ΔPl,
ΔPm and ΔPn, such an allocation shall be made as close as possible to the formula allocation within
the requirement that ΔYj < ΔPj, ΔYk < ΔPk, ΔYl < ΔPl, ΔYm < ΔPm
and ΔYn < ΔPn.

II.  If M%<=R<=N%, make the following additional definitions:

δ2Yj =      0,                                                                    if R21< r21;

         Yj                                                                     if R21=> r21 and R21=>M%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yj/
                  {(R21 - J%)Yj + (R21 - K%)Yk + (R21 - L%)Yl },                if R21=> r21 and M%>R21=>L%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yj/
                  {(R21 - J%)Yj + (R21 - K%)Yk },                               if R21=> r21 and L%>R21=>K%; and

         (R21- r21)( Yj + Yk + Yl + Ym )/(R21 - J%),                                    if R21=> r21 and
         K%>R21=>J%.

δ2Yk =      0,                                                                    if R21< r21 and R21=>K%;
         (R21- r21)( Yj + Yk + Yl + Ym )Yk/
                  { (R21 - K%)Yk + (R21 - L%)Yl + (R21 - M%)Ym },               if R21< r21 and R21<K%;

         Yk                                                                     if R21=> r21 and R21=>M%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yk/
                  {(R21 - J%)Yj + (R21 - K%)Yk + (R21 - L%)Yl },                if R21=> r21 and M%>R21=>L%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yk/
                  {(R21 - J%)Yj + (R21 - K%)Yk },                               if R21=> r21 and L%>R21=>K%; and

         0,                                                                     if R21=> r21 and R21<K%.

δ2Yl =      0,                                                                    if R21< r21 and R21=>L%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yl/
                  { (R21 - L%)Yl + (R21 - M%)Ym },                              if R21< r21 and K%<=R21<L%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yl/
                  { (R21 - K%)Yk + (R21 - L%)Yl + (R21 - M%)Ym },               if R21< r21 and R21<K%;

         Yl                                                                     if R21=> r21 and N%>R21=>M%;

         (R21- r21)( Yj + Yk + Yl + Ym )Yl/
                  {(R21 - J%)Yj + (R21 - K%)Yk + (R21 - L%)Yl },                if R21=> r21 and M%>R21=>L%;

         0,                                                                     if R21=> r21 and R21<L%.

δ2Ym =      0,                                                                    if R21< r21 and R21=>M%;

         (R21- r21)( Yj + Yk + Yl + Ym )/
                  { (R21 - M%) },                                               if R21< r21 and L%<=R21<M%;

         (R21- r21)( Yj + Yk + Yl + Ym )Ym/
                  { (R21 - L%)Yl + (R21 - M%)Ym },                              if R21< r21 and K%<=R21<L%;

         (R21- r21)( Yj + Yk + Yl + Ym )Ym/
                  { (R21 - K%)Yk + (R21 - L%)Yl + (R21 - M%)Ym },               if R21< r21 and R21<K%;

         Ym                                                                     if R21=> r21 and R21=>M%;

         0,                                                                     if R21=> r21 and R21<M%.

δ2Yn =      0,                                                                    if R22< r22;

         (R22- r22)( Yn + Yo )/(R22 - N%),                                      if R22=> r22;

δ2Yo =      (R22- r22)( Yn + Yo)/(R22 - O%),                                      if R22< r22;

         0,                                                                     if R22=> r22.

δ2Yj, δ2Yk, δ2Yl, δ2Ym, δ2Yn, and δ2Yo, are numbers respectively between Yj,
         Yk, Yl, Ym, Yn, and Yo and 0 such that:
                  {J%(Yj - δ2Yj ) + K%( Yk.- δ2Yk) + L%( Yl.- δ2Yl) + M%( Ym.- δ2Ym) + }/
                           (Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl + Ym.- δ2Ym )
                  = R21;
         and
                  { N%( Yn.- δ2Yn) + O%(Yo - δ2Yo ) }/(Yn.- δ2Yn + Yo - δ2Yo)
                  = R22.


Y21 =    Yj - δ2Yj + Yk.- δ2Yk + Yl.- δ2Yl + Ym.- δ2Ym

P21 =    Pj + Pk + Pl + Pm

Z21 =    Zj + Zk + Zl + Zm.

ΔY21 =      ΔYj - δ2Yj + ΔYk.- δ2Yk + ) Yl.- δ2Yl + ) Ym.- δ2Ym

ΔP21 =      ΔPj + ΔPk + ) Pl + ) Pm

ΔZ21 =      ΔZj + ΔZk + ) Zl + ) Zm.

Y22 =    Yn.- δ2Yn + Yo - δ2Yo.

P22 =    Pn + Po.

Z22 =    Zn + Zo.

ΔY22 =      ΔYn.- δ2Yn + ΔYo.- δ2Yo

ΔP22 =   ΔPn + ΔPo.

ΔZ22 =   ΔZn + Zo.


1.       If Y22 - α(P22 - ΔP22) => 0, Y21- α(P21 - ΔP21) => 0, and γ2(P21 -
     ΔP21) < (P22 - ΔP22), then ΔY22 = Y22 - αγ2(P21 - ΔP21) and
     ΔY21 = Y21 - α(P21 - ΔP21).
2.       If Y22 - α(P22 - ΔP22) => 0, Y21 - α(P21 - ΔP21) => 0, and
     γ2(P21 - ΔP21) => (P22 - ΔP22), then ΔY22 = Y22 - α(P22 - ΔP22) and
     ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).
3.       If Y22 - α(P22 - ΔP22) < 0, Y21 - α(P21 - ΔP21) => 0, and
     Y21 - α(P21 - ΔP21) => Y21 - (Y22/γ2), then
     ΔY22 = Y22 - αγ2(P21 - ΔP21) and ΔY21 = Y21 - α(P21 - ΔP21).
4.       If Y22 - α(P22 - ΔP22) < 0, Y21 - (Y22/γ2) => 0, and
     Y21 - α(P21 - ΔP21) <= Y21 - (Y22/γ2), then ΔY22 = 0 and
     ΔY21 = Y21 - (Y22/γ2).
5.       If Y21 - α(P21 - ΔP21) < 0, Y21 - (Y22/γ2) < 0, and
     Y22 - α(P22 - ΔP22) <= Y22 - (γ2Y21), then ΔY22 = Y22 - (γ2Y21) and
     ΔY21 = 0.
6.       If Y21 - α(P21 - ΔP21) < 0, Y22 - α(P22 - ΔP22) => 0, and
     Y22 - α(P22 - ΔP22) => Y22 - (γ2Y21), then ΔY22 = Y22 - α(P22 - ΔP22) and
     ΔY21 = Y21 - (α/γ2)(P22 - ΔP22).

ΔYj = δ2Yj + [(Yj - δ2Yj )/Y21 ] ΔY21

ΔYk = δ2Yk + [(Yk - δ2Yk )/Y21 ] ΔY21

ΔYl = δ2Yl + [(Yl - δ2Yl )/Y21 ] ΔY21

ΔYm = δ2Ym + [(Ym - δ2Ym )/Y21 ] ΔY21

ΔYn = δ2Yn + [(Yn - δ2Yn )/Y22 ] ΔY22

ΔYo = δ2Yo + [(Yo - δ2Yo )/Y22 ] ΔY22


The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the REMIC II Y and Z Principal Distribution Amounts is to accomplish the following goals in
the following order of priority:

1.       Making the ratio of (Y22 - ΔY22 ) to (Y21 - ΔY21 ) equal to γ2 after taking account of
     the allocation Realized Losses and the distributions that will be made through the end of the Distribution
     Date to which such provisions relate and assuring that the Principal Reduction Amount for each of the REMIC
     II Regular Interests is greater than or equal to zero for such Distribution Date;

2.       Making the REMIC II Regular Interest YAA Uncertificated Principal Balance less than or equal to 0.0005
     of the sum of the REMIC II Regular Interest YAA and ZAA Uncertificated Principal Balances, the REMIC II
     Regular Interest YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC
     II Regular Interest YBB and ZBB Uncertificated Principal Balances, the REMIC II Regular Interest YCC
     Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest
     YCC and ZCC Uncertificated Principal Balances, the REMIC II Regular Interest YDD Uncertificated Principal
     Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest YDD and ZDD Uncertificated
     Principal Balances, the REMIC II Regular Interest YEE Uncertificated Principal Balance less than or equal to
     0.0005 of the sum of the REMIC II Regular Interest YEE and ZEE Uncertificated Principal Balances and the
     REMIC II Regular Interest YFF Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
     the REMIC II Regular Interest YFF and ZFF Uncertificated Principal Balances, in each case after giving
     effect to allocations of Realized Losses and distributions to be made through the end of the Distribution
     Date to which such provisions relate; and
3.       Making the larger of (a) the fraction whose numerator is (Y22 - ΔY22 ) and whose denominator is
     the sum of (Y22 - ΔY22) and (Z22 - ΔZ22) and (b) the fraction whose numerator is (Y21 -
     ΔY21) and whose denominator is the sum of (Y21 - ΔY21) and (Z21 - ΔZ21) as large as
     possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of REMIC II Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each REMIC II Y Principal Reduction Amount must be less than or equal to the sum of
(a) the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Group and (b) the remainder of the portion of the REMIC II Available Distribution Amount derived from the related
Group after reduction thereof by the distributions to be made on such Distribution Date in respect of interest on
the related REMIC II Y and Z Regular Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In the
event of any conflict among the provisions of the definition of the REMIC II Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocations of ΔY21 among ΔYj, ΔYk,
ΔYl, and ΔYm or ΔY22 among ΔYn and ΔYo cannot be achieved because one or more of
ΔYj, ΔYk, ΔYl, ΔYm, ΔYn  and ΔYo, as so defined is greater than the related
one of  ΔPj, ΔPk, ΔPl, ΔPm, ΔPn, and ΔPo such an allocation shall be made as
close as possible to the formula allocation within the requirement that ΔYj < ΔPj, ΔYk <
ΔPk, ΔYl < ΔPl, ΔYm < ΔPm, ΔYn < ΔPn and ΔYo < ΔPo.

III.  If L%<=R<=M%, make the following additional definitions:

δ3Yj =      0,                                                                    if R31< r31;

         Yj                                                                     if R31=> r31 and R31=>L%;

         (R31- r31)( Yj + Yk + Yl )Yj/
                  {(R31 - J%)Yj + (R31 - K%)Yk },                               if R31=> r31 and L%>R31=>K%; and

         (R31- r31)( Yj + Yk + Yl )/(R31 - J%),                                 if R31=> r31 and K%>R31=>J%.

δ3Yk =      0,                                                                    if R31< r31 and R31=>K%;
         (R31- r31)( Yj + Yk + Yl )Yk/
                  { (R31 - K%)Yk + (R31 - L%)Yl },                              if R31< r31 and R31<K%;

         Yk                                                                     if R31=> r31 and R31=>M%;

         (R31- r31)( Yj + Yk + Yl )Yk/
                  {(R31 - J%)Yj + (R31 - K%)Yk + (R31 - L%)Yl },                if R31=> r31 and M%>R31=>L%;

         (R31- r31)( Yj + Yk + Yl )Yk/
                  {(R31 - J%)Yj + (R31 - K%)Yk },                               if R31=> r31 and L%>R31=>K%; and

         0,                                                                     if R31=> r31 and R31<K%.

δ3Yl =      0,                                                                    if R31< r31 and R31=>L%;

         (R31- r31)( Yj + Yk + Yl )/
                  { (R31 - L%) },                                               if R31< r31 and K%<=R31<L%;

         (R31- r31)( Yj + Yk + Yl )Yl/
                  { (R31 - K%)Yk + (R31 - L%)Yl },                              if R31< r31 and R31<K%;

         Yl                                                                     if R31=> r31 and M%>R31=>L%;

         0,                                                                     if R31=> r31 and R31<L%.

δ3Ym =      0,                                                                    if R32< r32;

         (R32- r32)( Ym + Yn + Yo )Ym/{ (R32 - M%)Ym + (R32 - N%)Yn },          if R32=> r32 and R32=>N%;

         (R32- r32)( Ym + Yn + Yo )/ (R32 - M%),                                if R32=> r32 and N%>R32=>M%;

δ3Yn =      0,                                                                    if R32< r32 and R32=>N%;

         (R32- r32)( Ym + Yn + Yo)Yn/{ (R32 - N%)Yn + (R32 - O%)Yo },           if R32< r32 and M%<=R32<N%;

         (R32- r32)( Ym + Yn + Yo )Yn/{ (R32 - M%)Ym + (R32 - N%)Yn },          if R32=> r32 and R32=>N%;

         0,                                                                     if R32=> r32 and R32<P%.

δ3Yo =      (R32- r32)( Ym + Yn + Yo )/(R32 - O%),                                if R32< r32 and
         P%<=R32;

         (R32- r32)( Ym + Yn + Yo )Yo/{ (R32 - N%)Yn + (R32 - O%)Yo }, if R32< r32 and M%<=R32<N%;

         0,                                                                     if R32=> r32.

δ3Yj, δ3Yk, δ3Yl, δ3Ym, δ3Yn and δ3Yo are numbers respectively between Yj,
         Yk, Yl, Ym, Yn and Yo and 0 such that:
                  {J%(Yj - δ3Yj ) + K%( Yk.- δ3Yk) + L%( Yl.- δ3Yl) )}/
                           (Yj - δ3Yj + Yk.- δ3Yk + Yl.- δ3Yl )
                  = R31;
         and
                  { M%( Ym.- δ3Ym) + N%( Yn.- δ3Yn) + O%(Yo - δ3Yo ) }/( Ym.- δ3Ym + Yn.-
         δ3Yn + Yo - δ3Yo)
                  = R32.


Y31 =    Yj - δ3Yj + Yk.- δ3Yk + Yl.- δ3Yl

P31 =    Pj + Pk + Pl

Z31 =    Zj + Zk + Zl

ΔY31 =      ΔYj - δ3Yj + ΔYk.- δ3Yk + ΔYl.- δ3Yl

ΔP31 =      ΔPj + ΔPk + ΔPl .

ΔZ31 =      ΔZj + ΔZk + ΔZl

Y32 =    Ym.- δ3Ym + Yn.- δ3Yn + Yo - δ3Yo.

P32 =    Pm + Pn + Po.

Z32 =    Zm + Zn + Zo.

ΔY32 =      ΔYm.- δ3Ym + ΔYn.- δ3Yn + ΔYo.- δ3Yo

ΔP32 =      ΔPm + ΔPn + ΔPo.

ΔZ32 =      ΔZm + ΔZn + ΔZo.


1.       If Y32 - α(P32 - ΔP32) => 0, Y31- α(P31 - ΔP31) => 0, and γ3(P31 -
     ΔP31) < (P32 - ΔP32), then ΔY32 = Y32 - αγ3(P31 - ΔP31) and
     ΔY31 = Y31 - α(P31 - ΔP31).
2.       If Y32 - α(P32 - ΔP32) => 0, Y31 - α(P31 - ΔP31) => 0, and
     γ3(P31 - ΔP31) => (P32 - ΔP32), then ΔY32 = Y32 - α(P32 - ΔP32) and
     ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).
3.       If Y32 - α(P32 - ΔP32) < 0, Y31 - α(P31 - ΔP31) => 0, and
     Y31 - α(P31 - ΔP31) => Y31 - (Y32/γ3), then
     ΔY32 = Y32 - αγ3(P31 - ΔP31) and ΔY31 = Y31 - α(P31 - ΔP31).
4.       If Y32 - α(P32 - ΔP32) < 0, Y31 - (Y32/γ3) => 0, and
     Y31 - α(P31 - ΔP31) <= Y31 - (Y32/γ3), then ΔY32 = 0 and
     ΔY31 = Y31 - (Y32/γ3).
5.       If Y31 - α(P31 - ΔP31) < 0, Y31 - (Y32/γ3) < 0, and
     Y32 - α(P32 - ΔP32) <= Y32 - (γ3Y31), then ΔY32 = Y32 - (γ3Y31) and
     ΔY31 = 0.
6.       If Y31 - α(P31 - ΔP31) < 0, Y32 - α(P32 - ΔP32) => 0, and
     Y32 - α(P32 - ΔP32) => Y32 - (γ3Y31), then ΔY32 = Y32 - α(P32 - ΔP32) and
     ΔY31 = Y31 - (α/γ3)(P32 - ΔP32).

ΔYj = δ3Yj + [(Yj - δ3Yj )/Y31 ] ΔY31

ΔYk = δ3Yk + [(Yk - δ3Yk )/Y31 ] ΔY31

ΔYl = δ3Yl + [(Yl - δ3Yl )/Y31 ] ΔY31

ΔYm = δ3Ym + [(Ym - δ3Ym )/Y32 ] ΔY32

ΔYn = δ3Yn + [(Yn - δ3Yn )/Y32 ] ΔY32

ΔYo = δ3Yo + [(Yo - δ3Yo )/Y32 ] ΔY32

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the REMIC II Y and Z Principal Distribution Amounts is to accomplish the following goals in
the following order of priority:

1.       Making the ratio of (Y32 - ΔY32 ) to (Y31 - ΔY31 ) equal to γ3 after taking account of
     the allocation Realized Losses and the distributions that will be made through the end of the Distribution
     Date to which such provisions relate and assuring that the Principal Reduction Amount for each of the REMIC
     II Regular Interests is greater than or equal to zero for such Distribution Date;
2.       Making the REMIC II Regular Interest YAA Uncertificated Principal Balance less than or equal to 0.0005
     of the sum of the REMIC II Regular Interest YAA and ZAA Uncertificated Principal Balances, the REMIC II
     Regular Interest YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC
     II Regular Interest YBB and ZBB Uncertificated Principal Balances, the REMIC II Regular Interest YCC
     Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest
     YCC and ZCC Uncertificated Principal Balances, the REMIC II Regular Interest YDD Uncertificated Principal
     Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest YDD and ZDD Uncertificated
     Principal Balances, the REMIC II Regular Interest YEE Uncertificated Principal Balance less than or equal to
     0.0005 of the sum of the REMIC II Regular Interest YEE and ZEE Uncertificated Principal Balances and the
     REMIC II Regular Interest YFF Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
     the REMIC II Regular Interest YFF and ZFF Uncertificated Principal Balances, in each case after giving
     effect to allocations of Realized Losses and distributions to be made through the end of the Distribution
     Date to which such provisions relate; and
3.       Making the larger of (a) the fraction whose numerator is (Y32 - ΔY32 ) and whose denominator is
     the sum of (Y32 - ΔY32) and (Z32 - ΔZ32) and (b) the fraction whose numerator is (Y31 -
     ΔY31) and whose denominator is the sum of (Y31 - ΔY31) and (Z31 - ΔZ31) as large as
     possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of REMIC II Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each REMIC II Y Principal Reduction Amount must be less than or equal to the sum of
(a) the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Group and (b) the remainder of the portion of the REMIC II Available Distribution Amount derived from the related
Group after reduction thereof by the distributions to be made on such Distribution Date in respect of interest on
the related REMIC II Y and Z Regular Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In the
event of any conflict among the provisions of the definition of the REMIC II Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocations of ΔY31 among ΔYj, ΔYk and
ΔYl or ΔY32 among ΔYm, ΔYn and ΔYo cannot be achieved because one or more of
ΔYj, ΔYk, and ΔYl, ΔYm, and ΔYo, as so defined is greater than the related one of
ΔPj, ΔPk, ΔPl, ΔPm, ΔPn, and ΔPo, such an allocation shall be made as close
as possible to the formula allocation within the requirement that ΔYj < ΔPj, ΔYk < ΔPk,
ΔYl < ΔPl, ΔYm < ΔPm, ΔYn < ΔPn and ΔYo < ΔPo

IV.  If K%<=R<=L%, make the following additional definitions:

δ4Yj =      0,                                                                    if R41< r41;

         Yj                                                                     if R41=> r41 and L%>R41=>K%; and

         (R41- r41)( Yj + Yk )/(R41 - J%),                                      if R41=> r41 and K%>R41=>J%.

δ4Yk =      0,                                                                    if R41< r41 and R41=>K%;
         (R41- r41)( Yj + Yk )/
                  { (R41 - K%) },                                               if R41< r41 and R41<K%;

         Yk                                                                     if R41=> r41 and L%>R41=>K%; and

         0,                                                                     if R41=> r41 and R41<K%.

δ4Yl =      0,                                                                    if R42< r42;

         (R42- r42)( Yl + Ym + Yn + Yo )Yl/
                  { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },               if R42=> r42 and R42=>N%;

         (R42- r42)( Yl + Ym + Yn + Yo )Ym/
                  { (R42 - L%)Yl + (R42 - M%)Ym },                              if R42=> r42 and N%>R42=>M%;

         (R42- r42)( Yl + Ym + Yn + Yo )/(R42 - L%),                                    if R42=> r42 and
         M%>R42=>L%;

         0,                                                                     if R42=> r42 and R42<N%.

δ4Ym =      0,                                                                    if R42< r42 and R42=>M%;

         (R42- r42)( Yl + Ym + Yn + Yo )Ym/
                  { (R42 - M%)Ym + (R42 - N%)Yn + (R42 - O%)Yo },               if R42< r42 and N%<=R42<M%;

         (R42- r42)( Yl + Ym + Yn + Yo )Ym/
                  { (R42 - L%)Yn + (R42 - M%)Ym + (R42 - N%)Yn },               if R42=> r42 and R42=>N%;

         (R42- r42)( Yl + Ym + Yn + Yo )Ym/
                  { (R42 - L%)Yl + (R42 - M%)Ym},                               if R42=> r42 and N%>R42=>M%;

         0,                                                                     if R42=> r42 and R42<M%.

δ4Yn =      0,                                                                    if R42< r42 and R42=>N%;

         (R42- r42)( Yl + Ym + Yn + Yo )Yn/
                  { (R42 - N%)Yn + (R42 - O%)Yo},                      if R42< r42 and M%<=R42<N%;

         (R42- r42)( Yl + Ym + Yn + Yo)Yn/
                  { (R42 - M%)Ym + (R42 - N%)Yp + (R42 - O%)Yo },      if R42< r42 and L%<=R42<M%;

         (R42- r42)( Yl + Ym + Yn + Yo )Yn/
                  { (R42 - L%)Yl + (R42 - M%)Ym + (R42 - N%)Yn },      if R42=> r42 and R42=>N%;

         0,                                                                     if R42=> r42 and R42<N%.

δ4Yo =      (R42- r42)( Yl + Ym + Yn + Yo )/(R42 - O%),                           if R42< r42 and
         N%<=R42;

         (R42- r42)( Yl + Ym + Yn + Yo)Yo/
                  { (R42 - N%)Yn + (R42 - O%)Yo },                     if R42< r42 and M%<=R42<N%;

         (R42- r42)( Yl + Ym + Yn + Yo)Yo/
                  { (R42 - M%)Ym + (R42 - N%)Yn + (R42 - O%)Yo },      if R42< r42 and N%<=R42<O%;

         0,                                                                     if R42=> r42.

δ4Yj, δ4Yk, δ4Yl, δ4Ym, and δ4Yo are numbers respectively between Yj, Yk, Yl, Ym,
         Yn, and Yo and 0 such that:
                  {J%(Yj - δ4Yj ) + K%( Yk.- δ4Yk )}/
                           ( Yj - δ4Yj + Yk.- δ4Yk )
                  = R41;
         and
                  { L%( Yl.- δ4Yl) + M%( Ym.- δ4Ym) + N%( Yn.- δ4Yn) + O%(Yo - δ4Yo ) }/
                           (Yl.- δ4Yl + Ym.- δ4Ym + Yn.- δ4Yn + Yo - δ4Yo)
                  = R42.


Y41 =    Yj - δ4Yj + Yk.- δ4Yk

P41 =    Pj + Pk.

Z41 =    Zj + Zk.

ΔY41 =      ΔYj - δ4Yj + ΔYk.- δ4Yk

ΔP41 =      ΔPj + ΔPk

ΔZ41 =      ΔZj + ΔZk

Y42 =    Yl.- δ4Yl + Ym.- δ4Ym + Yn.- δ4Yn + Yo - δ4Yo.

P42 =    Pl + Pm + Pn + Po.

Z42 =    Zl + Zm + Zn + Zo.

ΔY42 =      ΔYl.- δ4Yl + ΔYm.- δ4Ym + ΔYn.- δ4Yn + ΔYo.-
         δ4Yo

ΔP42 =      ΔPl + ΔPm + ΔPn + ΔPo.

ΔZ42 =      ΔZl + ΔZm + ΔZn + ΔZo.


1.       If Y42 - α(P42 - ΔP42) => 0, Y41- α(P41 - ΔP41) => 0, and γ4(P41 -
     ΔP41) < (P42 - ΔP42), then ΔY42 = Y42 - αγ4(P41 - ΔP41) and
     ΔY41 = Y41 - α(P41 - ΔP41).
2.       If Y42 - α(P42 - ΔP42) => 0, Y41 - α(P41 - ΔP41) => 0, and
     γ4(P41 - ΔP41) => (P42 - ΔP42), then ΔY42 = Y42 - α(P42 - ΔP42) and
     ΔY41 = Y41 - (α/γ4)(P42 - ΔP42).
3.       If Y42 - α(P42 - ΔP42) < 0, Y41 - α(P41 - ΔP41) => 0, and
     Y41 - α(P41 - ΔP41) => Y41 - (Y42/γ4), then
     ΔY42 = Y42 - αγ4(P41 - ΔP41) and ΔY41 = Y41 - α(P41 - ΔP41).
4.       If Y42 - α(P42 - ΔP42) < 0, Y41 - (Y42/γ4) => 0, and
     Y41 - α(P41 - ΔP41) <= Y41 - (Y42/γ4), then ΔY42 = 0 and
     ΔY41 = Y41 - (Y42/γ4).
5.       If Y41 - α(P41 - ΔP41) < 0, Y41 - (Y42/γ4) < 0, and
     Y42 - α(P42 - ΔP42) <= Y42 - (γ4Y41), then ΔY42 = Y42 - (γ4Y41) and
     ΔY41 = 0.
6.       If Y41 - α(P41 - ΔP41) < 0, Y42 - α(P42 - ΔP42) => 0, and
     Y42 - α(P42 - ΔP42) => Y42 - (γ4Y41), then ΔY42 = Y42 - α(P42 - ΔP42) and
     ΔY41 = Y41 - (α/γ4)(P42 - ΔP42).

ΔYj = δ4Yj + [(Yj - δ4Yj )/Y41 ] ΔY41

ΔYk = δ4Yk + [(Yk - δ4Yk )/Y41 ] ΔY41

ΔYl = δ4Yl + [(Yl - δ4Yl )/Y42 ] ΔY42

ΔYm = δ4Ym + [(Ym - δ4Ym )/Y42 ] ΔY42

ΔYn = δ4Yn + [(Yn - δ4Yn )/Y42 ] ΔY42

ΔYo = δ4Yo + [(Yo - δ4Yo )/Y42 ] ΔY42

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the REMIC II Y and Z Principal Distribution Amounts is to accomplish the following goals in
the following order of priority:

1.       Making the ratio of (Y42 - ΔY42 ) to (Y41 - ΔY41 ) equal to γ4 after taking account of
     the allocation Realized Losses and the distributions that will be made through the end of the Distribution
     Date to which such provisions relate and assuring that the Principal Reduction Amount for each of the REMIC
     II Regular Interests is greater than or equal to zero for such Distribution Date;
2.       Making the REMIC II Regular Interest YAA Uncertificated Principal Balance less than or equal to 0.0005
     of the sum of the REMIC II Regular Interest YAA and ZAA Uncertificated Principal Balances, the REMIC II
     Regular Interest YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC
     II Regular Interest YBB and ZBB Uncertificated Principal Balances, the REMIC II Regular Interest YCC
     Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest
     YCC and ZCC Uncertificated Principal Balances, the REMIC II Regular Interest YDD Uncertificated Principal
     Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest YDD and ZDD Uncertificated
     Principal Balances, the REMIC II Regular Interest YEE Uncertificated Principal Balance less than or equal to
     0.0005 of the sum of the REMIC II Regular Interest YEE and ZEE Uncertificated Principal Balances and the
     REMIC II Regular Interest YFF Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
     the REMIC II Regular Interest YFF and ZFF Uncertificated Principal Balances, in each case after giving
     effect to allocations of Realized Losses and distributions to be made through the end of the Distribution
     Date to which such provisions relate; and

3.       Making the larger of (a) the fraction whose numerator is (Y42 - ΔY42 ) and whose denominator is
     the sum of (Y42 - ΔY42) and (Z42 - ΔZ42) and (b) the fraction whose numerator is (Y41 -
     ΔY41) and whose denominator is the sum of (Y41 - ΔY41) and (Z41 - ΔZ41) as large as
     possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of REMIC II Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each REMIC II Y Principal Reduction Amount must be less than or equal to the sum of
(a) the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Group and (b) the remainder of the portion of the REMIC II Available Distribution Amount derived from the related
Group after reduction thereof by the distributions to be made on such Distribution Date in respect of interest on
the related REMIC II Y and Z Regular Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In the
event of any conflict among the provisions of the definition of the REMIC II Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocations of ΔY41 among ΔYj, and ΔYk or
ΔY42 among ΔYl, ΔYm, ΔYn and ΔYo cannot be achieved because one or more of
ΔYj, ΔYk, ΔYl, ΔYm, ΔYn, and ΔYo,as so defined is greater than the related one
of  ΔPj, ΔPk, ΔPl, ΔPm, ΔPn, and ΔPo, such an allocation shall be made as
close as possible to the formula allocation within the requirement that ΔYj < ΔPj, ΔYk <
ΔPk, ) Yl < ΔPl, ΔYm < ) Pm, ΔYn < ΔPn and ΔYo < ΔPo.

V.  If R<=K%, make the following additional definitions:

δ5Yj =      0,

δ5Yk =      0,                                                                    if R52< r52;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yk/
                  { (R52 - K%)Yk + (R52 - L%)Yl +
                  (R52 - M%)Ym + (R52 - N%)Yn },                                if R52=> r52 and R52=>N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yk/
                  { (R52 - K%)Yk + (R52 - L%)Yl + (R52 - M%)Ym},                if R52=> r52 and N%=>R52=>M%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yk/
                  { (R52 - K%)Yk + (R52 - L%)Yl },                              if R52=> r52 and M%>R52=>L%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )/(R52 - K%),                       if R52=> r52 and N%>R52=>M%;

δ5Yl =      0,                                                                    if R52< r52 and R52=>N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yl/
                  { (R52 - L%)Yl + (R52 - M%)Ym +
                  (R52 - N%)Yn + (R52 - O%)Yo },                                if R52< r52 and K%<=R52<L%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yl/
                  { (R52 - K%)Yk + (R52 - L%)Yl +
                  (R52 - M%)Ym + (R52 - N%)Yn },                                if R52=> r52 and R52=>N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yl/
                  { (R52 - K%)Yk + (R52 - L%)Yl + (R52 - M%)Ym },               if R52=> r52 and N%>R52=>M%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yl/
                  { (R52 - K%)Yk + (R52 - L%)Yl },                     if R52=> r52 and K%>R52=>L%;

         0,                                                                     if R52=> r52 and R52<L%.

δ5Ym =      0,                                                                    if R52< r52 and R52=>O%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Ym/
                  { (R52 - M%)Ym + (R52 - N%)Yn + (R52 - O%)Yo },               if R52< r52 and L%<=R52<M%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Ym
                  { (R52 - L%)Yl + (R52 - M%)Ym + (R52 - N%)Yn +
                  (R52 - O%)Yo },                                               if R52< r52 and K%<=R52<L%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Ym/
                  { (R52 - K%)Yk + (R52 - L%)Yl +
                  (R52 - M%)Ym + (R52 - N%)Yn },                                if R52=> r52 and R52=>N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Ym/
                  { (R52 - K%)Yk + (R52 - L%)Yl + (R52 - M%)Ym},                if R52=> r52 and N%>R52=>M%;

         0,                                                                     if R52=> r52 and R52<M%.


δ5Yn =      0,                                                                    if R52< r52 and R52=>P%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yn/
                  { (R52 - N%)Yn + (R52 - O%)Yo },                              if R52< r52 and M%<=R52<N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yn/
                  { (R52 - M%)Ym + (R52 - N%)Yn + (R52 - O%)Yo },               if R52< r52 and L%<=R52<M%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yn/
                  { (R52 - L%)Yl + (R52 - M%)Ym + (R52 - N%)Yn +
                  (R52 - O%)Yo },                                               if R52< r52 and K%<=R52<L%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo )Yn/
                  { (R52 - K%)Yk + (R52 - L%)Yl +
                  (R52 - M%)Ym + (R52 - N%)Yn },                                if R52=> r52 and R52=>N%;

         0,                                                                     if R52=> r52 and R52<N%.

δ5Yo =      (R52- r52)( Yk + Yl + Ym + Yn + Yo)/(R52 - O%),                       if R52< r52 and
         N%<=R52;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yo/
                  { (R52 - N%)Yn + (R52 - O%)Yo },                              if R52< r52 and M%<=R52<N%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yo/
                  { (R52 - M%)Ym + (R52 - N%)Yn + (R52 - O%)Yo },               if R52< r52 and L%<=R52<M%;

         (R52- r52)( Yk + Yl + Ym + Yn + Yo)Yo/
                  { (R52 - L%)Yl + (R52 - M%)Ym + (R52 - N%)Yn +
                  (R52 - O%)Yo },                                               if R52< r52 and K%<=R52<L%;

         0,                                                                     if R52=> r52.


δ5Yj, δ5Yk, δ5Yl, δ5Ym, δ5Yn, and δ5Yo are numbers respectively between Yj,
         Yk, Yl, Ym, Yn, and Yo, and 0 such that:
                  {J%(Yj - δ5Yj )}/
                           ( Yj - δ5Yj )
                  = R51;
         and
                  { K%( Yk.- δ5Yk) + L%( Yl.- δ5Yl) + M%( Ym.- δ5Ym) + N%( Yn.- δ5Yn) +
         O%(Yo - δ5Yo ) }/
                           (Yk.- δ5Yk + Yl.- δ5Yl + Ym.- δ5Ym + Yn.- δ5Yn + Yo -
         δ5Yo)
                  = R52.


Y51 =    Yj - δ5Yj

P51 =    Pj

Z51 =    Zj

ΔY51 =      ΔYj - δ5Yj

ΔP51 =      ΔPj

ΔZ51 =      ΔZj

Y52 =    Yk.- δ5Yk + Yl.- δ5Yl + Ym.- δ5Ym + Yn.- δ5Yn + Yo - δ5Yo.

P52 =    Pk + Pl + Pm + Pn + Po.

Z52 =    Zk + Zl + Zm + Zn + Zo.

ΔY52 =      ΔYm.- δ5Ym + ΔYn.- δ5Yn + Yo.- δ5Yo + ΔYp.- δ5Yp +
         ΔYq.- δ5Yq

ΔP52 =      ΔPm + ΔPn + ΔPo + ΔPp + ΔPq.

ΔZ52 =      ΔZm + ΔZn + ΔZo + ΔZp + ΔZq.


1.       If Y52 - α(P52 - ΔP52) => 0, Y51- α(P51 - ΔP51) => 0, and γ5(P51 -
     ΔP51) < (P52 - ΔP52), then ΔY52 = Y52 - αγ5(P51 - ΔP51) and
     ΔY51 = Y51 - α(P51 - ΔP51).
2.       If Y52 - α(P52 - ΔP52) => 0, Y51 - α(P51 - ΔP51) => 0, and
     γ5(P51 - ΔP51) => (P52 - ΔP52), then ΔY52 = Y52 - α(P52 - ΔP52) and
     ΔY51 = Y51 - (α/γ5)(P52 - ΔP52).
3.       If Y52 - α(P52 - ΔP52) < 0, Y51 - α(P51 - ΔP51) => 0, and
     Y51 - α(P51 - ΔP51) => Y51 - (Y52/γ5), then
     ΔY52 = Y52 - αγ5(P51 - ΔP51) and ΔY51 = Y51 - α(P51 - ΔP51).
4.       If Y52 - α(P52 - ΔP52) < 0, Y51 - (Y52/γ5) => 0, and
     Y51 - α(P51 - ΔP51) <= Y51 - (Y52/γ5), then ΔY52 = 0 and
     ΔY51 = Y51 - (Y52/γ5).
5.       If Y51 - α(P51 - ΔP51) < 0, Y51 - (Y52/γ5) < 0, and
     Y52 - α(P52 - ΔP52) <= Y52 - (γ5Y51), then ΔY52 = Y52 - (γ5Y51) and
     ΔY51 = 0.
6.       If Y51 - α(P51 - ΔP51) < 0, Y52 - α(P52 - ΔP52) => 0, and
     Y52 - α(P52 - ΔP52) => Y52 - (γ5Y51), then ΔY52 = Y52 - α(P52 - ΔP52) and
     ΔY51 = Y51 - (α/γ5)(P52 - ΔP52).

ΔYj = Y51

ΔYk = δ5Yk + [(Yk - δ5Yk )/Y51 ] ΔY52

ΔYl = δ5Yl + [(Yl - δ5Yl )/Y51 ] ΔY52

ΔYm = δ5Ym + [(Ym - δ5Ym )/Y52 ] ΔY52

ΔYn = δ5Yn + [(Yn - δ5Yn )/Y52 ] ΔY52

ΔYo = δ5Yo + [(Yo - δ5Yo )/Y52 ] ΔY52

The purpose of the foregoing definitional provisions together with the related provisions allocating Realized
Losses and defining the REMIC II Y and Z Principal Distribution Amounts is to accomplish the following goals in
the following order of priority:

1.       Making the ratio of (Y52 - ΔY52 ) to (Y51 -  ΔY51 ) equal to γ5 after taking account
     of the allocation Realized Losses and the distributions that will be made through the end of the
     Distribution Date to which such provisions relate and assuring that the Principal Reduction Amount for each
     of the REMIC II Regular Interests is greater than or equal to zero for such Distribution Date;

2.       Making the REMIC II Regular Interest YAA Uncertificated Principal Balance less than or equal to 0.0005
     of the sum of the REMIC II Regular Interest YAA and ZAA Uncertificated Principal Balances, the REMIC II
     Regular Interest YBB Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC
     II Regular Interest YBB and ZBB Uncertificated Principal Balances, the REMIC II Regular Interest YCC
     Uncertificated Principal Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest
     YCC and ZCC Uncertificated Principal Balances, the REMIC II Regular Interest YDD Uncertificated Principal
     Balance less than or equal to 0.0005 of the sum of the REMIC II Regular Interest YDD and ZDD Uncertificated
     Principal Balances, the REMIC II Regular Interest YEE Uncertificated Principal Balance less than or equal to
     0.0005 of the sum of the REMIC II Regular Interest YEE and ZEE Uncertificated Principal Balances and the
     REMIC II Regular Interest YFF Uncertificated Principal Balance less than or equal to 0.0005 of the sum of
     the REMIC II Regular Interest YFF and ZFF Uncertificated Principal Balances, in each case after giving
     effect to allocations of Realized Losses and distributions to be made through the end of the Distribution
     Date to which such provisions relate; and
3.       1Making the larger of (a) the fraction whose numerator is (Y52 - ΔY52 ) and whose denominator is
     the sum of (Y52 -ΔY52) and (Z52 - ΔZ52) and (b) the fraction whose numerator is (Y51 -
     ΔY51) and whose denominator is the sum of (Y51 - ΔY51) and (Z51 - ΔZ51) as large as
     possible while remaining less than or equal to 0.0005.

In the event of a failure of the foregoing portion of the  definition of REMIC II Y Principal Reduction Amount to
accomplish both of goals 1 and 2 above, the amounts thereof should be adjusted to so as to accomplish such goals
within the requirement that each REMIC II Y Principal Reduction Amount must be less than or equal to the sum of
(a) the principal portion of Realized Losses to be allocated on the related Distribution Date for the related
Group and (b) the remainder of the portion of the REMIC II Available Distribution Amount derived from the related
Group after reduction thereof by the distributions to be made on such Distribution Date in respect of interest on
the related REMIC II Y and Z Regular Interests, or, if both of such goals cannot be accomplished within such
requirement, such adjustment as is necessary shall be made to accomplish goal 1 within such requirement.  In the
event of any conflict among the provisions of the definition of the REMIC II Y Principal Reduction Amounts, such
conflict shall be resolved on the basis of the goals and their priorities set forth above within the requirement
set forth in the preceding sentence.  If the formula allocations of ΔY52 among ΔYk, ΔYl, and
ΔYm, ΔYn, and ΔYo cannot be achieved because one or more of ) Yj, ΔYk, ΔYl,
ΔYm, ΔYn and ΔYo, as so defined is greater than the related one of  ΔPj, ΔPk,
ΔPl, ΔPm, ΔPn, and ΔPo, such an allocation shall be made as close as possible to the
formula allocation within the requirement that ΔYj < ΔPj, ΔYk < ΔPk, ΔYl <
ΔPl, ΔYm < ΔPm, ΔYn < ΔPn and ΔYo < ΔPo.






--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-1

                                      FORM OF CLASS I-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class I-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date: $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-A  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-A  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-2

                                      FORM OF CLASS I-M CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A  CERTIFICATES  AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS I-M  CERTIFICATE  OR ANY INTEREST  THEREIN  SHALL BE DEEMED TO
HAVE REPRESENTED,  BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT CERTIFICATE OR INTEREST  THEREIN,  THAT
EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,  S&P AND MOODY'S,  (II)
IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,
OR SECTION  4975 OF THE CODE (EACH A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN OR (III) (1) IT
IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE  OR  INTEREST
THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT OF LABOR
PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60,  AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-M Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date:     $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing  a  fractional  undivided  interest  in the  distributions  allocable  to the
         Class I-M  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner of a Class I-M  Certificate  or any interest  therein  shall be deemed to
have represented,  by virtue of its acquisition or holding of that Certificate or interest  therein,  that
either (i) such  Certificate  is rated at least "BBB-" or its equivalent by Fitch,  S&P and Moody's,  (ii)
it is not a plan  subject  to Title I of the  Employee  Retirement  Security  Investment  Act of 1974,  as
amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any Plan,  or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an "insurance  company general  account," as such term is defined in U.S.  Department
of Labor Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-M  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-3

                                   FORM OF CLASS I-B-[1][2] CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES  AND
THE CLASS M CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL OWNER OF A CLASS  I-B-[1][2]  CERTIFICATE OR ANY INTEREST THEREIN SHALL BE DEEMED
TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION OR HOLDING OF THAT  CERTIFICATE OR INTEREST  THEREIN,
THAT EITHER (I) SUCH  CERTIFICATE  IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND MOODY'S,
(II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY PLAN,  OR
(III) (1) IT IS AN INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST  THEREIN IS AN "INSURANCE  COMPANY GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN U.S.  DEPARTMENT
OF LABOR PROHIBITED  TRANSACTION CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND
III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-B-[1][2] Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date:     $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-[1][2]  Certificates  with  respect to a Trust Fund  consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured by first  liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial owner of a Class  I-B-[1][2]  Certificate or any interest therein shall be deemed
to have  represented,  by virtue of its  acquisition or holding of that  Certificate or interest  therein,
that either (i) such  Certificate  is rated at least "BBB-" or its  equivalent by Fitch,  S&P and Moody's,
(ii) it is not a plan  subject to Title I of the  Employee  Retirement  Security  Income  Act of 1974,  as
amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any Plan,  or
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an "insurance  company general  account," as such term is defined in U.S.  Department
of Labor Prohibited  Transaction Class Exemption  ("PTCE") 95-60, and (3) the conditions in Sections I and
III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  I-B-[1][2]  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-4

                                     FORM OF CLASS I-B-3 CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF  PAYMENT TO THE CLASS A, CLASS M, CLASS
I-B-1 AND CLASS I-B-2 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.



Certificate No.1                                           Adjustable Pass-Through Rate




Class I-B-3 Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-B-3  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-B-3  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.


                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-B-3  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                             EXHIBIT A-5-1

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.




                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.





                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.




Certificate No.1                                           Percentage Interest: 100%




Class R




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $0.00




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $0.00




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.




                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R  Certificate   will  be  made  unless  the   Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.




                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                             EXHIBIT A-5-2

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A "RESIDUAL  INTEREST"
IN A "REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT" AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.




                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.





                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES A TRANSFER  AFFIDAVIT TO THE MASTER  SERVICER AND THE TRUSTEE THAT (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS'  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  "DISQUALIFIED  ORGANIZATION"),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



Certificate No.1                                           Percentage Interest: 100%




Class R-X




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $0.00




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $0.00




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

         Each Holder of this  Certificate  will be deemed to have  agreed to be bound by the  restrictions
set forth in the  Agreement  to the  effect  that (i) each  person  holding  or  acquiring  any  ownership
interest  in this  Certificate  must be a  United  States  Person  and a  Permitted  Transferee,  (ii) the
transfer of any  ownership  interest in this  Certificate  will be  conditioned  upon the  delivery to the
Securities  Administrator  of, among other  things,  an affidavit to the effect that it is a United States
Person and Permitted  Transferee,  (iii) any attempted or purported  transfer of any ownership interest in
this  Certificate  in violation of such  restrictions  will be  absolutely  null and void and will vest no
rights in the  purported  transferee,  and (iv) if any  person  other  than a United  States  Person and a
Permitted   Transferee  acquires  any  ownership  interest  in  this  Certificate  in  violation  of  such
restrictions,  then the Seller  will have the right,  in its sole  discretion  and  without  notice to the
Holder of this  Certificate,  to sell this  Certificate  to a  purchaser  selected  by the  Seller,  which
purchaser may be the Seller,  or any affiliate of the Seller,  on such terms and  conditions as the Seller
may choose.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amounts  required to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution Date in the month following the latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities Administrator for that purpose and designated in such notice.




                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  R-X  Certificate  will  be  made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.




                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory


                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-6

                                      FORM OF CLASS B-IO CERTIFICATE


                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS A, THE CLASS M AND
THE CLASS B CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.


Certificate No.1                                           Variable Pass-Through Rate




Class B-IO Subordinate




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
April 1, 2006                                              as of the Cut-off Date:
                                                           $_____________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
May 25, 2006                                               $______________




Master Servicer:
Wells Fargo Bank, National Association




Assumed Final Distribution Date:                           CUSIP: ____________
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         B-IO  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  "Distribution  Date"),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the Securities  Administrator for that purpose and designated in such notice.  The Class B-IO
Certificates  have no Certificate  Principal  Balance.  The Initial Notional Amount of this Certificate is
set forth above.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  B-IO  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.



                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  B-IO  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-7

                                      FORM OF CLASS I-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Percentage Interest: 100%




Class I-XP Senior




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $0




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $0




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
April 25, 2035




                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-XP  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  I-XP  Certificate  will  be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code  (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.


                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 20% of the Cut-off  Date Balance
for Loan Group I or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  I-XP  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory








                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------





                                                                                               EXHIBIT A-8

                                      FORM OF CLASS II-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class II-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date: $__________





Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-A  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-A  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:__________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                               EXHIBIT A-9

                                      FORM OF CLASS II-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No.1                                           _______%




                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
April 1, 2006                                              $___________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
May 25, 2006                                               $___________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-X  Certificates  with  respect  to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and JPMorgan  Chase Bank,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and including  the day prior to the current  Distribution  Date on the Notional
Amount  hereof  at a per  annum  rate  equal to the  Pass-Through  Rate set forth  above.  The  Securities
Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity date of any Mortgage  Loan and is not likely to be the date on which the Notional  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-10

                                 FORM OF CLASS II-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE (EACH,  "PLAN") OR  INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate




Class II-B-[1][2][3] Subordinate




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date:   $__________




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each  beneficial  owner of a Class  II-B-[1][2][3]  Certificate or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Investment Security Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------





                                                                                              EXHIBIT A-11

                                     FORM OF CLASS II-X-B CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

                  EACH  BENEFICIAL  OWNER OF A CLASS  II-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN
SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR  HOLDING OF THAT  CERTIFICATE  OR
INTEREST  THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH,
S&P AND MOODY'S,  (II) IT IS NOT A PLAN SUBJECT TO TITLE I OF THE EMPLOYEE  RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS"?  OF
ANY PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.





Certificate No.1                                           _______%




Class II-X-B Subordinate




                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
April 1, 2006                                              $___________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
May 25, 2006                                               $___________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-X-B  Certificates  with  respect to a Trust Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and JPMorgan  Chase Bank,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and including  the day prior to the current  Distribution  Date on the Notional
Amount  hereof  at a per  annum  rate  equal to the  Pass-Through  Rate set forth  above.  The  Securities
Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity date of any Mortgage  Loan and is not likely to be the date on which the Notional  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  Each  beneficial  owner of a Class II-X-B  Certificate or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Security Investment Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.


Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one of the  Class  II-X-B  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:__________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              _____________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-12

                                 FORM OF CLASS II-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS II-A,  CLASS II-B-1,
CLASS II-B-2, CLASS II-B-3 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Adjustable Pass-Through Rate




Class II-B-[4][5][6] Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $__________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-B-[4][5][6]  Certificates  with  respect to a Trust Fund  consisting  primarily  of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-B-[4][5][6]   Certificate  will  be  made  unless  the
Securities  Administrator  has  received  either (i) opinion of counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.


                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This   is  one  of  the   Class   II-B-[4][5][6]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory


                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-13
                                     FORM OF CLASS II-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.



                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Percentage Interest: 100%




Class II-XP Senior




Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Certificate Principal Balance of this
April 1, 2006                                              Certificate as of the Cut-off Date:
                                                           $0




                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $0




Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
April 25, 2035



                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         II-XP  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  II-XP  Certificate  will be made  unless  the  Securities
Administrator  has received either (i) opinion of counsel for the benefit of the Trustee,  Master Servicer
and the  Securities  Administrator  and  which  they may  rely  which is  satisfactory  to the  Securities
Administrator  that the purchase of this  certificate is permissible  under local law, will not constitute
or result in a non-exempt  prohibited  transaction  under  Section 406 of the Employee  Retirement  Income
Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as amended
(the "Code"),  and will not subject the Master  Servicer,  the Trustee or the Securities  Administrator to
any  obligation or liability in addition to those  undertaken  in the  Agreement or (ii) a  representation
letter  stating  that the  transferee  is not  acquiring  directly or  indirectly  by, or on behalf of, an
employee  benefit  plan or other  retirement  arrangement  that is  subject  to Title I of  ERISA,  and/or
Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.


                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  II-XP  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:__________________________________________
                                                                                Authorized Signatory








                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------





                                                                                              EXHIBIT A-14

                                     FORM OF CLASS III-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.



Certificate No. 1                                          Adjustable Pass-Through Rate




Class III-A Senior




                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $____________




First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date: $__________




Master Servicer:                                           CUSIP: __________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036



                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-A  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.



                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group I or (ii) the  Depositor,  based  upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.




                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  III-A  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:_________________________________________
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-15
                                     FORM OF CLASS III-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.




Certificate No.1                                           _______%




Class III-X Senior




                                                           Aggregate Initial Notional Amount of this Certificate
Date of Pooling and Servicing Agreement and Cut-off Date:  as of the Cut-off Date:
April 1, 2006                                              $___________




                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
May 25, 2006                                               $___________




Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association




Assumed Final Distribution Date:
May 25, 2036




                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-X  Certificates  with  respect to a Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on  one-to-four  family
         residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate in a trust (the "Trust Fund")  primarily  consisting of conventional  adjustable rate mortgage
loans secured by first liens on one- to four- family residential properties  (collectively,  the "Mortgage
Loans") sold by SAMI II. The  Mortgage  Loans were sold by EMC  Mortgage  Corporation  ("EMC") to SAMI II.
Wells Fargo Bank,  National  Association ("Wells Fargo") will act as master servicer of the Mortgage Loans
(the "Master  Servicer,"  which term  includes any  successors  thereto  under the  Agreement  referred to
below).  The Trust Fund was  created  pursuant  to the Pooling  and  Servicing  Agreement  dated as of the
Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the Master
Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities  Administrator"),  EMC Mortgage
Corporation  and JPMorgan  Chase Bank,  National  Association,  as trustee (the  "Trustee"),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and including  the day prior to the current  Distribution  Date on the Notional
Amount  hereof  at a per  annum  rate  equal to the  Pass-Through  Rate set forth  above.  The  Securities
Administrator  will distribute on the 25th day of each month,  or, if such 25th day is not a Business Day,
the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity date of any Mortgage  Loan and is not likely to be the date on which the Notional  Amount of this
Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Notional Amount of this Certificate is set forth above.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the  Mortgage  Loans at the time of any such  repurchase  is less than 10% of the Cut-off  Date Balance
for Loan Group II or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to the Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.


                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.


                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.
Dated: April 28, 2006                                WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of the  Class  III-X  Certificates  referred  to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:__________________________________________
                                                                                Authorized Signatory



                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              _____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ______________________________________________
                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-16
                                FORM OF CLASS III-B-[1][2][3] CERTIFICATE

                  THIS  CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS II-A  CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL   PAYMENTS  HEREON  AND  REALIZED  LOSSES  ALLOCABLE  HERETO  AS  DESCRIBED  IN  THE  AGREEMENT.
ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF THE  CERTIFICATES,  THE CERTIFICATE  PRINCIPAL  BALANCE OF
THIS CERTIFICATE WILL BE DIFFERENT FROM THE  DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS CERTIFICATE PRINCIPAL BALANCE BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST COMPANY TO THE  SECURITIES  ADMINISTRATOR  OR ITS AGENT FOR  REGISTRATION  OF TRANSFER,  EXCHANGE OR
PAYMENT,  AND ANY  CERTIFICATE  ISSUED  IS  REGISTERED  IN THE NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS
REQUESTED BY AN  AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO
CEDE & CO.,  ANY  TRANSFER,  PLEDGE OR OTHER USE  HEREOF  FOR VALUE OR  OTHERWISE  BY OR TO ANY  PERSON IS
WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH BENEFICIAL  OWNER OF A CLASS  III-B-[1][2][3]  CERTIFICATE OR ANY INTEREST  THEREIN SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II) IT IS NOT A PLAN  SUBJECT TO TITLE I OF THE  EMPLOYEE  RETIREMENT  INCOME  SECURITY  ACT OF
1974,  AS AMENDED,  OR SECTION 4975 OF THE CODE (EACH,  A "PLAN") OR INVESTING  WITH "PLAN  ASSETS" OF ANY
PLAN,  OR (III) (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE OF FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
U.S.  DEPARTMENT OF LABOR PROHIBITED  TRANSACTION  CLASS EXEMPTION  ("PTCE") 95-60, AND (3) THE CONDITIONS
IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.



Certificate No.1                                           Adjustable Pass-Through Rate





Class III-B-[1][2][3] Subordinate





                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________





First Distribution Date:                                   Initial Certificate Principal Balance of this
May 25, 2006                                               Certificate as of the Cut-off Date:   $__________





Master Servicer:                                           CUSIP: ___________
Wells Fargo Bank, National Association






Assumed Final Distribution Date:
May 25, 2036




                                           BEAR STEARNS ALT-A TRUST 2006-3
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                    SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-B-[1][2][3]  Certificates  with  respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced  hereby in the  beneficial  ownership  interest of  Certificates  of the same Class as
this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional  adjustable  rate
mortgage loans secured by first liens on one- to four- family residential  properties  (collectively,  the
"Mortgage  Loans") sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  ("EMC") to
SAMI II.  Wells  Fargo Bank,  National  Association  ("Wells  Fargo")  will act as master  servicer of the
Mortgage  Loans (the "Master  Servicer,"  which term includes any  successors  thereto under the Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  "Agreement"),  among SAMI II, as depositor (the  "Seller"),  the
Master Servicer, Wells Fargo, as securities administrator (the "Securities  Administrator"),  EMC Mortgage
Corporation and U.S. Bank National  Association,  as trustee (the "Trustee"),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from  the  Closing  Date)  to and  including  the  day  prior  to the  current  Distribution  Date  on the
Certificate  Principal  Balance hereof at a per annum rate equal to the Pass-Through Rate set forth in the
Agreement.  The Securities  Administrator  will distribute on the 25th day of each month, or, if such 25th
day is not a Business  Day,  the  immediately  following  Business  Day  (each,  a  "Distribution  Date"),
commencing on the first  Distribution  Date specified  above, to the Person in whose name this Certificate
is  registered  at  the  close  of  business  on  the  Business  Day  immediately  preceding  the  related
Distribution  Date so long as such  Certificate  remains in book-entry form (and  otherwise,  the close of
business  on the last  Business  Day of the month  immediately  preceding  the month of such  Distribution
Date), an amount equal to the product of the Fractional  Undivided  Interest evidenced by this Certificate
and the amount (of interest,  if any) required to be  distributed  to the Holders of  Certificates  of the
same Class as this  Certificate.  The Assumed  Final  Distribution  Date is the  Distribution  Date in the
month following the latest  scheduled  maturity date of any Mortgage Loan and is not likely to be the date
on which the Certificate Principal Balance of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of  distributions  allocable  to  principal  hereon and any  Realized
Losses allocable hereto.

         Each beneficial  owner of a Class  III-B-[1][2][3]  Certificate or any interest  therein shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a plan subject to Title I of the Employee  Retirement  Investment Security Act of
1974,  as amended,  or Section 4975 of the Code (each,  a "Plan") or investing  with "plan  assets" of any
Plan,  or  (iii)(1)  it is an  insurance  company,  (2) the  source of funds  used to  acquire or hold the
Certificate  or interest  therein is an "insurance  company  general  account," as such term is defined in
U.S.  Department of Labor Prohibited  Transaction  Class Exemption  ("PTCE") 95-60, and (3) the conditions
in Sections I and III of PTCE 95-60 have been satisfied.



                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof  and of the  Servicing  Agreements  and the  modification  of the  rights and  obligations  of the
Seller,  the  Master  Servicer,  the  Securities  Administrator  and the  Trustee  and the  rights  of the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing Agreements
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The Agreement  also permits the  amendment  thereof and of the  Servicing  Agreements  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.



                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group II or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:                                                  
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the   Class   III-B-[1][2][3]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator

                                                              By:                                                  
                                                                                Authorized Signatory



                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                              DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.




--------------------------------------------------------------------------------




                                                                                              EXHIBIT A-17
                                FORM OF CLASS III-B-[4][5][6] CERTIFICATE

                  THIS  CERTIFICATE  IS  SUBORDINATED  IN RIGHT  OF  PAYMENT  TO THE  CLASS  III-A,  CLASS
III-B-1, CLASS III-B-2, CLASS III-B-3 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A "REGULAR  INTEREST"
IN A "REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT," AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE "CODE").

                  THE  CERTIFICATE  PRINCIPAL  BALANCE  OF  THIS  CERTIFICATE  WILL  BE  DECREASED  BY THE
PRINCIPAL  PAYMENTS  HEREON.  ACCORDINGLY,  FOLLOWING  THE  INITIAL  ISSUANCE  OF  THE  CERTIFICATES,  THE
CERTIFICATE  PRINCIPAL  BALANCE OF THIS CERTIFICATE  WILL BE DIFFERENT FROM THE DENOMINATION  SHOWN BELOW.
ANYONE  ACQUIRING  THIS  CERTIFICATE  MAY ASCERTAIN ITS  CERTIFICATE  PRINCIPAL  BALANCE BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  "SECURITIES  ACT"),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A "QIB"),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN "INSTITUTIONAL  ACCREDITED INVESTOR" WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT
AND (B) THE RECEIPT BY THE SECURITIES  ADMINISTRATOR  OF SUCH OTHER EVIDENCE  ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER,  RESALE,  PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT AND
OTHER  APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED
STATES AND ANY OTHER APPLICABLE JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR  OTHER  RETIREMENT  ARRANGEMENT  THAT IS  SUBJECT  TO  TITLE I OF THE  EMPLOYEE
RETIREMENT  INCOME  SECURITY  ACT OF 1974,  AS AMENDED  ("ERISA"),  AND/OR  SECTION  4975 OF THE  INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE")  (EACH,  A "PLAN"),  OR BY A PERSON USING "PLAN ASSETS" OF A
PLAN,  UNLESS THE PROPOSED  TRANSFEREE  PROVIDES THE SECURITIES  ADMINISTRATOR  WITH AN OPINION OF COUNSEL
FOR THE BENEFIT OF THE TRUSTEE,  MASTER  SERVICER AND THE SECURITIES  ADMINISTRATOR  AND ON WHICH THEY MAY
RELY WHICH IS  SATISFACTORY  TO THE  SECURITIES  ADMINISTRATOR  THAT THE PURCHASE OF THIS  CERTIFICATE  IS
PERMISSIBLE  UNDER  APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION
UNDER  SECTION  406 OF ERISA OR SECTION  4975 OF THE CODE AND WILL NOT SUBJECT  THE MASTER  SERVICER,  THE
TRUSTEE OR THE SECURITIES  ADMINISTRATOR  TO ANY  OBLIGATION OR LIABILITY IN ADDITION TO THOSE  UNDERTAKEN
IN THE AGREEMENT.




Certificate No.1                                           Adjustable Pass-Through Rate





Class III-B-[4][5][6] Senior





                                                           Aggregate Initial Certificate Principal Balance of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
April 1, 2006                                              $__________





                                                           Initial Certificate Principal Balance of this
First Distribution Date:                                   Certificate as of the Cut-off Date:
May 25, 2006                                               $__________





Master Servicer:                                           CUSIP: ____________
Wells Fargo Bank, National Association





Assumed Final Distribution Date:
May 25, 2036





                                          BEAR STEARNS ALT-A TRUST 2006-3
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-3

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         III-B-[4][5][6]  Certificates  with  respect to a Trust Fund  consisting  primarily of a
         pool of adjustable  interest rate mortgage  loans secured by first liens on  one-to-four
         family residential properties and sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Master  Servicer,  the  Securities  Administrator  or the  Trustee  referred  to  below  or  any of  their
affiliates  or any  other  person.  Neither  this  Certificate  nor  the  underlying  Mortgage  Loans  are
guaranteed  or insured by any  governmental  entity or by SAMI II, the Master  Servicer  or the Trustee or
any of their  affiliates  or any  other  person.  None of SAMI II,  the  Master  Servicer  or any of their
affiliates  will have any obligation  with respect to any  certificate or other  obligation  secured by or
payable from payments on the Certificates.



                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the "Trust Fund")  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  "Mortgage  Loans")  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  ("EMC") to SAMI II.  Wells Fargo  Bank,  National  Association  ("Wells  Fargo")  will act as
master servicer of the Mortgage Loans (the "Master  Servicer," which term includes any successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  "Agreement"),  among SAMI II, as depositor
(the  "Seller"),   the  Master  Servicer,  Wells  Fargo,  as  securities  administrator  (the  "Securities
Administrator"),   EMC  Mortgage  Corporation  and  U.S.  Bank  National  Association,   as  trustee  (the
"Trustee"),  a summary of certain of the  pertinent  provisions  of which is set forth  hereafter.  To the
extent not defined herein,  capitalized  terms used herein shall have the meaning  ascribed to them in the
Agreement.  This  Certificate  is issued under and is subject to the terms,  provisions  and conditions of
the  Agreement,  to which  Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof
assents and by which such Holder is bound.

                  The  Securities  Administrator  will  distribute  on the 25th day of each month,  or, if
such 25th day is not a Business  Day,  the  immediately  following  Business  Day (each,  a  "Distribution
Date"),  commencing  on the first  Distribution  Date  specified  above,  to the Person in whose name this
Certificate  is  registered  at the close of business on the last  Business  Day of the month  immediately
preceding the month of the related  Distribution  Date,  an amount equal to the product of the  Fractional
Undivided  Interest  evidenced  by this  Certificate  and the amount  required  to be  distributed  to the
Holders of  Certificates of the same Class as this  Certificate.  The Assumed Final  Distribution  Date is
the Distribution  Date in the month following the latest scheduled  maturity date of any Mortgage Loan and
is not likely to be the date on which the  Certificate  Principal  Balance  of this Class of  Certificates
will be reduced to zero.

                  Distributions  on this  Certificate  will be made  by the  Securities  Administrator  by
check mailed to the address of the Person  entitled  thereto as such name and address  shall appear on the
Certificate  Register or, if such Person so requests by notifying the Securities  Administrator in writing
as specified in the Agreement,  by wire transfer.  Notwithstanding  the above,  the final  distribution on
this  Certificate  will be made after due notice by the Securities  Administrator  of the pendency of such
distribution  and only  upon  presentation  and  surrender  of this  Certificate  at the  office or agency
appointed by the  Securities  Administrator  for that purpose and  designated in such notice.  The initial
Certificate  Principal  Balance of this Certificate is set forth above. The Certificate  Principal Balance
hereof will be reduced to the extent of distributions allocable to principal hereon.



                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the "1933 Act"),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate is to be made without  registration or  qualification,  the Securities  Administrator
shall  require  receipt of (i) if such transfer is  purportedly  being made (a) in reliance upon Rule 144A
under the 1933 Act or (b) to a  transferee  that is an  "Institutional  Accredited  Investor"  within  the
meaning of Rule  501(a)(1),  (2), (3) or (7) of  Regulation D under the 1933 Act,  written  certifications
from the Holder of the  Certificate  desiring to effect the transfer,  and from such Holder's  prospective
transferee,  substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,
and (ii) if requested  by the  Securities  Administrator,  an Opinion of Counsel  satisfactory  to it that
such transfer may be made without such  registration or qualification  (which Opinion of Counsel shall not
be an expense  of the Trust Fund or of the  Seller,  the  Trustee,  the  Securities  Administrator  or the
Master  Servicer  in  their  respective   capacities  as  such),  together  with  copies  of  the  written
certification(s)  of the Holder of the  Certificate  desiring to effect the transfer  and/or such Holder's
prospective  transferee  upon which such Opinion of Counsel is based.  None of the Seller,  the Securities
Administrator  or the Trustee is obligated to register or qualify the Class of  Certificates  specified on
the face  hereof  under the 1933 Act or any  other  securities  law or to take any  action  not  otherwise
required  under the  Agreement  to permit  the  transfer  of such  Certificates  without  registration  or
qualification.  Any  Holder  desiring  to effect a  transfer  of this  Certificate  shall be  required  to
indemnify  the Trustee,  the  Securities  Administrator,  the Seller and the Master  Servicer  against any
liability  that may  result  if the  transfer  is not so  exempt  or is not made in  accordance  with such
federal and state laws.

                  No  transfer  of  this  Class  III-B-[4][5][6]  Certificate  will  be  made  unless  the
Securities  Administrator  has  received  either (i) opinion of counsel  for the  benefit of the  Trustee,
Master  Servicer and the Securities  Administrator  and which they may rely which is  satisfactory  to the
Securities  Administrator  that the purchase of this certificate is permissible  under local law, will not
constitute or result in a non-exempt  prohibited  transaction under Section 406 of the Employee Retirement
Income  Security Act of 1974,  as amended  ("ERISA"),  and Section 4975 of the Internal  Revenue  Code, as
amended  (the  "Code"),  and  will  not  subject  the  Master  Servicer,  the  Trustee  or the  Securities
Administrator  to any  obligation or liability in addition to those  undertaken in the Agreement or (ii) a
representation  letter  stating that the  transferee  is not acquiring  directly or  indirectly  by, or on
behalf of, an employee benefit plan or other  retirement  arrangement that is subject to Title I of ERISA,
and/or Section 4975 of the Code (each, a "Plan"), or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  "Certificates").  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the  Securities  Administrator  nor the
Trustee  is  liable to the  Certificateholders  for any  amount  payable  under  this  Certificate  or the
Agreement  or,  except  as  expressly  provided  in the  Agreement,  subject  to any  liability  under the
Agreement.


                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee and the Securities Administrator.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and of the Servicing  Agreement and the  modification of the rights and obligations of the Seller,
the  Master   Servicer,   the   Securities   Administrator   and  the   Trustee  and  the  rights  of  the
Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the Master  Servicer,  the
Securities  Administrator and the Trustee,  and (ii) the amendment thereof and of the Servicing  Agreement
by the Master  Servicer  and the  Trustee  with the  consent of the  Holders of  Certificates,  evidencing
Fractional  Undivided  Interests  aggregating  not less than 51% of the Trust Fund (or in  certain  cases,
Holders of  Certificates  of affected  Classes  evidencing  such  percentage of the  Fractional  Undivided
Interests  thereof).  Any such consent by the Holder of this  Certificate  shall be conclusive and binding
on such Holder and upon all future  Holders of this  Certificate  and of any  Certificate  issued upon the
transfer  hereof or in lieu hereof whether or not notation of such consent is made upon this  Certificate.
The  Agreement  also permits the  amendment  thereof and of the  Servicing  Agreement  in certain  limited
circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate is  registrable  with the  Securities  Administrator  upon surrender of this
Certificate  for  registration  of  transfer  at the  offices or  agencies  maintained  by the  Securities
Administrator for such purposes,  duly endorsed by, or accompanied by a written  instrument of transfer in
form  satisfactory  to the  Securities  Administrator  duly executed by the Holder hereof or such Holder's
attorney  duly  authorized  in  writing,  and  thereupon  one  or  more  new  Certificates  in  authorized
denominations  representing  a  like  aggregate  Fractional  Undivided  Interest  will  be  issued  to the
designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Securities  Administrator  may require  payment of a sum sufficient to cover any tax or
other governmental charge payable in connection therewith.  The Seller, the Master Servicer,  the Trustee,
the  Securities  Administrator  and any  agent of any of them may  treat  the  Person  in whose  name this
Certificate  is  registered  as the owner  hereof for all  purposes,  and none of the  Seller,  the Master
Servicer,  the Trustee, the Securities  Administrator or any such agent shall be affected by notice to the
contrary.



                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Scheduled Principal Balance
of the Mortgage  Loans at the time of any such  repurchase  is less than 10% of the sum of (x) the Cut-off
Date  Balance  and (y) the  Pre-Funded  Amounts  for Loan  Group II or (ii) the  Depositor,  based upon an
Opinion of Counsel  addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of
any REMIC under the  Agreement  has been lost or that a  substantial  risk  exists that such REMIC  status
will be lost for the  then-current  taxable  year.  The  exercise  of such  right  will  effect  the early
retirement  of the  Certificates.  In no event,  however,  will the Trust Fund  created  by the  Agreement
continue  beyond  the  expiration  of 21 years  after  the  death of  certain  persons  identified  in the
Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement, or be valid for any purpose.



                  IN WITNESS  WHEREOF,  the  Securities  Administrator  has caused this  Certificate to be
duly executed.

Dated: April 28, 2006                                         WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Securities Administrator


                                                              By:                                                  
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the   Class   III-B-[4][5][6]   Certificates   referred   to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual    capacity    but    solely   as
                                                              Securities Administrator


                                                              By:                                                  
                                                                                Authorized Signatory



                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                    Signature by or on behalf of assignor



                                                              Signature Guaranteed

                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.





--------------------------------------------------------------------------------




                                                                                                         EXHIBIT B
                                              MORTGAGE LOAN SCHEDULE



MAIN_GROUP    SUB_GROUP                          CURRENT_BALANCE         PAYMENT           STATED_ORIGINAL_TERM           STATED_REM_TERM                       CURRENT_NET_COUPON    LPMI       MSERV      SERV_FEE                   CURRENT_GROSS_COUPON    CITY1                                    STATE     ZIP_CODE    PROPTYPE                                ORIGINAL_BALANCE        FIRST_PAY_DATE     LOAN_TO_VALUE                 MI                           MERS_ID1              MARGIN          NEXT_RATE_ADJ_DATE1              MAX_RATE    MIN_RATE        PER_RATE_CAP          LIEN         BALLOON      IO_FLAG     IO_PERIOD     PREPAY        AMORT_TERM1       FIX_PER      NEG_AM       STATED_MAT        PORTFOLIO
     GROUP III      G02                                   1324800                 8142                360                           358                                          7.125      0          0          0.25                                    7.375 HENDERSON                                     NV         89012     PUD                                          1324800               20060301         75.00                    No MI                    100016000000000000             2.25                20110201                     12.375       0                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    717500          4633.854167                360                           358                                            7.5      0          0          0.25                                     7.75 COCONUT GROVE                                 FL         33133     Condominium                                   717500               20060301         73.97                    No MI                    100134000000000000             2.25                20110201                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    427000          2579.791667                360                           358                                              7      0          0          0.25                                     7.25 SAN JOSE                                      CA         95127     Single Family                                 427000               20060301         70.00                    No MI                    100134000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                   3000000              19062.5                360                           358                                          7.375      0          0          0.25                                    7.625 NEW YORK                                      NY         10024     2-4 Family                                   3000000               20060301         61.29                    No MI                    100134000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    825000             5328.125                360                           358                                            7.5      0          0          0.25                                     7.75 MANHATTAN BEACH                               CA         90266     2-4 Family                                    825000               20060301         75.00                    No MI                    100134000000000000             2.25                20110201                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    419170          2576.148958                360                           357                                          7.125      0          0          0.25                                    7.375 MENTONE                                       CA         92359     Single Family                                 419170               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    432855          2660.254688                360                           356                                          7.125      0          0          0.25                                    7.375 ELK GROVE                                     CA         95624     Single Family                                 432855               20060101         80.00                    No MI                    100063000000000000             2.25                20101201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G02                                    477600              3134.25                360                           358                                          7.625      0          0          0.25                                    7.875 RANCHO SANTA MARGARITA                        CA         92679     PUD                                           477600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                   4130000            24521.875                360                           358                                          6.875      0          0          0.25                                    7.125 HENDERSON                                     NV         89052     PUD                                          4130000               20060301         70.00                    No MI                    100134000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    440000          2658.333333                360                           358                                              7      0          0          0.25                                     7.25 CAPE CORAL                                    FL         33990     Single Family                                 440000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                   1260000               7612.5                360                           357                                              7      0          0          0.25                                     7.25 CALISTOGA                                     CA         94515     Single Family                                1260000               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                 443303.46              3028.86                360                           358                                              7      0          0          0.25                                     7.25 SANTA CLARITA                                 CA         91390     Single Family                                 444000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    243000            1290.9375                360                           359                                          6.125      0          0          0.25                                    6.375 BEAUMONT                                      CA         92223     PUD                                           243000               20060401         77.20                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    162400          998.0833333                360                           359                                          7.125      0          0          0.25                                    7.375 FT LAUDERDALE                                 FL         33308     Condominium                                   162400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    302999          1672.806979                360                           359                                          6.375      0          0          0.25                                    6.625 SAN JOSE                                      CA         95125     Single Family                                 302999               20060401         40.40                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    242200          958.7083333                360                           358                                            4.5      0          0          0.25                                     4.75 SAN MARCOS                                    CA         92078     PUD                                           242200               20060301         40.37                    No MI                    100016000000000000             2.25                20110201                       9.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 277555.79          1445.603073                360                           359                                              6      0          0          0.25                                     6.25 SACRAMENTO                                    CA         95818     Single Family                                 277600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    166320               1039.5                360                           359                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89113     Condominium                                   166320               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                 226496.31          1179.668281                360                           359                                              6      0          0          0.25                                     6.25 BRADENTON                                     FL         34205     Single Family                                 226600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    348749          1925.385104                360                           359                                          6.375      0          0          0.25                                    6.625 WINTER GARDEN                                 FL         34787     PUD                                           348749               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    302400                 1764                360                           359                                           6.75      0          0          0.25                                        7 SKOKIE                                        IL         60077     Single Family                                 302400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    400000          1916.666667                360                           359                                            5.5      0          0          0.25                                     5.75 SHINGLE SPRINGS                               CA         95682     Single Family                                 400000               20060401         61.54                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    224000                 1190                360                           359                                          6.125      0          0          0.25                                    6.375 NORTH HIGHLANDS                               CA         95660     Single Family                                 224000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    409272            2600.5825                360                           358                                          7.375      0          0          0.25                                    7.625 MURRIETA                                      CA         92563     Single Family                                 409272               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    222400          1088.833333                360                           359                                          5.625      0          0          0.25                                    5.875 QUEEN CREEK                                   AZ         85242     PUD                                           222400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    275000          1575.520833                360                           359                                          6.625      0          0          0.25                                    6.875 SALINAS                                       CA         93901     Single Family                                 275000               20060401         44.57                    No MI                    100134000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    300800          1472.666667                360                           359                                          5.625      0          0          0.25                                    5.875 ANTELOPE                                      CA         95843     Single Family                                 300800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    376000                 2350                360                           359                                           7.25      0          0          0.25                                      7.5 CARSON CITY                                   NV         89704     Single Family                                 376000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                    140800          777.3333333                360                           359                                          6.375      0          0          0.25                                    6.625 BELLEVUE                                      WA         98005     Condominium                                   140800               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                 207303.12              1277.61                360                           359                                              6      0          0          0.25                                     6.25 DENVER                                        CO         80218     Single Family                                 207500               20060401         59.71                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    298500             1616.875                360                           359                                           6.25      0          0          0.25                                      6.5 ANTELOPE                                      CA         95843     Single Family                                 298500               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    177111          1014.698438                360                           359                                          6.625      0          0          0.25                                    6.875 MARICOPA                                      AZ         85239     PUD                                           177111               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    173850             1014.125                360                           359                                           6.75      0          0          0.25                                        7 ROUND ROCK                                    TX         78681     PUD                                           173850               20060401         95.00               Radian Guaranty               100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                 123638.13               782.18                360                           359                                           6.25      0          0          0.25                                      6.5 LUCASVILLE                                    OH         45648     Single Family                                 123750               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                 199910.14              1232.05                360                           359                                              6      0          0          0.25                                     6.25 LANCASTER                                     KY         40444     Single Family                                 200100               20060401         66.70                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    137100             599.8125                360                           359                                              5      0          0          0.25                                     5.25 WOODBURY HEIGHTS                              NJ         8097      Single Family                                 137100               20060401         60.13                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    205600          1049.416667                360                           358                                          5.875      0          0          0.25                                    6.125 TACOMA                                        WA         98445     Single Family                                 205600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    420000              2231.25                360                           359                                          6.125      0          0          0.25                                    6.375 OAKLAND                                       CA         94601     2-4 Family                                    420000               20060401         68.85                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                 375999.83          2075.832395                360                           358                                          6.375      0          0          0.25                                    6.625 VALLEJO                                       CA         94591     PUD                                           376000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    116000          737.0833333                360                           359                                          7.375      0          0          0.25                                    7.625 WEST PALM BEACH                               FL         33401     Condominium                                   116000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 181916.26          871.6820792                360                           359                                            5.5      0          0          0.25                                     5.75 COEUR D ALENE                                 ID         83815     Condominium                                   182560               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                     75000             429.6875                360                           359                                          6.625      0          0          0.25                                    6.875 PALM SPRINGS                                  CA         92262     Condominium                                    75000               20060401         33.33                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    265000          1435.416667                360                           359                                           6.25      0          0          0.25                                      6.5 CHANDLER                                      AZ         85224     Single Family                                 265000               20060401         57.61                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    210000               1137.5                360                           359                                           6.25      0          0          0.25                                      6.5 OAKDALE                                       CA         95361     Single Family                                 210000               20060401         58.33                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    192500          1002.604167                360                           359                                              6      0          0          0.25                                     6.25 MODESTO                                       CA         95351     Single Family                                 192500               20060401         62.50                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    216000                 1170                360                           359                                           6.25      0          0          0.25                                      6.5 RENO                                          NV         89506     Single Family                                 216000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                 323999.88            1889.9993                360                           359                                           6.75      0          0          0.25                                        7 VENTURA                                       CA         93001     Condominium                                   324000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    199960          1103.945833                360                           359                                          6.375      0          0          0.25                                    6.625 ROSEVILLE                                     CA         95678     PUD                                           199960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    417000             1998.125                360                           359                                            5.5      0          0          0.25                                     5.75 SAN DIEGO                                     CA         92116     Single Family                                 417000               20060401         70.68                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 319458.24            1730.3988                360                           359                                           6.25      0          0          0.25                                      6.5 KENMORE                                       WA         98028     Single Family                                 322400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    146350          792.7291667                360                           359                                           6.25      0          0          0.25                                      6.5 FEDERAL WAY                                   WA         98023     Condominium                                   146350               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 169867.71          867.0331031                360                           359                                          5.875      0          0          0.25                                    6.125 VICTORVILLE                                   CA         92394     Single Family                                 170000               20060401         68.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    225000            1195.3125                360                           359                                          6.125      0          0          0.25                                    6.375 STOCKTON                                      CA         95201     Single Family                                 225000               20060401         69.88                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    257500          1341.145833                360                           359                                              6      0          0          0.25                                     6.25 GLENDALE                                      AZ         85310     Single Family                                 257500               20060401         54.10                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    394400          1930.916667                360                           359                                          5.625      0          0          0.25                                    5.875 WASHINGTON TOWNSHIP                           OH         45458     Single Family                                 394400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    132000               811.25                360                           359                                          7.125      0          0          0.25                                    7.375 HOMESTEAD                                     FL         33034     Condominium                                   132000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    397344               2483.4                360                           359                                           7.25      0          0          0.25                                      7.5 ORLANDO                                       FL         32814     PUD                                           397344               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    111250          614.1927083                360                           359                                          6.375      0          0          0.25                                    6.625 NAMPA                                         ID         83686     2-4 Family                                    111250               20060401         61.81                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    129200                  646                360                           359                                           5.75      0          0          0.25                                        6 BOISE                                         ID         83713     Single Family                                 129200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    225200          1079.083333                360                           359                                            5.5      0          0          0.25                                     5.75 PORT JEFFERSON STATION                        NY         11776     Single Family                                 225200               20060401         54.93                    No MI                    100016000000000000             2.25                20130301                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    160000                 1000                360                           359                                           7.25      0          0          0.25                                      7.5 CHICAGO                                       IL         60640     Condominium                                   160000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    225000             1171.875                360                           359                                              6      0          0          0.25                                     6.25 APPLE VALLEY                                  CA         92307     Single Family                                 225000               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    280000                 1400                360                           358                                           5.75      0          0          0.25                                        6 HYATTSVILLE                                   MD         20783     Single Family                                 280000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    225200          1172.916667                360                           359                                              6      0          0          0.25                                     6.25 HENDERSON                                     NV         89015     PUD                                           225200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    400000          2041.666667                360                           359                                          5.875      0          0          0.25                                    6.125 SPARKS                                        NV         89436     PUD                                           400000               20060401         23.53                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 165523.47          844.8593781                360                           359                                          5.875      0          0          0.25                                    6.125 FERNLEY                                       NV         89408     Single Family                                 165600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    340000                 1275                360                           359                                           4.25      0          0          0.25                                      4.5 WHITTIER                                      CA         90604     Single Family                                 340000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                        9.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    231120             1420.425                360                           359                                          7.125      0          0          0.25                                    7.375 PHOENIX                                       AZ         85054     Condominium                                   231120               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    398400               2199.5                360                           358                                          6.375      0          0          0.25                                    6.625 WINDERMERE                                    FL         34786     PUD                                           398400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    206300          1267.885417                360                           359                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89123     Condominium                                   206300               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    228000               1377.5                360                           359                                              7      0          0          0.25                                     7.25 GUFFEY                                        CO         80820     Single Family                                 228000               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    216600             1308.625                360                           359                                              7      0          0          0.25                                     7.25 BAKERSFIELD                                   CA         93307     PUD                                           216600               20060401         95.00               Radian Guaranty               100134000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    195000            1117.1875                360                           359                                          6.625      0          0          0.25                                    6.875 STOCKTON                                      CA         95206     Single Family                                 195000               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    650000          3723.958333                360                           359                                          6.625      0          0          0.25                                    6.875 WATSONVILLE                                   CA         95076     2-4 Family                                    650000               20060401         79.75                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    212000          1214.583333                360                           359                                          6.625      0          0          0.25                                    6.875 RIVERSIDE                                     CA         92501     PUD                                           212000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    103200               526.75                360                           359                                          5.875      0          0          0.25                                    6.125 DEATSVILLE                                    AL         36022     Single Family                                 103200               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 141441.33               792.92                360                           359                                          5.125      0          0          0.25                                    5.375 CHICAGO                                       IL         60615     Condominium                                   141600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    242000          1159.583333                360                           359                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89122     PUD                                           242000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    159200          762.8333333                360                           359                                            5.5      0          0          0.25                                     5.75 RICHMOND                                      VA         23227     Single Family                                 159200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     95120          554.8666667                360                           358                                           6.75      0          0          0.25                                        7 ATLANTA                                       GA         30324     Condominium                                    95120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    187750          1134.322917                360                           359                                              7      0          0          0.25                                     7.25 ATLANTA                                       GA         30363     Condominium                                   187760               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    350000          1895.833333                360                           359                                           6.25      0          0          0.25                                      6.5 OXNARD                                        CA         93035     PUD                                           350000               20060401         56.91                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    211200                 1166                360                           359                                          6.375      0          0          0.25                                    6.625 HOUSTON                                       TX         77008     Single Family                                 211200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    348000              1993.75                360                           359                                          6.625      0          0          0.25                                    6.875 MURRIETA                                      CA         92562     Single Family                                 348000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    257520               1287.6                360                           359                                           5.75      0          0          0.25                                        6 FOOTHILL RANCH                                CA         92610     Condominium                                   257520               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    254600          1246.479167                360                           359                                          5.625      0          0          0.25                                    5.875 EVERETT                                       MA         2149      2-4 Family                                    254600               20060401         55.35                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    365200          1787.958333                360                           359                                          5.625      0          0          0.25                                    5.875 SAN JOSE                                      CA         95112     Condominium                                   365200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    400000          2291.666667                360                           359                                          6.625      0          0          0.25                                    6.875 BURKE                                         VA         22015     Single Family                                 400000               20060401         76.63                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    180880              960.925                360                           359                                          6.125      0          0          0.25                                    6.375 CUMMING                                       GA         30041     PUD                                           180880               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    173200          938.1666667                360                           359                                           6.25      0          0          0.25                                      6.5 FISHERS HILL                                  VA         22626     Single Family                                 173200               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    223200               1348.5                360                           359                                           6.51    0.49         0          0.25                                     7.25 SAINT FRANCIS                                 MN         55070     Single Family                                 223200               20060401         90.00                Republic MIC                 100016000000000000             2.875               20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    181500            1020.9375                360                           359                                            6.5      0          0          0.25                                     6.75 LA PINE                                       OR         97739     Single Family                                 181500               20060401         68.75                    No MI                    100016000000000000             2.25                20110301                      11.75     2.135               2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    385000          2085.416667                360                           359                                           6.25      0          0          0.25                                      6.5 TACOMA                                        WA         98406     Single Family                                 385000               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     56190           263.390625                360                           359                                          5.375      0          0          0.25                                    5.625 INKSTER                                       MI         48141     Single Family                                  56190               20060401         90.00                Republic MIC                 100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     96000                  490                360                           358                                          5.875      0          0          0.25                                    6.125 COMMERCE                                      GA         30529     Single Family                                  96000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    168000                  840                360                           359                                           5.75      0          0          0.25                                        6 VIRGINIA BEACH                                VA         23454     Single Family                                 168000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    222000             1086.875                360                           359                                          5.625      0          0          0.25                                    5.875 LANCASTER                                     CA         93534     Single Family                                 222000               20060401         73.51                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    140800          894.6666667                360                           359                                          7.375      0          0          0.25                                    7.625 MONTESANO                                     WA         98563     2-4 Family                                    140800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    142200               888.75                360                           359                                           7.25      0          0          0.25                                      7.5 PALM BAY                                      FL         32907     Single Family                                 142200               20060401         90.00               United Guaranty               100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    192000                 1140                360                           359                                          6.875      0          0          0.25                                    7.125 MELBOURNE                                     FL         32940     Single Family                                 192000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    320000                 2000                360                           358                                           7.25      0          0          0.25                                      7.5 CITY OF COMMERCE                              CA         90040     Single Family                                 320000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                    223950            979.78125                360                           359                                              5      0          0          0.25                                     5.25 VICTORVILLE                                   CA         92395     Single Family                                 224000               20060401         78.60                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 275919.41          1178.405814                360                           359                                          4.875      0          0          0.25                                    5.125 ARLINGTON                                     VA         22206     Condominium                                   275920               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    299200          1714.166667                360                           359                                          6.625      0          0          0.25                                    6.875 LANHAM                                        MD         20706     Single Family                                 299200               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    184800               1116.5                360                           359                                              7      0          0          0.25                                     7.25 SOUTH JORDAN                                  UT         84095     Single Family                                 184800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    316000          1942.083333                360                           358                                          7.125      0          0          0.25                                    7.375 POWDER SPRINGS                                GA         30127     Single Family                                 316000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    192500          942.4479167                360                           359                                          5.625      0          0          0.25                                    5.875 FOREST LAKE                                   MN         55025     Single Family                                 192500               20060401         71.30                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    171000                  855                360                           359                                           5.75      0          0          0.25                                        6 UNIVERSITY HEIGHTS                            OH         44118     Single Family                                 171000               20060401         78.44                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    102000                  595                360                           359                                           6.75      0          0          0.25                                        7 FAIRFIELD                                     OH         45014     Single Family                                 102000               20060401         57.63                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    399999          2124.994688                360                           359                                          6.125      0          0          0.25                                    6.375 LINO LAKES                                    MN         55038     Single Family                                 399999               20060401         71.63                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    290000             1540.625                360                           359                                          6.125      0          0          0.25                                    6.375 FOUNTAIN VALLEY                               CA         92708     Single Family                                 290000               20060401         38.01                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    180000               1087.5                360                           359                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32807     Single Family                                 180000               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                     95200          515.6666667                360                           359                                           6.25      0          0          0.25                                      6.5 GREENWOOD                                     IN         46143     PUD                                            95200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    101600          455.0833333                360                           358                                          5.125      0          0          0.25                                    5.375 CINCINNATI                                    OH         45233     Single Family                                 101600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    223200              1325.25                360                           358                                          6.875      0          0          0.25                                    7.125 LAWRENCE                                      MA         1843      Single Family                                 223200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    167120                835.6                360                           359                                           5.75      0          0          0.25                                        6 ORLANDO                                       FL         32821     PUD                                           167120               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    350400                 1971                360                           359                                            6.5      0          0          0.25                                     6.75 MENIFEE                                       CA         92584     Single Family                                 350400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    255920          1332.916667                360                           359                                              6      0          0          0.25                                     6.25 LYNWOOD                                       CA         90262     Single Family                                 255920               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    191920               1199.5                360                           359                                           7.25      0          0          0.25                                      7.5 LEHIGH ACRES                                  FL         33971     Single Family                                 191920               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    204000                 1020                360                           359                                           5.75      0          0          0.25                                        6 GLENDALE HEIGHTS                              IL         60139     Single Family                                 204000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    157600          771.5833333                360                           359                                          5.625      0          0          0.25                                    5.875 WESTMINSTER                                   CO         80021     Single Family                                 157600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    218800          1207.958333                360                           359                                          6.375      0          0          0.25                                    6.625 ORLANDO                                       FL         32821     Condominium                                   218800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    141600               781.75                360                           359                                          6.375      0          0          0.25                                    6.625 OVIEDO                                        FL         32765     Condominium                                   141600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    122500              765.625                360                           359                                           7.25      0          0          0.25                                      7.5 WINTER SPRINGS                                FL         32708     Single Family                                 122500               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 375894.25          2114.405156                360                           359                                            6.5      0          0          0.25                                     6.75 OAKTON                                        VA         22124     PUD                                           376000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    342000              1923.75                360                           359                                            6.5      0          0          0.25                                     6.75 PALM SPRINGS                                  CA         92264     Single Family                                 342000               20060401         60.00                    No MI                    100134000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                 183999.83          1130.832289                360                           359                                          7.125      0          0          0.25                                    7.375 ROSAMOND                                      CA         93560     Single Family                                 184000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 105849.04               673.78                360                           358                                          6.125      0          0          0.25                                    6.375 NAVARRE                                       OH         44662     Single Family                                 108000               20060301         72.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 119877.65               709.85                360                           359                                          5.625      0          0          0.25                                    5.875 CHAMPLIN                                      MN         55316     Single Family                                 120000               20060401         52.17                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    188000          920.4166667                360                           358                                          5.625      0          0          0.25                                    5.875 BROOMFIELD                                    CO         80020     Single Family                                 188000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    412000          2532.083333                360                           358                                          7.125      0          0          0.25                                    7.375 MARIETTA                                      GA         30068     Single Family                                 412000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    266400              1526.25                360                           359                                          6.625      0          0          0.25                                    6.875 WOODBRIDGE                                    VA         22192     PUD                                           266400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                     50000          291.6666667                360                           359                                           6.75      0          0          0.25                                        7 CLEVELAND                                     OH         44119     Single Family                                  50000               20060401         45.45                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    400000          2333.333333                360                           359                                           6.75      0          0          0.25                                        7 PORTLAND                                      OR         97266     PUD                                           400000               20060401         76.70                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                 134894.69               920.94                360                           359                                           6.67    0.33         0          0.25                                     7.25 DES PLAINES                                   IL         60016     Condominium                                   135000               20060401         90.00                     PMI                     100016000000000000             2.75                20110301                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    193520              1088.55                360                           359                                            6.5      0          0          0.25                                     6.75 CHICAGO                                       IL         60615     Condominium                                   193520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75      2.17               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    188799           825.995625                360                           359                                              5      0          0          0.25                                     5.25 GLADSTONE                                     OR         97027     Single Family                                 188799               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    252000              1286.25                360                           359                                          5.875      0          0          0.25                                    6.125 GLEN ELLYN                                    IL         60137     Single Family                                 252000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    316316          1746.327917                360                           359                                          6.375      0          0          0.25                                    6.625 KISSIMMEE                                     FL         34746     PUD                                           316316               20060401         95.00               Radian Guaranty               100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    215200          1053.583333                360                           359                                          5.625      0          0          0.25                                    5.875 MESA                                          AZ         85206     PUD                                           215200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    207200          1251.833333                360                           358                                              7      0          0          0.25                                     7.25 HONOLULU                                      HI         96822     Condominium                                   207200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    163200                  918                360                           359                                            6.5      0          0          0.25                                     6.75 CHAGRIN FALLS                                 OH         44023     Single Family                                 163200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    208000                 1105                360                           359                                          6.125      0          0          0.25                                    6.375 SEATTLE                                       WA         98118     Single Family                                 208000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    400000          2416.666667                360                           359                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89104     Single Family                                 400000               20060401         72.73                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    164800          841.1666667                360                           359                                          5.875      0          0          0.25                                    6.125 CHARLESTON                                    SC         29492     PUD                                           164800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    335200          1920.416667                360                           359                                          6.625      0          0          0.25                                    6.875 KISSIMMEE                                     FL         34744     PUD                                           335200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                     99920          520.4166667                360                           359                                              6      0          0          0.25                                     6.25 SAN ANTONIO                                   TX         78253     Single Family                                  99920               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    203873          1295.443021                360                           359                                          7.375      0          0          0.25                                    7.625 MIAMI                                         FL         33143     Condominium                                   203873               20060401         89.12                Republic MIC                 100016000000000000             2.25                20160301                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    400000                 2250                360                           359                                            6.5      0          0          0.25                                     6.75 VALLEY SPRINGS                                CA         95252     Single Family                                 400000               20060401         64.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    380000          2414.583333                360                           359                                          7.375      0          0          0.25                                    7.625 SCOTTSDALE                                    AZ         85254     Single Family                                 380000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    360000               1987.5                360                           359                                          6.375      0          0          0.25                                    6.625 BOTHELL                                       WA         98011     PUD                                           360000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    319950          1566.421875                360                           359                                          5.625      0          0          0.25                                    5.875 BONNEY LAKE                                   WA         98391     PUD                                           319950               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    360000               1987.5                360                           359                                          6.375      0          0          0.25                                    6.625 SEATTLE                                       WA         98115     Single Family                                 360000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    142000          783.9583333                360                           359                                          6.375      0          0          0.25                                    6.625 TRAVERSE CITY                                 MI         49684     Single Family                                 142000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    309320            1643.2625                360                           359                                          6.125      0          0          0.25                                    6.375 DELRAY BEACH                                  FL         33446     PUD                                           309320               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    108000               618.75                360                           359                                          6.625      0          0          0.25                                    6.875 LOUISVILLE                                    OH         44641     Single Family                                 108000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    280000          1458.333333                360                           359                                              6      0          0          0.25                                     6.25 PALMDALE                                      CA         93550     Single Family                                 280000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    264000                 1485                360                           359                                            6.5      0          0          0.25                                     6.75 RIALTO                                        CA         92377     Single Family                                 264000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    175900          952.7916667                360                           359                                           6.25      0          0          0.25                                      6.5 FERN PARK                                     FL         32730     Single Family                                 175900               20060401         83.80               United Guaranty               100134000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    241500            1257.8125                360                           359                                              6      0          0          0.25                                     6.25 MILWAUKIE                                     OR         97267     Single Family                                 241500               20060401         70.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    298400          1802.833333                360                           359                                              7      0          0          0.25                                     7.25 AUBURN                                        GA         30011     Single Family                                 298400               20060401         79.79                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    274400          1514.916667                360                           359                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89139     PUD                                           274400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    290000          1601.041667                360                           359                                          6.375      0          0          0.25                                    6.625 TROY                                          MI         48098     Single Family                                 290000               20060401         79.45                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    110000                687.5                360                           359                                           7.25      0          0          0.25                                      7.5 WOODLAND PARK                                 CO         80863     Single Family                                 110000               20060401         66.67                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                 351738.76              2461.24                360                           359                                           7.25      0          0          0.25                                      7.5 FRAMINGHAM                                    MA         1701      Single Family                                 352000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    336000                 2100                360                           359                                           7.25      0          0          0.25                                      7.5 LOS ANGELES                                   CA         91602     Condominium                                   336000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    275900          1523.197917                360                           359                                          6.375      0          0          0.25                                    6.625 HERRIMAN                                      UT         84065     Single Family                                 275900               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    138600               750.75                360                           359                                           6.25      0          0          0.25                                      6.5 AURORA                                        CO         80012     PUD                                           138600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    202500           1160.15625                360                           359                                          6.625      0          0          0.25                                    6.875 SOUTH WEBER                                   UT         84405     Single Family                                 202500               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    246400          1257.666667                360                           359                                          5.875      0          0          0.25                                    6.125 WEST JORDAN                                   UT         84088     Single Family                                 246400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                     98693          606.5507292                360                           359                                          7.125      0          0          0.25                                    7.375 BLUFFTON                                      SC         29910     Condominium                                    98693               20060401         70.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                 181555.39          888.8649302                360                           359                                          5.625      0          0          0.25                                    5.875 PHOENIX                                       AZ         85043     PUD                                           181600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    326400                 1802                360                           359                                          6.375      0          0          0.25                                    6.625 MARIETTA                                      GA         30068     Single Family                                 326400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    243692          1497.690417                360                           359                                          7.125      0          0          0.25                                    7.375 SARASOTA                                      FL         34243     Condominium                                   243692               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    256000                 1600                360                           359                                           7.25      0          0          0.25                                      7.5 BOULDER                                       CO         80304     Single Family                                 256000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    116000          640.4166667                360                           358                                          6.375      0          0          0.25                                    6.625 FORT WALTON BEACH                             FL         32547     Single Family                                 116000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    395550          1854.140625                360                           358                                          5.375      0          0          0.25                                    5.625 MESQUITE                                      NV         89027     PUD                                           395550               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  75996.35           467.060901                360                           359                                          7.125      0          0          0.25                                    7.375 CLEARFIELD                                    UT         84015     Single Family                                  76000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    232000                 1160                360                           358                                           5.75      0          0          0.25                                        6 LOS ANGELES                                   CA         90062     Single Family                                 232000               20060301         50.66                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    136000          779.1666667                360                           359                                          6.625      0          0          0.25                                    6.875 AUBURNDALE                                    FL         33823     PUD                                           136000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    202400          1033.083333                360                           359                                          5.875      0          0          0.25                                    6.125 SPRING                                        TX         77379     PUD                                           202400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    172000          1057.083333                360                           359                                          7.125      0          0          0.25                                    7.375 NORTH VERNON                                  IN         47265     Single Family                                 172000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    249200          1427.708333                360                           359                                          6.625      0          0          0.25                                    6.875 BARNESVILLE                                   GA         30204     Single Family                                 249200               20060401         89.64               United Guaranty               100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    176800          920.8333333                360                           359                                              6      0          0          0.25                                     6.25 CANTON                                        GA         30114     Single Family                                 176800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                    145500               848.75                360                           358                                           6.75      0          0          0.25                                        7 MIRAMAR                                       FL         33025     Condominium                                   145500               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 232999.34            1164.9967                360                           358                                           5.75      0          0          0.25                                        6 GILBERT                                       AZ         85297     PUD                                           233000               20060301         71.69                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    308000                 1540                360                           358                                           5.75      0          0          0.25                                        6 GILBERT                                       AZ         85233     PUD                                           308000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    162000               776.25                360                           359                                            5.5      0          0          0.25                                     5.75 TITUSVILLE                                    FL         32780     Single Family                                 162000               20060401         67.78                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    190000          910.4166667                360                           359                                            5.5      0          0          0.25                                     5.75 TROY                                          OH         45373     Single Family                                 190000               20060401         79.17                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    142000          739.5833333                360                           359                                              6      0          0          0.25                                     6.25 RICHMOND                                      VA         23237     Single Family                                 142000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     35596          207.6433333                360                           359                                           6.75      0          0          0.25                                        7 MEMPHIS                                       TN         38114     Single Family                                  35596               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    128000                  800                360                           359                                           7.25      0          0          0.25                                      7.5 KISSIMMEE                                     FL         34741     PUD                                           128000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    223160          1069.308333                360                           358                                            5.5      0          0          0.25                                     5.75 BAKERSFIELD                                   CA         93307     Single Family                                 223160               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    352000          1906.666667                360                           359                                           6.25      0          0          0.25                                      6.5 HENDERSON                                     NV         89074     PUD                                           352000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    105520          648.5083333                360                           359                                          7.125      0          0          0.25                                    7.375 TAMPA                                         FL         33614     Condominium                                   105520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    140000          802.0833333                360                           359                                          6.625      0          0          0.25                                    6.875 SEFFNER                                       FL         33584     PUD                                           140000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    308000          1957.083333                360                           359                                          7.375      0          0          0.25                                    7.625 MARINA DEL REY                                CA         90292     Condominium                                   308000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    360000               1762.5                360                           359                                          5.625      0          0          0.25                                    5.875 GLENDALE                                      CA         91208     Single Family                                 360000               20060401         46.45                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    348000               2102.5                360                           359                                              7      0          0          0.25                                     7.25 MARINA DEL REY                                CA         90292     Condominium                                   348000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    184000          996.6666667                360                           359                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90061     Single Family                                 184000               20060401         54.12                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    280000          1370.833333                360                           359                                          5.625      0          0          0.25                                    5.875 COLTON                                        CA         92324     Single Family                                 280000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    198000               948.75                360                           359                                            5.5      0          0          0.25                                     5.75 RIVERSIDE                                     CA         92501     Single Family                                 198000               20060401         64.92                    No MI                    100016000000000000             2.25                20130301                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    333000            1699.6875                360                           359                                          5.875      0          0          0.25                                    6.125 TURLOCK                                       CA         95380     Single Family                                 333000               20060401         72.39                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    248600          984.0416667                360                           358                                            4.5      0          0          0.25                                     4.75 LAKE WORTH                                    FL         33467     Single Family                                 248600               20060301         72.27                    No MI                    100016000000000000             2.25                20110201                       9.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    237600              1163.25                360                           358                                          5.625      0          0          0.25                                    5.875 HAMILTON                                      OH         45013     Single Family                                 237600               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    170050          1045.098958                360                           359                                          7.125      0          0          0.25                                    7.375 POST FALLS                                    ID         83854     PUD                                           170050               20060401         95.00               Radian Guaranty               100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    270000                 1350                360                           358                                           5.75      0          0          0.25                                        6 PHOENIX                                       AZ         85050     Single Family                                 270000               20060301         63.53                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    327200                 1636                360                           358                                           5.75      0          0          0.25                                        6 COMPTON                                       CA         90220     Single Family                                 327200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    352000          1466.666667                360                           358                                           4.75      0          0          0.25                                        5 BALDWIN PARK                                  CA         91706     PUD                                           352000               20060301         82.82               United Guaranty               100016000000000000             2.25                20110201                         10       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    275000          1403.645833                360                           358                                          5.875      0          0          0.25                                    6.125 VICTORVILLE                                   CA         92392     Single Family                                 275000               20060301         65.48                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    241600          1308.666667                360                           359                                           6.25      0          0          0.25                                      6.5 LANCASTER                                     CA         93535     Single Family                                 241600               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 249978.53           1301.97151                360                           358                                              6      0          0          0.25                                     6.25 NORCO                                         CA         92860     Single Family                                 250000               20060301         57.47                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    192000                  940                360                           358                                          5.625      0          0          0.25                                    5.875 GILBERT                                       AZ         85233     PUD                                           192000               20060301         65.08                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     93750              546.875                360                           358                                           6.75      0          0          0.25                                        7 STONE MOUNTAIN                                GA         30088     Single Family                                  93750               20060301         75.00                    No MI                    100134000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    294000              1531.25                360                           358                                              6      0          0          0.25                                     6.25 DENVER                                        CO         80224     Single Family                                 294000               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                  161097.9                993.8                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89118     Condominium                                   161405               20060301         95.00               Radian Guaranty               100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    126800          739.6666667                360                           359                                           6.75      0          0          0.25                                        7 TAMPA                                         FL         33614     PUD                                           126800               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    340000               1912.5                360                           358                                            6.5      0          0          0.25                                     6.75 RIVERSIDE                                     CA         92507     Single Family                                 340000               20060301         71.13                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    217600          1201.333333                360                           358                                          6.375      0          0          0.25                                    6.625 SACRAMENTO                                    CA         95841     PUD                                           217600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    383200          1756.333333                360                           359                                           5.25      0          0          0.25                                      5.5 NOVATO                                        CA         94947     Condominium                                   383200               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       10.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    213520               1334.5                360                           359                                           7.25      0          0          0.25                                      7.5 HOLLYWOOD                                     FL         33024     Single Family                                 213520               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    417000             2171.875                360                           358                                              6      0          0          0.25                                     6.25 COUNCE                                        TN         38326     Single Family                                 417000               20060301         37.91                    No MI                    100134000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    204200          1042.270833                360                           358                                          5.875      0          0          0.25                                    6.125 CORDOVA                                       TN         38016     Single Family                                 204200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    239200          1470.083333                360                           358                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89117     PUD                                           239200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    155250           889.453125                360                           359                                          6.625      0          0          0.25                                    6.875 PORT CHARLOTTE                                FL         33952     Single Family                                 155250               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    392000               1837.5                360                           359                                          5.375      0          0          0.25                                    5.625 FORT LAUDERDALE                               FL         33312     Condominium                                   392000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    160000          883.3333333                360                           358                                          6.375      0          0          0.25                                    6.625 KISSIMMEE                                     FL         34759     PUD                                           160000               20060301         61.03                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    280000          1341.666667                360                           358                                            5.5      0          0          0.25                                     5.75 HYATTSVILLE                                   MD         20784     Single Family                                 280000               20060301         74.47                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                 139640.33          756.3851208                360                           359                                           6.25      0          0          0.25                                      6.5 CENTERVILLE                                   OH         45458     Single Family                                 139650               20060401         95.00               Radian Guaranty               100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    180200             957.3125                360                           359                                          6.125      0          0          0.25                                    6.375 TYBEE ISLAND                                  GA         31328     2-4 Family                                    180200               20060401         76.68                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    200000          1020.833333                360                           359                                          5.875      0          0          0.25                                    6.125 WAYNESBORO                                    VA         22980     Single Family                                 200000               20060401         76.19                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    128800               684.25                360                           359                                          6.125      0          0          0.25                                    6.375 BREMERTON                                     WA         98312     Single Family                                 128800               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    112360          585.2083333                360                           359                                              6      0          0          0.25                                     6.25 FEDERAL WAY                                   WA         98023     Condominium                                   112360               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    294800          1443.291667                360                           359                                          5.625      0          0          0.25                                    5.875 KENT                                          WA         98042     Single Family                                 294800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    139600          770.7083333                360                           358                                          6.375      0          0          0.25                                    6.625 MADISON                                       MS         39110     Single Family                                 139600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    144000                  705                360                           358                                          5.625      0          0          0.25                                    5.875 FOLEY                                         AL         36535     Single Family                                 144000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    140000          714.5833333                360                           359                                          5.875      0          0          0.25                                    6.125 TUCSON                                        AZ         85713     Single Family                                 140000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    340000              1806.25                360                           359                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60613     Condominium                                   340000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    225000            1148.4375                360                           359                                          5.875      0          0          0.25                                    6.125 VALLEY CENTER                                 CA         92082     Single Family                                 225000               20060401         46.39                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    150000              828.125                360                           359                                          6.375      0          0          0.25                                    6.625 CARLSBAD                                      CA         92009     Condominium                                   150000               20060401         37.50                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    272000          1303.333333                360                           358                                            5.5      0          0          0.25                                     5.75 GRAND TERRACE                                 CA         92313     Single Family                                 272000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 230722.44              1240.06                360                           359                                           4.75      0          0          0.25                                        5 REDLANDS                                      CA         92374     Single Family                                 231000               20060401         57.75                    No MI                    100016000000000000             2.25                20110301                         10       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    292000          1338.333333                360                           359                                           5.25      0          0          0.25                                      5.5 GARDEN GROVE                                  CA         92843     PUD                                           292000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 172801.57               955.31                360                           359                                              5      0          0          0.25                                     5.25 KISSIMMEE                                     FL         34759     PUD                                           173000               20060401         78.64                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    377000          1924.270833                360                           359                                          5.875      0          0          0.25                                    6.125 LAKEWOOD                                      CA         90713     Single Family                                 377000               20060401         64.44                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    297445          1580.176563                360                           359                                          6.125      0          0          0.25                                    6.375 LAMOILLE                                      NV         89828     PUD                                           297445               20060401         69.99                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    131600          726.5416667                360                           358                                          6.375      0          0          0.25                                    6.625 ORANGE CITY                                   FL         32763     Single Family                                 131600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    107200          591.8333333                360                           358                                          6.375      0          0          0.25                                    6.625 NEWNAN                                        GA         30263     Single Family                                 107200               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                 355999.92          2187.916175                360                           359                                          7.125      0          0          0.25                                    7.375 SAN FRANCISCO                                 CA         94109     Condominium                                   356000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    343592              1717.96                360                           358                                           5.75      0          0          0.25                                        6 MOUNT PLEASANT                                SC         29466     PUD                                           343592               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    500000          2760.416667                360                           359                                          6.375      0          0          0.25                                    6.625 BURBANK                                       CA         91506     2-4 Family                                    500000               20060401         66.67                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    201600                 1197                360                           358                                          6.875      0          0          0.25                                    7.125 DESTIN                                        FL         32541     Single Family                                 201600               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    144000                  690                360                           358                                            5.5      0          0          0.25                                     5.75 BURLINGTON                                    WA         98233     Condominium                                   144000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    343200              2037.75                360                           359                                          6.875      0          0          0.25                                    7.125 LAKE WORTH                                    FL         33467     PUD                                           343200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    360000                 2175                360                           358                                              7      0          0          0.25                                     7.25 PICO RIVERA                                   CA         90660     Single Family                                 360000               20060301         70.59                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                     80000          483.3333333                360                           359                                              7      0          0          0.25                                     7.25 GREENBRIER                                    AR         72058     Single Family                                  80000               20060401         45.71                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    167000          817.6041667                360                           359                                          5.625      0          0          0.25                                    5.875 KEAAU                                         HI         96749     Single Family                                 167000               20060401         47.71                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    316320               1647.5                360                           359                                              6      0          0          0.25                                     6.25 WALDORF                                       MD         20603     PUD                                           316320               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    213750           1113.28125                360                           358                                              6      0          0          0.25                                     6.25 VIRGINIA BEACH                                VA         23454     Single Family                                 213750               20060301         95.00                GE Capital MI                100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    376000          2310.833333                360                           359                                          7.125      0          0          0.25                                    7.375 VENTURA                                       CA         93001     PUD                                           376000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    190000          1029.166667                360                           359                                           6.25      0          0          0.25                                      6.5 SANTA BARBARA                                 CA         93111     Condominium                                   190000               20060401         27.14                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    300000               1562.5                360                           358                                              6      0          0          0.25                                     6.25 SANTA BARBARA                                 CA         93101     Single Family                                 300000               20060301         34.09                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    318320               1591.6                360                           358                                           5.75      0          0          0.25                                        6 FAIRFAX                                       VA         22031     Condominium                                   318320               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    166500              763.125                360                           359                                           5.25      0          0          0.25                                      5.5 NASHVILLE                                     TN         37217     Single Family                                 166500               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    189000             925.3125                360                           359                                          5.625      0          0          0.25                                    5.875 N LAS VEGAS                                   NV         89031     PUD                                           189000               20060401         74.12                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    405700          1817.197917                360                           358                                          5.125      0          0          0.25                                    5.375 LA GRANGE                                     CA         95329     Single Family                                 405700               20060301         77.28                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    349600               1966.5                360                           359                                            6.5      0          0          0.25                                     6.75 SUNNY ISLES BEACH                             FL         33160     Condominium                                   349600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                  283747.1          1536.963458                360                           359                                           6.25      0          0          0.25                                      6.5 MINNEAPOLIS                                   MN         55417     Single Family                                 284000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    208000          1126.666667                360                           359                                           6.25      0          0          0.25                                      6.5 FORT WAYNE                                    IN         46814     PUD                                           208000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    279200               1570.5                360                           358                                            6.5      0          0          0.25                                     6.75 MIAMI                                         FL         33155     Single Family                                 279200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    310000                 1550                360                           359                                           5.75      0          0          0.25                                        6 JAMAICA                                       NY         11436     Single Family                                 310000               20060401         79.49                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    372700           1979.96875                360                           358                                          6.125      0          0          0.25                                    6.375 CORONA                                        CA         92881     Condominium                                   372700               20060301         77.65                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    236000                 1180                360                           358                                           5.75      0          0          0.25                                        6 CHICAGO                                       IL         60647     Single Family                                 236000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    119200               633.25                360                           359                                          6.125      0          0          0.25                                    6.375 HENDERSONVILLE                                TN         37075     PUD                                           119200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    175000          911.4583333                360                           359                                              6      0          0          0.25                                     6.25 LOWELL                                        AR         72745     Single Family                                 175000               20060401         74.47                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    148000               693.75                360                           358                                          5.375      0          0          0.25                                    5.625 LOS ANGELES                                   CA         90061     Single Family                                 148000               20060301         44.18                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    188000          920.4166667                360                           359                                          5.625      0          0          0.25                                    5.875 LONGMONT                                      CO         80503     Condominium                                   188000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    339900            1770.3125                360                           359                                              6      0          0          0.25                                     6.25 PALM SPRINGS                                  CA         92262     Single Family                                 340000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    385000          1884.895833                360                           359                                          5.625      0          0          0.25                                    5.875 GREAT FALLS                                   VA         22066     PUD                                           385000               20060401         76.24                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    118000          602.2916667                360                           358                                          5.875      0          0          0.25                                    6.125 HOMOSASSA                                     FL         34448     Single Family                                 118000               20060301         71.52                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    175000             820.3125                360                           359                                          5.375      0          0          0.25                                    5.625 CLERMONT                                      FL         34711     PUD                                           175000               20060401         69.17                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    339200          1554.666667                360                           359                                           5.25      0          0          0.25                                      5.5 ORLANDO                                       FL         32827     PUD                                           339200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    195000              1056.25                360                           359                                           6.25      0          0          0.25                                      6.5 LAKEBAY                                       WA         98349     PUD                                           195000               20060401         68.42                    No MI                    100134000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    111200                  556                360                           359                                           5.75      0          0          0.25                                        6 GRESHAM                                       OR         97030     Condominium                                   111200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    308000          1507.916667                360                           359                                          5.625      0          0          0.25                                    5.875 MORTON GROVE                                  IL         60053     Single Family                                 308000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                  97511.77                616.9                360                           359                                           6.25      0          0          0.25                                      6.5 HOUSTON                                       TX         77089     PUD                                            97600               20060401         79.03                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    176284               881.42                360                           359                                           5.75      0          0          0.25                                        6 LACEY                                         WA         98516     PUD                                           176284               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    306400              1436.25                360                           359                                          5.375      0          0          0.25                                    5.625 GROVER BEACH                                  CA         93433     Condominium                                   306400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                 102631.68               651.03                360                           358                                           6.25      0          0          0.25                                      6.5 BOISE                                         ID         83713     Single Family                                 103000               20060301         54.79                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                  59945.76               379.24                360                           359                                           6.25      0          0          0.25                                      6.5 ANNANDALE                                     VA         22003     Single Family                                  60000               20060401         13.33                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    129600                715.5                360                           359                                          6.375      0          0          0.25                                    6.625 RINGGOLD                                      GA         30736     Single Family                                 129600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    318750              1593.75                360                           359                                           5.47    0.28         0          0.25                                        6 SANTA MARIA                                   CA         93455     Single Family                                 318750               20060401         85.00                     PMI                     100016000000000000             2.75                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    243900           1244.90625                360                           358                                          5.875      0          0          0.25                                    6.125 SACRAMENTO                                    CA         95823     Single Family                                 244000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125      2.22               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    176800          920.8333333                360                           358                                              6      0          0          0.25                                     6.25 LAKE ISABELLA                                 CA         93240     Single Family                                 176800               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                  199092.2              1180.12                360                           358                                          5.625      0          0          0.25                                    5.875 HACKETTSTOWN                                  NJ         7840      Single Family                                 199500               20060301         65.41                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 222309.13              1427.25                360                           358                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89117     PUD                                           222900               20060301         60.08                    No MI                    100016000000000000             2.75                20160201                     11.625       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 204827.78               1346.7                360                           359                                          6.625      0          0          0.25                                    6.875 BRIGANTINE                                    NJ         8203      Single Family                                 205000               20060401         51.25                    No MI                    100016000000000000             2.25                20110301                     11.875      2.5                2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    229600          1315.416667                360                           359                                          6.625      0          0          0.25                                    6.875 GILLETTE                                      WY         82718     Single Family                                 229600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    412500           2191.40625                360                           359                                          6.125      0          0          0.25                                    6.375 REVERE                                        MA         2151      2-4 Family                                    412500               20060401         74.06                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    242800          1188.708333                360                           359                                          5.625      0          0          0.25                                    5.875 HAYWARD                                       CA         94544     Condominium                                   242800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    400000          2208.333333                360                           358                                          6.375      0          0          0.25                                    6.625 NORTH BERGEN                                  NJ         7047      2-4 Family                                    400000               20060301         55.94                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    228000              1258.75                360                           358                                          6.375      0          0          0.25                                    6.625 SACRAMENTO                                    CA         95820     Single Family                                 228000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    180000                 1050                360                           358                                           6.75      0          0          0.25                                        7 ATLANTIC BEACH                                FL         32233     Single Family                                 180000               20060301         26.47                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 131883.54               845.21                360                           359                                          6.375      0          0          0.25                                    6.625 MIAMI BEACH                                   FL         33141     Condominium                                   132000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    235920             1449.925                360                           359                                          7.125      0          0          0.25                                    7.375 ALEXANDRIA                                    VA         22304     Condominium                                   235920               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    165000              928.125                360                           358                                            6.5      0          0          0.25                                     6.75 DENVER                                        CO         80210     Single Family                                 165000               20060301         50.77                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 236062.08              1324.89                360                           359                                          4.845    0.28         0          0.25                                    5.375 LAS VEGAS                                     NV         89107     Single Family                                 236600               20060401         84.50                     PMI                     100016000000000000             2.75                20110301                     10.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 221248.85           1060.15074                360                           358                                            5.5      0          0          0.25                                     5.75 MESA                                          AZ         85215     PUD                                           221250               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                      10.75      2.22               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    308000          1507.916667                360                           359                                          5.625      0          0          0.25                                    5.875 BOYNTON BEACH                                 FL         33436     PUD                                           308000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 293182.79          1588.073446                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89117     Single Family                                 294000               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    216640               1150.9                360                           359                                          6.125      0          0          0.25                                    6.375 ORLANDO                                       FL         32821     Condominium                                   216640               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    400000                 2250                360                           359                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89110     PUD                                           400000               20060401         66.67                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    200000          958.3333333                360                           359                                            5.5      0          0          0.25                                     5.75 ROSAMOND                                      CA         93560     Single Family                                 200000               20060401         72.73                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    285000              1306.25                360                           359                                           5.25      0          0          0.25                                      5.5 TUSTIN                                        CA         92780     Condominium                                   285000               20060401         75.80                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    368000                 1840                360                           359                                           5.75      0          0          0.25                                        6 ANAHEIM                                       CA         92804     Single Family                                 368000               20060401         65.71                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    270000             1434.375                360                           358                                          6.125      0          0          0.25                                    6.375 FONTANA                                       CA         92336     Single Family                                 270000               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    155000          807.2916667                360                           359                                              6      0          0          0.25                                     6.25 PORTLAND                                      OR         97219     Single Family                                 155000               20060401         68.58                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                 132847.93           650.401324                360                           359                                          5.625      0          0          0.25                                    5.875 HIRAM                                         GA         30141     PUD                                           132956               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    312000                 1755                360                           359                                            6.5      0          0          0.25                                     6.75 SILVER SPRING                                 MD         20906     PUD                                           312000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    170000          814.5833333                360                           359                                            5.5      0          0          0.25                                     5.75 HIALEAH                                       FL         33015     PUD                                           170000               20060401         68.55                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    109566           673.374375                360                           359                                          7.125      0          0          0.25                                    7.375 MILTON                                        FL         32583     Single Family                                 109600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    223200                 1209                360                           358                                           6.25      0          0          0.25                                      6.5 LAKE ARROWHEAD                                CA         92352     Single Family                                 223200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    163400          799.9791667                360                           359                                          5.625      0          0          0.25                                    5.875 WELLINGTON                                    CO         80549     PUD                                           163400               20060401         79.97                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    109000                  545                360                           358                                           5.75      0          0          0.25                                        6 LOVELAND                                      CO         80538     PUD                                           109000               20060301         79.97                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    110610           610.659375                360                           359                                          6.375      0          0          0.25                                    6.625 LARGO                                         FL         33773     Condominium                                   110610               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    379505          2134.715625                360                           359                                            6.5      0          0          0.25                                     6.75 MANTECA                                       CA         95336     Single Family                                 379505               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 250644.97          1462.095658                360                           359                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89123     PUD                                           250650               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    365000          2091.145833                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90018     2-4 Family                                    365000               20060401         62.93                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 132791.27           650.123926                360                           358                                          5.625      0          0          0.25                                    5.875 WEST FARGO                                    ND         58078     Single Family                                 132800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    120800          729.8333333                360                           358                                              7      0          0          0.25                                     7.25 STEELE                                        AL         35987     Single Family                                 120800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                     72000                517.5                360                           359                                          7.345    1.03         0          0.25                                    8.625 DEERFIELD BEACH                               FL         33442     Condominium                                    72000               20060401         90.00                Republic MIC                 100016000000000000              3.5                20110301                     13.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                 209687.33              1468.35                360                           358                                           7.25      0          0          0.25                                      7.5 PAWTUCKET                                     RI         2860      2-4 Family                                    210000               20060301         71.19                    No MI                    100016000000000000             2.25                20130201                       12.5      2.22               2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    325000          1760.416667                360                           358                                           6.25      0          0          0.25                                      6.5 ANTIOCH                                       CA         94531     Single Family                                 325000               20060301         67.71                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 110758.29           461.492875                360                           358                                           4.75      0          0          0.25                                        5 CHARLOTTE                                     NC         28277     Condominium                                   110984               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    148100          755.9270833                360                           358                                          5.875      0          0          0.25                                    6.125 SPRINGFIELD                                   OH         45502     Single Family                                 148100               20060301         77.95                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    208790          1261.439583                360                           359                                              7      0          0          0.25                                     7.25 WINTER GARDEN                                 FL         34787     Condominium                                   208790               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    162400          795.0833333                360                           359                                          5.625      0          0          0.25                                    5.875 CASTLE ROCK                                   CO         80104     Condominium                                   162400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    389600          1907.416667                360                           358                                          5.625      0          0          0.25                                    5.875 TEMECULA                                      CA         92591     PUD                                           389600               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    110400                563.5                360                           358                                          5.875      0          0          0.25                                    6.125 NEWNAN                                        GA         30265     Single Family                                 110400               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    109000          601.7708333                360                           359                                          6.375      0          0          0.25                                    6.625 SPRING HILL                                   FL         34606     Single Family                                 109000               20060401         73.15                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                  82917.37               497.63                360                           359                                           5.75      0          0          0.25                                        6 JACKSONVILLE                                  FL         32207     Single Family                                  83000               20060401         15.81                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    162000               911.25                360                           358                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32811     Condominium                                   162000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    104000          541.6666667                360                           358                                              6      0          0          0.25                                     6.25 KEMP                                          TX         75143     Single Family                                 104000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    164960                 1031                360                           359                                           7.25      0          0          0.25                                      7.5 LAKELAND                                      FL         33813     PUD                                           164960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 199702.21              1398.43                360                           358                                           7.25      0          0          0.25                                      7.5 MENLO PARK                                    CA         94025     Condominium                                   200000               20060301         31.01                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    216436             1352.725                360                           359                                           7.25      0          0          0.25                                      7.5 PALM COAST                                    FL         11214     Single Family                                 216436               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    223000            1184.6875                360                           358                                          5.635    0.49         0          0.25                                    6.375 CHICAGO                                       IL         60651     Single Family                                 223000               20060301         85.77                Republic MIC                 100016000000000000             2.875               20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    199000              1243.75                360                           359                                           6.53    0.72         0          0.25                                      7.5 CHICAGO                                       IL         60617     2-4 Family                                    199000               20060401         86.52                GE Capital MI                100016000000000000             3.25                20110301                       12.5     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    144200             675.9375                360                           359                                          5.375      0          0          0.25                                    5.625 MIAMI                                         FL         33179     Condominium                                   144200               20060401         73.20                    No MI                    100016000000000000             2.25                20110301                     10.625      2.28               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 332063.49               1941.9                360                           358                                            5.5      0          0          0.25                                     5.75 COVINGTON                                     WA         98042     PUD                                           332760               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    248000          1214.166667                360                           358                                          5.625      0          0          0.25                                    5.875 GLENDALE                                      CA         91205     Condominium                                   248000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 217897.88              1206.01                360                           358                                              5      0          0          0.25                                     5.25 PAHRUMP                                       NV         89048     Single Family                                 218400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 275487.38              1721.88                360                           358                                          6.125      0          0          0.25                                    6.375 PEORIA                                        AZ         85381     PUD                                           276000               20060301         67.98                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    379531          2411.603229                360                           359                                          7.375      0          0          0.25                                    7.625 HENDERSON                                     NV         89012     PUD                                           379531               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                 251105.46              1757.48                360                           359                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89122     PUD                                           251350               20060401         79.99                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    359500          2059.635417                360                           359                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89131     PUD                                           359500               20060401         79.99                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    279920          1632.866667                360                           359                                           6.75      0          0          0.25                                        7 HENDERSON                                     NV         89012     PUD                                           279920               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    384000                 2080                360                           359                                           6.25      0          0          0.25                                      6.5 SEABROOK ISLAND                               SC         29455     PUD                                           384000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    378000                 1890                360                           359                                           5.47    0.28         0          0.25                                        6 STOCKTON                                      CA         95206     Single Family                                 378000               20060401         84.94                     PMI                     100016000000000000             2.75                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     72900            463.21875                360                           358                                          7.375      0          0          0.25                                    7.625 ATHENS                                        GA         30606     Single Family                                  72900               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                     12.625      2.22               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 115949.24          567.6681542                360                           358                                          5.625      0          0          0.25                                    5.875 PATASKALA                                     OH         43062     Single Family                                 116000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    120000                587.5                360                           358                                          5.625      0          0          0.25                                    5.875 MELBOURNE                                     FL         32940     PUD                                           122250               20060301         40.41                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    292000          1581.666667                360                           358                                           6.25      0          0          0.25                                      6.5 RIALTO                                        CA         92376     Single Family                                 292000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    140800                  704                360                           358                                           5.75      0          0          0.25                                        6 APOPKA                                        FL         32703     Single Family                                 140800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                     47795          293.7401042                360                           359                                          7.125      0          0          0.25                                    7.375 GLADWIN                                       MI         48624     Single Family                                  48000               20060401         45.71                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    133500             639.6875                360                           358                                           5.18    0.32         0          0.25                                     5.75 BRONX                                         NY         10456     Condominium                                   133500               20060301         86.13                     YES                     100016000000000000             2.75                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    120720                754.5                360                           358                                           7.25      0          0          0.25                                      7.5 PEMBROKE PINES                                FL         33025     Condominium                                   120720               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5      2.18               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    121520          746.8416667                360                           359                                          7.125      0          0          0.25                                    7.375 PEMBROKE PINES                                FL         33025     Condominium                                   121520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    180000              1068.75                360                           359                                          6.875      0          0          0.25                                    7.125 MIAMI BEACH                                   FL         33139     Condominium                                   180000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 171999.17          824.1626896                360                           358                                            5.5      0          0          0.25                                     5.75 EAST TROY                                     WI         53120     Single Family                                 172000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    311920          1787.041667                360                           358                                          6.625      0          0          0.25                                    6.875 CHANDLER                                      AZ         85249     PUD                                           311920               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                 399961.09          1916.480223                360                           358                                            5.5      0          0          0.25                                     5.75 SIMI VALLEY                                   CA         93065     PUD                                           400000               20060301         44.44                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    355000             1996.875                360                           358                                           5.71    0.79         0          0.25                                     6.75 LARGO                                         MD         20774     PUD                                           355000               20060301         86.59                Republic MIC                 100016000000000000             3.375               20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    340000          1664.583333                360                           358                                          5.625      0          0          0.25                                    5.875 VACAVILLE                                     CA         95687     Single Family                                 340000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875     2.335               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    121860             634.6875                360                           359                                              6      0          0          0.25                                     6.25 NASHVILLE                                     TN         37203     Condominium                                   121860               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    145600          788.6666667                360                           358                                           6.25      0          0          0.25                                      6.5 MOSES LAKE                                    WA         98837     Single Family                                 145600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                 339926.48          1628.814383                360                           359                                            5.5      0          0          0.25                                     5.75 HENDERSON                                     NV         89044     PUD                                           340000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    292000                 1460                360                           359                                           5.75      0          0          0.25                                        6 HUNTINGTON PARK                               CA         90255     2-4 Family                                    292000               20060401         59.59                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    490000          2552.083333                360                           359                                              6      0          0          0.25                                     6.25 PRINCEVILLE                                   HI         96722     Condominium                                   490000               20060401         79.95                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    376000               1762.5                360                           358                                          5.375      0          0          0.25                                    5.625 SACRAMENTO                                    CA         95829     Single Family                                 376000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    140000                787.5                360                           359                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32817     PUD                                           140000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    127175          529.8958333                360                           358                                           4.75      0          0          0.25                                        5 OLATHE                                        KS         66061     Single Family                                 127200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    186616             991.3975                360                           358                                          6.125      0          0          0.25                                    6.375 HERRIMAN                                      UT         84065     PUD                                           186616               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    229600               1004.5                360                           359                                              5      0          0          0.25                                     5.25 CARROLLTON                                    VA         23314     Single Family                                 229600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    383980          2079.891667                360                           358                                           6.25      0          0          0.25                                      6.5 WHITTIER                                      CA         90606     Single Family                                 384000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                 366483.89              2231.15                360                           358                                          5.875      0          0          0.25                                    6.125 LAKE HAVASU CITY                              AZ         86406     Single Family                                 367200               20060301         45.90                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    275000          1403.645833                360                           358                                          5.875      0          0          0.25                                    6.125 WALTHAM                                       MA         2451      Condominium                                   275000               20060301         71.61                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 101315.65                671.3                360                           358                                            6.5      0          0          0.25                                     6.75 FORT WORTH                                    TX         76135     Single Family                                 103500               20060301         90.00            Mortgage Guaranty In             100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    187600          957.5416667                360                           358                                          5.875      0          0          0.25                                    6.125 SEATTLE                                       WA         98117     Condominium                                   187600               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    163200                  935                360                           358                                          6.625      0          0          0.25                                    6.875 CHARLESTON                                    SC         29412     Single Family                                 163200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  118738.9               675.67                360                           358                                           5.25      0          0          0.25                                      5.5 ARLINGTON                                     VA         22206     Condominium                                   119000               20060301         24.54                    No MI                    100016000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                  121499.3          721.4020938                360                           359                                          6.875      0          0          0.25                                    7.125 WINTER HAVEN                                  FL         33880     Single Family                                 121500               20060401         90.00                Republic MIC                 100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    248000          1369.166667                360                           358                                          6.375      0          0          0.25                                    6.625 BAKERSFIELD                                   CA         93313     Single Family                                 248000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    131040               696.15                360                           358                                          6.125      0          0          0.25                                    6.375 ANTIOCH                                       TN         37013     Single Family                                 131040               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    163329             952.7525                360                           359                                           6.75      0          0          0.25                                        7 ANTIOCH                                       TN         37013     PUD                                           163329               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    137936          804.6266667                360                           359                                           6.75      0          0          0.25                                        7 ANTIOCH                                       TN         37013     PUD                                           137936               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    241120          1004.666667                360                           359                                           4.75      0          0          0.25                                        5 FOOTHILL RANCH                                CA         92610     Condominium                                   241120               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         10       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    410000             2178.125                360                           358                                          6.125      0          0          0.25                                    6.375 NORTHRIDGE                                    CA         91343     Single Family                                 410000               20060301         54.23                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    412000          2231.666667                360                           359                                           6.25      0          0          0.25                                      6.5 TRACY                                         CA         95376     Single Family                                 412000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    141200          779.5416667                360                           358                                          6.375      0          0          0.25                                    6.625 PHOENIX                                       AZ         85053     Single Family                                 141200               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    163920                819.6                360                           358                                           5.75      0          0          0.25                                        6 GREELEY                                       CO         80634     Single Family                                 163920               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    126600               685.75                360                           358                                           6.25      0          0          0.25                                      6.5 FORT COLLINS                                  CO         80525     PUD                                           126600               20060301         57.55                    No MI                    100134000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    167000          904.5833333                360                           358                                           6.25      0          0          0.25                                      6.5 TACOMA                                        WA         98409     Single Family                                 167000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    357000            1599.0625                360                           358                                          5.125      0          0          0.25                                    5.375 REDDING                                       CA         96002     PUD                                           360000               20060301         55.38                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 399923.25          2082.933594                360                           358                                              6      0          0          0.25                                     6.25 LOS BANOS                                     CA         93635     Single Family                                 400000               20060301         74.77                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    158800          760.9166667                360                           358                                            5.5      0          0          0.25                                     5.75 MONROE                                        WA         98272     Condominium                                   158800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  79704.51          390.2199969                360                           358                                          5.625      0          0          0.25                                    5.875 ANCHORAGE                                     AK         99518     Condominium                                    79800               20060301         61.38                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    406400          2116.666667                360                           359                                              6      0          0          0.25                                     6.25 BELLEVUE                                      WA         98004     Single Family                                 406400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    364530              1822.65                360                           359                                           5.75      0          0          0.25                                        6 NEW HAMPTON                                   NH         3256      Single Family                                 364530               20060401         72.91                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    112000                  560                360                           358                                           5.75      0          0          0.25                                        6 MECHANICSVILLE                                VA         23111     Single Family                                 112000               20060301         64.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    236000          1229.166667                360                           358                                              6      0          0          0.25                                     6.25 WOODBRIDGE                                    VA         22192     PUD                                           236000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                  359982.5          1762.414323                360                           358                                          5.625      0          0          0.25                                    5.875 MONMOUTH JUNCTION                             NJ         8852      Single Family                                 360000               20060301         40.45                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    446250          2277.734375                360                           358                                          5.585    0.29         0          0.25                                    6.125 BROOKLYN                                      NY         11236     2-4 Family                                    446250               20060301         85.00               United Guaranty               100016000000000000             2.75                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    338500          1657.239583                360                           359                                          5.625      0          0          0.25                                    5.875 CHICAGO                                       IL         60618     Single Family                                 338500               20060401         63.15                    No MI                    100016000000000000             2.25                20130301                     10.875      2.21               2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    143000          789.4791667                360                           359                                          6.375      0          0          0.25                                    6.625 FREDERICKSBURG                                VA         22407     Single Family                                 143000               20060401         49.65                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    342400                 1926                360                           358                                            6.5      0          0          0.25                                     6.75 ONTARIO                                       CA         91764     Single Family                                 342400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    292000                 1460                360                           358                                           5.75      0          0          0.25                                        6 APPLE VALLEY                                  CA         92307     Single Family                                 292000               20060301         61.60                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                  49675.88               320.16                360                           359                                          6.375      0          0          0.25                                    6.625 BIGLERVILLE                                   PA         17307     Single Family                                  50000               20060401         27.78                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    344979           2156.11875                360                           359                                           7.25      0          0          0.25                                      7.5 CERES                                         CA         95307     Single Family                                 344979               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    411996             2231.645                360                           359                                           6.25      0          0          0.25                                      6.5 SALIDA                                        CA         95368     Single Family                                 411996               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    228000                 1330                360                           359                                           6.75      0          0          0.25                                        7 CHICAGO                                       IL         60641     Single Family                                 228000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    280720          1462.083333                360                           359                                              6      0          0          0.25                                     6.25 FORT LAUDERDALE                               FL         33301     Condominium                                   280720               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    232500           1235.15625                360                           359                                          6.125      0          0          0.25                                    6.375 OCEANSIDE                                     CA         92057     Single Family                                 232500               20060401         58.86                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    107840          595.3666667                360                           358                                          6.375      0          0          0.25                                    6.625 ROY                                           UT         84067     Single Family                                 107840               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    132000                  715                360                           359                                           6.25      0          0          0.25                                      6.5 AURORA                                        CO         80011     Single Family                                 132000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    124800                  702                360                           358                                            6.5      0          0          0.25                                     6.75 THORNTON                                      CO         80241     Single Family                                 124800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 221179.38          1175.015456                360                           358                                          6.125      0          0          0.25                                    6.375 AUBURN                                        WA         98001     PUD                                           222000               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    137000             556.5625                360                           358                                          4.625      0          0          0.25                                    4.875 BOWIE                                         MD         20716     Condominium                                   137000               20060301         67.16                    No MI                    100016000000000000             2.25                20110201                      9.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    417000             2345.625                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89145     PUD                                           417000               20060301         75.73                    No MI                                                   2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    332000              1763.75                360                           359                                          6.125      0          0          0.25                                    6.375 SAN JOSE                                      CA         95136     Condominium                                   332000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    217600          1042.666667                360                           359                                            5.5      0          0          0.25                                     5.75 GREENSBURG                                    PA         15601     Single Family                                 217600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    146400                  793                360                           359                                           6.25      0          0          0.25                                      6.5 SNELLVILLE                                    GA         30039     Single Family                                 146400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    165784             777.1125                360                           358                                          5.375      0          0          0.25                                    5.625 FARMINGTON                                    MN         55024     Condominium                                   165784               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    136000          864.1666667                360                           358                                          7.375      0          0          0.25                                    7.625 SCOTTSDALE                                    AZ         85257     Single Family                                 136000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    279999             1399.995                360                           358                                           5.75      0          0          0.25                                        6 WALDORF                                       MD         20603     PUD                                           279999               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     83600          409.2916667                360                           358                                          5.625      0          0          0.25                                    5.875 KATY                                          TX         77450     PUD                                            83600               20060301         76.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    180000              1031.25                360                           358                                          6.135    0.49         0          0.25                                    6.875 CASA GRANDE                                   AZ         85222     Single Family                                 180000               20060301         90.00                Republic MIC                 100016000000000000             2.875               20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    275000          1346.354167                360                           358                                          5.625      0          0          0.25                                    5.875 LOS ANGELES                                   CA         90016     Single Family                                 275000               20060301         61.11                    No MI                    100016000000000000             2.25                20130201                     10.875     2.135               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    226650          1345.734375                360                           358                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89118     Condominium                                   226650               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                     60000               381.25                360                           359                                          7.375      0          0          0.25                                    7.625 CHATTANOOGA                                   TN         37416     Single Family                                  60000               20060401         60.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    300000               1687.5                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES (N HOLLYWOOD)                     CA         91605     Single Family                                 300000               20060301         60.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    308141          1733.293125                360                           359                                            6.5      0          0          0.25                                     6.75 PALM SPRINGS                                  CA         92262     PUD                                           308141               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 327731.14              2182.19                360                           359                                           6.75      0          0          0.25                                        7 SILVER SPRING                                 MD         20906     Single Family                                 328000               20060401         68.76                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    343920              1504.65                360                           358                                              5      0          0          0.25                                     5.25 ALEXANDRIA                                    VA         22315     PUD                                           343920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                     98500          513.0208333                360                           358                                              6      0          0          0.25                                     6.25 INDIANAPOLIS                                  IN         46220     Single Family                                  98500               20060301         75.19                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    200000                 1250                360                           359                                           7.25      0          0          0.25                                      7.5 BROOKFIELD                                    IL         60513     2-4 Family                                    200000               20060401         44.44                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 203407.58          995.8496104                360                           359                                          5.625      0          0          0.25                                    5.875 BARTLETT                                      IL         60103     PUD                                           206200               20060401         76.37                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    170000          991.6666667                360                           359                                           6.75      0          0          0.25                                        7 AURORA                                        IL         60504     Single Family                                 170000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     93200          446.5833333                360                           359                                            5.5      0          0          0.25                                     5.75 TINLEY PARK                                   IL         60477     Condominium                                    93200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    223000                 1115                360                           358                                           5.75      0          0          0.25                                        6 FREDERICKSBURG                                VA         22406     PUD                                           223200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    368000          2108.333333                360                           358                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89134     PUD                                           368000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    153368               766.84                360                           358                                           5.75      0          0          0.25                                        6 BANGOR                                        PA         18013     Single Family                                 153600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    289000          1565.416667                360                           358                                           6.25      0          0          0.25                                      6.5 WINDERMERE                                    FL         34786     PUD                                           289000               20060301         59.59                    No MI                    100134000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    284000          1627.083333                360                           359                                          6.625      0          0          0.25                                    6.875 RIVERSIDE                                     CA         92503     PUD                                           284000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    193600          927.6666667                360                           358                                            5.5      0          0          0.25                                     5.75 JACKSONVILLE                                  FL         32259     PUD                                           193600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    116000          555.8333333                360                           359                                            5.5      0          0          0.25                                     5.75 ATLANTA                                       GA         30308     Condominium                                   116000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    157500            803.90625                360                           359                                          5.875      0          0          0.25                                    6.125 BUFORD                                        GA         30519     Single Family                                 157500               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                 124773.37               790.09                360                           358                                           6.25      0          0          0.25                                      6.5 CRESTVIEW                                     FL         32536     Single Family                                 125000               20060301         54.35                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    223520          1280.583333                360                           358                                          6.625      0          0          0.25                                    6.875 RESTON                                        VA         20190     Condominium                                   223520               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    224000          1166.666667                360                           358                                              6      0          0          0.25                                     6.25 PUYALLUP                                      WA         98371     Single Family                                 224000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                     82000          478.3333333                360                           358                                           6.75      0          0          0.25                                        7 CALABASH                                      NC         28467     Single Family                                  82000               20060301         64.57                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    261000                 1305                360                           358                                           5.75      0          0          0.25                                        6 RIVERBANK                                     CA         95367     Single Family                                 261000               20060301         90.00                Republic MIC                 100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 146684.97               846.21                360                           358                                          5.375      0          0          0.25                                    5.625 OXON HILL                                     MD         20745     Single Family                                 147000               20060301         42.36                    No MI                    100016000000000000             2.25                20130201                     10.625       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    186800               1167.5                360                           359                                           7.25      0          0          0.25                                      7.5 CENTRAL POINT                                 OR         97502     Single Family                                 186800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    185500          908.1770833                360                           358                                          5.625      0          0          0.25                                    5.875 DESERT HOT SPRINGS                            CA         92240     Single Family                                 185500               20060301         70.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    176000          1118.333333                360                           358                                          7.375      0          0          0.25                                    7.625 HANFORD                                       CA         93230     Single Family                                 176000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    173600          1048.833333                360                           359                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89120     Single Family                                 173600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    176000                 1045                360                           359                                          6.875      0          0          0.25                                    7.125 LANCASTER                                     CA         93534     Single Family                                 176000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    147800          754.3958333                360                           358                                          5.875      0          0          0.25                                    6.125 EAGLE MOUNTAIN                                UT         84043     Single Family                                 147800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                     65000               406.25                360                           359                                           7.25      0          0          0.25                                      7.5 SAN MARCOS                                    CA         92069     PUD                                            65000               20060401         11.71                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    211700          1080.552083                360                           359                                          5.875      0          0          0.25                                    6.125 SAN DIEGO                                     CA         92128     Condominium                                   211700               20060401         71.76                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    206000          1008.541667                360                           358                                          5.625      0          0          0.25                                    5.875 HOUSTON                                       TX         77019     PUD                                           206000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    137600          659.3333333                360                           358                                            5.5      0          0          0.25                                     5.75 GALVESTON                                     TX         77550     2-4 Family                                    137600               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 175585.85                958.3                360                           358                                          4.875      0          0          0.25                                    5.125 FT MITCHELL                                   KY         41017     Single Family                                 176000               20060301         78.22                    No MI                    100016000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                 112987.54          529.6290937                360                           358                                          5.375      0          0          0.25                                    5.625 WEST VALLEY                                   UT         84120     Single Family                                 113050               20060301         75.37                    No MI                    100016000000000000             2.25                20130201                     10.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    350000                 1750                360                           358                                           5.75      0          0          0.25                                        6 VACAVILLE                                     CA         95687     Single Family                                 350000               20060301         77.78                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 183998.74          958.3267708                360                           358                                              6      0          0          0.25                                     6.25 PANAMA CITY                                   FL         32413     PUD                                           184000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 416999.88          2171.874375                360                           358                                              6      0          0          0.25                                     6.25 RESTON                                        VA         20190     Condominium                                   417000               20060301         75.82                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    210401          1205.422396                360                           359                                          6.625      0          0          0.25                                    6.875 MESA                                          AZ         85206     PUD                                           210401               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    346900          1698.364583                360                           358                                          5.625      0          0          0.25                                    5.875 ORANGE                                        CA         92869     Condominium                                   347000               20060301         73.05                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    309000             1609.375                360                           358                                              6      0          0          0.25                                     6.25 LANGLEY                                       WA         98260     Single Family                                 309000               20060301         75.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    356000          1854.166667                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89149     PUD                                           356000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                 222298.53          1157.804844                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89156     Single Family                                 222300               20060301         90.00               United Guaranty               100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    250400          1304.166667                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89129     Single Family                                 250400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G03                                    267200                 1503                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89131     PUD                                           267200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    354220          1697.304167                360                           359                                            5.5      0          0          0.25                                     5.75 SHERWOOD                                      OR         97140     PUD                                           354220               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                 251520.53              1551.61                360                           358                                              6      0          0          0.25                                     6.25 SANTA FE                                      NM         87506     Single Family                                 252000               20060301         73.39                    No MI                                                   2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                 131999.02          714.9946917                360                           358                                           6.25      0          0          0.25                                      6.5 BLACHLY                                       OR         97412     Single Family                                 132000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    129600                  621                360                           359                                            5.5      0          0          0.25                                     5.75 PELZER                                        SC         29669     Single Family                                 129600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    151000          786.4583333                360                           358                                              6      0          0          0.25                                     6.25 INDIAN ORCHARD                                MA         1151      2-4 Family                                    151000               20060301         69.91                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    320000                 2000                360                           359                                           7.25      0          0          0.25                                      7.5 MISSION VIEJO                                 CA         92691     Condominium                                   320000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    272000                 1700                360                           359                                           7.25      0          0          0.25                                      7.5 MORENO VALLEY                                 CA         92557     Single Family                                 272000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    215000          1030.208333                360                           358                                            5.5      0          0          0.25                                     5.75 ONTARIO                                       CA         91764     Condominium                                   215000               20060301         74.14                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     84000                  385                360                           358                                           5.25      0          0          0.25                                      5.5 PORTLAND                                      OR         97225     Condominium                                    84000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    320000          1466.666667                360                           358                                           5.25      0          0          0.25                                      5.5 FOLSOM                                        CA         95630     Single Family                                 320000               20060301         52.89                    No MI                    100016000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 394977.76           1851.45825                360                           358                                          5.375      0          0          0.25                                    5.625 ACAMPO                                        CA         95220     Single Family                                 400000               20060301         76.56                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    239910          1074.596875                360                           358                                          5.125      0          0          0.25                                    5.375 BROOKEVILLE                                   MD         20833     PUD                                           239910               20060301         53.31                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  203991.2          1168.699583                360                           358                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89113     PUD                                           203992               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    225000            1101.5625                360                           358                                          5.625      0          0          0.25                                    5.875 LOS ANGELES                                   CA         90064     Single Family                                 225000               20060301         30.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    245950          1485.947917                360                           359                                              7      0          0          0.25                                     7.25 STAR                                          ID         83669     PUD                                           245950               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    372000              1898.75                360                           358                                          5.875      0          0          0.25                                    6.125 SIMI VALLEY                                   CA         93063     Single Family                                 372000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    127992             813.2825                360                           358                                          7.375      0          0          0.25                                    7.625 WINTER GARDEN                                 FL         34787     Condominium                                   127992               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    400000                 2125                360                           358                                          6.125      0          0          0.25                                    6.375 WINDERMERE                                    FL         34786     PUD                                           400000               20060301         78.71                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    400000          2541.666667                360                           359                                          7.375      0          0          0.25                                    7.625 LAHAINA                                       HI         96761     Condominium                                   400000               20060401         62.02                    No MI                    100016000000000000             2.25                20130301                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    348000               2102.5                360                           358                                              7      0          0          0.25                                     7.25 TUALATIN                                      OR         97062     Single Family                                 348000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 239633.64              1657.62                360                           358                                          7.125      0          0          0.25                                    7.375 ESTERO                                        FL         33928     PUD                                           240000               20060301         44.09                    No MI                    100016000000000000             2.25                20160201                     12.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    322868          1782.500417                360                           359                                          6.375      0          0          0.25                                    6.625 MERCED                                        CA         95340     Single Family                                 322868               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    137000          841.9791667                360                           358                                          7.125      0          0          0.25                                    7.375 MACOMB                                        MI         48044     Single Family                                 137000               20060301         40.90                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    302029          1824.758542                360                           358                                              7      0          0          0.25                                     7.25 YORBA LINDA                                   CA         92887     Condominium                                   302029               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    388800               1822.5                360                           358                                          5.375      0          0          0.25                                    5.625 NASHVILLE                                     TN         37204     Condominium                                   388800               20060301         79.00                    No MI                    100134000000000000             2.25                20130201                     10.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    156000                812.5                360                           359                                              6      0          0          0.25                                     6.25 BROADVIEW HEIGHTS                             OH         44147     Condominium                                   156000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    311900           1851.90625                360                           359                                          6.875      0          0          0.25                                    7.125 LAKE ELSINORE                                 CA         92530     Single Family                                 311900               20060401         79.99                    No MI                    100134000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    188720          963.2583333                360                           358                                          5.875      0          0          0.25                                    6.125 AVONDALE                                      AZ         85323     PUD                                           188720               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    236676           1208.03375                360                           358                                          5.875      0          0          0.25                                    6.125 BAKERSFIELD                                   CA         93312     Single Family                                 236676               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    159300            779.90625                360                           358                                          5.625      0          0          0.25                                    5.875 HENDERSON                                     NV         89015     Single Family                                 159300               20060301         57.41                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    248000          1343.333333                360                           358                                           6.25      0          0          0.25                                      6.5 APPLE VALLEY                                  CA         92307     Single Family                                 248000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    188000          1077.083333                360                           359                                          6.625      0          0          0.25                                    6.875 RIVERVIEW                                     FL         33569     PUD                                           188000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    269000          1457.083333                360                           358                                           6.25      0          0          0.25                                      6.5 ROSWELL                                       GA         30075     PUD                                           269000               20060301         75.56                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 337687.45          1653.261474                360                           358                                          5.625      0          0          0.25                                    5.875 MURRIETA                                      CA         92563     Single Family                                 338000               20060301         71.92                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 199966.19          1249.788688                360                           358                                           7.25      0          0          0.25                                      7.5 PHOENIX                                       AZ         85040     PUD                                           200000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    139120              826.025                360                           358                                          6.875      0          0          0.25                                    7.125 RIVERTON                                      UT         84065     Single Family                                 139120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    315488          1314.533333                360                           359                                           4.75      0          0          0.25                                        5 RESTON                                        VA         20190     Condominium                                   315488               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 231534.86          1302.383588                360                           358                                            6.5      0          0          0.25                                     6.75 WOODBRIDGE                                    VA         22193     PUD                                           231600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    208000          953.3333333                360                           358                                           5.25      0          0          0.25                                      5.5 CHICAGO                                       IL         60637     2-4 Family                                    208000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    294720               1504.3                360                           359                                          5.875      0          0          0.25                                    6.125 ALEXANDRIA                                    VA         22304     Condominium                                   294720               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    148000          678.3333333                360                           359                                           5.25      0          0          0.25                                      5.5 TACOMA                                        WA         98408     Single Family                                 148000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    340000              1806.25                360                           359                                          6.125      0          0          0.25                                    6.375 LAKEWOOD                                      CA         90713     Single Family                                 340000               20060401         45.33                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    140000          802.0833333                360                           358                                          6.625      0          0          0.25                                    6.875 PORT SAINT LUCIE                              FL         34952     Single Family                                 140000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                  227994.9          1377.469188                360                           358                                              7      0          0          0.25                                     7.25 FRESNO                                        CA         93722     Single Family                                 228000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    230000                 1150                360                           358                                           5.75      0          0          0.25                                        6 SAN MATEO                                     CA         94401     Condominium                                   230000               20060301         78.77                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    163400            1072.3125                360                           358                                          7.045    0.58         0          0.25                                    7.875 WOLVERINE LAKE                                MI         48390     Single Family                                 163400               20060301         95.00                     YES                     100016000000000000             3.125               20110201                     12.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    213750          1224.609375                360                           358                                          6.625      0          0          0.25                                    6.875 HELOTES                                       TX         78023     PUD                                           213750               20060301         95.00               Radian Guaranty               100016000000000000             2.25                20160201                     11.875     2.295               2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    284000          1745.416667                360                           358                                          7.125      0          0          0.25                                    7.375 KAILUA-KONA                                   HI         96740     Condominium                                   284000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    198000             1051.875                360                           359                                          6.125      0          0          0.25                                    6.375 LONGMONT                                      CO         80501     Single Family                                 198000               20060401         77.04                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                 204662.94              1363.87                360                           358                                           6.75      0          0          0.25                                        7 SAN DIEGO                                     CA         92130     Condominium                                   205000               20060301         46.65                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    100000          552.0833333                360                           358                                          6.375      0          0          0.25                                    6.625 VANCOUVER                                     WA         98662     PUD                                           100000               20060301         32.73                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 384578.59              2185.99                360                           359                                           5.25      0          0          0.25                                      5.5 FRISCO                                        TX         75034     PUD                                           385000               20060401         79.38                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    370000             1965.625                360                           359                                          6.125      0          0          0.25                                    6.375 NEWTON                                        MA         2458      Single Family                                 370000               20060401         75.51                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                     83920          454.5666667                360                           359                                           6.25      0          0          0.25                                      6.5 TAMPA                                         FL         33614     Condominium                                    83920               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    300000               1437.5                360                           359                                            5.5      0          0          0.25                                     5.75 SAN ANTONIO                                   TX         78258     PUD                                           300000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                  90581.53          500.0855302                360                           359                                          6.375      0          0          0.25                                    6.625 DALLAS                                        TX         75228     Single Family                               90581.53               20060401         86.27               United Guaranty               100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    415520          2250.733333                360                           359                                           6.25      0          0          0.25                                      6.5 CITY OF MIAMI                                 FL         33131     Condominium                                   415520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    196000              1041.25                360                           359                                          6.125      0          0          0.25                                    6.375 NEW ALBANY                                    OH         43054     PUD                                           196000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                  220740.2          1195.676083                360                           359                                           6.25      0          0          0.25                                      6.5 EUGENE                                        OR         97404     Single Family                                 220800               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                     70000              328.125                360                           358                                          5.375      0          0          0.25                                    5.625 MIAMI                                         FL         33186     Condominium                                    70000               20060301         44.30                    No MI                    100016000000000000             2.25                20160201                     10.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    188000          920.4166667                360                           359                                          5.625      0          0          0.25                                    5.875 MIAMI                                         FL         33196     PUD                                           188000               20060401         68.36                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                 249784.75               1621.5                360                           359                                            6.5      0          0          0.25                                     6.75 RENO                                          NV         89509     PUD                                           250000               20060401         46.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    128000                  640                360                           358                                           5.75      0          0          0.25                                        6 LAKEWOOD                                      NJ         8701      Single Family                                 128000               20060301         37.65                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    156600             995.0625                360                           358                                          6.885    0.49         0          0.25                                    7.625 DECATUR                                       GA         30032     Single Family                                 156600               20060301         90.00                Republic MIC                 100016000000000000             2.875               20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    177200          922.9166667                360                           358                                              6      0          0          0.25                                     6.25 AURORA                                        CO         80012     Single Family                                 177200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    141100            661.40625                360                           358                                          5.375      0          0          0.25                                    5.625 SATELLITE BEACH                               FL         32937     Single Family                                 141300               20060301         44.86                    No MI                    100016000000000000             2.25                20130201                     10.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    230000          1389.583333                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60629     2-4 Family                                    230000               20060301         60.53                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    300000              1656.25                360                           358                                          6.375      0          0          0.25                                    6.625 GILBERT                                       AZ         85234     PUD                                           300000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    108000               618.75                360                           358                                          6.625      0          0          0.25                                    6.875 CAYCE                                         SC         29033     Single Family                                 108000               20060301         86.06               United Guaranty               100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    194260          951.0645833                360                           359                                          5.625      0          0          0.25                                    5.875 BEAUMONT                                      CA         92223     PUD                                           194260               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                  140691.9               997.99                360                           357                                          7.375      0          0          0.25                                    7.625 ARLINGTON                                     WA         98223     PUD                                           141000               20060201         75.00                    No MI                    100134000000000000             2.25                20110101                     13.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 131150.13               906.51                360                           359                                          7.125      0          0          0.25                                    7.375 MERIDEN                                       CT         6450      2-4 Family                                    131250               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    226000          1294.791667                360                           358                                          6.625      0          0          0.25                                    6.875 TUALATIN                                      OR         97062     Single Family                                 226000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    139993          831.2084375                360                           358                                          6.875      0          0          0.25                                    7.125 ORLANDO                                       FL         32829     Condominium                                   139993               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    295200              1445.25                360                           358                                          5.625      0          0          0.25                                    5.875 SACRAMENTO                                    CA         95831     Single Family                                 295200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    326000          1596.041667                360                           358                                          5.625      0          0          0.25                                    5.875 PINE CITY                                     MN         55063     Single Family                                 326000               20060301         75.81                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 264968.88           1380.04625                360                           359                                              6      0          0          0.25                                     6.25 KISSIMMEE                                     FL         34746     PUD                                           265000               20060401         79.83                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    167000             991.5625                360                           358                                          6.875      0          0          0.25                                    7.125 OAK CREEK                                     WI         53154     Single Family                                 167000               20060301         69.87                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    212000          1214.583333                360                           358                                          6.625      0          0          0.25                                    6.875 SAINT AUGUSTINE                               FL         32084     PUD                                           212000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    203500          975.1041667                360                           358                                            5.5      0          0          0.25                                     5.75 SAN JOSE                                      CA         95127     Condominium                                   203500               20060301         40.70                    No MI                    100016000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    114400          560.0833333                360                           358                                          5.625      0          0          0.25                                    5.875 SAN BERNARDINO                                CA         92407     Single Family                                 114400               20060301         45.76                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    289000          1324.583333                360                           359                                           4.58    0.67         0          0.25                                      5.5 SACRAMENTO                                    CA         95842     Single Family                                 289000               20060401         88.92                Republic MIC                 100016000000000000             2.875               20110301                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    313200              1500.75                360                           359                                            5.5      0          0          0.25                                     5.75 MORENO VALLEY                                 CA         92553     Single Family                                 313200               20060401         77.52                    No MI                    100016000000000000             2.25                20130301                      10.75     1.955               2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                  96950.01          474.6510906                360                           358                                          5.625      0          0          0.25                                    5.875 BIG BEAR CITY                                 CA         92314     Single Family                                  97000               20060301         49.24                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    136500            753.59375                360                           358                                          6.045    0.33         0          0.25                                    6.625 WEST VALLEY CITY                              UT         84119     Single Family                                 136500               20060301         86.94                     PMI                     100016000000000000             2.75                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    306000              1721.25                360                           359                                           6.01    0.49         0          0.25                                     6.75 MANASSAS                                      VA         20110     PUD                                           306000               20060401         90.00                Republic MIC                 100016000000000000             2.875               20110301                      11.75      2.17               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    340000          1841.666667                360                           358                                           6.25      0          0          0.25                                      6.5 BAKERSFIELD                                   CA         93301     Single Family                                 340000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5     2.135               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    192000                  940                360                           358                                          5.625      0          0          0.25                                    5.875 GRESHAM                                       OR         97080     Single Family                                 192000               20060301         78.37                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    440104          2108.831667                360                           358                                            5.5      0          0          0.25                                     5.75 EWA BEACH                                     HI         96706     PUD                                           440104               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    243672             1472.185                360                           358                                              7      0          0          0.25                                     7.25 LIHUE                                         HI         96766     Condominium                                   243672               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    204000               1232.5                360                           359                                              7      0          0          0.25                                     7.25 LAKE ARROWHEAD                                CA         92352     Single Family                                 204000               20060401         78.76                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    403000                 2015                360                           358                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89138     PUD                                           403000               20060301         79.02                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    180000                937.5                360                           358                                              6      0          0          0.25                                     6.25 CHICAGO                                       IL         60613     Condominium                                   180000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    212500          1283.854167                360                           358                                              7      0          0          0.25                                     7.25 SURPRISE                                      AZ         85379     PUD                                           212500               20060301         69.44                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    183920              1034.55                360                           358                                            6.5      0          0          0.25                                     6.75 LOGANVILLE                                    GA         30052     PUD                                           183920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    102240                532.5                360                           359                                              6      0          0          0.25                                     6.25 SNELLVILLE                                    GA         30078     Single Family                                 102240               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    183000             972.1875                360                           359                                          6.125      0          0          0.25                                    6.375 MESA                                          AZ         85208     PUD                                           183000               20060401         71.76                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 132271.09          771.5813583                360                           358                                           6.75      0          0          0.25                                        7 MAGGIE VALLEY                                 NC         28751     Single Family                                 132320               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    117700            698.84375                360                           358                                          6.875      0          0          0.25                                    7.125 CALDWELL                                      ID         83607     Single Family                                 117700               20060301         63.62                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    217600          974.6666667                360                           358                                          5.125      0          0          0.25                                    5.375 PERRIS                                        CA         92571     Single Family                                 217600               20060301         60.95                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    341700           1601.71875                360                           358                                          5.375      0          0          0.25                                    5.625 PORTLAND                                      OR         97229     PUD                                           341700               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    248392          1500.701667                360                           358                                              7      0          0          0.25                                     7.25 VANCOUVER                                     WA         98683     PUD                                           248392               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    371000          1893.645833                360                           358                                          5.875      0          0          0.25                                    6.125 OXNARD                                        CA         93033     Single Family                                 371000               20060301         65.09                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    176000          861.6666667                360                           359                                          5.625      0          0          0.25                                    5.875 FOREST                                        VA         24551     Single Family                                 176000               20060401         79.28                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    234000             1438.125                360                           358                                          7.125      0          0          0.25                                    7.375 HUNTERSVILLE                                  NC         28078     PUD                                           234000               20060301         90.00                Republic MIC                 100134000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 374190.26          1948.907604                360                           357                                              6      0          0          0.25                                     6.25 ROCKVILLE                                     MD         20851     PUD                                           376400               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    417000            2215.3125                360                           358                                          6.125      0          0          0.25                                    6.375 MONROVIA                                      CA         91016     PUD                                           417000               20060301         69.50                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    181000          923.8541667                360                           358                                          5.875      0          0          0.25                                    6.125 LOS ANGELES                                   CA         90016     Single Family                                 181000               20060301         40.22                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    110400                609.5                360                           358                                          6.375      0          0          0.25                                    6.625 SAINT CLAIR SHORES                            MI         48081     Single Family                                 110400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    265000          1435.416667                360                           358                                           6.25      0          0          0.25                                      6.5 ALBUQUERQUE                                   NM         87106     Single Family                                 265000               20060301         63.86                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    201768            1197.9975                360                           358                                          6.875      0          0          0.25                                    7.125 HOMOSASSA                                     FL         34446     PUD                                           201768               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  67519.56           407.930675                360                           358                                              7      0          0          0.25                                     7.25 TAMPA                                         FL         33614     Condominium                                    67520               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    330000              1581.25                360                           358                                            5.5      0          0          0.25                                     5.75 SAN BERNARDINO                                CA         92407     Single Family                                 330000               20060301         76.74                    No MI                    100016000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    244304          1170.623333                360                           358                                            5.5      0          0          0.25                                     5.75 LITTLETON                                     CO         80124     PUD                                           244304               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    197800          968.3958333                360                           358                                          5.625      0          0          0.25                                    5.875 COLTON                                        CA         92324     Single Family                                 197800               20060301         56.51                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    199920               957.95                360                           358                                            5.5      0          0          0.25                                     5.75 EDMONDS                                       WA         98020     Condominium                                   199920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 289756.37              1905.09                360                           359                                          6.625      0          0          0.25                                    6.875 MURRIETA                                      CA         92563     Single Family                                 290000               20060401         62.37                    No MI                    100134000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                 135722.94               810.41                360                           358                                          5.625      0          0          0.25                                    5.875 WARREN                                        OH         44481     Single Family                                 137000               20060301         69.54                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    292000          1581.666667                360                           358                                           6.25      0          0          0.25                                      6.5 MORENO VALLEY                                 CA         92553     Single Family                                 292000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    170300          993.4166667                360                           358                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89117     Condominium                                   170300               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                  235884.7          1154.852177                360                           357                                          5.625      0          0          0.25                                    5.875 PHOENIX                                       AZ         85032     Single Family                                 236000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    187200                994.5                360                           358                                          6.125      0          0          0.25                                    6.375 APOPKA                                        FL         32712     PUD                                           187200               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    198320          1218.841667                360                           359                                          7.125      0          0          0.25                                    7.375 ORLANDO                                       FL         32839     Condominium                                   198320               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    331774          1797.109167                360                           358                                           6.25      0          0          0.25                                      6.5 RIVERSIDE                                     CA         92503     PUD                                           331774               20060301         80.00                    No MI                    100016000000000000             2.375               20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    365000            1710.9375                360                           356                                          5.375      0          0          0.25                                    5.625 COCONUT CREEK                                 FL         33073     PUD                                           365000               20060101         84.88               United Guaranty               100016000000000000             2.25                20101201                     10.625     2.125               2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    255920          1252.941667                360                           358                                          5.625      0          0          0.25                                    5.875 STICKNEY                                      IL         60402     2-4 Family                                    255920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    340876          1846.411667                360                           358                                           6.25      0          0          0.25                                      6.5 HENDERSON                                     NV         89015     PUD                                           340876               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    411000            2183.4375                360                           358                                          6.125      0          0          0.25                                    6.375 KLAMATH FALLS                                 OR         97601     Single Family                                 411000               20060301         79.96                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    133000              748.125                360                           356                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89122     Single Family                                 133000               20060101         66.50                    No MI                    100134000000000000             2.25                20151201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G05                                 127897.22          692.7766083                360                           358                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32812     Condominium                                   127920               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    140400                  702                360                           357                                           5.75      0          0          0.25                                        6 KENNESAW                                      GA         30144     Single Family                                 140400               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    320000                 1700                360                           358                                          6.125      0          0          0.25                                    6.375 LOMPOC                                        CA         93436     PUD                                           320000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                     91600               515.25                360                           356                                            6.5      0          0          0.25                                     6.75 HOUSTON                                       TX         77084     PUD                                            91600               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G05                                 113427.04                  804                360                           358                                          7.375      0          0          0.25                                    7.625 MELBOURNE                                     FL         32903     Condominium                                   113592               20060301         80.00                    No MI                    100016000000000000             2.75                20160201                     12.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    130320              692.325                360                           358                                          6.125      0          0          0.25                                    6.375 JACKSONVILLE                                  FL         32246     Condominium                                   130320               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                     64000                  400                360                           356                                           7.25      0          0          0.25                                      7.5 FOREST PARK                                   GA         30297     Single Family                                  64000               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    231500            1012.8125                360                           357                                              5      0          0          0.25                                     5.25 AUBURN                                        CA         95603     Condominium                                   231500               20060201         75.90                    No MI                    100016000000000000             2.25                20110101                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    263200              1398.25                360                           358                                          6.125      0          0          0.25                                    6.375 LAWRENCEVILLE                                 GA         30045     PUD                                           263200               20060301         78.80                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    188000          1096.666667                360                           358                                           6.75      0          0          0.25                                        7 JOSHUA TREE                                   CA         92252     Single Family                                 188000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 311999.01          1949.993813                360                           359                                           7.25      0          0          0.25                                      7.5 SOLEDAD                                       CA         93960     PUD                                           312000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 181641.03              1006.51                360                           357                                              5      0          0          0.25                                     5.25 DUBLIN                                        OH         43016     PUD                                           182271               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    276000                 1380                360                           359                                           5.75      0          0          0.25                                        6 ROCKLAND                                      MA         2370      Single Family                                 276000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    129600                526.5                360                           359                                          4.625      0          0          0.25                                    4.875 OLATHE                                        KS         66061     Condominium                                   129600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      9.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 247870.21              1547.82                360                           359                                          6.125      0          0          0.25                                    6.375 DAVENPORT                                     FL         33896     PUD                                           248100               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                 398741.13              2334.29                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89178     PUD                                           400000               20060201         76.49                    No MI                    100134000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    140000          802.0833333                360                           357                                          6.625      0          0          0.25                                    6.875 LEAGUE CITY                                   TX         77573     PUD                                           140000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G01                                    314389          1702.940417                360                           358                                           6.25      0          0          0.25                                      6.5 ZIONSVILLE                                    IN         46077     PUD                                           314389               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                     50400               309.75                360                           359                                          7.125      0          0          0.25                                    7.375 VIDALIA                                       GA         30474     Single Family                                  50400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    228000              1306.25                360                           358                                          6.625      0          0          0.25                                    6.875 PEMBROKE PINES                                FL         33029     PUD                                           228000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    186320          1009.233333                360                           358                                           6.25      0          0          0.25                                      6.5 DAVENPORT                                     FL         33896     Condominium                                   186320               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    176000          971.6666667                360                           357                                          6.375      0          0          0.25                                    6.625 ARVADA                                        CO         80005     Single Family                                 176000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                 146088.99              1025.12                360                           356                                           6.72    0.53         0          0.25                                      7.5 FRASER                                        MI         48026     Single Family                                 146610               20060101         90.00                Republic MIC                 100016000000000000             2.875               20101201                       12.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    120000                  675                360                           358                                            6.5      0          0          0.25                                     6.75 BRAWLEY                                       CA         92227     Single Family                                 120000               20060301         58.54                    No MI                    100134000000000000             2.25                20110201                      11.75     2.095               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    112000                  700                360                           358                                           7.25      0          0          0.25                                      7.5 LAUDERHILL                                    FL         33319     Condominium                                   112000               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 124031.18           775.194875                360                           357                                           7.25      0          0          0.25                                      7.5 KISSIMMEE                                     FL         34758     PUD                                           124064               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                     99920                624.5                360                           357                                           7.25      0          0          0.25                                      7.5 NAMPA                                         ID         83651     Single Family                                  99920               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G05                                    251000          1385.729167                360                           357                                          6.375      0          0          0.25                                    6.625 SAN DIEGO                                     CA         92107     Condominium                                   251200               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G05                                    368000          1916.666667                360                           358                                              6      0          0          0.25                                     6.25 LEMON GROVE                                   CA         91945     Single Family                                 368000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    128680          777.4416667                360                           356                                              7      0          0          0.25                                     7.25 LARGO                                         FL         33774     Condominium                                   128680               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    156400          798.2916667                360                           356                                          5.875      0          0          0.25                                    6.125 WESTERVILLE                                   OH         43081     Single Family                                 156400               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G05                                    326050          1800.067708                360                           359                                          6.375      0          0          0.25                                    6.625 MURRIETA                                      CA         92562     PUD                                           326050               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    319200               1130.5                360                           358                                              4      0          0          0.25                                     4.25 INDIAN HEAD                                   MD         20640     Single Family                                 319200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    160000                  800                360                           358                                           5.75      0          0          0.25                                        6 DEKALB                                        IL         60115     Single Family                                 160000               20060301         77.71                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 104772.94          676.6585708                360                           356                                            7.5      0          0          0.25                                     7.75 GLENDALE                                      AZ         85306     Condominium                                   104800               20060101         80.00                    No MI                    100134000000000000             2.25                20121201                      12.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20351201           CWHL
     GROUP III      G01                                    198524          847.8629167                360                           358                                          4.875      0          0          0.25                                    5.125 DENVER                                        CO         80204     Condominium                                   198524               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    111837           675.681875                360                           357                                              7      0          0          0.25                                     7.25 BREMERTON                                     WA         98312     Condominium                                   111837               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    316263          1943.699688                360                           359                                          7.125      0          0          0.25                                    7.375 SAN JACINTO                                   CA         92582     Single Family                                 316263               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    305600          1591.666667                360                           357                                           5.51    0.49         0          0.25                                     6.25 MADERA                                        CA         93637     Single Family                                 306000               20060201         90.00                Republic MIC                 100016000000000000             2.875               20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    340150          1807.046875                360                           358                                          6.125      0          0          0.25                                    6.375 RIVERSIDE                                     CA         92509     PUD                                           340150               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375     2.135               2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    108000               618.75                360                           358                                          6.625      0          0          0.25                                    6.875 MINNEAPOLIS                                   MN         55408     Condominium                                   108000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    116400                  679                360                           359                                           6.75      0          0          0.25                                        7 PENSACOLA                                     FL         32534     Single Family                                 116400               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    182400                 1026                360                           359                                            6.5      0          0          0.25                                     6.75 CHANDLER                                      AZ         85226     PUD                                           182400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    179192          1138.615833                360                           359                                          7.375      0          0          0.25                                    7.625 MURRIETA                                      CA         92562     Condominium                                   179192               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    291192              1819.95                360                           357                                           7.25      0          0          0.25                                      7.5 DAVENPORT                                     FL         33896     PUD                                           291192               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    160995          922.3671875                360                           358                                          6.625      0          0          0.25                                    6.875 WEST PALM BEACH                               FL         33401     Condominium                                   160995               20060301         70.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 256418.79              1540.84                360                           358                                           5.75      0          0          0.25                                        6 HOWELL                                        NJ         7731      Single Family                                 257000               20060301         61.48                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    311920               1559.6                360                           356                                           5.75      0          0          0.25                                        6 ATLANTA                                       GA         30349     PUD                                           311920               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G05                                    119120              632.825                360                           359                                          6.125      0          0          0.25                                    6.375 MURRELLS INLET                                SC         29576     Condominium                                   119120               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                 307385.23              1846.62                360                           358                                           5.75      0          0          0.25                                        6 WEST WARWICK                                  RI         2893      2-4 Family                                    308000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 323717.99          1517.428078                360                           358                                          4.885    0.49         0          0.25                                    5.625 SACRAMENTO                                    CA         95838     Single Family                                 324000               20060301         90.00                Republic MIC                 100016000000000000             2.875               20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    148000          678.3333333                360                           358                                           5.25      0          0          0.25                                      5.5 PARADISE                                      CA         95969     Single Family                                 148000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       10.5     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    344000          2006.666667                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         91306     Condominium                                   344000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    138560          750.5333333                360                           358                                           6.25      0          0          0.25                                      6.5 ARVIN                                         CA         93203     Single Family                                 138560               20060301         79.54                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                 133207.17               789.58                360                           358                                          5.625      0          0          0.25                                    5.875 MINNEAPOLIS                                   MN         55408     Condominium                                   133480               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    241000            1280.3125                360                           356                                          6.125      0          0          0.25                                    6.375 CHARDON                                       OH         44024     Single Family                                 241000               20060101         71.94                    No MI                    100016000000000000             2.25                20101201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    328000          1879.166667                360                           357                                          6.625      0          0          0.25                                    6.875 FREMONT                                       CA         94536     Condominium                                   328000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                 423540.78          2073.585069                360                           357                                          5.625      0          0          0.25                                    5.875 WEST PALM BEACH                               FL         33401     2-4 Family                                    423750               20060201         75.00                    No MI                    100016000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    246400          1283.333333                360                           357                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89031     PUD                                           246400               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                    150000               843.75                360                           358                                            6.5      0          0          0.25                                     6.75 WILTON                                        NH         3086      2-4 Family                                    150000               20060301         37.50                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 337215.39              2109.68                360                           357                                          6.125      0          0          0.25                                    6.375 WINDERMERE                                    FL         34786     PUD                                           338160               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    216800          1174.333333                360                           358                                           6.25      0          0          0.25                                      6.5 STEAMBOAT SPRINGS                             CO         80487     Condominium                                   216800               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G03                                 367933.28          1992.971933                360                           358                                           6.25      0          0          0.25                                      6.5 KAILUA KONA                                   HI         96740     Single Family                                 489373               20060301         73.59                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    138303          878.8003125                360                           357                                          7.375      0          0          0.25                                    7.625 PUNTA GORDA                                   FL         33983     Condominium                                   138303               20060201         90.00               United Guaranty               100016000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    207810          1277.165625                360                           357                                          7.125      0          0          0.25                                    7.375 PEMBROKE PINES                                FL         33025     Condominium                                   207810               20060201         90.00               United Guaranty               100016000000000000             2.25                20130101                     12.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                    342800          1321.208333                360                           358                                          4.375      0          0          0.25                                    4.625 SAN MARCOS                                    CA         92069     Single Family                                 343000               20060301         68.60                    No MI                    100016000000000000             2.25                20110201                      9.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 243948.75          1448.445703                360                           359                                          6.875      0          0          0.25                                    7.125 LOUISVILLE                                    KY         40207     Single Family                                 244000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    216000               1012.5                360                           357                                          5.375      0          0          0.25                                    5.625 EL CAJON                                      CA         92019     Condominium                                   216000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     10.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    201520          923.6333333                360                           358                                           5.25      0          0          0.25                                      5.5 CHULA VISTA                                   CA         91913     Condominium                                   201520               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 251138.12          1203.370158                360                           358                                            5.5      0          0          0.25                                     5.75 SAN DIEGO                                     CA         92122     Condominium                                   252720               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    373600          2023.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92122     Condominium                                   373600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    400000                 2125                360                           359                                          6.125      0          0          0.25                                    6.375 EL CAJON                                      CA         92021     Single Family                                 400000               20060401         76.19                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    248000          1214.166667                360                           359                                          5.625      0          0          0.25                                    5.875 SAN DIEGO                                     CA         92116     Condominium                                   248000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    252000              1338.75                360                           357                                          6.125      0          0          0.25                                    6.375 DAVENPORT                                     FL         33837     PUD                                           252000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G02                                     86250             539.0625                360                           357                                           7.25      0          0          0.25                                      7.5 FORT LAUDERDALE                               FL         33311     Single Family                                  86250               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                 238339.16          1216.522796                360                           358                                          5.875      0          0          0.25                                    6.125 MIAMI                                         FL         33174     PUD                                           238400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    265000          1104.166667                360                           358                                           4.75      0          0          0.25                                        5 WOODBRIDGE                                    VA         22193     Single Family                                 265000               20060301         69.01                    No MI                    100016000000000000             2.25                20110201                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    180000               1087.5                360                           357                                              7      0          0          0.25                                     7.25 BEAVERTON                                     OR         97005     Single Family                                 180000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G03                                  201186.6          1110.717688                360                           352                                          5.785    0.59         0          0.25                                    6.625 MIAMI                                         FL         33177     Single Family                                 201400               20050901         95.00                Republic MIC                 100016000000000000             3.125               20120801                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20350801           CWHL
     GROUP III      G03                                    164350          958.7083333                360                           354                                           6.16    0.59         0          0.25                                        7 SOUTH RIVER                                   NJ         8882      Single Family                                 164350               20051101         95.00                Republic MIC                 100016000000000000             3.125               20121001                         12     2.285               2             First Lien         N            Y           84          No_PP            360              84          N           20351001           CWHL
     GROUP III      G03                                    240000                 1350                360                           357                                            6.5      0          0          0.25                                     6.75 BEAVERTON                                     OR         97007     Condominium                                   240000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                      11.75     2.285               2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                    307664             1634.465                360                           359                                          6.125      0          0          0.25                                    6.375 LYNNWOOD                                      WA         98037     PUD                                           307664               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    312000               1722.5                360                           357                                          6.375      0          0          0.25                                    6.625 STOCKTON                                      CA         95209     Single Family                                 312000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    110400                540.5                360                           358                                          5.625      0          0          0.25                                    5.875 PHOENIX                                       AZ         85016     Condominium                                   110500               20060301         42.50                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    216000               1372.5                360                           358                                          7.375      0          0          0.25                                    7.625 TORRANCE                                      CA         90502     Condominium                                   216000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    384750          2204.296875                360                           358                                          6.625      0          0          0.25                                    6.875 ROSEVILLE                                     CA         95747     PUD                                           384750               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    373700          1790.645833                360                           359                                            5.5      0          0          0.25                                     5.75 ROSEVILLE                                     CA         95747     PUD                                           373700               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    298900            1307.6875                360                           358                                              5      0          0          0.25                                     5.25 RED BLUFF                                     CA         96080     Single Family                                 298900               20060301         72.90                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    368180          1802.547917                360                           358                                          5.625      0          0          0.25                                    5.875 MERCED                                        CA         95348     Single Family                                 368180               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    168750          1001.953125                360                           357                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89128     Condominium                                   168750               20060201         79.98                    No MI                    100016000000000000             2.25                20130101                     12.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                 111876.85          489.4612188                360                           359                                              5      0          0          0.25                                     5.25 GROVE CITY                                    OH         43123     PUD                                           111880               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     91600               515.25                360                           356                                            6.5      0          0          0.25                                     6.75 HOUSTON                                       TX         77084     PUD                                            91600               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G03                                  130773.8               849.66                360                           358                                            6.5      0          0          0.25                                     6.75 PRINCETON                                     MN         55371     Single Family                                 131000               20060301         59.55                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    453182          2218.703542                360                           358                                          5.625      0          0          0.25                                    5.875 EWA BEACH                                     HI         96706     PUD                                           453182               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    242240          1463.533333                360                           356                                              7      0          0          0.25                                     7.25 MIRAMAR                                       FL         33025     Condominium                                   242240               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                  39929.23               256.12                360                           358                                          6.375      0          0          0.25                                    6.625 INDIANAPOLIS                                  IN         46226     Single Family                                  40000               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                     12.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 215955.56          1169.759283                360                           357                                           6.25      0          0          0.25                                      6.5 POMFRET                                       CT         6259      Single Family                                 216000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                       11.5      2.5                2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                    242250                 1615                360                           356                                           7.17    0.58         0          0.25                                        8 GOODLETTSVILLE                                TN         37072     Single Family                                 242250               20060101         95.00                     YES                     100134000000000000             3.125               20101201                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                 283522.17          1712.946444                360                           358                                              7      0          0          0.25                                     7.25 INDIO                                         CA         92203     PUD                                           283559               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25     2.295               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    292500             1828.125                360                           357                                           7.25      0          0          0.25                                      7.5 FORT LAUDERDALE                               FL         33308     2-4 Family                                    292500               20060201         75.00                    No MI                    100134000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    402850          2307.994792                360                           358                                          6.625      0          0          0.25                                    6.875 BEAUMONT                                      CA         92223     PUD                                           402850               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    258400              1372.75                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89131     PUD                                           258400               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    304000          1646.666667                360                           358                                           6.25      0          0          0.25                                      6.5 DENVER                                        CO         80212     Single Family                                 304000               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    388000          2222.916667                360                           358                                          6.625      0          0          0.25                                    6.875 EAST BOSTON                                   MA         2128      2-4 Family                                    388000               20060301         64.99                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    321200          1974.041667                360                           358                                          7.125      0          0          0.25                                    7.375 LAKEVILLE                                     MN         55044     Single Family                                 321200               20060301         87.28                Republic MIC                 100134000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                   1421500           7551.71875                360                           358                                          6.125      0          0          0.25                                    6.375 NEWPORT BEACH                                 CA         92657     PUD                                          1421500               20060301         79.98                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                 470624.72          2549.217233                360                           358                                           6.25      0          0          0.25                                      6.5 SAN MARCOS                                    CA         92078     Single Family                                 470625               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                 603133.52          2764.361967                360                           358                                           5.25      0          0          0.25                                      5.5 SAN MARCOS                                    CA         92078     PUD                                           603169               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       10.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                1499999.24          8437.495725                360                           357                                            6.5      0          0          0.25                                     6.75 ATLANTA                                       GA         30327     Single Family                                1500000               20060201         62.50                    No MI                    100059000000000000             2.25                20130101                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    479200              3144.75                360                           356                                          7.625      0          0          0.25                                    7.875 WESTON                                        FL         33327     PUD                                           479200               20060101         80.00                    No MI                    100177000000000000             2.25                20151201                     13.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G01                                    389000            1823.4375                360                           359                                          5.375      0          0          0.25                                    5.625 RESTON                                        VA         20190     Condominium                                   389000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                     61150          318.4895833                360                           358                                              6      0          0          0.25                                     6.25 RICHMOND HILL                                 GA         31324     PUD                                            61150               20060301         31.77                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                 126458.88               875.43                360                           357                                          7.125      0          0          0.25                                    7.375 KISSIMMEE                                     FL         34746     Condominium                                   126750               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    296900          1793.770833                360                           357                                           6.47    0.53         0          0.25                                     7.25 LAS VEGAS                                     NV         89147     PUD                                           296900               20060201         90.00                Republic MIC                 100016000000000000             2.875               20130101                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                 280242.72              1701.99                360                           358                                           5.75      0          0          0.25                                        6 VERO BEACH                                    FL         32968     Single Family                                 283878               20060301         47.31                    No MI                    100134000000000000             2.25                20110201                         11     2.095               2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    407250          2333.203125                360                           359                                          6.625      0          0          0.25                                    6.875 EDWARDS                                       CO         81632     Single Family                                 407250               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 108811.79               706.97                360                           358                                            6.5      0          0          0.25                                     6.75 NEWPORT NEWS                                  VA         23602     Single Family                                 109000               20060301         51.42                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000                 1875                360                           357                                          5.375      0          0          0.25                                    5.625 RIVERSIDE                                     CA         92508     Single Family                                 400000               20060201         76.19                    No MI                    100016000000000000             2.25                20110101                     10.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    304000                 1710                360                           359                                            6.5      0          0          0.25                                     6.75 SPOKANE                                       WA         99208     Single Family                                 304000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                  46415.71               293.91                360                           358                                           6.25      0          0          0.25                                      6.5 AKRON                                         OH         44320     Single Family                                  46500               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    127775          851.8333333                360                           357                                           7.01    0.74         0          0.25                                        8 SAINT PETERSBURG                              FL         33713     Single Family                                 127775               20060201         95.00                GE Capital MI                100016000000000000             3.25                20110101                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                  99545.89            497.72945                360                           356                                           5.75      0          0          0.25                                        6 BUFFALO GROVE                                 IL         60089     Condominium                                   100000               20060101         40.00                    No MI                    100016000000000000             2.25                20101201                         11      2.26               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G05                                    274000          1512.708333                360                           358                                          6.375      0          0          0.25                                    6.625 MIRAMAR                                       FL         33027     PUD                                           274000               20060301         57.68                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    315000             1903.125                360                           358                                              7      0          0          0.25                                     7.25 BEN LOMOND                                    CA         95005     Single Family                                 315000               20060301         57.80                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    256000          1333.333333                360                           359                                              6      0          0          0.25                                     6.25 HEMET                                         CA         92545     Single Family                                 256000               20060401         72.52                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    392000          2123.333333                360                           357                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90033     Single Family                                 392000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G02                                 399122.34              2271.16                360                           358                                           5.25      0          0          0.25                                      5.5 INDIO                                         CA         92201     Single Family                                 400000               20060301         76.94                    No MI                    100134000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    184000                977.5                360                           357                                          6.125      0          0          0.25                                    6.375 PAWTUCKET                                     RI         2860      Single Family                                 184000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                 172933.96          936.7256167                360                           359                                           6.25      0          0          0.25                                      6.5 HERRIMAN                                      UT         84065     PUD                                           173141               20060401         79.96                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    204000               1147.5                360                           356                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89107     Single Family                                 204000               20060101         80.00                    No MI                    100247000000000000             2.25                20151201                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351201           CWHL
     GROUP III      G05                                    636000              3511.25                360                           356                                          6.375      0          0          0.25                                    6.625 SAN DIEGO                                     CA         92130     Condominium                                   636000               20060101         80.00                    No MI                    100247000000000000             2.25                20151201                     12.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G04                                    649600                 3451                360                           357                                          6.125      0          0          0.25                                    6.375 BOULDER                                       CO         80304     Single Family                                 649600               20060201         80.00                    No MI                    100262000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    889600          4911.333333                360                           357                                          6.375      0          0          0.25                                    6.625 CALABASAS                                     CA         91302     PUD                                           889600               20060201         80.00                    No MI                    100092000000000000             2.25                20160101                     12.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G05                                    220000          1077.083333                360                           358                                          5.625      0          0          0.25                                    5.875 BAKERSFIELD                                   CA         93307     Single Family                                 220000               20060301         89.80                     YES                     100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    396800                 2232                360                           358                                           6.11    0.39         0          0.25                                     6.75 FLAGSTAFF                                     AZ         86001     PUD                                           396800               20060301         89.99                Republic MIC                 100016000000000000             2.75                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                     78400                  490                360                           357                                           7.25      0          0          0.25                                      7.5 LEXINGTON                                     KY         40504     Single Family                                  78400               20060201         76.12                    No MI                    100016000000000000             2.25                20130101                       12.5      2.11               2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G05                                    413200             2195.125                360                           358                                          6.125      0          0          0.25                                    6.375 ARDEN                                         NC         28704     PUD                                           413200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    220500           1309.21875                360                           358                                          6.875      0          0          0.25                                    7.125 MUNSTER                                       IN         46321     Single Family                                 220500               20060301         63.00                    No MI                    100016000000000000             2.25                20130201                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    338320          1550.633333                360                           358                                           5.25      0          0          0.25                                      5.5 FOOTHILL RANCH                                CA         92610     Condominium                                   338320               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    301520               1884.5                360                           358                                           7.25      0          0          0.25                                      7.5 FOOTHILL RANCH                                CA         92610     Condominium                                   301520               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    242320          1464.016667                360                           359                                              7      0          0          0.25                                     7.25 FOOTHILL RANCH                                CA         92610     Condominium                                   242320               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 159929.58           866.285225                360                           358                                           6.25      0          0          0.25                                      6.5 GLENDALE                                      AZ         85302     Single Family                                 160000               20060301         74.42                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    301400          1569.791667                360                           358                                           5.67    0.33         0          0.25                                     6.25 MARTINSBURG                                   WV         25401     Single Family                                 301400               20060301         86.86                     PMI                     100016000000000000             2.75                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    363448          2120.113333                360                           358                                           6.75      0          0          0.25                                        7 YORBA LINDA                                   CA         92887     Condominium                                   363448               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12      2.17               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    231920             1232.075                360                           357                                          6.125      0          0          0.25                                    6.375 WOODLAND                                      CA         95695     Single Family                                 231920               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    250700          1619.104167                360                           357                                           6.88    0.62         0          0.25                                     7.75 LAS VEGAS                                     NV         89129     PUD                                           250700               20060201         94.97                GE Capital MI                100134000000000000             3.125               20110101                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    236000          1425.833333                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60632     2-4 Family                                    236000               20060301         79.46                    No MI                    100016000000000000             2.25                20110201                      12.25     2.255               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    288000                 1710                360                           359                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89108     PUD                                           288000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    149600          716.8333333                360                           359                                            5.5      0          0          0.25                                     5.75 CHICAGO                                       IL         60617     Single Family                                 149600               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    476250          2331.640625                360                           358                                          5.625      0          0          0.25                                    5.875 LAHAINA                                       HI         96761     Single Family                                 476250               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 151695.12           711.070875                360                           357                                          5.375      0          0          0.25                                    5.625 MIDDLEBURG                                    FL         32068     Single Family                                 152000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                  86726.19               507.71                360                           357                                            5.5      0          0          0.25                                     5.75 HARRISON                                      OH         45030     Single Family                                  87000               20060201         75.65                    No MI                    100016000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    312000               1787.5                360                           359                                          6.625      0          0          0.25                                    6.875 OAKLAND                                       CA         94603     Single Family                                 312000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    216179          1125.932292                360                           359                                              6      0          0          0.25                                     6.25 NEW PORT RICHEY                               FL         34652     Single Family                                 216179               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    189440          986.6666667                360                           357                                              6      0          0          0.25                                     6.25 OPELIKA                                       AL         36804     Single Family                                 189440               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    149600                841.5                360                           358                                            6.5      0          0          0.25                                     6.75 CHICAGO                                       IL         60656     Condominium                                   149600               20060301         77.51                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    171000              1068.75                360                           357                                           7.25      0          0          0.25                                      7.5 MELBOURNE                                     FL         32935     Single Family                                 171000               20060201         76.00                    No MI                    100016000000000000             2.25                20160101                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G01                                    112936          552.9158333                360                           359                                          5.625      0          0          0.25                                    5.875 NAMPA                                         ID         83651     PUD                                           112936               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    266000          1357.708333                360                           358                                          5.875      0          0          0.25                                    6.125 RAPID CITY                                    SD         57702     Single Family                                 266000               20060301         70.00                    No MI                    100134000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 365838.76          1943.518413                360                           358                                          5.635    0.49         0          0.25                                    6.375 PERRIS                                        CA         92571     Single Family                                 365850               20060301         90.00                Republic MIC                 100016000000000000             2.875               20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    110250           631.640625                360                           359                                          6.625      0          0          0.25                                    6.875 AURORA                                        CO         80012     Single Family                                 110250               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                     11.875     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    368000          2261.666667                360                           358                                          7.125      0          0          0.25                                    7.375 MADERA                                        CA         93637     Single Family                                 368000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    205000            1089.0625                360                           358                                          6.125      0          0          0.25                                    6.375 RENO                                          NV         89506     PUD                                           205000               20060301         65.50                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    260720          1412.233333                360                           359                                           6.25      0          0          0.25                                      6.5 NAVARRE                                       FL         32566     PUD                                           260720               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    220400          1285.666667                360                           359                                           6.75      0          0          0.25                                        7 HALLANDALE BEACH                              FL         33009     Single Family                                 220400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    140000          670.8333333                360                           358                                            5.5      0          0          0.25                                     5.75 SAINT PAUL                                    MN         55104     Single Family                                 140000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    213550           1201.21875                360                           357                                           5.92    0.58         0          0.25                                     6.75 FITCHBURG                                     MA         1420      2-4 Family                                    214000               20060201         94.27                     YES                     100016000000000000             3.125               20110101                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    131840                  824                360                           359                                           7.25      0          0          0.25                                      7.5 BRIDGEPORT                                    CT         6604      Single Family                                 131840               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5     2.295               2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                 146069.63               986.48                360                           357                                          6.875      0          0          0.25                                    7.125 GOODYEAR                                      AZ         85338     PUD                                           146423               20060201         70.00                    No MI                    100134000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    292500            1401.5625                360                           357                                           5.01    0.49         0          0.25                                     5.75 HEMET                                         CA         92545     Single Family                                 292500               20060201         90.00                Republic MIC                 100016000000000000             2.875               20110101                      10.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    239200          1245.833333                360                           358                                              6      0          0          0.25                                     6.25 CHESAPEAKE BEACH                              MD         20732     Single Family                                 239200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25     2.135               2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    217600                 1020                360                           358                                          5.375      0          0          0.25                                    5.625 CLERMONT                                      FL         34714     PUD                                           217600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    160000          783.3333333                360                           358                                          5.625      0          0          0.25                                    5.875 APOPKA                                        FL         32703     PUD                                           160000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    130100          664.0520833                360                           358                                          5.875      0          0          0.25                                    6.125 APOPKA                                        FL         32703     PUD                                           130100               20060301         68.47                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    116000          567.9166667                360                           358                                          5.625      0          0          0.25                                    5.875 DEBARY                                        FL         32713     Single Family                                 116000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    144800          874.8333333                360                           358                                              7      0          0          0.25                                     7.25 GLENWOOD SPRINGS                              CO         81601     Condominium                                   144800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    154920             790.7375                360                           358                                          5.875      0          0          0.25                                    6.125 HARKER HEIGHTS                                TX         76548     Single Family                                 154920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                 267999.33          1451.663038                360                           358                                           6.25      0          0          0.25                                      6.5 MADERA                                        CA         93637     Single Family                                 268000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    147420            721.74375                360                           358                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89103     Condominium                                   147520               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    360000               1837.5                360                           358                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89102     Single Family                                 360000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                 249488.99              1478.84                360                           358                                          5.625      0          0          0.25                                    5.875 PACIFIC                                       WA         98047     Single Family                                 250000               20060301         68.49                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    332820           1560.09375                360                           358                                          5.375      0          0          0.25                                    5.625 FEDERAL WAY                                   WA         98023     PUD                                           332820               20060301         79.91                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    177167          1015.019271                360                           359                                          6.625      0          0          0.25                                    6.875 MANCHESTER                                    CT         6042      PUD                                           177167               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    191730               958.65                360                           359                                           5.75      0          0          0.25                                        6 TUALATIN                                      OR         97062     Single Family                                 191730               20060401         70.00                    No MI                    100134000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                 276309.92           1467.89645                360                           358                                          6.125      0          0          0.25                                    6.375 PORTLAND                                      OR         97219     Single Family                                 276400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                  150877.1          738.6691354                360                           358                                          5.625      0          0          0.25                                    5.875 CALIFORNIA CITY                               CA         93505     Single Family                                 151800               20060301         69.95                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    375000             2109.375                360                           359                                            6.5      0          0          0.25                                     6.75 MISSOULA                                      MT         59803     Single Family                                 375000               20060401         71.43                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    152617          969.7538542                360                           359                                          7.375      0          0          0.25                                    7.625 EFFINGHAM                                     SC         29541     PUD                                           152617               20060401         95.00                     YES                     100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                  87765.79               563.47                360                           357                                          6.375      0          0          0.25                                    6.625 HOUSTON                                       TX         77088     PUD                                            88000               20060201         80.00                    No MI                    100134000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360101           CWHL
     GROUP III      G03                                    271200               1412.5                360                           357                                              6      0          0          0.25                                     6.25 FEDERAL WAY                                   WA         98023     Single Family                                 271200               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                 139751.61               978.62                360                           358                                           7.25      0          0          0.25                                      7.5 KENTWOOD                                      MI         49508     Single Family                                 139960               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                 149734.05               960.47                360                           358                                          6.375      0          0          0.25                                    6.625 MIAMI                                         FL         33179     Single Family                                 150000               20060301         30.30                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                  313481.7          1698.025875                360                           357                                           6.25      0          0          0.25                                      6.5 BRECKENRIDGE                                  CO         80424     Condominium                                   313600               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                 308002.71              1752.65                360                           358                                           5.25      0          0          0.25                                      5.5 CLOVIS                                        CA         93611     Single Family                                 308680               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    200000          1104.166667                360                           358                                          6.375      0          0          0.25                                    6.625 SEABECK                                       WA         98380     Single Family                                 200000               20060301         59.70                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 486989.99           2688.59057                360                           357                                          6.375      0          0          0.25                                    6.625 BRENTWOOD                                     CA         94513     PUD                                           486990               20060201         80.00                    No MI                    100057000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G04                                    430320             2465.375                360                           358                                          6.625      0          0          0.25                                    6.875 SANTA ROSA                                    CA         95407     Single Family                                 430320               20060301         80.00                    No MI                    100045000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    580872              2904.36                360                           358                                           5.75      0          0          0.25                                        6 RANCHO CUCAMONGA                              CA         91739     Single Family                                 580872               20060301         80.00                    No MI                    100057000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    460000          2395.833333                360                           358                                              6      0          0          0.25                                     6.25 BELLEVUE                                      WA         98004     Single Family                                 460000               20060301         74.80                    No MI                    100045000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    511200               2662.5                360                           357                                              6      0          0          0.25                                     6.25 MISSION VIEJO                                 CA         92692     PUD                                           511200               20060201         80.00                    No MI                    100134000000000000             2.75                20160101                      11.25       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G03                                    252000               1522.5                360                           359                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89130     Single Family                                 252000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      12.25      2.5                2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    124792               623.96                360                           358                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89128     Condominium                                   124792               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    352654          1616.330833                360                           358                                           5.25      0          0          0.25                                      5.5 MENIFEE                                       CA         92584     PUD                                           352654               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       10.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    273520          1396.091667                360                           359                                          5.875      0          0          0.25                                    6.125 SAN DIEGO                                     CA         92108     Condominium                                   273520               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    191000          974.8958333                360                           358                                          5.875      0          0          0.25                                    6.125 WILDWOOD                                      NJ         8260      2-4 Family                                    191000               20060301         48.97                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    286700               1433.5                360                           359                                           5.75      0          0          0.25                                        6 PALO ALTO                                     CA         94303     Single Family                                 286700               20060401         50.74                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    160000                  850                360                           357                                          6.125      0          0          0.25                                    6.375 SMITHFIELD                                    UT         84335     Single Family                                 160000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    149600               794.75                360                           359                                          6.125      0          0          0.25                                    6.375 BIRMINGHAM                                    AL         35214     Single Family                                 149600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     92000               488.75                360                           358                                          6.125      0          0          0.25                                    6.375 EAGLE MOUNTAIN                                UT         84043     PUD                                            92000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 124716.59          636.5742615                360                           359                                          5.875      0          0          0.25                                    6.125 CHICOPEE                                      MA         1020      Single Family                                 124720               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    143084          775.0383333                360                           358                                           5.76    0.49         0          0.25                                      6.5 CHICAGO                                       IL         60619     Single Family                                 143084               20060301         89.99                Republic MIC                 100016000000000000             2.875               20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 259093.32              1535.77                360                           358                                          5.625      0          0          0.25                                    5.875 HUNTINGTON BEACH                              CA         92647     Single Family                                 259624               20060301         38.46                    No MI                    100016000000000000             2.25                20110201                     10.875     2.135               2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    253600          1083.083333                360                           358                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89149     PUD                                           253600               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 289919.79          1419.398972                360                           358                                          5.625      0          0          0.25                                    5.875 ELK GROVE                                     CA         95758     Single Family                                 290000               20060301         63.04                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    260000          1597.916667                360                           358                                          7.125      0          0          0.25                                    7.375 TORRANCE                                      CA         90502     Condominium                                   260000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    696000               3842.5                360                           358                                          6.375      0          0          0.25                                    6.625 SANTA MONICA                                  CA         90405     2-4 Family                                    696000               20060301         50.80                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    216000               1372.5                360                           358                                          7.375      0          0          0.25                                    7.625 TORRANCE                                      CA         90502     Condominium                                   216000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    372000              1976.25                360                           358                                          6.125      0          0          0.25                                    6.375 CHULA VISTA                                   CA         91915     Condominium                                   372000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    125250           769.765625                360                           359                                          7.125      0          0          0.25                                    7.375 COEUR D'ALENE                                 ID         83815     PUD                                           125250               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                 519098.51          2541.419789                360                           355                                          5.625      0          0          0.25                                    5.875 YORBA LINDA                                   CA         92887     Single Family                                 519200               20051201         80.00                    No MI                    100110000000000000             2.25                20121101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351101           CWHL
     GROUP III      G04                                 552355.62          3049.463319                360                           358                                          6.375      0          0          0.25                                    6.625 EAGLE CREEK                                   OR         97022     Single Family                                 552500               20060301         65.00                    No MI                    100045000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    575000          3294.270833                360                           358                                          6.625      0          0          0.25                                    6.875 SHINGLE SPRINGS                               CA         95682     PUD                                           575000               20060301         63.89                    No MI                    100188000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    646200            3971.4375                360                           358                                          7.125      0          0          0.25                                    7.375 BONITA                                        CA         91902     Single Family                                 646200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                     74000          400.8333333                360                           358                                           6.25      0          0          0.25                                      6.5 CHATTANOOGA                                   TN         37415     Single Family                                  74000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    187992             1135.785                360                           358                                              7      0          0          0.25                                     7.25 DAVIE                                         FL         33314     Condominium                                   187992               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    219520          1349.133333                360                           358                                          7.125      0          0          0.25                                    7.375 PALM COAST                                    FL         32164     Single Family                                 219520               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    318400               1691.5                360                           357                                          6.125      0          0          0.25                                    6.375 GERMANTOWN                                    MD         20874     PUD                                           318400               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    207500               1037.5                360                           358                                           5.75      0          0          0.25                                        6 ATWATER                                       CA         95301     Single Family                                 207500               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    400000          2333.333333                360                           358                                           6.75      0          0          0.25                                        7 CHULA VISTA                                   CA         91914     PUD                                           400000               20060301         56.34                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    283600                 1418                360                           358                                           5.75      0          0          0.25                                        6 SAN DIEGO                                     CA         92128     Condominium                                   283600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    400000          2541.666667                360                           359                                          7.375      0          0          0.25                                    7.625 KIHEI                                         HI         96753     Condominium                                   400000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    286400               1521.5                360                           357                                          6.125      0          0          0.25                                    6.375 SEATTLE                                       WA         98105     Single Family                                 286400               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    243000             1164.375                360                           358                                            5.5      0          0          0.25                                     5.75 GRESHAM                                       OR         97080     PUD                                           243000               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    517520          2803.233333                360                           357                                           6.25      0          0          0.25                                      6.5 BRISTOW                                       VA         20136     PUD                                           517520               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G04                                    545468          3011.437917                360                           357                                          6.375      0          0          0.25                                    6.625 WARRENTON                                     VA         20187     PUD                                           545468               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    433520              2438.55                360                           358                                            6.5      0          0          0.25                                     6.75 KLAMATH FALLS                                 OR         97601     PUD                                           433520               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    525000            2679.6875                360                           356                                          5.875      0          0          0.25                                    6.125 ROSEVILLE                                     CA         95747     PUD                                           525000               20060101         73.94                    No MI                    100016000000000000             2.25                20151201                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351201           CWHL
     GROUP III      G05                                 487986.94              2898.54                360                           356                                          5.625      0          0          0.25                                    5.875 CHINO HILLS                                   CA         91709     Single Family                                 490000               20060101         65.33                    No MI                    100016000000000000             2.75                20151201                     10.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351201           CWHL
     GROUP III      G01                                 190278.12           832.466775                360                           357                                              5      0          0          0.25                                     5.25 BAKERSFIELD                                   CA         93307     Single Family                                 190392               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                      10.25      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    166490               832.45                360                           358                                           5.75      0          0          0.25                                        6 PORT SAINT LUCIE                              FL         34986     Condominium                                   166490               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    237000            1259.0625                360                           358                                          5.805    0.32         0          0.25                                    6.375 MERCED                                        CA         95348     Condominium                                   237000               20060301         89.77                     YES                     100016000000000000             2.75                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    124000          671.6666667                360                           358                                           6.25      0          0          0.25                                      6.5 SUMMERFIELD                                   FL         34491     PUD                                           124000               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                       11.5      2.18               2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    368000          2031.666667                360                           359                                          6.375      0          0          0.25                                    6.625 BUENA PARK                                    CA         90621     Single Family                                 368000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    445410           2691.01875                360                           358                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89179     PUD                                           445410               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                   1832500          9544.270833                360                           358                                              6      0          0          0.25                                     6.25 WINNETKA                                      IL         60093     Single Family                                1832500               20060301         61.60                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    518367           2807.82125                360                           359                                           6.25      0          0          0.25                                      6.5 LA QUINTA                                     CA         92253     PUD                                           518367               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                 810929.09          4477.004351                360                           358                                          6.375      0          0          0.25                                    6.625 HAMILTON                                      VA         20158     Single Family                                 810930               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    560000          3383.333333                360                           357                                              7      0          0          0.25                                     7.25 NEW YORK CITY                                 NY         10023     Condominium                                   560000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G05                                  962213.7          5312.221469                360                           357                                          6.375      0          0          0.25                                    6.625 IRVINE                                        CA         92603     PUD                                         962213.7               20060201         70.00                    No MI                    100016000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G04                                    748412          4833.494167                360                           358                                            7.5      0          0          0.25                                     7.75 CORONA                                        CA         92883     PUD                                           748412               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    640000          3466.666667                360                           358                                           6.25      0          0          0.25                                      6.5 ATLANTA                                       GA         30331     PUD                                           640000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    508219          3070.489792                360                           358                                              7      0          0          0.25                                     7.25 PALM DESERT                                   CA         92211     PUD                                           508219               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    512940           3045.58125                360                           358                                          6.875      0          0          0.25                                    7.125 OXNARD                                        CA         93030     Single Family                                 512940               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    435000            2673.4375                360                           357                                          7.125      0          0          0.25                                    7.375 SAN FRANCISCO                                 CA         94132     Single Family                                 435000               20060201         51.18                    No MI                    100016000000000000             2.25                20160101                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G05                                    608000                 3040                360                           359                                           5.75      0          0          0.25                                        6 MIAMI                                         FL         33133     Condominium                                   608000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                 479051.87              2994.85                360                           358                                          6.125      0          0          0.25                                    6.375 AUSTIN                                        TX         78738     PUD                                           480044               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    950000          4947.916667                360                           358                                              6      0          0          0.25                                     6.25 WOODCLIFF LAKE                                NJ         7677      Single Family                                 950000               20060301         66.34                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    799200               3829.5                360                           358                                            5.5      0          0          0.25                                     5.75 NEW YORK                                      NY         10016     Condominium                                   799200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    520000          2870.833333                360                           357                                          6.375      0          0          0.25                                    6.625 SOUTH SAN FRANCISCO                           CA         94080     Single Family                                 520000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    574000             3049.375                360                           358                                          6.125      0          0          0.25                                    6.375 CHULA VISTA                                   CA         91914     PUD                                           574000               20060301         63.78                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    528000                 2860                360                           358                                           6.25      0          0          0.25                                      6.5 REDONDO BEACH                                 CA         90277     Condominium                                   528000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    534500          2616.822917                360                           358                                          5.625      0          0          0.25                                    5.875 SAN FRANCISCO                                 CA         94109     Condominium                                   534500               20060301         79.78                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    141200              750.125                360                           358                                          6.125      0          0          0.25                                    6.375 BOISE                                         ID         83709     PUD                                           141200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    286400          1760.166667                360                           358                                          7.125      0          0          0.25                                    7.375 NAPLES                                        FL         34112     Condominium                                   286400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 267176.27              1585.32                360                           357                                          5.235    0.39         0          0.25                                    5.875 MACON                                         GA         31216     PUD                                           268000               20060201         88.45                Republic MIC                 100016000000000000             2.75                20110101                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 245595.31           1227.97655                360                           358                                           5.75      0          0          0.25                                        6 ENUMCLAW                                      WA         98022     PUD                                           245600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11      2.11               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    200000               1187.5                360                           358                                          6.875      0          0          0.25                                    7.125 HOMESTEAD                                     FL         33033     Single Family                                 200000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    231097           1444.35625                360                           357                                           6.63    0.62         0          0.25                                      7.5 LAS VEGAS                                     NV         89129     PUD                                           231097               20060201         95.00                GE Capital MI                100016000000000000             3.125               20130101                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 270879.27          1692.995438                360                           357                                           6.51    0.74         0          0.25                                      7.5 VICTORVILLE                                   CA         92392     Single Family                                 270900               20060201         94.99                GE Capital MI                100016000000000000             3.25                20130101                       12.5     2.255               2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    177879          1130.272813                360                           359                                          7.375      0          0          0.25                                    7.625 LAS VEGAS                                     NV         89120     Condominium                                   177879               20060401         90.00               United Guaranty               100016000000000000             2.25                20130301                     12.625      2.26               2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    286900          1673.583333                360                           359                                           6.13    0.62         0          0.25                                        7 MILWAUKIE                                     OR         97222     Single Family                                 286900               20060401         95.00                GE Capital MI                100016000000000000             3.125               20130301                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    318250          1955.911458                360                           359                                          6.505    0.62         0          0.25                                    7.375 HIALEAH                                       FL         33015     Single Family                                 318250               20060401         95.00                GE Capital MI                100016000000000000             3.125               20130301                     12.375     2.255               2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    244800               1453.5                360                           358                                          6.875      0          0          0.25                                    7.125 HOLLYWOOD                                     FL         33020     Single Family                                 244800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125     2.255               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000          2166.666667                360                           359                                           6.25      0          0          0.25                                      6.5 HELENA                                        MT         59601     Single Family                                 400000               20060401         32.65                    No MI                    100134000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    412000              2188.75                360                           358                                          6.125      0          0          0.25                                    6.375 WHITTIER                                      CA         90603     Single Family                                 412000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    180000              1068.75                360                           359                                          6.875      0          0          0.25                                    7.125 PITTSBORO                                     NC         27312     PUD                                           180000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    107120          647.1833333                360                           358                                              7      0          0          0.25                                     7.25 TAMPA                                         FL         33614     Condominium                                   107120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 421801.88          2548.386358                360                           359                                              7      0          0          0.25                                     7.25 WAILUKU                                       HI         96793     Single Family                                 423300               20060401         55.70                    No MI                    100134000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    327997          1742.484063                360                           357                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90044     Single Family                                 328000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    375543          1838.595938                360                           359                                          5.625      0          0          0.25                                    5.875 ESTERO                                        FL         33928     PUD                                           376893               20060401         90.00               United Guaranty               100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    168750           931.640625                360                           357                                          6.375      0          0          0.25                                    6.625 ROYAL OAK                                     MI         48067     2-4 Family                                    168750               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    131575            822.34375                360                           359                                           7.25      0          0          0.25                                      7.5 BATON ROUGE                                   LA         70817     Single Family                                 131575               20060401         95.00               Radian Guaranty               100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    170400                816.5                360                           358                                            5.5      0          0          0.25                                     5.75 HIAWASSEE                                     GA         30546     PUD                                           170400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    108960               556.15                360                           358                                          5.875      0          0          0.25                                    6.125 DALLAS                                        GA         30157     PUD                                           108960               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    247920              1291.25                360                           358                                              6      0          0          0.25                                     6.25 WAYNESBORO                                    VA         22980     Single Family                                 247920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 183829.58              1147.92                360                           359                                          6.125      0          0          0.25                                    6.375 GALWAY                                        NY         12074     Single Family                                 184000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                 207884.33          1126.040121                360                           357                                           6.25      0          0          0.25                                      6.5 LAKE MARY                                     FL         32746     PUD                                           207920               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    145000          830.7291667                360                           358                                          6.625      0          0          0.25                                    6.875 ESPARTO                                       CA         95627     Single Family                                 145000               20060301         48.33                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    153592              863.955                360                           358                                            6.5      0          0          0.25                                     6.75 BLUFFTON                                      SC         29910     Condominium                                   153592               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    356000          1965.416667                360                           358                                          6.375      0          0          0.25                                    6.625 KANEOHE                                       HI         96744     Single Family                                 356000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    212000          1214.583333                360                           358                                          6.625      0          0          0.25                                    6.875 MIAMI                                         FL         33055     Single Family                                 212000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    399875           2499.21875                360                           358                                           7.25      0          0          0.25                                      7.5 LONG BEACH                                    CA         90805     2-4 Family                                    400000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    162692             711.7775                360                           359                                              5      0          0          0.25                                     5.25 DUBLIN                                        OH         43016     PUD                                           162692               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                     90000              534.375                360                           357                                          6.875      0          0          0.25                                    7.125 AKRON                                         OH         44320     Single Family                                  90000               20060201         90.00               United Guaranty               100016000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    126072               682.89                360                           357                                           6.25      0          0          0.25                                      6.5 EL PASO                                       TX         79938     Single Family                                 126072               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G01                                 188946.84          1062.825975                360                           359                                           6.01    0.49         0          0.25                                     6.75 ARPIN                                         WI         54410     Single Family                                 189000               20060401         90.00                Republic MIC                 100016000000000000             2.875               20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    139300          769.0520833                360                           359                                          6.375      0          0          0.25                                    6.625 PORT SAINT LUCIE                              FL         34953     PUD                                           139300               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     11.625     2.135               2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    176000          1008.333333                360                           358                                          6.625      0          0          0.25                                    6.875 TAMARAC                                       FL         33321     Single Family                                 176000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    236000          1278.333333                360                           358                                           6.25      0          0          0.25                                      6.5 SPARKS                                        NV         89436     PUD                                           236000               20060301         66.48                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    138000              848.125                360                           357                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89128     Condominium                                   138000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     12.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G03                                    360000                 1800                360                           359                                           5.75      0          0          0.25                                        6 FORT COLLINS                                  CO         80524     Single Family                                 360000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                  189957.4          929.9997708                360                           357                                          5.135    0.49         0          0.25                                    5.875 SEFFNER                                       FL         33584     PUD                                           190000               20060201         88.37                Republic MIC                 100016000000000000             2.875               20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                   80896.6          421.3364583                360                           359                                              6      0          0          0.25                                     6.25 PALM BAY                                      FL         32907     Single Family                                  81000               20060401         50.63                    No MI                    100016000000000000             2.25                20130301                      11.25     2.135               2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    170950           801.328125                360                           357                                          4.885    0.49         0          0.25                                    5.625 HARRIETTA                                     MI         49638     Single Family                                 171000               20060201         90.00                Republic MIC                 100016000000000000             2.875               20110101                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 464553.22          2419.548021                360                           358                                              6      0          0          0.25                                     6.25 AIEA                                          HI         96701     2-4 Family                                    467000               20060301         70.76                    No MI                    100016000000000000             2.25                20130201                      11.25     2.135               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    204000               998.75                360                           358                                          5.625      0          0          0.25                                    5.875 CHESAPEAKE                                    VA         23320     Single Family                                 204000               20060301         73.38                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 107088.29               659.99                360                           359                                              6      0          0          0.25                                     6.25 PHOENIX                                       AZ         85048     Condominium                                   107190               20060401         62.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                  159919.2              932.862                360                           358                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89123     Condominium                                   159920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 307990.55          1315.376307                360                           358                                          4.875      0          0          0.25                                    5.125 HESPERIA                                      CA         92345     Single Family                                 308000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    157600          1001.416667                360                           359                                          7.375      0          0          0.25                                    7.625 SKOKIE                                        IL         60077     Condominium                                   157600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    268275          1648.773438                360                           358                                          7.125      0          0          0.25                                    7.375 POMONA                                        CA         91768     Condominium                                   268275               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    417000                 2085                360                           358                                           5.75      0          0          0.25                                        6 PHOENIX                                       AZ         85085     PUD                                           417000               20060301         77.06                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    360000               1762.5                360                           358                                          5.625      0          0          0.25                                    5.875 PORT O CONNOR                                 TX         77982     Single Family                                 360000               20060301         79.12                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    278000                 1390                360                           358                                           5.62    0.13         0          0.25                                        6 BOWIE                                         MD         20715     Single Family                                 278000               20060301         83.86                     PMI                     100134000000000000             2.625               20110201                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                 354296.09               2185.8                360                           358                                              6      0          0          0.25                                     6.25 GARDENA                                       CA         90247     Single Family                                 355000               20060301         63.39                    No MI                    100016000000000000             2.25                20160201                      11.25     2.245               2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    306900           1630.40625                360                           358                                          6.125      0          0          0.25                                    6.375 REDMOND                                       WA         98052     Single Family                                 307000               20060301         68.22                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    264000               1567.5                360                           359                                          6.875      0          0          0.25                                    7.125 ZIONSVILLE                                    PA         18092     Single Family                                 264000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                 173548.83          1048.524181                360                           358                                              7      0          0          0.25                                     7.25 NORTH MIAMI                                   FL         33168     Single Family                                 173600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    260000          1354.166667                360                           359                                              6      0          0          0.25                                     6.25 ANAHEIM                                       CA         92802     Condominium                                   260000               20060401         70.27                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    174500          908.8541667                360                           358                                              6      0          0          0.25                                     6.25 HOOPER                                        UT         84315     Single Family                                 174500               20060301         54.79                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    372200            1744.6875                360                           359                                          5.375      0          0          0.25                                    5.625 WHITTIER                                      CA         90601     Single Family                                 372200               20060401         67.67                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    127600          664.5833333                360                           358                                              6      0          0          0.25                                     6.25 GRAYSON                                       GA         30017     PUD                                           127600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    250960             1490.075                360                           357                                          6.875      0          0          0.25                                    7.125 VICTORVILLE                                   CA         92394     Single Family                                 250960               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 524999.98            2624.9999                360                           358                                           5.75      0          0          0.25                                        6 BROOKLYN                                      NY         11218     2-4 Family                                    525000               20060301         61.76                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    252000                 1260                360                           359                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89130     Single Family                                 252000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    229250              1146.25                360                           358                                           5.26    0.49         0          0.25                                        6 LAS VEGAS                                     NV         89130     Single Family                                 229250               20060301         86.51                Republic MIC                 100016000000000000             2.875               20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    177600               1054.5                360                           359                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89115     Single Family                                 177600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    186000              1046.25                360                           358                                            6.5      0          0          0.25                                     6.75 KISSIMMEE                                     FL         34746     Single Family                                 186000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    152000                  950                360                           357                                           7.25      0          0          0.25                                      7.5 ARIZONA CITY                                  AZ         85223     Single Family                                 152000               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                     88720               499.05                360                           358                                            6.5      0          0          0.25                                     6.75 TAMPA                                         FL         33614     Condominium                                    88720               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                     83920          507.0166667                360                           358                                              7      0          0          0.25                                     7.25 TAMPA                                         FL         33614     Condominium                                    83920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    181000          942.7083333                360                           358                                              6      0          0          0.25                                     6.25 HIGHLAND                                      CA         92346     Single Family                                 181000               20060301         56.56                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    404000                 2020                360                           358                                           5.75      0          0          0.25                                        6 GRAND TERRACE                                 CA         92313     Single Family                                 404000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    135900            835.21875                360                           358                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89145     Condominium                                   135900               20060301         79.95                    No MI                    100134000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    312000               1657.5                360                           358                                          6.125      0          0          0.25                                    6.375 NORCO                                         CA         92860     Single Family                                 312000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    296250            1851.5625                360                           359                                           7.25      0          0          0.25                                      7.5 SAINT PAUL                                    MN         55106     2-4 Family                                    296250               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                     98800          566.0416667                360                           357                                          6.625      0          0          0.25                                    6.875 MEMPHIS                                       TN         38125     Single Family                                  98800               20060201         79.68                    No MI                    100016000000000000             2.25                20160101                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G01                                    412000          1974.166667                360                           358                                            5.5      0          0          0.25                                     5.75 COLLEGE GROVE                                 TN         37046     Single Family                                 412000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    159040          927.7333333                360                           358                                           6.75      0          0          0.25                                        7 PHOENIX                                       AZ         85054     Condominium                                   159040               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    115000          658.8541667                360                           358                                          6.625      0          0          0.25                                    6.875 COMPTON                                       CA         90221     2-4 Family                                    115000               20060301         28.33                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 185119.96          1079.866433                360                           358                                           6.75      0          0          0.25                                        7 DAVENPORT                                     FL         33896     Condominium                                   185120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    388800                 2025                360                           358                                              6      0          0          0.25                                     6.25 PITTSBURG                                     CA         94565     Single Family                                 388800               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                    150350          908.3645833                360                           359                                              7      0          0          0.25                                     7.25 POMPANO BEACH                                 FL         33069     Condominium                                   150350               20060401         79.98                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    100800                619.5                360                           358                                          7.125      0          0          0.25                                    7.375 ROLLING MEADOWS                               IL         60008     Condominium                                   100800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 157214.46               995.51                360                           358                                           6.25      0          0          0.25                                      6.5 CENTREVILLE                                   VA         20120     PUD                                           157500               20060301         28.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    444000              2636.25                360                           357                                          6.875      0          0          0.25                                    7.125 LIVERMORE                                     CA         94551     Single Family                                 444000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G04                                    440000                 2200                360                           358                                           5.75      0          0          0.25                                        6 VISTA                                         CA         92084     Single Family                                 440000               20060301         78.57                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    540000                 3150                360                           357                                           6.75      0          0          0.25                                        7 SHERMAN OAKS                                  CA         91423     Single Family                                 540000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G04                                    998000          5405.833333                360                           358                                           6.25      0          0          0.25                                      6.5 HOLUALOA                                      HI         96725     Single Family                                 998000               20060301         64.39                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    521600          3042.666667                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         91364     Single Family                                 521600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    188000                  940                360                           358                                           5.75      0          0          0.25                                        6 WASHINGTON                                    DC         20017     Single Family                                 188000               20060301         41.78                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    260000              1218.75                360                           358                                          5.375      0          0          0.25                                    5.625 ATWATER                                       CA         95301     Single Family                                 260000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 159444.65              1063.42                360                           357                                           6.75      0          0          0.25                                        7 KISSIMMEE                                     FL         34759     PUD                                           159840               20060201         75.00                    No MI                    100134000000000000             2.25                20160101                         12       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360101           CWHL
     GROUP III      G01                                 178989.13          1174.616166                360                           358                                          7.095    0.53         0          0.25                                    7.875 WOODS CROSS                                   UT         84087     Single Family                                 179000               20060301         83.26                     PMI                     100016000000000000             3.125               20110201                     12.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    244000          1474.166667                360                           358                                              7      0          0          0.25                                     7.25 POMPANO BEACH                                 FL         33064     Single Family                                 244000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25     2.345               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    320000                 1700                360                           358                                          6.125      0          0          0.25                                    6.375 SANTA ANA                                     CA         92702     Condominium                                   320000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    130455           625.096875                360                           358                                            5.5      0          0          0.25                                     5.75 BLACKLICK                                     OH         43004     Single Family                                 130455               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    186400          1126.166667                360                           359                                              7      0          0          0.25                                     7.25 YPSILANTI                                     MI         48197     Single Family                                 186400               20060401         79.32                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    229000          1240.416667                360                           359                                           6.25      0          0          0.25                                      6.5 SANTA MONICA                                  CA         90404     Single Family                                 229000               20060401         30.53                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 166234.75              1178.31                360                           358                                          7.375      0          0          0.25                                    7.625 PHOENIX                                       AZ         85054     Condominium                                 166476.5               20060301         66.30                    No MI                    100016000000000000             2.25                20110201                     13.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    334400               1776.5                360                           358                                          6.125      0          0          0.25                                    6.375 SAN MARCOS                                    CA         92069     Single Family                                 334400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G03                                    111552                697.2                360                           358                                           7.25      0          0          0.25                                      7.5 TOMBALL                                       TX         77377     PUD                                           111552               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    199000                  995                360                           359                                           5.75      0          0          0.25                                        6 COLUMBIA                                      MD         21045     Single Family                                 200000               20060401         32.47                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                  138764.9               844.58                360                           359                                          5.875      0          0          0.25                                    6.125 VENICE                                        FL         34293     Single Family                                 139000               20060401         60.43                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    110000          641.6666667                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         90022     Single Family                                 110000               20060301         23.40                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                   1225000            6507.8125                360                           358                                          6.125      0          0          0.25                                    6.375 LOS OLIVOS                                    CA         93441     Single Family                                1225000               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 878553.14              5854.66                360                           358                                           6.75      0          0          0.25                                        7 PANAMA CITY BEACH                             FL         32408     Condominium                                   880000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    639100          3528.364583                360                           358                                          6.375      0          0          0.25                                    6.625 KAPOLEI                                       HI         96707     PUD                                           639200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                   1143750           7386.71875                360                           357                                            7.5      0          0          0.25                                     7.75 LOS ANGELES                                   CA         90210     Single Family                                1143750               20060201         75.00                    No MI                    100016000000000000             2.25                20130101                      12.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                 503017.78              3062.36                360                           358                                          5.875      0          0          0.25                                    6.125 LOS ANGELES                                   CA         90012     Condominium                                   504000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                 265144.06              1792.09                360                           357                                          6.875      0          0          0.25                                    7.125 HOUSTON                                       TX         77008     2-4 Family                                    266000               20060201         70.00                    No MI                    100134000000000000             2.25                20130101                     12.125       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360101           CWHL
     GROUP III      G05                                    190400          932.1666667                360                           358                                          5.625      0          0          0.25                                    5.875 BERKELEY                                      IL         60163     Single Family                                 190400               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 368499.12          2034.422225                360                           358                                          6.375      0          0          0.25                                    6.625 SIERRA VISTA                                  AZ         85635     Single Family                                 368500               20060301         76.77                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  84913.34               502.81                360                           359                                          5.625      0          0          0.25                                    5.875 NEWTON                                        MA         2458      Condominium                                    85000               20060401         26.98                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    200600          835.8333333                360                           359                                           4.75      0          0          0.25                                        5 DORCHESTER                                    MA         2124      Condominium                                   200600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    358400          1605.333333                360                           358                                          5.125      0          0          0.25                                    5.375 CORONA                                        CA         92879     Single Family                                 358400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    277956           1360.82625                360                           358                                          5.625      0          0          0.25                                    5.875 OLIVEHURST                                    CA         95961     Single Family                                 277956               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    368000          2223.333333                360                           358                                              7      0          0          0.25                                     7.25 CORONA                                        CA         92879     Condominium                                   368000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    120000                  650                360                           358                                           6.25      0          0          0.25                                      6.5 TUCSON                                        AZ         85719     Single Family                                 120000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    285000            1514.0625                360                           358                                          6.125      0          0          0.25                                    6.375 PASADENA                                      CA         91107     Condominium                                   285000               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    173093          631.0682292                360                           358                                          4.125      0          0          0.25                                    4.375 HAMILTON                                      OH         45011     PUD                                           173093               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      9.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    176000          916.6666667                360                           357                                              6      0          0          0.25                                     6.25 LAUDERDALE                                    MN         55113     Single Family                                 176000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    143080          521.6458333                360                           359                                          4.125      0          0          0.25                                    4.375 LEWIS CENTER                                  OH         43035     PUD                                           143080               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      9.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 606519.64              4195.85                360                           358                                          7.125      0          0          0.25                                    7.375 CHICAGO                                       IL         60660     2-4 Family                                    607500               20060301         75.00                    No MI                    100134000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    327000            1737.1875                360                           358                                          6.125      0          0          0.25                                    6.375 TRABUCO CANYON                                CA         92679     Condominium                                   327200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    320000          1966.666667                360                           358                                          7.125      0          0          0.25                                    7.375 SUNNY ISLES BEACH                             FL         33160     Condominium                                   320000               20060301         73.56                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 316995.73              1955.52                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89146     PUD                                           317600               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    320150            2000.9375                360                           359                                           7.25      0          0          0.25                                      7.5 ROYAL PALM BEACH                              FL         33411     PUD                                           320150               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    135990             849.9375                360                           359                                           7.25      0          0          0.25                                      7.5 ORLANDO                                       FL         32822     Condominium                                   135990               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    196792            1168.4525                360                           359                                          6.875      0          0          0.25                                    7.125 WINTER GARDEN                                 FL         34787     Condominium                                   196792               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    196792          1209.450833                360                           358                                          7.125      0          0          0.25                                    7.375 WINTER GARDEN                                 FL         34787     Condominium                                   196792               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    264000                 1430                360                           358                                           6.25      0          0          0.25                                      6.5 MIAMI                                         FL         33131     Condominium                                   264000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 235572.15              1491.68                360                           358                                           6.25      0          0          0.25                                      6.5 WESTFIELD                                     MA         1085      Single Family                                 236000               20060301         67.43                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    372000              1898.75                360                           358                                          5.875      0          0          0.25                                    6.125 PITTSBURG                                     CA         94565     Single Family                                 372000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                 495100.79              3135.06                360                           358                                           6.25      0          0          0.25                                      6.5 UNION CITY                                    CA         94587     Single Family                                 496000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    496500           2844.53125                360                           357                                          6.625      0          0          0.25                                    6.875 HENDERSON                                     NV         89015     PUD                                           496500               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G04                                    490000          2654.166667                360                           358                                           6.25      0          0          0.25                                      6.5 LAKE FOREST                                   CA         92630     Single Family                                 490000               20060301         83.05               United Guaranty               100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    504000                 2625                360                           358                                              6      0          0          0.25                                     6.25 CASTROVILLE                                   CA         95012     Single Family                                 504000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    480028          3200.186667                360                           358                                           7.75      0          0          0.25                                        8 LAS VEGAS                                     NV         89113     PUD                                           480028               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         13       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    319185             1595.925                360                           359                                           5.75      0          0          0.25                                        6 VISTA                                         CA         92083     PUD                                           319185               20060401         67.20                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    120000                687.5                360                           359                                          6.625      0          0          0.25                                    6.875 PHOENIX                                       AZ         85017     PUD                                           120000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    292400          1492.458333                360                           358                                          5.875      0          0          0.25                                    6.125 TEMECULA                                      CA         92592     Single Family                                 292400               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    210902          1120.416875                360                           358                                          6.125      0          0          0.25                                    6.375 SOUTH OZONE PARK                              NY         11420     Single Family                                 210902               20060301         49.05                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    200000          1145.833333                360                           359                                          6.625      0          0          0.25                                    6.875 POLSON                                        MT         59860     Single Family                                 200000               20060401         59.32                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                 184639.46              1124.08                360                           358                                          5.875      0          0          0.25                                    6.125 MIAMI                                         FL         33186     Single Family                                 185000               20060301         57.81                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    412000          2231.666667                360                           359                                           6.25      0          0          0.25                                      6.5 CHANDLER                                      AZ         85249     PUD                                           412000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                  199448.5              1231.43                360                           358                                              6      0          0          0.25                                     6.25 RENO                                          NV         89509     Single Family                                 200000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    244000          1118.333333                360                           358                                           5.25      0          0          0.25                                      5.5 LAS VEGAS                                     NV         89131     PUD                                           244000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       10.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    354410          1882.803125                360                           359                                          6.125      0          0          0.25                                    6.375 FRISCO                                        TX         75034     PUD                                           354410               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    391300          1997.260417                360                           358                                          5.875      0          0          0.25                                    6.125 SAN DIEGO                                     CA         92108     Condominium                                   391300               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    600000               3687.5                360                           358                                          7.125      0          0          0.25                                    7.375 WAILUKU                                       HI         96793     Single Family                                 600000               20060301         75.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    125804          681.4383333                360                           358                                           6.25      0          0          0.25                                      6.5 MANOR                                         TX         78653     PUD                                           125804               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    152684            811.13375                360                           355                                          6.125      0          0          0.25                                    6.375 WOODSTOCK                                     GA         30189     PUD                                           152684               20051201         80.00                    No MI                    100134000000000000             2.25                20151101                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           CWHL
     GROUP III      G01                                    180100          1144.385417                360                           357                                          7.375      0          0          0.25                                    7.625 CAPE CORAL                                    FL         33991     Single Family                                 180100               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    357600              1974.25                360                           355                                          6.375      0          0          0.25                                    6.625 NORWALK                                       CT         6854      Single Family                                 357600               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G01                                    357114          1897.168125                360                           359                                          6.125      0          0          0.25                                    6.375 BOTHELL                                       WA         98012     PUD                                           357114               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    311350           1751.34375                360                           357                                            6.5      0          0          0.25                                     6.75 HESPERIA                                      CA         92345     Single Family                                 311350               20060201         79.99                    No MI                    100016000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                 239999.99           1199.99995                360                           355                                           5.42    0.33         0          0.25                                        6 LAS VEGAS                                     NV         89149     PUD                                           240000               20051201         87.59                     PMI                     100016000000000000             2.75                20101101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G04                                1190892.56              6907.88                360                           353                                          5.375      0          0          0.25                                    5.625 CLARENDON HILLS                               IL         60514     Single Family                                1200000               20051001         80.00                    No MI                    100016000000000000             2.25                20120901                     10.625      2.17               2             First Lien         N            N            0          No_PP            360              84          N           20350901           CWHL
     GROUP III      G05                                    466088          2378.990833                360                           358                                          5.875      0          0          0.25                                    6.125 SAN MARCOS                                    CA         92069     PUD                                           466088               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    680000          3754.166667                360                           358                                          6.375      0          0          0.25                                    6.625 LA QUINTA                                     CA         92253     PUD                                           680000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                  425173.6          2303.023667                360                           356                                           6.25      0          0          0.25                                      6.5 SANTA CLARITA                                 CA         91354     Single Family                               425173.6               20060101         79.92                    No MI                    100016000000000000             2.25                20151201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351201           CWHL
     GROUP III      G05                                 439894.98          2428.586869                360                           358                                          6.375      0          0          0.25                                    6.625 UPLAND                                        CA         91786     PUD                                           440046               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    130960          709.3666667                360                           356                                           6.25      0          0          0.25                                      6.5 DALLAS                                        OR         97338     Single Family                                 130960               20060101         80.00                    No MI                    100016000000000000             2.25                20121201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20351201           CWHL
     GROUP III      G01                                    162000              658.125                360                           358                                          4.625      0          0          0.25                                    4.875 GREENFIELD                                    CA         93927     Single Family                                 162000               20060301         35.57                    No MI                                                   2.25                20110201                      9.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 331813.72          1762.760388                360                           359                                          6.125      0          0          0.25                                    6.375 MURRIETA                                      CA         92562     PUD                                           331850               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                 539929.88          2868.377488                360                           358                                          6.125      0          0          0.25                                    6.375 KIHEI                                         HI         96753     Condominium                                   540000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    408800          2086.583333                360                           356                                          5.875      0          0          0.25                                    6.125 SEATTLE                                       WA         98146     Single Family                                 410000               20060101         68.33                    No MI                    100016000000000000             2.25                20121201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351201           CWHL
     GROUP III      G01                                    184900          905.2395833                360                           357                                          5.495    0.13         0          0.25                                    5.875 ALLEN PARK                                    MI         48101     Single Family                                 185000               20060201         84.09                     PMI                     100016000000000000             2.625               20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    200000          1083.333333                360                           357                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32837     PUD                                           200000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       11.5     2.245               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G02                                    153520              911.525                360                           359                                          6.875      0          0          0.25                                    7.125 ORLANDO                                       FL         32839     Condominium                                   153520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    368000          2031.666667                360                           358                                          6.375      0          0          0.25                                    6.625 OAKLAND PARK                                  FL         33334     PUD                                           368000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    205592          1177.870833                360                           357                                          6.625      0          0          0.25                                    6.875 PORT SAINT LUCIE                              FL         34986     Condominium                                   205592               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                  83884.28          533.0146958                360                           356                                          7.375      0          0          0.25                                    7.625 OAKLAND PARK                                  FL         33334     Condominium                                    83920               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                     63750            332.03125                360                           357                                              6      0          0          0.25                                     6.25 LORAIN                                        OH         44052     Single Family                                  63750               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    326328            1597.6475                360                           359                                          5.625      0          0          0.25                                    5.875 SAN BERNARDINO                                CA         92407     Single Family                                 326328               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    238400          1365.833333                360                           355                                          6.625      0          0          0.25                                    6.875 SAN DIEGO                                     CA         92128     Condominium                                   238400               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G05                                    184000          1015.833333                360                           355                                          6.375      0          0          0.25                                    6.625 DENVER                                        CO         80236     Single Family                                 184000               20051201         80.00                    No MI                    100016000000000000             2.25                20151101                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           CWHL
     GROUP III      G03                                     87300             454.6875                360                           357                                              6      0          0          0.25                                     6.25 WACO                                          TX         76706     Single Family                                  87300               20060201         90.00                Republic MIC                 100016000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                 329591.77          1682.291326                360                           358                                          5.875      0          0          0.25                                    6.125 NAGS HEAD                                     NC         27959     Single Family                                 329600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    175920               916.25                360                           359                                              6      0          0          0.25                                     6.25 DAVENPORT                                     FL         33896     Condominium                                   175920               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                 201961.74          1093.959425                360                           359                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95820     Single Family                                 202000               20060401         67.56                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    252000              1443.75                360                           358                                          6.625      0          0          0.25                                    6.875 SARASOTA                                      FL         34239     Single Family                                 252000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 299996.78          1687.481888                360                           358                                            6.5      0          0          0.25                                     6.75 MORENO VALLEY                                 CA         92557     Single Family                                 300000               20060301         67.42                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    211900          1302.302083                360                           358                                          7.125      0          0          0.25                                    7.375 YUCAIPA                                       CA         92399     Single Family                                 211900               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  170391.2          976.1995833                360                           357                                          6.625      0          0          0.25                                    6.875 ESCONDIDO                                     CA         92027     Condominium                                   170392               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                     80100             483.9375                360                           357                                              7      0          0          0.25                                     7.25 TULSA                                         OK         74112     Single Family                                  80100               20060201         90.00                Republic MIC                 100016000000000000             2.25                20160101                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G05                                 215096.48          1165.105933                360                           355                                           6.25      0          0          0.25                                      6.5 BAKERSFIELD                                   CA         93304     Single Family                                 215200               20051201         80.00                    No MI                    100016000000000000             2.25                20151101                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           CWHL
     GROUP III      G01                                    300000               1687.5                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90062     Single Family                                 300000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    392000          1796.666667                360                           358                                           5.25      0          0          0.25                                      5.5 CAVE JUNCTION                                 OR         97523     Single Family                                 392000               20060301         80.00                    No MI                    100110000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     92000          507.9166667                360                           359                                          6.375      0          0          0.25                                    6.625 WALTERBORO                                    SC         29488     Single Family                                  92000               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 147372.33               933.19                360                           358                                           6.25      0          0          0.25                                      6.5 CENTER BARNSTEAD                              NH         3225      Single Family                                 147640               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    320000          1666.666667                360                           358                                              6      0          0          0.25                                     6.25 SEBASTOPOL                                    CA         95472     Single Family                                 320000               20060301         43.24                    No MI                    100074000000000000             3.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    237862          1461.860208                360                           358                                          7.125      0          0          0.25                                    7.375 QUEEN CREEK                                   AZ         85243     PUD                                           237862               20060301         90.00            Mortgage Guaranty In             100063000000000000             2.25                20110201                     12.375       3                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    252000                 1365                360                           358                                           6.25      0          0          0.25                                      6.5 SISTERS                                       OR         97759     PUD                                           252000               20060301         80.00                    No MI                    100307000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    356769          1821.008438                360                           358                                          5.875      0          0          0.25                                    6.125 REDLANDS                                      CA         92373     PUD                                           356769               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 238267.65          1315.435984                360                           357                                          6.375      0          0          0.25                                    6.625 NORTH LAS VEGAS                               NV         89081     PUD                                           238400               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    245350          1431.208333                360                           357                                           6.75      0          0          0.25                                        7 SURPRISE                                      AZ         85379     PUD                                           245350               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    159926          782.9710417                360                           358                                          5.625      0          0          0.25                                    5.875 BRIGHTON                                      CO         80601     PUD                                           159926               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    185550            966.40625                360                           358                                              6      0          0          0.25                                     6.25 TOLLESON                                      AZ         85353     PUD                                           185550               20060301         79.99                    No MI                    100063000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    241600                 1359                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89139     PUD                                           241600               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    126500          658.8541667                360                           357                                              6      0          0          0.25                                     6.25 TOQUERVILLE                                   UT         84774     Single Family                                 126500               20060201         60.82                    No MI                    100205000000000000             2.25                20160101                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                    169564          989.1233333                360                           358                                           6.75      0          0          0.25                                        7 SURPRISE                                      AZ         85379     PUD                                           169564               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    200000               1062.5                360                           358                                          6.125      0          0          0.25                                    6.375 NORTH LAS VEGAS                               NV         89081     PUD                                           200000               20060301         61.79                    No MI                    100063000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    203790          1082.634375                360                           358                                          6.125      0          0          0.25                                    6.375 EAGLE MOUNTAIN                                UT         84043     Single Family                                 203790               20060301         90.00                     PMI                     100063000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    324104          1654.280833                360                           358                                          5.875      0          0          0.25                                    6.125 ROMOLAND                                      CA         92585     PUD                                           324104               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    268458             1566.005                360                           358                                           6.75      0          0          0.25                                        7 TUCSON                                        AZ         85747     PUD                                           268458               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000          2291.666667                360                           357                                          6.625      0          0          0.25                                    6.875 ANTIOCH                                       CA         94509     Single Family                                 400000               20060201         78.43                    No MI                    100074000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    173160             992.0625                360                           358                                          6.625      0          0          0.25                                    6.875 SPRING HILL                                   FL         34608     Single Family                                 173160               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 179095.72          970.1018167                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89149     PUD                                           179196               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    225000             1359.375                360                           355                                              7      0          0          0.25                                     7.25 SAN JACINTO                                   CA         92583     Single Family                                 225000               20051201         75.00                    No MI                    100016000000000000             2.25                20101101                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G01                                    301600          1382.333333                360                           355                                           5.25      0          0          0.25                                      5.5 MORENO VALLEY                                 CA         92551     Single Family                                 301600               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G05                                    200000          1041.666667                360                           358                                              6      0          0          0.25                                     6.25 LOS ANGELES                                   CA         91343     Single Family                                 200000               20060301         44.44                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    173600          1103.083333                360                           357                                          7.375      0          0          0.25                                    7.625 PEMBROKE PINES                                FL         33024     Condominium                                   173600               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                     66330            373.10625                360                           359                                            6.5      0          0          0.25                                     6.75 WAXAHACHIE                                    TX         75165     Single Family                                  66330               20060401         65.03                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    292000          1703.333333                360                           358                                           6.75      0          0          0.25                                        7 MIAMI                                         FL         33138     Single Family                                 292000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    157592          1001.365833                360                           359                                          7.375      0          0          0.25                                    7.625 HOMESTEAD                                     FL         33033     PUD                                           157592               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    380240          2178.458333                360                           358                                          6.625      0          0          0.25                                    6.875 MIAMI                                         FL         33145     Single Family                                 380240               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                    181440               1096.2                360                           359                                              7      0          0          0.25                                     7.25 MIAMI                                         FL         33161     Single Family                                 181440               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    126575          461.4713542                360                           359                                          4.125      0          0          0.25                                    4.375 AMELIA                                        OH         45102     Single Family                                 126575               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      9.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 294545.87           1472.72935                360                           357                                           5.75      0          0          0.25                                        6 HESPERIA                                      CA         92345     Single Family                                 294600               20060201         79.99                    No MI                    100016000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    369517          1924.567708                360                           359                                              6      0          0          0.25                                     6.25 BRADENTON                                     FL         34202     PUD                                           369517               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    203391          1250.007188                360                           357                                          7.125      0          0          0.25                                    7.375 ORANGE PARK                                   FL         32073     PUD                                           203391               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20130101                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 188224.56            1019.5497                360                           357                                           6.25      0          0          0.25                                      6.5 QUEEN CREEK                                   AZ         85242     PUD                                           188276               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    158836          810.7254167                360                           357                                          5.875      0          0          0.25                                    6.125 QUEEN CREEK                                   AZ         85242     PUD                                           158836               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    326937          1702.796875                360                           357                                              6      0          0          0.25                                     6.25 MENIFEE                                       CA         92584     Single Family                                 326937               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    257945          1316.594271                360                           357                                          5.875      0          0          0.25                                    6.125 HENDERSON                                     NV         89052     PUD                                           257945               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    199281          1058.680313                360                           357                                          6.125      0          0          0.25                                    6.375 LAVEEN                                        AZ         85339     PUD                                           199281               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    240837          1254.359375                360                           357                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89115     PUD                                           240837               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 207770.44          1125.423217                360                           358                                           6.25      0          0          0.25                                      6.5 WINTON                                        CA         95388     Single Family                                 208000               20060301         65.00                    No MI                    100045000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    312155          1593.291146                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89139     PUD                                           312155               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                  72943.05               497.99                360                           359                                              7      0          0          0.25                                     7.25 SACRAMENTO                                    CA         95820     Single Family                                  73000               20060401         33.49                    No MI                    100241000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    220000          1191.666667                360                           358                                           6.25      0          0          0.25                                      6.5 PARAMOUNT                                     CA         90723     Condominium                                   220000               20060301         61.97                    No MI                    100136000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 399930.15          2041.310141                360                           358                                          5.875      0          0          0.25                                    6.125 BULLHEAD CITY                                 AZ         86442     Single Family                                 400000               20060301         80.00                    No MI                    100020000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    281000          1463.541667                360                           358                                              6      0          0          0.25                                     6.25 VALLEJO                                       CA         94589     Single Family                                 281000               20060301         66.90                    No MI                    100071000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    296000          1449.166667                360                           357                                          5.625      0          0          0.25                                    5.875 GOODYEAR                                      AZ         85338     Single Family                                 296000               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           120         No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    277506           1560.97125                360                           358                                            6.5      0          0          0.25                                     6.75 SURPRISE                                      AZ         85379     PUD                                           277506               20060301         95.00               Radian Guaranty               100063000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    219896             1236.915                360                           357                                            6.5      0          0          0.25                                     6.75 TUCSON                                        AZ         85757     PUD                                           219896               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 103998.56          476.6600667                360                           358                                           5.25      0          0          0.25                                      5.5 GRAND JUNCTION                                CO         81501     Single Family                                 104000               20060301         80.00                    No MI                    100126000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    152450            666.96875                360                           356                                              5      0          0          0.25                                     5.25 SHELBY TOWNSHIP                               MI         48316     Condominium                                   152450               20060101         79.99                    No MI                    100039000000000000             2.25                20101201                      10.25       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    265650              1328.25                360                           358                                           5.75      0          0          0.25                                        6 GORDONSVILLE                                  VA         22942     PUD                                           265650               20060301         74.00                    No MI                    100039000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    157000                  785                360                           358                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89149     PUD                                           157000               20060301         56.67                    No MI                    100063000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    190120          1089.229167                360                           358                                          6.625      0          0          0.25                                    6.875 TUCSON                                        AZ         85757     PUD                                           190120               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 303751.24          1487.115446                360                           358                                          5.625      0          0          0.25                                    5.875 MAYWOOD                                       NJ         7607      Single Family                                 304000               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    175000                  875                360                           359                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89156     PUD                                           175000               20060401         53.85                    No MI                    100322000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    248500               1242.5                360                           358                                           5.75      0          0          0.25                                        6 PANORAMA CITY                                 CA         91402     Condominium                                   248500               20060301         70.00                    No MI                    100072000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    198872          1097.939167                360                           358                                          6.375      0          0          0.25                                    6.625 TUCSON                                        AZ         85757     PUD                                           198872               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    236800          1233.333333                360                           358                                              6      0          0          0.25                                     6.25 KAYSVILLE                                     UT         84037     PUD                                           236800               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    181246          981.7491667                360                           357                                           6.25      0          0          0.25                                      6.5 TUCSON                                        AZ         85706     PUD                                           181246               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    200792             1129.455                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89149     PUD                                           200792               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    184000          996.6666667                360                           358                                           6.25      0          0          0.25                                      6.5 SIERRA VISTA                                  AZ         85635     Single Family                                 184000               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    247372           1314.16375                360                           358                                          6.125      0          0          0.25                                    6.375 JACKSONVILLE                                  FL         32226     PUD                                           247372               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    241654          1308.959167                360                           357                                           6.25      0          0          0.25                                      6.5 ELKTON                                        FL         32033     PUD                                           241654               20060201         90.00               United Guaranty               100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 346972.85           1662.57824                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89135     PUD                                           347056               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    262036             1637.725                360                           358                                           7.25      0          0          0.25                                      7.5 KISSIMMEE                                     FL         34747     PUD                                           262036               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    360000               1912.5                360                           357                                          6.125      0          0          0.25                                    6.375 SANTA ANA                                     CA         92706     Single Family                                 360000               20060201         58.54                    No MI                    100138000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    250000          1432.291667                360                           358                                          6.625      0          0          0.25                                    6.875 NORWALK                                       CA         90650     Single Family                                 250000               20060301         53.76                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 259528.63              1643.38                360                           358                                           6.25      0          0          0.25                                      6.5 KENT CITY                                     MI         49330     Single Family                                 260000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    312000                 1755                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90002     2-4 Family                                    312000               20060301         80.00                    No MI                    100034000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    139500              755.625                360                           358                                           6.25      0          0          0.25                                      6.5 MORENO VALLEY                                 CA         92557     Single Family                                 139500               20060301         37.70                    No MI                    100029000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 282564.81              1609.68                360                           357                                           5.25      0          0          0.25                                      5.5 SANTA MARIA                                   CA         93455     Single Family                                 283500               20060201         75.00                    No MI                    100029000000000000             2.25                20130101                       10.5       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 385630.03          2128.999124                360                           358                                          6.375      0          0          0.25                                    6.625 WHITTIER                                      CA         90604     Single Family                                 386000               20060301         66.55                    No MI                    100039000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    184000          939.1666667                360                           359                                          5.875      0          0          0.25                                    6.125 FORESTHILL                                    CA         95631     Single Family                                 184000               20060401         47.79                    No MI                    100218000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 347969.54              2034.92                360                           358                                            5.5      0          0          0.25                                     5.75 OLIVEHURST                                    CA         95961     Single Family                                 348700               20060301         89.99                GE Capital MI                100133000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    124200               672.75                360                           358                                           6.25      0          0          0.25                                      6.5 MAGNA                                         UT         84044     Single Family                                 124200               20060301         90.00               Radian Guaranty               100061000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    297220          1455.139583                360                           359                                          5.625      0          0          0.25                                    5.875 CAPE CORAL                                    FL         33991     PUD                                           297220               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                  169720.5              1131.01                360                           358                                           6.75      0          0          0.25                                        7 ENTERPRISE                                    UT         84725     Single Family                                 170000               20060301         59.65                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    208000          1018.333333                360                           358                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89123     PUD                                           208000               20060301         80.00                    No MI                    100197000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    228000              1163.75                360                           358                                          5.875      0          0          0.25                                    6.125 PORTLAND                                      OR         97217     Single Family                                 228000               20060301         80.00                    No MI                    100054000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    405000            2489.0625                360                           358                                          7.125      0          0          0.25                                    7.375 LINDEN                                        NJ         7036      Single Family                                 405000               20060301         90.00               Radian Guaranty               100288000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 178548.62              1174.92                360                           358                                          6.625      0          0          0.25                                    6.875 PHOENIX                                       AZ         85032     Single Family                                 178850               20060301         79.99                    No MI                    100092000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    146400                884.5                360                           358                                              7      0          0          0.25                                     7.25 VALRICO                                       FL         33594     PUD                                           146400               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    320100           1900.59375                360                           358                                          6.875      0          0          0.25                                    7.125 PORT ST LUCIE                                 FL         34953     PUD                                           320100               20060301         89.99               United Guaranty               100060000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    153600                  832                360                           358                                           6.25      0          0          0.25                                      6.5 PALMYRA                                       VA         22963     PUD                                           153600               20060301         80.00                    No MI                    100033000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    307500           1441.40625                360                           359                                          5.375      0          0          0.25                                    5.625 ATLANTA                                       GA         30312     Single Family                                 307500               20060401         76.88                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 391649.64          2080.638713                360                           358                                          6.125      0          0          0.25                                    6.375 BAKERSFIELD                                   CA         93314     Single Family                                 391650               20060301         78.40                    No MI                    100060000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    215200          1120.833333                360                           359                                              6      0          0          0.25                                     6.25 KIRKLAND                                      WA         98033     Condominium                                   215200               20060401         80.00                    No MI                    100238000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                 134999.38          801.5588188                360                           358                                          6.875      0          0          0.25                                    7.125 NICEVILLE                                     FL         32578     Single Family                                 135000               20060301         50.00                    No MI                    100086000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    357200             1897.625                360                           358                                          6.125      0          0          0.25                                    6.375 BAKERSFIELD                                   CA         93311     Single Family                                 357200               20060301         79.99                    No MI                    100060000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    176000          971.6666667                360                           357                                          6.375      0          0          0.25                                    6.625 HIGHLAND                                      UT         84003     Single Family                                 176000               20060201         80.00                    No MI                    100208000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    273600                 1539                360                           358                                           6.01    0.49         0          0.25                                     6.75 BAKERSFIELD                                   CA         93309     Single Family                                 273600               20060301         89.41                Republic MIC                 100306000000000000             2.875               20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    244000          1423.333333                360                           358                                           6.75      0          0          0.25                                        7 LAKE ELSINORE                                 CA         92530     Single Family                                 244000               20060301         80.00                    No MI                    100155000000000000             2.25                20110201                         12     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    174250            980.15625                360                           358                                            6.5      0          0          0.25                                     6.75 FAIRVIEW                                      TX         75069     PUD                                           174250               20060301         79.98                    No MI                    100060000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  283535.8          1476.748958                360                           357                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89081     PUD                                           283586               20060201         95.00            Mortgage Guaranty In             100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    218828              1094.14                360                           357                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89115     PUD                                           218828               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    390000             2071.875                360                           357                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90068     Single Family                                 390000               20060201         37.14                    No MI                    100034000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    339493          2051.103542                360                           358                                              7      0          0          0.25                                     7.25 PHOENIX                                       AZ         85310     PUD                                           339493               20060301         95.00                     PMI                     100057000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    397500           1946.09375                360                           358                                          5.625      0          0          0.25                                    5.875 SEATTLE                                       WA         98115     Single Family                                 397500               20060301         69.74                    No MI                    100205000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 324946.17          1793.973647                360                           358                                          6.375      0          0          0.25                                    6.625 SUTTON                                        MA         1590      Single Family                                 325000               20060301         61.90                    No MI                    100265000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    346000          2126.458333                360                           358                                          7.125      0          0          0.25                                    7.375 SAINT GEORGE                                  UT         84770     Single Family                                 346000               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    379150          2053.729167                360                           359                                           6.25      0          0          0.25                                      6.5 ELK GROVE                                     CA         95757     Single Family                                 379150               20060401         80.00                    No MI                    100188000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    250000          1354.166667                360                           358                                           6.25      0          0          0.25                                      6.5 PHOENIX                                       AZ         85032     2-4 Family                                    250000               20060301         77.16                    No MI                    100056000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    250000          1354.166667                360                           358                                           6.25      0          0          0.25                                      6.5 PHOENIX                                       AZ         85032     2-4 Family                                    250000               20060301         77.16                    No MI                    100056000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    238250          1513.880208                360                           358                                          7.375      0          0          0.25                                    7.625 SURPRISE                                      AZ         85388     PUD                                           238250               20060301         94.99                     PMI                     100060000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 151299.29          677.6947365                360                           356                                          5.125      0          0          0.25                                    5.375 BRADLEY BEACH                                 NJ         7720      2-4 Family                                    151500               20060101         37.88                    No MI                    100070000000000000             2.25                20101201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    241016          1456.138333                360                           359                                              7      0          0          0.25                                     7.25 MARICOPA                                      AZ         85239     PUD                                           241016               20060401         80.00                    No MI                    100067000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 357999.99          1827.291616                360                           358                                          5.875      0          0          0.25                                    6.125 SAINT MARYS                                   GA         31558     Single Family                                 358000               20060301         89.50                Republic MIC                 100086000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    320000          1666.666667                360                           358                                              6      0          0          0.25                                     6.25 LAKE ELSINORE                                 CA         92530     Single Family                                 320000               20060301         71.91                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    231200               1300.5                360                           358                                            6.5      0          0          0.25                                     6.75 EVERETT                                       WA         98203     Single Family                                 231200               20060301         80.00                    No MI                    100238000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    161120               956.65                360                           358                                          6.875      0          0          0.25                                    7.125 NORTH LAS VEGAS                               NV         89030     Single Family                                 161120               20060301         76.00                    No MI                    100376000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    167200          957.9166667                360                           358                                          6.625      0          0          0.25                                    6.875 MESA                                          AZ         85204     Single Family                                 167200               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    260000          1435.416667                360                           358                                          6.375      0          0          0.25                                    6.625 LACEY                                         WA         98516     Single Family                                 260000               20060301         80.00                    No MI                    100110000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     72000                397.5                360                           358                                          6.375      0          0          0.25                                    6.625 SPRING LAKE                                   MI         49456     Single Family                                  72000               20060301         80.00                    No MI                    100079000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 212999.34          1042.809269                360                           359                                          5.495    0.13         0          0.25                                    5.875 HAGERSTOWN                                    MD         21740     Single Family                                 213000               20060401         83.04                     PMI                     100376000000000000             2.625               20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    405000            2489.0625                360                           359                                          7.125      0          0          0.25                                    7.375 KAHUKU                                        HI         96731     Single Family                                 405000               20060401         90.00                GE Capital MI                100120000000000000             2.25                20110301                     12.375     2.245               2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    235800            1252.6875                360                           358                                          5.635    0.49         0          0.25                                    6.375 BREMERTON                                     WA         98311     Single Family                                 235800               20060301         90.00                Republic MIC                 100090000000000000             2.875               20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    332000          1590.833333                360                           358                                            5.5      0          0          0.25                                     5.75 CLACKAMAS                                     OR         97015     Single Family                                 332000               20060301         80.00                    No MI                    100090000000000000             2.25                20110201                      10.75     2.135               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 159855.17              1051.91                360                           358                                          6.625      0          0          0.25                                    6.875 DENVER                                        CO         80224     Single Family                                 160125               20060301         75.00                    No MI                    100162000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 129654.03                832.4                360                           357                                          6.375      0          0          0.25                                    6.625 SYRACUSE                                      UT         84075     Single Family                                 130000               20060201         61.90                    No MI                    100125000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    392000          1878.333333                360                           359                                            5.5      0          0          0.25                                     5.75 SAN DIEGO                                     CA         92114     Single Family                                 392000               20060401         80.00                    No MI                    100197000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    380000          1820.833333                360                           359                                            5.5      0          0          0.25                                     5.75 UPPER MARLBORO                                MD         20772     Single Family                                 380000               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    310781          1780.516146                360                           359                                          6.625      0          0          0.25                                    6.875 ANTHEM                                        AZ         85086     Single Family                                 310781               20060401         95.00                GE Capital MI                100057000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    416000          2426.666667                360                           359                                           6.75      0          0          0.25                                        7 PALMDALE                                      CA         93551     Single Family                                 416000               20060401         75.64                    No MI                    100175000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    159920          882.8916667                360                           358                                          6.375      0          0          0.25                                    6.625 ELIZABETHTOWN                                 KY         42701     Single Family                                 159920               20060301         80.00                    No MI                    100352000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    194990          1015.572917                360                           357                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89139     PUD                                           194990               20060201         49.37                    No MI                    100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    170406            887.53125                360                           357                                              6      0          0          0.25                                     6.25 JACKSONVILLE                                  FL         32219     PUD                                           170406               20060201         90.00               United Guaranty               100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    316425             1582.125                360                           357                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89139     PUD                                           316425               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    239992              1199.96                360                           357                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89139     PUD                                           239992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    165728          966.7466667                360                           357                                           6.75      0          0          0.25                                        7 TOLLESON                                      AZ         85353     PUD                                           165728               20060201         70.00                    No MI                    100063000000000000             2.25                20130101                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    232592             1235.645                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89115     PUD                                           232592               20060201         90.00                     PMI                     100063000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    268000                 1340                360                           357                                           5.75      0          0          0.25                                        6 ROMOLAND                                      CA         92585     PUD                                           268000               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    222564           1182.37125                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89131     PUD                                           222564               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G04                                    999874          5415.984167                360                           358                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92109     2-4 Family                                    999874               20060301         57.14                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                1423882.07          7712.694546                360                           354                                           6.25      0          0          0.25                                      6.5 BLOOMFIELD HILLS                              MI         48301     Single Family                             1424703.89               20051101         79.15                    No MI                    100016000000000000             2.25                20121001                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351001           CWHL
     GROUP III      G04                                    437150          2322.359375                360                           358                                          6.125      0          0          0.25                                    6.375 MURRIETA                                      CA         92563     Single Family                                 437150               20060301         79.99                    No MI                    100051000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    444650          2362.203125                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89124     PUD                                           444650               20060201         79.99                    No MI                    100051000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    440400               2752.5                360                           357                                           7.25      0          0          0.25                                      7.5 WINCHESTER                                    CA         92596     Single Family                                 440400               20060201         89.98                GE Capital MI                100051000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    515100           3058.40625                360                           358                                          6.875      0          0          0.25                                    7.125 FONTANA                                       CA         92337     PUD                                           515100               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                  550424.7          3038.803031                360                           357                                          6.375      0          0          0.25                                    6.625 BAKERSFIELD                                   CA         93314     Single Family                               550424.7               20060201         75.92                    No MI                    100073000000000000             3.75                20130101                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G04                                    436260           2590.29375                360                           358                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89179     PUD                                           436260               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.125      3.5                2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    507000            2693.4375                360                           358                                          6.125      0          0          0.25                                    6.375 SAN DIEGO                                     CA         92128     Single Family                                 507000               20060301         69.93                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    495500          3045.260417                360                           359                                          7.125      0          0          0.25                                    7.375 KISSIMMEE                                     FL         34746     PUD                                           495500               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    563652           2994.40125                360                           359                                          6.125      0          0          0.25                                    6.375 ANTIOCH                                       CA         94531     Single Family                                 563652               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    440000          2383.333333                360                           359                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92104     Single Family                                 440000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                   1162500            6539.0625                360                           359                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90024     Single Family                                1162500               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    553000          3341.041667                360                           359                                              7      0          0          0.25                                     7.25 CORAL GABLES                                  FL         33146     Single Family                                 553000               20060401         79.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    605000          3466.145833                360                           359                                          6.625      0          0          0.25                                    6.875 PLEASANTON                                    CA         94566     PUD                                          1505000               20060401         55.23                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    570000             3146.875                360                           358                                          6.375      0          0          0.25                                    6.625 BAKERSFIELD                                   CA         93306     Single Family                                 570000               20060301         77.76                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    990000             6084.375                360                           359                                          7.125      0          0          0.25                                    7.375 SAN PEDRO                                     CA         90731     2-4 Family                                    990000               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    650000          4197.916667                360                           359                                            7.5      0          0          0.25                                     7.75 LOS ANGELES                                   CA         90066     Single Family                                 650000               20060401         72.30                    No MI                    100016000000000000             2.25                20110301                      12.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                   1746000            10003.125                360                           359                                          6.625      0          0          0.25                                    6.875 BALL GROUND                                   GA         30107     PUD                                          1746000               20060401         74.30                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    999950          5312.234375                360                           359                                          6.125      0          0          0.25                                    6.375 LAGUNA BEACH                                  CA         92651     Single Family                                 999950               20060401         71.99                    No MI                    100134000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    436000          2361.666667                360                           358                                           6.25      0          0          0.25                                      6.5 MOORPARK                                      CA         93021     Single Family                                 436000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 633749.95          4026.952807                360                           359                                          7.375      0          0          0.25                                    7.625 MISSION VIEJO                                 CA         92691     Single Family                                 633750               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                   1000000                 5625                360                           358                                            6.5      0          0          0.25                                     6.75 THOUSAND OAKS                                 CA         91320     PUD                                          1000000               20060301         71.43                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                 497639.57              3524.81                360                           359                                          7.375      0          0          0.25                                    7.625 MORENO VALLEY                                 CA         92557     Single Family                                 498000               20060401         69.17                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                 486698.47              3243.35                360                           358                                           6.75      0          0          0.25                                        7 BOULDER                                       CO         80302     Single Family                                 487500               20060301         75.00                    No MI                    100134000000000000             2.25                20110201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    536000                 3350                360                           359                                           7.25      0          0          0.25                                      7.5 LOS ANGELES                                   CA         90292     Condominium                                   536000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    383607          2197.748438                360                           359                                          6.625      0          0          0.25                                    6.875 SCOTTSDALE                                    AZ         85262     PUD                                           383607               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    218050          1476.380208                360                           356                                          7.145    0.73         0          0.25                                    8.125 SURPRISE                                      AZ         85374     PUD                                           218050               20060101         94.99                Republic MIC                 100016000000000000             3.25                20101201                     13.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G05                                    302067          1667.661563                360                           359                                          6.375      0          0          0.25                                    6.625 BAKERSFIELD                                   CA         93312     Single Family                                 302067               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625      2.27               2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                    272160               1644.3                360                           359                                              7      0          0          0.25                                     7.25 PALM COAST                                    FL         32137     Single Family                                 272160               20060401         90.00                Republic MIC                 100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                  354807.7          1921.875042                360                           350                                           6.25      0          0          0.25                                      6.5 KEY LARGO                                     FL         33037     Single Family                                 355000               20050701         65.86                    No MI                    100016000000000000             2.25                20150601                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350601           CWHL
     GROUP III      G05                                    225000            1195.3125                360                           358                                          6.125      0          0          0.25                                    6.375 FORT WAYNE                                    IN         46835     Single Family                                 267600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 196511.77              1292.03                360                           359                                          6.625      0          0          0.25                                    6.875 THORNTON                                      CO         80229     PUD                                           196677               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    771750          5064.609375                360                           359                                          7.625      0          0          0.25                                    7.875 LOS ANGELES                                   CA         91042     PUD                                           771750               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    441000                 2940                360                           358                                           7.75      0          0          0.25                                        8 GULF SHORES                                   AL         36542     Condominium                                   441000               20060301         70.00                    No MI                    100134000000000000             2.25                20130201                         13       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    560000                 3675                360                           359                                          7.625      0          0          0.25                                    7.875 WEST ROXBURY                                  MA         2132      Single Family                                 560000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                   1448000          9653.333333                360                           359                                           7.75      0          0          0.25                                        8 LOS ANGELES                                   CA         91436     Single Family                                1448000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         13       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    434350          2895.666667                360                           359                                           7.75      0          0          0.25                                        8 LAS VEGAS                                     NV         89131     PUD                                           434350               20060401         79.99                    No MI                    100016000000000000             2.25                20130301                         13       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    565600          3593.916667                360                           359                                          7.375      0          0          0.25                                    7.625 LAS VEGAS                                     NV         89109     Condominium                                   565600               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    157594          870.0502083                360                           351                                          6.375      0          0          0.25                                    6.625 WOODLAND PARK                                 CO         80863     Single Family                                 157600               20050801         80.00                    No MI                    100134000000000000             2.25                20100701                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20350701           CWHL
     GROUP III      G01                                 250605.99              1544.49                360                           359                                              6      0          0          0.25                                     6.25 PEORIA                                        AZ         85345     PUD                                           250844               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    271287             1356.435                360                           358                                           5.75      0          0          0.25                                        6 BAKERSFIELD                                   CA         93312     PUD                                           271287               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 163268.96             816.3448                360                           351                                           5.75      0          0          0.25                                        6 HOUSTON                                       TX         77019     Condominium                                   163600               20050801         80.00                    No MI                    100016000000000000             2.25                20100701                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20350701           CWHL
     GROUP III      G01                                    350000          1713.541667                360                           358                                          5.625      0          0          0.25                                    5.875 HIGHLAND PARK                                 IL         60035     Single Family                                 350000               20060301         35.35                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    357000             2008.125                360                           359                                            6.5      0          0          0.25                                     6.75 NEWARK                                        NJ         7106      2-4 Family                                    357000               20060401         70.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    169327          881.9114583                360                           359                                              6      0          0          0.25                                     6.25 CHARLOTTE                                     NC         28262     PUD                                           169327               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    316000              1678.75                360                           359                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90013     Condominium                                   316000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    337500           1652.34375                360                           357                                          5.625      0          0          0.25                                    5.875 GRAND BAY                                     AL         36541     Single Family                                 337500               20060201         75.00                    No MI                    100134000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    265520          1272.283333                360                           358                                            5.5      0          0          0.25                                     5.75 SAN DIEGO                                     CA         92108     Condominium                                   265520               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                 157665.51               938.47                360                           354                                          5.625      0          0          0.25                                    5.875 KISSIMMEE                                     FL         34747     PUD                                           158648               20051101         50.00                    No MI                    100057000000000000             2.25                20101001                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351001           CWHL
     GROUP III      G01                                    375250          2540.755208                360                           354                                          7.135    0.74         0          0.25                                    8.125 LORTON                                        VA         22079     PUD                                           375250               20051101         95.00                GE Capital MI                100063000000000000             3.375               20101001                     13.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351001           CWHL
     GROUP III      G05                                    280800              1667.25                360                           354                                          6.875      0          0          0.25                                    7.125 MARY ESTHER                                   FL         32569     Single Family                                 280800               20051101         90.00                Republic MIC                 100086000000000000             2.25                20151001                     12.125     2.385               2             First Lien         N            Y           120         No_PP            360             120          N           20351001           CWHL
     GROUP III      G01                                    248200          1215.145833                360                           355                                          5.625      0          0          0.25                                    5.875 WOODBRIDGE                                    VA         22191     PUD                                           248200               20051201         79.99                    No MI                    100067000000000000             2.25                20101101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G01                                    224925          913.7578125                360                           356                                          4.625      0          0          0.25                                    4.875 INDEPENDENCE                                  KY         41051     PUD                                           224925               20060101         94.84               Radian Guaranty               100299000000000000             2.25                20101201                      9.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    359650          1648.395833                360                           354                                           5.25      0          0          0.25                                      5.5 BRENTWOOD                                     TN         37027     PUD                                           359650               20051101         57.45                    No MI                    100067000000000000             2.25                20101001                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351001           CWHL
     GROUP III      G01                                 141732.36               936.12                360                           354                                          6.625      0          0          0.25                                    6.875 CHARLOTTE                                     MI         48813     Single Family                                 142500               20051101         95.00               United Guaranty               100016000000000000             2.25                20101001                     11.875       2                 2             First Lien         N            N            0         Prepay            360              60          N           20351001           CWHL
     GROUP III      G03                                    151500            773.28125                360                           358                                          5.875      0          0          0.25                                    6.125 PULASKI                                       VA         24301     Single Family                                 151500               20060301         72.14                    No MI                    100051000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    375000               2187.5                360                           357                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89178     PUD                                           375000               20060201         75.00                    No MI                    100256000000000000             2.25                20110101                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 194793.24          1116.002938                360                           356                                          6.625      0          0          0.25                                    6.875 PALM SPRINGS                                  CA         92262     Condominium                                   375000               20060101         89.98                    No MI                    100283000000000000             2.25                20101201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    152000          965.8333333                360                           355                                          7.375      0          0          0.25                                    7.625 GREENWOOD                                     IN         46143     Condominium                                   152000               20051201         80.00                    No MI                    100127000000000000             2.25                20101101                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G05                                    185000          1002.083333                360                           357                                           6.25      0          0          0.25                                      6.5 WESTMONT                                      IL         60559     Single Family                                 185000               20060201         54.41                    No MI                    100202000000000000             2.25                20160101                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                    108000               663.75                360                           356                                          7.125      0          0          0.25                                    7.375 ROSEVILLE                                     MI         48066     Single Family                                 108000               20060101         80.00                    No MI                    100062000000000000             2.25                20101201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                 124999.99          677.0832792                360                           357                                           6.25      0          0          0.25                                      6.5 CREST HILL                                    IL         60435     PUD                                           125000               20060201         57.50                    No MI                    100020000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 122861.99           601.511826                360                           358                                          5.625      0          0          0.25                                    5.875 BLUFFTON                                      SC         29909     PUD                                           122862               20060301         80.00                    No MI                    100057000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    266400              1304.25                360                           356                                          5.625      0          0          0.25                                    5.875 RALEIGH                                       NC         27604     PUD                                           266400               20060101         80.00                    No MI                    100389000000000000             2.25                20101201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    213450              1067.25                360                           357                                           5.75      0          0          0.25                                        6 NORTH LAS VEGAS                               NV         89081     PUD                                           213450               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    207500          1123.958333                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89178     PUD                                           207500               20060301         74.99                    No MI                    100060000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    359600          2097.666667                360                           357                                           6.75      0          0          0.25                                        7 BRADENTON                                     FL         34212     PUD                                           359600               20060201         88.59               Radian Guaranty               100060000000000000             2.25                20110101                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    285640          1398.445833                360                           357                                          5.625      0          0          0.25                                    5.875 HENDERSON                                     NV         89044     PUD                                           285640               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    189955              949.775                360                           357                                           5.75      0          0          0.25                                        6 SANFORD                                       FL         32771     PUD                                           189955               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    319500           1897.03125                360                           356                                          6.875      0          0          0.25                                    7.125 DAVENPORT                                     FL         33837     PUD                                           319500               20060101         90.00                Republic MIC                                                2.25                20101201                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    285050          1395.557292                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89179     PUD                                           285050               20060201         79.99                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    172236             968.8275                360                           357                                            6.5      0          0          0.25                                     6.75 TUCSON                                        AZ         85747     Single Family                                 172236               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    391500           2079.84375                360                           356                                          6.125      0          0          0.25                                    6.375 CHANTILLY                                     VA         20151     PUD                                           391500               20060101         90.00                Republic MIC                 100077000000000000             2.25                20121201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351201           CWHL
     GROUP III      G01                                 131494.09            657.47045                360                           355                                           5.75      0          0          0.25                                        6 PRARIE VILLAGE                                KS         66208     Single Family                                 131560               20051201         80.00                    No MI                    100059000000000000             2.25                20101101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G01                                    204800          1173.333333                360                           357                                          6.625      0          0          0.25                                    6.875 NORTH LAS VEGAS                               NV         89031     Single Family                                 204800               20060201         80.00                    No MI                    100140000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                 289312.66          1084.922475                360                           358                                           4.25      0          0          0.25                                      4.5 FISHERS                                       IN         46037     PUD                                           289400               20060301         87.84               Radian Guaranty               100288000000000000             2.25                20110201                        9.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    415000            2204.6875                360                           357                                          6.125      0          0          0.25                                    6.375 YUCAIPA                                       CA         92399     Single Family                                 415000               20060201         61.03                    No MI                    100101000000000000             2.25                20160101                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                 100139.65          531.9918906                360                           351                                          6.125      0          0          0.25                                    6.375 NAMPA                                         ID         83687     Single Family                                 101100               20050801         80.88                    No MI                    100208000000000000             2.25                20100701                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20350701           CWHL
     GROUP III      G01                                    271200                 1469                360                           357                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95827     Single Family                                 271200               20060201         80.00                    No MI                    100241000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    149120                  932                360                           358                                           7.25      0          0          0.25                                      7.5 DORAL                                         FL         33166     Condominium                                   149120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    208480                 1303                360                           359                                           7.25      0          0          0.25                                      7.5 MIDDLEBURG                                    FL         32068     PUD                                           208480               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    141600                  767                360                           351                                           6.25      0          0          0.25                                      6.5 BRIGHTON                                      MI         48116     2-4 Family                                    141600               20050801         80.00                    No MI                    100016000000000000             2.25                20100701                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20350701           CWHL
     GROUP III      G05                                    314002          1733.552708                360                           358                                          6.375      0          0          0.25                                    6.625 BOISE                                         ID         83716     PUD                                           314002               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    248003          1395.016875                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89178     PUD                                           248003               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    295250          1722.291667                360                           358                                           6.75      0          0          0.25                                        7 ADELANTO                                      CA         92301     Single Family                                 295250               20060301         79.99                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    251100               1255.5                360                           358                                           5.75      0          0          0.25                                        6 FRESNO                                        CA         93727     Single Family                                 251100               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 181297.31          604.3243667                360                           351                                           3.75      0          0          0.25                                        4 DALLAS                                        TX         75214     Single Family                                 183300               20050801         67.14                    No MI                    100016000000000000             2.25                20100701                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20350701           CWHL
     GROUP III      G03                                    289756           1539.32875                360                           358                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89179     PUD                                           289756               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    102400          586.6666667                360                           358                                          6.625      0          0          0.25                                    6.875 AURORA                                        IL         60505     Single Family                                 102400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    140000                612.5                360                           352                                              5      0          0          0.25                                     5.25 MIAMI                                         FL         33138     Condominium                                   140000               20050901         80.00                    No MI                    100016000000000000             2.25                20100801                      10.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20350801           CWHL
     GROUP III      G01                                 130273.75          827.7811198                360                           357                                          7.375      0          0          0.25                                    7.625 DORAL                                         FL         33166     Condominium                                   130300               20060201         79.99                    No MI                    100016000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                  91666.27               452.19                360                           358                                              4      0          0          0.25                                     4.25 ANTIOCH                                       TN         37013     PUD                                            91920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       9.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    311715          1883.278125                360                           358                                              7      0          0          0.25                                     7.25 SAINT CLOUD                                   FL         34772     PUD                                           311715               20060301         90.00                     YES                     100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    209694          1201.371875                360                           359                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89178     PUD                                           209694               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    258175          1344.661458                360                           358                                              6      0          0          0.25                                     6.25 MT PLEASANT                                   SC         29466     PUD                                           258175               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    210400          1095.833333                360                           351                                              6      0          0          0.25                                     6.25 HALLANDALE BEACH                              FL         33009     Condominium                                   210400               20050801         79.40                    No MI                    100016000000000000             2.25                20120701                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20350701           CWHL
     GROUP III      G01                                    187200                  858                360                           352                                           5.25      0          0          0.25                                      5.5 MOBILE                                        AL         36604     Single Family                                 187200               20050901         80.00                    No MI                    100016000000000000             2.25                20100801                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20350801           CWHL
     GROUP III      G05                                    135100          816.2291667                360                           358                                              7      0          0          0.25                                     7.25 DORAL                                         FL         33166     Condominium                                   135100               20060301         79.99                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    199150               995.75                360                           356                                           5.75      0          0          0.25                                        6 GRAND JUNCTION                                CO         81504     Single Family                                 199150               20060101         94.83                     YES                     100016000000000000             2.25                20101201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    140310             643.0875                360                           355                                           5.25      0          0          0.25                                      5.5 FOLEY                                         AL         36535     PUD                                           140310               20051201         90.00               United Guaranty               100016000000000000             2.25                20101101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G01                                    307976          1796.526667                360                           358                                           6.75      0          0          0.25                                        7 RIVERSIDE                                     CA         92501     PUD                                           307976               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    106720                  667                360                           359                                           7.25      0          0          0.25                                      7.5 MIAMI                                         FL         33155     Condominium                                   106720               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    120120                600.6                360                           352                                           5.75      0          0          0.25                                        6 PARMA                                         OH         44134     Condominium                                   121520               20050901         80.00                    No MI                    100016000000000000             2.25                20120801                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20350801           CWHL
     GROUP III      G01                                    246566          1258.513958                360                           358                                          5.875      0          0          0.25                                    6.125 NORTH LAS VEGAS                               NV         89084     PUD                                           246566               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    297950          1551.822917                360                           358                                              6      0          0          0.25                                     6.25 UNIVERSITY PLACE                              WA         98467     Condominium                                   297950               20060301         79.99                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    302340              1763.65                360                           355                                           6.75      0          0          0.25                                        7 ESTERO                                        FL         33928     PUD                                           302340               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G01                                    289950            1570.5625                360                           358                                           6.25      0          0          0.25                                      6.5 LANCASTER                                     CA         93535     Single Family                                 289950               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    302200            1983.1875                360                           358                                          7.095    0.53         0          0.25                                    7.875 HESPERIA                                      CA         92345     Single Family                                 302200               20060301         90.00                Republic MIC                 100016000000000000             2.875               20110201                     12.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    355780          1853.020833                360                           358                                              6      0          0          0.25                                     6.25 ROCKLIN                                       CA         95677     PUD                                           355780               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25     2.095               2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    238380           1216.73125                360                           358                                          5.875      0          0          0.25                                    6.125 FRESNO                                        CA         93727     Single Family                                 238380               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    258839          1402.044583                360                           357                                           6.25      0          0          0.25                                      6.5 VICTORVILLE                                   CA         92394     Single Family                                 258839               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                    268800                 1344                360                           353                                           5.75      0          0          0.25                                        6 GULF SHORES                                   AL         36542     Single Family                                 268800               20051001         80.00                    No MI                    100016000000000000             2.25                20150901                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350901           CWHL
     GROUP III      G03                                    409500           2687.34375                360                           357                                          7.095    0.53         0          0.25                                    7.875 PACE                                          FL         32571     Single Family                                 409500               20060201         90.00                Republic MIC                 100134000000000000             2.875               20130101                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    304000          1583.333333                360                           358                                              6      0          0          0.25                                     6.25 CORNING                                       CA         96021     Single Family                                 304000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25     2.095               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    303960            1488.1375                360                           359                                          5.625      0          0          0.25                                    5.875 KENT                                          WA         98030     PUD                                           303960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    201634          987.1664583                360                           359                                          5.625      0          0          0.25                                    5.875 LITTLETON                                     CO         80123     PUD                                           201634               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 199805.61              1215.22                360                           359                                          5.875      0          0          0.25                                    6.125 IRVINE                                        CA         92612     Condominium                                   200000               20060401         23.11                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    232000          1280.833333                360                           357                                          6.375      0          0          0.25                                    6.625 SAN BERNARDINO                                CA         92405     Single Family                                 232000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    135000              703.125                360                           354                                              6      0          0          0.25                                     6.25 ORLANDO                                       FL         32801     Condominium                                   135000               20051101         90.00            Mortgage Guaranty In             100016000000000000             2.25                20101001                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351001           CWHL
     GROUP III      G03                                    374083          1909.381979                360                           358                                          5.875      0          0          0.25                                    6.125 SAN DIEGO                                     CA         92108     Condominium                                   374083               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    400000                 2125                360                           359                                          6.125      0          0          0.25                                    6.375 LADERA RANCH AREA                             CA         92694     Condominium                                   400000               20060401         69.37                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    249168             1271.795                360                           359                                          5.875      0          0          0.25                                    6.125 MARIETTA                                      GA         30066     PUD                                           249168               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    225260           1196.69375                360                           359                                          6.125      0          0          0.25                                    6.375 NOLENSVILLE                                   TN         37135     PUD                                           225260               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    194160              1173.05                360                           358                                              7      0          0          0.25                                     7.25 SURPRISE                                      AZ         85374     PUD                                           194160               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    135520          578.7833333                360                           357                                          4.875      0          0          0.25                                    5.125 LEXINGTON                                     KY         40515     PUD                                           135520               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     10.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    294420           1502.76875                360                           359                                          5.875      0          0          0.25                                    6.125 NORTH LAS VEGAS                               NV         89084     PUD                                           294420               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                 325886.41          1765.218054                360                           358                                           6.25      0          0          0.25                                      6.5 SAN BERNARDINO                                CA         92407     Single Family                                 325921               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                 175952.33          953.0751208                360                           358                                           6.25      0          0          0.25                                      6.5 MONTGOMERY                                    AL         36116     Single Family                                 176000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    213555          1312.473438                360                           359                                          7.125      0          0          0.25                                    7.375 OLIVEHURST                                    CA         95961     Single Family                                 213555               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 210339.83          1117.430347                360                           358                                          6.125      0          0          0.25                                    6.375 HAMBURG                                       NY         14075     Single Family                              210364.83               20060301         79.99                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    157368              754.055                360                           359                                            5.5      0          0          0.25                                     5.75 CHARLOTTE                                     NC         28202     Condominium                                   157368               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    296788          1607.601667                360                           359                                           6.25      0          0          0.25                                      6.5 KISSIMMEE                                     FL         34746     PUD                                           296788               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    296857          1607.975417                360                           359                                           6.25      0          0          0.25                                      6.5 RIVERSIDE                                     CA         92501     PUD                                           296857               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    216000               1147.5                360                           354                                          6.125      0          0          0.25                                    6.375 BEAVERTON                                     OR         97005     Single Family                                 216000               20051101         80.00                    No MI                    100016000000000000             2.25                20101001                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351001           CWHL
     GROUP III      G01                                    309450           1869.59375                360                           358                                              7      0          0          0.25                                     7.25 RIVERSIDE                                     CA         92509     PUD                                           309450               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    187000             1051.875                360                           359                                            6.5      0          0          0.25                                     6.75 BUCKEYE                                       AZ         85326     PUD                                           187000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 216946.66           1062.13469                360                           357                                          5.625      0          0          0.25                                    5.875 VICTORVILLE                                   CA         92394     Single Family                                 216956               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    240830          1254.322917                360                           357                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89115     PUD                                           240835               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    170478             923.4225                360                           357                                           6.25      0          0          0.25                                      6.5 QUEEN CREEK                                   AZ         85243     PUD                                           170478               20060201         90.00            Mortgage Guaranty In             100063000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    208928               1305.8                360                           357                                           7.25      0          0          0.25                                      7.5 QUEEN CREEK                                   AZ         85242     PUD                                           208928               20060201         95.00               Radian Guaranty               100063000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    232076             1450.475                360                           357                                           7.25      0          0          0.25                                      7.5 SURPRISE                                      AZ         85379     PUD                                           232076               20060201         90.00            Mortgage Guaranty In             100063000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    265450          1631.411458                360                           357                                          7.125      0          0          0.25                                    7.375 TOLLESON                                      AZ         85353     PUD                                           265450               20060201         90.00            Mortgage Guaranty In             100063000000000000             2.25                20130101                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    290044            1631.4975                360                           359                                            6.5      0          0          0.25                                     6.75 HEMET                                         CA         92544     Single Family                                 290044               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    102992                643.7                360                           359                                           7.25      0          0          0.25                                      7.5 CRESTVIEW                                     FL         32539     PUD                                           102992               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    102992                643.7                360                           359                                           7.25      0          0          0.25                                      7.5 CRESTVIEW                                     FL         32539     PUD                                           102992               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    212220             1326.375                360                           358                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89179     PUD                                           212220               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                  237530.7           1385.59575                360                           358                                           6.75      0          0          0.25                                        7 RIVERSIDE                                     CA         92503     Single Family                                 237600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                 119274.21               719.46                360                           354                                           5.75      0          0          0.25                                        6 AUSTIN                                        TX         78741     Condominium                                   120000               20051101         80.00                    No MI                    100016000000000000             2.25                20151001                         11       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351001           CWHL
     GROUP III      G05                                    211500            1101.5625                360                           359                                              6      0          0          0.25                                     6.25 TUCSON                                        AZ         85739     PUD                                           211500               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                 205955.68          922.5098167                360                           358                                          5.125      0          0          0.25                                    5.375 HERNANDO                                      MS         38632     Single Family                                 206000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 152841.56               973.38                360                           354                                           6.25      0          0          0.25                                      6.5 DAPHNE                                        AL         36526     Single Family                                 154000               20051101         70.00                    No MI                    100016000000000000             2.25                20151001                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351001           CWHL
     GROUP III      G03                                 415999.99          2036.666618                360                           354                                          5.625      0          0          0.25                                    5.875 FAIRHOPE                                      AL         36532     PUD                                           416000               20051101         80.00                    No MI                    100016000000000000             2.25                20121001                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351001           CWHL
     GROUP III      G01                                    155120          710.9666667                360                           358                                           5.25      0          0          0.25                                      5.5 MADISON                                       AL         35758     Single Family                                 155120               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    120720              616.175                360                           355                                          5.875      0          0          0.25                                    6.125 DOUGLASVILLE                                  GA         30134     Single Family                                 120720               20051201         80.00                    No MI                    100016000000000000             2.25                20151101                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           CWHL
     GROUP III      G03                                 391893.83          2122.758246                360                           355                                           6.25      0          0          0.25                                      6.5 MENIFEE                                       CA         92584     Single Family                                 392000               20051201         80.00                    No MI                    100016000000000000             2.25                20121101                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20351101           CWHL
     GROUP III      G02                                    216232          1238.829167                360                           357                                          6.625      0          0          0.25                                    6.875 MESA                                          AZ         85208     PUD                                           216232               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    116383          521.2988542                360                           359                                          5.125      0          0          0.25                                    5.375 ACWORTH                                       GA         30102     PUD                                           116383               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 376564.36          1843.596346                360                           358                                          5.625      0          0          0.25                                    5.875 SAN DIEGO                                     CA         92108     Condominium                                   376720               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    182610            951.09375                360                           359                                           5.61    0.39         0          0.25                                     6.25 ALEXANDRIA                                    VA         22304     Condominium                                   182610               20060401         90.00                Republic MIC                 100016000000000000             2.75                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    202400          990.9166667                360                           355                                          5.625      0          0          0.25                                    5.875 SALEM                                         OR         97304     Single Family                                 202400               20051201         67.47                    No MI                    100016000000000000             2.25                20151101                     10.875      2.11               2             First Lien         N            Y           120         No_PP            360             120          N           20351101           CWHL
     GROUP III      G03                                    356760             2155.425                360                           359                                              7      0          0          0.25                                     7.25 OXNARD                                        CA         93030     Single Family                                 356760               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                     90358          461.2022917                360                           358                                          5.875      0          0          0.25                                    6.125 SAN ANTONIO                                   TX         78239     PUD                                            90358               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    136269          809.0971875                360                           358                                          6.875      0          0          0.25                                    7.125 HOUSTON                                       TX         77072     PUD                                           136269               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    137960                689.8                360                           355                                           5.75      0          0          0.25                                        6 ORLANDO                                       FL         32822     Condominium                                   137960               20051201         80.00                    No MI                    100016000000000000             2.25                20151101                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351101           CWHL
     GROUP III      G03                                 148889.84          759.9585583                360                           355                                          5.875      0          0          0.25                                    6.125 ROSEVILLE                                     CA         95678     Condominium                                   148895               20051201         80.00                    No MI                    100016000000000000             2.25                20121101                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20351101           CWHL
     GROUP III      G03                                    370000          1695.833333                360                           355                                           5.25      0          0          0.25                                      5.5 MERRICK                                       NY         11566     Single Family                                 370000               20051201         73.27                    No MI                    100016000000000000             2.25                20121101                       10.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351101           CWHL
     GROUP III      G01                                  178856.7              1017.76                360                           358                                           5.25      0          0          0.25                                      5.5 OWENS CROSS ROADS                             AL         35763     PUD                                           179250               20060301         75.00                    No MI                    100016000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    180000                  900                360                           355                                           5.75      0          0          0.25                                        6 ORLANDO                                       FL         32824     PUD                                           180000               20051201         80.00                    No MI                    100016000000000000             2.25                20151101                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351101           CWHL
     GROUP III      G01                                     50400                262.5                360                           359                                              6      0          0          0.25                                     6.25 ANTIOCH                                       TN         37013     Single Family                                  50400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    279696              1456.75                360                           359                                              6      0          0          0.25                                     6.25 LA MESA                                       CA         91942     Condominium                                   279760               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                  270180.8             1519.767                360                           359                                            6.5      0          0          0.25                                     6.75 KISSIMMEE                                     FL         34772     PUD                                         270180.8               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                 107914.57          584.5372542                360                           354                                           6.25      0          0          0.25                                      6.5 OAKLAND PARK                                  FL         33334     Condominium                                   107920               20051101         80.00                    No MI                    100016000000000000             2.25                20101001                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351001           CWHL
     GROUP III      G05                                    350000          1713.541667                360                           358                                          5.625      0          0          0.25                                    5.875 APPLE VALLEY                                  CA         92307     Single Family                                 350000               20060301         63.64                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    297520          1642.558333                360                           359                                          6.375      0          0          0.25                                    6.625 RESTON                                        VA         20190     Condominium                                   297520               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    240674          1303.650833                360                           359                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32809     PUD                                           240674               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    237127          1037.430625                360                           358                                              5      0          0          0.25                                     5.25 HAGERSTOWN                                    MD         21740     PUD                                           237127               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    111920          676.1833333                360                           358                                              7      0          0          0.25                                     7.25 MIAMI                                         FL         33165     Condominium                                   111920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 111721.96               716.64                360                           358                                          6.375      0          0          0.25                                    6.625 MIAMI                                         FL         33165     Condominium                                   111920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                 297798.85          1613.077104                360                           357                                           6.25      0          0          0.25                                      6.5 HESPERIA                                      CA         92345     Single Family                                 297800               20060201         79.99                    No MI                    100016000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    132912               609.18                360                           359                                           5.25      0          0          0.25                                      5.5 KANSAS CITY                                   MO         64106     Condominium                                   132912               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 342518.58              1980.26                360                           356                                          5.375      0          0          0.25                                    5.625 MADISON                                       MS         39110     Single Family                                 344000               20060101         80.00                    No MI                    100134000000000000             2.25                20101201                     10.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           CWHL
     GROUP III      G03                                    255120               1275.6                360                           358                                           5.75      0          0          0.25                                        6 SAN DIEGO                                     CA         92108     Condominium                                   255120               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    230160              1006.95                360                           358                                              5      0          0          0.25                                     5.25 ATLANTA                                       GA         30363     Condominium                                   230160               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 376355.01              2508.19                360                           358                                           6.75      0          0          0.25                                        7 POLSON                                        MT         59860     Single Family                                 377000               20060301         65.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    105120               667.95                360                           359                                          7.375      0          0          0.25                                    7.625 MIAMI                                         FL         33155     Condominium                                   105120               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    384000                 2120                360                           355                                          6.375      0          0          0.25                                    6.625 IRVINE                                        CA         92614     Condominium                                   384000               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G01                                 315740.68          1874.710288                360                           358                                          6.875      0          0          0.25                                    7.125 SAN JACINTO                                   CA         92583     Single Family                                 315800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    249450           1299.21875                360                           359                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89122     PUD                                           249450               20060401         79.99                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    105120               646.05                360                           359                                          7.125      0          0          0.25                                    7.375 MIAMI                                         FL         33155     Condominium                                   105120               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    106720                  667                360                           359                                           7.25      0          0          0.25                                      7.5 MIAMI                                         FL         33155     Condominium                                   106720               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                 383899.65          1679.560969                360                           358                                              5      0          0          0.25                                     5.25 FOOTHILL RANCH                                CA         92610     Condominium                                   383920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    357949          1827.031354                360                           359                                          5.875      0          0          0.25                                    6.125 BEAUMONT                                      CA         92223     PUD                                           357949               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    129920          744.3333333                360                           358                                          6.625      0          0          0.25                                    6.875 NORTH PORT                                    FL         34286     Single Family                                 129920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                 118746.33          618.4704688                360                           355                                           5.37    0.63         0          0.25                                     6.25 COMMERCE                                      GA         30529     Single Family                                 118750               20051201         95.00                     YES                     100016000000000000             2.25                20121101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351101           CWHL
     GROUP III      G03                                    181592          1059.286667                360                           359                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89149     PUD                                           181592               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12      1.37               2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                     95920          529.5583333                360                           357                                          6.375      0          0          0.25                                    6.625 PALM HARBOR                                   FL         34683     Condominium                                    95920               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    270600              1465.75                360                           358                                           6.25      0          0          0.25                                      6.5 COLD SPRINGS                                  NV         89506     PUD                                           270600               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    319300           1696.28125                360                           358                                          6.125      0          0          0.25                                    6.375 VANCOUVER                                     WA         98662     PUD                                           319300               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    184000          958.3333333                360                           358                                              6      0          0          0.25                                     6.25 CLE ELUM                                      WA         98922     PUD                                           184000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    328000          1776.666667                360                           359                                           6.25      0          0          0.25                                      6.5 LOCUST GROVE                                  VA         22508     Single Family                                 328000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    348000                 1595                360                           357                                           5.25      0          0          0.25                                      5.5 HAMILTON                                      MT         59840     Single Family                                 348000               20060201         80.00                    No MI                    100134000000000000             2.25                20110101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    404905           2530.65625                360                           357                                           7.25      0          0          0.25                                      7.5 VAN NUYS                                      CA         91402     Condominium                                   404905               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G01                                    192060            740.23125                360                           359                                          4.375      0          0          0.25                                    4.625 DELAWARE                                      OH         43015     Single Family                                 192060               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      9.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    127120          701.8083333                360                           357                                          6.375      0          0          0.25                                    6.625 JACKSONVILLE                                  FL         32246     Condominium                                   127120               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    185742            1160.8875                360                           358                                           7.25      0          0          0.25                                      7.5 HENDERSON                                     NV         89015     PUD                                           185742               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     95920                599.5                360                           356                                           7.25      0          0          0.25                                      7.5 PEORIA                                        AZ         85345     Condominium                                    95920               20060101         80.00                    No MI                    100134000000000000             2.25                20101201                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    164600             1131.625                360                           356                                           7.33    0.67         0          0.25                                     8.25 ZEPHYRHILLS                                   FL         33540     PUD                                           164600               20060101         89.97                Republic MIC                 100060000000000000             3.25                20101201                      13.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G03                                    199000          1077.916667                360                           358                                           6.25      0          0          0.25                                      6.5 SYLMAR AREA LOS ANGELES                       CA         91342     Single Family                                 199000               20060301         37.20                    No MI                    100135000000000000             2.25                20130201                       11.5      2.33               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    355440             1740.175                360                           357                                          5.625      0          0          0.25                                    5.875 BAKERSFIELD                                   CA         93306     Single Family                                 355440               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    192450                 1283                360                           356                                           7.22    0.53         0          0.25                                        8 LEAGUE CITY                                   TX         77573     PUD                                           192450               20060101         89.99                Republic MIC                 100060000000000000              3.5                20101201                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    206550          1097.296875                360                           351                                          6.125      0          0          0.25                                    6.375 PANAMA CITY BEACH                             FL         32407     Condominium                                   206550               20050801         90.00                GE Capital MI                100144000000000000             2.25                20100701                     11.375      2.72               2             First Lien         N            Y           60          No_PP            360              60          N           20350701           CWHL
     GROUP III      G01                                 413325.65              2452.52                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89149     PUD                                           414600               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    207349          1015.146146                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89118     Condominium                                   207900               20060201         79.98                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    254880              1247.85                360                           357                                          5.625      0          0          0.25                                    5.875 CLERMONT                                      FL         34711     PUD                                           254880               20060201         90.00            Mortgage Guaranty In             100293000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    325000          1557.291667                360                           357                                            5.5      0          0          0.25                                     5.75 ALTADENA                                      CA         91001     Single Family                                 325000               20060201         44.83                    No MI                    100197000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 220603.96          1080.040221                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89166     PUD                                           220834               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 399999.99          2083.333281                360                           357                                              6      0          0          0.25                                     6.25 SAN PEDRO                                     CA         90732     Condominium                                   400000               20060201         78.13                    No MI                    100077000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    119000          582.6041667                360                           357                                          5.625      0          0          0.25                                    5.875 GROVELAND                                     FL         34736     PUD                                           119000               20060201         80.00                    No MI                    100293000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    302491          1386.417083                360                           357                                           5.25      0          0          0.25                                      5.5 HENDERSON                                     NV         89044     PUD                                           302491               20060201         61.80                    No MI                    100057000000000000             2.25                20110101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 205631.39              1205.08                360                           356                                            5.5      0          0          0.25                                     5.75 WAIPAHU                                       HI         96797     Condominium                                   206500               20060101         62.58                    No MI                    100126000000000000             2.75                20101201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                  59490.87               357.76                360                           357                                           5.75      0          0          0.25                                        6 BALTIMORE                                     MD         21226     Single Family                                  59670               20060201         90.00                     PMI                     100157000000000000             2.75                20110101                         11      2.5                2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    175740                878.7                360                           357                                           5.75      0          0          0.25                                        6 LAKELAND                                      FL         33810     PUD                                           175740               20060201         95.00            Mortgage Guaranty In             100293000000000000             2.25                20110101                         11      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    298500           1461.40625                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89139     PUD                                           298500               20060201         79.09                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    460000               2587.5                360                           357                                            6.5      0          0          0.25                                     6.75 KAILUA KONA                                   HI         96740     Single Family                                 460000               20060201         80.00                    No MI                    100065000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    195804            958.62375                360                           357                                          5.625      0          0          0.25                                    5.875 LEESBURG                                      FL         34748     PUD                                           195804               20060201         90.00            Mortgage Guaranty In             100293000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    215500           1279.53125                360                           358                                          6.875      0          0          0.25                                    7.125 MERIDIAN                                      ID         83642     PUD                                           215500               20060301         79.97                    No MI                    100197000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    292250          1583.020833                360                           357                                           6.25      0          0          0.25                                      6.5 UPPER MARLBORO                                MD         20774     Condominium                                   292650               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    299050          1432.947917                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89139     PUD                                           299050               20060201         79.99                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 238822.99          1218.992345                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89148     Single Family                                 239323               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    244000          1169.166667                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89123     Single Family                                 244000               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    400000          1916.666667                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89139     PUD                                           400000               20060201         75.39                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    385100          1845.270833                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89156     PUD                                           385100               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 129758.56               811.03                360                           358                                          6.125      0          0          0.25                                    6.375 VALLEY PARK                                   MO         63088     Single Family                                 130000               20060301         55.79                    No MI                    100304000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    245657          1484.177708                360                           358                                              7      0          0          0.25                                     7.25 RICHMOND                                      VA         23223     PUD                                           245657               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    237000             1234.375                360                           358                                              6      0          0          0.25                                     6.25 FREDERICK                                     MD         21703     PUD                                           237000               20060301         69.20                    No MI                    100063000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    305400            1495.1875                360                           358                                          5.625      0          0          0.25                                    5.875 ATLANTA                                       GA         30339     PUD                                           305400               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 147999.11          940.4110115                360                           357                                          7.375      0          0          0.25                                    7.625 MONTGOMERY                                    IL         60538     Single Family                                 148000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 256404.67          1549.111548                360                           357                                              7      0          0          0.25                                     7.25 ANTHEM                                        AZ         85086     Single Family                                 258299               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    324856          1387.405833                360                           357                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89138     PUD                                           324856               20060201         79.93                    No MI                    100125000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    162450           727.640625                360                           358                                          5.125      0          0          0.25                                    5.375 ALEXANDRIA                                    KY         41001     Single Family                                 162450               20060301         86.67                GE Capital MI                100299000000000000             2.25                20110201                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    332664            1420.7525                360                           357                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89138     PUD                                           333288               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    179550           1009.96875                360                           358                                            6.5      0          0          0.25                                     6.75 PHOENIX                                       AZ         85027     Single Family                                 179550               20060301         95.00               United Guaranty               100378000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    400000          1833.333333                360                           357                                           5.25      0          0          0.25                                      5.5 LAS VEGAS                                     NV         89178     PUD                                           400000               20060201         71.54                    No MI                    100125000000000000             2.25                20110101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 174036.99          906.4426563                360                           357                                              6      0          0          0.25                                     6.25 UNION CITY                                    GA         30291     PUD                                           174037               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 295999.83          1603.332413                360                           356                                           6.25      0          0          0.25                                      6.5 FORT WASHINGTON                               MD         20744     Single Family                                 296000               20060101         80.00                    No MI                    100074000000000000             3.25                20101201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G01                                    226779             1133.895                360                           357                                           5.75      0          0          0.25                                        6 AURORA                                        CO         80016     PUD                                           226779               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                         11       3                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                     85450          382.7447917                360                           357                                          5.125      0          0          0.25                                    5.375 FREDERICKSBURG                                VA         22407     PUD                                            85450               20060201         18.99                    No MI                    100028000000000000             2.25                20110101                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    352000                 1760                360                           359                                           5.75      0          0          0.25                                        6 UNION CITY                                    CA         94587     PUD                                           352000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    196000          939.1666667                360                           358                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89123     Single Family                                 196000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 184685.26          884.9502042                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89129     PUD                                           184800               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 100262.27               563.35                360                           357                                          5.125      0          0          0.25                                    5.375 KANSAS CITY                                   MO         64118     PUD                                           100602               20060201         90.00                GE Capital MI                100057000000000000             2.25                20160101                     10.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           CWHL
     GROUP III      G05                                  110846.4               622.82                360                           357                                          5.125      0          0          0.25                                    5.375 KANSAS CITY                                   MO         64118     PUD                                           111222               20060201         90.00                GE Capital MI                100057000000000000             2.25                20160101                     10.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                    213900           1270.03125                360                           357                                          6.875      0          0          0.25                                    7.125 MARICOPA                                      AZ         85239     PUD                                           213900               20060201         94.99                     PMI                     100060000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    106320                531.6                360                           357                                           5.75      0          0          0.25                                        6 GRAND PRAIRIE                                 TX         75050     PUD                                           106320               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 269311.99           1711.25327                360                           357                                          7.375      0          0          0.25                                    7.625 KISSIMMEE                                     FL         34747     PUD                                           269312               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    287340           1346.90625                360                           357                                          5.375      0          0          0.25                                    5.625 APOPKA                                        FL         32703     PUD                                           287340               20060201         80.00                    No MI                    100293000000000000             4.38                20110101                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    175950             1026.375                360                           357                                           6.75      0          0          0.25                                        7 MARICOPA                                      AZ         85239     PUD                                           175950               20060201         79.98                    No MI                    100060000000000000             2.25                20110101                         12      4.13               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    253000          1449.479167                360                           358                                          6.625      0          0          0.25                                    6.875 DESTIN                                        FL         32541     PUD                                           253000               20060301         48.65                    No MI                    100144000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    228000                 1425                360                           357                                           7.25      0          0          0.25                                      7.5 NEWNAN                                        GA         30263     PUD                                           228000               20060201         80.00                    No MI                    100086000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    252000              1233.75                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89128     PUD                                           252000               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 328604.66          1403.415735                360                           358                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89129     PUD                                           328608               20060301         90.00               Radian Guaranty               100125000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 235999.31          1106.246766                360                           358                                          5.375      0          0          0.25                                    5.625 LAS VEGAS                                     NV         89104     Single Family                                 236000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    254450          1325.260417                360                           356                                              6      0          0          0.25                                     6.25 HENDERSON                                     NV         89052     PUD                                           254450               20060101         79.99                    No MI                    100063000000000000             2.25                20101201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    260000          1245.833333                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89149     PUD                                           260000               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    249150          1064.078125                360                           357                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89118     Condominium                                   249150               20060201         89.99                GE Capital MI                100125000000000000             2.25                20110101                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    327695          1740.879688                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89131     PUD                                           327695               20060201         95.00                     PMI                     100057000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                     70000                  350                360                           358                                           5.75      0          0          0.25                                        6 FREDERICK                                     MD         21702     Condominium                                    70000               20060301         28.40                    No MI                    100299000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    282600            1383.5625                360                           358                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89123     Single Family                                 282600               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    193550          1129.041667                360                           358                                           6.75      0          0          0.25                                        7 ZEPHYRHILLS                                   FL         33540     PUD                                           193550               20060301         89.98                GE Capital MI                100060000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    185500          888.8541667                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89145     Single Family                                 185500               20060201         79.27                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    269150          1626.114583                360                           357                                              7      0          0          0.25                                     7.25 SURPRISE                                      AZ         85388     PUD                                           269150               20060201         79.99                    No MI                    100060000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    254532           1405.22875                360                           357                                          6.375      0          0          0.25                                    6.625 INDIO                                         CA         92203     PUD                                           254532               20060201         89.99                     PMI                     100057000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    294417          1257.405938                360                           358                                          4.875      0          0          0.25                                    5.125 NORTH LAS VEGAS                               NV         89081     PUD                                           294417               20060301         90.00            Mortgage Guaranty In             100125000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 257597.68          1556.319317                360                           358                                              7      0          0          0.25                                     7.25 ANTHEM                                        AZ         85086     PUD                                           259499               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    207950          996.4270833                360                           357                                            5.5      0          0          0.25                                     5.75 HOLLY SPRINGS                                 NC         27540     PUD                                           207950               20060201         79.98                    No MI                    100060000000000000             2.25                20130101                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    178650          1023.515625                360                           358                                          6.625      0          0          0.25                                    6.875 LEESBURG                                      FL         34748     PUD                                           178650               20060301         89.79               United Guaranty               100293000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    119120              558.375                360                           351                                          5.375      0          0          0.25                                    5.625 MIAMI                                         FL         33172     Condominium                                   119120               20050801         80.00                    No MI                    100063000000000000             2.25                20120701                     10.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20350701           CWHL
     GROUP III      G01                                 151246.62          835.0073813                360                           357                                          6.375      0          0          0.25                                    6.625 MYRTLE BEACH                                  SC         29579     PUD                                           151405               20060201         90.00                     YES                     100020000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 226837.25              1382.34                360                           357                                          5.875      0          0          0.25                                    6.125 DAYTONA BEACH                                 FL         32124     PUD                                           227504               20060201         90.00                     YES                     100020000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    198550          1199.572917                360                           358                                              7      0          0          0.25                                     7.25 RICHMOND                                      TX         77469     PUD                                           198550               20060301         95.00            Mortgage Guaranty In             100039000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    224000                 1330                360                           357                                          6.875      0          0          0.25                                    7.125 KISSIMMEE                                     FL         34759     PUD                                           224000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    123650               618.25                360                           358                                           5.75      0          0          0.25                                        6 ASHEVILLE                                     NC         28806     Single Family                                 123650               20060301         79.98                    No MI                    100075000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 195699.66              1113.61                360                           358                                           5.25      0          0          0.25                                      5.5 BRENTWOOD                                     CA         94513     PUD                                           196130               20060301         25.94                    No MI                    100057000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    303350          1579.947917                360                           357                                              6      0          0          0.25                                     6.25 FALLS CHURCH                                  VA         22043     Condominium                                   303350               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    334400                 1881                360                           357                                            6.5      0          0          0.25                                     6.75 ROCKVILLE                                     MD         20853     Single Family                                 334400               20060201         80.00                    No MI                    100115000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    323040               1547.9                360                           357                                            5.5      0          0          0.25                                     5.75 MODESTO                                       CA         95351     Single Family                                 323040               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    176000          971.6666667                360                           358                                          6.375      0          0          0.25                                    6.625 SPARKS                                        NV         89436     PUD                                           176000               20060301         58.67                    No MI                    100045000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    217000          1062.395833                360                           358                                          5.625      0          0          0.25                                    5.875 PHOENIX                                       AZ         85032     PUD                                           217000               20060301         67.39                    No MI                    100197000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    115280          588.4083333                360                           358                                          5.875      0          0          0.25                                    6.125 OAKWOOD                                       GA         30566     PUD                                           115280               20060301         80.00                    No MI                    100086000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    313800             1634.375                360                           358                                              6      0          0          0.25                                     6.25 BAKERSFIELD                                   CA         93311     Single Family                                 313900               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    383339          1637.176979                360                           359                                          4.875      0          0          0.25                                    5.125 HENDERSON                                     NV         89015     Single Family                                 383339               20060401         95.00               Radian Guaranty               100125000000000000             2.25                20110301                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    238604          1019.037917                360                           359                                          4.875      0          0          0.25                                    5.125 NORTH LAS VEGAS                               NV         89081     PUD                                           238604               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    161000              905.625                360                           358                                            6.5      0          0          0.25                                     6.75 BUSHWOOD                                      MD         20618     Single Family                                 161000               20060301         68.51                    No MI                    100376000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    326800          1974.416667                360                           357                                              7      0          0          0.25                                     7.25 CASTLE ROCK                                   CO         80104     PUD                                           326800               20060201         80.00                    No MI                    100020000000000000             2.25                20130101                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    175200                985.5                360                           357                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89148     Condominium                                   175200               20060201         80.00                    No MI                    100322000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G03                                    170910           979.171875                360                           358                                          6.625      0          0          0.25                                    6.875 PHOENIX                                       AZ         85035     Single Family                                 170910               20060301         90.00                Republic MIC                 100035000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    116000          555.8333333                360                           357                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89129     PUD                                           116000               20060201         40.99                    No MI                    100125000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    144000                  660                360                           358                                           5.25      0          0          0.25                                      5.5 LAS VEGAS                                     NV         89103     Condominium                                   144000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    200000          1145.833333                360                           358                                          6.625      0          0          0.25                                    6.875 COACHELLA                                     CA         92236     Single Family                                 200000               20060301         68.03                    No MI                    100155000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    399950          1874.765625                360                           358                                          5.375      0          0          0.25                                    5.625 LAVEEN                                        AZ         85339     PUD                                           399950               20060301         79.99                    No MI                    100060000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 180584.23          921.7320073                360                           358                                          5.875      0          0          0.25                                    6.125 COOLIDGE                                      AZ         85228     Single Family                                 180721               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    181000          1150.104167                360                           358                                          7.375      0          0          0.25                                    7.625 PHOENIX                                       AZ         85043     PUD                                           181000               20060301         89.98                Republic MIC                 100133000000000000             2.25                20130201                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    180900             942.1875                360                           358                                              6      0          0          0.25                                     6.25 INDIO                                         CA         92203     Single Family                                 180900               20060301         63.04                    No MI                    100057000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 397938.07              2554.84                360                           357                                          6.375      0          0          0.25                                    6.625 SALINAS                                       CA         93901     Single Family                                 399000               20060201         70.00                    No MI                    100247000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                 182997.66          857.8015313                360                           355                                          5.375      0          0          0.25                                    5.625 HESPERIA                                      CA         92345     Single Family                                 184000               20051201         55.04                    No MI                    100253000000000000             2.25                20101101                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G01                                    166500            745.78125                360                           357                                          5.125      0          0          0.25                                    5.375 LAS VEGAS                                     NV         89144     Condominium                                   166500               20060201         74.00                    No MI                    100125000000000000             2.25                20110101                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    313450          1501.947917                360                           358                                            5.5      0          0          0.25                                     5.75 CHANDLER                                      AZ         85249     PUD                                           313500               20060301         95.00                GE Capital MI                100125000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 249895.69          1405.663256                360                           358                                            6.5      0          0          0.25                                     6.75 REDDING                                       CA         96003     PUD                                           249900               20060301         71.42                    No MI                    100045000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    254430           1325.15625                360                           357                                              6      0          0          0.25                                     6.25 ROMOLAND                                      CA         92585     PUD                                           254430               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 165265.04               928.58                360                           357                                          5.125      0          0          0.25                                    5.375 LOCKPORT                                      IL         60441     Condominium                                   165825               20060201         71.84                    No MI                    100057000000000000             2.25                20110101                     10.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    320000          1866.666667                360                           358                                           6.75      0          0          0.25                                        7 SANTA MARIA                                   CA         93458     Single Family                                 320000               20060301         68.82                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 142599.99          727.8541156                360                           357                                          5.875      0          0          0.25                                    6.125 SPANISH FORK                                  UT         84660     PUD                                           142600               20060201         94.98                     YES                     100020000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    321639          1943.235625                360                           357                                              7      0          0          0.25                                     7.25 SELBYVILLE                                    DE         19975     PUD                                           321639               20060201         75.00                    No MI                    100099000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                  193233.1          1006.422396                360                           353                                              6      0          0          0.25                                     6.25 PHOENIX                                       AZ         85037     PUD                                           193500               20051001         90.00                Republic MIC                 100077000000000000             2.25                20150901                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350901           CWHL
     GROUP III      G01                                    151800             743.1875                360                           358                                          5.625      0          0          0.25                                    5.875 MUNDELEIN                                     IL         60060     Single Family                                 151800               20060301         79.48                    No MI                    100196000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    250000              1406.25                360                           358                                            6.5      0          0          0.25                                     6.75 CHALFONT                                      PA         18914     PUD                                           250000               20060301         46.87                    No MI                    100092000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    350000          1713.541667                360                           358                                          5.625      0          0          0.25                                    5.875 MANTECA                                       CA         95336     Single Family                                 350000               20060301         76.92                    No MI                    100197000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    178220          1095.310417                360                           358                                          7.125      0          0          0.25                                    7.375 INDIAN TRAIL                                  NC         28079     PUD                                           178220               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    279850          1457.552083                360                           358                                           5.47    0.53         0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89081     PUD                                           279850               20060301         89.99                Republic MIC                 100125000000000000             2.875               20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    112544               527.55                360                           357                                          5.375      0          0          0.25                                    5.625 OLMSTED TOWNSHIP                              OH         44138     PUD                                           112544               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     10.625     2.095               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 239193.92          1171.053567                360                           358                                          5.625      0          0          0.25                                    5.875 SMYRNA                                        GA         30082     PUD                                           239200               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 307999.99          1475.833285                360                           357                                            5.5      0          0          0.25                                     5.75 MACUNGIE                                      PA         18062     Single Family                                 308000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    414324            2503.2075                360                           358                                              7      0          0          0.25                                     7.25 HAPPY VALLEY                                  OR         97015     PUD                                           414324               20060301         80.00                    No MI                    100020000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 185599.99          947.3332823                360                           357                                          5.875      0          0          0.25                                    6.125 LOS LUNAS                                     NM         87031     PUD                                           185600               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    256021             1280.105                360                           358                                           5.75      0          0          0.25                                        6 HENDERSON                                     NV         89044     PUD                                           256021               20060301         89.99                     PMI                     100057000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    120000                587.5                360                           357                                          5.625      0          0          0.25                                    5.875 APOLLO BEACH                                  FL         33572     Condominium                                   120000               20060201         80.00                    No MI                    100214000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    344000          1684.166667                360                           357                                          5.625      0          0          0.25                                    5.875 FAIRFIELD                                     OH         45014     PUD                                           344000               20060201         70.94                    No MI                    100028000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    333600              1772.25                360                           358                                          6.125      0          0          0.25                                    6.375 CHERRY HILL                                   NJ         8034      Single Family                                 333600               20060301         80.00                    No MI                    100345000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    361000            1917.8125                360                           358                                          6.125      0          0          0.25                                    6.375 SOUTH JORDAN                                  UT         84095     Single Family                                 361000               20060301         95.00            Mortgage Guaranty In             100039000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    136850           812.546875                360                           358                                          6.875      0          0          0.25                                    7.125 PHOENIX                                       AZ         85043     PUD                                           136850               20060301         79.98                    No MI                    100133000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     97242             607.7625                360                           358                                           7.25      0          0          0.25                                      7.5 SAINT PETERSBURG                              FL         33712     Condominium                                    97242               20060301         90.00                GE Capital MI                100139000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    243868            1371.7575                360                           358                                            6.5      0          0          0.25                                     6.75 SANTA CLARITA                                 CA         91350     Condominium                                   243868               20060301         80.00                    No MI                    100020000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    159935          916.2942708                360                           358                                          6.625      0          0          0.25                                    6.875 NORTH LAS VEGAS                               NV         89084     Condominium                                   159935               20060301         90.91                     PMI                     100057000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    228000              1163.75                360                           358                                          5.875      0          0          0.25                                    6.125 ORLANDO                                       FL         32829     PUD                                           228000               20060301         60.00                    No MI                    100197000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000          2041.666667                360                           358                                          5.875      0          0          0.25                                    6.125 NAPLES                                        FL         34114     PUD                                           400000               20060301         78.93                    No MI                    100057000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    274836            1202.4075                360                           357                                              5      0          0          0.25                                     5.25 MORENO VALLEY                                 CA         92555     Condominium                                   274836               20060201         80.00                    No MI                    100020000000000000              2.5                20130101                      10.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    417000              1911.25                360                           358                                           5.25      0          0          0.25                                      5.5 RANCHO CUCAMONGA                              CA         91739     Single Family                                 417000               20060301         55.60                    No MI                    100057000000000000             2.25                20110201                       10.5      2.25               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    279783          1573.779375                360                           357                                            6.5      0          0          0.25                                     6.75 PARRISH                                       FL         34219     PUD                                           279783               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    385000          2005.208333                360                           357                                              6      0          0          0.25                                     6.25 FREMONT                                       CA         94539     PUD                                           385000               20060201         30.08                    No MI                    100163000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    307798          1571.052292                360                           357                                          5.875      0          0          0.25                                    6.125 MENIFEE                                       CA         92584     Single Family                                 307798               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 185935.32           813.467025                360                           357                                              5      0          0          0.25                                     5.25 COMMERCE CITY                                 CO         80022     PUD                                           185976               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    125900          642.6145833                360                           358                                          5.875      0          0          0.25                                    6.125 CANTON                                        GA         30114     PUD                                           125900               20060301         80.00                    No MI                    100086000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    399920          2166.233333                360                           356                                           6.25      0          0          0.25                                      6.5 BUFORD                                        GA         30519     Single Family                                 399920               20060101         80.00                    No MI                    100059000000000000             2.25                20121201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351201           CWHL
     GROUP III      G03                                    142912          744.3333333                360                           357                                              6      0          0          0.25                                     6.25 SURPRISE                                      AZ         85379     PUD                                           142912               20060201         80.00                    No MI                    100063000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                  170541.7          728.3551771                360                           357                                          4.875      0          0          0.25                                    5.125 COLORADO SPRINGS                              CO         80915     PUD                                           170544               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    277270          1761.819792                360                           357                                          7.375      0          0          0.25                                    7.625 HEMET                                         CA         92544     Single Family                                 277270               20060201         89.65                Republic MIC                 100247000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G04                                    999999          5520.827813                360                           358                                          6.375      0          0          0.25                                    6.625 ASPEN                                         CO         81611     Single Family                                 999999               20060301         62.70                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 427278.78              2811.66                360                           358                                          6.625      0          0          0.25                                    6.875 LONG BEACH                                    CA         90808     Single Family                                 428000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    432800               1893.5                360                           358                                              5      0          0          0.25                                     5.25 SUTTER CREEK                                  CA         95685     Single Family                                 432800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                    480542          3053.443958                360                           359                                          6.655    0.72         0          0.25                                    7.625 ISSAQUAH                                      WA         98027     PUD                                           480542               20060401         90.00                GE Capital MI                100016000000000000             3.25                20130301                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    543800          3115.520833                360                           358                                          6.625      0          0          0.25                                    6.875 NORTHRIDGE                                    CA         91326     Single Family                                 544000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875      2.28               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    448000          2473.333333                360                           359                                          6.375      0          0          0.25                                    6.625 BAINBRIDGE ISLAND                             WA         98110     PUD                                           448000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    503200          2725.666667                360                           358                                           6.25      0          0          0.25                                      6.5 OXNARD                                        CA         93030     PUD                                           503200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    760000          4116.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SAN JOSE                                      CA         95128     Single Family                                 760000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                 759243.42              4556.58                360                           359                                           5.75      0          0          0.25                                        6 LOS ANGELES                                   CA         90064     Single Family                                 760000               20060401         50.17                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                    825200          4211.958333                360                           358                                          5.875      0          0          0.25                                    6.125 BOTHELL                                       WA         98012     Single Family                                 825200               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    456000               2422.5                360                           358                                          6.125      0          0          0.25                                    6.375 ESCONDIDO                                     CA         92029     Single Family                                 456000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    580800               3085.5                360                           358                                          6.125      0          0          0.25                                    6.375 VISTA                                         CA         92083     Single Family                                 580800               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                 499748.82          2811.087113                360                           358                                            6.5      0          0          0.25                                     6.75 ESCONDIDO                                     CA         92029     Single Family                                 500000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    540000              3431.25                360                           358                                          7.375      0          0          0.25                                    7.625 LA QUINTA                                     CA         92253     Condominium                                   540000               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     12.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    650000          3723.958333                360                           358                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90064     Single Family                                 650000               20060301         54.17                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    710209          3477.064896                360                           358                                          5.625      0          0          0.25                                    5.875 PLAYA VISTA                                   CA         90094     Condominium                                   710209               20060301         73.22                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    540000                 2925                360                           359                                           6.25      0          0          0.25                                      6.5 SOLVANG                                       CA         93463     Single Family                                 540000               20060401         72.97                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    480000                 2900                360                           359                                              7      0          0          0.25                                     7.25 DALY CITY                                     CA         94014     Single Family                                 480000               20060401         76.19                    No MI                    100016000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    650000              3656.25                360                           359                                            6.5      0          0          0.25                                     6.75 SCOTTS VALLEY                                 CA         95066     Single Family                                 650000               20060401         79.75                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G04                                    556000          3243.333333                360                           358                                           6.75      0          0          0.25                                        7 COSTA MESA                                    CA         92626     Single Family                                 556000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                  744947.4          3647.138313                360                           358                                          5.625      0          0          0.25                                    5.875 IRVINE                                        CA         92612     Condominium                                   745000               20060301         79.78                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    632000                 3555                360                           358                                            6.5      0          0          0.25                                     6.75 SAN JOSE                                      CA         95138     Single Family                                 632000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    584000          3224.166667                360                           359                                          6.375      0          0          0.25                                    6.625 HUNTINGTON BEACH                              CA         92647     Single Family                                 584000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                   1000000          5729.166667                360                           359                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89138     PUD                                          1000000               20060401         76.92                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    480000                 2750                360                           358                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89130     PUD                                           480000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                    600000               3312.5                360                           359                                          6.375      0          0          0.25                                    6.625 ROLLING HILLS ESTATES                         CA         90274     Single Family                                 600000               20060401         44.05                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    491400            2815.3125                360                           359                                          6.625      0          0          0.25                                    6.875 ELLICOTT CITY                                 MD         21042     Single Family                                 491400               20060401         69.31                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    419660            2360.5875                360                           358                                            6.5      0          0          0.25                                     6.75 LONG BEACH                                    CA         90808     Single Family                                 419660               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    732000              4041.25                360                           359                                          6.375      0          0          0.25                                    6.625 WEST HOLLYWOOD                                CA         90069     Condominium                                   732000               20060401         66.55                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    488000                 3050                360                           358                                           7.25      0          0          0.25                                      7.5 LOS ANGELES                                   CA         91344     Single Family                                 488000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    800000                 5000                360                           359                                           7.25      0          0          0.25                                      7.5 GARRISON                                      NY         10524     Single Family                                 800000               20060401         64.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    690750           4461.09375                360                           359                                            7.5      0          0          0.25                                     7.75 KIHEI                                         HI         96753     Single Family                                 690750               20060401         90.00                     PMI                     100016000000000000             2.25                20130301                      12.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    688500           3801.09375                360                           359                                          6.375      0          0          0.25                                    6.625 LAHAINA                                       HI         96761     PUD                                           688500               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    648000                 4185                360                           359                                            7.5      0          0          0.25                                     7.75 RIDGEWOOD                                     NJ         7450      Single Family                                 648000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      12.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                   6000000                34375                360                           359                                          6.625      0          0          0.25                                    6.875 KAILUA-KONA                                   HI         96740     PUD                                          6000000               20060401         64.52                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    816000                 4335                360                           359                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90025     Condominium                                   816000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    500000              2656.25                360                           358                                          6.125      0          0          0.25                                    6.375 NEWARK                                        CA         94560     Single Family                                 500000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    420000              2318.75                360                           358                                          6.375      0          0          0.25                                    6.625 SAN DIEGO                                     CA         92154     Single Family                                 420000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                   1226250          7536.328125                360                           359                                          7.125      0          0          0.25                                    7.375 BONITA                                        CA         91902     Single Family                                1226250               20060401         75.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    540000                 3375                360                           359                                           7.25      0          0          0.25                                      7.5 DENVER                                        CO         80206     Single Family                                 540000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    731250           4722.65625                360                           359                                            7.5      0          0          0.25                                     7.75 NANTUCKET                                     MA         2554      Single Family                                 731250               20060401         74.62                    No MI                    100016000000000000             2.25                20130301                      12.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                 449114.39              2770.73                360                           358                                              6      0          0          0.25                                     6.25 CRESSKILL                                     NJ         7626      Single Family                                 450000               20060301         69.23                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 598858.43               3694.3                360                           358                                              6      0          0          0.25                                     6.25 KIRKLAND                                      WA         98033     PUD                                           600000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    495950            3099.6875                360                           358                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89156     PUD                                           495950               20060301         79.99                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                  743421.4          4259.185104                360                           358                                          6.625      0          0          0.25                                    6.875 EASTHAM                                       MA         2642      Single Family                                 746250               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    500000          2604.166667                360                           359                                              6      0          0          0.25                                     6.25 OXNARD                                        CA         93033     Single Family                                 500000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    608000          2976.666667                360                           358                                          5.625      0          0          0.25                                    5.875 AGOURA HILLS                                  CA         91301     Single Family                                 608000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    539000          3256.458333                360                           358                                              7      0          0          0.25                                     7.25 LOS ANGELES                                   CA         91335     Single Family                                 539000               20060301         74.97                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    464000          2658.333333                360                           358                                          6.625      0          0          0.25                                    6.875 GARDEN GROVE                                  CA         92840     Single Family                                 464000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    978572          5300.598333                360                           359                                           6.25      0          0          0.25                                      6.5 SOUTH RIDING                                  VA         20152     Single Family                                 978572               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    787500            4757.8125                360                           359                                              7      0          0          0.25                                     7.25 KISSIMMEE                                     FL         34747     Single Family                                 787500               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    936000               5362.5                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90068     Single Family                                 936000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    650000          3723.958333                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90049     Single Family                                 650000               20060401         56.52                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    960000                 5800                360                           359                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89109     Condominium                                   960000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    600000               3687.5                360                           359                                          7.125      0          0          0.25                                    7.375 DESTIN                                        FL         32541     PUD                                           600000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    995000          6011.458333                360                           358                                              7      0          0          0.25                                     7.25 NAVARRE                                       FL         32566     PUD                                           995000               20060301         66.78                    No MI                    100134000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    750000               4687.5                360                           358                                           7.25      0          0          0.25                                      7.5 PANAMA CITY                                   FL         32408     Single Family                                 750000               20060301         58.18                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    513600                 2889                360                           358                                            6.5      0          0          0.25                                     6.75 SAN JOSE                                      CA         95111     Single Family                                 513600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    608000          2976.666667                360                           358                                          5.625      0          0          0.25                                    5.875 MORGAN HILL                                   CA         95037     2-4 Family                                    608000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    525000            2789.0625                360                           358                                          6.125      0          0          0.25                                    6.375 SEATTLE                                       WA         98117     Single Family                                 525000               20060301         70.00                    No MI                    100134000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    560000          3208.333333                360                           358                                          6.625      0          0          0.25                                    6.875 SANDY                                         UT         84092     PUD                                           560000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    650000          3927.083333                360                           358                                              7      0          0          0.25                                     7.25 DRAPER                                        UT         84020     Single Family                                 650000               20060301         76.48                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    423257          2468.999167                360                           358                                           6.75      0          0          0.25                                        7 PALMDALE                                      CA         93551     Single Family                                 423257               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                  999072.8              6238.69                360                           359                                          6.125      0          0          0.25                                    6.375 BRENTWOOD                                     TN         37027     Single Family                                 999999               20060401         54.05                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    520000          2654.166667                360                           359                                          5.875      0          0          0.25                                    6.125 SAN LEANDRO                                   CA         94578     Single Family                                 520000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                 637895.92          3920.402008                360                           358                                          7.125      0          0          0.25                                    7.375 HENDERSON                                     NV         89015     PUD                                           638092               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    982500               4912.5                360                           358                                           5.75      0          0          0.25                                        6 WINNETKA                                      IL         60093     Single Family                                 982500               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                 481388.33          2607.520121                360                           358                                           6.25      0          0          0.25                                      6.5 CRESTWOOD                                     KY         40014     Single Family                                 481600               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    420000              2318.75                360                           358                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89141     PUD                                           420000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    435600              2268.75                360                           359                                              6      0          0          0.25                                     6.25 ASHBURN                                       VA         20148     PUD                                           435600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                   2700000             17718.75                360                           359                                          7.625      0          0          0.25                                    7.875 SANTA BARBARA                                 CA         93108     Single Family                                2700000               20060401         60.00                    No MI                    100134000000000000             2.25                20110301                     12.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                   1000000          5208.333333                360                           359                                              6      0          0          0.25                                     6.25 LOS ANGELES                                   CA         90046     Single Family                                1000000               20060401         76.92                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 541000.73          2986.774864                360                           358                                          6.375      0          0          0.25                                    6.625 OXNARD                                        CA         93030     Single Family                                 542000               20060301         79.12                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                 500775.28              3337.16                360                           358                                           6.75      0          0          0.25                                        7 PANAMA CITY BEACH                             FL         32408     PUD                                           501600               20060301         80.00                    No MI                    100016000000000000             2.75                20130201                         12       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    540000               3487.5                360                           359                                            7.5      0          0          0.25                                     7.75 CARLSBAD                                      CA         92010     Single Family                                 540000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      12.75      2.5                2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    481600                 2709                360                           358                                            6.5      0          0          0.25                                     6.75 OXNARD                                        CA         93030     Single Family                                 481600               20060301         74.09                    No MI                    100134000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    568000          3076.666667                360                           359                                           6.25      0          0          0.25                                      6.5 DALY CITY                                     CA         94014     Single Family                                 568000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    598500           3678.28125                360                           359                                          7.125      0          0          0.25                                    7.375 RIVERSIDE                                     CA         92508     Single Family                                 598500               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    634000             2971.875                360                           359                                          5.375      0          0          0.25                                    5.625 BARRINGTON                                    IL         60010     Single Family                                 634000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                   1040000          6608.333333                360                           358                                          7.375      0          0          0.25                                    7.625 NAPLES                                        FL         34103     Single Family                                1040000               20060301         77.04                    No MI                    100016000000000000             2.25                20130201                     12.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                   1000000          5208.333333                360                           358                                              6      0          0          0.25                                     6.25 CASTLE ROCK                                   CO         80108     PUD                                          1000000               20060301         59.70                    No MI                    100134000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    752000          3681.666667                360                           359                                          5.625      0          0          0.25                                    5.875 GOLETA                                        CA         93117     Single Family                                 752000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    603565          3898.023958                360                           359                                            7.5      0          0          0.25                                     7.75 INDIO                                         CA         92201     PUD                                           603565               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    532000          2770.833333                360                           359                                              6      0          0          0.25                                     6.25 PACIFIC PALISADES                             CA         90272     Condominium                                   532000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    594510           3096.40625                360                           358                                              6      0          0          0.25                                     6.25 LOS ANGELES                                   CA         90049     Condominium                                   594510               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                    524250           3167.34375                360                           359                                              7      0          0          0.25                                     7.25 MARINA DEL REY                                CA         90292     Condominium                                   524250               20060401         70.84                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    780000              5118.75                360                           358                                          7.625      0          0          0.25                                    7.875 LAS VEGAS                                     NV         89109     Condominium                                   780000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    478400          2940.166667                360                           359                                          7.125      0          0          0.25                                    7.375 ORANGE                                        CA         92867     Single Family                                 478400               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                   1051300          5694.541667                360                           358                                           6.25      0          0          0.25                                      6.5 CORONA                                        CA         92883     Single Family                                1051300               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    481600          2809.333333                360                           358                                           6.75      0          0          0.25                                        7 BRYANS ROAD                                   MD         20616     Single Family                                 481600               20060301         69.80                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 443399.99          2263.187449                360                           358                                          5.595    0.28         0          0.25                                    6.125 FREDERICKSBURG                                VA         22405     PUD                                           443400               20060301         82.11                     PMI                     100016000000000000             2.75                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    487000            2587.1875                360                           359                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         91406     Single Family                                 487000               20060401         74.92                    No MI                    100016000000000000             2.25                20130301                     11.375      2.22               2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    500000              2656.25                360                           359                                          6.125      0          0          0.25                                    6.375 EL CAJON                                      CA         92020     PUD                                           500000               20060401         78.74                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    650000          3317.708333                360                           359                                          5.875      0          0          0.25                                    6.125 LOS ANGELES                                   CA         90049     Condominium                                   650000               20060401         50.00                    No MI                    100134000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    457692           2336.13625                360                           358                                          5.875      0          0          0.25                                    6.125 CLOVIS                                        CA         93611     Single Family                                 457692               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 419601.49              2586.01                360                           359                                              6      0          0          0.25                                     6.25 OXNARD                                        CA         93036     Single Family                                 420000               20060401         68.85                    No MI                    100134000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G04                                    448000                 2380                360                           358                                          6.125      0          0          0.25                                    6.375 MARYSVILLE                                    WA         98271     PUD                                           448000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    572000          3277.083333                360                           358                                          6.625      0          0          0.25                                    6.875 YUCAIPA                                       CA         92399     Single Family                                 572000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                   1000000          5520.833333                360                           359                                          6.375      0          0          0.25                                    6.625 COCONUT GROVE                                 FL         33133     Condominium                                  1000000               20060401         72.73                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    432000                 2475                360                           359                                          6.625      0          0          0.25                                    6.875 PERRIS                                        CA         92571     Single Family                                 432000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    750000              4531.25                360                           359                                              7      0          0          0.25                                     7.25 WILDWOOD CREST                                NJ         8260      Condominium                                   750000               20060401         52.48                    No MI                    100016000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    480000                 2650                360                           358                                          6.375      0          0          0.25                                    6.625 SAN LEANDRO                                   CA         94577     Single Family                                 480000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                    496000                 2480                360                           359                                           5.75      0          0          0.25                                        6 MILPITAS                                      CA         95035     Single Family                                 496000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    796000              4228.75                360                           359                                          6.125      0          0          0.25                                    6.375 MOUNT AIRY                                    MD         21771     PUD                                           796000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    615920          3721.183333                360                           359                                              7      0          0          0.25                                     7.25 BRADENTON                                     FL         34202     Condominium                                   615920               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G04                                    424000                 2385                360                           359                                            6.5      0          0          0.25                                     6.75 SIMI VALLEY                                   CA         93065     Condominium                                   424000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                    500000          2552.083333                360                           359                                          5.875      0          0          0.25                                    6.125 SANTA BARBARA                                 CA         93111     Single Family                                 500000               20060401         55.25                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    145000          785.4166667                360                           358                                           6.25      0          0          0.25                                      6.5 ALEXANDRIA                                    VA         22309     Condominium                                   145000               20060301         52.73                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    159975           766.546875                360                           358                                            5.5      0          0          0.25                                     5.75 LANSING                                       KS         66043     Single Family                                 168000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    175120          912.0833333                360                           358                                              6      0          0          0.25                                     6.25 TAYLORSVILLE                                  UT         84084     Single Family                                 175120               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000                 1875                360                           358                                          5.375      0          0          0.25                                    5.625 RANCHO CUCAMONGA                              CA         91730     Single Family                                 400000               20060301         76.19                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    212000          1170.416667                360                           359                                          6.375      0          0          0.25                                    6.625 LANCASTER                                     CA         93535     Single Family                                 212000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    317267          1949.870104                360                           357                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89139     PUD                                           317540               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    250729           1567.05625                360                           358                                           7.25      0          0          0.25                                      7.5 TUCSON                                        AZ         85757     PUD                                           250738               20060301         90.00               United Guaranty               100063000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    158200             840.4375                360                           357                                          6.125      0          0          0.25                                    6.375 NORTH LAS VEGAS                               NV         89115     PUD                                           158200               20060201         51.64                    No MI                    100063000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 206897.05           1142.24413                360                           357                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89131     PUD                                           206984               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    250319             1251.595                360                           357                                           5.75      0          0          0.25                                        6 HENDERSON                                     NV         89052     PUD                                           250319               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G04                                    452000               2542.5                360                           357                                            6.5      0          0          0.25                                     6.75 RANCHO CUCAMONGA                              CA         91730     Single Family                                 452000               20060201         89.86                GE Capital MI                100032000000000000             2.25                20130101                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G04                                 607217.68              3894.97                360                           358                                          6.375      0          0          0.25                                    6.625 DOVER                                         NH         3820      Single Family                                 608294               20060301         89.98               United Guaranty               100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    480000                 2400                360                           358                                           5.75      0          0          0.25                                        6 SAN DIEGO                                     CA         92122     Condominium                                   480000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                   1661713          9520.230729                360                           358                                          6.625      0          0          0.25                                    6.875 LADERA RANCH AREA                             CA         92694     PUD                                          1661713               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                  563353.5              4056.68                360                           353                                            7.5      0          0          0.25                                     7.75 BROOKLYN                                      NY         11231     Single Family                                 566250               20051001         75.00                    No MI                    100073000000000000             2.75                20150901                      13.75       2                 1             First Lien         N            N            0         Prepay            360             120          N           20350901           CWHL
     GROUP III      G05                                    526300          2576.677083                360                           356                                          5.625      0          0          0.25                                    5.875 THOUSAND OAKS                                 CA         91362     Condominium                                   526500               20060101         65.00                    No MI                    100171000000000000             2.25                20151201                     10.875      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20351201           CWHL
     GROUP III      G05                                    160800                  804                360                           359                                           5.75      0          0          0.25                                        6 NORTH PORT                                    FL         34286     Single Family                                 160800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    112000          501.6666667                360                           359                                          5.125      0          0          0.25                                    5.375 ROTONDA WEST                                  FL         33947     Single Family                                 112000               20060401         40.00                    No MI                    100016000000000000             2.25                20110301                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    259200                 1404                360                           358                                           6.25      0          0          0.25                                      6.5 REDMOND                                       WA         98052     Condominium                                   259200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    304000                 1710                360                           359                                            6.5      0          0          0.25                                     6.75 VACAVILLE                                     CA         95687     Single Family                                 304000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    310400                 1843                360                           358                                          6.875      0          0          0.25                                    7.125 MIAMI                                         FL         33125     2-4 Family                                    310400               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    328825          1746.882813                360                           359                                          6.125      0          0          0.25                                    6.375 ROMOLAND                                      CA         92585     PUD                                           328825               20060401         79.99                    No MI                    100095000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                  217823.2              1415.25                360                           358                                            6.5      0          0          0.25                                     6.75 SICKLERVILLE                                  NJ         8081      PUD                                           218200               20060301         64.71                    No MI                    100133000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    293000          1526.041667                360                           358                                              6      0          0          0.25                                     6.25 OAKDALE                                       CA         95361     Single Family                                 293000               20060301         66.59                    No MI                    100218000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 187799.98          880.3124063                360                           358                                          5.375      0          0          0.25                                    5.625 LAS VEGAS                                     NV         89146     Single Family                                 188000               20060301         79.32                    No MI                    100267000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 188947.46          984.1013542                360                           358                                              6      0          0          0.25                                     6.25 ROCKLIN                                       CA         95677     Single Family                                 189000               20060301         54.00                    No MI                    100218000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    164000          905.4166667                360                           359                                          6.375      0          0          0.25                                    6.625 SERGEANT BLUFF                                IA         51054     Single Family                                 164000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    353000            1875.3125                360                           358                                          6.125      0          0          0.25                                    6.375 FAIRVIEW                                      NC         28730     Single Family                                 353000               20060301         85.68                     PMI                     100075000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 226977.19           1134.88595                360                           355                                           5.75      0          0          0.25                                        6 LEMON GROVE                                   CA         91945     Single Family                                 227000               20051201         53.41                    No MI                    100110000000000000             2.25                20101101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G01                                 327381.02          1739.211669                360                           357                                          6.125      0          0          0.25                                    6.375 LANCASTER                                     CA         93536     Single Family                                 327468               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 258925.42          1348.569896                360                           357                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89178     PUD                                           258991               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 176438.67          863.8143219                360                           357                                          5.625      0          0          0.25                                    5.875 FOUNTAIN                                      CO         80817     PUD                                           176482               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    264912              1434.94                360                           357                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89115     PUD                                           264912               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 209457.32          1069.105071                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89129     PUD                                           209511               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    219116          1141.229167                360                           357                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89131     PUD                                           219116               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    278704          1335.456667                360                           357                                            5.5      0          0          0.25                                     5.75 SUN CITY                                      CA         92585     PUD                                           278704               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    195213          1199.746563                360                           358                                          7.125      0          0          0.25                                    7.375 PHOENIX                                       AZ         85339     PUD                                           195213               20060301         79.72                    No MI                    100057000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    409600          2133.333333                360                           358                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89084     PUD                                           409600               20060301         79.99                    No MI                    100060000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    179950          918.4947917                360                           358                                          5.875      0          0          0.25                                    6.125 FORT MILL                                     SC         29715     PUD                                           179950               20060301         78.24                    No MI                    100060000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    183000              800.625                360                           358                                           4.72    0.28         0          0.25                                     5.25 DISTRICT HEIGHTS                              MD         20747     Single Family                                 183000               20060301         82.43                     PMI                     100016000000000000             2.75                20110201                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    248000          1291.666667                360                           359                                              6      0          0          0.25                                     6.25 ARVADA                                        CO         80005     PUD                                           248000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25      2.22               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 107541.72            582.51765                360                           358                                           6.25      0          0          0.25                                      6.5 DENVER                                        CO         80235     Condominium                                   107600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    395801             1979.005                360                           359                                           5.75      0          0          0.25                                        6 LA MIRADA                                     CA         90638     Single Family                                 396000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    148000          724.5833333                360                           359                                          5.625      0          0          0.25                                    5.875 EL MIRAGE                                     AZ         85335     PUD                                           148000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    400000          2041.666667                360                           358                                          5.875      0          0          0.25                                    6.125 MOUNTAIN VIEW                                 CA         94043     Single Family                                 400000               20060301         66.67                    No MI                    100016000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    146792             688.0875                360                           359                                          5.375      0          0          0.25                                    5.625 DACULA                                        GA         30019     PUD                                           146792               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    234750          1198.203125                360                           359                                          5.875      0          0          0.25                                    6.125 ATLANTA                                       GA         30309     Condominium                                   234750               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    130000          663.5416667                360                           359                                          5.875      0          0          0.25                                    6.125 KANSAS CITY                                   MO         64154     PUD                                           130000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    360000               1912.5                360                           359                                          6.125      0          0          0.25                                    6.375 CANTON                                        GA         30114     PUD                                           360000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                    302400                 1764                360                           359                                           6.75      0          0          0.25                                        7 MIAMI                                         FL         33187     Single Family                                 302400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    218000                 1090                360                           359                                           5.75      0          0          0.25                                        6 DALLAS                                        TX         75218     Single Family                                 218000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    220000          1214.583333                360                           359                                          6.375      0          0          0.25                                    6.625 LEMON GROVE                                   CA         91945     Single Family                                 220000               20060401         45.36                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                 235752.68              1491.47                360                           359                                           6.25      0          0          0.25                                      6.5 HEALDSBURG                                    CA         95448     Single Family                                 235966               20060401         43.50                    No MI                    100134000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    280000          1545.833333                360                           359                                          6.375      0          0          0.25                                    6.625 ROSEVILLE                                     CA         95747     Single Family                                 280000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    143920          779.5666667                360                           359                                           6.25      0          0          0.25                                      6.5 GRAND JUNCTION                                CO         81504     Single Family                                 143920               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    284000          1538.333333                360                           358                                           5.97    0.28         0          0.25                                      6.5 TUCSON                                        AZ         85742     Single Family                                 284000               20060301         83.53                     PMI                     100016000000000000             2.75                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    330000             1615.625                360                           359                                          5.625      0          0          0.25                                    5.875 PRINCETON TOWNSHIP                            NJ         8540      Single Family                                 330000               20060401         34.74                    No MI                    100016000000000000             2.25                20160301                     10.875      2.22               2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    100800                  567                360                           359                                            6.5      0          0          0.25                                     6.75 HAMPTON                                       VA         23663     Single Family                                 100800               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    375000             2109.375                360                           359                                            6.5      0          0          0.25                                     6.75 KEY WEST                                      FL         33040     Single Family                                 375000               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    124900          637.5104167                360                           359                                          5.875      0          0          0.25                                    6.125 SALT LAKE CITY                                UT         84124     Single Family                                 124900               20060401         29.40                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    168000                  875                360                           359                                              6      0          0          0.25                                     6.25 DALLAS                                        TX         75223     Single Family                                 168000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    210000             1159.375                360                           359                                          6.375      0          0          0.25                                    6.625 FULLERTON                                     CA         92833     Single Family                                 210000               20060401         37.63                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    400000          2166.666667                360                           359                                           6.25      0          0          0.25                                      6.5 CAMARILLO                                     CA         93010     Single Family                                 400000               20060401         64.62                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                 587563.62              4111.38                360                           359                                           7.25      0          0          0.25                                      7.5 WOODRIDGE                                     IL         60517     Single Family                                 588000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    471200          2895.916667                360                           359                                          7.125      0          0          0.25                                    7.375 BURBANK                                       CA         91501     Condominium                                   471200               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    553000            2937.8125                360                           359                                          6.125      0          0          0.25                                    6.375 GLENDALE                                      CA         91208     Single Family                                 553000               20060401         70.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G04                                    541500           2763.90625                360                           352                                          5.875      0          0          0.25                                    6.125 PORTLAND                                      OR         97229     PUD                                           541500               20050901         57.00                    No MI                    000000000000000000             3.25                20120801                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20350801           CWHL
     GROUP III      G02                                    455165          2607.716146                360                           357                                          6.625      0          0          0.25                                    6.875 MENTONE                                       CA         92359     PUD                                           455200               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     11.875       3                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    311700             1688.375                360                           358                                           6.25      0          0          0.25                                      6.5 INDIO                                         CA         92201     PUD                                           311700               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 224540.08              1330.96                360                           358                                          5.625      0          0          0.25                                    5.875 PITTSBURG                                     CA         94565     Single Family                                 225000               20060301         48.91                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    280000          1604.166667                360                           359                                          6.625      0          0          0.25                                    6.875 LANCASTER                                     CA         93535     Single Family                                 280000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    240000                 1275                360                           358                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89123     Single Family                                 240000               20060301         70.90                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    341000          1633.958333                360                           358                                            5.5      0          0          0.25                                     5.75 NASHUA                                        NH         3062      Single Family                                 341000               20060301         59.82                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    283400            1682.6875                360                           358                                          6.875      0          0          0.25                                    7.125 BRADENTON                                     FL         34212     PUD                                           283400               20060301         90.00                     PMI                     100060000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    245736              1228.68                360                           358                                           5.75      0          0          0.25                                        6 KISSIMMEE                                     FL         34746     PUD                                           245736               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    234450           1318.78125                360                           358                                            6.5      0          0          0.25                                     6.75 SURPRISE                                      AZ         85388     PUD                                           234450               20060301         69.99                    No MI                    100060000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    200000          1020.833333                360                           358                                          5.875      0          0          0.25                                    6.125 RIVERSIDE                                     CA         92505     Single Family                                 200000               20060301         37.74                    No MI                    100177000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    246895          1208.756771                360                           357                                          5.625      0          0          0.25                                    5.875 NORTH LAS VEGAS                               NV         89081     PUD                                           246895               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    236800          1282.666667                360                           359                                           6.25      0          0          0.25                                      6.5 DENVER                                        CO         80205     Condominium                                   236800               20060401         80.00                    No MI                    100095000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    400000          2041.666667                360                           358                                          5.875      0          0          0.25                                    6.125 APPLE VALLEY                                  CA         92308     PUD                                           400000               20060301         74.07                    No MI                    100257000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    281450          1788.380208                360                           358                                          7.375      0          0          0.25                                    7.625 SURPRISE                                      AZ         85388     PUD                                           281450               20060301         79.99                    No MI                    100288000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     94000                587.5                360                           358                                           7.25      0          0          0.25                                      7.5 MARIETTA                                      GA         30066     Single Family                                  94000               20060301         42.34                    No MI                    100276000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    236646            1281.8325                360                           357                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89131     PUD                                           236646               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    400000          2083.333333                360                           357                                              6      0          0          0.25                                     6.25 LAKESIDE                                      CA         92040     Single Family                                 400000               20060201         66.67                    No MI                    100110000000000000             2.25                20160101                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G03                                    192000                  980                360                           357                                          5.875      0          0          0.25                                    6.125 AKRON                                         OH         44313     Single Family                                 192000               20060201         80.00                    No MI                    100039000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                    173100           1063.84375                360                           358                                          7.125      0          0          0.25                                    7.375 WINDERMERE                                    FL         34786     PUD                                           173100               20060301         80.00                    No MI                    100032000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 171950.56          985.1334167                360                           357                                          6.625      0          0          0.25                                    6.875 TUCSON                                        AZ         85757     PUD                                           172000               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                 373124.71          1593.553449                360                           358                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89131     PUD                                           373250               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    202800               1098.5                360                           358                                           6.25      0          0          0.25                                      6.5 MARYSVILLE                                    WA         98270     Single Family                                 202800               20060301         80.00                    No MI                    100238000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    240000                 1375                360                           358                                          6.625      0          0          0.25                                    6.875 CASTAIC                                       CA         91384     Single Family                                 240000               20060301         76.43                    No MI                    100301000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                 251421.76          1283.298567                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89123     PUD                                           251486               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    182500          931.5104167                360                           357                                          5.875      0          0          0.25                                    6.125 TRAVERSE CITY                                 MI         49686     Single Family                                 182500               20060201         63.59                    No MI                    100039000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 132310.37          647.7695198                360                           357                                          5.625      0          0          0.25                                    5.875 FLOWOOD                                       MS         39232     Single Family                                 132500               20060201         79.10                    No MI                    100039000000000000             2.25                20130101                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                 279824.66          1632.310517                360                           358                                           6.75      0          0          0.25                                        7 ANTHEM                                        AZ         85086     Single Family                                 280000               20060301         89.47                     PMI                     100057000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    282736               1767.1                360                           358                                           7.25      0          0          0.25                                      7.5 KISSIMMEE                                     FL         34746     Single Family                                 282736               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    148800                852.5                360                           359                                          6.625      0          0          0.25                                    6.875 ADRIAN                                        MI         49221     Single Family                                 148800               20060401         80.00                    No MI                    100393000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    261750           1581.40625                360                           358                                              7      0          0          0.25                                     7.25 FEDERAL WAY                                   WA         98003     2-4 Family                                    261750               20060301         75.00                    No MI                    100188000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    187200                  975                360                           358                                              6      0          0          0.25                                     6.25 JACKSON                                       WY         83001     Condominium                                   187200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    183200          896.9166667                360                           358                                          5.625      0          0          0.25                                    5.875 HARRISBURG                                    PA         17111     Single Family                                 183200               20060301         80.00                    No MI                    100098000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    209492          1134.748333                360                           357                                           6.25      0          0          0.25                                      6.5 NORTH LAS VEGAS                               NV         89081     PUD                                           209492               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    229676              1148.38                360                           357                                           5.75      0          0          0.25                                        6 LAS VEGAS                                     NV         89129     PUD                                           229676               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    190450          991.9270833                360                           358                                              6      0          0          0.25                                     6.25 KATY                                          TX         77494     PUD                                           190450               20060301         79.98                    No MI                    100060000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    243996           1194.56375                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89139     PUD                                           243996               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 403890.58          2187.740642                360                           359                                           6.25      0          0          0.25                                      6.5 NORTHRIDGE                                    CA         91324     Single Family                                 404000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    417050          2259.020833                360                           359                                           6.25      0          0          0.25                                      6.5 BURBANK                                       CA         91505     2-4 Family                                    417050               20060401         41.17                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    335200              1780.75                360                           359                                          6.125      0          0          0.25                                    6.375 POMONA                                        CA         91768     Single Family                                 335200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    356000                 1780                360                           359                                           5.75      0          0          0.25                                        6 CORONA                                        CA         92883     PUD                                           356000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    253600          1373.666667                360                           359                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         91402     Condominium                                   253600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                 208294.27              1170.34                360                           357                                          5.125      0          0          0.25                                    5.375 PELHAM                                        AL         35124     PUD                                           209000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     10.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    221150          1313.078125                360                           358                                          6.875      0          0          0.25                                    7.125 MARICOPA                                      AZ         85239     PUD                                           221150               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  71357.28               428.68                360                           358                                           5.75      0          0          0.25                                        6 HEBRON                                        OH         43025     Single Family                                  71500               20060301         74.48                    No MI                    100322000000000000             2.25                20110201                         11       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 212903.41              1245.06                360                           358                                            5.5      0          0          0.25                                     5.75 TUCSON                                        AZ         85757     PUD                                           213350               20060301         89.98               Radian Guaranty               100060000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    236000          1204.583333                360                           358                                          5.875      0          0          0.25                                    6.125 CHULUOTA                                      FL         32766     PUD                                           236000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    326600          1769.083333                360                           358                                           6.25      0          0          0.25                                      6.5 QUAIL VALLEY                                  CA         92587     PUD                                           326600               20060301         79.99                    No MI                    100133000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    136500              853.125                360                           358                                           7.25      0          0          0.25                                      7.5 NORTH LAS VEGAS                               NV         89030     Single Family                                 136500               20060301         72.99                    No MI                    100072000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    100000               531.25                360                           358                                          6.125      0          0          0.25                                    6.375 NORTH HOLLYWOOD                               CA         91606     Condominium                                   100000               20060301         25.64                    No MI                    100433000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    400000          2166.666667                360                           358                                           6.25      0          0          0.25                                      6.5 BELLEVUE                                      WA         98008     Single Family                                 400000               20060301         71.75                    No MI                    100277000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 104919.99          644.8207719                360                           358                                          7.125      0          0          0.25                                    7.375 CIBOLO                                        TX         78108     PUD                                           104920               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    284000          1390.416667                360                           354                                          5.625      0          0          0.25                                    5.875 FRESNO                                        CA         93722     Single Family                                 284000               20051101         80.00                    No MI                    100110000000000000             2.25                20101001                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351001           CWHL
     GROUP III      G03                                    268000          1451.666667                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89147     Single Family                                 268000               20060301         80.00                    No MI                    100032000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    236200          1500.854167                360                           358                                          7.375      0          0          0.25                                    7.625 TUCSON                                        AZ         85747     Single Family                                 236200               20060301         90.00                     PMI                     100057000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    253100           1344.59375                360                           358                                          6.125      0          0          0.25                                    6.375 SURPRISE                                      AZ         85379     PUD                                           253100               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 168299.99          876.5624479                360                           358                                              6      0          0          0.25                                     6.25 FORT MILL                                     SC         29715     PUD                                           168300               20060301         94.99                Republic MIC                 100113000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    269750          1433.046875                360                           357                                          6.125      0          0          0.25                                    6.375 MORTON GROVE                                  IL         60053     Single Family                                 269750               20060201         65.00                    No MI                    100099000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    135300             817.4375                360                           357                                              7      0          0          0.25                                     7.25 FORT WORTH                                    TX         76248     PUD                                           135300               20060201         79.98                    No MI                    100133000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    188000          1135.833333                360                           357                                              7      0          0          0.25                                     7.25 HOLLYWOOD                                     MD         20636     Single Family                                 188000               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 180675.33          1035.119078                360                           358                                          6.625      0          0          0.25                                    6.875 SAVANNAH                                      GA         31410     Single Family                                 180700               20060301         78.57                    No MI                    100443000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    353000          1838.541667                360                           359                                              6      0          0          0.25                                     6.25 FRAMINGHAM                                    MA         1701      Single Family                                 353000               20060401         77.24                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    308000              1636.25                360                           359                                          6.125      0          0          0.25                                    6.375 WOODBRIDGE                                    VA         22193     Single Family                                 308000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    114612             692.4475                360                           358                                              7      0          0          0.25                                     7.25 MARBURY                                       AL         36051     Single Family                                 114612               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    410000          2092.708333                360                           359                                          5.875      0          0          0.25                                    6.125 COHASSET                                      MA         2025      Single Family                                 410000               20060401         36.74                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 239497.66              1400.57                360                           358                                            5.5      0          0          0.25                                     5.75 QUEEN CREEK                                   AZ         85242     PUD                                           240000               20060301         78.69                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 199491.99          1226.044522                360                           358                                          7.125      0          0          0.25                                    7.375 MARANA                                        AZ         85653     Single Family                                 199492               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    252000              1391.25                360                           358                                          6.375      0          0          0.25                                    6.625 WOODBINE                                      GA         31569     Single Family                                 252000               20060301         84.85               Radian Guaranty               100086000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    180000                862.5                360                           358                                            5.5      0          0          0.25                                     5.75 LAS VEGAS                                     NV         89108     Condominium                                   180000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    367600          1569.958333                360                           358                                          4.875      0          0          0.25                                    5.125 LAS VEGAS                                     NV         89138     PUD                                           367600               20060301         89.99                GE Capital MI                100125000000000000             2.25                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    275992          1063.719167                360                           357                                          4.375      0          0          0.25                                    4.625 FREDERICKSBURG                                VA         22401     PUD                                           275992               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                      9.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    259150          917.8229167                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22401     PUD                                           259150               20060201         79.99                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    106000          640.4166667                360                           358                                              7      0          0          0.25                                     7.25 CASSELBERRY                                   FL         32707     PUD                                           106000               20060301         58.85                    No MI                    100051000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                  451781.3          2353.027604                360                           354                                              6      0          0          0.25                                     6.25 WAILUKU                                       HI         96793     Single Family                               451781.3               20051101         79.96                    No MI                                                   2.25                20121001                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351001           CWHL
     GROUP III      G03                                    364204           1934.83375                360                           359                                          6.125      0          0          0.25                                    6.375 KISSIMMEE                                     FL         34746     PUD                                           364204               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    168000                  875                360                           358                                              6      0          0          0.25                                     6.25 SULTAN                                        WA         98294     Single Family                                 168000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    178000              834.375                360                           358                                          5.375      0          0          0.25                                    5.625 NUEVO AREA                                    CA         92567     Single Family                                 178000               20060301         74.17                    No MI                    100016000000000000             2.25                20160201                     10.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    271200               1638.5                360                           358                                              7      0          0          0.25                                     7.25 SANTA ANA                                     CA         92704     Condominium                                   271200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    170355              851.775                360                           358                                           5.75      0          0          0.25                                        6 VERONA                                        VA         24482     Single Family                                 170400               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 299372.06              1750.72                360                           358                                            5.5      0          0          0.25                                     5.75 BROCKTON                                      MA         2301      2-4 Family                                    300000               20060301         68.18                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                 120939.99          642.4936969                360                           359                                          6.125      0          0          0.25                                    6.375 HENDERSON                                     NV         89044     Single Family                                 120940               20060401         50.00                    No MI                    100057000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    297376              1486.88                360                           357                                           5.75      0          0          0.25                                        6 JACKSONVILLE                                  FL         32225     PUD                                           297376               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    191187          1095.342188                360                           357                                          6.625      0          0          0.25                                    6.875 TUCSON                                        AZ         85757     PUD                                           191187               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    279956          1516.428333                360                           358                                           6.25      0          0          0.25                                      6.5 NORTH LAS VEGAS                               NV         89084     PUD                                           279956               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    272041          1530.230625                360                           358                                            6.5      0          0          0.25                                     6.75 GLENDALE                                      AZ         85310     PUD                                           272041               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    319900          1732.791667                360                           358                                           6.25      0          0          0.25                                      6.5 OCEAN CITY                                    MD         21842     Condominium                                   319900               20060301         79.99                    No MI                    100233000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    305600          1846.333333                360                           358                                              7      0          0          0.25                                     7.25 PALMDALE                                      CA         93551     Single Family                                 305600               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    417000            2128.4375                360                           358                                          5.875      0          0          0.25                                    6.125 HAYWARD                                       CA         94544     Single Family                                 417000               20060301         77.22                    No MI                    100039000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    224800          1217.666667                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89139     PUD                                           224800               20060301         80.00                    No MI                    100077000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    168400          982.3333333                360                           358                                           6.75      0          0          0.25                                        7 SCOTTSDALE                                    AZ         85260     Condominium                                   168400               20060301         89.99               United Guaranty               100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    292000          1703.333333                360                           358                                           6.75      0          0          0.25                                        7 NORFOLK                                       VA         23507     Condominium                                   292000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    275000                 1375                360                           358                                           5.75      0          0          0.25                                        6 HEMET                                         CA         92545     Single Family                                 275000               20060301         68.75                    No MI                    100316000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    276000              1351.25                360                           357                                          5.625      0          0          0.25                                    5.875 ROMOLAND                                      CA         92585     PUD                                           276000               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    228792            1120.1275                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89149     PUD                                           228792               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    284000               1597.5                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90001     Single Family                                 284000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                 219396.06               1291.3                360                           352                                            5.5      0          0          0.25                                     5.75 APOPKA                                        FL         32712     PUD                                           221275               20050901         89.95                     PMI                     100016000000000000               2                 20100801                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20350801           CWHL
     GROUP III      G03                                 171999.32          842.0800042                360                           356                                          5.625      0          0          0.25                                    5.875 DAVIE                                         FL         33324     Condominium                                   172000               20060101         80.00                    No MI                    100016000000000000             2.25                20121201                     10.875      1.75               2             First Lien         N            Y           84         Prepay            360              84          N           20351201           CWHL
     GROUP III      G01                                 378698.46          1341.223713                360                           358                                              4      0          0          0.25                                     4.25 PITTSBORO                                     IN         46167     Single Family                                 378700               20060301         79.73                    No MI                    100016000000000000             2.25                20110201                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    131000          600.4166667                360                           345                                           5.25      0          0          0.25                                      5.5 LITTLE ROCK                                   AR         72204     Single Family                                 131000               20050201         89.73               United Guaranty               100016000000000000             2.25                20100101                       10.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20350101           CWHL
     GROUP III      G01                                 206158.72              1274.23                360                           356                                              6      0          0          0.25                                     6.25 WYOMING                                       MI         49418     Single Family                                 206950               20060101         84.13                     YES                                                    2.25                20101201                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    161812          1028.180417                360                           358                                          7.375      0          0          0.25                                    7.625 KISSIMMEE                                     FL         34746     PUD                                           161812               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                  285265.1          1396.610385                360                           357                                          5.625      0          0          0.25                                    5.875 APOPKA                                        FL         32712     PUD                                        285486.76               20060201         75.23                    No MI                                                   2.25                20160101                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G01                                    179960          937.2916667                360                           358                                              6      0          0          0.25                                     6.25 AURORA                                        CO         80013     PUD                                           179960               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    252000              1181.25                360                           358                                          5.375      0          0          0.25                                    5.625 TUCSON                                        AZ         85742     PUD                                           252000               20060301         76.36                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    393600                 2173                360                           358                                          6.375      0          0          0.25                                    6.625 HAWTHORNE                                     CA         90250     Single Family                                 393600               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G03                                    340000          1947.916667                360                           359                                          6.625      0          0          0.25                                    6.875 SOUTH GATE                                    CA         90280     Single Family                                 340000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    288000                 1650                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90003     Single Family                                 288000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                 351943.33          1943.020468                360                           358                                          6.375      0          0          0.25                                    6.625 OCEANSIDE                                     CA         92056     PUD                                           352000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    261700           1226.71875                360                           358                                          5.375      0          0          0.25                                    5.625 ALEXANDRIA                                    VA         22302     Condominium                                   262200               20060301         68.64                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    411483          2528.905938                360                           359                                          7.125      0          0          0.25                                    7.375 MONTCLAIR                                     CA         91763     Single Family                                 411483               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    194200             1092.375                360                           358                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89122     PUD                                           194200               20060301         79.99                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                 365023.62          1787.094806                360                           358                                          5.625      0          0          0.25                                    5.875 PLUMAS LAKE                                   CA         95961     Single Family                                 365113               20060301         90.00               United Guaranty               100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    254350          1324.739583                360                           357                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89166     PUD                                           254450               20060201         89.99            Mortgage Guaranty In             100063000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    180275          1089.161458                360                           358                                              7      0          0          0.25                                     7.25 TUCSON                                        AZ         85747     PUD                                           180275               20060301         64.32                    No MI                    100063000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    237942           1437.56625                360                           357                                              7      0          0          0.25                                     7.25 TUCSON                                        AZ         85757     PUD                                           237942               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    262713          1368.296875                360                           358                                              6      0          0          0.25                                     6.25 PARKER                                        CO         80134     PUD                                           262713               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    219850          1305.359375                360                           357                                          6.875      0          0          0.25                                    7.125 TOLLESON                                      AZ         85353     PUD                                           219850               20060201         94.98            Mortgage Guaranty In             100063000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    399992          1416.638333                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22407     PUD                                           399992               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    364792          1291.971667                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22407     PUD                                           364792               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    325592          1153.138333                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22401     PUD                                           325592               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           36          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    246853          1337.120417                360                           358                                           6.25      0          0          0.25                                      6.5 INDIO                                         CA         92201     PUD                                           246853               20060301         56.77                    No MI                    100051000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    309592          1096.471667                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22401     PUD                                           309592               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    330650              1653.25                360                           359                                           5.75      0          0          0.25                                        6 DRAPER                                        UT         84020     PUD                                           330650               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    268000          1312.083333                360                           359                                          5.625      0          0          0.25                                    5.875 MURRIETA                                      CA         92562     Single Family                                 268000               20060401         62.47                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    254000          1137.708333                360                           359                                          5.125      0          0          0.25                                    5.375 PARADISE VALLEY                               AZ         85253     Single Family                                 254000               20060401         59.76                    No MI                    100016000000000000             2.25                20160301                     10.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    160000                  800                360                           358                                           5.75      0          0          0.25                                        6 RENO                                          NV         89502     Single Family                                 160000               20060301         53.33                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                 189971.61          1068.590306                360                           358                                            6.5      0          0          0.25                                     6.75 NORTH KINGSTOWN                               RI         2852      Single Family                                 190000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    265300          1437.041667                360                           358                                           6.25      0          0          0.25                                      6.5 HAGERSTOWN                                    MD         21742     Condominium                                   265300               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    213000                 1065                360                           359                                           5.75      0          0          0.25                                        6 NAPLES                                        FL         34105     PUD                                           213000               20060401         56.95                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    360000                 1725                360                           358                                            5.5      0          0          0.25                                     5.75 HIGHLANDS RANCH                               CO         80130     PUD                                           360000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 331949.99          1694.328074                360                           358                                          5.875      0          0          0.25                                    6.125 LOS BANOS                                     CA         93635     Single Family                                 332000               20060301         79.62                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    224000          956.6666667                360                           358                                          4.485    0.39         0          0.25                                    5.125 FIREBAUGH                                     CA         93622     Single Family                                 224000               20060301         89.60                Republic MIC                 100016000000000000             2.75                20110201                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    240000                 1350                360                           359                                            6.5      0          0          0.25                                     6.75 GILBERT                                       AZ         85297     Single Family                                 240000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75      2.11               2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    190300             1189.375                360                           359                                           7.25      0          0          0.25                                      7.5 PEMBROKE PINES                                FL         33025     Condominium                                   190300               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    352000          1943.333333                360                           359                                          6.375      0          0          0.25                                    6.625 VILLAGE OF PALMETTO BAY                       FL         33157     Single Family                                 352000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    110700            541.96875                360                           359                                          5.625      0          0          0.25                                    5.875 OKLAHOMA CITY                                 OK         73150     Single Family                                 110700               20060401         63.99                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    245600          1253.583333                360                           359                                          5.875      0          0          0.25                                    6.125 CAPE CORAL                                    FL         33993     Single Family                                 245600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    375000             1953.125                360                           358                                              6      0          0          0.25                                     6.25 WESTPORT                                      MA         2790      2-4 Family                                    375000               20060301         68.18                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    260000          1327.083333                360                           359                                          5.875      0          0          0.25                                    6.125 VENTNOR CITY                                  NJ         8406      2-4 Family                                    260000               20060401         49.81                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    409600          2517.333333                360                           359                                          7.125      0          0          0.25                                    7.375 LOS ANGELES                                   CA         90011     2-4 Family                                    409600               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    320000          1633.333333                360                           359                                          5.875      0          0          0.25                                    6.125 INDIO                                         CA         92201     PUD                                           320000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                 132888.93            664.44465                360                           359                                           5.75      0          0          0.25                                        6 CLACKAMAS                                     OR         97015     Single Family                                 133000               20060401         51.15                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    136000          821.6666667                360                           359                                              7      0          0          0.25                                     7.25 SAN BERNARDINO                                CA         92411     Single Family                                 136000               20060401         50.00                    No MI                    100016000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    231000            1275.3125                360                           359                                          6.375      0          0          0.25                                    6.625 PHOENIX                                       AZ         85050     Single Family                                 231000               20060401         70.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    309600              1644.75                360                           358                                          6.125      0          0          0.25                                    6.375 NEWNAN                                        GA         30263     PUD                                           309600               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    320000          1866.666667                360                           358                                           6.75      0          0          0.25                                        7 SPARKS                                        NV         89436     PUD                                           320000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 113089.97               687.82                360                           359                                          5.875      0          0          0.25                                    6.125 BAKERSFIELD                                   CA         93308     Single Family                                 113200               20060401         49.22                    No MI                    100016000000000000             2.75                20160301                     11.125       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    229920              1125.65                360                           358                                          5.625      0          0          0.25                                    5.875 RESTON                                        VA         20190     Condominium                                   229920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    312800              1661.75                360                           358                                          6.125      0          0          0.25                                    6.375 MONTGOMERY VILLAGE                            MD         20886     PUD                                           312800               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    222360            1134.9625                360                           359                                          5.875      0          0          0.25                                    6.125 FIFE                                          WA         98424     PUD                                           222360               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    133605          654.1078125                360                           359                                          5.625      0          0          0.25                                    5.875 FEDERAL WAY                                   WA         98023     Condominium                                   133605               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    301250          1569.010417                360                           358                                              6      0          0          0.25                                     6.25 ATLANTA                                       GA         30310     2-4 Family                                    301250               20060301         92.69                GE Capital MI                100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 117882.53               707.47                360                           359                                           5.75      0          0          0.25                                        6 DALLAS                                        TX         75219     Condominium                                   118000               20060401         42.36                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    217100           1017.65625                360                           359                                          5.375      0          0          0.25                                    5.625 MESA                                          AZ         85203     Single Family                                 217100               20060401         72.37                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    332000                 1660                360                           358                                           5.75      0          0          0.25                                        6 TEMPE                                         AZ         85282     Single Family                                 332000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    100800                577.5                360                           359                                          6.625      0          0          0.25                                    6.875 PARMA                                         OH         44134     Single Family                                 100800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    222000                 1295                360                           359                                           6.75      0          0          0.25                                        7 COMPTON                                       CA         90222     Single Family                                 222000               20060401         69.38                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                     79900             449.4375                360                           359                                            6.5      0          0          0.25                                     6.75 TUSCALOOSA                                    AL         35406     PUD                                            79900               20060401         79.98                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 105270.16          504.4195167                360                           359                                            5.5      0          0          0.25                                     5.75 PARKER                                        CO         80134     Condominium                                   105440               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    408000                 2040                360                           358                                           5.75      0          0          0.25                                        6 PHOENIX                                       AZ         85086     PUD                                           408000               20060301         79.84                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G01                                    234400              1098.75                360                           359                                          5.375      0          0          0.25                                    5.625 KENNESAW                                      GA         30152     PUD                                           234400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    360000                 1800                360                           359                                           5.75      0          0          0.25                                        6 SEATTLE                                       WA         98177     Single Family                                 360000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                 308453.25              1978.56                360                           358                                          6.375      0          0          0.25                                    6.625 CLARKESVILLE                                  GA         30523     Single Family                                 309000               20060301         71.86                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  218127.6             1090.638                360                           359                                           5.75      0          0          0.25                                        6 BOTHELL                                       WA         98012     Single Family                                 218400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    236700            1232.8125                360                           359                                           5.51    0.49         0          0.25                                     6.25 FEDERAL WAY                                   WA         98003     Single Family                                 236700               20060401         90.00                Republic MIC                 100016000000000000             2.875               20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    175000                  875                360                           359                                           5.75      0          0          0.25                                        6 GREENFIELD                                    NH         3047      Single Family                                 175000               20060401         68.63                    No MI                    100016000000000000             2.25                20110301                         12     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    381520          2106.308333                360                           359                                          6.375      0          0          0.25                                    6.625 YORBA LINDA                                   CA         92887     Condominium                                   381520               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                  84896.45          504.0726719                360                           358                                          6.875      0          0          0.25                                    7.125 CARTERSVILLE                                  GA         30120     PUD                                            84900               20060301         73.89                    No MI                    100134000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    303200          1831.833333                360                           359                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60641     2-4 Family                                    303200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    400000          2041.666667                360                           359                                          5.875      0          0          0.25                                    6.125 LAKEWOOD                                      CA         90713     Single Family                                 400000               20060401         76.34                    No MI                    100134000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    268000          1395.833333                360                           359                                              6      0          0          0.25                                     6.25 APOPKA                                        FL         32712     PUD                                           268000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    280000          1370.833333                360                           359                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89130     PUD                                           280000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    157400          819.7916667                360                           359                                           5.53    0.47         0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89030     Single Family                                 157400               20060401         85.78                     YES                     100016000000000000             2.875               20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    160000          683.3333333                360                           358                                          4.875      0          0          0.25                                    5.125 APACHE JUNCTION                               AZ         85220     Single Family                                 160000               20060301         78.43                    No MI                    100016000000000000             2.25                20110201                     10.125     2.155               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    271642          1556.282292                360                           359                                          6.625      0          0          0.25                                    6.875 CANTON                                        GA         30114     PUD                                           271642               20060401         70.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    285300           1456.21875                360                           359                                          5.385    0.49         0          0.25                                    6.125 LAS VEGAS                                     NV         89139     PUD                                           285300               20060401         90.00                Republic MIC                 100016000000000000             2.875               20110301                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    230800          1057.833333                360                           358                                           5.25      0          0          0.25                                      5.5 PORT HUENEME                                  CA         93041     Condominium                                   231000               20060301         39.49                    No MI                    100016000000000000             2.25                20110201                       10.5     2.135               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    323925          1585.882813                360                           358                                          5.625      0          0          0.25                                    5.875 WOODBRIDGE                                    VA         22192     PUD                                           324000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    210000             1028.125                360                           358                                          5.625      0          0          0.25                                    5.875 FORT WASHINGTON                               MD         20744     PUD                                           210000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 142274.34               995.54                360                           359                                           7.25      0          0          0.25                                      7.5 NOBLESVILLE                                   IN         46060     Single Family                                 142380               20060401         90.00                Republic MIC                 100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    359200          1945.666667                360                           359                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90011     Single Family                                 359200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    399200          2162.333333                360                           359                                           6.25      0          0          0.25                                      6.5 HUNTINGTON PARK                               CA         90255     Single Family                                 399200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G03                                    344000          1863.333333                360                           358                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90047     Single Family                                 344000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    218400              1160.25                360                           358                                          6.125      0          0          0.25                                    6.375 CAPE CORAL                                    FL         33909     Single Family                                 218400               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    224000          1353.333333                360                           359                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60647     2-4 Family                                    224000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    299925          1905.773438                360                           359                                          7.375      0          0          0.25                                    7.625 CHICAGO                                       IL         60619     2-4 Family                                    299925               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    237956              1189.78                360                           359                                           5.75      0          0          0.25                                        6 ORLANDO                                       FL         32828     PUD                                           237956               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    156000               763.75                360                           359                                          5.625      0          0          0.25                                    5.875 PLAINVIEW                                     MN         55964     Single Family                                 156000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    224976             1335.795                360                           359                                          6.875      0          0          0.25                                    7.125 NAVARRE                                       FL         32566     PUD                                           224976               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    232000          1135.833333                360                           358                                          5.625      0          0          0.25                                    5.875 SHORELINE                                     WA         98133     Single Family                                 232000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 177487.62             887.4381                360                           358                                           5.75      0          0          0.25                                        6 LOVELAND                                      CO         80537     PUD                                           177532               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    260000          1354.166667                360                           358                                              6      0          0          0.25                                     6.25 CHICAGO                                       IL         60649     Single Family                                 260000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    199500           1226.09375                360                           358                                          7.125      0          0          0.25                                    7.375 AURORA                                        IL         60505     2-4 Family                                    199500               20060301         70.00                    No MI                    100134000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    184400          825.9583333                360                           359                                          5.125      0          0          0.25                                    5.375 LOVELAND                                      CO         80538     PUD                                           184400               20060401         79.98                    No MI                    100016000000000000             2.25                20110301                     10.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 243814.33              1685.25                360                           359                                          7.125      0          0          0.25                                    7.375 NORWALK                                       CT         6855      Condominium                                   244000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    252000              1286.25                360                           359                                          5.875      0          0          0.25                                    6.125 AUBURN                                        MA         1501      Single Family                                 252000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    225000             1171.875                360                           359                                              6      0          0          0.25                                     6.25 SUFFOLK                                       VA         23435     Single Family                                 225000               20060401         64.29                    No MI                    100134000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    197600          1214.416667                360                           359                                          7.125      0          0          0.25                                    7.375 ORLANDO                                       FL         32818     Single Family                                 197600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    156000                  845                360                           358                                           6.25      0          0          0.25                                      6.5 KISSIMMEE                                     FL         34744     Single Family                                 156000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                    168000                962.5                360                           359                                          6.625      0          0          0.25                                    6.875 SANFORD                                       FL         32773     Single Family                                 168000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    143500            762.34375                360                           359                                          6.125      0          0          0.25                                    6.375 SANFORD                                       FL         32773     PUD                                           143500               20060401         70.00                    No MI                    100134000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    291900            1641.9375                360                           359                                            6.5      0          0          0.25                                     6.75 PUYALLUP                                      WA         98375     PUD                                           291900               20060401         70.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    148436          618.4833333                360                           359                                           4.75      0          0          0.25                                        5 LYNNWOOD                                      WA         98087     Condominium                                   148436               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    147537           891.369375                360                           359                                              7      0          0          0.25                                     7.25 OCALA                                         FL         34473     PUD                                           147537               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    193600               1028.5                360                           359                                          6.125      0          0          0.25                                    6.375 PHOENIX                                       AZ         85040     PUD                                           193600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                  94160.67          529.6537687                360                           359                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32822     Condominium                                    94275               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    251150              1255.75                360                           359                                           5.75      0          0          0.25                                        6 INDIALANTIC                                   FL         32903     PUD                                           251250               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    284720               1423.6                360                           359                                           5.75      0          0          0.25                                        6 FAIRFAX                                       VA         22031     Condominium                                   284720               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    372000               2092.5                360                           359                                            6.5      0          0          0.25                                     6.75 LA PUENTE                                     CA         91744     Single Family                                 372000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    256000                 1280                360                           359                                           5.75      0          0          0.25                                        6 PHILADELPHIA                                  PA         19128     Single Family                                 256000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    100000          635.4166667                360                           359                                          7.375      0          0          0.25                                    7.625 LAS VEGAS                                     NV         89113     Condominium                                   100000               20060401         52.66                    No MI                    100016000000000000             2.25                20130301                     12.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    204000                 1020                360                           359                                           5.75      0          0          0.25                                        6 LANCASTER                                     CA         93534     Single Family                                 204000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    997500           5714.84375                360                           359                                          6.625      0          0          0.25                                    6.875 MORGAN HILL                                   CA         95037     Single Family                                 997500               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    440000          2658.333333                360                           359                                              7      0          0          0.25                                     7.25 SIMI VALLEY                                   CA         93065     Single Family                                 440000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                 655712.07              4366.05                360                           359                                           6.75      0          0          0.25                                        7 DEAL BORO                                     NJ         7723      Single Family                                 656250               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    476000          2627.916667                360                           359                                          6.375      0          0          0.25                                    6.625 MARTINEZ                                      CA         94553     Single Family                                 476000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    862500           5121.09375                360                           359                                          6.875      0          0          0.25                                    7.125 LOS ANGELES                                   CA         90056     2-4 Family                                    862500               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    680000               4037.5                360                           359                                          6.875      0          0          0.25                                    7.125 LOS ANGELES                                   CA         91423     Single Family                                 680000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                     12.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                   1000000          6041.666667                360                           359                                              7      0          0          0.25                                     7.25 DULUTH                                        GA         30097     Single Family                                1000000               20060401         64.72                    No MI                    100134000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    910000             5971.875                360                           359                                          7.625      0          0          0.25                                    7.875 KEY LARGO                                     FL         33037     Single Family                                 910000               20060401         65.00                    No MI                    100134000000000000             2.25                20110301                     12.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    433600          2348.666667                360                           359                                           6.25      0          0          0.25                                      6.5 ANNANDALE                                     VA         22003     Single Family                                 433600               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    813750          4831.640625                360                           359                                          6.875      0          0          0.25                                    7.125 LOS ANGELES                                   CA         90004     Single Family                                 813750               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    780000              4631.25                360                           359                                          6.875      0          0          0.25                                    7.125 LOS ANGELES                                   CA         90004     Single Family                                 780000               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    862500             5390.625                360                           359                                           7.25      0          0          0.25                                      7.5 LOS ANGELES                                   CA         90004     2-4 Family                                    862500               20060401         75.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    520000                 3250                360                           359                                           7.25      0          0          0.25                                      7.5 SAN LORENZO                                   CA         94580     Single Family                                 520000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    592500           3271.09375                360                           359                                          6.375      0          0          0.25                                    6.625 ACTON                                         CA         93510     Single Family                                 592500               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    311521          1590.055104                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89138     PUD                                           311521               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    239100           1419.65625                360                           357                                          6.875      0          0          0.25                                    7.125 TOLLESON                                      AZ         85353     PUD                                           239100               20060201         94.98               Radian Guaranty               100063000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    204600            1044.3125                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89166     PUD                                           204600               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    353880            2101.1625                360                           357                                          6.875      0          0          0.25                                    7.125 TEMPLE HILLS                                  MD         20748     PUD                                           353880               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    212250           994.921875                360                           358                                          5.375      0          0          0.25                                    5.625 LAS VEGAS                                     NV         89156     Single Family                                 212250               20060301         75.00                    No MI                    100125000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    193400          987.1458333                360                           357                                          5.875      0          0          0.25                                    6.125 HELOTES                                       TX         78023     PUD                                           193400               20060201         79.99                    No MI                    100051000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    360468           1839.88875                360                           358                                          5.875      0          0          0.25                                    6.125 FOLSOM                                        CA         95630     PUD                                           360468               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    322620            1142.6125                360                           358                                              4      0          0          0.25                                     4.25 LEXINGTON PARK                                MD         20653     PUD                                           322620               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                  393682.4          1558.326167                360                           357                                            4.5      0          0          0.25                                     4.75 FREDERICKSBURG                                VA         22407     PUD                                         393682.4               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    295975          1048.244792                360                           357                                              4      0          0          0.25                                     4.25 FREDERICKSBURG                                VA         22401     PUD                                           295975               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                       9.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    221250          1037.109375                360                           358                                          5.375      0          0          0.25                                    5.625 HENDERSON                                     NV         89015     Single Family                                 221250               20060301         75.00                    No MI                    100125000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 287490.78          1377.559988                360                           358                                            5.5      0          0          0.25                                     5.75 OLIVEHURST                                    CA         95961     Single Family                                 287500               20060301         76.74                    No MI                    100133000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    398000              2238.75                360                           359                                            6.5      0          0          0.25                                     6.75 MIDDLETOWN                                    NJ         7748      Single Family                                 398000               20060401         46.82                    No MI                    100077000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    295450          1600.354167                360                           358                                           6.25      0          0          0.25                                      6.5 NORTH LAS VEGAS                               NV         89084     Single Family                                 295450               20060301         95.00                     PMI                     100057000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000          2166.666667                360                           358                                           6.25      0          0          0.25                                      6.5 ALDIE                                         VA         20105     PUD                                           400000               20060301         69.81                    No MI                    100063000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    211773          1036.805313                360                           357                                          5.625      0          0          0.25                                    5.875 ORANGE PARK                                   FL         32003     PUD                                           211773               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    156000               763.75                360                           359                                          5.625      0          0          0.25                                    5.875 OVERTON                                       NV         89040     Single Family                                 156000               20060401         80.00                    No MI                    100197000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    251000                 1255                360                           358                                           5.75      0          0          0.25                                        6 IRVINE                                        CA         92602     Condominium                                   251000               20060301         35.86                    No MI                    100306000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                    249255          1428.023438                360                           357                                          6.625      0          0          0.25                                    6.875 TUCSON                                        AZ         85757     PUD                                           249255               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    332355          2042.598438                360                           357                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89123     PUD                                           332355               20060201         95.00                     PMI                     100063000000000000             2.25                20110101                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    395000                 1975                360                           359                                           5.75      0          0          0.25                                        6 SANTA BARBARA                                 CA         93110     Single Family                                 395000               20060401         43.89                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    175600          896.2916667                360                           359                                          5.875      0          0          0.25                                    6.125 DUNDEE                                        OR         97115     Single Family                                 175600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    367800            1953.9375                360                           359                                          6.125      0          0          0.25                                    6.375 CORDOVA                                       TN         38018     Single Family                                 368000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G01                                    187000          1012.916667                360                           359                                           6.25      0          0          0.25                                      6.5 CASTLE ROCK                                   CO         80109     PUD                                           187000               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    348000               1957.5                360                           359                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89120     Single Family                                 348000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    168000                 1050                360                           359                                           7.25      0          0          0.25                                      7.5 COCONUT CREEK                                 FL         33066     Condominium                                   168000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    227960            1211.0375                360                           359                                          6.125      0          0          0.25                                    6.375 LUSBY                                         MD         20657     PUD                                           227960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 149717.46          639.4183187                360                           359                                          4.875      0          0          0.25                                    5.125 COLUMBUS                                      OH         43230     Condominium                                   149728               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    177200              941.375                360                           359                                          6.125      0          0          0.25                                    6.375 CASSELBERRY                                   FL         32707     PUD                                           177200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    109180          602.7645833                360                           359                                          6.375      0          0          0.25                                    6.625 SANFORD                                       FL         32771     Single Family                                 109180               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    152800               811.75                360                           359                                          6.125      0          0          0.25                                    6.375 NORFOLK                                       VA         23518     Single Family                                 152800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    142400                  712                360                           359                                           5.75      0          0          0.25                                        6 FAYETTEVILLE                                  GA         30214     Single Family                                 142400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    236800          1282.666667                360                           359                                           6.25      0          0          0.25                                      6.5 CHANDLER                                      AZ         85224     PUD                                           236800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    238400          1440.333333                360                           359                                              7      0          0          0.25                                     7.25 PHOENIX                                       AZ         85048     Single Family                                 238400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    154400          852.4166667                360                           359                                          6.375      0          0          0.25                                    6.625 PHOENIX                                       AZ         85035     Single Family                                 154400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    113000          541.4583333                360                           359                                            5.5      0          0          0.25                                     5.75 LARGO                                         FL         33777     Single Family                                 113000               20060401         63.13                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    287000          1494.791667                360                           359                                              6      0          0          0.25                                     6.25 TEMPE                                         AZ         85284     PUD                                           287000               20060401         59.18                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                  89568.95               566.65                360                           359                                           6.25      0          0          0.25                                      6.5 CONVERSE                                      TX         78109     PUD                                            89650               20060401         74.99                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    212000          1214.583333                360                           359                                          6.625      0          0          0.25                                    6.875 CAPE CORAL                                    FL         33914     Single Family                                 212000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                     76800                  456                360                           359                                          6.875      0          0          0.25                                    7.125 LOUISVILLE                                    KY         40216     Single Family                                  76800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    120320                526.4                360                           359                                              5      0          0          0.25                                     5.25 LAWRENCEVILLE                                 GA         30045     PUD                                           120320               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    200000          979.1666667                360                           359                                          5.625      0          0          0.25                                    5.875 ROSEVILLE                                     CA         95747     PUD                                           200000               20060401         31.10                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 219810.58              1426.92                360                           359                                            6.5      0          0          0.25                                     6.75 WASHINGTON                                    UT         84780     PUD                                           220000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                 206993.73              1242.27                360                           359                                           5.75      0          0          0.25                                        6 EVERETT                                       WA         98203     Single Family                                 207200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    258500          1400.208333                360                           359                                           6.25      0          0          0.25                                      6.5 CAPE CORAL                                    FL         33990     Single Family                                 258500               20060401         79.54                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    111576               697.35                360                           359                                           7.25      0          0          0.25                                      7.5 LAKELAND                                      FL         33805     PUD                                           111576               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    353600                 1989                360                           359                                            6.5      0          0          0.25                                     6.75 VISTA                                         CA         92083     Single Family                                 353600               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    155900          763.2604167                360                           359                                          5.625      0          0          0.25                                    5.875 ROSWELL                                       GA         30076     PUD                                           155900               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    306000               1657.5                360                           359                                           6.25      0          0          0.25                                      6.5 PLYMOUTH                                      MA         2360      Single Family                                 306000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    155992          942.4516667                360                           359                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32829     Condominium                                   155992               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    184950            886.21875                360                           351                                            5.5      0          0          0.25                                     5.75 COLORADO SPRINGS                              CO         80904     Condominium                                   184950               20050801         90.00                     YES                     100016000000000000             2.25                20120701                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20350701           CWHL
     GROUP III      G01                                     84750               423.75                360                           358                                           5.75      0          0          0.25                                        6 DEARBORN HEIGHTS                              MI         48125     Single Family                                  84800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    142180          592.4166667                360                           357                                           4.75      0          0          0.25                                        5 GEORGETOWN                                    KY         40324     Single Family                                 142180               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    138880          622.0666667                360                           358                                          5.125      0          0          0.25                                    5.375 Pataskala                                     OH         43062     PUD                                           138880               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     10.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 160263.21          834.7042188                360                           357                                              6      0          0          0.25                                     6.25 WESTERVILLE                                   OH         43081     PUD                                           160380               20060201         80.00                    No MI                    100134000000000000             2.25                20160101                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G05                                 354408.61           1772.04305                360                           353                                           5.75      0          0          0.25                                        6 PLAINFIELD                                    NJ         7060      2-4 Family                                 354808.61               20051001         89.37                     PMI                     100016000000000000             2.25                20150901                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350901           CWHL
     GROUP III      G01                                    130200              732.375                360                           358                                            6.5      0          0          0.25                                     6.75 CASSELBERRY                                   FL         32707     PUD                                           130200               20060301         79.98                    No MI                    100051000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 307707.61              1932.44                360                           353                                          6.125      0          0          0.25                                    6.375 MORENO VALLEY                                 CA         92555     PUD                                           309750               20051001         80.00                    No MI                    100051000000000000             2.25                20100901                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20350901           CWHL
     GROUP III      G01                                 144855.98          709.1907354                360                           358                                          5.625      0          0          0.25                                    5.875 ORLANDO                                       FL         32810     PUD                                           144856               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    210050          1137.770833                360                           357                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89122     PUD                                           210050               20060201         79.98                    No MI                    100051000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    273700          1568.072917                360                           356                                          6.105    0.52         0          0.25                                    6.875 NEW PORT RICHEY                               FL         34654     PUD                                           273700               20060101         90.00                     PMI                     100051000000000000             2.875               20101201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G01                                    310884           1586.80375                360                           357                                          5.875      0          0          0.25                                    6.125 WINTON                                        CA         95388     PUD                                           310884               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     11.125     2.105               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    377900          1850.135417                360                           357                                          5.625      0          0          0.25                                    5.875 INDIO                                         CA         92201     PUD                                           377900               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    302552          1544.275833                360                           358                                          5.875      0          0          0.25                                    6.125 WINTON                                        CA         95388     PUD                                           302552               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    310000             1646.875                360                           357                                          6.125      0          0          0.25                                    6.375 ORLANDO                                       FL         32828     PUD                                           310000               20060201         94.76                GE Capital MI                100051000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    211250          1034.244792                360                           359                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89122     PUD                                           211250               20060401         80.00                    No MI                    100051000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    304926          1556.393125                360                           358                                          5.875      0          0          0.25                                    6.125 WINTON                                        CA         95388     PUD                                           304926               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    276200                 1381                360                           357                                           5.75      0          0          0.25                                        6 RUSKIN                                        FL         33570     PUD                                           276200               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    197500          1008.072917                360                           357                                          5.875      0          0          0.25                                    6.125 LAS VEGAS                                     NV         89122     PUD                                           197600               20060201         79.97                    No MI                    100051000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    302550           1449.71875                360                           357                                            5.5      0          0          0.25                                     5.75 MENIFEE                                       CA         92584     PUD                                           302550               20060201         79.99                    No MI                    100051000000000000             2.25                20110101                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                    151000          723.5416667                360                           358                                            5.5      0          0          0.25                                     5.75 AKRON                                         OH         44320     Single Family                                 151000               20060301         79.47                    No MI                    100016000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    338400               1762.5                360                           358                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89084     PUD                                           338400               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    204300             978.9375                360                           358                                            5.5      0          0          0.25                                     5.75 LEHI                                          UT         84043     Single Family                                 204300               20060301         79.99                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 132760.42          719.1189417                360                           358                                           6.25      0          0          0.25                                      6.5 BAY VILLAGE                                   OH         44140     Single Family                                 133000               20060301         79.17                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    632000          3686.666667                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         90026     2-4 Family                                    632000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    143600              762.875                360                           358                                          6.125      0          0          0.25                                    6.375 CASSELBERRY                                   FL         32707     PUD                                           143600               20060301         89.99                GE Capital MI                100051000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    383219          2155.606875                360                           358                                            6.5      0          0          0.25                                     6.75 PATTERSON                                     CA         95363     PUD                                           383219               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    354350          1919.395833                360                           358                                           6.25      0          0          0.25                                      6.5 MENIFEE                                       CA         92584     PUD                                           354350               20060301         79.99                    No MI                    100051000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 303565.37          1612.691028                360                           357                                          6.125      0          0          0.25                                    6.375 HIGHLANDS RANCH                               CO         80130     PUD                                           303566               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    266392          1359.709167                360                           357                                          5.875      0          0          0.25                                    6.125 LIVE OAK                                      CA         95953     Single Family                                 266392               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 257666.53                 1612                360                           357                                          6.125      0          0          0.25                                    6.375 MIAMI SHORES                                  FL         33138     Single Family                              258387.99               20060201         46.14                    No MI                                                   2.25                20130101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360101           CWHL
     GROUP III      G03                                 324974.97          1658.726409                360                           357                                          5.875      0          0          0.25                                    6.125 DESTIN                                        FL         32541     PUD                                           324975               20060201         43.62                    No MI                    100016000000000000             2.25                20130101                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    168979          1020.914792                360                           357                                              7      0          0          0.25                                     7.25 MONTGOMERY                                    IL         60538     Condominium                                   168979               20060201         80.00                    No MI                    100051000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    175662             951.5025                360                           357                                           6.25      0          0          0.25                                      6.5 MONTGOMERY                                    IL         60538     Condominium                                   175662               20060201         94.36                GE Capital MI                100051000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    224150          1144.098958                360                           357                                          5.875      0          0          0.25                                    6.125 BELCAMP                                       MD         21017     PUD                                           224250               20060201         79.99                    No MI                    100051000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                    169000          880.2083333                360                           358                                              6      0          0          0.25                                     6.25 FORT WALTON BEACH                             FL         32547     Single Family                                 169000               20060301         75.78                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    301700           1791.34375                360                           358                                          6.875      0          0          0.25                                    7.125 LAS VEGAS                                     NV         89122     PUD                                           301700               20060301         89.99                GE Capital MI                100060000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 351896.22          1832.792813                360                           358                                              6      0          0          0.25                                     6.25 NORTH LAS VEGAS                               NV         89084     PUD                                           351900               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 112994.19          600.2816344                360                           358                                          6.125      0          0          0.25                                    6.375 CALEXICO                                      CA         92231     Single Family                                 113000               20060301         40.50                    No MI                    100053000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    258000               1397.5                360                           358                                           6.25      0          0          0.25                                      6.5 KISSIMMEE                                     FL         34744     PUD                                           258000               20060301         53.77                    No MI                    100060000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    440000          2429.166667                360                           358                                          6.375      0          0          0.25                                    6.625 CRESSKILL                                     NJ         7626      Single Family                                 440000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    735000               4287.5                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         90025     Single Family                                 735000               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                   1000000                 5000                360                           358                                           5.75      0          0          0.25                                        6 HERMOSA BEACH                                 CA         90254     Single Family                                1000000               20060301         64.52                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    712500                 4750                360                           358                                           7.75      0          0          0.25                                        8 BOSTON                                        MA         2118      Condominium                                   712500               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                         13       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    460000          2635.416667                360                           358                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89110     PUD                                           460000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    604800                 3150                360                           358                                              6      0          0          0.25                                     6.25 SANTA BARBARA                                 CA         93101     PUD                                           605000               20060301         72.89                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    525000             2734.375                360                           358                                              6      0          0          0.25                                     6.25 LIVERMORE                                     CA         94550     Single Family                                 525000               20060301         76.31                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    647100              3774.75                360                           358                                           6.75      0          0          0.25                                        7 OVIEDO                                        FL         32766     Single Family                                 647100               20060301         90.00               Radian Guaranty               100134000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 527173.73              3601.89                360                           358                                              7      0          0          0.25                                     7.25 TEMECULA                                      CA         92592     PUD                                           528000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    423700          2559.854167                360                           358                                              7      0          0          0.25                                     7.25 SANTA ROSA BEACH                              FL         32549     Condominium                                   423700               20060301         59.68                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    488000          2389.166667                360                           358                                          5.625      0          0          0.25                                    5.875 FILLMORE                                      CA         93015     Single Family                                 488000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    450000              2531.25                360                           358                                            6.5      0          0          0.25                                     6.75 SANTA ROSA BEACH                              FL         32459     Single Family                                 450000               20060301         62.94                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    584000                 3285                360                           358                                            6.5      0          0          0.25                                     6.75 MISSION VIEJO                                 CA         92691     PUD                                           584000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    825000               4812.5                360                           359                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         90019     2-4 Family                                    825000               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    584000          3163.333333                360                           359                                           6.25      0          0          0.25                                      6.5 REDLANDS                                      CA         92374     Single Family                                 584000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                    525000            3007.8125                360                           358                                          6.625      0          0          0.25                                    6.875 SPARKS                                        NV         89436     PUD                                           525000               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    420000              2056.25                360                           358                                          5.625      0          0          0.25                                    5.875 ELK GROVE                                     CA         95624     Single Family                                 420000               20060301         79.25                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    424000          2429.166667                360                           358                                          6.625      0          0          0.25                                    6.875 IRVINE                                        CA         92602     Condominium                                   424000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    948750              4743.75                360                           358                                           5.75      0          0          0.25                                        6 SAN CLEMENTE                                  CA         92673     PUD                                           948750               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 484120.73              3065.53                360                           358                                           6.25      0          0          0.25                                      6.5 SEASIDE                                       CA         93955     Single Family                                 485000               20060301         76.98                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    900000               4312.5                360                           358                                            5.5      0          0          0.25                                     5.75 ORLANDO                                       FL         32832     Single Family                                 900000               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                      10.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    622500            4020.3125                360                           358                                            7.5      0          0          0.25                                     7.75 FOUNTAIN HILLS                                AZ         85268     PUD                                           622500               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                      12.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                   1185756             6422.845                360                           357                                           6.25      0          0          0.25                                      6.5 ENCINITAS                                     CA         92024     2-4 Family                                   1185756               20060201         65.88                    No MI                    100016000000000000             2.25                20130101                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                   1800000              10312.5                360                           358                                          6.625      0          0          0.25                                    6.875 SANTA MONICA                                  CA         90402     Single Family                                1800000               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    562000          3044.166667                360                           359                                           6.25      0          0          0.25                                      6.5 NEW YORK                                      NY         10026     Single Family                                 562000               20060401         73.75                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    805598          4447.572292                360                           358                                          6.375      0          0          0.25                                    6.625 LEESBURG                                      VA         20175     Single Family                                 805598               20060301         74.97                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                 423697.83          2074.353959                360                           358                                          5.625      0          0          0.25                                    5.875 LADERA RANCH                                  CA         92694     Condominium                                   424800               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 432176.16              2666.06                360                           358                                              6      0          0          0.25                                     6.25 LOMPOC                                        CA         93436     PUD                                           433000               20060301         75.30                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                 423192.33          2292.291788                360                           359                                           6.25      0          0          0.25                                      6.5 VENTURA                                       CA         93001     Condominium                                   423200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    563887          3700.508438                360                           357                                          7.625      0          0          0.25                                    7.875 MOUNTAIN HOUSE                                CA         95391     Single Family                                 563887               20060201         80.00                    No MI                    100134000000000000             2.75                20130101                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G02                                    432000                 2115                360                           357                                          5.625      0          0          0.25                                    5.875 SUISUN CITY                                   CA         94585     Single Family                                 432000               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     10.875      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                 487956.32           2592.26795                360                           358                                          6.125      0          0          0.25                                    6.375 HENDERSON                                     NV         89052     PUD                                           488000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    482146          2762.294792                360                           358                                          6.625      0          0          0.25                                    6.875 MURRIETA                                      CA         92562     PUD                                           482146               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    572000              3396.25                360                           358                                          6.875      0          0          0.25                                    7.125 SEMINOLE                                      FL         33776     Single Family                                 572000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G05                                    750000             3984.375                360                           357                                          6.125      0          0          0.25                                    6.375 PANAMA CITY BEACH                             FL         32413     Single Family                                 750000               20060201         37.50                    No MI                    100016000000000000             2.25                20160101                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G04                                    447000            2467.8125                360                           358                                          6.375      0          0          0.25                                    6.625 CENTERVILLE                                   MA         2632      Single Family                                 447000               20060301         70.95                    No MI                    100016000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    534800          3231.083333                360                           359                                              7      0          0          0.25                                     7.25 PALM DESERT                                   CA         92211     PUD                                           534800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 503343.74          2621.581979                360                           357                                              6      0          0          0.25                                     6.25 TUSTIN                                        CA         92782     Condominium                                   504000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G02                                 493901.33          2932.539147                360                           358                                          6.875      0          0          0.25                                    7.125 RANCHO MIRAGE                                 CA         92270     PUD                                           494048               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                1972171.69             12315.19                360                           359                                          6.125      0          0          0.25                                    6.375 NEW YORK                                      NY         10011     Condominium                                  1974000               20060401         70.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    618000             3540.625                360                           358                                          6.625      0          0          0.25                                    6.875 LARCHMONT                                     NY         10538     Single Family                                 618000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                   2355500           13249.6875                360                           358                                            6.5      0          0          0.25                                     6.75 HILLSBOROUGH                                  CA         94010     Single Family                                2355500               20060301         44.44                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    650000          3520.833333                360                           358                                           6.25      0          0          0.25                                      6.5 JACKSON HEIGHTS                               NY         11372     2-4 Family                                    650000               20060301         78.41                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    448000          2566.666667                360                           358                                          6.625      0          0          0.25                                    6.875 OAKDALE                                       CA         95361     Single Family                                 448000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    462400                 2312                360                           358                                           5.75      0          0          0.25                                        6 SAN FRANCISCO                                 CA         94105     Condominium                                   462400               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    558652           2967.83875                360                           358                                          6.125      0          0          0.25                                    6.375 SAN DIEGO                                     CA         92154     PUD                                           558652               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    476000          2479.166667                360                           359                                              6      0          0          0.25                                     6.25 SAN DIEGO                                     CA         92108     Condominium                                   476000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                   1085000            5764.0625                360                           359                                          6.125      0          0          0.25                                    6.375 FAIRFIELD                                     CT         6824      Single Family                                1085000               20060401         78.34                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                   1000000          5416.666667                360                           358                                           6.25      0          0          0.25                                      6.5 VENICE                                        CA         90291     Single Family                                1000000               20060301         53.73                    No MI                    100134000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    524039          2783.957188                360                           359                                          6.125      0          0          0.25                                    6.375 MONTCLAIR                                     CA         91302     Single Family                                 524039               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                 499869.79           2603.48849                360                           358                                              6      0          0          0.25                                     6.25 LAKE FOREST                                   CA         92630     Single Family                                 500000               20060301         73.53                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    460000          2491.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SAN MARCOS                                    CA         92069     PUD                                           460000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    496000          2583.333333                360                           358                                              6      0          0          0.25                                     6.25 LA JOLLA                                      CA         92037     Condominium                                   496000               20060301         78.73                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                 703299.16              4220.84                360                           359                                           5.75      0          0          0.25                                        6 FREMONT                                       CA         94555     Single Family                                 704000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                    692000               3892.5                360                           359                                            6.5      0          0          0.25                                     6.75 OCEANSIDE                                     CA         92054     Single Family                                 692000               20060401         58.89                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    525000            3007.8125                360                           358                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         91306     Single Family                                 525000               20060301         75.00                    No MI                    100134000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    540000               3262.5                360                           359                                              7      0          0          0.25                                     7.25 GILBERT                                       AZ         85234     PUD                                           540000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    434000          2350.833333                360                           359                                           6.25      0          0          0.25                                      6.5 SANTA ANA                                     CA         92705     Single Family                                 434000               20060401         67.29                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                 529117.03              3702.41                360                           359                                           7.25      0          0          0.25                                      7.5 MILPITAS                                      CA         95035     PUD                                           529510               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                    504000                 2940                360                           359                                           6.75      0          0          0.25                                        7 MIAMI                                         FL         33176     Single Family                                 504000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    456000                 2565                360                           359                                            6.5      0          0          0.25                                     6.75 NEWARK                                        CA         94560     Single Family                                 456000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    512000          2666.666667                360                           359                                              6      0          0          0.25                                     6.25 CINCINNATI                                    OH         45208     Single Family                                 512000               20060401         78.77                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G04                                    604500           3967.03125                360                           359                                          7.625      0          0          0.25                                    7.875 MIAMI SHORES                                  FL         33138     Single Family                                 604500               20060401         65.00                    No MI                    100016000000000000             2.25                20130301                     12.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                    632000          4081.666667                360                           358                                            7.5      0          0          0.25                                     7.75 MANASSAS                                      VA         20112     PUD                                           632000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    451000          2630.833333                360                           359                                           6.75      0          0          0.25                                        7 LAKE WORTH                                    FL         33463     PUD                                           451000               20060401         77.76                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G04                                   1000000               5312.5                360                           358                                          6.125      0          0          0.25                                    6.375 SEBASTOPOL                                    CA         95472     Single Family                                1000000               20060301         65.79                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    500000          2708.333333                360                           358                                           6.25      0          0          0.25                                      6.5 ELLICOTT CITY                                 MD         21043     Single Family                                 500000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                   2340000                14625                360                           357                                           7.25      0          0          0.25                                      7.5 LA CANADA FLINTRIDGE                          CA         91011     Single Family                                2340000               20060201         65.00                    No MI                    100016000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G04                                    480000                 2650                360                           357                                          6.375      0          0          0.25                                    6.625 SIERRA MADRE                                  CA         91024     Single Family                                 480000               20060201         40.00                    No MI                    100016000000000000             2.25                20130101                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G05                                    440000                 2475                360                           357                                            6.5      0          0          0.25                                     6.75 CHINO                                         CA         91710     Single Family                                 440000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G02                                   1031250           7089.84375                360                           358                                              8      0          0          0.25                                     8.25 THOUSAND OAKS                                 CA         91320     PUD                                          1031250               20060301         75.00                    No MI                    100134000000000000             2.25                20110201                      13.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    463864            3044.1075                360                           358                                          7.625      0          0          0.25                                    7.875 KISSIMMEE                                     FL         34746     PUD                                           463864               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                    475000             3265.625                360                           358                                              8      0          0          0.25                                     8.25 SAN JOSE                                      CA         95112     Single Family                                 475000               20060301         76.00                    No MI                    100134000000000000             2.25                20130201                      13.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                   1500000               7187.5                360                           358                                            5.5      0          0          0.25                                     5.75 LARCHMONT                                     NY         10538     Single Family                                1500000               20060301         73.17                    No MI                    100016000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    865000          4234.895833                360                           358                                          5.625      0          0          0.25                                    5.875 SIMI VALLEY                                   CA         93063     PUD                                           865000               20060301         74.25                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    436000              2316.25                360                           358                                          6.125      0          0          0.25                                    6.375 SAN MARCOS                                    CA         92078     PUD                                           436000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                    799200               3829.5                360                           358                                            5.5      0          0          0.25                                     5.75 VALENCIA                                      CA         91355     PUD                                           799200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    488000          2643.333333                360                           358                                           6.25      0          0          0.25                                      6.5 SPRING VALLEY                                 CA         91977     Single Family                                 488000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    490000          2552.083333                360                           358                                              6      0          0          0.25                                     6.25 CAMARILLO                                     CA         93012     Single Family                                 490000               20060301         77.17                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    440000               2337.5                360                           359                                          6.125      0          0          0.25                                    6.375 YONKERS                                       NY         10703     Single Family                                 440000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    556000          3243.333333                360                           358                                           6.75      0          0          0.25                                        7 DOWNEY                                        CA         90240     Single Family                                 556000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    900000              5156.25                360                           359                                          6.625      0          0          0.25                                    6.875 REDONDO BEACH                                 CA         90278     2-4 Family                                    900000               20060401         75.00                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G02                                   2100000              10937.5                360                           358                                              6      0          0          0.25                                     6.25 FT MYERS                                      FL         33919     Single Family                                2100000               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                 451730.03           2588.03663                360                           358                                          6.625      0          0          0.25                                    6.875 SPRING VALLEY                                 CA         91978     PUD                                           452000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    591200          3633.416667                360                           358                                          7.125      0          0          0.25                                    7.375 GILBERT                                       AZ         85297     PUD                                           591200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                   1000000          6145.833333                360                           358                                          7.125      0          0          0.25                                    7.375 CLEARWATER                                    FL         33767     Single Family                                1000000               20060301         71.43                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                   1500000              7968.75                360                           358                                          6.125      0          0          0.25                                    6.375 POWAY                                         CA         92064     PUD                                          1500000               20060301         65.22                    No MI                    100134000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G04                                   1120000                 7350                360                           359                                          7.625      0          0          0.25                                    7.875 OAK PARK                                      CA         91377     Single Family                                1120000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    560000          3208.333333                360                           355                                          6.625      0          0          0.25                                    6.875 SEA ISLE CITY                                 NJ         8243      Condominium                                   560000               20051201         65.12                    No MI                    100070000000000000             2.25                20121101                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351101           CWHL
     GROUP III      G02                                 535749.76          3125.206933                360                           358                                           6.75      0          0          0.25                                        7 HENDERSON                                     NV         89044     PUD                                           536024               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    548320          3198.533333                360                           358                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89148     PUD                                           548320               20060301         70.67                    No MI                    100140000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    456000               2422.5                360                           359                                          6.125      0          0          0.25                                    6.375 SAN DIEGO                                     CA         92114     Single Family                                 456000               20060401         80.00                    No MI                    100120000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                 499904.17          2603.667552                360                           356                                              6      0          0          0.25                                     6.25 BODEGA BAY                                    CA         94923     Single Family                                 500000               20060101         80.00                    No MI                    100077000000000000             2.25                20151201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G02                                    584000          3893.333333                360                           358                                           7.75      0          0          0.25                                        8 SAN FRANCISCO                                 CA         94116     Single Family                                 584000               20060301         80.00                    No MI                    100115000000000000             2.25                20110201                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    665000            3532.8125                360                           358                                          6.125      0          0          0.25                                    6.375 CHULA VISTA                                   CA         91915     PUD                                           665000               20060301         77.69                    No MI                    100099000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    476000          2875.833333                360                           358                                              7      0          0          0.25                                     7.25 SAVANNAH                                      GA         31404     PUD                                           476000               20060301         80.00                    No MI                    100352000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    945000             4921.875                360                           358                                              6      0          0          0.25                                     6.25 CHELAN                                        WA         98816     Single Family                                 945000               20060301         75.00                    No MI                    100045000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    650000          3182.291667                360                           359                                          5.625      0          0          0.25                                    5.875 ARROYO GRANDE                                 CA         93420     Single Family                                 650000               20060401         65.00                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    576000                 3000                360                           357                                              6      0          0          0.25                                     6.25 SANTA CLARA                                   CA         95054     Single Family                                 576000               20060201         80.00                    No MI                    100059000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    418400          2048.416667                360                           359                                          5.625      0          0          0.25                                    5.875 STANFIELD                                     AZ         85272     Single Family                                 418400               20060401         80.00                    No MI                    100149000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    552112          3220.653333                360                           358                                           6.75      0          0          0.25                                        7 SALINAS                                       CA         93905     Single Family                                 552112               20060301         80.00                    No MI                    100102000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    435000             2265.625                360                           358                                              6      0          0          0.25                                     6.25 ANAHEIM                                       CA         92804     Condominium                                   435000               20060301         70.73                    No MI                    100136000000000000             2.75                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 503017.78              3062.36                360                           358                                          5.875      0          0          0.25                                    6.125 LOS ANGELES                                   CA         91343     Single Family                                 504000               20060301         80.00                    No MI                    100136000000000000             2.75                20110201                     11.125      2.5                2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                    549600              3034.25                360                           358                                          6.375      0          0          0.25                                    6.625 SAN DIEGO                                     CA         92101     Condominium                                   549600               20060301         80.00                    No MI                    100020000000000000             2.25                20130201                     11.625      2.5                2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    459000            2342.8125                360                           358                                          5.875      0          0          0.25                                    6.125 CORONA DEL MAR AREA NEWPO                     CA         92625     Single Family                                 460000               20060301         20.49                    No MI                    100306000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                   1232000          8213.333333                360                           355                                           7.75      0          0          0.25                                        8 CORONA DEL MAR                                CA         92625     2-4 Family                                   1232000               20051201         80.00                    No MI                    100016000000000000             2.25                20121101                         13       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351101           CWHL
     GROUP III      G04                                    500000               2812.5                360                           359                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89149     PUD                                           500000               20060401         55.59                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    487200                 2842                360                           356                                           6.75      0          0          0.25                                        7 SAN JOSE                                      CA         95123     Single Family                                 487200               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           CWHL
     GROUP III      G02                                    595120             3161.575                360                           359                                          6.125      0          0          0.25                                    6.375 IRVINE                                        CA         92612     Condominium                                   595120               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                 774487.69              4715.06                360                           358                                          5.875      0          0          0.25                                    6.125 MIAMI                                         FL         33176     Single Family                                 776000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    608000                 3420                360                           358                                            6.5      0          0          0.25                                     6.75 KEY WEST                                      FL         33040     Single Family                                 608000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    502000             2666.875                360                           358                                          6.125      0          0          0.25                                    6.375 MARTINSVILLE                                  NJ         8836      Single Family                                 502000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                  623363.8               3691.2                360                           359                                          5.625      0          0          0.25                                    5.875 ALTADENA                                      CA         91001     Single Family                                 624000               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    536000          2400.833333                360                           359                                          5.125      0          0          0.25                                    5.375 INGLEWOOD                                     CA         90301     PUD                                           536000               20060401         74.98                    No MI                    100016000000000000             2.25                20160301                     10.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    728987          3720.871146                360                           358                                          5.875      0          0          0.25                                    6.125 YOUNTVILLE                                    CA         94599     Single Family                                 728987               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 467533.89               2805.9                360                           359                                           5.75      0          0          0.25                                        6 PORT HUENEME                                  CA         93041     Single Family                                 468000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                         11       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                   1293750           6738.28125                360                           358                                              6      0          0          0.25                                     6.25 SCARSDALE                                     NY         10583     Single Family                                1293750               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                7972215.26             51887.85                360                           356                                            6.5      0          0          0.25                                     6.75 NEWPORT COAST                                 CA         92657     PUD                                          8000000               20060101         53.87                    No MI                    100134000000000000             2.25                20101201                      11.75       2                 2             First Lien         N            N            0         Prepay            360              60          N           20351201           CWHL
     GROUP III      G05                                    699200          3641.666667                360                           358                                              6      0          0          0.25                                     6.25 VENICE                                        CA         90291     Single Family                                 699200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    544000          2833.333333                360                           358                                              6      0          0          0.25                                     6.25 MONTGOMERY                                    NY         12549     Single Family                                 544000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    438700             2741.875                360                           359                                           7.25      0          0          0.25                                      7.5 HENDERSON                                     NV         89044     PUD                                           438700               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    428000          2452.083333                360                           357                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90065     Single Family                                 428000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G04                                    797226           4484.39625                360                           357                                            6.5      0          0          0.25                                     6.75 LAS VEGAS                                     NV         89117     Single Family                                 797226               20060201         72.21                    No MI                    100016000000000000             2.25                20130101                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                 494552.51              3128.74                360                           359                                           6.25      0          0          0.25                                      6.5 PEEKSKILL                                     NY         10566     Condominium                                   495000               20060401         73.33                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G02                                    680000                 4250                360                           359                                           7.25      0          0          0.25                                      7.5 GREENWICH                                     CT         6831      Single Family                                 680000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                   1375000          6588.541667                360                           358                                            5.5      0          0          0.25                                     5.75 SCARSDALE                                     NY         10583     Single Family                                1375000               20060301         55.00                    No MI                    100134000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                 765860.26              4916.97                360                           357                                          6.375      0          0          0.25                                    6.625 LOS ANGELES (WINNETKA ARE                     CA         91306     Single Family                                 767904               20060201         79.99                    No MI                    100016000000000000             2.25                20130101                     11.625       2                 2             First Lien         N            N            0         Prepay            360              84          N           20360101           CWHL
     GROUP III      G04                                    509995          2815.597396                360                           357                                          6.375      0          0          0.25                                    6.625 REDWOOD CITY                                  CA         94061     Single Family                                 509995               20060201         59.30                    No MI                    100016000000000000             2.25                20130101                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G02                                    475000          2869.791667                360                           358                                              7      0          0          0.25                                     7.25 LOS ANGELES                                   CA         91324     Condominium                                   475000               20060301         76.00                    No MI                    100016000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    933750          5155.078125                360                           357                                          6.375      0          0          0.25                                    6.625 KEY WEST                                      FL         33040     Single Family                                 933750               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G02                                 449524.52              2593.28                360                           358                                          5.375      0          0          0.25                                    5.625 CORONA                                        CA         92880     Single Family                                 450490               20060301         69.25                    No MI                    100057000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    468750          2587.890625                360                           358                                          6.375      0          0          0.25                                    6.625 WEST BLOOMFIELD                               MI         48324     Single Family                                 468750               20060301         75.00                    No MI                    100031000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    799650           5164.40625                360                           357                                            7.5      0          0          0.25                                     7.75 BRAMBLETON                                    VA         20148     PUD                                           799650               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                 477470.39          2437.088449                360                           357                                          5.875      0          0          0.25                                    6.125 BRENTWOOD                                     CA         94513     Single Family                                 479920               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G04                                    565000             3178.125                360                           358                                            6.5      0          0          0.25                                     6.75 UPPER MARLBORO                                MD         20772     Single Family                                 565000               20060301         78.47                    No MI                    100145000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    575992            3779.9475                360                           357                                          7.625      0          0          0.25                                    7.875 BURBANK                                       CA         91502     Condominium                                   575992               20060201         80.00                    No MI                    100077000000000000             2.25                20130101                     12.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G02                                    558800             3317.875                360                           358                                          6.875      0          0          0.25                                    7.125 FONTANA                                       CA         92337     PUD                                           558800               20060301         80.00                    No MI                    100051000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    892000                 4460                360                           357                                           5.75      0          0          0.25                                        6 SANDY SPRING                                  MD         20860     PUD                                           892000               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 455644.29              2664.59                360                           358                                            5.5      0          0          0.25                                     5.75 SEATTLE                                       WA         98199     Single Family                                 456600               20060301         50.73                    No MI                    100027000000000000             2.25                20160201                      10.75       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 699135.74           3568.50534                360                           358                                          5.875      0          0          0.25                                    6.125 GRASONVILLE                                   MD         21638     Single Family                                 699200               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    480400          2602.166667                360                           358                                           6.25      0          0          0.25                                      6.5 JUPITER                                       FL         33458     Single Family                                 480400               20060301         80.00                    No MI                    100057000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    705000              3818.75                360                           358                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90066     Single Family                                 705000               20060301         79.21                    No MI                    100077000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    432000                 2655                360                           358                                          7.125      0          0          0.25                                    7.375 OAKLAND                                       CA         94603     Single Family                                 432000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    514000          2784.166667                360                           358                                           6.25      0          0          0.25                                      6.5 PITTSBURG                                     CA         94565     Single Family                                 514000               20060301         69.93                    No MI                    100197000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                    920000          4791.666667                360                           358                                              6      0          0          0.25                                     6.25 SCOTTSDALE                                    AZ         85260     PUD                                           920000               20060301         80.00                    No MI                    100223000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                 485999.99          2885.624941                360                           358                                          6.875      0          0          0.25                                    7.125 PARKER                                        CO         80134     PUD                                           486000               20060301         74.99                    No MI                    100020000000000000             2.25                20130201                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                   1000000          5833.333333                360                           358                                           6.75      0          0          0.25                                        7 PORTLAND                                      OR         97266     PUD                                          1000000               20060301         74.63                    No MI                    100092000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    490500           2503.59375                360                           358                                          5.875      0          0          0.25                                    6.125 LONG BEACH                                    CA         90805     Single Family                                 490500               20060301         75.46                    No MI                    100141000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G02                                    420000               2187.5                360                           358                                              6      0          0          0.25                                     6.25 NORTHRIDGE                                    CA         91325     Single Family                                 420000               20060301         71.55                    No MI                    100197000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    478550          2592.145833                360                           358                                           6.25      0          0          0.25                                      6.5 MURRIETA                                      CA         92563     Single Family                                 478550               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                     87120              517.275                360                           359                                          6.875      0          0          0.25                                    7.125 TAMPA                                         FL         33614     Condominium                                    87120               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    245200                 1226                360                           358                                           5.75      0          0          0.25                                        6 WESTMINSTER                                   CO         80020     PUD                                           245200               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    312775          1889.682292                360                           358                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89178     PUD                                           312775               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 105505.99          670.4026448                360                           357                                          7.375      0          0          0.25                                    7.625 FOUNTAIN                                      CO         80817     PUD                                           105506               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    230320              1295.55                360                           359                                            6.5      0          0          0.25                                     6.75 ADELANTO                                      CA         92301     Single Family                                 230320               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    351992            1869.9575                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89120     PUD                                           351992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    400000          1958.333333                360                           357                                          5.625      0          0          0.25                                    5.875 NORTH LAS VEGAS                               NV         89081     PUD                                           400000               20060201         89.69               Radian Guaranty               100125000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G03                                 280766.08          1462.323333                360                           357                                              6      0          0          0.25                                     6.25 BEAUMONT                                      CA         92223     PUD                                           283120               20060201         80.00                    No MI                    100057000000000000             2.25                20130101                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G02                                    166425          918.8046875                360                           357                                          6.375      0          0          0.25                                    6.625 CORAL SPRINGS                                 FL         33076     Condominium                                   166425               20060201         75.00                    No MI                    100016000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    172350          1059.234375                360                           358                                          7.125      0          0          0.25                                    7.375 BRADENTON                                     FL         34212     Condominium                                   172350               20060301         80.00                    No MI                    100060000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    650000             3453.125                360                           358                                          6.125      0          0          0.25                                    6.375 SANTA BARBARA                                 CA         93103     Single Family                                 650000               20060301         65.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                   2420000          12352.08333                360                           358                                          5.875      0          0          0.25                                    6.125 ANAHEIM HILLS                                 CA         92807     Single Family                                2420000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.125       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G03                                    100000               593.75                360                           359                                          6.875      0          0          0.25                                    7.125 PINELLAS PARK                                 FL         33781     Single Family                                 100000               20060401         66.67                    No MI                    100016000000000000             2.25                20130301                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G05                                    400000                 2000                360                           359                                           5.75      0          0          0.25                                        6 OXNARD                                        CA         93036     Single Family                                 400000               20060401         57.14                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G03                                    337800            1794.5625                360                           357                                          6.125      0          0          0.25                                    6.375 TEMECULA                                      CA         92592     Condominium                                   337800               20060201         75.91                    No MI                    100074000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G05                                    301500           1664.53125                360                           359                                          6.375      0          0          0.25                                    6.625 ORLANDO                                       FL         32829     PUD                                           301500               20060401         90.00                Republic MIC                 100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    340000                 1700                360                           358                                           5.75      0          0          0.25                                        6 HUMBLE                                        TX         77346     PUD                                           340000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    233856              1242.36                360                           358                                          6.125      0          0          0.25                                    6.375 FLAGSTAFF                                     AZ         86001     PUD                                           233856               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                     62000          355.2083333                360                           359                                          6.625      0          0          0.25                                    6.875 SAINT CHARLES                                 MO         63301     Single Family                                  62000               20060401         47.69                    No MI                    100016000000000000             2.25                20130301                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    180891          960.9834375                360                           357                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89128     Condominium                                   180891               20060201         90.00                Republic MIC                 100016000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                    193080             824.6125                360                           359                                          4.875      0          0          0.25                                    5.125 LEWIS CENTER                                  OH         43035     Single Family                                 193080               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     10.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                 135426.57          846.4160625                360                           358                                           7.25      0          0          0.25                                      7.5 YUMA                                          AZ         85367     PUD                                           135450               20060301         90.00               United Guaranty               100016000000000000             2.25                20160201                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    206435          1247.211458                360                           358                                              7      0          0          0.25                                     7.25 SANFORD                                       FL         32771     Single Family                                 206435               20060301         95.00                     PMI                     100057000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 534539.38          3006.784013                360                           358                                            6.5      0          0          0.25                                     6.75 EL SEGUNDO                                    CA         90245     Condominium                                   535000               20060301         66.88                    No MI                    100073000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 824999.97          4382.812341                360                           358                                          6.125      0          0          0.25                                    6.375 PARK CITY                                     UT         84060     Condominium                                   825000               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                 196599.35              1164.15                360                           359                                          5.625      0          0          0.25                                    5.875 DALLAS                                        TX         75252     PUD                                           196800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    302750          1734.505208                360                           358                                          6.625      0          0          0.25                                    6.875 FLEETWOOD                                     PA         19522     Single Family                                 302750               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    190750          1092.838542                360                           358                                          6.625      0          0          0.25                                    6.875 MIAMI                                         FL         33170     PUD                                           190750               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    232000          1135.833333                360                           358                                          5.625      0          0          0.25                                    5.875 SANFORD                                       FL         32773     PUD                                           232000               20060301         79.45                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    400000                 2125                360                           356                                          6.125      0          0          0.25                                    6.375 PALM SPRINGS                                  CA         92262     Single Family                                 400000               20060101         62.99                    No MI                    100016000000000000             2.25                20151201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G02                                    468300           2682.96875                360                           358                                          6.625      0          0          0.25                                    6.875 FONTANA                                       CA         92337     Single Family                                 468300               20060301         79.99                    No MI                    100051000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                  293699.5              1674.98                360                           356                                           5.25      0          0          0.25                                      5.5 SILVER SPRING                                 MD         20904     Single Family                                 295000               20060101         64.27                    No MI                    100016000000000000             2.25                20101201                       10.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20351201           CWHL
     GROUP III      G02                                   1280000                 8400                360                           359                                          7.625      0          0          0.25                                    7.875 NAPLES                                        FL         34102     Single Family                                1280000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G02                                    557700            2672.3125                360                           359                                            5.5      0          0          0.25                                     5.75 FRANKFORT                                     IL         60423     PUD                                           557700               20060401         78.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    316800                 1815                360                           359                                          6.625      0          0          0.25                                    6.875 PEMBROKE PINES                                FL         33029     PUD                                           316800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G02                                    862500           5480.46875                360                           358                                          7.375      0          0          0.25                                    7.625 CHICAGO                                       IL         60605     Condominium                                   862500               20060301         75.00                    No MI                    100202000000000000             2.25                20110201                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    416316            2168.3125                360                           358                                              6      0          0          0.25                                     6.25 CELEBRATION                                   FL         34747     PUD                                           416316               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    202400          1096.333333                360                           358                                           6.25      0          0          0.25                                      6.5 TAUNTON                                       MA         2780      Condominium                                   202400               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    216000               1102.5                360                           359                                          5.875      0          0          0.25                                    6.125 HENDERSON                                     NV         89015     PUD                                           216000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    145000          785.4166667                360                           358                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89123     Condominium                                   145000               20060301         64.44                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    544000                 3230                360                           358                                          6.875      0          0          0.25                                    7.125 ALLSTON                                       MA         2134      Single Family                                 544000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    383200          2195.416667                360                           359                                          6.625      0          0          0.25                                    6.875 SPRINGFIELD                                   VA         22153     PUD                                           383200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                 121999.13          597.2874073                360                           358                                          5.625      0          0          0.25                                    5.875 LA SALLE                                      CO         80645     Single Family                                 122000               20060301         78.21                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 293896.39          1530.710365                360                           358                                              6      0          0          0.25                                     6.25 ROMOLAND                                      CA         92585     PUD                                           293900               20060301         79.99                    No MI                    100095000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                  73997.13          423.9418906                360                           358                                          6.625      0          0          0.25                                    6.875 SCARBOROUGH                                   ME         4074      Single Family                                  75000               20060301         20.55                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    199962          1062.298125                360                           358                                          6.125      0          0          0.25                                    6.375 CUMBERLAND                                    RI         2864      Single Family                                 200000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 396298.28              2345.96                360                           350                                            5.5      0          0          0.25                                     5.75 KILDEER                                       IL         60047     PUD                                           402000               20050701         40.20                    No MI                    100027000000000000             2.75                20150601                      10.75       2                 2             First Lien         N            N            0          No_PP            360             120          N           20350601           CWHL
     GROUP III      G01                                 156296.66          846.6069083                360                           351                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89129     Condominium                                   156339               20050801         90.00                GE Capital MI                100137000000000000             2.25                20100701                       11.5      2.5                2             First Lien         N            Y           60         Prepay            360              60          N           20350701           CWHL
     GROUP III      G05                                    378000             2008.125                360                           358                                          6.125      0          0          0.25                                    6.375 ELK GROVE                                     CA         95624     Single Family                                 378000               20060301         70.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G03                                    620000          3616.666667                360                           357                                           6.75      0          0          0.25                                        7 INGLEWOOD                                     CA         90303     2-4 Family                                    620000               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           CWHL
     GROUP III      G01                                    186960              954.275                360                           359                                          5.875      0          0          0.25                                    6.125 AUBURN                                        WA         98001     Single Family                                 186960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    100160          573.8333333                360                           358                                          6.625      0          0          0.25                                    6.875 TEXAS CITY                                    TX         77591     PUD                                           100160               20060301         80.00                    No MI                    100317000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    247221             1236.105                360                           357                                           5.75      0          0          0.25                                        6 NORTH LAS VEGAS                               NV         89081     PUD                                           247221               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    249500             1559.375                360                           358                                           7.25      0          0          0.25                                      7.5 VANCOUVER                                     WA         98683     PUD                                           249500               20060301         89.96                Republic MIC                 100309000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    278400                 1740                360                           359                                           7.25      0          0          0.25                                      7.5 LOVELAND                                      CO         80538     Single Family                                 278400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    230000          1389.583333                360                           358                                              7      0          0          0.25                                     7.25 LAS VEGAS                                     NV         89123     PUD                                           230000               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    520000                 2925                360                           359                                            6.5      0          0          0.25                                     6.75 PLACENTIA                                     CA         92870     Single Family                                 520000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    157908            904.68125                360                           358                                          6.625      0          0          0.25                                    6.875 QUEEN CREEK                                   AZ         85242     PUD                                           157908               20060301         80.00                    No MI                    100063000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    192792              1044.29                360                           358                                           6.25      0          0          0.25                                      6.5 TUCSON                                        AZ         85757     PUD                                           192792               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    222778          1090.683958                360                           357                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89149     PUD                                           222778               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G01                                    242320             1135.875                360                           358                                          5.375      0          0          0.25                                    5.625 FOOTHILL RANCH                                CA         92610     Condominium                                   242320               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    219950              1099.75                360                           358                                           5.75      0          0          0.25                                        6 EVERETT                                       WA         98205     PUD                                           219950               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                 188937.69              1180.92                360                           358                                          6.125      0          0          0.25                                    6.375 LA PINE                                       OR         97739     Single Family                              189289.26               20060301         86.04                     YES                                                    2.25                20130201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                    167437           941.833125                360                           357                                            6.5      0          0          0.25                                     6.75 CHANDLER                                      AZ         85248     Condominium                                   167437               20060201         95.00               Radian Guaranty               100016000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G01                                 291509.32          1579.008817                360                           356                                           6.25      0          0          0.25                                      6.5 JERSEY CITY                                   NJ         7306      Condominium                                   291612               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           CWHL
     GROUP III      G05                                    415935             2079.675                360                           358                                           5.75      0          0          0.25                                        6 GLEN ALLEN                                    VA         23059     PUD                                           416350               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G01                                 223183.53          1069.421081                360                           359                                            5.5      0          0          0.25                                     5.75 NEWBURYPORT                                   MA         1950      Condominium                                   223200               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    368000          2223.333333                360                           359                                              7      0          0          0.25                                     7.25 STOCKTON                                      CA         95206     Single Family                                 368000               20060401         80.00                    No MI                    100134000000000000             2.25                20130301                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    272000                 1700                360                           355                                           7.25      0          0          0.25                                      7.5 BOISE                                         ID         83709     2-4 Family                                    272000               20051201         80.00                    No MI                    100016000000000000             2.25                20101101                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           CWHL
     GROUP III      G03                                    260147          1273.636354                360                           358                                          5.625      0          0          0.25                                    5.875 SAN DIEGO                                     CA         92108     Condominium                                   260147               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                 217997.04          1112.693225                360                           355                                          5.875      0          0          0.25                                    6.125 NAPLES                                        FL         34120     Single Family                              217997.04               20051201         94.78                     YES                     100016000000000000             2.25                20101101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G03                                    192742            1204.6375                360                           359                                           7.25      0          0          0.25                                      7.5 MARANA                                        AZ         85653     PUD                                           192742               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G03                                    350077          1823.317708                360                           359                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89139     PUD                                           350077               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    166500            815.15625                360                           358                                          5.625      0          0          0.25                                    5.875 CLEVELAND                                     OH         44113     Single Family                                 166500               20060301         64.04                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    191250              796.875                360                           358                                           4.75      0          0          0.25                                        5 MOLALLA                                       OR         97038     Single Family                                 191250               20060301         73.56                    No MI                    100016000000000000             2.25                20110201                         10       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    299600          1716.458333                360                           359                                          6.625      0          0          0.25                                    6.875 RICHMOND                                      CA         94804     Single Family                                 299600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    139920              859.925                360                           359                                          7.125      0          0          0.25                                    7.375 QUEEN CREEK                                   AZ         85242     PUD                                           139920               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    157828          772.6995833                360                           358                                          5.625      0          0          0.25                                    5.875 UTICA                                         MI         48315     Condominium                                   157828               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G01                                    400000          2291.666667                360                           359                                          6.625      0          0          0.25                                    6.875 GREENFIELD                                    CA         93927     Single Family                                 400000               20060401         79.56                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    292500           1675.78125                360                           359                                          6.625      0          0          0.25                                    6.875 RESTON                                        VA         20191     PUD                                           292500               20060401         90.00               United Guaranty               100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    300000               1562.5                360                           359                                              6      0          0          0.25                                     6.25 SARASOTA                                      FL         34235     Single Family                                 300000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    381096            1786.3875                360                           358                                          5.375      0          0          0.25                                    5.625 LAND O LAKES                                  FL         34638     PUD                                           381096               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    279920          1370.441667                360                           358                                          5.625      0          0          0.25                                    5.875 WOODBRIDGE                                    VA         22192     PUD                                           279920               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    204000              1253.75                360                           358                                          7.125      0          0          0.25                                    7.375 GLENDALE                                      AZ         85310     PUD                                           204000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    268000          1535.416667                360                           359                                          6.625      0          0          0.25                                    6.875 MANTECA                                       CA         95336     Single Family                                 268000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    204000              1041.25                360                           359                                          5.875      0          0          0.25                                    6.125 CHICAGO                                       IL         60626     Condominium                                   204000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.125       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    165000              996.875                360                           358                                              7      0          0          0.25                                     7.25 CEDAR HILLS                                   UT         84062     PUD                                           165000               20060301         71.74                    No MI                    100134000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                 309490.94          1740.886538                360                           359                                            6.5      0          0          0.25                                     6.75 HESPERIA                                      CA         92345     Single Family                                 309500               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    268000          1228.333333                360                           359                                           5.25      0          0          0.25                                      5.5 MORENO VALLEY                                 CA         92553     Single Family                                 268000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    335896              1679.48                360                           359                                           5.75      0          0          0.25                                        6 PERRIS                                        CA         92571     PUD                                           335896               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    272000          1671.666667                360                           358                                          7.125      0          0          0.25                                    7.375 LAS VEGAS                                     NV         89103     Single Family                                 272000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                 171020.34          890.7309375                360                           359                                              6      0          0          0.25                                     6.25 WEST PALM BEACH                               FL         33405     Single Family                                 171200               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    248000          1524.166667                360                           358                                          7.125      0          0          0.25                                    7.375 WOODBRIDGE                                    VA         22191     PUD                                           248000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G01                                    372300           1745.15625                360                           359                                          5.375      0          0          0.25                                    5.625 DELRAY BEACH                                  FL         33446     PUD                                           372300               20060401         44.11                    No MI                    100016000000000000             2.25                20110301                     10.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    219500           1166.09375                360                           359                                          6.125      0          0          0.25                                    6.375 VANCOUVER                                     WA         98683     Single Family                                 219500               20060401         73.41                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    125100             703.6875                360                           358                                            6.5      0          0          0.25                                     6.75 MURRAY                                        UT         84107     PUD                                           125100               20060301         79.97                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G03                                    310109          1518.241979                360                           359                                          5.625      0          0          0.25                                    5.875 EWA BEACH                                     HI         96706     Condominium                                   310109               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    301550          1633.395833                360                           359                                           6.25      0          0          0.25                                      6.5 COACHELLA                                     CA         92236     Single Family                                 301550               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    304923             1524.615                360                           358                                           5.75      0          0          0.25                                        6 EWA BEACH                                     HI         96706     Condominium                                   304923               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         11       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G01                                    132800          691.6666667                360                           359                                              6      0          0          0.25                                     6.25 CLINTON TOWNSHIP                              MI         48038     Single Family                                 132800               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    336000                 1750                360                           359                                              6      0          0          0.25                                     6.25 BALDWIN PARK                                  CA         91706     Single Family                                 336000               20060401         70.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                 255996.67          1546.646548                360                           359                                              7      0          0          0.25                                     7.25 NEW BRIGHTON                                  MN         55112     Single Family                                 256000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    320000                 2000                360                           358                                           7.25      0          0          0.25                                      7.5 INGLEWOOD                                     CA         90303     Single Family                                 320000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    300000                 1625                360                           359                                           6.25      0          0          0.25                                      6.5 SEDONA                                        AZ         86336     Single Family                                 300000               20060401         50.01                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    314432              1670.42                360                           359                                          6.125      0          0          0.25                                    6.375 FRESNO                                        CA         93727     Single Family                                 314432               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G03                                    145000          845.8333333                360                           358                                           6.75      0          0          0.25                                        7 SANDPOINT                                     ID         83864     Single Family                                 145000               20060301         59.18                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G03                                    417000            2041.5625                360                           358                                          5.625      0          0          0.25                                    5.875 LAKE FOREST                                   IL         60045     Single Family                                 417000               20060301         75.82                    No MI                    100016000000000000             2.25                20130201                     10.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    268000          1451.666667                360                           358                                           6.25      0          0          0.25                                      6.5 POWELL                                        OH         43065     Single Family                                 268000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    300000              1593.75                360                           359                                          6.125      0          0          0.25                                    6.375 WINCHESTER                                    CA         92592     Single Family                                 300000               20060401         53.10                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    400000          2166.666667                360                           359                                           6.25      0          0          0.25                                      6.5 COVINA                                        CA         91723     Single Family                                 400000               20060401         62.51                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    250000          1197.916667                360                           359                                            5.5      0          0          0.25                                     5.75 GUNTERSVILLE                                  AL         35976     Single Family                                 250000               20060401         70.42                    No MI                    100016000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    295000          1720.833333                360                           359                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         91306     Single Family                                 295000               20060401         53.64                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    258400                 1615                360                           359                                           7.25      0          0          0.25                                      7.5 RIVERSIDE                                     CA         92506     Single Family                                 258400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    364000          2085.416667                360                           359                                          6.625      0          0          0.25                                    6.875 ANTIOCH                                       CA         94509     Single Family                                 364000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    138400                  865                360                           359                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89103     Condominium                                   138400               20060401         80.00                    No MI                    100134000000000000             2.25                20110301                       12.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G03                                    344000               1827.5                360                           359                                          6.125      0          0          0.25                                    6.375 LAWAI                                         HI         96765     Single Family                                 344000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G01                                    183600               956.25                360                           358                                              6      0          0          0.25                                     6.25 WESTMINSTER                                   CO         80021     Single Family                                 183600               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G03                                    257500            1448.4375                360                           359                                            6.5      0          0          0.25                                     6.75 EDMONDS                                       WA         98020     Single Family                                 257500               20060401         67.76                    No MI                    100016000000000000             2.25                20130301                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                  81925.87                518.3                360                           359                                           6.25      0          0          0.25                                      6.5 ATASCADERO                                    CA         93422     Single Family                                  82000               20060401         22.78                    No MI                    100016000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360301           CWHL
     GROUP III      G01                                    210400          1227.333333                360                           359                                           6.75      0          0          0.25                                        7 SACRAMENTO                                    CA         95838     Single Family                                 210400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    472000          2261.666667                360                           359                                            5.5      0          0          0.25                                     5.75 MILILANI                                      HI         96789     PUD                                           472000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    504000                 2940                360                           359                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         90044     2-4 Family                                    504000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    446000          2555.208333                360                           359                                          6.625      0          0          0.25                                    6.875 LONG BEACH                                    CA         90805     2-4 Family                                    446000               20060401         74.33                    No MI                    100134000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    310800             1715.875                360                           359                                          6.375      0          0          0.25                                    6.625 LOS ANGELES                                   CA         90013     Condominium                                   310800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G01                                    129372               646.86                360                           359                                           5.75      0          0          0.25                                        6 GOOSE CREEK                                   SC         29445     PUD                                           129372               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         11       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    339200          1837.333333                360                           358                                           6.25      0          0          0.25                                      6.5 BELLINGHAM                                    WA         98226     Single Family                                 339200               20060301         80.00                    No MI                    100134000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           CWHL
     GROUP III      G02                                    315533          1709.137083                360                           357                                           6.25      0          0          0.25                                      6.5 PARRISH                                       FL         34219     PUD                                           315533               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           CWHL
     GROUP III      G05                                  499872.4          2551.432042                360                           359                                          5.875      0          0          0.25                                    6.125 LA QUINTA                                     CA         92253     PUD                                           500000               20060401         75.47                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G02                                    438100           2327.40625                360                           357                                          6.125      0          0          0.25                                    6.375 SARASOTA                                      FL         34236     Condominium                                   438100               20060201         70.32                    No MI                    100030000000000000             2.25                20110101                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 418140.81          1872.922378                360                           352                                          5.125      0          0          0.25                                    5.375 LAS VEGAS                                     NV         89117     PUD                                           418400               20050901         80.00                    No MI                    100163000000000000               2                 20150801                     10.375       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20350801           CWHL
     GROUP III      G02                                    511200              2715.75                360                           357                                          6.125      0          0          0.25                                    6.375 BOSTON                                        MA         2118      Condominium                                   511200               20060201         79.94                    No MI                    100292000000000000             2.25                20110101                     11.375      1.75               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    455000          2511.979167                360                           358                                          6.375      0          0          0.25                                    6.625 THREE RIVERS                                  CA         93271     Single Family                                 455000               20060301         72.22                    No MI                    100085000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    465150          2471.109375                360                           356                                          6.125      0          0          0.25                                    6.375 CENTREVILLE                                   VA         20120     PUD                                           465150               20060101         79.99                    No MI                    100067000000000000             2.25                20151201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           CWHL
     GROUP III      G04                                    496000                 2790                360                           356                                            6.5      0          0          0.25                                     6.75 EL GRANADA                                    CA         94018     Single Family                                 496000               20060101         80.00                    No MI                    100045000000000000             2.25                20121201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20351201           CWHL
     GROUP III      G04                                 454237.99               2881.6                360                           356                                           6.25      0          0          0.25                                      6.5 CHANDLER                                      AZ         85249     PUD                                           455900               20060101         80.00                    No MI                    100432000000000000             2.25                20121201                       11.5       2                 2             First Lien         N            N            0          No_PP            360              84          N           20351201           CWHL
     GROUP III      G05                                    783750          4163.671875                360                           359                                          6.125      0          0          0.25                                    6.375 HENDERSON                                     NV         89015     PUD                                           783750               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    447960            2566.4375                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90014     Condominium                                   448000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    560312            2626.4625                360                           358                                          5.375      0          0          0.25                                    5.625 SANTA ROSA                                    CA         95409     Single Family                                 560312               20060301         44.82                    No MI                    100016000000000000             2.25                20160201                     10.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    567788          3252.952083                360                           358                                          6.625      0          0          0.25                                    6.875 ELK GROVE                                     CA         95757     Single Family                                 567788               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 487841.67          2540.842031                360                           358                                              6      0          0          0.25                                     6.25 OXNARD                                        CA         93030     Single Family                                 488000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G02                                    424196          2607.037917                360                           358                                          7.125      0          0          0.25                                    7.375 ISSAQUAH                                      WA         98027     PUD                                           424196               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                   1000000          5416.666667                360                           358                                           6.25      0          0          0.25                                      6.5 IRVINE                                        CA         92603     PUD                                          1000000               20060301         64.61                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G02                                   1200000                 5500                360                           359                                           5.25      0          0          0.25                                      5.5 SAN FRANCISCO                                 CA         94105     Condominium                                  1200000               20060401         64.52                    No MI                    100016000000000000             2.25                20110301                       10.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           CWHL
     GROUP III      G05                                    484380               2421.9                360                           359                                           5.75      0          0          0.25                                        6 LA QUINTA                                     CA         92253     PUD                                           484380               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                   1260000               6562.5                360                           353                                              6      0          0          0.25                                     6.25 FORT LAUDERDALE                               FL         33308     Single Family                                1260000               20051001         80.00                    No MI                    100016000000000000             2.25                20150901                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20350901           CWHL
     GROUP III      G05                                    557699             2788.495                360                           359                                           5.75      0          0          0.25                                        6 INGLEWOOD                                     CA         90305     PUD                                           557699               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                    516000                 3010                360                           358                                           6.75      0          0          0.25                                        7 ESCONDIDO                                     CA         92026     PUD                                           516000               20060301         79.38                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    863200              4046.25                360                           357                                          5.375      0          0          0.25                                    5.625 NEW YORK                                      NY         10023     CO-OP                                         863200               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     10.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           CWHL
     GROUP III      G04                                    821284           4363.07125                360                           357                                          6.125      0          0          0.25                                    6.375 SAN DIEGO                                     CA         92131     PUD                                           821284               20060201         80.00                    No MI                    100016000000000000             2.25                20130101                     11.375       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360101           CWHL
     GROUP III      G05                                    522634          2504.287917                360                           359                                            5.5      0          0          0.25                                     5.75 INGLEWOOD                                     CA         90305     PUD                                           522634               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                    510000              2656.25                360                           359                                              6      0          0          0.25                                     6.25 SANTA ROSA                                    CA         95404     Single Family                                 510000               20060401         74.53                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G05                                 577550.59          2707.268391                360                           359                                          5.375      0          0          0.25                                    5.625 UPLAND                                        CA         91784     PUD                                           577700               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     10.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G04                                2397469.12           11987.3456                360                           355                                           5.75      0          0          0.25                                        6 SAN JOSE                                      CA         95148     Single Family                                2399992               20051201         80.00                    No MI                    100016000000000000             2.25                20121101                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20351101           CWHL
     GROUP III      G04                                    650000               4062.5                360                           358                                           7.25      0          0          0.25                                      7.5 CORONA                                        CA         92883     PUD                                           650000               20060301         79.98                    No MI                    100016000000000000             2.25                20130201                       12.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    562000             2985.625                360                           359                                          6.125      0          0          0.25                                    6.375 UPLAND                                        CA         91784     PUD                                           562000               20060401         73.54                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G04                                    561640          3042.216667                360                           358                                           6.25      0          0          0.25                                      6.5 ANTIOCH                                       CA         94531     Single Family                                 561640               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G02                                   3000000                18125                360                           355                                              7      0          0          0.25                                     7.25 ROLLING HILLS                                 CA         90274     PUD                                          3000000               20051201         50.00                    No MI                    100016000000000000             2.25                20101101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           CWHL
     GROUP III      G02                                1173880.79              6965.36                360                           357                                          5.625      0          0          0.25                                    5.875 BOCA GRANDE                                   FL         33921     Condominium                                  1177500               20060201         75.00                    No MI                    100059000000000000             2.25                20110101                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           CWHL
     GROUP III      G02                                    750000              3593.75                360                           358                                            5.5      0          0          0.25                                     5.75 WOODLAND HILLS AREA                           CA         91367     Single Family                                 750000               20060301         75.00                    No MI                    100077000000000000             2.25                20110201                      10.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    570000              3206.25                360                           358                                            6.5      0          0          0.25                                     6.75 DARIEN                                        CT         6820      Single Family                                 570000               20060301         75.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                 440732.76          2525.031438                360                           358                                          6.625      0          0          0.25                                    6.875 WEST ISLIP                                    NY         11795     Single Family                                 440800               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G04                                 541248.23              3379.82                360                           359                                          6.125      0          0          0.25                                    6.375 ROGERS                                        AR         72758     PUD                                           541750               20060401         55.00                    No MI                    100016000000000000             2.25                20130301                     11.375       2                 2             First Lien         N            N            0          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    640000                 3400                360                           358                                          6.125      0          0          0.25                                    6.375 LAKE ARROWHEAD                                CA         92352     Single Family                                 640000               20060301         79.90                    No MI                    100173000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    712000                 4005                360                           358                                            6.5      0          0          0.25                                     6.75 TYRONE                                        GA         30290     PUD                                           712000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G02                                    420000                 2275                360                           358                                           6.25      0          0          0.25                                      6.5 HARBINGER                                     NC         27941     Single Family                                 420000               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G05                                    486000             2581.875                360                           358                                          6.125      0          0          0.25                                    6.375 HOLLYWOOD                                     FL         33019     PUD                                           486000               20060301         60.00                    No MI                    100075000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G05                                 247994.15          1394.967094                360                           357                                            6.5      0          0          0.25                                     6.75 NORTH LAS VEGAS                               NV         89032     PUD                                           248000               20060201         80.00                    No MI                    100163000000000000             2.25                20160101                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G05                                 948192.52              5849.31                360                           358                                              6      0          0          0.25                                     6.25 SAN JUAN CAPISTRANO                           CA         92675     Single Family                                 950000               20060301         22.89                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    505000          2788.020833                360                           359                                          6.375      0          0          0.25                                    6.625 MANALAPAN                                     NJ         7726      PUD                                           505000               20060401         58.72                    No MI                    100323000000000000             2.25                20130301                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G02                                    506450          2743.270833                360                           357                                           6.25      0          0          0.25                                      6.5 FORT WASHINGTON                               MD         20744     PUD                                           506450               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           CWHL
     GROUP III      G05                                 508880.94              3391.17                360                           358                                           6.75      0          0          0.25                                        7 INGLEWOOD                                     CA         90301     PUD                                           509719               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                         12       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    588000              3368.75                360                           358                                          6.625      0          0          0.25                                    6.875 IRVINE                                        CA         92606     PUD                                           588000               20060301         78.40                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    780000                 4225                360                           358                                           6.25      0          0          0.25                                      6.5 SANTA MONICA                                  CA         90405     Condominium                                   780000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                   1470000             7196.875                360                           359                                          5.625      0          0          0.25                                    5.875 LA JOLLA                                      CA         92037     Single Family                                1470000               20060401         70.00                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           CWHL
     GROUP III      G05                                    464000          2706.666667                360                           358                                           6.75      0          0          0.25                                        7 GILROY                                        CA         95020     Single Family                                 464000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    650000          3927.083333                360                           358                                              7      0          0          0.25                                     7.25 SAN JOSE                                      CA         95148     Single Family                                 650000               20060301         78.31                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    467200          2530.666667                360                           359                                           6.25      0          0          0.25                                      6.5 EL SOBRANTE                                   CA         94803     Single Family                                 467200               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP III      G05                                  524024.9              3275.32                360                           358                                          6.125      0          0          0.25                                    6.375 LONG BEACH                                    CA         90808     Single Family                                 525000               20060301         76.09                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    500000          3020.833333                360                           358                                              7      0          0          0.25                                     7.25 NORWOOD                                       MA         2062      Single Family                                 500000               20060301         68.03                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                 999520.83          5518.187916                360                           358                                          6.375      0          0          0.25                                    6.625 NORTHRIDGE                                    CA         91326     PUD                                          1000000               20060301         66.67                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    699800          3571.895833                360                           357                                          5.875      0          0          0.25                                    6.125 GLENDALE                                      CA         91203     Single Family                                 700000               20060201         73.68                    No MI                    100016000000000000             2.25                20160101                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           CWHL
     GROUP III      G04                                   1040000          6283.333333                360                           358                                              7      0          0          0.25                                     7.25 CORONA                                        CA         92881     Single Family                                1040000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    680000                 4250                360                           358                                           7.25      0          0          0.25                                      7.5 HUNTINGTON BEACH                              CA         92648     Condominium                                   680000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                       12.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           CWHL
     GROUP III      G04                                    463000             2604.375                360                           358                                            6.5      0          0          0.25                                     6.75 SIMI VALLEY                                   CA         93065     Single Family                                 463200               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    975000            5382.8125                360                           358                                          6.375      0          0          0.25                                    6.625 DEL MAR                                       CA         92014     Single Family                                 975000               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    472000          2458.333333                360                           358                                              6      0          0          0.25                                     6.25 OXNARD                                        CA         93035     Single Family                                 472000               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    477500           2536.71875                360                           358                                          6.125      0          0          0.25                                    6.375 SANTA PAULA                                   CA         93060     Single Family                                 477500               20060301         74.61                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    600000                 3125                360                           358                                              6      0          0          0.25                                     6.25 CLEARWATER                                    FL         33767     Condominium                                   600000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    677916           3883.89375                360                           358                                          6.625      0          0          0.25                                    6.875 MILLBRAE                                      CA         94030     Single Family                                 677916               20060301         75.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    788000          4350.416667                360                           359                                          6.375      0          0          0.25                                    6.625 SAN LUIS OBISPO                               CA         93401     Single Family                                 788000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G04                                    676000          4154.583333                360                           358                                          7.125      0          0          0.25                                    7.375 WAILUKU                                       HI         96793     PUD                                           676000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    497000          3054.479167                360                           359                                          7.125      0          0          0.25                                    7.375 WESTLAKE VILLAGE                              CA         91361     Condominium                                   497000               20060401         74.74                    No MI                    100016000000000000             2.25                20130301                     12.375       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                    800000          4666.666667                360                           358                                           6.75      0          0          0.25                                        7 SAN DIEGO                                     CA         92109     Condominium                                   800000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                         12       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    480000                 3100                360                           358                                            7.5      0          0          0.25                                     7.75 FULLERTON                                     CA         92833     Single Family                                 480000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    575200               3235.5                360                           358                                            6.5      0          0          0.25                                     6.75 LA CRESCENTA                                  CA         91214     Single Family                                 575200               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    448000          2426.666667                360                           358                                           6.25      0          0          0.25                                      6.5 CORONA                                        CA         92883     Single Family                                 448000               20060301         79.97                    No MI                    100134000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                    440800          2525.416667                360                           358                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89123     PUD                                           440800               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    628000          3597.916667                360                           358                                          6.625      0          0          0.25                                    6.875 HAYMARKET                                     VA         20169     PUD                                           628000               20060301         79.94                    No MI                    100134000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    760000               4037.5                360                           358                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90068     Single Family                                 760000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G05                                    523000          2887.395833                360                           358                                          6.375      0          0          0.25                                    6.625 ROSEVILLE                                     CA         95747     Single Family                                 523000               20060301         74.71                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    490000          3266.666667                360                           358                                           7.75      0          0          0.25                                        8 GULF SHORES                                   AL         36542     Condominium                                   490000               20060301         70.00                    No MI                    100016000000000000             2.25                20130201                         13       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    640000          3866.666667                360                           358                                              7      0          0          0.25                                     7.25 SAN JOSE                                      CA         95132     Single Family                                 640000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    420000              2318.75                360                           358                                          6.375      0          0          0.25                                    6.625 ROLLINGWOOD                                   TX         78746     Single Family                                 420000               20060301         80.00                    No MI                    100134000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    604000          3271.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92154     2-4 Family                                    604000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                 599793.04           3373.83585                360                           358                                            6.5      0          0          0.25                                     6.75 WADDELL                                       AZ         85355     PUD                                           600000               20060301         75.00                    No MI                    100134000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                   1060000               5962.5                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90035     2-4 Family                                   1060000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      11.75       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                    496000          2428.333333                360                           358                                          5.625      0          0          0.25                                    5.875 CORONA                                        CA         92881     Single Family                                 496000               20060301         64.00                    No MI                    100016000000000000             2.25                20160201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    520000          2979.166667                360                           358                                          6.625      0          0          0.25                                    6.875 SAN DIEGO                                     CA         92128     PUD                                           520000               20060301         79.75                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    682500           3767.96875                360                           358                                          6.375      0          0          0.25                                    6.625 JACKSON HEIGHTS                               NY         11372     2-4 Family                                    682500               20060301         75.00                    No MI                    100134000000000000             2.25                20130201                     11.625       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G04                                   1000000          6041.666667                360                           358                                              7      0          0          0.25                                     7.25 NEWBURYPORT                                   MA         1950      Single Family                                1000000               20060301         80.00                    No MI                    100016000000000000             2.25                20130201                      12.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G05                                    900000              4968.75                360                           358                                          6.375      0          0          0.25                                    6.625 SANTA BARBARA                                 CA         93108     Condominium                                   900000               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           CWHL
     GROUP III      G04                                    750000               4062.5                360                           358                                           6.25      0          0          0.25                                      6.5 GILROY                                        CA         95020     Single Family                                 750000               20060301         69.77                    No MI                    100016000000000000             2.25                20130201                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           CWHL
     GROUP III      G04                                    552000                 2875                360                           359                                              6      0          0          0.25                                     6.25 WHITE PLAINS                                  NY         10601     Condominium                                   552000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                      11.25       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G04                                   1368000               7837.5                360                           358                                          6.625      0          0          0.25                                    6.875 POTOMAC                                       MD         20854     PUD                                          1368000               20060301         79.98                    No MI                    100016000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           CWHL
     GROUP III      G05                                 551947.85              3404.92                360                           358                                              6      0          0          0.25                                     6.25 DEDHAM                                        MA         2026      Single Family                                 553000               20060301         70.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           CWHL
     GROUP III      G01                                    209700           1332.46875                360                           359                                          7.375      0          0          0.25                                    7.625 OCALA                                         FL         34472     PUD                                           209700               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G01                                    140304              774.595                360                           358                                          6.375      0          0          0.25                                    6.625 KISSIMMEE                                     FL         34759     PUD                                           140304               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           CWHL
     GROUP III      G03                                    328000          1776.666667                360                           359                                           6.25      0          0          0.25                                      6.5 BAKERSFIELD                                   CA         93313     Single Family                                 328000               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                       11.5       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360301           CWHL
     GROUP III      G01                                    308000          1764.583333                360                           359                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90003     2-4 Family                                    308000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           CWHL
     GROUP III      G05                                    122804            652.39625                360                           359                                          6.125      0          0          0.25                                    6.375 SPOKANE                                       WA         99203     Single Family                                 122804               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           CWHL
     GROUP III      G03                                    228720               1143.6                360                           359                                           5.75      0          0          0.25                                        6 CHULA VISTA                                   CA         91913     Condominium                                   228720               20060401         80.00                    No MI                    100016000000000000             2.25                20130301                         11       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360301           CWHL
     GROUP II       G01                                    299938          1718.394792                360                           358                                          6.625      0          0          0.25                                    6.875 Chicago                                       IL         60607     Condominium                                   300000               20060301         80.00                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    452000          2589.583333                360                           359                                          6.625      0          0          0.25                                    6.875 Fullerton                                     CA         92832     Single Family                                 452000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  267589.4              1640.55                360                           351                                          5.875      0          0          0.25                                    6.125 Kissimmee                                     FL         34746     PUD                                           270000               20050801         75.00                    No MI                    100022000000000000             2.25                20100701                     11.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20350701           AFL2
     GROUP II       G01                                    215200          1367.416667                360                           357                                           7.25      0          0         0.375                                    7.625 TAMPA                                         FL         33647     PUD                                           215200               20060201         80.00                    No MI                                                   2.25                20110101                     12.625       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    111600              732.375                360                           357                                            7.5      0          0         0.375                                    7.875 ATLANTA                                       GA         30310     2-4 Family                                    111600               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                  39898.93               279.69                360                           357                                          7.125      0          0         0.375                                      7.5 GRANDVIEW                                     MO         64030     PUD                                            40000               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                   85422.1               620.66                360                           357                                            7.5      0          0         0.375                                    7.875 PALMYRA                                       PA         17078     PUD                                            85600               20060201         80.00                    No MI                                                   2.25                20110101                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                   64661.9               486.83                360                           357                                          7.875      0          0         0.375                                     8.25 AVON                                          IN         46123     PUD                                            64800               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                   1267500              7393.75                360                           357                                           6.75      0          0          0.25                                        7 New York                                      NY         10023     Condominium                                  1267500               20060201         65.00                    No MI                    100022000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  79781.84               505.66                360                           357                                          6.125      0          0         0.375                                      6.5 AKRON                                         OH         44310     Single Family                                  80000               20060201         80.00                    No MI                                                   2.25                20110101                       11.5       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    102800              674.625                360                           356                                            7.5      0          0         0.375                                    7.875 BOISE                                         ID         83713     Single Family                                 102800               20060101         80.00                    No MI                                                   2.25                20101201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    120000                  825                360                           357                                          7.875      0          0         0.375                                     8.25 WAUCONDA                                      IL         60084     Single Family                                 120000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                   1000000          5833.333333                360                           357                                           6.75      0          0          0.25                                        7 Foxboro                                       MA         2035      Single Family                                1000000               20060201         68.49                    No MI                    100231000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    169600          971.6666667                360                           357                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89147     Condominium                                   169600               20060201         80.00                    No MI                                                   2.25                20110101                     11.875       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                  157566.2               1104.2                360                           357                                          7.125      0          0         0.375                                      7.5 MCDONOUGH                                     GA         30253     PUD                                           157920               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                  83802.22               573.03                360                           357                                          6.875      0          0         0.375                                     7.25 KENNEWICK                                     WA         99336     Single Family                                  84000               20060201         80.00                    No MI                                                   2.25                20110101                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 119682.79                  891                360                           356                                           7.75      0          0         0.375                                    8.125 LEXINGTON PARK                                MD         20553     PUD                                           120000               20060101         80.00                    No MI                                                   2.25                20101201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    200000          1083.333333                360                           356                                          6.125      0          0         0.375                                      6.5 UPPER MARLBORO                                MD         20774     PUD                                           200000               20060101         80.00                    No MI                    100085000000000000             2.25                20101201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           ALT1
     GROUP II       G03                                    453200          2643.666667                360                           357                                           6.75      0          0          0.25                                        7 East Elmhurst                                 NY         11369     Single Family                                 453200               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     73520               505.45                360                           357                                          7.875      0          0         0.375                                     8.25 MADISON                                       TN         37115     2-4 Family                                     73520               20060201         80.00                    No MI                                                   2.25                20110101                      13.25       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    148000          1002.083333                360                           357                                           7.75      0          0         0.375                                    8.125 TRAVELERS REST                                SC         29690     Single Family                                 148000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  65711.15               494.64                360                           357                                          7.875      0          0         0.375                                     8.25 INDIANAPOLIS                                  IN         46235     PUD                                            65840               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     37000          227.3958333                360                           358                                              7      0          0         0.375                                    7.375 PAYETTE                                       ID         83661     Single Family                                  37000               20060301         78.72                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    226232          1531.779167                360                           357                                           7.75      0          0         0.375                                    8.125 RIO RANCHO                                    NM         87124     PUD                                           226232               20060201         80.00                    No MI                    100085000000000000              2.5                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    129600                  891                360                           356                                          7.875      0          0         0.375                                     8.25 EALBUQUERQUE                                  NM         87112     Single Family                                 129600               20060101         80.00                    No MI                    100085000000000000             2.25                20101201                      13.25     2.125               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                  52398.07          338.4042021                360                           356                                          7.375      0          0         0.375                                     7.75 CHATTANOOGA                                   TN         37421     2-4 Family                                     52400               20060101         80.00                    No MI                                                   2.25                20101201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 578882.81              4357.35                360                           357                                          7.875      0          0         0.375                                     8.25 PARK CITY                                     UT         84098     PUD                                           580000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    172000              1128.75                360                           356                                            7.5      0          0         0.375                                    7.875 UPPER MARLBORO                                MD         20774     PUD                                           172000               20060101         80.00                    No MI                                                   2.25                20101201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    316000          1810.416667                360                           359                                          6.625      0          0          0.25                                    6.875 Sacramento                                    CA         95822     Single Family                                 316000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  55779.73               420.11                360                           357                                          7.875      0          0         0.375                                     8.25 PUEBLO                                        CO         81003     Single Family                                  55920               20060201         80.00                    No MI                                                   2.25                20110101                      13.25       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    103965          682.2703125                360                           357                                            7.5      0          0         0.375                                    7.875 DURHAM                                        NC         27703     PUD                                           103965               20060201         79.93                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    137600                  946                360                           357                                          7.875      0          0         0.375                                     8.25 ST PETERSBURG                                 FL         33710     Single Family                                 137600               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    592000                 3885                360                           357                                            7.5      0          0         0.375                                    7.875 BRISTOW                                       VA         20136     Single Family                                 592000               20060201         80.00                    No MI                                                   2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                    719925          4124.570313                360                           358                                          6.625      0          0          0.25                                    6.875 Castro Valley                                 CA         94552     PUD                                           720000               20060301         75.00                    No MI                    100022000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 131909.16               957.09                360                           359                                            7.5      0          0         0.375                                    7.875 Gilbert                                       AZ         85234     PUD                                           132000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     12.875       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 103846.65                744.5                360                           359                                          7.375      0          0         0.375                                     7.75 Antioch                                       TN         37013     PUD                                           103920               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 135388.94               901.48                360                           359                                          6.625      0          0         0.375                                        7 Ocala                                         FL         34473     Single Family                                 135500               20060401         60.36                    No MI                    100378000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 135911.03               1009.8                360                           359                                           7.75      0          0         0.375                                    8.125 Aurora                                        CO         80011     Single Family                                 136000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     74750          436.0416667                360                           360                                          6.625      0          0         0.375                                        7 MINNEAPOLIS                                   MN         55408     Condominium                                    74750               20060501         65.00                    No MI                    100400000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    293600          1773.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Canoga Park                                   CA         91303     Condominium                                   293600               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    155920          1006.983333                360                           360                                          7.375      0          0         0.375                                     7.75 LOUISVILLE                                    KY         40258     Single Family                                 155920               20060501         80.00                    No MI                    100331000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    148000               971.25                360                           356                                            7.5      0          0         0.375                                    7.875 PHOENIX                                       AZ         85024     Single Family                                 148000               20060101         80.00                    No MI                    100085000000000000             2.25                20101201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 128681.64          844.4732625                360                           356                                            7.5      0          0         0.375                                    7.875 BOISE                                         ID         83705     2-4 Family                                    128698               20060101         80.00                    No MI                                                   2.25                20101201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    104000          563.3333333                360                           356                                          6.125      0          0         0.375                                      6.5 CHESAPEAKE                                    VA         23320     Single Family                                 104000               20060101         80.00                    No MI                                                   2.25                20101201                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                     61800               386.25                360                           356                                          7.125      0          0         0.375                                      7.5 CLEVELAND                                     OH         44102     2-4 Family                                     61800               20060101         80.00                    No MI                                                   2.25                20101201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                  49464.74               313.51                360                           357                                          6.125      0          0         0.375                                      6.5 TWIN FALLS                                    ID         83301     Single Family                                  49600               20060201         80.00                    No MI                                                   2.25                20110101                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                     67992             432.0325                360                           357                                           7.25      0          0         0.375                                    7.625 PHOENIX                                       AZ         85017     Condominium                                    67992               20060201         80.00                    No MI                                                   2.25                20110101                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                     71400             438.8125                360                           356                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85017     Condominium                                    71400               20060101         80.00                    No MI                                                   2.25                20101201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                  78170.82               554.92                360                           356                                           7.25      0          0         0.375                                    7.625 NAMPA                                         ID         83651     Single Family                                  78400               20060101         80.00                    No MI                                                   2.25                20101201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 205765.94              1425.56                360                           356                                              7      0          0         0.375                                    7.375 GLEN BURNIE                                   MD         21061     Single Family                                 206400               20060101         80.00                    No MI                    100085000000000000             2.25                20101201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    432880              2976.05                360                           356                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89109     Condominium                                   432880               20060101         80.00                    No MI                                                   2.25                20101201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                  60369.55          389.8866771                360                           356                                          7.375      0          0         0.375                                     7.75 COLORADO SPRINGS                              CO         80916     Condominium                                    60800               20060101         80.00                    No MI                                                   2.25                20101201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    164000          1093.333333                360                           357                                          7.625      0          0         0.375                                        8 CHICAGO                                       IL         60654     Condominium                                   164000               20060201         80.00                    No MI                                                   2.25                20110101                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 235376.21              1752.29                360                           356                                           7.75      0          0         0.375                                    8.125 MONEE                                         IL         60449     Single Family                                 236000               20060101         80.00                    No MI                    100098000000000000             2.25                20101201                     13.125       2                 1             First Lien         N            N            0          No_PP            360              60          N           20351201           UNAR
     GROUP II       G01                                    151920               917.85                360                           356                                          6.875      0          0         0.375                                     7.25 GLENDALE                                      AZ         85301     Single Family                                 151920               20060101         80.00                    No MI                    100054000000000000             2.25                20101201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351201           UNAR
     GROUP II       G03                                 486498.79              3242.02                360                           358                                           6.75      0          0          0.25                                        7 Fremont                                       CA         94539     Single Family                                 487300               20060301         64.98                    No MI                                                   2.25                20110201                         12     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    430500           2825.15625                360                           356                                            7.5      0          0         0.375                                    7.875 RIVERSIDE                                     CA         92501     2-4 Family                                    430500               20060101         70.00                    No MI                    100245000000000000             2.25                20101201                     12.875       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20351201           UNAR
      GROUP I       G01                                    176000          1136.666667                360                           357                                          7.375      0          0         0.375                                     7.75 BRIGHTON                                      CO         80603     PUD                                           176000               20060201         80.00                    No MI                    100356000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           UNAR
     GROUP II       G02                                    162400               964.25                360                           357                                          6.875      0          0          0.25                                    7.125 Tampa                                         FL         33604     PUD                                           162400               20060201         79.99                    No MI                    100022000000000000             2.25                20110101                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 495078.76               3094.4                360                           358                                          6.125      0          0          0.25                                    6.375 Los Angeles                                   CA         90045     Single Family                                 496000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    424000          2429.166667                360                           358                                          6.625      0          0          0.25                                    6.875 Van Nuys                                      CA         91406     Single Family                                 424000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    636750          3913.359375                360                           359                                          7.125      0          0          0.25                                    7.375 Rowland Heights                               CA         91748     Single Family                                 636750               20060401         75.00                    No MI                    100022000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    408000               2082.5                360                           359                                          5.875      0          0          0.25                                    6.125 Antioch                                       CA         94509     Single Family                                 408000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  89137.89               525.22                360                           351                                            5.5      0          0          0.25                                     5.75 CHAUTAUQUA                                    NY         14757     Single Family                                  90000               20050801         48.65                    No MI                    100022000000000000             2.25                20100701                      10.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20350701           AFL2
     GROUP II       G02                                 263555.13               1734.3                360                           358                                          6.625      0          0          0.25                                    6.875 San Bernardino                                CA         92404     Single Family                                 264000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    168000                 1120                360                           357                                          7.625      0          0         0.375                                        8 WASHINGTON                                    DC         20002     Single Family                                 168000               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           UNAR
     GROUP II       G03                                    510000             2709.375                360                           357                                          6.125      0          0          0.25                                    6.375 San Jose                                      CA         95132     Single Family                                 510000               20060201         70.34                    No MI                    100022000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    115200                  732                360                           356                                           7.25      0          0         0.375                                    7.625 SIOUX FALLS                                   SD         57107     Single Family                                 115200               20060101         80.00                    No MI                    100272000000000000             2.25                20101201                     12.625       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20351201           UNAR
     GROUP II       G03                                    552000               3277.5                360                           358                                          6.875      0          0          0.25                                    7.125 North Hollywood                               CA         91605     Single Family                                 552000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.125     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    116720          571.4416667                360                           357                                            5.5      0          0         0.375                                    5.875 NAMPA                                         ID         83687     PUD                                           116720               20060201         80.00                    No MI                                                   2.25                20090101                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360101           ALT1
     GROUP II       G02                                    133600          807.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 BOISE                                         ID         83704     Single Family                                 133600               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    179200          1194.666667                360                           358                                          7.625      0          0         0.375                                        8 CHICAGO                                       IL         60653     Condominium                                   179200               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    107200          647.6666667                360                           357                                          6.875      0          0         0.375                                     7.25 AUSTELL                                       GA         30106     PUD                                           107200               20060201         80.00                    No MI                    M10001690006298616             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    148000                832.5                360                           357                                          6.375      0          0         0.375                                     6.75 MONTGOMERY                                    IL         60538     Condominium                                   148000               20060201         79.95                    No MI                    M10001690006305500             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    223992             1446.615                360                           357                                          7.375      0          0         0.375                                     7.75 TAMPA                                         FL         33609     Condominium                                   223992               20060201         80.00                    No MI                    M1000169-000630637             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    164300          941.3020833                360                           357                                            6.5      0          0         0.375                                    6.875 ATLANTA                                       GA         30316     PUD                                           164300               20060201         79.97                    No MI                    M10001690006310403             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    184800               1193.5                360                           357                                          7.375      0          0         0.375                                     7.75 COCOA                                         FL         32927     Single Family                                 184800               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    332000              1763.75                360                           357                                              6      0          0         0.375                                    6.375 LAS VEGAS                                     NV         89131     PUD                                           332000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     74720                420.3                360                           357                                          6.375      0          0         0.375                                     6.75 MT. HOLLEY                                    NC         28120     Single Family                                  74720               20060201         80.00                    No MI                    M1000169-000631357             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    129000              725.625                360                           357                                          6.375      0          0         0.375                                     6.75 KISSIMMEE                                     FL         34759     Single Family                                 129000               20060201         75.00                    No MI                    100017000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    156384                977.4                360                           357                                          7.125      0          0         0.375                                      7.5 TITUSVILLE                                    FL         32796     Single Family                                 156384               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                 133506.26          709.2520063                360                           357                                              6      0          0         0.375                                    6.375 ASHEVILLE                                     NC         28801     Condominium                                   133550               20060201         64.99                    No MI                    100017000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                     80000          433.3333333                360                           358                                          6.125      0          0         0.375                                      6.5 WAYNESVILLE                                   NC         28785     PUD                                            80000               20060301         25.02                    No MI                    M10001690006315519             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    108400          621.0416667                360                           358                                            6.5      0          0         0.375                                    6.875 LAUDERHILL                                    FL         33319     Condominium                                   108400               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G04                                    118900          681.1979167                360                           358                                            6.5      0          0         0.375                                    6.875 SAVANNAH                                      GA         31419     PUD                                           118900               20060301         71.20                    No MI                    M10001690006317507             2.25                20160201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ALT1
     GROUP II       G01                                     74320                464.5                360                           357                                          7.125      0          0         0.375                                      7.5 CARTERSVILLE                                  GA         30121     Single Family                                  74320               20060201         80.00                    No MI                    M10001690006318760             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     80000                  450                360                           357                                          6.375      0          0         0.375                                     6.75 JONESBORO                                     GA         30238     Single Family                                  80000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    139040          753.1333333                360                           357                                          6.125      0          0         0.375                                      6.5 DOUGLASVILLE                                  GA         30135     PUD                                           139040               20060201         80.00                    No MI                    M10001690006321814             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    228000              1211.25                360                           357                                              6      0          0         0.375                                    6.375 NAPLES                                        FL         34113     Single Family                                 228000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    520000          3466.666667                360                           357                                           7.75      0          0          0.25                                        8 Monroe                                        WA         98272     Single Family                                 520000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    135960             778.9375                360                           358                                            6.5      0          0         0.375                                    6.875 SEMINOLE                                      FL         33776     Single Family                                 136000               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    186400          1203.833333                360                           357                                          7.375      0          0         0.375                                     7.75 FT. MYERS                                     FL         33905     Single Family                                 186400               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    350000          1822.916667                360                           358                                          5.875      0          0         0.375                                     6.25 TAKOMA PARK                                   MD         20912     Single Family                                 350000               20060301         79.55                    No MI                    M10001690006341580             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    220000          1054.166667                360                           357                                          5.375      0          0         0.375                                     5.75 MONTGOMERY                                    AL         36117     PUD                                           220000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    133600          779.3333333                360                           357                                          6.625      0          0         0.375                                        7 HYATTSVILLE                                   MD         20783     Condominium                                   133600               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    180800          922.8333333                360                           357                                           5.75      0          0         0.375                                    6.125 WASHINGTON                                    DC         20019     Single Family                                 180800               20060201         80.00                    No MI                    M10001690006342588             2.25                20110101                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    278000               1737.5                360                           357                                          7.125      0          0         0.375                                      7.5 N. FT. MYERS                                  FL         33917     Condominium                                   278000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    176031          1228.549688                360                           357                                              8      0          0         0.375                                    8.375 ELLENTON                                      FL         34222     PUD                                           176031               20060201         90.00                Republic MIC                 100017000000000000             2.25                20110101                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    253600          1373.666667                360                           357                                          6.125      0          0         0.375                                      6.5 NEWARK                                        OH         43055     PUD                                           253600               20060201         79.98                    No MI                    100017000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    146144               776.39                360                           357                                              6      0          0         0.375                                    6.375 RIVERVIEW                                     FL         33569     PUD                                           146144               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    168075            910.40625                360                           357                                          6.125      0          0         0.375                                      6.5 JOLIET                                        IL         60432     PUD                                           168075               20060201         80.00                    No MI                    M10001690007273634             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    252000               1417.5                360                           357                                          6.375      0          0         0.375                                     6.75 OLNEY                                         MD         20832     PUD                                           252000               20060201         80.00                    No MI                    M10001690007277098             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    185750          1257.682292                360                           357                                           7.75      0          0         0.375                                    8.125 COCOA                                         FL         32927     Single Family                                 185750               20060201         90.00                Republic MIC                 100017000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    177124            1217.7275                360                           357                                          7.875      0          0         0.375                                     8.25 WESLEY CHAPEL                                 FL         33544     PUD                                           177124               20060201         80.00                    No MI                    M10001690007286300             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 268742.07              1929.41                360                           357                                          7.375      0          0         0.375                                     7.75 TEMPLE TERRACE                                FL         33637     PUD                                           269316               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                 108141.48          687.1489875                360                           357                                           7.25      0          0         0.375                                    7.625 DALLAS                                        TX         75228     Single Family                                 108200               20060201         79.98                    No MI                    M10001690007319890             2.25                20090101                     13.625     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           ALT1
      GROUP I       G01                                 432457.75              2508.51                360                           353                                          5.375      0          0          0.25                                    5.625 SANTA CLARITA                                 CA         91350     PUD                                           435765               20051001         86.29                     PMI                     100106000000000000             2.75                20060901                     11.625     1.875               2             First Lien         N            N            0          No_PP            360              12          N           20350901           ADN1
     GROUP II       G01                                    140000          802.0833333                360                           357                                            6.5      0          0         0.375                                    6.875 APOLLO BEACH                                  FL         33572     PUD                                           140000               20060201         72.70                    No MI                    M1000169-000733968             2.25                20110101                     11.875      2.5                1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    254388           1298.43875                360                           357                                           5.75      0          0         0.375                                    6.125 SURPRISE                                      AZ         85379     PUD                                           254388               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    299872          1749.253333                360                           357                                          6.625      0          0         0.375                                        7 SURPRISE                                      AZ         85379     PUD                                           299872               20060201         70.00                    No MI                    100017000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    170408          976.2958333                360                           357                                            6.5      0          0         0.375                                    6.875 WHITE                                         GA         30184     PUD                                           170408               20060201         80.00                    No MI                    M10001690009981176             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    193900           1151.28125                360                           358                                           6.75      0          0         0.375                                    7.125 ELGIN                                         IL         60120     PUD                                           193900               20060301         79.98                    No MI                    100017000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    297500           1952.34375                360                           357                                            7.5      0          0         0.375                                    7.875 ALEXANDRIA                                    VA         22309     Single Family                                 297500               20060201         70.00                    No MI                    M10001690006289284             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    108900            669.28125                360                           357                                              7      0          0         0.375                                    7.375 DALLAS                                        TX         75228     PUD                                           108900               20060201         79.97                    No MI                    100017000000000000             2.25                20080101                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    477600              3134.25                360                           357                                            7.5      0          0         0.375                                    7.875 LAS VEGAS                                     NV         89109     Condominium                                   477600               20060201         79.99                    No MI                                                   2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 312878.46          2118.447906                360                           356                                           7.75      0          0         0.375                                    8.125 LAS VEGAS                                     NV         89109     Condominium                                   312880               20060101         80.00                    No MI                                                   2.25                20101201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                  394134.4          2258.061667                360                           358                                          6.625      0          0          0.25                                    6.875 SOUTH ELGIN                                   IL         60177     PUD                                           404000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 184279.09          978.9826656                360                           358                                          6.125      0          0          0.25                                    6.375 PORTLAND                                      OR         97236     PUD                                           184300               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    581600               3271.5                360                           358                                            6.5      0          0          0.25                                     6.75 LA MIRADA                                     CA         90638     PUD                                           581600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    403930          2230.030208                360                           358                                          6.375      0          0          0.25                                    6.625 RICHMOND                                      CA         94805     Single Family                                 404000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    250000          1197.916667                360                           353                                            5.5      0          0          0.25                                     5.75 Tinton Falls                                  NJ         7724      Single Family                                 250000               20051001         49.41                    No MI                    100022000000000000             2.25                20150901                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350901           AFL2
      GROUP I       G01                                 427899.99          2317.791613                360                           358                                           6.25      0          0          0.25                                      6.5 ASHBURN                                       VA         20147     PUD                                           427900               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    400000          2291.666667                360                           358                                          6.625      0          0          0.25                                    6.875 CORONA                                        CA         92880     Single Family                                 400000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G02                                    136000          779.1666667                360                           357                                            6.5      0          0         0.375                                    6.875 ST. GEORGE                                    UT         84790     Condominium                                   136000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    268800                 1316                360                           357                                            5.5      0          0         0.375                                    5.875 RIVERDALE                                     MD         20737     Single Family                                 268800               20060201         80.00                    No MI                    M10001690006285589             2.25                20110101                     10.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    155000          839.5833333                360                           357                                          6.125      0          0         0.375                                      6.5 ORLANDO                                       FL         32822     PUD                                           155000               20060201         72.09                    No MI                    M10001690006286231             2.25                20110101                       11.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    288000                 1740                360                           357                                          6.875      0          0         0.375                                     7.25 LANHAM                                        MD         20706     Single Family                                 288000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    239250           1345.78125                360                           357                                          6.375      0          0         0.375                                     6.75 STERLING                                      VA         20164     Condominium                                   239250               20060201         75.00                    No MI                    M10001690006286942             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    250000          1380.208333                360                           357                                           6.25      0          0         0.375                                    6.625 SILVER SPRING                                 MD         20904     PUD                                           250000               20060201         57.21                    No MI                    M10001690006287353             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    220350          1170.609375                360                           357                                              6      0          0         0.375                                    6.375 WOODBRIDGE                                    VA         22193     PUD                                           220350               20060201         75.00                    No MI                    100017000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    542400               2881.5                360                           358                                          6.125      0          0          0.25                                    6.375 SCOTTSDALE                                    AZ         85255     PUD                                           542400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    356000               2002.5                360                           358                                            6.5      0          0          0.25                                     6.75 SANTEE                                        CA         92071     Single Family                                 356000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    328000                 1845                360                           358                                            6.5      0          0          0.25                                     6.75 REDDING                                       CA         96003     Single Family                                 328000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    384800          2485.166667                360                           358                                            7.5      0          0          0.25                                     7.75 GERMANTOWN                                    MD         20876     PUD                                           384800               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                     87000               471.25                360                           358                                           6.25      0          0          0.25                                      6.5 MADRAS                                        OR         97741     Single Family                                  87000               20060301         74.92                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    456000                 2375                360                           358                                              6      0          0          0.25                                     6.25 SAN PEDRO                                     CA         90732     Condominium                                   456000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    208000          1256.666667                360                           358                                              7      0          0          0.25                                     7.25 YELM                                          WA         98597     PUD                                           208000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    260000              1543.75                360                           358                                          6.875      0          0          0.25                                    7.125 STOCKTON                                      CA         95204     Single Family                                 260000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     12.125       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
      GROUP I       G01                                    344000                 1935                360                           358                                            6.5      0          0          0.25                                     6.75 MOUNT RAINIER                                 MD         20712     Single Family                                 344000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 649999.99          3520.833279                360                           358                                           6.25      0          0          0.25                                      6.5 SAN MATEO                                     CA         94401     Single Family                                 650000               20060301         76.92                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    528000                 2915                360                           358                                          6.375      0          0          0.25                                    6.625 SAN CARLOS                                    CA         94070     Single Family                                 528000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 454899.99          2558.812444                360                           358                                            6.5      0          0          0.25                                     6.75 ELK GROVE                                     CA         95624     Single Family                                 454900               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    430400          2241.666667                360                           358                                              6      0          0          0.25                                     6.25 SEATTLE                                       WA         98105     Single Family                                 430400               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                      11.25       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    352000          1906.666667                360                           358                                           6.25      0          0          0.25                                      6.5 MARINA                                        CA         93933     Condominium                                   352000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 599899.38          3749.371125                360                           358                                           7.25      0          0          0.25                                      7.5 ASHEVILLE                                     NC         28804     Single Family                                 599900               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       13.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    392000               2082.5                360                           358                                          6.125      0          0          0.25                                    6.375 UPLAND                                        CA         91786     Single Family                                 392000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    248000                 1395                360                           358                                            6.5      0          0          0.25                                     6.75 MODESTO                                       CA         95358     Single Family                                 248000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
     GROUP II       G04                                    355850          2075.791667                360                           358                                           6.75      0          0          0.25                                        7 LAS VEGAS                                     NV         89134     PUD                                           356250               20060301         75.00                    No MI                    100014000000000000             2.25                20160201                         12       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
      GROUP I       G01                                    249600                 1352                360                           358                                           6.25      0          0          0.25                                      6.5 FRESNO                                        CA         93727     Single Family                                 249600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 315999.99          1645.833281                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89123     PUD                                           316000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    525000            2898.4375                360                           358                                          6.375      0          0          0.25                                    6.625 CORONA                                        CA         92881     Single Family                                 525000               20060301         77.21                    No MI                    100014000000000000             2.25                20130201                     11.625      2.25               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    400000          2291.666667                360                           358                                          6.625      0          0          0.25                                    6.875 TRACY                                         CA         95376     Single Family                                 400000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
     GROUP II       G03                                    510000               2762.5                360                           358                                           6.25      0          0          0.25                                      6.5 Discovery Bay                                 CA         94514     PUD                                           510000               20060301         77.27                    No MI                    100022000000000000             2.25                20110201                       11.5      2.25               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 150997.84           896.549675                360                           358                                          6.875      0          0          0.25                                    7.125 Ocean City                                    MD         21842     Condominium                                   151000               20060301         78.65                    No MI                    100022000000000000             2.25                20110201                     12.125       2                2.25           First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    228000              1211.25                360                           358                                          6.125      0          0          0.25                                    6.375 SURPRISE                                      AZ         85374     PUD                                           228000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     11.375       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
      GROUP I       G01                                    392000                 2205                360                           358                                            6.5      0          0          0.25                                     6.75 RANCHO CORDOVA                                CA         95670     Single Family                                 392000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    200000               1187.5                360                           358                                          6.875      0          0          0.25                                    7.125 VANCOUVER                                     WA         98662     Single Family                                 200000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     13.125      2.25               1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    285000            1573.4375                360                           358                                          6.375      0          0          0.25                                    6.625 LOS BANOS                                     CA         93635     Single Family                                 285000               20060301         58.76                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 223899.98          1166.145729                360                           358                                              6      0          0          0.25                                     6.25 VIRGINIA BEACH                                VA         23456     Single Family                                 223900               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    400000          2041.666667                360                           358                                          5.875      0          0          0.25                                    6.125 COMMERCE                                      CA         90040     2-4 Family                                    400000               20060301         72.73                    No MI                    100014000000000000             2.25                20130201                     11.125       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    442500           2166.40625                360                           358                                          5.625      0          0          0.25                                    5.875 ATASCADERO                                    CA         93422     Single Family                                 442500               20060301         79.98                    No MI                    100014000000000000              2.5                20080201                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    246200            1307.9375                360                           358                                          6.125      0          0          0.25                                    6.375 VANCOUVER                                     WA         98683     PUD                                           246200               20060301         79.98                    No MI                    100014000000000000             2.25                20090201                     12.375      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    544000                 2890                360                           358                                          6.125      0          0          0.25                                    6.375 VISALIA                                       CA         93291     Single Family                                 544000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                  155680.7              1011.49                360                           358                                            6.5      0          0          0.25                                     6.75 Romeoville                                    IL         60446     Single Family                                 155950               20060301         84.76                     PMI                     100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 127999.99          693.3332792                360                           358                                           6.25      0          0          0.25                                      6.5 SALT LAKE CITY                                UT         84101     Condominium                                   128000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    304000                 1615                360                           358                                          6.125      0          0          0.25                                    6.375 GILBERT                                       AZ         85297     PUD                                           304000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    464000                 2320                360                           358                                           5.75      0          0          0.25                                        6 LA MIRADA                                     CA         90638     Single Family                                 464000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         12       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    520000          2816.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SAN JOSE                                      CA         95122     Single Family                                 520000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                       11.5       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    275200          1576.666667                360                           358                                          6.625      0          0          0.25                                    6.875 SAN DIEGO                                     CA         92101     Condominium                                   275200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    495200               2785.5                360                           358                                            6.5      0          0          0.25                                     6.75 FONTANA                                       CA         92336     PUD                                           495200               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                 423999.99          2473.333275                360                           358                                           6.75      0          0          0.25                                        7 CORONA                                        CA         92883     PUD                                           424000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                         12       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
     GROUP II       G03                                 539568.17              3638.08                360                           359                                          6.875      0          0          0.25                                    7.125 Cupertino                                     CA         95014     Single Family                                 540000               20060401         37.50                    No MI                    100022000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    194000             1030.625                360                           358                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89145     Single Family                                 194000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    476000              2528.75                360                           358                                          6.125      0          0          0.25                                    6.375 HENDERSON                                     NV         89052     PUD                                           476000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.375      2.25               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    546400          3016.583333                360                           358                                          6.375      0          0          0.25                                    6.625 SAN JOSE                                      CA         95148     Single Family                                 546400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    388000          2101.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SANTA CLARA                                   CA         95054     Condominium                                   388000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    561000              3038.75                360                           358                                           6.25      0          0          0.25                                      6.5 HUNTINGTON BEACH                              CA         92647     Single Family                                 561000               20060301         76.85                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 247938.17          1368.825314                360                           358                                          6.375      0          0          0.25                                    6.625 MODESTO                                       CA         95358     Single Family                                 248000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    247750           1393.59375                360                           358                                            6.5      0          0          0.25                                     6.75 TUCSON                                        AZ         85746     PUD                                           247750               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 198399.99          1095.333278                360                           358                                          6.375      0          0          0.25                                    6.625 PARKER                                        CO         80134     PUD                                           198400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    445600          2552.916667                360                           358                                          6.625      0          0          0.25                                    6.875 VAN NUYS                                      CA         91406     Single Family                                 445600               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                 367199.98          1912.499896                360                           358                                              6      0          0          0.25                                     6.25 DUVALL                                        WA         98019     Single Family                                 367200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                    295000          1597.916667                360                           358                                           6.25      0          0          0.25                                      6.5 Hollister                                     CA         95023     Single Family                                 295000               20060301         53.64                    No MI                    100022000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    384000                 2040                360                           358                                          6.125      0          0          0.25                                    6.375 Richmond                                      CA         94806     Single Family                                 384000               20060301         73.85                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    349200               1891.5                360                           358                                           6.25      0          0          0.25                                      6.5 Orlando                                       FL         32837     PUD                                           349200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                 291557.48              5692.93                360                           358                                          6.875      0          0          0.25                                    7.125 Laguna Hills                                  CA         92653     PUD                                           845000               20060301         65.00                    No MI                    100022000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    283090          1474.427083                360                           358                                              6      0          0          0.25                                     6.25 Acworth                                       GA         30101     PUD                                           283090               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.25       2                2.25           First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    218850            1185.4375                360                           358                                           6.25      0          0          0.25                                      6.5 Millsboro                                     DE         19966     Condominium                                   218850               20060301         79.99                    No MI                    100022000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 324730.27          1894.259908                360                           358                                           6.75      0          0          0.25                                        7 ALEXANDRIA                                    VA         22312     PUD                                           324800               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                         12       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    404800               2150.5                360                           358                                          6.125      0          0          0.25                                    6.375 BRISTOW                                       VA         20136     PUD                                           404800               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 279905.88          1574.470575                360                           358                                            6.5      0          0          0.25                                     6.75 GREENBELT                                     MD         20770     PUD                                           280000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                      11.75       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    360000               2137.5                360                           358                                          6.875      0          0          0.25                                    7.125 SOUTH RIDING                                  VA         20152     PUD                                           360000               20060301         79.98                    No MI                    100014000000000000             2.25                20090201                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    336800          2069.916667                360                           358                                          7.125      0          0          0.25                                    7.375 RICHMOND                                      CA         94804     Single Family                                 336800               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
      GROUP I       G01                                    368000          1878.333333                360                           358                                          5.875      0          0          0.25                                    6.125 ANTELOPE                                      CA         95843     Single Family                                 368000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    492000               2767.5                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90018     2-4 Family                                    492000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    391200              2241.25                360                           358                                          6.625      0          0          0.25                                    6.875 FREMONT                                       CA         94555     Condominium                                   391200               20060301         79.84                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    124200               672.75                360                           358                                           6.25      0          0          0.25                                      6.5 PORTLAND                                      OR         97230     Single Family                                 124200               20060301         79.95                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 301499.99          1664.531195                360                           358                                          6.375      0          0          0.25                                    6.625 PICO RIVERA                                   CA         90660     Single Family                                 301500               20060301         70.94                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 179951.25          974.7359375                360                           358                                           6.25      0          0          0.25                                      6.5 ABERDEEN                                      MD         21001     Single Family                                 180000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                    200000          1166.666667                360                           358                                           6.75      0          0          0.25                                        7 Sammamish                                     WA         98075     Single Family                                 200000               20060301         26.67                    No MI                    100022000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    264000                 1375                360                           358                                              6      0          0          0.25                                     6.25 FRAZIER PARK                                  CA         93222     Single Family                                 264000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 179836.98          936.6509375                360                           358                                              6      0          0          0.25                                     6.25 MILWAUKIE                                     OR         97267     PUD                                           179900               20060301         79.99                    No MI                    100014000000000000              2.5                20080201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
     GROUP II       G01                                 389980.07              2596.68                360                           359                                           6.75      0          0          0.25                                        7 Raleigh                                       NC         27601     Condominium                                   390300               20060401         80.00                    No MI                                                   2.25                20110301                         12      2.25               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 574399.99          3111.333279                360                           358                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         90230     Single Family                                 574400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
     GROUP II       G03                                    633000            3362.8125                360                           359                                          6.125      0          0          0.25                                    6.375 Avery                                         CA         95224     Single Family                                 633000               20060401         63.30                    No MI                    100022000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000             3453.125                360                           358                                          6.125      0          0          0.25                                    6.375 DIAMOND BAR                                   CA         91765     PUD                                           650000               20060301         51.38                    No MI                    100014000000000000             2.25                20130201                     11.375       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                 631004.78          3680.861217                360                           358                                           6.75      0          0          0.25                                        7 SALINAS                                       CA         93907     Single Family                                 631200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         13       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    531000               3097.5                360                           358                                           6.75      0          0          0.25                                        7 WOODLAND                                      CA         95695     PUD                                           531000               20060301         79.93                    No MI                    100014000000000000             2.25                20090201                         13       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G03                                    492000              2818.75                360                           359                                          6.625      0          0          0.25                                    6.875 Boone                                         NC         28607     Single Family                                 492000               20060401         80.00                    No MI                    100133000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    519200              2758.25                360                           358                                          6.125      0          0          0.25                                    6.375 BOWIE                                         MD         20720     Single Family                                 519200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    565600              3004.75                360                           358                                          6.125      0          0          0.25                                    6.375 SAN MATEO                                     CA         94401     Single Family                                 565600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    308000          1764.583333                360                           358                                          6.625      0          0          0.25                                    6.875 COCONUT CREEK                                 FL         33073     PUD                                           308000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    300000                 1500                360                           358                                           5.75      0          0          0.25                                        6 HENDERSON                                     NV         89015     PUD                                           300000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                         12       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    150000               781.25                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89104     Single Family                                 150000               20060301         78.95                    No MI                    100014000000000000             2.25                20090201                      12.25      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                 243990.06              1443.35                360                           359                                          5.625      0          0          0.25                                    5.875 Mansfield                                     MA         2048      Single Family                                 244000               20060401         80.00                    No MI                    10023450000006402-             2.25                20110301                     10.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    196100          1062.208333                360                           357                                           6.25      0          0          0.25                                      6.5 Millis                                        MA         2054      Condominium                                   196100               20060201         76.45                    No MI                                                   2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 480882.25          2354.319349                360                           357                                            5.5      0          0         0.375                                    5.875 Flushing                                      NY         11418     2-4 Family                                    481000               20060201         65.00                    No MI                    100022000000000000             2.25                20090101                     11.875       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360101           AFL2
     GROUP II       G03                                 748640.29              4740.52                360                           358                                           6.25      0          0          0.25                                      6.5 Woodland Hills                                CA         91367     Single Family                                 750000               20060301         60.00                    No MI                    100022000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 158364.19              1123.35                360                           357                                           7.25      0          0         0.375                                    7.625 WASHINGTON                                    DC         20011     Condominium                                   158711               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.625       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     89600                  560                360                           357                                          7.125      0          0         0.375                                      7.5 NORFOLK                                       VA         23503     Single Family                                  89600               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                  63497.94               399.28                360                           354                                              6      0          0         0.375                                    6.375 MCADOO                                        PA         18237     Single Family                                  64000               20051101         79.01                    No MI                                                   2.25                20101001                     11.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351001           ALT1
      GROUP I       G01                                     88000                577.5                360                           355                                            7.5      0          0         0.375                                    7.875 ATLANTA                                       GA         30349     Single Family                                  88000               20051201         80.00                    No MI                    100085000000000000             2.25                20101101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           ALT1
      GROUP I       G01                                 258700.71              1947.29                360                           357                                          7.875      0          0         0.375                                     8.25 PLAINFIELD                                    NJ         7062      2-4 Family                                    259200               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    149600          1012.916667                360                           357                                           7.75      0          0         0.375                                    8.125 WILMINGTON                                    DE         19801     2-4 Family                                    149600               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    153809            961.30625                360                           357                                          7.125      0          0         0.375                                      7.5 SPOKANE                                       WA         99208     PUD                                           153809               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  70304.03               511.17                360                           356                                            7.5      0          0         0.375                                    7.875 BALTIMORE                                     MD         21222     Single Family                                  70500               20060101         80.00                    No MI                    100297000000000000             2.25                20101201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20351201           UNAR
      GROUP I       G01                                    162972            1052.5275                360                           357                                          7.375      0          0         0.375                                     7.75 QUEEN CREEK                                   AZ         85242     PUD                                           162972               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           UNAR
     GROUP II       G02                                    460000                 2875                360                           357                                          7.125      0          0         0.375                                      7.5 RIDGEFIELD PARK                               NJ         7660      2-4 Family                                    460000               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           UNAR
      GROUP I       G01                                    259200                 1242                360                           354                                          5.375      0          0         0.375                                     5.75 CORAL SPRINGS                                 FL         33065     PUD                                           259200               20051101         80.00                    No MI                                                   2.25                20081001                      11.75     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20351001           ALT1
      GROUP I       G01                                    267920          1618.683333                360                           357                                          6.875      0          0         0.375                                     7.25 LAKE HAVASU CITY                              AZ         86404     Single Family                                 267920               20060201         80.00                    No MI                                                   2.25                20090101                      13.25     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360101           ALT1
      GROUP I       G01                                    217400            1426.6875                360                           357                                            7.5      0          0         0.375                                    7.875 WASHINGTON                                    DC         20011     Condominium                                   217400               20060201         79.99                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 203424.89               1272.7                360                           357                                              6      0          0         0.375                                    6.375 JEROME                                        ID         83338     Single Family                                 204000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    131600              699.125                360                           358                                              6      0          0         0.375                                    6.375 OLATHE                                        KS         66061     2-4 Family                                    131600               20060301         80.00                    No MI                                                   2.25                20110201                     11.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    103600          669.0833333                360                           355                                          7.375      0          0         0.375                                     7.75 LITHIA SPRINGS                                GA         30122     2-4 Family                                    103600               20051201         80.00                    No MI                    100085000000000000             2.25                20101101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           ALT1
     GROUP II       G01                                    162208          996.9033333                360                           356                                              7      0          0         0.375                                    7.375 BUCKEYE                                       AZ         85326     PUD                                           162208               20060101         80.00                    No MI                    100066000000000000             2.25                20101201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351201           UNAR
     GROUP II       G02                                 358068.95              2450.38                360                           356                                          6.875      0          0         0.375                                     7.25 RIVERSIDE                                     CA         92503     Single Family                                 359200               20060101         80.00                    No MI                    100123000000000000             2.25                20101201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20351201           UNAR
      GROUP I       G01                                 123361.91               928.57                360                           357                                          7.875      0          0         0.375                                     8.25 ROUND LAKE                                    IL         60073     Single Family                                 123600               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           UNAR
     GROUP II       G01                                    240000                 1500                360                           357                                          7.125      0          0         0.375                                      7.5 WEST HAVEN                                    UT         84401     Single Family                                 240000               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           UNAR
     GROUP II       G01                                 143925.01               924.86                360                           356                                           6.25      0          0         0.375                                    6.625 ANTIOCH                                       TN         37013     PUD                                           144439               20060101         80.00                    No MI                                                   2.25                20101201                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    206380             1289.875                360                           356                                          7.125      0          0         0.375                                      7.5 OCALA                                         FL         34471     PUD                                           206380               20060101         80.00                    No MI                                                   2.25                20101201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    350000          2151.041667                360                           358                                          7.125      0          0          0.25                                    7.375 Loxahatchee                                   FL         33470     PUD                                           350000               20060301         60.87                    No MI                    100022000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    359500          2059.635417                360                           357                                          6.625      0          0          0.25                                    6.875 Chicago                                       IL         60622     Condominium                                   359500               20060201         75.68                    No MI                    100024000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 234999.51          1199.476666                360                           358                                          5.875      0          0          0.25                                    6.125 Miramar                                       FL         33027     PUD                                           235000               20060301         59.80                    No MI                    100022000000000000             2.25                20110201                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    383600                 1918                360                           358                                           5.75      0          0          0.25                                        6 Elk Grove                                     CA         95757     Single Family                                 383600               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    392000          2123.333333                360                           358                                           6.25      0          0          0.25                                      6.5 Rancho Santa Margarita                        CA         92688     Condominium                                   392000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                  402607.8              2460.83                360                           354                                          5.875      0          0          0.25                                    6.125 Norfolk                                       MA         2056      Single Family                                 405000               20051101         50.63                    No MI                    123342000000000000             2.25                20151001                     11.125     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351001           AFL2
     GROUP II       G01                                  91919.12             574.4945                360                           357                                          7.125      0          0         0.375                                      7.5 KATY                                          TX         77449     PUD                                            92465               20060201         79.86                    No MI                    M10001690005789318             2.25                20110101                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    126320               868.45                360                           357                                          7.875      0          0         0.375                                     8.25 DOUGLASVILLE                                  GA         30134     PUD                                           126320               20060201         80.00                    No MI                    M10001690005857719             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    164000               973.75                360                           357                                           6.75      0          0         0.375                                    7.125 JASPER                                        GA         30143     Single Family                                 164000               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    245000             1378.125                360                           357                                          6.375      0          0         0.375                                     6.75 TAMPA                                         FL         33626     PUD                                           245000               20060201         76.56                    No MI                    100017000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    279176          1454.041667                360                           358                                          5.875      0          0         0.375                                     6.25 DUPONT                                        WA         98327     PUD                                           279176               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    220092           1444.35375                360                           357                                            7.5      0          0         0.375                                    7.875 BRADENTON                                     FL         34201     Condominium                                   220092               20060201         80.00                    No MI                    M10001690006029201             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    156982          948.4329167                360                           357                                          6.875      0          0         0.375                                     7.25 PEARLAND                                      TX         77584     PUD                                           156982               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 171656.88          1090.736425                360                           357                                           7.25      0          0         0.375                                    7.625 RICHMOND                                      TX         77469     Single Family                                 171748               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    109696                685.6                360                           357                                          7.125      0          0         0.375                                      7.5 KATY                                          TX         77449     PUD                                           109696               20060201         80.00                    No MI                    M10001690006100523             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    188100           1038.46875                360                           357                                           6.25      0          0         0.375                                    6.625 LAKE IN THE HILLS                             IL         60156     Condominium                                   188100               20060201         79.99                    No MI                    100017000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    156715          1028.442188                360                           357                                            7.5      0          0         0.375                                    7.875 MONTGOMERY                                    IL         60538     Condominium                                   156715               20060201         80.00                    No MI                    M10001690006116206             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    158251          939.6153125                360                           357                                           6.75      0          0         0.375                                    7.125 MONTGOMERY                                    IL         60538     Condominium                                   158251               20060201         80.00                    No MI                    M10001690006116297             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    323200          1683.333333                360                           357                                          5.875      0          0         0.375                                     6.25 FALLS CHURCH                                  VA         22043     Condominium                                   323200               20060201         80.00                    No MI                    M10001690006122048             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    367337             1836.685                360                           357                                          5.625      0          0         0.375                                        6 WOODBRIDGE                                    VA         22192     PUD                                           367382               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    618900            3997.0625                360                           358                                          7.375      0          0         0.375                                     7.75 WOODBRIDGE                                    VA         22192     PUD                                           618900               20060301         80.00                    No MI                    M10001690006122113             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    972087          5569.248438                360                           358                                            6.5      0          0         0.375                                    6.875 GAINESVILLE                                   VA         20155     PUD                                           972087               20060301         70.00                    No MI                    M1000169-000612214             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    188000                 1175                360                           358                                          7.125      0          0         0.375                                      7.5 NAPLES                                        FL         34113     Single Family                                 188000               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    154816              1015.98                360                           357                                            7.5      0          0         0.375                                    7.875 WHITE                                         GA         30184     PUD                                           154816               20060201         80.00                    No MI                    M1000169-000625876             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    201550          1364.661458                360                           357                                           7.75      0          0         0.375                                    8.125 NAPLES                                        FL         34117     Single Family                                 201550               20060201         79.98                    No MI                    M10001690006259717             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    454400          2366.666667                360                           357                                          5.875      0          0         0.375                                     6.25 ARLINGTON                                     VA         22206     Condominium                                   454400               20060201         80.00                    No MI                    100017000000000000             2.25                20130101                      11.25     1.875               2             First Lien         N            Y           120         No_PP            360              84          N           20360101           ALT1
     GROUP II       G01                                    288000                 1560                360                           358                                           6.25      0          0          0.25                                      6.5 Saint Louis                                   MO         63122     Single Family                                 288000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  570086.7              2938.77                360                           347                                           6.25      0          0          0.25                                      6.5 TITUSVILLE                                    NJ         8560      Single Family                                 580000               20050401         80.00                    No MI                    100106000000000000             2.75                20070301                       10.5       2                 2             First Lien         N            N            0          No_PP            360              24          N           20350301           ADN1
      GROUP I       G01                                    303920          1487.941667                360                           358                                            5.5      0          0         0.375                                    5.875 NEWARK                                        NJ         7102      Single Family                                 303920               20060301         80.00                    No MI                    100085000000000000             2.25                20090201                     11.875      2.5                1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ALT1
     GROUP II       G01                                  87778.05               571.32                360                           356                                          6.375      0          0         0.375                                     6.75 AVON                                          IN         46123     PUD                                            88084               20060101         80.00                    No MI                                                   2.25                20101201                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                    238192          1364.641667                360                           351                                            6.5      0          0         0.375                                    6.875 CELEBRATION                                   FL         34747     Condominium                                   238192               20050801         80.00                    No MI                                                   2.25                20100701                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20350701           ALT1
     GROUP II       G02                                 141525.21               923.61                360                           353                                          6.375      0          0         0.375                                     6.75 MYRTLE BEACH                                  SC         29579     PUD                                           142400               20051001         80.00                    No MI                    100085000000000000             2.25                20100901                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20350901           ALT1
     GROUP II       G01                                 112910.57               794.31                360                           352                                          7.125      0          0         0.375                                      7.5 ADAMS                                         MA         1220      2-4 Family                                    113600               20050901         80.00                    No MI                                                   2.25                20100801                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20350801           ALT1
     GROUP II       G01                                    132000               838.75                360                           353                                           7.25      0          0         0.375                                    7.625 DEARBORN HEIGHTS                              MI         48127     Single Family                                 132000               20051001         80.00                    No MI                                                   2.25                20100901                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20350901           ALT1
     GROUP II       G01                                    102400          650.6666667                360                           353                                           7.25      0          0         0.375                                    7.625 STONE MOUNTAIN                                GA         30088     Single Family                                 102400               20051001         80.00                    No MI                                                   2.25                20100901                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20350901           ALT1
     GROUP II       G02                                    464000          2658.333333                360                           354                                            6.5      0          0         0.375                                    6.875 HAWTHORNE                                     NJ         7506      2-4 Family                                    464000               20051101         80.00                    No MI                    100085000000000000             2.25                20101001                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           ALT1
     GROUP II       G02                                 105117.99                727.7                360                           357                                              7      0          0         0.375                                    7.375 DURHAM                                        NC         27713     PUD                                           105360               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                   77593.5          533.4553125                360                           357                                          7.875      0          0         0.375                                     8.25 DECATUR                                       GA         30034     Single Family                                  77600               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           UNAR
     GROUP II       G02                                    177300           1126.59375                360                           358                                           7.25      0          0         0.375                                    7.625 QUEEN CREEK                                   AZ         85242     PUD                                           177300               20060301         79.99                    No MI                    100085000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    446500          2837.135417                360                           358                                          7.375      0          0          0.25                                    7.625 Fort Lauderdale                               FL         33312     Single Family                                 446500               20060301         95.00                Republic MIC                 100022000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 359331.63              2395.09                360                           358                                           6.75      0          0          0.25                                        7 HEMPSTEAD                                     NY         11572     Single Family                                 360000               20060301         78.26                    No MI                    100022000000000000             2.25                20110201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  318153.2          1756.470792                360                           358                                          6.375      0          0          0.25                                    6.625 Stafford                                      VA         22554     PUD                                           320000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 422187.37              2778.15                360                           358                                          6.625      0          0          0.25                                    6.875 Palm Beach Gardens                            FL         33410     PUD                                           422900               20060301         79.99                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    264000                 1540                360                           358                                           6.75      0          0          0.25                                        7 Pittsburg                                     CA         94565     Condominium                                   264000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    568000                 3550                360                           357                                           7.25      0          0          0.25                                      7.5 Fort Lee                                      NJ         7024      Condominium                                   568000               20060201         80.00                    No MI                    100022000000000000             2.25                20130101                       12.5       2                 2             First Lien         N            Y           120         No_PP            360              84          N           20360101           AFL2
     GROUP II       G03                                    484000               2722.5                360                           358                                            6.5      0          0          0.25                                     6.75 Scottsdale                                    AZ         85260     PUD                                           484000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    528000                 3025                360                           358                                          6.625      0          0          0.25                                    6.875 LIVERMORE                                     CA         94550     Single Family                                 528000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    592000          3021.666667                360                           358                                          5.875      0          0          0.25                                    6.125 WALNUT CREEK                                  CA         94597     Single Family                                 592000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    424000               2252.5                360                           358                                          6.125      0          0          0.25                                    6.375 GONZALES                                      CA         93926     Single Family                                 424000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    749900          4140.072917                360                           358                                          6.375      0          0          0.25                                    6.625 WINDERMERE                                    FL         34786     PUD                                           750000               20060301         65.22                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    238900             1493.125                360                           358                                           7.25      0          0          0.25                                      7.5 WALDORF                                       MD         20603     PUD                                           238900               20060301         79.98                    No MI                    100014000000000000             2.25                20090201                       13.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    282400               1588.5                360                           358                                            6.5      0          0          0.25                                     6.75 ANNANDALE                                     VA         22003     Condominium                                   282400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    254300          1324.479167                360                           358                                              6      0          0          0.25                                     6.25 FURLONG                                       PA         18925     Condominium                                   254300               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    611250            3310.9375                360                           358                                           6.25      0          0          0.25                                      6.5 DALY CITY                                     CA         94014     Single Family                                 611250               20060301         75.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    516000                 2795                360                           358                                           6.25      0          0          0.25                                      6.5 EL SOBRANTE                                   CA         94803     Single Family                                 516000               20060301         78.18                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    156800                  980                360                           358                                           7.25      0          0          0.25                                      7.5 GLENDALE                                      AZ         85306     Single Family                                 156800               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       13.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 307999.75          1764.581901                360                           358                                          6.625      0          0          0.25                                    6.875 CHULA VISTA                                   CA         91911     PUD                                           308000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                 247920.95          1317.080047                360                           358                                          6.125      0          0          0.25                                    6.375 TUSTIN                                        CA         92782     Condominium                                   248000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 435999.99          2543.333275                360                           358                                           6.75      0          0          0.25                                        7 LOS ANGELES                                   CA         91401     Condominium                                   436000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                         12       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                 255703.88          1331.791042                360                           358                                              6      0          0          0.25                                     6.25 PORT ORCHARD                                  WA         98367     PUD                                           256000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    496800              2742.75                360                           358                                          6.375      0          0          0.25                                    6.625 SAN JOSE                                      CA         95123     Single Family                                 496800               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    478400          2890.333333                360                           358                                              7      0          0          0.25                                     7.25 FREMONT                                       CA         94538     Single Family                                 478400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.25      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 649999.99          3520.833279                360                           358                                           6.25      0          0          0.25                                      6.5 SIMI VALLEY                                   CA         93065     PUD                                           650000               20060301         77.75                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    600000                 3375                360                           358                                            6.5      0          0          0.25                                     6.75 CLARKSBURG                                    MD         20871     PUD                                           600000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 867999.99          4792.083278                360                           358                                          6.375      0          0          0.25                                    6.625 SATELLITE BEACH                               FL         32937     PUD                                           868000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    280000          1604.166667                360                           358                                          6.625      0          0          0.25                                    6.875 HAYWARD                                       CA         94544     Condominium                                   280000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    648000                 4050                360                           358                                           7.25      0          0          0.25                                      7.5 SOUTH LAKE TAHOE                              CA         96150     Single Family                                 648000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       13.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 226399.99          1226.333279                360                           358                                           6.25      0          0          0.25                                      6.5 VANCOUVER                                     WA         98665     Single Family                                 226400               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                 272699.99          1590.749942                360                           358                                           6.75      0          0          0.25                                        7 MORA                                          MN         55051     Single Family                                 272800               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                         12       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    512000                 2880                360                           358                                            6.5      0          0          0.25                                     6.75 FREMONT                                       CA         94536     Single Family                                 512000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    462000               2502.5                360                           358                                           6.25      0          0          0.25                                      6.5 BUENA PARK                                    CA         90620     Single Family                                 462000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    539600          3091.458333                360                           358                                          6.625      0          0          0.25                                    6.875 BURBANK                                       CA         91506     Single Family                                 539600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    400000                 2250                360                           358                                            6.5      0          0          0.25                                     6.75 SAN DIEGO                                     CA         92104     Single Family                                 400000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 607019.24              3720.16                360                           358                                          6.625      0          0          0.25                                    6.875 RIVERWOODS                                    IL         60015     Single Family                                 607500               20060301         75.00                    No MI                    100014000000000000             2.25                20130201                     11.875       2                 1             First Lien         Y            N            0          No_PP            480              84          N           20360201           ADN1
      GROUP I       G01                                    399200              2120.75                360                           358                                          6.125      0          0          0.25                                    6.375 LODI                                          CA         95240     2-4 Family                                    399200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    220800                 1196                360                           358                                           6.25      0          0          0.25                                      6.5 VANCOUVER                                     WA         98662     PUD                                           220800               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    389400             2028.125                360                           358                                              6      0          0          0.25                                     6.25 REDWOOD CITY                                  CA         94061     Condominium                                   389600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    650000             3859.375                360                           358                                          6.875      0          0          0.25                                    7.125 RICHMOND                                      CA         94806     PUD                                           650000               20060301         78.79                    No MI                    100014000000000000             2.25                20090201                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    236000          1450.416667                360                           358                                          7.125      0          0          0.25                                    7.375 WASHINGTON                                    DC         20002     Single Family                                 236000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
     GROUP II       G04                                    752000          4151.666667                360                           358                                          6.375      0          0          0.25                                    6.625 STUDIO CITY AREA                              CA         91604     Single Family                                 752000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
      GROUP I       G01                                    636000               3577.5                360                           358                                            6.5      0          0          0.25                                     6.75 STEILACOOM                                    WA         98388     Single Family                                 636000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    520000               2762.5                360                           358                                          6.125      0          0          0.25                                    6.375 REDLANDS                                      CA         92374     Single Family                                 520000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G03                                    470000          2594.791667                360                           358                                          6.375      0          0          0.25                                    6.625 Saint Louis                                   MO         63129     Single Family                                 470000               20060301         69.12                    No MI                    100022000000000000             2.25                20110201                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    510800                 2554                360                           358                                           5.75      0          0          0.25                                        6 DUBLIN                                        CA         94568     Single Family                                 512000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         12       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    640000          3266.666667                360                           358                                          5.875      0          0          0.25                                    6.125 MOUND                                         MN         55364     Single Family                                 640000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    274100          1484.708333                360                           358                                           6.25      0          0          0.25                                      6.5 SEATTLE                                       WA         98108     Single Family                                 274100               20060301         74.99                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    208800              1196.25                360                           358                                          6.625      0          0          0.25                                    6.875 PARLIN                                        NJ         8859      Condominium                                   208800               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    500000          2916.666667                360                           358                                           6.75      0          0          0.25                                        7 PINOLE                                        CA         94564     PUD                                           500000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         13      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 379999.99          2177.083276                360                           358                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         91304     Single Family                                 380000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                 155894.94          893.1480937                360                           358                                          6.625      0          0          0.25                                    6.875 PORTLAND                                      OR         97203     Single Family                                 155900               20060301         79.99                    No MI                    100014000000000000             2.25                20130201                     11.875      2.25               1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    280000                 1575                360                           358                                            6.5      0          0          0.25                                     6.75 PEORIA                                        AZ         85383     PUD                                           280000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 244899.99          1352.052028                360                           358                                          6.375      0          0          0.25                                    6.625 LYNNWOOD                                      WA         98087     Single Family                                 244900               20060301         79.99                    No MI                    100014000000000000             2.25                20130201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
     GROUP II       G04                                    500000               2812.5                360                           358                                            6.5      0          0          0.25                                     6.75 RIVERSIDE                                     CA         92506     Single Family                                 500000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                      11.75       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
      GROUP I       G01                                    453499          2456.452917                360                           358                                           6.25      0          0          0.25                                      6.5 MURRIETA                                      CA         92563     Single Family                                 453600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    536000          3070.833333                360                           358                                          6.625      0          0          0.25                                    6.875 SAN MATEO                                     CA         94401     Single Family                                 536000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    650000          4197.916667                360                           358                                            7.5      0          0          0.25                                     7.75 PARK RIDGE                                    IL         60068     Single Family                                 650000               20060301         73.86                    No MI                    100014000000000000             2.25                20160201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
      GROUP I       G01                                    285000            1514.0625                360                           358                                          6.125      0          0          0.25                                    6.375 ANTHEM                                        AZ         85086     PUD                                           285000               20060301         59.38                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    439200              2333.25                360                           358                                          6.125      0          0          0.25                                    6.375 SAN JOSE                                      CA         95122     Single Family                                 439200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    246300               1231.5                360                           358                                           5.75      0          0          0.25                                        6 MODESTO                                       CA         95351     Single Family                                 246300               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                         12       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
     GROUP II       G03                                  628912.1              4086.17                360                           358                                            6.5      0          0          0.25                                     6.75 Califon                                       NJ         7830      Single Family                                 630000               20060301         72.00                    No MI                    100022000000000000             2.25                20110201                      11.75      2.25               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    131250             710.9375                360                           358                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95833     Condominium                                   131250               20060301         75.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 649994.99          3588.514007                360                           358                                          6.375      0          0          0.25                                    6.625 CARLSBAD                                      CA         92009     2-4 Family                                    650000               20060301         76.47                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                    118500             617.1875                360                           358                                              6      0          0          0.25                                     6.25 Mesa                                          AZ         85202     Condominium                                   118500               20060301         79.00                    No MI                    100022000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    127400          782.9791667                360                           358                                              7      0          0         0.375                                    7.375 TAMPA                                         FL         33614     Single Family                                 127400               20060301         84.99                Republic MIC                 100017000000000000             2.25                20110201                     13.375       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 131704.32             864.3096                360                           357                                            7.5      0          0         0.375                                    7.875 LAWRENCEVILLE                                 GA         30045     PUD                                           131840               20060201         80.00                    No MI                    M10001690005769633             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    255000             1540.625                360                           358                                              7      0          0          0.25                                     7.25 Gulf Shores                                   AL         36542     Condominium                                   255000               20060301         68.92                    No MI                    100022000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 255999.99          1333.333281                360                           358                                              6      0          0          0.25                                     6.25 LAS VEGAS                                     NV         89131     PUD                                           256000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                 370299.99          2005.791613                360                           358                                           6.25      0          0          0.25                                      6.5 HUNTINGTON BEACH                              CA         92646     Condominium                                   370300               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                       11.5      2.25               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    600000                 3250                360                           358                                           6.25      0          0          0.25                                      6.5 SAN BRUNO                                     CA         94066     Single Family                                 600000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
     GROUP II       G04                                    315000              1706.25                360                           358                                           6.25      0          0          0.25                                      6.5 LOS ANGELES                                   CA         91605     Single Family                                 315000               20060301         59.43                    No MI                    100014000000000000             2.25                20160201                       11.5       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
      GROUP I       G01                                    192000                 1100                360                           358                                          6.625      0          0          0.25                                    6.875 WEST BLOOMFIELD                               MI         48322     Condominium                                   192000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    494400                 2884                360                           358                                           6.75      0          0          0.25                                        7 SAN JOSE                                      CA         95111     Single Family                                 494400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         13       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                 178964.39              1112.36                360                           358                                           6.75      0          0          0.25                                        7 RALEIGH                                       NC         27603     PUD                                           179100               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                         13       2                 1             First Lien         Y            N            0         Prepay            480              36          N           20360201           ADN1
      GROUP I       G01                                    412000               2317.5                360                           358                                            6.5      0          0          0.25                                     6.75 SAN JOSE                                      CA         95110     Condominium                                   412000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G03                                 453602.95              3022.81                360                           358                                           6.75      0          0          0.25                                        7 Danville                                      CA         94526     PUD                                           454350               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         12       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    600000                 3375                360                           358                                            6.5      0          0          0.25                                     6.75 San Francisco                                 CA         94103     Condominium                                   600000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    624000                 3445                360                           358                                          6.375      0          0          0.25                                    6.625 SAN JOSE                                      CA         95123     Single Family                                 624000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
     GROUP II       G04                                    600000                 3625                360                           358                                              7      0          0          0.25                                     7.25 BROOKLYN                                      NY         11234     2-4 Family                                    600000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                      12.25      2.25               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
      GROUP I       G01                                    462000             2646.875                360                           358                                          6.625      0          0          0.25                                    6.875 BRENTWOOD                                     CA         94513     Single Family                                 462000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 255915.19          1412.865111                360                           358                                          6.375      0          0          0.25                                    6.625 SANTA ROSA                                    CA         95405     PUD                                           256000               20060301         79.50                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
     GROUP II       G03                                 474117.76              2963.39                360                           358                                          6.125      0          0          0.25                                    6.375 STEINHATCHEE                                  FL         32355     Single Family                                 475000               20060301         38.46                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    213600                 1157                360                           358                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95820     Single Family                                 213600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 378270.15              2292.76                360                           358                                            6.5      0          0          0.25                                     6.75 LANGHORNE                                     PA         19047     Single Family                                 380000               20060301         79.41                    No MI                    100014000000000000             2.25                20110201                      11.75       2                 1             First Lien         Y            N            0          No_PP            480              60          N           20360201           ADN1
      GROUP I       G01                                 291999.98          1612.083223                360                           358                                          6.375      0          0          0.25                                    6.625 PHOENIX                                       AZ         85014     Single Family                                 292000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.625       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                  551820.6           2989.02825                360                           358                                           6.25      0          0          0.25                                      6.5 FRESNO                                        CA         93711     Single Family                                 552000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    391200              2078.25                360                           358                                          6.125      0          0          0.25                                    6.375 SAN DIEGO                                     CA         92123     Single Family                                 391200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 103999.99          563.3332792                360                           358                                           6.25      0          0          0.25                                      6.5 SALT LAKE CITY                                UT         84115     Condominium                                   104000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 217988.42              1398.44                360                           358                                          6.375      0          0          0.25                                    6.625 SEATTLE                                       WA         98125     PUD                                           218400               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.625       2                 1             First Lien         N            N            0          No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    453600               2740.5                360                           358                                              7      0          0          0.25                                     7.25 INVER GROVE HEIGHTS                           MN         55076     Single Family                                 453600               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    265000          1352.604167                360                           358                                          5.875      0          0          0.25                                    6.125 MURRIETA                                      CA         92563     Single Family                                 265000               20060301         73.61                    No MI                    100014000000000000              2.5                20080201                     12.125       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
     GROUP II       G01                                 255999.99          1253.333284                360                           358                                          5.625      0          0          0.25                                    5.875 Fenton                                        MI         48430     Condominium                                   256000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     10.875      2.25               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    559200               3145.5                360                           358                                            6.5      0          0          0.25                                     6.75 WOODSIDE                                      NY         11377     2-4 Family                                    559200               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    309000            1512.8125                360                           358                                          5.625      0          0          0.25                                    5.875 RANCHO CUCAMONGA                              CA         91701     Condominium                                   309000               20060301         79.23                    No MI                    100014000000000000              2.5                20080201                     11.875      2.25               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                 214499.99          1273.593691                360                           358                                          6.875      0          0          0.25                                    7.125 CENTENNIAL                                    CO         80112     Single Family                                 214500               20060301         75.26                    No MI                    100014000000000000             2.25                20090201                     13.125      2.25               1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    267200          1447.333333                360                           358                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95828     Single Family                                 267200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    392000               2082.5                360                           358                                          6.125      0          0          0.25                                    6.375 MIAMI                                         FL         33131     Condominium                                   392000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    300000               1687.5                360                           358                                            6.5      0          0          0.25                                     6.75 SEVERNA PARK                                  MD         21146     Single Family                                 300000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    405600              2323.75                360                           358                                          6.625      0          0          0.25                                    6.875 SANTA ROSA                                    CA         95407     Single Family                                 405600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    456000               2327.5                360                           358                                          5.875      0          0          0.25                                    6.125 NORTH HOLLYWOOD                               CA         91601     Single Family                                 456000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    181650             1059.625                360                           358                                           6.75      0          0          0.25                                        7 HOUSTON                                       TX         77006     Condominium                                   181650               20060301         79.99                    No MI                    100014000000000000             2.25                20130201                         12       2                 1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    400000          2166.666667                360                           358                                           6.25      0          0          0.25                                      6.5 FAIRFAX                                       VA         22031     PUD                                           400000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G02                                    173950          1032.828125                360                           357                                           6.75      0          0         0.375                                    7.125 LAKE IN THE HILLS                             IL         60156     Condominium                                   173950               20060201         79.99                    No MI                    M10001690004839965             2.25                20110101                     12.125       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    123500          681.8229167                360                           358                                           6.25      0          0         0.375                                    6.625 LONGMONT                                      CO         80501     Single Family                                 123500               20060301         65.00                    No MI                    100017000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    169600                 1007                360                           357                                           6.75      0          0         0.375                                    7.125 MOKENA                                        IL         60448     PUD                                           169600               20060201         80.00                    No MI                    M10001690004977401             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    111950          653.0416667                360                           358                                          6.625      0          0         0.375                                        7 SCHERERVILLE                                  IN         46375     PUD                                           111950               20060301         70.00                    No MI                    M10001690004977555             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    143200          865.1666667                360                           357                                          6.875      0          0         0.375                                     7.25 CHICAGO                                       IL         60620     Single Family                                 143200               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 209277.99          1198.988484                360                           357                                            6.5      0          0         0.375                                    6.875 ANTIOCH                                       TN         37013     PUD                                           209280               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    208000                 1365                360                           358                                            7.5      0          0         0.375                                    7.875 TAMPA                                         FL         33602     Condominium                                   208000               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    116000                  725                360                           358                                          7.125      0          0         0.375                                      7.5 TAMPA                                         FL         33624     PUD                                           116000               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    112000                  630                360                           358                                          6.375      0          0         0.375                                     6.75 TAMPA                                         FL         33610     Single Family                                 112000               20060301         74.67                    No MI                    100017000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                 188425.27          1099.147408                360                           357                                          6.625      0          0         0.375                                        7 TAMPA                                         FL         33617     Single Family                                 188464               20060201         68.53                    No MI                    M10001690005284955             2.25                20110101                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                    104117           585.658125                360                           357                                          6.375      0          0         0.375                                     6.75 SEFFNER                                       FL         33584     PUD                                           104117               20060201         80.00                    No MI                    M10001690005385778             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    192000                 1100                360                           358                                            6.5      0          0         0.375                                    6.875 ST. PETERSBURG                                FL         33710     Single Family                                 192000               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    281236          1699.134167                360                           357                                          6.875      0          0         0.375                                     7.25 PARRISH                                       FL         34219     PUD                                           281236               20060201         80.00                    No MI                    100017000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                    285082          1811.458542                360                           357                                           7.25      0          0         0.375                                    7.625 VALRICO                                       FL         33594     PUD                                           285082               20060201         75.00                    No MI                    100017000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    185000          1233.333333                360                           357                                          7.625      0          0         0.375                                        8 VALRICO                                       FL         33594     PUD                                           185000               20060201         79.99                    No MI                    M10001690005439807             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     63940            379.64375                360                           357                                           6.75      0          0         0.375                                    7.125 FOREST PARK                                   GA         30297     Single Family                                  63940               20060201         80.00                    No MI                    M10001690005599246             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                  56117.91          344.8913219                360                           357                                              7      0          0         0.375                                    7.375 RIVERDALE                                     GA         30274     Single Family                                  56160               20060201         78.00                    No MI                    M10001690005599261             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                    480000                 2900                360                           357                                              7      0          0          0.25                                     7.25 Granite Bay                                   CA         95746     Single Family                                 480000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      12.25      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    689000          3516.770833                360                           355                                          5.875      0          0          0.25                                    6.125 Burbank                                       CA         91501     Single Family                                 689000               20051201         69.95                    No MI                    100022000000000000             2.25                20101101                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351101           AFL2
     GROUP II       G01                                    417000             1998.125                360                           359                                            5.5      0          0          0.25                                     5.75 Oakland                                       CA         94602     2-4 Family                                    417000               20060401         62.71                    No MI                    100022000000000000             2.25                20110301                      10.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 223935.83          1282.965693                360                           356                                          6.625      0          0          0.25                                    6.875 Chicago                                       IL         60609     Single Family                                 224000               20060101         58.95                    No MI                    100022000000000000             2.25                20101201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                1144783.49              5728.22                360                           348                                              4      0          0          0.25                                     4.25 TEMPE                                         AZ         85284     Single Family                                1164414               20050501         77.63                    No MI                    100106000000000000             2.75                20070401                      10.25       2                 2             First Lien         N            N            0          No_PP            360              24          N           20350401           ADN1
      GROUP I       G01                                    142500             742.1875                360                           358                                              6      0          0          0.25                                     6.25 MIAMI                                         FL         33179     PUD                                           142500               20060301         75.00                    No MI                    100014000000000000             2.25                20090201                      12.25      2.5                1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    348000              1776.25                360                           356                                          5.875      0          0          0.25                                    6.125 COPLEY                                        OH         44321     PUD                                           348000               20060101         80.00                    No MI                    100014000000000000             2.25                20081201                     12.125       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20351201           ADN1
      GROUP I       G01                                    384000                 2200                360                           358                                          6.625      0          0          0.25                                    6.875 WANTAGH                                       NY         11793     Single Family                                 384000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G01                                 381999.97          2188.541495                360                           358                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90061     2-4 Family                                    382000               20060301         79.58                    No MI                    100014000000000000             2.25                20110201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 338310.11          1797.272459                360                           358                                          6.125      0          0          0.25                                    6.375 WOODINVILLE                                   WA         98077     Single Family                                 338400               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                     87200          508.6666667                360                           358                                           6.75      0          0          0.25                                        7 ALBANY                                        NY         12202     2-4 Family                                     87200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                         13      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 391899.99          2122.791613                360                           358                                           6.25      0          0          0.25                                      6.5 RICHMOND                                      CA         94801     Single Family                                 392000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    453600              2504.25                360                           358                                          6.375      0          0          0.25                                    6.625 LA VERNE                                      CA         91750     Single Family                                 453600               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    487200              2689.75                360                           358                                          6.375      0          0          0.25                                    6.625 SAN JOSE                                      CA         95122     Single Family                                 487200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    192000                 1040                360                           358                                           6.25      0          0          0.25                                      6.5 MESA                                          AZ         85208     PUD                                           192000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 295327.58          1722.744217                360                           358                                           6.75      0          0          0.25                                        7 PERRIS                                        CA         92571     Single Family                                 295500               20060301         75.00                    No MI                    100014000000000000             2.25                20130201                         12       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    456000               2612.5                360                           358                                          6.625      0          0          0.25                                    6.875 SOUTH SAN FRANCISCO                           CA         94080     Condominium                                   456000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 631999.99          3225.833282                360                           358                                          5.875      0          0          0.25                                    6.125 SEASIDE                                       CA         93955     2-4 Family                                    632000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    207200              1100.75                360                           358                                          6.125      0          0          0.25                                    6.375 MARICOPA                                      AZ         85239     PUD                                           207200               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 279999.99          1370.833284                360                           358                                          5.625      0          0          0.25                                    5.875 CATHEDRAL CITY                                CA         92234     Single Family                                 280000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    122400               752.25                360                           358                                          7.125      0          0          0.25                                    7.375 DES PLAINES                                   IL         60016     Condominium                                   122400               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     13.375      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    160000                  900                360                           358                                            6.5      0          0          0.25                                     6.75 SILVER SPRING                                 MD         20906     Condominium                                   160000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    306000             1689.375                360                           358                                          6.375      0          0          0.25                                    6.625 KISSIMMEE                                     FL         34746     PUD                                           306000               20060301         74.63                    No MI                    100014000000000000             2.25                20130201                     11.625      2.25               1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                 339999.67          1841.664879                360                           358                                           6.25      0          0          0.25                                      6.5 LOS OSOS                                      CA         93402     Single Family                                 340000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    200000          1104.166667                360                           358                                          6.375      0          0          0.25                                    6.625 HESPERIA                                      CA         92345     Single Family                                 200000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    650000              3656.25                360                           358                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         90029     Single Family                                 650000               20060301         76.47                    No MI                    100014000000000000             2.25                20090201                      12.75      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 151999.99           870.833276                360                           358                                          6.625      0          0          0.25                                    6.875 WINTHROP                                      MA         2152      Condominium                                   152000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    342600            1891.4375                360                           358                                          6.375      0          0          0.25                                    6.625 WINDERMERE                                    FL         34786     PUD                                           342600               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    188000               1057.5                360                           358                                            6.5      0          0          0.25                                     6.75 HANFORD                                       CA         93230     Single Family                                 188000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    340000              2018.75                360                           358                                          6.875      0          0          0.25                                    7.125 CHICAGO                                       IL         60641     2-4 Family                                    340000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 314232.56               3025.7                360                           341                                           5.25      0          0          0.25                                      5.5 ROCK HILL                                     SC         29732     PUD                                           536000               20041001         80.00                    No MI                    100106000000000000             2.75                20060901                        9.5       2                 2             First Lien         N            N            0          No_PP            360              24          N           20340901           ADN1
      GROUP I       G01                                    260000               1462.5                360                           358                                            6.5      0          0          0.25                                     6.75 DELHI                                         CA         95315     Single Family                                 260000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75      2.5                1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G02                                    368000          2146.666667                360                           358                                           6.75      0          0          0.25                                        7 FONTANA                                       CA         92336     Single Family                                 368000               20060301         80.00                    No MI                    100014000000000000             2.25                20110201                         12       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 169999.99          938.5416115                360                           358                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89130     Condominium                                   170000               20060301         80.00                    No MI                    100014000000000000             2.25                20130201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    400000          2291.666667                360                           358                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90015     2-4 Family                                    400000               20060301         73.66                    No MI                    100014000000000000              2.5                20080201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    244000               1372.5                360                           358                                            6.5      0          0          0.25                                     6.75 PALMDALE                                      CA         93550     PUD                                           244000               20060301         78.71                    No MI                    100014000000000000             2.25                20130201                      11.75      2.25               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           ADN1
      GROUP I       G01                                    332800                 2080                360                           358                                           7.25      0          0          0.25                                      7.5 HENDERSON                                     NV         89015     PUD                                           332800               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                       13.5       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                 444299.99          2360.343697                360                           358                                          6.125      0          0          0.25                                    6.375 SAN LEANDRO                                   CA         94579     Single Family                                 444300               20060301         79.99                    No MI                    100014000000000000             2.25                20090201                     12.375      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    510300           2710.96875                360                           358                                          6.125      0          0          0.25                                    6.375 SANTA ROSA                                    CA         95407     Single Family                                 510300               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G04                                    600000               3187.5                360                           351                                          6.125      0          0          0.25                                    6.375 Ridgefield                                    NJ         7657      2-4 Family                                    600000               20050801         80.00                    No MI                    100022000000000000             2.25                20150701                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350701           AFL2
     GROUP II       G01                                 169627.38              1144.65                360                           358                                          6.875      0          0          0.25                                    7.125 Bonita Springs                                FL         34135     Condominium                                   169900               20060301         61.80                    No MI                    100022000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    216000                 1080                360                           350                                          5.625      0          0         0.375                                        6 MCDONOUGH                                     GA         30253     PUD                                           216000               20050701         78.55                    No MI                    100085000000000000             2.25                20100601                         11     3.375               1             First Lien         N            Y           120         No_PP            360              60          N           20350601           ALT1
      GROUP I       G01                                    153668          1040.460417                360                           357                                           7.75      0          0         0.375                                    8.125 BEAVERTON                                     OR         97006     PUD                                           153668               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 399964.44          2249.799975                360                           357                                          6.375      0          0         0.375                                     6.75 Daufuskie Island                              SC         29915     Single Family                                 400000               20060201         61.07                    No MI                                                   2.375               20080101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                    267200               1419.5                360                           358                                          6.125      0          0          0.25                                    6.375 Everett                                       WA         98204     Condominium                                   267200               20060301         79.95                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    568000               3017.5                360                           358                                          6.125      0          0          0.25                                    6.375 San Jose                                      CA         95111     Single Family                                 568000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    648000                 3645                360                           358                                            6.5      0          0          0.25                                     6.75 Takoma Park                                   MD         20912     Single Family                                 648000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    412500           2449.21875                360                           358                                          6.875      0          0          0.25                                    7.125 Detroit                                       MI         48214     Single Family                                 412500               20060301         75.00                    No MI                    100022000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 185375.53              1361.14                360                           359                                           7.75      0          0          0.25                                        8 Washington                                    DC         20009     Condominium                                   185500               20060401         70.00                    No MI                    100022000000000000             2.25                20110301                         13       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    184000          996.6666667                360                           359                                           6.25      0          0          0.25                                      6.5 TAMARACK                                      CA         95223     PUD                                           184000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    158400                973.5                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85031     Single Family                                 158400               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    156800                  882                360                           358                                          6.375      0          0         0.375                                     6.75 FROSTBURG                                     MD         21532     Single Family                                 156800               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   73270.8                  538                360                           359                                          7.625      0          0         0.375                                        8 Deltona                                       FL         32725     Single Family                                  73320               20060401         52.00                    No MI                    100425000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    274000          1427.083333                360                           358                                          5.875      0          0         0.375                                     6.25 Clifton                                       NJ         7011      2-4 Family                                    274000               20060301         58.55                    No MI                    100234000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    880000          5408.333333                360                           358                                              7      0          0         0.375                                    7.375 San Diego                                     CA         92116     Single Family                                 880000               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    185476            1275.1475                360                           357                                          7.875      0          0         0.375                                     8.25 Sarasota                                      FL         34233     Condominium                                   185476               20060201         80.00                    No MI                    100196000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 130347.22          896.1371375                360                           357                                          7.875      0          0         0.375                                     8.25 Fraser                                        CO         80442     Condominium                                   130400               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    650000              3656.25                360                           358                                          6.375      0          0         0.375                                     6.75 Stamford                                      CT         6902      Single Family                                 650000               20060301         68.42                    No MI                    100022000000000000             2.25                20090201                      12.75     1.875               2             First Lien         N            Y           36          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    461250             2690.625                360                           358                                          6.625      0          0         0.375                                        7 Bardonia                                      NY         10954     Single Family                                 461250               20060301         75.00                    No MI                    100022000000000000             2.25                20090201                         13     1.875               2             First Lien         N            Y           36          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                     87000              453.125                360                           358                                              6      0          0          0.25                                     6.25 Washington                                    DC         20016     Condominium                                    87000               20060301         28.06                    No MI                    100022000000000000             2.25                20130201                      11.25     1.875               2             First Lien         N            Y           84          No_PP            360              84          N           20360201           AFL2
      GROUP I       G01                                    309100          1609.895833                360                           359                                          5.875      0          0         0.375                                     6.25 Monroe                                        WA         98272     PUD                                           309100               20060401         79.99                    No MI                    100022000000000000             2.25                20090301                      12.25       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    432400              2432.25                360                           357                                          6.375      0          0         0.375                                     6.75 Bothell                                       WA         98012     PUD                                           432400               20060201         80.00                    No MI                    010002200000000000             2.25                20090101                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
      GROUP I       G01                                 196408.94              1410.62                360                           357                                            7.5      0          0          0.25                                     7.75 Peekskill                                     NY         10566     Single Family                                 196900               20060201         79.69                    No MI                    100022000000000000             2.25                20130101                      12.75     1.875               2             First Lien         N            N            0          No_PP            360              84          N           20360101           AFL2
      GROUP I       G01                                    462400          2649.166667                360                           357                                          6.625      0          0          0.25                                    6.875 Baldwin Park                                  CA         91706     Single Family                                 462400               20060201         80.00                    No MI                    100022000000000000             2.25                20130101                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360101           AFL2
      GROUP I       G01                                    638000          3322.916667                360                           358                                              6      0          0          0.25                                     6.25 Glendale                                      CA         91208     Single Family                                 638000               20060301         75.50                    No MI                    100015000000000000             2.25                20130201                      11.25       2                 2             First Lien         N            Y           84         Prepay            360              84          N           20360201           AFL2
      GROUP I       G01                                     85000          486.9791667                360                           358                                          6.625      0          0          0.25                                    6.875 Washington                                    DC         20008     Condominium                                    85000               20060301         38.64                    No MI                    100022000000000000             2.25                20130201                     11.875       2                 2             First Lien         N            Y           84          No_PP            360              84          N           20360201           AFL2
      GROUP I       G01                                    150000                812.5                360                           357                                          6.125      0          0         0.375                                      6.5 Woodinville                                   WA         98072     Condominium                                   150000               20060201         80.00                    No MI                    100022000000000000             2.25                20090101                       12.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360101           AFL2
     GROUP II       G03                                    446000          2322.916667                360                           358                                          5.875      0          0         0.375                                     6.25 FOUNTAIN HILLS                                AZ         85268     Single Family                                 446000               20060301         59.95                    No MI                    100038000000000000             2.25                20110201                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    424900          2301.541667                360                           357                                          6.125      0          0         0.375                                      6.5 NORTH LAS VEGAS                               NV         89085     PUD                                           424900               20060201         79.99                    No MI                    100070000000000000             2.25                20110101                       11.5     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           ADN1
     GROUP II       G01                                    114000                  665                360                           358                                          6.625      0          0         0.375                                        7 MODESTO                                       CA         95356     Single Family                                 114000               20060301         31.67                    No MI                    100147000000000000             2.25                20110201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    140000          772.9166667                360                           359                                           6.25      0          0         0.375                                    6.625 TEMPE                                         AZ         85283     Single Family                                 140000               20060401         58.33                    No MI                    100038000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                    108400              711.375                360                           358                                            7.5      0          0         0.375                                    7.875 LAS VEGAS                                     NV         89103     Condominium                                   108400               20060301         80.00                    No MI                    100070000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    768000                 4240                360                           359                                           6.25      0          0         0.375                                    6.625 DENVER                                        CO         80202     Condominium                                   768000               20060401         60.00                    No MI                    100038000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    600000                 3375                360                           358                                          6.375      0          0         0.375                                     6.75 ARVADA                                        CO         80002     PUD                                           600000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    520000          2979.166667                360                           359                                            6.5      0          0         0.375                                    6.875 SANTA  ANA                                    CA         92701     Single Family                                 520000               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    425000          2346.354167                360                           359                                           6.25      0          0         0.375                                    6.625 NAPLES                                        FL         34110     Single Family                                 425000               20060401         53.13                    No MI                    100038000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G04                                 444533.78              2943.05                360                           351                                          6.625      0          0          0.25                                    6.875 The Woodlands                                 TX         77381     PUD                                           448000               20050801         80.00                    No MI                    100022000000000000             2.25                20150701                     11.875     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20350701           AFL2
     GROUP II       G02                                    368000                 2070                360                           359                                            6.5      0          0          0.25                                     6.75 Tustin                                        CA         92782     Condominium                                   368000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.75       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G04                                 583017.14              3843.04                360                           356                                          6.625      0          0          0.25                                    6.875 East Hampton                                  NY         11937     Single Family                                 585000               20060101         60.00                    No MI                    100022000000000000             2.25                20151201                     11.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351201           AFL2
     GROUP II       G04                                    347200          1699.833333                360                           357                                          5.625      0          0          0.25                                    5.875 Rialto                                        CA         92377     Single Family                                 347200               20060201         80.00                    No MI                    100022000000000000             2.25                20160101                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           AFL2
     GROUP II       G04                                    595000             3346.875                360                           355                                            6.5      0          0          0.25                                     6.75 Astoria                                       NY         11102     2-4 Family                                    595000               20051201         70.00                    No MI                    100022000000000000             2.25                20151101                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           AFL2
     GROUP II       G04                                 213496.02              1459.86                360                           357                                              7      0          0          0.25                                     7.25 SCHROON                                       NY         12858     Single Family                                 214000               20060201         64.85                    No MI                    100022000000000000             2.25                20160101                      12.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           AFL2
     GROUP II       G04                                    636000                 3445                360                           357                                           6.25      0          0          0.25                                      6.5 Fullerton                                     CA         92832     Single Family                                 636000               20060201         70.67                    No MI                    100022000000000000             2.25                20160101                       11.5       2                2.25           First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G04                                 348769.28              2239.17                360                           357                                          6.375      0          0          0.25                                    6.625 Placentia                                     CA         92870     Single Family                                 349700               20060201         57.80                    No MI                    100022000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360101           AFL2
     GROUP II       G04                                    190400          1090.833333                360                           358                                          6.625      0          0          0.25                                    6.875 Littleton                                     CO         80127     PUD                                           190400               20060301         80.00                    No MI                    100022000000000000             2.25                20160201                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
      GROUP I       G01                                    600000               3937.5                360                           357                                            7.5      0          0         0.375                                    7.875 DENVER                                        CO         80220     Single Family                                 600000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     12.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    135000              815.625                360                           357                                          6.875      0          0         0.375                                     7.25 WILMINGTON                                    DE         19804     Single Family                                 135000               20060201         75.00                    No MI                    100038000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           ADN1
     GROUP II       G03                                    644000          3152.916667                360                           358                                            5.5      0          0         0.375                                    5.875 NORTH MASSAPEQUA                              NY         11758     Single Family                                 644000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     10.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    639600             3531.125                360                           357                                           6.25      0          0         0.375                                    6.625 YORBA LINDA                                   CA         92886     Single Family                                 639600               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    449600               2950.5                360                           357                                            7.5      0          0         0.375                                    7.875 BOROUGH OF OAKLAND                            NJ         7436      Single Family                                 449600               20060201         80.00                    No MI                    100059000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    496000          2893.333333                360                           358                                          6.625      0          0         0.375                                        7 MIRA LOMA AREA                                CA         91752     Single Family                                 496000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    160000          1016.666667                360                           358                                           7.25      0          0         0.375                                    7.625 INDIO                                         CA         92201     2-4 Family                                    160000               20060301         44.44                    No MI                    100083000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           ADN1
     GROUP II       G03                                    448000          2566.666667                360                           358                                            6.5      0          0         0.375                                    6.875 PHILADELPHIA                                  PA         19128     Single Family                                 448000               20060301         80.00                    No MI                    100059000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    511472          3090.143333                360                           358                                          6.875      0          0         0.375                                     7.25 FONTANA                                       CA         92336     Single Family                                 511472               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     99000              680.625                360                           357                                          7.875      0          0         0.375                                     8.25 INDIANAPOLIS                                  IN         46201     2-4 Family                                     99000               20060201         90.00               United Guaranty               010010400000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    350400               1861.5                360                           359                                          6.125      0          0          0.25                                    6.375 N Hollywood                                   CA         91602     Condominium                                   350400               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    315200          1641.666667                360                           358                                              6      0          0          0.25                                     6.25 Goose Creek                                   SC         29445     PUD                                           315200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    504000               2887.5                360                           357                                            6.5      0          0         0.375                                    6.875 SAN JOSE                                      CA         95128     Condominium                                   504000               20060201         80.00                    No MI                    100332000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    157500            1082.8125                360                           358                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89128     Condominium                                   157500               20060301         90.00                     PMI                     100038000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 519999.67          3141.664673                360                           357                                          6.875      0          0         0.375                                     7.25 INCLINE VILLAGE                               NV         89451     Single Family                                 520000               20060201         80.00                    No MI                    100332000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    650000          3723.958333                360                           358                                            6.5      0          0         0.375                                    6.875 (SANTA ANA AREA)                              CA         92705     Single Family                                 650000               20060301         48.15                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    180000               1237.5                360                           357                                          7.875      0          0         0.375                                     8.25 CHICAGO                                       IL         60639     Single Family                                 180000               20060201         90.00                GE Capital MI                100202000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    650000          3927.083333                360                           357                                          6.875      0          0         0.375                                     7.25 CHARLESTOWN                                   MA         2129      Single Family                                 650000               20060201         78.41                    No MI                    100292000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 427799.99           2584.62494                360                           357                                          6.875      0          0         0.375                                     7.25 MANALAPAN                                     NJ         7726      Single Family                                 428000               20060201         80.00                    No MI                    100050000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    262000             1391.875                360                           358                                              6      0          0         0.375                                    6.375 BROOKLYN                                      NY         11207     2-4 Family                                    262000               20060301         60.23                    No MI                    100038000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    152000          839.1666667                360                           358                                           6.25      0          0         0.375                                    6.625 PLYMOUTH                                      MA         2360      Condominium                                   152000               20060301         72.38                    No MI                    100210000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    950000          5442.708333                360                           358                                            6.5      0          0         0.375                                    6.875 PENNINGTON                                    NJ         8534      Single Family                                 950000               20060301         50.00                    No MI                    100231000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    256000                 1440                360                           358                                            6.5      0          0          0.25                                     6.75 College Park                                  MD         20740     Single Family                                 256000               20060301         80.00                    No MI                    123219000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 469230.96              3179.96                360                           358                                          6.875      0          0          0.25                                    7.125 North Hollywood                               CA         91602     Single Family                                 472000               20060301         63.78                    No MI                    100022000000000000             2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 208478.89              1443.52                360                           357                                          7.125      0          0          0.25                                    7.375 Phoenix                                       AZ         85051     Single Family                                 209000               20060201         95.00                GE Capital MI                100022000000000000             2.25                20110101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 354795.83              1932.56                360                           350                                           4.75      0          0          0.25                                        5 CORVALLIS                                     OR         97330     Single Family                                 360000               20050701         80.00                    No MI                    100106000000000000             2.75                20060601                         11       2                 2             First Lien         N            N            0          No_PP            360              12          N           20350601           ADN1
      GROUP I       G01                                     94500                  630                360                           359                                          7.625      0          0         0.375                                        8 PHOENIXVILLE                                  PA         19460     Single Family                                  94500               20060401         90.00                     PMI                     100231000000000000             2.25                20110301                         13      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    552500          3222.916667                360                           357                                          6.625      0          0         0.375                                        7 RIVERWOODS                                    IL         60015     Single Family                                 552500               20060201         71.29                    No MI                    100038000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    550000          3322.916667                360                           357                                          6.875      0          0         0.375                                     7.25 GLENVIEW                                      IL         60025     Single Family                                 550000               20060201         57.89                    No MI                    100038000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    561600               3217.5                360                           358                                            6.5      0          0         0.375                                    6.875 BAILEY                                        CO         80421     Single Family                                 561600               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    772500            4345.3125                360                           358                                          6.375      0          0         0.375                                     6.75 WESTLAKE VILLAGE                              CA         91361     PUD                                           772500               20060301         75.00                    No MI                    100302000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    494000          3036.041667                360                           357                                              7      0          0         0.375                                    7.375 WESTWOOD                                      NJ         7675      Single Family                                 494000               20060201         83.73               Radian Guaranty               100050000000000000             2.25                20110101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    476000          2578.333333                360                           358                                          6.125      0          0         0.375                                      6.5 SAN DIEGO                                     CA         92120     Single Family                                 476000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 567846.17          3075.833421                360                           358                                          6.125      0          0         0.375                                      6.5 FOUNTAIN VALLEY                               CA         92708     Single Family                                 568000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    467910          3168.140625                360                           357                                           7.75      0          0         0.375                                    8.125 HOBOKEN                                       NJ         7030      Condominium                                   467910               20060201         90.16                GE Capital MI                010002900000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    560000                 3500                360                           358                                          7.125      0          0         0.375                                      7.5 LEMONT                                        IL         60439     Single Family                                 560000               20060301         79.43                    No MI                    100262000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    475850          2627.088542                360                           358                                           6.25      0          0         0.375                                    6.625 SIMI VALLEY                                   CA         93063     Single Family                                 475850               20060301         75.00                    No MI                    100031000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    160000                  900                360                           357                                          6.375      0          0         0.375                                     6.75 CHICAGO                                       IL         60641     Single Family                                 160000               20060201         47.76                    No MI                    100038000000000000             2.25                20110101                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 511973.33          2773.188871                360                           358                                          6.125      0          0         0.375                                      6.5 PLACENTIA                                     CA         92870     Condominium                                   512000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           ADN1
     GROUP II       G01                                    240000                 1500                360                           359                                          7.125      0          0         0.375                                      7.5 CALEXICO                                      CA         92231     2-4 Family                                    240000               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                 518775.68              3547.32                360                           357                                          6.875      0          0         0.375                                     7.25 HERNDON                                       VA         20170     PUD                                           520000               20060201         80.00                    No MI                    100062000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                     73600          490.6666667                360                           358                                          7.625      0          0         0.375                                        8 BRUNSWICK                                     GA         31525     Single Family                                  73600               20060301         80.00                    No MI                    010003800000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 475325.93              3410.12                360                           358                                          7.375      0          0         0.375                                     7.75 WEST BLOOMFIELD                               MI         48322     Single Family                                 476000               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    444000              2543.75                360                           358                                            6.5      0          0         0.375                                    6.875 CHICAGO                                       IL         60622     2-4 Family                                    444000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    183900              1072.75                360                           358                                          6.625      0          0         0.375                                        7 MESA                                          AZ         85207     Single Family                                 183900               20060301         79.99                    No MI                    100038000000000000             2.25                20110201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    552000                 3335                360                           358                                          6.875      0          0         0.375                                     7.25 CHICAGO                                       IL         60015     Single Family                                 552000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G02                                    276000              1581.25                360                           358                                          6.625      0          0          0.25                                    6.875 Palmdale                                      CA         93552     Single Family                                 276000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                     79000          427.9166667                360                           352                                          6.125      0          0         0.375                                      6.5 Largo                                         FL         33770     Condominium                                    79000               20050901         69.00                    No MI                                                   2.25                20150801                         13       2                 0             First Lien         N            Y           120         No_PP            360             120          N           20350801           ADN1
     GROUP II       G01                                    506000               3162.5                360                           358                                          7.125      0          0         0.375                                      7.5 YORBA LINDA                                   CA         92886     2-4 Family                                    506000               20060301         72.29                    No MI                    100038000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                  499999.4          2968.746438                360                           358                                           6.75      0          0         0.375                                    7.125 ELBURN                                        IL         60119     Single Family                                 500000               20060301         80.00                    No MI                    100105000000000000             2.25                20110201                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    520000          2816.666667                360                           358                                          6.125      0          0         0.375                                      6.5 SEAFORD                                       NY         11783     Single Family                                 520000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    447930          2659.584375                360                           359                                           6.75      0          0         0.375                                    7.125 FT. WASHINGTON                                MD         20744     PUD                                           447930               20060401         77.23                    No MI                    100038000000000000             2.25                20110301                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    620000          3422.916667                360                           358                                           6.25      0          0         0.375                                    6.625 HINGHAM                                       MA         2043      Single Family                                 620000               20060301         56.36                    No MI                    010023100000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 145025.68          921.5173417                360                           358                                           7.25      0          0         0.375                                    7.625 MIAMI                                         FL         33032     PUD                                           145050               20060301         79.97                    No MI                    100258000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    556600              3478.75                360                           359                                          7.125      0          0         0.375                                      7.5 ASHBURN                                       VA         20147     PUD                                           556600               20060401         79.97                    No MI                    100038000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G01                                 452178.74              2863.27                360                           358                                          6.125      0          0         0.375                                      6.5 LAWNDALE                                      CA         90260     2-4 Family                                    453000               20060301         52.98                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 377659.13              2165.43                360                           340                                          5.125      0          0          0.25                                    5.375 SANTA ROSA                                    FL         32413     PUD                                           389000               20040901         49.55                    No MI                    100106000000000000             2.75                20060801                      9.375     1.875               2             First Lien         N            N            0          No_PP            360              24          N           20340801           ADN1
     GROUP II       G03                                    600000                 3125                360                           358                                          5.875      0          0         0.375                                     6.25 MANHATTAN BEACH                               CA         90266     Single Family                                 600000               20060301         42.86                    No MI                    100302000000000000             2.25                20110201                      11.25      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G02                                    436000                 2725                360                           358                                          7.125      0          0         0.375                                      7.5 BELL GARDENS                                  CA         90201     2-4 Family                                    436000               20060301         80.00                    No MI                    100332000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    328000          1879.166667                360                           359                                          6.625      0          0          0.25                                    6.875 San Bernardino                                CA         92404     Single Family                                 328000               20060401         72.89                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 290267.68              1957.15                360                           359                                          6.875      0          0          0.25                                    7.125 Concord                                       CA         94521     Single Family                                 290500               20060401         70.00                    No MI                    100022000000000000             2.25                20110301                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    648000                 3915                360                           358                                              7      0          0          0.25                                     7.25 SAN LEANDRO                                   CA         94577     2-4 Family                                    648000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 139299.05                884.9                360                           355                                           6.25      0          0          0.25                                      6.5 VALLEY STREAM                                 NY         11580     CO-OP                                         140000               20051201         80.00                    No MI                    100014000000000000             2.25                20121101                       11.5       2                 1             First Lien         N            N            0          No_PP            360              84          N           20351101           ADN1
      GROUP I       G01                                   1159000            6157.1875                360                           352                                          6.125      0          0          0.25                                    6.375 SOMERS                                        MT         59932     Single Family                                1159000               20050901         74.77                    No MI                    100014000000000000             2.25                20080801                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20350801           ADN1
      GROUP I       G01                                    460700           2735.40625                360                           358                                          6.875      0          0          0.25                                    7.125 TEMECULA                                      CA         92562     Single Family                                 460700               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 140699.99          806.0936927                360                           358                                          6.625      0          0          0.25                                    6.875 MIAMI                                         FL         33166     Condominium                                   140700               20060301         79.99                    No MI                    100014000000000000              2.5                20080201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360201           ADN1
      GROUP I       G01                                    248000          1601.666667                360                           358                                            7.5      0          0          0.25                                     7.75 BAKERSFIELD                                   CA         93308     Single Family                                 248000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.75      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    428000          2362.916667                360                           356                                          6.375      0          0          0.25                                    6.625 TORRANCE                                      CA         90502     Single Family                                 428000               20060101         80.00                    No MI                    100014000000000000             2.25                20081201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20351201           ADN1
      GROUP I       G01                                  594823.8          3160.001438                360                           358                                          6.125      0          0          0.25                                    6.375 SANTA CLARITA                                 CA         91354     PUD                                           595200               20060301         79.99                    No MI                    100014000000000000              2.5                20080201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    372000                 2015                360                           358                                           6.25      0          0          0.25                                      6.5 WINCHESTER                                    CA         92596     Single Family                                 372000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    758000          4105.833333                360                           357                                           6.25      0          0          0.25                                      6.5 EUGENE                                        OR         97401     Single Family                                 758000               20060201         68.91                    No MI                    100014000000000000             2.25                20090101                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360101           ADN1
     GROUP II       G01                                    171700          876.3854167                360                           357                                          5.875      0          0          0.25                                    6.125 Chino Valley                                  AZ         86323     PUD                                           171700               20060201         79.99                    No MI                    100022000000000000             2.25                20110101                     11.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 292283.26              1955.99                360                           353                                           6.75      0          0          0.25                                        7 JAMAICA                                       NY         11434     Single Family                                 294000               20051001         80.00                    No MI                    100014000000000000              2.5                20070901                         13       2                 1             First Lien         N            N            0         Prepay            360              24          N           20350901           ADN1
     GROUP II       G02                                 227939.01          1044.720463                360                           354                                           5.25      0          0          0.25                                      5.5 GRIDLEY                                       CA         95948     Single Family                                 227950               20051101         79.99                    No MI                    100060000000000000             2.25                20101001                       10.5      2.25               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                 524999.98          3007.812385                360                           358                                          6.625      0          0          0.25                                    6.875 SAN JOSE                                      CA         95148     Single Family                                 525000               20060301         75.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    184000          996.6666667                360                           358                                           6.25      0          0          0.25                                      6.5 OLIVEHURST                                    CA         95961     Single Family                                 184000               20060301         80.00                    No MI                    100014000000000000              2.5                20080201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           ADN1
      GROUP I       G01                                    527200          2910.583333                360                           357                                          6.375      0          0          0.25                                    6.625 FREMONT                                       CA         94555     Single Family                                 527200               20060201         80.00                    No MI                    100014000000000000             2.25                20090101                     12.625      2.25               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           ADN1
      GROUP I       G01                                    460000          2491.666667                360                           358                                           6.25      0          0          0.25                                      6.5 SACRAMENTO                                    CA         95835     Single Family                                 460000               20060301         77.97                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                 523999.99          3165.833273                360                           358                                              7      0          0          0.25                                     7.25 MILPITAS                                      CA         95035     Single Family                                 524000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      13.25       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    576000                 3300                360                           358                                          6.625      0          0          0.25                                    6.875 TRACY                                         CA         95377     Single Family                                 576000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
      GROUP I       G01                                    252000               1417.5                360                           358                                            6.5      0          0          0.25                                     6.75 STOCKTON                                      CA         95210     Single Family                                 252000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75      2.25               1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
     GROUP II       G04                                    432000                 2385                360                           358                                          6.375      0          0          0.25                                    6.625 MESA                                          AZ         85212     PUD                                           432000               20060301         80.00                    No MI                    100014000000000000             2.25                20160201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP II       G01                                    316000          1711.666667                360                           358                                           6.25      0          0          0.25                                      6.5 TRACY                                         CA         95376     Single Family                                 316000               20060301         65.83                    No MI                    100014000000000000             2.25                20110201                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 272999.99          1564.062443                360                           358                                          6.625      0          0          0.25                                    6.875 BORING                                        OR         97009     Single Family                                 273000               20060301         76.90                    No MI                    100014000000000000             2.25                20130201                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              84          N           20360201           ADN1
      GROUP I       G01                                    352000          1906.666667                360                           358                                           6.25      0          0          0.25                                      6.5 LOS BANOS                                     CA         93635     Single Family                                 352000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              36          N           20360201           ADN1
      GROUP I       G01                                    222500            1251.5625                360                           358                                            6.5      0          0          0.25                                     6.75 FRESNO                                        CA         93704     Single Family                                 224000               20060301         80.00                    No MI                    100014000000000000             2.25                20090201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ADN1
     GROUP II       G02                                 193869.89              1228.75                360                           357                                           6.25      0          0          0.25                                      6.5 Capitol Heights                               MD         20743     PUD                                           194400               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    296100           1696.40625                360                           359                                            6.5      0          0         0.375                                    6.875 Surprise                                      AZ         85379     PUD                                           296100               20060401         79.99                    No MI                    100189000000000000             2.25                20110301                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 403721.04              2255.75                360                           350                                              5      0          0          0.25                                     5.25 MANCHESTER CENTER                             VT         5255      Single Family                                 408500               20050701         72.17                    No MI                    100106000000000000             2.75                20060601                      11.25       2                 2             First Lien         N            N            0          No_PP            360              12          N           20350601           ADN1
     GROUP II       G03                                  599942.5          2874.724479                360                           354                                          5.375      0          0         0.375                                     5.75 HAUPPAUGE                                     NY         11788     Single Family                                 600000               20051101         74.07                    No MI                    100038000000000000             2.25                20101001                      10.75      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 430720.32              2732.12                360                           357                                          6.125      0          0         0.375                                      6.5 SOUTH BOSTON                                  MA         2127      Condominium                                   432250               20060201         65.00                    No MI                    100038000000000000             2.25                20110101                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    597600              3299.25                360                           356                                           6.25      0          0         0.375                                    6.625 REDWOOD SHORES                                CA         94065     PUD                                           597600               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    545000          3008.854167                360                           357                                           6.25      0          0         0.375                                    6.625 CARLSBAD                                      CA         92011     PUD                                           545000               20060201         64.88                    No MI                    100038000000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    160200             1101.375                360                           356                                          7.875      0          0         0.375                                     8.25 TOWNSHIP OFVOORHEES                           NJ         8043      Condominium                                   160200               20060101         89.00                GE Capital MI                100285000000000000             2.25                20101201                      13.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    539800            3542.4375                360                           356                                            7.5      0          0         0.375                                    7.875 BREA                                          CA         92821     Single Family                                 540000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    838800             4630.875                360                           357                                           6.25      0          0         0.375                                    6.625 COHASSET                                      MA         2025      Single Family                                 838800               20060201         60.00                    No MI                    010003800000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    239400                 1596                360                           357                                          7.625      0          0         0.375                                        8 MILWAUKEE                                     WI         53216     2-4 Family                                    239400               20060201         90.00                     PMI                     100038000000000000             2.25                20110101                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 648140.12              4002.16                360                           357                                          5.875      0          0         0.375                                     6.25 LAKE FOREST                                   CA         92630     2-4 Family                                    650000               20060201         59.09                    No MI                    100038000000000000             2.25                20110101                      11.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 197246.62              1284.22                360                           356                                          6.375      0          0         0.375                                     6.75 CHICAGO                                       IL         60644     2-4 Family                                    198000               20060101         75.00                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 648226.03              4108.44                360                           357                                          6.125      0          0         0.375                                      6.5 ST. CHARLES                                   IL         60175     Single Family                                 650000               20060201         50.98                    No MI                    100038000000000000             2.25                20110101                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    480000                 2650                360                           356                                           6.25      0          0         0.375                                    6.625 AURORA                                        CO         80016     PUD                                           480000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    384000                 2560                360                           357                                          7.625      0          0         0.375                                        8 DENVER                                        CO         80209     Single Family                                 384000               20060201         79.83                    No MI                    100409000000000000             2.25                20110101                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 515962.83          3224.767688                360                           357                                          7.125      0          0         0.375                                      7.5 BURSON                                        CA         95225     Single Family                                 518500               20060201         78.56                    No MI                    100147000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    540000                 3150                360                           356                                          6.625      0          0         0.375                                        7 SURFSIDE                                      FL         33154     Single Family                                 540000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20351201           ADN1
     GROUP II       G01                                 379148.64              2657.02                360                           357                                          7.125      0          0         0.375                                      7.5 BELLMORE                                      NY         11710     Single Family                                 380000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                  479999.5          3049.996823                360                           357                                           7.25      0          0         0.375                                    7.625 HENDERSONVILLE                                NC         28739     Single Family                                 480000               20060201         80.00                    No MI                    010005900000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    687975            4013.1875                360                           357                                          6.625      0          0         0.375                                        7 HINSDALE                                      IL         60521     PUD                                           690000               20060201         60.00                    No MI                    100160000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 129514.54               811.03                360                           356                                              6      0          0         0.375                                    6.375 HUGHSON                                       CA         95326     Single Family                                 130000               20060101         49.62                    No MI                    100147000000000000             2.25                20101201                     11.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    441000            2342.8125                360                           357                                              6      0          0         0.375                                    6.375 SPRING LAKE                                   NJ         7762      Single Family                                 441000               20060201         40.38                    No MI                    100038000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                  94422.41          599.9757302                360                           356                                           7.25      0          0         0.375                                    7.625 TRENTON                                       NJ         8610      Single Family                                  94500               20060101         90.00                GE Capital MI                010007500000000000             2.25                20101201                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    445000             2503.125                360                           357                                          6.375      0          0         0.375                                     6.75 SCOTTSDALE                                    AZ         85254     Single Family                                 445000               20060201         69.97                    No MI                    100038000000000000             2.25                20110101                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    488000               2897.5                360                           357                                           6.75      0          0         0.375                                    7.125 FONTANA                                       CA         92336     Single Family                                 488000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                  89767.73               660.02                360                           357                                          7.625      0          0         0.375                                        8 COLUMBUS                                      OH         43085     Condominium                                    89950               20060201         89.95                GE Capital MI                100146000000000000             2.25                20110101                         13     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    480000                 3250                360                           357                                           7.75      0          0         0.375                                    8.125 MIAMI                                         FL         33131     Condominium                                   480000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    438000             2418.125                360                           359                                           6.25      0          0         0.375                                    6.625 LAKE FOREST                                   CA         92630     Single Family                                 438000               20060401         63.94                    No MI                    100038000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    450400          2721.166667                360                           357                                          6.875      0          0         0.375                                     7.25 GARDEN GROVE                                  CA         92840     Single Family                                 450400               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    330000             2028.125                360                           358                                              7      0          0         0.375                                    7.375 FT. MYERS                                     FL         33908     PUD                                           330000               20060301         70.21                    No MI                    100061000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G02                                 281357.54              1826.46                360                           359                                            6.5      0          0          0.25                                     6.75 Mckinney                                      TX         75070     PUD                                           281600               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 416291.12          2211.546575                360                           359                                          6.125      0          0          0.25                                    6.375 Hialeah                                       FL         33018     Single Family                                 417000               20060401         66.19                    No MI                    100022000000000000             2.25                20110301                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  88314.08               537.13                360                           359                                          5.875      0          0          0.25                                    6.125 Fort Myers                                    FL         33916     Single Family                                  88400               20060401         65.00                    No MI                    100022000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    248000          1446.666667                360                           359                                           6.75      0          0          0.25                                        7 Modesto                                       CA         95358     Single Family                                 248000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    226000             1200.625                360                           359                                              6      0          0         0.375                                    6.375 West Palm Beach                               FL         33413     Single Family                                 226000               20060401         80.00                    No MI                    100022000000000000             2.25                20090301                     12.375       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                    344000                 2150                360                           359                                           7.25      0          0          0.25                                      7.5 Milpitas                                      CA         95035     PUD                                           344000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    323000          1581.354167                360                           359                                          5.625      0          0          0.25                                    5.875 Canyon Country                                CA         91387     Condominium                                   323000               20060401         76.90                    No MI                    100022000000000000             2.25                20110301                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    297550          1797.697917                360                           359                                              7      0          0          0.25                                     7.25 Chesterfield                                  MO         63017     PUD                                           297550               20060401         79.99                    No MI                    100022000000000000             2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    202000             1073.125                360                           355                                              6      0          0         0.375                                    6.375 CHICAGO                                       IL         60639     2-4 Family                                    202000               20051201         46.44                    No MI                    100038000000000000             2.25                20101101                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    705000            4039.0625                360                           356                                            6.5      0          0         0.375                                    6.875 NORTH BERGEN                                  NJ         7047      Condominium                                   705000               20060101         60.00                    No MI                    100038000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                     92400              548.625                360                           355                                           6.75      0          0         0.375                                    7.125 NEWPORT NEWS                                  VA         23605     Single Family                                  92400               20051201         72.19                    No MI                    100151000000000000             2.25                20101101                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 444231.86              2644.18                360                           354                                            5.5      0          0         0.375                                    5.875 LOWELL                                        MA         1852      Single Family                                 447000               20051101         71.41                    No MI                    010005900000000000               3                 20101001                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G01                                 447877.39          2659.272003                360                           356                                           6.75      0          0         0.375                                    7.125 BOSTON (EAST BOSTON)                          MA         2128      2-4 Family                                    448000               20060101         80.00                    No MI                    100210000000000000             2.25                20101201                     12.125     2.625               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    394400          2136.333333                360                           359                                           6.25      0          0          0.25                                      6.5 Sykesville                                    MD         21784     Single Family                                 394400               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 518311.62              3635.92                360                           356                                          7.125      0          0         0.375                                      7.5 GARDENA                                       CA         90247     Single Family                                 520000               20060101         74.29                    No MI                    100038000000000000             2.25                20101201                       12.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 899262.27              5987.73                360                           359                                           6.75      0          0          0.25                                        7 Alexandria                                    VA         22307     Single Family                                 900000               20060401         74.69                    No MI                    100022000000000000             2.25                20110301                         12     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  353995.3           1733.10199                360                           356                                            5.5      0          0         0.375                                    5.875 BRONX                                         NY         10466     2-4 Family                                    354000               20060101         73.44                    No MI                    100164000000000000             2.25                20101201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    350000          1932.291667                360                           359                                          6.375      0          0          0.25                                    6.625 Patterson                                     CA         95363     Single Family                                 350000               20060401         78.65                    No MI                    100022000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    500000          2708.333333                360                           356                                          6.125      0          0         0.375                                      6.5 DENVER                                        CO         80218     Single Family                                 500000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                  80878.72               513.56                360                           355                                          6.125      0          0         0.375                                      6.5 LAKELAND,                                     FL         33813     PUD                                            81250               20051201         67.15                    No MI                    100104000000000000             2.25                20101101                       11.5     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20351101           ADN1
     GROUP II       G01                                  80878.72               513.56                360                           355                                          6.125      0          0         0.375                                      6.5 LAKELAND,                                     FL         33813     PUD                                            81250               20051201         67.15                    No MI                    100104000000000000             2.25                20101101                       11.5     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20351101           ADN1
     GROUP II       G01                                    230000          1126.041667                360                           356                                            5.5      0          0         0.375                                    5.875 MONROVIA                                      CA         91016     Single Family                                 230000               20060101         44.66                    No MI                    100302000000000000             2.25                20101201                     10.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    148500              928.125                360                           355                                          7.125      0          0         0.375                                      7.5 BONNEY LAKE                                   WA         98390     Single Family                                 148500               20051201         90.00                GE Capital MI                100301000000000000             2.25                20101101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    572000               3217.5                360                           356                                          6.375      0          0         0.375                                     6.75 YONKERS                                       NY         10705     Single Family                                 572000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    649007          4123.898646                360                           356                                           7.25      0          0         0.375                                    7.625 LOS ALAMITOS AREA                             CA         90720     Single Family                                 649007               20060101         71.32                    No MI                    100038000000000000             2.25                20101201                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    630000             3740.625                360                           359                                           6.75      0          0         0.375                                    7.125 FISHERS                                       IN         46038     PUD                                           630000               20060401         74.12                    No MI                    010003800000000000             2.25                20110301                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    515000          3111.458333                360                           356                                          6.875      0          0         0.375                                     7.25 LEWES                                         DE         19958     Single Family                                 515000               20060101         71.03                    No MI                    100038000000000000             2.25                20101201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G02                                    217150           1221.46875                360                           357                                            6.5      0          0          0.25                                     6.75 Mount Juliet                                  TN         37122     PUD                                           217150               20060201         79.98                    No MI                    100022000000000000             2.25                20110101                      11.75     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    224000                 1400                360                           357                                           7.25      0          0          0.25                                      7.5 Kissimmee                                     FL         34758     PUD                                           224000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 244099.52              1507.28                360                           357                                              6      0          0          0.25                                     6.25 Oxon Hill                                     MD         20745     PUD                                           244800               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    224800          1287.916667                360                           357                                          6.625      0          0          0.25                                    6.875 Snoqualmie                                    WA         98065     Condominium                                   224800               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    185000             1040.625                360                           357                                            6.5      0          0          0.25                                     6.75 Sacramento                                    CA         95829     Single Family                                 185000               20060201         45.12                    No MI                    100022000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 109700.03               695.27                360                           357                                           6.25      0          0          0.25                                      6.5 Batavia                                       NY         14020     Single Family                                 110000               20060201         73.33                    No MI                    100022000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                    468000              2681.25                360                           354                                          6.625      0          0          0.25                                    6.875 Rosemead                                      CA         91770     Single Family                                 468000               20051101         80.00                    No MI                    100022000000000000             2.25                20101001                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351001           AFL2
     GROUP II       G03                                    446150          2741.963542                360                           356                                              7      0          0         0.375                                    7.375 SAN DIEGO                                     CA         92117     Single Family                                 446250               20060101         75.00                    No MI                    100038000000000000             2.25                20101201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 488466.94          2747.626538                360                           356                                          6.375      0          0         0.375                                     6.75 CHULA VISTA                                   CA         91910     Single Family                                 489000               20060101         75.00                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    200000                 1125                360                           358                                          6.375      0          0         0.375                                     6.75 INDIO                                         CA         92201     Single Family                                 200000               20060301         65.57                    No MI                    100038000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    475000          2473.958333                360                           355                                          5.875      0          0         0.375                                     6.25 DANVERS                                       MA         1923      Single Family                                 475000               20051201         60.90                    No MI                    010007000000000000             2.25                20101101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                    366000                 1830                360                           357                                          5.625      0          0         0.375                                        6 CONCORD                                       MA         1742      2-4 Family                                    366000               20060201         30.50                    No MI                    010003800000000000               5                 20110101                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    104000                  650                360                           356                                          7.125      0          0         0.375                                      7.5 PHILADELPHIA                                  PA         19135     Single Family                                 104000               20060101         80.00                    No MI                    100087000000000000             2.25                20101201                       12.5     4.625               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    460000          2827.083333                360                           355                                              7      0          0         0.375                                    7.375 MODESTO                                       CA         95355     Single Family                                 460000               20051201         80.00                    No MI                    100147000000000000             2.25                20101101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 417597.63          2566.485434                360                           355                                              7      0          0         0.375                                    7.375 CHICAGO                                       IL         60630     Single Family                                 420000               20051201         80.00                    No MI                    100038000000000000             2.25                20101101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    590000          3072.916667                360                           356                                          5.875      0          0         0.375                                     6.25 FUQUAY VARINA                                 NC         27526     Single Family                                 590000               20060101         69.41                    No MI                    010018900000000000             2.25                20101201                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    428800          2501.333333                360                           357                                           6.75      0          0          0.25                                        7 Chicago                                       IL         60618     2-4 Family                                    428800               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    256000          1386.666667                360                           357                                           6.25      0          0          0.25                                      6.5 Everett                                       WA         98203     Single Family                                 256000               20060201         78.77                    No MI                    100022000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    174950          947.6458333                360                           357                                           6.25      0          0          0.25                                      6.5 Saint Petersburg                              FL         33707     Single Family                                 174950               20060201         69.98                    No MI                    100022000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    183200          1068.666667                360                           357                                           6.75      0          0          0.25                                        7 East Windsor                                  CT         6088      Single Family                                 183200               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                         12       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                 499999.99          2864.583276                360                           357                                          6.625      0          0          0.25                                    6.875 Los Angeles                                   CA         90041     Single Family                                 500000               20060201         78.13                    No MI                    100022000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    472000          2310.833333                360                           356                                            5.5      0          0         0.375                                    5.875 GAINESVILLE                                   VA         20155     PUD                                           472000               20060101         80.00                    No MI                    100038000000000000             2.75                20101201                     10.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    745000          4035.416667                360                           356                                          6.125      0          0         0.375                                      6.5 PHOENIX                                       AZ         85018     Single Family                                 745000               20060101         54.18                    No MI                    100038000000000000             2.25                20101201                       11.5     2.375               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 443377.75               2812.7                360                           356                                          6.125      0          0         0.375                                      6.5 ROSEMEAD                                      CA         91770     2-4 Family                                    445000               20060101         63.57                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 460114.04              3188.16                360                           356                                              7      0          0         0.375                                    7.375 HAWTHORN WOODS                                IL         60047     Single Family                                 461600               20060101         80.00                    No MI                    100214000000000000             2.25                20101201                     12.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    510000             2709.375                360                           356                                              6      0          0         0.375                                    6.375 DURANGO                                       CO         81301     PUD                                           510000               20060101         64.97                    No MI                    100038000000000000             2.25                20101201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                  112319.2            737.09475                360                           356                                            7.5      0          0         0.375                                    7.875 CALUMET CITY                                  IL         60409     Single Family                                 112500               20060101         90.00               United Guaranty               100038000000000000             2.25                20101201                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    161000          872.0833333                360                           356                                          6.125      0          0         0.375                                      6.5 ARVADA                                        CO         80003     Single Family                                 161000               20060101         78.16                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 372848.03              2518.02                360                           357                                           6.75      0          0         0.375                                    7.125 SCITUATE                                      MA         2066      Single Family                                 373750               20060201         65.00                    No MI                    100292000000000000             2.25                20110101                     12.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    143900              899.375                360                           356                                          7.125      0          0         0.375                                      7.5 MIAMI                                         FL         33196     Condominium                                   143900               20060101         79.99                    No MI                    100237000000000000             2.25                20101201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    105000              590.625                360                           356                                          6.375      0          0         0.375                                     6.75 YUMA                                          AZ         85365     Single Family                                 105000               20060101         79.80                    No MI                    100130000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    532000              3491.25                360                           356                                            7.5      0          0         0.375                                    7.875 MONTGOMERY VILLAGE                            MD         20886     PUD                                           532000               20060101         80.00                    No MI                    010024400000000000             2.25                20101201                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    227190            1419.9375                360                           356                                          7.125      0          0         0.375                                      7.5 NEW SMYRNA BEACH                              FL         32168     PUD                                           227190               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    596000          3228.333333                360                           356                                          6.125      0          0         0.375                                      6.5 WINDERMERE                                    FL         34786     Single Family                                 596000               20060101         80.00                    No MI                    100111000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    435400            2857.3125                360                           357                                            7.5      0          0         0.375                                    7.875 GLENWOOD SPRINGS                              CO         81601     Single Family                                 435400               20060201         73.18                    No MI                    100038000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 135006.04               856.45                360                           356                                          6.125      0          0         0.375                                      6.5 MOUNT PROSPECT                                IL         60056     Condominium                                   135500               20060101         77.43                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    472000               2802.5                360                           356                                           6.75      0          0         0.375                                    7.125 ALEXANDRIA                                    VA         22304     Condominium                                   472000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 485369.46              3401.68                360                           357                                          7.125      0          0         0.375                                      7.5 DORCHESTER                                    MA         2121      2-4 Family                                    486500               20060201         73.27                    No MI                    100038000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 584756.99          3350.170255                360                           358                                            6.5      0          0         0.375                                    6.875 WOODBRIDGE                                    VA         22193     Single Family                                 585000               20060301         78.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    320000          1666.666667                360                           357                                          5.875      0          0         0.375                                     6.25 SAN DIEGO                                     CA         92113     2-4 Family                                    320000               20060201         55.65                    No MI                    100038000000000000             2.25                20110101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 747801.95              4557.08                360                           357                                           5.75      0          0         0.375                                    6.125 CARLSBAD                                      CA         92009     PUD                                           750000               20060201         60.00                    No MI                    100038000000000000             2.25                20110101                     11.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    257000            1365.3125                360                           358                                          6.125      0          0          0.25                                    6.375 New Haven                                     CT         6512      Single Family                                 257000               20060301         78.12                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    303200                 1516                360                           358                                           5.75      0          0          0.25                                        6 Lake Stevens                                  WA         98258     Single Family                                 303200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         11       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    127972              799.825                360                           357                                          7.125      0          0         0.375                                      7.5 WOODHAVEN                                     MI         48183     Condominium                                   127972               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 459928.82          2874.555125                360                           357                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89131     PUD                                           460538               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    158600          875.6041667                360                           358                                           6.25      0          0         0.375                                    6.625 North Port                                    FL         34287     Single Family                                 158600               20060301         62.20                    No MI                    100418000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    300000               1812.5                360                           357                                          6.875      0          0         0.375                                     7.25 Surprise                                      AZ         85379     PUD                                           300000               20060201         79.73                    No MI                    100189000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    134264          769.2208333                360                           357                                            6.5      0          0         0.375                                    6.875 RIVERVIEW                                     FL         33569     PUD                                           134264               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                  553863.4          2538.540583                360                           352                                          5.125      0          0         0.375                                      5.5 CHARLOTTE                                     NC         28203     Single Family                                 557200               20050901         80.00                    No MI                    010013400000000000             2.25                20100801                       10.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20350801           ADN1
     GROUP II       G03                                    460000                 2300                360                           357                                          5.625      0          0         0.375                                        6 FONTANA                                       CA         92336     Single Family                                 460000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G04                                    650000          3588.541667                360                           359                                          6.375      0          0          0.25                                    6.625 Teaneck                                       NJ         7666      Single Family                                 650000               20060401         53.50                    No MI                    100022000000000000             2.25                20160301                     11.625     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360301           AFL2
     GROUP II       G03                                    540000                 3375                360                           354                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89128     Single Family                                 540000               20051101         79.41                    No MI                    100038000000000000             2.25                20101001                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    443992            2358.7075                360                           356                                              6      0          0         0.375                                    6.375 FONTANA                                       CA         92336     PUD                                           443992               20060101         79.04                    No MI                    100038000000000000             2.25                20101201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 119766.77          686.1637865                360                           355                                            6.5      0          0         0.375                                    6.875 CLERMONT                                      FL         34711     Single Family                                 120000               20051201         79.47                    No MI                    100038000000000000             2.25                20101101                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                    146970           903.253125                360                           354                                              7      0          0         0.375                                    7.375 MIAMI                                         FL         33125     Condominium                                   146970               20051101         90.00                     PMI                     100266000000000000             2.25                20101001                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351001           ADN1
     GROUP II       G01                                    221000          1058.958333                360                           355                                          5.375      0          0         0.375                                     5.75 FRANKLIN                                      MA         2056      Single Family                                 221000               20051201         65.00                    No MI                    100235000000000000             2.25                20101101                      10.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 624999.99          3450.520778                360                           355                                           6.25      0          0         0.375                                    6.625 FALLBROOK                                     CA         92028     Single Family                                 625000               20051201         78.73                    No MI                    100038000000000000             2.25                20101101                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    630000             3084.375                360                           355                                            5.5      0          0         0.375                                    5.875 MASSAPEQUA                                    NY         11758     Single Family                                 630000               20051201         77.54                    No MI                    100038000000000000             2.25                20101101                     10.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    445500              2598.75                360                           354                                          6.625      0          0         0.375                                        7 MIAMI BEACH                                   FL         33139     Condominium                                   445500               20051101         90.00                     PMI                     100266000000000000             2.25                20101001                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    435000            2401.5625                360                           356                                           6.25      0          0         0.375                                    6.625 LIVERMORE                                     CA         94550     Single Family                                 435000               20060101         59.18                    No MI                    100332000000000000             2.25                20101201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    269500               1347.5                360                           355                                          5.625      0          0         0.375                                        6 LAWRENCE                                      MA         1841      2-4 Family                                    269500               20051201         70.00                    No MI                    010003800000000000             2.25                20101101                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    700000          3645.833333                360                           355                                          5.875      0          0         0.375                                     6.25 NAPLES                                        FL         34108     Condominium                                   800000               20051201         57.14                    No MI                    100292000000000000             2.25                20101101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    434000          2260.416667                360                           357                                          5.875      0          0         0.375                                     6.25 JACKSONVILLE BEACH                            FL         32250     Single Family                                 434000               20060201         36.14                    No MI                    100038000000000000             2.25                20110101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    450000             2390.625                360                           357                                              6      0          0         0.375                                    6.375 NEW YORK                                      NY         10003     Condominium                                   450000               20060201         30.00                    No MI                    100231000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    624000                 3510                360                           356                                          6.375      0          0         0.375                                     6.75 CORAL GABLES                                  FL         33146     Single Family                                 624000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                 649552.67              4712.96                360                           359                                          7.625      0          0          0.25                                    7.875 Wilmette                                      IL         60091     Single Family                                 650000               20060401         50.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 446750.61          2559.508703                360                           355                                            6.5      0          0         0.375                                    6.875 AMITYVILLE                                    NY         11701     Single Family                                 448000               20051201         80.00                    No MI                    100038000000000000             2.25                20101101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    448000                 2660                360                           355                                           6.75      0          0         0.375                                    7.125 GLEN ELLYN                                    IL         60137     Single Family                                 448000               20051201         32.58                    No MI                    100038000000000000             2.25                20101101                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                    359100             2244.375                360                           357                                          7.125      0          0         0.375                                      7.5 CORAL SPRINGS                                 FL         33065     2-4 Family                                    359100               20060201         90.00               United Guaranty               100038000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    500000          2447.916667                360                           355                                            5.5      0          0         0.375                                    5.875 KENILWORTH                                    IL         60043     Single Family                                 500000               20051201         57.47                    No MI                    100294000000000000             2.25                20101101                     10.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    644000          3488.333333                360                           356                                          6.125      0          0         0.375                                      6.5 MERRICK                                       NY         11566     Single Family                                 644000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                     64900             365.0625                360                           356                                          6.375      0          0         0.375                                     6.75 BALTIMORE                                     MD         21206     Townhouse                                      64900               20060101         64.96                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    225000            1054.6875                360                           355                                           5.25      0          0         0.375                                    5.625 WASHINGTON                                    DC         20002     2-4 Family                                    225000               20051201         33.09                    No MI                    100038000000000000             2.25                20101101                     10.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 507593.63              3608.01                360                           356                                           7.25      0          0         0.375                                    7.625 AZUSA                                         CA         91702     PUD                                           509755               20060101         71.29                    No MI                    100038000000000000             2.25                20101201                     12.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    484000          2621.666667                360                           356                                          6.125      0          0         0.375                                      6.5 SAN DIEGO                                     CA         92131     PUD                                           484000               20060101         63.68                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    622400          3241.666667                360                           355                                          5.875      0          0         0.375                                     6.25 WANTAGH,                                      NY         11793     Single Family                                 622400               20051201         80.00                    No MI                    100038000000000000             2.25                20101101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
      GROUP I       G01                                 115208.55               856.55                360                           358                                           7.75      0          0         0.375                                    8.125 LARGO                                         FL         33771     Single Family                                 115360               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    348800          2216.333333                360                           358                                           7.25      0          0         0.375                                    7.625 QUEEN CREEK                                   AZ         85242     Single Family                                 348800               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    126400          816.3333333                360                           358                                          7.375      0          0         0.375                                     7.75 TAMPA                                         FL         33614     Condominium                                   126400               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  77083.32               559.76                360                           358                                            7.5      0          0         0.375                                    7.875 INDIANAPOLIS                                  IN         46224     2-4 Family                                     77200               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    168000               1067.5                360                           358                                           7.25      0          0         0.375                                    7.625 PARIS                                         TX         75462     Single Family                                 168000               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    515500          3329.270833                360                           358                                          7.375      0          0         0.375                                     7.75 RENO                                          NV         89523     PUD                                           515500               20060301         79.99                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    132000               838.75                360                           358                                           7.25      0          0         0.375                                    7.625 LAKEWOOD                                      CO         80226     Single Family                                 132000               20060301         80.00                    No MI                                                   2.25                20090201                     13.625     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                    200000                 1250                360                           358                                           7.25      0          0          0.25                                      7.5 Tamarac                                       FL         33319     PUD                                           200000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    467000          2724.166667                360                           358                                           6.75      0          0          0.25                                        7 O Fallon                                      MO         63368     Single Family                                 467000               20060301         79.83                    No MI                    100022000000000000             2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 976906.64              4631.16                360                           345                                            3.5      0          0          0.25                                     3.75 MARCO ISLAND                                  FL         34145     Condominium                                  1000000               20050201         66.67                    No MI                    100106000000000000             2.75                20070101                       9.75       2                 2             First Lien         N            N            0          No_PP            360              24          N           20350101           ADN1
      GROUP I       G01                                     60496          409.6083333                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    60496               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  58948.99          399.1337865                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    58949               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     70707          478.7453125                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    70707               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    177750           981.328125                360                           358                                           6.25      0          0         0.375                                    6.625 LEVITTOWN                                     PA         19055     Single Family                                 177750               20060301         75.00                    No MI                    100038000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                 401396.11              2299.55                360                           352                                           5.25      0          0          0.25                                      5.5 WELLESLEY                                     MA         2482      Single Family                                 405000               20050901         90.00                    No MI                    100106000000000000             2.75                20060801                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              12          N           20350801           ADN1
     GROUP II       G03                                    638000          3655.208333                360                           358                                          6.625      0          0          0.25                                    6.875 Ventura                                       CA         93003     Single Family                                 638000               20060301         77.80                    No MI                    100022000000000000             2.25                20110201                     11.875      2.5                2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                 679999.98          4108.333213                360                           358                                          6.875      0          0         0.375                                     7.25 KAPOLEI                                       HI         96707     PUD                                           680000               20060301         77.71                    No MI                    100038000000000000             2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  73506.99          497.7035781                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    73507               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     92876          628.8479167                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    92876               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     3.375               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 249999.99          1432.291609                360                           358                                            6.5      0          0         0.375                                    6.875 GILBERT                                       AZ         85297     PUD                                           250000               20060301         66.67                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 249999.99          1432.291609                360                           358                                            6.5      0          0         0.375                                    6.875 GILBERT                                       AZ         85297     PUD                                           250000               20060301         66.67                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  96907.99          646.0532667                360                           358                                          7.625      0          0         0.375                                        8 LEAGUE CITY                                   TX         77573     Condominium                                    96908               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  67192.99          447.9532667                360                           358                                          7.625      0          0         0.375                                        8 LEAGUE CITY                                   TX         77573     Condominium                                    67193               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    480000                 2850                360                           359                                           6.75      0          0         0.375                                    7.125 LAGRANGEVILLE                                 NY         12540     Single Family                                 480000               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G01                                    239700           1373.28125                360                           356                                          6.625      0          0          0.25                                    6.875 Egg Harbor Twp                                NJ         8234      Single Family                                 239700               20060101         79.99                    No MI                    100022000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                     62548          416.9866667                360                           358                                          7.625      0          0         0.375                                        8 LEAGUE CITY                                   TX         77573     Condominium                                    62548               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 508799.99          2914.999943                360                           358                                            6.5      0          0         0.375                                    6.875 SAN JOSE                                      CA         95129     Single Family                                 508800               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    261000            1767.1875                360                           358                                           7.75      0          0         0.375                                    8.125 PORTLAND                                      ME         4103      2-4 Family                                    261000               20060301         90.00                GE Capital MI                100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 909999.99          5308.333275                360                           359                                          6.625      0          0         0.375                                        7 CEDAR HILL                                    TX         75104     PUD                                           910000               20060401         65.00                    No MI                    100038000000000000             2.25                20110301                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G03                                    519200               2920.5                360                           359                                          6.375      0          0         0.375                                     6.75 SAN JOSE                                      CA         95128     Single Family                                 519200               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                 175675.99          1171.173267                360                           358                                          7.625      0          0         0.375                                        8 WINFIELD                                      MO         63389     PUD                                           175676               20060301         90.00                     PMI                     100038000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 544999.99          2952.083279                360                           358                                          6.125      0          0         0.375                                      6.5 KILLINGTON                                    VT         5751      Single Family                                 545000               20060301         57.34                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 159728.47              1051.09                360                           358                                            6.5      0          0         0.375                                    6.875 FALL RIVER                                    MA         2721      2-4 Family                                    160000               20060301         58.18                    No MI                    010003800000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    266500          1526.822917                360                           356                                          6.625      0          0          0.25                                    6.875 Scottsdale                                    AZ         85260     PUD                                           266500               20060101         65.00                    No MI                    100419000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    752000          4856.666667                360                           359                                          7.375      0          0         0.375                                     7.75 CEDAR HILL                                    TX         75104     PUD                                           752000               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G01                                    250000              1406.25                360                           359                                          6.375      0          0         0.375                                     6.75 COLORADO SPRINGS                              CO         80908     Single Family                                 250000               20060401         55.56                    No MI                    100038000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                 519999.99          3358.333269                360                           359                                          7.375      0          0         0.375                                     7.75 CEDAR HILL                                    TX         75115     PUD                                           520000               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
     GROUP II       G01                                    107237               709.48                360                           352                                            6.5      0          0         0.375                                    6.875 ATLANTA                                       GA         30349     Single Family                                 108000               20050901         90.00                GE Capital MI                010037700000000000             2.25                20100801                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20350801           ADN1
     GROUP II       G02                                 293344.82          1711.178117                360                           358                                           6.75      0          0          0.25                                        7 CHICAGO                                       IL         60644     2-4 Family                                    295200               20060301         80.00                    No MI                                                   2.25                20110201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    121600                  798                360                           358                                            7.5      0          0         0.375                                    7.875 HYATTSVILLE                                   MD         20783     Condominium                                   121600               20060301         80.00                    No MI                                                   2.25                20110201                     12.875       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    236000          1229.166667                360                           358                                              6      0          0          0.25                                     6.25 Clermont                                      FL         34711     PUD                                           236000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.25     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000              1218.75                360                           358                                           7.75      0          0         0.375                                    8.125 CAPE CORAL                                    FL         33991     Single Family                                 180000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    188000          1077.083333                360                           358                                            6.5      0          0         0.375                                    6.875 AVONDALE                                      AZ         85323     PUD                                           188000               20060301         80.00                    No MI                                                   2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  63505.28               444.71                360                           358                                          7.125      0          0         0.375                                      7.5 REIDSVILLE                                    NC         27320     Single Family                                  63600               20060301         80.00                    No MI                    100085000000000000             2.25                20090201                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                 316678.65              2031.33                360                           358                                          6.375      0          0          0.25                                    6.625 Central Islip                                 NY         11722     Single Family                                 317240               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    133600          862.8333333                360                           358                                          7.375      0          0         0.375                                     7.75 ALBUQUERQUE                                   NM         87109     Single Family                                 133600               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  59921.23                445.5                360                           358                                           7.75      0          0         0.375                                    8.125 CLEARFIELD                                    UT         84015     Single Family                                  60000               20060301         76.43                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 183689.97              1208.74                360                           358                                          6.625      0          0          0.25                                    6.875 CICERO                                        IL         60804     Single Family                                 184000               20060301         80.00                    No MI                                                   2.25                20110201                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    250400          1538.916667                360                           358                                          7.125      0          0          0.25                                    7.375 CICERO                                        IL         60804     2-4 Family                                    250400               20060301         80.00                    No MI                                                   2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 159743.36              1077.94                360                           358                                          6.875      0          0          0.25                                    7.125 BROOKFIELD                                    IL         60513     Single Family                                 160000               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    526400          3509.333333                360                           358                                           7.75      0          0          0.25                                        8 CHICAGO                                       IL         60634     2-4 Family                                    526400               20060301         80.00                    No MI                                                   2.25                20110201                         13       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 122208.46               834.98                360                           358                                              7      0          0          0.25                                     7.25 NORTHLAKE                                     IL         60164     Condominium                                   122400               20060301         80.00                    No MI                                                   2.25                20110201                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    109600                  685                360                           358                                           7.25      0          0          0.25                                      7.5 CHICAGO RIDGE                                 IL         60415     Condominium                                   109600               20060301         80.00                    No MI                                                   2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    728000          4929.166667                360                           358                                           7.75      0          0         0.375                                    8.125 THOUSAND OAKS                                 CA         91361     PUD                                           728000               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    132720                884.8                360                           358                                          7.625      0          0         0.375                                        8 KINGMAN                                       AZ         86401     Single Family                                 132720               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 383456.19              2751.03                360                           358                                          7.375      0          0         0.375                                     7.75 HENDERSON                                     NV         89052     PUD                                           384000               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    447200               2515.5                360                           356                                            6.5      0          0          0.25                                     6.75 Campbell                                      CA         95008     PUD                                           447200               20060101         78.59                    No MI                    100022000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                 263335.48               1734.3                360                           358                                          6.625      0          0          0.25                                    6.875 Park Ridge                                    IL         60068     Condominium                                   264000               20060301         78.81                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    183360               1069.6                360                           358                                          6.625      0          0         0.375                                        7 SARATOGA SPRINGS                              UT         84043     Single Family                                 183360               20060301         80.00                    No MI                                                   2.25                20110201                         12       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    288425              1922.06                360                           358                                          6.625      0          0         0.375                                        7 VICTORVILLE                                   CA         92394     Single Family                                 288900               20060301         79.99                    No MI                                                   2.25                20110201                         12     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 142944.08           670.050375                360                           358                                          5.375      0          0          0.25                                    5.625 Poughkeepsie                                  NY         12601     Single Family                                 143000               20060301         65.00                    No MI                    100022000000000000             2.25                20110201                     10.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 176237.37              1294.92                360                           358                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95842     Single Family                                 176475               20060301         65.00                    No MI                                                   2.25                20110201                         13       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    575820             3598.875                360                           358                                           7.25      0          0          0.25                                      7.5 Warrenton                                     VA         20186     Single Family                                 576000               20060301         80.00                    No MI                    100023000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 140210.95              1030.21                360                           358                                          7.625      0          0         0.375                                        8 BOISE                                         ID         83709     PUD                                           140400               20060301         80.00                    No MI                                                   2.25                20110201                         13       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    150400          908.6666667                360                           359                                              7      0          0          0.25                                     7.25 PLAINFIELD                                    IL         60544     Condominium                                   150400               20060401         80.00                    No MI                                                   2.25                20110301                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                 186852.32              1167.88                360                           358                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60629     Single Family                                 187200               20060301         80.00                    No MI                                                   2.25                20110201                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     92000          498.3333333                360                           358                                           6.25      0          0          0.25                                      6.5 CREST HILL                                    IL         60435     Single Family                                  92000               20060301         80.00                    No MI                                                   2.25                20090201                       12.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                 194030.14              1196.95                360                           358                                              6      0          0          0.25                                     6.25 CHICAGO                                       IL         60632     Single Family                                 194400               20060301         80.00                    No MI                                                   2.25                20090201                      12.25       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                 111998.91          606.6607625                360                           358                                           6.25      0          0          0.25                                      6.5 MIDLOTHIAN                                    IL         60445     Condominium                                   112000               20060301         80.00                    No MI                                                   2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    162000               911.25                360                           359                                            6.5      0          0          0.25                                     6.75 CHICAGO                                       IL         60605     Condominium                                   162000               20060401         80.00                    No MI                                                   2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                    340000              2018.75                360                           358                                          6.875      0          0          0.25                                    7.125 OSWEGO                                        IL         60543     Single Family                                 340000               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 231579.42              1466.39                360                           358                                           6.25      0          0          0.25                                      6.5 SUMMIT ARGO                                   IL         60501     2-4 Family                                    232000               20060301         80.00                    No MI                                                   2.25                20110201                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 348397.27               2270.1                360                           357                                            6.5      0          0          0.25                                     6.75 Patterson                                     CA         95363     Single Family                                 350000               20060201         42.42                    No MI                    100022000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    140000          904.1666667                360                           358                                          7.375      0          0         0.375                                     7.75 MATTESON                                      IL         60443     Single Family                                 140000               20060301         80.00                    No MI                                                   2.25                20110201                      12.75       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    165600               1000.5                360                           358                                          6.875      0          0         0.375                                     7.25 MESA                                          AZ         85207     Single Family                                 165600               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    162400          1099.583333                360                           358                                           7.75      0          0         0.375                                    8.125 SCOTTSDALE                                    AZ         85260     Condominium                                   162400               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    165600              1121.25                360                           358                                           7.75      0          0         0.375                                    8.125 PEORIA                                        AZ         85345     Single Family                                 165600               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    108800          702.6666667                360                           358                                          7.375      0          0         0.375                                     7.75 ALBUQUERQUE                                   NM         87121     Single Family                                 108800               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    145000          830.7291667                360                           358                                          6.625      0          0          0.25                                    6.875 Suitland                                      MD         20746     Single Family                                 145000               20060301         45.60                    No MI                    100022000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    527200          3569.583333                360                           358                                           7.75      0          0         0.375                                    8.125 ORLANDO                                       FL         32804     Single Family                                 527200               20060301         80.00                    No MI                                                   2.25                20110201                     13.125       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    656000          3416.666667                360                           358                                              6      0          0          0.25                                     6.25 Stevenson Ranch                               CA         91381     Single Family                                 656000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.25     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  82286.21               597.46                360                           358                                            7.5      0          0         0.375                                    7.875 EDMOND                                        OK         73003     Single Family                                  82400               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     12.875       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    220320               1468.8                360                           358                                          7.625      0          0         0.375                                        8 SARASOTA                                      FL         34238     Condominium                                   220320               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    219579          1326.623125                360                           358                                          6.875      0          0         0.375                                     7.25 PHOENIX                                       AZ         85004     Condominium                                   219579               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    268500            1510.3125                360                           358                                            6.5      0          0          0.25                                     6.75 Fort Myers                                    FL         33919     Single Family                                 268500               20060301         77.83                    No MI                    100022000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    176800                 1105                360                           358                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89106     PUD                                           176800               20060301         80.00                    No MI                                                   2.25                20110201                       12.5       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    112000          746.6666667                360                           358                                          7.625      0          0         0.375                                        8 NAMPA                                         ID         83686     PUD                                           112000               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    650000              3656.25                360                           356                                          6.375      0          0         0.375                                     6.75 WHITTIER                                      CA         90601     Single Family                                 650000               20060101         77.39                    No MI                    100146000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20351201           ADN1
      GROUP I       G01                                     62080                426.8                360                           357                                          7.875      0          0         0.375                                     8.25 GRAND RAPIDS                                  MI         49506     Single Family                                  62080               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    215200               1479.5                360                           357                                          7.875      0          0         0.375                                     8.25 HENDERSON                                     NV         89044     PUD                                           215200               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 151847.18              1076.33                360                           358                                           7.25      0          0         0.375                                    7.625 AYLETT                                        VA         23009     PUD                                           152068               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 124160.37               934.58                360                           357                                          7.875      0          0         0.375                                     8.25 INDIANAPOLIS                                  IN         46234     PUD                                           124400               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 149899.61          1030.559819                360                           357                                          7.875      0          0         0.375                                     8.25 KISSIMMEE                                     FL         34759     PUD                                           150320               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    236000               1622.5                360                           357                                          7.875      0          0         0.375                                     8.25 DALLAS                                        TX         75206     Single Family                                 236000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    134532             868.8525                360                           357                                          7.375      0          0         0.375                                     7.75 MONUMENT                                      CO         80132     PUD                                           134532               20060201         80.00                    No MI                                                   2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    125600          850.4166667                360                           357                                           7.75      0          0         0.375                                    8.125 SUN CITY                                      AZ         85351     PUD                                           125600               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     79960             524.7375                360                           358                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      VA         23224     Single Family                                  79960               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    183400          1127.145833                360                           358                                              7      0          0         0.375                                    7.375 QUEEN CREEK                                   AZ         85243     PUD                                           183400               20060301         70.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    125600               824.25                360                           357                                            7.5      0          0         0.375                                    7.875 ALBUQUERQUE                                   NM         87110     Single Family                                 125600               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    103600          690.6666667                360                           358                                          7.625      0          0         0.375                                        8 LIBERTY                                       NC         27298     Single Family                                 103600               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    172200              1076.25                360                           358                                          7.125      0          0         0.375                                      7.5 MURRIETA                                      CA         92562     Condominium                                   172200               20060301         64.98                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     64000          426.6666667                360                           358                                          7.625      0          0         0.375                                        8 CHARLOTTE                                     NC         28205     Single Family                                  64000               20060301         80.00                    No MI                                                   2.25                20090201                         14     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                    180000              1218.75                360                           358                                           7.75      0          0         0.375                                    8.125 HOFFMAN ESTATES                               IL         60195     Single Family                                 180000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    111920          722.8166667                360                           358                                          7.375      0          0         0.375                                     7.75 BOISE                                         ID         83705     Single Family                                 111920               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    720000                 4050                360                           358                                            6.5      0          0          0.25                                     6.75 HINSDALE                                      IL         60521     Single Family                                 720000               20060301         80.00                    No MI                                                   2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    138400          922.6666667                360                           359                                           7.75      0          0          0.25                                        8 GLENDALE HEIGHTS                              IL         60139     Condominium                                   138400               20060401         80.00                    No MI                                                   2.25                20090301                         14       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360301           ALT1
     GROUP II       G02                                 223038.62          1324.291806                360                           358                                          6.875      0          0          0.25                                    7.125 OAK LAWN                                      IL         60453     2-4 Family                                    223200               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 319961.89          1666.468177                360                           358                                              6      0          0          0.25                                     6.25 CHICAGO                                       IL         60655     Single Family                                 320000               20060301         80.00                    No MI                                                   2.25                20090201                      12.25       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                    276800               1470.5                360                           358                                          6.125      0          0          0.25                                    6.375 MOUNT PROSPECT                                IL         60056     Single Family                                 276800               20060301         80.00                    No MI                                                   2.25                20090201                     12.375       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                 219400.15              1390.54                360                           357                                           6.25      0          0          0.25                                      6.5 CICERO                                        IL         60804     2-4 Family                                    220000               20060201         80.00                    No MI                                                   2.25                20110101                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    166000              985.625                360                           358                                          6.875      0          0          0.25                                    7.125 OAK LAWN                                      IL         60453     Single Family                                 166000               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 115759.93                840.5                360                           358                                          7.625      0          0          0.25                                    7.875 WEST ALLIS                                    WI         53214     2-4 Family                                    115920               20060301         80.00                    No MI                                                   2.25                20090201                     13.875       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                    121600          785.3333333                360                           358                                          7.375      0          0         0.375                                     7.75 BALTIMORE                                     MD         21224     Single Family                                 121600               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    258750          1751.953125                360                           358                                           7.75      0          0         0.375                                    8.125 GILBERT                                       AZ         85233     PUD                                           258750               20060301         75.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     52000          346.6666667                360                           357                                          7.625      0          0         0.375                                        8 EMMETT                                        ID         83617     Single Family                                  52000               20060201         80.00                    No MI                                                   2.25                20110101                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 129829.34               965.25                360                           358                                           7.75      0          0         0.375                                    8.125 BALTIMORE                                     MD         21224     Single Family                                 130000               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    273600                 1767                360                           358                                          7.375      0          0         0.375                                     7.75 SAN JOSE                                      CA         95127     Condominium                                   273600               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     83200          554.6666667                360                           358                                          7.625      0          0         0.375                                        8 BATTLE CREEK                                  MI         49014     2-4 Family                                     83200               20060301         79.62                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 267629.91              1943.19                360                           358                                            7.5      0          0         0.375                                    7.875 SURPRISE                                      AZ         85379     PUD                                           268000               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                     70000          444.7916667                360                           357                                           7.25      0          0         0.375                                    7.625 DEARBORN                                      MI         48126     Single Family                                  70000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    237800          1288.083333                360                           358                                          6.125      0          0         0.375                                      6.5 LINTHICUM HEIGHTS                             MD         21090     Single Family                                 238000               20060301         80.00                    No MI                                                   2.25                20110201                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                   90171.5                600.9                360                           358                                           6.75      0          0          0.25                                        7 PALATINE                                      IL         60074     Condominium                                    90320               20060301         80.00                    No MI                                                   2.25                20090201                         13     1.875               2             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
     GROUP II       G01                                 399342.35               2661.2                360                           358                                           6.75      0          0          0.25                                        7 SOUTH BARRINGTON                              IL         60010     Single Family                                 400000               20060301         57.14                    No MI                                                   2.25                20110201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 107830.99               736.75                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60621     2-4 Family                                    108000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 112088.64               775.35                360                           358                                          7.125      0          0          0.25                                    7.375 PALATINE                                      IL         60074     Condominium                                   112260               20060301         79.39                    No MI                                                   2.25                20110201                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    478400               2541.5                360                           358                                          6.125      0          0          0.25                                    6.375 SARASOTA                                      FL         34233     Single Family                                 478400               20060301         80.00                    No MI                                                   2.25                20090201                     12.375       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G01                                    253000          1475.833333                360                           359                                           6.75      0          0          0.25                                        7 PALATINE                                      IL         60067     Single Family                                 253000               20060401         60.24                    No MI                                                   2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                  82164.21          470.7324531                360                           358                                          6.625      0          0          0.25                                    6.875 MILWAUKEE                                     WI         53204     Condominium                                    82600               20060301         72.46                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 186247.21              1240.12                360                           359                                           6.75      0          0          0.25                                        7 BERWYN                                        IL         60402     Single Family                                 186400               20060401         80.00                    No MI                                                   2.25                20110301                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                    232000                 1305                360                           358                                            6.5      0          0          0.25                                     6.75 Lanham                                        MD         20706     PUD                                           232000               20060301         60.26                    No MI                    100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    374518            2340.7375                360                           358                                           7.25      0          0          0.25                                      7.5 YORKVILLE                                     IL         60560     Single Family                                 374518               20060301         80.00                    No MI                                                   2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    216000                 1170                360                           359                                           6.25      0          0          0.25                                      6.5 DES PLAINES                                   IL         60016     Single Family                                 216000               20060401         80.00                    No MI                                                   2.25                20090301                       12.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360301           ALT1
     GROUP II       G02                                    188000          1135.833333                360                           359                                              7      0          0          0.25                                     7.25 ROSELLE                                       IL         60172     Condominium                                   188000               20060401         80.00                    No MI                                                   2.25                20110301                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G03                                    500000          2916.666667                360                           356                                           6.75      0          0          0.25                                        7 San Francisco                                 CA         94108     Condominium                                   500000               20060101         76.92                    No MI                    100022000000000000             2.25                20101201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
     GROUP II       G04                                    230000          1245.833333                360                           355                                           6.25      0          0          0.25                                      6.5 Glendale                                      CA         91206     Condominium                                   230000               20051201         60.53                    No MI                    010022400000000000             2.25                20151101                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           AFL2
     GROUP II       G01                                    308000          1860.833333                360                           357                                          6.875      0          0         0.375                                     7.25 FREDERICK                                     MD         21702     PUD                                           308000               20060201         80.00                    No MI                                                   2.25                20110101                      12.25       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    421698           2723.46625                360                           358                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89109     Condominium                                   421698               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  114996.9               825.03                360                           358                                          7.375      0          0         0.375                                     7.75 KANSAS CITY                                   KS         66106     2-4 Family                                    115160               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    157200              1080.75                360                           358                                          7.875      0          0         0.375                                     8.25 BOISE                                         ID         83702     Single Family                                 157200               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     60000                412.5                360                           358                                          7.875      0          0         0.375                                     8.25 LEESBURG                                      FL         34788     Single Family                                  60000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 310169.64              2170.36                360                           359                                           7.25      0          0          0.25                                      7.5 FONTANA                                       WI         53125     Condominium                                   310400               20060401         80.00                    No MI                                                   2.25                20110301                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                 101164.18          600.6623187                360                           359                                          6.875      0          0          0.25                                    7.125 HOFFMAN ESTATES                               IL         60194     Condominium                                   101200               20060401         80.00                    No MI                                                   2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
      GROUP I       G01                                    199200                 1079                360                           359                                           6.25      0          0          0.25                                      6.5 CHICAGO                                       IL         60632     Single Family                                 199200               20060401         80.00                    No MI                                                   2.25                20090301                       12.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360301           ALT1
     GROUP II       G03                                    468000               2437.5                360                           359                                              6      0          0          0.25                                     6.25 Sunland                                       CA         91040     Single Family                                 468000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.25       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    109520          627.4583333                360                           359                                          6.625      0          0          0.25                                    6.875 PALATINE                                      IL         60074     Condominium                                   109520               20060401         80.00                    No MI                                                   2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
      GROUP I       G01                                    100320               637.45                360                           359                                          7.375      0          0          0.25                                    7.625 WHEELING                                      IL         60090     Condominium                                   100320               20060401         80.00                    No MI                                                   2.25                20110301                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                 164671.45              1124.22                360                           359                                              7      0          0          0.25                                     7.25 CICERO                                        IL         60804     Single Family                                 164800               20060401         80.00                    No MI                                                   2.25                20110301                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                    370000          2042.708333                360                           358                                           6.25      0          0         0.375                                    6.625 EAGLE                                         ID         83616     PUD                                           370000               20060301         69.55                    No MI                                                   2.25                20110201                     11.625       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     72000                  495                360                           357                                          7.875      0          0         0.375                                     8.25 DILLSBURG                                     PA         17019     Single Family                                  72000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 103714.65               771.61                360                           357                                           7.75      0          0         0.375                                    8.125 SPARTANBURG                                   SC         29301     PUD                                           103920               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  101574.9               755.69                360                           357                                           7.75      0          0         0.375                                    8.125 TRAVELERS REST                                SC         29690     PUD                                           101776               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  71907.84               540.92                360                           358                                          7.875      0          0         0.375                                     8.25 DALLAS                                        TX         75214     2-4 Family                                     72000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 107791.97               811.37                360                           357                                          7.875      0          0         0.375                                     8.25 DENTON                                        TX         76210     PUD                                           108000               20060201         79.62                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    105600                  715                360                           358                                           7.75      0          0         0.375                                    8.125 NAMPA                                         ID         83687     PUD                                           105600               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G04                                 293027.57              1955.99                360                           356                                           6.75      0          0          0.25                                        7 Latham                                        NY         12111     Single Family                                 294000               20060101         70.00                    No MI                    100022000000000000             2.25                20151201                         12     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351201           AFL2
     GROUP II       G04                                    270700          1466.291667                360                           356                                           6.25      0          0          0.25                                      6.5 Mammoth Lakes                                 CA         93546     Condominium                                   270700               20060101         37.60                    No MI                    100022000000000000             2.25                20151201                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351201           AFL2
     GROUP II       G04                                 468696.63           2343.48315                360                           356                                           5.75      0          0          0.25                                        6 Falls Church                                  VA         22042     Single Family                                 468750               20060101         75.00                    No MI                    100022000000000000             2.25                20151201                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G04                                    137500             773.4375                360                           356                                            6.5      0          0          0.25                                     6.75 Davidson                                      NC         28036     PUD                                           137500               20060101         50.00                    No MI                    010038200000000000             2.25                20151201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                    179900          918.2395833                360                           357                                           5.75      0          0         0.375                                    6.125 Phoenix                                       AZ         85043     PUD                                           179900               20060201         79.99                    No MI                    100033000000000000             2.25                20090101                     11.125       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360101           AFL2
     GROUP II       G04                                    353000             1985.625                360                           356                                            6.5      0          0          0.25                                     6.75 Yonkers                                       NY         10704     2-4 Family                                    353000               20060101         50.79                    No MI                    100022000000000000             2.25                20151201                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                 324092.14              2027.58                360                           357                                              6      0          0         0.375                                    6.375 Queens                                        NY         11004     Single Family                                 325000               20060201         67.01                    No MI                    100002000000000000             2.25                20090101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           AFL2
      GROUP I       G01                                    102287          692.5682292                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                   102287               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     94276          638.3270833                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    94276               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  72106.99          488.2244115                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    72107               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     92876          628.8479167                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    92876               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     92876          628.8479167                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    92876               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     70707          478.7453125                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    70707               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  67192.99          454.9525365                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    67193               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  65347.99           442.460349                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    65348               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  68592.99          464.4317031                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    68593               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     96376          652.5458333                360                           359                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    96376               20060401         70.00                    No MI                    100038000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                  65347.99           442.460349                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    65348               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  73506.99          497.7035781                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    73507               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G02                                    299200               1589.5                360                           357                                          6.125      0          0          0.25                                    6.375 Phoenix                                       AZ         85050     Single Family                                 299200               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     89000          491.3541667                360                           357                                          6.375      0          0          0.25                                    6.625 Las Vegas                                     NV         89103     Condominium                                    89000               20060201         64.49                    No MI                    100022000000000000             2.25                20110101                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 427717.81           2450.46662                360                           357                                          6.625      0          0          0.25                                    6.875 Sunland                                       CA         91040     Single Family                                 428000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 190612.93               1401.5                360                           357                                           7.75      0          0          0.25                                        8 Washington                                    DC         20011     Condominium                                   191000               20060201         64.87                    No MI                    100022000000000000             2.25                20110101                         13       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    608800          3487.916667                360                           357                                          6.625      0          0          0.25                                    6.875 Scottsdale                                    AZ         85259     PUD                                           608800               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     11.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                    832700          5030.895833                360                           357                                              7      0          0          0.25                                     7.25 Los Gatos                                     CA         95032     PUD                                           832700               20060201         75.70                    No MI                    100022000000000000             2.25                20110101                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    400000                 2250                360                           357                                            6.5      0          0          0.25                                     6.75 San Leandro                                   CA         94578     Single Family                                 400000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    285000             1484.375                360                           357                                              6      0          0          0.25                                     6.25 Manteca                                       CA         95336     2-4 Family                                    285000               20060201         64.92                    No MI                    100022000000000000             2.75                20110101                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    840000                 4375                360                           355                                          5.875      0          0         0.375                                     6.25 Brooklyn                                      NY         11235     2-4 Family                                    840000               20051201         70.00                    No MI                    100002000000000000             2.25                20081101                      12.25      2.5                2             First Lien         N            Y           36          No_PP            360              36          N           20351101           AFL2
      GROUP I       G01                                    162500          795.5729167                360                           357                                            5.5      0          0         0.375                                    5.875 Bethlehem                                     PA         18020     PUD                                           162500               20060201         65.00                    No MI                    100022000000000000             2.25                20090101                     11.875     1.875               2             First Lien         N            Y           36          No_PP            360              36          N           20360101           AFL2
     GROUP II       G01                                 312555.99              2133.84                360                           359                                              7      0          0          0.25                                     7.25 FONTANA                                       WI         53125     Condominium                                   312800               20060401         80.00                    No MI                                                   2.25                20110301                      12.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
      GROUP I       G01                                 118234.37               837.46                360                           359                                          7.375      0          0          0.25                                    7.625 AURORA                                        IL         60504     Single Family                                 118320               20060401         80.00                    No MI                                                   2.25                20110301                     12.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                 469999.99          2545.833279                360                           358                                          6.125      0          0         0.375                                      6.5 LOS ANGELES                                   CA         90019     2-4 Family                                    470000               20060301         53.47                    No MI                    100038000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    142650           965.859375                360                           357                                           7.75      0          0         0.375                                    8.125 BOISE                                         ID         83709     Single Family                                 142650               20060201         90.00                     PMI                     100038000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    620000              3293.75                360                           358                                              6      0          0         0.375                                    6.375 ALPINE (AREA)                                 CA         91901     Single Family                                 620000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     62548             430.0175                360                           357                                          7.875      0          0         0.375                                     8.25 LEAGUE CITY                                   TX         77573     Condominium                                    62548               20060201         70.00                    No MI                    100038000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                  91527.98          581.5840396                360                           357                                           7.25      0          0         0.375                                    7.625 LEAGUE CITY                                   TX         77573     Condominium                                    91528               20060201         70.00                    No MI                    100038000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                  63947.98          439.6423625                360                           357                                          7.875      0          0         0.375                                     8.25 LEAGUE CITY                                   TX         77573     Condominium                                    63948               20060201         70.00                    No MI                    100038000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    425000          2567.708333                360                           358                                          6.875      0          0         0.375                                     7.25 SAN DIEGO                                     CA         92122     Single Family                                 425000               20060301         68.00                    No MI                    100038000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    468000               2437.5                360                           358                                          5.875      0          0         0.375                                     6.25 SAN DIEGO                                     CA         92111     2-4 Family                                    468000               20060301         62.40                    No MI                    100038000000000000             2.25                20110201                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    432000                 2520                360                           358                                          6.625      0          0         0.375                                        7 SAN DIEGO                                     CA         92129     Single Family                                 432000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    216256          1464.233333                360                           358                                           7.75      0          0         0.375                                    8.125 ARLINGTON                                     TX         76017     PUD                                           216256               20060301         90.86                GE Capital MI                100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     61001          413.0276042                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    61001               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    206200          1116.916667                360                           358                                          6.125      0          0         0.375                                      6.5 MILWAUKIE                                     OR         97222     Single Family                                 206200               20060301         74.98                    No MI                    100038000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 430395.63          2600.306931                360                           358                                          6.875      0          0         0.375                                     7.25 NEW MILFORD                                   CT         6776      Single Family                                 430400               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    504000               3097.5                360                           358                                              7      0          0         0.375                                    7.375 HAYWARD                                       CA         94545     Single Family                                 504000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 418007.57              2759.11                360                           358                                            6.5      0          0         0.375                                    6.875 SALT LAKE CITY                                UT         84109     Single Family                                 420000               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 310999.99          1911.354105                360                           358                                              7      0          0         0.375                                    7.375 LAWRENCE                                      MA         1843      2-4 Family                                    311000               20060301         79.74                    No MI                    010003800000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  68592.99          464.4317031                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    68593               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                     94276          638.3270833                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                    94276               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    100887          683.0890625                360                           358                                           7.75      0          0         0.375                                    8.125 LEAGUE CITY                                   TX         77573     Condominium                                   100887               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                    102400                  608                360                           358                                           6.75      0          0         0.375                                    7.125 DECATUR                                       GA         30034     Single Family                                 102400               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                 454735.74              2957.09                360                           357                                            6.5      0          0          0.25                                     6.75 Breckenridge                                  CO         80424     PUD                                           455920               20060201         80.00                    No MI                    100095000000000000             2.25                20110101                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 137847.69               966.75                360                           356                                          7.125      0          0         0.375                                      7.5 AYLETT                                        VA         23009     PUD                                           138262               20060101         79.93                    No MI                                                   2.25                20101201                       12.5       2                 1             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                    172800                 1026                360                           357                                           6.75      0          0         0.375                                    7.125 EVERETT                                       WA         98204     Condominium                                   172800               20060201         80.00                    No MI                                                   2.25                20110101                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    252000              1706.25                360                           357                                           7.75      0          0         0.375                                    8.125 MARSTONS MILLS                                MA         2648      Single Family                                 252000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    157920                954.1                360                           357                                              7      0          0          0.25                                     7.25 Las Vegas                                     NV         89123     Condominium                                   157920               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    180000              1218.75                360                           356                                           7.75      0          0         0.375                                    8.125 BRIDGETON                                     MO         63044     2-4 Family                                    180000               20060101         80.00                    No MI                                                   2.25                20101201                     13.125       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    106000          717.7083333                360                           357                                           7.75      0          0         0.375                                    8.125 FAIRBURN                                      GA         30213     Single Family                                 106000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 389791.95          2436.199688                360                           357                                          7.125      0          0         0.375                                      7.5 GAINESVILLE                                   VA         20155     PUD                                           389792               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    219920          1489.041667                360                           357                                           7.75      0          0         0.375                                    8.125 SUPRISE                                       AZ         85379     PUD                                           219920               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                    588000              3123.75                360                           358                                          6.125      0          0          0.25                                    6.375 Cave Creek                                    AZ         85331     PUD                                           588000               20060301         70.00                    No MI                    100022000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 156751.82          963.3705604                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89117     Condominium                                   156800               20060201         80.00                    No MI                                                   2.25                20110101                     12.375       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    280000          1604.166667                360                           357                                            6.5      0          0         0.375                                    6.875 SILT                                          CO         81652     PUD                                           280000               20060201         80.00                    No MI                                                   2.25                20110101                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    140000                962.5                360                           357                                          7.875      0          0         0.375                                     8.25 ELGIN                                         IL         60120     Single Family                                 140000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    211024          1428.808333                360                           357                                           7.75      0          0         0.375                                    8.125 MERIDIAN                                      ID         83642     PUD                                           211024               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 223204.35              1431.74                360                           358                                          6.375      0          0          0.25                                    6.625 Roseville                                     CA         95661     Condominium                                   223600               20060301         65.00                    No MI                    100022000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    652000          3939.166667                360                           360                                              7      0          0          0.25                                     7.25 HIGHLAND PARK                                 IL         60035     Single Family                                 652000               20060501         80.00                    No MI                                                   2.25                20110401                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360401           ALT1
      GROUP I       G01                                    387391          2663.313125                360                           357                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89109     Condominium                                   387391               20060201         80.00                    No MI                                                   2.25                20110101                      13.25       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    114400          738.8333333                360                           357                                          7.375      0          0         0.375                                     7.75 LOCUST GROVE                                  GA         30248     Single Family                                 114400               20060201         80.00                    No MI                                                   2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    308542          2089.086458                360                           357                                           7.75      0          0         0.375                                    8.125 LAS VEGAS                                     NV         89109     Condominium                                   308542               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    640000          3333.333333                360                           357                                              6      0          0          0.25                                     6.25 Glendale                                      CA         91205     2-4 Family                                    640000               20060201         72.73                    No MI                    100022000000000000             2.25                20110101                      11.25     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     88000          595.8333333                360                           357                                           7.75      0          0         0.375                                    8.125 WARSAW                                        MO         65355     Single Family                                  88000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     41600          281.6666667                360                           357                                           7.75      0          0         0.375                                    8.125 NEW PLYMOUTH                                  ID         83655     Single Family                                  41600               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 163276.75              1214.73                360                           357                                           7.75      0          0         0.375                                    8.125 FARMINGTON                                    NM         87402     Single Family                                 163600               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    235000          1346.354167                360                           358                                          6.625      0          0          0.25                                    6.875 Adelphi                                       MD         20783     Single Family                                 235000               20060301         60.26                    No MI                    100022000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 207999.99          1343.333269                360                           357                                          7.375      0          0         0.375                                     7.75 BELGRADE                                      MT         59714     Single Family                                 208000               20060201         80.00                    No MI                                                   2.25                20110101                      12.75       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                 622841.03              3892.95                360                           358                                          6.125      0          0          0.25                                    6.375 San Ramon                                     CA         94583     PUD                                           624000               20060301         65.00                    No MI                    100022000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 106399.82          698.2488188                360                           357                                            7.5      0          0         0.375                                    7.875 VIRGINIA BEACH                                VA         23464     Condominium                                   106400               20060201         80.00                    No MI                                                   2.25                20110101                     12.875       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    320000          1766.666667                360                           357                                          6.375      0          0          0.25                                    6.625 Orange                                        CA         92868     Condominium                                   320000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    187200               1228.5                360                           357                                            7.5      0          0         0.375                                    7.875 SUFFOLK                                       VA         23434     2-4 Family                                    187200               20060201         80.00                    No MI                                                   2.25                20110101                     12.875       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    204000               1402.5                360                           357                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30316     Single Family                                 204000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 286399.89          1849.665956                360                           357                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89131     PUD                                           286400               20060201         79.56                    No MI                                                   2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                    910000          5308.333333                360                           357                                           6.75      0          0          0.25                                        7 Naples                                        FL         34113     PUD                                           910000               20060201         65.00                    No MI                    100022000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    180000              1218.75                360                           357                                           7.75      0          0         0.375                                    8.125 LITTLETON                                     CO         80123     PUD                                           180000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    228000              1543.75                360                           358                                           7.75      0          0         0.375                                    8.125 HENDERSON                                     NV         89015     Single Family                                 228000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     91920               631.95                360                           357                                          7.875      0          0         0.375                                     8.25 JACKSONVILLE                                  FL         32210     Single Family                                  91920               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 416897.57          2301.622001                360                           358                                          6.375      0          0          0.25                                    6.625 Islip                                         NY         11770     Single Family                                 416900               20060301         62.22                    No MI                    100022000000000000             2.25                20110201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     43920              297.375                360                           357                                           7.75      0          0         0.375                                    8.125 LOCUST GROVE                                  GA         30248     Single Family                                  43920               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    174400          1162.666667                360                           357                                          7.625      0          0         0.375                                        8 DENVER                                        CO         80211     Condominium                                   174400               20060201         80.00                    No MI                                                   2.25                20110101                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  95234.81               708.05                360                           358                                           7.75      0          0         0.375                                    8.125 WATERVILLE                                    ME         4901      2-4 Family                                     95360               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 159260.34              1146.26                360                           357                                          7.375      0          0         0.375                                     7.75 AUSTIN                                        TX         78756     Single Family                                 160000               20060201         80.00                    No MI                                                   2.25                20110101                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    133600               793.25                360                           357                                           6.75      0          0         0.375                                    7.125 INDIANAPOLIS                                  IN         46250     2-4 Family                                    133600               20060201         80.00                    No MI                                                   2.25                20110101                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G03                                    543200                 3395                360                           357                                          7.125      0          0         0.375                                      7.5 ALTAMONTE SPRINGS                             FL         32714     PUD                                           543200               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 115138.51          647.6541188                360                           357                                          6.375      0          0         0.375                                     6.75 DALLAS                                        GA         30157     2-4 Family                                    116000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     78800              517.125                360                           357                                            7.5      0          0         0.375                                    7.875 GREENSBORO                                    NC         27405     Single Family                                  78800               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 375257.12              2791.79                360                           357                                           7.75      0          0         0.375                                    8.125 HENDERSON                                     NV         89052     PUD                                           376000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 235690.19               1752.3                360                           358                                           7.75      0          0         0.375                                    8.125 CAPE CORAL                                    FL         33991     Single Family                                 236000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     52000          346.6666667                360                           357                                          7.625      0          0         0.375                                        8 CHARLOTTE                                     NC         28205     Single Family                                  52000               20060201         80.00                    No MI                                                   2.25                20090101                         14     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360101           ALT1
      GROUP I       G01                                    219200          1484.166667                240                           237                                           7.75      0          0         0.375                                    8.125 QUEEN CREEK                                   AZ         85242     PUD                                           219200               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            240              60          N           20260101           ALT1
      GROUP I       G01                                    189600              1283.75                360                           357                                           7.75      0          0         0.375                                    8.125 NAMPA                                         ID         83686     PUD                                           189600               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                     97198          617.6122917                360                           357                                           7.25      0          0         0.375                                    7.625 LAS CRUCES                                    NM         88012     Single Family                                  97198               20060201         70.00                    No MI                    100085000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    188560          1080.291667                360                           358                                            6.5      0          0         0.375                                    6.875 PORTSMOUTH                                    VA         23703     Condominium                                   188560               20060301         80.00                    No MI                                                   2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  370356.9              2090.16                360                           343                                              5      0          0          0.25                                     5.25 BREA                                          CA         92821     Single Family                                 380800               20041201         80.00                    No MI                    100106000000000000             2.75                20061101                       9.25     1.875               2             First Lien         N            N            0          No_PP            360              24          N           20341101           ADN1
     GROUP II       G01                                 124610.77               883.28                360                           358                                           7.25      0          0         0.375                                    7.625 SCOTTSDALE                                    AZ         85258     Condominium                                   124792               20060301         80.00                    No MI                                                   2.25                20110201                     12.625      2.5                1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 365714.48              2496.77                360                           359                                              7      0          0          0.25                                     7.25 Northbrook                                    IL         60062     Single Family                                 366000               20060401         61.00                    No MI                    100022000000000000             2.25                20110301                      12.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     96392          622.5316667                360                           357                                          7.375      0          0         0.375                                     7.75 FORT WORTH                                    TX         76123     Single Family                                  96392               20060201         80.00                    No MI                                                   2.25                20110101                      12.75       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 135825.94              1021.73                360                           358                                          7.875      0          0         0.375                                     8.25 FOUNTAIN HILLS                                AZ         85268     Condominium                                   136000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    220000          1466.666667                360                           357                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85050     PUD                                           220000               20060201         80.00                    No MI                                                   2.25                20090101                         14     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360101           ALT1
     GROUP II       G04                                    507900            2856.9375                360                           357                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         91307     Single Family                                 507900               20060201         79.98                    No MI                    100022000000000000             2.25                20160101                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                 129497.04               952.14                360                           357                                          7.625      0          0         0.375                                        8 WASHINGTON                                    DC         20011     Condominium                                   129760               20060201         79.97                    No MI                    100085000000000000             2.25                20110101                         13       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     48000                  320                360                           358                                          7.625      0          0         0.375                                        8 NASHVILLE                                     TN         37218     Single Family                                  48000               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                     87600                547.5                360                           357                                          7.125      0          0         0.375                                      7.5 CHARLOTTE                                     NC         28208     2-4 Family                                     87600               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     62000          400.4166667                360                           358                                          7.375      0          0         0.375                                     7.75 ST LOUIS                                      MO         63121     Single Family                                  62000               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                   96014.7               722.72                360                           357                                          7.875      0          0         0.375                                     8.25 COLORADO SPRINGS                              CO         80907     Single Family                                  96200               20060201         65.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    189000                 1260                360                           357                                          7.625      0          0         0.375                                        8 ATLANTA                                       GA         30342     Single Family                                 189000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 121365.75               913.55                360                           357                                          7.875      0          0         0.375                                     8.25 ROMEOVILLE                                    IL         60446     Single Family                                 121600               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    253352          1636.231667                360                           358                                          7.375      0          0         0.375                                     7.75 RIO RANCHO                                    NM         87124     PUD                                           253352               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                   95981.3          659.8714375                360                           357                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30316     2-4 Family                                     96000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                   39948.8               300.51                360                           358                                          7.875      0          0         0.375                                     8.25 RUPERT                                        ID         83350     2-4 Family                                     40000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                     92852          560.9808333                360                           357                                          6.875      0          0         0.375                                     7.25 PLANO                                         TX         75086     PUD                                            92852               20060201         80.00                    No MI                                                   2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    509592             3503.445                360                           358                                          7.875      0          0         0.375                                     8.25 HENDERSON                                     NV         89074     PUD                                           509592               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                     89600          578.6666667                360                           357                                          7.375      0          0         0.375                                     7.75 WINDSOR                                       CO         80550     Condominium                                    89600               20060201         80.00                    No MI                                                   2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  67192.98          461.9517375                360                           357                                          7.875      0          0         0.375                                     8.25 LEAGUE CITY                                   TX         77573     Condominium                                    67193               20060201         70.00                    No MI                    100038000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                  91475.96          590.7822417                360                           355                                          7.375      0          0         0.375                                     7.75 LEAGUE CITY                                   TX         77573     Condominium                                    91476               20051201         70.00                    No MI                    100038000000000000             2.25                20101101                      12.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
      GROUP I       G01                                     65348          422.0391667                360                           355                                          7.375      0          0         0.375                                     7.75 LEAGUE CITY                                   TX         77573     Condominium                                    65348               20051201         70.00                    No MI                    100038000000000000             2.25                20101101                      12.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
      GROUP I       G01                                     63948            419.65875                360                           355                                            7.5      0          0         0.375                                    7.875 LEAGUE CITY                                   TX         77573     Condominium                                    63948               20051201         70.00                    No MI                    100038000000000000             2.25                20101101                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                     67193            419.95625                360                           354                                          7.125      0          0         0.375                                      7.5 LEAGUE CITY                                   TX         77573     Condominium                                    67193               20051101         70.00                    No MI                    100038000000000000             2.25                20101001                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351001           ADN1
     GROUP II       G01                                     73507            459.41875                360                           355                                          7.125      0          0         0.375                                      7.5 LEAGUE CITY                                   TX         77573     Condominium                                    73507               20051201         70.00                    No MI                    100038000000000000             2.25                20101101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                  62547.96          397.4401625                360                           355                                           7.25      0          0         0.375                                    7.625 LEAGUE CITY                                   TX         77573     Condominium                                    62548               20051201         70.00                    No MI                    100038000000000000             2.25                20101101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
      GROUP I       G01                                  65347.99          435.6532667                360                           358                                          7.625      0          0         0.375                                        8 LEAGUE CITY                                   TX         77573     Condominium                                    65348               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  59600.99          397.3399333                360                           358                                          7.625      0          0         0.375                                        8 LEAGUE CITY                                   TX         77573     Condominium                                    59601               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  272609.5          1817.396667                360                           356                                          7.625      0          0         0.375                                        8 NEWARK                                        NJ         7103      2-4 Family                                    272610               20060101         90.00                GE Capital MI                010003800000000000             2.25                20101201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 439999.99          2658.333273                360                           357                                          6.875      0          0         0.375                                     7.25 EUREKA                                        CA         95503     Single Family                                 440000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    460000               2587.5                360                           356                                          6.375      0          0         0.375                                     6.75 PARK CITY                                     UT         84060     Condominium                                   460000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 324999.99          1726.562447                360                           357                                              6      0          0         0.375                                    6.375 BURBANK                                       CA         91504     Condominium                                   325000               20060201         60.19                    No MI                    100038000000000000             2.25                20110101                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                  203764.4          1103.723833                360                           357                                          6.125      0          0         0.375                                      6.5 NORTH MASSAPEQUA                              NY         11758     2-4 Family                                 203764.41               20060201         41.58                    No MI                    100038000000000000             2.25                20110101                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    225000             1171.875                360                           357                                          5.875      0          0         0.375                                     6.25 ORANGE                                        NJ         7050      Single Family                                 225000               20060201         90.00                GE Capital MI                010003800000000000             2.25                20110101                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                1049766.99          5139.484222                360                           356                                            5.5      0          0         0.375                                    5.875 CHICAGO                                       IL         60610     Single Family                                1049767               20060101         55.25                    No MI                    010003800000000000             2.25                20101201                     10.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    306000             1944.375                360                           355                                           7.25      0          0         0.375                                    7.625 SW HARBOR                                     ME         4679      Condominium                                   306000               20051201         90.00                GE Capital MI                100038000000000000             2.25                20101101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 510879.99          2980.133275                360                           356                                          6.625      0          0         0.375                                        7 EXETER                                        RI         2822      Single Family                                 510880               20060101         79.84                    No MI                    100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                     88000                  550                360                           357                                          7.125      0          0         0.375                                      7.5 WEST HARRISON                                 IN         47060     Single Family                                  88000               20060201         80.00                    No MI                    010003800000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    136000                  850                360                           357                                          7.125      0          0         0.375                                      7.5 WEST HARRISON                                 IN         47060     Single Family                                 136000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 439599.99          2564.333275                360                           357                                          6.625      0          0         0.375                                        7 STOCKTON                                      CA         95219     PUD                                           439600               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 468786.17          2539.258421                360                           358                                          6.125      0          0         0.375                                      6.5 FILLMORE                                      CA         93015     Single Family                                 468792               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    585000            2742.1875                360                           356                                           5.25      0          0         0.375                                    5.625 SUMNER                                        WA         98390     Single Family                                 585000               20060101         75.00                    No MI                    100038000000000000             2.25                20101201                     10.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    438000             2965.625                360                           357                                           7.75      0          0         0.375                                    8.125 PISCATAWAY                                    NJ         8854      Single Family                                 438000               20060201         94.60                GE Capital MI                100038000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    165600                 1035                360                           356                                          7.125      0          0         0.375                                      7.5 FORT COLLINS                                  CO         80525     Single Family                                 165600               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                 636799.99          3449.333279                360                           355                                          6.125      0          0         0.375                                      6.5 GLENDALE                                      CA         91208     Single Family                                 636800               20051201         80.00                    No MI                    100038000000000000             2.25                20101101                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G02                                 499600.15               3368.6                360                           359                                           6.75      0          0         0.375                                    7.125 UNION                                         NJ         7083      2-4 Family                                    500000               20060401         71.43                    No MI                    100038000000000000             2.25                20110301                     12.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                 189737.62              1377.64                360                           358                                            7.5      0          0         0.375                                    7.875 TOBYHANNA                                     PA         18466     2-4 Family                                    190000               20060301         95.00                GE Capital MI                100038000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                1087809.38          6345.554717                360                           356                                          6.625      0          0         0.375                                        7 PORTSMOUTH                                    RI         2871      Single Family                                1089750               20060101         45.41                    No MI                    010003800000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                 380649.54              2014.08                360                           349                                            4.5      0          0          0.25                                     4.75 ASHBY                                         MA         1431      Single Family                                 386100               20050601         90.00                    No MI                    100106000000000000             2.75                20060501                      10.75     1.875               2             First Lien         N            N            0          No_PP            360              12          N           20350501           ADN1
     GROUP II       G03                                    487500              2843.75                360                           356                                          6.625      0          0         0.375                                        7 ARROYO GRANDE                                 CA         93420     Single Family                                 487500               20060101         75.00                    No MI                    100038000000000000             2.25                20101201                         12      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 263999.99          1429.999946                360                           356                                          6.125      0          0         0.375                                      6.5 MILFORD                                       DE         19963     Single Family                                 264000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    107400                  537                360                           356                                          5.625      0          0         0.375                                        6 LINDEN                                        NJ         7036      2-4 Family                                    108000               20060101         21.60                    No MI                    100038000000000000             2.25                20101201                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 199209.92              1366.08                300                           297                                           6.25      0          0         0.375                                    6.625 PROVIDENCE                                    RI         2908      2-4 Family                                    200000               20060201         56.34                    No MI                    010003800000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            N            0          No_PP            300              60          N           20310101           ADN1
     GROUP II       G03                                 506943.15           2534.71575                360                           356                                          5.625      0          0         0.375                                        6 MONUMENT                                      CO         80132     Single Family                                 507892               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                 129887.18                 2097                360                           348                                          4.125      0          0          0.25                                    4.375 NEWARK                                        DE         19711     PUD                                           420000               20050501         80.00                    No MI                    100106000000000000             2.75                20070401                     10.375     1.875               2             First Lien         N            N            0          No_PP            360              24          N           20350401           ADN1
     GROUP II       G03                                 431999.98          2609.999879                360                           356                                          6.875      0          0         0.375                                     7.25 NORTH HILLS                                   CA         91343     Single Family                                 432000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                      12.25      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 153687.36             880.5005                360                           356                                            6.5      0          0         0.375                                    6.875 GARLAND                                       UT         84337     2-4 Family                                 153687.37               20060101         84.44                GE Capital MI                100038000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    124650              727.125                360                           356                                          6.625      0          0         0.375                                        7 KALISPELL                                     MT         59901     Single Family                                 124650               20060101         90.00                GE Capital MI                100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    124650              727.125                360                           356                                          6.625      0          0         0.375                                        7 KALISPELL                                     MT         59901     Single Family                                 124650               20060101         90.00                GE Capital MI                100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
      GROUP I       G01                                    703800            4618.6875                360                           357                                            7.5      0          0         0.375                                    7.875 HAWTHORN WOODS                                IL         60047     Single Family                                 703800               20060201         70.00                    No MI                    100038000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 463999.24          2513.329217                360                           355                                          6.125      0          0         0.375                                      6.5 SANTA MARIA                                   CA         93455     Single Family                                 464000               20051201         80.00                    No MI                    100038000000000000             2.25                20101101                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           ADN1
     GROUP II       G01                                 586922.75          3240.302682                360                           356                                           6.25      0          0         0.375                                    6.625 KOLOA                                         HI         96756     Condominium                                   588200               20060101         64.99                    No MI                    100038000000000000             2.25                20101201                     11.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    147200          843.3333333                360                           358                                            6.5      0          0         0.375                                    6.875 MONTGOMERY                                    AL         36117     Single Family                                 147200               20060301         80.00                    No MI                                                   2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    148000               971.25                360                           358                                            7.5      0          0         0.375                                    7.875 MESA                                          AZ         85210     Single Family                                 148000               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    151400          977.7916667                360                           358                                          7.375      0          0         0.375                                     7.75 MERIDIAN                                      ID         83642     PUD                                           151400               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    151400          977.7916667                360                           358                                          7.375      0          0         0.375                                     7.75 MERIDIAN                                      ID         83642     PUD                                           151400               20060301         80.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 120641.17          728.8737354                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60656     Condominium                                   120800               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    440000          2658.333333                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60656     Single Family                                 440000               20060301         80.00                    No MI                                                   2.25                20090201                      13.25       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                 227615.82              1497.79                360                           358                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60649     Single Family                                 228000               20060301         80.00                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 117396.93               762.75                360                           358                                            6.5      0          0          0.25                                     6.75 PROSPECT HEIGHTS                              IL         60070     Condominium                                   117600               20060301         80.00                    No MI                                                   2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 154699.18          821.8393938                360                           358                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60656     Condominium                                   154800               20060301         80.00                    No MI                                                   2.25                20090201                     12.375       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G02                                 214228.55              1444.45                360                           359                                          6.875      0          0          0.25                                    7.125 WOODRIDGE                                     IL         60517     Single Family                                 214400               20060401         80.00                    No MI                                                   2.25                20110301                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                 112707.53               750.47                360                           359                                           6.75      0          0          0.25                                        7 Pensacola                                     FL         32526     Single Family                                 112800               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    312000                 1820                360                           358                                           6.75      0          0          0.25                                        7 DOWNERS GROVE                                 IL         60516     Single Family                                 312000               20060301         80.00                    No MI                                                   2.25                20110201                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    768000                 4720                360                           358                                          7.125      0          0          0.25                                    7.375 BARRINGTON HILLS                              IL         60010     Single Family                                 768000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    252800          1290.333333                360                           359                                          5.875      0          0          0.25                                    6.125 Sacramento                                    CA         95864     Single Family                                 252800               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.125       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G04                                    482640              2312.65                360                           349                                          5.375      0          0         0.375                                     5.75 KENSINGTON                                    MD         20895     Single Family                                 482640               20050601         80.00                    No MI                    100015000000000000             2.25                20150501                      11.75       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20350501           CHEV
     GROUP II       G02                                    360000               1687.5                360                           350                                           5.25      0          0         0.375                                    5.625 MANASSAS                                      VA         20112     Single Family                                 360000               20050701         80.00                    No MI                    100015000000000000             2.25                20100601                     11.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20350601           CHEV
      GROUP I       G01                                    300000              1406.25                360                           351                                           5.25      0          0         0.375                                    5.625 Manassas                                      VA         20111     Single Family                                 300000               20050801         80.00                    No MI                    100015000000000000             2.25                20080701                     11.625     1.875               1             First Lien         N            Y           36         Prepay            360              36          N           20350701           CHEV
      GROUP I       G01                                    324000               1552.5                360                           349                                          5.375      0          0         0.375                                     5.75 Rockville                                     MD         20853     Single Family                                 324000               20050601         80.00                    No MI                    100015000000000000             2.25                20120501                      11.75     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350501           CHEV
      GROUP I       G01                                 630640.74          3087.511956                360                           349                                            5.5      0          0         0.375                                    5.875 Alexandria                                    VA         22314     Townhouse                                     631200               20050601         80.00                    No MI                    100015000000000000             2.25                20120501                     11.875     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350501           CHEV
     GROUP II       G04                                 899436.11           4497.18055                360                           349                                          5.625      0          0         0.375                                        6 Arlington                                     VA         22207     Single Family                                 900000               20050601         53.73                    No MI                    100015000000000000             2.25                20150501                         12     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350501           CHEV
      GROUP I       G01                                    513600               2300.5                360                           351                                              5      0          0         0.375                                    5.375 Swarthmore                                    PA         19081     PUD                                           513600               20050801         80.00                    No MI                    100015000000000000             2.25                20120701                     11.375     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350701           CHEV
     GROUP II       G01                                  89469.87               634.19                360                           358                                           7.25      0          0         0.375                                    7.625 PROVO                                         UT         84601     Single Family                                  89600               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 137419.37              1021.68                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30316     Single Family                                 137600               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    128000          853.3333333                360                           358                                          7.625      0          0         0.375                                        8 BALTIMORE                                     MD         21224     Single Family                                 128000               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                     83200                  494                360                           358                                           6.75      0          0         0.375                                    7.125 CITRUS SPRINGS                                FL         34434     Single Family                                  83200               20060301         80.00                    No MI                                                   2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    208000          1278.333333                360                           358                                              7      0          0         0.375                                    7.375 BOISE                                         ID         83709     PUD                                           208000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    126960              780.275                360                           358                                              7      0          0         0.375                                    7.375 NAMPA                                         ID         83686     PUD                                           126960               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    200800              1192.25                360                           358                                           6.75      0          0         0.375                                    7.125 GAINESVILLE                                   GA         30507     PUD                                           200800               20060301         79.99                    No MI                                                   2.25                20090201                     13.125     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G01                                    304000                 1900                360                           359                                           7.25      0          0          0.25                                      7.5 BENSENVILLE                                   IL         60106     Single Family                                 304000               20060401         77.95                    No MI                                                   2.25                20110301                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                    146800          841.0416667                360                           359                                          6.625      0          0          0.25                                    6.875 ELGIN                                         IL         60123     PUD                                           146800               20060401         80.00                    No MI                                                   2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                    210400               1183.5                360                           359                                            6.5      0          0          0.25                                     6.75 CHICAGO                                       IL         60601     Condominium                                   210400               20060401         80.00                    No MI                                                   2.25                20110301                      11.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                 163848.11              1023.14                360                           359                                          6.125      0          0          0.25                                    6.375 CICERO                                        IL         60804     Single Family                                 164000               20060401         80.00                    No MI                                                   2.25                20110301                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                 319731.15              2102.18                360                           359                                          6.625      0          0          0.25                                    6.875 Coral Springs                                 FL         33071     Single Family                                 320000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  119720.9               797.83                360                           358                                           6.75      0          0          0.25                                        7 WEST BEND                                     WI         53095     Single Family                                 119920               20060301         80.00                    No MI                                                   2.25                20090201                         13       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
     GROUP II       G03                                    492000              2921.25                360                           358                                          6.875      0          0          0.25                                    7.125 NAPERVILLE                                    IL         60540     Single Family                                 492000               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 227498.61          1398.168541                360                           359                                          7.125      0          0          0.25                                    7.375 Saint Peters                                  MO         63376     Single Family                                 227500               20060401         82.73                GE Capital MI                100022000000000000             2.25                20110301                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 999200.32              6737.18                360                           359                                          6.875      0          0          0.25                                    7.125 OAK BROOK                                     IL         60523     Single Family                                1000000               20060401         71.43                    No MI                                                   2.25                20110301                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                     88720          517.5333333                360                           359                                           6.75      0          0          0.25                                        7 SCHILLER PARK                                 IL         60176     Condominium                                    88720               20060401         80.00                    No MI                                                   2.25                20110301                         12       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G01                                 299944.34          1593.454306                360                           358                                          6.125      0          0          0.25                                    6.375 Hilton Head                                   SC         29926     PUD                                           300000               20060301         46.15                    No MI                                                   2.25                20110201                     11.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    381600               1828.5                360                           349                                          5.375      0          0         0.375                                     5.75 HERNDON                                       VA         20170     Single Family                                 381600               20050601         80.00                    No MI                    100015000000000000             2.25                20100501                      11.75       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20350501           CHEV
     GROUP II       G04                                    720000                 3600                360                           350                                          5.625      0          0         0.375                                        6 Alexandria                                    VA         22305     Single Family                                 720000               20050701         80.00                    No MI                    100015000000000000              2.5                20150601                         12     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
     GROUP II       G04                                 676993.01           3384.96505                360                           351                                          5.625      0          0         0.375                                        6 Edgewater                                     MD         21037     PUD                                           677000               20050801         60.45                    No MI                    100015000000000000             2.25                20150701                         12     2.125               1             First Lien         N            Y           120        Prepay            360             120          N           20350701           CHEV
      GROUP I       G01                                     88000          595.8333333                360                           358                                           7.75      0          0         0.375                                    8.125 WESTMINSTER                                   CO         80030     Single Family                                  88000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                  85076.26               603.05                360                           358                                           7.25      0          0         0.375                                    7.625 SALT LAKE CITY                                UT         84116     Single Family                                  85200               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    124720                779.5                360                           359                                          7.125      0          0         0.375                                      7.5 BALTIMORE                                     MD         21224     Single Family                                 124720               20060401         80.00                    No MI                    100085000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           ALT1
     GROUP II       G03                                    800000                 4250                360                           358                                          6.125      0          0          0.25                                    6.375 Raleigh                                       NC         27614     PUD                                           800000               20060301         61.54                    No MI                    100022000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                  88158.95               558.75                360                           357                                          6.125      0          0         0.375                                      6.5 LOUISVILLE                                    KY         40229     Single Family                                  88400               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                       11.5       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    234400              1538.25                360                           358                                            7.5      0          0         0.375                                    7.875 LANHAM                                        MD         20706     Single Family                                 234400               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  51931.73                386.1                360                           358                                           7.75      0          0         0.375                                    8.125 GREENFIELD                                    IN         46140     Single Family                                  52000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    100000                  625                360                           357                                          7.125      0          0         0.375                                      7.5 HAMPTON                                       VA         23663     Single Family                                 100000               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     93840              615.825                360                           357                                            7.5      0          0         0.375                                    7.875 CALDWELL                                      ID         83605     2-4 Family                                     93840               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    170233          1028.491042                360                           358                                          6.875      0          0         0.375                                     7.25 MARICOPA                                      AZ         85239     PUD                                           170233               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    139178          927.8533333                360                           357                                          7.625      0          0         0.375                                        8 MADERA                                        CA         93638     Single Family                                 139178               20060201         65.00                    No MI                                                   2.25                20110101                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  55889.36                415.8                360                           357                                           7.75      0          0         0.375                                    8.125 JOFFRE                                        PA         15053     2-4 Family                                     56000               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 199614.74              1502.54                360                           357                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30311     Single Family                                 200000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                     52720          356.9583333                360                           357                                           7.75      0          0         0.375                                    8.125 BLACKLICK                                     OH         43004     Condominium                                    52720               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    150112          860.0166667                360                           356                                            6.5      0          0         0.375                                    6.875 MERIDIAN                                      ID         83642     PUD                                           150112               20060101         80.00                    No MI                                                   2.25                20101201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                    100000          604.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 CHARLOTTE                                     NC         28270     Single Family                                 100000               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    272000          1501.666667                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89117     PUD                                           272000               20060201         80.00                    No MI                    100085000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    109757          640.2491667                360                           357                                          6.625      0          0         0.375                                        7 LAS CRUCES                                    NM         88012     Single Family                                 109757               20060201         70.00                    No MI                    100085000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    100000               656.25                360                           357                                            7.5      0          0         0.375                                    7.875 BLISS                                         ID         83314     Single Family                                 100000               20060201         80.00                    No MI                                                   2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                  88799.92            499.49955                360                           358                                            6.5      0          0          0.25                                     6.75 CICERO                                        IL         60804     Condominium                                    88800               20060301         80.00                    No MI                                                   2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 144767.41               976.89                360                           358                                          6.875      0          0          0.25                                    7.125 WORTH                                         IL         60482     Single Family                                 145000               20060301         42.90                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    157600          952.1666667                360                           358                                              7      0          0          0.25                                     7.25 CHICAGO                                       IL         60641     Condominium                                   157600               20060301         80.00                    No MI                                                   2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    151200               897.75                360                           359                                          6.875      0          0          0.25                                    7.125 LAKE HOLIDAY                                  IL         60548     Single Family                                 151200               20060401         80.00                    No MI                                                   2.25                20110301                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
      GROUP I       G01                                    114720                645.3                360                           358                                            6.5      0          0          0.25                                     6.75 PALATINE                                      IL         60074     Condominium                                   114720               20060301         80.00                    No MI                                                   2.25                20090201                      12.75       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                 123490.95               791.42                360                           359                                          6.375      0          0          0.25                                    6.625 BERWYN                                        IL         60402     Single Family                                 123600               20060401         80.00                    No MI                                                   2.25                20090301                     12.625       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360301           ALT1
     GROUP II       G02                                    264000                 1650                360                           359                                           7.25      0          0          0.25                                      7.5 CHICAGO                                       IL         60638     Single Family                                 264000               20060401         80.00                    No MI                                                   2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G04                                    320000          1566.666667                360                           349                                            5.5      0          0         0.375                                    5.875 Raleigh                                       NC         27613     Single Family                                 320000               20050601         46.72                    No MI                    100015000000000000             2.25                20150501                     11.875       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20350501           CHEV
     GROUP II       G04                                 679193.01          3254.466506                360                           351                                          5.375      0          0         0.375                                     5.75 Alexandria                                    VA         22301     Single Family                                 679200               20050801         80.00                    No MI                    100015000000000000             2.25                20150701                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350701           CHEV
      GROUP I       G01                                    380000          1820.833333                360                           350                                          5.375      0          0         0.375                                     5.75 Sandestin                                     FL         32550     PUD                                           380000               20050701         76.00                    No MI                    100015000000000000              2.5                20120601                      11.75     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350601           CHEV
     GROUP II       G04                                    505000                 2525                360                           350                                          5.625      0          0         0.375                                        6 Bowie                                         MD         20720     PUD                                           505000               20050701         77.69                    No MI                    100015000000000000             2.25                20150601                         12     2.125               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
     GROUP II       G04                                 157976.46             789.8823                360                           350                                          5.625      0          0         0.375                                        6 Haymarket                                     VA         20169     Single Family                                 158936               20050701         46.34                    No MI                    100015000000000000             2.25                20150601                         12     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
     GROUP II       G04                                    324000              1586.25                360                           351                                            5.5      0          0         0.375                                    5.875 Alexandria                                    VA         22314     Condominium                                   324000               20050801         80.00                    No MI                    100015000000000000             2.25                20150701                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350701           CHEV
     GROUP II       G03                                    500000          2291.666667                360                           352                                          5.125      0          0         0.375                                      5.5 Fort Lauderdale                               FL         33316     Condominium                                   500000               20050901         77.52                    No MI                    100015000000000000             2.25                20100801                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20350801           CHEV
     GROUP II       G03                                 499999.89          2395.832806                360                           353                                          5.375      0          0         0.375                                     5.75 STERLING                                      VA         20164     PUD                                           500000               20051001         76.92                    No MI                    100015000000000000             2.25                20100901                      11.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20350901           CHEV
      GROUP I       G01                                     66400          449.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 NASHVILLE                                     TN         37218     Single Family                                  66400               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 279441.11              1678.75                360                           358                                          5.625      0          0         0.375                                        6 WASHINGTON                                    DC         20011     Single Family                                 280000               20060301         80.00                    No MI                    100085000000000000             2.25                20110201                         11     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                     60150             375.9375                360                           358                                          7.125      0          0         0.375                                      7.5 DETROIT                                       MI         48209     Single Family                                  60150               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  69698.72               501.49                360                           354                                          7.375      0          0         0.375                                     7.75 HOUSTON                                       TX         77063     Condominium                                    70000               20051101         70.00                    No MI                    100038000000000000             2.25                20101001                      12.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                 254437.87              1611.14                360                           358                                           6.25      0          0          0.25                                      6.5 Aventura                                      FL         33160     Condominium                                   254900               20060301         57.28                    No MI                    100022000000000000             2.25                20130201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              84          N           20360201           AFL2
     GROUP II       G01                                    224000          1096.666667                360                           356                                          5.625      0          0          0.25                                    5.875 Hunter                                        NY         12442     2-4 Family                                    224000               20060101         74.67                    No MI                    100022000000000000             2.25                20101201                     10.875       2                 2             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    188000          979.1666667                360                           356                                              6      0          0          0.25                                     6.25 Victorville                                   CA         92395     Single Family                                 188000               20060101         80.00                    No MI                    100022000000000000             2.25                20101201                      11.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                 390563.92              1824.21                360                           345                                          3.375      0          0          0.25                                    3.625 IMPERIAL BEACH                                CA         91932     Condominium                                   400000               20050201         47.39                    No MI                    100106000000000000             2.75                20070101                      9.625       2                 2             First Lien         N            N            0          No_PP            360              24          N           20350101           ADN1
     GROUP II       G02                                 279998.99          1516.661196                360                           359                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89129     Single Family                                 279999               20060401         80.00                    No MI                    100038000000000000             2.25                20110301                       11.5      2.5                2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ADN1
      GROUP I       G01                                    224000          1213.333333                360                           358                                          6.125      0          0         0.375                                      6.5 Kent                                          WA         98030     Single Family                                 224000               20060301         80.00                    No MI                    100022000000000000             2.25                20090201                       12.5     1.875               2             First Lien         N            Y           36          No_PP            360              36          N           20360201           AFL2
     GROUP II       G03                                    708000               3982.5                360                           357                                            6.5      0          0          0.25                                     6.75 Northridge                                    CA         91326     Single Family                                 708000               20060201         80.00                    No MI                                                   2.25                20110101                      11.75     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    194000          949.7916667                360                           359                                            5.5      0          0         0.375                                    5.875 Miami                                         FL         33186     Single Family                                 194000               20060401         66.90                    No MI                    100022000000000000             2.25                20090301                     11.875       2                 2             First Lien         N            Y           36         Prepay            360              36          N           20360301           AFL2
     GROUP II       G03                                 559517.85              3632.15                360                           359                                            6.5      0          0          0.25                                     6.75 Phoenix                                       AZ         85020     Single Family                                 560000               20060401         80.00                    No MI                    100224000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    105600                  583                360                           359                                          6.375      0          0          0.25                                    6.625 BENSENVILLE                                   IL         60105     Condominium                                   105600               20060401         80.00                    No MI                                                   2.25                20110301                     11.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
      GROUP I       G01                                 151784.76              1088.94                360                           358                                            7.5      0          0          0.25                                     7.75 CHICAGO                                       IL         60618     Condominium                                   152000               20060301         80.00                    No MI                                                   2.25                20090201                      13.75       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360201           ALT1
      GROUP I       G01                                    184000                 1265                360                           358                                              8      0          0          0.25                                     8.25 CHICAGO                                       IL         60623     2-4 Family                                    184000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    156000                942.5                360                           358                                              7      0          0          0.25                                     7.25 GLENDALE HEIGHTS                              IL         60139     PUD                                           156000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    500000          2708.333333                360                           359                                           6.25      0          0          0.25                                      6.5 RIVERWOODS                                    IL         60015     Single Family                                 500000               20060401         80.00                    No MI                                                   2.25                20110301                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G04                                 640836.02          3671.456365                360                           352                                          6.625      0          0          0.25                                    6.875 LAS VEGAS                                     NV         89131     Single Family                                 650000               20050901         76.47                    No MI                    100022000000000000             2.25                20150801                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20350801           ALT1
      GROUP I       G01                                    520000          3358.333333                360                           358                                            7.5      0          0          0.25                                     7.75 CHICAGO                                       IL         60607     Condominium                                   520000               20060301         80.00                    No MI                                                   2.25                20110201                      12.75       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    360000                 2250                360                           359                                           7.25      0          0          0.25                                      7.5 NAPERVILLE                                    IL         60540     Single Family                                 360000               20060401         80.00                    No MI                                                   2.25                20110301                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           ALT1
     GROUP II       G04                                    695000            3257.8125                360                           349                                           5.25      0          0         0.375                                    5.625 Washington                                    DC         20007     Single Family                                 695000               20050601         53.67                    No MI                    100015000000000000             2.25                20150501                     11.625       2                 1             First Lien         N            Y           120        Prepay            360             120          N           20350501           CHEV
     GROUP II       G03                                  472499.7          2116.404906                360                           348                                              5      0          0         0.375                                    5.375 WOODBRIDGE                                    VA         22192     PUD                                           472500               20050501         75.00                    No MI                    100015000000000000             2.25                20100401                     11.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20350401           CHEV
     GROUP II       G04                                    548568             2628.555                360                           348                                          5.375      0          0         0.375                                     5.75 Haymarket                                     VA         20169     PUD                                           548568               20050501         80.00                    No MI                    100015000000000000             2.25                20150401                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350401           CHEV
      GROUP I       G01                                    472000               2212.5                360                           349                                           5.25      0          0         0.375                                    5.625 East Falmouth                                 MA         2536      Single Family                                 472000               20050601         80.00                    No MI                    100015000000000000             2.25                20120501                     11.625     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350501           CHEV
     GROUP II       G04                                    656885          3147.573958                360                           352                                          5.375      0          0         0.375                                     5.75 Lansdowne                                     VA         20176     PUD                                           656885               20050901         61.97                    No MI                    100015000000000000             2.25                20150801                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350801           CHEV
      GROUP I       G01                                 199285.71            996.42855                360                           352                                          5.625      0          0         0.375                                        6 Germantown                                    MD         20876     Condominium                                   200000               20050901         71.43                    No MI                    100015000000000000             2.25                20120801                         12     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350801           CHEV
     GROUP II       G04                                    340000          1664.583333                360                           351                                            5.5      0          0         0.375                                    5.875 Fairfax                                       VA         22031     Single Family                                 340000               20050801         61.82                    No MI                    100015000000000000             2.25                20150701                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350701           CHEV
     GROUP II       G04                                 643381.64              3897.08                360                           350                                          5.625      0          0         0.375                                        6 WASHINGTON                                    DC         20015     Single Family                                 650000               20050701         79.27                    No MI                    100015000000000000             2.25                20150601                         12     1.875               1             First Lien         N            N            0         Prepay            360             120          N           20350601           CHEV
     GROUP II       G04                                 799942.37           3833.05719                360                           352                                          5.375      0          0         0.375                                     5.75 Potomac                                       MD         20854     Single Family                                 800000               20050901         78.05                    No MI                    100015000000000000             2.25                20150801                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350801           CHEV
     GROUP II       G04                                 471229.43          2208.887953                360                           350                                           5.25      0          0         0.375                                    5.625 Bristow                                       VA         20136     PUD                                           475000               20050701         73.08                    No MI                    100015000000000000             2.25                20150601                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
     GROUP II       G02                                    258800          1644.458333                360                           357                                           7.25      0          0         0.375                                    7.625 APPLE VALLEY                                  CA         92308     PUD                                           258800               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    279450          1542.796875                360                           352                                           6.25      0          0         0.375                                    6.625 DAVENPORT                                     FL         33897     PUD                                           279450               20050901         74.99                    No MI                    100010000000000000             2.25                20100801                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350801           AFL2
     GROUP II       G01                                    146250           868.359375                360                           353                                           6.75      0          0         0.375                                    7.125 DAVENPORT                                     FL         33896     Condominium                                   146250               20051001         75.00                    No MI                    100010000000000000             2.25                20100901                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350901           AFL2
     GROUP II       G01                                     80000                  450                360                           354                                          6.375      0          0         0.375                                     6.75 DAVENPORT                                     FL         33896     PUD                                            80000               20051101         25.96                    No MI                    100010000000000000             2.25                20101001                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351001           AFL2
      GROUP I       G01                                 346931.47              2110.42                360                           346                                          5.625      0          0         0.375                                        6 JAMUL                                         CA         91935     Single Family                                 352000               20050301         80.00                    No MI                                                   5.04                20070201                         11     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20350201           ALT1
     GROUP II       G02                                    350400                 1971                360                           359                                          6.375      0          0         0.375                                     6.75 Long Beach                                    CA         90807     Condominium                                   350400               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                      11.75     4.665               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    942500          6086.979167                360                           359                                          7.375      0          0         0.375                                     7.75 SAN JUAN BAUTISTA                             CA         95045     Single Family                                 942500               20060401         65.00                    No MI                    100146000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    217000            1152.8125                360                           359                                              6      0          0         0.375                                    6.375 DOUGLASVILLE                                  GA         30134     Single Family                                 217000               20060401         72.33                    No MI                    100032000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     57600                437.8                360                           360                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85015     Condominium                                    57600               20060501         80.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    481650          3261.171875                360                           359                                           7.75      0          0         0.375                                    8.125 Triangle                                      VA         22172     PUD                                           481650               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    173600               922.25                360                           359                                              6      0          0         0.375                                    6.375 Bonney Lake                                   WA         98391     PUD                                           173600               20060401         70.00                    No MI                    100016000000000000             2.75                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1500000                 8750                360                           359                                          6.625      0          0         0.375                                        7 Ocean City                                    NJ         8226      Condominium                                  1500000               20060401         61.48                    No MI                    100016000000000000             2.25                20090301                         13     2.375               2             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                    264000               1567.5                360                           359                                           6.75      0          0         0.375                                    7.125 Belleville                                    NJ         7109      Single Family                                 264000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    103200               698.75                360                           359                                           7.75      0          0         0.375                                    8.125 TAFT                                          CA         93268     Single Family                                 103200               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    492000              3228.75                360                           359                                            7.5      0          0         0.375                                    7.875 BURLINGAME                                    CA         94010     Condominium                                   492000               20060401         80.00                    No MI                    100146000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    435792              2632.91                360                           359                                          6.875      0          0         0.375                                     7.25 BEALETON                                      VA         22712     Single Family                                 435792               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    256000          1653.333333                360                           359                                          7.375      0          0         0.375                                     7.75 PHOENIX                                       AZ         85014     2-4 Family                                    256000               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                  686374.4              4346.23                360                           358                                          6.125      0          0         0.375                                      6.5 OCEANSIDE                                     CA         92057     Single Family                                 687621               20060301         75.00                    No MI                    100063000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    327000              1771.25                360                           359                                          6.125      0          0         0.375                                      6.5 el cajon                                      CA         92020     Single Family                                 327000               20060401         72.67                    No MI                    100074000000000000             2.375               20080301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                    302750          1639.895833                360                           359                                          6.125      0          0         0.375                                      6.5 MENIFEE                                       CA         92584     Single Family                                 302750               20060401         79.99                    No MI                    100063000000000000             2.25                20110301                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    212055          1259.076563                360                           359                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89129     PUD                                           212055               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     83200          580.6666667                360                           359                                              8      0          0         0.375                                    8.375 DALLAS                                        TX         75249     Single Family                                  83200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    436800               2866.5                360                           359                                            7.5      0          0         0.375                                    7.875 Fairview                                      NJ         7022      2-4 Family                                    436800               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     96600             613.8125                360                           358                                           7.25      0          0         0.375                                    7.625 East Point                                    GA         30344     Condominium                                    96600               20060301         69.98                    No MI                    100136000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     63200          401.5833333                360                           359                                           7.25      0          0         0.375                                    7.625 Mableton                                      GA         30126     Single Family                                  63200               20060401         74.35                    No MI                    100229000000000000             2.25                20110301                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    455000          2464.583333                360                           359                                          6.125      0          0         0.375                                      6.5 Saint Augustine                               FL         32080     Single Family                                 455000               20060401         69.95                    No MI                    100229000000000000             2.375               20080301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    540000              3543.75                360                           359                                            7.5      0          0         0.375                                    7.875 ALEXANDRIA                                    VA         22303     PUD                                           540000               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    138100          963.8229167                360                           359                                              8      0          0         0.375                                    8.375 Tucson                                        AZ         85730     PUD                                           138100               20060401         79.98                    No MI                    100101000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    130400          869.3333333                360                           360                                          7.625      0          0         0.375                                        8 East Point                                    GA         30344     Single Family                                 130400               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    138000              963.125                360                           359                                              8      0          0         0.375                                    8.375 Snellville                                    GA         30039     PUD                                           138000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000              4468.75                360                           359                                          7.875      0          0         0.375                                     8.25 MILPITAS                                      CA         95035     2-4 Family                                    650000               20060401         72.22                    No MI                    100074000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000              4468.75                360                           359                                          7.875      0          0         0.375                                     8.25 Milpitas                                      CA         95035     2-4 Family                                    650000               20060401         72.22                    No MI                    100074000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    137600          931.6666667                360                           359                                           7.75      0          0         0.375                                    8.125 CORDOVA                                       TN         38018     Single Family                                 137600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    464000          2513.333333                360                           359                                          6.125      0          0         0.375                                      6.5 WASHINGTON                                    DC         20017     Single Family                                 464000               20060401         80.00                    No MI                    100126000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    140000          904.1666667                360                           359                                          7.375      0          0         0.375                                     7.75 SNELLVILLE                                    GA         30078     2-4 Family                                    140000               20060401         80.00                    No MI                    010006600000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     88800               601.25                360                           359                                           7.75      0          0         0.375                                    8.125 DECATUR                                       GA         30035     Condominium                                    88800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     87750              511.875                360                           360                                          6.625      0          0         0.375                                        7 Newport News                                  VA         23608     Single Family                                  87750               20060501         75.00                    No MI                    100091000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    520000          3520.833333                360                           359                                           7.75      0          0         0.375                                    8.125 ALEXANDRIA                                    VA         22303     PUD                                           520000               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                  98637.06               648.52                360                           359                                            6.5      0          0         0.375                                    6.875 MUSKEGO                                       WI         53150     Condominium                                    98720               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    133500              723.125                360                           359                                          6.125      0          0         0.375                                      6.5 Germantown                                    MD         20874     Condominium                                   133500               20060401         62.97                    No MI                    100066000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    164800          961.3333333                360                           359                                          6.625      0          0         0.375                                        7 North Port                                    FL         34286     Single Family                                 164800               20060401         64.63                    No MI                                                   2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    150400          908.6666667                360                           359                                          6.875      0          0         0.375                                     7.25 Maineville                                    OH         45039     PUD                                           150400               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                  80340.33               562.17                360                           359                                          7.125      0          0         0.375                                      7.5 Plano                                         TX         75075     Single Family                                  80400               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    203250          1418.515625                360                           359                                              8      0          0         0.375                                    8.375 North Port                                    FL         34287     Single Family                                 203250               20060401         75.00                    No MI                    100418000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     86242          583.9302083                360                           359                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77033     Single Family                                  86242               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    565100          3649.604167                360                           359                                          7.375      0          0         0.375                                     7.75 LAUREL                                        MD         20707     PUD                                           565100               20060401         79.99                    No MI                    100289000000000000             2.25                20110301                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    310400          2004.666667                360                           359                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89143     PUD                                           310400               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    140000               918.75                360                           359                                            7.5      0          0         0.375                                    7.875 Winston Salem                                 NC         27106     Single Family                                 140000               20060401         80.00                    No MI                    100066000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    477400          3331.854167                360                           359                                              8      0          0         0.375                                    8.375 Triangle                                      VA         22172     Single Family                                 477400               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    123000             858.4375                360                           359                                              8      0          0         0.375                                    8.375 DECATUR                                       GA         30032     Single Family                                 123000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    480000                 2950                360                           359                                              7      0          0         0.375                                    7.375 Oxnard                                        CA         93033     Single Family                                 480000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    195000            1239.0625                360                           359                                           7.25      0          0         0.375                                    7.625 Lancaster                                     CA         93536     Single Family                                 195000               20060401         75.00                    No MI                    100114000000000000             2.75                20110301                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    225000              1406.25                360                           359                                          7.125      0          0         0.375                                      7.5 Puyallup                                      WA         98375     Single Family                                 225000               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     12.375     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    439600              3022.25                360                           358                                          7.875      0          0         0.375                                     8.25 Miami                                         FL         33135     2-4 Family                                    439600               20060301         80.00                    No MI                    100039000000000000             2.75                20110201                      14.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    248700           1321.21875                360                           359                                              6      0          0         0.375                                    6.375 Phoenix                                       AZ         85054     Condominium                                   248700               20060401         79.99                    No MI                    1000407-0010600193             2.25                20110301                     11.375     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    415200              2465.25                360                           359                                           6.75      0          0         0.375                                    7.125 LOS ANGELES                                   CA         90016     Single Family                                 415200               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    164720              978.025                360                           359                                           6.75      0          0         0.375                                    7.125 Aurora                                        CO         80013     Single Family                                 164720               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    169600                 1166                360                           359                                          7.875      0          0         0.375                                     8.25 Vancouver                                     WA         98682     Townhouse                                     169600               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     82500            541.40625                360                           359                                            7.5      0          0         0.375                                    7.875 BALTIMORE                                     MD         21230     Townhouse                                      82500               20060401         75.00                    No MI                    100289000000000000             2.25                20110301                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    400000                 2625                360                           359                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      CA         94806     Single Family                                 400000               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    106800              656.375                360                           359                                              7      0          0         0.375                                    7.375 GLENDALE                                      AZ         85301     Single Family                                 106800               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    258196           1694.41125                360                           359                                            7.5      0          0         0.375                                    7.875 Green Valley                                  AZ         85614     PUD                                           258196               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    877500             4753.125                360                           359                                          6.125      0          0         0.375                                      6.5 SAN CLEMENTE                                  CA         92672     2-4 Family                                    877500               20060401         65.00                    No MI                    100194000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    200000                 1125                360                           359                                          6.375      0          0         0.375                                     6.75 ATLANTA                                       GA         30318     Townhouse                                     200000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    243200          1418.666667                360                           359                                          6.625      0          0         0.375                                        7 ORLANDO                                       FL         32818     PUD                                           243200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    202383          1328.138438                360                           359                                            7.5      0          0         0.375                                    7.875 Maricopa                                      AZ         85239     PUD                                           202383               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    114750           776.953125                360                           359                                           7.75      0          0         0.375                                    8.125 Winder                                        GA         30680     PUD                                           114750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    152000                 1045                360                           359                                          7.875      0          0         0.375                                     8.25 Idaho Springs                                 CO         80452     Single Family                                 152000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     41600          294.6666667                360                           359                                          8.125      0          0         0.375                                      8.5 GREENSBORO                                    NC         27405     Single Family                                  41600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    212050          1391.578125                360                           359                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      VA         23223     PUD                                           212050               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    256000          1493.333333                360                           357                                          6.625      0          0         0.375                                        7 WASHINGTON                                    DC         20011     2-4 Family                                    256000               20060201         80.00                    No MI                    100128000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 289297.45          1657.433307                360                           358                                            6.5      0          0         0.375                                    6.875 Loxahatchee                                   FL         33470     Single Family                                 289300               20060301         55.00                    No MI                    000000000000310123             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    132000               701.25                360                           358                                              6      0          0         0.375                                    6.375 Haines City                                   FL         33844     2-4 Family                                    132000               20060301         80.00                    No MI                    1003780-0000310182             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    620000          3810.416667                360                           358                                              7      0          0         0.375                                    7.375 Fairfax                                       VA         22031     PUD                                           620000               20060301         80.00                    No MI                    100062000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    296000                 1850                360                           359                                          7.125      0          0         0.375                                      7.5 FRESNO                                        CA         93722     Single Family                                 296000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 167761.66              1203.57                360                           358                                          7.375      0          0         0.375                                     7.75 Cartersville                                  GA         30120     2-4 Family                                    168000               20060301         80.00                    No MI                    100378000000000000             2.75                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 143785.59              1006.87                360                           358                                          7.125      0          0         0.375                                      7.5 Fairburn                                      GA         30213     PUD                                           144000               20060301         75.00                    No MI                    1003780-0000311828             2.25                20110201                       12.5     2.375               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    368000          2376.666667                360                           356                                          7.375      0          0         0.375                                     7.75 WASHINGTON                                    DC         20019     Single Family                                 368000               20060101         80.00                    No MI                    100128000000000000             2.25                20101201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    219468            1417.3975                360                           359                                          7.375      0          0         0.375                                     7.75 Waxhaw                                        NC         28173     PUD                                           219468               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    632488          4084.818333                360                           358                                          7.375      0          0         0.375                                     7.75 Mitchellville                                 MD         20721     PUD                                           632488               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    321600               1909.5                360                           358                                           6.75      0          0         0.375                                    7.125 Phoenix                                       AZ         85032     Single Family                                 321600               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    156452            831.15125                360                           359                                              6      0          0         0.375                                    6.375 Surprise                                      AZ         85374     PUD                                           156502               20060401         55.60                    No MI                    100016000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    109550             684.6875                360                           359                                          7.125      0          0         0.375                                      7.5 LOUISVILLE                                    KY         40299     Condominium                                   109550               20060401         78.50                    No MI                    100331000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    232000          1329.166667                360                           359                                            6.5      0          0         0.375                                    6.875 Newark                                        NJ         7104      2-4 Family                                    232000               20060401         80.00                    No MI                                                   2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    212000          1236.666667                360                           359                                          6.625      0          0         0.375                                        7 Paterson                                      NJ         7501      Single Family                                 212000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 469041.23              4213.92                360                           354                                          9.875      0          0         0.375                                    10.25 Teaneck                                       NJ         7666      Single Family                                 470250               20051101         95.00               Radian Guaranty               100070000000000000               5                 20071001                      15.25     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351001           AFL2
     GROUP II       G01                                    223992            1236.6225                360                           358                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89149     Single Family                                 223992               20060301         80.00                    No MI                    010062500000000000             2.25                20110201                     11.625     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 399284.42          2245.974863                360                           358                                          6.375      0          0         0.375                                     6.75 APOLLO BEACH                                  FL         33572     PUD                                           400000               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    231992          1329.120833                360                           358                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89131     Single Family                                 231992               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 279913.79              1894.54                360                           359                                          7.375      0          0         0.375                                     7.75 Riverside                                     CA         92505     Single Family                                 280000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                      12.75     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360301           AFL2
     GROUP II       G01                                    386795          2457.759896                360                           358                                           7.25      0          0         0.375                                    7.625 APOLLO BEACH                                  FL         33572     PUD                                           386795               20060301         80.00                    No MI                    010006300000000000             2.375               20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    251200          1439.166667                360                           359                                            6.5      0          0         0.375                                    6.875 Glendale                                      AZ         85306     Single Family                                 251200               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     11.875       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    200000          1208.333333                360                           359                                          6.875      0          0         0.375                                     7.25 Kerman                                        CA         93630     Single Family                                 200000               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    170950          1193.088542                360                           359                                              8      0          0         0.375                                    8.375 Homestead                                     FL         33033     Townhouse                                     170950               20060401         74.98                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    171000              1211.25                360                           359                                          8.125      0          0         0.375                                      8.5 New Albany                                    OH         43054     Single Family                                 171000               20060401         79.98                    No MI                    100185000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    147000            1025.9375                360                           359                                              8      0          0         0.375                                    8.375 Las Vegas                                     NV         89107     Single Family                                 147000               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    135920          863.6583333                360                           357                                           7.25      0          0         0.375                                    7.625 BALTIMORE                                     MD         21230     Single Family                                 135920               20060201         80.00                    No MI                    100128000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 166288.35              1220.98                360                           359                                          7.625      0          0         0.375                                        8 SEVERN                                        MD         21144     Single Family                                 166400               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    318400          1956.833333                360                           359                                              7      0          0         0.375                                    7.375 CHANDLER                                      AZ         85249     Single Family                                 318400               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    321650          1675.260417                360                           359                                          5.875      0          0         0.375                                     6.25 LAS VEGAS                                     NV         89141     PUD                                           321650               20060401         62.46                    No MI                    100183000000000000             2.25                20110301                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    164800          1047.166667                360                           359                                           7.25      0          0         0.375                                    7.625 BUFORD                                        GA         30519     PUD                                           164800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    159200          1028.166667                360                           359                                          7.375      0          0         0.375                                     7.75 CUMMING                                       GA         30040     Single Family                                 159200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    109600          673.5833333                360                           359                                              7      0          0         0.375                                    7.375 WOODSTOCK                                     GA         30188     Single Family                                 109600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    380800          2221.333333                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89123     PUD                                           380800               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     92000          594.1666667                360                           359                                          7.375      0          0         0.375                                     7.75 SHERMAN                                       TX         75092     Single Family                                  92000               20060401         80.00                    No MI                    1002518-0000000865             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    152000                  950                360                           359                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89121     Single Family                                 152000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    744000               4262.5                360                           358                                            6.5      0          0         0.375                                    6.875 Antioch                                       TN         37013     Single Family                                 744000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    633400          4288.645833                360                           359                                           7.75      0          0         0.375                                    8.125 Keystone                                      CO         80435     Condominium                                   633400               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    154000             1010.625                360                           359                                            7.5      0          0         0.375                                    7.875 Huchinson                                     MN         55350     Single Family                                 154000               20060401         80.00                    No MI                    100221000000000000             5.875               20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    161250           1041.40625                360                           359                                          7.375      0          0         0.375                                     7.75 Aurora                                        CO         80012     Single Family                                 161250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75      5.5                1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  143905.8               1069.2                360                           359                                           7.75      0          0         0.375                                    8.125 LINDEN                                        NJ         7036      Single Family                                 144000               20060401         80.00                    No MI                    100247000000000000             3.625               20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    413600          2498.833333                360                           359                                          6.875      0          0         0.375                                     7.25 GRANADA HILLS                                 CA         91344     Single Family                                 413600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.25      3.25               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    160000                 1050                360                           359                                            7.5      0          0         0.375                                    7.875 LOUISVILLE                                    KY         40204     Condominium                                   160000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    877500           5210.15625                360                           359                                           6.75      0          0         0.375                                    7.125 LOS ANGELES                                   CA         90077     2-4 Family                                    877500               20060401         65.00                    No MI                    100059000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 117523.07               873.18                360                           359                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77066     PUD                                           117600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    116000          749.1666667                360                           359                                          7.375      0          0         0.375                                     7.75 Aubrey                                        TX         76227     Single Family                                 116000               20060401         79.83                    No MI                    100099000000000000             2.25                20090301                      13.75     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                 215999.11          1237.494901                360                           359                                            6.5      0          0         0.375                                    6.875 Capitol Heights                               MD         20743     Single Family                                 216000               20060401         80.00                    No MI                    100035000000000000             2.25                20090301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                 174249.84              1131.16                360                           359                                          6.375      0          0         0.375                                     6.75 NASHPORT                                      OH         43830     Single Family                                 174400               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    426000             2440.625                360                           359                                            6.5      0          0         0.375                                    6.875 ANAHEIM                                       CA         92804     Single Family                                 426000               20060401         68.16                    No MI                    100311000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    397200              2234.25                360                           359                                          6.375      0          0         0.375                                     6.75 Pacoima                                       CA         91331     Single Family                                 397200               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     50050            344.09375                360                           359                                          7.875      0          0         0.375                                     8.25 Saint Louis                                   MO         63118     Single Family                                  50050               20060401         66.64                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    128100            894.03125                360                           359                                              8      0          0         0.375                                    8.375 Vero Beach                                    FL         32962     2-4 Family                                    128100               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    128100            894.03125                360                           359                                              8      0          0         0.375                                    8.375 vero beach                                    FL         32962     2-4 Family                                    128100               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    448000          3126.666667                360                           359                                              8      0          0         0.375                                    8.375 Coral Springs                                 FL         33065     2-4 Family                                    448000               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    110530             690.8125                360                           359                                          7.125      0          0         0.375                                      7.5 PALMER LAKE                                   CO         80133     Condominium                                   110530               20060401         70.00                    No MI                    100199000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    285000            1870.3125                360                           359                                            7.5      0          0         0.375                                    7.875 Littleton                                     CO         80126     PUD                                           285000               20060401         75.00                    No MI                    100091000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     93675          575.7109375                360                           359                                              7      0          0         0.375                                    7.375 Eloy                                          AZ         85231     Single Family                                  93675               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    236000          1425.833333                360                           359                                          6.875      0          0         0.375                                     7.25 MANASSAS                                      VA         20109     Condominium                                   236000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000          920.8333333                360                           359                                           7.75      0          0         0.375                                    8.125 St Paul                                       MN         55104     2-4 Family                                    136000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    131920          797.0166667                360                           359                                          6.875      0          0         0.375                                     7.25 WINDER                                        GA         30680     Single Family                                 131920               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 120720.98               896.94                360                           359                                           7.75      0          0         0.375                                    8.125 LAWRENCEVILLE                                 GA         30044     Single Family                                 120800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 123898.35               824.98                360                           359                                          6.625      0          0         0.375                                        7 SUGAR HILL                                    GA         30518     Single Family                                 124000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    211200                 1210                360                           359                                            6.5      0          0         0.375                                    6.875 Surprise                                      AZ         85388     PUD                                           211200               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    275000              1718.75                360                           358                                          7.125      0          0         0.375                                      7.5 HIGHLAND                                      CA         92346     Single Family                                 275000               20060301         73.33                    No MI                    100087000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    276000              1811.25                360                           358                                            7.5      0          0         0.375                                    7.875 Arlington                                     VA         22204     Condominium                                   276000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    225000                 1500                360                           358                                          7.625      0          0         0.375                                        8 Hollywood                                     FL         33024     Single Family                                 225000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     91000          559.2708333                360                           359                                              7      0          0         0.375                                    7.375 Humble                                        TX         77338     PUD                                            91000               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    200000          1291.666667                360                           358                                          7.375      0          0         0.375                                     7.75 NEW BALTIMORE                                 MI         48047     Single Family                                 200000               20060301         80.00                    No MI                    1000608-0601003622             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    108000                697.5                360                           359                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85023     Townhouse                                     108000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    243200          1317.333333                360                           358                                          6.125      0          0         0.375                                      6.5 Lakeville                                     MN         55044     Single Family                                 243200               20060301         80.00                    No MI                    010022100000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    240000                 1600                360                           358                                          7.625      0          0         0.375                                        8 Minneapolis                                   MN         55404     2-4 Family                                    240000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    136000          708.3333333                360                           358                                          5.875      0          0         0.375                                     6.25 Orem                                          UT         84057     Single Family                                 136000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 129558.31               873.56                360                           359                                           6.75      0          0         0.375                                    7.125 KEENESAW                                      GA         30044     Condominium                                   129662               20060401         79.74                    No MI                    100293000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    262000          1446.458333                360                           358                                           6.25      0          0         0.375                                    6.625 Phoenix                                       AZ         85021     Single Family                                 262000               20060301         58.22                    No MI                    100016000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    367250          1912.760417                360                           358                                          5.875      0          0         0.375                                     6.25 HAWTHORNE                                     CA         90250     2-4 Family                                    367250               20060301         65.00                    No MI                    100087000000000000             2.25                20130201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              84          N           20360201           AFL2
     GROUP II       G02                                    268000                 1675                360                           358                                          7.125      0          0         0.375                                      7.5 LARGO                                         MD         20774     Single Family                                 268000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    299000          1806.458333                360                           358                                          6.875      0          0         0.375                                     7.25 SANDSTON                                      VA         23150     PUD                                           299000               20060301         80.00                    No MI                    100315000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    236000          1450.416667                360                           359                                              7      0          0         0.375                                    7.375 Overland Park                                 KS         66221     Single Family                                 236000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    140800          733.3333333                360                           358                                          5.875      0          0         0.375                                     6.25 CUMMING                                       GA         30040     PUD                                           140800               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 133775.55          724.6175625                360                           358                                          6.125      0          0         0.375                                      6.5 CORNELIUS                                     NC         28031     PUD                                           133832               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    141960             931.6125                360                           358                                            7.5      0          0         0.375                                    7.875 SNELLVILLE                                    GA         30039     PUD                                           141960               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    199240          1203.741667                360                           358                                          6.875      0          0         0.375                                     7.25 ELLENWOOD                                     GA         30294     PUD                                           199240               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168720             1001.775                360                           358                                           6.75      0          0         0.375                                    7.125 POWDER SPRINGS                                GA         30127     PUD                                           168720               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    174106          1178.842708                360                           358                                           7.75      0          0         0.375                                    8.125 FAIRBURN                                      GA         30213     PUD                                           174106               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  156293.2           830.307625                360                           357                                              6      0          0         0.375                                    6.375 SUWANEE                                       GA         30024     PUD                                           156450               20060201         79.99                    No MI                    100032000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    122640              804.825                360                           358                                            7.5      0          0         0.375                                    7.875 ATLANTA                                       GA         30310     Single Family                                 122640               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    184000                 1265                360                           358                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30310     Single Family                                 184000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    105590          703.9333333                360                           358                                          7.625      0          0         0.375                                        8 NEWNAN                                        GA         30263     Single Family                                 105600               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     50400                325.5                360                           358                                          7.375      0          0         0.375                                     7.75 DALLAS                                        GA         30157     Single Family                                  50400               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    121592             797.9475                360                           358                                            7.5      0          0         0.375                                    7.875 COVINGTON                                     GA         30016     PUD                                           121592               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    122792          716.2866667                360                           358                                          6.625      0          0         0.375                                        7 RIVERDALE                                     GA         30296     PUD                                           122792               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                     99200          568.3333333                360                           357                                            6.5      0          0         0.375                                    6.875 MCDONOUGH                                     GA         30253     Single Family                                  99200               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    114792               717.45                360                           358                                          7.125      0          0         0.375                                      7.5 HAMPTON                                       GA         30228     PUD                                           114792               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    153450           911.109375                360                           358                                           6.75      0          0         0.375                                    7.125 DUNDEE                                        FL         33838     PUD                                           153450               20060301         79.98                    No MI                    100032000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    139750            960.78125                360                           358                                          7.875      0          0         0.375                                     8.25 WINTER HAVEN                                  FL         33881     PUD                                           139750               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    160792          988.2008333                360                           358                                              7      0          0         0.375                                    7.375 DACULA                                        GA         30019     PUD                                           160792               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    122720          830.9166667                360                           358                                           7.75      0          0         0.375                                    8.125 LAWRENCEVILLE                                 GA         30044     Single Family                                 122720               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 171597.21          1000.983725                360                           358                                          6.625      0          0         0.375                                        7 COVINGTON                                     GA         30016     PUD                                           171672               20060301         80.00                    No MI                    010032100000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    132392          855.0316667                360                           358                                          7.375      0          0         0.375                                     7.75 COVINGTON                                     GA         30016     PUD                                           132392               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    120000                787.5                360                           358                                            7.5      0          0         0.375                                    7.875 COHUTTA                                       GA         30710     Single Family                                 120000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    166508            988.64125                360                           358                                           6.75      0          0         0.375                                    7.125 SNELLVILLE                                    GA         30039     PUD                                           166508               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    147592          999.3208333                360                           358                                           7.75      0          0         0.375                                    8.125 LOCUST GROVE                                  GA         30248     PUD                                           147592               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1000000          6354.166667                360                           358                                           7.25      0          0         0.375                                    7.625 FORT MACARTHUR                                CA         90731     Single Family                                1000000               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    107199           736.993125                360                           358                                          7.875      0          0         0.375                                     8.25 CONYERS                                       GA         30013     Single Family                                 107199               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    175200               1058.5                360                           357                                          6.875      0          0         0.375                                     7.25 ATLANTA                                       GA         30331     PUD                                           175200               20060201         79.65                    No MI                    100032000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    125050          690.3802083                360                           358                                           6.25      0          0         0.375                                    6.625 LAWRENCEVILLE                                 GA         30044     PUD                                           125050               20060301         71.42                    No MI                    100032000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    309656          1709.559167                360                           359                                           6.25      0          0         0.375                                    6.625 ATLANTA                                       GA         30339     PUD                                           309656               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    462332          2793.255833                360                           359                                          6.875      0          0         0.375                                     7.25 LATHROP                                       CA         95330     Single Family                                 462332               20060401         80.00                    No MI                    010005700000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    274276           1799.93625                360                           359                                            7.5      0          0         0.375                                    7.875 GLENDALE                                      AZ         85310     PUD                                           274276               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    463596           2945.76625                360                           359                                           7.25      0          0         0.375                                    7.625 STREAMWOOD                                    IL         60107     PUD                                           463596               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G04                                    284000          1567.916667                360                           359                                           6.25      0          0         0.375                                    6.625 DENVER                                        CO         80206     Single Family                                 284000               20060401         80.00                    No MI                    100047000000000000             2.25                20160301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360301           AFL2
      GROUP I       G01                                    237750          1560.234375                360                           359                                            7.5      0          0         0.375                                    7.875 Liberty                                       MO         64068     Single Family                                 237750               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    194625          1277.226563                360                           359                                            7.5      0          0         0.375                                    7.875 Kearney                                       MO         64060     Single Family                                 194625               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  73104.98               499.35                360                           359                                          6.875      0          0         0.375                                     7.25 Amarillo                                      TX         79103     Single Family                                  73200               20060401         80.00                    No MI                    100252000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    195952          1061.406667                360                           359                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89139     PUD                                           195952               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    415200               2854.5                360                           358                                          7.875      0          0         0.375                                     8.25 DORCHESTER                                    MA         2124      2-4 Family                                    415200               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                      14.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    136000                  935                360                           358                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85051     PUD                                           136000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    327000            1669.0625                360                           359                                           5.75      0          0         0.375                                    6.125 CASTLE ROCK                                   CO         80108     PUD                                           327000               20060401         19.82                    No MI                    100076000000000000             2.25                20090301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
     GROUP II       G01                                    253000             1423.125                360                           359                                          6.375      0          0         0.375                                     6.75 Hollywood                                     FL         33024     Single Family                                 253000               20060401         89.72                     PMI                     100022000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 359382.66              2609.67                360                           358                                            7.5      0          0         0.375                                    7.875 Corona                                        CA         92881     Condominium                                   359920               20060301         80.00                    No MI                    100034000000000000             2.25                20130201                     13.875     1.875               2             First Lien         N            N            0         Prepay            360              84          N           20360201           AFL2
     GROUP II       G01                                 154399.99          948.9166052                360                           358                                              7      0          0         0.375                                    7.375 Bessemer                                      AL         35022     Single Family                                 154400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000                 1520                360                           358                                          7.625      0          0         0.375                                        8 Washington                                    DC         20032     Condominium                                   228000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    123725          708.8411458                360                           359                                            6.5      0          0         0.375                                    6.875 Savannah                                      GA         31401     Single Family                                 123725               20060401         70.00                    No MI                    100264000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    219200          1415.666667                360                           359                                          7.375      0          0         0.375                                     7.75 BOISE                                         ID         83713     PUD                                           219200               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    622400          3954.833333                360                           359                                           7.25      0          0         0.375                                    7.625 Scottsdale                                    AZ         85254     Single Family                                 622400               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    220000          1420.833333                360                           359                                          7.375      0          0         0.375                                     7.75 MERIDIAN                                      ID         83642     PUD                                           220000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     59400               371.25                360                           358                                          7.125      0          0         0.375                                      7.5 Blue Springs                                  MO         64014     Condominium                                    59400               20060301         69.96                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    123900               722.75                360                           359                                          6.625      0          0         0.375                                        7 San Antonio                                   TX         78253     PUD                                           123900               20060401         70.00                    No MI                    100102000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 493999.75          2778.748594                360                           358                                          6.375      0          0         0.375                                     6.75 Washington                                    DC         20001     Single Family                                 494000               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    184000                 1150                360                           359                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85043     PUD                                           184000               20060401         79.99                    No MI                    100420000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    356000               2002.5                360                           358                                          6.375      0          0         0.375                                     6.75 Floral Park                                   NY         11001     Single Family                                 356000               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    210080          1356.766667                360                           359                                          7.375      0          0         0.375                                     7.75 MERIDIAN                                      ID         83642     PUD                                           210080               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    340800                 2201                360                           359                                          7.375      0          0         0.375                                     7.75 PLEASANT VIEW                                 UT         84414     Single Family                                 340800               20060401         80.00                    No MI                    100114000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    143250            984.84375                360                           358                                          7.875      0          0         0.375                                     8.25 Snellville                                    GA         30039     Single Family                                 143250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    271880          1727.570833                360                           360                                           7.25      0          0         0.375                                    7.625 Denver                                        CO         80203     Condominium                                   271880               20060501         70.00                    No MI                    100113000000000000             2.25                20110401                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    224880              1452.35                360                           359                                          7.375      0          0         0.375                                     7.75 BOISE                                         ID         83709     PUD                                           224880               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    131305          861.6890625                360                           359                                            7.5      0          0         0.375                                    7.875 Redmond                                       OR         97756     Single Family                                 131305               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    480000                 3000                360                           359                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60618     2-4 Family                                    480000               20060401         64.60                    No MI                    100400000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    528000                 3245                360                           358                                              7      0          0         0.375                                    7.375 Los Angeles                                   CA         90041     Single Family                                 528000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    166478            936.43875                360                           359                                          6.375      0          0         0.375                                     6.75 TACOMA                                        WA         98406     Single Family                                 166478               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    168000                  840                360                           359                                          5.625      0          0         0.375                                        6 PHOENIX                                       AZ         85033     Single Family                                 168000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    235500           1594.53125                360                           358                                           7.75      0          0         0.375                                    8.125 ARVADA                                        CO         80004     Single Family                                 235500               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    632000               4147.5                360                           358                                            7.5      0          0         0.375                                    7.875 Hacienda Heights                              CA         91745     Single Family                                 632000               20060301         79.50                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    228000                 1425                360                           359                                          7.125      0          0         0.375                                      7.5 Tequesta                                      FL         33469     Single Family                                 228000               20060401         80.00                    No MI                    100271000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 319999.06          1866.661183                360                           358                                          6.625      0          0         0.375                                        7 SILVER SPRING                                 MD         20906     Single Family                                 320000               20060301         80.00                    No MI                    100031000000000000             2.375               20080201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360201           AFL2
     GROUP II       G03                                    727500           4471.09375                360                           358                                              7      0          0         0.375                                    7.375 Upland                                        CA         91784     Single Family                                 727500               20060301         75.00                    No MI                    100080000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    198000              1361.25                360                           358                                          7.875      0          0         0.375                                     8.25 Tallahassee                                   FL         32303     Single Family                                 198000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    544000          3343.333333                360                           359                                              7      0          0         0.375                                    7.375 VALLEJO                                       CA         94591     Single Family                                 544000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  69941.19               459.85                360                           359                                            6.5      0          0         0.375                                    6.875 CASEVILLE                                     MI         48725     Single Family                                  70000               20060401         37.23                    No MI                                                   2.25                20110301                     12.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    539520               3484.4                360                           358                                          7.375      0          0         0.375                                     7.75 Saint Charles                                 MO         63303     PUD                                           539520               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    197500           1049.21875                360                           359                                              6      0          0         0.375                                    6.375 Mesa                                          AZ         85210     Single Family                                 197500               20060401         79.80                    No MI                    100071000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    260000          1570.833333                360                           357                                          6.875      0          0         0.375                                     7.25 LAVEEN                                        AZ         85339     PUD                                           260000               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                    259200                 1566                360                           358                                          6.875      0          0         0.375                                     7.25 MIDDLETOWN                                    MD         21769     Single Family                                 259200               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    444720              2686.85                360                           359                                          6.875      0          0         0.375                                     7.25 Haymarket                                     VA         20169     PUD                                           444720               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    284000          1834.166667                360                           359                                          7.375      0          0         0.375                                     7.75 Mansfield                                     TX         76063     Single Family                                 284000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 318699.06          2191.056038                360                           358                                          7.875      0          0         0.375                                     8.25 Riverside                                     CA         92507     PUD                                           318700               20060301         79.99                    No MI                    100026000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     89530           587.540625                360                           359                                            7.5      0          0         0.375                                    7.875 Harvest                                       AL         35749     Single Family                                  89530               20060401         70.00                    No MI                    010023800000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    109200               750.75                360                           358                                          7.875      0          0         0.375                                     8.25 PEORIA                                        AZ         85382     PUD                                           109200               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    508000          3386.666667                360                           359                                          7.625      0          0         0.375                                        8 West Hills                                    CA         91307     Single Family                                 508000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    765100            4303.6875                360                           359                                          6.375      0          0         0.375                                     6.75 Islamorada                                    FL         33036     Single Family                                 765100               20060401         70.00                    No MI                                                   2.25                20110301                      11.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    366100          2326.260417                360                           358                                           7.25      0          0         0.375                                    7.625 Fairfax                                       VA         22033     Condominium                                   366100               20060301         79.99                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    260000          1679.166667                360                           358                                          7.375      0          0         0.375                                     7.75 Burke                                         VA         22015     PUD                                           260000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    200800                 1255                360                           358                                          7.125      0          0         0.375                                      7.5 FREDERICK                                     MD         21703     PUD                                           200800               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    460500           3117.96875                360                           358                                           7.75      0          0         0.375                                    8.125 FREDERICK                                     MD         21704     Single Family                                 460500               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    308000              1828.75                360                           358                                           6.75      0          0         0.375                                    7.125 Long Beach                                    CA         90810     Single Family                                 308000               20060301         80.00                    No MI                    100187000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    304000                 1710                360                           357                                          6.375      0          0         0.375                                     6.75 RIALTO                                        CA         92377     Single Family                                 304000               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 239199.99          1494.999938                360                           358                                          7.125      0          0         0.375                                      7.5 Millersville                                  MD         21108     PUD                                           239200               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1000000          5520.833333                360                           358                                           6.25      0          0         0.375                                    6.625 Santa Ana                                     CA         92705     Single Family                                1000000               20060301         61.73                    No MI                    100034000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    291136          1849.926667                360                           358                                           7.25      0          0         0.375                                    7.625 Conroe                                        TX         77303     PUD                                           291136               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    151920               981.15                360                           358                                          7.375      0          0         0.375                                     7.75 Salton City                                   CA         92275     Single Family                                 151920               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    338000              2539.28                360                           360                                          7.875      0          0         0.375                                     8.25 New Castle                                    CO         81647     Single Family                                 338000               20060501         80.00                    No MI                    100095000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    188716          1258.106667                360                           359                                          7.625      0          0         0.375                                        8 JACKSONVILLE                                  FL         32216     PUD                                           188716               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    191880               1279.2                360                           359                                          7.625      0          0         0.375                                        8 JACKSONVILLE                                  FL         32216     PUD                                           191880               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    375000            2148.4375                360                           358                                            6.5      0          0         0.375                                    6.875 ALBANY                                        CA         94706     Single Family                                 375000               20060301         75.00                    No MI                    100074000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    128000                  800                360                           358                                          7.125      0          0         0.375                                      7.5 GERMANTOWN                                    MD         20874     Condominium                                   128000               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    516000              3278.75                360                           358                                           7.25      0          0         0.375                                    7.625 San Jose                                      CA         95127     Single Family                                 516000               20060301         80.00                    No MI                    100202000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    322500           1847.65625                360                           358                                            6.5      0          0         0.375                                    6.875 PINOLE                                        CA         94564     2-4 Family                                    322500               20060301         75.00                    No MI                    100074000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     61200               344.25                360                           358                                          6.375      0          0         0.375                                     6.75 DAYTON                                        OH         45429     Single Family                                  61200               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     92692          531.0479167                360                           359                                            6.5      0          0         0.375                                    6.875 WINDER                                        GA         30680     Single Family                                  92692               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    128000          733.3333333                360                           358                                            6.5      0          0         0.375                                    6.875 Foley                                         AL         36535     Single Family                                 128000               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    256000          1706.666667                360                           358                                          7.625      0          0         0.375                                        8 CRANSTON                                      RI         2920      Single Family                                 256000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                         14     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    157600          1001.416667                360                           359                                           7.25      0          0         0.375                                    7.625 LAUREL                                        MD         20707     Condominium                                   157600               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    166400                  988                360                           358                                           6.75      0          0         0.375                                    7.125 Buckeye                                       AZ         85326     PUD                                           166400               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    116000          749.1666667                360                           358                                          7.375      0          0         0.375                                     7.75 New Port Richey                               FL         34652     Single Family                                 116000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    105200          679.4166667                360                           359                                          7.375      0          0         0.375                                     7.75 HOUSTON                                       TX         77084     PUD                                           105200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    318400               1890.5                360                           357                                           6.75      0          0         0.375                                    7.125 Snellville                                    GA         30039     PUD                                           318400               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                  78274.23                528.2                360                           358                                           6.75      0          0         0.375                                    7.125 Pharr                                         TX         78577     PUD                                            78400               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     96000                  610                360                           358                                           7.25      0          0         0.375                                    7.625 Lenexa                                        KS         66215     Single Family                                  96000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    133000               831.25                360                           359                                          7.125      0          0         0.375                                      7.5 Denver                                        CO         80220     Single Family                                 133000               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     66500             457.1875                360                           359                                          7.875      0          0         0.375                                     8.25 Inkster                                       MI         48141     Single Family                                  66500               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     71400              490.875                360                           359                                          7.875      0          0         0.375                                     8.25 Aurora                                        CO         80012     PUD                                            71400               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 535666.84              4073.99                360                           359                                              8      0          0         0.375                                    8.375 HENDERSON                                     NV         89074     PUD                                           536000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    158987          977.1076042                360                           359                                              7      0          0         0.375                                    7.375 Peyton                                        CO         80831     Single Family                                 158987               20060401         75.00                    No MI                    010011300000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  57264.39               435.52                360                           359                                              8      0          0         0.375                                    8.375 LOUISVILLE                                    KY         40212     Single Family                                  57300               20060401         74.42                    No MI                    100404000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    252390          1656.309375                360                           359                                            7.5      0          0         0.375                                    7.875 QUEEN CREEK                                   AZ         85242     PUD                                           252390               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 237777.32              1504.32                360                           359                                          6.125      0          0         0.375                                      6.5 VISALIA                                       CA         93277     2-4 Family                                    238000               20060401         67.04                    No MI                    100074000000000000             2.25                20090301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    279200               1570.5                360                           358                                          6.375      0          0         0.375                                     6.75 PASO ROBLES                                   CA         93446     PUD                                           279200               20060301         80.00                    No MI                    100074000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168650           895.953125                360                           359                                              6      0          0         0.375                                    6.375 Apopka                                        FL         32703     PUD                                           168650               20060401         74.99                    No MI                    100185000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    455000            2417.1875                360                           358                                              6      0          0         0.375                                    6.375 MAYWOOD                                       CA         90270     2-4 Family                                    455000               20060301         65.00                    No MI                    100146000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    399920          2291.208333                360                           359                                            6.5      0          0         0.375                                    6.875 SAN DIEGO                                     CA         92123     Single Family                                 399920               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    288000                 1770                360                           359                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89131     PUD                                           288000               20060401         80.00                    No MI                    1001949-2415041902             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 111919.67          641.2064427                360                           359                                            6.5      0          0         0.375                                    6.875 PORTER                                        TX         77365     PUD                                           111920               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  41222.32               302.68                360                           359                                          7.625      0          0         0.375                                        8 Montgomery                                    AL         36110     Single Family                                  41250               20060401         68.75                    No MI                    100238000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    338752          2364.206667                360                           359                                              8      0          0         0.375                                    8.375 SURPRISE                                      AZ         85374     PUD                                           338752               20060401         80.00                    No MI                          AS1240                   2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    240700          1479.302083                360                           359                                              7      0          0         0.375                                    7.375 Macuugie                                      PA         18011     Single Family                                 240700               20060401         80.00                    No MI                    100076000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    121600          899.3333333                360                           357                                            8.5      0          0         0.375                                    8.875 Atlanta                                       GA         30349     Single Family                                 121600               20060201         80.00                    No MI                    100039000000000000             2.75                20110101                     14.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    221000          1404.270833                360                           359                                           7.25      0          0         0.375                                    7.625 NEWARK                                        NJ         7108      2-4 Family                                    221000               20060401         65.00                    No MI                                                   3.75                20110301                     12.625     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 195204.85           1118.36112                360                           359                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89139     PUD                                           195369               20060401         70.00                    No MI                    1001949-2410601717             2.25                20110301                     11.875     3.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    319200               1795.5                360                           359                                          6.375      0          0         0.375                                     6.75 Green Cove Springs                            FL         32043     PUD                                           319200               20060401         79.82                    No MI                    100229000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                   1087500            6570.3125                360                           359                                          6.875      0          0         0.375                                     7.25 Scottsdale                                    AZ         85262     Single Family                                1087500               20060401         75.00                    No MI                    1001699-0038000018             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    880000          5866.666667                360                           358                                          7.625      0          0         0.375                                        8 El Dorado Hills                               CA         95762     PUD                                           880000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         14     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1000000          5833.333333                360                           358                                          6.625      0          0         0.375                                        7 Miami                                         FL         33173     Single Family                                1000000               20060301         76.92                    No MI                    100034000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     84500          457.7083333                360                           357                                          6.125      0          0         0.375                                      6.5 Arizona City                                  AZ         85223     2-4 Family                                     84500               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    864000                 5400                360                           358                                          7.125      0          0         0.375                                      7.5 Acton                                         CA         93510     PUD                                           864000               20060301         69.12                    No MI                    100034000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    184000          1073.333333                360                           358                                          6.625      0          0         0.375                                        7 Brunswick                                     GA         31525     Single Family                                 184000               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    238400                 1341                360                           358                                          6.375      0          0         0.375                                     6.75 Roswell                                       GA         30075     Single Family                                 238400               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  53159.52               367.44                360                           359                                              7      0          0         0.375                                    7.375 Columbia                                      SC         29203     Single Family                                  53200               20060401         80.00                    No MI                    100147000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    247000            1312.1875                360                           359                                              6      0          0         0.375                                    6.375 Olney                                         MD         20832     PUD                                           247000               20060401         64.83                    No MI                                                   2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     54860          314.3020833                360                           358                                            6.5      0          0         0.375                                    6.875 Atlanta                                       GA         30311     Single Family                                  54860               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    552000                 3450                360                           359                                          7.125      0          0         0.375                                      7.5 Berkeley Heights                              NJ         7922      Single Family                                 552000               20060401         64.94                    No MI                    010027100000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    141600               899.75                360                           359                                           7.25      0          0         0.375                                    7.625 ROWLETT                                       TX         75089     Single Family                                 141600               20060401         80.00                    No MI                    010025200000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    155200                  873                360                           359                                          6.375      0          0         0.375                                     6.75 DULUTH                                        GA         30096     Single Family                                 155200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    305000            1810.9375                360                           359                                           6.75      0          0         0.375                                    7.125 Chandler                                      AZ         85249     PUD                                           305000               20060401         43.57                    No MI                    100101000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                   56493.7               339.05                360                           359                                          5.625      0          0         0.375                                        6 Jacksonville                                  FL         32223     Condominium                                    56550               20060401         61.97                    No MI                    100185000000000000             2.25                20110301                         11     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    336000                 2205                360                           359                                            7.5      0          0         0.375                                    7.875 GARDEN GROVE                                  CA         92843     PUD                                           336000               20060401         80.00                    No MI                    100246000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    163120          1138.441667                360                           359                                              8      0          0         0.375                                    8.375 Kissimmee                                     FL         34759     PUD                                           163120               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     96177          651.1984375                360                           359                                           7.75      0          0         0.375                                    8.125 SPRING                                        TX         77379     Single Family                                  96177               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    427000            2802.1875                360                           359                                            7.5      0          0         0.375                                    7.875 SACRAMENTO                                    CA         95817     2-4 Family                                    427000               20060401         70.00                    No MI                    100059000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    168750           1019.53125                360                           359                                          6.875      0          0         0.375                                     7.25 Greeley                                       CO         80631     Single Family                                 168750               20060401         75.00                    No MI                    100030000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    164000              1076.25                360                           359                                            7.5      0          0         0.375                                    7.875 KINGMAN                                       AZ         89401     Single Family                                 164000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    105000             689.0625                360                           359                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33130     Condominium                                   105000               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 719778.75          4423.640234                360                           358                                              7      0          0         0.375                                    7.375 San Diego                                     CA         92103     2-4 Family                                    720000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 123990.67          774.9416875                360                           358                                          7.125      0          0         0.375                                      7.5 JONESBORO                                     GA         30236     PUD                                           124200               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 531660.76              3996.74                360                           359                                          7.875      0          0         0.375                                     8.25 Stamford                                      CT         6902      2-4 Family                                    532000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    101520              623.925                360                           357                                              7      0          0         0.375                                    7.375 Fort Myers                                    FL         33916     Condominium                                   101520               20060201         80.00                    No MI                    100039000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    221592            1546.5275                360                           359                                              8      0          0         0.375                                    8.375 Perkasie                                      PA         18944     PUD                                           221592               20060401         80.00                    No MI                    100076000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1050000             7328.125                360                           359                                              8      0          0         0.375                                    8.375 Murrieta                                      CA         92562     Single Family                                1050000               20060401         75.00                    No MI                    100256000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     93600               614.25                360                           359                                            7.5      0          0         0.375                                    7.875 Cabot                                         AR         72023     Single Family                                  93600               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    285000            1989.0625                360                           359                                              8      0          0         0.375                                    8.375 AURORA                                        CO         80016     PUD                                           285000               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    488000                 2745                360                           359                                          6.375      0          0         0.375                                     6.75 Falls Church                                  VA         22043     Single Family                                 488000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 120716.87               875.88                360                           359                                            7.5      0          0         0.375                                    7.875 Simpsonville                                  SC         29681     Single Family                                 120800               20060401         80.00                    No MI                                                   2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    115500             794.0625                360                           359                                          7.875      0          0         0.375                                     8.25 STONE MOUNTAIN                                GA         30083     PUD                                           115500               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    162400               1116.5                360                           359                                          7.875      0          0         0.375                                     8.25 GULFPORT                                      FL         33707     Single Family                                 162400               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    212000          1280.833333                360                           358                                          6.875      0          0         0.375                                     7.25 College Park                                  GA         30349     PUD                                           212000               20060301         80.00                    No MI                    100149000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    127920              866.125                360                           358                                           7.75      0          0         0.375                                    8.125 Loganville                                    GA         30052     Single Family                                 127920               20060301         80.00                    No MI                    100149000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    975000            6804.6875                360                           359                                              8      0          0         0.375                                    8.375 LOS ANGELES                                   CA         90068     Single Family                                 975000               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    386156          2614.597917                360                           359                                           7.75      0          0         0.375                                    8.125 Clearwater                                    FL         33764     Condominium                                   386156               20060401         80.00                    No MI                    100238000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    172500           1203.90625                360                           359                                              8      0          0         0.375                                    8.375 Atlanta                                       GA         30314     2-4 Family                                    172500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     88000                577.5                360                           358                                            7.5      0          0         0.375                                    7.875 Conyers                                       GA         30012     2-4 Family                                     88000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    167120          905.2333333                360                           359                                          6.125      0          0         0.375                                      6.5 Roswell                                       GA         30076     PUD                                           167120               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    319900          2032.697917                360                           359                                           7.25      0          0         0.375                                    7.625 Woodbridge                                    VA         22191     Single Family                                 319900               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    354800             2328.375                360                           359                                            7.5      0          0         0.375                                    7.875 Winchester                                    VA         22602     PUD                                           354800               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    244000                 1525                360                           359                                          7.125      0          0         0.375                                      7.5 WOODBRIDGE                                    VA         22192     PUD                                           244000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     68700            450.84375                360                           359                                            7.5      0          0         0.375                                    7.875 Lexington                                     KY         40511     Single Family                                  68700               20060401         79.98                    No MI                    100091000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    384000                 2280                360                           359                                           6.75      0          0         0.375                                    7.125 Hackensack                                    NJ         7601      Single Family                                 384000               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    647400             4450.875                360                           359                                          7.875      0          0         0.375                                     8.25 Henderson                                     NV         89052     PUD                                           647400               20060401         78.00                    No MI                    100195000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    204000               1147.5                360                           359                                          6.375      0          0         0.375                                     6.75 North Las Vegas                               NV         89031     Single Family                                 204000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 416649.67              2739.39                360                           359                                            6.5      0          0         0.375                                    6.875 EATONTON                                      GA         31024     PUD                                           417000               20060401         78.16                    No MI                    100264000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    236000               1327.5                360                           358                                          6.375      0          0         0.375                                     6.75 Hollywood                                     FL         33024     Single Family                                 236000               20060301         80.00                    No MI                    100083000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    304000                 1995                360                           358                                            7.5      0          0         0.375                                    7.875 Manassas                                      VA         20111     PUD                                           304000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    158000               888.75                360                           358                                          6.375      0          0         0.375                                     6.75 las vegas                                     NV         89118     Condominium                                   158000               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    187500            1210.9375                360                           359                                          7.375      0          0         0.375                                     7.75 DENVER                                        CO         80204     Single Family                                 187500               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    143960          869.7583333                360                           359                                          6.875      0          0         0.375                                     7.25 Denver                                        CO         80219     Single Family                                 143960               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    232368              1403.89                360                           359                                          6.875      0          0         0.375                                     7.25 Barnegat                                      NJ         8005      Single Family                                 232368               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  95938.78               721.22                360                           359                                          7.875      0          0         0.375                                     8.25 Stone Mountain                                GA         30088     Townhouse                                      96000               20060401         77.48                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    164000               1127.5                360                           359                                          7.875      0          0         0.375                                     8.25 Atlanta                                       GA         30311     Single Family                                 164000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    586550          3788.135417                360                           358                                          7.375      0          0         0.375                                     7.75 Gainesville                                   VA         20155     PUD                                           586550               20060301         74.99                    No MI                    100028000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    183777          1244.323438                360                           359                                           7.75      0          0         0.375                                    8.125 OCALA                                         FL         34474     Single Family                                 183777               20060401         95.00                     PMI                     100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    185500          1082.083333                360                           359                                          6.625      0          0         0.375                                        7 Kennesaw                                      GA         30152     Single Family                                 185500               20060401         70.00                    No MI                    010018500000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    199920             1353.625                360                           358                                           7.75      0          0         0.375                                    8.125 Centerville                                   MN         55038     Single Family                                 199920               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    417000            2649.6875                360                           359                                           7.25      0          0         0.375                                    7.625 Scottsdale                                    AZ         85259     Single Family                                 417000               20060401         79.43                    No MI                    100101000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    402992          2602.656667                360                           359                                          7.375      0          0         0.375                                     7.75 ELK GROVE                                     CA         95757     Single Family                                 402992               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     96000                  610                360                           357                                           7.25      0          0         0.375                                    7.625 Louisville                                    KY         40223     Single Family                                  96000               20060201         75.00                    No MI                    100039000000000000             2.75                20110101                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     94972          643.0395833                360                           359                                           7.75      0          0         0.375                                    8.125 KATY                                          TX         77449     PUD                                            94972               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    138375             807.1875                360                           359                                          6.625      0          0         0.375                                        7 CHANDLER HEIGHTS                              AZ         85242     PUD                                           138375               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                   1500000              8593.75                360                           359                                            6.5      0          0         0.375                                    6.875 WEST TISBURY                                  MA         2658      Single Family                                1500000               20060401         60.00                    No MI                    1003970-0020060158             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    626852          3199.557083                360                           358                                           5.75      0          0         0.375                                    6.125 LEESBURG                                      VA         20175     PUD                                           626852               20060301         79.96                    No MI                    100063000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    799120          5410.708333                360                           359                                           7.75      0          0         0.375                                    8.125 Davie                                         FL         33330     PUD                                           799120               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 303319.67          1706.173144                360                           358                                          6.375      0          0         0.375                                     6.75 LANCASTER                                     CA         93536     Single Family                                 303405               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    305200             1812.125                360                           358                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89138     PUD                                           305200               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    232737          1381.875938                360                           358                                           6.75      0          0         0.375                                    7.125 ORANGE PARK                                   FL         32073     PUD                                           232737               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    196000               1102.5                360                           359                                          6.375      0          0         0.375                                     6.75 QUEEN CREEK                                   AZ         85242     PUD                                           196000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    579852           3926.08125                360                           359                                           7.75      0          0         0.375                                    8.125 LAS VEGAS                                     NV         89131     Single Family                                 579852               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 133507.75               790.55                360                           359                                            5.5      0          0         0.375                                    5.875 RIVERTON                                      UT         84065     Single Family                                 133644               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    153600                 1072                360                           359                                              8      0          0         0.375                                    8.375 Zephyrhills                                   FL         33542     2-4 Family                                    153600               20060401         80.00                    No MI                    100238000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    166400          1126.666667                360                           357                                           7.75      0          0         0.375                                    8.125 Orange Park                                   FL         32065     PUD                                           166400               20060201         70.00                    No MI                    100039000000000000             2.75                20110101                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G04                                    354000              1991.25                360                           358                                          6.375      0          0         0.375                                     6.75 ATLANTA                                       GA         30319     Single Family                                 354000               20060301         64.36                    No MI                    100032000000000000             2.25                20160201                      11.75     2.375               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
     GROUP II       G01                                    144500              903.125                360                           358                                          7.125      0          0         0.375                                      7.5 Dundee                                        FL         33838     PUD                                           144500               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    164400              941.875                360                           358                                            6.5      0          0         0.375                                    6.875 CONYERS                                       GA         30012     PUD                                           164400               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    152944             1003.695                360                           358                                            7.5      0          0         0.375                                    7.875 Jonesboro                                     GA         30236     PUD                                           152944               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    174998          1002.592708                360                           358                                            6.5      0          0         0.375                                    6.875 Conyers                                       GA         30012     PUD                                           174998               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 142879.26           773.929325                360                           358                                          6.125      0          0         0.375                                      6.5 AUBURN                                        GA         30011     PUD                                           142880               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    110447          575.2447917                360                           358                                          5.875      0          0         0.375                                     6.25 Riverdale                                     GA         30296     Single Family                                 110447               20060301         80.00                    No MI                    100032000000000000             2.25                20090201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    143050           938.765625                360                           358                                            7.5      0          0         0.375                                    7.875 Winter Haven                                  FL         33881     PUD                                           143050               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    146400               930.25                360                           358                                           7.25      0          0         0.375                                    7.625 SNELLVILLE                                    GA         30078     2-4 Family                                    146400               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    176250             954.6875                360                           358                                          6.125      0          0         0.375                                      6.5 Powder Springs                                GA         30127     PUD                                           176250               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    107505           739.096875                360                           358                                          7.875      0          0         0.375                                     8.25 Oakwood                                       GA         30566     PUD                                           107505               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    158000                987.5                360                           358                                          7.125      0          0         0.375                                      7.5 Cumming                                       GA         30040     PUD                                           158000               20060301         79.98                    No MI                    100032000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    101592             687.8625                360                           358                                           7.75      0          0         0.375                                    8.125 UNION CITY                                    GA         30291     PUD                                           101592               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     95792          578.7433333                360                           358                                          6.875      0          0         0.375                                     7.25 UNION CITY                                    GA         30291     PUD                                            95792               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    111200          741.3333333                360                           358                                          7.625      0          0         0.375                                        8 Lithonia                                      GA         30058     Single Family                                 111200               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180070          1162.952083                360                           357                                          7.375      0          0         0.375                                     7.75 MILLSBORO                                     DE         19966     Condominium                                   180070               20060201         74.67                    No MI                    100028000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    417000             2519.375                360                           357                                          6.875      0          0         0.375                                     7.25 WILLIAMS                                      AZ         86046     Single Family                                 417000               20060201         79.43                    No MI                    100183000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    615000            4035.9375                360                           358                                            7.5      0          0         0.375                                    7.875 LOS ANGELES                                   CA         90026     2-4 Family                                    615000               20060301         75.00                    No MI                    100311000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    394800             2261.875                360                           358                                            6.5      0          0         0.375                                    6.875 HINGHAM                                       MA         2043      Single Family                                 394800               20060301         70.00                    No MI                    100103000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    266000          1773.333333                360                           358                                          7.625      0          0         0.375                                        8 Oceanside                                     CA         92057     PUD                                           266000               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   1260000               8137.5                360                           358                                          7.375      0          0         0.375                                     7.75 North Myrtle Beach                            SC         29582     Single Family                                1260000               20060301         70.00                    No MI                    100035000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    541640          3103.145833                360                           359                                            6.5      0          0         0.375                                    6.875 LATHROP                                       CA         95330     Single Family                                 541640               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    690000                 4600                360                           357                                          7.625      0          0         0.375                                        8 GLENN DALE                                    MD         20769     Single Family                                 690000               20060201         75.00                    No MI                    100028000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    222232             1527.845                360                           357                                          7.875      0          0         0.375                                     8.25 FREDERICK                                     MD         21703     Condominium                                   222232               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    344000          2329.166667                360                           358                                           7.75      0          0         0.375                                    8.125 Tampa                                         FL         33606     Single Family                                 344000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    359600          1985.291667                360                           355                                           6.25      0          0         0.375                                    6.625 LOS ANGELES                                   CA         90037     Single Family                                 359600               20051201         77.17                    No MI                    100231000000000000             2.875               20071101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351101           AFL2
     GROUP II       G02                                     88000          540.8333333                360                           358                                              7      0          0         0.375                                    7.375 SAINT PETERSBURG                              FL         33711     Single Family                                  88000               20060301         80.00                    No MI                    100004000000000000             2.25                20110201                     12.375      2.5                1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                 304898.64          1619.774025                360                           357                                              6      0          0         0.375                                    6.375 PETALUMA                                      CA         94954     Single Family                                 305000               20060201         47.66                    No MI                    100074000000000000             2.25                20160101                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G02                                    288000                 1800                360                           358                                          7.125      0          0         0.375                                      7.5 WOODBRIDGE                                    VA         22193     PUD                                           288000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 275450.18              1750.66                360                           354                                          6.125      0          0         0.375                                      6.5 Palm Coast                                    FL         32137     PUD                                           276973               20051101         80.00                    No MI                    100039000000000000             2.25                20101001                       12.5     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20351001           AFL2
     GROUP II       G02                                    244000          1270.833333                360                           354                                          5.875      0          0         0.375                                     6.25 Palmdale                                      CA         93522     Single Family                                 244000               20051101         80.00                    No MI                    100039000000000000             2.25                20101001                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351001           AFL2
      GROUP I       G01                                    101250            653.90625                360                           358                                          7.375      0          0         0.375                                     7.75 Orlando                                       FL         32805     Single Family                                 101250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    167861          1066.616771                360                           358                                           7.25      0          0         0.375                                    7.625 Saint Paul                                    MN         55101     Condominium                                   167861               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    152000          1029.166667                360                           357                                           7.75      0          0         0.375                                    8.125 Apache Junction                               AZ         85220     Single Family                                 152000               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    119200          807.0833333                360                           358                                           7.75      0          0         0.375                                    8.125 Cypress                                       TX         77429     Single Family                                 119200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 135516.23                917.5                360                           358                                          7.375      0          0         0.375                                     7.75 Toms River                                    NJ         8723      PUD                                           135600               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      12.75     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360201           AFL2
     GROUP II       G02                                    199480              1246.75                360                           359                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60622     Condominium                                   199480               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  52074.28               369.11                360                           358                                           7.25      0          0         0.375                                    7.625 LAKE WORTH                                    TX         76140     Single Family                                  52150               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  37048.77                  269                360                           358                                            7.5      0          0         0.375                                    7.875 Lake Worth                                    TX         76135     Single Family                                  37100               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 135792.39               939.32                360                           358                                              7      0          0         0.375                                    7.375 Arizona City                                  AZ         85223     Single Family                                 136000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    231900            1497.6875                360                           358                                          7.375      0          0         0.375                                     7.75 HEMET                                         CA         92543     Single Family                                 231900               20060301         79.99                    No MI                    100022000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 215588.74          1347.429625                360                           358                                          7.125      0          0         0.375                                      7.5 SACRAMENTO                                    CA         95828     Single Family                                 215625               20060301         75.00                    No MI                    1004140-0100013184             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    192700             1204.375                360                           358                                          7.125      0          0         0.375                                      7.5 Lakeland                                      FL         33813     Single Family                                 192700               20060301         74.99                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     74400                  496                360                           359                                          7.625      0          0         0.375                                        8 Myrtle Beach                                  SC         29577     PUD                                            74400               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    119920               824.45                360                           358                                          7.875      0          0         0.375                                     8.25 Hattiesburg                                   MS         39402     Single Family                                 119920               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    232000          1353.333333                360                           358                                          6.625      0          0         0.375                                        7 Miami                                         FL         33134     Single Family                                 232000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 375999.25          2114.995781                360                           358                                          6.375      0          0         0.375                                     6.75 Woodbridge                                    VA         22193     Single Family                                 376000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    123000                  820                360                           359                                          7.625      0          0         0.375                                        8 Mankato                                       MN         56001     2-4 Family                                    123000               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    448000          2893.333333                360                           358                                          7.375      0          0         0.375                                     7.75 Miami                                         FL         33131     Condominium                                   448000               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    235200                 1568                360                           358                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95822     Single Family                                 235200               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1430000          9533.333333                360                           359                                          7.625      0          0         0.375                                        8 SANTA MONICA                                  CA         90403     Single Family                                1430000               20060401         65.00                    No MI                    100414000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    400000                 2500                360                           357                                          7.125      0          0         0.375                                      7.5 Hilton Head                                   SC         29938     Condominium                                   400000               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    305000          1842.708333                360                           358                                          6.875      0          0         0.375                                     7.25 RIVA                                          MD         21140     Single Family                                 305000               20060301         77.61                    No MI                    100233000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  58215.35               412.64                360                           358                                           7.25      0          0         0.375                                    7.625 Detroit                                       MI         48227     2-4 Family                                     58300               20060301         69.90                    No MI                    1001147-0000020599             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    875000          5286.458333                360                           358                                          6.875      0          0         0.375                                     7.25 Naples                                        FL         34108     PUD                                           875000               20060301         47.30                    No MI                    100196000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    104000          606.6666667                360                           358                                          6.625      0          0         0.375                                        7 Orlando                                       FL         32808     Single Family                                 104000               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    238580           1267.45625                360                           359                                              6      0          0         0.375                                    6.375 HENDERSON                                     NV         89044     PUD                                           238580               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  134199.9               939.74                360                           358                                          7.125      0          0         0.375                                      7.5 GREEN VALLEY                                  AZ         85614     PUD                                           134400               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    252000              1653.75                360                           357                                            7.5      0          0         0.375                                    7.875 BUCKEYE                                       AZ         85236     PUD                                           252000               20060201         80.00                    No MI                    100170000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1120000          6883.333333                360                           358                                              7      0          0         0.375                                    7.375 LONG BEACH                                    CA         98708     Single Family                                1120000               20060301         70.00                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    284000          2011.666667                360                           357                                          8.125      0          0         0.375                                      8.5 Annandale                                     VA         22003     Condominium                                   284000               20060201         78.67                    No MI                    100062000000000000             4.125               20110101                       13.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    284349          1954.899375                360                           357                                          7.875      0          0         0.375                                     8.25 PIKE ROAD                                     AL         36064     Single Family                                 284349               20060201         80.00                    No MI                    100185000000000000             2.25                20110101                      13.25      3.75               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 115962.54          748.9247375                360                           358                                          7.375      0          0         0.375                                     7.75 PASADENA                                      MD         21122     Condominium                                   116000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 179943.75          1124.648438                360                           358                                          7.125      0          0         0.375                                      7.5 DISTRICT HEIGHTS                              MD         20747     Townhouse                                     180000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          853.3333333                360                           358                                          7.625      0          0         0.375                                        8 CHANDLER                                      AZ         85225     Single Family                                 128000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 199999.99          1312.499934                360                           357                                            7.5      0          0         0.375                                    7.875 LAVEEN                                        AZ         85339     Single Family                                 200000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    232036           1522.73625                360                           357                                            7.5      0          0         0.375                                    7.875 PHOENIX                                       AZ         85339     PUD                                           232036               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    300000              1906.25                360                           357                                           7.25      0          0         0.375                                    7.625 Murray                                        UT         84123     Single Family                                 300000               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     72200          488.8541667                360                           358                                           7.75      0          0         0.375                                    8.125 Charlotte                                     NC         28216     PUD                                            72200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    140894          777.8522917                360                           358                                           6.25      0          0         0.375                                    6.625 QUEEN CREEK                                   AZ         85242     PUD                                           140894               20060301         75.87                    No MI                    100057000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 183281.92             1145.512                360                           356                                          7.125      0          0         0.375                                      7.5 Leesburg                                      FL         34748     PUD                                           183340               20060101         80.00                    No MI                    100016000000000000             2.75                20101201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    133600          862.8333333                360                           357                                          7.375      0          0         0.375                                     7.75 Houston                                       TX         77064     PUD                                           133600               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      12.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    796000          5389.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Dana Point                                    CA         92629     PUD                                           796000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    263600          1784.791667                360                           357                                           7.75      0          0         0.375                                    8.125 ATTLEBORO                                     MA         2703      2-4 Family                                    263600               20060201         80.00                    No MI                    100095000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1071000             6470.625                360                           357                                          6.875      0          0         0.375                                     7.25 Honolulu                                      HI         96825     Condominium                                  1071000               20060201         70.00                    No MI                    100034000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    280000          1720.833333                360                           358                                              7      0          0         0.375                                    7.375 WOODBRIDGE                                    VA         22193     Single Family                                 280000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    137520                859.5                360                           357                                          7.125      0          0         0.375                                      7.5 DALLAS                                        GA         30157     Single Family                                 137520               20060201         80.00                    No MI                    001000320000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    626558          3785.454583                360                           357                                          6.875      0          0         0.375                                     7.25 Fort Washington                               MD         20744     Single Family                                 626558               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    313100          2119.947917                360                           357                                           7.75      0          0         0.375                                    8.125 ATTLEBORO                                     MA         2703      2-4 Family                                    313100               20060201         79.99                    No MI                    100095000000000000             2.25                20110101                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    114400          691.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 Richmond                                      VA         23224     Single Family                                 114400               20060301         80.00                    No MI                    100078000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 439422.41              3266.99                360                           358                                           7.75      0          0         0.375                                    8.125 Haverhill                                     MA         1832      Single Family                                 440000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    129992          839.5316667                360                           358                                          7.375      0          0         0.375                                     7.75 Riverdale                                     GA         30296     Single Family                                 129992               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  62309.39               441.66                360                           358                                           7.25      0          0         0.375                                    7.625 Detroit                                       MI         48203     2-4 Family                                     62400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    315000            2001.5625                360                           358                                           7.25      0          0         0.375                                    7.625 Newark                                        NJ         7104      2-4 Family                                    315000               20060301         75.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    433812            2440.1925                360                           358                                          6.375      0          0         0.375                                     6.75 PEORIA                                        AZ         85383     PUD                                           433812               20060301         80.00                    No MI                    100057000000000000             2.25                20160201                      11.75       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
      GROUP I       G01                                    316000          1909.166667                360                           356                                          6.875      0          0         0.375                                     7.25 Apple Valley                                  CA         92307     2-4 Family                                    316000               20060101         80.00                    No MI                    100039000000000000               5                 20071201                      13.25     1.875               2             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
      GROUP I       G01                                  78297.08               582.12                360                           358                                           7.75      0          0         0.375                                    8.125 Grand Rapids                                  MI         49506     2-4 Family                                     78400               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     13.125     4.625               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    300000              1843.75                360                           358                                              7      0          0         0.375                                    7.375 FLAGSTAFF                                     AZ         86004     Single Family                                 300000               20060301         67.42                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 447695.69          2518.288256                360                           358                                          6.375      0          0         0.375                                     6.75 Bronx                                         NY         10466     2-4 Family                                    448000               20060301         80.00                    No MI                    100022000000000000             2.25                20090201                      12.75     1.875               2             First Lien         N            Y           36         Prepay            360              36          N           20360201           AFL2
      GROUP I       G01                                    149280                995.2                360                           358                                          7.625      0          0         0.375                                        8 Littleton                                     CO         80123     Single Family                                 149280               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    249600                 1378                360                           358                                           6.25      0          0         0.375                                    6.625 WOODBRIDGE                                    VA         22191     PUD                                           249600               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 182713.98              1176.26                360                           354                                           6.25      0          0         0.375                                    6.625 DAVENPORT                                     FL         33897     PUD                                           183700               20051101         74.98                    No MI                    100010000000000000             2.25                20101001                     11.625       2                 1             First Lien         N            N            0         Prepay            360              60          N           20351001           AFL2
      GROUP I       G01                                  119891.8               957.19                360                           354                                            8.5      0          0         0.375                                    8.875 Carrollton                                    TX         75006     Single Family                                 120304               20051101         80.00                    No MI                    100014000000000000             2.375               20071001                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351001           AFL2
      GROUP I       G01                                   1330000          6511.458333                360                           353                                            5.5      0          0         0.375                                    5.875 Alpine                                        NJ         7620      Single Family                                1330000               20051001         70.00                    No MI                    100034000000000000             2.375               20070901                     10.875       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20350901           AFL2
     GROUP II       G01                                    209600          1288.166667                360                           358                                              7      0          0         0.375                                    7.375 SUN CITY                                      CA         92586     PUD                                           209600               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    368000          2223.333333                360                           358                                          6.875      0          0         0.375                                     7.25 MANASSAS                                      VA         20110     Single Family                                 368000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    267717          1701.118438                360                           358                                           7.25      0          0         0.375                                    7.625 LAS VEGAS                                     NV         89103     Condominium                                   267717               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    312000                 1950                360                           356                                          7.125      0          0         0.375                                      7.5 WOODBRIDGE                                    VA         22191     Single Family                                 312000               20060101         80.00                    No MI                                                   2.25                20101201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           WALN
     GROUP II       G03                                    659200                 3708                360                           358                                          6.375      0          0         0.375                                     6.75 Pompano Beach                                 FL         33062     Single Family                                 659200               20060301         80.00                    No MI                    1001989-0000003609             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 136499.66          710.9357292                360                           358                                          5.875      0          0         0.375                                     6.25 Mesa                                          AZ         85201     Single Family                                 136500               20060301         70.00                    No MI                    100173000000000000             4.73                20110201                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 427599.98           2717.04154                360                           357                                           7.25      0          0         0.375                                    7.625 BAKERSFIELD                                   CA         93306     PUD                                           427600               20060201         80.00                    No MI                    100057000000000000             2.25                20090101                     13.625     4.355               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
     GROUP II       G02                                    346800             2203.625                360                           357                                           7.25      0          0         0.375                                    7.625 LEXINGTON                                     KY         40509     Single Family                                 346800               20060201         80.00                    No MI                    100113000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    240000                 1525                360                           358                                           7.25      0          0         0.375                                    7.625 THE COLONY                                    TX         75056     PUD                                           240000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    209300            1438.9375                360                           357                                          7.875      0          0         0.375                                     8.25 Fort Lauderdale                               FL         33311     2-4 Family                                    209300               20060201         70.00                    No MI                    100059000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    461250           3171.09375                360                           357                                          7.875      0          0         0.375                                     8.25 PLANO                                         TX         75024     Single Family                                 461250               20060201         75.00                    No MI                    100425000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     96800               635.25                360                           358                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32808     Single Family                                  96800               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1267516            8714.1725                360                           358                                          7.875      0          0         0.375                                     8.25 MARLBORO TOWNSHIP                             NJ         7751      Single Family                                1267516               20060301         75.00                    No MI                    10006120000530995-             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    611000          3373.229167                360                           359                                           6.25      0          0         0.375                                    6.625 KEW GARDENS                                   NY         11415     2-4 Family                                    611000               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    197400            1336.5625                360                           358                                           7.75      0          0         0.375                                    8.125 FALL RIVER                                    MA         2724      2-4 Family                                    197400               20060301         70.00                    No MI                    100103000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    172000          1057.083333                360                           356                                              7      0          0         0.375                                    7.375 Fountain                                      CO         80817     Single Family                                 172000               20060101         80.00                    No MI                    100022000000000000             2.25                20101201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                 123761.16               931.57                360                           357                                          7.875      0          0         0.375                                     8.25 Chicago                                       IL         60649     2-4 Family                                    124000               20060201         80.00                    No MI                    1002656-0000441927             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    432000                 2970                360                           358                                          7.875      0          0         0.375                                     8.25 Newark                                        NJ         7108      2-4 Family                                    432000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 254214.75          1668.284297                360                           358                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32835     Condominium                                   254544               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    258276           1694.93625                360                           357                                            7.5      0          0         0.375                                    7.875 KISSIMMEE                                     FL         34747     PUD                                           258276               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    564000                 3525                360                           357                                          7.125      0          0         0.375                                      7.5 Old Hickory                                   TN         37138     Single Family                                 564000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 247522.31              1863.14                360                           357                                          7.875      0          0         0.375                                     8.25 Sorrento                                      FL         32776     PUD                                           248000               20060201         79.99                    No MI                    100213000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     65000          419.7916667                360                           358                                          7.375      0          0         0.375                                     7.75 Charlotte                                     NC         28216     Single Family                                  65000               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    375000              2343.75                360                           358                                          7.125      0          0         0.375                                      7.5 West New York                                 NJ         7093      2-4 Family                                    375000               20060301         75.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    283600               1772.5                360                           357                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    VA         22191     Single Family                                 283600               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    369075           2306.71875                360                           356                                          7.125      0          0         0.375                                      7.5 Franklin                                      TN         37064     PUD                                           369075               20060101         95.00                Republic MIC                 100022000000000000             2.25                20101201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    105720               572.65                360                           357                                          6.125      0          0         0.375                                      6.5 Toney                                         AL         35773     Single Family                                 105720               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  99843.51               682.18                360                           358                                          6.875      0          0         0.375                                     7.25 Gretna                                        LA         70056     Single Family                                 100000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    215676           1325.50875                360                           357                                              7      0          0         0.375                                    7.375 Gilbert                                       AZ         85297     PUD                                           215676               20060201         80.00                    No MI                    100420000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  81197.18               575.97                360                           357                                           7.25      0          0         0.375                                    7.625 CHATTANOOGA                                   TN         37415     2-4 Family                                     81375               20060201         75.00                    No MI                    100199000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                   59467.1               437.84                360                           355                                          7.625      0          0         0.375                                        8 Bartow                                        FL         33830     Single Family                                  59670               20051201         90.00               Radian Guaranty                                              2.75                20071101                         14     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20351101           AFL2
      GROUP I       G01                                     86000               591.25                360                           358                                          7.875      0          0         0.375                                     8.25 MIDDLE RIVER                                  MD         21220     Townhouse                                      86000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      13.25     2.375               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    114750           729.140625                360                           358                                           7.25      0          0         0.375                                    7.625 CHATTANOOGA                                   TN         37415     2-4 Family                                    114750               20060301         75.00                    No MI                    100190000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  64907.95               465.67                360                           358                                          7.375      0          0         0.375                                     7.75 Tallahassee                                   FL         32303     2-4 Family                                     65000               20060301         50.00                    No MI                    100425000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  64907.95               465.67                360                           358                                          7.375      0          0         0.375                                     7.75 Tallahassee                                   FL         32303     2-4 Family                                     65000               20060301         50.00                    No MI                    100425000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    975000              6093.75                360                           359                                          7.125      0          0         0.375                                      7.5 Tiburon                                       CA         94920     Single Family                                 975000               20060401         75.00                    No MI                    1001719-0601001135             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    105011          678.1960417                360                           359                                          7.375      0          0         0.375                                     7.75 HOUSTON                                       TX         77073     Single Family                                 105011               20060401         75.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    168000                 1050                360                           358                                          7.125      0          0         0.375                                      7.5 LAWRENCEVILLE                                 GA         30043     PUD                                           168000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    143920          974.4583333                360                           358                                           7.75      0          0         0.375                                    8.125 DOUGLASVILLE                                  GA         30134     Single Family                                 143920               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    284350          1480.989583                360                           359                                          5.875      0          0         0.375                                     6.25 PEORIA                                        AZ         85383     PUD                                           284350               20060401         79.99                    No MI                    100047000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     58252          376.2108333                360                           358                                          7.375      0          0         0.375                                     7.75 Colorado Springs                              CO         80915     PUD                                            58252               20060301         80.00                    No MI                    100226000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  89852.03               598.77                360                           358                                          6.625      0          0         0.375                                        7 Federalsburg                                  MD         21632     Single Family                                  90000               20060301         33.96                    No MI                    100091000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  60660.29                450.7                360                           359                                           7.75      0          0         0.375                                    8.125 TOWNLEY                                       AL         35587     Single Family                                  60700               20060401         79.87                    No MI                    100252000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    852944              4797.81                360                           359                                          6.375      0          0         0.375                                     6.75 Gainesville                                   GA         30504     PUD                                           852944               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 134219.04               986.18                360                           358                                          7.625      0          0         0.375                                        8 Orlando                                       FL         32811     Single Family                                 134400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    103091            644.31875                360                           359                                          7.125      0          0         0.375                                      7.5 HUMBLE                                        TX         77396     PUD                                           103091               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    218500          1411.145833                360                           358                                          7.375      0          0         0.375                                     7.75 Clearwater                                    FL         33764     Single Family                                 218500               20060301         95.00                Republic MIC                 100022000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    368000          2146.666667                360                           357                                          6.625      0          0         0.375                                        7 Debary                                        FL         32713     PUD                                           368000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    184000                 1150                360                           357                                          7.125      0          0         0.375                                      7.5 Riverview                                     FL         33569     PUD                                           184000               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    364800                 2204                360                           357                                          6.875      0          0         0.375                                     7.25 North Fort Myers                              FL         33903     Condominium                                   364800               20060201         92.53                Republic MIC                 100022000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    300152              1875.95                360                           359                                          7.125      0          0         0.375                                      7.5 INDIO                                         CA         92203     Single Family                                 300152               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     89900          580.6041667                360                           359                                          7.375      0          0         0.375                                     7.75 INDIO                                         CA         92203     PUD                                           246320               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 227085.25              1366.98                360                           356                                          5.625      0          0         0.375                                        6 Stratford                                     WI         54484     Single Family                                 228000               20060101         76.00                    No MI                    100196000000000000             2.25                20101201                         12     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    320125          1734.010417                360                           358                                          6.125      0          0         0.375                                      6.5 MIAMI                                         FL         33132     Condominium                                   320125               20060301         65.00                    No MI                    100087000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    295750          2064.088542                360                           358                                              8      0          0         0.375                                    8.375 Orange Beach                                  AL         36561     Condominium                                   295750               20060301         80.00                    No MI                    100229000000000000             2.75                20110201                     14.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    254800          1380.166667                360                           358                                          6.125      0          0         0.375                                      6.5 MIAMI                                         FL         33132     Condominium                                   254800               20060301         65.00                    No MI                    100087000000000000             2.25                20110201                       12.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    358875               2392.5                360                           359                                          7.625      0          0         0.375                                        8 Denver                                        CO         80203     Condominium                                   358875               20060401         75.00                    No MI                    1001130-0601000118             2.25                20110301                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    142400                934.5                360                           358                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80223     Single Family                                 142400               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    103200               698.75                360                           358                                           7.75      0          0         0.375                                    8.125 Saint Petersburg                              FL         33714     Single Family                                 103200               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    152800              1002.75                360                           358                                            7.5      0          0         0.375                                    7.875 PORT SAINT LUCIE                              FL         34952     Single Family                                 152800               20060301         79.83                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1266800          8181.416667                360                           358                                          7.375      0          0         0.375                                     7.75 CHATSWORTH                                    CA         91311     PUD                                          1266800               20060301         75.00                    No MI                    100087000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    183932          996.2983333                360                           358                                          6.125      0          0         0.375                                      6.5 SAHUARITA                                     AZ         85629     PUD                                           183932               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    171706           912.188125                360                           358                                              6      0          0         0.375                                    6.375 BRIGHTON                                      CO         80601     PUD                                           171706               20060301         79.33                    No MI                    100057000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     59475             346.9375                360                           358                                          6.625      0          0         0.375                                        7 Vero Beach                                    FL         32962     Condominium                                    59475               20060301         65.00                    No MI                    100113000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    327875          1741.835938                360                           359                                              6      0          0         0.375                                    6.375 Hesperia                                      CA         92344     Single Family                                 327875               20060401         80.00                    No MI                    010051700000000000             2.25                20110301                     11.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    138250          878.4635417                360                           358                                           7.25      0          0         0.375                                    7.625 Portland                                      OR         97211     Single Family                                 138250               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    424000          2870.833333                360                           358                                           7.75      0          0         0.375                                    8.125 SPRINGFIELD                                   VA         22151     Single Family                                 424000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     76000          514.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 New Port Richey                               FL         34652     Single Family                                  76000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    219200                 1370                360                           358                                          7.125      0          0         0.375                                      7.5 Flagstaff                                     AZ         86001     Single Family                                 219200               20060301         80.00                    No MI                    100091000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    388043          2586.953333                360                           358                                          7.625      0          0         0.375                                        8 PEORIA                                        AZ         85383     PUD                                           388043               20060301         90.00            Mortgage Guaranty In             100047000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    315000             1903.125                360                           358                                          6.875      0          0         0.375                                     7.25 CARLOTTA                                      CA         95528     Single Family                                 315000               20060301         68.48                    No MI                    100074000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    116000          664.5833333                360                           358                                            6.5      0          0         0.375                                    6.875 FAIRBURN                                      GA         30213     Single Family                                 116000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    199200              1348.75                360                           358                                           7.75      0          0         0.375                                    8.125 Apple Valley                                  CA         92307     Single Family                                 199200               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 148508.52              1108.93                360                           355                                          7.775      0          0         0.375                                     8.15 WEST SACRAMENTO                               CA         95605     Single Family                                 149000               20051201         80.00                    No MI                    100199000000000000             2.25                20081101                      14.15     1.875               1             First Lien         N            N            0         Prepay            360              36          N           20351101           AFL2
     GROUP II       G01                                    228000              1353.75                360                           359                                           6.75      0          0         0.375                                    7.125 ARVADA                                        CO         80003     Single Family                                 228000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 194237.17              1394.52                360                           357                                          7.375      0          0         0.375                                     7.75 Myrtle Beach                                  SC         29579     PUD                                           194652               20060201         80.00                    No MI                    100016000000000000             2.75                20110101                      13.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    209600               1244.5                360                           359                                           6.75      0          0         0.375                                    7.125 Kissimmee                                     FL         34743     PUD                                           209600               20060401         80.00                    No MI                    100004000000000000             2.25                20110301                     12.125     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 328791.71              2304.13                360                           357                                          7.125      0          0         0.375                                      7.5 Fort Myers                                    FL         33908     PUD                                           329530               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    308000          1796.666667                360                           358                                          6.625      0          0         0.375                                        7 WOODBRIDGE                                    VA         22191     Single Family                                 308000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  425149.7              2554.09                360                           358                                          5.625      0          0         0.375                                        6 Milpitas                                      CA         95035     Single Family                                 426000               20060301         62.65                    No MI                    100202000000000000             2.25                20090201                         12     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    300613          1972.772813                360                           359                                            7.5      0          0         0.375                                    7.875 CAPE CORAL                                    FL         33907     PUD                                           300613               20060401         80.00                    No MI                                                   2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  88555.22                553.5                360                           358                                              6      0          0         0.375                                    6.375 Roosevelt                                     UT         84066     Single Family                                  88720               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112120             735.7875                360                           358                                            7.5      0          0         0.375                                    7.875 Homestead                                     FL         33033     Condominium                                   112120               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    273934           1883.29625                360                           359                                          7.875      0          0         0.375                                     8.25 Maricopa                                      AZ         85239     Single Family                                 273934               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    191920              1079.55                360                           359                                          6.375      0          0         0.375                                     6.75 Tempe                                         AZ         85282     Single Family                                 191920               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     76000          514.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 New Port Richey                               FL         34652     Single Family                                  76000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    193600          1048.666667                360                           358                                          6.125      0          0         0.375                                      6.5 MESA                                          AZ         85201     Single Family                                 193600               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    382700          2072.958333                360                           358                                          6.125      0          0         0.375                                      6.5 CLAREMONT                                     CA         91711     Single Family                                 382700               20060301         65.98                    No MI                    100177000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    147200          935.3333333                360                           359                                           7.25      0          0         0.375                                    7.625 Bradenton                                     FL         34203     2-4 Family                                    147200               20060401         80.00                    No MI                    010003500000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1400000          9041.666667                360                           358                                          7.375      0          0         0.375                                     7.75 Davie                                         FL         33324     Single Family                                1400000               20060301         70.00                    No MI                    100196000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    110600               691.25                360                           358                                          7.125      0          0         0.375                                      7.5 Aurora                                        CO         80014     Condominium                                   110600               20060301         70.00                    No MI                    100113000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    212000          1347.083333                360                           358                                           7.25      0          0         0.375                                    7.625 HEMET                                         CA         92544     Single Family                                 212000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 319211.07              1917.66                360                           358                                          5.625      0          0         0.375                                        6 Chula Vista                                   CA         91915     Condominium                                   319850               20060301         78.01                    No MI                    100034000000000000             2.25                20110201                         11     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    610000          3304.166667                360                           358                                          6.125      0          0         0.375                                      6.5 Atlanta                                       GA         30307     Single Family                                 610000               20060301         46.92                    No MI                    100086000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    203000            1332.1875                360                           358                                            7.5      0          0         0.375                                    7.875 Victorville                                   CA         92394     Single Family                                 203000               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    191072              1074.78                360                           358                                          6.375      0          0         0.375                                     6.75 Maricopa                                      AZ         85239     PUD                                           191072               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    250400               1408.5                360                           359                                          6.375      0          0         0.375                                     6.75 Tucson                                        AZ         85743     Single Family                                 250400               20060401         80.00                    No MI                    010010100000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 139786.28               966.95                360                           358                                              7      0          0         0.375                                    7.375 Bakersfield                                   CA         93304     Single Family                                 140000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    212000                 1325                360                           358                                          7.125      0          0         0.375                                      7.5 Avondale                                      AZ         85323     Single Family                                 212000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                  51920.62               359.15                360                           358                                              7      0          0         0.375                                    7.375 Dallas                                        TX         75227     Single Family                                  52000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    156000                  975                360                           358                                          7.125      0          0         0.375                                      7.5 Cottontown                                    TN         37048     Single Family                                 156000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                  51918.63               354.73                360                           358                                          6.875      0          0         0.375                                     7.25 Dallas                                        TX         75217     Single Family                                  52000               20060301         80.00                    No MI                    100404000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    158200          955.7916667                360                           358                                          6.875      0          0         0.375                                     7.25 Springfield                                   MA         1108      2-4 Family                                    158200               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    118930          693.7583333                360                           359                                          6.625      0          0         0.375                                        7 Fayetteville                                  GA         30215     PUD                                           118930               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    240850          1555.489583                360                           358                                          7.375      0          0         0.375                                     7.75 Tolleson                                      AZ         85353     PUD                                           240850               20060301         80.00                    No MI                    100041000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    650000          4401.041667                360                           359                                           7.75      0          0         0.375                                    8.125 Sedona                                        AZ         86336     Single Family                                 650000               20060401         76.47                    No MI                    1001247-0007010088             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    281520              1818.15                360                           358                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32828     PUD                                           281520               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    330548           2169.22125                360                           358                                            7.5      0          0         0.375                                    7.875 KISSIMMEE                                     FL         34747     PUD                                           330548               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    344480              2260.65                360                           358                                            7.5      0          0         0.375                                    7.875 GLENDALE                                      AZ         85310     Single Family                                 344480               20060301         79.98                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    125300          835.3333333                360                           358                                          7.625      0          0         0.375                                        8 Arvada                                        CO         80004     Condominium                                   125300               20060301         70.00                    No MI                    100256000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    370930          2511.505208                360                           358                                           7.75      0          0         0.375                                    8.125 Surprise                                      AZ         85379     PUD                                           370930               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    288000                 1740                360                           358                                          6.875      0          0         0.375                                     7.25 Sacramento                                    CA         95826     Single Family                                 288000               20060301         80.00                    No MI                    1000960-0000600672             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 126950.87          846.3391333                360                           358                                          7.625      0          0         0.375                                        8 Killeen                                       TX         76549     2-4 Family                                    127050               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  50866.23               338.97                360                           358                                          6.625      0          0         0.375                                        7 Detroit                                       MI         48209     Single Family                                  50950               20060301         67.04                    No MI                    100185000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    343200               2073.5                360                           358                                          6.875      0          0         0.375                                     7.25 Burke                                         VA         22015     PUD                                           343200               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000              1496.25                360                           358                                            7.5      0          0         0.375                                    7.875 Stockton                                      CA         95212     Single Family                                 228000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    239200          1470.083333                360                           358                                              7      0          0         0.375                                    7.375 ORLANDO                                       FL         33806     Condominium                                   239200               20060301         80.00                    No MI                    100247000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    220800                 1449                360                           358                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33132     Condominium                                   220800               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 132541.23          731.7380406                360                           355                                           6.25      0          0         0.375                                    6.625 Loganville                                    GA         30052     PUD                                           132600               20051201         79.98                    No MI                    100432000000000000             2.25                20101101                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
     GROUP II       G02                                    335200                 2095                360                           358                                          7.125      0          0         0.375                                      7.5 Philadelphia                                  PA         19106     Condominium                                   335200               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 331995.61           1487.06367                360                           354                                              5      0          0         0.375                                    5.375 Brooklyn                                      NY         11234     Single Family                                 332000               20051101         80.00                    No MI                    100432000000000000             2.25                20101001                     10.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           AFL2
      GROUP I       G01                                    240800          1630.416667                360                           359                                           7.75      0          0         0.375                                    8.125 Estero                                        FL         33928     Condominium                                   240800               20060401         80.00                    No MI                                                   2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120591               803.94                360                           358                                          7.625      0          0         0.375                                        8 COLORADO SPRINGS                              CO         80910     PUD                                           120591               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    380000          2572.916667                360                           358                                           7.75      0          0         0.375                                    8.125 SONORA                                        CA         95370     Single Family                                 380000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    492000                 3075                360                           358                                          7.125      0          0         0.375                                      7.5 Twain Harte                                   CA         95383     Single Family                                 492000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    975000                 6500                360                           357                                          7.625      0          0         0.375                                        8 PLANTATION                                    FL         33323     Single Family                                 975000               20060201         75.00                    No MI                    100204000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    139278            957.53625                360                           357                                          7.875      0          0         0.375                                     8.25 CINCINNATI                                    OH         45240     2-4 Family                                    139278               20060201         70.00                    No MI                    100204000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                 607999.99          3483.333276                360                           357                                            6.5      0          0         0.375                                    6.875 BRENTWOOD                                     CA         94513     Single Family                                 608000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 195107.23          1178.772848                360                           358                                          6.875      0          0         0.375                                     7.25 Calhan                                        CO         80808     Single Family                                 195120               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    351000             2120.625                360                           357                                          6.875      0          0         0.375                                     7.25 COMPTON                                       CA         90221     2-4 Family                                    351000               20060201         65.00                    No MI                    100414000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    343600          2290.666667                360                           357                                          7.625      0          0         0.375                                        8 Grayson                                       GA         30017     PUD                                           343600               20060201         80.00                    No MI                    010006600000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                1234620.49          7587.771761                360                           358                                              7      0          0         0.375                                    7.375 Redmond                                       WA         98053     Single Family                                1235000               20060301         65.00                    No MI                    100022000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    460000          2779.166667                360                           353                                          6.875      0          0         0.375                                     7.25 Yonkers                                       NY         10705     2-4 Family                                    460000               20051001         79.75                    No MI                    100295000000000000             3.25                20070901                      12.25     1.875               1             First Lien         N            Y           24          No_PP            360              24          N           20350901           AFL2
     GROUP II       G04                                  313146.8               1959.1                360                           357                                              6      0          0         0.375                                    6.375 ALPHARETTA                                    GA         30004     PUD                                           314024               20060201         80.00                    No MI                    100057000000000000             2.25                20160101                     11.375     2.875               1             First Lien         N            N            0          No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                     63420            429.40625                360                           358                                           7.75      0          0         0.375                                    8.125 FORT WORTH                                    TX         76116     Single Family                                  63420               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1279252             7995.325                360                           356                                          7.125      0          0         0.375                                      7.5 San Francisco                                 CA         94118     Single Family                                1279252               20060101         74.59                    No MI                    100015000000000000             2.25                20101201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    212800          1285.666667                360                           358                                          6.875      0          0         0.375                                     7.25 BALTIMORE                                     MD         21206     Townhouse                                     212800               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    130596            857.03625                360                           359                                            7.5      0          0         0.375                                    7.875 ALPHARETTA                                    GA         30004     Single Family                                 130596               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    291040                 1819                360                           359                                          7.125      0          0         0.375                                      7.5 BONITA SPRINGS                                FL         34135     PUD                                           291040               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    179992            1181.1975                360                           358                                            7.5      0          0         0.375                                    7.875 SANFORD                                       FL         32771     PUD                                           179992               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    260873           1630.45625                360                           359                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89131     Single Family                                 260873               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  73328.61               545.18                360                           358                                           7.75      0          0         0.375                                    8.125 MUNCIE                                        IN         47303     2-4 Family                                     73425               20060301         75.00                    No MI                    100059000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    142425          904.9921875                360                           358                                           7.25      0          0         0.375                                    7.625 Prineville                                    OR         97754     PUD                                           142425               20060301         75.00                    No MI                    100114000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  73328.61               545.18                360                           358                                           7.75      0          0         0.375                                    8.125 MUNCIE                                        IN         47303     2-4 Family                                     73425               20060301         75.00                    No MI                    100059000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    240000                 1500                360                           359                                          7.125      0          0         0.375                                      7.5 Orange                                        NJ         7050      2-4 Family                                    240000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    176250                 1175                360                           359                                          7.625      0          0         0.375                                        8 Saint Louis                                   MO         63110     2-4 Family                                    176250               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    198750            1242.1875                360                           358                                          7.125      0          0         0.375                                      7.5 PHOENIX                                       AZ         85032     Single Family                                 198750               20060301         75.00                    No MI                    100071000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    256000          1466.666667                360                           358                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89119     Single Family                                 256000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    228000                 1140                360                           359                                          5.625      0          0         0.375                                        6 North Las Vegas                               NV         89032     Single Family                                 228000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  39946.14               293.51                360                           358                                          7.625      0          0         0.375                                        8 New Castle                                    IN         47362     Single Family                                  40000               20060301         80.00                    No MI                    010033100000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    796000          5057.916667                360                           358                                           7.25      0          0         0.375                                    7.625 Jupiter                                       FL         33477     Condominium                                   796000               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    202500                 1350                360                           358                                          7.625      0          0         0.375                                        8 Celebration                                   FL         34747     Condominium                                   202500               20060301         75.00                    No MI                    100091000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    150000              828.125                360                           357                                           6.25      0          0         0.375                                    6.625 Bonita Springs                                FL         34135     Condominium                                   150000               20060201         59.95                    No MI                    100016000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    260000               1462.5                360                           359                                          6.375      0          0         0.375                                     6.75 MCLEAN                                        VA         22102     Condominium                                   260000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    370400               2083.5                360                           358                                          6.375      0          0         0.375                                     6.75 Woodland Hills                                CA         91367     Condominium                                   370400               20060301         80.00                    No MI                    100323000000000000             2.375               20080201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
     GROUP II       G01                                 110958.06               720.92                360                           358                                          6.375      0          0         0.375                                     6.75 Navarre                                       FL         32566     Single Family                                 111150               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      11.75       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     78700            516.46875                360                           358                                            7.5      0          0         0.375                                    7.875 Austell                                       GA         30168     Single Family                                  78700               20060301         74.99                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    161550                 1077                360                           358                                          7.625      0          0         0.375                                        8 Homestead                                     FL         33033     Condominium                                   161550               20060301         79.98                    No MI                    100091000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 190640.06              1303.58                360                           357                                          6.875      0          0         0.375                                     7.25 Myrtle Beach                                  SC         29579     PUD                                           191090               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    139200                  928                360                           358                                          7.625      0          0         0.375                                        8 CALDWELL                                      ID         83606     2-4 Family                                    139200               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 320839.89          1938.407669                360                           358                                          6.875      0          0         0.375                                     7.25 Avondale                                      AZ         85323     PUD                                           320840               20060301         80.00                    No MI                    1001995-0013388129             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    255200               1435.5                360                           359                                          6.375      0          0         0.375                                     6.75 HIGHLAND                                      UT         84003     Single Family                                 255200               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    357500          2197.135417                360                           359                                              7      0          0         0.375                                    7.375 Waldorf                                       MD         20602     Single Family                                 357500               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    111930           687.903125                360                           358                                              7      0          0         0.375                                    7.375 Upper Marlboro                                MD         20774     Condominium                                   111930               20060301         70.00                    No MI                    100238000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    397000          2315.833333                360                           358                                          6.625      0          0         0.375                                        7 Bristow                                       VA         20136     PUD                                           397000               20060301         79.40                    No MI                    100187000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   76185.3               559.77                360                           358                                          7.625      0          0         0.375                                        8 ROANOKE                                       VA         24017     Single Family                                  76288               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    145143           876.905625                360                           358                                          6.875      0          0         0.375                                     7.25 Gulf Breeze                                   FL         32563     PUD                                           145143               20060301         75.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    454800                 3032                360                           359                                          7.625      0          0         0.375                                        8 Denver                                        CO         80203     Condominium                                   454800               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    181700          984.2083333                360                           360                                          6.125      0          0         0.375                                      6.5 WILLOUGHBY HILLS                              OH         44094     Townhouse                                     181700               20060501         79.98                    No MI                    100028000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                     78264               561.49                360                           358                                          7.375      0          0         0.375                                     7.75 Grosse Pointe                                 MI         48230     2-4 Family                                     78375               20060301         74.64                    No MI                    100238000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 416883.91          2214.695772                360                           358                                              6      0          0         0.375                                    6.375 Irvine                                        CA         92604     Single Family                                 417000               20060301         55.60                    No MI                    100046000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 135917.27          906.1151333                360                           358                                          7.625      0          0         0.375                                        8 CALDWELL                                      ID         83606     2-4 Family                                    135920               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    148800                  930                360                           358                                          7.125      0          0         0.375                                      7.5 PUYALLUP                                      WA         98372     Single Family                                 148800               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1410000                 9400                360                           359                                          7.625      0          0         0.375                                        8 San Marino                                    CA         91108     Single Family                                1410000               20060401         75.00                    No MI                    100022000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    685750           3857.34375                360                           359                                          6.375      0          0         0.375                                     6.75 BELLFLOWER                                    CA         90706     2-4 Family                                    685750               20060401         65.00                    No MI                    100311000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    216000                 1170                360                           358                                          6.125      0          0         0.375                                      6.5 Atlanta                                       GA         30349     PUD                                           216000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    324200          1688.541667                360                           358                                          5.875      0          0         0.375                                     6.25 PEORIA                                        AZ         85383     PUD                                           324200               20060301         79.99                    No MI                    100047000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    270800          1664.291667                360                           358                                              7      0          0         0.375                                    7.375 ELK GROVE                                     CA         95758     PUD                                           270800               20060301         80.00                    No MI                    100152000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    229000          1478.958333                360                           357                                          7.375      0          0         0.375                                     7.75 Franklin                                      NC         28734     Single Family                                 229000               20060201         76.33                    No MI                    100142000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    125980          761.1291667                360                           358                                          6.875      0          0         0.375                                     7.25 WESTMINSTER                                   CO         80031     PUD                                           125980               20060301         80.00                    No MI                    100047000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    139500                  930                360                           359                                          7.625      0          0         0.375                                        8 ANTELOPE                                      CA         95843     Condominium                                   139500               20060401         75.00                    No MI                    100059000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    161550                 1077                360                           358                                          7.625      0          0         0.375                                        8 Homestead                                     FL         33033     Condominium                                   161550               20060301         79.98                    No MI                    100091000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    247500                 1650                360                           358                                          7.625      0          0         0.375                                        8 Plantation                                    FL         33317     Single Family                                 247500               20060301         75.00                    No MI                    100091000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    318440          1923.908333                360                           359                                          6.875      0          0         0.375                                     7.25 HENDERSON                                     NV         89014     PUD                                           318440               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000          1173.333333                360                           358                                          7.625      0          0         0.375                                        8 Denver                                        CO         80202     2-4 Family                                    176000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  60149.43               395.47                360                           359                                            6.5      0          0         0.375                                    6.875 Mesa                                          AZ         85201     PUD                                            60200               20060401         70.00                    No MI                    100195000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    184000               1207.5                360                           358                                            7.5      0          0         0.375                                    7.875 NAVARRE                                       FL         32566     Single Family                                 184000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1387.5                360                           356                                          8.875      0          0         0.375                                     9.25 KANSAS CITY                                   MO         64155     Single Family                                 180000               20060101         80.00                    No MI                    100199000000000000             2.75                20101201                      15.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    209844             1311.525                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89139     PUD                                           209844               20060301         80.00                    No MI                    1001949-2415041806             2.25                20110201                       12.5     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    139500                  930                360                           358                                          7.625      0          0         0.375                                        8 Vero Beach                                    FL         32960     2-4 Family                                    139500               20060301         75.00                    No MI                    100194000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     82400                  515                360                           358                                          7.125      0          0         0.375                                      7.5 Casa Grande                                   AZ         85222     Single Family                                  82400               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  67908.44               498.96                360                           358                                          7.625      0          0         0.375                                        8 Pontiac                                       MI         48342     Single Family                                  68000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    225400          1314.833333                360                           357                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89166     PUD                                           225400               20060201         79.99                    No MI                    100063000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  57575.26               408.11                360                           358                                           7.25      0          0         0.375                                    7.625 Columbia                                      MO         65202     2-4 Family                                     57659               20060301         70.00                    No MI                    010026500000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1387.5                360                           356                                          8.875      0          0         0.375                                     9.25 KANSAS CITY                                   MO         64155     Single Family                                 180000               20060101         80.00                    No MI                    100199000000000000             2.75                20101201                      15.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    140000          845.8333333                360                           358                                          6.875      0          0         0.375                                     7.25 Show Low                                      AZ         85901     Single Family                                 140000               20060301         70.00                    No MI                    100195000000000000             2.25                20110201                      12.25     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 174761.95          1110.466557                360                           358                                           7.25      0          0         0.375                                    7.625 COCONUT CREEK                                 FL         33066     Condominium                                   175000               20060301         70.00                    No MI                    100203000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 230725.23          1586.235956                360                           357                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89178     PUD                                           232515               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    219600               1372.5                360                           358                                          7.125      0          0         0.375                                      7.5 Manassas                                      VA         20109     PUD                                           219600               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    122500              765.625                360                           358                                          7.125      0          0         0.375                                      7.5 Broomfield                                    CO         80020     Single Family                                 122500               20060301         70.00                    No MI                    100266000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 281220.84              2066.28                360                           358                                          7.625      0          0         0.375                                        8 MIAMI                                         FL         33137     Condominium                                   281600               20060301         79.55                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     72000                442.5                360                           358                                              7      0          0         0.375                                    7.375 Huntsville                                    AL         35810     Single Family                                  72000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    324650          1927.609375                360                           357                                           6.75      0          0         0.375                                    7.125 KILL DEVIL HILLS                              NC         27948     Condominium                                   324650               20060201         79.99                    No MI                    100126000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     80000          491.6666667                360                           358                                              7      0          0         0.375                                    7.375 Huntsville                                    AL         35811     Single Family                                  80000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1110000               6937.5                360                           359                                          7.125      0          0         0.375                                      7.5 Staten Island                                 NY         10304     Single Family                                1110000               20060401         75.00                    No MI                    010012800000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    239920             1574.475                360                           358                                            7.5      0          0         0.375                                    7.875 Gilbert                                       AZ         85296     PUD                                           239920               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    186069          1143.549063                360                           358                                              7      0          0         0.375                                    7.375 Queen Creek                                   AZ         85242     PUD                                           186069               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    224000                 1470                360                           358                                            7.5      0          0         0.375                                    7.875 Saint George                                  UT         84770     PUD                                           224000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     90750           557.734375                360                           358                                              7      0          0         0.375                                    7.375 Colorado Springs                              CO         80906     Single Family                                  90750               20060301         77.23                    No MI                    100030000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    113100            695.09375                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85021     Single Family                                 113100               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    239200          1594.666667                360                           358                                          7.625      0          0         0.375                                        8 PALM COAST                                    FL         32164     Single Family                                 239200               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    910000          5877.083333                360                           359                                          7.375      0          0         0.375                                     7.75 Puyallup                                      WA         98372     Single Family                                 910000               20060401         65.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    720000                 4500                360                           358                                          7.125      0          0         0.375                                      7.5 SOUTH EL MONTE                                CA         91733     2-4 Family                                    720000               20060301         80.00                    No MI                    100311000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    630000               3937.5                360                           358                                          7.125      0          0         0.375                                      7.5 HAYWARD                                       CA         94541     Single Family                                 630000               20060301         70.00                    No MI                    100311000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    214400                 1340                360                           358                                          7.125      0          0         0.375                                      7.5 MANASSAS                                      VA         20110     PUD                                           214400               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    109250          603.1510417                360                           358                                           6.25      0          0         0.375                                    6.625 Durham                                        NC         27703     PUD                                           109250               20060301         79.80                    No MI                    100099000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    270400          1492.833333                360                           358                                           6.25      0          0         0.375                                    6.625 Adelanto                                      CA         92301     Single Family                                 270400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    116000          785.4166667                360                           358                                           7.75      0          0         0.375                                    8.125 Hainesville                                   IL         60073     Condominium                                   116000               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    145600          894.8333333                360                           358                                              7      0          0         0.375                                    7.375 Colorado Springs                              CO         80916     Condominium                                   145600               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    131250           833.984375                360                           358                                           7.25      0          0         0.375                                    7.625 Denver                                        CO         80221     Single Family                                 131250               20060301         73.74                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  360966.5          2180.839271                360                           358                                          6.875      0          0         0.375                                     7.25 Selbyville                                    DE         19975     PUD                                           363324               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.25     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1162.5                360                           358                                          7.375      0          0         0.375                                     7.75 Dallas                                        TX         75214     2-4 Family                                    180000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1162.5                360                           358                                          7.375      0          0         0.375                                     7.75 Dallas                                        TX         75214     2-4 Family                                    180000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    135200                  845                360                           358                                          7.125      0          0         0.375                                      7.5 Jacksonville                                  FL         32222     PUD                                           135200               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    209600                 1179                360                           359                                          6.375      0          0         0.375                                     6.75 AVONDALE                                      AZ         85323     PUD                                           209600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    121800             824.6875                360                           358                                           7.75      0          0         0.375                                    8.125 PHOENIX                                       AZ         85040     2-4 Family                                    121800               20060301         70.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 122298.58                  815                360                           358                                          6.625      0          0         0.375                                        7 Greeley                                       CO         80634     Single Family                                 122500               20060301         68.06                    No MI                                                   2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    190992             1213.595                360                           358                                           7.25      0          0         0.375                                    7.625 TOLLESON                                      AZ         85353     PUD                                           190992               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  72745.97               509.03                360                           359                                          7.125      0          0         0.375                                      7.5 Saint Louis                                   MO         63112     2-4 Family                                     72800               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    172000          1057.083333                360                           358                                              7      0          0         0.375                                    7.375 Bellmawr                                      NJ         8031      Single Family                                 172000               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    555920          3532.408333                360                           358                                           7.25      0          0         0.375                                    7.625 ANTHEM                                        AZ         85086     PUD                                           555920               20060301         79.43                    No MI                    100057000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    155520                 1053                360                           358                                           7.75      0          0         0.375                                    8.125 Chesapeake                                    VA         23321     Single Family                                 155520               20060301         80.00                    No MI                    100078000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    332000          1625.416667                360                           359                                            5.5      0          0         0.375                                    5.875 Burlington                                    NJ         8016      Single Family                                 332000               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    153600                 1040                360                           358                                           7.75      0          0         0.375                                    8.125 Clearwater                                    FL         33763     PUD                                           153600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    121760          811.7333333                360                           359                                          7.625      0          0         0.375                                        8 Decatur                                       GA         30034     Single Family                                 121760               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 151161.85                932.5                360                           358                                          5.875      0          0         0.375                                     6.25 Fort Pierce                                   FL         34945     Single Family                                 151450               20060301         65.00                    No MI                    100139000000000000             2.25                20090201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360201           AFL2
     GROUP II       G03                                    810287          4642.269271                360                           358                                            6.5      0          0         0.375                                    6.875 Bowie                                         MD         20720     Single Family                                 810287               20060301         80.00                    No MI                    110008000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  75881.08               518.45                360                           358                                          6.875      0          0         0.375                                     7.25 Rogers                                        AR         72758     Single Family                                  76000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    125200          847.7083333                360                           358                                           7.75      0          0         0.375                                    8.125 Tampa                                         FL         33626     Condominium                                   125200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  89844.58               583.74                360                           358                                          6.375      0          0         0.375                                     6.75 Colorado Springs                              CO         80910     Condominium                                    90000               20060301         90.00                     PMI                     100125000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    200000               1187.5                360                           358                                           6.75      0          0         0.375                                    7.125 Conshohocken                                  PA         19428     Single Family                                 200000               20060301         80.00                    No MI                    100129000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    122400               905.25                360                           356                                            8.5      0          0         0.375                                    8.875 Atlanta                                       GA         30349     Single Family                                 122400               20060101         80.00                    No MI                    010003900000000000             2.25                20081201                     14.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20351201           AFL2
      GROUP I       G01                                  161248.2          1058.191313                360                           358                                            7.5      0          0         0.375                                    7.875 Clermont                                      FL         34714     PUD                                           161250               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  42315.39               325.97                360                           357                                          8.125      0          0         0.375                                      8.5 Baltimore                                     MD         21205     Single Family                                  42393               20060201         85.00            Mortgage Guaranty In             100357000000000000             2.25                20110101                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    268100          1815.260417                360                           359                                           7.75      0          0         0.375                                    8.125 Nederland                                     CO         80466     Single Family                                 268100               20060401         70.55                    No MI                    100095000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    146200             959.4375                360                           358                                            7.5      0          0         0.375                                    7.875 Scottsdale                                    AZ         85251     Condominium                                   146200               20060301         74.97                    No MI                    100101000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    203396          1228.850833                360                           358                                          6.875      0          0         0.375                                     7.25 Buckeye                                       AZ         85326     PUD                                           203396               20060301         70.00                    No MI                    100101000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    176000          1173.333333                360                           358                                          7.625      0          0         0.375                                        8 Alma                                          CO         80420     Single Family                                 176000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                  99972.92          572.7615208                360                           359                                            6.5      0          0         0.375                                    6.875 LOUISVILLE                                    KY         40299     Single Family                                 100000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    190000          1286.458333                360                           359                                           7.75      0          0         0.375                                    8.125 Lancaster                                     CA         93534     Single Family                                 190000               20060401         77.55                    No MI                    100173000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    244800                 1530                360                           358                                          7.125      0          0         0.375                                      7.5 Sacramento                                    CA         95841     2-4 Family                                    244800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    710300          4735.333333                360                           358                                          7.625      0          0         0.375                                        8 LEESBURG                                      VA         20176     PUD                                           710300               20060301         79.99                    No MI                    100028000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                   91999.6          565.4142083                360                           358                                              7      0          0         0.375                                    7.375 NEWNAN                                        GA         30263     Single Family                                  92000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    132000                  825                360                           358                                          7.125      0          0         0.375                                      7.5 BIRMINGHAM                                    AL         35215     Single Family                                 132000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    132800                871.5                360                           358                                            7.5      0          0         0.375                                    7.875 MARIETTA                                      GA         30064     Single Family                                 132800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    294485          1993.908854                360                           358                                           7.75      0          0         0.375                                    8.125 LITHONIA                                      GA         30038     PUD                                           294485               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    137080          871.0291667                360                           358                                           7.25      0          0         0.375                                    7.625 LAKELAND                                      FL         33810     PUD                                           137080               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  76699.18               570.24                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77040     PUD                                            76800               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 103848.96               736.11                360                           358                                           7.25      0          0         0.375                                    7.625 Virginia Beach                                VA         23462     Single Family                                 104000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 154974.62               1098.5                360                           358                                           7.25      0          0         0.375                                    7.625 SALT LAKE CITY                                UT         84128     Single Family                                 155200               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    220000          1260.416667                360                           358                                            6.5      0          0         0.375                                    6.875 CENTENNIAL                                    CO         80112     Single Family                                 220000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    237242          1408.624375                360                           359                                           6.75      0          0         0.375                                    7.125 PEORIA                                        AZ         85383     PUD                                           237242               20060401         80.00                    No MI                    100047000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    309524           2031.25125                360                           359                                            7.5      0          0         0.375                                    7.875 HANOVER                                       PA         17331     PUD                                           309524               20060401         80.00                    No MI                    010002800000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    305600          1846.333333                360                           358                                          6.875      0          0         0.375                                     7.25 Clifton                                       NJ         7013      Single Family                                 305600               20060301         80.00                    No MI                    100039000000000000             2.75                20110201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  55129.06                414.7                360                           358                                          7.875      0          0         0.375                                     8.25 Sidman                                        PA         15955     Single Family                                  55200               20060301         80.00                    No MI                    000000000013379615             2.375               20080201                      13.25     2.375               1             First Lien         N            N            0         Prepay            360              24          N           20360201           AFL2
      GROUP I       G01                                    488000          3304.166667                360                           358                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80207     Single Family                                 488000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    263200          1425.666667                360                           358                                          6.125      0          0         0.375                                      6.5 Lambertville                                  NJ         8530      Single Family                                 263200               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    179120          1138.158333                360                           358                                           7.25      0          0         0.375                                    7.625 Largo                                         FL         33770     Single Family                                 179120               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    518600            3403.3125                360                           359                                            7.5      0          0         0.375                                    7.875 Union City                                    NJ         7087      2-4 Family                                    518600               20060401         79.78                    No MI                    100234000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 359690.05              2334.95                360                           359                                          6.375      0          0         0.375                                     6.75 Haledon                                       NJ         7508      2-4 Family                                    360000               20060401         80.00                    No MI                    100163000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    407600          2505.041667                360                           357                                              7      0          0         0.375                                    7.375 Berlin                                        MD         21811     Condominium                                   407600               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    548500          3713.802083                360                           359                                           7.75      0          0         0.375                                    8.125 WARRENTON                                     VA         20187     Condominium                                   548500               20060401         79.82                    No MI                    100028000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 353505.58          2135.762879                360                           357                                          6.875      0          0         0.375                                     7.25 LOMA LINDA                                    CA         92354     PUD                                           353592               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                    393600                 2132                360                           358                                          6.125      0          0         0.375                                      6.5 Alpharetta                                    GA         30022     Single Family                                 393600               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 137798.83          803.8265083                360                           358                                          6.625      0          0         0.375                                        7 Homestead                                     FL         33033     Condominium                                   137800               20060301         65.00                    No MI                    100234000000000000             2.25                20110201                         12       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    466472          2866.859167                360                           357                                              7      0          0         0.375                                    7.375 FREDERICKSBURG                                VA         22405     PUD                                           466472               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                    188960                 1181                360                           357                                          7.125      0          0         0.375                                      7.5 Berlin                                        MD         21811     PUD                                           188960               20060201         80.00                    No MI                    100016000000000000             2.75                20110101                       13.5       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 243395.94          1521.224625                360                           357                                          7.125      0          0         0.375                                      7.5 Stephens City                                 VA         22655     PUD                                           243400               20060201         79.98                    No MI                    100016000000000000             2.25                20110101                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    252036             1365.195                360                           357                                          6.125      0          0         0.375                                      6.5 QUEEN CREEK                                   AZ         85242     PUD                                           252036               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                       12.5     1.875             2.375           First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                    200000                 1250                360                           358                                          7.125      0          0         0.375                                      7.5 Queen Creek                                   AZ         85242     PUD                                           200000               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                       13.5       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188350          1236.046875                360                           357                                            7.5      0          0         0.375                                    7.875 SURPRISE                                      AZ         85379     PUD                                           188350               20060201         79.98                    No MI                    100063000000000000             2.375               20080101                     12.875     2.375               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    200000          1104.166667                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89115     PUD                                           200000               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.625       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    310199          1712.556979                360                           357                                           6.25      0          0         0.375                                    6.625 ROMOLAND                                      CA         92585     PUD                                           310199               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    120525          790.9453125                360                           358                                            7.5      0          0         0.375                                    7.875 New Port Richey                               FL         34655     Single Family                                 120525               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    313061          1728.357604                360                           357                                           6.25      0          0         0.375                                    6.625 LANCASTER                                     CA         93535     Single Family                                 313061               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    290700           1665.46875                360                           357                                            6.5      0          0         0.375                                    6.875 QUEEN CREEK                                   AZ         85242     PUD                                           290700               20060201         89.47                     PMI                     100063000000000000             2.375               20080101                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                    246720               1413.5                360                           359                                            6.5      0          0         0.375                                    6.875 Surprise                                      AZ         85379     PUD                                           246720               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    241588          1409.263333                360                           357                                          6.625      0          0         0.375                                        7 TUCSON                                        AZ         85757     Single Family                                 241588               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    220792          1287.953333                360                           357                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89123     PUD                                           220792               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                         12       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    313896              1831.06                360                           357                                          6.625      0          0         0.375                                        7 MENIFEE                                       CA         92584     Single Family                                 313896               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                         12       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                    110222          631.4802083                360                           358                                            6.5      0          0         0.375                                    6.875 Pendleton                                     SC         29670     Single Family                                 110222               20060301         80.00                    No MI                    100264000000000000             2.25                20110201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 237471.93              1642.67                360                           358                                              7      0          0         0.375                                    7.375 Naperville                                    IL         60540     Single Family                                 237835               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    107250            647.96875                360                           358                                          6.875      0          0         0.375                                     7.25 Chicago                                       IL         60621     Single Family                                 107250               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 308384.22              2265.87                360                           358                                          7.625      0          0         0.375                                        8 Miami                                         FL         33137     Condominium                                   308800               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    304889          1715.000625                360                           359                                          6.375      0          0         0.375                                     6.75 PEORIA                                        AZ         85383     Single Family                                 304889               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    255000             1646.875                360                           358                                          7.375      0          0         0.375                                     7.75 San Bernardino                                CA         92407     Single Family                                 255000               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    366842          1795.997292                360                           359                                            5.5      0          0         0.375                                    5.875 WOODBURY                                      MN         55125     PUD                                           366842               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 240954.79          1229.873407                360                           359                                           5.75      0          0         0.375                                    6.125 ANTHEM                                        AZ         85086     PUD                                           240960               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    357600              2048.75                360                           358                                            6.5      0          0         0.375                                    6.875 LINCOLN                                       CA         95648     Single Family                                 357600               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 283967.92          1833.959483                360                           358                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32819     Condominium                                   283968               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    225788             1411.175                360                           359                                          7.125      0          0         0.375                                      7.5 WESLEY CHAPEL                                 FL         33544     PUD                                           225788               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    381916          2227.843333                360                           359                                          6.625      0          0         0.375                                        7 MENIFEE                                       CA         92584     Single Family                                 381916               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    124400                777.5                360                           358                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30316     Single Family                                 124400               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1000000                 5625                360                           358                                          6.375      0          0         0.375                                     6.75 San Rafael                                    CA         94901     Single Family                                1000000               20060301         74.07                    No MI                    100172000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108750             679.6875                360                           358                                          7.125      0          0         0.375                                      7.5 HARRISVILLE                                   UT         84414     Single Family                                 108750               20060301         75.00                    No MI                    100114000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    270000               1687.5                360                           358                                          7.125      0          0         0.375                                      7.5 PERRIS                                        CA         92571     Single Family                                 270000               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    213051          1287.183125                360                           359                                          6.875      0          0         0.375                                     7.25 SOUTH JORDAN                                  UT         84095     Single Family                                 213051               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     77200          514.6666667                360                           358                                          7.625      0          0         0.375                                        8 DELAWARE                                      OH         43015     Single Family                                  77200               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    174055          924.6671875                360                           358                                              6      0          0         0.375                                    6.375 CLARK                                         TX         76247     Single Family                                 174055               20060301         80.00                    No MI                    100150000000000000             2.25                20160201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
      GROUP I       G01                                    178400          1189.333333                360                           359                                          7.625      0          0         0.375                                        8 PEORIA                                        AZ         85345     Single Family                                 178400               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 124889.27               803.59                360                           359                                           6.25      0          0         0.375                                    6.625 DELTONA                                       FL         32738     Single Family                                 125500               20060401         68.96                    No MI                    100213000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     90750             567.1875                360                           358                                          7.125      0          0         0.375                                      7.5 Brunswick                                     GA         31520     Single Family                                  90750               20060301         75.00                    No MI                    010006600000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    182360          1234.729167                360                           358                                           7.75      0          0         0.375                                    8.125 Sisters                                       OR         97759     Single Family                                 182360               20060301         80.00                    No MI                    100114000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    135850          735.8541667                360                           359                                          6.125      0          0         0.375                                      6.5 Coral Springs                                 FL         33071     Condominium                                   135850               20060401         65.00                    No MI                    100234000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     67200                  434                360                           358                                          7.375      0          0         0.375                                     7.75 Savannah                                      GA         31406     Single Family                                  67200               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    224000          1283.333333                360                           358                                            6.5      0          0         0.375                                    6.875 AVONDALE                                      AZ         85323     PUD                                           224000               20060301         87.84               Radian Guaranty               100071000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    367200                 1989                360                           358                                          6.125      0          0         0.375                                      6.5 Manassas                                      VA         20110     Single Family                                 367200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 247639.86              1755.33                360                           358                                           7.25      0          0         0.375                                    7.625 Chicago                                       IL         60647     2-4 Family                                    248000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  67404.34               483.58                360                           358                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60649     Townhouse                                      67500               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    534084            3004.2225                360                           359                                          6.375      0          0         0.375                                     6.75 LINCOLN                                       CA         95648     Single Family                                 534084               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    547672            3594.0975                360                           358                                            7.5      0          0         0.375                                    7.875 CORONA                                        CA         91739     Single Family                                 547672               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    495706            3098.1625                360                           359                                          7.125      0          0         0.375                                      7.5 BRENTWOOD                                     CA         94513     PUD                                           495706               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    418796          2530.225833                360                           359                                          6.875      0          0         0.375                                     7.25 Henderson                                     NV         89012     Single Family                                 418796               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    216346          1262.018333                360                           358                                          6.625      0          0         0.375                                        7 SUN CITY WEST                                 AZ         85375     PUD                                           216346               20060301         70.00                    No MI                    100057000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    194932           1035.57625                360                           358                                              6      0          0         0.375                                    6.375 ELGIN                                         IL         60123     PUD                                           194932               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 254199.99          1482.833275                360                           358                                          6.625      0          0         0.375                                        7 PEORIA                                        AZ         85383     PUD                                           254200               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 199737.47              1484.99                360                           358                                           7.75      0          0         0.375                                    8.125 Phoenix                                       AZ         85024     Single Family                                 200000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    208892          1022.700417                360                           358                                            5.5      0          0         0.375                                    5.875 CANTON                                        MI         48188     Condominium                                   208892               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    265000          1518.229167                360                           358                                            6.5      0          0         0.375                                    6.875 Renton                                        WA         98059     Single Family                                 265000               20060301         71.62                    No MI                    100187000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     86250           566.015625                360                           358                                            7.5      0          0         0.375                                    7.875 Baltimore                                     MD         21230     Single Family                                  86250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    114100          736.8958333                360                           358                                          7.375      0          0         0.375                                     7.75 Blacklick                                     OH         43004     Single Family                                 114100               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    187920             1194.075                360                           358                                           7.25      0          0         0.375                                    7.625 Surprise                                      AZ         85374     PUD                                           187920               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    176000          1191.666667                360                           358                                           7.75      0          0         0.375                                    8.125 Folly Beach                                   SC         29439     Condominium                                   176000               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    103200               698.75                360                           358                                           7.75      0          0         0.375                                    8.125 WOODSTOCK                                     GA         30188     Single Family                                 103200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    212000          1280.833333                360                           358                                          6.875      0          0         0.375                                     7.25 BALTIMORE                                     MD         21231     Single Family                                 212000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    207120              1165.05                360                           358                                          6.375      0          0         0.375                                     6.75 North Port                                    FL         34287     Single Family                                 207120               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112000          758.3333333                360                           358                                           7.75      0          0         0.375                                    8.125 Saginaw                                       MI         48603     Single Family                                 112000               20060301         80.00                    No MI                    1002656-0000481494             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    207100          1251.229167                360                           358                                          6.875      0          0         0.375                                     7.25 North Port                                    FL         34287     Single Family                                 207100               20060301         79.99                    No MI                    100035000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    135120              858.575                360                           358                                           7.25      0          0         0.375                                    7.625 Tampa                                         FL         33619     Condominium                                   135120               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    479200          3244.583333                360                           358                                           7.75      0          0         0.375                                    8.125 TEMPE                                         AZ         85284     PUD                                           479200               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    212000          1435.416667                360                           358                                           7.75      0          0         0.375                                    8.125 MERCED                                        CA         95340     Single Family                                 212000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    110390               551.95                360                           358                                          5.625      0          0         0.375                                        6 Elko                                          NV         89801     Single Family                                 110500               20060301         65.00                    No MI                    100189000000000000             2.25                20090201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G01                                    208000          1256.666667                360                           358                                          6.875      0          0         0.375                                     7.25 St Augustine                                  FL         32080     Condominium                                   208000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 383745.22                 2527                360                           358                                          7.125      0          0         0.375                                      7.5 Suffern                                       NY         10901     2-4 Family                                    384000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360201           AFL2
      GROUP I       G01                                    113175                754.5                360                           358                                          7.625      0          0         0.375                                        8 Miami                                         FL         33131     Condominium                                   113175               20060301         75.00                    No MI                    100234000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    225000             1359.375                360                           359                                          6.875      0          0         0.375                                     7.25 FREDERICKSBURG                                VA         22401     PUD                                           225000               20060401         46.68                    No MI                    100028000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 110257.85               744.02                360                           358                                           6.75      0          0         0.375                                    7.125 Saint Charles                                 IL         60174     Single Family                                 110435               20060301         65.00                    No MI                    010042900000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    880000          5041.666667                360                           358                                            6.5      0          0         0.375                                    6.875 WINSOR                                        CO         80550     Single Family                                 880000               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    167650          1135.130208                360                           358                                           7.75      0          0         0.375                                    8.125 Loganville                                    GA         30052     Single Family                                 167650               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    372000              2441.25                360                           356                                            7.5      0          0         0.375                                    7.875 PALMDALE                                      CA         93551     Single Family                                 372000               20060101         80.00                    No MI                    100199000000000000               5                 20081201                     13.875     1.875               1             First Lien         N            Y           60         Prepay            360              36          N           20351201           AFL2
     GROUP II       G01                                    393500          2500.364583                360                           358                                           7.25      0          0         0.375                                    7.625 BEALETON                                      VA         22712     PUD                                           393500               20060301         72.52                    No MI                    100028000000000000             2.25                20110201                     12.625     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    896800          5698.416667                360                           358                                           7.25      0          0         0.375                                    7.625 SAN CLEMENTE                                  CA         92672     Single Family                                 896800               20060301         80.00                    No MI                    1003113-0006000013             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    260000          1597.916667                360                           358                                              7      0          0         0.375                                    7.375 LOS ANGELES                                   CA         90044     Single Family                                 260000               20060301         65.00                    No MI                    100311000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  75895.04               551.06                360                           358                                            7.5      0          0         0.375                                    7.875 Tulsa                                         OK         74135     Single Family                                  76000               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    521826          3315.769375                360                           353                                           7.25      0          0         0.375                                    7.625 Laurel                                        MD         20723     PUD                                           521826               20051001         70.00                    No MI                    100203000000000000             2.25                20100901                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20350901           AFL2
      GROUP I       G01                                    232800              1576.25                360                           358                                           7.75      0          0         0.375                                    8.125 Huntsville                                    AL         35806     Single Family                                 232800               20060301         80.00                    No MI                    010026500000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 133510.36               980.31                360                           359                                          7.625      0          0         0.375                                        8 MONTGOMERY                                    MA         1085      Condominium                                   133600               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                         14     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  91879.23                683.1                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48228     Single Family                                  92000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    112000          793.3333333                360                           358                                          8.125      0          0         0.375                                      8.5 Chicago                                       IL         60628     Single Family                                 112000               20060301         80.00                    No MI                    100266000000000000             2.375               20080201                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    316000          2139.583333                360                           358                                           7.75      0          0         0.375                                    8.125 OAKLEY                                        CA         94561     Single Family                                 316000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 363802.48          2349.557683                360                           358                                          7.375      0          0         0.375                                     7.75 New Prague                                    MN         56071     Single Family                                 363920               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    184352          1132.996667                360                           358                                              7      0          0         0.375                                    7.375 QUEEN CREEK                                   AZ         85242     PUD                                           184352               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 383796.03          2478.682694                360                           358                                          7.375      0          0         0.375                                     7.75 New Prague                                    MN         56071     Single Family                                 383920               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 119842.47                  891                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48227     Single Family                                 120000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     97950            632.59375                360                           358                                          7.375      0          0         0.375                                     7.75 Colorado Springs                              CO         80916     Single Family                                  97950               20060301         74.20                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    117600                  735                360                           356                                          7.125      0          0         0.375                                      7.5 Tucson                                        AZ         85714     Single Family                                 117600               20060101         80.00                    No MI                    100039000000000000               5                 20071201                       13.5     1.875               2             First Lien         N            Y           60          No_PP            360              24          N           20351201           AFL2
     GROUP II       G02                                    339920               2124.5                360                           358                                          7.125      0          0         0.375                                      7.5 Washington                                    DC         20036     Condominium                                   339920               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                       12.5     4.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    496000                 3255                360                           358                                            7.5      0          0         0.375                                    7.875 GLEN RIDGE BOROUGH                            NJ         7028      2-4 Family                                    496000               20060301         80.00                    No MI                    100247000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    412000          2617.916667                360                           358                                           7.25      0          0         0.375                                    7.625 SAN LEANDRO                                   CA         94578     Single Family                                 412000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    201600                 1281                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH PORT                                    FL         34287     Single Family                                 201600               20060301         80.00                    No MI                    100322000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    274798          1860.611458                360                           358                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60622     Condominium                                   274798               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    424000          2738.333333                360                           358                                          7.375      0          0         0.375                                     7.75 Wayne                                         NJ         7470      Single Family                                 424000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    374920          2538.520833                360                           358                                           7.75      0          0         0.375                                    8.125 Freehold                                      NJ         7728      Single Family                                 374920               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    650000          3182.291667                360                           353                                            5.5      0          0         0.375                                    5.875 Montverde                                     FL         34756     Single Family                                 650000               20051001         59.09                    No MI                    100014000000000000             2.375               20070901                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20350901           AFL2
     GROUP II       G01                                    316000          1942.083333                360                           359                                              7      0          0         0.375                                    7.375 Woodbridge                                    VA         22191     Single Family                                 316000               20060401         78.80                    No MI                    100293000000000000             2.25                20110301                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    136000          821.6666667                360                           357                                          6.875      0          0         0.375                                     7.25 Pleasantville                                 NJ         8232      Single Family                                 136000               20060201         80.00                    No MI                    100234000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    326497          2176.646667                360                           358                                          7.625      0          0         0.375                                        8 Oviedo                                        FL         32765     Single Family                                 326497               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    168000                 1085                360                           358                                          7.375      0          0         0.375                                     7.75 WASHINGTON                                    DC         20020     Single Family                                 168000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    258000             1370.625                360                           359                                              6      0          0         0.375                                    6.375 MANASSAS                                      VA         20111     Single Family                                 258000               20060401         60.00                    No MI                    100031000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     96000                  600                360                           358                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30315     Single Family                                  96000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 153599.76            927.99855                360                           358                                          6.875      0          0         0.375                                     7.25 Montrose                                      CO         81401     Single Family                                 153600               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    412500           2792.96875                360                           358                                           7.75      0          0         0.375                                    8.125 LOS ANGELES                                   CA         91335     Single Family                                 412500               20060301         75.00                    No MI                    010025600000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    201272              1257.95                360                           358                                          7.125      0          0         0.375                                      7.5 Port Saint Lucie                              FL         34953     Single Family                                 201272               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    224584          1380.255833                360                           358                                              7      0          0         0.375                                    7.375 PARKER                                        CO         80134     PUD                                           224584               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 177822.91          1092.869968                360                           357                                              7      0          0         0.375                                    7.375 Calabash                                      NC         28467     PUD                                           185520               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     93750           517.578125                360                           358                                           6.25      0          0         0.375                                    6.625 ATL                                           GA         30331     Single Family                                  93750               20060301         75.00                    No MI                    100113000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    175896            1044.3825                360                           358                                           6.75      0          0         0.375                                    7.125 SUWANEE                                       GA         30024     PUD                                           175896               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    191256               956.28                360                           358                                          5.625      0          0         0.375                                        6 OLMSTED FALLS                                 OH         44138     Single Family                                 191256               20060301         80.00                    No MI                    100057000000000000             2.25                20090201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                  71907.86               540.91                360                           358                                          7.875      0          0         0.375                                     8.25 Sicklerville                                  NJ         8081      Townhouse                                      72000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 110097.76               799.39                360                           358                                            7.5      0          0         0.375                                    7.875 Dallas                                        TX         75211     2-4 Family                                    110250               20060301         70.00                    No MI                    100113000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    157500           1000.78125                360                           358                                           7.25      0          0         0.375                                    7.625 Bakersfield                                   CA         93304     Single Family                                 157500               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 105849.88                759.4                360                           358                                          7.375      0          0         0.375                                     7.75 Layton                                        UT         84041     PUD                                           106000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          826.6666667                360                           358                                          7.375      0          0         0.375                                     7.75 BALTIMORE                                     MD         21216     Single Family                                 128000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    198000                 1320                360                           358                                          7.625      0          0         0.375                                        8 CAPE CORAL                                    FL         33909     Single Family                                 198000               20060301         75.00                    No MI                    100059000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    164000                  820                360                           356                                          5.625      0          0         0.375                                        6 Jenks                                         OK         74037     Single Family                                 164000               20060101         80.00                    No MI                    100039000000000000             2.25                20101201                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    399200              2370.25                360                           359                                           6.75      0          0         0.375                                    7.125 Fairfax                                       VA         22030     Single Family                                 399200               20060401         80.00                    No MI                    010021800000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    109200               705.25                360                           358                                          7.375      0          0         0.375                                     7.75 Canal Winchester                              OH         43110     Single Family                                 109200               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 134798.99               943.94                360                           358                                          7.125      0          0         0.375                                      7.5 Port Saint Lucie                              FL         34953     Single Family                                 135000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     85350           560.109375                360                           358                                            7.5      0          0         0.375                                    7.875 Mcdonough                                     GA         30252     PUD                                            85350               20060301         74.97                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  59896.39               389.16                360                           358                                          6.375      0          0         0.375                                     6.75 Newark                                        OH         43055     Single Family                                  60000               20060301         80.00                    No MI                    100022000000000000             2.25                20090201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              36          N           20360201           AFL2
     GROUP II       G01                                    111200          671.8333333                360                           358                                          6.875      0          0         0.375                                     7.25 West Valley City                              UT         84120     Townhouse                                     111200               20060301         77.76                    No MI                    100125000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     65200                407.5                360                           358                                          7.125      0          0         0.375                                      7.5 Taylorsville                                  UT         84123     Condominium                                    65200               20060301         80.00                    No MI                    1001247-0007009190             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     93600                  624                360                           358                                          7.625      0          0         0.375                                        8 Tucson                                        AZ         85746     Condominium                                    93600               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    154400          932.8333333                360                           358                                          6.875      0          0         0.375                                     7.25 Denver                                        CO         80223     Single Family                                 154400               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 142870.72               903.86                360                           359                                          6.125      0          0         0.375                                      6.5 Tucson                                        AZ         85741     Single Family                                 143000               20060401         65.00                    No MI                    100101000000000000             2.375               20080301                       11.5     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360301           AFL2
      GROUP I       G01                                    170732          1155.997917                360                           358                                           7.75      0          0         0.375                                    8.125 Duncanville                                   TX         75137     PUD                                           170732               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    145501          939.6939583                360                           359                                          7.375      0          0         0.375                                     7.75 MARICOPA                                      AZ         85239     PUD                                           145501               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    167280             1028.075                360                           358                                              7      0          0         0.375                                    7.375 SANFORD                                       FL         32771     PUD                                           167280               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 171648.82                 1045                360                           358                                           5.75      0          0         0.375                                    6.125 JACKSONVILLE                                  FL         32216     PUD                                           171984               20060301         80.00                    No MI                    100057000000000000             2.25                20130201                     11.125     1.875               1             First Lien         N            N            0          No_PP            360              84          N           20360201           AFL2
      GROUP I       G01                                  61560.72               462.78                360                           359                                          7.875      0          0         0.375                                     8.25 Pasadena                                      TX         77506     PUD                                            61600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    209650          1375.828125                360                           359                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33127     Single Family                                 209650               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    182000          1099.583333                360                           358                                          6.875      0          0         0.375                                     7.25 KISSIMMEE                                     FL         34747     PUD                                           182000               20060301         72.80                    No MI                    100271000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    132800                871.5                360                           358                                            7.5      0          0         0.375                                    7.875 Oxen Hill                                     MD         20745     Condominium                                   132800               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    105000             710.9375                360                           358                                           7.75      0          0         0.375                                    8.125 NEW PHILADELPHIA                              OH         44663     Single Family                                 105000               20060301         75.00                    No MI                    100331000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    196000          1061.666667                360                           358                                          6.125      0          0         0.375                                      6.5 Hemet                                         CA         92543     2-4 Family                                    196000               20060301         49.62                    No MI                    100099000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108000               663.75                360                           358                                              7      0          0         0.375                                    7.375 DETROIT                                       MI         48207     Condominium                                   108000               20060301         80.00                    No MI                    100064000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    125248          848.0333333                360                           358                                           7.75      0          0         0.375                                    8.125 Tallahassee                                   FL         32303     PUD                                           125248               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    629300           3736.46875                360                           358                                           6.75      0          0         0.375                                    7.125 LA CRESCENTA                                  CA         91214     Single Family                                 629300               20060301         70.00                    No MI                    100311000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    290500           1906.40625                360                           358                                            7.5      0          0         0.375                                    7.875 LOS ANGELES                                   CA         90006     Single Family                                 290500               20060301         70.00                    No MI                    100311000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    649200                 3787                360                           358                                          6.625      0          0         0.375                                        7 WILMETTE                                      IL         60091     Single Family                                 649200               20060301         60.00                    No MI                    100087000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 174863.48              1193.81                360                           359                                          6.875      0          0         0.375                                     7.25 Fort Lauderdale                               FL         33301     Condominium                                   175000               20060401         70.00                    No MI                    100271000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 135013.31               980.29                360                           358                                            7.5      0          0         0.375                                    7.875 EDGEWATER                                     FL         32141     Single Family                                 135200               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  83010.89               617.16                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77039     Single Family                                  83120               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 363802.48          2349.557683                360                           358                                          7.375      0          0         0.375                                     7.75 New Prague                                    MN         56071     Single Family                                 363920               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    117200          781.3333333                360                           358                                          7.625      0          0         0.375                                        8 NORCROSS                                      GA         30093     Single Family                                 117200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     71200          407.9166667                360                           358                                            6.5      0          0         0.375                                    6.875 OAK GROVE                                     KY         42262     Single Family                                  71200               20060301         80.00                    No MI                    100177000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    308000              2021.25                360                           355                                            7.5      0          0         0.375                                    7.875 apple valley                                  CA         92308     Single Family                                 308000               20051201         80.00                    No MI                    100432000000000000             2.25                20081101                     13.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20351101           AFL2
     GROUP II       G01                                     84000               516.25                360                           355                                              7      0          0         0.375                                    7.375 CALUMET CITY                                  IL         60409     2-4 Family                                     84000               20051201         75.00                    No MI                    100432000000000000             2.25                20101101                     13.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                 131349.99          848.3020187                360                           355                                          7.375      0          0         0.375                                     7.75 riverdale                                     GA         30274     PUD                                           131350               20051201         79.99                    No MI                    100432000000000000             2.25                20101101                      13.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                    108540             700.9875                360                           358                                          7.375      0          0         0.375                                     7.75 Jacksonville                                  FL         32218     PUD                                           108540               20060301         80.00                    No MI                    100264000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    162400          1099.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Mc Donough                                    GA         30253     PUD                                           162400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     74800          506.4583333                360                           359                                           7.75      0          0         0.375                                    8.125 Phoenix                                       AZ         85051     Condominium                                    74800               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    115500             745.9375                360                           358                                          7.375      0          0         0.375                                     7.75 MIAMI                                         FL         33127     Single Family                                 115500               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    116800          754.3333333                360                           358                                          7.375      0          0         0.375                                     7.75 MONCKS CORNER                                 SC         29461     Single Family                                 116800               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    555832          3705.546667                360                           358                                          7.625      0          0         0.375                                        8 CLARKSBURG                                    MD         20871     PUD                                           555832               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  49981.03               371.85                360                           357                                           7.75      0          0         0.375                                    8.125 Milwaukee                                     WI         53206     Single Family                                  50080               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    512000          2986.666667                360                           358                                          6.625      0          0         0.375                                        7 Watsonville                                   CA         95076     Single Family                                 512000               20060301         78.77                    No MI                    100063000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     63200          368.6666667                360                           359                                          6.625      0          0         0.375                                        7 SUMMERVILLE                                   SC         29483     Single Family                                  63200               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    108000               686.25                360                           358                                           7.25      0          0         0.375                                    7.625 Port Richey                                   FL         34668     Single Family                                 108000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    221550          1500.078125                360                           358                                           7.75      0          0         0.375                                    8.125 BEDMINSTER TOWNSHIP                           PA         18944     PUD                                           221550               20060301         79.98                    No MI                    100076000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    370800                 2163                360                           358                                          6.625      0          0         0.375                                        7 REMINGTON                                     VA         22734     PUD                                           370800               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    460000          3114.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33121     Condominium                                   460000               20060301         76.67                    No MI                    100203000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     85400               533.75                360                           358                                          7.125      0          0         0.375                                      7.5 Severn                                        MD         21144     Condominium                                    85400               20060301         70.00                    No MI                    100115000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    106500            698.90625                360                           358                                            7.5      0          0         0.375                                    7.875 HOUSTON                                       TX         77082     PUD                                           106500               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    444000              3006.25                360                           358                                           7.75      0          0         0.375                                    8.125 SPRINGFIELD                                   VA         22151     Single Family                                 444000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    100000          677.0833333                360                           359                                           7.75      0          0         0.375                                    8.125 TAMPA                                         FL         33604     Single Family                                 100000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    371000          2280.104167                360                           357                                              7      0          0         0.375                                    7.375 LOS ANGELES                                   CA         90059     2-4 Family                                    371000               20060201         70.00                    No MI                    100059000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    171992              1074.95                360                           358                                          7.125      0          0         0.375                                      7.5 Palm Bay                                      FL         32907     Single Family                                 171992               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                  954918.3              6712.46                360                           353                                          7.125      0          0         0.375                                      7.5 Sedona                                        AZ         86351     Single Family                                 960000               20051001         73.85                    No MI                                                   2.25                20100901                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20350901           AFL2
     GROUP II       G02                                    263200          1425.666667                360                           358                                          6.125      0          0         0.375                                      6.5 Orlando                                       FL         32824     Single Family                                 263200               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    660000                 4400                360                           358                                          7.625      0          0         0.375                                        8 FAIRFAX                                       VA         22030     PUD                                           660000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    628740           3864.13125                360                           358                                              7      0          0         0.375                                    7.375 CHANTILLY                                     VA         20152     PUD                                           628740               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    327992            2152.4475                360                           358                                            7.5      0          0         0.375                                    7.875 ELK GROVE                                     CA         95758     Single Family                                 327992               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    238453          1614.525521                360                           358                                           7.75      0          0         0.375                                    8.125 Concord                                       NC         28027     PUD                                           238453               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    224800          1451.833333                360                           358                                          7.375      0          0         0.375                                     7.75 Essex                                         MD         21221     2-4 Family                                    224800               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 235199.32           1469.99575                360                           358                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89081     PUD                                           235200               20060301         80.00                    No MI                    100047000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    320000          1933.333333                360                           359                                          6.875      0          0         0.375                                     7.25 COLUMBUS                                      OH         43205     Single Family                                 320000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    252000               1417.5                360                           359                                          6.375      0          0         0.375                                     6.75 Lincoln                                       CA         95648     PUD                                           252000               20060401         79.99                    No MI                    100005000000000000             2.25                20090301                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    235600          1497.041667                360                           358                                           7.25      0          0         0.375                                    7.625 PHOENIX                                       AZ         85022     Condominium                                   235600               20060301         80.00                    No MI                    1004140-0100013313             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    187600             1231.125                360                           358                                            7.5      0          0         0.375                                    7.875 THE COLONY                                    TX         75056     PUD                                           187600               20060301         70.00                    No MI                    100414000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 122101.44               865.48                360                           358                                           7.25      0          0         0.375                                    7.625 Arizona City                                  AZ         85223     Single Family                                 122279               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     59850           392.765625                360                           358                                            7.5      0          0         0.375                                    7.875 Grand Rapids                                  MI         49507     Single Family                                  59850               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    218400                 1456                360                           358                                          7.625      0          0         0.375                                        8 Paterson                                      NJ         7502      Single Family                                 218400               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108000                  675                360                           358                                          7.125      0          0         0.375                                      7.5 Jacksonville                                  FL         32205     Single Family                                 108000               20060301         80.00                    No MI                    100264000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    416900           2735.90625                360                           358                                            7.5      0          0         0.375                                    7.875 San Diego                                     CA         92111     Single Family                                 416900               20060301         78.81                    No MI                    100256000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  75820.26                563.7                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77086     PUD                                            75920               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    213300              1244.25                360                           359                                          6.625      0          0         0.375                                        7 Tolleson                                      AZ         85353     PUD                                           213300               20060401         80.00                    No MI                    1001886-0100010724             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 175768.96               1306.8                360                           358                                           7.75      0          0         0.375                                    8.125 Kissimmee                                     FL         34759     Single Family                                 176000               20060301         80.00                    No MI                                                    5.5                20080201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360201           AFL2
      GROUP I       G01                                    171750                 1145                360                           358                                          7.625      0          0         0.375                                        8 Seffner                                       FL         33584     PUD                                           171750               20060301         75.00                    No MI                    100059000000000000             2.25                20110201                         13     5.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    172400          1095.458333                360                           358                                           7.25      0          0         0.375                                    7.625 New Britain                                   CT         6051      2-4 Family                                    172400               20060301         74.99                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    102900              643.125                360                           358                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33147     Single Family                                 102900               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   49897.1               362.54                360                           357                                            7.5      0          0         0.375                                    7.875 Conyers                                       GA         30013     Townhouse                                      50001               20060201         76.92                    No MI                    100378000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    280000          1808.333333                360                           358                                          7.375      0          0         0.375                                     7.75 Stockton                                      CA         95209     Single Family                                 280000               20060301         80.00                    No MI                    100059000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     59500            390.46875                360                           358                                            7.5      0          0         0.375                                    7.875 Wasco                                         CA         93280     Single Family                                  59500               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    461950          2742.828125                360                           358                                           6.75      0          0         0.375                                    7.125 Centreville                                   VA         20120     PUD                                           461950               20060301         80.00                    No MI                    100187000000000000             4.72                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    236000                 1475                360                           358                                          7.125      0          0         0.375                                      7.5 Henderson                                     NV         89074     Single Family                                 236000               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     4.345               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    176400             1120.875                360                           358                                           7.25      0          0         0.375                                    7.625 Surprise                                      AZ         85379     PUD                                           176400               20060301         70.00                    No MI                    100099000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    141400               883.75                360                           358                                          7.125      0          0         0.375                                      7.5 Colorado Springs                              CO         80904     2-4 Family                                    141400               20060301         70.00                    No MI                    100030000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1162.5                360                           358                                          7.375      0          0         0.375                                     7.75 Dallas                                        TX         75214     2-4 Family                                    180000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1162.5                360                           357                                          7.375      0          0         0.375                                     7.75 Dallas                                        TX         75214     2-4 Family                                    180000               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    180000               1162.5                360                           357                                          7.375      0          0         0.375                                     7.75 Dallas                                        TX         75214     2-4 Family                                    180000               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     67200                  462                360                           357                                          7.875      0          0         0.375                                     8.25 Carrollton                                    TX         75006     Single Family                                  67200               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    289600               1900.5                360                           357                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33185     PUD                                           289600               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    164000          1007.916667                360                           358                                              7      0          0         0.375                                    7.375 Salt Lake City                                UT         84128     Single Family                                 164000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    207720            1190.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Lenexa                                        KS         66219     PUD                                           207720               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 164226.46          957.9876833                360                           358                                          6.625      0          0         0.375                                        7 El Centro                                     CA         92243     Single Family                                 164500               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    157600          1067.083333                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30310     Single Family                                 157600               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     94080                646.8                360                           357                                          7.875      0          0         0.375                                     8.25 GRIFFIN                                       GA         30224     Townhouse                                      94080               20060201         80.00                    No MI                    010003200000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    417000             2693.125                360                           357                                          7.375      0          0         0.375                                     7.75 Gainesville                                   VA         20155     PUD                                           417000               20060201         78.57                    No MI                    100031000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    153850          1009.640625                360                           358                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      VA         23223     PUD                                           153850               20060301         79.98                    No MI                    100031000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    860000                 5375                360                           358                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30305     Single Family                                 860000               20060301         66.15                    No MI                    100086000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    155920          909.5333333                360                           358                                          6.625      0          0         0.375                                        7 Elkhart Lake                                  WI         53020     Condominium                                   155920               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     84000               516.25                360                           359                                              7      0          0         0.375                                    7.375 Denver                                        CO         80219     Single Family                                  84000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    612500          3891.927083                360                           358                                           7.25      0          0         0.375                                    7.625 Fort Worth                                    TX         76109     Single Family                                 612500               20060301         70.00                    No MI                    100076000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 515915.79          3278.214916                360                           359                                           7.25      0          0         0.375                                    7.625 Newark                                        NJ         7102      2-4 Family                                    516000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     78400          481.8333333                360                           358                                              7      0          0         0.375                                    7.375 Detroit Lakes                                 MN         56501     Single Family                                  78400               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    199600          1268.291667                360                           358                                           7.25      0          0         0.375                                    7.625 Saint Paul                                    MN         55101     Condominium                                   199600               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    107750           707.109375                360                           358                                            7.5      0          0         0.375                                    7.875 Indianapolis                                  IN         46228     Single Family                                 107750               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    144000                  930                360                           357                                          7.375      0          0         0.375                                     7.75 Pompano Beach                                 FL         33064     Townhouse                                     144000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 299606.19              2227.49                360                           358                                           7.75      0          0         0.375                                    8.125 CHICAGO                                       IL         60619     2-4 Family                                    300000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    385000          2005.208333                360                           359                                          5.875      0          0         0.375                                     6.25 Pelham                                        NH         3076      Single Family                                 385000               20060401         68.75                    No MI                    100102000000000000             2.25                20090301                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    248000               1472.5                360                           358                                           6.75      0          0         0.375                                    7.125 Davenport                                     FL         33896     PUD                                           248000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    184645          1192.498958                360                           357                                          7.375      0          0         0.375                                     7.75 Otsego                                        MN         55330     Single Family                                 184645               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     91000             540.3125                360                           358                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89108     PUD                                            91000               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    120000                  825                360                           357                                          7.875      0          0         0.375                                     8.25 Saint Cloud                                   MN         56301     2-4 Family                                    120000               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    135712          819.9266667                360                           357                                          6.875      0          0         0.375                                     7.25 Ellenwood                                     GA         30294     PUD                                           135712               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    280000                 1750                360                           358                                          7.125      0          0         0.375                                      7.5 Simi Valley                                   CA         93065     Condominium                                   280000               20060301         80.00                    No MI                    100323000000000000             2.375               20080201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360201           AFL2
      GROUP I       G01                                    155900          1039.333333                360                           358                                          7.625      0          0         0.375                                        8 Aurora                                        CO         80013     Single Family                                 156000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     56083          379.7286458                360                           358                                           7.75      0          0         0.375                                    8.125 Davenport                                     IA         52804     2-4 Family                                     56083               20060301         77.89                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    288000                 1860                360                           358                                          7.375      0          0         0.375                                     7.75 FAIRFAX                                       VA         20151     Condominium                                   288000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 142125.73               1069.8                360                           357                                          7.875      0          0         0.375                                     8.25 Boca Raton                                    FL         33428     Condominium                                   142400               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 193598.55          1189.824422                360                           358                                              7      0          0         0.375                                    7.375 Saint Paul                                    MN         55119     Single Family                                 193600               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    185050          1079.458333                360                           358                                          6.625      0          0         0.375                                        7 Casa Grande                                   AZ         85222     PUD                                           185050               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    192792            1305.3625                360                           358                                           7.75      0          0         0.375                                    8.125 DOUGLASVILLE                                  GA         30134     PUD                                           192792               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 195735.99          1162.182441                360                           358                                           6.75      0          0         0.375                                    7.125 ORLANDO                                       FL         32828     PUD                                           195736               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    367548            2373.7475                360                           359                                          7.375      0          0         0.375                                     7.75 KISSIMMEE                                     FL         34747     PUD                                           367548               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    197193          1211.915313                360                           359                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85339     Single Family                                 197193               20060401         80.00                    No MI                    010057400000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    184432             1210.335                360                           358                                            7.5      0          0         0.375                                    7.875 COLORADO SPRINGS                              CO         80922     PUD                                           184432               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    238048              1339.02                360                           358                                          6.375      0          0         0.375                                     6.75 NORTH LAS VEGAS                               NV         89084     Single Family                                 238048               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    128000                  800                360                           355                                          7.125      0          0         0.375                                      7.5 West Bloomfield                               MI         48323     2-4 Family                                    128000               20051201         80.00                    No MI                                                   2.25                20101101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
      GROUP I       G01                                    551500          3734.114583                360                           358                                           7.75      0          0         0.375                                    8.125 GAINESVILLE                                   VA         20155     PUD                                           551500               20060301         75.00                    No MI                    100028000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    206400                 1333                360                           357                                          7.375      0          0         0.375                                     7.75 Boca Raton                                    FL         33433     Condominium                                   206400               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    368750            2304.6875                360                           358                                          7.125      0          0         0.375                                      7.5 SEVERN                                        MD         21144     Single Family                                 368750               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  77979.66          536.1101625                360                           357                                          7.875      0          0         0.375                                     8.25 Braselton                                     GA         30517     Single Family                                  78080               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     60900            386.96875                360                           358                                           7.25      0          0         0.375                                    7.625 Garland                                       TX         75040     Single Family                                  60900               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    125300          796.1770833                360                           359                                           7.25      0          0         0.375                                    7.625 Plantation                                    FL         33313     Condominium                                   125300               20060401         70.00                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    150400          783.3333333                360                           358                                          5.875      0          0         0.375                                     6.25 CHARLOTTESVILLE                               VA         22901     Condominium                                   150400               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    117675                784.5                360                           358                                          7.625      0          0         0.375                                        8 CUMMING                                       GA         30040     Single Family                                 117675               20060301         75.00                    No MI                    100293000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    204000              1338.75                360                           359                                            7.5      0          0         0.375                                    7.875 Batavia                                       IL         60510     2-4 Family                                    204000               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 100354.04               711.34                360                           358                                           7.25      0          0         0.375                                    7.625 Joliet                                        IL         60433     Single Family                                 100500               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    308000          1764.583333                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89135     Condominium                                   308000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    116000                  725                360                           358                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89110     PUD                                           116000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 230395.99          1871.967419                360                           354                                          9.375      0          0         0.375                                     9.75 Doral                                         FL         33178     Condominium                                   230400               20051101         80.00                    No MI                                                     3                 20061001                         12     1.875               0             First Lien         N            Y           120         No_PP            360              12          N           20351001           AFL2
     GROUP II       G01                                 143043.02          789.7166729                360                           358                                           6.25      0          0         0.375                                    6.625 denver                                        CO         80239     Single Family                                 144000               20060301         78.69                    No MI                    100432000000000000             2.25                20110201                     12.625     2.625               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 102159.71                  716                360                           357                                          7.125      0          0         0.375                                      7.5 Pompano Beach                                 FL         33064     Condominium                                   102400               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    243900            1575.1875                360                           358                                          7.375      0          0         0.375                                     7.75 Littleton                                     CO         80123     Single Family                                 244000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 263900.01          1786.822984                360                           358                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80226     2-4 Family                                    264000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    156800          1045.333333                360                           358                                          7.625      0          0         0.375                                        8 Brandon                                       FL         33510     Single Family                                 156800               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    252000              1443.75                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89147     Single Family                                 252000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    240000                 1575                360                           358                                            7.5      0          0         0.375                                    7.875 N LAS VEGAS                                   NV         89031     PUD                                           240000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    134400                  770                360                           359                                            6.5      0          0         0.375                                    6.875 Forest Park                                   IL         60130     Condominium                                   134400               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    124000          839.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30315     Single Family                                 124000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    175920             1117.825                360                           358                                           7.25      0          0         0.375                                    7.625 DAVENPORT                                     FL         33897     PUD                                           175920               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    107960             708.4875                360                           358                                            7.5      0          0         0.375                                    7.875 LILBURN                                       GA         30047     Single Family                                 107960               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  127919.2          812.8199167                360                           358                                           7.25      0          0         0.375                                    7.625 HAMILTON                                      GA         31811     Single Family                                 127920               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    327920               2049.5                360                           358                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89135     PUD                                           327920               20060301         79.98                    No MI                    100183000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    293600               1651.5                360                           358                                          6.375      0          0         0.375                                     6.75 Murrells Inlet                                SC         29576     PUD                                           293600               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    327843          2253.920625                360                           357                                          7.875      0          0         0.375                                     8.25 Bloomington                                   MN         55438     Single Family                                 327843               20060201         75.00                    No MI                    100221000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    125200              821.625                360                           358                                            7.5      0          0         0.375                                    7.875 Austin                                        TX         78745     2-4 Family                                    125200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    379900          2453.520833                360                           359                                          7.375      0          0         0.375                                     7.75 San Marcos                                    CA         92078     Condominium                                   379900               20060401         80.00                    No MI                    100005000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    180000              1143.75                360                           359                                           7.25      0          0         0.375                                    7.625 Flower Mound                                  TX         75028     Single Family                                 180000               20060401         80.00                    No MI                    100252000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    560000          3733.333333                360                           359                                          7.625      0          0         0.375                                        8 Brambleton                                    VA         20148     Single Family                                 560000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  39975.14               304.03                360                           359                                              8      0          0         0.375                                    8.375 Anderson                                      SC         29621     Single Family                                  40000               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    196000          1245.416667                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89119     Single Family                                 196000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 443885.96              3212.79                360                           359                                              8      0          0         0.375                                    8.375 Antioch                                       CA         94531     Single Family                                 444000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     13.375     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360301           AFL2
      GROUP I       G01                                    160690          836.9270833                360                           358                                          5.875      0          0         0.375                                     6.25 QUEEN CREEK                                   AZ         85242     PUD                                           160690               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                  59957.65               429.85                360                           359                                          7.375      0          0         0.375                                     7.75 Charlotte                                     NC         28269     PUD                                            60000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      12.75       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    397450          2525.463542                360                           359                                           7.25      0          0         0.375                                    7.625 MURRIETA                                      CA         92563     Single Family                                 397450               20060401         80.00                    No MI                    100194000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    263950          1787.161458                360                           359                                           7.75      0          0         0.375                                    8.125 Culpeper                                      VA         22701     PUD                                           263950               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 167236.26              1058.97                360                           358                                          6.125      0          0         0.375                                      6.5 queen creek                                   AZ         85243     PUD                                           167540               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    241640            1283.7125                360                           358                                              6      0          0         0.375                                    6.375 QUEEN CREEK                                   AZ         85242     PUD                                           241640               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                     11.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    240212          1301.148333                360                           358                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89131     PUD                                           240212               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    184000          1054.166667                360                           358                                            6.5      0          0         0.375                                    6.875 QUEEN CREEK                                   AZ         85242     PUD                                           184000               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
     GROUP II       G01                                     80000          491.6666667                360                           359                                              7      0          0         0.375                                    7.375 COLUMBUS                                      OH         43230     Single Family                                  80000               20060401         57.14                    No MI                    100331000000000000             2.25                20110301                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    107200                  737                360                           359                                          7.875      0          0         0.375                                     8.25 Denver                                        CO         80220     Single Family                                 107200               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    385000          2245.833333                360                           359                                          6.625      0          0         0.375                                        7 RIVERSIDE                                     CA         92508     Single Family                                 385000               20060401         75.49                    No MI                    100087000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    192000                 1120                360                           357                                          6.625      0          0         0.375                                        7 Atlanta                                       GA         30311     Single Family                                 192000               20060201         80.00                    No MI                    100039000000000000             2.25                20090101                         13     1.875               1             First Lien         N            Y           60          No_PP            360              36          N           20360101           AFL2
     GROUP II       G03                                 948549.82              6561.41                360                           358                                              7      0          0         0.375                                    7.375 Murrieta                                      CA         92562     Single Family                                 950000               20060301         51.35                    No MI                    100096000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    128000          693.3333333                360                           354                                          6.125      0          0         0.375                                      6.5 Hialeah                                       FL         33016     Condominium                                   128000               20051101         80.00                    No MI                                                   2.25                20101001                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351001           AFL2
     GROUP II       G02                                    229600          1387.166667                360                           357                                          6.875      0          0         0.375                                     7.25 Dewey                                         AZ         86327     PUD                                           229600               20060201         80.00                    No MI                    100196000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    168000               1137.5                360                           358                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33162     Single Family                                 168000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     74900          475.9270833                360                           358                                           7.25      0          0         0.375                                    7.625 Richmond                                      VA         23224     Single Family                                  74900               20060301         74.94                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    148400                927.5                360                           357                                          7.125      0          0         0.375                                      7.5 Aurora                                        CO         80011     Single Family                                 148400               20060201         70.00                    No MI                    100256000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  77922.52               548.18                360                           358                                          7.125      0          0         0.375                                      7.5 Columbia                                      MO         65202     2-4 Family                                     78400               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    650000          3927.083333                360                           358                                          6.875      0          0         0.375                                     7.25 Englewood                                     NJ         7631      Single Family                                 650000               20060301         78.79                    No MI                    100035000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    164800                  927                360                           358                                          6.375      0          0         0.375                                     6.75 Northglenn                                    CO         80233     Townhouse                                     164800               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    421000          2411.979167                360                           355                                            6.5      0          0         0.375                                    6.875 Phoenix                                       AZ         85050     PUD                                           421000               20051201         79.43                    No MI                    100039000000000000               5                 20081101                     12.875     1.875               2             First Lien         N            Y           60         Prepay            360              36          N           20351101           AFL2
     GROUP II       G01                                    174400                 1090                360                           358                                          7.125      0          0         0.375                                      7.5 Windsor                                       CO         80550     Single Family                                 174400               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                       12.5     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     83600          539.9166667                360                           358                                          7.375      0          0         0.375                                     7.75 Roy                                           UT         84067     Single Family                                  83600               20060301         80.00                    No MI                    1001989-0000003586             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 204694.55          1108.762146                360                           357                                          6.125      0          0         0.375                                      6.5 Tucson                                        AZ         85739     Single Family                                 204750               20060201         65.00                    No MI                    100101000000000000             2.375               20080101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G03                                    612000              2868.75                360                           358                                           5.25      0          0         0.375                                    5.625 FOUNTAIN VALLEY                               CA         92708     Single Family                                 612000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     10.625       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    140000          860.4166667                360                           358                                              7      0          0         0.375                                    7.375 Stone Mountain                                GA         30087     Single Family                                 140000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    144000                  915                360                           357                                           7.25      0          0         0.375                                    7.625 Fairburn                                      GA         30213     Single Family                                 144000               20060201         80.00                    No MI                    100149000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    111200               590.75                360                           358                                              6      0          0         0.375                                    6.375 AULT                                          CO         80610     PUD                                           111200               20060301         80.00                    No MI                    100177000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    340000          2160.416667                360                           357                                           7.25      0          0         0.375                                    7.625 KISSIMMEE                                     FL         34747     Condominium                                   340000               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  51003.06               361.26                360                           359                                           7.25      0          0         0.375                                    7.625 Richmond                                      VA         23222     Single Family                                  51040               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    100000          677.0833333                360                           358                                           7.75      0          0         0.375                                    8.125 Jacksonville                                  FL         32246     Single Family                                 100000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    119910            674.49375                360                           358                                          6.375      0          0         0.375                                     6.75 Jacksonville                                  FL         32211     Single Family                                 120000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    120000                  675                360                           358                                          6.375      0          0         0.375                                     6.75 Jacksonville                                  FL         32211     Single Family                                 120000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    171500          1161.197917                360                           359                                           7.75      0          0         0.375                                    8.125 Hollywood                                     FL         33020     Single Family                                 171500               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    296000                 2035                360                           359                                          7.875      0          0         0.375                                     8.25 Fort Lauderdale                               FL         33315     Single Family                                 296000               20060401         80.00                    No MI                    1001732-5001003242             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    244300            1679.5625                360                           357                                          7.875      0          0         0.375                                     8.25 Fort Myers                                    FL         33913     Condominium                                   244300               20060201         89.96                GE Capital MI                100022000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 163947.48          1110.061063                360                           357                                           7.75      0          0         0.375                                    8.125 Franklin                                      WI         53132     Single Family                                 164000               20060201         80.00                    No MI                    100196000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  67910.74                504.9                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48217     Single Family                                  68000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    330580            1859.5125                360                           358                                          6.375      0          0         0.375                                     6.75 Goodyear                                      AZ         85338     Townhouse                                     330580               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    134400                  812                360                           358                                          6.875      0          0         0.375                                     7.25 GLENDALE                                      AZ         85303     Single Family                                 134400               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 340515.99          1808.991197                360                           358                                              6      0          0         0.375                                    6.375 FISHERS                                       IN         46037     PUD                                           340516               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 224015.98          1073.409904                360                           357                                          5.375      0          0         0.375                                     5.75 RENO                                          NV         89523     Single Family                                 224016               20060201         63.28                    No MI                    100057000000000000             2.25                20090101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
     GROUP II       G02                                    184084             1150.525                360                           358                                          7.125      0          0         0.375                                      7.5 GOLD CANYON                                   AZ         85218     PUD                                           184084               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    164720          1012.341667                360                           358                                              7      0          0         0.375                                    7.375 NORRISTOWN                                    PA         19401     Townhouse                                     164720               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    116800          669.1666667                360                           358                                            6.5      0          0         0.375                                    6.875 INDIAN TRAIL                                  NC         28079     PUD                                           116800               20060301         80.00                    No MI                    100177000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    216000                 1395                360                           358                                          7.375      0          0         0.375                                     7.75 Brunswick                                     GA         31525     Single Family                                 216000               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          866.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 Virginia Beach                                VA         23462     PUD                                           128000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    103920              681.975                360                           358                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80220     Single Family                                 103920               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    276250          1582.682292                360                           359                                            6.5      0          0         0.375                                    6.875 PALMDALE                                      CA         93551     Single Family                                 276250               20060401         65.00                    No MI                    100311000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     76974           521.178125                360                           357                                           7.75      0          0         0.375                                    8.125 Red Oak                                       TX         75154     Single Family                                  76974               20060201         70.00                    No MI                    100425000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     88000          595.8333333                360                           357                                           7.75      0          0         0.375                                    8.125 Lithonia                                      GA         30038     Single Family                                  88000               20060201         80.00                    No MI                    010026600000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     91819          621.6911458                360                           357                                           7.75      0          0         0.375                                    8.125 Glenn Heights                                 TX         75154     PUD                                            91819               20060201         70.00                    No MI                    100425000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    230650          1561.692708                360                           358                                           7.75      0          0         0.375                                    8.125 Tucson                                        AZ         85739     PUD                                           230650               20060301         79.99                    No MI                    100425000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    118400          727.6666667                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85053     Single Family                                 118400               20060301         80.00                    No MI                    100040000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    410600              2566.25                360                           357                                          7.125      0          0         0.375                                      7.5 FT WASHINGTON                                 MD         20774     Single Family                                 410600               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    180800                  904                360                           358                                          5.625      0          0         0.375                                        6 HOSCHTON                                      GA         30548     Single Family                                 180800               20060301         79.65                    No MI                    100021000000000000             2.25                20090201                         12     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    204750            1109.0625                360                           357                                          6.125      0          0         0.375                                      6.5 Tucson                                        AZ         85739     PUD                                           204750               20060201         65.00                    No MI                    100101000000000000             2.375               20080101                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
     GROUP II       G01                                    254700           1618.40625                360                           358                                           7.25      0          0         0.375                                    7.625 Columbia                                      SC         29204     Single Family                                 254700               20060301         90.00                     PMI                     100147000000000000             2.25                20110201                     12.625       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     81250          465.4947917                360                           358                                            6.5      0          0         0.375                                    6.875 PHOENIX                                       AZ         85032     PUD                                            81250               20060301         65.00                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    308000              2021.25                360                           358                                            7.5      0          0         0.375                                    7.875 Jersey City                                   NJ         7304      2-4 Family                                    308000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    328000               2152.5                360                           358                                            7.5      0          0         0.375                                    7.875 WEST HOLLYWOOD                                CA         90069     Condominium                                   328000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     56700            360.28125                360                           357                                           7.25      0          0         0.375                                    7.625 LOUISVILLE                                    KY         40210     Single Family                                  56700               20060201         90.00                Republic MIC                 100331000000000000             2.25                20090101                     13.625     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360101           AFL2
      GROUP I       G01                                    171920          1146.133333                360                           358                                          7.625      0          0         0.375                                        8 Glen Burnie                                   MD         21061     Single Family                                 171920               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    146250           1005.46875                360                           358                                          7.875      0          0         0.375                                     8.25 GLEN BURNIE                                   MD         21061     Townhouse                                     146250               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   1000000          6770.833333                360                           358                                           7.75      0          0         0.375                                    8.125 LAS VEGAS                                     NV         89109     Condominium                                  1000000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     72750           477.421875                360                           358                                            7.5      0          0         0.375                                    7.875 Atlanta                                       GA         30316     Single Family                                  72750               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  93585.65               704.31                360                           358                                          7.875      0          0         0.375                                     8.25 Wichita                                       KS         67209     Single Family                                  93750               20060301         75.00                    No MI                    100425000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    183200          1221.333333                360                           358                                          7.625      0          0         0.375                                        8 Davenport                                     FL         33896     Single Family                                 183200               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     91600          553.4166667                360                           357                                          6.875      0          0         0.375                                     7.25 LITHONIA                                      GA         30058     PUD                                            91600               20060201         80.00                    No MI                    100293000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    540000              3656.25                360                           357                                           7.75      0          0         0.375                                    8.125 Wellington                                    FL         33414     2-4 Family                                    540000               20060201         75.00                    No MI                    100196000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     87999           531.660625                360                           358                                          6.875      0          0         0.375                                     7.25 LITHONIA                                      GA         30038     PUD                                            88000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    291000            1909.6875                360                           358                                            7.5      0          0         0.375                                    7.875 Lynn                                          MA         1902      2-4 Family                                    291000               20060301         72.03                    No MI                    100210000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     97875          662.6953125                360                           358                                           7.75      0          0         0.375                                    8.125 Clinton Township                              MI         48035     Single Family                                  97875               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     92050            632.84375                360                           359                                          7.875      0          0         0.375                                     8.25 Lake Charles                                  LA         70611     2-4 Family                                     92050               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 128950.76               970.64                360                           357                                          7.875      0          0         0.375                                     8.25 Orland                                        CA         95963     Single Family                                 129200               20060201         80.00                    No MI                    100172000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    621800             4274.875                360                           358                                          7.875      0          0         0.375                                     8.25 MITCHELLVILLE                                 MD         20721     PUD                                           621800               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    183000             1181.875                360                           358                                          7.375      0          0         0.375                                     7.75 Warrens                                       WI         54666     Single Family                                 183000               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    304000                 1900                360                           357                                          7.125      0          0         0.375                                      7.5 Bakersfield                                   CA         93313     Single Family                                 304000               20060201         80.00                    No MI                    100102000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    164000          990.8333333                360                           358                                          6.875      0          0         0.375                                     7.25 Lyons                                         IL         60534     Single Family                                 164000               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112000          758.3333333                360                           357                                           7.75      0          0         0.375                                    8.125 VIRGINIA BCH                                  VA         23456     Single Family                                 112000               20060201         80.00                    No MI                    100126000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    152800                  955                360                           357                                          7.125      0          0         0.375                                      7.5 Saint Paul                                    MN         55117     Single Family                                 152800               20060201         69.98                    No MI                    100115000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    157500            1082.8125                360                           357                                          7.875      0          0         0.375                                     8.25 Chicago                                       IL         60628     2-4 Family                                    157500               20060201         70.00                    No MI                    100145000000000000             2.25                20070101                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              12          N           20360101           AFL2
     GROUP II       G01                                  319041.1              2237.49                360                           356                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60622     2-4 Family                                    320000               20060101         80.00                    No MI                    100221000000000000             2.25                20101201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                 334399.91          2229.332733                360                           357                                          7.625      0          0         0.375                                        8 KISSIMMEE                                     FL         34747     Condominium                                   334400               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    304000          1836.666667                360                           357                                          6.875      0          0         0.375                                     7.25 SPRINGFIELD                                   VA         22153     Townhouse                                     304000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    148000               1017.5                360                           358                                          7.875      0          0         0.375                                     8.25 DALLAS                                        TX         75208     Single Family                                 148000               20060301         80.00                    No MI                    100177000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    158600          875.6041667                360                           358                                           6.25      0          0         0.375                                    6.625 North Port                                    FL         34287     Single Family                                 158600               20060301         62.20                    No MI                    100418000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 162699.99          1033.822853                360                           357                                           7.25      0          0         0.375                                    7.625 Pensacola                                     FL         32505     Single Family                                 162700               20060201         79.99                    No MI                    100066000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    268800                 1624                360                           357                                          6.875      0          0         0.375                                     7.25 Haledon                                       NJ         7508      Single Family                                 268800               20060201         80.00                    No MI                    100234000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  79897.63               601.01                360                           358                                          7.875      0          0         0.375                                     8.25 HOUSTON                                       TX         77066     2-4 Family                                     80000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                      13.25       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    136500            924.21875                360                           358                                           7.75      0          0         0.375                                    8.125 GLEN BURNIE                                   MD         21061     Condominium                                   136500               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    413500            2842.8125                360                           358                                          7.875      0          0         0.375                                     8.25 YORBA LINDA                                   CA         92887     Condominium                                   413500               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    140600              966.625                360                           358                                          7.875      0          0         0.375                                     8.25 GLEN BURNIE                                   MD         21061     Townhouse                                     140600               20060301         74.99                    No MI                    100213000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    183995          1264.965625                360                           357                                          7.875      0          0         0.375                                     8.25 Romulus                                       MI         48174     Single Family                                 184000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  43872.97               260.87                360                           355                                            5.5      0          0         0.375                                    5.875 Akron                                         OH         44314     Single Family                                  44100               20051201         90.00               Radian Guaranty               100116000000000000               2                 20060501                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              6           N           20351101           AFL2
      GROUP I       G01                                     92800                  638                360                           357                                          7.875      0          0         0.375                                     8.25 International Falls                           MN         56649     Single Family                                  92800               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                      13.25     1.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    300000                 1500                360                           357                                          5.625      0          0         0.375                                        6 Brooklyn                                      NY         11203     Single Family                                 300000               20060201         80.00                    No MI                    100366000000000000             2.375               20080101                         12     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                    196160               1348.6                360                           358                                          7.875      0          0         0.375                                     8.25 Kissimmee                                     FL         34747     PUD                                           196160               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      13.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    195280              1342.55                360                           358                                          7.875      0          0         0.375                                     8.25 Kissimmee                                     FL         34747     PUD                                           195280               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 140258.23          964.2753313                360                           358                                          7.875      0          0         0.375                                     8.25 Virginia Beach                                VA         23452     Condominium                                   140400               20060301         90.00                GE Capital MI                100078000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    113600                  781                360                           357                                          7.875      0          0         0.375                                     8.25 Kissimmee                                     FL         34743     PUD                                           113600               20060201         80.00                    No MI                    100059000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 259123.03              1712.36                360                           356                                          6.525      0          0         0.375                                      6.9 Paterson                                      NJ         7503      Single Family                                 260000               20060101         80.00                    No MI                    100366000000000000              5.5                20071201                       12.9     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    395200          2404.133333                360                           356                                          6.925      0          0         0.375                                      7.3 Elizabeth                                     NJ         7201      2-4 Family                                    395200               20060101         80.00                    No MI                    100366000000000000              5.5                20071201                       13.3     5.125               1             First Lien         N            Y           60          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    479126          3194.173333                360                           357                                          7.625      0          0         0.375                                        8 Canyon Country                                CA         91351     Condominium                                   479200               20060201         80.00                    No MI                    100059000000000000             2.25                20110101                         13     5.125               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    368000                 2300                360                           356                                          7.125      0          0         0.375                                      7.5 Clifton                                       NJ         7011      2-4 Family                                    368000               20060101         80.00                    No MI                    100366000000000000             2.375               20071201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    184859          1270.905625                360                           358                                          7.875      0          0         0.375                                     8.25 Queen Creek                                   AZ         85242     Single Family                                 184859               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      13.25       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000               1510.5                360                           357                                          7.575      0          0         0.375                                     7.95 Capitol Heights                               MD         20743     PUD                                           228000               20060201         80.00                    No MI                    100366000000000000             5.65                20080101                      13.95     1.875               1             First Lien         N            Y           60          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                  52431.09               389.81                360                           358                                           7.75      0          0         0.375                                    8.125 Elkhart                                       IN         46516     Single Family                                  52500               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                     13.125     5.275               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    194350          1295.666667                360                           358                                          7.625      0          0         0.375                                        8 BUCKEYE                                       AZ         85326     PUD                                           194350               20060301         79.98                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    144000                  945                360                           358                                            7.5      0          0         0.375                                    7.875 Stafford                                      VA         22554     Single Family                                 144000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 834119.99          5387.024935                360                           357                                          7.375      0          0         0.375                                     7.75 BOYDS                                         MD         20841     PUD                                           834120               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    270216              1801.44                360                           357                                          7.625      0          0         0.375                                        8 ORLANDO                                       FL         32828     PUD                                           270216               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    223120          1487.466667                360                           359                                          7.625      0          0         0.375                                        8 BEAUMONT                                      CA         92223     PUD                                           223120               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    242820           1340.56875                360                           358                                           6.25      0          0         0.375                                    6.625 NORTH LAS VEGAS                               NV         89084     PUD                                           242820               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    224000                 1400                360                           358                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    VA         22191     PUD                                           224000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    188000          1096.666667                360                           358                                          6.625      0          0         0.375                                        7 Avon Park                                     FL         33825     Single Family                                 188000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 107791.97               811.37                360                           357                                          7.875      0          0         0.375                                     8.25 HOUSTON                                       TX         77036     PUD                                           108000               20060201         80.00                    No MI                    100199000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    274400          1857.916667                360                           358                                           7.75      0          0         0.375                                    8.125 W CHESTER                                     PA         19380     PUD                                           274400               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 133839.43          878.3212594                360                           358                                            7.5      0          0         0.375                                    7.875 Powder Springs                                GA         30127     PUD                                           133920               20060301         80.00                    No MI                    100187000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 189655.55              1200.93                360                           358                                          6.125      0          0         0.375                                      6.5 RED FEATHER LAKES                             CO         80545     Condominium                                   190000               20060301         50.00                    No MI                    100177000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    285099          1811.566563                360                           358                                           7.25      0          0         0.375                                    7.625 Visalia                                       CA         93277     Single Family                                 285099               20060301         80.00                    No MI                    100172000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     87520          592.5833333                360                           357                                           7.75      0          0         0.375                                    8.125 EATON                                         OH         45320     Single Family                                  87520               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    136000                892.5                360                           357                                            7.5      0          0         0.375                                    7.875 BARSTOW                                       CA         92311     Single Family                                 136000               20060201         80.00                    No MI                    100199000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     55200                  368                360                           357                                          7.625      0          0         0.375                                        8 Grand Rapids                                  MI         49507     2-4 Family                                     55200               20060201         80.00                    No MI                    100378000000000000             2.25                20080101                         13     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                    232000                 1595                360                           357                                          7.875      0          0         0.375                                     8.25 AURORA                                        CO         80011     2-4 Family                                    232000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    180000              1143.75                360                           358                                           7.25      0          0         0.375                                    7.625 Mesa                                          AZ         85205     PUD                                           180000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    392000          2654.166667                360                           358                                           7.75      0          0         0.375                                    8.125 Las Vegas                                     NV         89102     Single Family                                 392000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    139050           796.640625                360                           357                                            6.5      0          0         0.375                                    6.875 Independence                                  MO         64056     2-4 Family                                    139050               20060201         75.00                    No MI                    1002384-0000046343             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    280000          1720.833333                360                           358                                              7      0          0         0.375                                    7.375 Miami                                         FL         33165     Single Family                                 280000               20060301         70.00                    No MI                    100196000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    482000              3313.75                360                           358                                          7.875      0          0         0.375                                     8.25 OAKLAND                                       CA         94605     2-4 Family                                    482000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    281816          1820.061667                360                           358                                          7.375      0          0         0.375                                     7.75 PALM BAY                                      FL         32909     Single Family                                 281816               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  74805.19               486.45                360                           357                                          6.375      0          0         0.375                                     6.75 JACKSONVILLE                                  FL         32277     Single Family                                  75000               20060201         48.70                    No MI                    100293000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    300000                 1875                360                           357                                          7.125      0          0         0.375                                      7.5 TEMPLE HILLS                                  MD         20748     Single Family                                 300000               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    236720          1380.866667                360                           357                                          6.625      0          0         0.375                                        7 SARASOTA                                      FL         34232     PUD                                           236720               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 532111.99          3491.984934                360                           358                                            7.5      0          0         0.375                                    7.875 CORONA                                        CA         92880     Single Family                                 532112               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    188435           1177.71875                360                           358                                          7.125      0          0         0.375                                      7.5 Peoria                                        AZ         85382     PUD                                           188435               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    269500          1712.447917                360                           357                                           7.25      0          0         0.375                                    7.625 Kihei                                         HI         96753     Condominium                                   269500               20060201         70.00                    No MI                    100173000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    161000          1039.791667                360                           357                                          7.375      0          0         0.375                                     7.75 Miami BEACH                                   FL         33141     Condominium                                   161000               20060201         70.00                    No MI                    100203000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    164000          1042.083333                360                           357                                           7.25      0          0         0.375                                    7.625 Bakersfield                                   CA         93309     PUD                                           164000               20060201         80.00                    No MI                                                   2.25                20110101                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     60000               406.25                360                           357                                           7.75      0          0         0.375                                    8.125 BLANCHESTER                                   OH         45107     Single Family                                  60000               20060201         80.97               Radian Guaranty               100204000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    208800              1326.75                360                           358                                           7.25      0          0         0.375                                    7.625 North Las Vegas                               NV         89032     Single Family                                 208800               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    119920               824.45                360                           357                                          7.875      0          0         0.375                                     8.25 Fort Pierce                                   FL         34982     Condominium                                   119920               20060201         80.00                    No MI                    100203000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    226446          1533.228125                360                           357                                           7.75      0          0         0.375                                    8.125 Lithia                                        FL         33547     PUD                                           226446               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    251307               1890.4                360                           358                                          7.875      0          0         0.375                                     8.25 East Orange                                   NJ         7018      2-4 Family                                    251629               20060301         70.00                    No MI                    100234000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 399447.63              2900.28                360                           358                                            7.5      0          0         0.375                                    7.875 MASPETH                                       NY         11378     2-4 Family                                    400000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  85426.55                628.1                360                           357                                          7.625      0          0         0.375                                        8 Fort Worth                                    TX         76133     2-4 Family                                     85600               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  72604.95               521.26                360                           357                                          7.375      0          0         0.375                                     7.75 Fort Worth                                    TX         76116     Single Family                                  72760               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    182038            1137.7375                360                           358                                          7.125      0          0         0.375                                      7.5 FOUNTAIN                                      CO         80817     PUD                                           182038               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154850          1016.203125                360                           357                                            7.5      0          0         0.375                                    7.875 District Heights                              MD         20747     PUD                                           154850               20060201         74.99                    No MI                    100185000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                1117672.45              8120.78                360                           357                                            7.5      0          0         0.375                                    7.875 San Antonio                                   TX         78212     Single Family                                1120000               20060201         70.00                    No MI                    100022000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 376965.75          2081.165078                360                           357                                           6.25      0          0         0.375                                    6.625 Fridley                                       MN         55421     2-4 Family                                    377000               20060201         65.00                    No MI                    100221000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     75200          509.1666667                360                           358                                           7.75      0          0         0.375                                    8.125 MURRAY                                        UT         84121     Condominium                                    75200               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 114179.64               859.45                360                           357                                          7.875      0          0         0.375                                     8.25 Southfield                                    MI         48076     Single Family                                 114400               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    157875          1068.945313                360                           356                                           7.75      0          0         0.375                                    8.125 Baltimore                                     MD         21215     Single Family                                 157875               20060101         75.00                    No MI                                                   2.25                20101201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                 243999.99          1677.499931                360                           357                                          7.875      0          0         0.375                                     8.25 Adelanto                                      CA         92301     Single Family                                 244000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    168220          1121.466667                360                           357                                          7.625      0          0         0.375                                        8 HOWELL                                        MI         48843     Condominium                                   168220               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    472080               2557.1                360                           356                                          6.125      0          0         0.375                                      6.5 TRACY                                         CA         95391     Single Family                                 472080               20060101         80.00                    No MI                    100057000000000000             2.25                20101201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    252000              1915.39                360                           360                                              8      0          0         0.375                                    8.375 Orlando                                       FL         32829     PUD                                           252000               20060501         80.00                    No MI                    100234000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    212960              1264.45                360                           360                                           6.75      0          0         0.375                                    7.125 Cumming                                       GA         30040     Single Family                                 212960               20060501         80.00                    No MI                    100229000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    265492          1631.669583                360                           356                                              7      0          0         0.375                                    7.375 Davenport                                     FL         33896     PUD                                           265492               20060101         75.00                    No MI                    100142000000000000             2.25                20101201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                     89688             569.8925                360                           356                                           7.25      0          0         0.375                                    7.625 Keller                                        TX         76248     PUD                                            89688               20060101         80.00                    No MI                    100404000000000000             2.25                20101201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G04                                    861250          4485.677083                360                           355                                          5.875      0          0         0.375                                     6.25 Hollister                                     CA         95023     Single Family                                 861250               20051201         65.00                    No MI                    100034000000000000             2.25                20151101                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20351101           AFL2
     GROUP II       G03                                    479920             2849.525                360                           357                                           6.75      0          0         0.375                                    7.125 LANCASTER                                     CA         93536     Single Family                                 479920               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    164799          1012.827188                360                           358                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89156     Single Family                                 164799               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    700000          4010.416667                360                           358                                            6.5      0          0         0.375                                    6.875 Wolfeboro                                     NH         3894      Single Family                                 700000               20060301         63.64                    No MI                    100210000000000000             2.25                20110201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    316000          1942.083333                360                           358                                              7      0          0         0.375                                    7.375 Anaheim                                       CA         92805     Single Family                                 316000               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    350000          2114.583333                360                           358                                          6.875      0          0         0.375                                     7.25 GAINESVILLE                                   VA         20155     Single Family                                 350000               20060301         51.93                    No MI                    100028000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 108835.67               820.39                360                           356                                          7.875      0          0         0.375                                     8.25 Chicago                                       IL         60628     Single Family                                 109200               20060101         80.00                    No MI                    100221000000000000             2.25                20101201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    275600              1894.75                360                           358                                          7.875      0          0         0.375                                     8.25 Sacramento                                    CA         95818     Single Family                                 275600               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    490450          3218.578125                360                           359                                            7.5      0          0         0.375                                    7.875 Austin                                        TX         78746     PUD                                           490450               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    182660          1046.489583                360                           357                                            6.5      0          0         0.375                                    6.875 RIO RANCHO                                    NM         87114     PUD                                           182660               20060201         80.00                    No MI                    100071000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    661712             4342.485                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89148     Single Family                                 661712               20060301         79.82                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 267959.05          1479.357255                360                           358                                           6.25      0          0         0.375                                    6.625 Springfield                                   PA         19064     Single Family                                 268000               20060301         80.00                    No MI                    100070000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    100250          616.1197917                360                           357                                              7      0          0         0.375                                    7.375 Smyrna                                        TN         37167     2-4 Family                                    100250               20060201         74.26                    No MI                    100039000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    101750          625.3385417                360                           357                                              7      0          0         0.375                                    7.375 Smyrna                                        TN         37167     2-4 Family                                    101750               20060201         75.37                    No MI                    100039000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    180000                  975                360                           356                                          6.125      0          0         0.375                                      6.5 Kansas City                                   MO         64156     Single Family                                 180000               20060101         80.00                    No MI                    100039000000000000             2.25                20101201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    437856              2827.82                360                           358                                          7.375      0          0         0.375                                     7.75 West Palm Bch                                 FL         33413     PUD                                           437856               20060301         75.00                    No MI                    100142000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  98999.99          639.3749354                360                           358                                          7.375      0          0         0.375                                     7.75 PORTLAND                                      OR         97206     Single Family                                  99000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 114987.23               737.64                360                           358                                           6.25      0          0         0.375                                    6.625 Matteson                                      IL         60443     Single Family                                 115200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    130520               815.75                360                           357                                          7.125      0          0         0.375                                      7.5 HUGO                                          MN         55038     Condominium                                   130520               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    610684          4071.226667                360                           357                                          7.625      0          0         0.375                                        8 LAS VEGAS                                     NV         89131     PUD                                           610684               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    300000              1906.25                360                           357                                           7.25      0          0         0.375                                    7.625 San Bernardino                                CA         92404     2-4 Family                                    300000               20060201         75.00                    No MI                    100185000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    141600               870.25                360                           359                                              7      0          0         0.375                                    7.375 Minneapolis                                   MN         55411     2-4 Family                                    141600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    268800                 1708                360                           358                                           7.25      0          0         0.375                                    7.625 Hyattsville                                   MD         20784     Single Family                                 268800               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    332000          2040.416667                360                           357                                              7      0          0         0.375                                    7.375 Palm Springs                                  CA         92262     Condominium                                   332000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     79350            512.46875                360                           358                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60636     Single Family                                  79350               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    177750          1129.453125                360                           357                                           7.25      0          0         0.375                                    7.625 Atlanta                                       GA         30317     Single Family                                 177750               20060201         75.00                    No MI                    100066000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    216000                 1125                360                           358                                          5.875      0          0         0.375                                     6.25 Waldorf                                       MD         20602     PUD                                           216000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    381520              2622.95                360                           358                                          7.875      0          0         0.375                                     8.25 Washington                                    DC         20001     Condominium                                   381520               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                      14.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    134875            842.96875                360                           358                                          7.125      0          0         0.375                                      7.5 Saint Louis                                   MO         63118     2-4 Family                                    134875               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    159200          1011.583333                360                           357                                           7.25      0          0         0.375                                    7.625 Yuma                                          AZ         85364     Single Family                                 159200               20060201         80.00                    No MI                    100172000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    216640          1331.433333                360                           358                                              7      0          0         0.375                                    7.375 Orlando                                       FL         32821     Condominium                                   216640               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 101680.58          593.1367167                360                           357                                          6.625      0          0         0.375                                        7 Tallahassee                                   FL         32303     PUD                                           101764               20060201         65.00                    No MI                    100264000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    114820          693.7041667                360                           356                                          6.875      0          0         0.375                                     7.25 CARTERSVILLE                                  GA         30120     Single Family                                 114820               20060101         80.00                    No MI                    100032000000000000             2.25                20101201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    104000          606.6666667                360                           357                                          6.625      0          0         0.375                                        7 MCDONOUGH                                     GA         30253     PUD                                           104000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 188002.07          1214.180035                360                           358                                          7.375      0          0         0.375                                     7.75 Albuquerque                                   NM         87114     PUD                                           189400               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    158000          921.6666667                360                           357                                          6.625      0          0         0.375                                        7 Snellville                                    GA         30039     PUD                                           158000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 101548.41          624.0996031                360                           357                                              7      0          0         0.375                                    7.375 Tallahassee                                   FL         32303     Single Family                                 101764               20060201         65.00                    No MI                    100264000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    168640                 1054                360                           358                                          7.125      0          0         0.375                                      7.5 Carrboro                                      NC         27510     Single Family                                 168640               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  68297.55               495.89                360                           358                                            7.5      0          0         0.375                                    7.875 GRESHAM                                       OR         97030     Condominium                                    68392               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    220804          1357.024583                360                           358                                              7      0          0         0.375                                    7.375 VALRICO                                       FL         33594     PUD                                           220804               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    174212             1088.825                360                           358                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89084     Condominium                                   174212               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 314796.99          2033.063894                360                           357                                          7.375      0          0         0.375                                     7.75 BUCKEYE                                       AZ         85396     PUD                                           314797               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    228273          1474.263125                360                           357                                          7.375      0          0         0.375                                     7.75 KISSIMMEE                                     FL         34747     PUD                                           228273               20060201         75.00                    No MI                    100057000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    223489          1466.646563                360                           357                                            7.5      0          0         0.375                                    7.875 KISSIMMEE                                     FL         34747     Single Family                                 223489               20060201         70.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    184993          1117.666042                360                           358                                          6.875      0          0         0.375                                     7.25 Queen Creek                                   AZ         85242     Single Family                                 184993               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                   82614.5               578.95                360                           357                                          7.125      0          0         0.375                                      7.5 Snellville                                    GA         30039     Single Family                                  82800               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G04                                    300000              1656.25                360                           357                                           6.25      0          0         0.375                                    6.625 Fort Lauderdale                               FL         33301     Condominium                                   300000               20060201         52.82                    No MI                    100016000000000000             2.25                20160101                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20360101           AFL2
     GROUP II       G04                                    368000                 1955                360                           357                                              6      0          0         0.375                                    6.375 Cloverdale                                    CA         95425     2-4 Family                                    368000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                    340000          2195.833333                360                           358                                          7.375      0          0         0.375                                     7.75 Hayward                                       CA         94545     PUD                                           340000               20060301         80.00                    No MI                    100172000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    257396            1769.5975                360                           357                                          7.875      0          0         0.375                                     8.25 SORRENTO                                      FL         32776     PUD                                           257396               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                   1000000          6458.333333                360                           358                                          7.375      0          0         0.375                                     7.75 Houston                                       TX         77019     Single Family                                1000000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 299103.81          1713.615578                360                           357                                            6.5      0          0         0.375                                    6.875 Stafford                                      VA         22554     PUD                                           299452               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                 378304.91          1852.117789                360                           356                                            5.5      0          0         0.375                                    5.875 Burbank                                       CA         91505     Single Family                                 378500               20060101         54.86                    No MI                    100039000000000000             2.25                20121201                     10.875       2                 2             First Lien         N            Y           120        Prepay            360              84          N           20351201           AFL2
     GROUP II       G02                                    185400            1178.0625                360                           358                                           7.25      0          0         0.375                                    7.625 North Bay Village                             FL         33141     Condominium                                   185400               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  72891.54          440.3863875                360                           357                                          6.875      0          0         0.375                                     7.25 FRESNO                                        TX         77545     Single Family                                  73131               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    160000          1016.666667                360                           358                                           7.25      0          0         0.375                                    7.625 Vineland                                      NJ         8361      Single Family                                 160000               20060301         80.00                    No MI                    100124000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    239841              1598.94                360                           357                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85339     PUD                                           239841               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     99600              612.125                360                           358                                              7      0          0         0.375                                    7.375 Davenport                                     IA         52807     Single Family                                  99600               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    528000                 3245                360                           358                                              7      0          0         0.375                                    7.375 DENVER                                        CO         80220     Single Family                                 528000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 798949.83              5939.98                360                           358                                           7.75      0          0         0.375                                    8.125 Smithville                                    MO         64089     Single Family                                 800000               20060301         80.00                    No MI                    100145000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    131600                822.5                360                           357                                          7.125      0          0         0.375                                      7.5 Florida City                                  FL         33034     PUD                                           131600               20060201         70.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    215200          1367.416667                360                           358                                           7.25      0          0         0.375                                    7.625 Lake Worth                                    FL         33467     Single Family                                 215200               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    124800                  858                360                           357                                          7.875      0          0         0.375                                     8.25 Corinth                                       TX         76208     PUD                                           124800               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    102240                702.9                360                           357                                          7.875      0          0         0.375                                     8.25 Aurora                                        CO         80010     Single Family                                 102240               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 272572.77              1862.35                360                           358                                          6.875      0          0         0.375                                     7.25 West Paterson                                 NJ         7424      Single Family                                 273000               20060301         70.00                    No MI                    100234000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    277672          1764.374167                360                           358                                           7.25      0          0         0.375                                    7.625 LANCASTER                                     CA         93536     Single Family                                 277672               20060301         80.00                    No MI                    100311000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    180800                 1243                360                           357                                          7.875      0          0         0.375                                     8.25 Anoka                                         MN         55303     Single Family                                 180800               20060201         80.00                    No MI                    100400000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    472872             2856.935                360                           357                                          6.875      0          0         0.375                                     7.25 Bristow                                       VA         20136     PUD                                           472872               20060201         80.00                    No MI                    100218000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  756562.5              5314.03                360                           354                                          7.125      0          0         0.375                                      7.5 Chandler                                      AZ         85249     PUD                                           760000               20051101         80.00                    No MI                    100039000000000000               5                 20081001                       13.5     1.875               2             First Lien         N            N            0         Prepay            360              36          N           20351001           AFL2
      GROUP I       G01                                    149000          993.3333333                360                           358                                          7.625      0          0         0.375                                        8 GLEN BURNIE                                   MD         21061     Condominium                                   149000               20060301         74.69                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    153750                 1025                360                           358                                          7.625      0          0         0.375                                        8 GLEN BURNIE                                   MD         21061     Condominium                                   153750               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    144350          962.3333333                360                           358                                          7.625      0          0         0.375                                        8 GLEN BURNIE                                   MD         21061     Condominium                                   144350               20060301         74.99                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    148720              1022.45                360                           357                                          7.875      0          0         0.375                                     8.25 Northglenn                                    CO         80260     Single Family                                 148720               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    165600               1069.5                360                           358                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85042     Single Family                                 165600               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    164000          1059.166667                360                           357                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85042     Single Family                                 164000               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 409999.84          2647.915633                360                           358                                          7.375      0          0         0.375                                     7.75 CORONA                                        CA         92879     Condominium                                   410000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    414000             2285.625                360                           358                                           6.25      0          0         0.375                                    6.625 Marblehead                                    MA         1945      Single Family                                 414000               20060301         79.92                    No MI                    100210000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1450                360                           357                                          6.875      0          0         0.375                                     7.25 Citrus Heights                                CA         95621     Single Family                                 240000               20060201         80.00                    No MI                    100172000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     73600          490.6666667                360                           358                                          7.625      0          0         0.375                                        8 RIVERDALE                                     IL         60827     Single Family                                  73600               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 422415.88              3067.04                360                           358                                            7.5      0          0         0.375                                    7.875 Marana                                        AZ         85653     Single Family                                 423000               20060301         77.05                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    357196             2232.475                360                           357                                          7.125      0          0         0.375                                      7.5 GAITHERSBURG                                  MD         20877     Condominium                                   359650               20060201         61.99                    No MI                    100028000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    390000               2112.5                360                           357                                          6.125      0          0         0.375                                      6.5 RICHMOND                                      CA         94803     Single Family                                 390000               20060201         64.14                    No MI                    100074000000000000             2.25                20160101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                    308000          1989.166667                360                           358                                          7.375      0          0         0.375                                     7.75 Manassas                                      VA         20111     PUD                                           308000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  241549.5              1610.33                360                           357                                          7.625      0          0         0.375                                        8 SMYRNA                                        DE         19977     PUD                                           241550               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1387500            8382.8125                360                           358                                          6.875      0          0         0.375                                     7.25 Mesa                                          AZ         85207     Single Family                                1387500               20060301         75.00                    No MI                    1001699-0002002221             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 236392.29               1461.1                360                           356                                          5.875      0          0         0.375                                     6.25 Bellingham                                    MA         2019      Single Family                                 237300               20060101         70.00                    No MI                    100239000000000000             2.375               20071201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
     GROUP II       G03                                    591920          3452.866667                360                           356                                          6.625      0          0         0.375                                        7 MOUNTAIN                                      CA         95391     Single Family                                 591920               20060101         80.00                    No MI                    100057000000000000             2.25                20101201                         12       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                1081664.89              7771.33                360                           356                                          7.375      0          0         0.375                                     7.75 Fremont                                       CA         94538     Single Family                                1085000               20060101         65.00                    No MI                    100102000000000000             2.625               20060501                         12     1.875               1             First Lien         N            N            0          No_PP            360              3           N           20351201           AFL2
      GROUP I       G01                                    340000          1877.083333                360                           352                                           6.25      0          0         0.375                                    6.625 Cudahy                                        CA         90201     Condominium                                   340000               20050901         80.00                    No MI                    100033000000000000             2.375               20070801                     12.625      2.25               1             First Lien         N            Y           60         Prepay            360              24          N           20350801           AFL2
      GROUP I       G01                                    189784            1245.4575                360                           356                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32835     Condominium                                   189784               20060101         80.00                    No MI                    100057000000000000             2.25                20101201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G04                                    237250          1235.677083                360                           356                                          5.875      0          0         0.375                                     6.25 Louisville                                    CO         80027     PUD                                           237250               20060101         65.00                    No MI                    100226000000000000             2.25                20151201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G04                                 132114.15          688.0945313                360                           356                                          5.875      0          0         0.375                                     6.25 King Of Prussia                               PA         19406     Single Family                                 133000               20060101         61.29                    No MI                    100077000000000000             2.25                20151201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                    202400               948.75                360                           356                                           5.25      0          0         0.375                                    5.625 Aurora                                        CO         80015     PUD                                           202400               20060101         80.00                    No MI                    100102000000000000             2.25                20081201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20351201           AFL2
      GROUP I       G01                                    650000          3385.416667                360                           354                                          5.875      0          0         0.375                                     6.25 Lees Summit                                   MO         64064     PUD                                           650000               20051101         73.86                    No MI                    100039000000000000               5                 20071001                      12.25     1.875               2             First Lien         N            Y           60         Prepay            360              24          N           20351001           AFL2
      GROUP I       G01                                    169700           1113.65625                360                           358                                            7.5      0          0         0.375                                    7.875 North Bay Village                             FL         33141     Condominium                                   169700               20060301         79.98                    No MI                                                   2.25                20110201                     12.875     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 194702.36              1450.47                360                           355                                           7.75      0          0         0.375                                    8.125 Carrollton                                    VA         23314     Condominium                                   195350               20051201         79.98                    No MI                    100191000000000000             3.625               20060501                     20.125     1.875               1             First Lien         N            N            0          No_PP            360              6           N           20351101           AFL2
      GROUP I       G01                                 203830.23              1344.73                360                           355                                            6.5      0          0         0.375                                    6.875 Castle Rock                                   CO         80104     PUD                                           204700               20051201         79.99                    No MI                    100191000000000000             2.75                20060501                         12      3.25               1             First Lien         N            N            0          No_PP            360              6           N           20351101           AFL2
     GROUP II       G02                                    266157          1635.756563                360                           357                                              7      0          0         0.375                                    7.375 San Jacinto                                   CA         92582     Single Family                                 266157               20060201         80.00                    No MI                    100185000000000000             2.25                20110101                     12.375     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    412000          2231.666667                360                           356                                          6.125      0          0         0.375                                      6.5 Bellflower                                    CA         90706     Single Family                                 412000               20060101         80.00                    No MI                    100032000000000000             2.375               20071201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
      GROUP I       G01                                    524000          3493.333333                360                           357                                          7.625      0          0         0.375                                        8 Los Angeles                                   CA         90026     2-4 Family                                    524000               20060201         80.00                    No MI                    100311000000000000             2.25                20110101                         13       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    185600                 1218                360                           356                                            7.5      0          0         0.375                                    7.875 METAIRIE                                      LA         70002     Single Family                                 185600               20060101         80.00                    No MI                    100213000000000000             2.25                20101201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    319960          1666.458333                360                           356                                          5.875      0          0         0.375                                     6.25 Fairfield                                     CA         94533     Single Family                                 319960               20060101         80.00                    No MI                    100032000000000000             2.25                20071201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              24          N           20351201           AFL2
     GROUP II       G03                                    494760             2989.175                360                           357                                          6.875      0          0         0.375                                     7.25 LITHONIA                                      GA         30058     Single Family                                 494760               20060201         79.83                    No MI                    100017000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    150000              953.125                360                           357                                           7.25      0          0         0.375                                    7.625 Saint Cloud                                   FL         34771     Single Family                                 150000               20060201         75.00                    No MI                    100238000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     78800               443.25                360                           355                                          6.375      0          0         0.375                                     6.75 Indianapolis                                  IN         46221     Single Family                                  78800               20051201         80.00                    No MI                    100014000000000000             2.375               20071101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351101           AFL2
      GROUP I       G01                                    231050          1323.723958                360                           356                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89166     PUD                                           231050               20060101         79.99                    No MI                                                   2.375               20071201                     11.875      1.25               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           AFL2
     GROUP II       G01                                  86143.56               545.47                360                           358                                          6.125      0          0         0.375                                      6.5 Madison Heights                               VA         24572     2-4 Family                                     86300               20060301         79.98                    No MI                    100078000000000000             2.25                20110201                       11.5       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    510472          2924.579167                360                           356                                            6.5      0          0         0.375                                    6.875 Woodbridge                                    VA         22193     PUD                                           510472               20060101         80.00                    No MI                    100063000000000000             2.375               20071201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           AFL2
     GROUP II       G04                                    415100          2161.979167                360                           356                                          5.875      0          0         0.375                                     6.25 Manassas                                      VA         20111     Townhouse                                     415100               20060101         79.98                    No MI                    100016000000000000             2.25                20151201                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                    155800               973.75                360                           355                                          7.125      0          0         0.375                                      7.5 Waverly Hall                                  GA         31831     Single Family                                 156000               20051201         80.00                    No MI                    100229000000000000             2.375               20071101                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20351101           AFL2
     GROUP II       G02                                    238272              1464.38                360                           358                                              7      0          0         0.375                                    7.375 Glen Burnie                                   MD         21061     Condominium                                   238272               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    144000                  900                360                           356                                          7.125      0          0         0.375                                      7.5 Montgomery                                    MN         56069     Single Family                                 144000               20060101         80.00                    No MI                    100221000000000000             2.25                20101201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    245000          1505.729167                360                           357                                              7      0          0         0.375                                    7.375 ADELANTO                                      CA         92301     Single Family                                 245000               20060201         70.00                    No MI                    100204000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    308000          1764.583333                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89123     PUD                                           308000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    223120               1394.5                360                           358                                          7.125      0          0         0.375                                      7.5 SARASOTA                                      FL         34232     PUD                                           223120               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    262921          1588.481042                360                           358                                          6.875      0          0         0.375                                     7.25 HENDERSON                                     NV         89044     PUD                                           262921               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    139392               856.68                360                           358                                              7      0          0         0.375                                    7.375 JACKSONVILLE                                  FL         32224     PUD                                           139392               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    170359          993.7608333                360                           358                                          6.625      0          0         0.375                                        7 NORTH LAS VEGAS                               NV         89084     Condominium                                   170359               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 166873.45           1008.19376                360                           357                                          6.875      0          0         0.375                                     7.25 DULUTH                                        GA         30096     Townhouse                                     166884               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    165830           1140.08125                360                           358                                          7.875      0          0         0.375                                     8.25 QUEEN CREEK                                   AZ         85242     PUD                                           165830               20060301         70.00                    No MI                    100414000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 261900.76              1615.64                360                           358                                          5.875      0          0         0.375                                     6.25 Pasco                                         WA         99301     2-4 Family                                    262400               20060301         69.99                    No MI                    100173000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    417000             2866.875                360                           357                                          7.875      0          0         0.375                                     8.25 Long Beach                                    CA         90805     Single Family                                 417000               20060201         78.69                    No MI                    100185000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1000000          6041.666667                360                           358                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89143     Single Family                                1000000               20060301         76.92                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    320000          2066.666667                360                           359                                          7.375      0          0         0.375                                     7.75 North Plainfield                              NJ         7060      2-4 Family                                    320000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000          1136.666667                360                           359                                          7.375      0          0         0.375                                     7.75 Old Bridge                                    NJ         8879      Single Family                                 176000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    203200          1227.666667                360                           358                                          6.875      0          0         0.375                                     7.25 Loganville                                    GA         30052     PUD                                           203200               20060301         80.00                    No MI                    100086000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    126400                829.5                360                           358                                            7.5      0          0         0.375                                    7.875 Fort Myers                                    FL         33907     2-4 Family                                    126400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    529600          3530.666667                360                           357                                          7.625      0          0         0.375                                        8 MURRIETA                                      CA         92562     Single Family                                 529600               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    800000          4916.666667                360                           357                                              7      0          0         0.375                                    7.375 HONOLULU                                      HI         96818     Single Family                                 800000               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    173250                 1155                360                           358                                          7.625      0          0         0.375                                        8 Brick                                         NJ         8724      Single Family                                 173250               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    244752              1580.69                360                           358                                          7.375      0          0         0.375                                     7.75 GLEN BURNIE                                   MD         21061     Condominium                                   244752               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    161600          993.1666667                360                           357                                              7      0          0         0.375                                    7.375 Winston Salem                                 NC         27107     PUD                                           161600               20060201         80.00                    No MI                    100400000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 567315.74          3723.009544                360                           357                                            7.5      0          0         0.375                                    7.875 JERSEY CITY                                   NJ         7302      Condominium                                   567316               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    335520               1817.4                360                           357                                          6.125      0          0         0.375                                      6.5 PALMDALE                                      CA         93552     Single Family                                 335520               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    153487          991.2702083                360                           357                                          7.375      0          0         0.375                                     7.75 Greenacres                                    WA         99016     Single Family                                 153487               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 207433.03          1339.671652                360                           357                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89122     PUD                                           207434               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    920000                 6325                360                           357                                          7.875      0          0         0.375                                     8.25 Miami                                         FL         33131     Condominium                                   920000               20060201         80.00                    No MI                    100256000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     82950            535.71875                360                           357                                          7.375      0          0         0.375                                     7.75 East Point                                    GA         30344     Condominium                                    82950               20060201         69.99                    No MI                    100136000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    184000          1111.666667                360                           357                                          6.875      0          0         0.375                                     7.25 Aurora                                        CO         80013     Single Family                                 184000               20060201         80.00                    No MI                    100226000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    190936          1213.239167                360                           357                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89109     PUD                                           190936               20060201         80.00                    No MI                    100173000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 323999.99          2092.499935                360                           358                                          7.375      0          0         0.375                                     7.75 HERNDON                                       VA         20170     PUD                                           324000               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     62400                422.5                360                           355                                           7.75      0          0         0.375                                    8.125 SPRING                                        TX         77373     Single Family                                  62400               20051201         80.00                    No MI                    100177000000000000             2.75                20101101                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
     GROUP II       G02                                 129634.69          810.2168125                360                           357                                          7.125      0          0         0.375                                      7.5 St Augustine                                  FL         32086     Single Family                                 130000               20060201         65.33                    No MI                    100256000000000000             2.25                20110101                       12.5     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     54320          367.7916667                360                           355                                           7.75      0          0         0.375                                    8.125 SPRING                                        TX         77373     Single Family                                  54320               20051201         80.00                    No MI                    100177000000000000             2.25                20101101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
     GROUP II       G01                                    143200                  895                360                           358                                          7.125      0          0         0.375                                      7.5 Haverhill                                     MA         1832      Condominium                                   143200               20060301         80.00                    No MI                    100210000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   1297000          8646.666667                360                           357                                          7.625      0          0         0.375                                        8 Florence                                      MT         59833     Single Family                                1297000               20060201         74.97                    No MI                    100199000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  42255.83               311.12                360                           355                                          7.625      0          0         0.375                                        8 Park Forest                                   IL         60466     Single Family                                  42400               20051201         80.00                    No MI                    100039000000000000               5                 20071101                         14     1.875               2             First Lien         N            N            0          No_PP            360              24          N           20351101           AFL2
      GROUP I       G01                                    139992              962.445                360                           357                                          7.875      0          0         0.375                                     8.25 Covington                                     GA         30016     PUD                                           139992               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    625000             3640.625                360                           358                                          6.615      0          0         0.375                                     6.99 MIAMI                                         FL         33178     Single Family                                 625000               20060301         71.02                    No MI                    100061000000000000             2.25                20110201                      11.99     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    846483          5114.168125                360                           358                                          6.875      0          0         0.375                                     7.25 HUNTINGTON BEACH                              CA         92648     PUD                                           846483               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    205000            1089.0625                360                           357                                              6      0          0         0.375                                    6.375 LAGUNA HILLS                                  CA         92653     Single Family                                 205000               20060201         37.27                    No MI                    100183000000000000             2.25                20060701                         12     1.875               0             First Lien         N            Y           120        Prepay            360              6           N           20360101           AFL2
      GROUP I       G01                                    152472            1032.3625                360                           357                                           7.75      0          0         0.375                                    8.125 FAIRBURN                                      GA         30213     Single Family                                 152472               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    120000                  750                360                           359                                          7.125      0          0         0.375                                      7.5 HYATTSVILLE                                   MD         20785     Townhouse                                     120000               20060401         70.59                    No MI                    100293000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 127956.67          866.3732865                360                           356                                           7.75      0          0         0.375                                    8.125 MCDONOUGH                                     GA         30252     Single Family                                 128000               20060101         80.00                    No MI                    100032000000000000             2.25                20101201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    156000               1072.5                360                           358                                          7.875      0          0         0.375                                     8.25 GLENDALE                                      AZ         85303     Single Family                                 156000               20060301         75.00                    No MI                    100240000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    192000                 1240                360                           356                                          7.375      0          0         0.375                                     7.75 Douglasville                                  GA         30135     PUD                                           192000               20060101         80.00                    No MI                    100032000000000000             2.25                20101201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G02                                    180000              1106.25                360                           358                                              7      0          0         0.375                                    7.375 Gaithersburg                                  MD         20877     Condominium                                   180000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    150000                 1000                360                           358                                          7.625      0          0         0.375                                        8 Frankford                                     DE         19945     Single Family                                 150000               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    195000              1218.75                360                           357                                          7.125      0          0         0.375                                      7.5 KISSIMMEE                                     FL         34747     Townhouse                                     195000               20060201         75.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    218372            1501.3075                360                           358                                          7.875      0          0         0.375                                     8.25 Glen Allen                                    VA         23059     Townhouse                                     218372               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    450000             2390.625                360                           357                                              6      0          0         0.375                                    6.375 Santa Rosa                                    CA         95409     Single Family                                 450000               20060201         64.29                    No MI                    100161000000000000             2.25                20160101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G01                                    191900          1219.364583                360                           358                                           7.25      0          0         0.375                                    7.625 WEST WARWICK                                  RI         2893      Single Family                                 191900               20060301         79.99                    No MI                    100095000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    364520          2316.220833                360                           357                                           7.25      0          0         0.375                                    7.625 PLAINFIELD                                    IL         60585     PUD                                           364520               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    157092             883.6425                360                           357                                          6.375      0          0         0.375                                     6.75 MONUMENT                                      CO         80132     PUD                                           157092               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     82480          549.8666667                360                           358                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30315     Single Family                                  82480               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 156048.15          975.3009375                360                           357                                          7.125      0          0         0.375                                      7.5 RED LION                                      PA         17356     PUD                                           156050               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                1348530.05          8709.256573                360                           358                                          7.375      0          0         0.375                                     7.75 San Clemente                                  CA         92673     Single Family                                1348540               20060301         69.46                    No MI                    100196000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    328000          1981.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Burbank                                       IL         60459     Single Family                                 328000               20060401         80.00                    No MI                    1001132-0013245725             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     70160          467.7333333                360                           358                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30331     Single Family                                  70160               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    196900            1107.5625                360                           355                                          6.375      0          0         0.375                                     6.75 Phoenix                                       AZ         85016     Condominium                                   196900               20051201         79.82                    No MI                    100039000000000000             2.25                20101101                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
      GROUP I       G01                                    132392          855.0316667                360                           357                                          7.375      0          0         0.375                                     7.75 Covington                                     GA         30016     PUD                                           132392               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    119920          811.9583333                360                           357                                           7.75      0          0         0.375                                    8.125 Fort Pierce                                   FL         34982     Condominium                                   119920               20060201         80.00                    No MI                    100203000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G04                                  487625.7              3017.01                360                           356                                          5.875      0          0         0.375                                     6.25 Reno                                          NV         89511     Single Family                                 490000               20060101         59.68                    No MI                    100016000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                    499520               3434.2                360                           357                                          7.875      0          0         0.375                                     8.25 Brandywine                                    MD         20613     PUD                                           499520               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    360000                 2100                360                           358                                          6.625      0          0         0.375                                        7 Elizabeth                                     NJ         7201      2-4 Family                                    360000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    259920             1597.425                360                           358                                              7      0          0         0.375                                    7.375 WOODBRIDGE                                    NJ         8863      Single Family                                 259920               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   1000000          6770.833333                360                           359                                           7.75      0          0         0.375                                    8.125 Phoenix                                       AZ         85044     Single Family                                1000000               20060401         80.00                    No MI                    1001699-0002002133             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    328100          2118.979167                360                           358                                          7.375      0          0         0.375                                     7.75 Commerce City                                 CO         80022     PUD                                           328100               20060301         80.00                    No MI                    100047000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 139743.76              1076.48                360                           357                                          8.125      0          0         0.375                                      8.5 Indianapolis                                  IN         46259     Single Family                                 140000               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                  83814.61                623.7                360                           358                                           7.75      0          0         0.375                                    8.125 Saint Louis                                   MO         63118     2-4 Family                                     84000               20060301         64.62                    No MI                    100425000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    559000          3435.520833                360                           357                                              7      0          0         0.375                                    7.375 STEVENSON RANCH                               CA         91381     PUD                                           559000               20060201         65.00                    No MI                    100311000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 163868.98           1007.11144                360                           357                                              7      0          0         0.375                                    7.375 COOLIDGE                                      AZ         85228     Single Family                                 163869               20060201         78.78                    No MI                    100057000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    291200                 1911                360                           357                                            7.5      0          0         0.375                                    7.875 STERLING                                      VA         20164     PUD                                           291200               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  87887.39               661.11                360                           358                                          7.875      0          0         0.375                                     8.25 Aurora                                        IL         60505     Single Family                                  88000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 172851.92          1062.319092                360                           357                                              7      0          0         0.375                                    7.375 JACKSONVILLE                                  FL         32224     Condominium                                   172852               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    304424          1839.228333                360                           357                                          6.875      0          0         0.375                                     7.25 BOLINGBROOK                                   IL         60490     PUD                                           304424               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    284000              1863.75                360                           358                                            7.5      0          0         0.375                                    7.875 HYATTSVILLE                                   MD         20783     Single Family                                 284000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 130105.44            745.39575                360                           357                                            6.5      0          0         0.375                                    6.875 AUSTELL                                       GA         30168     Single Family                                 131250               20060201         75.00                    No MI                    100293000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    127112          847.4133333                360                           357                                          7.625      0          0         0.375                                        8 ALBUQUERQUE                                   NM         87114     PUD                                           127112               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    260309          1599.815729                360                           357                                              7      0          0         0.375                                    7.375 Highlands Ranch                               CO         80130     PUD                                           260309               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    172000          1092.916667                360                           357                                           7.25      0          0         0.375                                    7.625 AZLE                                          TX         76020     Single Family                                 172000               20060201         80.00                    No MI                    100199000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  77827.67               606.05                360                           358                                           8.25      0          0         0.375                                    8.625 Houston                                       TX         77014     Single Family                                  77920               20060301         80.00                    No MI                    100266000000000000             2.375               20080201                     13.625     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    129600                  837                360                           358                                          7.375      0          0         0.375                                     7.75 MC KINNEY                                     TX         75071     PUD                                           129600               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    103000              708.125                360                           358                                          7.875      0          0         0.375                                     8.25 Trenton                                       NJ         8618      Single Family                                 103000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    185143          1234.286667                360                           357                                          7.625      0          0         0.375                                        8 SUN CITY WEST                                 AZ         85375     PUD                                           185143               20060201         79.61                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  207999.5           1278.33026                360                           357                                              7      0          0         0.375                                    7.375 KISSIMMEE                                     FL         34747     PUD                                           208000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    416000          2426.666667                360                           358                                          6.625      0          0         0.375                                        7 DALLAS PLANTATION                             ME         4970      Single Family                                 416000               20060301         77.04                    No MI                    100095000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    900000                 5625                360                           358                                          7.125      0          0         0.375                                      7.5 LOUISVILLE                                    KY         40223     Single Family                                 900000               20060301         64.29                    No MI                    100331000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    464648            3049.2525                360                           357                                            7.5      0          0         0.375                                    7.875 FREDERICK                                     MD         21704     PUD                                           464648               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 247070.07          1544.187938                360                           358                                          7.125      0          0         0.375                                      7.5 GLEN BURNIE                                   MD         21061     Condominium                                   247072               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 307595.41               2286.9                360                           358                                           7.75      0          0         0.375                                    8.125 Haverhill                                     MA         1835      2-4 Family                                    308000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     14.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    359650          1835.713542                360                           356                                           5.75      0          0         0.375                                    6.125 Palm Beach Gardens                            FL         33418     PUD                                           359650               20060101         50.07                    No MI                    100016000000000000             2.25                20151201                     12.125     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20351201           AFL2
      GROUP I       G01                                    219200          1484.166667                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48221     Single Family                                 219200               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    177600               1202.5                360                           356                                           7.75      0          0         0.375                                    8.125 Las Vegas                                     NV         89107     Single Family                                 177600               20060101         80.00                    No MI                    100163000000000000             2.375               20071201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                 195252.51          1179.650581                360                           357                                          6.875      0          0         0.375                                     7.25 Wheat Ridge                                   AZ         80033     Single Family                                 195300               20060201         90.00                GE Capital MI                100071000000000000             2.25                20110101                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 126885.39               846.26                360                           357                                          6.625      0          0         0.375                                        7 Taylorsville                                  UT         84118     Single Family                                 127200               20060201         80.00                    No MI                    100032000000000000             2.25                20080101                         12     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                    388000               2667.5                360                           357                                          7.875      0          0         0.375                                     8.25 Waterford                                     MI         48328     PUD                                           388000               20060201         80.00                    No MI                    010026500000000000             2.25                20110101                      13.25       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 105396.59               793.34                360                           357                                          7.875      0          0         0.375                                     8.25 Divide                                        CO         80814     Single Family                                 105600               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 142722.13              1037.72                360                           356                                            7.5      0          0         0.375                                    7.875 Kissimmee                                     FL         34759     PUD                                           143120               20060101         80.00                    No MI                    100378000000000000             2.25                20071201                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    126024              813.905                360                           357                                          7.375      0          0         0.375                                     7.75 Grand Prairie                                 TX         75054     Single Family                                 126024               20060201         80.00                    No MI                    100404000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    383386          2555.906667                360                           358                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30363     PUD                                           383386               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    316000          1942.083333                360                           357                                              7      0          0         0.375                                    7.375 Manassas                                      VA         20109     PUD                                           316000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    339200          1837.333333                360                           351                                          6.125      0          0         0.375                                      6.5 Phoenix                                       AZ         85086     PUD                                           339200               20050801         79.83                    No MI                    100071000000000000             2.25                20100701                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20350701           AFL2
     GROUP II       G02                                 227534.71          1232.479679                360                           357                                           6.25      0          0          0.25                                      6.5 Marietta                                      GA         30062     Single Family                                 227600               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       11.5     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G04                                    336900           1789.78125                360                           357                                          6.125      0          0          0.25                                    6.375 Weston                                        CT         6883      Single Family                                 337000               20060201         43.48                    No MI                    100022000000000000             2.25                20160101                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                 136394.47          710.3878646                360                           357                                          5.875      0          0         0.375                                     6.25 Portsmouth                                    VA         23707     Single Family                                 136430               20060201         70.00                    No MI                    100403000000000000             2.25                20090101                      12.25       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360101           AFL2
     GROUP II       G01                                  409256.7              2591.48                360                           358                                           6.25      0          0          0.25                                      6.5 Crownsville                                   MD         21032     Single Family                                 410000               20060301         51.90                    No MI                    100022000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 198743.22          1076.525775                360                           357                                           6.25      0          0          0.25                                      6.5 Pleasant Hill                                 CA         94523     Single Family                                 200000               20060201         33.33                    No MI                    100022000000000000             2.25                20110101                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    532800                 3330                360                           358                                           7.25      0          0          0.25                                      7.5 Bloomfield Township                           MI         48302     Single Family                                 532800               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       12.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 249198.45          1427.699453                360                           358                                          6.625      0          0          0.25                                    6.875 Chesapeake Beach                              MD         20732     PUD                                           249200               20060301         79.11                    No MI                    100022000000000000             2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                 419886.25          2274.383854                360                           354                                           6.25      0          0          0.25                                      6.5 MONTVILLE TWP                                 NJ         7058      Single Family                                 420000               20051101         79.70                    No MI                    010038800000000000             2.25                20151001                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351001           AFL2
     GROUP II       G01                                 354386.98              2302.53                360                           358                                            6.5      0          0          0.25                                     6.75 Chicago                                       IL         60630     2-4 Family                                    355000               20060301         83.53                GE Capital MI                100022000000000000             2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1275                360                           358                                          6.125      0          0          0.25                                    6.375 Woodbridge                                    VA         22192     Condominium                                   240000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     11.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    255500          1463.802083                360                           359                                          6.625      0          0          0.25                                    6.875 Orlando                                       FL         32837     PUD                                           255500               20060401         70.00                    No MI                    100022000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G04                                    250000          1302.083333                360                           355                                              6      0          0          0.25                                     6.25 Arnold                                        CA         95223     Single Family                                 250000               20051201         73.53                    No MI                    100022000000000000             2.25                20151101                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351101           AFL2
     GROUP II       G04                                  85495.84            561.06645                360                           355                                          7.625      0          0          0.25                                    7.875 Richmond                                      VA         23222     Single Family                                  85600               20051201         80.00                    No MI                    100022000000000000             2.25                20151101                     12.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20351101           AFL2
     GROUP II       G01                                    128000          786.6666667                360                           357                                              7      0          0         0.375                                    7.375 Richmond                                      TX         77469     PUD                                           128000               20060201         80.00                    No MI                    010003400000000000             2.25                20110101                     12.375       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    239960          1449.758333                360                           358                                          6.875      0          0         0.375                                     7.25 APPLE VALLEY                                  CA         92308     Single Family                                 239960               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    157500           1033.59375                360                           359                                            7.5      0          0         0.375                                    7.875 THORNTON                                      CO         80233     Single Family                                 157500               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    280000          1458.333333                360                           359                                          5.875      0          0         0.375                                     6.25 Gilbert                                       AZ         85297     PUD                                           280000               20060401         80.00                    No MI                    100101000000000000             2.25                20090301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
     GROUP II       G02                                    260000          1652.083333                360                           358                                           7.25      0          0         0.375                                    7.625 ANDOVER                                       MA         1810      Condominium                                   260000               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    417000              2258.75                360                           359                                          6.125      0          0         0.375                                      6.5 Brentwood                                     CA         94513     PUD                                           417000               20060401         64.65                    No MI                    100102000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    412750          2235.729167                360                           359                                          6.125      0          0         0.375                                      6.5 Merced                                        CA         95340     Single Family                                 412750               20060401         65.00                    No MI                    100102000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    198340          1156.983333                360                           358                                          6.625      0          0         0.375                                        7 Laveen                                        AZ         85339     PUD                                           198340               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    205600              1349.25                360                           358                                            7.5      0          0         0.375                                    7.875 Saint Louis                                   MO         63104     Single Family                                 205600               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    184800              1135.75                360                           358                                              7      0          0         0.375                                    7.375 CRANSTON                                      RI         2910      Single Family                                 184800               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 103897.28               874.49                360                           358                                          9.125      0          0         0.375                                      9.5 HOLLY HILL                                    FL         32117     Single Family                                 104000               20060301         80.00                    No MI                                                    5.5                20080201                       14.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    528000                 3025                360                           354                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89130     Single Family                                 528000               20051101         80.00                    No MI                    100030000000000000             2.75                20071001                     12.875       2                 2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    206700            1248.8125                360                           353                                          6.875      0          0         0.375                                     7.25 ELK GROVE                                     IL         60007     Single Family                                 206700               20051001         72.53                    No MI                    100030000000000000             2.75                20070901                      13.25     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                  79360.94               491.96                360                           353                                          5.875      0          0         0.375                                     6.25 MADISON                                       OH         44057     Single Family                                  79900               20051001         88.88            Mortgage Guaranty In             100030000000000000             2.75                20070901                      12.25     2.375               2             First Lien         N            N            0          No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    117000               731.25                360                           353                                          7.125      0          0         0.375                                      7.5 ELLENWOOD                                     GA         30294     Single Family                                 117000               20051001         90.00            Mortgage Guaranty In             100030000000000000             2.75                20070901                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    132000                632.5                360                           350                                          5.375      0          0         0.375                                     5.75 COLORADO SPRINGS                              CO         80920     Single Family                                 132000               20050701         80.00                    No MI                    100030000000000000             2.75                20070601                      11.75     2.375               2             First Lien         N            Y           120        Prepay            360              24          N           20350601           ALT1
      GROUP I       G01                                    263150          1425.395833                360                           353                                          6.125      0          0         0.375                                      6.5 DAVENPORT                                     FL         33837     PUD                                           263150               20051001         79.99                    No MI                    100030000000000000             2.75                20070901                       12.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                  67499.99          421.8749375                360                           354                                          7.125      0          0         0.375                                      7.5 WINCHESTER                                    VA         22602     Single Family                                  67500               20051101         90.00            Mortgage Guaranty In             100030000000000000             2.75                20071001                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    560000          2741.666667                360                           352                                            5.5      0          0         0.375                                    5.875 ATLANTA                                       GA         30312     Single Family                                 560000               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                    139840          728.3333333                360                           353                                          5.875      0          0         0.375                                     6.25 LOGANVILLE                                    GA         30052     PUD                                           139840               20051001         80.00                    No MI                    100030000000000000             2.75                20070901                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    305100           1875.09375                360                           353                                              7      0          0         0.375                                    7.375 DENVER                                        CO         80218     Single Family                                 305100               20051001         90.00            Mortgage Guaranty In             100030000000000000             2.75                20070901                     13.375     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                 204765.85          917.1803698                360                           353                                              5      0          0         0.375                                    5.375 FREDERICKSBURG                                VA         22407     PUD                                           205000               20051001         75.65                    No MI                    100030000000000000             2.75                20070901                     11.375     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
     GROUP II       G02                                    302000          1824.583333                360                           357                                          6.875      0          0         0.375                                     7.25 Valrico                                       FL         33594     PUD                                           302000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      12.25     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                  323414.1              2293.26                360                           358                                           7.25      0          0         0.375                                    7.625 North Myrtle Beach                            SC         29582     Single Family                                 324000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    102126             553.1825                360                           354                                          6.125      0          0         0.375                                      6.5 San Antonio                                   TX         78245     Single Family                                 102126               20051101         80.00                    No MI                    100020000000000000             2.25                20101001                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351001           ALT1
      GROUP I       G01                                    139400             914.8125                360                           357                                            7.5      0          0         0.375                                    7.875 Fuquay Varina                                 NC         27526     PUD                                           139400               20060201         79.97                    No MI                    100191000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    114672                716.7                360                           357                                          7.125      0          0         0.375                                      7.5 Mc Kinney                                     TX         75070     Single Family                                 114672               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                 135802.51                962.6                360                           358                                           7.25      0          0         0.375                                    7.625 Kaukauna                                      WI         54130     Single Family                                 136000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    352000                 2310                360                           357                                            7.5      0          0         0.375                                    7.875 Anchorage                                     AK         99508     2-4 Family                                    352000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    275709              1978.02                360                           358                                          7.375      0          0         0.375                                     7.75 Land O Lakes                                  FL         34638     PUD                                           276100               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    848000          5653.333333                360                           357                                          7.625      0          0         0.375                                        8 Aventura                                      FL         33180     Condominium                                   848000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                         14     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     78000                487.5                360                           357                                          7.125      0          0         0.375                                      7.5 Maysville                                     GA         30558     Single Family                                  78000               20060201         79.59                    No MI                    100191000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  59118.23               429.25                360                           358                                            7.5      0          0         0.375                                    7.875 Macon                                         GA         31204     Single Family                                  59200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    140800          850.6666667                360                           358                                          6.875      0          0         0.375                                     7.25 Tallahassee                                   FL         32303     PUD                                           140800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    139100          970.8020833                360                           358                                              8      0          0         0.375                                    8.375 New Port Richey                               FL         34652     Single Family                                 139100               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    296000          1880.833333                360                           358                                           7.25      0          0         0.375                                    7.625 Alexandria                                    VA         22307     Single Family                                 296000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                  95047.27               641.39                360                           358                                           6.75      0          0         0.375                                    7.125 Muscle Shoals                                 AL         35661     Single Family                                  95200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    120500          690.3645833                360                           358                                            6.5      0          0         0.375                                    6.875 Lawrenceville                                 GA         30044     PUD                                           120500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                 271660.68               2067.4                360                           358                                              8      0          0         0.375                                    8.375 Destin                                        FL         32550     Condominium                                   272000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    125500          810.5208333                360                           358                                          7.375      0          0         0.375                                     7.75 Lawrenceville                                 GA         30044     PUD                                           125500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                 129806.44               908.98                360                           358                                          7.125      0          0         0.375                                      7.5 Casselberry                                   FL         32730     PUD                                           130000               20060301         60.47                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    136000                977.5                360                           358                                           8.25      0          0         0.375                                    8.625 Alpharetta                                    GA         30004     PUD                                           136000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 287112.89              2109.58                360                           358                                          7.625      0          0         0.375                                        8 Salisbury                                     MD         21801     Single Family                                 287500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    324000              2261.25                360                           358                                              8      0          0         0.375                                    8.375 Buford                                        GA         30519     PUD                                           324000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    139100          883.8645833                360                           358                                           7.25      0          0         0.375                                    7.625 Covington                                     GA         30016     PUD                                           139100               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                 255618.83              1789.99                360                           358                                          7.125      0          0         0.375                                      7.5 Statham                                       GA         30666     PUD                                           256000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    365600          2437.333333                360                           358                                          7.625      0          0         0.375                                        8 Tampa                                         FL         33626     PUD                                           365600               20060301         79.88                    No MI                    100191000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    105350             658.4375                360                           358                                          7.125      0          0         0.375                                      7.5 Fort Worth                                    TX         76179     PUD                                           105350               20060301         79.98                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    183200          1164.083333                360                           358                                           7.25      0          0         0.375                                    7.625 Littleton                                     CO         80129     PUD                                           183200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 155767.72              1090.78                360                           358                                          7.125      0          0         0.375                                      7.5 Grand Blanc                                   MI         48439     Single Family                                 156000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                     96800               574.75                360                           358                                           6.75      0          0         0.375                                    7.125 Maple Heights                                 OH         44137     Single Family                                  96800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    200000          1229.166667                360                           358                                              7      0          0         0.375                                    7.375 Detroit                                       MI         48206     Single Family                                 200000               20060301         78.43                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                 518568.71               3992.2                360                           358                                          8.125      0          0         0.375                                      8.5 Medford                                       OR         97504     Single Family                                 519200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    276500           1468.90625                360                           358                                              6      0          0         0.375                                    6.375 Las Vegas                                     NV         89148     PUD                                           276500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    198750          1387.109375                360                           358                                              8      0          0         0.375                                    8.375 Maplewood                                     MN         55109     PUD                                           198750               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    172800                 1152                360                           358                                          7.625      0          0         0.375                                        8 Dania Beach                                   FL         33004     Condominium                                   172800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                  92831.03                698.3                360                           358                                          7.875      0          0         0.375                                     8.25 San Antonio                                   TX         78247     PUD                                            92950               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    139700          1018.645833                360                           358                                          8.375      0          0         0.375                                     8.75 Zephyrhills                                   FL         33540     PUD                                           139700               20060301         78.72                    No MI                    100191000000000000             2.25                20110201                      13.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                  90158.68               616.01                360                           358                                          6.875      0          0         0.375                                     7.25 Raleigh                                       NC         27603     Condominium                                    90300               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 123728.88               898.37                360                           358                                            7.5      0          0         0.375                                    7.875 Brooksville                                   FL         34613     Single Family                                 123900               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    170800               1067.5                360                           358                                          7.125      0          0         0.375                                      7.5 Land O Lakes                                  FL         34638     PUD                                           170800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    324750             1894.375                360                           358                                          6.625      0          0         0.375                                        7 Apopka                                        FL         32712     PUD                                           324750               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 155779.07              1117.61                360                           358                                          7.375      0          0         0.375                                     7.75 Lake Mary                                     FL         32746     PUD                                           156000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                  83878.01               594.55                360                           358                                           7.25      0          0         0.375                                    7.625 Palm Harbor                                   FL         34684     PUD                                            84000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                 194474.19              1395.22                360                           358                                          7.375      0          0         0.375                                     7.75 New Brunswick                                 NJ         8901      Single Family                                 194750               20060301         95.00            Mortgage Guaranty In             100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                  79953.34          466.3944833                360                           358                                          6.625      0          0         0.375                                        7 Jacksonville                                  FL         32257     Single Family                                  80000               20060301         67.80                    No MI                    100191000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    184400               1152.5                360                           358                                          7.125      0          0         0.375                                      7.5 Safety Harbor                                 FL         34695     Condominium                                   184400               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    168400             1105.125                360                           358                                            7.5      0          0         0.375                                    7.875 Atlanta                                       GA         30311     Single Family                                 168400               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    660000               4812.5                360                           357                                          8.375      0          0         0.375                                     8.75 Miramar                                       FL         33029     PUD                                           660000               20060201         80.00                    No MI                    100191000000000000             2.375               20080101                      14.75     1.875               1             First Lien         N            Y           24          No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    122400               854.25                360                           355                                              8      0          0         0.375                                    8.375 Bushnell                                      FL         33513     Single Family                                 122400               20051201         80.00                    No MI                    100191000000000000             2.25                20101101                     13.375       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20351101           ALT1
     GROUP II       G01                                 126815.58                898.9                360                           358                                           7.25      0          0         0.375                                    7.625 Miramar                                       FL         33023     Condominium                                   127000               20060301         65.80                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    524000              3766.25                360                           358                                           8.25      0          0         0.375                                    8.625 Miami Beach                                   FL         33139     Condominium                                   524000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 163749.65              1132.71                360                           358                                              7      0          0         0.375                                    7.375 Boca Raton                                    FL         33486     Condominium                                   164000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                 121423.42               860.68                360                           358                                           7.25      0          0         0.375                                    7.625 Tallahassee                                   FL         32303     PUD                                           121600               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1

     GROUP II       G01                                 149747.23                985.4                360                           358                                            6.5      0          0         0.375                                    6.875 Delray Beach                                  FL         33445     PUD                                           150000               20060301         79.37                    No MI                    100191000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                 141383.84                  978                360                           358                                              7      0          0         0.375                                    7.375 Tampa                                         FL         33610     Single Family                                 141600               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    240000                 1500                360                           358                                          7.125      0          0         0.375                                      7.5 Lehigh Acres                                  FL         33936     Single Family                                 240000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    267700          1868.322917                360                           358                                              8      0          0         0.375                                    8.375 Fort Myers                                    FL         33908     Single Family                                 267700               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    288000                 1740                360                           357                                          6.875      0          0         0.375                                     7.25 Jersey City                                   NJ         7305      2-4 Family                                    288000               20060201         80.00                    No MI                    100191000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 438874.87          2922.175176                360                           358                                          7.615      0          0         0.375                                     7.99 Gaithersburg                                  MD         20879     PUD                                           440000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.99     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    299300          2120.041667                360                           358                                          8.125      0          0         0.375                                      8.5 La Plata                                      MD         20646     PUD                                           299300               20060301         79.89                    No MI                    100191000000000000             2.25                20110201                       13.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    439900          2703.552083                360                           358                                              7      0          0         0.375                                    7.375 Rockville                                     MD         20853     Single Family                                 439900               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    372500          2405.729167                360                           358                                          7.375      0          0         0.375                                     7.75 York                                          PA         17402     PUD                                           372500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    368800          2266.583333                360                           358                                              7      0          0         0.375                                    7.375 Hyannis                                       MA         2601      Condominium                                   368800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 273182.34              1889.69                360                           358                                              7      0          0         0.375                                    7.375 Salem                                         MA         1970      Single Family                                 273600               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    144000                  870                360                           355                                          6.875      0          0         0.375                                     7.25 Charlotte                                     NC         28215     PUD                                           144000               20051201         80.00                    No MI                    100191000000000000             2.25                20101101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 176337.04              1234.82                360                           358                                          7.125      0          0         0.375                                      7.5 Raleigh                                       NC         27610     PUD                                           176600               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    155100            1001.6875                360                           358                                          7.375      0          0         0.375                                     7.75 Mount Holly                                   NC         28120     PUD                                           155100               20060301         79.98                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    284000          1834.166667                360                           358                                          7.375      0          0         0.375                                     7.75 Charlotte                                     NC         28262     Single Family                                 284000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    198400                 1364                360                           358                                          7.875      0          0         0.375                                     8.25 Greensboro                                    NC         27455     PUD                                           198400               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    115200                  840                360                           358                                          8.375      0          0         0.375                                     8.75 Memphis                                       TN         38119     Single Family                                 115200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      13.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G03                                    176000          1081.666667                360                           358                                              7      0          0         0.375                                    7.375 Medina                                        OH         44256     Single Family                                 176000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G03                                    124000          749.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 Akron                                         OH         44305     Single Family                                 124000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    151150           897.453125                360                           358                                           6.75      0          0         0.375                                    7.125 Herculaneum                                   MO         63048     PUD                                           151150               20060301         79.46                    No MI                    100191000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    212000          1214.583333                360                           358                                            6.5      0          0         0.375                                    6.875 Louisville                                    KY         40218     Single Family                                 212000               20060301         80.00                    No MI                    100191000000000000             2.25                20090201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           ALT1
     GROUP II       G01                                    167500          1064.322917                360                           358                                           7.25      0          0         0.375                                    7.625 Hampton                                       GA         30228     PUD                                           167500               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    216000                 1530                360                           357                                          8.125      0          0         0.375                                      8.5 Ormond Beach                                  FL         32176     Single Family                                 216000               20060201         80.00                    No MI                    100191000000000000             2.25                20110101                       13.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    135200          943.5833333                360                           358                                              8      0          0         0.375                                    8.375 Houston                                       TX         77064     PUD                                           135200               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 129785.47               875.79                360                           358                                           6.75      0          0         0.375                                    7.125 Mesquite                                      TX         75181     PUD                                           129994               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    274400          1514.916667                360                           358                                           6.25      0          0         0.375                                    6.625 Beacon                                        NY         12508     Single Family                                 274400               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    270550          1775.484375                360                           358                                            7.5      0          0         0.375                                    7.875 Roseville                                     CA         95678     Condominium                                   270550               20060301         79.99                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    194800             1278.375                360                           358                                            7.5      0          0         0.375                                    7.875 Bowie                                         MD         20716     Condominium                                   194800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G03                                    452000          2589.583333                360                           358                                            6.5      0          0         0.375                                    6.875 Los Angeles                                   CA         90008     Single Family                                 452000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
      GROUP I       G01                                    426400              2798.25                360                           358                                            7.5      0          0         0.375                                    7.875 Long Beach                                    CA         90814     Single Family                                 426400               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    100000                  500                360                           358                                          5.625      0          0         0.375                                        6 Loveland                                      CO         80537     Single Family                                 100000               20060301         59.52                    No MI                    100095000000000000             2.25                20090201                         12     1.875               1             First Lien         N            Y           36          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    559200               3844.5                360                           358                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85020     Single Family                                 559200               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    116000          737.0833333                360                           357                                           7.25      0          0         0.375                                    7.625 Pensacola                                     FL         32506     Single Family                                 116000               20060201         80.00                    No MI                    010006600000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 144625.24              1013.52                360                           357                                          7.125      0          0         0.375                                      7.5 Columbus                                      GA         31907     Single Family                                 144950               20060201         79.99                    No MI                    100191000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           ALT1
     GROUP II       G01                                 193539.34          1169.300179                360                           358                                          6.875      0          0         0.375                                     7.25 Stockbridge                                   GA         30281     Single Family                                 193600               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                     96800          615.0833333                360                           358                                           7.25      0          0         0.375                                    7.625 Griffin                                       GA         30224     Single Family                                  96800               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 186421.81          1048.622681                360                           359                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89122     Single Family                                 186453               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                812.5                360                           358                                           7.75      0          0         0.375                                    8.125 Atlantic City                                 NJ         8401      Single Family                                 120000               20060301         80.00                    No MI                    010007700000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     84000               533.75                360                           358                                           7.25      0          0         0.375                                    7.625 Tampa                                         FL         33612     Single Family                                  84000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    324000              1923.75                360                           357                                           6.75      0          0         0.375                                    7.125 Lake Arrowhead                                CA         92352     Condominium                                   324000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    577500           4150.78125                360                           357                                           8.25      0          0         0.375                                    8.625 BRIGANTINE                                    NJ         8203      2-4 Family                                    577500               20060201         70.00                    No MI                    100070000000000000             4.25                20080101                     13.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                 259221.35              2022.26                360                           355                                           8.25      0          0         0.375                                    8.625 PATERSON                                      NJ         7504      2-4 Family                                    260000               20051201         80.00                    No MI                    100070000000000000             4.25                20071101                     13.625     3.875               1             First Lien         N            N            0          No_PP            360              24          N           20351101           ALT1
      GROUP I       G01                                    164800          1201.666667                360                           355                                          8.375      0          0         0.375                                     8.75 MOORESTOWN                                    NJ         8057      2-4 Family                                    164800               20051201         80.00                    No MI                    100070000000000000             2.25                20071101                      13.75     3.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351101           ALT1
     GROUP II       G02                                    249080          1530.804167                360                           357                                              7      0          0         0.375                                    7.375 APOPKA                                        FL         32712     PUD                                           249080               20060201         80.00                    No MI                    100070000000000000             2.75                20110101                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 147567.99              1164.32                360                           355                                          8.375      0          0         0.375                                     8.75 SOMERSET                                      NJ         8873      Single Family                                 148000               20051201         80.00                    No MI                    100070000000000000             4.375               20071101                      13.75     2.375               1             First Lien         N            N            0         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    215200          1591.583333                360                           357                                            8.5      0          0         0.375                                    8.875 NEWARK                                        NJ         7106      2-4 Family                                    215200               20060201         80.00                    No MI                    100070000000000000             4.25                20080101                     15.875       4                 2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    204000               1317.5                360                           356                                          7.375      0          0         0.375                                     7.75 MT LAUREL                                     NJ         8059      Single Family                                 204000               20060101         80.00                    No MI                    100070000000000000               5                 20071201                      13.75     3.875               2             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                    373600          2763.083333                360                           357                                            8.5      0          0         0.375                                    8.875 MAHWAH                                        NJ         7430      Condominium                                   373600               20060201         80.00                    No MI                    100070000000000000               5                 20080101                     14.875     4.625               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    116000               761.25                360                           357                                            7.5      0          0         0.375                                    7.875 MANCHESTER TWP                                NJ         8759      PUD                                           116000               20060201         80.00                    No MI                    100070000000000000             2.75                20110101                     13.875     4.625               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                  51620.39               393.34                360                           357                                              8      0          0         0.375                                    8.375 PHILADELPHIA                                  PA         19134     Single Family                                  51750               20060201         79.62                    No MI                    100070000000000000               4                 20080101                     13.375     2.375               1             First Lien         N            N            0         Prepay            360              24          N           20360101           ALT1
      GROUP I       G01                                 101369.61               808.38                360                           356                                            8.5      0          0         0.375                                    8.875 BUENA VISTA TOW                               NJ         8094      Single Family                                 101600               20060101         89.99                     PMI                     100070000000000000               5                 20071201                     14.875     3.625               2             First Lien         N            N            0          No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                  41649.85               324.93                360                           355                                           8.25      0          0         0.375                                    8.625 CAMDEN                                        SC         29020     Single Family                                  41775               20051201         76.65                    No MI                    100070000000000000             4.25                20071101                     13.625     4.625               1             First Lien         N            N            0          No_PP            360              24          N           20351101           ALT1
      GROUP I       G01                                    168000                 1050                360                           356                                          7.125      0          0         0.375                                      7.5 CHARLESTON                                    SC         29403     Single Family                                 168000               20060101         80.00                    No MI                    100070000000000000             3.125               20071201                       12.5     3.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                     98800               679.25                360                           356                                          7.875      0          0         0.375                                     8.25 CHARLESTON                                    SC         29403     Single Family                                  98800               20060101         80.00                    No MI                    100070000000000000             3.875               20071201                      13.25      2.75               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                     85600          490.4166667                360                           356                                            6.5      0          0         0.375                                    6.875 WINTER HAVEN                                  FL         33881     Single Family                                  85600               20060101         80.00                    No MI                    100070000000000000              2.5                20071201                     11.875      3.5                1             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                 101159.49          653.3217063                360                           356                                          7.375      0          0         0.375                                     7.75 COLUMBIA                                      SC         29229     Single Family                                 101200               20060101         80.00                    No MI                    100070000000000000               5                 20071201                      13.75     2.125               2             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                    168000               1207.5                360                           357                                           8.25      0          0         0.375                                    8.625 LAKE WORTH                                    FL         33463     Single Family                                 168000               20060201         80.00                    No MI                    100070000000000000               5                 20080101                     13.625     4.625               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           ALT1
      GROUP I       G01                                 277741.04              2165.37                360                           357                                           8.25      0          0         0.375                                    8.625 MICCO                                         FL         32976     Single Family                                 278400               20060201         80.00                    No MI                    100070000000000000               5                 20080101                     13.625     4.625               1             First Lien         N            N            0          No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    181760          1230.666667                360                           357                                           7.75      0          0         0.375                                    8.125 TAVARES                                       FL         32778     PUD                                           181760               20060201         80.00                    No MI                    100070000000000000               5                 20080101                     14.125     4.625               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                  46902.31               340.79                360                           357                                            7.5      0          0         0.375                                    7.875 WILLIAMSPORT                                  PA         17701     2-4 Family                                     47000               20060201         78.33                    No MI                    100070000000000000               5                 20080101                     13.875     4.625               2             First Lien         N            N            0          No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    396000                 2970                360                           356                                          8.625      0          0         0.375                                        9 JERSEY CITY                                   NJ         7307      2-4 Family                                    396000               20060101         80.00                    No MI                    100070000000000000             4.625               20071201                         14     4.625               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                 379765.74          2333.976944                360                           356                                              7      0          0         0.375                                    7.375 BELLEVILLE                                    NJ         7109      2-4 Family                                    380000               20060101         80.00                    No MI                    100070000000000000               3                 20071201                     12.375      4.25               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                 139999.36          860.4127333                360                           356                                              7      0          0         0.375                                    7.375 NEWARK                                        NJ         7108      2-4 Family                                    140000               20060101         80.00                    No MI                    100070000000000000               3                 20071201                     12.375     2.625               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                 199510.17              1537.83                360                           356                                          8.125      0          0         0.375                                      8.5 ELIZABETH                                     NJ         7201      2-4 Family                                    200000               20060101         80.00                    No MI                    100070000000000000             4.125               20071201                       13.5     2.625               1             First Lien         N            N            0          No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                  287905.5          1889.379844                360                           357                                            7.5      0          0         0.375                                    7.875 NORTH ARLINGTON                               NJ         7031      2-4 Family                                    288000               20060201         80.00                    No MI                    100070000000000000              3.5                20080101                     13.875     3.125               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    118720          618.3333333                360                           357                                          5.875      0          0         0.375                                     6.25 EASTON                                        PA         18042     2-4 Family                                    118720               20060201         80.00                    No MI                    100070000000000000             2.25                20080101                      11.25     3.125               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           ALT1
      GROUP I       G01                                 199614.74              1502.54                360                           357                                          7.875      0          0         0.375                                     8.25 ALLENTOWN                                     PA         18103     2-4 Family                                    200000               20060201         80.00                    No MI                    100070000000000000               5                 20080101                      14.25     1.875               2             First Lien         N            N            0         Prepay            360              24          N           20360101           ALT1
      GROUP I       G01                                    183900           1206.84375                360                           356                                            7.5      0          0         0.375                                    7.875 FITCHBURG                                     MA         1420      Condominium                                   183900               20060101         79.99                    No MI                    100070000000000000               5                 20071201                     13.875     4.625               2             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                 265583.33           1383.24651                360                           357                                          5.875      0          0         0.375                                     6.25 ROXBURY                                       MA         2119      Condominium                                   265600               20060201         80.00                    No MI                    100070000000000000               5                 20080101                      12.25     4.625               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                 123767.17               942.49                360                           357                                              8      0          0         0.375                                    8.375 GARDNER                                       MA         1440      2-4 Family                                    124000               20060201         80.00                    No MI                    100070000000000000             2.75                20110101                     14.375     4.625               2             First Lien         N            N            0         Prepay            360              60          N           20360101           ALT1
      GROUP I       G01                                    260000          1679.166667                360                           356                                          7.375      0          0         0.375                                     7.75 BURLINGTON                                    MA         1803      Single Family                                 260000               20060101         80.00                    No MI                    100070000000000000             3.375               20071201                      12.75     2.375               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                    216960               1514.2                360                           356                                              8      0          0         0.375                                    8.375 HARDWICK                                      MA         1037      2-4 Family                                    216960               20060101         80.00                    No MI                    100070000000000000               4                 20071201                     13.375       3                 1             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                    219920          1489.041667                360                           356                                           7.75      0          0         0.375                                    8.125 NORWICH                                       CT         6360      2-4 Family                                    219920               20060101         80.00                    No MI                    100070000000000000             3.75                20071201                     13.125     3.625               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                 155402.12               1211.6                360                           356                                           8.25      0          0         0.375                                    8.625 SPRINGFIELD                                   MA         1108      2-4 Family                                    155774               20060101         80.00                    No MI                    100070000000000000             4.25                20071201                     13.625     3.375               1             First Lien         N            N            0         Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                 187889.99          1213.456185                360                           356                                          7.375      0          0         0.375                                     7.75 BOSTON                                        MA         2124      Condominium                                   188000               20060101         80.00                    No MI                    100070000000000000             3.375               20071201                      12.75     3.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                    292800               2104.5                360                           355                                           8.25      0          0         0.375                                    8.625 LAWRENCE                                      MA         1841      2-4 Family                                    292800               20051201         80.00                    No MI                    100070000000000000             4.25                20071101                     13.625       3                 1             First Lien         N            Y           120        Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    345600                 2268                360                           356                                            7.5      0          0         0.375                                    7.875 GLOUCESTER                                    MA         1930      Single Family                                 345600               20060101         80.00                    No MI                    100070000000000000              3.5                20071201                     13.875     3.875               2             First Lien         N            Y           120        Prepay            360              24          N           20351201           ALT1
      GROUP I       G01                                    156720               1044.8                360                           357                                          7.625      0          0         0.375                                        8 RUTLAND                                       VT         5701      2-4 Family                                    156720               20060201         80.00                    No MI                    100070000000000000             3.625               20080101                         14     3.125               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    144320                947.1                360                           357                                            7.5      0          0         0.375                                    7.875 AUBURN                                        ME         4210      2-4 Family                                    144320               20060201         80.00                    No MI                    100070000000000000              3.5                20080101                     12.875      3.25               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                 126837.39               911.28                360                           356                                          7.375      0          0         0.375                                     7.75 WILLIAMSTOWN                                  NJ         8094      Single Family                                 127200               20060101         80.00                    No MI                    100070000000000000             3.375               20071201                      12.75     3.125               1             First Lien         N            N            0          No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                 315677.62          1907.218954                360                           357                                          6.875      0          0         0.375                                     7.25 EAST BRUNSWICK                                NJ         8816      Single Family                                 316000               20060201         80.00                    No MI                    100070000000000000               5                 20080101                      13.25       3                 2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    369600                 2464                360                           358                                          7.625      0          0         0.375                                        8 San Diego                                     CA         92113     Single Family                                 369600               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                         13     4.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    900000              5906.25                360                           357                                            7.5      0          0         0.375                                    7.875 Albuquerque                                   NM         87122     Single Family                                 900000               20060201         75.00                    No MI                    100034000000000000             2.25                20110101                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    118850          792.3333333                360                           358                                          7.625      0          0         0.375                                        8 Tucson                                        AZ         85706     Single Family                                 118850               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 256449.99          1335.677031                360                           353                                          5.875      0          0         0.375                                     6.25 Winter Park                                   FL         32789     Condominium                                   256450               20051001         79.99                    No MI                    100014000000000000             2.375               20070901                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20350901           AFL2
      GROUP I       G01                                    182000             1194.375                360                           358                                            7.5      0          0         0.375                                    7.875 SAHUARITA                                     AZ         85629     Single Family                                 182000               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    309067          1996.057708                360                           358                                          7.375      0          0         0.375                                     7.75 KISSIMMEE                                     FL         34747     PUD                                           309067               20060301         70.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    171296          1052.756667                360                           358                                              7      0          0         0.375                                    7.375 KISSIMMEE                                     FL         34747     Condominium                                   171296               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 276315.99          1583.060359                360                           359                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89148     PUD                                           276416               20060401         95.00                GE Capital MI                100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 454794.05          2463.467771                360                           357                                          6.125      0          0         0.375                                      6.5 San Diego                                     CA         92114     2-4 Family                                    455000               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    330400                 2065                360                           357                                          7.125      0          0         0.375                                      7.5 Jackson                                       CA         95642     Single Family                                 330400               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    121350                  809                360                           358                                          7.625      0          0         0.375                                        8 Tucson                                        AZ         85706     Single Family                                 121350               20060301         74.22                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     57000             362.1875                360                           357                                           7.25      0          0         0.375                                    7.625 Baltimore                                     MD         21213     Single Family                                  57000               20060201         69.51                    No MI                    100034000000000000             2.25                20110101                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    877808          5577.738333                360                           357                                           7.25      0          0         0.375                                    7.625 Chula Vista                                   CA         91914     PUD                                           877808               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    478400          2940.166667                360                           357                                              7      0          0         0.375                                    7.375 Waikoloa                                      HI         96738     PUD                                           478400               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     60900            361.59375                360                           358                                           6.75      0          0         0.375                                    7.125 Richmond                                      VA         23223     Single Family                                  60900               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    277869          1534.068438                360                           358                                           6.25      0          0         0.375                                    6.625 PEORIA                                        AZ         85383     Single Family                                 277869               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 475291.25              3328.27                360                           358                                          7.125      0          0         0.375                                      7.5 ARLINGTON                                     MA         2474      2-4 Family                                    476000               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     96800                665.5                360                           357                                          7.875      0          0         0.375                                     8.25 GRIFFIN                                       GA         30224     Single Family                                  96800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    219880              1374.25                360                           358                                          7.125      0          0         0.375                                      7.5 Colorado Springs                              CO         80922     Single Family                                 219880               20060301         80.00                    No MI                    100261000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    260000              1706.25                360                           358                                            7.5      0          0         0.375                                    7.875 ROSEMOUNT                                     MN         55068     Single Family                                 260000               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    220000               1237.5                360                           358                                          6.375      0          0         0.375                                     6.75 GERMANTOWN                                    MD         20874     Condominium                                   220000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    283200               1917.5                360                           359                                           7.75      0          0         0.375                                    8.125 STERLING                                      VA         20164     Condominium                                   283200               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     50925          344.8046875                360                           358                                           7.75      0          0         0.375                                    8.125 Lansing                                       MI         48906     Single Family                                  50925               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  174290.9              1295.81                360                           358                                           7.75      0          0         0.375                                    8.125 Ocala                                         FL         34473     Single Family                                 174520               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    342800          2106.791667                360                           357                                              7      0          0         0.375                                    7.375 ROMOLAND                                      CA         92585     PUD                                           342800               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    264000               1457.5                360                           358                                           6.25      0          0         0.375                                    6.625 Fort Washington                               MD         20744     Single Family                                 264000               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    146944                918.4                360                           357                                          7.125      0          0         0.375                                      7.5 TUCSON                                        AZ         85746     Single Family                                 146944               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    202308             1264.425                360                           357                                          7.125      0          0         0.375                                      7.5 TUCSON                                        AZ         85757     PUD                                           202308               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 399461.43              2935.06                360                           358                                          7.625      0          0         0.375                                        8 Henderson                                     NV         89014     Single Family                                 400000               20060301         80.00                    No MI                    100420000000000000             2.25                20110201                         14     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    230150          1318.567708                360                           357                                            6.5      0          0         0.375                                    6.875 MARANA                                        AZ         85653     PUD                                           230150               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                  194847.9          1177.206063                360                           357                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30311     Single Family                                 195000               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      13.25       2                 2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    198050            1237.8125                360                           358                                          7.125      0          0         0.375                                      7.5 WOODSTOCK                                     GA         30188     PUD                                           198050               20060301         79.99                    No MI                    100293000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    230750          1514.296875                360                           358                                            7.5      0          0         0.375                                    7.875 PALMDALE                                      CA         93550     Condominium                                   230750               20060301         65.00                    No MI                    100311000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    100000          645.8333333                360                           358                                          7.375      0          0         0.375                                     7.75 NORTH RICHLAND HILLS                          TX         76180     Single Family                                 100000               20060301         78.13                    No MI                    100061000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    102400                  704                360                           357                                          7.875      0          0         0.375                                     8.25 Yeadon                                        PA         19050     Single Family                                 102400               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      14.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 143999.92             899.9995                360                           358                                          7.125      0          0         0.375                                      7.5 WESTFORD                                      MA         1886      Condominium                                   144000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 167454.23              1230.38                360                           358                                          7.625      0          0         0.375                                        8 YUMA                                          AZ         85365     Single Family                                 167680               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     81900              511.875                360                           357                                          7.125      0          0         0.375                                      7.5 Decatur                                       GA         30034     Single Family                                  81900               20060201         70.00                    No MI                    100034000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     96800                665.5                360                           357                                          7.875      0          0         0.375                                     8.25 Griffin                                       GA         30224     Single Family                                  96800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     81600                535.5                360                           358                                            7.5      0          0         0.375                                    7.875 SAN ANTONIO                                   TX         78216     Single Family                                  81600               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    160000                 1050                360                           358                                            7.5      0          0         0.375                                    7.875 Phoenix                                       AZ         85032     Single Family                                 160000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    151920              1044.45                360                           357                                          7.875      0          0         0.375                                     8.25 HAMPTON                                       GA         30228     Single Family                                 151920               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    120000                  825                360                           357                                          7.875      0          0         0.375                                     8.25 GRIFFIN                                       GA         30224     Single Family                                 120000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    136720          783.2916667                360                           357                                            6.5      0          0         0.375                                    6.875 LAWRENCEVILLE                                 GA         30043     Single Family                                 136720               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    123520                810.6                360                           357                                            7.5      0          0         0.375                                    7.875 STOCKBRIDGE                                   GA         30281     PUD                                           123520               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                     94552          571.2516667                360                           357                                          6.875      0          0         0.375                                     7.25 UNION CITY                                    GA         30291     PUD                                            94552               20060201         80.00                    No MI                    100003000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                     94320                589.5                360                           357                                          7.125      0          0         0.375                                      7.5 MCDONOUGH                                     GA         30253     PUD                                            94320               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    115872               748.34                360                           357                                          7.375      0          0         0.375                                     7.75 Riverdale                                     GA         30296     Single Family                                 115872               20060201         80.00                    No MI                    100032000000000000             2.25                20090101                      13.75     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
     GROUP II       G01                                     93352          573.7258333                360                           357                                              7      0          0         0.375                                    7.375 UNION CITY                                    GA         30291     PUD                                            93352               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 291970.29          1794.400741                360                           356                                              7      0          0         0.375                                    7.375 SEATTLE                                       WA         98155     Single Family                                 292000               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                 303991.48          1994.944088                360                           356                                            7.5      0          0         0.375                                    7.875 MESA                                          AZ         85210     Single Family                                 304000               20060101         80.00                    No MI                    100101000000000000               5                 20071201                     13.875     1.875               2             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                 119710.41               808.46                360                           357                                           6.75      0          0         0.375                                    7.125 JAY                                           NY         12941     Single Family                                 120000               20060201         76.92                    No MI                                                   2.75                20110101                     12.125     4.625               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    247200              1622.25                360                           356                                            7.5      0          0         0.375                                    7.875 HARRISON                                      NJ         7029      2-4 Family                                    247200               20060101         75.00                    No MI                                                     4                 20071201                     13.875     2.375               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
      GROUP I       G01                                  95897.77               672.55                360                           356                                          7.125      0          0         0.375                                      7.5 EWING                                         NJ         8618      Single Family                                  96186               20060101         70.00                    No MI                                                   3.625               20071201                       13.5     3.625               1             First Lien         N            N            0          No_PP            360              24          N           20351201           ALT1
     GROUP II       G01                                    231750          1472.578125                360                           358                                           7.25      0          0         0.375                                    7.625 Pittsburg                                     CA         94565     Single Family                                 231750               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.625      3.25               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    276800          1528.166667                360                           358                                           6.25      0          0         0.375                                    6.625 Henderson                                     NV         89015     PUD                                           276800               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    338400              2150.25                360                           357                                           7.25      0          0         0.375                                    7.625 NORTH BERGEN                                  NJ         7047      Single Family                                 338400               20060201         80.00                    No MI                                                   2.75                20110101                     12.625     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                    276000               1782.5                360                           356                                          7.375      0          0         0.375                                     7.75 PARAMOUNT                                     CA         90723     Single Family                                 276000               20060101         80.00                    No MI                                                   2.75                20101201                      12.75     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           ALT1
      GROUP I       G01                                    168000               1102.5                360                           357                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      VA         23060     Single Family                                 168000               20060201         80.00                    No MI                                                   2.75                20110101                     12.875     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           ALT1
     GROUP II       G02                                 213882.59              1444.45                360                           357                                           6.75      0          0         0.375                                    7.125 FORKED RIVER                                  NJ         8731      Single Family                                 214400               20060201         80.00                    No MI                                                   2.75                20110101                     12.125     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                    234500          1490.052083                360                           358                                           7.25      0          0         0.375                                    7.625 Indio                                         CA         92203     Single Family                                 234500               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    425840          2838.933333                360                           359                                          7.625      0          0         0.375                                        8 Myrtle Beach                                  SC         29579     PUD                                           425840               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    600000               4062.5                360                           358                                           7.75      0          0         0.375                                    8.125 North Hills                                   CA         91343     Single Family                                 600000               20060301         80.00                    No MI                    100240000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    216000                 1395                360                           358                                          7.375      0          0         0.375                                     7.75 BAKERSFIELD                                   CA         93305     Single Family                                 216000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    369567          2232.800625                360                           358                                          6.875      0          0         0.375                                     7.25 AURORA                                        CO         80016     PUD                                           369567               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    257040             1686.825                360                           358                                            7.5      0          0         0.375                                    7.875 Little Falls                                  MN         56345     Single Family                                 257040               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    204000               1147.5                360                           358                                          6.375      0          0         0.375                                     6.75 ATL                                           GA         30311     Single Family                                 204000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     82392               514.95                360                           358                                          7.125      0          0         0.375                                      7.5 DANDRIDGE                                     TN         37725     Single Family                                  82392               20060301         80.00                    No MI                    010021300000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     98128              582.635                360                           357                                           6.75      0          0         0.375                                    7.125 UNION CITY                                    GA         30291     PUD                                            98128               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    121512             772.1075                360                           357                                           7.25      0          0         0.375                                    7.625 Covington                                     GA         30016     PUD                                           121512               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 470555.06              2809.81                360                           351                                            5.5      0          0         0.375                                    5.875 LAKE FOREST                                   CA         92630     PUD                                           475000               20050801         68.05                    No MI                    100163000000000000             2.75                20120701                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              84          N           20350701           ADN1
     GROUP II       G02                                  34701.92               218.36                360                           351                                              6      0          0         0.375                                    6.375 WATERFORD TOWNSHIP                            MI         48328     Condominium                                    35000               20050801         57.38                    No MI                    100163000000000000             2.75                20100701                     12.375     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20350701           ADN1
     GROUP II       G01                                  66248.17               395.59                360                           351                                            5.5      0          0         0.375                                    5.875 RALEIGH                                       NC         27616     Single Family                                  66874               20050801         75.00                    No MI                    100163000000000000             2.75                20100701                     11.875     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20350701           ADN1
     GROUP II       G01                                  81846.92               501.28                360                           352                                           5.75      0          0         0.375                                    6.125 MOREHEAD CITY                                 NC         28557     Condominium                                    82500               20050901         75.00                    No MI                    100163000000000000             2.75                20100801                     12.125     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20350801           ADN1
     GROUP II       G03                                 871941.75              5399.84                360                           354                                          5.875      0          0         0.375                                     6.25 WRIGHTSVILLE BEACH                            NC         28480     Condominium                                   877000               20051101         64.96                    No MI                    100163000000000000             2.75                20101001                      12.25     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 602806.99              3596.55                360                           352                                            5.5      0          0         0.375                                    5.875 CARY                                          NC         27513     PUD                                           608000               20050901         79.17                    No MI                    100163000000000000             2.75                20100801                     11.875     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20350801           ADN1
      GROUP I       G01                                  44511.83               283.17                360                           353                                          6.125      0          0         0.375                                      6.5 DETROIT                                       MI         48214     2-4 Family                                     44800               20051001         70.00                    No MI                                                   2.75                20120901                       12.5     2.375               2             First Lien         N            N            0          No_PP            360              84          N           20350901           ADN1
      GROUP I       G01                                  640435.6          3335.602083                360                           354                                          5.875      0          0         0.375                                     6.25 HENDERSON                                     NV         89052     PUD                                           640500               20051101         70.00                    No MI                    100163000000000000             2.75                20121001                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              84          N           20351001           ADN1
     GROUP II       G03                                    566960             3011.975                360                           353                                              6      0          0         0.375                                    6.375 SAN DIEGO                                     CA         92101     Condominium                                   566960               20051001         80.00                    No MI                    100163000000000000             2.75                20100901                     12.375     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20350901           ADN1
      GROUP I       G01                                 435287.61              2590.94                360                           354                                            5.5      0          0         0.375                                    5.875 PLYMOUTH                                      MN         55447     Single Family                                 438000               20051101         60.00                    No MI                    100163000000000000             2.75                20121001                     11.875     2.375               2             First Lien         N            N            0          No_PP            360              84          N           20351001           ADN1
     GROUP II       G01                                  74660.72               524.42                360                           354                                          7.125      0          0         0.375                                      7.5 MILWAUKEE                                     WI         53206     Single Family                                  75000               20051101         75.00                    No MI                    100163000000000000             2.75                20101001                       13.5     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 540422.27              4585.53                180                           174                                          5.375      0          0         0.375                                     5.75 HARTLAND                                      WI         53029     Single Family                                 552200               20051101         52.34                    No MI                    100163000000000000             2.75                20101001                      11.75     2.375               2             First Lien         N            N            0          No_PP            180              60          N           20201001           ADN1
     GROUP II       G03                                 726302.11           3555.85408                360                           353                                            5.5      0          0         0.375                                    5.875 SARASOTA                                      FL         34242     Condominium                                   738750               20051001         75.00                    No MI                    100163000000000000             2.75                20100901                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20350901           ADN1
     GROUP II       G02                                    448000          2566.666667                360                           355                                            6.5      0          0         0.375                                    6.875 STATEN ISLAND                                 NY         10314     2-4 Family                                    448000               20051201         80.00                    No MI                    100163000000000000             2.75                20101101                     12.875     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                    498750           3013.28125                360                           354                                          6.875      0          0         0.375                                     7.25 MIAMI                                         FL         33156     Single Family                                 498750               20051101         75.00                    No MI                                                   2.75                20101001                      13.25     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 557483.56            2787.4178                360                           354                                          5.625      0          0         0.375                                        6 LOS ANGELES                                   CA         90005     Single Family                                 559200               20051101         80.00                    No MI                    100163000000000000             2.75                20101001                         12     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 514835.96              3061.21                360                           355                                            5.5      0          0         0.375                                    5.875 LOS ANGELES                                   CA         90041     Single Family                                 517500               20051201         75.00                    No MI                    100163000000000000             2.75                20101101                     11.875     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 447147.04              2626.08                360                           354                                          5.375      0          0         0.375                                     5.75 LA QUINTA                                     CA         92253     Condominium                                   450000               20051101         59.21                    No MI                    100254000000000000             2.75                20101001                      11.75     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    461250          2258.203125                360                           354                                            5.5      0          0         0.375                                    5.875 BERKELEY                                      CA         94709     Condominium                                   461250               20051101         75.00                    No MI                    100163000000000000             2.75                20101001                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G01                                 425319.19              2916.31                360                           354                                          6.875      0          0         0.375                                     7.25 ANN ARBOR                                     MI         48104     2-4 Family                                    427500               20051101         75.00                    No MI                    100163000000000000             2.75                20101001                      13.25     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    490000          2552.083333                360                           354                                          5.875      0          0         0.375                                     6.25 FT LAUDERDALE                                 FL         33316     Single Family                                 490000               20051101         70.00                    No MI                    100163000000000000             2.75                20101001                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    650000          3317.708333                360                           354                                           5.75      0          0         0.375                                    6.125 DELRAY BEACH                                  FL         33446     PUD                                           650000               20051101         74.22                    No MI                    100163000000000000             2.75                20101001                     12.125     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    490000          2552.083333                360                           354                                          5.875      0          0         0.375                                     6.25 SAUSALITO                                     CA         94965     Single Family                                 490000               20051101         70.00                    No MI                    100163000000000000             2.75                20101001                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                    442400              2350.25                360                           354                                              6      0          0         0.375                                    6.375 PANAMA CITY                                   FL         32407     Condominium                                   442400               20051101         70.00                    No MI                    100163000000000000             2.75                20121001                     12.375     2.375               2             First Lien         N            Y           120         No_PP            360              84          N           20351001           ADN1
      GROUP I       G01                                 656421.22          3555.614942                360                           355                                          6.125      0          0         0.375                                      6.5 TAVERNIER                                     FL         33070     Single Family                                 656600               20051201         70.00                    No MI                    100163000000000000             2.75                20121101                       12.5     2.375               2             First Lien         N            Y           120         No_PP            360              84          N           20351101           ADN1
     GROUP II       G01                                    231000            1179.0625                360                           354                                           5.75      0          0         0.375                                    6.125 STAMFORD                                      CT         6905      Condominium                                   231000               20051101         60.00                    No MI                    100163000000000000             2.75                20101001                     12.125     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                 219287.69              1393.71                360                           354                                          6.125      0          0         0.375                                      6.5 FAIRBURN                                      GA         30213     Single Family                                 220500               20051101         75.00                    No MI                    100163000000000000             2.75                20121001                       12.5     2.375               2             First Lien         N            N            0          No_PP            360              84          N           20351001           ADN1
     GROUP II       G03                                   1680000                 8575                360                           354                                           5.75      0          0         0.375                                    6.125 WILMINGTON                                    NC         28405     PUD                                          1680000               20051101         60.00                    No MI                    100163000000000000             2.75                20101001                     12.125     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                    427000          2090.520833                360                           354                                            5.5      0          0         0.375                                    5.875 SAN JOSE                                      CA         95117     Single Family                                 427000               20051101         58.49                    No MI                    100163000000000000             2.75                20121001                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              84          N           20351001           ADN1
     GROUP II       G03                                    620024          3358.463333                360                           354                                          6.125      0          0         0.375                                      6.5 SCOTTSDALE                                    AZ         85255     PUD                                           620024               20051101         80.00                    No MI                    100163000000000000             2.75                20101001                       12.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                    470000              2643.75                360                           354                                          6.375      0          0         0.375                                     6.75 NEW ROCHELLE                                  NY         10804     Single Family                                 470000               20051101         74.02                    No MI                    100163000000000000             2.75                20121001                      12.75     2.375               2             First Lien         N            Y           120         No_PP            360              84          N           20351001           ADN1
     GROUP II       G03                                 581291.11              3413.91                360                           354                                          5.375      0          0         0.375                                     5.75 BOCA RATON                                    FL         33487     Condominium                                   585000               20051101         65.00                    No MI                    100210000000000000             2.75                20101001                      11.75     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                    450000                 2250                360                           355                                          5.625      0          0         0.375                                        6 OKATIE                                        SC         29909     PUD                                           450000               20051201         62.07                    No MI                    100163000000000000             2.75                20101101                         12     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                 584999.97          2376.562378                360                           354                                            4.5      0          0         0.375                                    4.875 HUNTINGTON BEACH                              CA         92646     Single Family                                 585000               20051101         65.00                    No MI                    100163000000000000             2.75                20101001                     10.875     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                 422429.51              2548.09                360                           354                                          5.625      0          0         0.375                                        6 OAK GROVE                                     MN         55011     Single Family                                 425000               20051101         67.68                    No MI                    100163000000000000             2.75                20121001                         12     2.375               2             First Lien         N            N            0          No_PP            360              84          N           20351001           ADN1
     GROUP II       G03                                    875000          4010.416667                360                           354                                          5.125      0          0         0.375                                      5.5 OSPREY                                        FL         34229     PUD                                           875000               20051101         70.00                    No MI                    100163000000000000             2.75                20101001                       11.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           ADN1
     GROUP II       G03                                 498607.47              3087.83                360                           354                                          5.875      0          0         0.375                                     6.25 CAVE CREEK                                    AZ         85331     Single Family                                 501500               20051101         60.06                    No MI                    100130000000000000             2.75                20101001                      12.25     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G01                                 138090.68               946.52                360                           354                                          6.875      0          0         0.375                                     7.25 BRAINBRIDGE                                   GA         39819     Single Family                                 138750               20051101         75.00                    No MI                    100163000000000000             2.75                20101001                      13.25     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
     GROUP II       G02                                    326400                 1734                360                           355                                              6      0          0         0.375                                    6.375 PALMDALE                                      CA         93550     Single Family                                 326400               20051201         80.00                    No MI                    100163000000000000             2.75                20101101                     12.375     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           ADN1
     GROUP II       G03                                   1000000          4583.333333                360                           355                                          5.125      0          0         0.375                                      5.5 PLEASANTON                                    CA         94566     PUD                                          1000000               20051201         48.31                    No MI                    100163000000000000             2.75                20101101                       11.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           ADN1
      GROUP I       G01                                    247500           1675.78125                360                           358                                           7.75      0          0         0.375                                    8.125 COCONUT GROVE                                 FL         33133     Condominium                                   247500               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                     13.125     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 137419.37              1021.68                360                           358                                           7.75      0          0         0.375                                    8.125 Lilburn                                       GA         30047     Single Family                                 137600               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    146422          808.3714583                360                           357                                           6.25      0          0         0.375                                    6.625 CORNELIUS                                     NC         28031     PUD                                           146422               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    712000                 4450                360                           358                                          7.125      0          0         0.375                                      7.5 GRANITE BAY                                   CA         95746     PUD                                           712000               20060301         80.00                    No MI                    100240000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  50916.16                339.3                360                           358                                          6.625      0          0         0.375                                        7 Livingston                                    CA         95334     Single Family                                  51000               20060301         18.41                    No MI                    100173000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    208000                 1430                360                           358                                          7.875      0          0         0.375                                     8.25 Las Vegas                                     NV         89129     Single Family                                 208000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                    975000             5078.125                360                           356                                          5.875      0          0         0.375                                     6.25 Tybee Island                                  GA         31328     Single Family                                 975000               20060101         65.00                    No MI                    100229000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G03                                    585000             3534.375                360                           358                                          6.875      0          0         0.375                                     7.25 ENGLEWOOD                                     CO         80111     Single Family                                 585000               20060301         46.80                    No MI                    100076000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     74100              463.125                360                           358                                          7.125      0          0         0.375                                      7.5 Villa Park                                    IL         60181     PUD                                            74100               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    347900          2138.135417                360                           358                                              7      0          0         0.375                                    7.375 ROCKVILLE                                     MD         20851     Single Family                                 347900               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    799632              5330.88                360                           358                                          7.625      0          0         0.375                                        8 Roswell                                       GA         30076     Single Family                                 800000               20060301         80.00                    No MI                    1001487-0000015919             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 485359.99          3286.291599                360                           358                                           7.75      0          0         0.375                                    8.125 Myrtle Beach                                  SC         29579     PUD                                           485360               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    232000          1329.166667                360                           358                                            6.5      0          0         0.375                                    6.875 GLENDALE                                      AZ         85303     Single Family                                 232000               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    174020          1015.116667                360                           358                                          6.625      0          0         0.375                                        7 SURPRISE                                      AZ         85379     PUD                                           174020               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    200000                 1250                360                           358                                          7.125      0          0         0.375                                      7.5 MESA                                          AZ         85207     PUD                                           200000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 254866.59          1407.075966                360                           352                                           6.25      0          0         0.375                                    6.625 DAVENPORT                                     FL         33896     PUD                                           254950               20050901         74.99                    No MI                    100010000000000000             2.25                20100801                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20350801           AFL2
     GROUP II       G03                                   1673700           9937.59375                360                           359                                           6.75      0          0         0.375                                    7.125 NEW CANAAN                                    CT         6840      Single Family                                1673700               20060401         65.00                    No MI                                                   2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    118312          764.0983333                360                           358                                          7.375      0          0         0.375                                     7.75 College Park                                  GA         30349     Single Family                                 118312               20060301         80.00                    No MI                    100032000000000000             2.25                20090201                      13.75     1.875               1             First Lien         N            Y           60          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    384000                 2520                360                           358                                            7.5      0          0         0.375                                    7.875 BROCKTON                                      MA         2301      2-4 Family                                    384000               20060301         75.00                    No MI                    100103000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 132858.83               918.32                360                           359                                              7      0          0         0.375                                    7.375 Palm Bay                                      FL         32907     PUD                                           132960               20060401         80.00                    No MI                    1004291-0000010483             2.25                20110301                     12.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 385649.64          2329.966575                360                           358                                          6.875      0          0         0.375                                     7.25 Upper Marlboro                                MD         20722     PUD                                           385650               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  99865.37               733.76                360                           358                                          7.625      0          0         0.375                                        8 Katy                                          TX         77449     PUD                                           100000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    166400          953.3333333                360                           358                                            6.5      0          0         0.375                                    6.875 Piscataway                                    NJ         8854      Single Family                                 166400               20060301         57.38                    No MI                    100234000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          866.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 PLEASANTVILLE                                 NJ         8232      Single Family                                 128000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    144000                  840                360                           358                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89109     Single Family                                 144000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    164000                922.5                360                           358                                          6.375      0          0         0.375                                     6.75 Colorado Springs                              CO         80904     Single Family                                 164000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    197600          1255.583333                360                           358                                           7.25      0          0         0.375                                    7.625 FRESNO                                        CA         93705     Single Family                                 197600               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    273600               1738.5                360                           358                                           7.25      0          0         0.375                                    7.625 GILBERT                                       AZ         85296     PUD                                           273600               20060301         79.99                    No MI                    100047000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    264000               1457.5                360                           355                                           6.25      0          0         0.375                                    6.625 Queen Creek                                   AZ         85242     PUD                                           264000               20051201         80.00                    No MI                    100039000000000000               5                 20081101                     12.625     1.875               2             First Lien         N            Y           60         Prepay            360              36          N           20351101           AFL2
     GROUP II       G01                                    106960          657.3583333                360                           359                                              7      0          0         0.375                                    7.375 Oldsmar                                       FL         34677     Single Family                                 106960               20060401         70.00                    No MI                    010023800000000000             2.25                20110301                     12.375     4.625               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    354400          2067.333333                360                           356                                          6.625      0          0         0.375                                        7 Marietta                                      GA         30068     Single Family                                 354400               20060106         80.00                    No MI                    100039000000000000             2.75                20101206                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351206           AFL2
     GROUP II       G02                                    569250            3557.8125                360                           358                                          7.125      0          0         0.375                                      7.5 LOS ANGELES                                   CA         90006     2-4 Family                                    569250               20060301         75.00                    No MI                    100311000000000000             2.25                20110201                       12.5     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    229412          1553.310417                360                           358                                           7.75      0          0         0.375                                    8.125 Indian Trail                                  NC         28079     PUD                                           229412               20060301         78.90                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    292000          1855.416667                360                           358                                           7.25      0          0         0.375                                    7.625 Paterson                                      NJ         7501      2-4 Family                                    292000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 172495.22          1060.126873                360                           358                                              7      0          0         0.375                                    7.375 CASTLE ROCK                                   CO         80104     Single Family                                 172500               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    386316            2494.9575                360                           358                                          7.375      0          0         0.375                                     7.75 Clearwater                                    FL         33764     Condominium                                   386316               20060301         80.00                    No MI                    100238000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    156000               1072.5                360                           357                                          7.875      0          0         0.375                                     8.25 COVINGTON                                     GA         30014     PUD                                           156000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    138927           955.123125                360                           357                                          7.875      0          0         0.375                                     8.25 HAMPTON                                       GA         30228     PUD                                           138927               20060201         80.00                    No MI                    1000321-0000060824             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    148953          1024.051875                360                           357                                          7.875      0          0         0.375                                     8.25 Fairburn                                      GA         30213     PUD                                           148953               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    155748            1070.7675                360                           357                                          7.875      0          0         0.375                                     8.25 HAMPTON                                       GA         30228     PUD                                           155748               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    121600                  836                360                           358                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30314     Single Family                                 121600               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    253600          1400.083333                360                           355                                           6.25      0          0         0.375                                    6.625 Las Vegas                                     NV         89123     PUD                                           253600               20051201         80.00                    No MI                    100039000000000000             2.25                20101101                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
     GROUP II       G02                                    325600              1933.25                360                           358                                           6.75      0          0         0.375                                    7.125 ALEXANDRIA                                    VA         22309     PUD                                           325600               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     42000              284.375                360                           356                                           7.75      0          0         0.375                                    8.125 Hollister                                     MO         65672     Single Family                                  42000               20060101         80.00                    No MI                    100039000000000000               5                 20071201                     14.125     1.875               2             First Lien         N            Y           60          No_PP            360              24          N           20351201           AFL2
     GROUP II       G02                                 104752.77               716.29                360                           357                                          6.875      0          0         0.375                                     7.25 Chicago                                       IL         60617     Single Family                                 105000               20060201         75.00                    No MI                    100221000000000000             2.25                20110101                      12.25     4.625               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    417000            2823.4375                360                           358                                           7.75      0          0         0.375                                    8.125 Stanton                                       CA         90680     Single Family                                 417000               20060301         74.46                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    161000          972.7083333                360                           358                                          6.875      0          0         0.375                                     7.25 Apache Junction                               AZ         85220     PUD                                           161000               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    219200          1484.166667                360                           357                                           7.75      0          0         0.375                                    8.125 Grayslake                                     IL         60030     Single Family                                 219200               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    315000                 2100                360                           358                                          7.625      0          0         0.375                                        8 Las Vegas                                     NV         89138     Single Family                                 315000               20060301         70.00                    No MI                    100256000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    166688               937.62                360                           359                                          6.375      0          0         0.375                                     6.75 JACKSONVILLE                                  FL         32224     PUD                                           166688               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 201127.99          1298.951602                360                           358                                          7.375      0          0         0.375                                     7.75 APPLE VALLEY                                  CA         92308     PUD                                           201128               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    583340          3342.052083                360                           359                                            6.5      0          0         0.375                                    6.875 BRENTWOOD                                     CA         94513     Single Family                                 583340               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 308969.99          1995.431185                360                           358                                          7.375      0          0         0.375                                     7.75 BONITA SPRINGS                                FL         34135     PUD                                           308970               20060301         90.00                GE Capital MI                100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 233399.97          1045.437366                360                           354                                              5      0          0         0.375                                    5.375 Pompano Beach                                 FL         33062     Single Family                                 233400               20051101         78.32                    No MI                    100014000000000000             2.375               20071001                     10.375     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351001           AFL2
      GROUP I       G01                                  86911.49               694.29                360                           353                                            8.5      0          0         0.375                                    8.875 Olive Branch                                  MS         38654     Single Family                                87261.6               20051001         80.00                    No MI                    100014000000000000             2.375               20070901                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20350901           AFL2
      GROUP I       G01                                   82725.9               660.86                360                           353                                            8.5      0          0         0.375                                    8.875 Olive Branch                                  MS         38654     Single Family                                83059.2               20051001         80.00                    No MI                    100014000000000000             2.375               20070901                     13.875       2                 1             First Lien         N            N            0          No_PP            360              24          N           20350901           AFL2
      GROUP I       G01                                    156000                877.5                360                           353                                          6.375      0          0         0.375                                     6.75 West Palm Beach                               FL         33406     Single Family                                 156000               20051001         80.00                    No MI                    100014000000000000             2.375               20070901                      11.75       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20350901           AFL2
      GROUP I       G01                                    132000                907.5                360                           358                                          7.875      0          0         0.375                                     8.25 ASBURY PARK                                   NJ         7712      Single Family                                 132000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      13.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                     71200          430.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 CHARLOTTE                                     NC         28208     PUD                                            71200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    185000          1117.708333                360                           358                                          6.875      0          0         0.375                                     7.25 DENVER                                        CO         80211     Single Family                                 185000               20060301         77.08                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    220000          1397.916667                360                           358                                           7.25      0          0         0.375                                    7.625 LAKE COMO                                     NJ         7719      Single Family                                 220000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                 259308.02              1664.81                360                           357                                           6.25      0          0         0.375                                    6.625 SURPRISE                                      AZ         85387     Single Family                                 260000               20060201         56.52                    No MI                    100386000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           WALN
     GROUP II       G01                                    173280                 1083                360                           358                                          7.125      0          0         0.375                                      7.5 KINGMAN                                       AZ         86409     Single Family                                 173280               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    231850          1183.401042                360                           353                                           5.75      0          0         0.375                                    6.125 DAVENPORT                                     FL         33897     PUD                                           231850               20051001         74.99                    No MI                    100010000000000000             2.25                20100901                     11.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350901           AFL2
      GROUP I       G01                                    520000               3412.5                360                           353                                            7.5      0          0         0.375                                    7.875 WINCHESTER                                    CA         92596     Manufactured Home                             520000               20051001         80.00                    No MI                    100114000000000000             2.375               20070901                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20350901           AFL2
     GROUP II       G02                                 171601.96              1116.88                360                           356                                            6.5      0          0          0.25                                     6.75 CREST HILL                                    IL         60435     PUD                                           172200               20060101         80.00                    No MI                                                   2.25                20101201                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 163470.75              1104.89                360                           356                                          6.875      0          0          0.25                                    7.125 BERWYN                                        IL         60402     Single Family                                 164000               20060101         80.00                    No MI                                                   2.25                20101201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 116144.12               823.87                360                           357                                          7.375      0          0          0.25                                    7.625 CHICAGO                                       IL         60634     Condominium                                   116400               20060201         80.00                    No MI                                                   2.25                20090101                     13.625       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           ALT1
      GROUP I       G01                                    192000                 1000                360                           356                                              6      0          0          0.25                                     6.25 CHICAGO                                       IL         60638     Single Family                                 192000               20060101         80.00                    No MI                                                   2.25                20081201                      12.25       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                 108524.23               714.73                360                           357                                          6.625      0          0          0.25                                    6.875 GLENDALE HEIGHTS                              IL         60139     Condominium                                   108800               20060201         80.00                    No MI                                                   2.25                20110101                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                    211474              1410.44                360                           357                                           6.75      0          0          0.25                                        7 PLAINFIELD                                    IL         60586     PUD                                           212000               20060201         80.00                    No MI                                                   2.25                20110101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 119505.34               729.13                360                           357                                          5.875      0          0          0.25                                    6.125 GLENVIEW                                      IL         60025     Condominium                                   120000               20060201         80.00                    No MI                                                   2.25                20090101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           ALT1
     GROUP II       G02                                 119710.41               808.46                360                           357                                          6.875      0          0          0.25                                    7.125 HIGHLAND                                      IN         46322     Single Family                                 120000               20060201         80.00                    No MI                                                   2.25                20110101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 115720.07               781.51                360                           357                                          6.875      0          0          0.25                                    7.125 GALENA                                        IL         61036     Townhouse                                     116000               20060201         80.00                    No MI                                                   2.25                20090101                     13.125       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           ALT1
     GROUP II       G02                                  76623.63               530.43                360                           357                                          7.125      0          0          0.25                                    7.375 NORTHLAKE                                     IL         60164     Condominium                                    76800               20060201         80.00                    No MI                                                   2.25                20110101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 252143.37              1639.65                360                           357                                            6.5      0          0          0.25                                     6.75 LYONS                                         IL         60534     Single Family                                 252800               20060201         80.00                    No MI                                                   2.25                20110101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 187419.87              1203.27                360                           357                                          6.375      0          0          0.25                                    6.625 MILWAUKEE                                     WI         53213     Single Family                                 187920               20060201         79.97                    No MI                                                   2.25                20090101                     12.625       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           ALT1
     GROUP II       G02                                 280771.82              1872.61                360                           357                                           6.75      0          0          0.25                                        7 PLAINFIELD                                    IL         60544     Single Family                                 281468               20060201         80.00                    No MI                                                   2.25                20110101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 131297.77               908.92                360                           357                                          7.125      0          0          0.25                                    7.375 PALATINE                                      IL         60038     Condominium                                   131600               20060201         80.00                    No MI                                                   2.25                20110101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 272091.42              1769.37                360                           357                                            6.5      0          0          0.25                                     6.75 SAINT CHARLES                                 IL         60174     Single Family                                 272800               20060201         80.00                    No MI                                                   2.25                20110101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 135592.01               915.71                360                           357                                          6.875      0          0          0.25                                    7.125 BOLINGBROOK                                   IL         60440     Townhouse                                     135920               20060201         80.00                    No MI                                                   2.25                20110101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 450961.85              3121.85                360                           357                                          7.125      0          0          0.25                                    7.375 ELMWOOD PARK                                  IL         60707     2-4 Family                                    452000               20060201         80.00                    No MI                                                   2.25                20110101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G01                                 187683.22              1235.02                360                           358                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60641     Single Family                                 188000               20060301         52.22                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 222415.28              1445.07                360                           358                                            6.5      0          0          0.25                                     6.75 WHEATON                                       IL         60187     Single Family                                 222800               20060301         80.00                    No MI                                                   2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    137600                  774                360                           358                                            6.5      0          0          0.25                                     6.75 PALATINE                                      IL         60074     Condominium                                   137600               20060301         80.00                    No MI                                                   2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                 239575.35              1536.74                360                           358                                          6.375      0          0          0.25                                    6.625 SYCAMORE                                      IL         60178     Single Family                                 240000               20060301         80.00                    No MI                                                   2.25                20110201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                    263600              1482.75                360                           358                                            6.5      0          0          0.25                                     6.75 NAPERVILLE                                    IL         60564     Single Family                                 263600               20060301         41.06                    No MI                                                   2.25                20110201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                     63920               409.28                360                           359                                          6.375      0          0          0.25                                    6.625 GLENDALE HEIGHTS                              IL         60139     Condominium                                    63920               20060401         80.00                    No MI                                                   2.25                20110301                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360301           ALT1
     GROUP II       G02                                 175679.49              1156.19                360                           358                                          6.625      0          0          0.25                                    6.875 BOLINGBROOK                                   IL         60440     Single Family                                 176000               20060301         80.00                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                  219096.2              1301.38                360                           356                                          5.625      0          0          0.25                                    5.875 ARLINGTON HEIGHTS                             IL         60005     Condominium                                   220000               20060101         80.00                    No MI                                                   2.25                20081201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                 175176.24              1098.01                360                           355                                          6.125      0          0          0.25                                    6.375 LINDENHURST                                   IL         60046     Condominium                                   176000               20051201         80.00                    No MI                                                   2.25                20101101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 167594.58              1131.84                360                           357                                          6.875      0          0          0.25                                    7.125 BERWYN                                        IL         60402     Single Family                                 168000               20060201         80.00                    No MI                                                   2.25                20110101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 159457.71              1051.08                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60639     Single Family                                 160000               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 219455.85              1463.66                360                           357                                           6.75      0          0          0.25                                        7 CHICAGO                                       IL         60624     2-4 Family                                    220000               20060201         80.00                    No MI                                                   2.25                20110101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 220051.64              1450.49                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60632     Single Family                                 220800               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    252000              1286.25                360                           356                                          5.875      0          0          0.25                                    6.125 RIVER GROVE                                   IL         60171     Single Family                                 252000               20060101         80.00                    No MI                                                   2.25                20081201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                  66977.75               447.08                360                           356                                           6.75      0          0          0.25                                        7 ROCKFORD                                      IL         61107     Single Family                                  67200               20060101         80.00                    No MI                                                   2.25                20101201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 137011.76               802.99                360                           356                                            5.5      0          0          0.25                                     5.75 NAPERVILLE                                    IL         60563     Condominium                                   137600               20060101         80.00                    No MI                                                   2.25                20081201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351201           ALT1
      GROUP I       G01                                    158600          776.4791667                360                           356                                          5.625      0          0          0.25                                    5.875 SCHAUMBURG                                    IL         60193     Condominium                                   158600               20060101         80.00                    No MI                                                   2.25                20081201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                  63777.73                415.1                360                           356                                            6.5      0          0          0.25                                     6.75 LOCKPORT                                      IL         60441     Single Family                                  64000               20060101         80.00                    No MI                                                   2.25                20101201                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 202112.63              1332.25                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60638     Single Family                                 202800               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 117290.52               772.54                360                           357                                          6.625      0          0          0.25                                    6.875 WORTH                                         IL         60482     Condominium                                   117600               20060201         80.00                    No MI                                                   2.25                20110101                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 121250.04               788.69                360                           357                                            6.5      0          0          0.25                                     6.75 PALOS HILLS                                   IL         60465     Townhouse                                     121600               20060201         80.00                    No MI                                                   2.25                20110101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
      GROUP I       G01                                 277594.97          1359.058707                360                           355                                          5.625      0          0          0.25                                    5.875 ROMEOVILLE                                    IL         60446     Single Family                                 277600               20051201         80.00                    No MI                                                   2.25                20081101                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              36          N           20351101           ALT1
      GROUP I       G01                                   40657.8               295.82                360                           355                                          7.625      0          0          0.25                                    7.875 MIDLOTHIAN                                    IL         60445     Condominium                                    40800               20051201         80.00                    No MI                                                   2.25                20101101                     12.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 149775.22              1000.61                360                           355                                           6.75      0          0          0.25                                        7 MAYWOOD                                       IL         60153     Single Family                                 150400               20051201         80.00                    No MI                                                   2.25                20101101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 381710.16              2646.66                360                           355                                          7.125      0          0          0.25                                    7.375 CHICAGO                                       IL         60622     2-4 Family                                    383200               20051201         80.00                    No MI                                                   2.25                20101101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                    318466              1970.29                360                           355                                              6      0          0          0.25                                     6.25 PALOS HILLS                                   IL         60465     Single Family                                 320000               20051201         80.00                    No MI                                                   2.25                20101101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 113006.14               681.08                360                           355                                           5.75      0          0          0.25                                        6 JOLIET                                        IL         60435     Condominium                                   113600               20051201         80.00                    No MI                                                   2.25                20101101                         11       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
      GROUP I       G01                                 215475.11               1333.1                360                           355                                              6      0          0          0.25                                     6.25 MONTGOMERY                                    IL         60538     Single Family                                 216513               20051201         80.00                    No MI                                                   2.25                20081101                      12.25       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351101           ALT1
      GROUP I       G01                                    165000              790.625                360                           355                                            5.5      0          0          0.25                                     5.75 CHICAGO                                       IL         60634     Single Family                                 165000               20051201         57.89                    No MI                                                   2.25                20081101                      11.75       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20351101           ALT1
      GROUP I       G01                                    304800              1492.25                360                           356                                          5.625      0          0          0.25                                    5.875 CHICAGO                                       IL         60631     Single Family                                 304800               20060101         80.00                    No MI                                                   2.25                20081201                     11.875       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                 131465.94                889.3                360                           355                                          6.875      0          0          0.25                                    7.125 CHICAGO                                       IL         60707     Condominium                                   132000               20051201         80.00                    No MI                                                   2.25                20101101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
      GROUP I       G01                                 313173.63          1435.379138                360                           355                                           5.25      0          0          0.25                                      5.5 CHICAGO                                       IL         60631     Single Family                                 313200               20051201         80.00                    No MI                                                   2.25                20081101                       11.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20351101           ALT1
      GROUP I       G01                                 159156.74               933.71                360                           355                                            5.5      0          0          0.25                                     5.75 ADDISON                                       IL         60101     Single Family                                 160000               20051201         80.00                    No MI                                                   2.25                20081101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351101           ALT1
     GROUP II       G02                                  75669.15               492.93                360                           355                                            6.5      0          0          0.25                                     6.75 NORTHLAKE                                     IL         60164     Condominium                                    76000               20051201         80.00                    No MI                                                   2.25                20101101                      11.75       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G01                                 129235.01               883.69                360                           357                                              7      0          0          0.25                                     7.25 BROADVIEW                                     IL         60155     Single Family                                 129540               20060201         68.18                    No MI                                                   2.25                20110101                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 151459.13               973.27                360                           356                                          6.375      0          0          0.25                                    6.625 CHICAGO                                       IL         60629     Single Family                                 152000               20060101         80.00                    No MI                                                   2.25                20101201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 153030.54               883.54                480                           477                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60615     Condominium                                   153240               20060201         80.00                    No MI                                                   2.75                20090101                     12.375       2                 2             First Lien         N            N            0          No_PP            480              36          N           20460101           ALT1
     GROUP II       G02                                  211298.8              1410.44                360                           356                                           6.75      0          0          0.25                                        7 CHICAGO                                       IL         60636     2-4 Family                                    212000               20060101         80.00                    No MI                                                   2.25                20101201                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 185209.72              1221.88                360                           355                                          6.625      0          0          0.25                                    6.875 BRIDGEVIEW                                    IL         60455     Single Family                                 186000               20051201         80.00                    No MI                                                   2.25                20101101                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 288490.35              1784.84                360                           355                                              6      0          0          0.25                                     6.25 DES PLAINES                                   IL         60016     Condominium                                   289880               20051201         80.00                    No MI                                                   2.25                20101101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G01                                 230914.16              1447.37                360                           355                                          6.125      0          0          0.25                                    6.375 CICERO                                        IL         60804     2-4 Family                                    232000               20051201         80.00                    No MI                                                   2.25                20101101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G01                                 233474.62              1599.02                360                           355                                              7      0          0          0.25                                     7.25 CICERO                                        IL         60804     2-4 Family                                    234400               20051201         80.00                    No MI                                                   2.25                20101101                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 197859.03              1254.02                360                           357                                           6.25      0          0          0.25                                      6.5 BERWYN                                        IL         60402     Single Family                                 198400               20060201         80.00                    No MI                                                   2.25                20110101                       11.5       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 125289.37               835.61                360                           357                                           6.75      0          0          0.25                                        7 CARPENTERSVILLE                               IL         60110     Single Family                                 125600               20060201         80.00                    No MI                                                   2.25                20110101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360101           ALT1
     GROUP II       G02                                 129061.81               862.23                360                           355                                           6.75      0          0          0.25                                        7 CHICAGO                                       IL         60625     Condominium                                   129600               20051201         80.00                    No MI                                                   2.25                20101101                         12       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 205479.39               1321.6                360                           355                                          6.375      0          0          0.25                                    6.625 CHICAGO                                       IL         60629     Single Family                                 206400               20051201         80.00                    No MI                                                   2.25                20101101                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                  94438.84                622.5                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60615     Townhouse                                      94760               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G01                                 124705.04          766.4163917                360                           356                                          7.125      0          0          0.25                                    7.375 PLAINFIELD                                    IL         60544     PUD                                           124800               20060101         80.00                    No MI                                                   2.25                20101201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 297911.53              1722.36                360                           356                                          5.375      0          0          0.25                                    5.625 CHICAGO                                       IL         60656     Single Family                                 299200               20060101         80.00                    No MI                                                   2.25                20081201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351201           ALT1
      GROUP I       G01                                 205424.57              1285.17                360                           357                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60653     2-4 Family                                    206000               20060201         80.00                    No MI                                                   2.25                20090101                     12.375       2                 2             First Lien         N            N            0          No_PP            360              36          N           20360101           ALT1
      GROUP I       G01                                    312000               1592.5                360                           356                                          5.875      0          0          0.25                                    6.125 HARWOOD HEIGHTS                               IL         60706     Single Family                                 312000               20060101         80.00                    No MI                                                   2.25                20081201                     12.125       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20351201           ALT1
     GROUP II       G02                                  168893.2              1141.54                360                           356                                          6.875      0          0          0.25                                    7.125 CHICAGO                                       IL         60647     Condominium                                   169440               20060101         80.00                    No MI                                                   2.25                20101201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                    416000          1993.333333                360                           353                                          5.375      0          0         0.375                                     5.75 MANASSAS                                      VA         20110     Single Family                                 416000               20051001         80.00                    No MI                    100015000000000000             2.25                20120901                      11.75       2                 1             First Lien         N            Y           84         Prepay            360              84          N           20350901           CHEV
     GROUP II       G03                                    464000          2271.666667                360                           352                                            5.5      0          0         0.375                                    5.875 DUMFRIES                                      VA         22026     PUD                                           464000               20050901         80.00                    No MI                    100015000000000000             2.25                20100801                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20350801           CHEV
      GROUP I       G01                                  349184.7            1745.9235                360                           356                                          5.625      0          0         0.375                                        6 CULPEPER                                      VA         22701     Single Family                                 349472               20060101         79.00                    No MI                    100015000000000000             2.25                20121201                         12     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20351201           CHEV
      GROUP I       G01                                    424000          2031.666667                360                           349                                          5.375      0          0         0.375                                     5.75 GAITHERSBURG                                  MD         20878     PUD                                           425000               20050601         74.30                    No MI                    100015000000000000             2.25                20120501                      11.75     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350501           CHEV
     GROUP II       G04                                 258234.27          1264.271947                360                           350                                            5.5      0          0         0.375                                    5.875 POINT PLEASANT BOROUGH                        NJ         8742      2-4 Family                                    260500               20050701         56.63                    No MI                    100015000000000000             2.25                20150601                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
     GROUP II       G04                                    480000                 2300                360                           350                                          5.375      0          0         0.375                                     5.75 ACWORTH                                       GA         30101     PUD                                           480000               20050701         78.69                    No MI                    100015000000000000             2.25                20150601                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350601           CHEV
      GROUP I       G01                                    560000          2683.333333                360                           351                                          5.375      0          0         0.375                                     5.75 ARNOLD                                        MD         21012     PUD                                           560000               20050801         80.00                    No MI                    100015000000000000             2.25                20120701                      11.75     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20350701           CHEV
     GROUP II       G04                                  431280.5            2156.4025                360                           351                                          5.625      0          0         0.375                                        6 FAIRFAX STATION                               VA         22039     PUD                                           431500               20050801         47.31                    No MI                    100015000000000000             2.25                20150701                         12     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350701           CHEV
     GROUP II       G04                                    405000            2235.9375                360                           355                                           6.25      0          0         0.375                                    6.625 SILVER SPRING                                 MD         20901     Single Family                                 405000               20051201         79.41                    No MI                    100015000000000000             2.25                20151101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20351101           CHEV
     GROUP II       G02                                    296250           1789.84375                360                           356                                          6.875      0          0         0.375                                     7.25 Northampton Township                          PA         18966     Single Family                                 296250               20060101         75.00                    No MI                    100076000000000000             2.25                20101201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                  69802.68               492.47                360                           258                                          5.875      0          0         0.375                                     6.25 COATESVILLE                                   IN         46121     Single Family                                  82106               19971101         94.37                Republic MIC                                                 2.5                20070401                         12     1.875               1             First Lien         N            N            0          No_PP            360             102          N           20271001           CALA
      GROUP I       G01                                    211510          1145.679167                360                           357                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89129     Single Family                                 211510               20060201         80.00                    No MI                                                   2.375               20080101                       11.5     2.125               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                    175200               1058.5                360                           358                                          6.875      0          0         0.375                                     7.25 ANNAPOLIS                                     MD         21401     Single Family                                 175200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    239992              1499.95                360                           357                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89115     PUD                                           239992               20060201         80.00                    No MI                                                   2.375               20080101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                 325909.85              2228.53                360                           357                                          6.875      0          0         0.375                                     7.25 MENIFEE                                       CA         92584     Single Family                                 326679               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                      13.25       2                 1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                 102596.89               763.29                360                           357                                           7.75      0          0         0.375                                    8.125 LEANDER                                       TX         78641     PUD                                           102800               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                     13.125       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    192500          1183.072917                360                           358                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89121     Single Family                                 192500               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    114392             607.7075                360                           357                                              6      0          0         0.375                                    6.375 Riverdale                                     GA         30296     Single Family                                 114392               20060201         80.00                    No MI                    100032000000000000             2.25                20090101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
      GROUP I       G01                                    179400               971.75                360                           357                                          6.125      0          0         0.375                                      6.5 Tucson                                        AZ         85739     Single Family                                 179400               20060201         65.00                    No MI                    100101000000000000             2.375               20080101                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
     GROUP II       G01                                 351919.99          1906.233279                360                           358                                          6.125      0          0         0.375                                      6.5 SPRING HILL                                   TN         37174     Single Family                                 351920               20060301         80.00                    No MI                    100021000000000000             2.25                20110201                       11.5       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 323343.44               2377.4                360                           357                                          7.625      0          0         0.375                                        8 REVERE                                        MA         2151      2-4 Family                                    324000               20060201         80.00                    No MI                    100103000000000000             2.25                20110101                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    343000          1965.104167                360                           357                                            6.5      0          0         0.375                                    6.875 FT WASHINGTON                                 MD         20744     Single Family                                 343000               20060201         68.94                    No MI                    100028000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    494400               3038.5                360                           359                                              7      0          0         0.375                                    7.375 Bowie                                         MD         20720     PUD                                           494400               20060401         80.00                    No MI                    010026400000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    325000          1692.708333                360                           359                                          5.875      0          0         0.375                                     6.25 Glendale                                      AZ         85305     PUD                                           325000               20060401         60.19                    No MI                    100200000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    238800              1442.75                360                           357                                          6.875      0          0         0.375                                     7.25 DISTRICT HEIGHTS                              MD         20747     Single Family                                 238800               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    312000                 2015                360                           358                                          7.375      0          0         0.375                                     7.75 Fremont                                       CA         94536     Condominium                                   312000               20060301         80.00                    No MI                    100172000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    228000                 1425                360                           358                                          7.125      0          0         0.375                                      7.5 FARMINGTON                                    NM         87402     Single Family                                 228000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    224000                 1400                360                           358                                          7.125      0          0         0.375                                      7.5 CALEXICO                                      CA         92231     Single Family                                 224000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 159659.03              1146.26                360                           357                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89104     Single Family                                 160000               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    183750          1167.578125                360                           358                                           7.25      0          0         0.375                                    7.625 Randallstown                                  MD         21133     Single Family                                 183750               20060301         75.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    375992              2349.95                360                           358                                          7.125      0          0         0.375                                      7.5 Selbyville                                    DE         19975     PUD                                           375992               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    256000          1626.666667                360                           358                                           7.25      0          0         0.375                                    7.625 Baltimore                                     MD         21217     2-4 Family                                    256000               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    225000            1289.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Anaheim                                       CA         92805     Single Family                                 225000               20060301         38.79                    No MI                    100196000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    261600                 1635                360                           357                                          7.125      0          0         0.375                                      7.5 NORCROSS                                      GA         30093     2-4 Family                                    261600               20060201         79.88                    No MI                    100022000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    122400               777.75                360                           357                                           7.25      0          0         0.375                                    7.625 Colorado Springs                              CO         80906     Single Family                                 122400               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    223920             1236.225                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89123     PUD                                           223920               20060201         79.97                    No MI                    100063000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                 238348.82          1588.992133                360                           358                                          7.625      0          0         0.375                                        8 Gaithersburg                                  MD         20879     PUD                                           238500               20060301         90.00               United Guaranty               100102000000000000             2.25                20110201                         13       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 843710.09              5836.21                360                           358                                              7      0          0         0.375                                    7.375 WESTWOOD                                      MA         2090      Single Family                                 845000               20060301         65.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    343992             1791.625                360                           357                                          5.875      0          0         0.375                                     6.25 LAS VEGAS                                     NV         89120     Single Family                                 343992               20060201         80.00                    No MI                                                   2.375               20080101                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                  43492.83               323.36                360                           358                                           7.75      0          0         0.375                                    8.125 LYNCHBURG                                     VA         24504     2-4 Family                                     43550               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     81250          490.8854167                360                           358                                          6.875      0          0         0.375                                     7.25 Chicago                                       IL         60621     Single Family                                  81250               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 178437.39          1170.995372                360                           358                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60624     2-4 Family                                    178750               20060301         65.00                    No MI                    000100425000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 168676.99          1036.660668                360                           357                                              7      0          0         0.375                                    7.375 Lawrenceville                                 GA         30045     PUD                                           168677               20060201         80.00                    No MI                    100021000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    488000          2999.166667                360                           357                                              7      0          0         0.375                                    7.375 Elk Grove                                     CA         95757     Single Family                                 488000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  95784.91               671.25                360                           357                                          7.125      0          0         0.375                                      7.5 BAKERSFIELD                                   CA         93306     Single Family                                  96000               20060201         80.00                    No MI                    100245000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                 491131.99          3018.415355                360                           357                                              7      0          0         0.375                                    7.375 Bristow                                       VA         20136     PUD                                           491132               20060201         80.00                    No MI                    100218000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                 184636.56            1000.1147                360                           356                                          6.125      0          0         0.375                                      6.5 Suwanee                                       GA         30024     PUD                                           184933               20060101         80.00                    No MI                    100032000000000000             2.25                20151201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                 153318.87              1181.05                360                           357                                          8.125      0          0         0.375                                      8.5 Dillon                                        CO         80435     Condominium                                   153600               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                       13.5       2                 1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                 173345.29          1119.521665                360                           357                                          7.375      0          0         0.375                                     7.75 ODENTON                                       MD         21113     Condominium                                   173500               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    113500            744.84375                360                           357                                            7.5      0          0         0.375                                    7.875 Covington                                     GA         30014     Single Family                                 113500               20060201         79.99                    No MI                    100022000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    158050          1004.276042                360                           357                                           7.25      0          0         0.375                                    7.625 MARICOPA                                      AZ         85239     PUD                                           158050               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  133361.5          652.9156771                360                           357                                            5.5      0          0         0.375                                    5.875 SANFORD                                       FL         32771     PUD                                           136844               20060201         65.00                    No MI                    100057000000000000             2.25                20110101                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    340000          2195.833333                360                           357                                          7.375      0          0         0.375                                     7.75 BAKERSFIELD                                   CA         93311     Single Family                                 340000               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    185057          1233.713333                360                           358                                          7.625      0          0         0.375                                        8 Las Vegas                                     NV         89109     Condominium                                   185057               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    256000          1546.666667                360                           358                                          6.875      0          0         0.375                                     7.25 Grand Terrace                                 CA         92313     Single Family                                 256000               20060301         77.58                    No MI                    100080000000000000             2.25                20090201                      13.25       2                 1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    255520          1703.466667                360                           357                                          7.625      0          0         0.375                                        8 BONITA SPRINGS                                FL         34135     PUD                                           255520               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 447023.36          2421.376533                360                           357                                          6.125      0          0         0.375                                      6.5 LAKE ELSINORE                                 CA         92532     PUD                                           447024               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    167150          922.8072917                360                           356                                           6.25      0          0         0.375                                    6.625 Phoenix                                       AZ         85032     Single Family                                 167150               20060101         80.00                    No MI                    100039000000000000             2.25                20101201                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    230750          1322.005208                360                           357                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89129     Condominium                                   230750               20060201         79.99                    No MI                    100177000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    322613          1680.276042                360                           360                                          5.875      0          0         0.375                                     6.25 ROMOLAND                                      CA         92585     PUD                                           322613               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    293832              1714.02                360                           360                                          6.625      0          0         0.375                                        7 HENDERSON                                     NV         89052     Single Family                                 293832               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                     80000          558.3333333                360                           360                                              8      0          0         0.375                                    8.375 ATLANTA                                       GA         30318     Single Family                                  80000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    394050          2585.953125                360                           360                                            7.5      0          0         0.375                                    7.875 Remington                                     VA         22734     Single Family                                 394050               20060501         80.00                    No MI                    100028000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    218050          1476.380208                360                           359                                           7.75      0          0         0.375                                    8.125 Lumberton                                     NJ         8048      Townhouse                                     218050               20060401         79.99                    No MI                    100028000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    271992              1473.29                360                           359                                          6.125      0          0         0.375                                      6.5 HENDERSON                                     NV         89074     Single Family                                 271992               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    170000          1027.083333                360                           360                                          6.875      0          0         0.375                                     7.25 WOODLAND                                      WA         98674     PUD                                           170000               20060501         80.00                    No MI                    100183000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    375990              2469.99                360                           360                                            6.5      0          0         0.375                                    6.875 LATHROP                                       CA         95330     Single Family                                 375990               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    257122          1473.094792                360                           359                                            6.5      0          0         0.375                                    6.875 ORANGE PARK                                   FL         32065     PUD                                           257122               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    399071          2286.344271                360                           360                                            6.5      0          0         0.375                                    6.875 LATHROP                                       CA         95330     Single Family                                 399071               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    235300           1250.03125                360                           359                                              6      0          0         0.375                                    6.375 Cave Creek                                    AZ         85331     PUD                                           235300               20060401         65.00                    No MI                    100016000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    228459          1356.475313                360                           359                                           6.75      0          0         0.375                                    7.125 Laveen                                        AZ         85339     PUD                                           228459               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    186570           1049.45625                360                           359                                          6.375      0          0         0.375                                     6.75 Naples                                        FL         34120     Condominium                                   186570               20060401         60.00                    No MI                    100016000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    217592          1269.286667                360                           360                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89156     Single Family                                 217592               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    244192          1424.453333                360                           360                                          6.625      0          0         0.375                                        7 SURPRISE                                      AZ         85379     Single Family                                 244192               20060501         80.00                    No MI                    100063000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    109600          593.6666667                360                           359                                          6.125      0          0         0.375                                      6.5 Miami                                         FL         33135     Condominium                                   109600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    298000          1707.291667                360                           359                                            6.5      0          0         0.375                                    6.875 Tacoma                                        WA         98422     Single Family                                 298000               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    124372             699.5925                360                           359                                          6.375      0          0         0.375                                     6.75 Hutto                                         TX         78634     PUD                                           124372               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      12.75     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    150400                  846                360                           359                                          6.375      0          0         0.375                                     6.75 Hollywood                                     FL         33023     Single Family                                 150400               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      12.75     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    163992               888.29                360                           359                                          6.125      0          0         0.375                                      6.5 Bothell                                       WA         98012     Condominium                                   163992               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                       12.5     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  115999.9          640.4161146                360                           353                                           6.25      0          0         0.375                                    6.625 BRADFORD                                      VT         5033      Single Family                                 116000               20051001         80.00                    No MI                    100070000000000000              2.5                20070901                     11.625     2.375               1             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    456000                 2945                360                           359                                          7.375      0          0         0.375                                     7.75 NEW MILFORD                                   CT         6776      2-4 Family                                    456000               20060401         76.64                    No MI                    100061000000000000             2.25                20110301                      12.75     4.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    265600          1715.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Portage                                       WI         53901     Single Family                                 265600               20060401         79.28                    No MI                    100091000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    285000            1810.9375                360                           359                                           7.25      0          0         0.375                                    7.625 Glendale                                      AZ         85310     PUD                                           285000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    236000              1401.25                360                           358                                           6.75      0          0         0.375                                    7.125 Citrus Heights                                CA         95621     Condominium                                   236000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    140000                  700                360                           353                                          5.625      0          0         0.375                                        6 Aurora                                        CO         80013     PUD                                           140000               20051001         80.00                    No MI                    100116000000000000             2.25                20100901                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20350901           AFL2
     GROUP II       G01                                    174400          1071.833333                360                           359                                              7      0          0         0.375                                    7.375 PEORIA                                        AZ         85345     Single Family                                 174400               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G04                                 931743.94          4367.549719                360                           352                                           5.25      0          0         0.375                                    5.625 (VENICE AREA) L                               CA         90291     Condominium                                   933000               20050901         51.83                    No MI                    100142000000000000             3.25                20150801                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360             120          N           20350801           ALT1
     GROUP II       G04                                    940800                 4508                360                           351                                          5.375      0          0         0.375                                     5.75 LOS ANGELES                                   CA         90066     Single Family                                 940800               20050801         80.00                    No MI                    100142000000000000             3.25                20150701                      11.75     2.875               1             First Lien         N            Y           120         No_PP            360             120          N           20350701           ALT1
     GROUP II       G01                                    287000            1524.6875                360                           358                                              6      0          0         0.375                                    6.375 Mandeville                                    LA         70471     PUD                                           287000               20060301         70.00                    No MI                                                   2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    238500             1490.625                360                           358                                          7.125      0          0         0.375                                      7.5 Naples                                        FL         34114     Condominium                                   238500               20060301         90.00                Republic MIC                                                2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    292000                 1825                360                           358                                          7.125      0          0         0.375                                      7.5 Oldsmar                                       FL         34677     Single Family                                 292000               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    112000          711.6666667                360                           358                                           7.25      0          0         0.375                                    7.625 Largo                                         FL         33770     Single Family                                 112000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     97600                  610                360                           358                                          7.125      0          0         0.375                                      7.5 Springfield                                   TN         37172     Single Family                                  97600               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    219284           1301.99875                360                           359                                           6.75      0          0         0.375                                    7.125 QUEEN CREEK                                   AZ         85242     PUD                                           219284               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 493391.99          3340.674932                360                           358                                           7.75      0          0         0.375                                    8.125 BEALETON                                      VA         22712     PUD                                           493392               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    507000              3168.75                360                           359                                          7.125      0          0         0.375                                      7.5 Boston                                        MA         2120      2-4 Family                                    507000               20060401         65.00                    No MI                    100095000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     74400               410.75                360                           358                                           6.25      0          0         0.375                                    6.625 Asheville                                     NC         28804     Single Family                                  74400               20060301         80.00                    No MI                    100022000000000000             2.25                20130201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              84          N           20360201           AFL2
      GROUP I       G01                                    300000              1968.75                360                           359                                            7.5      0          0         0.375                                    7.875 Laurel                                        MD         20708     Single Family                                 300000               20060401         80.00                    No MI                    100233000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    259000          1591.770833                360                           358                                              7      0          0         0.375                                    7.375 Compton                                       CA         90221     Single Family                                 259000               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    112450          691.0989583                360                           359                                              7      0          0         0.375                                    7.375 Spring                                        TX         77388     PUD                                           112450               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    184000                 1150                360                           359                                          7.125      0          0         0.375                                      7.5 Glendale                                      AZ         85302     Single Family                                 184000               20060401         80.00                    No MI                    100200000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    114400                786.5                360                           358                                          7.875      0          0         0.375                                     8.25 STONE MOUNTAIN                                GA         30083     Single Family                                 114400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    144800                  905                360                           358                                          7.125      0          0         0.375                                      7.5 West Palm Beach                               FL         33415     Single Family                                 144800               20060301         80.00                    No MI                    100307000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    225650          1363.302083                360                           358                                          6.875      0          0         0.375                                     7.25 Upper Marlboro                                MD         20774     PUD                                           225650               20060301         80.00                    No MI                    100230000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  41989.55          249.3129531                360                           352                                           6.75      0          0         0.375                                    7.125 BALTIMORE                                     MD         21217     Townhouse                                      42000               20050901         80.00                    No MI                    100128000000000000             2.25                20100801                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350801           AFL2
      GROUP I       G01                                    236760             1529.075                360                           359                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32835     Condominium                                   236760               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    206250          1310.546875                360                           359                                           7.25      0          0         0.375                                    7.625 Riverbank                                     CA         95367     Single Family                                 206250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    204750           1151.71875                360                           358                                          6.375      0          0         0.375                                     6.75 Atlanta                                       GA         30311     Single Family                                 204750               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    112000          641.6666667                360                           359                                            6.5      0          0         0.375                                    6.875 Barstow                                       CA         92311     Single Family                                 112000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    260000          1760.416667                360                           359                                           7.75      0          0         0.375                                    8.125 Graham                                        WA         98338     Single Family                                 260000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  85545.42               643.08                360                           359                                          7.875      0          0         0.375                                     8.25 DAVENPORT                                     IA         52804     Single Family                                  85600               20060401         80.00                    No MI                    100404000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     94250          569.4270833                360                           359                                          6.875      0          0         0.375                                     7.25 Wonder Lake                                   IL         60097     PUD                                            94250               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    492000              3228.75                360                           358                                            7.5      0          0         0.375                                    7.875 Kapolei                                       HI         96707     Condominium                                   492000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    596900            4103.6875                360                           358                                          7.875      0          0         0.375                                     8.25 Leesburg                                      VA         20176     PUD                                           596900               20060301         79.99                    No MI                    010001500000000000             2.25                20080201                      14.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    308000               2117.5                360                           359                                          7.875      0          0         0.375                                     8.25 Midlothian                                    VA         23112     PUD                                           308000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    194050          1030.890625                360                           358                                              6      0          0         0.375                                    6.375 Stuart                                        FL         34997     Townhouse                                     194050               20060301         94.98               Radian Guaranty               100016000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    277654          1706.415208                360                           359                                              7      0          0         0.375                                    7.375 AUSTIN                                        TX         78732     PUD                                           277654               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    650000          3994.791667                360                           359                                              7      0          0         0.375                                    7.375 Santa Ana                                     CA         92705     2-4 Family                                    650000               20060401         77.38                    No MI                    100195000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    400000          2708.333333                360                           359                                           7.75      0          0         0.375                                    8.125 JERSEY CITY                                   NJ         7302      Condominium                                   400000               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    254240          1483.066667                360                           359                                          6.625      0          0         0.375                                        7 VALRICO                                       FL         33594     Single Family                                 254240               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    163941          1127.094375                360                           359                                          7.875      0          0         0.375                                     8.25 GOODYEAR                                      AZ         85338     PUD                                           163941               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    151920              1044.45                360                           359                                          7.875      0          0         0.375                                     8.25 CENTERVILLE                                   FL         32317     PUD                                           151920               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    181200             1038.125                360                           358                                            6.5      0          0         0.375                                    6.875 MESA                                          AZ         85208     Single Family                                 181200               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    975000                 6500                360                           359                                          7.625      0          0         0.375                                        8 Vacaville                                     CA         95688     PUD                                           975000               20060401         75.00                    No MI                    100172000000000000             2.25                20090301                         14     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
     GROUP II       G01                                    269750          1545.442708                360                           359                                            6.5      0          0         0.375                                    6.875 Baldwin Park                                  CA         91706     Single Family                                 269750               20060401         65.00                    No MI                    100231000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    207920               1299.5                360                           359                                          7.125      0          0         0.375                                      7.5 Palm Coast                                    FL         32164     PUD                                           207920               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    102841            642.75625                360                           359                                          7.125      0          0         0.375                                      7.5 KATY                                          TX         77449     PUD                                           102841               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  87942.43                653.4                360                           359                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77087     Single Family                                  88000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    226318          1108.015208                360                           360                                            5.5      0          0         0.375                                    5.875 HIGHLANDS RANCH                               CO         80129     PUD                                           226318               20060501         76.38                    No MI                    100047000000000000             2.25                20110401                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    144000                  765                360                           359                                              6      0          0         0.375                                    6.375 Jackson Center                                OH         45334     Single Family                                 144000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    171000            1086.5625                360                           359                                           7.25      0          0         0.375                                    7.625 Riverdale                                     GA         30274     Single Family                                 171000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    490950            3068.4375                360                           359                                          7.125      0          0         0.375                                      7.5 Indian Head                                   MD         20640     Single Family                                 490950               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    146400                  915                360                           358                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89030     Single Family                                 146400               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    298696          1742.393333                360                           359                                          6.625      0          0         0.375                                        7 ANTHEM                                        AZ         85086     Single Family                                 298696               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  56213.21               417.65                360                           359                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48235     Single Family                                  56250               20060401         75.00                    No MI                    100115000000000000             2.75                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 315747.29              2128.96                360                           359                                           6.75      0          0         0.375                                    7.125 Myrtle Beach                                  SC         29579     PUD                                           316000               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                     12.125     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    198880          1284.433333                360                           359                                          7.375      0          0         0.375                                     7.75 Chico                                         CA         95973     Single Family                                 198880               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    145600                773.5                360                           359                                              6      0          0         0.375                                    6.375 Fairburn                                      GA         30213     PUD                                           145600               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    336000                 2310                360                           359                                          7.875      0          0         0.375                                     8.25 HOBE SOUND                                    FL         33455     PUD                                           336000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    243920               1524.5                360                           359                                          7.125      0          0         0.375                                      7.5 Tucson                                        AZ         85710     PUD                                           243920               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                1389620.83          7961.369339                360                           358                                            6.5      0          0         0.375                                    6.875 Boston                                        MA         2118      2-4 Family                                   1400000               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    323686          1787.016458                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89139     PUD                                           323686               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  54237.09               375.17                360                           358                                              7      0          0         0.375                                    7.375 AUGUSTA                                       GA         30906     Single Family                                  54320               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  60627.31               419.38                360                           358                                              7      0          0         0.375                                    7.375 AUGUSTA                                       GA         30906     Single Family                                  60720               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154000             1010.625                360                           359                                            7.5      0          0         0.375                                    7.875 Harker Heights                                TX         76548     2-4 Family                                    154000               20060401         70.00                    No MI                    100061000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    328408          2120.968333                360                           357                                          7.375      0          0         0.375                                     7.75 ROMOLAND                                      CA         92585     PUD                                           331656               20060201         80.63                    No MI                    100063000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    486240               3241.6                360                           359                                          7.625      0          0         0.375                                        8 MOUNTAIN HOUSE                                CA         95391     Single Family                                 486240               20060401         80.00                    No MI                    010057400000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    251000             1411.875                360                           357                                          6.375      0          0         0.375                                     6.75 MARANA                                        AZ         85653     PUD                                           251000               20060201         89.99               Radian Guaranty               100063000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    381308           2264.01625                360                           357                                           6.75      0          0         0.375                                    7.125 MORENO VALLEY                                 CA         92555     PUD                                           381308               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     58400                  365                360                           358                                          7.125      0          0         0.375                                      7.5 Winston Salem                                 NC         27107     Single Family                                  58400               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    131512             863.0475                360                           358                                            7.5      0          0         0.375                                    7.875 Covington                                     GA         30016     PUD                                           131512               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    113912          581.4258333                360                           358                                           5.75      0          0         0.375                                    6.125 Riverdale                                     GA         30296     Single Family                                 113912               20060301         80.00                    No MI                    100032000000000000             2.25                20090201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G02                                    158800               893.25                360                           359                                          6.375      0          0         0.375                                     6.75 ALABASTER                                     AL         35007     Single Family                                 158800               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    263500          1454.739583                360                           359                                           6.25      0          0         0.375                                    6.625 Suprise                                       AZ         85379     PUD                                           263500               20060401         77.84                    No MI                                                   2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    275000                 1375                360                           359                                          5.625      0          0         0.375                                        6 WOODBRIDGE                                    VA         22191     Single Family                                 275000               20060401         68.75                    No MI                    100128000000000000             2.25                20090301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
     GROUP II       G01                                    225600               1339.5                360                           359                                           6.75      0          0         0.375                                    7.125 Spanish Fork                                  UT         84660     Single Family                                 225600               20060401         80.00                    No MI                    100010000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     61000             324.0625                360                           359                                              6      0          0         0.375                                    6.375 BIRMINGHAM                                    AL         35243     Single Family                                  62000               20060401          5.17                    No MI                    100021000000000000             2.25                20110301                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  95774.82               721.49                360                           359                                          7.875      0          0         0.375                                     8.25 Richland Hills                                TX         76103     Single Family                                  96036               20060401         89.75               Radian Guaranty               100061000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    237650          1386.291667                360                           359                                          6.625      0          0         0.375                                        7 ALEXANDRIA                                    VA         22304     Condominium                                   237650               20060401         74.99                    No MI                    100031000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 167884.38              1218.12                360                           359                                            7.5      0          0         0.375                                    7.875 DEL RIO                                       TX         78840     Single Family                                 168000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    103200                709.5                360                           358                                          7.875      0          0         0.375                                     8.25 Saint Paul                                    MN         55107     Single Family                                 103200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                 447999.61           2706.66431                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89119     Single Family                                 448000               20060401         80.00                    No MI                    010019400000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    171216              980.925                360                           358                                            6.5      0          0         0.375                                    6.875 Summerville                                   SC         29485     PUD                                           171216               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    120000                  775                360                           359                                          7.375      0          0         0.375                                     7.75 Arlington                                     TX         76018     PUD                                           120000               20060401         75.00                    No MI                    100204000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  75101.28               558.36                360                           358                                           7.75      0          0         0.375                                    8.125 La Crosse                                     WI         54601     Single Family                                  75200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    163600          1039.541667                360                           359                                           7.25      0          0         0.375                                    7.625 Aurora                                        CO         80013     PUD                                           163600               20060401         74.99                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    100720          681.9583333                360                           358                                           7.75      0          0         0.375                                    8.125 Saint Paul                                    MN         55117     Single Family                                 100720               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000              1496.25                360                           358                                            7.5      0          0         0.375                                    7.875 Coon Rapids                                   MN         55448     Single Family                                 228000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    238960              1642.85                360                           359                                          7.875      0          0         0.375                                     8.25 Austin                                        TX         78739     PUD                                           238960               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    112800                775.5                360                           359                                          7.875      0          0         0.375                                     8.25 SAINT PAUL                                    MN         55117     PUD                                           112800               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     98350          635.1770833                360                           359                                          7.375      0          0         0.375                                     7.75 EAST POINT                                    GA         30344     Single Family                                  98350               20060401         70.00                    No MI                    100264000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    215066          1232.148958                360                           359                                            6.5      0          0         0.375                                    6.875 Florence                                      AZ         85232     PUD                                           215066               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    159200          1077.916667                360                           359                                           7.75      0          0         0.375                                    8.125 Orlando                                       FL         32824     PUD                                           159200               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 132908.47               964.34                360                           359                                            7.5      0          0         0.375                                    7.875 Dallas                                        TX         75230     Single Family                                 133000               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    126656               752.02                360                           359                                           6.75      0          0         0.375                                    7.125 Denver                                        CO         80207     Single Family                                 126656               20060401         74.07                    No MI                    100400000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    247576          1366.825833                360                           359                                           6.25      0          0         0.375                                    6.625 HENDERSON                                     NV         89044     PUD                                           247576               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     59300             407.6875                360                           360                                          7.875      0          0         0.375                                     8.25 oak grove                                     KY         42262     Single Family                                  59300               20060501         79.70                    No MI                    100331000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                  68198.06               471.39                360                           359                                              7      0          0         0.375                                    7.375 Blue Springs                                  MO         64015     Single Family                                  68250               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    420000               2537.5                360                           359                                          6.875      0          0         0.375                                     7.25 Elizabeth                                     NJ         7206      2-4 Family                                    420000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    138600             794.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Roswell                                       GA         30076     Single Family                                 138600               20060301         80.00                    No MI                    100099000000000000             2.25                20090201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G01                                    138750           881.640625                360                           359                                           7.25      0          0         0.375                                    7.625 Port Orchard                                  WA         98366     Single Family                                 138750               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    286135          1818.149479                360                           359                                           7.25      0          0         0.375                                    7.625 Selbyville                                    DE         19975     PUD                                           286135               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    199500           1142.96875                360                           359                                            6.5      0          0         0.375                                    6.875 Phoenix                                       AZ         85027     Single Family                                 199500               20060401         63.33                    No MI                    010019500000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    164800                  927                360                           359                                          6.375      0          0         0.375                                     6.75 North Las Vegas                               NV         89030     Single Family                                 164800               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    333750           2294.53125                360                           359                                          7.875      0          0         0.375                                     8.25 Coral Springs                                 FL         33065     Townhouse                                     333750               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    239910             1399.475                360                           359                                          6.625      0          0         0.375                                        7 North Las Vegas                               NV         89032     PUD                                           239910               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    500000          2708.333333                360                           359                                          6.125      0          0         0.375                                      6.5 PHOENIX                                       AZ         85086     Single Family                                 500000               20060401         68.59                    No MI                    100071000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  73505.82               552.93                360                           358                                          7.875      0          0         0.375                                     8.25 Memphis                                       TN         38105     Single Family                                  73600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    187900          959.0729167                360                           355                                           5.75      0          0         0.375                                    6.125 CORONA                                        CA         92882     Condominium                                   187900               20051201         79.99                    No MI                                                   2.25                20101101                     12.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                    168000                 1085                360                           359                                          7.375      0          0         0.375                                     7.75 LEOMINSTER                                    MA         1453      Single Family                                 168000               20060401         70.00                    No MI                    100103000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    279600             1485.375                360                           356                                              6      0          0         0.375                                    6.375 SAN DIEGO                                     CA         92139     Condominium                                   279600               20060101         80.00                    No MI                    100432000000000000             2.25                20101201                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    256000                 1360                360                           355                                              6      0          0         0.375                                    6.375 HENDERSON                                     NV         89074     PUD                                           256000               20051201         80.00                    No MI                    100432000000000000             2.25                20101101                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
     GROUP II       G03                                   1025000            6085.9375                360                           359                                           6.75      0          0         0.375                                    7.125 Bell Canyon                                   CA         91307     PUD                                          1025000               20060401         74.55                    No MI                    100034000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    174250          943.8541667                360                           357                                          6.125      0          0         0.375                                      6.5 TOLLESON                                      AZ         85353     PUD                                           174250               20060201         79.99                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    276000              1811.25                360                           357                                            7.5      0          0         0.375                                    7.875 Atlanta                                       GA         30318     Single Family                                 276000               20060201         80.00                    No MI                    1000321-0000062967             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 227854.61              1712.89                360                           359                                          7.875      0          0         0.375                                     8.25 East Orange                                   NJ         7017      2-4 Family                                    228000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  99872.02               751.27                360                           358                                          7.875      0          0         0.375                                     8.25 Glenn Heights                                 TX         75154     Single Family                                 100000               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    204000                 1360                360                           359                                          7.625      0          0         0.375                                        8 Las Vegas                                     NV         89102     Single Family                                 204000               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    300000              1718.75                360                           359                                            6.5      0          0         0.375                                    6.875 JEFFERSONVILLE                                IN         47130     Single Family                                 300000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    146400               808.25                360                           355                                           6.25      0          0         0.375                                    6.625 Trenton                                       NJ         8611      2-4 Family                                    146400               20051201         80.00                    No MI                    100070000000000000             2.25                20101101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
     GROUP II       G03                                    560000          3208.333333                360                           358                                            6.5      0          0         0.375                                    6.875 RANCHO CUCAMONGA                              CA         91730     Single Family                                 560000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 239812.77              1637.23                360                           359                                          6.875      0          0         0.375                                     7.25 Longwood                                      FL         32750     Single Family                                 240000               20060401         75.00                    No MI                    010035000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 101122.36               733.71                360                           359                                            7.5      0          0         0.375                                    7.875 HOUSTON                                       TX         77082     PUD                                           101192               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000          4401.041667                360                           358                                           7.75      0          0         0.375                                    8.125 BOWIE                                         MD         20721     PUD                                           650000               20060301         78.41                    No MI                    100031000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  62315.98               457.87                360                           358                                          7.625      0          0         0.375                                        8 GARLAND                                       TX         75043     Single Family                                  62400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    153600                  880                360                           359                                            6.5      0          0         0.375                                    6.875 Naples                                        FL         34105     Condominium                                   153600               20060401         79.99                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    448450          2942.953125                360                           359                                            7.5      0          0         0.375                                    7.875 Avondale                                      AZ         85323     Single Family                                 448450               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    255920          1626.158333                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89142     Single Family                                 255920               20060401         80.00                    No MI                    1001949-2410601455             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 206217.89              1321.61                360                           359                                           6.25      0          0         0.375                                    6.625 Bayville                                      NJ         8721      Single Family                                 206400               20060401         80.00                    No MI                    100035000000000000             2.25                20090301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    137600          931.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 TAMPA                                         FL         33607     2-4 Family                                    137600               20060301         80.00                    No MI                    100006000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    268000          1563.333333                360                           358                                          6.625      0          0         0.375                                        7 Colorado Springs                              CO         80918     PUD                                           268000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  262155.4              1949.06                360                           358                                           7.75      0          0         0.375                                    8.125 UNION BEACH BOROUGH                           NJ         7735      PUD                                           262500               20060301         75.00                    No MI                    100247000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    288479          1863.093542                360                           358                                          7.375      0          0         0.375                                     7.75 HENDERSON                                     NV         89015     PUD                                           288479               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    131452          753.1104167                360                           359                                            6.5      0          0         0.375                                    6.875 ATLANTA                                       GA         30331     Single Family                                 131452               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 194794.21              1430.29                360                           359                                          7.625      0          0         0.375                                        8 Manchester                                    CT         6040      2-4 Family                                    194925               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    129500            768.90625                360                           358                                           6.75      0          0         0.375                                    7.125 MIAMI                                         FL         33143     Condominium                                   129500               20060301         71.94                    No MI                    100087000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                    498100           2646.15625                360                           359                                              6      0          0         0.375                                    6.375 Ijamsville                                    MD         21754     PUD                                           498100               20060401         59.30                    No MI                    100230000000000000             2.25                20160301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360301           AFL2
     GROUP II       G01                                    115589          734.4717708                360                           358                                           7.25      0          0         0.375                                    7.625 Sunland Park                                  NM         88063     Single Family                                 115589               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    310750          1618.489583                360                           358                                          5.875      0          0         0.375                                     6.25 HESPERIA                                      CA         92345     Single Family                                 311250               20060301         75.00                    No MI                    100087000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    248800               1710.5                360                           359                                          7.875      0          0         0.375                                     8.25 PHOENIX                                       AZ         85006     2-4 Family                                    248800               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    155200          905.3333333                360                           358                                          6.625      0          0         0.375                                        7 Denver                                        CO         80219     Single Family                                 155200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    216000               1372.5                360                           358                                           7.25      0          0         0.375                                    7.625 Baltimore                                     MD         21209     Single Family                                 216000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 287231.98          1466.079898                360                           353                                           5.75      0          0         0.375                                    6.125 Cottage Grove                                 MN         55016     Single Family                                 288000               20051001         73.85                    No MI                    100221000000000000             2.25                20100901                     11.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350901           AFL2
      GROUP I       G01                                    200000          1354.166667                360                           358                                           7.75      0          0         0.375                                    8.125 Rochester                                     MN         55902     Single Family                                 200000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 300799.91          2005.332733                360                           358                                          7.625      0          0         0.375                                        8 Saint Charles                                 MN         55972     Single Family                                 300800               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    454350           2745.03125                360                           359                                          6.875      0          0         0.375                                     7.25 LOS ANGELES                                   CA         90057     2-4 Family                                    454350               20060401         65.00                    No MI                    100311000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 635551.11              4556.39                360                           359                                          7.375      0          0         0.375                                     7.75 Mineral                                       VA         23117     Single Family                                 636000               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    540000              3093.75                360                           358                                            6.5      0          0         0.375                                    6.875 SANTA BARBARA                                 CA         93105     Single Family                                 540000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     88000                  495                360                           359                                          6.375      0          0         0.375                                     6.75 Faribault                                     MN         55021     Single Family                                  88000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    112000          653.3333333                360                           358                                          6.625      0          0         0.375                                        7 JONESBORO                                     GA         30238     Single Family                                 112000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    142392               830.62                360                           358                                          6.625      0          0         0.375                                        7 COVINGTON                                     GA         30016     PUD                                           142392               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    154800              886.875                360                           358                                            6.5      0          0         0.375                                    6.875 DALLAS                                        GA         30157     PUD                                           154800               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    380150          2098.744792                360                           359                                           6.25      0          0         0.375                                    6.625 GILBERT                                       AZ         85297     PUD                                           380150               20060401         79.99                    No MI                    100047000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    127500             823.4375                360                           359                                          7.375      0          0         0.375                                     7.75 ARLINGTON                                     TX         76012     PUD                                           127500               20060401         75.00                    No MI                    100204000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                  775                360                           359                                          7.375      0          0         0.375                                     7.75 ARLINGTON                                     TX         76018     PUD                                           120000               20060401         75.00                    No MI                    010020400000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                  775                360                           359                                          7.375      0          0         0.375                                     7.75 ARLINGTON                                     TX         76018     PUD                                           120000               20060401         75.00                    No MI                    100204000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    461250          3026.953125                360                           359                                            7.5      0          0         0.375                                    7.875 Boca Raton                                    FL         33498     PUD                                           461250               20060401         75.00                    No MI                    100203000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  83339.64                590.3                360                           359                                           7.25      0          0         0.375                                    7.625 Baton Rouge                                   LA         70810     Single Family                                  83400               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     60000                412.5                360                           359                                          7.875      0          0         0.375                                     8.25 Detroit                                       MI         48219     Single Family                                  60000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     60000                412.5                360                           359                                          7.875      0          0         0.375                                     8.25 Detroit                                       MI         48219     Single Family                                  60000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    690300           4530.09375                360                           358                                            7.5      0          0         0.375                                    7.875 Carmel Valley                                 CA         93924     Single Family                                 690300               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    780000               5037.5                360                           358                                          7.375      0          0         0.375                                     7.75 Brigantine                                    NJ         8203      Single Family                                 780000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    145125                967.5                360                           358                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85006     Single Family                                 145125               20060301         75.00                    No MI                    010041400000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    133000              914.375                360                           358                                          7.875      0          0         0.375                                     8.25 Springfield                                   MA         1105      2-4 Family                                    133000               20060301         70.00                    No MI                    100185000000000000             3.75                20110201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1000000          6666.666667                360                           358                                          7.625      0          0         0.375                                        8 Windermere                                    FL         34786     PUD                                          1000000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         14     3.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    280000          1720.833333                360                           358                                              7      0          0         0.375                                    7.375 San Leandro                                   CA         94578     Single Family                                 280000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    241500           1635.15625                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33133     Townhouse                                     241500               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    360000                 1950                360                           358                                          6.125      0          0         0.375                                      6.5 SIMI VALLEY                                   CA         93063     Single Family                                 360000               20060301         59.02                    No MI                    100068000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    268000                 1675                360                           360                                          7.125      0          0         0.375                                      7.5 Lynn                                          MA         1904      Single Family                                 268000               20060501         80.00                    No MI                    100210000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                 265463.33          1631.493382                360                           358                                              7      0          0         0.375                                    7.375 Riverdale                                     MD         20737     Single Family                                 265500               20060301         79.25                    No MI                    100087000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    325500                 2170                360                           358                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95835     Single Family                                 325500               20060301         70.00                    No MI                    100146000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    282800          1738.041667                360                           357                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89135     PUD                                           282800               20060201         80.00                    No MI                    100146000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Townhouse                                      78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    356000          2076.666667                360                           358                                          6.625      0          0         0.375                                        7 ROCKLIN                                       CA         95765     Single Family                                 356000               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 276587.58              1936.82                360                           358                                          7.125      0          0         0.375                                      7.5 EUREKA                                        CA         95501     Single Family                                 277000               20060301         79.83                    No MI                    100146000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    149100               869.75                360                           358                                          6.625      0          0         0.375                                        7 Valrico                                       FL         33594     PUD                                           149100               20060301         70.00                    No MI                    100203000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    637500           3785.15625                360                           359                                           6.75      0          0         0.375                                    7.125 MARATHON                                      FL         33050     Single Family                                 637500               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    154320               932.35                360                           358                                          6.875      0          0         0.375                                     7.25 HIALEAH                                       FL         33016     Condominium                                   154320               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    244000          1652.083333                360                           358                                           7.75      0          0         0.375                                    8.125 Higley                                        AZ         85236     Single Family                                 244000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    100000                562.5                360                           359                                          6.375      0          0         0.375                                     6.75 QUINCY                                        MA         2171      Condominium                                   100000               20060401         29.41                    No MI                                                   2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    527312          3075.986667                360                           359                                          6.625      0          0         0.375                                        7 Triangle                                      VA         22172     PUD                                           527312               20060401         80.00                    No MI                    100187000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    467200          3163.333333                360                           358                                           7.75      0          0         0.375                                    8.125 Gilbert                                       AZ         85297     PUD                                           467200               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    105000             623.4375                360                           357                                           6.75      0          0         0.375                                    7.125 Jacksonville                                  FL         32216     Condominium                                   105000               20060201         62.87                    No MI                    100061000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    385000            2767.1875                360                           358                                           8.25      0          0         0.375                                    8.625 RIDGEFIELD PARK                               NJ         7660      2-4 Family                                    385000               20060301         76.24                    No MI                    100247000000000000             5.875               20110201                     13.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   76696.6               563.53                360                           358                                          7.625      0          0         0.375                                        8 Mascotte                                      FL         34753     Single Family                                  76800               20060301         80.00                    No MI                    100229000000000000             2.75                20110201                         14      5.5                2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    487500           2996.09375                360                           358                                              7      0          0         0.375                                    7.375 ST. GEORGE                                    UT         84770     PUD                                           487500               20060301         75.00                    No MI                    100125000000000000             2.25                20110201                     12.375     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    470312          2694.495833                360                           358                                            6.5      0          0         0.375                                    6.875 RANCHO CUCAMONGA                              CA         91739     Single Family                                 588312               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    176792          1012.870833                360                           358                                            6.5      0          0         0.375                                    6.875 HUGO                                          MN         55038     PUD                                           176792               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    406250          2200.520833                360                           358                                          6.125      0          0         0.375                                      6.5 Hilton Head Island                            SC         29926     PUD                                           406250               20060301         65.00                    No MI                    100061000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    331200               2104.5                360                           358                                           7.25      0          0         0.375                                    7.625 Miami                                         FL         33181     Condominium                                   331200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    237600               1435.5                360                           359                                          6.875      0          0         0.375                                     7.25 Littleton                                     CO         80127     Single Family                                 237600               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    251659          1546.654271                360                           359                                              7      0          0         0.375                                    7.375 Aurora                                        CO         80013     PUD                                           251659               20060401         70.00                    No MI                    100266000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 101597.31               695.82                360                           355                                          6.875      0          0         0.375                                     7.25 Tomball                                       TX         77375     PUD                                           102000               20051201         80.00                    No MI                    100039000000000000             2.75                20101101                      13.25     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20351101           AFL2
     GROUP II       G01                                 101597.32               695.82                360                           355                                          6.875      0          0         0.375                                     7.25 Tomball                                       TX         77375     PUD                                           102000               20051201         80.00                    No MI                    100039000000000000             2.75                20101101                      12.25     2.375               2             First Lien         N            N            0         Prepay            360              60          N           20351101           AFL2
     GROUP II       G01                                    137600          788.3333333                360                           359                                            6.5      0          0         0.375                                    6.875 Silverthorne                                  CO         80498     Condominium                                   137600               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     11.875     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    356600          2154.458333                360                           358                                          6.875      0          0         0.375                                     7.25 WALDORF                                       MD         20603     PUD                                           356600               20060301         79.99                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    288000                 1770                360                           358                                              7      0          0         0.375                                    7.375 MODESTO                                       CA         95356     Single Family                                 288000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     86800               596.75                360                           358                                          7.875      0          0         0.375                                     8.25 STONE MOUNTAIN                                GA         30083     Single Family                                  86800               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    372000              2053.75                360                           359                                           6.25      0          0         0.375                                    6.625 Las Vegas                                     NV         89147     PUD                                           372000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    122000          813.3333333                360                           358                                          7.625      0          0         0.375                                        8 Lawton                                        OK         73507     2-4 Family                                    122000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 257225.92              1823.28                360                           358                                           7.25      0          0         0.375                                    7.625 Hollywood                                     FL         33023     Single Family                                 257600               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    140000          889.5833333                360                           358                                           7.25      0          0         0.375                                    7.625 Atlanta                                       GA         30311     Single Family                                 140000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1500000              9843.75                360                           358                                            7.5      0          0         0.375                                    7.875 SANDY SPRINGS                                 GA         30350     Single Family                                1500000               20060301         68.18                    No MI                    100017000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    200000          1291.666667                360                           359                                          7.375      0          0         0.375                                     7.75 Indianapolis                                  IN         46208     Single Family                                 200000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    188000          979.1666667                360                           358                                          5.875      0          0         0.375                                     6.25 SILVER SPRING                                 MD         20906     Condominium                                   188000               20060301         48.83                    No MI                    100031000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    650000             4265.625                360                           358                                            7.5      0          0         0.375                                    7.875 CHANTILLY                                     VA         20152     PUD                                           650000               20060301         75.39                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    616387          3531.383854                360                           359                                            6.5      0          0         0.375                                    6.875 BRENTWOOD                                     CA         94513     PUD                                           616387               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    172750           1187.65625                360                           359                                          7.875      0          0         0.375                                     8.25 Ocoee                                         FL         34761     Condominium                                   172750               20060401         79.98                    No MI                    100091000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     71500          484.1145833                360                           358                                           7.75      0          0         0.375                                    8.125 The Colony                                    TX         75056     Single Family                                  71500               20060301         65.00                    No MI                    100252000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     80689           453.875625                360                           357                                          6.375      0          0         0.375                                     6.75 Fort Worth                                    TX         76131     PUD                                            80689               20060201         75.00                    No MI                    100039000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 112478.15          702.9884375                360                           358                                          7.125      0          0         0.375                                      7.5 Tampa                                         FL         33619     Condominium                                   112480               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    408000                 2550                360                           358                                          7.125      0          0         0.375                                      7.5 FAIRBURN                                      GA         30213     PUD                                           408000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000               1472.5                360                           358                                          7.375      0          0         0.375                                     7.75 Southfield                                    MI         48034     Single Family                                 228000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    520000                 3250                360                           359                                          7.125      0          0         0.375                                      7.5 Glendale                                      AZ         85310     PUD                                           520000               20060401         65.00                    No MI                    100240000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    240000                 1625                360                           357                                           7.75      0          0         0.375                                    8.125 Monroe                                        GA         30655     2-4 Family                                    240000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 239676.85              1761.04                360                           358                                          7.625      0          0         0.375                                        8 Monroe                                        GA         30655     2-4 Family                                    240000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1101750          6082.578125                360                           359                                           6.25      0          0         0.375                                    6.625 LA JOLLA                                      CA         92037     Condominium                                  1101750               20060401         65.00                    No MI                    100185000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 100425.42               702.71                360                           359                                          7.125      0          0         0.375                                      7.5 Milwaukee                                     WI         53218     Single Family                                 100500               20060401         75.00                    No MI                    100425000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    245684          1330.788333                360                           358                                          6.125      0          0         0.375                                      6.5 SMYRNA                                        GA         30082     PUD                                           245684               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    336000                 2100                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89109     2-4 Family                                    336000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    237750          1609.765625                360                           359                                           7.75      0          0         0.375                                    8.125 Las Vegas                                     NV         89134     2-4 Family                                    237750               20060401         75.00                    No MI                    100266000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    349600          2330.666667                360                           358                                          7.625      0          0         0.375                                        8 PEORIA                                        AZ         85383     PUD                                           349600               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  75934.57               492.93                360                           359                                          6.375      0          0         0.375                                     6.75 DES MOINES                                    IA         50316     Townhouse                                      76000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    227840          1400.266667                360                           359                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89139     PUD                                           227840               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    460000               2587.5                360                           358                                          6.375      0          0         0.375                                     6.75 Catonsville                                   MD         21228     Single Family                                 460000               20060301         80.00                    No MI                    100230000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108000               686.25                360                           358                                           7.25      0          0         0.375                                    7.625 BLOOMINGTON                                   MN         55438     Condominium                                   108000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    140000          889.5833333                360                           358                                           7.25      0          0         0.375                                    7.625 Scottsdale                                    AZ         85259     Condominium                                   140000               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    280000          1720.833333                360                           359                                              7      0          0         0.375                                    7.375 Sedona                                        AZ         86336     Single Family                                 280000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    336000                 2030                360                           359                                          6.875      0          0         0.375                                     7.25 VALLEJO                                       CA         94590     Single Family                                 336000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     86320              512.525                360                           358                                           6.75      0          0         0.375                                    7.125 Plantation                                    FL         33317     Condominium                                    86320               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     54400          328.6666667                360                           357                                          6.875      0          0         0.375                                     7.25 Tucson                                        AZ         85704     Condominium                                    54400               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     61600          372.1666667                360                           357                                          6.875      0          0         0.375                                     7.25 Tucson                                        AZ         85704     Condominium                                    61600               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     51200          309.3333333                360                           358                                          6.875      0          0         0.375                                     7.25 Tucson                                        AZ         85704     Condominium                                    51200               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  104181.8               774.05                360                           359                                           7.75      0          0         0.375                                    8.125 Clayton                                       NJ         8312      Single Family                                 104250               20060401         75.00                    No MI                    100087000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     59500              371.875                360                           359                                          7.125      0          0         0.375                                      7.5 Saint Louis                                   MO         63107     2-4 Family                                     59500               20060401         70.00                    No MI                    100285000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    391200              2241.25                360                           358                                            6.5      0          0         0.375                                    6.875 Palm Springs                                  CA         92262     Single Family                                 391200               20060301         80.00                    No MI                    100037000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    152000                  950                360                           358                                          7.125      0          0         0.375                                      7.5 Memphis                                       TN         38104     Single Family                                 152000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    880000                 5500                360                           358                                          7.125      0          0         0.375                                      7.5 Murrells Inlet                                SC         29576     Single Family                                 880000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    195000            1157.8125                360                           358                                           6.75      0          0         0.375                                    7.125 Atlanta                                       GA         30314     Single Family                                 195000               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                    344700             1867.125                360                           357                                          6.125      0          0         0.375                                      6.5 Charleston                                    SC         29403     Single Family                                 345000               20060201         75.00                    No MI                    100229000000000000             2.25                20160101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G01                                  94258.67               660.76                360                           358                                          7.125      0          0         0.375                                      7.5 Champaign                                     IL         61820     Single Family                                  94500               20060301         70.00                    No MI                    100170000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    432000                 2700                360                           359                                          7.125      0          0         0.375                                      7.5 Oakland                                       CA         94605     Single Family                                 432000               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     85500              534.375                360                           358                                          7.125      0          0         0.375                                      7.5 Halethorpe                                    MD         21227     Single Family                                  85500               20060301         90.00                     PMI                     100035000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    172500                 1150                360                           358                                          7.625      0          0         0.375                                        8 Tampa                                         FL         33610     Single Family                                 172500               20060301         73.40                    No MI                    100203000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    154800              886.875                360                           357                                            6.5      0          0         0.375                                    6.875 LAWRENCEVILLE                                 GA         30044     PUD                                           154800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 120293.87          801.9591333                360                           357                                          7.625      0          0         0.375                                        8 Stockbridge                                   GA         30281     PUD                                           120392               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    318750          2158.203125                360                           358                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33131     Condominium                                   318750               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     80500          494.7395833                360                           358                                              7      0          0         0.375                                    7.375 RICHMOND                                      VA         23832     Single Family                                  80500               20060301         70.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    203520               1250.8                360                           358                                              7      0          0         0.375                                    7.375 Land O Lakes                                  FL         34639     PUD                                           203520               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    300000              1906.25                360                           359                                           7.25      0          0         0.375                                    7.625 FALLS CHURCH                                  VA         22041     Condominium                                   300000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    260000              1381.25                360                           359                                              6      0          0         0.375                                    6.375 Rahway                                        NJ         7065      2-4 Family                                    260000               20060401         63.41                    No MI                    100087000000000000             2.25                20090301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                    197250          1047.890625                360                           355                                              6      0          0         0.375                                    6.375 Peoria                                        AZ         85382     Condominium                                   197250               20051201         75.00                    No MI                    100039000000000000             2.25                20101101                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
     GROUP II       G01                                    270024             1631.395                360                           357                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89149     PUD                                           270024               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 272637.64              1659.81                360                           358                                           5.75      0          0         0.375                                    6.125 Laveen                                        AZ         85339     PUD                                           273170               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    274464              1801.17                360                           358                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32819     Condominium                                   274464               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    298792          1618.456667                360                           359                                          6.125      0          0         0.375                                      6.5 APPLE VALLEY                                  CA         92308     PUD                                           298792               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    302160               1762.6                360                           359                                          6.625      0          0         0.375                                        7 NAPLES                                        FL         34114     PUD                                           302160               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    256100          1627.302083                360                           360                                           7.25      0          0         0.375                                    7.625 Sun City Center                               FL         33573     Condominium                                   256100               20060501         85.77                GE Capital MI                100022000000000000             2.25                20110401                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    206800          1378.666667                360                           358                                          7.625      0          0         0.375                                        8 BONITA SPRINGS                                FL         34134     Condominium                                   206800               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    417000            2823.4375                360                           359                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80202     Condominium                                   417000               20060401         78.68                    No MI                                                   2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    228000              1401.25                360                           358                                              7      0          0         0.375                                    7.375 Wethersfield                                  CT         6109      Single Family                                 228000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    252000              1548.75                360                           358                                              7      0          0         0.375                                    7.375 GILBERT                                       AZ         85296     PUD                                           252000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    274400               1543.5                360                           358                                          6.375      0          0         0.375                                     6.75 SURPRISE                                      AZ         85374     PUD                                           274400               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  94276.08               700.92                360                           358                                           7.75      0          0         0.375                                    8.125 Conroe                                        TX         77306     Single Family                                  94400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    159600              881.125                360                           359                                           6.25      0          0         0.375                                    6.625 Las Vegas                                     NV         89115     PUD                                           159600               20060401         70.00                    No MI                    100034000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    203098            1269.3625                360                           358                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32824     PUD                                           203098               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    210200          1094.791667                360                           358                                          5.875      0          0         0.375                                     6.25 BOCA RATON                                    FL         33433     Condominium                                   210200               20060301         65.00                    No MI                    100087000000000000             2.25                20110201                      11.25     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  34949.17               247.73                360                           358                                           7.25      0          0         0.375                                    7.625 Brownwood                                     TX         76801     Single Family                                  35000               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    236400             1452.875                360                           358                                              7      0          0         0.375                                    7.375 QUEEN CREEK                                   AZ         85243     PUD                                           236400               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    192000                 1260                360                           358                                            7.5      0          0         0.375                                    7.875 Tucson                                        AZ         85757     Single Family                                 192000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    132000               838.75                360                           358                                           7.25      0          0         0.375                                    7.625 MAGNOLIA                                      TX         77355     PUD                                           132000               20060301         75.00                    No MI                    100425000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    143500          926.7708333                360                           359                                          7.375      0          0         0.375                                     7.75 Queen Creek                                   AZ         85242     PUD                                           143500               20060401         74.98                    No MI                    100172000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    200000          1208.333333                360                           358                                          6.875      0          0         0.375                                     7.25 Frederick                                     MD         21702     Condominium                                   200000               20060301         80.00                    No MI                    100230000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    268800                 1512                360                           358                                          6.375      0          0         0.375                                     6.75 Kissimmee                                     FL         34744     PUD                                           268800               20060301         80.00                    No MI                    100062000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    126400          855.8333333                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60620     2-4 Family                                    126400               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    272000          1728.333333                360                           358                                           7.25      0          0         0.375                                    7.625 WOODBRIDGE                                    VA         22191     Single Family                                 272000               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    480000                 3000                360                           359                                          7.125      0          0         0.375                                      7.5 Lake Mary                                     FL         32746     Single Family                                 480000               20060401         75.59                    No MI                    100039000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    158800               893.25                360                           358                                          6.375      0          0         0.375                                     6.75 Odenville                                     AL         35120     PUD                                           158800               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    116500          631.0416667                360                           357                                          6.125      0          0         0.375                                      6.5 Ringgold                                      GA         30736     Single Family                                 116500               20060201         76.64                    No MI                    100022000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 190678.75          1211.604557                360                           357                                           7.25      0          0         0.375                                    7.625 Fort Myers                                    FL         33908     Condominium                                   192000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     88000          504.1666667                360                           358                                            6.5      0          0         0.375                                    6.875 Covington                                     GA         30016     Townhouse                                      88000               20060301         76.52                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    172000          1164.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Aurora                                        CO         80012     Single Family                                 172000               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 239642.65              1678.12                360                           358                                          7.125      0          0         0.375                                      7.5 Manassas                                      VA         20110     PUD                                           240000               20060301         78.69                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    339000            2295.3125                360                           358                                           7.75      0          0         0.375                                    8.125 Chandler                                      AZ         85226     PUD                                           339000               20060301         73.06                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    221980          1294.883333                360                           359                                          6.625      0          0         0.375                                        7 Casa Grande                                   AZ         85222     PUD                                           221980               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  45469.47               333.86                360                           359                                          7.625      0          0         0.375                                        8 LYNCHBURG                                     VA         24501     2-4 Family                                     45500               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     73450             459.0625                360                           358                                          7.125      0          0         0.375                                      7.5 Kaufman                                       TX         75142     PUD                                            73450               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     72800                  455                360                           358                                          7.125      0          0         0.375                                      7.5 Kaufman                                       TX         75142     PUD                                            72800               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 174745.87              1238.64                360                           358                                           7.25      0          0         0.375                                    7.625 SALISBURY                                     MA         1952      Condominium                                   175000               20060301         70.00                    No MI                    100095000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    360000                 2025                360                           360                                          6.375      0          0         0.375                                     6.75 MANASSAS                                      VA         20111     Single Family                                 360000               20060501         65.45                    No MI                    100062000000000000             2.25                20110401                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                   1312500            8476.5625                360                           358                                          7.375      0          0         0.375                                     7.75 Park City                                     UT         84060     Single Family                                1312500               20060301         75.00                    No MI                    100196000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    559107            3261.4575                360                           359                                          6.625      0          0         0.375                                        7 BRENTWOOD                                     CA         94513     Single Family                                 559107               20060401         80.00                    No MI                    010005700000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    159773          1081.796354                360                           358                                           7.75      0          0         0.375                                    8.125 Belle Plaine                                  MN         56011     Single Family                                 159773               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 101106.61               725.37                360                           358                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60620     Single Family                                 101250               20060301         75.00                    No MI                    111221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    149500          903.2291667                360                           359                                          6.875      0          0         0.375                                     7.25 Navarre                                       FL         32566     Single Family                                 149500               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 169383.33          1005.713522                360                           358                                           6.75      0          0         0.375                                    7.125 PHOENIX                                       AZ         85027     Single Family                                 169400               20060301         69.43                    No MI                    100240000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    108000               731.25                360                           358                                           7.75      0          0         0.375                                    8.125 Stone Mountain                                GA         30083     Single Family                                 108000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    139200                  870                360                           358                                          7.125      0          0         0.375                                      7.5 Winston Salem                                 NC         27127     Single Family                                 139200               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    561364          3391.574167                360                           358                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89131     PUD                                           561364               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    294571          1933.122188                360                           359                                            7.5      0          0         0.375                                    7.875 ANTHEM                                        AZ         85086     PUD                                           294571               20060401         95.00                GE Capital MI                100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    120000                737.5                360                           358                                              7      0          0         0.375                                    7.375 Chicago                                       IL         60636     Single Family                                 120000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    126400          776.8333333                360                           358                                              7      0          0         0.375                                    7.375 Chicago                                       IL         60620     Single Family                                 126400               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    240000                 1475                360                           358                                              7      0          0         0.375                                    7.375 Victorville                                   CA         92394     Single Family                                 240000               20060301         80.00                    No MI                    100357000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    300000              1781.25                360                           358                                           6.75      0          0         0.375                                    7.125 Denver                                        CO         80218     Single Family                                 300000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    160000          1016.666667                360                           358                                           7.25      0          0         0.375                                    7.625 Mesa                                          AZ         85204     PUD                                           160000               20060301         80.00                    No MI                    100041000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     96450           653.046875                360                           358                                           7.75      0          0         0.375                                    8.125 Stone Mountain                                GA         30083     Single Family                                  96450               20060301         74.25                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    421120               2763.6                360                           358                                            7.5      0          0         0.375                                    7.875 WELLINGTON                                    FL         33414     Single Family                                 421120               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     94400          540.8333333                360                           359                                            6.5      0          0         0.375                                    6.875 Columbia                                      MD         21045     Condominium                                    94400               20060401         80.00                    No MI                    100078000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    384000                 2080                360                           357                                          6.125      0          0         0.375                                      6.5 LOCUST GROVE                                  GA         30248     PUD                                           384000               20060201         80.00                    No MI                    010003200000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    466400              3060.75                360                           358                                            7.5      0          0         0.375                                    7.875 Chandler                                      AZ         85249     Single Family                                 466400               20060301         80.00                    No MI                    100104000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     95352               635.68                360                           357                                          7.625      0          0         0.375                                        8 UNION CITY                                    GA         30291     Townhouse                                      95352               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     95352               635.68                360                           357                                          7.625      0          0         0.375                                        8 UNION CITY                                    GA         30291     PUD                                            95352               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 129191.74          874.7357396                360                           357                                           7.75      0          0         0.375                                    8.125 COVINGTON                                     GA         30016     PUD                                           129192               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    180411          1071.190313                360                           357                                           6.75      0          0         0.375                                    7.125 College Park                                  GA         30349     PUD                                           180511               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    136000          920.8333333                360                           360                                           7.75      0          0         0.375                                    8.125 WASHINGTON                                    DC         20019     Single Family                                 136000               20060501         80.00                    No MI                    100297000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    156350            879.46875                360                           353                                          6.375      0          0         0.375                                     6.75 Kissimmee                                     FL         34746     PUD                                           156350               20051001         79.99                    No MI                    100010000000000000             2.25                20100901                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350901           AFL2
     GROUP II       G04                                    749990          3984.321875                360                           353                                              6      0          0         0.375                                    6.375 HERMOSA BEACH                                 CA         90254     Single Family                                 750000               20051001         78.95                    No MI                    100087000000000000             2.25                20150901                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20350901           ALT1
      GROUP I       G01                                    414750          2894.609375                360                           359                                              8      0          0         0.375                                    8.375 Los Angeles                                   CA         91331     Single Family                                 414750               20060401         79.00                    No MI                    100034000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    230000          1245.833333                360                           360                                          6.125      0          0         0.375                                      6.5 National City                                 CA         91950     Single Family                                 230000               20060501         51.11                    No MI                    100034000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    204000                 1190                360                           360                                          6.625      0          0         0.375                                        7 Joshua Tree                                   CA         92252     Single Family                                 204000               20060501         80.00                    No MI                    100034000000000000             2.25                20110401                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    205600                 1028                360                           359                                          5.625      0          0         0.375                                        6 Stuart                                        FL         34997     Condominium                                   205600               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    287328              1735.94                360                           359                                          6.875      0          0         0.375                                     7.25 Jonestown                                     TX         78645     Condominium                                   287328               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      13.25     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    193400          1128.166667                360                           359                                          6.625      0          0         0.375                                        7 Jacksonville                                  FL         32222     PUD                                           193400               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                         13     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    115920               652.05                360                           357                                          6.375      0          0         0.375                                     6.75 Covington                                     GA         30014     Single Family                                 115920               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      11.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    199600          1289.083333                360                           358                                          7.375      0          0         0.375                                     7.75 West Palm Beach                               FL         33401     Condominium                                   199600               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    170625           1066.40625                360                           357                                          7.125      0          0         0.375                                      7.5 Independence                                  CA         93526     Single Family                                 170625               20060201         75.00                    No MI                    100034000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    262500           1832.03125                360                           359                                              8      0          0         0.375                                    8.375 ATLANTA                                       GA         30318     2-4 Family                                    262500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     76800                  480                360                           359                                          7.125      0          0         0.375                                      7.5 AUGUSTA                                       GA         30906     Single Family                                  76800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    132000               866.25                360                           359                                            7.5      0          0         0.375                                    7.875 LAKELAND                                      FL         33809     Single Family                                 132000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     86400                  522                360                           359                                          6.875      0          0         0.375                                     7.25 ROME                                          GA         30161     Single Family                                  86400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    123000              743.125                360                           359                                          6.875      0          0         0.375                                     7.25 KENNESAW                                      GA         30144     PUD                                           123000               20060401         67.21                    No MI                    100185000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1500                360                           357                                          7.125      0          0         0.375                                      7.5 San Bernardino                                CA         92410     Single Family                                 240000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    104000          704.1666667                360                           357                                           7.75      0          0         0.375                                    8.125 Charlotte                                     NC         28216     PUD                                           104000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    220500           1447.03125                360                           358                                            7.5      0          0         0.375                                    7.875 Riverside                                     CA         92501     Single Family                                 220500               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  128719.8           724.048875                360                           357                                          6.375      0          0         0.375                                     6.75 Covington                                     GA         30014     Single Family                                 128720               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    157500              984.375                360                           358                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32837     Condominium                                   157500               20060301         70.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    295920               1849.5                360                           358                                          7.125      0          0         0.375                                      7.5 Plainfield                                    NJ         7060      2-4 Family                                    295920               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    124137          711.2015625                360                           358                                            6.5      0          0         0.375                                    6.875 Tallahassee                                   FL         32311     PUD                                           124137               20060301         65.00                    No MI                    100264000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    117050          792.5260417                360                           358                                           7.75      0          0         0.375                                    8.125 BIRMINGHAM                                    AL         35210     Single Family                                 117050               20060301         94.97                     YES                     100021000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    220000          1283.333333                360                           354                                          6.625      0          0         0.375                                        7 North Miami Beach                             FL         33162     Single Family                                 220000               20051101         80.00                    No MI                    100014000000000000             2.375               20071001                         12     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351001           AFL2
     GROUP II       G01                                    196875          1250.976563                360                           357                                           7.25      0          0         0.375                                    7.625 Gypsum                                        CO         81637     Single Family                                 196875               20060201         75.00                    No MI                    100414000000000000             2.25                20110101                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     85600                  535                360                           357                                          7.125      0          0         0.375                                      7.5 MEMPHIS                                       TN         38117     Single Family                                  85600               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 307871.66          1763.848052                360                           357                                            6.5      0          0         0.375                                    6.875 LORTON                                        VA         22079     Condominium                                   308000               20060201         78.57                    No MI                    100213000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 176799.03          1197.076766                360                           357                                           7.75      0          0         0.375                                    8.125 LAS VEGAS                                     NV         89115     PUD                                           176800               20060201         80.00                    No MI                    100199000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 195641.26              1507.07                360                           357                                          8.125      0          0         0.375                                      8.5 Fort Lauderdale                               FL         33319     PUD                                           196000               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                    228000              1401.25                360                           358                                              7      0          0         0.375                                    7.375 HIGHLAND                                      CA         92410     Single Family                                 228000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   61045.4               465.16                360                           356                                              8      0          0         0.375                                    8.375 Detroit                                       MI         48206     2-4 Family                                     61200               20060101         80.00                    No MI                    100266000000000000             2.375               20071201                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    262500           1722.65625                360                           356                                            7.5      0          0         0.375                                    7.875 Coral Springs                                 FL         33065     2-4 Family                                    262500               20060101         75.00                    No MI                    100034000000000000             2.25                20101201                     13.875       2                 2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    268000              1758.75                360                           357                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80202     Condominium                                   268000               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 134719.46               978.84                360                           357                                            7.5      0          0         0.375                                    7.875 Tampa                                         FL         33604     2-4 Family                                    135000               20060201         75.00                    No MI                    100238000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 134719.46               978.84                360                           357                                            7.5      0          0         0.375                                    7.875 Tampa                                         FL         33604     2-4 Family                                    135000               20060201         75.00                    No MI                    100238000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    141200          808.9583333                360                           358                                            6.5      0          0         0.375                                    6.875 WYLIE                                         TX         75098     PUD                                           141200               20060301         80.00                    No MI                    100252000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    148000          894.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 Lake Saint Louis                              MO         63367     PUD                                           148000               20060301         80.00                    No MI                    100238000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    245310          1456.528125                360                           358                                           6.75      0          0         0.375                                    7.125 Surprise                                      AZ         85379     PUD                                           245310               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  404548.4              3076.77                360                           359                                              8      0          0         0.375                                    8.375 Wildwood                                      NJ         8260      Condominium                                   404800               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    218400              1296.75                360                           358                                           6.75      0          0         0.375                                    7.125 BOWIE                                         MD         20716     PUD                                           218400               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                     90000                487.5                360                           358                                          6.125      0          0         0.375                                      6.5 MONTEVALLO                                    AL         35115     Single Family                                  90000               20060301         80.00                    No MI                    100021000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    414039              2760.26                360                           358                                          7.625      0          0         0.375                                        8 Baltimore                                     MD         21230     Single Family                                 414039               20060301         79.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    302500          1922.135417                360                           358                                           7.25      0          0         0.375                                    7.625 Brighton                                      CO         80603     Single Family                                 302500               20060301         79.61                    No MI                    100400000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     96000                  630                360                           358                                            7.5      0          0         0.375                                    7.875 DETROIT                                       MI         48205     Single Family                                  96000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    162400              1065.75                360                           358                                            7.5      0          0         0.375                                    7.875 CUMMING                                       GA         30041     PUD                                           162400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    135150           915.078125                360                           358                                           7.75      0          0         0.375                                    8.125 Ocoee                                         FL         34761     Condominium                                   135150               20060301         79.98                    No MI                    100091000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    210400              1380.75                360                           358                                            7.5      0          0         0.375                                    7.875 Adelanto                                      CA         92301     Single Family                                 210400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    162400          1099.583333                360                           357                                           7.75      0          0         0.375                                    8.125 Cumberland                                    RI         2864      Single Family                                 162400               20060201         80.00                    No MI                    010003400000000000             2.25                20110101                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    155550                 1037                360                           357                                          7.625      0          0         0.375                                        8 FAIRBURN                                      GA         30213     Single Family                                 155550               20060201         79.98                    No MI                    100032000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 134849.36          856.8553083                360                           357                                           7.25      0          0         0.375                                    7.625 LAWRENCEVILLE                                 GA         30043     PUD                                           134850               20060201         79.98                    No MI                    100032000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    150320              986.475                360                           357                                            7.5      0          0         0.375                                    7.875 Loganville                                    GA         30052     PUD                                           150320               20060201         80.00                    No MI                    100032000000000000             2.25                20090101                     13.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360101           AFL2
     GROUP II       G02                                    132400          730.9583333                360                           358                                           6.25      0          0         0.375                                    6.625 Minneapolis                                   MN         55411     Single Family                                 132400               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    174000             1033.125                360                           358                                           6.75      0          0         0.375                                    7.125 Chaska                                        MN         55318     Condominium                                   174000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 127667.27                949.8                360                           357                                           7.75      0          0         0.375                                    8.125 Grand Prairie                                 TX         75052     PUD                                           127920               20060201         80.00                    No MI                    100099000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 325568.92          2068.719179                360                           357                                           7.25      0          0         0.375                                    7.625 Douglasville                                  GA         30134     Single Family                                 325600               20060201         74.00                    No MI                    100034000000000000             2.25                20110101                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 135299.62          873.8100458                360                           355                                          7.375      0          0         0.375                                     7.75 San Antonio                                   TX         78260     PUD                                           135300               20051201         79.97                    No MI                    100039000000000000             2.25                20101101                      12.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                 172975.21          1189.204569                360                           357                                          7.875      0          0         0.375                                     8.25 STONE MOUNTAIN                                GA         30087     PUD                                           172976               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    536000          3070.833333                360                           359                                            6.5      0          0         0.375                                    6.875 North Bergen                                  NJ         7047      2-4 Family                                    536000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    211200                 1342                360                           359                                           7.25      0          0         0.375                                    7.625 Pembroke Pines                                FL         33026     PUD                                           211200               20060401         80.00                    No MI                    010023400000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                   1372500            8864.0625                360                           359                                          7.375      0          0         0.375                                     7.75 Potomac                                       MD         20854     PUD                                          1372500               20060401         70.00                    No MI                    100028000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    136880          841.2416667                360                           359                                              7      0          0         0.375                                    7.375 FORT COLLINS                                  CO         80526     PUD                                           136880               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    324000               1822.5                360                           357                                          6.375      0          0         0.375                                     6.75 Milford                                       OH         45150     PUD                                           324000               20060201         80.00                    No MI                    100126000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                    440000          2429.166667                360                           359                                           6.25      0          0         0.375                                    6.625 Phoenix                                       AZ         85018     Single Family                                 440000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    158496               842.01                360                           358                                              6      0          0         0.375                                    6.375 PEYTON                                        CO         80831     PUD                                           158496               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360201           AFL2
     GROUP II       G01                                    106600             566.3125                360                           359                                              6      0          0         0.375                                    6.375 Charlottesville                               VA         22901     Condominium                                   106600               20060401         75.00                    No MI                    100031000000000000             2.25                20110301                     11.375       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    244000          1423.333333                360                           359                                          6.625      0          0         0.375                                        7 North Las Vegas                               NV         89032     PUD                                           244000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    184720          1231.466667                360                           359                                          7.625      0          0         0.375                                        8 WINCHESTER                                    VA         22601     Single Family                                 184720               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    272000          1558.333333                360                           359                                            6.5      0          0         0.375                                    6.875 Colton                                        CA         92324     Single Family                                 272000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    386616              2416.35                360                           359                                          7.125      0          0         0.375                                      7.5 PEORIA                                        AZ         85383     PUD                                           386616               20060401         90.00                GE Capital MI                100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 748736.21              4926.97                360                           358                                            6.5      0          0         0.375                                    6.875 Essex                                         MA         1929      Single Family                                 750000               20060301         64.94                    No MI                    100061000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     75400              424.125                360                           359                                          6.375      0          0         0.375                                     6.75 Columbia                                      SC         29212     Single Family                                  75400               20060401         65.00                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    199200               1286.5                360                           359                                          7.375      0          0         0.375                                     7.75 Davenport                                     FL         33897     PUD                                           199200               20060401         80.00                    No MI                    010035000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    119200          831.9166667                360                           359                                              8      0          0         0.375                                    8.375 ATL                                           GA         30314     2-4 Family                                    119200               20060401         80.00                    No MI                    001000610000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    121500            772.03125                360                           359                                           7.25      0          0         0.375                                    7.625 SALT LAKE CITY                                UT         84128     Single Family                                 121500               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     92000          584.5833333                360                           358                                           7.25      0          0         0.375                                    7.625 Forest Park                                   GA         30297     Single Family                                  92000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    747500          4048.958333                360                           359                                          6.125      0          0         0.375                                      6.5 Denver                                        CO         80220     Single Family                                 747500               20060401         65.00                    No MI                    100418000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    520000          3195.833333                360                           359                                              7      0          0         0.375                                    7.375 Miami                                         FL         33176     Single Family                                 520000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    188000          1037.916667                360                           359                                           6.25      0          0         0.375                                    6.625 PAYSON                                        UT         84651     Single Family                                 188000               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    429600               2953.5                360                           359                                          7.875      0          0         0.375                                     8.25 Passaic                                       NJ         7055      2-4 Family                                    429600               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    960000                 6200                360                           359                                          7.375      0          0         0.375                                     7.75 Chantilly                                     VA         20152     Single Family                                 960000               20060401         80.00                    No MI                    000000005800602060             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    157500            1017.1875                360                           352                                          7.375      0          0         0.375                                     7.75 ST PETERSBURG                                 FL         33705     2-4 Family                                    157500               20050901         70.00                    No MI                    100221000000000000             4.875               20100801                      13.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350801           ALT1
      GROUP I       G01                                  84191.59               558.39                360                           349                                            6.5      0          0         0.375                                    6.875 AUGUSTA                                       GA         30906     Single Family                                  85000               20050601         89.47            Mortgage Guaranty In             100030000000000000             2.75                20070501                     12.875      4.5                2             First Lien         N            N            0          No_PP            360              24          N           20350501           ALT1
      GROUP I       G01                                 130359.25          814.7453125                360                           350                                          7.125      0          0         0.375                                      7.5 WEST JORDAN                                   UT         84118     Single Family                                 130400               20050701         80.00                    No MI                    100030000000000000             2.75                20070601                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350601           ALT1
      GROUP I       G01                                  137199.3          728.8712812                360                           352                                              6      0          0         0.375                                    6.375 DOUGLASVILLE                                  GA         30135     PUD                                           137200               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                     12.375     2.375               2             First Lien         N            Y           24          No_PP            360              24          N           20350801           ALT1
     GROUP II       G01                                    226800               1417.5                360                           358                                          7.125      0          0         0.375                                      7.5 LACEY                                         WA         98503     PUD                                           226800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                   1024725          6191.046875                360                           358                                          6.875      0          0         0.375                                     7.25 CORONA                                        CA         92882     Single Family                                1024725               20060301         64.05                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    195365           1221.03125                360                           358                                          7.125      0          0         0.375                                      7.5 TOLLESON                                      AZ         85353     PUD                                           195365               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    380000          2454.166667                360                           358                                          7.375      0          0         0.375                                     7.75 BLUE BELL                                     PA         19422     Single Family                                 380000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    184000               1207.5                360                           358                                            7.5      0          0         0.375                                    7.875 POMPANO BEACH                                 FL         33064     Single Family                                 184000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    582400          3943.333333                360                           358                                           7.75      0          0         0.375                                    8.125 CORAL SPRINGS                                 FL         33065     2-4 Family                                    582400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                  73643.92               509.03                360                           359                                              7      0          0         0.375                                    7.375 BALTIMORE                                     MD         21223     Single Family                                  73700               20060401         79.25                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    135900            920.15625                360                           358                                           7.75      0          0         0.375                                    8.125 MANKATO                                       MN         56001     Single Family                                 135900               20060301         79.99                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                 119501.96               795.71                360                           359                                          6.625      0          0         0.375                                        7 TEMPE                                         AZ         85281     Condominium                                   119600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                 136505.74               979.34                360                           358                                          7.375      0          0         0.375                                     7.75 GRAND PRAIRIE                                 TX         75052     PUD                                           136700               20060301         79.99                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    592000          4008.333333                360                           358                                           7.75      0          0         0.375                                    8.125 CORONA                                        CA         92880     Single Family                                 592000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                     90320          545.6833333                360                           359                                          6.875      0          0         0.375                                     7.25 DALLAS                                        GA         30157     Single Family                                  90320               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    264000               1787.5                360                           359                                           7.75      0          0         0.375                                    8.125 PASADENA                                      MD         21122     Single Family                                 264000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    428000              2541.25                360                           359                                           6.75      0          0         0.375                                    7.125 WESTFIELD                                     NJ         7090      Single Family                                 428000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    499120          3067.508333                360                           358                                              7      0          0         0.375                                    7.375 LITCHFIELD PARK                               AZ         85340     PUD                                           499120               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                 179866.41              1258.59                360                           359                                          7.125      0          0         0.375                                      7.5 KISSIMMEE                                     FL         34759     2-4 Family                                    180000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    364000              2388.75                360                           359                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      CA         94804     2-4 Family                                    364000               20060401         80.00                    No MI                    1003345-0000011887             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    172100          1111.479167                360                           359                                          7.375      0          0         0.375                                     7.75 PHOENIX                                       AZ         85008     2-4 Family                                    172100               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                     88000          540.8333333                360                           359                                              7      0          0         0.375                                    7.375 REDWOOD FALLS                                 MN         56283     Single Family                                  88000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    253600          1637.833333                360                           359                                          7.375      0          0         0.375                                     7.75 WEST PALM BEACH                               FL         33407     PUD                                           253600               20060401         80.00                    No MI                    100345000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                 582721.95              3880.05                360                           359                                          6.625      0          0         0.375                                        7 STUART                                        FL         34997     Single Family                                 583200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    290000          1661.458333                360                           359                                            6.5      0          0         0.375                                    6.875 WALLINGFORD                                   PA         19086     Single Family                                 290000               20060401         67.44                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    518400                 3510                360                           358                                           7.75      0          0         0.375                                    8.125 SCOTTSDALE                                    AZ         85255     PUD                                           518400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    628750          4060.677083                360                           359                                          7.375      0          0         0.375                                     7.75 PHOENIX                                       AZ         85018     Single Family                                 630750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    255200          1568.416667                360                           359                                              7      0          0         0.375                                    7.375 SAYREVILLE                                    NJ         8872      Townhouse                                     255200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    520000          3466.666667                360                           359                                          7.625      0          0         0.375                                        8 CORAL GABLES                                  FL         33134     Single Family                                 520000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                   1387500             8671.875                360                           359                                          7.125      0          0         0.375                                      7.5 CELEBRATION                                   FL         34747     PUD                                          1387500               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    220000          1397.916667                360                           359                                           7.25      0          0         0.375                                    7.625 GWYNN OAK                                     MD         21207     Single Family                                 220000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 311717.94              1972.06                360                           359                                          6.125      0          0         0.375                                      6.5 MIAMI                                         FL         33173     PUD                                           312000               20060401         80.00                    No MI                    100386000000000000             2.375               20080301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360301           WALN
      GROUP I       G01                                   1166250          8139.453125                360                           359                                              8      0          0         0.375                                    8.375 WARREN                                        NJ         7059      Single Family                                1166250               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     13.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    111920          757.7916667                360                           359                                           7.75      0          0         0.375                                    8.125 MANKATO                                       MN         56001     2-4 Family                                    111920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    129200          874.7916667                360                           359                                           7.75      0          0         0.375                                    8.125 MANKATO                                       MN         56001     2-4 Family                                    129200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    468000              2876.25                360                           359                                              7      0          0         0.375                                    7.375 CAMERON PARK                                  CA         95682     Single Family                                 468000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    340000          1947.916667                360                           359                                            6.5      0          0         0.375                                    6.875 BRONX                                         NY         10469     Single Family                                 340000               20060401         85.00                     PMI                     100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    176000                 1155                360                           359                                            7.5      0          0         0.375                                    7.875 TUCSON                                        AZ         85736     Single Family                                 176000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    200000                 1250                360                           359                                          7.125      0          0         0.375                                      7.5 POMPANO BEACH                                 FL         33064     Single Family                                 200000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    397950           2404.28125                360                           359                                          6.875      0          0         0.375                                     7.25 ONTARIO                                       CA         91764     Single Family                                 397950               20060401         79.99                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    312000                 1690                360                           359                                          6.125      0          0         0.375                                      6.5 MONUMENT                                      CO         80132     Single Family                                 312000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 139710.86              1050.27                360                           359                                          7.875      0          0         0.375                                     8.25 SAUK RAPIDS                                   MN         56379     Single Family                                 139800               20060401         80.00                    No MI                    100281000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    404000          2440.833333                360                           359                                          6.875      0          0         0.375                                     7.25 FONTANA                                       CA         92337     Single Family                                 404000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 291754.69              1918.23                360                           359                                            6.5      0          0         0.375                                    6.875 MINNEAPOLIS                                   MN         55413     2-4 Family                                    292000               20060401         80.00                    No MI                    100281000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    607200              4237.75                360                           359                                              8      0          0         0.375                                    8.375 HUNTINGTON BEACH                              CA         92647     Single Family                                 607200               20060401         80.00                    No MI                    1003345-0000012099             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    356000          2039.583333                360                           359                                            6.5      0          0         0.375                                    6.875 FREDERICKSBURG                                VA         22405     PUD                                           356000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 190818.77              1176.02                360                           359                                          5.875      0          0         0.375                                     6.25 LOS ANGELES                                   CA         90003     2-4 Family                                    191000               20060401         38.20                    No MI                    100386000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    380000          2533.333333                360                           359                                          7.625      0          0         0.375                                        8 MIAMI                                         FL         33187     Single Family                                 380000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    150000              828.125                360                           359                                           6.25      0          0         0.375                                    6.625 NOTTINGHAM                                    MD         21236     Townhouse                                     150000               20060401         79.79                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 139903.65               1015.1                360                           359                                            7.5      0          0         0.375                                    7.875 BALTIMORE                                     MD         21210     2-4 Family                                    140000               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                   88518.5           553.240625                360                           359                                          7.125      0          0         0.375                                      7.5 RALEIGH                                       NC         27614     Condominium                                  88518.5               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    240800               1354.5                360                           359                                          6.375      0          0         0.375                                     6.75 N LAS VEGAS                                   NV         89031     Single Family                                 240800               20060401         80.00                    No MI                    001008330000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    392000          2409.166667                360                           359                                              7      0          0         0.375                                    7.375 SAN JOSE                                      CA         95136     Condominium                                   392000               20060401         68.17                    No MI                    100074000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 108558.12               760.19                360                           358                                          7.125      0          0         0.375                                      7.5 TAMPA                                         FL         33605     2-4 Family                                    108720               20060301         77.66                    No MI                    100061000000000000             2.25                20090201                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              36          N           20360201           AFL2
      GROUP I       G01                                    750000             5234.375                360                           359                                              8      0          0         0.375                                    8.375 Los Angeles                                   CA         90067     Condominium                                   750000               20060401         75.00                    No MI                                                   2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    202704              1224.67                360                           359                                          6.875      0          0         0.375                                     7.25 CARMEL                                        IN         46032     PUD                                           202704               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 186397.47          1203.816994                360                           357                                          7.375      0          0         0.375                                     7.75 Bristol                                       CT         6010      2-4 Family                                    186400               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    106400          653.9166667                360                           359                                              7      0          0         0.375                                    7.375 Hyattsville                                   MD         20784     Condominium                                   106400               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 194505.72              1281.01                360                           357                                            6.5      0          0         0.375                                    6.875 Portland                                      OR         97236     Single Family                                 195000               20060201         75.00                    No MI                    100114000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    187400          1151.729167                360                           359                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89122     Single Family                                 187400               20060401         79.41                    No MI                    100183000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    210400               1183.5                360                           359                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89102     Single Family                                 210400               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    471200          2748.666667                360                           359                                          6.625      0          0         0.375                                        7 SANTA ANA                                     CA         92701     Single Family                                 471200               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    144000                 1005                360                           359                                              8      0          0         0.375                                    8.375 Atlanta                                       GA         30310     Single Family                                 144000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    173520               1084.5                360                           359                                          7.125      0          0         0.375                                      7.5 Lehigh Acres                                  FL         33971     Single Family                                 173520               20060401         80.00                    No MI                    100238000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     66400                  415                360                           359                                          7.125      0          0         0.375                                      7.5 RIDGELAND                                     MS         39157     Single Family                                  66400               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    220000          1260.416667                360                           359                                            6.5      0          0         0.375                                    6.875 ANNANDALE                                     VA         22003     Condominium                                   220000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000               2432.5                360                           359                                          6.625      0          0         0.375                                        7 Falls Church                                  VA         22042     Single Family                                 417000               20060401         75.82                    No MI                    100031000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 151900.57               1128.6                360                           359                                           7.75      0          0         0.375                                    8.125 Kissimmee                                     FL         34759     Single Family                                 152000               20060401         79.99                    No MI                    100039000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     77600          501.1666667                360                           359                                          7.375      0          0         0.375                                     7.75 RIDGELAND                                     MS         39157     Townhouse                                      77600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    139292          856.0654167                360                           358                                              7      0          0         0.375                                    7.375 Portland                                      OR         97236     Condominium                                   139292               20060301         80.00                    No MI                    100114000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    200000          1145.833333                360                           359                                            6.5      0          0         0.375                                    6.875 West Palm Beach                               FL         33401     Condominium                                   200000               20060401         57.14                    No MI                    100035000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    143200                  895                360                           359                                          7.125      0          0         0.375                                      7.5 COV                                           KY         41011     Condominium                                   143200               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000             2519.375                360                           359                                          6.875      0          0         0.375                                     7.25 Winnetka                                      CA         91306     Single Family                                 417000               20060401         79.58                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    146250           898.828125                360                           359                                              7      0          0         0.375                                    7.375 SANDY                                         UT         84070     Single Family                                 146250               20060401         75.00                    No MI                    010019900000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    332500          2251.302083                360                           358                                           7.75      0          0         0.375                                    8.125 Cartersville                                  GA         30121     2-4 Family                                    332500               20060301         70.00                    No MI                    100264000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    159200              1044.75                360                           358                                            7.5      0          0         0.375                                    7.875 Buford                                        GA         30518     PUD                                           159200               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 201999.47           1157.28863                360                           358                                            6.5      0          0         0.375                                    6.875 Castle Rock                                   CO         80104     PUD                                           202000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    122400                  816                360                           359                                          7.625      0          0         0.375                                        8 HALETHORPE                                    MD         21227     Townhouse                                     122400               20060401         80.00                    No MI                    100297000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 293802.73              2157.27                360                           359                                          7.625      0          0         0.375                                        8 Phoenix                                       AZ         85020     Single Family                                 294000               20060401         70.00                    No MI                    100010000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 193824.68              1323.26                360                           359                                          6.875      0          0         0.375                                     7.25 Sun Lakes                                     AZ         85248     PUD                                           193976               20060401         70.00                    No MI                    100030000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    245597          1407.066146                360                           354                                            6.5      0          0         0.375                                    6.875 Tampa                                         FL         33625     PUD                                           245600               20051101         80.00                    No MI                                                   2.25                20101001                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           AFL2
     GROUP II       G02                                    247724           1316.03375                360                           359                                              6      0          0         0.375                                    6.375 SMYRNA                                        GA         30082     PUD                                           247724               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    276000               1897.5                360                           360                                          7.875      0          0         0.375                                     8.25 St Charles                                    IL         60175     Single Family                                 276000               20060501         80.00                    No MI                    100030000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G03                                    446832             2559.975                360                           359                                            6.5      0          0         0.375                                    6.875 ROSEVILLE                                     CA         95747     PUD                                           446832               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 111455.99          684.9899385                360                           359                                              7      0          0         0.375                                    7.375 Union                                         KY         41091     PUD                                           111456               20060401         80.00                    No MI                                                   2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 163062.89              1072.11                360                           359                                            6.5      0          0         0.375                                    6.875 Henderson                                     NV         89014     Condominium                                   163200               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000                892.5                360                           359                                            7.5      0          0         0.375                                    7.875 Riverton                                      UT         84065     Single Family                                 136000               20060401         80.00                    No MI                    010099200000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    114000              724.375                360                           359                                           7.25      0          0         0.375                                    7.625 Laporte                                       CO         80535     Single Family                                 114000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     83650          531.5260417                360                           359                                           7.25      0          0         0.375                                    7.625 Tucson                                        AZ         85713     Single Family                                  83650               20060401         70.00                    No MI                    010017400000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    187425          1288.546875                360                           359                                          7.875      0          0         0.375                                     8.25 NORTH PORT                                    FL         34288     Single Family                                 187425               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224800          1522.083333                360                           359                                           7.75      0          0         0.375                                    8.125 Indianapolis                                  IN         46208     Single Family                                 224800               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    395300             2470.625                360                           359                                          7.125      0          0         0.375                                      7.5 BEALETON                                      VA         22712     PUD                                           395300               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    232500           1574.21875                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33131     Condominium                                   232500               20060401         75.00                    No MI                    100203000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    668000          4035.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Cape Coral                                    FL         33904     Single Family                                 668000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    780000               5037.5                360                           359                                          7.375      0          0         0.375                                     7.75 Fripp Island                                  SC         29920     Single Family                                 780000               20060401         79.19                    No MI                    100229000000000000             2.25                20110301                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    421000          2455.833333                360                           359                                          6.625      0          0         0.375                                        7 Murrells Inlet                                SC         29576     Single Family                                 421000               20060401         79.43                    No MI                    100229000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    580000          3866.666667                360                           359                                          7.625      0          0         0.375                                        8 FLOSSMOOR                                     IL         60422     Single Family                                 580000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 231840.34              1682.16                360                           359                                            7.5      0          0         0.375                                    7.875 CHICAGO                                       IL         60620     2-4 Family                                    232000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  263827.3               1960.2                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60640     Condominium                                   264000               20060401         70.49                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    144000                  855                360                           359                                           6.75      0          0         0.375                                    7.125 Dracut                                        MA         1826      Condominium                                   144000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     91992               536.62                360                           359                                          6.625      0          0         0.375                                        7 Lake Mary                                     FL         32746     Condominium                                    91992               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 128799.02          630.5785354                360                           359                                            5.5      0          0         0.375                                    5.875 Frederick                                     MD         21702     Condominium                                   128800               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    222850            1392.8125                360                           359                                          7.125      0          0         0.375                                      7.5 Chesterfield                                  VA         23832     Single Family                                 222850               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    317349          1619.802188                360                           359                                           5.75      0          0         0.375                                    6.125 Snohomish                                     WA         98286     PUD                                           317349               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                   1000000          5729.166667                360                           358                                            6.5      0          0         0.375                                    6.875 Scottsdale                                    AZ         85258     Single Family                                1000000               20060301         64.52                    No MI                    001000160000000000             2.75                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    161250          1125.390625                360                           359                                              8      0          0         0.375                                    8.375 FRED                                          VA         22407     Single Family                                 161250               20060401         75.00                    No MI                    100196000000000000             2.25                20110301                     13.375     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     89600          541.3333333                360                           359                                          6.875      0          0         0.375                                     7.25 Forest Park                                   GA         30297     Single Family                                  89600               20060401         80.00                    No MI                    100099000000000000             2.25                20090301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    265000              1656.25                360                           359                                          7.125      0          0         0.375                                      7.5 Maineville                                    OH         45039     PUD                                           265000               20060401         79.99                    No MI                    010003100000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1200                360                           359                                          5.625      0          0         0.375                                        6 VALLEJO                                       CA         94591     Single Family                                 240000               20060401         48.98                    No MI                    100074000000000000             2.25                20110301                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G04                                    400000          2166.666667                360                           357                                          6.125      0          0         0.375                                      6.5 SAN DIEGO                                     CA         92113     Single Family                                 400000               20060201         80.00                    No MI                    100185000000000000             2.25                20160101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                    150000             1015.625                360                           359                                           7.75      0          0         0.375                                    8.125 Spokane                                       WA         99218     Single Family                                 150000               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000          878.3333333                360                           357                                          7.375      0          0         0.375                                     7.75 MCDONOUGH                                     GA         30252     Single Family                                 136000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    172000               1182.5                360                           359                                          7.875      0          0         0.375                                     8.25 PHOENIX                                       AZ         85037     Single Family                                 172000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 297587.21          1983.914733                360                           359                                          7.625      0          0         0.375                                        8 NEW CARROLLTON                                MD         20784     Single Family                                 297600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    207920             1364.475                360                           358                                            7.5      0          0         0.375                                    7.875 Goodyear                                      AZ         85338     PUD                                           207920               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1202500          6889.322917                360                           358                                            6.5      0          0         0.375                                    6.875 San Rafael                                    CA         94903     Single Family                                1202500               20060301         65.00                    No MI                    100161000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 387099.11          2177.432494                360                           359                                          6.375      0          0         0.375                                     6.75 Peoria                                        AZ         85383     PUD                                           387100               20060401         79.99                    No MI                    010043100000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 311406.38              1921.04                360                           358                                          5.875      0          0         0.375                                     6.25 Minneapolis                                   MN         55405     Single Family                                 312000               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     59100             357.0625                360                           359                                          6.875      0          0         0.375                                     7.25 Dallas                                        GA         30132     Single Family                                  59100               20060401         69.97                    No MI                    100185000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    170400                  994                360                           358                                          6.625      0          0         0.375                                        7 COLLEGE PARK                                  GA         30349     2-4 Family                                    170400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    289600                 1629                360                           358                                          6.375      0          0         0.375                                     6.75 Hilton Head Island                            SC         29928     Condominium                                   289600               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    368214             2147.915                360                           358                                          6.625      0          0         0.375                                        7 Woodstock                                     GA         30189     PUD                                           368214               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    304900          1556.260417                360                           358                                           5.75      0          0         0.375                                    6.125 York                                          ME         3909      Single Family                                 305000               20060301         50.83                    No MI                    100061000000000000             2.25                20110201                     12.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    319600          1864.333333                360                           360                                          6.625      0          0         0.375                                        7 ORANGEVALE                                    CA         95662     Single Family                                 319600               20060501         80.00                    No MI                    100152000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    317000          1816.145833                360                           360                                            6.5      0          0         0.375                                    6.875 Fairfax                                       VA         22033     Single Family                                 317000               20060501         63.41                    No MI                    100218000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    178000          1242.291667                360                           359                                              8      0          0         0.375                                    8.375 Chandler                                      AZ         85225     Single Family                                 178000               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1102500           7464.84375                360                           359                                           7.75      0          0         0.375                                    8.125 Webster                                       MN         55088     Single Family                                1102500               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    689000          3803.854167                360                           359                                           6.25      0          0         0.375                                    6.625 Bluffton                                      SC         29910     PUD                                           689000               20060401         65.00                    No MI                                                   2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    387000            2297.8125                360                           359                                           6.75      0          0         0.375                                    7.125 MARLBORO                                      MD         20772     Single Family                                 387000               20060401         71.67                    No MI                    100213000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    680000                 4250                360                           359                                          7.125      0          0         0.375                                      7.5 Leesburg                                      VA         20176     PUD                                           680000               20060401         80.00                    No MI                    1001023-7357011294             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    197400            1295.4375                360                           358                                            7.5      0          0         0.375                                    7.875 Victorville                                   CA         92392     Single Family                                 197400               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    245000          1582.291667                360                           358                                          7.375      0          0         0.375                                     7.75 Helendale                                     CA         92342     PUD                                           245000               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  74973.07           523.249551                360                           360                                              8      0          0         0.375                                    8.375 Hinesville                                    GA         31313     Single Family                                  75500               20060501         79.47                    No MI                    100229000000000000             2.25                20110401                     14.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G04                                 559079.28              3725.69                360                           358                                          6.625      0          0         0.375                                        7 Fairview                                      TX         75069     PUD                                           560000               20060301         80.00                    No MI                    1000536-3006107634             2.25                20160201                         12     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20360201           AFL2
      GROUP I       G01                                    205350            1112.3125                360                           358                                          6.125      0          0         0.375                                      6.5 Oviedo                                        FL         32765     PUD                                           205350               20060301         79.98                    No MI                    100016000000000000             2.25                20090201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              36          N           20360201           AFL2
      GROUP I       G01                                    163866          1109.509375                360                           359                                           7.75      0          0         0.375                                    8.125 indianapolis                                  IN         46237     Single Family                                 163866               20060401         75.00                    No MI                    100331000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    104925          688.5703125                360                           359                                            7.5      0          0         0.375                                    7.875 COLUMBUS                                      OH         43202     2-4 Family                                    104925               20060401         75.00                    No MI                    100331000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    328135          1606.494271                360                           359                                            5.5      0          0         0.375                                    5.875 FREDERICK                                     MD         21704     PUD                                           328135               20060401         70.00                    No MI                    100289000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  84384.22               620.02                360                           358                                          7.625      0          0         0.375                                        8 Salt Lake City                                UT         84104     Single Family                                  84498               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     70125             409.0625                360                           358                                          6.625      0          0         0.375                                        7 Elgin                                         SC         29045     Single Family                                  70125               20060301         75.00                    No MI                    100147000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     65000          433.3333333                360                           358                                          7.625      0          0         0.375                                        8 Morrow                                        GA         30260     Single Family                                  65000               20060301         60.75                    No MI                    100229000000000000             2.75                20110201                         14     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    136000          920.8333333                360                           357                                           7.75      0          0         0.375                                    8.125 UNION CITY                                    GA         30291     Single Family                                 136000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    160392              1002.45                360                           357                                          7.125      0          0         0.375                                      7.5 FAIRBURN                                      GA         30213     PUD                                           160392               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 191578.98          1157.456338                360                           357                                          6.875      0          0         0.375                                     7.25 POWDER SPRINGS                                GA         30127     PUD                                           191579               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    221600              1454.25                360                           359                                            7.5      0          0         0.375                                    7.875 Naples                                        FL         34105     Condominium                                   221600               20060401         79.97                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     58500             402.1875                360                           359                                          7.875      0          0         0.375                                     8.25 DETROIT                                       MI         48228     Single Family                                  58500               20060401         90.00                     PMI                     100183000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 389703.24              2693.63                360                           359                                              7      0          0         0.375                                    7.375 Chicago                                       IL         60657     2-4 Family                                    390000               20060401         59.54                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    184000          1130.833333                360                           359                                              7      0          0         0.375                                    7.375 BAKERSFIELD                                   CA         93309     Single Family                                 184000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    472500           3100.78125                360                           359                                            7.5      0          0         0.375                                    7.875 FREMONT                                       CA         94538     Single Family                                 472500               20060401         73.83                    No MI                    100074000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 147903.18               1098.9                360                           359                                           7.75      0          0         0.375                                    8.125 Vineland                                      NJ         8360      2-4 Family                                    148000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    464000          2658.333333                360                           359                                            6.5      0          0         0.375                                    6.875 SAN MARCOS                                    CA         92069     Single Family                                 464000               20060401         78.25                    No MI                    100074000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    348000                 2175                360                           360                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    VA         22193     Single Family                                 348000               20060501         80.00                    No MI                    100218000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G03                                    990000             6084.375                360                           359                                              7      0          0         0.375                                    7.375 BELLEAIR BEACH                                FL         33786     Single Family                                 990000               20060401         75.00                    No MI                    100022000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    276000               1667.5                360                           359                                          6.875      0          0         0.375                                     7.25 Orange                                        NJ         7050      Single Family                                 276000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 133440.99          847.9062906                360                           357                                           7.25      0          0         0.375                                    7.625 Hampton                                       GA         30228     Single Family                                 133442               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    183104               1144.4                360                           357                                          7.125      0          0         0.375                                      7.5 Palmdale                                      CA         93550     Single Family                                 183104               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    160000          1033.333333                360                           357                                          7.375      0          0         0.375                                     7.75 McDonough                                     GA         30253     PUD                                           160000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    132000               811.25                360                           357                                              7      0          0         0.375                                    7.375 Dallas                                        GA         30157     PUD                                           132000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    177800          1148.291667                360                           357                                          7.375      0          0         0.375                                     7.75 BUFORD                                        GA         30519     PUD                                           177800               20060201         79.98                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     81000             464.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Dearborn Heights                              MI         48125     Single Family                                  81000               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    176180          1119.477083                360                           357                                           7.25      0          0         0.375                                    7.625 MCDONOUGH                                     GA         30252     PUD                                           176180               20060201         80.00                    No MI                    1000321-0000062451             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    356000                 2225                360                           357                                          7.125      0          0         0.375                                      7.5 MCDONOUGH                                     GA         30252     PUD                                           356000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    189832          1206.224167                360                           357                                           7.25      0          0         0.375                                    7.625 COLLEGE PARK                                  GA         30349     PUD                                           189832               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    145440                  909                360                           357                                          7.125      0          0         0.375                                      7.5 LAWRENCEVILLE                                 GA         30043     PUD                                           145440               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    131200          888.3333333                360                           357                                           7.75      0          0         0.375                                    8.125 NORCROSS                                      GA         30093     Single Family                                 131200               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    136720          868.7416667                360                           359                                           7.25      0          0         0.375                                    7.625 Hollywood                                     FL         33025     Condominium                                   136720               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    132000                907.5                360                           358                                          7.875      0          0         0.375                                     8.25 Gilbert                                       AZ         85234     Single Family                                 132000               20060301         80.00                    No MI                    100137000000000000             2.75                20110201                      14.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    252000               1522.5                360                           359                                          6.875      0          0         0.375                                     7.25 Passaic                                       NJ         7055      2-4 Family                                    252000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     2.375               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    196000          1184.166667                360                           358                                          6.875      0          0         0.375                                     7.25 LAKEWOOD                                      CO         80232     Single Family                                 196000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    122400               624.75                360                           359                                           5.75      0          0         0.375                                    6.125 MIDVALE                                       UT         84047     Single Family                                 122400               20060401         80.00                    No MI                    100125000000000000             2.25                20090301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                 164874.45              1139.61                360                           359                                              7      0          0         0.375                                    7.375 DENVER                                        NC         28037     Single Family                                 165000               20060401         52.38                    No MI                    100247000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    248950           1400.34375                360                           359                                          6.375      0          0         0.375                                     6.75 Ellenwood                                     GA         30294     PUD                                           248950               20060401         65.00                    No MI                    100034000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 191864.49              1375.51                360                           359                                          7.375      0          0         0.375                                     7.75 Laconia                                       NH         3246      Condominium                                   192000               20060401         79.01                    No MI                    100010000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 354130.33              2447.75                360                           359                                              7      0          0         0.375                                    7.375 STEVENSON RANCH                               CA         91381     Condominium                                   354400               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    118800                  693                360                           359                                          6.625      0          0         0.375                                        7 FOUNTAIN                                      CO         80817     Single Family                                 118800               20060401         80.00                    No MI                    100125000000000000             2.25                20090301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    185000          1175.520833                360                           360                                           7.25      0          0         0.375                                    7.625 Albuquerque                                   NM         87112     2-4 Family                                    185000               20060501         64.69                    No MI                    100425000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                 383428.26              2684.98                360                           358                                          7.125      0          0         0.375                                      7.5 JERSEY CITY                                   NJ         7306      2-4 Family                                    384000               20060301         80.00                    No MI                    100247000000000000             4.75                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    302400               1921.5                360                           358                                           7.25      0          0         0.375                                    7.625 ELIZABETH                                     NJ         7201      2-4 Family                                    302400               20060301         70.00                    No MI                    100322000000000000             3.25                20110201                     12.625     4.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    628000          3859.583333                360                           358                                              7      0          0         0.375                                    7.375 Moorpark                                      CA         93021     Single Family                                 628000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.375     2.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    150500          830.8854167                360                           359                                           6.25      0          0         0.375                                    6.625 CO SPGS                                       CO         80922     Single Family                                 150500               20060401         77.18                    No MI                    100125000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    134000          823.5416667                360                           359                                              7      0          0         0.375                                    7.375 W JORDAN                                      UT         84088     Single Family                                 134000               20060401         80.00                    No MI                    010012500000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    189704          1225.171667                360                           359                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32835     Condominium                                   189704               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    165720            1087.5375                360                           357                                            7.5      0          0         0.375                                    7.875 CONYERS                                       GA         30012     PUD                                           165720               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    280000          1808.333333                360                           359                                          7.375      0          0         0.375                                     7.75 PISCATAWAY TOWNSHIP                           NJ         8854      Single Family                                 280000               20060401         80.00                    No MI                    100322000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 202349.72              1415.91                360                           359                                          7.125      0          0         0.375                                      7.5 LONG BRANCH                                   NJ         7740      Single Family                                 202500               20060401         75.00                    No MI                    100247000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    413000          2495.208333                360                           356                                          6.875      0          0         0.375                                     7.25 Plymouth                                      MA         2360      Single Family                                 413000               20060101         70.00                    No MI                    100061000000000000             2.25                20101201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    258400          1480.416667                360                           358                                            6.5      0          0         0.375                                    6.875 Romoland Area                                 CA         92585     Single Family                                 258400               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    337500            2320.3125                360                           359                                          7.875      0          0         0.375                                     8.25 Las Vegas                                     NV         89131     PUD                                           337500               20060401         75.00                    No MI                    010018500000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    229504          1410.493333                360                           358                                              7      0          0         0.375                                    7.375 Cambridge                                     MD         21613     PUD                                           229504               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    963750          5722.265625                360                           358                                           6.75      0          0         0.375                                    7.125 Las Vegas                                     NV         89135     PUD                                           963750               20060301         75.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    532000          3047.916667                360                           359                                            6.5      0          0         0.375                                    6.875 San Diego                                     CA         92127     PUD                                           532000               20060401         69.45                    No MI                    100034000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000          920.8333333                360                           357                                           7.75      0          0         0.375                                    8.125 UNION CITY                                    GA         30291     Single Family                                 136000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    136000          920.8333333                360                           357                                           7.75      0          0         0.375                                    8.125 UNION CITY                                    GA         30291     Single Family                                 136000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 147999.35           1032.91213                360                           359                                              8      0          0         0.375                                    8.375 MESA                                          AZ         85207     Single Family                                 148000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    446250          2556.640625                360                           359                                            6.5      0          0         0.375                                    6.875 IRVINE                                        CA         92602     Condominium                                   446250               20060401         79.99                    No MI                    100209000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    157114          1031.060625                360                           357                                            7.5      0          0         0.375                                    7.875 SNELLVILLE                                    GA         30039     PUD                                           157114               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    188792          1278.279167                360                           357                                           7.75      0          0         0.375                                    8.125 FAIRBURN                                      GA         30213     PUD                                           188792               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    152880                955.5                360                           357                                          7.125      0          0         0.375                                      7.5 LAWRENCEVILLE                                 GA         30043     Condominium                                   152880               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                   1500000             10156.25                360                           359                                           7.75      0          0         0.375                                    8.125 Portsmouth                                    RI         2871      Single Family                                1500000               20060401         71.43                    No MI                    10010260040051223-             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    141000             925.3125                360                           359                                            7.5      0          0         0.375                                    7.875 Fort Lauderdale                               FL         33311     Single Family                                 141000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    234000                 1365                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89108     Single Family                                 234000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    622500            4020.3125                360                           359                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89109     Condominium                                   622500               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 231808.33          1207.335052                360                           357                                          5.875      0          0         0.375                                     6.25 White Bear Township                           MN         55110     Single Family                                 232000               20060201         80.00                    No MI                    100061000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    112500            761.71875                360                           358                                           7.75      0          0         0.375                                    8.125 Westminster                                   CO         80030     Condominium                                   112500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    356000              2113.75                360                           359                                           6.75      0          0         0.375                                    7.125 Henderson                                     NV         89015     PUD                                           356000               20060401         80.00                    No MI                    010003400000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    105000             623.4375                360                           357                                           6.75      0          0         0.375                                    7.125 Jacksonville                                  FL         32216     Single Family                                 105000               20060201         62.87                    No MI                    100061000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    151550          1026.119792                360                           359                                           7.75      0          0         0.375                                    8.125 Chandler                                      AZ         85224     PUD                                           151550               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    228000              1448.75                360                           359                                           7.25      0          0         0.375                                    7.625 Hollywood                                     FL         33024     Single Family                                 228000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    388400          2508.416667                360                           359                                          7.375      0          0         0.375                                     7.75 Jersey City                                   NJ         7307      2-4 Family                                    388400               20060401         80.00                    No MI                    010023400000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    312264             2016.705                360                           359                                          7.375      0          0         0.375                                     7.75 PLAINFIELD                                    IL         60585     PUD                                           312264               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    207923          1277.860104                360                           360                                              7      0          0         0.375                                    7.375 NORTH LAS VEGAS                               NV         89084     Single Family                                 207923               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    288000                 1860                360                           359                                          7.375      0          0         0.375                                     7.75 GAITHERSBURG                                  MD         20878     PUD                                           288000               20060401         80.00                    No MI                    100128000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     76000          530.4166667                360                           359                                              8      0          0         0.375                                    8.375 Lincoln Park                                  MI         48146     Single Family                                  76000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    198800          1346.041667                360                           360                                           7.75      0          0         0.375                                    8.125 FRESNO                                        CA         93722     Single Family                                 198800               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    180000               1237.5                360                           359                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85008     Single Family                                 180000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112720          727.9833333                360                           359                                          7.375      0          0         0.375                                     7.75 St Petersburg                                 FL         33712     Single Family                                 112720               20060401         80.00                    No MI                                                   2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 283912.56              1921.61                360                           359                                          7.375      0          0         0.375                                     7.75 North Bergen                                  NJ         7047      Single Family                                 284000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.75     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
      GROUP I       G01                                 156297.69              1161.27                360                           359                                           7.75      0          0         0.375                                    8.125 SIMPSONVILLE                                  SC         29681     PUD                                           156400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 369104.91              2494.78                360                           356                                           6.75      0          0         0.375                                    7.125 Norton                                        MA         2766      Single Family                                 370300               20060101         70.00                    No MI                    100061000000000000             2.25                20101201                     13.125     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    137600          960.3333333                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30120     Single Family                                 137600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 120655.01               907.02                360                           359                                          7.875      0          0         0.375                                     8.25 HARRISONBURG                                  VA         22802     Single Family                                 120732               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     86800          605.7916667                360                           359                                              8      0          0         0.375                                    8.375 GILLSVILLE                                    GA         30543     Single Family                                  86800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    113600          792.8333333                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30121     Single Family                                 113600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112000          781.6666667                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30121     Single Family                                 112000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     98250             614.0625                360                           358                                          7.125      0          0         0.375                                      7.5 Cincinnati                                    OH         45213     2-4 Family                                     98250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    412720               2579.5                360                           358                                          7.125      0          0         0.375                                      7.5 CONYERS                                       GA         30094     Single Family                                 412720               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    100400          648.4166667                360                           358                                          7.375      0          0         0.375                                     7.75 LILBURN                                       GA         30047     Single Family                                 100400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    114400          798.4166667                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30121     Single Family                                 114400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    319920             2166.125                360                           359                                           7.75      0          0         0.375                                    8.125 HILTON HEAD ISLAND                            SC         29928     Condominium                                   319920               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  78799.82          484.2905604                360                           358                                              7      0          0         0.375                                    7.375 TEMPLE                                        GA         30179     Single Family                                  78800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    135920                849.5                360                           358                                          7.125      0          0         0.375                                      7.5 LOGANVILLE                                    GA         30052     PUD                                           135920               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188800          1258.666667                360                           358                                          7.625      0          0         0.375                                        8 DISTRICT HEIGHTS                              MD         20747     Single Family                                 188800               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    143600          957.3333333                360                           358                                          7.625      0          0         0.375                                        8 Grand Prairie                                 TX         75052     PUD                                           143600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108200               676.25                360                           358                                          7.125      0          0         0.375                                      7.5 MCKINNEY                                      TX         75093     Single Family                                 108200               20060301         80.00                    No MI                    100252000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 202873.82              1542.95                360                           359                                              8      0          0         0.375                                    8.375 Las Vegas                                     NV         89103     PUD                                           203000               20060401         70.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    424000               2782.5                360                           358                                            7.5      0          0         0.375                                    7.875 Los Angeles                                   CA         90044     2-4 Family                                    424000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    158600          925.1666667                360                           359                                          6.625      0          0         0.375                                        7 North Port                                    FL         34288     Single Family                                 158600               20060401         60.53                    No MI                    010041800000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    185200          1196.083333                360                           359                                          7.375      0          0         0.375                                     7.75 Colorado Springs                              CO         80907     Single Family                                 185200               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    157500             885.9375                360                           359                                          6.375      0          0         0.375                                     6.75 BRAWLEY                                       CA         92227     Single Family                                 157500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     77550                  517                360                           359                                          7.625      0          0         0.375                                        8 Lansing                                       MI         48911     2-4 Family                                     77550               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 182727.54          1161.081244                360                           358                                           7.25      0          0         0.375                                    7.625 MESA                                          AZ         85212     PUD                                           184000               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   94399.7          619.4980312                360                           359                                            7.5      0          0         0.375                                    7.875 Bear                                          DE         19701     Single Family                                  94400               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    255200          1727.916667                360                           359                                           7.75      0          0         0.375                                    8.125 Justin                                        TX         76247     PUD                                           255200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    165600              1052.25                360                           358                                           7.25      0          0         0.375                                    7.625 Meridian                                      ID         83642     Single Family                                 165600               20060301         74.97                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    136000                  935                360                           360                                          7.875      0          0         0.375                                     8.25 Port Saint Lucie                              FL         34952     Single Family                                 136000               20060501         80.00                    No MI                    100091000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G03                                   1000000                 6250                360                           359                                          7.125      0          0         0.375                                      7.5 Fayetteville                                  GA         30214     Single Family                                1000000               20060401         76.98                    No MI                    100034000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  88084.23               654.88                360                           358                                           7.75      0          0         0.375                                    8.125 HUNTSVILLE                                    AL         35811     2-4 Family                                     88200               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    400000          2458.333333                360                           359                                              7      0          0         0.375                                    7.375 Fontana                                       CA         92336     Single Family                                 400000               20060401         80.00                    No MI                    100291000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 167058.15          1044.113438                360                           357                                          7.125      0          0         0.375                                      7.5 ATLANTA                                       GA         30331     PUD                                           167480               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    150029          984.5653125                360                           357                                            7.5      0          0         0.375                                    7.875 Hampton                                       GA         30228     PUD                                           150029               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    204550          980.1354167                360                           357                                          5.375      0          0         0.375                                     5.75 LOGANVILLE                                    GA         30052     PUD                                           204550               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    220092             1375.575                360                           357                                          7.125      0          0         0.375                                      7.5 COVINGTON                                     GA         30016     PUD                                           220092               20060201         80.00                    No MI                    000000000013348024             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    160532          969.8808333                360                           357                                          6.875      0          0         0.375                                     7.25 COVINGTON                                     GA         30016     PUD                                           160532               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    224800          1522.083333                360                           359                                           7.75      0          0         0.375                                    8.125 Indianapolis                                  IN         46208     Single Family                                 224800               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    151992               949.95                360                           357                                          7.125      0          0         0.375                                      7.5 Loganville                                    GA         30052     PUD                                           151992               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    168000                 1085                360                           357                                          7.375      0          0         0.375                                     7.75 ATLANTA                                       GA         30315     Single Family                                 168000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    203200          1375.833333                360                           359                                           7.75      0          0         0.375                                    8.125 Indianapolis                                  IN         46208     Single Family                                 203200               20060401         80.00                    No MI                    010042500000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    102800          663.9166667                360                           360                                          7.375      0          0         0.375                                     7.75 AUSTIN                                        TX         78724     2-4 Family                                    102800               20060501         80.00                    No MI                    010019900000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                  98969.92               735.81                360                           358                                           7.75      0          0         0.375                                    8.125 ARLINGTON                                     TX         76017     2-4 Family                                     99100               20060301         79.98                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    840000               5512.5                360                           359                                            7.5      0          0         0.375                                    7.875 Phoenix                                       AZ         85048     Single Family                                 840000               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    310400                 2037                360                           360                                            7.5      0          0         0.375                                    7.875 Forest Lakes                                  AZ         85931     Single Family                                 310400               20060501         80.00                    No MI                    100101000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    102960                686.4                360                           359                                          7.625      0          0         0.375                                        8 COLORADO SPRINGS                              CO         80903     Single Family                                 102960               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120900            818.59375                360                           359                                           7.75      0          0         0.375                                    8.125 PHOENIX                                       AZ         85040     2-4 Family                                    120900               20060401         65.00                    No MI                    1002404-0602051362             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    308000          2149.583333                360                           359                                              8      0          0         0.375                                    8.375 ARLINGTON                                     VA         22204     Condominium                                   308000               20060401         80.00                    No MI                    1002894-0000003619             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  92799.05          618.6603333                360                           358                                          7.625      0          0         0.375                                        8 CHARLOTTE                                     NC         28208     Single Family                                  92800               20060301         80.00                    No MI                    100247000000000000             4.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    526100           3452.53125                360                           358                                            7.5      0          0         0.375                                    7.875 Dumfries                                      VA         22026     PUD                                           526100               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                     13.875     3.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    499840               2967.8                360                           359                                           6.75      0          0         0.375                                    7.125 FREDERICK                                     MD         21702     PUD                                           499840               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     13.125     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    249600                 1508                360                           358                                          6.875      0          0         0.375                                     7.25 Ft Washington                                 MD         20744     Single Family                                 249600               20060301         80.00                    No MI                    100062000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    612500           2871.09375                360                           359                                           5.25      0          0         0.375                                    5.625 (Sylmar area) Los Angeles                     CA         91342     Single Family                                 612500               20060401         64.47                    No MI                    100147000000000000             2.25                20090301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
     GROUP II       G01                                     57490          353.3239583                360                           359                                              7      0          0         0.375                                    7.375 Memphis                                       TN         38114     Single Family                                  57490               20060401         69.68                    No MI                    1002030-0013424510             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    150500            987.65625                360                           357                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80221     Single Family                                 150500               20060201         70.00                    No MI                    100256000000000000             4.75                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    164800          944.1666667                360                           359                                            6.5      0          0         0.375                                    6.875 North Port                                    FL         34288     Single Family                                 164800               20060401         64.63                    No MI                    1004182-0020060059             2.25                20110301                     11.875     4.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    137600          960.3333333                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30120     Single Family                                 137600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000          949.1666667                360                           359                                              8      0          0         0.375                                    8.375 CARTERSVILLE                                  GA         30120     Single Family                                 136000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    163200                 1105                360                           359                                           7.75      0          0         0.375                                    8.125 CARTERSVILLE                                  GA         30121     Single Family                                 163200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    230400                 1584                360                           359                                          7.875      0          0         0.375                                     8.25 North Las Vegas                               NV         89081     PUD                                           230400               20060401         80.00                    No MI                    1001949-2410601779             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    143100             983.8125                360                           359                                          7.875      0          0         0.375                                     8.25 Meridian                                      ID         83642     Single Family                                 143100               20060401         79.99                    No MI                    100022000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    513500            2888.4375                360                           359                                          6.375      0          0         0.375                                     6.75 CHANDLER                                      AZ         85225     Single Family                                 513500               20060401         79.99                    No MI                    100183000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 115420.51               837.46                360                           359                                            7.5      0          0         0.375                                    7.875 HEBER CITY                                    UT         84032     Townhouse                                     115500               20060401         75.00                    No MI                    100061000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    325050           1828.40625                360                           359                                          6.375      0          0         0.375                                     6.75 Oak Hill                                      VA         20171     Single Family                                 325050               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    167900          1119.333333                360                           359                                          7.625      0          0         0.375                                        8 LAS VEGAS                                     NV         89103     Single Family                                 167900               20060401         79.99                    No MI                    100183000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    198920          1284.691667                360                           359                                          7.375      0          0         0.375                                     7.75 Laveen                                        AZ         85339     PUD                                           198920               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    224000          1283.333333                360                           359                                            6.5      0          0         0.375                                    6.875 FERNLEY                                       NV         89408     Single Family                                 224000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    278368              1913.78                360                           360                                          7.875      0          0         0.375                                     8.25 ORLANDO                                       FL         32819     Condominium                                   278368               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                  90587.61               657.28                360                           359                                            7.5      0          0         0.375                                    7.875 Austin                                        TX         78757     Single Family                                  90650               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000            2389.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Waldorf                                       MD         20603     PUD                                           417000               20060301         78.15                    No MI                    100016000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     87200          554.0833333                360                           358                                           7.25      0          0         0.375                                    7.625 Orem                                          UT         84057     Condominium                                    87200               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    247920              1497.85                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89119     Single Family                                 247920               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      12.25     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224000          1563.333333                360                           359                                              8      0          0         0.375                                    8.375 San Bernardino                                CA         92404     Single Family                                 224000               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    485763          2732.416875                360                           359                                          6.375      0          0         0.375                                     6.75 ELK GROVE                                     CA         95624     Single Family                                 485763               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 144760.26               939.72                360                           359                                          6.375      0          0         0.375                                     6.75 Evanston                                      IL         60202     Condominium                                   144885               20060401         65.00                    No MI                    1001132-0013520432             2.375               20080301                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                  299912.5          1749.489583                360                           358                                          6.625      0          0         0.375                                        7 APOLLO BEACH                                  FL         33572     PUD                                           300000               20060301         80.00                    No MI                                                   2.25                20110201                         12       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 117453.31               893.84                360                           358                                              8      0          0         0.375                                    8.375 Overland Park                                 KS         66214     Single Family                                 117600               20060301         70.00                    No MI                    100239000000000000               5                 20110201                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    373500            2256.5625                360                           359                                          6.875      0          0         0.375                                     7.25 FORT MYERS                                    FL         33912     Condominium                                   373500               20060401         79.99                    No MI                    010009500000000000             2.25                20110301                      13.25     4.625               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    101689           699.111875                360                           359                                          7.875      0          0         0.375                                     8.25 Locust Grove                                  GA         30248     Single Family                                 101689               20060401         80.00                    No MI                    1001991-0511003288             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 351786.75              2706.58                360                           359                                          8.125      0          0         0.375                                      8.5 SOUTH GATE                                    CA         90280     Condominium                                   352000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    220400          1285.666667                360                           359                                          6.625      0          0         0.375                                        7 Montgomery Village                            MD         20886     PUD                                           220400               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  47220.64               359.13                360                           359                                              8      0          0         0.375                                    8.375 Monroe                                        NC         28110     Single Family                                  47250               20060401         90.00               United Guaranty               100425000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    204700          1428.635417                360                           359                                              8      0          0         0.375                                    8.375 Avondale                                      AZ         85323     PUD                                           204700               20060401         79.99                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    126000              826.875                360                           359                                            7.5      0          0         0.375                                    7.875 Fairburn                                      GA         30213     Single Family                                 126000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    253520              1742.95                360                           359                                          7.875      0          0         0.375                                     8.25 ANTHEM                                        AZ         85086     Single Family                                 253520               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    260620           1547.43125                360                           359                                           6.75      0          0         0.375                                    7.125 NOVI                                          MI         48377     Condominium                                   260620               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    357200             2120.875                360                           359                                           6.75      0          0         0.375                                    7.125 PALMDALE                                      CA         93552     Single Family                                 357200               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    311250           2139.84375                360                           359                                          7.875      0          0         0.375                                     8.25 Las Vegas                                     NV         89135     PUD                                           311250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    485500            3337.8125                360                           359                                          7.875      0          0         0.375                                     8.25 Houston                                       TX         77077     Single Family                                 485500               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  77201.98               587.16                360                           359                                              8      0          0         0.375                                    8.375 Saint Louis                                   MO         63116     Single Family                                  77250               20060401         75.00                    No MI                    100425000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    146250                  975                360                           359                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85017     Single Family                                 146250               20060401         75.00                    No MI                    100240000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    387300             2743.375                360                           359                                          8.125      0          0         0.375                                      8.5 PHOENIX                                       AZ         85085     PUD                                           387300               20060401         79.99                    No MI                    100199000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    183750                 1225                360                           359                                          7.625      0          0         0.375                                        8 Saint Paul                                    MN         55119     2-4 Family                                    183750               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    183750                 1225                360                           359                                          7.625      0          0         0.375                                        8 Saint Paul                                    MN         55119     2-4 Family                                    183750               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    183750                 1225                360                           359                                          7.625      0          0         0.375                                        8 Saint Paul                                    MN         55119     2-4 Family                                    183750               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    109200               705.25                360                           359                                          7.375      0          0         0.375                                     7.75 Glendale                                      AZ         85306     Single Family                                 109200               20060401         68.25                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    221150          1474.333333                360                           359                                          7.625      0          0         0.375                                        8 Lumberton                                     NJ         8048      Townhouse                                     221150               20060401         79.98                    No MI                    100028000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    184000               1552.5                360                           359                                           9.75      0          0         0.375                                   10.125 Clearwater                                    FL         33764     Single Family                                 184000               20060401         80.00                    No MI                    100432000000000000             2.75                20110301                     16.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    147591           953.191875                360                           359                                          7.375      0          0         0.375                                     7.75 Kissimmee                                     FL         34759     Single Family                                 147591               20060401         88.68            Mortgage Guaranty In             100035000000000000             2.25                20110301                      12.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    215400               1256.5                360                           359                                          6.625      0          0         0.375                                        7 Delano                                        CA         93215     Single Family                                 215400               20060401         79.99                    No MI                    100196000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    133875           808.828125                360                           359                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89101     Single Family                                 133875               20060401         75.00                    No MI                    100087000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    149100            854.21875                360                           359                                            6.5      0          0         0.375                                    6.875 Union                                         OH         45322     Single Family                                 149100               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    404000          2735.416667                360                           359                                           7.75      0          0         0.375                                    8.125 NEWARK                                        NJ         7083      2-4 Family                                    404000               20060401         80.00                    No MI                                                   2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    380000          2177.083333                360                           359                                            6.5      0          0         0.375                                    6.875 San Diego                                     CA         92139     Single Family                                 380000               20060401         80.00                    No MI                    100291000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     95200          614.8333333                360                           359                                          7.375      0          0         0.375                                     7.75 Riverdale                                     GA         30296     PUD                                            95200               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    199695          1206.490625                360                           358                                          6.875      0          0         0.375                                     7.25 Laveen                                        AZ         85339     Single Family                                 199695               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    180000               1162.5                360                           359                                          7.375      0          0         0.375                                     7.75 Johnstown                                     CO         80534     PUD                                           180000               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    152156          840.0279167                360                           359                                           6.25      0          0         0.375                                    6.625 Orange Park                                   FL         32003     Condominium                                   152156               20060401         79.58                    No MI                    100016000000000000             2.75                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    255000                 1700                360                           359                                          7.625      0          0         0.375                                        8 St Paul                                       MN         55101     2-4 Family                                    255000               20060401         75.00                    No MI                    100221000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    175063          930.0221875                360                           358                                              6      0          0         0.375                                    6.375 Canton                                        OH         44709     PUD                                           175063               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    169200             1145.625                360                           360                                           7.75      0          0         0.375                                    8.125 Davie                                         FL         33328     Condominium                                   169200               20060501         75.00                    No MI                    1002030-0013517560             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    227992          1258.705833                360                           359                                           6.25      0          0         0.375                                    6.625 Sheffield Village                             OH         44054     Single Family                                 227992               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    365620          2247.039583                360                           358                                              7      0          0         0.375                                    7.375 Greencastle                                   PA         17225     PUD                                           365620               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 114777.51               726.82                360                           358                                          6.125      0          0         0.375                                      6.5 Waxhaw                                        NC         28173     PUD                                           114990               20060301         53.49                    No MI                    100016000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    360000               2062.5                360                           358                                            6.5      0          0         0.375                                    6.875 Rancho Cucamonga                              CA         91739     Condominium                                   360000               20060301         80.00                    No MI                    001000160000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    110300          597.4583333                360                           358                                          6.125      0          0         0.375                                      6.5 Loveland                                      CO         80538     2-4 Family                                    110500               20060301         56.67                    No MI                    100016000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    476000          2776.666667                360                           359                                          6.625      0          0         0.375                                        7 SIMI VALLEY                                   CA         93065     Single Family                                 476000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    200000          1208.333333                360                           360                                          6.875      0          0         0.375                                     7.25 Carver                                        MA         2330      Single Family                                 200000               20060501         60.61                    No MI                    100238000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    156000                 1040                360                           359                                          7.625      0          0         0.375                                        8 Glen Burnie                                   MD         21061     Single Family                                 156000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 550839.44              4092.64                360                           359                                           7.75      0          0         0.375                                    8.125 LA HABRA                                      CA         90631     Single Family                                 551200               20060401         80.00                    No MI                    100067000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    760000          5066.666667                360                           359                                          7.625      0          0         0.375                                        8 LOS ANGELES                                   CA         90029     2-4 Family                                    760000               20060401         80.00                    No MI                    100147000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    106600             566.3125                360                           359                                              6      0          0         0.375                                    6.375 Charlottesville                               VA         22901     Condominium                                   106600               20060401         75.00                    No MI                    100031000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                 439621.17              2853.83                360                           359                                          6.375      0          0         0.375                                     6.75 Pompton Plains                                NJ         7444      Single Family                                 440000               20060401         80.00                    No MI                    100158000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    124000          826.6666667                360                           359                                          7.625      0          0         0.375                                        8 ATLANTA                                       GA         30315     Single Family                                 124000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    268000          1786.666667                360                           359                                          7.625      0          0         0.375                                        8 CHANDLER                                      AZ         85249     PUD                                           268000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    558400          3897.166667                360                           359                                              8      0          0         0.375                                    8.375 DESERT HILLS                                  AZ         85086     Single Family                                 558400               20060401         80.00                    No MI                    100420000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    196000                 1225                360                           359                                          7.125      0          0         0.375                                      7.5 GUADALUPE                                     AZ         85283     Single Family                                 196000               20060401         80.00                    No MI                    100420000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    161600                 1010                360                           360                                          7.125      0          0         0.375                                      7.5 GILLETTE                                      WY         82718     Single Family                                 161600               20060501         80.00                    No MI                    001000610000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                 207142.76              1460.16                360                           359                                           7.75      0          0         0.375                                    8.125 Pleasantville                                 NJ         8232      Single Family                                 207200               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
     GROUP II       G02                                    280000                 1750                360                           359                                          7.125      0          0         0.375                                      7.5 Passaic                                       NJ         7055      2-4 Family                                    280000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    249790          1431.088542                360                           359                                            6.5      0          0         0.375                                    6.875 APPLE VALLEY                                  CA         92308     Single Family                                 249790               20060401         64.92                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    408000                 2805                360                           360                                          7.875      0          0         0.375                                     8.25 RANCHO CORDOVA                                CA         95742     PUD                                           408000               20060501         80.00                    No MI                    010005700000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    231709          1399.908542                360                           359                                          6.875      0          0         0.375                                     7.25 ORLANDO                                       FL         32828     PUD                                           231709               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    204452          1299.122083                360                           359                                           7.25      0          0         0.375                                    7.625 WESLEY CHAPEL                                 FL         33544     PUD                                           204452               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    348000               2102.5                360                           359                                          6.875      0          0         0.375                                     7.25 SURPRISE                                      AZ         85379     Single Family                                 348000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                  149854.2               911.42                360                           359                                           5.75      0          0         0.375                                    6.125 Tallahassee                                   FL         32317     PUD                                           150000               20060401         60.36                    No MI                    100264000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 241420.69              1689.31                360                           359                                          7.125      0          0         0.375                                      7.5 Plainfield                                    NJ         7060      Single Family                                 241600               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    141400          824.8333333                360                           360                                          6.625      0          0         0.375                                        7 QUEEN CREEK                                   AZ         85242     PUD                                           141400               20060501         80.00                    No MI                    100071000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G03                                    630000             3871.875                360                           359                                              7      0          0         0.375                                    7.375 Doral                                         FL         33178     PUD                                           630000               20060401         70.00                    No MI                    100234000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    399200                 2495                360                           359                                          7.125      0          0         0.375                                      7.5 Kearny                                        NJ         7032      2-4 Family                                    399200               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    106600             566.3125                360                           359                                              6      0          0         0.375                                    6.375 CHARLOTTESVILLE                               VA         22901     Condominium                                   106600               20060401         75.00                    No MI                    100031000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    228000                 1425                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33144     Single Family                                 228000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    209250           1264.21875                360                           359                                          6.875      0          0         0.375                                     7.25 Chandler                                      AZ         85224     Single Family                                 209250               20060401         75.00                    No MI                    100189000000000000             2.375               20080301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    359000          2318.541667                360                           354                                          7.375      0          0         0.375                                     7.75 Jersey City                                   NJ         7306      Single Family                                 359000               20051101         79.78                    No MI                    100070000000000000             3.375               20071001                      12.75       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20351001           AFL2
     GROUP II       G01                                    185500          1178.697917                360                           359                                           7.25      0          0         0.375                                    7.625 Denver                                        CO         80211     Single Family                                 185500               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                     12.625       3                 2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    288000                 1860                360                           359                                          7.375      0          0         0.375                                     7.75 Palmdale                                      CA         93550     Single Family                                 288000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    328000          2220.833333                360                           359                                           7.75      0          0         0.375                                    8.125 Brentwood                                     TN         37027     PUD                                           328000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 113527.56               853.44                360                           359                                          7.875      0          0         0.375                                     8.25 DONELSON                                      TN         37214     Single Family                                 113600               20060401         78.89                    No MI                    100331000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    312000               1917.5                360                           359                                              7      0          0         0.375                                    7.375 Cathedral City                                CA         92234     Single Family                                 312000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     65200          421.0833333                360                           359                                          7.375      0          0         0.375                                     7.75 Lansing                                       MI         48911     2-4 Family                                     65200               20060401         72.23                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   50879.8           349.798625                360                           359                                          7.875      0          0         0.375                                     8.25 BIDWELL                                       OH         45614     Single Family                                  50880               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    271830          1387.465625                360                           358                                           5.75      0          0         0.375                                    6.125 HENDERSON                                     NV         89015     Single Family                                 271830               20060301         68.50                    No MI                    100063000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     70400                  484                360                           359                                          7.875      0          0         0.375                                     8.25 Detroit                                       MI         48213     Single Family                                  70400               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    115500            709.84375                360                           359                                              7      0          0         0.375                                    7.375 BULLHEAD CITY                                 AZ         86442     Single Family                                 115500               20060401         70.00                    No MI                    100059000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  72743.21               496.62                360                           359                                          6.875      0          0         0.375                                     7.25 Wiggins                                       CO         80654     Single Family                                  72800               20060401         80.00                    No MI                    100226000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    220631           1378.94375                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33175     Single Family                                 220631               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    111200          718.1666667                360                           358                                          7.375      0          0         0.375                                     7.75 Richardson                                    TX         75081     Single Family                                 111200               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1106250            7835.9375                360                           359                                          8.125      0          0         0.375                                      8.5 Las Vegas                                     NV         89146     Single Family                                1106250               20060401         75.00                    No MI                    100195000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    246400          1488.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89123     PUD                                           246400               20060401         80.00                    No MI                    1001949-2410601417             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    144750           919.765625                360                           359                                           7.25      0          0         0.375                                    7.625 Denver                                        CO         80209     Single Family                                 144750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    274800               1488.5                360                           359                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89109     Condominium                                   275000               20060401         38.19                    No MI                    1000960-0006021302             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    259000            1537.8125                360                           360                                           6.75      0          0         0.375                                    7.125 SACRAMENTO                                    CA         95816     Single Family                                 259000               20060501         70.00                    No MI                    100152000000000000             2.25                20090401                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360401           AFL2
      GROUP I       G01                                    468000                 3120                360                           359                                          7.625      0          0         0.375                                        8 COHASSET                                      MA         2025      Single Family                                 468000               20060401         80.00                    No MI                                                   2.25                20110301                         14     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 194663.27              1264.77                360                           358                                          6.375      0          0         0.375                                     6.75 West Yarmouth                                 MA         2673      Single Family                                 195000               20060301         66.10                    No MI                    100061000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    130500             734.0625                360                           358                                          6.375      0          0         0.375                                     6.75 Minneapolis                                   MN         55427     Condominium                                   130500               20060301         90.00            Mortgage Guaranty In             100061000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    220000          1352.083333                360                           359                                              7      0          0         0.375                                    7.375 Taunton                                       MA         2780      Condominium                                   220000               20060401         80.00                    No MI                                                   2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    194900          1258.729167                360                           359                                          7.375      0          0         0.375                                     7.75 Denver                                        CO         80220     2-4 Family                                    194900               20060401         74.99                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    145312          983.8833333                360                           358                                           7.75      0          0         0.375                                    8.125 Douglasville                                  GA         30135     PUD                                           145312               20060301         75.00                    No MI                    100099000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    196000          1122.916667                360                           359                                            6.5      0          0         0.375                                    6.875 HIGHLANDS RANCH                               CO         80130     PUD                                           196000               20060401         80.00                    No MI                    100047000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 195919.92              1182.58                360                           359                                          6.375      0          0         0.375                                     6.75 DOWNEY                                        CA         90240     Condominium                                   196000               20060401         50.26                    No MI                    100311000000000000             2.25                20110301                      11.75     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360301           AFL2
      GROUP I       G01                                    103000          697.3958333                360                           358                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77031     PUD                                           103000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    205917          1179.732813                360                           359                                            6.5      0          0         0.375                                    6.875 ELK RIVER                                     MN         55330     Single Family                                 205917               20060401         80.00                    No MI                    100177000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    114800          729.4583333                360                           359                                           7.25      0          0         0.375                                    7.625 Wilmington                                    DE         19805     Single Family                                 114800               20060401         80.00                    No MI                    100126000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    400000                 2375                360                           356                                           6.75      0          0         0.375                                    7.125 WAUNAKEE                                      WI         53597     Single Family                                 400000               20060101         69.57                    No MI                    100221000000000000             2.25                20101201                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    253600                 1585                360                           359                                          7.125      0          0         0.375                                      7.5 Stroselle                                     NJ         7203      Single Family                                 253600               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    108500          734.6354167                360                           359                                           7.75      0          0         0.375                                    8.125 BOYNTON BEACH                                 FL         33435     Single Family                                 108500               20060401         70.00                    No MI                    100059000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1042500           6841.40625                360                           359                                            7.5      0          0         0.375                                    7.875 Longwood                                      FL         32779     PUD                                          1042500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  175881.9              1291.43                360                           359                                          7.625      0          0         0.375                                        8 PARKVILLE                                     MD         21234     Single Family                                 176000               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                         14     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    243700          1396.197917                360                           359                                            6.5      0          0         0.375                                    6.875 LAUREL                                        MD         20707     Single Family                                 243700               20060401         64.99                    No MI                    100293000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     52800                  363                360                           359                                          7.875      0          0         0.375                                     8.25 South Bend                                    IN         46628     Single Family                                  52800               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    144000                  810                360                           358                                          6.375      0          0         0.375                                     6.75 Norcross                                      GA         30093     2-4 Family                                    144000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    156800          1110.666667                360                           359                                          8.125      0          0         0.375                                      8.5 THORNTON                                      CO         80229     PUD                                           156800               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 128603.38               889.59                360                           358                                              7      0          0         0.375                                    7.375 Mesa                                          AZ         85201     Condominium                                   128800               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    470000              2643.75                360                           358                                          6.375      0          0         0.375                                     6.75 San Diego                                     CA         92105     2-4 Family                                    470000               20060301         62.67                    No MI                    100099000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    631272            4142.7225                360                           359                                            7.5      0          0         0.375                                    7.875 RANCHO CUCAMONGA                              CA         91739     Single Family                                 631272               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    252000              1496.25                360                           358                                           6.75      0          0         0.375                                    7.125 San Jacinto                                   CA         92583     Single Family                                 252000               20060301         78.50                    No MI                    100099000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    188000          1077.083333                360                           359                                            6.5      0          0         0.375                                    6.875 QUEEN CREEK                                   AZ         85242     PUD                                           188000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    143200                984.5                360                           360                                          7.875      0          0         0.375                                     8.25 PHOENIX                                       AZ         85033     Single Family                                 143200               20060501         80.00                    No MI                    100414000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                  54324.87               394.44                360                           358                                            7.5      0          0         0.375                                    7.875 Raleigh                                       NC         27610     Single Family                                  54400               20060301         80.00                    No MI                    010098900000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    204250          1255.286458                360                           359                                              7      0          0         0.375                                    7.375 MARICOPA                                      AZ         85239     PUD                                           204250               20060401         75.00                    No MI                    010041400000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 122047.99          737.3732729                360                           358                                          6.875      0          0         0.375                                     7.25 DENTON                                        TX         76226     PUD                                           122048               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    228000              1401.25                360                           359                                              7      0          0         0.375                                    7.375 Hanover Park                                  IL         60133     Single Family                                 228000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    319900             1999.375                360                           359                                          7.125      0          0         0.375                                      7.5 PEORIA                                        AZ         85383     PUD                                           319900               20060401         79.99                    No MI                    100047000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    576000                 3840                360                           359                                          7.625      0          0         0.375                                        8 Woodland Hills                                CA         91367     Single Family                                 576000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    135200          957.6666667                360                           359                                          8.125      0          0         0.375                                      8.5 NAMPA                                         ID         83687     PUD                                           135200               20060401         80.00                    No MI                    100194000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 395734.29              2905.71                360                           359                                          7.625      0          0         0.375                                        8 EVERETT                                       MA         2149      2-4 Family                                    396000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                         14     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    208000          1278.333333                360                           359                                              7      0          0         0.375                                    7.375 MODESTO                                       CA         95356     PUD                                           208000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    226552          1392.350833                360                           359                                              7      0          0         0.375                                    7.375 Birmingham                                    AL         35226     Single Family                                 226552               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    321600                 1809                360                           359                                          6.375      0          0         0.375                                     6.75 WASHINGTON                                    DC         20011     Single Family                                 321600               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    136000               793.33                360                           359                                          6.625      0          0         0.375                                        7 MINNEAPOLIS                                   MN         55421     Single Family                                 136000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     91700          563.5729167                360                           359                                              7      0          0         0.375                                    7.375 Indianapolis                                  IN         46228     PUD                                            91700               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    110000          779.1666667                360                           359                                          8.125      0          0         0.375                                      8.5 BOISE                                         ID         83713     Single Family                                 110000               20060401         80.00                    No MI                    010060800000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    133500             806.5625                360                           359                                          6.875      0          0         0.375                                     7.25 meridian                                      ID         83642     PUD                                           133500               20060401         75.00                    No MI                    100422000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    131250            847.65625                360                           359                                          7.375      0          0         0.375                                     7.75 Atlanta                                       GA         30331     Single Family                                 131250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     2.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  52459.05               358.14                360                           359                                          6.875      0          0         0.375                                     7.25 VICTOR                                        CO         80860     Single Family                                  52500               20060401         70.00                    No MI                    100199000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    148000          909.5833333                360                           359                                              7      0          0         0.375                                    7.375 Brooklet                                      GA         30415     Single Family                                 148000               20060401         78.31                    No MI                    100229000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    110000          733.3333333                360                           360                                          7.625      0          0         0.375                                        8 leesville                                     SC         29070     Single Family                                 110000               20060501         62.86                    No MI                    100432000000000000             2.25                20110401                         14     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                   1117500           7799.21875                360                           359                                              8      0          0         0.375                                    8.375 SANDY                                         UT         84092     Single Family                                1117500               20060401         75.76                    No MI                    010019900000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    151200                  756                360                           359                                          5.625      0          0         0.375                                        6 CHANDLER                                      AZ         85226     PUD                                           151200               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    174400                 1090                360                           359                                          7.125      0          0         0.375                                      7.5 Charleston                                    SC         29414     PUD                                           174400               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    318750          1892.578125                360                           359                                           6.75      0          0         0.375                                    7.125 Manassas                                      VA         22150     Single Family                                 318750               20060401         75.00                    No MI                    100213000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    184000                 1265                360                           359                                          7.875      0          0         0.375                                     8.25 Minneapolis                                   MN         55044     Single Family                                 184000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    192000                 1100                360                           359                                            6.5      0          0         0.375                                    6.875 WASCO                                         CA         93280     Single Family                                 192000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1000000               6562.5                360                           359                                            7.5      0          0         0.375                                    7.875 GLENDALE                                      CA         91207     Single Family                                1000000               20060401         74.07                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    134400                  686                360                           358                                           5.75      0          0         0.375                                    6.125 VIRGINIA BEACH                                VA         23464     PUD                                           134400               20060301         80.00                    No MI                    100126000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 279816.83                 2079                360                           359                                           7.75      0          0         0.375                                    8.125 CHICAGO                                       IL         60651     2-4 Family                                    280000               20060401         79.19                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    992000          5683.333333                360                           359                                            6.5      0          0         0.375                                    6.875 Parker                                        CO         80138     Single Family                                 992000               20060401         79.36                    No MI                    100095000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    104000          639.1666667                360                           359                                              7      0          0         0.375                                    7.375 LAYTON                                        UT         84041     Single Family                                 104000               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 358344.48            2090.3428                360                           359                                          6.625      0          0         0.375                                        7 LINCOLN                                       CA         95648     Single Family                                 358678               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    347372          1881.598333                360                           359                                          6.125      0          0         0.375                                      6.5 BROOMFIELD                                    CO         80020     PUD                                           347372               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     94400          668.6666667                360                           360                                          8.125      0          0         0.375                                      8.5 HAINES CITY                                   FL         33844     2-4 Family                                     94400               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                       13.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    130800              749.375                360                           359                                            6.5      0          0         0.375                                    6.875 ACWORTH                                       GA         30101     Single Family                                 130800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    209992          1465.569167                360                           359                                              8      0          0         0.375                                    8.375 EWING                                         NJ         8618      Condominium                                   209992               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     90400          574.4166667                360                           359                                           7.25      0          0         0.375                                    7.625 ADAIRSVILLE                                   GA         30103     Single Family                                  90400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    180000              1181.25                360                           359                                            7.5      0          0         0.375                                    7.875 DECATUR                                       GA         30032     Single Family                                 180000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    144000                  945                360                           359                                            7.5      0          0         0.375                                    7.875 Baltimore                                     MD         21224     Single Family                                 144000               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    177600               1091.5                360                           359                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85024     Condominium                                   177600               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    326400                 2074                360                           357                                           7.25      0          0         0.375                                    7.625 BERKELEY                                      CA         94710     Single Family                                 326400               20060201         80.00                    No MI                    100146000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    446250                 2975                360                           357                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95825     2-4 Family                                    446250               20060201         75.00                    No MI                    100146000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    446250                 2975                360                           357                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95825     2-4 Family                                    446250               20060201         75.00                    No MI                    100146000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    446250                 2975                360                           357                                          7.625      0          0         0.375                                        8 SACRAMENTO                                    CA         95825     2-4 Family                                    446250               20060201         75.00                    No MI                    100146000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    561160          3624.158333                360                           356                                          7.375      0          0         0.375                                     7.75 LINCOLN                                       CA         95648     Single Family                                 561160               20060101         80.00                    No MI                    100146000000000000             2.25                20101201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                 456924.17              3280.45                360                           357                                          7.375      0          0         0.375                                     7.75 ROSEVILLE                                     CA         95678     Single Family                                 457900               20060201         80.00                    No MI                    100146000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    336000                 1960                360                           360                                          6.625      0          0         0.375                                        7 Lynn                                          MA         1905      2-4 Family                                    336000               20060501         80.00                    No MI                    100210000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                 129882.48               821.69                360                           359                                          6.125      0          0         0.375                                      6.5 DAYTONA BEACH                                 FL         32114     Townhouse                                     130000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    336000                 2170                360                           357                                          7.375      0          0         0.375                                     7.75 ANTIOCH                                       CA         94509     Single Family                                 336000               20060201         80.00                    No MI                    100146000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    145520               873.12                360                           354                                          6.825      0          0         0.375                                      7.2 PEORIA                                        AZ         85345     Single Family                                 145520               20051101         80.00                    No MI                    100199000000000000             2.25                20081001                       13.2     1.875               1             First Lien         N            Y           36         Prepay            360              36          N           20351001           AFL2
     GROUP II       G01                                    212000              1258.75                360                           359                                           6.75      0          0         0.375                                    7.125 Minneapolis                                   MN         55423     Single Family                                 212000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    280000          1895.833333                360                           358                                           7.75      0          0         0.375                                    8.125 MOUNT SHASTA                                  CA         96067     Single Family                                 280000               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Townhouse                                      78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Townhouse                                      78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 121999.99          749.7916052                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89102     Condominium                                   122000               20060201         80.00                    No MI                    010014600000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    512000          3146.666667                360                           358                                              7      0          0         0.375                                    7.375 Edgewater                                     MD         21037     Single Family                                 512000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    217500           1382.03125                360                           358                                           7.25      0          0         0.375                                    7.625 MADERA                                        CA         93638     Single Family                                 217500               20060301         75.00                    No MI                    100146000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Townhouse                                      78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    173210          1100.605208                360                           358                                           7.25      0          0         0.375                                    7.625 MADERA                                        CA         93638     Single Family                                 173210               20060301         75.00                    No MI                    100146000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  77868.58                512.4                360                           358                                            6.5      0          0         0.375                                    6.875 Springville                                   UT         84663     Single Family                                  78000               20060301         60.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    269500          1572.083333                360                           358                                          6.625      0          0         0.375                                        7 ANTIOCH                                       CA         94509     Single Family                                 269500               20060301         70.00                    No MI                    100146000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    268354          1705.166042                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89109     Condominium                                   268354               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    544700          3290.895833                360                           358                                          6.875      0          0         0.375                                     7.25 SALINAS                                       CA         93905     Single Family                                 544700               20060301         80.00                    No MI                    100067000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    260800          1765.833333                360                           358                                           7.75      0          0         0.375                                    8.125 Los Angeles                                   CA         91304     Condominium                                   260800               20060301         80.00                    No MI                    1000866-0021101650             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    291200          1607.666667                360                           358                                           6.25      0          0         0.375                                    6.625 HAYWARD                                       CA         94545     PUD                                           291200               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 167743.55              1160.33                360                           358                                              7      0          0         0.375                                    7.375 EUREKA                                        CA         95501     Single Family                                 168000               20060301         75.00                    No MI                    100146000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    146250              853.125                360                           358                                          6.625      0          0         0.375                                        7 TAMPA                                         FL         33619     2-4 Family                                    146250               20060301         75.00                    No MI                    100146000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    250717          1593.097604                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89109     Condominium                                   250717               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                   1300000          7989.583333                360                           359                                              7      0          0         0.375                                    7.375 San Jose                                      CA         95138     Single Family                                1300000               20060401         65.00                    No MI                    100311000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    148200             849.0625                360                           358                                            6.5      0          0         0.375                                    6.875 Fort Worth                                    TX         76120     Single Family                                 148200               20060301         95.00               United Guaranty               100099000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1500000                 9375                360                           358                                          7.125      0          0         0.375                                      7.5 Pacific Paisades                              CA         90272     Single Family                                1500000               20060301         58.82                    No MI                    100087000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    825000            5242.1875                360                           359                                           7.25      0          0         0.375                                    7.625 Coral Gables                                  FL         33146     Single Family                                 825000               20060401         75.00                    No MI                    1002030-0013421946             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    164800          1047.166667                360                           358                                           7.25      0          0         0.375                                    7.625 BAKERSFIELD                                   CA         93307     Single Family                                 164800               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    408000                 2295                360                           359                                          6.375      0          0         0.375                                     6.75 MANASSAS                                      VA         20110     PUD                                           408000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    735000            4823.4375                360                           359                                            7.5      0          0         0.375                                    7.875 Minnetonka                                    MN         55305     Single Family                                 735000               20060401         69.67                    No MI                    100203000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    375000            1835.9375                360                           359                                            5.5      0          0         0.375                                    5.875 PEORIA                                        AZ         85383     PUD                                           375000               20060401         62.50                    No MI                    100071000000000000             2.25                20090301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G03                                   1050000             6015.625                360                           359                                            6.5      0          0         0.375                                    6.875 Parker                                        CO         80134     Single Family                                1050000               20060401         70.00                    No MI                    100095000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    130400          828.5833333                360                           359                                           7.25      0          0         0.375                                    7.625 Fort Myers                                    FL         33905     Single Family                                 130400               20060401         80.00                    No MI                    100203000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    322075          1744.572917                360                           358                                          6.125      0          0         0.375                                      6.5 MIAMI                                         FL         33132     Condominium                                   322075               20060301         65.00                    No MI                    100087000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    254400               1669.5                360                           358                                            7.5      0          0         0.375                                    7.875 Surprise                                      AZ         85388     PUD                                           254400               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    259995          1760.382813                360                           358                                           7.75      0          0         0.375                                    8.125 West Palm Beach                               FL         33401     Condominium                                   260000               20060301         89.99                     PMI                                                    2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     92800                  638                360                           359                                          7.875      0          0         0.375                                     8.25 Gilcrest                                      CO         80623     Single Family                                  92800               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    139772          888.1345833                360                           358                                           7.25      0          0         0.375                                    7.625 ATLANTA                                       GA         30349     PUD                                           139772               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    161600                 1010                360                           358                                          7.125      0          0         0.375                                      7.5 PALM BAY                                      FL         32907     Single Family                                 161600               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    105000             645.3125                360                           358                                              7      0          0         0.375                                    7.375 POWDER SPRINGS                                GA         30127     Single Family                                 105000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     95250           625.078125                360                           358                                            7.5      0          0         0.375                                    7.875 ATLANTA                                       GA         30331     Single Family                                  95250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1329000            7060.3125                360                           358                                              6      0          0         0.375                                    6.375 ATLANTA                                       GA         30305     Single Family                                1329000               20060301         61.39                    No MI                    100185000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    287200          1765.083333                360                           359                                              7      0          0         0.375                                    7.375 SHELBYVILLE                                   KY         40065     Single Family                                 287200               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    111200                625.5                360                           358                                          6.375      0          0         0.375                                     6.75 Hampton                                       GA         30228     PUD                                           111200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    504300           3204.40625                360                           358                                           7.25      0          0         0.375                                    7.625 BRANDYWINE                                    MD         20613     PUD                                           504300               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  54102.77               369.36                360                           359                                          6.875      0          0         0.375                                     7.25 Plant City                                    FL         33563     Single Family                                  54145               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  80688.42               585.86                360                           358                                            7.5      0          0         0.375                                    7.875 FORT WORTH                                    TX         76140     2-4 Family                                     80800               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    172000              1128.75                360                           358                                            7.5      0          0         0.375                                    7.875 MIAMI                                         FL         33032     Single Family                                 172000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    150050          922.1822917                360                           358                                              7      0          0         0.375                                    7.375 BUCKEYE                                       AZ         85326     Single Family                                 150050               20060301         74.99                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    187500           1074.21875                360                           358                                            6.5      0          0         0.375                                    6.875 RENO                                          NV         89502     Single Family                                 187500               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    138750           910.546875                360                           359                                            7.5      0          0         0.375                                    7.875 Tempe                                         AZ         85282     Condominium                                   138750               20060401         75.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    164000                922.5                360                           358                                          6.375      0          0         0.375                                     6.75 Savannah                                      GA         31410     Single Family                                 164000               20060301         80.00                    No MI                    100264000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 142899.07              1024.47                360                           359                                          7.375      0          0         0.375                                     7.75 Navarre                                       FL         32566     Single Family                                 143000               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    218900          1390.927083                360                           359                                           7.25      0          0         0.375                                    7.625 Orlando                                       FL         32829     PUD                                           218900               20060401         79.99                    No MI                    100429000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    182000          1232.291667                360                           359                                           7.75      0          0         0.375                                    8.125 Tempe                                         AZ         85282     PUD                                           182000               20060401         70.00                    No MI                    100101000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1207500           8427.34375                360                           359                                              8      0          0         0.375                                    8.375 Miami Beach                                   FL         33139     Condominium                                  1207500               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000            2562.8125                360                           359                                              7      0          0         0.375                                    7.375 Sylmar                                        CA         91342     Single Family                                 417000               20060401         77.22                    No MI                    1000960-0001600725             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    327200          2181.333333                360                           359                                          7.625      0          0         0.375                                        8 Pittsburg                                     CA         94565     Single Family                                 327200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    217518            1359.4875                360                           359                                          7.125      0          0         0.375                                      7.5 Calexico                                      CA         92231     Single Family                                 217518               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    146250          1020.703125                360                           360                                              8      0          0         0.375                                    8.375 Phoenix                                       AZ         85019     Single Family                                 146250               20060501         75.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    336000                 2100                360                           359                                          7.125      0          0         0.375                                      7.5 Riverside                                     CA         92509     Single Family                                 336000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    166968             1147.905                360                           359                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85004     2-4 Family                                    166968               20060401         70.00                    No MI                    100414000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  87289.71               663.88                360                           359                                              8      0          0         0.375                                    8.375 San Antonio                                   TX         78244     PUD                                            87344               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    176200          1064.541667                360                           359                                          6.875      0          0         0.375                                     7.25 BUCKEYE                                       AZ         85326     PUD                                           176200               20060401         79.98                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    158250             989.0625                360                           359                                          7.125      0          0         0.375                                      7.5 DENVER                                        CO         80233     Single Family                                 158250               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     50850           301.921875                360                           358                                           6.75      0          0         0.375                                    7.125 Garland                                       TX         75040     Single Family                                  50850               20060301         64.94                    No MI                    100185000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    104000          671.6666667                360                           358                                          7.375      0          0         0.375                                     7.75 DEARBORN                                      MI         48124     Single Family                                 104000               20060301         80.00                    No MI                    1000608-0601003555             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    221650          1269.869792                360                           359                                            6.5      0          0         0.375                                    6.875 FT WASHINGTON                                 MD         20744     Single Family                                 221650               20060401         65.00                    No MI                    100293000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    175920                952.9                360                           359                                          6.125      0          0         0.375                                      6.5 Newark                                        DE         19711     Single Family                                 175920               20060401         80.00                    No MI                    10007650000091498-             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    155250                 1035                360                           359                                          7.625      0          0         0.375                                        8 Kirkwood                                      MO         63122     Single Family                                 155250               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    232000               1522.5                360                           358                                            7.5      0          0         0.375                                    7.875 Fresno                                        CA         93702     2-4 Family                                    232000               20060301         78.64                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 244999.99          1582.291602                360                           358                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89101     2-4 Family                                    245000               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    325000          1794.270833                360                           358                                           6.25      0          0         0.375                                    6.625 Brentwood                                     CA         94513     2-4 Family                                    325000               20060301         57.02                    No MI                    100034000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    439200                 2745                360                           358                                          7.125      0          0         0.375                                      7.5 Los Angeles                                   CA         90065     Single Family                                 439200               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    162000               843.75                360                           358                                          5.875      0          0         0.375                                     6.25 Apopka                                        FL         32703     PUD                                           162000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  207999.1           1408.32724                360                           358                                           7.75      0          0         0.375                                    8.125 Brick                                         NJ         8723      Single Family                                 208000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    130400          801.4166667                360                           358                                              7      0          0         0.375                                    7.375 Suwanee                                       GA         30024     2-4 Family                                    130400               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  54908.18          337.4565229                360                           358                                              7      0          0         0.375                                    7.375 College Park                                  GA         30349     Single Family                                  54950               20060301         68.69                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     92400              529.375                360                           358                                            6.5      0          0         0.375                                    6.875 Brunswick                                     GA         31520     Condominium                                    92400               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    144000                  780                360                           359                                          6.125      0          0         0.375                                      6.5 Denver                                        CO         80205     Condominium                                   144000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    715000             4021.875                360                           358                                          6.375      0          0         0.375                                     6.75 Huntington Beach                              CA         92647     2-4 Family                                    715000               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     95920          609.4916667                360                           358                                           7.25      0          0         0.375                                    7.625 Atlanta                                       GA         30331     Condominium                                    95920               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    292000          1885.833333                360                           358                                          7.375      0          0         0.375                                     7.75 Columbia Heights                              MN         55421     2-4 Family                                    292000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    106400          620.6666667                360                           358                                          6.625      0          0         0.375                                        7 Wheat Ridge                                   CO         80033     Condominium                                   106400               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    458377          2673.865833                360                           358                                          6.625      0          0         0.375                                        7 Corona                                        CA         92883     Single Family                                 458377               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 246962.26          1286.261771                360                           357                                          5.875      0          0         0.375                                     6.25 Mesa                                          AZ         85204     2-4 Family                                    247000               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1000000               5937.5                360                           358                                           6.75      0          0         0.375                                    7.125 Miami                                         FL         33156     Single Family                                1000000               20060301         77.82                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    118450          752.6510417                360                           358                                           7.25      0          0         0.375                                    7.625 Spring                                        TX         77373     PUD                                           118450               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    101600          624.4166667                360                           359                                              7      0          0         0.375                                    7.375 Evanston                                      IL         60202     Condominium                                   101600               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    544800              3348.25                360                           358                                              7      0          0         0.375                                    7.375 North Hills                                   CA         91343     Single Family                                 544800               20060301         80.00                    No MI                    1000342-0000549760             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    380000          2177.083333                360                           357                                            6.5      0          0         0.375                                    6.875 Sun Valley                                    CA         91352     Single Family                                 380000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    281492             1759.325                360                           358                                          7.125      0          0         0.375                                      7.5 OWINGS MILLS                                  MD         21117     Condominium                                   281492               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    343200               2073.5                360                           357                                          6.875      0          0         0.375                                     7.25 Los Angeles                                   CA         90032     Single Family                                 343200               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 188856.37              1387.63                360                           358                                          7.625      0          0         0.375                                        8 Maitland                                      FL         32751     Condominium                                   189111               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         17     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    251250           1413.28125                360                           359                                          6.375      0          0         0.375                                     6.75 BAKERSFIELD                                   CA         93308     Single Family                                 251250               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    111000             705.3125                360                           358                                           7.25      0          0         0.375                                    7.625 Spring                                        TX         77373     PUD                                           111000               20060301         74.97                    No MI                    100185000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    267752            1757.1225                360                           358                                            7.5      0          0         0.375                                    7.875 OWINGS MILLS                                  MD         21117     Condominium                                   267752               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     74900          475.9270833                360                           358                                           7.25      0          0         0.375                                    7.625 Rex                                           GA         30273     PUD                                            74900               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    168000               1032.5                360                           358                                              7      0          0         0.375                                    7.375 Arvada                                        CO         80005     PUD                                           168000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    486400          3141.333333                360                           358                                          7.375      0          0         0.375                                     7.75 San Bernardino                                CA         92404     2-4 Family                                    486400               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    296000          1634.166667                360                           357                                           6.25      0          0         0.375                                    6.625 los angeles                                   CA         91343     Condominium                                   296000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     80500          461.1979167                360                           358                                            6.5      0          0         0.375                                    6.875 Euless                                        TX         76040     Single Family                                  80500               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112400          725.9166667                360                           358                                          7.375      0          0         0.375                                     7.75 Denver                                        CO         80229     PUD                                           112400               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    114000                712.5                360                           358                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33169     Condominium                                   114000               20060301         69.98                    No MI                    100256000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    242400              1540.25                360                           358                                           7.25      0          0         0.375                                    7.625 Bonita Springs                                FL         34134     Condominium                                   242400               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    182000          1042.708333                360                           358                                            6.5      0          0         0.375                                    6.875 Tempe                                         AZ         85282     Single Family                                 182000               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    114000                712.5                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33196     Condominium                                   114000               20060401         69.98                    No MI                    100256000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    184600          1057.604167                360                           358                                            6.5      0          0         0.375                                    6.875 Visalia                                       CA         93291     Single Family                                 184600               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 244530.38          1655.674448                360                           358                                           7.75      0          0         0.375                                    8.125 INDIAN TRAIL                                  NC         28079     PUD                                           244744               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    557400                 3716                360                           358                                          7.625      0          0         0.375                                        8 Gainesville                                   VA         20155     PUD                                           557400               20060301         79.99                    No MI                    100028000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    565850          3300.791667                360                           358                                          6.625      0          0         0.375                                        7 Gainesville                                   VA         20155     PUD                                           565850               20060301         79.99                    No MI                    100028000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    218912          1482.216667                360                           358                                           7.75      0          0         0.375                                    8.125 Richmond                                      VA         23231     PUD                                           218912               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    442800                 2952                360                           358                                          7.625      0          0         0.375                                        8 FREDERICKSBURG                                VA         22401     PUD                                           442800               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    440000                 2475                360                           359                                          6.375      0          0         0.375                                     6.75 Colorado Springs                              CO         80904     PUD                                           440000               20060401         80.00                    No MI                    100226000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    156000              1088.75                360                           360                                              8      0          0         0.375                                    8.375 Miami                                         FL         33015     Condominium                                   156000               20060501         80.00                    No MI                    100022000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    226500              1321.25                360                           358                                          6.625      0          0         0.375                                        7 FREDERICK                                     MD         21702     Single Family                                 226500               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    252000                 1575                360                           358                                          7.125      0          0         0.375                                      7.5 Stevensville                                  MD         21666     Single Family                                 252000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    400000          2083.333333                360                           359                                          5.875      0          0         0.375                                     6.25 Las Vegas                                     NV         89148     PUD                                           400000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    192000                 1240                360                           358                                          7.375      0          0         0.375                                     7.75 Charleston                                    SC         29412     Single Family                                 192000               20060301         80.00                    No MI                    100264000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    212236          1215.935417                360                           358                                            6.5      0          0         0.375                                    6.875 DEWEY                                         AZ         86327     PUD                                           212236               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    212000          1369.166667                360                           358                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89139     PUD                                           212000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 351999.99          1833.333281                360                           357                                          5.875      0          0         0.375                                     6.25 BERKELEY                                      CA         94703     Condominium                                   352000               20060201         80.00                    No MI                    100146000000000000             2.25                20090101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360101           AFL2
      GROUP I       G01                                    475160          3217.229167                360                           359                                           7.75      0          0         0.375                                    8.125 ADAMSTOWN                                     MD         21710     PUD                                           475160               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    599200                 2996                360                           359                                          5.625      0          0         0.375                                        6 Burbank                                       CA         91505     2-4 Family                                    599200               20060401         79.89                    No MI                    100096000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 387930.77          2222.520036                360                           357                                            6.5      0          0         0.375                                    6.875 ROSEVILLE                                     CA         95747     Single Family                                 388000               20060201         80.00                    No MI                    100146000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    216000               1282.5                360                           357                                           6.75      0          0         0.375                                    7.125 ROCKLIN                                       CA         95677     Condominium                                   216000               20060201         75.00                    No MI                    100146000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    114000               688.75                360                           358                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89115     Single Family                                 114000               20060301         73.55                    No MI                    100183000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    277900          1794.770833                360                           358                                          7.375      0          0         0.375                                     7.75 PALMER                                        PA         18045     Single Family                                 277900               20060301         79.86                    No MI                    100031000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    152000          965.8333333                360                           359                                           7.25      0          0         0.375                                    7.625 Greer                                         SC         29650     Single Family                                 152000               20060401         80.00                    No MI                    100147000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    232000          1474.166667                360                           358                                           7.25      0          0         0.375                                    7.625 Port Saint Lucie                              FL         34953     Single Family                                 232000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    645000             4165.625                360                           358                                          7.375      0          0         0.375                                     7.75 LORTON                                        VA         22079     Single Family                                 645000               20060301         74.99                    No MI                    100031000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    241500            1559.6875                360                           358                                          7.375      0          0         0.375                                     7.75 MIAMI                                         FL         33194     PUD                                           241500               20060301         70.00                    No MI                    100400000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    248700            1295.3125                360                           358                                          5.875      0          0         0.375                                     6.25 FREDERICK                                     MD         21702     PUD                                           248700               20060301         79.20                    No MI                    100031000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    250717          1593.097604                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89109     Condominium                                   250717               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    664000               3942.5                360                           359                                           6.75      0          0         0.375                                    7.125 Mesa                                          AZ         85204     Single Family                                 664000               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    417000                 2780                360                           358                                          7.625      0          0         0.375                                        8 Phoenix                                       AZ         85003     Condominium                                   417000               20060301         69.50                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     79100          535.5729167                360                           358                                           7.75      0          0         0.375                                    8.125 COLUMBUS                                      OH         43211     Single Family                                  79100               20060301         79.90                    No MI                    100331000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                  281650.5          1701.638438                360                           358                                          6.875      0          0         0.375                                     7.25 CLARKSBURG                                    MD         20871     PUD                                           543850               20060301         60.84                    No MI                    100031000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    124800                  845                360                           358                                           7.75      0          0         0.375                                    8.125 COLUMBUS                                      OH         43223     Single Family                                 124800               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 126697.46               941.96                360                           358                                           7.75      0          0         0.375                                    8.125 Richmond                                      TX         77469     PUD                                           126864               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    126000               761.25                360                           358                                          6.875      0          0         0.375                                     7.25 LOUISVILLE                                    KY         40216     Single Family                                 126000               20060301         90.00                Republic MIC                 100331000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    320000          1766.666667                360                           358                                           6.25      0          0         0.375                                    6.625 OAKLAND                                       CA         94605     Single Family                                 320000               20060301         80.00                    No MI                    100068000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    200000          1229.166667                360                           358                                              7      0          0         0.375                                    7.375 Tampa                                         FL         33625     PUD                                           200000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  86539.54               665.82                360                           359                                          8.125      0          0         0.375                                      8.5 Louisville                                    KY         40220     Single Family                                  86592               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                  531999.6           3214.16425                360                           359                                          6.875      0          0         0.375                                     7.25 Panama City                                   FL         32407     Condominium                                   532000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    170000               1062.5                360                           359                                          7.125      0          0         0.375                                      7.5 HOUSTON                                       TX         77062     Single Family                                 170000               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    215200              1277.75                360                           359                                           6.75      0          0         0.375                                    7.125 Tallahassee                                   FL         32309     PUD                                           215200               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    384000                 2200                360                           359                                            6.5      0          0         0.375                                    6.875 City Of Commerce                              CA         90040     Single Family                                 384000               20060401         80.00                    No MI                    100187000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    203100           1375.15625                360                           356                                           7.75      0          0         0.375                                    8.125 DURHAM                                        NC         27712     Single Family                                 203100               20060101         79.99                    No MI                    100128000000000000             2.25                20101201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G02                                    276000              1753.75                360                           356                                           7.25      0          0         0.375                                    7.625 REISTERTOWN                                   MD         21136     Single Family                                 276000               20060101         80.00                    No MI                    100128000000000000             2.25                20101201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                 123918.88                920.7                360                           359                                           7.75      0          0         0.375                                    8.125 Radcliff                                      KY         40160     2-4 Family                                    124000               20060401         80.00                    No MI                    1001147-0000021892             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    220500            1332.1875                360                           360                                          6.875      0          0         0.375                                     7.25 TAMPA                                         FL         33624     Single Family                                 220500               20060501         70.00                    No MI                    100059000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    246320          1436.866667                360                           359                                          6.625      0          0         0.375                                        7 Fairfax City                                  VA         22030     Condominium                                   246320               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    124110           711.046875                360                           359                                            6.5      0          0         0.375                                    6.875 POWDER SPRINGS                                GA         30127     Single Family                                 124110               20060401         70.00                    No MI                    100293000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     76791          519.9390625                360                           359                                           7.75      0          0         0.375                                    8.125 MARKHAM                                       IL         60426     Single Family                                  76791               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    519920          3032.866667                360                           359                                          6.625      0          0         0.375                                        7 Myrtle Beach                                  SC         29579     Single Family                                 519920               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                  59461.07               441.79                360                           359                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77078     Single Family                                  59500               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    184000                  920                360                           353                                          5.625      0          0         0.375                                        6 FARMINGTON                                    UT         84025     Single Family                                 184000               20051001         80.00                    No MI                    100225000000000000               5                 20090901                         12     1.875               1             First Lien         N            Y           60         Prepay            360              48          N           20350901           ALT1
      GROUP I       G01                                    207200          1079.166667                360                           354                                          5.875      0          0         0.375                                     6.25 MARICOPA                                      AZ         85239     PUD                                           207200               20051101         80.00                    No MI                    100225000000000000             5.25                20071001                      12.25     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    109600                616.5                360                           355                                          6.375      0          0         0.375                                     6.75 MESA                                          AZ         85210     Condominium                                   109600               20051201         80.00                    No MI                    100225000000000000             5.75                20071101                      12.75     4.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    142400          771.3333333                360                           355                                          6.125      0          0         0.375                                      6.5 MESA                                          AZ         85208     PUD                                           142400               20051201         80.00                    No MI                    100225000000000000              5.5                20071101                       12.5     5.375               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    145600          788.6666667                360                           355                                          6.125      0          0         0.375                                      6.5 GLENDALE                                      AZ         85303     Single Family                                 145600               20051201         80.00                    No MI                    100225000000000000              5.5                20071101                       12.5     5.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    220500            1515.9375                360                           355                                          7.875      0          0         0.375                                     8.25 PHOENIX                                       AZ         85041     PUD                                           220500               20051201         90.00                    No MI                    100225000000000000             7.25                20071101                      14.25     5.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                 375981.43          1684.083489                360                           354                                              5      0          0         0.375                                    5.375 ELK RIVER                                     MN         55330     PUD                                           376000               20051101         80.00                    No MI                    100225000000000000             4.375               20091001                     11.375     6.875               1             First Lien         N            Y           60         Prepay            360              48          N           20351001           ALT1
      GROUP I       G01                                 203993.61           1019.96805                360                           354                                          5.625      0          0         0.375                                        6 FOREST LAKE                                   MN         55025     Single Family                                 204000               20051101         80.00                    No MI                    100225000000000000               5                 20071001                         12       4                 1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                     61600          307.4866667                360                           353                                          5.615      0          0         0.375                                     5.99 NEW CARLISLE                                  OH         45344     Single Family                                  61600               20051001         80.00                    No MI                    100225000000000000             4.99                20090901                      11.99     4.625               1             First Lien         N            Y           60         Prepay            360              48          N           20350901           ALT1
      GROUP I       G01                                    132000                  715                360                           354                                          6.125      0          0         0.375                                      6.5 CINCINNATI                                    OH         45229     Single Family                                 132000               20051101         80.00                    No MI                    100225000000000000              5.5                20071001                       12.5     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 119382.23               709.85                360                           355                                            5.5      0          0         0.375                                    5.875 PENSACOLA                                     FL         32526     Single Family                                 120000               20051201         80.00                    No MI                    100225000000000000             4.875               20071101                     11.875     5.125               1             First Lien         N            N            0         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                 111943.91               649.34                360                           353                                           5.25      0          0         0.375                                    5.625 TOPEKA                                        KS         66604     Single Family                                 112800               20051001         80.00                    No MI                    100225000000000000             4.625               20070901                     11.625      4.5                1             First Lien         N            N            0         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 108326.34               705.67                360                           355                                          6.375      0          0         0.375                                     6.75 HARRISONVILLE                                 MO         64701     Single Family                                 108800               20051201         80.00                    No MI                    100225000000000000             5.75                20071101                      12.75      4.25               1             First Lien         N            N            0         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                  55999.57          373.3304667                360                           358                                          7.625      0          0         0.375                                        8 Marietta                                      GA         30060     PUD                                            56000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     5.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    238800             1616.875                360                           358                                           7.75      0          0         0.375                                    8.125 Gilbert                                       AZ         85296     PUD                                           238800               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     94500            600.46875                360                           358                                           7.25      0          0         0.375                                    7.625 Detroit                                       MI         48224     Single Family                                  94500               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    380250          2099.296875                360                           359                                           6.25      0          0         0.375                                    6.625 LOS ANGELES                                   CA         90003     2-4 Family                                    380250               20060401         65.00                    No MI                    1003113-0005003589             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     84000                  560                360                           358                                          7.625      0          0         0.375                                        8 Little River                                  SC         29566     Condominium                                    84000               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    325600          1763.666667                360                           358                                          6.125      0          0         0.375                                      6.5 HONOLULU                                      HI         96815     Condominium                                   325600               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    218948          1322.810833                360                           359                                          6.875      0          0         0.375                                     7.25 RIDGEWOOD                                     GA         11385     PUD                                           218948               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    287200          1944.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Las Vegas                                     NV         89110     2-4 Family                                    287200               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    445260               2968.4                360                           357                                          7.625      0          0         0.375                                        8 Indian Head                                   MD         20640     PUD                                           445260               20060201         80.00                    No MI                    100016000000000000             2.75                20110101                         14     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    172000          1003.333333                360                           359                                          6.625      0          0         0.375                                        7 VANCOUVER                                     WA         98686     PUD                                           172000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                         12     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    110400                  759                360                           358                                          7.875      0          0         0.375                                     8.25 Garfield Heights                              OH         44125     Single Family                                 110400               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    224900          1311.916667                360                           359                                          6.625      0          0         0.375                                        7 FORT MYERS                                    FL         33912     Single Family                                 224900               20060401         74.99                    No MI                    100213000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    639200          3528.916667                360                           359                                           6.25      0          0         0.375                                    6.625 Castle Rock                                   CO         80108     Condominium                                   639200               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 129496.36               873.14                360                           359                                           6.75      0          0         0.375                                    7.125 LILBURN                                       GA         30047     Single Family                                 129600               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    408000                 2465                360                           359                                          6.875      0          0         0.375                                     7.25 Sterling                                      VA         20164     Single Family                                 408000               20060401         80.00                    No MI                    010021800000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 147373.01               828.97                360                           358                                          6.375      0          0         0.375                                     6.75 Saint Paul                                    MN         55117     Single Family                                 147500               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     66850             417.8125                360                           359                                          7.125      0          0         0.375                                      7.5 Holly                                         MI         48442     Single Family                                  66850               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000            2302.1875                360                           359                                           6.25      0          0         0.375                                    6.625 JUPITER                                       FL         33458     Single Family                                 417000               20060401         53.47                    No MI                    100057000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    187733           1173.33125                360                           359                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89122     Single Family                                 187733               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  95870.75               704.41                360                           358                                          7.625      0          0         0.375                                        8 CHESAPEAKE                                    VA         23324     Single Family                                  96000               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     98000          622.7083333                360                           358                                           7.25      0          0         0.375                                    7.625 Detroit                                       MI         48221     Single Family                                  98000               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    282380          1823.704167                360                           359                                          7.375      0          0         0.375                                     7.75 Denver                                        CO         80203     Condominium                                   282380               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    325050          2268.578125                360                           359                                              8      0          0         0.375                                    8.375 Denver                                        CO         80203     Condominium                                   325050               20060401         75.00                    No MI                    100113000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    151200               992.25                360                           358                                            7.5      0          0         0.375                                    7.875 Wilmington                                    NC         28403     Single Family                                 151200               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     69900               407.75                360                           358                                          6.625      0          0         0.375                                        7 Marietta                                      GA         30008     Single Family                                  69900               20060301         69.90                    No MI                    100185000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    260000          1597.916667                360                           358                                              7      0          0         0.375                                    7.375 Crestline                                     CA         92325     Single Family                                 260000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1330000          8589.583333                360                           358                                          7.375      0          0         0.375                                     7.75 WESTLAKE VILLAGE                              CA         91362     PUD                                          1330000               20060301         70.00                    No MI                    100163000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    104545          696.9666667                360                           360                                          7.625      0          0         0.375                                        8 Navarre                                       FL         32566     Single Family                                 104545               20060501         70.00                    No MI                    100425000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    188990          1141.814583                360                           357                                          6.875      0          0         0.375                                     7.25 CORNELIUS                                     NC         28031     PUD                                           188990               20060201         79.08                    No MI                    100028000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    384000                 2520                360                           359                                            7.5      0          0         0.375                                    7.875 HAWTHORNE                                     CA         90250     Single Family                                 384000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    444000                 2590                360                           359                                          6.625      0          0         0.375                                        7 LOS ANGELES                                   CA         90015     2-4 Family                                    444000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    247200               1699.5                360                           359                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89143     PUD                                           247200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    372800          2174.666667                360                           359                                          6.625      0          0         0.375                                        7 North Hollywood                               CA         91606     Single Family                                 372800               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    159200          1111.083333                360                           359                                              8      0          0         0.375                                    8.375 BALTIMORE                                     MD         21224     Single Family                                 159200               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     14.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    312000               1982.5                360                           359                                           7.25      0          0         0.375                                    7.625 Parker                                        CO         80134     PUD                                           312000               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    393600                 2583                360                           359                                            7.5      0          0         0.375                                    7.875 Dallas                                        TX         75209     Single Family                                 393600               20060401         80.00                    No MI                    100307000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    172500           1060.15625                360                           359                                              7      0          0         0.375                                    7.375 Pottsboro                                     TX         75076     PUD                                           172500               20060401         75.00                    No MI                    100307000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    127200                821.5                360                           358                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85033     Single Family                                 127200               20060301         80.00                    No MI                    100041000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    213292          1244.203333                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89149     PUD                                           213292               20060401         80.00                    No MI                    1000335-0000008646             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 247251.97          1390.792331                360                           357                                          6.375      0          0         0.375                                     6.75 MARICOPA                                      AZ         85239     PUD                                           247252               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    316960               1584.8                360                           357                                          5.625      0          0         0.375                                        6 DUVAL                                         FL         32216     Single Family                                 316960               20060201         79.12                    No MI                    100057000000000000             2.25                20110101                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 689497.96          4165.716842                360                           357                                          6.875      0          0         0.375                                     7.25 WESTPORT                                      CT         6880      Single Family                                 689500               20060201         70.00                    No MI                    100103000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     74400                  496                360                           357                                          7.625      0          0         0.375                                        8 PUEBLO                                        CO         81005     Single Family                                  74400               20060201         80.00                    No MI                    100414000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 115835.73               831.04                360                           358                                          7.375      0          0         0.375                                     7.75 TUCSON                                        AZ         85706     Single Family                                 116000               20060301         80.00                    No MI                    1004140-0100013066             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    252400          1551.208333                360                           357                                              7      0          0         0.375                                    7.375 SMYRNA                                        DE         19977     PUD                                           252400               20060201         79.97                    No MI                    100028000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     59200          394.6666667                360                           355                                          7.625      0          0         0.375                                        8 Kansas City                                   MO         64130     Single Family                                  59200               20051201         80.00                    No MI                    100039000000000000             2.25                20081101                         13     1.875               1             First Lien         N            Y           60         Prepay            360              36          N           20351101           AFL2
     GROUP II       G02                                 143997.48          704.9876625                360                           358                                            5.5      0          0         0.375                                    5.875 Mount Laurel                                  NJ         8054      Condominium                                   144000               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    234400                 1465                360                           357                                          7.125      0          0         0.375                                      7.5 Dumfries                                      VA         22026     PUD                                           234400               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 103799.66               781.32                360                           357                                          7.875      0          0         0.375                                     8.25 DELTONA                                       FL         32725     Single Family                                 104000               20060201         80.00                    No MI                                                   2.375               20080101                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360101           AFL2
     GROUP II       G01                                     62930          380.2020833                360                           356                                          6.875      0          0         0.375                                     7.25 Payson                                        UT         84651     Single Family                                  62930               20060101         70.00                    No MI                    100059000000000000             2.25                20101201                      12.25       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                  82847.09               615.95                360                           358                                           7.75      0          0         0.375                                    8.125 San Antonio                                   TX         78245     Single Family                                  82956               20060301         79.77                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     77599               576.93                360                           358                                           7.75      0          0         0.375                                    8.125 San Antonio                                   TX         78245     PUD                                            77701               20060301         79.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 119199.46          844.3295083                360                           356                                          8.125      0          0         0.375                                      8.5 Wilmington                                    NC         28403     Single Family                                 119200               20060101         80.00                    No MI                    100266000000000000             2.375               20071201                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           AFL2
     GROUP II       G01                                 315567.98          1873.684881                360                           357                                           6.75      0          0         0.375                                    7.125 HENDERSON                                     NV         89044     PUD                                           315568               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    115600          782.7083333                360                           358                                           7.75      0          0         0.375                                    8.125 Villa Rica                                    GA         30180     Single Family                                 115600               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    109600          742.0833333                360                           358                                           7.75      0          0         0.375                                    8.125 Villa Rica                                    GA         30180     PUD                                           109600               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    273000            1677.8125                360                           358                                              7      0          0         0.375                                    7.375 Miami                                         FL         33165     Single Family                                 273000               20060301         70.00                    No MI                    100196000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    103792          691.9466667                360                           358                                          7.625      0          0         0.375                                        8 Austin                                        TX         78744     2-4 Family                                    103800               20060301         79.97                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    105599          703.9933333                360                           358                                          7.625      0          0         0.375                                        8 Austin                                        TX         78744     2-4 Family                                    105600               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    105599          703.9933333                360                           358                                          7.625      0          0         0.375                                        8 Austin                                        TX         78744     2-4 Family                                    105600               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    103792          691.9466667                360                           358                                          7.625      0          0         0.375                                        8 Austin                                        TX         78744     2-4 Family                                    103800               20060301         79.97                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    191820           1218.85625                360                           358                                           7.25      0          0         0.375                                    7.625 Queen Creek                                   AZ         85242     PUD                                           191820               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    167720             995.8375                360                           358                                           6.75      0          0         0.375                                    7.125 Denver                                        CO         80204     Condominium                                   167720               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 170170.58              1250.33                360                           358                                          7.625      0          0         0.375                                        8 Glen Burnie                                   MD         21060     Single Family                                 170400               20060301         80.00                    No MI                    1001130-0601000091             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    345560            2267.7375                360                           359                                            7.5      0          0         0.375                                    7.875 PALMDALE                                      CA         93552     PUD                                           345560               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    398850           2409.71875                360                           359                                          6.875      0          0         0.375                                     7.25 SHREWSBURY                                    PA         17361     PUD                                           398850               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    184000          1130.833333                360                           358                                              7      0          0         0.375                                    7.375 Sarasota                                      FL         34238     Condominium                                   184000               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    236000          1597.916667                360                           358                                           7.75      0          0         0.375                                    8.125 Newark                                        NJ         7103      2-4 Family                                    236000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154000             1010.625                360                           359                                            7.5      0          0         0.375                                    7.875 KILLEEN                                       TX         76544     2-4 Family                                    154000               20060401         70.00                    No MI                    100061000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    151600              994.875                360                           358                                            7.5      0          0         0.375                                    7.875 WASHINGTON                                    DC         20011     Condominium                                   151600               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    295200              1937.25                360                           358                                            7.5      0          0         0.375                                    7.875 Vallejo                                       CA         94590     Single Family                                 295200               20060301         80.00                    No MI                    1001719-0601001106             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  176349.3          1304.250031                360                           357                                            8.5      0          0         0.375                                    8.875 Marysville                                    WA         98271     Single Family                                 176355               20060201         90.00               Radian Guaranty               100016000000000000             2.25                20110101                     14.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     81185          498.9494792                360                           359                                              7      0          0         0.375                                    7.375 Joliet                                        IL         60432     Single Family                                  81185               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    140250             876.5625                360                           358                                          7.125      0          0         0.375                                      7.5 CEDARPINES PARK AREA                          CA         92322     Single Family                                 140250               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    276000                 1840                360                           358                                          7.625      0          0         0.375                                        8 Elk Grove                                     CA         95759     Single Family                                 276000               20060301         80.00                    No MI                    100172000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    157600          1067.083333                360                           359                                           7.75      0          0         0.375                                    8.125 Wilmington                                    DE         19804     Single Family                                 157600               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    276800          1758.833333                360                           358                                           7.25      0          0         0.375                                    7.625 PLANO                                         TX         75024     PUD                                           276800               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    528750          3249.609375                360                           358                                              7      0          0         0.375                                    7.375 Naples                                        FL         34109     Single Family                                 528750               20060301         75.00                    No MI                    100415000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     92000          642.0833333                360                           359                                              8      0          0         0.375                                    8.375 Jacksonville                                  FL         32244     Single Family                                  92000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 102251.31               724.78                360                           358                                           7.25      0          0         0.375                                    7.625 HUMBLE                                        TX         77396     PUD                                           102400               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1000000               6562.5                360                           358                                            7.5      0          0         0.375                                    7.875 LOS ANGELES                                   CA         90019     Single Family                                1000000               20060301         76.92                    No MI                    100311000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 649574.81              4826.23                360                           359                                           7.75      0          0         0.375                                    8.125 Long Beach                                    CA         90804     2-4 Family                                    650000               20060401         69.74                    No MI                    100195000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    204750          1130.390625                360                           358                                           6.25      0          0         0.375                                    6.625 Chicago                                       IL         60619     2-4 Family                                    204750               20060301         65.00                    No MI                    100113000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    440000          2979.166667                360                           358                                           7.75      0          0         0.375                                    8.125 WASHINGTON                                    DC         20011     Single Family                                 440000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    314879          2099.193333                360                           359                                          7.625      0          0         0.375                                        8 RICHMOND                                      VA         23227     Single Family                                 314879               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    984650          6461.765625                360                           357                                            7.5      0          0         0.375                                    7.875 Kapolei                                       HI         96707     Condominium                                   984650               20060201         70.00                    No MI                    100016000000000000             2.25                20110101                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    123600              605.125                360                           357                                            5.5      0          0         0.375                                    5.875 Hermitage                                     TN         37076     PUD                                           123600               20060201         80.00                    No MI                    100016000000000000             2.75                20110101                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 116723.59               867.24                360                           359                                           7.75      0          0         0.375                                    8.125 Trenton                                       NJ         8611      2-4 Family                                    116800               20060401         80.00                    No MI                                                   2.25                20110301                     13.125     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    229160          1479.991667                360                           358                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89149     PUD                                           229160               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    190800              1232.25                360                           359                                          7.375      0          0         0.375                                     7.75 Atlanta                                       GA         30345     Single Family                                 190800               20060401         79.50                    No MI                                                   2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    314800          1705.166667                360                           359                                          6.125      0          0         0.375                                      6.5 PEORIA                                        AZ         85383     PUD                                           314800               20060401         79.99                    No MI                    100047000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    253840          1295.641667                360                           358                                           5.75      0          0         0.375                                    6.125 THORNTON                                      CO         80229     PUD                                           253840               20060301         80.00                    No MI                    100047000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    263200                 1645                360                           360                                          7.125      0          0         0.375                                      7.5 Paterson                                      NJ         7501      2-4 Family                                    263200               20060501         80.00                    No MI                    100234000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    215000          1298.958333                360                           359                                          6.875      0          0         0.375                                     7.25 Riviera Beach                                 FL         33404     Single Family                                 215000               20060401         78.18                    No MI                    100271000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1387500           9105.46875                360                           358                                            7.5      0          0         0.375                                    7.875 Burbank                                       CA         91501     Single Family                                1387500               20060301         75.00                    No MI                    100196000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    225200          1430.958333                360                           358                                           7.25      0          0         0.375                                    7.625 BRIDGEPORT                                    CT         6606      Single Family                                 225200               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  49335.16               366.79                360                           358                                           7.75      0          0         0.375                                    8.125 Wilkes Barre Township                         PA         18702     Single Family                                  49400               20060301         95.00               United Guaranty               100099000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    160621          987.1498958                360                           358                                              7      0          0         0.375                                    7.375 Kingman                                       AZ         86401     PUD                                           162221               20060301         80.00                    No MI                    100059000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    192000                 1180                360                           358                                              7      0          0         0.375                                    7.375 Tucson                                        AZ         85701     Single Family                                 192000               20060301         80.00                    No MI                    100170000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    261725          1608.518229                360                           358                                              7      0          0         0.375                                    7.375 COOLIDGE                                      AZ         85228     PUD                                           261725               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    236000          1597.916667                360                           359                                           7.75      0          0         0.375                                    8.125 MILILANI                                      HI         96789     Condominium                                   236000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 201991.46          1241.405848                360                           358                                              7      0          0         0.375                                    7.375 Lancaster                                     CA         93534     Single Family                                 202000               20060301         79.84                    No MI                    100022000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    147000              949.375                360                           358                                          7.375      0          0         0.375                                     7.75 Deltona                                       FL         32738     Single Family                                 147000               20060301         75.00                    No MI                    100173000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    302500          1670.052083                360                           358                                           6.25      0          0         0.375                                    6.625 Upland                                        CA         91786     Single Family                                 302500               20060301         54.50                    No MI                    100080000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    408000                 2805                360                           358                                          7.875      0          0         0.375                                     8.25 North Bergen                                  NJ         7047      2-4 Family                                    408000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    126400                  869                360                           357                                          7.875      0          0         0.375                                     8.25 Minneapolis                                   MN         55413     2-4 Family                                    126400               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    240000                 1625                360                           358                                           7.75      0          0         0.375                                    8.125 Newark                                        NJ         7103      2-4 Family                                    240000               20060301         77.42                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112000          758.3333333                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48235     Single Family                                 112000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     82550          481.5416667                360                           358                                          6.625      0          0         0.375                                        7 Casa Grande                                   AZ         85222     Single Family                                  82550               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 151700.11              1127.86                360                           358                                           7.75      0          0         0.375                                    8.125 SPRINGFIELD                                   MA         1105      2-4 Family                                    151900               20060301         79.99                    No MI                    100095000000000000             2.25                20110201                     14.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    525355          3009.846354                360                           358                                            6.5      0          0         0.375                                    6.875 Peoria                                        AZ         85383     PUD                                           525355               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    107992          663.7008333                360                           358                                              7      0          0         0.375                                    7.375 Murfreesboro                                  TN         37128     PUD                                           107992               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    204000              1381.25                360                           358                                           7.75      0          0         0.375                                    8.125 EDGEWOOD                                      MD         21040     Single Family                                 204000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    359949          2362.165313                360                           357                                            7.5      0          0         0.375                                    7.875 Cottage Grove                                 MN         55016     PUD                                           359949               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    240000                 1650                360                           357                                          7.875      0          0         0.375                                     8.25 Monroe                                        GA         30655     2-4 Family                                    240000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    154139            963.36875                360                           357                                          7.125      0          0         0.375                                      7.5 HIRAM                                         GA         30141     PUD                                           154139               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     58300              364.375                360                           357                                          7.125      0          0         0.375                                      7.5 AIKEN                                         SC         29803     PUD                                            58300               20060201         79.97                    No MI                    100032000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 271599.16          1556.036854                360                           358                                            6.5      0          0         0.375                                    6.875 COLUMBUS                                      GA         31904     Single Family                                 271700               20060301         74.99                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    344000          2293.333333                360                           358                                          7.625      0          0         0.375                                        8 MIAMI BEACH                                   FL         33139     Condominium                                   344000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    821857          5564.656771                360                           359                                           7.75      0          0         0.375                                    8.125 CLEARWATER                                    FL         33764     Condominium                                   821857               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    997750          5924.140625                360                           358                                           6.75      0          0         0.375                                    7.125 Marina Del Rey                                CA         90292     Condominium                                   997750               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    143000               893.75                360                           358                                          7.125      0          0         0.375                                      7.5 Queen Creek                                   AZ         85242     PUD                                           143000               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     97650           661.171875                360                           358                                           7.75      0          0         0.375                                    8.125 Jacksonville                                  FL         32210     Single Family                                  97650               20060301         79.98                    No MI                    100091000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     91500              571.875                360                           358                                          7.125      0          0         0.375                                      7.5 Rock Island                                   IL         61201     Single Family                                  91500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    110500          667.6041667                360                           357                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30310     Single Family                                 110500               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 152164.99          1046.134306                360                           357                                          7.875      0          0         0.375                                     8.25 AUSTELL                                       GA         30168     PUD                                           152165               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     68000               446.25                360                           358                                            7.5      0          0         0.375                                    7.875 Suitland                                      MD         20746     Condominium                                    68000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 105391.35               784.08                360                           357                                           7.75      0          0         0.375                                    8.125 Norfolk                                       VA         23513     Single Family                                 105600               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    246012            1588.8275                360                           358                                          7.375      0          0         0.375                                     7.75 HENDERSON                                     NV         89044     Single Family                                 246012               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    154700          934.6458333                360                           357                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30311     Single Family                                 154700               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     84500          510.5208333                360                           357                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30315     Single Family                                  84500               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    339500             2121.875                360                           358                                          7.125      0          0         0.375                                      7.5 San Diego                                     CA         92101     Condominium                                   339500               20060301         70.00                    No MI                    100256000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     52520          317.3083333                360                           357                                          6.875      0          0         0.375                                     7.25 CHICKASAW                                     AL         36611     Single Family                                  52520               20060201         65.00                    No MI                    100034000000000000             2.25                20110101                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 337942.08            2041.7334                360                           358                                          6.875      0          0         0.375                                     7.25 ALEXANDRIA                                    VA         22315     Single Family                                 338000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 259473.13              1907.79                360                           357                                          7.625      0          0         0.375                                        8 Maywood                                       IL         60153     2-4 Family                                    260000               20060201         80.00                    No MI                    100221000000000000             2.25                20110101                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  90531.48               657.78                360                           357                                            7.5      0          0         0.375                                    7.875 Denham Springs                                LA         70726     Condominium                                    90720               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    800000          5416.666667                360                           357                                           7.75      0          0         0.375                                    8.125 Birmingham                                    AL         35244     PUD                                           800000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 157498.07          1164.829476                360                           357                                            8.5      0          0         0.375                                    8.875 Mount Vernon                                  WA         98273     Single Family                                 157500               20060201         90.00                    No MI                    100016000000000000             2.75                20110101                     14.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    108000                742.5                360                           357                                          7.875      0          0         0.375                                     8.25 DULUTH                                        GA         30096     Single Family                                 108000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    117600                808.5                360                           357                                          7.875      0          0         0.375                                     8.25 Stone Mountain                                GA         30088     PUD                                           117600               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     96250          551.4322917                360                           358                                            6.5      0          0         0.375                                    6.875 SAN ANTONIO                                   TX         78223     PUD                                            96250               20060301         79.98                    No MI                    100177000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    126392          776.7841667                360                           357                                              7      0          0         0.375                                    7.375 COVINGTON                                     GA         30016     PUD                                           126392               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     98952             628.7575                360                           357                                           7.25      0          0         0.375                                    7.625 UNION CITY                                    GA         30291     PUD                                            98952               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    273560          1652.758333                360                           357                                          6.875      0          0         0.375                                     7.25 PEORIA                                        AZ         85383     Single Family                                 273560               20060201         80.00                    No MI                    100414000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    191800          1098.854167                360                           356                                            6.5      0          0         0.375                                    6.875 Florissant                                    CO         80816     PUD                                           191800               20060101         78.29                    No MI                    100125000000000000             2.25                20101201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    180000              1143.75                360                           357                                           7.25      0          0         0.375                                    7.625 Glendale                                      AZ         85301     Single Family                                 180000               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 339219.06               2348.3                360                           357                                              7      0          0         0.375                                    7.375 Silver Spring                                 MD         20905     Single Family                                 340000               20060201         55.19                    No MI                    100102000000000000             2.375               20080101                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    499592            3278.5725                360                           357                                            7.5      0          0         0.375                                    7.875 CORONA                                        CA         92880     Single Family                                 499592               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    560000                 3325                360                           357                                           6.75      0          0         0.375                                    7.125 Sacramento                                    CA         95829     Single Family                                 560000               20060201         80.00                    No MI                    100172000000000000             2.375               20080101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                 185599.28          1256.661792                360                           357                                           7.75      0          0         0.375                                    8.125 North Las Vegas                               NV         89030     Single Family                                 185600               20060201         80.00                    No MI                    100163000000000000             2.25                20080101                     13.125       2                 1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
     GROUP II       G02                                    100800                661.5                360                           357                                            7.5      0          0         0.375                                    7.875 Fort Worth                                    TX         76123     PUD                                           100800               20060201         80.00                    No MI                    100404000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    186315          1261.507813                360                           359                                           7.75      0          0         0.375                                    8.125 BALTIMORE                                     MD         21244     Townhouse                                     186315               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    162300             1014.375                360                           357                                          7.125      0          0         0.375                                      7.5 Panama City Beach                             FL         32407     PUD                                           162300               20060201         79.99                    No MI                    100185000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1387500           7371.09375                360                           357                                              6      0          0         0.375                                    6.375 Las Vegas                                     NV         89135     Single Family                                1387500               20060201         75.00                    No MI                    100163000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  57134.56               425.35                360                           356                                           7.75      0          0         0.375                                    8.125 Sauk Village                                  IL         60411     Single Family                                  57286               20060101         80.00                    No MI                    100266000000000000             2.375               20071201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
     GROUP II       G01                                  94017.94          577.8185896                360                           356                                              7      0          0         0.375                                    7.375 Lancaster                                     TX         75134     Single Family                                  94040               20060101         80.00                    No MI                                                   2.25                20101201                     12.375       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    261490          1389.165625                360                           356                                              6      0          0         0.375                                    6.375 CORONA                                        CA         92880     Single Family                                 261490               20060101         39.53                    No MI                    100057000000000000             2.25                20101201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    140000               918.75                360                           357                                            7.5      0          0         0.375                                    7.875 California City                               CA         93505     Single Family                                 140000               20060201         80.00                    No MI                    100034000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    272000          1501.666667                360                           357                                           6.25      0          0         0.375                                    6.625 Orlando                                       FL         32826     Single Family                                 272000               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                     56000          373.3333333                360                           359                                          7.625      0          0         0.375                                        8 Austin                                        TX         78725     PUD                                            56000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                         13       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    316000          2139.583333                360                           359                                           7.75      0          0         0.375                                    8.125 Cypress                                       TX         77429     PUD                                           316000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  49283.25               358.21                360                           358                                          7.375      0          0         0.375                                     7.75 Bryan                                         TX         77802     Single Family                                  50000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    312000               2112.5                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60653     2-4 Family                                    312000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  95855.64               703.83                360                           359                                          7.625      0          0         0.375                                        8 Mesquite                                      TX         75150     Single Family                                  95920               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     99000               618.75                360                           359                                          7.125      0          0         0.375                                      7.5 Richmond                                      VA         23222     Single Family                                  99000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 287816.35              2163.65                360                           359                                          7.875      0          0         0.375                                     8.25 CHICAGO                                       IL         60616     2-4 Family                                    288000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     80500          511.5104167                360                           359                                           7.25      0          0         0.375                                    7.625 Houston                                       TX         77084     PUD                                            80500               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 104724.15               741.77                360                           359                                           7.25      0          0         0.375                                    7.625 Chicago                                       IL         60636     Single Family                                 104800               20060401         78.21                    No MI                    100099000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 114804.85               852.98                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60643     Single Family                                 114880               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  49929.19               358.21                360                           358                                          7.375      0          0         0.375                                     7.75 Jacksonville                                  FL         32254     Single Family                                  50000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    400000                 2375                360                           360                                           6.75      0          0         0.375                                    7.125 Woodbridge                                    VA         22193     Single Family                                 400000               20060501         80.00                    No MI                    100218000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    376000          2036.666667                360                           360                                          6.125      0          0         0.375                                      6.5 STERLING                                      VA         20164     Single Family                                 376000               20060501         80.00                    No MI                    100213000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                  69955.36               525.89                360                           359                                          7.875      0          0         0.375                                     8.25 Tyler                                         TX         75701     Single Family                                  70000               20060401         80.00                    No MI                    010009900000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  46370.41               348.59                360                           359                                          7.875      0          0         0.375                                     8.25 Country Club Hill                             IL         60478     Condominium                                    46400               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    492000                 3075                360                           359                                          7.125      0          0         0.375                                      7.5 TUSTIN                                        CA         92780     Condominium                                   492000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    173550            976.21875                360                           359                                          6.375      0          0         0.375                                     6.75 Jacksonville                                  FL         32220     Single Family                                 173550               20060401         65.00                    No MI                                                   2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    208000          1408.333333                360                           359                                           7.75      0          0         0.375                                    8.125 Rosemount                                     MN         55068     Single Family                                 208000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    342400          2068.666667                360                           359                                          6.875      0          0         0.375                                     7.25 RIVERSIDE                                     CA         92508     Single Family                                 342400               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    240848          1404.946667                360                           358                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89123     PUD                                           240848               20060301         80.00                    No MI                    100400000000000000             2.75                20110201                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    179060          1044.516667                360                           358                                          6.625      0          0         0.375                                        7 Mcdonough                                     GA         30253     PUD                                           179060               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         12     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    208680            1239.0375                360                           358                                           6.75      0          0         0.375                                    7.125 Douglasville                                  GA         30135     Single Family                                 208680               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168000                997.5                360                           359                                           6.75      0          0         0.375                                    7.125 Atlanta                                       GA         30349     2-4 Family                                    168000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    552000               3737.5                360                           359                                           7.75      0          0         0.375                                    8.125 SEMINOLE                                      FL         33772     Single Family                                 552000               20060401         80.00                    No MI                    100400000000000000             2.25                20090301                     14.125     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    132400              868.875                360                           359                                            7.5      0          0         0.375                                    7.875 AURORA                                        CO         80015     Single Family                                 132400               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    369600               2502.5                360                           359                                           7.75      0          0         0.375                                    8.125 STOCKTON                                      CA         95206     Single Family                                 369600               20060401         80.00                    No MI                    1000608-0602003786             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    201600                 1113                360                           359                                           6.25      0          0         0.375                                    6.625 Clermont                                      FL         34711     PUD                                           201600               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 159895.33                 1188                360                           359                                           7.75      0          0         0.375                                    8.125 CHICAGO                                       IL         60644     2-4 Family                                    160000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    119200          769.8333333                360                           359                                          7.375      0          0         0.375                                     7.75 Vero Beach                                    FL         32962     Single Family                                 119200               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    148040          863.5666667                360                           359                                          6.625      0          0         0.375                                        7 ATLANTA                                       GA         30331     Single Family                                 148040               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    103200                709.5                360                           359                                          7.875      0          0         0.375                                     8.25 Beaufort                                      SC         29906     Single Family                                 103200               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 129290.37               960.61                360                           359                                           7.75      0          0         0.375                                    8.125 SAINT PETERS                                  MO         63376     Single Family                                 129375               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    332000          2317.083333                360                           360                                              8      0          0         0.375                                    8.375 Vacaville                                     CA         95687     Single Family                                 332000               20060501         80.00                    No MI                    100172000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    138880          896.9333333                360                           359                                          7.375      0          0         0.375                                     7.75 KISSIMMEE                                     FL         34759     PUD                                           138880               20060401         70.14                    No MI                    010005900000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    192464             1022.465                360                           359                                              6      0          0         0.375                                    6.375 RIO RANCHO                                    NM         87124     Single Family                                 192464               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    215306          1166.240833                360                           360                                          6.125      0          0         0.375                                      6.5 RIO RANCHO                                    NM         87124     PUD                                           215306               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    127200               834.75                360                           359                                            7.5      0          0         0.375                                    7.875 SANDY                                         UT         84070     Single Family                                 127200               20060401         80.00                    No MI                    010005900000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    380000          2097.916667                360                           359                                           6.25      0          0         0.375                                    6.625 CHANDLER                                      AZ         85248     PUD                                           380000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    311200              2042.25                360                           359                                            7.5      0          0         0.375                                    7.875 ONTARIO                                       CA         91764     Single Family                                 311200               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    114640          740.3833333                360                           359                                          7.375      0          0         0.375                                     7.75 Denver                                        CO         80204     2-4 Family                                    114640               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    197845          1339.575521                360                           359                                           7.75      0          0         0.375                                    8.125 FERNLEY                                       NV         89408     Single Family                                 197845               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  146893.6              1040.46                360                           359                                           7.25      0          0         0.375                                    7.625 SAINT AUGUSTINE                               FL         32095     Condominium                                   147000               20060401         75.00                    No MI                    100204000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     97500             629.6875                360                           359                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60628     Single Family                                  97500               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    175920             1154.475                360                           359                                            7.5      0          0         0.375                                    7.875 TUCSON                                        AZ         85747     Single Family                                 175920               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    247856          1574.918333                360                           359                                           7.25      0          0         0.375                                    7.625 LAVEEN                                        AZ         85339     PUD                                           247856               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000          1228.333333                360                           359                                              8      0          0         0.375                                    8.375 St  Paul                                      MN         55101     2-4 Family                                    176000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 116942.27                889.4                360                           359                                              8      0          0         0.375                                    8.375 DESOTO                                        TX         75115     Single Family                                 117015               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1475                360                           359                                              7      0          0         0.375                                    7.375 Tacoma                                        WA         98408     2-4 Family                                    240000               20060401         63.32                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1475                360                           359                                              7      0          0         0.375                                    7.375 Tacoma                                        WA         98408     2-4 Family                                    240000               20060401         63.32                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    183120               1144.5                360                           359                                          7.125      0          0         0.375                                      7.5 Delano                                        MN         55328     Single Family                                 183120               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    732000              5108.75                360                           359                                              8      0          0         0.375                                    8.375 CHICAGO                                       IL         60610     Townhouse                                     732000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 363779.48              2798.85                360                           359                                          8.125      0          0         0.375                                      8.5 NEWARK                                        NJ         7108      2-4 Family                                    364000               20060401         70.00                    No MI                    010024700000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    280163          1809.386042                360                           359                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89123     PUD                                           280163               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    134300             923.3125                360                           359                                          7.875      0          0         0.375                                     8.25 Waynesboro                                    VA         22980     Single Family                                 134300               20060401         79.99                    No MI                    100009000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     75000             460.9375                360                           359                                              7      0          0         0.375                                    7.375 Plano                                         TX         75023     Single Family                                  75000               20060401         75.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    300000               2062.5                360                           359                                          7.875      0          0         0.375                                     8.25 WINNETKA                                      CA         91306     Condominium                                   300000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    177700          1203.177083                360                           360                                           7.75      0          0         0.375                                    8.125 TACOMA                                        WA         98444     Single Family                                 177700               20060501         80.00                    No MI                    100031000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    137865           890.378125                360                           360                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60628     Single Family                                 137865               20060501         65.00                    No MI                    100425000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    156800          1061.666667                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33147     Single Family                                 156800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000          4333.333333                360                           359                                          7.625      0          0         0.375                                        8 Columbus                                      NJ         8022      Single Family                                 650000               20060401         78.94                    No MI                    100028000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    360000                 2325                360                           359                                          7.375      0          0         0.375                                     7.75 Elk Grove                                     CA         95758     Single Family                                 360000               20060401         80.00                    No MI                    100102000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     89796            495.74875                360                           359                                           6.25      0          0         0.375                                    6.625 MERIDIAN                                      ID         83642     Single Family                                  89796               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    113600                  781                360                           358                                          7.875      0          0         0.375                                     8.25 Brooklyn Park                                 MN         55428     Single Family                                 113600               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154000          1042.708333                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33147     Single Family                                 154000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    148800                945.5                360                           359                                           7.25      0          0         0.375                                    7.625 REYNOLDSBURG                                  OH         43068     Single Family                                 148800               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    396000              2598.75                360                           359                                            7.5      0          0         0.375                                    7.875 Woodbury                                      MN         55125     Single Family                                 396000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    260000                 1625                360                           359                                          7.125      0          0         0.375                                      7.5 Mount Pleasant                                SC         29464     Single Family                                 260000               20060401         71.23                    No MI                    100229000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 175828.91              1275.76                360                           359                                            7.5      0          0         0.375                                    7.875 Palm Bay                                      FL         32907     Single Family                                 175950               20060401         79.98                    No MI                    100429000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  235002.4               1545.1                360                           359                                            6.5      0          0         0.375                                    6.875 Gypsum                                        CO         81637     PUD                                           235200               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 509480.03              3016.84                360                           359                                            5.5      0          0         0.375                                    5.875 Whittier                                      CA         90601     Single Family                                 510000               20060401         63.75                    No MI                                                   2.25                20110301                     10.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    116250                  775                360                           359                                          7.625      0          0         0.375                                        8 Bakersfield                                   CA         93307     Single Family                                 116250               20060401         75.00                    No MI                    100022000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     99000              680.625                360                           360                                          7.875      0          0         0.375                                     8.25 Tallahassee                                   FL         32301     PUD                                            99000               20060501         75.00                    No MI                    100238000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                   1000000          6770.833333                360                           359                                           7.75      0          0         0.375                                    8.125 Culver City                                   CA         90232     Single Family                                1000000               20060401         77.82                    No MI                    100231000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                   1340625          8239.257813                360                           359                                              7      0          0         0.375                                    7.375 South Pasadena                                CA         91030     Single Family                                1340625               20060401         65.00                    No MI                    1002312-0000001650             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    192461          1343.217396                360                           359                                              8      0          0         0.375                                    8.375 AUSTELL                                       GA         30168     Single Family                                 192461               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    180400          1259.041667                360                           359                                              8      0          0         0.375                                    8.375 North Port                                    FL         34287     Single Family                                 180400               20060401         70.75                    No MI                    100418000000000000             2.25                20090301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              36          N           20360301           AFL2
      GROUP I       G01                                  324749.7          2097.341813                360                           359                                          7.375      0          0         0.375                                     7.75 Fort Lauderdale                               FL         33312     2-4 Family                                    324750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    248800          1580.916667                360                           359                                           7.25      0          0         0.375                                    7.625 Kansas City                                   MO         64113     Single Family                                 248800               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                   1000000          6354.166667                360                           358                                           7.25      0          0         0.375                                    7.625 Glendale                                      CA         91206     Single Family                                1000000               20060301         78.43                    No MI                    100034000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1234800             7846.125                360                           358                                           7.25      0          0         0.375                                    7.625 Newport Beach                                 CA         92657     PUD                                          1234800               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    491991          3126.192813                360                           358                                           7.25      0          0         0.375                                    7.625 Plainville                                    MA         2762      Single Family                                 491991               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    247500           1521.09375                360                           359                                              7      0          0         0.375                                    7.375 Calumet City                                  IL         60409     2-4 Family                                    247500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    352000                 2090                360                           358                                           6.75      0          0         0.375                                    7.125 Bakersfield                                   CA         93312     Single Family                                 352000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    856000          5171.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Hilton Head Island                            SC         29928     Single Family                                 856000               20060401         80.00                    No MI                    1001468-2010607855             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    262287            1530.0075                360                           359                                          6.625      0          0         0.375                                        7 EL CENTRO                                     CA         92243     Single Family                                 262287               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    222184          1504.370833                360                           359                                           7.75      0          0         0.375                                    8.125 ORLANDO                                       FL         32835     Condominium                                   222184               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    260000              1543.75                360                           359                                           6.75      0          0         0.375                                    7.125 Galveston                                     TX         77554     PUD                                           260000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    313944             2158.365                360                           359                                          7.875      0          0         0.375                                     8.25 New Port Richey                               FL         34655     PUD                                           313944               20060401         80.00                    No MI                    010026500000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    320000          1933.333333                360                           358                                          6.875      0          0         0.375                                     7.25 Garden Grove                                  CA         92840     Single Family                                 320000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    165000             1065.625                360                           359                                          7.375      0          0         0.375                                     7.75 Thornton                                      CO         80233     PUD                                           165000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    147200                  966                360                           358                                            7.5      0          0         0.375                                    7.875 Spring Hill                                   TN         37174     PUD                                           147200               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 135382.12               948.03                360                           358                                          7.125      0          0         0.375                                      7.5 Albuquerque                                   NM         87121     Single Family                                 135584               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                       13.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    495600                 3304                360                           358                                          7.625      0          0         0.375                                        8 Scottsdale                                    AZ         85255     Condominium                                   495600               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                         14     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 197530.01              1366.38                360                           358                                              7      0          0         0.375                                    7.375 Murrells Inlet                                SC         29576     Condominium                                   197832               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                     13.375     2.375               2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    177500          1016.927083                360                           358                                            6.5      0          0         0.375                                    6.875 Lincoln                                       CA         95648     PUD                                           177500               20060301         42.51                    No MI                    100016000000000000             2.25                20110201                     12.875     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    189036           1319.31375                360                           359                                              8      0          0         0.375                                    8.375 ALBUQUERQUE                                   NM         87114     Single Family                                 189036               20060401         90.00                GE Capital MI                100057000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 378194.88              2489.62                360                           359                                          7.125      0          0         0.375                                      7.5 West New York                                 NJ         7093      Single Family                                 378320               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
      GROUP I       G01                                    254400                 1696                360                           359                                          7.625      0          0         0.375                                        8 Manassas                                      VA         20109     Condominium                                   254400               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 199869.17                 1485                360                           359                                           7.75      0          0         0.375                                    8.125 Arlington Height                              IL         60004     Townhouse                                     200000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    124672          714.2666667                360                           359                                            6.5      0          0         0.375                                    6.875 Fort Mill                                     SC         29715     PUD                                           124672               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  83948.41               573.58                360                           358                                          6.875      0          0         0.375                                     7.25 Milwaukee                                     WI         53210     2-4 Family                                     84080               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    265000          1463.020833                360                           359                                           6.25      0          0         0.375                                    6.625 MANHATTAN BEACH                               CA         90266     Single Family                                 265000               20060401          8.69                    No MI                    100087000000000000             2.25                20090301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    575050          3833.666667                360                           359                                          7.625      0          0         0.375                                        8 Aldie                                         VA         20105     Single Family                                 575050               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    196800               1373.5                360                           359                                              8      0          0         0.375                                    8.375 FOUNTAIN                                      CO         80817     2-4 Family                                    196800               20060401         80.00                    No MI                                                   2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  93535.58               678.67                360                           359                                            7.5      0          0         0.375                                    7.875 Waukesha                                      WI         53189     Condominium                                    93600               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 166849.02              1055.56                360                           359                                          6.125      0          0         0.375                                      6.5 Chicago                                       IL         60651     2-4 Family                                    167000               20060401         58.39                    No MI                    100221000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 296027.08              1995.99                360                           359                                           6.75      0          0         0.375                                    7.125 Schaumburg                                    IL         60193     PUD                                           296264               20060401         79.86                    No MI                    100221000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    280000                 1750                360                           359                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    VA         22193     Single Family                                 280000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     52500                  350                360                           359                                          7.625      0          0         0.375                                        8 Brainard                                      MN         56401     Single Family                                  52500               20060401         75.00                    No MI                    100221000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    177000            1014.0625                360                           359                                            6.5      0          0         0.375                                    6.875 Lusby                                         MD         20657     PUD                                           177000               20060401         74.68                    No MI                    100039000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    269200          1654.458333                360                           359                                              7      0          0         0.375                                    7.375 Lusby                                         MD         20685     Single Family                                 269200               20060401         73.55                    No MI                    100039000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1475                360                           359                                              7      0          0         0.375                                    7.375 LACONIA                                       NH         3246      Single Family                                 240000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    304000          1963.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Chandler                                      AZ         85248     PUD                                           304000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 363992.05          2426.613667                360                           357                                          7.625      0          0         0.375                                        8 NORTHVILLE                                    MI         48168     Single Family                                 366532               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 440290.84          2797.681379                360                           357                                           7.25      0          0         0.375                                    7.625 ELK GROVE                                     CA         95758     Single Family                                 440291               20060201         78.62                    No MI                    100057000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    212000          1413.333333                360                           360                                          7.625      0          0         0.375                                        8 ATLANTA                                       GA         30314     Single Family                                 212000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    239960          1299.783333                360                           359                                          6.125      0          0         0.375                                      6.5 Duvall                                        WA         98019     Condominium                                   239960               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    236000          1278.333333                360                           359                                          6.125      0          0         0.375                                      6.5 Denver                                        CO         80212     Single Family                                 236000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    244400          1400.208333                360                           360                                            6.5      0          0         0.375                                    6.875 Graham                                        WA         98338     Single Family                                 244400               20060501         80.00                    No MI                    100016000000000000             2.25                20110401                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    180000                  975                360                           359                                          6.125      0          0         0.375                                      6.5 TACOMA                                        WA         98445     Single Family                                 180000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    264800          1517.083333                360                           359                                            6.5      0          0         0.375                                    6.875 Jupiter                                       FL         33458     Condominium                                   264800               20060401         79.99                    No MI                    100016000000000000             2.75                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    142400          771.3333333                360                           359                                          6.125      0          0         0.375                                      6.5 West Jordan                                   UT         84084     PUD                                           142400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    271992             1643.285                360                           359                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89149     Single Family                                 271992               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    120000                  775                360                           360                                          7.375      0          0         0.375                                     7.75 DECATUR                                       GA         30032     Single Family                                 120000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    230800             1370.375                360                           360                                           6.75      0          0         0.375                                    7.125 CEDARTOWN                                     GA         30125     Single Family                                 230800               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    236000          1425.833333                360                           357                                          6.875      0          0         0.375                                     7.25 WASHINGTON                                    DC         20019     Single Family                                 236000               20060201         80.00                    No MI                    100286000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           UNAR
      GROUP I       G01                                    273750          1853.515625                360                           357                                           7.75      0          0         0.375                                    8.125 MINNEAPOLIS                                   MN         55409     2-4 Family                                    273750               20060201         75.00                    No MI                    100272000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           UNAR
      GROUP I       G01                                 152790.65               867.51                360                           338                                              4      0          0         0.375                                    4.375 VIENNA                                        VA         22181     Single Family                                 173750               20040701         32.78                    No MI                                                   2.25                20090601                      9.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20340601           UNAR
     GROUP II       G04                                 177319.11              1095.98                360                           356                                          5.875      0          0         0.375                                     6.25 ETNA                                          CA         96027     Single Family                                 178000               20060101         59.93                    No MI                    100161000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351201           ALT1
     GROUP II       G04                                    600000                 3375                360                           356                                          6.375      0          0         0.375                                     6.75 REDWOOD CITY                                  CA         94063     2-4 Family                                    600000               20060101         60.45                    No MI                    100161000000000000             2.25                20151201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           ALT1
     GROUP II       G04                                 398895.83          2202.237395                360                           356                                           6.25      0          0         0.375                                    6.625 EL CERRITO                                    CA         94530     Single Family                                 600000               20060101         45.98                    No MI                    100161000000000000             2.25                20151201                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           ALT1
      GROUP I       G01                                    226400          1130.113333                360                           353                                          5.615      0          0         0.375                                     5.99 EL CAJON                                      CA         92020     Condominium                                   226400               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    296000          1477.533333                360                           352                                          5.615      0          0         0.375                                     5.99 SAN MARCOS                                    CA         92069     Condominium                                   296000               20050901         80.00                    No MI                    100225000000000000             4.99                20070801                      11.99     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350801           ALT1
      GROUP I       G01                                    488000          2236.666667                360                           352                                          5.125      0          0         0.375                                      5.5 CHULA VISTA                                   CA         91913     PUD                                           488000               20050901         80.00                    No MI                    100225000000000000              4.5                20070801                       11.5     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350801           ALT1
      GROUP I       G01                                    416000          2036.666667                360                           353                                            5.5      0          0         0.375                                    5.875 ROWLAND HEIGHTS                               CA         91748     Single Family                                 416000               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    268000          1337.766667                360                           353                                          5.615      0          0         0.375                                     5.99 VISTA                                         CA         92083     Condominium                                   268000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    403200                 1890                360                           353                                           5.25      0          0         0.375                                    5.625 NUEVO                                         CA         92567     Single Family                                 403200               20051001         80.00                    No MI                    100225000000000000             4.625               20070901                     11.625     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    278800             1306.875                360                           353                                           5.25      0          0         0.375                                    5.625 NUEVO                                         CA         92567     Single Family                                 278800               20051001         80.00                    No MI                    100225000000000000             4.625               20070901                     11.625      4.25               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    225200          1172.916667                360                           354                                          5.875      0          0         0.375                                     6.25 SAN DIEGO                                     CA         92128     Condominium                                   225200               20051101         80.00                    No MI                    100225000000000000             5.25                20071001                      12.25      4.25               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                  172308.4              1024.54                360                           355                                            5.5      0          0         0.375                                    5.875 ARLINGTON                                     WA         98223     Condominium                                   173200               20051201         80.00                    No MI                    100225000000000000             4.875               20071101                     11.875     4.875               1             First Lien         N            N            0         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    331200               1759.5                360                           355                                              6      0          0         0.375                                    6.375 SHORELINE                                     WA         98155     Single Family                                 331200               20051201         80.00                    No MI                    100225000000000000             5.375               20071101                     12.375      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    600000                 2625                360                           353                                          4.875      0          0         0.375                                     5.25 SAN FRANCISCO                                 CA         94122     Single Family                                 600000               20051001         80.00                    No MI                    100225000000000000             4.25                20070901                      11.25       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    588000              2878.75                360                           353                                            5.5      0          0         0.375                                    5.875 THOUSAND OAKS                                 CA         91320     Single Family                                 588000               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875     3.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    456000                 2185                360                           353                                          5.375      0          0         0.375                                     5.75 WINDSOR                                       CA         95492     Single Family                                 456000               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    480000                 2100                360                           353                                          4.875      0          0         0.375                                     5.25 SAN JOSE                                      CA         95129     PUD                                           480000               20051001         80.00                    No MI                    100225000000000000             4.25                20070901                      11.25     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    548000          2735.433333                360                           353                                          5.615      0          0         0.375                                     5.99 SAN JOSE                                      CA         95112     2-4 Family                                    548000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     3.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    568000          2603.333333                360                           353                                          5.125      0          0         0.375                                      5.5 SAN FRANCISCO                                 CA         94131     Condominium                                   568000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    413088              2065.44                360                           354                                          5.625      0          0         0.375                                        6 SACRAMENTO                                    CA         95758     Single Family                                 413288               20051101         80.00                    No MI                    100225000000000000               5                 20071001                         12     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    288000                 1320                360                           353                                          5.125      0          0         0.375                                      5.5 SACRAMENTO                                    CA         95823     Single Family                                 288000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    486200          2228.416667                360                           353                                          5.125      0          0         0.375                                      5.5 MOUNTAIN HOUSE                                CA         95391     Single Family                                 486200               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 263967.76          1237.348875                360                           353                                           5.25      0          0         0.375                                    5.625 SACRAMENTO                                    CA         95824     Single Family                                 264000               20051001         80.00                    No MI                    100225000000000000             4.625               20070901                     11.625     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    340000          1697.166667                360                           353                                          5.615      0          0         0.375                                     5.99 SAN JOSE                                      CA         95133     Condominium                                   340000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99      4.25               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    480000                 2450                360                           353                                           5.75      0          0         0.375                                    6.125 SUNNYVALE                                     CA         94089     Single Family                                 480000               20051001         80.00                    No MI                    100225000000000000             5.125               20070901                     12.125     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    704000          3514.133333                360                           353                                          5.615      0          0         0.375                                     5.99 GILROY                                        CA         95020     Single Family                                 704000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99      4.75               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    312000               1557.4                360                           353                                          5.615      0          0         0.375                                     5.99 ELK GROVE                                     CA         95758     Single Family                                 312000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    512000          2555.733333                360                           353                                          5.615      0          0         0.375                                     5.99 SANTA CLARA                                   CA         95051     Single Family                                 512000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    361600          1804.986667                360                           353                                          5.615      0          0         0.375                                     5.99 LOS BANOS                                     CA         93635     Single Family                                 361600               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    336000                 1610                360                           353                                          5.375      0          0         0.375                                     5.75 STOCKTON                                      CA         95206     Single Family                                 336000               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    460000          2204.166667                360                           353                                          5.375      0          0         0.375                                     5.75 SAN JOSE                                      CA         95127     Single Family                                 460000               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    296000          1418.333333                360                           353                                          5.375      0          0         0.375                                     5.75 STOCKTON                                      CA         95206     Single Family                                 296000               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 262128.92              1581.12                360                           353                                          5.615      0          0         0.375                                     5.99 FRESNO                                        CA         93720     Single Family                                 264000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.375               1             First Lien         N            N            0         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 463999.67          2126.665154                360                           353                                          5.125      0          0         0.375                                      5.5 HOLLISTER                                     CA         95023     Single Family                                 464000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    683900          3413.800833                360                           354                                          5.615      0          0         0.375                                     5.99 GILROY                                        CA         95020     Single Family                                 684000               20051101         80.00                    No MI                    100225000000000000             4.99                20071001                      11.99     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 216281.44              1303.22                360                           354                                          5.615      0          0         0.375                                     5.99 VISALIA                                       CA         93292     Single Family                                 217600               20051101         80.00                    No MI                    100225000000000000             4.99                20071001                      11.99     4.615               1             First Lien         N            N            0         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    268000          1479.583333                360                           355                                           6.25      0          0         0.375                                    6.625 STOCKTON                                      CA         95210     Single Family                                 268000               20051201         80.00                    No MI                    100225000000000000             5.625               20071101                     12.625     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    515250           2468.90625                360                           355                                          5.375      0          0         0.375                                     5.75 GILROY                                        CA         95020     Single Family                                 515250               20051201         75.00                    No MI                    100225000000000000             4.75                20071101                      11.75      5.25               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    560000          3033.333333                360                           355                                          6.125      0          0         0.375                                      6.5 SAN JOSE                                      CA         95116     2-4 Family                                    560000               20051201         80.00                    No MI                    100225000000000000              5.5                20071101                       12.5     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    648000               3307.5                360                           355                                           5.75      0          0         0.375                                    6.125 SALINAS                                       CA         93906     Single Family                                 648000               20051201         80.00                    No MI                    100225000000000000             5.125               20071101                     12.125     5.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    472000          2261.666667                360                           355                                          5.375      0          0         0.375                                     5.75 SAN JOSE                                      CA         95127     Single Family                                 472000               20051201         80.00                    No MI                    100225000000000000             4.75                20071101                      11.75      4.75               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    361850          1806.234583                360                           353                                          5.615      0          0         0.375                                     5.99 WEST SACRAMENTO                               CA         95691     Single Family                                 361850               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    145510          697.2354167                360                           353                                          5.375      0          0         0.375                                     5.75 FRESNO                                        CA         93725     Single Family                                 145600               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    132000                  660                360                           353                                          5.625      0          0         0.375                                        6 AUBURN                                        CA         95603     Condominium                                   132000               20051001         80.00                    No MI                    100225000000000000               5                 20070901                         12     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    310800              1489.25                360                           353                                          5.375      0          0         0.375                                     5.75 SACRAMENTO                                    CA         95829     Single Family                                 310800               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    496000          2428.333333                360                           353                                            5.5      0          0         0.375                                    5.875 SIMI VALLEY                                   CA         93063     Single Family                                 496000               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    576000                 2760                360                           354                                          5.375      0          0         0.375                                     5.75 FAIRFIELD                                     CA         94534     Single Family                                 576000               20051101         80.00                    No MI                    100225000000000000             4.75                20071001                      11.75      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                  146391.5          823.4521875                360                           354                                          6.375      0          0         0.375                                     6.75 SACRAMENTO                                    CA         95825     Condominium                                   146400               20051101         80.00                    No MI                    100225000000000000             5.75                20071001                      12.75     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 196315.65              1095.57                360                           351                                          4.875      0          0         0.375                                     5.25 SAN BERNARDINO                                CA         92411     Single Family                                 198400               20050801         80.00                    No MI                    100225000000000000             4.25                20070701                      11.25     5.375               1             First Lien         N            N            0         Prepay            360              24          N           20350701           ALT1
      GROUP I       G01                                    302400                 1386                360                           353                                          5.125      0          0         0.375                                      5.5 MORENO VALLEY                                 CA         92555     Single Family                                 302400               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     3.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    280000          1283.333333                360                           353                                          5.125      0          0         0.375                                      5.5 CORONA                                        CA         92879     Single Family                                 280000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    218400                 1001                360                           353                                          5.125      0          0         0.375                                      5.5 LANCASTER                                     CA         93535     Single Family                                 218400               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    316000          1415.416667                360                           353                                              5      0          0         0.375                                    5.375 MONTEBELLO                                    CA         90640     Single Family                                 316000               20051001         80.00                    No MI                    100225000000000000             4.375               20070901                     11.375     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 207954.59          953.1252042                360                           353                                          5.125      0          0         0.375                                      5.5 LANCASTER                                     CA         93534     Single Family                                 208000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5       4                 1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    545600          2614.333333                360                           353                                          5.375      0          0         0.375                                     5.75 CHINO HILLS                                   CA         91709     Single Family                                 545600               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    392000          1796.666667                360                           353                                          5.125      0          0         0.375                                      5.5 FONTANA                                       CA         92336     Single Family                                 392000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 247971.62           1237.79167                360                           353                                          5.615      0          0         0.375                                     5.99 INGLEWOOD                                     CA         90302     Condominium                                   248000               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    184800              1020.25                360                           354                                           6.25      0          0         0.375                                    6.625 PERRIS                                        CA         92570     Single Family                                 184800               20051101         80.00                    No MI                    100225000000000000             5.625               20071001                     12.625     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    295200              1473.54                360                           354                                          5.615      0          0         0.375                                     5.99 ANAHEIM                                       CA         92802     Condominium                                   295200               20051101         80.00                    No MI                    100225000000000000             4.99                20071001                      11.99      5.25               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    380000          1860.416667                360                           354                                            5.5      0          0         0.375                                    5.875 PERRIS                                        CA         92571     Single Family                                 380000               20051101         80.00                    No MI                    100225000000000000             4.875               20071001                     11.875     4.615               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 216581.53              1357.54                360                           355                                              6      0          0         0.375                                    6.375 AZUSA                                         CA         91702     Condominium                                   217600               20051201         80.00                    No MI                    100225000000000000             5.375               20071101                     12.375      4.5                1             First Lien         N            N            0         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                 512763.65           2563.81825                360                           355                                          5.625      0          0         0.375                                        6 STANTON                                       CA         90680     PUD                                           512800               20051201         80.00                    No MI                    100225000000000000               5                 20071101                         12       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    288000                 1590                360                           355                                           6.25      0          0         0.375                                    6.625 VICTORVILLE                                   CA         92392     Single Family                                 288000               20051201         90.00                    No MI                    100225000000000000             5.625               20071101                     12.625     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    320000          1733.333333                360                           355                                          6.125      0          0         0.375                                      6.5 COMPTON                                       CA         90220     Single Family                                 320000               20051201         88.89                    No MI                    100225000000000000              5.5                20071101                       12.5      5.25               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    228000               1138.1                360                           353                                          5.615      0          0         0.375                                     5.99 BAKERSFIELD                                   CA         93313     Single Family                                 228000               20051001         80.00                    No MI                    100225000000000000             5.25                20070901                      11.99     5.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    378800              1733.01                360                           353                                          5.115      0          0         0.375                                     5.49 SANTA MARIA                                   CA         93458     Single Family                                 378800               20051001         80.00                    No MI                    100225000000000000             4.49                20070901                      11.49     4.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    252000                 1155                360                           353                                          5.125      0          0         0.375                                      5.5 LOS ANGELES ARE                               CA         90022     Single Family                                 252000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.115               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    352000          1757.066667                360                           353                                          5.615      0          0         0.375                                     5.99 LOS ANGELES                                   CA         90047     Single Family                                 352000               20051001         80.00                    No MI                    100225000000000000             5.125               20090901                      11.99     4.125               1             First Lien         N            Y           60         Prepay            360              48          N           20350901           ALT1
      GROUP I       G01                                    233220            1117.5125                360                           353                                          5.375      0          0         0.375                                     5.75 DESERT HOT SPRI                               CA         92240     Single Family                                 233220               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75      4.75               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    412000          2056.566667                360                           353                                          5.615      0          0         0.375                                     5.99 SIMI VALLEY                                   CA         93065     Single Family                                 412000               20051001         80.00                    No MI                    100225000000000000               5                 20070901                      11.99     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    425600          2124.453333                360                           353                                          5.615      0          0         0.375                                     5.99 MOORPARK                                      CA         93021     Single Family                                 425600               20051001         80.00                    No MI                    100225000000000000               5                 20070901                      11.99     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    240000                 1198                360                           353                                          5.615      0          0         0.375                                     5.99 LOS ANGELES                                   CA         91335     Condominium                                   240000               20051001         80.00                    No MI                    100225000000000000             5.25                20070901                      11.99     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    367200              1832.94                360                           354                                          5.615      0          0         0.375                                     5.99 SANTA CLARITA                                 CA         91354     PUD                                           367200               20051101         80.00                    No MI                    100225000000000000             5.375               20071001                      11.99     4.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    496000          2475.866667                360                           354                                          5.615      0          0         0.375                                     5.99 SIMI VALLEY                                   CA         93063     PUD                                           496000               20051101         80.00                    No MI                    100225000000000000              5.5                20071001                      11.99       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    130500             760.1625                360                           354                                          6.615      0          0         0.375                                     6.99 LAS VEGAS                                     NV         89110     Condominium                                   130500               20051101         90.00                    No MI                    100225000000000000             6.875               20071001                      12.99     5.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 567978.95           3135.71712                360                           354                                           6.25      0          0         0.375                                    6.625 ORANGE                                        CA         92867     Single Family                                 568000               20051101         80.00                    No MI                    100225000000000000             6.125               20071001                     12.625      6.5                1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    464000          2948.333333                360                           355                                           7.25      0          0         0.375                                    7.625 SIMI VALLEY                                   CA         93065     Single Family                                 464000               20051201         80.00                    No MI                    100225000000000000             6.625               20071101                     13.625      5.75               1             First Lien         N            Y           60          No_PP            360              24          N           20351101           ALT1
      GROUP I       G01                                    444000              2173.75                360                           355                                            5.5      0          0         0.375                                    5.875 LOS ANGELES                                   CA         90037     2-4 Family                                    444000               20051201         80.00                    No MI                    100225000000000000             5.375               20071101                     11.875      6.25               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    456800          2474.333333                360                           355                                          6.125      0          0         0.375                                      6.5 LOS ANGELES                                   CA         91311     Single Family                                 456800               20051201         80.00                    No MI                    100225000000000000             5.375               20071101                       12.5       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    136000                  680                360                           353                                          5.625      0          0         0.375                                        6 YREKA                                         CA         96097     Single Family                                 136000               20051001         80.00                    No MI                    100225000000000000               5                 20070901                         12       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                  117561.5               709.87                360                           353                                          5.625      0          0         0.375                                        6 TUALATIN                                      OR         97062     Condominium                                   118400               20051001         80.00                    No MI                    100225000000000000               5                 20070901                         12     4.625               1             First Lien         N            N            0         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    113600          591.6666667                360                           354                                          5.875      0          0         0.375                                     6.25 KUNA                                          ID         83634     PUD                                           113600               20051101         80.00                    No MI                    100225000000000000             5.25                20071001                      12.25     4.625               1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                 116299.98          569.3853188                360                           353                                            5.5      0          0         0.375                                    5.875 COLORADO SPRING                               CO         80916     Single Family                                 116400               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875     4.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                     96800          473.9166667                360                           353                                            5.5      0          0         0.375                                    5.875 GREELEY                                       CO         80631     PUD                                            96800               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    254400               1192.5                360                           352                                           5.25      0          0         0.375                                    5.625 DENVER                                        CO         80249     Single Family                                 254400               20050901         80.00                    No MI                    100225000000000000             4.625               20070801                     11.625      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20350801           ALT1
      GROUP I       G01                                    112000          548.3333333                360                           353                                            5.5      0          0         0.375                                    5.875 GREELEY                                       CO         80631     PUD                                           112000               20051001         80.00                    No MI                    100225000000000000             4.875               20070901                     11.875      4.25               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 194362.97          911.0764219                360                           353                                           5.25      0          0         0.375                                    5.625 BROOMFIELD                                    CO         80020     Single Family                                 194400               20051001         80.00                    No MI                    100225000000000000             4.625               20070901                     11.625      4.5                1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    118800               569.25                360                           353                                          5.375      0          0         0.375                                     5.75 ENGLEWOOD                                     CO         80112     Condominium                                   118800               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75      4.25               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 134125.16               757.08                360                           353                                              5      0          0         0.375                                    5.375 DENVER                                        CO         80239     Single Family                                 135200               20051001         80.00                    No MI                    100225000000000000             4.375               20070901                     11.375     4.375               1             First Lien         N            N            0         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    118000          577.7083333                360                           354                                            5.5      0          0         0.375                                    5.875 GRANBY                                        CO         80446     Condominium                                   118000               20051101         80.00                    No MI                    100225000000000000             4.875               20071001                     11.875       4                 1             First Lien         N            Y           60         Prepay            360              24          N           20351001           ALT1
      GROUP I       G01                                    213100          1420.666667                360                           357                                          7.625      0          0         0.375                                        8 WHITE MARSH                                   MD         21009     PUD                                           213100               20060201         80.00                    No MI                    100293000000000000             2.25                20110101                         13      4.5                1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    268000          1395.833333                360                           357                                              6      0          0          0.25                                     6.25 Lindenhurst                                   NY         11757     Single Family                                 268000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                       17.5     1.875              2.25           First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 492979.64          3132.474796                360                           357                                           7.25      0          0         0.375                                    7.625 WINCHESTER                                    MA         1890      2-4 Family                                    493000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     12.625       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                    387000            2217.1875                360                           356                                            6.5      0          0         0.375                                    6.875 MODESTO                                       CA         95355     2-4 Family                                    387000               20060101         79.47                    No MI                    100038000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    439200              2699.25                360                           356                                              7      0          0         0.375                                    7.375 CARSON CITY                                   NV         89701     Single Family                                 439200               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                  449789.4            2623.7715                360                           356                                          6.625      0          0         0.375                                        7 NORTH HOLLYWOOD                               CA         91606     Single Family                                 450000               20060101         69.23                    No MI                    100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20351201           ADN1
     GROUP II       G03                                 999999.99          5208.333281                360                           356                                          5.875      0          0         0.375                                     6.25 LOS ALTOS                                     CA         94022     Single Family                                1000000               20060101         59.65                    No MI                    010003800000000000             2.25                20101201                      11.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    448500               2242.5                360                           357                                          5.625      0          0         0.375                                        6 KAILUA KONA                                   HI         96740     Single Family                                 448500               20060201         65.00                    No MI                    100038000000000000             2.25                20110101                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 192959.64              1288.03                360                           356                                          6.625      0          0         0.375                                        7 SAGINAW                                       MI         48603     2-4 Family                                    193600               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                         12     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    468000              2876.25                360                           358                                              7      0          0         0.375                                    7.375 BIG SKY                                       MT         59716     Condominium                                   468000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 508176.57              3304.61                360                           357                                          6.375      0          0         0.375                                     6.75 PLYMOUTH                                      VT         5056      Single Family                                 509500               20060201         58.23                    No MI                    010003800000000000               5                 20110101                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 533473.99          2889.650779                360                           358                                          6.125      0          0         0.375                                      6.5 ATWATER                                       CA         95301     Single Family                                 533474               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                       11.5     4.625               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G01                                 126534.99          724.9400469                360                           356                                            6.5      0          0         0.375                                    6.875 HOUSTON                                       TX         77035     PUD                                           126535               20060101         79.58                    No MI                    100038000000000000             2.25                20101201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    464000                 2610                360                           357                                          6.375      0          0         0.375                                     6.75 SANTA MARIA                                   CA         93455     Single Family                                 464000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                 620178.99          2971.690994                360                           357                                          5.375      0          0         0.375                                     5.75 ORANGE PRAK                                   FL         32003     PUD                                           620179               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                      10.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                  63947.99          439.6424313                360                           358                                          7.875      0          0         0.375                                     8.25 LEAGUE CITY                                   TX         77573     Condominium                                    63948               20060301         70.00                    No MI                    100038000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                    294300            2023.3125                360                           356                                          7.875      0          0         0.375                                     8.25 FIRESTONE                                     CO         80504     PUD                                           294300               20060101         90.00                     PMI                     100038000000000000             2.25                20101201                      13.25     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                    304000          1741.666667                360                           357                                            6.5      0          0         0.375                                    6.875 PHOENIX                                       AZ         85024     PUD                                           304000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G03                                    436000          2361.666667                360                           356                                          6.125      0          0         0.375                                      6.5 SCOTTSDALE                                    AZ         85254     Single Family                                 436000               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G01                                 373499.99          2373.281186                360                           357                                           7.25      0          0         0.375                                    7.625 LATHROP                                       CA         95330     Single Family                                 373500               20060201         90.00                     PMI                     100038000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 519999.99          3195.833272                360                           357                                              7      0          0         0.375                                    7.375 JERSEY CITY                                   NJ         7306      2-4 Family                                    520000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    386400              2616.25                360                           356                                           7.75      0          0         0.375                                    8.125 DALLAS                                        TX         75206     Single Family                                 386400               20060101         80.00                    No MI                    100038000000000000             2.25                20101201                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20351201           ADN1
     GROUP II       G03                                    510000                 2550                360                           357                                          5.625      0          0         0.375                                        6 SAN DIEGO                                     CA         92128     PUD                                           510000               20060201         75.00                    No MI                    100038000000000000             2.25                20110101                         11     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
      GROUP I       G01                                    432000                 2925                360                           357                                           7.75      0          0         0.375                                    8.125 DORCHESTER                                    MA         2122      2-4 Family                                    432000               20060201         80.00                    No MI                    100038000000000000             2.25                20110101                     13.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 310477.05          1972.822922                360                           357                                           7.25      0          0         0.375                                    7.625 COMMERCE CITY                                 CO         80022     Single Family                                 310500               20060201         90.00                     PMI                     100038000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           ADN1
     GROUP II       G01                                 549859.38          2921.127956                360                           358                                              6      0          0         0.375                                    6.375 HILO                                          HI         96720     Single Family                                 550000               20060301         82.21                     PMI                     100038000000000000             2.25                20110201                     11.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                 471329.99          2700.328068                360                           358                                            6.5      0          0         0.375                                    6.875 SONORA                                        CA         95370     Single Family                                 471750               20060301         75.00                    No MI                    100038000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
     GROUP II       G03                                    484000               2722.5                360                           358                                          6.375      0          0         0.375                                     6.75 FLAGSTAFF                                     AZ         86001     Single Family                                 484000               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                      11.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ADN1
      GROUP I       G01                                  99802.41                742.5                360                           357                                           7.75      0          0         0.375                                    8.125 Austell                                       GA         30168     Townhouse                                     100000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    201300             1258.125                360                           357                                          7.125      0          0         0.375                                      7.5 ALBUQUERQUE                                   NM         87121     PUD                                           201300               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                 934399.99          5839.999938                360                           357                                          7.125      0          0         0.375                                      7.5 Leesburg                                      VA         20176     Single Family                                 934400               20060201         80.00                    No MI                    100102000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                 256718.23              1767.11                360                           355                                              6      0          0          0.25                                     6.25 Boston                                        MA         2215      Condominium                                   287000               20051201         50.01                    No MI                                                   2.25                20151101                      11.25     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351101           AFL2
     GROUP II       G01                                 268933.63          1540.765589                360                           359                                          6.625      0          0          0.25                                    6.875 Worcester                                     MA         1606      Single Family                                 269000               20060401         82.77                     PMI                     100381000000000000             2.25                20110301                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    262400          1612.666667                360                           358                                          7.125      0          0          0.25                                    7.375 CHICAGO                                       IL         60630     Single Family                                 262400               20060301         80.00                    No MI                                                   2.25                20110201                     12.375       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                 143769.02               970.15                360                           358                                          6.875      0          0          0.25                                    7.125 JOLIET                                        IL         60435     Single Family                                 144000               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    182800             1085.375                360                           358                                          6.875      0          0          0.25                                    7.125 STICKNEY                                      IL         60638     Single Family                                 182800               20060301         80.00                    No MI                                                   2.25                20110201                     12.125       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G01                                    172800                  990                360                           358                                          6.625      0          0          0.25                                    6.875 PEMBROKE PINES                                FL         33024     Condominium                                   172800               20060301         80.00                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
      GROUP I       G01                                    208000          1126.666667                360                           358                                           6.25      0          0          0.25                                      6.5 ROMEOVILLE                                    IL         60446     Single Family                                 208000               20060301         80.00                    No MI                                                   2.25                20090201                       12.5       2                 2             First Lien         N            Y           36          No_PP            360              36          N           20360201           ALT1
     GROUP II       G03                                   1000000          5729.166667                360                           358                                          6.625      0          0          0.25                                    6.875 CLARENDON HILLS                               IL         60514     Single Family                                1000000               20060301         74.21                    No MI                                                   2.25                20110201                     11.875       2                 2             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G02                                  103594.4               709.46                360                           356                                              7      0          0          0.25                                     7.25 MANHATTAN                                     IL         60442     Condominium                                   104000               20060101         80.00                    No MI                                                   2.25                20101201                      12.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
      GROUP I       G01                                 288370.94               1784.1                360                           355                                              6      0          0          0.25                                     6.25 HOFFMAN ESTATES                               IL         60195     Single Family                                 289760               20051201         80.00                    No MI                                                   2.25                20081101                      12.25       2                 2             First Lien         N            N            0          No_PP            360              36          N           20351101           ALT1
     GROUP II       G02                                 119593.28               788.31                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60612     2-4 Family                                    120000               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 147299.39                997.1                360                           355                                          6.875      0          0          0.25                                    7.125 CHICAGO                                       IL         60653     Condominium                                   148000               20051201         80.00                    No MI                                                   2.25                20101101                     12.125       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 131052.03               842.13                360                           356                                          6.375      0          0          0.25                                    6.625 NORRIDGE                                      IL         60706     Condominium                                   131520               20060101         80.00                    No MI                                                   2.25                20101201                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 100237.16               620.15                360                           355                                              6      0          0          0.25                                     6.25 AURORA                                        IL         60505     Single Family                                 100720               20051201         80.00                    No MI                                                   2.25                20101101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 192693.87              1207.81                360                           355                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60629     Single Family                                 193600               20051201         80.00                    No MI                                                   2.25                20101101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 123419.67               773.59                360                           355                                          6.125      0          0          0.25                                    6.375 CHICAGO                                       IL         60623     Single Family                                 124000               20051201         80.00                    No MI                                                   2.25                20101101                     11.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G01                                 270786.81              1741.64                360                           355                                          6.375      0          0          0.25                                    6.625 WAUKESHA                                      WI         53188     Single Family                                 272000               20051201         80.00                    No MI                                                   2.25                20101101                     11.625       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
     GROUP II       G02                                 205673.79               1355.9                360                           356                                          6.625      0          0          0.25                                    6.875 CHICAGO                                       IL         60617     Single Family                                 206400               20060101         80.00                    No MI                                                   2.25                20101201                     11.875       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351201           ALT1
     GROUP II       G02                                 168786.99              1044.25                360                           355                                              6      0          0          0.25                                     6.25 CICERO                                        IL         60804     2-4 Family                                    169600               20051201         80.00                    No MI                                                   2.25                20101101                      11.25       2                 2             First Lien         N            N            0          No_PP            360              60          N           20351101           ALT1
      GROUP I       G01                                    299988              1999.92                360                           357                                          7.625      0          0         0.375                                        8 ORLANDO                                       FL         32828     PUD                                           299988               20060201         90.00                GE Capital MI                100057000000000000             2.25                20110101                         13       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    189477              1263.18                360                           357                                          7.625      0          0         0.375                                        8 SANFORD                                       FL         32771     PUD                                           189477               20060201         90.00                GE Capital MI                100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 181835.97          1117.533566                360                           357                                              7      0          0         0.375                                    7.375 WESLEY CHAPEL                                 FL         33544     Single Family                                 181836               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    272064              1785.42                360                           357                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32819     Condominium                                   272064               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    263500          1427.291667                360                           357                                          6.125      0          0         0.375                                      6.5 APPLE VALLEY                                  CA         92308     PUD                                           263500               20060201         72.50                    No MI                    100057000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     98150          592.9895833                360                           358                                          6.875      0          0         0.375                                     7.25 Saint Louis                                   MO         63125     Single Family                                  98150               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     98150          592.9895833                360                           358                                          6.875      0          0         0.375                                     7.25 Saint Louis                                   MO         63125     Single Family                                  98150               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    694100          4193.520833                360                           357                                          6.875      0          0         0.375                                     7.25 Scottsdale                                    AZ         85262     PUD                                           694100               20060201         69.99                    No MI                    100099000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    205450          1262.661458                360                           358                                              7      0          0         0.375                                    7.375 Surprise                                      AZ         85379     PUD                                           205450               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    216000                 1350                360                           358                                          7.125      0          0         0.375                                      7.5 Haddonfield                                   NJ         8033      Single Family                                 216000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    432250          2296.328125                360                           353                                              6      0          0         0.375                                    6.375 PALM COAST                                    FL         32137     Condominium                                   432250               20051001         65.00                    No MI                    100286000000000000             2.25                20150901                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20350901           ALT1
     GROUP II       G04                                    744000                 4185                360                           353                                          6.375      0          0         0.375                                     6.75 PRIOR LAKE                                    MN         55372     Single Family                                 744000               20051001         80.00                    No MI                    100286000000000000             2.25                20150901                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20350901           ALT1
     GROUP II       G04                                    711750            3855.3125                360                           353                                          6.125      0          0         0.375                                      6.5 GAITHERSBURG                                  MD         20878     PUD                                           711750               20051001         74.92                    No MI                    100286000000000000             2.25                20150901                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20350901           ALT1
     GROUP II       G04                                    424000                 2385                360                           353                                          6.375      0          0         0.375                                     6.75 SANTA ANA                                     CA         92701     Single Family                                 424000               20051001         80.00                    No MI                    100286000000000000             2.25                20150901                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20350901           ALT1
     GROUP II       G02                                    294802          1443.301458                360                           359                                            5.5      0          0         0.375                                    5.875 Manassas                                      VA         20111     Townhouse                                     294802               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    260000          1516.666667                360                           359                                          6.625      0          0         0.375                                        7 Woodbridge                                    VA         22192     Condominium                                   260000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    117600               852.68                360                           360                                            7.5      0          0         0.375                                    7.875 Antioch                                       TN         37013     Condominium                                   117600               20060501         80.00                    No MI                    100213000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    412000              2703.75                360                           359                                            7.5      0          0         0.375                                    7.875 Minneapolis                                   MN         55446     Single Family                                 412000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000             2519.375                360                           359                                          6.875      0          0         0.375                                     7.25 BURTONSVILLE                                  MD         20866     Condominium                                   417000               20060401         78.68                    No MI                    100213000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    247000          1209.270833                360                           359                                            5.5      0          0         0.375                                    5.875 Manassas                                      VA         20110     PUD                                           247000               20060401         65.00                    No MI                    100213000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    151540          820.8416667                360                           359                                          6.125      0          0         0.375                                      6.5 Fort Collins                                  CO         80524     PUD                                           151540               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    178250          965.5208333                360                           359                                          6.125      0          0         0.375                                      6.5 Rio Rancho                                    NM         87124     PUD                                           178250               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    204000               1317.5                360                           357                                          7.375      0          0         0.375                                     7.75 Houston                                       TX         77004     2-4 Family                                    204000               20060201         80.00                    No MI                    100425000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 153159.83              1151.69                360                           359                                          7.875      0          0         0.375                                     8.25 Killeen                                       TX         76542     2-4 Family                                    153300               20060401         70.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  90643.62               689.39                360                           359                                              8      0          0         0.375                                    8.375 ARLINGTON                                     TX         76018     Single Family                                  90700               20060401         79.98                    No MI                    100204000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    239900             1499.375                360                           359                                          7.125      0          0         0.375                                      7.5 FRED                                          VA         22407     Single Family                                 239900               20060401         79.99                    No MI                    100196000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    188500          1079.947917                360                           359                                            6.5      0          0         0.375                                    6.875 Hilton Head                                   SC         29928     Condominium                                   188500               20060401         65.00                    No MI                    010006100000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    143600                897.5                360                           359                                          7.125      0          0         0.375                                      7.5 SKYLAND                                       AL         35405     Single Family                                 143600               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     62320              408.975                360                           359                                            7.5      0          0         0.375                                    7.875 COLUMBUS                                      OH         43227     Single Family                                  62320               20060401         76.00                    No MI                    100204000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    410800              2310.75                360                           359                                          6.375      0          0         0.375                                     6.75 Everett                                       MA         2149      2-4 Family                                    410800               20060401         65.00                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    202390          1370.348958                360                           358                                           7.75      0          0         0.375                                    8.125 HIALEAH                                       FL         33015     Condominium                                   202390               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    362560          2417.066667                360                           359                                          7.625      0          0         0.375                                        8 MOUNT VERNON                                  NY         10550     2-4 Family                                    362560               20060401         80.00                    No MI                    100271000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 179863.03              1243.22                360                           359                                              7      0          0         0.375                                    7.375 CAPITOL HGTS                                  MD         20743     Single Family                                 180000               20060401         72.00                    No MI                    100213000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    233518            1459.4875                360                           359                                          7.125      0          0         0.375                                      7.5 SAINT AUGUSTINE                               FL         32092     PUD                                           233518               20060401         75.00                    No MI                    100213000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    137600          831.3333333                360                           358                                          6.875      0          0         0.375                                     7.25 Rio Rancho                                    AZ         87144     PUD                                           137600               20060301         79.98                    No MI                    100071000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 239939.34          1624.589281                360                           358                                           7.75      0          0         0.375                                    8.125 Washington                                    DC         20018     Single Family                                 240000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    255900            1652.6875                360                           358                                          7.375      0          0         0.375                                     7.75 INDIAN HEAD                                   MD         20640     Single Family                                 255900               20060301         79.99                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 191121.68              1403.32                360                           359                                          7.625      0          0         0.375                                        8 LOS ANGELES                                   CA         90011     Single Family                                 191250               20060401         75.00                    No MI                    100311000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                787.5                360                           359                                            7.5      0          0         0.375                                    7.875 COLUMBUS                                      OH         43202     Single Family                                 120000               20060401         80.00                    No MI                    100066000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    400800                 2505                360                           358                                          7.125      0          0         0.375                                      7.5 LOS ANGELES                                   CA         90011     2-4 Family                                    400800               20060301         80.00                    No MI                    100311000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    159250            895.78125                360                           359                                          6.375      0          0         0.375                                     6.75 American Fork                                 UT         84003     2-4 Family                                    159250               20060401         65.00                    No MI                    10009923060106003-             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    122597          779.0017708                360                           359                                           7.25      0          0         0.375                                    7.625 Silver Spring                                 MD         20910     Condominium                                   122597               20060401         75.00                    No MI                    100218000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    340000               2337.5                360                           358                                          7.875      0          0         0.375                                     8.25 KISSIMMEE                                     FL         34747     Condominium                                   340000               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    240000                 1625                360                           359                                           7.75      0          0         0.375                                    8.125 WASHINGTON                                    DC         20011     Single Family                                 240000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    117250           769.453125                360                           358                                            7.5      0          0         0.375                                    7.875 FONTANA                                       CA         92335     Condominium                                   117250               20060301         70.00                    No MI                    100240000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    159100              994.375                360                           358                                          7.125      0          0         0.375                                      7.5 Southampton                                   NJ         8088      Single Family                                 159100               20060301         79.99                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 136286.39               931.17                360                           358                                          6.875      0          0         0.375                                     7.25 AUSTIN                                        TX         78734     2-4 Family                                    136500               20060301         75.00                    No MI                    100204000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 171779.89              1292.18                360                           358                                          7.875      0          0         0.375                                     8.25 Chesterfield                                  VA         23832     PUD                                           172000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    220500           1401.09375                360                           359                                           7.25      0          0         0.375                                    7.625 VICTORVILLE                                   CA         92394     Single Family                                 220500               20060401         70.00                    No MI                    1002404-0602051325             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  71687.64                489.8                360                           358                                          6.875      0          0         0.375                                     7.25 AUSTIN                                        TX         78724     Single Family                                  71800               20060301         79.96                    No MI                    100213000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    812500           4824.21875                360                           359                                           6.75      0          0         0.375                                    7.125 CHARLESTON                                    SC         29492     PUD                                           812500               20060401         65.00                    No MI                    1000606-7700257040             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     96000                  650                360                           359                                           7.75      0          0         0.375                                    8.125 TAMPA                                         FL         33612     Single Family                                  96000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 183847.67            919.23835                360                           358                                          5.625      0          0         0.375                                        6 NORTH OCEAN CITY                              MD         21842     Single Family                                 185000               20060301         46.13                    No MI                                                   2.25                20090201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360201           AFL2
     GROUP II       G01                                    240000                 1500                360                           359                                          7.125      0          0         0.375                                      7.5 Casa Grande                                   AZ         85222     PUD                                           240000               20060401         80.00                    No MI                    100041000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    167600          1030.041667                360                           358                                              7      0          0         0.375                                    7.375 Red Bluff                                     CA         96080     Single Family                                 167600               20060301         80.00                    No MI                    100041000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     60000                412.5                360                           359                                          7.875      0          0         0.375                                     8.25 BATTLE CREEK                                  MI         49014     Single Family                                  60000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     60000                412.5                360                           359                                          7.875      0          0         0.375                                     8.25 BATTLE CREEK                                  MI         49017     Single Family                                  60000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    236000          1425.833333                360                           359                                          6.875      0          0         0.375                                     7.25 San Jacinto                                   CA         92583     Single Family                                 236000               20060401         80.00                    No MI                    100070000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     60000                387.5                360                           358                                          7.375      0          0         0.375                                     7.75 COLUMBUS                                      OH         43219     Single Family                                  60000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    252000                 1575                360                           359                                          7.125      0          0         0.375                                      7.5 Casa Grande                                   AZ         85222     PUD                                           252000               20060401         80.00                    No MI                    100041000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    239700             1298.375                360                           358                                          6.125      0          0         0.375                                      6.5 MANASSAS PARK                                 VA         20111     Single Family                                 239700               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    132750           815.859375                360                           358                                              7      0          0         0.375                                    7.375 Barstow                                       CA         92311     Single Family                                 132750               20060301         75.00                    No MI                    100041000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    273000                 1820                360                           359                                          7.625      0          0         0.375                                        8 CHANDLER                                      AZ         85249     PUD                                           273000               20060401         70.00                    No MI                    100240000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    208480          1346.433333                360                           358                                          7.375      0          0         0.375                                     7.75 Queen Creek                                   AZ         85242     PUD                                           208480               20060301         80.00                    No MI                    100189000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     80340            410.06875                360                           359                                           5.75      0          0         0.375                                    6.125 Winston Salem                                 NC         27103     Single Family                                  80340               20060401         65.00                    No MI                    100066000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     76500             494.0625                360                           359                                          7.375      0          0         0.375                                     7.75 CRESCENT CITY                                 FL         32112     Single Family                                  76500               20060401         75.00                    No MI                    100213000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    129500          741.9270833                360                           359                                            6.5      0          0         0.375                                    6.875 ROSAMOND                                      CA         93560     Single Family                                 129500               20060401         70.00                    No MI                    100240000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     72000                  480                360                           359                                          7.625      0          0         0.375                                        8 BALTIMORE                                     MD         21226     Townhouse                                      72000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    189738          1245.155625                360                           358                                            7.5      0          0         0.375                                    7.875 Queen Creek                                   AZ         85242     PUD                                           189738               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    199500             1246.875                360                           358                                          7.125      0          0         0.375                                      7.5 Oak Brook                                     IL         60523     Condominium                                   199500               20060301         70.00                    No MI                    100113000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188548           1237.34625                360                           358                                            7.5      0          0         0.375                                    7.875 PALM BAY                                      FL         32908     Single Family                                 188548               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    780000              5118.75                360                           359                                            7.5      0          0         0.375                                    7.875 PRINCEVILLE                                   HI         96722     Condominium                                   780000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    226200              1413.75                360                           358                                          7.125      0          0         0.375                                      7.5 MODESTO                                       CA         95354     PUD                                           226200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    278400                 1827                360                           359                                            7.5      0          0         0.375                                    7.875 Clermont                                      FL         34711     PUD                                           278400               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    254250          1615.546875                360                           359                                           7.25      0          0         0.375                                    7.625 CHICAGO                                       IL         60641     Single Family                                 254250               20060401         75.00                    No MI                    100196000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    272000                 1700                360                           359                                          7.125      0          0         0.375                                      7.5 Queen Creek                                   AZ         85242     PUD                                           272000               20060401         80.00                    No MI                    100041000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    271900             1699.375                360                           359                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85037     PUD                                           271900               20060401         79.99                    No MI                    100041000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    243750           1472.65625                360                           359                                          6.875      0          0         0.375                                     7.25 LOS ANGELES                                   CA         90042     Single Family                                 243750               20060401         75.00                    No MI                    100240000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    114450            739.15625                360                           359                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60605     Condominium                                   114450               20060401         69.97                    No MI                    100196000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     51950          303.0416667                360                           359                                          6.625      0          0         0.375                                        7 Bluffton                                      SC         29910     Condominium                                    51950               20060401         64.94                    No MI                    100061000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    248000          1575.833333                360                           358                                           7.25      0          0         0.375                                    7.625 GARNER                                        NC         27529     PUD                                           248000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    100000          635.4166667                360                           359                                           7.25      0          0         0.375                                    7.625 YUMA                                          AZ         85364     Single Family                                 100000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    354300            2435.8125                360                           359                                          7.875      0          0         0.375                                     8.25 MIAMI                                         FL         33133     Condominium                                   354300               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     87200               572.25                360                           358                                            7.5      0          0         0.375                                    7.875 Glendale                                      AZ         85301     Condominium                                    87200               20060301         80.00                    No MI                    100041000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    192000                 1240                360                           359                                          7.375      0          0         0.375                                     7.75 NORTH LAS VEGAS                               NV         89032     PUD                                           192000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 123041.49               924.96                360                           359                                          7.875      0          0         0.375                                     8.25 Huntsville                                    AL         35824     Single Family                                 123120               20060401         80.00                    No MI                    100136000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     88000          614.1666667                360                           359                                              8      0          0         0.375                                    8.375 CLEVELAND HEIGHTS                             OH         44118     2-4 Family                                     88000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    183850           1263.96875                360                           359                                          7.875      0          0         0.375                                     8.25 PINELLAS PARK                                 FL         33709     PUD                                           183850               20060401         74.98                    No MI                    100196000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    168750          1107.421875                360                           359                                            7.5      0          0         0.375                                    7.875 Salt Lake Cty                                 UT         84124     Single Family                                 168750               20060401         75.00                    No MI                    100099000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    140000                787.5                360                           359                                          6.375      0          0         0.375                                     6.75 Germantown                                    MD         20876     Condominium                                   140000               20060401         70.00                    No MI                    100007000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    393250          2293.958333                360                           359                                          6.625      0          0         0.375                                        7 Hilton Head Island                            SC         29928     PUD                                           393250               20060401         65.00                    No MI                    1000606-7700257673             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    176066          1027.051667                360                           359                                          6.625      0          0         0.375                                        7 Salt Lake City                                UT         84116     2-4 Family                                    176066               20060401         65.00                    No MI                    100099000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    240000                 1675                360                           359                                              8      0          0         0.375                                    8.375 BALTIMORE                                     MD         21218     2-4 Family                                    240000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     88320                478.4                360                           358                                          6.125      0          0         0.375                                      6.5 Winston Salem                                 NC         27104     Single Family                                  88320               20060301         80.00                    No MI                    100066000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    101250            653.90625                360                           359                                          7.375      0          0         0.375                                     7.75 Orem                                          UT         84058     Single Family                                 101250               20060401         75.00                    No MI                    100099000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    360000               2212.5                360                           359                                              7      0          0         0.375                                    7.375 Sterling                                      VA         20164     Single Family                                 360000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 111169.65          602.1689375                360                           359                                          6.125      0          0         0.375                                      6.5 NORFOLK                                       VA         23504     Single Family                                 111200               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    225600                 1457                360                           359                                          7.375      0          0         0.375                                     7.75 Salt Lake Cty                                 UT         84116     2-4 Family                                    225600               20060401         80.00                    No MI                    100010000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 219518.98          983.2620979                360                           338                                              5      0          0         0.375                                    5.375 HOSCHTON                                      GA         30548     Single Family                                 220000               20040701         76.39                    No MI                    100030000000000000             2.25                20060601                     10.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20340601           ALT1
      GROUP I       G01                                    240000                 1625                360                           357                                           7.75      0          0         0.375                                    8.125 Monroe                                        GA         30655     2-4 Family                                    240000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    100800                619.5                360                           354                                              7      0          0         0.375                                    7.375 East Point                                    GA         30344     Single Family                                 100800               20051101         80.00                    No MI                    100039000000000000             2.25                20101001                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351001           AFL2
     GROUP II       G01                                    409500           2516.71875                360                           357                                              7      0          0         0.375                                    7.375 BURBANK                                       CA         91502     Condominium                                   409500               20060201         70.00                    No MI                    100022000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    539185          3482.236458                360                           357                                          7.375      0          0         0.375                                     7.75 BRISTOW                                       VA         20136     PUD                                           539185               20060201         75.00                    No MI                    100213000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    304000          1836.666667                360                           360                                          6.875      0          0         0.375                                     7.25 Paterson                                      NJ         7504      Single Family                                 304000               20060501         80.00                    No MI                    100234000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                 123267.11               894.39                360                           359                                            7.5      0          0         0.375                                    7.875 La Vergne                                     TN         37086     Single Family                                 123352               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    406000          2452.916667                360                           359                                          6.875      0          0         0.375                                     7.25 Annandale                                     VA         22003     Single Family                                 406000               20060401         70.00                    No MI                    100213000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    264000                 1705                360                           359                                          7.375      0          0         0.375                                     7.75 Lawrenceville                                 GA         30045     Single Family                                 264000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    243200                 1444                360                           359                                           6.75      0          0         0.375                                    7.125 Silver Spring                                 MD         20904     Condominium                                   243200               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000             2693.125                360                           359                                          7.375      0          0         0.375                                     7.75 Fulton                                        MD         20759     Single Family                                 417000               20060401         78.83                    No MI                    100213000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    380000              2018.75                360                           359                                              6      0          0         0.375                                    6.375 Fort Myers                                    FL         33908     PUD                                           380000               20060401         56.60                    No MI                    100016000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    323560              2022.25                360                           360                                          7.125      0          0         0.375                                      7.5 Upper Marlboro                                MD         20774     PUD                                           323560               20060501         80.00                    No MI                    100213000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    234800              1320.75                360                           351                                          6.375      0          0         0.375                                     6.75 LINDEN                                        VA         22642     Single Family                                 234800               20050801         80.00                    No MI                    100030000000000000             2.75                20070701                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              24          N           20350701           ALT1
      GROUP I       G01                                    357500          1750.260417                360                           353                                            5.5      0          0         0.375                                    5.875 BELLEVUE                                      WA         98007     Single Family                                 357500               20051001         80.00                    No MI                    100030000000000000             2.75                20070901                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    228000                 1045                360                           352                                          5.125      0          0         0.375                                      5.5 MANCHESTER                                    NH         3104      2-4 Family                                    228000               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                       11.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                    154000          898.3333333                360                           353                                          6.625      0          0         0.375                                        7 LOGANVILLE                                    GA         30052     PUD                                           154000               20051001         80.00                    No MI                    100030000000000000             2.75                20070901                         13     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    137420          701.4145833                360                           352                                           5.75      0          0         0.375                                    6.125 SNELLVILLE                                    GA         30039     PUD                                           137520               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                     12.125     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                    580000              3081.25                360                           347                                              6      0          0         0.375                                    6.375 ATLANTA                                       GA         30342     Single Family                                 580000               20050401         74.84                    No MI                    100030000000000000               3                 20070301                     11.375     2.375               1             First Lien         N            Y           24          No_PP            360              24          N           20350301           ALT1
      GROUP I       G01                                    214800                 1253                360                           352                                          6.625      0          0         0.375                                        7 LOGANVILLE                                    GA         30052     Single Family                                 214800               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                         13     2.625               2             First Lien         N            Y           120         No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                 111001.14               782.42                360                           350                                          7.125      0          0         0.375                                      7.5 MESA                                          AZ         85208     Single Family                                 111900               20050701         79.99                    No MI                    100030000000000000             2.75                20070601                       13.5     2.375               2             First Lien         N            N            0          No_PP            360              24          N           20350601           ALT1
      GROUP I       G01                                 101496.65          496.9106823                360                           339                                            5.5      0          0         0.375                                    5.875 SNELLVILLE                                    GA         30039     Single Family                                 101500               20040801         79.98                    No MI                    100030000000000000             2.625               20060701                     10.875     2.375               1             First Lien         N            Y           24          No_PP            360              24          N           20340701           ALT1
     GROUP II       G02                                    416000                 2470                360                           359                                           6.75      0          0         0.375                                    7.125 Arlington                                     VA         22207     Single Family                                 416000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.125      2.25               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    320000                 1700                360                           359                                              6      0          0         0.375                                    6.375 Wells                                         ME         4090      Single Family                                 320000               20060401         77.11                    No MI                    100213000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 157990.48          724.1230333                360                           340                                          5.125      0          0         0.375                                      5.5 MONROE                                        GA         30655     Single Family                                 158100               20040901         85.00                     PMI                     100030000000000000             2.625               20060801                       10.5     1.875               1             First Lien         N            Y           24          No_PP            360              24          N           20340801           ALT1
      GROUP I       G01                                  292222.3              2052.54                360                           354                                          7.125      0          0         0.375                                      7.5 KISSIMMEE                                     FL         34747     Single Family                                 293550               20051101         95.00            Mortgage Guaranty In             100030000000000000             2.75                20071001                       13.5      2.25               2             First Lien         N            N            0          No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                  80270.08               610.49                360                           359                                              8      0          0         0.375                                    8.375 Detroit                                       MI         48207     Single Family                                  80320               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     13.375     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    135500          621.0416667                360                           340                                          5.125      0          0         0.375                                      5.5 MONROE                                        GA         30655     Single Family                                 135500               20040901         82.37            Mortgage Guaranty In             100030000000000000             2.625               20060801                       10.5     1.875               1             First Lien         N            Y           24          No_PP            360              24          N           20340801           ALT1
     GROUP II       G02                                    246649          1310.322813                360                           359                                              6      0          0         0.375                                    6.375 Hanford                                       CA         93230     Single Family                                 246649               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375      2.25               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    200000          1041.666667                360                           359                                          5.875      0          0         0.375                                     6.25 Snohomish                                     WA         98290     Single Family                                 200000               20060401         45.45                    No MI                    100016000000000000             2.75                20110301                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    149120          963.0666667                360                           359                                          7.375      0          0         0.375                                     7.75 Myrtle Beach                                  SC         29588     PUD                                           149120               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      13.75     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    232000          1546.666667                360                           360                                          7.625      0          0         0.375                                        8 Decatur                                       GA         30032     Single Family                                 232000               20060501         80.00                    No MI                    100149000000000000             2.25                20110401                         13     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    101000             599.6875                360                           359                                           6.75      0          0         0.375                                    7.125 Atlanta                                       GA         30315     Single Family                                 101000               20060401         72.14                    No MI                    100149000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    264000               1512.5                360                           359                                            6.5      0          0         0.375                                    6.875 Eatonton                                      GA         31024     Single Family                                 264000               20060401         80.00                    No MI                    100149000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    144800          920.0833333                360                           360                                           7.25      0          0         0.375                                    7.625 Fairburn                                      GA         30213     Single Family                                 144800               20060501         80.00                    No MI                    001001490000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    127680                758.1                360                           360                                           6.75      0          0         0.375                                    7.125 Ooltewah                                      TN         37363     Single Family                                 127680               20060501         80.00                    No MI                    100229000000000000             2.25                20110401                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                     77600               624.39                360                           360                                          8.625      0          0         0.375                                        9 Zanesville                                    OH         43701     Single Family                                  77600               20060501         80.00                    No MI                                                   2.25                20110401                         14     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    112500            527.34375                360                           351                                           5.25      0          0         0.375                                    5.625 SMYRNA                                        GA         30082     Single Family                                 112500               20050801         90.00            Mortgage Guaranty In             100030000000000000             2.75                20070701                     11.625     1.875               2             First Lien         N            Y           120         No_PP            360              24          N           20350701           ALT1
      GROUP I       G01                                 214518.79              1418.97                360                           352                                            6.5      0          0         0.375                                    6.875 ATLANTA                                       GA         30315     Single Family                                 216000               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                     12.875     2.375               2             First Lien         N            N            0          No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                     51960               394.93                360                           360                                              8      0          0         0.375                                    8.375 FORT WORTH                                    TX         76115     Single Family                                  51960               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                     13.375     2.375               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    119600                  598                360                           353                                          5.625      0          0         0.375                                        6 HIGHLANDS RANCH                               CO         80126     Condominium                                   119600               20051001         79.21                    No MI                    100030000000000000             2.75                20100901                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20350901           ALT1
     GROUP II       G02                                    268000          1339.776667                360                           359                                          5.624      0          0         0.375                                    5.999 Fontana                                       CA         92336     2-4 Family                                    268000               20060401         63.06                    No MI                    100046000000000000             2.25                20090301                         11     2.375               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                     73600                483.5                360                           360                                            6.5      0          0         0.375                                    6.875 Waco                                          TX         76706     Single Family                                  73600               20060501         80.00                    No MI                    100074000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    140000                  875                360                           360                                          7.125      0          0         0.375                                      7.5 Mesa                                          AZ         85204     Townhouse                                     140000               20060501         80.00                    No MI                    100183000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                 113731.59               777.68                360                           357                                          6.875      0          0         0.375                                     7.25 North Ridgeville                              OH         44039     Single Family                                 114000               20060201         75.00                    No MI                    100246000000000000             2.75                20110101                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    208000          1386.666667                360                           360                                          7.625      0          0         0.375                                        8 Dumfries                                      VA         22026     Single Family                                 208000               20060501         80.00                    No MI                    100218000000000000             2.25                20110401                         13     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    304000          2153.333333                360                           360                                          8.125      0          0         0.375                                      8.5 Hilton Head Island                            SC         29928     Condominium                                   304000               20060501         73.79                    No MI                    100229000000000000             2.25                20110401                       14.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    264000                 1705                360                           360                                          7.375      0          0         0.375                                     7.75 LAKE ARROWHEAD                                CA         92352     Single Family                                 264000               20060501         80.00                    No MI                    100183000000000000             2.25                20110401                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    140800          821.3333333                360                           360                                          6.625      0          0         0.375                                        7 CHANDLER                                      AZ         85225     Condominium                                   140800               20060501         80.00                    No MI                    100183000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                     90260          611.1354167                360                           359                                           7.75      0          0         0.375                                    8.125 Villa Rica                                    GA         30180     PUD                                            90260               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     89900             505.6875                360                           359                                          6.375      0          0         0.375                                     6.75 MCDONOUGH                                     GA         30252     PUD                                            89900               20060401         78.24                    No MI                    100032000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    114320          702.5916667                360                           359                                              7      0          0         0.375                                    7.375 Lula                                          GA         30554     Single Family                                 114320               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     78880                  493                360                           359                                          7.125      0          0         0.375                                      7.5 Stockbridge                                   GA         30281     Single Family                                  78880               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     91200                  589                360                           359                                          7.375      0          0         0.375                                     7.75 Marietta                                      GA         30008     Single Family                                  91200               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    359250          2282.734375                360                           360                                           7.25      0          0         0.375                                    7.625 FORT MYERS                                    FL         33903     Single Family                                 359250               20060501         74.07                    No MI                    100061000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    133120          762.6666667                360                           359                                            6.5      0          0         0.375                                    6.875 COLLEGE PARK                                  GA         30349     Single Family                                 133120               20060401         80.00                    No MI                    100017000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    192150             1120.875                360                           360                                          6.625      0          0         0.375                                        7 Portland                                      OR         97218     Single Family                                 192150               20060501         70.00                    No MI                    100414000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    214900          1298.354167                360                           360                                          6.875      0          0         0.375                                     7.25 Baltimore                                     MD         21217     Townhouse                                     214900               20060501         74.97                    No MI                    010021800000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    181600          1040.416667                360                           360                                            6.5      0          0         0.375                                    6.875 Spokane Valley                                WA         99216     Single Family                                 181600               20060501         80.00                    No MI                    100017000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    142000          946.6666667                360                           359                                          7.625      0          0         0.375                                        8 ATLANTA                                       GA         30327     Condominium                                   142000               20060401         80.00                    No MI                    100017000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    162319          963.7690625                360                           358                                           6.75      0          0         0.375                                    7.125 SPRING HILL                                   FL         34606     Single Family                                 162319               20060301         80.00                    No MI                    100017000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    122000          660.8333333                360                           359                                          6.125      0          0         0.375                                      6.5 Burlington                                    VT         5401      Single Family                                 122000               20060401         58.37                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    339992            1806.2075                360                           359                                              6      0          0         0.375                                    6.375 Lake Elsinore                                 CA         92532     PUD                                           339992               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    272000                 1615                360                           359                                           6.75      0          0         0.375                                    7.125 AURORA                                        CO         80018     PUD                                           272000               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    131920                659.6                360                           360                                          5.625      0          0         0.375                                        6 CUMMING                                       GA         30040     Single Family                                 131920               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    224000          1563.333333                360                           360                                              8      0          0         0.375                                    8.375 Brighton                                      MI         48114     Single Family                                 224000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    210000             1290.625                360                           360                                              7      0          0         0.375                                    7.375 Fort Lauderdale                               FL         33321     PUD                                           210000               20060501         75.00                    No MI                    100234000000000000             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    122800                767.5                360                           360                                          7.125      0          0         0.375                                      7.5 Bolingbrook                                   IL         60440     Single Family                                 122800               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    236000          1647.083333                360                           360                                              8      0          0         0.375                                    8.375 MARIETTA                                      GA         30008     2-4 Family                                    236000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    118300            776.34375                360                           360                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80219     2-4 Family                                    118300               20060501         70.00                    No MI                    100113000000000000             2.25                20110401                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G03                                    479850          2949.078125                360                           357                                              7      0          0         0.375                                    7.375 Corona                                        CA         92880     Single Family                                 479850               20060201         79.99                    No MI                    100209000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  165921.5              1234.41                360                           357                                           7.75      0          0         0.375                                    8.125 Pleasantville                                 NJ         8232      Single Family                                 166250               20060201         95.00                Republic MIC                 100234000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     11000               61.875                360                           358                                          6.375      0          0         0.375                                     6.75 Hilton Head Island                            SC         29928     Condominium                                   110000               20060301         61.11                    No MI                                                   2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1755000            10603.125                360                           358                                          6.875      0          0         0.375                                     7.25 LOS GATOS                                     CA         95030     Single Family                                1755000               20060301         65.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    276000              1581.25                360                           359                                            6.5      0          0         0.375                                    6.875 Sylmar                                        CA         91342     Condominium                                   276000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    110650          680.0364583                360                           359                                              7      0          0         0.375                                    7.375 DENTON                                        TX         76227     PUD                                           110650               20060401         79.98                    No MI                    100034000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    150000               968.75                360                           360                                          7.375      0          0         0.375                                     7.75 DENVER                                        CO         80249     PUD                                           150000               20060501         75.00                    No MI                    100400000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    356000              2113.75                360                           359                                           6.75      0          0         0.375                                    7.125 Kingman                                       AZ         86401     Single Family                                 356000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    215920          1371.991667                360                           360                                           7.25      0          0         0.375                                    7.625 VALRICO                                       FL         33594     Single Family                                 215920               20060501         80.00                    No MI                    100058000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                     94500                  630                360                           360                                          7.625      0          0         0.375                                        8 OMAHA                                         NE         68104     Single Family                                  94500               20060501         75.00                    No MI                    100199000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    245552          1406.808333                360                           359                                            6.5      0          0         0.375                                    6.875 Port St Lucie                                 FL         34953     PUD                                           245552               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    142000          769.1666667                360                           360                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89106     2-4 Family                                    142000               20060501         74.74                    No MI                    100183000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    259936          1407.986667                360                           359                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89139     PUD                                           259936               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    364000              2161.25                360                           359                                           6.75      0          0         0.375                                    7.125 Palm Beach Gardens                            FL         33418     PUD                                           364000               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     13.125     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    240504            1478.0975                360                           360                                              7      0          0         0.375                                    7.375 COOLIDGE                                      AZ         85228     PUD                                           240504               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.375     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    150000              765.625                360                           359                                           5.75      0          0         0.375                                    6.125 Glendale                                      AZ         85308     PUD                                           150000               20060401         49.20                    No MI                    100034000000000000             2.25                20110301                     12.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    384000                 1920                360                           359                                          5.625      0          0         0.375                                        6 Plymouth                                      MA         2360      Single Family                                 384000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    232000               1232.5                360                           359                                              6      0          0         0.375                                    6.375 Puyallup                                      WA         98375     PUD                                           232000               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    392000                 2450                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33130     Condominium                                   392000               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                       13.5     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    269728          1545.316667                360                           359                                            6.5      0          0         0.375                                    6.875 Jupiter                                       FL         33458     PUD                                           269728               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     12.875     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    140700               820.75                360                           360                                          6.625      0          0         0.375                                        7 Warrenton                                     OR         97146     Single Family                                 140700               20060501         70.00                    No MI                    100173000000000000             2.25                20110401                         12     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    426752          2178.213333                360                           359                                           5.75      0          0         0.375                                    6.125 STEPHENSON                                    VA         22656     PUD                                           426752               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G01                                 248102.39              1631.23                360                           359                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89109     Condominium                                   248311               20060401         70.00                    No MI                    100195000000000000             2.25                20110301                     11.875       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    220800                 1403                360                           360                                           7.25      0          0         0.375                                    7.625 DELTONA                                       FL         32725     Single Family                                 220800               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    244000          1499.583333                360                           360                                              7      0          0         0.375                                    7.375 ALPHARETTA                                    GA         30005     PUD                                           244000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    173600                 1085                360                           359                                          7.125      0          0         0.375                                      7.5 Levittown                                     PA         19057     Single Family                                 173600               20060401         80.00                    No MI                    1003780-0000312041             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    170000          1027.083333                360                           359                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30337     2-4 Family                                    170000               20060401         64.15                    No MI                    1003780-0000312067             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    170000          1027.083333                360                           359                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30337     2-4 Family                                    170000               20060401         64.15                    No MI                    1003780-0000312073             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    228000              1496.25                360                           359                                            7.5      0          0         0.375                                    7.875 Ivins                                         UT         84738     Single Family                                 228000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     94880          523.8166667                360                           359                                           6.25      0          0         0.375                                    6.625 Valley                                        AL         36854     Single Family                                  94880               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                  95999.69          589.9980948                360                           359                                              7      0          0         0.375                                    7.375 Villa Rica                                    GA         30180     PUD                                            96000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    123200          795.6666667                360                           359                                          7.375      0          0         0.375                                     7.75 Lawrenceville                                 GA         30044     Single Family                                 123200               20060401         80.00                    No MI                    1003780-0000312359               5                 20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    432000                 2655                360                           359                                              7      0          0         0.375                                    7.375 Chula Vista                                   CA         91911     Single Family                                 432000               20060401         80.00                    No MI                    000000000000312119             2.25                20110301                     12.375     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    168000                 1155                360                           359                                          7.875      0          0         0.375                                     8.25 Kissimmee                                     FL         34743     PUD                                           168000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 191074.93              1419.65                360                           359                                           7.75      0          0         0.375                                    8.125 Kissimmee                                     FL         34758     PUD                                           191200               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    190400          1269.333333                360                           359                                          7.625      0          0         0.375                                        8 Kissimmee                                     FL         34759     PUD                                           190400               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    127920              892.775                360                           360                                              8      0          0         0.375                                    8.375 FORT MYERS                                    FL         33912     Single Family                                 127920               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    120000                837.5                360                           359                                              8      0          0         0.375                                    8.375 Temple Hills                                  MD         20748     Single Family                                 120000               20060401         75.00                    No MI                    100378000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  76313.93               514.55                360                           359                                           6.75      0          0         0.375                                    7.125 Royal                                         AR         71968     Single Family                                  76375               20060401         65.00                    No MI                    000000000000312482             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    174000                 1160                360                           359                                          7.625      0          0         0.375                                        8 Poinciana                                     FL         34759     PUD                                           174000               20060401         75.00                    No MI                                                   2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    192400          1102.291667                360                           359                                            6.5      0          0         0.375                                    6.875 Queen Creek                                   AZ         85243     Single Family                                 192400               20060401         65.00                    No MI                    100378000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    185600                 1276                360                           359                                          7.875      0          0         0.375                                     8.25 Kissimmee                                     FL         34759     PUD                                           185600               20060401         80.00                    No MI                    120038000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    168000               1067.5                360                           359                                           7.25      0          0         0.375                                    7.625 Fairburn                                      GA         30213     PUD                                           168000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     90131          516.3755208                360                           358                                            6.5      0          0         0.375                                    6.875 Franklin                                      IN         46131     PUD                                            90131               20060301         75.00                    No MI                    100378000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 119917.42               870.08                360                           359                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60629     Single Family                                 120000               20060401         75.00                    No MI                    100378000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    228000                 1520                360                           359                                          7.625      0          0         0.375                                        8 Lauderdale Lakes                              FL         33309     Single Family                                 228000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  87943.89               661.11                360                           359                                          7.875      0          0         0.375                                     8.25 Fort Smith                                    AR         72908     2-4 Family                                     88000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    168000                 1120                360                           359                                          7.625      0          0         0.375                                        8 Fort Lauderdale                               FL         33317     Single Family                                 168000               20060401         70.00                    No MI                    100378000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  65764.87               501.04                360                           359                                              8      0          0         0.375                                    8.375 Atlanta                                       GA         30344     Single Family                                  65920               20060401         80.00                    No MI                    1003780-0000312806             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    140800          850.6666667                360                           359                                          6.875      0          0         0.375                                     7.25 Athens                                        GA         30601     Single Family                                 140800               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    180000               1162.5                360                           359                                          7.375      0          0         0.375                                     7.75 Kissimmee                                     FL         34759     PUD                                           180000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    392000                 2450                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33131     Condominium                                   392000               20060401         80.00                    No MI                    010015900000000000             2.75                20110301                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    130000          677.0833333                360                           359                                          5.875      0          0         0.375                                     6.25 Sevierville                                   TN         37876     Single Family                                 130000               20060401         72.22                    No MI                    100083000000000000             2.25                20110301                      11.25     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 299881.63              1837.12                360                           359                                            6.5      0          0         0.375                                    6.875 Fair Lawn                                     NJ         7410      Single Family                                 300000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     11.875     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
      GROUP I       G01                                    272000          1841.666667                360                           360                                           7.75      0          0         0.375                                    8.125 Miramar Beach                                 FL         32550     PUD                                           272000               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    284000          1538.333333                360                           359                                          6.125      0          0         0.375                                      6.5 Spring Valley                                 CA         91977     Single Family                                 284000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    153120                893.2                360                           358                                          6.625      0          0         0.375                                        7 HAMPTON                                       GA         30228     PUD                                           153120               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    140000          670.8333333                360                           359                                          5.375      0          0         0.375                                     5.75 LAWRENCEVILLE                                 GA         30043     PUD                                           140000               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    110050          527.3229167                360                           359                                          5.375      0          0         0.375                                     5.75 BUFORD                                        GA         30519     PUD                                           110050               20060401         59.98                    No MI                    100032000000000000             2.25                20110301                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    300000                 1625                360                           359                                          6.125      0          0         0.375                                      6.5 RIVERTON                                      UT         84065     Single Family                                 300000               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    239200               1644.5                360                           360                                          7.875      0          0         0.375                                     8.25 KAPOLEI                                       HI         96707     Condominium                                   239200               20060501         80.00                    No MI                    100204000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    116000          712.9166667                360                           359                                              7      0          0         0.375                                    7.375 Hanahan                                       SC         29406     Single Family                                 116000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     80800               607.02                360                           360                                          7.875      0          0         0.375                                     8.25 SPRING                                        TX         77379     PUD                                            80800               20060501         80.00                    No MI                    010019900000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                     74600          543.9583333                360                           359                                          8.375      0          0         0.375                                     8.75 Hinesville                                    GA         31313     Single Family                                  74600               20060401         79.36                    No MI                    100229000000000000             2.25                20110301                      14.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     81600                433.5                360                           360                                              6      0          0         0.375                                    6.375 COOLIDGE                                      AZ         85228     Single Family                                  81600               20060501         47.54                    No MI                    100021000000000000             2.25                20110401                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    126000               761.25                360                           360                                          6.875      0          0         0.375                                     7.25 Stone Mountain                                GA         30088     PUD                                           126000               20060501         75.00                    No MI                    100185000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    388000                 2425                360                           360                                          7.125      0          0         0.375                                      7.5 NORTH HOLLWOOD                                CA         91601     Single Family                                 388000               20060501         80.00                    No MI                    100414000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    127200               861.25                360                           360                                           7.75      0          0         0.375                                    8.125 Springfield                                   MO         65804     Single Family                                 127200               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                     95200               649.43                360                           360                                          6.875      0          0         0.375                                     7.25 HOUSTON                                       TX         77065     PUD                                            95200               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    104700               786.58                360                           360                                          7.875      0          0         0.375                                     8.25 EAST DETROIT                                  MI         48021     Single Family                                 104700               20060501         94.97               United Guaranty               100064000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                     71200                489.5                360                           359                                          7.875      0          0         0.375                                     8.25 Houston                                       TX         77044     PUD                                            71200               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    266800          1778.666667                360                           358                                          7.625      0          0         0.375                                        8 BONITA SPRINGS                                FL         34135     PUD                                           266800               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    640000          4266.666667                360                           358                                          7.625      0          0         0.375                                        8 Henderson                                     NV         89044     PUD                                           640000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    326300            1835.4375                360                           356                                          6.375      0          0         0.375                                     6.75 Van Nuys                                      CA         91406     Single Family                                 326300               20060101         65.00                    No MI                    100231000000000000             2.375               20071201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           AFL2
     GROUP II       G02                                 399999.93          2291.666266                360                           358                                            6.5      0          0         0.375                                    6.875 HOLBROOK                                      MA         2343      Single Family                                 400000               20060301         77.82                    No MI                    100103000000000000             2.25                20110201                     11.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 299674.99          1748.104108                360                           356                                          6.625      0          0         0.375                                        7 Murfreesboro                                  TN         37130     Single Family                                 299920               20060101         80.00                    No MI                    100021000000000000             2.25                20101201                         12     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    152320               1047.2                360                           356                                          7.875      0          0         0.375                                     8.25 Wauconda                                      IL         60084     Single Family                                 152320               20060101         80.00                    No MI                    100030000000000000             2.25                20101201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                 887991.05          5179.947792                360                           356                                          6.625      0          0         0.375                                        7 Tarzana                                       CA         91356     Single Family                                 888000               20060101         80.00                    No MI                    100034000000000000             2.375               20071201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                    180800          1148.833333                360                           357                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89134     PUD                                           180800               20060201         80.00                    No MI                    100195000000000000             2.25                20110101                     12.625       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    174400          1017.333333                360                           359                                          6.625      0          0         0.375                                        7 STANSBURY PARK                                UT         84074     PUD                                           174400               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    276000               2097.8                360                           360                                              8      0          0         0.375                                    8.375 TRION                                         GA         30753     Single Family                                 276000               20060501         80.00                    No MI                    100086000000000000             2.25                20110401                     13.375       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                 387732.98              2813.27                360                           359                                            7.5      0          0         0.375                                    7.875 SAN LUIS OBISPO                               CA         93401     Single Family                                 388000               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    314000          1831.666667                360                           359                                          6.625      0          0         0.375                                        7 monterey                                      CA         93940     2-4 Family                                    314000               20060401         28.55                    No MI                    100074000000000000             2.75                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    400400          2168.833333                360                           358                                          6.125      0          0         0.375                                      6.5 MENIFEE                                       CA         92584     Single Family                                 400400               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                       11.5     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    134700            912.03125                360                           359                                           7.75      0          0         0.375                                    8.125 Temple                                        GA         30179     PUD                                           134700               20060401         79.99                    No MI                    100032000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 199819.19              1264.14                360                           359                                          6.125      0          0         0.375                                      6.5 Somerset                                      NJ         8873      PUD                                           200000               20060401         43.79                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    202000          1178.333333                360                           359                                          6.625      0          0         0.375                                        7 Laveen                                        AZ         85339     PUD                                           202000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    258400          1345.833333                360                           359                                          5.875      0          0         0.375                                     6.25 Las Vegas                                     NV         89139     PUD                                           258400               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    249960             1406.025                360                           359                                          6.375      0          0         0.375                                     6.75 Jupiter                                       FL         33458     Condominium                                   249960               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      11.75     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    240000                 1675                360                           360                                              8      0          0         0.375                                    8.375 Lehigh Acres                                  FL         33936     Single Family                                 240000               20060501         76.43                    No MI                    100418000000000000             2.25                20110401                     13.375     2.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    218400              1160.25                360                           359                                              6      0          0         0.375                                    6.375 GLENDALE                                      AZ         85303     Single Family                                 218400               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    155200                824.5                360                           359                                              6      0          0         0.375                                    6.375 CUMMING                                       GA         30040     PUD                                           155200               20060401         79.99                    No MI                    100032000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    305782           1720.02375                360                           359                                          6.375      0          0         0.375                                     6.75 MENIFEE                                       CA         92584     Single Family                                 305782               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    117232          757.1233333                360                           358                                          7.375      0          0         0.375                                     7.75 UNION CITY                                    GA         30291     PUD                                           117232               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    123750            799.21875                360                           360                                          7.375      0          0         0.375                                     7.75 Aurora                                        CO         80012     Single Family                                 123750               20060501         75.00                    No MI                    100185000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                     79500            538.28125                360                           359                                           7.75      0          0         0.375                                    8.125 Dallas                                        TX         75241     Single Family                                  79500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     84000                  560                360                           360                                          7.625      0          0         0.375                                        8 DALLAS                                        TX         75224     Single Family                                  84000               20060501         80.00                    No MI                    010019900000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                     96000                  650                360                           360                                           7.75      0          0         0.375                                    8.125 IRVING                                        TX         75062     Single Family                                  96000               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    228000              1401.25                360                           359                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89142     Single Family                                 228000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    228000              1306.25                360                           359                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89156     PUD                                           228000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    244000               1677.5                360                           359                                          7.875      0          0         0.375                                     8.25 Fredericksburg                                VA         22407     Single Family                                 244000               20060401         76.25                    No MI                    100034000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    369700          2118.072917                360                           359                                            6.5      0          0         0.375                                    6.875 CERES                                         CA         95307     Single Family                                 369700               20060401         79.99                    No MI                    100183000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    123496          643.2083333                360                           359                                          5.875      0          0         0.375                                     6.25 DALLAS                                        GA         30157     Single Family                                 123496               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    136000          906.6666667                360                           359                                          7.625      0          0         0.375                                        8 MCDONOUGH                                     GA         30252     Single Family                                 136000               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    142000          828.3333333                360                           359                                          6.625      0          0         0.375                                        7 HAMPTON                                       GA         30228     PUD                                           142000               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    140850            733.59375                360                           359                                          5.875      0          0         0.375                                     6.25 ATLANTA                                       GA         30349     PUD                                           140850               20060401         79.99                    No MI                    100032000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    145800                850.5                360                           359                                          6.625      0          0         0.375                                        7 ATLANTA                                       GA         30349     PUD                                           145800               20060401         79.98                    No MI                    100032000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    120000                  700                360                           359                                          6.625      0          0         0.375                                        7 CONLEY                                        GA         30288     Single Family                                 120000               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    139992             918.6975                360                           359                                            7.5      0          0         0.375                                    7.875 COVINGTON                                     GA         30016     PUD                                           139992               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    198785          1076.752083                360                           359                                          6.125      0          0         0.375                                      6.5 POWDER SPRINGS                                GA         30127     PUD                                           198785               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    133520          904.0416667                360                           358                                           7.75      0          0         0.375                                    8.125 College Park                                  GA         30349     PUD                                           133520               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    100000          489.5833333                360                           359                                            5.5      0          0         0.375                                    5.875 Woodstock                                     GA         30189     PUD                                           100000               20060401         46.97                    No MI                    100032000000000000             2.25                20110301                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    226850          1441.442708                360                           359                                           7.25      0          0         0.375                                    7.625 MESA                                          AZ         85203     2-4 Family                                    226850               20060401         74.99                    No MI                    100183000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    182000          928.9583333                360                           359                                           5.75      0          0         0.375                                    6.125 julian                                        CA         92036     Single Family                                 182000               20060401         59.28                    No MI                    100074000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    221249          1175.385313                360                           359                                              6      0          0         0.375                                    6.375 LAS VEGAS                                     NV         89123     PUD                                           221249               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    156000                812.5                360                           359                                          5.875      0          0         0.375                                     6.25 Ocala                                         FL         34474     PUD                                           156000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000              2258.75                360                           359                                          6.125      0          0         0.375                                      6.5 ESCONDIDO                                     CA         92027     Single Family                                 417000               20060401         76.52                    No MI                    100063000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     84000                437.5                360                           359                                          5.875      0          0         0.375                                     6.25 Birmingham                                    AL         35222     Single Family                                  84000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    410998          2226.239167                360                           358                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89120     PUD                                           410998               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    217552          1178.406667                360                           359                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89149     Single Family                                 217552               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    287563          1587.587396                360                           359                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89139     PUD                                           287563               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    360000               1987.5                360                           359                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89123     Single Family                                 360000               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    203992             1147.455                360                           359                                          6.375      0          0         0.375                                     6.75 HENDERSON                                     NV         89052     PUD                                           203992               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    172250          1040.677083                360                           360                                          6.875      0          0         0.375                                     7.25 Lakeside                                      AZ         85929     Single Family                                 172250               20060501         65.00                    No MI                    100195000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    255552              1437.48                360                           359                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89139     Single Family                                 255552               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    166240          952.4166667                360                           359                                            6.5      0          0         0.375                                    6.875 CO SPGS                                       CO         80915     Single Family                                 166240               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 255733.33           1465.13887                360                           358                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89149     PUD                                           256000               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    127500            889.84375                360                           360                                              8      0          0         0.375                                    8.375 LAS VEGAS                                     NV         89106     Condominium                                   127500               20060501         75.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    256850          1498.291667                360                           359                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89178     Single Family                                 256850               20060401         79.99                    No MI                    100063000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    644204          3757.856667                360                           359                                          6.625      0          0         0.375                                        7 OCEANSIDE                                     CA         92057     PUD                                           644204               20060401         70.00                    No MI                    100063000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    250000          1458.333333                360                           360                                          6.625      0          0         0.375                                        7 HUNTINGTON BEACH                              CA         92648     PUD                                           250000               20060501         25.91                    No MI                                                   2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    176000          1063.333333                360                           360                                          6.875      0          0         0.375                                     7.25 Denver                                        CO         80249     Single Family                                 176000               20060501         80.00                    No MI                    100095000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    340737          2023.125938                360                           359                                           6.75      0          0         0.375                                    7.125 ROMOLAND                                      CA         92585     Single Family                                 340737               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 369281.56           2308.00975                360                           358                                          7.125      0          0         0.375                                      7.5 ROMOLAND                                      CA         92585     Single Family                                 369397               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    267547          1477.082396                360                           359                                           6.25      0          0         0.375                                    6.625 STOCKTON                                      CA         95206     Single Family                                 267547               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    272212          1502.837083                360                           359                                           6.25      0          0         0.375                                    6.625 CULPEPER                                      VA         22701     PUD                                           272212               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    188000          1096.666667                360                           360                                          6.625      0          0         0.375                                        7 TEMPLE HILLS                                  MD         20748     Townhouse                                     188000               20060501         80.00                    No MI                    100289000000000000             2.25                20110401                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                 258058.09          1397.814654                360                           359                                          6.125      0          0         0.375                                      6.5 AURORA                                        CO         80013     Single Family                                 258128               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    209048            1110.5675                360                           359                                              6      0          0         0.375                                    6.375 CO SPGS                                       CO         80921     PUD                                           209048               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    240000                 1400                360                           360                                          6.625      0          0         0.375                                        7 Alva                                          FL         33920     Single Family                                 240000               20060501         72.95                    No MI                    100418000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    251500           1336.09375                360                           359                                              6      0          0         0.375                                    6.375 Jupiter                                       FL         33458     Condominium                                   251500               20060401         79.99                    No MI                    100016000000000000             2.75                20110301                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    137600                  817                360                           359                                           6.75      0          0         0.375                                    7.125 Salt Lake City                                UT         84115     Single Family                                 137600               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     13.125     2.375               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    649600          3992.333333                360                           359                                              7      0          0         0.375                                    7.375 Fuquay Varina                                 NC         27526     Single Family                                 649600               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     13.375     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    370880          1931.666667                360                           360                                          5.875      0          0         0.375                                     6.25 PALMDALE                                      CA         93552     Single Family                                 370880               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    184000          1188.333333                360                           357                                          7.375      0          0         0.375                                     7.75 HAMPSTEAD                                     MD         21074     Single Family                                 184000               20060201         80.00                    No MI                    010012800000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    192000                 1340                360                           359                                              8      0          0         0.375                                    8.375 ELLENWOOD                                     GA         30294     PUD                                           192000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    145600                955.5                360                           359                                            7.5      0          0         0.375                                    7.875 BLOUNT SPRINGS                                AL         35079     PUD                                           145600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                  82268.83               625.69                360                           359                                              8      0          0         0.375                                    8.375 MABLETON                                      GA         30126     Single Family                                  82320               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    115200                  792                360                           359                                          7.875      0          0         0.375                                     8.25 ELLENWOOD                                     GA         30294     PUD                                           115200               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    160000          1116.666667                360                           359                                              8      0          0         0.375                                    8.375 ATLANTA                                       GA         30316     Single Family                                 160000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     95920               659.45                360                           359                                          7.875      0          0         0.375                                     8.25 ROCKMART                                      GA         30153     Single Family                                  95920               20060401         80.00                    No MI                    010018500000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    144232          796.2808333                360                           359                                           6.25      0          0         0.375                                    6.625 BRIGHTON                                      CO         80601     PUD                                           144232               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    319892          1966.002917                360                           359                                              7      0          0         0.375                                    7.375 WOODSTOCK                                     VA         22664     PUD                                           319892               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    179432          1140.140833                360                           359                                           7.25      0          0         0.375                                    7.625 ORANGE PARK                                   FL         32065     Single Family                                 179432               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    375350          2150.442708                360                           359                                            6.5      0          0         0.375                                    6.875 ESCONDIDO                                     CA         92027     Condominium                                   375350               20060401         71.45                    No MI                    100063000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    212000              1126.25                360                           360                                              6      0          0         0.375                                    6.375 Las Vegas                                     NV         89102     Single Family                                 212000               20060501         80.00                    No MI                    100195000000000000             2.25                20110401                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    111200          718.1666667                360                           360                                          7.375      0          0         0.375                                     7.75 Louisville                                    KY         40204     Single Family                                 111200               20060501         80.00                    No MI                    100331000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    192000                 1120                360                           360                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89110     Single Family                                 192000               20060501         80.00                    No MI                    100137000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    164000          1059.166667                360                           360                                          7.375      0          0         0.375                                     7.75 KATY                                          TX         77450     Single Family                                 164000               20060501         80.00                    No MI                    100199000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    139125          855.0390625                360                           360                                              7      0          0         0.375                                    7.375 Aurora                                        CO         80013     Single Family                                 139125               20060501         75.00                    No MI                    1001130-0602000145             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    379821          2096.928438                360                           360                                           6.25      0          0         0.375                                    6.625 Oceanside                                     CA         92056     PUD                                           379821               20060501         80.00                    No MI                    100166000000000000             2.25                20110401                     11.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    218400               1410.5                360                           359                                          7.375      0          0         0.375                                     7.75 New Brunswick                                 NJ         8901      Single Family                                 218400               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    312000               2177.5                360                           359                                              8      0          0         0.375                                    8.375 Rockville                                     MD         20850     Single Family                                 312000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    108000                  585                360                           359                                          6.125      0          0         0.375                                      6.5 New Port Richey                               FL         34652     Single Family                                 108000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    215924          1259.556667                360                           359                                          6.625      0          0         0.375                                        7 Montgomery                                    AL         36117     PUD                                           215924               20060401         95.00                GE Capital MI                100022000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    500000          2864.583333                360                           359                                            6.5      0          0         0.375                                    6.875 Palmetto                                      FL         34221     Single Family                                 500000               20060401         51.81                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 295749.99          1601.979113                360                           359                                          6.125      0          0         0.375                                      6.5 Lynn Haven                                    FL         32444     PUD                                           295750               20060401         65.00                    No MI                    100022000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    103920               714.45                360                           359                                          7.875      0          0         0.375                                     8.25 Punta Gorda                                   FL         33983     Condominium                                   103920               20060401         80.00                    No MI                                                   2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    477000               2782.5                360                           359                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89123     PUD                                           477000               20060401         90.00               Radian Guaranty               010006300000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 107452.92               644.88                360                           359                                          5.625      0          0         0.375                                        6 Cordova                                       TN         38016     Single Family                                 107560               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                         11     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    304000                 1710                360                           359                                          6.375      0          0         0.375                                     6.75 Rockledge                                     FL         32955     PUD                                           304000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    268000               1507.5                360                           359                                          6.375      0          0         0.375                                     6.75 Beverly Hills                                 FL         34465     PUD                                           268000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    148000          894.1666667                360                           359                                          6.875      0          0         0.375                                     7.25 Cape Coral                                    FL         33914     Condominium                                   148000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    149549            934.68125                360                           359                                          7.125      0          0         0.375                                      7.5 JACKSONVILLE                                  FL         32244     Single Family                                 149549               20060401         84.99               United Guaranty               100063000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    404712             2107.875                360                           359                                          5.875      0          0         0.375                                     6.25 CULPEPER                                      VA         22701     PUD                                           404712               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                    346050           1802.34375                360                           359                                          5.875      0          0         0.375                                     6.25 NORTH LAS VEGAS                               NV         89086     PUD                                           346050               20060401         79.99                    No MI                    100172000000000000             2.25                20110301                      11.25       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    184735          1058.377604                360                           359                                            6.5      0          0         0.375                                    6.875 W JORDAN                                      UT         84088     Single Family                                 184735               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    168000               1172.5                360                           359                                              8      0          0         0.375                                    8.375 Norfolk                                       VA         23502     Single Family                                 168000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    260000              1381.25                360                           359                                              6      0          0         0.375                                    6.375 NORTH LAS VEGAS                               NV         89032     PUD                                           260000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    300600             1941.375                360                           359                                          7.375      0          0         0.375                                     7.75 SEWICKLEY                                     PA         15143     PUD                                           300600               20060401         79.99                    No MI                    100028000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  76669.82               569.64                360                           359                                           7.75      0          0         0.375                                    8.125 DECATUR                                       GA         30034     Condominium                                    76720               20060401         80.00                    No MI                    10003210000063237-             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    224000                 1330                360                           357                                           6.75      0          0         0.375                                    7.125 Desert Hot Springs                            CA         92240     2-4 Family                                    224000               20060201         80.00                    No MI                    100080000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    136352               724.37                360                           359                                              6      0          0         0.375                                    6.375 College Park                                  GA         30349     PUD                                           136352               20060401         80.00                    No MI                    100032000000000000             2.25                20130301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              84          N           20360301           AFL2
     GROUP II       G02                                    130800                708.5                360                           359                                          6.125      0          0         0.375                                      6.5 KENNESAW                                      GA         30152     PUD                                           130800               20060401         80.00                    No MI                    100032000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    363920          2539.858333                360                           360                                              8      0          0         0.375                                    8.375 NEW PRAGUE                                    MN         56071     Single Family                                 363920               20060501         80.00                    No MI                    100400000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                 135835.79               893.09                360                           359                                            6.5      0          0         0.375                                    6.875 KENNESAW                                      GA         30152     PUD                                           135950               20060401         79.99                    No MI                    100032000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000            2215.3125                360                           360                                              6      0          0         0.375                                    6.375 Rosemead                                      CA         91770     Single Family                                 417000               20060501         78.38                    No MI                    1000960-0002600718             2.25                20110401                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    401250           2591.40625                360                           360                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89148     Single Family                                 401250               20060501         75.00                    No MI                    100173000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    348000              2356.25                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60632     2-4 Family                                    348000               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    185250          1254.296875                360                           360                                           7.75      0          0         0.375                                    8.125 Deltona                                       FL         32725     Single Family                                 185250               20060501         75.00                    No MI                    100173000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    612500          4274.739583                360                           360                                              8      0          0         0.375                                    8.375 PARADISE VALLEY                               AZ         85253     Single Family                                 612500               20060501         70.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                     99000             690.9375                360                           360                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85033     Single Family                                  99000               20060501         75.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    200797          1192.232188                360                           360                                           6.75      0          0         0.375                                    7.125 Las Vegas                                     NV         89115     PUD                                           200797               20060501         80.00                    No MI                    1001949-2410601730             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    158400                841.5                360                           358                                              6      0          0         0.375                                    6.375 ATLANTA                                       GA         30349     PUD                                           158400               20060301         79.98                    No MI                    100032000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     53040               364.65                360                           359                                          7.875      0          0         0.375                                     8.25 San Antonio                                   TX         78227     PUD                                            53040               20060401         80.00                    No MI                    100307000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    147828            908.52625                360                           360                                              7      0          0         0.375                                    7.375 JACKSONVILLE                                  FL         32224     Condominium                                   147828               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                     89550           513.046875                360                           359                                            6.5      0          0         0.375                                    6.875 Richmond                                      VA         23228     Single Family                                  89550               20060401         69.99                    No MI                    100078000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    166400                  936                360                           359                                          6.375      0          0         0.375                                     6.75 MURRAY                                        UT         84107     Condominium                                   166400               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    221962          1456.625625                360                           360                                            7.5      0          0         0.375                                    7.875 ORLANDO                                       FL         32835     Condominium                                   221962               20060501         75.00                    No MI                    100057000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    243200          1190.666667                360                           360                                            5.5      0          0         0.375                                    5.875 Rosamond                                      CA         93560     Single Family                                 243200               20060501         80.00                    No MI                    100022000000000000             2.25                20110401                     10.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    178400          966.3333333                360                           360                                          6.125      0          0         0.375                                      6.5 Mount Laurel                                  NJ         8054      Single Family                                 178400               20060501         80.00                    No MI                    100077000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    132000                  935                360                           359                                          8.125      0          0         0.375                                      8.5 Buford                                        GA         30519     Single Family                                 132000               20060401         80.00                    No MI                    100017000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  499664.5              3668.83                360                           359                                          7.625      0          0         0.375                                        8 Newark                                        NJ         7101      2-4 Family                                    500000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    367100          2141.416667                360                           357                                          6.625      0          0         0.375                                        7 san diego                                     CA         92101     Condominium                                   367100               20060201         80.00                    No MI                    100432000000000000             2.25                20110101                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    236400               1477.5                360                           359                                          7.125      0          0         0.375                                      7.5 Hialeah                                       FL         33013     Single Family                                 236400               20060401         79.89                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 370857.27              2569.32                360                           356                                              7      0          0         0.375                                    7.375 temecula                                      CA         92592     PUD                                           372000               20060101         60.00                    No MI                    100432000000000000             2.25                20101201                     13.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    263500             1646.875                360                           359                                          7.125      0          0         0.375                                      7.5 Piscataway                                    NJ         8854      Single Family                                 263500               20060401         85.00                     PMI                     100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    300000              1995.91                360                           360                                          6.625      0          0         0.375                                        7 Zanesville                                    OH         43701     Single Family                                 300000               20060501         80.00                    No MI                    100022000000000000             2.25                20110401                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    185600          1024.666667                360                           359                                           6.25      0          0         0.375                                    6.625 Cottonwood Heights City                       UT         84121     Single Family                                 185600               20060401         80.00                    No MI                    000000003060217000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 207863.93               1544.4                360                           359                                           7.75      0          0         0.375                                    8.125 Pleasantville                                 NJ         8232      Single Family                                 208000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    396000               2557.5                360                           360                                          7.375      0          0         0.375                                     7.75 Union City                                    NJ         7087      2-4 Family                                    396000               20060501         90.00                     PMI                     100234000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    224246          1144.588958                360                           359                                           5.75      0          0         0.375                                    6.125 SOUTH JORDAN                                  UT         84095     Single Family                                 224246               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    589760               3133.1                360                           359                                              6      0          0         0.375                                    6.375 ASHBURN                                       VA         20147     Single Family                                 589760               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                     11.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    369990          1965.571875                360                           359                                              6      0          0         0.375                                    6.375 FAIRFIELD                                     CA         94533     Single Family                                 369990               20060401         71.15                    No MI                    100063000000000000             2.375               20080301                     11.375       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    283000          1532.916667                360                           359                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89139     Single Family                                 283000               20060401         73.89                    No MI                    100063000000000000             2.375               20080301                       11.5       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                    318400          2023.166667                360                           358                                           7.25      0          0         0.375                                    7.625 Houston                                       TX         77056     PUD                                           318400               20060301         80.00                    No MI                    100039000000000000             2.75                20110201                     13.625       2                 2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    325000          1794.270833                360                           359                                           6.25      0          0         0.375                                    6.625 STOCKTON                                      CA         95206     Single Family                                 325000               20060401         80.00                    No MI                    100063000000000000             2.375               20080301                     11.625     2.375               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    204750           1151.71875                360                           359                                          6.375      0          0         0.375                                     6.75 MARICOPA                                      AZ         85239     Single Family                                 204750               20060401         79.99                    No MI                    100063000000000000             2.375               20080301                      11.75       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
      GROUP I       G01                                    297620           1767.11875                360                           358                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89149     Single Family                                 297620               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
     GROUP II       G02                                 416999.98           2302.18739                360                           358                                           6.25      0          0         0.375                                    6.625 SANTA ROSA                                    CA         95403     Single Family                                 417000               20060301         79.73                    No MI                    1001459-0002907891             2.25                20110201                     11.625       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000               1377.5                360                           359                                          6.875      0          0         0.375                                     7.25 MESA                                          AZ         85203     2-4 Family                                    228000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    472000          2704.166667                360                           359                                            6.5      0          0         0.375                                    6.875 san jose                                      CA         95112     Single Family                                 472000               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112500            785.15625                360                           360                                              8      0          0         0.375                                    8.375 TACOMA                                        WA         98409     Single Family                                 112500               20060501         75.00                    No MI                    100414000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    450000             2390.625                360                           359                                              6      0          0         0.375                                    6.375 CASTRO VALLEY                                 CA         94546     Single Family                                 450000               20060401         75.00                    No MI                    100074000000000000             2.375               20080301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                    264550           1488.09375                360                           358                                          6.375      0          0         0.375                                     6.75 ceres                                         CA         95307     Single Family                                 264550               20060301         80.00                    No MI                    100074000000000000             2.25                20110201                      11.75       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    119200               707.75                360                           359                                           6.75      0          0         0.375                                    7.125 Lithia Springs                                GA         30122     Single Family                                 119200               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    348750          2361.328125                360                           360                                           7.75      0          0         0.375                                    8.125 Davie                                         FL         33325     Single Family                                 348750               20060501         75.00                    No MI                    100203000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    188500          1138.854167                360                           360                                          6.875      0          0         0.375                                     7.25 Desrt Hot Springs                             CA         92240     Single Family                                 188500               20060501         65.00                    No MI                    100199000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    179200          1194.666667                360                           360                                          7.625      0          0         0.375                                        8 Show Low                                      AZ         85901     Single Family                                 179200               20060501         70.00                    No MI                    010095000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    391200               2363.5                360                           359                                          6.875      0          0         0.375                                     7.25 Concord                                       MA         1742      Single Family                                 391200               20060401         80.00                    No MI                    100006000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    105600                  704                360                           359                                          7.625      0          0         0.375                                        8 Hilton Head                                   SC         29926     Condominium                                   105600               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    121220             681.8625                360                           359                                          6.375      0          0         0.375                                     6.75 Aiken                                         SD         29803     PUD                                           121220               20060401         65.00                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    105000              590.625                360                           359                                          6.375      0          0         0.375                                     6.75 Quincy                                        MA         2170      Single Family                                 105000               20060401         26.25                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    130590            734.56875                360                           359                                          6.375      0          0         0.375                                     6.75 Myrtle Beach                                  SC         29572     Condominium                                   130590               20060401         65.00                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    294700          1442.802083                360                           359                                            5.5      0          0         0.375                                    5.875 Clarksville                                   MD         21029     PUD                                           294700               20060401         50.00                    No MI                    100061000000000000             2.25                20110301                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    392000                 2205                360                           359                                          6.375      0          0         0.375                                     6.75 Hilton Head                                   SC         29926     PUD                                           392000               20060401         70.00                    No MI                    100061000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    230000             1365.625                360                           359                                           6.75      0          0         0.375                                    7.125 West Warwick                                  RI         2893      Condominium                                   230000               20060401         79.31                    No MI                    100061000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     50700            290.46875                360                           359                                            6.5      0          0         0.375                                    6.875 Bluffton                                      SC         29910     Condominium                                    50700               20060401         65.00                    No MI                    100061000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    241500              1408.75                360                           360                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89139     PUD                                           241500               20060501         70.00                    No MI                    100096000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    340000               2494.8                360                           360                                          7.625      0          0         0.375                                        8 DORCHESTER                                    MA         2125      2-4 Family                                    340000               20060501         80.00                    No MI                    100095000000000000             2.25                20110401                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    560000                 3675                360                           357                                            7.5      0          0         0.375                                    7.875 San Diego                                     CA         92110     Single Family                                 560000               20060201         80.00                    No MI                    100246000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    127400          822.7916667                360                           358                                          7.375      0          0         0.375                                     7.75 Romulus                                       MI         48174     Single Family                                 127400               20060301         70.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     70400          476.6666667                360                           357                                           7.75      0          0         0.375                                    8.125 Berea                                         OH         44017     Single Family                                  70400               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 243671.47              1790.39                360                           358                                          7.625      0          0         0.375                                        8 Elgin                                         IL         60120     2-4 Family                                    244000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    324700          2097.020833                360                           357                                          7.375      0          0         0.375                                     7.75 MIDDLETOWN                                    OH         45044     PUD                                           324700               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                1137499.99          6279.947861                360                           355                                           6.25      0          0         0.375                                    6.625 Laguna Beach                                  CA         92651     2-4 Family                                   1137500               20051201         70.00                    No MI                    100163000000000000             2.25                20101101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
     GROUP II       G01                                    151500             725.9375                360                           356                                          5.375      0          0         0.375                                     5.75 Middletown                                    DE         19709     Single Family                                 151500               20060101         45.91                    No MI                    100070000000000000             2.25                20101201                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                   58987.9               413.94                360                           355                                          7.125      0          0         0.375                                      7.5 Markham                                       IL         60426     Single Family                                  59200               20051201         80.00                    No MI                    100221000000000000             5.875               20101101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351101           AFL2
     GROUP II       G01                                    102934          654.0597917                360                           357                                           7.25      0          0         0.375                                    7.625 Fort Worth                                    TX         76131     PUD                                           102934               20060201         80.00                    No MI                    100404000000000000             2.25                20110101                     12.625      5.5                1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     94500            639.84375                360                           358                                           7.75      0          0         0.375                                    8.125 Cincinnati                                    OH         45213     2-4 Family                                     94500               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    677500          4093.229167                360                           358                                          6.875      0          0         0.375                                     7.25 JUNO BEACH                                    FL         33408     2-4 Family                                    677500               20060301         73.24                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                   1387500           9105.46875                360                           359                                            7.5      0          0         0.375                                    7.875 STATEN ISLAND                                 NY         10304     Single Family                                1387500               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    259200                 1755                360                           358                                           7.75      0          0         0.375                                    8.125 GLENDALE                                      AZ         85310     PUD                                           259200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    108000                697.5                360                           358                                          7.375      0          0         0.375                                     7.75 JACKSONVILLE                                  FL         32205     Single Family                                 108000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                 355722.28              2428.55                360                           359                                          6.875      0          0         0.375                                     7.25 PLAINFIELD                                    NJ         7060      2-4 Family                                    356000               20060401         80.00                    No MI                    1000612-0000532306             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    211900            1191.9375                360                           358                                          6.375      0          0         0.375                                     6.75 FAIRFAX                                       VA         22030     Condominium                                   211900               20060301         79.99                    No MI                    100386000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                  63491.04            429.88725                360                           358                                           7.75      0          0         0.375                                    8.125 LEXINGTON                                     KY         40356     Townhouse                                      63500               20060301         82.47                     YES                     100331000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  63498.09          429.9349844                360                           358                                           7.75      0          0         0.375                                    8.125 NICHOLASVILLE                                 KY         40356     Townhouse                                      63500               20060301         82.47                Republic MIC                 100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  67996.07          424.9754375                360                           358                                          7.125      0          0         0.375                                      7.5 NICHOLASVILLE                                 KY         40356     Townhouse                                      68000               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    240000                 1625                360                           358                                           7.75      0          0         0.375                                    8.125 SAN BERNARDINO                                CA         92410     Single Family                                 240000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    200000          1354.166667                360                           358                                           7.75      0          0         0.375                                    8.125 SAN BERNARDINO                                CA         92410     Single Family                                 200000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    125000          729.1666667                360                           357                                          6.625      0          0         0.375                                        7 CONCORD                                       CA         94519     Single Family                                 125000               20060201         28.74                    No MI                    100194000000000000             2.375               20080101                         12     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                    368000          2491.666667                360                           357                                           7.75      0          0         0.375                                    8.125 Los Angeles                                   CA         90047     2-4 Family                                    368000               20060201         80.00                    No MI                    100196000000000000             2.25                20110101                     13.125       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 195526.98              1320.49                360                           357                                           6.75      0          0         0.375                                    7.125 Fernley                                       NV         89408     Single Family                                 196000               20060201         80.00                    No MI                    100102000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    109800             560.4375                360                           358                                           5.75      0          0         0.375                                    6.125 Milwaukee                                     WI         53202     Condominium                                   109800               20060301         54.90                    No MI                    100030000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    417000              2606.25                360                           358                                          7.125      0          0         0.375                                      7.5 SILVER SPRING                                 MD         20910     Single Family                                 417000               20060301         77.94                    No MI                    100293000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1350000               8437.5                360                           358                                          7.125      0          0         0.375                                      7.5 Williamsburg                                  VA         23185     Single Family                                1350000               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 111937.75           641.310026                360                           351                                            6.5      0          0         0.375                                    6.875 COVINGTON                                     GA         30014     Single Family                                 112000               20050801         80.00                    No MI                    100030000000000000             2.75                20070701                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              24          N           20350701           ALT1
      GROUP I       G01                                    194400               970.38                360                           353                                          5.615      0          0         0.375                                     5.99 MURRIETA                                      CA         92563     Condominium                                   194400               20051001         80.00                    No MI                    100225000000000000             4.99                20070901                      11.99     2.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    210400          1073.916667                360                           353                                           5.75      0          0         0.375                                    6.125 FEDERAL WAY                                   WA         98023     Single Family                                 210400               20051001         80.00                    No MI                    100225000000000000             5.125               20070901                     12.125     4.615               1             First Lien         N            Y           60          No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                 435798.65          1997.410479                360                           350                                          5.125      0          0         0.375                                      5.5 BOULDER CREEK                                 CA         95006     Single Family                                 436000               20050701         80.00                    No MI                    100225000000000000              4.5                20070601                       11.5      4.75               1             First Lien         N            Y           60         Prepay            360              24          N           20350601           ALT1
      GROUP I       G01                                    432000                 2070                360                           353                                          5.375      0          0         0.375                                     5.75 UNION CITY                                    CA         94587     Single Family                                 432000               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                      11.75     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    316000          1448.333333                360                           353                                          5.125      0          0         0.375                                      5.5 HEMET                                         CA         92545     Single Family                                 316000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                 501496.04          2403.001858                360                           355                                          5.375      0          0         0.375                                     5.75 CERRITOS                                      CA         90703     Single Family                                 501500               20051201         85.00                    No MI                    100225000000000000             4.75                20071101                      11.75     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    206400              1030.28                360                           353                                          5.615      0          0         0.375                                     5.99 LA MIRADA                                     CA         90638     Condominium                                   206400               20051001         80.00                    No MI                    100225000000000000             5.25                20070901                      11.99     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    344800          1580.333333                360                           353                                          5.125      0          0         0.375                                      5.5 ATASCADERO                                    CA         93422     Single Family                                 344800               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5     4.875               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    487200                 2233                360                           353                                          5.125      0          0         0.375                                      5.5 WALNUT                                        CA         91789     Single Family                                 487200               20051001         80.00                    No MI                    100225000000000000             4.75                20070901                       11.5     4.125               1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
      GROUP I       G01                                    480000                 2550                360                           355                                              6      0          0         0.375                                    6.375 SIMI VALLEY                                   CA         93065     Single Family                                 480000               20051201         80.00                    No MI                    100225000000000000             5.375               20071101                     12.375     4.375               1             First Lien         N            Y           60         Prepay            360              24          N           20351101           ALT1
      GROUP I       G01                                    102000                467.5                360                           353                                          5.125      0          0         0.375                                      5.5 SPRINGVILLE                                   UT         84663     PUD                                           102000               20051001         80.00                    No MI                    100225000000000000              4.5                20070901                       11.5       5                 1             First Lien         N            Y           60         Prepay            360              24          N           20350901           ALT1
     GROUP II       G01                                  54905.03               356.73                360                           358                                          6.375      0          0         0.375                                     6.75 Harrington                                    DE         19952     Single Family                                  55000               20060301         45.83                    No MI                    100213000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 551761.05              3866.66                360                           357                                          7.125      0          0         0.375                                      7.5 Cedarhurst                                    NY         11516     Single Family                                 553000               20060201         70.00                    No MI                    100163000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    454850            2842.8125                360                           357                                          7.125      0          0         0.375                                      7.5 WARRENTON                                     VA         20187     Condominium                                   454850               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    502500           3297.65625                360                           352                                            7.5      0          0         0.375                                    7.875 North Hollywood                               CA         91607     Single Family                                 502500               20050901         74.96                    No MI                                                   3.125               20060801                         12     1.875               6             First Lien         N            Y           120        Prepay            360              12          N           20350801           AFL2
      GROUP I       G01                                 251195.56          1177.479188                360                           352                                           5.25      0          0         0.375                                    5.625 RIVERSIDE                                     CA         92504     Single Family                                 252000               20050901         80.00                    No MI                    100134000000000000             2.75                20070801                     10.625      2.75               1             First Lien         N            Y           120        Prepay            360              24          N           20350801           ALT1
      GROUP I       G01                                    420000               2712.5                360                           357                                          7.375      0          0         0.375                                     7.75 Miami                                         FL         33131     Condominium                                   420000               20060201         70.00                    No MI                    100203000000000000             2.25                20110101                      12.75     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    125600          837.3333333                360                           357                                          7.625      0          0         0.375                                        8 Tampa                                         FL         33603     Single Family                                 125600               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    174096               870.48                360                           356                                          5.625      0          0         0.375                                        6 Spring Hill                                   TN         37174     PUD                                           174096               20060101         80.00                    No MI                    100016000000000000             2.25                20151201                         12     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                    341200              2345.75                360                           358                                          7.875      0          0         0.375                                     8.25 Laveen                                        AZ         85339     PUD                                           341200               20060301         74.99                    No MI                    100101000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    224000          1376.666667                360                           357                                              7      0          0         0.375                                    7.375 Reno                                          NV         89506     2-4 Family                                    224000               20060201         80.00                    No MI                    100125000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    240000                 1625                360                           358                                           7.75      0          0         0.375                                    8.125 New Brunswick                                 NJ         8901      Single Family                                 240000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  149675.7          795.1521563                360                           358                                              6      0          0         0.375                                    6.375 HENDERSON                                     NV         89044     Single Family                                 150000               20060301         42.64                    No MI                    100057000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    157000             1079.375                360                           357                                          7.875      0          0         0.375                                     8.25 Coon Rapids                                   MN         55433     Single Family                                 157000               20060201         79.96                    No MI                    100204000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    361600          2335.333333                360                           357                                          7.375      0          0         0.375                                     7.75 WASHINGTON                                    DC         20001     Single Family                                 361600               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    275500             1721.875                360                           356                                          7.125      0          0         0.375                                      7.5 FOUNTAIN HILLS                                AZ         85268     Single Family                                 275500               20060101         79.99                    No MI                    100183000000000000             2.25                20101201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                  177199.9          1218.249313                360                           357                                          7.875      0          0         0.375                                     8.25 CINCINNATI                                    OH         45224     Single Family                                 177200               20060201         80.00                    No MI                    100204000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    138675            866.71875                360                           358                                          7.125      0          0         0.375                                      7.5 SCOTTSDALE                                    AZ         85257     Condominium                                   138675               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    333750           2016.40625                360                           357                                          6.875      0          0         0.375                                     7.25 BELTSVILLE                                    MD         20705     Single Family                                 333750               20060201         75.00                    No MI                    100213000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    235600              1619.75                360                           357                                          7.875      0          0         0.375                                     8.25 SMYRNA                                        DE         19977     PUD                                           235600               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    365000          2015.104167                360                           357                                           6.25      0          0         0.375                                    6.625 BAKERSFIELD                                   CA         93311     Single Family                                 365000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    242000          1260.416667                360                           356                                          5.875      0          0         0.375                                     6.25 Phoenix                                       AZ         85023     Single Family                                 242000               20060101         49.39                    No MI                    100016000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G01                                    264000                 1650                360                           357                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32832     PUD                                           264000               20060201         80.00                    No MI                                                   2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    201600                 1218                360                           357                                          6.875      0          0         0.375                                     7.25 Dallas                                        TX         75206     2-4 Family                                    201600               20060201         80.00                    No MI                    100195000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  59892.98               466.67                360                           357                                           8.25      0          0         0.375                                    8.625 Lafayette                                     IN         47905     Single Family                                  60000               20060201         75.00                    No MI                    100266000000000000             2.375               20080101                     13.625     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
     GROUP II       G03                                    680000          3683.333333                360                           356                                          6.125      0          0         0.375                                      6.5 North Palm Beach                              FL         33408     Condominium                                   680000               20060101         80.00                    No MI                    100016000000000000             2.25                20101201                       12.5       2                 2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                 257863.99          1719.093267                360                           357                                          7.625      0          0         0.375                                        8 ANTHEM                                        AZ         85086     PUD                                           257864               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    319200                 1995                360                           357                                          7.125      0          0         0.375                                      7.5 Denver                                        CO         80203     Condominium                                   319200               20060201         80.00                    No MI                    100095000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    650000          3994.791667                360                           357                                              7      0          0         0.375                                    7.375 RANCHO CUCAMONGA                              CA         91739     Single Family                                 650000               20060201         79.84                    No MI                    100057000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    111600              685.875                360                           359                                              7      0          0         0.375                                    7.375 West Valley City                              UT         84120     Single Family                                 111600               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    165063          1083.225938                360                           358                                            7.5      0          0         0.375                                    7.875 RICHMOND                                      VA         23233     Townhouse                                     165063               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    120000                  825                360                           358                                          7.875      0          0         0.375                                     8.25 Grand Prairie                                 TX         75052     PUD                                           120000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    258300            1560.5625                360                           357                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89139     Single Family                                 258300               20060201         79.97                    No MI                                                   2.25                20110101                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    752808              5332.39                360                           357                                          8.125      0          0         0.375                                      8.5 Hamilton                                      VA         20158     Single Family                                 752808               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    452751          2971.178438                360                           358                                            7.5      0          0         0.375                                    7.875 BRENTWOOD                                     CA         94513     PUD                                           452751               20060301         79.44                    No MI                    100057000000000000             2.25                20110201                     12.875       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    273132           1394.11125                360                           357                                           5.75      0          0         0.375                                    6.125 WESLEY CHAPEL                                 FL         33544     PUD                                           273132               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    294450           1656.28125                360                           357                                          6.375      0          0         0.375                                     6.75 Reston                                        VA         20190     Condominium                                   294450               20060201         65.00                    No MI                    100016000000000000             2.25                20160101                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G01                                    370500            2084.0625                360                           358                                          6.375      0          0         0.375                                     6.75 DANVERS                                       MA         1923      Single Family                                 370500               20060301         65.00                    No MI                    100095000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    195000             1096.875                360                           358                                          6.375      0          0         0.375                                     6.75 Bourne                                        MA         2532      Single Family                                 195000               20060301         65.00                    No MI                    100095000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     75200          501.3333333                360                           358                                          7.625      0          0         0.375                                        8 Detroit                                       MI         48238     2-4 Family                                     75200               20060301         80.00                    No MI                    100064000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    264368          1707.376667                360                           357                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32828     Single Family                                 264368               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    700000              4593.75                360                           357                                            7.5      0          0         0.375                                    7.875 Scottsdale                                    AZ         85251     Condominium                                   700000               20060201         79.55                    No MI                    100195000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    450000              3093.75                360                           359                                          7.875      0          0         0.375                                     8.25 North Bergen                                  NJ         7047      2-4 Family                                    450000               20060401         75.00                    No MI                    100234000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    183700          1014.177083                360                           354                                           6.25      0          0         0.375                                    6.625 CUMMING                                       GA         30040     PUD                                           183700               20051101         79.98                    No MI                    100032000000000000             2.25                20101001                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           AFL2
      GROUP I       G01                                 248999.99          1374.687445                360                           356                                           6.25      0          0         0.375                                    6.625 Vista                                         CA         92084     Single Family                                 249000               20060101         50.82                    No MI                    100014000000000000             2.375               20071201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                 224799.99          1334.749941                360                           357                                           6.75      0          0         0.375                                    7.125 BEAUMONT                                      CA         92223     PUD                                           224800               20060201         80.00                    No MI                    100057000000000000             2.375               20080101                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    356000              2336.25                360                           357                                            7.5      0          0         0.375                                    7.875 RANCHO CUCAMONGA                              CA         91730     Single Family                                 356000               20060201         80.00                    No MI                    100414000000000000             2.25                20110101                     12.875       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    186521          1204.614792                360                           357                                          7.375      0          0         0.375                                     7.75 Orlando                                       FL         32837     Condominium                                   186521               20060201         80.00                    No MI                    100139000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    176000          1063.333333                360                           354                                          6.875      0          0         0.375                                     7.25 Chicago                                       IL         60617     2-4 Family                                    176000               20051101         80.00                    No MI                    100221000000000000             2.25                20101001                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351001           AFL2
     GROUP II       G04                                  74999.12          476.5569083                360                           356                                           7.25      0          0         0.375                                    7.625 Winter Haven                                  FL         33880     Single Family                                  75000               20060101         75.00                    No MI                    100425000000000000             2.25                20151201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G03                                 439729.33          2336.062066                360                           357                                              6      0          0         0.375                                    6.375 MENIFEE                                       CA         92584     PUD                                           439802               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    231750           1419.46875                360                           358                                          6.975      0          0         0.375                                     7.35 Burtonsville                                  MD         20866     PUD                                           231750               20060301         75.00                    No MI                    100218000000000000             2.25                20110201                      12.35     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     69600               471.25                360                           359                                           7.75      0          0         0.375                                    8.125 Nashville                                     TN         37206     Single Family                                  69600               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    168750                 1125                360                           360                                          7.625      0          0         0.375                                        8 Chicago                                       IL         60643     Single Family                                 168750               20060501         75.00                    No MI                    100185000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    147000                857.5                360                           360                                          6.625      0          0         0.375                                        7 Bakersfield                                   CA         93304     Single Family                                 147000               20060501         70.00                    No MI                    100185000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    198050          969.6197917                360                           360                                            5.5      0          0         0.375                                    5.875 HIGHLANDS RANCH                               CO         80129     Condominium                                   198050               20060501         79.99                    No MI                    100047000000000000             2.25                20110401                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    416800               2344.5                360                           360                                          6.375      0          0         0.375                                     6.75 Woodhaven                                     NY         11421     2-4 Family                                    416800               20060501         80.00                    No MI                    1002711-0000018874             2.25                20110401                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                     86400                  576                360                           359                                          7.625      0          0         0.375                                        8 Forest Park                                   GA         30297     Single Family                                  86400               20060401         80.00                    No MI                    100229000000000000             2.75                20110301                         14     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     77000          513.3333333                360                           359                                          7.625      0          0         0.375                                        8 Forest Park                                   GA         30297     Single Family                                  77000               20060401         66.96                    No MI                    100229000000000000             2.75                20110301                         14     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    350000          1786.458333                360                           359                                           5.75      0          0         0.375                                    6.125 bethel island                                 CA         94511     Single Family                                 350000               20060401         59.83                    No MI                    100074000000000000             2.25                20110301                     11.125     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    324000              1991.25                360                           358                                              7      0          0         0.375                                    7.375 Erie                                          CO         80516     PUD                                           324000               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    311200               1750.5                360                           359                                          6.375      0          0         0.375                                     6.75 VACAVILLE                                     CA         95688     Single Family                                 311200               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                      11.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    308000              2259.99                360                           360                                          7.625      0          0         0.375                                        8 Alexandria                                    VA         22303     Single Family                                 308000               20060501         80.00                    No MI                    100218000000000000             2.25                20110401                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    206832             1271.155                360                           359                                              7      0          0         0.375                                    7.375 Lorain                                        OH         44053     Single Family                                 206832               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    171996           1200.38875                360                           359                                              8      0          0         0.375                                    8.375 Morrow                                        OH         45152     PUD                                           171996               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    270000               1462.5                360                           360                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89102     Single Family                                 270000               20060501         60.54                    No MI                    100195000000000000             2.25                20110401                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                 109893.09               668.37                360                           359                                           5.75      0          0         0.375                                    6.125 DINUBA                                        CA         93618     Single Family                                 110000               20060401         60.44                    No MI                    100183000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    260800          1575.666667                360                           359                                          6.875      0          0         0.375                                     7.25 DENVER                                        CO         80212     Single Family                                 260800               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    146000          897.2916667                360                           359                                              7      0          0         0.375                                    7.375 COLORADO SPRINGS                              CO         80919     Single Family                                 146000               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     64800               438.75                360                           360                                           7.75      0          0         0.375                                    8.125 LEXINGTON                                     SC         29073     Single Family                                  64800               20060501         80.00                    No MI                    100252000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    467700           3166.71875                360                           359                                           7.75      0          0         0.375                                    8.125 Gainesville                                   VA         20155     Single Family                                 467700               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    212488            1394.4525                360                           359                                            7.5      0          0         0.375                                    7.875 Waxhaw                                        NC         28173     Single Family                                 212488               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    434035          2803.142708                360                           359                                          7.375      0          0         0.375                                     7.75 Hagerstown                                    MD         21742     Single Family                                 434035               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     82320              557.375                360                           359                                           7.75      0          0         0.375                                    8.125 Rochester                                     MN         55901     Single Family                                  82320               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    606400          4042.666667                360                           359                                          7.625      0          0         0.375                                        8 Palm Coast                                    FL         32137     Condominium                                   606400               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 135787.18               927.76                360                           358                                          6.875      0          0         0.375                                     7.25 LAWRENCEVILLE                                 GA         30043     PUD                                           136000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    235472          1496.228333                360                           360                                           7.25      0          0         0.375                                    7.625 JACKSONVILLE                                  FL         32256     Single Family                                 235472               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    222000               1202.5                360                           359                                          6.125      0          0         0.375                                      6.5 Citrus Heights                                CA         95621     Single Family                                 222000               20060401         64.35                    No MI                    100188000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    333600               2015.5                360                           359                                          6.875      0          0         0.375                                     7.25 HYATTSVILLE                                   MD         20783     Single Family                                 333600               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    251250          1648.828125                360                           360                                            7.5      0          0         0.375                                    7.875 GILBERT                                       AZ         85296     PUD                                           251250               20060501         75.00                    No MI                    100414000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    212276             1326.725                360                           359                                          7.125      0          0         0.375                                      7.5 LAVEEN                                        AZ         85339     Single Family                                 212276               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    216000               1462.5                360                           360                                           7.75      0          0         0.375                                    8.125 PHOENIX                                       AZ         85015     Single Family                                 216000               20060501         80.00                    No MI                    100414000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    188000          1194.583333                360                           359                                           7.25      0          0         0.375                                    7.625 Fredericksburg                                VA         22408     PUD                                           188000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    193600          1351.166667                360                           360                                              8      0          0         0.375                                    8.375 Deland                                        FL         32724     2-4 Family                                    193600               20060501         80.00                    No MI                    100091000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    278350          1594.713542                360                           359                                            6.5      0          0         0.375                                    6.875 Stockton                                      CA         95210     Single Family                                 278350               20060401         79.99                    No MI                    100034000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     68000                467.5                360                           359                                          7.875      0          0         0.375                                     8.25 Houston                                       TX         77072     PUD                                            68000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    332000                 2075                360                           359                                          7.125      0          0         0.375                                      7.5 Elizabeth                                     NJ         7201      2-4 Family                                    332000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    264000                 1650                360                           360                                          7.125      0          0         0.375                                      7.5 GAITHERSBURG                                  MD         20879     PUD                                           264000               20060501         80.00                    No MI                    100031000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    208000          1213.333333                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89142     Single Family                                 208000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    217000          1378.854167                360                           360                                           7.25      0          0         0.375                                    7.625 Phoenix                                       AZ         85085     Single Family                                 217000               20060501         70.00                    No MI                    100173000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    182000          1118.541667                360                           360                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85018     Condominium                                   182000               20060501         80.00                    No MI                    100195000000000000             2.25                20110401                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    150000                  750                360                           359                                          5.625      0          0         0.375                                        6 BAKERSFIELD                                   CA         93309     Single Family                                 150000               20060401         64.38                    No MI                    100183000000000000             2.25                20110301                         12     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    138622          851.9477083                360                           359                                              7      0          0         0.375                                    7.375 Minneapolis                                   MN         55401     Condominium                                   138622               20060401         65.00                    No MI                    100173000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    400000          2083.333333                360                           359                                          5.875      0          0         0.375                                     6.25 HALF MOON BAY                                 CA         94019     Single Family                                 400000               20060401         52.29                    No MI                    100067000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    153200             1005.375                360                           359                                            7.5      0          0         0.375                                    7.875 DENVER                                        CO         80210     Single Family                                 153200               20060401         77.37                    No MI                    100076000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    365520             2551.025                360                           359                                              8      0          0         0.375                                    8.375 NEW PRAGUE                                    MN         56071     Single Family                                 365520               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    365520             2551.025                360                           359                                              8      0          0         0.375                                    8.375 NEW PRAGUE                                    MN         56071     Single Family                                 365520               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    142400          830.6666667                360                           359                                          6.625      0          0         0.375                                        7 BUFORD                                        GA         30519     PUD                                           142400               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 130295.72               878.53                360                           359                                           6.75      0          0         0.375                                    7.125 VERNAL                                        UT         84078     Single Family                                 130400               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    348000              2283.75                360                           359                                            7.5      0          0         0.375                                    7.875 Jersey City                                   NJ         7302      2-4 Family                                    348000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    131361          916.7903125                360                           360                                              8      0          0         0.375                                    8.375 PFLUGERVILLE                                  TX         78660     PUD                                           131361               20060501         75.00                    No MI                    100199000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                     73080                426.3                360                           359                                          6.625      0          0         0.375                                        7 COLORADO SPRINGS                              CO         80918     Condominium                                    73080               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    233600          1411.333333                360                           359                                          6.875      0          0         0.375                                     7.25 DIAMOND VALLEY                                UT         84770     PUD                                           233600               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    568180             3551.125                360                           359                                          7.125      0          0         0.375                                      7.5 ALEXANDRIA                                    VA         22303     PUD                                           568180               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    219064          1277.873333                360                           360                                          6.625      0          0         0.375                                        7 INDIO                                         CA         92203     PUD                                           219064               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    180300              976.625                360                           356                                          6.125      0          0         0.375                                      6.5 HOMESTEAD                                     FL         33035     PUD                                           180300               20060101         79.96                    No MI                    100188000000000000             2.375               20071201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           AFL2
      GROUP I       G01                                    105750            682.96875                360                           359                                          7.375      0          0         0.375                                     7.75 Woodstock                                     GA         30189     Single Family                                 105750               20060401         75.00                    No MI                    100229000000000000             2.25                20110301                      13.75       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     64000          446.6666667                360                           359                                              8      0          0         0.375                                    8.375 Smithville                                    OH         44276     Single Family                                  64000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    311250          2172.265625                360                           359                                              8      0          0         0.375                                    8.375 Las Vegas                                     NV         89135     PUD                                           311250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    332800          2010.666667                360                           359                                          6.875      0          0         0.375                                     7.25 ELKRIDGE                                      MD         21075     Condominium                                   332800               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     86775           560.421875                360                           360                                          7.375      0          0         0.375                                     7.75 Lees Summit                                   MO         64082     Single Family                                  86775               20060501         65.00                    No MI                    100425000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                  56648.75               358.38                360                           359                                          6.125      0          0         0.375                                      6.5 Saint Paul                                    MN         55106     Single Family                                  56700               20060401         70.00                    No MI                    100432000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    200000          1291.666667                360                           359                                          7.375      0          0         0.375                                     7.75 SPOTSYLVANIA                                  VA         22553     Single Family                                 200000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    152000          1029.166667                360                           359                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30354     Single Family                                 152000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     84800          538.8333333                360                           359                                           7.25      0          0         0.375                                    7.625 JONESBORO                                     GA         30238     Single Family                                  84800               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    128050          746.9583333                360                           359                                          6.625      0          0         0.375                                        7 ATLANTA                                       GA         30310     Single Family                                 128050               20060401         65.00                    No MI                    100185000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    182400                 1026                360                           359                                          6.375      0          0         0.375                                     6.75 ATLANTA                                       GA         30360     Single Family                                 182400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    360000               2137.5                360                           359                                           6.75      0          0         0.375                                    7.125 ROSWELL                                       GA         30076     PUD                                           360000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    222400          1274.166667                360                           359                                            6.5      0          0         0.375                                    6.875 Fort Myers                                    FL         33913     Condominium                                   222400               20060401         80.00                    No MI                                                   2.25                20110301                     11.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    146400               899.75                360                           359                                              7      0          0         0.375                                    7.375 Rockwall                                      TX         75087     PUD                                           146400               20060401         80.00                    No MI                    100307000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    337000          1860.520833                360                           359                                           6.25      0          0         0.375                                    6.625 ROSEVILLE                                     CA         95678     Single Family                                 337000               20060401         79.29                    No MI                    100074000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 296731.51              1877.24                360                           359                                          6.125      0          0         0.375                                      6.5 LOLETA                                        CA         95551     Single Family                                 297000               20060401         60.00                    No MI                    100183000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     50050          276.3177083                360                           359                                           6.25      0          0         0.375                                    6.625 BRIGHAM                                       UT         84302     PUD                                            50050               20060401         70.99                    No MI                    100183000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    189600                 1264                360                           359                                          7.625      0          0         0.375                                        8 LAS VEGAS                                     NV         89115     Single Family                                 189600               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224000                 1540                360                           359                                          7.875      0          0         0.375                                     8.25 PHOENIX                                       AZ         85013     Single Family                                 224000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    166500           1092.65625                360                           359                                            7.5      0          0         0.375                                    7.875 LOUISVILLE                                    KY         40242     Single Family                                 166500               20060401         90.00                Republic MIC                 100331000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     87430          564.6520833                360                           359                                          7.375      0          0         0.375                                     7.75 THORNTON                                      CO         80229     PUD                                            87430               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                      12.75     1.875              2.75           First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    197343          1336.176563                360                           359                                           7.75      0          0         0.375                                    8.125 GREENWOOD                                     IN         46143     Single Family                                 197343               20060401         75.00                    No MI                    100331000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    107456               570.86                360                           358                                              6      0          0         0.375                                    6.375 Scottsdale                                    AZ         85260     Condominium                                   107456               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    231000                 1155                360                           359                                          5.625      0          0         0.375                                        6 Hyattsville                                   MD         20785     Single Family                                 231000               20060401         58.48                    No MI                    100031000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    336028          2240.186667                360                           360                                          7.625      0          0         0.375                                        8 LAS VEGAS                                     NV         89131     Single Family                                 336028               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    270000             1546.875                360                           359                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89144     PUD                                           270000               20060401         75.00                    No MI                    100183000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    700000          4447.916667                360                           359                                           7.25      0          0         0.375                                    7.625 WILMETTE                                      IL         60091     Single Family                                 700000               20060401         70.00                    No MI                    100087000000000000             2.25                20110301                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    158000          921.6666667                360                           360                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89108     Condominium                                   158000               20060501         80.00                    No MI                    100195000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    290000             1540.625                360                           359                                              6      0          0         0.375                                    6.375 Los Angeles                                   CA         90037     Single Family                                 290000               20060401         63.74                    No MI                    1000407-0010600206             2.375               20080301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360301           AFL2
      GROUP I       G01                                    624000                 4355                360                           359                                              8      0          0         0.375                                    8.375 WHITTIER                                      CA         90606     2-4 Family                                    624000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     13.375       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    280000          1633.333333                360                           359                                          6.625      0          0         0.375                                        7 SANTA ANA                                     CA         92701     Condominium                                   280000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     60200          420.1458333                360                           359                                              8      0          0         0.375                                    8.375 COLUMBUS                                      OH         43211     Single Family                                  60200               20060401         77.18                    No MI                    100331000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 342992.09              2638.91                360                           359                                          8.125      0          0         0.375                                      8.5 Brockton                                      MA         2301      2-4 Family                                    343200               20060401         79.83                    No MI                    100022000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    672000                 3850                360                           359                                            6.5      0          0         0.375                                    6.875 ATLANTA                                       GA         30318     PUD                                           672000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    204000              1253.75                360                           359                                              7      0          0         0.375                                    7.375 Atlanta                                       GA         30310     Single Family                                 204000               20060401         80.00                    No MI                    010018500000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    172000          1092.916667                360                           359                                           7.25      0          0         0.375                                    7.625 ATLANTA                                       GA         30318     PUD                                           172000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 114479.15               820.72                360                           359                                          7.375      0          0         0.375                                     7.75 MARIETTA                                      GA         30064     PUD                                           114560               20060401         80.00                    No MI                    010018500000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    255750           1545.15625                360                           359                                          6.875      0          0         0.375                                     7.25 DENVER                                        CO         80202     Condominium                                   255750               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 216181.87          1306.098798                360                           359                                          6.875      0          0         0.375                                     7.25 MARICOPA                                      AZ         85249     PUD                                           216281               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 200844.53              1422.59                360                           359                                           7.25      0          0         0.375                                    7.625 BEAVERTON                                     OR         97007     Condominium                                   200990               20060401         74.99                    No MI                    100414000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    420000              2406.25                360                           359                                            6.5      0          0         0.375                                    6.875 Kissimmee                                     FL         34746     PUD                                           420000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    197050          1375.244792                360                           359                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85041     PUD                                           197050               20060401         79.98                    No MI                    1001993-0000635032             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    174200              979.875                360                           359                                          6.375      0          0         0.375                                     6.75 Pembroke Pines                                FL         33024     PUD                                           174200               20060401         65.00                    No MI                    100234000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    520000          3358.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Woodhaven                                     NY         11421     2-4 Family                                    520000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    252300             1576.875                360                           359                                          7.125      0          0         0.375                                      7.5 DOUGLASVILLE                                  GA         30135     PUD                                           252300               20060401         64.99                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 116919.48               848.33                360                           359                                            7.5      0          0         0.375                                    7.875 Jacksonville                                  FL         32223     Single Family                                 117000               20060401         90.00                     PMI                     100264000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  89538.34               649.66                360                           359                                            7.5      0          0         0.375                                    7.875 RIVERDALE                                     GA         30274     Single Family                                  89600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    319600              2197.25                360                           360                                          7.875      0          0         0.375                                     8.25 Naples                                        FL         34120     Single Family                                 319600               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    573050          3104.020833                360                           359                                          6.125      0          0         0.375                                      6.5 Dallas                                        TX         75205     Single Family                                 573050               20060401         80.00                    No MI                    100054000000000000             2.25                20130301                       11.5     1.875               2             First Lien         N            Y           120        Prepay            360              84          N           20360301           AFL2
     GROUP II       G01                                    212000          1280.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Henderson                                     NV         89015     Single Family                                 212000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    189120               1083.5                360                           359                                            6.5      0          0         0.375                                    6.875 Rifle                                         CO         81650     Single Family                                 189120               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    333900            2156.4375                360                           359                                          7.375      0          0         0.375                                     7.75 Herndon                                       VA         20171     Condominium                                   333900               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 182864.18              1279.57                360                           359                                          7.125      0          0         0.375                                      7.5 HAVERHILL                                     MA         1830      Single Family                                 183000               20060401         69.98                    No MI                    100095000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    206400                 1290                360                           359                                          7.125      0          0         0.375                                      7.5 VANCOUVER                                     WA         98665     Single Family                                 206400               20060401         80.00                    No MI                    100074000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     77675               543.11                360                           360                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60643     Single Family                                  77675               20060501         65.00                    No MI                    100425000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                     85600          570.6666667                360                           359                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85012     Condominium                                    85600               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    304000          1868.333333                360                           359                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89146     Single Family                                 304000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    134860          772.6354167                360                           359                                            6.5      0          0         0.375                                    6.875 SAN ANTONIO                                   TX         78247     PUD                                           134860               20060401         80.00                    No MI                    100076000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    341000            2237.8125                360                           359                                            7.5      0          0         0.375                                    7.875 ENGLEWOOD                                     NJ         7631      2-4 Family                                    341000               20060401         64.95                    No MI                    100247000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    362000             2375.625                360                           359                                            7.5      0          0         0.375                                    7.875 ENGLEWOOD                                     NJ         7631      2-4 Family                                    362000               20060401         63.51                    No MI                    100247000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    102350          682.3333333                360                           359                                          7.625      0          0         0.375                                        8 Saint Clair Shores                            MI         48082     Single Family                                 102350               20060401         74.98                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    234000               1462.5                360                           359                                          7.125      0          0         0.375                                      7.5 Cottonwood                                    AZ         86326     Single Family                                 234000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    175200                985.5                360                           359                                          6.375      0          0         0.375                                     6.75 Richardson                                    TX         75082     Single Family                                 175200               20060401         80.00                    No MI                    100307000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     89925          608.8671875                360                           359                                           7.75      0          0         0.375                                    8.125 Eloy                                          AZ         85231     Single Family                                  89925               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    288000                 1650                360                           359                                            6.5      0          0         0.375                                    6.875 PEYTON                                        CO         80831     PUD                                           288000               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    281600          1730.666667                360                           359                                              7      0          0         0.375                                    7.375 Paterson                                      NJ         7501      2-4 Family                                    281600               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    136500            838.90625                360                           359                                              7      0          0         0.375                                    7.375 Thornton                                      CO         80229     Single Family                                 136500               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 174641.38              1328.23                360                           359                                              8      0          0         0.375                                    8.375 DALLAS                                        TX         75214     2-4 Family                                    174750               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    324000               1957.5                360                           359                                          6.875      0          0         0.375                                     7.25 Rockaway Twp.                                 NJ         7801      Single Family                                 324000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                   1125000            7851.5625                360                           359                                              8      0          0         0.375                                    8.375 Glenview                                      IL         60025     Single Family                                1125000               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    172500           1167.96875                360                           359                                           7.75      0          0         0.375                                    8.125 Newark                                        NJ         7105      Condominium                                   172500               20060401         75.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  175890.6              1337.73                360                           359                                              8      0          0         0.375                                    8.375 Pleasantville                                 NJ         8232      Single Family                                 176000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    199986            1249.9125                360                           359                                          7.125      0          0         0.375                                      7.5 Severance                                     CO         80546     PUD                                           199986               20060401         80.00                    No MI                    100226000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    346500            2093.4375                360                           356                                          6.875      0          0         0.375                                     7.25 Lakeport                                      CA         95453     Single Family                                 346500               20060101         70.00                    No MI                    100432000000000000             2.25                20101201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    637000            3782.1875                360                           359                                           6.75      0          0         0.375                                    7.125 NORTH HOLLYWOOD                               CA         91605     2-4 Family                                    637000               20060401         65.00                    No MI                    100311000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    299000          1713.020833                360                           359                                            6.5      0          0         0.375                                    6.875 Paterson                                      NJ         7513      2-4 Family                                    299000               20060401         65.00                    No MI                    100234000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  163483.6              1118.77                360                           356                                          6.875      0          0         0.375                                     7.25 Sanger                                        TX         76266     Single Family                                 164000               20060101         80.00                    No MI                    100432000000000000             2.25                20101201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
     GROUP II       G03                                    674000          3861.458333                360                           359                                            6.5      0          0         0.375                                    6.875 ALLENHURST                                    NJ         7711      Single Family                                 674000               20060401         69.48                    No MI                    100139000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 135821.46               1009.8                360                           358                                           7.75      0          0         0.375                                    8.125 Saint Paul                                    MN         55106     Single Family                                 136000               20060301         80.00                    No MI                    100261000000000000             4.625               20110201                     14.125     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    131200          792.6666667                360                           359                                          6.875      0          0         0.375                                     7.25 Lewisburg                                     TN         37091     Single Family                                 131200               20060401         80.00                    No MI                    1000608-0602003927             2.25                20110301                      12.25      4.25               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 179888.12              1368.13                360                           359                                              8      0          0         0.375                                    8.375 Minneapolis                                   MN         55416     Single Family                                 180000               20060401         80.00                    No MI                    1000608-0602003966             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    163692              886.665                360                           359                                          6.125      0          0         0.375                                      6.5 LEXINGTON                                     KY         40509     Single Family                                 163692               20060401         80.00                    No MI                    100331000000000000             2.25                20090301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G03                                   1030250            6439.0625                360                           358                                          7.125      0          0         0.375                                      7.5 Alamo                                         CA         94507     Single Family                                1030250               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    424000               2782.5                360                           358                                            7.5      0          0         0.375                                    7.875 San Bernardino                                CA         92404     2-4 Family                                    424000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    416000                 2730                360                           358                                            7.5      0          0         0.375                                    7.875 San Bernardino                                CA         92404     2-4 Family                                    416000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1495000          9032.291667                360                           359                                          6.875      0          0         0.375                                     7.25 Miami                                         FL         33131     Condominium                                  1495000               20060401         65.00                    No MI                    100034000000000000             2.25                20110301                      13.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    236400               1477.5                360                           359                                          7.125      0          0         0.375                                      7.5 Victorville                                   CA         92395     Single Family                                 236400               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     41930                318.7                360                           360                                              8      0          0         0.375                                    8.375 Killeen                                       TX         76541     2-4 Family                                     41930               20060501         70.00                    No MI                    100425000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
     GROUP II       G03                                    960000                 6000                360                           359                                          7.125      0          0         0.375                                      7.5 Salt Lake City                                UT         84103     PUD                                           960000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    928000                 6380                360                           359                                          7.875      0          0         0.375                                     8.25 Los Angeles                                   CA         90019     2-4 Family                                    928000               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                      14.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    495440               3096.5                360                           359                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60611     Condominium                                   495440               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    380000          2652.083333                360                           360                                              8      0          0         0.375                                    8.375 ESCONDIDO                                     CA         92027     Single Family                                 380000               20060501         80.00                    No MI                    100400000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    288000                 1710                360                           360                                           6.75      0          0         0.375                                    7.125 MC KINNEY                                     TX         75071     Single Family                                 288000               20060501         80.00                    No MI                    100252000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    118400          801.6666667                360                           360                                           7.75      0          0         0.375                                    8.125 LEXINGTON                                     SC         29072     Single Family                                 118400               20060501         80.00                    No MI                    10025180014059003-             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                     91350            551.90625                360                           359                                          6.875      0          0         0.375                                     7.25 SPRING                                        TX         77318     PUD                                            91350               20060401         64.99                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    180000               1237.5                360                           359                                          7.875      0          0         0.375                                     8.25 Littleton                                     CO         80124     Single Family                                 180000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    117600                808.5                360                           360                                          7.875      0          0         0.375                                     8.25 CINCINNATI                                    OH         45240     Single Family                                 117600               20060501         80.00                    No MI                    100331000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                 111898.75               707.92                360                           359                                          6.125      0          0         0.375                                      6.5 Minneapolis                                   MN         55407     Single Family                                 112000               20060401         70.00                    No MI                    100432000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                837.5                360                           360                                              8      0          0         0.375                                    8.375 Tucson                                        AZ         85746     Single Family                                 120000               20060501         80.00                    No MI                    100101000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                     62000          413.3333333                360                           359                                          7.625      0          0         0.375                                        8 Lithonia                                      GA         30038     Single Family                                  62000               20060401         69.99                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    212000          1479.583333                360                           360                                              8      0          0         0.375                                    8.375 Englewood                                     FL         34223     Single Family                                 212000               20060501         80.00                    No MI                    100035000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    147120              1011.45                360                           359                                          7.875      0          0         0.375                                     8.25 VERO BEACH                                    FL         32962     Single Family                                 147120               20060401         80.00                    No MI                    010019900000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    141134          808.5802083                360                           359                                            6.5      0          0         0.375                                    6.875 Phoenix                                       AZ         85008     PUD                                           141134               20060401         70.00                    No MI                    1001699-0015400344             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    360000               2062.5                360                           359                                            6.5      0          0         0.375                                    6.875 Highland                                      CA         92346     Single Family                                 360000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     64000          426.6666667                360                           359                                          7.625      0          0         0.375                                        8 Sebring                                       FL         33872     Single Family                                  64000               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                         14     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    165272          964.0866667                360                           359                                          6.625      0          0         0.375                                        7 Bluffton                                      SC         29910     PUD                                           165272               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                         13     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    192724             1204.525                360                           352                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30331     PUD                                           192724               20050901         71.14                    No MI                    100016000000000000             2.25                20100801                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20350801           AFL2
     GROUP II       G03                                    468000              2583.75                360                           359                                           6.25      0          0         0.375                                    6.625 Elloree                                       SC         29047     Single Family                                 468000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    383500          2117.239583                360                           359                                           6.25      0          0         0.375                                    6.625 Rohnert Park                                  CA         94928     Single Family                                 383500               20060401         65.00                    No MI                    100016000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    129200                  646                360                           359                                          5.625      0          0         0.375                                        6 Birmingham                                    AL         35242     Single Family                                 129200               20060401         80.00                    No MI                    100229000000000000             2.38                20080301                         11     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G03                                    428000          2719.583333                360                           359                                           7.25      0          0         0.375                                    7.625 Orange Beach                                  AL         36561     Condominium                                   428000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     13.625     2.005               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    232475          1259.239583                360                           359                                          6.125      0          0         0.375                                      6.5 Galveston                                     TX         77554     Condominium                                   232475               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    108000                  765                360                           359                                          8.125      0          0         0.375                                      8.5 Destin                                        FL         32541     Condominium                                   108000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                       14.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 297891.05          1799.758427                360                           358                                          6.875      0          0         0.375                                     7.25 Brockton                                      MA         2302      Single Family                                 300000               20060301         73.17                    No MI                    100016000000000000             2.25                20110201                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    137200          957.5416667                360                           359                                              8      0          0         0.375                                    8.375 Colorado Springs                              CO         80920     Single Family                                 137200               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    130558            734.38875                360                           359                                          6.375      0          0         0.375                                     6.75 Pooler                                        GA         31322     PUD                                           130558               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    417000            2041.5625                360                           358                                            5.5      0          0         0.375                                    5.875 South Boston                                  MA         2127      Single Family                                 417000               20060301         77.94                    No MI                    100016000000000000             2.25                20110201                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    320000          1933.333333                360                           359                                          6.875      0          0         0.375                                     7.25 Leesburg                                      VA         20176     PUD                                           320000               20060401         80.00                    No MI                    100230000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    164800          1150.166667                360                           359                                              8      0          0         0.375                                    8.375 Henderson                                     NV         89015     Single Family                                 164800               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    340000          2372.916667                360                           360                                              8      0          0         0.375                                    8.375 Fort Lauderdale                               FL         33304     2-4 Family                                    340000               20060501         80.00                    No MI                                                   2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                     58400          358.9166667                360                           359                                              7      0          0         0.375                                    7.375 LOUISVILLE                                    KY         40207     Condominium                                    58400               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    340000          2372.916667                360                           360                                              8      0          0         0.375                                    8.375 Fort Lauderdale                               FL         33304     2-4 Family                                    340000               20060501         80.00                    No MI                    100022000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    139850          728.3854167                360                           358                                          5.875      0          0         0.375                                     6.25 Buford                                        GA         30519     PUD                                           139850               20060301         64.98                    No MI                    100032000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    417000               2432.5                360                           359                                          6.625      0          0         0.375                                        7 Chesapeake                                    MD         20732     Single Family                                 417000               20060401         74.51                    No MI                    100031000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                1056808.25              7851.91                360                           359                                           7.75      0          0         0.375                                    8.125 AUSTIN                                        TX         78746     PUD                                          1057500               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    107150           703.171875                360                           359                                            7.5      0          0         0.375                                    7.875 Powder Springs                                GA         30127     PUD                                           107150               20060401         74.98                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     58500              365.625                360                           359                                          7.125      0          0         0.375                                      7.5 Baltimore                                     MD         21213     2-4 Family                                     58500               20060401         65.00                    No MI                    100173000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     58500              365.625                360                           359                                          7.125      0          0         0.375                                      7.5 Baltimore                                     MD         21213     2-4 Family                                     58500               20060401         65.00                    No MI                    100173000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 186254.59              1271.58                360                           359                                          6.875      0          0         0.375                                     7.25 Lockport                                      IL         60441     Single Family                                 186400               20060401         79.32                    No MI                    1001132-0013548383             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    166400                 1144                360                           359                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85043     Single Family                                 166400               20060401         80.00                    No MI                    100256000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    334100          1809.708333                360                           359                                          6.125      0          0         0.375                                      6.5 Suitland                                      MD         20746     Single Family                                 334100               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     54000               371.25                360                           359                                          7.875      0          0         0.375                                     8.25 Phoenix                                       AZ         85018     Condominium                                    54000               20060401         80.00                    No MI                    1001949-7210601719             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    184000                 1150                360                           359                                          7.125      0          0         0.375                                      7.5 Chandler                                      AZ         85224     Single Family                                 184000               20060401         80.00                    No MI                    1001949-7210601642             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    139920                932.8                360                           359                                          7.625      0          0         0.375                                        8 Riverview                                     FL         33569     PUD                                           139920               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 258843.09              1991.49                360                           359                                          8.125      0          0         0.375                                      8.5 LONG BRANCH                                   NJ         7740      Single Family                                 259000               20060401         70.00                    No MI                    1002466-0601200002             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    262500           1832.03125                360                           359                                              8      0          0         0.375                                    8.375 Las Vegas                                     NV         89148     PUD                                           262500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    207200          1446.083333                360                           359                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85053     Single Family                                 207200               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    999950          5833.041667                360                           359                                          6.625      0          0         0.375                                        7 FOUNTAIN HILLS                                AZ         85268     Single Family                                 999950               20060401         66.66                    No MI                    100414000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    432000                 2430                360                           359                                          6.375      0          0         0.375                                     6.75 CHANDLER                                      AZ         85224     Single Family                                 432000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    170720          995.8666667                360                           359                                          6.625      0          0         0.375                                        7 GREELEY                                       CO         80634     PUD                                           170720               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    296250          1882.421875                360                           359                                           7.25      0          0         0.375                                    7.625 PEORIA                                        AZ         85383     PUD                                           296250               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    264000               1622.5                360                           359                                              7      0          0         0.375                                    7.375 MARICOPA                                      AZ         85239     Single Family                                 264000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    412000          2403.333333                360                           360                                          6.625      0          0         0.375                                        7 ANTELOPE                                      CA         95843     Single Family                                 412000               20060501         80.00                    No MI                    100414000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                    300000               2062.5                360                           359                                          7.875      0          0         0.375                                     8.25 CHANDLER                                      AZ         85226     Single Family                                 300000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    460000          2827.083333                360                           359                                              7      0          0         0.375                                    7.375 CHANDLER                                      AZ         85226     Single Family                                 460000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    264000               1622.5                360                           359                                              7      0          0         0.375                                    7.375 Scottsdale                                    AZ         85258     PUD                                           264000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  93535.59               678.66                360                           359                                            7.5      0          0         0.375                                    7.875 CONVERSE                                      TX         78109     Single Family                                  93600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    380000          2572.916667                360                           359                                           7.75      0          0         0.375                                    8.125 GLENDALE                                      AZ         85310     PUD                                           380000               20060401         80.00                    No MI                    100150000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                  77789.27               531.07                360                           359                                          6.875      0          0         0.375                                     7.25 Humble                                        TX         77346     PUD                                            77850               20060401         64.96                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    776000               5092.5                360                           359                                            7.5      0          0         0.375                                    7.875 Hialeah                                       FL         33016     Single Family                                 776000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    225000            1289.0625                360                           359                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89113     Single Family                                 225000               20060401         75.00                    No MI                    010009600000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    348000              2211.25                360                           358                                           7.25      0          0         0.375                                    7.625 Mesa                                          AZ         85203     2-4 Family                                    348000               20060301         80.00                    No MI                    100195000000000000             2.75                20110201                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    350396          2335.973333                360                           359                                          7.625      0          0         0.375                                        8 MENIFEE                                       CA         92584     PUD                                           350396               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    239200                 1495                360                           359                                          7.125      0          0         0.375                                      7.5 ATL                                           GA         30310     Single Family                                 239200               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    155650          1005.239583                360                           359                                          7.375      0          0         0.375                                     7.75 Union City                                    GA         30291     PUD                                           155650               20060401         74.99                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    105000              721.875                360                           359                                          7.875      0          0         0.375                                     8.25 Denver                                        CO         80221     Single Family                                 105000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    302303          1857.903854                360                           360                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89131     PUD                                           302303               20060501         80.00                    No MI                    100057000000000000             2.37                20110401                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G01                                    212670          1262.728125                360                           359                                           6.75      0          0         0.375                                    7.125 NORTH LAS VEGAS                               NV         89084     PUD                                           212670               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.995               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    146950          979.6666667                360                           359                                          7.625      0          0         0.375                                        8 Boca Raton                                    FL         33431     Condominium                                   146950               20060401         74.59                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     86100             484.3125                360                           359                                          6.375      0          0         0.375                                     6.75 Clovis                                        NM         88101     Single Family                                  86100               20060401         69.49                    No MI                    100185000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    141000                  940                360                           359                                          7.625      0          0         0.375                                        8 Boca Raton                                    FL         33431     Condominium                                   141000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    138650          938.7760417                360                           359                                           7.75      0          0         0.375                                    8.125 Pensacola                                     FL         32506     Single Family                                 138650               20060401         74.99                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    264000               1842.5                360                           359                                              8      0          0         0.375                                    8.375 BURNSVILLE                                    MN         55306     PUD                                           264000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    103920               627.85                360                           358                                          6.875      0          0         0.375                                     7.25 LILBURN                                       GA         30047     Single Family                                 103920               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    133600               876.75                360                           359                                            7.5      0          0         0.375                                    7.875 Colorado Springs                              CO         80911     Single Family                                 133600               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    204000              1296.25                360                           359                                           7.25      0          0         0.375                                    7.625 Everett                                       WA         98208     Single Family                                 204000               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     94250          579.2447917                360                           359                                              7      0          0         0.375                                    7.375 Portage                                       MI         49024     Single Family                                  94250               20060401         65.00                    No MI                    100145000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 136085.09               917.56                360                           359                                           6.75      0          0         0.375                                    7.125 Sebring                                       FL         33875     Single Family                                 136194               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    325000            1726.5625                360                           360                                              6      0          0         0.375                                    6.375 BOSTON                                        MA         2128      2-4 Family                                    325000               20060501         65.00                    No MI                    1001026-0040052271             2.25                20110401                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    115600              758.625                360                           359                                            7.5      0          0         0.375                                    7.875 Conroe                                        TX         77385     PUD                                           115600               20060401         74.98                    No MI                    100115000000000000             2.75                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     97350           638.859375                360                           359                                            7.5      0          0         0.375                                    7.875 Houston                                       TX         77288     PUD                                            97350               20060401         75.00                    No MI                    100115000000000000             2.25                20110301                     12.875     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    262500            1585.9375                360                           358                                          6.875      0          0         0.375                                     7.25 Fort Lauderdale                               FL         33311     Single Family                                 262500               20060301         72.92                    No MI                    010037800000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     56000          326.6666667                360                           358                                          6.625      0          0         0.375                                        7 Jacksonville                                  FL         32254     Single Family                                  56000               20060301         70.00                    No MI                    100378000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  262642.4          1668.873583                360                           358                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89141     PUD                                         262642.4               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 248740.86              1635.42                360                           359                                            6.5      0          0         0.375                                    6.875 Kissimmee                                     FL         34746     PUD                                           248950               20060401         65.17                    No MI                    1003780-0000312441             2.375               20080301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360301           AFL2
     GROUP II       G02                                 143816.13               994.82                360                           358                                              7      0          0         0.375                                    7.375 Pembroke Pines                                FL         33025     Condominium                                   144036               20060301         80.00                    No MI                    10037800000311117-             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    172200            1058.3125                360                           359                                              7      0          0         0.375                                    7.375 SALTON CITY                                   CA         92275     Single Family                                 172200               20060401         79.99                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    464000          3238.333333                360                           359                                              8      0          0         0.375                                    8.375 SAN GABRIEL                                   CA         91776     Single Family                                 464000               20060401         80.00                    No MI                    100147000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    116800          705.6666667                360                           358                                          6.875      0          0         0.375                                     7.25 Decatur                                       GA         30035     Single Family                                 116800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    176964           1050.72375                360                           360                                           6.75      0          0         0.375                                    7.125 Cape Coral                                    FL         33991     Condominium                                   176964               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G03                                    656000          3553.333333                360                           359                                          6.125      0          0         0.375                                      6.5 Altadena                                      CA         91001     Single Family                                 656000               20060401         79.52                    No MI                    100034000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    364000              2388.75                360                           359                                            7.5      0          0         0.375                                    7.875 TAYLORS FALLS                                 MN         55084     Single Family                                 364000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    214400                 1206                360                           358                                          6.375      0          0         0.375                                     6.75 Quail Valley                                  CA         92587     Single Family                                 214400               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    159200          1028.166667                360                           358                                          7.375      0          0         0.375                                     7.75 Clarkdale                                     AZ         86324     Single Family                                 159200               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    259900               1299.5                360                           358                                          5.625      0          0         0.375                                        6 Fairfield                                     CA         94533     Single Family                                 260000               20060301         59.77                    No MI                    100378000000000000             2.25                20110201                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 185156.62              1376.59                360                           358                                           7.75      0          0         0.375                                    8.125 Stratford                                     CT         6615      Single Family                                 185400               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    663796             4148.725                360                           358                                          7.125      0          0         0.375                                      7.5 Plantation                                    FL         33324     PUD                                           663796               20060301         75.00                    No MI                    1003780-0000311651             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    992000          5993.333333                360                           358                                          6.875      0          0         0.375                                     7.25 Corona                                        CA         92881     Single Family                                 992000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    126400          855.8333333                360                           358                                           7.75      0          0         0.375                                    8.125 Decatur                                       GA         30032     Single Family                                 126400               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    351920          2236.158333                360                           358                                           7.25      0          0         0.375                                    7.625 Denton                                        MD         21629     Single Family                                 351920               20060301         80.00                    No MI                    003780-0000311685-             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  303590.7              2230.64                360                           358                                          7.625      0          0         0.375                                        8 Stone Mountain                                GA         30083     Single Family                                 304000               20060301         80.00                    No MI                    10037800000311698-             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 101169.03               682.14                360                           359                                           6.75      0          0         0.375                                    7.125 Atlanta                                       GA         30349     Single Family                                 101250               20060401         75.00                    No MI                    1003780-0000311798             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    202612          1350.746667                360                           359                                          7.625      0          0         0.375                                        8 Miami                                         FL         33170     PUD                                           202612               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    105600                  715                360                           359                                           7.75      0          0         0.375                                    8.125 Capital Heights                               MD         20743     Single Family                                 105600               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     87200          526.8333333                360                           358                                          6.875      0          0         0.375                                     7.25 Maple Heights                                 OH         44137     Single Family                                  87200               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 119787.68               768.37                360                           358                                           6.25      0          0         0.375                                    6.625 Aurora                                        CO         80010     Single Family                                 120000               20060301         78.95                    No MI                    100378000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    230000          1341.666667                360                           359                                          6.625      0          0         0.375                                        7 Incline Village                               NV         89451     Condominium                                   230000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  95873.97                712.8                360                           358                                           7.75      0          0         0.375                                    8.125 Nashville                                     TN         37206     Single Family                                  96000               20060301         80.00                    No MI                    1003780-0000312083             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  95873.97                712.8                360                           358                                           7.75      0          0         0.375                                    8.125 Nashville                                     TN         37206     Single Family                                  96000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  95873.97                712.8                360                           358                                           7.75      0          0         0.375                                    8.125 Nashville                                     TN         37206     2-4 Family                                     96000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    286418          1879.618125                360                           358                                            7.5      0          0         0.375                                    7.875 Port Saint Lucie                              FL         34986     PUD                                           286418               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 276609.51              2006.99                360                           359                                            7.5      0          0         0.375                                    7.875 Marathon                                      FL         33050     Condominium                                   276800               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     61875          393.1640625                360                           358                                           7.25      0          0         0.375                                    7.625 Jacksonville                                  FL         32206     Condominium                                    61875               20060301         75.00                    No MI                    1003780-0000312189             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 195027.78              1249.89                360                           359                                           6.25      0          0         0.375                                    6.625 Tacoma                                        WA         98443     Single Family                                 195200               20060401         79.35                    No MI                    1003780-0000312198             2.25                20110301                     11.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 134232.14               997.32                360                           359                                           7.75      0          0         0.375                                    8.125 Pompano Beach                                 FL         33064     Condominium                                   134320               20060401         80.00                    No MI                    010037800000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    320000                 2000                360                           358                                          7.125      0          0         0.375                                      7.5 Hollywood                                     FL         33021     Single Family                                 320000               20060301         80.00                    No MI                    1003780-0000312291             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     84332            553.42875                360                           358                                            7.5      0          0         0.375                                    7.875 Saint Petersburg                              FL         33712     Single Family                                  84332               20060301         80.00                    No MI                    010037800000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    111200          648.6666667                360                           360                                          6.625      0          0         0.375                                        7 ARLINGTON                                     MD         21215     Townhouse                                     111200               20060501         80.00                    No MI                    100213000000000000             2.25                20110401                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    119200                819.5                360                           358                                          7.875      0          0         0.375                                     8.25 Newnan                                        GA         30265     PUD                                           119200               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 131894.44               889.31                360                           359                                           6.75      0          0         0.375                                    7.125 Lithia                                        FL         33547     PUD                                           132000               20060401         80.00                    No MI                                                   2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    167200               1149.5                360                           358                                          7.875      0          0         0.375                                     8.25 Atlanta                                       GA         30310     Single Family                                 167200               20060301         80.00                    No MI                    010037800000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    158872          1026.048333                360                           359                                          7.375      0          0         0.375                                     7.75 Saint Cloud                                   FL         34769     PUD                                           158872               20060401         80.00                    No MI                    1003780-0000312545             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  143910.5               1094.5                360                           359                                              8      0          0         0.375                                    8.375 Clearwater                                    FL         33755     Single Family                                 144000               20060401         80.00                    No MI                    1003780-0000312837             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    992000          6923.333333                360                           359                                              8      0          0         0.375                                    8.375 SAN FRANCISCO                                 CA         94122     2-4 Family                                    992000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 339691.99          2123.074938                360                           359                                          7.125      0          0         0.375                                      7.5 Greencastle                                   PA         17225     PUD                                           339692               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 225424.01              1538.99                360                           359                                          6.875      0          0         0.375                                     7.25 Cedar Park                                    TX         78613     PUD                                           225600               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  84693.13               621.87                360                           359                                          7.625      0          0         0.375                                        8 HOUSTON                                       TX         77083     PUD                                            84750               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                  55163.89               409.86                360                           359                                           7.75      0          0         0.375                                    8.125 WILSON                                        NC         27896     Single Family                                  55200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     33860          225.7333333                360                           358                                          7.625      0          0         0.375                                        8 Carl Junction                                 MO         64834     2-4 Family                                     33860               20060301         77.20                    No MI                    1001949-7215041890             2.75                20110201                         14     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    101250           706.640625                360                           359                                              8      0          0         0.375                                    8.375 Fort Lupton                                   CO         80621     Single Family                                 101250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     2.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    304000                 1710                360                           359                                          6.375      0          0         0.375                                     6.75 Colton                                        CA         92324     Single Family                                 304000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    280139          1634.144167                360                           359                                          6.625      0          0         0.375                                        7 Jupiter                                       FL         33458     PUD                                           280139               20060401         90.00                Republic MIC                 100016000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     90000                  600                360                           359                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30340     Single Family                                  90000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    204750            981.09375                360                           359                                          5.375      0          0         0.375                                     5.75 Walnut Creek                                  CA         94597     Condominium                                   204750               20060401         65.00                    No MI                    100016000000000000             2.25                20110301                      11.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    105000             601.5625                360                           359                                            6.5      0          0         0.375                                    6.875 Jacksonville                                  FL         32211     Single Family                                 105000               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 214420.04              1574.39                360                           359                                          7.625      0          0         0.375                                        8 Westerville                                   OH         43082     PUD                                           214564               20060401         80.00                    No MI                                                   2.25                20110301                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 171844.51              1087.16                360                           359                                          6.125      0          0         0.375                                      6.5 CORTLAND                                      NE         68331     Single Family                                 172000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    108750           668.359375                360                           359                                              7      0          0         0.375                                    7.375 Atlanta                                       GA         30318     Single Family                                 108750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    400000          2083.333333                360                           359                                          5.875      0          0         0.375                                     6.25 San Pedro                                     CA         90731     2-4 Family                                    400000               20060401         59.70                    No MI                    100016000000000000             2.25                20110301                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    426672             2888.925                360                           359                                           7.75      0          0         0.375                                    8.125 CARMEL                                        IN         46032     PUD                                           426672               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                  79428.13                502.5                360                           359                                          6.125      0          0         0.375                                      6.5 West Valley City                              UT         84119     Single Family                                  79500               20060401         72.27                    No MI                    100016000000000000             2.75                20110301                       12.5     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 416582.66          2430.065517                360                           358                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89109     Condominium                                   416916               20060301         74.00                    No MI                    100039000000000000             2.25                20110201                         12     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    268000                 1675                360                           359                                          7.125      0          0         0.375                                      7.5 DUMFRIES                                      VA         22023     Townhouse                                     268000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    342838          2249.874375                360                           359                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60605     Condominium                                   342838               20060401         90.00                GE Capital MI                100113000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    273120               1763.9                360                           360                                          7.375      0          0         0.375                                     7.75 ANTHEM                                        AZ         85086     PUD                                           273120               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    208305          1367.001563                360                           359                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89149     PUD                                           208305               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     97999          602.2855208                360                           359                                              7      0          0         0.375                                    7.375 TUCSON                                        AZ         85706     Single Family                                  97999               20060401         79.67                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    519800          3465.333333                360                           359                                          7.625      0          0         0.375                                        8 BEL AIR                                       MD         21014     PUD                                           519800               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 236254.11              1383.07                360                           357                                          5.375      0          0         0.375                                     5.75 Silverthorne                                  CO         80498     Condominium                                   237000               20060201         67.71                    No MI                    1001247-0007008158             2.25                20110101                      11.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  95940.33               729.67                360                           359                                              8      0          0         0.375                                    8.375 Carrollton                                    TX         75006     Single Family                                  96000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    104000          725.8333333                360                           359                                              8      0          0         0.375                                    8.375 Aurora                                        CO         80015     Single Family                                 104000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    351900            2272.6875                360                           359                                          7.375      0          0         0.375                                     7.75 Woodbridge                                    VA         22192     Single Family                                 351900               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1677000           10655.9375                360                           359                                           7.25      0          0         0.375                                    7.625 CULPEPER                                      VA         22701     Single Family                                1677000               20060401         65.00                    No MI                    100087000000000000             2.25                20110301                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 337390.17                 2566                360                           359                                              8      0          0         0.375                                    8.375 Dallas                                        TX         75230     Single Family                                 337600               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 159889.89              1160.11                360                           359                                            7.5      0          0         0.375                                    7.875 Trenton                                       NJ         8629      2-4 Family                                    160000               20060401         80.00                    No MI                                                   2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    215200          1300.166667                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89144     PUD                                           215200               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    417000            2736.5625                360                           359                                            7.5      0          0         0.375                                    7.875 Alexandria                                    VA         22303     Single Family                                 417000               20060401         79.73                    No MI                    100218000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    236000          1278.333333                360                           359                                          6.125      0          0         0.375                                      6.5 Woodbridge                                    VA         22193     Single Family                                 236000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    322400          2250.083333                360                           359                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85085     PUD                                           322400               20060401         79.99                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 213360.34              1585.23                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60653     2-4 Family                                    213500               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    233905          1413.176042                360                           359                                          6.875      0          0         0.375                                     7.25 Austin                                        TX         78732     PUD                                           233905               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    393750          2583.984375                360                           359                                            7.5      0          0         0.375                                    7.875 SCOTTSDALE                                    AZ         85259     Condominium                                   393750               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    119760              686.125                360                           359                                            6.5      0          0         0.375                                    6.875 NAMPA                                         ID         83687     PUD                                           119760               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 123403.66               842.49                360                           359                                          6.875      0          0         0.375                                     7.25 Phoenix                                       AZ         85016     Single Family                                 123500               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     75000             476.5625                360                           358                                           7.25      0          0         0.375                                    7.625 Saint Louis                                   MO         63138     Single Family                                  75000               20060301         75.00                    No MI                    100034000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 299703.03              1970.79                360                           359                                            6.5      0          0         0.375                                    6.875 SAN JOSE                                      CA         95132     PUD                                           300000               20060401         64.52                    No MI                    100067000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    780000              4631.25                360                           359                                           6.75      0          0         0.375                                    7.125 Scottsdale                                    AZ         85255     PUD                                           780000               20060401         65.00                    No MI                    100199000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    845000            5017.1875                360                           359                                           6.75      0          0         0.375                                    7.125 Phoenix                                       AZ         85044     Single Family                                 845000               20060401         65.00                    No MI                    100199000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    119250           807.421875                360                           359                                           7.75      0          0         0.375                                    8.125 Saint Charles                                 MO         63304     Single Family                                 119250               20060401         75.00                    No MI                    010424900000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 307798.53              2286.89                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33186     PUD                                           308000               20060401         80.00                    No MI                    1001991-0511003172             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    363750          2462.890625                360                           359                                           7.75      0          0         0.375                                    8.125 CHANDLER                                      AZ         85225     Single Family                                 363750               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    288000                 1650                360                           359                                            6.5      0          0         0.375                                    6.875 WOODBRIDGE                                    VA         22191     Single Family                                 288000               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    110400               771.93                360                           360                                          7.125      0          0         0.375                                      7.5 SOMERSET                                      KY         42503     2-4 Family                                    110400               20060501         80.00                    No MI                    100331000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    160000                 1050                360                           359                                            7.5      0          0         0.375                                    7.875 ATLANTA                                       GA         30310     Single Family                                 160000               20060401         80.00                    No MI                    010019900000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    280000          1633.333333                360                           359                                          6.625      0          0         0.375                                        7 Frederick                                     MD         21703     Single Family                                 280000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    451992              2824.95                360                           359                                          7.125      0          0         0.375                                      7.5 RANCHO CORDOVA                                CA         95742     PUD                                           451992               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    554872            3641.3475                360                           359                                            7.5      0          0         0.375                                    7.875 CORONA                                        CA         92880     Single Family                                 554872               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    318392             1790.955                360                           359                                          6.375      0          0         0.375                                     6.75 ELK GROVE                                     CA         95758     Single Family                                 318392               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 495622.58              3425.75                360                           359                                              7      0          0         0.375                                    7.375 Farmington                                    UT         84025     Single Family                                 496000               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  53965.57               405.68                360                           359                                          7.875      0          0         0.375                                     8.25 GARY                                          IN         46404     Single Family                                  54000               20060401         75.00                    No MI                    100006000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    608000                 3610                360                           359                                           6.75      0          0         0.375                                    7.125 Kailua Kona                                   HI         96740     PUD                                           608000               20060401         80.00                    No MI                    010086600000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  50967.48               383.15                360                           359                                          7.875      0          0         0.375                                     8.25 GARY                                          IN         46402     Single Family                                  51000               20060401         79.69                    No MI                    100061000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    243600             1547.875                360                           359                                           7.25      0          0         0.375                                    7.625 CHICAGO                                       IL         60605     Condominium                                   243600               20060401         74.98                    No MI                    100196000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    276650          1930.786458                360                           359                                              8      0          0         0.375                                    8.375 Scottsdale                                    AZ         85262     Condominium                                   276650               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    178633          1135.063854                360                           358                                           7.25      0          0         0.375                                    7.625 Myrtle Beach                                  SC         29579     PUD                                           178633               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 170199.76          1116.935925                360                           358                                            7.5      0          0         0.375                                    7.875 Orlando                                       FL         32824     Condominium                                   170200               20060301         79.99                    No MI                    100016000000000000             2.75                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    220000          1329.166667                360                           358                                          6.875      0          0         0.375                                     7.25 Everett                                       WA         98208     Single Family                                 220000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                      12.25     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    128000          693.3333333                360                           358                                          6.125      0          0         0.375                                      6.5 Kissimmee                                     FL         34743     PUD                                           128000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    324000                 1890                360                           359                                          6.625      0          0         0.375                                        7 LORTON                                        VA         22079     Townhouse                                     324000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    705000            4773.4375                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33129     Condominium                                   705000               20060401         75.00                    No MI                    100256000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    145000              815.625                360                           359                                          6.375      0          0         0.375                                     6.75 HYATTSVILLE                                   MD         20783     Single Family                                 145000               20060401         48.33                    No MI                    100196000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  95720.34               711.19                360                           359                                           7.75      0          0         0.375                                    8.125 Chicago                                       IL         60636     Single Family                                  95783               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  55963.37                415.8                360                           359                                           7.75      0          0         0.375                                    8.125 Philadelphia                                  PA         19140     2-4 Family                                     56000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    143920               809.55                360                           359                                          6.375      0          0         0.375                                     6.75 MIDDLETON                                     ID         83644     PUD                                           143920               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 163868.85               1104.9                360                           359                                           6.75      0          0         0.375                                    7.125 PHOENIX                                       AZ         85024     Single Family                                 164000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    432094          3015.656042                360                           359                                              8      0          0         0.375                                    8.375 HAYMARKET                                     VA         20169     Townhouse                                     432094               20060401         93.64                     PMI                     100293000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    140000          889.5833333                360                           359                                           7.25      0          0         0.375                                    7.625 PLANO                                         TX         75074     Single Family                                 140000               20060401         80.00                    No MI                    100252000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224000          1446.666667                360                           359                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85021     Single Family                                 224000               20060401         80.00                    No MI                    100170000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    200000          1333.333333                360                           359                                          7.625      0          0         0.375                                        8 Winter Park                                   FL         32789     Single Family                                 200000               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    152000          934.1666667                360                           359                                              7      0          0         0.375                                    7.375 PRESCOTT                                      WI         54021     Single Family                                 152000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    198880                 1243                360                           359                                          7.125      0          0         0.375                                      7.5 FRUITA                                        CO         81521     Single Family                                 198880               20060401         80.00                    No MI                    100076000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    338400              2220.75                360                           358                                            7.5      0          0         0.375                                    7.875 HOLLISTER                                     CA         95023     Single Family                                 338400               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    203000          1289.895833                360                           358                                           7.25      0          0         0.375                                    7.625 Barrington                                    IL         60010     Single Family                                 203000               20060301         70.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    147200                  920                360                           360                                          7.125      0          0         0.375                                      7.5 Cottonwood                                    AZ         86326     Single Family                                 147200               20060501         80.00                    No MI                    100195000000000000             2.25                20090401                       13.5     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360401           AFL2
     GROUP II       G01                                    255200          1621.583333                360                           358                                           7.25      0          0         0.375                                    7.625 Culpeper                                      VA         22701     PUD                                           255200               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    536000               3517.5                360                           359                                            7.5      0          0         0.375                                    7.875 SANTA CLARITA                                 CA         91350     Single Family                                 536000               20060401         80.00                    No MI                    1000960-0000600709             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 351435.35              2371.49                360                           358                                           6.75      0          0         0.375                                    7.125 North Haledon                                 NJ         7508      Single Family                                 352000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   50968.3               387.64                360                           359                                              8      0          0         0.375                                    8.375 Houston                                       TX         77086     PUD                                            51000               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  94429.87               660.76                360                           359                                          7.125      0          0         0.375                                      7.5 Hialeah                                       FL         33014     Condominium                                    94500               20060401         70.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    187860              1314.52                360                           359                                          7.125      0          0         0.375                                      7.5 CHESAPEAKE                                    VA         23233     Single Family                                 188000               20060401         72.59                    No MI                    100133000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    480000                 3250                360                           359                                           7.75      0          0         0.375                                    8.125 Newark                                        NJ         7104      2-4 Family                                    480000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                   50968.3               387.64                360                           359                                              8      0          0         0.375                                    8.375 Houston                                       TX         77086     PUD                                            51000               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    376000                 2585                360                           359                                          7.875      0          0         0.375                                     8.25 Clifton                                       NJ         7011      2-4 Family                                    376000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  51965.98                386.1                360                           359                                           7.75      0          0         0.375                                    8.125 Brookhaven                                    PA         19015     Condominium                                    52000               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    226500            1274.0625                360                           359                                          6.375      0          0         0.375                                     6.75 Denver                                        CO         80209     Single Family                                 226500               20060401         75.00                    No MI                    100095000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     69600                478.5                360                           359                                          7.875      0          0         0.375                                     8.25 West Palm Beach                               FL         33415     Condominium                                    69600               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    236000          1647.083333                360                           359                                              8      0          0         0.375                                    8.375 Hollywood                                     FL         33024     Single Family                                 236000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 391716.28              2774.55                360                           359                                           7.25      0          0         0.375                                    7.625 Tampa                                         FL         33609     Single Family                                 392000               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    962500          6115.885417                360                           359                                           7.25      0          0         0.375                                    7.625 Pasadena                                      CA         91103     Single Family                                 962500               20060401         60.16                    No MI                    100256000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    164000          1144.583333                360                           359                                              8      0          0         0.375                                    8.375 Fort Lauderdale                               FL         33311     Single Family                                 164000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   1000000               6562.5                360                           359                                            7.5      0          0         0.375                                    7.875 GLENVIEW                                      IL         60025     Single Family                                1000000               20060401         74.07                    No MI                    100400000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    188500           1119.21875                360                           359                                           6.75      0          0         0.375                                    7.125 Paterson                                      NJ         7502      Single Family                                 188500               20060401         65.00                    No MI                    100234000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    203700           1336.78125                360                           359                                            7.5      0          0         0.375                                    7.875 Victorville                                   CA         92392     Single Family                                 203700               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    500000               3437.5                360                           359                                          7.875      0          0         0.375                                     8.25 Newark                                        NJ         7103      2-4 Family                                    500000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    639600              4130.75                360                           359                                          7.375      0          0         0.375                                     7.75 Alhambra                                      CA         91801     2-4 Family                                    639600               20060401         80.00                    No MI                    100147000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    243600             1598.625                360                           359                                            7.5      0          0         0.375                                    7.875 Gaithersburg                                  MD         20879     PUD                                           243600               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  39975.76               307.57                360                           359                                          8.125      0          0         0.375                                      8.5 Philadelphia                                  PA         19132     Townhouse                                      40000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    135200                  845                360                           359                                          7.125      0          0         0.375                                      7.5 Stuart                                        FL         34997     Condominium                                   135200               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    188800          1278.333333                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33131     Condominium                                   188800               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    473384          3007.960833                360                           359                                           7.25      0          0         0.375                                    7.625 CANTON                                        MI         48187     Condominium                                   473384               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    567920          3786.133333                360                           359                                          7.625      0          0         0.375                                        8 ANTHEM                                        AZ         85086     PUD                                           567920               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    115920                724.5                360                           359                                          7.125      0          0         0.375                                      7.5 Miami                                         FL         33015     Condominium                                   115920               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 294096.65          1838.104063                360                           358                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    VA         22193     Single Family                                 294400               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    210000               1312.5                360                           358                                          7.125      0          0         0.375                                      7.5 Belleville                                    NJ         7109      Single Family                                 210000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    135992          906.6133333                360                           359                                          7.625      0          0         0.375                                        8 Winter Garden                                 FL         34787     Condominium                                   135992               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    221600          1361.916667                360                           359                                              7      0          0         0.375                                    7.375 RENO                                          NV         89509     Single Family                                 221600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    177600                 1147                360                           359                                          7.375      0          0         0.375                                     7.75 ROCKWALL                                      TX         75032     Single Family                                 177600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    197770          1277.264583                360                           359                                          7.375      0          0         0.375                                     7.75 MARICOPA                                      AZ         85239     PUD                                           197770               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    126000                787.5                360                           352                                          7.125      0          0         0.375                                      7.5 Pompano Beach                                 FL         33065     Condominium                                   126000               20050901         70.00                    No MI                    100203000000000000             2.25                20100801                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350801           AFL2
     GROUP II       G01                                     62800                392.5                360                           359                                          7.125      0          0         0.375                                      7.5 BALTIMORE                                     MD         21223     Single Family                                  62800               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     84900            592.53125                360                           360                                              8      0          0         0.375                                    8.375 North Richland Hills                          TX         76180     Single Family                                  84900               20060501         77.18                    No MI                    1000521-0000601538             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                     97500              609.375                360                           359                                          7.125      0          0         0.375                                      7.5 BALTIMORE                                     MD         21210     Townhouse                                      97500               20060401         79.98                    No MI                    100213000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    193500            1249.6875                360                           359                                          7.375      0          0         0.375                                     7.75 Puyallup                                      WA         98374     PUD                                           193500               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    126400          855.8333333                360                           358                                           7.75      0          0         0.375                                    8.125 MCDONOUGH                                     GA         30252     Single Family                                 126400               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    287800          1588.895833                360                           358                                           6.25      0          0         0.375                                    6.625 CARTERSVILLE                                  GA         30121     Single Family                                 287800               20060301         71.95                    No MI                    100032000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    143390          970.8697917                360                           358                                           7.75      0          0         0.375                                    8.125 HAMPTON                                       GA         30228     PUD                                           143390               20060301         80.00                    No MI                    010003200000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    146512          839.3916667                360                           358                                            6.5      0          0         0.375                                    6.875 COVINGTON                                     GA         30016     PUD                                           146512               20060301         80.00                    No MI                    10003210000062296-             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    142192              933.135                360                           358                                            7.5      0          0         0.375                                    7.875 COVINGTON                                     GA         30016     PUD                                           142192               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    145472          894.0466667                360                           358                                              7      0          0         0.375                                    7.375 COVINGTON                                     GA         30016     PUD                                           145472               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168100          980.5833333                360                           358                                          6.625      0          0         0.375                                        7 LAWRENCEVILLE                                 GA         30045     PUD                                           168100               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     83230          511.5177083                360                           358                                              7      0          0         0.375                                    7.375 MCDONOUGH                                     GA         30253     PUD                                            83230               20060301         70.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     96800          645.3333333                360                           358                                          7.625      0          0         0.375                                        8 GRIFFIN                                       GA         30224     Single Family                                  96800               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    116640               619.65                360                           358                                              6      0          0         0.375                                    6.375 LITHONIA                                      GA         30058     Condominium                                   116640               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168100          980.5833333                360                           358                                          6.625      0          0         0.375                                        7 LAWRENCEVILLE                                 GA         30045     PUD                                           168100               20060301         79.99                    No MI                    010003200000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    174992          856.7316667                360                           358                                            5.5      0          0         0.375                                    5.875 CORNELIUS                                     NC         28031     PUD                                           174992               20060301         80.00                    No MI                    000000000000001000             2.25                20110201                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    115400              649.125                360                           358                                          6.375      0          0         0.375                                     6.75 EDGEWOOD                                      MD         21040     Single Family                                 115400               20060301         69.98                    No MI                    100183000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  62315.98               457.87                360                           358                                          7.625      0          0         0.375                                        8 CHATTANOOGA                                   TN         37415     2-4 Family                                     62400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    175903          1007.777604                360                           360                                            6.5      0          0         0.375                                    6.875 WAXHAW                                        NC         28173     PUD                                           175903               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                 291967.99          1946.453267                360                           359                                          7.625      0          0         0.375                                        8 ORLANDO                                       FL         32819     Condominium                                   291968               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    142425                949.5                360                           359                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85006     Single Family                                 142425               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    166700          902.9583333                360                           358                                          6.125      0          0         0.375                                      6.5 Myrtle Beach                                  SC         29579     PUD                                           166700               20060301         70.00                    No MI                    100016000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    540000              3543.75                360                           359                                            7.5      0          0         0.375                                    7.875 PANAMA CITY BEACH                             FL         32413     Single Family                                 540000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                   99028.7               643.41                360                           358                                          6.375      0          0         0.375                                     6.75 Irvington                                     NJ         7111      2-4 Family                                     99200               20060301         25.77                    No MI                    100016000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    233600          1435.666667                360                           359                                              7      0          0         0.375                                    7.375 SACRAMENTO                                    CA         95823     Single Family                                 233600               20060401         80.00                    No MI                    100152000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    665376              3604.12                360                           359                                          6.125      0          0         0.375                                      6.5 ROSEVILLE                                     CA         95747     Single Family                                 665376               20060401         70.00                    No MI                    100059000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    158920            1042.9125                360                           359                                            7.5      0          0         0.375                                    7.875 South Bloomfield                              OH         43103     Single Family                                 158920               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    532000          3435.833333                360                           359                                          7.375      0          0         0.375                                     7.75 Arlington                                     VA         22204     Single Family                                 532000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    132940          733.9395833                360                           359                                           6.25      0          0         0.375                                    6.625 ATLANTA                                       GA         30331     PUD                                           132940               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    376000                 2350                360                           359                                          7.125      0          0         0.375                                      7.5 RICHMOND                                      CA         94801     Single Family                                 376000               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                 223899.41          1329.402747                360                           358                                           6.75      0          0         0.375                                    7.125 Laurel                                        MD         20724     Condominium                                   223900               20060301         79.99                    No MI                    100230000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    456000               2707.5                360                           358                                           6.75      0          0         0.375                                    7.125 Marietta                                      GA         30064     PUD                                           456000               20060301         76.64                    No MI                    100229000000000000             2.75                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     57010          362.2510417                360                           359                                           7.25      0          0         0.375                                    7.625 Allentown                                     PA         18102     Townhouse                                      57010               20060401         70.00                    No MI                    100234000000000000             2.25                20090301                     13.625     2.375               1             First Lien         N            Y           36          No_PP            360              36          N           20360301           AFL2
     GROUP II       G01                                    200000          1083.333333                360                           358                                          6.125      0          0         0.375                                      6.5 Nashville                                     TN         37203     Single Family                                 200000               20060301         64.52                    No MI                                                   2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     50050          307.5989583                360                           359                                              7      0          0         0.375                                    7.375 Rockford                                      IL         61102     2-4 Family                                     50050               20060401         66.64                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  83090.77               617.76                360                           358                                           7.75      0          0         0.375                                    8.125 Kenosha                                       WI         53143     Single Family                                  83200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    545000          3690.104167                360                           358                                           7.75      0          0         0.375                                    8.125 Mitchellville                                 MD         20721     PUD                                           545000               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    125000          794.2708333                360                           359                                           7.25      0          0         0.375                                    7.625 Kissimmee                                     FL         34759     Single Family                                 125000               20060401         65.79                    No MI                    100039000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    337960          2147.454167                360                           358                                           7.25      0          0         0.375                                    7.625 Elkton                                        MD         21921     PUD                                           337960               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    532400              2994.75                360                           358                                          6.375      0          0         0.375                                     6.75 Bealeton                                      VA         22712     PUD                                           532400               20060301         79.99                    No MI                    100028000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     64000          446.6666667                360                           359                                              8      0          0         0.375                                    8.375 Kansas City                                   MO         64130     Single Family                                  64000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    530750            3317.1875                360                           358                                          7.125      0          0         0.375                                      7.5 GAINESVILLE                                   VA         20155     Single Family                                 530750               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 579050.01          3619.062563                360                           358                                          7.125      0          0         0.375                                      7.5 LAUREL                                        MD         20707     PUD                                           581908               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    206050          1223.421875                360                           358                                           6.75      0          0         0.375                                    7.125 Vineland                                      NJ         8361      PUD                                           206050               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    324000              2261.25                360                           359                                              8      0          0         0.375                                    8.375 WIXOM                                         MI         48393     PUD                                           324000               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 311779.79              2235.21                360                           359                                          7.375      0          0         0.375                                     7.75 Riverdale                                     MD         20734     Single Family                                 312000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    308000          2053.333333                360                           359                                          7.625      0          0         0.375                                        8 Naperville                                    IL         60564     Townhouse                                     308000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    136150          751.6614583                360                           358                                           6.25      0          0         0.375                                    6.625 DULUTH                                        GA         30096     PUD                                           136150               20060301         79.98                    No MI                    100032000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    145300          938.3958333                360                           358                                          7.375      0          0         0.375                                     7.75 CARTERSVILLE                                  GA         30121     Single Family                                 145300               20060301         79.84                    No MI                    100032000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    149880             921.1375                360                           358                                              7      0          0         0.375                                    7.375 NEWNAN                                        GA         30265     PUD                                           149880               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    194320          1194.258333                360                           358                                              7      0          0         0.375                                    7.375 Stockbridge                                   GA         30281     Single Family                                 194320               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    155032             823.6075                360                           358                                              6      0          0         0.375                                    6.375 DACULA                                        GA         30019     PUD                                           155032               20060301         80.00                    No MI                    010003200000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                     50100            255.71875                360                           358                                           5.75      0          0         0.375                                    6.125 COVINGTON                                     GA         30016     PUD                                            50100               20060301         24.25                    No MI                    100032000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    187332             1014.715                360                           358                                          6.125      0          0         0.375                                      6.5 COLLEGE PARK                                  GA         30349     PUD                                           187332               20060301         80.00                    No MI                    10003210000060545-             2.25                20130201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           AFL2
     GROUP II       G02                                    125389          731.4358333                360                           358                                          6.625      0          0         0.375                                        7 VILLA RICA                                    GA         30180     PUD                                           125389               20060301         80.00                    No MI                    010032100000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    171592          983.0791667                360                           358                                            6.5      0          0         0.375                                    6.875 SNELLVILLE                                    GA         30039     PUD                                           171592               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    125532              679.965                360                           358                                          6.125      0          0         0.375                                      6.5 VILLA RICA                                    GA         30180     PUD                                           125532               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    173186          1046.332083                360                           358                                          6.875      0          0         0.375                                     7.25 FAIRBURN                                      GA         30213     PUD                                           173186               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    132000               728.75                360                           358                                           6.25      0          0         0.375                                    6.625 Flowery Branch                                GA         30542     PUD                                           132000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    101592             687.8625                360                           358                                           7.75      0          0         0.375                                    8.125 UNION CITY                                    GA         30291     Townhouse                                     101592               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     95788          638.5866667                360                           358                                          7.625      0          0         0.375                                        8 UNION CITY                                    GA         30291     PUD                                            95788               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     99908          666.0533333                360                           358                                          7.625      0          0         0.375                                        8 UNION CITY                                    GA         30291     PUD                                            99908               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     99912              603.635                360                           358                                          6.875      0          0         0.375                                     7.25 UNION CITY                                    GA         30291     PUD                                            99912               20060301         80.00                    No MI                    10003210000061858-             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    203266          1228.065417                360                           358                                          6.875      0          0         0.375                                     7.25 FAIRBURN                                      GA         30213     PUD                                           203266               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    123346          783.7610417                360                           358                                           7.25      0          0         0.375                                    7.625 JONESBORO                                     GA         30236     PUD                                           123346               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    168924            967.79375                360                           358                                            6.5      0          0         0.375                                    6.875 MCDONOUGH                                     GA         30253     PUD                                           168924               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    143733          973.1921875                360                           358                                           7.75      0          0         0.375                                    8.125 HAMPTON                                       GA         30228     PUD                                           143733               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    170392          922.9566667                360                           358                                          6.125      0          0         0.375                                      6.5 SUWANEE                                       GA         30024     PUD                                           170392               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     84000               568.75                360                           359                                           7.75      0          0         0.375                                    8.125 COLUMBUS                                      OH         43211     Single Family                                  84000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    218378          1342.114792                360                           359                                              7      0          0         0.375                                    7.375 Tolleson                                      AZ         85353     PUD                                           218378               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    186400          1184.416667                360                           358                                           7.25      0          0         0.375                                    7.625 Brooklyn Center                               MN         55429     Single Family                                 186400               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    133087          845.6569792                360                           357                                           7.25      0          0         0.375                                    7.625 Mansfield                                     TX         76063     2-4 Family                                    133087               20060201         75.00                    No MI                    100039000000000000             2.75                20110101                     13.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 185708.88               1316.5                360                           358                                           7.25      0          0         0.375                                    7.625 Gurnee                                        IL         60031     Single Family                                 186000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.625     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    141750           989.296875                360                           357                                              8      0          0         0.375                                    8.375 Mansfield                                     TX         76063     2-4 Family                                    141750               20060201         75.00                    No MI                    100039000000000000             2.25                20110101                     14.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    150224          923.2516667                360                           359                                              7      0          0         0.375                                    7.375 JACKSONVILLE                                  FL         32224     Condominium                                   150224               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    205359          1433.234688                360                           360                                              8      0          0         0.375                                    8.375 NAPLES                                        FL         34110     PUD                                           205359               20060501         75.00                    No MI                    100057000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    338608          2081.028333                360                           359                                              7      0          0         0.375                                    7.375 BROOMFIELD                                    CO         80020     PUD                                           338608               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    200720          1275.408333                360                           359                                           7.25      0          0         0.375                                    7.625 WESLEY CHAPEL                                 FL         33544     Single Family                                 200720               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  71104.14               522.44                360                           358                                          7.625      0          0         0.375                                        8 Milwaukee                                     WI         53204     2-4 Family                                     71200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    220000          1489.583333                360                           358                                           7.75      0          0         0.375                                    8.125 Savage                                        MN         55378     Single Family                                 220000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    164800                 1030                360                           358                                          7.125      0          0         0.375                                      7.5 Forest Lake                                   MN         55025     Townhouse                                     164800               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    212000          1302.916667                360                           359                                              7      0          0         0.375                                    7.375 Queen Creek                                   AZ         85242     PUD                                           212000               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    202425          1328.414063                360                           359                                            7.5      0          0         0.375                                    7.875 WEST VALLEY CITY                              UT         84119     2-4 Family                                    202425               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    334000          1739.583333                360                           357                                          5.875      0          0         0.375                                     6.25 Brentwood                                     CA         94513     Single Family                                 334000               20060201         51.38                    No MI                                                   2.25                20110101                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    131200                  738                360                           357                                          6.375      0          0         0.375                                     6.75 Phoenix                                       AZ         85031     Single Family                                 131200               20060201         80.00                    No MI                    100039000000000000             2.75                20110101                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    956250           6574.21875                360                           359                                          7.875      0          0         0.375                                     8.25 DANIEL ISLAND                                 SC         29492     Single Family                                 956250               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                      13.25     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    247200               1699.5                360                           359                                          7.875      0          0         0.375                                     8.25 LAS VEGAS                                     NV         89143     PUD                                           247200               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    377900              2834.25                360                           357                                          8.625      0          0         0.375                                        9 San Bernardino                                CA         92404     2-4 Family                                    377900               20060201         69.99                    No MI                                                   2.75                20110101                         15     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    187500                 1250                360                           359                                          7.625      0          0         0.375                                        8 Decatur                                       GA         30032     2-4 Family                                    187500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                         13     2.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000                 1210                360                           359                                          7.875      0          0         0.375                                     8.25 Dyer                                          IN         46311     Single Family                                 176000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     70200             431.4375                360                           359                                              7      0          0         0.375                                    7.375 Saint Louis                                   MO         63139     Single Family                                  70200               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    423200          2821.333333                360                           359                                          7.625      0          0         0.375                                        8 Great Falls                                   VA         22066     PUD                                           423200               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     55250          339.5572917                360                           359                                              7      0          0         0.375                                    7.375 Saint Louis                                   MO         63118     Single Family                                  55250               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    417000            2910.3125                360                           359                                              8      0          0         0.375                                    8.375 PERRIS                                        CA         92570     Single Family                                 417000               20060401         79.43                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     83200          485.3333333                360                           359                                          6.625      0          0         0.375                                        7 BALTIMORE                                     MD         21215     Townhouse                                      83200               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     86720                569.1                360                           360                                            7.5      0          0         0.375                                    7.875 Ward                                          AR         72176     Single Family                                  86720               20060501         80.00                    No MI                    100022000000000000             2.25                20110401                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    137600          788.3333333                360                           359                                            6.5      0          0         0.375                                    6.875 Colorado Springs                              CO         80911     Single Family                                 137600               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    206500           1355.15625                360                           359                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89147     PUD                                           206500               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    108000               731.25                360                           358                                           7.75      0          0         0.375                                    8.125 Minneapolis                                   MN         55411     Single Family                                 108000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  235931.9              1733.52                360                           358                                          7.625      0          0         0.375                                        8 Chicago                                       IL         60637     2-4 Family                                    236250               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    212000                 1325                360                           358                                          7.125      0          0         0.375                                      7.5 Northfield                                    MN         55057     PUD                                           212000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    478400                 3289                360                           359                                          7.875      0          0         0.375                                     8.25 Fairburn                                      GA         30213     PUD                                           478400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    380000          2572.916667                360                           359                                           7.75      0          0         0.375                                    8.125 Santa Ana                                     CA         92701     Single Family                                 380000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                787.5                360                           359                                            7.5      0          0         0.375                                    7.875 Port St Lucie                                 FL         34983     Single Family                                 120000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    787500           4511.71875                360                           359                                            6.5      0          0         0.375                                    6.875 FORT WALTON BEACH                             FL         32548     Condominium                                   787500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 133508.06               968.69                360                           359                                            7.5      0          0         0.375                                    7.875 WILLIAMSTON                                   SC         29697     PUD                                           133600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  105997.6               679.31                360                           359                                           6.25      0          0         0.375                                    6.625 OPELIKA                                       AL         36801     Single Family                               106091.2               20060401         74.19                    No MI                    100185000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    118800              829.125                360                           359                                              8      0          0         0.375                                    8.375 Garden City                                   MI         48135     Single Family                                 118800               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    239487          1471.847188                360                           359                                              7      0          0         0.375                                    7.375 North Las Vegas                               NV         89031     PUD                                           239487               20060401         80.00                    No MI                    100034000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    114100              713.125                360                           359                                          7.125      0          0         0.375                                      7.5 DALLAS                                        GA         30132     Single Family                                 114100               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    106400          720.4166667                360                           359                                           7.75      0          0         0.375                                    8.125 DESTIN                                        FL         32541     Condominium                                   106400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    148416               973.98                360                           359                                            7.5      0          0         0.375                                    7.875 KISSIMMEE                                     FL         34759     PUD                                           148416               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    756000              4961.25                360                           359                                            7.5      0          0         0.375                                    7.875 SCOTTSDALE                                    AZ         85259     PUD                                           756000               20060401         80.00                    No MI                    100420000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    124600          843.6458333                360                           359                                           7.75      0          0         0.375                                    8.125 North Las Vegas                               NV         89030     Single Family                                 124600               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    583920             4075.275                360                           359                                              8      0          0         0.375                                    8.375 Hoschton                                      GA         30548     PUD                                           583920               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    880000          5408.333333                360                           359                                              7      0          0         0.375                                    7.375 Little River                                  SC         29566     Single Family                                 880000               20060401         80.00                    No MI                    010035000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 140476.88               923.61                360                           359                                            6.5      0          0         0.375                                    6.875 De Kalb                                       IL         60115     2-4 Family                                    140595               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 296030.14              2071.42                360                           359                                          7.125      0          0         0.375                                      7.5 FRANKLIN                                      NJ         8873      Single Family                                 296250               20060401         75.00                    No MI                    1002466-0602070005               3                 20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 233287.03              1652.39                360                           359                                           7.25      0          0         0.375                                    7.625 Kenosha                                       WI         53144     Single Family                                 233456               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.625     2.625               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    112000          641.6666667                360                           359                                            6.5      0          0         0.375                                    6.875 HUTCHINSON                                    MN         55350     Single Family                                 112000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     86040             528.7875                360                           357                                              7      0          0         0.375                                    7.375 Waycross                                      GA         31501     Single Family                                  86040               20060201         90.00                Republic MIC                 100149000000000000             4.791               20110101                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    175192            1149.6975                360                           359                                            7.5      0          0         0.375                                    7.875 JACKSONVILLE                                  FL         32224     PUD                                           175192               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     4.416               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    311136              1782.55                360                           359                                            6.5      0          0         0.375                                    6.875 HENDERSON                                     NV         89044     PUD                                           311136               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    240000                 1450                360                           359                                          6.875      0          0         0.375                                     7.25 SUN VALLEY                                    NV         89433     PUD                                           240000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    200000               1312.5                360                           359                                            7.5      0          0         0.375                                    7.875 SAN BERNARDINO                                CA         92410     Single Family                                 200000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    220000          1283.333333                360                           358                                          6.625      0          0         0.375                                        7 Crofton                                       MD         21114     Single Family                                 220000               20060301         84.62                     PMI                     100149000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    134000          767.7083333                360                           358                                            6.5      0          0         0.375                                    6.875 Tucker                                        GA         30084     Single Family                                 134000               20060301         69.43                    No MI                    100149000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    272800          1562.916667                360                           358                                            6.5      0          0         0.375                                    6.875 BUFORD                                        GA         30519     PUD                                           272800               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    174152          1052.168333                360                           358                                          6.875      0          0         0.375                                     7.25 Snellville                                    GA         30039     PUD                                           174152               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    103772             583.7175                360                           359                                          6.375      0          0         0.375                                     6.75 Tallahassee                                   FL         32303     PUD                                           103772               20060401         65.00                    No MI                    100266000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1350                360                           356                                          6.375      0          0         0.375                                     6.75 Reno                                          NV         89502     Single Family                                 240000               20060101         80.00                    No MI                    100039000000000000             2.25                20101201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    221250          1405.859375                360                           358                                           7.25      0          0         0.375                                    7.625 Columbia Heights                              MN         55421     2-4 Family                                    221250               20060301         75.00                    No MI                    010022100000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    196800                 1353                360                           358                                          7.875      0          0         0.375                                     8.25 Zimmerman                                     MN         55398     Single Family                                 196800               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    210197          1423.208854                360                           358                                           7.75      0          0         0.375                                    8.125 Saint Paul                                    MN         55105     Condominium                                   210197               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  74229.12               513.86                360                           357                                              7      0          0         0.375                                    7.375 Columbus                                      OH         43224     2-4 Family                                     74400               20060201         80.00                    No MI                    1000312-3070713923             2.25                20090101                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360101           AFL2
      GROUP I       G01                                     97200              658.125                360                           358                                           7.75      0          0         0.375                                    8.125 Minneapolis                                   MN         55411     Single Family                                  97200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    188500            1060.3125                360                           358                                          6.375      0          0         0.375                                     6.75 Fox River Grove                               IL         60021     Single Family                                 188500               20060301         60.81                    No MI                    100221000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    211250           1188.28125                360                           358                                          6.375      0          0         0.375                                     6.75 Lombard                                       IL         60148     Single Family                                 211250               20060301         65.00                    No MI                    100221000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    235200                 1568                360                           358                                          7.625      0          0         0.375                                        8 Oakdale                                       MN         55128     Single Family                                 235200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    117000             767.8125                360                           359                                            7.5      0          0         0.375                                    7.875 Tallahassee                                   FL         32303     PUD                                           117000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    460000               2587.5                360                           359                                          6.375      0          0         0.375                                     6.75 Phoenix                                       AZ         85016     Condominium                                   460000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    480000                 2750                360                           357                                            6.5      0          0         0.375                                    6.875 Wickenburg                                    AZ         85390     Single Family                                 480000               20060201         46.24                    No MI                    100039000000000000             2.25                20090101                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20360101           AFL2
      GROUP I       G01                                     84000                542.5                360                           359                                          7.375      0          0         0.375                                     7.75 Essex                                         MD         21221     Single Family                                  84000               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    600000               3562.5                360                           359                                           6.75      0          0         0.375                                    7.125 North Palm Beach                              FL         33408     2-4 Family                                    600000               20060401         54.55                    No MI                    100035000000000000             2.125               20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    488000          3405.833333                360                           358                                              8      0          0         0.375                                    8.375 LA MIRADA                                     CA         90638     Single Family                                 488000               20060301         80.00                    No MI                    100059000000000000               4                 20110201                     13.375      1.75               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    242400               1565.5                360                           359                                          7.375      0          0         0.375                                     7.75 N LAS VEGAS                                   NV         89031     Single Family                                 242400               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      12.75     3.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    211650           1278.71875                360                           359                                          6.875      0          0         0.375                                     7.25 Maricopa                                      AZ         85239     PUD                                           211650               20060401         79.97                    No MI                    100189000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    344000          2114.166667                360                           359                                              7      0          0         0.375                                    7.375 MANASSAS                                      VA         20111     PUD                                           344000               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    148375          788.2421875                360                           359                                              6      0          0         0.375                                    6.375 BUCKEYE                                       AZ         85326     Single Family                                 148375               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    150000               781.25                360                           357                                          5.875      0          0         0.375                                     6.25 Long Beach                                    CA         90808     Single Family                                 150000               20060201         27.78                    No MI                    100286000000000000             2.625               20060701                         12     1.875               0             First Lien         N            Y           120         No_PP            360              6           N           20360101           AFL2
     GROUP II       G03                                    514400          2947.083333                360                           359                                            6.5      0          0         0.375                                    6.875 ALEXANDRIA                                    VA         22310     Single Family                                 514400               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                     11.875      2.25               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    117517                842.5                360                           359                                          7.375      0          0         0.375                                     7.75 Orem                                          UT         84057     Single Family                                 117600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    228750           1572.65625                360                           359                                          7.875      0          0         0.375                                     8.25 Boca Raton                                    FL         33496     Single Family                                 228750               20060401         75.00                    No MI                    100091000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    148000               971.25                360                           358                                            7.5      0          0         0.375                                    7.875 LAS VEGAS                                     NV         89107     Single Family                                 148000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    266500          1471.302083                360                           359                                           6.25      0          0         0.375                                    6.625 North Palm Beach                              FL         33408     Condominium                                   266500               20060401         45.17                    No MI                    100035000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 123402.98               741.95                360                           358                                          5.625      0          0         0.375                                        6 Duluth                                        GA         30097     Condominium                                   123750               20060301         59.98                    No MI                                                   2.25                20110201                         12     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    574400          3649.833333                360                           359                                           7.25      0          0         0.375                                    7.625 WALNUT                                        CA         91789     Single Family                                 574400               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    344000          1970.833333                360                           359                                            6.5      0          0         0.375                                    6.875 Romoland                                      CA         92585     Single Family                                 344000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    227400              1421.25                360                           359                                          7.125      0          0         0.375                                      7.5 PLYMOUTH                                      MA         2360      Single Family                                 227400               20060401         69.65                    No MI                    1001026-0040052315             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    341250           1919.53125                360                           358                                          6.375      0          0         0.375                                     6.75 ALOHA                                         OR         97006     PUD                                           341250               20060301         65.00                    No MI                    100074000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    181450          1039.557292                360                           358                                            6.5      0          0         0.375                                    6.875 SURPRISE                                      AZ         85379     PUD                                           181450               20060301         79.99                    No MI                    100063000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    454952          2653.886667                360                           358                                          6.625      0          0         0.375                                        7 STEPHENSON                                    VA         22656     PUD                                           455032               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    210400          1139.666667                360                           359                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89123     PUD                                           210400               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    208500            1346.5625                360                           359                                          7.375      0          0         0.375                                     7.75 New Britain                                   CT         6053      2-4 Family                                    208500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 258589.17              1966.69                360                           359                                              8      0          0         0.375                                    8.375 Atlanta                                       GA         30318     2-4 Family                                    258750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    273750           1882.03125                360                           360                                          7.875      0          0         0.375                                     8.25 Saint Petersburg                              FL         33707     Single Family                                 273750               20060501         75.00                    No MI                    100238000000000000             2.25                20110401                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360401           AFL2
     GROUP II       G01                                    124000          723.3333333                360                           358                                          6.625      0          0         0.375                                        7 Plano                                         IL         60545     Single Family                                 124000               20060301         78.48                    No MI                    010009900000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 129599.25          809.9953125                360                           358                                          7.125      0          0         0.375                                      7.5 Covington                                     GA         30014     Single Family                                 129600               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  119162.5          782.0039063                360                           358                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60654     Condominium                                   120000               20060301         75.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     70400          476.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 Fort Worth                                    TX         76137     Single Family                                  70400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 211175.51          1209.859693                360                           358                                            6.5      0          0         0.375                                    6.875 Mc Donough                                    GA         30252     PUD                                           211200               20060301         80.00                    No MI                    100039000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 130095.88               877.18                360                           359                                           6.75      0          0         0.375                                    7.125 Phoenix                                       AZ         85051     Single Family                                 130200               20060401         70.00                    No MI                    100170000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                     77670           477.346875                360                           359                                              7      0          0         0.375                                    7.375 GARLAND                                       TX         75043     Single Family                                  77670               20060401         75.00                    No MI                    100076000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    229585           1434.90625                360                           358                                          7.125      0          0         0.375                                      7.5 ORANGE PARK                                   FL         32073     PUD                                           229585               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  71535.32               495.21                360                           357                                              7      0          0         0.375                                    7.375 Columbus                                      OH         43224     2-4 Family                                     71700               20060201         79.96                    No MI                    1000312-3070713932             2.25                20090101                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360101           AFL2
     GROUP II       G02                                    158700             958.8125                360                           359                                          6.875      0          0         0.375                                     7.25 Homestead                                     FL         33030     PUD                                           158700               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    990000             6496.875                360                           358                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33184     Single Family                                 990000               20060301         79.20                    No MI                    100016000000000000             2.75                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    192393          1262.579063                360                           359                                            7.5      0          0         0.375                                    7.875 LAS VEGAS                                     NV         89122     Single Family                                 192393               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    169392              935.185                360                           359                                           6.25      0          0         0.375                                    6.625 NORTH LAS VEGAS                               NV         89084     Condominium                                   169392               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    134925          857.3359375                360                           359                                           7.25      0          0         0.375                                    7.625 Kelso                                         WA         98626     Single Family                                 134925               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    411889          2445.590938                360                           358                                           6.75      0          0         0.375                                    7.125 Murrieta                                      CA         92563     Single Family                                 411889               20060301         80.00                    No MI                    100099000000000000             2.25                20090201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                 159761.78              1118.74                360                           358                                          7.125      0          0         0.375                                      7.5 Warren                                        MA         1083      Single Family                                 160000               20060301         80.00                    No MI                    100099000000000000             2.25                20090201                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                  73580.61               509.37                360                           357                                              7      0          0         0.375                                    7.375 Columbus                                      OH         43215     2-4 Family                                     73750               20060201         79.99                    No MI                    1000312-3070713577             2.25                20090101                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360101           AFL2
     GROUP II       G01                                    312000               1917.5                360                           359                                              7      0          0         0.375                                    7.375 Denver                                        CO         80206     Single Family                                 312000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    196000          1245.416667                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89120     Single Family                                 196000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    239992          1299.956667                360                           358                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89131     PUD                                           239992               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    131200          751.6666667                360                           359                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89109     Condominium                                   131200               20060401         80.00                    No MI                    010194900000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    178748          1042.696667                360                           358                                          6.625      0          0         0.375                                        7 JACKSONVILLE                                  FL         32244     PUD                                           178748               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 187268.06              1201.22                360                           358                                           6.25      0          0         0.375                                    6.625 LAVEEN                                        AZ         85339     PUD                                           187600               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    220000          1420.833333                360                           359                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89107     Single Family                                 220000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      12.75       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    199914           1207.81375                360                           358                                          6.875      0          0         0.375                                     7.25 King George                                   VA         22485     PUD                                           199914               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    880000          5316.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89135     PUD                                           880000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    490000                 2450                360                           356                                          5.625      0          0         0.375                                        6 San Rafael                                    CA         94903     Single Family                                 490000               20060101         54.44                    No MI                    100286000000000000              1.5                20060601                         12     1.875               0             First Lien         N            Y           120         No_PP            360              6           N           20351201           AFL2
     GROUP II       G03                                    600000                 3500                360                           359                                          6.625      0          0         0.375                                        7 SAN JOSE                                      CA         95121     Single Family                                 600000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                         12     1.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    125000              703.125                360                           358                                          6.375      0          0         0.375                                     6.75 Taft                                          CA         93268     2-4 Family                                    125000               20060301         50.61                    No MI                    100034000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    340000          2089.583333                360                           357                                              7      0          0         0.375                                    7.375 Far Rockaway                                  NY         11691     Single Family                                 340000               20060201         80.00                    No MI                    100039000000000000             2.25                20110101                     12.375     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    288060             1800.375                360                           359                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89147     Single Family                                 288060               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    308712            1768.6625                360                           359                                            6.5      0          0         0.375                                    6.875 ORLANDO                                       FL         32828     Single Family                                 308712               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    139036          897.9408333                360                           359                                          7.375      0          0         0.375                                     7.75 NORTH LAS VEGAS                               NV         89084     Condominium                                   139036               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  131107.4               939.93                360                           359                                          7.375      0          0         0.375                                     7.75 BALTIMORE                                     MD         21201     Single Family                                 131200               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                      13.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 103210.12          655.8143042                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH LAS VEGAS                               NV         89030     Single Family                                 104000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    320000                 2200                360                           359                                          7.875      0          0         0.375                                     8.25 TAMPA                                         FL         33626     PUD                                           320000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 394891.41          2591.474878                360                           358                                            7.5      0          0         0.375                                    7.875 Los Angeles                                   CA         90039     Single Family                                 397500               20060301         75.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    557500           2961.71875                360                           358                                              6      0          0         0.375                                    6.375 CORONA                                        CA         92882     PUD                                           557500               20060301         79.99                    No MI                    100183000000000000             2.25                20090201                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              36          N           20360201           AFL2
      GROUP I       G01                                    336000                 2205                360                           359                                            7.5      0          0         0.375                                    7.875 SPRINGFIELD                                   VA         22150     PUD                                           336000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    248000               1627.5                360                           358                                            7.5      0          0         0.375                                    7.875 Modesto                                       CA         95354     2-4 Family                                    248000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    209600          1397.333333                360                           359                                          7.625      0          0         0.375                                        8 CHICAGO                                       IL         60649     Single Family                                 209600               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    140625           966.796875                360                           359                                          7.875      0          0         0.375                                     8.25 Culver                                        OR         97734     Single Family                                 140625               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    128000          733.3333333                360                           358                                            6.5      0          0         0.375                                    6.875 Foley                                         AL         36535     Single Family                                 128000               20060301         80.00                    No MI                    1002293-3000009066             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    169600          1042.333333                360                           359                                              7      0          0         0.375                                    7.375 Jacksonville                                  FL         32225     PUD                                           169600               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    292000                 1825                360                           359                                          7.125      0          0         0.375                                      7.5 FREDRICK                                      MD         21702     Townhouse                                     292000               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    172653          1097.065938                360                           359                                           7.25      0          0         0.375                                    7.625 Puyallup                                      WA         98375     PUD                                           172653               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    181600          1097.166667                360                           359                                          6.875      0          0         0.375                                     7.25 LEESVILLE                                     SC         29070     Single Family                                 181600               20060401         80.00                    No MI                    100252000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    220000                 1375                360                           359                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85041     PUD                                           220000               20060401         72.13                    No MI                    100071000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    247200               1699.5                360                           359                                          7.875      0          0         0.375                                     8.25 Las Vegas                                     NV         89143     PUD                                           247200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 157528.57               908.68                360                           359                                              6      0          0         0.375                                    6.375 Portland                                      OR         97220     Single Family                                 157600               20060401         80.00                    No MI                    100274000000000000             2.25                20110301                     12.375     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
     GROUP II       G03                                   1000000          5729.166667                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89117     PUD                                          1000000               20060301         78.13                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    137950          804.7083333                360                           359                                          6.625      0          0         0.375                                        7 SCOTTSDALE                                    AZ         85258     Condominium                                   137950               20060401         79.98                    No MI                    100092000000000000             2.25                20110301                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    224000          1446.666667                360                           358                                          7.375      0          0         0.375                                     7.75 Minneapolis                                   MN         55418     2-4 Family                                    224000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    176800          1123.416667                360                           358                                           7.25      0          0         0.375                                    7.625 Oakdale                                       MN         55128     Single Family                                 176800               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    184000          1111.666667                360                           359                                          6.875      0          0         0.375                                     7.25 STOCKTON                                      CA         95203     Single Family                                 184000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    960000                 6300                360                           358                                            7.5      0          0         0.375                                    7.875 SANTA ANA                                     CA         92707     PUD                                           960000               20060301         80.00                    No MI                    100183000000000000             2.25                20130201                     12.875     1.875               1             First Lien         N            Y           84         Prepay            360              84          N           20360201           AFL2
      GROUP I       G01                                    600000               3437.5                360                           359                                            6.5      0          0         0.375                                    6.875 MIDDLETOWN                                    CA         95461     Single Family                                 600000               20060401         57.86                    No MI                    100022000000000000             2.25                20130301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              84          N           20360301           AFL2
      GROUP I       G01                                    203200                 1397                360                           359                                          7.875      0          0         0.375                                     8.25 BULLHEAD CITY                                 AZ         86442     PUD                                           203200               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    383920          2319.516667                360                           359                                          6.875      0          0         0.375                                     7.25 Springfield                                   VA         22150     Single Family                                 383920               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                   66346.9               447.35                360                           359                                           6.75      0          0         0.375                                    7.125 North Little Rock                             AR         72116     Single Family                                  66400               20060401         80.00                    No MI                    100238000000000000               5                 20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    160000                  950                360                           358                                           6.75      0          0         0.375                                    7.125 Buckeye                                       AZ         85326     PUD                                           160000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.125     4.625               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    140000          772.9166667                360                           359                                           6.25      0          0         0.375                                    6.625 Orlando                                       FL         32803     Single Family                                 140000               20060401         58.82                    No MI                    100039000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    172000              1128.75                360                           358                                            7.5      0          0         0.375                                    7.875 Tampa                                         FL         33603     Single Family                                 172000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    460600          2686.833333                360                           359                                          6.625      0          0         0.375                                        7 Bellflower                                    CA         90706     Single Family                                 460600               20060401         63.53                    No MI                    100096000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 507833.75          3332.658984                360                           358                                            7.5      0          0         0.375                                    7.875 Stone Mountain                                GA         30087     Single Family                                 508000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1400                360                           359                                          6.625      0          0         0.375                                        7 Lehigh Acres                                  FL         33972     Single Family                                 240000               20060401         72.95                    No MI                                                   2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    228800                 1573                360                           358                                          7.875      0          0         0.375                                     8.25 BOGART                                        GA         30622     Single Family                                 228800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 119787.68               768.37                360                           358                                           6.25      0          0         0.375                                    6.625 EAST POINT                                    GA         30344     Single Family                                 120000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    201600                 1365                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30311     Single Family                                 201600               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    152000          1029.166667                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30310     Single Family                                 152000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    168750                 1125                360                           358                                          7.625      0          0         0.375                                        8 ATLANTA                                       GA         30310     Single Family                                 168750               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    687750          4226.796875                360                           358                                              7      0          0         0.375                                    7.375 San Jose                                      CA         95110     2-4 Family                                    687750               20060301         72.39                    No MI                    100034000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    180000                 1125                360                           358                                          7.125      0          0         0.375                                      7.5 MARIETTA                                      GA         30066     Single Family                                 180000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     75350          455.2395833                360                           358                                          6.875      0          0         0.375                                     7.25 HAMPTON                                       GA         30228     PUD                                            75350               20060301         74.99                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    110000              721.875                360                           358                                            7.5      0          0         0.375                                    7.875 FLOWERY BRANCH                                GA         30542     PUD                                           110000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    116000               761.25                360                           358                                            7.5      0          0         0.375                                    7.875 FLOWERY BRANCH                                GA         30542     PUD                                           116000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    332400              2008.25                360                           358                                          6.875      0          0         0.375                                     7.25 MCDONOUGH                                     GA         30253     PUD                                           332400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    111200                764.5                360                           358                                          7.875      0          0         0.375                                     8.25 LITHONIA                                      GA         30058     Condominium                                   111200               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    245600          1586.166667                360                           359                                          7.375      0          0         0.375                                     7.75 FRAMINGHAM                                    MA         1702      Single Family                                 245600               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    268000              1423.75                360                           359                                              6      0          0         0.375                                    6.375 Las Vegas                                     NV         89139     PUD                                           268000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 183920.94          1149.505875                360                           359                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60619     Single Family                                 184000               20060401         76.67                    No MI                    100113000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    299200          1932.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Unincorporated (Oak Park                      CA         91377     Condominium                                   299200               20060401         80.00                    No MI                    100231000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    124600          765.7708333                360                           358                                              7      0          0         0.375                                    7.375 Summerville                                   SC         29485     Condominium                                   124600               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    118400          727.6666667                360                           358                                              7      0          0         0.375                                    7.375 Richmond Hill                                 GA         31324     Single Family                                 118400               20060301         80.00                    No MI                    100229000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    100875           693.515625                360                           359                                          7.875      0          0         0.375                                     8.25 Denver                                        CO         80216     Single Family                                 100875               20060401         75.00                    No MI                    100113000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     97500            639.84375                360                           359                                            7.5      0          0         0.375                                    7.875 LEXINGTON                                     SC         29073     Single Family                                  97500               20060401         75.00                    No MI                    100252000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    161913            877.02875                360                           357                                          6.125      0          0         0.375                                      6.5 COLORADO SPRINGS                              CO         80921     PUD                                           161913               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    111920          676.1833333                360                           359                                          6.875      0          0         0.375                                     7.25 Colorado Springs                              CO         80918     Single Family                                 111920               20060401         80.00                    No MI                    100125000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    244000          1321.666667                360                           359                                          6.125      0          0         0.375                                      6.5 West Palm Beach                               FL         33411     Single Family                                 244000               20060401         80.00                    No MI                    100041000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    264000                 1815                360                           359                                          7.875      0          0         0.375                                     8.25 North Las Vegas                               NV         89031     Single Family                                 264000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    243750           1675.78125                360                           359                                          7.875      0          0         0.375                                     8.25 North Las Vegas                               NV         89031     Single Family                                 243750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    281250           1933.59375                360                           359                                          7.875      0          0         0.375                                     8.25 Pompano Beach                                 FL         33062     Single Family                                 281250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1350                360                           359                                          6.375      0          0         0.375                                     6.75 Los Angeles                                   CA         91352     Single Family                                 240000               20060401         55.81                    No MI                    100022000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    329000          2021.979167                360                           359                                              7      0          0         0.375                                    7.375 Miami                                         FL         33157     Single Family                                 329000               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     90050           590.953125                360                           359                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80219     Single Family                                  90050               20060401         74.98                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    173950          960.3489583                360                           358                                           6.25      0          0         0.375                                    6.625 NORTH LAUDERDALE                              FL         33068     PUD                                           173950               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    308000               2117.5                360                           358                                          7.875      0          0         0.375                                     8.25 Atlanta                                       GA         30308     2-4 Family                                    308000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      14.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1000000                 6250                360                           359                                          7.125      0          0         0.375                                      7.5 MONTEREY                                      CA         93940     Single Family                                1000000               20060401         76.92                    No MI                    100194000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  49969.12               375.64                360                           359                                          7.875      0          0         0.375                                     8.25 CINCINNATI                                    OH         45217     Single Family                                  50001               20060401         80.00                    No MI                                                   2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    117750            760.46875                360                           359                                          7.375      0          0         0.375                                     7.75 Dayton                                        OH         45414     PUD                                           117750               20060401         79.97                    No MI                    100031000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    904400              6217.75                360                           359                                          7.875      0          0         0.375                                     8.25 Boonsboro                                     MD         21713     PUD                                           904400               20060401         80.00                    No MI                    010009100000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    320033          2200.226875                360                           359                                          7.875      0          0         0.375                                     8.25 FORT MYERS                                    FL         33912     Condominium                                   320033               20060401         80.00                    No MI                                                   2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 237415.93          1483.849563                360                           359                                          7.125      0          0         0.375                                      7.5 MESA                                          AZ         85206     Single Family                                 237416               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    840000                 5250                360                           360                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60611     Condominium                                   840000               20060501         70.00                    No MI                    100397000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    310400          1972.333333                360                           357                                           7.25      0          0         0.375                                    7.625 Annandale                                     VA         22003     Condominium                                   310400               20060201         80.00                    No MI                    100218000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    144072              930.465                360                           358                                          7.375      0          0         0.375                                     7.75 Cypress                                       TX         77429     2-4 Family                                    144072               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    144072              930.465                360                           358                                          7.375      0          0         0.375                                     7.75 Cypress                                       TX         77429     2-4 Family                                    144072               20060301         65.00                    No MI                    1001732-5001002990             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    144072               900.45                360                           358                                          7.125      0          0         0.375                                      7.5 Cypress                                       TX         77429     2-4 Family                                    144072               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    144072              930.465                360                           358                                          7.375      0          0         0.375                                     7.75 Cypress                                       TX         77429     2-4 Family                                    144072               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    268800                 1512                360                           354                                          6.375      0          0         0.375                                     6.75 Spring Valley                                 CA         91977     Single Family                                 268800               20051101         80.00                    No MI                    100039000000000000             2.25                20101001                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351001           AFL2
     GROUP II       G02                                    299032            1588.6075                360                           359                                              6      0          0         0.375                                    6.375 APPLE VALLEY                                  CA         92308     PUD                                           299032               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    980000          6022.916667                360                           358                                              7      0          0         0.375                                    7.375 Sherman Oaks                                  CA         91403     Single Family                                 980000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    165600                 1104                360                           359                                          7.625      0          0         0.375                                        8 Aurora                                        IL         60506     Single Family                                 165600               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    181500            1172.1875                360                           359                                          7.375      0          0         0.375                                     7.75 Redding                                       CA         96002     Single Family                                 181500               20060401         79.99                    No MI                    010006100000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    788000          5007.083333                360                           359                                           7.25      0          0         0.375                                    7.625 OTSEGO                                        MN         55362     PUD                                           788000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    203200          1312.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Lenexa                                        KS         66219     Single Family                                 203200               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    136500               796.25                360                           359                                          6.625      0          0         0.375                                        7 Tucson                                        AZ         85748     PUD                                           136500               20060401         65.00                    No MI                    100101000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    376080             2154.625                360                           359                                            6.5      0          0         0.375                                    6.875 BAKERSFIELD                                   CA         93311     Single Family                                 376080               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 349429.99          2001.942651                360                           359                                            6.5      0          0         0.375                                    6.875 HENDERSON                                     NV         89044     PUD                                           349430               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    311175          1880.015625                360                           359                                          6.875      0          0         0.375                                     7.25 ANTHEM                                        AZ         85086     Single Family                                 311175               20060401         80.00                    No MI                    100017000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    202500           1328.90625                360                           359                                            7.5      0          0         0.375                                    7.875 Riverside                                     CA         92507     Single Family                                 202500               20060401         75.00                    No MI                    100173000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    229600          1482.833333                360                           359                                          7.375      0          0         0.375                                     7.75 PHOENIX                                       AZ         85024     Single Family                                 229600               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    276000               1782.5                360                           358                                          7.375      0          0         0.375                                     7.75 Orangevale                                    CA         95662     Single Family                                 276000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    179200          1082.666667                360                           358                                          6.875      0          0         0.375                                     7.25 Parker                                        CO         80134     PUD                                           179200               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    880000          5866.666667                360                           359                                          7.625      0          0         0.375                                        8 Fort Lauderdale                               FL         33301     Condominium                                   880000               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    350000              2406.25                360                           359                                          7.875      0          0         0.375                                     8.25 Scottsdale                                    AZ         85259     PUD                                           350000               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    164800          995.6666667                360                           359                                          6.875      0          0         0.375                                     7.25 Somonauk                                      IL         60552     PUD                                           164800               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    400000          2458.333333                360                           359                                              7      0          0         0.375                                    7.375 Media                                         PA         19063     Single Family                                 400000               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    350000               2187.5                360                           359                                          7.125      0          0         0.375                                      7.5 Tracy                                         CA         95376     Single Family                                 350000               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 135987.53          878.2527979                360                           359                                          7.375      0          0         0.375                                     7.75 Phoenix                                       AZ         85037     Single Family                                 136000               20060401         80.00                    No MI                    100041000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224250          1518.359375                360                           359                                           7.75      0          0         0.375                                    8.125 San Bernardino                                CA         92411     2-4 Family                                    224250               20060401         65.00                    No MI                    100145000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    108800                  680                360                           358                                          7.125      0          0         0.375                                      7.5 CHESAPEAKE                                    VA         23320     Single Family                                 108800               20060301         80.00                    No MI                    010012600000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    184847          1136.038854                360                           359                                              7      0          0         0.375                                    7.375 BUCKEYE                                       AZ         85326     PUD                                           184847               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    212000          1413.333333                360                           359                                          7.625      0          0         0.375                                        8 Avondale                                      AZ         85323     PUD                                           212000               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    105000              678.125                360                           359                                          7.375      0          0         0.375                                     7.75 Chicago                                       IL         60621     2-4 Family                                    105000               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    145600                864.5                360                           359                                           6.75      0          0         0.375                                    7.125 WILLIS                                        TX         77318     PUD                                           145600               20060401         65.00                    No MI                    100199000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    528000                 3630                360                           359                                          7.875      0          0         0.375                                     8.25 LOS ANGELES                                   CA         90042     2-4 Family                                    528000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                      14.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    212000          1347.083333                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH LAS VEGAS                               NV         89032     Single Family                                 212000               20060301         80.00                    No MI                    010018300000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    304000          1773.333333                360                           358                                          6.625      0          0         0.375                                        7 Annapolis                                     MD         21403     Single Family                                 304000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    280000          1779.166667                360                           358                                           7.25      0          0         0.375                                    7.625 HENDERSON                                     NV         89014     Single Family                                 280000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    417000            2562.8125                360                           359                                              7      0          0         0.375                                    7.375 NORTH AURORA                                  IL         60542     PUD                                           417000               20060401         79.43                    No MI                    100400000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  67557.98               513.81                360                           359                                              8      0          0         0.375                                    8.375 HIGH POINT                                    NC         27260     Single Family                                  67600               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    760000               4987.5                360                           359                                            7.5      0          0         0.375                                    7.875 Redondo Beach                                 CA         90277     Condominium                                   760000               20060401         80.00                    No MI                    1003228-0086751964             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    330000             2234.375                360                           359                                           7.75      0          0         0.375                                    8.125 Riverbank                                     CA         95367     Single Family                                 330000               20060401         79.52                    No MI                    100202000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    378800          2643.708333                360                           359                                              8      0          0         0.375                                    8.375 OAK HILL                                      VA         20171     Condominium                                   378800               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    111680          721.2666667                360                           359                                          7.375      0          0         0.375                                     7.75 OAKWOOD                                       GA         30566     PUD                                           111680               20060401         80.00                    No MI                    100086000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    307200                 1696                360                           358                                           6.25      0          0         0.375                                    6.625 OAKLAND                                       CA         94601     Single Family                                 307200               20060301         80.00                    No MI                    100074000000000000             2.25                20090201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360201           AFL2
      GROUP I       G01                                    108000               731.25                360                           359                                           7.75      0          0         0.375                                    8.125 SALT LAKE CITY                                UT         84119     PUD                                           108000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    169400          988.1666667                360                           359                                          6.625      0          0         0.375                                        7 Denver                                        CO         80210     Single Family                                 169400               20060401         70.00                    No MI                    100095000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    199200               1369.5                360                           359                                          7.875      0          0         0.375                                     8.25 Provo                                         UT         84606     Single Family                                 199200               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    238400                 1639                360                           359                                          7.875      0          0         0.375                                     8.25 Las Vegas                                     NV         89115     PUD                                           238400               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    145600                773.5                360                           359                                              6      0          0         0.375                                    6.375 Atlanta                                       GA         30349     PUD                                           145600               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    172800                 1026                360                           358                                           6.75      0          0         0.375                                    7.125 College Park                                  GA         30349     2-4 Family                                    172800               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     75600              480.375                360                           359                                           7.25      0          0         0.375                                    7.625 Vandalia                                      OH         45377     Single Family                                  75600               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    168750          1001.953125                360                           359                                           6.75      0          0         0.375                                    7.125 TOLLESON                                      AZ         85353     PUD                                           168750               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    165400          999.2916667                360                           359                                          6.875      0          0         0.375                                     7.25 Atlanta                                       GA         30308     Single Family                                 165400               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    199920             1228.675                360                           359                                              7      0          0         0.375                                    7.375 El Mirage                                     AZ         85335     PUD                                           199920               20060401         79.97                    No MI                    100170000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 276730.99          1758.394832                360                           358                                           7.25      0          0         0.375                                    7.625 Minneola                                      FL         34715     PUD                                           276731               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112500                  750                360                           358                                          7.625      0          0         0.375                                        8 Gulf Shores                                   AL         36542     Condominium                                   112500               20060301         90.00                Republic MIC                                                2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    687000            4222.1875                360                           358                                              7      0          0         0.375                                    7.375 Santa Rosa Beach                              FL         32459     PUD                                           687000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    256000                 1600                360                           358                                          7.125      0          0         0.375                                      7.5 Cape Coral                                    FL         33904     2-4 Family                                    256000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    135120                844.5                360                           359                                          7.125      0          0         0.375                                      7.5 Snellville                                    GA         30039     PUD                                           135120               20060401         80.00                    No MI                    100187000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    604000          3712.083333                360                           358                                              7      0          0         0.375                                    7.375 Miami                                         FL         33131     Condominium                                   604000               20060301         80.00                    No MI                    100016000000000000             2.25                20110201                     13.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1293750            8085.9375                360                           359                                          7.125      0          0         0.375                                      7.5 New Hope                                      PA         18938     Single Family                                1293750               20060401         75.00                    No MI                    1000702-1006001698             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    274400          1429.166667                360                           359                                          5.875      0          0         0.375                                     6.25 SAINT PAUL                                    MN         55104     Single Family                                 274400               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    211200                 1386                360                           358                                            7.5      0          0         0.375                                    7.875 Maple Grove                                   MN         55369     Single Family                                 211200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                   64949.3               443.41                360                           359                                          6.875      0          0         0.375                                     7.25 Hillsboro                                     MO         63050     PUD                                            65000               20060401         36.11                    No MI                    001004250000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    203850           1231.59375                360                           359                                          6.875      0          0         0.375                                     7.25 Phoenix                                       AZ         85041     Single Family                                 203850               20060401         80.00                    No MI                    100200000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    144000                  900                360                           359                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85017     Single Family                                 144000               20060401         80.00                    No MI                    000000000010601527             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    110000              584.375                360                           358                                              6      0          0         0.375                                    6.375 Clearlake                                     CA         95422     Single Family                                 110000               20060301         64.71                    No MI                    100161000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000                  880                360                           359                                          7.875      0          0         0.375                                     8.25 JACKSONVILLE                                  FL         32244     Single Family                                 128000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    440000                 2750                360                           359                                          7.125      0          0         0.375                                      7.5 Richmond                                      MN         56368     Single Family                                 440000               20060401         80.00                    No MI                    100271000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    120000                737.5                360                           358                                              7      0          0         0.375                                    7.375 Phillipsburg                                  NJ         8865      Single Family                                 120000               20060301         80.00                    No MI                    010023400000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    285000             1959.375                360                           358                                          7.875      0          0         0.375                                     8.25 JERSEY CITY                                   NJ         7305      2-4 Family                                    285000               20060301         75.00                    No MI                    100247000000000000              5.5                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    344000          1970.833333                360                           358                                            6.5      0          0         0.375                                    6.875 Paterson                                      NJ         7501      2-4 Family                                    344000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     11.875     5.125               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    395600          2266.458333                360                           359                                            6.5      0          0         0.375                                    6.875 Walnut Creek                                  CA         94597     Condominium                                   395600               20060401         79.93                    No MI                    100102000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 142244.31               876.78                360                           359                                          5.875      0          0         0.375                                     6.25 Cody                                          WY         82414     Single Family                                 142400               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    220000          1352.083333                360                           359                                              7      0          0         0.375                                    7.375 Wheaton                                       IL         60187     Single Family                                 220000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    215600          1325.041667                360                           358                                              7      0          0         0.375                                    7.375 CENTENNIAL                                    CO         80112     Single Family                                 215600               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    470800             3089.625                360                           359                                            7.5      0          0         0.375                                    7.875 CASTLE ROCK                                   CO         80108     Single Family                                 470800               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 102989.94           643.687125                360                           358                                          7.125      0          0         0.375                                      7.5 Mooresville                                   NC         28117     Single Family                                 103000               20060301         63.98                    No MI                    100142000000000000             2.75                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    488000          2948.333333                360                           359                                          6.875      0          0         0.375                                     7.25 Sherman Oaks                                  CA         91401     Single Family                                 488000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      12.25     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    686000          4358.958333                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89135     PUD                                           686000               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    400000          2708.333333                360                           359                                           7.75      0          0         0.375                                    8.125 MESA                                          AZ         85213     Single Family                                 400000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    463755          2995.084375                360                           359                                          7.375      0          0         0.375                                     7.75 STOCKTON                                      CA         95212     Single Family                                 463755               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112500             726.5625                360                           359                                          7.375      0          0         0.375                                     7.75 Bakersfield                                   CA         93308     Single Family                                 112500               20060401         75.00                    No MI                    100414000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    129350            889.28125                360                           359                                          7.875      0          0         0.375                                     8.25 Concord                                       NC         28025     PUD                                           129350               20060401         79.99                    No MI                    100425000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 275568.08              1882.81                360                           358                                          6.875      0          0         0.375                                     7.25 Chicago                                       IL         60639     2-4 Family                                    276000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  81893.67               604.62                360                           358                                          7.625      0          0         0.375                                        8 Houston                                       TX         77072     Single Family                                  82400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 394487.12          2260.082458                360                           358                                            6.5      0          0         0.375                                    6.875 Covington                                     GA         30016     PUD                                           394864               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  73505.82               552.93                360                           358                                          7.875      0          0         0.375                                     8.25 Memphis                                       TN         38105     Single Family                                  73600               20060301         80.00                    No MI                    1002656-0000424956             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    339000            1800.9375                360                           355                                              6      0          0         0.375                                    6.375 INDIO                                         CA         92203     PUD                                           339000               20051201         79.96                    No MI                    100432000000000000             2.25                20081101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20351101           AFL2
     GROUP II       G01                                     65000          392.7083333                360                           359                                          6.875      0          0         0.375                                     7.25 Linden                                        NJ         7036      Single Family                                  65000               20060401         21.67                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    379300             2370.625                360                           358                                          7.125      0          0         0.375                                      7.5 ROSEDALE                                      MD         21237     PUD                                           379300               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  78623.54               584.16                360                           359                                           7.75      0          0         0.375                                    8.125 Austin                                        TX         78744     Single Family                                  78675               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    133152               790.59                360                           359                                           6.75      0          0         0.375                                    7.125 Fort Mill                                     SC         29715     PUD                                           133152               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 407855.14              2609.86                360                           359                                          6.875      0          0         0.375                                     7.25 Bronx                                         NY         10456     2-4 Family                                    408000               20060401         80.00                    No MI                    100163000000000000             2.25                20110301                      12.25     1.875               1             First Lien         Y            N            0          No_PP            480              60          N           20360301           AFL2
      GROUP I       G01                                    383920          2559.466667                360                           359                                          7.625      0          0         0.375                                        8 NEW PRAGUE                                    MN         56071     Single Family                                 383920               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    121600          823.3333333                360                           358                                           7.75      0          0         0.375                                    8.125 South Saint Paul                              MN         55075     Single Family                                 121600               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     64000                  440                360                           358                                          7.875      0          0         0.375                                     8.25 Owatonna                                      MN         55060     PUD                                            64000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    165600              1017.75                360                           358                                              7      0          0         0.375                                    7.375 Brooklyn Park                                 MN         55428     Single Family                                 165600               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     70850          435.4322917                360                           357                                              7      0          0         0.375                                    7.375 Saint Cloud                                   MN         56303     2-4 Family                                     70850               20060201         65.00                    No MI                    100221000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 362790.85           2456.39638                360                           358                                           7.75      0          0         0.375                                    8.125 Lakeville                                     MN         55044     Single Family                                 365600               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    127920                852.8                360                           358                                          7.625      0          0         0.375                                        8 Saint Paul                                    MN         55117     2-4 Family                                    127920               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    113560               709.75                360                           359                                          7.125      0          0         0.375                                      7.5 Grand Junction                                CO         81501     Single Family                                 113560               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    117000               731.25                360                           359                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60617     Single Family                                 117000               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    123750           760.546875                360                           358                                              7      0          0         0.375                                    7.375 Cincinnati                                    OH         45212     Single Family                                 123750               20060301         75.00                    No MI                    100099000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  81621.58               606.43                360                           359                                           7.75      0          0         0.375                                    8.125 Austin                                        TX         78744     Single Family                                  81675               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    137600                  860                360                           358                                          7.125      0          0         0.375                                      7.5 Flowery Branch                                GA         30542     Single Family                                 137600               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    227430          1302.984375                360                           359                                            6.5      0          0         0.375                                    6.875 San Jacinto                                   CA         92583     Single Family                                 227430               20060401         70.00                    No MI                    1003857-0000917514             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    215200                 1345                360                           359                                          7.125      0          0         0.375                                      7.5 San Diego                                     CA         92116     Condominium                                   215200               20060401         80.00                    No MI                    1000335-0000008621             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     80000                  525                360                           359                                            7.5      0          0         0.375                                    7.875 Gahanna                                       OH         43230     Single Family                                  80000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 294321.59              2264.45                360                           359                                          8.125      0          0         0.375                                      8.5 Pembroke Pines                                FL         33024     Single Family                                 294500               20060401         95.00                     PMI                                                     5.5                20080301                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360301           AFL2
      GROUP I       G01                                    496000          3203.333333                360                           358                                          7.375      0          0         0.375                                     7.75 BAKERSFIELD                                   CA         93311     Single Family                                 496000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                      12.75     5.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     92800                  609                360                           358                                            7.5      0          0         0.375                                    7.875 College Park                                  GA         30349     Single Family                                  92800               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    556000          3243.333333                360                           359                                          6.625      0          0         0.375                                        7 Alexandria                                    VA         22307     Single Family                                 556000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    130125             759.0625                360                           358                                          6.625      0          0         0.375                                        7 Forney                                        TX         75126     PUD                                           130125               20060301         75.00                    No MI                    010030100000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    356000          2039.583333                360                           359                                            6.5      0          0         0.375                                    6.875 Fontana                                       CA         92336     Single Family                                 356000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     59850            411.46875                360                           359                                          7.875      0          0         0.375                                     8.25 Dallas                                        GA         30157     Single Family                                  59850               20060401         70.49                    No MI                    100185000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    288720               1924.8                360                           359                                          7.625      0          0         0.375                                        8 BEAUMONT                                      CA         92223     PUD                                           288720               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    160866              1072.44                360                           359                                          7.625      0          0         0.375                                        8 OCALA                                         FL         34474     PUD                                           160866               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    500000          3020.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Dublin                                        CA         94568     PUD                                           500000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 446460.75          2371.822734                360                           357                                              6      0          0         0.375                                    6.375 QUEEN ANNES                                   MD         21620     Single Family                                 446580               20060201         80.00                    No MI                                                   2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    264000               1677.5                360                           359                                           7.25      0          0         0.375                                    7.625 DENVER                                        CO         80222     Single Family                                 264000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    264604          1598.649167                360                           357                                          6.875      0          0         0.375                                     7.25 SURPRISE                                      AZ         85379     PUD                                           264604               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    228000              1306.25                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89117     PUD                                           228000               20060301         80.00                    No MI                    100161000000000000             2.25                20160201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
     GROUP II       G01                                 353278.32          2171.189675                360                           357                                              7      0          0         0.375                                    7.375 ROMOLAND                                      CA         92585     PUD                                           353514               20060201         90.00               Radian Guaranty               100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     95200          644.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80239     Single Family                                  95200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    271950          1671.359375                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89138     Single Family                                 271950               20060201         79.99                    No MI                    100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  58454.37               399.07                360                           359                                          6.875      0          0         0.375                                     7.25 COLUMBUS                                      OH         43207     Single Family                                  58500               20060401         65.00                    No MI                    100252000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    343833          1826.612813                360                           357                                              6      0          0         0.375                                    6.375 ESCONDIDO                                     CA         92027     Condominium                                   343833               20060201         70.00                    No MI                    100063000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    301352          1663.714167                360                           358                                           6.25      0          0         0.375                                    6.625 STAFFORD                                      VA         22554     Townhouse                                     301352               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    168728          984.2466667                360                           357                                          6.625      0          0         0.375                                        7 QUEEN CREEK                                   AZ         85242     PUD                                           168728               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    417000             2171.875                360                           358                                          5.875      0          0         0.375                                     6.25 SAN JOSE                                      CA         95117     PUD                                           417000               20060301         79.43                    No MI                    100074000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    528812           2809.31375                360                           357                                              6      0          0         0.375                                    6.375 WOODBRIDGE                                    VA         22193     PUD                                           528812               20060201         80.00                    No MI                    010062500000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    126392          724.1208333                360                           358                                            6.5      0          0         0.375                                    6.875 HAMPTON                                       GA         30228     Single Family                                 126392               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    150419          908.7814583                360                           358                                          6.875      0          0         0.375                                     7.25 Hiram                                         GA         30141     PUD                                           150419               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    676875           3666.40625                360                           358                                          6.125      0          0         0.375                                      6.5 FAIRFIELD                                     CA         94534     Single Family                                 676875               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    176000                 1045                360                           358                                           6.75      0          0         0.375                                    7.125 CONYERS                                       GA         30012     PUD                                           176000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    105200          547.9166667                360                           358                                          5.875      0          0         0.375                                     6.25 ELLENWOOD                                     GA         30294     Single Family                                 105200               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    263992          1457.455833                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89115     PUD                                           263992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    124000          839.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 LOCUST GROVE                                  GA         30248     Single Family                                 124000               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    264198          1513.634375                360                           357                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89149     PUD                                           264198               20060201         80.00                    No MI                    100063000000000000              2.5                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    212588             1328.675                360                           357                                          7.125      0          0         0.375                                      7.5 MARANA                                        AZ         85653     PUD                                           212588               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       12.5     2.125               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    430832          2333.673333                360                           357                                          6.125      0          0         0.375                                      6.5 BEALETON                                      VA         22712     PUD                                           430832               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 330385.23              2065.01                360                           358                                              6      0          0         0.375                                    6.375 LOS ANGELES                                   CA         90001     2-4 Family                                    331000               20060301         55.17                    No MI                    100183000000000000             2.25                20090201                     11.375     1.875               1             First Lien         N            N            0         Prepay            360              36          N           20360201           AFL2
     GROUP II       G01                                    232777          1430.608646                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89115     PUD                                           232777               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                  225639.2           1339.73275                360                           357                                           6.75      0          0         0.375                                    7.125 ORANGE PARK                                   FL         32073     PUD                                           225640               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    484000          3226.666667                360                           357                                          7.625      0          0         0.375                                        8 BRISTOW                                       VA         20136     PUD                                           484000               20060201         78.77                    No MI                    000100063000000000             2.375               20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    306378          1882.948125                360                           357                                              7      0          0         0.375                                    7.375 MENIFEE                                       CA         92584     Single Family                                 306378               20060201         80.00                    No MI                    100063000000000000             2.37                20110101                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    243415          1495.988021                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89166     PUD                                           243415               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375     1.995               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    402428          2179.818333                360                           357                                          6.125      0          0         0.375                                      6.5 UPPER MARLBORO                                MD         20774     PUD                                           402528               20060201         75.00                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    230000          1197.916667                360                           358                                          5.875      0          0         0.375                                     6.25 MCDONOUGH                                     GA         30253     Single Family                                 230000               20060301         63.01                    No MI                    100032000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    244151          1424.214167                360                           357                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89131     PUD                                           244151               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    125520              849.875                360                           358                                           7.75      0          0         0.375                                    8.125 STOCKBRIDGE                                   GA         30281     PUD                                           125520               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    284698          1660.738333                360                           358                                          6.625      0          0         0.375                                        7 N LAS VEGAS                                   NV         89031     PUD                                           284698               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    155400             1068.375                360                           358                                          7.875      0          0         0.375                                     8.25 ATLANTA                                       GA         30349     PUD                                           155400               20060301         79.99                    No MI                    100032000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 223590.87          1257.698644                360                           357                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89148     PUD                                           223992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    110399          701.4936458                360                           358                                           7.25      0          0         0.375                                    7.625 PALMETTO                                      GA         30268     Single Family                                 110399               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  135804.2               986.04                360                           358                                            7.5      0          0         0.375                                    7.875 Fairburn                                      GA         30213     PUD                                           135992               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    153049          892.7858333                360                           358                                          6.625      0          0         0.375                                        7 VILLA RICA                                    GA         30180     PUD                                           153049               20060301         70.00                    No MI                    100032000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    181300          982.0416667                360                           358                                          6.125      0          0         0.375                                      6.5 JACKSONVILLE                                  FL         32218     PUD                                           181300               20060301         70.00                    No MI                    100063000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 353370.74          2024.519865                360                           357                                            6.5      0          0         0.375                                    6.875 LOMA LINDA                                    CA         92354     PUD                                           353472               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    131250             820.3125                360                           358                                          7.125      0          0         0.375                                      7.5 WAIPAHU                                       HI         96797     Condominium                                   131250               20060301         75.00                    No MI                    100183000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    334294          1741.114583                360                           358                                          5.875      0          0         0.375                                     6.25 LANCASTER                                     CA         93536     Single Family                                 334294               20060301         80.00                    No MI                    100063000000000000             2.375               20080201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
     GROUP II       G02                                    334377            1950.5325                360                           357                                          6.625      0          0         0.375                                        7 LANCASTER                                     CA         93536     Single Family                                 334377               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                         12       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    248000          1369.166667                360                           357                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89149     PUD                                           248000               20060201         80.00                    No MI                    100063000000000000             2.375               20080101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G01                                    219192            1301.4525                360                           357                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89166     PUD                                           219192               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    207891              1385.94                360                           359                                          7.625      0          0         0.375                                        8 JACKSONVILLE                                  FL         32258     PUD                                           207891               20060401         90.00                GE Capital MI                100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    191794          1098.819792                360                           357                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89156     PUD                                           191794               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    213600              1179.25                360                           358                                           6.25      0          0         0.375                                    6.625 GILBERT                                       AZ         85234     PUD                                           213600               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    178924          987.8095833                360                           357                                           6.25      0          0         0.375                                    6.625 tucson                                        AZ         85757     PUD                                           178924               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    204000              1296.25                360                           359                                           7.25      0          0         0.375                                    7.625 Mesa                                          AZ         85202     Single Family                                 204000               20060401         80.00                    No MI                    1001993-0000634552             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    125100            794.90625                360                           359                                           7.25      0          0         0.375                                    7.625 COOPER CITY                                   FL         33328     Condominium                                   125100               20060401         75.00                    No MI                    100203000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 172884.71          1080.529438                360                           357                                          7.125      0          0         0.375                                      7.5 TUCSON                                        AZ         85706     PUD                                           172887               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    551804          3218.856667                360                           359                                          6.625      0          0         0.375                                        7 ANTHEM                                        AZ         85086     PUD                                           551804               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    478120            2838.8375                360                           359                                           6.75      0          0         0.375                                    7.125 LANCASTER                                     CA         93536     Single Family                                 478120               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                  321016.5          1671.960938                360                           357                                          5.875      0          0         0.375                                     6.25 LANCASTER                                     CA         93536     Single Family                                 321072               20060201         80.00                    No MI                    100063000000000000             2.375               20110101                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    208016          1278.431667                360                           357                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89156     PUD                                           208016               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 323156.27          1817.754019                360                           357                                          6.375      0          0         0.375                                     6.75 ROMOLAND                                      CA         92585     PUD                                           323415               20060201         89.91               Radian Guaranty               100063000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    239992          1299.956667                360                           357                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89139     PUD                                           239992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    120672               653.64                360                           358                                          6.125      0          0         0.375                                      6.5 Riverdale                                     GA         30296     Single Family                                 120672               20060301         80.00                    No MI                    100032000000000000             2.25                20090201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G01                                    138320          763.6416667                360                           358                                           6.25      0          0         0.375                                    6.625 Jonesboro                                     GA         30238     Single Family                                 138320               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     89600          513.3333333                360                           358                                            6.5      0          0         0.375                                    6.875 Douglasville                                  GA         30135     Single Family                                  89600               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    260000          1570.833333                360                           358                                          6.875      0          0         0.375                                     7.25 Stuart                                        FL         34997     PUD                                           260000               20060301         59.09                    No MI                    100099000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    216000                 1350                360                           358                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32818     PUD                                           216000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    551450          3561.447917                360                           357                                          7.375      0          0         0.375                                     7.75 Berlin                                        MD         21811     PUD                                           551450               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     93600               614.25                360                           358                                            7.5      0          0         0.375                                    7.875 Ft Worth                                      TX         76052     PUD                                            93600               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    642100           4213.78125                360                           359                                            7.5      0          0         0.375                                    7.875 Scottsdale                                    AZ         85254     Single Family                                 642100               20060401         79.86                    No MI                    100200000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 143895.78              1019.22                360                           359                                           7.25      0          0         0.375                                    7.625 Summerville                                   SC         29485     Single Family                                 144000               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    191280             1215.425                360                           359                                           7.25      0          0         0.375                                    7.625 FREDERICK                                     MD         21702     Condominium                                   191280               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  116392.1               726.81                360                           359                                              6      0          0         0.375                                    6.375 DESERT HOT SPRINGS                            CA         92240     Single Family                                 116500               20060401         42.36                    No MI                    100400000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    363920          2426.133333                360                           359                                          7.625      0          0         0.375                                        8 NEW PRAGUE                                    MN         56071     Single Family                                 363920               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                   90742.1               682.15                360                           359                                          7.875      0          0         0.375                                     8.25 Jacksonville                                  FL         32246     Single Family                                  90800               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    126960               872.85                360                           359                                          7.875      0          0         0.375                                     8.25 OCALA                                         FL         34472     Single Family                                 126960               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    105150           711.953125                360                           359                                           7.75      0          0         0.375                                    8.125 Crowley                                       TX         76036     PUD                                           105150               20060401         79.98                    No MI                    100101000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    190400                 1309                360                           359                                          7.875      0          0         0.375                                     8.25 LITTLETON                                     CO         80129     PUD                                           190400               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 173448.88            975.64995                360                           358                                          6.375      0          0         0.375                                     6.75 BUFORD                                        GA         30519     PUD                                           173650               20060301         79.98                    No MI                    100032000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  42344.34               314.82                360                           358                                           7.75      0          0         0.375                                    8.125 Duncanville                                   TX         75137     Single Family                                  42400               20060301         80.00                    No MI                    100307000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    213500          1245.416667                360                           359                                          6.625      0          0         0.375                                        7 SAN JACINTO                                   CA         92583     2-4 Family                                    213500               20060401         70.00                    No MI                    100400000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    126750           805.390625                360                           359                                           7.25      0          0         0.375                                    7.625 worth                                         IL          604      Single Family                                 126750               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  99835.57               665.31                360                           358                                          6.625      0          0         0.375                                        7 Isanti                                        MN         55040     Single Family                                 100000               20060301         63.83                    No MI                    100221000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     97232          648.2133333                360                           358                                          7.625      0          0         0.375                                        8 Owatonna                                      MN         55060     2-4 Family                                     97232               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    217500           1382.03125                360                           358                                           7.25      0          0         0.375                                    7.625 Robbinsdale                                   MN         55422     Single Family                                 217500               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 135816.89               997.92                360                           358                                          7.625      0          0         0.375                                        8 Menomonee Falls                               WI         53051     Single Family                                 136000               20060301         80.00                    No MI                    100122000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  67883.17          374.7716677                360                           358                                           6.25      0          0         0.375                                    6.625 Columbia                                      SC         29219     Single Family                                  68100               20060301         60.00                    No MI                    100061000000000000             2.25                20110201                     12.625     1.875              2.25           First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    167200          1079.833333                360                           358                                          7.375      0          0         0.375                                     7.75 Brooklyn Center                               MN         55429     Single Family                                 167200               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    178750               893.75                360                           358                                          5.625      0          0         0.375                                        6 Hilton Head Island                            SC         29928     PUD                                           178750               20060301         65.00                    No MI                    100061000000000000             2.25                20110201                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    300000                 1750                360                           358                                          6.625      0          0         0.375                                        7 Middletown                                    RI         2842      Single Family                                 300000               20060301         75.00                    No MI                    100061000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    146400               1006.5                360                           359                                          7.875      0          0         0.375                                     8.25 MILWAUKEE                                     OR         97222     Single Family                                 146400               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    157500               918.75                360                           359                                          6.625      0          0         0.375                                        7 Aurora                                        CO         80013     Single Family                                 157500               20060401         70.00                    No MI                    100196000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    284607          1689.854063                360                           358                                           6.75      0          0         0.375                                    7.125 Surprise                                      AZ         85379     Single Family                                 284607               20060301         80.00                    No MI                    100200000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    135303          859.7378125                360                           359                                           7.25      0          0         0.375                                    7.625 RIVERTON                                      UT         84065     PUD                                           135303               20060401         75.00                    No MI                    100061000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    157600                  985                360                           359                                          7.125      0          0         0.375                                      7.5 MINNEAPOLIS                                   MN         55419     Single Family                                 157600               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    139200                  957                360                           359                                          7.875      0          0         0.375                                     8.25 Bridgeville                                   PA         15017     Single Family                                 139200               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    130900          886.3020833                360                           359                                           7.75      0          0         0.375                                    8.125 DALLAS                                        TX         75208     2-4 Family                                    130900               20060401         70.00                    No MI                    100194000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  111826.8            675.62025                360                           358                                          6.875      0          0         0.375                                     7.25 Cornelius                                     OR         97113     Single Family                                 112000               20060301         80.00                    No MI                    100114000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    182000               1137.5                360                           358                                          7.125      0          0         0.375                                      7.5 Chicago                                       IL         60617     2-4 Family                                    182000               20060301         70.00                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    158400               1072.5                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30311     Single Family                                 158400               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    320000                 1800                360                           358                                          6.375      0          0         0.375                                     6.75 ATLANTA                                       GA         30316     Single Family                                 320000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  92661.83               648.87                360                           358                                          7.125      0          0         0.375                                      7.5 JONESBORO                                     GA         30236     Single Family                                  92800               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 101530.08               736.67                360                           359                                            7.5      0          0         0.375                                    7.875 Stickney                                      IL         60402     Condominium                                   101600               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    210000             1378.125                360                           358                                            7.5      0          0         0.375                                    7.875 N Las Vegas                                   NV         89031     Single Family                                 210000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    258750          1698.046875                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89141     PUD                                           258750               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  57518.57           329.533474                360                           359                                            6.5      0          0         0.375                                    6.875 Jackson                                       MI         49203     2-4 Family                                     57850               20060401         65.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 374669.14              2401.17                360                           359                                           6.25      0          0         0.375                                    6.625 Whittier                                      CA         90602     Single Family                                 375000               20060401         79.79                    No MI                    100022000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    251250          1648.828125                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89117     PUD                                           251250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    228825          1382.484375                360                           359                                          6.875      0          0         0.375                                     7.25 NORTH LAS VEGAS                               NV         89084     PUD                                           228825               20060401         75.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    149600          966.1666667                360                           358                                          7.375      0          0         0.375                                     7.75 Blackwood                                     NJ         8012      2-4 Family                                    149600               20060301         80.00                    No MI                    10007650000092342-             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 132688.04                872.4                360                           359                                            6.5      0          0         0.375                                    6.875 West Jordan                                   UT         84084     Single Family                                 132800               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    190000          1207.291667                360                           358                                           7.25      0          0         0.375                                    7.625 Suitland                                      MD         20746     Single Family                                 190000               20060301         80.00                    No MI                    100187000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     94500                  630                360                           358                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30315     Single Family                                  94500               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 212430.27          1394.073647                360                           358                                            7.5      0          0         0.375                                    7.875 MARANA                                        AZ         85653     PUD                                           212500               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    193528          1128.913333                360                           359                                          6.625      0          0         0.375                                        7 LENEXA                                        KS         66227     PUD                                           193528               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    203780               1018.9                360                           358                                          5.625      0          0         0.375                                        6 CUMMING                                       GA         30040     Single Family                                 203780               20060301         80.00                    No MI                    100057000000000000             2.25                20090201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    199936          1291.253333                360                           358                                          7.375      0          0         0.375                                     7.75 ORLANDO                                       FL         32828     PUD                                           199936               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    183272          1126.359167                360                           359                                              7      0          0         0.375                                    7.375 NORTH LAS VEGAS                               NV         89084     Condominium                                   183272               20060401         79.45                    No MI                    100057000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 629827.43          3936.421438                360                           358                                          7.125      0          0         0.375                                      7.5 TRACY                                         CA         95304     Single Family                                 629828               20060301         80.00                    No MI                    010005700000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    399412          2537.930417                360                           359                                           7.25      0          0         0.375                                    7.625 Lake Orion                                    MI         48362     Condominium                                   399412               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    559928             3149.595                360                           359                                          6.375      0          0         0.375                                     6.75 SACRAMENTO                                    CA         95829     Single Family                                 559928               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                     76000               451.25                360                           358                                           6.75      0          0         0.375                                    7.125 Jacksonville                                  FL         32225     Single Family                                  76000               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    256000          1493.333333                360                           358                                          6.625      0          0         0.375                                        7 Lehigh Acres                                  FL         33972     Single Family                                 256000               20060301         80.00                    No MI                    100418000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  52519.61                363.3                360                           358                                              7      0          0         0.375                                    7.375 Kansas City                                   MO         64128     Single Family                                  52600               20060301         57.17                    No MI                    100173000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 292495.31          1645.286119                360                           359                                          6.375      0          0         0.375                                     6.75 Phila                                         PA         19104     2-4 Family                                    292500               20060401         65.00                    No MI                    100077000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    544000          3116.666667                360                           358                                            6.5      0          0         0.375                                    6.875 Queen Creek                                   AZ         85242     PUD                                           544000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    155152          937.3766667                360                           358                                          6.875      0          0         0.375                                     7.25 Mooresville                                   NC         28115     PUD                                           155152               20060301         80.00                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                 369376.52              2430.64                360                           358                                            6.5      0          0         0.375                                    6.875 San Jose                                      CA         95112     Single Family                                 370000               20060301         59.20                    No MI                    100034000000000000             2.25                20160201                     12.875     1.875               2             First Lien         N            N            0         Prepay            360             120          N           20360201           AFL2
      GROUP I       G01                                    264000               1732.5                360                           358                                            7.5      0          0         0.375                                    7.875 LOS ANGELES                                   CA         91342     Condominium                                   264000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    172000              1128.75                360                           358                                            7.5      0          0         0.375                                    7.875 Fredericksburg                                VA         22408     PUD                                           172000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  64912.47               476.95                360                           358                                          7.625      0          0         0.375                                        8 Detroit                                       MI         48213     Single Family                                  65000               20060301         72.22                    No MI                    100034000000000000             2.25                20110201                         14     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    516272          3011.586667                360                           359                                          6.625      0          0         0.375                                        7 CORONA                                        CA         92880     Single Family                                 516272               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    226592              1345.39                360                           358                                           6.75      0          0         0.375                                    7.125 STREAMWOOD                                    IL         60107     PUD                                           226592               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  182645.6          1103.483833                360                           358                                          6.875      0          0         0.375                                     7.25 Tucson                                        AZ         85743     PUD                                         182645.6               20060301         80.00                    No MI                    010025600000000000             2.75                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    179582          1178.506875                360                           359                                            7.5      0          0         0.375                                    7.875 OCALA                                         FL         34474     PUD                                           179582               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.875     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    273204            1650.6075                360                           359                                          6.875      0          0         0.375                                     7.25 ANTHEM                                        AZ         85086     PUD                                           273204               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 111711.99          768.0199313                360                           358                                          7.875      0          0         0.375                                     8.25 Chicago                                       IL         60621     2-4 Family                                    112000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      14.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1525                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89122     PUD                                           240000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    345000            1832.8125                360                           359                                              6      0          0         0.375                                    6.375 Rohnert Park                                  CA         94928     Single Family                                 345000               20060401         57.98                    No MI                    100172000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    237300           1458.40625                360                           358                                              7      0          0         0.375                                    7.375 MANASSAS                                      VA         20111     Single Family                                 237300               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    237300           1458.40625                360                           358                                              7      0          0         0.375                                    7.375 MANASSAS                                      VA         20111     Single Family                                 237300               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    281912          1820.681667                360                           358                                          7.375      0          0         0.375                                     7.75 Elkridge                                      MD         21075     Condominium                                   281912               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  63958.13                475.2                360                           359                                           7.75      0          0         0.375                                    8.125 Garland                                       TX         75042     Single Family                                  64000               20060401         80.00                    No MI                    1002656-0000442331             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    329600          2094.333333                360                           358                                           7.25      0          0         0.375                                    7.625 Riverton                                      UT         84065     Single Family                                 329600               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     61400          409.3333333                360                           359                                          7.625      0          0         0.375                                        8 Austin                                        MN         55912     2-4 Family                                     61400               20060401         74.97                    No MI                    100115000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  137609.7               999.15                360                           358                                            7.5      0          0         0.375                                    7.875 FORT WORTH                                    TX         76135     PUD                                           137800               20060301         79.99                    No MI                    100204000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    104000          704.1666667                360                           358                                           7.75      0          0         0.375                                    8.125 FORT WORTH                                    TX         76179     PUD                                           104000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    209600          1222.666667                360                           359                                          6.625      0          0         0.375                                        7 Henderson                                     NV         89012     PUD                                           209600               20060401         80.00                    No MI                    1001949-2410601308             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    382500           2510.15625                360                           358                                            7.5      0          0         0.375                                    7.875 SAN DIEGO                                     CA         92102     2-4 Family                                    382500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    163691          1091.273333                360                           358                                          7.625      0          0         0.375                                        8 TUCSON                                        AZ         85706     Single Family                                 163691               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    356000          2187.916667                360                           358                                              7      0          0         0.375                                    7.375 Atlanta                                       GA         30308     2-4 Family                                    356000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    400000                 2125                360                           358                                              6      0          0         0.375                                    6.375 MANHATTAN BEACH                               CA         90266     Single Family                                 400000               20060301         33.33                    No MI                    100194000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    124000          632.9166667                360                           358                                           5.75      0          0         0.375                                    6.125 AURORA                                        CO         80011     Single Family                                 124000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  67552.29               484.29                360                           359                                          7.375      0          0         0.375                                     7.75 Saint Louis                                   MO         63116     Single Family                                  67600               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  192742.3          1264.871344                360                           358                                            7.5      0          0         0.375                                    7.875 Bend                                          OR         97701     Single Family                                 192960               20060301         80.00                    No MI                    100114000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    235200               1249.5                360                           359                                              6      0          0         0.375                                    6.375 WHITE PLAINS                                  MD         20695     Townhouse                                     235200               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     49700          320.9791667                360                           359                                          7.375      0          0         0.375                                     7.75 Detroit                                       MI         48205     Single Family                                  49700               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    252000              1653.75                360                           358                                            7.5      0          0         0.375                                    7.875 Littleton                                     CO         80120     Single Family                                 252000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    252000              1496.25                360                           359                                           6.75      0          0         0.375                                    7.125 RENO                                          NV         89523     Single Family                                 252000               20060401         57.93                    No MI                    100414000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000          1191.666667                360                           359                                           7.75      0          0         0.375                                    8.125 NORTH LAS VEGAS                               NV         89030     Single Family                                 176000               20060401         80.00                    No MI                    100059000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    448120            2940.7875                360                           359                                            7.5      0          0         0.375                                    7.875 Brunswick                                     MD         21758     Single Family                                 448120               20060401         79.60                    No MI                    100057000000000000             2.25                20090301                     13.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                    351375          2379.101563                360                           359                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80203     Condominium                                   351375               20060401         75.00                    No MI                    100113000000000000             2.25                20110301                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 199662.98              1313.86                360                           358                                            6.5      0          0         0.375                                    6.875 EAST BRIDGEWATER                              MA         2333      2-4 Family                                    200000               20060301         66.67                    No MI                    100103000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    261472          1443.543333                360                           359                                           6.25      0          0         0.375                                    6.625 Adelanto                                      CA         92301     Single Family                                 261472               20060401         80.00                    No MI                    100052000000000000             2.25                20110301                     11.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    472371          3001.524063                360                           359                                           7.25      0          0         0.375                                    7.625 Riverside                                     CA         92509     Single Family                                 472371               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    124000          839.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33127     2-4 Family                                    124000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  50178.83                  360                360                           358                                          7.375      0          0         0.375                                     7.75 Louisville                                    KY         40216     Single Family                                  50250               20060301         75.00                    No MI                    100331000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 107932.87               820.88                360                           359                                              8      0          0         0.375                                    8.375 ATLANTA                                       GA         30311     Single Family                                 108000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     50001          338.5484375                360                           358                                           7.75      0          0         0.375                                    8.125 CONVERSE                                      TX         78109     Single Family                                  50001               20060301         71.53                    No MI                    1001989-0000004011             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    185195              1234.14                360                           358                                          6.625      0          0         0.375                                        7 Flemington                                    NJ         8822      Condominium                                   185500               20060301         69.74                    No MI                    100158000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    339000            1871.5625                360                           358                                           6.25      0          0         0.375                                    6.625 SUITLAND                                      MD         20746     PUD                                           339000               20060301         79.98                    No MI                    100031000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  81487.31               591.66                360                           358                                            7.5      0          0         0.375                                    7.875 TAMPA                                         FL         33605     2-4 Family                                     81600               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    254600          1723.854167                360                           358                                           7.75      0          0         0.375                                    8.125 MCDONOUGH                                     GA         30252     Single Family                                 254600               20060301         79.99                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    202700           1076.84375                360                           358                                              6      0          0         0.375                                    6.375 Orlando                                       FL         32824     Condominium                                   202700               20060301         95.00                Republic MIC                 100016000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    108000               731.25                360                           358                                           7.75      0          0         0.375                                    8.125 Havertown                                     PA         19083     Condominium                                   108000               20060301         80.00                    No MI                    1000765-0000092097             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    224175          1517.851563                360                           359                                           7.75      0          0         0.375                                    8.125 Portland                                      OR         97219     Single Family                                 224175               20060401         75.00                    No MI                    1001142-0100025471             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 134526.88               884.49                360                           359                                            6.5      0          0         0.375                                    6.875 URBANDALE                                     IA         50322     Single Family                                 134640               20060401         80.00                    No MI                    010029300000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    308000          1860.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Los Angeles                                   CA         90063     Single Family                                 308000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    912721          6370.031979                360                           359                                              8      0          0         0.375                                    8.375 CORONA                                        CA         92883     PUD                                           912721               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G04                                    762300           4684.96875                360                           357                                              7      0          0         0.375                                    7.375 Gilroy                                        CA         95020     Single Family                                 762300               20060201         70.00                    No MI                    100034000000000000             2.25                20160101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20360101           AFL2
      GROUP I       G01                                   1000000               6562.5                360                           358                                            7.5      0          0         0.375                                    7.875 St. Louis                                     MO         63131     Single Family                                1000000               20060301         69.98                    No MI                    100266000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    223500            1257.1875                360                           358                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89139     PUD                                           223500               20060301         79.99                    No MI                    100183000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    212000          1170.416667                360                           358                                           6.25      0          0         0.375                                    6.625 APPLE VALLEY                                  CA         92307     Single Family                                 212000               20060301         80.00                    No MI                    100183000000000000             1.875               20060801                         12     1.875               0             First Lien         N            Y           120        Prepay            360              6           N           20360201           AFL2
     GROUP II       G02                                    185600          1140.666667                360                           358                                              7      0          0         0.375                                    7.375 CHANDLER                                      AZ         85226     Single Family                                 185600               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.375      1.5                1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    365700           1866.59375                360                           358                                           5.75      0          0         0.375                                    6.125 KAMUELA                                       HI         96743     Condominium                                   365700               20060301         56.73                    No MI                    100183000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    210000              1356.25                360                           358                                          7.375      0          0         0.375                                     7.75 Hyattsville                                   MD         20785     Single Family                                 210000               20060301         75.00                    No MI                    100091000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    271880          1670.929167                360                           359                                              7      0          0         0.375                                    7.375 Denver                                        CO         80203     Condominium                                   271880               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    193600          1290.666667                360                           359                                          7.625      0          0         0.375                                        8 Avondale                                      AZ         85323     PUD                                           193600               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 211642.76              1392.69                360                           358                                            6.5      0          0         0.375                                    6.875 CAROL CITY                                    FL         33055     Single Family                                 212000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    147200          751.3333333                360                           359                                           5.75      0          0         0.375                                    6.125 Delran                                        NJ         8075      Condominium                                   147200               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 105849.88                759.4                360                           358                                          7.375      0          0         0.375                                     7.75 SAINT LOUIS                                   MO         63123     Single Family                                 106000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    179100           1026.09375                360                           358                                            6.5      0          0         0.375                                    6.875 FAIRFAX                                       VA         22030     Condominium                                   179100               20060301         79.99                    No MI                    100196000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    189750           1225.46875                360                           359                                          7.375      0          0         0.375                                     7.75 District Heights                              MD         20747     Single Family                                 189750               20060401         75.00                    No MI                    100238000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    336850          1824.604167                360                           358                                          6.125      0          0         0.375                                      6.5 King City                                     CA         93930     PUD                                           336850               20060301         78.37                    No MI                    100074000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  54980.68          337.9020958                360                           358                                              7      0          0         0.375                                    7.375 Cedarville                                    OH         45314     Single Family                                  55000               20060301         36.67                    No MI                    100204000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    259000          1645.729167                360                           358                                           7.25      0          0         0.375                                    7.625 Winter Haven                                  FL         33881     PUD                                           259000               20060301         70.00                    No MI                    100256000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    409950           2818.40625                360                           358                                          7.875      0          0         0.375                                     8.25 KINZERS                                       PA         17535     Single Family                                 409950               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  68658.67          450.5725219                360                           358                                            7.5      0          0         0.375                                    7.875 Titusville                                    FL         32780     Condominium                                    69650               20060301         78.70                    No MI                    100229000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    479950          2749.713542                360                           358                                            6.5      0          0         0.375                                    6.875 NORTH HOLLYWOOD AREA (LA)                     CA         91605     Single Family                                 480000               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    110400                678.5                360                           358                                              7      0          0         0.375                                    7.375 Mansfield                                     TX         76063     Single Family                                 110400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    117360              745.725                360                           359                                           7.25      0          0         0.375                                    7.625 CARROLLTON                                    TX         75007     Single Family                                 117360               20060401         80.00                    No MI                    1002518-0000000877             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    464000          2851.666667                360                           358                                              7      0          0         0.375                                    7.375 Murrieta                                      CA         92563     Single Family                                 464000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     63350           376.140625                360                           358                                           6.75      0          0         0.375                                    7.125 Baltimore                                     MD         21206     Single Family                                  63350               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    192800          1225.083333                360                           358                                           7.25      0          0         0.375                                    7.625 Tolleson                                      AZ         85353     PUD                                           192800               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    322929          1850.114063                360                           358                                            6.5      0          0         0.375                                    6.875 Winter Garden                                 FL         34787     PUD                                           322929               20060301         90.00                     PMI                     100035000000000000             2.25                20090201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                    103120          698.2083333                360                           358                                           7.75      0          0         0.375                                    8.125 CINCINNATI                                    OH         45238     2-4 Family                                    103120               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 318225.92              2120.65                360                           358                                          6.625      0          0         0.375                                        7 Bridgeport                                    CT         6605      2-4 Family                                    318750               20060301         75.00                    No MI                    100271000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    263888             1401.905                360                           359                                              6      0          0         0.375                                    6.375 Madera                                        CA         93637     Single Family                                 263888               20060401         85.00                     PMI                     100052000000000000             2.25                20090301                     11.375     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
      GROUP I       G01                                 413999.99          2803.124932                360                           358                                           7.75      0          0         0.375                                    8.125 VALENCIA                                      CA         91354     Condominium                                   414000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    132296             950.8775                360                           356                                           8.25      0          0         0.375                                    8.625 York                                          PA         17402     PUD                                           132296               20060101         75.00                    No MI                    100039000000000000             2.25                20101201                     14.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    134360          769.7708333                360                           359                                            6.5      0          0         0.375                                    6.875 Chesterfield                                  VA         23832     Single Family                                 134360               20060401         80.00                    No MI                    010021800000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    361600          1958.666667                360                           357                                          6.125      0          0         0.375                                      6.5 MENIFEE                                       CA         92584     Single Family                                 361600               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    335200          2060.083333                360                           357                                              7      0          0         0.375                                    7.375 MENIFEE                                       CA         92584     Single Family                                 335200               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    296000          2004.166667                360                           359                                           7.75      0          0         0.375                                    8.125 AURORA                                        CO         80016     PUD                                           296000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    223321          1256.180625                360                           357                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89131     PUD                                           223321               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    730000              4106.25                360                           358                                          6.375      0          0         0.375                                     6.75 Phoenix                                       AZ         85048     Single Family                                 730000               20060301         57.03                    No MI                    100101000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    184500                 1230                360                           358                                          7.625      0          0         0.375                                        8 TACOMA                                        WA         98404     Single Family                                 184500               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    368000          1993.333333                360                           359                                          6.125      0          0         0.375                                      6.5 Union City                                    CA         94587     PUD                                           368000               20060401         80.00                    No MI                    1001719-0601001122             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  81443.56               577.29                360                           358                                           7.25      0          0         0.375                                    7.625 Olive Branch                                  MS         38654     Single Family                                  81562               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    250400                 1565                360                           358                                          7.125      0          0         0.375                                      7.5 MANASSAS                                      VA         20109     Townhouse                                     250400               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 122603.57               889.57                360                           359                                            7.5      0          0         0.375                                    7.875 Queen Creek                                   AZ         85242     PUD                                           122688               20060401         70.00                    No MI                    100195000000000000             2.25                20090301                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    323000          1985.104167                360                           358                                              7      0          0         0.375                                    7.375 PLYMOUTH                                      MA         2360      Single Family                                 323000               20060301         77.83                    No MI                    100103000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     64000          426.6666667                360                           359                                          7.625      0          0         0.375                                        8 Ridgeland                                     MS         39157     Townhouse                                      64000               20060401         79.01                    No MI                    100199000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    210000               1312.5                360                           358                                          7.125      0          0         0.375                                      7.5 Saint Petersburg                              FL         33713     Single Family                                 210000               20060301         70.00                    No MI                    100203000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    150400                  987                360                           359                                            7.5      0          0         0.375                                    7.875 BLUFFDALE                                     UT         84065     PUD                                           150400               20060401         80.00                    No MI                    100061000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 399647.08              2561.25                360                           359                                           6.25      0          0         0.375                                    6.625 RYE                                           NH         3870      Single Family                                 400000               20060401         55.17                    No MI                    100095000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    744000                 4495                360                           358                                          6.875      0          0         0.375                                     7.25 POMPANO BEACH                                 FL         33062     Single Family                                 744000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    101992          679.9466667                360                           357                                          7.625      0          0         0.375                                        8 UNION CITY                                    GA         30291     PUD                                           101992               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    161013            872.15375                360                           357                                          6.125      0          0         0.375                                      6.5 ATLANTA                                       GA         30331     PUD                                           161013               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                     80000          483.3333333                360                           357                                          6.875      0          0         0.375                                     7.25 WHITE                                         GA         30184     Single Family                                  80000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  76876.49               518.76                360                           358                                           6.75      0          0         0.375                                    7.125 Kingman                                       AZ         86401     Single Family                                  77000               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 179611.42              1212.02                360                           358                                           6.75      0          0         0.375                                    7.125 Chandler                                      AZ         85224     Single Family                                 179900               20060301         70.00                    No MI                    100170000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     96800                665.5                360                           357                                          7.875      0          0         0.375                                     8.25 GRIFFIN                                       GA         30224     Townhouse                                      96800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    132000                907.5                360                           357                                          7.875      0          0         0.375                                     8.25 JONESBORO                                     GA         30238     Single Family                                 132000               20060201         80.00                    No MI                                                   2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 134883.29               910.19                360                           358                                           6.75      0          0         0.375                                    7.125 Phoenix                                       AZ         85051     Single Family                                 135100               20060301         70.00                    No MI                    100170000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    120000                  725                360                           358                                          6.875      0          0         0.375                                     7.25 Bakersfield                                   CA         93307     Single Family                                 120000               20060301         51.84                    No MI                    100022000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  79361.76              496.011                360                           358                                          7.125      0          0         0.375                                      7.5 Rutledge                                      TN         37861     Single Family                                  79500               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  85487.62               635.58                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77083     PUD                                            85600               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    536000          3461.666667                360                           358                                          7.375      0          0         0.375                                     7.75 TRACY                                         CA         95377     Single Family                                 536000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    217550          1201.057292                360                           359                                           6.25      0          0         0.375                                    6.625 Madera                                        CA         93637     Single Family                                 217550               20060401         80.00                    No MI                    100052000000000000             2.25                20090301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              36          N           20360301           AFL2
     GROUP II       G02                                    280000          1545.833333                360                           358                                           6.25      0          0         0.375                                    6.625 Plant City                                    FL         33567     Single Family                                 280000               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    151200               929.25                360                           358                                              7      0          0         0.375                                    7.375 Glendale                                      AZ         85303     Single Family                                 151200               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    266450            1665.3125                360                           358                                          7.125      0          0         0.375                                      7.5 FRESNO                                        CA         93727     Single Family                                 266450               20060301         79.99                    No MI                    010018300000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    143000              804.375                360                           358                                          6.375      0          0         0.375                                     6.75 Bakersfield                                   CA         93304     Single Family                                 143000               20060301         65.00                    No MI                    100034000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    196000              1286.25                360                           359                                            7.5      0          0         0.375                                    7.875 Mesa                                          AZ         85205     Single Family                                 196000               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    176000          1026.666667                360                           359                                          6.625      0          0         0.375                                        7 Phoenix                                       AZ         85043     PUD                                           176000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     85750             535.9375                360                           359                                          7.125      0          0         0.375                                      7.5 PORTSMOUTH                                    VA         23704     2-4 Family                                     85750               20060401         70.00                    No MI                    100199000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    312000               2047.5                360                           358                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80206     Single Family                                 312000               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 153999.96          978.5414125                360                           359                                           7.25      0          0         0.375                                    7.625 Milwaukee                                     WI         53225     2-4 Family                                    154000               20060401         70.00                    No MI                    100030000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     94000          636.4583333                360                           358                                           7.75      0          0         0.375                                    8.125 Minneapolis                                   MN         55408     Condominium                                    94000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     63700          345.0416667                360                           358                                          6.125      0          0         0.375                                      6.5 Rock Island                                   IL         61201     Single Family                                  63700               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    176000          1191.666667                360                           358                                           7.75      0          0         0.375                                    8.125 West Saint Paul                               MN         55118     Single Family                                 176000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    228000               1187.5                360                           358                                          5.875      0          0         0.375                                     6.25 Keystone                                      CO         80435     Condominium                                   228000               20060301         54.55                    No MI                    100226000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     76000          514.5833333                360                           358                                           7.75      0          0         0.375                                    8.125 New Port Richey                               FL         34652     Single Family                                  76000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 111845.33               812.08                360                           358                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60619     2-4 Family                                    112000               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   53552.8               393.48                360                           358                                          7.625      0          0         0.375                                        8 FORT WORTH                                    TX         76103     Single Family                                  53625               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  98270.82               730.62                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77053     PUD                                            98400               20060301         80.00                    No MI                    1001989-0000004162             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  69428.75               516.18                360                           358                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77074     PUD                                            69520               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    196024          1245.569167                360                           360                                           7.25      0          0         0.375                                    7.625 COOLIDGE                                      AZ         85228     Single Family                                 196024               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    149790           982.996875                360                           358                                            7.5      0          0         0.375                                    7.875 OCALA                                         FL         34474     PUD                                           149790               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     64800               438.75                360                           358                                           7.75      0          0         0.375                                    8.125 Alexandria                                    MN         56308     Single Family                                  64800               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     84000               516.25                360                           358                                              7      0          0         0.375                                    7.375 Miami                                         FL         33157     Condominium                                    84000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 155720.46              1171.38                360                           358                                          7.875      0          0         0.375                                     8.25 North Chicago                                 IL         60064     Single Family                                 155920               20060301         80.00                    No MI                    100221000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    223764           1235.36375                360                           358                                           6.25      0          0         0.375                                    6.625 SAN JACINTO                                   CA         92582     Single Family                                 223764               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    307500           2017.96875                360                           358                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60623     2-4 Family                                    307500               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    303200          2021.333333                360                           358                                          7.625      0          0         0.375                                        8 Dallas                                        TX         75230     Single Family                                 303200               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    132750             719.0625                360                           355                                          6.125      0          0         0.375                                      6.5 DENVER                                        CO         80219     Single Family                                 132750               20051201         90.00            Mortgage Guaranty In             100030000000000000             2.75                20071101                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              24          N           20351101           ALT1
      GROUP I       G01                                 215733.04            1078.6652                360                           354                                          5.625      0          0         0.375                                        6 CAPE CORAL                                    FL         33904     Single Family                                 216000               20051101         80.00                    No MI                    100030000000000000             2.75                20071001                         12     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    880000          5958.333333                360                           358                                           7.75      0          0         0.375                                    8.125 EL CAJON                                      CA         92021     Single Family                                 880000               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    408650          2766.901042                360                           359                                           7.75      0          0         0.375                                    8.125 NEWTOWN SQ                                    PA         19073     PUD                                           408650               20060401         79.76                    No MI                    100028000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  84258.05          552.9434531                360                           358                                            7.5      0          0         0.375                                    7.875 Salisbury                                     NC         28144     Single Family                                  84375               20060301         75.00                    No MI                    100066000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    122720                843.7                360                           358                                          7.875      0          0         0.375                                     8.25 Spring Hill                                   FL         34606     Single Family                                 122720               20060301         80.00                    No MI                    100136000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    191250          1175.390625                360                           358                                              7      0          0         0.375                                    7.375 Saint Simons Island                           GA         31522     Single Family                                 191250               20060301         75.00                    No MI                    100066000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    198260           1177.16875                360                           359                                           6.75      0          0         0.375                                    7.125 MARANA                                        AZ         85653     Single Family                                 198260               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 649972.91          4265.447222                360                           358                                            7.5      0          0         0.375                                    7.875 Castro Valley                                 CA         94552     Single Family                                 650000               20060301         71.43                    No MI                    100030000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    982500           6447.65625                360                           358                                            7.5      0          0         0.375                                    7.875 Miami Beach                                   FL         33141     Condominium                                   982500               20060301         75.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    170000          1097.916667                360                           359                                          7.375      0          0         0.375                                     7.75 Edinburg                                      TX         78539     2-4 Family                                    170000               20060401         73.91                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    170000          1097.916667                360                           359                                          7.375      0          0         0.375                                     7.75 Edinburg                                      TX         78539     2-4 Family                                    170000               20060401         73.91                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000              2258.75                360                           359                                          6.125      0          0         0.375                                      6.5 Sun Valley Area                               CA         91352     Single Family                                 417000               20060401         78.68                    No MI                    100096000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    415200              2378.75                360                           358                                            6.5      0          0         0.375                                    6.875 Oxnard                                        CA         93033     Single Family                                 415200               20060301         80.00                    No MI                    100096000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    232950          1334.609375                360                           358                                            6.5      0          0         0.375                                    6.875 Weymouth                                      MA         2191      2-4 Family                                    232950               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    108000                607.5                360                           357                                          6.375      0          0         0.375                                     6.75 GAINESVILLE                                   GA         30506     Single Family                                 108000               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    170800          1156.458333                360                           358                                           7.75      0          0         0.375                                    8.125 Kingman                                       AZ         86409     Single Family                                 170800               20060301         80.00                    No MI                                                   2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 113673.67               834.66                360                           359                                          7.625      0          0         0.375                                        8 Tucson                                        AZ         85710     Single Family                                 113750               20060401         65.00                    No MI                    100101000000000000             2.375               20080301                         13     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360301           AFL2
      GROUP I       G01                                  88044.27               654.59                360                           358                                           7.75      0          0         0.375                                    8.125 Hampton                                       VA         23669     Single Family                                  88160               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128514           870.146875                360                           357                                           7.75      0          0         0.375                                    8.125 HAMPTON                                       GA         30228     PUD                                           128514               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    124400               699.75                360                           357                                          6.375      0          0         0.375                                     6.75 MCDONOUGH                                     GA         30252     Single Family                                 124400               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    106800              567.375                360                           357                                              6      0          0         0.375                                    6.375 DALLAS                                        GA         30157     PUD                                           106800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                     82400          394.8333333                360                           357                                          5.375      0          0         0.375                                     5.75 SMYRNA                                        GA         30080     Condominium                                    82400               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    145800                850.5                360                           357                                          6.625      0          0         0.375                                        7 LAWRENCEVILLE                                 GA         30044     PUD                                           145800               20060201         79.99                    No MI                    100032000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    117592          673.7041667                360                           357                                            6.5      0          0         0.375                                    6.875 HAMPTON                                       GA         30228     Single Family                                 117592               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    113192          613.1233333                360                           357                                          6.125      0          0         0.375                                      6.5 HAMPTON                                       GA         30228     Single Family                                 113192               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    147750             800.3125                360                           357                                          6.125      0          0         0.375                                      6.5 LAWRENCEVILLE                                 GA         30044     PUD                                           147750               20060201         79.98                    No MI                    100032000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 138293.48          734.6841125                360                           357                                              6      0          0         0.375                                    6.375 LAWRENCEVILLE                                 GA         30043     PUD                                           138400               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     96800          625.1666667                360                           357                                          7.375      0          0         0.375                                     7.75 GRIFFIN                                       GA         30224     Single Family                                  96800               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 183919.26          1168.653631                360                           357                                           7.25      0          0         0.375                                    7.625 MARIETTA                                      GA         30062     PUD                                           183920               20060201         80.00                    No MI                    1000321-0000062602             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 136699.16          754.6932792                360                           357                                           6.25      0          0         0.375                                    6.625 CANTON                                        GA         30114     PUD                                           136700               20060201         79.99                    No MI                    100032000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    169574          971.5177083                360                           357                                            6.5      0          0         0.375                                    6.875 COLLEGE PARK                                  GA         30349     PUD                                           169574               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    160950           821.515625                360                           357                                           5.75      0          0         0.375                                    6.125 BUFORD                                        GA         30519     PUD                                           160950               20060201         79.99                    No MI                    100032000000000000             2.25                20110101                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    145040          846.0666667                360                           357                                          6.625      0          0         0.375                                        7 SNELLVILLE                                    GA         30039     PUD                                           145040               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    119091          632.6709375                360                           357                                              6      0          0         0.375                                    6.375 JONESBORO                                     GA         30236     PUD                                           119091               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    162700          796.5520833                360                           357                                            5.5      0          0         0.375                                    5.875 SUWANEE                                       GA         30024     PUD                                           162700               20060201         79.99                    No MI                    100032000000000000             2.25                20110101                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    118568             703.9975                360                           357                                           6.75      0          0         0.375                                    7.125 JONESBORO                                     GA         30236     PUD                                           118568               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    134400                  770                360                           357                                            6.5      0          0         0.375                                    6.875 DAWSONVILLE                                   GA         30534     PUD                                           134400               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    153032          924.5683333                360                           357                                          6.875      0          0         0.375                                     7.25 Douglasville                                  GA         30135     PUD                                           153032               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    118744          803.9958333                360                           357                                           7.75      0          0         0.375                                    8.125 OAKWOOD                                       GA         30566     PUD                                           118744               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     98400                594.5                360                           357                                          6.875      0          0         0.375                                     7.25 DALLAS                                        GA         30132     PUD                                            98400               20060201         80.00                    No MI                    1000321-0000062715             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    125008              742.235                360                           357                                           6.75      0          0         0.375                                    7.125 LOCUST GROVE                                  GA         30248     PUD                                           125008               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 128747.22          710.7919438                360                           357                                           6.25      0          0         0.375                                    6.625 Palmetto                                      GA         30268     PUD                                           128750               20060201         79.97                    No MI                    100032000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    121592          785.2816667                360                           357                                          7.375      0          0         0.375                                     7.75 COLLEGE PARK                                  GA         30349     PUD                                           121592               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    156350            879.46875                360                           357                                          6.375      0          0         0.375                                     6.75 CUMMING                                       GA         30040     PUD                                           156350               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 135075.72          745.7305375                360                           357                                           6.25      0          0         0.375                                    6.625 FAIRBURN                                      GA         30213     PUD                                           135100               20060201         80.00                    No MI                    100032000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 211637.64           1146.37055                360                           358                                          6.125      0          0         0.375                                      6.5 FLAT ROCK                                     MI         48134     PUD                                           212000               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    139208          768.5441667                360                           358                                           6.25      0          0         0.375                                    6.625 ATLANTA                                       GA         30331     PUD                                           139208               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    136772             769.3425                360                           359                                          6.375      0          0         0.375                                     6.75 OCALA                                         FL         34474     PUD                                           136772               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    258183          1371.597188                360                           359                                              6      0          0         0.375                                    6.375 ANTHEM                                        AZ         85086     Single Family                                 258183               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    552000                 3680                360                           358                                          7.625      0          0         0.375                                        8 Chandler                                      AZ         85248     PUD                                           552000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     96000                  650                360                           358                                           7.75      0          0         0.375                                    8.125 KENNEDALE                                     TX         76060     Single Family                                  96000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    159920          932.8666667                360                           358                                          6.625      0          0         0.375                                        7 Henderson                                     NV         89015     Townhouse                                     159920               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 113334.34               700.38                360                           358                                          5.875      0          0         0.375                                     6.25 LEXINGTON                                     KY         40503     Single Family                                 113750               20060301         65.00                    No MI                    100331000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 112629.27               700.38                360                           358                                          5.875      0          0         0.375                                     6.25 LEXINGTON                                     KY         40503     Single Family                                 113750               20060301         65.00                    No MI                    100331000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 119809.92                744.4                360                           358                                          5.875      0          0         0.375                                     6.25 LEXINGTON                                     KY         40503     Single Family                                 120900               20060301         65.00                    No MI                    100331000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    235875            1375.9375                360                           358                                          6.625      0          0         0.375                                        7 Woodbridge                                    VA         22192     Condominium                                   235875               20060301         75.00                    No MI                    100218000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    131200          710.6666667                360                           359                                          6.125      0          0         0.375                                      6.5 Myrtle Beach                                  SC         29579     Single Family                                 131200               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 122680.64               757.33                360                           358                                          5.875      0          0         0.375                                     6.25 LEXINGTON                                     KY         40503     Single Family                                 123000               20060301         64.74                    No MI                    100331000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 127944.63               794.28                360                           358                                          5.875      0          0         0.375                                     6.25 LEXINGTON                                     KY         40503     Single Family                                 129000               20060301         61.43                    No MI                    100331000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    283500             1771.875                360                           358                                          7.125      0          0         0.375                                      7.5 Pomona                                        CA         91768     Single Family                                 283500               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    189600                 1027                360                           359                                          6.125      0          0         0.375                                      6.5 CLEAR LAKE CITY                               TX         77058     Townhouse                                     189600               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                       11.5     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    264880          1710.683333                360                           359                                          7.375      0          0         0.375                                     7.75 Denver                                        CO         80202     Condominium                                   264880               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    316000          2106.666667                360                           358                                          7.625      0          0         0.375                                        8 CHARLOTTE                                     NC         28278     Single Family                                 316000               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     95200          634.6666667                360                           358                                          7.625      0          0         0.375                                        8 ROCKFORD                                      IL         61107     Single Family                                  95200               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    514400                 3215                360                           359                                          7.125      0          0         0.375                                      7.5 North Myrtle Beach                            SC         29582     PUD                                           514400               20060401         80.00                    No MI                    100035000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    540800          3661.666667                360                           358                                           7.75      0          0         0.375                                    8.125 PROSPECT HEIGHTS                              IL         60070     Single Family                                 540800               20060301         80.00                    No MI                    100087000000000000             2.25                20110201                     14.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 183745.91              1334.13                360                           358                                            7.5      0          0         0.375                                    7.875 Aurora                                        IL         60506     2-4 Family                                    184000               20060301         80.00                    No MI                    100035000000000000             2.25                20090201                     13.875     1.875               1             First Lien         N            N            0          No_PP            360              36          N           20360201           AFL2
     GROUP II       G01                                 199662.98              1313.86                360                           358                                            6.5      0          0         0.375                                    6.875 Venus                                         TX         76084     Single Family                                 200000               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    102189          585.4578125                360                           358                                            6.5      0          0         0.375                                    6.875 Colorado Springs                              CO         80904     Single Family                                 102240               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    228000              1448.75                360                           358                                           7.25      0          0         0.375                                    7.625 Perth Amboy                                   NJ         8861      Single Family                                 228000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    172800                 1008                360                           359                                          6.625      0          0         0.375                                        7 BURL                                          NC         27215     PUD                                           172800               20060401         80.00                    No MI                    100021000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 295919.11          1787.844623                360                           359                                          6.875      0          0         0.375                                     7.25 MINNEAPOLIS                                   MN         55410     Single Family                                 296000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    123500              771.875                360                           359                                          7.125      0          0         0.375                                      7.5 Oak Lawn                                      IL         60453     Single Family                                 123500               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    387950          2060.984375                360                           358                                              6      0          0         0.375                                    6.375 LEWES                                         DE         19958     PUD                                           387950               20060301         79.81                    No MI                    100031000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    180000              1143.75                360                           358                                           7.25      0          0         0.375                                    7.625 Clearwater                                    FL         33755     Single Family                                 180000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    875000          5286.458333                360                           359                                          6.875      0          0         0.375                                     7.25 Coral Gables                                  FL         33133     Single Family                                 875000               20060401         70.00                    No MI                    100203000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    339920          1947.458333                360                           358                                            6.5      0          0         0.375                                    6.875 Las Vegas                                     NV         89129     Single Family                                 339920               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     93280               612.15                360                           358                                            7.5      0          0         0.375                                    7.875 hamilton                                      OH         45013     Single Family                                  93280               20060301         80.00                    No MI                    100432000000000000             2.25                20090201                     13.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20360201           AFL2
     GROUP II       G02                                 378099.99          2087.427028                360                           358                                           6.25      0          0         0.375                                    6.625 ROSEDALE                                      MD         21237     PUD                                           378200               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    288000                 1740                360                           358                                          6.875      0          0         0.375                                     7.25 Manassas                                      VA         20111     Single Family                                 288000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     92000               603.75                360                           358                                            7.5      0          0         0.375                                    7.875 hamilton                                      OH         45013     Single Family                                  92000               20060301         80.00                    No MI                    100432000000000000               5                 20090201                     13.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20360201           AFL2
     GROUP II       G01                                    154815           935.340625                360                           358                                          6.875      0          0         0.375                                     7.25 Peyton                                        CO         80831     PUD                                           154815               20060301         75.00                    No MI                    100113000000000000             2.25                20110201                      12.25     4.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     84800                556.5                360                           358                                            7.5      0          0         0.375                                    7.875 HAMILTON                                      OH         45013     Single Family                                  84800               20060301         80.00                    No MI                    100432000000000000               5                 20090201                     13.875     1.875               2             First Lien         N            Y           60          No_PP            360              36          N           20360201           AFL2
     GROUP II       G02                                    601600                 3760                360                           359                                          7.125      0          0         0.375                                      7.5 CHULA VISTA                                   CA         91910     2-4 Family                                    601600               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                       12.5     4.625               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    212000               1192.5                360                           358                                          6.375      0          0         0.375                                     6.75 Cedar Hills                                   UT         84062     PUD                                           212000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 151805.47              1141.93                360                           358                                          7.875      0          0         0.375                                     8.25 LARGO                                         FL         33778     Single Family                                 152000               20060301         80.00                    No MI                    100059000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    240800          1454.833333                360                           358                                          6.875      0          0         0.375                                     7.25 Castle Rock                                   CO         80109     Single Family                                 240800               20060301         80.00                    No MI                    1001247-0007010670             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    154700          886.3020833                360                           359                                            6.5      0          0         0.375                                    6.875 O Fallon                                      MO         63366     Single Family                                 154700               20060401         65.00                    No MI                    100425000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  99835.85               698.59                360                           359                                          7.125      0          0         0.375                                      7.5 Queen Creek                                   AZ         85242     PUD                                            99910               20060401         80.00                    No MI                    100189000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    266000          1634.791667                360                           358                                              7      0          0         0.375                                    7.375 SACRAMENTO                                    CA         95838     Single Family                                 266000               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 154192.11              1132.93                360                           358                                          7.625      0          0         0.375                                        8 West Dundee                                   IL         60118     Single Family                                 154400               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    110250           723.515625                360                           358                                            7.5      0          0         0.375                                    7.875 Florence                                      SC         29501     Single Family                                 110250               20060301         75.00                    No MI                    100238000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    452000          2777.916667                360                           358                                              7      0          0         0.375                                    7.375 Encino                                        CA         91316     Single Family                                 452000               20060301         80.00                    No MI                    100231000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     60000                362.5                360                           358                                          6.875      0          0         0.375                                     7.25 San Antonio                                   TX         78239     Single Family                                  60000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    256000          1706.666667                360                           358                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85020     Condominium                                   256000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 107055.66                786.6                360                           358                                          7.625      0          0         0.375                                        8 Imperial                                      MO         63052     PUD                                           107200               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  63502.91               439.27                360                           358                                              7      0          0         0.375                                    7.375 Arlington                                     TX         76010     Single Family                                  63600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                 481649.99           2909.96869                360                           357                                          6.875      0          0         0.375                                     7.25 PURCELLVILLE                                  VA         20132     PUD                                           481650               20060201         79.99                    No MI                    100031000000000000             2.25                20160101                      13.25     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
     GROUP II       G02                                    142400          875.1666667                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85033     Single Family                                 142400               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    144000                  975                360                           358                                           7.75      0          0         0.375                                    8.125 GAITHERSBURG                                  MD         20877     Condominium                                   144000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    356000              2113.75                360                           359                                           6.75      0          0         0.375                                    7.125 Chandler                                      AZ         85249     PUD                                           356000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    277600                 1735                360                           359                                          7.125      0          0         0.375                                      7.5 Galt                                          CA         95632     Single Family                                 277600               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    999120             5932.275                360                           359                                           6.75      0          0         0.375                                    7.125 DULUTH                                        GA         30097     PUD                                           999120               20060401         72.40                    No MI                                                   2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    162400              1065.75                360                           359                                            7.5      0          0         0.375                                    7.875 PEORIA                                        AZ         85345     Single Family                                 162400               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    112000                  630                360                           359                                          6.375      0          0         0.375                                     6.75 HUTCHINSON                                    MN         55350     Single Family                                 112000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 103914.76               691.91                360                           359                                          6.625      0          0         0.375                                        7 ROUND ROCK                                    TX         78681     Single Family                                 104000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    116000          700.8333333                360                           359                                          6.875      0          0         0.375                                     7.25 MINNEAPOLIS                                   MN         55411     Single Family                                 116000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    193600          1109.166667                360                           359                                            6.5      0          0         0.375                                    6.875 Spanaway                                      WA         98387     PUD                                           193600               20060401         80.00                    No MI                    1000608-0602003778             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G04                                    450000                 2625                360                           356                                          6.625      0          0         0.375                                        7 SAN JOSE                                      CA         95138     Condominium                                   450000               20060101         75.00                    No MI                    100161000000000000             2.25                20151201                         13     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           ALT1
      GROUP I       G01                                   1061250                 7075                360                           359                                          7.625      0          0         0.375                                        8 Newark                                        CA         94560     Single Family                                1061250               20060401         75.00                    No MI                    100172000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    195200          1301.333333                360                           359                                          7.625      0          0         0.375                                        8 Redding                                       CA         96002     Single Family                                 195200               20060401         80.00                    No MI                    100172000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112500             773.4375                360                           358                                          7.875      0          0         0.375                                     8.25 Provo                                         UT         84606     Single Family                                 112500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    296000          2004.166667                360                           359                                           7.75      0          0         0.375                                    8.125 Aurora                                        CO         80016     PUD                                           296000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 236605.89              1575.44                360                           359                                          6.625      0          0         0.375                                        7 Sylmar Area                                   CA         91342     Condominium                                   236800               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 102113.28               697.14                360                           359                                          6.875      0          0         0.375                                     7.25 Fort Myers                                    FL         33919     Condominium                                   102193               20060401         70.00                    No MI                    100030000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  89824.06          617.5404125                360                           358                                          7.875      0          0         0.375                                     8.25 Fort Pierce                                   FL         34950     2-4 Family                                     90000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    259632             1487.475                360                           359                                            6.5      0          0         0.375                                    6.875 KISSIMMEE                                     FL         34746     PUD                                           259632               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    348000               2102.5                360                           358                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89117     Single Family                                 348000               20060301         80.00                    No MI                    100146000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    103675          691.1666667                360                           358                                          7.625      0          0         0.375                                        8 Phoenix                                       AZ         85022     Condominium                                   103675               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 878844.81              6533.98                360                           358                                           7.75      0          0         0.375                                    8.125 Las Vegas                                     NV         89109     Condominium                                   880000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    320000          1966.666667                360                           359                                              7      0          0         0.375                                    7.375 WASHINGTON                                    DC         20011     Townhouse                                     320000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    387815          2464.241146                360                           358                                           7.25      0          0         0.375                                    7.625 Charlotte                                     NC         28278     PUD                                           387815               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    175048          1166.986667                360                           359                                          7.625      0          0         0.375                                        8 JACKSONVILLE                                  FL         32216     PUD                                           175048               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    540000              3543.75                360                           359                                            7.5      0          0         0.375                                    7.875 SCOTTSDALE                                    AZ         85251     Single Family                                 540000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    312873          1890.274375                360                           359                                          6.875      0          0         0.375                                     7.25 MARICOPA                                      AZ         85239     PUD                                           312873               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    347900          2101.895833                360                           357                                          6.875      0          0         0.375                                     7.25 SAN DIEGO                                     CA         92114     Single Family                                 347900               20060201         70.00                    No MI                    100183000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    504000                 3255                360                           358                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89138     PUD                                           504000               20060301         80.00                    No MI                    010018300000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    560000                 3675                360                           359                                            7.5      0          0         0.375                                    7.875 Brooklyn                                      NY         11221     2-4 Family                                    560000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 207011.68              1194.66                360                           358                                              6      0          0         0.375                                    6.375 Glendale                                      AZ         85308     Single Family                                 207200               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     11.375     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360201           AFL2
      GROUP I       G01                                    487200               3146.5                360                           358                                          7.375      0          0         0.375                                     7.75 Cliffside Park                                NJ         7010      2-4 Family                                    487200               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    271750            1698.4375                360                           358                                          7.125      0          0         0.375                                      7.5 ELKRIDGE                                      MD         21075     Condominium                                   271750               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    152950          1003.734375                360                           358                                            7.5      0          0         0.375                                    7.875 SILVER SPRING                                 MD         20901     Single Family                                 152950               20060301         79.98                    No MI                    100031000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    270000              1743.75                360                           358                                          7.375      0          0         0.375                                     7.75 LAWRENCE                                      MA         1843      Single Family                                 270000               20060301         73.97                    No MI                    100095000000000000             2.25                20110201                      13.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    514900            3539.9375                360                           358                                          7.875      0          0         0.375                                     8.25 FREDERICKSBURG                                VA         22406     PUD                                           514900               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    254300          1483.416667                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89123     Single Family                                 254300               20060401         79.99                    No MI                    100163000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     76000                522.5                360                           358                                          7.875      0          0         0.375                                     8.25 Miami                                         FL         33157     Condominium                                    76000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     84000               568.75                360                           359                                           7.75      0          0         0.375                                    8.125 Holiday                                       FL         34690     Single Family                                  84000               20060401         80.00                    No MI                                                   2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    231680          1568.666667                360                           359                                           7.75      0          0         0.375                                    8.125 Queen Creek                                   AZ         85243     PUD                                           231680               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    199989          1124.938125                360                           359                                          6.375      0          0         0.375                                     6.75 Perry Hall                                    MD         21128     Single Family                                 199989               20060401         80.00                    No MI                    100264000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    140720          894.1583333                360                           359                                           7.25      0          0         0.375                                    7.625 Zephyrhills                                   FL         33541     Condominium                                   140720               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    296000               1942.5                360                           359                                            7.5      0          0         0.375                                    7.875 LEESBURG                                      VA         20176     PUD                                           296000               20060401         80.00                    No MI                    100289000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    144800                814.5                360                           359                                          6.375      0          0         0.375                                     6.75 Boulder City                                  NV         89005     PUD                                           144800               20060401         77.43                    No MI                    100195000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     99209          640.7247917                360                           359                                          7.375      0          0         0.375                                     7.75 EAST POINT                                    GA         30344     Single Family                                  99209               20060401         70.00                    No MI                    100264000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    136000                  850                360                           359                                          7.125      0          0         0.375                                      7.5 BALLWIN                                       MO         63021     Single Family                                 136000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    256200             1547.875                360                           358                                          6.875      0          0         0.375                                     7.25 Suitland                                      MD         20746     PUD                                           256200               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    135920              807.025                360                           359                                           6.75      0          0         0.375                                    7.125 Zephyrhills                                   FL         33541     Condominium                                   135920               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    252000              1601.25                360                           358                                           7.25      0          0         0.375                                    7.625 Newark                                        NJ         7107      2-4 Family                                    252000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    440000                 3025                360                           359                                          7.875      0          0         0.375                                     8.25 Miami Beach                                   FL         33141     Condominium                                   440000               20060401         80.00                    No MI                    100196000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    227200          1514.666667                360                           358                                          7.625      0          0         0.375                                        8 Easton                                        PA         18040     Single Family                                 227200               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 247999.99          1343.333279                360                           358                                          6.125      0          0         0.375                                      6.5 DENVILLE                                      NJ         7834      Single Family                                 248000               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    160540          919.7604167                360                           359                                            6.5      0          0         0.375                                    6.875 Casa Grande                                   AZ         85222     PUD                                           160540               20060401         47.84                    No MI                    100189000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    156000                  975                360                           359                                          7.125      0          0         0.375                                      7.5 Arizona City                                  AZ         85223     Single Family                                 156000               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    186300           1106.15625                360                           358                                           6.75      0          0         0.375                                    7.125 NOLENSVILLE                                   TN         37135     PUD                                           186300               20060301         69.98                    No MI                    100087000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 171381.98              1243.49                360                           359                                            7.5      0          0         0.375                                    7.875 Stockton                                      CA         95207     Condominium                                   171500               20060401         79.77                    No MI                    1003228-0086751969             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    244700          1478.395833                360                           358                                          6.875      0          0         0.375                                     7.25 FREDERICK                                     MD         21702     PUD                                           244700               20060301         79.68                    No MI                    100032000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    133520          848.4083333                360                           359                                           7.25      0          0         0.375                                    7.625 Zephyrhills                                   FL         33541     Condominium                                   133520               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     68000          460.4166667                360                           358                                           7.75      0          0         0.375                                    8.125 Atlanta                                       GA         30315     Single Family                                  68000               20060301         80.00                    No MI                    1001732-5001003625             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    281600                 1848                360                           359                                            7.5      0          0         0.375                                    7.875 Indianapolis                                  IN         46208     Single Family                                 281600               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  50367.86               378.64                360                           359                                          7.875      0          0         0.375                                     8.25 Kansas City                                   MO         64127     Single Family                                  50400               20060401         72.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    261804             1636.275                360                           359                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85032     Single Family                                 261804               20060401         74.80                    No MI                    1001949-7210601238             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    258000               1612.5                360                           359                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89122     PUD                                           258000               20060401         80.00                    No MI                    1003113-0006000226             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    200000               1187.5                360                           358                                           6.75      0          0         0.375                                    7.125 OLYMPIA                                       WA         98513     PUD                                           200000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    123471          784.5553125                360                           358                                           7.25      0          0         0.375                                    7.625 Kyle                                          TX         78640     PUD                                           123471               20060301         80.00                    No MI                    100432000000000000             2.25                20110201                     13.625     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  76451.22               574.72                360                           359                                          7.875      0          0         0.375                                     8.25 MBORO                                         TN         37127     2-4 Family                                     76500               20060401         90.00                     PMI                     100331000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 129867.17          838.7254729                360                           358                                          7.375      0          0         0.375                                     7.75 kyle                                          TX         78640     PUD                                           129871               20060301         80.00                    No MI                    100432000000000000             2.75                20110201                      13.75     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    419580               2097.9                360                           359                                          5.625      0          0         0.375                                        6 MOUNTAIN HOUSE                                CA         95391     PUD                                           419580               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         11     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    128884          778.6741667                360                           359                                          6.875      0          0         0.375                                     7.25 WOODSTOCK                                     GA         30188     PUD                                           128884               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    337524              1968.89                360                           359                                          6.625      0          0         0.375                                        7 PLAINFIELD                                    IL         60585     PUD                                           337524               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    271418           1526.72625                360                           359                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89131     PUD                                           271418               20060401         57.45                    No MI                    100057000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    448796          2711.475833                360                           359                                          6.875      0          0         0.375                                     7.25 SACRAMENTO                                    CA         95829     Single Family                                 448796               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    324000              1991.25                360                           359                                              7      0          0         0.375                                    7.375 Manassas                                      VA         20109     Single Family                                 324000               20060401         80.00                    No MI                    100218000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    220000          1329.166667                360                           359                                          6.875      0          0         0.375                                     7.25 Cochranville                                  PA         19330     Single Family                                 220000               20060401         80.00                    No MI                    100077000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    456000               2612.5                360                           358                                            6.5      0          0         0.375                                    6.875 West New York                                 NJ         7093      2-4 Family                                    456000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    308000          1860.833333                360                           358                                          6.875      0          0         0.375                                     7.25 Manassas                                      VA         20110     Single Family                                 308000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    332000          2005.833333                360                           359                                          6.875      0          0         0.375                                     7.25 Belleville                                    NJ         7109      Single Family                                 332000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                 284719.19          1779.494938                360                           358                                          7.125      0          0         0.375                                      7.5 Passaic                                       NJ         7055      2-4 Family                                    284720               20060301         80.00                    No MI                    102234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 143003.98              1050.02                360                           359                                          7.625      0          0         0.375                                        8 Concord                                       NC         28027     Single Family                                 143100               20060401         79.99                    No MI                    100425000000000000             2.25                20110301                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 469499.64          2836.560325                360                           358                                          6.875      0          0         0.375                                     7.25 Upper Marlboro                                MD         20772     PUD                                           469500               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 131108.35                985.6                360                           359                                          7.875      0          0         0.375                                     8.25 KATY                                          TX         77449     Single Family                                 131192               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    124000          710.4166667                360                           358                                            6.5      0          0         0.375                                    6.875 Forest Park                                   GA         30297     Single Family                                 124000               20060301         80.00                    No MI                    100099000000000000             2.25                20090201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
      GROUP I       G01                                 114319.06               859.39                360                           359                                          7.875      0          0         0.375                                     8.25 KATY                                          TX         77449     Single Family                                 114392               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    215533          1234.824479                360                           359                                            6.5      0          0         0.375                                    6.875 Florence                                      AZ         85242     PUD                                           215533               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    248000          1575.833333                360                           358                                           7.25      0          0         0.375                                    7.625 Doral                                         FL         33178     Condominium                                   248000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     58800              398.125                360                           359                                           7.75      0          0         0.375                                    8.125 CINCINNATI                                    OH         45219     Single Family                                  58800               20060401         80.00                    No MI                    100204000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 114319.06               859.39                360                           359                                          7.875      0          0         0.375                                     8.25 KATY                                          TX         77449     PUD                                           114392               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                  184664.6              1169.33                360                           358                                          6.125      0          0         0.375                                      6.5 LAS VEGAS                                     NV         89139     PUD                                           185000               20060301         71.98                    No MI                    100087000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    138000              905.625                360                           357                                            7.5      0          0         0.375                                    7.875 Snellville                                    GA         30078     2-4 Family                                    138000               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    138000              905.625                360                           357                                            7.5      0          0         0.375                                    7.875 Snellville                                    GA         30078     2-4 Family                                    138000               20060201         80.00                    No MI                    010006600000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    157500             951.5625                360                           358                                          6.875      0          0         0.375                                     7.25 Commerce City                                 CO         80022     2-4 Family                                    157500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    295900          1602.791667                360                           359                                          6.125      0          0         0.375                                      6.5 VIRGINIA BEACH                                VA         23456     Single Family                                 295900               20060401         79.99                    No MI                    100213000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                   1100000          6645.833333                360                           358                                          6.875      0          0         0.375                                     7.25 Fort Myers                                    FL         33912     Single Family                                1100000               20060301         73.33                    No MI                                                   2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    359200                 2245                360                           359                                          7.125      0          0         0.375                                      7.5 VACAVILLE                                     CA         95687     Single Family                                 359200               20060401         80.00                    No MI                    100152000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 110374.78           689.842375                360                           358                                          7.125      0          0         0.375                                      7.5 Marietta                                      GA         30060     Single Family                                 110400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    110300          666.3958333                360                           359                                          6.875      0          0         0.375                                     7.25 JACKSONVILLE                                  FL         32210     Single Family                                 110400               20060401         80.00                    No MI                    100293000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    187500             1171.875                360                           359                                          7.125      0          0         0.375                                      7.5 ALEXANDRIA                                    VA         22303     Condominium                                   187500               20060401         75.00                    No MI                    100213000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    216000               1327.5                360                           358                                              7      0          0         0.375                                    7.375 ALBANY                                        GA         31701     2-4 Family                                    216000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1425                360                           358                                           6.75      0          0         0.375                                    7.125 CUMMING                                       GA         30041     Single Family                                 240000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    123520          707.6666667                360                           358                                            6.5      0          0         0.375                                    6.875 STOCKBRIDGE                                   GA         30281     PUD                                           123520               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     96000                  650                360                           358                                           7.75      0          0         0.375                                    8.125 ATLANTA                                       GA         30331     Single Family                                  96000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    187200                 1209                360                           358                                          7.375      0          0         0.375                                     7.75 ORMOND BEACH                                  FL         32174     Single Family                                 187200               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                     75900              411.125                360                           359                                          6.125      0          0         0.375                                      6.5 Clementon                                     NJ         8021      PUD                                            75900               20060401         79.98                    No MI                    100087000000000000             2.25                20160301                       11.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20360301           AFL2
     GROUP II       G02                                 416999.48          2215.309738                360                           358                                              6      0          0         0.375                                    6.375 UPPER MARLBORO                                MD         20774     Single Family                                 417000               20060301         74.09                    No MI                    100031000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    198450           1198.96875                360                           358                                          6.875      0          0         0.375                                     7.25 Homestead                                     FL         33035     PUD                                           198450               20060301         72.69                    No MI                    100022000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    248500           1630.78125                360                           358                                            7.5      0          0         0.375                                    7.875 Gilbert                                       AZ         85296     PUD                                           248500               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    239200          1544.833333                360                           358                                          7.375      0          0         0.375                                     7.75 Manassas                                      VA         20110     PUD                                           239200               20060301         80.00                    No MI                    1000616-0000002711             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    112700            739.59375                360                           358                                            7.5      0          0         0.375                                    7.875 Phoenix                                       AZ         85017     Single Family                                 112700               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    216000               1327.5                360                           358                                              7      0          0         0.375                                    7.375 ALBANY                                        GA         31701     2-4 Family                                    216000               20060301         80.00                    No MI                    010029300000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 146437.51              1111.87                360                           358                                          7.875      0          0         0.375                                     8.25 Grain Valley                                  MO         64029     2-4 Family                                    148000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 164548.43              1138.23                360                           358                                              7      0          0         0.375                                    7.375 Englewood                                     NJ         7631      Single Family                                 164800               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  39946.14               293.51                360                           358                                          7.625      0          0         0.375                                        8 Franklin                                      GA         30217     Single Family                                  40000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  90677.74               666.26                360                           358                                          7.625      0          0         0.375                                        8 HUTTO                                         TX         78634     Single Family                                  90800               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                  73889.82               517.42                360                           358                                          7.125      0          0         0.375                                      7.5 MISSION                                       TX         78572     Single Family                                  74000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    280000          1808.333333                360                           358                                          7.375      0          0         0.375                                     7.75 LANHAM                                        MD         20706     Single Family                                 280000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    254400               1616.5                360                           358                                           7.25      0          0         0.375                                    7.625 Falls Church                                  VA         22044     Condominium                                   254400               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    186400                 1165                360                           358                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30315     Single Family                                 186400               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 146797.01              1065.85                360                           358                                            7.5      0          0         0.375                                    7.875 Cape Coral                                    FL         33914     Single Family                                 147000               20060301         75.00                    No MI                    100115000000000000             2.75                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  78175.55               582.12                360                           359                                           7.75      0          0         0.375                                    8.125 MOLINE                                        IL         61265     Single Family                                  78400               20060401         80.00                    No MI                    100104000000000000             2.25                20110301                     13.125     2.375               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     97000          626.4583333                360                           359                                          7.375      0          0         0.375                                     7.75 Houston                                       TX         77072     PUD                                            97000               20060401         69.94                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    756000               5197.5                360                           358                                          7.875      0          0         0.375                                     8.25 AUSTIN                                        TX         78703     Single Family                                 756000               20060301         80.00                    No MI                    100252000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 146719.99          962.8499344                360                           358                                            7.5      0          0         0.375                                    7.875 Jonesboro                                     GA         30236     Single Family                                 146720               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 154879.09              1057.37                360                           359                                          6.875      0          0         0.375                                     7.25 Delhi                                         CA         95315     Single Family                                 155000               20060401         53.45                    No MI                    100173000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 195999.99          1143.333275                360                           358                                          6.625      0          0         0.375                                        7 FREDERICK                                     MD         21703     PUD                                           196000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    506400               3481.5                360                           359                                          7.875      0          0         0.375                                     8.25 Henderson                                     NV         89052     PUD                                           506400               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    112500            738.28125                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89103     Condominium                                   112500               20060301         75.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  133512.6               991.98                360                           359                                           7.75      0          0         0.375                                    8.125 Merritt Island                                FL         32953     Condominium                                   133600               20060401         80.00                    No MI                                                   2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                 295363.62          1753.721494                360                           358                                           6.75      0          0         0.375                                    7.125 Las Vegas                                     NV         89123     PUD                                           295600               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 193352.25              1454.45                360                           358                                          7.875      0          0         0.375                                     8.25 Stroudsburg                                   PA         18360     2-4 Family                                    193600               20060301         80.00                    No MI                                                   2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    329600          2025.666667                360                           358                                              7      0          0         0.375                                    7.375 MISSION VIEJO                                 CA         92691     Condominium                                   329600               20060301         80.00                    No MI                    100183000000000000             2.25                20130201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              84          N           20360201           AFL2
      GROUP I       G01                                    300000              2031.25                360                           358                                           7.75      0          0         0.375                                    8.125 Pomona                                        CA         91767     Single Family                                 300000               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 199654.63               1297.2                360                           358                                          6.375      0          0         0.375                                     6.75 SELMA                                         CA         93662     Single Family                                 200000               20060301         66.67                    No MI                    100183000000000000             2.25                20130201                      11.75     1.875               1             First Lien         N            N            0          No_PP            360              84          N           20360201           AFL2
      GROUP I       G01                                 139816.22               1039.5                360                           358                                           7.75      0          0         0.375                                    8.125 WEST HARTFORD                                 CT         6119      Single Family                                 140000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     14.125     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    483900           3074.78125                360                           358                                           7.25      0          0         0.375                                    7.625 BOWIE                                         MD         20720     Condominium                                   483900               20060301         79.98                    No MI                    100031000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    595000          3842.708333                360                           359                                          7.375      0          0         0.375                                     7.75 Indio                                         CA         92201     PUD                                           595000               20060401         70.00                    No MI                    100173000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 299585.73              2175.21                360                           358                                            7.5      0          0         0.375                                    7.875 Carteret                                      NJ         7008      2-4 Family                                    300000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    484392             2926.535                360                           358                                          6.875      0          0         0.375                                     7.25 CORONA                                        CA         92880     Single Family                                 484392               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    194472            1235.7075                360                           358                                           7.25      0          0         0.375                                    7.625 CHELSEA                                       MI         48118     Single Family                                 194472               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    191250                 1275                360                           358                                          7.625      0          0         0.375                                        8 Edinburg                                      TX         78539     2-4 Family                                    191250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 211814.67          1301.777659                360                           353                                              7      0          0         0.375                                    7.375 Chaska                                        MN         55318     PUD                                           212000               20051001         80.00                    No MI                    100221000000000000             2.25                20100901                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20350901           AFL2
      GROUP I       G01                                 179679.82              1335.87                360                           358                                           7.75      0          0         0.375                                    8.125 VERO BEACH                                    FL         32967     Single Family                                 179916               20060301         80.00                    No MI                    100022000000000000              5.5                20080201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360201           AFL2
      GROUP I       G01                                  52730.69               392.04                360                           358                                           7.75      0          0         0.375                                    8.125 COLUMBUS                                      OH         43232     Single Family                                  52800               20060301         80.00                    No MI                    010020400000000000             2.25                20110201                     13.125     5.125               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    780000              4631.25                360                           358                                           6.75      0          0         0.375                                    7.125 WESTON                                        MA         2493      Single Family                                 780000               20060301         65.00                    No MI                    100095000000000000             2.25                20110201                     13.125     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    645076          4367.702083                360                           358                                           7.75      0          0         0.375                                    8.125 Parker                                        CO         80138     PUD                                           645076               20060301         75.00                    No MI                    100113000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 177599.65           1146.99774                360                           358                                          7.375      0          0         0.375                                     7.75 Dunedin                                       FL         34698     Single Family                                 177600               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    417000              2258.75                360                           358                                          6.125      0          0         0.375                                      6.5 LEMON GROVE                                   CA         91945     Single Family                                 417000               20060301         69.50                    No MI                    100185000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    152100                 1014                360                           358                                          7.625      0          0         0.375                                        8 Richmond                                      VA         23226     Single Family                                 152100               20060301         74.98                    No MI                    100099000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    178644           1209.56875                360                           358                                           7.75      0          0         0.375                                    8.125 TAMPA                                         FL         33647     PUD                                           178644               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    665000              4156.25                360                           357                                          7.125      0          0         0.375                                      7.5 Carlsbad                                      CA         92009     PUD                                           665000               20060201         76.88                    No MI                    100134000000000000             2.375               20060501                         12     1.875               0             First Lien         N            Y           120         No_PP            360              4           N           20360101           AFL2
     GROUP II       G01                                 162882.03               1153.7                360                           359                                           7.25      0          0         0.375                                    7.625 North Chicago                                 IL         60064     2-4 Family                                    163000               20060401         53.27                    No MI                    100425000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    380000          2557.083333                360                           356                                            7.7      0          0         0.375                                    8.075 Los Angeles                                   CA         91744     Single Family                                 380000               20060101         80.00                    No MI                    100256000000000000             7.075               20071201                     14.075     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
      GROUP I       G01                                  205992.4          1373.282667                360                           358                                          7.625      0          0         0.375                                        8 Denver                                        CO         80232     Single Family                                 206250               20060301         75.00                    No MI                    100030000000000000             2.25                20110201                         13      6.7                1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 107051.98               777.27                360                           358                                            7.5      0          0         0.375                                    7.875 Redford                                       MI         48239     Single Family                                 107200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     88000          540.8333333                360                           358                                              7      0          0         0.375                                    7.375 Seffner                                       FL         33584     Single Family                                  88000               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    400000          2416.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Arvada                                        CO         80007     Single Family                                 400000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    161250           923.828125                360                           358                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89107     Single Family                                 161250               20060301         75.00                    No MI                    100204000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    312000                 2145                360                           356                                          7.875      0          0         0.375                                     8.25 Hollywood                                     FL         33020     2-4 Family                                    312000               20060101         80.00                    No MI                    100039000000000000             2.375               20071201                      14.25     1.875               2             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                 265593.94               1837.2                360                           358                                              7      0          0         0.375                                    7.375 WOODBRIDGE                                    VA         22191     Single Family                                 266000               20060301         67.17                    No MI                    100293000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    136800               897.75                360                           358                                            7.5      0          0         0.375                                    7.875 Collinsville                                  TX         76233     Single Family                                 136800               20060301         80.00                    No MI                    100404000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    105600                  704                360                           358                                          7.625      0          0         0.375                                        8 Altamonte Springs                             FL         32701     2-4 Family                                    105600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    113000               706.25                360                           358                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85013     Condominium                                   113000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  62938.96               463.74                360                           358                                          7.625      0          0         0.375                                        8 Idaho Falls                                   ID         83401     Townhouse                                      63200               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    124000          800.8333333                360                           357                                          7.375      0          0         0.375                                     7.75 CHESAPEAKE                                    VA         23325     Single Family                                 124000               20060201         80.00                    No MI                    100126000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     74800          506.4583333                360                           358                                           7.75      0          0         0.375                                    8.125 COLUMBUS                                      OH         43229     Single Family                                  74800               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    130250          786.9270833                360                           359                                          6.875      0          0         0.375                                     7.25 ATHENS                                        AL         35613     PUD                                           130250               20060401         79.97                    No MI                    100177000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                 621244.99          3688.642128                360                           358                                           6.75      0          0         0.375                                    7.125 Duluth                                        GA         30097     PUD                                           621245               20060301         80.00                    No MI                    100086000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    132000                  825                360                           359                                          7.125      0          0         0.375                                      7.5 Longmont                                      CO         80501     Single Family                                 132000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 105141.68               741.35                360                           358                                           7.75      0          0         0.375                                    8.125 POCATELLO                                     ID         83201     Single Family                                 105200               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360201           AFL2
      GROUP I       G01                                    191250                 1275                360                           358                                          7.625      0          0         0.375                                        8 Edinburg                                      TX         78539     2-4 Family                                    191250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    116250           787.109375                360                           358                                           7.75      0          0         0.375                                    8.125 MESA                                          AZ         85213     Condominium                                   116250               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    456000               3087.5                360                           358                                           7.75      0          0         0.375                                    8.125 BUENA PARK                                    CA         90621     Single Family                                 456000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    114000                  760                360                           358                                          7.625      0          0         0.375                                        8 Tucson                                        AZ         85706     Single Family                                 114000               20060301         75.50                    No MI                    100185000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    151200               992.25                360                           357                                            7.5      0          0         0.375                                    7.875 Woodstock                                     GA         30189     PUD                                           151200               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     98000          602.2916667                360                           358                                              7      0          0         0.375                                    7.375 Joshua Tree                                   CA         92252     Single Family                                  98000               20060301         70.00                    No MI                    100059000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 172561.73              1194.59                360                           357                                              7      0          0         0.375                                    7.375 Summerville                                   SC         29485     PUD                                           172959               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 247438.13          1598.037923                360                           357                                          7.375      0          0         0.375                                     7.75 Snellville                                    GA         30078     2-4 Family                                    247920               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    152500          1016.666667                360                           358                                          7.625      0          0         0.375                                        8 Smyrna                                        DE         19977     Single Family                                 152500               20060301         79.99                    No MI                    100028000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    114794          741.3779167                360                           357                                          7.375      0          0         0.375                                     7.75 Brunswick                                     GA         31520     Single Family                                 114794               20060201         75.00                    No MI                    100066000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     87150           499.296875                360                           358                                            6.5      0          0         0.375                                    6.875 Aurora                                        CO         80013     PUD                                            87150               20060301         69.88                    No MI                    100185000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    266232              1553.02                360                           358                                          6.625      0          0         0.375                                        7 KISSIMMEE                                     FL         34746     PUD                                           266232               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    273084            1763.6675                360                           358                                          7.375      0          0         0.375                                     7.75 GLENDALE                                      AZ         85310     PUD                                           273084               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 427977.35          2942.344281                360                           357                                          7.875      0          0         0.375                                     8.25 Stockbridge                                   GA         30281     Single Family                                 428000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                  99775.98               699.21                360                           357                                          7.125      0          0         0.375                                      7.5 Fort Pierce                                   FL         34981     2-4 Family                                    100000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    188000          1214.166667                360                           357                                          7.375      0          0         0.375                                     7.75 Decatur                                       GA         30032     Single Family                                 188000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    106955          701.8921875                360                           357                                            7.5      0          0         0.375                                    7.875 Union City                                    GA         30291     Single Family                                 106955               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    188000          1077.083333                360                           358                                            6.5      0          0         0.375                                    6.875 Colorado Springs                              CO         80915     Single Family                                 188000               20060301         80.00                    No MI                    100125000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 374495.08              2751.62                360                           358                                          7.625      0          0         0.375                                        8 Chicago                                       IL         60618     2-4 Family                                    375000               20060301         75.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 456884.01              3356.97                360                           358                                          7.625      0          0         0.375                                        8 Heath                                         TX         75032     Single Family                                 457500               20060301         75.00                    No MI                    100425000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    579652           3803.96625                360                           358                                            7.5      0          0         0.375                                    7.875 Laurel                                        MD         20708     PUD                                           579652               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    103444            678.85125                360                           358                                            7.5      0          0         0.375                                    7.875 Alpharetta                                    GA         30004     Condominium                                   103444               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    120800          704.6666667                360                           358                                          6.625      0          0         0.375                                        7 Blacklick                                     OH         43004     Single Family                                 120800               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  139811.5              1027.27                360                           358                                          7.625      0          0         0.375                                        8 Caddo Mills                                   TX         75135     Single Family                                 140000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 102262.14               751.37                360                           358                                          7.625      0          0         0.375                                        8 Katy                                          TX         77449     PUD                                           102400               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188000          1253.333333                360                           358                                          7.625      0          0         0.375                                        8 Las Vegas                                     NV         89147     Condominium                                   188000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    825000             5328.125                360                           358                                          7.375      0          0         0.375                                     7.75 Myrtle Beach                                  SC         29579     Single Family                                 825000               20060301         75.00                    No MI                    100035000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1099000          6639.791667                360                           358                                          6.875      0          0         0.375                                     7.25 Los Angeles                                   CA         90077     Single Family                                1099000               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    132000               893.75                360                           358                                           7.75      0          0         0.375                                    8.125 CHARDON                                       OH         44024     Single Family                                 132000               20060301         77.42                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     94320              520.725                360                           358                                           6.25      0          0         0.375                                    6.625 REX                                           GA         30273     Single Family                                  94320               20060301         80.00                    No MI                    100021000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     89600          485.3333333                360                           358                                          6.125      0          0         0.375                                      6.5 RIDGECREST                                    CA         93555     Single Family                                  89600               20060301         70.00                    No MI                    100313000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     87500              546.875                360                           358                                          7.125      0          0         0.375                                      7.5 Denver                                        CO         80221     Single Family                                  87500               20060301         79.92                    No MI                    100095000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    409350           2643.71875                360                           358                                          7.375      0          0         0.375                                     7.75 ALDIE                                         VA         20105     PUD                                           409350               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    292000          1885.833333                360                           358                                          7.375      0          0         0.375                                     7.75 AVONDALE                                      AZ         85323     PUD                                           292000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    183750          1167.578125                360                           358                                           7.25      0          0         0.375                                    7.625 GLENDALE                                      AZ         85308     Single Family                                 183750               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    112425           679.234375                360                           358                                          6.875      0          0         0.375                                     7.25 PHOENIX                                       AZ         85027     Single Family                                 112425               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    473850            2961.5625                360                           358                                          7.125      0          0         0.375                                      7.5 Ventura                                       CA         93001     2-4 Family                                    473850               20060301         65.00                    No MI                    100414000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     71500          431.9791667                360                           358                                          6.875      0          0         0.375                                     7.25 SALT LAKE CITY                                UT         84118     Single Family                                  71500               20060301         65.00                    No MI                    100414000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    415248             2465.535                360                           358                                           6.75      0          0         0.375                                    7.125 PEORIA                                        AZ         85383     Single Family                                 415248               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    170636          1102.024167                360                           358                                          7.375      0          0         0.375                                     7.75 FOUNTAIN                                      CO         80817     PUD                                           170636               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     97500            639.84375                360                           358                                            7.5      0          0         0.375                                    7.875 Atlanta                                       GA         30315     Single Family                                  97500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    385000          2446.354167                360                           358                                           7.25      0          0         0.375                                    7.625 West New York                                 NJ         7093      2-4 Family                                    385000               20060301         70.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    159920          1066.133333                360                           358                                          7.625      0          0         0.375                                        8 LILBURN                                       GA         30047     2-4 Family                                    159920               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 195507.69              1337.07                360                           358                                          6.875      0          0         0.375                                     7.25 Fountain Hills                                AZ         85268     Condominium                                   196000               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    183400          1050.729167                360                           358                                            6.5      0          0         0.375                                    6.875 PALM COAST                                    FL         32164     Single Family                                 183400               20060301         70.00                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 184709.22              1265.44                360                           358                                          6.875      0          0         0.375                                     7.25 Scottsdale                                    AZ         85260     Condominium                                   185500               20060301         70.00                    No MI                    100199000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                   1360000          7508.333333                360                           358                                           6.25      0          0         0.375                                    6.625 IVYLAND                                       PA         18974     Single Family                                1360000               20060301         68.00                    No MI                    100077000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    152000                  760                360                           353                                          5.625      0          0         0.375                                        6 Denver                                        CO         80221     Single Family                                 152000               20051001         80.00                    No MI                    100173000000000000              1.5                20060901                         12     1.875               0             First Lien         N            Y           120         No_PP            360              12          N           20350901           AFL2
     GROUP II       G03                                 658832.19              4226.05                360                           358                                           6.25      0          0         0.375                                    6.625 OAKLAND                                       CA         94606     2-4 Family                                    660000               20060301         80.00                    No MI                                                   2.25                20110201                     11.625     1.125               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    329382          2161.569375                360                           358                                            7.5      0          0         0.375                                    7.875 Miami                                         FL         33033     Single Family                                 329382               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     86250                  575                360                           358                                          7.625      0          0         0.375                                        8 MINOT                                         ND         58703     Condominium                                    86250               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    665000            4364.0625                360                           358                                            7.5      0          0         0.375                                    7.875 PROVINCETOWN                                  MA         2657      Single Family                                 665000               20060301         70.00                    No MI                    100022000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    350000             2296.875                360                           358                                            7.5      0          0         0.375                                    7.875 Lake Worth                                    FL         33463     PUD                                           350000               20060301         70.00                    No MI                    100196000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                 599539.44          3684.669475                360                           358                                              7      0          0         0.375                                    7.375 Prior Lake                                    MN         55372     Single Family                                 599768               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    240000                 1600                360                           358                                          7.625      0          0         0.375                                        8 Cape Coral                                    FL         33904     2-4 Family                                    240000               20060301         75.00                    No MI                    100091000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 207522.21              1454.37                360                           357                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30328     Condominium                                   208000               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1275000            8101.5625                360                           359                                           7.25      0          0         0.375                                    7.625 SAN JUAN CAPISTRANO                           CA         92675     PUD                                          1275000               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 292546.14          1919.834044                360                           359                                            7.5      0          0         0.375                                    7.875 GILBERT                                       AZ         85297     PUD                                           294600               20060401         79.99                    No MI                    100047000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    150000             1015.625                360                           358                                           7.75      0          0         0.375                                    8.125 Colorado Springs                              CO         80916     2-4 Family                                    150000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    607500            4176.5625                360                           358                                          7.875      0          0         0.375                                     8.25 Surprise                                      AZ         85379     PUD                                           607500               20060301         75.00                    No MI                    100420000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    486400          3141.333333                360                           358                                          7.375      0          0         0.375                                     7.75 San Diego                                     CA         92173     Single Family                                 486400               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     99920          572.4583333                360                           358                                            6.5      0          0         0.375                                    6.875 North Charleston                              SC         29418     Single Family                                  99920               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    243920          1397.458333                360                           359                                            6.5      0          0         0.375                                    6.875 LANCASTER                                     CA         93534     Single Family                                 243920               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    131250            847.65625                360                           359                                          7.375      0          0         0.375                                     7.75 Beaverton                                     OR         97005     Single Family                                 131250               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    116000               688.75                360                           359                                           6.75      0          0         0.375                                    7.125 Spring Hill                                   FL         34609     PUD                                           116000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    304300          1743.385417                360                           359                                            6.5      0          0         0.375                                    6.875 BRAINTREE                                     MA         2184      Single Family                                 304300               20060401         79.98                    No MI                    100095000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    171500             1071.875                360                           359                                          7.125      0          0         0.375                                      7.5 JEFFERSONTOWN                                 KY         40299     Single Family                                 171500               20060401         76.91                    No MI                    100331000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    523450            3271.5625                360                           359                                          7.125      0          0         0.375                                      7.5 STOCKTON                                      CA         95212     Single Family                                 523450               20060401         79.99                    No MI                    100209000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 292277.43              2020.23                360                           359                                              7      0          0         0.375                                    7.375 Haines City                                   FL         33844     PUD                                           292500               20060401         75.00                    No MI                    100035000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    132000               756.25                360                           359                                            6.5      0          0         0.375                                    6.875 LOUISVILLE                                    KY         40245     Single Family                                 132000               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    133800               724.75                360                           359                                          6.125      0          0         0.375                                      6.5 LOGANVILLE                                    GA         30052     Single Family                                 133800               20060401         84.42                     PMI                     100130000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    417000              2258.75                360                           359                                          6.125      0          0         0.375                                      6.5 Vista                                         CA         92081     Single Family                                 417000               20060401         78.53                    No MI                    100022000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    196000          1061.666667                360                           359                                          6.125      0          0         0.375                                      6.5 Las Vegas                                     NV         89145     Single Family                                 196000               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    343200              1394.25                360                           356                                            4.5      0          0         0.375                                    4.875 Los Angeles                                   CA         90044     Single Family                                 343200               20060101         80.00                    No MI                    100172000000000000             2.375               20071201                     10.875     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                    251475          1493.132813                360                           359                                           6.75      0          0         0.375                                    7.125 Farmington                                    MN         55024     Single Family                                 251475               20060401         75.00                    No MI                    100400000000000000             2.25                20110301                     12.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    141520                884.5                360                           359                                          7.125      0          0         0.375                                      7.5 Lynn                                          MA         1902      Condominium                                   141520               20060401         80.00                    No MI                    1002096-0000213873             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    319200                 1862                360                           357                                          6.625      0          0         0.375                                        7 Los Angeles                                   CA         90002     Single Family                                 319200               20060201         80.00                    No MI                    100172000000000000               3                 20080101                         13     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                 152844.73                 1109                360                           359                                            7.5      0          0         0.375                                    7.875 SAINT LUCIE                                   FL         34986     Single Family                                 152950               20060401         79.99                    No MI                    100035000000000000             2.25                20110301                     12.875     2.625               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    146400               838.75                360                           358                                            6.5      0          0         0.375                                    6.875 CARMEL                                        IN         46032     Single Family                                 146400               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  171743.9              1202.65                360                           358                                          7.125      0          0         0.375                                      7.5 Lawrenceville                                 GA         30045     PUD                                           172000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    135920          863.6583333                360                           358                                           7.25      0          0         0.375                                    7.625 Miami                                         FL         33196     Condominium                                   135920               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  95139.29               715.21                360                           359                                          7.875      0          0         0.375                                     8.25 HOUSTON                                       TX         77014     PUD                                            95200               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 172036.98              1190.03                360                           358                                              7      0          0         0.375                                    7.375 Bend                                          OR         97702     PUD                                           172300               20060301         74.98                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    162450          1066.078125                360                           358                                            7.5      0          0         0.375                                    7.875 Kingman                                       AZ         86409     Single Family                                 162450               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    105000             689.0625                360                           359                                            7.5      0          0         0.375                                    7.875 Warren                                        MI         48089     Single Family                                 105000               20060401         70.00                    No MI                    100022000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    200000          1041.666667                360                           359                                          5.875      0          0         0.375                                     6.25 Miami                                         FL         33136     PUD                                           200000               20060401         52.63                    No MI                    100022000000000000             2.25                20110301                      11.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    240000                 1475                360                           358                                              7      0          0         0.375                                    7.375 Estero                                        FL         33928     Condominium                                   240000               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    396000              2433.75                360                           359                                              7      0          0         0.375                                    7.375 SCOTTS                                        AZ         85225     PUD                                           396000               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    198750           1117.96875                360                           358                                          6.375      0          0         0.375                                     6.75 Mesa                                          AZ         85202     PUD                                           198750               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    520900          3309.885417                360                           359                                           7.25      0          0         0.375                                    7.625 PENSACOLA                                     FL         32507     Condominium                                   520900               20060401         79.99                    No MI                    100022000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    118400          826.3333333                360                           359                                              8      0          0         0.375                                    8.375 LAS VEGAS                                     NV         89110     PUD                                           118400               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    496000                 2945                360                           358                                           6.75      0          0         0.375                                    7.125 CAMARILLO                                     CA         93012     PUD                                           496000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    210000             1334.375                360                           358                                           7.25      0          0         0.375                                    7.625 Providence                                    RI         2907      Single Family                                 210000               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    386250            2414.0625                360                           358                                          7.125      0          0         0.375                                      7.5 Blaine                                        MN         55449     PUD                                           386250               20060301         75.00                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    167920          1119.466667                360                           358                                          7.625      0          0         0.375                                        8 Chicago                                       IL         60616     Condominium                                   167920               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  83858.46               551.82                360                           358                                            6.5      0          0         0.375                                    6.875 DUNBAR                                        PA         15431     Single Family                                  84000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 125442.45                849.3                360                           358                                          7.375      0          0         0.375                                     7.75 Miami                                         FL         33015     Condominium                                   125520               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                      12.75     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360201           AFL2
     GROUP II       G01                                    330000              1718.75                360                           358                                          5.875      0          0         0.375                                     6.25 Scottsdale                                    AZ         85259     PUD                                           330000               20060301         68.75                    No MI                    100071000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    787500           5167.96875                360                           358                                            7.5      0          0         0.375                                    7.875 SHERMAN OAKS                                  CA         91423     2-4 Family                                    787500               20060301         75.00                    No MI                    100087000000000000             2.25                20110201                     13.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    392192               2451.2                360                           358                                          7.125      0          0         0.375                                      7.5 Saint Louis                                   MO         63122     Condominium                                   392192               20060301         75.00                    No MI                    100266000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    279500          1688.645833                360                           358                                          6.875      0          0         0.375                                     7.25 Kent                                          WA         98042     Single Family                                 279500               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    862500             5390.625                360                           358                                          7.125      0          0         0.375                                      7.5 Myrtle Beach                                  SC         29577     Condominium                                   862500               20060301         75.00                    No MI                    100035000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     76000                  475                360                           358                                          7.125      0          0         0.375                                      7.5 Baltimore                                     MD         21229     Single Family                                  76000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    192109          1080.613125                360                           358                                          6.375      0          0         0.375                                     6.75 BUCKEYE                                       AZ         85326     PUD                                           192109               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    238400                 1490                360                           358                                          7.125      0          0         0.375                                      7.5 FT LAUDERDALE                                 FL         33319     Single Family                                 238400               20060301         80.00                    No MI                    100022000000000000             2.375               20080201                       13.5     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20360201           AFL2
     GROUP II       G01                                   68899.8               488.38                360                           358                                           7.25      0          0         0.375                                    7.625 FRUITLAND                                     UT         84027     Single Family                                  69000               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     12.625       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    399200          2702.916667                360                           358                                           7.75      0          0         0.375                                    8.125 Chelsea                                       MA         2150      2-4 Family                                    399200               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    245000            1607.8125                360                           358                                            7.5      0          0         0.375                                    7.875 East Orange                                   NJ         7017      2-4 Family                                    245000               20060301         70.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    256000                 1520                360                           358                                           6.75      0          0         0.375                                    7.125 SAN BERNARDINO                                CA         92407     Single Family                                 256000               20060301         80.00                    No MI                    10002404-060105123             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 159992.94           999.955875                360                           355                                          7.125      0          0         0.375                                      7.5 BALTIMORE                                     MD         21224     Single Family                                 160000               20051201         80.00                    No MI                    100128000000000000             2.25                20101101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
     GROUP II       G02                                    359920             2137.025                360                           358                                           6.75      0          0         0.375                                    7.125 RIVERSIDE                                     CA         92509     Single Family                                 359920               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    156000               991.25                360                           358                                           7.25      0          0         0.375                                    7.625 Plainfield                                    NJ         7060      Single Family                                 156000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    293600          1896.166667                360                           357                                          7.375      0          0         0.375                                     7.75 Hyattsville                                   MD         20782     Single Family                                 293600               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     95120          544.9583333                360                           358                                            6.5      0          0         0.375                                    6.875 ANTIOCH                                       TN         37013     Townhouse                                      95120               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    177150          1162.546875                360                           358                                            7.5      0          0         0.375                                    7.875 Davie                                         FL         33328     Condominium                                   177150               20060301         75.00                    No MI                    1002030-0013331731             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    558400                 3490                360                           358                                          7.125      0          0         0.375                                      7.5 Overland Park                                 KS         66223     Single Family                                 558400               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  54664.41                396.9                360                           358                                            7.5      0          0         0.375                                    7.875 Saint Louis                                   MO         63123     Single Family                                  54740               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1235000          7976.041667                360                           359                                          7.375      0          0         0.375                                     7.75 SIX MILE                                      SC         29682     Single Family                                1235000               20060401         61.75                    No MI                    100264000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    109500            718.59375                360                           358                                            7.5      0          0         0.375                                    7.875 Fairburn                                      GA         30213     PUD                                           109500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    426700            2400.1875                360                           357                                          6.375      0          0         0.375                                     6.75 Palm Beach Gardens                            FL         33418     Single Family                                 426700               20060201         69.99                    No MI                                                   2.25                20110101                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    146400                884.5                360                           358                                          6.875      0          0         0.375                                     7.25 Richmond                                      VA         23237     PUD                                           146400               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  55926.47                415.8                360                           358                                           7.75      0          0         0.375                                    8.125 Brookhaven                                    PA         19015     Condominium                                    56000               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 272403.46              1932.28                360                           357                                           7.25      0          0         0.375                                    7.625 Miami                                         FL         33133     Condominium                                   273000               20060201         70.00                    No MI                    100142000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    337600                 1899                360                           358                                          6.375      0          0         0.375                                     6.75 Palm Desert                                   CA         92260     Single Family                                 337600               20060301         80.00                    No MI                    100096000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    239512          1521.899167                360                           358                                           7.25      0          0         0.375                                    7.625 INDIO                                         CA         92203     PUD                                           239512               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 238091.64          1438.470325                360                           359                                          6.875      0          0         0.375                                     7.25 SAHUARITA                                     AZ         85629     PUD                                           238092               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    333456             2257.775                360                           358                                           7.75      0          0         0.375                                    8.125 RENO                                          NV         89523     Single Family                                 333456               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  83834.03                623.7                360                           357                                           7.75      0          0         0.375                                    8.125 Richmond                                      VA         23222     Single Family                                  84000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    106304          675.4733333                360                           358                                           7.25      0          0         0.375                                    7.625 Richmond                                      TX         77469     PUD                                           106304               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    208000          1386.666667                360                           358                                          7.625      0          0         0.375                                        8 Phoenix                                       AZ         85027     PUD                                           208000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    559920              3616.15                360                           358                                          7.375      0          0         0.375                                     7.75 MANASSAS                                      VA         20112     Single Family                                 559920               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    579980          3685.289583                360                           357                                           7.25      0          0         0.375                                    7.625 Frederick                                     MD         21704     PUD                                           579980               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    300000                 1625                360                           355                                          6.125      0          0         0.375                                      6.5 Phoenix                                       AZ         85024     PUD                                           300000               20051201         80.00                    No MI                    100039000000000000             2.75                20101101                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
     GROUP II       G01                                 150815.12              1056.09                360                           358                                          7.125      0          0         0.375                                      7.5 Pickerington                                  OH         43147     Single Family                                 151040               20060301         80.00                    No MI                                                   2.25                20110201                       12.5     2.375               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    482240          3265.166667                360                           357                                           7.75      0          0         0.375                                    8.125 Bowie                                         MD         20721     PUD                                           482240               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    276212           1812.64125                360                           357                                            7.5      0          0         0.375                                    7.875 SELBYVILLE                                    DE         19975     PUD                                           276212               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    449320            2948.6625                360                           357                                            7.5      0          0         0.375                                    7.875 BRUNSWICK                                     MD         21758     PUD                                           449320               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    511450          3462.942708                360                           357                                           7.75      0          0         0.375                                    8.125 STAFFORD                                      VA         22554     PUD                                           511450               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    256000          1626.666667                360                           358                                           7.25      0          0         0.375                                    7.625 Buckeye                                       AZ         85326     Single Family                                 256000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 119846.43               901.52                360                           358                                          7.875      0          0         0.375                                     8.25 Decatur                                       GA         30032     2-4 Family                                    120000               20060301         80.00                    No MI                    1001487-0000015874             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 123841.32               931.57                360                           358                                          7.875      0          0         0.375                                     8.25 Decatur                                       GA         30032     2-4 Family                                    124000               20060301         80.00                    No MI                    100149000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    160000                 1000                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89106     Single Family                                 160000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 123841.32               931.57                360                           358                                          7.875      0          0         0.375                                     8.25 Decatur                                       GA         30032     2-4 Family                                    124000               20060301         80.00                    No MI                    1001487-0000015872             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    164800                 1030                360                           358                                          7.125      0          0         0.375                                      7.5 Phoenix                                       AZ         85019     Single Family                                 164800               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    312000               1982.5                360                           359                                           7.25      0          0         0.375                                    7.625 Miami                                         FL         33160     Condominium                                   312000               20060401         65.68                    No MI                    100234000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    127500                  850                360                           358                                          7.625      0          0         0.375                                        8 Chicago                                       IL         60617     Single Family                                 127500               20060301         75.00                    No MI                    100113000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    139750          858.8802083                360                           358                                              7      0          0         0.375                                    7.375 Chicago                                       IL         60622     Condominium                                   139750               20060301         65.00                    No MI                    100425000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    183200          1221.333333                360                           358                                          7.625      0          0         0.375                                        8 FRANKFORT                                     IL         60423     Single Family                                 183200               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    297600                 1674                360                           358                                          6.375      0          0         0.375                                     6.75 Batavia                                       IL         60510     Single Family                                 297600               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    164000          1093.333333                360                           358                                          7.625      0          0         0.375                                        8 Kingman                                       AZ         86401     Single Family                                 164000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    299600          1810.083333                360                           357                                          6.875      0          0         0.375                                     7.25 KERMAN                                        CA         93630     Single Family                                 299600               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                  62639.99          371.9249406                360                           359                                           6.75      0          0         0.375                                    7.125 JOHNSON CITY                                  TN         37615     Condominium                                    62640               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    117375                782.5                360                           359                                          7.625      0          0         0.375                                        8 HAZEL CREST                                   IL         60429     Single Family                                 117375               20060401         75.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    416800          2691.833333                360                           358                                          7.375      0          0         0.375                                     7.75 MANASSAS                                      VA         20109     Single Family                                 416800               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    291760             1914.675                360                           357                                            7.5      0          0         0.375                                    7.875 WOODBRIDGE                                    VA         22193     Single Family                                 292000               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1680000                10500                360                           356                                          7.125      0          0         0.375                                      7.5 GOLDEN VALLEY                                 MN         55422     PUD                                          1680000               20060101         70.00                    No MI                    100113000000000000             2.25                20101201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                  95037.23               681.82                360                           358                                          7.375      0          0         0.375                                     7.75 SAGINAW                                       TX         76131     PUD                                            95172               20060301         80.00                    No MI                    100076000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    193200               1207.5                360                           358                                          7.125      0          0         0.375                                      7.5 PHOENIX                                       AZ         85053     Single Family                                 193200               20060301         70.00                    No MI                    1000608-0000024873             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 318711.99          1859.153275                360                           358                                          6.625      0          0         0.375                                        7 APPLE VALLEY                                  CA         92308     PUD                                           318712               20060301         80.00                    No MI                    100057000000000000             2.375               20080201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
     GROUP II       G02                                    228112          1378.176667                360                           358                                          6.875      0          0         0.375                                     7.25 ANTHEM                                        AZ         85086     PUD                                           228112               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    167392               1046.2                360                           358                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89084     Condominium                                   167392               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    216000                 1350                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89123     PUD                                           216000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          866.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 Colorado Springs                              CO         80922     PUD                                           128000               20060301         80.00                    No MI                    100226000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    170320          1046.758333                360                           358                                              7      0          0         0.375                                    7.375 Las Vegas                                     NV         89117     Condominium                                   170320               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  87012.62               646.94                360                           358                                           7.75      0          0         0.375                                    8.125 DALLAS                                        TX         75241     Single Family                                  87130               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    191868             1199.175                360                           359                                          7.125      0          0         0.375                                      7.5 TUCSON                                        AZ         85747     PUD                                           191868               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  46700.25               335.29                360                           357                                          7.375      0          0         0.375                                     7.75 Washington                                    DC         20020     Townhouse                                      46800               20060201         80.00                    No MI                    100052000000000000             2.75                20110101                      13.75     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  91799.34                682.5                360                           358                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77085     Single Family                                  91920               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     2.375               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    130000              853.125                360                           359                                            7.5      0          0         0.375                                    7.875 Shalimar                                      FL         32579     Single Family                                 130000               20060401         71.43                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    237500           1558.59375                360                           358                                            7.5      0          0         0.375                                    7.875 North Las Vegas                               NV         89031     Single Family                                 237500               20060301         79.99                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    272000          1728.333333                360                           358                                           7.25      0          0         0.375                                    7.625 UPPER MARLBORO                                MD         20774     PUD                                           272000               20060301         80.00                    No MI                    010003100000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  86998.44          498.4285625                360                           358                                            6.5      0          0         0.375                                    6.875 Oroville                                      CA         95966     Single Family                                  87000               20060301         59.18                    No MI                    100172000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    294895          1720.220833                360                           358                                          6.625      0          0         0.375                                        7 Phoenix                                       AZ         85042     PUD                                           294900               20060301         79.99                    No MI                    100200000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 279999.17          1604.161911                360                           358                                            6.5      0          0         0.375                                    6.875 CORONA                                        CA         92882     Single Family                                 280000               20060301         70.00                    No MI                    100240000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    413050          2796.692708                360                           357                                           7.75      0          0         0.375                                    8.125 Remington                                     VA         22734     PUD                                           413050               20060201         79.99                    No MI                    100028000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                  140698.1               996.57                360                           359                                           7.25      0          0         0.375                                    7.625 SNELLVILLE                                    GA         30078     Single Family                                 140800               20060401         80.00                    No MI                    100213000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     87200                  545                360                           358                                          7.125      0          0         0.375                                      7.5 Cartersville                                  GA         30121     Single Family                                  87200               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    503808              3096.32                360                           359                                              7      0          0         0.375                                    7.375 LAUREL                                        MD         20707     PUD                                           503808               20060401         80.00                    No MI                    100028000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    350400               2372.5                360                           358                                           7.75      0          0         0.375                                    8.125 FAIR LAWN                                     NJ         7410      Single Family                                 350400               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 388936.55              2465.07                360                           357                                          6.125      0          0         0.375                                      6.5 Fremont                                       CA         94538     Single Family                                 390000               20060201         59.61                    No MI                    100161000000000000             2.375               20080101                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                    315000            2132.8125                360                           358                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80219     2-4 Family                                    315000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    199920             1103.725                360                           358                                           6.25      0          0         0.375                                    6.625 Las Vegas                                     NV         89122     PUD                                           199920               20060301         80.00                    No MI                    1001949-2415041858             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     99200          661.3333333                360                           358                                          7.625      0          0         0.375                                        8 Conyers                                       GA         30012     PUD                                            99200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    144000                  900                360                           358                                          7.125      0          0         0.375                                      7.5 Aurora                                        CO         80010     Single Family                                 144000               20060301         80.00                    No MI                    100256000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     99200          661.3333333                360                           358                                          7.625      0          0         0.375                                        8 Conyers                                       GA         30012     PUD                                            99200               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    216000               1462.5                360                           357                                           7.75      0          0         0.375                                    8.125 MANASSAS                                      VA         20110     Condominium                                   216000               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    186000             1259.375                360                           358                                           7.75      0          0         0.375                                    8.125 Orangeburg                                    SC         29115     2-4 Family                                    186000               20060301         74.40                    No MI                    100147000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    316300          1713.291667                360                           357                                          6.125      0          0         0.375                                      6.5 HANFORD                                       CA         93230     Single Family                                 316300               20060201         79.99                    No MI                    100183000000000000             2.75                20110101                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    186000             1259.375                360                           358                                           7.75      0          0         0.375                                    8.125 Orangeburg                                    SC         29115     2-4 Family                                    186000               20060301         74.40                    No MI                    100147000000000000             2.25                20110201                     13.125     2.375               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  411157.3           2526.90424                360                           357                                              7      0          0         0.375                                    7.375 PAIA                                          HI         96779     Single Family                                 411200               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                     13.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 259581.69          1649.425322                360                           357                                           7.25      0          0         0.375                                    7.625 LAKESIDE                                      AZ         85929     Single Family                                 262500               20060201         70.00                    No MI                    100059000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  94276.08               700.92                360                           358                                           7.75      0          0         0.375                                    8.125 CONROE                                        TX         77306     Single Family                                  94400               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    151200                  945                360                           358                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32824     Condominium                                   151200               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    211850          1279.927083                360                           358                                          6.875      0          0         0.375                                     7.25 Cape Coral                                    FL         33993     Single Family                                 211850               20060301         69.46                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 255646.48              1856.18                360                           358                                            7.5      0          0         0.375                                    7.875 PROSPECT PARK                                 NJ         7508      2-4 Family                                    256000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          866.6666667                360                           357                                           7.75      0          0         0.375                                    8.125 Mission                                       KS         66202     Single Family                                 128000               20060201         80.00                    No MI                    100400000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    155200                  873                360                           358                                          6.375      0          0         0.375                                     6.75 ATLANTA                                       GA         30331     Single Family                                 155200               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    137550           902.671875                360                           358                                            7.5      0          0         0.375                                    7.875 Ocoee                                         FL         34761     Condominium                                   137550               20060301         79.98                    No MI                    100091000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    194200          1314.895833                360                           358                                           7.75      0          0         0.375                                    8.125 North Port                                    FL         34287     Single Family                                 194200               20060301         75.27                    No MI                    100418000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    232000          1329.166667                360                           358                                            6.5      0          0         0.375                                    6.875 Hockessin                                     DE         19707     PUD                                           232000               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    203050           1142.15625                360                           358                                          6.375      0          0         0.375                                     6.75 Maricopa                                      AZ         85239     PUD                                           203050               20060301         79.99                    No MI                    100047000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    143000          774.5833333                360                           358                                          6.125      0          0         0.375                                      6.5 Land O Lakes                                  FL         34639     PUD                                           143000               20060301         59.58                    No MI                    010003500000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    204000               1317.5                360                           358                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89115     Single Family                                 204000               20060301         80.00                    No MI                    1002656-0000740515             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    151200                 1008                360                           358                                          7.625      0          0         0.375                                        8 SALTON CITY                                   CA         92275     Single Family                                 151200               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    147200          996.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 SOUTH HOLLAND                                 IL         60473     Single Family                                 147200               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    193060            1085.9625                360                           358                                          6.375      0          0         0.375                                     6.75 Kingman                                       AZ         86401     PUD                                           193060               20060301         80.00                    No MI                    100047000000000000             2.25                20090201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G02                                    144400          872.4166667                360                           358                                          6.875      0          0         0.375                                     7.25 Bolingbrook                                   IL         60440     PUD                                           144400               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     86250                  575                360                           359                                          7.625      0          0         0.375                                        8 Zion                                          IL         60099     2-4 Family                                     86250               20060401         75.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     68000          453.3333333                360                           359                                          7.625      0          0         0.375                                        8 Zion                                          IL         60099     Single Family                                  68000               20060401         80.00                    No MI                    100113000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    292000              1916.25                360                           358                                            7.5      0          0         0.375                                    7.875 ASHBURN                                       VA         20147     Condominium                                   292000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    321711          2111.228438                360                           358                                            7.5      0          0         0.375                                    7.875 BAKERSFIELD                                   CA         93311     Single Family                                 321711               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    514800             2734.875                360                           359                                              6      0          0         0.375                                    6.375 MOUNTAIN HOUSE                                CA         95391     Single Family                                 514800               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G04                                 209238.81              1376.88                360                           358                                            6.5      0          0         0.375                                    6.875 HENDERSON                                     NV         89044     PUD                                           209592               20060301         80.00                    No MI                    100057000000000000             2.25                20160201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360             120          N           20360201           AFL2
     GROUP II       G02                                    283628          1713.585833                360                           358                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89122     PUD                                           283628               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    366296             2060.415                360                           358                                          6.375      0          0         0.375                                     6.75 ELK GROVE                                     CA         95758     Single Family                                 366296               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    101511          666.1659375                360                           357                                            7.5      0          0         0.375                                    7.875 Newnan                                        GA         30265     PUD                                           101511               20060201         80.00                    No MI                    100136000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    106824             701.0325                360                           357                                            7.5      0          0         0.375                                    7.875 Newnan                                        GA         30265     PUD                                           106824               20060201         80.00                    No MI                    100136000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    188500          1079.947917                360                           358                                            6.5      0          0         0.375                                    6.875 Oxon Hill                                     MD         20745     Single Family                                 188500               20060301         65.00                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     85000          593.2291667                360                           358                                              8      0          0         0.375                                    8.375 Decatur                                       GA         30034     Single Family                                  85000               20060301         77.27                    No MI                    100136000000000000             2.25                20110201                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    374900          2499.333333                360                           357                                          7.625      0          0         0.375                                        8 STEPHENS CITY                                 VA         22655     PUD                                           374900               20060201         79.98                    No MI                    100028000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    133600          807.1666667                360                           358                                          6.875      0          0         0.375                                     7.25 Marietta                                      GA         30067     Single Family                                 133600               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  54422.83               390.44                360                           358                                          7.375      0          0         0.375                                     7.75 Seneca                                        MO         64865     Single Family                                  54500               20060301         58.29                    No MI                    100170000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  67865.65                504.9                360                           357                                           7.75      0          0         0.375                                    8.125 Lansing                                       MI         48911     Single Family                                  68000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 271950.58          1444.737456                360                           358                                              6      0          0         0.375                                    6.375 ESPARTO                                       CA         95627     Single Family                                 272000               20060301         80.00                    No MI                    100152000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    137072          742.4733333                360                           358                                          6.125      0          0         0.375                                      6.5 KATY                                          TX         77494     PUD                                           137072               20060301         64.14                    No MI                    100063000000000000             2.375               20080201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360201           AFL2
      GROUP I       G01                                    184000          1245.833333                360                           358                                           7.75      0          0         0.375                                    8.125 Atlanta                                       GA         30344     Single Family                                 184000               20060301         80.00                    No MI                    100173000000000000             2.25                20110201                     13.125       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  90570.66               673.83                360                           357                                           7.75      0          0         0.375                                    8.125 HOUSTON                                       TX         77090     PUD                                            90752               20060201         80.00                    No MI                    100020000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                  75513.71               542.15                360                           357                                          7.375      0          0         0.375                                     7.75 RIVERDALE                                     IL         60827     Single Family                                  75675               20060201         75.00                    No MI                    100221000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    108352               711.06                360                           358                                            7.5      0          0         0.375                                    7.875 FOUNTAIN                                      CO         80817     PUD                                           108352               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  124416.3          816.4819688                360                           358                                            7.5      0          0         0.375                                    7.875 FOUNTAIN                                      CO         80817     PUD                                           124491               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    166500            1075.3125                360                           358                                          7.375      0          0         0.375                                     7.75 Port Charlotte                                FL         33948     Single Family                                 166500               20060301         75.00                    No MI                    100059000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    200000          1291.666667                360                           358                                          7.375      0          0         0.375                                     7.75 GOLD CANYON                                   AZ         85218     PUD                                           200000               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    179400             915.6875                360                           358                                           5.75      0          0         0.375                                    6.125 CHARLOTTE                                     NC         28262     Single Family                                 179400               20060301         56.95                    No MI                    100057000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    163200                 1020                360                           358                                          7.125      0          0         0.375                                      7.5 SANFORD                                       FL         32771     PUD                                           163200               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    290613          1483.337188                360                           358                                           5.75      0          0         0.375                                    6.125 ANTHEM                                        AZ         85086     PUD                                           290613               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    269951          1602.834063                360                           358                                           6.75      0          0         0.375                                    7.125 MARICOPA                                      AZ         85239     Single Family                                 269951               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    267220           1753.63125                360                           357                                            7.5      0          0         0.375                                    7.875 SOMERSET                                      NJ         8873      Condominium                                   267220               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    100000          677.0833333                360                           358                                           7.75      0          0         0.375                                    8.125 Virginia Beach                                VA         23453     Single Family                                 100000               20060301         80.00                    No MI                    100078000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    480860          3105.554167                360                           357                                          7.375      0          0         0.375                                     7.75 ADAMSTOWN                                     MD         21710     PUD                                           480860               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    272000          1501.666667                360                           358                                           6.25      0          0         0.375                                    6.625 Aurora                                        CO         80018     Single Family                                 272000               20060301         80.00                    No MI                    100095000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    117920               773.85                360                           358                                            7.5      0          0         0.375                                    7.875 Fairburn                                      GA         30213     PUD                                           117920               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    148082          956.3629167                360                           358                                          7.375      0          0         0.375                                     7.75 LAKESIDE                                      AZ         85929     Single Family                                 148082               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    246000             1153.125                360                           358                                           5.25      0          0         0.375                                    5.625 BOWIE                                         MD         20716     Condominium                                   246000               20060301         92.83                     PMI                     100128000000000000             2.25                20090201                     10.625     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360201           AFL2
     GROUP II       G02                                    236750          1430.364583                360                           358                                          6.875      0          0         0.375                                     7.25 Cape Coral                                    FL         33909     Single Family                                 236750               20060301         79.99                    No MI                                                   2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    296000          1726.666667                360                           357                                          6.625      0          0         0.375                                        7 Chatsworth                                    CA         91311     Condominium                                   296000               20060201         80.00                    No MI                    100357000000000000             2.25                20110101                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    163760          1091.733333                360                           359                                          7.625      0          0         0.375                                        8 Orlando                                       FL         32821     Condominium                                   163760               20060401         80.00                    No MI                    010023400000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    228000               1472.5                360                           357                                          7.375      0          0         0.375                                     7.75 PHOENIX                                       AZ         85014     2-4 Family                                    228000               20060201         80.00                    No MI                    100183000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    211900          1434.739583                360                           358                                           7.75      0          0         0.375                                    8.125 SAHUARITA                                     AZ         85629     PUD                                           211900               20060301         79.99                    No MI                    100204000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000              1543.75                360                           358                                           7.75      0          0         0.375                                    8.125 Monroe                                        WA         98272     Single Family                                 228000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    460000                 2875                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89141     Single Family                                 460000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    154380             932.7125                360                           358                                          6.875      0          0         0.375                                     7.25 BUCKEYE                                       AZ         85326     PUD                                           154380               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    496000          3306.666667                360                           358                                          7.625      0          0         0.375                                        8 MONEE                                         IL         60449     PUD                                           496000               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    264000                 1650                360                           358                                          7.125      0          0         0.375                                      7.5 WOODBRIDGE                                    VA         22191     Single Family                                 264000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    286000             1698.125                360                           358                                           6.75      0          0         0.375                                    7.125 JAMAICA PLAIN                                 MA         2130      Single Family                                 286000               20060301         65.00                    No MI                                                   2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    248000          1601.666667                360                           358                                          7.375      0          0         0.375                                     7.75 Las Vegas                                     NV         89146     Single Family                                 248000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    143532            792.41625                360                           357                                           6.25      0          0         0.375                                    6.625 Bluffton                                      SC         29910     PUD                                           143532               20060201         80.00                    No MI                    100061000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    361600          2448.333333                360                           357                                           7.75      0          0         0.375                                    8.125 West Sacramento                               CA         95691     PUD                                           361600               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    643920             4225.725                360                           358                                            7.5      0          0         0.375                                    7.875 Denver                                        CO         80203     Condominium                                   643920               20060301         80.00                    No MI                    100113000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     52850           346.828125                360                           358                                            7.5      0          0         0.375                                    7.875 SAINT LOUIS                                   MO         63138     Single Family                                  52850               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 225255.63              1558.16                360                           358                                              7      0          0         0.375                                    7.375 East Orange                                   NJ         7017      Single Family                                 225600               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  64636.76               486.22                360                           358                                          7.875      0          0         0.375                                     8.25 ATHENS                                        GA         30601     Single Family                                  64720               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    231920             1521.975                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89149     PUD                                           231920               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 175756.97              1276.12                360                           358                                            7.5      0          0         0.375                                    7.875 Bakersfield                                   CA         93301     Single Family                                 176000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  84060.97          569.1628177                360                           357                                           7.75      0          0         0.375                                    8.125 Glenn Heights                                 TX         75154     Single Family                                  84061               20060201         70.00                    No MI                    100425000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 125953.72           708.489675                360                           358                                          6.375      0          0         0.375                                     6.75 Denver                                        CO         80203     Condominium                                   126000               20060301         75.00                    No MI                    100125000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    326160             2140.425                360                           357                                            7.5      0          0         0.375                                    7.875 HAMILTON                                      OH         45011     PUD                                           326160               20060201         75.00                    No MI                    100028000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    560000          3791.666667                360                           357                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33175     Single Family                                 560000               20060201         80.00                    No MI                    100203000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     91910          622.3072917                360                           357                                           7.75      0          0         0.375                                    8.125 DENTON                                        TX         76226     Single Family                                  91910               20060201         70.00                    No MI                    100425000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    183000             1181.875                360                           358                                          7.375      0          0         0.375                                     7.75 Warrens                                       WI         54666     Single Family                                 183000               20060301         75.00                    No MI                    100221000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    208600          1282.020833                360                           357                                              7      0          0         0.375                                    7.375 CAPE CORAL                                    FL         33909     Single Family                                 208600               20060201         70.00                    No MI                    100059000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 222840.88          1508.818458                360                           358                                           7.75      0          0         0.375                                    8.125 Fort Pierce                                   FL         34949     Condominium                                   223930               20060301         70.00                    No MI                    100203000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 153296.51              1140.48                360                           357                                           7.75      0          0         0.375                                    8.125 Allen                                         TX         75002     PUD                                           153600               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 111939.97               842.59                360                           357                                          7.875      0          0         0.375                                     8.25 Brownsburg                                    IN         46112     Single Family                                 112156               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                  67910.74                504.9                360                           358                                           7.75      0          0         0.375                                    8.125 Detroit                                       MI         48208     2-4 Family                                     68000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 232426.13          1476.874368                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH HIGHLANDS                               CA         95660     Single Family                                 232500               20060301         75.00                    No MI                    100240000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    123920          709.9583333                360                           358                                            6.5      0          0         0.375                                    6.875 Chesterfield                                  VA         23832     Single Family                                 123920               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    167325          1098.070313                360                           358                                            7.5      0          0         0.375                                    7.875 Davie                                         FL         33328     Condominium                                   167325               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    172000          1039.166667                360                           358                                          6.875      0          0         0.375                                     7.25 Colorado Springs                              CO         80903     2-4 Family                                    172000               20060301         80.00                    No MI                    100226000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    160000                  950                360                           358                                           6.75      0          0         0.375                                    7.125 North Las Vegas                               NV         89031     Single Family                                 160000               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    412000              2703.75                360                           358                                            7.5      0          0         0.375                                    7.875 Greenfield                                    CA         93927     Single Family                                 412000               20060301         80.00                    No MI                    100172000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  91479.75               680.13                360                           358                                           7.75      0          0         0.375                                    8.125 Redford                                       MI         48239     Single Family                                  91600               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    164500          839.6354167                360                           357                                           5.75      0          0         0.375                                    6.125 Avondale                                      AZ         85323     Single Family                                 164500               20060201         70.00                    No MI                                                   2.25                20090101                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360101           AFL2
      GROUP I       G01                                    458550          3009.234375                360                           358                                            7.5      0          0         0.375                                    7.875 WELLINGTON                                    FL         33414     Single Family                                 458550               20060301         90.00                GE Capital MI                100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    349500           1856.71875                360                           359                                              6      0          0         0.375                                    6.375 JUPITER                                       FL         33458     PUD                                           350000               20060401         62.17                    No MI                    100057000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    129520              849.975                360                           358                                            7.5      0          0         0.375                                    7.875 OCALA                                         FL         34474     PUD                                           129520               20060301         79.86                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    265820           1744.44375                360                           357                                            7.5      0          0         0.375                                    7.875 SOMERSET                                      NJ         8873      Condominium                                   265820               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    420000               2537.5                360                           357                                          6.875      0          0         0.375                                     7.25 WARRENTON                                     VA         20187     PUD                                           420000               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     48000                  315                360                           357                                            7.5      0          0         0.375                                    7.875 BALTIMORE                                     MD         21223     Townhouse                                      48000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 618805.78              4657.85                360                           357                                          7.875      0          0         0.375                                     8.25 COCOA BEACH                                   FL         32931     Condominium                                   620000               20060201         80.00                    No MI                    100293000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 447999.34          3033.328865                360                           357                                           7.75      0          0         0.375                                    8.125 Colorado Springs                              CO         80908     PUD                                           448000               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    284000              1863.75                360                           357                                            7.5      0          0         0.375                                    7.875 College Park                                  MD         20740     Single Family                                 284000               20060201         80.00                    No MI                    100031000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 345436.55          1979.063568                360                           358                                            6.5      0          0         0.375                                    6.875 AFTON                                         MN         55001     Single Family                                 346400               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    275380          1692.439583                360                           359                                              7      0          0         0.375                                    7.375 Denver                                        CO         80203     Condominium                                   275380               20060401         70.00                    No MI                    100113000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    420000              2668.75                360                           358                                           7.25      0          0         0.375                                    7.625 Saint Louis                                   MO         63122     Condominium                                   420000               20060301         70.00                    No MI                    100266000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 249059.31              1918.56                360                           357                                          8.125      0          0         0.375                                      8.5 Deltona                                       FL         32738     Single Family                                 249516               20060201         80.00                    No MI                    100022000000000000             2.375               20080101                       13.5     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360101           AFL2
     GROUP II       G03                                    479400            3046.1875                360                           357                                           7.25      0          0         0.375                                    7.625 Palm Beach Gardens                            FL         33410     PUD                                           479400               20060201         79.99                    No MI                                                   2.25                20110101                     12.625       2                 2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    244000          1474.166667                360                           358                                          6.875      0          0         0.375                                     7.25 AVONDALE                                      AZ         85323     PUD                                           244000               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G04                                    200956           1067.57875                360                           357                                              6      0          0         0.375                                    6.375 Philadelphia                                  PA         19142     Single Family                                 200956               20060201         70.00                    No MI                    100087000000000000             2.25                20160101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                    287170          1854.639583                360                           358                                          7.375      0          0         0.375                                     7.75 Fontana                                       CA         92335     Single Family                                 287200               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    190000          1286.458333                360                           358                                           7.75      0          0         0.375                                    8.125 EL MIRAGE                                     AZ         85335     PUD                                           190000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    216000                 1440                360                           358                                          7.625      0          0         0.375                                        8 Turlock                                       CA         95382     Single Family                                 216000               20060301         80.00                    No MI                    100102000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 383918.34          2279.515144                360                           358                                           6.75      0          0         0.375                                    7.125 Sterling                                      VA         20164     Single Family                                 383920               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 519225.75              3635.92                360                           358                                          7.125      0          0         0.375                                      7.5 WHITTIER                                      CA         90604     Single Family                                 520000               20060301         80.00                    No MI                    100311000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 131909.26               856.48                360                           358                                              7      0          0         0.375                                    7.375 TUCSON                                        AZ         85714     2-4 Family                                    132000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.375     1.875               1             First Lien         Y            N            0         Prepay            480              60          N           20360201           AFL2
      GROUP I       G01                                 139247.45              1011.04                360                           358                                            7.5      0          0         0.375                                    7.875 Port Saint Lucie                              FL         34986     Single Family                                 139440               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    165375          1085.273438                360                           358                                            7.5      0          0         0.375                                    7.875 Ft Lauderdale                                 FL         33328     Condominium                                   165375               20060301         75.00                    No MI                    100203000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 106387.75          554.1028646                360                           353                                          5.875      0          0         0.375                                     6.25 Stony Point                                   NC         28678     Single Family                                 106400               20051001         80.00                    No MI                    100039000000000000               5                 20070901                      12.25     1.875               2             First Lien         N            Y           60          No_PP            360              24          N           20350901           AFL2
     GROUP II       G01                                     90396            574.39125                360                           357                                           7.25      0          0         0.375                                    7.625 Spring                                        TX         77373     PUD                                            90396               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     12.625     4.625               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                     93236              582.725                360                           357                                          7.125      0          0         0.375                                      7.5 Houston                                       TX         77073     Single Family                                  93236               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    180000                  975                360                           357                                          6.125      0          0         0.375                                      6.5 Miami                                         FL         33145     Single Family                                 180000               20060201         52.94                    No MI                    100022000000000000             2.25                20110101                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                     93196          592.1829167                360                           357                                           7.25      0          0         0.375                                    7.625 Spring                                        TX         77373     Single Family                                  93196               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    240000                 1650                360                           358                                          7.875      0          0         0.375                                     8.25 Bakersfield                                   CA         93306     Single Family                                 240000               20060301         80.00                    No MI                    100196000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    475044           3018.50875                360                           357                                           7.25      0          0         0.375                                    7.625 BRUNSWICK                                     MD         21758     PUD                                           475044               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    264000                 1650                360                           358                                          7.125      0          0         0.375                                      7.5 Bristow                                       VA         20136     Condominium                                   264000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    300000              1843.75                360                           357                                              7      0          0         0.375                                    7.375 WOODBRIDGE                                    VA         22191     Single Family                                 300000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    251800          1704.895833                360                           357                                           7.75      0          0         0.375                                    8.125 SUWANEE                                       GA         30024     PUD                                           252000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    344000          2114.166667                360                           357                                              7      0          0         0.375                                    7.375 CHANTILLY                                     VA         20151     PUD                                           344000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     44000          297.9166667                360                           357                                           7.75      0          0         0.375                                    8.125 BALTIMORE                                     MD         21213     Single Family                                  44000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                  83147.71               590.02                360                           357                                           7.25      0          0         0.375                                    7.625 De Kalb                                       IL         60115     Single Family                                  83360               20060201         80.00                    No MI                    100425000000000000             2.25                20110101                     12.625     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                 116399.21          618.3708031                360                           356                                              6      0          0         0.375                                    6.375 SUWANEE                                       GA         30024     PUD                                           134631               20060101         63.21                    No MI                    100032000000000000             2.25                20151201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G02                                    132000               728.75                360                           357                                           6.25      0          0         0.375                                    6.625 KANSAS CITY                                   MO         64119     Single Family                                 132000               20060201         80.00                    No MI                    001005740000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  60688.72                467.5                360                           357                                          8.125      0          0         0.375                                      8.5 Milwaukee                                     WI         53210     2-4 Family                                     60800               20060201         80.00                    No MI                    100266000000000000             2.375               20080101                       13.5     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20360101           AFL2
      GROUP I       G01                                  93558.09               684.64                360                           357                                          7.575      0          0         0.375                                     7.95 Lady Lake                                     FL         32159     Single Family                                  93750               20060201         75.00                    No MI                    100022000000000000             2.25                20110101                      12.95     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    324000                 2025                360                           358                                          7.125      0          0         0.375                                      7.5 Paterson                                      NJ         7522      2-4 Family                                    324000               20060301         75.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    508000                 3175                360                           358                                          7.125      0          0         0.375                                      7.5 Jersey City                                   NJ         7307      2-4 Family                                    508000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    226600          1463.458333                360                           357                                          7.375      0          0         0.375                                     7.75 BALTIMORE                                     MD         21231     2-4 Family                                    226600               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    103600          669.0833333                360                           358                                          7.375      0          0         0.375                                     7.75 Tampa                                         FL         33607     Single Family                                 103600               20060301         70.00                    No MI                    100238000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  52348.88               371.06                360                           358                                           7.25      0          0         0.375                                    7.625 PLAZA                                         CT         6704      Condominium                                    52425               20060301         75.00                    No MI                    100213000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    304000          1868.333333                360                           357                                              7      0          0         0.375                                    7.375 BURKE                                         VA         22015     Townhouse                                     304000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  68860.17                506.3                360                           357                                          7.625      0          0         0.375                                        8 San Antonio                                   TX         78228     PUD                                            69000               20060201         80.00                    No MI                    100425000000000000             2.25                20110101                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    174325          1125.848958                360                           359                                          7.375      0          0         0.375                                     7.75 Riverview                                     FL         33569     PUD                                           174325               20060401         70.00                    No MI                    100238000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    290792          1423.669167                360                           358                                            5.5      0          0         0.375                                    5.875 APPLE VALLEY                                  CA         92308     PUD                                           290792               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    420000               2537.5                360                           356                                          6.875      0          0         0.375                                     7.25 Gardena                                       CA         90247     Condominium                                   420000               20060101         80.00                    No MI                    100256000000000000             2.375               20071201                      13.25     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                    118000          725.2083333                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85043     PUD                                           118000               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                     12.375       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    183200                 1145                360                           357                                          7.125      0          0         0.375                                      7.5 Surprise                                      AZ         85374     PUD                                           183200               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 142072.94               983.52                360                           357                                              7      0          0         0.375                                    7.375 Cincinnati                                    OH         45230     Single Family                                 142400               20060201         80.00                    No MI                    100022000000000000             2.375               20080101                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              24          N           20360101           AFL2
     GROUP II       G01                                 178227.51              1232.86                360                           358                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85006     Single Family                                 178500               20060301         70.00                    No MI                    100092000000000000             2.25                20110201                     13.375       2                 2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    502749           3142.18125                360                           358                                          7.125      0          0         0.375                                      7.5 CLARKSBURG                                    MD         20871     PUD                                           502749               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    139920              772.475                360                           358                                           6.25      0          0         0.375                                    6.625 MATTESON                                      IL         60443     Single Family                                 139920               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    333744              1807.78                360                           356                                          6.125      0          0         0.375                                      6.5 Murrieta                                      CA         92563     PUD                                           333744               20060101         80.00                    No MI                    100016000000000000             2.25                20151201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
      GROUP I       G01                                  50527.11               371.46                360                           358                                          7.625      0          0         0.375                                        8 Roseville                                     MI         48066     Single Family                                  50624               20060301         80.00                    No MI                    100064000000000000             2.25                20110201                         13     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    528000                 3025                360                           359                                            6.5      0          0         0.375                                    6.875 Tucson                                        AZ         85719     Single Family                                 528000               20060401         80.00                    No MI                    100071000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 108145.03           659.684683                360                           355                                        7.15125      0          0         0.375                                  7.52625 Green Valley                                  AZ         85614     PUD                                           109000               20051201         79.94                    No MI                    100134000000000000             1.875               20060501                         12     1.875               0             First Lien         N            Y           120        Prepay            360              6           N           20351101           AFL2
     GROUP II       G01                                  215919.5          1349.496875                360                           357                                          7.125      0          0         0.375                                      7.5 Coral Springs                                 FL         33076     Condominium                                   215920               20060201         80.00                    No MI                    100234000000000000             2.25                20110101                       12.5      1.5                1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    288000                 1860                360                           357                                          7.375      0          0         0.375                                     7.75 Gilbert                                       AZ         85233     Single Family                                 288000               20060201         80.00                    No MI                    100189000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    276000              1811.25                360                           357                                            7.5      0          0         0.375                                    7.875 PASADENA                                      MD         21122     Single Family                                 276000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    643825          3889.776042                360                           357                                          6.875      0          0         0.375                                     7.25 UPPER MARLBORO                                MD         20772     PUD                                           643825               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 119830.07               859.69                360                           358                                          7.375      0          0         0.375                                     7.75 TUCSON                                        AZ         85706     Single Family                                 120000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    112500            761.71875                360                           359                                           7.75      0          0         0.375                                    8.125 Goodlettsville                                TN         37072     Single Family                                 112500               20060401         90.00               Radian Guaranty               100086000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  63112.71               458.25                360                           358                                            7.5      0          0         0.375                                    7.875 Tulsa                                         OK         74128     Single Family                                  63200               20060301         80.00                    No MI                                                   2.25                20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 218583.33          1252.300328                360                           358                                            6.5      0          0         0.375                                    6.875 Dover                                         DE         19904     Single Family                                 220000               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    784000          4981.666667                360                           358                                           7.25      0          0         0.375                                    7.625 Corona                                        NY         11368     2-4 Family                                    784000               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    248000                 1550                360                           358                                          7.125      0          0         0.375                                      7.5 Saint Paul                                    MN         55101     2-4 Family                                    248000               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188760             1297.725                360                           357                                          7.875      0          0         0.375                                     8.25 QUEEN CREEK                                   AZ         85242     PUD                                           188760               20060201         80.00                    No MI                    100071000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    250076           1641.12375                360                           358                                            7.5      0          0         0.375                                    7.875 KISSIMMEE                                     FL         34747     PUD                                           250076               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    865000              5406.25                360                           358                                          7.125      0          0         0.375                                      7.5 Encinitas                                     CA         92024     2-4 Family                                    865000               20060301         64.07                    No MI                    100400000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    114400                786.5                360                           359                                          7.875      0          0         0.375                                     8.25 Saint Louis                                   MO         63111     2-4 Family                                    114400               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    313600          2123.333333                360                           358                                           7.75      0          0         0.375                                    8.125 FREDERICKSBURG                                VA         22401     PUD                                           313600               20060301         70.00                    No MI                    100031000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    157550          1066.744792                360                           359                                           7.75      0          0         0.375                                    8.125 Orlando                                       FL         32829     Condominium                                   157550               20060401         79.98                    No MI                    100091000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    402932           2644.24125                360                           359                                            7.5      0          0         0.375                                    7.875 HENDERSON                                     NV         89044     PUD                                           402932               20060401         85.37               Radian Guaranty               100057000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G04                                 896557.39              5541.46                360                           356                                          5.875      0          0         0.375                                     6.25 Holmdel                                       NJ         7733      Single Family                                 900000               20060101         60.00                    No MI                    100016000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            N            0          No_PP            360             120          N           20351201           AFL2
     GROUP II       G02                                    326868            1974.8275                360                           359                                          6.875      0          0         0.375                                     7.25 NORTH LAS VEGAS                               NV         89084     PUD                                           326868               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    131588              822.425                360                           359                                          7.125      0          0         0.375                                      7.5 TUCSON                                        AZ         85747     Single Family                                 131588               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    112000          758.3333333                360                           358                                           7.75      0          0         0.375                                    8.125 Smyrna                                        GA         30080     Condominium                                   112000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    152000          918.3333333                360                           358                                          6.875      0          0         0.375                                     7.25 BUFFALO                                       NY         14223     Single Family                                 152000               20060301         80.00                    No MI                    100271000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    167200          1010.166667                360                           358                                          6.875      0          0         0.375                                     7.25 Houston                                       TX         77021     2-4 Family                                    167200               20060301         80.00                    No MI                    100101000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    187500             1015.625                360                           358                                          6.125      0          0         0.375                                      6.5 Miami                                         FL         33168     Single Family                                 187500               20060301         75.00                    No MI                    1003780-0000311071             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    184000          1024.266667                360                           357                                          6.305      0          0         0.375                                     6.68 HOMESTEAD                                     FL         33035     PUD                                           184000               20060201         80.00                    No MI                    100061000000000000              5.5                20080101                      11.68     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20360101           AFL2
     GROUP II       G02                                    349600          2039.333333                360                           357                                          6.625      0          0         0.375                                        7 BAKERSFIELD                                   CA         93311     Single Family                                 349600               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                         12     5.125               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    225720            1340.2125                360                           357                                           6.75      0          0         0.375                                    7.125 BRADENTON                                     FL         34201     Single Family                                 225720               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 154821.99          887.0009844                360                           357                                            6.5      0          0         0.375                                    6.875 QUEEN CREEK                                   AZ         85242     PUD                                           154822               20060201         68.46                    No MI                    100057000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    155950           1072.15625                360                           359                                          7.875      0          0         0.375                                     8.25 Orlando                                       FL         32829     Condominium                                   155950               20060401         79.98                    No MI                    100091000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    198750          1345.703125                360                           357                                           7.75      0          0         0.375                                    8.125 Mapleton                                      ND         58059     Single Family                                 198750               20060201         75.00                    No MI                    100213000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    100000          572.9166667                360                           358                                            6.5      0          0         0.375                                    6.875 GLENDALE                                      AZ         85307     Condominium                                   100000               20060301         80.00                    No MI                    100071000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 514479.69              2677.39                360                           356                                          5.875      0          0         0.375                                     6.25 Carlsbad                                      CA         92009     Single Family                                 514500               20060101         65.13                    No MI                    100070000000000000             1.625               20060601                         12     1.875               0             First Lien         N            N            0          No_PP            360              6           N           20351201           AFL2
      GROUP I       G01                                    417000            2736.5625                360                           357                                            7.5      0          0         0.375                                    7.875 GAINESVILLE                                   VA         20155     Single Family                                 417000               20060201         79.40                    No MI                    100028000000000000             2.25                20110101                     12.875      1.25               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    323380            2223.2375                360                           357                                          7.875      0          0         0.375                                     8.25 Hagerstown                                    MD         21742     PUD                                           323680               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    237840             1511.275                360                           359                                           7.25      0          0         0.375                                    7.625 CALEXICO                                      CA         92231     Single Family                                 237840               20060401         80.00                    No MI                    100414000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 162882.03          1034.979566                360                           359                                           7.25      0          0         0.375                                    7.625 PALM COAST                                    FL         32164     PUD                                           163000               20060401         58.21                    No MI                    100271000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    208000                 1430                360                           358                                          7.875      0          0         0.375                                     8.25 Indianapolis                                  IN         46208     Single Family                                 208000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    200000          1270.833333                360                           358                                           7.25      0          0         0.375                                    7.625 Kissimmee                                     FL         34759     PUD                                           200000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    384000                 2600                360                           358                                           7.75      0          0         0.375                                    8.125 WASHINGTON                                    DC         20011     Townhouse                                     384000               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                 139157.19          840.7413563                360                           356                                          6.875      0          0         0.375                                     7.25 Utica                                         MN         55979     Single Family                                 139200               20060101         80.00                    No MI                    100378000000000000             2.25                20101201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    164000          1110.416667                360                           358                                           7.75      0          0         0.375                                    8.125 Monument                                      CO         80132     Single Family                                 164000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1475                360                           356                                              7      0          0         0.375                                    7.375 Phoenix                                       AZ         85027     PUD                                           240000               20060101         80.00                    No MI                    100378000000000000             2.25                20101201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    207200                 1295                360                           358                                          7.125      0          0         0.375                                      7.5 Las Vegas                                     NV         89143     PUD                                           207200               20060301         80.00                    No MI                    100195000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    290400              1784.75                360                           359                                              7      0          0         0.375                                    7.375 Fairfax                                       VA         22032     PUD                                           290400               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     80000          541.6666667                360                           357                                           7.75      0          0         0.375                                    8.125 Topton                                        NC         28781     Single Family                                  80000               20060201         80.00                    No MI                    1003780-0000309997             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    176000                 1155                360                           358                                            7.5      0          0         0.375                                    7.875 QUEEN CREEK                                   AZ         85242     PUD                                           176000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    249600                 1430                360                           358                                            6.5      0          0         0.375                                    6.875 Fort Lauderdale                               FL         33351     Single Family                                 249600               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 212372.02          1437.935552                360                           358                                           7.75      0          0         0.375                                    8.125 Kissimmee                                     FL         34746     Single Family                                 212384               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    192000                 1300                360                           358                                           7.75      0          0         0.375                                    8.125 Raleigh                                       NC         27610     2-4 Family                                    192000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    247920             1420.375                360                           358                                            6.5      0          0         0.375                                    6.875 Alexandria                                    VA         22309     Condominium                                   247920               20060301         80.00                    No MI                    100187000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    108000                  675                360                           357                                          7.125      0          0         0.375                                      7.5 Saint Petersburg                              FL         33712     Single Family                                 108000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     84872          574.6541667                360                           359                                           7.75      0          0         0.375                                    8.125 Tampa                                         FL         33605     Single Family                                  84872               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    199964           1187.28625                360                           357                                           6.75      0          0         0.375                                    7.125 Peoria                                        AZ         85385     PUD                                           200000               20060201         66.67                    No MI                    100378000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                 371799.43          2130.100901                360                           358                                            6.5      0          0         0.375                                    6.875 ROSEDALE                                      MD         21237     PUD                                           372000               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    151200               929.25                360                           359                                              7      0          0         0.375                                    7.375 Dagsboro                                      DE         19939     Single Family                                 151200               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 298807.24              2221.55                360                           358                                           7.75      0          0         0.375                                    8.125 Stone Mountain                                GA         30083     Single Family                                 299200               20060301         80.00                    No MI                    100038000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    104300          630.1458333                360                           359                                          6.875      0          0         0.375                                     7.25 Casa Grande                                   AZ         85222     Single Family                                 104300               20060401         70.00                    No MI                    100195000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    181000          999.2708333                360                           358                                           6.25      0          0         0.375                                    6.625 Plymouth                                      MN         55446     Condominium                                   181000               20060301         79.39                    No MI                    100432000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    600000               3437.5                360                           358                                            6.5      0          0         0.375                                    6.875 HERMOSA BEACH                                 CA         90254     Single Family                                 600000               20060301         55.81                    No MI                    100087000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    275900          1695.635417                360                           358                                              7      0          0         0.375                                    7.375 COLLEGE PARK                                  MD         20740     Single Family                                 275900               20060301         79.99                    No MI                    100031000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    420000              2756.25                360                           357                                            7.5      0          0         0.375                                    7.875 Hemet                                         CA         92544     Single Family                                 420000               20060201         80.00                    No MI                    1003780-0000310773             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    104000                  650                360                           358                                          7.125      0          0         0.375                                      7.5 Orlando                                       FL         32808     Single Family                                 104000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 247791.65              1629.18                360                           359                                            6.5      0          0         0.375                                    6.875 SAN BERNARDINO                                CA         92404     2-4 Family                                    248000               20060401         80.00                    No MI                    100311000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120800          805.3333333                360                           358                                          7.625      0          0         0.375                                        8 Virginia Beach                                VA         23452     Single Family                                 120800               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    639200          4327.916667                360                           358                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33158     Single Family                                 639200               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    137400              887.375                360                           358                                          7.375      0          0         0.375                                     7.75 North Port                                    FL         34286     Single Family                                 137400               20060301         74.99                    No MI                    100185000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    156800                 1029                360                           358                                            7.5      0          0         0.375                                    7.875 Lynden                                        WA         98264     PUD                                           156800               20060301         80.00                    No MI                    1003780-0000310960             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     91920              545.775                360                           357                                           6.75      0          0         0.375                                    7.125 Perry                                         GA         31069     Single Family                                  91920               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    171992          1039.118333                360                           358                                          6.875      0          0         0.375                                     7.25 IMPERIAL                                      CA         92251     Single Family                                 171992               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 120610.95               824.07                360                           358                                          6.875      0          0         0.375                                     7.25 Sultan                                        WA         98294     Single Family                                 120800               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    184000          1188.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Norfolk                                       VA         23513     Single Family                                 184000               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    275000          1604.166667                360                           358                                          6.625      0          0         0.375                                        7 Berryville                                    VA         22611     Single Family                                 275000               20060301         60.44                    No MI                    100039000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    477900           3036.65625                360                           358                                           7.25      0          0         0.375                                    7.625 LAS VEGAS                                     NV         89139     Single Family                                 477900               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    600000               3562.5                360                           358                                           6.75      0          0         0.375                                    7.125 ANtioch                                       CA         94531     Single Family                                 600000               20060301         80.00                    No MI                    100074000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    172560              916.725                360                           358                                              6      0          0         0.375                                    6.375 ARVADA                                        CO         80003     Single Family                                 172560               20060301         80.00                    No MI                                                   2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     62400                409.5                360                           359                                            7.5      0          0         0.375                                    7.875 RIDGELAND                                     MS         39157     Townhouse                                      62400               20060401         80.00                    No MI                    200299000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                     48800          330.4166667                360                           357                                           7.75      0          0         0.375                                    8.125 BALTIMORE                                     MD         21223     Single Family                                  48800               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    607200              3984.75                360                           357                                            7.5      0          0         0.375                                    7.875 Stamford                                      CT         6902      2-4 Family                                    607200               20060201         80.00                    No MI                    100196000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    158850              926.625                360                           358                                          6.625      0          0         0.375                                        7 KINGMAN                                       AZ         86401     PUD                                           158850               20060301         79.89                    No MI                    100183000000000000             2.25                20110201                         13     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     57525          389.4921875                360                           358                                           7.75      0          0         0.375                                    8.125 El Paso                                       TX         79938     PUD                                            57525               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    479920          2349.608333                360                           357                                            5.5      0          0         0.375                                    5.875 TRACY                                         CA         95391     Single Family                                 479920               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    328000          2118.333333                360                           358                                          7.375      0          0         0.375                                     7.75 Winter Garden                                 FL         34787     PUD                                           328000               20060301         80.00                    No MI                    100218000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    160000          933.3333333                360                           358                                          6.625      0          0         0.375                                        7 BIRMINGHAM                                    FL         32513     Single Family                                 160000               20060301         38.55                    No MI                    100378000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 139017.26              1033.56                360                           358                                           7.75      0          0         0.375                                    8.125 Clearwater                                    FL         33756     Single Family                                 139200               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  92241.14               693.42                360                           359                                          7.875      0          0         0.375                                     8.25 MANCHACA                                      TX         78652     Single Family                                  92300               20060401         78.67                    No MI                    100199000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    209300           1373.53125                360                           358                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60609     2-4 Family                                    209300               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    131250           888.671875                360                           358                                           7.75      0          0         0.375                                    8.125 Jacksonville                                  FL         32244     PUD                                           131250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 311088.08              2208.32                360                           356                                           7.25      0          0         0.375                                    7.625 Paterson                                      NJ         7502      2-4 Family                                    312000               20060101         78.99                    No MI                    100234000000000000             2.25                20101201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
      GROUP I       G01                                    216000               1462.5                360                           358                                           7.75      0          0         0.375                                    8.125 Los Angeles                                   CA         90011     Single Family                                 216000               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    519920          3195.341667                360                           358                                              7      0          0         0.375                                    7.375 SANTA ANA                                     CA         92706     Single Family                                 519920               20060301         80.00                    No MI                    100400000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    130500            883.59375                360                           358                                           7.75      0          0         0.375                                    8.125 Jacksonville                                  FL         32210     PUD                                           130500               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    265000          1435.416667                360                           359                                          6.125      0          0         0.375                                      6.5 Evergreen                                     CO         80439     PUD                                           265000               20060401         60.50                    No MI                    100095000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                   1000000          6145.833333                360                           359                                              7      0          0         0.375                                    7.375 La Quinta                                     CA         92253     Single Family                                1000000               20060401         79.05                    No MI                    100145000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    286250          1818.880208                360                           358                                           7.25      0          0         0.375                                    7.625 PERRY HALL                                    MD         21128     Condominium                                   286250               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    231000              1443.75                360                           358                                          7.125      0          0         0.375                                      7.5 Scottsdale                                    AZ         85250     Single Family                                 231000               20060301         70.00                    No MI                    1001732-5001003329             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    392000               2572.5                360                           359                                            7.5      0          0         0.375                                    7.875 Henderson                                     NV         89052     PUD                                           392000               20060401         80.00                    No MI                    100173000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  63913.83               469.61                360                           358                                          7.625      0          0         0.375                                        8 Springdale                                    AR         72764     Single Family                                  64000               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    293900             1836.875                360                           358                                          7.125      0          0         0.375                                      7.5 FISHERS                                       IN         46037     Condominium                                   293900               20060301         69.99                    No MI                    100331000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 107775.57               783.07                360                           357                                            7.5      0          0         0.375                                    7.875 Liberty                                       IL         62347     Single Family                                 108000               20060201         80.00                    No MI                    100404000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    250250          1590.130208                360                           358                                           7.25      0          0         0.375                                    7.625 Indio                                         CA         92201     2-4 Family                                    250250               20060301         65.00                    No MI                    100311000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    504000               2887.5                360                           359                                            6.5      0          0         0.375                                    6.875 Pasadena                                      CA         91104     2-4 Family                                    504000               20060401         80.00                    No MI                    100102000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    314900             1968.125                360                           358                                          7.125      0          0         0.375                                      7.5 FISHERS                                       IN         46037     Condominium                                   314900               20060301         74.99                    No MI                    100331000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  93034.29               666.98                360                           359                                          7.375      0          0         0.375                                     7.75 Cincinnati                                    OH         45229     2-4 Family                                     93100               20060401         70.00                    No MI                    100238000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    266000          1773.333333                360                           358                                          7.625      0          0         0.375                                        8 LOS ANGELES                                   CA         90022     2-4 Family                                    266000               20060301         70.00                    No MI                    1003113-0006000025             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    125300          835.3333333                360                           358                                          7.625      0          0         0.375                                        8 Arvada                                        CO         80004     Condominium                                   125300               20060301         70.00                    No MI                    100256000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    612000              4016.25                360                           358                                            7.5      0          0         0.375                                    7.875 LAKE FOREST                                   CA         92630     PUD                                           612000               20060301         80.00                    No MI                    100311000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                   1196250          8099.609375                360                           358                                           7.75      0          0         0.375                                    8.125 Woodside                                      CA         94062     Single Family                                1196250               20060301         75.00                    No MI                    100400000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     61250           363.671875                360                           358                                           6.75      0          0         0.375                                    7.125 Vero Beach                                    FL         32962     Condominium                                    61250               20060301         70.00                    No MI                    1001130-0601000103             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    217600                 1360                360                           358                                          7.125      0          0         0.375                                      7.5 MADERA                                        CA         93637     Single Family                                 217600               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    120000                  775                360                           358                                          7.375      0          0         0.375                                     7.75 YUBA CITY                                     CA         95991     Condominium                                   120000               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     62400                  403                360                           359                                          7.375      0          0         0.375                                     7.75 RIDGELAND                                     MS         39157     Single Family                                  62400               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    154420           1013.38125                360                           358                                            7.5      0          0         0.375                                    7.875 Kingman                                       AZ         86401     Single Family                                 154420               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                     64950             405.9375                360                           359                                          7.125      0          0         0.375                                      7.5 Richmond                                      VA         23222     2-4 Family                                     64950               20060401         72.17                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 239722.54          1423.352581                360                           358                                           6.75      0          0         0.375                                    7.125 SEWELL                                        NJ         8096      Single Family                                 240000               20060301         80.00                    No MI                    110009000000000000             2.25                20130201                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              84          N           20360201           AFL2
      GROUP I       G01                                    296000          1911.666667                360                           357                                          7.375      0          0         0.375                                     7.75 Woodbridge                                    VA         22193     Single Family                                 296000               20060201         80.00                    No MI                    100218000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     85850           563.390625                360                           359                                            7.5      0          0         0.375                                    7.875 Dallas                                        TX         75241     Single Family                                  85850               20060401         74.98                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    214400          1161.333333                360                           358                                          6.125      0          0         0.375                                      6.5 Naples                                        FL         34105     Condominium                                   214400               20060301         79.99                    No MI                    100022000000000000             2.25                20110201                       11.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    186750            1167.1875                360                           357                                          7.125      0          0         0.375                                      7.5 Clearwater                                    FL         33755     2-4 Family                                    186750               20060201         75.00                    No MI                    100061000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    323250             1885.625                360                           358                                          6.625      0          0         0.375                                        7 Upper Marlboro                                MD         20774     PUD                                           323250               20060301         79.78                    No MI                    100230000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    562000             3688.125                360                           359                                            7.5      0          0         0.375                                    7.875 Holmes Beach                                  FL         34218     Single Family                                 562000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    417000             2693.125                360                           358                                          7.375      0          0         0.375                                     7.75 Los Angeles                                   CA         90042     Condominium                                   417000               20060301         79.58                    No MI                    100256000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    300000                 1625                360                           358                                          6.125      0          0         0.375                                      6.5 Cape Coral                                    FL         33904     Condominium                                   300000               20060301         61.24                    No MI                    100061000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                     73500             444.0625                360                           358                                          6.875      0          0         0.375                                     7.25 Houston                                       TX         77089     Single Family                                  73500               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    142000          813.5416667                360                           358                                            6.5      0          0         0.375                                    6.875 Bluffton                                      SC         29910     Single Family                                 142000               20060301         47.33                    No MI                    1000606-7700256212             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    280000          1866.666667                360                           359                                          7.625      0          0         0.375                                        8 Punta Gorda                                   FL         33950     Condominium                                   280000               20060401         80.00                    No MI                    100030000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                 154929.48          855.3398375                360                           358                                           6.25      0          0         0.375                                    6.625 Hilton Head Island                            SC         29928     Condominium                                   155000               20060301         53.08                    No MI                    100061000000000000             2.25                20110201                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154000          946.4583333                360                           357                                              7      0          0         0.375                                    7.375 Broomfield                                    CO         80020     Single Family                                 154000               20060201         70.00                    No MI                    100256000000000000             2.375               20080101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360101           AFL2
      GROUP I       G01                                 131118.19          860.4631219                360                           358                                            7.5      0          0         0.375                                    7.875 Fort Mohave                                   AZ         86426     Single Family                                 131150               20060301         74.99                    No MI                                                   2.25                20110201                     12.875       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  54900.29               347.64                360                           358                                          6.125      0          0         0.375                                      6.5 Rochester                                     MN         55902     Single Family                                  55000               20060301         12.64                    No MI                    100061000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    152694            858.90375                360                           358                                          6.375      0          0         0.375                                     6.75 Bluffton                                      SC         29909     PUD                                           152694               20060301         65.00                    No MI                    1000606-7700256291             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    377200             2239.625                360                           360                                           6.75      0          0         0.375                                    7.125 Boulder                                       CO         80301     Single Family                                 377200               20060501         80.00                    No MI                    100095000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    231200          1348.666667                360                           358                                          6.625      0          0         0.375                                        7 Stillwater                                    MN         55082     Condominium                                   231200               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                         12     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    105852              573.365                360                           358                                          6.125      0          0         0.375                                      6.5 TRENTON                                       MI         48183     Condominium                                   105852               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    162450          1066.078125                360                           358                                            7.5      0          0         0.375                                    7.875 Kingman                                       AZ         86409     Single Family                                 162450               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                  162449.6            1066.0755                360                           358                                            7.5      0          0         0.375                                    7.875 Kingman                                       AZ         86409     Single Family                                 162450               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    168000                 1015                360                           358                                          6.875      0          0         0.375                                     7.25 Portland                                      OR         97216     Single Family                                 168000               20060301         70.00                    No MI                    100185000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    128964               967.23                360                           358                                          8.625      0          0         0.375                                        9 Morrow                                        OH         45152     PUD                                           128964               20060301         80.00                    No MI                    100022000000000000             2.25                20110201                         14     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    241500           1635.15625                360                           359                                           7.75      0          0         0.375                                    8.125 Miami                                         FL         33137     Condominium                                   241500               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    108800          725.3333333                360                           358                                          7.625      0          0         0.375                                        8 Newport News                                  VA         23607     Single Family                                 108800               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    327920          1878.708333                360                           356                                            6.5      0          0         0.375                                    6.875 Palm Beach                                    FL         33411     PUD                                           327920               20060101         80.00                    No MI                    100039000000000000             2.25                20101201                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    417000             2171.875                360                           358                                          5.875      0          0         0.375                                     6.25 Las Vegas                                     NV         89148     PUD                                           417000               20060301         74.07                    No MI                    100246000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    529750          3421.302083                360                           358                                          7.375      0          0         0.375                                     7.75 Carson                                        CA         90810     2-4 Family                                    529750               20060301         65.00                    No MI                                                   2.25                20110201                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    374400                 2223                360                           359                                           6.75      0          0         0.375                                    7.125 GLENDALE                                      AZ         85308     PUD                                           374400               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    184000          1169.166667                360                           358                                           7.25      0          0         0.375                                    7.625 Tucson                                        AZ         85741     Single Family                                 184000               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    143010            804.43125                360                           357                                          6.375      0          0         0.375                                     6.75 Littleton                                     CO         80120     PUD                                           143010               20060201         90.00                     PMI                     100039000000000000             2.25                20110101                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    137900          833.1458333                360                           359                                          6.875      0          0         0.375                                     7.25 Casa Grande                                   AZ         85222     PUD                                           137900               20060401         70.00                    No MI                    100195000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    403304          2604.671667                360                           358                                          7.375      0          0         0.375                                     7.75 Buckeye                                       AZ         85396     Single Family                                 403304               20060301         80.00                    No MI                    100030000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     98402          656.0133333                360                           358                                          7.625      0          0         0.375                                        8 BALTIMORE                                     MD         21212     Single Family                                  98402               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    269000            1597.1875                360                           358                                           6.75      0          0         0.375                                    7.125 CULPEPER                                      VA         22701     PUD                                           269000               20060301         80.00                    No MI                    100031000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    348800          1998.333333                360                           358                                            6.5      0          0         0.375                                    6.875 WORCESTER                                     MA         1604      2-4 Family                                    348800               20060301         80.00                    No MI                    100103000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    185500          1236.666667                360                           358                                          7.625      0          0         0.375                                        8 Gilbert                                       AZ         85234     PUD                                           185500               20060301         70.00                    No MI                    100173000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    150000              859.375                360                           358                                            6.5      0          0         0.375                                    6.875 Carson City                                   NV         89701     Single Family                                 150000               20060301         48.39                    No MI                    100016000000000000             2.25                20110201                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                  91851.62          507.0974854                360                           358                                           6.25      0          0         0.375                                    6.625 frankfort                                     KY         40601     Single Family                                  92000               20060301         80.00                    No MI                    100331000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    134400                  910                360                           358                                           7.75      0          0         0.375                                    8.125 Stuart                                        FL         34997     Condominium                                   134400               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    360500             2253.125                360                           358                                          7.125      0          0         0.375                                      7.5 Denver                                        CO         80223     2-4 Family                                    360500               20060301         70.00                    No MI                    100113000000000000             2.25                20110201                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    128000          866.6666667                360                           358                                           7.75      0          0         0.375                                    8.125 Philadelphia                                  PA         19120     Single Family                                 128000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    228000               1567.5                360                           358                                          7.875      0          0         0.375                                     8.25 Roseville                                     CA         95678     2-4 Family                                    228000               20060301         80.00                    No MI                    100152000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    222400          1274.166667                360                           358                                            6.5      0          0         0.375                                    6.875 CHINO                                         CA         91710     Condominium                                   222400               20060301         80.00                    No MI                    100183000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    173250          1173.046875                360                           358                                           7.75      0          0         0.375                                    8.125 Minneapolis                                   MN         55403     2-4 Family                                    173250               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    464000                 3045                360                           358                                            7.5      0          0         0.375                                    7.875 Las Vegas                                     NV         89129     PUD                                           464000               20060301         78.78                    No MI                    100185000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     72000                  480                360                           358                                          7.625      0          0         0.375                                        8 Trenton                                       NJ         8638      Single Family                                  72000               20060301         80.00                    No MI                    100099000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    278956          1598.185417                360                           358                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89131     PUD                                           278956               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                 279664.84              1838.75                360                           359                                            6.5      0          0         0.375                                    6.875 Yonkers                                       NY         10703     Single Family                                 279900               20060401         79.99                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    387200          2621.666667                360                           358                                           7.75      0          0         0.375                                    8.125 Gold Canyon                                   AZ         85218     2-4 Family                                    387200               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    148000          955.8333333                360                           357                                          7.375      0          0         0.375                                     7.75 Lehigh Acres                                  FL         33971     Single Family                                 148000               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 145257.19               993.25                360                           357                                          6.875      0          0         0.375                                     7.25 Pace                                          FL         32571     Single Family                                 145600               20060201         80.00                    No MI                                                   2.25                20110101                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                   1000000          5729.166667                360                           357                                            6.5      0          0         0.375                                    6.875 Panama City Beach                             FL         32413     PUD                                          1000000               20060201         47.62                    No MI                    100022000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    191608          1217.509167                360                           357                                           7.25      0          0         0.375                                    7.625 Titusville                                    FL         32780     PUD                                           191608               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    103500            657.65625                360                           357                                           7.25      0          0         0.375                                    7.625 Bradenton                                     FL         34205     Single Family                                 103500               20060201         90.00                Republic MIC                 100022000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    239900          1249.479167                360                           357                                          5.875      0          0         0.375                                     6.25 Cape Coral                                    FL         33990     Single Family                                 240000               20060201         75.00                    No MI                    100022000000000000             2.25                20110101                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    216000                 1350                360                           357                                          7.125      0          0         0.375                                      7.5 Seminole                                      FL         33777     Condominium                                   216000               20060201         78.55                    No MI                    100022000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    228800          1453.833333                360                           357                                           7.25      0          0         0.375                                    7.625 Kissimmee                                     FL         34758     PUD                                           228800               20060201         80.00                    No MI                    100022000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 229440.98          1434.006125                360                           357                                          7.125      0          0         0.375                                      7.5 Fort Myers                                    FL         33908     PUD                                           231375               20060201         75.00                    No MI                    100022000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 126783.69          699.9516219                360                           357                                           6.25      0          0         0.375                                    6.625 Tampa                                         FL         33626     Condominium                                   127000               20060201         52.92                    No MI                    100022000000000000             2.25                20110101                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  55922.67               406.04                360                           358                                            7.5      0          0         0.375                                    7.875 GLOUCESTER TOWNSHIP                           NJ         8021      PUD                                            56000               20060301         78.87                    No MI                    100247000000000000             5.125               20110201                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    160000                 1000                360                           358                                          7.125      0          0         0.375                                      7.5 New Bedford                                   MA         2744      Single Family                                 160000               20060301         80.00                    No MI                    100102000000000000             2.25                20110201                       12.5      4.75               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    279168               1744.8                360                           359                                          7.125      0          0         0.375                                      7.5 ORLANDO                                       FL         32819     Condominium                                   279168               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    138600                  924                360                           359                                          7.625      0          0         0.375                                        8 MARYSVILLE                                    WA         98270     Single Family                                 138600               20060401         70.00                    No MI                    100041000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    392000          2735.833333                360                           359                                              8      0          0         0.375                                    8.375 Washington                                    DC         20002     2-4 Family                                    392000               20060401         80.00                    No MI                    100091000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    120000                787.5                360                           359                                            7.5      0          0         0.375                                    7.875 Fort Worth                                    TX         76112     Single Family                                 120000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    281250          1845.703125                360                           359                                            7.5      0          0         0.375                                    7.875 Chicago                                       IL         60624     2-4 Family                                    281250               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    384000                 2320                360                           359                                          6.875      0          0         0.375                                     7.25 Kaneohe                                       HI         96744     Condominium                                   384000               20060401         80.00                    No MI                    100239000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    720000                 3900                360                           359                                          6.125      0          0         0.375                                      6.5 Carlsbad                                      CA         92009     PUD                                           720000               20060401         78.26                    No MI                    100185000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 103729.87               674.54                360                           357                                          6.375      0          0         0.375                                     6.75 Flippin                                       AR         72634     Single Family                                 104000               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                 100570.03               704.25                360                           358                                          7.125      0          0         0.375                                      7.5 Lithonia                                      GA         30058     PUD                                           100720               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    172560              988.625                360                           357                                            6.5      0          0         0.375                                    6.875 Covington                                     WA         98042     PUD                                           172560               20060201         79.97                    No MI                    100378000000000000             2.25                20110101                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    239920             1424.525                360                           356                                           6.75      0          0         0.375                                    7.125 Las Vegas                                     NV         89131     PUD                                           239920               20060101         80.00                    No MI                    100378000000000000             2.25                20101201                     12.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    124000                  775                360                           358                                          7.125      0          0         0.375                                      7.5 Tallahassee                                   FL         32301     PUD                                           124000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    155449          1052.519271                360                           359                                           7.75      0          0         0.375                                    8.125 OCALA                                         FL         34474     Single Family                                 155449               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    195200          1240.333333                360                           356                                           7.25      0          0         0.375                                    7.625 Homestead                                     FL         33032     Single Family                                 195200               20060101         80.00                    No MI                    1003780-0000309159             2.25                20101201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    285600              1814.75                360                           358                                           7.25      0          0         0.375                                    7.625 Atlanta                                       GA         30306     Single Family                                 285600               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    175920              1062.85                360                           357                                          6.875      0          0         0.375                                     7.25 Spokane                                       WA         99218     Single Family                                 175920               20060201         80.00                    No MI                                                   2.25                20110101                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                    302640               2017.6                360                           357                                          7.625      0          0         0.375                                        8 Buford                                        GA         30518     Single Family                                 302640               20060201         80.00                    No MI                    100378000000000000             2.25                20110101                         13     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                     56000          373.3333333                360                           358                                          7.625      0          0         0.375                                        8 Tampa                                         FL         33617     Condominium                                    56000               20060301         74.67                    No MI                    1003780-0000311328             2.25                20110201                         13     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    113200          790.0416667                360                           359                                              8      0          0         0.375                                    8.375 Charlotte                                     NC         28265     Single Family                                 113200               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    156000                877.5                360                           358                                          6.375      0          0         0.375                                     6.75 Aurora                                        CO         80017     Single Family                                 156000               20060301         80.00                    No MI                    100378000000000000              5.5                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    219680              1441.65                360                           359                                            7.5      0          0         0.375                                    7.875 Salt Lake City                                UT         84116     2-4 Family                                    219680               20060401         80.00                    No MI                    100099000000000000             2.25                20110301                     12.875     5.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     85600          499.3333333                360                           359                                          6.625      0          0         0.375                                        7 Avenal                                        CA         93204     Single Family                                  85600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    236368          1280.326667                360                           359                                          6.125      0          0         0.375                                      6.5 El Centro                                     CA         92243     Single Family                                 236368               20060401         80.00                    No MI                    100034000000000000             2.375               20080301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20360301           AFL2
      GROUP I       G01                                    112000          746.6666667                360                           358                                          7.625      0          0         0.375                                        8 Atlanta                                       GA         30316     Single Family                                 112000               20060301         80.00                    No MI                                                   2.25                20110201                         13       2                 1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    240000                 1475                360                           358                                              7      0          0         0.375                                    7.375 Port Saint Lucie                              FL         34986     PUD                                           240000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    140000                787.5                360                           358                                          6.375      0          0         0.375                                     6.75 Durham                                        NC         27713     Single Family                                 140000               20060301         80.00                    No MI                    100378000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                   1495000          8565.104167                360                           359                                            6.5      0          0         0.375                                    6.875 Santa Cruz                                    CA         95065     Single Family                                1495000               20060401         65.00                    No MI                    100161000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                  53666.62               408.16                360                           359                                              8      0          0         0.375                                    8.375 LOUISVILLE                                    KY         40211     Single Family                                  53700               20060401         78.97                    No MI                    010040400000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  74353.76               565.49                360                           359                                              8      0          0         0.375                                    8.375 LOUISVILLE                                    KY         40212     Single Family                                  74400               20060401         80.00                    No MI                    010040400000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                   50968.3               387.64                360                           359                                              8      0          0         0.375                                    8.375 LOUISVILLE                                    KY         40210     Single Family                                  51000               20060401         78.46                    No MI                    100404000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 149507.01              1137.07                360                           359                                              8      0          0         0.375                                    8.375 SPRINGFIELD                                   MA         1104      2-4 Family                                    149600               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     14.375     1.875               2             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    290400                 1573                360                           358                                          6.125      0          0         0.375                                      6.5 ORCUTT                                        CA         93455     Condominium                                   290400               20060301         80.00                    No MI                    100074000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                     98800              586.625                360                           359                                           6.75      0          0         0.375                                    7.125 MURRAY                                        UT         84107     Condominium                                    98800               20060401         80.00                    No MI                    133361000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    198750           1283.59375                360                           359                                          7.375      0          0         0.375                                     7.75 Bend                                          OR         97701     Single Family                                 198750               20060401         75.00                    No MI                    100114000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    316000          1711.666667                360                           358                                          6.125      0          0         0.375                                      6.5 POMONA                                        CA         91768     Single Family                                 316000               20060301         80.00                    No MI                    100074000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    154700          805.7291667                360                           359                                          5.875      0          0         0.375                                     6.25 Chandler                                      AZ         85224     Single Family                                 154700               20060401         70.00                    No MI                    100170000000000000             2.25                20090301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
      GROUP I       G01                                 132713.13               986.04                360                           359                                           7.75      0          0         0.375                                    8.125 Galloway                                      NJ         8205      Condominium                                   132800               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    168372           1140.01875                360                           359                                           7.75      0          0         0.375                                    8.125 NORTH LAS VEGAS                               NV         89084     Condominium                                   168372               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    126000              879.375                360                           359                                              8      0          0         0.375                                    8.375 GLENDALE                                      AZ         85303     Single Family                                 126000               20060401         75.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    130000          798.9583333                360                           359                                              7      0          0         0.375                                    7.375 Saint Paul                                    MN         55106     2-4 Family                                    130000               20060401         65.00                    No MI                    100017000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    437520              2825.65                360                           359                                          7.375      0          0         0.375                                     7.75 Lake Worth                                    FL         33467     Single Family                                 437520               20060401         80.00                    No MI                                                   2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    135000              871.875                360                           359                                          7.375      0          0         0.375                                     7.75 Thornton                                      CO         80229     Single Family                                 135000               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    208000          1256.666667                360                           359                                          6.875      0          0         0.375                                     7.25 Las Vegas                                     NV         89131     Single Family                                 208000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    244000          1474.166667                360                           359                                          6.875      0          0         0.375                                     7.25 Henderson                                     NV         89074     PUD                                           244000               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    438400          2785.666667                360                           359                                           7.25      0          0         0.375                                    7.625 Las Vegas                                     NV         89149     PUD                                           438400               20060401         80.00                    No MI                    100096000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                   1125000             7734.375                360                           359                                          7.875      0          0         0.375                                     8.25 ATL                                           GA         30331     Single Family                                1125000               20060401         75.00                    No MI                    100087000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    176000                 1155                360                           359                                            7.5      0          0         0.375                                    7.875 Phoenix                                       AZ         85027     Single Family                                 176000               20060401         80.00                    No MI                    100095000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    304000                 1805                360                           359                                           6.75      0          0         0.375                                    7.125 Garfield                                      NJ         7026      2-4 Family                                    304000               20060401         80.00                    No MI                    010003500000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    291680          1488.783333                360                           359                                           5.75      0          0         0.375                                    6.125 ASHBURN                                       VA         20147     Single Family                                 291680               20060401         63.87                    No MI                    100057000000000000             2.25                20110301                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    203000          1120.729167                360                           358                                           6.25      0          0         0.375                                    6.625 Mammoth Lakes                                 CA         93546     Condominium                                   203000               20060301         70.00                    No MI                    100022000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 120081.75               893.97                360                           356                                           7.75      0          0         0.375                                    8.125 Southgate                                     MI         48195     Single Family                                 120400               20060101         78.18                    No MI                    100266000000000000             2.25                20101201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20351201           AFL2
      GROUP I       G01                                    150400          1002.666667                360                           358                                          7.625      0          0         0.375                                        8 Brandon                                       FL         33511     Single Family                                 150400               20060301         80.00                    No MI                                                   2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    392000          2041.666667                360                           358                                          5.875      0          0         0.375                                     6.25 MESA                                          AZ         85212     PUD                                           392000               20060301         80.00                    No MI                    100420000000000000             2.25                20110201                      12.25     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 138799.88          910.8742125                360                           359                                            7.5      0          0         0.375                                    7.875 LOUISVILLE                                    KY         40241     Single Family                                 138800               20060401         80.00                    No MI                    100331000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    211600          1300.458333                360                           359                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89129     PUD                                           211600               20060401         79.99                    No MI                    100183000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    176000          1063.333333                360                           359                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89110     Single Family                                 176000               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    273468            1652.2025                360                           360                                          6.875      0          0         0.375                                     7.25 ANTHEM                                        AZ         85086     PUD                                           273468               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    307143          2079.614063                360                           360                                           7.75      0          0         0.375                                    8.125 ORLANDO                                       FL         32828     PUD                                           307143               20060501         90.00                GE Capital MI                100057000000000000             2.25                20110401                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    285116             1781.975                360                           360                                          7.125      0          0         0.375                                      7.5 LAS VEGAS                                     NV         89131     Single Family                                 285116               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    196800               1168.5                360                           359                                           6.75      0          0         0.375                                    7.125 LAS VEGAS                                     NV         89139     PUD                                           196800               20060401         75.00                    No MI                    100087000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    216430          1239.963542                360                           359                                            6.5      0          0         0.375                                    6.875 Port Saint Lucie                              FL         34953     PUD                                           216430               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G03                                    538050          3306.765625                360                           359                                              7      0          0         0.375                                    7.375 Sterling                                      VA         20166     PUD                                           538050               20060401         79.99                    No MI                    100016000000000000             2.75                20110301                     13.375     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    290000          1601.041667                360                           358                                           6.25      0          0         0.375                                    6.625 Westerly                                      RI         2891      Condominium                                   290000               20060301         73.42                    No MI                    100016000000000000             2.25                20110201                     12.625     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  74990.91               557.17                360                           359                                           7.75      0          0         0.375                                    8.125 Greenbay                                      WI         54302     2-4 Family                                     75040               20060401         80.00                    No MI                    100221000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    248000               1317.5                360                           359                                              6      0          0         0.375                                    6.375 Palm Beach Gardens                            FL         33418     Condominium                                   248000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    380000          2097.916667                360                           359                                           6.25      0          0         0.375                                    6.625 IMPERIAL BEACH                                CA         91932     Condominium                                   380000               20060401         80.00                    No MI                    100074000000000000             2.375               20080301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360301           AFL2
     GROUP II       G02                                    173100                865.5                360                           360                                          5.625      0          0         0.375                                        6 Richmond Hill                                 GA         31324     PUD                                           173100               20060501         79.99                    No MI                    100031000000000000             2.25                20110401                         11       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    150400                  940                360                           352                                          7.125      0          0         0.375                                      7.5 DECATUR                                       GA         30032     Single Family                                 150400               20050901         80.00                    No MI                    100030000000000000             2.75                20070801                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              24          N           20350801           ALT1
      GROUP I       G01                                    282000              1468.75                360                           353                                          5.875      0          0         0.375                                     6.25 WORCESTER                                     MA         1604      Single Family                                 282000               20051001         62.67                    No MI                    100030000000000000             2.75                20070901                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                  351999.7          1686.665229                360                           353                                          5.375      0          0         0.375                                     5.75 SAN DIEGO                                     CA         92110     Single Family                                 352000               20051001         80.00                    No MI                    100030000000000000             2.75                20100901                      11.75     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20350901           ALT1
      GROUP I       G01                                 147263.86               808.56                360                           353                                           4.75      0          0         0.375                                    5.125 WORCESTER                                     MA         1603      2-4 Family                                    148500               20051001         75.00                    No MI                    100030000000000000             2.75                20070901                     11.125     2.375               2             First Lien         N            N            0          No_PP            360              24          N           20350901           ALT1
      GROUP I       G01                                    286400          1282.833333                360                           354                                              5      0          0         0.375                                    5.375 KENT                                          WA         98042     Single Family                                 286400               20051101         80.00                    No MI                    100030000000000000             2.75                20071001                     11.375     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    179550            1122.1875                360                           354                                          7.125      0          0         0.375                                      7.5 BUFORD                                        GA         30519     PUD                                           179550               20051101         79.98                    No MI                    100030000000000000             2.75                20071001                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    131000               818.75                360                           354                                          7.125      0          0         0.375                                      7.5 BROKLET                                       GA         30458     Single Family                                 131000               20051101         79.39                    No MI                    100030000000000000             2.75                20071001                       13.5     2.375               2             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                 124356.54               739.42                360                           355                                            5.5      0          0         0.375                                    5.875 PENSACOLA                                     FL         32514     PUD                                           125000               20051201         73.53                    No MI                    100030000000000000             2.75                20071101                     11.875     2.375               2             First Lien         N            N            0          No_PP            360              24          N           20351101           ALT1
      GROUP I       G01                                  93038.53               600.61                360                           351                                           6.25      0          0         0.375                                    6.625 LAKELAND                                      FL         33811     Single Family                                  93800               20050801         70.00                    No MI                    100030000000000000               3                 20070701                     12.625     2.375               1             First Lien         N            N            0          No_PP            360              24          N           20350701           ALT1
     GROUP II       G02                                    284800          1720.666667                360                           359                                          6.875      0          0         0.375                                     7.25 TURLOCK                                       CA         95382     Single Family                                 284800               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                      12.25     2.625               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     94500             570.9375                360                           359                                          6.875      0          0         0.375                                     7.25 GRAYSON                                       GA         30017     Single Family                                  94500               20060401         70.00                    No MI                    100378000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 223780.82              1701.95                360                           359                                              8      0          0         0.375                                    8.375 COVINGTON                                     GA         30014     Single Family                                 223920               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    144000                  870                360                           359                                          6.875      0          0         0.375                                     7.25 HOMESTEAD                                     FL         33030     Single Family                                 144000               20060401         80.00                    No MI                    1003780-0000313650             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                     60000               429.85                360                           360                                          7.375      0          0         0.375                                     7.75 INDIANAPOLIS                                  IN         46222     Single Family                                  60000               20060501         80.00                    No MI                    100378000000000000             2.25                20110401                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    200800          1171.333333                360                           360                                          6.625      0          0         0.375                                        7 HUDSON                                        CO         80642     Single Family                                 200800               20060501         80.00                    No MI                    1003780-0000313721             2.25                20110401                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360401           AFL2
     GROUP II       G02                                    144750              1012.11                360                           360                                          7.125      0          0         0.375                                      7.5 STONE MOUNTAIN                                GA         30083     Single Family                                 144750               20060501         75.00                    No MI                    100378000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                 207855.95              1544.33                360                           359                                           7.75      0          0         0.375                                    8.125 MIAMI                                         FL         33015     Condominium                                   207992               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    169800              1187.27                360                           360                                          7.125      0          0         0.375                                      7.5 OCALA                                         FL         34473     Single Family                                 169800               20060501         66.59                    No MI                    100378000000000000             2.25                20110401                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360401           AFL2
      GROUP I       G01                                  99937.85               760.07                360                           359                                              8      0          0         0.375                                    8.375 HOUSTON                                       TX         77007     Single Family                                 100000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 141511.99              1076.26                360                           359                                              8      0          0         0.375                                    8.375 SHEFFIELD                                     AL         35660     2-4 Family                                    141600               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    171499          1196.920104                360                           358                                              8      0          0         0.375                                    8.375 MIAMI                                         FL         33186     PUD                                           171499               20060322         68.60                    No MI                    100378000000000000             2.25                20110222                     13.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360222           AFL2
      GROUP I       G01                                    210000             1465.625                360                           359                                              8      0          0         0.375                                    8.375 MIAMI                                         FL         33186     PUD                                           210000               20060401         75.00                    No MI                    100378000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    140000          816.6666667                360                           359                                          6.625      0          0         0.375                                        7 PHOENIX                                       AZ         85043     Single Family                                 140000               20060401         80.00                    No MI                    100378000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                 382997.95          2114.467849                360                           357                                           6.25      0          0         0.375                                    6.625 North Beach                                   MD         20714     Single Family                                 383000               20060201         75.99                    No MI                    100022000000000000             2.25                20110101                     11.625     1.875               2             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    143751            778.65125                360                           356                                          6.125      0          0         0.375                                      6.5 Peyton                                        CO         80831     PUD                                           143751               20060101         70.00                    No MI                    100059000000000000             2.25                20101201                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G01                                    118000          725.2083333                360                           357                                              7      0          0         0.375                                    7.375 PORTERVILLE                                   CA         93257     Condominium                                   118000               20060201         80.00                    No MI                    100199000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
      GROUP I       G01                                 140531.08                883.4                360                           352                                              6      0          0         0.375                                    6.375 ARLINGTON                                     MA         2474      Condominium                                   141600               20050901         80.00                    No MI                    100103000000000000             2.375               20070801                     11.375     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20350801           AFL2
     GROUP II       G01                                  87036.57               609.94                360                           357                                          7.125      0          0         0.375                                      7.5 Glenn Heights                                 TX         75154     PUD                                            87232               20060201         80.00                    No MI                    100404000000000000             2.25                20110101                       12.5       2                 1             First Lien         N            N            0         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    188000          1037.916667                360                           358                                           6.25      0          0         0.375                                    6.625 Lynn                                          MA         1904      Single Family                                 188000               20060301         80.00                    No MI                    100210000000000000             2.25                20110201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                    412412              2062.06                360                           356                                          5.625      0          0         0.375                                        6 LINCOLN                                       CA         95648     PUD                                           512412               20060101         80.00                    No MI                    100057000000000000             2.25                20151201                         11     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G03                                    443120             2354.075                360                           357                                              6      0          0         0.375                                    6.375 BRENTWOOD                                     CA         94513     PUD                                           443120               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    160000          1083.333333                360                           358                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77061     PUD                                           160000               20060301         80.00                    No MI                    100425000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 223705.94               1663.2                360                           358                                           7.75      0          0         0.375                                    8.125 Roosevelt                                     NY         11575     Single Family                                 224000               20060301         80.00                    No MI                    100284000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    397944            2694.4125                360                           357                                           7.75      0          0         0.375                                    8.125 FREDERICK                                     MD         21704     PUD                                           397944               20060201         80.00                    No MI                    100028000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                 215428.46          1189.344623                360                           356                                           6.25      0          0         0.375                                    6.625 Cumming                                       GA         30040     PUD                                           215500               20060101         80.00                    No MI                    100057000000000000             2.25                20101201                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G01                                    144952          875.7516667                360                           358                                          6.875      0          0         0.375                                     7.25 Albuquerque                                   NM         87114     PUD                                           144952               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     94400          639.1666667                360                           356                                           7.75      0          0         0.375                                    8.125 SPRING HILL                                   FL         34606     Single Family                                  94400               20060101         80.00                    No MI                    100022000000000000             2.25                20101201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351201           AFL2
     GROUP II       G02                                    108120             619.4375                360                           358                                            6.5      0          0         0.375                                    6.875 Phoenix                                       AZ         85014     Condominium                                   108120               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    150000              953.125                360                           357                                           7.25      0          0         0.375                                    7.625 Baltimore                                     MD         21223     Single Family                                 150000               20060202         65.36                    No MI                    100213000000000000             2.25                20110102                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360102           AFL2
     GROUP II       G04                                    280000               1487.5                360                           357                                              6      0          0         0.375                                    6.375 Santa Cruz                                    CA         95062     Condominium                                   280000               20060201         56.57                    No MI                    100063000000000000             2.25                20160101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                    168192              1103.76                360                           357                                            7.5      0          0         0.375                                    7.875 Laveen                                        AZ         85339     PUD                                           168192               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    168864              1108.17                360                           357                                            7.5      0          0         0.375                                    7.875 Orlando                                       FL         32835     Condominium                                   168864               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    158692           1041.41625                360                           358                                            7.5      0          0         0.375                                    7.875 Albuquerque                                   NM         87114     PUD                                           158692               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  55079.99          355.7249354                360                           355                                          7.375      0          0         0.375                                     7.75 San Antonio                                   TX         78221     Single Family                                  55080               20051201         80.00                    No MI                    100099000000000000             2.25                20101101                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                    156991              784.955                360                           356                                          5.625      0          0         0.375                                        6 Westerville                                   OH         43081     PUD                                           156991               20060101         80.00                    No MI                    100022000000000000             2.375               20071201                         11     1.875               1             First Lien         N            Y           60         Prepay            360              24          N           20351201           AFL2
     GROUP II       G01                                    296000          1541.666667                360                           355                                          5.875      0          0         0.375                                     6.25 Manteca                                       CA         95336     Single Family                                 296000               20051201         80.00                    No MI                    100147000000000000             5.75                20101101                      11.25       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20351101           AFL2
      GROUP I       G01                                 178544.06              1433.59                360                           356                                          8.575      0          0         0.375                                     8.95 Land O Lakes                                  FL         34638     PUD                                           178969               20060101         80.00                    No MI                                                   2.375               20071201                      13.95     5.375               1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                   74222.4               578.67                360                           356                                           8.25      0          0         0.375                                    8.625 Detroit                                       MI         48206     2-4 Family                                     74400               20060101         80.00                    No MI                    100266000000000000             2.375               20071201                     13.625       2                 1             First Lien         N            N            0          No_PP            360              24          N           20351201           AFL2
      GROUP I       G01                                    130320              882.375                360                           359                                           7.75      0          0         0.375                                    8.125 Ocala                                         FL         34472     Single Family                                 130320               20060401         80.00                    No MI                    10026560000440393-             2.25                20110301                     13.125       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                     69825          472.7734375                360                           358                                           7.75      0          0         0.375                                    8.125 SOCORRO                                       TX         79927     Single Family                                  69825               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    489520               3059.5                360                           358                                          7.125      0          0         0.375                                      7.5 Gambrills                                     MD         21054     Townhouse                                     489520               20060301         80.00                    No MI                    100238000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                 126985.67               835.61                360                           358                                            6.5      0          0         0.375                                    6.875 KILLEEN                                       TX         76542     Single Family                                 127200               20060301         80.00                    No MI                    100293000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    127920              839.475                360                           358                                            7.5      0          0         0.375                                    7.875 TUCSON                                        AZ         85706     Single Family                                 127920               20060301         80.00                    No MI                    100414000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    107910           640.715625                360                           357                                           6.75      0          0         0.375                                    7.125 Overgaard                                     AZ         85933     Condominium                                   107910               20060201         90.00            Mortgage Guaranty In             100047000000000000             2.25                20110101                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                  168873.7          1055.460625                360                           355                                          7.125      0          0         0.375                                      7.5 Clermont                                      FL         34711     Single Family                                 169000               20051201         75.00                    No MI                    100017000000000000             3.125               20060501                       19.5     1.875               0             First Lien         N            Y           120         No_PP            360              6           N           20351101           AFL2
      GROUP I       G01                                  91737.74                659.1                360                           356                                          7.375      0          0         0.375                                     7.75 Camp Point                                    IL         62320     Single Family                                  92000               20060101         80.00                    No MI                    100404000000000000             2.25                20101201                      12.75      2.75               1             First Lien         N            N            0          No_PP            360              60          N           20351201           AFL2
     GROUP II       G04                                    156264             830.1525                360                           357                                              6      0          0         0.375                                    6.375 SANFORD                                       FL         32771     PUD                                           156264               20060201         80.00                    No MI                                                   2.25                20160101                     11.375       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20360101           AFL2
      GROUP I       G01                                   1500000              10937.5                360                           356                                          8.375      0          0         0.375                                     8.75 Miami                                         FL         33139     Condominium                                  1500000               20060101         75.00                    No MI                    100256000000000000             2.375               20071201                      13.75     1.875               1             First Lien         N            Y           120        Prepay            360              24          N           20351201           AFL2
     GROUP II       G04                                    309600                 1806                360                           356                                          6.625      0          0         0.375                                        7 Lakewood                                      CA         90715     Condominium                                   309600               20060101         80.00                    No MI                                                   2.25                20151201                         12       2                 1             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G01                                    216000               1372.5                360                           357                                           7.25      0          0         0.375                                    7.625 New Brunswick                                 NJ         8901      2-4 Family                                    216000               20060201         80.00                    No MI                    100070000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    301500           2041.40625                360                           358                                           7.75      0          0         0.375                                    8.125 PHOENIX                                       AZ         85044     Single Family                                 301500               20060301         75.00                    No MI                    100414000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G03                                    504360              3152.25                360                           357                                          7.125      0          0         0.375                                      7.5 LATHROP                                       CA         95330     Single Family                                 504360               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    147692              923.075                360                           357                                          7.125      0          0         0.375                                      7.5 ROUND LAKE                                    IL         60073     Condominium                                   147692               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    130550             815.9375                360                           358                                          7.125      0          0         0.375                                      7.5 RICHMOND                                      TX         77469     PUD                                           130550               20060301         79.73                    No MI                    100057000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  99522.44               617.02                360                           355                                          5.895      0          0         0.375                                     6.27 Bluffton                                      SC         29909     PUD                                           100000               20051201         55.56                    No MI                    100149000000000000             2.375               20071101                      12.27     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351101           AFL2
     GROUP II       G01                                 367423.88           2296.39925                360                           356                                          7.125      0          0         0.375                                      7.5 Loxahatchee                                   FL         33470     Single Family                                 367500               20060101         75.00                    No MI                    100238000000000000             2.25                20101201                       12.5       2                 1             First Lien         N            Y           120        Prepay            360              60          N           20351201           AFL2
     GROUP II       G02                                    239920               1499.5                360                           358                                          7.125      0          0         0.375                                      7.5 HYATTSVILLE                                   MD         20784     Single Family                                 239920               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    320000          2233.333333                360                           360                                              8      0          0         0.375                                    8.375 Newark                                        NJ         7107      2-4 Family                                    320000               20060501         80.00                    No MI                    100234000000000000             2.25                20110401                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    148000          955.8333333                360                           359                                          7.375      0          0         0.375                                     7.75 MOUNT HOREB                                   WI         53572     Single Family                                 148000               20060401         80.00                    No MI                    100194000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    460000          3210.416667                360                           359                                              8      0          0         0.375                                    8.375 Westminster                                   CA         92683     Single Family                                 460000               20060401         80.00                    No MI                    1001991-0511003260             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    459920          3209.858333                360                           359                                              8      0          0         0.375                                    8.375 Westminster                                   CA         92683     Single Family                                 459920               20060401         80.00                    No MI                    1001991-0511003284             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    288000                 1740                360                           359                                          6.875      0          0         0.375                                     7.25 FISHERVILLE                                   KY         40023     Single Family                                 288000               20060401         78.69                    No MI                    100331000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    279200          1861.333333                360                           359                                          7.625      0          0         0.375                                        8 Port Charlotte                                FL         33952     Single Family                                 279200               20060401         80.00                    No MI                    100009000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    492000               3177.5                360                           359                                          7.375      0          0         0.375                                     7.75 MIAMI                                         FL         33131     Condominium                                   492000               20060401         80.00                    No MI                    100087000000000000             2.25                20110301                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    189500            1065.9375                360                           359                                          6.375      0          0         0.375                                     6.75 Annapolis                                     MD         21409     PUD                                           189500               20060401         51.63                    No MI                    100213000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    290650          1756.010417                360                           359                                          6.875      0          0         0.375                                     7.25 Waynesboro                                    PA         17268     Single Family                                 290650               20060401         80.00                    No MI                    100031000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     56000          344.1666667                360                           359                                              7      0          0         0.375                                    7.375 ATLANTA                                       GA         30310     Single Family                                  56000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    520000          3358.333333                360                           359                                          7.375      0          0         0.375                                     7.75 Rancho Cucamonga                              CA         91701     Single Family                                 520000               20060401         80.00                    No MI                    1001023-7359534419             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    243750          1599.609375                360                           359                                            7.5      0          0         0.375                                    7.875 Rialto                                        CA         92376     Single Family                                 243750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    189600                 1106                360                           359                                          6.625      0          0         0.375                                        7 Las Vegas                                     NV         89156     Single Family                                 189600               20060401         80.00                    No MI                    100195000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    192000                 1080                360                           359                                          6.375      0          0         0.375                                     6.75 Las Vegas                                     NV         89128     Single Family                                 192000               20060401         59.08                    No MI                    100195000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  94581.18               719.33                360                           359                                              8      0          0         0.375                                    8.375 PORTSMOUTH                                    VA         23704     2-4 Family                                     94640               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    143600          927.4166667                360                           359                                          7.375      0          0         0.375                                     7.75 QUEEN CREEK                                   AZ         85242     PUD                                           143600               20060401         79.99                    No MI                    100071000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    134400                  798                360                           359                                           6.75      0          0         0.375                                    7.125 ELK RIVER                                     MN         55330     Single Family                                 134400               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                     84000               516.25                360                           359                                              7      0          0         0.375                                    7.375 BROOKLYN                                      MD         21225     Townhouse                                      84000               20060401         80.00                    No MI                    10028940000003471-             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    248000          1601.666667                360                           359                                          7.375      0          0         0.375                                     7.75 CHASKA                                        MN         55318     PUD                                           248000               20060401         80.00                    No MI                    100400000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G03                                    468100             2925.625                360                           359                                          7.125      0          0         0.375                                      7.5 Waldorf                                       MD         20603     PUD                                           468100               20060401         79.99                    No MI                    100031000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    650000          4536.458333                360                           359                                              8      0          0         0.375                                    8.375 MITCHELLVILLE                                 MD         20721     PUD                                           650000               20060401         79.47                    No MI                    100289000000000000             2.25                20110301                     14.375     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    328000          2015.833333                360                           359                                              7      0          0         0.375                                    7.375 Winter Garden                                 FL         34787     Single Family                                 328000               20060401         80.00                    No MI                    100039000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    624000                 4355                360                           359                                              8      0          0         0.375                                    8.375 PAIA                                          HI         96779     PUD                                           624000               20060401         80.00                    No MI                    100059000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    292000              1916.25                360                           359                                            7.5      0          0         0.375                                    7.875 Indianapolis                                  IN         46208     Single Family                                 292000               20060401         80.00                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                  73543.99               508.34                360                           359                                              7      0          0         0.375                                    7.375 Houston                                       TX         77034     Single Family                                  73600               20060401         80.00                    No MI                    100101000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    245000              1531.25                360                           359                                          7.125      0          0         0.375                                      7.5 Lancaster                                     CA         93535     2-4 Family                                    245000               20060401         70.00                    No MI                    100256000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  75952.77               577.65                360                           359                                              8      0          0         0.375                                    8.375 HOUSTON                                       TX         77071     PUD                                            76000               20060401         80.00                    No MI                    100199000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    283755          1684.795313                360                           360                                           6.75      0          0         0.375                                    7.125 ANTHEM                                        AZ         85086     Single Family                                 283755               20060501         80.00                    No MI                    100057000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
      GROUP I       G01                                    271571          1782.184688                360                           359                                            7.5      0          0         0.375                                    7.875 PHOENIX                                       AZ         85339     Single Family                                 271571               20060401         80.00                    No MI                    010005700000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    104184              672.855                360                           359                                          7.375      0          0         0.375                                     7.75 KANSAS CITY                                   MO         64118     PUD                                           104184               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    223920               1492.8                360                           359                                          7.625      0          0         0.375                                        8 INDIO                                         CA         92203     PUD                                           223920               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G01                                    278950            1743.4375                360                           359                                          7.125      0          0         0.375                                      7.5 San Jacinto                                   CA         92582     Single Family                                 278950               20060401         79.99                    No MI                    100209000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    188000          1312.083333                360                           359                                              8      0          0         0.375                                    8.375 Aurora                                        CO         80012     Single Family                                 188000               20060401         80.00                    No MI                    100266000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    110102          711.0754167                360                           358                                          7.375      0          0         0.375                                     7.75 Leander                                       TX         78641     PUD                                           110102               20060301         80.00                    No MI                    100016000000000000             2.75                20110201                      13.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     97500             629.6875                360                           359                                          7.375      0          0         0.375                                     7.75 San Antonio                                   TX         78251     PUD                                            97500               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                      12.75     2.375               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
     GROUP II       G01                                    129000             658.4375                360                           355                                           5.75      0          0         0.375                                    6.125 CUMMING                                       GA         30040     PUD                                           129000               20051201         64.98                    No MI                    100032000000000000             2.25                20101101                     11.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20351101           AFL2
      GROUP I       G01                                    380000          2652.083333                360                           359                                              8      0          0         0.375                                    8.375 MIAMI                                         FL         33169     Single Family                                 380000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    304000                 1710                360                           359                                          6.375      0          0         0.375                                     6.75 HOWELL TOWNSHIP                               NJ         7731      Single Family                                 304000               20060401         80.00                    No MI                    100367000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    339200          2190.666667                360                           359                                          7.375      0          0         0.375                                     7.75 TEMECULA                                      CA         92592     Single Family                                 339200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    440000          2841.666667                360                           359                                          7.375      0          0         0.375                                     7.75 LAS VEGAS                                     NV         89143     PUD                                           440000               20060401         80.00                    No MI                    100386000000000000             2.75                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                 115126.54               865.46                360                           359                                          7.875      0          0         0.375                                     8.25 LAKELAND                                      FL         33815     2-4 Family                                    115200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      13.25     2.375               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                     87100          535.3020833                360                           359                                              7      0          0         0.375                                    7.375 RALEIGH                                       NC         27614     Condominium                                    87100               20060401         69.99                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                  78341.81               548.19                360                           359                                          7.125      0          0         0.375                                      7.5 GILLSVILLE                                    GA         30543     Single Family                                  78400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                 148697.59              1078.91                360                           359                                            7.5      0          0         0.375                                    7.875 CHASKA                                        MN         55318     2-4 Family                                    148800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    163000          950.8333333                360                           359                                          6.625      0          0         0.375                                        7 PEORIA                                        AZ         85345     PUD                                           163000               20060401         56.21                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    128000                  800                360                           359                                          7.125      0          0         0.375                                      7.5 NORFOLK                                       VA         23508     Single Family                                 128000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 275819.46              2049.29                360                           359                                           7.75      0          0         0.375                                    8.125 NEWARK                                        NJ         7107      2-4 Family                                    276000               20060401         80.00                    No MI                    010036700000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 671571.48              5048.52                360                           359                                          7.875      0          0         0.375                                     8.25 NEW ROCHELLE                                  NY         10805     Single Family                                 672000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    215200              1277.75                360                           359                                           6.75      0          0         0.375                                    7.125 APOPKA                                        FL         32703     PUD                                           215200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    255200          1568.416667                360                           359                                              7      0          0         0.375                                    7.375 ADELANTO                                      CA         92301     Single Family                                 255200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                     59475          353.1328125                360                           359                                           6.75      0          0         0.375                                    7.125 GREENSBORO                                    NC         27401     Single Family                                  59475               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    360000               2362.5                360                           359                                            7.5      0          0         0.375                                    7.875 SCOTTSDALE                                    AZ         85260     Condominium                                   360000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    340000          2089.583333                360                           359                                              7      0          0         0.375                                    7.375 ROCKVILLE                                     MD         20851     Single Family                                 340000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    258611           1616.31875                360                           359                                          7.125      0          0         0.375                                      7.5 PIKESVILLE                                    MD         21208     PUD                                           258611               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    168000                  980                360                           359                                          6.625      0          0         0.375                                        7 MESA                                          AZ         85201     Single Family                                 168000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    315100          1706.791667                360                           359                                          6.125      0          0         0.375                                      6.5 HERNDON                                       VA         20171     Condominium                                   315100               20060401         79.98                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    495200          3043.416667                360                           359                                              7      0          0         0.375                                    7.375 CAVE CREEK                                    AZ         85331     Single Family                                 495200               20060401         79.87                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    327450          2012.453125                360                           359                                              7      0          0         0.375                                    7.375 LEESBURG                                      VA         20176     PUD                                           327450               20060401         79.99                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 135104.58               968.59                360                           359                                          7.375      0          0         0.375                                     7.75 ST. JOSEPH                                    MO         64501     Single Family                                 135200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    440000          2704.166667                360                           359                                              7      0          0         0.375                                    7.375 BUENA PARK                                    CA         90620     Single Family                                 440000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    104000                682.5                360                           359                                            7.5      0          0         0.375                                    7.875 PHOENIX                                       AZ         85027     Condominium                                   104000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    519200              3082.75                360                           359                                           6.75      0          0         0.375                                    7.125 WILMINGTON                                    CA         90744     2-4 Family                                    519200               20060401         80.00                    No MI                                                   2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    294101           1838.13125                360                           359                                          7.125      0          0         0.375                                      7.5 AVONDALE                                      AZ         85323     Single Family                                 294101               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 215851.35              1566.15                360                           359                                            7.5      0          0         0.375                                    7.875 STEPHENS CITY                                 VA         22655     Single Family                                 216000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    299000            1588.4375                360                           359                                              6      0          0         0.375                                    6.375 MANASSAS                                      VA         20111     Single Family                                 299000               20060401         63.89                    No MI                                                   2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    288000                 1770                360                           359                                              7      0          0         0.375                                    7.375 WOODBRIDGE                                    VA         22193     Single Family                                 288000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    151200               866.25                360                           359                                            6.5      0          0         0.375                                    6.875 EVERSON                                       WA         98247     Single Family                                 151200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    165000            1082.8125                360                           359                                            7.5      0          0         0.375                                    7.875 GLENDALE                                      AZ         85308     Single Family                                 165000               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    259200                 1485                360                           359                                            6.5      0          0         0.375                                    6.875 STERLING                                      VA         20165     PUD                                           259200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 118781.96               841.35                360                           359                                           7.25      0          0         0.375                                    7.625 RALEIGH                                       NC         27616     PUD                                           118868               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    324000              1856.25                360                           359                                            6.5      0          0         0.375                                    6.875 Manassas                                      VA         20109     Single Family                                 324000               20060401         80.00                    No MI                                                   2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    400000                 2250                360                           359                                          6.375      0          0         0.375                                     6.75 SAN CLEMENTE                                  CA         92672     2-4 Family                                    400000               20060401         40.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    479000            2544.6875                360                           359                                              6      0          0         0.375                                    6.375 LAS VEGAS                                     NV         89117     PUD                                           479000               20060401         79.85                    No MI                    100386000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                     80000          458.3333333                360                           359                                            6.5      0          0         0.375                                    6.875 BALTIMORE                                     MD         21224     Townhouse                                      80000               20060401         69.57                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    343920              1934.55                360                           359                                          6.375      0          0         0.375                                     6.75 ASHBURN                                       VA         20147     PUD                                           343920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    417000              2606.25                360                           359                                          7.125      0          0         0.375                                      7.5 NORTH WILDWOOD                                NJ         8260      Single Family                                 417000               20060401         78.53                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    278400                 1798                360                           359                                          7.375      0          0         0.375                                     7.75 WINCHESTER                                    VA         22602     PUD                                           278400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    520000          3629.166667                360                           359                                              8      0          0         0.375                                    8.375 PHOENIX                                       AZ         85021     Single Family                                 520000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                 277574.99          1705.929626                360                           359                                              7      0          0         0.375                                    7.375 CHANDLER                                      AZ         85249     PUD                                           322400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    132800          758.0666667                360                           359                                          6.475      0          0         0.375                                     6.85 CAMBRIDGE                                     MN         55008     Single Family                                 132800               20060401         80.00                    No MI                    1002812-2431864200             2.25                20110301                      11.85     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    654850          4024.598958                360                           359                                              7      0          0         0.375                                    7.375 CORONA                                        CA         92882     PUD                                           654850               20060401         79.99                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    284000          1745.416667                360                           359                                              7      0          0         0.375                                    7.375 ATLANTIC HIGHLANDS                            NJ         7716      Single Family                                 284000               20060401         74.74                    No MI                    100282000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    183920          1130.341667                360                           359                                              7      0          0         0.375                                    7.375 GLENDALE                                      AZ         85304     Single Family                                 183920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    250000          1302.083333                360                           359                                          5.875      0          0         0.375                                     6.25 MANASSAS                                      VA         22111     Single Family                                 250000               20060401         53.19                    No MI                                                   2.25                20090301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           WALN
      GROUP I       G01                                    103600          669.0833333                360                           359                                          7.375      0          0         0.375                                     7.75 SANDY SPRINGS                                 GA         30328     Condominium                                   103600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                  436464.3              3242.86                360                           359                                           7.75      0          0         0.375                                    8.125 OZARK                                         MO         65721     Single Family                                 436750               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    264000               1677.5                360                           359                                           7.25      0          0         0.375                                    7.625 BLADENSBURG                                   MD         20710     Single Family                                 264000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    114720               752.85                360                           359                                            7.5      0          0         0.375                                    7.875 POMPANO BEACH                                 FL         33064     Condominium                                   114720               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                 436722.84          2456.565975                360                           359                                          6.375      0          0         0.375                                     6.75 CHURCHVILLE                                   MD         21028     Single Family                                 438750               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    788000          4596.666667                360                           359                                          6.625      0          0         0.375                                        7 PHOENIX                                       AZ         85020     Single Family                                 788000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                 159889.88              1160.12                360                           359                                            7.5      0          0         0.375                                    7.875 NEW BRIGHTON                                  MN         55112     Single Family                                 160000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    159200          1011.583333                360                           359                                           7.25      0          0         0.375                                    7.625 EAGAN                                         MN         55122     Townhouse                                     159200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    240000                 1425                360                           359                                           6.75      0          0         0.375                                    7.125 AURORA                                        CO         80013     PUD                                           240000               20060401         79.47                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    196000          1265.833333                360                           359                                          7.375      0          0         0.375                                     7.75 MIDDLETOWN                                    NJ         7701      Single Family                                 196000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    205600                 1285                360                           359                                          7.125      0          0         0.375                                      7.5 LANCASTER                                     CA         93534     Single Family                                 205600               20060401         80.00                    No MI                    1003345-0000011878             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    204800          1322.666667                360                           359                                          7.375      0          0         0.375                                     7.75 CHANDLER                                      AZ         85224     PUD                                           204800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    348000              2211.25                360                           359                                           7.25      0          0         0.375                                    7.625 EDISON TWP.                                   NJ         8817      Single Family                                 348000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    208000          1408.333333                360                           359                                           7.75      0          0         0.375                                    8.125 SURPRISE                                      AZ         85379     PUD                                           208000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    202425          1138.640625                360                           359                                          6.375      0          0         0.375                                     6.75 PHOENIX                                       AZ         85037     PUD                                           202425               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    302094          1919.555625                360                           359                                           7.25      0          0         0.375                                    7.625 DELANO                                        MN         55328     Single Family                                 302094               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                     78400          522.6666667                360                           359                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85051     Condominium                                    78400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    460000          2683.333333                360                           359                                          6.625      0          0         0.375                                        7 LOCUST GROVE                                  VA         22508     Single Family                                 460000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    416500          2386.197917                360                           359                                            6.5      0          0         0.375                                    6.875 HENDERSON                                     NV         89052     PUD                                           416500               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    436000          2407.083333                360                           359                                           6.25      0          0         0.375                                    6.625 CENTREVILLE                                   VA         20120     Single Family                                 436000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                   1000000               5312.5                360                           359                                              6      0          0         0.375                                    6.375 TUCSON                                        AZ         85718     PUD                                          1000000               20060401         62.50                    No MI                    100386000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    168000                997.5                360                           359                                           6.75      0          0         0.375                                    7.125 BOYNTON BEACH                                 FL         33426     Condominium                                   168000               20060401         80.00                    No MI                    100386000000000000             2.25                20130301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              84          N           20360301           WALN
     GROUP II       G02                                 159475.49              1088.76                360                           359                                          6.875      0          0         0.375                                     7.25 PHOENIX                                       AZ         85029     Single Family                                 159600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    297600                 1953                360                           359                                            7.5      0          0         0.375                                    7.875 PHOENIX                                       AZ         85045     PUD                                           297600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    299600          1654.041667                360                           359                                           6.25      0          0         0.375                                    6.625 WOODBRIDGE                                    VA         22193     PUD                                           299600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                 103844.78               735.54                360                           359                                           7.25      0          0         0.375                                    7.625 MARYLAND HEIGHTS                              MO         63043     Condominium                                   103920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    504000               2992.5                360                           359                                           6.75      0          0         0.375                                    7.125 SEATTLE                                       WA         98122     Single Family                                 504000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    408750          2512.109375                360                           359                                              7      0          0         0.375                                    7.375 LAS VEGAS                                     NV         89135     PUD                                           408750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 183988.34          1188.258029                360                           358                                          7.375      0          0         0.375                                     7.75 WASCO                                         CA         93280     2-4 Family                                    184000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    228000              1211.25                360                           359                                              6      0          0         0.375                                    6.375 LAS VEGAS                                     NV         89123     Single Family                                 228000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    550000          3151.041667                360                           359                                            6.5      0          0         0.375                                    6.875 SAN JOSE                                      CA         95127     Single Family                                 550000               20060401         62.86                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    140000          758.3333333                360                           359                                          6.125      0          0         0.375                                      6.5 EL MIRAGE                                     AZ         85335     PUD                                           140000               20060401         66.67                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    288000                 1800                360                           359                                          7.125      0          0         0.375                                      7.5 HENDERSON                                     NV         89014     PUD                                           288000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    371292           2359.25125                360                           359                                           7.25      0          0         0.375                                    7.625 GLENDALE                                      AZ         85305     PUD                                           371292               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    196000                 1225                360                           359                                          7.125      0          0         0.375                                      7.5 UPPER MARLBORO                                MD         20772     Single Family                                 196000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                     80800               530.25                360                           359                                            7.5      0          0         0.375                                    7.875 MOORHEAD                                      MN         56560     Townhouse                                      80800               20060401         80.00                    No MI                    100386000000000000             2.25                20090301                     13.875     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           WALN
      GROUP I       G01                                   1425000            9351.5625                360                           359                                            7.5      0          0         0.375                                    7.875 NEWPORT BEACH                                 CA         92663     Condominium                                  1425000               20060401         75.00                    No MI                                                   2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    752000          4151.666667                360                           359                                           6.25      0          0         0.375                                    6.625 PHOENIX                                       AZ         85050     PUD                                           752000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    168000               1067.5                360                           359                                           7.25      0          0         0.375                                    7.625 HOMESTEAD                                     FL         33033     Single Family                                 168000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    618750          4318.359375                360                           359                                              8      0          0         0.375                                    8.375 SAN JACINTO                                   CA         92582     Single Family                                 618750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    731308          4494.497083                360                           359                                              7      0          0         0.375                                    7.375 PALM DESERT                                   CA         92211     PUD                                           731308               20060401         79.92                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    147758             923.4875                360                           359                                          7.125      0          0         0.375                                      7.5 QUEEN CREEK                                   AZ         85243     PUD                                           147758               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 103305.77               705.23                360                           359                                          6.625      0          0         0.375                                        7 PEORIA                                        AZ         85382     PUD                                           106000               20060401         41.09                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    430000             2553.125                360                           359                                           6.75      0          0         0.375                                    7.125 MONTEBELLO                                    CA         90640     Single Family                                 430000               20060401         71.67                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    720650          4428.994792                360                           359                                              7      0          0         0.375                                    7.375 CORONA                                        CA         92882     PUD                                           720650               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    262400                 1640                360                           359                                          7.125      0          0         0.375                                      7.5 MANASSAS                                      VA         20109     PUD                                           262400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    288800              1714.75                360                           359                                           6.75      0          0         0.375                                    7.125 ARLINGTON                                     VA         22204     Single Family                                 288800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    189222              1261.48                360                           359                                          7.625      0          0         0.375                                        8 PHOENIX                                       AZ         85043     PUD                                           189222               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    269500          1459.791667                360                           359                                          6.125      0          0         0.375                                      6.5 TOLLESON                                      AZ         85353     PUD                                           269500               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    519679          3410.393438                360                           359                                            7.5      0          0         0.375                                    7.875 WILDOMAR                                      CA         92595     PUD                                           519679               20060401         80.00                    No MI                    100386000000000000             2.25                20090301                     13.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           WALN
      GROUP I       G01                                    156000              1023.75                360                           359                                            7.5      0          0         0.375                                    7.875 SAINT PAUL                                    MN         55106     2-4 Family                                    156000               20060401         78.79                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    296000                 2035                360                           359                                          7.875      0          0         0.375                                     8.25 GILBERT                                       AZ         85296     PUD                                           296000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                  61535.25               404.59                360                           359                                            6.5      0          0         0.375                                    6.875 WALNUT COVE                                   NC         27052     Single Family                                  61587               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                  69702.45               508.02                360                           359                                          7.547      0          0         0.375                                    7.922 SOUTH PADRE ISLAND                            TX         78597     Condominium                                    69750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.922     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    158400                  825                360                           359                                          5.875      0          0         0.375                                     6.25 BUCKEYE                                       AZ         85326     PUD                                           158400               20060401         79.97                    No MI                    100386000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    181930          1080.209375                360                           359                                           6.75      0          0         0.375                                    7.125 CHANDLER                                      AZ         85225     Single Family                                 181930               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 210550.81          1184.348306                360                           359                                          6.375      0          0         0.375                                     6.75 SUITLAND                                      MD         20746     Single Family                                 212000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 373610.83          2373.985482                360                           359                                           7.25      0          0         0.375                                    7.625 MIAMI                                         FL         33155     Single Family                                 376000               20060401         71.62                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    264000                 1760                360                           359                                          7.625      0          0         0.375                                        8 SPRING LAKE                                   NJ         7762      Single Family                                 264000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    119920          687.0416667                360                           359                                            6.5      0          0         0.375                                    6.875 Fort Lauderdale                               FL         33309     Condominium                                   119920               20060401         80.00                    No MI                                                   2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    171740          1001.816667                360                           359                                          6.625      0          0         0.375                                        7 PHOENIX                                       AZ         85008     2-4 Family                                    171740               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    260000          1408.333333                360                           359                                          6.125      0          0         0.375                                      6.5 DISTRICT HEIGHTS                              MD         20747     Single Family                                 260000               20060401         80.00                    No MI                                                   2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    372000                 2325                360                           359                                          7.125      0          0         0.375                                      7.5 ALEXANDRIA                                    VA         22303     Single Family                                 372000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 133907.78                971.6                360                           359                                            7.5      0          0         0.375                                    7.875 SAN ANTONIO                                   TX         78251     PUD                                           134000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 126638.17                811.6                360                           359                                           6.25      0          0         0.375                                    6.625 WINTER PARK                                   FL         32792     Condominium                                   126750               20060401         63.38                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    276000                 1725                360                           359                                          7.125      0          0         0.375                                      7.5 FOUNTAIN HILLS                                AZ         85268     Single Family                                 276000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    288000                 1620                360                           359                                          6.375      0          0         0.375                                     6.75 HYATTSVILLE                                   MD         20781     Single Family                                 288000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 163881.29              1160.79                360                           359                                           7.25      0          0         0.375                                    7.625 FREDERICKSBURG                                VA         22401     Single Family                                 164000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    130000          744.7916667                360                           359                                            6.5      0          0         0.375                                    6.875 VIRGINIA BEACH                                VA         23462     Condominium                                   130000               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    148792             976.4475                360                           359                                            7.5      0          0         0.375                                    7.875 HOMESTEAD                                     FL         33030     PUD                                           148792               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 275810.05               2001.2                360                           359                                            7.5      0          0         0.375                                    7.875 GAITHERSBURG                                  MD         20878     Condominium                                   276000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    153592            1007.9475                360                           359                                            7.5      0          0         0.375                                    7.875 HOMESTEAD                                     FL         33030     PUD                                           153592               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    183200              1087.75                360                           359                                           6.75      0          0         0.375                                    7.125 COTTONWOOD                                    AZ         86326     PUD                                           183200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    171200          1034.333333                360                           359                                          6.875      0          0         0.375                                     7.25 UNIVERSITY CITY                               MO         63130     Single Family                                 171200               20060401         79.98                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    196000              1163.75                360                           359                                           6.75      0          0         0.375                                    7.125 MANASSAS                                      VA         20110     Condominium                                   196000               20060401         79.35                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    164000                922.5                360                           359                                          6.375      0          0         0.375                                     6.75 BURIEN                                        WA         98168     Single Family                                 164000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    400000                 2250                360                           359                                          6.375      0          0         0.375                                     6.75 COVINA                                        CA         91723     Single Family                                 400000               20060401         80.00                    No MI                    1003345-0000011996             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    260000          1570.833333                360                           359                                          6.875      0          0         0.375                                     7.25 ORLANDO                                       FL         32829     PUD                                           260000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    216640          1308.866667                360                           359                                          6.875      0          0         0.375                                     7.25 STACY                                         MN         55079     Single Family                                 216640               20060401         80.00                    No MI                                                   2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    308000          1764.583333                360                           359                                            6.5      0          0         0.375                                    6.875 LA QUINTA                                     CA         92253     Single Family                                 308000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    167200          1010.166667                360                           359                                          6.875      0          0         0.375                                     7.25 STANWOOD                                      WA         98292     Single Family                                 167200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    144975          981.6015625                360                           359                                           7.75      0          0         0.375                                    8.125 PEORIA                                        AZ         85382     Condominium                                   144975               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    272000          1898.333333                360                           359                                              8      0          0         0.375                                    8.375 ANTHEM                                        AZ         85086     PUD                                           272000               20060401         78.84                    No MI                    100386000000000000             2.25                20110301                     13.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    274000          1769.583333                360                           359                                          7.375      0          0         0.375                                     7.75 SEWELL                                        NJ         8080      Single Family                                 274000               20060401         80.00                    No MI                    1003454-1617300000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    117705          968.6140625                360                           359                                            9.5      0          0         0.375                                    9.875 NORFOLK                                       VA         23513     Single Family                                 117705               20060401         95.00               Radian Guaranty               100386000000000000              4.5                20110301                     14.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    111200          718.1666667                360                           359                                          7.375      0          0         0.375                                     7.75 LAWRENCEVILLE                                 GA         30044     Townhouse                                     111200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     4.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                 279786.93               1933.9                360                           359                                              7      0          0         0.375                                    7.375 BLAINE                                        WA         98230     Single Family                                 280000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    180530            1128.3125                360                           359                                          7.125      0          0         0.375                                      7.5 DELTONA                                       FL         32738     Single Family                                 180530               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    184000                 1265                360                           359                                          7.875      0          0         0.375                                     8.25 CAPE CORAL                                    FL         33990     Single Family                                 184000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    241475          1333.143229                360                           359                                           6.25      0          0         0.375                                    6.625 LAVEEN                                        AZ         85339     PUD                                           241475               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    192000                 1220                360                           359                                           7.25      0          0         0.375                                    7.625 KISSIMMEE                                     FL         34746     PUD                                           192000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    264600            1515.9375                360                           359                                            6.5      0          0         0.375                                    6.875 CHESTERFIELD                                  VA         23832     Single Family                                 264600               20060401         73.50                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    131989          866.1778125                360                           359                                            7.5      0          0         0.375                                    7.875 CAMP VERDE                                    AZ         86322     PUD                                           131989               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    264000               1732.5                360                           359                                            7.5      0          0         0.375                                    7.875 GLENDALE                                      AZ         85308     PUD                                           264000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    228000              1448.75                360                           359                                           7.25      0          0         0.375                                    7.625 FREDERICKSBURG                                VA         22407     Single Family                                 228000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    163968              1076.04                360                           359                                            7.5      0          0         0.375                                    7.875 QUEEN CREEK                                   AZ         85243     PUD                                           163968               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    129600                  756                360                           359                                          6.625      0          0         0.375                                        7 BALLWIN                                       MO         63011     Single Family                                 129600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 143520.13               907.97                360                           359                                          6.125      0          0         0.375                                      6.5 ORLANDO                                       FL         32828     PUD                                           143650               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    107250            603.28125                360                           359                                          6.375      0          0         0.375                                     6.75 SAN ANTONIO                                   TX         78213     2-4 Family                                    107250               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    181000          1055.833333                360                           359                                          6.625      0          0         0.375                                        7 SURPRISE                                      AZ         85379     PUD                                           181000               20060401         61.99                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    407960          2337.270833                360                           359                                            6.5      0          0         0.375                                    6.875 ROUND HILL                                    VA         20141     PUD                                           407960               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    676000               4647.5                360                           359                                          7.875      0          0         0.375                                     8.25 STAFFORD                                      VA         22556     PUD                                           676000               20060401         80.00                    No MI                    100298000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    156000                812.5                360                           359                                          5.875      0          0         0.375                                     6.25 RICHFIELD                                     MN         55423     Single Family                                 156000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    236000          1278.333333                360                           359                                          6.125      0          0         0.375                                      6.5 PHOENIX                                       AZ         85024     Single Family                                 236000               20060401         80.00                    No MI                    100392000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    180000              1068.75                360                           359                                           6.75      0          0         0.375                                    7.125 LAKEWOOD TWP.                                 NJ         8701      Condominium                                   180000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    559200              3669.75                360                           359                                            7.5      0          0         0.375                                    7.875 SCOTTSDALE                                    AZ         85258     PUD                                           559200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    172640          989.0833333                360                           359                                            6.5      0          0         0.375                                    6.875 PHOENIX                                       AZ         85008     2-4 Family                                    172640               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    147200          981.3333333                360                           359                                          7.625      0          0         0.375                                        8 SEMINOLE                                      FL         33772     Single Family                                 147200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    111240              672.075                360                           358                                          6.875      0          0         0.375                                     7.25 PHOENIX                                       AZ         85051     Townhouse                                     111240               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    468000              2778.75                360                           359                                           6.75      0          0         0.375                                    7.125 BELLFLOWER                                    CA         90706     Single Family                                 468000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    196000               1102.5                360                           359                                          6.375      0          0         0.375                                     6.75 BLAINE                                        MN         55449     Condominium                                   196000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 197313.05               1398.6                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH BRANCH                                  MN         55056     Single Family                                 197600               20060301         80.00                    No MI                                                   2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    870000               5437.5                360                           358                                          7.125      0          0         0.375                                      7.5 MARCO ISLAND                                  FL         34145     Single Family                                 870000               20060301         66.92                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    178800             1210.625                360                           358                                           7.75      0          0         0.375                                    8.125 PHOENIX                                       AZ         85027     Single Family                                 178800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    290000          1601.041667                360                           359                                           6.25      0          0         0.375                                    6.625 GLENDALE                                      AZ         85310     PUD                                           290000               20060401         58.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    179000             1006.875                360                           359                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89115     Single Family                                 179000               20060401         73.97                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    149850              874.125                360                           359                                          6.625      0          0         0.375                                        7 NORFOLK                                       VA         23504     2-4 Family                                    149850               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    269625          1488.554688                360                           359                                           6.25      0          0         0.375                                    6.625 BELLINGHAM                                    WA         98226     PUD                                           269625               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                  66454.59               493.77                360                           359                                           7.75      0          0         0.375                                    8.125 HOPKINS                                       MN         55343     Condominium                                    66500               20060401         78.24                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    342400                 2140                360                           358                                          7.125      0          0         0.375                                      7.5 QUEEN CREEK                                   AZ         85242     Single Family                                 342400               20060301         80.00                    No MI                    100392000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    104000          639.1666667                360                           359                                              7      0          0         0.375                                    7.375 SUN CITY                                      AZ         85351     Condominium                                   104000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    692000          3964.583333                360                           359                                            6.5      0          0         0.375                                    6.875 IRVINE                                        CA         92604     Single Family                                 692000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    178400          1096.416667                360                           358                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85032     Single Family                                 178400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    221000          1220.104167                360                           359                                           6.25      0          0         0.375                                    6.625 MESA                                          AZ         85213     Single Family                                 221000               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    192750          1064.140625                360                           359                                           6.25      0          0         0.375                                    6.625 GLENDALE                                      AZ         85302     Single Family                                 192750               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                 131478.99               909.48                360                           359                                              7      0          0         0.375                                    7.375 MOORHEAD                                      MN         56560     Single Family                                 131680               20060401         80.00                    No MI                                                   2.25                20110301                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    320000          2133.333333                360                           359                                          7.625      0          0         0.375                                        8 RIVERSIDE                                     CA         92509     Single Family                                 320000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    569600          3856.666667                360                           359                                           7.75      0          0         0.375                                    8.125 ALPHARETTA                                    GA         30005     PUD                                           569600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    208500              1216.25                360                           358                                          6.625      0          0         0.375                                        7 MANASSAS                                      VA         20110     Townhouse                                     208500               20060301         75.00                    No MI                                                   2.25                20110201                         12     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                 479978.74          3149.860481                360                           359                                            7.5      0          0         0.375                                    7.875 SEDONA                                        AZ         86351     Single Family                                 480000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    211920              1280.35                360                           359                                          6.875      0          0         0.375                                     7.25 BUCKEYE                                       AZ         85326     PUD                                           211920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    280000          1604.166667                360                           359                                            6.5      0          0         0.375                                    6.875 EDINA                                         MN         55424     Single Family                                 280000               20060401         63.35                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    467030          3064.884375                360                           359                                            7.5      0          0         0.375                                    7.875 CHANDLER                                      AZ         85249     PUD                                           467030               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    584000          3710.833333                360                           359                                           7.25      0          0         0.375                                    7.625 PALM DESERT                                   CA         92211     PUD                                           584000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    252000               1417.5                360                           359                                          6.375      0          0         0.375                                     6.75 SARASOTA                                      FL         34239     Single Family                                 252000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                 228319.53              1598.83                360                           358                                          7.125      0          0         0.375                                      7.5 DOVER TWP.                                    NJ         8755      Single Family                                 228660               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    220000               1237.5                360                           359                                          6.375      0          0         0.375                                     6.75 ALEXANDRIA                                    VA         22303     Single Family                                 220000               20060401         57.89                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    392000          2368.333333                360                           359                                          6.875      0          0         0.375                                     7.25 GARFIELD                                      NJ         7026      2-4 Family                                    392000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    103500              646.875                360                           358                                          7.125      0          0         0.375                                      7.5 BALTIMORE                                     MD         21206     Single Family                                 104000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 325960.52              2395.01                360                           358                                          7.625      0          0         0.375                                        8 New Brunswick                                 NJ         8901      2-4 Family                                    326400               20060301         80.00                    No MI                    100234000000000000             2.25                20110201                         13     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    250987          1542.524271                360                           358                                              7      0          0         0.375                                    7.375 palm beach gardens                            FL         33410     Condominium                                   250987               20060301         75.00                    No MI                    100139000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    375000            2304.6875                360                           358                                              7      0          0         0.375                                    7.375 Spring Valley                                 CA         91977     Single Family                                 375000               20060301         71.43                    No MI                    100196000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  82319.79          540.2236219                360                           358                                            7.5      0          0         0.375                                    7.875 CINCINNATI                                    OH         45219     2-4 Family                                     82320               20060301         80.00                    No MI                    100204000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                     93920          606.5666667                360                           359                                          7.375      0          0         0.375                                     7.75 SAN ANTONIO                                   TX         78253     PUD                                            93920               20060401         80.00                    No MI                                                   2.25                20090301                      13.75     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           AFL2
      GROUP I       G01                                    383926          2599.498958                360                           358                                           7.75      0          0         0.375                                    8.125 Atlanta                                       GA         30363     PUD                                           383926               20060301         80.00                    No MI                    100266000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                 661599.88           4134.99925                360                           357                                          7.125      0          0         0.375                                      7.5 BOYDS                                         MD         20841     PUD                                           661600               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    803140          4350.341667                360                           358                                          6.125      0          0         0.375                                      6.5 DUBLIN                                        CA         94568     PUD                                           803140               20060301         65.00                    No MI                    100057000000000000             2.25                20110201                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  89132.84               662.68                360                           358                                           7.75      0          0         0.375                                    8.125 Tampa                                         FL         33610     Single Family                                  89250               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    284477          1629.816146                360                           358                                            6.5      0          0         0.375                                    6.875 Hesperia                                      CA         92344     Single Family                                 284477               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    171612              1001.07                360                           358                                          6.625      0          0         0.375                                        7 NORTHFIELD CENTER                             OH         44067     PUD                                           171612               20060301         80.00                    No MI                    100028000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                   2000000                13125                360                           359                                            7.5      0          0         0.375                                    7.875 San Diego                                     CA         92130     Single Family                                2000000               20060401         63.49                    No MI                    100133000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 359527.43              2672.99                360                           358                                           7.75      0          0         0.375                                    8.125 Houston                                       TX         77004     2-4 Family                                    360000               20060301         80.00                    No MI                    100199000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    189000                 1260                360                           358                                          7.625      0          0         0.375                                        8 Palm Beach gardens                            FL         33410     Condominium                                   189000               20060301         79.99                    No MI                    100139000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    180000              1106.25                360                           358                                              7      0          0         0.375                                    7.375 Salt Lake City                                UT         84106     2-4 Family                                    180000               20060301         75.00                    No MI                    100185000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    224900          1522.760417                360                           357                                           7.75      0          0         0.375                                    8.125 Denver                                        CO         80211     2-4 Family                                    224900               20060201         74.99                    No MI                    100185000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    417000             2171.875                360                           358                                          5.875      0          0         0.375                                     6.25 LAUREL                                        MD         20707     PUD                                           417000               20060301         61.19                    No MI                    100028000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    173124             973.8225                360                           358                                          6.375      0          0         0.375                                     6.75 Surprise                                      AZ         85379     PUD                                           173124               20060301         80.00                    No MI                    100200000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    320000          1866.666667                360                           358                                          6.625      0          0         0.375                                        7 SILVER SPRING                                 MD         20906     PUD                                           320000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    369600                 2541                360                           357                                          7.875      0          0         0.375                                     8.25 Peoria                                        AZ         85382     PUD                                           369600               20060201         80.00                    No MI                    100101000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G03                                    455475           2846.71875                360                           358                                          7.125      0          0         0.375                                      7.5 Waldorf                                       MD         20603     PUD                                           455475               20060301         80.00                    No MI                    100289000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    324800          2063.833333                360                           358                                           7.25      0          0         0.375                                    7.625 ORLANDO                                       FL         32837     PUD                                           324800               20060301         80.00                    No MI                    100252000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    300000              1843.75                360                           358                                              7      0          0         0.375                                    7.375 HERNDON                                       VA         20170     PUD                                           300000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G03                                    432000                 2475                360                           358                                            6.5      0          0         0.375                                    6.875 Springfield                                   VA         22150     Single Family                                 432000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G01                                    130000               731.25                360                           359                                          6.375      0          0         0.375                                     6.75 HOUSTON                                       TX         77008     Single Family                                 130000               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                     93032              523.305                360                           359                                          6.375      0          0         0.375                                     6.75 EVERETT                                       WA         98204     Condominium                                    93032               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    193900          1232.072917                360                           358                                           7.25      0          0         0.375                                    7.625 Tallahassee                                   FL         32308     PUD                                           193900               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                     63200          421.3333333                360                           358                                          7.625      0          0         0.375                                        8 Suffolk                                       VA         23434     Single Family                                  63200               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    191992             1319.945                360                           357                                          7.875      0          0         0.375                                     8.25 PORT SAINT LUCIE                              FL         34953     Single Family                                 191992               20060201         80.00                    No MI                    100059000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    190374          1249.329375                360                           358                                            7.5      0          0         0.375                                    7.875 Houston                                       TX         77095     Single Family                                 190374               20060301         75.00                    No MI                    100199000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                  82788.43               572.67                360                           358                                              7      0          0         0.375                                    7.375 COLUMBIA                                      MO         65202     2-4 Family                                     82915               20060301         70.00                    No MI                    100425000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 155779.09               1117.6                360                           358                                          7.375      0          0         0.375                                     7.75 RIVERVIEW                                     FL         33569     Single Family                                 156000               20060301         80.00                    No MI                    100061000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 173494.47          1102.412778                360                           358                                           7.25      0          0         0.375                                    7.625 Bakersfield                                   CA         93307     Single Family                                 173625               20060301         75.00                    No MI                    100022000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                    295920               1849.5                360                           358                                          7.125      0          0         0.375                                      7.5 Springfield                                   VA         22153     PUD                                           295920               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                 105304.02               751.75                360                           358                                           7.25      0          0         0.375                                    7.625 Ocala                                         FL         34480     Single Family                                 106210               20060301         65.00                    No MI                    100173000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           AFL2
     GROUP II       G04                                 639999.99          3333.333281                360                           356                                          5.875      0          0         0.375                                     6.25 Mount Pleasant                                SC         29466     PUD                                           640000               20060101         80.00                    No MI                    100229000000000000             2.25                20151201                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20351201           AFL2
     GROUP II       G01                                    161700           1027.46875                360                           357                                           7.25      0          0         0.375                                    7.625 HIGHLANDS RANCH                               CO         80126     PUD                                           161700               20060201         70.00                    No MI                    100059000000000000             2.25                20110101                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    220000                 1375                360                           358                                          7.125      0          0         0.375                                      7.5 Germantown                                    MD         20874     Townhouse                                     220000               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    457100          3094.947917                360                           357                                           7.75      0          0         0.375                                    8.125 Sacramento                                    CA         95838     2-4 Family                                    457100               20060201         70.00                    No MI                    100173000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G02                                    187500           1152.34375                360                           358                                              7      0          0         0.375                                    7.375 LANCASTER                                     CA         93534     Single Family                                 187500               20060301         75.00                    No MI                    100311000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
     GROUP II       G01                                    199200                 1245                360                           357                                          7.125      0          0         0.375                                      7.5 VANCOUVER                                     WA         98661     Single Family                                 199200               20060201         80.00                    No MI                    100074000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                     93000              639.375                360                           357                                          7.875      0          0         0.375                                     8.25 Pennsauken                                    NJ         8110      Single Family                                  93000               20060201         78.81                    No MI                    100136000000000000             2.25                20110101                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G04                                    300000              1718.75                360                           358                                            6.5      0          0         0.375                                    6.875 Margate                                       NJ         8402      Single Family                                 300000               20060301         49.34                    No MI                    100087000000000000             2.25                20160201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           AFL2
     GROUP II       G02                                    402000             2303.125                360                           358                                            6.5      0          0         0.375                                    6.875 Hollister                                     CA         95023     Single Family                                 402000               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    260000          1760.416667                360                           358                                           7.75      0          0         0.375                                    8.125 North Port                                    FL         34287     Single Family                                 260000               20060301         74.93                    No MI                    100418000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           AFL2
     GROUP II       G02                                     98950             618.4375                360                           357                                          7.125      0          0         0.375                                      7.5 Atlanta                                       GA         30305     Condominium                                    98950               20060201         80.00                    No MI                    100066000000000000             2.25                20110101                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G03                                    495992          2376.628333                360                           357                                          5.375      0          0         0.375                                     5.75 ELK GROVE                                     CA         95624     Single Family                                 495992               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    317552          1819.308333                360                           357                                            6.5      0          0         0.375                                    6.875 STAFFORD                                      VA         22554     Townhouse                                     317552               20060201         80.00                    No MI                                                   2.375               20080101                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              24          N           20360101           AFL2
     GROUP II       G02                                 399858.84          2415.813825                360                           358                                          6.875      0          0         0.375                                     7.25 SPRINGFIELD                                   VA         22153     Single Family                                 399920               20060301         80.00                    No MI                    1002930-0013306154             2.25                20110201                      12.25       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                 265574.27          1742.831147                360                           357                                            7.5      0          0         0.375                                    7.875 SOMERSET                                      NJ         8873      Condominium                                   265820               20060201         80.00                    No MI                    100057000000000000             2.25                20110101                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                 149378.97          840.2567063                360                           357                                          6.375      0          0         0.375                                     6.75 GRAND PRAIRIE                                 TX         75054     PUD                                           149397               20060201         95.00                GE Capital MI                100057000000000000             2.25                20110101                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    204453          1171.345313                360                           358                                            6.5      0          0         0.375                                    6.875 Firestone                                     CO         80520     PUD                                           204453               20060301         80.00                    No MI                    100213000000000000             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    257976            1746.7125                360                           357                                           7.75      0          0         0.375                                    8.125 Austin                                        TX         78739     Single Family                                 257976               20060201         80.00                    No MI                    100266000000000000             2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    267200          1809.166667                360                           357                                           7.75      0          0         0.375                                    8.125 Austin                                        TX         78739     Single Family                                 267200               20060201         80.00                    No MI                                                   2.25                20110101                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G01                                    201500           1070.46875                360                           357                                              6      0          0         0.375                                    6.375 Manassas                                      VA         20109     PUD                                           201500               20060201         65.00                    No MI                    100213000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    400000          2458.333333                360                           357                                              7      0          0         0.375                                    7.375 HERNDON                                       VA         20170     PUD                                           400000               20060201         80.00                    No MI                    100213000000000000             2.25                20110101                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360101           AFL2
     GROUP II       G01                                    240000                 1500                360                           358                                          7.125      0          0         0.375                                      7.5 Woodbridge                                    NJ         7095      2-4 Family                                    240000               20060301         75.00                    No MI                    100234000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    264800          1682.583333                360                           358                                           7.25      0          0         0.375                                    7.625 HYATTSVILLE                                   MD         20784     Single Family                                 264800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    560000          3616.666667                360                           359                                          7.375      0          0         0.375                                     7.75 BLAINE                                        MN         55449     Single Family                                 560000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    164000          1007.916667                360                           357                                              7      0          0         0.375                                    7.375 Chicopee                                      MA         1020      2-4 Family                                    164000               20060201         80.00                    No MI                    100284000000000000             2.25                20110101                     12.375     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
     GROUP II       G02                                    416000                 2340                360                           359                                          6.375      0          0         0.375                                     6.75 WEST COVINA                                   CA         91792     PUD                                           416000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                 193609.91           1169.72654                360                           358                                          6.875      0          0         0.375                                     7.25 DELTONA                                       FL         32738     Single Family                                 193640               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    174760            1037.6375                360                           359                                           6.75      0          0         0.375                                    7.125 PHOENIX                                       AZ         85008     2-4 Family                                    174760               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 103791.23               718.31                360                           358                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85032     Townhouse                                     104000               20060301         77.04                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    290500          1876.145833                360                           359                                          7.375      0          0         0.375                                     7.75 TUCSON                                        AZ         85705     2-4 Family                                    290500               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    143893          884.3423958                360                           359                                              7      0          0         0.375                                    7.375 RUNNEMEDE                                     NJ         8078      Single Family                                 144000               20060401         77.84                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 287999.73          1589.998509                360                           359                                           6.25      0          0         0.375                                    6.625 TOMS RIVER                                    NJ         8753      Single Family                                 288000               20060401         77.84                    No MI                    100386000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                   1267500            8714.0625                360                           359                                          7.875      0          0         0.375                                     8.25 FRISCO                                        TX         75034     PUD                                          1267500               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    180000               881.25                360                           359                                            5.5      0          0         0.375                                    5.875 WESTMINSTER                                   MD         21157     Single Family                                 180000               20060401         80.00                    No MI                    100386000000000000             2.25                20090301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           WALN
      GROUP I       G01                                    400000                 2625                360                           358                                            7.5      0          0         0.375                                    7.875 FOUNTAIN HILLS                                AZ         85268     PUD                                           400000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                 514992.64          3111.413867                360                           358                                          6.875      0          0         0.375                                     7.25 GAINESVILLE                                   VA         20155     PUD                                           515000               20060301         72.54                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                 136772.36          840.5801292                360                           358                                              7      0          0         0.375                                    7.375 TUCSON                                        AZ         85745     Townhouse                                     136800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    163530          1073.165625                360                           359                                            7.5      0          0         0.375                                    7.875 QUEEN CREEK                                   AZ         85243     PUD                                           163530               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    392000               2327.5                360                           358                                           6.75      0          0         0.375                                    7.125 PALMDALE                                      CA         93551     Single Family                                 392000               20060301         80.00                    No MI                    1003345-0000011828             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    238000              1338.75                360                           359                                          6.375      0          0         0.375                                     6.75 NORTH LAS VEGAS                               NV         89031     PUD                                           238000               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    203200                 1143                360                           359                                          6.375      0          0         0.375                                     6.75 VICTORVILLE                                   CA         92394     Single Family                                 203200               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    151200                913.5                360                           358                                          6.875      0          0         0.375                                     7.25 KINGMAN                                       AZ         86401     Single Family                                 151200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    223920             1376.175                360                           358                                              7      0          0         0.375                                    7.375 NORTH LAS VEGAS                               NV         89086     Single Family                                 223920               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    332000               1867.5                360                           359                                          6.375      0          0         0.375                                     6.75 TUCSON                                        AZ         85705     2-4 Family                                    332000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    165560            1086.4875                360                           359                                            7.5      0          0         0.375                                    7.875 PORT ST LUCIE                                 FL         34983     Single Family                                 165560               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    237500          1756.510417                360                           359                                            8.5      0          0         0.375                                    8.875 PHOENIX                                       AZ         85020     Single Family                                 237500               20060401         94.43               Radian Guaranty               100386000000000000              4.5                20110301                     13.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    328000               1742.5                360                           359                                              6      0          0         0.375                                    6.375 RIVERSIDE                                     CA         92503     Single Family                                 328000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.375     4.125               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G03                                    504000               3097.5                360                           358                                              7      0          0         0.375                                    7.375 PHOENIX                                       AZ         85016     Single Family                                 504000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                    694343          4122.661563                360                           359                                           6.75      0          0         0.375                                    7.125 CORONA                                        CA         92882     PUD                                           694343               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    196000          1204.583333                360                           359                                              7      0          0         0.375                                    7.375 MINNEAPOLIS                                   MN         55412     Single Family                                 196000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                 157473.96              1061.79                360                           359                                           6.75      0          0         0.375                                    7.125 ALEXANDRIA                                    VA         22306     Condominium                                   157600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    162400          879.6666667                360                           359                                          6.125      0          0         0.375                                      6.5 LAUREL                                        MD         20707     Single Family                                 162400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    190400                 1190                360                           359                                          7.125      0          0         0.375                                      7.5 PEORIA                                        AZ         85345     Single Family                                 190400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    690000              4743.75                360                           359                                          7.875      0          0         0.375                                     8.25 LAKE MARY                                     FL         32746     PUD                                           690000               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    336000                 2100                360                           358                                          7.125      0          0         0.375                                      7.5 ROCKVILLE                                     MD         20850     PUD                                           336000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    237750           1436.40625                360                           358                                          6.875      0          0         0.375                                     7.25 STERLING                                      VA         20164     Condominium                                   237750               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    311920              1754.55                360                           359                                          6.375      0          0         0.375                                     6.75 GILBERT                                       AZ         85297     PUD                                           311920               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    280000                 1750                360                           359                                          7.125      0          0         0.375                                      7.5 PEORIA                                        AZ         85382     PUD                                           280000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    728000          4625.833333                360                           359                                           7.25      0          0         0.375                                    7.625 LOS ANGELES                                   CA         90027     Single Family                                 728000               20060401         80.00                    No MI                                                   2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    213600                 1335                360                           359                                          7.125      0          0         0.375                                      7.5 EVERETT                                       WA         98201     Single Family                                 213600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    276250          1438.802083                360                           359                                          5.875      0          0         0.375                                     6.25 PHOENIX                                       AZ         85085     PUD                                           276250               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    247920              1497.85                360                           359                                          6.875      0          0         0.375                                     7.25 ALBERTVILLE                                   MN         55301     Single Family                                 247920               20060401         70.83                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 166814.05              1055.34                360                           359                                          6.125      0          0         0.375                                      6.5 TUCSON                                        AZ         85757     PUD                                           166965               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                   1067917           6674.48125                360                           359                                          7.125      0          0         0.375                                      7.5 YORBA LINDA                                   CA         92886     PUD                                          1067917               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    808000          4881.666667                360                           358                                          6.875      0          0         0.375                                     7.25 MANASSAS                                      VA         20112     Single Family                                 808000               20060301         80.00                    No MI                                                   2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    234400          1513.833333                360                           359                                          7.375      0          0         0.375                                     7.75 EVERETT                                       WA         98208     Single Family                                 234400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                     72000                  465                360                           358                                          7.375      0          0         0.375                                     7.75 CONWAY                                        SC         29527     Single Family                                  72000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    620000          4197.916667                360                           358                                           7.75      0          0         0.375                                    8.125 MIRA LOMA                                     CA         91752     Single Family                                 620000               20060301         80.00                    No MI                    1003345-0000011112             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                 167872.16              1160.34                360                           359                                              7      0          0         0.375                                    7.375 KINGMAN                                       AZ         86401     Single Family                                 168000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    189760               1245.3                360                           359                                            7.5      0          0         0.375                                    7.875 PORT ST LUCIE                                 FL         34983     Single Family                                 189760               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    472000          2900.833333                360                           358                                              7      0          0         0.375                                    7.375 GAINESVILLE                                   VA         20155     PUD                                           472000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    158250           1022.03125                360                           359                                          7.375      0          0         0.375                                     7.75 MARICOPA                                      AZ         85239     PUD                                           158250               20060401         75.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    392000          1878.333333                360                           359                                          5.375      0          0         0.375                                     5.75 WALDORF                                       MD         20601     PUD                                           392000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      10.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    362000          2224.791667                360                           359                                              7      0          0         0.375                                    7.375 ONTARIO                                       CA         91764     Condominium                                   362000               20060401         80.00                    No MI                    100386000000000000             2.25                20090301                     13.375     1.875               1             First Lien         N            Y           120        Prepay            360              36          N           20360301           WALN
     GROUP II       G02                                    325600                 1628                360                           359                                          5.625      0          0         0.375                                        6 BURKE                                         VA         22015     PUD                                           325600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                         11     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    292800               1677.5                360                           359                                            6.5      0          0         0.375                                    6.875 BELTSVILLE                                    MD         20705     Single Family                                 292800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    447000              2421.25                360                           359                                          6.125      0          0         0.375                                      6.5 MANASSAS                                      VA         20110     Single Family                                 447000               20060401         68.24                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    269600          1628.833333                360                           359                                          6.875      0          0         0.375                                     7.25 WASHINGTON                                    DC         20017     Single Family                                 269600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G03                                    433600                 2710                360                           358                                          7.125      0          0         0.375                                      7.5 HOLLIS                                        NY         11423     Single Family                                 433600               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    216600             1489.125                360                           358                                          7.875      0          0         0.375                                     8.25 SAYREVILLE                                    NJ         8859      Condominium                                   216600               20060301         79.99                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    160920             1039.275                360                           358                                          7.375      0          0         0.375                                     7.75 PALM BAY                                      FL         32908     Single Family                                 160920               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    368000          2223.333333                360                           358                                          6.875      0          0         0.375                                     7.25 LAS VEGAS                                     NV         89123     PUD                                           368000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    204000              1296.25                360                           358                                           7.25      0          0         0.375                                    7.625 LYNDEN                                        WA         98264     PUD                                           204000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    313600          2123.333333                360                           358                                           7.75      0          0         0.375                                    8.125 HYATTSVILLE                                   MD         20783     Single Family                                 313600               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    235900             1474.375                360                           358                                          7.125      0          0         0.375                                      7.5 NORTH LAS VEGAS                               NV         89031     PUD                                           235900               20060301         79.99                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                   2599200                16245                360                           358                                          7.125      0          0         0.375                                      7.5 ALPHARETTA                                    GA         30004     PUD                                          2599200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    364000          2312.916667                360                           358                                           7.25      0          0         0.375                                    7.625 ENGLEWOOD                                     NJ         7631      2-4 Family                                    364000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                 459280.13              3138.02                360                           358                                          6.875      0          0         0.375                                     7.25 LAKE HAVASU CITY                              AZ         86406     Single Family                                 460000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    242000          1462.083333                360                           358                                          6.875      0          0         0.375                                     7.25 TINTON FALLS                                  NJ         7724      Condominium                                   242000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                 162219.26              1146.72                360                           358                                          7.125      0          0         0.375                                      7.5 RADNOR TWP.                                   PA         19087     Single Family                                 164000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                 718129.16              5028.75                360                           358                                          7.125      0          0         0.375                                      7.5 FRANKLIN LAKES                                NJ         7417      Single Family                                 719000               20060301         79.98                    No MI                    1003671-0002005734             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    150460          862.0104167                360                           358                                            6.5      0          0         0.375                                    6.875 SCOTTSDALE                                    AZ         85251     Condominium                                   150460               20060301         80.00                    No MI                    1001949-7215041815             2.25                20110201                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                 215847.55              1547.45                360                           359                                          7.375      0          0         0.375                                     7.75 JERSEY CITY                                   NJ         7305      Single Family                                 216000               20060401         80.00                    No MI                    1003671-0002005757             2.25                20110301                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    172000          1039.166667                360                           358                                          6.875      0          0         0.375                                     7.25 PLAINFIELD                                    NJ         7060      Single Family                                 172000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    360975          2218.492188                360                           358                                              7      0          0         0.375                                    7.375 SOUTH RIDING                                  VA         20152     Condominium                                   360975               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                 113411.64           685.195325                360                           358                                          6.875      0          0         0.375                                     7.25 CHARLOTTE                                     NC         28216     PUD                                           114280               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    259200                 1620                360                           358                                          7.125      0          0         0.375                                      7.5 SPRINGFIELD                                   PA         19064     Single Family                                 259200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    175200               1131.5                360                           358                                          7.375      0          0         0.375                                     7.75 CHESTER                                       VA         23831     PUD                                           175200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    340000          2302.083333                360                           358                                           7.75      0          0         0.375                                    8.125 DEERFIELD BEACH                               FL         33441     Single Family                                 340000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                 118473.33               829.62                360                           358                                          7.125      0          0         0.375                                      7.5 YUKON                                         OK         73099     PUD                                           118650               20060301         70.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                   1000000          6041.666667                360                           358                                          6.875      0          0         0.375                                     7.25 MOUND                                         MN         55364     Single Family                                1000000               20060301         63.49                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                     95200          614.8333333                360                           358                                          7.375      0          0         0.375                                     7.75 AUSTELL                                       GA         30168     Single Family                                  95200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    872000          5540.833333                360                           358                                           7.25      0          0         0.375                                    7.625 LOS ALAMITOS                                  CA         90720     Single Family                                 872000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    202400          1286.083333                360                           358                                           7.25      0          0         0.375                                    7.625 CHANDLER                                      AZ         85225     PUD                                           202400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    455000          2654.166667                360                           359                                          6.625      0          0         0.375                                        7 MURRELLS INLET                                SC         29576     PUD                                           455000               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    770000              5293.75                360                           359                                          7.875      0          0         0.375                                     8.25 WEEHAWKEN                                     NJ         7086      Single Family                                 770000               20060401         70.00                    No MI                    100386000000000000             2.25                20110301                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    192800                 1205                360                           358                                          7.125      0          0         0.375                                      7.5 ANOKA                                         MN         55303     Single Family                                 192800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                 172775.42          935.8668583                360                           359                                          6.125      0          0         0.375                                      6.5 MAPLEWOOD                                     MN         55109     Single Family                                 172800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                 315529.49              2209.52                360                           358                                          7.125      0          0         0.375                                      7.5 ENID                                          OK         73703     Single Family                                 316000               20060301         80.00                    No MI                    100392000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    218400               1228.5                360                           358                                          6.375      0          0         0.375                                     6.75 BELLINGHAM                                    WA         98229     Single Family                                 218400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                 139950.08              874.688                360                           359                                          7.125      0          0         0.375                                      7.5 PHOENIX                                       AZ         85032     Condominium                                   140000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    133980            851.33125                360                           358                                           7.25      0          0         0.375                                    7.625 ORLANDO                                       FL         32824     Condominium                                   134000               20060301         78.82                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    927960              5799.75                360                           358                                          7.125      0          0         0.375                                      7.5 CORONA                                        CA         92882     Single Family                                 927960               20060301         80.00                    No MI                    1003345-0000011838             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G04                                     88800               582.75                360                           359                                            7.5      0          0         0.375                                    7.875 SALISBURY                                     MD         21804     Single Family                                  88800               20060401         80.00                    No MI                    100386000000000000             2.25                20160301                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360301           WALN
     GROUP II       G01                                    102400                  640                360                           359                                          7.125      0          0         0.375                                      7.5 GLENDALE                                      AZ         85302     Townhouse                                     102400               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                    320000          2033.333333                360                           358                                           7.25      0          0         0.375                                    7.625 OLNEY                                         MD         20832     PUD                                           320000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    197600                 1235                360                           359                                          7.125      0          0         0.375                                      7.5 SAINT PAUL                                    MN         55122     Single Family                                 197600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    180500          1447.760417                360                           359                                           9.25      0          0         0.375                                    9.625 LAWRENCEVILLE                                 GA         30043     Single Family                                 180500               20060401         95.00               Radian Guaranty               100386000000000000             2.25                20110301                     14.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G01                                    230000             1221.875                360                           358                                              6      0          0         0.375                                    6.375 FALLS CHURCH                                  VA         22043     Condominium                                   230000               20060301         62.84                    No MI                                                   2.25                20110201                     11.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    374500          1833.489583                360                           359                                            5.5      0          0         0.375                                    5.875 COLORADO SPRINGS                              CO         80906     Single Family                                 374500               20060401         70.00                    No MI                    100386000000000000             2.25                20090301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           WALN
     GROUP II       G01                                 175724.55              1200.64                360                           358                                          6.875      0          0         0.375                                     7.25 PLEASANTVILLE                                 NJ         8232      2-4 Family                                    176000               20060301         78.22                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    217000              1356.25                360                           358                                          7.125      0          0         0.375                                      7.5 MIAMI                                         FL         33137     2-4 Family                                    217000               20060301         70.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    338400              2150.25                360                           358                                           7.25      0          0         0.375                                    7.625 PALMDALE                                      CA         93550     Single Family                                 338400               20060301         80.00                    No MI                    1003345-0000011826             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                 197627.76              1490.51                360                           354                                          7.875      0          0         0.375                                     8.25 Royal Palm Beach                              FL         33411     Single Family                                 198400               20051101         80.00                    No MI                    100014000000000000             2.375               20071001                      13.25     1.875               1             First Lien         N            N            0          No_PP            360              24          N           20351001           AFL2
     GROUP II       G01                                    156560          994.8083333                360                           358                                           7.25      0          0         0.375                                    7.625 NORTH BRANCH                                  NY         12766     Single Family                                 156560               20060301         79.47                    No MI                    100386000000000000             2.25                20110201                     12.625       2                 1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                 215686.33              1528.84                360                           358                                           7.25      0          0         0.375                                    7.625 BLAINE                                        WA         98230     Single Family                                 216000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    200000          1145.833333                360                           359                                            6.5      0          0         0.375                                    6.875 FLORAL PARK                                   NY         11001     Single Family                                 200000               20060401         62.50                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                    168800          1090.166667                360                           359                                          7.375      0          0         0.375                                     7.75 BRICK                                         NJ         8723      Condominium                                   168800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                    166965          1060.923438                360                           358                                           7.25      0          0         0.375                                    7.625 COTTONWOOD                                    AZ         86326     PUD                                           166965               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    174000             1069.375                360                           359                                              7      0          0         0.375                                    7.375 BELLINGHAM                                    WA         98229     Single Family                                 174000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
     GROUP II       G02                                    417000             2519.375                360                           358                                          6.875      0          0         0.375                                     7.25 SEDONA                                        AZ         86351     Single Family                                 417000               20060301         78.83                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    596000          3968.366667                360                           358                                          7.615      0          0         0.375                                     7.99 NORTH HOLLYWOOD                               CA         91606     Single Family                                 596000               20060301         80.00                    No MI                                                   2.25                20110201                      12.99     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    158590             991.1875                360                           358                                          7.125      0          0         0.375                                      7.5 SCOTTSDALE                                    AZ         85260     Condominium                                   158590               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                 998637.34              7424.61                360                           358                                           7.75      0          0         0.375                                    8.125 ENGLEWOOD CLIFFS                              NJ         7632      Single Family                                 999950               20060301         78.74                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    254400               1722.5                360                           358                                           7.75      0          0         0.375                                    8.125 UPPER MARLBORO                                MD         20774     Single Family                                 254400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                    636000                 3975                360                           358                                          7.125      0          0         0.375                                      7.5 SCOTTSDALE                                    AZ         85251     Single Family                                 636000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                 228594.75          1381.093281                360                           358                                          6.875      0          0         0.375                                     7.25 APOPKA                                        FL         32712     PUD                                        228594.75               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    227990          1377.439583                360                           358                                          6.875      0          0         0.375                                     7.25 SAINT LOUIS                                   MO         63116     Single Family                                 228000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.25     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    201600                 1386                360                           358                                          7.875      0          0         0.375                                     8.25 QUEEN CREEK                                   AZ         85243     PUD                                           201600               20060301         79.97                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                    588000              3736.25                360                           358                                           7.25      0          0         0.375                                    7.625 HUNTINGTON BEACH                              CA         92647     Single Family                                 588000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    396000               2722.5                360                           358                                          7.875      0          0         0.375                                     8.25 LEMON GROVE                                   CA         91945     Single Family                                 396000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                 299898.36          1968.082988                360                           358                                            7.5      0          0         0.375                                    7.875 HENDERSON                                     NV         89015     Single Family                                 300000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    156000                 1040                360                           358                                          7.625      0          0         0.375                                        8 MESA                                          AZ         85212     Condominium                                   156000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    364800                 2356                360                           358                                          7.375      0          0         0.375                                     7.75 MURRIETA                                      CA         92563     Single Family                                 364800               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                  67912.96               510.87                360                           358                                          7.875      0          0         0.375                                     8.25 COLLEGE PARK                                  GA         30349     Condominium                                    68000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                  265623.3              1905.66                360                           358                                          7.375      0          0         0.375                                     7.75 PATERSON                                      NJ         7502      Single Family                                 266000               20060301         80.00                    No MI                    1000612-0000533044             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G03                                    724000                 4525                360                           358                                          7.125      0          0         0.375                                      7.5 SCOTTSDALE                                    AZ         85262     Single Family                                 724000               20060301         62.96                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                    308800               1833.5                360                           359                                           6.75      0          0         0.375                                    7.125 SOMERSET                                      NJ         8873      Single Family                                 308800               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G01                                 244654.93          1554.578201                360                           358                                           7.25      0          0         0.375                                    7.625 CHANDLER                                      AZ         85225     Single Family                                 246400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    249600                 1664                360                           359                                          7.625      0          0         0.375                                        8 FLEMINGTON                                    NJ         8822      Single Family                                 249600               20060401         80.00                    No MI                    1000612-0000533075             2.25                20110301                         13     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
      GROUP I       G01                                 224862.62          1030.620342                360                           359                                          5.125      0          0         0.375                                      5.5 ORANGE PARK                                   FL         32065     PUD                                           225000               20060401         78.95                    No MI                    100386000000000000             2.25                20090301                       11.5     1.875               1             First Lien         N            Y           120         No_PP            360              36          N           20360301           WALN
      GROUP I       G01                                 369875.45               2653.6                360                           358                                          7.375      0          0         0.375                                     7.75 UNION CITY                                    NJ         7087      2-4 Family                                    370400               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    247200                 1545                360                           358                                          7.125      0          0         0.375                                      7.5 MESA                                          AZ         85209     PUD                                           247200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    299000            1962.1875                360                           358                                            7.5      0          0         0.375                                    7.875 AVONDALE                                      AZ         85323     PUD                                           299000               20060301         78.68                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G01                                    160000                 1000                360                           358                                          7.125      0          0         0.375                                      7.5 EAST HARTFORD                                 CT         6118      Single Family                                 160000               20060301         78.05                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G02                                 325127.18              2304.58                360                           358                                           7.25      0          0         0.375                                    7.625 DUNELLEN                                      NJ         8812      Single Family                                 325600               20060301         80.00                    No MI                    1000-612-000053307             2.25                20110201                     12.625     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    134400                  826                360                           358                                              7      0          0         0.375                                    7.375 CHESTER                                       MD         21619     Townhouse                                     134400               20060301         80.00                    No MI                                                   2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G02                                    244000          1397.916667                360                           359                                            6.5      0          0         0.375                                    6.875 ALPHARETTA                                    GA         30022     PUD                                           244000               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    160000                 1100                360                           358                                          7.875      0          0         0.375                                     8.25 EL MIRAGE                                     AZ         85335     Single Family                                 160000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    172000          1110.833333                360                           358                                          7.375      0          0         0.375                                     7.75 ATLANTA                                       GA         30311     Single Family                                 172000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    254400                 1219                360                           359                                          5.375      0          0         0.375                                     5.75 RESTON                                        VA         20194     Condominium                                   254400               20060401         78.76                    No MI                                                   2.25                20110301                      10.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    795600              5138.25                360                           359                                          7.375      0          0         0.375                                     7.75 FORT LAUDERDALE                               FL         33301     Single Family                                 795600               20060401         80.00                    No MI                    100386000000000000             2.25                20110301                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           WALN
      GROUP I       G01                                    291200          1971.666667                360                           358                                           7.75      0          0         0.375                                    8.125 SEATTLE                                       WA         98116     Single Family                                 291200               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    281250          1845.703125                360                           358                                            7.5      0          0         0.375                                    7.875 BAY SHORE                                     NY         11706     Single Family                                 281250               20060301         75.00                    No MI                    100386000000000000             2.25                20110201                     12.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                  187759.4              1412.39                360                           358                                          7.875      0          0         0.375                                     8.25 KISSIMMEE                                     FL         34759     PUD                                           188000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      13.25     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           WALN
     GROUP II       G03                                    528000                 3300                360                           358                                          7.125      0          0         0.375                                      7.5 MESA                                          AZ         85201     Single Family                                 528000               20060301         80.00                    No MI                    100392000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    448000          3033.333333                360                           358                                           7.75      0          0         0.375                                    8.125 PALM BEACH GARDENS                            FL         33410     PUD                                           448000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                     13.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
      GROUP I       G01                                    417000             2693.125                360                           358                                          7.375      0          0         0.375                                     7.75 CAVE CREEK                                    AZ         85331     PUD                                           417000               20060301         79.43                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
     GROUP II       G04                                    241680              1359.45                360                           358                                          6.375      0          0         0.375                                     6.75 JAMAICA                                       NY         11434     Single Family                                 241680               20060301         80.00                    No MI                    100386000000000000             2.25                20160201                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360             120          N           20360201           WALN
     GROUP II       G01                                    271050           1524.65625                360                           359                                          6.375      0          0         0.375                                     6.75 LANHAM                                        MD         20706     Single Family                                 271050               20060401         65.00                    No MI                    100386000000000000             2.25                20110301                      11.75     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           WALN
     GROUP II       G02                                 112822.51          705.1406875                360                           358                                          7.125      0          0         0.375                                      7.5 PHOENIX                                       AZ         85021     Condominium                                   113600               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           WALN
      GROUP I       G01                                    178000          1149.583333                360                           358                                          7.375      0          0         0.375                                     7.75 BUFORD                                        GA         30518     PUD                                           178000               20060301         80.00                    No MI                    100386000000000000             2.25                20110201                      12.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           WALN
     GROUP II       G01                                    179920               1124.5                360                           358                                          7.125      0          0         0.375                                      7.5 Lusby                                         MD         20657     PUD                                           179920               20060301         80.00                    No MI                    010021800000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                  55478.09               462.73                360                           184                                            5.5      0          0         0.375                                    5.875 WILSON                                        NC         27893     Single Family                                  74550               19910901         94.84                    No MI                                                   2.75                20060801                         12     1.875               0             First Lien         N            N            0          No_PP            360              72          N           20210801           CALA
      GROUP I       G01                                  29712.41               312.11                360                           138                                            6.5      0          0         0.375                                    6.875 SAN ANTONIO                                   TX         78244     PUD                                            47175               19871101         99.31                    No MI                                                   2.88                20061001                     10.875     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20171001           CALA
      GROUP I       G01                                  92135.59               897.02                360                           148                                          5.625      0          0         0.375                                        6 WEST MILFOR                                   NJ         7421      CO-OP                                         150000               19880901         88.76                    No MI                                                   2.75                20060801                     13.625      2.5                0             First Lien         N            N            0          No_PP            360              72          N           20180801           CALA
      GROUP I       G01                                  38999.97               355.54                360                           156                                          5.375      0          0         0.375                                     5.75 CHARLOTTE                                     NC         28226     Single Family                                  58212               19890501         95.43                    No MI                                                   2.75                20070401                         12     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20190401           CALA
      GROUP I       G01                                  90493.41               598.28                360                           281                                            6.5      0          0          0.25                                     6.75 NEW YORK                                      NY         10025     Single Family                                 405000               19991001         100.00                   No MI                                                     2                 20060901                      13.25     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 190503.51              1982.33                360                           140                                            6.5      0          0         0.375                                    6.875 FENWICK ISLAND DE                             DE         19944     Single Family                                 297600               19880101         80.00                    No MI                                                   2.75                20061201                         13      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20171201           CALA
      GROUP I       G01                                  73846.21               484.22                360                           281                                           6.25      0          0          0.5                                      6.75 NEWPORT NEWS                                  VA         23602     Single Family                                  94500               19991001         99.00                    No MI                                                     2                 20060901                      13.75     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 223249.18              2323.07                360                           140                                            6.5      0          0         0.375                                    6.875 BROOKLYN NY                                   NY         11231     Condominium                                   348750               19880101         75.00                    No MI                                                   2.75                20061201                         12      1.5                0             First Lien         N            N            0          No_PP            360              84          N           20171201           CALA
      GROUP I       G01                                  91152.04               639.35                360                           280                                          6.375      0          0          0.25                                    6.625 ATLANTA                                       GA         30327     Single Family                                  94500               19990901         75.00                    No MI                                                     2                 20060801                      13.25     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290801           CALA
      GROUP I       G01                                 121031.75               789.59                360                           281                                            6.5      0          0          0.25                                     6.75 ROSLYN HEIGHTS                                NY         11577     Single Family                                 472000               19991001         90.00                    No MI                                                     2                 20060901                     13.375      1.75               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 371413.56              2975.67                360                           191                                          5.375      0          0         0.375                                     5.75 RIVERDALE NY                                  NY         10471     Condominium                                   495000               19920401         72.79                    No MI                                                   2.75                20070301                     12.125      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20220301           CALA
      GROUP I       G01                                   2286.76                41.55                299                            90                                           8.75      0          0         0.375                                    9.125 ARLINGTON                                     VA         22209     Single Family                                  39818               19881201         87.90                    No MI                                                    3.5                20061101                       15.5     2.375               0             First Lien         N            N            0          No_PP            299              72          N           20131001           CALA
      GROUP I       G01                                 168355.68              1751.86                360                           140                                            6.5      0          0         0.375                                    6.875 SCARSDALE NY                                  NY         10583     Single Family                                 350000               19880101         52.24                    No MI                                                   2.75                20061201                         12     3.125               0             First Lien         N            N            0          No_PP            360              84          N           20171201           CALA
      GROUP I       G01                                  247077.4               1851.1                360                           217                                            5.5      0          0         0.375                                    5.875 NEW YORK NY                                   NY         10011     Condominium                                   368000               19940601         76.66                    No MI                                                   2.75                20060501                      10.75     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20240501           CALA
      GROUP I       G01                                  20633.32               340.45                360                            75                                          6.625      0          0         0.375                                        7 DALLAS                                        TX         75236     Single Family                                  47400               19820801         92.94                    No MI                                                    2.5                20060701                     16.875     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20120701           CALA
      GROUP I       G01                                2243285.03             14526.33                360                           275                                          6.875      0          0          0.25                                    7.125 NANTUCKET                                     MA         2554      Single Family                                2350000               19990401         55.00                    No MI                                                   2.75                20070301                         14     2.125               0             First Lien         N            N            0          No_PP            360              36          N           20290301           CALA
      GROUP I       G01                                 653745.47              4592.13                360                           280                                          6.375      0          0          0.25                                    6.625 DULUTH                                        GA         30097     2-4 Family                                    677757               19990901         100.00                   No MI                                                     2                 20060801                     13.375      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20290801           CALA
      GROUP I       G01                                 848055.83              6167.46                360                           229                                            5.5      0          0         0.375                                    5.875 NEW YORK NY                                   NY         10021     PUD                                          1235000               19950601         65.00                    No MI                                                   2.75                20060501                      12.25      1.75               0             First Lien         N            N            0          No_PP            360              72          N           20250501           CALA
      GROUP I       G01                                 122068.55               800.42                360                           281                                           6.25      0          0          0.5                                      6.75 BALTIMORE                                     MD         21244     Single Family                                 126300               19991001         71.00                    No MI                                                     2                 20060901                      13.75     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 623452.57              4946.57                360                           209                                              6      0          0         0.375                                    6.375 HOUSTON TX                                    TX         77019     2-4 Family                                    800000               19931001         50.00                    No MI                                                   2.75                20060901                        9.5      1.5                0             First Lien         N            N            0          No_PP            360              72          N           20230901           CALA
      GROUP I       G01                                  39213.67               425.34                360                           127                                              6      0          0         0.375                                    6.375 SLIDELL                                       LA         70458     Single Family                                  64400               19861201         80.00                    No MI                                                    2.5                20061101                       14.5     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20161101           CALA
      GROUP I       G01                                 265096.44              1738.27                360                           281                                           6.25      0          0          0.5                                      6.75 BERKELEY LAKE                                 GA         30096     Single Family                                 274500               19991001         90.00                    No MI                                                     2                 20060901                       13.5     2.125               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 156038.44              1023.17                360                           281                                            6.5      0          0          0.25                                     6.75 HOUSTON                                       TX         77095     2-4 Family                                    162706               19991001         95.00                    No MI                                                     2                 20060901                     13.875      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 317742.18              2083.48                360                           281                                            6.5      0          0          0.25                                     6.75 AUSTIN                                        TX         78750     Single Family                                 329000               19991001         100.00                   No MI                                                     2                 20060901                         13      1.75               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                   22244.4               156.59                360                           281                                            6.5      0          0          0.25                                     6.75 NORTH ROYALTON                                OH         44133     Single Family                                 170000               19991001         75.00                    No MI                                                     2                 20060901                     13.375      1.75               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 554002.79              4579.49                360                           214                                           6.75      0          0         0.375                                    7.125 NEW YORK NY                                   NY         10019     Condominium                                   695000               19940301         71.65                    No MI                                                   2.75                20070201                     10.375      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20240201           CALA
      GROUP I       G01                                 221028.46              1464.26                360                           282                                            5.5      0          0          0.5                                         6 HOUSTON                                       TX         77030     Single Family                                 228546               19991101         70.00                    No MI                                                     2                 20061001                      13.75     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                 399660.17              3277.13                360                           197                                              6      0          0         0.375                                    6.375 COLUMBIA SC                                   SC         29223     Condominium                                   520000               19921001         67.09                    No MI                                                   2.75                20060901                       11.5      1.5                0             First Lien         N            N            0          No_PP            360              72          N           20220901           CALA
      GROUP I       G01                                 278111.79               2574.5                360                           161                                              6      0          0         0.375                                    6.375 PELHAM MANOR NY                               NY         10803     Single Family                                 400000               19891001         74.34                    No MI                                                   2.75                20060901                     14.375     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20190901           CALA
      GROUP I       G01                                 283272.34              2297.02                360                           195                                           5.75      0          0         0.375                                    6.125 BERWYN PA                                     PA         19312     Single Family                                 630000               19920801         67.73                    No MI                                                   2.75                20060701                      12.75     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20220701           CALA
      GROUP I       G01                                  38365.62               264.44                360                           278                                          6.125      0          0          0.25                                    6.375 NEW YORK                                      NY         10040     Townhouse                                      40000               19990701         80.00                    No MI                                                     2                 20060601                     13.125     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290601           CALA
      GROUP I       G01                                  66693.53               437.32                360                           281                                            6.5      0          0          0.25                                     6.75 LEWISTON                                      NY         14092     Single Family                                  69000               19991001         78.00                    No MI                                                     2                 20060901                     13.375      1.75               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 207547.63              1949.14                360                           161                                           6.25      0          0         0.375                                    6.625 AUSTIN TX                                     TX         78746     Single Family                                 320000               19891001         72.73                    No MI                                                   2.75                20060901                       13.5      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20190901           CALA
      GROUP I       G01                                 139357.48               987.38                360                           281                                            6.5      0          0          0.25                                     6.75 GALVESTON                                     TX         77551     Single Family                                 238000               19991001         100.00                   No MI                                                     2                 20060901                       13.5     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 450657.35              3705.85                360                           199                                          6.125      0          0         0.375                                      6.5 LOS ANGELES CA                                CA         90049     Condominium                                   580000               19921201         74.83                    No MI                                                   2.75                20061101                         12      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20221101           CALA
      GROUP I       G01                                  232788.3              1747.09                360                           220                                          5.625      0          0         0.375                                        6 SPRINGFIELD VA                                VA         22152     Single Family                                 296000               19940901         88.36                    No MI                                                   2.75                20060801                     10.875     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20240801           CALA
      GROUP I       G01                                 331024.76              3040.63                360                           178                                          6.875      0          0         0.375                                     7.25 NEW YORK NY                                   NY         10007     Single Family                                 450000               19910301         62.06                    No MI                                                   2.95                20070201                     14.625     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20210201           CALA
      GROUP I       G01                                  21300.87               269.67                360                            96                                          6.375      0          0         0.375                                     6.75 TEXAS CITY                                    TX         77590     Single Family                                  49850               19840501         89.98                    No MI                                                     2                 20070401                     16.875     2.575               0             First Lien         N            N            0          No_PP            360              84          N           20140401           CALA
      GROUP I       G01                                  292818.1              2704.43                360                           158                                           5.75      0          0         0.375                                    6.125 POUND RIDGE NY                                NY         10576     CO-OP                                         426000               19890701         80.00                    No MI                                                   2.75                20060601                     15.875     2.125               0             First Lien         N            N            0          No_PP            360              72          N           20190601           CALA
      GROUP I       G01                                   9511.89               209.39                300                            51                                              5      0          0         0.375                                    5.375 PITTSBURGH                                    PA         15210     Condominium                                    31000               19850801         91.18                    No MI                                                     2                 20060701                         15     2.375               0             First Lien         N            N            0          No_PP            300              72          N           20100701           CALA
      GROUP I       G01                                  33595.28               377.92                360                           129                                              7      0          0         0.375                                    7.375 MAGEE                                         MS         39411     CO-OP                                          54000               19870201         90.00                    No MI                                                     3                 20070101                       14.5     1.625               0             First Lien         N            N            0          No_PP            360              84          N           20170101           CALA
      GROUP I       G01                                 391455.92               3243.4                360                           213                                           6.75      0          0         0.375                                    7.125 BADEN PA                                      PA         15005     Townhouse                                     500000               19940201         52.63                    No MI                                                   2.75                20070101                     10.875     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20240101           CALA
      GROUP I       G01                                 556080.62              4333.42                360                           204                                          5.375      0          0         0.375                                     5.75 LOS ANGELES CA                                CA         90024     Single Family                                1000000               19930501         52.63                    No MI                                                   2.75                20070401                     10.875     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20230401           CALA
      GROUP I       G01                                 224817.26              2317.89                360                           142                                            6.5      0          0         0.375                                    6.875 NEW YORK NY                                   NY         10024     Single Family                                 350000               19880301         73.68                    No MI                                                    2.5                20070201                      14.75     2.275               0             First Lien         N            N            0          No_PP            360              84          N           20180201           CALA
      GROUP I       G01                                 143066.51               947.56                360                           282                                            5.5      0          0          0.5                                         6 ORLANDO                                       FL         32835     Single Family                                 149600               19991101         80.00                    No MI                                                     2                 20061001                     13.875     2.125               0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                  92960.43               615.63                360                           282                                            5.5      0          0          0.5                                         6 SYLVAN LAKE                                   MI         48320     Single Family                                  96000               19991101         45.00                    No MI                                                     2                 20061001                     13.375      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                 284169.82              2051.46                360                           228                                          5.375      0          0         0.375                                     5.75 WILLIAMSBURG VA                               VA         23185     Single Family                                 344000               19950501         80.00                    No MI                                                   2.75                20070401                      13.25     1.875               0             First Lien         N            N            0          No_PP            360              84          N           20250401           CALA
      GROUP I       G01                                 208542.04          1216.495233                360                           311                                           6.75      0          0          0.25                                        7 HEBER CITY                                    UT         84032     Condominium                                   211100               20020401         79.99                    No MI                                                   2.75                20120301                         12     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20320301           CALA
      GROUP I       G01                                 292466.03              2524.81                360                           201                                           6.75      0          0         0.375                                    7.125 HOUSTON TX                                    TX         77005     Single Family                                 405700               19930201         73.76                    No MI                                                   2.75                20070101                     10.875      2.5                0             First Lien         N            N            0          No_PP            360              84          N           20230101           CALA
      GROUP I       G01                                  398249.7           2323.12325                360                           311                                           6.75      0          0          0.25                                        7 MONTGOMERY                                    TX         77356     PUD                                           398250               20020401         72.41                    No MI                                                   2.75                20120301                         12     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20320301           CALA
      GROUP I       G01                                  62416.57               653.94                360                           154                                           7.75      0          0         0.375                                    8.125 HOLLIS                                        NY         11423     Condominium                                    84000               19890301         80.00                    No MI                                                    3.5                20060801                     15.525      2.5                0             First Lien         N            N            0          No_PP            360              78          N           20190201           CALA
      GROUP I       G01                                 649993.94          3317.677402                360                           319                                           5.75      0          0         0.375                                    6.125 FAIRFIELD                                     CT         6430      Single Family                                 650000               20021201         40.63                    No MI                                                   2.25                20121101                     12.125      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 264394.78              2143.56                360                           211                                          6.375      0          0         0.375                                     6.75 NEW YORK NY                                   NY         10028     Condominium                                   330000               19931201         60.00                    No MI                                                   2.95                20061101                     11.125     1.875               0             First Lien         N            N            0          No_PP            360              84          N           20231101           CALA
      GROUP I       G01                                 541198.75          2987.868099                360                           312                                          6.375      0          0          0.25                                    6.625 KATY                                          TX         77450     PUD                                           541200               20020501         80.00                    No MI                                                   2.75                20120401                     11.625      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320401           CALA
      GROUP I       G01                                    364000              2161.25                360                           312                                           6.75      0          0         0.375                                    7.125 NEW YORK                                      NY         10011     Single Family                                 364000               20020501          7.28                    No MI                                                     2                 20120401                     13.125      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320401           CALA
      GROUP I       G01                                 551762.42          3218.614117                360                           312                                          6.625      0          0         0.375                                        7 BROOKLINE                                     MA         2445      Single Family                                 620500               20020501         47.73                    No MI                                                     2                 20120401                         12     1.625               1             First Lien         N            Y           120         No_PP            360              0           N           20320401           CALA
      GROUP I       G01                                 362854.09          1927.662353                360                           313                                              6      0          0         0.375                                    6.375 AUSTIN                                        TX         78734     Single Family                                 364000               20020601         66.18                    No MI                                                     2                 20120501                     11.375     1.625               1             First Lien         N            Y           120         No_PP            360              0           N           20320501           CALA
      GROUP I       G01                                 446284.76               3518.6                360                           205                                            5.5      0          0         0.375                                    5.875 THE WOODLANDS TX                              TX         77380     Single Family                                 600000               19930601         79.47                    No MI                                                   2.75                20060501                     11.375     2.625               0             First Lien         N            N            0          No_PP            360              72          N           20230501           CALA
      GROUP I       G01                                  52051.15               652.57                360                           110                                              7      0          0         0.375                                    7.375 VIRGINIA BE                                   VA         23451     Condominium                                    81000               19850701         90.00                    No MI                                                     3                 20060601                      18.75     1.205               0             First Lien         N            N            0          No_PP            360             216          N           20150601           CALA
      GROUP I       G01                                1032416.37              7335.75                360                           239                                              7      0          0         0.375                                    7.375 MIDDLEBURG VA                                 VA         22117     PUD                                          1220000               19960401         52.47                    No MI                                                     3                 20070301                      12.29     0.745               0             First Lien         N            N            0          No_PP            360              84          N           20260301           CALA
      GROUP I       G01                                 227144.43              1489.42                360                           281                                           6.25      0          0          0.5                                      6.75 EMPIRE                                        MI         49630     Single Family                                 235000               19991001         50.00                    No MI                                                     2                 20060901                       13.5     2.625               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 279866.41              2130.79                360                           218                                           5.75      0          0         0.375                                    6.125 NEW YORK NY                                   NY         10128     Condominium                                   350000               19940701         37.84                    No MI                                                   2.75                20060601                     11.625      1.5                0             First Lien         N            N            0          No_PP            360              72          N           20240601           CALA
      GROUP I       G01                                  25145.14               189.53                360                           281                                            6.5      0          0          0.25                                     6.75 WOLCOTT                                       CT         6716      Single Family                                  53000               19991001         97.00                    No MI                                                     2                 20060901                       13.5     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 827822.36              7185.28                360                           168                                          5.375      0          0         0.375                                     5.75 HAVENFORD PA                                  PA         19041     Single Family                                1183000               19900501         70.00                    No MI                                                   2.75                20070401                       14.5      1.75               0             First Lien         N            N            0          No_PP            360              84          N           20200401           CALA
      GROUP I       G01                                 274285.52              2248.04                360                           193                                            5.5      0          0         0.375                                    5.875 NEW YORK NY                                   NY         10028     PUD                                           375000               19920601         50.00                    No MI                                                   2.75                20060501                         13     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20220501           CALA
      GROUP I       G01                                  20308.96               214.61                360                           134                                              6      0          0         0.375                                    6.375 ATHENS                                        GA         30605     PUD                                            32666               19870701         79.66                    No MI                                                     3                 20060601                         15     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20170601           CALA
      GROUP I       G01                                   9467.81               116.17                360                           122                                          8.125      0          0         0.375                                      8.5 DALLAS                                        TX         75232     PUD                                            16000               19860701         72.34                    No MI                                                     3                 20060601                       15.5     2.625               0             First Lien         N            N            0          No_PP            360              72          N           20160601           CALA
      GROUP I       G01                                  75280.32              2807.85                180                            29                                              6      0          0         0.375                                    6.375 NEWPORT BEACH CA                              CA         92663     PUD                                           400000               19931001         48.47                    No MI                                                   2.75                20060901                         11     2.625               0             First Lien         N            N            0          No_PP            180              72          N           20080901           CALA
      GROUP I       G01                                  78697.56              3479.07                180                            24                                          5.375      0          0         0.375                                     5.75 LAWRENCE NY                                   NY         11559     Condominium                                   400000               19930501         44.43                    No MI                                                   2.75                20070401                     11.875     2.375               0             First Lien         N            N            0          No_PP            180              84          N           20080401           CALA
      GROUP I       G01                                 172402.41              1869.29                360                           127                                          5.875      0          0         0.375                                     6.25 NEW YORK NY                                   NY         10028     CO-OP                                         300000               19861201         37.50                    No MI                                                    2.5                20061101                     12.875     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20161101           CALA
      GROUP I       G01                                 320925.51          1905.495216                360                           314                                          6.875      0          0          0.25                                    7.125 NORTH WOODMERE                                NY         11581     Single Family                                 340000               20020701         80.00                    No MI                                                   2.75                20120601                     12.125     2.125               2             First Lien         N            Y           120         No_PP            360              0           N           20320601           CALA
      GROUP I       G01                                  67055.93                439.7                360                           281                                            6.5      0          0          0.25                                     6.75 NEW YORK                                      NY         10021     Single Family                                  75000               19991001         23.00                    No MI                                                     2                 20060901                       14.5      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 114370.24               690.79                360                           320                                           5.25      0          0         0.375                                    5.625 SILVER SPRING                                 MD         20906     Single Family                                 120000               20030101         57.14                    No MI                                                   2.75                20091201                     11.625      1.75               2             First Lien         N            N            0          No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                 151049.13               947.54                360                           320                                           5.25      0          0         0.375                                    5.625 CHEVY CHASE                                   MD         20815     Condominium                                   164600               20030101         76.92                    No MI                                                   2.75                20091201                     11.625     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                 364538.79              2369.68                360                           315                                          5.875      0          0          0.25                                    6.125 IRVINE                                        CA         92620     PUD                                           390000               20020801         69.64                    No MI                                                   2.75                20090701                     11.125     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20320701           CALA
      GROUP I       G01                                  12246.57                90.77                360                           282                                          6.125      0          0          0.5                                     6.625 SAN MARCOS                                    TX         78666     Condominium                                    33000               19991101         90.00                    No MI                                                   2.75                20061001                     13.875      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                 468543.69              3801.98                360                           314                                           7.25      0          0          0.25                                      7.5 CHICAGO                                       IL         60657     Single Family                                 543750               20020701         75.00                    No MI                                                    2.5                20090601                       12.5      2.25               2             First Lien         N            N            0          No_PP            360              0           N           20320601           CALA
      GROUP I       G01                                  334615.7              2172.25                360                           316                                              6      0          0          0.25                                     6.25 HAYMARKET                                     VA         20168     PUD                                           352800               20020901         90.00               Radian Guaranty                                              2.75                20090801                      11.25      2.25               2             First Lien         N            N            0          No_PP            360              0           N           20320801           CALA
      GROUP I       G01                                 456972.71              2709.43                360                           311                                          6.625      0          0          0.25                                    6.875 CHANHASSEN                                    MN         55317     Single Family                                 476000               20020401         76.16                    No MI                                                     2                 20090301                     12.875      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320301           CALA
      GROUP I       G01                                 487199.67              2966.78                360                           309                                              6      0          0          0.25                                     6.25 FORT LAUDERDALE                               FL         33327     PUD                                           600000               20020201         66.12                    No MI                                                     2                 20090101                      12.25      1.75               2             First Lien         N            N            0          No_PP            360              0           N           20320101           CALA
      GROUP I       G01                                    119325           671.203125                360                           311                                            6.5      0          0          0.25                                     6.75 CLAREMONT                                     CA         91711     Single Family                                 120000               20020401         39.87                    No MI                                                     2                 20090301                      12.75      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20320301           CALA
      GROUP I       G01                                  39698.16           243.978275                360                           313                                          7.125      0          0          0.25                                    7.375 COLUMBUS                                      OH         43206     Single Family                                  40000               20020601         66.67                    No MI                                                     2                 20090501                     13.375      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20320501           CALA
      GROUP I       G01                                 254499.96              2404.75                360                           148                                          5.375      0          0         0.375                                     5.75 WEST ISLIP NY                                 NY         11795     Single Family                                 375000               19880901         75.00                    No MI                                                    2.5                20060801                       16.5      1.75               0             First Lien         N            N            0          No_PP            360              72          N           20180801           CALA
      GROUP I       G01                                 485558.66              3961.98                360                           212                                            6.5      0          0         0.375                                    6.875 KETCHUM ID                                    ID         83340     Single Family                                1340000               19940101         69.61                    No MI                                                   2.75                20061201                       10.5     2.125               0             First Lien         N            N            0          No_PP            360              84          N           20231201           CALA
      GROUP I       G01                                  80512.21               545.62                360                           276                                           5.75      0          0          0.25                                        6 NEW YORK                                      NY         10021     Single Family                                  85500               19990501         95.00                    No MI                                                     2                 20061001                      13.75     2.375               0             First Lien         N            N            0          No_PP            360              30          N           20290401           CALA
      GROUP I       G01                                 119112.83              1547.58                360                           256                                          5.625      0          0         0.375                                        6 STATEN ISLAND NY                              NY         10301     Single Family                                 600000               19970901         72.73                    No MI                                                   2.75                20060801                      12.25     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20270801           CALA
      GROUP I       G01                                  28493.07               325.84                360                           117                                          5.875      0          0         0.375                                     6.25 CINCINNATI                                    OH         45238     Single Family                                  48900               19860201         94.04                    No MI                                                    2.5                20070101                      12.75     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20160101           CALA
      GROUP I       G01                                  36175.34               337.92                360                           190                                          7.625      0          0         0.375                                        8 LEWISTON                                      ME         4240      Single Family                                  45400               19920301         73.23                    No MI                                                    2.5                20070201                      12.75     2.125               0             First Lien         N            N            0          No_PP            360              84          N           20220201           CALA
      GROUP I       G01                                 447235.79              4040.69                360                           176                                            6.5      0          0         0.375                                    6.875 HIGHLAND PARK NJ                              NJ         8904      Condominium                                   600000               19910101         46.15                    No MI                                                   2.75                20061201                     13.625     2.125               0             First Lien         N            N            0          No_PP            360              84          N           20201201           CALA
      GROUP I       G01                                 131446.45              2750.56                180                            56                                            6.5      0          0         0.375                                    6.875 DALLAS TX                                     TX         75287     Condominium                                   346400               19960101         80.00                    No MI                                                   2.75                20061201                     11.875     2.505               0             First Lien         N            N            0          No_PP            180              84          N           20101201           CALA
      GROUP I       G01                                  61934.95               693.89                360                           126                                            6.5      0          0         0.375                                    6.875 WHITE PLAIN                                   NY         10603     Single Family                                 101600               19861101         80.00                    No MI                                                     3                 20061001                         14     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20161001           CALA
      GROUP I       G01                                   82837.7          526.3645521                360                           301                                          7.125      0          0          0.5                                     7.625 SCRANTON                                      PA         18504     Single Family                                  85000               20010601         65.38                    No MI                                                     2                 20110501                     13.625     2.745               2             First Lien         N            Y           120         No_PP            360              0           N           20310501           CALA
      GROUP I       G01                                 114894.65               807.32                360                           280                                          6.125      0          0          0.5                                     6.625 SNELVILLE                                     GA         30078     Single Family                                 119700               19990901         95.00                    No MI                                                     2                 20060801                     13.375      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20290801           CALA
      GROUP I       G01                                 309862.39              2170.94                360                           316                                          5.625      0          0          0.25                                    5.875 THOUSAND OAKS                                 CA         91360     PUD                                           367000               20020901         44.48                    No MI                                                   2.75                20090801                     10.875      1.5                2             First Lien         N            N            0          No_PP            360              0           N           20320801           CALA
      GROUP I       G01                                  405116.8               2616.8                360                           316                                              6      0          0          0.25                                     6.25 DULUTH                                        GA         30097     PUD                                           425000               20020901         79.44                    No MI                                                    2.5                20120801                      11.25      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320801           CALA
      GROUP I       G01                                  35023.18               371.86                360                           114                                           3.75      0          0         0.375                                    4.125 BALTIMORE                                     MD         21202     Single Family                                  69375               19851101         69.91                    No MI                                                     1                 20061001                       14.5      2.25               0             First Lien         N            N            0          No_PP            360              72          N           20151001           CALA
      GROUP I       G01                                 323844.41              1748.06                360                           317                                           4.25      0          0          0.25                                      4.5 FISHERS                                       IN         46038     PUD                                           345000               20021001         42.86                    No MI                                                   2.75                20090901                        9.5     0.625               2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 597598.12              4204.05                360                           279                                          6.375      0          0          0.25                                    6.625 HOUSTON                                       TX         77056     Single Family                                 621250               19990801         79.00                    No MI                                                     2                 20060701                       13.5      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20290701           CALA
      GROUP I       G01                                 348488.47              2169.76                360                           316                                          5.625      0          0          0.25                                    5.875 BIRMINGHAM                                    AL         35244     Single Family                                 366800               20020901         73.36                    No MI                                                   2.75                20090801                     10.875      1.75               2             First Lien         N            N            0          No_PP            360              0           N           20320801           CALA
      GROUP I       G01                                 412899.82          2193.530294                360                           317                                          6.125      0          0          0.25                                    6.375 BOULDER                                       CO         80304     Single Family                                 412900               20021001         52.94                    No MI                                                   2.75                20120901                     11.375      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 385807.89              2402.24                360                           317                                          5.625      0          0          0.25                                    5.875 HENDERSON                                     NV         89015     Single Family                                 406100               20021001         79.63                    No MI                                                   2.75                20090901                     10.875      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 437613.95              2721.08                360                           317                                          5.625      0          0          0.25                                    5.875 EL CERRITO                                    CA         94530     Single Family                                 460000               20021001         76.67                    No MI                                                   2.75                20090901                     10.875      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                  336544.7               1950.9                360                           317                                          4.875      0          0          0.25                                    5.125 SAN FRANCISCO                                 CA         94116     Single Family                                 358300               20021001         62.86                    No MI                                                   2.75                20090901                     10.125      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                  296413.5              1863.35                360                           318                                          5.625      0          0          0.25                                    5.875 CHICAGO                                       IL         60618     Single Family                                 315000               20021101         67.02                    No MI                                                   2.75                20091001                     10.875      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20321001           CALA
      GROUP I       G01                                 246664.62              2140.98                360                           168                                          5.375      0          0         0.375                                     5.75 NEW YORK NY                                   NY         10023     Single Family                                 350000               19900501         49.65                    No MI                                                   2.75                20070401                     14.375      2.5                0             First Lien         N            N            0          No_PP            360              84          N           20200401           CALA
      GROUP I       G01                                   88331.8               584.04                360                           283                                            5.5      0          0          0.5                                         6 LEDYARD                                       CT         6339      Single Family                                  91000               19991201         64.00                    No MI                                                     2                 20060501                     13.875     2.375               0             First Lien         N            N            0          No_PP            360              18          N           20291101           CALA
      GROUP I       G01                                 302771.43             12896.71                180                            25                                            5.5      0          0         0.375                                    5.875 MORELAND HILLS OH                             OH         44022     Single Family                                1470000               19930601         70.00                    No MI                                                   2.75                20060501                         13      1.5                0             First Lien         N            N            0          No_PP            180              72          N           20080501           CALA
      GROUP I       G01                                  40430.08               393.24                360                           145                                            5.5      0          0         0.375                                    5.875 HILTON HEAD                                   SC         29926     PUD                                            63252               19880601         85.48                    No MI                                                   2.75                20060501                         14     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20180501           CALA
      GROUP I       G01                                 111668.42              1077.46                180                            23                                           6.75      0          0         0.375                                    7.125 HORSESHOE BAY TX                              TX         78654     Single Family                                 600000               19930401         67.04                    No MI                                                   2.75                20070301                     11.875     2.375               0             First Lien         N            N            0          No_PP            180              84          N           20080301           CALA
      GROUP I       G01                                 104724.36               735.62                360                           280                                          6.375      0          0          0.25                                    6.625 BROOKLYN                                      NY         11203     PUD                                           110000               19990901         74.00                    No MI                                                     2                 20060801                      13.25     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290801           CALA
      GROUP I       G01                                 145970.01              1122.14                360                           250                                          6.875      0          0          0.25                                    7.125 ERIE                                          PA         16505     PUD                                           171000               19970301         90.00                    No MI                                                   2.75                20070201                     13.375      1.75               0             First Lien         N            N            0          No_PP            360              60          N           20270201           CALA
      GROUP I       G01                                  55044.42               360.15                360                           281                                            6.5      0          0          0.25                                     6.75 GAINESVILLE                                   GA         30506     Condominium                                    71920               19991001         77.00                    No MI                                                     2                 20060901                       13.5      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 659206.56              4740.78                360                           259                                           6.25      0          0          0.25                                      6.5 MANHATTAH BEACH                               CA         90266     Single Family                                 715000               19971201         100.00                   No MI                                                   2.75                20061101                      13.25      1.75               0             First Lien         N            N            0          No_PP            360              48          N           20271101           CALA
      GROUP I       G01                                 295218.41              1835.66                360                           317                                          5.625      0          0          0.25                                    5.875 SCOTTSDALE                                    AZ         85260     Single Family                                 310320               20021001         80.00                    No MI                                                   2.75                20120901                     10.875      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 269057.08              2284.13                360                           183                                          5.875      0          0         0.375                                     6.25 MOHAWK NY                                     NY         13407     Single Family                                 377625               19910801         60.81                    No MI                                                    2.9                20060701                     13.625      2.5                0             First Lien         N            N            0          No_PP            360              72          N           20210701           CALA
      GROUP I       G01                                 473259.13              3665.11                360                           208                                          5.625      0          0         0.375                                        6 NORTH CASTLE NY                               NY         10506     Single Family                                 599000               19930901         73.94                    No MI                                                   2.75                20060801                     10.875     2.525               0             First Lien         N            N            0          No_PP            360              72          N           20230801           CALA
      GROUP I       G01                                 345592.49              2150.83                360                           317                                          5.625      0          0          0.25                                    5.875 LAS VEGAS                                     NV         89117     PUD                                           363600               20021001         80.00                    No MI                                                   2.75                20090901                     10.875     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                  25996.32                299.2                360                            97                                          4.875      0          0         0.375                                     5.25 WEST PALM B                                   FL         33411     Single Family                                  49800               19840601         94.86                    No MI                                                    2.5                20060501                      12.75      2.5                0             First Lien         N            N            0          No_PP            360              72          N           20140501           CALA
      GROUP I       G01                                   3634.73                34.55                360                           281                                            6.5      0          0          0.25                                     6.75 MOUNT LAUREL                                  NJ         8054      Single Family                                  75000               19991001         61.00                    No MI                                                     2                 20060901                     13.375     2.125               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 345568.38          1799.835313                360                           317                                              6      0          0          0.25                                     6.25 SOUTH ORANGE                                  NJ         7306      Single Family                                 350000               20021001         77.78                    No MI                                                   2.75                20120901                      11.25      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 206143.57              1671.59                360                           195                                           5.75      0          0         0.375                                    6.125 AUSTIN TX                                     TX         78746     Single Family                                 269625               19920801         75.00                    No MI                                                   2.75                20060701                     12.375      2.5                0             First Lien         N            N            0          No_PP            360              72          N           20220701           CALA
      GROUP I       G01                                 326806.98                 2432                360                           216                                          5.375      0          0         0.375                                     5.75 PALO ALTO CA                                  CA         94301     Single Family                                 408000               19940501         79.76                    No MI                                                   2.75                20070401                     11.625     2.375               0             First Lien         N            N            0          No_PP            360              84          N           20240401           CALA
      GROUP I       G01                                 452829.81          2547.167681                360                           317                                            6.5      0          0          0.25                                     6.75 WAKE FOREST                                   NC         27587     PUD                                           453000               20021001         58.45                    No MI                                                   2.75                20120901                      11.75     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                  46074.77               634.79                360                            93                                           6.25      0          0         0.375                                    6.625 CAMPBELL                                      CA         95008     Single Family                                  96000               19840201         80.00                    No MI                                                    2.5                20070101                      12.75      2.5                0             First Lien         N            N            0          No_PP            360              84          N           20140101           CALA
      GROUP I       G01                                 192123.52              1999.18                360                           140                                            6.5      0          0         0.375                                    6.875 BROOKLYN NY                                   NY         11209     Single Family                                 300000               19880101         58.81                    No MI                                                   2.75                20061201                         12     2.125               0             First Lien         N            N            0          No_PP            360              84          N           20171201           CALA
      GROUP I       G01                                 367201.73              2283.34                360                           317                                          5.625      0          0          0.25                                    5.875 UPPER BLACK EDDY                              PA         18972     Single Family                                 386000               20021001         15.44                    No MI                                                   2.75                20090901                     10.875     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 398494.76          2200.023154                360                           317                                          6.375      0          0          0.25                                    6.625 BOXFORD                                       MA         1921      Single Family                                 412500               20021001         75.00                    No MI                                                   2.75                20120901                     11.625      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 344270.13              2218.34                360                           319                                           5.75      0          0          0.25                                        6 ALISO VIEJO                                   CA         92656     PUD                                           370000               20021201         63.79                    No MI                                                    2.5                20091101                         11      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 499999.82          2708.332358                360                           317                                           6.25      0          0          0.25                                      6.5 ANDOVER                                       MA         18100     Single Family                                 500000               20021001         69.06                    No MI                                                   2.75                20120901                       11.5      2.25               2             First Lien         N            Y           120         No_PP            360              0           N           20320901           CALA
      GROUP I       G01                                 353157.93              2218.34                360                           319                                           5.75      0          0          0.25                                        6 GLEN ALLEN                                    VA         24059     Single Family                                 370000               20021201         61.92                    No MI                                                   2.75                20121101                         11      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 995072.22          4871.707744                360                           319                                            5.5      0          0         0.375                                    5.875 BROOKLINE                                     MA         2445      Single Family                                1000000               20021201         33.03                    No MI                                                     2                 20091101                     10.875      2.5                1             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 100203.93               657.05                360                           281                                            6.5      0          0          0.25                                     6.75 LONGVIEW                                      TX         75601     Condominium                                   103700               19991001         72.00                    No MI                                                     2                 20060901                         13     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 155086.36              1016.92                360                           281                                           6.25      0          0          0.5                                      6.75 TUCKER                                        GA         30084     Single Family                                 160550               19991001         95.00                    No MI                                                     2                 20060901                       13.5      1.75               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 152234.33               993.15                360                           281                                           6.25      0          0          0.5                                      6.75 LAND OLAKES                                   FL         34639     Single Family                                 157500               19991001         70.00                    No MI                                                     2                 20060901                       13.5      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                  66186.83               438.32                360                           282                                            5.5      0          0          0.5                                         6 GOSHEN                                        VA         24439     Single Family                                  68400               19991101         90.00                    No MI                                                     2                 20061001                      13.75      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                  56822.17               376.76                360                           282                                            5.5      0          0          0.5                                         6 EAST LONGMEADOW                               MA         1028      Townhouse                                      60000               19991101         49.00                    No MI                                                     2                 20061001                     13.875      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20291001           CALA
      GROUP I       G01                                 728009.29               4813.5                360                           283                                            5.5      0          0          0.5                                         6 CARNATION                                     WA         98014     Single Family                                 750000               19991201         99.00                    No MI                                                     2                 20061101                     14.125      1.5                0             First Lien         N            N            0          No_PP            360              24          N           20291101           CALA
      GROUP I       G01                                    428500          2053.229167                360                           319                                          5.375      0          0         0.375                                     5.75 ROCHESTER                                     NY         14618     Single Family                                 428500               20021201         69.11                    No MI                                                     2                 20091101                      10.75      1.5                1             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 478703.92          2429.422394                360                           319                                          5.715      0          0         0.375                                     6.09 RESTON                                        VA         20194     PUD                                           484907               20021201         69.67                    No MI                                                     2                 20121101                      11.09     2.245               1             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 219021.91              1996.47                360                           178                                           6.75      0          0         0.375                                    7.125 SANDS POINT NY                                NY         11050     Single Family                                 300000               19910301         25.00                    No MI                                                   2.75                20070201                       13.5     1.625               0             First Lien         N            N            0          No_PP            360              84          N           20210201           CALA
      GROUP I       G01                                  144109.4               940.15                360                           281                                           6.25      0          0          0.5                                      6.75 BOALSBURG                                     PA         16827     2-4 Family                                    150000               19991001         60.00                    No MI                                                     2                 20060901                       13.5     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                 285509.49              2179.44                360                           282                                           7.25      0          0         0.375                                    7.625 WEXFORD                                       PA         15090     Single Family                                 307920               19991101         80.00                    No MI                                                   2.75                20091001                     12.625     3.125               2             First Lien         N            N            0          No_PP            360              0           N           20291001           CALA
      GROUP I       G01                                  47860.98          289.1600875                360                           279                                              7      0          0          0.25                                     7.25 SUFFOLK                                       VA         23434     Single Family                                  50000               19990801         61.73                    No MI                                                     2                 20090701                      13.25     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20290701           CALA
      GROUP I       G01                                 499661.38          2966.739444                360                           279                                          6.875      0          0          0.25                                    7.125 BOXFORD                                       MA         1921      Single Family                                 500000               19990801         69.93                    No MI                                                     2                 20090701                     13.125      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20290701           CALA
      GROUP I       G01                                 264347.03              2143.55                360                           195                                           5.75      0          0         0.375                                    6.125 ATLANTA GA                                    GA         30327     Single Family                                 345000               19920801         75.00                    No MI                                                   2.75                20060701                     11.875      1.75               0             First Lien         N            N            0          No_PP            360              72          N           20220701           CALA
      GROUP I       G01                                  52086.83               365.88                360                           280                                          6.375      0          0          0.25                                    6.625 ATHENS                                        GA         30606     Single Family                                  54000               19990901         100.00                   No MI                                                     2                 20060801                     13.375     2.375               0             First Lien         N            N            0          No_PP            360              24          N           20290801           CALA
      GROUP I       G01                                  52785.74               366.18                360                           268                                           5.75      0          0          0.25                                        6 FLOWER MOUND                                  TX         75028     Manufactured Home                             177811               19980901         50.00                    No MI                                                   2.75                20060801                     13.125      1.75               0             First Lien         N            N            0          No_PP            360              36          N           20280801           CALA
      GROUP I       G01                                 327817.17              2149.54                360                           281                                            6.5      0          0          0.25                                     6.75 MOUNTAINSIDE                                  NJ         7092      Single Family                                 340000               19991001         76.00                    No MI                                                     2                 20060901                         13      2.5                0             First Lien         N            N            0          No_PP            360              24          N           20290901           CALA
      GROUP I       G01                                  51984.94          341.1511688                360                           279                                          7.625      0          0          0.25                                    7.875 BROOKLYN PARK                                 MN         55428     Single Family                                  52000               19990801         62.65                    No MI                                                     2                 20090701                     13.875      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20290701           CALA
      GROUP I       G01                                  45230.82               302.75                360                           276                                           5.75      0          0          0.25                                        6 NEW YORK                                      NY         10024     Single Family                                  50000               19990501         19.00                    No MI                                                     2                 20061001                      13.25      1.75               0             First Lien         N            N            0          No_PP            360              30          N           20290401           CALA
      GROUP I       G01                                    500000          2864.583333                360                           280                                          6.625      0          0          0.25                                    6.875 LONGBOAT KEY                                  FL         34228     Condominium                                   500000               19990901         38.46                    No MI                                                     2                 20090801                     12.875      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20290801           CALA
      GROUP I       G01                                 771891.35              6124.45                360                           194                                              5      0          0         0.375                                    5.375 SANDS POINT NY                                NY         11050     Single Family                                1087500               19920701         75.00                    No MI                                                   2.75                20060601                      12.75      1.75               0             First Lien         N            N            0          No_PP            360              72          N           20220601           CALA
      GROUP I       G01                                  44149.42          289.7305688                360                           280                                          7.625      0          0          0.25                                    7.875 WARNER ROBINS                                 GA         31088     Single Family                                  45000               19990901         75.03                    No MI                                                     2                 20060801                     13.875     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20290801           CALA
      GROUP I       G01                                  614169.2          4094.461333                360                           284                                           7.75      0          0          0.25                                        8 LAGUNA NIGUEL                                 CA         92677     PUD                                           615000               20000101         74.55                    No MI                                                   2.75                20091201                         13      1.75               2             First Lien         N            Y           120         No_PP            360              0           N           20291201           CALA
      GROUP I       G01                                  399911.3          2416.130771                360                           302                                              7      0          0          0.25                                     7.25 SCOTTSDALE                                    AZ         85259     PUD                                           400000               20010701         54.79                    No MI                                                   2.75                20110601                      12.25      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20310601           CALA
      GROUP I       G01                                 219863.75          1374.148438                360                           302                                           7.25      0          0          0.25                                      7.5 NOVATO                                        CA         94947     PUD                                           225000               20010701         68.81                    No MI                                                   2.75                20110601                       12.5      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20310601           CALA
      GROUP I       G01                                 447099.93          2654.655834                360                           306                                          6.875      0          0          0.25                                    7.125 DECADER                                       GA         30030     Single Family                                 447500               20011101         74.71                    No MI                                                   2.75                20111001                     12.125      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20311001           CALA
      GROUP I       G01                                 475389.07          2624.543824                360                           307                                          6.375      0          0          0.25                                    6.625 BLACK BUTTE RANCH                             OR         97759     Single Family                                 582050               20011201         77.61                    No MI                                                   2.75                20111101                     11.625      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20311101           CALA
      GROUP I       G01                                 351861.39          1979.220319                360                           305                                            6.5      0          0          0.25                                     6.75 VISTA                                         CA         92084     Single Family                                 365000               20011001         70.19                    No MI                                                   2.75                20110901                      11.75      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20310901           CALA
      GROUP I       G01                                 553203.72          3054.145538                360                           307                                          6.375      0          0          0.25                                    6.625 BOSTON                                        MA         2116      Single Family                                 572000               20011201         76.78                    No MI                                                   2.75                20111101                     11.625      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20311101           CALA
      GROUP I       G01                                 506257.21              3225.42                360                           308                                           5.75      0          0          0.25                                        6 BOCA RATON                                    FL         33496     Single Family                                 537972               20020101         70.23                    No MI                                                   2.75                20081201                         11      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20311201           CALA
      GROUP I       G01                                 283890.49              1677.32                360                           309                                              5      0          0          0.25                                     5.25 GROSSE POINTE FARMS                           MI         48236     Single Family                                 303750               20020201         90.00                GE Capital MI                                               2.75                20090101                      10.25      2.5                2             First Lien         N            N            0          No_PP            360              0           N           20320101           CALA
      GROUP I       G01                                 445933.49           2322.57026                360                           309                                              6      0          0          0.25                                     6.25 BIRMINGHAM                                    AL         35243     Single Family                                 450000               20020201         69.23                    No MI                                                   2.75                20120101                      11.25      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320101           CALA
      GROUP I       G01                                  98784.07               1079.5                360                           318                                          5.375      0          0         0.375                                     5.75 CHANTILLY                                     VA         20151     Single Family                                 185000               20021101         35.24                    No MI                                                   2.25                20091001                      11.75      2.5                2             First Lien         N            N            0         Prepay            360              0           N           20321001           CALA
      GROUP I       G01                                 390472.48          1871.013967                360                           318                                          5.375      0          0         0.375                                     5.75 WASHINGTON                                    DC         20015     Single Family                                 391106               20021101         69.84                    No MI                                                   2.25                20091001                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360              0           N           20321001           CALA
      GROUP I       G01                                 284560.55          1363.519302                360                           318                                          5.375      0          0         0.375                                     5.75 WASHINGTON                                    DC         20008     Single Family                                 285000               20021101         35.10                    No MI                                                   2.25                20091001                      11.75     1.875               2             First Lien         N            Y           120         No_PP            360              0           N           20321001           CALA
      GROUP I       G01                                 418022.94          2046.570644                360                           318                                            5.5      0          0         0.375                                    5.875 WASHINGTON                                    DC         20015     Single Family                                 483500               20021101         76.75                    No MI                                                   2.25                20091001                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              0           N           20321001           CALA
      GROUP I       G01                                 170861.69               966.28                360                           321                                          4.625      0          0         0.375                                        5 TEMPERANCE                                    MI         48182     Single Family                                 180000               20030201         90.00                     YES                                                    2.75                20080101                         10     1.875               2             First Lien         N            N            0          No_PP            360              0           N           20330101           CALA
      GROUP I       G01                                  72157.01          353.2686948                360                           319                                            5.5      0          0         0.375                                    5.875 PAWLEYS ISLAN                                 SC         29585     Condominium                                    92160               20021201         80.00                    No MI                                                   2.25                20091101                     11.875     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 333841.02              2070.39                360                           319                                            5.5      0          0         0.375                                    5.875 ROCKVILLE                                     MD         20852     Townhouse                                     350000               20021201         70.00                    No MI                                                   2.75                20091101                     11.875     1.875               2             First Lien         N            N            0          No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 409912.53          2134.961094                360                           320                                          5.875      0          0         0.375                                     6.25 WASHINGTON                                    DC         20011     Single Family                                 410000               20030101         54.67                    No MI                                                   2.75                20121201                      12.25     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                 670339.36              4101.06                360                           320                                          5.375      0          0         0.375                                     5.75 WASHINGTON                                    DC         20012     Single Family                                 702750               20030101         74.76                    No MI                                                   2.75                20091201                      11.75     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                 366292.95              2212.38                360                           320                                           5.25      0          0         0.375                                    5.625 WASHINGTON                                    DC         20015     Single Family                                 384323               20030101         74.63                    No MI                                                   2.75                20091201                     11.625     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                    715000            3351.5625                360                           320                                           5.25      0          0         0.375                                    5.625 MCLEAN                                        VA         22102     Single Family                                 715000               20030101         47.67                    No MI                                                   2.75                20091201                     11.625     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                    200002          958.3429167                360                           320                                          5.375      0          0         0.375                                     5.75 BETHESDA                                      MD         20816     Condominium                                   200002               20030101         39.84                    No MI                                                   2.75                20091201                      11.75     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                 171675.31              1050.44                360                           320                                          5.375      0          0         0.375                                     5.75 MCLEAN                                        VA         22101     Single Family                                 180000               20030101         21.43                    No MI                                                   2.75                20091201                      11.75     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                    183920              862.125                360                           320                                           5.25      0          0         0.375                                    5.625 MCLEAN                                        VA         22102     Condominium                                   183920               20030101         80.00                    No MI                                                   2.75                20091201                     11.625     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321201           CALA
      GROUP I       G01                                    474000                 2370                360                           319                                           5.75      0          0          0.25                                        6 SAN DIEGO                                     CA         92130     PUD                                           474000               20021201         65.83                    No MI                                                   2.75                20121101                         11     2.375               2             First Lien         N            Y           120         No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                  345941.2           1945.91925                360                           310                                            6.5      0          0          0.25                                     6.75 TUCSON                                        AZ         85737     Single Family                                 350000               20020301         45.16                    No MI                                                   2.75                20120201                      11.75      2.5                2             First Lien         N            Y           120         No_PP            360              0           N           20320201           CALA
      GROUP I       G01                                 365905.01              2530.62                360                           283                                           6.25      0          0          0.25                                      6.5 CHESTERFIEL                                   VA         23838     PUD                                           400000               19991201         69.57                    No MI                                                   2.75                20061101                         13      2.5                2             First Lien         N            N            0          No_PP            360              24          N           20291101           CALA
      GROUP I       G01                                 172318.62              1389.41                360                           221                                          6.625      0          0         0.375                                        7 NEW YORK NY                                   NY         10022     Single Family                                 258000               19941001         60.00                    No MI                                                   3.45                20060901                     12.375     2.415               0             First Lien         N            N            0          No_PP            360              72          N           20240901           CALA
      GROUP I       G01                                  26856.11               298.94                360                           112                                            4.5      0          0         0.375                                    4.875 PORT ST LUC                                   FL         33453     Single Family                                  51300               19850901         74.88                    No MI                                                   1.56                20060801                      12.75     3.075               0             First Lien         N            N            0          No_PP            360              72          N           20150801           CALA
      GROUP I       G01                                  27569.55                336.9                360                           101                                          7.125      0          0         0.375                                      7.5 ROCHMOND                                      VA         23228     Single Family                                  57000               19841001         95.00                    No MI                                                   3.25                20060901                         15     1.185               0             First Lien         N            N            0          No_PP            360              78          N           20140901           CALA
      GROUP I       G01                                  57994.45               527.99                360                           176                                          6.625      0          0         0.375                                        7 ARLINGTON                                     VA         22209     Single Family                                  76000               19910101         93.83                    No MI                                                   2.75                20061201                         16     2.875               0             First Lien         N            N            0          No_PP            360             156          N           20201201           CALA
      GROUP I       G01                                  62516.65               731.24                360                           116                                           6.25      0          0         0.375                                    6.625 BATON ROUGE                                   LA         70807     Condominium                                   110400               19860101         100.00                   No MI                                                    2.5                20061201                      15.39     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20151201           CALA
      GROUP I       G01                                 224754.75              2072.44                360                           162                                              6      0          0         0.375                                    6.375 BLOOMINGTON MN                                MN         55438     Condominium                                   325000               19891101         79.66                    No MI                                                    2.5                20061001                      13.25      1.5                0             First Lien         N            N            0          No_PP            360              84          N           20191001           CALA
      GROUP I       G01                                 313260.94              2634.02                360                           207                                           5.75      0          0         0.375                                    6.125 NEW YORK NY                                   NY         10028     Single Family                                 437000               19930801         33.61                    No MI                                                   2.75                20060701                       11.5     2.125               0             First Lien         N            N            0          No_PP            360              72          N           20230701           CALA
      GROUP I       G01                                 378022.27              2438.24                360                           319                                          5.875      0          0         0.375                                     6.25 RIDGEWOOD                                     NJ         7450      Single Family                                 396000               20021201         80.00                    No MI                                                   3.75                20071101                      11.25     2.375               2             First Lien         N            N            0          No_PP            360              0           N           20321101           CALA
      GROUP I       G01                                 508681.01              4150.65                360                           212                                            6.5      0          0         0.375                                    6.875 LA JOLLA CA                                   CA         92037     CO-OP                                         640000               19940101         53.33                    No MI                                                   2.75                20061201                       10.5     3.375               0             First Lien         N            N            0          No_PP            360              84          N           20231201           CALA
     GROUP II       G03                                 497116.15              3078.59                360                           354                                          5.875      0          0         0.375                                     6.25 GOLDEN BEACH                                  FL         33160     Single Family                                 500000               20051101         62.50                    No MI                    100163000000000000             2.75                20101001                      12.25     2.375               2             First Lien         N            N            0          No_PP            360              60          N           20351001           ADN1
      GROUP I       G01                                1235487.08          7979.187392                360                           354                                          7.375      0          0         0.375                                     7.75 HOLMDEL                                       NJ         7723      Single Family                                1237500               20051101         75.00                    No MI                                                   2.75                20101001                      12.75     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20351001           ALT1
      GROUP I       G01                                    456000               2897.5                360                           354                                           7.25      0          0         0.375                                    7.625 JAMAICA                                       NY         11434     2-4 Family                                    456000               20051101         80.00                    No MI                                                   3.75                20071001                     13.625     2.375               1             First Lien         N            Y           120         No_PP            360              24          N           20351001           ALT1
      GROUP I       G01                                    172000          1218.333333                360                           357                                          8.125      0          0         0.375                                      8.5 TOMS RIVER                                    NJ         8753      Single Family                                 172000               20060201         80.00                    No MI                    100070000000000000               5                 20080101                       14.5     3.375               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    270000               1687.5                360                           357                                          7.125      0          0         0.375                                      7.5 NEPTUNE                                       NJ         7753      Single Family                                 270000               20060201         75.42                    No MI                    100070000000000000             3.125               20080101                       13.5     4.625               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                 143736.42              1107.24                360                           357                                          8.125      0          0         0.375                                      8.5 CHARLESTON                                    SC         29407     Single Family                                 144000               20060201         80.00                    No MI                    100070000000000000             4.125               20080101                       13.5      2.75               1             First Lien         N            N            0          No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    360000               2437.5                360                           357                                           7.75      0          0         0.375                                    8.125 LENOX                                         MA         1240      Single Family                                 360000               20060201         80.00                    No MI                    100070000000000000               5                 20080101                     14.125      3.75               2             First Lien         N            Y           120         No_PP            360              24          N           20360101           ALT1
      GROUP I       G01                                    154000          978.5416667                360                           356                                           7.25      0          0         0.375                                    7.625 NATIONAL PARK                                 NJ         8063      2-4 Family                                    154000               20060101         70.00                    No MI                    100070000000000000               5                 20071201                     13.625     4.625               2             First Lien         N            Y           120         No_PP            360              24          N           20351201           ALT1
     GROUP II       G02                                    184000               1092.5                360                           355                                           6.75      0          0         0.375                                    7.125 North Saint Paul                              MN         55109     Single Family                                 184000               20051201         80.00                    No MI                    100191000000000000             2.25                20101101                     12.125     4.625               1             First Lien         N            Y           60         Prepay            360              60          N           20351101           ALT1
     GROUP II       G03                                    252000                 1575                360                           358                                          7.125      0          0         0.375                                      7.5 Gatlinburg                                    TN         37738     Single Family                                 252000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G02                                    416000                 2600                360                           358                                          7.125      0          0         0.375                                      7.5 Bradenton                                     FL         34212     PUD                                           416000               20060301         80.00                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                     93850             586.5625                360                           358                                          7.125      0          0         0.375                                      7.5 Crowley                                       TX         76036     PUD                                            93850               20060301         79.97                    No MI                    100191000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360201           ALT1
     GROUP II       G01                                    374500          2379.635417                360                           358                                           7.25      0          0         0.375                                    7.625 Whittier                                      CA         90605     Single Family                                 374500               20060301         70.00                    No MI                    100191000000000000             2.25                20110201                     12.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           ALT1
     GROUP II       G04                                 397319.29          2110.758728                360                           353                                              6      0          0         0.375                                    6.375 WHITTIER                                      CA         90602     2-4 Family                                    397500               20051001         75.00                    No MI                    100286000000000000             2.25                20150901                     12.375     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20350901           ALT1
     GROUP II       G04                                    599120             3182.825                360                           353                                              6      0          0         0.375                                    6.375 PRIOR LAKE                                    MN         55372     Single Family                                 599120               20051001         79.77                    No MI                    100286000000000000             2.25                20150901                     12.375     1.875               2             First Lien         N            Y           120         No_PP            360             120          N           20350901           ALT1
      GROUP I       G01                                  11169.39               249.64                360                            51                                          6.625      0          0         0.375                                        7 NAVARRE BEA                                   FL         32561     Single Family                                  38400               19800801         80.00                    No MI                                                   1.21                20060701                         17     1.875               0             First Lien         N            N            0          No_PP            360              60          N           20100701           CALA
      GROUP I       G01                                 217661.64              1850.82                360                           185                                              6      0          0         0.375                                    6.375 WYCKOFF NJ                                    NJ         7481      Condominium                                   292000               19911001         80.00                    No MI                                                   2.75                20060901                      13.75     2.375               0             First Lien         N            N            0          No_PP            360              72          N           20210901           CALA
     GROUP II       G02                                    256000          1493.333333                360                           360                                          6.625      0          0         0.375                                        7 LAS VEGAS                                     NV         89131     Single Family                                 256000               20060501         80.00                    No MI                    100183000000000000             2.25                20110401                         12     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    224800          1358.166667                360                           359                                          6.875      0          0         0.375                                     7.25 QUEEN CREEK                                   AZ         85242     Single Family                                 224800               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                      12.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    202400              1201.75                360                           360                                           6.75      0          0         0.375                                    7.125 ROSWELL                                       GA         30076     PUD                                           202400               20060501         80.00                    No MI                    100185000000000000             2.25                20110401                     12.125     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360401           AFL2
     GROUP II       G02                                    278400                 1595                360                           359                                            6.5      0          0         0.375                                    6.875 LANCASTER                                     CA         93535     Single Family                                 278400               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    194960          995.1083333                360                           359                                           5.75      0          0         0.375                                    6.125 Lake Stevens                                  WA         98258     Single Family                                 194960               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                     12.125     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
     GROUP II       G02                                    177800          1074.208333                360                           359                                          6.875      0          0         0.375                                     7.25 Cathedral City                                CA         92234     Condominium                                   177800               20060401         70.00                    No MI                    100034000000000000             2.25                20110301                      12.25     2.375               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
     GROUP II       G02                                    156000                  845                360                           359                                          6.125      0          0         0.375                                      6.5 MUKILTEO                                      WA         98296     Single Family                                 156000               20060401         48.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    108290          688.0927083                360                           359                                           7.25      0          0         0.375                                    7.625 CARMEL                                        IN         46033     CO-OP                                         108290               20060401         70.00                    No MI                    100378000000000000             2.25                20110301                     12.625     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    234627          1246.455938                360                           358                                              6      0          0         0.375                                    6.375 BRIGHTON                                      CO         80602     Single Family                                 234627               20060301         80.00                    No MI                    100063000000000000             2.25                20110201                     11.375       2                 1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    103900            551.96875                360                           359                                              6      0          0         0.375                                    6.375 MOODY                                         AL         35004     Single Family                                 103900               20060401         79.98                    No MI                    100021000000000000             2.25                20110301                     11.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    174400          962.8333333                360                           359                                           6.25      0          0         0.375                                    6.625 LAS VEGAS                                     NV         89130     Condominium                                   174400               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    224000          1283.333333                360                           359                                            6.5      0          0         0.375                                    6.875 Coon Rapids                                   MN         55448     Single Family                                 224000               20060401         70.00                    No MI                    100185000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    202930          1331.728125                360                           359                                            7.5      0          0         0.375                                    7.875 Surprise                                      AZ         85374     PUD                                           202930               20060401         70.00                    No MI                    100425000000000000             2.25                20110301                     12.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    289540          1508.020833                360                           359                                          5.875      0          0         0.375                                     6.25 Manassas Park                                 VA         20111     Condominium                                   289540               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.25     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    215920          1169.566667                360                           359                                          6.125      0          0         0.375                                      6.5 Tolleson                                      AZ         85353     PUD                                           215920               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                       12.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    180052           1069.05875                360                           359                                           6.75      0          0         0.375                                    7.125 SURPRISE                                      AZ         85379     Single Family                                 180052               20060401         80.00                    No MI                    100063000000000000             2.25                20110301                     12.125     2.375               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    260000               1462.5                360                           359                                          6.375      0          0         0.375                                     6.75 Phoenix                                       AZ         85037     PUD                                           260000               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    328000          1879.166667                360                           359                                            6.5      0          0         0.375                                    6.875 Union                                         NJ         7083      Single Family                                 328000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    326400                 2040                360                           359                                          7.125      0          0         0.375                                      7.5 Stafford                                      VA         22554     PUD                                           326400               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    150150             813.3125                360                           359                                          6.125      0          0         0.375                                      6.5 North Plainfield                              NJ         7060      Single Family                                 150150               20060401         65.00                    No MI                    100234000000000000             2.25                20110301                       11.5     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    329750          1889.192708                360                           359                                            6.5      0          0         0.375                                    6.875 SACRAMENTO                                    CA         95758     Single Family                                 329750               20060401         79.99                    No MI                    100016000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    414170          2372.848958                360                           359                                            6.5      0          0         0.375                                    6.875 Fresno                                        CA         93722     Single Family                                 414170               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    215628           1190.44625                360                           359                                           6.25      0          0         0.375                                    6.625 PINAL COUNTY                                  AZ         85242     PUD                                           215628               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    186240               1047.6                360                           359                                          6.375      0          0         0.375                                     6.75 Miami                                         FL         33168     Single Family                                 186240               20060401         80.00                    No MI                    100016000000000000             2.75                20110301                      12.75     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    241033          1355.810625                360                           359                                          6.375      0          0         0.375                                     6.75 Denver                                        CO         80220     Condominium                                   242400               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                      12.75     2.375               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    300000                 2125                360                           359                                          8.125      0          0         0.375                                      8.5 Minneapolis                                   MN         55414     Single Family                                 300000               20060401         80.00                    No MI                    100185000000000000             2.25                20110301                       13.5     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    129411            700.97625                360                           359                                          6.125      0          0         0.375                                      6.5 Pooler                                        GA         31322     PUD                                           129411               20060401         80.00                    No MI                    100016000000000000             2.25                20110301                       12.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    246000                 1435                360                           359                                          6.625      0          0         0.375                                        7 SILVER SPRING                                 MD         20904     PUD                                           246000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    228760          1334.433333                360                           359                                          6.625      0          0         0.375                                        7 FRESNO                                        CA         93722     Single Family                                 228760               20060401         80.00                    No MI                    100183000000000000             2.25                20110301                         12     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    252000              1391.25                360                           359                                           6.25      0          0         0.375                                    6.625 MONTGOMERY VILLAGE                            MD         20886     PUD                                           252000               20060401         80.00                    No MI                    100234000000000000             2.25                20110301                     11.625     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    206250          1181.640625                360                           359                                            6.5      0          0         0.375                                    6.875 LAS VEGAS                                     NV         89142     Single Family                                 206250               20060401         75.00                    No MI                    100087000000000000             2.25                20110301                     12.875     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    170000          938.5416667                360                           359                                           6.25      0          0         0.375                                    6.625 Woodstock                                     GA         30188     Single Family                                 170000               20060401         80.00                    No MI                    100229000000000000             2.25                20110301                     12.625     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                    211234          1034.166458                360                           351                                            5.5      0          0         0.375                                    5.875 Bakersfield                                   CA         93311     Single Family                                 211234               20050801         80.00                    No MI                    100016000000000000             2.25                20100701                     11.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20350701           AFL2
      GROUP I       G01                                    340000          1947.916667                360                           359                                            6.5      0          0         0.375                                    6.875 Anaheim                                       CA         92806     Condominium                                   340000               20060401         80.00                    No MI                    100022000000000000             2.25                20110301                     11.875     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                    236000              1253.75                360                           357                                              6      0          0         0.375                                    6.375 Atlanta                                       GA         30319     Single Family                                 236000               20060201         80.00                    No MI                    100149000000000000             2.25                20110101                     11.375     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    108750           668.359375                360                           359                                              7      0          0         0.375                                    7.375 Noblesville                                   IN         46060     PUD                                           108750               20060401         75.00                    No MI                    100185000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            Y           60         Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                 183871.98              1270.93                360                           359                                              7      0          0         0.375                                    7.375 NORTH LAS VEGAS                               NV         89084     Condominium                                   184012               20060401         80.00                    No MI                    100057000000000000             2.25                20110301                     12.375     1.875               1             First Lien         N            N            0          No_PP            360              60          N           20360301           AFL2
      GROUP I       G01                                 384999.91          2285.936966                360                           357                                           6.75      0          0         0.375                                    7.125 Arlington                                     VA         22209     Condominium                                   385000               20060201         77.15                    No MI                    100149000000000000             2.25                20110101                     12.125     1.875               2             First Lien         N            Y           60          No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    274750           1545.46875                360                           358                                          6.375      0          0         0.375                                     6.75 LAS VEGAS                                     NV         89139     PUD                                           274750               20060301         79.99                    No MI                    100183000000000000             2.25                20110201                      12.75     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    168000                997.5                360                           358                                           6.75      0          0         0.375                                    7.125 Salem                                         OR         97303     2-4 Family                                    168000               20060301         70.00                    No MI                    100034000000000000             2.25                20110201                     12.125     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    956000                 5975                360                           358                                          7.125      0          0         0.375                                      7.5 Miami Beach                                   FL         33141     Single Family                                 956000               20060301         80.00                    No MI                    100034000000000000             2.25                20110201                       13.5     1.875               2             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    102000                637.5                360                           359                                          7.125      0          0         0.375                                      7.5 ATLANTA                                       GA         30315     Single Family                                 102000               20060401         72.86                    No MI                    100185000000000000             2.25                20110301                       12.5     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360301           AFL2
      GROUP I       G01                                  191684.3              1277.39                360                           358                                          6.625      0          0         0.375                                        7 Davenport                                     FL         33897     PUD                                           192000               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                         12     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                 129359.28               808.54                360                           358                                              6      0          0         0.375                                    6.375 SUWANEE                                       GA         30024     Single Family                                 129600               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                     11.375     1.875               1             First Lien         N            N            0         Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    150400                  940                360                           358                                          7.125      0          0         0.375                                      7.5 Rockledge                                     FL         32955     Single Family                                 150400               20060301         80.00                    No MI                    100035000000000000             2.25                20110201                       12.5     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    345000             1940.625                360                           358                                          6.375      0          0         0.375                                     6.75 Burke                                         VA         22015     PUD                                           345000               20060301         78.41                    No MI                    100062000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           60          No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    472000                 2655                360                           358                                          6.375      0          0         0.375                                     6.75 HEATH                                         TX         75032     PUD                                           472000               20060301         80.00                    No MI                    100194000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    270000             1546.875                360                           357                                            6.5      0          0         0.375                                    6.875 Madera                                        CA         93637     Single Family                                 270000               20060201         90.00                Republic MIC                 100016000000000000             2.25                20110101                     12.875     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                    400000                 2250                360                           358                                          6.375      0          0         0.375                                     6.75 SAN DIEGO                                     CA         92115     Single Family                                 400000               20060301         80.00                    No MI                    100185000000000000             2.25                20110201                      11.75     1.875               1             First Lien         N            Y           120        Prepay            360              60          N           20360201           AFL2
      GROUP I       G01                                    215140             1344.625                360                           357                                          7.125      0          0         0.375                                      7.5 Stuart                                        FL         34994     Condominium                                   215140               20060201         80.00                    No MI                    100016000000000000             2.25                20110101                       13.5     1.875               2             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
      GROUP I       G01                                 203199.99          1058.333281                360                           358                                          5.875      0          0         0.375                                     6.25 Suwanee                                       GA         30024     PUD                                           203200               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                      11.25     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
      GROUP I       G01                                    188726          1159.878542                360                           358                                              7      0          0         0.375                                    7.375 SUN CITY WEST                                 AZ         85375     PUD                                           188726               20060301         80.00                    No MI                    100057000000000000             2.25                20110201                     12.375     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    160863          754.0453125                360                           358                                           5.25      0          0         0.375                                    5.625 CHASKA                                        MN         55318     Single Family                                 160863               20060301         64.12                    No MI                    100177000000000000             2.25                20110201                     10.625     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    201600                  945                360                           358                                           5.25      0          0         0.375                                    5.625 Morrisville                                   PA         19067     Single Family                                 201600               20060301         80.00                    No MI                    100077000000000000             2.25                20110201                     10.625     2.375               1             First Lien         N            Y           120         No_PP            360              60          N           20360201           AFL2
     GROUP II       G02                                    189530          927.9072917                360                           357                                            5.5      0          0         0.375                                    5.875 SURPRISE                                      AZ         85379     PUD                                           189530               20060201         80.00                    No MI                    100063000000000000             2.25                20110101                     10.875     1.875               1             First Lien         N            Y           120         No_PP            360              60          N           20360101           AFL2
     GROUP III      G06                                    186400               990.25                360                           360                                          6.125      0          0          0.25                                    6.375 CANTON                                        MI         48187     Single Family                                 186400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375     1.875               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     92000          479.1666667                360                           360                                              6      0          0          0.25                                     6.25 WAYNESBORO                                    VA         22980     Single Family                                  92000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    102400               613.94                360                           360                                           5.75      0          0          0.25                                        6 CANTONMENT                                    FL         32533     Single Family                                 102400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    141600                  767                360                           360                                           6.25      0          0          0.25                                      6.5 PENSACOLA                                     FL         32514     Single Family                                 141600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    227700           1209.65625                360                           360                                          6.125      0          0          0.25                                    6.375 LAS VEGAS                                     NV         89115     Single Family                                 227700               20060501         90.00                     YES                     100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    229790          1627.679167                360                           357                                           7.51    0.74         0          0.25                                      8.5 ORLANDO                                       FL         32832     PUD                                           229790               20060201         95.00                GE Capital MI                100016000000000000             3.25                20160101                       13.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    184500            1037.8125                360                           357                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32835     Condominium                                   184500               20060201         90.00            Mortgage Guaranty In             100016000000000000             2.25                20160101                      11.75      2.26               2             First Lien         N            Y           120        Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    320000          1733.333333                360                           360                                           6.25      0          0          0.25                                      6.5 VACAVILLE                                     CA         95688     Single Family                                 320000               20060501         47.06                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    280972          1726.807083                360                           360                                          7.125      0          0          0.25                                    7.375 SAN JACINTO                                   CA         92583     Single Family                                 280972               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    269000          1485.104167                360                           360                                          6.375      0          0          0.25                                    6.625 CROWLEY LAKE                                  CA         93546     Condominium                                   269000               20060501         59.12                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 206273.85              1321.96                360                           359                                          6.375      0          0          0.25                                    6.625 CEDAR PARK                                    TX         78613     PUD                                           206456               20060401         95.00                GE Capital MI                100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    177030            1106.4375                360                           357                                           7.25      0          0          0.25                                      7.5 KISSIMMEE                                     FL         34759     PUD                                           177030               20060201         90.00                     PMI                     100016000000000000             2.25                20160101                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                  152784.5          859.4128125                360                           359                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32837     PUD                                           152800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    178200             1002.375                360                           359                                            6.5      0          0          0.25                                     6.75 MAITLAND                                      FL         32751     PUD                                           178200               20060401         90.00                     YES                     100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    123900              774.375                360                           358                                           7.25      0          0          0.25                                      7.5 CASSELBERRY                                   FL         32707     PUD                                           123900               20060301         70.00                    No MI                    100016000000000000             2.25                20160201                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    111033          705.5221875                360                           360                                          7.375      0          0          0.25                                    7.625 ORLANDO                                       FL         32835     Condominium                                   111033               20060501         69.84                    No MI                    100016000000000000             2.25                20160401                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    272800          1506.083333                360                           359                                          6.375      0          0          0.25                                    6.625 OCEANSIDE                                     CA         92056     PUD                                           272800               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 251805.19          1363.944779                360                           359                                           6.25      0          0          0.25                                      6.5 LANCASTER                                     CA         93535     Single Family                               251806.4               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 105260.03               648.72                360                           359                                              6      0          0          0.25                                     6.25 YAKIMA                                        WA         98902     Single Family                                 105360               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    125560          810.9083333                360                           358                                            7.5      0          0          0.25                                     7.75 EDMOND                                        OK         73013     PUD                                           125560               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    187680               1016.6                360                           360                                           6.25      0          0          0.25                                      6.5 WEST PALM BEACH                               FL         33401     Condominium                                   187680               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    251487           1362.22125                360                           360                                           6.25      0          0          0.25                                      6.5 COEUR D ALENE                                 ID         83815     Single Family                                 251487               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    300000               1687.5                360                           360                                            6.5      0          0          0.25                                     6.75 PALM BEACH GARDENS                            FL         33418     Single Family                                 300000               20060501         45.80                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 127009.79               809.05                360                           352                                           5.97    0.28         0          0.25                                      6.5 MCRAE                                         GA         31055     Single Family                                 128000               20050901         83.12                     PMI                     100185000000000000             2.25                20150801                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20350801           ADN1
     GROUP III      G06                                 138127.22               890.03                360                           353                                          5.885    0.49         0          0.25                                    6.625 PRINEVILLE                                    OR         97754     Single Family                                 139000               20051001         89.68                Republic MIC                 100016000000000000             2.875               20150901                     11.625      1.72               2             First Lien         N            N            0          No_PP            360             120          N           20350901           ADN1
     GROUP III      G06                                    400000                 2125                360                           360                                          6.125      0          0          0.25                                    6.375 OAKLAND                                       CA         94601     Condominium                                   400000               20060501         77.96                    No MI                    100016000000000000             2.25                20160401                     11.375     2.135               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 239463.52              1477.23                360                           358                                              6      0          0          0.25                                     6.25 FRANKLIN                                      TN         37064     PUD                                           239920               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360201           ADN1
     GROUP III      G06                                    324986          1861.898958                360                           360                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90013     Condominium                                   324986               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    328000          1879.166667                360                           360                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90013     Condominium                                   328000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000                 2250                360                           360                                            6.5      0          0          0.25                                     6.75 RANCHO SANTA MARGARITA                        CA         92688     Condominium                                   400000               20060501         77.67                    No MI                    100095000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    286425           1551.46875                360                           360                                           6.25      0          0          0.25                                      6.5 NAMPA                                         ID         83686     PUD                                           286425               20060501         95.00                GE Capital MI                100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    246230           1385.04375                360                           359                                            6.5      0          0          0.25                                     6.75 BULLHEAD CITY                                 AZ         86442     PUD                                           246250               20060401         94.99                     PMI                     100020000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                     83000          475.5208333                360                           360                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90065     Single Family                                  83000               20060501         13.39                    No MI                    100253000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                  64365.88               593.57                360                           355                                            6.2      0          0          0.25                                     6.45 BOILING SPRINGS                               SC         29311     Single Family                                  94400               20051201         80.00                    No MI                    100268000000000000             2.25                20151101                      11.45       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351101           ADN1
     GROUP III      G06                                 257258.61                 1632                360                           356                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32835     Condominium                                   258200               20060101         90.00                GE Capital MI                100158000000000000             2.25                20151201                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                 398771.89              2528.27                360                           357                                           6.25      0          0          0.25                                      6.5 STAMFORD                                      CT         6906      Single Family                                 400000               20060201         69.57                    No MI                    100292000000000000             2.25                20160101                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    134100            712.40625                360                           357                                          6.125      0          0          0.25                                    6.375 MONTROSE                                      CO         81401     Single Family                                 134100               20060201         90.00            Mortgage Guaranty In             100276000000000000             2.25                20160101                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    380000          1979.166667                360                           360                                              6      0          0          0.25                                     6.25 TRAVERSE CITY                                 MI         49684     Single Family                                 380000               20060501         68.47                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    397046          2109.306875                360                           360                                          6.125      0          0          0.25                                    6.375 CARLSBAD                                      CA         92010     Condominium                                   397046               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    387992          2020.791667                360                           360                                              6      0          0          0.25                                     6.25 INDIO                                         CA         92203     PUD                                           387992               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    245066           1378.49625                360                           359                                            6.5      0          0          0.25                                     6.75 INDIO                                         CA         92203     PUD                                           245066               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    276640          1440.833333                360                           360                                              6      0          0          0.25                                     6.25 FORT LAUDERDALE                               FL         33301     Condominium                                   276640               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    132000               701.25                360                           360                                          6.125      0          0          0.25                                    6.375 PARADISE                                      UT         84328     Single Family                                 132000               20060501         52.80                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    165880              1034.88                360                           360                                          6.125      0          0          0.25                                    6.375 THEODORE                                      AL         36582     PUD                                           165880               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    388000          2101.666667                360                           360                                           6.25      0          0          0.25                                      6.5 ALEXANDRIA                                    VA         22310     Single Family                                 388000               20060501         78.38                    No MI                    100134000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    190000          1029.166667                360                           360                                           6.25      0          0          0.25                                      6.5 WILMINGTON                                    CA         90744     Single Family                                 190000               20060501         51.77                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    312000                 1625                360                           360                                              6      0          0          0.25                                     6.25 SAN DIEGO                                     CA         92113     Single Family                                 312000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    132100          674.2604167                360                           360                                          5.875      0          0          0.25                                    6.125 HAMILTON                                      MT         59840     Single Family                                 132100               20060501         66.05                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    104000                615.2                360                           360                                          5.625      0          0          0.25                                    5.875 PHILADELPHIA                                  PA         19111     Single Family                                 104000               20060501         71.72                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    164320          838.7166667                360                           359                                          5.875      0          0          0.25                                    6.125 BERMUDA DUNES                                 CA         92203     Condominium                                   164320               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    235000            1248.4375                360                           357                                          6.125      0          0          0.25                                    6.375 NORTH LAS VEGAS                               NV         89031     Single Family                                 235000               20060201         74.60                    No MI                    100059000000000000             2.25                20160101                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    354000             1954.375                360                           360                                          6.375      0          0          0.25                                    6.625 FOUNTAIN VALLEY                               CA         92708     Single Family                                 354000               20060501         51.91                    No MI                    100194000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    375000              2031.25                360                           360                                           6.25      0          0          0.25                                      6.5 ALISO VIEJO                                   CA         92656     Condominium                                   375000               20060501         59.06                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    220800                 1150                360                           359                                              6      0          0          0.25                                     6.25 PEORIA                                        AZ         85382     Single Family                                 220800               20060401         80.00                    No MI                    100197000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 393576.69          2090.876166                360                           359                                          6.125      0          0          0.25                                    6.375 MORENO VALLEY                                 CA         92557     PUD                                           394000               20060401         79.60                    No MI                    100173000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    143600               807.75                360                           360                                            6.5      0          0          0.25                                     6.75 SAHUARITA                                     AZ         85629     PUD                                           143600               20060501         79.97                    No MI                    100140000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     93000              523.125                360                           359                                            6.5      0          0          0.25                                     6.75 TACOMA                                        WA         98409     Single Family                                  93000               20060401         60.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    144000                  780                360                           360                                           6.25      0          0          0.25                                      6.5 BRADENTON                                     FL         34208     Single Family                                 144000               20060501         46.45                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    364000               2047.5                360                           360                                            6.5      0          0          0.25                                     6.75 MEADOW VISTA                                  CA         95722     Single Family                                 364000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    361600          1996.333333                360                           359                                          6.375      0          0          0.25                                    6.625 OCEANSIDE                                     CA         92057     PUD                                           361600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    147300               871.34                360                           360                                          5.625      0          0          0.25                                    5.875 RENO                                          NV         89506     Single Family                                 147300               20060501         73.65                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    128000          706.6666667                360                           360                                          6.375      0          0          0.25                                    6.625 MEDFORD                                       OR         97501     Single Family                                 128000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    114000              629.375                360                           360                                          6.375      0          0          0.25                                    6.625 WHITE CITY                                    OR         97503     Single Family                                 114000               20060501         57.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 138421.68               864.37                360                           359                                          5.995    0.13         0          0.25                                    6.375 CHICAGO                                       IL         60628     Single Family                                 138550               20060401         85.00                     PMI                     100016000000000000             2.625               20160301                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    292000          1581.666667                360                           360                                           6.25      0          0          0.25                                      6.5 SUNLAND                                       CA         91040     Condominium                                   292000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5     2.245               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    154400              1001.44                360                           360                                            6.5      0          0          0.25                                     6.75 ALLEN                                         TX         75002     PUD                                           154400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    186449          990.5103125                360                           360                                          6.125      0          0          0.25                                    6.375 KELLER                                        TX         76248     PUD                                           186449               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    134515          770.6588542                360                           359                                          6.625      0          0          0.25                                    6.875 HUTTO                                         TX         78634     PUD                                           134515               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    243840               1320.8                360                           360                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32835     Condominium                                   243840               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    214664          1162.763333                360                           360                                           6.25      0          0          0.25                                      6.5 KLAMATH FALLS                                 OR         97601     Single Family                                 214664               20060501         79.51                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    140000                919.7                360                           360                                          6.625      0          0          0.25                                    6.875 TACOMA                                        WA         98409     PUD                                           140000               20060501         80.00                    No MI                    100016000000000000             2.75                20160401                     11.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    224000                 1190                360                           359                                          6.125      0          0          0.25                                    6.375 TACOMA                                        WA         98445     Single Family                                 224000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375      2.5                2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 144249.57          691.1958563                360                           359                                            5.5      0          0          0.25                                     5.75 ALEXANDRIA                                    VA         22305     Single Family                                 145000               20060401         32.58                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                  79529.77               509.69                360                           359                                          6.375      0          0          0.25                                    6.625 ALLEN                                         TX         75002     Single Family                                  79600               20060401         80.00                    No MI                    100016000000000000             2.75                20160301                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    191915          1079.521875                360                           359                                            6.5      0          0          0.25                                     6.75 LAKE WYLIE                                    SC         29710     PUD                                           191915               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    192800          1004.166667                360                           360                                              6      0          0          0.25                                     6.25 EVERETT                                       WA         98201     Single Family                                 192800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    168000              1020.79                360                           360                                          5.875      0          0          0.25                                    6.125 OAK RIDGE                                     NC         27310     PUD                                           168000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    162350          879.3958333                360                           360                                           6.25      0          0          0.25                                      6.5 SHALIMAR                                      FL         32579     Single Family                                 162350               20060501         85.00                     PMI                     100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    313500              1930.27                360                           360                                              6      0          0          0.25                                     6.25 NORWALK                                       CA         90650     Condominium                                   313500               20060501         71.25                    No MI                    100016000000000000             2.75                20160401                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          2083.333333                360                           360                                              6      0          0          0.25                                     6.25 CAMARILLO                                     CA         93010     PUD                                           400000               20060501         74.77                    No MI                    100016000000000000             2.25                20160401                      11.25      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    280479          1723.777188                360                           360                                          7.125      0          0          0.25                                    7.375 DAYTONA BEACH                                 FL         32124     PUD                                           280479               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    304000                 1520                360                           360                                           5.75      0          0          0.25                                        6 LEWISVILLE                                    TX         75077     Single Family                                 304000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    309280               1739.7                360                           360                                            6.5      0          0          0.25                                     6.75 WEST MIAMI                                    FL         33144     Single Family                                 309280               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     48000                  255                360                           360                                          6.125      0          0          0.25                                    6.375 RICHMOND                                      VA         23231     Single Family                                  48000               20060501         24.49                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    272000                 1445                360                           360                                          6.125      0          0          0.25                                    6.375 VICTORVILLE                                   CA         92395     Single Family                                 272000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    144000                  900                360                           360                                           7.25      0          0          0.25                                      7.5 NORTH PORT                                    FL         34286     Single Family                                 144000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    149000               954.06                360                           360                                          6.375      0          0          0.25                                    6.625 BOISE                                         ID         83709     Single Family                                 149000               20060501         63.40                    No MI                    100134000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    132360                661.8                360                           360                                           5.75      0          0          0.25                                        6 BOISE                                         ID         83709     PUD                                           132360               20060501         39.39                    No MI                    100016000000000000             2.25                20160401                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     94875          504.0234375                360                           360                                          6.125      0          0          0.25                                    6.375 CUTLER                                        CA         93615     Single Family                                  94875               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    132000               701.25                360                           359                                          6.125      0          0          0.25                                    6.375 CHARLESTON                                    SC         29414     Single Family                                 132000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    118400          715.3333333                360                           359                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32812     Condominium                                   118400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    114400          691.1666667                360                           359                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32812     Condominium                                   114400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    260000              1381.25                360                           360                                          6.125      0          0          0.25                                    6.375 ORLANDO                                       FL         32803     Single Family                                 260000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    383000          2353.854167                360                           360                                          7.125      0          0          0.25                                    7.375 NAPLES                                        FL         34114     PUD                                           383000               20060501         76.60                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    164000          854.1666667                360                           360                                              6      0          0          0.25                                     6.25 LAKE HAVASU CITY                              AZ         86406     Single Family                                 164000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    369000            2114.0625                360                           359                                          6.625      0          0          0.25                                    6.875 RANCHO MIRAGE                                 CA         92270     Single Family                                 369000               20060401         53.87                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    138000               776.25                360                           360                                            6.5      0          0          0.25                                     6.75 PRESCOTT                                      AZ         86303     Condominium                                   138000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    417000              2258.75                360                           359                                           6.25      0          0          0.25                                      6.5 NORTH HILLS AREA LOS ANGE                     CA         91343     Single Family                                 417000               20060401         78.68                    No MI                    100253000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    118320               714.85                360                           359                                              7      0          0          0.25                                     7.25 MIAMI                                         FL         33015     Condominium                                   118320               20060401         80.00                    No MI                    100126000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    151950            854.71875                360                           358                                            6.5      0          0          0.25                                     6.75 ORLANDO                                       FL         32832     Condominium                                   151950               20060301         89.97                     PMI                     100158000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    303750           1582.03125                360                           359                                              6      0          0          0.25                                     6.25 ONTARIO                                       CA         91764     Condominium                                   303750               20060401         75.00                    No MI                    100083000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    373600          2023.666667                360                           359                                           6.25      0          0          0.25                                      6.5 ATLANTA                                       GA         30342     Single Family                                 373600               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    219900             1191.125                360                           360                                           6.25      0          0          0.25                                      6.5 COMMERCE CITY                                 CO         80022     PUD                                           219900               20060501         80.00                    No MI                    100047000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    373000            1981.5625                360                           360                                          6.125      0          0          0.25                                    6.375 WILMINGTON                                    CA         90744     Single Family                                 373000               20060501         76.12                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    180800          998.1666667                360                           360                                          6.375      0          0          0.25                                    6.625 NICEVILLE                                     FL         32578     PUD                                           180800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    416000                 2210                360                           360                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90067     Condominium                                   416000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    198000             1134.375                360                           360                                          6.625      0          0          0.25                                    6.875 HENDERSON                                     NV         89074     PUD                                           198000               20060501         74.72                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    269104          1457.646667                360                           360                                           6.25      0          0          0.25                                      6.5 WINCHESTER                                    CA         92596     Condominium                                   269104               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     76000          482.9166667                360                           360                                          7.375      0          0          0.25                                    7.625 CHARLOTTE                                     NC         28206     Single Family                                  76000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    261500          1361.979167                360                           360                                              6      0          0          0.25                                     6.25 SANTA MARIA                                   CA         93455     PUD                                           261500               20060501         61.97                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    372000               1937.5                360                           360                                              6      0          0          0.25                                     6.25 SILVER SPRING                                 MD         20901     Single Family                                 372000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    121600                  684                360                           360                                            6.5      0          0          0.25                                     6.75 ABERDEEN                                      WA         98520     Single Family                                 121600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    268000              1423.75                360                           360                                          6.125      0          0          0.25                                    6.375 VICTORVILLE                                   CA         92392     Single Family                                 268000               20060501         74.44                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    136500              739.375                360                           360                                           6.25      0          0          0.25                                      6.5 SHADYSIDE                                     OH         43947     Single Family                                 136500               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          2083.333333                360                           360                                              6      0          0          0.25                                     6.25 ANTHEM                                        AZ         85086     PUD                                           400000               20060501         79.21                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    385000          2085.416667                360                           360                                           6.25      0          0          0.25                                      6.5 MANTECA                                       CA         95336     Single Family                                 385000               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     70120          401.7291667                360                           360                                          6.625      0          0          0.25                                    6.875 TAMPA                                         FL         33612     PUD                                            70120               20060501         47.22                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    395000          2263.020833                360                           360                                          6.625      0          0          0.25                                    6.875 KEY LARGO                                     FL         33037     Single Family                                 395000               20060501         66.39                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    163900          853.6458333                360                           360                                              6      0          0          0.25                                     6.25 DUBLIN                                        OH         43016     PUD                                           163900               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    143680          658.5333333                360                           360                                           5.25      0          0          0.25                                      5.5 LOUISVILLE                                    KY         40228     Single Family                                 143680               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       10.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    118800              556.875                360                           359                                          5.375      0          0          0.25                                    5.625 GALLOWAY                                      OH         43119     Condominium                                   118800               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     10.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 215384.05          1166.663604                360                           359                                           6.25      0          0          0.25                                      6.5 TUCKER                                        GA         30084     PUD                                           215392               20060401         80.00                    No MI                    100051000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    308000          1668.333333                360                           360                                           6.25      0          0          0.25                                      6.5 YUBA CITY                                     CA         95993     Single Family                                 308000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    211098          1165.436875                360                           359                                          6.375      0          0          0.25                                    6.625 DOVER                                         FL         33527     PUD                                           211098               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    126400                671.5                360                           360                                          6.125      0          0          0.25                                    6.375 MESA                                          AZ         85210     Condominium                                   126400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    236300          1230.729167                360                           360                                              6      0          0          0.25                                     6.25 COLLEGE POINT                                 NY         11356     Single Family                                 236300               20060501         67.51                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    119200               753.43                360                           360                                           6.25      0          0          0.25                                      6.5 DENTON                                        TX         76210     PUD                                           119200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    136430               862.33                360                           360                                           6.25      0          0          0.25                                      6.5 LAS VEGAS                                     NV         89113     Condominium                                   136430               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    160000          883.3333333                360                           360                                          6.375      0          0          0.25                                    6.625 BOCA RATON                                    FL         33431     Single Family                                 160000               20060501         40.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 396579.64          1735.035925                360                           359                                              5      0          0          0.25                                     5.25 LONG BEACH                                    CA         90808     Single Family                                 397500               20060401         56.79                    No MI                    100016000000000000             2.25                20160301                      10.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    516000              3171.25                360                           360                                          7.125      0          0          0.25                                    7.375 HONOLULU                                      HI         96814     Condominium                                   516000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    193264             1268.295                360                           360                                          7.625      0          0          0.25                                    7.875 CORAL GABLES                                  FL         33145     Condominium                                   193264               20060501         72.93                    No MI                    100016000000000000             2.25                20160401                     12.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 139857.99               873.42                360                           359                                          6.125      0          0          0.25                                    6.375 AUSTIN                                        TX         78750     Condominium                                   140000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    320000                 1700                360                           360                                          6.125      0          0          0.25                                    6.375 SACRAMENTO                                    CA         95835     Single Family                                 320000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    332000          1798.333333                360                           360                                           6.25      0          0          0.25                                      6.5 KILL DEVIL HILLS                              NC         27948     PUD                                           332000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 126359.51               768.67                360                           359                                          5.875      0          0          0.25                                    6.125 SUNLAND PARK                                  NM         88063     Single Family                                 126507               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    417000               2433.5                360                           360                                            5.5      0          0          0.25                                     5.75 OCONOMOWOC                                    WI         53066     Single Family                                 417000               20060501         78.68                    No MI                    100016000000000000             2.25                20160401                      10.75       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    260000              1708.01                360                           360                                          6.625      0          0          0.25                                    6.875 GLEN BURNIE                                   MD         21061     Single Family                                 260000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    174400                  981                360                           360                                            6.5      0          0          0.25                                     6.75 ANACONDA                                      MT         59711     Single Family                                 174400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    249600                 1352                360                           360                                           6.25      0          0          0.25                                      6.5 LAVEEN                                        AZ         85339     PUD                                           249600               20060501         78.00                    No MI                    100134000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    230900            1298.8125                360                           359                                            6.5      0          0          0.25                                     6.75 MADERA                                        CA         93637     Single Family                                 230900               20060401         79.99                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    260000          1354.166667                360                           360                                              6      0          0          0.25                                     6.25 GARDENA                                       CA         90247     Condominium                                   260000               20060501         74.29                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    300000              1531.25                360                           360                                          5.875      0          0          0.25                                    6.125 ASHBURN                                       VA         20147     PUD                                           300000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    156500          749.8958333                360                           360                                            5.5      0          0          0.25                                     5.75 SPANAWAY                                      WA         98387     PUD                                           156500               20060501         73.47                    No MI                    100016000000000000             2.25                20160401                      10.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    151200               803.25                360                           360                                          6.125      0          0          0.25                                    6.375 OLYMPIA                                       WA         98513     PUD                                           151200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    110000          595.8333333                360                           360                                           6.25      0          0          0.25                                      6.5 MERIDIAN                                      ID         83642     PUD                                           110000               20060501         30.56                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    332000          2040.416667                360                           360                                          7.125      0          0          0.25                                    7.375 BOISE                                         ID         83702     Single Family                                 332000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    157200              835.125                360                           360                                          6.125      0          0          0.25                                    6.375 SAVANNAH                                      GA         31419     PUD                                           157200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    251475           1362.15625                360                           360                                           6.25      0          0          0.25                                      6.5 WINDERMERE                                    FL         34786     PUD                                           251475               20060501         62.64                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    261000             1468.125                360                           360                                            6.5      0          0          0.25                                     6.75 SCOTTSDALE                                    AZ         85250     PUD                                           261000               20060501         79.09                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 164651.02              1041.65                360                           359                                           6.25      0          0          0.25                                      6.5 BROOKLYN                                      MI         49230     Single Family                                 164800               20060401         77.74                    No MI                    100016000000000000             2.75                20160301                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    312000                 1560                360                           359                                           5.75      0          0          0.25                                        6 ELVERTA                                       CA         95626     Single Family                                 312000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         11      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    196000          1082.083333                360                           359                                          6.375      0          0          0.25                                    6.625 CORAL GABLES                                  FL         33134     Condominium                                   196000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    219500          1188.958333                360                           360                                           6.25      0          0          0.25                                      6.5 RIVERSIDE                                     CA         92501     Single Family                                 219500               20060501         54.74                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    224000          1213.333333                360                           360                                           6.25      0          0          0.25                                      6.5 CORPUS CHRISTI                                TX         78418     2-4 Family                                    224000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 112323.37                710.6                360                           359                                           6.25      0          0          0.25                                      6.5 SAN ANTONIO                                   TX         78221     PUD                                           112425               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    250000          1223.958333                360                           360                                          5.625      0          0          0.25                                    5.875 LOS ANGELES                                   CA         90059     Single Family                                 250000               20060501         68.49                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    153000                  765                360                           360                                           5.75      0          0          0.25                                        6 TAMPA                                         FL         33604     Single Family                                 153000               20060501         79.27                    No MI                    100016000000000000             2.25                20160401                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 366052.34              2255.99                360                           359                                              6      0          0          0.25                                     6.25 MARINA DEL REY                                CA         90292     Condominium                                   366400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    297345          1703.539063                360                           360                                          6.625      0          0          0.25                                    6.875 YUBA CITY                                     CA         95993     Single Family                                 297345               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    102080          489.1333333                360                           359                                            5.5      0          0          0.25                                     5.75 ORIENT                                        OH         43146     Condominium                                   102080               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      10.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    148000          847.9166667                360                           360                                          6.625      0          0          0.25                                    6.875 ORLANDO                                       FL         32824     Condominium                                   148000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    210320          1139.233333                360                           360                                           6.25      0          0          0.25                                      6.5 GROVELAND                                     FL         34736     PUD                                           210320               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    108750            566.40625                360                           360                                              6      0          0          0.25                                     6.25 GAINESVILLE                                   FL         32609     Single Family                                 108750               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    218200              1488.51                360                           360                                              7      0          0          0.25                                     7.25 CHESAPEAKE                                    VA         23320     Single Family                                 218200               20060501         76.56                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    159920                999.5                360                           360                                           7.25      0          0          0.25                                      7.5 PEMBROKE PINES                                FL         33024     Condominium                                   159920               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    192000                 1160                360                           359                                              7      0          0          0.25                                     7.25 SAN JOSE                                      CA         95112     Single Family                                 192000               20060401         36.23                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    241000          1179.895833                360                           360                                          5.625      0          0          0.25                                    5.875 MOORPARK                                      CA         93021     PUD                                           241000               20060501         56.05                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    301600              1979.25                360                           360                                          7.625      0          0          0.25                                    7.875 MIAMI                                         FL         33186     PUD                                           301600               20060501         79.37                    No MI                    100016000000000000             2.25                20160401                     12.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 101868.74          541.1776813                360                           359                                          6.125      0          0          0.25                                    6.375 KANSAS CITY                                   KS         66103     Single Family                                 102000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    183302          954.6979167                360                           360                                              6      0          0          0.25                                     6.25 GRAND JUNCTION                                CO         81504     Single Family                                 183302               20060501         95.00                GE Capital MI                100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    170150          921.6458333                360                           360                                           5.93    0.32         0          0.25                                      6.5 HIRAM                                         GA         30141     Single Family                                 170150               20060501         89.55                     YES                     100016000000000000             2.75                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000                 2250                360                           360                                            6.5      0          0          0.25                                     6.75 FLOWER MOUND                                  TX         75022     PUD                                           400000               20060501         55.17                    No MI                    100016000000000000             2.25                20160401                      11.75      2.18               2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    303000             1578.125                360                           360                                              6      0          0          0.25                                     6.25 NORTH HOLLYWOOD                               CA         91606     Single Family                                 303000               20060501         57.71                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    214225          1182.700521                360                           360                                          6.375      0          0          0.25                                    6.625 GRAND JUNCTION                                CO         81504     Single Family                                 214225               20060501         95.00                GE Capital MI                100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    199200               1037.5                360                           360                                              6      0          0          0.25                                     6.25 SAVANNAH                                      GA         31405     Single Family                                 199200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    216000                 1215                360                           359                                            6.5      0          0          0.25                                     6.75 MIAMI                                         FL         33138     Condominium                                   216000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 207623.17              1303.89                360                           353                                          5.845    0.28         0          0.25                                    6.375 SAN DIEGO                                     CA         92102     Condominium                                   209000               20051001         83.60                     PMI                     100016000000000000             2.75                20150901                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20350901           ADN1
     GROUP III      G06                                    199996          1083.311667                360                           360                                           6.25      0          0          0.25                                      6.5 GAINESVILLE                                   FL         32605     PUD                                           199996               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5      2.22               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          1958.333333                360                           359                                          5.625      0          0          0.25                                    5.875 PALM SPRINGS                                  CA         92262     PUD                                           400000               20060401         49.55                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    183200          1049.583333                360                           359                                          6.625      0          0          0.25                                    6.875 FORT WALTON BEACH                             FL         32547     Condominium                                   183200               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    290671          1756.137292                360                           359                                              7      0          0          0.25                                     7.25 PALMDALE                                      CA         93551     PUD                                           290671               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    127222           675.866875                360                           359                                          6.125      0          0          0.25                                    6.375 NAMPA                                         ID         83651     PUD                                           127222               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 102426.71               617.84                360                           354                                           5.22    0.53         0          0.25                                        6 GREENVILLE                                    NC         27858     Condominium                                   103050               20051101         90.00                Republic MIC                 100016000000000000             3.375               20151001                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351001           ADN1
     GROUP III      G06                                    119950             749.6875                360                           357                                           7.25      0          0          0.25                                      7.5 INDIALANTIC                                   FL         32903     Condominium                                   119950               20060201         79.97                    No MI                    100016000000000000             2.25                20160101                       12.5     2.595               2             First Lien         N            Y           120        Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    387200                 2178                360                           360                                            6.5      0          0          0.25                                     6.75 FT LAUDERDALE                                 FL         33301     Condominium                                   387200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    310500              1937.12                360                           360                                          6.125      0          0          0.25                                    6.375 FORT LAUDERDALE                               FL         33301     Condominium                                   310500               20060501         75.00                    No MI                    100016000000000000             2.75                20160401                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 112890.83               726.75                360                           354                                          5.795    0.58         0          0.25                                    6.625 HEBER CITY                                    UT         84032     Single Family                                 113500               20051101         94.58                     YES                                                    3.125               20151001                     11.625      2.5                2             First Lien         N            N            0         Prepay            360             120          N           20351001           ADN1
     GROUP III      G06                                  98458.04               625.18                360                           355                                           5.72    0.53         0          0.25                                      6.5 KISSIMMEE                                     FL         34741     Condominium                                    98910               20051201         90.00                Republic MIC                 100016000000000000             2.875               20151101                       11.5     2.295               2             First Lien         N            N            0         Prepay            360             120          N           20351101           ADN1
     GROUP III      G06                                    180928              1017.72                360                           359                                            6.5      0          0          0.25                                     6.75 SEBASTIAN                                     FL         32958     PUD                                           180928               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75     2.095               2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    167500          924.7395833                360                           360                                          6.375      0          0          0.25                                    6.625 BULLHEAD CITY                                 AZ         86442     PUD                                           167500               20060501         72.83                    No MI                    100020000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    130066          636.7814583                360                           359                                          5.625      0          0          0.25                                    5.875 AUSTIN                                        TX         78747     PUD                                           130066               20060401         95.00               United Guaranty               100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 147108.63               890.06                360                           354                                           5.36    0.39         0          0.25                                        6 SHORELINE                                     WA         98155     Condominium                                   148455               20051101         90.00                Republic MIC                 100016000000000000             3.25                20151001                         11       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351001           ADN1
     GROUP III      G06                                    143120          909.4083333                360                           359                                          7.375      0          0          0.25                                    7.625 DORAL                                         FL         33166     Condominium                                   143120               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     12.625      2.61               2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 398215.88              2561.24                360                           355                                          5.985    0.39         0          0.25                                    6.625 LENOIR CITY                                   TN         37772     Single Family                                 400000               20051201         87.15                Republic MIC                 100016000000000000             2.75                20151101                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351101           ADN1
     GROUP III      G06                                    163860            836.36875                360                           359                                          5.875      0          0          0.25                                    6.125 MONROE                                        NC         28110     PUD                                           163860               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.125      2.11               2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    239840          1324.116667                360                           360                                          6.375      0          0          0.25                                    6.625 TAOS SKI VALLEY                               NM         87525     Condominium                                   239840               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 235165.61              1569.75                360                           356                                           6.13    0.62         0          0.25                                        7 DRAPER                                        UT         84020     Single Family                                 235946               20060101         95.00                GE Capital MI                100016000000000000             3.125               20151201                         12       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                 134271.57               777.14                360                           355                                          4.845    0.53         0          0.25                                    5.625 DAYTONA BEACH                                 FL         32114     Single Family                                 135000               20051201         90.00                Republic MIC                 100016000000000000             3.375               20151101                     10.625     2.255               2             First Lien         N            N            0          No_PP            360             120          N           20351101           ADN1
     GROUP III      G06                                    380680          2220.633333                360                           359                                           6.75      0          0          0.25                                        7 PALMDALE                                      CA         93551     Single Family                                 380980               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                         12     2.595               2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    319950            1733.0625                360                           360                                           6.25      0          0          0.25                                      6.5 CAMARILLO                                     CA         93012     PUD                                           319950               20060501         79.99                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                  291886.6          1429.028146                360                           355                                          5.625      0          0          0.25                                    5.875 CORPUS CHRISTI                                TX         78415     Single Family                                 293250               20051201         77.17                    No MI                    100016000000000000             2.25                20151101                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351101           ADN1
     GROUP III      G06                                    399200          2287.083333                360                           357                                          6.625      0          0          0.25                                    6.875 MIAMI                                         FL         33131     Condominium                                   399200               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                 243485.53          1268.153802                360                           357                                              6      0          0          0.25                                     6.25 MIAMI                                         FL         33155     PUD                                           244000               20060201         59.51                    No MI                    100016000000000000             2.25                20160101                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    227200              1436.06                360                           360                                           6.25      0          0          0.25                                      6.5 POULSBO                                       WA         98370     PUD                                           227200               20060501         80.00                    No MI                    100016000000000000             2.75                20160401                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    129510              755.475                360                           356                                           6.75      0          0          0.25                                        7 AUSTIN                                        TX         78741     Condominium                                   129510               20060101         90.00                     PMI                     100016000000000000             2.25                20151201                         12      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                 391254.18              2413.61                360                           358                                              6      0          0          0.25                                     6.25 SANTEE                                        CA         92071     Single Family                                 392000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    322760            1714.6625                360                           360                                          6.125      0          0          0.25                                    6.375 BUCKLEY                                       WA         98321     PUD                                           322760               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                  206024.8              1321.54                360                           358                                          6.375      0          0          0.25                                    6.625 WINTER GARDEN                                 FL         34787     Condominium                                   206390               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    335000          1744.791667                360                           360                                              6      0          0          0.25                                     6.25 RICHMOND HILL                                 GA         31324     PUD                                           335000               20060501         70.53                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     89991          496.8253125                360                           358                                          6.375      0          0          0.25                                    6.625 TAMPA                                         FL         33612     Condominium                                    89991               20060301         90.00            Mortgage Guaranty In             100126000000000000             2.25                20160201                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
     GROUP III      G06                                    106200             630.5625                360                           356                                          6.875      0          0          0.25                                    7.125 AUSTIN                                        TX         78741     Condominium                                   106200               20060101         90.00                     PMI                     100016000000000000             2.25                20151201                     12.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                 243740.84              1647.44                360                           356                                          6.255    0.62         0          0.25                                    7.125 MURFREESBORO                                  TN         37128     PUD                                           244530               20060101         95.00                GE Capital MI                100016000000000000             3.125               20151201                     12.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                 263999.02          1347.494998                360                           357                                          5.875      0          0          0.25                                    6.125 KAPOLEI                                       HI         96707     Condominium                                   264000               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                     11.125     2.255               2             First Lien         N            Y           120        Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    270000             1490.625                360                           357                                          6.375      0          0          0.25                                    6.625 MOORPARK                                      CA         93021     PUD                                           270000               20060201         66.50                    No MI                    100016000000000000             2.25                20160101                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                  90316.28               563.98                360                           359                                          6.125      0          0          0.25                                    6.375 MARYVILLE                                     MO         64468     Single Family                                  90400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 187791.96              1269.29                360                           356                                          6.275     0.6         0          0.25                                    7.125 PROSPECT                                      KY         40059     Single Family                                 188400               20060101         92.35               Radian Guaranty               100016000000000000             3.125               20151201                     12.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351201           ADN1
     GROUP III      G06                                    359925          1912.101563                360                           360                                          6.125      0          0          0.25                                    6.375 SAN BERNARDINO                                CA         92407     Single Family                                 359925               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375     2.275               2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 321992.23          2079.533152                360                           359                                            7.5      0          0          0.25                                     7.75 ORLAND                                        CA         95963     Single Family                                 322000               20060401         94.74                     YES                     100016000000000000             2.25                20160301                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    360000                 2025                360                           359                                            6.5      0          0          0.25                                     6.75 BAKERSFIELD                                   CA         93312     PUD                                           360000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 113124.58               755.12                360                           356                                           6.75      0          0          0.25                                        7 BASTROP                                       TX         78602     Single Family                                 113500               20060101         79.99                    No MI                    100177000000000000             2.25                20151201                         13       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351201           ADN1
     GROUP III      G06                                    241778          1259.260417                360                           360                                              6      0          0          0.25                                     6.25 ANDOVER                                       MN         55304     Single Family                                 241778               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     69500          419.8958333                360                           359                                              7      0          0          0.25                                     7.25 JONESBORO                                     GA         30236     2-4 Family                                     69500               20060401         69.92                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                  281787.2             1585.053                360                           359                                            6.5      0          0          0.25                                     6.75 SALT LAKE CITY                                UT         84108     Condominium                                 281787.2               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 343286.22              2062.45                360                           358                                           5.75      0          0          0.25                                        6 QUARTZ HILL                                   CA         93536     Single Family                                 344000               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                         11       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    234320          1415.683333                360                           357                                              7      0          0          0.25                                     7.25 LAKE WORTH                                    FL         33463     Condominium                                   234320               20060201         80.00                    No MI                    100016000000000000             2.25                20160101                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    359761          2059.631725                360                           357                                           6.62      0          0          0.25                                     6.87 SEATTLE                                       WA         98117     Single Family                                 360000               20060201         88.24            Mortgage Guaranty In             100205000000000000             2.25                20160101                      11.87       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                  228889.2              1469.51                360                           357                                          6.055    0.32         0          0.25                                    6.625 WILLOW SPRING                                 NC         27592     Single Family                                 229500               20060201         90.00                     YES                     100016000000000000             3.25                20160101                     11.625       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    119191           670.449375                360                           360                                            6.5      0          0          0.25                                     6.75 MIAMI                                         FL         33183     PUD                                           119191               20060501         51.82                    No MI                    100016000000000000             2.25                20160401                      11.75      2.68               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    150000              859.375                360                           359                                          6.625      0          0          0.25                                    6.875 TAMPA                                         FL         33629     Single Family                                 150000               20060401         20.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 195425.57              1190.92                360                           357                                          5.875      0          0          0.25                                    6.125 BERRIEN SPRINGS                               MI         49103     Single Family                                 196000               20060201         70.00                    No MI                    100016000000000000             2.25                20160101                     11.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360101           ADN1
     GROUP III      G06                                    187500              1185.13                360                           360                                           6.25      0          0          0.25                                      6.5 CASA GRANDE                                   AZ         85222     PUD                                           187500               20060501         75.60                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    189200          965.7083333                360                           360                                          5.875      0          0          0.25                                    6.125 UKIAH                                         CA         95482     Single Family                                 189200               20060501         52.56                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    345427          1799.098958                360                           360                                              6      0          0          0.25                                     6.25 SHERMAN OAKS                                  CA         91423     Condominium                                   345427               20060501         76.76                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    254800          1645.583333                360                           360                                            7.5      0          0          0.25                                     7.75 SALEM                                         MA         1970      Single Family                                 254800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    116000          700.8333333                360                           360                                              7      0          0          0.25                                     7.25 FORT WALTON BEACH                             FL         32547     Single Family                                 116000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 157692.09               960.02                360                           358                                          5.875      0          0          0.25                                    6.125 STEVENSVILLE                                  MI         49127     Single Family                                 158000               20060301         71.82                    No MI                    100016000000000000             2.25                20160201                     11.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    211411          1189.186875                360                           357                                            6.5      0          0          0.25                                     6.75 STUART                                        FL         34997     Condominium                                   211411               20060201         79.99                    No MI                    100016000000000000             2.25                20160101                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                 107346.67               734.02                360                           357                                           6.51    0.49         0          0.25                                     7.25 BROOKLYN PARK                                 MN         55443     PUD                                           107600               20060201         89.67                Republic MIC                 100016000000000000             3.375               20160101                      12.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    191250            1195.3125                360                           358                                           7.25      0          0          0.25                                      7.5 RIVIERA BEACH                                 FL         33404     Single Family                                 191250               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                       12.5     2.635               2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    392310            2125.0125                360                           357                                           6.25      0          0          0.25                                      6.5 MIAMI                                         FL         33196     Single Family                                 392310               20060201         90.00                Republic MIC                 100016000000000000             2.25                20160101                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360101           ADN1
     GROUP III      G06                                    191250            1195.3125                360                           358                                           7.25      0          0          0.25                                      7.5 RIVIERA BEACH                                 FL         33404     Single Family                                 191250               20060301         75.00                    No MI                    100016000000000000             2.25                20160201                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    151600               896.77                360                           360                                          5.625      0          0          0.25                                    5.875 MONTROSS                                      VA         22520     PUD                                           151600               20060501         80.00                    No MI                    100134000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     96000               575.57                360                           360                                           5.75      0          0          0.25                                        6 MT STERLING                                   OH         43143     Single Family                                  96000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         11       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    111125          636.6536458                360                           360                                          6.625      0          0          0.25                                    6.875 WEST PALM BEACH                               FL         33401     Condominium                                   111125               20060501         70.00                    No MI                    100134000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     85592          499.2866667                360                           360                                           6.75      0          0          0.25                                        7 ORLANDO                                       FL         32822     Condominium                                    85592               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 106769.72                713.2                360                           356                                           6.75      0          0          0.25                                        7 GRAND JUNCTION                                CO         81501     Single Family                                 107200               20060101         80.00                    No MI                    100017000000000000             2.25                20151201                         13       2                 2             First Lien         N            N            0          No_PP            360             120          N           20351201           ADN1
     GROUP III      G06                                    163600          937.2916667                360                           360                                          6.625      0          0          0.25                                    6.875 WESTMINSTER                                   CO         80021     Single Family                                 163600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    111200               684.68                360                           360                                              6      0          0          0.25                                     6.25 ALBUQUERQUE                                   NM         87108     Single Family                                 111200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    336000                 1785                360                           360                                          6.125      0          0          0.25                                    6.375 SEATTLE                                       WA         98106     Single Family                                 336000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    190000              1068.75                360                           360                                            6.5      0          0          0.25                                     6.75 MONTEBELLO                                    CA         90640     Single Family                                 190000               20060501         38.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     68800                  387                360                           360                                            6.5      0          0          0.25                                     6.75 ALCOA                                         TN         37701     Single Family                                  68800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    472000          2704.166667                360                           360                                          6.625      0          0          0.25                                    6.875 LOS ANGELES                                   CA         90063     2-4 Family                                    472000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    306800             1629.875                360                           360                                          6.125      0          0          0.25                                    6.375 RIALTO                                        CA         92377     Single Family                                 306800               20060501         63.26                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    417000            2215.3125                360                           360                                          6.125      0          0          0.25                                    6.375 LOS ANGELES                                   CA         90012     Condominium                                   417000               20060501         72.77                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     79920              441.225                360                           360                                          6.375      0          0          0.25                                    6.625 CARTERSVILLE                                  GA         30121     PUD                                            79920               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    133900          683.4479167                360                           360                                          5.875      0          0          0.25                                    6.125 TAMPA                                         FL         33603     Single Family                                 133900               20060501         66.29                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     97592              548.955                360                           360                                            6.5      0          0          0.25                                     6.75 LAKE MARY                                     FL         32746     Condominium                                    97592               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    371200          2049.333333                360                           360                                          6.375      0          0          0.25                                    6.625 SEATTLE                                       WA         98168     Single Family                                 371200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     85000          469.2708333                360                           360                                          6.375      0          0          0.25                                    6.625 ANTHEM                                        AZ         85086     PUD                                            85000               20060501         29.82                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    284000          1627.083333                360                           360                                          6.625      0          0          0.25                                    6.875 INGLEWOOD                                     CA         90301     Condominium                                   284000               20060501         80.00                    No MI                    100134000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    375000            1992.1875                360                           360                                          6.125      0          0          0.25                                    6.375 SANTA BARBARA                                 CA         93105     Single Family                                 375000               20060501         32.61                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    170700             960.1875                360                           360                                            6.5      0          0          0.25                                     6.75 EL CERRITO                                    CA         94530     2-4 Family                                    170700               20060501         25.10                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 161516.23               974.27                360                           354                                           5.75      0          0          0.25                                        6 MIAMI                                         FL         33183     Condominium                                   162500               20051101         88.80            Mortgage Guaranty In             100126000000000000             2.25                20151001                         11       2                 2             First Lien         N            N            0         Prepay            360             120          N           20351001           ADN1
     GROUP III      G06                                    328000          1776.666667                360                           360                                           6.25      0          0          0.25                                      6.5 RIALTO                                        CA         92376     Single Family                                 328000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    159200               845.75                360                           360                                          6.125      0          0          0.25                                    6.375 FREDERICK                                     MD         21702     Condominium                                   159200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    142400               900.06                360                           360                                           6.25      0          0          0.25                                      6.5 MERIDIAN                                      ID         83642     PUD                                           142400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    215950           1214.71875                360                           360                                            6.5      0          0          0.25                                     6.75 DAVIE                                         FL         33314     Condominium                                   215950               20060501         79.98                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    119920              637.075                360                           360                                          6.125      0          0          0.25                                    6.375 FORT WAYNE                                    IN         46845     PUD                                           119920               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     90000              478.125                360                           360                                          6.125      0          0          0.25                                    6.375 FORT WAYNE                                    IN         46825     Single Family                                  90000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    153000               828.75                360                           360                                           6.25      0          0          0.25                                      6.5 VIRGINIA BEACH                                VA         23462     PUD                                           153000               20060501         90.00                     YES                     100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    325000          1591.145833                360                           360                                          5.625      0          0          0.25                                    5.875 LODI                                          CA         95242     Single Family                                 325000               20060501         68.42                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    138750            838.28125                360                           360                                              7      0          0          0.25                                     7.25 ELSIE                                         MI         48831     Single Family                                 138750               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    156000              1023.75                360                           360                                          7.625      0          0          0.25                                    7.875 SAVANNAH                                      GA         31404     2-4 Family                                    156000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    287000          1584.479167                360                           360                                          6.375      0          0          0.25                                    6.625 PALM BAY                                      FL         32907     Single Family                                 287000               20060501         70.17                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    142400          771.3333333                360                           360                                           6.25      0          0          0.25                                      6.5 BURLINGTON                                    KY         41005     PUD                                           142400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    240400          1402.333333                360                           360                                           6.75      0          0          0.25                                        7 ROHNERT PARK                                  CA         94928     Single Family                                 240400               20060501         45.79                    No MI                    100016000000000000             2.25                20160401                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    419075          2051.721354                360                           360                                          5.625      0          0          0.25                                    5.875 EWA BEACH                                     HI         96706     PUD                                           419075               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     61000          387.6041667                360                           360                                          7.375      0          0          0.25                                    7.625 MELBOURNE                                     FL         32935     Condominium                                    61000               20060501         45.19                    No MI                    100016000000000000             2.25                20160401                     12.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    255520              1357.45                360                           360                                          6.125      0          0          0.25                                    6.375 ORLANDO                                       FL         32835     Condominium                                   255520               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    162400                913.5                360                           358                                            6.5      0          0          0.25                                     6.75 NAVARRE                                       FL         32566     Single Family                                 162400               20060301         80.00                    No MI                    100134000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    151992              918.285                360                           360                                              7      0          0          0.25                                     7.25 DAVIE                                         FL         33314     Condominium                                   151992               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    444000              2543.75                360                           359                                          6.625      0          0          0.25                                    6.875 BROOKLYN                                      NY         11208     2-4 Family                                    444000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    239750          1248.697917                360                           359                                              6      0          0          0.25                                     6.25 PUYALLUP                                      WA         98374     PUD                                           239750               20060401         79.92                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    288300           1411.46875                360                           359                                          5.625      0          0          0.25                                    5.875 MANTECA                                       CA         95336     Single Family                                 288300               20060401         57.66                    No MI                    100016000000000000             2.25                20160301                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    417000             2171.875                360                           360                                              6      0          0          0.25                                     6.25 NAPA                                          CA         94558     Single Family                                 417000               20060501         57.28                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    113000             600.3125                360                           360                                          6.125      0          0          0.25                                    6.375 PORTSMOUTH                                    VA         23707     Single Family                                 113000               20060501         65.32                    No MI                    100134000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    200000          1083.333333                360                           359                                           6.25      0          0          0.25                                      6.5 BAKERSFIELD                                   CA         93306     Single Family                                 200000               20060401         79.37                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 251850.12          1416.656925                360                           359                                            6.5      0          0          0.25                                     6.75 BEAUMONT                                      CA         92223     PUD                                           251933               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    199798              1295.89                360                           360                                            6.5      0          0          0.25                                     6.75 DESOTO                                        TX         75115     Single Family                                 199798               20060501         80.00                    No MI                    100016000000000000             2.75                20160401                      11.75       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 211808.35              1339.98                360                           359                                           6.25      0          0          0.25                                      6.5 FAIRFIELD                                     ID         83327     Single Family                                 212000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5      2.5                2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    253820          1480.616667                360                           360                                           6.75      0          0          0.25                                        7 TAMPA                                         FL         33647     PUD                                           253820               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    268000          1535.416667                360                           360                                          6.625      0          0          0.25                                    6.875 HIGHLAND                                      CA         92346     Single Family                                 268000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    268000               1507.5                360                           360                                            6.5      0          0          0.25                                     6.75 FONTANA                                       CA         92336     Single Family                                 268000               20060501         60.91                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    224000          1493.333333                360                           359                                           7.75      0          0          0.25                                        8 PATERSON                                      NJ         7513      2-4 Family                                    224000               20060401         70.00                    No MI                    100016000000000000             2.25                20160301                         13       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    227600          1375.083333                360                           360                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32835     Condominium                                   227600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    240080          1375.458333                360                           360                                          6.625      0          0          0.25                                    6.875 ORLANDO                                       FL         32821     Condominium                                   240080               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    391300            2201.0625                360                           360                                            6.5      0          0          0.25                                     6.75 TORRANCE                                      CA         90503     Condominium                                   391300               20060501          9.78                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    318400               1691.5                360                           360                                          6.125      0          0          0.25                                    6.375 FORT MYERS                                    FL         33912     PUD                                           318400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    228000               1187.5                360                           360                                              6      0          0          0.25                                     6.25 COCOA                                         FL         32927     PUD                                           228000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    350000          1786.458333                360                           360                                          5.875      0          0          0.25                                    6.125 PANORAMA CITY                                 CA         91402     Single Family                                 350000               20060501         48.28                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    329000          1816.354167                360                           360                                          6.375      0          0          0.25                                    6.625 GLENS MILLS                                   PA         19342     Single Family                                 329000               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    132000                  715                360                           360                                           6.25      0          0          0.25                                      6.5 LAKEWAY                                       TX         78734     2-4 Family                                    132000               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    117000             597.1875                360                           360                                          5.875      0          0          0.25                                    6.125 BULLHEAD CITY                                 AZ         86442     Single Family                                 117000               20060501         66.86                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    225000              1218.75                360                           360                                           6.12    0.13         0          0.25                                      6.5 MYRTLE BEACH                                  SC         29588     Single Family                                 225000               20060501         83.33                     PMI                     100016000000000000             2.625               20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     91992              517.455                360                           360                                            6.5      0          0          0.25                                     6.75 LAKE MARY                                     FL         32746     Condominium                                    91992               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75     2.245               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    404000          2230.416667                360                           360                                          6.375      0          0          0.25                                    6.625 WINTER SPRINGS                                FL         32708     PUD                                           404000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 111913.75          629.5148438                360                           358                                            6.5      0          0          0.25                                     6.75 JACKSONVILLE                                  FL         32246     Condominium                                   111920               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    259200                 1485                360                           360                                          6.625      0          0          0.25                                    6.875 BILLERICA                                     MA         1821      Single Family                                 259200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     60000               318.75                360                           360                                          6.125      0          0          0.25                                    6.375 TUNNEL HILL                                   GA         30755     Single Family                                  60000               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    100800                  546                360                           359                                           6.25      0          0          0.25                                      6.5 LADY LAKE                                     FL         32159     Single Family                                 100800               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                  63695.11               413.48                360                           359                                            6.5      0          0          0.25                                     6.75 LEWISVILLE                                    TX         75067     Single Family                                  63750               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    124200               774.85                360                           360                                          6.125      0          0          0.25                                    6.375 EVERETT                                       WA         98208     Single Family                                 124200               20060501         32.34                    No MI                    100016000000000000             2.75                20160401                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    214000          1114.583333                360                           360                                              6      0          0          0.25                                     6.25 EVERETT                                       WA         98208     Single Family                                 214000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25      2.5                2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     85541          418.7944792                360                           360                                          5.625      0          0          0.25                                    5.875 COLONIAL HEIGHTS                              VA         23834     Single Family                                  85541               20060501         71.28                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 216327.27          1104.170441                360                           359                                          5.545    0.33         0          0.25                                    6.125 LAS VEGAS                                     NV         89102     Single Family                                 218000               20060401         85.49                     PMI                     100016000000000000             2.75                20160301                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    185200          1022.458333                360                           360                                          6.375      0          0          0.25                                    6.625 IMPERIAL                                      MO         63052     Single Family                                 185200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625      2.17               2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 152643.49               953.18                360                           359                                          6.125      0          0          0.25                                    6.375 SPOKANE                                       WA         99208     PUD                                           152785               20060401         80.00                    No MI                    100016000000000000             2.75                20160301                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    324852            1827.2925                360                           359                                            6.5      0          0          0.25                                     6.75 PERRIS                                        CA         92571     Single Family                                 324852               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75      2.5                2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    413280               2152.5                360                           360                                              6      0          0          0.25                                     6.25 CORONA                                        CA         92880     Single Family                                 413280               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    336000                 1855                360                           360                                          6.375      0          0          0.25                                    6.625 MIDDLETON                                     ID         83644     PUD                                           336000               20060501         64.62                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    324000               1822.5                360                           359                                            6.5      0          0          0.25                                     6.75 LOS ANGELES                                   CA         91606     Condominium                                   324000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    191000          1034.583333                360                           360                                           6.25      0          0          0.25                                      6.5 APPLE VALLEY                                  CA         92307     Single Family                                 191000               20060501         79.92                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    165500            879.21875                360                           360                                          6.125      0          0          0.25                                    6.375 DULUTH                                        GA         30096     PUD                                           165500               20060501         79.99                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    247410             1443.225                360                           360                                           6.36    0.39         0          0.25                                        7 GOLD CANYON                                   AZ         85218     PUD                                           247410               20060501         90.00                Republic MIC                 100016000000000000             2.75                20160401                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    245000          1403.645833                360                           360                                          6.625      0          0          0.25                                    6.875 ELMWOOD PARK                                  IL         60707     Single Family                                 245000               20060501         77.78                    No MI                    100016000000000000             2.25                20160401                     11.875      2.11               2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     95920               539.55                360                           360                                            6.5      0          0          0.25                                     6.75 PENSACOLA                                     FL         32514     PUD                                            95920               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    137653               904.28                360                           360                                          6.625      0          0          0.25                                    6.875 AUSTIN                                        TX         78747     PUD                                           137653               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    204000              1168.75                360                           360                                          6.625      0          0          0.25                                    6.875 ARLINGTON                                     TN         38002     Single Family                                 204000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    171000             1104.375                360                           360                                            7.5      0          0          0.25                                     7.75 PANAMA CITY BEACH                             FL         32413     Condominium                                   171000               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    156974          899.3302083                360                           360                                          6.625      0          0          0.25                                    6.875 FORT MYERS                                    FL         33912     PUD                                           156974               20060501         31.39                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     75000              390.625                360                           360                                              6      0          0          0.25                                     6.25 BALTIMORE                                     MD         21216     Single Family                                  75000               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    405000            2235.9375                360                           360                                          6.375      0          0          0.25                                    6.625 FOUNTAIN VALLEY                               CA         92708     Single Family                                 405000               20060501         55.86                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          2166.666667                360                           360                                           6.25      0          0          0.25                                      6.5 WEST PALM BEACH                               FL         33413     PUD                                           400000               20060501         70.42                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    130000          704.1666667                360                           360                                           6.25      0          0          0.25                                      6.5 BAKERSFIELD                                   CA         93304     Single Family                                 130000               20060501         59.09                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    172000          985.4166667                360                           360                                          6.625      0          0          0.25                                    6.875 JACKSONVILLE                                  FL         32225     PUD                                           172000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    310000              1743.75                360                           360                                            6.5      0          0          0.25                                     6.75 BENICIA                                       CA         94510     PUD                                           310000               20060501         68.13                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    337000            1790.3125                360                           360                                          6.125      0          0          0.25                                    6.375 LAVEEN                                        AZ         85339     PUD                                           337000               20060501         76.59                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     50000               281.25                360                           360                                            6.5      0          0          0.25                                     6.75 BOISE                                         ID         83713     PUD                                            50000               20060501         18.52                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    238000             1264.375                360                           360                                          6.125      0          0          0.25                                    6.375 ROSWELL                                       GA         30076     Single Family                                 238000               20060501         79.33                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    200000                 1250                360                           360                                           7.25      0          0          0.25                                      7.5 LAS VEGAS                                     NV         89123     Condominium                                   200000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    177651           925.265625                360                           360                                              6      0          0          0.25                                     6.25 EDGEWOOD                                      WA         98372     Single Family                                 177651               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    356000              1891.25                360                           360                                          6.125      0          0          0.25                                    6.375 MIAMI                                         FL         33186     PUD                                           356000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    216000               1237.5                360                           360                                          6.625      0          0          0.25                                    6.875 TAMARAC                                       FL         33321     PUD                                           216000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    332800                 1768                360                           360                                          6.125      0          0          0.25                                    6.375 MIAMI                                         FL         33165     Single Family                                 332800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    267262          1419.829375                360                           360                                          6.125      0          0          0.25                                    6.375 CHARLOTTE                                     NC         28203     Condominium                                   267262               20060501         75.07                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    135000               886.85                360                           360                                          6.625      0          0          0.25                                    6.875 JOHNSTON                                      RI         2919      2-4 Family                                    135000               20060501         61.36                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          2083.333333                360                           360                                              6      0          0          0.25                                     6.25 LOS ANGELES                                   CA         91423     Condominium                                   400000               20060501         77.67                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    189200          985.4166667                360                           360                                              6      0          0          0.25                                     6.25 ALPHARETTA                                    GA         30022     Single Family                                 189200               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    400000          2083.333333                360                           360                                              6      0          0          0.25                                     6.25 COSTA MESA                                    CA         92627     Single Family                                 400000               20060501         57.97                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    280000          1604.166667                360                           360                                          6.625      0          0          0.25                                    6.875 AVONDALE                                      AZ         85323     PUD                                           280000               20060501         68.97                    No MI                    100134000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    276812             1730.075                360                           359                                           7.25      0          0          0.25                                      7.5 SAN JACINTO                                   CA         92582     Single Family                                 277012               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                       12.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                 216304.28              1368.43                360                           359                                           6.25      0          0          0.25                                      6.5 GOODYEAR                                      AZ         85338     PUD                                           216500               20060401         72.17                    No MI                    100016000000000000             2.25                20160301                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    214400          1116.666667                360                           360                                              6      0          0          0.25                                     6.25 AURORA                                        OH         44202     Condominium                                   214400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    225250              1555.75                360                           360                                          7.125      0          0          0.25                                    7.375 COCOA                                         FL         32927     PUD                                           225250               20060501         79.99                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    329600          1991.333333                360                           360                                              7      0          0          0.25                                     7.25 OAKLAND PARK                                  FL         33334     Single Family                                 329600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    245592              1330.29                360                           360                                           6.25      0          0          0.25                                      6.5 QUAIL VALLEY                                  CA         92587     PUD                                           245592               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 341999.99          2244.374934                360                           359                                          6.855    0.77         0          0.25                                    7.875 DAYTONA BEACH                                 FL         32124     PUD                                           342000               20060401         95.00                     YES                     100016000000000000             3.25                20160301                     12.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    297500            2045.3125                360                           360                                           7.24    0.76         0          0.25                                     8.25 DAYTONA BEACH                                 FL         32124     PUD                                           297500               20060501         90.00                     PMI                     100016000000000000             3.25                20160401                      13.25      2.23               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    191879          1019.357188                360                           360                                          6.125      0          0          0.25                                    6.375 YULEE                                         FL         32097     PUD                                           191879               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375      2.24               2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    114000               641.25                360                           359                                           5.92    0.58         0          0.25                                     6.75 PHOENIX                                       AZ         85051     Condominium                                   114000               20060401         95.00                     YES                     100016000000000000             3.125               20160301                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    392590          2044.739583                360                           360                                              6      0          0          0.25                                     6.25 ALTADENA                                      CA         91001     Single Family                                 392590               20060501         64.68                    No MI                    100016000000000000             2.25                20160401                      11.25     2.295               2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    149600          810.3333333                360                           360                                           6.25      0          0          0.25                                      6.5 OLDSMAR                                       FL         34677     Single Family                                 149600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    168000                  840                360                           359                                           5.75      0          0          0.25                                        6 QUINCY                                        CA         95971     2-4 Family                                    168000               20060401         56.00                    No MI                    100016000000000000             2.25                20160301                         11       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    132000               812.75                360                           360                                              6      0          0          0.25                                     6.25 MERIDIAN                                      ID         83642     PUD                                           132000               20060501         80.00                    No MI                    100134000000000000             2.75                20160401                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    346400          1912.416667                360                           360                                          6.375      0          0          0.25                                    6.625 CHESAPEAKE                                    VA         23323     Single Family                                 346400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625      2.5                2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     41000          247.7083333                360                           360                                              7      0          0          0.25                                     7.25 SUN CITY                                      AZ         85373     Single Family                                  41000               20060501         24.85                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    320972            1805.4675                360                           360                                            6.5      0          0          0.25                                     6.75 SAN DIEGO                                     CA         92113     Condominium                                   320972               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    213750           1202.34375                360                           360                                            6.5      0          0          0.25                                     6.75 LAKEVILLE                                     MN         55044     Single Family                                 213750               20060501         89.85               United Guaranty               100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 159851.81               998.19                360                           359                                          6.125      0          0          0.25                                    6.375 SPRINGFIELD                                   OR         97478     Single Family                                 160000               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    319920              1666.25                360                           360                                              6      0          0          0.25                                     6.25 TIGARD                                        OR         97224     Single Family                                 319920               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    164000               973.75                360                           360                                          6.875      0          0          0.25                                    7.125 SCAPPOOSE                                     OR         97056     Single Family                                 164000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    101481               744.63                360                           360                                           7.75      0          0          0.25                                        8 LAKELAND                                      FL         33805     Single Family                                 101481               20060501         90.00                     YES                     100016000000000000             2.25                20160401                         13       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    145000             770.3125                360                           360                                          6.125      0          0          0.25                                    6.375 GRANTS PASS                                   OR         97527     Single Family                                 145000               20060501         56.86                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     71436               416.71                360                           360                                           6.75      0          0          0.25                                        7 OWASSO                                        OK         74055     PUD                                            71436               20060501         60.00                    No MI                    100016000000000000             2.25                20160401                         12       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    274000              1541.25                360                           360                                            6.5      0          0          0.25                                     6.75 ALISO VIEJO                                   CA         92656     Condominium                                   274000               20060501         55.35                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    472000          2704.166667                360                           360                                          6.625      0          0          0.25                                    6.875 BROOKLYN                                      NY         11208     2-4 Family                                    472000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    189000              1023.75                360                           360                                           6.25      0          0          0.25                                      6.5 APOPKA                                        FL         32712     PUD                                           189000               20060501         70.00                    No MI                    100134000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    295120              1660.05                360                           360                                            6.5      0          0          0.25                                     6.75 TORRANCE                                      CA         90502     Condominium                                   295120               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    216500            1217.8125                360                           358                                           5.92    0.58         0          0.25                                     6.75 LAWRENCEVILLE                                 GA         30045     Single Family                                 216500               20060301         94.96                     YES                     100016000000000000             3.125               20160201                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
     GROUP III      G06                                    323000          1648.645833                360                           358                                          5.745    0.13         0          0.25                                    6.125 BROOKLYN                                      NY         11208     Single Family                                 323000               20060301         85.00                     PMI                     100016000000000000             2.625               20160201                     11.125     2.295               2             First Lien         N            Y           120         No_PP            360             120          N           20360201           ADN1
     GROUP III      G06                                    140000               931.42                360                           360                                           6.75      0          0          0.25                                        7 LAUDERDALE LAKES                              FL         33319     Single Family                                 140000               20060501         56.00                    No MI                    100016000000000000             2.25                20160401                         12     2.245               2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    402662          1971.366042                360                           360                                          5.625      0          0          0.25                                    5.875 LAKE WORTH                                    FL         33463     PUD                                           402662               20060501         75.26                    No MI                    100016000000000000             2.25                20160401                     10.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    325000          1658.854167                360                           360                                          5.875      0          0          0.25                                    6.125 DESERT HOT SPRINGS                            CA         92240     Single Family                                 325000               20060501         68.42                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    163960             871.0375                360                           360                                          6.125      0          0          0.25                                    6.375 SUMNER                                        WA         98391     Single Family                                 163960               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    141000             837.1875                360                           360                                          6.875      0          0          0.25                                    7.125 SELDEN                                        NY         11784     Single Family                                 141000               20060501         47.00                    No MI                    100016000000000000             2.25                20160401                     12.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                 157968.97               973.57                360                           359                                              6      0          0          0.25                                     6.25 SPRING                                        TX         77386     PUD                                           158119               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    113000              635.625                360                           360                                            6.5      0          0          0.25                                     6.75 MARGATE                                       FL         33063     PUD                                           113000               20060501         63.48                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    302400               1936.3                360                           360                                          6.375      0          0          0.25                                    6.625 LAS VEGAS                                     NV         89149     PUD                                           302400               20060501         80.00                    No MI                    100134000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    300000               1687.5                360                           359                                            6.5      0          0          0.25                                     6.75 FRIDAY HARBOR                                 WA         98250     Single Family                                 300000               20060401         68.18                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 176803.44              1181.45                360                           359                                          6.125      0          0          0.25                                    6.375 KAILUA KONA                                   HI         96740     Condominium                                   189375               20060401         75.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            N            0          No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    133000          761.9791667                360                           360                                          6.625      0          0          0.25                                    6.875 WEST PALM BEACH                               FL         33401     Condominium                                   133000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 284457.77              1754.79                360                           358                                              6      0          0          0.25                                     6.25 SUN CITY                                      CA         92585     Single Family                                 285000               20060301         77.03                    No MI                    100134000000000000             2.25                20160201                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    417000             2171.875                360                           360                                              6      0          0          0.25                                     6.25 SCOTTSDALE                                    AZ         85255     Single Family                                 417000               20060501         49.06                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                  156332.5          879.3703125                360                           359                                            6.5      0          0          0.25                                     6.75 BALTIMORE                                     MD         21239     Single Family                                 156400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                    180000               1012.5                360                           358                                            6.5      0          0          0.25                                     6.75 SMYRNA                                        GA         30080     Single Family                                 180000               20060301         80.00                    No MI                    100016000000000000             2.25                20160201                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360201           ADN1
     GROUP III      G06                                    320000          1666.666667                360                           360                                              6      0          0          0.25                                     6.25 YUCAIPA                                       CA         92399     2-4 Family                                    320000               20060501         79.01                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    112400               632.25                360                           360                                            6.5      0          0          0.25                                     6.75 TALLAPOOSA                                    GA         30176     Single Family                                 112400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    192000                 1080                360                           360                                            6.5      0          0          0.25                                     6.75 ORMOND BEACH                                  FL         32174     PUD                                           192000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    150000               781.25                360                           360                                              6      0          0          0.25                                     6.25 WELLINGTON                                    FL         33414     PUD                                           150000               20060501         62.76                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    352803          2021.267188                360                           359                                          6.625      0          0          0.25                                    6.875 INDIO                                         CA         92203     PUD                                           352803               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                     60000                312.5                360                           360                                              6      0          0          0.25                                     6.25 VERO BEACH                                    FL         32962     Single Family                                  60000               20060501         26.09                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    406150          2199.979167                360                           360                                           6.25      0          0          0.25                                      6.5 INGLEWOOD                                     CA         90302     2-4 Family                                    406150               20060501         60.44                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     85000               537.26                360                           360                                           6.25      0          0          0.25                                      6.5 BROCKTON                                      MA         2301      Single Family                                  85000               20060501         33.86                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    154000               960.76                360                           360                                          6.125      0          0          0.25                                    6.375 TUCSON                                        AZ         85742     Single Family                                 154000               20060501         62.10                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    116000          604.1666667                360                           360                                              6      0          0          0.25                                     6.25 LOVELAND                                      OH         45140     PUD                                           116000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    285000             1484.375                360                           360                                              6      0          0          0.25                                     6.25 LEMON GROVE                                   CA         91945     Single Family                                 285000               20060501         59.38                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    133600          723.6666667                360                           360                                           6.25      0          0          0.25                                      6.5 FORT WAYNE                                    IN         46845     PUD                                           133600               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    392000          2409.166667                360                           360                                          7.125      0          0          0.25                                    7.375 TORRANCE                                      CA         90502     Single Family                                 392000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    380760             2300.425                360                           359                                              7      0          0          0.25                                     7.25 RANCHO CUCAMONGA                              CA         91739     Condominium                                   380760               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    201120              1026.55                360                           360                                          5.875      0          0          0.25                                    6.125 SAN DIEGO                                     CA         92116     Condominium                                   201120               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    356000          1928.333333                360                           360                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92120     Single Family                                 356000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    272000          1473.333333                360                           360                                           6.25      0          0          0.25                                      6.5 SAN DIEGO                                     CA         92103     Condominium                                   272000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                 153966.25          866.0601563                360                           359                                            6.5      0          0          0.25                                     6.75 COLUMBUS                                      WI         53925     Single Family                                 154000               20060401         76.24                    No MI                    100134000000000000             2.25                20160301                      11.75       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360301           ADN1
     GROUP III      G06                                 271732.96               1652.7                360                           359                                          5.875      0          0          0.25                                    6.125 SEVERN                                        MD         21144     Single Family                                 272000               20060401         80.00                    No MI                    100134000000000000             2.25                20160301                     11.125       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                     88720              471.325                360                           360                                          6.125      0          0          0.25                                    6.375 OPELIKA                                       AL         36804     Single Family                                  88720               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    102400                  544                360                           359                                          6.125      0          0          0.25                                    6.375 AUBURN                                        AL         36830     Single Family                                 102400               20060401         80.00                    No MI                    100016000000000000             2.25                20160301                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    152000          918.3333333                360                           360                                              7      0          0          0.25                                     7.25 ORLANDO                                       FL         32807     Single Family                                 152000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      12.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    199500           1059.84375                360                           360                                          6.125      0          0          0.25                                    6.375 CHANDLER                                      AZ         85226     PUD                                           199500               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                     11.375       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    176000          953.3333333                360                           360                                           6.25      0          0          0.25                                      6.5 HANFORD                                       CA         93230     Single Family                                 176000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    116000                733.2                360                           360                                           6.25      0          0          0.25                                      6.5 HOLLY SPRINGS                                 NC         27540     Single Family                                 116000               20060501         72.50                    No MI                    100016000000000000             2.75                20160401                       11.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    215040               1164.8                360                           360                                           6.25      0          0          0.25                                      6.5 ORLANDO                                       FL         32821     Condominium                                   215040               20060501         80.00                    No MI                    100134000000000000             2.25                20160401                       11.5      2.5                2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    142300          919.0208333                360                           359                                            7.5      0          0          0.25                                     7.75 HUTTO                                         TX         78634     PUD                                           142300               20060401         79.99                    No MI                    100016000000000000             2.25                20160301                      12.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360301           ADN1
     GROUP III      G06                                    112000          688.3333333                360                           360                                          7.125      0          0          0.25                                    7.375 KISSIMMEE                                     FL         34743     PUD                                           112000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     12.375       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    136500              739.375                360                           360                                           6.25      0          0          0.25                                      6.5 LAKEWAY                                       TX         78734     2-4 Family                                    136500               20060501         75.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    167000               948.21                360                           360                                           5.25      0          0          0.25                                      5.5 ESTERO                                        FL         33928     Single Family                                 167000               20060501         61.85                    No MI                    100016000000000000             2.25                20160401                       10.5       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    256610          1336.510417                360                           360                                              6      0          0          0.25                                     6.25 SYRACUSE                                      UT         84075     Single Family                                 256610               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    293000             1648.125                360                           360                                            6.5      0          0          0.25                                     6.75 RIVERSIDE                                     CA         92504     Single Family                                 293000               20060501         68.14                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    398400                 2075                360                           360                                              6      0          0          0.25                                     6.25 LAGUNA HILLS                                  CA         92653     Condominium                                   398400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    125000          716.1458333                360                           360                                          6.625      0          0          0.25                                    6.875 STAR                                          ID         83669     PUD                                           125000               20060501         62.19                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    354141          1955.153438                360                           360                                          6.375      0          0          0.25                                    6.625 ESTERO                                        FL         33928     PUD                                           354141               20060501         90.00                Republic MIC                 100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    208000          1061.666667                360                           360                                          5.875      0          0          0.25                                    6.125 SAN BERNARDINO                                CA         92405     Single Family                                 208000               20060501         74.29                    No MI                    100016000000000000             2.25                20160401                     11.125       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    150000               781.25                360                           360                                              6      0          0          0.25                                     6.25 FORT LAUDERDALE                               FL         33301     Condominium                                   150000               20060501         31.12                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    118000               755.57                360                           360                                          6.375      0          0          0.25                                    6.625 BOISE                                         ID         83705     PUD                                           118000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    200800          1171.333333                360                           360                                           6.75      0          0          0.25                                        7 NEWAYGO                                       MI         49337     Single Family                                 200800               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                         12       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    160000          866.6666667                360                           360                                           6.25      0          0          0.25                                      6.5 WELLINGTON                                    FL         33414     Condominium                                   160000               20060501         61.54                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    127592              717.705                360                           360                                            6.5      0          0          0.25                                     6.75 TAMPA                                         FL         33624     Condominium                                   127592               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    384000                 2080                360                           360                                           6.25      0          0          0.25                                      6.5 EL MONTE                                      CA         91732     Single Family                                 384000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    234112          1341.266667                360                           360                                          6.625      0          0          0.25                                    6.875 ACWORTH                                       GA         30101     PUD                                           234112               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.875       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    417000             2171.875                360                           360                                              6      0          0          0.25                                     6.25 SEBASTOPOL                                    CA         95472     Single Family                                 417000               20060501         49.06                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    260000          1354.166667                360                           360                                              6      0          0          0.25                                     6.25 FONTANA                                       CA         92335     Single Family                                 260000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                    111200                625.5                360                           360                                            6.5      0          0          0.25                                     6.75 MACCLENNY                                     FL         32063     Single Family                                 111200               20060501         80.00                    No MI                    100134000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    186400          1009.666667                360                           360                                           6.25      0          0          0.25                                      6.5 NICEVILLE                                     FL         32578     Single Family                                 186400               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    131500               809.67                360                           360                                              6      0          0          0.25                                     6.25 PHOENIX                                       AZ         85031     Single Family                                 131500               20060501         61.16                    No MI                    100016000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            N            0         Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    140000          729.1666667                360                           360                                              6      0          0          0.25                                     6.25 COHOES                                        NY         12047     Single Family                                 140000               20060501         56.00                    No MI                    100276000000000000             2.25                20160401                      11.25       2                 2             First Lien         N            Y           120         No_PP            360             120          N           20360401           ADN1
     GROUP III      G06                                     93592          506.9566667                360                           360                                           6.25      0          0          0.25                                      6.5 LAKE MARY                                     FL         32746     Condominium                                    93592               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                     83992          454.9566667                360                           360                                           6.25      0          0          0.25                                      6.5 LAKE MARY                                     FL         32746     Condominium                                    83992               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    240000                 1325                360                           360                                          6.375      0          0          0.25                                    6.625 COEUR D ALENE                                 ID         83815     Single Family                                 240000               20060501         80.00                    No MI                    100016000000000000             2.25                20160401                     11.625       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    171500          928.9583333                360                           360                                           6.25      0          0          0.25                                      6.5 NE  #2711  BOTHELL                            WA         98011     Condominium                                   171500               20060501         70.00                    No MI                    100016000000000000             2.25                20160401                       11.5       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
     GROUP III      G06                                    368200             2071.125                360                           360                                            6.5      0          0          0.25                                     6.75 ENCINITAS                                     CA         92024     Condominium                                   368200               20060501         47.51                    No MI                    100016000000000000             2.25                20160401                      11.75       2                 2             First Lien         N            Y           120        Prepay            360             120          N           20360401           ADN1
      10,447                                     2,937,894,588.87        17,572,204.88                360                           356                                          6.705    0.004      0.000       0.327                                    7.036





--------------------------------------------------------------------------------



                                                                                                         EXHIBIT C
                                                    [RESERVED]








--------------------------------------------------------------------------------



                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, Minnesota 55414
         Attention: Bear Stearns Alt-A Trust 2006-3

RE:      Custodial  Agreement,  dated as of April 1, 2006 among Structured  Asset Mortgage  Investments II
         Inc., as depositor,  Wells Fargo Bank,  National  Association  as master  servicer and securities
         administrator,  Wells Fargo Bank,  National  Association,  as  custodian,  and U.S. Bank National
         Association,  as trustee,  issuing  Bear  Stearns  Alt-A Trust  2006-3,  Mortgage  Pass-Through
         Certificates, Series 2006-3

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Custodial  Agreement,  we request the release,  and hereby  acknowledge  receipt,  of the
Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:                                                  
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:








--------------------------------------------------------------------------------




                                                                                                 EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF                   )
                           )ss:
COUNTY OF                  )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear  Stearns  ALT-A  Trust  2006-3,  Mortgage  Pass-Through  Certificates,   Series  2006-3,  Class  R-__
Certificates)  (the "Class R Certificates")  (the "Owner"),  a [savings  institution]  [corporation]  duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
"disqualified  organization"  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the "Code") or an "electing  large  partnership"  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a "disqualified  organization"  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers'  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that  would be imposed  on  transfers  of Class R
Certificates to disqualified  organizations  or electing large  partnerships  under the Code, that applies
to all  transfers  of Class R  Certificates  after  March  31,  1988;  (ii)  that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  "noneconomic  residual  interests"  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  "pass-through  entity" holding
Class R Certificates  if either the  pass-through  entity is an electing large  partnership  under Section
775 of the Code or if at any time  during  the  taxable  year of the  pass-through  entity a  disqualified
organization  is the record  holder of an interest in such  entity.  (For this  purpose,  a "pass  through
entity" includes a regulated  investment  company,  a real estate investment trust or common trust fund, a
partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the  Securities  Administrator  will not  register
the transfer of any Class R Certificates  unless the transferee,  or the transferee's  agent,  delivers to
it an affidavit and agreement,  among other things,  in substantially  the same form as this affidavit and
agreement.  The Owner  expressly  agrees  that it will not  consummate  any such  transfer  if it knows or
believes that any of the representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner's Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any United States taxes owed by it so long as any of the Certificates remain  outstanding.  In this
regard,  the Owner hereby  represents to and for the benefit of the person from whom it acquired the Class
R Certificates  that the Owner intends to pay taxes  associated  with holding such Class R Certificates as
they  become  due,  fully  understanding  that it may incur tax  liabilities  in excess of any cash  flows
generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.



                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company,  the Trustee,  the Securities  Administrator  and the Master Servicer that the
following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended ("ERISA") or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the "Code") (any of the  foregoing,  a "Plan"),  (ii) are not being acquired with "plan assets" of a Plan
within the meaning of the  Department of Labor  ("DOL")  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of  Certificates  is permissible  under  applicable  law,
will not  constitute  or result in any  prohibited  transaction  under ERISA or Section  4975 of the Code,
will not subject the Company,  the Trustee or the Master  Servicer to any  obligation in addition to those
undertaken in the Pooling and  Servicing  Agreement  and, with respect to each source of funds  ("Source")
being used by the Purchaser to acquire the  Certificates,  each of the  following  statements is accurate:
(a) the  Purchaser  is an  insurance  company;  (b) the  Source  is  assets  of the  Purchaser's  "general
account;" (c) the conditions set forth in Prohibited  Transaction Class Exemption ("PTCE") 95-60 issued by
the DOL have been  satisfied and the  purchase,  holding and transfer of  Certificates  by or on behalf of
the  Purchaser  are exempt  under PTCE 95-60;  and (d) the amount of  reserves  and  liabilities  for such
general  account  contracts held by or on behalf of any Plan does not exceed 10% of the total reserves and
liabilities of such general  account plus surplus as of the date hereof (for purposes of this clause,  all
Plans maintained by the same employer (or affiliate  thereof) or employee  organization are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will provide the Securities  Administrator with an opinion of counsel
acceptable to and in form and substance  satisfactory to the Securities  Administrator  to the effect that
the purchase of  Certificates  is permissible  under  applicable law, will not constitute or result in any
non-exempt  prohibited  transaction  under  ERISA or  Section  4975 of the Code and will not  subject  the
Trustee, the Company,  the Securities  Administrator or the Master Servicer to any obligation or liability
(including  obligations  or  liabilities  under  ERISA or Section  4975 of the Code) in  addition to those
undertaken in the Pooling and Servicing Agreement.




                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with, the Company, the Trustee,  the Securities  Administrator and the Master Servicer that the Owner will
not  transfer  such  Certificates  to any Plan or person  unless  either  such  Plan or  person  meets the
requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:                                                           
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address   of    Investor    for   receipt   of
                                                           distributions]


                                                           Address  of   Investor   for   receipt  of  tax
                                                           information:


         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.




--------------------------------------------------------------------------------



                                                                                               EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479

Attention: Bear Stearns Alt-A Trust 2006-3

                  Re:      Bear Stearns Alt-A Trust 2006-3
                           Mortgage Pass-Through Certificates, Series 2006-3, Class___

Ladies and Gentlemen:

         ______________  (the  "Purchaser")   intends  to  purchase  from  ______________  (the  "Seller")
$_________ initial Certificate  Principal Balance of Mortgage  Pass-Through  Certificates,  Series 2006-3,
Class _____ (the  "Certificates"),  issued  pursuant to the Pooling and Servicing  Agreement (the "Pooling
and Servicing  Agreement"),  dated as of April 1, 2006 among  Structured  Asset  Mortgage  Investments  II
Inc., as depositor (the "Seller"),  EMC Mortgage Corporation,  Wells Fargo Bank, National Association,  as
master  servicer  and  securities  administrator,  and U.S.  Bank  National  Association,  as trustee (the
"Trustee").  All terms used herein and not  otherwise  defined  shall have the  meanings  set forth in the
Pooling and  Servicing  Agreement.  The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  "Act") or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.



                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  "accredited  investor"  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser's   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           6.       The Purchaser (if the  Certificate is not rated at least "BBB-" or its
                  equivalent by Fitch, S&P or Moody's):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an "insurance company general account" (within the
                  meaning of DOL Prohibited Transaction Class Exemption ("PTCE") 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company, the Trustee, the Securities Administrator and the Master Servicer that the Purchaser will
not transfer such Certificates to any Plan or person unless such Plan or person meets the requirements
set forth in either 6(a) or (b) above.




                                                            Very truly yours,



                                                            [PURCHASER]



                                                            By:                                        

                                                            Name:

                                                            Title:






--------------------------------------------------------------------------------




                                                                                               EXHIBIT F-2


                              [FORM OF RULE 144A INVESTMENT REPRESENTATION]

                         Description of Rule 144A Securities, including numbers:

                                                                                                    

                                                                                                    

                                                                                                    

                                                                                                    

                  The undersigned  seller,  as registered  holder (the "Seller"),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the "Buyer").

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the "1933  Act"),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  "qualified  institutional  buyer"
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the Master Servicer (as defined to the Pooling and Servicing  Agreement,  dated as of April 1,
2006 (the  "Agreement"),  among the Company,  EMC, Wells Fargo Bank, N.A., as master servicer (the "Master
Servicer"), and U.S. Bank National Association, as trustee (the "Trustee")) as follows:

                           (a)      The  Buyer  understands  that the Rule 144A  Securities  have not been
         registered under the 1933 Act or the securities laws of any state.

                           (b)      The Buyer considers itself a substantial,  sophisticated institutional
         investor  having such  knowledge  and  experience  in financial  and business  matters that it is
         capable of evaluating the merits and risks of investment in the Rule 144A Securities.

                           (c)      The Buyer has been furnished with all  information  regarding the Rule
         144A  Securities  that it has requested  from the Seller,  the  Securities  Administrator  or the
         Master Servicer.

                           (d)      Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           (e)      The  Buyer  is a  "qualified  institutional  buyer"  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  [3.      The  Buyer (if the Rule 144A  Securities  are not rated at least  "BBB-" or its
         equivalent by Fitch, S&P or Moody's):

                           (a)      is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         ("ERISA"),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a "Plan"),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with "plan assets"
         of any Plan within the meaning of the  Department  of Labor  ("DOL")  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           (b)      is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an "insurance  company general  account" (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  ("PTCE")  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.]

                  4.       This document may be executed in one or more  counterparts and by the different
         parties hereto on separate counterparts,  each of which, when so executed,  shall be deemed to be
         an original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.

                                                                                                                    
Print Name of Seller                                         Print Name of Buyer
By:                                                          By:                                          
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.                                                          No:                                           
Date:                                                        Date:                                            





                                                                                      ANNEX 1 TO EXHIBIT F


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  "qualified
institutional  buyer" as that term is defined in Rule 144A under the  Securities Act of 1933 ("Rule 144A")
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$                                              in securities (except for the excluded  securities referred
to  below) as of the end of the  Buyer's  most  recent  fiscal  year  (such  amount  being  calculated  in
accordance with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         --       Corporation,  etc.  The Buyer is a  corporation  (other  than a bank,  savings  and loan
                  association  or  similar   institution),   Massachusetts   or  similar  business  trust,
                  partnership,  or charitable  organization described in Section 501(c)(3) of the Internal
                  Revenue Code.

         --       Bank.  The Buyer (a) is a  national  bank or  banking  institution  organized  under the
                  laws of any State,  territory  or the  District of  Columbia,  the  business of which is
                  substantially  confined  to  banking  and is  supervised  by the  State  or  territorial
                  banking  commission or similar official or is a foreign bank or equivalent  institution,
                  and (b) has an audited net worth of at least  $25,000,000 as  demonstrated in its latest
                  annual financial statements, a copy of which is attached hereto.

         --       Savings and Loan.  The Buyer (a) is a savings and loan  association,  building  and loan
                  association,  cooperative bank, homestead  association or similar institution,  which is
                  supervised  and examined by a State or Federal  authority  having  supervision  over any
                  such   institutions  or  is  a  foreign  savings  and  loan  association  or  equivalent
                  institution  and (b) has an audited net worth of at least  $25,000,000  as  demonstrated
                  in its latest annual financial statements.

         --       Broker-Dealer.  The  Buyer  is a  dealer  registered  pursuant  to  Section  15  of  the
                  Securities Exchange Act of 1934.

         --       Insurance  Company.  The Buyer is an insurance  company  whose  primary and  predominant
                  business  activity is the writing of insurance or the  reinsuring of risks  underwritten
                  by  insurance   companies  and  which  is  subject  to   supervision  by  the  insurance
                  commissioner  or a similar  official or agency of a State or  territory  or the District
                  of Columbia.

         --       State or Local Plan.  The Buyer is a plan  established  and  maintained by a State,  its
                  political  subdivisions,  or any agency or instrumentality of the State or its political
                  subdivisions, for the benefit of its employees.

         --       ERISA  Plan.  The Buyer is an  employee  benefit  plan  within the meaning of Title I of
                  the Employee Retirement Income Security Act of 1974.

         --       Investment   Adviser.   The  Buyer  is  an  investment   adviser  registered  under  the
                  Investment Advisers Act of 1940.

         --       SBIC.  The Buyer is a Small  Business  Investment  Company  licensed  by the U.S.  Small
                  Business  Administration  under Section 301(c) or (d) of the Small  Business  Investment
                  Act of 1958.

         --       Business  Development  Company.  The Buyer is a business  development company as defined
                  in Section 202(a)(22) of the Investment Advisers Act of 1940.

         --       Trust  Fund.  The Buyer is a trust fund whose  trustee  is a bank or trust  company  and
                  whose  participants  are  exclusively  (a) plans  established and maintained by a State,
                  its  political  subdivisions,  or any  agency  or  instrumentality  of the  State or its
                  political  subdivisions,  for the  benefit of its  employees,  or (b)  employee  benefit
                  plans within the meaning of Title I of the Employee  Retirement  Income  Security Act of
                  1974,  but is not a trust  fund that  includes  as  participants  individual  retirement
                  accounts or H.R. 10 plans.

                  3.       The term  "securities"  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer's  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.

                                Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer's own account?
                  6.       If the answer to the  foregoing  question is "no",  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  "qualified  institutional  buyer"  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
"qualified institutional buyer" set forth in Rule 144A.
----------------------------------------------------------------------------------------------------------

                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer's
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                                                                          
                                                     Print Name of Buyer


                                                     By:                                                  
                                                            Name:
                                                            Title:


                                                     Date:                                                







--------------------------------------------------------------------------------



                                                                                               EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                    , 20

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179

MORTGAGE PASS-THROUGH CERTIFICATE SERIES 2006-3

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, Minnesota 55479

Attention: Bear Stearns Alt-A Trust 2006-3


                  Re:      Mortgage Pass-Through Certificates, Series 2006-3

Ladies and Gentlemen:

                  In connection with the sale by               (the "Seller") to                      (the
"Purchaser") of $           Initial Certificate Principal Balance of Mortgage  Pass-Through  Certificates,
Series 2006-3 (the "Certificates")  pursuant to the Pooling and Servicing Agreement,  dated as of April 1,
2006 (the "Pooling and Servicing  Agreement"),  among Structured  Asset Mortgage  Investments II Inc. (the
"Company"),  EMC Mortgage  Corporation  ("EMC"),  Wells Fargo Bank,  N.A., as master servicer (the "Master
Servicer"),  and  U.S.  Bank  National  Association,   as  trustee  (the  "Trustee").  The  Seller  hereby
certifies, represents and warrants to, and covenants with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the "Act"),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                                                                          
                                                     (Seller)



                                                     By:                                                  
                                                     Name:                                                
                                                     Title:                                               





--------------------------------------------------------------------------------




                                                                                                 EXHIBIT G


                             FORM OF AMENDED AND RESTATED CUSTODIAL AGREEMENT


                  THIS AMENDED AND RESTATED  CUSTODIAL  AGREEMENT (as amended and  supplemented  from time
to time, the Agreement,  dated as of September [_], 2006, by and among U.S. BANK NATIONAL ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest,  the  "Company"),  WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as master  servicer and securities
administrator  (together  with any  successor  in interest or  successor  under the Pooling and  Servicing
Agreement  referred to below, the "Master Servicer" or the "Securities  Administrator," as applicable) and
WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as custodian  (together  with any  successor in interest or any
successor appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the parties hereto entered into a Custodial  Agreement,  dated as of April 28,
2006  (the  "Original  Custodial  Agreement")  in  connection  with the  Original  Pooling  and  Servicing
Agreement (as defined herein); and

                  WHEREAS,  the Company,  EMC, the Master Servicer,  the Securities  Administrator and the
Trustee have entered into a Pooling and Servicing  Agreement,  dated as of April 1, 2006,  relating to the
issuance of Bear Stearns ALT-A Trust, Mortgage Pass-Through  Certificates,  Series 2006-3 (as in effect on
the  date  of this  agreement,  the  "Original  Pooling  and  Servicing  Agreement,"  and as  amended  and
supplemented from time to time, the "Pooling and Servicing Agreement";

                  WHEREAS,  the  Custodian  has agreed to act as agent for the  Trustee,  on behalf of the
Certificateholders,  for the purposes of receiving and holding  certain  documents  and other  instruments
relating  to the  mortgage  loans  (herein  referred  to as the  "Mortgage  Loans")  listed on  Schedule I
attached hereto (the "Mortgage Loan  Schedule")  delivered by the Company or the Master Servicer under the
Pooling and Servicing Agreement and the Servicers under their respective  Servicing  Agreements,  all upon
the terms and conditions and subject to the limitations hereinafter set forth;

                  WHEREAS,  the  parties  hereto  wish to amend  and  restate  the  Original  Pooling  and
Servicing Agreement in certain respects in connection with Regulation AB;

                  WHEREAS,  in connection  with the Amended and Restated  Pooling and Servicing  Agreement
(the  "Amended  and  Restated  Pooling and  Servicing  Agreement")  the  parties  hereto wish to amend and
restate the  Original  Custodial  Agreement  in certain  respects as set forth  herein and to restate such
modified agreement in connection with Regulation AB; and

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth, the Trustee,  the Company, the Master Servicer and the Custodian hereby
agree to modify and restate the Original Custodial Agreement to read in its entirety as follows:

                                                ARTICLE I
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                                ARTICLE II
                                      CUSTODY OF MORTGAGE DOCUMENTS


                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files  relating to the Mortgage  Loans  identified  on the schedule  attached  hereto and declares that it
holds and will hold such  Mortgage  Files as agent for the Trustee,  in trust,  for the use and benefit of
all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  relating to the
Mortgage  Loans  includes  one or  more  assignments  of  Mortgage  to the  Trustee  in a state  which  is
specifically  excluded from the Opinion of Counsel  delivered by the Seller to the Trustee (with a copy to
the  Custodian)  pursuant to the provisions of Section 2.01 of the Pooling and Servicing  Agreement,  each
such  assignment  shall be  delivered  by the  Custodian to the Company for the purpose of recording it in
the  appropriate  public  office  for  real  property  records,  and the  Company,  at no  expense  to the
Custodian,  shall  promptly  cause to be  recorded  in the  appropriate  public  office for real  property
records each such assignment of Mortgage and, upon receipt  thereof from such public office,  shall return
each such assignment of Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Company, the Master Servicer and the
Trustee an Initial  Certification  in the form annexed hereto as Exhibit One evidencing  receipt  (subject
to any exceptions noted therein) of a Mortgage File for each of the Mortgage Loans.

                  (2)      Within  90 days  of the  Closing  Date  (or,  with  respect  to any  Substitute
Mortgage  Loans,  within 5 Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Custodian agrees, for the benefit of  Certificateholders,  to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing  Agreement,  each such document  relating to the Mortgage Loans,
and shall  deliver to the Company,  the Master  Servicer and the Trustee an Interim  Certification  in the
form annexed  hereto as Exhibit Two to the effect that all such  documents have been executed and received
and that such  documents  relate to the Mortgage  Loans,  except for any  exceptions  listed on Schedule A
attached to such Interim  Certification.  The  Custodian  shall be under no duty or obligation to inspect,
review or examine said  documents,  instruments,  certificates  or other papers to determine that the same
are genuine,  enforceable,  or  appropriate  for the  represented  purpose or that they have actually been
recorded or that they are other than what they purport to be on their face.

                  (3)      Not  later  than 180 days  after the  Closing  Date (or,  with  respect  to any
Substitute  Mortgage  Loans,  within 5 Business  Days after the  receipt by the  Trustee or the  Custodian
thereof),  the  Custodian  shall review the Mortgage  Files  related to the Mortgage  Loans as provided in
Section 2.02 of the Pooling and Servicing  Agreement and deliver to the Company,  the Master  Servicer and
the  Trustee  a  Final  Certification  in  the  form  annexed  hereto  as  Exhibit  Three  evidencing  the
completeness of such Mortgage Files.

                  (4)      In reviewing  the  Mortgage  Files  relating to the Mortgage  Loans as provided
herein and in the Pooling and Servicing  Agreement,  the Custodian shall make no  representation as to and
shall  not be  responsible  to verify  (i) the  validity,  legality,  enforceability,  due  authorization,
recordability,  sufficiency or  genuineness of any of the documents  included in any Mortgage File or (ii)
the  collectibility,  insurability,  effectiveness  or suitability of any of the documents in any Mortgage
File.

         Upon receipt of written request from EMC, the Company,  the Master  Servicer or the Trustee,  the
Custodian  shall as soon as practicable  supply the  requesting  party with a list of all of the documents
relating to the Mortgage Loans missing from  the Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File,  the Custodian  shall give prompt written notice to the Company,  the Master  Servicer,  the related
Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice  from the Master  Servicer  or the  Trustee  that EMC (the  "Mortgage  Loan  Seller")  has
repurchased a Mortgage Loan  pursuant to Article II of the Pooling and Servicing  Agreement,  and that the
purchase  price  therefore  has  been  deposited  in  the  Master  Servicer   Collection  Account  or  the
Distribution  Account,  then the  Custodian  agrees to promptly  release to the  Mortgage  Loan Seller the
related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the related  Servicer  stating that it has received  payment in full of a Mortgage Loan or that
payment in full will be escrowed in a manner  customary for such purposes,  the Custodian  agrees promptly
to release to the related  Servicer the related  Mortgage File. The Company shall deliver to the Custodian
and the Custodian  agrees to accept the Mortgage Note and other documents  constituting  the Mortgage File
with respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary Mortgage  Insurance Policy, the related
Servicer  shall deliver to the Custodian a Request for Release  signed by a Servicing  Officer  requesting
that  possession of all of the Mortgage File be released to the related  Servicer and certifying as to the
reason for such release and that such release  will not  invalidate  any  insurance  coverage  provided in
respect of the Mortgage  Loan under any of the  Insurance  Policies.  Upon receipt of the  foregoing,  the
Custodian shall deliver the Mortgage File to the related  Servicer.  All Mortgage Files so released to the
related  Servicer  shall be held by it in trust for the Trustee for the use and benefit of all present and
future  Certificateholders.  The related  Servicer shall cause each Mortgage File or any document  therein
so released to be returned to the  Custodian  when the need  therefore  by the related  Servicer no longer
exists,  unless (i) the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the
Mortgage Loan have been deposited in the Master Servicer  Collection  Account or the Distribution  Account
or (ii) the Mortgage File or such document has been  delivered to an attorney,  or to a public  trustee or
other public  official as required by law, for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the
related  Servicer has  delivered to the Custodian a certificate  of a Servicing  Officer  certifying as to
the name and address of the Person to which such  Mortgage  File or such  document was  delivered  and the
purpose or purposes of such delivery.

                  At any time that a  Servicer  is  required  to deliver to the  Custodian  a Request  for
Release,  EMC or the related  Servicer shall deliver two copies of the Request for Release if delivered in
hard copy or EMC or the related  Servicer  may furnish  such  Request  for Release  electronically  to the
Custodian,  in which event the Servicing Officer  transmitting the same shall be deemed to have signed the
Request  for  Release.  In  connection  with any  Request  for  Release  of a Mortgage  File  because of a
repurchase  of a Mortgage  Loan,  such  Request for  Release  shall be  accompanied  by an  assignment  of
mortgage,  without  recourse,  representation or warranty from the Trustee to the Mortgage Loan Seller and
the related Mortgage Note shall be endorsed without  recourse,  representation  or warranty by the Trustee
(unless  such  Mortgage  Note was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned to the
Mortgage  Loan  Seller.  In  connection  with any Request for  Release of a Mortgage  File  because of the
payment in full of a Mortgage  Loan,  such Request for Release shall be  accompanied  by a certificate  of
satisfaction  or other  similar  instrument  to be executed by or on behalf of the Trustee and returned to
EMC or the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Master  Servicer,  to the extent provided in the related  Servicing  Agreement,
shall cause the related  Servicer to notify the Custodian that such assumption or  substitution  agreement
has been  completed by  forwarding  to the  Custodian  the  original of such  assumption  or  substitution
agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall be considered
a part of such  Mortgage  File to the same  extent as all other  documents  and  instruments  constituting
parts thereof.


                                               ARTICLE III
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage  Note,  Mortgage and other  documents  constituting  each  Mortgage File relating to the Mortgage
Loans which are  delivered to the  Custodian,  the  Custodian is  exclusively  the bailee and agent of the
Trustee  and has no  instructions  to hold any  Mortgage  Note or  Mortgage  for the benefit of any person
other than the Trustee,  holds such  documents  for the benefit of  Certificateholders  and  undertakes to
perform  such duties and only such duties as are  specifically  set forth in this  Agreement.  Except upon
compliance  with the  provisions of Section 2.5 of this  Agreement  with respect to any Mortgage  Loan, no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the  Company,  the
Servicers or the Master Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Master  Servicer  to Pay  Custodian's  Fees and  Expenses.  The Master
Servicer  covenants  and agrees to pay to the  Custodian  from time to time,  and the  Custodian  shall be
entitled to,  reasonable  compensation for all services  rendered by it in the exercise and performance of
any of the powers and duties  hereunder of the  Custodian,  and the Master  Servicer will pay or reimburse
the Custodian upon its request for all reasonable  expenses,  disbursements  and advances incurred or made
by the Custodian in accordance  with any of the  provisions of this  Agreement  (including  the reasonable
compensation  and the expenses and  disbursements  of its counsel and of all persons not  regularly in its
employ),  except any such expense,  disbursement  or advance as may arise from its negligence or bad faith
or to the extent  that such cost or expense is  indemnified  by the  Company  pursuant  to the Pooling and
Servicing Agreement.

                  Section 3.5.      Custodian May Resign Trustee May Remove  Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the Master  Servicer and the  Custodian,  or promptly  appoint a successor  Custodian by written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The  Trustee  may  remove  the  Custodian  at any time with the  consent  of the  Master
Servicer.  In such event,  the Trustee shall  appoint,  or petition a court of competent  jurisdiction  to
appoint,  a successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution
subject to supervision or  examination by federal or state  authority,  shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.

                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Master Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed
by the Trustee without the prior approval of the Company and the Master Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other  requirements  contained  in Section  3.7 and is  unaffiliated  with the Master  Servicer or the
Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.

                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian's  reliance on written  instructions  from the Trustee or
the Master  Servicer.  The provisions of this Section 3.8 shall survive the  termination of this Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.


                                                ARTICLE IV
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this  Article IV is to  facilitate  compliance  by the Company,
Master  Servicer and the Securities  Administrator  with the provisions of Regulation AB and related rules
and regulations of the Commission.  The Company,  Master Servicer and the Securities  Administrator  shall
not exercise its right to request  delivery of information  or other  performance  under these  provisions
other than in good faith,  or for purposes other than  compliance  with the  Securities  Act, the Exchange
Act and the rules and  regulations of the  Commission  under the Securities Act and the Exchange Act. Each
of the parties hereto  acknowledges  that  interpretations  of the  requirements  of the  requirements  of
Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or
its staff, consensus among participants in the mortgage-backed  securities markets,  advice of counsel, or
otherwise,  and agrees to comply with requests  made by the Company,  Master  Servicer and the  Securities
Administrator  in good faith for delivery of information  under these  provisions on the basis of evolving
interpretations  of Regulation AB to the extent  reasonably  practicable.  The Custodian  shall  cooperate
reasonably  with the Company to deliver to the  Company,  Master  Servicer  and  Securities  Administrator
(including any of their respective assignees or designees), any and all disclosure,  statements,  reports,
certifications,  records and any other information  necessary in the reasonable,  good faith determination
of the Company,  Master Servicer and Securities  Administrator to permit the Company,  Master Servicer and
Securities Administrator to comply with the provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian hereby  represents and warrants that the information with respect
to  the  Custodian  set  forth  in  the  Prospectus  Supplement  under  the  caption  "Description  of the
Certificates – The Custodian"  (the  "Custodian  Disclosure")  does not contain any untrue  statement of a
material  fact or omit to state a material  fact  required to be stated  therein or  necessary in order to
make the  statements  therein,  in the  light  of the  circumstances  under  which  they  were  made,  not
misleading.

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company  and  the  Securities  Administrator  in  writing  of  any  material  litigation  or  governmental
proceedings  pending against the Custodian that would be material to  Certificateholders,  and (b) provide
to the Company and the Securities  Administrator a written  description of such  proceedings.  Any notices
and  descriptions  required  under this Section 4.3 shall be given no later than five  Business Days prior
to the  Determination  Date  following the month in which the Custodian has knowledge of the occurrence of
the relevant event. As of the date the Company or the Securities  Administrator  files each Report on Form
10-D or Form 10-K with respect to the  Certificates,  the Custodian  will be deemed to represent  that any
information  previously  provided under this Section 4.3, if any, is materially  correct and does not have
any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year, the Custodian shall:

                  (1)      deliver to the Company, the Master Servicer and the Securities  Administrator a
report  (in  form  and  substance  reasonably   satisfactory  to  the  Master  Servicer,   the  Securities
Administrator  and the Company)  regarding the  Custodian's  assessment  of compliance  with the Servicing
Criteria  during the  immediately  preceding  calendar  year, as required under Rules 13a-18 and 15d-18 of
the Exchange  Act and Item 1122 of  Regulation  AB. Such report  shall be  addressed  to the Company,  the
Master  Servicer and the Securities  Administrator  and signed by an authorized  officer of the Custodian,
and shall address each of the Servicing  Criteria  specified on a certification  substantially in the form
of Exhibit Five hereto; and

                  (2)      deliver to the Master Servicer, the Company and the Securities  Administrator a
report of a registered  public accounting firm reasonably  acceptable to the Master Servicer,  the Company
and the Securities  Administrator  that attests to, and reports on, the  assessment of compliance  made by
the Custodian and delivered pursuant to the preceding  paragraph.  Such attestation shall be in accordance
with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Master Servicer, the Securities  Administrator,  the Trustee and each broker dealer acting as underwriter,
placement agent or initial  purchaser of the  Certificates or each Person who controls any of such parties
(within  the meaning of Section 15 of the  Securities  Act and Section 20 of the  Exchange  Act);  and the
respective  present and former  directors,  officers,  employees and agents of each of the foregoing,  and
shall hold each of them  harmless from and against any losses,  damages,  penalties,  fines,  forfeitures,
legal fees and expenses and related costs,  judgments,  and any other costs, fees and expenses that any of
them may sustain arising out of or based upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  the  Custodian  Disclosure  and  any  information,   report,  certification,   accountants'
attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
(collectively,  the  "Custodian  Information"),  or (B) the  omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
order to make the statements  therein,  in the light of the circumstances  under which they were made, not
misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants' attestation or other material when and as required under this Article IV.

                  (2)      In the case of any failure of  performance  described in clause (ii) of Section
4.5(1),  the Custodian shall promptly reimburse the Company,  the Securities  Administrator and the Master
Servicer  for all costs  reasonably  incurred by the Company in order to obtain the  information,  report,
certification, accountants' letter or other material not delivered as required by the Custodian.


                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1.      Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2.      Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and  neither the  Company,  the Master  Servicer  nor the Trustee  shall enter into any  amendment  hereof
except as permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the
Custodian  of any  amendment  or  supplement  to the  Pooling  and  Servicing  Agreement  and  furnish the
Custodian with written copies thereof.

                  Section 5.3.      GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK  WITHOUT  REFERENCE  TO ITS  CONFLICTS  OF LAW RULES (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL  OBLIGATIONS  LAW) AND SHALL BE CONSTRUED AND ENFORCED IN  ACCORDANCE  WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4.      Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust's  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5.      Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.



IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    U.S. BANK NATIONAL ASSOCIATION, as Trustee

One Federal Street, 3rd Floor
Boston, MA 02110                                            By:                                       
                                                            Name:
Attention:                                                  Title:
Telecopy:
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:                                       
New York, New York 10179                                    Name:    Baron Silverstein
                                                            Title:   Vice President

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master
                                                            Servicer and Securities Administrator
9062 Old Annapolis
Columbia, Maryland 21045                                    By:                                       
Attention: BSALTA 2006-3                                    Name:
                                                            Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:                                       
Minneapolis, Minnesota 55414                                Name:  Leigh Taylor
Attention: BSALTA 2006-3                                    Title:  Vice President
Telecopier: (612) 667-1068




STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK                  )

                  On the   [_] day of September,  2006,  before me, a notary public in and for said State,
personally  appeared  _______________,  known  to  me  to  be a  _________________of  U.S.  BANK  NATIONAL
ASSOCIATION,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ___________________________________
                                                                             Notary Public

[SEAL]



STATE OF MINNESOTA                  )
                                    ) ss.:
COUNTY OF HENNEPIN                  )

                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ___________________________________

                                                                             Notary Public

[SEAL]



STATE OF NEW YORK                   )
                                    )ss.:
COUNTY OF NEW YORK                  )

                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared Baron  Silverstein,  known to me to be a Vice President of Structured  Asset Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the  person  who  executed  it on behalf of said  company,  and  acknowledged  to me that such  company
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




STATE OF MARYLAND                   )
                                    )ss.:
COUNTY OF HOWARD                    )


                  On the [_] day of  September,  2006,  before me, a notary  public in and for said State,
personally  appeared  __________________,  known to me to be a/an  _____________________  of  Wells  Fargo
Bank, National Association,  a national banking association that executed the within instrument,  and also
known to me to be the  person  who  executed  it on  behalf  of said  national  banking  association,  and
acknowledged to me that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]




                                                                                             EXHIBIT ONE


                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__




U.S. BANK NATIONAL ASSOCIATION                              Structured Asset Mortgage
One Federal Street, 3rd Floor                               Investments II Inc.
Boston, MA 02110                                            383 Madison Avenue
                                                            New York, New York 10179
Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-3


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-3

                  Re:      Amended  and  Restated  Custodial  Agreement,  dated  as  of
                           September  [_],  2006,  by and  among  U.S.  BANK  NATIONAL
                           ASSOCIATION,  Structured Asset Mortgage  Investments II Inc.
                           and Wells Fargo Bank, National  Association relating to Bear
                           Stearns ALT-A Trust,  Mortgage  Pass-Through  Certificates,
                           Series 2006-3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By: _______________________________
                                                              Name:
                                                              Title:



                                                                                                   EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__




U.S. Bank National Association                              Structured Asset Mortgage Investments II Inc.
One Federal Street, 3rd Floor                               383 Madison Avenue
Boston, Massachusetts 02110                                 New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-3


Attention:  Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-3

                  Re:   Amended and Restated Custodial Agreement, dated as of September
                        [_], 2006, by and among U.S. Bank National Association,
                        Structured Asset Mortgage Investments II Inc. and Wells Fargo
                        Bank, National Association relating to Bear Stearns ALT-A
                        Trust, Mortgage Pass-Through Certificates, Series 2006-3

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                     WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                     By:                                                  
                                                     Name:                                                
                                                     Title:                                               




                                                                                                 EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__




U.S. Bank National Association                              Structured Asset Mortgage Investments II Inc.
One Federal Street, 3rd Floor                               383 Madison Avenue
Boston, Massachusetts 02110                                 New York, New York 10179

Wells Fargo Bank, National Association
9062 Old Annapolis
Columbia, Maryland 21045
Attention: BSALTA 2006-3


Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-3

                  Re:   Amended and Restated Custodial Agreement, dated as of September
                        [_],  2006,  by and  among  U.S.  BANK  NATIONAL  ASSOCIATION,
                        Structured  Asset Mortgage  Investments II Inc. and Wells Fargo
                        Bank,  National  Association  relating  to Bear  Stearns  ALT-A
                        Trust, Mortgage Pass-Through Certificates, Series 2006-3

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged Property is located) to U.S. BANK NATIONAL  ASSOCIATION,  as Trustee,  with evidence of
         recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                                       WELLS    FARGO    BANK,    NATIONAL
                                                                       ASSOCIATION



                                                                       By:                                
                                                                       Name:                              
                                                                       Title:                             



                                                                                                    EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria";

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party's performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, "federally
                        insured depository institutions" with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee's records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer's investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   v
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as           v*
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer's obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer's records regarding the pool assets agree with
1122(d)(4)(v)           the servicer's records with respect to an obligor's unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor's
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity's activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor's pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer's
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor's error or omission.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor's records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------




* Only with respect to the logistics of adding, removing or substituting loan files.




--------------------------------------------------------------------------------





                                                                                                        EXHIBIT H-1






                                              MORTGAGE LOAN SALE AND SERVICING AGREEMENT



                                                                between



                                                        BANK OF AMERICA, N.A.,
                                                      as Seller and as Servicer,





                                                                  and





                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser






                                                           September 1, 2001



                                                    Adjustable-Rate Mortgage Loans

                                                      Loan Package BOA/EMC 2001-7





--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                                                                               Page

SECTION 1.  Definitions...........................................................................................1
SECTION 2.  Purchase and Conveyance..............................................................................10
SECTION 3.  Mortgage Loan Schedule...............................................................................11
SECTION 4.  Purchase Price.......................................................................................11
SECTION 5.  Examination of Mortgage Files........................................................................11
SECTION 6.  Delivery of Mortgage Loan Documents..................................................................12
                  Subsection 6.01  Possession of Mortgage Files..................................................12
                  Subsection 6.02  Books and Records.............................................................12
                  Subsection 6.03  Delivery of Mortgage Loan Documents...........................................12
SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach.......................................13
                  Subsection 7.01  Representations and Warranties Regarding Individual Mortgage Loans............13
                  Subsection 7.02   Seller and Servicer Representations..........................................23
                  Subsection 7.03  Remedies for Breach of Representations and Warranties.........................24
                  Subsection 7.04  Repurchase of Certain Prepaid or Converted Mortgage Loans.....................26
SECTION 8.  Closing..............................................................................................26
SECTION 9.  Closing Documents....................................................................................27
SECTION 10.  Costs. 27
SECTION 11.  Administration and Servicing of Mortgage Loans......................................................27
                  Subsection 11.01  Servicer to Act as Servicer; Subservicing....................................27
                  Subsection 11.02  Liquidation of Mortgage Loans................................................29
                  Subsection 11.03  Collection of Mortgage Loan Payments.........................................30
                  Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial Account............30
                  Subsection 11.05  Withdrawals From the Custodial Account.......................................32
                  Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account..................33
                  Subsection 11.07  Withdrawals From Escrow Account..............................................33
                  Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections Thereunder........34
                  Subsection 11.09  Transfer of Accounts.........................................................34
                  Subsection 11.10  Maintenance of Hazard Insurance..............................................34
                  Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims.....................35
                  Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance................................36
                  Subsection 11.13  Title, Management and Disposition of REO Property............................36
                  Subsection 11.14  Servicing Compensation.......................................................37
                  Subsection 11.15  Distributions................................................................38
                  Subsection 11.16  Statements to the Purchaser..................................................38
                  Subsection 11.17  Advances by the Servicer.....................................................39
                  Subsection 11.18  Assumption Agreements........................................................40
                  Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files......................40
                  Subsection 11.20  Annual Statement as to Compliance............................................41
                  Subsection 11.21  Annual Independent Public Accountants&#146; Servicing Report.............41
                  Subsection 11.22  Servicer Shall Provide Access and Information as Reasonably Required.........41
                  Subsection 11.23  Inspections..................................................................42
                  Subsection 11.24  Restoration of Mortgaged Property............................................42

                                                                      i


--------------------------------------------------------------------------------





SECTION 12.   The Servicer.......................................................................................42
                  Subsection 12.01  Indemnification; Third Party Claims..........................................42
                  Subsection 12.02  Merger or Consolidation of the Servicer......................................43
                  Subsection 12.03  Limitation on Liability of the Servicer and Others...........................43
                  Subsection 12.04  Seller and Servicer Not to Resign............................................44
SECTION 13.  Default.............................................................................................44
                  Subsection 13.01  Events of Default............................................................44
                  Subsection 13.02  Waiver of Default............................................................45
SECTION 14.  Termination.........................................................................................46
                  Subsection 14.01  Termination..................................................................46
                  Subsection 14.02  Successors to the Servicer...................................................46
SECTION 15.  Notices.............................................................................................47
SECTION 16.  Severability Clause.................................................................................47
SECTION 17.  No Partnership......................................................................................47
SECTION 18.  Counterparts........................................................................................47
SECTION 19.  Governing Law.......................................................................................47
SECTION 20.  Intention of the Parties............................................................................48
SECTION 21.  Waivers.............................................................................................49
SECTION 22.  Exhibits............................................................................................49
SECTION 23.  General Interpretive Principles.....................................................................49
SECTION 24.  Reproduction of Documents...........................................................................50
SECTION 25.  Amendment...........................................................................................50
SECTION 26.  Confidentiality.....................................................................................50
SECTION 27.  Entire Agreement....................................................................................51
SECTION 28.  Further Agreements; Securitization..................................................................51
SECTION 29.  Successors and Assigns..............................................................................51
SECTION 30.  Non-Solicitation....................................................................................52

                                                                     ii


--------------------------------------------------------------------------------



                                                               EXHIBITS



EXHIBIT 1.........FORM OF SELLER&#146;S AND SERVICER&#146;S OFFICER&#146;S CERTIFICATE

EXHIBIT 2.........MORTGAGE LOAN DOCUMENTS

EXHIBIT 3.........CONTENTS OF EACH MORTGAGE FILE

EXHIBIT 4.........MORTGAGE LOAN SCHEDULE (3/1 YEAR ADJUSTABLE RATE MORTGAGE LOANS)

EXHIBIT 4

EXHIBIT 5.........UNDERWRITING GUIDELINES

EXHIBIT 6.........FORM OF LOST NOTE AFFIDAVIT

EXHIBIT 7.........FORM OF OPINION OF COUNSEL

EXHIBIT 8.........FORM OF MONTHLY REMITTANCE REPORT


                                                                    iii


--------------------------------------------------------------------------------







                                              MORTGAGE LOAN SALE AND SERVICING AGREEMENT


                  THIS MORTGAGE LOAN SALE AND SERVICING  AGREEMENT (the  &#147;Agreement&#148;),  dated September 20, 2001, is hereby executed by
and between EMC Mortgage  Corporation,  a Texas  corporation,  as purchaser (the  &#147;Purchaser&#148;),  and Bank of America,  N.A., a national
banking association, as seller (the &#147;Seller&#148;) and as servicer (the &#147;Servicer&#148;).


                                                              WITNESSETH:


                  WHEREAS, the Seller desires to sell to the Purchaser,  and the Purchaser desires to purchase from the Seller, certain
conventional,   adjustable-rate,   residential,   first-lien   mortgage  loans  (the  &#147;Mortgage   Loans&#148;)  as  described  herein  on  a
servicing-retained basis, and which shall be delivered as whole loans as provided herein;


                  WHEREAS,  each Mortgage Loan is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the  jurisdiction  indicated on the Mortgage  Loan  Schedules  which are annexed  hereto as
Exhibit 4 and


                  WHEREAS,  the Purchaser,  the Seller and the Servicer wish to prescribe the manner of the  conveyance,  servicing and
control of the Mortgage Loans;


                  NOW,  THEREFORE,  in  consideration  of the premises and mutual  agreements set forth herein,  and for other good and
valuable  consideration,  the receipt and  sufficiency of which are hereby  acknowledged,  the  Purchaser,  the Seller and the Servicer
agree as follows:

                                                       SECTION 1.  Definitions.


                  For purposes of this Agreement, the following capitalized terms shall have the respective meanings set forth below.



         Adjustment  Date: As to each Mortgage  Loan, the date on which the Mortgage  Interest Rate is adjusted in accordance  with the
terms of the related Mortgage Note and Mortgage.


                  Agreement:  This Mortgage Loan Sale and  Servicing  Agreement  including  all  exhibits,  schedules,  amendments  and
supplements hereto.


                  ALTA:  The American Land Title Association.


                  Appraised  Value:  With respect to any  Mortgaged  Property,  the lesser of (i) the value  thereof as determined by a
Qualified  Appraiser at the time of  origination  of the Mortgage  Loan,  and (ii) the  purchase  price paid for the related  Mortgaged
Property by the Mortgagor with the proceeds of the Mortgage Loan;  provided,  however,  that in the case of a Refinanced Mortgage Loan,
such value of the  Mortgaged  Property is based  solely upon the value  determined  by an  appraisal  made for the  originator  of such
Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by a Qualified Appraiser.

                                                                      1


--------------------------------------------------------------------------------



                  Assignment of Mortgage:  An individual  assignment  of the Mortgage,  notice of transfer or equivalent  instrument in
recordable  form,  sufficient  under the laws of the  jurisdiction  in which the related  Mortgaged  Property is located to give record
notice of the sale of the Mortgage to the Purchaser.


                  Business Day: Any day other than a Saturday or Sunday,  or a day on which  banking and savings and loan  institutions
in the States of New York, California or Virginia are authorized or obligated by law or executive order to be closed.


                  Closing Date:  September 20, 2001.


                  Closing Documents:  The documents required to be delivered on the Closing Date pursuant to Section 9.


                  CLTA:  The California Land Title Association.


                  Code:  The Internal Revenue Code of 1986, as amended, or any successor statute thereto.


         Condemnation  Proceeds:  All awards,  compensation and settlements in respect of a taking (whether  permanent or temporary) of
all or part of a  Mortgaged  Property  by  exercise  of the power of  condemnation  or the right of eminent  domain,  to the extent not
required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents.


                  Customary Servicing Procedures:  Procedures  (including collection  procedures) that the Servicer customarily employs
and exercises in servicing and  administering  mortgage  loans for its own account and which are in accordance  with accepted  mortgage
servicing practices of prudent lending institutions and the Fannie Mae Guides.


                  Convertible  Mortgage Loan: A Mortgage Loan that by its terms and subject to certain  conditions allows the Mortgagor
to convert the adjustable Mortgage Interest Rate thereon to a fixed Mortgage Interest Rate.


         Custodial Account:  As defined in Subsection 11.04.


                  Cut-off Date:  September 1, 2001.


                  Cut-off Date Principal  Balance:  The aggregate Stated Principal Balance of the Mortgage Loans as of the Cut-off Date
which is determined after the application,  to the reduction of principal,  of payments of principal due on or before the Cut-off Date,
whether or not collected, and of Principal Prepayments received before the Cut-off Date.

                                                                      2


--------------------------------------------------------------------------------



                  Deleted  Mortgage  Loan: A Mortgage  Loan  replaced or to be replaced  with a Substitute  Mortgage Loan in accordance
with this Agreement.


         Determination  Date:  With  respect to each  Remittance  Date,  the 15th day (or, if such 15th day is not a Business  Day, the
following Business Day) of the month in which such Remittance Date occurs.


                  Due Date:  With respect to each  Remittance  Date, the first day of the month in which such  Remittance  Date occurs,
which is the day on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.


                  Due Period:  With respect to each Remittance  Date, the period beginning on the second day of the month preceding the
month of the Remittance Date, and ending on the first day of the month of the Remittance Date.


                  Eligible Investments:  Any one or more of the following obligations or securities:



                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
         instrumentality  of the  United  States of  America  the  obligations  of which are backed by the full faith and credit of the
         United States of America;



                  (ii)     (a) demand or time deposits,  federal funds or bankers' acceptances issued by any depository  institution or
         trust company  incorporated  under the laws of the United  States of America or any state  thereof and subject to  supervision
         and  examination  by federal  and/or state banking  authorities,  provided  that the  commercial  paper and/or the  short-term
         deposit rating and/or the long-term  unsecured debt  obligations or deposits of such  depository  institution or trust company
         at the time of such  investment or contractual  commitment  providing for such  investment are rated in one of the two highest
         rating  categories  by each Rating  Agency and (b) any other  demand or time deposit or  certificate  of deposit that is fully
         insured by the FDIC;



                  (iii)    repurchase  obligations  with a term not to exceed  thirty  (30) days and with  respect to (a) any  security
         described  in clause  (i) above and  entered  into with a  depository  institution  or trust  company  (acting  as  principal)
         described in clause (ii)(a) above;



                  (iv)     securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of
         the United  States of America or any state thereof that are rated in one of the two highest  rating  categories by each Rating
         Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,  however,  that
         securities issued by any particular  corporation will not be Eligible  Investments to the extent that investments therein will
         cause the then  outstanding  principal  amount of securities  issued by such  corporation and held as Eligible  Investments to
         exceed 10% of the aggregate outstanding principal balances of all of the Mortgage Loans and Eligible Investments;

                                                                      3


--------------------------------------------------------------------------------



                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
         payable on demand or on a  specified  date not more than one year after the date of issuance  thereof)  which are rated in one
         of the two highest rating categories by each Rating Agency at the time of such investment;



                  (vi)     any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
         each Rating Agency as evidenced in writing by each Rating Agency; and



                  (vii)    any money market funds the  collateral  of which  consists of  obligations  fully  guaranteed  by the United
         States of America or any agency or  instrumentality  of the United  States of America the  obligations  of which are backed by
         the full faith and credit of the United  States of America  (which may include  repurchase  obligations  secured by collateral
         described  in clause  (i)) and other  securities  and which  money  market  funds are rated in one of the two  highest  rating
         categories by each Rating Agency.



provided,  however,  that no instrument or security shall be an Eligible Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.


         Escrow Account:  As defined in Subsection 11.06.


         Escrow Payments:  The amounts  constituting  ground rents,  taxes,  assessments,  Primary Mortgage  Insurance Policy premiums,
fire and hazard  insurance  premiums,  flood  insurance  premiums,  condominium  charges  and other  payments  as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of any Mortgage Note or Mortgage.


         Event of Default:  Any one of the conditions or circumstances enumerated in Subsection 13.01.


                  Fannie Mae:  Fannie Mae or any successor thereto.


                  Fannie  Mae  Guides:  The Fannie  Mae  Sellers&#146;  Guide and the Fannie  Mae  Servicers&#146;  Guide and all  amendments  or
additions thereto.

                                                                      4


--------------------------------------------------------------------------------



         FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.


                  Fidelity Bond:  The fidelity bond required to be obtained by the Servicer pursuant to Subsection 11.12.


                  FIRREA:  The Financial  Institutions  Reform,  Recovery,  and  Enforcement Act of 1989, as amended and in effect from
time to time.


                  Freddie Mac:  The Federal Home Loan Mortgage Corporation or any successor thereto.


         Gross Margin:  With respect to each Mortgage Loan,  the fixed  percentage  amount set forth in each related  Mortgage Note and
Mortgage which is added to the Index in order to determine the related Mortgage Interest Rate.


                  HUD:  The United States Department of Housing and Urban Development or any successor thereto.


         Index:  On each  Adjustment  Date, the applicable  index shall be a rate per annum equal to the weekly average yield on United
States Treasury  securities  adjusted to a constant  maturity of one year as made available by the Federal Reserve Board in Statistical
Release No. H.15 or a comparable publication  determined by the Servicer,  or, if not so published,  as reported by any Federal Reserve
Bank or by any United  States  Government  department or agency,  for the week for which such figures were most  recently  published or
reported as of the date  forty-five  (45) days prior to the  Adjustment  Date. If the Index ceases to be available,  the Servicer shall
choose a new Index based on comparable  information that will be comparable to other indices  established for similar loans serviced by
the Servicer.


         Initial  Rate Cap: As to each  Mortgage  Loan,  the maximum  increase or decrease in the Mortgage  Interest  Rate on the first
Adjustment Date as provided in the related Mortgage Note.


         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.


         Lifetime  Rate Cap: As to each Mortgage  Loan,  the maximum  Mortgage  Interest Rate which shall be as permitted in accordance
with the provisions of the related Mortgage Note.


         Liquidating  Loan: A Mortgage  Loan as to which,  prior to the close of business on the Business  Day next  preceding  the Due
Date, (a) the related  Mortgaged  Property has become an REO Property or (b) the Servicer has accepted a deed to the related  Mortgaged
Property in lieu of foreclosure in whole or partial satisfaction of the Mortgage Loan.

                                                                      5


--------------------------------------------------------------------------------



         Liquidation  Proceeds:  The  proceeds  received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan  through
trustee&#146;s  sale,  foreclosure  sale or otherwise,  other than amounts  received  following the  acquisition of REO Property,  Insurance
Proceeds and Condemnation Proceeds.


                  Loan-to-Value  Ratio:  With respect to any Mortgage Loan as of any date of determination,  the ratio,  expressed as a
percentage,  on such date of the outstanding  principal  balance of the Mortgage Loan, to the Appraised Value of the related  Mortgaged
Property.


                  LTV:  Loan-to-Value Ratio.


                  Monthly  Payment:  With respect to any Mortgage  Loan, the scheduled  payment of principal and interest  payable by a
Mortgagor  under the related  Mortgage Note on each Due Date,  which such payment may change on any Adjustment  Date as provided in the
related Mortgage Note and Mortgage.


                  Mortgage:  The mortgage,  deed of trust or other instrument  creating a first lien on the Mortgaged Property securing
the Mortgage Note.


                  Mortgage File:  With respect to any Mortgage Loan, the items listed in Exhibit 3 hereto and any additional  documents
required to be added to the Mortgage File pursuant to this Agreement.


                  Mortgage  Interest  Rate:  With respect to each  Mortgage  Loan,  the annual rate at which  interest  accrues on such
Mortgage Loan from time to time in accordance  with the  provisions of the related  Mortgage Note,  including,  but not limited to, the
limitations on such interest rate imposed by the Initial Rate Cap, the Periodic Rate Cap and the Lifetime Rate Cap.


                  Mortgage Loan:  Each mortgage loan sold,  assigned and  transferred  pursuant to this Agreement and identified on the
Mortgage  Loan  Schedule  annexed to this  Agreement  as Exhibit 4,  including,  without  limitation,  the Mortgage  File,  the Monthly
Payments,  Principal Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds, and all
other rights, benefits, proceeds and obligations arising from or in connection with such mortgage loan.


                  Mortgage Loan Documents:  With respect to any Mortgage Loan, the documents listed in Exhibit 2 hereto.


                  Mortgage  Loan  Remittance  Rate:  With  respect to any  Mortgage  Loan,  the annual rate of interest  payable to the
Purchaser, which shall be equal to the related Mortgage Interest Rate minus the related Servicing Fee Rate.

                                                                      6


--------------------------------------------------------------------------------



                  Mortgage  Loan  Schedule:  The  schedule of  Mortgage  Loans to be annexed  hereto as Exhibit 4 on the Closing  Date,
setting forth the following  information with respect to each Mortgage Loan: (1) the Servicer&#146;s  Mortgage Loan identifying  number; (2)
a code  indicating  whether the Mortgaged  Property is  owner-occupied;  (3) the property  type for each  Mortgaged  Property;  (4) the
original  months to maturity and the remaining  months to maturity from the Cut-off Date; (5) the  Loan-to-Value  Ratio at origination;
(6) the Mortgage  Interest Rate as of the Cut-off Date;  (7) the date on which the first Monthly  Payment was due on the Mortgage Loan,
and, if such date is not the Due Date currently in effect,  such Due Date; (8) the stated  maturity date; (9) the amount of the Monthly
Payment as of the Cut-off Date; (10) the  paid-through  date; (11) the original  principal amount of the Mortgage Loan; (12) the Stated
Principal  Balance of the Mortgage Loan as of the close of business on the Cut-off Date;  (13) the Mortgage Loan  Remittance Rate as of
the Cut-off Date; (14) a code indicating the purpose of the Mortgage Loan; (15) a code  indicating the  documentation  style;  (16) the
Appraised  Value;  (17) the identity of the Seller;  (18) the street address of the Mortgaged  Property,  including the city, state and
zip code;  (19) the number of times during the twelve (12) month period  preceding  the Closing Date that any Monthly  Payment has been
received  more than  thirty  (30) days after its Due Date;  (20) a code  indicating  whether or not the  Mortgage  Loan is subject to a
Primary  Mortgage  Insurance  Policy;  (21) the date on which the Mortgage  Loan was  originated;  (22) a code  indicating  whether the
Mortgage  contains a prepayment  penalty  provision  together with the type and term of such penalty;  (23) the Gross Margin;  (24) the
Lifetime  Rate Cap;  (25) the Periodic  Rate Cap;  (26) the Initial Rate Cap;  (27) the  Adjustment  Date;  and (28) a code  indicating
whether the Mortgage Loan  contains a provision  whereby a Convertible  Mortgage Loan may be converted to a fixed-rate  Mortgage  Loan.
With respect to the Mortgage  Loans on each Mortgage Loan Schedule in the  aggregate,  such Mortgage Loan Schedule  shall set forth the
following  information,  as of the Cut-off Date:  (1) the number of Mortgage  Loans;  (2) the Cut-off Date Principal  Balance;  (3) the
weighted average  Mortgage  Interest Rate of the Mortgage Loans; (4) the weighted average months to maturity of the Mortgage Loans; (5)
the weighted average Lifetime Rate Cap; and (6) the weighted average Gross Margin.


                  Mortgage Note:  The original executed note or other evidence of the Mortgage Loan indebtedness of a Mortgagor.


                  Mortgaged  Property:  The Mortgagor&#146;s real property  securing  repayment of a related Mortgage Note,  consisting of a
fee simple interest in a single parcel of real property improved by a Residential Dwelling.


                  Mortgagee:  The mortgagee or  beneficiary  named in the Mortgage and the  successors and assigns of such mortgagee or
beneficiary.


                  Mortgagor:  The obligor on a Mortgage  Note,  who is an owner of the Mortgaged  Property and the grantor or mortgagor
named in the Mortgage and such grantor&#146;s or mortgagor&#146;s successors in title to the Mortgaged Property.


                  NAIC:  The National Association of Insurance Commissioners or any successor organization.

                                                                      7


--------------------------------------------------------------------------------



                  Officer&#146;s  Certificate:  A  certificate  signed by the  Chairman  of the Board,  the Vice  Chairman  of the Board,  a
President or a Vice President of the Person on behalf of whom such certificate is being delivered.


                  Opinion of Counsel:  A written opinion of counsel,  who may be an employee of the Seller or the Servicer,  reasonably
acceptable to the Purchaser.


                  OTS:  The Office of Thrift Supervision or any successor.


                  P&amp;I Advance:  As defined in Subsection 11.17.


                  Periodic Rate Cap: As to each Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate, on any
Adjustment Date as provided in the related Mortgage Note.


                  Person: An individual, corporation,  partnership, joint venture, association,  joint-stock company, limited liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.


                  Primary Mortgage  Insurance Policy: A policy of primary mortgage guaranty  insurance issued by an insurer  acceptable
to Fannie Mae or Freddie Mac.


                  Principal  Prepayment:  Any payment or other recovery of principal on a Mortgage Loan which is received in advance of
its scheduled Due Date that is not  accompanied by an amount of interest  representing  scheduled  interest due on any date or dates in
any month or months subsequent to the month of prepayment.


                  Purchase  Price:  The price paid on the Closing  Date by the  Purchaser to the Seller  pursuant to this  Agreement in
exchange for the Mortgage Loans as set forth in Section 4 hereto.


                  Purchaser:  The Person listed as such in the initial  paragraph of this  Agreement,  together with its successors and
assigns as permitted under the terms of this Agreement.


                  Qualified  Appraiser:  An appraiser of a Mortgaged  Property duly appointed by the originator of the related Mortgage
Loan,  who had no  interest,  direct or  indirect,  in such  Mortgaged  Property  or in any loan made on the  security  thereof,  whose
compensation is not affected by the approval or disapproval of the related Mortgage Loan and who met the  qualifications  of Fannie Mae
or Freddie Mac and satisfied the requirements of Title XI of FIRREA.


                  Record  Date:  The close of  business  of the last  Business  Day of the  month  preceding  the month of the  related
Remittance Date.

                                                                      8


--------------------------------------------------------------------------------



                  Refinanced  Mortgage  Loan: A Mortgage  Loan the  proceeds of which were not used to purchase  the related  Mortgaged
Property.


                  Remittance  Date:  The 18th day of any month,  beginning in October 2001 (or, if such 18th day is not a Business Day,
the following Business Day).


                  REO Disposition:  The final sale by the Servicer or the Purchaser of an REO Property.


                  REO Disposition Proceeds:  All amounts received with respect to an REO Disposition pursuant to Subsection 11.13.


                  REO Property:  A Mortgaged Property acquired by the Servicer through  foreclosure or deed in lieu of foreclosure,  as
described in Subsection 11.13.


                  Repurchase  Price:  With respect to any Mortgage  Loan, an amount equal to (A) the Stated  Principal  Balance of such
Mortgage Loan as of the date of repurchase  plus (B) interest on such Stated  Principal  Balance at the Mortgage Loan  Remittance  Rate
from and  including  the last Due Date through  which  interest has been paid on behalf of the Mortgagor or advanced by the Servicer to
the day prior to such date of  repurchase,  less amounts  received in respect of such  repurchased  Mortgage Loan for  distribution  in
connection  with such  Mortgage  Loan;  provided,  however,  that if at the time of  repurchase  the  Servicer  is not the Seller or an
affiliate of the Seller,  the amount  described in clause (B) shall be computed at the sum of (i) the Mortgage Loan Remittance Rate and
(ii) the Servicing Fee Rate.


                  Residential  Dwelling:  Any one of the  following:  (i) a  detached  one-family  dwelling,  (ii) a  detached  two- to
four-family  dwelling,  (iii) a one-family  dwelling  unit in a  condominium  project or (iv) a  one-family  dwelling in a planned unit
development, none of which is a co-operative, mobile or manufactured home.


                  Securities:  The  securities issued in connection with a Securitization  evidencing beneficial ownership interests in
a trust the assets of which include the Mortgage Loans.


                  Securitization:  The  transfer of the Mortgage Loans to a trust formed as part of a publicly issued and/or  privately
placed, rated securitization, including the issuance of the related Securities.


                  Seller: Bank of America,  N.A., a national banking association,  or its successor in interest or any successor to the
Seller under this Agreement appointed as herein provided.


                  Servicer:  Bank of America,  N.A., a national banking  association,  or its successor in interest or any successor to
the Servicer under this Agreement appointed as herein provided.

                                                                      9


--------------------------------------------------------------------------------



                  Servicing  Advances:  All  customary,  reasonable  and  necessary  out-of-pocket  costs and expenses  incurred in the
performance  by the  Servicer  of its  servicing  obligations,  including,  but not  limited  to,  the  cost  of (a) the  preservation,
restoration and protection of the Mortgaged Property,  (b) any enforcement or judicial  proceedings,  including  foreclosures,  (c) the
management and liquidation of the Mortgaged  Property if the Mortgaged  Property is acquired in  satisfaction of the Mortgage,  and (d)
payments made by the Servicer with respect to a Mortgaged Property pursuant to Subsection 11.08.


                  Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the
Servicer,  which shall,  for each month,  be equal to  one-twelfth  of the product of the Servicing  Fee Rate and the Stated  Principal
Balance of such  Mortgage  Loan.  Such fee shall be payable  monthly,  computed  on the basis of the same  principal  amount and period
respecting  which any related  interest  payment on a Mortgage Loan is computed.  The  obligation of the Purchaser to pay the Servicing
Fee is limited to, and payable  solely from,  the interest  portion  (including  recoveries  with respect to interest from  Liquidation
Proceeds and other proceeds,  to the extent permitted by Subsection  11.05) of related Monthly Payments  collected by the Servicer,  or
as otherwise provided under Subsection 11.05.


                  Servicing Fee Rate:  With respect to each Mortgage Loan, 0..375% per annum.


                  Servicing  Officer:  Any officer of the Servicer involved in, or responsible for, the administration and servicing of
the Mortgage Loans whose name appears on a list of servicing officers  furnished to the Purchaser by the Servicer,  as such list may be
amended from time to time.


                  Stated Principal  Balance:  As to each Mortgage Loan as to any date of  determination,  (i) the principal  balance of
the Mortgage  Loan at the Cut-off  Date after  giving  effect to the  principal  portion of any Monthly  Payments due on or before such
date,  whether or not received,  as well as any Principal  Prepayments  received  before such date,  minus (ii) all amounts  previously
distributed to the Purchaser with respect to the Mortgage Loan  representing  payments or recoveries of principal,  or advances in lieu
thereof.


                  Substitute  Mortgage Loan: A mortgage loan  substituted by the Seller for a Deleted  Mortgage Loan which must, on the
date of such  substitution,  be approved by the Purchaser and (i) have a Stated  Principal  Balance,  after  deduction of the principal
portion of the  Monthly  Payment  due in the month of  substitution,  not in excess of, and not  materially  greater or less than,  the
Stated Principal  Balance of the Deleted Mortgage Loan;  (ii) have a Mortgage Interest Rate equal to that of the Deleted Mortgage Loan;
(iii) have a  Loan-to-Value  Ratio not higher than that of the  Deleted  Mortgage  Loan;  (iv) have a  remaining  term to maturity  not
greater  than (and not more than one year less  than) that of the  Deleted  Mortgage  Loan;  (v) comply  with each  representation  and
warranty set forth in  Subsection  7.01;  (vi) be current in the payment of  principal  and  interest;  (vii) be secured by a Mortgaged
Property of the same type and occupancy  status as secured the Deleted  Mortgage  Loan;  and (viii) have payment terms that do not vary
in any material respect from those of the Deleted Mortgage Loan.

                                                                      10


--------------------------------------------------------------------------------



                  Underwriting  Guidelines:  The underwriting guidelines of Bank of America Mortgage substantially in the form attached
hereto as Exhibit 5.


         SECTION 2.  Purchase and Conveyance.

         The Seller,  in exchange for the payment of the  applicable  Purchase  Price by the Purchaser on the Closing Date,  receipt of
which is hereby acknowledged,  hereby sells, transfers,  assigns, sets over and conveys to the Purchaser, without recourse, but subject
to the terms of this  Agreement,  all of its rights,  title and interest in and to the Mortgage Loans  identified on Exhibit 4 as being
sold by it, which  Mortgage  Loans  identified  on Exhibit 4  collectively  have a Cut-off  Date  Principal  Balance of  $37,020,101.38
together with the related Mortgage Files and all rights and obligations arising under the documents contained therein.

                  With respect to each Mortgage Loan purchased,  the Purchaser shall own and be entitled to receive:  (a) all scheduled
principal due after the Cut-off Date,  (b) all other  payments  and/or  recoveries of principal  collected on or after the Cut-off Date
(provided,  however, that all scheduled payments of principal due on or before the Cut-off Date and collected by the Servicer after the
Cut-off Date shall belong to the Seller) and (c) all payments of interest on the Mortgage  Loans net of the  Servicing  Fee (minus that
portion of any such interest payment that is allocable to the period prior to the Cut-off Date).

                                                 SECTION 3.  Mortgage Loan Schedules.


                  The Seller shall  deliver the Mortgage  Loan  Schedules to the  Purchaser at least two (2) Business Days prior to the
Closing Date.

                                                      SECTION 4.  Purchase Price.


                  The Purchase Price for the Mortgage Loans shall be the purchase price set forth in the Trade  Terms/Confirmation  Bid
Sheet by and among the Seller and the  Purchaser  dated August 29, 2001,  plus accrued  interest at the Mortgage Loan  Remittance  Rate
from the  Cut-off  Date  through the day  immediately  prior to the Closing  Date.  Subject to the  conditions  set forth  herein,  the
Purchaser  shall pay the Purchase  Price to the Seller by 4:00 p.m.  Eastern Time on the Closing  Date.  Such payment  shall be made by
wire transfer of immediately available funds to the account designated by the Seller.

                                              SECTION 5.  Examination of Mortgage Files.


                  In  addition to any rights  granted to the  Purchaser  hereunder  to  underwrite  the  Mortgage  Loans and review the
Mortgage Loan Documents  prior to the Closing Date, the Seller shall,  prior to the Closing Date,  make the Mortgage Files available to
the  Purchaser  for  examination  at the Seller&#146;s  offices.  Such  examination  may be made by the  Purchaser or its  designee,  at its
expense,  at any  reasonable  time before the Closing Date.  Such  underwriting  by the  Purchaser or its designee  shall not impair or
diminish the rights of the Purchaser or any of its  successors  under this  Agreement  with respect to a breach of the  representations
and  warranties  contained in this  Agreement.  The fact that the  Purchaser or its designee has conducted or has failed to conduct any
partial or complete  examination of the Mortgage  Files shall not affect the  Purchaser&#146;s  or any of its  successors&#146;  rights to demand
repurchase or other relief or remedy provided for in this Agreement.

                                                                      11


--------------------------------------------------------------------------------



                                           SECTION 6.  Delivery of Mortgage Loan Documents.

Subsection 6.01  Possession of Mortgage Files.

         The contents of each  Mortgage  File  required to be retained by the Servicer to service the Mortgage  Loans  pursuant to this
Agreement  and thus not  delivered  to the  Purchaser or its designee are and shall be held in trust by the Servicer for the benefit of
the  Purchaser  as the owner  thereof.  The  Servicer&#146;s  possession  of any  portion of each such  Mortgage  File is at the will of the
Purchaser for the sole purpose of  facilitating  servicing of the Mortgage  Loans  pursuant to this  Agreement,  and such retention and
possession by the Servicer shall be in a custodial  capacity  only.  The ownership of each Mortgage Note,  Mortgage and the contents of
each Mortgage File is vested in the  Purchaser  and the  ownership of all records and  documents  with respect to the related  Mortgage
Loan prepared by or which come into the  possession of the Servicer shall  immediately  vest in the Purchaser and shall be retained and
maintained,  in trust,  by the Servicer at the will of the Purchaser in such  custodial  capacity  only.  The Mortgage File retained by
the Servicer with respect to each  Mortgage  Loan  pursuant to this  Agreement  shall be  appropriately  identified  in the  Servicer&#146;s
computer  system to reflect clearly the ownership of such related  Mortgage Loan by the Purchaser.  The Servicer shall release from its
custody the contents of any Mortgage File retained by it only in accordance with this  Agreement,  except when such release is required
in  connection  with a repurchase  of any such  Mortgage  Loan  pursuant to  Subsection  7.03 of this  Agreement  or if required  under
applicable  law or court order.  The Servicer  shall  deliver to the Purchaser  copies of any  documents in a Mortgage File  reasonably
requested by the Purchaser within 30 days of the date of such request, at the expense of the Purchaser.
Subsection 6.02  Books and Records.

         All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received by the Servicer  after the
Cut-off Date on or in connection  with a Mortgage Loan as provided in Section 2 shall be vested in the  Purchaser;  provided,  however,
that all such funds  received on or in  connection  with a Mortgage  Loan as  provided  in Section 2 shall be received  and held by the
Servicer in trust for the benefit of the Purchaser as the owner of the Mortgage Loans pursuant to the terms of this Agreement.

         As more fully set forth in Section 20, it is the express  intention of the parties that the transactions  contemplated by this
Agreement be, and be construed as, a sale of the Mortgage  Loans by the Seller and not a pledge of the Mortgage  Loans by the Seller to
the Purchaser to secure a debt or other  obligation of the Seller.  Consequently,  the sale of each Mortgage Loan shall be reflected as
a purchase on the  Purchaser&#146;s  business  records,  tax  returns  and  financial  statements,  and as a sale of assets on the  Seller&#146;s
business records, tax returns and financial statements.

Subsection 6.03  Delivery of Mortgage Loan Documents.

         The  Seller  shall,  at least two (2)  Business  Days prior to the  Closing  Date (or such  later  date as the  Purchaser  may
reasonably request),  deliver and release to the Purchaser,  or its designee, the Mortgage Loan Documents with respect to each Mortgage
Loan.  To the extent that any such  Mortgage  Loan  Documents  have been  delivered for recording and have not yet been returned to the
Seller by the applicable  recording  office,  the Seller shall,  promptly  following receipt by it of such Mortgage Loan Documents from
the  applicable  recording  office,  deliver such  documents to the Purchaser or its  designee;  provided,  however,  that the original
recorded  document or a  clerk-certified  copy thereof shall be delivered to the Purchaser no later than one year following the Closing
Date, subject to the following paragraph.

                                                                      12


--------------------------------------------------------------------------------



         In the event that such original or copy of any document  submitted for recordation to the appropriate  public recording office
is not so delivered to the  Purchaser or its designee  within one year  following  the Closing  Date,  and in the event that the Seller
does not cure such failure  within sixty (60) days after  receipt of written  notification  of such  failure  from the  Purchaser,  the
related  Mortgage Loan shall,  upon the request of the Purchaser,  be repurchased by the Seller at a price and in the manner  specified
in Section  7.03.  The  foregoing  repurchase  obligation  shall not apply in the event the Seller cannot cause the Servicer to deliver
such original or  clerk-certified  copy of any document submitted for recordation to the appropriate public recording office within the
specified  period due to a delay caused by the recording  office in the applicable  jurisdiction;  provided that the Seller shall cause
the Servicer  instead to deliver a recording  receipt of such  recording  office or, if such  recording  receipt is not  available,  an
officer&#146;s  certificate of a servicing  officer of the Servicer,  confirming that such document has been accepted for recording and that
the Servicer  shall  immediately  deliver such  document  upon  receipt;  and,  provided  further,  that if the Seller cannot cause the
Servicer to deliver  such  original or  clerk-certified  copy of any document  submitted  for  recordation  to the  appropriate  public
recording  office within the specified  time for any reason  within  twelve (12) months after receipt of written  notification  of such
failure from the Purchaser,  the Seller shall  repurchase the related Mortgage Loan at the price and in the manner specified in Section
7.03.


                  To the extent  received by it, the Servicer  shall  promptly  forward to the  Purchaser,  or its  designee,  original
documents  evidencing an  assumption,  modification,  consolidation  or extension of any Mortgage Loan entered into in accordance  with
this Agreement.

                              SECTION 7.  Representations, Warranties and Covenants; Remedies for Breach.

Subsection 7.01  Representations and Warranties Regarding Individual Mortgage Loans.

         The Seller and,  solely if specified  below,  the Servicer,  hereby  represent  and warrant to the Purchaser  that, as to each
Mortgage Loan, as of the Closing Date or such other date specified herein:

                  (a)      The  information  set forth in the  Mortgage  Loan  Schedules  and the tape  delivered  by the Seller to the
         Purchaser on August 29, 2001 is true, correct and complete in all material respects.


                  (b)      There are no defaults by the Seller,  the Servicer or any prior  originator  in complying  with the terms of
         the Mortgage, and all taxes, ground rents,  governmental  assessments,  insurance premiums,  leasehold payments,  water, sewer
         and  municipal  charges which  previously  became due and owing have been paid,  or escrow funds have been  established  in an
         amount  sufficient to pay for every such  escrowed  item which  remains  unpaid and which has been assessed but is not yet due
         and payable.

                                                                      13


--------------------------------------------------------------------------------



                  (c)      The terms of the Mortgage Note and the Mortgage have not been impaired,  waived,  altered or modified in any
         respect,  except by written  instruments which have been recorded in the applicable public recording office required by law or
         if necessary to maintain the lien priority of the Mortgage,  and which have been delivered to the Purchaser;  the substance of
         any such waiver,  alteration or modification has been approved by the insurer under the Primary Mortgage  Insurance Policy, if
         any,  and by the title  insurer,  to the extent  required  by the  related  policy,  and is  reflected  on the  Mortgage  Loan
         Schedules.  No other instrument of waiver,  alteration or modification has been executed,  and no Mortgagor has been released,
         in whole or in part,  except in connection  with an assumption  agreement  approved by the insurer under the Primary  Mortgage
         Insurance Policy, if any, and by the title insurer,  to the extent required by the policy,  and which assumption  agreement is
         a part of the Mortgage File and is reflected on the Mortgage Loan Schedules.


                  (d)      The Mortgage  Note and the Mortgage are not subject to any right of  rescission,  set-off,  counterclaim  or
         defense,  including,  without  limitation,  the defense of usury,  nor will the  operation of any of the terms of the Mortgage
         Note  and  the  Mortgage,  or the  exercise  of any  right  thereunder,  render  either  the  Mortgage  Note  or the  Mortgage
         unenforceable,  in whole or in part,  or subject to any right of  rescission,  set-off,  counterclaim  or defense,  including,
         without  limitation,  the  defense of usury,  and no such  right of  rescission,  set-off,  counterclaim  or defense  has been
         asserted  with  respect  thereto;  and the  Mortgagor  was not a debtor  in any  state or  federal  bankruptcy  or  insolvency
         proceeding at the time the Mortgage Loan was originated.


                  (e)      All  buildings or other  customarily  insured  improvements  upon the  Mortgaged  Property are insured by an
         insurer  generally  acceptable to Fannie Mae and to prudent mortgage  lending  institutions  against loss by fire,  hazards of
         extended  coverage and such other hazards as are provided for in the Fannie Mae Guides as well as all additional  requirements
         set forth herein,  pursuant to an insurance  policy  conforming to the  requirements  of Customary  Servicing  Procedures  and
         providing  coverage in an amount equal to the lesser of (i) the full  insurable  value of the  Mortgaged  Property or (ii) the
         outstanding  principal  balance  owing on the  Mortgage  Loan.  All such  insurance  policies are in full force and effect and
         contain a standard  mortgagee  clause naming the  originator of the Mortgage Loan, its successors and assigns as mortgagee and
         all  premiums  thereon  have been paid.  If the  Mortgaged  Property is in an area  identified  on a flood hazard map or flood
         insurance  rate map  issued by the  Federal  Emergency  Management  Agency as having  special  flood  hazards  (and such flood
         insurance has been made  available),  a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the
         Federal  Insurance  Administration  is in effect which policy  conforms to the  requirements of Fannie Mae or Freddie Mac. The
         Mortgage  obligates the Mortgagor  thereunder to maintain all such insurance at the Mortgagor&#146;s  cost and expense,  and on the
         Mortgagor&#146;s  failure to do so,  authorizes the holder of the Mortgage to maintain such insurance at the  Mortgagor&#146;s  cost and
         expense and to seek reimbursement therefor from the Mortgagor.

                                                                      14


--------------------------------------------------------------------------------



                  (f)      Any and all requirements of any federal, state or local law including,  without limitation,  usury, truth in
         lending, real estate settlement procedures,  consumer credit protection, equal credit opportunity,  fair housing or disclosure
         laws  applicable to the origination  and servicing of the Mortgage Loan have been complied with; the Servicer  maintains,  and
         shall  maintain,  evidence of such  compliance  as required  by  applicable  law or  regulation  and shall make such  evidence
         available for inspection at the Servicer&#146;s office during normal business hours upon reasonable advance notice.


                  (g)      The Mortgage has not been satisfied,  canceled,  subordinated or rescinded,  in whole or in part (other than
         as to  Principal  Prepayments  in full which may have been  received  on or after the  Cut-off  Date and prior to the  Closing
         Date),  and the  Mortgaged  Property has not been released  from the lien of the  Mortgage,  in whole or in part,  nor has any
         instrument  been  executed  that would  effect any such  satisfaction,  cancellation,  subordination,  rescission  or release.
         Neither the Seller nor the Servicer has waived the performance by the Mortgagor of any action,  if the Mortgagor&#146;s  failure to
         perform  such action would cause the  Mortgage  Loan to be in default,  and neither the Seller nor the Servicer has waived any
         default.


                  (h)      The  Mortgage  is a valid,  existing,  perfected  and  enforceable  first  lien on the  Mortgaged  Property,
         including all improvements on the Mortgaged  Property,  free and clear of all adverse claims,  liens and  encumbrances  having
         priority over the lien of the Mortgage,  subject only to (i) the lien of current real property taxes and  assessments  not yet
         due and payable,  (ii)  covenants,  conditions  and  restrictions,  rights of way,  easements  and other matters of the public
         record as of the date of recording being  acceptable to mortgage  lending  institutions  generally and either (A) specifically
         referred to in the lender&#146;s  title  insurance  policy  delivered to the  originator  of the Mortgage  Loan or (B) which do not
         adversely  affect the Appraised Value of the Mortgaged  Property and (iii) other matters to which like properties are commonly
         subject which do not individually or in the aggregate  materially  interfere with the benefits of the security  intended to be
         provided by the  Mortgage or the use,  enjoyment,  value or  marketability  of the related  Mortgaged  Property.  Any security
         agreement,  chattel mortgage or equivalent  document related to and delivered in connection with the Mortgage Loan establishes
         and creates a valid,  existing and  enforceable  first lien and first  priority  security  interest on the property  described
         therein and the Seller has the full right to sell and assign the same to the Purchaser.


                  (i)      The  Mortgage  Note and the related  Mortgage  are  original  and  genuine and each is the legal,  valid and
         binding  obligation of the maker thereof,  enforceable in all respects in accordance  with its terms except as  enforceability
         may be limited by (i) bankruptcy,  insolvency,  liquidation,  receivership,  moratorium,  reorganization or other similar laws
         affecting the enforcement of the rights of creditors and (ii) general principles of equity,  whether  enforcement is sought in
         a proceeding in equity or at law and the Seller has taken all action  necessary to transfer such rights of  enforceability  to
         the Purchaser.

                                                                      15


--------------------------------------------------------------------------------



                  (j)      All parties to the Mortgage  Note and the Mortgage  had the legal  capacity to enter into the Mortgage  Loan
         and to execute and deliver the  Mortgage  Note and the  Mortgage,  and the Mortgage  Note and the Mortgage  have been duly and
         properly  executed by such parties.  Either the  Mortgagor is a natural  person or the related  co-borrower  or guarantor is a
         natural person.


                  (k)      The  proceeds of the Mortgage  Loan have been fully  disbursed  to or for the account of the  Mortgagor  and
         there  is no  obligation  for the  Mortgagee  to  advance  additional  funds  thereunder  and any and all  requirements  as to
         completion of any on-site or off-site  improvement  and as to  disbursements  of any escrow funds  therefor have been complied
         with.  All costs,  fees and expenses  incurred in making or closing the Mortgage  Loan and the  recording of the Mortgage have
         been paid,  and the  Mortgagor  is not  entitled to any refund of any  amounts  paid or due to the  Mortgagee  pursuant to the
         Mortgage Note or Mortgage.


                  (l)      The Seller and all other  parties  which have had any interest in the Mortgage  Loan,  whether as mortgagee,
         assignee,  pledgee  or  otherwise,  are (or,  during the period in which they held and  disposed  of such  interest,  were) in
         compliance  with any and all  applicable  &#147;doing  business&#148;  and licensing  requirements  of the laws of the state wherein the
         Mortgaged Property is located.


                  (m)      The Mortgage Loan is covered by an ALTA or CLTA lender&#146;s title  insurance  policy,  acceptable to Fannie Mae
         or Freddie  Mac,  issued by a title  insurer  acceptable  to Fannie Mae or Freddie  Mac and  qualified  to do  business in the
         jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to the  exceptions  contained in (h)(i),  (ii) and
         (iii) above) the Seller,  its successors  and assigns as to the first priority lien of the Mortgage in the original  principal
         amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability  of the lien resulting from
         the  provisions of the Mortgage  providing for  adjustment in the Mortgage  Interest Rate or Monthly  Payment.  The Seller and
         its successors and assigns are the sole insureds of such lender&#146;s title  insurance  policy,  and such lender&#146;s title insurance
         policy  is in full  force  and  effect  and will be in full  force  and  effect  upon  the  consummation  of the  transactions
         contemplated  by this  Agreement and will inure to the benefit of the  Purchaser  and its assigns  without any further act. No
         claims have been made under such lender&#146;s title insurance  policy,  and the Seller has not done, by act or omission,  anything
         which would impair the coverage of such lender&#146;s title insurance policy.


                  (n)      There is no default,  breach, violation or event of acceleration existing under the Mortgage or the Mortgage
         Note and no event  which,  with the  passage of time or with  notice and the  expiration  of any grace or cure  period,  would
         constitute a default, breach,  violation or event permitting acceleration,  and neither the Seller nor the Servicer has waived
         any default, breach, violation or event permitting acceleration.

                                                                      16


--------------------------------------------------------------------------------



                  (o)      There are no  mechanics&#146;  or similar  liens or claims filed for work,  labor or material  (and no rights are
         outstanding  that under law could give rise to such lien) affecting the related  Mortgaged  Property which are or may be liens
         prior to, or equal or coordinate with, the lien of the related Mortgage.


                  (p)      All improvements  which were considered in determining the Appraised Value of the related Mortgaged Property
         lay wholly within the boundaries and building  restriction lines of the Mortgaged  Property,  and no improvements on adjoining
         properties encroach upon the Mortgaged Property.


                  (q)      The Mortgage Loan was originated by a commercial  bank or similar  banking  institution  which is supervised
         and examined by a federal or state authority, or by a mortgagee approved by the Secretary of HUD.


                  (r)      Principal  payments on the  Mortgage  Loan  commenced no more than sixty (60) days after the proceeds of the
         Mortgage Loan were  disbursed.  The Mortgage Loans  identified on Exhibit 4is 3/1 year  adjustable-rate  mortgage loans having
         an original  term to maturity of not more than 30 years,  with interest  payable in arrears on the first day of the month.  As
         to each Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be adjusted to equal the sum of
         the Index plus the applicable Gross Margin,  rounded up or down to the nearest  multiple of 0.125%;  provided,  however,  that
         the Mortgage  Interest  Rate will not increase or decrease by more than the Initial Rate Cap on the first  Adjustment  Date or
         the Periodic  Rate Cap on any  subsequent  Adjustment  Date,  and will in no event exceed the Lifetime Rate Cap. Each Mortgage
         Note  requires a monthly  payment  which is  sufficient  (i) during the period prior to the first  adjustment  to the Mortgage
         Interest  Rate,  to amortize the original  principal  balance  fully over the original term thereof and to pay interest at the
         related  Mortgage  Interest  Rate,  and (ii) during the period  following each  Adjustment  Date, to amortize the  outstanding
         principal  balance  fully as of the first day of such period over the then  remaining  term of such  Mortgage  Note and to pay
         interest at the related  Mortgage  Interest Rate.  The Mortgage Note does not permit  negative  amortization.  Interest on the
         Mortgage Note is calculated on the basis of a 360-day year  consisting of twelve 30-day  months.  Unless  otherwise  indicated
         on a Mortgage Loan Schedule, no Mortgage Loan is a Convertible Mortgage Loan.


                  (s)      There is no  proceeding  pending  or,  to the  Seller&#146;s  knowledge,  threatened  for the  total  or  partial
         condemnation  of the  Mortgaged  Property and such property is in good repair and is undamaged by waste,  fire,  earthquake or
         earth movement,  windstorm,  flood,  tornado or other casualty,  so as to affect adversely the value of the Mortgaged Property
         as security for the Mortgage Loan or the use for which the premises were intended.


                  (t)      The Mortgage and related  Mortgage Note contain  customary and enforceable  provisions such as to render the
         rights and remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of the benefits of the
         security  provided  thereby,  including (i) in the case of a Mortgage  designated as a deed of trust,  by trustee&#146;s  sale, and
         (ii)  otherwise by judicial  foreclosure.  To the best of the Seller&#146;s  knowledge,  following the date of  origination  of the
         Mortgage Loan,  the Mortgaged  Property has not been subject to any  bankruptcy  proceeding or foreclosure  proceeding and the
         Mortgagor has not filed for protection  under  applicable  bankruptcy  laws. There is no homestead or other exemption or right
         available  to the  Mortgagor  or any other person which would  interfere  with the right to sell the  Mortgaged  Property at a
         trustee&#146;s sale or the right to foreclose the Mortgage.


                                                                      17


--------------------------------------------------------------------------------



                  (u)      The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or Freddie Mac.


                  (v)      The Mortgage  Note is not and has not been secured by any  collateral  except the lien of the  corresponding
         Mortgage on the  Mortgaged  Property and the  security  interest of any  applicable  security  agreement  or chattel  mortgage
         referred to in (h) above.


                  (w)      The Mortgage File contains an appraisal of the related  Mortgaged  Property,  in a form acceptable to Fannie
         Mae or Freddie  Mac and such  appraisal  complies  with the  requirements  of FIRREA,  and was made and  signed,  prior to the
         approval of the Mortgage Loan application, by a Qualified Appraiser.


                  (x)      In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified  under  applicable law to
         serve as such,  has been properly  designated  and  currently so serves and is named in the Mortgage,  and no fees or expenses
         are or will become  payable by the  Purchaser to the trustee under the deed of trust,  except in  connection  with a trustee&#146;s
         sale after default by the Mortgagor.


                  (y)      The Mortgage  Loan is not a graduated  payment  mortgage  loan and the Mortgage  Loan does not have a shared
         appreciation,  balloon payment or other  contingent  interest  feature,  nor does it contain any &#147;buydown&#148;  provision which is
         currently in effect.


                  (z)      The Mortgage  contains an enforceable  provision for the acceleration of the payment of the unpaid principal
         balance of the  Mortgage  Loan in the event that the  Mortgaged  Property is sold or  transferred  without  the prior  written
         consent of the mortgagee thereunder.


                  (aa)     The Mortgagor has received all  disclosure  materials  required by applicable law with respect to the making
         of mortgage  loans of the same type as the Mortgage Loan and rescission  materials  required by applicable law if the Mortgage
         Loan is a Refinanced  Mortgage Loan and has  acknowledged  receipt of such materials to the extent  required by applicable law
         and such documents will remain in the Mortgage File.


                  (bb)     No Mortgage Loan has an LTV at  origination  in excess of 95%. Each Mortgage Loan with an LTV at origination
         in excess of 80% will be subject to a Primary  Mortgage  Insurance  Policy,  issued by an insurer  acceptable to Fannie Mae or
         Freddie Mac at the time of  origination,  which  insures  that  portion of the  Mortgage  Loan in excess of the portion of the
         Appraised  Value of the  Mortgaged  Property as required by Fannie Mae.  All  provisions  of such Primary  Mortgage  Insurance
         Policy have been and are being complied with,  such policy is in full force and effect,  and all premiums due thereunder  have
         been paid.  Any  Mortgage  subject to any such Primary  Mortgage  Insurance  Policy  obligates  the  Mortgagor  thereunder  to
         maintain such  insurance  and to pay all premiums and charges in connection  therewith at least until the LTV of such Mortgage
         Loan is reduced to less than 80%.  The  Mortgage  Interest  Rate for the  Mortgage  Loan does not include  any such  insurance
         premium.  No Mortgage Loan requires payment of such premiums, in whole or in part, by the Purchaser.

                                                                      18


--------------------------------------------------------------------------------



                  (cc)     The  Mortgaged  Property  is  lawfully  occupied  under  applicable  law,  all  inspections,   licenses  and
         certificates  required to be made or issued with respect to all occupied portions of the Mortgaged  Property and, with respect
         to the use and occupancy of the same,  including  but not limited to  certificates  of  occupancy,  have been made or obtained
         from the  appropriate  authorities  and no  improvement  located on or part of the  Mortgaged  Property is in violation of any
         zoning law or regulation.


                  (dd)     The  Assignment of Mortgage is in  recordable  form and is  acceptable  for recording  under the laws of the
         jurisdiction in which the Mortgaged Property is located.


                  (ee)     All  payments  required to be made prior to the Cut-off Date for such  Mortgage  Loan under the terms of the
         Mortgage Note have been made,  the Mortgage Loan has not been  dishonored,  there are no material  defaults under the terms of
         the  Mortgage  Loan and no Mortgage  Loan has been more than thirty (30) days  delinquent  more than once in the twelve  month
         period immediately prior to the Cut-off Date.


                  (ff)     None of the Seller,  the  Servicer or any prior  originator  or servicer  has  advanced  funds,  or induced,
         solicited or knowingly received any advance from any party other than the Mortgagor,  directly or indirectly,  for the payment
         of any amount due under the Mortgage Loan.


                  (gg)     With respect to each Mortgage Loan,  the Seller is in possession of a complete  Mortgage File except for the
         documents which have been delivered to the Purchaser or which have been submitted for recording and not yet returned.


                  (hh)     Immediately  prior to the  payment of the  Purchase  Price,  the Seller was the sole owner and holder of the
         Mortgage Loans and the  indebtedness  evidenced by the Mortgage Note. The Mortgage Loans,  including the Mortgage Note and the
         Mortgage,  were not assigned or pledged by the Seller and the Seller had good and  marketable  title  thereto,  and the Seller
         had full right to transfer and sell the  Mortgage  Loans to the  Purchaser  free and clear of any  encumbrance,  participation
         interest,  lien,  equity,  pledge,  claim or  security  interest  and had full right and  authority  subject to no interest or
         participation  in, or agreement with any other party to sell or otherwise  transfer the Mortgage Loans.  Following the sale of
         the Mortgage  Loan,  the  Purchaser  will own such  Mortgage  Loan free and clear of any  encumbrance,  equity,  participation
         interest,  lien, pledge, charge, claim or security interest.  The Seller intends to relinquish all rights to monitor,  possess
         and control the Mortgage  Loan except in  connection  with the  servicing of the Mortgage Loan by the Servicer as set forth in
         this  Agreement.  After the  Closing  Date,  neither  the Seller nor the  Servicer  will have any right to modify or alter the
         terms of the sale of the  Mortgage  Loan and  neither  the  Seller  nor the  Servicer  will  have any  obligation  or right to
         repurchase the Mortgage Loan,  except as provided in this Agreement or as otherwise agreed to by the Seller,  the Servicer and
         the Purchaser.

                                                                      19


--------------------------------------------------------------------------------



                  (ii)     Any future advances made prior to the Cut-off Date have been  consolidated  with the  outstanding  principal
         amount secured by the Mortgage,  and the secured principal  amount,  as consolidated,  bears a single interest rate and single
         repayment  term. The lien of the Mortgage  securing the  consolidated  principal  amount is expressly  insured as having first
         lien priority by a title insurance policy, an endorsement to the policy insuring the mortgagee&#146;s  consolidated  interest or by
         other  title  evidence  acceptable  to Fannie Mae and  Freddie  Mac.  The  consolidated  principal  amount does not exceed the
         original principal amount of the Mortgage Loan.


                  (jj)     The Mortgage Loan was underwritten in accordance with the  Underwriting  Guidelines in effect at the time of
         origination with exceptions thereto exercised in a reasonable manner.


                  (kk)     The  Mortgaged  Property  is located in the state  identified  in the related  Mortgage  Loan  Schedule  and
         consists of a parcel of real property with a detached  single  family  residence  erected  thereon,  or a two- to  four-family
         dwelling,  or an individual  condominium unit, or an individual unit in a planned unit development;  provided,  however,  that
         any  condominium  project or planned unit  development  generally  conforms with the  Underwriting  Guidelines  regarding such
         dwellings, and no residence or dwelling is a mobile home, manufactured dwelling or cooperative.


                  (ll)     If the  Mortgaged  Property is a  condominium  unit or a planned unit  development  (other than a de minimis
         planned unit  development)  such condominium or planned unit  development  project meets Fannie Mae or Freddie Mac eligibility
         requirements  for sale to Fannie  Mae or Freddie  Mac,  as the case may be, or is located  in a  condominium  or planned  unit
         development  project  which has  received  Fannie Mae or Freddie Mac project  approval or as to which Fannie Mae&#146;s and Freddie
         Mac&#146;s eligibility requirements have been waived.


                  (mm)     The Seller used no adverse  selection  procedures in selecting the Mortgage Loan from among the  outstanding
         first-lien, residential mortgage loans owned by it which were available for inclusion in the Mortgage Loans.


                  (nn)     Each Mortgage Loan is a &#147;qualified mortgage&#148; within Section 860G(a)(3) of the Code.

                                                                      20


--------------------------------------------------------------------------------



                  (oo)     With respect to each Mortgage  where a lost note affidavit has been delivered to the Trustee in place of the
         related  Mortgage Note, the related  Mortgage Note is no longer in existence.  Each such lost note affidavit is  substantially
         in the form attached hereto as Exhibit 6.


                  (pp)     No fraud, error, omission, misrepresentation,  negligence or similar occurrence with respect to the Mortgage
         Loan has taken place on the part of the Seller,  the Servicer or any  originator  or servicer or the  Mortgagor or on the part
         of any other party involved in the origination of the Mortgage Loan.


                  (qq)     The  origination  practices  used by the Seller  and the  collection  and  servicing  practices  used by the
         Servicer  with respect to each Mortgage Loan have been in all respects  legal,  proper,  prudent and customary in the mortgage
         origination  and servicing  industry and the collection and servicing  practices used by the Servicer have been  acceptable to
         Fannie Mae and Freddie Mac.


                  (rr)     The  Mortgagor is not in  bankruptcy  and is not  insolvent and neither the Seller nor the Servicer have any
         knowledge of any  circumstances  or condition  with respect to the  Mortgage,  the  Mortgaged  Property,  the Mortgagor or the
         Mortgagor&#146;s  credit  standing  that  could  reasonably  be  expected  to cause  investors  to regard the  Mortgage  Loan as an
         unacceptable  investment,  cause the  Mortgage  Loan to become  delinquent  or  materially  adversely  affect the value or the
         marketability of the Mortgage Loan.


                  (ss)     The  Mortgagor  has not  notified  the Seller or the  Servicer,  and neither the Seller nor the Servicer has
         knowledge of any relief requested or allowed to the Mortgagor under the Soldiers&#146; and Sailors&#146; Civil Relief Act of 1940.


                  (tt)     No Mortgage Loan was made in connection with (i) the construction or rehabilitation of a Mortgaged  Property
         or (ii) facilitating the trade-in or exchange of a Mortgaged Property.


                  (uu)     There is no pending action or proceeding  directly  involving any Mortgaged  Property of which the Seller or
         the Servicer is aware in which  compliance  with any  environmental  law, rule or  regulation is an issue and nothing  further
         remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
         use and enjoyment of said property.


                  (vv)     No action,  inaction,  or event has occurred and no state of affairs exists or has existed that has resulted
         or will result in the  exclusion  from,  denial of, or defense to  coverage  under any  applicable  special  hazard  insurance
         policy,  Primary  Mortgage  Insurance  Policy or bankruptcy  bond,  irrespective of the cause of such failure of coverage.  In
         connection with the placement of any such insurance,  no commission,  fee, or other  compensation has been or will be received
         by the Seller or the  Servicer or any  designee  of the Seller or the  Servicer or any  corporation  in which the Seller,  the
         Servicer  or any  officer,  director,  or  employee  of the Seller or the  Servicer  had a  financial  interest at the time of
         placement of such insurance.

                                                                      21


--------------------------------------------------------------------------------



                  (ww)     With respect to any ground  lease to which a Mortgaged  Property  may be subject:  (A) the  Mortgagor is the
         owner of a valid and  subsisting  leasehold  interest  under such ground  lease;  (B) such  ground  lease is in full force and
         effect,  unmodified  and not  supplemented  by any  writing or  otherwise;  (C) all rent,  additional  rent and other  charges
         reserved  therein have been fully paid to the extent  payable as of the Closing Date;  (D) the Mortgagor  enjoys the quiet and
         peaceful  possession  of the  leasehold  estate;  (E) the  Mortgagor  is not in default  under any of the terms of such ground
         lease,  and there are no  circumstances  which,  with the passage of time or the giving of notice,  or both, would result in a
         default  under  such  ground  lease;  (F) the  lessor  under such  ground  lease is not in  default  under any of the terms or
         provisions  of such  ground  lease on the part of the lessor to be  observed or  performed;  (G) the lessor  under such ground
         lease has satisfied  any repair or  construction  obligations  due as of the Closing Date pursuant to the terms of such ground
         lease;  (H) the  execution,  delivery and  performance  of the Mortgage do not require the consent  (other than those consents
         which have been  obtained  and are in full force and  effect)  under,  and will not  contravene  any  provision  of or cause a
         default  under,  such ground lease;  and (I) the term of such lease does not  terminate  earlier than the maturity date of the
         Mortgage Note.


                  (xx)     With respect to escrow  deposits and payments  that the Servicer is entitled to collect,  all such  payments
         are in the possession of, or under the control of the Servicer,  and there exist no deficiencies  in connection  therewith for
         which  customary  arrangements  for repayment  thereof have not been made.  All escrow  payments  have been  collected in full
         compliance  with state and federal law and the provisions of the related  Mortgage Note and Mortgage.  As to any Mortgage Loan
         that is the subject of an escrow,  escrow of funds is not prohibited by applicable  law and has been  established in an amount
         sufficient  to pay for every  escrowed  item that remains  unpaid and has been  assessed  but is not yet due and  payable.  No
         escrow  deposits or other  charges or payments due under the  Mortgage  Note have been  capitalized  under any Mortgage or the
         related Mortgage Note.


                  (yy)     With respect to each Mortgage Loan that is a Convertible  Mortgage Loan,  the Mortgage  Interest Rate may be
         converted  by the  Mortgagor  in  accordance  with the terms of the related  Mortgage  Note to a fixed rate of  interest.  The
         conversion  term on such  Mortgage  Loan is equal to Fannie  Mae&#146;s  posted  yield as in effect  for sixty  (60) day  mandatory
         delivery  commitments  for  conventional  first mortgages plus a margin ranging from 0.625% to 1.25%.  Such conversion  option
         may be exercised on the first, second or third Adjustment Date.

                                                                      22


--------------------------------------------------------------------------------



         Subsection 7.02   Seller and Servicer Representations.

         The Seller and the Servicer hereby represent and warrant to the Purchaser that, as to itself as of the Closing Date:

                  (a)      It is a national banking association,  duly organized, validly existing, and in good standing under the laws
         of the  United  States and has all  licenses  necessary  to carry on its  business  as now being  conducted  and is  licensed,
         qualified  and in good  standing  in the states  where the  Mortgaged  Property  is located if the laws of such state  require
         licensing or  qualification  in order to conduct  business of the type conducted by it. It is an approved  seller/servicer  in
         good standing of conventional  residential mortgage loans for Fannie Mae or Freddie Mac and is a HUD-approved  mortgagee under
         Section 203 of the National  Housing Act. It has corporate  power and  authority to execute and deliver this  Agreement and to
         perform in accordance  herewith;  the execution,  delivery and  performance of this  Agreement  (including all  instruments of
         transfer to be delivered pursuant to this Agreement) by it and the consummation of the transactions  contemplated  hereby have
         been duly and validly  authorized.  This  Agreement,  assuming due  authorization,  execution  and delivery by the  Purchaser,
         evidences the legal, valid,  binding and enforceable  obligation of it, subject to applicable law except as enforceability may
         be limited by (i)  bankruptcy,  insolvency,  liquidation,  receivership,  moratorium,  reorganization  or other  similar  laws
         affecting the enforcement of the rights of creditors and (ii) general principles of equity,  whether  enforcement is sought in
         a  proceeding  in equity or at law.  All  requisite  corporate  action has been taken by it to make this  Agreement  valid and
         binding upon it in accordance with the terms of this Agreement.


                  (b)      No  consent,  approval,  authorization  or order  is  required  for the  transactions  contemplated  by this
         Agreement from any court,  governmental  agency or body, or federal or state regulatory  authority having jurisdiction over it
         or, if required, such consent, approval, authorization or order has been or will, prior to the Closing Date, be obtained.


                  (c)      The consummation of the  transactions  contemplated by this Agreement are in its ordinary course of business
         and will not result in the breach of any term or  provision  of its  charter or by-laws or result in the breach of any term or
         provision of, or conflict  with or  constitute a default under or result in the  acceleration  of any  obligation  under,  any
         agreement,  indenture or loan or credit  agreement or other  instrument  to which it or its property is subject,  or result in
         the violation of any law, rule, regulation, order, judgment or decree to which it or its property is subject.


                  (d)      Its transfer,  assignment and conveyance of the Mortgage Notes and the Mortgages  pursuant to this Agreement
         are not subject to the bulk transfer or any similar statutory provisions in effect in any applicable jurisdiction.


                  (e)      There is no action, suit, proceeding or investigation pending or, to its best knowledge,  threatened against
         it which,  either individually or in the aggregate,  would result in any material adverse change in its business,  operations,
         financial  condition,  properties  or assets,  or in any material  impairment of its right or ability to carry on its business
         substantially  as now conducted or which would draw into question the validity of this  Agreement or the Mortgage  Loans or of
         any action taken or to be taken in connection with its obligations  contemplated  herein, or which would materially impair its
         ability to perform under the terms of this Agreement.

                                                                      23


--------------------------------------------------------------------------------



                  (f)      It does not believe, nor does it have any reason or cause to believe,  that it cannot perform each and every
         covenant contained in this Agreement.


                  (g)      It acknowledges  and agrees that the Servicing Fee shall be treated by the Servicer,  for accounting and tax
         purposes, as compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement.


                  (h)      It has  determined  that the  disposition  of the Mortgage Loans pursuant to this Agreement will be afforded
         sale treatment for accounting and tax purposes.


                  (i)      It is solvent  and the sale of the  Mortgage  Loans will not cause it to become  insolvent.  The sale of the
         Mortgage Loans is not undertaken with the intent to hinder, delay or defraud any of its creditors.


                  (j)      It has not dealt with any  broker,  investment  banker,  agent or other  person  that may be entitled to any
         commission or compensation in connection with the sale of the Mortgage Loans.

Subsection 7.03  Remedies for Breach of Representations and Warranties.

         It is understood and agreed that the  representations  and warranties set forth in Subsections 7.01 and 7.02 shall survive the
sale of the Mortgage  Loans to the  Purchaser  and shall inure to the benefit of the  Purchaser,  notwithstanding  any  restrictive  or
qualified  endorsement  on any Mortgage Note or Assignment of Mortgage or the  examination or lack of examination of any Mortgage File.
Upon discovery by the Seller,  the Servicer or the Purchaser of a breach of any of the foregoing  representations  and warranties which
materially  and adversely  affects the value of the Mortgage  Loans or the interest of the Purchaser  therein (or which  materially and
adversely  affects the  interest of the  Purchaser in or the value of the related  Mortgage  Loan in the case of a  representation  and
warranty relating to a particular Mortgage Loan), the party discovering such breach shall give prompt written notice to the others.

                  Within  sixty (60) days of the earlier of either  discovery  by or notice to either the Seller or the Servicer of any
breach of a  representation  or warranty which  materially and adversely  affects the value of a Mortgage Loan or the Mortgage Loans or
the interest of the  Purchaser  therein,  the Seller or the Servicer,  as the case may be, shall use its best efforts  promptly to cure
such breach in all material  respects and, if such breach cannot be cured,  the Seller shall  repurchase such Mortgage Loan or Mortgage
Loans at the Repurchase Price.  However,  the Seller may, at its option,  with the Purchaser&#146;s prior approval,  such approval not to be
withheld  unreasonably,  and assuming  that the Seller has a Substitute  Mortgage  Loan,  rather than  repurchase  the Mortgage Loan as
provided above,  remove such Mortgage Loan and substitute in its place a Substitute  Mortgage Loan or Loans;  provided,  however,  that
any such  substitution  shall be effected  within two (2) years of the Closing Date. If the Seller has no Substitute  Mortgage Loan, it
shall  repurchase  the deficient  Mortgage  Loan.  Any  repurchase  of a Mortgage  Loan  pursuant to the  foregoing  provisions of this
Subsection 7.03 shall occur on a date  designated by the Purchaser and shall be  accomplished by the Seller  remitting by wire transfer
to the Purchaser the amount of the Repurchase Price.

                                                                      24


--------------------------------------------------------------------------------



                  At the time of repurchase of any deficient  Mortgage Loan (or removal of any Deleted  Mortgage  Loan),  the Purchaser
and the Seller shall  arrange for the  assignment of the  repurchased  Mortgage  Loan (or Deleted  Mortgage  Loan) to the Seller or its
designee and the  delivery to the Seller of any  documents  held by the  Purchaser  relating to the  repurchased  Mortgage  Loan in the
manner  required by this  Agreement  with respect to the purchase and sale of such  Mortgage  Loan on the Closing  Date. In the event a
deficient  Mortgage Loan is  repurchased,  the Seller shall,  simultaneously  with its  remittance to the Purchaser of such  Repurchase
Price,  give written notice to the Purchaser that such  repurchase has taken place.  Upon such  repurchase,  the related  Mortgage Loan
Schedule shall simultaneously be amended to reflect the withdrawal of the repurchased Mortgage Loan from this Agreement.


                  As to any Deleted  Mortgage Loan for which the Seller  substitutes one or more Substitute  Mortgage Loans, the Seller
shall effect such  substitution by delivering to the Purchaser for each Substitute  Mortgage Loan the Mortgage Note, the Mortgage,  the
Assignment of Mortgage and such other  documents  and  agreements  as are required by  Subsection  6.03.  The Seller shall remit to the
Servicer  for  distribution  the  Monthly  Payment  due on each  Substitute  Mortgage  Loan in the  month  following  the  date of such
substitution.  Monthly  Payments due with respect to Substitute  Mortgage  Loans in the month of  substitution  will be retained by the
Seller.  For the month of  substitution,  distributions  to the Purchaser will include the Monthly Payment due on such Deleted Mortgage
Loan in the month of  substitution,  and the Seller shall thereafter be entitled to retain all amounts  subsequently  received by it in
respect of such Deleted  Mortgage Loan. The Seller shall give written  notice to the Purchaser that such  substitution  has taken place
and shall amend the  related  Mortgage  Loan  Schedule to reflect  the  removal of such  Deleted  Mortgage  Loan from the terms of this
Agreement and the  substitution  of the Substitute  Mortgage  Loan.  Upon such  substitution,  each  Substitute  Mortgage Loan shall be
subject to the terms of this  Agreement in all  respects,  and the Seller shall be deemed to have made with respect to such  Substitute
Mortgage Loan, as of the date of substitution, the covenants, representations and warranties set forth in Subsections 7.01 and 7.02.


                  For any month in which the Seller substitutes one or more Substitute  Mortgage Loans for one or more Deleted Mortgage
Loans,  the Seller will determine the amount (if any) by which the aggregate  principal  balance of all such Substitute  Mortgage Loans
as of the date of  substitution  is less than the  aggregate  Stated  Principal  Balance  of all such  Deleted  Mortgage  Loans  (after
application of scheduled  principal payments due in the month of substitution).  The amount of such shortfall,  plus an amount equal to
the  aggregate  of any Monthly  Advances  made with respect to such Deleted  Mortgage  Loans,  shall be remitted to the Servicer by the
Seller for distribution by the Servicer in the month of substitution.

                                                                      25


--------------------------------------------------------------------------------



         In addition to such cure,  repurchase and substitution  obligations,  the Seller or the Servicer shall indemnify the Purchaser
and hold it harmless against any out-of-pocket losses, penalties,  fines, forfeitures,  reasonable and necessary legal fees and related
costs,  judgments,  and other costs and  expenses  resulting  from any claim,  demand,  defense or assertion by any third party that is
based on or grounded upon, or resulting  from, a breach of the Seller or the Servicer,  as applicable,  representations  and warranties
contained in this Agreement;  provided,  however,  indemnification  shall not be available for any economic losses of the Purchaser due
to reinvestment losses, loss of investment income or any other special, indirect or consequential losses or damages.


                  No action may be brought against the Seller or the Servicer, as applicable,  relating to or arising out of the breach
of any  representations  and  warranties  made in  Subsections  7.01 or 7.02 with  respect to any  Mortgage  Loan  unless and until (i)
discovery of such breach by the Purchaser or notice  thereof by the Seller or the Servicer to Purchaser,  (ii) failure by the Seller or
the Servicer, as applicable,  to cure such breach,  repurchase such Mortgage Loan as specified above,  substitute a Substitute Mortgage
Loan for such Mortgage  Loan as specified  above and/or  indemnify  the Purchaser and (iii) demand upon the Seller or the Servicer,  as
applicable, by the Purchaser for compliance with the terms of this Agreement.


                  It is understood  and agreed that the  obligations of the Seller or the Servicer,  as  applicable,  set forth in this
Subsection 7.03 to cure,  repurchase or substitute for a defective Mortgage Loan and/or to indemnify the Purchaser  constitute the sole
remedies of the Purchaser respecting a breach of the representations and warranties set forth in Subsections 7.01 and 7.02.

Subsection 7.04  Repurchase of Certain Prepaid or Converted Mortgage Loans.

         If the  principal  balance due on a Mortgage  Loan is paid in full prior to the Closing  Date,  the Seller  shall remit to the
Purchaser an amount equal to the product of (i) the excess of the  purchase  price  percentage  as  calculated  in Section 4 over 100%,
times (ii) the amount of such  Principal  Prepayment in full. If any Mortgagor  converts the adjustable  Mortgage  Interest Rate on any
related Convertible  Mortgage Loan to a fixed Mortgage Interest Rate, the Seller shall repurchase that Convertible  Mortgage Loan prior
to the next scheduled Due Date for such Mortgage Loan pursuant to Section 7.03.

                                                          SECTION 8.  Closing.


                  The closing for the purchase and sale of the Mortgage  Loans shall take place on the Closing Date.  The closing shall
be by  telephone,  confirmed  by letter or wire as the  parties  shall  agree.  The closing  shall be subject to each of the  following
conditions:


                  (a)      all of the  representations  and warranties of the Seller and the Servicer in this  Agreement  shall be true
         and  correct as of the  Closing  Date and no event  shall have  occurred  which,  with  notice or the  passage of time,  would
         constitute an Event of Default under this Agreement;


                  (b)      the Seller&#146;s  attorneys  shall have  received in escrow all Closing  Documents as specified in Section 9, in
         such forms as are agreed upon and acceptable to the Purchaser,  duly executed by all  signatories as required  pursuant to the
         terms hereof; and

                                                                      26


--------------------------------------------------------------------------------



                  (c)      all other terms and conditions of this Agreement  required to be complied with or performed  shall have been
         complied with or performed.

                                                    SECTION 9.  Closing Documents.


                  On the Closing Date, the Seller and the Servicer  shall deliver to the Purchaser in escrow fully  executed  originals
of:


                  (a)      this Agreement, executed by the Seller and the Servicer;


                  (b)      an Officer&#146;s  Certificate,  in the form of Exhibit 1 hereto,  for the Seller and the Servicer  including all
         attachments thereto;


                  (c)      each Mortgage Loan Schedule, one copy to be attached hereto; and


                  (d)      an opinion of in-house  counsel for the Seller and the Servicer,  substantially  in the form attached hereto
         as Exhibit 7.

                                                          SECTION 10.  Costs.


                  The Seller and the Servicer  shall pay any  commissions  due their  salesmen and the legal fees and expenses of their
attorneys.  The Purchaser  shall pay the cost of delivering the Mortgage Files to the Purchaser or its designee,  the cost of recording
the  Assignments  of Mortgage and any custodial  fees incurred in connection  with the release of any Mortgage Loan Documents as may be
required by its servicing  activities  hereunder.  All other costs and expenses  incurred in  connection  with the sale of the Mortgage
Loans by the Seller to the Purchaser, including without limitation the Purchaser&#146;s attorneys&#146; fees, shall be paid by the Purchaser.

                                     SECTION 11.  Administration and Servicing of Mortgage Loans.

Subsection 11.01  Servicer to Act as Servicer; Subservicing.

                  The Servicer, as an independent contractor, shall service and administer the Mortgage Loans in accordance with this
Agreement and Customary Servicing Procedures and the terms of the Mortgage Notes and Mortgages, and shall have full power and
authority, acting alone or through subservicers or agents, to do or cause to be done any and all things in connection with such
servicing and administration which the Servicer may deem necessary or desirable and consistent with the terms of this Agreement.  The
Servicer may perform its servicing responsibilities through agents or independent contractors, but shall not thereby be released from
any of its responsibilities hereunder.  Notwithstanding anything to the contrary, the Servicer may delegate any of its duties under
this Agreement to one or more of its affiliates without regard to any of the requirements of this section;  provided, however, that
the Servicer shall not be released from any of its responsibilities hereunder by virtue of such delegation.  The Mortgage Loans may
be subserviced by one or more unaffiliated subservicers on behalf of the Servicer provided each subservicer is a Fannie Mae approved
seller/servicer or a Freddie Mac approved seller/servicer in good standing, and no event has occurred, including but not limited to a
change in insurance coverage, that would make it unable to comply with the eligibility for seller/servicers imposed by Fannie Mae or
Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac.  The Servicer shall pay all fees and expenses of the
subservicer from its own funds (provided that any such expenditures that would constitute Servicing Advances if made by the Servicer
hereunder shall be reimbursable to the Servicer as Servicing Advances), and the subservicer&#146;s fee shall not exceed the Servicing Fee.

                                                                      27


--------------------------------------------------------------------------------



         At the cost and expense of the Servicer, without any right of reimbursement from the Custodial Account, the Servicer shall
be entitled to terminate the rights and responsibilities of a subservicer and arrange for any servicing responsibilities to be
performed by a successor subservicer meeting the requirements in the preceding paragraph; provided, however, that nothing contained
herein shall be deemed to prevent or prohibit the Servicer, at the Servicer&#146;s option, from electing to service the related Mortgage
Loans itself.  If the Servicer&#146;s responsibilities and duties under this Agreement are terminated and if requested to do so by the
Purchaser, the Servicer shall at its own cost and expense terminate the rights and responsibilities of the subservicer as soon as is
reasonably possible.  The Servicer shall pay all fees, expenses or penalties necessary in order to terminate the rights and
responsibilities of the subservicer from the Servicer&#146;s own funds without reimbursement from the Purchaser.

         The Servicer shall be entitled to enter into an agreement with the subservicer for indemnification of the Servicer by the
subservicer and nothing contained in this Agreement shall be deemed to limit or modify such indemnification.

         Any subservicing agreement and any other transactions or services relating to the Mortgage Loans involving the subservicer
shall be deemed to be between the subservicer and Servicer alone, and the Purchaser shall have no obligations, duties or liabilities
with respect to the subservicer including no obligation, duty or liability of Purchaser to pay the subservicer&#146;s fees and expenses.
For purposes of distributions and advances by the Servicer pursuant to this Agreement, the Servicer shall be deemed to have received
a payment on a Mortgage Loan when the subservicer has received such payment.


         Consistent with the terms of this Agreement,  the Servicer may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement of strict  compliance with any such term or in any manner grant  indulgence to any Mortgagor;  provided,  however,
that  (unless the  Mortgagor is in default with  respect to the  Mortgage  Loan,  or such default is, in the judgment of the  Servicer,
imminent,  and the  Servicer  has the consent of the  Purchaser)  the  Servicer  shall not enter into any payment  plan or agreement to
modify  payments with a Mortgagor  lasting more than six (6) months or permit any  modification  with respect to any Mortgage Loan that
would change the  Mortgage  Interest  Rate,  the Lifetime  Rate Cap, the Initial Rate Cap, the Periodic  Rate Cap or the Gross  Margin,
defer or forgive the payment of any principal or interest,  change the  outstanding  principal  amount  (except for actual  payments of
principal),  make any future  advances or extend the final  maturity  date,  as the case may be, with  respect to such  Mortgage  Loan.
Without  limiting the generality of the  foregoing,  the Servicer in its own name or acting  through  subservicers  or agents is hereby
authorized and empowered by the Purchaser when the Servicer  believes it  appropriate  and reasonable in its best judgment,  to execute
and deliver,  on behalf of itself and the Purchaser,  all instruments of satisfaction or  cancellation,  or of partial or full release,
discharge  and all other  comparable  instruments,  with respect to the Mortgage  Loans and the Mortgaged  Properties  and to institute
foreclosure  proceedings or obtain a deed-in-lieu  of  foreclosure  so as to convert the ownership of such  properties,  and to hold or
cause to be held title to such properties, on behalf of the Purchaser pursuant to the provisions of Subsection 11.13.

                                                                      28


--------------------------------------------------------------------------------



         The Servicer  shall notify the Purchaser of its intention to institute any  foreclosure  proceeding no less than ten (10) days
prior to  initiating  such  proceeding.  The  Servicer  shall  notify  the  Purchaser  of its  intention  to accept a  deed-in-lieu  of
foreclosure  or a partial  release of any of the  Mortgaged  Property  subject to the lien of the  Mortgage  no less than ten (10) days
prior to accepting such  deed-in-lieu or partial  release and shall only accept such  deed-in-lieu or grant such partial release if the
Purchaser has not objected  before the end of the tenth day after delivery of such notice.  In connection  with any  foreclosure  sale,
the Servicer  shall consult with the  Purchaser  with regard to a bid price for the related  Mortgaged  Property and shall set such bid
price in accordance with the Purchaser&#146;s  instructions.  The Servicer shall make all required  Servicing Advances and shall service and
administer the Mortgage Loans in accordance  with all applicable  laws,  rules and  regulations and shall provide to the Mortgagors any
reports  required to be provided  to them  thereby.  The  Purchaser  shall  furnish to the  Servicer  any powers of attorney  and other
documents  reasonably  necessary or appropriate to enable the Servicer to carry out its servicing and administrative  duties under this
Agreement.


         Notwithstanding  anything to the contrary  contained  herein, in connection with a foreclosure or acceptance of a deed-in-lieu
of  foreclosure,  if the  Servicer has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic
substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such
an inspection or review is to be conducted by a qualified  inspector at the  Purchaser&#146;s  expense.  Upon  completion of the inspection,
the Servicer  shall  promptly  provide the  Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the
inspection, the Purchaser shall determine how the Servicer shall proceed with respect to the Mortgaged Property.

Subsection 11.02  Liquidation of Mortgage Loans.


         In the event that any payment due under any Mortgage  Loan is not paid when the same becomes due and payable,  or in the event
the  Mortgagor  fails to perform any other  covenant or  obligation  under the  Mortgage  Loan and such  failure  continues  beyond any
applicable  grace  period,  the Servicer  shall take such action as it shall deem to be in the best interest of the  Purchaser.  In the
event that any payment due under any Mortgage  Loan remains  delinquent  for a period of ninety (90) days or more,  the Servicer  shall
commence  foreclosure  proceedings  in accordance  with  Customary  Servicing  Procedures and the guidelines set forth by Fannie Mae or
Freddie Mac. In such  connection,  the Servicer  shall from its own funds make all  necessary  and proper  Servicing  Advances.  If the
portion of any  Liquidation  Proceeds  allocable as a recovery of interest on any Mortgage Loan is less than the full amount of accrued
and unpaid  interest on such Mortgage Loan as of the date such proceeds are received,  then the applicable  Servicing Fees with respect
to such Mortgage Loan shall be paid first and any amounts remaining thereafter shall be distributed to the Purchaser.

                                                                      29


--------------------------------------------------------------------------------



Subsection 11.03  Collection of Mortgage Loan Payments.


         Continuously  from the date hereof until the principal and interest on all Mortgage  Loans are paid in full, the Servicer will
proceed  diligently,  in accordance  with this  Agreement,  to collect all payments due under each of the Mortgage  Loans when the same
shall become due and payable.  Further,  the Servicer will in accordance  with Customary  Servicing  Procedures  ascertain and estimate
taxes, assessments,  fire and hazard insurance premiums,  premiums for Primary Mortgage Insurance Policies, and all other charges that,
as  provided  in any  Mortgage,  will  become  due and  payable to the end that the  installments  payable  by the  Mortgagors  will be
sufficient to pay such charges as and when they become due and payable.

Subsection 11.04  Establishment of Custodial Account; Deposits in Custodial Account.


         The Servicer  shall  segregate  and hold all funds  collected  and received  pursuant to each Mortgage Loan separate and apart
from any of its own funds and general  assets and shall  establish  and  maintain one or more  Custodial  Accounts  (collectively,  the
&#147;Custodial  Account&#148;),  titled &#147;Bank of America,  N.A.,  in trust for [NAME OF  PURCHASER]  as Purchaser of Mortgage  Loans and various
Mortgagors.&#148;  Such Custodial  Account shall be  established  with a commercial  bank, a savings bank or a savings and loan  association
(which may be a  depository  affiliate  of the  Servicer)  which  meets the  guidelines  set forth by Fannie  Mae or Freddie  Mac as an
eligible  depository  institution for custodial  accounts.  The Custodial Account shall initially be established and maintained at Bank
of America,  N.A., or any successor thereto,  and shall not be transferred to any other depository  institution without the Purchaser&#146;s
approval,  which shall not  unreasonably  be withheld.  In any case,  the  Custodial  Account  shall be insured by the FDIC in a manner
which shall provide maximum available insurance thereunder and which may be drawn on by the Servicer.


         The  Servicer  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off Date (other than in respect of  principal  and interest on the Mortgage
Loans due on or before the Cut-off Date):


                  (a)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;


                  (b)      all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;


                  (c)      all Liquidation Proceeds;


                  (d)      all proceeds  received by the Servicer under any title insurance policy,  hazard insurance  policy,  Primary
         Mortgage  Insurance  Policy or other insurance  policy other than proceeds to be held in the Escrow Account and applied to the
         restoration  or repair of the  Mortgaged  Property  or  released to the  Mortgagor  in  accordance  with  Customary  Servicing
         Procedures;

                                                                      30


--------------------------------------------------------------------------------



                  (e)      all awards or settlements in respect of condemnation  proceedings or eminent domain  affecting any Mortgaged
         Property which are not released to the Mortgagor in accordance with Customary Servicing Procedures;


                  (f)      any amount  required to be deposited in the  Custodial  Account  pursuant to  Subsections  11.15,  11.17 and
         11.19;


                  (g)      any amount  required  to be  deposited  by the  Servicer in  connection  with any REO  Property  pursuant to
         Subsection 11.13;


                  (h)      all amounts  required to be deposited by the Servicer in connection with  shortfalls in principal  amount of
         Qualified Substitute Mortgage Loans pursuant to Subsection 7.03;


                  (i)      with  respect to each  Principal  Prepayment  in full,  an amount (to be paid by the Servicer out of its own
         funds) which, when added to all amounts  allocable to interest  received in connection with the Principal  Prepayment in full,
         equals one month&#146;s  interest on the amount of  principal so prepaid for the month of  prepayment  at the  applicable  Mortgage
         Loan Remittance Rate; provided,  however,  that the Servicer&#146;s aggregate  obligations under this paragraph for any month shall
         be limited to the total amount of Servicing Fees actually  received with respect to the Mortgage Loans by the Servicer  during
         such month; and


                  (j)      amounts  required to be deposited by the Servicer in  connection  with the  deductible  clause of any hazard
         insurance policy.


The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being  understood  and agreed that,  without
limiting the generality of the foregoing,  payments in the nature of late payment  charges,  assumption  fees and other  ancillary fees
need not be deposited by the Servicer in the Custodial Account.


         The Servicer may invest the funds in the  Custodial  Account in Eligible  Investments  designated  in the name of the Servicer
for the  benefit of the  Purchaser,  which  shall  mature not later than the  Business  Day next  preceding  the  Remittance  Date next
following  the date of such  investment  (except  that (A) any  investment  in the  institution  with  which the  Custodial  Account is
maintained may mature on such  Remittance  Date and (B) any other  investment may mature on such  Remittance Date if the Servicer shall
advance funds on such Remittance  Date,  pending receipt thereof to the extent  necessary to make  distributions  to the Purchaser) and
shall not be sold or disposed of prior to  maturity.  Notwithstanding  anything to the contrary  herein and above,  all income and gain
realized from any such  investment  shall be for the benefit of the Servicer and shall be subject to  withdrawal  by the Servicer.  The
amount of any losses  incurred in respect of any such  investments  shall be deposited in the Custodial  Account by the Servicer out of
its own funds immediately as realized.

                                                                      31


--------------------------------------------------------------------------------



Subsection 11.05  Withdrawals From the Custodial Account.


         The Servicer shall, from time to time, withdraw funds from the Custodial Account for the following purposes:


                  (a)      to make payments to the Purchaser in the amounts and in the manner provided for in Subsection 11.15;


                  (b)      to reimburse  itself for P&amp;I Advances,  the Servicer&#146;s  right to reimburse itself pursuant to this subclause
         (b) with  respect to any  Mortgage  Loan being  limited to related  Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance
         Proceeds and such other amounts as may be collected by the Servicer  from the Mortgagor or otherwise  relating to the Mortgage
         Loan, it being  understood  that, in the case of any such  reimbursement,  the Servicer&#146;s  right thereto shall be prior to the
         rights of the  Purchaser  with  respect to such  Mortgage  Loan,  except  that,  where the Seller is required to  repurchase a
         Mortgage Loan,  pursuant to Subsection 7.03, the Servicer&#146;s right to such reimbursement  shall be subsequent to the payment to
         the  Purchaser  of the  Repurchase  Price  pursuant  to  Subsection  7.03,  and all other  amounts  required to be paid to the
         Purchaser with respect to such Mortgage Loan;


                  (c)      to reimburse itself for any unpaid Servicing Fees and for unreimbursed  Servicing  Advances,  the Servicer&#146;s
         right to  reimburse  itself  pursuant  to this  subclause  (c) with  respect to any  Mortgage  Loan  being  limited to related
         Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance Proceeds and such other amounts as may be collected by the Servicer
         from  the  Mortgagor  or  otherwise  relating  to the  Mortgage  Loan,  it  being  understood  that,  in the  case of any such
         reimbursement,  the  Servicer&#146;s  right thereto shall be prior to the rights of the Purchaser  unless the Seller is required to
         repurchase a Mortgage Loan pursuant to Subsection  7.03, in which case the  Servicer&#146;s  right to such  reimbursement  shall be
         subsequent  to the payment to the  Purchaser  of the  Repurchase  Price  pursuant  to  Subsection  7.03 and all other  amounts
         required to be paid to the Purchaser with respect to such Mortgage Loan;


                  (d)      to reimburse itself for  unreimbursed  Servicing  Advances and for unreimbursed P&amp;I Advances,  to the extent
         that such  amounts are  nonrecoverable  (as  certified by the Servicer to the  Purchaser in an Officer&#146;s  Certificate)  by the
         Servicer  pursuant to subclause  (b) or (c) above,  provided  that the Mortgage  Loan for which such advances were made is not
         required to be repurchased by a Seller pursuant to Subsection 7.03;


                  (e)      to reimburse itself for expenses incurred by and reimbursable to it pursuant to Subsection 12.01;


                  (f)      to withdraw amounts to make P&amp;I Advances in accordance with Subsection 11.17;

                                                                      32


--------------------------------------------------------------------------------



                  (g)      to pay to itself  any  interest  earned or any  investment  earnings  on funds  deposited  in the  Custodial
         Account, net of any losses on such investments;


                  (h)      to withdraw any amounts inadvertently deposited in the Custodial Account; and


                  (i)      to clear and terminate the Custodial Account upon the termination of this Agreement.


         Upon request,  the Servicer will provide the Purchaser with copies of reasonably  acceptable  invoices or other  documentation
relating to Servicing Advances that have been reimbursed from the Custodial Account.

Subsection 11.06  Establishment of Escrow Account; Deposits in Escrow Account.



         The Servicer  shall  segregate  and hold all funds  collected and received  pursuant to each  Mortgage  Loan which  constitute
Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or more Escrow
Accounts  (collectively,  the &#147;Escrow  Account&#148;),  titled  &#147;Bank of America,  N.A.,  in trust for [NAME OF  PURCHASER]  as Purchaser of
Mortgage Loans and various  Mortgagors.&#148;  The Escrow Account shall be established  with a commercial  bank, a savings bank or a savings
and loan association (which may be a depository  affiliate of Servicer),  which meets the guidelines set forth by Fannie Mae or Freddie
Mac as an eligible  institution  for escrow  accounts.  The Escrow  Account shall  initially be  established  and maintained at Bank of
America,  N.A., or any successor  thereto,  and shall not be transferred to any other  depository  institution  without the Purchaser&#146;s
approval,  which shall not  unreasonably  be withheld.  In any case,  the Escrow Account shall be insured by the FDIC in a manner which
shall provide maximum available insurance thereunder and which may be drawn on by the Servicer.


         The Servicer shall deposit in the Escrow Account on a daily basis,  and retain therein:  (a) all Escrow Payments  collected on
account of the  Mortgage  Loans,  for the purpose of  effecting  timely  payment of any such items as required  under the terms of this
Agreement  and (b) all amounts  representing  proceeds of any hazard  insurance  policy which are to be applied to the  restoration  or
repair of any Mortgaged  Property.  The Servicer shall make withdrawals  therefrom only in accordance with Subsection 11.07 hereof.  As
part of its  servicing  duties,  the  Servicer  shall pay to the  Mortgagors  interest  on funds in the Escrow  Account,  to the extent
required by law.

Subsection 11.07  Withdrawals From Escrow Account.


         Withdrawals  from the Escrow Account shall be made by the Servicer only (a) to effect timely payments of ground rents,  taxes,
assessments,  premiums for Primary Mortgage Insurance  Policies,  fire and hazard insurance premiums or other items constituting Escrow
Payments for the related  Mortgage,  (b) to reimburse  the Servicer for any Servicing  Advance made by Servicer  pursuant to Subsection
11.08 hereof with respect to a related  Mortgage  Loan,  (c) to refund to any  Mortgagor any funds found to be in excess of the amounts
required  under the terms of the related  Mortgage  Loan,  (d) for transfer to the Custodial  Account upon default of a Mortgagor or in
accordance  with the terms of the related  Mortgage Loan and if permitted by applicable  law, (e) for  application to restore or repair
of the Mortgaged  Property,  (f) to pay to the Mortgagor,  to the extent  required by law, any interest paid on the funds  deposited in
the Escrow  Account,  (g) to pay to itself any interest earned on funds deposited in the Escrow Account (and not required to be paid to
the  Mortgagor),  (h) to the extent  permitted  under the terms of the related  Mortgage Note and applicable law, to pay late fees with
respect to any Monthly  Payment  which is received  after the  applicable  grace  period,  (i) to withdraw  suspense  payments that are
deposited  into the Escrow  Account,  (j) to withdraw any amounts  inadvertently  deposited  in the Escrow  Account or (k) to clear and
terminate the Escrow Account upon the termination of this Agreement.

                                                                      33


--------------------------------------------------------------------------------



Subsection 11.08  Payment of Taxes, Insurance and Other Charges; Collections Thereunder.


         With respect to each Mortgage  Loan,  the Servicer  shall  maintain  accurate  records  reflecting the status of ground rents,
taxes,  assessments  and other  charges  which are or may become a lien upon the  Mortgaged  Property  and the status of  premiums  for
Primary  Mortgage  Insurance  Policies and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges  (including  renewal premiums) and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Servicer in amounts  sufficient for such purposes,  as allowed
under the terms of the  Mortgage.  To the extent that a Mortgage does not provide for Escrow  Payments,  the Servicer  shall  determine
that any such payments are made by the Mortgagor.  The Servicer  assumes full  responsibility  for the timely payment of all such bills
and shall effect timely payments of all such bills  irrespective  of each  Mortgagor&#146;s  faithful  performance in the payment of same or
the making of the Escrow  Payments and shall make Servicing  Advances to effect such  payments,  subject to its ability to recover such
Servicing  Advances  pursuant to Subsections  11.05(c),  11.05(d) and 11.07(b).  No costs incurred by the Servicer or  subservicers  in
effecting the payment of taxes and assessments on the Mortgaged  Properties  shall,  for the purpose of calculating  remittances to the
Purchaser,  be added to the amount owing under the related  Mortgage  Loans,  notwithstanding  that the terms of such Mortgage Loans so
permit.

Subsection 11.09  Transfer of Accounts.


         The Servicer may transfer the Custodial  Account or the Escrow Account to a different  depository  institution.  Such transfer
shall be made only upon obtaining the prior written consent of the Purchaser; such consent shall not be unreasonably withheld.

Subsection 11.10  Maintenance of Hazard Insurance.


         The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard  insurance with extended  coverage  customary
in the area where the  Mortgaged  Property is located by an insurer  acceptable  to Fannie Mae or Freddie Mac in an amount  which is at
least  equal to the  lesser of (a) the full  insurable  value of the  Mortgaged  Property  or (b) the  greater  of (i) the  outstanding
principal  balance owing on the Mortgage Loan and (ii) an amount such that the proceeds of such insurance  shall be sufficient to avoid
the  application to the Mortgagor or loss payee of any  coinsurance  clause under the policy.  If the Mortgaged  Property is in an area
identified  in the  Federal  Register  by the  Federal  Emergency  Management  Agency as a special  flood  hazard  area (and such flood
insurance has been made  available) the Servicer will cause to be maintained a flood insurance  policy meeting the  requirements of the
National Flood  Insurance  Program,  in an amount  representing  coverage not less than the lesser of (A) the minimum  amount  required
under the terms of the coverage to compensate  for any damage or loss to the  Mortgaged  Property on a  replacement-cost  basis (or the
outstanding  principal balance of the Mortgage Loan if replacement-cost  basis is not available) or (B) the maximum amount of insurance
available  under the National  Flood  Insurance  Program.  The Servicer  shall also maintain on REO Property fire and hazard  insurance
with extended  coverage in an amount which is at least equal to the maximum  insurable  value of the  improvements  which are a part of
such  property,  liability  insurance  and, to the extent  required and available  under the National Flood  Insurance  Program,  flood
insurance  in an amount  required  above.  Any amounts  collected  by the Servicer  under any such  policies  (other than amounts to be
deposited in the Escrow Account and applied to the  restoration or repair of the property  subject to the related  Mortgage or property
acquired in  liquidation of the Mortgage Loan, or to be released to the Mortgagor in accordance  with Customary  Servicing  Procedures)
shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Subsection 11.05. It is understood and agreed that no
earthquake or other  additional  insurance  need be required by the Servicer of any Mortgagor or maintained on REO Property  other than
pursuant to such  applicable  laws and  regulations  as shall at any time be in force and as shall require such  additional  insurance.
All policies  required  hereunder shall be endorsed with standard  mortgagee  clauses with loss payable to Servicer,  and shall provide
for at least thirty (30) days prior  written  notice of any  cancellation,  reduction  in amount or material  change in coverage to the
Servicer.  The Servicer  shall not  interfere  with the  Mortgagor&#146;s  freedom of choice in selecting  either his  insurance  carrier or
agent;  provided,  however,  that the Servicer  shall not accept any such  insurance  policies  from  insurance  companies  unless such
companies  acceptable  to Fannie Mae and Freddie Mac and are licensed to do business in the state  wherein the property  subject to the
policy is located.

                                                                      34


--------------------------------------------------------------------------------



         The  hazard  insurance  policies  for each  Mortgage  Loan  secured by a unit in a  condominium  development  or planned  unit
development  shall be maintained  with respect to such Mortgage Loan and the related  development in a manner which is consistent  with
Fannie Mae or Freddie Mac requirements.

Subsection 11.11  Maintenance of Primary Mortgage Insurance Policy; Claims.


         With  respect to each  Mortgage  Loan with a LTV in excess of 80%,  the  Servicer  shall,  without any cost to the  Purchaser,
maintain or cause the Mortgagor to maintain in full force and effect a Primary  Mortgage  Insurance Policy insuring that portion of the
Mortgage  Loan in excess of a  percentage  in  conformance  with Fannie Mae  requirements.  The  Servicer  shall pay or shall cause the
Mortgagor to pay the premium  thereon on a timely  basis,  at least until the LTV of such Mortgage Loan is reduced to 80%. In the event
that such  Primary  Mortgage  Insurance  Policy shall be  terminated,  the  Servicer  shall  obtain from  another  insurer a comparable
replacement  policy,  with a total coverage equal to the remaining  coverage of such terminated  Primary Mortgage  Insurance Policy. If
the insurer shall cease to be a qualified  insurer,  the Servicer shall obtain from another qualified  insurer a replacement  insurance
policy.  The Servicer  shall not take any action which would result in  noncoverage  under any applicable  Primary  Mortgage  Insurance
Policy of any loss which,  but for the actions of the Servicer would have been covered  thereunder.  In connection  with any assumption
or  substitution  agreement  entered into or to be entered into pursuant to Subsection  11.18,  the Servicer shall promptly  notify the
insurer under the related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance
with the terms of such  Primary  Mortgage  Insurance  Policy and shall take all  actions  which may be  required  by such  insurer as a
condition to the continuation of coverage under such Primary Mortgage  Insurance Policy.  If such Primary Mortgage  Insurance Policy is
terminated as a result of such  assumption or  substitution  of liability,  the Servicer  shall obtain a replacement  Primary  Mortgage
Insurance Policy as provided above.

                                                                      35


--------------------------------------------------------------------------------



         In  connection  with its  activities  as servicer,  the Servicer  agrees to prepare and present or to assist the  Purchaser in
preparing and presenting,  on behalf of itself and the Purchaser,  claims to the insurer under any Primary Mortgage Insurance Policy in
a timely fashion in accordance with the terms of such Primary  Mortgage  Insurance  Policy and, in this regard,  to take such action as
shall be necessary to permit recovery under any Primary Mortgage  Insurance Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Subsection  11.06, any amounts  collected by the Servicer under any Primary Mortgage  Insurance Policy shall be deposited in the Escrow
Account, subject to withdrawal pursuant to Subsection 11.07.

Subsection 11.12  Fidelity Bond; Errors and Omissions Insurance.


         The Servicer shall maintain,  at its own expense, a blanket Fidelity Bond and an errors and omissions  insurance policy,  with
broad  coverage on all  officers,  employees or other persons  acting in any capacity  requiring  such persons to handle funds,  money,
documents or papers  relating to the Mortgage  Loans.  These  policies must insure the Servicer  against  losses  resulting from fraud,
theft, errors,  omissions,  negligence,  dishonest or fraudulent acts committed by the Servicer&#146;s  personnel,  any employees of outside
firms that provide data processing  services for the Servicer,  and temporary contract employees or student interns.  The Fidelity Bond
shall also protect and insure the Servicer  against losses in connection  with the release or  satisfaction  of a Mortgage Loan without
having obtained  payment in full of the  indebtedness  secured  thereby.  No provision of this Subsection 11.12 requiring such Fidelity
Bond and errors and omissions  insurance  shall  diminish or relieve the Servicer from its duties and  obligations as set forth in this
Agreement.  The minimum  coverage  under any such  Fidelity  Bond and  insurance  policy  shall be at least equal to the  corresponding
amounts  required by Fannie Mae in the Fannie Mae Servicing Guide or by Freddie Mac in the Freddie Mac Sellers&#146; &amp; Servicers&#146;  Guide, as
amended or restated from time to time,  or in an amount as may be permitted to the Servicer by express  waiver of Fannie Mae or Freddie
Mac. Upon request of the  Purchaser,  the Servicer  shall cause to be delivered to the Purchaser a certified true copy of such Fidelity
Bond or a  certificate  evidencing  the same with a  statement  that the  Servicer  shall  endeavor  to provide  written  notice to the
Purchaser 30 days prior to modification or any material change.

Subsection 11.13  Title, Management and Disposition of REO Property.


         (a)      In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of foreclosure,  the
deed or certificate of sale shall be taken in the name of the Purchaser or its nominee.

                                                                      36


--------------------------------------------------------------------------------



         (b)      The  Purchaser,  by giving  notice to the  Servicer,  may elect to manage and  dispose of all REO  Property  acquired
pursuant to this  Agreement by itself.  If the Purchaser so elects,  the Purchaser  shall assume control of REO Property at the time of
its  acquisition  and the Servicer shall forward the related  Mortgage File to the Purchaser as soon as is  practicable.  Promptly upon
assumption of control of any REO Property,  the Purchaser shall reimburse any related Servicing  Advances or other expenses incurred by
the Servicer with respect to that REO Property.


         (c)      If the  Purchaser  has not informed the Servicer  that it will manage REO  Property,  the  provisions of this Section
11.13(c)  shall apply.  The Servicer shall cause to be deposited on a daily basis in the Custodial  Account all revenues  received with
respect to the conservation of the related REO Property.  The Servicer shall make  distributions as required on each Remittance Date to
the  Purchaser  of the net cash flow from the REO Property  (which shall equal the revenues  from such REO Property net of the expenses
described  above and of any reserves  reasonably  required from time to time to be maintained to satisfy  anticipated  liabilities  for
such expenses).


         The  disposition  of REO  Property  shall be carried  out by the  Purchaser.  Upon the  request of the  Purchaser,  and at the
Purchaser&#146;s expense, the Servicer shall cause an appraisal of the REO Property to be performed for the Purchaser.


         The Servicer shall either itself or through an agent selected by the Servicer,  manage, conserve,  protect and operate the REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner  that  similar  property in the same  locality as the REO  Property is managed.  Any  disbursement  in excess of $5,000
shall be made only with the written  approval of the  Purchaser.  The Servicer shall bill the Purchaser for such costs upon the sale of
the REO Property and shall not withdraw funds to cover such costs from the Custodial Account.

Subsection 11.14  Servicing Compensation.


         As  compensation  for its  services  hereunder,  the  Servicer  shall be entitled to retain the  Servicing  Fee from  interest
payments  actually  collected on the Mortgage Loans.  Additional  servicing  compensation in the form of assumption  fees, late payment
charges,  prepayment  penalties and other ancillary income shall be retained by the Servicer to the extent not required to be deposited
in the  Custodial  Account.  The  Servicer  shall be  required to pay all  expenses  incurred by it in  connection  with its  servicing
activities hereunder and shall not be entitled to reimbursement therefore except as specifically provided for herein.

Subsection 11.15  Distributions.


         On each  Remittance Date the Servicer shall remit by wire transfer of immediately  available  funds to the account  designated
in writing by the Purchaser of record on the preceding  Record Date (a) all amounts  credited to the Custodial  Account at the close of
business on the related  Determination  Date, net of charges  against or  withdrawals  from the Custodial  Account  pursuant to Section
11.05(b) through (h), plus (b) all amounts,  if any, which the Servicer is obligated to distribute  pursuant to Subsection 11.17, minus
(c) any amounts  attributable  to Principal  Prepayments  received after the end of the calendar month preceding the month in which the
Remittance Date occurs,  minus (d) any amounts  attributable to Monthly Payments collected but due on a Due Date or Dates subsequent to
the related Due Date.

                                                                      37


--------------------------------------------------------------------------------



         With respect to any  remittance  received by the Purchaser  after the Business Day on which such payment was due, the Servicer
shall pay to the Purchaser  interest on any such late payment at an annual rate equal to the rate of interest as is publicly  announced
from time to time at its principal  office by Bank of America,  N.A., or its successor,  as its prime lending rate,  adjusted as of the
date of each  change,  plus two percent  (2%),  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such
interest  shall be paid by the Servicer to the  Purchaser  on the date such late payment is made and shall cover the period  commencing
with the Business Day on which such payment was due and ending with the Business Day  immediately  preceding  the Business Day on which
such payment is made,  both  inclusive.  The payment by the Servicer of any such interest  shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Servicer.

Subsection 11.16  Statements to the Purchaser.


         Not later  than five (5) days prior to each  Remittance  Date,  the  Servicer  shall  forward to the  Purchaser  a  statement,
substantially  in the form of Exhibit 8 and certified by a Servicing  Officer,  setting forth on a loan-by-loan  basis:  (a) the amount
of the  distribution  made on such  Remittance  Date which is  allocable  to principal  and  allocable  to interest;  (b) the amount of
servicing  compensation  received by the Servicer during the prior calendar month; and (c) the aggregate  Stated  Principal  Balance of
the Mortgage Loans as of the last day of the preceding month.  Such statement shall also include  information  regarding  delinquencies
on Mortgage Loans,  indicating the number and aggregate  principal  amount of Mortgage Loans which are either one (1), two (2) or three
(3) or more  months  delinquent  and the book  value of any REO  Property.  The  Servicer  shall  submit  to the  Purchaser  monthly  a
liquidation  report  with  respect  to each  Mortgaged  Property  sold in a  foreclosure  sale as of the  related  Record  Date and not
previously  reported.  Such liquidation  report shall be incorporated  into the remittance report delivered to Purchaser in the form of
Exhibit 8 hereto.  The Servicer  shall also provide such  information  as set forth above to the  Purchaser in  electronic  form in the
Servicer&#146;s standard format, a copy of which has been provided by the Servicer.


         In addition,  within a reasonable  period of time after the end of each calendar  year,  the Servicer will furnish a report to
each Person that was a Purchaser at any time during such calendar  year.  Such report shall state the aggregate of amounts  distributed
to the Purchaser for such calendar  year.  Such  obligation of the Servicer  shall be deemed to have been  satisfied to the extent that
substantially comparable information shall be provided by the Servicer pursuant to any requirements of the Code.


         The  Servicer  shall  prepare  and file any and all tax  returns,  information  statements  or other  filings  required  to be
delivered to any governmental  taxing authority,  the Mortgagor or to the Purchaser  pursuant to any applicable law with respect to the
Mortgage Loans and the transactions  contemplated  hereby. In addition,  the Servicer shall provide the Purchaser with such information
concerning  the  Mortgage  Loans as is  necessary  for such  Purchaser  to prepare  federal  income tax  returns as the  Purchaser  may
reasonably request from time to time.

                                                                      38


--------------------------------------------------------------------------------



Subsection 11.17  Advances by the Servicer.


         On the Business Day  immediately  preceding  each  Remittance  Date,  the Servicer  shall either (a) deposit in the  Custodial
Account from its own funds an amount equal to the aggregate  amount of all Monthly  Payments  (with  interest  adjusted to the Mortgage
Loan  Remittance  Rate) which were due on the Mortgage Loans during the applicable Due Period and which were delinquent at the close of
business on the immediately  preceding  Determination  Date (each such advance,  a &#147;P&amp;I Advance&#148;),  (b) cause to be made an appropriate
entry in the records of the Custodial  Account that amounts held for future  distribution  have been,  as permitted by this  Subsection
11.17,  used by the Servicer in discharge  of any such P&amp;I Advance or (c) make P&amp;I  Advances in the form of any  combination  of (a) or
(b)  aggregating  the total amount of advances to be made.  Any amounts held for future  distribution  and so used shall be replaced by
the Servicer by deposit in the Custodial  Account on or before any future  Remittance  Date if funds in the  Custodial  Account on such
Remittance  Date shall be less than payments to the Purchaser  required to be made on such Remittance  Date. The Servicer&#146;s  obligation
to make P&amp;I  Advances as to any Mortgage  Loan will  continue  through the last  Monthly  Payment due prior to the payment in full of a
Mortgage  Loan,  or through  the last  Remittance  Date prior to the  Remittance  Date for the  distribution  of all other  payments or
recoveries  (including proceeds under any title,  hazard or other insurance policy, or condemnation  awards) with respect to a Mortgage
Loan;  provided,  however,  that such  obligation  shall cease if the Servicer,  in its good faith  judgment,  determines that such P&amp;I
Advances would not be recoverable  pursuant to Subsection  11.05(d).  The  determination  by the Servicer that a P&amp;I Advance,  if made,
would be  nonrecoverable,  shall be evidenced by an Officer&#146;s  Certificate of the Servicer,  delivered to the Purchaser,  which details
the reasons for such determination.

Subsection 11.18  Assumption Agreements.


         The Servicer  will use its best efforts to enforce any  &#147;due-on-sale&#148;  provision  contained in any Mortgage or Mortgage  Note;
provided that,  subject to the Purchaser&#146;s prior approval,  the Servicer shall permit such assumption if so required in accordance with
the terms of the Mortgage or the Mortgage  Note.  When the Mortgaged  Property has been conveyed by the  Mortgagor,  the Servicer will,
to the extent it has  knowledge of such  conveyance,  exercise its rights to  accelerate  the maturity of such  Mortgage Loan under the
&#147;due-on-sale&#148; clause applicable thereto; provided,  however, the Servicer will not exercise such rights if prohibited by law from doing
so or if the  exercise of such rights  would impair or threaten to impair any recovery  under the related  Primary  Mortgage  Insurance
Policy, if any. In connection with any such assumption,  the outstanding  principal amount, the Monthly Payment,  the Mortgage Interest
Rate,  the Lifetime  Rate Cap, the Gross Margin,  the Initial Rate Cap or the Periodic Rate Cap of the related  Mortgage Note shall not
be changed,  and the term of the  Mortgage  Loan will not be increased  or  decreased.  If an  assumption  is allowed  pursuant to this
Subsection  11.18, the Servicer with the prior consent of the issuer of the Primary Mortgage  Insurance  Policy,  if any, is authorized
to enter into a  substitution  of liability  agreement  with the  purchaser of the  Mortgaged  Property  pursuant to which the original
Mortgagor is released from  liability and the purchaser of the Mortgaged  Property is substituted as Mortgagor and becomes liable under
the Mortgage Note.

                                                                      39


--------------------------------------------------------------------------------



Subsection 11.19  Satisfaction of Mortgages and Release of Mortgage Files.


         Upon the payment in full of any Mortgage Loan, or the receipt by the Servicer of a  notification  that payment in full will be
escrowed in a manner  customary for such purposes,  the Servicer will obtain the portion of the Mortgage File that is in the possession
of the Purchaser or its  designee,  prepare and process any required  satisfaction  or release of the Mortgage and notify the Purchaser
in accordance  with the  provisions  of this  Agreement.  The Purchaser  agrees to deliver to the Servicer (or cause to be delivered to
the  Servicer)  the original  Mortgage  Note for any Mortgage  Loan not later than five (5) Business  Days  following  its receipt of a
notice from the Servicer  that such a payment in full has been  received or that a  notification  has been received that such a payment
in full shall be made.  Such  Mortgage Note shall be held by the Servicer,  in trust,  for the purpose of canceling  such Mortgage Note
and  delivering  the canceled  Mortgage  Note to the Mortgagor in a timely manner as and to the extent  provided  under any  applicable
federal or state law.


         In the event the Servicer  grants a  satisfaction  or release of a Mortgage  without  having  obtained  payment in full of the
indebtedness  secured by the Mortgage or should the Servicer  otherwise  prejudice  any right the Purchaser may have under the mortgage
instruments,  the Servicer shall remit to the Purchaser the Stated  Principal  Balance of the related  Mortgage Loan by deposit thereof
in the  Custodial  Account.  The Fidelity  Bond shall insure the Servicer  against any loss it may sustain with respect to any Mortgage
Loan not satisfied in accordance with the procedures set forth herein.

Subsection 11.20  Annual Statement as to Compliance.


         Within  ninety (90) days after the  Servicer&#146;s  fiscal year end,  beginning  with the fiscal year end 2001,  the Servicer will
deliver to the Purchaser an Officer&#146;s  Certificate  stating that (a) a review of the  activities  of the Servicer  during the preceding
calendar year and if  performance  under this  Agreement has been made under such  officer&#146;s  supervision,  and (b) to the best of such
officer&#146;s  knowledge,  based on such review, the Servicer has fulfilled all its obligations under this Agreement  throughout such year,
or, if there has been a default in the fulfillment of any such  obligation,  specifying each such default known to such officer and the
nature and status thereof and the action being taken by the Servicer to cure such default.

Subsection 11.21  Annual Independent Public Accountants&#146; Servicing Report.


         Within ninety (90) days after the  Servicer&#146;s  fiscal year end,  beginning  with the fiscal year end 2001, the Servicer at its
expense  shall  cause a firm of  independent  public  accountants  which is a member of the  American  Institute  of  Certified  Public
Accountants  to furnish a  statement  to the  Purchaser  to the effect  that such firm has,  with  respect  to the  Servicer&#146;s  overall
servicing  operations,  examined such operations in accordance  with the  requirements  of the Uniform Single  Attestation  Program for
Mortgage Bankers, stating such firm&#146;s conclusions relating thereto.

                                                                      40


--------------------------------------------------------------------------------



Subsection 11.22  Servicer Shall Provide Access and Information as Reasonably Required.


         The Servicer  shall  provide to the  Purchaser,  and for any Purchaser  insured by FDIC or NAIC,  the  supervisory  agents and
examiners  of FDIC and OTS or NAIC,  access to any  documentation  regarding  the  Mortgage  Loans which may be required by  applicable
regulations.  Such access shall be afforded without charge, but only upon reasonable  request,  during normal business hours and at the
offices of the Servicer.


         In addition,  the Servicer  shall furnish upon request by the  Purchaser,  during the term of this  Agreement,  such periodic,
special or other reports or information,  whether or not provided for herein,  as shall be necessary,  reasonable and appropriate  with
respect to the purposes of this  Agreement and  applicable  regulations.  All such reports or  information  shall be provided by and in
accordance with all reasonable  instructions  and directions the Purchaser may require.  The Servicer agrees to execute and deliver all
such  instruments  and take all such action as the  Purchaser,  from time to time,  may  reasonably  request in order to effectuate the
purposes and to carry out the terms of this Agreement.

Subsection 11.23  Inspections.


         The Servicer  shall inspect the Mortgaged  Property as often deemed  necessary by the Servicer to assure itself that the value
of the  Mortgaged  Property is being  preserved.  In  addition,  if any  Mortgage  Loan is more than 60 days  delinquent,  the Servicer
immediately  shall inspect the Mortgaged  Property and shall conduct  subsequent  inspections in accordance  with  Customary  Servicing
Procedures  or as may be required by the primary  mortgage  guaranty  insurer.  The  Servicer  shall keep  written  report of each such
inspection and shall provide a copy of such inspection to the Purchaser upon the request of the Purchaser.

Subsection 11.24  Restoration of Mortgaged Property.


         The  Servicer  need not obtain the  approval of the  Purchaser  prior to  releasing  any  Insurance  Proceeds or  Condemnation
Proceeds to the Mortgagor to be applied to the  restoration or repair of the Mortgaged  Property if such release is in accordance  with
Customary  Servicing  Practices.  At a minimum,  the Servicer  shall comply with the following  conditions in connection  with any such
release of Insurance Proceeds or Condemnation Proceeds:


                  (a)      the Servicer shall receive  satisfactory  independent  verification of completion of repairs and issuance of
         any required approvals with respect thereto;


                  (b)      the  Servicer  shall  take all  steps  necessary  to  preserve  the  priority  of the lien of the  Mortgage,
         including, but not limited to requiring waivers with respect to mechanics&#146; and materialmen&#146;s liens;


                  (c)      the Servicer shall verify that the Mortgage Loan is not in default; and


                  (d)      pending repairs or restoration,  the Servicer shall place the Insurance Proceeds or Condemnation Proceeds in
         the Escrow Account.

                                                                      41


--------------------------------------------------------------------------------




         If the Purchaser is named as an additional  loss payee,  the Servicer is hereby  empowered to endorse any loss draft issued in
respect of such a claim in the name of the Purchaser.

                                                      SECTION 12.   The Servicer.

Subsection 12.01  Indemnification; Third Party Claims.


         (a)      The Servicer  agrees to indemnify  and hold  harmless the Purchaser  against any and all claims,  losses,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Servicer to service the Mortgage Loans in compliance with the terms of this Agreement.


         (b)      The  Servicer  shall  immediately  notify the  Purchaser  if a claim is made by a third  party  with  respect to this
Agreement or the Mortgage  Loans,  and the Servicer  shall assume (with the written  consent of the  Purchaser) the defense of any such
claim and pay all  expenses  in  connection  therewith,  including  counsel  fees.  If the  Servicer  has  assumed  the  defense of the
Purchaser,  the Servicer  shall  provide the  Purchaser  with a written  report of all  expenses and advances  incurred by the Servicer
pursuant to this Subsection  12.01 and the Purchaser shall promptly  reimburse the Servicer for all amounts  advanced by it pursuant to
the  preceding  sentence  except  when the claim in any way relates to the failure of the  Servicer  to service the  Mortgage  Loans in
accordance with the terms of this Agreement.

Subsection 12.02  Merger or Consolidation of the Servicer.


         The Servicer  will keep in full effect its  existence,  rights and  franchises  as a national  banking  association,  and will
obtain and preserve its  qualification  to do business in each  jurisdiction  in which such  qualification  is or shall be necessary to
protect  the  validity  and  enforceability  of this  Agreement  or any of the  Mortgage  Loans and to perform  its  duties  under this
Agreement.


         Any Person into which the Servicer may be merged or  consolidated,  or any entity  resulting  from any merger,  conversion  or
consolidation  to which the Servicer shall be a party, or any Person  succeeding to  substantially  all of the business of the Servicer
(whether or not related to loan servicing),  shall be the successor of the Servicer  hereunder,  without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

Subsection 12.03  Limitation on Liability of the Servicer and Others.


         The duties and  obligations  of the Servicer  shall be  determined  solely by the express  provisions of this  Agreement,  the
Servicer  shall not be liable  except  for the  performance  of such  duties  and  obligations  as are  specifically  set forth in this
Agreement and no implied  covenants or  obligations  shall be read into this Agreement  against the Servicer.  Neither the Servicer nor
any of the  directors,  officers,  employees or agents of the Servicer  shall be under any  liability to the  Purchaser  for any action
taken or for refraining  from the taking of any action in accordance  with Customary  Servicing  Procedures and otherwise in good faith
pursuant to this Agreement or for errors in judgment;  provided,  however,  that this provision shall not protect the Servicer  against
any liability  resulting from any breach of any representation or warranty made herein, or from any liability  specifically  imposed on
the Servicer  herein;  and,  provided  further,  that this  provision  shall not protect the Servicer  against any liability that would
otherwise be imposed by reason of the willful  misfeasance,  bad faith or gross negligence in the performance of duties or by reason of
reckless disregard of the obligations or duties hereunder.  The Servicer and any director,  officer,  employee or agent of the Servicer
may rely on any  document of any kind which it in good faith  reasonably  believes to be genuine and to have been  adopted or signed by
the proper  authorities  respecting any matters arising  hereunder.  Subject to the terms of Subsection  12.01, the Servicer shall have
no  obligation  to appear with  respect to,  prosecute or defend any legal action which is not  incidental  to the  Servicer&#146;s  duty to
service the Mortgage Loans in accordance with this Agreement.

                                                                      42


--------------------------------------------------------------------------------



Subsection 12.04  Seller and Servicer Not to Resign.


         Neither the Seller nor the Servicer  shall assign this Agreement or resign from the  obligations  and duties hereby imposed on
it except by mutual  consent of the Servicer or the Seller,  as the case may be, and the Purchaser or upon the  determination  that the
Servicer&#146;s duties hereunder are no longer  permissible  under applicable law and such incapacity  cannot be cured by the Servicer.  Any
such  determination  permitting the  unilateral  resignation of the Servicer shall be evidenced by an Opinion of Counsel to such effect
delivered to the Purchaser,  which Opinion of Counsel shall be in form and substance  acceptable to the Purchaser.  No such resignation
or assignment  shall become  effective  until a successor has assumed the  Servicer&#146;s  responsibilities  and  obligations  hereunder in
accordance with Subsection 14.02.

                                                         SECTION 13.  Default.

Subsection 13.01  Events of Default.


         In case one or more of the following Events of Default by the Servicer shall occur and be continuing:

                  (a)      any failure by the  Servicer to remit to the  Purchaser  any payment  required to be made under the terms of
         this Agreement  which  continues  unremedied for a period of two (2) Business Days after the date upon which written notice of
         such failure, requiring the same to be remedied, shall have been given to the Servicer by the Purchaser;


                  (b)      failure  by the  Servicer  to duly  observe  or  perform,  in any  material  respect,  any other  covenants,
         obligations or agreements of the Servicer as set forth in this Agreement  which failure  continues  unremedied for a period of
         thirty (30) days after the date on which written  notice of such failure,  requiring the same to be remedied,  shall have been
         given to the Servicer by the Purchaser;


                  (c)      a decree or order of a court or agency or supervisory  authority having  jurisdiction for the appointment of
         a  conservator  or receiver or liquidator in any  insolvency,  bankruptcy,  readjustment  of debt,  marshalling  of assets and
         liabilities or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the
         Servicer and such decree or order shall have remained in force, undischarged or unstayed for a period of sixty (60) days;

                                                                      43


--------------------------------------------------------------------------------



                  (d)      the Servicer shall consent to the  appointment of a conservator or receiver or liquidator in any insolvency,
         bankruptcy,  readjustment  of debt,  marshalling  of assets and  liabilities  or similar  proceedings  of or  relating  to the
         Servicer or relating to all or substantially all of the Servicer&#146;s property;


                  (e)      the Servicer  shall admit in writing its  inability to pay its debts as they become due,  file a petition to
         take advantage of any applicable  insolvency or reorganization  statute,  make an assignment for the benefit of its creditors,
         or voluntarily suspend payment of its obligations;


                  (f)      the Servicer  shall cease to be  qualified  to do business  under the laws of any state in which a Mortgaged
         Property is located,  but only to the extent such  qualification  is necessary to ensure the  enforceability  of each Mortgage
         Loan and to perform the Servicer&#146;s obligations under this Agreement; or


                  (g)      the Servicer shall fail to meet the servicer eligibility  qualifications of Fannie Mae or the Servicer shall
         fail to meet the servicer eligibility qualifications of Freddie Mac;


then,  and in each and every such case,  so long as an Event of  Default  shall not have been  remedied,  the  Purchaser,  by notice in
writing to the Servicer,  may, in addition to whatever rights the Purchaser may have at law or equity to damages,  including injunctive
relief and specific  performance,  commence  termination of all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage  Loans and the proceeds  thereof.  Upon receipt by the Servicer of such written  notice from the Purchaser  stating
that they intend to terminate the Servicer as a result of such Event of Default,  all  authority  and power of the Servicer  under this
Agreement,  whether with respect to the Mortgage Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant
to Subsection  14.02. Upon written request from the Purchaser,  the Servicer shall prepare,  execute and deliver to a successor any and
all documents and other  instruments,  place in such  successor&#146;s  possession  all Mortgage  Files and do or cause to be done all other
acts or things  necessary or  appropriate  to effect the  purposes of such notice of  termination,  including,  but not limited to, the
transfer and  endorsement  or assignment of the Mortgage Loans and related  documents to the successor at the Servicer&#146;s  sole expense.
The  Servicer   agrees  to  cooperate  with  the  Purchaser  and  such  successor  in  effecting  the  termination  of  the  Servicer&#146;s
responsibilities and rights hereunder,  including,  without limitation,  the transfer to such successor for administration by it of all
amounts which shall at the time be credited by the Servicer to the  Custodial  Account or Escrow  Account or  thereafter  received with
respect to the Mortgage Loans.

                                                                      44


--------------------------------------------------------------------------------



Subsection 13.02  Waiver of Default.


         The Purchaser may waive any default by the Servicer in the  performance  of its  obligations  hereunder and its  consequences.
Upon any waiver of a past default,  such default shall cease to exist,  and any Event of Default  arising  therefrom shall be deemed to
have been remedied for every purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or impair any
right consequent thereto except to the extent expressly so waived.

                                                       SECTION 14.  Termination.

Subsection 14.01  Termination.


         The respective  obligations and  responsibilities of the Servicer,  as servicer,  shall terminate upon (a) the distribution to
the Purchaser of the final payment or  liquidation  with respect to the last Mortgage Loan (or advances of same by the Servicer) or (b)
the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure  with respect to the last Mortgage Loan and
the  remittance  of all funds due  hereunder.  Upon written  request from the Purchaser in connection  with any such  termination,  the
Servicer shall prepare,  execute and deliver,  any and all documents and other  instruments,  place in the  Purchaser&#146;s  possession all
Mortgage  Files,  and do or  accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete  the  transfer  and  endorsement  or  assignment  of the  Mortgage  Loans and related  documents,  or
otherwise,  at the  Purchaser&#146;s  sole expense.  The Servicer agrees to cooperate with the Purchaser and such successor in effecting the
termination of the Servicer&#146;s  responsibilities and rights hereunder as servicer,  including,  without limitation, the transfer to such
successor for  administration  by it of all cash amounts  which shall at the time be credited by the Servicer to the Custodial  Account
or Escrow Account or thereafter received with respect to the Mortgage Loans.

Subsection 14.02  Successors to the Servicer.


         Prior to the termination of the Servicer&#146;s  responsibilities  and duties under this Agreement  pursuant to Subsections  12.04,
13.01 or 14.01, the Purchaser shall, (a) succeed to and assume all of the Servicer&#146;s  responsibilities,  rights, duties and obligations
under this Agreement or (b) appoint a successor  which shall succeed to all rights and assume all of the  responsibilities,  duties and
liabilities of the Servicer under this Agreement  upon such  termination.  In connection  with such  appointment  and  assumption,  the
Purchaser  may make such  arrangements  for the  compensation  of such  successor  out of  payments  on  Mortgage  Loans as it and such
successor  shall agree.  In the event that the Servicer&#146;s  duties,  responsibilities  and  liabilities  under this  Agreement  shall be
terminated  pursuant to the  aforementioned  Subsections,  the Servicer  shall  discharge such duties and  responsibilities  during the
period from the date it acquires  knowledge of such termination  until the effective date thereof with the same degree of diligence and
prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever  that might impair or prejudice
the rights or  financial  condition  of its  successor.  The  resignation  or removal of the  Servicer  pursuant to the  aforementioned
Subsections  shall not become effective until a successor shall be appointed  pursuant to this Subsection and shall in no event relieve
the Seller of the  representations  and  warranties  made  pursuant to  Subsections  7.01 and 7.02 and the  remedies  available  to the
Purchaser  under  Subsection  7.03,  it being  understood  and agreed that the  provisions of such  Subsections  7.01 and 7.02 shall be
applicable to the Seller notwithstanding any such resignation or termination of the Servicer, or the termination of this Agreement.

                                                                      45


--------------------------------------------------------------------------------



         Any successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Servicer and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations and liabilities of the Servicer,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Servicer or this Agreement  pursuant to Subsections  12.04,  13.01 or 14.01 shall not affect any
claims that the Purchaser may have against the Servicer arising prior to any such termination or resignation.


         The Servicer  shall promptly  deliver to the successor the funds in the Custodial  Account and Escrow Account and all Mortgage
Files and related  documents and  statements  held by it hereunder  and the Servicer  shall account for all funds and shall execute and
deliver such  instruments and do such other things as may reasonably be required to more fully and  definitively  vest in the successor
all such rights, powers, duties, responsibilities, obligations and liabilities of the Servicer.


         Upon a successor&#146;s acceptance of appointment as such, the Servicer shall notify by mail the Purchaser of such appointment.

                                                         SECTION 15.  Notices.


                  All demands,  notices and communications hereunder shall be in writing and shall be deemed to have been duly given if
mailed,  by registered or certified  mail,  return receipt  requested,  or, if by other means,  when received by the other party at the
address as follows:


         (a)      if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention: Mr. Edward Raice

         (b)      if to the Seller:

                  Bank of America, N.A.
                  201 North Tryon Street
                  Charlotte, North Carolina 28255
                  Attn:  Secondary Marketing Manager

         (c)      if to the Servicer:

                  Bank of America, N.A.
                  101 East Main Street, Suite 400
                  Louisville, Kentucky 40232
                  Attn: Servicing Manager

                                                                      46


--------------------------------------------------------------------------------



or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

                                                   SECTION 16.  Severability Clause.


         Any  part,  provision,  representation  or  warranty  of this  Agreement  which is  prohibited  or which is held to be void or
unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability  without  invalidating  the  remaining
provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of such prohibition or
unenforceability  without  invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or  unenforceability  in any
jurisdiction  as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To the
extent  permitted by applicable  law, the parties  hereto waive any provision of law which  prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in  good-faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

                                                     SECTION 17.  No Partnership.


         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Servicer shall be rendered as an independent contractor and not as agent for the Purchaser.

                                                      SECTION 18.  Counterparts.


                  This Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to be
an original, and all such counterparts shall constitute one and the same instrument.

                                                          SECTION 19.  Governing Law.


                  EXCEPT TO THE EXTENT  PREEMPTED BY FEDERAL LAW, THE AGREEMENT  SHALL BE CONSTRUED IN ACCORDANCE  WITH THE LAWS OF THE
STATE OF NEW YORK AND THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER  SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS OF NEW YORK OR ANY OTHER JURISDICTION.

                                                                      47


--------------------------------------------------------------------------------



                                                SECTION 20.  Intention of the Parties.


                  It is the intention of the parties that the Purchaser is  purchasing,  and the Seller is selling,  the Mortgage Loans
and not a debt  instrument of the Seller or another  security.  Accordingly,  the parties  hereto each intend to treat the  transaction
for federal income tax purposes as a sale by the Seller,  and a purchase by the Purchaser,  of the Mortgage Loans.  The Purchaser shall
have the right to review the Mortgage  Loans and the related  Mortgage  Files to determine the  characteristics  of the Mortgage  Loans
which  shall  affect the  federal  income tax  consequences  of owning the  Mortgage  Loans and the  Seller  shall  cooperate  with all
reasonable requests made by the Purchaser in the course of such review.


                  It is not the  intention of the parties  that such  conveyances  be deemed a pledge  thereof.  However,  in the event
that,  notwithstanding  the intent of the  parties,  such assets are held to be the  property of the Seller or if for any other  reason
this Agreement is held or deemed to create a security  interest in either such assets,  then (a) this Agreement shall be deemed to be a
security agreement within the meaning of the Uniform  Commercial Code of the State of New York and (b) the conveyances  provided for in
this  Agreement  shall be deemed to be an assignment  and a grant by the Seller to the  Purchaser of a security  interest in all of the
assets transferred, whether now owned or hereafter acquired.

                                                         SECTION 21.  Waivers.


                  No term or provision of this  Agreement may be waived or modified  unless such waiver or  modification  is in writing
and signed by the party against whom such waiver or modification is sought to be enforced.

                                                        SECTION 22.  Exhibits.


                  The  exhibits to this  Agreement  are hereby  incorporated  and made a part  hereof and are an integral  part of this
Agreement.

                                             SECTION 23.  General Interpretive Principles.


                  For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:


                  (a)      the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
         plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;


                  (b)      accounting  terms not  otherwise  defined  herein  have the  meanings  assigned to them in  accordance  with
         generally accepted accounting principles;

                                                                      48


--------------------------------------------------------------------------------



                  (c)      references herein to &#147;Articles,&#148;  &#147;Sections,&#148;  &#147;Subsections,&#148;  &#147;Paragraphs&#148; and other  subdivisions  without
         reference  to a document  are to  designated  Articles,  Sections,  Subsections,  Paragraphs  and other  subdivisions  of this
         Agreement;


                  (d)      reference to a Subsection  without  further  reference  to a Section is a reference  to such  Subsection  as
         contained  in the same  Section  in which the  reference  appears,  and this rule shall  also  apply to  Paragraphs  and other
         subdivisions;


                  (e)      the words  &#147;herein,&#148;  &#147;hereof,&#148;  &#147;hereunder&#148;  and other words of similar import refer to this Agreement as a
         whole and not to any particular provision; and


                  (f)      the term &#147;include&#148; or &#147;including&#148; shall mean without limitation by reason of enumeration.

                                                SECTION 24.  Reproduction of Documents.


                  This  Agreement  and all  documents  relating  thereto,  including,  without  limitation  (a) consents,  waivers  and
modifications  which may  hereafter  be  executed,  (b) documents  received by any party at the closing and  (c) financial  statements,
certificates and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,
micro-card,  miniature  photographic or other similar process.  The parties hereto agree that any such reproduction shall be admissible
in evidence as the  original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and
whether or not such reproduction was made by a party hereto in the regular course of business,  and that any enlargement,  facsimile or
further reproduction of such reproduction shall likewise be admissible in evidence.

                                                        SECTION 25.  Amendment.


                  This  Agreement may be amended from time to time by the Purchaser,  the Seller and the Servicer by written  agreement
signed by the parties hereto.

                                                     SECTION 26.  Confidentiality.


                  Each of the Purchaser,  the Seller and the Servicer shall employ proper procedures and standards designed to maintain
the  confidential  nature of the terms of this  Agreement,  except to the extent (a) the disclosure of which is reasonably  believed by
such party to be  required in  connection  with  regulatory  requirements  or other legal  requirements  relating to its  affairs;  (b)
disclosed to any one or more of such party&#146;s employees,  officers,  directors,  agents,  attorneys or accountants who would have access
to the contents of this  Agreement and such data and  information in the normal course of the  performance of such person&#146;s  duties for
such party, to the extent such party has procedures in effect to inform such person of the  confidential  nature  thereof;  (c) that is
disclosed in a prospectus,  prospectus  supplement or private placement  memorandum  relating to a securitization of the Mortgage Loans
by the  Purchaser (or an affiliate  assignee  thereof) or to any person in  connection  with the resale or proposed  resale of all or a
portion of the Mortgage  Loans by such party in accordance  with the terms of this  Agreement;  and (d) that is reasonably  believed by
such party to be necessary for the enforcement of such party&#146;s rights under this Agreement.

                                                                      49


--------------------------------------------------------------------------------



                                                    SECTION 27.  Entire Agreement.


                  This Agreement  constitutes the entire agreement and understanding  relating to the subject matter hereof between the
parties hereto and any prior oral or written agreements between them shall be deemed to have merged herewith.

                                           SECTION 28.  Further Agreements; Securitization.


                  The Seller,  the  Servicer  and the  Purchaser  each agree to execute and  deliver to the other such  reasonable  and
appropriate  additional  documents,  instruments  or agreements as may be necessary or  appropriate  to effectuate the purposes of this
Agreement.


                  The Seller and the Servicer  each agree to enter into  additional  documents,  instruments  or  agreements  as may be
necessary to effect one or more  Securitizations  of the Mortgage  Loans.  The parties also agree that the provisions of this Agreement
may be altered in a manner reasonably  acceptable to the Servicer if necessary to effect a Securitization  (including,  but not limited
to, any  changes  required  (i) to satisfy  rating  agency  requirements  or (ii) to qualify for  treatment  as one or more real estate
investment conduits).

                                                 SECTION 29.  Successors and Assigns.


                  This Agreement  shall bind and inure to the benefit of and be enforceable  by the initial  Purchaser,  the Seller and
the Servicer,  and the respective successors and assigns of the initial Purchaser,  the Seller and the Servicer.  The initial Purchaser
and any subsequent  Purchasers  may assign this Agreement to any Person to whom any Mortgage Loan is transferred  pursuant to a sale or
financing upon prior written notice to the Servicer in accordance with the following paragraph;  provided,  however,  that the Servicer
shall not be required to service the Mortgage  Loans for more than three (3) Persons for assignees of EMC Mortgage  Corporation  or its
respective  affiliates  at any time and shall not  recognize  any  assignment  of this  Agreement  to the extent  that  following  such
assignment  more than such number of Persons  would be Purchasers  hereunder.  As used herein,  the trust formed in  connection  with a
Securitization  shall be deemed to constitute a single  &#147;Person.&#148; Upon any such  assignment and written notice thereof to the Servicer,
the Person to whom such  assignment is made shall succeed to all rights and  obligations  of the Purchaser  under this Agreement to the
extent of the related Mortgage Loan or Mortgage Loans and this Agreement,  to the extent of the related  Mortgage Loan or Loans,  shall
be deemed to be a separate  and distinct  Agreement  between the Servicer  and such  Purchaser,  and a separate and distinct  Agreement
between the Servicer and each other Purchaser to the extent of the other related Mortgage Loan or Loans.


                  At least five (5) Business Days prior to the end of the month  preceding the date upon which the first  remittance is
to be made to an assignee of the  Purchaser,  the Purchaser  shall provide to the Servicer  written  notice of any  assignment  setting
forth:  (a) the Servicer&#146;s  applicable  Mortgage Loan  identifying  number for each of the Mortgage Loans affected by such  assignment;
(b) the aggregate  scheduled  transfer  balance of such Mortgage Loans; and (c) the full name,  address and wiring  instructions of the
assignee and the name and telephone number of an individual  representative  for such assignee,  to whom the Servicer should:  (i) send
remittances;  (ii) send any notices required by or provided for in this Agreement;  and (iii) deliver  any legal documents  relating to
the Mortgage Loans (including, but not limited to, contents of any Mortgage File obtained after the effective date of any assignment).

                                                                      50


--------------------------------------------------------------------------------



                  If the  Purchaser has not provided the notice of  assignment  required by this Section 29, the Servicer  shall not be
required to treat any other Person as a  &#147;Purchaser&#148;  hereunder and may continue to treat the  Purchaser  which  purports to assign the
Agreement as the &#147;Purchaser&#148; for all purposes of this Agreement.


         SECTION 30.  Non-Solicitation.



         From and after the Closing Date, the Seller,  the Servicer and any of their respective  affiliates  hereby agrees that it will
not take any action or permit or cause any action to be taken by any of its agents or  affiliates,  or by any  independent  contractors
on its behalf,  to  personally,  by telephone or mail,  solicit a Mortgagor  under any Mortgage  Loan for the purpose of  refinancing a
Mortgage  Loan, in whole or in part,  without the prior written  consent of Purchaser.  It is understood and agreed that all rights and
benefits  relating to the  solicitation  of any  Mortgagors  and the  attendant  rights,  title and interest in and to the list of such
Mortgagors and data relating to their Mortgages  (including  insurance renewal dates) shall be transferred to Purchaser pursuant hereto
on the Closing  Date and none of the Seller,  the  Servicer or any of their  respective  affiliates  shall take any action to undermine
these rights and benefits.



         Notwithstanding  the  foregoing,  it is  understood  and agreed  that the  Seller,  the  Servicer  or any of their  respective
affiliates:


                  (a)      may  advertise its  availability  for handling  refinancings  of mortgages in its  portfolio,  including the
         promotion of terms it has available for such  refinancings,  through the sending of letters or promotional  material,  so long
         as it does not specifically  target  Mortgagors and so long as such promotional  material either is sent to the mortgagors for
         all of the mortgages in the A-quality  servicing  portfolio of the Seller,  the Servicer and any of their affiliates (those it
         owns as well as those  serviced for others) or sent to all of the  mortgagors  who have specific  types of mortgages  (such as
         FHA, VA, conventional fixed-rate or conventional  adjustable-rate (including 7/1 and 10/1 adjustable-rate  mortgages)) or sent
         to those mortgagors whose mortgages fall within specific interest rate ranges;


                  (b)      may provide  pay-off  information and otherwise  cooperate with  individual  mortgagors who contact it about
         prepaying their mortgages by advising them of refinancing terms and streamlined  origination  arrangements that are available;
         and


                  (c)      may offer to  refinance a Mortgage  Loan made within 30 days  following  receipt by it of a pay-off  request
         from the related Mortgagor.

                                                                      51


--------------------------------------------------------------------------------



         Promotions  undertaken by the Seller or the Servicer or by any  affiliate of the Seller or the Servicer  which are directed to
the general public at large  (including,  without  limitation,  mass mailing based on commercially  acquired mailing lists,  newspaper,
radio and television advertisements), shall not constitute solicitation under this Section 30.

                                                                      52


--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF,  the Purchaser,  the Seller and the Servicer have caused their names to be signed hereto by their
respective officers thereunto duly authorized on the date first above written.





                                    EMC MORTGAGE CORPORATION,

                                       as Purchaser





                                    By: __________________________________________________________________

                                    Name: ________________________________________________________________

                                    Title: _______________________________________________________________





                                    BANK OF AMERICA, N.A.,

                                       as Seller and as Servicer





                                    By: __________________________________________________________________

                                    Name: Judy V Ford

                                    Title: Vice President

                                                                      53


--------------------------------------------------------------------------------



                                                                                                                   EXHIBIT 1

        (I)     FORM OF SELLER&#146;S AND SERVICER&#146;S OFFICER&#146;S CERTIFICATE


                  I, Judy V. Ford, hereby certify that I am a duly elected Vice President of Bank of America,  N.A., a national banking
association (the &#147;Bank&#148;), and further certify, on behalf of the Bank as follows:


                  1.       Attached hereto as Attachment I are a true and correct copy of the Certificate of Incorporation  and by-laws
         of the Bank as are in full force and effect on the date  hereof.  No event has occurred  which has affected the good  standing
         of the Bank under the laws of the United States.


                  2.       No proceedings  looking toward  liquidation,  dissolution or bankruptcy of the Bank or a merger  pursuant to
         which the Bank would not be the surviving entity are pending or contemplated.


                  3.       Each  person who,  as an officer or  attorney-in-fact  of the Bank,  signed (a) the  Mortgage  Loan Sale and
         Servicing  Agreement  (the &#147;Sale  Agreement&#148;),  dated  September 20, 2001, by and between the Bank, as seller and as servicer,
         and EMC  Mortgage  Corporation,  as  purchaser,  and (b) any other  document  delivered  prior hereto or on the date hereof in
         connection  with the sale and servicing of the Mortgage  Loans in accordance  with the Sale  Agreement  was, at the respective
         times of such signing and delivery,  and is, as of the date hereof,  duly elected or  appointed,  qualified and acting as such
         officer or attorney-in-fact, and the signatures of such persons appearing on such documents are their genuine signatures.


                  4.       All of the  representations  and warranties of the Bank  contained in Subsections  7.01 and 7.02 of the Sale
         Agreement were true and correct in all material respects as of the Closing Date.


                  5.       The Bank has performed  all of its duties and has  satisfied  all the material  conditions on its part to be
         performed or satisfied prior to the Closing Date pursuant to the Sale Agreement.

                                                                      54


--------------------------------------------------------------------------------



                  All  capitalized  terms used herein and not  otherwise  defined  shall have the meaning  assigned to them in the Sale
Agreement.


                  IN WITNESS WHEREOF, I have hereunto signed my name on this 20th  day of September, 2001.



                                            BANK OF AMERICA, N.A.





                                            By: __________________________________________________________

                                            Name: Judy V. Ford

                                            Title:  Vice President








                  I, Teresa G. Bowlin,  an Assistant  Vice  President of Bank of America,  N.A. , hereby certify that Judy V. Ford is a
duly  elected,  qualified  and acting Vice  President  of the Seller and the Servicer and that the  signature  appearing  above is such
person&#146;s genuine signature.


                  IN WITNESS WHEREOF, I have hereunto signed my name on this 20th day of September, 2001.



                                            BANK OF AMERICA, N.A., as Seller and as Servicer





                                            By: __________________________________________________________

                                            Name: Teresa G. Bowlin

                                            Title: Assistant Vice President

                                                                      55


--------------------------------------------------------------------------------



                                                                                                                (II)    EXHIBIT 2



                                                        MORTGAGE LOAN DOCUMENTS



With respect to each Mortgage Loan, the Mortgage Loan Documents shall consist of the following:


                  (a)      the original  Mortgage Note bearing all intervening  endorsements,  endorsed in blank and signed in the name
         of the Seller by an officer  thereof or, if the  original  Mortgage  Note has been lost or  destroyed,  a lost note  affidavit
         substantially in the form of Exhibit 6 hereto;


                  (b)      the original Assignment of Mortgage with assignee&#146;s name left blank;


                  (c)      the original of any guarantee executed in connection with the Mortgage Note;


                  (d)      the original  Mortgage  with  evidence of recording  thereon,  or if any such mortgage has not been returned
         from the  applicable  recording  office or has been lost, or if such public  recording  office  retains the original  recorded
         mortgage,  a photocopy  of such  mortgage  certified by the Seller to be a true and  complete  copy of the  original  recorded
         mortgage;


                  (e)      the originals of all assumption, modification,  consolidation or extension agreements, if any, with evidence
         of recording thereon;


                  (f)      the originals of all intervening  assignments of mortgage with evidence of recording thereon, or if any such
         intervening  assignment  of mortgage has not been returned from the  applicable  recording  office or has been lost or if such
         public recording office retains the original recorded assignments of mortgage,  a photocopy of such intervening  assignment of
         mortgage, certified by the Seller to be a true and complete copy of the original recorded intervening assignment of mortgage;


                  (g)      the original  mortgagee title insurance policy including an Environmental  Protection Agency Endorsement and
         an adjustable-rate endorsement;


                  (h)      the original of any security agreement,  chattel mortgage or equivalent document executed in connection with
         the Mortgage; and


                  (i)      a copy of any applicable power of attorney.

                                                                      56


--------------------------------------------------------------------------------



                                                                                                                 (III)   EXHIBIT 3

                                                   (IV)    CONTENTS OF EACH MORTGAGE FILE


                  With respect to each Mortgage Loan,  the Mortgage File shall include each of the following  items,  unless  otherwise
disclosed to the Purchaser on the data tape,  which shall be available  for  inspection by the Purchaser and which shall be retained by
the Servicer or delivered to the Purchaser:


                  (a)      Copies of the Mortgage Loan Documents.


                  (b)      Residential loan application.


                  (c)      Mortgage Loan closing statement.


                  (d)      Verification of employment and income, if required.


                  (e)      Verification of acceptable evidence of source and amount of down payment.


                  (f)      Credit report on Mortgagor, in a form acceptable to either Fannie Mae or Freddie Mac.


                  (g)      Residential appraisal report.


                  (h)      Photograph of the Mortgaged Property.


                  (i)      Survey of the Mortgaged Property, unless a survey is not required by the title insurer.


                  (j)      Copy of each  instrument  necessary to complete  identification  of any exception set forth in the exception
         schedule in the title policy, i.e., map or plat, restrictions, easements, home owner association declarations, etc.


                  (k)      Copies of all required disclosure statements.


                  (l)      If applicable, termite report, structural engineer&#146;s report, water potability and septic certification.


                  (m)      Sales Contract, if applicable.


                  (n)      The Primary Mortgage  Insurance  policy or certificate of insurance or electronic  notation of the existence
         of such policy, where required pursuant to the Agreement.

                                                                      57


--------------------------------------------------------------------------------



                  (o)      Evidence of electronic  notation of the hazard insurance  policy,  and, if required by law,  evidence of the
         flood insurance policy.

                                                                      58


--------------------------------------------------------------------------------



                                                                                                                (V)   EXHIBIT 4A

                                                         (VI)  MORTGAGE LOAN SCHEDULE

                                                   (VII)  (3/1 YEAR ADJUSTABLE RATE LOANS)

                                                                      59


--------------------------------------------------------------------------------



                                                                                                              (VIII)  EXHIBIT 4

                                                                                                                      EXHIBIT 5

                                                          (IX)  UNDERWRITING GUIDELINES

                                                                      60


--------------------------------------------------------------------------------



                                                                                                                (X)  EXHIBIT 6

                                                      (XI)  FORM OF LOST NOTE AFFIDAVIT

                                                                      61


--------------------------------------------------------------------------------



                                                                                                                    EXHIBIT 7


                                                      FORM OF OPINION OF COUNSEL

                                                                      62


--------------------------------------------------------------------------------



                                                                                                                   EXHIBIT 8


                                                   FORM OF MONTHLY REMITTANCE REPORT

                                                                      63


--------------------------------------------------------------------------------






                                                                                                             EXHIBIT H-2

                                                    CHASE HOME SERVICING AGREEMENT

                                                        (Provided Upon Request)

                                                                      64


--------------------------------------------------------------------------------



                                                         AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                      Dated as of April 28, 2006

                                                                 among

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                        CHASE HOME FINANCE LLC,
                                                              as Company

         This  AMENDMENT  NUMBER ONE (this  &#147;Amendment&#148;)  is made and  entered  into this 28th day of April,  2006,  by and between EMC
Mortgage  Corporation,  a Delaware  corporation,  as purchaser (the &#147;Purchaser&#148;) and Chase Home Finance LLC, as company (the &#147;Company&#148;)
(as  successor in interest to Chase  Manhattan  Mortgage  Corporation)  in  connection  with the  Purchase,  Warranties  and  Servicing
Agreement,  dated as of September 1, 1999,  between the above mentioned parties (the  &#147;Agreement&#148;).  This Amendment is made pursuant to
Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

                                                                      65


--------------------------------------------------------------------------------



         Company:  Chase Home Finance LLC.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency status (such as MBA versus OTS methodology) and the processing  standard for addressing  residential  mortgage loans of the
same type as the Mortgage Loans at various stages throughout default (such as the Fannie Mae Guide or FHLMC Guide standards).

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the &#147;master  servicer,&#148; if any,  identified in the related
transaction documents.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  (&#147;Designated  Guidelines&#148;)  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company&#146;s own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

                                                                      66


--------------------------------------------------------------------------------



         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing Criteria:  As of any date of determination,  the &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation AB as
such may be amended from time to time.

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified  in Item 1122(d) of  Regulation  AB with respect to Mortgage  Loans as  determined  by and under the direction or
authority of the Company or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Business Day in Section 1.01 and replacing it with the following:

         Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the States of New York,  Maryland or
Minnesota,  or (iii) a day on which banks in the States of New York,  Maryland or  Minnesota  are  authorized  or  obligated  by law or
executive order to be closed.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.

         5.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

                                                                      67


--------------------------------------------------------------------------------



Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial which is received in advance of
its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing  scheduled
interest due on any date or dates in any month or months subsequent to the month of prepayment.

         6.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      CMB has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years. All
such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified and
has been prepared in accordance with generally accepted  accounting  principles  consistently  applied throughout the periods involved,
except as set forth in the notes thereto.  There has been no change in the servicing  policies and  procedures,  business,  operations,
financial  condition,  properties  or assets of the Company  since the date of the Company&#146;s  financial  information  that would have a
material adverse effect on its ability to perform its obligations under this Agreement;

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      In connection with any Securitization  Transaction,  the Company shall be deemed to represent to the Purchaser and to
any Depositor,  as of the date on which  information is first provided to the  Purchaser,  any Master  Servicer or any Depositor  under
Section  11.18 that,  except as disclosed  in writing to the  Purchaser or such  Depositor  prior to such date:  (i) the Company is not
aware and has not received notice that any default,  early  amortization or other  performance  triggering event has occurred as to any
other  securitization  due to any act or failure to act of the  Company;  (ii) the  Company  has not been  terminated  as servicer in a
residential  mortgage loan  securitization,  either due to a servicing  default or to  application of a servicing  performance  test or
trigger;  (iii) no material  noncompliance with the applicable servicing criteria with respect to other  securitizations of residential
mortgage  loans  involving  the Company as servicer  has been  disclosed or reported by the  Company;  (iv) no material  changes to the
Company&#146;s  policies or procedures  with respect to the servicing  function it will perform under this Agreement and any  Reconstitution
Agreement for mortgage loans of a type similar to the Mortgage Loans have occurred during the three-year period  immediately  preceding
the related  Securitization  Transaction;  (v) there are no aspects of the  Company&#146;s  financial  condition  that could have a material
adverse effect on the performance by the Company of its servicing  obligations  under this Agreement or any  Reconstitution  Agreement;
(vi) there are no  material  legal or  governmental  proceedings  pending  (or known to be  contemplated)  against  the  Company or any
Subservicer;  and (vii) there are no  affiliations,  relationships  or  transactions  relating to the Company or any  Subservicer  with
respect to any  Securitization  Transaction and any party thereto  identified by the related Depositor of a type described in Item 1119
of Regulation AB.

         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

                                                                      68


--------------------------------------------------------------------------------



         (r)      If so  requested by the  Purchaser or any  Depositor on any date  following  the date on which  information  is first
provided to the Purchaser or any  Depositor  under  Section  11.18,  the Company  shall,  using best efforts  within five Business Days
following such request,  but in no event later than seven Business Days following such request,  confirm in writing the accuracy of the
representations  and  warranties  set forth in Section  3.01(q) or, if any such  representation  and warranty is not accurate as of the
date of such request, provide reasonably adequate disclosure of the pertinent facts, in writing, to the requesting party.

         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(zz):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         10.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding this  paragraph  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         11.      Article IV of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
Section 4.02:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors&#146; rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related  Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by the Remittance Date.

         12.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In determining the delinquency status of any Mortgage Loan, the Company will use Delinquency Recognition Policies.

                                                                      69


--------------------------------------------------------------------------------



         13.      Article IV of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
second paragraph of Section 4.03 and replacing it with the following:

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
Company,  with the consent of Purchaser as required  pursuant to this  Agreement,  before the close of the third taxable year following
the taxable  year in which the  Mortgage  Loan  became an REO  Property,  unless  Company  provides to the trustee  under such REMIC an
opinion of counsel to the effect that the holding of such REO Property  subsequent  to the close of the third  taxable  year  following
the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not result in the  imposition  of taxes on  "prohibited
transactions"  as  defined  in  Section  860F of the Code,  or cause the  transaction  to fail to  qualify  as a REMIC at any time that
certificates are outstanding.

         14.      Article IV of the Agreement is hereby  amended  effective as of the date hereof by adding the following to item (iii)
of Section 4.05 (new text underlined):

         (iii) to  reimburse  itself for  unreimbursed  or  non-recoverable  Monthly  Advances  and  Servicing  Advances and any unpaid
Servicing  Fees,  the Servicer's  right to reimburse  itself  pursuant to this subclause  (iii) with respect to any Mortgage Loan being
limited to related proceeds from Liquidation  Proceeds,  Condemnation  Proceeds and Insurance  Proceeds in accordance with the relevant
provisions  of the FNMA Guides or as otherwise  set forth in this  Agreement,  it being  understood  that for those  Mortgage  Loans in
foreclosure,  Servicer shall recover for Servicing  Advances and Servicing Fees through the completion of foreclosure  and  disposition
of the REO Property; such recovery shall be made upon liquidation of the REO Property;

         15.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

                                                                      70


--------------------------------------------------------------------------------



         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04 during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

                                                                      71


--------------------------------------------------------------------------------



         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit H hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,
Exhibit I with  respect  to  defaulted  mortgage  loans and  Exhibit  J, with  respect to  realized  losses  and gains,  with each such
report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

                                                                      72


--------------------------------------------------------------------------------



         16.      Article V of the  Agreement is hereby  amended  effective  as of the date hereof by deleting  the first  paragraph of
Section 5.03 and replacing it with the following:

         Not later than the close of business on the Business Day preceding  each  Remittance  Date,  the Servicer shall deposit in the
Custodial  Account an amount equal to all Monthly Payments not previously  advanced by the Servicer,  whether or not deferred  pursuant
to Section  4.01,  of  principal  (due after the Cut-off  Date) and interest  not  allocable  to the period prior to the Cut-off  Date,
adjusted to the  Mortgage  Loan  Remittance  Rate,  which were due on a Mortgage  Loan and  delinquent  at the close of business on the
related Determination Date.

         17.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser and any Master  Servicer,  not later than March 1 of each calendar year beginning in
2007, an officers&#146;  certificate  reasonably  acceptable to the Purchaser and each Master Servicer (an &#147;Annual Statement of Compliance&#148;)
stating,  as to each signatory  thereof,  that (i) a review of the activities of the Company during the preceding  calendar year and of
performance  under this Agreement or other applicable  servicing  agreement has been made under such officers&#146;  supervision and (ii) to
the best of such officers&#146;  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement or
other  applicable  servicing  agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no restrictions or limitations on its use with respect to any
filings  made in  connection  with a  Securitization  Transaction.  Copies of such  statement  shall be  provided by the Company to the
Purchaser upon request and by the Purchaser  upon request to any Person  identified as a prospective  purchaser of the Mortgage  Loans.
In the event that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a  Subservicer,  the
Company  shall deliver an Annual  Statement of Compliance of the  Subservicer  as described  above as to each  Subservicer  as and when
required with respect to the Company.

         18.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved]

         19.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         (a)      On or before March 1 of each calendar year, commencing in 2007, the Company shall:

                                                                      73


--------------------------------------------------------------------------------



         (i)      deliver to the Purchaser,  any Master Servicer and any Depositor a report mutually  satisfactory to the Company,  the
Purchaser,  any Master Servicer and any Depositor  regarding the Company&#146;s  assessment of compliance with the Servicing Criteria during
the  immediately  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. Such report shall be addressed to the  Purchaser,  any Master  Servicer and such  Depositor and signed by an authorized  officer of
the Company,  and shall address each of the Servicing  Criteria  specified on a certification in the form of Exhibit O hereto delivered
to the Purchaser  concurrently  with the execution of this Agreement.  For purposes of  clarification,  the parties hereto  acknowledge
that with respect to the  Securitization  Transaction  closing  April 28, 2006 Ref:  Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through
Certificates,  Series  2006-3,  the Company is not the custodian of the Mortgage  Files and the Mortgage  Files are being held by Wells
Fargo Bank, N.A., as custodian;

         (ii)     deliver to the Purchaser,  any Master Servicer and any Depositor a report of a registered public accounting firm that
attests to, and reports on, the assessment of compliance made by the Company and delivered  pursuant to the preceding  paragraph.  Such
attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

         (iii)    cause each  Subservicer,  and each  Subcontractor  determined by the Company  pursuant to Section  11.20(b)(ii) to be
&#147;participating  in the servicing  function&#148;  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance,  accountants&#146;  attestation and a Sarbanes  Certification  (as defined below) as
and when provided in paragraphs (a) and (b) of this Section; and

         (iv)     deliver to the  Purchaser,  any Master  Servicer,  any  Depositor and any other Person that will be  responsible  for
signing the  certification (a &#147;Sarbanes  Certification&#148;)  required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to
Section 302 of the  Sarbanes-Oxley  Act of 2002) on behalf of an  asset-backed  issuer with respect to a  Securitization  Transaction a
back-up certification signed by the appropriate officer of the Company in the form attached hereto as Exhibit L.

         The Company  acknowledges that the parties  identified in clause (a)(iv) above may rely on the  certification  provided by the
Company  pursuant to such clause in signing a Sarbanes  Certification  and filing such with the  Commission.  Neither the Purchaser nor
any Depositor  will request  delivery of a  certification  under clause (a)(iv) above unless a Depositor is required under the Exchange
Act to file an annual report on Form 10-K with respect to an issuing entity whose asset pool includes Mortgage Loans.

         (b)      Each assessment of compliance provided by a Subservicer  pursuant to Section 6.07 shall address each of the Servicing
Criteria  specified  on a  certification  in the form of Exhibit O hereto or, in the case of a  Subservicer  subsequently  appointed as
such,  delivered  to the  Purchaser  on or  prior  to the  date  of  such  appointment.  An  assessment  of  compliance  provided  by a
Subcontractor  pursuant to Section  6.07(a) need not address any elements of the Servicing  Criteria other than those  specified by the
Company pursuant to Section 11.20(a).

                                                                      74


--------------------------------------------------------------------------------



         (c)      It is acknowledged and agreed that each Master Servicer and the party certifying the Sarbanes  Certification shall be
an express  third party  beneficiary  of the  provisions  of this  Section  6.04,  and shall be entitled  independently  to enforce the
provisions of this Section 6.04 with respect to any obligations owed to such entity as if it were a direct party to this Agreement.

         20.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that the purpose of Sections 3.01(q),  3.01(r),  5.02, 6.04, 6.07, 11.18,
11.19,  11.20 and 11.21 of this  Agreement is to  facilitate  compliance by the  Purchaser  and any  Depositor  with the  provisions of
Regulation AB and related rules and  regulations of the Commission.  None of the Purchaser,  any Master Servicer or any Depositor shall
exercise its right to request (if any request is required)  delivery of information or other  performance  under these provisions other
than in good faith,  or for purposes other than  compliance  with the Securities Act, the Exchange Act and the rules and regulations of
the Commission  thereunder.  The Company  acknowledges that  interpretations of the requirements of Regulation AB may change over time,
whether due to  interpretive  guidance  provided by the  Commission or its staff,  consensus  among  participants  in the  asset-backed
securities  markets,  advice of counsel,  or  otherwise,  and agrees to comply with  requests made by the Purchaser or any Depositor in
good faith for  delivery  of  information  under  these  provisions  on the basis of  evolving  interpretations  of  Regulation  AB. In
connection with any  Securitization  Transaction,  the Company agrees to cooperate fully with the Purchaser to deliver to the Purchaser
(including any of its assignees or designees) and any  Depositor,  any and all  statements,  reports,  certifications,  records and any
other information  necessary in the good faith  determination of the Company and the Purchaser or any Depositor to permit the Purchaser
or such  Depositor to comply with the  provisions  of  Regulation  AB,  together  with such  disclosures  relating to the Company,  any
Subservicer,  any Third-Party  Originator and the Mortgage Loans,  or the servicing of the Mortgage Loans,  reasonably  believed by the
Company and the Purchaser or any Depositor to be necessary in order to effect such compliance.

         Neither the Purchaser nor any Depositor  shall  exercise its right to request  delivery of  information  or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and  regulations  of the  Commission  thereunder  (or the provision in a private  offering of  disclosure  comparable to that
required under the Securities  Act). The Company  acknowledges  that  interpretations  of the  requirements of Regulation AB may change
over time,  whether  due to  interpretive  guidance  provided by the  Commission  or its staff,  consensus  among  participants  in the
asset-backed  securities  markets,  advice of counsel,  or  otherwise,  and agrees to comply with requests made by the Purchaser or any
Depositor in good faith for delivery of information under these provisions on the basis of evolving  interpretations  of Regulation AB.
In connection  with any  Securitization  Transaction,  the Company  agrees to cooperate  with the Purchaser to deliver to the Purchaser
(including  any of its assignees or  designees),  any Master  Servicer and any  Depositor,  any  statements,  reports,  certifications,
records and any other information  necessary in the good faith determination of the Company, the Purchaser,  any Master Servicer or any
Depositor to permit the Purchaser,  any Master  Servicer or such  Depositor to comply with the  provisions of Regulation  AB,  together
with such disclosures  relating to the Company,  any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing
of the Mortgage  Loans,  reasonably  believed by the Company,  the Purchaser,  any Master  Servicer or any Depositor to be necessary in
order to effect such compliance.

                                                                      75


--------------------------------------------------------------------------------



         The Purchaser  (including any of its assignees or designees)  shall  cooperate with the Company by providing  timely notice of
requests for information under these provisions and by reasonably  limiting such requests to information  required,  in the Purchaser&#146;s
reasonable  judgment,  to  comply  with  Regulation  AB.  The  parties  hereto  acknowledge  and  agree  that,  in  connection  with  a
Securitization  Transaction,  (i) no party shall file with the  Commission any report  contemplated  by Item 1122 of Regulation AB with
respect to the Seller,  the Servicer,  any Subservicer or any Subcontractor if such entity&#146;s  activities relate to five percent (5%) or
less of the asset pool of such  Securitization  Transaction,  and (ii) no party shall file with the Commission any servicer  compliance
statement  contemplated by Item 1123 of Regulation AB with respect to the Seller,  the Servicer,  any Subservicer or any  Subcontractor
if such entity&#146;s activities relate to less than ten percent (10%) of the asset pool of such Securitization Transaction.

         21.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in writing to the Servicer (except as otherwise  stated herein,  in which case,  automatically  and without notice) may, in addition to
whatever  rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive  relief
and  specific  performance,  terminate  all the rights and  obligations  of the Servicer  (and if the Servicer is servicing  any of the
Mortgage Loans in a Securitization  Transaction,  appoint a successor  servicer  reasonably  acceptable to any Master Servicer for such
Securitization  Transaction)  under this Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the
Servicer for the same.

         22.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

         The Company shall  promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master  servicer) and any
Depositor,  as applicable,  for all reasonable  expenses  incurred by the Purchaser (or such designee) or such  Depositor,  as such are
incurred,  in  connection  with the  termination  of the Company as servicer and the  transfer of servicing of the Mortgage  Loans to a
successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights the Purchaser or any Depositor may have under
other provisions of this Agreement and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as
an action for damages, specific performance or injunctive relief.

         23.      Article X of the Agreement is hereby amended  effective as of the date hereof by deleting Section 10.02 and replacing
it with the following:

                                                                      76


--------------------------------------------------------------------------------



         Section 10.02.    Reserved.

         24.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Securitization Transactions.

         However,  in no event  shall  there be more than  three (3)  persons  at any  given  time  having  the  status of  &#147;Purchaser&#148;
hereunder.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar agreement in form and substance reasonably  acceptable to the parties, and in connection with a Securitization  Transaction,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the &#147;Reconstitution  Agreements&#148;).  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan  Transfer and each  Securitization  Transaction  entered  into by the  Purchaser,  the Company
agrees (1) to  cooperate  fully with the  Purchaser  and any  prospective  purchaser  with respect to all  reasonable  requests and due
diligence procedures;  (2) to execute, deliver and perform all Reconstitution  Agreements required by the Purchaser; (3) to restate the
representations  and warranties set forth in Section 3.01 as of the settlement or closing date in connection  with such  Reconstitution
(each, a "Reconstitution Date").

         25.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new section
11.19:

         Section 11.19.  Information to be Provided by the Company

                                                                      77


--------------------------------------------------------------------------------



         In connection with any  Securitization  Transaction,  the Company shall (i) using its best efforts,  within five Business Days
following  request by the Purchaser or any Depositor,  but in no event later than seven  Business Days following such request,  provide
to the Purchaser and such  Depositor (or, as  applicable,  cause each  Third-Party  Originator  and each  Subservicer to provide),  the
information  and  materials  specified  in  paragraphs  (a),  (b),  (c) and (f) of this  Section,  and (ii) as promptly as  practicable
following  notice to or discovery by the Company,  provide to the Purchaser and any  Depositor the  information  specified in paragraph
(d) of this Section.

         (a)      In connection with any  Securitization  Transaction,  if so requested by the Purchaser or any Depositor and agreed to
by the Company,  the Company shall provide such information  regarding (i) the Company,  as originator of the Mortgage Loans (including
as an acquirer of Mortgage Loans from a Qualified Correspondent),  or (ii) each Third-Party Originator,  and (iii) as applicable,  each
Subservicer,  as reasonably  determined  by the  Purchaser  and any  Depositor to be required for the purpose of compliance  with Items
1103(a)(1), 1105, 1110, 1117 and 1119 of Regulation AB.  Such information shall include, at a minimum:

         (A)      the originator&#146;s form of organization;

         (B)      a description  of the  originator&#146;s  origination  program and how long the originator has been engaged in originating
residential  mortgage loans, which description shall include a discussion of the originator&#146;s  experience in originating mortgage loans
of a similar type as the Mortgage Loans;  information  regarding the size and composition of the  originator&#146;s  origination  portfolio;
and information that may be material,  in the good faith judgment of the Purchaser or any Depositor,  to an analysis of the performance
of the Mortgage Loans,  including the originators&#146;  credit-granting  or underwriting  criteria for mortgage loans of similar type(s) as
the Mortgage Loans and such other  information  as the Purchaser or any Depositor may  reasonably  request and agreed to by the Company
and  reasonably  determined by the Purchaser  and any  Depositor to be required for the purpose of compliance  with Item  1110(b)(2) of
Regulation AB;

         (C)      a description of any material legal or governmental  proceedings  pending (or known to be  contemplated)  against the
Company, each Third-Party Originator and each Subservicer; and

         (D)      a description of any affiliation or relationship between the Company, each Third-Party  Originator,  each Subservicer
and any of the following  parties to a  Securitization  Transaction,  as such parties are identified to the Company by the Purchaser or
any Depositor in writing in advance of such Securitization Transaction:

                           (1)      the sponsor;
                           (2)      the depositor;
                           (3)      the issuing entity;
                           (4)      any servicer;
                           (5)      any trustee;
                           (6)      any originator;
                           (7)      any significant obligor;
                           (8)      any enhancement or support provider; and
                           (9)      any other material transaction party.

                                                                      78


--------------------------------------------------------------------------------



         (b)      In connection with any  Securitization  Transaction,  if so requested by the Purchaser or any Depositor,  the Company
shall provide (or, as applicable,  cause each  Third-Party  Originator to provide) Static Pool Information with respect to the mortgage
loans (of a similar type as the Mortgage  Loans,  as reasonably  identified by the Purchaser as provided  below)  originated by (i) the
Company,  if the  Company  is an  originator  of  Mortgage  Loans  (including  as an  acquirer  of  Mortgage  Loans  from  a  Qualified
Correspondent),  and/or  (ii) each  Third-Party  Originator.  Such  Static  Pool  Information  shall be  prepared  by the  Company  (or
Third-Party  Originator) on the basis of its reasonable,  good faith  interpretation of the requirements of Item 1105(a)(1)-(3) and (c)
of  Regulation  AB. To the  extent  that  there is  reasonably  available  to the  Company  (or  Third-Party  Originator)  Static  Pool
Information  with respect to more than one mortgage  loan type,  the Purchaser or any  Depositor  shall be entitled to specify  whether
some or all of such  information  shall be provided  pursuant to this paragraph.  The content of such Static Pool Information may be in
the form  customarily  provided by the  Company,  and need not be  customized  for the  Purchaser  or any  Depositor.  Such Static Pool
Information  for each vintage  origination  year or prior  securitized  pool, as  applicable,  shall be presented in increments no less
frequently  than  quarterly over the life of the mortgage loans included in the vintage  origination  year or prior  securitized  pool.
The most recent  periodic  increment  must be as of a date no later than 135 days prior to the date of the prospectus or other offering
document in which the Static Pool  Information is to be included or incorporated  by reference.  The Static Pool  Information  shall be
provided in an electronic  format that provides a permanent  record of the  information  provided,  such as a portable  document format
(pdf) file, or other such electronic format reasonably required by the Purchaser or the Depositor, as applicable.

         Promptly  following  notice or discovery of a material error in Static Pool Information  provided  pursuant to the immediately
preceding  paragraph  (including an omission to include therein  information  required to be provided pursuant to such paragraph),  the
Company shall provide corrected Static Pool Information to the Purchaser or any Depositor,  as applicable,  in the same format in which
Static Pool Information was previously provided to such party by the Company.

         In  connection  with any  Securitization  Transaction,  if so requested by the Purchaser or any  Depositor,  the Company shall
provide (or, as applicable,  cause each  Third-Party  Originator to provide),  at the expense of the requesting party (to the extent of
any additional  incremental  expense  associated with delivery  pursuant to this  Agreement),  such agreed-upon  procedures  letters of
certified  public  accountants  reasonably  acceptable  to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool
Information  relating to prior securitized pools for securitizations  closed on or after January 1, 2006 or, in the case of Static Pool
Information  with respect to the Company&#146;s or  Third-Party  Originator&#146;s  originations  or  purchases,  to calendar  months  commencing
January 1, 2006,  as the  Purchaser or such  Depositor  shall  reasonably  request.  Such letters  shall be addressed to and be for the
benefit of such parties as the Purchaser or such Depositor shall  designate,  which may include,  by way of example,  any Sponsor,  any
Depositor  and any  broker  dealer  acting as  underwriter,  placement  agent or initial  purchaser  with  respect to a  Securitization
Transaction.  Any such statement or letter may take the form of a standard,  generally  applicable  document  accompanied by a reliance
letter authorizing reliance by the addressees designated by the Purchaser or such Depositor.

                                                                      79


--------------------------------------------------------------------------------



         (c)      If so requested by the Purchaser or any Depositor,  the Company shall provide such information regarding the Company,
as servicer of the Mortgage Loans, and each Subservicer  (each of the Company and each Subservicer,  for purposes of this paragraph,  a
&#147;Servicer&#148;),  as is  reasonably  requested  for the purpose of  compliance  with Item 1108 of  Regulation  AB. Such  information  shall
include, at a minimum:

         (A)      the Servicer&#146;s form of organization;

         (B)      a description of how long the Servicer has been servicing  residential  mortgage  loans; a general  discussion of the
Servicer&#146;s  experience in servicing  assets of any type as well as a more  detailed  discussion of the  Servicer&#146;s  experience  in, and
procedures for, the servicing function it will perform under this Agreement and any Reconstitution  Agreements;  information  regarding
the size,  composition  and growth of the Servicer&#146;s  portfolio of  residential  mortgage loans of a type similar to the Mortgage Loans
and  information  on factors  related  to the  Servicer  that may be  material,  in the good faith  judgment  of the  Purchaser  or any
Depositor,  to any analysis of the servicing of the Mortgage Loans or the related asset-backed  securities,  as applicable,  including,
without limitation:

                           (1) whether any prior  securitizations  of mortgage loans of a type similar to the Mortgage Loans  involving
                               the Servicer have defaulted or experienced an early  amortization or other performance  triggering event
                               because of servicing  during the  three-year  period  immediately  preceding the related  Securitization
                               Transaction;

                           (2)  the extent of outsourcing the Servicer utilizes;

                           (3) whether  there has been previous  disclosure of material  noncompliance  with the  applicable  servicing
                               criteria with respect to other  securitizations of residential  mortgage loans involving the Servicer as
                               a servicer during the three-year period immediately preceding the related Securitization Transaction;

                           (4) whether the Servicer has been  terminated  as servicer in a residential  mortgage  loan  securitization,
                               either due to a servicing default or to application of a servicing performance test or trigger; and

                           (5) such other  information  as the  Purchaser or any Depositor  may  reasonably  request for the purpose of
                               compliance with Item 1108(b)(2) of Regulation AB;

         (C)      a description of any material changes during the three-year period immediately  preceding the related  Securitization
Transaction to the Servicer&#146;s  policies or procedures  with respect to the servicing  function it will perform under this Agreement and
any Reconstitution Agreements for mortgage loans of a type similar to the Mortgage Loans;

                                                                      80


--------------------------------------------------------------------------------



         (D)      information  regarding  the  Servicer&#146;s  financial  condition,  to the extent  that there is a material  risk that an
adverse  financial event or circumstance  involving the Servicer could have a material adverse effect on the performance by the Company
of its servicing obligations under this Agreement or any Reconstitution Agreement;

         (E)      information  regarding  advances  made by the Servicer on the Mortgage  Loans and the  Servicer&#146;s  overall  servicing
portfolio of residential mortgage loans for the three-year period immediately preceding the related Securitization  Transaction,  which
may be limited to a statement by an authorized  officer of the Servicer to the effect that the Servicer has made all advances  required
to be made on residential  mortgage loans serviced by it during such period,  or, if such statement would not be accurate,  information
regarding the percentage and type of advances not made as required, and the reasons for such failure to advance;

         (F)      a description of the Servicer&#146;s  processes and procedures  designed to address any special or unique factors involved
in servicing loans of a similar type as the Mortgage Loans;

         (G)      a description of the Servicer&#146;s processes for handling delinquencies,  losses,  bankruptcies and recoveries,  such as
through liquidation of mortgaged properties, sale of defaulted mortgage loans or workouts; and

         (H)      information as to how the Servicer defines or determines  delinquencies and charge-offs,  including the effect of any
grace period,  re-aging,  restructuring,  partial payments  considered  current or other practices with respect to delinquency and loss
experience.

         (d)      In  connection  with any  Securitization  Transaction,  the  Company  shall  (or shall  cause  each  Subservicer  and
Third-Party  Originator to) (i) immediately notify the Purchaser,  any Master Servicer and any Depositor in writing of (A) any material
litigation  or  governmental  proceedings  pending  against  the  Company,  any  Subservicer  or any  Third-Party  Originator,  (B) any
affiliations  or  relationships  that develop  following  the closing date of a  Securitization  Transaction  between the Company,  any
Subservicer or any Third-Party  Originator and any of the parties to the  Securitization  Transaction (and any other parties identified
in writing by the requesting party) with respect to such Securitization  Transaction,  (C) any Event of Default under the terms of this
Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially all of the assets of the Company,
and (E) the Company&#146;s entry into an agreement with a Subservicer  (which  Subservicer is determined by the Company to be &#147;participating
in the servicing  function&#148;  within the meaning of item 1122 of Regulation  AB) to perform or assist in the  performance  of any of the
Company&#146;s  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a
description of such proceedings, affiliations or relationships.

         Each  such  notice/update  should be sent to EMC by e-mail to  regABnotifications@bear.com.  Additionally,  all  notifications
pursuant to this Section 11.19(d)(i)(A), should be sent to:

                                                                      81


--------------------------------------------------------------------------------



         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         Notifications pursuant to Section 11.19(d), other than those pursuant to Section 11.19(d)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         (e)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written

                                                                      82


--------------------------------------------------------------------------------



notice to the  Purchaser and any  Depositor of such  succession or  appointment  and (y) all  information  reasonably  requested by the
Purchaser or any Depositor and agreed to by the Company in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K
with respect to any class of asset-backed securities.

         (f)      In addition to such information as the Company, as servicer,  is obligated to provide pursuant to other provisions of
this  Agreement,  not later than five  Business  Days prior to the deadline for the filing of any  distribution  report on Form 10-D in
respect of any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the
Company or such Subservicer,  as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party
responsible for filing such report  (including,  if applicable,  the Master  Servicer) notice of the occurrence of any of the following
events along with all information,  data, and materials  related thereto as may be required to be included in the related  distribution
report on Form 10-D (as specified in the provisions of Regulation AB referenced below):

         (A)      any material  modifications,  extensions  or waivers of pool asset  terms,  fees,  penalties  or payments  during the
distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

         (B)      material  breaches of pool asset  representations  or  warranties  or  transaction  covenants  (Item  1121(a)(12)  of
Regulation AB); and

         (C)      information  regarding new  asset-backed  securities  issuances  backed by the same pool assets  serviced  under this
Agreement,  any changes to the pool assets serviced under this Agreement (such as,  additions,  substitutions or repurchases),  and any
material  changes in  origination,  underwriting  or other  criteria for  acquisition  or selection of pool assets  serviced under this
Agreement (Item 1121(a)(14) of Regulation AB).

         (g)      The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of
the person  signing any  certification  or statement or other  evidence of Fidelity Bond  Insurance  and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such  Subservicer&#146;s  performance  hereunder  and which  information  is  available to the Company and  necessary  for  compliance  with
Regulation AB.

         26.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new section
11.20:

         Section 11.20.  Indemnification; Remedies

         (a)      The Company  shall  indemnify the  Purchaser,  each  affiliate of the  Purchaser,  and each of the following  parties
participating  in a  Securitization  Transaction:  each sponsor and issuing  entity;  each Person  (including,  but not limited to, any
Master  Servicer,  if applicable)  responsible  for the  preparation,  execution or filing of any report  required to be filed with the
Commission with respect to such  Securitization  Transaction,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule
15d-14(d) under the Exchange Act with respect to such Securitization Transaction;  each broker dealer acting as underwriter,  placement

                                                                      83


--------------------------------------------------------------------------------



agent or initial  purchaser,  each Person who controls any of such  parties or the  Depositor  (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,  officers,  employees and agents
of each of the foregoing and of the Depositor,  and shall hold each of them harmless from and against any losses,  damages,  penalties,
fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses that any of them may
sustain arising solely and directly out of or based upon:

         (i)(A)   any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in any  information,  report,
certification,  accountants&#146;  letter or other material  provided in written or electronic form under Sections 3.01(q),  3.01(r),  5.02,
6.04, 6.07, 11.18,  11.19,  11.20 and 11.21 by or on behalf of the Company,  or provided under Sections 3.01(q),  3.01(r),  5.02, 6.04,
6.07, 11.18,  11.19, 11.20 and 11.21 by or on behalf of any Subservicer,  Subcontractor or Third-Party  Originator  (collectively,  the
&#147;Company  Information&#148;),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;

         (ii)     any breach by the Company of its obligations under Sections 3.01(q),  3.01(r),  5.02, 6.04, 6.07, 11.18, 11.19, 11.20
and 11.21,  including  particularly,  any failure by the Company, any Subservicer,  any Subcontractor or any Third-Party  Originator to
deliver any information,  report,  certification,  accountants&#146;  letter or other material when and as required under Sections  3.01(q),
3.01(r),  5.02, 6.04, 6.07, 11.18,  11.19, 11.20 and 11.21,  including any failure by the Company to identify pursuant to Section 11.20
any Subcontractor &#147;participating in the servicing function&#148; within the meaning of Item 1122 of Regulation AB; or

         (iii)    any breach by the Company of a  representation  or warranty  set forth in Section  3.01(q) or in a writing  furnished
pursuant to Section 3.01(r) and made as of a date prior to the closing date of the related  Securitization  Transaction,  to the extent
that such  breach is not cured by such  closing  date,  or any  breach by the  Company of a  representation  or  warranty  in a writing
furnished pursuant to Section 3.01(r) to the extent made as of a date subsequent to such closing date; or

         (iv)     the gross  negligence,  bad faith or willful  misconduct  of the Company in  connection  with its  performance  under
Sections 3.01(q), 3.01(r), 5.02, 6.04, 6.07, 11.18, 11.19, 11.20 and 11.21 of this Agreement.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then the
Company agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party in such proportion as is appropriate
to reflect the relative fault of such Indemnified Party on the one hand and the Company on the other.

                                                                      84


--------------------------------------------------------------------------------



         In the case of any breach or failure of  performance  described  in clause  (a)(ii)  or clause  (a)(iv) of this  Section,  the
Company shall  promptly  reimburse the Purchaser,  any  Depositor,  as applicable,  and each Person  responsible  for the  preparation,
execution or filing of any report  required to be filed with the Commission  with respect to such  Securitization  Transaction,  or for
execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Securitization
Transaction,  for all  costs  reasonably  incurred  by each such  party in order to  obtain  the  information,  report,  certification,
accountants&#146; letter or other material not delivered as required by the Company,  any Subservicer,  any Subcontractor or any Third-Party
Originator.

         (b)      (i)      Any failure by the Company, any Subservicer,  any Subcontractor or any Third-Party Originator to deliver any
information,  report, certification,  accountants&#146; letter or other material when and as required under Sections 3.01(q), 3.01(r), 5.02,
11.18,  11.19,  11.20 and 11.21,  or any breach by the Company of a  representation  or warranty  set forth in Section  3.01(q) or in a
writing  furnished  pursuant  to  Section  3.01(r)  and  made as of a date  prior to the  closing  date of the  related  Securitization
Transaction,  to the extent that such breach is not cured by such closing  date,  or any breach by the Company of a  representation  or
warranty in a writing  furnished  pursuant to Section  3.01(r) to the extent made as of a date  subsequent to such closing date,  which
failure or breach  continues  unremedied for a period of ten (10) calendar days after the date on which written notice of such failure,
requiring  the same to have been  remedied,  shall have been given to the Company by the Purchaser or  Depositor,  shall  constitute an
Event of Default with respect to the Company under this Agreement and any applicable  Reconstitution  Agreement,  and shall entitle the
Purchaser or Depositor,  as  applicable,  in its sole  discretion to terminate  the rights and  obligations  of the Company as servicer
under this  Agreement  and/or any applicable  Reconstitution  Agreement  pursuant to this  Agreement or any  applicable  Reconstitution
Agreement  provided that to the extent that any provision of this Agreement and/or any applicable  Reconstitution  Agreement  expressly
provides for the survival of certain rights or obligations  following  termination of the Company as servicer,  such provision shall be
given effect.

         (ii)     Any failure by the Company,  any Subservicer or any Subcontractor to deliver any information,  report,  certification
or  accountants&#146;  letter when and as required  under  Section  6.04 or 6.07,  including  (except as provided  below) any failure by the
Company to identify  pursuant to Section 11.20(b) any  Subcontractor  &#147;participating  in the servicing  function&#148; within the meaning of
Item 1122 of Regulation AB, which failure  continues  unremedied for a period of ten (10) calendar days after the date on which written
notice of such failure,  requiring the same to have been remedied,  shall have been given to the Company by the Purchaser or Depositor,
shall,  automatically,  without any further  notice or action,  and  notwithstanding  any  provision of the  Agreement to the contrary,
constitute  an Event of Default with respect to the Company under this  Agreement  and any  applicable  Reconstitution  Agreement,  and
shall  entitle the Purchaser or Depositor,  as  applicable,  in its sole  discretion  to terminate  the rights and  obligations  of the
Company as servicer under this  Agreement  and/or any applicable  Reconstitution  Agreement  pursuant to the terms of this Agreement or
any  applicable  Reconstitution  Agreement  provided  that to the extent that any  provision of this  Agreement  and/or any  applicable
Reconstitution  Agreement expressly provides for the survival of certain rights or obligations  following termination of the Company as
servicer, such provision shall be given effect.

                                                                      85


--------------------------------------------------------------------------------



         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         Neither the Purchaser nor any Depositor shall be entitled to terminate the rights and  obligations of the Company  pursuant to
this  subparagraph  (b)(ii) if a failure of the Company to identify a Subcontractor  &#147;participating  in the servicing  function&#148; within
the meaning of Item 1122 of  Regulation  AB was  attributable  solely to the role or  functions of such  Subcontractor  with respect to
mortgage loans other than the Mortgage Loans.

         Notwithstanding  the  provisions  set  forth  in  this  Agreement,   the  Company  shall  not  be  obligated  to  provide  any
indemnification  or  reimbursement  hereunder to any of the parties  described  in Section  11.20(a) or any other party for any losses,
damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain which are indirect, consequential, punitive or special in nature.

         27.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.21:

         Section 11.21 Use of Subservicers and Subcontractors.

         Notwithstanding  anything in this Agreement to the contrary,  the Company shall not hire or otherwise  utilize the services of
any  Subservicer to fulfill any of the  obligations of the Company as servicer  under this  Agreement or any  Reconstitution  Agreement
unless the Company  complies with the  provisions of paragraph  (a) of this  Section.  The Company shall not hire or otherwise  utilize
the  services  of any  Subcontractor,  and  shall  not  permit  any  Subservicer  to hire or  otherwise  utilize  the  services  of any
Subcontractor,  to fulfill any of the  obligations  of the Company as servicer  under this  Agreement or any  Reconstitution  Agreement
unless the Company complies with the provisions of paragraph (b) of this Section.

         (a)      It shall not be necessary for the Company to seek the consent of the  Purchaser or any  Depositor to the  utilization
of any  Subservicer.  The Company  shall cause any  Subservicer  used by the  Company  (or by any  Subservicer)  for the benefit of the
Purchaser and any  Depositor to comply with the  provisions of this Section and with Sections  3.01(q),  11.19(c),  (d) and (e),  6.04,
6.07 and 11.20 of this Agreement to the same extent as if such  Subservicer were the Company,  and to provide the information  required
with respect to such  Subservicer  under Section  11.19(d) of this Agreement.  The Company shall be responsible for obtaining from each
Subservicer and delivering to the Purchaser,  any Master Servicer and any Depositor any servicer  compliance  statement  required to be
delivered by such  Subservicer  under Section 6.04,  any  assessment of  compliance  and  attestation  required to be delivered by such
Subservicer  under  Section 6.07 and any back-up  certification  required to be delivered  to the Person that will be  responsible  for
signing the Sarbanes Certification  under Section 6.07 as and when required to be delivered.

                                                                      86


--------------------------------------------------------------------------------



         (b)      It shall not be necessary for the Company to seek the consent of the  Purchaser or any  Depositor to the  utilization
of any  Subcontractor.  The Company shall  promptly upon request  provide to the Purchaser,  any Master  Servicer and any Depositor (or
any designee of the Depositor,  such as a master  servicer or  administrator)  a written  description  (in form and substance  mutually
acceptable to the Purchaser,  any Master  Servicer and such Depositor) of the role and function of each  Subcontractor  utilized by the
Company or any Subservicer,  specifying (i) the identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors  are
&#147;participating  in the servicing  function&#148; within the meaning of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria  will be addressed in  assessments  of compliance  provided by each  Subcontractor  identified  pursuant to clause (i) of this
paragraph.

         As a condition to the  utilization  of any  Subcontractor  determined  by the Company to be  &#147;participating  in the  servicing
function&#148; within the meaning of Item 1122 of Regulation AB, the Company shall cause any such  Subcontractor  used by the Company (or by
any  Subservicer)  for the benefit of the Purchaser and any Depositor to comply with the  provisions of Sections 6.07 and 11.20 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and delivering to the Purchaser and any Depositor any assessment of  compliance,  attestation or Sarbanes  Certification
required to be delivered by such Subcontractor under Section 6.07, in each case as and when required to be delivered.

         28.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.22:

         Section 11.22. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         29.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit H:



                                                                                                                         EXHIBIT H

                                                       REPORTING DATA FOR MONTHLY REPORT
                                                      Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.

                                                                      87


--------------------------------------------------------------------------------



------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:
                                                                                            15=Bankruptcy,
ACTION_CODE                    The standard FNMA numeric code used to                       30=Foreclosure, , 60=PIF,         2
                               indicate the default/delinquent status of a                  63=Substitution,
                               particular loan.                                             65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)

                                                                      88


--------------------------------------------------------------------------------



------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         30.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit I:




                                                                                                                EXHIBIT I

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                      89


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                      90


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
&#149;        ASUM-   Approved Assumption
&#149;        BAP-    Borrower Assistance Program
&#149;        CO-     Charge Off
&#149;        DIL-    Deed-in-Lieu
&#149;        FFA-    Formal Forbearance Agreement
&#149;        MOD-    Loan Modification
&#149;        PRE-    Pre-Sale
&#149;        SS-     Short Sale
&#149;        MISC-   Anything else approved by the PMI or Pool Insurer

                                                                      91


--------------------------------------------------------------------------------



NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
&#149;        Mortgagor
&#149;        Tenant
&#149;        Unknown
&#149;        Vacant

The Property Condition field should show the last reported condition of the property as follows:
&#149;        Damaged
&#149;        Excellent
&#149;        Fair
&#149;        Gone
&#149;        Good
&#149;        Poor
&#149;        Special Hazard
&#149;        Unknown

                                                                      92


--------------------------------------------------------------------------------



Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                       ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                             INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------

                                                                      93


--------------------------------------------------------------------------------



Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                                62             Veteran&#146;s Affairs-No Bid
                       ------------------------ -------------------------------------------------------
                                63             Veteran&#146;s Affairs-Refund
                      ------------------------ -------------------------------------------------------
                                64             Veteran&#146;s Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         31.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                         EXHIBIT K

                                                      COMPANY&#146;S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         &#149;        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
&#147;Scheduled/Scheduled&#148;  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         &#149;        The Company shall provide an acceptable  annual  certification  (officer&#146;s  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants&#146;  servicing report due by March 1 of each
year).

                                                                      94


--------------------------------------------------------------------------------



         &#149;        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         &#149;        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         &#149;        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         32.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                         EXHIBIT L


                                                          FORM OF ANNUAL CERTIFICATION
I.       The [                   ] agreement dated as of [      ], 200[ ] (the &#147;Agreement&#148;), among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of [NAME OF COMPANY], certify to [the Purchaser], [the
         Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the knowledge and
         intent that they will rely upon this certification, that:

         (1)      The Company has reviewed the servicer compliance statement of the Company provided in accordance with Item 1123 of
         Regulation AB (the &#147;Compliance Statement&#148;), the report on assessment of the Company&#146;s compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the &#147;Servicing Criteria&#148;), provided in accordance with Rules 13a-18 and 15d-18
         under Securities Exchange Act of 1934, as amended (the &#147;Exchange Act&#148;) and Item 1122 of Regulation AB (the &#147;Servicing
         Assessment&#148;), the registered public accounting firm&#146;s attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the &#147;Attestation Report&#148;), and all servicing reports, officer&#146;s
         certificates and other information relating to the servicing of the Mortgage Loans by the Company during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee] pursuant to the Agreement
         (collectively, the &#147;Company Servicing Information&#148;);

         (2)      Based on the Company&#146;s knowledge, the Company Servicing Information, taken as a whole, does not contain any untrue
         statement of a material fact or omit to state a material fact necessary to make the statements made, in the light of the

                                                                      95


--------------------------------------------------------------------------------



         circumstances under which such statements were made, not misleading with respect to the period of time covered by the
         Company Servicing Information;

         (3)      Based on the Company&#146;s knowledge, all of the Company Servicing Information required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

         (4)      Based on the Company&#146;s knowledge and the compliance review conducted in preparing the Compliance Statement and
         except as disclosed in the Compliance Statement, the Servicing Assessment or the Attestation Report, the Company has
         fulfilled its obligations under the Agreement in all material respects; and

         (5)      The Compliance Statement required to be delivered by the Company pursuant to the Agreement, and the Servicing
         Assessment and Attestation Report required to be provided by the Company and by any Subservicer or Subcontractor pursuant to
         the Agreement, have been provided to the [Depositor] [Master Servicer].  Any material instances of noncompliance described
         in such reports have been disclosed to the [Depositor] [Master Servicer].  Any material instance of noncompliance with the
         Servicing Criteria has been disclosed in such reports.




         Date:    _________________________



         By:
         Name:    ________________________________
         Title:   ________________________________

         33.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                                                                                                    EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall address, at a minimum, the criteria
identified as below as &#147;Applicable Servicing Criteria&#148;:


                                                                      96


--------------------------------------------------------------------------------



-------------------------------------------------------------------------------------------- -----------------------
                                             SERVICING CRITERIA                               APPLICABLE SERVICING
                                                                                                    CRITERIA
-------------------------------------------------------------------------------------------- -----------------------
      Reference                                      Criteria
----------------------- -------------------------------------------------------------------- -----------------------
                                         General Servicing Considerations
-----------------------                                                                      -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance              x
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                   x
                        parties, policies and procedures are instituted to monitor the
                        third party&#146;s performance and compliance with such servicing
                        activities.
-----------------------                                                                      -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a                   x
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                      -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on                x
                        the party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                      -----------------------
                                        Cash Collection and Administration
-----------------------                                                                      -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                  x
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to             x
                        an investor are made only by authorized personnel.
-----------------------                                                                      -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows              x
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                      -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                   x
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                      -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                    x
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, &#147;federally insured depository
                        institution&#148; with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of
                        Rule 13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                      -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                  x
                        access.
-----------------------                                                                      -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                       x
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling
                        items. These reconciling items are resolved within 90 calendar
                        days of their original identification, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                      -----------------------
                                        Investor Remittances and Reporting
-----------------------                                                                      -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                     x
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors&#146; or the trustee&#146;s records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                      -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance              x
                        with timeframes, distribution priority and other terms set forth
                        in the transaction agreements.
-----------------------                                                                      -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer&#146;s investor records, or such other number of               x
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                      -----------------------

                                                                      97


--------------------------------------------------------------------------------



-------------------------------------------------------------------------------------------- -----------------------
                                             SERVICING CRITERIA                               APPLICABLE SERVICING
                                                                                                    CRITERIA
-------------------------------------------------------------------------------------------- -----------------------
      Reference                                      Criteria
----------------------- -------------------------------------------------------------------- -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                  x
1122(d)(3)(iv)          statements.
-----------------------                                                                      -----------------------
                                             Pool Asset Administration
-----------------------                                                                      -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as                     x
                        required by the transaction agreements or related mortgage loan
                        documents.
-----------------------                                                                      -----------------------
                        Mortgage loan and related documents are safeguarded as required by             x
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                      -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                 x
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                     x
                        accordance with the related mortgage loan documents are posted to
                        the Servicer&#146;s obligor records maintained no more than two
                        business days after receipt, or such other number of days
                        specified in the transaction agreements, and allocated to
                        principal, interest or other items (e.g., escrow) in accordance
                        with the related mortgage loan documents.
-----------------------                                                                      -----------------------
1122(d)(4)(v)           The Servicer&#146;s records regarding the mortgage loans agree with the             x
                        Servicer&#146;s records with respect to an obligor&#146;s unpaid principal
                        balance.
-----------------------                                                                      -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                    x
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                      -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                  x
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the               x
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity&#146;s activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                      -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage                  x
                        loans with variable rates are computed based on the related
                        mortgage loan documents.
-----------------------                                                                      -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow               x
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor&#146;s mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                x
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                      -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                x
                        made on behalf of an obligor are paid from the servicer&#146;s funds
                        and not charged to the obligor, unless the late payment was due to
                        the obligor&#146;s error or omission.
-----------------------                                                                      -----------------------

                                                                      98


--------------------------------------------------------------------------------



-------------------------------------------------------------------------------------------- -----------------------
                                             SERVICING CRITERIA                               APPLICABLE SERVICING
                                                                                                    CRITERIA
-------------------------------------------------------------------------------------------- -----------------------
      Reference                                      Criteria
----------------------- -------------------------------------------------------------------- -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor&#146;s records maintained by the servicer,
                        or such other number of days specified in the transaction                      x
1122(d)(4)(xiii)        agreements.
-----------------------                                                                      -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                     x
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                      -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is
1122(d)(4)(xv)          maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------------- -----------------------



[NAME OF COMPANY] [NAME OF SUBSERVICER]


Date:    _________________________


By:
Name:    ________________________________
Title:   ________________________________



         34.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit J:

                                                                      99


--------------------------------------------------------------------------------



                                                                                                                        EXHIBIT J

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                  *  For escrow advances - complete payment history

                     (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&amp;L supporting the decision and WFB&#146;s approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.




--------------------------------------------------------------------------------



         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________    Date:  _______________
         Phone:  ______________________      Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If &#147;Yes&#148;, provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan        $ _______________ (1)
         (2)  Interest accrued at Net Rate                              ________________(2)
         (3)  Accrued Servicing Fees                                    ________________(3)




--------------------------------------------------------------------------------



         (4)  Attorney's Fees                                           ________________(4)
         (5)  Taxes (see page 2)                                        ________________(5)
         (6)  Property Maintenance                                      ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                 ________________(7)
         (8)  Utility Expenses                                          ________________(8)
         (9)  Appraisal/BPO                                             ________________(9)
         (10) Property Inspections                                      ________________(10)
         (11) FC Costs/Other Legal Expenses                             ________________(11)
         (12) Other (itemize)                                           ________________(12)
                  Cash for Keys__________________________               ________________(12)
                  HOA/Condo Fees_________________________               ________________(12)
                  _______________________________________               ________________(12)

                  Total Expenses                                      $ ________________(13)
         Credits:
         (14) Escrow Balance                                          $ ________________(14)
         (15) HIP Refund                                                ________________(15)
         (16) Rental Receipts                                           ________________(16)
         (17) Hazard Loss Proceeds                                      ________________(17)
         (18) Primary Mortgage Insurance / Gov&#146;t Insurance     ________________(18a) HUD Part A
                                                                        ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                   ________________(19)
         (20) Proceeds from Sale of Acquired Property                   ________________(20)
         (21) Other (itemize)                                           ________________(21)
              _________________________________________                 ________________(21)




--------------------------------------------------------------------------------



              Total Credits                                           $ ________________(22)
         Total Realized Loss (or Amount of Gain)                      $ ________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------






















------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------






         35.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.




--------------------------------------------------------------------------------



         36.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------



         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:_______________________________________
                                                              Name:
                                                              Title:


                                                              CHASE HOME FINANCE LLC,
                                                                       as Company

                                                              By:_______________________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------



                                                                                                          EXHIBIT H-3

                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                       CHEVY CHASE BANK, F.S.B.

                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                       Dated as of March 1, 2001



                                                       WHOLE LOAN SERIES 2001-1







--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................15
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................16
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................16
Section 2.05     Books and Records........................................................................17
Section 2.06     Transfer of Mortgage Loans...............................................................18
Section 2.07     Delivery of Mortgage Loan Documents......................................................19
Section 2.08     Quality Control Procedures...............................................................21

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................26
Section 3.03     Repurchase;Substitution..................................................................40

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................43
Section 4.02     Collection of Mortgage Loan Payments.....................................................47
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................47
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................48
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................50
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................52
Section 4.07     Permitted Withdrawals From Escrow Account................................................52
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                         Insurance Policies; Collections Thereunder.......................................52




--------------------------------------------------------------------------------



Section 4.09     Transfer of Accounts.....................................................................55
Section 4.10     Maintenance of Hazard Insurance..........................................................55
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................56
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................57
Section 4.13    Title, Management and Disposition of REO  Property........................................58
Section 4.14     Notification of Maturity Date............................................................60

                                                               ARTICLE V

Section 5.01     Distributions............................................................................60
Section 5.02     Statements to the Purchaser..............................................................61
Section 5.03     Monthly Advances by the Company..........................................................62
Section 5.04     Liquidation Reports......................................................................63

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................63
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................65
Section 6.03     Servicing Compensation...................................................................66
Section 6.04     Annual Statement as to Compliance........................................................67
Section 6.05     Annual Independent Certified Public
                         Accountants&#146; Servicing Report....................................................67
Section 6.06     Purchaser&#146;s Right to Examine Company Records.............................................68

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................68

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................69
Section 8.02     Merger or Consolidation of the Company...................................................70
Section 8.03     Limitation on Liability of the Company and Others........................................71
Section 8.04     Company Not to Assign or Resign..........................................................71
Section 8.05     No Transfer of Servicing.................................................................72
Section 8.06     Joint and Several Liability..............................................................72




--------------------------------------------------------------------------------



                                                             ARTICLE IX

Section 9.01     Events of Default........................................................................73
Section 9.02     Waiver of Defaults.......................................................................75

                                                               ARTICLE X

Section 10.01     Termination.............................................................................75
Section 10.02     Termination Without Cause...............................................................75

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................76
Section 11.02     Amendment...............................................................................77
Section 11.03     Recordation of Agreement................................................................77
Section 11.04     Governing Law...........................................................................78
Section 11.05     Notices.................................................................................78
Section 11.06     Severability of Provisions..............................................................79
Section 11.07      Exhibits...............................................................................79
Section 11.08     General Interpretive Principles.........................................................79
Section 11.09     Reproduction of Documents...............................................................80
Section 11.10     Confidentiality of Information..........................................................80
Section 11.11     Recordation of Assignment of Mortgage...................................................81
Section 11.12     Assignment by Purchaser.................................................................81
Section 11.13      No Partnership.........................................................................82
Section 11.14     Execution: Successors and Assigns.......................................................82
Section 11.15     Entire Agreement........................................................................82
Section 11.16     No Solicitation.........................................................................82
Section 11.17     Closing.................................................................................83
Section 11.18     Cooperation of Company with Reconstitution..............................................84


EXHIBITS

   A                     Contents of Mortgage File
   B                     Custodial Account Letter Agreement
   C                     Escrow Account Letter Agreement
   D                     Form of Assignment and Assumption
   E                     Form of Trial Balance
   F                     Mortgage Loan Schedule
   G                     Request for Release of Documents and Receipt




--------------------------------------------------------------------------------



         This is a  Purchase,  Warranties  and  Servicing  Agreement,  dated as of March 1, 2001 and is executed  between EMC  Mortgage
Corporation as Purchaser (the "Purchaser"), and Chevy Chase Bank, F.S.B., as the Company (the &#147;Company&#148;).

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser certain Mortgage Loans on a servicing  retained basis,  pursuant to the terms of a letter agreement dated as of March 14,
2001, by and between the Company and the Purchaser (the "Purchase Price and Terms Letter").

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a  residential  dwelling  located in the  jurisdiction  indicated on the Mortgage  Loan  Schedule,  which is annexed  hereto as
Exhibit F; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:




--------------------------------------------------------------------------------


                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the  related  Mortgaged  Property  is  located,  and which are in  accordance  with FNMA or Freddie  Mac  servicing
practices and procedures, for MBS pool mortgages, as defined in the FNMA or Freddie Mac Guides including future updates.

         Adjustment  Date: As to each Mortgage  Loan, the date on which the Mortgage  Interest Rate is adjusted in accordance  with the
terms of the related Mortgage Note.

         Agency Guide:     The FNMA Guides or the Freddie Mac Guides.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  The value set forth in an appraisal made in connection  with the  origination of the related  Mortgage Loan
as of the Origination Date as the value of the Mortgaged Property.

         Assignment:  An assignment  of the  Mortgage,  notice of transfer or equivalent  instrument,  in recordable  form,  sufficient
under the laws of the jurisdiction  wherein the related Mortgaged  Property is located to reflect of record the sale or transfer of the
Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York or Maryland,
or (iii) a day on which banks in the State of New York are authorized or obligated by law or executive order to be closed.

         Closing  Date:  The date this  agreement  becomes  effective  which  shall be March 30,  2001 or such  other  date as shall be
mutually agreed upon by the parties hereto.

         Company:  Chevy Chase Bank, F.S.B., its successor in interest and assigns, as permitted by this Agreement.




--------------------------------------------------------------------------------



         Company's Officer's Certificate:  A certificate signed by the Chairman of the Board, President,  any Assistant Vice President,
Vice President or Treasurer of Company  stating the date by which Company  expects to receive any missing  documents sent for recording
from the applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Conversion Feature:        A provision whereby the Mortgagor may elect to convert to a fixed Mortgage Interest Rate pursuant
to the terms set forth in the Mortgage Note.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "Chevy Chase Bank,  F.S.B.,  in trust for the  Purchaser,  Owner of Whole Loan Series  2001-1" and shall be established in an
Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Cut-off Date: March 1, 2001

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account: An account  established and maintained:  (a) within FDIC insured accounts (or other accounts with comparable
insurance  coverage  acceptable to the Rating  Agencies)  created,  maintained and monitored by the Company so that all funds deposited
therein are fully insured,  (b) with the corporate trust department of a financial  institution assigned a long-term debt rating of not
less than Baa3,  and a short term debt rating of P3, from  Moody's  Investors  Services  and, if  ownership  of the  Mortgage  Loans is
evidenced by mortgaged backed  securities,  the equivalent  required  ratings of the Rating Agencies,  and held such that the rights of
the Purchaser and the owner of the Mortgage  Loans shall be fully  protected  against the claims of any creditors of the Company and of
any creditors or depositors of the  institution  in which such account is  maintained or (c) in a separate  non-trust  account  without
FDIC or other  insurance in an Eligible  Institution.  In the event that a Custodial  Account is established  pursuant to clause (b) or
(c) of the preceding  sentence,  the Company shall provide the Purchaser  with written notice on the Business Day following the date on
which the applicable institution fails to meet the applicable ratings requirements.

         Eligible  Institution:  Chevy Chase Bank,  F.S.B., or an institution having (i) the highest short-term debt rating, and one of
the two highest long-term debt ratings of the Rating Agencies;  or (ii) with respect to any Custodial Account,  an unsecured  long-term
debt rating of at least one of the two highest unsecured long-term debt ratings of the Rating Agencies.




--------------------------------------------------------------------------------



         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan.

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled "Chevy Chase Bank, F.S.B., in trust for the Purchaser,  Owner of Whole Loan Series 2001-1,  and various  Mortgagors" and shall
be established in an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  April 18, 2001, or if such day is not a Business Day, the first Business Day  immediately  preceding
such date.

         FNMA:  The Federal National Mortgage Association, or any successor thereto.

         FNMA Guides:  The FNMA Seller's Guide and the FNMA Servicer's Guide and all amendments or additions thereto.

         Freddie Mac Guides:  The  Freddie  Mac  Seller&#146;s  Guide and the  Freddie  Mac  Servicer&#146;s  Guide and all  amendments  or
additions thereto.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  On each  Adjustment  Date,  the  applicable  index shall be a rate per annum equal to the weekly average yield on U.S.
Treasury  securities  adjusted  to a constant  maturity  of one year as made  available  by the Federal  Reserve  Board,  or, if not so
published,  as  reported  by any Federal  Reserve  Bank or by any U.S.  Government  department  or agency,  for the week for which such
figures were most recently published or reported as of the date 45 days prior to the Adjustment Date.




--------------------------------------------------------------------------------



         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lender  Paid  Mortgage  Insurance  Rate:  The Lender  Paid  Mortgage  Insurance  Rate  shall be a rate per annum  equal to the
percentage shown on the Mortgage Loan Schedule.

         Lifetime  Rate Cap: As to each Mortgage  Loan,  the maximum  Mortgage  Interest Rate over the term of such Mortgage Loan which
is 600 basis points (6%) above the initial Mortgage Interest Rate.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each Mortgage  Loan,  the fixed  percentage  amount set forth in each related  Mortgage Note which is
added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor
under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.




--------------------------------------------------------------------------------



         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  Mortgage Loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified on the Mortgage Loan  Schedule,  which  Mortgage Loan  includes  without  limitation  the
Mortgage File, the Monthly Payments,  Principal  Prepayments,  Liquidation Proceeds,  Condemnation  Proceeds,  Insurance Proceeds,  REO
Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in connection with such Mortgage Loan,
excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate minus the Lender Paid Mortgage Insurance Premium.

         Mortgage  Loan  Schedule:  The  schedule  of Mortgage  Loans  annexed  hereto as Exhibit F, such  schedule  setting  forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original  months to maturity or the remaining  months to maturity from the Cut-off Date, in any case based on the
original  amortization  schedule  and, if  different,  the maturity  expressed in the same manner but based on the actual  amortization
schedule;

         (7)      the Sales Price, if applicable, appraised value and Loan-to-Value Ratio, at origination;

         (8)      the Mortgage  Interest Rate as of origination and as of the Cut-off Date; the Adjustment Date, the Index, the Margin,
the Periodic Rate Cap and the Lifetime Rate Cap;

         (9)      the stated maturity date;

         (10)     the amount of the Monthly Payment as of the Cut-off Date;

         (11)     the original principal amount of the Mortgage Loan;




--------------------------------------------------------------------------------



         (12)     the  principal  balance of the  Mortgage  Loan as of the close of business on the Cut-off  Date,  after  deduction of
payments of principal due on or before the Cut-off Date whether or not collected;

         (13)     a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (14)     a code indicating the documentation style (i.e. full, alternative or reduced);

         (15)     the number of times during the twelve (12) month period  preceding the Closing Date that any Monthly Payment has been
received thirty (30) or more days after its Due Date;

         (16)     the date on which the first payment is or was due;

         (17)     a code indicating whether or not the Mortgage Loan is the subject of Primary Mortgage Insurance; and

         (18)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (19)     actual next due date as of the Cutoff Date;

         (20)     product type; and

         (21)     Lender Paid Mortgage Insurance Rate.

         With respect to the Mortgage  Loans in the aggregate,  the Mortgage Loan Schedule  shall set forth the following  information,
as of the Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date.

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the State in which such real  property  is  located,  which may include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property




--------------------------------------------------------------------------------



located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President,  Assistant  Vice  President or a Vice  President  and by the Treasurer or the Secretary or one of the Assistant
Treasurers or Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date:  The date on which a  Mortgage  Loan  closed  and  funded,  which date  shall  not,  in  connection  with a
Refinanced  Mortgage Loan, be the date of the closing and funding of the debt being  refinanced,  but rather the closing and funding of
the debt currently outstanding under the terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic  Rate Cap:  As to each  Mortgage  Loan,  the  maximum  increase or  decrease  in the  Mortgage  Interest  Rate on any
Adjustment Date,  starting with the second Adjustment Date, which is 200 basis points (2%) above or below,  respectively,  the Mortgage
Interest Rate in effect during the immediately  preceding 12 month period.  As to the first  Adjustment  Date, the maximum  increase or
decrease in the Mortgage  Interest  Rate is 300 basis points (3%) above or below,  respectively,  the Mortgage  Interest Rate in effect
during the immediately preceding fixed-rate period

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
corporation, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.




--------------------------------------------------------------------------------



         Purchase Price:  As defined in Section 2.02.

         Purchase Price and Terms Letter: As defined in the Recitals to this Agreement.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified Appraiser:  An appraiser,  duly appointed by the Company,  who had no interest,  direct or indirect in the Mortgaged
Property or in any loan made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval of the
Mortgage Loan, and such  appraiser and the appraisal  made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA and
the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by FNMA or FHLMC.
         Rating Agencies:  Standard &amp; Poor's Ratings Services,  Moody's Investor Service or, in the event that some or all of ownership
of the Mortgage Loans is evidenced by  mortgage-backed  securities,  the nationally  recognized  rating  agencies  issuing ratings with
respect to such securities, if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in the Internal Revenue Code, as amended.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With respect to any Mortgage Loan, a price equal to (i) the outstanding  principal balance of the Mortgage
Loan, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest has been paid and  distributed  to the  Purchaser to the date of  repurchase,  plus,  (iii) third party  expenses  incurred in
connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such repurchased
Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.




--------------------------------------------------------------------------------



         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the Company  specifies the Mortgage  Loan(s) to which such expenses relate,  and provided  further that any such  enforcement,
administrative  or  judicial  proceeding  does not arise out of a breach of any  representation,  warranty  or  covenant of the Company
hereunder),  (c) the management  and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or partial
satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates, sewer rates and other charges which are or may become a lien upon
the Mortgaged  Property,  and Primary  Mortgage  Insurance  Policy premiums and fire and hazard  insurance  coverage,  (e) any expenses
reasonably  sustained by the Company,  as Company,  with respect to the  liquidation of the Mortgaged  Property in accordance  with the
terms of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from, the interest  portion  (including  recoveries  with
respect to interest  from  Liquidation  Proceeds,  to the extent  permitted by Section 4.05) of such Monthly  Payment  collected by the
Company, or as otherwise provided under Section 4.05.

         Servicing  Fee Rate:  The  Servicing  Fee Rate  shall be a rate per annum  equal to 25.0  basis  points  prior to the  related
initial Adjustment Date and 37.5 basis points on and after the related initial Adjustment Date.

         Servicing  File:  With respect to each Mortgage Loan, the file retained by the Company  consisting of originals or microfilmed
copies of all  documents in the  Mortgage  File which are not  delivered to the  Purchaser  and copies of the Mortgage  Loan  Documents
listed in Exhibit A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.




--------------------------------------------------------------------------------



         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer for the servicing of the Mortgage Loans.


                                                              ARTICLE II

                                                     SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an  aggregate  principal  balance on the
Cut-off Date in an amount as set forth in the Purchase  Price and Terms Letter,  or in such other amount as agreed by the Purchaser and
the Company as evidenced by the actual  aggregate  principal  balance of the Mortgage  Loans  accepted by the  Purchaser on the Closing
Date,  with  servicing  retained by Company.  The Company  shall  deliver the  Mortgage  Loan  Schedule  for the  Mortgage  Loans to be
purchased on the Closing Date to the Purchaser at least one (1) Business Day prior to the Closing Date.

         Section 2.02      Purchase Price.

         The Purchase  Price for each  Mortgage Loan shall be the  percentage  of par as stated in the Purchase  Price and Terms Letter
(subject to adjustment as provided therein),  multiplied by the aggregate  principal  balance,  as of the Cut-off Date, of the Mortgage
Loans listed on the related Mortgage Loan Schedule,  after application of scheduled  payments of principal due on or before the Cut-off
Date whether or not  collected.  The initial  principal  amount of the Mortgage Loans shall be the aggregate  principal  balance of the
Mortgage Loans, so computed as of the Cut-off Date.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the current  principal  amount of each Mortgage Loan as of the Cut-off Date at the Mortgage  Loan  Remittance  Rate of each Mortgage
Loan from the Cut-off Date through the day prior to the Closing Date, inclusive.




--------------------------------------------------------------------------------



         The Purchase  Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the Closing Date by wire
transfer of immediately available funds.

          Purchaser  shall be  entitled  to (1) all  scheduled  principal  due after the  Cut-off  Date,  (2) all other  recoveries  of
principal  collected on or after the Cut-off Date  (provided,  however,  that all scheduled  payments of principal due on or before the
Cut-off Date and  collected by the Company or any successor  Company  after the Cut-off Date shall belong to the Company),  and (3) all
payments of interest  on the  Mortgage  Loans net of  applicable  Servicing  Fees  (minus  that  portion of any such  payment  which is
allocable to the period prior to the Cut-off  Date).  The  outstanding  principal  balance of each Mortgage Loan as of the Cut-off Date
is determined  after  application  of payments of principal due on or before the Cut-off Date whether or not  collected,  together with
any unscheduled  principal  prepayments  collected prior to the Cut-off Date; provided,  however,  that payments of scheduled principal
and  interest  prepaid for a Due Date beyond the Cut-off  Date shall not be applied to the  principal  balance as of the Cut-off  Date.
Such prepaid  amounts shall be the property of the  Purchaser.  The Company  shall deposit any such prepaid  amounts into the Custodial
Account, which account is established for the benefit of the Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of this  Agreement,  the Company  does hereby agree to directly  service the
Mortgage  Loans listed on the Mortgage Loan  Schedule  subject to the terms of this  Agreement.  The rights of the Purchaser to receive
payments with respect to the related Mortgage Loans shall be as set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage
         Files;  Maintenance of Servicing Files.

         As of the Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the Purchaser,  without recourse,
and the Company  hereby  acknowledges  that the Purchaser  has, but subject to the terms of this  Agreement,  all the right,  title and
interest  of the  Company in and to the  Mortgage  Loans.  Company  will  deliver  the  Mortgage  Files to a  custodian  designated  by
Purchaser,  on or before the Closing Date, at the expense of the Company.  The Company shall maintain a Servicing File  consisting of a
copy of the contents of each  Mortgage  File and the  originals  or  microfilmed  copies of the  documents  in each  Mortgage  File not
delivered to the Purchaser.  The Servicing  File shall contain all documents  necessary to service the Mortgage  Loans.  The possession
of each  Servicing File by the Company is at the will of the  Purchaser,  for the sole purpose of servicing the related  Mortgage Loan,
and such  retention  and  possession  by the Company is in a custodial  capacity  only.  From the Closing  Date,  the ownership of each
Mortgage  Loan,  including  the Mortgage  Note,  the  Mortgage,  the contents of the related  Mortgage  File and all rights,  benefits,
proceeds and obligations  arising  therefrom or in connection  therewith,  has been vested in the Purchaser.  All rights arising out of
the Mortgage Loans  including,  but not limited to, all funds  received on or in connection  with the Mortgage Loans and all records or
documents  with respect to the Mortgage  Loans  prepared by or which come into the possession of the Company shall be received and held
by the Company in trust for the  benefit of the  Purchaser  as the owner of the  Mortgage  Loans.  Any  portion of the  Mortgage  Files




--------------------------------------------------------------------------------



retained by the Company shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loans by the Purchaser.  The Company shall release its custody of the contents of the Mortgage Files only in accordance  with
written  instructions of the Purchaser,  except when such release is required as incidental to the Company's  servicing of the Mortgage
Loans or is in  connection  with a repurchase  of any Mortgage  Loan or Loans with respect  thereto  pursuant to this  Agreement,  such
written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan has been reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans which shall be  appropriately  identified in the Company's  computer  system to clearly reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws,  rules and regulations,  and  requirements of FNMA or FHLMC, as applicable,  including but not limited to documentation as to the
method used in  determining  the  applicability  of the provisions of the Flood  Disaster  Protection  Act of 1973, as amended,  to the
Mortgaged Property,  documentation  evidencing insurance coverage of any condominium project as required by FNMA or FHLMC, and periodic
inspection  reports as required by Section  4.13. To the extent that  original  documents are not required for purposes of  realization
of Liquidation Proceeds or Insurance Proceeds, documents maintained by the Company may be in the form of microfilm or microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that (i) the  transferee  will not be deemed to be a Purchaser  hereunder  binding  upon the  Company  unless such




--------------------------------------------------------------------------------



transferee  shall  agree in writing  to be bound by the terms of this  Agreement  and an  original  counterpart  of the  instrument  of
transfer in an Assignment  and Assumption of this Agreement  substantially  in the form of Exhibit D hereto  executed by the transferee
shall have been  delivered  to the  Company  and the  Company,  and (ii) in no event  shall there be more than three (3) Persons at any
given time having the status of "Purchaser"  hereunder.  The Purchaser  also shall advise the Company of the transfer.  Upon receipt of
notice of the transfer,  the Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,
and the previous Purchaser shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

         The Company  shall deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance  with the
terms of this  Agreement.  The  documents  enumerated  as items (1),  (2), (3), (4), (5), (6), (7) and (8) in Exhibit A hereto shall be
delivered by the Company to the  Purchaser or its designee no later than one (1) Business  Days prior to the Closing Date pursuant to a
bailee letter  agreement.  All other documents in Exhibit A hereto,  together with all other documents  executed in connection with the
Mortgage  Loan that Company may have in its  possession,  shall be retained by the Company in trust for the  Purchaser.  If the Company
cannot  deliver the original  recorded  Mortgage  Loan  Documents  or the  original  policy of title  insurance,  including  riders and
endorsements  thereto,  on the Closing Date, the Company shall,  promptly upon receipt  thereof and in any case not later than 120 days
from the Closing  Date,  deliver such original  documents,  including  original  recorded  documents,  to the Purchaser or its designee
(unless the Company is delayed in making such  delivery by reason of the fact that such  documents  shall not have been returned by the
appropriate  recording  office).  If delivery is not  completed  within 120 days solely due to delays in making such delivery by reason
of the fact that such documents shall not have been returned by the appropriate  recording office,  Company shall deliver such document
to  Purchaser,  or its  designee,  within  such time  period as  specified  in a  Company's  Officer's  Certificate.  In the event that
documents  have not been received by the date  specified in the  Company's  Officer's  Certificate,  a subsequent  Company's  Officer's
Certificate  shall be  delivered  by such date  specified  in the prior  Company's  Officer's  Certificate,  stating a revised date for
receipt of  documentation.  The procedure  shall be repeated until the documents  have been received and  delivered.  The Company shall
continue to use its best efforts to effect delivery within 210 days of the Closing Date.

         The Seller shall pay all initial  recording  fees, for the  assignments of mortgage and any other fees in connection  with the
transfer of all original  documents to the Purchaser or its designee.  Company shall prepare,  in recordable  form, all  assignments of
mortgage necessary to assign the Mortgage Loans to Purchaser, or its designee.

         Company  shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee  within
ninety (90) days of the receipt of the recorded documents (required for issuance of such policy) from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.




--------------------------------------------------------------------------------



         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09      No Commission.

         The Company and the Purchaser agree that no broker,  Investment  Banker,  agent or other person  (including but not limited to
Purchaser) is entitled to any commission or compensation in connection with the sale of the Mortgage Loans.




--------------------------------------------------------------------------------



                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                   THE COMPANY AND THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.


         The Company  represents,  warrants and covenants to the Purchaser that, as of the Closing Date or as of such date specifically
provided herein:

         (a)      Chevy Chase Bank, F.S.B. is a federally chartered savings bank duly organized,  validly existing and in good standing
and has all licenses and  qualifications  necessary to carry out its business as now being  conducted,  and in any event the Company is
in compliance  with the  applicable  laws of any state to the extent  necessary to ensure the  enforceability  of each Mortgage Loan in
accordance  with the terms of this  Agreement;  the Company is licensed and  qualified to transact  business in and is in good standing
under the laws of each  state in which any  Mortgaged  Property  is located  or is  otherwise  exempt  under  applicable  law from such
licensing or  qualification  or is  otherwise  not required  under  applicable  law to effect such  licensing or  qualification  and no
unresolved  demand  for such  licensing  or  qualification  has been made upon such  Company by any such  state,  and in any event such
Company is in compliance  with the laws of any such state to the extent  necessary to ensure the  enforceability  of each Mortgage Loan
and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and to conduct its business as presently  conducted,  has duly  authorized  the execution,  delivery and  performance of this
Agreement and any agreements  contemplated  hereby,  has duly executed and delivered this  Agreement,  and any agreements  contemplated
hereby,  and this Agreement and each  Assignment of Mortgage to the Purchaser and any  agreements  contemplated  hereby,  constitutes a
legal, valid and binding obligation of the Company,  enforceable  against it in accordance with its terms, and all requisite  corporate
action has been taken by the Company to make this Agreement and all agreements  contemplated  hereby valid and binding upon the Company
in accordance with their terms;  the Company has the full power and authority and legal right to execute,  deliver and perform,  and to
enter into and consummate all  transactions  contemplated  by this  Agreement and to conduct its business as presently  conducted,  has
duly authorized the execution,  delivery and performance of this Agreement and any agreements  contemplated  hereby,  has duly executed
and delivered this  Agreement,  and any agreements  contemplated  hereby,  and this Agreement and any agreements  contemplated  hereby,
constitutes  a legal,  valid and binding  obligation  of the Company,  enforceable  against it in  accordance  with its terms,  and all
requisite  corporate  action has been taken by the Company to make this  Agreement  and all  agreements  contemplated  hereby valid and
binding upon the Company in accordance with their terms;

         (c) Neither the  execution and delivery of this  Agreement,  nor the  origination  of the Mortgage  Loans by the Company,  the
sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated  hereby,  or the  fulfillment of or
compliance  with the terms and  conditions  of this  Agreement  will  conflict  with any of the terms,  conditions or provisions of the




--------------------------------------------------------------------------------



Company's  or the  Company's  charter or  by-laws  or  materially  conflict  with or result in a  material  breach of any of the terms,
conditions or provisions of any legal  restriction  or any agreement or instrument to which the Company is now a party or by which they
are bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or result in the material  violation of
any law, rule,  regulation,  order, judgment or decree to which the Company or its properties are subject, or impair the ability of the
Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or  investigation  pending or to the Company&#146;s  knowledge,  threatened,  or any
order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably likely
to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or  enforceability  of this
Agreement, or which is reasonably likely to have a material adverse effect on the financial condition of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance  by the Company of or compliance by the Company with this  Agreement,  or the sale of the Mortgage  Loans and
delivery of the Mortgage Files to the Purchaser or the  consummation of the  transactions  contemplated  by this Agreement,  except for
consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation  of the  transactions  contemplated  by this  Agreement  is in the  ordinary  course of  business of the
Company,  and the  transfer,  assignment  and  conveyance  of the  Mortgage  Notes and the  Mortgages  by the Company  pursuant to this
Agreement are not subject to bulk transfer or any similar statutory provisions in effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices used by the Company,  and any prior  originator or Company with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects proper and prudent in the mortgage  origination and servicing  business.  With respect to escrow deposits
and payments  that the Company,  on behalf of the investor,  is entitled to collect,  all such  payments are in the  possession  of, or
under the control of, the Company,  and there exist no  deficiencies  in connection  therewith  for which  customary  arrangements  for
repayment  thereof have not been made. All escrow  payments have been collected in full  compliance  with state and federal law and the
provisions  of the related  Mortgage Note and  Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is
not  prohibited by applicable law and has been  established in an amount  sufficient to pay for every escrowed item that remains unpaid
and has been  assessed  but is not yet due and payable.  No escrow  deposits or other  charges or payments due under the Mortgage  Note
have been capitalized under any Mortgage or the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;




--------------------------------------------------------------------------------



         (j)      Company is an approved  Seller/Servicer of residential  mortgage loans for FNMA, FHLMC and HUD, with such facilities,
procedures  and  personnel  necessary  for the sound  servicing  of such  mortgage  loans.  The  Company is duly  qualified,  licensed,
registered and otherwise  authorized  under all applicable  federal,  state and local laws, and regulations,  if applicable,  meets the
minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage loans for
FNMA and FHLMC and no event has  occurred  which would make  Company  unable to comply  with  eligibility  requirements  or which would
require notification to either FNMA or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement.  The Company is solvent and the sale of the Mortgage Loans will not cause the Company to become
insolvent.  The sale of the  Mortgage  Loans is not  undertaken  with the  intent to  hinder,  delay or  defraud  any of the  Company's
creditors;

         (l)      No  statement,  tape,  diskette,  form,  report or other  document  prepared by, or on behalf of,  Company or Company
pursuant to this Agreement or in connection with the transactions  contemplated hereby,  contains or will contain any statement that is
or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company upon the sale of the Mortgage  Loans to Purchaser  under this  Agreement  constitutes  fair  consideration  for the Mortgage
Loans under current market conditions.

         (n)      The Company has  delivered to the Purchaser  financial  statements  of its parent,  for its last two complete  fiscal
years.  All such  financial  information  fairly  presents the pertinent  results of operations  and financial  position for the period
identified and has been prepared in accordance  with generally  accepted  accounting  principles  consistently  applied  throughout the
periods  involved,  except  as set forth in the  notes  thereto.  There  has been no  change  in the  business,  operations,  financial
condition,  properties  or assets of the  Company  since the date of the  Company&#146;s  financial  information  that would have a material
adverse effect on its ability to perform its obligations under this Agreement; and

         (o)      Neither the Company nor the Purchaser have dealt with any broker,  investment banker,  agent or other person that may
be entitled to any commission or compensation in connection with the sale of the Mortgage Loans.

         Section 3.02      Representations and Warranties as to
                                    Individual Mortgage Loans.

         References in this Section to percentages  of Mortgage  Loans refer in each case to the percentage of the aggregate  principal
balance of the Mortgage Loans as of the Cut-off Date,  based on the outstanding  balances of the Mortgage Loans as of the Cut-off Date,
and giving  effect to  scheduled  Monthly  Payments  due on or prior to the  Cut-off  Date,  whether  or not  received.  References  to




--------------------------------------------------------------------------------



percentages of Mortgaged  Properties refer, in each case, to the percentages of expected  aggregate  principal  balances of the related
Mortgage Loans (determined as described in the preceding sentence).  The Company hereby represents and warrant to the Purchaser,  as to
each Mortgage Loan, as of the Closing Date as follows:

         (a)      As of the Closing Date, or such date as specified in the Mortgage Loan  Schedule,  the  information  set forth in the
Mortgage Loan Schedule is complete, true and correct in all material respects;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors.

         (c) All payments  due prior to the Cut-off Date for such  Mortgage  Loan have been made as of the Closing  Date,  the Mortgage
Loan has not been  dishonored;  there are no material  defaults  under the terms of the Mortgage Loan; the Company has not advanced its
own funds,  or induced,  solicited  or  knowingly  received  any  advance of funds from a party  other than the owner of the  Mortgaged
Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan; and there has
been no more than one delinquency during the preceding twelve-month period, and such delinquency did not last more than 30 days;

         (d)  There  are no  defaults  by the  Company  in  complying  with the  terms of the  Mortgage,  and all  taxes,  governmental
assessments,  insurance  premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due
and owing have been paid,  or escrow funds have been  established  in an amount  sufficient  to pay for every such  escrowed item which
remains unpaid and which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the Purchaser.  No instrument of waiver,  alteration or  modification  has been executed,  and no Mortgagor has
been released,  in whole or in part,  from the terms thereof  except in connection  with an assumption  agreement and which  assumption
agreement is part of the Mortgage File and the terms of which are reflected in the Mortgage  Loan  Schedule;  the substance of any such
waiver,  alteration  or  modification  has been  approved  by the issuer of any related  Primary  Mortgage  Insurance  Policy and title
insurance policy, to the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been  asserted  with respect  thereto;  and as of the Closing Date the  Mortgagor  was not a debtor in any
state or federal bankruptcy or insolvency proceeding;




--------------------------------------------------------------------------------



         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable under the FNMA or FHLMC Guides,  against loss by fire,  hazards of extended  coverage and such other hazards as are provided
for in the FNMA or FHLMC Guide, as well as all additional  requirements set forth in Section 4.10 of this Agreement.  All such standard
hazard policies are in full force and effect and on the date of origination  contained a standard  mortgagee  clause naming the Company
and its  successors  in interest  and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been
paid. If required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood insurance  policy
meeting the  requirements  of the current  guidelines of the Federal  Insurance  Administration  which policy conforms to FNMA or FHLMC
requirements,  as well as all  additional  requirements  set forth in  Section  4.10 of this  Agreement.  Such  policy was issued by an
insurer acceptable under FNMA or FHLMC guidelines.  The Mortgage  obligates the Mortgagor  thereunder to maintain all such insurance at
the  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes the holder of the Mortgage to maintain such
insurance at the Mortgagor's cost and expense and to seek reimbursement therefor from the Mortgagor;

         (h) Any and all  requirements  of any federal,  state or local law including,  without  limitation,  usury,  truth-in-lending,
real estate settlement procedures,  consumer credit protection,  equal credit opportunity or disclosure laws applicable to the Mortgage
Loan have been complied with in all material  respects;  the Company  maintains,  and shall  maintain,  evidence of such  compliance as
required by applicable  law or regulation and shall make such evidence  available for inspection at the Company's  office during normal
business hours upon reasonable advance notice;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor&#146;s  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the




--------------------------------------------------------------------------------



public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender&#146;s title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage  Loan and to execute and deliver the Mortgage  Note and the  Mortgage.  The Mortgage Note and the Mortgage have
been duly and properly executed by such parties. No fraud, error,  omission,  misrepresentation,  negligence or similar occurrence with
respect to a Mortgage Loan has taken place on the part of Company, the Mortgagor,  or, to the best of Company's knowledge,  on the part
of any other party  involved in the  origination  of the Mortgage  Loan.  Either the borrower or a guarantor is a natural  person.  The
proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and all
requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have been
complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage  Loan and the recording of the Mortgage were
paid or are in the  process of being  paid,  and the  Mortgagor  is not  entitled  to any refund of any  amounts  paid or due under the
Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser&#146;s  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After the Closing  Date,  the Company will not have any right to modify or alter the terms of the sale of the Mortgage Loan
and the Company will not have any obligation or right to repurchase the Mortgage Loan or substitute  another  Mortgage Loan,  except as
provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;




--------------------------------------------------------------------------------



         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to FNMA or FHLMC (including  adjustable rate  endorsements),  issued by a title insurer  acceptable to FNMA or
FHLMC and qualified to do business in the jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to the exceptions
contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the Mortgage in the
original  principal  amount of the  Mortgage  Loan and against any loss by reason of the  invalidity  or  unenforceability  of the lien
resulting  from the  provisions of the Mortgage  providing  for  adjustment in the Mortgage  Interest Rate and Monthly  Payment.  Where
required by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the carrier of the required  mortgage
title insurance.  The Company,  its successors and assigns,  are the sole insureds of such lender's title insurance policy,  such title
insurance  policy has been duly and validly  endorsed to the Purchaser or the  assignment  to the  Purchaser of the Company's  interest
therein does not require the consent of or notification  to the insurer and such lender's title  insurance  policy is in full force and
effect and will be in full force and effect upon the  consummation of the transactions  contemplated by this Agreement.  No claims have
been made under such lender's title insurance  policy,  and no prior holder of the related Mortgage,  including the Company,  has done,
by act or omission, anything which would impair the coverage of such lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) The Mortgage Loan was originated by or for the Company  pursuant to the Company&#146;s  underwriting  guidelines.  The Mortgage
Notes and Mortgages are on forms  generally  acceptable in the industry.  The Mortgage Loan bears interest at an adjustable rate as set
forth in the  Mortgage  Loan  Schedule,  and  Monthly  Payments  under the  Mortgage  Note are due and payable on the first day of each




--------------------------------------------------------------------------------



month.  The Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of
the payment of the unpaid  principal  amount of the Mortgage Loan if the related  Mortgaged  Property is sold without the prior consent
of the mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage by waste,  fire,  earthquake,  earth  movement,  windstorm,
tornado,  flood or other  casualty.  At origination  of the Mortgage Loan there was not,  since  origination of the Mortgage Loan there
has been and there currently is, no proceeding  pending for the total or partial  condemnation of the Mortgaged  Property.  The Company
has not received notification that any such proceedings are scheduled to commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage  loan  application  by a Qualified  Appraiser,  approved by the  Company,  who had no  interest,  direct or  indirect,  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage  Loan,  and the  appraisal  and appraiser  both satisfy the  requirements  of FNMA or FHLMC and Title XI of the Federal
Institutions Reform,  Recovery, and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the date
the Mortgage Loan was originated.  The appraisal is in a form acceptable to FNMA or FHLMC and was made by a Qualified Appraiser;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;




--------------------------------------------------------------------------------



         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  &#147;balloon&#148; or "graduated  payment"  features;  No Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;

         (z) The Mortgagor is not in bankruptcy  and, to the best of the  Company's  knowledge,  the Mortgagor is not insolvent and the
Company has no knowledge of any circumstances or condition with respect to the Mortgage,  the Mortgaged Property,  the Mortgagor or the
Mortgagor's  credit  standing  that could  reasonably  be expected to cause  investors to regard the Mortgage  Loan as an  unacceptable
investment,  cause the Mortgage Loan to become  delinquent,  or materially  adversely affect the value or marketability of the Mortgage
Loan;

         (aa) The Mortgage  Loans accrue  interest at a fixed rate for the first seven (7) years or ten (10) years and  thereafter  are
one year  adjustable  rate mortgage  loans.  Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred
and sixty (360) day year.  The Mortgage  Loans have an original term to maturity of not more than 30 years,  with  interest  payable in
arrears on the first day of each month.  As to each Mortgage  Loan, on each  applicable  Adjustment  Date,  the Mortgage  Interest Rate
will be adjusted to equal the sum of the Index,  plus the  applicable  Margin;  provided,  that the  Mortgage  Interest  Rate,  on each
applicable  Adjustment  Date starting with the second  Adjustment  Date, will not increase by more than the Periodic Rate Cap. Over the
term of each Mortgage  Loan,  the Mortgage  Interest Rate will not exceed such  Mortgage  Loan's  Lifetime Rate Cap. Each Mortgage Note
requires a monthly  payment which is sufficient (a) during the period prior to the first  adjustment to the Mortgage  Interest Rate, to
fully  amortize the original  principal  balance over the original  term thereof and to pay interest at the related  Mortgage  Interest
Rate, and (b) during the period  following each Adjustment  Date, to fully amortize the outstanding  principal  balance as of the first
day of such period over the then  remaining term of such Mortgage Note and to pay interest at the related  Mortgage  Interest Rate. The
Mortgage Notes provide that when the Mortgage  Interest Rate changes on an Adjustment  Date,  the then  outstanding  principal  balance
will be reamortized  over the remaining  life of the Mortgage  Loan. No Mortgage Loan contains  terms or provisions  which would result
in negative  amortization.  None of the  Mortgage  Loans  contain a  Conversion  Feature.  None of the  Mortgage  Loans are  considered
agricultural  loans,  approximately  36% of the Mortgage Loans are 7/1  Adjustable  Rate Mortgage  Loans and  approximately  64% of the
Mortgage  Loans are 10/1  Adjustable  Rate Mortgage  Loans.  As to each Mortgage Loan the maximum  increase or decrease in the Mortgage
Interest  Rate on the first  Adjustment  Date will be 330 basis  points  (3.30%)  above or below the Mortgage  Interest  Rate in effect
during the fixed rate period.




--------------------------------------------------------------------------------



         (bb) The Mortgage  Rates borne by the  Mortgage  Loans as of the Cut-off  Date ranged from  approximately  6.875% per annum to
approximately 8.250% per annum and the weighted average Mortgage Rate as of the Cut-off Date was approximately 7.597% per annum;

         (cc) The original principal balances of the Mortgage Loans ranged from  approximately  $295,910 to approximately  $530,000 the
maximum outstanding  principal balance of any Mortgage Loan as of the Cut-off Date was $529,662 and the average  outstanding  principal
balance was approximately $398,638.

         (dd)  As of the  Cut-off  Date,  approximately  71% of the  Mortgage  Loans  were  made  to  purchase  the  related  Mortgaged
Properties.   All of the Mortgage Loans are secured by a single family residence.

         (ee) None of the Mortgage  Loans had a  Loan-to-Value  Ratio  greater than 95%.  Approximately  24% of the Mortgage  Loans are
insured under Primary Insurance Policies;

         (ff)     All of the  Mortgage  Loans,  measured  by  aggregate  unpaid  Principal  Balance as of the  Cut-off  Date,  based on
representations  made by the Mortgagor at the time of  origination,  the Mortgaged  Property was to be occupied as Mortgagor's  primary
residence.  To the best of the Company's knowledge, the Mortgaged Property is lawfully occupied under applicable law; and

         (gg)     In the event the Mortgage Loan has an LTV greater than 80.00%,  the excess of the  principal  balance of the Mortgage
Loan over 75.0% of the Appraised  Value of the  Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the lesser of the
Appraised  Value or the purchase price of the Mortgaged  Property with respect to a purchase money Mortgage Loan is and will be insured
as to payment defaults by a Primary  Mortgage  Insurance  Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over 95%.
All  provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force and
effect,  and all premiums due thereunder  have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part, by
the  Purchaser.  No action,  inaction,  or event has occurred  and no state of facts  exists that has, or will result in the  exclusion
from,  denial of, or defense to coverage.  The Mortgage  Loan  Remittance  Rate for the Mortgage Loan as set forth on the Mortgage Loan
Schedule is net of any such insurance premium;

         (hh)     The assignment of Mortgage is in recordable form and is acceptable for recording  under the laws of the  jurisdiction
in which the Mortgaged Property is located;

         (ii)     The  Mortgaged  Property is located in the state  identified  in the Mortgage  Loan Schedule and consists of a single
parcel of real property with a detached single family residence erected thereon, or a townhouse,  or a two-to four-family  dwelling, or
an individual  condominium unit in a condominium  project,  or an individual unit in a planned unit development or a de minimis planned
unit  development,  provided,  however,  that no residence or dwelling is a single parcel of real property with a manufactured home not
affixed to a permanent  foundation,  or a mobile home. As of the date of origination,  no portion of any Mortgaged Property is used for
commercial purposes,  and since the Origination Date, to the best of the Company's  knowledge,  no portion of any Mortgaged Property is
used for commercial purposes;




--------------------------------------------------------------------------------



         (jj)     Principal  payments on the Mortgage  Loan  commenced  no more than sixty (60) days after the funds were  disbursed in
connection  with the Mortgage  Loan. The Mortgage Note is payable on the first day of each month in monthly  installments  of principal
and interest,  which  installments are subject to change due to the adjustments to the Mortgage  Interest Rate on each Adjustment Date,
with interest  calculated and payable in arrears,  sufficient to amortize the Mortgage Loan fully by the stated  maturity date, over an
original term of not more than thirty years from commencement of amortization;

         (kk)     As of the date of origination  and to the best of Company&#146;s  knowledge,  as of the Closing Date of the Mortgage Loan,
the Mortgage  Property was lawfully occupied under applicable law, and all inspections,  licenses and certificates  required to be made
or issued with respect to all occupied  portions of the  Mortgaged  Property  and,  with respect to the use and  occupancy of the same,
including  but not limited to  certificates  of  occupancy  and fire  underwriting  certificates,  have been made or obtained  from the
appropriate authorities;

         (ll)     If the Mortgaged  Property is a condominium unit or a planned unit development  (other than a de minimis planned unit
development), such condominium or planned unit development project meets Company's eligibility requirements as set forth in Exhibit H;

         (mm)     To the best of Company&#146;s  knowledge,  there is no pending  action or  proceeding  directly  involving  the  Mortgaged
Property in which  compliance with any  environmental  law, rule or regulation is an issue; to the best of Company's  knowledge,  there
is no violation of any environmental law, rule or regulation with respect to the Mortgaged  Property;  and the Company has not received
any  notice of any  environmental  hazard on the  Mortgaged  Property  and  nothing  further  remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company does not have any knowledge of any relief  requested or
allowed to the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo) No Mortgage Loan is currently a construction or  rehabilitation  Mortgage Loan or facilitates the trade-in or exchange of
a Mortgaged Property;

         (pp)     No action has been taken or failed to be taken by  Company,  on or prior to the  Closing  Date which has  resulted or
will result in an exclusion from,  denial of, or defense to coverage under any Primary Mortgage  Insurance Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or for any other reason under such coverage;

         (qq)     Each Mortgage Loan has been serviced in all material respects in compliance with Accepted Servicing Practices;




--------------------------------------------------------------------------------



         (rr) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar  institution which is supervised and examined by a federal or state authority.  No Mortgaged Property is a
timeshare; and

         (ss) Each Mortgage  Note,  each  Mortgage,  each  Assignment  of Mortgage and any other  documents  required  pursuant to this
Agreement to be delivered to the  Purchaser or its  designee,  or its  assignee for each  Mortgage  Loan,  have been,  on or before the
Closing Date, delivered to the Purchaser or its designee, or its assignee.


         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company,  the Company or the Purchaser of a
breach of any of the foregoing  representations  and warranties which materially and adversely  affects the value of the Mortgage Loans
or the interest of the  Purchaser in any Mortgage  Loan,  the party  discovering  such breach shall give prompt  written  notice to the
other.  The  Company  shall have a period of sixty days from the earlier of its  discovery  or its receipt of notice of any such breach
within  which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such breach is not  corrected or
cured within such sixty day period,  the Company shall,  at the  Purchaser's  option and not later than ninety days of its discovery or
its receipt of notice of such breach,  repurchase such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent,
at  Purchaser&#146;s  sole  option,  substitute  a Mortgage  Loan as provided  below.  In the event that any such breach  shall  involve any
representation  or  warranty  set forth in Section  3.01,  and such  breach is not cured  within  sixty  days of the  earlier of either
discovery  by or notice to the  Company  of such  breach,  all  affected  Mortgage  Loans  shall,  at the option of the  Purchaser,  be
repurchased  by the Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire  transfer of  immediately
available funds to Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent,  at  Purchaser&#146;s  sole option,  within one hundred  twenty (120) days from the Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such defective  Mortgage Loan. Any substitute  Mortgage Loan shall be acceptable to Purchaser.  Any  substituted
Loans will comply with the representations and warranties set forth in this Agreement as of the substituted date

         The  Company  shall  amend the  Mortgage  Loan  Schedule to reflect the  withdrawal  of the  removed  Mortgage  Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the




--------------------------------------------------------------------------------



substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.


         Section 3.04       Representations and Warranties of the Purchaser.

Purchaser represents, warrants and covenants to Company that, as of the Closing Date or as of such date specifically provided herein:

(a)      Purchaser  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  in which it is
         organized and is qualified to transact  business in and is in good standing under the laws of each state in which the
         business transacted by it or the character of the properties owned or leased by it requires such qualification.




--------------------------------------------------------------------------------



(b)      Purchaser has the full power an authority to perform,  and to enter into and  consummate,  all  transactions  contemplated  by
         this Agreement.  Purchaser has the full power and authority to purchase and hold each Mortgage Loan.

(c)      Neither the acquisition of the Mortgage Loans by Purchaser  pursuant to this Agreement,  the  consummation of the transactions
         contemplated  hereby, nor the fulfillment of or the compliance with the terms and conditions of this Agreement,  will
         conflict  with or result in a breach of any of the terms,  conditions or  provisions  of the  Purchaser&#146;s  charter or
         by-laws or result in a material breach of any legal restriction or any material  agreement or instrument to which the
         Purchaser  is now a party or by which it is bound,  or  constitute  a material  default or result in an  acceleration
         under any of the foregoing,  or result in the violation of any material law,  rule,  regulation,  order,  judgment or
         decree to which Purchaser or its property is subject;

(d)      There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to the Purchaser&#146;s  knowledge,  threatened,
         which either in any one instance or in the aggregate,  if determined  adversely to Purchaser would  adversely  affect
         the purchase of the Mortgage Loans by Purchaser  hereunder,  or Purchaser&#146;s  ability to perform its obligations under
         this Agreement; and

(e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or body is required  for the  execution,
         delivery and  performance by Purchaser of or compliance by Purchaser with this Agreement or the  consummation  of the
         transactions  contemplated by this Agreement (including,  but not limited to, any approval from HUD), or if required,
         such consent, approval, authorization or order has been obtained prior to the related Closing Date.

                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as  independent  contract  Company,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to do or cause to be done any
and all things in connection  with such servicing and  administration  which the Company may deem necessary or desirable and consistent
with the terms of this Agreement and with Accepted Servicing  Practices and exercise the same care that it customarily  employs for its
own account.  Except as set forth in this  Agreement,  the Company  shall  service the  Mortgage  Loans in strict  compliance  with the
servicing  provisions of the FNMA Guides (special servicing option),  which include,  but are not limited to, provisions  regarding the
liquidation  of Mortgage  Loans,  the  collection of Mortgage Loan payments,  the payment of taxes,  insurance and other  charges,  the
maintenance  of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the  maintenance of
fidelity bond and errors and omissions  insurance,  inspections,  the  restoration of Mortgaged  Property,  the  maintenance of Primary




--------------------------------------------------------------------------------



Mortgage  Insurance  Policies,  insurance  claims,  the title,  management of REO Property,  permitted  withdrawals with respect to REO
Property,  liquidation  reports,  and reports of  foreclosures  and  abandonments  of  Mortgaged  Property,  the  transfer of Mortgaged
Property,  the release of Mortgage Files, annual statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the servicing  provisions of the
Agency Guides, the provisions of this Agreement shall control and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement  of any such term or in any manner grant  indulgence to any Mortgagor if in the Company's  reasonable  and prudent
determination  such waiver,  modification,  postponement or indulgence is not materially adverse to the Purchaser,  provided,  however,
that unless the Company has obtained the prior written  consent of the Purchaser,  the Company shall not permit any  modification  with
respect to any Mortgage  Loan that would change the Mortgage  Interest  Rate,  forgive the payment of principal or interest,  reduce or
increase the  outstanding  principal  balance  (except for actual  payments of  principal)  or change the final  maturity  date on such
Mortgage  Loan.  In the event of any such  modification  which has been  agreed to in writing by the  Purchaser  and which  permits the
deferral of interest or principal  payments on any Mortgage  Loan,  the Company shall,  on the Business Day  immediately  preceding the
Remittance Date in any month in which any such principal or interest payment has been deferred,  deposit in the Custodial  Account from
its own funds,  in accordance  with Section 4.04, the  difference  between (a) such month's  principal and one month's  interest at the
Mortgage Loan  Remittance  Rate on the unpaid  principal  balance of such Mortgage Loan and (b) the amount paid by the  Mortgagor.  The
Company shall be entitled to  reimbursement  for such advances to the same extent as for all other  advances  pursuant to Section 4.05.
Without  limiting the generality of the foregoing,  the Company shall  continue,  and is hereby  authorized and empowered,  to prepare,
execute and  deliver,  all  instruments  of  satisfaction  or  cancellation,  or of partial or full  release,  discharge  and all other
comparable  instruments,  with respect to the Mortgage  Loans and with respect to the Mortgaged  Properties.  Notwithstanding  anything
herein to the contrary,  the Company may not enter into a  forbearance  agreement or similar  arrangement  with respect to any Mortgage
Loan which runs more than 180 days after the first  delinquent  Due Date.  Any such  agreement  shall be approved by Purchaser  and, if
required,  by the Primary  Mortgage  Insurance  Policy  issuer,  if required.  In no event shall  Company be obligated to  repurchase a
Mortgage Loan due to the exercise of any Conversion Feature.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration to the Purchaser's reliance on the Company.  Unless a different time period is stated in this Agreement,  Purchaser shall
be deemed to have given  consent in  connection  with a particular  matter if Purchaser  does not  affirmatively  grant or deny consent
within 5 Business  Days from the date  Purchaser  receives a second  written  request  for  consent  for such  matter  from  Company as
Company.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the




--------------------------------------------------------------------------------



extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to  Section  4.01.  Foreclosure  or  comparable  proceedings  shall be  initiated  within  ninety  (90) days of default  for  Mortgaged
Properties for which no satisfactory  arrangements  can be made for collection of delinquent  payments.  The Company shall use its best
efforts to realize  upon  defaulted  Mortgage  Loans in such manner as will  maximize  the  receipt of  principal  and  interest by the
Purchaser,  taking  into  account,  among  other  things,  the  timing of  foreclosure  proceedings.  The  foregoing  is subject to the
provisions  that, in any case in which a Mortgaged  Property  shall have suffered  damage,  the Company shall not be required to expend
its own funds toward the  restoration  of such property  unless it shall  determine in its discretion  (i) that such  restoration  will
increase the proceeds of liquidation of the related  Mortgage Loan to the Purchaser  after  reimbursement  to itself for such expenses,
and (ii) that such expenses will be  recoverable by the Company  through  Insurance  Proceeds or Liquidation  Proceeds from the related
Mortgaged  Property,  as contemplated in Section 4.05.  Company shall obtain prior approval of Purchaser as to restoration  expenses in
excess of five  thousand  dollars  ($5,000).  The Company  shall notify the  Purchaser in writing of the  commencement  of  foreclosure
proceedings  and prior to the acceptance or rejection of any offer of  reinstatement.  The Company shall be  responsible  for all costs
and expenses  incurred by it in any such  proceedings  or  functions;  provided,  however,  that it shall be entitled to  reimbursement
thereof from the related property, as contemplated in Section 4.05.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer  of any  Mortgage  Loan which  becomes  ninety (90 days or greater  delinquent  in payment of a  scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.




--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary  contained  herein, in connection with a foreclosure or acceptance of a deed in lieu
of  foreclosure,  in the event the Company has reasonable  cause to believe that a Mortgaged  Property is  contaminated by hazardous or
toxic substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,
such an  inspection  or review is to be  conducted  by a  qualified  inspector  at the  Purchaser's  expense.  Upon  completion  of the
inspection,  the Company shall promptly provide the Purchaser with a written report of the  environmental  inspection.  After reviewing
the  environmental  inspection  report,  the  Purchaser  shall  determine  how the Company  shall proceed with respect to the Mortgaged
Property.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
Company,  with the consent of  Purchaser  as required  pursuant to this  Agreement,  within two years after  becoming an REO  Property,
unless  Company  provides  to the trustee  under such REMIC an opinion of counsel to the effect  that the holding of such REO  Property
subsequent to two years after its becoming REO Property,  will not result in the  imposition of taxes on "prohibited  transactions"  as
defined  in  Section  860F of the Code,  or cause the  transaction  to fail to  qualify  as a REMIC at any time that  certificates  are
outstanding.  Company  shall manage,  conserve,  protect and operate each such REO Property for the  certificateholders  solely for the
purpose  of its  prompt  disposition  and sale in a manner  which does not cause  such  property  to fail to  qualify  as  "foreclosure
property" within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from foreclosure  property" which is subject to
taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the Company shall either itself or
through an agent  selected by Company,  protect and conserve  such property in the same manner and to such an extent as is customary in
the locality  where such  property is located.  Additionally,  Company  shall  perform the tax  withholding  and  reporting  related to
Sections 1445 and 6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits                                  in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds deposited in the Custodial  Account may be drawn on by the Company in accordance with Section 4.05. The
creation of any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of
such letter agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;




--------------------------------------------------------------------------------



         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any amounts required to be deposited by the Company in connection with any REO Property pursuant to Section 4.13;

         (v)      all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
the Company's normal servicing procedures, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   Intentionally Omitted;

         (ix)     any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor;

         (x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

         The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being  understood  and agreed that,
without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the extent
permitted by Section 6.01,  need not be deposited by the Company in the  Custodial  Account.  Any interest  paid on funds  deposited in
the Custodial  Account by the  depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to Section 4.05 (iv).

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)  to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;




--------------------------------------------------------------------------------



         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage Loan,  pursuant to Section 3.03 or Section 3.04, the Company's right to such reimbursement  shall be subsequent to the payment
to the  Purchaser of the  Repurchase  Price  pursuant to such Section and all other amounts  required to be paid to the Purchaser  with
respect to such Mortgage Loan;

         (iii) to  reimburse  itself for  unreimbursed  Servicing  Advances  and any unpaid  Servicing  Fees,  the  Company's  right to
reimburse  itself  pursuant  to this  subclause  (iii)  with  respect to any  Mortgage  Loan being  limited  to related  proceeds  from
Liquidation  Proceeds,  Condemnation  Proceeds and Insurance Proceeds in accordance with the relevant  provisions of the FNMA Guides or
as otherwise set forth in this Agreement,  it being understood that for those Mortgage Loans in foreclosure,  Company shall recover for
Servicing  Advances and Servicing Fees through the completion of foreclosure and  disposition of the REO Property;  such recovery shall
be made upon liquidation of the REO Property;

         (iv) to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)  to pay to itself with respect to each  Mortgage  Loan that has been  repurchased  pursuant to Section 3.03 or Section
3.04 all amounts received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi) to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi) to clear and terminate the Custodial Account upon the termination of this Agreement.


         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in the Escrow Account may be drawn on by the Company in
accordance  with Section  4.07.  The  creation of any Escrow  Account  shall be  evidenced  by a letter  agreement in the form shown in
Exhibit C. The  original of such letter  agreement  shall be furnished to the  Purchaser on the Closing  Date,  and upon request to any
subsequent purchaser.




--------------------------------------------------------------------------------



         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

         The  Company  shall make  withdrawals  from the  Escrow  Account  only to effect  such  payments  as are  required  under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that




--------------------------------------------------------------------------------



interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii)   to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage Insurance Policies; Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as Company,  the  Company  agrees to prepare  and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such




--------------------------------------------------------------------------------



Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to FNMA or FHLMC and  customary  in the area where the  Mortgaged  Property  is located in an amount  which is equal to the
lesser of (i) the maximum  insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the outstanding
principal  balance of the Mortgage Loan, and (b) an amount such that the proceeds  thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,  each Mortgage
Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the  current  guidelines  of the  Federal  Insurance
Administration in effect with an insurance carrier  acceptable to FNMA or FHLMC, in an amount  representing  coverage not less than the
least of (i) the outstanding  principal  balance of the Mortgage Loan, (ii) the maximum  insurable value of the  improvements  securing
such Mortgage Loan or (iii) the maximum  amount of insurance  which is available  under the Flood  Disaster  Protection Act of 1973, as
amended.  If at any time during the term of the Mortgage Loan, the Company  determines in accordance  with  applicable law and pursuant
to the FNMA Guides that a Mortgaged  Property is located in a special  flood  hazard area and is not covered by flood  insurance  or is
covered in an amount less than the amount required by the Flood Disaster  Protection Act of 1973, as amended,  the Company shall notify
the related  Mortgagor  that the  Mortgagor  must obtain  such flood  insurance  coverage,  and if said  Mortgagor  fails to obtain the
required flood insurance  coverage within forty-five (45) days after such  notification,  the Company shall immediately force place the
required flood insurance on the Mortgagor&#146;s  behalf.  The Company shall also maintain on each REO Property,  fire and hazard  insurance
with extended  coverage in an amount which is at least equal to the maximum  insurable  value of the  improvements  which are a part of
such property,  and, to the extent required and available under the Flood Disaster Protection Act of 1973, as amended,  flood insurance
in an amount as provided  above.  Any amounts  collected by the Company under any such  policies  other than amounts to be deposited in
the Escrow  Account and applied to the  restoration or repair of the Mortgaged  Property or REO Property,  or released to the Mortgagor
in accordance  with  Accepted  Servicing  Practices,  shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to
Section  4.05.  It is  understood  and agreed that no other  additional  insurance  need be required by the Company of the Mortgagor or
maintained  on property  acquired in respect of the  Mortgage  Loan,  other than  pursuant to this  Agreement,  the FNMA Guides or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require such  additional  insurance.
All such  policies  shall be endorsed  with  standard  mortgagee  clauses  with loss payable to the Company and its  successors  and/or
assigns and shall  provide for at least  thirty days prior  written  notice of any  cancellation,  reduction  in the amount or material
change in coverage to the Company.  The Company  shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his
insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance policies from insurance companies
unless such companies are Qualified Insurers.




--------------------------------------------------------------------------------



         Section 4.11      Maintenance of Mortgage Impairment
                                    Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to FNMA or FHLMC
insuring  against hazard losses on all of the Mortgage Loans,  then, to the extent such policy provides  coverage in an amount equal to
the  amount  required  pursuant  to  Section  4.10 and  otherwise  complies  with all other  requirements  of  Section  4.10,  it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its  activities as Company of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions
                                    Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least  equal  to the  corresponding  amounts  required  by FNMA in the FNMA  Guide.  The  Company  shall  deliver  to the  Purchaser  a
certificate  from the surety and the insurer as to the  existence of the Fidelity Bond and errors and  omissions  insurance  policy and
shall obtain a statement  from the surety and the insurer that such Fidelity  Bond or insurance  policy shall in no event be terminated
or materially  modified  without  thirty days' prior written  notice to the  Purchaser.  The Company shall notify the Purchaser  within
five  business  days of receipt of notice that such  Fidelity  Bond or insurance  policy will be, or has been,  materially  modified or
terminated.  The Purchaser (or any party having the status of Purchaser  hereunder) and any subsidiary  thereof and their successors or
assigns as their  interests may appear must be named as loss payees on the Fidelity  Bond and as  additional  insured on the errors and
omissions policy. Upon request by Purchaser,  Company shall provide Purchaser with an insurance  certificate  certifying coverage under
this Section 4.12, and will provide an update to such certificate upon request, or upon renewal or material modification of coverage.




--------------------------------------------------------------------------------



         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the FNMA Guides of each  acquisition  of REO Property  upon such
acquisition,  together with a copy of the drive by appraisal or brokers price opinion of the Mortgaged  Property obtained in connection
with such acquisition,  and thereafter assume the  responsibility for marketing such REO property in accordance with Accepted Servicing
Practices.  Thereafter,  the Company shall continue to provide certain  administrative  services to the Purchaser  relating to such REO
Property as set forth in this Section 4.13. The fee for such  administrative  services  shall be $1,500 to be paid upon  liquidation of
the REO  Property.  No  Servicing  Fee  shall be  assessed  on any REO  Property  from and after  the date on which it  becomes  an REO
Property.

         The Company shall,  either itself or through an agent selected by the Company,  and in accordance with the FNMA Guides manage,
conserve, protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates other foreclosed
property for its own account,  and in the same manner that similar  property in the same  locality as the REO Property is managed.  The
Company  shall  cause each REO  Property  to be  inspected  promptly  upon the  acquisition  of title  thereto and shall cause each REO
Property to be inspected at least monthly  thereafter or more  frequently as required by the  circumstances.  The Company shall make or
cause the  Company to be made a written  report of each such  inspection.  Such  reports  shall be retained  in the  Mortgage  File and
copies thereof shall be forwarded by the Company to the Purchaser at Purchaser&#146;s request.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in accordance  with the FNMA Guides.  The  disposition of REO Property shall be carried out by the Company at such price,  and
upon such terms and conditions,  as the Company deems to be in the best interests of the Purchaser  (subject to the above  conditions).
Company shall provide monthly reports to Purchaser in reference to the status of the marketing of the REO Properties.




--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO Property to the Purchaser or its designee.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.


                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company&#146;s  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04, the  remittance on the first  Remittance  Date is to include  principal
collected  after the Cut-off Date through the preceding  Determination  Date plus  interest,  adjusted to the Mortgage Loan  Remittance
Rate collected  through such  Determination  Date exclusive of any portion  thereof  allocable to the period prior to the Cut-off Date,
with the adjustments specified in clauses (ii), (iii) and (iv) above.




--------------------------------------------------------------------------------



         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest  on any such late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each  change,  plus three
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  which report,  in hard
copy, shall be substantially in the form of Exhibit E, and shall contain the following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;




--------------------------------------------------------------------------------



         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than 60 days after the end of each  calendar  year,  the Company shall furnish to each Person who was a
Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements of applicable  federal income
tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged  Property  liquidates  (including  Insurance  Proceeds,  proceeds from the sale of REO Property or condemnation  awards) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.




--------------------------------------------------------------------------------


                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under applicable law to enforce such  "due-on-sale"  clause,  the Company,  with the approval of the Purchaser (such approval not to be
unreasonably  withheld),  will enter into an assumption  agreement with the person to whom the Mortgaged  Property has been conveyed or
is proposed to be  conveyed,  pursuant to which such person  becomes  liable under the  Mortgage  Note and, to the extent  permitted by
applicable  state law, the  Mortgagor  remains  liable  thereon.  Where an assumption  is allowed  pursuant to this Section  6.01,  the
Company,  with the prior consent of the Purchaser and the primary mortgage insurer,  if any, is authorized to enter into a substitution
of liability  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to
which the original  mortgagor is released from  liability  and such Person is  substituted  as mortgagor  and becomes  liable under the
related Mortgage Note. Any such  substitution of liability  agreement shall be in lieu of an assumption  agreement.  Purchaser shall be
deemed to have consented to any assumption for which Purchaser was given  notification and requested to consent,  but for which neither
a consent nor an objection was given by Purchaser within five Business Days of such notification.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures of the FNMA Guides.  With respect to an assumption or  substitution  of liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.



--------------------------------------------------------------------------------



         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than three  Business Days  following its receipt of such  satisfaction  or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written  demand,  shall remit within two Business Days to the Purchaser the then  outstanding  principal  balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company and  delivery to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File held by the Purchaser to the
Company.  Such  servicing  receipt shall obligate the Company to return the related  Mortgage  documents to the Purchaser when the need
therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or the Mortgage File or such document has been  delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Company has delivered to the
Purchaser a  certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing  Officer
stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.



--------------------------------------------------------------------------------



         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01,  and late payment  charges and other  ancillary fees shall be retained by the Company to the extent not required to be
deposited in the  Custodial  Account.  No Servicing  Fee shall be payable in  connection  with partial  Monthly  Payments.  The Company
shall be required to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled
to reimbursement therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser as of September  30th of each year,  beginning  with 2001, an Officers'  Certificate
stating,  as to each signatory  thereof,  that (i) a review of the  activities of the Company  during the preceding  fiscal year and of
performance  under this Agreement has been made under such  officers'  supervision,  and (ii) to the best of such officers'  knowledge,
based on such review,  the Company has fulfilled all of its  obligations  under this Agreement  throughout  such year, or, if there has
been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to such  officers and the nature and
status of cure provisions thereof.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         Within  one  hundred  twenty  (120)  days of  Company's  fiscal  year end the  Company at its  expense  shall  cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the Purchaser to the effect that such firm has examined certain  documents and records relating to the Company's  servicing of mortgage
loans of the same type as the  Mortgage  Loans  pursuant  to  servicing  agreements  substantially  similar  to this  Agreement,  which
agreements may include this Agreement,  and that, on the basis of such an examination,  conducted  substantially  in the uniform single
audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been  conducted in compliance  with
the  agreements  examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be immaterial,
and (ii) such other  exceptions as shall be set forth in such  statement.  Copies of such statement shall be provided by the Company to
the Purchaser.  In addition,  on an annual basis,  Company shall provided  Purchaser  with copies of its audited  financial  statements
upon execution by Purchaser of an agreement to keep confidential the contents of such financial statements.



--------------------------------------------------------------------------------



         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

                                                              ARTICLE VII

                                                   REPORTS TO BE PREPARED BY COMPANY

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements  specified  above;  provided,  however,  that prior to furnishing  such  statements or  information  to any  prospective
purchaser,  the Company may require such prospective  purchaser to execute a  confidentiality  agreement in a form  satisfactory to the
Company.



--------------------------------------------------------------------------------



         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company&#146;s  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.



--------------------------------------------------------------------------------


                                                             ARTICLE VIII

                                                              THE COMPANY

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance with the terms of this  Agreement.  Each of Company agrees to indemnify the Purchaser and hold
it harmless against any and all claims, losses, damages,  penalties,  fines, forfeitures,  legal fees and related costs, judgments, and
any other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty
set forth in Sections  3.01 or 3.02 of this  Agreement.  The Company  shall  immediately  notify the  Purchaser if a claim is made by a
third party  against  Company with respect to this  Agreement or the Mortgage  Loans,  assume (with the consent of the  Purchaser)  the
defense of any such claim and pay all expenses in connection  therewith,  including counsel fees,  whether or not such claim is settled
prior to judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered against it or the Purchaser in
respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser in connection  with such claim.
The Purchaser  shall promptly  reimburse the Company for all amounts  advanced by them pursuant to the two preceding  sentences  except
when the claim relates to the failure of the Company to service and  administer  the Mortgages in strict  compliance  with the terms of
this Agreement,  the breach of  representation  or warranty set forth in Sections 3.01 or 3.02, or the gross  negligence,  bad faith or
willful misconduct of Company. The provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company  will keep in full  effect its  existence,  rights and  franchises  as a federal  savings  bank under  federal law
except as  permitted  herein,  and will  obtain  and  preserve  its  qualification  to do  business  as a foreign  corporation  in each
jurisdiction in which such  qualification  is or shall be necessary to protect the validity and  enforceability  of this Agreement,  or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, or which is a HUD-approved  mortgagee  whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a FNMA or FHLMC approved Seller/Servicer in good standing.



--------------------------------------------------------------------------------



         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

With respect to the retention of the Company to service the Mortgage Loans hereunder,  the Company  acknowledges that the Purchaser has
acted in reliance  upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,  records and
procedures,  its integrity,  reputation and financial standing and the continuance thereof.  Without in any way limiting the generality
of this  Section,  the Company  shall not either  assign this  Agreement  or the  servicing  hereunder or delegate its rights or duties
hereunder or any portion  thereof,  or sell or otherwise  dispose of all or  substantially  all of its property or assets,  without the
prior written approval of the Purchaser, which consent shall be granted or withheld in the Purchaser's sole discretion.



--------------------------------------------------------------------------------



         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement  as set forth in Section  10.02,  without any  payment of any  penalty or damages and without any  liability
whatsoever to the Company (other than with respect to accrued but unpaid  Servicing Fees and Servicing  Advances  remaining  unpaid) or
any third party.

                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which  continues  unremedied for a period of two Business Days after the earlier of the date upon which written notice of such failure,
requiring  the same to be remedied,  shall have been given to the Company by the Purchaser or the date upon which such  non-payment  is
discovered by Company; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this Agreement which  continues  unremedied for a period of thirty days (except that
such number of days shall be fifteen in the case of a failure to pay any premium for any  insurance  policy  required to be  maintained
under this  Agreement)  after the date on which  written  notice of such failure,  requiring  the same to be remedied,  shall have been
given to the Company by the Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or



--------------------------------------------------------------------------------



         (vi)  Company  ceases to be approved by both FNMA and FHLMC as a mortgage  loan Company and Company for more than thirty days;
or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in writing to the  Company  may,  in addition to whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or
equity or to damages,  including  injunctive relief and specific  performance,  terminate all the rights and obligations of the Company
under this Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Company for the same. On or
after the receipt by the Company of such written  notice,  all authority and power of the Company  under this  Agreement,  whether with
respect to the Mortgage Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section  11.01.  Upon
written  request from the  Purchaser,  the Company shall  prepare,  execute and deliver,  any and all documents and other  instruments,
place in such  successor's  possession all Mortgage  Files,  and do or accomplish all other acts or things  necessary or appropriate to
effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage
Loans and related documents,  or otherwise,  at the Company's sole expense. The Company agrees to cooperate with the Purchaser and such
successor in effecting the termination of the Company's  responsibilities  and rights hereunder,  including,  without  limitation,  the
transfer to such  successor  for  administration  by it of all cash  amounts  which shall at the time be credited by the Company to the
Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.



--------------------------------------------------------------------------------


                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last  Mortgage  Loan or the  disposition  of all REO Property and the
remittance of all funds due  hereunder;  or (ii) by mutual  consent of the Company and the Purchaser in writing;  or (iii)  termination
with or without cause under the terms of this Agreement.

         Section 10.02     Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this  Agreement.  In the event of such  termination,  the  Purchaser  agrees to pay,  as  liquidated  damages,  a sum equal to three
percent (3.0%) of the aggregate unpaid principal balance of the Mortgage Loans.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01 (ii) or (iii) or 10.02, the Purchaser shall (i) succeed to and assume all of the Company's  responsibilities,  rights, duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.



--------------------------------------------------------------------------------



         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or  resignation  of the Company or this Agreement  pursuant to Section 4.13,  8.04,  9.01,  10.01,  or 10.02 shall not
affect any claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor Company.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement  shall be governed by and construed in accordance  with the laws of the State of New York except to the extent
preempted by Federal law. The  obligations,  rights and remedies of the parties  hereunder  shall be determined in accordance with such
laws.



--------------------------------------------------------------------------------



         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:
                  Chevy Chase Bank, F.S.B.
                  7700 Old Georgetown Road
                  Bethesda, MD 20814
                  Attention: Michael Drayne
                  With copy to:
                  Kim Sheftall Humphries Esq.
                  Associate General Counsel
                  8401 Connecticut Avenue
                  Chevy Chase, MD 20815

         (ii)     if to the Purchaser:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irvine, Texas 75038
                  Attention:  Edward Raice
                  with copy to:  General Counsel

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any  part,  provision,  representation  or  warranty  of this  Agreement  which is  prohibited  or which is held to be void or
unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability  without  invalidating  the  remaining
provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of such prohibition or
unenforceability  without  invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or  unenforceability  in any
jurisdiction  as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To the
extent  permitted by applicable  law, the parties  hereto waive any provision of law which  prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.



--------------------------------------------------------------------------------



         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a
whole and not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.



--------------------------------------------------------------------------------



         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments of Mortgage is subject to recordation in all appropriate
public offices for real property  records in all the counties or other  comparable  jurisdictions  in which any or all of the Mortgaged
Properties are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected at the
[Purchaser&#146;s]  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment by Purchaser.

The Purchaser  shall have the right,  without the consent of the Company or the Company  hereof,  to assign,  in whole or in part,  its
interest  under this Agreement  with respect to some or all of the Mortgage  Loans,  and designate any person to exercise any rights of
the Purchaser  hereunder,  by executing an Assignment and Assumption  Agreement  substantially  in the form of Exhibit D hereto and the
assignee or designee  shall accede to the rights and  obligations  hereunder of the Purchaser with respect to such Mortgage  Loans.  In
no event shall Purchaser sell a partial  interest in any Mortgage Loan without the written consent of Company,  which consent shall not
be  unreasonably  denied.  All  references  to the  Purchaser  in this  Agreement  shall be deemed to include its assignee or designee.
However, in no event shall there be more than three (3) Persons at any given time having the status of "Purchaser" hereunder.

         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.



--------------------------------------------------------------------------------



         Section 11.14     Execution: Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to Section  8.04,  this  Agreement  shall inure to the benefit of and be binding upon the Company and the Purchaser
and their respective successors and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein. This Agreement sets forth the
entire  understanding  between  the  parties  hereto and shall be binding  upon all  successors  of both  parties.  In the event of any
inconsistency between the Purchase Price and Terms Letter and this Agreement, this Agreement shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or affiliates,  or by any independent  contractors on the Company's behalf,  to personally,  by telephone or
mail,  solicit the borrower or obligor under any Mortgage Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior
written  consent of the  Purchaser.  Notwithstanding  the  foregoing,  it is understood  and agreed that  promotions  undertaken by the
Company or any  affiliate of the Company  which are directed to the general  public at large,  or segments  thereof,  provided  that no
segment shall consist  primarily of the Mortgage Loans,  including,  without  limitation,  mass mailing based on commercially  acquired
mailing  lists,  newspaper,  radio and  television  advertisements  shall not constitute  solicitation  under this Section 11.16.  This
Section  11.16 shall not be deemed to  preclude  the Company or any of its  affiliates  from  soliciting  any  Mortgagor  for any other
financial products or services.

         Section 11.17.  Closing.

         The closing for the  purchase  and sale of the  Mortgage  Loans shall take place on the  Closing  Date.  The closing  shall be
either:  by  telephone,  confirmed by letter or wire as the parties shall agree,  or conducted in person,  at such place as the parties
shall agree.

         The closing for the Mortgage Loans to be purchased on the Closing Date shall be subject to each of the following conditions:



--------------------------------------------------------------------------------



         (a)      at least one (1)  Business  Day prior to the Closing  Date,  the Company  shall  deliver to the  Purchaser a magnetic
diskette, or transmit by modem, a listing on a loan-level basis of the information contained in the Mortgage Loan Schedule;

         (b)      all of the  representations  and warranties of the Company and Company under this Agreement  shall be materially true
and correct as of the Closing  Date and no event shall have  occurred  which,  with notice or the passage of time,  would  constitute a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required  pursuant to this  Agreement,  an opinion of counsel and an  officer's  certificate,  all in such forms as are agreed upon and
acceptable to the Purchaser, duly executed by all signatories other than the Purchaser as required pursuant to the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the Closing Date all
documents required pursuant to the terms of this Agreement; and

         (e)      all other terms and conditions of this  Agreement and the Purchase Price and Terms Letter shall have been  materially
complied with.

         Subject to the foregoing  conditions,  the  Purchaser  shall pay to the Company on the Closing Date the Purchase  Price,  plus
accrued  interest  pursuant  to Section  2.02 of this  Agreement,  by wire  transfer  of  immediately  available  funds to the  account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans, on or after the Closing Date, on
one or more  dates  (each a  "Reconstitution  Date")  at the  Purchaser's  sole  option,  the  Purchaser  may  effect a sale  (each,  a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer");

however, in no event shall there be more than three (3) persons at any given time having the status of "Purchaser" hereunder.

         The Company  agrees to execute in connection  with any agreements  between the Purchaser and the Company in connection  with a
Whole Loan Transfer,  a Company's  warranties and servicing  agreement or a participation and servicing  agreement or similar agreement
in form and substance  reasonably  acceptable to the parties,  and in connection with a Pass-Through  Transfer, a pooling and servicing
agreement in form and substance reasonably  acceptable to the parties,  (collectively the agreements referred to herein are designated,
the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain any greater obligations
on the part of Company than are contained in this Agreement.



--------------------------------------------------------------------------------



         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties set forth in this Agreement  (provided that with respect to those  representations  and warranties set
forth in Section 3.02,  the Company  shall only restate those  representations  and  warranties  that relate in any way to the Mortgage
Loan (or any set of facts with respect thereto) as of origination and any  representations  and warranties that relate to the servicing
of such Mortgage Loan as of the settlement or closing date in connection  with such  Reconstitution  (each, a  "Reconstitution  Date").
In that  connection,  the Company  shall  provide to such  Company or issuer,  as the case may be, and any other  participants  in such
Reconstitution:  (i) any and all  information  and appropriate  verification  of information  which may be reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand; and (ii) such additional  representations,  warranties,  covenants,  opinions of counsel,  letters from
auditors,  and  certificates  of public  officials  or  officers of the  Company as are  reasonably  agreed upon by the Company and the
Purchaser  or any such  other  participant.  The  Purchaser  shall be  responsible  for the  costs  relating  to the  delivery  of such
information.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this Agreement, and with respect thereto this Agreement shall remain in full force and effect.



--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the Company,  and the Purchaser have caused their names to be signed hereto by their respective  officers
thereunto duly authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:  Edward Raice
                                                     Title: President

                                                     CHEVY CHASE BANK, F.S.B.
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------



                                                                                                                       EXHIBIT A
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse,"  and signed in the name of the  Company by an  authorized  officer,  with all  intervening  endorsements  showing a complete
chain of title from the  originator  to the Company,  together  with any  applicable  riders.  If the Mortgage Loan was acquired by the
Company in a merger,  the endorsement must be by "[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage Loan
was acquired or originated by the Company while doing  business  under another name,  the  endorsement  must be by "[Company]  formerly
known as [previous name]".  In the event that the original Mortgage Note is lost, a lost note affidavit may be provided.

         2. The original Mortgage (together with a standard  adjustable rate mortgage rider) with evidence of recording  thereon,  or a
copy thereof  certified by the public  recording  office in which such mortgage has been recorded or, if the original  Mortgage has not
been returned from the applicable public recording office, a true certified copy, certified by the Company.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       The  original  Assignment,  from  the  Company  to  _____________________________________,   or  in  accordance  with
Purchaser's  instructions,  which assignment shall, but for any blanks requested by Purchaser,  be in form and substance acceptable for
recording.  If the Mortgage  Loan was acquired or originated by the Company while doing  business  under another name,  the  Assignment
must be by "[Company] formerly known as [previous name]".

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       Originals of all recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in
which such  Assignments  have been recorded  showing a complete  chain of title from the  originator  to the Company,  with evidence of
recording  thereon,  or a copy thereof  certified by the public  recording office in which such Assignment has been recorded or, if the
original  Assignment  has not been returned from the applicable  public  recording  office,  a true  certified  copy,  certified by the
Company.



--------------------------------------------------------------------------------



         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         10.      Residential loan application.

         11.      Uniform underwriter and transmittal summary (FNMA Form 1008) or reasonable equivalent.

         12.      Credit report on the mortgagor.

         13.      Business credit report, if applicable.

         14.      Residential appraisal report and attachments thereto.

         15.      The original of any guarantee executed in connection with the Mortgage Note.

         16.      Verification of employment and income except for Mortgage Loans  originated  under a Limited  Documentation  Program,
all in accordance with Company's underwriting guidelines.

         17.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         18.      Photograph of the Mortgaged Property (may be part of appraisal).

         19.      Survey of the Mortgaged Property, if any.

         20.      Sales contract, if applicable.

         21.      If available, termite report, structural engineer&#146;s report, water portability and septic certification.



--------------------------------------------------------------------------------



         22.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         23.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.



--------------------------------------------------------------------------------



                                                                                                                       EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                           ________________

To:      Chevy Chase Bank, F.S.B.
         _____________________
         _____________________

         (the "Depository")

         As "Company"  under the Purchase,  Warranties and Servicing  Agreement,  dated as of  ________________,2001  Whole Loan Series
2001 _____ (the "Agreement"),  we hereby authorize and request you to establish an account,  as a Custodial Account pursuant to Section
4.04 of the Agreement,  to be designated as " Chevy Chase Bank,  F.S.B., in trust for the [Purchaser],  Owner of Whole Loan Series 2001
______".  All  deposits  in the  account  shall be subject to  withdrawal  therefrom  by order  signed by the  Company.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.

                                                     CHEVY CHASE BANK, F.S.B.


                                                     By:____________________________

                                                     Name:__________________________

                                                     Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  _____________  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.

                                                     CHEVY CHASE BANK, F.S.B.

                                                     By:____________________________

                                                     Name:__________________________

                                                     Title:_________________________




--------------------------------------------------------------------------------



                                                                                                                      EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                            ______________

To:      Chevy Chase Bank, F.S.B.
         _____________________
         _____________________

         (the "Depository")

         As &#147;Company&#148;  under the Purchase  Warranties and Servicing  Agreement,  dated as of  ________________,  2001 Whole Loan Series
2001 _____ (the  "Agreement"),  we hereby  authorize and request you to establish an account,  as an Escrow Account pursuant to Section
4.06 of the Agreement,  to be designated as " Chevy Chase Bank,  F.S.B., in trust for the [Purchaser],  Owner of Whole Loan Series 2001
______,  and  various  Mortgagors."  All  deposits in the  account  shall be subject to  withdrawal  therefrom  by order  signed by the
Company.  This letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            CHEVY CHASE BANK, F.S.B.

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________




--------------------------------------------------------------------------------



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________________  , at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as
provided above.
                                            CHEVY CHASE BANK, F.S.B.


                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT D

                                                   FORM OF ASSIGNMENT AND ASSUMPTION

         THIS      ASSIGNMENT      AND      ASSUMPTION      AGREEMENT,      dated       ___________________,between__________________,a
_____________________corporation("Assignor"),and_____________________, a __________________ corporation ("Assignee"):

         For and in consideration of the sum of TEN DOLLARS  ($10.00) and other valuable  consideration  the receipt and sufficiency of
which hereby are acknowledged, and of the mutual covenants herein contained, the parties hereto hereby agree as follows:

         1.       The Assignor hereby grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor,  as
Purchaser,  in, to and under (a) those certain  Mortgage Loans listed on Exhibit A attached hereto (the "Mortgage  Loans") and (b) that
certain  Purchase,  Warranties  and  Servicing  Agreement,  Whole Loan  Series 2001 ______ (the  "Purchase,  Warranties  and  Servicing
Agreement"),  dated as of ___________________,  2001 by and among  _______________________________("Purchaser"),  and Chevy Chase Bank,
F.S.B. (the "Company") with respect to the Mortgage Loans.

         The Assignor  specifically  reserves and does not assign to the Assignee  hereunder any and all right,  title and interest in,
to and under and all  obligations of the Assignor with respect to any mortgage loans subject to the Purchase,  Warranties and Servicing
Agreement  which are not the  Mortgage  Loans set forth on Exhibit A attached  hereto and are not the  subject of this  Assignment  and
Assumption Agreement.

         2.       The assignor warrants and represents to, and covenants with, the Assignee that:

                  a.       The Assignor is the lawful owner of the  Mortgage  Loans with the full right to transfer the Mortgage  Loans
free from any and all claims and encumbrances whatsoever;

                  b.       The Assignor  has not received  notice or, and has no  knowledge  of, any  offsets,  counterclaims  or other
defenses available to the Company with respect to the Purchase, Warranties and Servicing Agreement or the Mortgage Loans;

                  c.       The Assignor has not waived or agreed to any waiver under, or agreed to any amendment or other  modification
of, the  Purchase,  Warranties  and  Servicing  Agreement or the  Mortgage  Loans,  including  without  limitation  the transfer of the
servicing  obligations under the Purchase,  Warranties and Servicing Agreement.  The Assignor has no knowledge of, and has not received
notice of, any waivers  under or  amendments or other  modifications  of, or  assignments  of rights or  obligations  under or defaults
under, the  Purchase, Warranties and Servicing Agreement, or the Mortgage Loans; and



--------------------------------------------------------------------------------



                  d.       Neither the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security  with,  any person in any manner,  or made by general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action which would  constitute a distribution  of the Mortgage Loans under the Securities Act of 1933
(the "1933  Act") or which would  render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or require
registration pursuant thereto.

         3.       The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:

                  a.       The Assignee is a corporation  duly organized,  validly  existing and in good standing under the laws of the
jurisdiction  of its  incorporation,  and has all requisite  corporate  power and  authority to acquire,  own and purchase the Mortgage
Loans;

                  b.       The Assignee has full corporate  power and authority to execute,  deliver and perform under this  Assignment
and  Assumption  Agreement,  and to consummate  the  transactions  set forth herein.  The  execution,  delivery and  performance of the
Assignee of this Assignment and Assumption  Agreement,  and the consummation by it of the transactions  contemplated  hereby, have been
duly authorized by all necessary  corporate  action of the Assignee.  This  Assignment and Assumption  Agreement has been duly executed
and  delivered by the  Assignee and  constitutes  the valid and legally  binding  obligation  of the Assignee  enforceable  against the
Assignee in accordance with its respective terms;

                  c.       To the best of  Assignee's  knowledge,  no  material  consent,  approval,  order  or  authorization  of,  or
declaration,  filing or  registration  with, any  governmental  entity is required to be obtained or made by the Assignee in connection
with the execution,  delivery or performance by the Assignee of this Assignment and Assumption Agreement,  or the consummation by it of
the transactions contemplated hereby;

                  d.       The  Assignee  agrees to be bound,  as  Purchaser,  by all of the terms,  covenants  and  conditions  of the
Purchase,  Warranties and Servicing  Agreement and the Mortgage Loans, and from and after the date hereof, the Assignee assumes for the
benefit of each of the Company and the  Assignor  all of the  Assignor's  obligations  as  Purchaser  thereunder,  with  respect to the
Mortgage Loans;

                  e.       The  Assignee  understands  that the  Mortgage  Loans  have not been  registered  under  the 1933 Act or the
securities laws of any state;

                  f. The purchase  price being paid by the  Assignee  for the Mortgage  Loans is in excess of $250,000 and will be paid
by cash remittance of the full purchase price within sixty (60) days of the sale;



--------------------------------------------------------------------------------



                  g.       The Assignee is acquiring the Mortgage  Loans for  investment for its own account only and not for any other
person;

                  h.       The Assignee considers itself a substantial,  sophisticated institutional investor having such knowledge and
financial and business matters that it is capable of evaluating the merits and the risks of investment in the Mortgage Loans;

                  i.       The Assignee has been  furnished  with all  information  regarding the Mortgage  Loans that it has requested
from the Assignor or the Company;

                  j.       Neither the Assignee nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage  Loans,  an interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security  with, any person in any manner,  or made any general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action which would  constitute a distribution of the Mortgage Loans under the 1933 Act or which would
render the disposition of the Mortgage Loans a violation of Section 5 of the 1933 Act or require  registration  pursuant  thereto,  nor
will it act, nor has it authorized or will it authorize any person to act, in such manner with respect to the Mortgage Loans; and

                  k.  Either:  (1) the  Assignee is not an employee  benefit  plan  ("Plan")  within the meaning of section 3(3) of the
Employee  Retirement  Income  Security  Act of 1974,  as amended  ("ERISA")  or a plan  (also  "Plan")  within  the  meaning of section
4975(e)(1)  of the Internal  Revenue Code of 1986  ("Code"),  and the Assignee is not directly or  indirectly  purchasing  the Mortgage
Loans on behalf of,  investment  manager of, as named  fiduciary  of, as Trustee of, or with assets of, a Plan;  or (2) the  Assignee's
purchase of the Mortgage Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

         Distributions shall be made by wire transfer of immediately available funds to _____________________________
for the account of _________________________________________
account number ___________________________________________________.  Applicable statements should be mailed to ____________________
_____________________________________________________________.



--------------------------------------------------------------------------------



The Assignor's address for purposes for all notices and correspondence related to the Mortgage Loans and this Agreement is:

                                    ________________________________________
                                    ________________________________________

                                    Attention: ______________________________


         IN WITNESS  WHEREOF,  the parties have caused this Assignment and Assumption to be executed by their duly authorized  officers
as of the date first above written.

_____________________________               _________________________
Assignor                                             Assignee

By:______________________                   By:___________________________
Its:_____________________                   Its:__________________________

Taxpayer Identification                     Taxpayer Identification
Number:__________________                   Number:_______________________



Acknowledged:

Chevy Chase Bank, F.S.B.

By:___________________________
Its:__________________________



--------------------------------------------------------------------------------



                                                                                                                     EXHIBIT E

                                                         FORM OF TRIAL BALANCE



--------------------------------------------------------------------------------



                                                                                                                     EXHIBIT F

                                                        MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------


                                                                                                                     EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:  Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing Agreement (the "Agreement") between the Company,  the Company and the Purchaser,  the
undersigned  hereby certifies that he or she is an officer of the Company  requesting release of the documents for the reason specified
below.  The undersigned further certifies that:

(Check one of the items below)

_____             On _________________, the above captioned mortgage loan  was paid in full or that the  Company  has been
                  notified that payment in full has been or will be escrowed.  The Company  hereby   certifies  that  all
                  amounts with respect to this loan which are required under the Agreement have    been   or   will   be
                  deposited in the Custodial Account as required.

_____             The above captioned loan is being repurchased pursuant to the  terms  of the  Agreement.  The
                  Company hereby certifies that the repurchase price has been credited to   the   Custodial
                  Account as required under the Agreement.

_____             The above captioned loan is being placed in foreclosure and the  original  documents  are  required  to
                  proceed with the foreclosure action.  The Company hereby certifies that  the  documents  will be
                  returned to the Purchaser in the event of reinstatement.

_____             Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title



--------------------------------------------------------------------------------



Send documents to:         _____________________________________________
                           _____________________________________________
                           _____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




--------------------------------------------------------------------------------



                                                         AMENDMENT NUMBER TWO
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of January 31, 2006

                                                                between

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                       CHEVY CHASE BANK, F.S.B,
                                                              as Company

         This  AMENDMENT  NUMBER TWO (this  &#147;Amendment&#148;)  is made and entered into this 31st day of January,  2006,  by and between EMC
Mortgage Corporation,  a Delaware corporation,  as purchaser (the &#147;Purchaser&#148;) and Chevy Chase Bank, F.S.B., as company (the &#147;Company&#148;)
in connection with the Purchase,  Warranties and Servicing  Agreement,  dated as of July 1, 2001,  between the above mentioned  parties
(the &#147;Agreement&#148;). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms used herein and not defined herein shall have the meanings assigned to such terms in the Agreement
or Regulation AB as applicable.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.



--------------------------------------------------------------------------------



         Depositor:  The depositor,  as such term is defined in Regulation AB, with respect to any  Securitization  Transaction  and as
identified in writing to the Company as the depositor for such Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the &#147;master  servicer,&#148; if any,  identified in the related
transaction documents and as identified in writing to the Company as the depositor for such Securitization Transaction.

         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance  previously made or proposed to be made by the
Company pursuant to this Agreement,  that, in the good faith judgment of the Company,  will not or, in the case of a proposed  advance,
would not, be  ultimately  recoverable  by it from the related  Mortgagor  or the related  Liquidation  Proceeds,  Insurance  Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

         Originator:  A bank,  savings and loan, or mortgage banker that creates a mortgage  secured by a borrower&#146;s  residential  real
property and sells such mortgage in the secondary market.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  (&#147;Designated  Guidelines&#148;)  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company&#146;s own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting  criteria  designated by the Company.  For
the avoidance of doubt, a &#147;Qualified  Correspondent&#148;  includes a &#147;table broker&#148; or mortgage lender that originates  loans  underwritten
and funded by the Company or an Affiliate of the Company.



--------------------------------------------------------------------------------



         Reconstitution Agreement:  Any servicing agreement relating to a Reconstitution.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing  Criteria:  As of any date of  determination,  the &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.



--------------------------------------------------------------------------------



         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company, and shall not include a mortgage broker that does not fund loans.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB; provided,  however,  that the term &#147;Subservicer&#148; shall not include any master servicer,  or any special servicer engaged
at the  request of a  Depositor,  Purchaser  or  investor  in a  Securitization  Transaction,  nor any  &#147;back-up  servicer&#148;  or trustee
performing servicing functions on behalf of a Securitization Transaction.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance  of its  scheduled  Due Date,  including  any  Prepayment  Charge,  and  which is not  accompanied  by an  amount  of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         5.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

(n)      If requested by the Purchaser,  the Company shall have delivered to the Purchaser the Company&#146;s financial statements,  for its
last two complete  fiscal  years.  If so, all such  financial  information  fairly  presents the pertinent  results of  operations  and
financial  position for the period  identified  and has been prepared in  accordance  with  generally  accepted  accounting  principles
consistently  applied  throughout  the  periods  involved,  except as set forth in the notes  thereto.  There has been no change in the
servicing policies and procedures,  business,  operations,  financial condition,  properties or assets of the Company since the date of
the  Company&#146;s  financial  information  last  provided to the  Purchaser  that would have a material  adverse  effect on its ability to
perform its obligations under this Agreement and the related Term Sheet;

         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each Pass-Through Transfer, and with respect to the representations  (1)-(5) only if the Company is
a &#147;servicer&#148; within the meaning of Item 1108(a)(3) of Regulation AB, and with respect to  representation  (6) only if the Company meets
the  requirements  for disclosure  under Item 1117 of Regulation AB, and with respect to  representation  (7) only if the Company meets
the  requirements  for  disclosure  under Item 1119 of Regulation AB and except as has been otherwise  disclosed to the Purchaser,  any
Master Servicer and any Depositor:  (1) no default or servicing related performance trigger has occurred as to any other securitization
due to any act or failure to act of the Company;  (2) no material  noncompliance  with  applicable  servicing  criteria as to any other
securitization  has been  disclosed or reported by the Company;  (3) the Company has not been  terminated  as Servicer in a residential
mortgage loan  securitization,  either due to a servicing default or to application of a servicing  performance test or trigger; (4) no
material  changes to the Company&#146;s  servicing  policies and procedures for similar loans has occurred in the preceding three years; (5)
there are no aspects of the Company&#146;s  financial  condition that could have a material adverse impact on the performance by the Company
of its obligations  hereunder;  (6) there are no legal proceedings  pending,  or known to be contemplated by governmental  authorities,
against the Company that could be material to investors in the securities  issued in such Pass-Through  Transfer;  and (7) there are no
affiliations, relationships or transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.



--------------------------------------------------------------------------------



         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and warranties,  if any, set forth in Section 3.01(p)
of this  Section or, if any such  representation  and  warranty  is not  accurate as of the date of such  request,  provide  reasonably
adequate disclosure of the pertinent facts, in writing, to the requesting party.

         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party Originator to), provided that the Company (and each Subservicer and Third-Party  Originator,  as the case may be) meets the
disclosure  requirements  of Items 1117 and 1119 of  Regulation  AB, as the case may be,  for such  disclosure  period (i)  immediately
notify  the  Purchaser,  any  Master  Servicer  and any  Depositor  in writing  of (A) any legal  proceedings  pending,  or known to be
contemplated by governmental  authorities against the Company,  any Subservicer or any Third-Party  Originator that could reasonably be
expected to be material to investors in securities in such  Securitization  Transaction,  (B) any known  affiliations or  relationships
that develop following the closing date of a Pass-Through  Transfer between the Company, any Subservicer or any Third-Party  Originator
9provided that the  requesting  party  identify,  in writing,  such parties by name) and any of the parties  specified in clause (7) of
paragraph (p) of this Section (and any other  transaction  party  identified in writing by the  requesting  party) with respect to such
Pass-Through  Transfer,  (C) any Event of Default under the terms of this Agreement or any  Reconstitution  Agreement,  (D) any merger,
consolidation  or sale of  substantially  all of the  assets of the  Company,  and (E) the  Company&#146;s  entry into an  agreement  with a
Subservicer to perform or assist in the  performance  of any of the Company&#146;s  obligations  under this Agreement or any  Reconstitution
Agreement and (ii) provide to the Purchaser and any Depositor a description of such proceedings, affiliations or relationships.



--------------------------------------------------------------------------------



         All notification pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com



--------------------------------------------------------------------------------




         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as Servicer or Subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer and any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession  or  appointment,  (x) written
notice to the Purchaser,  any Master  Servicer and any Depositor of such  succession or appointment  and (y) in writing and in form and
substance  reasonably  satisfactory  to the  Purchaser,  any Master  Servicer  and such  Depositor  and agreed to by the  Company,  all
information  reasonably  requested  by the  Purchaser,  any Master  Servicer or any  Depositor  in order to comply  with its  reporting
obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

         10.      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(tt):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         11.      Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding the  following  after the
second sentence of the first paragraph of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         12.      Article IV of the Agreement is hereby amended  effective as of the date hereof by adding this paragraph to the end of
Section 4.02:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors&#146; rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related Mortgage Loan.

         13.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:



--------------------------------------------------------------------------------



         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         14.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;



--------------------------------------------------------------------------------



         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;



--------------------------------------------------------------------------------



         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company shall provide to the Purchaser such other  information  reasonably known or available to the Company
that is related to Company&#146;s  performance  of such  servicing  functions and that is reasonably  required to facilitate  preparation of
distribution  reports in  accordance  with Item 1121 of Regulation  AB, as amended from time to time.  The Company shall also provide a
monthly report,  in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any
Master  Servicer,  Exhibit F with respect to defaulted  mortgage loans and Exhibit N, with respect to realized  losses and gains,  with
each such report.

         The  Company  shall  prepare  and file any and all  information  statements  or other  filings  that any  governmental  taxing
authority  requires the Company to deliver to such taxing authority or to the Purchaser  pursuant to any applicable law with respect to
the Mortgage Loans and the transactions  contemplated  hereby.  In addition,  the Company shall provide Purchaser with such information
concerning  the Mortgage  Loans as is necessary  for  Purchaser to prepare its federal  income tax return as Purchaser  may  reasonably
request from time to time.


         15.      Article V of the  Agreement  is hereby  amended  effective  as of the date hereof by deleting  the last  paragraph of
Section 5.03 in its entirety and replacing it with the following:

                  The  Company&#146;s  obligation  to make such Monthly  Advances as to any  Mortgage  Loan will  continue  through the last
Monthly  Payment due prior to the payment in full of the Mortgage  Loans, or through the Remittance Date prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall
deliver to the  purchaser  an  Officer&#146;s  Certificate  of the Company to the effect that an officer of the  Company  has  reviewed  the
related Mortgage File and has made the reasonable determination that any additional advances are Nonrecoverable Advances.

         16.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of each  calendar  year
beginning in 2007, an Officer&#146;s  Certificate  reasonably  acceptable to the Purchaser (an &#147;Annual Statement of Compliance&#148;) stating, as
to the signatory  thereof,  that (i) a review of the  servicing  activities  of the Company  during the preceding  calendar year and of
servicing  performance under this Agreement or other applicable servicing agreement has been made under such officers&#146;  supervision and
(ii) to the  best of such  officers&#146;  knowledge,  based  on  such  review,  the  Company  has  fulfilled  all of its  servicing-related
obligations under this Agreement or other applicable  servicing  agreement in all material respects  throughout such year, or, if there
has been a failure to fulfill any such obligation in any material  respect,  specifying each such failure known to such officer and the
nature and status of cure  provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions or limitations on
its use.  Copies of such  statement  shall be provided by the Company to the Purchaser  upon request and by the Purchaser to any Person
identified  as a  prospective  purchaser  of  the  Mortgage  Loans.  In  the  event  that  the  Company  has  delegated  any  servicing
responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an officer&#146;s  certificate (an &#147;Annual
Certification&#148;) of the Subservicer as described above as to each Subservicer as and when required with respect to the Company.



--------------------------------------------------------------------------------



         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company shall execute and deliver an Annual  Certification  to the Purchaser,  any Master Servicer
and any related  Depositor  for the benefit of each such  entity and such  entity&#146;s  affiliates  that are  transaction  parties and the
officers,  directors  and  agents  of any  such  entities  that may  rely on such  Annual  Certification  in the  fulfillment  of their
obligations  with respect to Regulation  AB, in the form attached  hereto as Exhibit K. In the event that the Company has delegated any
servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual Certification of
the Subservicer as described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company  cannot  deliver the related Annual  Statement of Compliance or Annual  Certification  by March 1st of
such year, the Purchaser,  at its sole option,  may permit a cure period for the Company to deliver such Annual Statement of Compliance
or Annual Certification, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure  period,  unless  otherwise  agreed to by the  Purchaser  as set forth in 6.04(c),  and  Purchaser  may, in
addition  to  whatever  rights  the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  terminate all the rights and  obligations of the Company under this Agreement and in and
to the Mortgage Loans and the proceeds  thereof without  compensating  the Company except for  compensation and rights arising prior to
such  termination.  Such termination  shall be considered with cause pursuant to Section 10.01 of this Agreement.  This paragraph shall
supersede any other provision in this Agreement or any other agreement to the contrary.

         17.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved]

         18.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:



--------------------------------------------------------------------------------



         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  Subservicer  to Servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an &#147;Assessment of Compliance&#148;)  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Company&#146;s  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB or as  otherwise  required by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Company that contains the following:



--------------------------------------------------------------------------------



         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company&#146;s  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company&#146;s  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit M hereto delivered to the Purchaser concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year  beginning in 2007,  the Company shall furnish to the  Purchaser or its designee,  any Master  Servicer and any Depositor a report
(an  &#147;Attestation  Report&#148;) by a registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance made
by the Company,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB or as otherwise  required
by the Master Servicer,  which Attestation  Report must be made in accordance with standards for attestation  reports issued or adopted
by the Public Company Accounting Oversight Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.19 to be
&#147;participating  in the servicing  function&#148;  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants&#146; attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment  of Compliance or  Attestation  Report by March 1st of such year,  the
Purchaser,  at its sole option,  may permit a cure period for the Company to deliver  such  Assessment  of  Compliance  or  Attestation
Report, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise agreed to by the Purchaser as described  herein,  and Purchaser may, in addition
to  whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and specific  performance,  terminate  all the rights and  obligations  of the Company  under this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof  without  compensating  the Company except for  compensation  and rights arising prior to such
termination.  Such  termination  shall be considered  with cause  pursuant to Section 10.01 of this  Agreement.  This  paragraph  shall
supersede any other provision in this Agreement or any other agreement to the contrary.

         Notwithstanding  anything in this  Agreement to the  contrary,  the Company will only be required to deliver an  Assessment of
Compliance  and  Attestation  Report  when it is not  &#147;participating  in the  servicing  function&#148;  within the  meaning of Item 1122 of
Regulation AB including  Instruction 2 thereof upon prior written notice by the Purchaser  that any Master  Servicer has requested such
information.

         19.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections 3.01(p),  5.02, 6.04, 6.07,  11.18,  11.19 and
Exhibit J of this  Agreement is to facilitate  compliance by the Purchaser and any Depositor  with the  provisions of Regulation AB and
related rules and regulations of the Commission.  None of the Purchaser,  any Master Servicer or any Depositor shall exercise its right
to  request  or require  delivery  of  information  or other  performance  under  these  provisions  other than in good faith and as is
reasonable,  or for purposes  other than  compliance  with the  provisions  of the  Securities  Act, the Exchange Act and the rules and
regulations of the Commission  thereunder  that are  applicable to any  Securitization  Transaction.  The Company,  the Purchaser,  the
Master Servicer and any Depositor  acknowledge that  interpretations of the requirements of Regulation AB may change over time, whether
due to interpretive  guidance  provided by the Commission or its staff or consensus among  participants in the asset-backed  securities
markets,  and agrees to negotiate  in good faith with the  Purchaser,  Master  Servicer or any  Depositor,  upon a request made in good
faith regarding the Company&#146;s  delivery of information  under these provisions on the basis of evolving  interpretations  of Regulation
AB. In  connection  with any  Pass-Through  Transfer,  the Company  shall  cooperate  with the  Purchaser  to deliver to the  Purchaser
(including any of its assignees or designees that are parties to the relevant  transaction) and any Depositor,  any and all statements,
reports,  certifications,  records and any other information necessary in the good faith and reasonable determination of the Purchaser,
Master  Servicer or any Depositor to permit the Purchaser or such Depositor to comply with the  provisions of Regulation  AB,  together
with such disclosures  relating to the Company,  any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing
of the Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.



--------------------------------------------------------------------------------



         20.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

                  Then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Purchaser,
by notice in writing  to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v) above,  or as
otherwise stated herein, in which case,  automatically and without notice) may, in addition to whatever rights the Purchaser or Master
Servicer  may have  under  Sections  3.03 and 8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and  specific
performance,  terminate all the rights and  obligations of the Company (and if the Company is servicing any of the Mortgage Loans in a
Securitization  Transaction,  appoint a successor  Servicer  reasonably  acceptable  to any Master  Servicer for such  Securitization
Transaction)  under this Agreement and in and to the Mortgage Loans and the proceeds  thereof without  compensating the Company for the
same except for compensation and rights arising prior to such termination.

         21.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

         The Company shall  promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master  servicer) and any
Depositor,  as applicable,  for all reasonable  expenses  incurred by the Purchaser (or such designee) or such  Depositor,  as such are
incurred,  in connection  with the termination of the Company as Servicer for cause and the transfer of servicing of the Mortgage Loans
to a successor  Servicer due to such  termination  for cause.  The  provisions of this paragraph  shall not limit  whatever  rights the
Purchaser or any  Depositor  may have under other  provisions  of this  Agreement  and/or any  applicable  Reconstitution  Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific performance or injunctive relief.

         22.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:



--------------------------------------------------------------------------------



         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any Servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and  substance  reasonably  acceptable to the parties  (including  the  Company),  and in connection  with a
Pass-Through  Transfer, a pooling and servicing agreement in form and substance  reasonably  acceptable to the parties and the Company,
(collectively  the agreements  referred to herein are  designated,  the  "Reconstitution  Agreements").  It is understood that any such
Reconstitution  Agreements  will not contain any greater  obligations  on the part of Company  than are  contained  in this  Agreement.
Notwithstanding  anything to the  contrary in this Section  11.18,  the Company  agrees that it is required to perform the  obligations
described in Exhibit J hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to  cooperate  fully with the  Purchaser  and any  prospective  purchaser  with  respect to all  reasonable  requests  and,  at the
Purchaser&#146;s  expense due  diligence  procedures;  (2) to execute,  deliver and perform all  Reconstitution  Agreements  required by the
Purchaser  subject to the limitations of this Section 11.18;  and (3) to restate the  representations  and warranties set forth in this
Agreement as of the settlement or closing date in connection with such Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such Servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution upon the Purchaser&#146;s request and subject to the limitations of this Section 11.18:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;



--------------------------------------------------------------------------------



         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as Originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit L for  convenience of reference  only. If requested by the
Purchaser, this will include information about the applicable credit-granting or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation  of the  requirements of Item  1105(a)(1)-(3)  and (c) provided,  however,  that Seller shall not be required to provide
Static Pool  Information  with respect to mortgage  loans  originated  prior to January 1, 2006  pursuant to Item 1105(f) of Regulation
AB; provided,  further,  however that Seller shall provide such information if it becomes reasonably available to Seller. To the extent
that there is reasonably  available to the Company (or Third-Party  Originator)  Static Pool  Information with respect to more than one
mortgage loan type,  the  Purchaser or any  Depositor  shall be entitled to specify  whether some or all of such  information  shall be
provided  pursuant to this  paragraph.  The content and  presentation of such Static Pool  Information  may be in the form  customarily
provided by the Company,  and need not be customized for the Purchaser or any Depositor.  Such Static Pool Information for each vintage
origination  year or prior  securitized  pool, as applicable,  shall be presented in increments no less  frequently than quarterly over
the life of the mortgage loans included in the vintage  origination year or prior securitized pool. The most recent periodic  increment
must be as of a date no later than 135 days prior to the date of the  prospectus  or other  offering  document in which the Static Pool
Information is to be included or  incorporated  by reference.  The Static Pool  Information  shall be provided in an electronic  format
that provides a permanent record of the information  provided,  such as a portable document format (pdf) file, or other such electronic
format as customarily  provided by Seller or if Seller does not  customarily  provide such  information  as reasonably  required by the
Purchaser or the Depositor, as applicable and agreed to by the Company;

         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  Servicer) as
required by Item 1108(b) and (c) of Regulation  AB, and provided the Company (as  Servicer)  meets the criteria in Item  1108(a)(3).  A
summary of the  requirements  of Item 1108(b) and (c) of Regulation  AB is attached  hereto as Exhibit L for  convenience  of reference
only.  In the  event  that  the  Company  has  delegated  any  servicing  responsibilities  with  respect  to the  Mortgage  Loans to a
Subservicer, the Company shall provide the information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a) if the Company (or  Third-Party  Originator of Subservicer  as the case may be) meets the disclosure  criteria of
         Item 1117 of Regulation AB, information  regarding any legal proceedings  pending (or known to be contemplated by governmental
         authorities)  against the Company (as  Originator and as Servicer) and each  Third-Party  Originator of the Mortgage Loans and
         each Subservicer that could be material to investors in the Securities  issued in the related  Securitization  Transaction,  a
         summary  of the  requirements  of Item 1117 of  Regulation  AB as of the date  hereof  is  attached  hereto  as  Exhibit L for
         convenience of reference only;



--------------------------------------------------------------------------------



                  (b) if the Company (or  Third-Party  Originator of Subservicer  as the case may be) meets the disclosure  criteria of
         Item 1119 of Regulation AB,  information  regarding  affiliations  with respect to the Company (as Originator and as Servicer)
         and each  Third-Party  Originator of the Mortgage  Loans and each  Subservicer as required by Item 1119(a) of Regulation AB, a
         summary of the  requirements  of Item  1119(a) of  Regulation  AB as of the date  hereof is  attached  hereto as Exhibit L for
         convenience of reference only; and
                  (c) if the Company (or  Third-Party  Originator of Subservicer  as the case may be) meets the disclosure  criteria of
         Item 1119 of Regulation  AB,information  regarding  relationships  and transactions with respect to the Company (as Originator
         and as Servicer) and each  Third-Party  Originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and
         (c) of  Regulation  AB, a summary of the  requirements  of Item  1119(b)  and (c) of  Regulation  AB as of the date  hereof is
         attached hereto as Exhibit L for convenience of reference only; and

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company&#146;s  or
Third-Party  Originator&#146;s  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii)   Following the date of any  Pass-Through  Transfer after January 1, 2006 containing  Mortgage Loans and for the period
while such Mortgage Loans are in any  Pass-Through  Transfer,  the Purchaser agrees to furnish to the Company,  within  forty-five (45)
days of the close of each related month, on a monthly basis, loan level performance  information  regarding the related Mortgage Loans,
including  delinquency,  foreclosure and loss data, but excluding any personal  borrower  information,  which Purchaser deems necessary
for the  Company&#146;s  compliance  with  Regulation  AB, and to be used by the Company  solely on an  aggregate  basis for  Regulation  AB
disclosure  purposes.  The  preceding  sentence  shall only apply to Mortgage  Loans for which  Purchaser  is the  Servicer;  provided,
however,  that if  Purchaser is no longer the  Servicer of the related  Mortgage  Loans,  the  Purchaser  shall use its best efforts to
require the new  Servicer  to provide  such  information.  The  Company  agrees  that the  Purchaser  may  thereafter  provide  updated
performance information on the Mortgage Loans for any previous period.



--------------------------------------------------------------------------------



         (ix)     If so  requested,  in writing,  by the  Purchaser  or any  Depositor  for the  purpose of  satisfying  its  reporting
obligation  under the  Exchange  Act with  respect to any class of  asset-backed  securities,  the  Company  shall (or shall cause each
Subservicer and Third-Party  Originator to),  provided that the Company (and each Subservicer and Third-Party  Originator,  as the case
may be) meets the disclosure  requirements of items 1117 and 1119 of Regulation AB, as the case may be, for such disclosure  period (i)
provide prompt notice to the  Purchaser,  any Master  Servicer and any Depositor in writing of (A) any legal  proceedings  pending,  or
known to be contemplated by governmental  authorities against the Company, any Subservicer or any Third-Party  Originator that could be
material to investors in the  securities  issued in such  Securitization  Transaction  that develop  following the closing date of such
Securitization  Transaction,  (B) any known  affiliations or relationships  that develop following the closing date of a Securitization
Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the parties  (provided that the requesting
party  identify,  in writing,  such parties by name)  specified in clause (D) of paragraph  (a) of this Section (and any other  parties
identified in writing by the  requesting  party) with respect to such  Securitization  Transaction,  (C) any Event of Default under the
terms of this Agreement or any Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially all of the assets of
the Company,  and (E) the Company&#146;s  entry into an agreement with a Subservicer  to perform or assist in the  performance of any of the
Company&#146;s  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a
description  of such  proceedings,  affiliations  or  relationships.  The  obligations  of the Company under this  paragraph  (ix) with
respect to a Securitization  Transaction shall terminate upon the termination of the Purchaser&#146;s and Depositor&#146;s  reporting obligations
under the Exchange Act with respect to such securitization;

         (x) As a condition to the  succession to the Company or any  Subservicer  as Servicer or  Subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;



--------------------------------------------------------------------------------



         (x) In addition to such  information  as the Company,  as Servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master  Servicer) notice of the occurrence of any of the following events with
respect to such Mortgage  Loans  serviced by the Company along with all  information,  data,  and materials  related  thereto as may be
required to be included in the related  distribution  report on Form 10-D (as  specified in the  provisions of Regulation AB referenced
below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such Subservicer&#146;s performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit L and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  the Depositor,  and the Master Servicer,  and each of their respective  affiliates
including as applicable each of the following parties participating in a Pass-Through  Transfer:  each sponsor and issuing entity; each
Person  (including,  but not limited to, any Master Servicer,  if applicable)  responsible for the preparation,  execution or filing of
any report required to be filed with the Commission  with respect to such  Pass-Through  Transfer,  or for execution of a certification
pursuant to Rule  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Pass-Through  Transfer;  each broker dealer
acting as underwriter,  placement agent or initial purchaser with respect to such Pass-Through  Transfer,  each Person who controls any
of such parties or the Depositor  (within the meaning of Section 15 of the  Securities Act and Section 20 of the Exchange Act); and the
respective  present and former  directors,  officers,  employees,  agents and  affiliates of each of the foregoing and of the Depositor
(each, an &#147;Indemnified Party&#148;), and shall hold each of them harmless from and against any claims, losses,  damages,  penalties,  fines,
forfeitures,  legal fees and expenses  and related  costs,  judgments,  and any other  costs,  fees and  expenses  that any of them may
sustain (each, a &#147;Regulation AB Loss&#148;) arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants&#146; letter or other material provided under this Section 11.18 by the Company or by another third-party
on the  direction of the Company,  or provided  under this Section 11.18 by or at the direction of any  Subservicer,  Subcontractor  or
Third-Party  Originator  (collectively,  the &#147;Company  Information&#148;),  or (B) the omission or alleged  omission to state in the Company
Information a material fact required to be stated in the Company  Information or necessary in order to make the statements  therein, in
the light of the circumstances under which they were made, not misleading;  provided, by way of clarification,  that clause (B) of this
paragraph  shall be  construed  solely by  reference  to the  Company  Information  and not to any other  information  communicated  in
connection  with a sale or  purchase  of  securities,  without  regard to whether the  Company  Information  or any portion  thereof is
presented together with or separately from such other information;



--------------------------------------------------------------------------------



         (ii) any breach by the  Company of its  obligations  under this  Section  11.18,  including  particularly  any  failure by the
Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any  information,  report,  certification,
accountants&#146;  letter or other material when and as required under this Section 11.18,  including any failure by the Company to identify
pursuant to Section 11.19 any  Subcontractor  &#147;participating  in the servicing  function&#148; within the meaning of Item 1122 of Regulation
AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

         (iv) the  negligence  bad faith or willful  misconduct of the Company in connection  with its  performance  under this Section
11.18.

         In the case of any claim involving  Regulation AB Losses instituted  involving any untrue statement of a material fact alleged
to be  contained  in any Company  Information,  the  Purchaser  shall notify the Company and the Company may, but only with the written
approval of the Purchaser in the Purchaser&#146;s sole discretion,  retain counsel  satisfactory to the Purchaser to represent the Purchaser
with respect to the  Regulation  AB Losses  (provided  that the counsel so  designated  would have no actual or  potential  conflict of
interest in connection  with such  representation),  and the Company shall pay the fees and  disbursements  of such counsel  related to
such claim.  If the Company  assumes the defense of such  proceeding,  it shall be entitled to settle such  proceeding with the written
consent of the Purchaser (in its sole  discretion) or, if such settlement  provides for release of the Purchaser in connection with all
matters  relating to the  proceeding  which have been asserted  against the  Purchaser in such  proceeding by the other parties to such
settlement, without the consent of the Purchaser.

         For purposes of  clarification  with respect to the  indemnification  given above in this Section 11.18, the Seller shall only
be required to indemnify  the  Indemnified  Parties with respect to Regulation  AB Losses that any  Indemnified  Party incurs when such
Regulation AB Losses arise out of or are based upon Company  Information  and only with respect to those  Mortgage  Loans sold pursuant
to this Agreement;  provided,  that the indemnification  provided in this Section 11.18 shall be the only  indemnification with respect
to Regulation AB Losses;  provided,  further, that if any loan performance  information is not provided to the Company pursuant to this
Agreement,  the Company  shall have no  obligation  to  indemnify  any  Indemnified  Party for  Regulation  AB Losses  arising from the
Company&#146;s failure to provide Static Pool Information.



--------------------------------------------------------------------------------



         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then the
Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,
damages or liabilities  incurred by such  Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

         In the case of any  failure of  performance  described  above,  the  Company  shall  promptly  reimburse  the  Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants&#146; letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         23.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.19:

         Section 11.19. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as Servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as Servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the  Purchaser,  any Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  6.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 6.07 and any Annual  Certification  required under Section 6.04(b) as and when required to be delivered under
this Agreement.



--------------------------------------------------------------------------------



         (c)      The Company  shall  promptly upon request  provide to the  Purchaser,  any Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance  satisfactory to the Purchaser,  any
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  &#147;participating  in the
servicing  function&#148;  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  &#147;participating  in the servicing  function&#148;
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         24.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Third Party Beneficiary Rights, Benefits and Obligations.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof and as limited herein as if it were a direct party to this Agreement.

         25.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit E:

                                                                                                                          EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                           Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&amp;I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The Servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The Servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------



--------------------------------------------------------------------------------



ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the Servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&amp;I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------



--------------------------------------------------------------------------------




         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit F:

                                                                                                                  EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       Originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external Servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the Servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the Servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------




ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the Servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
&#149;        ASUM-       Approved Assumption
&#149;        BAP-        Borrower Assistance Program
&#149;        CO-         Charge Off
&#149;        DIL-        Deed-in-Lieu
&#149;        FFA-        Formal Forbearance Agreement
&#149;        MOD-        Loan Modification
&#149;        PRE-        Pre-Sale
&#149;        SS-         Short Sale
&#149;        MISC-       Anything else approved by the PMI or Pool Insurer



--------------------------------------------------------------------------------




NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:

&#149;        Mortgagor
&#149;        Tenant
&#149;        Unknown
&#149;        Vacant

The Property Condition field should show the last reported condition of the property as follows:

&#149;        Damaged
&#149;        Excellent
&#149;        Fair
&#149;        Gone
&#149;        Good
&#149;        Poor
&#149;        Special Hazard
&#149;        Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------




--------------------------------------------------------------------------------



Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran&#146;s Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran&#146;s Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran&#146;s Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------



         27.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit J:



--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT J

                                                      COMPANY&#146;S OBLIGATIONS IN CONNECTION
                                                         WITH A RECONSTITUTION

         &#149;        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
&#147;Scheduled/Scheduled&#148;  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  reasonably  acceptable to such Master
Servicer by the 10th calendar day of each month.

         &#149;        The Company shall provide an acceptable  annual  certification  (officer&#146;s  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley Act of 2002) as well as any other annual  certifications  customarily  required under the securitization
documents (i.e. the annual statement as to compliance/annual  independent  certified public accountants&#146;  servicing report due by March
1 of each year), provided that the Company has notice that such other annual certifications will be required.

         &#149;        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.


         28.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                          EXHIBIT K

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the &#147;Agreement&#148;), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  &#147;Company&#148;),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the &#147;Compliance  Statement&#148;),  the report on assessment of the Company&#146;s  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  &#147;Servicing  Criteria&#148;),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  &#147;Exchange  Act&#148;)  and  Item  1122 of  Regulation  AB  (the  &#147;Servicing
         Assessment&#148;),  the registered public accounting firm&#146;s  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the &#147;Attestation Report&#148;),  and all servicing reports,  officer&#146;s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the &#147;Company Servicing Information&#148;);



--------------------------------------------------------------------------------



                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as Servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.


         29.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                          EXHIBIT L

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit L is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit L and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.



--------------------------------------------------------------------------------



         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years experience  securitizing  assets of the same type as the Mortgage Loans, the Company may
provide the static pool information by vintage  origination  years regarding loans  originated or purchased by the Company,  instead of
by prior securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly or quarterly  increments over the life of the mortgage loans included in the vintage  origination year or prior  securitized
pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company&#146;s form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company&#146;s
experience in servicing  assets of any type as well as a more detailed  discussion of the Company&#146;s  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company&#146;s  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;



--------------------------------------------------------------------------------



         -a  description  of any material  changes to the Company&#146;s  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company&#146;s  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company&#146;s
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company&#146;s overall servicing portfolio for the past three years; and

         -the Company&#146;s process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company&#146;s form of organization; and

         -a  description  of the Company&#146;s  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company&#146;s  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company&#146;s  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company&#146;s  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.



--------------------------------------------------------------------------------




Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm&#146;s length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         30.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                         EXHIBIT M

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as &#147;Applicable Servicing Criteria&#148;:

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor the
                        third party&#146;s performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up Servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------






1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, &#147;federally insured depository
                        institution&#148; with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors&#146; or the trustee&#146;s records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------




                        Disbursements made to an investor are posted within two business
                        days to the Servicer&#146;s investor records, or such other number of
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in
                        accordance with the related mortgage loan documents are posted to
                        the Servicer&#146;s obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer&#146;s records regarding the mortgage loans agree with the
                        Servicer&#146;s records with respect to an obligor&#146;s unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity&#146;s activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans
                        with variable rates are computed based on the related mortgage loan
                        documents.



--------------------------------------------------------------------------------




-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor&#146;s mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        Servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be
                        made on behalf of an obligor are paid from the Servicer&#146;s funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor&#146;s error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor&#146;s records maintained by the Servicer,
                        or such other number of days specified in the transaction
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
----------------------- --------------------------------------------------------------------- -----------------------


----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:



         31.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit N:


                                                                                                                         EXHIBIT N

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.



--------------------------------------------------------------------------------




                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of Servicer efforts to
                     recover advances.

                  *  For escrow advances - complete payment history

                     (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&amp;L supporting the decision and WFB&#146;s approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                    Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.



--------------------------------------------------------------------------------



         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________    Date:  _______________
         Phone:  ______________________      Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address

----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If &#147;Yes&#148;, provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan         $ _______________ (1)
         (2)  Interest accrued at Net Rate                               ________________(2)
         (3)  Accrued Servicing Fees                                     ________________(3)
         (4)  Attorney's Fees                                            ________________(4)
         (5)  Taxes (see page 2)                                         ________________(5)
         (6)  Property Maintenance                                       ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                  ________________(7)
         (8)  Utility Expenses                                           ________________(8)
         (9)  Appraisal/BPO                                              ________________(9)
         (10) Property Inspections                                       ________________(10)
         (11) FC Costs/Other Legal Expenses                              ________________(11)



--------------------------------------------------------------------------------




         (12) Other (itemize)                                            ________________(12)
                  Cash for Keys__________________________                ________________(12)
                  HOA/Condo Fees_______________________                  ________________(12)
                  ______________________________________                 ________________(12)

                  Total Expenses                                       $ ________________(13)
         Credits:
         (14) Escrow Balance                                           $ ________________(14)
         (15) HIP Refund                                                 ________________(15)
         (16) Rental Receipts                                            ________________(16)
         (17) Hazard Loss Proceeds                                       ________________(17)
         (18) Primary Mortgage Insurance / Gov&#146;t Insurance          ________________(18a) HUD Part A
                                                                         ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                    ________________(19)
         (20) Proceeds from Sale of Acquired Property                    ________________(20)
         (21) Other (itemize)                                            ________________(21)
              _________________________________________                  ________________(21)

              Total Credits                                             $________________(22)
         Total Realized Loss (or Amount of Gain)                        $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------



--------------------------------------------------------------------------------



         32.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         33.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:__________________________________
                                                              Name:
                                                              Title:


                                                              CHEVY CHASE BANK, F.S.B.,
                                                                       as Company

                                                              By:__________________________________
                                                              Name:
                                                              Title:



--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





                                                                                                       EXHIBIT H-4





                                                       EMC Mortgage Corporation,


                                                               Purchaser


                                                                  and

                                                     Countrywide Home Loans, Inc.,


                                                                Company






--------------------------------------------------------------------------------------------------------------------

                                              SELLER&#146;S WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2002

--------------------------------------------------------------------------------------------------------------------

                                              Residential Adjustable Rate Mortgage Loans




--------------------------------------------------------------------------------





                                                           TABLE OF CONTENTS

                                                                                                              Page
ARTICLE I

                    DEFINITIONS
ARTICLE II

                    CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                    BOOKS AND RECORDS; DELIVERY OF DOCUMENTS
   Section 2.01       Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing Files.13
   Section 2.02       Books and Records; Transfers of Mortgage Loans.............................................14
   Section 2.03       Delivery of Documents......................................................................15

ARTICLE III

                    REPRESENTATIONS AND WARRANTIES;
                    REMEDIES AND BREACH
   Section 3.01       Company Representations and Warranties.....................................................16
   Section 3.02       Representations and Warranties Regarding Individual Mortgage Loans.........................18
   Section 3.03       Remedies for Breach of Representations and Warranties......................................27
   Section 3.04       Indemnification............................................................................29
   Section 3.05       Repurchase Upon Conversion.................................................................29
   Section 3.06       Restrictions and Requirements Applicable in the Event
   that a Mortgage Loan is Acquired by a REMIC...................................................................30
   Section 3.07       Review of Mortgage Loans...................................................................31

ARTICLE IV

                    ADMINISTRATION AND SERVICING OF MORTGAGE LOANS
   Section 4.01       Company to Act as Servicer.................................................................32
   Section 4.02       Liquidation of Mortgage Loans..............................................................34
   Section 4.03       Collection of Mortgage Loan Payments.......................................................35
   Section 4.04       Establishment of and Deposits to Custodial Account.........................................35
   Section 4.05       Permitted Withdrawals From Custodial Account...............................................37
   Section 4.06       Establishment of and Deposits to Escrow Account............................................38
   Section 4.07       Permitted Withdrawals From Escrow Account..................................................39
   Section 4.08       Payment of Taxes, Insurance and Other Charges..............................................39
   Section 4.09       Protection of Accounts.....................................................................40
   Section 4.10       Maintenance of Hazard Insurance............................................................40
   Section 4.11       Maintenance of Mortgage Impairment Insurance...............................................42
   Section 4.12       Maintenance of Fidelity Bond and Errors and Omissions Insurance............................42
   Section 4.13       Inspections................................................................................43
   Section 4.14       Restoration of Mortgaged Property..........................................................43

                                                                   i


--------------------------------------------------------------------------------




   Section 4.15       Maintenance of PMI and LPMI Policy; Claims.................................................43
   Section 4.16       Title, Management and Disposition of REO Property..........................................45
   Section 4.17       Real Estate Owned Reports..................................................................46
   Section 4.18       Liquidation Reports........................................................................46
   Section 4.19       Reports of Foreclosures and Abandonments of Mortgaged Property.............................47
   Section 4.20       Notification of Adjustments................................................................47

ARTICLE V

                    PAYMENTS TO PURCHASER
   Section 5.01       Remittances................................................................................47
   Section 5.02       Statements to Purchaser....................................................................48
   Section 5.03       Monthly Advances by Company................................................................48

ARTICLE VI

                    GENERAL SERVICING PROCEDURES
   Section 6.01       Transfers of Mortgaged Property............................................................49
   Section 6.02       Satisfaction of Mortgages and Release of Mortgage Files....................................50
   Section 6.03       Servicing Compensation.....................................................................50
   Section 6.04       Annual Statement as to Compliance..........................................................51
   Section 6.05       Annual Independent Public Accountants&#146; Servicing Report....................................51
   Section 6.06       Right to Examine Company Records...........................................................51

ARTICLE VII

                    AGENCY TRANSFER; PASS-THROUGH TRANSFER
   Section 7.01       Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency Transfer, or a Pass-Through
   Transfer on One or More Reconstitution Dates..................................................................52
   Section 7.02       Purchaser&#146;s Repurchase and Indemnification Obligations.....................................53

ARTICLE VIII

                    COMPANY TO COOPERATE
   Section 8.01       Provision of Information...................................................................53
   Section 8.02       Financial Statements; Servicing Facility...................................................54

ARTICLE IX

                    THE COMPANY
   Section 9.01       Indemnification; Third Party Claims........................................................54
   Section 9.02       Merger or Consolidation of the Company.....................................................55
   Section 9.03       Limitation on Liability of Company and Others..............................................55
   Section 9.04       Limitation on Resignation and Assignment by Company........................................56

                                                                   ii


--------------------------------------------------------------------------------




ARTICLE X

                    DEFAULT
   Section 10.01      Events of Default..........................................................................56
   Section 10.02      Waiver of Defaults.........................................................................58

ARTICLE XI

                    TERMINATION
   Section 11.01      Termination................................................................................58
   Section 11.02      Termination Without Cause..................................................................58

ARTICLE XII

                    MISCELLANEOUS PROVISIONS
   Section 12.01      Successor to Company.......................................................................59
   Section 12.02      Amendment..................................................................................60
   Section 12.03      Governing Law..............................................................................60
   Section 12.04      Duration of Agreement......................................................................60
   Section 12.05      Notices....................................................................................60
   Section 12.06      Severability of Provisions.................................................................61
   Section 12.07      Relationship of Parties....................................................................61
   Section 12.08      Execution; Successors and Assigns..........................................................61
   Section 12.09      Recordation of Assignments of Mortgage.....................................................61
   Section 12.10      Assignment by Purchaser....................................................................61
   Section 12.11      No Personal Solicitation...................................................................61

                                                                   iii


--------------------------------------------------------------------------------


                                                               EXHIBITS

EXHIBIT A                  MORTGAGE LOAN SCHEDULE
EXHIBIT B                  CONTENTS OF EACH MORTGAGE FILE
EXHIBIT C                  MORTGAGE LOAN DOCUMENTS
EXHIBIT D-1                FORM OF CUSTODIAL ACCOUNT
                           CERTIFICATION
EXHIBIT D-2                FORM OF CUSTODIAL ACCOUNT
                           LETTER AGREEMENT
EXHIBIT E-1                FORM OF ESCROW ACCOUNT CERTIFICATION
EXHIBIT E-2                FORM OF ESCROW ACCOUNT
                           LETTER AGREEMENT
EXHIBIT F                  FORM OF MONTHLY REMITTANCE ADVICE
EXHIBIT G                  FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT H                  UNDERWRITING GUIDELINES

                                                                   iv


--------------------------------------------------------------------------------




                  This is a Seller&#146;s  Warranties and Servicing  Agreement for  residential  adjustable  rate first lien mortgage loans,
dated and effective as of September 1, 2002, and is executed  between EMC Mortgage  Corporation,  as purchaser (the  &#147;Purchaser&#148;),  and
Countrywide Home Loans, Inc., as seller and servicer (the &#147;Company&#148;).


                                                         W I T N E S S E T H:


                  WHEREAS,  from time to time the  Purchaser  has agreed to purchase from the Company and from time to time the Company
has agreed to sell to the  Purchaser  certain  Mortgage  Loans  (excluding  the right to service the  Mortgage  Loans which the Company
expressly retains);

                  WHEREAS,  each of the Mortgage Loans is secured by a mortgage,  deed of trust or other security instrument creating a
first lien on a residential  dwelling  located in the jurisdiction  indicated on the related  Mortgage Loan Schedule,  which is annexed
hereto as Exhibit A;
         WHEREAS,  the Company has agreed to service,  from time to time,  certain of the Mortgage  Loans  acquired by the Purchaser in
accordance with the terms and provisions of this Agreement; and

         WHEREAS,  the  Purchaser and the Company wish to prescribe  the manner of purchase of the Mortgage  Loans and the  management,
servicing and control of the Mortgage Loans which from time to time are subject to this Agreement.



                  NOW,  THEREFORE,  in  consideration of the mutual  agreements  hereinafter set forth, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:


                                                              DEFINITIONS


                  Whenever  used  herein,  the  following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meanings:

                  Accepted  Servicing  Practices:  With respect to any Mortgage  Loan,  those mortgage  servicing  practices of prudent
mortgage  lending  institutions  which service  mortgage  loans of the same type as such Mortgage  Loan in the  jurisdiction  where the
related Mortgaged Property is located.

                  Agency  Transfer:  The sale or transfer by  Purchaser  of some or all of the  Mortgage  Loans to Fannie Mae under its
Cash Purchase Program or its MBS Swap Program (Special  Servicing  Option) or to Freddie Mac under its Freddie Mac Cash Program or Gold
PC Program, retaining the Company as &#147;servicer thereunder&#148;.



--------------------------------------------------------------------------------



                  Agreement:  This Seller&#146;s Warranties and Servicing Agreement and all amendments hereof and supplements hereto.

                  ALTA:  The American Land Title Association or any successor thereto.

                  Appraised  Value: The value set forth in an appraisal made in connection with the origination of the related Mortgage
Loan as the value of the Mortgaged Property.

                  Approved Flood Certification Provider:  Any provider acceptable to Fannie Mae and Freddie Mac.

                  Assignment  and  Conveyance:  An  Assignment  and  Conveyance  in the form of Exhibit 6 to the Mortgage Loan Purchase
Agreement dated as of the date hereof, by and between the Seller and the Purchaser.

                  Assignment of Mortgage:  An assignment  of the  Mortgage,  notice of transfer or equivalent  instrument in recordable
form,  sufficient  under the laws of the  jurisdiction  wherein  the related  Mortgaged  Property is located to reflect the sale of the
Mortgage to the Purchaser.

                  BIF:  The Bank Insurance Fund, or any successor thereto.

                  Business  Day:  Any day other than (i) a Saturday  or Sunday,  or (ii) a day on which  banking  and  savings and loan
institutions in the State of New York or California are authorized or obligated by law or executive order to be closed.

                  Closing Date: The date set forth on the related  Confirmation on which the Purchaser from time to time shall purchase
and the Company from time to time shall sell, the Mortgage Loans listed on the related Mortgage Loan Schedule.

                  Code:  The Internal  Revenue Code of 1986, as it may be amended from time to time or any successor  statute  thereto,
and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

                  Company:  Countrywide  Home Loans,  Inc.,  or its  successor in interest or assigns,  or any successor to the Company
under this Agreement appointed as herein provided.

                  Condemnation  Proceeds:  All  awards or  settlements  in  respect  of a  Mortgaged  Property,  whether  permanent  or
temporary,  partial or entire,  by exercise of the power of eminent domain or  condemnation,  to the extent not required to be released
to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

                  Confirmation:  The trade  confirmation  letter  between the parties hereto which relates to the Mortgage Loans on the
related Closing Date.

                  Convertible  Mortgage  Loan:  Any individual  Mortgage Loan  purchased  pursuant to this  Agreement  which contains a
provision  whereby the Mortgagor is permitted to convert the Mortgage Loan to a fixed-rate  mortgage loan at any time between the first
anniversary and the fifth anniversary of the origination of the mortgage loan.

                                                                         2


--------------------------------------------------------------------------------


                  Custodial Account:  The separate account or accounts created and maintained pursuant to Section 4.04.

                  Custodial Agreement: That certain Custodial Agreement,  dated as of November 23,1999 by and between the Purchaser and
Wells Fargo Bank Minnesota, N.A.

                  Custodian:  The Custodian under the Custodial Agreement,  or its successor in interest or assigns or any successor to
the Custodian under the Custodial Agreement as provided therein.

                  Cut-off Date: The date set forth on the related Confirmation.

                  Deleted  Mortgage  Loan: A Mortgage Loan which is  repurchased  by the Company in  accordance  with the terms of this
Agreement  and which  is, in the case of a  substitution  pursuant  to  Section  3.03,  replaced  or to be  replaced  with a  Qualified
Substitute Mortgage Loan.

                  Determination  Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately  preceding
such 15th day) of the month of the related Remittance Date.

                  Disqualified Organization:  An organization defined as such in Section 860E(e) of the Code.

                  Due Date:  The day of the month on which the  Monthly  Payment is due on a Mortgage  Loan,  exclusive  of any days of
grace.  With respect to the Mortgage  Loans for which payment from the Mortgagor is due on a day other than the first day of the month,
such Mortgage Loans will be treated as if the Monthly Payment is due on the first day of the month of such Due Date.

                  Due Period:  With respect to each Remittance Date, the prior calendar month.

                  Eligible  Investments:  Any one or more of the obligations and securities listed below which investment  provides for
a date of maturity not later than the Determination Date in each month:

                     direct  obligations  of, and  obligations  fully  guaranteed  by, the United  States of America,  or any agency or
         instrumentality  of the  United  States of  America  the  obligations  of which are backed by the full faith and credit of the
         United States of America; and

                     federal funds,  demand and time deposits in,  certificates of deposits of, or bankers&#146;  acceptances issued by, any
         depository  institution  or trust  company  incorporated  or organized  under the laws of the United  States of America or any
         state thereof and subject to supervision and examination by federal and/or state banking  authorities,  so long as at the time
         of such  investment or contractual  commitment  providing for such  investment the commercial  paper or other  short-term debt
         obligations  of such  depository  institution  or trust company (or, in the case of a depository  institution or trust company
         which is the principal  subsidiary of a holding  company,  the commercial  paper or other  short-term debt obligations of such
         holding  company) are rated &#147;P-1&#148; by Moody&#146;s  Investors  Service,  Inc. and the  long-term  debt  obligations  of such holding
         company)  are  rated  &#147;P-1&#148; by  Moody&#146;s  Investors  Service,  Inc.  and the  long-term  debt  obligations  of such  depository
         institution or trust company (or, in the case of a depository  institution or trust company which is the principal  subsidiary
         of a holding company,  the long-term debt  obligations of such holding  company) are rated at least &#147;Aa&#148; by Moody&#146;s  Investors
         Service, Inc.;

                                                                         3


--------------------------------------------------------------------------------




                     investments and securities otherwise acceptable to Fannie Mae and Freddie Mac.

provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences either (i) a right to receive
only interest payments with respect to the obligations underlying such instrument, or (ii) both principal and interest payments
derived from obligations underlying such instrument and the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such underlying obligations.

                  Errors and  Omissions  Insurance  Policy:  An errors and omissions  insurance  policy to be maintained by the Company
pursuant to Section 4.12.

                  Escrow Account:  The separate account or accounts created and maintained pursuant to Section 4.06.

                  Escrow  Payments:  With respect to any Mortgage  Loan, the amounts  constituting  ground rents,  taxes,  assessments,
water rates, sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium  charges,
and any other  payments  required to be escrowed by the  Mortgagor  with the  mortgagee  pursuant to the Mortgage or any other  related
document.

                  Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

                  Fannie Mae:  The Federal National Mortgage Association, or any successor thereto.

                  Fannie  Mae  Guides:  The Fannie  Mae  Sellers&#146;  Guide and the Fannie  Mae  Servicers&#146;  Guide and all  amendments  or
additions thereto.

                  FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

                  Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

                  First Remittance Date:  As stated in the related Mortgage Loan Purchase Agreement.

                                                                        4


--------------------------------------------------------------------------------



                  5/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first five (5) years of the term of the related  Mortgage  Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

                  GEMICO:  General Electric Mortgage Insurance Corporation or any successor thereto.

                  Gross Margin:  With respect to each Mortgage  Loan,  the fixed  percentage  amount set forth on the related  Mortgage
Note,  which amount is added to the Index in accordance with the terms of the related  Mortgage Note to determine on each Interest Rate
Adjustment Date, the Mortgage Interest Rate for such Mortgage Loan.

                  Index:  With respect to any  individual  Treasury Rate Mortgage  Loan,  and with respect to any  individual  10/1 ARM
Mortgage Loan, 5/1 ARM Mortgage Loan or 3/1 ARM Mortgage Loan commencing  from and after the 120th Monthly  Payment,  sixtieth  Monthly
Payment,  or the  thirty-sixth  Monthly Payment  thereof,  respectively,  Index shall mean a rate per annum equal to the weekly average
yield on U.S.  Treasury  securities  adjusted  to a  constant  maturity  of one  year as  published  by the  Federal  Reserve  Board in
statistical  release No. H 15 (519) or any similar  publication as available 45 days prior to the Interest Rate  Adjustment  Date. With
respect to any individual  LIBOR Mortgage Loan,  Index shall mean a rate per annum equal to the average of interbank  offered rates for
twelve month U.S.  dollar  denominated  deposits in the London  market as determined as set forth in the related  Mortgage  Note.  With
respect to any individual CD Mortgage  Loan,  Index shall mean a rate per annum equal to the weekly  average yield on  certificates  of
deposit adjusted to a constant  maturity of six months as published by the Federal Reserve Board in statistical  release No. H 15 (519)
or similar publication as available 45 days prior to the Interest Rate Adjustment Date.

                  Initial Rate Cap: With respect to each  Mortgage  Loan and the initial  Interest Rate  Adjustment  Date  therefor,  a
number of percentage  points per annum that is set forth in the related  Mortgage Loan Schedule and in the related Mortgage Note, which
is the maximum  amount by which the Mortgage  Interest Rate for such Mortgage Loan may increase or decrease from the Mortgage  Interest
Rate in effect immediately prior to such Interest Rate Adjustment Date.

                  Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the Mortgage Loan
or the related Mortgaged Property.

                  Interest Rate  Adjustment  Date:  The date on which an  adjustment  to the Mortgage  Interest Rate on a Mortgage Note
becomes effective.

                  LIBOR Mortgage Loan: Any  individual  Mortgage Loan purchased  pursuant to this Agreement  which contains a provision
whereby the interest rate on such Mortgage  Loan is adjusted  annually  based upon the rate per annum equal to the average of interbank
offered rates for twelve month U.S. dollar denominated deposits in the London market as published in The Wall Street Journal.

                                                                         5


--------------------------------------------------------------------------------



                  Lifetime  Mortgage Interest Rate Cap: With respect to each Mortgage Loan, the absolute maximum Mortgage Interest Rate
payable,  above which the Mortgage  Interest  Rate cannot be adjusted.  The Mortgage  Interest  Rate during the term of a Mortgage Loan
shall not at any time exceed the Mortgage Interest Rate at the time of origination of such Mortgage Loan by more than 5% per

                  Liquidation  Proceeds:  Cash  received in connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether
through the sale or  assignment  of such Mortgage  Loan,  trustee&#146;s  sale,  foreclosure  sale or otherwise,  or the sale of the related
Mortgaged Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan.

                  Loan-to-Value  Ratio or LTV:  With respect to any Mortgage  Loan,  the ratio of the Stated  Principal  Balance of the
Mortgage Loan as of the related  Cut-off Date (unless  otherwise  indicated) to the lesser of (a) the Appraised  Value of the Mortgaged
Property and (b) if the Mortgage Loan was made to finance the  acquisition  of the related  Mortgaged  Property,  the purchase price of
the Mortgaged Property, expressed as a percentage.

                  LPMI Loan:        A Mortgage Loan with a LPMI Policy.

                  LPMI Policy:      A policy of primary mortgage  guaranty  insurance issued by another  Qualified  Insurer pursuant to
which the related  premium is to be paid by the Servicer of the related  Mortgage  Loan from payments of interest made by the Mortgagor
in an amount as is set forth in the related Confirmation and related Mortgage Loan Schedule.

                  LPMI Fee:  With  respect to each LPMI Loan,  the portion of the  Mortgage  Interest  Rate as set forth on the related
Mortgage Loan Schedule (which shall be payable solely from the interest portion of Monthly Payments,  Insurance Proceeds,  Condemnation
Proceeds or Liquidation  Proceeds),  which, during such period prior to the required  cancellation of the LPMI Policy, shall be used to
pay the premium due on the related LPMI Policy.

                  MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the
State of Delaware, or any successor thereto.

                  MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS System.

                  MERS System:  The system of recording transfers of mortgages electronically maintained by MERS.

                  MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

                  Monthly  Advance:  The portion of Monthly  Payment  delinquent  with  respect to each  Mortgage  Loan at the close of
business on the  Determination  Date  required to be advanced by the Company  pursuant to Section 5.03 on the Business Day  immediately
preceding the Remittance Date of the related month.

                                                                         6


--------------------------------------------------------------------------------



                  Monthly Payment:  The scheduled monthly payment of principal and interest on a Mortgage Loan.

                  Mortgage:  The mortgage,  deed of trust or other  instrument  securing a Mortgage Note, which creates a first lien on
an unsubordinated estate in fee simple in real property securing the Mortgage Note.

                  Mortgage File: The items  pertaining to a particular  Mortgage Loan referred to in Exhibit B annexed hereto,  and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.

                  Mortgage  Impairment  Insurance  Policy:  A mortgage  impairment or blanket hazard  insurance  policy as described in
Section 4.11.

                  Mortgage  Interest Rate: The annual rate at which Interest accrues on any Mortgage Loan as adjusted from time to time
in accordance with the provisions of the related Mortgage Note and in compliance with the related Initial Rate Cap,  Lifetime  Mortgage
Interest Rate Cap and Periodic Rate Cap, if any, of the related Mortgage Note.

                  Mortgage Loan: An individual Convertible or Non-Convertible,  Treasury Rate, LIBOR, 5/1 ARM, or 3/1 ARM Mortgage Loan
which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and subject to this  Agreement  being  identified on the
Mortgage  Loan  Schedule,  which  Mortgage  Loan  includes  without  limitation  the Mortgage  File,  the Monthly  Payments,  Principal
Prepayments,  Liquidation  Proceeds,  condemnation  proceeds,  Insurance  Proceeds,  REO  disposition  proceeds,  and all other rights,
benefits, proceeds and obligations arising from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The documents listed in Exhibit C hereto.

                  Mortgage Loan Package: A pool of Mortgage Loans sold to the Purchaser by the Company on a Closing Date.

                  Mortgage Loan  Remittance  Rate:  With respect to each  Mortgage  Loan,  the annual rate of interest  remitted to the
Purchaser,  which shall be equal to the Mortgage  Interest  Rate minus (i) the  Servicing Fee Rate and (ii) with respect to LPMI Loans,
the LPMI Fee.

                  Mortgage Loan  Schedule:  With respect to each Mortgage Loan Package,  a schedule of Mortgage Loans annexed hereto as
Annex A, such schedule  setting forth the following  information  with respect to each Mortgage Loan:  (1) the Company&#146;s  Mortgage Loan
identifying  number;  (2) the  Mortgagor&#146;s  name; (3) the street address of the Mortgaged  Property  including the city,  state and zip
code; (4) a code indicating whether the Mortgaged Property is owner-occupied a second home, or an investment  property;  (5) the number
and type of residential units constituting the Mortgaged  Property;  (6) the original months to maturity;  (7) the Loan-to-Value  Ratio
at  origination;  (8) the Mortgage  Interest Rate as of the Cut-off Date; (9) the date on which the initial  Monthly Payment was due on
the  Mortgage  Loan;  (10) the stated  maturity  date;  (11) the amount of the Monthly  Payment as of the Cut-off  Date;  (12) the last
payment date on which a payment was actually applied to the outstanding  principal  balance;  (13) the original principal amount of the
Mortgage  Loan;  (14) the principal  balance of the Mortgage Loan as of the close of business on the Cut-off Date,  after  deduction of
payments of principal  due on or before the Cut-off  Date  whether or not  collected;  (15) a code  indicating  the purpose of the loan
(i.e.,  purchase,  rate and term refinance,  equity take-out  refinance);  (16) a code indicating the  documentation  style (i.e. full,
alternative or reduced);  (17) the Interest Rate Adjustment Date; (18) the Gross Margin;  (19) the lifetime  maximum Mortgage  Interest
Rate under the terms of the Mortgage  Note;  (20) the date the Mortgage  Loan was  originated;  (21) the Periodic Rate Cap; (22) a code
indicating the company  providing  private  mortgage  insurance;  (23) a code indicating if the Mortgage Loan is convertible;  (24) the
Servicing  Fee Rate;  (25) the LPMI Fee, if any; and (26) the Initial Rate Cap.  With respect to the Mortgage  Loans in the  aggregate,
the Mortgage Loan Schedule shall set forth the following  information,  as of the Cut-off Date: (1) the number of Mortgage  Loans;  (2)
the current  aggregate  outstanding  principal  balance of the Mortgage Loans; (3) the weighted  average Mortgage  Interest Rate of the
Mortgage  Loans;  and (4) the weighted  average  maturity of the Mortgage  Loans.  The Mortgage  Loan  Schedule may consist of multiple
reports that collectively set forth all of the required information.

                                                                         7


--------------------------------------------------------------------------------



                  Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

                  Mortgaged Property:  The real property securing repayment of the debt evidenced by a Mortgage Note.

                  Mortgagor:  The obligor on a Mortgage Note.

                  Non-Convertible  Mortgage  Loan: Any individual  Mortgage Loan  purchased  pursuant to this Agreement  which does not
contain a provision whereby the Mortgagor may convert the Mortgage Loan to a fixed-rate mortgage loan.

                  Officer&#146;s  Certificate:  A  certificate  signed by the Chairman of the Board or the Vice Chairman of the Board or the
President or a Vice President or an assistant  Vice President and by the Treasurer or the Secretary or one of the Assistant  Treasurers
or Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

                  Opinion of Counsel:  A written opinion of counsel,  who may be an employee of the Company,  reasonably  acceptable to
the Purchaser,  provided that any Opinion of Counsel  relating to compliance with the REMIC  Provisions,  must be an opinion of counsel
who (i) is in fact  independent of the Company and any master  servicer of the Mortgage  Loans,  (ii) does not have any material direct
or indirect  financial  interest in the Company or any master  servicer of the Mortgage Loans or in an affiliate of either and (iii) is
not connected with the Company or any master  servicer of the Mortgage  Loans as an officer,  employee,  director or person  performing
similar functions.

                  Pass-Through  Transfer:  The sale or transfer of some or all of the Mortgage Loans to a trust to be formed as part of
a publicly-issued  and/or privately placed, rated or unrated,  mortgage pass-through  transaction,  retaining the Company as &#147;servicer&#148;
(with or without a master servicer) thereunder.

                                                                         8


--------------------------------------------------------------------------------



                  Periodic  Rate Cap:  With respect to each Mortgage  Loan,  the provision of each Mortgage Note which  provides for an
absolute  maximum  amount by which the Mortgage  Interest  Rate therein may increase or decrease on an Interest  Rate  Adjustment  Date
above the Mortgage Interest Rate previously in effect, equal to the rate set forth on the Mortgage Loan Schedule per adjustment.

                  Person:  Any  individual,  corporation,   partnership,  joint  venture,  association,   joint-stock  company,  trust,
unincorporated organization, government or any agency or political subdivision thereof.

                  PMI:  PMI Mortgage Insurance Co., or any successor thereto.

                  PMI Policy:  A policy of primary  mortgage  guaranty  insurance  issued by a Qualified  Insurer,  as required by this
Agreement with respect to certain Mortgage Loans.

                  Pool Insurer:  Any of GEMICO, PMI or UGI.

                  Prepayment  Interest Shortfall Amount:  With respect to any Mortgage Loan that was subject to a Principal  Prepayment
in full or in part during any Due Period,  which  Principal  Prepayment was applied to such Mortgage Loan prior to such Mortgage Loan&#146;s
Due Date in such Due Period,  the amount of  interest  (net the related  Servicing  Fee) that would have  accrued on the amount of such
Principal  Prepayment during the period commencing on the date as of which such Principal  Prepayment was applied to such Mortgage Loan
and ending on the day immediately preceding such Due Date, inclusive.

                  Prime Rate:  The prime rate  announced  to be in effect from time to time,  as  published  as the average rate in the
&#147;Money Rates&#148; section of The Wall Street Journal.

                  Principal  Prepayment:  Any payment or other recovery of principal on a Mortgage Loan which is received in advance of
its scheduled Due Date,  including any  prepayment  penalty or premium  thereon and which is not  accompanied  by an amount of interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

                  Principal Prepayment Period:  The month preceding the month in which the related Remittance Date occurs.

                  Purchaser:  EMC Mortgage  Corporation  or its  successor in interest or any  successor  to the  Purchaser  under this
Agreement as herein provided.

                  Qualified  Depository:  A depository the accounts of which are insured by the FDIC through the BIF or the SAIF or the
debt  obligations  of which are rated AA (or the  equivalent  rating  category)  or better by national  recognized  statistical  rating
organization.

                                                                         9


--------------------------------------------------------------------------------



                  Qualified  Insurer:  A mortgage  guaranty  insurance  company duly  authorized  and licensed where required by law to
transact mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac.

                  Qualified  Substitute  Mortgage  Loan:  A mortgage  loan  eligible  to be  substituted  by the  Company for a Deleted
Mortgage  Loan which must,  on the date of such  substitution,  (i) have an  outstanding  principal  balance,  after  deduction  of all
scheduled  payments due in the month of  substitution  (or in the case of a  substitution  of more than one mortgage loan for a Deleted
Mortgage Loan, an aggregate principal  balance),  not in excess of the Stated Principal Balance of the Deleted Mortgage Loan; (ii) have
a Mortgage  Loan  Remittance  Rate not less than and not more than 2% greater than the  Mortgage  Loan  Remittance  Rate of the Deleted
Mortgage  Loan;  (iii) have a  remaining  term to maturity  not  greater  than and not more than one year less than that of the Deleted
Mortgage  Loan;  (iv) have a Gross Margin not less than that of the Deleted  Mortgage  Loan;  (v) comply with each  representation  and
warranty  set forth in  Sections  3.01 and 3.02;  (v) use the same Index for  determining  the  Mortgage  Interest  Rate as the Deleted
Mortgage  Loan;  (vi) have the same  provision  with respect to  convertibility  as the Deleted  Mortgage  Loan;  and (viii) be a REMIC
Eligible Mortgage Loan.

                  Rating Agency:  Any of Fitch, Moody&#146;s or Standard &amp; Poor&#146;s or their respective successors designed by the Purchaser.

                  Reconstitution  Agreements:  The agreement or agreements  entered into by the Purchaser,  the Company,  Fannie Mae or
Freddie  Mac or  certain  third  parties on the  Reconstitution  Date(s)  with  respect to any or all of the  Mortgage  Loans  serviced
hereunder,  in connection with a Pass-Through Transfer or an Agency Transfer as set forth in Section 7.01,  including,  but not limited
to, (i) a Fannie Mae Mortgage  Selling and Servicing  Contract,  a Pool Purchase  Contract,  and any and all servicing  agreements  and
tri-party  agreements  reasonably  required  by Fannie Mae with  respect to a Fannie Mae  Transfer,  (ii) a Purchase  Contract  and all
purchase  documents  associated  therewith  as set forth in the Freddie Mac  Sellers&#146; &amp;  Servicers&#146;  Guide,  and any and all  servicing
agreements  and tri-party  agreements  reasonably  required by Freddie Mac with respect to a Freddie Mac Transfer,  and (iii) a Pooling
and Servicing Agreement and/or a subservicing/master  servicing agreement and related  custodial/trust  agreement and related documents
with respect to a Pass-Through  Transfer.  Such agreement or agreements  shall  prescribe the rights and  obligations of the Company in
servicing the related  Mortgage Loans and shall provide for servicing  compensation  to the Company  (calculated on a weighted  average
basis for all the related  Mortgage Loans as of the  Reconstitution  Date), net of any guarantee fees due Fannie Mae or Freddie Mac, if
applicable,  at least equal to the  Servicing  Fee due the Company in  accordance  with this  Agreement or the  servicing  fee required
pursuant to the  Reconstitution  Agreement.  The form of relevant  Reconstitution  Agreement to be entered into by the Purchaser and/or
master  servicer or trustee and the Company  with  respect to  Pass-Through  Transfers  shall be  reasonably  satisfactory  in form and
substance to the Purchaser and the Company,  shall not material  increase the Company&#146;s  obligations  or diminish the Company&#146;s  rights
hereunder and the representations  and warranties and servicing  provisions  contained therein shall be substantially  similar to those
contained in this Agreement, unless otherwise mutually agreed by the parties.

                                                                         10


--------------------------------------------------------------------------------



                  Reconstitution  Date:  The date or dates on which any or all of the  Mortgage  Loans  serviced  under this  Agreement
shall be removed from this Agreement and  reconstituted  as part of an Agency Transfer or a Pass-Through  Transfer  pursuant to Section
7.01 hereof.  On such date or dates,  the Mortgage  Loans  transferred  shall cease to be covered by this  Agreement  and the Company&#146;s
servicing responsibilities shall cease under this Agreement with respect to the related transferred Mortgage Loans.

                  Record  Date:  The close of  business  of the last  Business  Day of the  month  preceding  the month of the  related
Remittance Date.

                  REMIC:  A &#147;real estate mortgage investment conduit&#148; within the meaning of Section 860D of the Code.

                  REMIC Documents:  The document or documents creating and governing the administration of a REMIC.

                  REMIC Eligible  Mortgage Loan: A Mortgage Loan held by a REMIC which  satisfies  and/or  complies with all applicable
REMIC Provisions.

                  REMIC  Provisions:  Provisions  of the federal  income tax law  relating  to a REMIC,  which  appear at Section  860A
through 86OG of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions,  and regulations,  rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time.

                  Remittance  Date:  The 18th day (or if such 18th day is not a  Business  Day,  the  first  Business  Day  immediately
following) of any month, beginning with the First Remittance Date.

                  REO Disposition:  The final sale by the Company of any REO Property.

                  REO Disposition Proceeds:  All amounts received with respect to an REO Disposition pursuant to Section 4.16.

                  REO Property:  A Mortgaged  Property  acquired by the Company on behalf of the Purchasers  through  foreclosure or by
deed in lieu of foreclosure, as described in Section 4.16.

                  Repurchase  Price:  With  respect to any  Mortgage  Loan,  a price equal to (i) the Stated  Principal  Balance of the
Mortgage  Loan plus (ii)  interest  on such  Stated  Principal  Balance at the  Mortgage  Loan  Remittance  Rate from the date on which
interest has last been paid and  distributed to the Purchaser to the date of repurchase,  less amounts  received or advanced in respect
of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

                  SAIF:  The Savings Association Insurance Fund, or any successor thereto.

                  Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

                                                                         11


--------------------------------------------------------------------------------



                  Servicing  Advances:  All  customary,  reasonable and necessary &#147;out of pocket&#148; costs and expenses other than Monthly
Advances  (including  reasonable  attorneys&#146;  fees and  disbursements)  incurred in the  performance  by the  Company of its  servicing
obligations,  including,  but not limited to, the cost of (a) the preservation,  restoration and protection of the Mortgaged  Property,
(b) any enforcement or judicial  proceedings,  including without  limitation,  foreclosures,  (c) the management and liquidation of any
REO Property and (d) compliance with the obligations under Section 4.08.

                  Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the
Company,  which shall,  for a period of one full month,  be equal to  one-twelfth  of the product of (a) the Servicing Fee Rate and (b)
the  outstanding  principal  balance of such  Mortgage  Loan.  Such fee shall be  payable  monthly,  computed  on the basis of the same
principal  amount and period  respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation of the
Purchaser to pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion  (including
recoveries  with respect to interest  from  Liquidation  Proceeds,  to the extent  permitted by Section  4.05) of such Monthly  Payment
collected by the Company, or as otherwise provided under Section 4.05.

                  Servicing Fee Rate:  0.25% per annum with respect to the period prior to the initial  Interest  Adjustment  Date and,
for the 5/1 7/1 and 10/1 ARM Loans 0.375% thereafter.

                  Servicing File:  With respect to each Mortgage Loan, the file retained by the Company  consisting of originals of all
documents in the Mortgage File which are not delivered to the Custodian and copies of the Mortgage Loan  Documents  listed in Exhibit B
the originals of which are delivered to the Custodian pursuant to Section 2.01.

                  Servicing  Officer:  Any officer of the Company involved in or responsible for, the  administration  and servicing of
the Mortgage Loans whose name appears on a list of servicing officers  furnished by the Company to the Purchaser upon request,  as such
list may from time to time be amended.

                  7/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first seven (7) years of the term of the related  Mortgage Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  Stated  Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the Mortgage Loan at the related
Cut-off Date after giving effect to payments of principal due on or before such date,  whether or not received,  minus (ii) all amounts
previously  distributed to the Purchaser with respect to the related Mortgage Loan representing  payments or recoveries of principal or
advances in lieu thereof.

                  Subservicer:  Any Subservicer  which is  subservicing  the Mortgage Loans pursuant to a Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

                                                                         12


--------------------------------------------------------------------------------



                  Subservicing Agreement:  An agreement between the Company and a Subservicer for the servicing of the Mortgage Loans.

                  10/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first ten (10) years of the term of the related  Mortgage  Loan and
which  thereafter is converted to a Treasury  Rate  Mortgage  Loan or a LIBOR  Mortgage Loan except that the Periodic Rate Cap does not
apply to the initial Interest Rate Adjustment Date for the related Mortgage Loan.

                  3/1 ARM Mortgage Loan: Any individual  Mortgage Loan purchased  pursuant to this Agreement which contains a provision
whereby the interest  rate on such  Mortgage  Loan is fixed for the first three (3) years of the term of the related  Mortgage Loan and
which thereafter is converted to a Treasury Rate Mortgage Loan or a LIBOR Mortgage Loan.

                  Treasury Rate Mortgage  Loan:  Any individual  Mortgage Loan  purchased  pursuant to this Agreement  which contains a
provision whereby the interest rate on such Mortgage Loan is adjusted based upon the weekly average yield on U.S. Treasury securities.

                  Underwriting  Guidelines:  The  underwriting  guidelines of the Company with respect to mortgage loans similar to the
Mortgage Loans, attached hereto as  Exhibit H.

                  UGI:  United Guaranty Residential Insurance Company or any successor thereto.


                                      CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES;
                                               BOOKS AND RECORDS; DELIVERY OF DOCUMENTS


                  Conveyance of Mortgage Loans; Possession of Mortgage Files; Maintenance of Servicing Files.

                  The Company, on each Closing Date, does hereby sell, transfer, assign, set over and convey to the Purchaser,  without
recourse,  but subject to the terms of this  Agreement,  all the right,  title and interest of the Company in and to the Mortgage Loans
in the related Mortgage Loan Package,  excluding the right to service the Mortgage Loans which the Company expressly retains.  Pursuant
to Section  2.03,  the Company has  delivered  the Mortgage  Loan  Documents for each Mortgage Loan in the Mortgage Loan Package to the
Custodian.

                  The contents of each  Mortgage  File not delivered to the Custodian are and shall be held in trust by the Company for
the benefit of the Purchaser as the owner thereof.  The Company shall  maintain a Servicing  File  consisting of a copy of the contents
of each Mortgage File and the originals of the documents in each Mortgage File not delivered to the  Custodian.  The possession of each
Servicing  File by the Company is at the will of the Purchaser for the sole purpose of servicing the related  Mortgage  Loan,  and such
retention and  possession by the Company is in a custodial  capacity  only.  Upon the sale of the Mortgage  Loans the ownership of each
Mortgage Note, the related Mortgage and the related  Mortgage File and Servicing File shall vest immediately in the Purchaser,  and the
ownership of all records and documents  with respect to the related  Mortgage Loan prepared by or which come into the possession of the
Company  shall vest  immediately  in the Purchaser and shall be retained and  maintained by the Company,  in trust,  at the will of the
Purchaser  and only in such  custodial  capacity.  Each  Servicing  File shall be  segregated  from the other  books and records of the
Company and shall be marked  appropriately  to reflect  clearly the sale of the related  Mortgage  Loan to the  Purchaser.  The Company
shall  release its custody of the contents of any Servicing  File only in  accordance  with written  instructions  from the  Purchaser,
unless such release is required as incidental to the Company&#146;s  servicing of the Mortgage  Loans or is in connection  with a repurchase
of any Mortgage Loan pursuant to Section 3.03, 3.05, 3.07, or 6.02.

                                                                         13


--------------------------------------------------------------------------------



                  Books and Records; Transfers of Mortgage Loans.

                  From and after the sale of the Mortgage  Loans to the  Purchaser  all rights  arising out of the Mortgage  Loans in a
Mortgage Loan Package  including but not limited to all funds received on or in connection  with the Mortgage  Loan,  shall be received
and held by the Company in trust for the benefit of the Purchaser as owner of the Mortgage  Loans,  and the Company shall retain record
title to the related  Mortgages  for the sole  purpose of  facilitating  the  servicing  and the  supervision  of the  servicing of the
Mortgage Loans.

                  The sale of each  Mortgage  Loan in a Mortgage  Loan Package  shall be reflected on the  Company&#146;s  balance sheet and
other financial  statements as a sale of assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,
a complete set of books and records for each  Mortgage  Loan which shall be marked  clearly to reflect the  ownership of each  Mortgage
Loan by the Purchaser. In particular,  the Company shall maintain in its possession,  available for inspection by the Purchaser, or its
designee and shall  deliver to the Purchaser  upon demand,  evidence of compliance  with all federal,  state and local laws,  rules and
regulations,  and  requirements  of Fannie Mae or Freddie  Mac,  including  but not limited to  documentation  as to the method used in
determining the applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged  Property,
documentation  evidencing  insurance  coverage  and  eligibility  of any  condominium  project for  approval by Fannie Mae and periodic
inspection  reports as required by Section 4.13. To the extent that original  documents are not required for purposes of realization of
Liquidation  Proceeds or Insurance Proceeds,  documents maintained by the Company may be in the form of microfilm or microfiche or such
other  reliable  means of recreating  original  documents,  including  but not limited to,  optical  imagery  techniques so long as the
Company complies with the requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time.

                  The Company  shall  maintain  with respect to each  Mortgage  Loan and shall make  available  for  inspection  by any
Purchaser  or its  designee  the  related  Servicing  File  during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and
thereafter in accordance with applicable laws and regulations.

                  The Company shall keep at its servicing office books and records in which, subject to such reasonable  regulations as
it may prescribe,  the Company shall note transfers of Mortgage  Loans. No transfer of a Mortgage Loan may be made unless such transfer
is in compliance with the terms hereof.  For the purposes of this Agreement,  the Company shall be under no obligation to deal with any
person  with  respect to this  agreement  or the  Mortgage  Loans  unless the books and  records  show such  person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that (i) the  transferee  will not be deemed to be a Purchaser  hereunder  binding  upon the  Company  unless such
transferee  shall  agree in writing  to be bound by the terms of this  Agreement  and an  original  counterpart  of the  instrument  of
transfer and an assignment  and  assumption of this  Agreement in the form of Exhibit G hereto  executed by the  transferee  shall have
been delivered to the Company,  and (ii) with respect to each Mortgage Loan Package,  in no event shall there be more than five Persons
at any given time having the status of  &#147;Purchaser&#148;  hereunder.  The  Purchaser  also shall  advise the Company of the  transfer.  Upon
receipt of notice of the  transfer,  the Company  shall mark its books and records to reflect the  ownership of the  Mortgage  Loans of
such  assignee,  and shall release the previous  Purchaser  from its  obligations  hereunder with respect to the Mortgage Loans sold or
transferred.  Purchaser  shall not to  transfer to any  assignee  any pool of Mortgage  Loans with a  aggregate  outstanding  principal
balance of less than  $10,000,000  without the  consent of the  Company;  provided,  however,  if the  Company  fails to consent to the
transfer of a pool of Mortgage  Loans as  contemplated  in this  sentence,  Purchaser  shall have the right to purchase  the  servicing
rights associated with such Mortgage Loans at a price to mutually agreed to by Purchaser and Company, exercising good faith.

                                                                         14


--------------------------------------------------------------------------------



                   Delivery of Documents.

                  On or before the date which is agreed upon by the Purchaser and the Company in the related Confirmation,  the Company
shall deliver and release to the Custodian  those  Mortgage Loan  Documents as required by this Agreement with respect to each Mortgage
Loan in the related Mortgage Loan Package a list of which is attached to the related Assignment and Conveyance.

                  On or prior to the related  Closing Date, the Custodian shall certify its receipt of all such Mortgage Loan Documents
required to be delivered pursuant to the Custodial  Agreement,  as evidenced by the Initial  Certification of the Custodian in the form
annexed to the Custodial  Agreement.  The Company shall be responsible for  maintaining the Custodial  Agreement for the benefit of the
Purchaser. Purchaser shall pay all fees and expenses of the Custodian.

                  The Company shall forward to the Custodian original documents evidencing an assumption,  modification,  consolidation
or extension of any Mortgage Loan entered into in accordance  with Section 4.01 or 6.01 within one week of their  execution,  provided,
however,  that the Company shall  provide the  Custodian  with a certified  true copy of any such  document  submitted for  recordation
within one week of its execution,  and shall provide the original of any document  submitted for recordation or a copy of such document
certified by the appropriate  public  recording office to be a true and complete copy of the original within 180 days of its submission
for recordation.

                  In the event an Officer&#146;s  Certificate of the Company is delivered to the Custodian  because of a delay caused by the
public  recording  office in returning  any recorded  document,  the Company  shall  deliver to the  Custodian,  within 180 days of the
related Closing Date, an Officer&#146;s  Certificate which shall (i) identify the recorded  document,  (ii) state that the recorded document
has not been  delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the amount of time
generally required by the applicable  recording office to record and return a document submitted for recordation,  and (iv) specify the
date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required to deliver to the Custodian
the  applicable  recorded  document by the date  specified  in (iv) above.  An  extension  of the date  specified  in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.

                                                                         15


--------------------------------------------------------------------------------



                  On or prior to the date which is three Business Days prior to the related  Closing Date, the Company shall deliver to
the Purchaser the related Mortgage Loan Schedule.


                                                    REPRESENTATIONS AND WARRANTIES;
                                                          REMEDIES AND BREACH


                  Company Representations and Warranties.

                  The Company represents and warrants to the Purchaser that as of each Closing Date:

                  Due Organization and Authority.  The Company is a corporation duly organized,  validly existing and in good standing
under the laws of the  State of New York and has all  licenses  necessary  to carry on its  business  as now  being  conducted  and is
licensed,  qualified  and in good  standing  in each state where a  Mortgaged  Property  is located if the laws of such state  require
licensing or  qualification  in order to conduct  business of the type  conducted  by the Company,  and in any event the Company is in
compliance with the laws of any such state to the extent necessary to ensure the  enforceability  of the related Mortgage Loan and the
servicing  of such  Mortgage  Loan in  accordance  with the terms of this  Agreement;  the  Company has the full  corporate  power and
authority to execute and deliver this  Agreement and to perform in accordance  herewith;  the execution,  delivery and  performance of
this Agreement  (including all instruments of transfer to be delivered pursuant to this Agreement) by the Company and the consummation
of the  transactions  contemplated  hereby have been duly and validly  authorized;  this  Agreement  evidences the valid,  binding and
enforceable  obligation of the Company;  and all requisite corporate action has been taken by the Company to make this Agreement valid
and binding upon the Company in accordance with its terms;

                  Ordinary  Course of Business.  The  consummation  of the  transactions  contemplated  by this  Agreement  are in the
ordinary  course of business of the Company,  and the transfer,  assignment  and conveyance of the Mortgage Notes and the Mortgages by
the Company  pursuant to this  Agreement  are not subject to the bulk  transfer or any similar  statutory  provisions in effect in any
applicable jurisdiction;

                  No Conflicts.  Neither the execution and delivery of this  Agreement,  the  acquisition of the Mortgage Loans by the
Company,  the sale of the  Mortgage  Loans to the  Purchaser  or the  transactions  contemplated  hereby,  nor the  fulfillment  of or
compliance with the terms and conditions of this Agreement,  will conflict with or result in a breach of any of the terms,  conditions
or provisions of the Company&#146;s  charter or by-laws or any legal restriction or any agreement or instrument to which the Company is now
a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or result in the
violation of any law,  rule,  regulation,  order,  judgment or decree to which the Company or its  property is subject,  or impair the
ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

                                                                         16


--------------------------------------------------------------------------------



                  Ability to Service.  The Company is an approved  seller/servicer  of  conventional  residential  mortgage  loans for
Fannie Mae or Freddie Mac, with the facilities,  procedures,  and experienced  personnel necessary for the sound servicing of mortgage
loans of the same type as the Mortgage  Loans.  The Company is in good standing to sell mortgage  loans to and service  mortgage loans
for Fannie Mae or Freddie Mac, and no event has  occurred,  including but not limited to a change in insurance  coverage,  which would
make the Company  unable to comply with Fannie Mae or Freddie Mac  eligibility  requirements  or which would require  notification  to
either Fannie Mae or Freddie Mac;

                  Reasonable  Servicing  Fee.  The Company  acknowledges  and agrees that the  Servicing  Fee,  as  calculated  at the
Servicing Fee Rate,  represents  reasonable  compensation  for  performing  such  services and that the entire  Servicing Fee shall be
treated by the Company,  for accounting and tax purposes,  as compensation for the servicing and  administration of the Mortgage Loans
pursuant to this Agreement.

                  Ability to Perform.  The Company does not believe,  nor does it have any reason or cause to believe,  that it cannot
perform  each and every  covenant  contained  in this  Agreement.  The  Company is solvent and the sale of the  Mortgage  Loans is not
undertaken to hinder, delay or defraud any of the Company&#146;s creditors;

                  No  Litigation  Pending.  There is no  action,  suit,  proceeding  or  investigation  pending  or to the best of the
Company&#146;s knowledge  threatened against the Company which, either in any one instance or in the aggregate,  may result in any material
adverse change in the business,  operations,  financial condition,  properties or assets of the Company, or in any material impairment
of the right or ability of the Company to carry on its business  substantially as now conducted,  or in any material  liability on the
part of the Company,  or which would draw into question the validity of this Agreement or the Mortgage Loans or of any action taken or
to be taken in connection with the obligations of the Company  contemplated  herein, or which would be likely to impair materially the
ability of the Company to perform under the terms of this Agreement;

                  No Consent Required.  No consent,  approval,  authorization or order of any court or governmental  agency or body is
required for the  execution,  delivery and  performance by the Company of or compliance by the Company with this Agreement or the sale
of the Mortgage Loans as evidenced by the  consummation  of the  transactions  contemplated by this  Agreement,  or if required,  such
approval has been obtained prior to the related Closing Date;

                                                                         17


--------------------------------------------------------------------------------



                  Selection  Process.  The Mortgage  Loans were selected from among the adjustable  rate one- to four-family  mortgage
loans in the Company&#146;s  portfolio at the related Closing Date as to which the representations and warranties set forth in Section 3.02
could be made and such selection was not made in a manner so as to affect adversely the interests of the Purchaser;

                  Pool  Characteristics.  With respect to each Mortgage Loan Package,  the Mortgage Loan  characteristics set forth on
Exhibit 2 to the related Assignment and Conveyance are true and complete.

                  No Untrue  Information.  Neither this  Agreement  nor any  statement,  report or other  document  furnished or to be
furnished pursuant to this Agreement or in connection with the transactions  contemplated hereby contains any untrue statement of fact
or omits to state a fact necessary to make the statements contained therein not misleading;

                  Sale  Treatment.  The Company has determined  that the  disposition of the Mortgage Loans pursuant to this Agreement
will be afforded sale treatment for accounting and tax purposes;

                  Financial  Statements.  There has been no change in the business,  operations,  financial  condition,  properties or
assets of the Company since the date of the Company&#146;s most recent  financial  statements that would have a material  adverse effect on
its ability to perform its obligations under this Agreement;

                  No Brokers&#146; Fees. The Company has not dealt with any broker,  investment  banker,  agent or other person that may be
entitled to any commission or compensation in connection with the sale of the Mortgage Loans;

                  Origination.  The Company&#146;s  decision to originate any mortgage loan or to deny any mortgage loan  application is an
independent  decision  based upon Company&#146;s  Underwriting  Guidelines,  and is in no way made as a result of  Purchaser&#146;s  decision to
purchase, or not to purchase, or the price Purchaser may offer to pay for, any such mortgage loan, if originated; and

                  MERS. The Company is a member of MERS in good standing,  and will comply in all material respects with the rules and
procedures of MERS in connection  with the servicing of the MERS Mortgage Loans for as long as such Mortgage Loans are registered with
MERS;

                  Representations and Warranties Regarding Individual Mortgage Loans.

                  As to each Mortgage Loan, the Company hereby  represents and warrants to the Purchaser that as of the related Closing
Date:

                  Mortgage Loans as Described.  The information set forth in each Mortgage Loan Schedule is complete, true and correct
in all material respects;

                  Payments  Current.  All payments  required to be made up to the related Closing Date for the Mortgage Loan under the
terms of the  Mortgage  Note have been made and  credited.  No payment  required  under the  Mortgage  Loan has been more than 30 days
delinquent at any time in the twelve months prior to the related  Closing Date.  The first Monthly  Payment shall be made with respect
to the Mortgage Loan on its Due Date or within the grace period, all in accordance with the terms of the related Mortgage Note;

                                                                         18


--------------------------------------------------------------------------------



                  No  Outstanding  Charges.  There are no  defaults  in  complying  with the terms of the  Mortgages,  and all taxes,
governmental assessments,  insurance premiums, water, sewer and municipal charges, leasehold payments or ground rents which previously
became due and owing have been paid,  or an escrow of funds has been  established  in an amount  sufficient to pay for every such item
which  remains  unpaid and which has been assessed but is not yet due and payable.  The Company has not advanced  funds,  or induced,
solicited or knowingly received any advance of funds by a party other than the Mortgagor,  directly or indirectly,  for the payment of
any amount required under the Mortgage Loan,  except for interest  accruing from the date of the Mortgage Note or date of disbursement
of the Mortgage Loan proceeds,  whichever is greater,  to the day which precedes by one month the Due Date of the first installment of
principal and interest;

                  Original Terms Unmodified.  The terms of the Mortgage Note and Mortgage have not been impaired,  waived,  altered or
modified in any  respect,  except by a written  instrument  which has been  recorded,  if  necessary  to protect the  interests of the
Purchaser and which has been  delivered to the  Custodian.  The  substance of any such waiver,  alteration  or  modification  has been
approved by the issuer of any  related  PMI Policy and the title  insurer,  to the extent  required  by the policy,  and its terms are
reflected on the related  Mortgage Loan Schedule.  No Mortgagor has been released,  in whole or in part,  except in connection with an
assumption  agreement  approved by the issuer of any related PMI Policy and the title insurer,  to the extent  required by the policy,
and which  assumption  agreement is part of the Mortgage Loan File  delivered to the Custodian and the terms of which are reflected in
the related Mortgage Loan Schedule;

                  No  Defenses.  The  Mortgage  Loan is not subject to any right of  rescission,  set-off,  counterclaim  or defense,
including  without  limitation the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render  either the Mortgage  Note or the Mortgage  unenforceable,  in whole or in part,  or
subject to any right of rescission,  set-off,  counterclaim or defense, including without limitation the defense of usury, and no such
right of rescission,  set-off,  counterclaim or defense has been asserted with respect  thereto,  and no Mortgagor was a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage Loan was originated;

                  Hazard  Insurance.  Pursuant to the terms of the Mortgage,  all buildings or other  improvements  upon the Mortgaged
Property are insured by a generally  acceptable  insurer against loss by fire,  hazards of extended coverage and such other hazards as
are customary in the area where the Mortgaged  Property is located  pursuant to insurance  policies  conforming to the requirements of
Section 4.10. If upon  origination of the Mortgage Loan, the Mortgaged  Property was in an area identified in the Federal  Register by
the Federal  Emergency  Management  Agency as having special flood hazards (and such flood  insurance has been made available) a flood
insurance policy meeting the requirements of the current  guidelines of the Federal Flood Insurance  Administration is in effect which
policy conforms to the requirements of Section 4.10. All individual  insurance policies contain a standard mortgagee clause naming the
Company and its successors  and assigns as mortgagee,  and all premiums  thereon have been paid. The Mortgage  obligates the Mortgagor
thereunder to maintain the hazard  insurance  policy at the Mortgagor&#146;s  cost and expense,  and on the  Mortgagor&#146;s  failure to do so,
authorizes  the holder of the  Mortgage to obtain and  maintain  such  insurance at such  Mortgagor&#146;s  cost and  expense,  and to seek
reimbursement therefor from the Mortgagor.  Where required by state law or regulation,  the Mortgagor has been given an opportunity to
choose the carrier of the  required  hazard  insurance,  provided the policy is not a &#147;master&#148; or &#147;blanket&#148;  hazard  insurance  policy
covering the common facilities of a planned unit development.  The hazard insurance policy is the valid and binding  obligation of the
insurer,  is in full  force and  effect,  and will be in full force and effect  and inure to the  benefit  of the  Purchaser  upon the
consummation  of the  transactions  contemplated  by this  Agreement.  The Company has not  engaged  in, and has no  knowledge  of the
Mortgagor&#146;s  or any  Subservicer&#146;s  having  engaged in, any act or omission  which would impair the  coverage of any such policy,  the
benefits of the  endorsement  provided for herein,  or the validity and binding effect of either,  including  without  limitation,  no
unlawful  fee,  unlawful  commission,  unlawful  kickback  or  other  unlawful  compensation  or value of any kind has been or will be
received,  retained or realized by any  attorney,  firm or other person or entity,  and no such  unlawful  items have been  received,
retained or realized by the Company;

                                                                         19


--------------------------------------------------------------------------------



                  Compliance with Applicable  Laws. Any and all  requirements  of any federal,  state or local law including,  without
limitation,  usury,  truth-in-lending,  real estate settlement  procedures,  consumer credit  protection,  equal credit opportunity or
disclosure laws  applicable to the Mortgage Loan have been complied with, and the Company shall maintain in its possession,  available
for the Purchaser&#146;s inspection, and shall deliver to the Purchaser upon demand, evidence of compliance with all such requirements;

                  No Satisfaction of Mortgage. The Mortgage has not been satisfied,  canceled,  subordinated or rescinded, in whole or
in part, and the Mortgaged  Property has not been released from the lien of the Mortgage,  in whole or in part, nor has any instrument
been  executed  that would  effect any such  release,  cancellation,  subordination  or  rescission.  The  Company  has not waived the
performance by the Mortgagor of any action,  if the Mortgagor&#146;s  failure to perform such action would cause the Mortgage Loan to be in
default, nor has the Company waived any default resulting from any action or inaction by the Mortgagor;

                  Location  and Type of Mortgaged  Property.  The  Mortgaged  Property is a fee simple  property  located in the state
identified in the related  Mortgage Loan  Schedule and consists of a parcel of real property with a detached  single family  residence
erected  thereon,  or an individual  condominium  unit in a low-rise  condominium  project,  or an  individual  unit in a planned unit
development,  provided,  however,  that any  condominium  project  or  planned  unit  development  shall  conform  with the  Company&#146;s
Underwriting  Guidelines  regarding  such  dwellings,  and no residence or dwelling is a mobile home or a  manufactured  dwelling.  No
portion of the Mortgaged Property is used for commercial purposes;

                  Valid First Lien.  The  Mortgage is a valid,  subsisting,  enforceable  and  perfected  first lien on the  Mortgaged
Property, including all buildings and improvements on the Mortgaged Property, and all additions,  alterations and replacements made at
any time with respect to the foregoing. The lien of the Mortgage is subject only to:

                  the lien of current real property taxes and assessments not yet due and payable;

                                                                         20


--------------------------------------------------------------------------------



                  covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the public record as of the
         date of recording  acceptable to mortgage lending  institutions  generally and specifically  referred to in the lender&#146;s title
         insurance  policy  delivered to the  originator  of the Mortgage  Loan and (i) referred to or to otherwise  considered  in the
         appraisal  made for the  originator  of the Mortgage Loan or (ii) which do not  adversely  affect the  Appraised  Value of the
         Mortgaged Property set forth in such appraisal; and

                  other matters to which like  properties are commonly  subject which do not materially  interfere with the benefits of
         the security  intended to be provided by the mortgage or the use,  enjoyment,  value or marketability of the related Mortgaged
         Property.

Any security agreement, chattel mortgage or equivalent document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first priority security interest on the property described
therein and the Company has full right to sell and assign the same to the Purchaser. The Mortgaged Property was not, as of the date
of origination of the Mortgage Loan, subject to a mortgage, deed of trust, deed to secured debt or other security instrument creating
a lien subordinate to the lien of the Mortgage;

                  Validity of Mortgage  Documents.  The Mortgage Note and the Mortgage are genuine,  and each is the legal,  valid and
binding  obligation of the maker thereof  enforceable in accordance with its terms.  All parties to the Mortgage Note and the Mortgage
and any other related  agreement  had legal  capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage and any other related  agreement,  and the Mortgage  Note and the Mortgage  have been duly and properly  executed by such
parties.  No fraud was  committed by the Company,  or to the  Company's  knowledge by any other person  including  the  Mortgagor,  in
connection  with the  origination or servicing of the Mortgage Loan.  The Company has reviewed all of the documents  constituting  the
Servicing File and has made such  inquiries as it deems  necessary to make and confirm the accuracy of the  representations  set forth
herein;

                  Full  Disbursement  of Proceeds.  The Mortgage  Loan has been closed and the proceeds of the Mortgage Loan have been
fully  disbursed and there is no requirement  for future  advances  thereunder,  and any and all  requirements as to completion of any
on-site or off-site  improvement  and as to  disbursements  of any escrow funds therefor have been complied with. All costs,  fees and
expenses  incurred in making or closing the  Mortgage  Loan and the  recording  of the Mortgage  were paid,  and the  Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

                  Ownership.  The  Company is the sole  owner of record and holder of the  Mortgage  Loan.  The  Mortgage  Loan is not
assigned or pledged,  and the Company has good and marketable title thereto, and has full right to transfer and sell the Mortgage Loan
therein to the Purchaser free and clear of any encumbrance,  equity,  participation interest,  lien, pledge, charge, claim or security
interest,  and has full right and authority  subject to no interest or  participation  of, or agreement with, any other party, to sell
and assign each Mortgage Loan pursuant to this Agreement;

                                                                         21


--------------------------------------------------------------------------------



                  Doing  Business.  All parties  which have had any interest in the Mortgage  Loan,  whether as mortgagee,  assignee,
pledgee or otherwise,  are (or,  during the period in which they held and disposed of such interest,  were) (1) in compliance with any
and all applicable licensing  requirements of the laws of the state wherein the Mortgaged Property is located, and (2) organized under
the laws of such state, or (3) qualified to do business in such state, or (4) federal savings and loan  associations or national banks
having principal offices in such state, or (5) not doing business in such state;

                  LTV, PMI Policy.  Any Mortgage  Loan with an LTV over 80% has a PMI Policy  insuring,  as to payment  defaults,  the
excess LTV over 71% (or such other  percentage as stated in the related  Confirmation)  of the  Appraised  Value until the LTV of such
Mortgage  Loan is reduced to 80%. All  provisions  of such PMI Policy have been and are being  complied  with,  such policy is in full
force and effect,  and all premiums due thereunder  have been paid. No action,  inaction,  or event has occurred and no state of facts
exists that has, or will result in the exclusion  from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a PMI Policy
obligates the Mortgagor thereunder to maintain the PMI Policy and to pay all premiums and charges in connection  therewith;  provided,
that, with respect to LPMI Loans, the Company is obligated  thereunder to maintain the LPMI Policy and to pay all premiums and charges
in  connection  therewith.  The Mortgage  Interest Rate for the Mortgage Loan as set forth on the Mortgage Loan Schedule is net of any
insurance premium excluded any premium for the LPMI Policy;

                  Title  Insurance.  The Mortgage Loan is covered by either (i) an  attorney&#146;s  opinion of title and abstract of title
the form and substance of which is acceptable to mortgage lending  institutions  making mortgage loans in the area where the Mortgaged
Property  is located or (ii) an ALTA  lender&#146;s  title  insurance  policy or other  generally  acceptable  form of policy of  insurance
acceptable  to Fannie Mae or Freddie  Mac,  issued by a title  insurer  acceptable  to Fannie Mae or Freddie Mac and  qualified  to do
business in the jurisdiction  where the Mortgaged  Property is located,  insuring the Company,  its successors and assigns,  as to the
first  priority  lien of the Mortgage in the original  principal  amount of the Mortgage  Loan (or to the extent that a Mortgage  Note
provides for negative  amortization,  the maximum amount of negative  amortization in accordance  with the Mortgage),  and against any
loss by reason of the  invalidity  or  unenforceability  of the lien  resulting  from the  provisions  of the Mortgage  providing  for
adjustment in the Mortgage Interest Rate and Monthly Payment,  subject only to the exceptions contained in clauses (1), (2) and (3) of
paragraph (j) of this Section 3.02. Where required by state law or regulation,  the Mortgagor has been given the opportunity to choose
the carrier of the required  mortgage title  insurance.  Additionally,  such lender&#146;s title  insurance  policy  affirmatively  insures
ingress and egress,  and against  encroachments  by or upon the Mortgaged  Property or any interest  therein.  The Company is the sole
insured of such lender&#146;s title insurance  policy,  and such lender&#146;s title insurance policy is in full force and effect and will be in
force and effect  upon the  consummation  of the  transactions  contemplated  by this  Agreement.  No claims have been made under such
lender&#146;s title insurance policy, and no prior holder of the Mortgage,  including the Company,  has done, by act or omission,  anything
which would impair the coverage of such lender&#146;s title insurance policy including without  limitation,  no unlawful fee,  commission,
kickback or other unlawful compensation or value of any kind has been or will be received,  retained or realized by any attorney, firm
or other person or entity, and no such unlawful items have been received, retained or realized by the Company;

                                                                         22


--------------------------------------------------------------------------------



                  No Defaults.  There is no default,  breach,  violation or event of  acceleration  existing under the Mortgage or the
Mortgage  Note and no event  which,  with the passage of time or with notice and the  expiration  of any grace or cure  period,  would
constitute  a default,  breach,  violation  or event of  acceleration,  and neither the Company nor its  predecessors  have waived any
default, breach, violation or event of acceleration;

                  No Mechanics&#146;  Liens.  There are no  mechanics&#146; or similar liens or claims which have been filed for work,  labor or
material (and no rights are outstanding  that under the law could give rise to such liens)  affecting the related  Mortgaged  Property
which are or may be liens prior to, or equal or coordinate with, the lien of the related Mortgage;

                  Location of Improvements;  No  Encroachments.  All  improvements  which were considered in determining the Appraised
Value of the Mortgaged  Property lay wholly within the  boundaries  and building  restriction  lines of the Mortgaged  Property and no
improvements on adjoining  properties encroach upon the Mortgaged  Property.  No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation;

                  Origination;  Payment Terms. The Mortgage Loan was originated by either i) the Company,  which is a  FNMA-approved,
FHLMC-approved and HUD-approved  mortgage banker, or ii) an entity that is a FNMA-approved,  FHLMC-approved and HUD-approved  mortgage
banker,  or a savings and loan association,  a savings bank, a commercial bank or similar banking  institution which is supervised and
examined  by a Federal or state  authority.  The  interest  rate on the  related  Mortgage  Note is  adjusted  annually in the case of
Treasury Rate Mortgage Loans and LIBOR Mortgage Loans on each Interest Rate  Adjustment Date to equal the Index plus the Gross Margin,
subject to the Initial Rate Cap,  Periodic Rate Cap and the Lifetime Mortgage Interest Rate Cap as set forth in the Mortgage Note. The
Mortgage  Interest  Rate for a 5/1 ARM Mortgage Loan and a 3/1 ARM Mortgage Loan is adjusted  annually  commencing  from and after the
sixtieth Monthly Payment and the thirty-sixth Monthly Payment,  respectively,  in the same manner as a Treasury Rate Mortgage Loan and
LIBOR Mortgage Loan,  provided,  however,  that the Periodic Rate Cap does not apply to the initial  Interest Rate Adjustment Date for
such 5/1 ARM  Mortgage  Loan (the Initial Rate Cap does apply).  The Mortgage  Note is payable each month in monthly  installments  of
principal and interest,  with interest in arrears, and requires Monthly Payments sufficient to amortize the original principal balance
of the Mortgage Loan over a term of no more than 30 years.  Each Convertible  Mortgage Loan contains a provision whereby the Mortgagor
is permitted to convert the Mortgage  Loan to a fixed-rate  mortgage loan at any time between the first and fifth  anniversary  of the
origination of the Mortgage Loan. No Mortgage Loan has a provision for negative amortization;

                  Customary  Provisions.  The Mortgage contains customary and enforceable  provisions such as to render the rights and
remedies of the holder thereof adequate for the realization  against the Mortgaged  Property of the benefits of the security  provided
thereby,  including,  (i) in the case of a Mortgage  designated as a deed of trust,  by trustee&#146;s sale, and (ii) otherwise by judicial
foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and foreclosure on, or trustee&#146;s sale of, the Mortgaged Property pursuant
to the proper  procedures,  the holder of the  Mortgage  Loan will be able to deliver  good and  merchantable  title to the  Mortgaged
Property.  There is no  homestead  or other  exemption  available  to a  Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee&#146;s sale or the right to foreclose the Mortgage;

                                                                         23


--------------------------------------------------------------------------------



                  Conformance  with  Underwriting  Guidelines.  The Mortgage Loan was  underwritten  in accordance  with the Company&#146;s
Underwriting Guidelines in effect at the time the Mortgage Loan was originated.;

                  Occupancy of the Mortgaged  Property.  As of the related  Closing Date the Mortgaged  Property is lawfully  occupied
under applicable law. All inspections,  licenses and certificates  required to be made or issued with respect to all occupied portions
of the  Mortgaged  Property  and, with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of
occupancy and fire underwriting certificates,  have been made or obtained from the appropriate authorities.  The Mortgagor represented
at the time of  origination of the Mortgage Loan that the Mortgagor  would occupy the Mortgaged  Property as the  Mortgagor&#146;s  primary
residence;

                  No Additional  Collateral.  The Mortgage Note is not and has not been secured by any  collateral  except the lien of
the  corresponding  Mortgage and the security  interest of any applicable  security  agreement or chattel mortgage  referred to in (j)
above;

                  Deeds of Trust. In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified under  applicable
law to serve as such, has been properly  designated and currently so serves and is named in the Mortgage,  and no fees or expenses are
or will become  payable by the  Purchasers to the trustee under the deed of trust,  except in connection  with a trustee&#146;s  sale after
default by the Mortgagor;

                  Acceptable  Investment.  The Company  has no  knowledge  of any  circumstances  or  conditions  with  respect to the
Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor&#146;s credit standing that can reasonably be expected to cause private
institutional investors to regard the Mortgage Loan as an unacceptable  investment,  cause the Mortgage Loan to become delinquent,  or
adversely affect the value or marketability of the Mortgage Loan;

                  Delivery of Mortgage Documents.  The Mortgage Note, the Mortgage, the Assignment of Mortgage and any other documents
required to be delivered  for the Mortgage  Loan by the Company  under this  Agreement as set forth in Exhibit C attached  hereto have
been  delivered to the  Custodian.  The Company is in possession  of a complete,  true and accurate  Mortgage File in compliance  with
Exhibit B, except for such documents the originals of which have been delivered to the Custodian;

                  Condominiums/Planned  Unit  Developments.  If the  Mortgaged  Property  is a  condominium  unit  or a  planned  unit
development  (other than a de minimus planned unit development)  such condominium or planned unit development  project meets Company&#146;s
Underwriting Guidelines with respect to such condominium or planned unit development;

                  Transfer of Mortgage  Loans.  The Assignment of Mortgage is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;

                                                                         24


--------------------------------------------------------------------------------



                  Due on Sale.  The Mortgage  contains an  enforceable  provision  for the  acceleration  of the payment of the unpaid
principal  balance of the Mortgage  Loan in the event that the  Mortgaged  Property is sold or  transferred  without the prior written
consent of the Mortgagor thereunder;

                  No Buydown Provisions;  No Graduated Payments or Contingent Interests. The Mortgage Loan does not contain provisions
pursuant to which  Monthly  Payments  are paid or partially  paid with funds  deposited in any  separate  account  established  by the
Company,  the Mortgagor or anyone on behalf of the  Mortgagor,  or paid by any source other than the Mortgagor nor does it contain any
other similar provisions currently in effect which may constitute a &#147;buydown&#148; provision.  The Mortgage Loan is not a graduated payment
mortgage loan and the Mortgage Loan does not have a shared appreciation or other contingent interest feature;

                  Consolidation of Future Advances.  Any future advances made prior to the related Cut-off Date have been consolidated
with the outstanding  principal amount secured by the Mortgage,  and the secured  principal  amount,  as consolidated,  bears a single
interest rate and single repayment term. The lien of the Mortgage  securing the consolidated  principal amount is expressly insured as
having first lien priority by a title insurance  policy, an endorsement to the policy insuring the mortgagee&#146;s  consolidated  interest
or by other title evidence  acceptable to Fannie Mae and Freddie Mac. The  consolidated  principal amount does not exceed the original
principal amount of the Mortgage Loan;

                  Mortgaged Property Undamaged. There is no proceeding pending or, to the best of the Company&#146;s knowledge,  threatened
for the total or partial  condemnation of the Mortgaged  Property.  The Mortgaged Property is undamaged by waste, fire,  earthquake or
earth movement,  windstorm, flood, tornado or other casualty so as to affect adversely the value of the Mortgaged Property as security
for the Mortgage Loan or the use for which the premises were intended; and

                  Collection  Practices;  Escrow Deposits.  The origination,  servicing and collection  practices used with respect to
the Mortgage Loan have been in accordance  with Accepted  Servicing  Practices,  and have been in all respects in compliance  with all
applicable laws and regulations.  With respect to escrow deposits and Escrow Payments,  all such payments are in the possession of the
Company and there exist no deficiencies in connection  therewith for which customary  arrangements for repayment thereof have not been
made. All Escrow  Payments have been collected in full  compliance with state and federal law. An escrow of funds is not prohibited by
applicable  law and has been  established  in an amount  sufficient  to pay for every  item  which  remains  unpaid and which has been
assessed but is not yet due and payable.  No escrow deposits or Escrow Payments or other charges or payments due the Company have been
capitalized  under the Mortgage or the Mortgage Note. All Mortgage  Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related  Mortgage  Note.  Any interest  required to be paid pursuant to state and local law
has been properly paid and credited;

                  Appraisal.  The Mortgage File contains an appraisal of the related Mortgage Property signed prior to the approval of
the Mortgage Loan application by a qualified appraiser,  duly appointed by the Company, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof;  and whose compensation is not affected by the approval or disapproval
of the Mortgage  Loan,  and the appraisal and appraiser both satisfy the  requirements  of Fannie Mae,  Freddie Mac or Title XI of the
Federal Institutions Reform,  Recovery, and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on
the date the Mortgage Loan was originated;

                                                                         25


--------------------------------------------------------------------------------



                  Soldiers&#146; and Sailors&#146;  Relief Act. The Mortgagor has not notified the Company,  and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Soldiers&#146; and Sailors&#146; Civil Relief Act of 1940;

                  Environmental  Matters.  The  Mortgaged  Property is free from any and all toxic or hazardous  substances  and there
exists no violation of any local, state or federal  environmental  law, rule or regulation.  To the best of the Company&#146;s  knowledge,
there is no pending action or proceeding  directly  involving any Mortgaged Property of which the Company is aware in which compliance
with any environmental law, rule or regulation is an issue; and to the best of the Company&#146;s knowledge,  nothing further remains to be
done to satisfy in full all  requirements of each such law, rule or regulation  consisting a prerequisite to use and enjoyment of said
property;

                  No  Construction  Loans. No Mortgage Loan was made in connection with (i) the  construction or  rehabilitation  of a
Mortgaged Property or (ii) facilitating the trade-in or exchange of a Mortgaged Property;

                  Insurance. The Company has caused or will cause to be performed any and all acts required to preserve the rights and
remedies of the Purchaser in any insurance  policies  applicable to the Mortgage Loans including,  without  limitation,  any necessary
notifications  of insurers,  assignments  of policies or interests  therein,  and  establishments  of coinsured,  joint loss payee and
mortgagee  rights in favor of the  Purchaser;  No action,  inaction,  or event has occurred and no state of fact exists or has existed
that has resulted or will result in the exclusion from,  denial of, or defense to coverage under any applicable pool insurance policy,
special hazard insurance policy, PMI Policy or bankruptcy bond,  irrespective of the cause of such failure of coverage.  In connection
with the placement of any such insurance,  no commission,  fee, or other  compensation  has been or will be received by the Company or
any designee of the Company or any corporation in which the Company or any officer,  director, or employee had a financial interest at
the time of placement of such insurance;

                  Regarding the Mortgagor.  The Mortgagor is one or more natural persons and/or trustees for an Illinois land trust or
a trustee under a &#147;living trust&#148; and such &#147;living trust&#148; is in compliance with Fannie Mae guidelines for such trusts.

                  Predatory Lending  Regulations;  High Cost Loans. None of the Mortgage Loans are classified as (a) &#147;high cost&#148; loans
under the Home Ownership and Equity  Protection  Act of 1994 or (b) &#147;high cost,&#148;  &#147;threshold,&#148;  or  &#147;predatory&#148;  loans under any other
applicable state, federal or local law.

                  Simple Interest Mortgage Loans.  None of the Mortgage Loans are simple interest Mortgage Loans.

                  Single  Premium  Credit  Life  Insurance.  None  of the  proceeds  of the  Mortgage  Loan  were  used  to  finance
single-premium credit life insurance policies.

                                                                         26


--------------------------------------------------------------------------------



                      Tax Service Contract The Company has obtained a life of loan,  transferable  real estate Tax Service Contract on
each Mortgage Loan and such contract is assignable without penalty, premium or cost to the Purchaser;

                      Flood  Certification  Contract.  The Company  has  obtained a life of loan,  transferable  flood  certification
contract with a Approved Flood Certification Provider for each Mortgage Loan and such contract is assignable without penalty,  premium
or cost to the Purchaser;

                      FICO Scores. Each Mortgage Loan has a non-zero FICO score;

                  Prepayment  Fee. With respect to each Mortgage Loan that has a prepayment fee feature,  each such  prepayment fee is
enforceable and will be enforced by the Company,  and each prepayment penalty in permitted  pursuant to federal,  state and local law.
No  Mortgage  Loan will  impose a  prepayment  penalty  for a term in  excess  of five  years  from the date  such  Mortgage  Loan was
originated.  Except as otherwise set forth in the related  Mortgage Loan Schedule,  with respect to each Mortgage Loan that contains a
prepayment fee, such prepayment fee is at least equal to the lesser of (A) the maximum amount  permitted under  applicable law and (B)
six months interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original  principal balance of
such Mortgage Loan; and

                  Recordation.  Each  original  Mortgage  was  recorded  and,  except  for those  Mortgage  Loans  subject to the MERS
identification  system,  all subsequent  assignments of the original  Mortgage  (other than the assignment to the Purchaser) have been
recorded in the appropriate  jurisdictions  wherein such recordation is necessary to perfect the lien thereof as against  creditors of
the Company, or is in the process of being recorded;

                  Leaseholds.       If the Mortgaged  Property is subject to a ground lease or any other type of leasehold  interest,
the ground lease or other leasehold interest exceeds the remaining term of the related Mortgage Loan.

                  Remedies for Breach of Representations and Warranties.

                  It is  understood  and agreed that the  representations  and  warranties  set forth in  Sections  3.01 and 3.02 shall
survive the sale of the Mortgage  Loans to the  Purchaser  and the delivery of the Mortgage  Loan  Documents to the Custodian and shall
inure to the benefit of the Purchaser,  notwithstanding any restrictive or qualified  endorsement on any Mortgage Note or Assignment of
Mortgage or the  examination  or failure to examine any  Mortgage  File.  Upon  discovery  by either the Company or the  Purchaser of a
breach of any of the foregoing  representations  and warranties which materially and adversely  affects the value of the Mortgage Loans
or the interest of the Purchaser,  or which  materially and adversely  affects the interests of Purchaser in the related  Mortgage Loan
in the  case of a  representation  and  warranty  relating  to a  particular  Mortgage  Loan (in the  case of any of the  foregoing,  a
&#147;Breach&#148;), the party discovering such Breach shall give prompt written notice to the other.

                  With respect to those representations and warranties which are made to the best of the Company&#146;s knowledge,  if it is
discovered by the Company or the Purchaser that the substance of such  representation  and warranty is inaccurate  and such  inaccuracy
materially  and adversely  affects the value of the related  Mortgage Loan or the interest of the  Purchaser (or which  materially  and
adversely  affects  the value of a Mortgage  Loan or the  interests  of the  Purchaser  in the related  Mortgage  Loan in the case of a
representation and warranty relating to a particular  Mortgage Loan),  notwithstanding  the Company&#146;s lack of knowledge with respect to
the substance of such  representation  and warranty,  such  inaccuracy  shall be deemed a breach of the applicable  representation  and
warranty.

                                                                        27


--------------------------------------------------------------------------------



                  Within 60 days of the earlier of either  discovery by or notice to the Company of any Breach of a  representation  or
warranty,  the Company shall use its best efforts  promptly to cure such Breach in all material  respects and, if such Breach cannot be
cured,  the Company  shall,  at the  Purchaser&#146;s  option and subject to Section 3.06,  repurchase  such Mortgage Loan at the Repurchase
Price.  In the event that a Breach shall involve any  representation  or warranty set forth in Section 3.01,  and such Breach cannot be
cured within 60 days of the earlier of either  discovery by or notice to the Company of such Breach,  all of the Mortgage  Loans shall,
at the Purchaser&#146;s  option and subject to Section 3.06, be repurchased by the Company at the Repurchase Price.  However,  if the Breach
shall involve a  representation  or warranty set forth in Section 3.02 and the Company  discovers or receives notice of any such Breach
within 120 days of the  related  Closing  Date,  the Company  shall,  at the  Purchaser&#146;s  option and  provided  that the Company has a
Qualified  Substitute Mortgage Loan, rather than repurchase the Mortgage Loan as provided above, remove such Mortgage Loan (a &#147;Deleted
Mortgage Loan&#148;) and substitute in its place a Qualified  Substitute  Mortgage Loan or Loans,  provided that any such substitution shall
be effected not later than 120 days after the related  Closing  Date.  If the Company has no Qualified  Substitute  Mortgage  Loan,  it
shall repurchase the deficient  Mortgage Loan. Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing  provisions of this
Section 3.03 shall be  accomplished  by deposit in the Custodial  Account of the amount of the  Repurchase  Price for  distribution  to
Purchaser  on the next  scheduled  Remittance  Date,  after  deducting  therefrom  any amount  received in respect of such  repurchased
Mortgage Loan or Loans and being held in the Custodial Account for future distribution.

                  At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange for the  reassignment of the
Deleted  Mortgage  Loan to the Company and the delivery to the Company of any documents  held by the Custodian  relating to the Deleted
Mortgage Loan. In the event of a repurchase or substitution,  the Company shall,  simultaneously  with such reassignment,  give written
notice to the Purchaser that such repurchase or substitution  has taken place,  amend the related Mortgage Loan Schedule to reflect the
withdrawal  of the Deleted  Mortgage  Loan from this  Agreement,  and,  in the case of  substitution,  identify a Qualified  Substitute
Mortgage Loan and amend the related Mortgage Loan Schedule to reflect the addition of such Qualified  Substitute  Mortgage Loan to this
Agreement.  In  connection  with any such  substitution,  the  Company  shall be deemed to have  made as to such  Qualified  Substitute
Mortgage Loan the  representations  and warranties set forth in this Agreement except that all such  representations and warranties set
forth in this  Agreement  shall be deemed made as of the date of such  substitution.  The Company  shall  effect such  substitution  by
delivering to the Custodian  for such  Qualified  Substitute  Mortgage Loan the documents  required by Section 2.03,  with the Mortgage
Note endorsed as required by Section 2.03. No  substitution  will be made in any calendar month after the  Determination  Date for such
month. The Company shall deposit in the Custodial  Account the Monthly Payment less the Servicing Fee due on such Qualified  Substitute
Mortgage  Loan or Loans in the  month  following  the date of such  substitution.  Monthly  Payments  due  with  respect  to  Qualified
Substitute Mortgage Loans in the month of substitution shall be retained by the Company.  For the month of substitution,  distributions
to Purchaser shall include the Monthly  Payment due on any Deleted  Mortgage Loan in the month of  substitution,  and the Company shall
thereafter be entitled to retain all amounts subsequently received by the Company in respect of such Deleted Mortgage Loan.

                                                                         28


--------------------------------------------------------------------------------



                  For any month in which the Company substitutes a Qualified  Substitute Mortgage Loan for a Deleted Mortgage Loan, the
Company shall determine the amount (if any) by which the aggregate  principal balance of all Qualified  Substitute Mortgage Loans as of
the date of  substitution  is less than the aggregate  Stated  Principal  Balance of all Deleted  Mortgage Loans (after  application of
scheduled  principal  payments due in the month of  substitution).  The amount of such shortfall shall be distributed by the Company in
the month of substitution pursuant to Section 5.01. Accordingly,  on the date of such substitution,  the Company shall deposit from its
own funds into the Custodial Account an amount equal to the amount of such shortfall.

                  Any cause of action  against  the  Company  relating  to or  arising  out of the  Breach of any  representations  and
warranties  made in Sections  3.01 and 3.02 shall accrue as to any Mortgage  Loan upon (i) discovery of such Breach by the Purchaser or
notice  thereof by the Company to the  Purchaser,  (ii) failure by the Company to cure such Breach or repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

                  Indemnification.

                  The Company  agrees to indemnify  the  Purchaser  and hold it harmless  from and against any and all claims,  losses,
damages,  penalties,  fines,  forfeitures,  legal fees and related costs,  judgments,  and any other costs,  fees and expenses that the
Purchaser  may sustain in any way  related any  assertion  based on,  grounded  upon  resulting  from a Breach of any of the  Company&#146;s
representations  and warranties  contained  herein.  In addition to the  obligations of the Company set forth in this Section 3.04, the
Purchaser may pursue any and all remedies  otherwise  available at law or in equity,  including,  but not limited to, the right to seek
damages.  The provisions of this Section 3.04 shall survive termination of this Agreement.

                  It is  understood  and agreed  that the  obligations  of the  Company  set forth in  Sections  3.03 and 3.04 to cure,
substitute  for or repurchase a defective  Mortgage Loan and to indemnify the Purchaser  constitute  the sole remedies of the Purchaser
respecting a Breach of the foregoing representations and warranties.



                  Repurchase Upon Conversion.

     In the event the Mortgagor under any Convertible Mortgage Loan elects to convert said Mortgage Loan to a fixed rate mortgage
     loan, as provided in the related Mortgage Note, then the Company shall repurchase the related Mortgage Loan in the month the
     conversion takes place and in the manner prescribed in Section 3.04 at the Repurchase Price.

                                                                         29


--------------------------------------------------------------------------------



                  Restrictions and Requirements Applicable in the Event that a Mortgage Loan is Acquired by a REMIC

                  In the event that any Mortgage Loan is held by a REMIC,  notwithstanding  any contrary  provision of this  Agreement,
the following provisions shall be applicable to such Mortgage Loan:

                  Repurchase of Mortgage Loans.

                  With respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  repurchase  or
substitution  pursuant to Subsection 3.03, 3.05, 3.07 or 7.02 shall be made,  unless,  if so required by the applicable REMIC Documents
the Company has obtained an Opinion of Counsel to the effect that such  repurchase  will not (i) result in the  imposition  of taxes on
&#147;prohibited  transactions&#148; of such REMIC (as defined in Section 860F of the Code) or otherwise  subject the REMIC to tax, or (ii) cause
the REMIC to fail to qualify as a REMIC at any time.

                  General Servicing Obligations.

                  The Company shall sell any REO Property  within two years after its  acquisition  by the REMIC unless (i) the Company
applies for an extension of such two-year period from the Internal  Revenue Service  pursuant to the REMIC  Provisions and Code Section
856(e)(3),  in which event such REO Property shall be sold within the applicable  extension period, or (ii) the Company obtains for the
Purchaser an Opinion of Counsel,  addressed to the Purchaser  and the Company,  to the effect that the holding by the REMIC of such REO
Property  subsequent to such two year period will not result in the  imposition  of taxes on  &#147;prohibited  transactions&#148;  as defined in
Section  860F of the Code or cause the REMIC to fail to qualify as a REMIC  under the REMIC  Provisions  or  comparable  provisions  of
relevant state laws at any time.  The Company shall manage,  conserve,  protect and operate each REO Property for the Purchaser  solely
for the  purpose  of its  prompt  disposition  and sale in a manner  which  does not cause  such REO  Property  to fail to  qualify  as
&#147;foreclosure  property&#148;  within  the  meaning  of  Section  860G(a)(8)  or  result in the  receipt  by the  REMIC of any  &#147;income  from
non-permitted  assets&#148; within the meaning of Section  860F(a)(2)(B) of the Code or any &#147;net income from foreclosure  property&#148; which is
subject to taxation under Section 860G(a)(1) of the Code.  Pursuant to its efforts to sell such REO Property,  the Company shall either
itself or through an agent  selected by the Company  protect and conserve such REO Property in the same manner and to such extent as is
customary in the locality where such REO Property is located and may,  incident to its  conservation and protection of the interests of
the  Purchaser,  rent the same, or any part  thereof,  as the Company deems to be in the best interest of the Company and the Purchaser
for the period prior to the sale of such REO Property;  provided,  however,  that any rent received or accrued with respect to such REO
Property qualifies as &#147;rents from real property&#148; as defined in Section 856(d) of the Code.

                  Additional Covenants.

                  In addition  to the  provision  set forth in this  Section  3.06,  if a REMIC  election  is made with  respect to the
arrangement  under which any of the Mortgage  Loans or REO Properties  are held,  then,  with respect to such Mortgage Loans and/or REO
Properties,  and  notwithstanding  the terms of this  Agreement,  the Company  shall not take any  action,  cause the REMIC to take any
action or fail to take (or fail to cause to be taken) any action that, under the REMIC  Provisions,  if taken or not taken, as the case
may be, could (i) endanger the status of the REMIC as a REMIC or (ii) result in the  imposition of a tax upon the REMIC  (including but
not limited to the tax on &#147;prohibited  transactions&#148; as defined in Section  860F(a)(2) of the Code and the tax on  &#147;contributions&#148; to a
REMIC set forth in Section  860G(d) of the Code)  unless the  Company  has  received an Opinion of Counsel (at the expense of the party
seeking to take such  action)  to the  effect  that the  contemplated  action  will not  endanger  such  REMIC  status or result in the
imposition of any such tax.

                                                                         30


--------------------------------------------------------------------------------



                  If a REMIC  election is made with respect to the  arrangement  under which any Mortgage  Loans or REO  Properties are
held, the Company shall amend this Agreement such that it will meet all Rating Agency requirements.

                  Review of Mortgage Loans

                  From the related  Closing Date until the date 15 days after the related  Closing Date,  the Purchaser  shall have the
right to review the  Mortgage  Files and obtain  BPOs and other  property  evaluations  on the  Mortgaged  Properties  relating  to the
Mortgage Loans purchased on the related Closing Date,  with the results of such BPO or property  evaluation  reviews to be communicated
to the Company for a period up to 15 days after the related  Closing  Date. In addition,  the Purchaser  shall have the right to reject
any Mortgage Loan which in the Purchaser&#146;s sole  determination (i) fails to conform to the Underwriting  Guidelines,  (ii) the value of
the  Mortgaged  Property  pursuant to any BPO or property  evaluation  varies by more than plus or minus 15% from the lesser of (A) the
original  appraised  value of the Mortgage  Property or (B) the purchase price of the Mortgaged  Property as of the date of origination
(a &#147;Value Issue&#148;),  (iii) the Mortgage Loan is underwritten  without  verification of the Borrower&#146;s  income and assets and there is no
credit report and credit score or (iv) the Purchaser  deems the Mortgage  Loan not to be an acceptable  credit risk.  The Company shall
repurchase  the rejected  Mortgage  Loan in the manner  prescribed  in Section  3.03 upon  receipt of notice from the  Purchaser of the
rejection of such Mortgage  Loan;  provided,  that, in the event that the Purchaser  rejects a Mortgage Loan due to a Value Issue,  the
Company may submit to the Purchaser an additional  property  evaluation for purposes of  demonstrating  that the Mortgage Loan does not
have a Value Issue.  If the  Purchaser  and the Company fail to resolve such Value Issue within two weeks of the  Purchaser  presenting
such Value Issue to the Company,  then Company  shall have the right to promptly (a)  substitute  such  Mortgage  Loan with a Qualified
Substitute  Mortgage  Loan meeting all the terms hereof,  or (b)  repurchase  such  Mortgage  Loan in the manner  prescribed in Section
3.03.  Any rejected  Mortgage  Loan shall be removed  from the terms of this  Agreement.  The Company  shall make  available  all files
required by Purchaser in order to complete its review,  including  capturing all CRA/HMDA  required data fields.  Any review  performed
by the  Purchaser  prior to the related  Closing Date does not limit the  Purchaser&#146;s  rights or the Company&#146;s  obligations  under this
section.  To the extent that the Purchaser&#146;s review discloses that the Mortgage Loans do not conform to the Underwriting  Guidelines or
the terms set forth in the Purchaser  Price and Terms  Letter,  the  Purchaser  may in its sole  discretion  increase its due diligence
review and obtain  additional  BPO&#146;s or other  property  evaluations.  The  additional  review may be for any reason  including but not
limited to credit quality, property valuations, and data integrity.

                                                                         31


--------------------------------------------------------------------------------



                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


                  Company to Act as Servicer.

                  The Company shall service and administer  the Mortgage  Loans and shall have full power and authority,  acting alone,
to do any and all things in  connection  with such  servicing  and  administration  which the Company may deem  necessary or desirable,
consistent with the terms of this Agreement and with Accepted Servicing Practices.


                      Consistent with the terms of this Agreement, the Company may waive, modify or vary any term of any Mortgage
     Loan or consent to the postponement of strict compliance with any such term or in any manner grant indulgence to any Mortgagor if
     in the Company&#146;s reasonable and prudent determination such waiver, modification, postponement or indulgence is not materially
     adverse to the Purchasers, provided, however, that the Company shall not make any future advances with respect to a Mortgage Loan
     and (unless the Mortgagor is in default with respect to the Mortgage Loan or such default is, in the judgment of the Company,
     imminent and the Company has obtained the prior written consent of the Purchaser) the Company shall not permit any modification
     of any material term of any Mortgage Loan including any modifications that would change the Mortgage Interest Rate change the
     Index, Lifetime Mortgage Interest Rate Cap, Initial Rate Cap or Gross Margin of any Mortgage Loan, defer or forgive the payment
     of principal or interest, reduce or increase the outstanding principal balance (except for actual payments of principal) or
     change the final maturity date on such Mortgage Loan. In the event of any such modification which permits the deferral of
     interest or principal payments on any Mortgage Loan, the Company shall, on the Business Day immediately preceding the Remittance
     Date in any month in which any such principal or interest payment has been deferred, deposit in the Custodial Account from its
     own funds, in accordance with Section 5.03, the difference between (a) such month&#146;s principal and one month&#146;s interest at the
     Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount paid by the Mortgagor. The
     Company shall be entitled to reimbursement for such advances to the same extent as for all other advances made pursuant to
     Section 5.03. Without limiting the generality of the foregoing, the Company shall continue, and is hereby authorized and
     empowered, to execute and deliver on behalf of itself and the Purchasers, all instruments of satisfaction or cancellation, or of
     partial or full release, discharge and all other comparable instruments, with respect to the Mortgage Loans and with respect to
     the Mortgaged Properties. If reasonably required by the Company, the Purchaser shall furnish the Company with any powers of
     attorney and other documents necessary or appropriate to enable the Company to carry out its servicing and administrative duties
     under this Agreement.


                                                                         32


--------------------------------------------------------------------------------



                  In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  procedures  (including  collection
procedures)  and exercise the same care that it  customarily  employs and exercises in servicing and  administering  mortgage loans for
its own account,  giving due consideration to Accepted  Servicing  Practices where such practices do not conflict with the requirements
of this Agreement, and the Purchaser&#146;s reliance on the Company.

                  The Mortgage Loans may be subserviced by the Subservicer on behalf of the Company  provided that the Subservicer is a
Fannie Mae-approved lender or a Freddie Mac seller/servicer in good standing,  and no event has occurred,  including but not limited to
a change in insurance  coverage,  which would make it unable to comply with the eligibility  requirements for lenders imposed by Fannie
Mae or for  seller/servicers  imposed by Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac. The Company may
perform any of its servicing  responsibilities  hereunder or may cause the  Subservicer to perform any such servicing  responsibilities
on its behalf,  but the use by the Company of the Subservicer  shall not release the Company from any of its obligations  hereunder and
the Company shall remain  responsible  hereunder for all acts and omissions of the  Subservicer  as fully as if such acts and omissions
were those of the Company.  The Company shall pay all fees and expenses of the Subservicer  from its own funds,  and the  Subservicer&#146;s
fee shall not exceed the Servicing Fee.

                  At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company
shall be entitled to terminate the rights and  responsibilities  of the Subservicer and arrange for any servicing  responsibilities  to
be  performed  by a successor  Subservicer  meeting the  requirements  in the  preceding  paragraph,  provided,  however,  that nothing
contained  herein shall be deemed to prevent or prohibit the Company,  at the  Company&#146;s  option,  from electing to service the related
Mortgage Loans itself.  In the event that the Company&#146;s  responsibilities  and duties under this  Agreement are terminated  pursuant to
Section 9.04, 10.01 or 11.02, and if requested to do so by the Purchaser,  the Company shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  as soon as is  reasonably  possible.  The  Company  shall pay all fees,  expenses or
penalties  necessary in order to terminate  the rights and  responsibilities  of the  Subservicer  from the Company&#146;s own funds without
reimbursement from the Purchaser.

                                                                         33


--------------------------------------------------------------------------------



                  Notwithstanding  any of the provisions of this Agreement  relating to agreements or arrangements  between the Company
and the Subservicer or any reference  herein to actions taken through the  Subservicer or otherwise,  the Company shall not be relieved
of its  obligations  to the Purchaser and shall be obligated to the same extent and under the same terms and  conditions as if it alone
were servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer
for  indemnification  of the Company by the Subservicer and nothing contained in this Agreement shall be deemed to limit or modify such
indemnification.

                  Any  Subservicing  Agreement and any other  transactions  or services  relating to the Mortgage  Loans  involving the
Subservicer  shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser shall have no obligations,  duties or
liabilities with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the Subservicer&#146;s fees and
expenses.  For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have
received a payment on a Mortgage Loan when the Subservicer has received such payment.

                  Liquidation of Mortgage Loans.

                  In the event that any payment due under any  Mortgage  Loan and not  postponed  pursuant to Section  4.01 is not paid
when the same  becomes due and payable,  or in the event the  Mortgagor  fails to perform any other  covenant or  obligation  under the
Mortgage Loan and such failure  continues  beyond any  applicable  grace period,  the Company shall take such action as (1) the Company
would take under similar  circumstances  with respect to a similar mortgage loan held for its own account for investment,  (2) shall be
consistent with Accepted Servicing  Practices,  (3) the Company shall determine prudently to be in the best interest of Purchaser,  and
(4) is consistent with any related PMI Policy.  In the event that any payment due under any Mortgage Loan is not postponed  pursuant to
Section  4.01 and  remains  delinquent  for a period of 90 days or any other  default  continues  for a period  of 90 days  beyond  the
expiration  of any grace or cure period,  the Company  shall  commence  foreclosure  proceedings,  provided  that,  prior to commencing
foreclosure  proceedings,  the Company shall notify the Purchaser in writing of the Company&#146;s intention to do so, and the Company shall
not commence  foreclosure  proceedings if the Purchaser objects to such action within 10 Business Days of receiving such notice. In the
event the Purchaser  objects to such  foreclosure  action,  the Company shall not be required to make Monthly  Advances with respect to
such Mortgage Loan,  pursuant to Section 5.03, and the Company&#146;s  obligation to make such Monthly  Advances shall terminate on the 90th
day referred to above.  In such  connection,  the Company shall from its own funds make all necessary  and proper  Servicing  Advances,
provided,  however,  that the Company shall not be required to expend its own funds in connection  with any  foreclosure or towards the
restoration or  preservation  of any Mortgaged  Property,  unless it shall  determine (a) that such  preservation,  restoration  and/or
foreclosure  will  increase the proceeds of  liquidation  of the Mortgage  Loan to  Purchaser  after  reimbursement  to itself for such
expenses and (b) that such expenses will be recoverable  by it either  through  Liquidation  Proceeds  (respecting  which it shall have
priority for purposes of withdrawals from the Custodial  Account pursuant to Section 4.05) or through  Insurance  Proceeds  (respecting
which it shall have similar priority).

                                                                         34


--------------------------------------------------------------------------------



                  Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or acceptance of a deed
in lieu of  foreclosure,  in the event the Company  has  reasonable  cause to believe  that a Mortgaged  Property  is  contaminated  by
hazardous  or toxic  substances  or wastes,  or if the  Purchaser  otherwise  requests an  environmental  inspection  or review of such
Mortgaged  Property to be conducted by a qualified  inspector.  Upon completion of the inspection,  the Company shall promptly  provide
the Purchaser with a written report of the environmental inspection.

                  After  reviewing the  environmental  inspection  report,  the Purchaser shall determine how the Company shall proceed
with respect to the Mortgaged Property. In the event (a) the  environmental  inspection report indicates that the Mortgaged Property is
contaminated  by hazardous or toxic  substances  or wastes and (b) the  Purchaser  directs the Company to proceed with  foreclosure  or
acceptance  of a deed in lieu of  foreclosure,  the Company shall be  reimbursed  for all costs  associated  with such  foreclosure  or
acceptance of a deed in lieu of foreclosure and any related  environmental clean up costs, as applicable,  from the related Liquidation
Proceeds,  or if the  Liquidation  Proceeds  are  insufficient  to fully  reimburse  the Company,  the Company  shall be entitled to be
reimbursed from amounts in the Custodial  Account pursuant to Section 4.05 hereof.  In the event the Purchaser  directs the Company not
to proceed with  foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  the Company  shall be  reimbursed  for all  Servicing
Advances made with respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

                  Collection of Mortgage Loan Payments.

                  Continuously  from the date hereof  until the  principal  and interest on all  Mortgage  Loans are paid in full,  the
Company  shall  proceed  diligently  to collect all payments  due under each of the  Mortgage  Loans when the same shall become due and
payable and shall take special care in  ascertaining  and  estimating  Escrow  Payments and all other  charges that will become due and
payable with respect to the Mortgage Loan and the Mortgaged Property,  to the end that the installments  payable by the Mortgagors will
be sufficient to pay such charges as and when they become due and payable.

                  Establishment of and Deposits to Custodial Account.

                  The Company shall segregate and hold all funds collected and received  pursuant to a Mortgage Loan separate and apart
from any of its own funds and general  assets and shall  establish  and maintain one or more  Custodial  Accounts,  in the form of time
deposit or demand accounts,  titled  &#147;Countrywide Home Loans, Inc. in trust for EMC Mortgage  Corporation,  as purchaser of Residential
Adjustable  Rate Mortgage  Loans and various  Mortgagors&#148;.  The  Custodial  Account shall be  established  with a Qualified  Depository
acceptable  to the  Purchaser.  Any funds  deposited in the  Custodial  Account  shall at all times be fully insured to the full extent
permitted  under  applicable  law. Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance with Section
4.05. The creation of any Custodial  Account shall be evidenced by a  certification  in the form of Exhibit D-1 hereto,  in the case of
an account  established with the Company,  or by a letter  agreement in the form of Exhibit D-2 hereto,  in the case of an account held
by a depository  other than the Company.  A copy of such  certification  or letter  agreement  shall be furnished to the Purchaser and,
upon request, to any subsequent Purchaser.

                                                                         35


--------------------------------------------------------------------------------



                  The Company shall deposit in the Custodial  Account  within two Business  Days of receipt,  and retain  therein,  the
following  collections  received by the Company and payments made by the Company after the related  Cut-off Date,  (other than payments
of principal and interest due on or before the related  Cut-off Date, or received by the Company prior to the related  Cut-off Date but
allocable to a period subsequent thereto or with respect to each LPMI Loan, in the amount of the LPMI Fee):

                     all payments on account of principal on the Mortgage Loans, including all Principal Prepayments;

                     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

                     all Liquidation Proceeds;

                     all  Insurance  Proceeds  including  amounts  required to be deposited  pursuant to Section  4.10,  Section  4.11,
         Section 4.14 and Section 4.15;

                     all  Condemnation  Proceeds  which are not  applied to the  restoration  or repair of the  Mortgaged  Property  or
         released to the Mortgagor in accordance with Section 4.14;

                     any amount required to be deposited in the Custodial Account pursuant to Section 4.01, 4.09, 5.03, 6.01 or 6.02;

                     any amounts  payable in connection  with the  repurchase  of any Mortgage  Loan pursuant to Section 3.03,  3.05 or
         3.07 and all amounts  required to be  deposited  by the Company in  connection  with a shortfall  in  principal  amount of any
         Qualified Substitute Mortgage Loan pursuant to Section 3.03;

                     with respect to each Principal  Prepayment in full or in part, the Prepayment  Interest  Shortfall Amount, if any,
         for the month of distribution.  Such deposit shall be made from the Company&#146;s own funds, without reimbursement  therefor up to
         a maximum amount per month of the Servicing Fee actually received for such month for the Mortgage Loans;

                                                                        36


--------------------------------------------------------------------------------



                     any amounts  required to be deposited by the Company  pursuant to Section 4.11 in connection  with the  deductible
         clause in any blanket hazard insurance policy; and

                     any amounts received with respect to or related to any REO Property and all REO Disposition  Proceeds  pursuant to
         Section 4.16.

                  The foregoing requirements for deposit into the Custodial Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the Company into the  Custodial  Account.  Any interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw such interest from the Custodial Account pursuant to Section 4.05.

                  Permitted Withdrawals From Custodial Account.

                  The Company shall, from time to time, withdraw funds from the Custodial Account for the following purposes:

                     to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

                     to reimburse  itself for Monthly  Advances of the Company&#146;s  funds made  pursuant to Section  5.03,  the Company&#146;s
         right to reimburse  itself  pursuant to this  subclause  (ii) being limited to amounts  received on the related  Mortgage Loan
         which represent late payments of principal  and/or interest  respecting  which any such advance was made, it being  understood
         that, in the case of any such  reimbursement,  the Company&#146;s  right thereto shall be prior to the rights of Purchaser,  except
         that,  where the Company is  required  to  repurchase  a Mortgage  Loan  pursuant to Section  3.03,  3.05,  3.07 or 6.02,  the
         Company&#146;s right to such reimbursement  shall be subsequent to the payment to the Purchaser of the Repurchase Price pursuant to
         such sections and all other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;

                     to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing Fees, the Company&#146;s right
         to reimburse  itself pursuant to this subclause  (iii) with respect to any Mortgage Loan being limited to related  Liquidation
         Proceeds,  Condemnation  Proceeds,  Insurance  Proceeds  and such other  amounts as may be  collected  by the Company from the
         Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood that, in the case of any such  reimbursement,  the
         Company&#146;s  right  thereto  shall be prior to the rights of  Purchaser  except  where the Company is required to  repurchase  a
         Mortgage Loan pursuant to Section 3.03, 3.05, 3.07 or 6.02, in which case the Company&#146;s right to such  reimbursement  shall be
         subsequent to the payment to the Purchasers of the Repurchase  Price pursuant to such sections and all other amounts  required
         to be paid to the Purchasers with respect to such Mortgage Loan;

                     to pay itself interest on funds deposited in the Custodial Account;

                                                                         37


--------------------------------------------------------------------------------



                     to reimburse itself for expenses incurred and reimbursable to it pursuant to Section 9.01;

                     to pay any amount  required to be paid pursuant to Section 4.16 related to any REO Property,  it being  understood
         that in the case of any such  expenditure or withdrawal  related to a particular REO Property,  the amount of such expenditure
         or withdrawal from the Custodial  Account shall be limited to amounts on deposit in the Custodial  Account with respect to the
         related REO Property;

                     to clear and terminate the Custodial Account upon the termination of this Agreement; and

                     to withdraw funds deposited in error.

                  In the event that the Custodial Account is interest bearing,  on each Remittance Date, the Company shall withdraw all
funds from the Custodial  Account  except for those amounts  which,  pursuant to Section 5.01, the Company is not obligated to remit on
such Remittance Date. The Company may use such withdrawn funds only for the purposes described in this Section 4.05.

                  Establishment of and Deposits to Escrow Account.

                  The Company shall  segregate  and hold all funds  collected  and received  pursuant to a Mortgage  Loan  constituting
Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or more Escrow
Accounts,  in the form of time  deposit or demand  accounts,  titled,  &#147;Countrywide  Home Loans,  Inc.,  in trust for the EMC  Mortgage
Corporation,  as purchaser of  Residential  Adjustable  Rate  Mortgage  Loans and various  Mortgagors&#148;.  The Escrow  Accounts  shall be
established with a Qualified  Depository,  in a manner which shall provide maximum available insurance  thereunder.  Funds deposited in
the Escrow  Account may be drawn on by the Company in  accordance  with  Section  4.07.  The  creation of any Escrow  Account  shall be
evidenced  by a  certification  in the form of Exhibit E-1 hereto,  in the case of an account  established  with the  Company,  or by a
letter agreement in the form of Exhibit E-2 hereto,  in the case of an account held by a depository  other than the Company.  A copy of
such certification shall be furnished to the Purchaser and, upon request, to any subsequent Purchaser.

                  The Company shall deposit in the Escrow Account or Accounts within two Business Days of receipt, and retain therein:

                     all Escrow  Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of
         any such items as required under the terms of this Agreement; and

                     all amounts  representing  Insurance Proceeds or Condemnation  Proceeds which are to be applied to the restoration
         or repair of any Mortgaged Property.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  as set forth in Section 4.07.  The Company  shall be entitled to retain any interest paid on funds  deposited in the Escrow
Account by the  depository  institution,  other than interest on escrowed  funds  required by law to be paid to the  Mortgagor.  To the
extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor  notwithstanding  that the Escrow Account may
be non-interest bearing or that interest paid thereon is insufficient for such purposes.

                                                                         38


--------------------------------------------------------------------------------



                  Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account or Accounts may be made by the Company only:

                     to effect  timely  payments of ground  rents,  taxes,  assessments,  water  rates,  mortgage  insurance  premiums,
         condominium charges, fire and hazard insurance premiums or other items constituting Escrow Payments for the related Mortgage;

                     to reimburse the Company for any Servicing  Advances made by the Company  pursuant to Section 4.08 with respect to
         a related  Mortgage  Loan, but only from amounts  received on the related  Mortgage Loan which  represent late  collections of
         Escrow Payments thereunder;

                     to refund  to any  Mortgagor  any funds  found to be in  excess  of the  amounts  required  under the terms of the
         related Mortgage Loan;

                     for transfer to the Custodial  Account and  application  to reduce the  principal  balance of the Mortgage Loan in
         accordance with the terms of the related Mortgage and Mortgage Note;

                     for application to restoration or repair of the Mortgaged  Property in accordance with the procedures  outlined in
         Section 4.14;

                     to pay to the Company,  or any Mortgagor to the extent  required by law, any interest paid on the funds  deposited
         in the Escrow Account;

                     to clear and terminate the Escrow Account on the termination of this Agreement; and

                     to withdraw funds deposited in error.

                  Payment of Taxes, Insurance and Other Charges.

                  With respect to each Mortgage  Loan,  the Company shall  maintain  accurate  records  reflecting the status of ground
rents, taxes,  assessments,  water rates, sewer rents, and other charges which are or may become a lien upon the Mortgaged Property and
the status of PMI Policy  premiums  and fire and hazard  insurance  coverage  and shall  obtain,  from time to time,  all bills for the
payment of such charges  (including  renewal premiums) and shall effect payment thereof prior to the applicable  penalty or termination
date,  employing for such purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated by
the Company in amounts  sufficient  for such purposes,  as allowed under the terms of the Mortgage.  To the extent that a Mortgage does
not provide for Escrow  Payments,  the Company shall  determine that any such payments are made by the Mortgagor at the time they first
become due. The Company  assumes full  responsibility  for the timely  payment of all such bills and shall effect timely payment of all
such charges  irrespective of each Mortgagor&#146;s  faithful  performance in the payment of same or the making of the Escrow Payments,  and
the Company shall make advances from its own funds to effect such payments.

                                                                         39


--------------------------------------------------------------------------------



                  Protection of Accounts.

                  The Company may transfer the Custodial  Account or the Escrow Account to a different  Qualified  Depository from time
to time.  Upon any such  transfer,  the Company shall  promptly  notify the Purchaser and deliver to the Purchaser a Custodial  Account
Certification or Escrow Account Certification (as applicable) in the form of Exhibit D-1 or E-1 to this agreement.

                  The Company  shall bear any expenses,  losses or damages  sustained by the  Purchaser  because the Custodial  Account
and/or the Escrow Account are not demand deposit accounts.

                  Amounts on deposit in the  Custodial  Account and the Escrow  Account may at the option of the Company be invested in
Eligible  Investments;  provided that in the event that amounts on deposit in the Custodial  Account or the Escrow  Account  exceed the
amount fully  insured by the FDIC (the  &#147;Insured  Amount&#148;) the Company  shall be obligated to invest the excess amount over the Insured
Amount in Eligible  Investments on the same Business Day as such excess amount becomes  present in the Custodial  Account or the Escrow
Account.  Any such  Eligible  Investment  shall mature no later than the  Determination  Date next  following the date of such Eligible
Investment,  provided,  however,  that if such Eligible Investment is an obligation of a Qualified  Depository (other than the Company)
that maintains the Custodial  Account or the Escrow  Account,  then such Eligible  Investment may mature on such  Remittance  Date. Any
such  Eligible  Investment  shall be made in the name of the Company in trust for the benefit of the  Purchaser.  All income on or gain
realized  from any such  Eligible  Investment  shall be for the benefit of the Company and may be withdrawn at any time by the Company.
Any losses  incurred in respect of any such  investment  shall be  deposited in the  Custodial  Account or the Escrow  Account,  by the
Company out of its own funds immediately as realized.

                  Maintenance of Hazard Insurance.

                  The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such that all buildings  upon the
Mortgaged  Property  are  insured by a  generally  acceptable  insurer  rated  A:VI or better in the  current  Best&#146;s Key Rating  Guide
(&#147;Best&#146;s&#148;)  against loss by fire,  hazards of extended coverage and such other hazards as are customary in the area where the Mortgaged
Property is located,  in an amount  which is at least equal to the lesser of (i) the  replacement  value of the  improvements  securing
such Mortgage Loan and (ii) the greater of (a) the outstanding  principal  balance of the Mortgage Loan and (b) an amount such that the
proceeds thereof shall be sufficient to prevent the Mortgagor or the loss payee from becoming a co-insurer.

                                                                        40


--------------------------------------------------------------------------------



                  If a Mortgaged  Property is located in an area identified in the Federal  Register by the Flood Emergency  Management
Agency as having  special  flood  hazards (and such flood  insurance  has been made  available) a flood  insurance  policy  meeting the
requirements of the current  guidelines of the Federal  Insurance  Administration  is in effect with a generally  acceptable  insurance
carrier  rated A:VI or better in Best&#146;s in an amount  representing  coverage  equal to the lesser of (i) the minimum  amount  required,
under the terms of coverage,  to compensate  for any damage or loss on a replacement  cost basis (or the unpaid balance of the mortgage
if  replacement  cost  coverage is not available for the type of building  insured) and (ii) the maximum  amount of insurance  which is
available  under the Flood  Disaster  Protection  Act of 1973,  as amended.  If at any time during the term of the Mortgage  Loan,  the
Company  determines in accordance with  applicable law and pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a
special flood hazard area and is not covered by flood  insurance or is covered in an amount less than the amount  required by the Flood
Disaster  Protection Act of 1973, as amended,  the Company shall notify the related Mortgagor that the Mortgagor must obtain such flood
insurance  coverage,  and if said Mortgagor  fails to obtain the required flood insurance  coverage  within  forty-five (45) days after
such notification, the Company shall immediately force place the required flood insurance on the Mortgagor&#146;s behalf.

                  If a Mortgage is secured by a unit in a condominium  project,  the Company shall verify that the coverage required of
the owner&#146;s  association,  including  hazard,  flood,  liability,  and fidelity  coverage,  is being maintained in accordance with then
current Fannie Mae  requirements,  and secure from the owner&#146;s  association its agreement to notify the Company  promptly of any change
in the  insurance  coverage or of any  condemnation  or  casualty  loss that may have a material  effect on the value of the  Mortgaged
Property as security.

                  The Company shall cause to be maintained on each Mortgaged Property earthquake or such other or additional  insurance
as may be  required  pursuant  to such  applicable  laws and  regulations  as shall at any time be in force and as shall  require  such
additional  insurance,  or pursuant to the requirements of any private mortgage guaranty insurer, or as may be required to conform with
Accepted Servicing Practices.

                  In the event that any Purchaser or the Company shall determine that the Mortgaged  Property should be insured against
loss or damage by hazards and risks not covered by the insurance  required to be  maintained by the Mortgagor  pursuant to the terms of
the Mortgage,  the Company shall  communicate  and consult with the Mortgagor  with respect to the need for such insurance and bring to
the Mortgagor&#146;s attention the desirability of protection of the Mortgaged Property.

                  All policies  required  hereunder  shall name the Company as loss payee and shall be endorsed  with standard or union
mortgagee clauses, without contribution,  which shall provide for at least 30 days prior written notice of any cancellation,  reduction
in amount or material change in coverage.

                  The Company shall not interfere with the Mortgagor&#146;s  freedom of choice in selecting either his insurance  carrier or
agent,  provided,  however,  that the  Company  shall not accept any such  insurance  policies  from  insurance  companies  unless such
companies are rated A:VI or better in Best&#146;s and are licensed to do business in the  jurisdiction  in which the  Mortgaged  Property is
located.  The Company shall determine that such policies  provide  sufficient risk coverage and amounts,  that they insure the property
owner, and that they properly describe the property  address.  The Company shall furnish to the Mortgagor a formal notice of expiration
of any such insurance in sufficient time for the Mortgagor to arrange for renewal coverage by the expiration date.

                                                                         41


--------------------------------------------------------------------------------



                  Pursuant to Section 4.04,  any amounts  collected by the Company  under any such  policies  (other than amounts to be
deposited in the Escrow Account and applied to the restoration or repair of the related  Mortgaged  Property,  or property  acquired in
liquidation of the Mortgage Loan, or to be released to the Mortgagor,  in accordance with the Company&#146;s normal servicing  procedures as
specified in Section 4.14) shall be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

                  Maintenance of Mortgage Impairment Insurance.

                  In the event that the Company shall obtain and maintain a blanket  policy  insuring  against losses arising from fire
and hazards  covered under extended  coverage on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an
amount equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it
shall  conclusively  be deemed to have satisfied its  obligations  as set forth in Section 4.10.  Any amounts  collected by the Company
under any such policy  relating to a Mortgage  Loan shall be deposited  in the  Custodial  Account  subject to  withdrawal  pursuant to
Section 4.05.  Such policy may contain a deductible  clause,  in which case, in the event that there shall not have been  maintained on
the related  Mortgaged  Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered
by such policy,  the Company  shall deposit in the  Custodial  Account at the time of such loss the amount not otherwise  payable under
the blanket  policy  because of such  deductible  clause,  such amount to deposited  from the Company&#146;s  funds,  without  reimbursement
therefor.  Upon request of any  Purchaser,  the Company  shall cause to be delivered  to such  Purchaser a certified  true copy of such
policy and a statement from the insurer  thereunder that such policy shall in no event be terminated or materially  modified without 30
days&#146; prior written notice to such Purchaser.

                  Maintenance of Fidelity Bond and Errors and Omissions Insurance.

                  The Company shall maintain with responsible companies,  at its own expense, a blanket Fidelity Bond and an Errors and
Omissions  Insurance  Policy,  with broad coverage on all officers,  employees or other persons  acting in any capacity  requiring such
persons to handle funds, money,  documents or papers relating to the Mortgage Loans (&#147;Company  Employees&#148;).  Any such Fidelity Bond and
Errors and  Omissions  Insurance  Policy shall be in the form of the Mortgage  Banker&#146;s  Blanket Bond and shall  protect and insure the
Company  against  losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions and negligent  acts of such Company
Employees.  Such Fidelity Bond and Errors and Omissions  Insurance  Policy also shall protect and insure the Company  against losses in
connection  with the release or satisfaction of a Mortgage Loan without having  obtained  payment in full of the  indebtedness  secured
thereby.  No provision of this Section 4.12  requiring such Fidelity Bond and Errors and Omissions  Insurance  Policy shall diminish or
relieve the Company  from its duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and
insurance  policy shall be acceptable to Fannie Mae or Freddie Mac.  Upon the request of any  Purchaser,  the Company shall cause to be
delivered to such  Purchaser a certified  true copy of such fidelity bond and insurance  policy and a statement from the surety and the
insurer that such  fidelity bond and insurance  policy shall in no event be  terminated or materially  modified  without 30 days&#146; prior
written notice to the Purchaser.

                                                                        42


--------------------------------------------------------------------------------



                  Inspections.

                  The Company shall inspect the  Mortgaged  Property as often as deemed  necessary by the Company to assure itself that
the value of the  Mortgaged  Property is being  preserved.  In addition,  if any  Mortgage  Loan is more than 60 days  delinquent,  the
Company  immediately  shall  inspect the Mortgaged  Property and shall  conduct  subsequent  inspections  in  accordance  with Accepted
Servicing  Practices or as may be required by the primary mortgage  guaranty  insurer.  The Company shall keep a written report of each
such inspection.

                  Restoration of Mortgaged Property.

                  The Company need not obtain the approval of the Purchaser  prior to releasing any Insurance  Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the  restoration or repair of the Mortgaged  Property if such release is in accordance  with
Accepted  Servicing  Practices.  At a minimum,  the Company  shall comply with the following  conditions  in  connection  with any such
release of Insurance Proceeds or Condemnation Proceeds:

                     the Company  shall  receive  satisfactory  independent  verification  of completion of repairs and issuance of any
         required approvals with respect thereto;

                     the Company shall take all steps  necessary to preserve the priority of the lien of the Mortgage,  including,  but
         not limited to requiring waivers with respect to mechanics&#146; and materialmen&#146;s liens;

                     the Company shall verify that the Mortgage Loan is not in default; and

                     pending repairs or  restoration,  the Company shall place the Insurance  Proceeds or Condemnation  Proceeds in the
         Custodial Account.

                  If the  Purchaser is named as an  additional  loss payee,  the Company is hereby  empowered to endorse any loss draft
issued in respect of such a claim in the name of the Purchaser.

                  Maintenance of PMI and LPMI Policy; Claims.

                  (a) With respect to each Mortgage Loan with a LTV in excess of 95%, the Company shall:

                  (i) with respect to Mortgage  Loans which are not LPMI Loans,  in accordance  with state and federal laws and without
any cost to the  Purchaser,  maintain  or cause the  Mortgagor  to maintain in full force and effect a PMI Policy with a minimum of 35%
coverage  insuring  that  portion  of the  Mortgage  Loan in  excess  of 68%  (or  such  other  percentage  as  stated  in the  related
Acknowledgment  Agreement)  of value,  and shall pay or shall cause the Mortgagor to pay the premium  thereon on a timely basis,  until
the LTV of such Mortgage Loan is reduced to 80%. In the event that such PMI Policy shall be  terminated,  the Company shall obtain from
another Qualified Insurer a comparable  replacement  policy,  with a total coverage equal to the remaining  coverage of such terminated
PMI Policy,  at  substantially  the same fee level. If the insurer shall cease to be a Qualified  Insurer,  the Company shall determine
whether  recoveries  under the PMI Policy are  jeopardized  for reasons  related to the financial  condition of such insurer,  it being
understood  that the Company  shall in no event have any  responsibility  or liability  for any failure to recover under the PMI Policy
for such reason.  If the Company  determines that recoveries are so  jeopardized,  it shall notify the Purchaser and the Mortgagor,  if
required,  and obtain from another Qualified Insurer a replacement  insurance policy. The Company shall not take any action which would
result in noncoverage  under any  applicable  PMI Policy of any loss which,  but for the actions of the Company would have been covered
thereunder.  In connection with any assumption or substitution  agreement  entered into or to be entered into pursuant to Section 4.01,
the Company shall promptly  notify the insurer under the related PMI Policy,  if any, of such  assumption or  substitution of liability
in  accordance  with the terms of such PMI Policy and shall take all actions  which may be required by such  insurer as a condition  to
the  continuation  of coverage under such PMI Policy.  If such PMI Policy is terminated as a result of such  assumption or substitution
of liability, the Company shall obtain a replacement PMI Policy as provided above.

                                                                        43


--------------------------------------------------------------------------------



                   (ii) with  respect to LPMI  Loans,  maintain in full force and effect an LPMI Policy  insuring  that  portion of the
Mortgage Loan with a minimum of 35% coverage  insuring that portion of the Mortgage Loan in excess of 68% (or such other  percentage as
stated in the related  Acknowledgment  Agreement) of value, and from time to time, withdraw the LPMI Fee with respect to such LPMI Loan
from the Custodial  Account in order to pay the premium  thereon on a timely  basis,  until the LTV of such Mortgage Loan is reduced to
80%. In the event that the interest  payments  made with respect to any LPMI Loan are less than the LPMI Fee, the Company shall advance
from its own funds the amount of any such  shortfall in the LPMI Fee, in payment of the premium on the related  LPMI  Policy.  Any such
advance shall be a Servicing  Advance subject to reimbursement  pursuant to the provisions on Section 2.05. In the event that such LPMI
Policy shall be terminated,  the Company shall obtain from another  Qualified  Insurer a comparable  replacement  policy,  with a total
coverage equal to the remaining  coverage of such terminated  LPMI Policy,  at  substantially  the same fee level. If the insurer shall
cease to be a Qualified  Insurer,  the Company shall  determine  whether  recoveries  under the LPMI Policy are jeopardized for reasons
related to the financial  condition of such insurer,  it being understood that the Company shall in no event have any responsibility or
liability  for any  failure to recover  under the LPMI  Policy for such  reason.  If the  Company  determines  that  recoveries  are so
jeopardized,  it shall notify the Purchaser and the Mortgagor,  if required,  and obtain from another  Qualified  Insurer a replacement
insurance  policy.  The Company shall not take any action which would result in  noncoverage  under any  applicable  LPMI Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related LPMI Policy,  if any, of such  assumption or  substitution  of liability in  accordance  with the terms of such LPMI Policy and
shall take all actions which may be required by such insurer as a condition to the  continuation of coverage under such PMI Policy.  If
such LPMI Policy is terminated  as a result of such  assumption or  substitution  of liability,  the Company shall obtain a replacement
LPMI Policy as provided above.

                                                                         44


--------------------------------------------------------------------------------



                  (b)      In connection  with its  activities  as servicer,  the Company  agrees to prepare and present,  on behalf of
itself and the Purchaser,  claims to the insurer under any PMI Policy or LPMI Policy in a timely  fashion in accordance  with the terms
of such PMI Policy or LPMI Policy and, in this  regard,  to take such action as shall be  necessary  to permit  recovery  under any PMI
Policy or LPMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under any
PMI Policy or LPMI Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

                  (c)      Purchaser,  in its sole  discretion,  at any time,  may (i) either  obtain an  additional  PMI Policy on any
Mortgage  Loan which  already has a PMI Policy in place,  or (ii) obtain a PMI Policy for any Mortgage Loan which does not already have
a PMI Policy in place.  In any event,  the Company  agrees to  administer  such PMI Policies in  accordance  with the  Agreement or any
Reconstitution Agreement.

                  Title, Management and Disposition of REO Property.

                  In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of foreclosure,  the
deed or certificate  of sale shall be taken in the name of the Purchaser,  or in the event the Purchaser is not authorized or permitted
to hold title to real  property  in the state  where the REO  Property  is located,  or would be  adversely  affected  under the &#147;doing
business&#148; or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name of such Person or
Persons as shall be  consistent  with an Opinion of Counsel  obtained by the Company from any attorney duly licensed to practice law in
the state where the REO Property is located.  The Person or Persons  holding such title other than the Purchaser  shall  acknowledge in
writing that such title is being held as nominee for the Purchaser.

                  The Company shall manage,  conserve,  protect and operate each REO Property for the Purchaser  solely for the purpose
of its prompt  disposition and sale. The Company,  either itself or through an agent selected by the Company,  shall manage,  conserve,
protect and operate the REO Property in the same manner that it manages,  conserves,  protects and operates other  foreclosed  property
for its own account,  and in the same manner that  similar  property in the same  locality as the REO Property is managed.  The Company
shall  attempt  to sell the same  (and may  temporarily  rent the same for a period  not  greater  than one year,  except as  otherwise
provided below) on such terms and conditions as the Company deems to be in the best interest of the Purchaser.

                  The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO
Property in any event  within one year after title has been taken to such REO  Property,  unless (i) (A) a REMIC  election has not been
made with respect to the  arrangement  under which the Mortgage Loans and the REO Property are held,  and (ii) the Company  determines,
and gives an  appropriate  notice to the Purchaser to such effect,  that a longer period is necessary  for the orderly  liquidation  of
such REO  Property.  If a period  longer than one year is  permitted  under the  foregoing  sentence  and is  necessary to sell any REO
Property the Company shall report monthly to the Purchaser as to the progress being made in selling such REO Property.

                                                                         45


--------------------------------------------------------------------------------



                  The Company  shall also  maintain on each REO Property fire and hazard  insurance  with  extended  coverage in amount
which is at least equal to the maximum  insurable  value of the  improvements  which are a part of such property,  liability  insurance
and, to the extent  required and available under the Flood Disaster  Protection Act of 1973, as amended,  flood insurance in the amount
required above.

                  The  disposition  of REO  Property  shall be  carried  out by the  Company  at such  price,  and upon such  terms and
conditions,  as the Company  deems to be in the best  interests of the  Purchaser.  The  proceeds of sale of the REO Property  shall be
promptly  deposited in the Custodial Account.  As soon as practical  thereafter the expenses of such sale shall be paid and the Company
shall reimburse itself for any related unreimbursed  Servicing Advances,  unpaid Servicing Fees and unreimbursed advances made pursuant
to Section 5.03, and on the  Remittance  Date  immediately  following the Principal  Prepayment  Period in which such sale proceeds are
received the net cash proceeds of such sale remaining in the Custodial Account shall be distributed to the Purchaser.

                  The  Company  shall  withdraw  the  Custodial  Account  funds  necessary  for the proper  operation,  management  and
maintenance of the REO Property,  including the cost of maintaining any hazard  insurance  pursuant to Section 4.10 and the fees of any
managing agent of the Company,  a Subservicer,  or the Company itself. The REO management fee shall be an amount that is reasonable and
customary in the area where the Mortgaged  Property is located.  The Company shall make monthly  distributions  on each Remittance Date
to the  Purchasers  of the net cash flow from the REO  Property  (which  shall equal the  revenues  from such REO  Property  net of the
expenses  described  in this  Section  4.16 and of any  reserves  reasonably  required  from time to time to be  maintained  to satisfy
anticipated liabilities for such expenses).

                  Real Estate Owned Reports.

                  Together with the  statement  furnished  pursuant to Section  5.02,  the Company shall furnish to the Purchaser on or
before the  Remittance  Date each month a statement  with respect to any REO Property  covering the  operation of such REO Property for
the  previous  month and the  Company&#146;s  efforts in  connection  with the sale of such REO Property and any rental of such REO Property
incidental to the sale thereof for the previous month.  That statement shall be accompanied by such other  information as the Purchaser
shall reasonably request.

                  Liquidation Reports.

                  Upon the foreclosure sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed
in lieu of foreclosure, the Company shall submit to the Purchaser a liquidation report with respect to such Mortgaged Property.

                                                                         46


--------------------------------------------------------------------------------



                  Reports of Foreclosures and Abandonments of Mortgaged Property.

                  Following the foreclosure  sale or abandonment of any Mortgaged  Property,  the Company shall report such foreclosure
or abandonment as required pursuant to Section 6050J of the Code.

                  Notification of Adjustments.

                  With respect to each Mortgage Loan, the Company shall adjust the Mortgage  Interest Rate on the related Interest Rate
Adjustment  Date and shall adjust the Monthly Payment on the related  Payment  Adjustment  Date in compliance with the  requirements of
applicable law and the related  Mortgage and Mortgage Note. If,  pursuant to the terms of the Mortgage Note,  another index is selected
for determining  the Mortgage  Interest Rate, the same index will be used with respect to each Mortgage Note which requires a new index
to be selected,  provided  that such  selection  does not  conflict  with the terms of the related  Mortgage  Note.  The Company  shall
execute and deliver  any and all  necessary  notices  required  under  applicable  law and the terms of the related  Mortgage  Note and
Mortgage  regarding the Mortgage  Interest Rate and the Monthly  Payment  adjustments.  The Company shall promptly upon written request
thereof,  deliver to the Purchaser such  notifications  and any additional  applicable data regarding such  adjustments and the methods
used to calculate and implement such  adjustments.  Upon the discovery by the Company,  or the Purchaser that the Company has failed to
adjust a Mortgage  Interest Rate or a Monthly  Payment  pursuant to the terms of the related  Mortgage  Note and Mortgage,  the Company
shall immediately deposit in the Custodial Account from its own funds the amount of any interest loss caused the Purchaser thereby.


                                                         PAYMENTS TO PURCHASER


                  Remittances.

                  On each Remittance Date the Company shall remit by wire transfer of immediately  available funds to the Purchaser (a)
all  amounts  deposited  in the  Custodial  Account as of the close of business on the  Determination  Date (net of charges  against or
withdrawals  from the Custodial  Account  pursuant to Section  4.05),  plus (b) all amounts,  if any, which the Company is obligated to
distribute  pursuant to Section  5.03,  minus (c) any amounts  attributable  to Principal  Prepayments  received  after the  applicable
Principal  Prepayment Period which amounts shall be remitted on the following  Remittance Date,  together with any additional  interest
required to be deposited in the Custodial Account in connection with such Principal  Prepayment in accordance with Section  4.04(viii),
and minus (d) any amounts  attributable  to Monthly  Payments  collected but due on a Due Date or Dates  subsequent to the first day of
the month of the  Remittance  Date,  which amounts shall be remitted on the  Remittance  Date next  succeeding  the Due Period for such
amounts.

                  With respect to any remittance  received by the Purchaser after the second Business Day following the Business Day on
which such payment was due,  the Company  shall pay to the  Purchaser  interest on any such late payment at an annual rate equal to the
Prime Rate,  adjusted as of the date of each change,  plus three  percentage  points,  but in no event greater than the maximum  amount
permitted by applicable  law. Such  interest  shall be deposited in the Custodial  Account by the Company on the date such late payment
is made and shall cover the period  commencing  with the day  following  such second  Business  Day and ending with the Business Day on
which such  payment  is made,  both  inclusive.  Such  interest  shall be  remitted  along  with the  distribution  payable on the next
succeeding  Remittance  Date. The payment by the Company of any such interest shall not be deemed an extension of time for payment or a
waiver of any Event of Default by the Company.

                                                                         47


--------------------------------------------------------------------------------



                  Statements to Purchaser.

                  Not later than the 10th day of each calendar month,  the Company shall furnish to the Purchaser a Monthly  Remittance
Advice,  with a trial balance report attached thereto,  in the form of Exhibit F annexed hereto  electronic medium mutually  acceptable
to the parties as  to  the preceding calendar month and the Due Period in the month of remittance

                  In addition,  not more than 60 days after the end of each calendar year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the  aggregate  of  remittances  for the  applicable  portion of such year.  Nothing in this Section 5.02 shall be
deemed to require the  Company to prepare  any  federal  income tax return on Internal  Revenue  Service  Form 1066,  U.S.  Real Estate
Mortgage  Investment Conduit Income Tax Return,  including  Schedule Q thereto,  Quarterly Notice to Residual Interest Holders of REMIC
Taxable Income or Net Loss Allocation, or any successor forms, to be filed on behalf of any REMIC under the REMIC Provisions.

                  Monthly Advances by Company.

                  On the  Business  Day  immediately  preceding  each  Remittance  Date,  either (a) the Company  shall  deposit in the
Custodial  Account from its own funds or (b) if funds are on deposit in the Custodial  Account which are not required to be remitted on
the related  Remittance  Date,  the Company may make an  appropriate  entry in its records that such funds shall be applied  toward the
related  Monthly  Advance  (provided,  that any funds so applied  shall be  replaced  by the  Company no later  than the  Business  Day
immediately  preceding the next  Remittance  Date), in each case, in an aggregate  amount equal to all Monthly  Payments (with interest
adjusted to the Mortgage Loan  Remittance  Rate) which were due on the Mortgage  Loans during the  applicable Due Period and which were
delinquent at the close of business on the immediately  preceding  Determination  Date or which were deferred pursuant to Section 4.01.
The Company&#146;s  obligation to make such Monthly  Advances as to any Mortgage  Loan will  continue  through the last Monthly  Payment due
prior to the  payment  in full of the  Mortgage  Loan,  or  through  the last  Remittance  Date  prior to the  Remittance  Date for the
distribution of all Liquidation  Proceeds and other payments or recoveries  (including  Insurance  Proceeds and Condemnation  Proceeds)
with respect to the Mortgage Loan.

                   In no event  shall the  Company be  obligated  to make an advance  under  this  section  5.03 if at the time of such
advance it deems such advance to be  non-recoverable.  The Company shall  promptly  deliver an officer&#146;s  certificate  to the Purchaser
upon  determining  that any advance is  non-recoverable.  In the event that upon  liquidation  of the Mortgage  Loan,  the  Liquidation
Proceeds are  insufficient to reimburse the Company for any Monthly  Advances,  the Company shall notify the related  Purchaser of such
shortfall by registered mail with sufficient  supporting  documentation and shall have the right to deduct such shortfall from the next
remittance to be paid to the related Purchaser.

                                                                        48


--------------------------------------------------------------------------------



                                                     GENERAL SERVICING PROCEDURES


                  Transfers of Mortgaged Property.

                  The Company shall use its best efforts to enforce any &#147;due-on-sale&#148;  provision  contained in any Mortgage or Mortgage
Note and to deny  assumption  by the  person  to whom the  Mortgaged  Property  has been or is  about to be sold  whether  by  absolute
conveyance or by contract of sale,  and whether or not the Mortgagor  remains  liable on the Mortgage and the Mortgage  Note.  When the
Mortgaged Property has been conveyed by the Mortgagor,  the Company shall, to the extent it has knowledge of such conveyance,  exercise
its rights to accelerate the maturity of such Mortgage Loan under the  &#147;due-on-sale&#148;  clause  applicable  thereto,  provided,  however,
that the Company  shall not exercise  such rights if  prohibited by law from doing so or if the exercise of such rights would impair or
threaten to impair any recovery under the related PMI or LPMI Policy, if any.

                  If the Company  reasonably  believes it is unable under  applicable  law to enforce such  &#147;due-on-sale&#148;  clause,  the
Company  shall enter into (i) an  assumption  and  modification  agreement  with the person to whom such  property  has been  conveyed,
pursuant to which such person becomes liable under the Mortgage Note and the original  Mortgagor  remains liable thereon or (ii) in the
event the Company is unable under  applicable law to require that the original  Mortgagor remain liable under the Mortgage Note and the
Company has the prior consent of the primary mortgage  guaranty  insurer,  a substitution of liability  agreement with the purchaser of
the  Mortgaged  Property  pursuant to which the original  Mortgagor  is released  from  liability  and the  purchaser of the  Mortgaged
Property is  substituted  as Mortgagor and becomes liable under the Mortgage Note. If an assumption fee is collected by the Company for
entering  into an  assumption  agreement,  a  portion  of such fee,  up to an amount  equal to one  percent  (1.0%) of the  outstanding
principal balance of the related Mortgage Loan, will be retained by the Company as additional servicing  compensation,  and any portion
thereof in excess one percent (1.0%) shall be deposited in the Custodial  Account for the benefit of the Purchaser.  In connection with
any such assumption or substitution of liability,  neither the Mortgage  Interest Rate borne by the related  Mortgage Note, the term of
the Mortgage Loan, the Index, the Lifetime  Mortgage  Interest Rate Cap, the Initial Rate Cap or the Gross Margin of any Mortgage Loan,
nor the outstanding principal amount of the Mortgage Loan shall be changed.

                  To the extent that any Mortgage Loan is assumable,  the Company shall inquire diligently into the creditworthiness of
the proposed  transferee,  and shall use the underwriting  criteria for approving the credit of the proposed  transferee which are used
by Fannie Mae with  respect to  underwriting  mortgage  loans of the same type as the  Mortgage  Loans.  If the credit of the  proposed
transferee does not meet such  underwriting  criteria,  the Company  diligently  shall, to the extent  permitted by the Mortgage or the
Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.

                                                                         49


--------------------------------------------------------------------------------



                  Satisfaction of Mortgages and Release of Mortgage Files.

                  Upon the payment in full of any Mortgage Loan, or the receipt by the Company of a  notification  that payment in full
will be escrowed in a manner customary for such purposes,  the Company shall notify the Purchaser in the Monthly  Remittance  Advice as
provided in Section  5.02,  and may request the release of any Mortgage  Loan  Documents.  In  connection  with any such  prepayment in
full, the Company shall comply with all applicable laws regarding satisfaction, release or reconveyance with respect to the Mortgage.

                  If the Company  satisfies or releases a Mortgage  without first having obtained  payment in full of the  indebtedness
secured by the Mortgage or should the Company  otherwise  prejudice any rights the  Purchaser may have under the mortgage  instruments,
upon written  demand of the  Purchaser,  the Company shall  repurchase  the related  Mortgage Loan at the  Repurchase  Price by deposit
thereof in the Custodial  Account  within 2 Business Days of receipt of such demand by the  Purchaser.  The Company shall  maintain the
Fidelity Bond and Errors and Omissions  Insurance  Policy as provided for in Section 4.12 insuring the Company  against any loss it may
sustain with respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

                  Servicing Compensation.

                  As compensation for its services  hereunder,  the Company shall be entitled to withdraw from the Custodial Account or
to retain from  interest  payments on the Mortgage  Loans the amount of its Servicing  Fee. The Servicing Fee shall be payable  monthly
and shall be computed on the basis of the same  unpaid  principal  balance  and for the period  respecting  which any related  interest
payment on a Mortgage  Loan is computed.  The  Servicing  Fee shall be payable  only at the time of and with respect to those  Mortgage
Loans for which  payment is in fact made of the entire  amount of the Monthly  Payment.  The  obligation  of the  Purchaser  to pay the
Servicing Fee is limited to, and payable solely from, the interest portion of such Monthly Payments collected by the Company.

                  Additional  servicing  compensation in the form of assumption  fees, to the extent provided in Section 6.01, and late
payment  charges  and  Prepayment  Penalties,  shall be  retained by the  Company to the extent not  required  to be  deposited  in the
Custodial  Account.  The Company  shall be required to pay all expenses  incurred by it in  connection  with its  servicing  activities
hereunder and shall not be entitled to reimbursement  thereof except as specifically provided for herein.  Notwithstanding  anything in
this Agreement to the contrary,  in the event of a Principal  Prepayment in full, the Company shall not waive, and shall not permit the
waiver of, any  Prepayment  Penalty or portion  thereof  required  by the terms of the  related  Mortgage  Note  unless (i) the Company
determines that such waiver would maximize  recovery of Liquidations  Proceeds for such Mortgage Loan, taking into account the value of
such  Prepayment  Penalty,  or  (ii)  (A)  the  enforeceability  therefore  is  limited  (1)  by  bankruptcy,  insolvency,  moratorium,
receivership,  or other  similar  law  relating  to  creditors&#146;  rights  generally  or (2) due to  acceleration  in  connection  with a
foreclosure or other involuntary payment or (B) the enforceability is otherwise limited or prohibited by applicable law.

                                                                         50


--------------------------------------------------------------------------------



                  Annual Statement as to Compliance.

                  The Company  shall  deliver to the  Purchaser,  on or before May 31 each year  beginning  May 31, 2003,  an Officer&#146;s
Certificate,  stating that (i) a review of the  activities of the Company during the preceding  calendar year and of performance  under
this Agreement has been made under such officer&#146;s  supervision,  and (ii) the Company has complied fully with the provisions of Article
II and Article  IV, and (iii) to the best of such  officer&#146;s  knowledge,  based on such  review,  the  Company  has  fulfilled  all its
obligations  under this  Agreement  throughout  such year, or, if there has been a default in the  fulfillment of any such  obligation,
specifying  each such  default  known to such  officer and the nature and status  thereof and the action  being taken by the Company to
cure such default.

                  Annual Independent Public Accountants&#146; Servicing Report.

                  On or before May 31st of each year  beginning  May 31,  2003,  the  Company,  at its  expense,  shall cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
each  Purchaser to the effect that such firm has  examined  certain  documents  and records  relating to the  servicing of the Mortgage
Loans and this  Agreement  and that such firm is of the opinion  that the  provisions  of Article II and Article IV have been  complied
with,  and that, on the basis of such  examination  conducted  substantially  in  compliance  with the Single  Attestation  Program for
Mortgage  Bankers,  nothing has come to their  attention  which would indicate that such servicing has not been conducted in compliance
therewith,  except for (i) such exceptions as such firm shall believe to be immaterial,  and (ii) such other exceptions as shall be set
forth in such statement.

                  Right to Examine Company Records.

                  The Purchaser shall have the right to examine and audit any and all of the books,  records,  or other  information of
the Company,  whether held by the Company or by another on its behalf,  with respect to or  concerning  this  Agreement or the Mortgage
Loans,  during business hours or at such other times as may be reasonable  under  applicable  circumstances,  upon  reasonable  advance
notice.

                                                                         51


--------------------------------------------------------------------------------




                                                AGENCY TRANSFER; PASS-THROUGH TRANSFER


                  Removal of Mortgage Loans from Inclusion Under this Agreement Upon an Agency Transfer, or a Pass-Through Transfer on
                                    One or More Reconstitution Dates.

                  The  Purchaser and the Company agree that with respect to any  Pass-Through  Transfer,  Whole Loan Transfer or Agency
Transfers,  as applicable,  the Company shall  cooperate  with the Purchaser in effecting  such  transfers and shall  negotiate in good
faith and execute any  Reconstitution  Agreement  required to effectuate the foregoing;  provided that, such  Reconstitution  Agreement
shall not materially  increase the Company&#146;s  obligations  or  liabilities  hereunder,  nor diminish any of the Company&#146;s  rights,  and
provide to any master  servicer or the trustee,  as applicable,  and/or the Purchaser any and all publicly  available  information  and
appropriate  verification of information which may be reasonably available to the Company,  whether through letters of its auditors and
counsel or otherwise,  as the  Purchaser,  trustee or a master  servicer shall  reasonable  request as to the related  Mortgage  Loans.
Purchaser shall reimburse Company for any and all costs or expenses incurred by Company (i) in obtaining  &#147;accountant  comfort letters&#148;
with  respect to  information  supplied in response to Purchaser  requests,  (ii) in  connection  with any due  diligence  performed in
connection  with a  Pass-Through  or Whole Loan Transfer or (iii) making the Mortgage Loan  Documents or Servicing  Files  available to
parties  participating in a Pass-Through or Whole Loan Transfer,  including  without  limitation,  shipping costs. Such information may
be included in any disclosure document prepared in connection with the Pass-Through  Transfer,  Whole Loan Transfer or Agency Transfer,
as  applicable;  provided,  however,  that Company  shall  indemnify  the  Purchaser  against any  liability  arising from any material
omissions or misstatements in any information  supplied by the Company and included in a disclosure  document;  and provided,  further,
that the Purchaser  shall indemnify the Company against any liability  arising from any information  included in a disclosure  document
that was not supplied by the Company.  The Company shall execute any Reconstitution  Agreements  required within a reasonable period of
time after  receipt of such  agreements  which time shall be  sufficient  for the  Company  and the  Company&#146;s  counsel to review  such
agreements.  Company shall use its Best Efforts to complete  such review  within ten (10)  Business  Days after mutual  agreement as to
the terms thereof, but such time shall not exceed fifteen (15) Business Days after mutual agreement as to the terms thereof.

                  The Company shall not be required to restate any  representations  and warranties as of the date of any  Pass-Through
Transfer,  Whole Loan Transfer or Agency Transfers other than the  representations  and warranties set forth in Section 3.01 (provided,
that the Company shall not be required to restate the representation and warranty set forth in Section 3.01(j)).

                  In the event of any Agency  Transfer,  Pass-Through  or Whole Loan Transfer,  the Company shall have no obligation to
pay any custodial fees charged by the Agency.

                                                                         52


--------------------------------------------------------------------------------



                  Purchaser&#146;s Repurchase and Indemnification Obligations.

                  Upon  receipt by the  Company of notice from  Fannie  Mae,  Freddie  Mac or the trustee of a breach of any  Purchaser
representation or warranty  contained in any  Reconstitution  Agreement or a request by Fannie Mae, Freddie Mac or the trustee,  as the
case may be, for the repurchase of any Mortgage Loan  transferred  to Fannie Mae or Freddie Mac pursuant to an Agency  Transfer or to a
trustee  pursuant to a Pass-Through  Transfer,  the Company shall promptly  notify the Purchaser of same and shall, at the direction of
the  Purchaser,  use its best  efforts to cure and  correct  any such  breach and to satisfy  the  requests  or concerns of Fannie Mae,
Freddie Mac, or the trustee related to such  deficiencies of the related Mortgage Loans  transferred to Fannie Mae, Freddie Mac, or the
trustee.

                  The Purchaser shall  repurchase from the Company any Mortgage Loan  transferred to Fannie Mae or Freddie Mac pursuant
to an Agency  Transfer or to a trustee  pursuant to a  Pass-Through  Transfer  with  respect to which the Company has been  required by
Fannie Mae,  Freddie Mac, or the trustee to repurchase  due to a breach of a  representation  or warranty  made by the  Purchaser  with
respect to the Mortgage  Loans, or the servicing  thereof prior to the transfer date to Fannie Mae,  Freddie Mac, or the trustee in any
Reconstitution  Agreement  and not due to a breach of the  Company&#146;s  representations  or  obligations  thereunder  or pursuant to this
Agreement.  The repurchase  price to be paid by the Purchaser to the Company shall equal that  repurchase  price paid by the Company to
Fannie Mae,  Freddie Mac, or the third party  purchaser plus all reasonable  costs and expenses borne by the Company in connection with
the cure of said breach of a  representation  or warranty made by the Purchaser and in connection  with the repurchase of such Mortgage
Loan from Fannie Mae, Freddie Mac, or the trustee, including, but not limited to, reasonable and necessary attorneys&#146; fees.

                  At the time of  repurchase,  the  Custodian and the Company shall  arrange for the  reassignment  of the  repurchased
Mortgage Loan to the Purchaser  according to the  Purchaser&#146;s  instructions  and the delivery to the Custodian of any documents held by
Fannie Mae,  Freddie  Mac,  or the  trustee  with  respect to the  repurchased  Mortgage  Loan  pursuant to the related  Reconstitution
Agreement.  In the event of a  repurchase,  the Company  shall,  simultaneously  with such  reassignment,  give  written  notice to the
Purchaser  that such  repurchase  has taken  place,  and amend the  related  Mortgage  Loan  Schedule  to reflect  the  addition of the
repurchased  Mortgage Loan to this Agreement.  In connection  with any such addition,  the Company and the Purchaser shall be deemed to
have made as to such repurchased Mortgage Loan the representations and warranties set forth in this Agreement.


                                                         COMPANY TO COOPERATE


                  Provision of Information.

                  During the term of this  Agreement and provided such request will cause the Company to violate any  applicable law or
statute,  the Company shall furnish to the Purchaser such periodic,  special,  or other reports or information  and copies or originals
of any documents  contained in the Servicing  File for each Mortgage Loan,  whether or not provided for herein,  as shall be necessary,
reasonable,  or appropriate with respect to the Purchaser,  any regulatory  requirement  pertaining to the Purchaser or the purposes of
this Agreement.  All such reports,  documents or information  shall be provided by and in accordance  with all reasonable  instructions
and directions which the Purchaser may give.  Purchaser shall pay any costs related to any special reports.

                                                                         53


--------------------------------------------------------------------------------



                  The Company shall execute and deliver all such  instruments  and take all such action as the Purchaser may reasonably
request from time to time, in order to effectuate the purposes and to carry out the terms of this Agreement.

                  Financial Statements; Servicing Facility.

                  In connection  with  marketing the Mortgage  Loans,  the  Purchaser may make  available to a prospective  Purchaser a
Consolidated  Statement of Operations of the Company for the most  recently  completed  five fiscal years for which such a statement is
available,  as well as a  Consolidated  Statement of Condition  at the end of the last two fiscal  years  covered by such  Consolidated
Statement of  Operations.  The Company also shall make available any comparable  interim  statements to the extent any such  statements
have been prepared by or on behalf of the Company (and are available upon request to members or  stockholders  of the Company or to the
public at large).  If it has not  already  done so, the  Company  shall  furnish  promptly  to the  Purchaser  copies of the  statement
specified  above.  Unless  requested  the  Purchaser,  the Company  shall not be required to deliver any  documents  which are publicly
available on EDGAR.

                  The Company also shall make available to Purchaser or prospective  Purchaser a knowledgeable  financial or accounting
officer for the purpose of answering  questions  respecting recent  developments  affecting the Company or the financial  statements of
the Company,  and to permit any  prospective  Purchaser to inspect the Company&#146;s  servicing  facilities or those of any Subservicer for
the purpose of satisfying  such  prospective  Purchaser that the Company and any  Subservicer  have the ability to service the Mortgage
Loans as provided in this Agreement.


                                                              THE COMPANY


                  Indemnification; Third Party Claims.

                  The Company  shall  indemnify  the  Purchaser  and hold it harmless  against  any and all  claims,  losses,  damages,
penalties,  fines, and  forfeitures,  including,  but not limited to reasonable and necessary legal fees and related costs,  judgments,
and any other costs,  fees and expenses  that the Purchaser may sustain in any way related to the failure of the Company to (a) perform
its duties and service the  Mortgage  Loans in strict  compliance  with the terms of this  Agreement  or any  Reconstitution  Agreement
entered into pursuant to Section 7.01,  and/or (b) comply with applicable law. The Company  immediately shall notify the Purchaser if a
claim is made by a third party with respect to this Agreement or any  Reconstitution  Agreement or the Mortgage  Loans,  shall promptly
notify  Fannie Mae,  Freddie Mac, or the trustee  with  respect to any claim made by a third party with  respect to any  Reconstitution
Agreement,  assume (with the prior written  consent of the  Purchaser) the defense of any such claim and pay all expenses in connection
therewith,  including  counsel fees,  and promptly  pay,  discharge and satisfy any judgment or decree in the amount of $5,000 or less,
which may be entered against it or the Purchaser in respect of such claim. The Company shall follow any written  instructions  received
from the Purchaser in connection with such claim.  The Purchaser  promptly shall  reimburse the Company for all amounts  advanced by it
pursuant to the preceding  sentence  except when the claim is in any way related to the Company&#146;s  indemnification  pursuant to Section
3.03,  or the failure of the Company to (a) service and  administer  the  Mortgage  Loans in strict  compliance  with the terms of this
Agreement or any Reconstitution Agreement, and/or (b) comply with applicable law.

                                                                         54


--------------------------------------------------------------------------------



                  Merger or Consolidation of the Company.

                  The Company shall keep in full effect its existence,  rights and  franchises as a  corporation,  and shall obtain and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification is or shall be
necessary to protect the validity and  enforceability  of this  Agreement or any of the Mortgage  Loans and to perform its duties under
this Agreement.

                  Any person  into which the Company  may be merged or  consolidated,  or any  corporation  resulting  from any merger,
conversion or  consolidation to which the Company shall be a party, or any Person  succeeding to the business of the Company,  shall be
the  successor  of the Company  hereunder,  without the  execution  or filing of any paper or any further act on the part of any of the
parties hereto,  anything herein to the contrary  notwithstanding,  provided,  however, that the successor or surviving Person shall be
an  institution  (i) having a net worth of not less than  $25,000,000,  (ii) whose  deposits are insured by the FDIC through the BIF or
the SAIF, and (iii) which is a Fannie Mae-approved company in good standing.

                  Limitation on Liability of Company and Others.

                  Neither  the Company  nor any of the  directors,  officers,  employees  or agents of the  Company  shall be under any
liability  to the  Purchaser  for any action  taken or for  refraining  from the taking of any  action in good faith  pursuant  to this
Agreement, or for errors in judgment,  provided,  however, that this provision shall not protect the Company or any such person against
any Breach of warranties or  representations  made herein, or failure to perform its obligations in strict compliance with any standard
of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be  imposed by reason of any breach of the terms and
conditions of this  Agreement.  The Company and any director,  officer,  employee or agent of the Company may rely in good faith on any
document of any kind prima facie properly  executed and submitted by any Person respecting any matters arising  hereunder.  The Company
shall not be under any  obligation to appear in,  prosecute or defend any legal action which is not incidental to its duties to service
the Mortgage  Loans in accordance  with this  Agreement and which in its opinion may involve it in any expense or liability,  provided,
however,  that the Company may, with the consent of the  Purchaser,  undertake any such action which it may deem necessary or desirable
in respect to this  Agreement  and the rights and duties of the  parties  hereto.  In such  event,  the  Company  shall be  entitled to
reimbursement from the Purchaser of the reasonable legal expenses and costs of such action.

                                                                         55


--------------------------------------------------------------------------------



                  Limitation on Resignation and Assignment by Company.

                  The Purchaser has entered into this Agreement with the Company and subsequent  Purchasers  will purchase the Mortgage
Loans in reliance upon the independent status of the Company,  and the representations as to the adequacy of its servicing  facilities,
plant, personnel,  records and procedures,  its integrity,  reputation and financial standing, and the continuance thereof.  Therefore,
the Company shall neither  assign this Agreement or the servicing  hereunder or delegate its rights or duties  hereunder or any portion
hereof (to other than a Subservicer)  or sell or otherwise  dispose of all or  substantially  all of its property or assets without the
prior written consent of the Purchaser,  which consent shall be granted or withheld in the sole discretion of the Purchaser;  provided,
however,  that the Company may assign its right and  obligations  hereunder  to any entity  that is  directly  or  indirectly  owned or
controlled by the Company and the Company guarantees the performance by such entity of all obligations hereunder.

                  The Company shall not resign from the  obligations  and duties hereby  imposed on it except by mutual  consent of the
Company and the Purchaser or upon the determination  that its duties hereunder are no longer  permissible under applicable law and such
incapacity cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect  delivered to the Purchaser  which  Opinion of Counsel  shall be in form and substance  acceptable to
the Purchaser.  No such  resignation  shall become  effective until a successor shall have assumed the Company&#146;s  responsibilities  and
obligations hereunder in the manner provided in Section 12.01.

                  Without in any way limiting the  generality of this Section  9.04, in the event that the Company  either shall assign
this Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion  thereof (to other than a
Subservicer) or sell or otherwise dispose of all or substantially  all of its property or assets,  without the prior written consent of
the  Purchaser,  then the Purchaser  shall have the right to terminate  this Agreement upon notice given as set forth in Section 10.01,
without any payment of any penalty or damages and without any liability whatsoever to the Company or any third party.


                                                                DEFAULT


                  Events of Default.

                  Each of the following shall constitute an Event of Default on the part of the Company:

                     any  failure by the  Company to remit to the  Purchaser  any  payment  required to be made under the terms of this
         Agreement  which  continues  unremedied  for a period of three days after the date upon which written  notice of such failure,
         requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

                                                                         56


--------------------------------------------------------------------------------



                     failure  by the  Company  duly to  observe  or  perform in any  material  respect  any other of the  covenants  or
         agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of 30 days after
         the date on which written notice of such failure,  requiring the same to be remedied,  shall have been given to the Company by
         the Purchaser; or

                     failure by the Company to maintain its license to do business in any jurisdiction  where the Mortgage  Property is
         located if such license is necessary for the Company to legally service the related Mortgage Loan; or

                     a decree or order of a court or agency or  supervisory  authority  having  jurisdiction  for the  appointment of a
         conservator or receiver or liquidator in any insolvency,  readjustment  of debt,  including  bankruptcy,  marshaling of assets
         and liabilities or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against
         the Company and such decree or order shall have remained in force undischarged or unstayed for a period of 60 days; or

                     the Company  shall consent to the  appointment  of a  conservator  or receiver or  liquidator  in any  insolvency,
         readjustment  of debt,  marshaling of assets and  liabilities  or similar  proceedings  of or relating to the Company or of or
         relating to all or substantially all of its property; or

                     the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition
         to take advantage of any applicable  insolvency,  bankruptcy or reorganization  statute, make an assignment for the benefit of
         its creditors,  voluntarily  suspend  payment of its  obligations or cease its normal  business  operations for three Business
         Days; or

                     the Company ceases to meet the qualifications of a Fannie Mae lender or servicer; or

                     the Company fails to maintain a minimum net worth of $25,000,000; or

                     the Company  attempts to assign its right to servicing  compensation  hereunder or the Company  attempts,  without
         the  consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property or assets or to
         assign this Agreement or the servicing  responsibilities  hereunder or to delegate its duties hereunder or any portion thereof
         (to other than a Subservicer) in violation of Section 9.04.

                  In each and every such case, so long as an Event of Default shall not have been  remedied,  in addition to whatsoever
rights the Purchaser may have at law or equity to damages,  including  injunctive relief and specific  performance,  the Purchaser,  by
notice in writing to the Company,  may terminate all the rights and  obligations  of the Company under this Agreement and in and to the
Mortgage Loans and the proceeds thereof.

                                                                         57


--------------------------------------------------------------------------------



                  Upon receipt by the Company of such written  notice,  all authority  and power of the Company  under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
12.01.  Upon written request from any Purchaser,  the Company shall prepare,  execute and deliver to the successor entity designated by
the Purchaser any and all documents and other  instruments,  place in such  successor&#146;s  possession all Mortgage Files, and do or cause
to be done all other acts or things  necessary or appropriate to effect the purposes of such notice of  termination,  including but not
limited to the transfer and endorsement or assignment of the Mortgage Loans and related documents,  at the Company&#146;s sole expense.  The
Company shall  cooperate  with the Purchaser and such  successor in effecting the  termination  of the Company&#146;s  responsibilities  and
rights  hereunder,  including  without  limitation,  the transfer to such successor for  administration by it of all cash amounts which
shall at the time be credited by the Company to the  Custodial  Account or Escrow  Account or  thereafter  received with respect to the
Mortgage Loans.

                  Waiver of Defaults.

                  By a written  notice,  the  Purchaser  may waive any default by the  Company in the  performance  of its  obligations
hereunder  and its  consequences.  Upon any waiver of a past  default,  such  default  shall  cease to exist,  and any Event of Default
arising  therefrom  shall be deemed to have been  remedied  for every  purpose of this  Agreement.  No such waiver  shall extend to any
subsequent or other default or impair any right consequent thereon except to the extent expressly so waived.


                                                              TERMINATION


                  Termination.


                  This Agreement shall terminate upon either:  (i) the later of the final payment or other  liquidation (or any advance
with respect  thereto) of the last Mortgage Loan or the  disposition of any REO Property with respect to the last Mortgage Loan and the
remittance of all funds due hereunder; or (ii) mutual consent of the Company and the Purchaser in writing.

                  Termination Without Cause.

                  The Purchaser  may  terminate,  at its sole option,  any rights the Company may have  hereunder,  without  cause,  as
provided in this Section 11.02.  Any such notice of termination  shall be in writing and delivered to the Company by registered mail as
provided in Section 12.05.

                  In the event the Purchaser  terminates the Company  without cause with respect to some or all of the Mortgage  Loans,
the  Purchaser  shall be required to pay to the  Company a  Termination  Fee in an amount  equal to 2.0% of the  outstanding  principal
balance of the terminated Mortgage Loans as of the date of such termination.

                                                                         58


--------------------------------------------------------------------------------



                                                       MISCELLANEOUS PROVISIONS


                  Successor to Company.

                  Prior to termination  of the Company&#146;s  responsibilities  and duties under this Agreement  pursuant to Sections 9.04,
10.01,  11.01 (ii) or pursuant to Section  11.02 after the 90 day period has expired,  the Purchaser  shall,  (i) succeed to and assume
all of the Company&#146;s  responsibilities,  rights,  duties and obligations  under this Agreement,  or (ii) appoint a successor having the
characteristics  set forth in clauses (i)  through  (iii) of Section  9.02 and which shall  succeed to all rights and assume all of the
responsibilities,  duties and liabilities of the Company under this Agreement  prior to the termination of Company&#146;s  responsibilities,
duties and  liabilities  under this  Agreement.  In  connection  with such  appointment  and  assumption,  the  Purchaser may make such
arrangements  for the  compensation  of such successor out of payments on Mortgage Loans as it and such successor  shall agree.  In the
event that the  Company&#146;s  duties,  responsibilities  and  liabilities  under  this  Agreement  should be  terminated  pursuant  to the
aforementioned  sections,  the Company shall  discharge  such duties and  responsibilities  during the period from the date it acquires
knowledge of such  termination  until the effective  date thereof with the same degree of diligence and prudence  which it is obligated
to  exercise  under this  Agreement,  and shall  take no action  whatsoever  that might  impair or  prejudice  the rights or  financial
condition  of its  successor.  The  resignation  or removal of the Company  pursuant to the  aforementioned  sections  shall not become
effective  until a  successor  shall be  appointed  pursuant  to this  Section  12.01 and shall in no event  relieve the Company of the
representations  and  warranties  made pursuant to Sections 3.01 and 3.02 and the remedies  available to the Purchaser  under  Sections
3.03,  3.04, 3.05 and 3.07, it being  understood and agreed that the provisions of such Sections 3.01,  3.02, 3.03, 3.04, 3.05 and 3.07
shall be applicable to the Company  notwithstanding  any such sale,  assignment,  resignation  or  termination  of the Company,  or the
termination of this Agreement.

                  Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and  deliver to the Company and to the
Purchaser an instrument  accepting such appointment,  wherein the successor shall make the  representations and warranties set forth in
Section 3.01,  except for  subsections  (f), (h), (i) and (k) thereof,  whereupon such successor shall become fully vested with all the
rights,  powers,  duties,  responsibilities,  obligations and liabilities of the Company,  with like effect as if originally named as a
party to this  Agreement.  Any  termination or  resignation  of the Company or termination of this Agreement  pursuant to Section 9.04,
10.01,  11.01 or 11.02 shall not affect any claims  that any  Purchaser  may have  against  the  Company  arising out of the  Company&#146;s
actions or failure to act prior to any such termination or resignation.

                  The Company shall deliver  promptly to the successor  servicer the Funds in the Custodial  Account and Escrow Account
and all Mortgage  Files and related  documents  and  statements  held by it hereunder  and the Company  shall account for all funds and
shall execute and deliver such instruments and do such other things as may reasonably be required to more fully and  definitively  vest
in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company.

                                                                        59


--------------------------------------------------------------------------------



                  Upon a  successor&#146;s  acceptance  of  appointment  as such,  the Company  shall  notify by mail the  Purchaser of such
appointment in accordance with the procedures set forth in Section 12.05.

                  Amendment.

                  This Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the
Company and the Purchaser.

                  Governing Law.

                  This Agreement  shall be construed in accordance with the laws of the State of New York and the  obligations,  rights
and remedies of the parties hereunder shall be determined in accordance with such laws.

                  Duration of Agreement.

                  This  Agreement  shall continue in existence and effect until  terminated as herein  provided.  This Agreement  shall
continue notwithstanding transfers of the Mortgage Loans by the Purchaser.

                  Notices.

                  All demands,  notices and communications hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at or mailed by registered mail, postage prepaid, addressed as follows:

                     if to the Company:

                           Countrywide Home Loans, Inc.,
                           4500 Park Grenada
                           Calabasas, CA 91302
                           Attention: David Spector

         or such other address as may hereafter be furnished to the Purchaser in writing by the Company;

                     if to Purchaser:

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75014-1358
                           Attention:  Ralene Ruyle

                                                                        60


--------------------------------------------------------------------------------



                  Severability of Provisions.

                  If any one or more of the covenants, agreements,  provisions or terms of this Agreement shall be held invalid for any
reason  whatsoever,  then such  covenants,  agreements,  provisions or terms shall be deemed  severable  from the remaining  covenants,
agreements,  provisions or terms of this Agreement and shall in no way affect the validity or  enforceability  of the other  provisions
of this Agreement.

                  Relationship of Parties.

                  Nothing herein  contained  shall be deemed or construed to create a partnership or joint venture  between the parties
hereto and the services of the Company shall be rendered as an independent contractor and not as agent for the Purchaser.

                  Execution; Successors and Assigns.

                  This  Agreement  may be  executed  in one or more  counterparts  and by the  different  parties  hereto  on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same  agreement.  Subject to Section 8.04, this Agreement shall inure to the benefit of and be binding upon the Company and the
Purchaser and their respective successors and assigns.

                  Recordation of Assignments of Mortgage.

                  To the extent  permitted by applicable  law, each of the  Assignments  of Mortgage is subject to  recordation  in all
appropriate  public offices for real property records in all the counties or other comparable  jurisdictions in which any or all of the
Mortgaged Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected
at the Company&#146;s  expense in the event  recordation is either  necessary under applicable law or requested by the Purchaser at its sole
option accordance with Section 14 of the Purchase Agreement.

                  Assignment by Purchaser.

                  The Purchaser shall have the right,  without the consent of the Company but subject to the limit set forth in Section
2.02 hereof,  to assign,  in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and
designate  any person to  exercise  any rights of the  Purchaser  hereunder,  by  executing  an  Assignment  and  Assumption  Agreement
substantially in the form of Exhibit G hereto.  Upon such assignment of rights and assumption of obligations,  the assignee or designee
shall  accede to the rights and  obligations  hereunder  of the  Purchaser  with respect to such  Mortgage  Loans and the  Purchaser as
assignor  shall be  released  from all  obligations  hereunder  with  respect  to such  Mortgage  Loans from and after the date of such
assignment and assumption. All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.

                  No Personal Solicitation.

                                                                         61


--------------------------------------------------------------------------------



                  From and after the related  Closing  Date,  the Company  hereby  agrees that it will not take any action or permit or
cause any action to be taken by any of its agents or affiliates,  or by any independent  contractors or independent  mortgage brokerage
companies on the Company&#146;s behalf, to personally,  by telephone or mail,  solicit the Mortgagor under any Mortgage Loan for the purpose
of  refinancing  such Mortgage Loan;  provided,  that the Company may solicit any Mortgagor for whom the Company has received a request
for  verification of mortgage,  a request for demand for payoff, a mortgagor  initiated  written or verbal  communication  indicating a
desire to prepay the related Mortgage Loan, or the mortgagor  initiates a title search,  provided further,  it is understood and agreed
that promotions  undertaken by the Company or any of its affiliates which (i) concern optional  insurance  products or other additional
projects,  (ii) are directed to the general  public at large,  including,  without  limitation,  mass  mailings  based on  commercially
acquired mailing lists, newspaper,  radio and television  advertisements,  (iii) are directed to mortgagors who have a specific type of
mortgage (i.e.,  balloon Mortgage Loans,  LIBOR Mortgage Loans,  etc.) or (iv) directed to those mortgagors whose mortgages fall within
specific  interest  rate  ranges  shall not  constitute  solicitation  under this  Section  12.11 nor is the  Company  prohibited  from
responding to unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor.  Notwithstanding  the foregoing,  the
following  solicitations,  if  undertaken by the Company or any  affiliate of the Company,  shall not be prohibited  under this Section
12.11:  (i)  solicitations  that are directed to the general public at large,  including,  without  limitation,  mass mailings based on
commercially  acquired  mailing lists and newspaper,  radio,  television and other mass media  advertisements;  (ii) borrower  messages
included on, and statement inserts provided with, the monthly statements sent to Mortgagors;  provided,  however, that similar messages
and inserts are sent to the borrowers of other mortgage loans serviced by the Company.

                                                                         62


--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the Company and the Purchaser  have caused their names to be signed hereto by their  respective
officers thereunto duly authorized as of the day and year first above written.


                                                          EMC MORTGAGE CORPORATION


                                                          By: _____________________________________________________

                                                          Name: Ralene Ruyle

                                                          Title:   President



                                                          COUNTRYWIDE HOME LOANS, INC.

                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________



--------------------------------------------------------------------------------




STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of  ________,  200_ before me, a Notary  Public in and for said State,  personally  appeared  ________,
known to me to be Vice President of EMC Mortgage  Corporation,  the federal savings association that executed the within instrument and
also  known to me to be the  person  who  executed  it on behalf of said  corporation,  and  acknowledged  to me that such  corporation
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this  certificate  first
above written.



___________________________________________________________________________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________________



--------------------------------------------------------------------------------



STATE OF                            )
                                    ) ss.:
COUNTY OF __________                )


                  On the __ day of _______,  200_ before me, a Notary  Public in and for said State,  personally  appeared  __________,
known to me to be  ______________  of Countrywide Home Loans,  Inc. the corporation that executed the within  instrument and also known
to me to be the person who  executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed  the
within instrument.

                  IN WITNESS  WHEREOF,  I have hereunto set my hand affixed my office seal the day and year in this  certificate  first
above written.



___________________________________________________________________________________________________________________
                                                          Notary Public


                                                          My Commission expires ___________________________________



--------------------------------------------------------------------------------





                                                                                                                        EXHIBIT A

                                                        MORTGAGE LOAN SCHEDULE

                                                                A-1


--------------------------------------------------------------------------------



                                                                                                                        EXHIBIT B

                                                    CONTENTS OF EACH MORTGAGE FILE

                  With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the  following  items,  which shall be
available for inspection by the Purchaser and any  prospective  Purchaser,  and which shall be retained by the Company in the Servicing
File or delivered to the Custodian pursuant to Section 2.01 and 2.03 of the Seller&#146;s  Warranties and Servicing  Agreement to which this
Exhibit is attached (the &#147;Agreement&#148;):

1.       The original  Mortgage Note bearing all intervening  endorsements,  endorsed &#147;Pay to the order of _________  without recourse&#148;
         and signed in the name of the Company by an  authorized  officer (in the event that the Mortgage Loan was acquired by
         the Company in a merger,  the signature must be in the following form:  &#147;Countrywide Home Loans,  Inc.,  successor by
         merger to [name of  predecessor]&#148;;  and in the event that the Mortgage Loan was acquired or originated by the Company
         while doing business under another name, the signature must be in the following form:  &#147;Countrywide Home Loans, Inc.,
         formerly known as [previous name]&#148;).

2.       The original of any guarantee executed in connection with the Mortgage Note (if any).

3.       The original  Mortgage,  with evidence of recording  thereon.  If in connection  with any Mortgage  Loan,  the Company  cannot
         deliver or cause to be delivered the original  Mortgage with evidence of recording thereon on or prior to the related
         Closing Date because of a delay caused by the public  recording  office where such  Mortgage has been  delivered  for
         recordation  or because  such  Mortgage has been lost or because such public  recording  office  retains the original
         recorded  Mortgage,  the Company  shall  deliver or cause to be  delivered  to the  Custodian,  a  photocopy  of such
         Mortgage,  together with (i) in the case of a delay caused by the public recording office,  an Officer&#146;s  Certificate
         of the Company  stating  that such  Mortgage has been  dispatched  to the  appropriate  public  recording  office for
         recordation and that the original  recorded  Mortgage or a copy of such Mortgage  certified by such public  recording
         office to be a true and complete copy of the original recorded  Mortgage will be promptly  delivered to the Custodian
         upon receipt thereof by the Company;  or (ii) in the case of a Mortgage where a public  recording  office retains the
         original  recorded Mortgage or in the case where a Mortgage is lost after recordation in a public recording office, a
         copy of such Mortgage  certified by such public  recording  office or by the title insurance  company that issued the
         title policy to be a true and complete copy of the original recorded Mortgage.

4.       The originals of all assumption, modification, consolidation or extension agreements, with evidence of recording thereon.

                                                                B-1


--------------------------------------------------------------------------------




5.       The original  Assignment of Mortgage for each Mortgage  Loan, in form and substance  acceptable  for  recording,  delivered in
         blank.  If the Mortgage  Loan was acquired by the Company in a merger,  the  Assignment  of Mortgage  must be made by
         &#147;Countrywide  Home Loans,  Inc.,  successor by merger to [name of predecessor].&#148; If the Mortgage Loan was acquired or
         originated  by the  Company  while  doing  business  under  another  name,  the  Assignment  of  Mortgage  must be by
         &#147;Countrywide Home Loans, Inc., formerly known as [previous name].&#148;

6.       Originals of all  intervening  assignments  of the Mortgage with  evidence of recording  thereon,  or if any such  intervening
         assignment has not been returned from the applicable  recording  office or has been lost or if such public  recording
         office retains the original recorded  assignments of mortgage,  the Company shall deliver or cause to be delivered to
         the Custodian,  a photocopy of such  intervening  assignment,  together with (i) in the case of a delay caused by the
         public  recording  office,  an Officer&#146;s  Certificate  of the Company  stating that such  intervening  assignment  of
         mortgage has been  dispatched to the  appropriate  public  recording  office for  recordation  and that such original
         recorded  intervening  assignment of mortgage or a copy of such intervening  assignment of mortgage  certified by the
         appropriate  public recording office or by the title insurance  company that issued the title policy to be a true and
         complete  copy of the  original  recorded  intervening  assignment  of  mortgage  will be promptly  delivered  to the
         Custodian  upon  receipt  thereof by the Company;  or (ii) in the case of an  intervening  assignment  where a public
         recording office retains the original recorded intervening  assignment or in the case where an intervening assignment
         is lost after  recordation in a public  recording  office, a copy of such  intervening  assignment  certified by such
         public recording office to be a true and complete copy of the original recorded intervening assignment.

7.       The original mortgagee policy of title insurance or attorney&#146;s opinion of title and abstract of title.

8.       Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

9.       The original hazard insurance policy and, if required by law, flood insurance  policy,  in accordance with Section 4.10 of the
         Agreement.

10.      Residential loan application.

11.      Mortgage Loan closing statement.

12.      Verification of employment and income.

13.      Verification of acceptable evidence of source and amount of downpayment.

14.      Credit report on the Mortgagor.

15.      Residential appraisal report.

                                                                B-2


--------------------------------------------------------------------------------



16.      Photograph of the Mortgaged Property.

17.      Survey of the Mortgaged Property.

18.      Copy of each  instrument  necessary to complete  identification  of any exception  set forth in the exception  schedule in the
         title policy, i.e., map or plat, restrictions, easements, sewer agreements, home association declarations, etc.

19.      All required disclosure statements.

20.      If available, termite report, structural engineer&#146;s report, water potability and septic certification.

21.      Sales contract.

22.      Tax receipts,  insurance premium  receipts,  ledger sheets,  payment history from date of origination,  insurance claim files,
         correspondence,  current and historical  computerized data files, and all other processing,  underwriting and closing
         papers and records  which are  customarily  contained in a mortgage  loan file and which are required to document the
         Mortgage Loan or to service the Mortgage Loan.

                  In the event an Officer&#146;s  Certificate of the Company is delivered to the Custodian  because of a delay caused by the
public  recording  office in returning  any recorded  document,  the Company  shall  deliver to the  Custodian,  within 180 days of the
related Closing Date, an Officer&#146;s  Certificate which shall (i) identify the recorded  document,  (ii) state that the recorded document
has not been  delivered to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the amount of time
generally required by the applicable  recording office to record and return a document submitted for recordation,  and (iv) specify the
date the applicable  recorded  document will be delivered to the  Custodian.  The Company shall be required to deliver to the Custodian
the  applicable  recorded  document by the date  specified  in (iv) above.  An  extension  of the date  specified  in (iv) above may be
requested from the Purchaser, which consent shall not be unreasonably withheld.

                                                                B3


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT C

                                                        MORTGAGE LOAN DOCUMENTS

                  The Mortgage  Loan  Documents  for each  Mortgage  Loan shall  include each of the  following  items,  which shall be
delivered to the  Custodian  pursuant to Section  2.01 of the  Seller&#146;s  Warranties  and  Servicing  Agreement to which this Exhibit is
annexed (the &#147;Agreement&#148;):

23.      the  original  Mortgage  Note  bearing  all  intervening  endorsements,  endorsed  &#147;Pay to the order of  ___________,  without
recourse&#148;  and  signed in the name of the  Company by an  authorized  officer.  To the extent  that there is no room on the face of the
Mortgage  Note for  endorsements,  the  endorsement  may be contained on an allonge,  if state law so allows.  If the Mortgage Loan was
acquired by the  Company in a merger,  the  endorsement  must be by  &#147;Countrywide  Home Loans,  Inc.,  successor  by merger to [name of
predecessor].&#148;  If the  Mortgage  Loan was  acquired or  originated  by the Company  while  doing  business  under  another  name,  the
endorsement must be by &#147;Countrywide Home Loans, Inc., formerly known as [previous name]&#148;;

24.      the original of any guarantee executed in connection with the Mortgage Note;

25.      the original Mortgage with evidence of recording  thereon,  and the original  recorded power of attorney,  if the Mortgage was
executed pursuant to a power of attorney, with evidence of recording thereon;

26.      the originals of all assumption, modification, consolidation or extension agreements, with evidence of recording thereon;

27.      the original  Assignment of Mortgage for each Mortgage  Loan, in form and substance  acceptable  for  recording,  delivered in
blank,  or the original  Assignment  of Mortgage in  recordable  form into MERS.  If the Mortgage Loan was acquired by the Company in a
merger,  the Assignment of Mortgage must be made by &#147;Countrywide  Home Loans,  Inc.,  successor by merger to [name of predecessor].&#148; If
the Mortgage Loan was acquired or originated by the Company while doing  business  under another name,  the Assignment of Mortgage must
be by &#147;Countrywide Home Loans, Inc., formerly known as [previous name];&#148;

28.      the  originals  of all  intervening  assignments  of  mortgage  with  evidence of  recording  thereon,  including  warehousing
assignments, if any;

29.      the original mortgagee title insurance policy;

30.      such other documents as the Purchaser may require.

                                                                C-4-1


--------------------------------------------------------------------------------



                                                                                                                       EXHIBIT D-1

                                                    CUSTODIAL ACCOUNT CERTIFICATION

                                                                                                            _____________________, 200_

                  Countrywide  Home Loans,  Inc. hereby  certifies that it has  established the account  described below as a Custodial
Account  pursuant to Section  4.04 of the Seller&#146;s  Warranties  and  Servicing  Agreement,  dated as of September 1, 2002,  Residential
Adjustable Rate Mortgage Loans.

Title of Account: Countrywide Home Loans, Inc. in trust for the Purchaser

Account Number:   _______________

Address of office or branch
of the Company at
which Account is maintained:








                                                          Countrywide Home Loans, Inc.

                                                          Company


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________


                                                                D-1-1


--------------------------------------------------------------------------------



                                                                                                                     EXHIBIT D-2

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                                                                                _________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the &#147;Depository&#148;)

                  As Company  under the Seller&#146;s  Warranties  and  Servicing  Agreement,  dated as of  September  1, 2002,  Residential
Adjustable Rate Mortgage Loans (the &#147;Agreement&#148;),  we hereby authorize and request you to establish an account,  as a Custodial Account
pursuant to Section 4.04 of the Agreement,  to be designated as &#147;[Servicer]  in trust for the Purchaser - Residential  Adjustable  Rate
Mortgage  Loans.&#148; All deposits in the account shall be subject to withdrawal  therefrom by order signed by the Company.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]




                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________

                                                                D-2-1


--------------------------------------------------------------------------------




                  The undersigned, as Depository,  hereby certifies that the above described account has been established under Account
Number  __________,  at the office of the  Depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above. The full amount deposited at any time in the account will be insured by the Federal Deposit  Insurance  Corporation  through the
Bank Insurance Fund (&#147;BIF&#148;) or the Savings Association Insurance Fund (&#147;SAIF&#148;).



___________________________________________________________________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________

                                                                D-2-2


--------------------------------------------------------------------------------



                                                                                                                      EXHIBIT E-1

                                                     ESCROW ACCOUNT CERTIFICATION

                                                                                                               __________________, 200_

                  Countrywide  Home Loans,  Inc.  hereby  certifies that it has  established  the account  described below as an Escrow
Account  pursuant to Section  4.06 of the Seller&#146;s  Warranties  and  Servicing  Agreement,  dated as of September 1, 2002,  Residential
Adjustable Rate Mortgage Loans.

Title of Account:_&#147;Countrywide Home Loans, Inc. in trust for the Purchaser and various Mortgagors.&#148;

Account Number:__________________

Address of office or branch
of the Company at
which Account is maintained:                              _________________________________________________________

                                                          _________________________________________________________

                                                          _________________________________________________________

                                                          _________________________________________________________


                                                          [COUNTRYWIDE HOME LOANS, INC.]




                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                                E-1-1


--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT E-2

                                                    ESCROW ACCOUNT LETTER AGREEMENT

                                                                                                              ___________________, 200_


To:      _________________________________________________

__________________________________________________________

__________________________________________________________
         (the &#147;Depository&#148;)

                  As Company  under the  Seller&#146;s  Warranties  and  Servicing  Agreement,  dated as of  September  1, 2002  Residential
Adjustable Rate Mortgage Loans (the  &#147;Agreement&#148;),  we hereby  authorize and request you to establish an account,  as an Escrow Account
pursuant to Section 4.07 of the Agreement,  to be designated as &#147;[Servicer],  in trust for the Purchaser - Residential  Adjustable Rate
Mortgage  Loans.&#148; All deposits in the account shall be subject to withdrawal  therefrom by order signed by the Company.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate. Please execute and return one original to us.


                                                          [COUNTRYWIDE HOME LOANS, INC.]




                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________


                                                                E-2-1


--------------------------------------------------------------------------------




                  The undersigned, as Depository,  hereby certifies that the above described account has been established under Account
Number ______,  at the office of the Depository  indicated  above,  and agrees to honor  withdrawals on such account as provided above.
The full amount  deposited at any time in the account will be insured by the Federal  Deposit  Insurance  Corporation  through the Bank
Insurance Fund (&#147;BIF&#148;) or the Savings Association Insurance Fund (&#147;SAIF&#148;).



___________________________________________________________________________________________________________________
                                                          Depository


                                                          By: _____________________________________________________

                                                          Name: ___________________________________________________

                                                          Title: __________________________________________________

                                                          Date:____________________________________________________

                                                               E-2-2


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT F

                                                       MONTHLY REMITTANCE ADVICE

                                                                F-1


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT G

                                                       ASSIGNMENT AND ASSUMPTION

                                                                                                                _________________, 200_

                  ASSIGNMENT AND  ASSUMPTION,  dated  __________,  between  __________________________________,  a  ___________________
corporation  having  an  office  at  __________________  (&#147;Assignor&#148;)  and   _________________________________,   a  __________________
corporation having an office at __________________ (&#147;Assignee&#148;):

                  For and in  consideration  of the sum of TEN  DOLLARS  ($10.00)  and other  valuable  consideration  the  receipt and
sufficiency  of which hereby are  acknowledged,  and of the mutual  covenants  herein  contained,  the parties  hereto  hereby agree as
follows:

(vii)    The  Assignor  hereby  grants,  transfers  and assigns to  Assignee  all of the right,  title and  interest  of  Assignor,  as
purchaser,  in, to and under that certain Seller&#146;s Warranties and Servicing Agreement,  Residential Adjustable Rate Mortgage Loans (the
&#147;Seller&#146;s  Warranties  and  Servicing  Agreement&#148;),  dated as of  September  1, 2002,  by and between  EMC  Mortgage  Corporation  (the
&#147;Purchaser&#148;),  and Countrywide  Home Loans,  Inc. (the  &#147;Company&#148;),  and the Mortgage Loans delivered  thereunder by the Company to the
Assignor.

(viii)   The Assignor warrants and represents to, and covenants with, the Assignee that:

a.       The Assignor is the lawful owner of the  Mortgage  Loans with the full right to transfer the Mortgage  Loans free from any and
all claims and encumbrances whatsoever;

b.       The Assignor has not received notice of, and has no knowledge of, any offsets,  counterclaims  or other defenses  available to
the Company with respect to the Seller&#146;s Warranties and Servicing Agreement or the Mortgage Loans;

c.       The Assignor has not waived or agreed to any waiver under, or agreed to any amendment or other  modification  of, the Seller&#146;s
Warranties and Servicing  Agreement,  the Custodial  Agreement or the Mortgage Loans,  including without limitation the transfer of the
servicing  obligations under the Seller&#146;s  Warranties and Servicing  Agreement.  The Assignor has no knowledge of, and has not received
notice of, any waivers under or amendments or other  modifications  of, or  assignments of rights or  obligations  under,  the Seller&#146;s
Warranties and Servicing Agreement or the Mortgage Loans; and

d.       Neither the Assignor nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
Mortgage  Loans,  any  interest in the Mortgage  Loans or any other  similar  security  to, or  solicited  any offer to buy or accept a
transfer,  pledge or other  disposition of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security from,
or otherwise  approached  or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar
security with, any person in any manner,  or made any general  solicitation by means of general  advertising or in any other manner, or
taken any other action which would  constitute a distribution  of the Mortgage Loans under the Securities Act of 1933 (the &#147;33 Act&#148;) or
which would render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 33 Act or require  registration  pursuant
thereto.

                                                               G-1


--------------------------------------------------------------------------------



(ix)     The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:

e.       The Assignee agrees to be bound, as Purchaser,  by all of the terms,  covenants and conditions of the Seller&#146;s  Warranties and
Servicing Agreement,  the Mortgage Loans and the Custodial Agreement,  and from and after the date hereof, the Assignee assumes for the
benefit of each of the Company and the Assignor all of the Assignor&#146;s obligations as Purchaser thereunder;

f.       The Assignee  understands  that the Mortgage Loans have not been  registered  under the 33 Act or the  securities  laws of any
state;

g.       The  purchase  price being paid by the  Assignee  for the  Mortgage  Loans are in excess of $250,000  and will be paid by cash
remittance of the full purchase price within 60 days of the sale;

h.       The Assignee is acquiring the Mortgage  Loans for  investment  for its own account only and not for any other person.  In this
connection,  neither the Assignee  nor any Person  authorized  to act  therefor has offered the Mortgage  Loans by means of any general
advertising  or general  solicitation  within the meaning of Rule 502(c) of U.S.  Securities  and  Exchange  Commission  Regulation  D,
promulgated under the 1933 Act;

i.       The Assignee  considers  itself a substantial,  sophisticated  institutional  investor having such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and risks of investment in the Mortgage Loans;

j.       The Assignee has been furnished with all  information  regarding the Mortgage Loans that it has requested from the Assignor or
the Company;

k.       Neither the Assignee nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
Mortgage  Loans,  any  interest in the Mortgage  Loans or any other  similar  security  to, or  solicited  any offer to buy or accept a
transfer,  pledge or other  disposition of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security from,
or otherwise  approached  or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage  Loans or any other similar
security  with, any person in any manner which would  constitute a  distribution  of the Mortgage Loans under the 33 Act or which would
render the  disposition  of the Mortgage Loans a violation of Section 5 of the 33 Act or require  registration  pursuant  thereto,  nor
will it act, nor has it authorized or will it authorize any person to act, in such manner with respect to the Mortgage Loans; and

l.       Either:  (1) the  Assignee  is not an employee  benefit  plan  (&#147;Plan&#148;)  within the  meaning of section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended  (&#147;ERISA&#148;) or a plan (also &#147;Plan&#148;) within the meaning of section  4975(e)(1) of the
Internal  Revenue Code of 1986  (&#147;Code&#148;),  and the Assignee is not directly or indirectly  purchasing  the Mortgage Loans on behalf of,
investment  manager  of, as named  fiduciary  of, as Trustee  of, or with  assets of, a Plan;  or (2) the  Assignee&#146;s  purchase  of the
Mortgage Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.




--------------------------------------------------------------------------------




m.       The  Assignee&#146;s  address for  purposes  of all  notices and  correspondence  related to the  Mortgage  Loans and the  Seller&#146;s
Warranties and Servicing Agreement is:

                   _______________________
                   _______________________
                   _______________________

                  Attention:______________

                  The Assignee&#146;s wire transfer  instructions for purposes of all remittances and payments related to the Mortgage Loans
and the Seller&#146;s Warranties and Servicing Agreement are:

                   _______________________
                   _______________________
                   _______________________



--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the parties have caused this  Assignment and Assumption to be executed by their duly authorized
officers as of the date first above written.



_____________________________________________________        _____________________________________________________
Assignor                                                     Assignee
By:__________________________________________________        By: _________________________________________________

Its:_________________________________________________        Its: ________________________________________________



--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT H

                                                        UNDERWRITING GUIDELINES

                                                                G-1


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT I

                                                       ACKNOWLEDGMENT AGREEMENT


                  On this ____ day of  ____________,  200_, EMC Mortgage  Corporation,  (the  &#147;Purchaser&#148;)  as the Purchaser under that
certain  Seller&#146;s  Warranties and Servicing  Agreement  dated as of September 1, 2002,  (the  &#147;Agreement&#148;),  does hereby  contract with
Countrywide  Home Loans Inc.  (the  &#147;Company&#148;)  as Company  under the  Agreement,  for the  servicing  responsibilities  related to the
Mortgage  Loans  listed  on  the  related  Mortgage  Loan  Schedule   attached  hereto.   The  Company  hereby  accepts  the  servicing
responsibilities  transferred  hereby and on the date hereof  assumes all  servicing  responsibilities  related to the  Mortgage  Loans
identified on the related  Mortgage Loan Schedule all in accordance  with the  Agreement.  The contents of each Servicing File required
to be  delivered  to service  the  Mortgage  Loans  pursuant to the  Agreement  have been or shall be  delivered  to the Company by the
Purchaser in accordance with the terms of the Agreement.

                  With  respect to the  Mortgage  Loans  made  subject to the  Agreement  hereby,  the  related  Closing  Date shall be
___________________.

                  All other terms and conditions of this transaction shall be governed by the Agreement.

                  Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Agreement.

                  This Acknowledgment  Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall
be deemed to be an original, and all such counterparts shall constitute one and the same instrument.

                  IN WITNESS  WHEREOF,  the Purchaser  and the Company have caused their names to be signed hereto by their  respective
officers thereunto duly authorized as of the day and year first above written.

                                                              PURCHASER:
                                            EMC MORTGAGE CORPORATION

                                            By:________________________
                                            Name:______________________
                                            Title:_____________________

                                             SELLER:
                                            COUNTRYWIDE HOME LOANS, INC.

                                            By:________________________
                                            Name:______________________
                                            Title:_____________________




--------------------------------------------------------------------------------



                                                           AMENDMENT REG AB
                                      TO THE MASTER MORTGAGE LOAN PURCHASEAND SERVICING AGREEMENT


                  This is Amendment Reg AB (&#147;Amendment Reg AB&#148;),  dated as of January 1, 2006, by and between EMC Mortgage  Corporation
(the  &#147;Purchaser&#148;),  and Countrywide  Home Loans,  Inc. (the &#147;Company&#148;) to that certain  Seller&#146;s  Warranties and Servicing  Agreement]
dated as of September  1, 2002 by and between the Company and the  Purchaser  (as amended,  modified or  supplemented,  the  &#147;Existing
Agreement&#148;).

                                                          W I T N E S S E T H

                  WHEREAS,  the Company and the Purchaser  have agreed,  subject to the terms and  conditions of this  Amendment Reg AB
that the Existing Agreement be amended to reflect agreed upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the mutual  premises  and mutual
obligations set forth herein, that the Existing Agreement is hereby amended as follows:

1.       Capitalized  terms used herein but not  otherwise  defined  shall have the meanings set forth in the Existing  Agreement.  The
Existing Agreement is hereby amended by adding the following definitions in their proper alphabetical order:

         Commission:  The United States Securities and Exchange Commission.

         Company Information:  As defined in Section 2(g)(i)(A)(1).

         Depositor:  The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the &#147;master  servicer,&#148; if any,  identified in the related
transaction documents.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were either (x)  originated  pursuant to an agreement  between the Company and such Person that
contemplated  that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with
underwriting  guidelines  designated by the Company  (&#147;Designated  Guidelines&#148;)  or guidelines  that do not vary  materially  from such
Designated  Guidelines or (y) individually  re-underwritten by the Company to the Designated Guidelines at the time such Mortgage Loans
were acquired by the Company;  (ii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were  originated,  used
by the Company in  origination  of  mortgage  loans of the same type as the  Mortgage  Loans for the  Company&#146;s  own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in  originating  mortgage  loans to be  purchased  by the  Company;  and (iii) the  Company  employed,  at the time such
Mortgage Loans were acquired by the Company,  pre-purchase or post-purchase  quality  assurance  procedures  (which may involve,  among
other things,  review of a sample of mortgage loans purchased during a particular time period or through particular  channels) designed
to ensure that either Persons from which it purchased  mortgage  loans properly  applied the  underwriting  criteria  designated by the
Company or the Mortgage Loans purchased by the Company substantially comply with the Designated Guidelines.

                                                                        2


--------------------------------------------------------------------------------



         Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

         Reconstitution  Agreement:  An agreement or  agreements  entered into by the Company and the  Purchaser  and/or  certain third
parties in connection with a Reconstitution with respect to any or all of the Mortgage Loans serviced under the Agreement.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation  AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as such may be
amended  from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any transaction  subject to Regulation AB involving  either (1) a sale or other transfer of some
or all of the Mortgage Loans directly or indirectly to an issuing entity in connection with an issuance of publicly  offered,  rated or
unrated  mortgage-backed  securities or (2) an issuance of publicly  offered,  rated or unrated  securities,  the payments on which are
determined primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part, of some or
all of the Mortgage Loans.

         Servicer:  As defined in Section 2(c)(iii).

         Servicing  Criteria:  The  &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Static Pool Information:  Static pool information as described in Item 1105 of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

                                                                        3


--------------------------------------------------------------------------------



         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB; provided,  however,  that the term  &#147;Subservicer&#148;  shall not include any master servicer other than the Company,  or any
special  servicer  engaged at the request of a  Depositor,  Purchaser  or investor in a  Securitization  Transaction,  nor any &#147;back-up
servicer&#148; or trustee performing  servicing  functions on behalf of a Securitization  Transaction engaged at the request of a Depositor,
Purchaser, or investor in a Securitization Transaction.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         Whole Loan Transfer:  Any sale or transfer of some or all of the Mortgage Loans, other than a Securitization Transaction.

2.       The Purchaser and the Company agree that the Existing Agreement is hereby amended by adding the following provisions:

         (a)      Intent of the Parties; Reasonableness.

         The  Purchaser  and the  Company  acknowledge  and agree  that the  purpose of Article 2 of this  Agreement  is to  facilitate
compliance  by the  Purchaser  and any  Depositor  with the  provisions  of  Regulation  AB and related  rules and  regulations  of the
Commission.  Neither the Purchaser nor any Depositor shall exercise its right to request  delivery of information or other  performance
under these  provisions  other than in good faith,  or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and  regulations  of the  Commission  thereunder.  Although  Regulation  AB is  applicable  by its terms only to offerings of
asset-backed  securities that are registered  under the Securities Act, the parties  acknowledges  that investors in privately  offered
securities  may require that the Purchaser or any  Depositor  provide  comparable  disclosure in  unregistered  offerings.  The parties
agree over time to negotiate in good faith with respect to the provision of comparable  disclosure  in private  offerings.  The Company
acknowledges  that  interpretations  of the  requirements of Regulation AB may change over time,  whether due to interpretive  guidance
provided by the  Commission  or its staff.  The Company  agrees to negotiate in good faith with the  Purchaser  or any  Depositor  with
regard to any  reasonable  requests for delivery of  information  under these  provisions on the basis of evolving  interpretations  of
Regulation AB. In connection with any  Securitization  Transaction,  the Company shall cooperate fully with the Purchaser to deliver to
the Purchaser  (including  any of its assignees or designees)  and any  Depositor,  any and all  statements,  reports,  certifications,
records and any other  information  necessary to permit the Purchaser or such Depositor to comply with the provisions of Regulation AB,
together with such disclosures  relating to the Company,  and any parties or items  identified in writing by the Purchaser,  including,
any  Subservicer,  any  Third-Party  Originator and the Mortgage  Loans,  or the servicing of the Mortgage Loans  necessary in order to
effect such compliance, in the Purchaser&#146;s or Depositor&#146;s reasonable determination.

                                                                        4


--------------------------------------------------------------------------------



         The Purchaser  agrees that it will  cooperate  with the Company and provide  sufficient  and timely notice of any  information
requirements  pertaining  to a  Securitization  Transaction.  The  Purchaser  will make all  reasonable  efforts to limit  requests for
information,  reports or any other materials to items the Purchaser  reasonably believes is required for compliance with Regulation AB,
and shall not request information which is not required for such compliance.

         (b)      Additional Representations and Warranties of the Company.

                  (i)      The Company  shall be deemed to represent to the  Purchaser  and to any  Depositor,  as of the date on which
         information  is first  provided to the Purchaser or any Depositor  under Section 2(c) that,  except as disclosed in writing to
         the  Purchaser  or such  Depositor  prior to such date:  (i) the  Company is not aware and has not  received  notice  that any
         default,  early amortization or other performance  triggering event has occurred as to any other securitization due to any act
         or failure to act of the  Company;  (ii) the  Company has not been  terminated  as servicer  in a  residential  mortgage  loan
         securitization,  either due to a servicing  default or to application  of a servicing  performance  test or trigger;  (iii) no
         material  noncompliance with the applicable  servicing criteria with respect to other  securitizations of residential mortgage
         loans  involving  the Company as servicer  has been  disclosed  or reported by the  Company;  (iv) no material  changes to the
         Company&#146;s  policies or  procedures  with  respect to the  servicing  function it will  perform  under this  Agreement  and any
         Reconstitution  Agreement  for mortgage  loans of a type similar to the Mortgage  Loans have  occurred  during the  three-year
         period  immediately  preceding the related  Securitization  Transaction;  (v) there are no aspects of the Company&#146;s  financial
         condition that could have a material  adverse  effect on the  performance  by the Company of its servicing  obligations  under
         this Agreement or any  Reconstitution  Agreement;  (vi) there are no material legal or  governmental  proceedings  pending (or
         known to be  contemplated)  against  the  Company,  any  Subservicer  or any  Third-Party  Originator;  and (vii) there are no
         affiliations,  relationships  or transactions  relating to the Company,  any  Subservicer or any  Third-Party  Originator with
         respect to any  Securitization  Transaction and any party thereto  identified by the related  Depositor of a type described in
         Item 1119 of Regulation AB.

                  (ii)     If so requested by the Purchaser or any Depositor on any date  following  the date on which  information  is
         first provided to the Purchaser or any Depositor  under Section 2(c),  the Company shall,  within five Business Days following
         such  request,  confirm in writing the accuracy of the  representations  and  warranties  set forth in  paragraph  (i) of this
         Section or, if any such  representation  and  warranty  is not  accurate as of the date of such  request,  provide  reasonably
         adequate disclosure of the pertinent facts, in writing, to the requesting party.

         (c)      Information to Be Provided by the Company.

         In connection with any  Securitization  Transaction  the Company shall (1) within five Business Days following  request by the
Purchaser or any  Depositor,  provide to the Purchaser and such Depositor (or, as  applicable,  cause each  Third-Party  Originator and
each  Subservicer  to provide),  in writing  reasonably  required for compliance  with  Regulation  AB, the  information  and materials
specified in paragraphs  (i),  (ii),  (iii) and (vi) of this Section 2(c), and (2) as promptly as  practicable  following  notice to or
discovery by the Company,  provide to the  Purchaser and any Depositor  (as required by  Regulation  AB) the  information  specified in
paragraph (iv) of this Section.

                                                                        5


--------------------------------------------------------------------------------



                  (i)      If so requested by the Purchaser or any Depositor,  the Company shall provide such information regarding (x)
         the Company,  as originator of the Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent,
         if applicable),  or (y) as applicable,  each Third-Party Originator, and (z) as applicable,  each Subservicer, as is requested
         for the  purpose of  compliance  with Items  1103(a)(1),  1105  (subject  to  paragraph  (b)  below),  1110,  1117 and 1119 of
         Regulation AB.  Such information shall include, at a minimum:

                           (A)      the originator&#146;s form of organization;

                           (B)      to the extent  material,  a description of the  originator&#146;s  origination  program and how long the
                  originator has been engaged in originating  residential  mortgage loans, which description shall include a discussion
                  of the  originator&#146;s  experience in originating  mortgage loans of a similar type as the Mortgage Loans; if material,
                  information regarding the size and composition of the originator&#146;s  origination  portfolio;  and information that may
                  be material to an analysis of the performance of the Mortgage Loans,  including the originators&#146;  credit-granting  or
                  underwriting  criteria for mortgage loans of similar type(s) as the Mortgage Loans and such other  information as the
                  Purchaser or any Depositor may reasonably  request for the purpose of compliance  with Item  1110(b)(2) of Regulation
                  AB;

                           (C)      a brief  description  of any material  legal or  governmental  proceedings  pending (or known to be
                  contemplated by a governmental authority) against the Company, each Third-Party Originator,  if applicable,  and each
                  Subservicer; and

                           (D)      a description of any affiliation or relationship between the Company, each Third-Party  Originator,
                  if applicable,  each Subservicer and any of the following  parties to a Securitization  Transaction,  as such parties
                  are  identified  to the  Company by the  Purchaser  or any  Depositor  in writing  or in the  related  Reconstitution
                  Agreement within five Business Days in advance of such Securitization Transaction:

                                    (1)     the sponsor;
                                    (2)     the depositor;
                                    (3)     the issuing entity;
                                    (4)     any servicer;
                                    (5)     any trustee;
                                    (6)     any originator;
                                    (7)     any significant obligor;
                                    (8)     any enhancement or support provider; and
                                    (9)     any other material transaction party.

                                                                        6


--------------------------------------------------------------------------------



                  (ii)     If so requested by the Purchaser or any  Depositor,  and required by  Regulation  AB or as otherwise  agreed
         upon by the  Company,  the  Purchaser  and/or the  Depositor,  the  Company  shall  provide  (or,  as  applicable,  cause each
         Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the
         Mortgage Loans, as reasonably  identified by the Purchaser as provided  below)  originated by (a) the Company,  if the Company
         is an  originator  of  Mortgage  Loans  (including  as an  acquirer  of  Mortgage  Loans from a  Qualified  Correspondent,  if
         applicable),  and/or (b) as applicable,  each Third-Party  Originator.  Such Static Pool Information  shall be prepared by the
         Company (or, if applicable,  the Third-Party  Originator) on the basis of its  reasonable,  good faith  interpretation  of the
         requirements  of Item  1105(a)(1)-(3)  of Regulation  AB. To the extent that there is reasonably  available to the Company (or
         Third-Party  Originator,  as  applicable)  Static Pool  Information  with  respect to more than one  mortgage  loan type,  the
         Purchaser or any Depositor shall be entitled to specify  whether some or all of such  information  shall be provided  pursuant
         to this paragraph.  The content of such Static Pool  Information may be in the form customarily  provided by the Company,  and
         need not be customized for the Purchaser or any Depositor.  Such Static Pool  Information  for each vintage  origination  year
         or prior  securitized  pool, as applicable,  shall be presented in increments no less  frequently than quarterly over the life
         of the  mortgage  loans  included  in the  vintage  origination  year or prior  securitized  pool.  The most  recent  periodic
         increment  must be as of a date no later than 135 days  prior to the date of the  prospectus  or other  offering  document  in
         which the Static Pool  Information  is to be included or  incorporated  by  reference.  The Static Pool  Information  shall be
         provided in an electronic  format that provides a permanent record of the information  provided,  such as a portable  document
         format (pdf) file, or other such electronic format.

                  Promptly  following notice or discovery of a material error (as determined in Company&#146;s sole  discretion),  in Static
         Pool  Information  provided  pursuant to the  immediately  preceding  paragraph  (including  an  omission  to include  therein
         information  required to be provided pursuant to such paragraph),  the Company shall provide corrected Static Pool Information
         to the  Purchaser  or any  Depositor,  as  applicable,  in the same format in which  Static Pool  Information  was  previously
         provided to such party by the Company.

                  If so  requested  by the  Purchaser or any  Depositor,  the Company  shall  provide  (or, as  applicable,  cause each
         Third-Party  Originator  to provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental
         expense associated with delivery pursuant to this Agreement),  agreed-upon  procedures letters of certified public accountants
         pertaining to Static Pool Information  relating to prior securitized pools for  securitizations  closed on or after January 1,
         2006 or, in the case of Static Pool  Information  with respect to the Company&#146;s or, if  applicable,  Third-Party  Originator&#146;s
         originations  or  purchases,  to  calendar  months  commencing  January 1, 2006,  as the  Purchaser  or such  Depositor  shall
         reasonably  request.  Such  statements  and  letters  shall be  addressed  to and be for the  benefit  of such  parties as the
         Purchaser or such Depositor shall designate,  which shall be limited to any Sponsor,  any Depositor,  any broker dealer acting
         as underwriter,  placement agent or initial purchaser with respect to a Securitization  Transaction or any other party that is
         reasonably  and  customarily  entitled to receive  such  statements  and  letters in a  Securitization  Transaction.  Any such
         statement  or  letter  may take the form of a  standard,  generally  applicable  document  accompanied  by a  reliance  letter
         authorizing reliance by the addressees designated by the Purchaser or such Depositor.

                                                                        7


--------------------------------------------------------------------------------



                  (iii)    If reasonably  requested by the  Purchaser or any  Depositor,  the Company  shall  provide such  information
         regarding the Company,  as servicer of the Mortgage Loans,  and each  Subservicer  (each of the Company and each  Subservicer,
         for purposes of this  paragraph,  a &#147;Servicer&#148;),  as is reasonably  requested for the purpose of compliance  with Item 1108 of
         Regulation AB.  Such information shall include, at a minimum:

                           (A)      the Servicer&#146;s form of organization;

                           (B)      a description of how long the Servicer has been servicing residential mortgage loans; a general
                  discussion of the Servicer&#146;s experience in servicing assets of any type as well as a more detailed discussion of the
                  Servicer&#146;s experience in, and procedures for, the servicing function it will perform under this Agreement and any
                  Reconstitution Agreements; information regarding the size, composition and growth of the Servicer&#146;s portfolio of
                  residential mortgage loans of a type similar to the Mortgage Loans and information on factors related to the
                  Servicer that may be material, in the reasonable determination of the Purchaser or any Depositor, to any analysis of
                  the servicing of the Mortgage Loans or the related asset-backed securities, as applicable, including, without
                  limitation:

                                    (1)     whether any prior securitizations of mortgage loans of a type similar to the Mortgage
                           Loans involving the Servicer have defaulted or experienced an early amortization or other performance
                           triggering event because of servicing during the three-year period immediately preceding the related
                           Securitization Transaction;
                                    (2)     the extent of outsourcing the Servicer utilizes;
                                    (3)     whether there has been previous  disclosure of material  noncompliance  with the applicable
                           servicing  criteria  with respect to other  securitizations  of  residential  mortgage  loans  involving the
                           Servicer as a servicer  during the  three-year  period  immediately  preceding  the  related  Securitization
                           Transaction;
                                    (4)     whether  the  Servicer  has been  terminated  as servicer in a  residential  mortgage  loan
                           securitization,  either due to a servicing  default or to  application  of a servicing  performance  test or
                           trigger; and
                                    (5)     such other  information  as the Purchaser or any Depositor may  reasonably  request for the
                           purpose of compliance with Item 1108(b)(2) of Regulation AB;

                           (C)      a description of any material changes during the three-year period immediately preceding the
                  related Securitization Transaction to the Servicer&#146;s policies or procedures with respect to the servicing function
                  it will perform under this Agreement and any Reconstitution Agreements for mortgage loans of a type similar to the
                  Mortgage Loans;

                                                                        8


--------------------------------------------------------------------------------



                           (D)      information regarding the Servicer&#146;s financial condition, to the extent that there is a material
                  risk that an adverse financial event or circumstance involving the Servicer could have a material adverse effect on
                  the performance by the Company of its servicing obligations under this Agreement or any Reconstitution Agreement;

                           (E)      information regarding advances made by the Servicer on the Mortgage Loans and the Servicer&#146;s
                  overall servicing portfolio of residential mortgage loans for the three-year period immediately preceding the
                  related Securitization Transaction, which may be limited to a statement by an authorized officer of the Servicer to
                  the effect that the Servicer has made all advances required to be made on residential mortgage loans serviced by it
                  during such period, or, if such statement would not be accurate, information regarding the percentage and type of
                  advances not made as required, and the reasons for such failure to advance;

                           (F)      a description of the Servicer&#146;s processes and procedures designed to address any special or unique
                  factors involved in servicing loans of a similar type as the Mortgage Loans;

                           (G)      a description of the Servicer&#146;s  processes for handling  delinquencies,  losses,  bankruptcies  and
                  recoveries, such as through liquidation of mortgaged properties, sale of defaulted mortgage loans or workouts; and

                           (H)      information as to how the Servicer defines or determines  delinquencies and charge-offs,  including
                  the effect of any grace period, re-aging, restructuring,  partial payments considered current or other practices with
                  respect to delinquency and loss experience.

                  (iv)     For the purpose of satisfying its reporting  obligation  under the Exchange Act with respect to any class of
         asset-backed  securities,  the Company shall (or shall cause each Subservicer and, if applicable,  any Third-Party  Originator
         to) (a) provide  notice within two (2) Business  Days to the  Purchaser,  any Master  Servicer and any Depositor in writing of
         (1) any merger,  consolidation  or sale of  substantially  all of the assets of the Company,  (2) the Company&#146;s  entry into an
         agreement with a Subservicer to perform or assist in the performance of any of the Company&#146;s  obligations  under the Agreement
         or any  Reconstitution  Agreement that  qualifies as an &#147;entry into a material  definitive  agreement&#148;  under Item 1.01 of the
         form 8-K, and (b) provide  prompt notice to the Purchaser,  the Master  Servicer and the Depositor of (1) any Event of Default
         under the terms of the Agreement or any  Reconstitution  Agreement to the extent not known by such Purchaser,  Master Servicer
         or Depositor,  and (2) any material  litigation or  governmental  proceedings  involving the Company,  any  Subservicer or any
         Third Party Originator.

                                                                       9


--------------------------------------------------------------------------------



                  (v)      To the extent the Purchaser or any Depositor does not itself have an affiliation  or  relationship  required
         to be disclosed  under Item 1119 of Regulation AB that develops  following the closing date of a  Securitization  Transaction,
         the Company shall provide to the Purchaser and any Depositor a description of any such  affiliation or relationship  involving
         the Company,  any Subservicer or any Third-Party  Originator no later than 15 calendar days prior to the date the Depositor is
         required to file its Form 10-K disclosing such  affiliation or  relationship.  For purposes of the foregoing,  the Company (1)
         shall be entitled to assume that the parties to the  Securitization  Transaction  with whom  affiliations or relations must be
         disclosed  are the same as on the closing date if it provides a written  request  (which may be by e-mail) to the Depositor or
         Master Servicer,  as applicable,  requesting such  confirmation  and either obtains such  confirmation or receives no response
         within three (3) Business  Days, (2) shall not be obligated to disclose any  affiliations  or  relationships  that may develop
         after the closing date for the  Securitization  Transaction  with any parties not identified to the Company pursuant to clause
         (D) of  paragraph  (i) of this  Section  2(c),  and (3) shall be entitled to rely upon any written  identification  of parties
         provided by the Depositor, the Purchaser or any master servicer.


                  (v)      As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this
         Agreement  or any  applicable  Reconstitution  Agreement  related  thereto by any  Person  (i) into which the  Company or such
         Subservicer may be merged or  consolidated,  or (ii) which may be appointed as a successor to the Company or any  Subservicer,
         the Company shall provide to the Purchaser,  any Master  Servicer,  and any Depositor,  at least 15 calendar days prior to the
         effective date of such  succession or  appointment,  (x) written notice to the Purchaser and any Depositor of such  succession
         or appointment and (y) in writing,  all information  reasonably requested by the Purchaser or any Depositor in order to comply
         with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

                  (vi)     Not later than ten days prior to the deadline for the filing of any distribution report on Form 10-D in
         respect of any Securitization Transaction that includes any of the Mortgage Loans serviced by the Company, the Company
         shall, to the extent the Company has knowledge, provide to the party responsible for filing such report (including, if
         applicable, the Master Servicer) notice of the occurrence of any of the following events along with all information, data,
         and materials related thereto as may be required to be included in the related distribution report on Form 10-D (as
         specified in the provisions of Regulation AB referenced below):

                           (a)      any material modifications, extensions or waivers of Mortgage Loan terms, fees, penalties or
                  payments during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of
                  Regulation AB);

                           (b)      material breaches of Mortgage Loan representations or warranties or transaction covenants under
                  the Existing Agreement, as amended herein (Item 1121(a)(12) of Regulation AB): and

                                                                        10


--------------------------------------------------------------------------------



                           (c)      information regarding any Mortgage Loan changes (such as, additions, substitutions or repurchases)
                  and any material changes in origination, underwriting, or other criteria for acquisition or selection of pool assets
                  (Item 1121(a)(14) of Regulation AB).

                  (vii)    In addition to such  information  as the  Company,  as servicer,  is obligated to provide  pursuant to other
         provisions of this  Agreement,  if  reasonably  requested by the  Purchaser or any  Depositor,  the Company shall provide such
         information  which is available to the Company,  regarding  the servicing of the Mortgage  Loans as is reasonably  required to
         facilitate preparation of distribution reports in accordance with Item 1121 of Regulation AB.

         (d)      Servicer Compliance Statement.

         On or before March 5 of each calendar  year,  commencing in 2007, the Company shall deliver to the Purchaser and any Depositor
a statement of  compliance  addressed to the Purchaser and such  Depositor and signed by an authorized  officer of the Company,  to the
effect that (i) a review of the Company&#146;s  servicing  activities during the immediately  preceding calendar year (or applicable portion
thereof) and of its performance  under the servicing  provisions of this Agreement and any applicable  Reconstitution  Agreement during
such period has been made under such officer&#146;s  supervision,  and (ii) to the best of such officers&#146;  knowledge,  based on such review,
the Company has fulfilled all of its servicing  obligations  under this  Agreement and any applicable  Reconstitution  Agreement in all
material  respects  throughout such calendar year (or applicable  portion  thereof) or, if there has been a failure to fulfill any such
obligation  in any material  respect,  specifically  identifying  each such failure known to such officer and the nature and the status
thereof.

         (e)      Report on Assessment of Compliance and Attestation.

                  (i)      On or before March 5 of each calendar year, commencing in 2007, the Company shall:

                           (A)      deliver  to the  Purchaser  and any  Depositor  a report  regarding  the  Company&#146;s  assessment  of
                  compliance  with the Servicing  Criteria  during the  immediately  preceding  calendar  year, as required under Rules
                  13a-18 and  15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB.  Such  report  shall be  addressed  to the
                  Purchaser  and such  Depositor  and signed by an  authorized  officer of the Company,  and shall  address each of the
                  applicable  Servicing  Criteria  specified on a certification  substantially in the form of Exhibit A hereto (wherein
                  &#147;investor&#148;  shall mean the Master  Servicer)  delivered  to the  Purchaser  concurrently  with the  execution of this
                  Agreement;

                           (B)      deliver to the  Purchaser and any Depositor a report of a registered  public  accounting  firm that
                  attests to, and reports on, the assessment of compliance made by the Company and delivered  pursuant to the preceding
                  paragraph.  Such  attestation  shall be in accordance  with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X under the
                  Securities Act and the Exchange Act;

                                                                       11


--------------------------------------------------------------------------------



                           (C)      if required by  Regulation  AB, cause each  Subservicer  and each  Subcontractor  determined by the
                  Company pursuant to Section 2(f)(ii) to be &#147;participating in the servicing  function&#148; within the meaning of Item 1122
                  of Regulation AB (each,  a  &#147;Participating  Entity&#148;),  to deliver to the Purchaser and any Depositor an assessment of
                  compliance and accountants&#146; attestation as and when provided in paragraphs (A) and (B) of this Section 2(e)(i); and

                           (D)      deliver or, if required by Regulation AB, cause each  Subservicer  and  Subcontractor  described in
                  Section  2(e)(i)(C)  above to deliver to the Purchaser,  Depositor or any other Person that will be  responsible  for
                  signing the certification (a &#147;Sarbanes  Certification&#148;)  required by Rules 13a-14(d) and 15d-14(d) under the Exchange
                  Act (pursuant to Section 302 of the Sarbanes-Oxley  Act of 2002) on behalf of an asset-backed  issuer with respect to
                  a Securitization Transaction a certification,  signed by the appropriate officer of the Company, in the form attached
                  hereto as Exhibit B; provided that such certification  delivered by the Company may not be filed as an exhibit to, or
                  included in, any filing with the Commission.

         The Company  acknowledges  that the party  identified  in clause  (i)(D) above may rely on the  certification  provided by the
Company  pursuant to such clause in signing a Sarbanes  Certification  and filing such with the  Commission.  Neither the Purchaser nor
any Depositor will request  deliver of a  certification  under clause (D) above unless the Purchaser,  Depositor or any other Person is
required  under the Exchange  Act to file an annual  report on Form 10-K with  respect to an issuing  entity whose asset pool  includes
Mortgage Loans.

                  (ii)     Each assessment of compliance  provided by a Subservicer  pursuant to Section  2(e)(i)(A) shall address each
         of the applicable  Servicing Criteria specified on a certification  substantially in the form of Exhibit A hereto delivered to
         the Purchaser  concurrently  with the execution of this Agreement or, in the case of a Subservicer  subsequently  appointed as
         such, on or prior to the date of such  appointment.  An assessment of compliance  provided by a Participating  Entity pursuant
         to Section  2(e)(i)(C)  need not address any  elements of the  Servicing  Criteria  other than those  specified by the Company
         pursuant to Section 2(f).

                  (iii)    If reasonably requested by the Purchaser or any Depositor,  the Company shall provide to the Purchaser,  any
         Master  Servicer or any  Depositor,  evidence  of the  authorization  of the person  signing any  certification  or  statement
         pursuant to Section 2(d) or 2(e) of this Agreement.

         (f)      Use of Subservicers and Subcontractors.

         The Company  shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any related  Reconstitution  Agreement  unless the Company  complies with the provisions of
paragraph (i) of this  Subsection  (f). The Company shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall
not permit any  Subservicer to hire or otherwise  utilize the services of any  Subcontractor,  to fulfill any of the obligations of the
Company as servicer under this Agreement or any related  Reconstitution  Agreement  unless the Company  complies with the provisions of
paragraph (ii) of this Subsection (f).

                                                                        12


--------------------------------------------------------------------------------



                  (i)      It shall not be  necessary  for the Company to seek the consent of the  Purchaser  or any  Depositor  to the
         utilization  of any  Subservicer.  If required by Regulation AB, the Company shall cause any  Subservicer  used by the Company
         (or by any  Subservicer)  for the benefit of the Purchaser and any Depositor to comply with the provisions of this Section and
         with Sections  2(b),  2(c)(iii),  2(c)(v),  2(d), and 2(e) of this  Agreement , and to provide the  information  required with
         respect to such  Subservicer  under Section  2(c)(iv) of this  Agreement.  The Company shall be responsible for obtaining from
         each  Subservicer  and  delivering  to the  Purchaser  and any  Depositor  any servicer  compliance  statement  required to be
         delivered by such  Subservicer  under Section 2(d), any assessment of compliance and  attestation  required to be delivered by
         such  Subservicer  under Section 2(e) and any  certification  required to be delivered to the Person that will be  responsible
         for signing the Sarbanes Certification under Section 2(e) as and when required to be delivered.

                  (ii)     It shall not be  necessary  for the Company to seek the consent of the  Purchaser  or any  Depositor  to the
         utilization  of any  Subcontractor.  If required by  Regulation  AB, the Company shall  promptly  upon request  provide to the
         Purchaser  and any  Depositor  (or any  designee  of the  Depositor,  such as a master  servicer or  administrator)  a written
         description  of the role and function of each  Subcontractor  utilized by the Company or any  Subservicer,  specifying (A) the
         identity of each such  Subcontractor,  (B) which (if any) of such  Subcontractors  are Participating  Entities,  and (C) which
         elements of the  Servicing  Criteria will be addressed in  assessments  of compliance  provided by each  Participating  Entity
         identified pursuant to clause (B) of this paragraph.

         The Company  shall cause any such  Participating  Entity  used by the Company (or by any  Subservicer)  for the benefit of the
Purchaser  and any Depositor to comply with the  provisions of Section 2(e) of this  Agreement.  The Company shall be  responsible  for
obtaining  from each  Participating  Entity and  delivering  to the Purchaser  and any  Depositor  any  assessment  of  compliance  and
attestation  and  certificate  required to be  delivered by such  Participating  Entity under  Section  2(e),  in each case as and when
required to be delivered.

         (g)      Indemnification; Remedies.

                  (i)      The  Company  shall  indemnify  the  Purchaser  and  each  of  the  following  parties  participating  in  a
         Securitization  Transaction:  each sponsor and issuing  entity;  each Person  responsible  for the  execution or filing of any
         report  required to be filed with the  Commission  with  respect to such  Securitization  Transaction,  or for  execution of a
         certification  pursuant to Rule  13a-14(d)  or Rule  15d-14(d)  under the  Exchange  Act with  respect to such  Securitization
         Transaction;  each  Person who  controls  any of such  parties  (within the  meaning of Section 15 of the  Securities  Act and
         Section 20 of the Exchange  Act);  and the  respective  present and former  directors,  officers and  employees of each of the
         foregoing and of the Depositor, and shall hold each of them harmless from and against any losses, damages,  penalties,  fines,
         forfeitures,  legal fees and expenses and related costs,  judgments,  and any other costs,  fees and expenses that any of them
         may sustain arising out of or based upon:

                                                                        13


--------------------------------------------------------------------------------



                           (A)(1)   any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any  written
                  information,  written report, certification or other material provided under this Amendment Reg AB by or on behalf of
                  the Company, or provided under this Amendment Reg AB by or on behalf of any Subservicer,  Participating Entity or, if
                  applicable,  Third-Party  Originator  (collectively,  the  &#147;Company  Information&#148;),  or (2) the  omission  or alleged
                  omission to state in the Company  Information  a material fact  required to be stated in the Company  Information  or
                  necessary in order to make the statements  therein, in the light of the circumstances under which they were made, not
                  misleading;  provided,  by way of  clarification,  that clause (2) of this  paragraph  shall be  construed  solely by
                  reference to the Company  Information  and not to any other  information  communicated  in connection  with a sale or
                  purchase of  securities,  without  regard to whether  the Company  Information  or any portion  thereof is  presented
                  together with or separately from such other information;

                           (B)      any  failure  by the  Company,  any  Subservicer,  any  Participating  Entity  or  any  Third-Party
                  Originator to deliver any  information,  report,  certification,  accountants&#146;  letter or other  material when and as
                  required under this Amendment Reg AB,  including any failure by the Company to identify  pursuant to Section 2(f)(ii)
                  any Participating Entity; or

                           (C)      any breach by the  Company of a  representation  or warranty  set forth in Section  2(b)(i) or in a
                  writing  furnished  pursuant  to Section  2(b)(ii)  and made as of a date prior to the  closing  date of the  related
                  Securitization  Transaction,  to the extent that such breach is not cured by such closing  date, or any breach by the
                  Company of a representation or warranty in a writing furnished  pursuant to Section 2(b)(ii) to the extent made as of
                  a date subsequent to such closing date.

         In the case of any failure of performance  described in clause (i)(B) of this Section,  the Company shall  promptly  reimburse
the Purchaser,  any Depositor,  as applicable,  and each Person  responsible  for the execution or filing of any report  required to be
filed with the  Commission  with respect to such  Securitization  Transaction,  or for  execution of a  certification  pursuant to Rule
13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such Securitization  Transaction,  for all costs reasonably incurred
by each such party in order to obtain the information,  report,  certification,  accountants&#146; letter or other material not delivered as
required by the Company, any Subservicer, any Participating Entity or any Third-Party Originator.

                                                                       14


--------------------------------------------------------------------------------



                  (ii)     (A)      Any  failure  by the  Company,  any  Subservicer,  any  Participating  Entity  or  any  Third-Party
         Originator to deliver any  information,  report,  certification,  accountants&#146;  letter or other  material when and as required
         under this  Amendment  Reg AB , which  continues  unremedied  for three  Business  Days after  receipt by the  Company and the
         applicable  Subservicer,  Subcontractor,  or  Third-Party  Originator of written  notice of such failure from the Purchaser or
         Depositor  shall,  except as provided in clause (B) of this  paragraph,  constitute  an Event of Default  with  respect to the
         Company under this Agreement and any applicable  Reconstitution  Agreement,  and shall entitle the Purchaser or Depositor,  as
         applicable,  in its sole  discretion to terminate the rights and  obligations  of the Company as servicer under this Agreement
         and/or any applicable  Reconstitution  Agreement related thereto without payment  (notwithstanding  anything in this Agreement
         or any applicable  Reconstitution  Agreement  related thereto to the contrary) of any  compensation to the Company (and if the
         Company is servicing  any of the Mortgage  Loans in a  Securitization  Transaction,  appoint a successor  servicer  reasonably
         acceptable to any Master Servicer for such Securitization  Transaction);  provided,  however it is understood that the Company
         shall retain any rights pursuant to which it may be entitled to receive  reimbursement  for unreimbursed  Monthly Advances and
         Servicing Advances made by the Company under this Agreement and/or any applicable  Reconstitution  Agreement.  Notwithstanding
         anything  to the  contrary  set forth  herein,  to the extent  that any  provision  of this  Agreement  and/or any  applicable
         Reconstitution  Agreement  expressly provides for the survival of certain rights or obligations  following  termination of the
         Company as servicer, such provision shall be given effect.

                           (B)      Any  failure  by  the  Company,  any  Subservicer  or  any  Participating  Entity  to  deliver  any
                  information,  report,  certification  or accountants&#146;  letter required under Regulation AB when and as required under
                  Section  2(d) or 2(e),  including  any failure by the Company to identify a  Participating  Entity,  which  continues
                  unremedied for ten calendar days after the date on which such  information,  report,  certification  or  accountants&#146;
                  letter was  required to be delivered  shall  constitute  an Event of Default  with respect to the Company  under this
                  Agreement and any applicable  Reconstitution  Agreement, and shall entitle the Purchaser or Depositor, as applicable,
                  in its sole  discretion  to terminate  the rights and  obligations  of the Company as servicer  under this  Agreement
                  and/or any applicable  Reconstitution  Agreement without payment  (notwithstanding  anything in this Agreement to the
                  contrary) of any  compensation to the Company;  provided,  however it is understood that the Company shall retain any
                  rights pursuant to which it may be entitled to receive  reimbursement for unreimbursed Monthly Advances and Servicing
                  Advances made by the Company under this Agreement  and/or any applicable  Reconstitution  Agreement.  Notwithstanding
                  anything to the contrary set forth herein,  to the extent that any provision of this Agreement  and/or any applicable
                  Reconstitution  Agreement expressly provides for the survival of certain rights or obligations  following termination
                  of the Company as servicer, such provision shall be given effect.

                           (C)      The Company shall  promptly  reimburse the  Purchaser (or any affected  designee of the  Purchaser,
                  such as a master servicer) and any Depositor,  as applicable,  for all reasonable  expenses incurred by the Purchaser
                  (or such  designee) or such  Depositor as such are incurred,  in connection  with the  termination  of the Company as
                  servicer  and the  transfer of  servicing  of the Mortgage  Loans to a successor  servicer.  The  provisions  of this
                  paragraph  shall not limit  whatever  rights the  Company,  the  Purchaser  or any  Depositor  may have  under  other
                  provisions of this Agreement  and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at
                  law, such as an action for damages, specific performance or injunctive relief.

                                                                        15


--------------------------------------------------------------------------------



                  (iii)    The Purchaser agrees to indemnify and hold harmless the Company, any Subservicer,  any Participating Entity,
         and, if applicable,  any Third-Party  Originator,  each Person who controls any of such parties (within the meaning of Section
         15 of the Securities Act and Section 20 of the Exchange Act), and the respective  present and former  directors,  officers and
         employees  of each of the  foregoing  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
         expenses and related costs,  judgments,  and any other costs, fees and expenses that any of them may sustain arising out of or
         based upon any untrue  statement or alleged untrue  statement of any material fact contained in any filing with the Commission
         with respect to a  Securitization  Transaction or the omission or alleged  omission to state in any filing with the Commission
         with  respect to a  Securitization  Transaction  a material  fact  required to be stated or necessary to be stated in order to
         make the statements  therein,  in the light of the circumstances  under which they were made, not misleading,  in each case to
         the extent,  but only to the extent,  that such untrue  statement,  alleged untrue  statement,  omission,  or alleged omission
         relates to any filing with the Commission with respect to a Securitization Transaction other than the Company Information.

                  (iv)     If the  indemnification  provided for herein is unavailable or insufficient to hold harmless the indemnified
         party,  then the indemnifying  party agrees that it shall  contribute to the amount paid or payable by such indemnified  party
         as a result of any  claims,  losses,  damages  or  liabilities  uncured by such  indemnified  party in such  proportion  as is
         appropriate to reflect the relative fault of such indemnified party on the one hand and the indemnifying party on the other.

                  (v)      This indemnification  shall survive the termination of this Amendment Reg AB or the termination of any party
         to this Amendment Reg AB.

3.       Notwithstanding  any other  provision of this  Amendment  Reg AB, the Company shall seek the consent of the Purchaser for the
utilization  of all  Subservicers  and  Participating  Entities,  when  required by and in  accordance  with the terms of the Existing
Agreement.

4.       The  Existing  Agreement  is hereby  amended by adding the  Exhibits  attached  hereto as Exhibit A and  Exhibit B to the end
thereto.  References in this Amendment Reg AB to &#147;this  Agreement&#148; or words of similar import  (including  indirect  references to the
Agreement)  shall be deemed to be  references  to the Existing  Agreement  as amended by this  Amendment  Reg AB.  Except as expressly
amended and modified by this  Amendment Reg AB, the  Agreement  shall  continue to be, and shall  remain,  in full force and effect in
accordance  with its terms.  In the event of a conflict  between this Amendment Reg AB and any other document or agreement,  including
without limitation the Existing Agreement, this Amendment Reg AB shall control.

                                                                        16


--------------------------------------------------------------------------------



5.       All notification pursuant to Section 2(c)(iv) should be sent to:

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

                  With a copy to:

                  Bear, Stearns &amp; Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  All notification pursuant to Section 2(c)(iv)(4) should be sent to:

                  EMC Mortgage Corporation
                  Two Mac Arthur Ridge
                  909 Hidden Ridge Drive, Suite 200
                  Irving, TX  75038
                  Attention:  Associate General Counsel for Loan Administration
                  Facsimile:  (972) 831-2555

                  With copies to:

                  Bear, Stearns &amp; Co. Inc.
                  383 Madison Avenue, 3rd Floor
                  New, York, NY  10179
                  Attention:  Global Credit Administration
                  Facsimile:  (212) 272-6564

                  EMC Mortgage Corporation
                  2780 Lake Vista Drive
                  Lewisville, TX  75067-3884
                  Attention:  Conduit Seller Approval Dept.
                  Facsimile:  (214) 626-3751
                  Email:  sellerapproval@bear.com

         All notifications to any Master Servicer, to the extent such &#147;Master Servicer&#148; is Wells Fargo, should be sent to:

                                                                        17


--------------------------------------------------------------------------------



                  UPS/FedEx Delivery:

                  9062 Old Annapolis Road
                  Columbia, MD  21045
                  Attention: Corporate Trust Group, [Insert Deal Name]

                  USPS Delivery:

                  P.O. Box 98
                  Columbia, MD  21046
                  Attention: Corporate Trust Group, [Insert Deal Name]

6.       This  Amendment  Reg AB shall be  governed  by and  construed  in  accordance  with the laws of the State of New York  without
reference to its conflict of laws provisions  (other than Section 5-1401 of the General  Obligation Law), and the  obligations,  rights
and remedies of the parties hereunder shall be determined accordance with such laws.


7.       This  Amendment  Reg AB may be executed in one or more  counterparts  and by different  parties
hereto on separate counterparts,  each of which, when so executed,  shall constitute one and the same agreement.  This Amendment Reg AB
will  become  effective  as of the date first  mentioned  above.  This  Amendment  Reg AB shall bind and inure to the benefit of and be
enforceable  by the Company and the Purchaser and the  respective  permitted  successors  and assigns of the Company and the successors
and assigns of the Purchaser.



                                                       [Signature Page Follows]

                                                                       18


--------------------------------------------------------------------------------


                                                                                                     Signature page to Amendment Reg AB

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by their respective officers thereunto duly authorized as
of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION

                                                     Purchaser

                                                     By:________________________
                                                     Name:______________________
                                                     Title:_____________________




                                                     COUNTRYWIDE HOME LOANS, INC.
Company
By:__________________________________
Name:________________________________
Title:_______________________________




--------------------------------------------------------------------------------




                                                                                                                        EXHIBIT A

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
applicable criteria identified below as &#147;Applicable Servicing Criteria&#148;:

------------------------------------------------------------------------------------------ ----------------------
                                                                                           Applicable Servicing
                                   Servicing Criteria                                            Criteria
------------------------------------------------------------------------------------------ ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(i)        Policies and procedures  are  instituted to monitor any  performance            X
                     or other  triggers  and  events of default  in  accordance  with the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(ii)       If  any  material  servicing  activities  are  outsourced  to  third            X
                     parties,  policies  and  procedures  are  instituted  to monitor the
                     third  party&#146;s   performance  and  compliance  with  such  servicing
                     activities.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iii)      Any  requirements  in  the  transaction  agreements  to  maintain  a
                     back-up servicer for the mortgage loans are maintained.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions  policy is in effect on the            X
                     party   participating  in  the  servicing  function  throughout  the
                     reporting  period  in  the  amount  of  coverage   required  by  and
                     otherwise  in   accordance   with  the  terms  of  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                      Cash Collection and Administration
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(i)        Payments  on  mortgage  loans  are  deposited  into the  appropriate            X
                     custodial  bank accounts and related bank clearing  accounts no more
                     than two business days  following  receipt,  or such other number of
                     days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(ii)       Disbursements  made via wire  transfer on behalf of an obligor or to            X
                     an investor are made only by authorized personnel.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees  regarding  collections,  cash flows            X
                     or  distributions,  and any  interest or other fees charged for such
                     advances,  are made,  reviewed  and  approved  as  specified  in the
                     transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     The  related  accounts  for the  transaction,  such as cash  reserve
                     accounts    or    accounts     established     as    a    form    of
                     overcollateralization,   are  separately   maintained   (e.g.,  with            X
                     respect  to  commingling  of cash) as set  forth in the  transaction
1122(d)(2)(iv)       agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(v)        Each  custodial   account  is  maintained  at  a  federally  insured            X
                     depository  institution as set forth in the transaction  agreements.
                     For  purposes  of  this  criterion,  &#147;federally  insured  depository
                     institution&#148; with respect to a foreign  financial  institution means
                     a foreign financial  institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vi)       Unissued  checks  are  safeguarded  so  as to  prevent  unauthorized            X
                     access.
-------------------- --------------------------------------------------------------------- ----------------------

                                                        A-1


--------------------------------------------------------------------------------



-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(2)(vii)      Reconciliations   are   prepared   on  a   monthly   basis  for  all            X
                     asset-backed  securities related bank accounts,  including custodial
                     accounts and related bank clearing accounts.  These  reconciliations
                     are (A)  mathematically  accurate;  (B) prepared  within 30 calendar
                     days after the bank  statement  cutoff date, or such other number of
                     days  specified  in the  transaction  agreements;  (C)  reviewed and
                     approved  by  someone   other  than  the  person  who  prepared  the
                     reconciliation;  and (D) contain explanations for reconciling items.
                     These  reconciling  items are  resolved  within 90 calendar  days of
                     their  original  identification,   or  such  other  number  of  days
                     specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                      Investor Remittances and Reporting
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(i)        Reports  to  investors,   including  those  to  be  filed  with  the            X
                     Commission,  are  maintained  in  accordance  with  the  transaction
                     agreements and  applicable  Commission  requirements.  Specifically,
                     such  reports (A) are prepared in  accordance  with  timeframes  and
                     other  terms set forth in the  transaction  agreements;  (B) provide
                     information  calculated  in accordance  with the terms  specified in
                     the  transaction  agreements;  (C) are filed with the  Commission as
                     required  by  its  rules  and   regulations;   and  (D)  agree  with
                     investors&#146;  or  the  trustee&#146;s   records  as  to  the  total  unpaid
                     principal  balance  and number of  mortgage  loans  serviced  by the
                     Servicer.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(3)(ii)       Amounts due to investors  are  allocated  and remitted in accordance            X
                     with timeframes,  distribution priority and other terms set forth in
                     the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made to an investor  are posted  within two  business
                     days to the  Servicer&#146;s  investor  records,  or such other number of       X
1122(d)(3)(iii)      days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Amounts  remitted to investors  per the investor  reports agree with
                     cancelled  checks,  or other  form of  payment,  or  custodial  bank            X
1122(d)(3)(iv)       statements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                                          Pool Asset Administration
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(i)        Collateral  or security on mortgage  loans is maintained as required            X
                     by the transaction agreements or related mortgage loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Mortgage loan and related  documents are  safeguarded as required by            X
1122(d)(4)(ii)       the transaction agreements
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iii)      Any  additions,  removals  or  substitutions  to the asset  pool are            X
                     made,  reviewed and approved in  accordance  with any  conditions or
                     requirements in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(iv)       Payments  on  mortgage  loans,   including  any  payoffs,   made  in            X
                     accordance  with the related  mortgage loan  documents are posted to
                     the Servicer&#146;s  obligor records maintained no more than two business
                     days after  receipt,  or such other number of days  specified in the
                     transaction  agreements,  and  allocated to  principal,  interest or
                     other items (e.g.,  escrow) in accordance with the related  mortgage
                     loan documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(v)        The Servicer&#146;s  records  regarding the mortgage loans agree with the       X
                     Servicer&#146;s  records with respect to an  obligor&#146;s  unpaid  principal
                     balance.
-------------------- --------------------------------------------------------------------- ----------------------

                                                        A-2


--------------------------------------------------------------------------------



-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vi)       Changes  with  respect  to  the  terms  or  status  of an  obligor's            X
                     mortgage  loans (e.g.,  loan  modifications  or re-agings) are made,
                     reviewed and approved by  authorized  personnel in  accordance  with
                     the transaction agreements and related pool asset documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(vii)      Loss  mitigation  or  recovery  actions  (e.g.,  forbearance  plans,            X
                     modifications  and deeds in lieu of  foreclosure,  foreclosures  and
                     repossessions,   as  applicable)   are   initiated,   conducted  and
                     concluded in accordance  with the  timeframes or other  requirements
                     established by the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(viii)     Records  documenting  collection  efforts are maintained  during the            X
                     period  a  mortgage  loan  is  delinquent  in  accordance  with  the
                     transaction  agreements.  Such records are  maintained on at least a
                     monthly  basis,  or such other period  specified in the  transaction
                     agreements,  and  describe  the entity&#146;s  activities  in  monitoring
                     delinquent  mortgage  loans  including,  for  example,  phone calls,
                     letters and payment  rescheduling  plans in cases where  delinquency
                     is deemed temporary (e.g., illness or unemployment).
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(ix)       Adjustments  to interest rates or rates of return for mortgage loans            X
                     with variable rates are computed based on the related  mortgage loan
                     documents.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(x)        Regarding  any funds  held in trust for an  obligor  (such as escrow            X
                     accounts):  (A) such  funds are  analyzed,  in  accordance  with the
                     obligor&#146;s  mortgage loan documents,  on at least an annual basis, or
                     such other  period  specified  in the  transaction  agreements;  (B)
                     interest  on such  funds  is  paid,  or  credited,  to  obligors  in
                     accordance with  applicable  mortgage loan documents and state laws;
                     and (C) such funds are  returned to the  obligor  within 30 calendar
                     days of full repayment of the related  mortgage loans, or such other
                     number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xi)       Payments  made on behalf  of an  obligor  (such as tax or  insurance            X
                     payments)  are made on or before the related  penalty or  expiration
                     dates,  as  indicated on the  appropriate  bills or notices for such
                     payments,  provided  that  such  support  has been  received  by the
                     servicer at least 30  calendar  days prior to these  dates,  or such
                     other number of days specified in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xii)      Any late  payment  penalties  in  connection  with any payment to be            X
                     made on behalf of an obligor are paid from the servicer&#146;s  funds and
                     not charged to the  obligor,  unless the late payment was due to the
                     obligor&#146;s error or omission.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Disbursements  made on behalf of an obligor  are  posted  within two
                     business days to the obligor&#146;s  records  maintained by the servicer,
                     or  such  other  number  of  days   specified  in  the   transaction            X
1122(d)(4)(xiii)     agreements.
-------------------- --------------------------------------------------------------------- ----------------------

                                                        A-3


--------------------------------------------------------------------------------



-------------------- --------------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)      Delinquencies,    charge-offs   and   uncollectible   accounts   are            X
                     recognized   and  recorded  in  accordance   with  the   transaction
                     agreements.
-------------------- --------------------------------------------------------------------- ----------------------
-------------------- --------------------------------------------------------------------- ----------------------
                     Any  external  enhancement  or  other  support,  identified  in Item
                     1114(a)(1)  through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
-------------------- --------------------------------------------------------------------- ----------------------




                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:__________________________________



                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________

                                                        A-4


--------------------------------------------------------------------------------


                                                                                                                         EXHIBIT B



                                                     FORM OF ANNUAL CERTIFICATION
II.      The [                   ] agreement dated as of [      ], 200[ ] (the &#147;Agreement&#148;), among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of Countrywide Home Loans, Inc., certify to [the
Purchaser], [the Depositor], [Master Servicer], [Securities Administrator] or [Trustee], and its officers, with the knowledge and
intent that they will rely upon this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in accordance with Item 1123 of
         Regulation AB (the &#147;Compliance  Statement&#148;),  the report on assessment of the Company&#146;s compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the  &#147;Servicing  Criteria&#148;),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange Act of 1934,  as amended  (the  &#147;Exchange  Act&#148;) and Item 1122 of  Regulation  AB (the  &#147;Servicing
         Assessment&#148;),  the registered public accounting firm&#146;s  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the &#147;Attestation Report&#148;),  and all servicing reports,  officer&#146;s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered  by the Company to the  [Depositor]  [Master  Servicer]  [Securities  Administrator]  or  [Trustee]  pursuant to the
         Agreement (collectively, the &#147;Company Servicing Information&#148;);

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue
         statement of a material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the
         circumstances  under  which such  statements  were made,  not  misleading  with  respect to the period of time  covered by the
         Company Servicing Information;

                  (3)      Based on my  knowledge,  all of the  Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] or [Trustee];

                  (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and
         based on my knowledge and the compliance  review  conducted in preparing the  Compliance  Statement and except as disclosed in
         the Compliance  Statement,  the Servicing  Assessment or the  Attestation  Report,  the Company has fulfilled its  obligations
         under the Agreement; and


                                                               [Intentionally Left Blank]




--------------------------------------------------------------------------------



                  (5)      The  Compliance  Statement  required to be  delivered  by the Company  pursuant to this  Agreement,  and the
         Servicing  Assessment and Attestation  Report required to be provided by the Company and by each Subservicer and Participating
         Entity  pursuant to the  Agreement,  have been  provided to the  [Depositor]  [Master  Servicer].  Any  material  instances of
         noncompliance  described in such reports have been disclosed to the [Depositor]  [Master  Servicer].  Any material instance of
         noncompliance with the Servicing Criteria has been disclosed in such reports.




                                                     Date:____________________________________________________



                                                     By:______________________________________________________
                                                     Name:____________________________________________________
                                                     Title:___________________________________________________


                                                                    2


--------------------------------------------------------------------------------








--------------------------------------------------------------------------------









                                                                                               EXHIBIT H-5









              ______________________________________________________________________________






                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                  Owner

                                                   and

                                         EMC MORTGAGE CORPORATION
                                                 Servicer




                                           SERVICING AGREEMENT

                                        Dated as of April 1, 2006





                    _________________________________________________________________




--------------------------------------------------------------------------------





EXHIBITS


Exhibit A         Mortgage Loan Schedule

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Reporting Data for Monthly Report

Exhibit F         Reporting Data for Defaulted Loans

Exhibit G         Form of Owner Certification

Exhibit H         Summary of Regulation AB Servicing Criteria

Exhibit I         Summary of Applicable Regulation AB Requirements

Exhibit J         Servicing Criteria to be Addressed in Assessment of Compliance

Exhibit K         Reporting Data for Realized Losses and Gains





--------------------------------------------------------------------------------




         THIS IS A SERVICING  AGREEMENT,  dated as of April 1, 2006,  and is executed  between  Structured
Asset Mortgage Investments II Inc. (the "Owner") and EMC Mortgage Corporation (the "Servicer").

                                          W I T N E S S E T H :

         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS,  the Owner and the Servicer wish to prescribe the  permanent  management,  servicing and
control of the Mortgage Loans;

         NOW,  THEREFORE,  in consideration of the mutual agreements  hereinafter set forth, and for other
good and valuable consideration,  the receipt and adequacy of which is hereby acknowledged,  the Owner and
the Servicer agree as follows:

                                                ARTICLE I
                                               DEFINITIONS

         Section 1.01.  Defined Terms.

         Whenever used in this Agreement,  the following words and phrases,  unless the context  otherwise
requires, shall have the following meaning specified in this Article:

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and exercises in servicing and  administering  similar  mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Adjustment  Date: As to each ARM Loan,  the date on which the Mortgage  Interest Rate is adjusted
in accordance with the terms of the related Mortgage Note.

         Agreement:  This  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof and
supplements hereto.

         ARM Loans: First lien,  conventional,  1-4 family residential  Mortgage Loans with interest rates
which  adjust  from time to time in  accordance  with the related  Index and are subject to Periodic  Rate
Caps and Lifetime Rate Caps and which may permit conversion to fixed interest rates.

         Business  Day:  Any day other  than (i) a  Saturday  or  Sunday,  or (ii) a legal  holiday in the
States of Maryland,  Minnesota,  New York or the jurisdiction in which the Servicer conducts its servicing
activities,  or  (iii) a day on  which  banks  in the  States  of  Maryland,  Minnesota,  New  York or the
jurisdiction  in which the Servicer  conducts its servicing  activities are authorized or obligated by law
or executive order to be closed.

         Code:  The  Internal  Revenue  Code of 1986,  as it may be  amended  from  time to  time,  or any
successor  statute thereto,  and applicable U.S.  Department of the Treasury  regulations  issued pursuant
thereto.

         Commission or SEC:  The Securities and Exchange Commission.

         Condemnation  Proceeds:  All awards or  settlements in respect of a Mortgaged  Property,  whether
permanent or temporary,  partial or entire,  by exercise of the power of eminent  domain or  condemnation,
to the extent not  required  to be released to a  Mortgagor  in  accordance  with the terms of the related
Mortgage Loan Documents.

         Custodial  Account:  One or more demand account or accounts  created and  maintained  pursuant to
Section  4.04 which shall be entitled  "EMC  Custodial  Account in trust for SAMI II,  Owner of Whole Loan
Mortgages and various Mortgagors"  established at a Qualified Depository,  each of which accounts shall be
held by such  Qualified  Depository  in a  fiduciary  capacity,  separate  and  apart  from its  funds and
general assets.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or such other  custodian  as Owner shall
designate.

         Cut-off Date:  The open of business on April 1, 2006.

         Delinquent:  As defined in the related pooling and servicing agreement.

         Depositor:  The  depositor,  as such term is  defined  in  Regulation  AB,  with  respect  to any
Pass-Through Transfer.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Remittance Date.

         Due Date:  Each day on which  payments  of  principal  and  interest  are  required to be paid in
accordance with the terms of the related Mortgage Note, exclusive of any days of grace.

         Due Period:  With respect to each  Remittance  Date,  the period  commencing on the second day of
the month  preceding  the month of such  Remittance  Date and  ending on the first day of the month of the
Remittance Date.

         Escrow  Account:  The  separate  trust  account or accounts  created and  maintained  pursuant to
Section  4.06 which  shall be  entitled  "EMC Escrow  Account,  in trust for SAMI II,  Owner of Whole Loan
Mortgages  and various  Mortgagors"  and shall be  established  at a Qualified  Depository,  each of which
accounts shall in no event contain funds in excess of the FDIC insurance limits.

         Escrow  Payments:  With respect to any Mortgage  Loan,  the amounts  constituting  ground  rents,
taxes,  assessments,  water rates, sewer rents, municipal charges,  mortgage insurance premiums,  fire and
hazard insurance  premiums,  condominium  charges,  and any other payments  required to be escrowed by the
Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae:  Fannie Mae, or any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

         FIRREA:  The Financial  Institutions  Reform,  Recovery,  and Enforcement Act of 1989, as amended
from time to time.

         Freddie Mac:  Freddie Mac, or any successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Full Principal  Prepayment:  A Principal  Prepayment made by a Mortgagor of the entire  principal
balance of a Mortgage Loan.

         GAAP:  Generally accepted accounting procedures, consistently applied.

         HUD:   The United States Department of Housing and Urban Development or any successor.

         Index:  With  respect  to each ARM Loan,  on the  related  Adjustment  Date,  the  index  used to
determine the Mortgage Interest Rate on each such ARM Loan.

         Insurance  Proceeds:  With  respect  to  each  Mortgage  Loan,  proceeds  of  insurance  policies
insuring the Mortgage Loan or the related Mortgaged Property.

         Lifetime Rate Cap:  With respect to each ARM Loan,  the maximum  Mortgage  Interest Rate over the
term of such Mortgage Loan, as specified in the related Mortgage Note.

         Liquidation  Proceeds:   Amounts,  other  than  Insurance  Proceeds  and  Condemnation  Proceeds,
received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether  through the sale or
assignment  of such Mortgage  Loan,  trustee's  sale,  foreclosure  sale or otherwise,  other than amounts
received following the acquisition of an REO Property pursuant to Section 4.13.

         Margin:  With  respect to each ARM Loan,  the fixed  percentage  amount set forth in each related
Mortgage Note which is added to the Index in order to determine the related Mortgage Interest Rate.

         Master  Servicer:  Wells  Fargo Bank,  National  Association,  its  successors  in  interest  and
assigns, or any successor thereto designated by the Owner.

         Monthly  Advance:  The  aggregate of the advances  made by the  Servicer on any  Remittance  Date
pursuant to Section 5.03.

         Monthly  Payment:  With  respect  to  each  Mortgage  Loan,  the  scheduled  monthly  payment  of
principal and interest thereon which is payable by the related Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which
creates a first lien on an  unsubordinated  estate in fee simple in real  property  securing  the Mortgage
Note.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues on any  Mortgage  Loan in
accordance  with the provisions of the related  Mortgage Note, and in the case of an ARM Loan, as adjusted
from time to time on each  Adjustment  Date for such  Mortgage  Loan to equal the Index for such  Mortgage
Loan plus the Margin  for such  Mortgage  Loan,  and  subject to the  limitations  on such  interest  rate
imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

         Mortgage  Loan: An individual  Mortgage Loan  described  herein and as further  identified on the
Mortgage Loan Schedule,  which Mortgage Loan includes without limitation the Mortgage Loan Documents,  the
Monthly  Payments,   Principal  Prepayments,   Liquidation  Proceeds,   Condemnation  Proceeds,  Insurance
Proceeds,  REO Disposition  Proceeds,  and all other rights,  benefits,  proceeds and obligations  arising
from or in connection with such Mortgage Loan.

         Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

         Mortgage  Loan  Remittance  Rate:  With  respect  to  each  Mortgage  Loan,  the  annual  rate of
interest  remitted  to the Owner,  which shall be equal to the related  Mortgage  Interest  Rate minus the
Servicing Fee Rate.

         Mortgage  Loan  Schedule:  The  schedule of  Mortgage  Loans  attached  hereto as Exhibit A, such
schedule being acceptable to the Owner and the Servicer.

         Mortgage  Note:  The note or other  evidence  of the  indebtedness  of a  Mortgagor  secured by a
Mortgage.

         Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Net  Liquidation  Proceeds:  As to any Mortgage Loan,  Liquidation  Proceeds net of  unreimbursed
Servicing  Advances,  Servicing  Fees and  Monthly  Advances  and  expenses  incurred  by the  Servicer in
connection with the liquidation of the Mortgage Loan and the related Mortgaged Property.

         Nonrecoverable  Advance:  Any advance  previously  made by the Servicer  pursuant to Section 5.03
or any  Servicing  Advance  proposed  to be made by the  Servicer  in respect  of a  Mortgage  Loan or REO
Property  which,  in the good faith  judgment of the Servicer,  may not be ultimately  recoverable  by the
Servicer  from  Liquidation  Proceeds or  Insurance  Proceeds  on such  Mortgage  Loan or REO  Property as
provided herein.  The determination by the Servicer that it has made a Nonrecoverable  Advance,  or that a
proposed advance may constitute a Nonrecoverable  Advance,  shall be evidenced by an Officer's Certificate
of the Servicer delivered to the Owner and detailing the reasons for such determination.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the  President,  a Senior  Vice  President  or a Vice  President  or by the  Treasurer  or the
Secretary or one of the Assistant  Treasurers or Assistant  Secretaries of the Servicer,  and delivered to
the Owner as required by this Agreement.

         Opinion  of  Counsel:  A written  opinion  of  counsel,  who may be an  employee  of the party on
behalf of whom the opinion is being given, reasonably acceptable to the Owner.

         Owner:  Structured  Asset Mortgage  Investments  II Inc.  ("SAMI II"), its successors in interest
and assigns (including the Trustee in connection with a Pass-Through Transfer).

         Partial  Principal  Prepayment:  A Principal  Prepayment  by a Mortgagor  of a partial  principal
balance of a Mortgage Loan.

         Pass-Through  Transfer:  Any transaction involving either (1) a sale or other transfer of some or
all of the Mortgage Loans  directly or indirectly to an issuing  entity in connection  with an issuance of
publicly offered or privately placed,  rated or unrated  mortgage-backed  securities or (2) an issuance of
publicly offered or privately placed,  rated or unrated  securities,  the payments on which are determined
primarily by reference to one or more  portfolios of residential  mortgage loans  consisting,  in whole or
in part, of some or all of the Mortgage Loans.

         Periodic  Rate Cap:  With  respect to each ARM Loan,  the  maximum  increase  or  decrease in the
Mortgage Interest Rate on any Adjustment Date.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations the timely payment of which are fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers'  acceptances  issued by
                  any depository  institution or trust company  incorporated  under the laws of the United
                  States of America or any state thereof  (including  any Trustee or the Master  Servicer)
                  and  subject  to   supervision   and   examination   by  federal  and/or  state  banking
                  authorities,  provided that the commercial  paper and/or the  short-term  deposit rating
                  and/or  the  long-term  unsecured  debt  obligations  or  deposits  of  such  depository
                  institution or trust company at the time of such  investment or  contractual  commitment
                  providing for such  investment are rated in one of the two highest rating  categories by
                  each Rating  Agency and (b) any other demand or time deposit or  certificate  of deposit
                  that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with respect to (a) any  security  described in clause
                  (i)  above  or  (b)  any  other   security   issued  or   guaranteed  by  an  agency  or
                  instrumentality of the United States of America,  the obligations of which are backed by
                  the full faith and credit of the United  States of America,  in either case entered into
                  with a  depository  institution  or trust  company  (acting as  principal)  described in
                  clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount  issued by any  corporation
                  (including  any  Trustee  or the  Master  Servicer)  incorporated  under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest
                  rating  categories by each Rating Agency at the time of such  investment or  contractual
                  commitment providing for such investment;  provided,  however, that securities issued by
                  any  particular  corporation  will  not be  Permitted  Investments  to the  extent  that
                  investments  therein  will cause the then  outstanding  principal  amount of  securities
                  issued by such  corporation  and held as  Permitted  Investments  to  exceed  10% of the
                  aggregate outstanding principal balances and amounts of all the Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and
                  interest-bearing  obligations  payable  on demand or on a  specified  date not more than
                  one year after the date of issuance  thereof)  which are rated in one of the two highest
                  rating categories by each Rating Agency at the time of such investment;

                  (vi)     any  other  demand,  money  market or time  deposit,  obligation,  security  or
                  investment as may be acceptable to each Rating Agency; and

                  (vii)    any money market funds the collateral of which  consists of  obligations  fully
                  guaranteed  by the United  States of America  or any  agency or  instrumentality  of the
                  United  States of  America  the  obligations  of which are  backed by the full faith and
                  credit of the  United  States of  America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money
                  market  or common  trust  funds for which any  Trustee  or the  Master  Servicer  or any
                  affiliate  thereof  acts as a manager or an advisor)  and which money  market  funds are
                  rated in one of the two highest rating categories by each Rating Agency;

provided, however, that no instrument or security shall be a Permitted Investment if such instrument or
security evidences a right to receive only interest payments with respect to the obligations underlying
such instrument or if such security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par.

         Person:  Any  individual,  corporation,  partnership,  joint  venture,  association,  joint-stock
company,  limited liability  company,  trust,  unincorporated  organization or government or any agency or
political subdivision thereof.

         Prepayment  Charge:  Any  prepayment  premium,  penalty  or  charge  payable  by a  Mortgagor  in
connection  with any  Principal  Prepayment  on a  Mortgage  Loan  pursuant  to the  terms of the  related
Mortgage Note.

         Prepayment  Interest  Excess:  With respect to any  Remittance  Date, for each Mortgage Loan that
was the  subject  of a  Principal  Prepayment  in  full  or in part  during  the  portion  of the  related
Prepayment  Period  occurring  between the first day of the calendar month in which such  Remittance  Date
occurs and the  Determination  Date of the calendar month in which such Remittance Date occurs,  an amount
equal to interest (to the extent  received) at the applicable  Mortgage Loan Remittance Rate on the amount
of such Principal  Prepayment for the number of days  commencing on the first day of the calendar month in
which such  Remittance  Date occurs and ending on the last date through which  interest is collected  from
the related Mortgagor.

         Prepayment Interest  Shortfall:  With respect to any Remittance Date, for each such Mortgage Loan
that was the  subject of a  Principal  Prepayment  during the  portion of the  related  Prepayment  Period
occurring  between the first day of the related  Prepayment  Period and the last day of the calendar month
preceding the month in which such Remittance  Date occurs,  an amount equal to interest (to be paid by the
Servicer out of its own funds without  reimbursement  therefor) at the applicable Mortgage Loan Remittance
Rate on the amount of such  Principal  Prepayment  for the number of days  commencing on the date on which
the  prepayment  is applied and ending on the last day of the calendar  month  preceding  such  Remittance
Date.

         Prepayment  Period:  As to any Remittance  Date,  (a) in the case of Full Principal  Prepayments,
the period  commencing  on the 16th day of the month  prior to the month in which the  related  Remittance
Date occurs and ending on the 15th day of the month in which such Remittance  Date occurs,  and (b) in the
case of Partial Principal Prepayments or other recoveries, the preceding calendar month.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy  of  mortgage   insurance,   or  any
replacement policy therefor obtained by the Servicer pursuant to Section 4.08.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Prepayment:  Any payment or other  recovery of  principal  on a Mortgage  Loan full or
partial  which is received in advance of its  scheduled  Due Date,  including  any  Prepayment  Charge and
which is not  accompanied  by an amount of interest  representing  scheduled  interest  due on any date or
dates in any month or months subsequent to the month of prepayment.

         Qualified  Appraiser:  An  appraiser,  duly  appointed  by the  Servicer,  who  had no  interest,
direct or  indirect  in the  Mortgaged  Property or in any loan made on the  security  thereof,  and whose
compensation  is not affected by the approval or  disapproval of the Mortgage  Loan,  which  appraiser and
the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of  FIRREA  and the
regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Depository:  (a) The  Custodian,  (b) a depository,  the accounts of which are insured
by the FDIC and the short term debt  ratings and the long term  deposit  ratings of which are rated in one
of the two highest rating categories by either of Moody's Investors  Service,  Inc. or Fitch, Inc., or (c)
a depository,  the short-term debt obligations,  or other short-term  deposits of which are rated at least
'A-2' and the long-term  unsecured debt obligations of which are rated at least 'AA-' by Standard & Poor's
Ratings Service, a division of The McGraw Hill Companies Inc.

         Qualified  Insurer:  An  insurance  company  duly  qualified as such under the laws of the states
in which the Mortgaged  Properties  are located,  duly  authorized and licensed in such states to transact
the applicable  insurance business and to write the insurance  provided,  approved as an insurer by Fannie
Mae and Freddie Mac.

         Rating  Agency:  Standard & Poor's  Ratings  Service,  a division  of The McGraw  Hill  Companies
Inc., and Moody's Investors Service, Inc.

         Reconstitution  Agreement:  Any  agreement  involving  any  Pass-Through  Transfer  or Whole Loan
Transfer.

         Regulation  AB:  Subpart  229.1100  –  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as amended from time to time, and subject to such  clarification and  interpretation
as have been provided by the Commission in the adopting release (Asset-Backed  Securities,  Securities Act
Release No. 33-8518,  70 Fed. Reg. 1,506,  1,531 (Jan. 7, 2005)) or by the staff of the Commission,  or as
may be provided by the Commission or its staff from time to time.

         REMIC:  A "real estate  mortgage  investment  conduit"  within the meaning of Section 860D of the
Code.

         REMIC  Provisions:  The  provisions  of the Federal  income tax law  relating  to a REMIC,  which
appear at Section 860A through  860G of the Code,  and related  provisions,  and  regulations,  rulings or
pronouncements promulgated thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The  Remittance  Date shall be the 20th day of any month,  or if such 20th day
is not a Business Day, the first Business Day immediately preceding such 20th day.

         REO Disposition:   The final sale by the Servicer of any REO Property.

         REO  Disposition  Proceeds:  Amounts  received by the Servicer in  connection  with a related REO
Disposition.

         REO  Property:  A  Mortgaged  Property  acquired  by the  Servicer  on  behalf  of the  Owner  as
described in Section 4.13.

         Sarbanes  Certification:  A certification required pursuant to The Sarbanes-Oxley Act of 2002 and
the rules and  regulations of the Commission  promulgated  thereunder  (including any  interpretations  or
amendments thereof by the Commission's staff).

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Administrator:   The  securities  administrator  with  respect  to  any  Pass-Through
Transfer.

         Servicer:  EMC  Mortgage  Corporation,  or any of its  successors  in interest  or any  successor
under this Agreement appointed as herein provided.

         Servicing  Advances:  All  customary,   reasonable  and  necessary  "out  of  pocket"  costs  and
expenses  (including  reasonable  attorneys'  fees and  disbursements)  incurred in the performance by the
Servicer of its servicing obligations relating to each Mortgage Loan,  including,  but not limited to, the
cost of (a) the preservation,  restoration and protection of the Mortgaged Property,  (b) any enforcement,
administrative  or judicial  proceedings,  or any legal work or advice  specifically  related to servicing
the  Mortgage  Loans,  including  but not  limited to,  foreclosures,  bankruptcies,  condemnations,  drug
seizures,  elections,  foreclosures  by  subordinate  or superior  lienholders,  and other  legal  actions
incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are  reasonable and that
the Servicer  specifies  the Mortgage  Loan(s) to which such  expenses  relate),  (c) the  management  and
liquidation  of the  Mortgaged  Property  if the  Mortgaged  Property  is  acquired  in  full  or  partial
satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which
are or may become a lien upon the Mortgaged  Property,  and Primary Mortgage Insurance Policy premiums and
fire and hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

         Servicing  Criteria:  As of any date of  determination,  the  "servicing  criteria"  set forth in
Item 1122(d) of Regulation AB, or any amendments  thereto,  a summary of the  requirements  of which as of
the date hereof is attached  hereto as Exhibit H for  convenience  of  reference  only.  In the event of a
conflict or  inconsistency  between the terms of Exhibit H and the text of Item 1122(d) of Regulation  AB,
the text of Item 1122(d) of Regulation AB shall control (or those Servicing  Criteria  otherwise  mutually
agreed to by the Owner,  the  Servicer  and any Person that will be  responsible  for signing any Sarbanes
Certification  with  respect to a  Pass-Through  Transfer  in  response  to  evolving  interpretations  of
Regulation AB and incorporated into a revised Exhibit H).

         Servicing  Fee: With respect to each Mortgage  Loan,  the amount of the annual  servicing fee the
Owner shall pay to the Servicer,  which shall,  for a period of one full month, be equal to one-twelfth of
the product of (a) the  applicable  Servicing Fee Rate and (b) the  outstanding  principal  balance of the
Mortgage  Loan.  Such fee shall be payable  monthly,  computed on the basis of the same  principal  amount
and period  respecting which any related  interest payment on a Mortgage Loan is computed.  The obligation
of the Owner to pay the  Servicing  Fee is limited to, and the  Servicing Fee is payable from the interest
portion of such Monthly Payment collected by the Servicer or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  The Servicing Fee Rate shall be a rate per annum equal to 0.375%.

         Servicing  File:  The  documents,  records and other items  pertaining  to a particular  Mortgage
Loan and any  additional  documents  relating to such Mortgage Loan as are in, or as may from time to time
come into, the Servicer's possession.

         Servicing   Officer:   Any  officer  of  the  Servicer  involved  in,  or  responsible  for,  the
administration  and  servicing  of the Mortgage  Loans whose name appears on a list of servicing  officers
furnished by the Servicer to the Owner upon request, as such list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage Loan as of any date of  determination,  (i) the
principal  balance of such  Mortgage Loan after giving effect to payments of principal due and received or
for which a Monthly  Advance has been made,  minus (ii) all amounts  previously  distributed  to the Owner
with respect to the Mortgage Loan representing Principal Prepayments.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  "servicing"  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Trustee:  The Person appointed as trustee in connection with any Pass-Through Transfer.

         Whole  Loan  Transfer:  The sale or  transfer  of some or all of the  ownership  interest  in the
Mortgage  Loans by the Owner to one or more third  parties in whole loan or  participation  format,  which
third party may be Fannie Mae or Freddie Mac.

                                                ARTICLE II
 SERVICING OF MORTGAGE LOANS; POSSESSION OF SERVICING FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN
                                                DOCUMENTS

         Section 2.01.  Servicing of Mortgage Loans.

         The  Servicer  does hereby agree to service the Mortgage  Loans in  accordance  with the terms of
this  Agreement.  The rights of the Owner to receive  payments with respect to the Mortgage Loans shall be
as set forth in this Agreement.

         Section 2.02.  Maintenance of Servicing Files.

         The Servicer  shall maintain a Servicing  File  consisting of all documents  necessary to service
the Mortgage  Loans.  The  possession  of each  Servicing  File by the Servicer is for the sole purpose of
servicing  the  Mortgage  Loan,  and such  retention  and  possession  by the  Servicer  is in a custodial
capacity only.  The Servicer  acknowledges  that the ownership of each Mortgage Loan,  including the Note,
the  Mortgage,  all other  Mortgage  Loan  Documents and all rights,  benefits,  proceeds and  obligations
arising  therefrom or in connection  therewith,  has been vested in the Owner.  All rights  arising out of
the  Mortgage  Loans  including,  but not limited  to, all funds  received  on or in  connection  with the
Mortgage  Loans and all records or documents  with respect to the Mortgage Loans prepared by or which come
into  the  possession  of the  Servicer  shall  be  received  and held by the  Servicer  in trust  for the
exclusive  benefit of the Owner as the owner of the  related  Mortgage  Loans.  Any portion of the related
Servicing  Files retained by the Servicer  shall be  appropriately  identified in the Servicer's  computer
system to clearly  reflect the ownership of the related  Mortgage  Loans by the Owner.  The Servicer shall
release  its custody of the  contents  of the related  Servicing  Files only in  accordance  with  written
instructions  of the  Owner,  except  when such  release  is  required  as  incidental  to the  Servicer's
servicing of the Mortgage Loans, such written instructions shall not be required.

         Section 2.03.  Books and Records.

         The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books
and records for the Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer
system to clearly  reflect the ownership of the Mortgage Loan by the Owner.  In  particular,  the Servicer
shall  maintain in its  possession,  available  for  inspection  by the Owner,  or its  designee and shall
deliver to the Owner upon demand,  evidence of compliance  with all federal,  state and local laws,  rules
and regulations,  and requirements of Fannie Mae or Freddie Mac, as applicable,  including but not limited
to  documentation  as to the method used in determining the  applicability  of the provisions of the Flood
Disaster  Protection  Act of  1973,  as  amended,  to the  Mortgaged  Property,  documentation  evidencing
insurance  coverage and  eligibility  of any  condominium  project for approval by Fannie Mae and periodic
inspection  reports as required by Section 4.13.  To the extent that  original  documents are not required
for purposes of realization of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the
Servicer  may be in the form of  microfilm  or  microfiche  or such  other  reliable  means of  recreating
original  documents,  including  but not limited to,  optical  imagery  techniques so long as the Servicer
complies with the requirements of the Fannie Mae Guide.

         The Servicer  shall  maintain  with respect to each  Mortgage  Loan and shall make  available for
inspection by any Owner or its designee the related  Servicing  File (or copies  thereof)  during the time
the Owner retains  ownership of a Mortgage Loan and  thereafter in  accordance  with  applicable  laws and
regulations.

         Section 2.04.  Transfer of Mortgage Loans.

         No transfer of a Mortgage Loan may be made unless such  transfer is in compliance  with the terms
hereof.  For the purposes of this  Agreement,  the Servicer  shall be under no obligation to deal with any
person  with  respect to this  Agreement  or any  Mortgage  Loan  unless a notice of the  transfer of such
Mortgage  Loan has been  delivered to the Servicer in accordance  with this Section  2.04.  The Owner may,
subject  to the  terms  of  this  Agreement,  sell  and  transfer  one or more of the  Mortgage  Loans  in
accordance  with Sections 10.02 and 11.12,  provided,  however,  that the transferee will not be deemed to
be an Owner  hereunder  binding  upon the  Servicer  unless such  transferee  shall agree in writing to be
bound by the terms of this  Agreement  and an  assignment  and  assumption  of this  Agreement  reasonably
acceptable  to the  Servicer.  The Owner  shall  advise the  Servicer  in writing  of the  transfer.  Upon
receipt of notice of the  permitted  transfer,  the  Servicer  shall mark its books and records to reflect
the  ownership of the  Mortgage  Loans of such  assignee,  and shall  release the previous  Owner from its
obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.05.  Delivery of Mortgage Loan Documents.

         The  Servicer  shall  forward  to the  Custodian  on  behalf  of  the  Owner  original  documents
evidencing an assumption,  modification,  consolidation  or extension of any Mortgage Loan entered into in
accordance  with Section 4.01 or 6.01 within 4 week(s) of their  execution;  provided,  however,  that the
Servicer  shall  provide  the  Custodian  on behalf of the Owner  with a  certified  true copy of any such
document  submitted for recordation  within 4 week(s) after its execution,  and shall provide the original
of any document  submitted for recordation or a copy of such document  certified by the appropriate public
recording  office to be a true and complete  copy of the  original  within 180 days of its  execution.  If
delivery is not  completed  within 180 days solely due to delays in making such  delivery by reason of the
fact that such documents shall not have been returned by the appropriate  recording  office,  the Servicer
shall continue to use its best efforts to effect delivery as soon as possible thereafter.

         From time to time the  Servicer  may have a need for  Mortgage  Loan  Documents to be released by
the  Custodian.  If the Servicer  shall require any of the Mortgage  Loan  Documents,  the Servicer  shall
notify the  Custodian  in writing of such request in the form of the request for release  attached  hereto
as Exhibit D. The Custodian  shall deliver to the Servicer  within five (5) Business  Days,  any requested
Mortgage  Loan  Document  previously  delivered to the  Custodian,  provided  that such  documentation  is
promptly  returned to the Custodian when the Servicer no longer requires  possession of the document,  and
provided that during the time that any such  documentation is held by the Servicer,  such possession is in
trust for the benefit of the Owner.

                                               ARTICLE III
                              REPRESENTATIONS AND WARRANTIES OF THE SERVICER

         The Servicer  represents,  warrants  and  covenants to the Owner that as of the date hereof or as
of such date specifically provided herein:

         (a) The  Servicer  is a  validly  existing  corporation  in good  standing  under the laws of the
State of its  organization  and is qualified to transact  business in, is in good standing  under the laws
of, and  possesses  all  licenses  necessary  for the conduct of its  business in, each state in which any
Mortgaged  Property is located or is otherwise  exempt or not required under applicable law to effect such
qualification  or license and no demand for such  qualification or license has been made upon the Servicer
by any such  state,  and in any event the  Servicer is in  compliance  with the laws of each such State to
the  extent  necessary  to ensure  the  enforceability  of each  Mortgage  Loan and the  servicing  of the
Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Servicer  has full power and  authority  to execute,  deliver and  perform,  and to enter
into and  consummate  all  transactions  contemplated  by this  Agreement  and to conduct its  business as
presently conducted,  has duly authorized the execution,  delivery and performance of this Agreement,  has
duly executed and delivered  this  Agreement,  and this Agreement  constitutes a legal,  valid and binding
obligation of the  Servicer,  enforceable  against it in  accordance  with its terms subject to bankruptcy
laws and other  similar  laws of general  application  affecting  rights of  creditors  and subject to the
application of the rules of equity, including those respecting the availability of specific performance;

         (c) None of the execution and delivery of this Agreement,  the  consummation of the  transactions
contemplated  thereby and hereby,  or the  fulfillment  of or compliance  with the terms and conditions of
this  Agreement will conflict with any of the terms,  conditions or provisions of the Servicer's  articles
of  incorporation  or  by-laws  or  materially  conflict  with or result in a breach of any of the  terms,
conditions  or provisions  of any legal  restriction  or any agreement or instrument to which the Servicer
is now a party or by which it is bound,  or  constitute a default or result in an  acceleration  under any
of the foregoing,  or result in the material violation of any law, rule,  regulation,  order,  judgment or
decree to which the Servicer or its property is subject;

         (d) There is no litigation  pending or, to the Servicer's  knowledge,  threatened with respect to
the Servicer which is reasonably  likely to have a material  adverse effect on the execution,  delivery or
enforceability  of this Agreement,  or which is reasonably likely to have a material adverse effect on the
financial condition of the Servicer;

         (e) No consent,  approval,  authorization  or order of any court or  governmental  agency or body
is required for the execution,  delivery and  performance by the Servicer of or compliance by the Servicer
with this Agreement or the  consummation of the  transactions  contemplated  by this Agreement  except for
consents, approvals, authorizations and orders which have been obtained;

         (f) The Servicer is an approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae
and Freddie  Mac. The Servicer is in good  standing to service  mortgage  loans for Fannie Mae and Freddie
Mac and no  event  has  occurred  which  would  make  the  Servicer  unable  to  comply  with  eligibility
requirements or which would require notification to either Fannie Mae or Freddie Mac;

         (g) As of the date of each  Pass-Through  Transfer,  and except as has been  otherwise  disclosed
to the Owner,  the Master  Servicer and any Depositor,  or disclosed in any public filing:  (1) no default
or servicing related  performance  trigger has occurred as to any other  Pass-Through  Transfer due to any
act or failure to act of the Servicer;  (2) no material  noncompliance with applicable  servicing criteria
as to any other Pass-Through  Transfer has occurred,  been disclosed or reported by the Servicer;  (3) the
Servicer  has not been  terminated  as servicer in a  residential  mortgage  loan  Pass-Through  Transfer,
either due to a servicing  default or to application of a servicing  performance  test or trigger;  (4) no
material  changes to the Servicer's  servicing  policies and procedures for similar loans have occurred in
the preceding  three years;  (5) there are no aspects of the  Servicer's  financial  condition  that could
have a material  adverse  impact on the  performance  by the Servicer of its  obligations  hereunder;  (6)
there are no legal proceedings pending, or known to be contemplated by governmental  authorities,  against
the Servicer that could be material to investors in the securities issued in such  Pass-Through  Transfer;
and (7) there are no affiliations,  relationships or transactions  relating to the Servicer of a type that
are described under Item 1119 of Regulation AB;

         (h) If so  requested  by the  Owner,  the  Master  Servicer  or any  Depositor  on any date,  the
Servicer shall,  within five Business Days following such request,  confirm in writing the accuracy of the
representations  and  warranties  set forth in clause (g) of this  Article or, if any such  representation
and warranty is not accurate as of the date of such request,  provide  reasonably  adequate  disclosure of
the pertinent facts, in writing, to the requesting party;

         (i)  Notwithstanding  anything to the contrary in the  Agreement,  the  Servicer  shall (or shall
cause each  Subservicer)  (i)  immediately  notify the Owner,  the Master  Servicer  and any  Depositor in
writing of (A) any material  litigation or  governmental  proceedings  pending against the Servicer or any
Subservicer,  (B)  any  affiliations  or  relationships  that  develop  following  the  closing  date of a
Pass-Through  Transfer between the Servicer or any Subservicer and any of the parties  specified in clause
(7) of paragraph  (g) of this  Article  (and any other  parties  identified  in writing by the  requesting
party)  with  respect to such  Pass-Through  Transfer,  (C) any Event of  Default  under the terms of this
Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all
of the  assets of the  Company,  and (E) the  Company's  entry into an  agreement  with a  Subservicer  to
perform or assist in the  performance  of any of the  Company's  obligations  under this  Agreement or any
Reconstitution  Agreement  and  (ii)  provide  to the  Owner  and  any  Depositor  a  description  of such
proceedings, affiliations or relationships;

         (j) As a  condition  to the  succession  to  the  Servicer  or any  Subservicer  as  servicer  or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Servicer  or such  Subservicer  may be  merged  or  consolidated,  or (ii)  which  may be  appointed  as a
successor  to the  Servicer  or any  Subservicer,  the  Servicer  shall  provide to the Owner,  the Master
Servicer and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or
appointment,  (x) written notice to the Owner,  the Master  Servicer and any Depositor of such  succession
or appointment  and (y) in writing and in form and substance  reasonably  satisfactory  to the Owner,  the
Master  Servicer  and such  Depositor,  all  information  reasonably  requested  by the Owner,  the Master
Servicer or any  Depositor in order to comply with its  reporting  obligation  under Item 6.02 of Form 8-K
with respect to any class of asset-backed securities; and

         (k)      Servicer has  delivered to the Owner and the Master  Servicer  financial  statements  of
its parent,  for its last two complete fiscal years.  All such financial  information  fairly presents the
pertinent  results of operations  and financial  position for the period  identified and has been prepared
in accordance with GAAP consistently  applied throughout the periods involved,  except as set forth in the
notes thereto.  There has been no change in the servicing policies and procedures,  business,  operations,
financial  condition,  properties  or assets of the Servicer  since the date of the  Servicer's  financial
information  that would have a material  adverse  effect on its ability to perform its  obligations  under
this Agreement.

                                                ARTICLE IV
                              ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01.  Servicer to Act as Servicer.

         The Servicer,  as independent contract servicer,  shall service and administer the Mortgage Loans
in accordance with this Agreement and with Accepted  Servicing  Practices (giving due consideration to the
Owner's reliance on the Servicer),  and shall have full power and authority,  acting alone, to do or cause
to be done any and all things in  connection  with such  servicing and  administration  which the Servicer
may deem  necessary  or  desirable  and  consistent  with the terms of this  Agreement  and with  Accepted
Servicing  Practices  and shall  exercise the same care that it  customarily  employs for its own account.
In addition,  the Servicer shall furnish  information  regarding the borrower credit files related to such
Mortgage  Loan to  credit  reporting  agencies  in  compliance  with the  provisions  of the  Fair  Credit
Reporting Act and the applicable  implementing  regulations.  Except as set forth in this  Agreement,  the
Servicer shall service the Mortgage Loans in accordance  with Accepted  Servicing  Practices in compliance
with the servicing  provisions of the Fannie Mae Guide, which include,  but are not limited to, provisions
regarding the  liquidation of Mortgage  Loans,  the  collection of Mortgage Loan payments,  the payment of
taxes,  insurance and other charges,  the maintenance of hazard  insurance with a Qualified  Insurer,  the
maintenance  of  fidelity  bond and  errors and  omissions  insurance,  inspections,  the  restoration  of
Mortgaged Property,  the maintenance of Primary Mortgage Insurance  Policies,  insurance claims, and title
insurance,  management of REO Property,  permitted  withdrawals with respect to REO Property,  liquidation
reports,  and reports of foreclosures  and abandonments of Mortgaged  Property,  the transfer of Mortgaged
Property,  the release of Mortgage Loan  Documents,  annual  statements,  and  examination  of records and
facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions of this Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the provisions
of this  Agreement  shall  control and be binding upon the Owner and the  Servicer.  The Owner may, at its
option,  deliver  powers-of-attorney  to the  Servicer  sufficient  to allow the  Servicer  as servicer to
execute all  documentation  requiring  execution on behalf of Owner with  respect to the  servicing of the
Mortgage Loans, including  satisfactions,  partial releases,  modifications and foreclosure  documentation
or, in the alternative,  shall as promptly as reasonably  possible,  execute and return such documentation
to the Servicer.

         Consistent with the terms of this Agreement,  the Servicer may waive,  modify or vary any term of
any Mortgage  Loan or consent to the  postponement  of any such term or in any manner grant  indulgence to
any  Mortgagor if in the  Servicer's  reasonable  and prudent  determination  such  waiver,  modification,
postponement or indulgence is not materially adverse to the Owner,  provided,  however,  that with respect
to any  Mortgage  Loan that is not in  default  or if default  is not  reasonably  forseeable,  unless the
Servicer has provided   to the  Owner  a  certification  addressed to  the  Owner,  based on the advice of
counsel or  certified  public  accountants  that have a national  reputation  with  respect to taxation of
REMICs  that a  modification  of such  Mortgage  Loan  will not  result in the  imposition  of taxes on or
disqualify from REMIC status any  of  the REMICs and  has obtained the prior written consent of the Owner,
the Servicer  shall not permit any  modification  with respect to any Mortgage  Loan that would change the
Mortgage Interest Rate,  forgive the payment of principal or interest,  reduce or increase the outstanding
principal  balance  (except for actual  payments of  principal),  change the final  maturity  date on such
Mortgage Loan or waive a prepayment  penalty or charge.  In the event of any such  modification  which has
been agreed to in writing by the Owner and which  permits the deferral of interest or  principal  payments
on any  Mortgage  Loan,  the  Servicer  shall,  on the  Business  Day  immediately  preceding  the related
Remittance  Date in any month in which any such principal or interest  payment has been deferred,  deposit
in the  Custodial  Account from its own funds,  in  accordance  with Section  4.04 and Section  5.03,  the
difference  between (a) such  month's  principal  and one month's  interest at the related  Mortgage  Loan
Remittance  Rate on the unpaid  principal  balance of such  Mortgage  Loan and (b) the amount  paid by the
Mortgagor.  The Servicer  shall be entitled to  reimbursement  for such advances to the same extent as for
all other  advances  pursuant to Section  4.05.  Without  limiting the  generality of the  foregoing,  the
Servicer shall continue,  and is hereby  authorized and empowered,  to prepare,  execute and deliver,  all
instruments  of  satisfaction  or  cancellation,  or of partial or full  release,  discharge and all other
comparable instruments, with respect to the Mortgage Loans and with respect to the Mortgaged Properties.

         The  Servicer  shall  perform  all of its  servicing  responsibilities  hereunder  or may cause a
subservicer to perform any such servicing  responsibilities  on its behalf, but the use by the Servicer of
a  subservicer  shall not release the  Servicer  from any of its  obligations  hereunder  and the Servicer
shall remain  responsible  hereunder  for all acts and omissions of each  subservicer  as fully as if such
acts and  omissions  were  those of the  Servicer.  Any such  subservicer  must be a Fannie  Mae  approved
seller/servicer  or a Freddie Mac  seller/servicer  in good  standing  and no event  shall have  occurred,
including  but not limited to, a change in insurance  coverage,  which would make it unable to comply with
the eligibility  requirements  for lenders imposed by Fannie Mae or for  seller/servicers  by Freddie Mac,
or which would  require  notification  to Fannie Mae or Freddie Mac.  The Servicer  shall pay all fees and
expenses of each subservicer  from its own funds,  and a subservicer's  fee shall not exceed the Servicing
Fee.

         At the cost and expense of the Servicer,  without any right of  reimbursement  from the Custodial
Account,  the Servicer  shall be entitled to terminate  the rights and  responsibilities  of a subservicer
and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer  meeting the
requirements  in the  preceding  paragraph,  provided,  however,  that nothing  contained  herein shall be
deemed to prevent or  prohibit  the  Servicer,  at the  Servicer's  option,  from  electing to service the
related  Mortgage Loans itself.  In the event that the Servicer's  responsibilities  and duties under this
Agreement  are  terminated  pursuant to Section  8.04,  9.01 or 10.01,  and if  requested  to do so by the
Owner, the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of each
subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all fees,
expenses  or  penalties  necessary  in  order  to  terminate  the  rights  and  responsibilities  of  each
subservicer from the Servicer's own funds without reimbursement from the Owner.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements
between the Servicer and a subservicer  or any reference  herein to actions taken through a subservicer or
otherwise,  the Servicer  shall not be relieved of its  obligations to the Owner and shall be obligated to
the same extent and under the same terms and  conditions as if it alone were  servicing and  administering
the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement  with a  subservicer  for
indemnification  of the  Servicer by the  subservicer  and nothing  contained in this  Agreement  shall be
deemed to limit or modify such indemnification.

         Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage
Loans involving a subservicer  shall be deemed to be between such  subservicer and Servicer alone, and the
Owner shall have no  obligations,  duties or  liabilities  with respect to such  Subservicer  including no
obligation,  duty or  liability  of Owner to pay such  subservicer's  fees and  expenses.  For purposes of
distributions  and advances by the Servicer  pursuant to this  Agreement,  the Servicer shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 4.02.  Collection of Mortgage Loan Payments.

         Continuously  from the date  hereof  until the date each  Mortgage  Loan  ceases to be subject to
this  Agreement,  the Servicer will proceed with diligence to collect all payments due under each Mortgage
Loan when the same shall  become  due and  payable  and shall,  to the  extent  such  procedures  shall be
consistent  with this  Agreement  and the terms and  provisions  of  related  Primary  Mortgage  Insurance
Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable to the
Mortgage  Loans  and  held for its own  account.  Further,  the  Servicer  will  take  reasonable  care in
ascertaining  and  estimating  annual  ground  rents,  taxes,  assessments,  water rates,  fire and hazard
insurance  premiums,  mortgage  insurance  premiums,  and all  other  charges  that,  as  provided  in the
Mortgage,  will become due and payable to the end that the installments  payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors'  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Owner by the
Remittance Date.

         With  respect to Mortgage  Loans  affected by Hurricane  Katrina,  if the  Mortgaged  Property is
located in public and  individual  assistance  counties as designated by FEMA (as set forth on its website
www.fema.gov),  the  Servicer  may cease  charging  of late fees and  credit  reporting  activity  for all
Mortgagors in certain  counties  until May 1, 2006, and if reasonably  prudent,  may extend such period as
long as  necessary.  In  addition,  the  Servicer  may suspend all  foreclosure  and  bankruptcy  activity
relating to such certain  Mortgage  Loans until May 1, 2006,  and if reasonably  prudent,  may extend such
period as long as necessary.

         Section 4.03.  Realization Upon Defaulted Mortgage Loans.

         The Servicer shall use its reasonable  efforts,  consistent with the procedures that the Servicer
would use in  servicing  loans for its own  account  and the  requirements  of the Fannie  Mae  Guide,  to
foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage
Loans as come into and continue in default and as to which no  satisfactory  arrangements  can be made for
collection of delinquent  payments pursuant to Section 4.01. In determining the delinquency  status of any
Mortgage  Loan,  the Servicer  will apply the  definition  of Delinquent as such term is defined under the
related  pooling and servicing  agreement.  The Servicer shall use its reasonable  efforts to realize upon
defaulted  Mortgage  Loans in such manner as will  maximize the receipt of  principal  and interest by the
Owner, taking into account,  among other things, the timing of foreclosure  proceedings.  The foregoing is
subject to the provisions that, in any case in which Mortgaged  Property shall have suffered  damage,  the
Servicer shall not be required to expend its own funds toward the  restoration of such property  unless it
shall determine in its discretion (i) that such  restoration  will increase the proceeds of liquidation of
the related  Mortgage Loan to the Owner after  reimbursement  to itself for such  expenses,  and (ii) that
such expenses will be  recoverable by the Servicer  through  Insurance  Proceeds or  Liquidation  Proceeds
from the related  Mortgaged  Property,  as contemplated in Section 4.05. The Servicer shall be responsible
for all costs and expenses  incurred by it in any such  proceedings  or  functions as Servicing  Advances;
provided,  however,  that it shall be entitled  to  reimbursement  therefor  as provided in Section  4.05.
Notwithstanding  anything  to  the  contrary  contained  herein,  in  connection  with  a  foreclosure  or
acceptance of a deed in lieu of  foreclosure,  in the event the Servicer has  reasonable  cause to believe
that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances or wastes,  or if the Owner
otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an inspection
or review is to be conducted by a qualified  inspector.  Upon completion of the  inspection,  the Servicer
shall promptly provide the Owner with a written report of the  environmental  inspection.  After reviewing
the  environmental  inspection  report,  the Owner shall  determine  how the Servicer  shall  proceed with
respect to the Mortgaged Property.

         Section 4.04.       Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The  Servicer  shall  segregate  and hold all  funds  collected  and  received  pursuant  to each
Mortgage  Loan  separate and apart from any of its own funds and general  assets and shall  establish  and
maintain one or more  Custodial  Accounts.  Each Custodial  Account shall be established  with a Qualified
Depository.  To the  extent  such  funds are not  deposited  in a  Custodial  Account,  such  funds may be
invested in Permitted  Investments  for the benefit of the Owner (with any income  earned  thereon for the
benefit of the Servicer).  Custodial  Accounts will be reconciled  within 45 days.  Funds deposited in the
Custodial  Account may be drawn on by the Servicer in accordance  with Section  4.05.  The creation of any
Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The
original  of  such  letter  agreement  shall  be  furnished  to  the  Owner  upon  request.  The  Servicer
acknowledges  and agrees  that the  Servicer  shall bear any losses  incurred  with  respect to  Permitted
Investments.  The  amount  of any such  losses  shall be  immediately  deposited  by the  Servicer  in the
Custodial Account, out of the Servicer's own funds, with no right to reimbursement therefor.

         The  Servicer  shall  deposit  in a  mortgage  clearing  account  on a  daily  basis,  and in the
Custodial  Account or  Accounts  no later than 48 hours  after  receipt  and  identification  of funds and
retain therein the following payments and collections:

                  (i)      all  payments on account of  principal,  including  Principal  Prepayments  and
         penalties, on the Mortgage Loans received after the Cut-off Date;

                  (ii)     all  payments  on account of  interest on the  Mortgage  Loans  adjusted to the
         related Mortgage Loan Remittance Rate received after the Cut-off Date;

                  (iii)    all Net Liquidation Proceeds received after the Cut-off Date;

                  (iv)     any net amounts  received by the Servicer  after the Cut-off Date in connection
         with any REO Property pursuant to Section 4.13;

                  (v)      all  Insurance  Proceeds  received  after the Cut-off  Date  including  amounts
         required to be deposited  pursuant to Sections  4.08 and 4.10,  other than proceeds to be held in
         the Escrow  Account  and  applied  to the  restoration  or repair of the  Mortgaged  Property  or
         released to the Mortgagor in accordance  with the Servicer's  normal  servicing  procedures,  the
         loan documents or applicable law;

                  (vi)     all Condemnation  Proceeds  affecting any Mortgaged Property received after the
         Cut-off  Date  other  than  proceeds  to be  held  in  the  Escrow  Account  and  applied  to the
         restoration or repair of the Mortgaged  Property or released to the Mortgagor in accordance  with
         the Servicer's normal servicing procedures, the loan documents or applicable law;

                  (vii)    any Monthly Advances as provided in Section 5.03;

                  (viii)   any amounts  received  after the Cut-off  Date and  required to be deposited in
         the Custodial Account pursuant to Section 6.02; and

                  (ix)     with respect to each full or partial  Principal  Prepayment  received after the
         Cut-off Date,  any Prepayment  Interest  Shortfalls,  to the extent of the  Servicer's  aggregate
         Servicing Fee received with respect to the related Due Period.

         The  foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being
understood and agreed that,  without  limiting the generality of the foregoing,  payments in the nature of
late payment  charges and  assumption  fees, to the extent  permitted by Section 6.01,  and all Prepayment
Interest Excess need not be deposited by the Servicer in the Custodial Account.

         Section 4.05.  Permitted Withdrawals From the Custodial Account.

         The  Servicer  may,  from time to time,  make  withdrawals  from the  Custodial  Account  for the
following purposes:

         (i)      to make  payments to the Owner in the amounts and in the manner  provided for in Section
5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the  Servicer's  right to reimburse  itself
pursuant to this  subclause  (ii) being  limited to amounts  received on the related  Mortgage  Loan which
represent late  collections (net of the related  Servicing Fees) of principal  and/or interest  respecting
which any such advance was made;

         (iii)    to  reimburse  itself for  unreimbursed  Servicing  Advances and Monthly  Advances,  the
Servicer's  right to reimburse  itself  pursuant to this subclause (iii) with respect to any Mortgage Loan
being limited to Liquidation  Proceeds,  Condemnation  Proceeds and Insurance  Proceeds received after the
Cut-off Date related to such Mortgage Loan;

         (iv)     to pay to itself  as  servicing  compensation  (a) any  interest  earned on funds in the
Custodial  Account (all such  interest to be withdrawn  monthly not later than each  Remittance  Date) and
(b) the Servicing Fee from that portion of any payment  recovery  attributable to interest on a particular
Mortgage Loan;

         (v)      to reimburse itself for any Nonrecoverable Advances;

         (vi)     to transfer  funds to another  Qualified  Depository  in  accordance  with  Section 4.09
hereof;

         (vii)    to reimburse itself as provided in Section 8.03 hereof;

         (viii)   to  remove  funds  inadvertently  placed  in  the  Custodial  Account  in  error  by the
Servicer; and

         (ix)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06.  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The  Servicer  shall  segregate  and hold all  funds  collected  and  received  pursuant  to each
Mortgage Loan which  constitute  Escrow Payments  separate and apart from any of its own funds and general
assets and shall  establish  and  maintain  one or more  Escrow  Accounts.  Each Escrow  Account  shall be
established  with a  Qualified  Depository.  To the  extent  such  funds  are not  deposited  in an Escrow
Account,  such funds may be invested in Permitted  Investments.  Funds  deposited in an Escrow Account may
be drawn on by the Servicer in accordance  with Section 4.07.  The creation of any Escrow Account shall be
evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement
shall be  furnished to the Owner upon  request.  The  Servicer  acknowledges  and agrees that the Servicer
shall bear any losses  incurred  with  respect to  Permitted  Investments.  The amount of any such  losses
shall be  immediately  deposited  by the  Servicer  in the  Escrow  Account,  as  appropriate,  out of the
Servicer's own funds, with no right to reimbursement therefor.

         The Servicer  shall deposit in a mortgage  clearing  account on a daily basis,  and in the Escrow
Account or Accounts no later than 48 hours after receipt of funds and retain therein:

         (i)      all Escrow  Payments  collected  on account of the  Mortgage  Loans,  for the purpose of
effecting timely payment of any items as are required under the terms of this Agreement;

         (ii)     all  Insurance  Proceeds  which are to be  applied to the  restoration  or repair of any
Mortgaged Property; and

         (iii)    all Servicing  Advances for Mortgagors  whose Escrow Payments are  insufficient to cover
escrow disbursements.

         The Servicer  shall make  withdrawals  from an Escrow Account only to effect such payments as are
required under this  Agreement,  and for such other purposes as shall be as set forth in and in accordance
with  Section  4.07.  Except as provided in Section  4.07,  the  Servicer  shall be entitled to retain any
interest paid on funds deposited in an Escrow Account by the Qualified Depository.

         Section 4.07.  Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Servicer only:

         (i)      to effect timely payments of ground rents,  taxes,  assessments,  water rates,  fire and
hazard insurance  premiums,  Primary Mortgage  Insurance  Policy premiums,  if applicable,  and comparable
items;

         (ii)     to reimburse  Servicer  for any  Servicing  Advance  made by Servicer  with respect to a
related  Mortgage Loan but only from amounts  received on the related  Mortgage Loan which  represent late
payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for  transfer  to the  Custodial  Account  in  connection  with  an  acquisition  of REO
Property;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay  to the  Servicer,  or to the  Mortgagor  to the  extent  required  by  law,  any
interest paid on the funds deposited in the Escrow Account;

         (vii)    to pay to the  Mortgagors or other parties  Insurance  Proceeds  deposited in accordance
with Section 4.06;

         (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

         As part of its servicing  duties,  the Servicer shall pay to the Mortgagors  interest on funds in
an Escrow  Account,  to the extent required by law, and to the extent that interest earned on funds in the
Escrow  Account is  insufficient,  shall pay such interest from its own funds,  without any  reimbursement
therefor.

         Section 4.08.  Payment of Taxes,  Insurance and Other Charges,  Maintenance of Primary  Mortgage
Insurance Policies, Collections Thereunder.

         With respect to each Mortgage Loan, the Servicer shall maintain  accurate records  reflecting the
status of ground rents, taxes,  assessments,  water rates and other charges which are or may become a lien
upon the Mortgaged  Property and the status of Primary  Mortgage  Insurance  Policy  premiums and fire and
hazard  insurance  coverage  and shall  obtain,  from time to time,  all  bills  for the  payment  of such
charges,  including  renewal premiums and shall effect payment thereof prior to the applicable  penalty or
termination date and at a time appropriate for securing maximum  discounts  allowable,  employing for such
purpose  deposits of the Mortgagor in the Escrow Account which shall have been  estimated and  accumulated
by the Servicer in amounts  sufficient  for such  purposes,  as allowed under the terms of the Mortgage or
applicable  law.  To the extent that the  Mortgage  does not provide  for Escrow  Payments,  the  Servicer
shall  determine  that any such  payments are made by the  Mortgagor  when due. The Servicer  assumes full
responsibility  for the timely  payment of all such bills and shall  effect  timely  payments  of all such
bills  irrespective  of the Mortgagor's  faithful  performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such payments.

         The Servicer will maintain in full force and effect Primary  Mortgage  Insurance  Policies issued
by a Qualified  Insurer with respect to each  Mortgage  Loan for which such  coverage is herein  required.
Such coverage  will be  maintained  until the ratio of the current  outstanding  principal  balance of the
related Mortgage Loan to the appraised value of the related Mortgaged  Property,  based on the most recent
appraisal of the Mortgaged Property performed by a Qualified  Appraiser,  such appraisal to be included in
the Servicing  File, is reduced to an amount for which Fannie Mae no longer  requires such insurance to be
maintained.  The Servicer will not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy that
is required to be kept in force under this  Agreement  unless a  replacement  Primary  Mortgage  Insurance
Policy for such canceled or nonrenewed  policy is obtained from and maintained  with a Qualified  Insurer.
The Servicer  shall not take any action which would result in  noncoverage  under any  applicable  Primary
Mortgage  Insurance  Policy of any loss which, but for the actions of the Servicer would have been covered
thereunder.  In connection  with any assumption or  substitution  agreement  entered into or to be entered
into pursuant to Section 6.01, the Servicer shall  promptly  notify the insurer under the related  Primary
Mortgage  Insurance  Policy,  if any, of such  assumption or  substitution of liability in accordance with
the terms of such policy and shall take all actions  which may be required by such  insurer as a condition
to the  continuation of coverage under the Primary  Mortgage  Insurance  Policy.  If such Primary Mortgage
Insurance  Policy is terminated as a result of such assumption or substitution of liability,  the Servicer
shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

         In connection  with its activities as servicer,  the Servicer  agrees to prepare and present,  on
behalf of itself and the Owner,  claims to the insurer under any Private  Mortgage  Insurance  Policy in a
timely  fashion in  accordance  with the terms of such  Primary  Mortgage  Insurance  Policy  and, in this
regard,  to take such  action  as shall be  necessary  to  permit  recovery  under  any  Primary  Mortgage
Insurance Policy  respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected
by the Servicer under any Primary Mortgage  Insurance Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         Section 4.09.  Transfer of Accounts.

         The Servicer may transfer the Custodial  Account or the Escrow  Account to a different  Qualified
Depository  from  time to time.  The  Servicer  shall  notify  the  Owner of any such  transfer  within 15
Business Days of transfer.  If any one of the investment  ratings of a Qualified  Depository holding funds
or Eligible  Investments  in the Custodial  Account or Escrow  Account is downgraded by the issuing rating
agency,  the  Servicer  shall,  within three (3)  Business  Days of receipt of notice of the  downgrading,
transfer all such  accounts,  funds and  Permitted  Investments  to a different  Qualified  Depository  in
accordance with this Agreement.

         Section 4.10.  Maintenance of Hazard Insurance.

         The Servicer shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance with
extended  coverage as is customary in the area where the Mortgaged  Property is located in an amount which
is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing  such  Mortgage
Loan or (ii) the  greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan,  and (b) the
percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent  the  Mortgagor  and/or the
Mortgagee from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in the Federal
Register  by the  Federal  Emergency  Management  Agency as being a  special  flood  hazard  area that has
federally-mandated  flood  insurance  requirements,  the  Servicer  will  cause to be  maintained  a flood
insurance  policy  meeting  the  requirements  of  the  current   guidelines  of  the  Federal   Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Servicer
under any such  policies  other than  amounts to be  deposited  in the Escrow  Account  and applied to the
restoration  or repair of the  Mortgaged  Property  or REO  Property,  or  released  to the  Mortgagor  in
accordance with the Servicer's normal servicing  procedures,  shall be deposited in the Custodial Account,
subject to  withdrawal  pursuant to Section 4.05.  It is  understood  and agreed that no other  additional
insurance  need be required  by the  Servicer  or the  Mortgagor  or  maintained  on property  acquired in
respect of the Mortgage  Loans,  other than pursuant to the Fannie Mae Guide or such  applicable  state or
federal  laws and  regulations  as shall at any time be in  force  and as shall  require  such  additional
insurance.  All such policies shall be endorsed with standard  mortgagee  clauses with loss payable to the
Servicer  and its  successors  and/or  assigns and shall  provide for at least  thirty days prior  written
notice of any  cancellation,  reduction in the amount or material change in coverage to the Servicer.  The
Servicer  shall not interfere  with the  Mortgagor's  freedom of choice in selecting  either his insurance
carrier or agent,  provided,  however, that the Servicer shall not accept any such insurance policies from
insurance  companies unless such companies  currently reflect a General Policy Rating in Best's Key Rating
Guide  currently  acceptable  to Fannie Mae and are  licensed  to do  business  in the state  wherein  the
property subject to the policy is located.

         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the  Servicer  shall  obtain and  maintain  a  mortgage  impairment  or blanket
policy  issued by an  issuer  that has a Best  rating of A:VI  insuring  against  hazard  losses on all of
Mortgaged  Properties  securing the Mortgage Loans,  then, to the extent such policy provides  coverage in
an amount equal to the amount  required  pursuant to Section 4.10 and  otherwise  complies  with all other
requirements  of  Section  4.10,  the  Servicer  shall  conclusively  be  deemed  to  have  satisfied  its
obligations  as set forth in Section 4.10, it being  understood  and agreed that such policy may contain a
deductible  clause,  in which  case the  Servicer  shall,  in the  event  that  there  shall not have been
maintained on the related  Mortgaged  Property or REO Property a policy  complying  with Section 4.10, and
there shall have been one or more  losses  which would have been  covered by such  policy,  deposit in the
Custodial  Account the amount not otherwise  payable under the blanket policy  because of such  deductible
clause.  In connection  with its  activities  as Servicer of the Mortgage  Loans,  the Servicer  agrees to
prepare and present,  on behalf of the Owner,  claims under any such blanket policy in a timely fashion in
accordance  with the terms of such  policy.  Upon  request of the Owner,  the  Servicer  shall cause to be
delivered to the Owner a certified  true copy of such policy and a statement  from the insurer  thereunder
that such policy shall in no event be  terminated or materially  modified  without  thirty (30) days prior
written notice to the Owner.

         Section 4.12.  Fidelity Bond, Errors and Omissions Insurance.

         The Servicer  shall  maintain,  at its own  expense,  a blanket  fidelity  bond and an errors and
omissions  insurance  policy,  with  broad  coverage  with  responsible  companies  that  would  meet  the
requirements  of Fannie Mae or Freddie  Mac on all  officers,  employees  or other  persons  acting in any
capacity with regard to the Mortgage Loans and who handle funds,  money,  documents and papers relating to
the Mortgage  Loans.  The Fidelity  Bond and errors and  omissions  insurance  shall be in the form of the
Mortgage  Banker's  Blanket  Bond and shall  protect and insure the  Servicer  against  losses,  including
forgery,  theft,  embezzlement,  fraud,  errors and  omissions and  negligent  acts of such persons.  Such
Fidelity  Bond and errors and  omissions  insurance  shall also  protect and insure the  Servicer  against
losses in  connection  with the failure to  maintain  any  insurance  policies  required  pursuant to this
Agreement and the release or satisfaction  of a Mortgage Loan without having  obtained  payment in full of
the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity  Bond and
errors and omissions  insurance  shall diminish or relieve the Servicer from its duties and obligations as
set forth in this  Agreement.  The minimum  coverage  under any such Fidelity  Bond and  insurance  policy
shall be at least  equal to the  corresponding  amounts  required by Fannie Mae in the Fannie Mae Guide or
by Freddie  Mac in the  Freddie Mac Guide.  The  Servicer  shall,  upon  request of Owner,  deliver to the
Owner a  certificate  from the surety and the insurer as to the  existence of the Fidelity Bond and errors
and  omissions  insurance  policy and shall  obtain a statement  from the surety and the insurer that such
Fidelity Bond or insurance  policy shall in no event be terminated or materially  modified  without thirty
days prior  written  notice to the Owner.  The Servicer  shall notify the Owner within five  Business Days
of  receipt  of notice  that such  Fidelity  Bond or  insurance  policy  will be, or has been,  materially
modified or  terminated.  The Owner and its  successors  or assigns as their  interests may appear must be
named as loss payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13.  Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged  Property is acquired in  foreclosure or by deed in lieu
of  foreclosure,  the  deed or  certificate  of sale  shall  be  taken  in the  name of the  Owner  or its
designee.  Any such  Person or Persons  holding  such  title  other than the Owner  shall  acknowledge  in
writing that such title is being held as nominee for the benefit of the Owner.

         The Servicer shall assume the  responsibility  for marketing each REO Property in accordance with
Accepted Servicing Practices.  Thereafter,  the Servicer shall continue to provide certain  administrative
services to the Owner  relating to such REO Property as set forth in this Section  4.13.  The REO Property
must be sold  within  three  years  following  the end of the  calendar  year of the date of  acquisition,
unless a REMIC election has been made with respect to the  arrangement  under which the Mortgage Loans and
REO  Property  are held and (i) the Owner  shall have been  supplied  with an  Opinion of Counsel  (at the
Servicer's  expense)  to the effect  that the  holding by the  related  trust of such  Mortgaged  Property
subsequent to such three-year  period (and  specifying the period beyond such three-year  period for which
the  Mortgaged  Property  may be  held)  will  not  result  in the  imposition  of  taxes  on  "prohibited
transactions"  of the related  trust as defined in Section 860F of the Code, or cause the related REMIC to
fail to qualify as a REMIC,  in which case the related trust may continue to hold such Mortgaged  Property
(subject to any  conditions  contained in such Opinion of Counsel),  or (ii) the Owner (at the  Servicer's
expense) or the Servicer  shall have applied for, prior to the expiration of such  three-year  period,  an
extension of such  three-year  period in the manner  contemplated  by Section  856(e)(3)  of the Code,  in
which case the  three-year  period shall be extended by the  applicable  period.  If a period  longer than
three years is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the
Servicer shall report monthly to the Owner as to progress being made in selling such REO Property.

         Notwithstanding  any other  provision of this  Agreement,  if a REMIC  election has been made, no
Mortgaged  Property  held by a REMIC shall be rented (or  allowed to  continue to be rented) or  otherwise
used for the  production  of  income by or on behalf of the  related  trust or sold or  managed  in such a
manner or  pursuant  to any terms that would (i) cause such  Mortgaged  Property to fail to qualify at any
time as  "foreclosure  property"  within a meaning of Section  860G(a)(8)  of the Code,  (ii)  subject the
related  trust to the  imposition  of any federal or state  income  taxes on "net income from  foreclosure
property" with respect to such Mortgaged  Property  within the meaning of Section  860G(c) of the Code, or
(iii) cause the sale of such  Mortgaged  Property  to result in the  receipt by the  related  trust or any
income from  non-permitted  assets as described in Section 860F(a) (2)(B) of the Code, unless the Servicer
has agreed to indemnify  and hold  harmless the related  trust with respect to the  imposition of any such
taxes.

         The Servicer shall deposit or cause to be deposited,  on a daily basis in each Custodial  Account
all  revenues  received  with  respect to the related REO  Property  and shall  withdraw  therefrom  funds
necessary for the proper  operation,  management and  maintenance of the REO Property,  including the cost
of  maintaining  any hazard  insurance  pursuant to Section  4.10  hereof.  The  Servicer  shall  maintain
separate  records with  respect to each REO Property  identifying  all deposits and  withdrawals  from the
Custodial Account for each REO Property.

         The Servicer  shall  furnish to the Owner on each  Remittance  Date,  an operating  statement for
each REO Property  covering the  operation of each REO  Property for the previous  month.  Such  operating
statement shall be accompanied by such other information as the Owner shall reasonably request.

         The  Servicer  shall,  either  itself  or  through  an agent  selected  by the  Servicer,  and in
accordance  with the Fannie Mae Guide,  manage,  conserve,  protect and operate  each REO  Property in the
same manner that it manages,  conserves,  protects  and  operates  other  foreclosed  property for its own
account,  and in the same  manner  that  similar  property  in the same  locality  as the REO  Property is
managed.  Each REO Disposition  shall be carried out by the Servicer at such price and upon such terms and
conditions as the Servicer  deems to be in the best interest of the Owner.  The REO  Disposition  Proceeds
from the sale of the REO  Property  shall be  promptly  deposited  in the  Custodial  Account.  As soon as
practical  thereafter,  the expenses of such sale shall be paid and the Servicer  shall  reimburse  itself
for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

         The Servicer  shall cause each REO  Property to be inspected  promptly  upon the  acquisition  of
title  thereto and shall cause each REO  Property to be  inspected  at least  monthly  thereafter  or more
frequently  as may be required by the  circumstances.  The Servicer  shall make or cause the  inspector to
make a written  report of each such  inspection.  Such reports shall be retained in the Servicing File and
copies thereof shall be forwarded by the Servicer to the Owner.

         Section 4.14.  Notification of Adjustments.

         With respect to each Mortgage Loan,  the Servicer shall adjust the Mortgage  Interest Rate on the
related  Interest Rate Adjustment  Date in compliance with  requirements of applicable law and the related
Mortgage  and  Mortgage  Note.  The  Servicer  shall  execute and deliver  any and all  necessary  notices
required  under  applicable  law and the terms of the related  Mortgage  Note and Mortgage  regarding  the
Mortgage Interest Rate adjustments.  The Servicer shall promptly,  upon written request therefor,  deliver
to the Owner such  notifications  and any additional  applicable  data regarding such  adjustments and the
methods  used to calculate  and  implement  such  adjustments.  Upon the  discovery by the Servicer or the
receipt of notice  from the Owner that the  Servicer  has  failed to adjust a  Mortgage  Interest  Rate in
accordance  with the terms of the related  Mortgage  Note and  Mortgage,  the Servicer  shall  immediately
deposit in the  Custodial  Account from its own funds the amount of any interest  loss or deferral  caused
to the Owner thereby.

                                                ARTICLE V
                                          PAYMENTS TO THE OWNER

         Section 5.01.  Remittances.

         On each  Remittance  Date, the Servicer shall remit to the Owner (i) all amounts  credited to the
Custodial  Account  as of the  close of  business  on the last day of the  calendar  month  preceding  the
Determination  Date, net of charges against or withdrawals from the Custodial  Account pursuant to Section
4.05,  except (a) Full  Principal  Prepayments  received on or before the 15th day of the month in which a
Remittance Date occurs shall be remitted to the Owner on the Remittance  Date of such month,  and (b) Full
Principal  Prepayments  received  after the 15th day of the month in which a Remittance  Date occurs shall
be  remitted  to the  Owner on the next  following  Remittance  Date,  plus,  to the  extent  not  already
deposited in the Custodial  Account,  the sum of (ii) all Monthly Advances,  if any, which the Servicer is
obligated  to  distribute  pursuant  to Section  5.03 and (iii) all  Prepayment  Interest  Shortfalls  the
Servicer is required to make up pursuant to Section 4.04,  minus (iv) any amounts  attributable to Monthly
Payments  collected  after the Cut-off Date but due on a Due Date or Dates  subsequent  to the last day of
the related Due Period,  which amounts shall be remitted on the related  Remittance  Date next  succeeding
the Due Period for such amounts.

         With  respect  to any  remittance  received  by the Owner  after the  Business  Day on which such
payment was due, the Servicer  shall pay to the Owner  interest on any such late payment at an annual rate
equal to the Prime Rate,  adjusted as of the date of each change,  plus two percentage  points,  but in no
event  greater than the maximum  amount  permitted by applicable  law. Such interest  shall be remitted to
the Owner by the  Servicer  on the date such late  payment is made and shall  cover the period  commencing
with the day  following  such Business Day and ending with the Business Day on which such payment is made,
both  inclusive.  The payment by the  Servicer of any such  interest  shall not be deemed an  extension of
time for payment or a waiver of any Event of Default by the Servicer.

         Section 5.02      Statements to the Owner and the Master Servicer.

         The Servicer  shall  furnish to the Owner and the Master  Serivcer an  individual  Mortgage  Loan
accounting  report (a  "Report"),  as of the last  Business  Day of each month and the end of the  related
Prepayment Period, as applicable,  in the Servicer's  assigned loan number order to document Mortgage Loan
payment activity on an individual  Mortgage Loan basis.  With respect to each month,  such Report shall be
received  by the Owner and the Master  Servicer no later than the tenth  Business  Day of the month of the
related  Remittance Date (or, with respect to information as to Full Principal  Prepayments and prepayment
penalties  no later than one (1)  Business Day after the end of each  Prepayment  Period),  a report in an
Excel (or compatible)  electronic  format, in such format as may be mutually agreed upon by both the Owner
and the  Servicer,  and which  shall  provide the  information  required  to be  contained  in the monthly
statements  to  certificateholders  as specified in the related  pooling and servicing  Agreement,  to the
extent applicable to the Servicer.

         In  addition,  the  Servicer  shall  provide  to the  Master  Servicer  and the Owner  such other
information  known or  available to the  Servicer  that is necessary in order to provide the  distribution
and pool  performance  information  as required  under  Regulation  AB, as amended  from time to time,  as
determined  by the Owner in its sole  discretion.  The Servicer  shall also provide a monthly  report,  in
the form of Exhibit E hereto,  or such other form as is mutually  acceptable  to the  Servicer,  the Owner
and the Master  Servicer,  Exhibit F with respect to defaulted  mortgage loans and Exhibit K, with respect
to realized losses and gains, with each such report.

         The  Servicer  shall  prepare  and  file any and all  information  statements  or  other  filings
required  to be  delivered  to any  governmental  taxing  authority  or to  Owner or the  Master  Servicer
pursuant to any  applicable  law with  respect to the  Mortgage  Loans and the  transactions  contemplated
hereby.  In addition,  the Servicer shall provide the Owner and the Master Servicer with such  information
concerning  the  Mortgage  Loans as is  necessary  for the Owner and the Master  Servicer  to prepare  its
federal income tax return as Owner and the Master Servicer may reasonably request from time to time.

         In  addition,  not more than 60 days after the end of each  calendar  year,  the  Servicer  shall
furnish to each Person who was an Owner and the Master  Servicer at any time during such  calendar year an
annual  statement in  accordance  with the  requirements  of applicable  federal  income tax law as to the
aggregate of remittances of principal and interest for the applicable portion of such year.

         Section 5.03.  Monthly Advances by the Servicer.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the
Servicer shall deposit in the Custodial  Account an amount equal to all payments not  previously  advanced
by the Servicer,  whether or not deferred pursuant to Section 4.01, of Monthly  Payments,  adjusted to the
related  Mortgage  Loan  Remittance  Rate,  which are  delinquent  at the close of business on the related
Determination Date;  provided,  however,  that the amount of any such deposit may be reduced by the Amount
Held for Future  Distribution  (as defined  below) then on deposit in the Custodial  Account.  Any portion
of the  Amount  Held for  Future  Distribution  used to pay  Monthly  Advances  shall be  replaced  by the
Servicer  by deposit  into the  Custodial  Account on any future  Remittance  Date to the extent  that the
funds that are available in the Custodial  Account for  remittance  to the Owner on such  Remittance  Date
are less than the amount of payments required to be made to the Owner on such Remittance Date.

         The "Amount Held for Future  Distribution"  as to any  Remittance  Date shall be the total of the
amounts held in the Custodial Account at the close of business on the preceding  Determination  Date which
were received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,  Insurance  Proceeds,  and
Principal  Prepayments  received or made in the month of such  Remittance  Date,  and (ii) payments  which
represent  early  receipt  of  scheduled  payments  of  principal  and  interest  due on a date  or  dates
subsequent to the related Due Date.

         The  Servicer's  obligation  to make such Monthly  Advances as to any Mortgage Loan will continue
through the final  disposition or liquidation  of the Mortgaged  Property,  unless the Servicer deems such
advance to be nonrecoverable  from Liquidation  Proceeds,  REO Disposition  Proceeds or Insurance Proceeds
with respect to the  applicable  Mortgage  Loan. In such latter event,  the Servicer  shall deliver to the
Owner an  Officer's  Certificate  of the  Servicer  to the  effect  that an officer  of the  Servicer  has
reviewed  the related  Servicing  File and has  obtained a recent  appraisal  and has made the  reasonable
determination  that any additional  advances are  nonrecoverable  from  Liquidation or Insurance  Proceeds
with respect to the applicable Mortgage Loan.

         Section 5.04.  Liquidation Reports.

         Upon the  foreclosure  sale of any  Mortgaged  Property or the  acquisition  thereof by the Owner
pursuant to a deed-in-lieu  of  foreclosure,  the Servicer shall submit to the Owner a liquidation  report
with  respect to such  Mortgaged  Property in such form as the  Servicer  and the Owner shall  agree.  The
Servicer shall also provide  reports on the status of REO Property  containing  such  information as Owner
may reasonably require.

                                                ARTICLE VI
                                       GENERAL SERVICING PROCEDURES

         Section 6.01.  Assumption Agreements.

         The Servicer  will, to the extent it has knowledge of any  conveyance or  prospective  conveyance
by any Mortgagor of a Mortgaged  Property  (whether by absolute  conveyance  or by contract of, sale,  and
whether  or not the  Mortgagor  remains  or is to  remain  liable  under  the  Mortgage  Note  and/or  the
Mortgage),  exercise its rights to accelerate  the maturity of such Mortgage Loan under any  "due-on-sale"
clause to the extent permitted by law;  provided,  however,  that the Servicer shall not exercise any such
rights if  prohibited  by law or the terms of the  Mortgage  Note from doing so or if the exercise of such
rights  would  impair or threaten to impair any  recovery  under the related  Primary  Mortgage  Insurance
Policy,  if any. If the Servicer  reasonably  believes it is unable under  applicable  law to enforce such
"due-on-sale"  clause, the Servicer,  will enter into an assumption  agreement with the person to whom the
Mortgaged  Property  has been  conveyed  or is  proposed  to be  conveyed,  pursuant  to which such person
becomes  liable  under the  Mortgage  Note and,  to the extent  permitted  by  applicable  state law,  the
Mortgagor  remains  liable  thereon.  Where an  assumption is allowed  pursuant to this Section 6.01,  the
Servicer,  with the prior consent of the primary mortgage  insurer,  if any, is authorized to enter into a
substitution  of liability  agreement with the person to whom the Mortgaged  Property has been conveyed or
is proposed to be conveyed  pursuant to which the original  mortgagor is released from  liability and such
Person is  substituted  as  mortgagor  and  becomes  liable  under the  related  Mortgage  Note.  Any such
substitution of liability agreement shall be in lieu of an assumption agreement.

         In connection with any such  assumption or  substitution of liability,  the Servicer shall follow
the  underwriting  practices  and  procedures  of the Fannie Mae Guide.  With respect to an  assumption or
substitution of liability,  the Mortgage  Interest Rate borne by the related  Mortgage Note and the amount
of the  Monthly  Payment  may  not be  changed.  The  Servicer  shall  notify  the  Owner  that  any  such
substitution  of liability or  assumption  agreement  has been  completed by  forwarding  to the Owner the
original of any such substitution of liability or assumption  agreement,  which document shall be added to
the related  Mortgage  Loan  Documents and shall,  for all purposes,  be considered a part of such related
mortgage  file to the same extent as all other  documents  and  instruments  constituting  a part thereof.
All fees  collected  by the  Servicer  for  entering  into an  assumption  or  substitution  of  liability
agreement shall belong to the Servicer.

         Notwithstanding  the  foregoing  paragraphs  of  this  section  or any  other  provision  of this
Agreement,  the  Servicer  shall not be  deemed to be in  default,  breach or any other  violation  of its
obligations  hereunder  by  reason  of any  assumption  of a  Mortgage  Loan  by  operation  of law or any
assumption which the Servicer may be restricted by law from  preventing,  for any reason  whatsoever.  For
purposes of this Section  6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged
Property  subject to the Mortgage that is not  accompanied by an assumption or  substitution  of liability
agreement.

         Section 6.02.  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the  payment  in full of any  Mortgage  Loan,  the  Servicer  will  immediately  notify  the
Custodian with a certification and request for release by a Servicing Officer,  which  certification shall
include a statement to the effect that all amounts  received in  connection  with such  payment  which are
required to be deposited in the Custodial  Account pursuant to Section 4.04 have been so deposited,  and a
request  for  delivery  to the  Servicer  of the  portion  of the  Mortgage  Loan  Documents  held  by the
Custodian.  Upon receipt of such  certification  and request,  the Owner shall  promptly  release or cause
the Custodian to promptly  release the related  Mortgage  Loan  Documents to the Servicer and the Servicer
shall  prepare  and  deliver  for  execution  by the  Owner or at the  Owner's  option  execute  under the
authority of a power of attorney  delivered to the Servicer by the Owner any  satisfaction or release.  No
expense  incurred in connection  with any  instrument of  satisfaction  or deed of  reconveyance  shall be
chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured by the  Mortgage or should it otherwise  prejudice  any right the Owner
may have under the  mortgage  instruments,  the  Servicer,  upon  written  demand,  shall remit within one
Business Day to the Owner the then outstanding  principal  balance of the related Mortgage Loan by deposit
thereof in the  Custodial  Account.  The Servicer  shall  maintain the Fidelity Bond insuring the Servicer
against any loss it may sustain with respect to any Mortgage  Loan not  satisfied in  accordance  with the
procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loans,
including for the purpose of collection under any Primary Mortgage  Insurance Policy,  upon request of the
Servicer  and  delivery  to the  Custodian  of a servicing  receipt  signed by a  Servicing  Officer,  the
Custodian  shall  release  the  portion  of the  Mortgage  Loan  Documents  held by the  Custodian  to the
Servicer.  Such  servicing  receipt shall  obligate the Servicer to promptly  return the related  Mortgage
Loan  Documents to the  Custodian,  when the need  therefor by the Servicer no longer  exists,  unless the
Mortgage Loan has been  liquidated and the  Liquidation  Proceeds  relating to the Mortgage Loan have been
deposited in the Custodial  Account or such documents  have been delivered to an attorney,  or to a public
trustee or other public  official as required by law, for purposes of initiating or pursuing  legal action
or other proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,
and the  Servicer  has  promptly  delivered  to the Owner or the  Custodian a  certificate  of a Servicing
Officer  certifying as to the name and address of the Person to which such  documents  were  delivered and
the purpose or purposes of such  delivery.  Upon receipt of a certificate of a Servicing  Officer  stating
that such  Mortgage  Loan was  liquidated,  the  servicing  receipt  shall be released by the Owner or the
Custodian, as applicable, to the Servicer.

         Section 6.03.  Servicing Compensation.

         As compensation for its services  hereunder,  the Servicer shall be entitled to withdraw from the
Custodial  Account or to retain from interest  payments on the Mortgage Loans the amounts  provided for as
the  Servicer's  Servicing  Fee.  Additional  servicing  compensation  in the form of assumption  fees, as
provided  in Section  6.01,  late  payment  charges  and other  ancillary  fees shall be  retained  by the
Servicer to the extent not required to be  deposited  in the  Custodial  Account.  The  Servicer  shall be
required to pay all expenses  incurred by it in  connection  with its servicing  activities  hereunder and
shall not be entitled to reimbursement therefor except as specifically provided for.

         Section 6.04.     Annual Statement as to Compliance; Annual Certification.

         (a)      The  Servicer  will deliver to the Owner and the Master  Servicer,  not later than March
15th of each  calendar  year  beginning  in 2007,  an  Officer's  Certificate  (an  "Annual  Statement  of
Compliance")  stating,  as to each signatory thereof,  that (i) a review of the activities of the Servicer
during the preceding  calendar year and of performance under this Agreement or other applicable  servicing
agreement  has  been  made  under  such  officer's  supervision  and  (ii) to the  best of such  officer's
knowledge,  based on such review,  the Servicer has fulfilled all of its obligations  under this Agreement
or other applicable  servicing  agreement in all material respects  throughout such year, or, if there has
been a failure to fulfill any such  obligation  in any  material  respect,  specifying  each such  failure
known to such  officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement  of
Compliance  shall contain no  restrictions  or limitations on its use.  Copies of such statement  shall be
provided  by the  Servicer  to the Owner  upon  request  and by the Owner to any  Person  identified  as a
prospective  purchaser of the Mortgage  Loans.  In the event that the Servicer has delegated any servicing
responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the  Servicer  shall  deliver an
Annual  Statement of Compliance of the Subservicer as described  above as to each  Subservicer as and when
required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2007,  an  officer of the  Servicer  shall  execute  and  deliver an  Officer's  Certificate  (an  "Annual
Certification")  to the  Owner,  the  Master  Servicer,  the  Securities  Administrator,  and any  related
Depositor for the benefit of each such entity and such  entity's  affiliates  and the officers,  directors
and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit G.
In the event that the Servicer has delegated any servicing  responsibilities  with respect to the Mortgage
Loans to a Subservicer or a  Subcontractor,  to the extent such  Subcontractor  is  "participating  in the
servicing  function"  pursuant  to Item 1122 of  Regulation  AB,  the  Servicer  shall  deliver  an Annual
Certification  as to each such  Subservicer  and  Subcontractor,  as and when required with respect to the
Servicer.

         The Servicer shall indemnify and hold harmless the Master  Servicer and its officers,  directors,
agents and affiliates from and against any losses,  damages,  penalties,  fines,  forfeitures,  reasonable
legal fees and  related  costs,  judgments  and other  costs and  expenses  arising out of or based upon a
breach by the Servicer or any of its officers,  directors,  agents or affiliates of its obligations  under
this Section 6.04 or Section 6.09 or the  negligence,  bad faith or willful  misconduct of the Servicer in
connection  therewith.  If the indemnification  provided for herein is unavailable or insufficient to hold
harmless the Master  Servicer,  then the Servicer  agrees that it shall  contribute  to the amount paid or
payable by the Master  Servicer as a result of the losses,  claims,  damages or  liabilities of the Master
Servicer in such  proportion as is  appropriate  to reflect the relative  fault of the Master  Servicer on
the one hand and the  Servicer  on the other in  connection  with a breach of the  Servicer's  obligations
under this Section 6.04 or Section 6.09 or the Servicer's  negligence,  bad faith or willful misconduct in
connection therewith.

         Upon request by the Owner or the Master  Servicer,  the Servicer will deliver to such  requesting
party a copy of the audited (if such financial  statements are available,  otherwise  unaudited) financial
statements of the Servicer for the most recent fiscal year of the Servicer.

         Section 6.05.     [Reserved]

         Section 6.06.  Owner's Right to Examine Servicer Records.

         The Owner shall have the right to examine and audit, at its expense,  upon  reasonable  notice to
the  Servicer,  during  business  hours or at such other  times as might be  reasonable  under  applicable
circumstances,  any and all of the books, records,  documentation or other information of the Servicer, or
held by another  for the  Servicer  or on its behalf or  otherwise,  which  relate to the  performance  or
observance by the Servicer of the terms, covenants or conditions of this Agreement.

         The Servicer shall provide to the Owner and any  supervisory  agents or examiners  representing a
state or federal  governmental  agency  having  jurisdiction  over the Owner  access to any  documentation
regarding the Mortgage  Loans in the  possession of the Servicer  which may be required by any  applicable
regulations.  Such access  shall be afforded  without  charge,  upon  reasonable  request,  during  normal
business  hours and at the offices of the  Servicer,  and in  accordance  with the  applicable  federal or
state government regulations.

         Section 6.07.  Compliance with REMIC Provisions.

         If a REMIC  election  has been made with  respect to the  arrangement  under  which the  Mortgage
Loans and REO  Property  are held,  the  Servicer  shall not take any action,  cause the REMIC to take any
action or fail to take (or fail to cause to be taken)  any action  that,  under the REMIC  Provisions,  if
taken or not  taken,  as the case may be could  (i)  endanger  the  status of the REMIC as a REMIC or (ii)
result in the  imposition  of a tax upon the REMIC  (including  but not limited to the tax on  "prohibited
transactions" as defined in Section  860F(a)(2) of the Code and the tax on  "contribution"  to a REMIC set
forth in Section  860G(d) of the Code  unless the  Servicer  has  received  an Opinion of Counsel  (at the
expense of the party  seeking to take such  actions) to the effect that the  contemplated  action will not
endanger such REMIC status or result in the imposition of any such tax.

         Section 6.08.  Non-solicitation.

         The  Servicer  shall  not  knowingly  conduct  any  solicitation   exclusively  targeted  to  the
Mortgagors for the purpose of inducing or encouraging  the early  prepayment or refinancing of the related
Mortgage  Loans.  It is understood and agreed that  promotions  undertaken by the Servicer or any agent or
affiliate  of the  Servicer  which  are  directed  to the  general  public at  large,  including,  without
limitation,  mass mailings based on commercially acquired mailing lists,  newspaper,  radio and television
advertisements  shall not  constitute  solicitation  under this section.  Nothing  contained  herein shall
prohibit the Servicer from (i) distributing to Mortgagors any general  advertising  including  information
brochures,  coupon books, or other similar  documentation  which indicates  services the Servicer  offers,
including  refinances or (ii)  providing  financing of home equity loans to Mortgagors at the  Mortgagor's
request.

         Section 6.09.     Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Servicer  shall service and  administer,  and shall cause each
subservicer to service or administer,  the Mortgage Loans in accordance  with all applicable  requirements
of the Servicing Criteria.

         With respect to the Mortgage  Loans,  the Servicer  shall  deliver to the Owner or its  designee,
the Master  Servicer,  the  Securities  Administrator,  and any  Depositor on or before March 15th of each
calendar  year  beginning in 2007, a report (an  "Assessment  of  Compliance")  regarding  the  Servicer's
assessment of compliance  with the Servicing  Criteria  during the preceding  calendar year as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of  Regulation  AB, or as otherwise  required by
the  Master  Servicer,  which as of the date  hereof,  require a report by an  authorized  officer  of the
Servicer that contains the following:

         (a)      A statement by such officer of its  responsibility  for  assessing  compliance  with the
Servicing Criteria applicable to the Servicer;

         (b)      A statement by such officer  that such  officer  used the  Servicing  Criteria to assess
compliance with the Servicing Criteria applicable to the Servicer;

         (c)      An  assessment  by  such  officer  of the  Servicer's  compliance  with  the  applicable
Servicing Criteria for the period consisting of the preceding calendar year,  including  disclosure of any
material  instance of  noncompliance  with respect thereto during such period,  which  assessment shall be
based on the  activities  it performs  with respect to  asset-backed  securities  transactions  taken as a
whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the Servicer's Assessment of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the  Servicing  Criteria,  if any, are not  applicable to the
Servicer,  which  statement  shall be based on the  activities  it performs  with respect to  asset-backed
securities  transactions  taken as a whole involving the Servicer,  that are backed by the same asset type
as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit J
hereto.

         With respect to the Mortgage  Loans,  on or before March 15th of each calendar year  beginning in
2007,  the Servicer  shall  furnish to the Owner or its  designee,  the Master  Servicer,  the  Securities
Administrator  and any  Depositor a report (an  "Attestation  Report") by a registered  public  accounting
firm that attests to, and reports on, the  Assessment of Compliance  made by the Servicer,  as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of  Regulation  AB, or as otherwise  required
by the  Master  Servicer,  which  Attestation  Report  must be  made  in  accordance  with  standards  for
attestation reports issued or adopted by the Public Company Accounting Oversight Board.

         The Servicer  shall cause each  Subservicer,  and each  Subcontractor  determined by the Servicer
pursuant to Section  11.15 to be  "participating  in the  servicing  function"  within the meaning of Item
1122 of Regulation AB, to deliver to the Owner,  the Master  Servicer,  the Securities  Administrator  and
any Depositor an assessment of compliance  and  accountants'  attestation  as and when provided in Section
6.09.

         Section 6.10.     Intent of the Parties; Reasonableness.

         The Owner and the  Servicer  acknowledge  and agree that a purpose of clause (g) of Article  III,
Sections 5.02,  6.04,  6.09 and 10.02 of this  Agreement is to facilitate  compliance by the Owner and any
Depositor with the provisions of Regulation AB and related rules and regulations of the  Commission.  None
of the Owner,  the Master  Servicer  or any  Depositor  shall  exercise  its right to request  delivery of
information or other  performance  under these  provisions other than in good faith, or for purposes other
than  compliance  with  the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the
Commission  thereunder.  The Servicer  acknowledges that interpretations of the requirements of Regulation
AB may change over time,  whether due to  interpretive  guidance  provided by the Commission or its staff,
consensus among  participants in the asset-backed  securities  markets,  advice of counsel,  or otherwise,
and agrees to comply  with  requests  made by the Owner or any  Depositor  in good faith for  delivery  of
information  under  these  provisions  on the  basis of  evolving  interpretations  of  Regulation  AB. In
connection with any  Pass-Through  Transfer,  the Servicer shall cooperate fully with the Owner to deliver
to the Owner  (including  any of its assignees or designees) and any  Depositor,  any and all  statements,
reports,  certifications,  records and any other information  necessary in the good faith determination of
the Owner or any  Depositor  to permit  the Owner or such  Depositor  to  comply  with the  provisions  of
Regulation AB, together with such disclosures  relating to the Servicer,  any Subservicer and the Mortgage
Loans,  or the servicing of the Mortgage  Loans,  reasonably  believed by the Owner or any Depositor to be
necessary in order to effect such compliance.

                                               ARTICLE VII
                                    REPORTS TO BE PREPARED BY SERVICER

         Section 7.01.  Servicer Shall Provide Information as Reasonably Required.

         The Servicer  shall furnish to the Owner upon request,  during the term of this  Agreement,  such
periodic,  special or other  reports or  information,  whether or not  provided  for  herein,  as shall be
necessary,  reasonable or  appropriate  with respect to the purposes of this  Agreement.  The Servicer may
negotiate  with the Owner for a reasonable fee for providing  such report or  information,  unless (i) the
Servicer  is  required  to supply  such  report or  information  pursuant  to any  other  section  of this
Agreement,  or (ii) the report or  information  has been  requested in connection  with  Internal  Revenue
Service or other  regulatory  agency  requirements.  All such reports or information  shall be provided by
and in  accordance  with all  reasonable  instructions  and  directions  given by the Owner.  The Servicer
agrees to execute  and deliver all such  instruments  and take all such action as the Owner,  from time to
time,  may  reasonably  request  in order to  effectuate  the  purpose  and to carry out the terms of this
Agreement.

                                               ARTICLE VIII
                                               THE SERVICER

         Section 8.01.  Indemnification; Third Party Claims.

         The Servicer agrees to indemnify the Owner,  its successors and assigns,  any agent of the Owner,
and the Master  Servicer,  and hold each of such  Persons  harmless  from and  against any and all claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other
costs,  fees and  expenses  that such Person may sustain in any way related to the failure of the Servicer
to perform in any way its duties and service the  Mortgage  Loans in strict  compliance  with the terms of
this Agreement and for breach of any  representation  or warranty of the Servicer  contained  herein.  The
Servicer  shall  immediately  notify the Owner or other  indemnified  Person if a claim is made by a third
party with  respect to this  Agreement or the  Mortgage  Loans,  assume (with the consent of the Owner and
such other Indemnified Person and with counsel  reasonably  satisfactory to the Owner and such Person) the
defense of any such claim and pay all  expenses in  connection  therewith,  including  counsel  fees,  and
promptly pay,  discharge and satisfy any judgment or decree which may be entered  against it or such other
indemnified  Person  in  respect  of such  claim  but  failure  to so  notify  the  Owner  and such  other
indemnified  Person  shall not limit its  obligations  hereunder.  The  Servicer  agrees  that it will not
enter into any  settlement of any such claim  without the consent of the Owner and such other  indemnified
Person unless such settlement  includes an unconditional  release of the Owner and such other  indemnified
Person from all liability  that is the subject  matter of such claim.  The provisions of this Section 8.01
shall survive termination of this Agreement.

         Section 8.02.  Merger or Consolidation of the Servicer.

         The Servicer  will keep in full effect its  existence,  rights and  franchises  as a  corporation
under  the laws of the  state of its  incorporation  except  as  permitted  herein,  and will  obtain  and
preserve its  qualification  to do business as a foreign  corporation in each  jurisdiction  in which such
qualification  is or shall be necessary to protect the validity and  enforceability  of this  Agreement or
any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Servicer may be merged or  consolidated,  or any corporation  resulting
from any  merger,  conversion  or  consolidation  to which the  Servicer  shall be a party,  or any Person
succeeding  to the  business  of the  Servicer  whether  or not  related to loan  servicing,  shall be the
successor of the Servicer  hereunder,  without the  execution or filing of any paper or any further act on
the  part of any of the  parties  hereto,  anything  herein  to the  contrary  notwithstanding;  provided,
however,  that the successor or surviving  Person shall be an  institution  (i) having a GAAP net worth of
not  less  than  $25,000,000,  (ii)  the  deposits  of  which  are  insured  by the  FDIC,  or  which is a
HUD-approved  mortgagee  whose  primary  business is in  origination  and servicing of first lien mortgage
loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.

         Section 8.03.  Limitation on Liability of the Servicer and Others.

         Neither the  Servicer  nor any of the  officers,  employees  or agents of the  Servicer  shall be
under any liability to the Owner for any action taken or for  refraining  from the taking of any action in
good faith pursuant to this Agreement,  or for errors in judgment made in good faith;  provided,  however,
that this  provision  shall not protect the Servicer or any such person  against any breach of  warranties
or  representations  made herein,  or failure to perform in any way its obligations in compliance with any
standard  of care set forth in this  Agreement,  or any  liability  which  would  otherwise  be imposed by
reason of gross  negligence  or any breach of the terms and  conditions  of this  Agreement.  The Servicer
and any  officer,  employee or agent of the  Servicer  may rely in good faith on any  document of any kind
prima facie properly  executed and submitted by the Owner  respecting any matters arising  hereunder.  The
Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any legal action which is
not  incidental to its duties to service the Mortgage  Loans in accordance  with this  Agreement and which
in its opinion may involve it in any expenses or  liability;  provided,  however,  that the Servicer  may,
with the consent of the Owner,  which  consent  shall not be  unreasonably  withheld,  undertake  any such
action which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties
of the parties  hereto.  In such event,  the  reasonable  legal  expenses and costs of such action and any
liability  resulting  therefrom  shall be  expenses,  costs and  liabilities  for which the Owner  will be
liable,  and the Servicer shall be entitled to be reimbursed  therefor from the Custodial Account pursuant
to Section 4.05.

         Section 8.04.  Servicer Not to Resign.

         The Servicer  shall not resign from the  obligations  and duties  hereby  imposed on it except by
mutual consent of the Servicer and the Owner or upon the  determination  that its duties  hereunder are no
longer  permissible  under  applicable law and such incapacity  cannot be cured by the Servicer.  Any such
determination  permitting  the  resignation of the Servicer shall be evidenced by an Opinion of Counsel to
such effect  delivered to the Owner which Opinion of Counsel shall be in form and substance  acceptable to
the  Owner.  No such  resignation  shall  become  effective  until a  successor  shall  have  assumed  the
Servicer's responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05.  No Transfer of Servicing.

         With  respect to the  retention  of the Servicer to service the  Mortgage  Loans  hereunder,  the
Servicer  acknowledges that the Owner has acted in reliance upon the Servicer's  independent  status,  the
adequacy of its servicing facilities, plan, personnel,  records and procedures, its integrity,  reputation
and financial  standing and the  continuance  thereof.  Without in any way limiting the generality of this
section,  the Servicer shall not either assign this  Agreement or the servicing  hereunder or delegate its
rights or duties  hereunder or any portion thereof,  or sell or otherwise  dispose of all or substantially
all of its property or assets,  without the prior written approval of the Owner,  which approval shall not
be  unreasonably  withheld;  provided  that the  Servicer  may  assign  the  Agreement  and the  servicing
hereunder  without the consent of Owner to an  affiliate  of the  Servicer to which all  servicing  of the
Servicer is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie Mac approved  servicer and
(ii) if it is  intended  that  such  affiliate  be spun  off to the  shareholders  of the  Servicer,  such
affiliate  have a GAAP net worth of at least  $25,000,000  and (iii) such  affiliate  shall deliver to the
Owner a  certification  pursuant  to which  such  affiliate  shall  agree to be  bound  by the  terms  and
conditions  of this  Agreement  and shall  certify  that such  affiliate  is a Fannie Mae and  Freddie Mac
approved servicer in good standing.

                                                ARTICLE IX
                                                 DEFAULT

         Section 9.01.  Events of Default.

         In case one or more of the  following  Events  of  Default  by the  Servicer  shall  occur and be
continuing, that is to say:

         (i)      any  failure  by the  Servicer  to remit to the Owner any  payment  required  to be made
under the terms of this  Agreement  which  continues  unremedied  for one (1) Business  Day after  written
notice  thereof  (it being  understood  that this  subparagraph  shall not  affect  Servicer's  obligation
pursuant  to Section  5.01 to pay  default  interest  on any  remittance  received  by the Owner after the
Business Day on which such payment was due); or

         (ii)     any  failure on the part of the  Servicer  duly to  observe  or perform in any  material
respect any other of the covenants or  agreements on the part of the Servicer set forth in this  Agreement
(other than those  described in clause (ix)  hereof),  the breach of which has a material  adverse  effect
and which  continue  unremedied  for a period of thirty  days  (except  that such  number of days shall be
fifteen in the case of a failure to pay any premium for any  insurance  policy  required to be  maintained
under this  Agreement and such failure shall be deemed to have a material  adverse  effect) after the date
on which written notice of such failure,  requiring the same to be remedied,  shall have been given to the
Servicer by the Owner; or

         (iii)    a decree or order of a court or  agency or  supervisory  authority  having  jurisdiction
for  the  appointment  of  a  conservator  or  receiver  or  liquidator  in  any  insolvency,  bankruptcy,
readjustment of debt,  marshaling of assets and liabilities or similar proceedings,  or for the winding-up
or  liquidation  of its  affairs,  shall have been  entered  against the Servicer and such decree or order
shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv)     the  Servicer  shall  consent  to  the  appointment  of a  conservator  or  receiver  or
liquidator in any insolvency,  bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or
similar  proceedings of or relating to the Servicer or of or relating to all or  substantially  all of its
property; or

         (v)      the Servicer  shall admit in writing its  inability  to pay its debts  generally as they
become due, file a petition to take  advantage of any  applicable  insolvency or  reorganization  statute,
make an assignment for the benefit of its creditors,  or voluntarily  suspend payment of its  obligations;
or

         (vi)     the  Servicer  ceases to be approved by either  Fannie Mae or Freddie Mac (to the extent
such entities are then  operating in a capacity  similar to that in which they operate on the date hereof)
as a mortgage  loan  servicer  for more than  thirty  days to the extent  such  entities  perform  similar
functions; or

         (vii)    the  Servicer  attempts to assign its right to servicing  compensation  hereunder or the
Servicer  attempts,  without  the  consent  of  the  Owner,  to  sell  or  otherwise  dispose  of  all  or
substantially   all  of  its  property  or  assets  or  to  assign  this   Agreement   or  the   servicing
responsibilities  hereunder  or to  delegate  its  duties  hereunder  or any  portion  thereof  except  as
otherwise permitted herein; or

         (viii)   the Servicer ceases to be qualified to transact  business in any  jurisdiction  where it
is  currently  so  qualified,  but only to the extent  such  non-qualification  materially  and  adversely
affects the Servicer's ability to perform its obligations hereunder; or

         (ix)     failure  by the  Servicer  to  duly  perform,  within  the  required  time  period,  its
obligations under Section 6.04, 6.09 or any of clauses (v) through (viii) of Section 10.02;

then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the
Owner,  by notice in writing to the Servicer may, in addition to whatever  rights the Owner may have under
Section  8.01 and at law or equity to  damages,  including  injunctive  relief and  specific  performance,
terminate  all the rights and  obligations  of the Servicer  (and if the Servicer is servicing  any of the
Mortgage Loans in a  Pass-Through  Transfer,  appoint a successor  servicer  reasonably  acceptable to the
Master  Servicer for such  Pass-Through  Transfer)  under this  Agreement and in and to the Mortgage Loans
and the proceeds  thereof without  compensating  the Servicer for the same. On or after the receipt by the
Servicer of such written  notice,  all authority and power of the Servicer under this  Agreement,  whether
with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed
pursuant to Section 11.01.  Upon written request from the Owner,  the Servicer shall prepare,  execute and
deliver, any and all documents and other instruments,  place in such successor's  possession all Servicing
Files,  and do or accomplish  all other acts or things  necessary or appropriate to effect the purposes of
such notice of  termination,  whether to complete  the  transfer  and  endorsement  or  assignment  of the
Mortgage Loans and related documents,  or otherwise,  at the Servicer's sole expense.  The Servicer agrees
to  cooperate  with  the  Owner  and  such  successor  in  effecting  the  termination  of the  Servicer's
responsibilities and rights hereunder,  including,  without limitation, the transfer to such successor for
administration  by it of all cash  amounts  which  shall at the time be  credited  by the  Servicer to the
Custodial  Account or Escrow Account or thereafter  received with respect to the Mortgage Loans or any REO
Property.

         The Servicer shall promptly  reimburse the Owner (or any designee of the Owner,  such as a master
servicer) and any Depositor,  as applicable,  for all reasonable  expenses  incurred by the Owner (or such
designee) or such Depositor,  as such are incurred,  in connection with the termination of the Servicer as
servicer and the transfer of servicing of the Mortgage Loans to a successor  servicer,  if the termination
and/or  transfer  of  servicing  is for cause  related  to a  servicer  default.  The  provisions  of this
paragraph  shall not limit whatever  rights the Owner or any Depositor may have under other  provisions of
this Agreement and/or any applicable  Reconstitution Agreement or otherwise,  whether in equity or at law,
such as an action for damages, specific performance or injunctive relief.

         Section 9.02.  Waiver of Defaults.

         The Owner may waive only by written  notice any  default by the  Servicer in the  performance  of
its  obligations  hereunder and its  consequences.  Upon any such waiver of a past  default,  such default
shall cease to exist,  and any Event of Default  arising  therefrom  shall be deemed to have been remedied
for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived in writing.

                                                ARTICLE X
                                               TERMINATION

         Section 10.01.  Termination.

         The respective  obligations  and  responsibilities  of the Servicer shall terminate upon: (i) the
later of the final  payment  or other  liquidation  (or any  advance  with  respect  thereto)  of the last
Mortgage Loan or the  disposition of all REO Property and the  remittance of all funds due  hereunder;  or
(ii) by mutual  consent  of the  Servicer  and the Owner in  writing;  or (iii)  termination  by the Owner
pursuant  to  Section  9.01.  Simultaneously  with any such  termination  and the  transfer  of  servicing
hereunder,  the Servicer shall be entitled to be reimbursed  for any  outstanding  Servicing  Advances and
Monthly Advances.

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The Servicer and the Owner agree that with  respect to some or all of the Mortgage  Loans,  on or
after the related  closing date, on one or more dates (each a  "Reconstitution  Date") at the Owner's sole
option, the Owner may effect a sale (each, a  "Reconstitution")  of some or all of the Mortgage Loans then
subject to this Agreement, without recourse, to:

         (a)      one or more third  party  purchasers  in one or more in whole loan  transfers  (each,  a
"Whole Loan Transfer"); or

         (b)      one or more trusts or other  entities  to be formed as part of one or more  Pass-Through
Transfers.

         The Servicer agrees to execute in connection with any agreements  among the Owner,  the Servicer,
and any servicer in connection  with a Whole Loan  Transfer,  an assignment,  assumption  and  recognition
agreement,  or, at Owner's request, a seller's  warranties and servicing  agreement or a participation and
servicing agreement or similar agreement in form and substance  reasonably  acceptable to the parties, and
in  connection  with a  Pass-Through  Transfer,  a pooling and  servicing  agreement in form and substance
reasonably  acceptable to the parties. It is understood that any such  Reconstitution  Agreements will not
contain any greater obligations on the part of Servicer than are contained in this Agreement.

         With  respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the
Owner,  the  Servicer  agrees (1) to cooperate  fully with the Owner and any  prospective  purchaser  with
respect to all reasonable requests and due diligence procedures;  (2) to execute,  deliver and perform all
Reconstitution  Agreements  required by the Owner; (3) to restate the  representations  and warranties set
forth in this  Agreement as of the  settlement  or closing  date in  connection  with such  Reconstitution
(each, a "Reconstitution Date").

         In addition,  the Servicer shall provide to such servicer or issuer,  as the case may be, and any
other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which  may be
reasonably  available to the Servicer,  whether  through letters of its auditors and counsel or otherwise,
as the Owner or any such other participant shall request upon reasonable demand;

         (ii)     such additional  representations,  warranties,  covenants,  opinions of counsel, letters
from auditors,  and certificates of public officials or officers of the Servicer as are reasonably  agreed
upon by the Servicer and the Owner or any such other participant;

         (iii)    within 5 Business Days after request by the Owner,  the information  with respect to the
Servicer  (as  servicer)  as  required  by Item  1108(b)  and  (c) of  Regulation  AB,  a  summary  of the
requirements  of which as of the date hereof is attached  hereto as Exhibit I for convenience of reference
only,  as  determined  by Owner in its sole  discretion.  In the event that the Servicer has delegated any
servicing  responsibilities  with  respect to the Mortgage  Loans to a  Subservicer,  the  Servicer  shall
provide the information required pursuant to this clause with respect to the Subservicer;

         (iv)     within 5 Business Days after request by the Owner,

                  (a) information  regarding any legal  proceedings  pending (or known to be contemplated)
against the Servicer (as  servicer)  and each  Subservicer  as required by Item 1117 of  Regulation  AB, a
summary  of the  requirements  of which  as of the  date  hereof  is  attached  hereto  as  Exhibit  I for
convenience of reference only, as determined by Owner in its sole discretion,

                  (b) information  regarding  affiliations  with respect to the Servicer (as servicer) and
each  Subservicer as required by Item 1119(a) of Regulation AB, a summary of the  requirements of which as
of the date hereof is attached  hereto as Exhibit I for  convenience  of reference  only, as determined by
Owner in its sole discretion, and


                  (c) information  regarding  relationships  and transactions with respect to the Servicer
(as servicer)  and each  Subservicer  as required by Item 1119(b) and (c) of  Regulation  AB, a summary of
the  requirements  of which as of the date  hereof is  attached  hereto as  Exhibit I for  convenience  of
reference only, as determined by Owner in its sole discretion;

         (v)      for the purpose of  satisfying  the  reporting  obligation  under the  Exchange Act with
respect to any class of asset-backed  securities,  the Servicer shall (or shall cause each Subservicer to)
(i) provide  prompt  notice to the Owner,  the Master  Servicer  and any  Depositor  in writing of (A) any
material  litigation  or  governmental  proceedings  involving  the Servicer or any  Subservicer,  (B) any
affiliations or relationships  that develop following the closing date of a Pass-Through  Transfer between
the Servicer or any  Subservicer  and any of the parties  specified in clause (D) of paragraph (a) of this
Section  (and any other  parties  identified  in writing by the  requesting  party)  with  respect to such
Pass-Through  Transfer,  (C) any Event of Default under the terms of this Agreement or any  Reconstitution
Agreement,  (D) any merger,  consolidation  or sale of  substantially  all of the assets of the  Servicer,
and (E)  the  Servicer's  entry  into  an  agreement  with a  Subservicer  to  perform  or  assist  in the
performance of any of the Servicer's  obligations  under this  Agreement or any  Reconstitution  Agreement
and (ii)  provide to the Owner and any  Depositor  a  description  of such  proceedings,  affiliations  or
relationships;

         (vi)     as a condition  to the  succession  to the  Servicer or any  Subservicer  as servicer or
subservicer  under  this  Agreement  or any  Reconstitution  Agreement  by any  Person  (i) into which the
Servicer  or such  Subservicer  may be  merged  or  consolidated,  or (ii)  which  may be  appointed  as a
successor  to the  Servicer  or any  Subservicer,  the  Servicer  shall  provide to the Owner,  the Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective date of such succession or
appointment,  (x) written notice to the Owner and any Depositor of such  succession or appointment and (y)
in  writing  and in form and  substance  reasonably  satisfactory  to the  Owner and such  Depositor,  all
information  reasonably  requested  by the Owner or any  Depositor  in order to comply with its  reporting
obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;
         (vii)    in addition to such  information as the Servicer,  as servicer,  is obligated to provide
pursuant to other  provisions  of this  Agreement,  not later than ten days prior to the  deadline for the
filing of any distribution  report on Form 10-D in respect of any Pass-Through  Transfer that includes any
of the Mortgage Loans serviced by the Servicer or any Subservicer,  the Servicer or such  Subservicer,  as
applicable,  shall,  to the extent the Servicer or such  Subservicer  has knowledge,  provide to the party
responsible  for  filing  such  report  (including,  if  applicable,  the Master  Servicer)  notice of the
occurrence  of any of the  following  events  along with all  information,  data,  and  materials  related
thereto as may be required to be included in the related  distribution  report on Form 10-D (as  specified
in the provisions of Regulation AB referenced below):

                  (A)      any material  modifications,  extensions or waivers of pool asset terms,  fees,
penalties or payments during the distribution  period or that have cumulatively  become material over time
(Item 1121(a)(11) of Regulation AB);

                  (B)      material  breaches of pool asset  representations  or warranties or transaction
covenants (Item 1121(a)(12) of Regulation AB); and

                  (C)      information regarding new asset-backed  securities issuances backed by the same
pool assets, any pool asset changes (such as, additions,  substitutions or repurchases),  and any material
changes in  origination,  underwriting or other criteria for acquisition or selection of pool assets (Item
1121(a)(14) of Regulation AB); and

         (viii)   the  Servicer  shall  provide  to the  Owner,  the Master  Servicer  and any  Depositor,
evidence of the  authorization  of the person  signing any  certification  or  statement,  copies or other
evidence of Fidelity Bond Insurance and Errors and Omission  Insurance policy,  financial  information and
reports,  and such other  information  related to the Servicer or any  Subservicer or the Servicer or such
Subservicer's performance hereunder.

         In the event of a conflict  or  inconsistency  between the terms of Exhibit I and the text of the
applicable  Item of Regulation  AB as cited above,  the text of  Regulation  AB, its adopting  release and
other public statements of the SEC shall control.

         The Servicer shall  indemnify the Owner,  each affiliate of the Owner,  and each of the following
parties  participating in a Pass-Through  Transfer:  each issuing entity; each Person (including,  but not
limited to, the Master Servicer,  if applicable)  responsible for the preparation,  execution or filing of
any report required to be filed with the Commission  with respect to such  Pass-Through  Transfer,  or for
execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the Exchange Act with
respect to such  Pass-Through  Transfer;  each broker dealer  acting as  underwriter,  placement  agent or
initial  purchaser,  each Person who controls any of such parties or the Depositor  (within the meaning of
Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);  and the  respective  present and
former  directors,  officers,  employees,  agents  and  affiliates  of  each of the  foregoing  and of the
Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against any
claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and expenses  and related  costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

         (i)(A) any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any
information,  report,  certification,  data,  accountants'  letter or other  material  provided under this
Section 10.02 by or on behalf of the Servicer,  or provided  under this Section  10.02,  Sections 6.04 and
6.09 and by or on behalf of any Subservicer or Subcontractor  (collectively,  the "Servicer Information"),
or (B) the omission or alleged  omission to state in the Servicer  Information a material fact required to
be stated in the Servicer  Information or necessary in order to make the statements  therein, in the light
of the circumstances under which they were made, not misleading;  provided, by way of clarification,  that
clause (B) of this paragraph  shall be construed  solely by reference to the Servicer  Information and not
to any other  information  communicated  in  connection  with a sale or  purchase of  securities,  without
regard to  whether  the  Servicer  Information  or any  portion  thereof  is  presented  together  with or
separately from such other information;

         (ii)  any  breach  by the  Servicer  of its  obligations  under  this  Section  10.02,  including
particularly  any  failure  by  the  Servicer,  any  Subservicer  or  any  Subcontractor  to  deliver  any
information,  report,  certification,  accountants'  letter or other  material when and as required  under
this  Section  10.02,  including  any failure by the  Servicer to identify  pursuant to Section  11.15 any
Subcontractor "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a  representation  or warranty  set forth in Section  Article
III or in a writing  furnished  pursuant  to clause (h) of Article  III and made as of a date prior to the
closing  date of the related  Pass-Through  Transfer,  to the extent that such breach is not cured by such
closing  date,  or any breach by the  Servicer of a  representation  or  warranty  in a writing  furnished
pursuant to clause (h) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv) the  negligence  bad faith or willful  misconduct  of the  Servicer in  connection  with its
performance under this Section 10.02.

         If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an
Indemnified  Party,  then the Servicer  agrees that it shall  contribute  to the amount paid or payable by
such  Indemnified  Party as a result of any  claims,  losses,  damages  or  liabilities  incurred  by such
Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such  Indemnified
Party on the one hand and the Servicer on the other.

         In the  case  of any  failure  of  performance  described  above,  the  Servicer  shall  promptly
reimburse the Owner,  any  Depositor,  as applicable,  and each Person  responsible  for the  preparation,
execution  or  filing  of any  report  required  to be filed  with the  Commission  with  respect  to such
Pass-Through  Transfer,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d)
under the Exchange Act with respect to such Pass-Through  Transfer,  for all costs reasonably  incurred by
each such party in order to obtain the information,  report,  certification,  accountants' letter or other
material  not  delivered  pursuant  to this  Section or Section  6.04 or Section  6.09 as  required by the
Servicer, any Subservicer or any Subcontractor.

         This  indemnification  shall survive the  termination of this Agreement or the termination of any
party to this Agreement.

         All  Mortgage  Loans not sold or  transferred  pursuant to a Whole Loan  Transfer or Pass Through
Transfer  shall be subject to this  Agreement  and shall  continue to be serviced in  accordance  with the
terms of this Agreement and with respect thereto this Agreement shall remain in full force and effect.

         Section 10.03.  Master Servicer.

         The Servicer,  including any successor  servicer  hereunder,  shall be subject to the supervision
of the Master  Servicer,  which Master  Servicer  shall be obligated to ensure that the Servicer  services
the Mortgage Loans in accordance with the provisions of this  Agreement.  The Master  Servicer,  acting on
behalf of the Owner,  shall have the same rights as the Owner to enforce the  obligations  of the Servicer
under this  Agreement.  The Master  Servicer shall be entitled to terminate the rights and  obligations of
the  Servicer  under this  Agreement  upon the failure of the  Servicer to perform any of its  obligations
under this  Agreement  if such failure  constitutes  an Event of Default as provided in Article IX of this
Agreement.  Notwithstanding  anything to the contrary,  in no event shall the Master  Servicer  assume any
of the obligations of the Owner under this Agreement.

                                                ARTICLE XI
                                         MISCELLANEOUS PROVISIONS

         Section 11.01.  Successor to the Servicer.

         Prior  to  termination  of the  Servicer's  responsibilities  and  duties  under  this  Agreement
pursuant  to  Sections  8.04,  9.01 or  10.01(ii),  the Owner  shall (i)  succeed to and assume all of the
Servicer's  responsibilities,  rights,  duties and  obligations  under this  Agreement,  or (ii) appoint a
successor  having the  characteristics  set forth in Section  8.02 hereof and which  shall  succeed to all
rights  and  assume  all of the  responsibilities,  duties  and  liabilities  of the  Servicer  under this
Agreement prior to the termination of the Servicer's  responsibilities,  duties and liabilities under this
Agreement.  In connection with such appointment and assumption,  the Owner may make such  arrangements for
the  compensation  of such  successor  out of payments on Mortgage  Loans as the Owner and such  successor
shall  agree.  In the event  that the  Servicer's  duties,  responsibilities  and  liabilities  under this
Agreement  should be terminated  pursuant to the  aforementioned  sections,  the Servicer shall  discharge
such  duties  and  responsibilities  during  the  period  from  the  date it  acquires  knowledge  of such
termination  until the effective  date thereof with the same degree of diligence and prudence  which it is
obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might impair or
prejudice  the  rights or  financial  condition  of its  successor.  The  resignation  or  removal  of the
Servicer  pursuant to the  aforementioned  sections shall not become  effective until a successor shall be
appointed pursuant to this section and shall in no event relieve the Servicer of the  representations  and
warranties  made  pursuant to Article III and the remedies  available to the Owner under  Section 8.01, it
being  understood  and agreed that the provisions of such Article III and Section 8.01 shall be applicable
to the Servicer  notwithstanding  any such resignation or termination of the Servicer,  or the termination
of this Agreement.

         Any  successor  appointed  as  provided  herein  shall  execute,  acknowledge  and deliver to the
Servicer and to the Owner an  instrument  accepting  such  appointment,  whereupon  such  successor  shall
become fully vested with all the rights,  powers,  duties,  responsibilities,  obligations and liabilities
of the Servicer,  with like effect as if originally  named as a party to this  Agreement.  Any termination
or  resignation  of the  Servicer  or this  Agreement  pursuant to Section  8.04,  9.01 or 10.01 shall not
affect any claims that the Owner may have against the Servicer  arising prior to any such  termination  or
resignation.

         The Servicer shall promptly  deliver to the successor the funds in the Custodial  Account and the
Escrow Account and the Servicing  Files and related  documents and statements held by it hereunder and the
Servicer  shall  account for all funds.  The Servicer  shall execute and deliver such  instruments  and do
such other things all as may reasonably be required to more fully and  definitely  vest and confirm in the
successor  all  such  rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of  the
Servicer.  The  successor  shall  make such  arrangements  as it may deem  appropriate  to  reimburse  the
Servicer for unrecovered  Monthly Advances and Servicing  Advances which the successor  retains  hereunder
and which would  otherwise  have been  recovered by the Servicer  pursuant to this  Agreement  but for the
appointment of the successor servicer.

         Upon a successor's  acceptance of  appointment  as such,  the Servicer  shall notify the Owner of
such appointment.

         All  reasonable  costs and expenses  incurred in connection  with replacing the Servicer upon its
resignation  or the  termination  of the  Servicer  in  accordance  with  the  terms  of  this  Agreement,
including,  without limitation,  (i) all legal costs and expenses and all due diligence costs and expenses
associated  with an  evaluation of the  potential  termination  of the Servicer as a result of an Event of
Default and (ii) all costs and expenses  associated  with the complete  transfer of  servicing,  including
all  servicing  files and all  servicing  data and the  completion,  correction  or  manipulation  of such
servicing data as may be required by the successor  servicer to correct any errors or  insufficiencies  in
the  servicing  data or  otherwise  to enable  the  successor  service to service  the  Mortgage  Loans in
accordance  with this  Agreement,  shall be  payable on demand by the  resigning  or  terminated  Servicer
without any right of reimbursement therefor.

         Section 11.02.  Amendment.

         This  Agreement  may be  amended  from  time to time by the  Servicer  and the  Owner by  written
agreement signed by the Servicer and the Owner.

         Section 11.03.  Recordation of Agreement.

         To the extent  permitted by  applicable  law,  this  Agreement is subject to  recordation  in all
appropriate   public  offices  for  real  property  records  in  all  the  counties  or  other  comparable
jurisdictions in which any of all the properties  subject to the Mortgages are situated,  and in any other
appropriate  public recording office or elsewhere,  such recordation to be effected by the Servicer at the
Owner's  expense on  direction of the Owner  accompanied  by an opinion of counsel to the effect that such
recordation  materially  and  beneficially  affects  the  interest  of the Owner or is  necessary  for the
administration or servicing the Mortgage Loans.

         Section 11.04.  Governing Law.

         THIS  AGREEMENT  SHALL BE GOVERNED BY AND CONSTRUED IN  ACCORDANCE  WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT  GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS. THE  OBLIGATIONS,  RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


         Section 11.05.  Notices.

         Any  demands,  notices  or other  communications  permitted  or  required  hereunder  shall be in
writing  and shall be deemed  conclusively  to have been  given if  personally  delivered  at or mailed by
registered  mail,  postage  prepaid,  and return  receipt  requested  or  transmitted  by  telecopier  and
confirmed by a similar mailed writing, as follows:

                  (i)      if to the Servicer:

                           EMC Mortgage Corporation
                           2780 Lake Vista
                           Lewisville, Texas 75067
                           Attention:  President or General Counsel
                           Telecopier No.:  (469) 759-4714

                  (ii)     if to the Owner:

                           Bear, Stearns & Co. Inc.
                           383 Madison Ave.
                           New York, New York 10179
                           Attention:  Global Credit Administration
                           Telecopier No.:  (212) 272-5591


                  (iii)    if to the Master Servicer:

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2006-3

                           And for overnight delivery to:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  Master Servicing - Bear Stearns ALT-A Trust 2006-3
                           Telecopier No.:  (410) 715-2380

or such other  address as may  hereafter be furnished to the other party by like notice.  Any such demand,
notice,  or  communication  hereunder  shall be deemed to have been  received on the date  delivered to or
received at the premises of the address (as  evidenced,  in the case of registered  or certified  mail, by
the date noted on the return receipt).


         Section 11.06.  Severability of Provisions.

         Any part,  provision,  representation  or warranty of this Agreement which is prohibited or which
is held  to be  void  or  unenforceable  shall  be  ineffective  to the  extent  of  such  prohibition  or
unenforceability   without   invalidating  the  remaining   provisions   hereof.   Any  part,   provision,
representation  or warranty of this Agreement which is prohibited or  unenforceable  or is held to be void
or unenforceable  in any  jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of
such prohibition or unenforceability  without  invalidating the remaining  provisions hereof, and any such
prohibition  or  unenforceability  in any  jurisdiction  as to any Mortgage  Loan shall not  invalidate or
render  unenforceable  such  provision in any other  jurisdiction.  To the extent  permitted by applicable
law, the parties hereto waive any provision of law which  prohibits or renders void or  unenforceable  any
provision  hereof.  If the  invalidity  of  any  part,  provision,  representation  or  warranty  of  this
Agreement  shall  deprive any party of the economic  benefit  intended to be conferred by this  Agreement,
the parties  shall  negotiate,  in good  faith,  to develop a structure  the  economic  effect of which is
nearly as possible the same as the economic effect of this Agreement without regard to such invalidity.

         Section 11.07.  Exhibits

         The  exhibits  to this  Agreement  are  hereby  incorporated  and made a part  hereof  and are an
integral part of this Agreement.

         Section 11.08.  General Interpretive Principles.

         For  purposes of this  Agreement,  except as otherwise  expressly  provided or unless the context
otherwise requires:

         (i)      the  terms  defined  in  this  Agreement  have  the  meanings  assigned  to them in this
Agreement  and  include  the plural as well as the  singular,  and the use of any gender  herein  shall be
deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in
accordance with generally accepted accounting principles;

         (iii)    references  herein to "Articles,"  "Sections,"  "Subsections,"  "Paragraphs,"  and other
subdivisions  without  reference  to  a  document  are  to  designated  Articles,  Sections,  Subsections,
Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a  Subsection  without  further  reference to a Section is a reference to
such  Subsection  as  contained in the same Section in which the  reference  appears,  and this rule shall
also apply to Paragraphs and other subdivisions;

         (v)      the words  "herein,"  "hereof,"  "hereunder"  and other words of similar import refer to
this Agreement as a whole and not to any particular provision; and

         (vi)     the  term  "include"  or  "including"  shall  mean  without   limitation  by  reason  of
enumeration.

         Section 11.09.  Reproduction of Documents.

         This Agreement and all documents relating hereto,  including,  without limitation,  (i) consents,
waivers and  modifications  which may hereafter be executed,  (ii) documents  received by any party at the
closing,  and (iii)  financial  statements,  certificates  and other  information  previously or hereafter
furnished,  may  be  reproduced  by  any  photographic,   photostatic,  microfilm,  micro-card,  miniature
photographic or other similar process.  The parties agree that any such  reproduction  shall be admissible
in evidence  as the  original  itself in any  judicial or  administrative  proceeding,  whether or not the
original is in existence and whether or not such  reproduction  was made by a party in the regular  course
of business,  and that any  enlargement,  facsimile or further  reproduction  of such  reproduction  shall
likewise be admissible in evidence.

         Section 11.10.  Confidentiality of Information.

         Each  party  recognizes  that,  in  connection  with  this  Agreement,  it may  become  privy  to
non-public  information  regarding the financial  condition,  operations and prospects of the other party.
Except  as  required  to be  disclosed  by law,  each  party  agrees  to keep all  non-public  information
regarding  the other  party  strictly  confidential,  and to use all such  information  solely in order to
effectuate the purpose of this Agreement.

         Section 11.11.  Assignment by the Owner.

         The Owner shall have the right,  without the consent of the Servicer hereof,  to assign, in whole
or in part,  its interest  under this  Agreement  with respect to some or all of the Mortgage  Loans,  and
designate  any person to exercise  any rights of the Owner  hereunder,  by  executing  an  assignment  and
assumption  agreement  reasonably  acceptable to the Servicer and the assignee or designee shall accede to
the rights and  obligations  hereunder  of the Owner with  respect  to such  Mortgage  Loans.  In no event
shall Owner sell a partial  interest in any Mortgage  Loan.  All references to the Owner in this Agreement
shall be deemed to include its assignees or  designees.  It is  understood  and agreed  between the Owners
and the  Servicer  that no more than five (5) Persons  shall have the right of owner under this  Agreement
at any one time.

         Section 11.12.  No Partnership.

         Nothing  herein  contained  shall be deemed or  construed  to  create a  co-partnership  or joint
venture  between the parties  hereto and the services of the Servicer  shall be rendered as an independent
contractor and not as agent for Owner.

         Section 11.13.  Execution, Successors and Assigns.

         This Agreement may be executed in one or more  counterparts  and by the different  parties hereto
on  separate  counterparts,  each of which,  when so  executed,  shall be deemed to be an  original;  such
counterparts,  together,  shall  constitute  one and the same  agreement.  Subject to Section  8.05,  this
Agreement  shall  inure to the  benefit  of and be  binding  upon the  Servicer  and the  Owner  and their
respective successors and assigns.

         Section 11.14.  Entire Agreement.

         Each of the Servicer and the Owner  acknowledge that no  representations,  agreements or promises
were made to it by the other party or any of its employees  other than those  representations,  agreements
or promises  specifically  contained herein.  This Agreement sets forth the entire  understanding  between
the parties hereto and shall be binding upon all successors of both parties.

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the Servicer as servicer  under this  Agreement or any  Reconstitution
Agreement  unless the  Servicer  complies  with the  provisions  of  paragraph  (b) of this  Section.  The
Servicer shall not hire or otherwise utilize the services of any  Subcontractor,  and shall not permit any
Subservicer  to hire or  otherwise  utilize  the  servicers  of any  Subcontractor,  to fulfill any of the
obligations of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement  unless the
Servicer  complies with the  provisions  of paragraph  (d) of this  Section.  The Servicer must notify the
Owner,  the Master  Servicer  and any  Depositor  in writing of any  affiliations  or  relationships  that
develop following the closing date between the Servicer or any Subservicer.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the Owner and any  Depositor  to comply with the  provisions  of this  Section and with
clauses (g) and (j) of Article III,  Sections  6.04,  6.09 and 10.02 of this  Agreement to the same extent
as if such  Subservicer  were the Owner,  and to provide the  information  required  with  respect to such
Subservicer  under Section  3.01(i) of this  Agreement.  The Servicer shall be  responsible  for obtaining
from each  Subservicer  and  delivering  to the Owner,  the Master  Servicer and any  Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  6.04(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  6.09,  any  Annual  Certification  required  under  Section  6.04(b),  any  Additional  Form 10-D
Disclosure and any Form 8-K Disclosure Information, as and when required to be delivered.

         (c)      The Servicer shall promptly upon request  provide to the Owner,  the Master Servicer and
any Depositor (or any designee of the  Depositor,  such as an  administrator)  a written  description  (in
form and substance  satisfactory  to the Owner,  the Master  Servicer and such  Depositor) of the role and
function of each  Subcontractor  utilized by the Servicer or any Subservicer,  specifying (i) the identity
of each  such  Subcontractor,  (ii)  which  (if  any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the
Servicing  Criteria  will be  addressed  in  assessments  of  compliance  provided  by each  Subcontractor
identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be "participating
in the  servicing  function"  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any Subservicer) for the benefit of the Owner and any
Depositor to comply with the  provisions of Sections  6.07 and 10.02 of this  Agreement to the same extent
as if such  Subcontractor  were the Servicer.  The Servicer shall be  responsible  for obtaining from each
Subcontractor  and delivering to the Owner and any Depositor any Assessment of Compliance and  Attestation
Report and other certificates  required to be delivered by such Subservicer and such  Subcontractor  under
Section 6.09 (and any Annual  Certification  required  under  Section  6.09(b)),  in each case as and when
required to be delivered.

         11.16.   Third Party Beneficiary

         For  purposes  of this  Agreement,  each  Master  Servicer  shall  be  considered  a third  party
beneficiary  to this  Agreement,  entitled  to all the rights and  benefits  hereof as if it were a direct
party to this Agreement.





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the Servicer  and the Owner have caused their names to be signed  hereto by
their respective officers thereunto duly authorized as of the date and year first above written.





                                      EMC MORTGAGE CORPORATION
                                      Servicer

                                      By:

                                      Name:
                                      Title:



                                      STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                      Owner


                                            By:____________________________________

                                            Name:

                                            Title:





--------------------------------------------------------------------------------





                                                EXHIBIT A

                                          MORTGAGE LOAN SCHEDULE





--------------------------------------------------------------------------------





                                                EXHIBIT B

                                    CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                  (date)


To:______________________
_________________________
_________________________
       (the "Depository")

         As "Servicer" under the Servicing  Agreement,  dated as of April 1, 2006, (the  "Agreement"),  we
hereby  authorize  and request you to establish  an account,  as a Custodial  Account  pursuant to Section
4.04 of the Agreement,  to be designated as "BSALTA 2006-3 Custodial Account,  in trust for SAMI II, Owner
of Whole Loan  Mortgages,  and  various  Mortgagors."  All  deposits  in the  account  shall be subject to
withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit  which would result in
violation  of the  requirement  that the  account be fully  insured as  described  below.  This  letter is
submitted to you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________





--------------------------------------------------------------------------------





                                                EXHIBIT C

                                     ESCROW ACCOUNT LETTER AGREEMENT

                                                  (date)

To:___________________________
______________________________
______________________________
                (the "Depository")


         As "Servicer" under the Servicing Agreement,  dated as of [______] 1, 2006 (the "Agreement"),  we
hereby  authorize and request you to establish an account,  as an Escrow Account  pursuant to Section 4.06
of the  Agreement,  to be designated  as "BSALTA  2006-3  Escrow  Account,  in trust for SAMI II, Owner of
Whole  Loan  Mortgages,  and  various  Mortgagors."  All  deposits  in the  account  shall be  subject  to
withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit  which would result in
violation  of the  requirement  that the  account be fully  insured as  described  below.  This  letter is
submitted to you in duplicate.  Please execute and return one original to us.


                          By:____________________

                          Name:__________________

                          Title:_________________

         The  undersigned,  as "Depository",  hereby  certifies that the above described  account has been
established under Account Number __________,  at the office of the depository  indicated above, and agrees
to honor  withdrawals  on such  account as provided  above.  The full amount  deposited at any time in the
account will be insured up to applicable limits by the Federal Deposit Insurance  Corporation  through the
Bank  Insurance  Fund  or the  Savings  Association  Insurance  Fund  or will  be  invested  in  Permitted
Investments as defined in the Agreement.

                          [                  ]

                          (name of Depository)

                          By:____________________

                          Name:__________________

                          Title:_________________





--------------------------------------------------------------------------------






                                                EXHIBIT D

                                     REQUEST FOR RELEASE OF DOCUMENTS

         To:      Wells Fargo Bank, National Association

                  1015 10th Avenue S.E.

                  Mpls., MN  55414

                  Attn:  ________________


         Re:      Custodial  Agreement  dated as of November  30, 1999,  between EMC Mortgage  Corporation
                  and Wells Fargo Bank, National Association, as Custodian

         In  connection  with the  administration  of the Mortgage  Loans held by you as Custodian for the
Owner pursuant to the above-captioned  Custody Agreement,  we request the release,  and hereby acknowledge
receipt,  of the  Custodian's  Mortgage  File  for the  Mortgage  Loan  described  below,  for the  reason
indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

         Reason for Requesting Documents (check one):

         _______           1.       Mortgage Paid in Full

         _______           2.       Foreclosure

         _______           3.       Substitution

         _______           4.       Other Liquidation (Repurchases, etc.)

         _______           5.       Nonliquidation  [Reason:_______________________________]

         Address to which Custodian should

         Deliver the Custodian's Mortgage File:      __________________________________________

         __________________________________________

         __________________________________________



         By:_______________________________________

        (authorized signer)


Issuer:_____________________________________

Address:___________________________________
___________________________________

Date:______________________________________



Custodian

         Wells Fargo Bank, National Association


         Please acknowledge the execution of the above request by your signature and date below:


         ____________________________________                          _________________

         Signature                                                     Date


         Documents returned to Custodian:


         ____________________________________                          _________________

         Custodian                                                     Date






--------------------------------------------------------------------------------






                                                      EXHIBIT E

                                         REPORTING DATA FOR MONTHLY REPORT


                                     Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------




--------------------------------------------------------------------------------





                                                EXHIBIT F

                                    REPORTING DATA FOR DEFAULTED LOANS

                                 Standard File Layout – Delinquency Reporting


                                                                                                                                (d)
              (a) Column/Header Name                                                                                            Format
                                                           (b) Description                              (c) Decimal            Comment


         (e)      SERVICER_LOAN_NBR                  (f)      A unique number  assigned to                  (g)                   (h)
                                                              a  loan  by  the   Servicer.
                                                              This may be  different  than
                                                              the LOAN_NBR


         (i)      LOAN_NBR                           (j)      A     unique      identifier                  (k)                   (l)
                                                              assigned  to  each  loan  by
                                                              the originator.


         (m)      CLIENT_NBR                         (n)      Servicer Client Number                        (o)                   (p)


         (q)      SERV_INVESTOR_NBR                  (r)      Contains a unique  number as                  (s)                   (t)
                                                              assigned   by  an   external
                                                              servicer   to   identify   a
                                                              group   of  loans  in  their
                                                              system.


         (u)      BORROWER_FIRST_NAME                (v)      First Name of the Borrower.                   (w)                   (x)


         (y)      BORROWER_LAST_NAME                 (z)      Last name of the borrower.                    (aa)                  (bb)


         (cc)     PROP_ADDRESS                       (dd)     Street  Name and  Number  of                  (ee)                  (ff)
                                                              Property


         (gg)     PROP_STATE                         (hh)     The    state    where    the                  (ii)                  (jj)
                                                              property located.


         (kk)     PROP_ZIP                           (ll)     Zip code where the  property                  (mm)                  (nn)
                                                              is located.


         (oo)     BORR_NEXT_PAY_DUE_DATE             (pp)     The     date     that    the                  (qq)                  (rr)
                                                              borrower's  next  payment is                                                 MM/DD/YYYY
                                                              due to the  servicer  at the
                                                              end of processing  cycle, as
                                                              reported by Servicer.


         (ss)     LOAN_TYPE                          (tt)     Loan  Type  (i.e.  FHA,  VA,                  (uu)                  (vv)
                                                              Conv)


         (ww)     BANKRUPTCY_FILED_DATE              (xx)     The   date   a    particular                  (yy)                  (zz)
                                                              bankruptcy claim was filed.                                                  MM/DD/YYYY


         (aaa)    BANKRUPTCY_CHAPTER_CODE            (bbb)    The chapter  under which the                 (ccc)                  (ddd)
                                                              bankruptcy was filed.


         (eee)    BANKRUPTCY_CASE_NBR                (fff)    The case number  assigned by                 (ggg)                  (hhh)
                                                              the court to the  bankruptcy
                                                              filing.


         (iii)    POST_PETITION_DUE_DATE             (jjj)    The  payment  due date  once                 (kkk)                  (lll)
                                                              the   bankruptcy   has  been                                                 MM/DD/YYYY
                                                              approved by the courts


         (mmm)                                       (nnn)    The   Date   The   Loan   Is                 (ooo)                  (ppp)
                  BANKRUPTCY_DCHRG_DISM_DATE                  Removed   From   Bankruptcy.                                                 MM/DD/YYYY
                                                              Either     by     Dismissal,
                                                              Discharged  and/or  a Motion
                                                              For Relief Was Granted.


         (qqq)    LOSS_MIT_APPR_DATE                 (rrr)    The     Date     The    Loss                 (sss)                  (ttt)
                                                              Mitigation  Was  Approved By                                                 MM/DD/YYYY
                                                              The Servicer


         (uuu)    LOSS_MIT_TYPE                      (vvv)    The Type Of Loss  Mitigation                 (www)                  (xxx)
                                                              Approved For A Loan Such As;


         (yyy)    LOSS_MIT_EST_COMP_DATE             (zzz)    The     Date     The    Loss                 (aaaa)                 (bbbb)
                                                              Mitigation      /Plan     Is                                                 MM/DD/YYYY
                                                              Scheduled To End/Close


         (cccc)   LOSS_MIT_ACT_COMP_DATE             (dddd)   The     Date     The    Loss                 (eeee)                 (ffff)
                                                              Mitigation    Is    Actually                                                 MM/DD/YYYY
                                                              Completed


         (gggg)   FRCLSR_APPROVED_DATE               (hhhh)   The  date DA  Admin  sends a                 (iiii)                 (jjjj)
                                                              letter to the servicer  with                                                 MM/DD/YYYY
                                                              instructions     to    begin
                                                              foreclosure proceedings.


         (kkkk)   ATTORNEY_REFERRAL_DATE             (llll)   Date  File Was  Referred  To                 (mmmm)                 (nnnn)
                                                              Attorney      to      Pursue                                                 MM/DD/YYYY
                                                              Foreclosure


         (oooo)   FIRST_LEGAL_DATE                   (pppp)   Notice  of 1st  legal  filed                 (qqqq)                 (rrrr)
                                                              by   an    Attorney   in   a                                                 MM/DD/YYYY
                                                              Foreclosure Action


         (ssss)                                      (tttt)   The    date   by   which   a                 (uuuu)                 (vvvv)
                  FRCLSR_SALE_EXPECTED_DATE                   foreclosure      sale     is                                                 MM/DD/YYYY
                                                              expected to occur.


         (wwww)   FRCLSR_SALE_DATE                   (xxxx)   The   actual   date  of  the                 (yyyy)                 (zzzz)
                                                              foreclosure sale.                                                            MM/DD/YYYY


         (aaaaa)  FRCLSR_SALE_AMT                    (bbbbb)  The amount a  property  sold               (ccccc) 2                (ddddd)  No
                                                              for at the foreclosure sale.                                                 commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (eeeee)  EVICTION_START_DATE                (fffff)  The   date   the    servicer                (ggggg)                 (hhhhh)
                                                              initiates  eviction  of  the                                                 MM/DD/YYYY
                                                              borrower.


         (iiiii)  EVICTION_COMPLETED_DATE            (jjjjj)  The date the  court  revokes                (kkkkk)                 (lllll)
                                                              legal   possession   of  the                                                 MM/DD/YYYY
                                                              property from the borrower.


         (mmmmm)  LIST_PRICE                         (nnnnn)  The  price  at  which an REO               (ooooo) 2                (ppppp)  No
                                                              property is marketed.                                                        commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (qqqqq)  LIST_DATE                          (rrrrr)  The date an REO  property is                (sssss)                 (ttttt)
                                                              listed   at   a   particular                                                 MM/DD/YYYY
                                                              price.


         (uuuuu)  OFFER_AMT                          (vvvvv)  The   dollar   value  of  an               (wwwww) 2                (xxxxx)  No
                                                              offer for an REO property.                                                   commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (yyyyy)  OFFER_DATE_TIME                    (zzzzz)  The   date   an   offer   is                (aaaaaa)                (bbbbbb)
                                                              received  by DA  Admin or by                                                 MM/DD/YYYY
                                                              the Servicer.


         (cccccc) REO_CLOSING_DATE                   (dddddd) The  date  the  REO  sale of                (eeeeee)                (ffffff)
                                                              the  property  is  scheduled                                                 MM/DD/YYYY
                                                              to close.


         (gggggg) REO_ACTUAL_CLOSING_DATE            (hhhhhh) Actual Date Of REO Sale                     (iiiiii)                (jjjjjj)
                                                                                                                                           MM/DD/YYYY


         (kkkkkk) OCCUPANT_CODE                      (llllll) Classification  of  how  the                (mmmmmm)                (nnnnnn)
                                                              property is occupied.


         (oooooo) PROP_CONDITION_CODE                (pppppp) A code  that  indicates  the                (qqqqqq)                (rrrrrr)
                                                              condition of the property.


         (ssssss) PROP_INSPECTION_DATE               (tttttt) The    date    a    property                (uuuuuu)                (vvvvvv)
                                                              inspection is performed.                                                     MM/DD/YYYY


         (wwwwww) APPRAISAL_DATE                     (xxxxxx) The date the  appraisal  was                (yyyyyy)                (zzzzzz)
                                                              done.                                                                        MM/DD/YYYY


         (aaaaaaa)         CURR_PROP_VAL             (bbbbbbb)          The   current  "as               (ccccccc)                (ddddddd)
                                                              is"  value  of the  property                        2
                                                              based   on   brokers   price
                                                              opinion or appraisal.


         (eeeeeee)                                   (fffffff)         The    amount   the               (ggggggg)                (hhhhhhh)
                  REPAIRED_PROP_VAL                           property  would  be worth if                        2
                                                              repairs    are     completed
                                                              pursuant   to   a   broker's
                                                              price opinion or appraisal.


         (iiiiiii)         If applicable:            (jjjjjjj)                                           (kkkkkkk)                (lllllll)



         (mmmmmmm)                                   (nnnnnnn)         FNMA           Code               (ooooooo)                (ppppppp)
                  DELINQ_STATUS_CODE                          Describing Status of Loan


         (qqqqqqq)                                   (rrrrrrr)         The   circumstances               (sssssss)                (ttttttt)
                  DELINQ_REASON_CODE                          which  caused a borrower  to
                                                              stop   paying   on  a  loan.
                                                              Code  indicates  the  reason
                                                              why the  loan is in  default
                                                              for this cycle.


         (uuuuuuu)                                   (vvvvvvv)         Date       Mortgage               (wwwwwww)                (xxxxxxx)
                  MI_CLAIM_FILED_DATE                         Insurance  Claim  Was  Filed                                                 MM/DD/YYYY
                                                              With   Mortgage    Insurance
                                                              Company.


         (yyyyyyy)         MI_CLAIM_AMT              (zzzzzzz)         Amount of  Mortgage               (aaaaaaaa)               (bbbbbbbb)
                                                              Insurance Claim Filed                                                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (cccccccc)                                  (dddddddd)        Date       Mortgage               (eeeeeeee)               (ffffffff)
                  MI_CLAIM_PAID_DATE                          Insurance  Company Disbursed                                                 MM/DD/YYYY
                                                              Claim Payment


         (gggggggg)                                  (hhhhhhhh)        Amount     Mortgage               (iiiiiiii)               (jjjjjjjj)
                  MI_CLAIM_AMT_PAID                           Insurance  Company  Paid  On                        2                        No
                                                              Claim                                                                        commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (kkkkkkkk)                                  (llllllll)        Date    Claim   Was               (mmmmmmmm)               (nnnnnnnn)
                  POOL_CLAIM_FILED_DATE                       Filed  With  Pool  Insurance                                                 MM/DD/YYYY
                                                              Company


         (oooooooo)        POOL_CLAIM_AMT            (pppppppp)        Amount   of   Claim               (qqqqqqqq)               (rrrrrrrr)
                                                              Filed  With  Pool  Insurance                        2                        No
                                                              Company                                                                      commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (ssssssss)                                  (tttttttt)        Date    Claim   Was               (uuuuuuuu)               (vvvvvvvv)
                  POOL_CLAIM_PAID_DATE                        Settled  and The  Check  Was                                                 MM/DD/YYYY
                                                              Issued By The Pool Insurer


         (wwwwwwww)                                  (xxxxxxxx)        Amount    Paid   On               (yyyyyyyy)               (zzzzzzzz)
                  POOL_CLAIM_AMT_PAID                         Claim   By  Pool   Insurance                        2                        No
                                                              Company                                                                      commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (aaaaaaaaa)                                 (bbbbbbbbb)        Date  FHA  Part  A              (ccccccccc)               (ddddddddd)
                  FHA_PART_A_CLAIM_FILED_DATE                 Claim Was Filed With HUD                                                     MM/DD/YYYY


         (eeeeeeeee)                                 (fffffffff)        Amount    of   FHA              (ggggggggg)               (hhhhhhhhh)
                  FHA_PART_A_CLAIM_AMT                        Part A Claim Filed                                  2                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (iiiiiiiii)                                 (jjjjjjjjj)        Date           HUD              (kkkkkkkkk)               (lllllllll)
                  FHA_PART_A_CLAIM_PAID_DATE                  Disbursed   Part   A   Claim                                                 MM/DD/YYYY
                                                              Payment


         (mmmmmmmmm)                                 (nnnnnnnnn)        Amount   HUD  Paid              (ooooooooo)               (ppppppppp)
                  FHA_PART_A_CLAIM_PAID_AMT                   on Part A Claim                                     2                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (qqqqqqqqq)                                 (rrrrrrrrr)         Date  FHA  Part B              (sssssssss)               (ttttttttt)
                  FHA_PART_B_CLAIM_FILED_DATE                 Claim Was Filed With HUD                                                     MM/DD/YYYY


         (uuuuuuuuu)                                 (vvvvvvvvv)         Amount   of   FHA              (wwwwwwwww)               (xxxxxxxxx)
                  FHA_PART_B_CLAIM_AMT                        Part B Claim Filed                                  2                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (yyyyyyyyy)                                 (zzzzzzzzz)          Date         HUD              (aaaaaaaaaa)              (bbbbbbbbbb)
                  FHA_PART_B_CLAIM_PAID_DATE                  Disbursed   Part   B   Claim                                                 MM/DD/YYYY
                                                              Payment


         (cccccccccc)                                (dddddddddd)       Amount   HUD  Paid              (eeeeeeeeee)              (ffffffffff)
                  FHA_PART_B_CLAIM_PAID_AMT                   on Part B Claim                                     2                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


         (gggggggggg)                                (hhhhhhhhhh)       Date VA Claim  Was              (iiiiiiiiii)              (jjjjjjjjjj)
                  VA_CLAIM_FILED_DATE                         Filed   With  the   Veterans                                                 MM/DD/YYYY
                                                              Admin


         (kkkkkkkkkk)                                (llllllllll)       Date      Veterans              (mmmmmmmmmm)              (nnnnnnnnnn)
                  VA_CLAIM_PAID_DATE                          Admin.  Disbursed  VA  Claim                                                 MM/DD/YYYY
                                                              Payment


         (oooooooooo)                                (pppppppppp)       Amount    Veterans              (qqqqqqqqqq)              (rrrrrrrrrr)
                  VA_CLAIM_PAID_AMT                           Admin. Paid on VA Claim                             2                        No
                                                                                                                                           commas(,)
                                                                                                                                           or
                                                                                                                                           dollar
                                                                                                                                           signs
                                                                                                                                           ($)


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
         o    ASUM-     Approved Assumption
         o    BAP-      Borrower Assistance Program
         o    CO-       Charge Off
         o    DIL-      Deed-in-Lieu
         o    FFA-      Formal Forbearance Agreement
         o    MOD-      Loan Modification
         o    PRE-      Pre-Sale
         o    SS-       Short Sale
         o    MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they
are consistent with industry standards.  If Loss Mitigation Types other than those above are used, the
Servicer must supply Wells Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

The Occupant Code field should show the current status of the property code as follows:
         o    Mortgagor
         o    Tenant
         o    Unknown
         o    Vacant

The Property Condition field should show the last reported condition of the property as follows:
         o    Damaged
         o    Excellent
         o    Fair
         o    Gone
         o    Good
         o    Poor
         o    Special Hazard
         o    Unknown

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------





--------------------------------------------------------------------------------






                                                     EXHIBIT G

                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
"Company"),   certify  to  [the  Purchaser],  [the  Depositor],  and  the  [Master  Servicer]  [Securities
Administrator]  [Trustee],  and their  officers,  with the  knowledge  and intent that they will rely upon
this certification, that:

         I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
Item 1123 of  Regulation  AB (the  "Compliance  Statement"),  the report on  assessment  of the  Company's
compliance  with the  servicing  criteria  set forth in Item  1122(d)  of  Regulation  AB (the  "Servicing
Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18 under  Securities  Exchange Act of 1934,
as  amended  (the  "Exchange  Act") and Item  1122 of  Regulation  AB (the  "Servicing  Assessment"),  the
registered  public  accounting  firm's  attestation  report  provided in accordance  with Rules 13a-18 and
15d-18 under the Exchange Act and Section  1122(b) of Regulation AB (the  "Attestation  Report"),  and all
servicing  reports,  Officer's  Certificates  and  other  information  relating  to the  servicing  of the
Mortgage  Loans by the  Company  during  200[ ] that were  delivered  by the  Company  to the  [Depositor]
[Master  Servicer]  [Securities  Administrator]  [Trustee]  pursuant to the Agreement  (collectively,  the
"Company Servicing Information");

         Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
any  untrue  statement  of a  material  fact or omit  to  state a  material  fact  necessary  to make  the
statements made, in the light of the  circumstances  under which such statements were made, not misleading
with respect to the period of time covered by the Company Servicing Information;

         Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
Company  under  the  Agreement  has  been  provided  to  the  [Depositor]  [Master  Servicer]  [Securities
Administrator] [Trustee];

         I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
Agreement,  and based on my knowledge and the  compliance  review  conducted in preparing  the  Compliance
Statement  and  except  as  disclosed  in  the  Compliance  Statement,  the  Servicing  Assessment  or the
Attestation  Report,  the Company has  fulfilled  its  obligations  under the  Agreement  in all  material
respects; and

         The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
and the Servicing  Assessment  and  Attestation  Report  required to be provided by the Company and by any
Subservicer and  Subcontractor  pursuant to the Agreement,  have been provided to the [Depositor]  [Master
Servicer].  Any material  instances of noncompliance  described in such reports have been disclosed to the
[Depositor]  [Master  Servicer].  Any material instance of noncompliance  with the Servicing  Criteria has
been disclosed in such reports.




--------------------------------------------------------------------------------




                                                EXHIBIT H

                                         SUMMARY OF REGULATION AB
                                            SERVICING CRITERIA

         NOTE:  This Exhibit H is provided for  convenience of reference  only. In the event of a conflict
or  inconsistency  between  the  terms  of this  Exhibit  H and the  text of  Regulation  AB,  the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

Item 1122(d)

         (b)      General servicing considerations.

                  (1)      Policies and  procedures  are  instituted to monitor any  performance  or other
triggers and events of default in accordance with the transaction agreements.

                  (2)      If any material servicing activities are outsourced to third parties,  policies
and  procedures  are  instituted  to  monitor  the third  party's  performance  and  compliance  with such
servicing activities.

                  (3)      Any  requirements in the transaction  agreements to maintain a back-up servicer
for the mortgage loans are maintained.

                  (4)      A  fidelity  bond and  errors  and  omissions  policy is in effect on the party
participating  in the  servicing  function  throughout  the  reporting  period in the  amount of  coverage
required by and otherwise in accordance with the terms of the transaction agreements.

         (c)      Cash collection and administration.

                  (1)      Payments on mortgage  loans are deposited into the  appropriate  custodial bank
accounts and related bank clearing  accounts no more than two business  days  following  receipt,  or such
other number of days specified in the transaction agreements.

                  (2)      Disbursements  made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

                  (3)      Advances  of  funds  or  guarantees  regarding   collections,   cash  flows  or
distributions,  and any interest or other fees charged for such advances,  are made, reviewed and approved
as specified in the transaction agreements.

                  (4)      The related  accounts for the  transaction,  such as cash  reserve  accounts or
accounts  established as a form of  overcollateralization,  are separately  maintained (e.g., with respect
to commingling of cash) as set forth in the transaction agreements.

                  (5)      Each  custodial  account  is  maintained  at  a  federally  insured  depository
institution  as set forth in the  transaction  agreements.  For  purposes  of this  criterion,  "federally
insured  depository  institution"  with  respect  to a  foreign  financial  institution  means  a  foreign
financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (6)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (7)      Reconciliations   are  prepared  on  a  monthly  basis  for  all   asset-backed
securities  related bank  accounts,  including  custodial  accounts and related  bank  clearing  accounts.
These  reconciliations  are (A)  mathematically  accurate;  (B) prepared within 30 calendar days after the
bank statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C)
reviewed and approved by someone  other than the person who prepared the  reconciliation;  and (D) contain
explanations  for  reconciling  items.  These  reconciling  items are resolved  within 90 calendar days of
their original identification, or such other number of days specified in the transaction agreements.

         (d)      Investor remittances and reporting.

                  (1)      Reports to  investors,  including  those to be filed with the  Commission,  are
maintained  in  accordance  with  the  transaction  agreements  and  applicable  Commission  requirements.
Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms set forth in
the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in
the transaction  agreements;  (C) are filed with the Commission as required by its rules and  regulations;
and (D) agree with  investors'  or the  trustee's  records as to the total  unpaid  principal  balance and
number of mortgage loans serviced by the Servicer.

                  (2)      Amounts  due to  investors  are  allocated  and  remitted  in  accordance  with
timeframes, distribution priority and other terms set forth in the transaction agreements.

                  (3)      Disbursements  made to an investor are posted  within two business  days to the
Servicer's investor records, or such other number of days specified in the transaction agreements.

                  (4)      Amounts  remitted to investors per the investor  reports  agree with  cancelled
checks, or other form of payment, or custodial bank statements.

         (e)      Mortgage Loan administration.

                  (1)      Collateral  or  security  on mortgage  loans is  maintained  as required by the
transaction agreements or related mortgage loan documents.

                  (2)      Mortgage  loan  and  related  documents  are  safeguarded  as  required  by the
transaction agreements.

                  (3)      Any additions,  removals or substitutions to the asset pool are made,  reviewed
and approved in accordance with any conditions or requirements in the transaction agreements.

                  (4)      Payments on mortgage loans,  including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer's  obligor records  maintained no more than two
business days after receipt,  or such other number of days specified in the  transaction  agreements,  and
allocated to principal,  interest or other items (e.g.,  escrow) in accordance  with the related  mortgage
loan documents.

                  (5)      The Servicer's  records  regarding the mortgage loans agree with the Servicer's
records with respect to an obligor's unpaid principal balance.

                  (6)      Changes  with  respect to the terms or status of an  obligor's  mortgage  loans
(e.g.,  loan  modifications  or  re-agings)  are made,  reviewed and approved by  authorized  personnel in
accordance with the transaction agreements and related mortgage loan documents.

                  (7)      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications
and  deeds  in  lieu of  foreclosure,  foreclosures  and  repossessions,  as  applicable)  are  initiated,
conducted  and concluded in  accordance  with the  timeframes  or other  requirements  established  by the
transaction agreements.

                  (8)      Records  documenting  collection  efforts  are  maintained  during the period a
mortgage loan is delinquent in accordance  with the  transaction  agreements.  Such records are maintained
on at least a monthly basis, or such other period  specified in the transaction  agreements,  and describe
the entity's  activities in monitoring  delinquent  mortgage loans  including,  for example,  phone calls,
letters and payment  rescheduling  plans in cases where delinquency is deemed temporary (e.g.,  illness or
unemployment).

                  (9)      Adjustments  to  interest  rates or rates of return  for  mortgage  loans  with
variable rates are computed based on the related mortgage loan documents.

                  (10)     Regarding  any funds  held in trust for an obligor  (such as escrow  accounts):
(A) such funds are analyzed,  in accordance  with the obligor's  mortgage loan  documents,  on at least an
annual basis,  or such other period  specified in the transaction  agreements;  (B) interest on such funds
is paid, or credited,  to obligors in accordance with  applicable  mortgage loan documents and state laws;
and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related
mortgage loans, or such other number of days specified in the transaction agreements.

                  (11)     Payments made on behalf of an obligor  (such as tax or insurance  payments) are
made on or before the related  penalty or  expiration  dates,  as  indicated on the  appropriate  bills or
notices  for such  payments,  provided  that such  support has been  received by the  Servicer at least 30
calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                  (12)     Any late payment  penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer's  funds and not charged to the obligor,  unless the late payment
was due to the obligor's error or omission.

                  (13)     Disbursements  made on behalf of an obligor are posted within two business days
to the  obligor's  records  maintained  by the  Servicer,  or such other  number of days  specified in the
transaction agreements.

                  (14)     Delinquencies,  charge-offs  and  uncollectable  accounts  are  recognized  and
recorded in accordance with the transaction agreements.

                  (15)     Any  external  enhancement  or other  support,  identified  in Item  1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction agreements.




--------------------------------------------------------------------------------






                                                EXHIBIT I

                             SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

         NOTE:  This Exhibit I is provided for  convenience of reference  only. In the event of a conflict
or  inconsistency  between  the  terms  of this  Exhibit  I and the  text of  Regulation  AB,  the text of
Regulation AB, its adopting release and other public statements of the SEC shall control.

         Item 1108(b) and (c)

         Provide the following  information  with respect to each  servicer  that will service,  including
interim service,  20% or more of the mortgage loans in any loan group in the securitization  issued in the
Pass-Through Transfer:

         -a description of the Owner's form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a
general  discussion  of the  Servicer's  experience  in  servicing  assets  of any  type as well as a more
detailed  discussion of the Servicer's  experience  in, and procedures for the servicing  function it will
perform  under  this  Agreement  and  any  Reconstitution  Agreements;  information  regarding  the  size,
composition  and growth of the Servicer's  portfolio of mortgage loans of the type similar to the Mortgage
Loans and  information  on factors  related to the  Servicer  that may be material to any  analysis of the
servicing of the Mortgage Loans or the related asset-backed securities,  as applicable,  including whether
any default or servicing related  performance  trigger has occurred as to any other  securitization due to
any act or failure to act of the Servicer,  whether any material  noncompliance with applicable  servicing
criteria as to any other  securitization  has been  disclosed or reported by the Servicer,  and the extent
of outsourcing the Servicer uses;

         -a  description  of any  material  changes  to  the  Servicer's  policies  or  procedures  in the
servicing  function it will perform under this  Agreement and any  Reconstitution  Agreements for mortgage
loans of the type similar to the Mortgage Loans during the past three years;

         -information  regarding  the  Servicer's  financial  condition  to the  extent  that  there  is a
material  risk  that the  effect  on one or more  aspects  of  servicing  resulting  from  such  financial
condition  could have a material impact on the  performance of the securities  issued in the  Pass-Through
Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage
Loans, and the Servicer's processes and procedures designed to address such factors;

         -statistical  information  regarding  principal and interest advances made by the Servicer on the
Mortgage Loans and the Servicer's overall servicing portfolio for the past three years; and

         -the Owner's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as
through liquidation of REO Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe  any legal  proceedings  pending  against the Servicer or against any of its  property,
including any proceedings  known to be contemplated by governmental  authorities,  that may be material to
the holders of the securities issued in the Pass-Through Transfer.

         Item 1119(a)


         -describe any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and
each  Subservicer  with the  sponsor,  depositor,  issuing  entity,  trustee,  any  originator,  any other
servicer,  any significant obligor,  enhancement or support provider or any other material parties related
to the Pass-Through Transfer.

         Item 1119(b)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
entered  into  outside of the  ordinary  course of business  or on terms  other than those  obtained in an
arm's length transaction with an unrelated third party, apart from the Pass-Through Transfer,  between the
Servicer,  each  other  originator  of the  Mortgage  Loans  and each  Subservicer,  or  their  respective
affiliates,  and the sponsor,  depositor or issuing  entity or their  respective  affiliates,  that exists
currently  or has  existed  during the past two years,  that may be material  to the  understanding  of an
investor in the securities issued in the Pass-Through Transfer.

         Item 1119(c)


         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding
involving or relating to the Mortgage  Loans or the  Pass-Through  Transfer,  including the material terms
and  approximate  dollar  amount  involved,  between the Servicer,  each other  originator of the Mortgage
Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor or issuing entity
or their respective affiliates, that exists currently or has existed during the past two years.




--------------------------------------------------------------------------------




                                                EXHIBIT J

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                        SERVICING CRITERIA TO BE ADDRESSED
                                            IN ASSESSMENT OF COMPLIANCE
                                           (RMBS unless otherwise noted)

         Key:
         X - obligation


         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



--------------------- ---------------------------------------------------------------------------------------------- --------------
RegAB Reference                Servicing Criteria                                                                    Servicers
--------------------- ---------------------------------------------------------------------------------------------- --------------

--------------------- ---------------------------------------------------------------------------------------------- --------------
                               General Servicing Considerations
--------------------- ---------------------------------------------------------------------------------------------- --------------

--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(i)         Policies and  procedures  are  instituted to monitor any  performance  or other  triggers and           X
                      events of default in accordance with the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(ii)        If  any  material  servicing  activities  are  outsourced  to  third  parties,  policies  and           X
                      procedures are instituted to monitor the third party's  performance  and compliance with such
                      servicing activities.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any  requirements in the transaction  agreements to maintain a back-up  servicer for the Pool
1122(d)(1)(iii)       Assets are maintained.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(1)(iv)        A fidelity bond and errors and omissions  policy is in effect on the party  participating  in           X
                      the servicing function  throughout the reporting period in the amount of coverage required by
                      and otherwise in accordance with the terms of the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Cash Collection and Administration
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(i)         Payments on pool assets are  deposited  into the  appropriate  custodial  bank  accounts  and           X
                      related bank clearing  accounts no more than two business  days  following  receipt,  or such
                      other number of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made via wire transfer on behalf of an obligor or to an investor are made only           X
1122(d)(2)(ii)        by authorized personnel.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Advances of funds or guarantees regarding collections,  cash flows or distributions,  and any           X
                      interest  or other fees  charged  for such  advances,  are made,  reviewed  and  approved  as
1122(d)(2)(iii)       specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      The  related  accounts  for the  transaction,  such  as cash  reserve  accounts  or  accounts           X
                      established  as a form of over  collateralization,  are  separately  maintained  (e.g.,  with
1122(d)(2)(iv)        respect to commingling of cash) as set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Each custodial  account is maintained at a federally  insured  depository  institution as set           X
                      forth in the  transaction  agreements.  For purposes of this  criterion,  "federally  insured
                      depository  institution"  with  respect to a foreign  financial  institution  means a foreign
                      financial  institution  that meets the  requirements  of Rule  13k-1(b)(1)  of the Securities
1122(d)(2)(v)         Exchange Act.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(vi)        Unissued checks are safeguarded so as to prevent unauthorized access.                                   X
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all asset-backed  securities related bank           X
                      accounts,   including   custodial  accounts  and  related  bank  clearing   accounts.   These
                      reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar days after
                      the bank  statement  cutoff date, or such other number of days  specified in the  transaction
                      agreements;  (C)  reviewed  and  approved by someone  other than the person who  prepared the
                      reconciliation;  and (D) contain  explanations for reconciling items. These reconciling items
                      are resolved within 90 calendar days of their original  identification,  or such other number
                      of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Investor Remittances and Reporting
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(3)(i)         Reports to investors,  including  those to be filed with the  Commission,  are  maintained in           X
                      accordance  with  the  transaction   agreements  and  applicable   Commission   requirements.
                      Specifically,  such reports (A) are prepared in accordance  with  timeframes  and other terms
                      set forth in the transaction  agreements;  (B) provide  information  calculated in accordance
                      with the terms specified in the transaction agreements;  (C) are filed with the Commission as
                      required  by its rules  and  regulations;  and (D) agree  with  investors'  or the  trustee's
                      records as to the total unpaid  principal  balance and number of Pool Assets  serviced by the
                      Servicer.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Amounts  due  to  investors  are  allocated  and  remitted  in  accordance  with  timeframes,           X
1122(d)(3)(ii)        distribution priority and other terms set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made to an investor  are posted  within two  business  days to the  Servicer's           X
1122(d)(3)(iii)       investor records, or such other number of days specified in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Amounts remitted to investors per the investor reports agree with cancelled  checks, or other           X
1122(d)(3)(iv)        form of payment, or custodial bank statements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Pool Asset Administration
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(i)         Collateral  or  security  on  pool  assets  is  maintained  as  required  by the  transaction           X
                      agreements or related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(ii)        Pool assets  and related documents are safeguarded as required by the transaction agreements            X
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(iii)       Any additions,  removals or substitutions  to the asset pool are made,  reviewed and approved           X
                      in accordance with any conditions or requirements in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(iv)        Payments on pool assets,  including  any payoffs,  made in  accordance  with the related pool           X
                      asset  documents are posted to the  Servicer's  obligor  records  maintained no more than two
                      business  days after  receipt,  or such other  number of days  specified  in the  transaction
                      agreements, and allocated to principal,  interest or other items (e.g., escrow) in accordance
                      with the related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      The  Servicer's  records  regarding  the pool assets agree with the  Servicer's  records with           X
1122(d)(4)(v)         respect to an obligor's unpaid principal balance.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Changes  with  respect  to the  terms or status  of an  obligor's  pool  assets  (e.g.,  loan           X
                      modifications  or  re-agings)  are made,  reviewed  and approved by  authorized  personnel in
1122(d)(4)(vi)        accordance with the transaction agreements and related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Loss mitigation or recovery  actions (e.g.,  forbearance  plans,  modifications  and deeds in           X
                      lieu of foreclosure,  foreclosures and repossessions, as applicable) are initiated, conducted
                      and concluded in accordance  with the  timeframes or other  requirements  established  by the
1122(d)(4)(vii)       transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(viii)      Records  documenting  collection  efforts  are  maintained  during the period a pool asset is           X
                      delinquent in accordance with the transaction  agreements.  Such records are maintained on at
                      least a monthly basis,  or such other period  specified in the  transaction  agreements,  and
                      describe  the  entity's  activities  in  monitoring  delinquent  pool assets  including,  for
                      example,  phone calls,  letters and payment  rescheduling plans in cases where delinquency is
                      deemed temporary (e.g., illness or unemployment).
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(ix)        Adjustments  to interest  rates or rates of return for pool assets  with  variable  rates are           X
                      computed based on the related pool asset documents.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
1122(d)(4)(x)         Regarding  any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds           X
                      are analyzed,  in accordance with the obligor's pool asset  documents,  on at least an annual
                      basis,  or such other period  specified in the transaction  agreements;  (B) interest on such
                      funds is paid, or credited,  to obligors in accordance  with  applicable pool asset documents
                      and state laws;  and (C) such funds are  returned to the obligor  within 30 calendar  days of
                      full  repayment  of the related pool  assets,  or such other number of days  specified in the
                      transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Payments  made on behalf of an obligor  (such as tax or  insurance  payments)  are made on or           X
                      before the related  penalty or expiration  dates,  as indicated on the  appropriate  bills or
                      notices for such  payments,  provided  that such support has been received by the servicer at
                      least 30 calendar  days prior to these dates,  or such other number of days  specified in the
1122(d)(4)(xi)        transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any late payment  penalties in connection with any payment to be made on behalf of an obligor           X
                      are paid from the  Servicer's  funds and not charged to the obligor,  unless the late payment
1122(d)(4)(xii)       was due to the obligor's error or omission.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Disbursements  made on behalf of an  obligor  are  posted  within  two  business  days to the           X
                      obligor's records  maintained by the servicer,  or such other number of days specified in the
1122(d)(4)(xiii)      transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Delinquencies,  charge-offs  and  uncollectible  accounts  are  recognized  and  recorded  in           X
1122(d)(4)(xiv)       accordance with the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------
--------------------- ---------------------------------------------------------------------------------------------- --------------
                      Any external enhancement or other support,  identified in Item 1114(a)(1) through (3) or Item
1122(d)(4)(xv)        1115 of Regulation AB, is maintained as set forth in the transaction agreements.
--------------------- ---------------------------------------------------------------------------------------------- --------------




                                                      [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                     By:      _________________________
                                                     Name:
                                                     Title:




--------------------------------------------------------------------------------





                                                EXHIBIT K

                                   REPORTING DATA FOR REALIZED LOSSES AND GAINS

                      Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate
         line items.  Claim packages are due within 90 days of liquidation.  Late submissions may result
         in claims not being passed until the following month.  The Servicer is responsible to remit all
         funds pending loss approval and /or resolution of any disputed items.

                  The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an
                  Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         2.       The Total  Interest Due less the aggregate  amount of servicing fee that would have been
                  earned  if all  delinquent  payments  had been made as  agreed.  For  documentation,  an
                  Amortization  Schedule  from date of default  through  liquidation  breaking out the net
                  interest and servicing fees advanced is required.
         3.       Accrued  Servicing Fees based upon the Scheduled  Principal Balance of the Mortgage Loan
                  as calculated on a monthly basis. For documentation,  an Amortization Schedule from date
                  of  default  through  liquidation  breaking  out the net  interest  and  servicing  fees
                  advanced is required.
         4-12.    Complete as applicable.  Required documentation:
                           * For  taxes  and  insurance  advances  – see  page 2 of 332  form -  breakdown
                  required showing period
                              of  coverage,  base  tax,  interest,  penalty.  Advances  prior  to  default
                     require evidence of servicer efforts to recover advances.
                           *  For escrow advances - complete payment history
                               (to calculate advances from last positive escrow balance forward)
                           *  Other expenses -  copies of corporate advance history showing all payments
                           *  REO repairs > $1500 require explanation
                           *  REO repairs >$3000 require evidence of at least 2 bids.
                           * Short  Sale or Charge Off  require  P&L  supporting  the  decision  and WFB's
                  approved Officer Certificate
                           *  Unusual or extraordinary items may require further documentation.
         13.        The total of lines 1 through 12.
         Credits:

         14-21.   Complete as applicable.  Required documentation:
                          * Copy of the HUD 1 from the REO sale.  If a 3rd Party  Sale,  bid  instructions
                  and Escrow Agent / Attorney
                             Letter of Proceeds Breakdown.
                          *  Copy of EOB for any MI or gov't guarantee
                          *  All other credits need to be clearly defined on the 332 form
         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b)
                           for Part B/Supplemental proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The  total  derived  from  subtracting  line 22 from  13.  If the  amount  represents  a
                  realized gain, show the amount in parenthesis (   ).

                                Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge
         Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a)
         HUD Part A

         ________________           (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------
           Type             Date            Period             Total            Base            Penalties            Interest
                        Paid          of Coverage          Paid            Amount
         (Tax
     /Ins.)
------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------
------------------ --------------- ------------------ ---------------- --------------- -------------------- ------------------







--------------------------------------------------------------------------------



                                                                                                         EXHIBIT H-6

                                                       EMC MORTGAGE CORPORATION
                                                                 Owner

                                                                  and

                                                       ALLIANCE MORTGAGE COMPANY
                                                               Servicer




                                                        SUBSERVICING AGREEMENT

                                                      Dated as of August 1, 2002

                                                                    4


--------------------------------------------------------------------------------




EXHIBITS


         Schedule A        Mortgage Loan Schedule

         Exhibit A         Acknowledgement Agreement

         Exhibit B         Custodial Account Letter Agreement

         Exhibit C         Escrow Account Letter Agreement

         Exhibit D         Form of Request for Release

         Exhibit E         Loan Level Format for Tape Input

         Exhibit F         Reporting Data for Defaulted Loans




--------------------------------------------------------------------------------



         THIS IS A SUBSERVICING  AGREEMENT,  dated as of August 1, 2002, and is executed between EMC Mortgage Corporation (the &#147;Owner&#148;)
and Alliance Mortgage Company (the &#147;Servicer&#148;).

                                                         W I T N E S S E T H :

         WHEREAS,  the Servicer has agreed to service,  from time to time,  certain of the other  mortgage loans acquired by the Owner,
which loans are currently being serviced by other servicers pursuant to other servicing agreements.

         WHEREAS,  the Owner and the Servicer desire that,  from and after the date hereof,  the Mortgage Loans which from time to time
are subject to this  Agreement  be serviced in  accordance  with the terms and  provisions  of this  Agreement  instead of the existing
servicing agreements.

         WHEREAS,  the Owner has approached Wells Fargo Bank Minnesota,  National  Association (the &#147;Master Servicer&#148;) to supervise the
servicing of the Mortgage Loans on behalf of the Owner.

         WHEREAS, the Owner and the Servicer intend that the Master Servicer is an intended third party beneficiary of this Agreement.

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and the Servicer agree as follows:

                                                               ARTICLE I
                                                              DEFINITIONS

         Section 1.01.00  Defined Terms.

                 Whenever used in this Agreement,  the following words and phrases,  unless the context otherwise requires,  shall have
the following meaning specified in this Article:

                  Accepted  Servicing  Practices:  With respect to any Mortgage Loan,  those mortgage  servicing  practices  (including
collection procedures) that are in accordance with the Fannie Mae Guide.

                  Acknowledgement Agreement:  An acknowledgement agreement attached hereto in the form of Exhibit A.

                  Adjustment  Date: As to each ARM Loan,  the date on which the Mortgage  Interest Rate is adjusted in accordance  with
the terms of the related Mortgage Note.

                  Agreement:  This Subservicing Agreement including all exhibits hereto, amendments hereof and supplements hereto.

                  ARM Loans:  First lien,  conventional,  1-4 family  residential  Mortgage Loans with interest rates which adjust from
time to time in  accordance  with the related  Index and are subject to Periodic  Rate Caps and Lifetime Rate Caps and which may permit
conversion to fixed interest rates.

                  Business  Day: Any day other than (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York or the
jurisdiction  in which the Servicer  conducts its servicing  activities,  or (iii) a day on which banks in the State of New York or the
jurisdiction  in which the Servicer  conducts its servicing  activities  are  authorized  or obligated by law or executive  order to be
closed.



--------------------------------------------------------------------------------



                  Code: The Internal  Revenue Code of 1986, as it may be amended from time to time, or any successor  statute  thereto,
and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

                  Condemnation  Proceeds:  All  awards or  settlements  in  respect  of a  Mortgaged  Property,  whether  permanent  or
temporary,  partial or entire,  by exercise of the power of eminent domain or  condemnation,  to the extent not required to be released
to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

                  Custodial  Account:  The separate  demand account or accounts  created and maintained  pursuant to Section 4.04 which
shall be entitled &#147;[Servicer]  Custodial Account in trust for [Owner],  Owner of Whole Loan Mortgages and various Mortgagors&#148; and shall
be  established  at a Qualified  Depository,  each of which  accounts  shall in no event contain funds in excess of the FDIC  insurance
limits.

                  Custodian:  Wells Fargo Bank Minnesota, National Association, or such other custodian as Owner shall designate.

                  Determination  Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately  preceding
such 15th day) of the month of the Remittance Date.

                  Due Date:  Each day on which  payments of  principal  and interest  are  required to be paid in  accordance  with the
terms of the related Mortgage Note, exclusive of any days of grace.

                  Due Period:  With respect to any  Remittance  Date,  the period  commencing on the second day of the month  preceding
the month of such Remittance Date and ending on the first day of the month of the Remittance Date.

                  Escrow Account:  The separate trust account or accounts  created and maintained  pursuant to Section 4.06 which shall
be entitled  &#147;[Servicer]  Escrow  Account,  in trust for [Owner],  Owner of Whole Loan Mortgages and various  Mortgagors&#148;  and shall be
established at a Qualified Depository, each of which accounts shall in no event contain funds in excess of the FDIC insurance limits.

                  Escrow  Payments:  With respect to any Mortgage  Loan, the amounts  constituting  ground rents,  taxes,  assessments,
water rates, sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium  charges,
and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

                  Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

                  Fannie Mae:  Fannie Mae, or any successor thereto.

                  Fannie Mae Guide:  The Fannie Mae Selling  Guide and the Fannie Mae Servicing  Guide and all  amendments or additions
thereto.

                  Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

                  FIRREA:   The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended from time to time.



--------------------------------------------------------------------------------



                  Freddie Mac:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

                  Freddie Mac Guide:  The  Freddie  Mac  Selling  Guide and the  Freddie  Mac  Servicing  Guide and all  amendments  or
additions thereto.

                  Full Principal  Prepayment:  A Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage
Loan.

                  GAAP:  Generally accepted accounting procedures, consistently applied.

                  HUD:   The United States Department of Housing and Urban Development or any successor.

                  Index:  With respect to each ARM Loan,  on the related  Adjustment  Date,  the index used to  determine  the Mortgage
Interest Rate on each such ARM Loan.

                  Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the Mortgage Loan
or the related Mortgaged Property.

                  Lifetime  Rate  Cap:  With  respect  to each ARM  Loan,  the  maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan, as specified in the related Mortgage Note.

                  Liquidation  Proceeds:  Cash  received in connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether
through the sale or assignment of such Mortgage  Loan,  trustee&#146;s  sale,  foreclosure  sale or otherwise,  other than amounts  received
following the acquisition of an REO Property pursuant to Section 4.13.

                  Margin:  With respect to each ARM Loan, the fixed percentage  amount set forth in each related Mortgage Note which is
added to the Index in order to determine the related Mortgage Interest Rate.

                  Master Servicer:  Wells Fargo Bank Minnesota,  National  Association,  its successors in interest and assigns, or any
successor thereto designated by the Owner.

                  Monthly  Advance:  The  aggregate of the advances  made by the Servicer on any  Remittance  Date  pursuant to Section
5.03.

                  Monthly  Payment:  With respect to each  Mortgage  Loan,  the  scheduled  monthly  payment of principal  and interest
thereon which is payable by the related Mortgagor under the related Mortgage Note.

                  Mortgage:  The mortgage,  deed of trust or other instrument securing a Mortgage Note which creates a first lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

                  Mortgage  Interest  Rate:  The annual rate at which  interest  accrues on any Mortgage  Loan in  accordance  with the
provisions of the related  Mortgage  Note,  and in the case of an ARM Loan, as adjusted from time to time on each  Adjustment  Date for
such Mortgage Loan to equal the Index for such Mortgage  Loan plus the Margin for such Mortgage  Loan,  and subject to the  limitations
on such interest rate imposed by the Periodic Rate Cap and the Lifetime Rate Cap.



--------------------------------------------------------------------------------



                  Mortgage  Loan:  An  individual  Mortgage  Loan  described  herein and as further  identified  on the  Mortgage  Loan
Schedule,  which Mortgage Loan includes without limitation the Mortgage Loan Documents,  the Monthly Payments,  Principal  Prepayments,
Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds, and all other rights,  benefits,  proceeds
and obligations arising from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

                  Mortgage Loan  Remittance  Rate:  With respect to each  Mortgage  Loan,  the annual rate of interest  remitted to the
Owner, which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate.

                   Mortgage Loan  Schedule:  The initial group of Mortgage Loans being  specifically  identified on Schedule A attached
hereto;  it being agreed that Schedule A may be supplemented  from time to time by agreement of the parties to add additional  Mortgage
Loans pursuant to an Acknowledgement Agreement.

                  Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

                  Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note.

                  Mortgagor:  The obligor on a Mortgage Note.

                  Nonrecoverable  Advance:  Any advance  previously  made by the  Servicer  pursuant to Section  5.03 or any  Servicing
Advance  which,  in the good faith  judgment of the  Servicer,  may not be  ultimately  recoverable  by the Servicer  from  Liquidation
Proceeds.  The  determination  by the  Servicer  that  is has  made a  Nonrecoverable  Advance,  shall  be  evidenced  by an  Officer&#146;s
Certificate of the Servicer delivered to the Owner and detailing the reasons for such determination.

                  Officers&#146;  Certificate:  A  certificate  signed by the  Chairman of the Board,  the Vice  Chairman of the Board,  the
President,  a Senior Vice  President or a Vice  President or by the Treasurer or the  Secretary or one of the  Assistant  Treasurers or
Assistant Secretaries of the Servicer, and delivered to the Owner as required by this Agreement.

                  Opinion of Counsel:  A written opinion of counsel,  who may be an employee of the party on behalf of whom the opinion
is being given, reasonably acceptable to the Owner.

                  Owner: EMC Mortgage  Corporation,  its successors in interest and assigns (including the Trustee in connection with a
Pass-Through Transfer).

                  Partial  Principal  Prepayment:  A Principal  Prepayment by a Mortgagor of a partial  principal balance of a Mortgage
Loan.

                  Pass-Through  Transfer:  The sale or transfer of same or all of the  Mortgage  Loans to a trust as part of a publicly
issued or privately placed, rated or unrated Mortgage pass-through transaction.

                  Periodic Rate Cap: With respect to each ARM Loan, the maximum  increase or decrease in the Mortgage  Interest Rate on
any Adjustment Date.



--------------------------------------------------------------------------------



                  Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and  obligations  the timely  payment of which are fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and credit of the United States of America;

                  (ii)     (a) demand or time deposits,  federal funds or bankers&#146; acceptances issued by any depository  institution or
                  trust  company  incorporated  under the laws of the  United  States of America or any state  thereof  (including  any
                  Trustee or the Master  Servicer)  and  subject to  supervision  and  examination  by  federal  and/or  state  banking
                  authorities,  provided that the commercial paper and/or the short-term deposit rating and/or the long-term  unsecured
                  debt  obligations  or deposits of such  depository  institution  or trust  company at the time of such  investment or
                  contractual  commitment  providing for such investment are rated in one of the two highest rating  categories by each
                  Rating  Agency and (b) any other  demand or time  deposit or  certificate  of  deposit  that is fully  insured by the
                  Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with  respect to (a) any  security  described  in clause (i) above or (b) any other
                  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,  the obligations of
                  which are backed by the full faith and credit of the United  States of America,  in either case  entered  into with a
                  depository institution or trust company (acting as principal) described in clause (ii)(a) above;

                  (iv)     securities  bearing  interest or sold at a discount issued by any corporation  (including any Trustee or the
                  Master Servicer)  incorporated  under the laws of the United States of America or any state thereof that are rated in
                  one of the two  highest  rating  categories  by each  Rating  Agency at the time of such  investment  or  contractual
                  commitment providing for such investment;  provided,  however,  that securities issued by any particular  corporation
                  will not be Permitted  Investments to the extent that investments  therein will cause the then outstanding  principal
                  amount of securities  issued by such  corporation  and held as Permitted  Investments  to exceed 10% of the aggregate
                  outstanding principal balances and amounts of all the Permitted Investments;

                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi)     any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
                  each Rating Agency; and

                  (vii)    any money market funds the  collateral  of which  consists of  obligations  fully  guaranteed  by the United
                  States of America or any agency or  instrumentality  of the United  States of America  the  obligations  of which are
                  backed by the full faith and  credit of the  United  States of America  (which  may  include  repurchase  obligations
                  secured by collateral  described in clause (i)) and other  securities  (including  money market or common trust funds
                  for which any Trustee or the Master  Servicer or any  affiliate  thereof  acts as a manager or an advisor)  and which
                  money market funds are rated in one of the two highest rating categories by each Rating Agency;



--------------------------------------------------------------------------------



provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both principal and interest with a yield to maturity in excess of 120% of the yield to maturity at par.

                  Person:  Any  individual,  corporation,   partnership,  joint  venture,  association,  joint-stock  company,  limited
liability company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Prepayment  Interest  Shortfall:  The sum of the differences  between interest actually received in a Due Period as a
result of a full or partial  prepayment or other  unscheduled  receipt of principal  (including as a result of a  liquidation)  on each
Mortgage Loan as to which such a payment is received and the interest  portion of the Monthly  Payment of such Mortgage Loan  scheduled
to be due at the applicable Mortgage Loan Remittance Rate.

                  Primary Mortgage  Insurance Policy:  Each primary policy of mortgage  insurance,  or any replacement  policy therefor
obtained by the Servicer pursuant to Section 4.08.

                  Prime Rate: The prime rate of U.S. money center banks as published from time to time in The Wall Street Journal.

                  Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan,  full or partial,  which is
received in advance of its scheduled Due Date,  including any prepayment  penalty or premium thereon and which is not accompanied by an
amount  of  interest  representing  scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the month of
prepayment.

                  Qualified Appraiser:  An appraiser,  duly appointed by the Servicer,  who had no interest,  direct or indirect in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan,  which  appraiser and the appraisal made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

                  Qualified  Depository:  (a) The Custodian or (b) a depository,  the accounts of which are insured by the FDIC and the
short term debt ratings and the long term deposit  ratings of which are rated in one of the two highest  rating  categories  by each of
the Rating Agencies.

                  Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which the Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae and Freddie Mac.

                  Rating Agency:  Standard &amp; Poor&#146;s Ratings Service,  a division of The McGraw Hill Companies Inc.,  Moody&#146;s  Investors
Service, Inc. and Fitch, Inc.

                  REMIC:  A &#147;real estate mortgage investment conduit&#148; within the meaning of Section 860D of the Code.

                  REMIC  Provisions:  The  provisions of the Federal  income tax law relating to a REMIC,  which appear at Section 860A
through 860G of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions,  and regulations,  rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time.



--------------------------------------------------------------------------------



                  Remittance  Date:  The 18th day of any  month,  or if such 18th day is not a Business  Day,  the first  Business  Day
immediately preceding such 18th day.  The first Remittance Date shall occur on August 18, 2002.

                  REO Disposition:  The final sale by the Servicer of any REO Property.

                  REO Disposition Proceeds:  Amounts received by the Servicer in connection with a related REO Disposition.

                  REO Property:  A Mortgaged Property acquired by the Servicer on behalf of the Owner as described in Section 4.13.

                  Servicer:  Alliance  Mortgage  Company,  or any of its  successors in interest or any successor  under this Agreement
appointed as herein provided.

                  Servicing  Advances:  All  customary,  reasonable  and  necessary  &#147;out of  pocket&#148;  costs  and  expenses  (including
reasonable  attorneys&#146; fees and  disbursements)  incurred in the performance by the Servicer of its servicing  obligations  relating to
each Mortgage  Loan,  including,  but not limited to, the cost of (a) the  preservation,  restoration  and  protection of the Mortgaged
Property,  (b) any enforcement,  administrative or judicial proceedings,  or any legal work or advice specifically related to servicing
the Mortgage Loans, including but not limited to, foreclosures,  bankruptcies,  condemnations,  drug seizures, elections,  foreclosures
by subordinate or superior  lienholders,  and other legal actions incidental to the servicing of the Mortgage Loans (provided that such
expenses are reasonable and that the Servicer  specifies the Mortgage  Loan(s) to which such expenses  relate),  (c) the management and
liquidation  of the  Mortgaged  Property if the Mortgaged  Property is acquired in full or partial  satisfaction  of the Mortgage,  (d)
taxes,  assessments,  water  rates,  sewer rates and other  charges  which are or may become a lien upon the  Mortgaged  Property,  and
Primary  Mortgage  Insurance  Policy premiums and fire and hazard  insurance  coverage and (e) compliance  with the  obligations  under
Section 4.08.

                  Servicing  Fee:  With  respect  to each  Mortgage  Loan,  the  amount of the  annual  fee the Owner  shall pay to the
Servicer,  which shall,  for a period of one full month,  be equal to one-twelfth  of the product of (a) the  applicable  Servicing Fee
Rate and (b) the  outstanding  principal  balance of such Mortgage Loan.  Such fee shall be payable  monthly,  computed on the basis of
the same principal amount and period  respecting  which any related interest payment on a Mortgage Loan is computed.  The obligation of
the Owner to pay the Servicing Fee is limited to, and the  Servicing Fee is payable from the interest  portion of such Monthly  Payment
collected by the Servicer or as otherwise provided under Section 4.05.

                  Servicing  Fee Rate:  A rate per annum  equal to (i) 0.05%  with  respect  to each  Mortgage  Loan which is less than
ninety days delinquent and (ii) 0.375% with respect to each Mortgage Loan which is ninety or more days delinquent.

                  Servicing File: The documents,  records and other items pertaining to a particular  Mortgage Loan, and any additional
documents relating to such Mortgage Loan as are in, or as may from time to time come into, the Servicer&#146;s possession.

                  Servicing  Officer:  Any officer of the Servicer involved in, or responsible for, the administration and servicing of
the Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Servicer to the Owner upon  request,  as such
list may from time to time be amended.



--------------------------------------------------------------------------------



                  Servicing  Transfer Date:  With respect to each Mortgage Loan, the date on which the Owner transfers the servicing of
the related Mortgage Loan to the Servicer.

                  Stated Principal  Balance:  As to each Mortgage Loan as of any date of  determination,  (i) the principal  balance of
such  Mortgage  Loan after giving  effect to payments of principal  due,  whether or not  received,  minus (ii) all amounts  previously
distributed to the Owner with respect to the Mortgage Loan representing Principal Prepayments.

                  Trustee:  The Person appointed as trustee in connection with any Pass-Through Transfer.

                  Whole Loan  Transfer:  The sale or transfer of some or all of the  ownership  interest in the  Mortgage  Loans by the
Owner to one or more third parties in whole loan or participation format, which third party may be Fannie Mae or Freddie Mac.

                                                              ARTICLE II
          SERVICING OF MORTGAGE LOANS; POSSESSION OF SERVICING FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01  Servicing of Mortgage Loans.

                                                     The Servicer does hereby agree to service the Mortgage  Loans,  but subject to the
terms of this  Agreement.  The Servicer shall deliver an  Acknowledgement  Agreement to the Owner on each Servicing  Transfer Date with
respect to the  Mortgage  Loans  transferred  on such date.  The rights of the Owner to receive  payments  with respect to the Mortgage
Loans shall be as set forth in this Agreement.

         Section 2.02  Maintenance of Servicing Files.

                  The Servicer  shall maintain a Servicing File  consisting of all documents  necessary to service the Mortgage  Loans.
The  possession of each  Servicing  File by the Servicer is for the sole purpose of servicing the Mortgage Loan, and such retention and
possession by the Servicer is in a custodial  capacity  only.  The Servicer  acknowledges  that the  ownership of each  Mortgage  Loan,
including the Note,  the  Mortgage,  all other  Mortgage Loan  Documents and all rights,  benefits,  proceeds and  obligations  arising
therefrom or in connection  therewith,  has been vested in the Owner. All rights arising out of the Mortgage Loans  including,  but not
limited to, all funds  received on or in connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage
Loans  prepared  by or which come into the  possession  of the  Servicer  shall be received  and held by the  Servicer in trust for the
exclusive  benefit of the Owner as the owner of the related  Mortgage  Loans.  Any portion of the related  Servicing  Files retained by
the Servicer  shall be  appropriately  identified in the  Servicer&#146;s  computer  system to clearly  reflect the ownership of the related
Mortgage  Loans by the Owner.  The  Servicer  shall  release  its  custody  of the  contents  of the  related  Servicing  Files only in
accordance with written  instructions of the Owner,  except when such release is required as incidental to the Servicer&#146;s  servicing of
the Mortgage Loans, such written instructions shall not be required.

         Section 2.03  Books and Records.

                  The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer&#146;s  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Owner.  In particular,  the Servicer shall maintain in its  possession,  available for inspection by the Owner, or
its designee and shall  deliver to the Owner upon demand,  evidence of  compliance  with all federal,  state and local laws,  rules and
regulations,  and  requirements  of Fannie Mae or Freddie Mac, as  applicable,  including  but not limited to  documentation  as to the
method used in  determining  the  applicability  of the provisions of the Flood  Disaster  Protection  Act of 1973, as amended,  to the
Mortgaged Property,  documentation  evidencing insurance coverage and eligibility of any condominium project for approval by Fannie Mae
and periodic  inspection  reports as required by Section 4.13.  To the extent that original  documents are not required for purposes of
realization  of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of microfilm or
microfiche or such other reliable means of recreating original  documents,  including but not limited to, optical imagery techniques so
long as the Servicer complies with the requirements of the Fannie Mae Guide.



--------------------------------------------------------------------------------



                  The Servicer  shall  maintain with respect to each Mortgage Loan and shall make available for inspection by any Owner
or its designee the related  Servicing  File (or copies  thereof)  during the time the Owner  retains  ownership of a Mortgage Loan and
thereafter in accordance with applicable laws and regulations.

         Section 2.04  Transfer of Mortgage Loans.

                  No transfer of a Mortgage  Loan may be made unless such  transfer is in  compliance  with the terms  hereof.  For the
purposes of this  Agreement,  the Servicer  shall be under no obligation to deal with any person with respect to this  Agreement or any
Mortgage  Loan unless a notice of the  transfer of such  Mortgage  Loan has been  delivered  to the  Servicer in  accordance  with this
Section  2.04.  The  Owner  may,  subject  to the terms of this  Agreement,  sell and  transfer  one or more of the  Mortgage  Loans in
accordance with Sections 10.02 and 11.12,  provided,  however,  that the transferee will not be deemed to be an Owner hereunder binding
upon the Servicer  unless such  transferee  shall agree in writing to be bound by the terms of this  Agreement  and an  assignment  and
assumption  of this  Agreement  reasonably  acceptable  to the  Servicer  (except  as  provided  in  Section  10.02  with  respect to a
Pass-Through  transfer by the initial  Owner).  The Owner also shall  advise the Servicer in writing of the  transfer.  Upon receipt of
notice of the  permitted  transfer,  the Servicer  shall mark its books and records to reflect the  ownership of the Mortgage  Loans of
such  assignee,  and shall  release the previous  Owner from its  obligations  hereunder  with  respect to the  Mortgage  Loans sold or
transferred.

         Section 2.05  Delivery of Mortgage Loan Documents.

                  The Servicer  shall  forward to the Custodian on behalf of the Owner  original  documents  evidencing an  assumption,
modification,  consolidation  or extension of any Mortgage  Loan entered into in accordance  with Section 4.01 or 6.01  promptly  after
their  execution;  provided,  however,  that the Servicer shall provide the Custodian on behalf of the Owner with a certified true copy
of any such document submitted for recordation  promptly after its execution,  and shall provide the original of any document submitted
for recordation or a copy of such document  certified by the appropriate  public recording office to be a true and complete copy of the
original  within 180 days of its execution.  If delivery is not completed  within 180 days solely due to delays in making such delivery
by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the  Servicer  shall
continue to use its best efforts to effect delivery as soon as possible thereafter.

                  From time to time the Servicer may have a need for Mortgage Loan Documents to be released by the Custodian.  If the
Servicer shall require any of the Mortgage Loan Documents, the Servicer shall notify the Custodian in writing of such request in the
form of the request for release attached hereto as Exhibit D.  The Custodian shall deliver to the Servicer within five (5) Business
Days, any requested Mortgage Loan Document previously delivered to the Custodian, provided that such documentation is promptly
returned to the Custodian when the Servicer no longer requires possession of the document, and provided that during the time that any
such documentation is held by the Servicer, such possession is in trust for the benefit of the Owner.



--------------------------------------------------------------------------------



                                                              ARTICLE III
                                            REPRESENTATIONS AND WARRANTIES OF THE SERVICER

                  The  Servicer  represents,  warrants  and  covenants  to the  Owner  that as of the date  hereof  or as of such  date
specifically provided herein:

         (a) The Servicer is a validly  existing  corporation in good standing under the laws of the state of its  organization and is
qualified to transact  business in, is in good standing  under the laws of, and  possesses all authority  necessary for the conduct of
its business in, each state in which any Mortgaged  Property is located or is otherwise exempt or not required under applicable law to
effect such  qualification  or license  and no demand for such  qualification  or license has been made upon the  Servicer by any such
state,  and in any event the  Servicer  is in  compliance  with the laws of each such  State to the  extent  necessary  to ensure  the
enforceability of each Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The  Servicer  has full power and  authority  to  execute,  deliver and  perform,  and to enter into and  consummate  all
transactions  contemplated by this Agreement and to conduct its business as presently  conducted,  has duly authorized the execution,
delivery and performance of this Agreement,  has duly executed and delivered this Agreement,  and this Agreement  constitutes a legal,
valid and binding  obligation of the Servicer,  enforceable  against it in  accordance  with its terms subject to bankruptcy  laws and
other  similar laws of general  application  affecting  rights of creditors  and subject to the  application  of the rules of equity,
including those respecting the availability of specific performance;

         (c) None of the execution and delivery of this Agreement,  the  consummation  of the  transactions  contemplated  thereby and
hereby,  or the  fulfillment  of or compliance  with the terms and  conditions of this  Agreement will conflict with any of the terms,
conditions or provisions of the Servicer&#146;s  articles of incorporation  or by-laws or materially  conflict with or result in a material
breach of any of the terms,  conditions or provisions of any legal restriction or any agreement or instrument to which the Servicer is
now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or result in
the material violation of any law, rule, regulation, order, judgment or decree to which the Servicer or its property is subject;

         (d) There is no  litigation  pending or, to the  Servicer&#146;s  knowledge,  threatened  with  respect to the  Servicer  which is
reasonably  likely to have a material  adverse effect on the execution,  delivery or  enforceability  of this  Agreement,  or which is
reasonably likely to have a material adverse effect on the financial condition of the Servicer;

         (e) No consent,  approval,  authorization or order of any court or governmental agency or body is required for the execution,
delivery and performance by the Servicer of or compliance by the Servicer with this Agreement or the  consummation of the transactions
contemplated by this Agreement except for consents, approvals, authorizations and orders which have been obtained;

         (f) The Servicer is an approved  seller/servicer  of residential  mortgage loans for Fannie Mae and Freddie Mac. The Servicer
is in good standing to service  mortgage  loans for Fannie Mae and Freddie Mac and no event has occurred which would make the Servicer
unable to comply with eligibility requirements or which would require notification to either Fannie Mae or Freddie Mac;

         (g) No written  statement,  report or other document  furnished or to be furnished pursuant to the Agreement contains or will
contain any statement  that is or will be inaccurate or misleading in any material  respect or omits to state a material fact required
to be stated therein or necessary to make the information and statements therein not misleading; and



--------------------------------------------------------------------------------



         (h) No fraud or  misrepresentation  of a material  fact with respect to the  servicing of a Mortgage  Loan has taken place on
the part of the Servicer.

                                                              ARTICLE IV
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01  Servicer to Act as Servicer.

                  The Servicer,  as independent  contract servicer,  shall service and administer the Mortgage Loans in accordance with
this Agreement and with Accepted  Servicing  Practices  (giving due  consideration to the Owner&#146;s reliance on the Servicer),  and shall
have full power and  authority,  acting  alone,  to do or cause to be done any and all things in  connection  with such  servicing  and
administration  which the Servicer may deem  necessary or desirable and  consistent  with the terms of this Agreement and with Accepted
Servicing  Practices  and shall  exercise the same care that it  customarily  employs for its own account.  Except as set forth in this
Agreement,  the Servicer  shall service the Mortgage  Loans in  accordance  with Accepted  Servicing  Practices in compliance  with the
servicing  provisions of the Fannie Mae Guide, which include,  but are not limited to, provisions regarding the liquidation of Mortgage
Loans,  the  collection  of Mortgage Loan  payments,  the payment of taxes,  insurance and other  charges,  the  maintenance  of hazard
insurance with a Qualified Insurer, the maintenance of fidelity bond and errors and omissions insurance,  inspections,  the restoration
of Mortgaged  Property,  the maintenance of Primary Mortgage Insurance Policies,  insurance claims, and title insurance,  management of
REO Property,  permitted  withdrawals with respect to REO Property,  liquidation  reports, and reports of foreclosures and abandonments
of Mortgaged Property, the transfer of Mortgaged Property, the release of Mortgage Loan Documents,  annual statements,  and examination
of records and  facilities.  In the event of any conflict,  inconsistency  or  discrepancy  between any of the servicing  provisions of
this  Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the  provisions of this  Agreement  shall control and be
binding  upon the Owner and the  Servicer.  The Owner may, at its option,  deliver  powers-of-attorney  to the Servicer  sufficient  to
allow the Servicer as servicer to execute all  documentation  requiring  execution on behalf of Owner with respect to the  servicing of
the Mortgage Loans,  including  satisfactions,  partial releases,  modifications and foreclosure  documentation or, in the alternative,
shall as promptly as reasonably possible, execute and return such documentation to the Servicer.

                  Consistent with the terms of this Agreement,  the Servicer may waive, modify or vary any term of any Mortgage Loan or
consent to the  postponement  of any such term or in any manner grant  indulgence to any Mortgagor if in the Servicer&#146;s  reasonable and
prudent  determination  such waiver,  modification,  postponement  or  indulgence  is not  materially  adverse to the Owner,  provided,
however,  that unless the Servicer has obtained the prior written consent of the Owner,  the Servicer shall not permit any modification
with respect to any Mortgage Loan that would change the Mortgage  Interest Rate,  forgive the payment of principal or interest,  reduce
or increase the  outstanding  principal  balance  (except for actual  payments of principal) or change the final  maturity date on such
Mortgage  Loan. In the event of any such  modification  which has been agreed to in writing by the Owner and which permits the deferral
of interest or principal  payments on any Mortgage  Loan, the Servicer  shall,  on the Business Day  immediately  preceding the related
Remittance Date in any month in which any such principal or interest payment has been deferred,  deposit in the Custodial  Account from
its own funds,  in accordance  with Section 4.04 and Section 5.03,  the difference  between (a) such month&#146;s  principal and one month&#146;s
interest at the related  Mortgage Loan  Remittance Rate on the unpaid  principal  balance of such Mortgage Loan and (b) the amount paid
by the  Mortgagor.  The Servicer  shall be entitled to  reimbursement  for such  advances to the same extent as for all other  advances
pursuant to Section 4.05. Without limiting the generality of the foregoing,  the Servicer shall continue,  and is hereby authorized and
empowered, to prepare, execute and deliver, all instruments of satisfaction or cancellation,  or of partial or full release,  discharge
and all other comparable instruments, with respect to the Mortgage Loans and with respect to the Mortgaged Properties.



--------------------------------------------------------------------------------



                  Notwithstanding  anything in this  Agreement to the  contrary,  in the event of a Principal  Prepayment in full or in
part, the Servicer may not waive any prepayment  penalty or portion thereof  required by the terms of the related  Mortgage Note unless
(i) the enforceability thereof is limited (A) by bankruptcy,  insolvency,  moratorium,  receivership,  or other similar law relating to
creditors&#146;  rights  generally or (B) due to  acceleration in connection with a foreclosure or other  involuntary  payment,  or (ii) the
enforceability  is otherwise  limited or prohibited by applicable  law. If the Servicer  waives or does not collect all or a portion of
a prepayment  penalty relating to a Principal  Prepayment in full or in part due to any action or omission of the Servicer,  other than
as provided  above,  the Servicer shall deposit the amount of such  prepayment  penalty (or such portion thereof as had been waived for
deposit) into the Custodial Account for distribution in accordance with the terms of this Agreement.

                  Notwithstanding anything in this Agreement to the contrary, if a REMIC election is made, the Servicer shall not
(unless the related mortgagor is in default with respect to the Mortgage Loan or such default is, in the judgment of the Servicer,
reasonably foreseeable) make or permit any modification, waiver or amendment of any term of any Mortgage Loan that would both (i)
effect an exchange or reissuance of such Mortgage Loan under Section 1001 of the Code (or Treasury regulations promulgated
thereunder) and (ii) cause the related REMIC to fail to qualify as a REMIC under the Code or the imposition of any tax on "prohibited
transactions" or "contributions" after the "startup date" of such REMIC under the REMIC Provisions.



                  The Servicer shall perform all of its servicing responsibilities hereunder or may cause a subservicer to perform any
such servicing responsibilities on its behalf, but the use by the Servicer of a subservicer shall not release the Servicer from any
of its obligations hereunder and the Servicer shall remain responsible hereunder for all acts and omissions of each subservicer as
fully as if such acts and omissions were those of the Servicer.  Any such subservicer must be a Fannie Mae approved seller/servicer
or a Freddie Mac seller/servicer in good standing  and no event shall have occurred, including but not limited to, a change in
insurance coverage, which would make it unable to comply with the eligibility requirements for lenders imposed by Fannie Mae or for
seller/servicers by Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac.  The Servicer shall pay all fees
and expenses of each subservicer from its own funds, and a subservicer&#146;s fee shall not exceed the Servicing Fee.

                  At the cost and expense of the Servicer, without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and responsibilities of a subservicer and arrange for any servicing responsibilities to be
performed by a successor subservicer meeting the requirements in the preceding paragraph, provided, however, that nothing contained
herein shall be deemed to prevent or prohibit the Servicer, at the Servicer&#146;s option, from electing to service the related Mortgage
Loans itself.  In the event that the Servicer&#146;s responsibilities and duties under this Agreement are terminated pursuant to Section
8.04, 9.01 or 10.01, and if requested to do so by the Owner, the Servicer shall at its own cost and expense terminate the rights and
responsibilities of each subservicer effective as of the date of termination of the Servicer.  The Servicer shall pay all fees,
expenses or penalties necessary in order to terminate the rights and responsibilities of each subservicer from the Servicer&#146;s own
funds without reimbursement from the Owner.




--------------------------------------------------------------------------------



                  Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the Owner and shall be  obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement  with a subservicer  for
indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify such
indemnification.

                  Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such  subservicer  and Servicer alone,  and the Owner shall have no  obligations,  duties or
liabilities with respect to such subservicer  including no obligation,  duty or liability of Owner to pay such  subservicer&#146;s  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the Servicer  shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

         Section 4.02  Collection of Mortgage Loan Payments.

                  Continuously from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement, the
Servicer will proceed with reasonable diligence to collect all payments due under each Mortgage Loan when the same shall become due
and payable and shall, to the extent such procedures shall be consistent with this Agreement and the terms and provisions of related
Primary Mortgage Insurance Policy, follow such collection procedures as it follows with respect to mortgage loans comparable to the
Mortgage Loans and held for its own account.  Further, the Servicer will take reasonable care in ascertaining and estimating annual
ground rents, taxes, assessments, water rates, fire and hazard insurance premiums, mortgage insurance premiums, and all other charges
that, as provided in the Mortgage, will become due and payable to the end that the installments payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

         Section 4.03  Realization Upon Defaulted Mortgage Loans.

                  The Servicer  shall use its  reasonable  efforts,  consistent  with the  procedures  that the  Servicer  would use in
servicing loans for its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably  convert
the ownership of properties  securing such of the Mortgage  Loans as come into and continue in default and as to which no  satisfactory
arrangements  can be made for  collection  of  delinquent  payments  pursuant to Section 4.01.  The Servicer  shall use its  reasonable
efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of principal and interest by the Owner,
taking into account,  among other things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions that, in
any case in which  Mortgaged  Property  shall have suffered  damage,  the Servicer shall not be required to expend its own funds toward
the restoration of such property unless it shall  determine in its discretion (i) that such  restoration  will increase the proceeds of
liquidation of the related  Mortgage Loan to the Owner after  reimbursement  to itself for such  expenses,  and (ii) that such expenses
will be  recoverable by the Servicer  through  Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as
contemplated  in Section 4.05. The Servicer shall be responsible for all costs and expenses  incurred by it in any such  proceedings or
functions as Servicing Advances;  provided,  however, that it shall be entitled to reimbursement  therefor as provided in Section 4.05.
Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance of a deed in lieu of
foreclosure,  in the event the  Servicer has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or
toxic substances or wastes, or if the Owner otherwise requests an environmental  inspection or review of such Mortgaged Property,  such
an inspection or review is to be conducted by a qualified  inspector.  Upon completion of the  inspection,  the Servicer shall promptly
provide the Owner with a written report of the environmental  inspection.  After reviewing the  environmental  inspection  report,  the
Owner shall determine how the Servicer shall proceed with respect to the Mortgaged Property.



--------------------------------------------------------------------------------



         Section 4.04        Establishment of Custodial Accounts; Deposits in Custodial Accounts.

                  The Servicer shall  segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and
apart from any of its own funds and general  assets and shall  establish and maintain one or more  Custodial  Accounts.  Each Custodial
Account shall be  established  with a Qualified  Depository.  To the extent such funds are not deposited in a Custodial  Account,  such
funds may be invested in  Permitted  Investments  for the benefit of the Owner (with any income  earned  thereon for the benefit of the
Servicer).  Funds  deposited in the Custodial  Account may be drawn on by the Servicer in accordance with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Owner upon request.  The Servicer  acknowledges  and agrees that the Servicer shall bear any losses
incurred with respect to Permitted  Investments.  The amount of any such losses shall be  immediately  deposited by the Servicer in the
Custodial Account, as appropriate, out of the Servicer&#146;s own funds, with no right to reimbursement therefor.

                  The Servicer shall deposit in a mortgage  clearing account on a daily basis, and in the Custodial Account or Accounts
no later than the second Business Day after receipt of funds and retain therein the following payments and collections:


                                            (i)      all payments on account of  principal,  including  Principal  Prepayments,  on the
                           Mortgage Loans received after the related Servicing Transfer Date;

                                            (ii)     all  payments  on  account of  interest  on the  Mortgage  Loans  adjusted  to the
                           related Mortgage Loan Remittance Rate received after the related Servicing Transfer Date;

                                            (iii)    all Liquidation  Proceeds and REO Disposition  Proceeds received after the related
                           Servicing Transfer Date;

                                            (iv)     any net amounts  received by the  Servicer  after the related  Servicing  Transfer
                           Date in connection with any REO Property pursuant to Section 4.13;

                                            (v)      all  Insurance  Proceeds  received  after  the  related  Servicing  Transfer  Date
                           including  amounts  required to be deposited  pursuant to Sections 4.08 and 4.10,  other than proceeds to be
                           held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released
                           to the Mortgagor in accordance  with the  Servicer&#146;s  normal  servicing  procedures,  the loan  documents or
                           applicable law;

                                            (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property  received after the
                           related  Servicing  Transfer  Date other than  proceeds to be held in the Escrow  Account and applied to the
                           restoration  or repair of the  Mortgaged  Property or  released  to the  Mortgagor  in  accordance  with the
                           Servicer&#146;s normal servicing procedures, the loan documents or applicable law;



--------------------------------------------------------------------------------



                                            (vii)    any Monthly Advances as provided in Section 5.03;

                                            (viii)   any amounts  received  after the related  Servicing  Transfer Date and required to
                           be deposited in the Custodial Account pursuant to Section 6.02; and

                                            (ix)     with  respect  to each full or partial  Principal  Prepayment  received  after the
                           related  Servicing  Transfer  Date,  any  Prepayment  Interest  Shortfalls,  to the extent of the Servicer&#146;s
                           aggregate Servicing Fee received with respect to the related Due Period.
                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent permitted by Section 6.01, need not be deposited by the Servicer in the Custodial Account.

         Section 4.05  Permitted Withdrawals From the Custodial Account.

                  The Servicer may, from time to time, make withdrawals from the Custodial Account for the following purposes:

                  (i)      to make payments to the Owner in the amounts and in the manner provided for in Section 5.01;

                  (ii)     to  reimburse  itself for Monthly  Advances,  the  Servicer&#146;s  right to  reimburse  itself  pursuant to this
subclause (ii) being limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related
Servicing Fees) of principal and/or interest respecting which any such advance was made;

                  (iii)    to reimburse itself for unreimbursed Servicing Advances and Monthly Advances, the Servicer&#146;s right to
reimburse itself pursuant to this subclause (iii) with respect to any Mortgage Loan being limited to Liquidation Proceeds,
Condemnation Proceeds and Insurance Proceeds received after the related Servicing Transfer Date related to such Mortgage Loan;

                  (iv)     to pay to itself as servicing  compensation  (a) any interest earned on funds in the Custodial  Account (all
such interest to be withdrawn monthly not later than each Remittance Date) and (b) any payable Servicing Fee;

                  (v)      to reimburse itself for any Nonrecoverable Advances;

                  (vi)     to transfer funds to another Qualified Depository in accordance with Section 4.09 hereof;

                  (vii)    to reimburse itself as provided in Section 8.03 hereof;

                  (viii)   to remove funds inadvertently placed in the Custodial Account in error by the Servicer; and

                  (ix)     to clear and terminate the Custodial Account upon the termination of this Agreement.



--------------------------------------------------------------------------------



         Section 4.06  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

                  The  Servicer  shall  segregate  and hold all funds  collected  and  received  pursuant to each  Mortgage  Loan which
constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or
more  Escrow  Accounts.  Each  Escrow  Account  shall be  established  with a  Qualified  Depository.  To the extent such funds are not
deposited  in an Escrow  Account,  such funds may be invested in Permitted  Investments.  Funds  deposited in an Escrow  Account may be
drawn on by the Servicer in accordance  with Section 4.07. The creation of any Escrow Account shall be evidenced by a letter  agreement
in the form shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the Owner upon  request.  The Servicer
acknowledges  and agrees that the Servicer  shall bear any losses  incurred  with respect to Permitted  Investments.  The amount of any
such losses shall be immediately  deposited by the Servicer in the Escrow  Account,  as  appropriate,  out of the Servicer&#146;s own funds,
with no right to reimbursement therefor.

                  The Servicer shall deposit in a mortgage  clearing account on a daily basis, and in the Escrow Account or Accounts no
later than the second Business Day after receipt of funds and retain therein:

                  (i)      all Escrow Payments  collected on account of the Mortgage Loans, for the purpose of effecting timely payment
of any items as are required under the terms of this Agreement;

                  (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

                  (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Servicer  shall make  withdrawals  from an Escrow Account only to effect such payments as are required under this
Agreement,  and for such other  purposes  as shall be as set forth in and in  accordance  with  Section  4.07.  Except as  provided  in
Section  4.07,  the Servicer  shall be entitled to retain any interest  paid on funds  deposited in an Escrow  Account by the Qualified
Depository.

         Section 4.07  Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account may be made by the Servicer only:

                  (i)      to effect timely  payments of ground  rents,  taxes,  assessments,  water rates,  fire and hazard  insurance
premiums, Primary Mortgage Insurance Policy premiums, if applicable, and comparable items;

                  (ii)     to reimburse  Servicer for any Servicing  Advance made by Servicer  with respect to a related  Mortgage Loan
but only from  amounts  received  on the  related  Mortgage  Loan which  represent  late  payments or  collections  of Escrow  Payments
thereunder;

                  (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

                  (iv)     for transfer to the Custodial Account in connection with an acquisition of REO Property;

                  (v)      for application to restoration or repair of the Mortgaged Property;



--------------------------------------------------------------------------------



                  (vi)     to pay to the Servicer,  or to the  Mortgagor to the extent  required by law, any interest paid on the funds
deposited in the Escrow Account;

                  (vii)    to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06;

                  (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

                  (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

                  As part of its servicing duties, the Servicer shall pay to the Mortgagors  interest on funds in an Escrow Account, to
the extent  required by law, and to the extent that  interest  earned on funds in the Escrow  Account is  insufficient,  shall pay such
interest from its own funds, without any reimbursement therefor.

         Section 4.08 Payment of Taxes, Insurance and Other Charges,  Maintenance of Primary Mortgage Insurance Policies,  Collections
Thereunder.

                  With respect to each Mortgage Loan, the Servicer shall maintain accurate records reflecting the status of ground
rents, taxes, assessments, water rates and other charges which are or may become a lien upon the Mortgaged Property and the status of
Primary Mortgage Insurance Policy premiums and fire and hazard insurance coverage and shall obtain, from time to time, all bills for
the payment of such charges, including renewal premiums and shall effect payment thereof prior to the applicable penalty or
termination date and at a time appropriate for securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated by the Servicer in amounts sufficient for such
purposes, as allowed under the terms of the Mortgage or applicable law.  To the extent that the Mortgage does not provide for Escrow
Payments, the Servicer shall determine that any such payments are made by the Mortgagor when due.  The Servicer assumes full
responsibility for the timely payment of all such bills and shall effect timely payments of all such bills irrespective of the
Mortgagor&#146;s faithful performance in the payment of same or the making of the Escrow Payments and shall make advances from its own
funds to effect such payments.

                  The  Servicer  will  maintain in full force and effect  Primary  Mortgage  Insurance  Policies  issued by a Qualified
Insurer with respect to each  Mortgage  Loan for which such coverage is herein  required.  Such  coverage will be maintained  until the
ratio of the current  outstanding  principal  balance of the related  Mortgage  Loan to the  appraised  value of the related  Mortgaged
Property,  based on the most recent  appraisal of the  Mortgaged  Property  performed by a Qualified  Appraiser,  such  appraisal to be
included in the  Servicing  File, is reduced to 80.00% or less.  The Servicer  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy that is required to be kept in force under this Agreement unless a replacement  Primary Mortgage  Insurance Policy for
such canceled or nonrenewed  policy is obtained from and maintained  with a Qualified  Insurer.  The Servicer shall not take any action
which would result in noncoverage  under any applicable  Primary  Mortgage  Insurance  Policy of any loss which, but for the actions of
the Servicer would have been covered  thereunder.  In connection  with any assumption or substitution  agreement  entered into or to be
entered into pursuant to Section 6.01, the Servicer  shall promptly  notify the insurer under the related  Primary  Mortgage  Insurance
Policy,  if any, of such  assumption  or  substitution  of  liability  in  accordance  with the terms of such policy and shall take all
actions  which may be required by such insurer as a condition to the  continuation  of coverage  under the Primary  Mortgage  Insurance
Policy.  If such Primary  Mortgage  Insurance  Policy is terminated as a result of such assumption or  substitution  of liability,  the
Servicer shall obtain a replacement Primary Mortgage Insurance Policy as provided above.



--------------------------------------------------------------------------------



                  In connection with its activities as servicer,  the Servicer  agrees to prepare and present,  on behalf of itself and
the Owner,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance  Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section 4.04,  any amounts  collected by the Servicer
under any Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

         Section 4.09  Transfer of Accounts.

                  The Servicer may transfer the Custodial Account or the Escrow Account to a different  Qualified  Depository from time
to time.  The Servicer shall notify the Owner of any such transfer within 15 Business Days of transfer.

         Section 4.10  Maintenance of Hazard Insurance.

                  The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended coverage as
is customary in the area where the Mortgaged Property is located in an amount which is equal to the lesser of (i) the maximum
insurable value of the improvements securing such Mortgage Loan or (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan, and (b) the percentage such that the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
Mortgagee from becoming a co-insurer.  If the Mortgaged Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as being a special flood hazard area that has federally-mandated flood insurance requirements, the
Servicer will cause to be maintained a flood insurance policy meeting the requirements of the current guidelines of the Federal
Insurance Administration with a generally acceptable insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum insurable value of the improvements securing such
Mortgage Loan or (iii) the maximum amount of insurance which is available under the Flood Disaster Protection Act of 1973, as
amended.  The Servicer shall also maintain on the REO Property, fire and hazard insurance with extended coverage in an amount which
is at least equal to the maximum insurable value of the improvements which are a part of such property, liability insurance and, to
the extent required and available under the Flood Disaster Protection Act of 1973, as amended, flood insurance in an amount as
provided above.  Any amounts collected by the Servicer under any such policies other than amounts to be deposited in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or REO Property, or released to the Mortgagor in
accordance with the Servicer&#146;s normal servicing procedures, shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 4.05.  It is understood and agreed that no other additional insurance need be required by the Servicer or the
Mortgagor or maintained on property acquired in respect of the Mortgage Loans, other than pursuant to the Fannie Mae Guide or such
applicable state or federal laws and regulations as shall at any time be in force and as shall require such additional insurance.
All such policies shall be endorsed with standard mortgagee clauses with loss payable to the Servicer and its successors and/or
assigns and shall provide for at least thirty days prior written notice of any cancellation, reduction in the amount or material
change in coverage to the Servicer.  The Servicer shall not interfere with the Mortgagor&#146;s freedom of choice in selecting either his
insurance carrier or agent, provided, however, that the Servicer shall not accept any such insurance policies from insurance
companies unless such companies currently reflect a General Policy Rating in Best&#146;s Key Rating Guide currently acceptable to Fannie
Mae and are licensed to do business in the state wherein the property subject to the policy is located.

         Section 4.11  [RESERVED].



--------------------------------------------------------------------------------



         Section 4.12  Fidelity Bond, Errors and Omissions Insurance.

                  The Servicer  shall  maintain,  at its own expense,  a blanket  fidelity bond and an errors and  omissions  insurance
policy, with broad coverage with responsible  companies on all officers,  employees or other persons acting in any capacity with regard
to the Mortgage Loans and who handle funds,  money,  documents and papers relating to the Mortgage Loans.  The Fidelity Bond and errors
and omissions  insurance shall be in the form of the Mortgage  Banker&#146;s  Blanket Bond and shall protect and insure the Servicer against
losses,  including forgery,  theft,  embezzlement,  fraud, errors and omissions and negligent acts of such persons.  Such Fidelity Bond
and errors and  omissions  insurance  shall also  protect and insure the  Servicer  against  losses in  connection  with the failure to
maintain any insurance  policies  required pursuant to this Agreement and the release or satisfaction of a Mortgage Loan without having
obtained  payment in full of the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity  Bond and
errors and  omissions  insurance  shall  diminish  or  relieve  the  Servicer  from its  duties  and  obligations  as set forth in this
Agreement.  The minimum  coverage  under any such  Fidelity  Bond and  insurance  policy  shall be at least equal to the  corresponding
amounts  required by Fannie Mae in the Fannie Mae Guide or by Freddie Mac in the Freddie Mac Guide.  The Servicer  shall,  upon request
of Owner,  deliver to the Owner a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without  thirty days prior  written  notice to the Owner.  The Servicer  shall
notify the Owner within five  Business  Days of receipt of notice that such  Fidelity  Bond or  insurance  policy will be, or has been,
materially  modified  or  terminated.  The Owner and its  successors  or assigns as their  interests  may appear  must be named as loss
payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

         Section 4.13  Title, Management and Disposition of REO Property.

                  In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of foreclosure,  the
deed or  certificate  of sale shall be taken in the name of the Owner or its  designee.  Any such Person or Persons  holding such title
other than the Owner shall acknowledge in writing that such title is being held as nominee for the benefit of the Owner.

                         The Servicer shall assume the responsibility for marketing each REO Property in accordance with Accepted
     Servicing Practices. Thereafter, the Servicer shall continue to provide certain administrative services to the Owner relating to
     such REO Property as set forth in this Section 4.13. The REO Property must be sold within three years following the end of the
     calendar year of the date of acquisition if a REMIC election has been made with respect to the arrangement under which the
     Mortgage Loans and REO Property are held, unless (i) the Owner shall have been supplied with an Opinion of Counsel (at the
     Servicer&#146;s expense) to the effect that the holding by the related trust of such Mortgaged Property subsequent to such three-year
     period (and specifying the period beyond such three-year period for which the Mortgaged Property may be held) will not result in
     the imposition of taxes on &#147;prohibited transactions&#148; of the related trust as defined in Section 860F of the Code, or cause the
     related REMIC to fail to qualify as a REMIC, in which case the related trust may continue to hold such Mortgaged Property
     (subject to any conditions contained in such Opinion of Counsel), or (ii) the Owner (at the Servicer&#146;s expense) or the Servicer
     shall have applied for, prior to the expiration of such three-year period, an extension of such three-year period in the manner
     contemplated by Section 856(e)(3) of the Code, in which case the three-year period shall be extended by the applicable period.
     If a period longer than three years is permitted under the foregoing sentence and is necessary to sell any REO Property, the
     Servicer shall report monthly to the Owner as to progress being made in selling such REO Property.



--------------------------------------------------------------------------------



                    Notwithstanding  any other  provision of this Agreement,  if a REMIC election has been made, no Mortgaged  Property
held by a REMIC shall be rented (or allowed to continue to be rented) or otherwise  used for the  production  of income by or on behalf
of the  related  trust or sold in such a manner or  pursuant  to any terms  that  would (i) cause such  Mortgaged  Property  to fail to
qualify at any time as  &#147;foreclosure  property&#148;  within a meaning of Section  860G(a)(8) of the Code, (ii) subject the related trust to
the imposition of any federal or state income taxes on &#147;net income from foreclosure  property&#148; with respect to such Mortgaged  Property
within the meaning of Section  860G(c) of the Code, or (iii) cause the sale of such Mortgaged  Property to result in the receipt by the
related  trust or any income from  non-permitted  assets as described in Section  860F(a)  (2)(B) of the Code,  unless the Servicer has
agreed to indemnify and hold harmless the related trust with respect to the imposition of any such taxes.

                  The Servicer  shall,  either itself or through an agent selected by the Servicer,  and in accordance  with the Fannie
Mae Guide,  manage,  conserve,  protect and operate  each REO  Property in the same  manner that it manages,  conserves,  protects  and
operates other  foreclosed  property for its own account,  and in the same manner that similar property in the same locality as the REO
Property is managed.  Each REO  Disposition  shall be carried out by the Servicer at such price and upon such terms and  conditions  as
the Servicer  deems to be in the best interest of the Owner.  The REO  Disposition  Proceeds from the sale of the REO Property shall be
promptly  deposited  in the  Custodial  Account.  As soon as  practical  thereafter,  the  expenses  of such sale shall be paid and the
Servicer shall reimburse itself for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

                  The Servicer shall cause each REO Property to be inspected  promptly upon the  acquisition of title thereto and shall
cause each REO Property to be inspected at least monthly  thereafter or more  frequently as may be required by the  circumstances.  The
Servicer  shall make or cause the  inspector to make a written  report of each such  inspection.  Such reports shall be retained in the
Servicing File and copies thereof shall be forwarded by the Servicer to the Owner.

                  Notwithstanding  anything to the contrary set forth in this Section  4.13,  the parties  hereto hereby agree that the
Owner, at its option,  shall be entitled to manage,  conserve,  protect and operate each REO Property for its own benefit (such option,
an &#147;REO Option&#148;).  In connection  with the exercise of an REO Option,  the prior two  paragraphs and the related  provisions of Section
4.03 and Section 4.04(iii) (such provisions,  the &#147;REO Marketing  Provisions&#148;)  shall be revised as follows.  Following the acquisition
of any Mortgaged  Property,  the Servicer  shall submit a detailed  invoice to the Owner for all related  Servicing  Advances and, upon
exercising  the REO  Option,  the Owner  shall  promptly  reimburse  the  Servicer  for such  amounts.  In the event the REO  Option is
exercised with respect to an REO Property,  Section 4.04 (iii) shall not be applicable  thereto.  References  made in Section 4.03 with
respect  to the  reimbursement  of  Servicing  Advances  shall,  for  purposes  of such REO  Property,  be deemed to be covered by this
paragraph.  The Owner  acknowledges  that,  in the event it exercises an REO Option,  with respect to the related REO  Property,  there
shall be no breach by the Servicer based upon or arising out of the Servicer&#146;s failure to comply with the REO Marketing Provisions.

         Section 4.14  Notification of Adjustments.

         With respect to each Mortgage Loan, the Servicer shall adjust the Mortgage Interest Rate on the related Interest Rate
Adjustment Date in compliance with requirements of applicable law and the related electronic data received on the Mortgage and
Mortgage Note.  The Servicer shall execute and deliver any and all necessary notices required under applicable law and the terms of
the related electronic data received on the Mortgage Note and Mortgage regarding the Mortgage Interest Rate adjustments.  The
Servicer shall promptly, upon written request by the Owner, deliver to the Owner such notifications and any additional applicable
data regarding such adjustments and the methods used to calculate and implement such adjustments.  Upon the discovery by the Servicer



--------------------------------------------------------------------------------



of the receipt of notice from the Owner that the Servicer has failed to adjust a Mortgage Interest Rate in accordance with the terms
of the related Mortgage Note and Mortgage, the Servicer shall immediately deposit in the Custodial Account from its own funds the
amount of any interest loss or deferral caused to the Owner thereby.




--------------------------------------------------------------------------------



                                                               ARTICLE V
                                                         PAYMENTS TO THE OWNER

         Section 5.01  Remittances.

                  On each Remittance Date, the Servicer shall remit to the Owner (i) all amounts  credited to the Custodial  Account as
of the close of business on the  related  preceding  Determination  Date,  net of charges  against or  withdrawals  from the  Custodial
Account pursuant to Section 4.05, other than Principal  Prepayments  received after the end of the preceding  calendar month,  plus, to
the extent not already  deposited  in the  Custodial  Account,  the sum of (ii) all Monthly  Advances,  if any,  which the  Servicer is
obligated to  distribute  pursuant to Section 5.03 and (iii) all  Prepayment  Interest  Shortfalls  the Servicer is required to make up
pursuant to Section 4.04, minus (iv) any amounts  attributable to Monthly Payments  collected after the related Servicing Transfer Date
but due on a Due Date or Dates  subsequent  to the last day of the related Due Period,  which  amounts shall be remitted on the related
Remittance Date next succeeding the Due Period for such amounts.

                  With  respect to any  remittance  received by the Owner after the  Business  Day on which such  payment was due,  the
Servicer  shall pay to the Owner  interest on any such late payment at an annual rate equal to the Prime Rate,  adjusted as of the date
of each change,  plus two  percentage  points,  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such
interest  shall be deposited in the Custodial  Account by the Servicer on the date such late payment is made and shall cover the period
commencing  with the day following  such Business Day and ending with the Business Day on which such payment is made,  both  inclusive.
Such interest shall be remitted along with the  distribution  payable on the next succeeding  related  Remittance  Date. The payment by
the  Servicer  of any such  interest  shall not be deemed an  extension  of time for payment or a waiver of any Event of Default by the
Servicer.

         Section 5.02  Statements to the Owner.

                  The Servicer shall furnish to the Owner an individual  Mortgage Loan accounting  report (a &#147;Report&#148;),  as of the last
Business Day of each month (or August 31, 2002, in the case of the initial  Report),  in the  Servicer&#146;s  assigned loan number order to
document  Mortgage  Loan payment  activity on an  individual  Mortgage  Loan basis.  With  respect to each month,  such Report shall be
received by the Owner no later than the fifth  Business Day of the month of the related  Remittance  Date (or September 5, 2002, in the
case of the initial  Report) on a disk or tape or other  computer-readable  format,  in such  format as may be mutually  agreed upon by
both the Owner and the Servicer, and in hard copy, which Report shall contain the following:

                  (i)      with respect to each Monthly Payment, the amount of such remittance allocable to interest;

                  (ii)     the amount of servicing compensation received by the Servicer during the prior distribution period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding principal balances of Mortgage Loans (a) delinquent (1) 30 to 59 days,
(2) 60 to 89  days,  (3) 90 days or more;  (b) as to which  foreclosure  has  commenced;  and (c) as to  which  REO  Property  has been
acquired; and

                  (v)      such other reports as may reasonably be required by the Owner.



--------------------------------------------------------------------------------



                  The Servicer  shall also provide with each such Report a trial  balance,  sorted in the Owner&#146;s  assigned loan number
order, and such other loan level information as described on Exhibits E and F, in electronic tape form.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority or to Owner pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Servicer  shall provide the Owner with such  information  concerning  the Mortgage Loans as is
necessary for the Owner to prepare its federal income tax return as the Owner may reasonably request from time to time.

                  In addition,  not more than 60 days after the end of each calendar  year,  the Servicer  shall furnish to each Person
who was an Owner at any time during such calendar year an annual  statement in accordance with the  requirements of applicable  federal
income tax law as to the aggregate of remittances of principal and interest for the applicable portion of such year.

         Section 5.03  Monthly Advances by the Servicer.

                  Not later than the close of business on the Business Day preceding each  Remittance  Date, the Servicer shall deposit
in the Custodial Account an amount equal to all payments not previously  advanced by the Servicer,  whether or not deferred pursuant to
Section  4.01, of Monthly  Payments,  adjusted to the related  Mortgage  Loan  Remittance  Rate,  which are  delinquent at the close of
business on the related  Determination Date; provided,  however,  that the amount of any such deposit may be reduced by the Amount Held
for Future  Distribution  (as  defined  below)  then on deposit in the  Custodial  Account.  Any  portion of the Amount Held for Future
Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer  by deposit  into the  Custodial  Account on any future
Remittance  Date to the  extent  that the funds  that are  available  in the  Custodial  Account  for  remittance  to the Owner on such
Remittance Date are less than the amount of payments required to be made to the Owner on such Remittance Date.

                  The &#147;Amount Held for Future  Distribution&#148;  as to any  Remittance  Date shall be the total of the amounts held in the
Custodial  Account at the close of  business on the  preceding  Determination  Date which were  received  after the  related  Servicing
Transfer Date on account of (i) Liquidation  Proceeds,  Insurance Proceeds,  and Principal Prepayments received or made in the month of
such Remittance  Date, and (ii) payments which  represent  early receipt of scheduled  payments of principal and interest due on a date
or dates subsequent to the related Due Date.

                  The  Servicer&#146;s  obligation to make such Monthly  Advances as to any Mortgage  Loan will  continue  through the final
disposition or liquidation of the Mortgaged  Property,  unless the Servicer deems such advance to be  nonrecoverable  from  Liquidation
Proceeds,  REO  Disposition  Proceeds or Insurance  Proceeds with respect to the applicable  Mortgage  Loan. In such latter event,  the
Servicer  shall  deliver to the Owner an  Officer&#146;s  Certificate  of the  Servicer  to the effect that an officer of the  Servicer  has
reviewed the related Servicing File and has obtained a recent appraisal and has made the reasonable  determination  that any additional
advances are nonrecoverable from Liquidation or Insurance Proceeds with respect to the applicable Mortgage Loan.



--------------------------------------------------------------------------------



         Section 5.04  Liquidation Reports.

                  Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Owner pursuant to a
deed-in-lieu of foreclosure, the Servicer shall submit to the Owner a liquidation report with respect to such Mortgaged Property in
such form as the Servicer and the Owner shall agree.  The Servicer shall also provide reports on the status of REO Property
containing such information as Owner may reasonably require.



--------------------------------------------------------------------------------



                                                              ARTICLE VI
                                                     GENERAL SERVICING PROCEDURES

         Section 6.01  Assumption Agreements.

                  The Servicer will, to the extent it has knowledge of any  conveyance or prospective  conveyance by any Mortgagor of a
Mortgaged  Property  (whether by absolute  conveyance or by contract of, sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
&#147;due-on-sale&#148;  clause to the extent  permitted  by law;  provided,  however,  that the  Servicer  shall not exercise any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary  Mortgage  Insurance  Policy,  if any. If the Servicer  reasonably  believes it is unable
under applicable law to enforce such  &#147;due-on-sale&#148;  clause, the Servicer,  will enter into an assumption  agreement with the person to
whom the Mortgaged  Property has been conveyed or is proposed to be conveyed,  pursuant to which such person  becomes  liable under the
Mortgage  Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains  liable  thereon.  Where an assumption is
allowed pursuant to this Section 6.01, the Servicer,  with the prior consent of the primary mortgage insurer,  if any, is authorized to
enter into a substitution  of liability  agreement  with the person to whom the Mortgaged  Property has been conveyed or is proposed to
be conveyed  pursuant to which the original  mortgagor is released  from  liability  and such Person is  substituted  as mortgagor  and
becomes  liable under the related  Mortgage  Note.  Any such  substitution  of liability  agreement  shall be in lieu of an  assumption
agreement.

                  In connection  with any such  assumption or  substitution  of liability,  the Servicer shall follow the  underwriting
practices and procedures of the Fannie Mae Guide.  With respect to an assumption or  substitution of liability,  the Mortgage  Interest
Rate borne by the related  Mortgage  Note and the amount of the  Monthly  Payment may not be changed.  The  Servicer  shall  notify the
Owner that any such  substitution  of liability or assumption  agreement has been  completed by forwarding to the Owner the original of
any such  substitution of liability or assumption  agreement,  which document shall be added to the related Mortgage Loan Documents and
shall,  for all purposes,  be considered a part of such related mortgage file to the same extent as all other documents and instruments
constituting  a part  thereof.  All fees  collected by the  Servicer  for entering  into an  assumption  or  substitution  of liability
agreement shall belong to the Servicer.

                  Notwithstanding  the foregoing  paragraphs  of this section or any other  provision of this  Agreement,  the Servicer
shall not be deemed to be in default,  breach or any other  violation of its  obligations  hereunder by reason of any  assumption  of a
Mortgage  Loan by  operation of law or any  assumption  which the Servicer may be  restricted  by law from  preventing,  for any reason
whatsoever.  For purposes of this Section  6.01,  the term  &#147;assumption&#148;  is deemed to also  include a sale of the  Mortgaged  Property
subject to the Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

                  Upon  the  payment  in full of any  Mortgage  Loan,  the  Servicer  will  immediately  notify  the  Custodian  with a
certification  and request for release by a Servicing  Officer,  which  certification  shall include a statement to the effect that all
amounts  received in connection with such payment which are required to be deposited in the Custodial  Account pursuant to Section 4.04
have been so  deposited,  and a request  for  delivery  to the  Servicer  of the portion of the  Mortgage  Loan  Documents  held by the
Custodian.  Upon  receipt of such  certification  and  request,  the Owner shall  promptly  release or cause the  Custodian to promptly
release the related  Mortgage Loan  Documents to the Servicer and the Servicer  shall prepare and deliver for execution by the Owner or
at the Owner&#146;s option  execute under the authority of a power of attorney  delivered to the Servicer by the Owner any  satisfaction  or
release.  No expense  incurred in connection with any instrument of  satisfaction  or deed of  reconveyance  shall be chargeable to the
Custodial Account.



--------------------------------------------------------------------------------



                  In the event  the  Servicer  satisfies  or  releases  a  Mortgage  without  having  obtained  payment  in full of the
indebtedness  secured by the Mortgage or should it  otherwise  prejudice  any right the Owner may have under the mortgage  instruments,
the Servicer,  upon written demand,  shall remit within two Business Days to the Owner the then  outstanding  principal  balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Servicer  shall  maintain the Fidelity  Bond  insuring the
Servicer  against any loss it may sustain with respect to any Mortgage Loan not satisfied in accordance  with the  procedures set forth
herein.

                  From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loans,  including for the
purpose of collection  under any Primary  Mortgage  Insurance  Policy,  upon request of the Servicer and delivery to the Custodian of a
servicing  receipt signed by a Servicing  Officer,  the Custodian  shall release the portion of the Mortgage Loan Documents held by the
Custodian to the Servicer.  Such servicing  receipt shall obligate the Servicer to promptly return the related  Mortgage Loan Documents
to the  Custodian,  when the need  therefor by the Servicer no longer  exists,  unless the Mortgage  Loan has been  liquidated  and the
Liquidation  Proceeds  relating to the Mortgage Loan have been deposited in the Custodial Account or such documents have been delivered
to an attorney,  or to a public  trustee or other public  official as required by law, for  purposes of  initiating  or pursuing  legal
action or other  proceedings for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
promptly  delivered to the Owner or the Custodian a  certificate  of a Servicing  Officer  certifying as to the name and address of the
Person to which such  documents  were  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a
Servicing  Officer  stating  that such  Mortgage  Loan was  liquidated,  the  servicing  receipt  shall be released by the Owner or the
Custodian, as applicable, to the Servicer.

         Section 6.03  Servicing Compensation.

                  As compensation  for its services  hereunder,  the Servicer shall be entitled to withdraw from the Custodial  Account
the Servicing  Fee;  provided,  however,  that in connection  with any Mortgage Loans sold by the Owner to Fannie Mae, the Servicer may
deduct its  Servicing  Fee from  amounts due the Owner  pursuant to Section  5.01.  Additional  servicing  compensation  in the form of
assumption  fees, as provided in Section 6.01,  late payment  charges and other  ancillary fees  (excluding  any prepayment  penalties)
shall be  retained by the  Servicer to the extent not  required  to be  deposited  in the  Custodial  Account.  The  Servicer  shall be
required  to pay all  expenses  incurred by it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to
reimbursement therefor except as specifically provided for.

                  The Servicer shall pay on behalf of the Owner any and all guarantee fees due in connection with Mortgage Loans sold
by the Owner to Fannie Mae.  The amount of such guarantee fees shall be deducted by the Servicer from the amounts due the Owner
pursuant to Section 5.01; provided that if the guarantee fees exceed such amount, the Servicer shall provide the Owner with an
original invoice for the amount of any such excess, and the Owner shall pay such invoice by wire transfer to the account designated
by the Servicer within 45 days of receipt of such invoice.

         Section 6.04  Annual Statement as to Compliance; Financial Statements.



--------------------------------------------------------------------------------



                  The Servicer will deliver to the Owner not later than 90 days  following the end of each fiscal year of the Servicer,
an Officers&#146;  Certificate  stating,  as to each  signatory  thereof,  that (i) a review of the  activities  of the Servicer  during the
preceding  calendar year and of performance under this Agreement has been made under such officers&#146;  supervision,  and (ii) to the best
of such officers&#146;  knowledge,  based on such review, the Servicer has fulfilled all of its obligations under this Agreement  throughout
such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to such
officers  and the nature and status  thereof  except for such  defaults  as such  Officers in their good faith  judgment  believe to be
immaterial.

                  Upon request by the Owner or the Master  Servicer,  the Servicer will deliver to such requesting  party a copy of the
audited (if such financial  statements are available,  otherwise  unaudited)  financial  statements of the Servicer for the most recent
fiscal year of the Servicer.

         Section 6.05  Annual Independent Certified Public Accountants&#146; Servicing Report.

                  Not later than 90 days  following  the end of each fiscal year of the  Servicer,  the  Servicer at its expense  shall
cause a firm of independent  public  accountants which is a member of the American Institute of Certified Public Accountants to furnish
a statement to the Owner to the effect that such firm has examined certain  documents and records relating to the Servicer&#146;s  servicing
of mortgage loans of the same type as the Mortgage  Loans pursuant to servicing  agreements  substantially  similar to this  Agreement,
which  agreements may include this Agreement,  and that, on the basis of such an  examination,  conducted  substantially  in accordance
with the Uniform Single Attestation  Program for Mortgage Bankers,  such firm is of the opinion that the Servicer&#146;s  servicing has been
conducted in compliance with the agreements  examined  pursuant to this Section 6.05, except for (i) such exceptions as such firm shall
believe to be immaterial, and (ii) such other exceptions as shall be set forth in such statement.

         Section 6.06  Owner&#146;s Right to Examine Servicer Records.

                  The Owner shall have the right to examine and audit, at its expense,  upon reasonable notice to the Servicer,  during
business  hours or at such other  times as might be  reasonable  under  applicable  circumstances,  any and all of the books,  records,
documentation  or other  information of the Servicer,  or held by another for the Servicer or on its behalf or otherwise,  which relate
to the performance or observance by the Servicer of the terms, covenants or conditions of this Agreement.

                  The Servicer  shall  provide to the Owner and any  supervisory  agents or examiners  representing  a state or federal
governmental  agency having  jurisdiction over the Owner access to any documentation  regarding the Mortgage Loans in the possession of
the Servicer  which may be required by any  applicable  regulations.  Such access shall be afforded  without  charge,  upon  reasonable
request,  during normal  business  hours and at the offices of the Servicer,  and in accordance  with the  applicable  federal or state
government regulations.

         Section 6.07  Compliance with REMIC Provisions.

                  If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage  Loans and REO Property
are held,  the  Servicer  shall not take any action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken)
any action that,  under the REMIC  Provisions,  if taken or not taken, as the case may be could (i) endanger the status of the REMIC as
a REMIC or (ii) result in the imposition of a tax upon the REMIC  (including  but not limited to the tax on  &#147;prohibited  transactions&#148;
as defined in Section  860F(a)(2) of the Code and the tax on  &#147;contribution&#148; to a REMIC set forth in Section 860G(d) of the Code unless
the  Servicer  has  received an Opinion of Counsel (at the  expense of the party  seeking to take such  actions) to the effect that the
contemplated action will not endanger such REMIC status or result in the imposition of any such tax.



--------------------------------------------------------------------------------



         Section 6.08  Non-solicitation.

                  The Servicer shall not knowingly conduct any solicitation  exclusively  targeted to the Mortgagors for the purpose of
inducing or  encouraging  the early  prepayment  or  refinancing  of the  related  Mortgage  Loans.  It is  understood  and agreed that
promotions  undertaken  by the Servicer or any agent or affiliate  of the Servicer  which are directed to the general  public at large,
including,  without  limitation,  mass  mailings  based on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  shall not constitute  solicitation  under this section.  Nothing  contained herein shall prohibit the Servicer from (i)
distributing to Mortgagors any general  advertising  including  information  brochures,  coupon books,  or other similar  documentation
which indicates services the Servicer offers,  including  refinances or (ii) providing  financing of home equity loans to Mortgagors at
the Mortgagor&#146;s request.



--------------------------------------------------------------------------------




                                                              ARTICLE VII
                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01  Servicer Shall Provide Information as Reasonably Required.

                  The Servicer shall furnish to the Owner upon request, during the term of this Agreement, such periodic, special or
other reports or information, whether or not provided for herein, as shall be necessary, reasonable or appropriate with respect to
the purposes of this Agreement.  The Servicer may negotiate with the Owner for a reasonable fee for providing such report or
information, unless (i) the Servicer is required to supply such report or information pursuant to any other section of this
Agreement, or (ii) the report or information has been requested in connection with Internal Revenue Service or other regulatory
agency requirements.  All such reports or information shall be provided by and in accordance with all reasonable instructions and
directions given by the Owner. The Servicer agrees to execute and deliver all such instruments and take all such action as the Owner,
from time to time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

                                                             ARTICLE VIII
                                                             THE SERVICER

         Section 8.01  Indemnification; Third Party Claims.

                  The Servicer  agrees to indemnify  the Owner,  its  successors  and assigns,  any agent of the Owner,  and the Master
Servicer, and hold each of such Persons harmless from and against any and all claims, losses, damages,  penalties,  fines, forfeitures,
legal fees and related  costs,  judgments,  and any other costs,  fees and expenses  that such Person may sustain in any way related to
the failure of the  Servicer to perform in any way its duties and service the  Mortgage  Loans in strict  compliance  with the terms of
this Agreement and for breach of any  representation  or warranty of the Servicer  contained  herein.  The Servicer  shall  immediately
notify the Owner or other  indemnified  Person if a claim is made by a third  party  with  respect to this  Agreement  or the  Mortgage
Loans,  assume (with the consent of the Owner and such other Indemnified Person and with counsel  reasonably  satisfactory to the Owner
and such Person) the defense of any such claim and pay all expenses in  connection  therewith,  including  counsel  fees,  and promptly
pay,  discharge and satisfy any judgment or decree which may be entered against it or such other indemnified  Person in respect of such
claim but failure to so notify the Owner and such other  indemnified  Person shall not limit its  obligations  hereunder.  The Servicer
agrees  that it will not enter  into any  settlement  of any such claim  without  the  consent of the Owner and such other  indemnified
Person unless such  settlement  includes an  unconditional  release of the Owner and such other  indemnified  Person from all liability
that is the subject matter of such claim.  The provisions of this Section 8.01 shall survive termination of this Agreement.

         Section 8.02  Merger or Consolidation of the Servicer.

                  The Servicer will keep in full effect its existence,  rights and franchises as a federal  savings bank under the laws
the United States except as permitted herein,  and will obtain and preserve its  qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

                  Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation  resulting  from any merger,
conversion or  consolidation  to which the Servicer shall be a party, or any Person  succeeding to the business of the Servicer whether
or not related to loan  servicing,  shall be the successor of the Servicer  hereunder,  without the execution or filing of any paper or
any further act on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however,  that
the successor or surviving Person shall be an institution (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits
of which are insured by the FDIC, or which is a  HUD-approved  mortgagee  whose  primary  business is in  origination  and servicing of
first lien mortgage loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.



--------------------------------------------------------------------------------



         Section 8.03  Limitation on Liability of the Servicer and Others.

                  Neither the Servicer nor any of the  officers,  employees or agents of the Servicer  shall be under any  liability to
the Owner for any  action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good faith;  provided,  however,  that this  provision  shall not protect the  Servicer or any such person
against any breach of warranties or  representations  made herein,  or failure to perform in any way its obligations in compliance with
any standard of care set forth in this  Agreement,  or any  liability  which would  otherwise be imposed by reason of negligence or any
breach of the terms and  conditions  of this  Agreement.  The Servicer  and any officer,  employee or agent of the Servicer may rely in
good faith on any  document of any kind prima facie  properly  executed  and  submitted  by the Owner  respecting  any matters  arising
hereunder.  The Servicer shall not be under any  obligation to appear in,  prosecute or defend any legal action which is not incidental
to its duties to service the Mortgage  Loans in accordance  with this Agreement and which in its opinion may involve it in any expenses
or  liability;  provided,  however,  that the Servicer may,  with the consent of the Owner,  which  consent  shall not be  unreasonably
withheld,  undertake any such action which it may deem  necessary or desirable with respect to this Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be  expenses,  costs and  liabilities  for which the Owner will be liable,  and the Servicer  shall be entitled to be  reimbursed
therefor from the Custodial Account pursuant to Section 4.05.

         Section 8.04  Reserved.

         Section 8.05  No Transfer of Servicing.

                  With respect to the  retention of the Servicer to service the Mortgage  Loans  hereunder,  the Servicer  acknowledges
that the Owner has acted in  reliance  upon the  Servicer&#146;s  independent  status,  the  adequacy  of its  servicing  facilities,  plan,
personnel,  records and procedures,  its integrity,  reputation and financial standing and the continuance thereof.  Without in any way
limiting the generality of this section,  the Servicer  shall not either assign this  Agreement or the servicing  hereunder or delegate
its rights or duties hereunder or any portion  thereof,  or sell or otherwise  dispose of all or  substantially  all of its property or
assets,  without the prior  written  approval of the Owner,  which  approval  shall not be  unreasonably  withheld;  provided  that the
Servicer may assign the  Agreement and the  servicing  hereunder  without the consent of Owner to an affiliate of the Servicer to which
all servicing of the Servicer is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie Mac approved  servicer and (ii) if
it is intended that such affiliate be spun off to the  shareholders  of the Servicer,  such affiliate have a GAAP net worth of at least
$25,000,000  and (iii) such affiliate  shall deliver to the Owner a  certification  pursuant to which such affiliate  shall agree to be
bound by the terms and  conditions of this  Agreement  and shall  certify that such  affiliate is a Fannie Mae and Freddie Mac approved
servicer in good standing.

                                                              ARTICLE IX
                                                                DEFAULT

         Section 9.01  Events of Default.



--------------------------------------------------------------------------------



                  In case one or more of the following Events of Default by the Servicer shall occur and be continuing, that is to say:

                  (i)      any failure by the  Servicer  to remit to the Owner any payment  required to be made under the terms of this
Agreement  which  continues  unremedied for a period of two (2) Business Days after written notice  thereof (it being  understood  that
this subparagraph shall not affect Servicer&#146;s  obligation  pursuant to Section 5.01 to pay default interest on any remittance  received
by the Owner after the Business Day on which such payment was due); or

                  (ii)     any failure on the part of the Servicer duly to observe or perform in any material  respect any other of the
covenants or  agreements on the part of the Servicer set forth in this  Agreement,  the breach of which has a material  adverse  effect
and which  continue  unremedied  for a period of sixty days  (except that such number of days shall be fifteen in the case of a failure
to pay any premium for any insurance  policy required to be maintained  under this Agreement and such failure shall be deemed to have a
material  adverse  effect) after the date on which written notice of such failure,  requiring the same to be remedied,  shall have been
given to the Servicer by the Owner; or

                  (iii)    a decree or order of a court or agency or supervisory  authority having  jurisdiction for the appointment of
a conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the  winding-up  or  liquidation  of its affairs,  shall have been entered  against the Servicer and such
decree or order shall have remained in force undischarged or unstayed for a period of sixty days; or

                  (iv)     the Servicer shall consent to the  appointment of a conservator or receiver or liquidator in any insolvency,
bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

                  (v)      the  Servicer  shall admit in writing its  inability to pay its debts  generally as they become due,  file a
petition  to take  advantage  of any  applicable  insolvency  or  reorganization  statute,  make an  assignment  for the benefit of its
creditors, or voluntarily suspend payment of its obligations; or

                  (vi)     the  Servicer  ceases to be approved by either  Fannie Mae or Freddie Mac (to the extent such  entities  are
then  operating  in a capacity  similar to that in which they  operate on the date  hereof) as a mortgage  loan  servicer for more than
thirty days to the extent such entities perform similar functions; or

                  (vii)    the Servicer  attempts to assign its right to  servicing  compensation  hereunder or the Servicer  attempts,
without the consent of the Owner,  to sell or  otherwise  dispose of all or  substantially  all of its  property or assets or to assign
this  Agreement  or the  servicing  responsibilities  hereunder or to delegate its duties  hereunder or any portion  thereof  except as
otherwise permitted herein; or

                  (viii)   the  Servicer  ceases to be  qualified  to transact  business in any  jurisdiction  where it is currently so
qualified,  but only to the extent such  non-qualification  materially  and  adversely  affects the  Servicer&#146;s  ability to perform its
obligations hereunder;

                  then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Owner,  by
notice in writing to the  Servicer  may, in addition to whatever  rights the Owner may have under  Section 8.01 and at law or equity to
damages,  including  injunctive  relief and specific  performance,  terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same. On or after the
receipt by the Servicer of such written notice,  all authority and power of the Servicer under this Agreement,  whether with respect to
the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor  appointed  pursuant to Section  11.01.  Upon written
request from the Owner, the Servicer shall prepare,  execute and deliver,  any and all documents and other  instruments,  place in such
successor&#146;s  possession  all Servicing  Files,  and do or accomplish  all other acts or things  necessary or  appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise,  at the Servicer&#146;s sole expense.  The Servicer agrees to cooperate with the Owner and such successor
in effecting the termination of the Servicer&#146;s  responsibilities and rights hereunder,  including,  without limitation, the transfer to
such  successor  for  administration  by it of all cash amounts  which shall at the time be credited by the  Servicer to the  Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.



--------------------------------------------------------------------------------



         Section 9.02  Waiver of Defaults.

                  The Owner may waive only by  written  notice  any  default by the  Servicer  in the  performance  of its  obligations
hereunder and its  consequences.  Upon any such waiver of a past default,  such default shall cease to exist,  and any Event of Default
arising  therefrom  shall be deemed to have been  remedied  for every  purpose of this  Agreement.  No such waiver  shall extend to any
subsequent or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X
                                                              TERMINATION

         Section 10.01  Termination.

                  The respective  obligations  and  responsibilities  of the Servicer shall  terminate upon: (i) the later of the final
payment or other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan or the  disposition of all REO Property
and the remittance of all funds due hereunder;  (ii) by mutual consent of the Servicer and the Owner in writing;  (iii)  termination by
the Owner  pursuant to Section 9.01,  (iv) sixty (60) days prior written  notice by the Owner to the Servicer or (v) one hundred twenty
(120) days prior written notice by the Servicer to the Owner.

                  If the Owner at its option  elects to  terminate  all of the rights of the  Servicer  hereunder  in  accordance  with
subsection (iv) of the preceding  paragraph,  the Owner shall pay the Servicer an amount equal to (i) if such termination occurs within
the six month period  following the Servicing  Transfer  Date, an amount equal to $50.00 per Mortgage  Loan,  (ii) if such  termination
occurs during the period which is seven months to twelve months  following the Servicing  Transfer  Date, an amount equal to $25.00 per
Mortgage Loan,  (iii) if such  termination  occurs during the period which is thirteen months to fifteen months following the Servicing
Transfer  Date,  an amount equal to $15.00 per Mortgage  Loan and (iv) if such  termination  occurs  during the period which is sixteen
(16) months or more following the Servicing Transfer Date, an amount equal to $10.00.

                  Simultaneously with any such termination and the transfer of servicing  hereunder,  the Servicer shall be entitled to
be reimbursed for any outstanding Servicing Advances and Monthly Advances.

         Section 10.02 Removal of Mortgage  Loans from  Inclusion  under this  Agreement  upon a Whole Loan Transfer or a Pass-Through
Transfer.

                  The Servicer acknowledges and the Owner agrees that with respect to some or all of the Mortgage Loans, the Owner may
effect either (1) one or more Whole Loan Transfers, or  (2) one or more Pass-Through Transfers.



--------------------------------------------------------------------------------



                                            The Servicer shall  cooperate with the Owner in connection  with any Whole Loan Transfer or
                           Pass-Through  Transfer  contemplated  by the Owner pursuant to this Section.  In connection  therewith,  and
                           without  limitation,  the Owner shall deliver any reconstitution  agreement or other document related to the
                           Whole Loan  Transfer or  Pass-Through  Transfer to the Servicer at least 15 days prior to such  transfer and
                           the Servicer shall (i) execute any such  reconstitution  agreement which contains  provisions  substantially
                           similar to those herein or otherwise reasonably  acceptable to the Owner and the Servicer and which restates
                           the  representations  and  warranties  contained  in Article III as of the date of  transfer  (except to the
                           extent any such representation or warranty is not accurate on such date);  provided,  however, that Servicer
                           agrees that any such  reconstitution  agreement in connection  with a Whole Loan Transfer to Fannie Mae will
                           be  reasonably  acceptable  to the  Servicer if it  obligates  the  Servicer to service the  Mortgage  Loans
                           identified  therein and to remit and report,  all in  accordance  with the Fannie Mae Guide;  and  provided,
                           further,  that only a notice of transfer  identifying the Mortgage Loans to be transferred  need be given in
                           the case of a  Pass-Through  Transfer by the initial Owner to Structured  Asset Mortgage  Investments,  Inc.
                           (&#147;SAMI&#148;) and by SAMI to the Trustee in connection with such Pass-Through  Transfer;  and (ii) deliver to the
                           Owner for  inclusion in any  prospectus or other  offering  material  such  publicly  available  information
                           regarding the Servicer,  its financial  condition and its mortgage loan  delinquency,  foreclosure  and loss
                           experience and any additional  information  reasonably  requested by the Owner,  and to deliver to the Owner
                           any similar  non-public,  unaudited  financial  information,  in which case the Owner shall bear the cost of
                           having such information  audited by certified  public  accountants if the Owner desires such an audit, or as
                           is  otherwise  reasonably  requested  by the Owner and which the  Servicer is capable of  providing  without
                           unreasonable effort or expense, and to indemnify the Owner and its affiliates for material  misstatements or
                           omissions contained (i) in such information and (ii) on the Mortgage Loan Schedule.

                  With respect to each Whole Loan Transfer or Pass-Through Transfer, as the case may be, effected by the Owner, Owner
(i) shall reimburse Servicer for all reasonable out-of-pocket third party costs and expenses related thereto and (ii) shall pay
Servicer a reasonable amount representing time and effort expended by Servicer related thereto (which amount shall be reasonably
agreed upon by Servicer and Owner prior to the expenditure of such time and effort); provided, however, that for each Whole Loan
Transfer and/or Pass-Through Transfer, the sum of such amounts described in subsections (i) and (ii) above shall in no event exceed
$5,000.  For purposes of this paragraph, all Whole Loan Transfers and/or Pass-Through Transfers made to the same entity within the
same accounting cycle shall be considered one Whole Loan Transfer or Pass-Through Transfer.

                  All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or Pass-Through Transfer shall be
subject to this Agreement and shall continue to be serviced in accordance with the terms of this Agreement and with respect thereto
this Agreement shall remain in full force and effect.

         Section 10.03  Master Servicer.

                  The Servicer, including any successor servicer hereunder, shall be subject to the supervision of the Master
Servicer, which Master Servicer shall be obligated to ensure that the Servicer services the Mortgage Loans in accordance with the
provisions of this Agreement.  The Master Servicer, acting on behalf of the Owner, shall have the same rights as the Owner to enforce
the obligations of the Servicer under this Agreement.  The Master Servicer shall be entitled to terminate the rights and obligations
of the Servicer under this Agreement upon the failure of the Servicer to perform any of its obligations under this Agreement if such
failure constitutes an Event of Default as provided in Article X of this Agreement.  Notwithstanding anything to the contrary, in no
event shall the Master Servicer assume any of the obligations of the Owner under this Agreement.



--------------------------------------------------------------------------------



         Section 10.04  Transfer of Servicing for Defaulted Loans.

                  The Owner shall have the option, exercisable in its sole discretion and upon reasonable written notice to the
Servicer, to transfer to a third-party servicer any Mortgage Loan that is more than sixty (60) days delinquent with respect to
Monthly Payments.  Upon such transfer, the Owner will reimburse the Servicer for all unreimbursed Monthly Advances and Servicing
Advances with respect to such Mortgage Loan and the reasonable costs and expenses incurred by the Servicer in connection with the
transfer of servicing with respect to such Mortgage Loan.


                                                              ARTICLE XI
                                                       MISCELLANEOUS PROVISIONS

         Section 11.01  Successor to the Servicer.

                  Prior to termination of the Servicer&#146;s  responsibilities  and duties under this Agreement  pursuant to Sections 8.04,
9.01 or 10.01(ii),  the Owner shall (i) succeed to and assume all of the Servicer&#146;s  responsibilities,  rights,  duties and obligations
under this Agreement,  or (ii) appoint a successor having the  characteristics set forth in Section 8.02 hereof and which shall succeed
to all rights and assume  all of the  responsibilities,  duties and  liabilities  of the  Servicer  under this  Agreement  prior to the
termination of the Servicer&#146;s  responsibilities,  duties and liabilities under this Agreement.  In connection with such appointment and
assumption,  the Owner may make such  arrangements  for the  compensation  of such  successor out of payments on Mortgage  Loans as the
Owner and such successor shall agree. In the event that the Servicer&#146;s  duties,  responsibilities  and liabilities under this Agreement
should be terminated  pursuant to the aforementioned  sections,  the Servicer shall discharge such duties and  responsibilities  during
the period from the date it acquires  knowledge of such termination  until the effective date thereof with the same degree of diligence
and  prudence  which it is  obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might  impair or
prejudice  the  rights  or  financial  condition  of its  successor.  The  resignation  or  removal  of the  Servicer  pursuant  to the
aforementioned  sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this section and shall in no
event relieve the Servicer of the  representations  and warranties made pursuant to Article III and the remedies available to the Owner
under  Section  8.01, it being  understood  and agreed that the  provisions of such Article III and Section 8.01 shall be applicable to
the Servicer notwithstanding any such resignation or termination of the Servicer, or the termination of this Agreement.

                  Any successor  appointed as provided  herein shall execute,  acknowledge and deliver to the Servicer and to the Owner
an instrument  accepting such  appointment,  whereupon such successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations and liabilities of the Servicer,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Servicer or this Agreement  pursuant to Section 8.04,  9.01 or 10.01 shall not affect any claims
that the Owner may have against the Servicer arising prior to any such termination or resignation.



--------------------------------------------------------------------------------



                  The Servicer  shall promptly  deliver to the successor the funds in the Custodial  Account and the Escrow Account and
the  Servicing  Files and related  documents and  statements  held by it hereunder  and the Servicer  shall account for all funds.  The
Servicer  shall  execute and deliver  such  instruments  and do such other things all as may  reasonably  be required to more fully and
definitely  vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations and liabilities of the
Servicer.  The successor  shall make such  arrangements as it may deem  appropriate to reimburse the Servicer for  unrecovered  Monthly
Advances and Servicing  Advances which the successor  retains  hereunder and which would  otherwise have been recovered by the Servicer
pursuant to this Agreement but for the appointment of the successor servicer.

                  Upon a successor&#146;s acceptance of appointment as such, the Servicer shall notify the Owner of such appointment.

                  All reasonable  costs and expenses  incurred in connection  with  replacing the Servicer upon its  resignation or the
termination of the Servicer in accordance  with the terms of this Agreement,  including,  without  limitation,  (i) all legal costs and
expenses and all due diligence  costs and expenses  associated  with an evaluation  of the potential  termination  of the Servicer as a
result of an Event of Default and (ii) all costs and  expenses  associated  with the  complete  transfer of  servicing,  including  all
servicing  files and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be required by
the successor  servicer to correct any errors or  insufficiencies in the servicing data or otherwise to enable the successor service to
service the Mortgage  Loans in accordance  with this  Agreement,  shall be payable on demand by the  resigning or  terminated  Servicer
without any right of reimbursement therefor.

         Section 11.02  Amendment.

                  This  Agreement  may be amended from time to time by the Servicer  and the Owner by written  agreement  signed by the
Servicer and the Owner.

         Section 11.03  Recordation of Agreement.

                  To the extent  permitted by applicable  law,  this  Agreement is subject to  recordation  in all  appropriate  public
offices for real property records in all the counties or other comparable  jurisdictions in which any of all the properties  subject to
the Mortgages are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by the
Owner at the  Owner&#146;s  expense on  direction  of the Owner  accompanied  by an opinion of counsel to the effect  that such  recordation
materially and beneficially affects the interest of the Owner or is necessary for the administration or servicing the Mortgage Loans.

         Section 11.04  Governing Law.

                  THIS  AGREEMENT  SHALL BE GOVERNED BY AND  CONSTRUED IN  ACCORDANCE  WITH THE INTERNAL  LAWS OF THE STATE OF NEW YORK
WITHOUT  GIVING EFFECT TO PRINCIPLES  OF CONFLICTS OF LAWS.  THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER  SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.05  Notices.

                  Any demands,  notices or other communications permitted or required hereunder shall be in writing and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or transmitted by telecopier and confirmed by a similar mailed writing, as follows:



--------------------------------------------------------------------------------



                  (i)      if to the Servicer:

                           Alliance Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida 32256
                           Attention:  Carolyn Cragg
                           Telecopier No.:  (904) 281-6206

                  and,

                           Alliance Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida 32256
                           Attention:  Michael C. Koster
                           Telecopier No.:  (904) 281-6145

                  (ii)     if to the Owner:

                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention:  Ms. Ralene Ruyle
                           Telecopier No.:  (972) 444-2880

                  (iii)    if to the Master Servicer:

                           11000 Broken Land Parkway
                           Columbia, Maryland 21044
                           Attention:  Master Servicing - Bear Stearns
                           Telecopier No.:  (410) 884-2360

or such other  address as may  hereafter  be furnished to the other party by like notice.  Any such demand,  notice,  or  communication
hereunder  shall be deemed to have been received on the date delivered to or received at the premises of the address (as evidenced,  in
the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06  Severability of Provisions.

                  Any part, provision,  representation or warranty of this Agreement which is prohibited or which is held to be void or
unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability  without  invalidating  the  remaining
provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of such prohibition or
unenforceability  without  invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or  unenforceability  in any
jurisdiction  as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To the
extent  permitted by applicable  law, the parties  hereto waive any provision of law which  prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.




--------------------------------------------------------------------------------



         Section 11.07  Exhibits

                  The  exhibits to this  Agreement  are hereby  incorporated  and made a part  hereof and are an integral  part of this
Agreement.

         Section 11.08  General Interpretive Principles.

                  For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

                  (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

                  (ii)     accounting  terms not  otherwise  defined  herein  have the  meanings  assigned to them in  accordance  with
generally accepted accounting principles;

                  (iii)    references herein to &#147;Articles,&#148;  &#147;Sections,&#148;  &#147;Subsections,&#148;  &#147;Paragraphs,&#148; and other subdivisions  without
reference to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

                  (iv)     a reference to a Subsection  without  further  reference to a Section is a reference to such  Subsection  as
contained in the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

                  (v)      the words  &#147;herein,&#148;  &#147;hereof,&#148;  &#147;hereunder&#148;  and other words of similar import refer to this Agreement as a
whole and not to any particular provision; and

                  (vi)     the term &#147;include&#148; or &#147;including&#148; shall mean without limitation by reason of enumeration.

         Section 11.09  Reproduction of Documents.

                  This  Agreement  and all  documents  relating  hereto,  including,  without  limitation,  (i)  consents,  waivers and
modifications  which may hereafter be executed,  (ii) documents received by any party at the closing,  and (iii) financial  statements,
certificates and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,
micro-card,  miniature  photographic  or other similar  process.  The parties agree that any such  reproduction  shall be admissible in
evidence as the original itself in any judicial or administrative  proceeding,  whether or not the original is in existence and whether
or not such  reproduction  was made by a party in the  regular  course of  business,  and that any  enlargement,  facsimile  or further
reproduction of such reproduction shall likewise be admissible in evidence.

         Section 11.10  Confidentiality of Information.

                  Each party  recognizes  that,  in  connection  with this  Agreement,  it may become privy to  non-public  information
regarding  the  financial  condition,  operations  and  prospects of the other party.  Except as required to be disclosed by law,  each
party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,  and to use all such  information
solely in order to effectuate the purpose of this Agreement.



--------------------------------------------------------------------------------



         Section 11.11  Assignment by the Owner.

                  The Owner shall have the right,  without the consent of the  Servicer  hereof,  to assign,  in whole or in part,  its
interest  under this Agreement  with respect to some or all of the Mortgage  Loans,  and designate any person to exercise any rights of
the Owner  hereunder,  by executing an assignment and assumption  agreement  reasonably  acceptable to the Servicer and the assignee or
designee  shall accede to the rights and  obligations  hereunder of the Owner with respect to such  Mortgage  Loans.  In no event shall
Owner sell a partial  interest in any Mortgage  Loan.  All  references  to the Owner in this  Agreement  shall be deemed to include its
assignees or  designees.  It is  understood  and agreed  between the Owners and the Servicer  that no more than five (5) Persons  shall
have the right of owner under this Agreement at any one time.

         Section 11.12  No Partnership.

                  Nothing  herein  contained  shall be deemed or  construed to create a  co-partnership  or joint  venture  between the
parties hereto and the services of the Servicer shall be rendered as an independent contractor and not as agent for Owner.

         Section 11.13  Execution, Successors and Assigns.

                  This  Agreement  may be  executed  in one or more  counterparts  and by the  different  parties  hereto  on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same  agreement.  Subject to Section 8.05,  this  Agreement  shall inure to the benefit of and be binding upon the Servicer and
the Owner and their respective successors and assigns.

         Section 11.14  Entire Agreement.

                  Each of the Servicer and the Owner  acknowledge  that no  representations,  agreements or promises were made to it by
the other party or any of its employees other than those  representations,  agreements or promises specifically  contained herein. This
Agreement sets forth the entire understanding between the parties hereto and shall be binding upon all successors of both parties.



--------------------------------------------------------------------------------



                  IN WITNESS  WHEREOF,  the  Servicer  and the Owner have caused  their names to be signed  hereto by their  respective
officers thereunto duly authorized as of the date and year first above written.


                                            EMC MORTGAGE CORPORATION

                                            By: __________________________________________________________________
                                                Name:  Ralene Ruyle
                                                Title:    President



                                            ALLIANCE MORTGAGE COMPANY


                                            By: __________________________________________________________________
                                                Name: Carolyn S. Cragg
                                                Title: Senior Vice President



--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A

                                                                FORM OF
                                                       ACKNOWLEDGEMENT AGREEMENT


         On this ____ day of __________ 200__, EMC Mortgage Corporation (the &#147;Owner&#148;) hereby delivers the mortgage loans identified
on Schedule A attached hereto (the &#147;Mortgage Loans&#148;) to Alliance Mortgage Corporation (the &#147;Servicer&#148;) and the Servicer hereby agrees
to service the mortgage loans identified on Schedule A attached hereto (the &#147;Mortgage Loans&#148;) pursuant to the Subservicing Agreement
dated as of August 1, 2002 by and between the Owner and the Servicer.



                                    ALLIANCE MORTGAGE CORPORATION.



                                    By:_________________________________________________

                                    Name:_______________________________________________

                                    Title:______________________________________________

                                                                        A-1


--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                                (date)


To:______________________
_________________________
_________________________
    (the &#147;Depository&#148;)

                  As &#147;Servicer&#148; under the Subservicing  Agreement,  dated as of August 1, 2002, (the &#147;Agreement&#148;),  we hereby authorize
and request you to  establish an account,  as a Custodial  Account  pursuant to Section  4.04 of the  Agreement,  to be  designated  as
&#147;Alliance  Mortgage  Company  Custodial  Account,  in trust for EMC Mortgage  Corporation,  Owner of Whole Loan Mortgages,  and various
Mortgagors.&#148;  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the  Servicer.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.


                                 By:____________________
                                 Name:__________________
                                 Title:_________________

                  The undersigned,  as  &#147;Depository&#148;,  hereby  certifies that the above described  account has been  established  under
Account  Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as
provided  above.  The full amount  deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit
Insurance  Corporation  through the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be invested in Permitted
Investments as defined in the Agreement.

                                 [                  ]
                                 (name of Depository)
                                 By:____________________
                                 Name:__________________
                                 Title:_________________

                                                                        B-1


--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT

                                                                (date)

To:___________________________
______________________________
______________________________
       (the &#147;Depository&#148;)

                  As &#147;Servicer&#148; under the Subservicing  Agreement,  dated as of August 1, 2002 (the  &#147;Agreement&#148;),  we hereby authorize
and request  you to  establish  an account,  as an Escrow  Account  pursuant to Section  4.06 of the  Agreement,  to be  designated  as
&#147;Alliance  Mortgage  Company  Escrow  Account,  in trust for EMC  Mortgage  Corporation,  Owner of Whole Loan  Mortgages,  and  various
Mortgagors.&#148;  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the  Servicer.  You may refuse
any deposit which would result in violation of the  requirement  that the account be fully insured as described  below.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.


                                 By:____________________
                                 Name:__________________
                                 Title:_________________

                  The undersigned,  as  &#147;Depository&#148;,  hereby  certifies that the above described  account has been  established  under
Account  Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as
provided  above.  The full amount  deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit
Insurance  Corporation  through the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be invested in Permitted
Investments as defined in the Agreement.

                                 [                  ]
                                 (name of Depository)
                                 By:____________________
                                 Name:__________________
                                 Title:_________________

                                                                        C-1


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT D

                                                   REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank Minnesota, National Association
         1015 10th Avenue S.E.
         Mpls., MN  55414
         Attn:  ________________

         Re:      Custodial Agreement dated as of ________, among _____________________.          and  Wells   Fargo  Bank   Minnesota,
                  National Association, as Custodian

                  In connection with the administration of the Mortgage Loans held by you as Custodian for the Owner pursuant to the
above-captioned Custody Agreement, we request the release, and hereby acknowledge receipt, of the Custodian&#146;s Mortgage File for the
Mortgage Loan described below, for the reason indicated.


Mortgage Loan Number:

Mortgagor Name, Address &amp; Zip Code:



Reason for Requesting Documents (check one):

_______           1.       Mortgage Paid in Full

_______           2.       Foreclosure

_______           3.       Substitution

_______           4.       Other Liquidation (Repurchases, etc.)

_______           5.       Nonliquidation  [Reason:_______________________________]

Address to which Custodian should
Deliver the Custodian&#146;s Mortgage File:      __________________________________________
                                                     __________________________________________
                                                     __________________________________________


                                                     By:_______________________________________
                                                                        (authorized signer)
         Issuer:_____________________________________
         Address:____________________________________
         Date:_______________________________________


Custodian

                                                                        D-1


--------------------------------------------------------------------------------





Wells Fargo Bank Minnesota, National Association

Please acknowledge the execution of the above request by your signature and date below:

____________________________________                 _________________
Signature                                                     Date

Documents returned to Custodian:

____________________________________                 _________________
Custodian                                                     Date

                                                                        D-2


--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT E

                                                   LOAN LEVEL FORMAT FOR TAPE INPUT,
                                                       SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                                COBOL
Field Name                          Position         Length            &#147;picture&#148;

Master Servicer No.                 001-002          2                 &#147;01&#148;
Unit Code                           003-004          2                 &#147;  &#147;
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)

Trailer Record:

Number of Records                   001-006          6                 9(06)
FILLER                              007-240          234               X(234)

                                                                        E-1


--------------------------------------------------------------------------------




Field Names and Descriptions:


Field Name                                  Description

Master Servicer No.                         Hard code as &#147;01&#148; used internally

Unit Code                                   Hard code as &#147;  &#147; used internally

Loan Number                                 Investor&#146;s loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&amp;I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer&#146;s fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower&#146;s next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

                                                                       E-2


--------------------------------------------------------------------------------



Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
to determine the new P&amp;I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned

Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces

                                                                        E-3


--------------------------------------------------------------------------------


                                                                                                                          EXHIBIT F

                                                  REPORTING DATA FOR DEFAULTED LOANS

Data  must be  submitted  to Wells  Fargo  Bank in an Excel  spreadsheet  format  with  fixed  field  names  and data  type.  The Excel
spreadsheet should be used as a template consistently every month when submitting data.

Table: Delinquency

          Name                                                Type                                Size
          Servicer Loan #                                     Number (Double)                         8
          Investor Loan #                                     Number (Double)                         8
          Borrower Name                                       Text                                   20
          Address                                             Text                                   30
          State                                               Text                                    2
          Due Date                                            Date/Time                               8
          Action Code                                         Text                                    2
          FC Received                                         Date/Time                               8
          File Referred to Atty                               Date/Time                               8
          NOD                                                 Date/Time                               8
          Complaint Filed                                     Date/Time                               8
          Sale Published                                      Date/Time                               8
          Target Sale Date                                    Date/Time                               8
          Actual Sale Date                                    Date/Time                               8
          Loss Mit Approval Date                              Date/Time                               8
          Loss Mit Type                                       Text                                    5
          Loss Mit Estimated Completion Date                  Date/Time                               8
          Loss Mit Actual Completion Date                     Date/Time                               8
          Loss Mit Broken Plan Date                           Date/Time                               8
          BK Chapter                                          Text                                    6
          BK Filed Date                                       Date/Time                               8
          Post Petition Due                                   Date/Time                               8
          Motion for Relief                                   Date/Time                               8
          Lift of Stay                                        Date/Time                               8
          RFD                                                 Text                                   10
          Occupant Code                                       Text                                   10
          Eviction Start Date                                 Date/Time                               8
          Eviction Completed Date                             Date/Time                               8
          List Price                                          Currency                                8
          List Date                                           Date/Time                               8
          Accepted Offer Price                                Currency                                8
          Accepted Offer Date                                 Date/Time                               8
          Estimated REO Closing Date                          Date/Time                               8
          Actual REO Sale Date                                Date/Time                               8

||    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those  fields  every  month in order for your file to be
     accepted.



--------------------------------------------------------------------------------





The Action Code Field should show the applicable  numeric code to indicate that a special  action is being taken.  The Action Codes are
the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank  will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are  consistent  with  industry
standards.  If Action Codes other than those above are used,  the Servicer must supply Wells Fargo Bank with a  description  of each of
the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower has been granted  relief for curing a  delinquency.  The Action Date
is the date the relief is expected to end.  For  military  indulgence,  it will be three months  after the  Borrower&#146;s  discharge  from
military service.

Action Code 15 - To report the  Borrower&#146;s  filing for  bankruptcy or  instituting  some other type of litigation  that will prevent or
delay  liquidation of the Mortgage Loan.  The Action Date will be either the date that any repayment plan (or  forbearance)  instituted
by the bankruptcy court will expire or an additional date by which the litigation should be resolved.

Action Code 20 - To report that the Borrower has agreed to a  deed-in-lieu  or an assignment  of the  property.  The Action Date is the
date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the Mortgage  Loan.  The Action Date is the date the Servicer
referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage  Loan has been paid in full  either at, or prior to,  maturity.  The Action Date is the date
the pay-off funds were remitted to the Master Servicer.

Action Code 65 - To report that the Servicer is  repurchasing  the Mortgage Loan.  The Action Date is the date the repurchase  proceeds
were remitted to the Master Servicer.

Action Code 70 - To report that a Mortgage  Loan has been  foreclosed or a  deed-in-lieu  of  foreclosure  has been  accepted,  and the
Servicer,  on behalf of the owner of the  Mortgage  Loan,  has acquired the property and may dispose of it. The Action Date is the date
of the foreclosure sale or, for deeds-in-lieu, the date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action Code 71 - To report that a Mortgage Loan has been  foreclosed and a third party acquired the property,  or a total  condemnation
of the property has occurred.  The Action Date is the date of the foreclosure sale or the date the condemnation award was received.



--------------------------------------------------------------------------------



Action Code 72 - To report that a Mortgage Loan has been  foreclosed,  or a  deed-in-lieu  has been  accepted,  and the property may be
conveyed to the mortgage  insurer and the pool insurance  claim has been filed.  The Action Date is the date of the  foreclosure  sale,
or, for deeds-in-lieu, the date of the deed for conventional mortgages.

The Loss Mit Type field should show the approved Loss Mitigation arrangement.  The following are acceptable:

          ASUM-      Approved Assumption
          BAP-       Borrower Assistance Program
          CO-        Charge Off
          DIL-       Deed-in-Lieu
          FFA-       Formal Forbearance Agreement
          MOD-       Loan Modification
          PRE-       Pre-Sale
          SS-        Short Sale
          MISC-      Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided  that they are  consistent  with  industry
standards.  If Loss  Mitigation  Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.


The Occupant Code field should show the current status of the property.  The acceptable codes are:

          Mortgagor
          Tenant
          Unknown
          Vacant



--------------------------------------------------------------------------------



                                                         AMENDMENT NUMBER ONE
                                                                to the

                                                        SUBSERVICING AGREEMENT

                                                      Dated as of January 1, 2006

                                                                between

                                                       EMC MORTGAGE CORPORATION,
                                                               as Owner

                                                                  and

                                     EVERHOME MORTGAGE COMPANY (F/K/A ALLIANCE MORTGAGE COMPANY),
                                                              as Servicer

         This  AMENDMENT  NUMBER ONE (this  &#147;Amendment&#148;)  is made and entered  into this 1st day of January,  2006,  by and between EMC
Mortgage Corporation,  a Delaware corporation,  as owner (the &#147;Owner&#148;) and Everhome Mortgage Company (f/k/a Alliance Mortgage Company),
as servicer (the &#147;Servicer&#148;) in connection with the  Subservicing  Agreement,  dated as of August 1, 2002,  between the above mentioned
parties (the &#147;Agreement&#148;). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.



--------------------------------------------------------------------------------



         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Pass-Through Transfer.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Servicing  Criteria:  As of any date of  determination,  the &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit I for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit I and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Owner, the Servicer and any Person that will be responsible for signing any Sarbanes  Certification  with respect to a
Pass-Through Transfer in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit I).

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of Regulation AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Servicer or any Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Servicer under this Agreement or any  Reconstitution  Agreement  related thereto that are identified in
Item 1122(d) of Regulation AB.

         3.       Article I of the  Agreement  is  hereby  amended  effective  as of the date  hereof by  deleting  the  definition  of
Pass-Through Transfer in Section 1.01 and replacing it with the following:

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.



--------------------------------------------------------------------------------



         4.       Article I of the Agreement is hereby amended  effective as of the date hereof by deleting the definition of Principal
Prepayment in Section 1.01 and replacing it with the following:

         Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial,  which is received in
advance of its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         5.       Article III of the Agreement is hereby amended  effective as of the date hereof by adding the following  after clause
(h):

         (i)      Servicer has delivered to the Owner financial  statements of its parent,  for its last two complete fiscal years. All
such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified and
has been prepared in accordance  with GAAP  consistently  applied  throughout  the periods  involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Servicer  since the date of the Servicer&#146;s  financial  information  that would  reasonably be expected to have a material
adverse effect on its ability to perform its obligations under this Agreement;

         (j)      As of the date of each  Pass-Through  Transfer,  and except as has been otherwise  disclosed to the Owner, the Master
Servicer  and any  Depositor:  (1) the  Servicer  is not aware and has not  received  notice  that any  default  or  servicing  related
performance  trigger has  occurred as to any other  securitization  due to any act or failure to act of the  Servicer;  (2) no material
noncompliance  with applicable  servicing criteria as to any other  securitization has been disclosed or reported by the Servicer;  (3)
the Servicer has not been terminated as servicer in a residential  mortgage loan  securitization,  either due to a servicing default or
to  application  of a servicing  performance  test or  trigger;  (4) no  material  changes to the  Servicer&#146;s  servicing  policies  and
procedures  for  similar  loans has  occurred  in the  preceding  three  years;  (5) there are no aspects of the  Servicer&#146;s  financial
condition that could have a material adverse impact on the performance by the Servicer of its obligations  hereunder;  (6) there are no
legal  proceedings  pending,  or known to be contemplated by governmental  authorities,  against the Servicer that could be material to
investors in the securities  issued in such  Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or transactions
relating to the Servicer of a type that are described under Item 1119 of Regulation AB.

         (k)      If so requested by the Owner or any Depositor on any date,  the Servicer  shall,  within five Business Days following
such request,  confirm in writing the accuracy of the  representations  and  warranties  set forth in clause (j) of this Article or, if
any such  representation  and warranty is not accurate as of the date of such request,  provide reasonably  adequate  disclosure of the
pertinent facts, in writing, to the requesting party.



--------------------------------------------------------------------------------



         (l)      Notwithstanding  anything to the contrary in the Agreement,  the Servicer shall (or shall cause each  Subservicer to)
(i)  immediately  notify the Owner,  the Master  Servicer and any Depositor in writing of (A) any material  litigation or  governmental
proceedings  pending  against  the  Servicer  or any  Subservicer  of a type  contemplated  by Item  1117  of  Regulation  AB,  (B) any
affiliations  or  relationships  that  develop  following  the closing  date of a  Pass-Through  Transfer  between the  Servicer or any
Subservicer  and any of the parties  specified in clause (7) of paragraph  (j) of this Article  (and any other  parties  identified  in
writing by the requesting party) with respect to such  Pass-Through  Transfer of a type contemplated by Item 1119 of Regulation AB, (C)
any Event of Default  under the terms of this  Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation  or sale of
substantially  all of the  assets of the  Servicer,  except as  provided  in clause  (m) below,  and (E) the  Servicer&#146;s  entry into an
agreement  with a  Subservicer  to  perform or assist in the  performance  of any of the  Servicer&#146;s  material  obligations  under this
Agreement or any  Reconstitution  Agreement  related  thereto and (ii)  provide to the Owner and any  Depositor a  description  of such
proceedings, affiliations or relationships.

         All notification pursuant to this clause (l), other than those pursuant to (l)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to (l)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555



--------------------------------------------------------------------------------



         With copies to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         (m)      As a condition to the succession to the Servicer or any  Subservicer as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement  related  thereto  by any Person (i) into which the  Servicer  or such  Subservicer  may be merged or
consolidated,  or (ii) which may be  appointed as a successor to the Servicer or any  Subservicer,  the Servicer  shall  provide to the
Owner,  the  Master  Servicer  and any  Depositor,  at  least 15  calendar  days  prior to the  effective  date of such  succession  or
appointment,  (x) written  notice to the Owner,  the Master  Servicer and any Depositor of such  succession or  appointment  and (y) in
writing and in form and substance  reasonably  satisfactory  to the Owner,  the Master  Servicer and such  Depositor,  all  information
reasonably  requested by the Owner,  the Master Servicer or any Depositor in order to comply with its reporting  obligation  under Item
6.02 of Form 8-K with respect to any class of asset-backed securities.

         6.       Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding the  following  after the
first sentence of Section 4.01:

         In addition,  the Servicer  shall furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         7.       Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following as the last
paragraph of Section 4.02:

         The  Servicer  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors&#146; rights generally, (ii) the enforcement
thereof is illegal,  or any local, state or federal agency has threatened legal action if the Prepayment Charge is enforced,  (iii) the
mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard and
customary  in  servicing  similar  Mortgage  Loans and  relates to a default or a  reasonably  foreseeable  default  and would,  in the
reasonable  judgment of the Servicer,  maximize  recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Servicer is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Owner by the Remittance Date.



--------------------------------------------------------------------------------



         8.       Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Servicer will use  delinquency  recognition  policies as
described to and approved by the Owner, and shall revise these policies as requested by the Owner from time to time.

         9.       Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Owner.

         The Servicer shall furnish to Owner an individual  Mortgage Loan accounting  report (a &#147;Report&#148;),  as of the last Business Day
of each month, in the Servicer's  assigned loan number order to document Mortgage Loan payment activity on an individual  Mortgage Loan
basis.  With  respect to each month,  such Report  shall be received by the Owner no later than the fifth  Business Day of the month of
the related Remittance Date on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon by both
the Owner and the Servicer, and in hard copy, which Report shall contain the following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage Loan, the amount of servicing  compensation  received by the Servicer  during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;



--------------------------------------------------------------------------------



         (vii)    with  respect to each  Mortgage  Loan,  the amount of any  Prepayment  Interest  Shortfalls  paid by the  Servicer in
accordance with Section 4.04(ix) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Servicer during the prior distribution period;

         (xiii)   with respect to each  Mortgage  Loan, a description  of any  Servicing  Advances made by the Servicer with respect to
such Mortgage Loan including the amount,  terms and general purpose of such Servicing  Advances,  and the aggregate amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage  Loan, a description of any  Nonrecoverable  Advances made by the Servicer with respect
to such Mortgage Loan including the amount,  terms and general purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Servicer with respect to such Mortgage Loan during the prior distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Servicer for all Mortgage Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a description of any material breach of a representation  or warranty set forth in Article III herein or of any other
breach of a covenant or condition contained herein and the status of any resolution of such breach;



--------------------------------------------------------------------------------



         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
related originator and the Stated Principal Balance of any Mortgage Loan that has been replaced by a substitute Mortgage Loan; and

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the related originator.

         In addition,  the Servicer  shall  provide to the Owner such other  information  known or available to the  Servicer,  without
unreasonable effort or expense unless participants in the asset-backed  securities market reasonably consider such item standard,  that
is necessary in order to provide the  distribution  and pool  performance  information as required under Item 1121 of Regulation AB, as
amended  from time to time,  as  determined  by the Owner in its sole  commercially  reasonable  discretion.  The  Servicer  shall also
provide with each such Report a monthly report,  in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the
company,  the  Purchaser  and the Master  Servicer,  Exhibit F with respect to defaulted  loans and Exhibit L, with respect to realized
losses and gains, in electronic tape form.

         The Servicer  shall  prepare and file any and all  information  statements  or other  filings  required to be delivered to any
governmental  taxing  authority or to Owner  pursuant to any  applicable  law with respect to the Mortgage  Loans and the  transactions
contemplated  hereby. In addition,  the Servicer shall provide Owner with such information  concerning the Mortgage Loans to the extent
known or  reasonably  available to the Servicer  and as is  necessary  for Owner to prepare its federal  income tax return as Owner may
reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each  calendar  year,  the Servicer  shall furnish to each Person
who was an Owner at any time during such calendar year an annual  statement in accordance with the  requirements of applicable  federal
income tax law as to the aggregate of remittances of principal and interest for the applicable portion of such year.

         10.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The  Servicer  will  deliver to the Owner and the Master  Servicer,  not later than March 1st of each  calendar  year
beginning in 2007, an Officers&#146;  Certificate (an &#147;Annual Statement of Compliance&#148;)  stating,  as to each signatory thereof,  that (i) a
review of the  activities  of the  Servicer  during the  preceding  calendar  year and of  performance  under this  Agreement  or other
applicable servicing agreement has been made under such officers&#146;  supervision and (ii) to the best of such officers&#146; knowledge,  based
on such review, the Servicer has fulfilled all of its obligations under this Agreement or other applicable  servicing  agreement in all
material  respects  throughout  such year,  or, if there has been a failure to fulfill any such  obligation  in any  material  respect,
specifying  each such failure  known to such officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement of
Compliance  shall contain no restrictions  or limitations on its use to the extent used in connection with a Pass-Through  Transfer for
compliance  with  Regulation  AB or as otherwise  required by law.  Copies of such  statement  shall be provided by the Servicer to the
Owner upon request and by the Owner to any Person  identified as a prospective  purchaser of the Mortgage  Loans. In the event that the
Servicer has delegated any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Servicer shall deliver
an officer&#146;s  certificate (an &#147;Annual  Certification&#148;) of the Subservicer as described above as to each Subservicer with respect to the
applicable Mortgage Loans and such servicing responsibilities as and when required with respect to the Servicer.



--------------------------------------------------------------------------------



         (b)      With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  by March 1st of each calendar
year  beginning  in 2007,  an officer of the  Servicer  shall  execute and  deliver an Annual  Certification  to the Owner,  the Master
Servicer and any related  Depositor for the benefit of each such entity and such entity&#146;s  affiliates  and the officers,  directors and
agents of any such entity and such entity&#146;s  affiliates,  in the form attached  hereto as Exhibit G. In the event that the Servicer has
delegated any servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Servicer shall deliver an Annual
Certification  of the  Subservicer as described  above as to each  Subservicer  with respect to the applicable  Mortgage Loans and such
servicing responsibilities as and when required with respect to the Servicer.

         (c)      If the Servicer  cannot deliver the related Annual  Statement of Compliance or Annual  Certification  by March 1st of
such year, the Owner, at its sole option,  may permit a cure period for the Servicer to deliver such Annual  Statement of Compliance or
Annual Certification, but in no event later than March 10th of such year.

         Failure of the Servicer to timely  comply with this Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and  without  any cure  period,  unless  otherwise  agreed to by the Owner as set forth in Section  6.04(c),  and Owner may,  in
addition to whatever rights the Owner may have under Section 8.01 and at law or equity or to damages,  including  injunctive relief and
specific  performance,  terminate all the rights and  obligations of the Servicer under this Agreement and in and to the Mortgage Loans
and the proceeds  thereof  without  compensating  the Servicer for the same, as provided in Section 9.01 (except the Servicer  shall be
entitled to any  reimbursements  set forth in the  Agreement).  Such  termination  shall be considered  with cause  pursuant to Section
10.01 of this Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         11.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved].

         12.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.09:

         Section 6.09      Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Servicer  shall service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.



--------------------------------------------------------------------------------



         With respect to any Mortgage  Loans that are the subject of a Pass-Through  Transfer,  the Servicer shall deliver to the Owner
or its designee,  the Master  Servicer and any  Depositor on or before March 1st of each calendar year  beginning in 2007, a report (an
&#147;Assessment of  Compliance&#148;)  reasonably  satisfactory  to the Owner,  the Master  Servicer and any Depositor  regarding the Servicer&#146;s
assessment of compliance with the Servicing  Criteria during the preceding  calendar year as required by Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB, or as otherwise  reasonably required by the Master Servicer,  which as of the date hereof,
require a report by an authorized officer of the Servicer that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Servicer;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Servicer;

         (c)      An assessment by such officer of the  Servicer&#146;s  compliance  with the applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public accounting firm has issued an attestation  report on the Servicer&#146;s  Assessment
of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the Servicer,  which statement shall
be based on the activities it performs with respect to asset-backed  securities  transactions  taken as a whole involving the Servicer,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit K hereto delivered to the Owner concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a Pass-Through  Transfer,  on or before March 1st of each calendar
year  beginning in 2007, the Servicer  shall furnish to the Owner or its designee,  the Master  Servicer and any Depositor a report (an
&#147;Attestation  Report&#148;) by a registered public accounting firm that attests to, and reports on, the Assessment of Compliance made by the
Servicer,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item  1122(b) of  Regulation  AB, or as otherwise  reasonably
required by the Master Servicer,  which Attestation Report must be made in accordance with standards for attestation  reports issued or
adopted by the Public Company Accounting Oversight Board.



--------------------------------------------------------------------------------



         The Servicer shall cause each Subservicer,  and each Subcontractor  determined by the Servicer pursuant to Section 11.15 to be
&#147;participating  in the  servicing  function&#148;  within the  meaning of Item 1122 of  Regulation  AB, to deliver to the Owner,  the Master
Servicer and any Depositor an assessment of compliance and accountants&#146; attestation as and when provided in Section 6.09.

         If the Servicer  cannot  deliver the related  Assessment of Compliance or  Attestation  Report by March 1st of such year,  the
Owner, at its sole option,  may permit a cure period for the Servicer to deliver such  Assessment of Compliance or Attestation  Report,
but in no event later than March 10th of such year.

         Failure of the Servicer to timely  comply with this Section 6.09 shall be deemed an Event of Default,  automatically,  without
notice and  without  any cure  period,  unless  otherwise  agreed to by the Owner as  described  herein,  and Owner may, in addition to
whatever  rights the Owner may have under  Section 8.01 and at law or equity or to damages,  including  injunctive  relief and specific
performance,  terminate all the rights and  obligations  of the Servicer  under this Agreement and in and to the Mortgage Loans and the
proceeds  thereof  without  compensating  the Servicer for the same, as provided in Section 9.01 (except the Servicer shall be entitled
to any  reimbursements  set forth in the Agreement).  Such termination shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         13.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.10      Intent of the Parties; Reasonableness.

         The Owner and the Servicer  acknowledge  and agree that a purpose of clause (j) of Article III, 5.02,  6.04, 6.09 and 10.02 of
this  Agreement is to facilitate  compliance by the Owner and any Depositor  with the provisions of Regulation AB and related rules and
regulations of the Commission.  None of the Owner,  the Master  Servicer or any Depositor shall exercise its right to request  delivery
of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance with the
Securities  Act,  the  Exchange  Act and the rules and  regulations  of the  Commission  thereunder.  The  Servicer  acknowledges  that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply with  reasonable  requests  made by the Owner or any Depositor in good faith for delivery of  information  under these
provisions on the basis of evolving  interpretations  of Regulation  AB. In connection  with any  Pass-Through  Transfer,  the Servicer
shall cooperate fully with the Owner to deliver to the Owner  (including any of its assignees or designees) and any Depositor,  any and
all statements,  reports,  certifications,  records and any other information necessary in the good faith determination of the Owner or
any Depositor to permit the Owner or such  Depositor to reasonably  comply with the  provisions  of Regulation  AB,  together with such
disclosures  relating to the Servicer,  any Subservicer  and the Mortgage  Loans,  or the servicing of the Mortgage  Loans,  reasonably
believed by the Owner or any Depositor to be necessary in order to effect such compliance.



--------------------------------------------------------------------------------



         14.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following:

         then,  and in each and every such case, so long as an Event of Default shall not have been remedied,  the Owner,  by notice in
writing to the Servicer (or as otherwise stated herein,  in which case,  automatically and without notice) may, in addition to whatever
rights  the  Owner  may have  under  Section  8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and  specific
performance,  terminate all the rights and  obligations  of the Servicer (and if the Servicer is servicing any of the Mortgage Loans in
a Pass-Through  Transfer,  appoint a successor servicer  reasonably  acceptable to the Master Servicer for such Pass-Through  Transfer)
under this Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the Servicer for the same.

         15.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

         The Servicer shall promptly  reimburse the Owner (or any designee of the Owner,  such as a master servicer) and any Depositor,
as  applicable,  for all  reasonable  expenses  incurred by the Owner (or such designee) or such  Depositor,  as such are incurred,  in
connection  with the  termination  of the Servicer as servicer  and the  transfer of  servicing  of the  Mortgage  Loans to a successor
servicer.  The provisions of this paragraph shall not limit whatever rights the Owner or any Depositor may have under other  provisions
of this  Agreement  and/or any  applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

         16.      Article X of the  Agreement  is hereby  amended  effective as of the date hereof by  restating  Section  10.02 in its
entirety as follows:

         Section 10.02.    Cooperation of Servicer with a Reconstitution.

         The  Servicer  and the Owner agree that with respect to some or all of the  Mortgage  Loans,  on or after the related  Closing
Date,  on one or more  dates  (each a  "Reconstitution  Date")  at the Owner 's sole  option,  the Owner  may  effect a sale  (each,  a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         With  respect to each Whole Loan  Transfer or  Pass-Through  Transfer,  as the case may be,  effected by the Owner,  Owner (i)
shall reimburse  Servicer for all reasonable  out-of-pocket  third party costs and expenses related thereto and (ii) shall pay Servicer
a reasonable  amount  representing  time and effort expended by Servicer related thereto (which amount shall be reasonably  agreed upon
by Servicer and Owner prior to the expenditure of such time and effort);  provided,  however,  that for each Whole Loan Transfer and/or
Pass-Through  Transfer,  the sum of such amounts  described in  subsections  (i) and (ii) above shall in no event  exceed  $5,000.  For
purposes of this paragraph,  all Whole Loan Transfers and/or Pass-Through  Transfers made to the same entity within the same accounting
cycle shall be considered one Whole Loan Transfer or Pass-Through Transfer.



--------------------------------------------------------------------------------



         The  Servicer  agrees to execute in  connection  with any  agreements  among the Owner,  the  Servicer,  and any  servicer  in
connection  with a Whole Loan Transfer,  an assignment,  assumption  and  recognition  agreement,  or, at Owner&#146;s  request,  a seller's
warranties and servicing  agreement or a participation and servicing  agreement or similar  agreement in form and substance  reasonably
acceptable to the parties,  and in connection  with a Pass-Through  Transfer,  a pooling and servicing  agreement in form and substance
reasonably  acceptable  to  the  parties,  (collectively  the  agreements  referred  to  herein  are  designated,  the  &#147;Reconstitution
Agreements&#148;).  It is  understood  that any such  Reconstitution  Agreements  will not contain any  greater  obligations  on the part of
Servicer than are contained in this  Agreement.  Notwithstanding  anything to the contrary in this Section 10.02,  the Servicer  agrees
that it is required to perform the obligations described in Exhibit H hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the Owner,  the Servicer agrees (1)
to  reasonably  cooperate  with the Owner and any  prospective  purchaser  with respect to all  reasonable  requests and due  diligence
procedures;  (2) to execute,  deliver and perform all Reconstitution  Agreements  required by the Owner,  provided the Servicer had the
ability to negotiate  such  Reconstitution  Agreements in good faith;  (3) to restate the  representations  and warranties set forth in
this Agreement as of the settlement or closing date in connection with such Reconstitution (each, a "Reconstitution Date").

         In addition,  the Servicer shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Servicer,  whether through letters of its auditors and counsel or otherwise,  as the Owner or any such other  participant shall request
upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or  officers of the  Servicer  as are  reasonably  agreed  upon by the  Servicer  and the Owner or any such other
participant;

         (iii)    within 5 Business  Days after  request by the Owner,  the  information  with respect to the Servicer (as servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit J for  convenience  of reference  only, as determined by Owner in its sole  commercially  reasonable  discretion.  In the event
that the Servicer has  delegated any  servicing  responsibilities  with respect to the Mortgage  Loans to a  Subservicer,  the Servicer
shall provide the information required pursuant to this clause with respect to the Subservicer;



--------------------------------------------------------------------------------



         (iv)     within 5 Business Days after request by the Owner,

                  (a)  information  regarding  any legal  proceedings  pending (or known to be  contemplated)  against the Servicer (as
         servicer) and each  Subservicer  as required by Item 1117 of Regulation AB, a summary of the  requirements  of which as of the
         date  hereof  is  attached  hereto as  Exhibit  J for  convenience  of  reference  only,  as  determined  by Owner in its sole
         commercially reasonable discretion,

                  (b) information  regarding  affiliations  with respect to the Servicer (as servicer) and each Subservicer as required
         by Item 1119(a) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as Exhibit
         J for convenience of reference only, as determined by Owner in its sole commercially reasonable discretion, and

                  (c)  information  regarding  relationships  and  transactions  with respect to the Servicer  (as  servicer)  and each
         Subservicer  as  required by Item  1119(b) and (c) of  Regulation  AB, a summary of the  requirements  of which as of the date
         hereof is attached  hereto as Exhibit J for  convenience  of reference  only, as determined by Owner in its sole  commercially
         reasonable discretion; and

         (v) for the purpose of satisfying the reporting  obligation  under the Exchange Act with respect to any class of  asset-backed
securities,  the Servicer shall (or shall cause each  Subservicer  to) (i) provide prompt notice to the Owner,  the Master Servicer and
any Depositor in writing of (A) any material  litigation or  governmental  proceedings  involving the Servicer or any  Subservicer of a
type  contemplated by Item 1117 of Regulation AB, (B) any  affiliations or relationships  that develop  following the closing date of a
Pass-Through  Transfer between the Servicer or any Subservicer and any of the parties  specified in clause (D) of paragraph (a) of this
Section (and any other parties  identified in writing by the  requesting  party) with respect to such  Pass-Through  Transfer of a type
contemplated  by Item  1119 of  Regulation  AB,  (C) any Event of  Default  under the  terms of this  Agreement  or any  Reconstitution
Agreement,  (D) any merger,  consolidation  or sale of  substantially  all of the assets of the Servicer,  and (E) the Servicer&#146;s entry
into an agreement with a Subservicer to perform or assist in the performance of any of the Servicer&#146;s  material  obligations under this
Agreement or any  Reconstitution  Agreement  related  thereto and (ii)  provide to the Owner and any  Depositor a  description  of such
proceedings, affiliations or relationships;

         (vi) as a condition to the succession to the Servicer or any  Subservicer  as servicer or subservicer  under this Agreement or
any  Reconstitution  Agreement  related  thereto  by any  Person  (i) into  which the  Servicer  or such  Subservicer  may be merged or
consolidated,  or (ii) which may be  appointed as a successor to the Servicer or any  Subservicer,  the Servicer  shall  provide to the
Owner,  the  Master  Servicer  and any  Depositor,  at  least 15  calendar  days  prior to the  effective  date of such  succession  or
appointment,  (x) written notice to the Owner and any Depositor of such  succession or  appointment  and (y) in writing and in form and
substance reasonably  satisfactory to the Owner and such Depositor,  all information reasonably requested by the Owner or any Depositor
in order to comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;



--------------------------------------------------------------------------------



         (vii) in addition to such  information as the Servicer,  as servicer,  is obligated to provide pursuant to other provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Pass-Through  Transfer that includes any of the Mortgage Loans serviced by the Servicer or any  Subservicer,  the Servicer or such
Subservicer, as applicable,  shall, to the extent the Servicer or such Subservicer has knowledge,  provide to the party responsible for
filing such report (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along with
all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on Form
10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
         pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (viii) the Servicer shall provide to the Owner,  the Master  Servicer and any Depositor upon reasonable  request,  evidence of
the  authorization  of the person  signing any  certification  or statement,  copies or other  evidence of Fidelity Bond  Insurance and
Errors and Omission  Insurance policy,  financial  information and reports,  and such other information  related to the Servicer or any
Subservicer or the Servicer or such Subservicer&#146;s performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit J and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Servicer shall indemnify the Owner,  each affiliate of the Owner,  and each of the following  parties  participating  in a
Pass-Through  Transfer:  each  sponsor and  issuing  entity;  each Person  (including,  but not  limited  to, the Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  &#147;Indemnified  Party&#148;),  and shall hold each of them harmless from and against any claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:



--------------------------------------------------------------------------------



         (i)(A)  any  untrue  statement  of a  material  fact  contained  or alleged  to be  contained  in any  written  or  electronic
information,  report,  certification,  data,  accountants&#146;  letter or other written or electronic  material provided under this Section
10.02 by or on behalf of the  Servicer,  or provided  under this  Section  10.02 by or on behalf of any  Subservicer  or  Subcontractor
(collectively,  the &#147;Servicer  Information&#148;),  or (B) the omission or alleged omission to state in the Servicer  Information a material
fact  required to be stated in the  Servicer  Information  or necessary in order to make the  statements  therein,  in the light of the
circumstances under which they were made, not misleading;  provided,  by way of clarification,  that clause (B) of this paragraph shall
be construed solely by reference to the Servicer  Information and not to any other  information  communicated in connection with a sale
or purchase of securities,  without regard to whether the Servicer  Information  or any portion  thereof is presented  together with or
separately from such other information;

         (ii) any breach by the  Servicer of its  obligations  under this  Section  10.02,  including  particularly  any failure by the
Servicer,  any  Subservicer or any  Subcontractor  to deliver any  information,  report,  certification,  accountants&#146;  letter or other
material when and as required  under this Section  10.02,  including any failure by the Servicer to identify  pursuant to Section 11.15
any Subcontractor &#147;participating in the servicing function&#148; within the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Servicer of a representation or warranty set forth in Article III or in a writing  furnished  pursuant
to clause (k) of Article III and made as of a date prior to the closing date of the related Pass-Through  Transfer,  to the extent that
such breach is not cured by such closing date,  or any breach by the Servicer of a  representation  or warranty in a writing  furnished
pursuant to clause (k) of Article III to the extent made as of a date subsequent to such closing date; or

         (iv)  the negligence bad faith or willful  misconduct of the Servicer in connection  with its performance
under this Section 10.02.

                  If the  indemnification  provided for herein is unavailable or insufficient,  as the result of a court of law holding
such  indemnification  void on the basis of public policy,  to hold harmless an  Indemnified  Party,  then the Servicer  agrees that it
shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,  damages or liabilities
incurred by such  Indemnified  Party in such  proportion as is appropriate to reflect the relative fault of such  Indemnified  Party on
the one hand and the Servicer on the other.

                  In the case of any failure of performance  described  above,  the Servicer shall  promptly  reimburse the Owner,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission  with respect to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or
Rule  15d-14(d)  under the Exchange Act with respect to such  Pass-Through  Transfer,  for all costs  reasonably  incurred by each such
party in order to obtain the information,  report,  certification,  accountants&#146;  letter or other material not delivered as required by
the Servicer, any Subservicer or any Subcontractor.



--------------------------------------------------------------------------------



                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this Agreement, and with respect thereto this Agreement shall remain in full force and effect.

         17.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.15:

         Section 11.15. Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement  related  thereto unless the Servicer  complies with
the provisions of paragraph (b) of this Section.  The Servicer shall not hire or otherwise  utilize the services of any  Subcontractor,
and shall not  permit  any  Subservicer  to hire or  otherwise  utilize  the  services  of any  Subcontractor,  to  fulfill  any of the
obligations  of the Servicer as servicer  under this  Agreement or any  Reconstitution  Agreement  related  thereto unless the Servicer
complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any Subservicer  used by the Servicer (or by any  Subservicer)  for the benefit of the Owner
and any Depositor to comply with the  provisions of this Section and with clauses (j) and (m) of Article III,  6.04,  6.09 and 10.02 of
this  Agreement to the same extent as if such  Subservicer  were the Servicer  with respect to the Mortgage  Loans  subserviced  by the
Subservicer,  and to provide  the  information  required  with  respect to such  Subservicer  under  clause (l) of Article  III of this
Agreement;  provided,  however, that the Servicer is responsible for providing that information if the Subservicer does not deliver any
Annual Statement of Compliance,  Assessment of Compliance or Attestation  Report.  The Servicer shall be responsible for obtaining from
each Subservicer and delivering to the Owner,  the Master Servicer and any Depositor any Annual Statement of Compliance  required to be
delivered by such Subservicer  under Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by
such Subservicer under Section 6.09 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The Servicer  shall  promptly  upon request  provide to the Owner,  the Master  Servicer  and any  Depositor  (or any
designee of the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory  to the Owner,  the
Master  Servicer and such  Depositor)  of the role and  function of each  Subcontractor  utilized by the  Servicer or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  &#147;participating  in the
servicing  function&#148;  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.



--------------------------------------------------------------------------------



         (d)      As a condition to the utilization of any Subcontractor  determined to be  &#147;participating  in the servicing  function&#148;
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the  benefit  of the Owner and any  Depositor  to  comply  with the  provisions  of  Sections  6.09 and 10.02 of this
Agreement  to the same  extent  as if such  Subcontractor  were  the  Servicer  with  respect  to the  Mortgage  Loans  for  which  the
Subcontractor  is  participating  in the servicing  function;  provided,  however,  that the Servicer is responsible  for providing the
information  if the  Subcontractor  does not deliver any  Assessment  of  Compliance  or  Attestation  Report.  The  Servicer  shall be
responsible  for obtaining  from each  Subcontractor  and  delivering to the Owner and any Depositor any  Assessment of Compliance  and
Attestation Report and the other certificates  required to be delivered by such Subservicer and such Subcontractor  under Section 6.09,
in each case as and when required to be delivered.

         18.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.16:

         Section 11.16. Third-Party Beneficiary.

         For  purposes of this  Agreement,  the Master  Servicer  shall be  considered  a third party  beneficiary  of this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         19.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:

                                                                                                                          EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&amp;I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.



--------------------------------------------------------------------------------



------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)



--------------------------------------------------------------------------------



------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&amp;I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


         20.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit F in its entirety and  replacing it with
the following:

                                                                                                                          EXHIBIT F

                                                  REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer



--------------------------------------------------------------------------------




NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:

o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:

o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor&#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------



--------------------------------------------------------------------------------



                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------



--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran&#146;s Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran&#146;s Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran&#146;s Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------



         21.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit G:

                                                                                                                          EXHIBIT G

                                                         FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the &#147;Agreement&#148;), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  SERVICER]  (the  &#147;Company&#148;),  certify  to [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the &#147;Compliance  Statement&#148;),  the report on assessment of the Company&#146;s  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  &#147;Servicing  Criteria&#148;),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  &#147;Exchange  Act&#148;)  and  Item  1122 of  Regulation  AB  (the  &#147;Servicing
         Assessment&#148;),  the registered public accounting firm&#146;s  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the &#147;Attestation Report&#148;),  and all servicing reports,  officer&#146;s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the &#147;Company Servicing Information&#148;);



--------------------------------------------------------------------------------




                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         22.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit H:

                                                                                                                          EXHIBIT H

                                                      SERVICER&#146;S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

o        The Servicer shall (i) possess the ability to service to  securitization  documents;  (ii) service on a  &#147;Scheduled/Scheduled&#148;
         reporting basis (advancing through the liquidation of an REO Property),  (iii) make compensating  interest payments on payoffs
         and  curtailments  and (iv) remit and report to a master  servicer in format  acceptable  to such master  servicer by the 10th
         calendar day of each month.



--------------------------------------------------------------------------------



o        The Servicer shall provide an acceptable annual certification  (officer&#146;s  certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications  required under the securitization  documents (i.e.
         the annual statement as to compliance/annual  independent  certified public accountants&#146;  servicing report due by March 1st of
         each year).

o        The Servicer shall allow for the Owner,  the master  servicer or their designee to perform a review of audited  financials and
         net worth of the Servicer.

o        The Servicer shall provide  information on each Custodial  Account as requested by the master servicer or the Owner,  and each
         Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.

o        The Servicer shall maintain its servicing system in accordance with the requirements of the master servicer.

         23.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit I:

                                                                                                                          EXHIBIT I

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit I is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit I and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)
(i)      General servicing considerations.

(A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

(B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party&#146;s performance and compliance with such servicing activities.

(C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.



--------------------------------------------------------------------------------



(D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

(ii)     Cash collection and administration.

(A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

(D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  &#147;federally  insured  depository  institution&#148;  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(F)      Unissued checks are safeguarded so as to prevent unauthorized access.

(G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

(iii)    Investor remittances and reporting.

(A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors&#146; or
the trustee&#146;s records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.



--------------------------------------------------------------------------------



(B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.
(C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer&#146;s  investor  records,  or such other
number of days specified in the transaction agreements.
(D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.
(iv)     Mortgage Loan administration.
(A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.
(B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer&#146;s obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(E)      The Servicer&#146;s  records  regarding the mortgage loans agree with the  Servicer&#146;s  records with respect to an obligor&#146;s  unpaid
principal balance.

(F)      Changes with respect to the terms or status of an obligor&#146;s  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

(G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity&#146;s activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).



--------------------------------------------------------------------------------



(I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

(J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor&#146;s mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and
(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

(K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

(L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer&#146;s
funds and not charged to the obligor, unless the late payment was due to the obligor&#146;s error or omission.

(M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor&#146;s  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         24.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit J:

                                                                                                                          EXHIBIT J

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit J is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit J and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:



--------------------------------------------------------------------------------



         -a description of the Servicer&#146;s form of organization;

         -a  description  of how long the  Servicer  has been  servicing  residential  mortgage  loans;  a  general  discussion  of the
Servicer&#146;s  experience in servicing  assets of any type as well as a more  detailed  discussion of the  Servicer&#146;s  experience  in, and
procedures for the servicing function it will perform under this Agreement and any  Reconstitution  Agreements;  information  regarding
the size,  composition  and  growth of the  Servicer&#146;s  portfolio  of  mortgage  loans of the type  similar to the  Mortgage  Loans and
information  on factors  related to the  Servicer  that may be material to any analysis of the  servicing of the Mortgage  Loans or the
related  asset-backed  securities,  as applicable,  including whether any default or servicing related performance trigger has occurred
as to any other  securitization  due to any act or failure to act of the Servicer,  whether any material  noncompliance with applicable
servicing  criteria as to any other  securitization  has been disclosed or reported by the Servicer,  and the extent of outsourcing the
Servicer uses;

         -a description  of any material  changes to the  Servicer&#146;s  policies or procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Servicer&#146;s  financial condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Servicer&#146;s
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and interest  advances  made by the  Servicer on the  Mortgage  Loans and the
Servicer&#146;s overall servicing portfolio for the past three years; and
         -the Servicer&#146;s process for handling delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1117

         -describe any legal proceedings  pending against the Servicer or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.


Item 1119(a)

         -describe  any  affiliations  of the  Servicer,  each other  originator of the Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.



--------------------------------------------------------------------------------




Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm&#146;s length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Servicer,  each other  originator of the Mortgage Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Servicer, each other originator of the Mortgage Loans and each Subservicer,  or their respective affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         25.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                          EXHIBIT K

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment of  compliance to be delivered by [the  Servicer]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as &#147;Applicable Servicing Criteria&#148;:

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party&#146;s performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------



                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, &#147;federally insured depository
                        institution&#148; with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors&#146; or the trustee&#146;s records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer&#146;s investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------



1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer&#146;s obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer&#146;s records regarding the mortgage loans agree with the              X
                        Servicer&#146;s records with respect to an obligor&#146;s unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity&#146;s activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor&#146;s mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer&#146;s funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor&#146;s error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor&#146;s records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
---------------------------------------------------------------------------------------------------------------------



--------------------------------------------------------------------------------




                                                     [NAME OF SERVICER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:


                  26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                          EXHIBIT L

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                  The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period



--------------------------------------------------------------------------------



                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                  *  For escrow advances - complete payment history

                     (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&amp;L supporting the decision and WFB&#146;s approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________



--------------------------------------------------------------------------------



         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If &#147;Yes&#148;, provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        _________________(15)
         (16) Rental Receipts                                                   _________________(16)
         (17) Hazard Loss Proceeds                                              _________________(17)



--------------------------------------------------------------------------------



         (18) Primary Mortgage Insurance / Gov&#146;t Insurance
              ________________ (18a) HUD Part A
         (18b) HUD Part B                                                       ________________
         (19) Pool Insurance Proceeds                                           ________________(19)
         (20) Proceeds from Sale of Acquired Property                           ________________(20)
         (21) Other (itemize)                                                   ________________(21)
              _________________________________________                         ________________(21)

              Total Credits                                                    $________________(22)
         Total Realized Loss (or Amount of Gain)                               $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------



--------------------------------------------------------------------------------



         27.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         28.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION,
                                                                       as Owner

                                                              By: _______________________________
                                                              Name:
                                                              Title:


                                                              EVERHOME MORTGAGE COMPANY (F/K/A ALLIANCE MORTGAGE COMPANY),
                                                                       as Servicer

                                                              By:________________________________
                                                              Name:
                                                              Title:



--------------------------------------------------------------------------------





                                                                                                        EXHIBIT H-7



                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                FIRST TENNESSEE MORTGAGE SERVICES, INC.
                                                               Servicer,

                                                  FIRST HORIZON HOME LOAN CORPORATION

                                                                Seller,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                     Dated as of September 1, 2003





                                              (Fixed and Adjustable Rate Mortgage Loans)



--------------------------------------------------------------------------------



                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45



--------------------------------------------------------------------------------



Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants&#146; Servicing Report....................................................56
Section 6.06     Purchaser&#146;s Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59



--------------------------------------------------------------------------------


                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company&#146;s Underwriting Guidelines
   I                    Form of Term Sheet



--------------------------------------------------------------------------------





         This is a Purchase,  Warranties  and  Servicing  Agreement,  dated as of September 1, 2003 and is executed  among EMC MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the
"Purchaser"),  FIRST TENNESSEE MORTGAGE SERVICES,  INC., as servicer (the &#147;Servicer&#148;) with offices located at 4000 Horizon Way, Irving,
Texas 75063 and FIRST HORIZON HOME LOAN CORPORATION,  as seller (the &#147;Seller&#148;) with offices located at 4000 Horizon Way, Irving,  Texas
75063 (the Servicer and the Seller together referred to as the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:



--------------------------------------------------------------------------------


                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the  requirements  of the
Company and Fannie Mae.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York or State of
Texas,  or (iii) a day on which banks in the State of New York or State of Texas are authorized or obligated by law or executive  order
to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:             The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:          Reference to the Seller and Servicer.

         Company's  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  President,  any Vice  President  or
Treasurer  of  Company  stating  the date by which  Company  expects to receive  any  missing  documents  sent for  recording  from the
applicable recording office.



--------------------------------------------------------------------------------



         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "[_____________________],  in trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans" and shall be established in
an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.



--------------------------------------------------------------------------------



         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated &#147;A2&#148; or higher by  Standard &amp; Poor&#146;s and &#147;A&#148; or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible Institution:      An institution  having (i) the highest short-term debt rating, and one of the two highest long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "[__________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,  and various  Mortgagors" and
shall be established in an Eligible  Account,  in the name of the Person that is the "Purchaser"  with respect to the related  Mortgage
Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.



--------------------------------------------------------------------------------



         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.



--------------------------------------------------------------------------------



         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor
under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.



--------------------------------------------------------------------------------



         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;



--------------------------------------------------------------------------------



         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16)     a code  indicating  the purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term  refinance,  equity  take-out
refinance);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

(20)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
                  related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

(24)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

(26)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof; and

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;



--------------------------------------------------------------------------------



         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance  previously made or proposed to be made by the
Company pursuant to this Agreement,  that, in the good faith judgment of the Company,  will not or, in the case of a proposed  advance,
would not, be  ultimately  recoverable  by it from the related  Mortgagor  or the related  Liquidation  Proceeds,  Insurance  Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

         OCC:  Office of the Comptroller of the Currency, or any successor thereto.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.



--------------------------------------------------------------------------------



         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

                  (ii)    (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
                 company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
                 examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
                 and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
                 investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
                 Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;



--------------------------------------------------------------------------------



                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month&#146;s interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:  With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.



--------------------------------------------------------------------------------



         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser,  duly  appointed by the Company,  who had no interest,  direct or indirect in the related
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfy the  requirements  of Title XI of FIRREA
and the  regulations  promulgated  thereunder  and the  requirements  of Fannie Mae, all as in effect on the date the Mortgage Loan was
originated.

         Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which the related  Mortgaged
Property is located,  duly  authorized  and  licensed in such states to transact  the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard &amp; Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest  has been paid and  distributed  to the  Purchaser to the end of the month of  repurchase,  plus,  (iii) third party  expenses
incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.



--------------------------------------------------------------------------------



         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:  With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Seller:  First Horizon Home Loan Corporation, its successors in interest and assigns, as permitted by this Agreement.

         Servicer: First Tennessee Mortgage Services, Inc., its successors in interest and assigns, as permitted by this Agreement.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser&#146;s  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.



--------------------------------------------------------------------------------



         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.



--------------------------------------------------------------------------------



         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.



--------------------------------------------------------------------------------



         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.



--------------------------------------------------------------------------------



         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance  notice to Company and without cost to Company or such  supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser  or its  designee no later than three (3)
Business  Days prior to the related  Closing  Date  pursuant to a bailee  letter  agreement.  All other  documents in Exhibit A hereto,
together with all other  documents  executed in connection  with the Mortgage  Loan that Company may have in its  possession,  shall be
retained by the Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or
the original policy of title  insurance,  including riders and  endorsements  thereto,  on the related Closing Date, the Company shall,
promptly upon receipt thereof and in any case not later than 120 days from the related Closing Date,  deliver such original  documents,
including  original  recorded  documents,  to the  Purchaser or its designee  (unless the Company is delayed in making such delivery by
reason of the fact that such  documents  shall  not have been  returned  by the  appropriate  recording  office).  If  delivery  is not
completed  within 120 days solely due to delays in making such delivery by reason of the fact that such  documents  shall not have been
returned by the  appropriate  recording  office,  Company shall deliver such document to Purchaser,  or its designee,  within such time
period as specified in a Company's  Officer's  Certificate.  In the event that  documents  have not been received by the date specified
in the Company's Officer's  Certificate,  a subsequent Company's Officer's Certificate shall be delivered by such date specified in the
prior  Company's  Officer's  Certificate,  stating a revised date for receipt of  documentation.  The procedure shall be repeated until
the  documents  have been  received and  delivered.  If delivery is not  completed  within 180 days solely due to delays in making such
delivery by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the Company
shall  continue to use its best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not
delivered by the 270th day from the date of the related  Closing Date, the Company shall  repurchase the related  Mortgage Loans at the
Repurchase Price in accordance with Section 3.03 hereof.



--------------------------------------------------------------------------------



         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

         Company  shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee  within
ninety (90) days of the receipt of the recorded documents (required for issuance of such policy) from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.



--------------------------------------------------------------------------------



         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments in Full; Near Term Payment Defaults



           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment in full.  Such remittance shall be made by the Company to Purchaser not later
than five (5) Business Days after notice to the Company.



           In the event  either of the first three (3)  scheduled  Monthly  Payments  which are due under any  Mortgage  Loan after the
related  Cut-off Date are not made during the month in which such Monthly  Payments are due, then not later than five (5) Business Days
after notice to the Company by Purchaser (and at Purchaser&#146;s  sole option),  the Company,  shall repurchase such Mortgage Loan from the
Purchaser pursuant to the repurchase provisions contained in this Subsection 3.03.



--------------------------------------------------------------------------------




         Section 2.10      Modification of Obligations.

         Purchaser may,  without any notice to Company,  extend,  compromise,  renew,  release,  change,  modify,  adjust or alter,  by
operation of law or otherwise,  any of the  obligations  of the  Mortgagors or other  persons  obligated  under a Mortgage Loan without
releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with respect to such Mortgage Loan,  except to
the extent Purchaser&#146;s extension,  compromise,  release, change,  modification,  adjustment, or alteration affects Company&#146;s ability to
collect the Mortgage Loan or realize on the security of the Mortgage, but then only to the extent such action has such effect.

                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         Each the Seller and Servicer  represents,  warrants and covenants to the Purchaser  that, as of the related Closing Date or as
of such date specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Kansas and has all  licenses  necessary  to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance  with the terms of this  Agreement.  The Servicer is a wholly owned
subsidiary of the Seller;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;



--------------------------------------------------------------------------------



         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company&#146;s  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;



--------------------------------------------------------------------------------



         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company&#146;s  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;



--------------------------------------------------------------------------------



         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans;

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;



--------------------------------------------------------------------------------



         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any  related  Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required  by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All buildings or other customarily  insured  improvements upon the Mortgaged  Property are insured by a Qualified Insurer,
against  loss by fire,  hazards of extended  coverage and such other  hazards as are provided for in the Fannie Mae or FHLMC Guide,  as
well as all additional  requirements  set forth in Section 4.10 of this Agreement.  All such standard hazard policies are in full force
and effect and contain a standard  mortgagee  clause  naming the Company and its  successors  in interest and assigns as loss payee and
such clause is still in effect and all  premiums  due thereon  have been paid.  If required  by the Flood  Disaster  Protection  Act of
1973, as amended,  the Mortgage Loan is covered by a flood insurance policy meeting the  requirements of the current  guidelines of the
Federal Insurance  Administration  which policy conforms to Fannie Mae or FHLMC  requirements,  as well as all additional  requirements
set forth in Section 4.10 of this  Agreement.  Such policy was issued by a Qualified  Insurer.  The Mortgage  obligates  the  Mortgagor
thereunder to maintain all such insurance at the  Mortgagor's  cost and expense,  and on the Mortgagor's  failure to do so,  authorizes
the holder of the Mortgage to maintain such insurance at the Mortgagor's cost and expense and to seek  reimbursement  therefor from the
Mortgagor.  Neither the Company (nor any prior  originator  or servicer of any of the Mortgage  Loans) nor any Mortgagor has engaged in
any act or omission which has impaired or would impair the coverage of any such policy,  the benefits of the  endorsement  provided for
herein, or the validity and binding effect of either;

         (h) Any and all  requirements  of any federal,  state or local law including,  without  limitation,  usury,  truth-in-lending,
real estate settlement procedures,  consumer credit protection,  equal credit opportunity or disclosure laws applicable to the Mortgage
Loan have been  complied with in all material  respects.  None of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12
CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements  the Home  Ownership and
Equity Protection Act of 1994, as amended or (b) classified and/or defined as a &#147;high cost&#148;,  "covered",  or &#147;predatory&#148; loan under any
other state, federal or local law or regulation or ordinance,  including,  but not limited to, the States of Georgia and North Carolina
and the City of New York.  The Company  maintains,  and shall  maintain,  evidence of such  compliance as required by applicable law or
regulation and shall make such evidence  available for inspection at the Company's  office during normal business hours upon reasonable
advance notice;



--------------------------------------------------------------------------------



         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor&#146;s  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender&#146;s title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;



--------------------------------------------------------------------------------



         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser&#146;s  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;



--------------------------------------------------------------------------------



         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company&#146;s  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;



--------------------------------------------------------------------------------



         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage  loan  application  by a Qualified  Appraiser,  approved by the  Company,  who had no  interest,  direct or  indirect,  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the  Mortgage  Loan,  and the  appraisal  and  appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the
Federal Institutions Reform,  Recovery,  and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on
the date the Mortgage Loan was originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain balloon or "graduated  payment"  features.  Unless  otherwise  indicated on the related
Mortgage Loan Schedule, no Mortgage Loan is subject to a buydown agreement or contains any buydown provision;

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;



--------------------------------------------------------------------------------



         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage  Loans have an original  term to maturity of not more than thirty (30) years,  with  interest  payable in arrears on the first
day of each month. As to each adjustable rate Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable  rate  Mortgage  Loan,  the Mortgage  Interest  Rate will not exceed such  Mortgage  Loan's  Lifetime  Rate Cap. None of the
Mortgage Loans are  &#147;interest-only&#148;  Mortgage Loans or &#147;negative  amortization&#148;  Mortgage  Loans.  With respect to each adjustable rate
Mortgage Loan,  each Mortgage Note requires a monthly  payment which is sufficient (a) during the period prior to the first  adjustment
to the Mortgage  Interest Rate, to fully amortize the original  principal balance over the original term thereof and to pay interest at
the related  Mortgage  Interest  Rate,  and (b) during the period  following each  Adjustment  Date, to fully amortize the  outstanding
principal  balance as of the first day of such period over the then  remaining  term of such  Mortgage  Note and to pay interest at the
related  Mortgage  Interest Rate. With respect to each adjustable rate Mortgage Loan, the Mortgage Note provides that when the Mortgage
Interest Rate changes on an Adjustment  Date, the then  outstanding  principal  balance will be reamortized  over the remaining life of
the Mortgage  Loan. No Mortgage Loan contains  terms or provisions  which would result in negative  amortization.  None of the Mortgage
Loans contain a conversion  feature which would cause the Mortgage Loan  interest  rate to convert to a fixed  interest  rate.  None of
the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh)     In the event the Mortgage Loan had an LTV at origination  greater than 80.00%, the excess of the principal balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such insurance  premium.  None of the Mortgage Loans are subject
to &#147;lender-paid&#148; mortgage insurance;



--------------------------------------------------------------------------------



         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     Unless  otherwise  indicated on the related  Mortgage  Loan  Schedule,  none of the Mortgage  Loans are secured by an
interest in a leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and
consists of a single parcel of real property with a detached  single family  residence  erected  thereon,  or a townhouse,  or a two-to
four-family dwelling,  or an individual  condominium unit in a condominium project, or an individual unit in a planned unit development
or a de minimis planned unit development,  provided,  however, that no residence or dwelling is a single parcel of real property with a
manufactured home not affixed to a permanent foundation,  or a mobile home. Any non-warrantable  condominium unit,  condominium unit or
planned unit  development  conforms  with the  Company&#146;s  underwriting  guidelines.  As of the date of  origination,  no portion of any
Mortgaged  Property was used for commercial  purposes,  and since the Origination Date, no portion of any Mortgaged  Property has been,
or currently is, used for commercial purposes;

         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  and
interest,  which  installments are subject to change due to the adjustments to the Mortgage Interest Rate on each Adjustment Date, with
interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will amortize  fully by the stated  maturity  date,  over an
original term of not more than thirty years from commencement of amortization;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;



--------------------------------------------------------------------------------



         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated.
Except as otherwise set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment penalty,
such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
     outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
     notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
     which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
     interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage; and



--------------------------------------------------------------------------------




         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser&#146;s  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser&#146;s  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.



--------------------------------------------------------------------------------



         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:



--------------------------------------------------------------------------------



(a)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

(b)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser&#146;s  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser&#146;s knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.



--------------------------------------------------------------------------------



         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Seller respecting a breach of the foregoing representations and warranties.



--------------------------------------------------------------------------------


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,  insurance
claims,  the title,  management  and  disposition  of REO Property,  permitted  withdrawals  with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage  Files,  annual  statements,  and  examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or
discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and any of the servicing  provisions
of the Fannie Mae Guides,  the  provisions of this Agreement and the related Term Sheet shall control and be binding upon the Purchaser
and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with respect to any Mortgage  Loan which runs more than 180 days after the first  delinquent  Due Date.  Any such
agreement shall be approved by Purchaser and, if required, by the Primary Mortgage Insurance Policy insurer, if required.



--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained in this Agreement,  the Company shall not make or permit any modification,
waiver or amendment of any term of any  Mortgage  Loan that would cause any REMIC  created  under the trust  agreement  pursuant to any
Reconstitution  to fail to qualify as a REMIC or result in the  imposition of any tax under Section  860F(a) or Section  860G(d) of the
Code.

         The Company  shall not permit the creation of any  &#147;interests&#148;  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  &#147;qualified  mortgages&#148;  as defined in Section  860G(a)(3) of the Code or &#147;permitted
investments&#148; as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.



--------------------------------------------------------------------------------



         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.



--------------------------------------------------------------------------------



         In no event will the  Company  waive its right to any  prepayment  penalty or premium  without  the prior  written  consent of
Purchaser  and Company  will use  diligent  efforts to collect same when due except as  otherwise  provided in the  prepayment  penalty
provisions provided in the Mortgage Loan Documents.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to  Section  4.01.  Foreclosure  or  comparable  proceedings  shall be  initiated  within  ninety  (90) days of default  for  Mortgaged
Properties for which no satisfactory  arrangements can be made for collection of delinquent payments,  subject to state and federal law
and  regulation.  The Company shall use its best efforts to realize upon  defaulted  Mortgage Loans in such manner as will maximize the
receipt of principal and interest by the Purchaser,  taking into account,  among other things,  the timing of foreclosure  proceedings.
The foregoing is subject to the  provisions  that, in any case in which a Mortgaged  Property shall have suffered  damage,  the Company
shall not be required to expend its own funds toward the  restoration of such property  unless it shall determine in its discretion (i)
that such restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the Purchaser after  reimbursement to
itself for such  expenses,  and (ii) that such expenses will be recoverable by the Company  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as contemplated  in Section 4.05.  Company shall obtain prior approval of Purchaser as
to repair or restoration  expenses in excess of ten thousand  dollars  ($10,000).  The Company shall notify the Purchaser in writing of
the  commencement  of  foreclosure  proceedings  and not  less  than 5 days  prior  to the  acceptance  or  rejection  of any  offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such  proceedings  or  functions;
provided,  however,  that it shall be entitled to  reimbursement  thereof from the related  property,  as contemplated in Section 4.05.
Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance of a deed in lieu of
foreclosure,  in the event the Company has reasonable cause to believe that a Mortgaged  Property is contaminated by hazardous or toxic
substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such
an inspection or review is to be conducted by a qualified  inspector at the  Purchaser's  expense.  Upon  completion of the inspection,
the  Company  shall  promptly  provide the  Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the
environmental inspection report, the Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.



--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes  effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to Section  5.03 and any
unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such  delinquent  Mortgage
Loan  notwithstanding  anything to the contrary set forth in Section  4.05.  In the event of any such  termination,  the  provisions of
Section 11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to such delinquent
Mortgage Loan to the Purchaser or its designee.

         If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage Loans and REO Property are held,
the  Company  shall not take any  action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that, under the REMIC  Provisions,  if taken or not taken, as the case may be, could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC  (including but not limited to the tax on  &#147;prohibited  transactions&#148;  as defined
Section  860G(a)(2) of the Code and the tax on  &#147;contributions&#148;  to a REMIC set forth in Section 860(D) of the Code) unless the Company
has  received  an Opinion of Counsel  (at the expense of the party  seeking to take such  action) to the effect  that the  contemplated
action will not endanger such REMIC status or result in the imposition of any such tax.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds shall be  deposited  in the  Custodial  Account  within 48 hours of receipt,  and shall at all times be
insured by the FDIC up to the FDIC insurance  limits,  or must be invested in Permitted  Investments  for the benefit of the Purchaser.
Funds  deposited  in the  Custodial  Account  may be drawn on by the Company in  accordance  with  Section  4.05.  The  creation of any
Custodial  Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit B hereto.  The  original  of such  letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;



--------------------------------------------------------------------------------



         (iii)    all Liquidation Proceeds;

         (iv)     any amounts required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property  which are not released to the Mortgagor in accordance
with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   with respect to each full or partial Principal Prepayment,  any Prepayment Interest Shortfalls,  to the extent of the
Company&#146;s aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.10 in  connection  with the  deductible
clause in any blanket  hazard  insurance  policy,  such  deposit  shall be made from the  Company's  own funds,  without  reimbursement
therefor; and

         (x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.


         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;



--------------------------------------------------------------------------------



         (ii)     to reimburse  itself for Monthly  Advances,  the Company's right to reimburse  itself pursuant to this subclause (ii)
being limited to amounts received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing Fees)
of principal  and/or  interest  respecting (or to amounts  received on the related  Mortgage Loan as a whole if the Monthly  Advance is
made due to a shortfall  in a Monthly  Payment made by a Mortgagor  entitled to relief under the Soldiers and Sailors  Civil Relief Act
of 1940) respecting which any such advance was made, it being understood that, in the case of such  reimbursement,  the Company's right
thereto  shall be prior to the rights of the  Purchaser,  except that,  where the Company is required to  repurchase  a Mortgage  Loan,
pursuant to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the  Purchaser of the
Repurchase  Price  pursuant to such Section and all other amounts  required to be paid to the  Purchaser  with respect to such Mortgage
Loan;

         (iii)    to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and

(vii)    to reimburse itself for Nonrecoverable Advances to the extent not reimbursed pursuant to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.



--------------------------------------------------------------------------------



         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.


         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;



--------------------------------------------------------------------------------



         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the  termination  of this  Agreement.  As part of its servicing  duties,
the Company shall pay to the  Mortgagors  interest on funds in Escrow  Account,  to the extent  required by law, and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii)   to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.



--------------------------------------------------------------------------------



         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor&#146;s  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.



--------------------------------------------------------------------------------



         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and  maintain a blanket  policy  issued by a Qualified  Insurer  insuring  against
hazard  losses on all of the  Mortgage  Loans,  then,  to the extent such  policy  provides  coverage in an amount  equal to the amount
required pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have  satisfied  its  obligations  as set forth in Section  4.10,  it being  understood  and agreed  that such  policy may contain a
deductible  clause,  in which case the Company shall, in the event that there shall not have been  maintained on the related  Mortgaged
Property or REO Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered by such
policy,  deposit in the  Custodial  Account the amount not  otherwise  payable  under the  blanket  policy  because of such  deductible
clause.  In connection with its activities as servicer of the Mortgage Loans,  the Company agrees to prepare and present,  on behalf of
the Purchaser,  claims under any such blanket policy in a timely fashion in accordance  with the terms of such policy.  Upon request of
the  Purchaser,  the Company shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated  or  materially  modified
without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.



--------------------------------------------------------------------------------



         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such  acquisition.  The Purchaser shall thereafter  assume the  responsibility  for
marketing  such REO property and shall be disposed of by the Purchaser.  No Servicing Fee shall be assessed or otherwise  accrue on any
REO Property from and after the date on which it becomes an REO Property.

         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed,  until such time the REO  Property  is conveyed  to the  Purchaser  for final  disposition.  The Company  shall cause each REO
Property to be inspected  promptly  upon the  acquisition  of title  thereto and shall cause each REO Property to be inspected at least
monthly  thereafter or more  frequently as required by the  circumstances.  The Company shall make or cause to be made a written report
of each such  inspection  and such reports  shall be retained in the  Mortgage  File.  The Company  shall file all  necessary  mortgage
insurance claims.



--------------------------------------------------------------------------------



         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company&#146;s  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.



--------------------------------------------------------------------------------



         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.



--------------------------------------------------------------------------------



         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date;  provided,  however that the Company shall not be obligated to advance any shortfall  arising as a result of  application  of the
Soldiers&#146; and Sailors&#146; Civil Relief Act of 1940 to any Mortgage Loan. .

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged  Property  liquidates  (which is during  the same  monthly  reporting  cycle as of  foreclosure  sale)  (including  Insurance
Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with respect to the Mortgage Loan unless the Company deems
such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall deliver to the Purchaser an Officer's  Certificate of
the  Company  to the  effect  that an officer of the  Company  has  reviewed  the  related  Mortgage  File and has made the  reasonable
determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company&#146;s  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES



--------------------------------------------------------------------------------



         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Company,  with the  approval of the  Purchaser,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.



--------------------------------------------------------------------------------



         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

                                                                                                           From  time  to  time  and as
appropriate for the servicing or foreclosure of the Mortgage Loan,  including for the purpose of collection  under any Primary Mortgage
Insurance  Policy,  the Purchaser shall,  upon request of the Company and delivery to the Purchaser of a servicing  receipt signed by a
Servicing  Officer,  release the portion of the Mortgage  File held by the  Purchaser  to the Company.  Such  servicing  receipt  shall
obligate  the  Company to return the  related  Mortgage  documents  to the  Purchaser  when the need  therefor by the Company no longer
exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the Mortgage Loan have been deposited
in the  Custodial  Account or the Mortgage  File or such document has been  delivered to an attorney,  or to a public  trustee or other
public  official as required by law, for purposes of initiating or pursuing legal action or other  proceedings  for the  foreclosure of
the Mortgaged  Property  either  judicially  or  non-judicially,  and the Company has  delivered to the  Purchaser a  certificate  of a
Servicing  Officer  certifying  as to the name and address of the Person to which such Mortgage File or such document was delivered and
the purpose or purposes of such  delivery.  Upon receipt of a certificate  of a Servicing  Officer  stating that such Mortgage Loan was
liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.



--------------------------------------------------------------------------------



         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The  Company  will  deliver to the  Purchaser  not later than 90 days  following  the end of each  fiscal  year of the Company
beginning in March 2004, an Officers'  Certificate  stating,  as to each signatory thereof,  that (i) a review of the activities of the
Company  during the preceding  calendar year and of performance  under this  Agreement has been made under such officers'  supervision,
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such
default known to such officers and the nature and status of cure  provisions  thereof.  Copies of such  statement  shall be provided by
the Company to the Purchaser upon request.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         Within ninety (90) days of Company's  fiscal year end  beginning in March 2004,  the Company at its expense shall cause a firm
of independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement
to the  Purchaser  to the effect that such firm has examined  certain  documents  and records  relating to the  Company's  servicing of
mortgage loans of the same type as the Mortgage Loans pursuant to servicing agreements  substantially similar to this Agreement,  which
agreements may include this Agreement,  and that, on the basis of such an examination,  conducted  substantially  in the uniform single
audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been  conducted in compliance  with
the  agreements  examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be immaterial,
and (ii) such other  exceptions as shall be set forth in such  statement.  Copies of such statement shall be provided by the Company to
the Purchaser.  In addition, on an annual basis, Company shall provided Purchaser with copies of its audited financial statements.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.



--------------------------------------------------------------------------------



         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the FDIC, OTS, or any other similar federal or state regulations, as applicable.

                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company&#146;s  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.



--------------------------------------------------------------------------------



                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the  Purchaser may sustain in any way from any claim,  demand,  defense or assertion  based on or
grounded  upon, or resulting  from any assertion  based on,  grounded upon or resulting  from a breach or alleged  breach of any of the
representation  or warranty set forth in Sections 3.01 or 3.02 of this Agreement.  The Company shall  immediately  notify the Purchaser
if a claim is made by a third party against Company with respect to this Agreement or the Mortgage  Loans,  assume (with the consent of
the  Purchaser)  the defense of any such claim and pay all expenses in connection  therewith,  including  counsel fees,  whether or not
such claim is settled prior to judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered  against
it or the  Purchaser  in respect of such claim.  The Company  shall  follow any written  instructions  received  from the  Purchaser in
connection  with such claim.  The Purchaser  shall  promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
negligence,  bad faith or willful  misconduct  of Company.  The  provisions  of this Section  8.01 shall  survive  termination  of this
Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.



--------------------------------------------------------------------------------



         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written approval of the Purchaser, which consent shall be granted or withheld in the Purchaser's sole discretion.



--------------------------------------------------------------------------------



         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.



--------------------------------------------------------------------------------



                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or



--------------------------------------------------------------------------------



         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.



--------------------------------------------------------------------------------



                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination with cause under the terms of this Agreement.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.



--------------------------------------------------------------------------------



         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:



--------------------------------------------------------------------------------



         (i)      if to the Company:

                  First Horizon Home Loan Corporation
                  4000 Horizon Way
                  Irving, Texas 75063
                  Attention: Capital Markets Department
                  Telecopier No.:  [___________]

                  First Tennessee Mortgage Services, Inc.
                  4000 Horizon Way
                  Irving, Texas 75063
                  Attention: Capital Markets Department
                  Telecopier No.:  [___________]

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.



--------------------------------------------------------------------------------



         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.



--------------------------------------------------------------------------------



         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

         Notwithstanding  other  provisions  of this  Section  16.14  or any  other  express  or  implied  agreement,  arrangement,  or
understanding to the contrary,  the Company and Purchaser (the &#147;Parties&#148;) agree that the Parties (and their employees,  representatives
and other  agents) may disclose to any and all persons,  without  limitation  of any kind from the  commencement  of  discussions,  the
purported or claimed U.S. federal income tax treatment of the purchase of the Mortgage Loans and related  transactions  covered by this
letter  agreement (&#147;tax  treatment&#148;)  and any fact that may be relevant to  understanding  the tax treatment (&#147;tax  structure&#148;) and all
materials of any kind  (including  opinions or other tax analyses) that are provided to the Parties  relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply with securities laws.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company&#146;s  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.



--------------------------------------------------------------------------------



         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Execution: Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to this  Agreement  shall inure to the  benefit of and be binding  upon the  Company  and the  Purchaser  and their
respective successors and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.



--------------------------------------------------------------------------------



         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the Purchaser's sole option and with Purchaser&#146;s best efforts to provide
notice to the Company fifteen (15) days prior to the  Reconstitution  Date, the Purchaser may effect one or more sales, but in no event
greater than three (3) per pool of Mortgage  Loan sold under the related Term Sheet (each,  a  "Reconstitution")  of some or all of the
Mortgage Loans then subject to this Agreement, without recourse, to:



--------------------------------------------------------------------------------



         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater obligations on the part of Company than are contained in this Agreement.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

         The  Purchaser  agrees that in no event shall the related  Servicing Fee Rate be reduced for any Mortgage Loan that is subject
to a Reconstitution without the written consent of the Servicer.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance



--------------------------------------------------------------------------------



with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.



--------------------------------------------------------------------------------




         Section 11.19.    Reporting with Respect to a Reconstitution.

         The Company agrees that with respect to any Mortgage Loan sold or  transferred  pursuant to a  Reconstitution  as described in
Section 11.18 of this Agreement (a &#147;Reconstituted  Mortgage Loan&#148;), the Company,  at its expense,  shall provide the Purchaser with the
information set forth in Exhibit J attached hereto for each  Reconstituted  Mortgage Loan in such electronic  format as may be mutually
agreed upon by both Purchaser and Company.

         Section 11.20     Obligations of the Sellers

         The obligations, liability and indemnification of each of the Seller and the Servicer under this Agreement are joint and
several.



--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                     EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                     FIRST HORIZON HOME LOAN
                                                     CORPORATION
                                                                Seller

                                                     By: _______________________
                                                     Name:
                                                     Title:

                                                     FIRST TENNESSEE MORTGAGE
                                                     SERVICES, INC.
                                                               Servicer

                                                     By: _______________________
                                                     Name:
                                                     Title:


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT A
                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2. The original Mortgage (together with a standard  adjustable rate mortgage rider) with evidence of recording  thereon,  or a
copy thereof  certified by the public  recording  office in which such mortgage has been recorded or, if the original  Mortgage has not
been returned from the applicable public recording office, a true certified copy, certified by the Company.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       The  original  Assignment,  from  the  Company  to  _____________________________________,   or  in  accordance  with
Purchaser's  instructions,  which assignment shall, but for any blanks requested by Purchaser,  be in form and substance acceptable for
recording.  If the Mortgage  Loan was acquired or originated by the Company while doing  business  under another name,  the  Assignment
must be by  "[Company]  formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired  by the  Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name  of  predecessor]".  None  of the  Assignments  are  blanket
assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       Originals of all recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in
which such  Assignments  have been recorded  showing a complete  chain of title from the  originator  to the Company,  with evidence of
recording  thereon,  or a copy thereof  certified by the public  recording office in which such Assignment has been recorded or, if the
original  Assignment  has not been returned from the applicable  public  recording  office,  a true  certified  copy,  certified by the
Company.



--------------------------------------------------------------------------------



         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.  Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.



--------------------------------------------------------------------------------



         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer&#146;s report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.



--------------------------------------------------------------------------------


                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2003

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of  [_____________________]  1, 200[_] (the
"Agreement"),  we hereby  authorize  and request you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the
Agreement,  to be designated  as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Adjustable  Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

                                                          By:____________________________

                                                          Name:__________________________

                                                          Title:_________________________



--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2003

To:      [_______________________]
         (the "Depository")

         As  &#147;Company&#148;  under the  Purchase  Warranties  and  Servicing  Agreement,  dated as of  [____________________]1,  200[_] (the
"Agreement"),  we hereby  authorize  and request you to  establish  an account,  as an Escrow  Account  pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                                           By:____________________________
                                                           Name:__________________________
                                                           Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                                           By:______________________________
                                                           Name:____________________________
                                                           Title:___________________________



--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this &#147;PAAR Agreement&#148;) made as of  __________, 200__,
among EMC Mortgage Corporation (the &#147;Assignor&#148;), ___________________ (the &#147;Assignee&#148;), and _______________________ (the &#147;Company&#148;).


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
&#147;Assigned  Loans&#148;) listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the &#147;Purchase  Agreement&#148;)  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the &#147;Funding  Amount&#148; as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  &#147;Confirmation&#148;)  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage  Note from the Company,  in blank,  and an  assignment of mortgage in  recordable  form from the Company,  in blank.  Assignee
shall pay the Funding Amount by wire transfer of immediately  available funds to the account  specified by Assignor.  Assignee shall be
entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments or other proceeds
or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;



--------------------------------------------------------------------------------



         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee&#146;s  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor&#146;s business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor&#146;s charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors&#146; rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (g)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

         (h)      Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Assigned  Loans,  or any  interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the  Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the &#147;1933 Act&#148;) or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.



--------------------------------------------------------------------------------



                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee&#146;s business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee&#146;s charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors&#146; rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;



--------------------------------------------------------------------------------



         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as &#147;Purchaser&#148; by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as &#147;Purchaser&#148; thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


(a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


(b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

(c)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this PAAR
Agreement is in the ordinary  course of Company&#146;s  business and will not conflict with, or result in a breach of, any
of the terms,  conditions  or provisions of Company&#146;s  charter or by-laws or any legal  restriction,  or any material
agreement or instrument  to which  Company is now a party or by which it is bound,  or result in the violation of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property is  subject.  The  execution,
delivery  and  performance  by  Company  of this  PAAR  Agreement  and  the  consummation  by it of the  transactions
contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors&#146; rights generally, and
by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at
law;



--------------------------------------------------------------------------------



(d)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be obtained or made by Assignee in connection  with the execution,  delivery or performance by Company of
this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

(e)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
the related  Assigned  Loans made by the Company in Sections 3.01 and 3.02 of the Purchase  Agreement to be untrue in
any material respect.

(f)      Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
to be  furnished  by the  Company  pursuant to this AAR  Agreement  contains or will  contain any  materially  untrue
statement  of fact or omits or will omit to state a fact  necessary  to make the  statements  contained  therein  not
misleading.


                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.




                                            Miscellaneous

         7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:



--------------------------------------------------------------------------------




         (a)      In the case of Company,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

                  With a copy to ______________________________________.

(b)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                  ___________________
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

         8.       Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.



--------------------------------------------------------------------------------



         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.






                                            [Modification of Purchase Agreement

         15.      The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.



--------------------------------------------------------------------------------



         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         &#147;In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy.&#148;

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         &#147;Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or&#148;]

         (e)      Section ____      Annual Statement as to Compliance.

         The Company  will  deliver to the Master  Servicer on or before  March 15 of each year,  beginning  with March 15,  200__,  an
Officers'  Certificate  stating  that (i) a  review  of the  activities  of the  Company  during  the  preceding  calendar  year and of
performance  under this  Agreement  has been made under such  officers'  supervision,  (ii) the  Company  has fully  complied  with the
provisions of this Agreement and (iii) to the best of such  officers'  knowledge,  based on such review,  the Company has fulfilled all
of its  obligations  under  this  Agreement  throughout  such  year,  or, if there has been a default  in the  fulfillment  of any such
obligation, specifying each such default known to such officer and the nature and status thereof.



--------------------------------------------------------------------------------



         (f)      Section ____ Annual Certification.

(a) The Company will deliver to the Master  Servicer,  on or before March 15 of each year beginning March 15, 200__ a certification  in
the form attached hereto as Exhibit __ with respect to the servicing reports  delivered by the Company pursuant to this Agreement,  the
Company&#146;s  compliance with the servicing  obligations set forth in this Agreement and any other  information  within the control of the
Company.  Such  certification  shall be signed by the senior  officer in charge of servicing of the Company.  In addition,  the Company
shall  provide such other  information  with respect to the Mortgage  Loans and the  servicing and  administration  thereof  within the
control of the Company which shall be required to enable the Master Servicer,  Trustee or Depositor, as applicable,  to comply with the
reporting requirements of the Securities and Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________



--------------------------------------------------------------------------------



                                                                                                                      EXHIBIT  ___

                                                     FORM OF COMPANY CERTIFICATION

I, [identify certifying individual],  certify to the [Trustee] [Seller] [Securities  Administrator]  [Mortgage Loan Seller] [Purchaser]
and [Master Servicer] that:

         1.       I have reviewed the servicing  reports  prepared by [COMPANY] (the &#147;Company&#148;)  pursuant to the [Servicing  Agreement]
(the &#147;Servicing  Agreement&#148;),  dated as of __________  between __________ and the Company (as modified by the AAR Agreement (as defined
below) and delivered to [MASTER  SERVICER] (the &#147;Master  Servicer&#148;)  pursuant to the Assignment,  Assumption and Recognition  Agreement
(the &#147;AAR Agreement&#148;), dated as of __________ among [ASSIGNOR] as Assignor, Company and [ASSIGNEE], as Assignee.

         2.       Based on my knowledge,  the information in these reports,  taken as a whole, does not contain any untrue statement of
a material fact or omit to state a material fact  necessary to make the  statements  made,  in light of the  circumstances  under which
such statements were made, not misleading as of the last day of the period covered by such servicing reports.

         3.       Based on my knowledge,  the servicing  information required to be provided to the Master Servicer under the Servicing
Agreement and the AAR Agreement is included in these reports.

         4.       I am  responsible  for reviewing  the  activities  performed  the Company  under the Servicing  Agreement and the AAR
Agreement and based upon the review  required  under the  Servicing  Agreement  and the AAR  Agreement,  and except as disclosed in the
Annual Statement of Compliance, the Company has fulfilled its obligations under the Servicing Agreement and the AAR Agreement.

         5.       I have disclosed to the Master Servicer's certified public accountants all significant  deficiencies  relating to the
Company's  compliance with the minimum  servicing  standards in accordance with a review conduced in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the Servicing Agreement and the AAR Agreement.

         Capitalized terms used but not defined herein have the meanings ascribed to them in the AAR Agreement.

Date:______________

_____________________
[Signature]
[Title]



--------------------------------------------------------------------------------



                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE



--------------------------------------------------------------------------------



                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT



--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT E

                                                         FORM OF TRIAL BALANCE

o        S50Y - Scheduled/Scheduled Monthly Remittance Report

o        P139 - Monthly Trial Balance Report

o        S214 - Monthly Pay-off Report

o        S215 - Monthly Actual Collections Report

                                                                2


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT G


                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

                                                                3


--------------------------------------------------------------------------------



Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title

                                                                4


--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT H


                                                   COMPANY&#146;S UNDERWRITING GUIDELINES

                                                                5


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term  Sheet") dated  _____________,  among First Horizon Home Loan  Corporation,  a Kansas  corporation,
located at 4000  Horizon  Way,  Irving,  Texas 75063 (the  &#147;Seller&#148;),  First  Tennessee  Mortgage  Services,  Inc.,  as  servicer  (the
&#147;Servicer&#148;),  a Kansas corporation,  located at 4000 Horizon Way, Irving, Texas 75063 (the Servicer and the Seller together referred to
as the "Company") and EMC Mortgage Corporation,  a Delaware corporation,  located at Mac Arthur Ridge II, 909 Hidden Ridge Drive, Suite
200,  Irving,  Texas 75038 (the  "Purchaser")  is made pursuant to the terms and  conditions of that certain  Purchase,  Warranties and
Servicing Agreement (the "Agreement") dated as of September 1, 2003, among the Servicer,  the Seller and the Purchaser,  the provisions
of which are  incorporated  herein as if set forth in full  herein,  as such  terms and  conditions  may be  modified  or  supplemented
hereby.  All  initially  capitalized  terms used herein  unless  otherwise  defined  shall have the  meanings  ascribed  thereto in the
Agreement.

         The Purchaser  hereby  purchases  from the Seller and the Seller  hereby sells to the  Purchaser,  all of the Seller&#146;s  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Servicer  shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees of the Mortgage Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

                                                                6


--------------------------------------------------------------------------------



Purchase Price Percentage:

Servicing Fee Rate:
Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None]

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date hereof, the Company makes the
     following additional representations and warranties with respect to the Mortgage Loans:  [None].  [Notwithstanding anything to
     the contrary set forth in the Agreement, with respect to each Mortgage Loan to be sold on the Closing Date, the representation
     and warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, Section ______ of the Agreement shall remain in full force and effect as of the date hereof.


                                                                7


--------------------------------------------------------------------------------




                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    FIRST HORIZON HOME LOAN CORPORATION

                                    By:_________________________________________
                                    Name:_______________________________________
                                    Title:______________________________________



                                    EMC MORTGAGE CORPORATION


                                    By:_________________________________________
                                    Name:_______________________________________
                                    Title:______________________________________


                                    FIRST TENNESSEE MORTGAGE SERVICES, INC.


                                    By:_________________________________________
                                    Name:_______________________________________
                                    Title:______________________________________

                                                                8


--------------------------------------------------------------------------------


                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE



--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT J

                                                 RECONSTITUTED MORTGAGE LOAN REPORTING


  (a)        Servicer Mortgage Loan Number
  (b)        FNMA Mortgage Loan Number (if applicable)
  (c)        Lender/Seller Mortgage Loan Number         (if available)
  (d)        Scheduled Balance (scheduled end of month balance reporting to Master Servicer/Trustee)
  (e)        Actual Balance (actual end of month balance received from Mortgagor)
  (f)        Gross Rate (current gross rate)
  (g)        Net Rate (current passthrough)
  (h)        Last Payment Date (LPI_DATE in Fannie's Laser Reporting)
  (i)        Delinquency Month (if available)
  (j)        Default Flag, i.e. FC, REO, etc. (if available)
  (k)        Pay-In-Full Date (Mortgage Loan paid off by Mortgagor)
  (l)        Foreclosure start date
  (m)        Foreclosure end date
  (n)        REO Property date
  (o)        With respect to Liquidated Mortgage Loans:
             (i)  amount of loss or gain (as applicable)
             (ii)  the date of the loss or gain.
             (iii)  the liquidation reason (paid in full or repurchased out of deal)
  (p)        Fannie's Laser Reporting
             (i)  Action Code (for default or paid off Mortgage Loans; i.e. 60, 65, etc.)
             (ii)  Action Date
             (iii)  Remit Prin (submitted principal amount)
             (iv)  Remit Int (submitted interest amount)
             (v)  Pool/Invest indicator (indicating Schedule/Schedule or Actual/Actual pool)

                                                                       2
 

--------------------------------------------------------------------------------




                                                         AMENDMENT NUMBER FOUR
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2003

                                                                 among

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                FIRST TENNESSEE MORTGAGE SERVICES, INC.

                                                             as Servicer,

                                                 FIRST HORIZON HOME LOAN CORPORATION,

                                                               AS SELLER


This  AMENDMENT  NUMBER FOUR (this  &#147;Amendment&#148;)  is made and entered into this 22nd day of December,  2005,  by and among EMC Mortgage
Corporation,  a Delaware  corporation,  as purchaser (the &#147;Purchaser&#148;) and First Tennessee  Mortgage  Services,  Inc., as servicer (the
&#147;Servicer&#148;) and First Horizon Home Loan  Corporation (the &#147;Seller&#148;,  and together with the Servicer,  the &#147;Company&#148;) in connection with
the  Purchase,  Warranties  and  Servicing  Agreement,  dated as of  September  1,  2003,  between  the above  mentioned  parties  (the
&#147;Agreement&#148;).

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

                                                                       3
 

--------------------------------------------------------------------------------



         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  (&#147;Designated  Guidelines&#148;)  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company&#146;s own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Servicing  Criteria:  As of any date of  determination,  the &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of Regulation AB, the text of Item 1122(d) of Regulation AB shall control.

                                                                       4
 

--------------------------------------------------------------------------------



         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company&#146;s  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;

         4.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each Pass-Through  Transfer,  and except as has been otherwise  disclosed to the Purchaser:  (1) no
default or servicing related  performance  trigger has occurred as to any other  securitization due to any act or failure to act of the
Company;  (2) no material  noncompliance  with  applicable  servicing  criteria as to any other  securitization  has been  disclosed or
reported by the Company;  (3) the Company has not been  terminated as servicer in a residential  mortgage loan  securitization,  either
due to a servicing  default or to  application of a servicing  performance  test or trigger;  (4) no material  changes to the Company&#146;s
servicing  policies and  procedures  for similar  loans has  occurred in the  preceding  three  years;  (5) there are no aspects of the
Company&#146;s  financial  condition  that  could  have a material  adverse  impact on the  performance  by the  Company of its  obligations
hereunder;  (6) there are no legal proceedings  pending, or known to be contemplated by governmental  authorities,  against the Company
that could be  material to  investors  in the  securities  issued in such  Pass-Through  Transfer;  and (7) there are no  affiliations,
relationships or transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.

                                                                       5
 

--------------------------------------------------------------------------------



         5.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      If so requested by the Purchaser or any Depositor for the purpose of satisfying  its reporting  obligation  under the
Exchange Act with respect to any class of asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party
Originator  to) (i) notify the  Purchaser  and any  Depositor in writing of (A) any material  litigation  or  governmental  proceedings
pending against the Company,  any  Subservicer or any Third-Party  Originator and (B) any  affiliations or  relationships  that develop
following the closing date of a Pass-Through  Transfer  between the Company,  any Subservicer or any Third-Party  Originator and any of
the parties  specified in clause (7) of paragraph  (p) of this Section (and any other parties  identified in writing by the  requesting
party)  with  respect to such  Pass-Through  Transfer,  and (ii)  provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a  successor  to the  Company or any  Subservicer,  the  Company  shall  provide to the  Purchaser  and any
Depositor,  at least [15] calendar days prior to the  effective  date of such  succession  or  appointment,  (x) written  notice to the
Purchaser and any Depositor of such succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to
the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

         8.       Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

                                                                       6
 

--------------------------------------------------------------------------------



         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         9.       Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both Purchaser and Company, and shall contain the following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     reserved;

         (iii)    reserved;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    reserved;

         (viii)   reserved;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

                                                                       7
 

--------------------------------------------------------------------------------



         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   reserved;

         (xiv)    reserved;

         (xv)     reserved;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   reserved;

         (xviii)  reserved;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein;

         (xx) any other information required by Purchaser or master servicer necessary for compliance with Item 1121 of Regulation AB.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time, as determined by the  Purchaser in its sole  reasonable  discretion.  The Company shall also provide a trial
balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E hereto,  and Exhibit F with respect to defaulted
mortgage loans, with each such report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

                                                                       8
 

--------------------------------------------------------------------------------



         10.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company will deliver to the  Purchaser,  to deliver to the Purchaser or its designee on or before March 1 of each
calendar  year  beginning  in 2006,  but in no event  later than March 15th of each  calendar  year  beginning  in 2006,  an  Officers&#146;
Certificate  acceptable to the Purchaser (an &#147;Annual  Statement of  Compliance&#148;)  stating,  as to each  signatory  thereof,  that (i) a
review of the  activities  of the  Company  during  the  preceding  calendar  year and of  performance  under this  Agreement  or other
applicable servicing agreement has been made under such officers&#146;  supervision and (ii) to the best of such officers&#146; knowledge,  based
on such review,  the Company has fulfilled all of its obligations under this Agreement or other applicable  servicing  agreement in all
material  respects  throughout  such year,  or, if there has been a failure to fulfill any such  obligation  in any  material  respect,
specifying  each such failure  known to such officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement of
Compliance  shall contain no  restrictions  or limitations on its use. Copies of such statement shall be provided by the Company to the
Purchaser upon request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.  In the event
that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall
deliver an officer&#146;s  certificate  of the  Subservicer as described  above as to each  Subservicer as and when required with respect to
the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  by on or before March 1 of each
calendar  year  beginning in 2006,  but in no event later than March 15th of each  calendar  year  beginning in 2006, an officer of the
Company shall execute and deliver an Officers&#146; Certificate (an &#147;Annual  Certification&#148;) to the Purchaser,  any master servicer which is
master  servicing loans in connection with such  transaction (a &#147;Master  Servicer&#148;) and any related  depositor (a &#147;Depositor&#148;)  for the
benefit of each such entity and such entity&#146;s  affiliates  and the officers,  directors and agents of any such entity and such entity&#146;s
affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has  delegated  any  servicing  responsibilities
with  respect to the Mortgage  Loans to a  Subservicer,  the Company  shall  deliver an officers&#146;  certificate  of the  Subservicer  as
described above as to each Subservicer as and when required with respect to the Company.


         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

                                                                       9
 

--------------------------------------------------------------------------------



         11.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its expense and on or before March 1 of each  calendar  year  beginning in 2006,  but in no event later than
March 15th of each calendar year  beginning in 2006,  shall cause a firm of  independent  public  accountants  which is a member of the
American Institute of Certified Public  Accountants to furnish a report (a &#147;USAP Report&#148;) to the Purchaser  acceptable to the Purchaser
to the effect that such firm has examined certain  documents and records  relating to the Company's  servicing of mortgage loans of the
same type as the Mortgage  Loans  pursuant to servicing  agreements  substantially  similar to this  Agreement,  which  agreements  may
include this Agreement,  and that, on the basis of such an  examination,  conducted  substantially  in the uniform single audit program
for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been conducted in compliance  with the agreements
examined  pursuant to this Section 6.05 during the preceding  calendar year,  except for (i) such exceptions as such firm shall believe
to be  immaterial,  and (ii) such  other  exceptions  as shall be set forth in such USAP  Report.  Such USAP  Report  shall  contain no
restrictions  or  limitations on its use.  Copies of such USAP Report shall be provided by the Company to the  Purchaser.  In addition,
on an annual basis, Company shall provide Purchaser with copies of its audited financial statements.

         In the event  that the  Company  has  delegated  any  servicing  responsibilities  with  respect  to the  Mortgage  Loans to a
Subservicer,  the  Company  shall  provide a USAP report of the  Subservicer  as  described  above as to each  Subservicer  as and when
required with respect to the Company.

         Notwithstanding  the  foregoing,  the Company&#146;s  obligation to deliver a USAP Report under this Section,  as to the Company or
any Subservicer,  as to any calendar year,  beginning with the report required in February 2007, shall be satisfied if an Assessment of
Compliance and Attestation Report is delivered in compliance with Section 6.07 for such calendar year with respect to that entity.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         12.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

                                                                       10
 

--------------------------------------------------------------------------------



         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its designee on or before  February 28 of each calendar year beginning in 2007, a report (an  &#147;Assessment of  Compliance&#148;)
reasonably  satisfactory  to the Purchaser  regarding the Company&#146;s  assessment of compliance  with the Servicing  Criteria  during the
preceding  calendar  year as required by Rules 13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, which as of the
date hereof, require a report by an authorized officer of the Company that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company&#146;s  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company&#146;s  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Purchaser concurrently with the execution of this Agreement.

         With  respect to any  Mortgage  Loans that are the  subject  of a  Pass-Through  Transfer,  on or before  February  28 of each
calendar year  beginning in 2007,  the Company shall furnish to the Purchaser or its designee a report (an  &#147;Attestation  Report&#148;) by a
registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance  made by the Company,  as required by
Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of  Regulation  AB, which  Attestation  Report must be made in  accordance
with standards for attestation reports issued or adopted by the Public Company Accounting Oversight Board.

                                                                       11
 

--------------------------------------------------------------------------------



         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.19 to be
&#147;participating  in the  servicing  function&#148;  within the meaning of Item 1122 of  Regulation  AB, to deliver to the  Purchaser  and any
Depositor an assessment of compliance and accountants&#146; attestation as and when provided in Sections 6.07.

         If the Company  cannot deliver the related  Assessment of Compliance or Attestation  Report by February 28th of such year, the
Purchaser,  at its sole option,  may permit a cure period for the Company to deliver  such  Assessment  of  Compliance  or  Attestation
Report, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         13.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02, 6.04, 6.05, 6.07 and 11.18 of
this  Agreement is to facilitate  compliance by the Purchaser and any Depositor  with the provisions of Regulation AB and related rules
and  regulations  of the  Commission.  Neither  the  Purchaser  nor any  Depositor  shall  exercise  its right to request  delivery  of
information or other  performance  under these  provisions  other than in good faith,  or for purposes other than  compliance  with the
Securities  Act,  the  Exchange  Act and the  rules and  regulations  of the  Commission  thereunder.  The  Company  acknowledges  that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply  with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery  of  information  under  these
provisions on the basis of evolving  interpretations of Regulation AB. In connection with any Pass-Through  Transfer, the Company shall
cooperate  fully with the Purchaser to deliver to the Purchaser  (including any of its assignees or designees)  and any Depositor,  any
and all  statements,  reports,  certifications,  records and any other  information  necessary in the good faith  determination  of the
Purchaser or any Depositor to permit the Purchaser or such  Depositor to comply with the  provisions  of Regulation  AB,  together with
such disclosures relating to the Company, any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

                                                                       12
 

--------------------------------------------------------------------------------



         14.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the Purchaser's sole option and with Purchaser&#146;s best efforts to provide
notice to the Company fifteen (15) days prior to the  Reconstitution  Date, the Purchaser may effect one or more sales, but in no event
greater than three (3) per pool of Mortgage  Loans sold under the related Term Sheet (each, a  "Reconstitution")  of some or all of the
Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the &#147;Reconstitution  Agreements&#148;).  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

                                                                       13
 

--------------------------------------------------------------------------------



         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole  reasonable  discretion.  If requested by the  Purchaser,  this will  include  information  about the  applicable
credit-granting or underwriting criteria;

         (iv)     within 5 Business  Days after request by the  Purchaser,  to the extent that is required  Regulation  AB, the Company
shall  provide,  to the extent that is  reasonably  available to the Company (and not  otherwise  available to the  Purchaser)  without
unreasonable  burden,  cost or expense (or, as applicable,  cause each Third-Party  Originator to provide) Static Pool Information with
respect to the mortgage loans (of a similar type as the Mortgage  Loans,  as reasonably  identified by the Purchaser as provided below)
serviced by the Company or any  Third-Party  Originator  for a period of 120 days or more and  originated  by (i) the  Company,  if the
Company is an originator of Mortgage  Loans  (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii)
each  Third-Party  Originator in each case to the extent such mortgage loans were  purchased  from the Company by the  Purchaser.  Such
Static  Pool  Information  shall be prepared by the Company (or  Third-Party  Originator)  on the basis of its  reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB for such period of time the Company or Third-Party
Origination  serviced  such  mortgage  loans.  To the  extent  that  there is  reasonably  available  to the  Company  (or  Third-Party
Originator),  without  unreasonable  effort or expense  Static Pool  Information  with respect to more than one mortgage loan type, the
Purchaser or any Depositor  shall be entitled to specify  whether some or all of such  information  shall be provided  pursuant to this
paragraph.  The  content of such Static Pool  Information  may be in the form  customarily  provided  by the  Company,  and need not be
customized for the Purchaser or any Depositor.  Such Static Pool  Information for each vintage  origination  year or prior  securitized
pool, as applicable,  shall be presented in increments no less  frequently  than quarterly over the life of the mortgage loans included
in the vintage  origination year or prior securitized  pool. The most recent periodic  increment must be as of a date no later than 135
days prior to the date of the  prospectus  or other  offering  document  in which the Static  Pool  Information  is to be  included  or
incorporated by reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of
the information  provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the
Purchaser or the Depositor,  as  applicable.  The Purchaser  agrees that it will cooperate with the Company and provide  sufficient and
timely notice of any  information  requirement  pertaining to a  Securitization  Transaction.   The Purchaser  will make all reasonable
efforts to contain  requests for  information,  reports or any other materials to items required for compliance with Regulation AB, and
will refrain from  requesting  information  that is not required for such  compliance.   The  Purchaser  further  agrees to provide the
Company with Static Pool  Information  regarding the Mortgage  Loans to the same extent that the Company is required to provide  Static
Pool  Information  with respect to mortgage  loans  similar to the Mortgage  Loans  hereunder.  The Company shall in good faith use its
best efforts to supply the Static Pool Information required hereunder;  provided,  however, that failure of the Company to perform such
obligations,  after  applying  all good  faith best  efforts,  shall not result in a breach by the  Company of the  provisions  of this
Agreement;

                                                                       14
 

--------------------------------------------------------------------------------



         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only,  as determined by Purchaser in its sole  reasonable  discretion.  In the event that the
Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a  Subservicer,  the Company shall provide
the information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole reasonable discretion,
                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its sole reasonable discretion, and
                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole reasonable discretion; and

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the Purchaser (to the extent of any additional  incremental  expense  associated with delivery pursuant to
this Agreement),  such statements and agreed-upon  procedures  letters of certified  public  accountants  reasonably  acceptable to the
Purchaser or Depositor,  as applicable,  pertaining to Static Pool Information  relating to prior securitized pools for securitizations
closed  on or after  January  1,  2006 or,  in the case of Static  Pool  Information  with  respect  to the  Company&#146;s  or  Third-Party
Originator&#146;s  originations or purchases, to calendar months commencing January 1, 2006, or to any financial information included in any
other disclosure  provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such statements and
letters  shall be addressed to and be for the benefit of such parties as the Purchaser or such  Depositor  shall  designate,  which may
include,  by way of example,  any Sponsor,  any  Depositor  and any broker dealer  acting as  underwriter,  placement  agent or initial
purchaser with respect to a Pass-Through Transfer.  Any such statement or letter may take the form of a standard,  generally applicable
document accompanied by a reliance letter authorizing reliance by the addressees designated by the Purchaser or such Depositor.

                                                                       15
 

--------------------------------------------------------------------------------



         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity; each Person responsible for the preparation,  execution or filing of any
report  required to be filed with the  Commission  with respect to such  Pass-Through  Transfer,  or for  execution of a  certification
pursuant to Rule  13a-14(d) or Rule 15d-14(d)  under the Exchange Act with respect to such  Pass-Through  Transfer;  each broker dealer
acting as underwriter,  placement  agent or initial  purchaser,  each Person who controls any of such parties or the Depositor  (within
the meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees and agents of each of the foregoing  and of the  Depositor,  and shall hold each of them harmless from and against
any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  accountants&#146;  letter or other material  provided  under this Section 11.18 by or on behalf of the Company,  or provided
under this Section 11.18 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the &#147;Company
Information&#148;),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be stated in
the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which they were
made, not misleading;  provided,  by way of clarification,  that clause (B) of this paragraph shall be construed solely by reference to
the Company  Information and not to any other  information  communicated  in connection with a sale or purchase of securities,  without
regard to whether the Company Information or any portion thereof is presented together with or separately from such other information;

         (ii)  any  failure  by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to  deliver  any
information,  report,  certification,  accountants&#146;  letter or other material when and as required under this Section 11.18,  including
any failure by the Company to identify  pursuant to Section 11.19 any Subcontractor  &#147;participating  in the servicing  function&#148; within
the meaning of Item 1122 of Regulation AB; or

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date.

                                                                       16
 

--------------------------------------------------------------------------------



         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         15.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.19:

         Section 11.19. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions of this Section and with Sections  3.01(p),  3.01(s),  6.04,  6.05,  6.07 and 11.18 of
this Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to
such  Subservicer  under Section  3.01(r) of this Agreement.  The Company shall be responsible for obtaining from each  Subservicer and
delivering to the Purchaser and any Depositor any Annual  Statement of Compliance  required to be delivered by such  Subservicer  under
Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by such Subservicer  under Section 6.07
and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The  Company  shall  promptly  upon  request  provide to the  Purchaser  and any  Depositor  (or any  designee of the
Depositor,  such as a master servicer or administrator) a written description (in form and substance  satisfactory to the Purchaser and
such  Depositor)  of the role and  function  of each  Subcontractor  utilized  by the Company or any  Subservicer,  specifying  (i) the
identity of each such  Subcontractor,  (ii) which (if any) of such  Subcontractors are &#147;participating in the servicing function&#148; within
the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of the Servicing  Criteria  will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  &#147;participating  in the servicing  function&#148;
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any Assessment of Compliance and  Attestation  Report  required to be
delivered by such Subcontractor under Section 6.07, in each case as and when required to be delivered.

                                                                       17
 

--------------------------------------------------------------------------------



         16.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                          EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

         I, [identify  certifying  individual],  certify to the [Trustee] [Seller]  [Securities  Administrator]  [Mortgage Loan Seller]
[Purchaser] and [Master Servicer] that:

         1.       Based on my knowledge,  the  information  in the Annual  Statement of Compliance,  the [USAP Report]*  [Assessment of
Compliance and Attestation  Report]** and all servicing reports,  officer's  certificates and other information provided by the Company
relating to the  servicing of the Mortgage  Loans taken as a whole,  do not contain any untrue  statement of a material fact or omit to
state a material fact necessary to make the statements made, in light of the  circumstances  under which such statements were made, not
misleading as of the date of this certification;
         2.       Based on my knowledge,  the information in these reports,  taken as a whole, does not contain any untrue statement of
a material fact or omit to state a material fact  necessary to make the  statements  made,  in light of the  circumstances  under which
such statements were made, not misleading as of the last day of the period covered by such servicing reports.

         3.       Based on my knowledge,  the servicing  information required to be provided to the Master Servicer under the Agreement
is included in these reports.

         4.       I am  responsible  for reviewing the  activities  performed the Company under the Agreement and based upon the review
required  under the  Agreement,  and except as disclosed in the Annual  Statement of Compliance or the [USAP  Report]*  [Assessment  of
Compliance and Attestation Report]**, the Company has fulfilled its obligations under the Agreement.

         5.       [I have disclosed to the Master Servicer's certified public accountants all significant  deficiencies relating to the
Company's  compliance with the minimum  servicing  standards in accordance with a review conduced in compliance with the Uniform Single
Attestation  Program for Mortgage  Bankers or similar  standard as set forth in the  Agreement.]*  [The  Assessment of  Compliance  and
Attestation  Report of the Company have been  delivered to the Purchaser as required  under the  Agreement.  Following is a list of all
material   instances  of  noncompliance   described  in  the  Attestation  of  Compliance  and  Attestation   Report  (if  none,  state
&#147;none&#148;):___________________________.]*
                                                     [COMPANY]

                                                     By:
                                                     Name:
                                                     Title:
                                                     Date:
*       To be used if a USAP Report is being delivered under the Agreement
**      To be used if an Assessment of Compliance and Attestation Report is being delivered under the Agreement

                                                                       18
 

--------------------------------------------------------------------------------



         17.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                          EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)

(v)      General servicing considerations.

(A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

(B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party&#146;s performance and compliance with such servicing activities.

(C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

                                                                       19
 

--------------------------------------------------------------------------------



(D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

(vi)     Cash collection and administration.

(A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

(D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  &#147;federally  insured  depository  institution&#148;  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(F)      Unissued checks are safeguarded so as to prevent unauthorized access.

(G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

(vii)    Investor remittances and reporting.

(A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors&#146; or
the trustee&#146;s records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.

(B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

(C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer&#146;s  investor  records,  or such other
number of days specified in the transaction agreements.

(D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

(viii)   Mortgage Loan administration.

(A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

                                                                       20
 

--------------------------------------------------------------------------------



(B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer&#146;s obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(E)      The Servicer&#146;s  records  regarding the mortgage loans agree with the  Servicer&#146;s  records with respect to an obligor&#146;s  unpaid
principal balance.

(F)      Changes with respect to the terms or status of an obligor&#146;s  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

(G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity&#146;s activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

(I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

(J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor&#146;s mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and
(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

(K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                                                                       21
 

--------------------------------------------------------------------------------



(L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer&#146;s
funds and not charged to the obligor, unless the late payment was due to the obligor&#146;s error or omission.

(M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor&#146;s  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         18.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                          EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

                                                                       22
 

--------------------------------------------------------------------------------



         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company&#146;s form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company&#146;s
experience in servicing  assets of any type as well as a more detailed  discussion of the Company&#146;s  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company&#146;s  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

         -a  description  of any material  changes to the Company&#146;s  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company&#146;s  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company&#146;s
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company&#146;s overall servicing portfolio for the past three years; and

                                                                       23
 

--------------------------------------------------------------------------------



         -the Company&#146;s process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company&#146;s form of organization; and

         -a  description  of the Company&#146;s  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company&#146;s  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company&#146;s  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company&#146;s  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm&#146;s length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

                                                                       24
 

--------------------------------------------------------------------------------



Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         19.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                                                                                                          EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as &#147;Applicable Servicing Criteria&#148;:

--------------------------------------------------------------------------------------------- -----------------------
                                                                                               Applicable Servicing
                                     Servicing Criteria                                              Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor the
                        third party&#146;s performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------

                                                                       25
 

--------------------------------------------------------------------------------



1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, &#147;federally insured depository
                        institution&#148; with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors&#146; or the trustee&#146;s records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer&#146;s investor records, or such other number of
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in
                        accordance with the related mortgage loan documents are posted to
                        the Servicer&#146;s obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------

                                                                       26
 

--------------------------------------------------------------------------------



1122(d)(4)(v)           The Servicer&#146;s records regarding the mortgage loans agree with the
                        Servicer&#146;s records with respect to an obligor&#146;s unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity&#146;s activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor&#146;s mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be
                        made on behalf of an obligor are paid from the servicer&#146;s funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor&#146;s error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor&#146;s records maintained by the servicer,
                        or such other number of days specified in the transaction
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
---------------------------------------------------------------------------------------------------------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________


                                                                       27
 

--------------------------------------------------------------------------------




                                                     By:      _________________________
                                                     Name:
                                                     Title:

         20.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         21.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]

                                                                       28
 

--------------------------------------------------------------------------------



         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By: _______________________
                                                              Name:
                                                              Title:


                                                              FIRST HORIZON HOME LOAN CORPORATION
                                                                       Seller

                                                              By: _______________________
                                                              Name:
                                                              Title:

                                                              FIRST TENNESSEE MORTGAGE SERVICES, INC.
                                                                       Servicer

                                                              By: _______________________
                                                              Name:
                                                              Title:


                                                                       29
 

--------------------------------------------------------------------------------






                                                                                                        EXHIBIT H-8




                                                       EMC MORTGAGE CORPORATION
                                                                 Owner



                                                       GMAC MORTGAGE CORPORATION
                                                               Servicer




                                                          SERVICING AGREEMENT

                                                        Dated as of May 1, 2001

                                                                       30
 

--------------------------------------------------------------------------------





EXHIBITS


Exhibit A         Mortgage Loan Schedule

Exhibit B         Custodial Account Letter Agreement

Exhibit C         Escrow Account Letter Agreement

Exhibit D         Form of Request for Release

Exhibit E         Loan Level Scheduled-Scheduled Remittance Tape Layout


 

--------------------------------------------------------------------------------




         THIS IS A SERVICING  AGREEMENT,  dated as of May 1, 2001, and is executed  between EMC Mortgage  Corporation (the "Owner") and
GMAC Mortgage Corporation (the "Servicer").


                                                         W I T N E S S E T H :


         WHEREAS, the Owner is the owner of the Mortgage Loans;

         WHEREAS, the Owner and the Servicer wish to prescribe the permanent management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Owner and the Servicer agree as follows:


                                                               ARTICLE I
                                                              DEFINITIONS

                  Section 1.01 Defined Terms

                  Whenever used in this Agreement,  the following words and phrases, unless the context otherwise requires,  shall have
the following meaning specified in this Article:

                  Accepted  Servicing  Practices:  With respect to any Mortgage Loan,  those mortgage  servicing  practices  (including
collection procedures) that are in accordance with the Fannie Mae Guide.

                  Adjustment  Date: As to each ARM Loan,  the date on which the Mortgage  Interest Rate is adjusted in accordance  with
the terms of the related Mortgage Note.

                  Agreement:  This Servicing Agreement including all exhibits hereto, amendments hereof and supplements hereto.

                  ARM Loans:  First lien,  conventional,  1-4 family  residential  Mortgage Loans with interest rates which adjust from
time to time in  accordance  with the  related  Index and are  subject to Periodic  Rate Caps and  Lifetime  Rate Caps and which do not
permit conversion to fixed interest rates.

                  BIF:  The Bank Insurance Fund, or any successor thereto.

                  Business Day: Any day other than (i) a Saturday or Sunday,  or (ii) a legal  holiday in the States of New York,  Iowa
or the  Commonwealth of  Pennsylvania,  or (iii) a day on which banks in the States of New York, Iowa or Pennsylvania are authorized or
obligated by law or executive order to be closed.

                  Code: The Internal  Revenue Code of 1986, as it may be amended from time to time, or any successor  statute  thereto,
and applicable U.S. Department of the Treasury regulations issued pursuant thereto.

                  Condemnation  Proceeds:  All  awards or  settlements  in  respect  of a  Mortgaged  Property,  whether  permanent  or
temporary,  partial or entire,  by exercise of the power of eminent domain or  condemnation,  to the extent not required to be released
to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

                  Custodial  Account:  The separate  demand account or accounts  created and maintained  pursuant to Section 4.04 which
shall be entitled  "GMAC  Mortgage  Corporation  Custodial  Account in trust for  [Owner],  Owner of Whole Loan  Mortgages  and various
Mortgagors"  and shall be  established at a Qualified  Depository,  each of which accounts shall in no event contain funds in excess of
the FDIC insurance limits.

 

--------------------------------------------------------------------------------



                  Custodian:  Wells Fargo Bank Minnesota, N.A., or such other custodian as Owner shall designate.

                  Cut-off Date:  As identified on the related Confirmation.

                  Determination  Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately  preceding
such 15th day) of the month of the Remittance Date.

                  Due Date:  Each day on which  payments of  principal  and interest  are  required to be paid in  accordance  with the
terms of the related Mortgage Note, exclusive of any days of grace.

                  Due Period:  With respect to any  Remittance  Date,  the period  commencing on the second day of the month  preceding
the month of such Remittance Date and ending on the first day of the month of the Remittance Date.

                  Effective Date:  As identified on the related Confirmation.

                  Escrow Account:  The separate trust account or accounts  created and maintained  pursuant to Section 4.06 which shall
be entitled "GMAC Mortgage  Corporation  Escrow Account,  in trust for [Owner],  Owner of Whole Loan Mortgages and various  Mortgagors"
and shall be  established  at a Qualified  Depository,  each of which  accounts  shall in no event  contain funds in excess of the FDIC
insurance limits.

                  Escrow  Payments:  With respect to any Mortgage  Loan, the amounts  constituting  ground rents,  taxes,  assessments,
water rates, sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium  charges,
and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

                  Event of Default:   Any one of the conditions or circumstances enumerated in Section 9.01.

                  Fannie Mae:  Fannie Mae, or any successor thereto.

                  Fannie Mae Guide:  The Fannie Mae Selling  Guide and the Fannie Mae Servicing  Guide and all  amendments or additions
thereto.

                  FDIC:   The Federal Deposit Insurance Corporation, or any successor thereto.

                  Fidelity Bond:  A fidelity bond to be maintained by the Servicer pursuant to Section 4.12.

                  FIRREA:   The Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended from time to time.

                  Freddie Mac:   Freddie Mac, or any successor thereto.

                  Freddie Mac Guide:  The  Freddie  Mac  Selling  Guide and the  Freddie  Mac  Servicing  Guide and all  amendments  or
additions thereto.

                  Full Principal  Prepayment:  A Principal Prepayment made by a Mortgagor of the entire principal balance of a Mortgage
Loan.

                  GAAP:  Generally accepted accounting procedures, consistently applied.

                  HUD:   The United States Department of Housing and Urban Development or any successor.

                  Index:  With respect to each ARM Loan,  on the related  Adjustment  Date,  the index used to  determine  the Mortgage
Interest Rate on each such ARM Loan.

                                                                Page 2
 

--------------------------------------------------------------------------------



                  Insurance  Proceeds:  With respect to each Mortgage Loan,  proceeds of insurance  policies insuring the Mortgage Loan
or the related Mortgaged Property.

                  Lifetime  Rate  Cap:  With  respect  to each ARM  Loan,  the  maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan, as specified in the related Mortgage Note.

                  Liquidation  Proceeds:  Cash  received in connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether
through the sale or assignment of such Mortgage  Loan,  trustee's  sale,  foreclosure  sale or otherwise,  other than amounts  received
following the acquisition of an REO Property pursuant to Section 4.13.

                  Margin:  With respect to each ARM Loan, the fixed percentage  amount set forth in each related Mortgage Note which is
added to the Index in order to determine the related Mortgage Interest Rate.

                  Monthly  Advance:  The  aggregate of the advances  made by the Servicer on any  Remittance  Date  pursuant to Section
5.03.

                  Monthly  Payment:  With respect to each  Mortgage  Loan,  the  scheduled  monthly  payment of principal  and interest
thereon which is payable by the related Mortgagor under the related Mortgage Note.

                  Mortgage:  The mortgage,  deed of trust or other instrument securing a Mortgage Note which creates a first lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

                  Mortgage  Interest  Rate:  The annual rate at which  interest  accrues on any Mortgage  Loan in  accordance  with the
provisions of the related  Mortgage  Note,  and in the case of an ARM Loan, as adjusted from time to time on each  Adjustment  Date for
such Mortgage Loan to equal the Index for such Mortgage  Loan plus the Margin for such Mortgage  Loan,  and subject to the  limitations
on such interest rate imposed by the Periodic Rate Cap and the Lifetime Rate Cap.

                  Mortgage  Loan:  An  individual  Mortgage  Loan  described  herein,  and as further  identified  on the Mortgage Loan
Schedule,  which Mortgage Loan includes without limitation the Mortgage Loan Documents,  the Monthly Payments,  Principal  Prepayments,
Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds, and all other rights,  benefits,  proceeds
and obligations arising from or in connection with such Mortgage Loan.

                  Mortgage Loan Documents:  The original mortgage loan legal documents held by the Custodian.

                  Mortgage Loan  Remittance  Rate:  With respect to each  Mortgage  Loan,  the annual rate of interest  remitted to the
Owner, which shall be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate.

                   Mortgage  Loan  Schedule:  The  schedule  of  Mortgage  Loans  attached  hereto as  Exhibit A, such  schedule  being
acceptable to the Owner and the Servicer.

                  Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

                  Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage  Note,  consisting of a single
parcel of real estate  considered  to be real  estate  under the laws of the State in which such real  property  is located,  which may
include condominium units and planned unit developments, improved by a residential dwelling.

                  Mortgagor:  The obligor on a Mortgage  Note.  The  Mortgagor is a natural  person who is a party to the Mortgage Note
and Mortgage in an individual capacity.

                  Nonrecoverable  Advance:  Any  advance  previously  made by the  Servicer  pursuant to Section  5.03 or any  expenses
incurred  pursuant to Section  4.08 which,  in the good faith  judgment  of the  Servicer,  may not be  ultimately  recoverable  by the
Servicer from Liquidation  Proceeds.  The determination by the Servicer that is has made a Nonrecoverable  Advance,  shall be evidenced
by an Officer&#146;s Certificate of the Servicer delivered to the Owner and detailing the reasons for such determination.

                                                                Page 3
 

--------------------------------------------------------------------------------



                  OCC:  Office of the Comptroller of the Currency, its successors and assigns.

                  Officers'  Certificate:  A  certificate  signed by the  Chairman of the Board,  the Vice  Chairman of the Board,  the
President,  a Senior Vice  President or a Vice  President or by the Treasurer or the  Secretary or one of the  Assistant  Treasurers or
Assistant Secretaries of the Servicer, and delivered to the Owner as required by this Agreement.

                  Opinion of Counsel:  A written opinion of counsel,  who may be an employee of the party on behalf of whom the opinion
is being given, reasonably acceptable to the Owner.

                  OTS:  Office of Thrift Supervision, its successors and assigns.

                  Owner:  EMC Mortgage Corporation, its successors in interest and assigns.

                  Partial  Principal  Prepayment:  A Principal  Prepayment by a Mortgagor of a partial  principal balance of a Mortgage
Loan.

                  Pass-Through  Transfer:  The sale or transfer of same or all of the  Mortgage  Loans to a trust as part of a publicly
issued or privately placed, rated or unrated Mortgage pass-through transaction.

                  Periodic  Rate Cap:  With respect to each ARM Loan,  the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date.

                  Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;  provided that obligations of Freddie Mac or Fannie Mae shall be Permitted  Investments
                  only if, at the time of investment,  they are rated in one of the two highest rating  categories by Standard &amp; Poor's
                  Rating Services, a division of The McGraw-Hill Companies Inc., Moody's Investors Service, Inc. and Fitch IBCA Inc.;

                  (ii)     (a) demand or time deposits,  federal funds or bankers' acceptances issued by any depository  institution or
                  trust  company  incorporated  under the laws of the  United  States of America or any state  thereof  and  subject to
                  supervision and examination by federal and/or state banking  authorities,  provided that the commercial  paper and/or
                  the  short-term  deposit  rating and/or the  long-term  unsecured  debt  obligations  or deposits of such  depository
                  institution or trust company at the time of such investment or contractual  commitment  providing for such investment
                  are rated in one of the two  highest  rating  categories  by  Standard &amp; Poor's  Rating  Services,  a division of The
                  McGraw-Hill  Companies Inc.,  Moody's  Investors  Service,  Inc. and Fitch IBCA Inc. and (b) any other demand or time
                  deposit or certificate of deposit that is fully insured by the Federal Deposit Insurance Corporation;

                  (iii)    repurchase  obligations  with  respect to (a) any  security  described  in clause (i) above or (b) any other
                  security  issued or guaranteed by an agency or  instrumentality  of the United States of America,  the obligations of
                  which are backed by the full faith and credit of the United  States of America,  in either case  entered  into with a
                  depository institution or trust company (acting as principal) described in clause (ii)(a) above;

                  (iv)     securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of
                  the United  States of America or any state  thereof  that are rated in one of the two highest  rating  categories  by
                  Standard &amp; Poor's Rating Services, a division of The McGraw-Hill  Companies Inc., Moody's Investors Service, Inc. and
                  Fitch IBCA Inc. at the time of such investment or contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances and amounts of all the
                  Permitted Investments;

                                                                Page 4
 

--------------------------------------------------------------------------------



                  (v)      commercial paper (including both non-interest-bearing  discount obligations and interest-bearing obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest  rating  categories by Standard &amp; Poor's  Rating  Services,  a division of The  McGraw-Hill
                  Companies Inc., Moody's Investors Service, Inc. and Fitch IBCA Inc. at the time of such investment;

                  (vi)     any other demand, money market or time deposit,  obligation,  security or investment as may be acceptable to
                  each of Standard &amp; Poor's Rating Services, a division of The McGraw-Hill Companies,  Inc., Moody's Investors Service,
                  Inc. and Fitch IBCA Inc.;

(x)      any money market funds the  collateral of which consists of  obligations  fully  guaranteed by the United States of America or
                  any agency or  instrumentality  of the United States of America the obligations of which are backed by the full faith
                  and credit of the United States of America (which may include repurchase  obligations secured by collateral described
                  in clause  (i)) and other  securities  and  which  money  market  funds  are rated in one of the two  highest  rating
                  categories by Standard &amp; Poor's Rating  Services,  a division of The McGraw-Hill  Companies Inc.,  Moody's  Investors
                  Service, Inc. and Fitch IBCA Inc.; and

                  (viii)   GMAC Variable Denomination Adjustable Rate Demand Notes constituting  unsecured,  senior debt obligations of
                  General Motors  Acceptance  Corporation as outlined in the prospectus dated June 17, 1998 and rated by Moody&#146;s in its
                  highest short-term rating category available and rated at least D-1 by Fitch;


provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both principal and interest with a yield to maturity in excess of 120% of the yield to maturity at par.

                  Person:  Any  individual,  corporation,   partnership,  joint  venture,  association,  joint-stock  company,  limited
liability company, trust, unincorporated organization or government or any agency or political subdivision thereof.

                  Prepayment  Interest  Shortfall:  The sum of the differences  between interest actually received in a Due Period as a
result of a full or partial  prepayment or other  unscheduled  receipt of principal  (including as a result of a  liquidation)  on each
Mortgage Loan as to which such a payment is received and the interest  portion of the Monthly  Payment of such Mortgage Loan  scheduled
to be due at the applicable  Mortgage Loan Remittance Rate;  provided,  however,  Prepayment Interest Shortfalls shall not include Full
Principal  Prepayments  received on or before the 15th day of the month in which a  Remittance  Date occurs  which are  remitted by the
Servicer to the Owner on such Remittance Date.

                  Primary Mortgage  Insurance Policy:  Each primary policy of mortgage  insurance,  or any replacement  policy therefor
obtained by the Servicer pursuant to Section 4.08.

                  Prime Rate: The prime rate of U.S. money center banks as published from time to time in
The Wall Street Journal.

                                                                Page 5
 

--------------------------------------------------------------------------------



                  Principal  Prepayment:  Any payment or other  recovery of principal  on a Mortgage  Loan,  full or partial,  which is
received in advance of its scheduled Due Date,  including any prepayment  penalty or premium thereon and which is not accompanied by an
amount  of  interest  representing  scheduled  interest  due on any date or dates in any  month or  months  subsequent  to the month of
prepayment.

                  Qualified Appraiser:  An appraiser,  duly appointed by the Servicer,  who had no interest,  direct or indirect in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan,  which  appraiser and the appraisal made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

                  Qualified  Depository:  (a) The Custodian or (b) a depository,  the accounts of which are insured by the FDIC through
the BIF or the SAIF and the short term debt  ratings  and the long term  deposit  ratings of which are rated in one of the two  highest
rating  categories by Standard &amp; Poor's Ratings Services,  a division of The McGraw-Hill  Companies Inc.,  Moody's  Investors  Service,
Inc., Fitch IBCA Duff &amp; Phelps.

                  Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which the Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae and Freddie Mac.

                  REMIC:  A &#147;real estate mortgage investment conduit&#148; within the meaning of Section 860D of the Code.

                  REMIC  Provisions:  The  provisions of the Federal  income tax law relating to a REMIC,  which appear at Section 860A
through 860G of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions,  and regulations,  rulings or pronouncements
promulgated thereunder, as the foregoing may be in effect from time to time.

                  Remittance  Date:  The 18th day of any  month,  or if such 18th day is not a Business  Day,  the first  Business  Day
immediately preceding such 18th day.

                  REO Disposition:   The final sale by the Servicer of any REO Property.

                  REO Disposition Proceeds:   Amounts received by the Servicer in connection with a related REO Disposition.

                  REO Property:   A Mortgaged Property acquired by the Servicer on behalf of the Owner as described in Section 4.13.

                  SAIF:   The Savings Association Insurance Fund, or any successor thereto.

                  Servicer:  GMAC Mortgage  Corporation,  or any of its  successors in interest or any successor  under this  Agreement
appointed as herein provided.

                  Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of  pocket"  costs  and  expenses  (including
reasonable  attorneys'  fees and  disbursements)  incurred prior to, on and subsequent to the Effective Date in the  performance by the
Servicer  of its  servicing  obligations  relating  to  each  Mortgage  Loan,  including,  but  not  limited  to,  the  cost of (a) the
preservation,  restoration and protection of the Mortgaged Property,  (b) any enforcement,  administrative or judicial proceedings,  or
any legal  work or advice  specifically  related  to  servicing  the  Mortgage  Loans,  including  but not  limited  to,  foreclosures,
bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures by subordinate or superior lienholders, and other legal actions
incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are  reasonable  and that the Servicer  specifies the
Mortgage  Loan(s) to which such expenses  relate),  (c) the  management  and  liquidation  of the  Mortgaged  Property if the Mortgaged
Property is acquired in full or partial  satisfaction  of the  Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other
charges  which are or may become a lien upon the  Mortgaged  Property,  and Primary  Mortgage  Insurance  Policy  premiums and fire and
hazard insurance coverage and (e) compliance with the obligations under Section 4.08.

                                                                Page 6
 

--------------------------------------------------------------------------------



                  Servicing  Fee:  With  respect  to each  Mortgage  Loan,  the  amount of the  annual  fee the Owner  shall pay to the
Servicer,  which shall,  for a period of one full month,  be equal to one-twelfth  of the product of (a) the  applicable  Servicing Fee
Rate and (b) the  outstanding  principal  balance of such Mortgage Loan.  Such fee shall be payable  monthly,  computed on the basis of
the same principal amount and period  respecting  which any related interest payment on a Mortgage Loan is computed.  The obligation of
the Owner to pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from,  the interest  portion (not  including
recoveries of interest from  Liquidation  Proceeds or otherwise)  of such Monthly  Payment  collected by the Servicer,  or as otherwise
provided under Section 4.05.

                  Servicing Fee Rate:   The Servicing Fee Rate shall be a rate per annum equal to 0.25%.

                  Servicing File: The documents,  records and other items pertaining to a particular  Mortgage Loan, and any additional
documents relating to such Mortgage Loan as are in, or as may from time to time come into, the Servicer's possession.

                  Servicing  Officer:  Any officer of the Servicer  involved in, or responsible for, the  administration  and servicing
of the Mortgage Loans whose name appears on a list of servicing officers  furnished by the Servicer to the Owner upon request,  as such
list may from time to time be amended.

                  Stated Principal  Balance:  As to each Mortgage Loan as of any date of  determination,  (i) the principal  balance of
such  Mortgage  Loan after giving  effect to payments of principal  due,  whether or not  received,  minus (ii) all amounts  previously
distributed  to the Owner with  respect to the  Mortgage  Loan  representing  payments or  recoveries  of principal or advances in lieu
thereof.

                  Whole Loan  Transfer:  The sale or transfer of some or all of the  ownership  interest in the  Mortgage  Loans by the
Owner to one or more third parties in whole loan or participation format, which third party may be Fannie Mae or Freddie Mac.


                                                              ARTICLE II
                                                     SERVICING OF MORTGAGE LOANS;
                                                    POSSESSION OF SERVICING FILES;
                                                          BOOKS AND RECORDS;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

                  Section 2.01  Servicing of Mortgage Loans.

                  From and after the Effective Date, the Servicer does hereby agree to service the Mortgage  Loans,  but subject to the
terms of this  Agreement.  The rights of the Owner to receive  payments  with  respect to the  Mortgage  Loans shall be as set forth in
this Agreement.

                  Section 2.02 Maintenance of Servicing Files.

                  The Servicer  shall maintain a Servicing File  consisting of all documents  necessary to service the Mortgage  Loans.
The  possession of each  Servicing  File by the Servicer is for the sole purpose of servicing the Mortgage Loan, and such retention and
possession by the Servicer is in a custodial  capacity  only.  The Servicer  acknowledges  that the  ownership of each  Mortgage  Loan,
including the Note,  the  Mortgage,  all other  Mortgage Loan  Documents and all rights,  benefits,  proceeds and  obligations  arising
therefrom or in connection  therewith,  has been vested in the Owner. All rights arising out of the Mortgage Loans  including,  but not
limited to, all funds  received on or in connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage
Loans  prepared  by or which come into the  possession  of the  Servicer  shall be received  and held by the  Servicer in trust for the
exclusive  benefit of the Owner as the owner of the related  Mortgage  Loans.  Any portion of the related  Servicing  Files retained by
the Servicer  shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the related
Mortgage  Loans by the Owner.  The  Servicer  shall  release  its  custody  of the  contents  of the  related  Servicing  Files only in
accordance with written  instructions of the Owner,  except when such release is required as incidental to the Servicer's  servicing of
the Mortgage Loans, such written instructions shall not be required.

                                                                Page 7
 

--------------------------------------------------------------------------------



                  Section 2.03  Books and Records.

                  The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set of books and records for the
Mortgage  Loans which shall be  appropriately  identified in the  Servicer's  computer  system to clearly  reflect the ownership of the
Mortgage Loan by the Owner.  In particular,  the Servicer shall maintain in its  possession,  available for inspection by the Owner, or
its designee and shall  deliver to the Owner upon demand,  evidence of  compliance  with all federal,  state and local laws,  rules and
regulations,  and  requirements  of Fannie Mae or Freddie Mac, as  applicable,  including  but not limited to  documentation  as to the
method used in  determining  the  applicability  of the provisions of the Flood  Disaster  Protection  Act of 1973, as amended,  to the
Mortgaged Property,  documentation  evidencing insurance coverage and eligibility of any condominium project for approval by Fannie Mae
and periodic  inspection  reports as required by Section 4.13.  To the extent that original  documents are not required for purposes of
realization  of Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of microfilm or
microfiche or such other reliable means of recreating original  documents,  including but not limited to, optical imagery techniques so
long as the Servicer complies with the requirements of the Fannie Mae Guide.

                  The Servicer  shall  maintain with respect to each Mortgage Loan and shall make available for inspection by any Owner
or its designee the related  Servicing File (or copies thereof) upon reasonable  request during the time the Owner retains ownership of
a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

                  Section 2.04.  Transfer of Mortgage Loans.

                  The Servicer shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations
as it may prescribe  from time to time,  the Servicer  shall note  transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be
made unless such transfer is in compliance with the terms hereof.  For the purposes of this  Agreement,  the Servicer shall be under no
obligation  to deal with any person  with  respect to this  Agreement  or any  Mortgage  Loan  unless a notice of the  transfer of such
Mortgage Loan has been  delivered to the Servicer in accordance  with this Section  2.04.  The Owner may,  subject to the terms of this
Agreement,  sell and transfer one or more of the Mortgage Loans in accordance with Sections 10.02 and 11.12,  provided,  however,  that
the transferee will not be deemed to be an Owner hereunder  binding upon the Servicer unless such transferee  shall agree in writing to
be bound by the terms of this  Agreement and an assignment  and  assumption of this  Agreement  reasonably  acceptable to the Servicer.
The Owner also shall advise the Servicer in writing of the  transfer.  Upon receipt of notice of the permitted  transfer,  the Servicer
shall mark its books and records to reflect the  ownership  of the  Mortgage  Loans of such  assignee,  and shall  release the previous
Owner from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

                  Section 2.05  Delivery of Mortgage Loan Documents.

                  The Servicer  shall  forward to the Custodian on behalf of the Owner  original  documents  evidencing an  assumption,
modification,  consolidation  or extension of any Mortgage  Loan entered into in accordance  with Section 4.01 or 6.01  promptly  after
their  execution;  provided,  however,  that the Servicer shall provide the Custodian on behalf of the Owner with a certified true copy
of any such document submitted for recordation  promptly after its execution,  and shall provide the original of any document submitted
for recordation or a copy of such document  certified by the appropriate  public recording office to be a true and complete copy of the
original  within 180 days of its execution.  If delivery is not completed  within 180 days solely due to delays in making such delivery
by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the  Servicer  shall
continue to use its best efforts to effect delivery as soon as possible thereafter.

                  From time to time the Servicer may have a need for Mortgage Loan Documents to be released by the Custodian.  If the
Servicer shall require any of the Mortgage Loan Documents, the Servicer shall notify the Custodian in writing of such request in the
form of the request for release attached hereto as Exhibit D.  The Custodian shall deliver to the Servicer promptly, and in no event
later than within five (5) Business Days, any requested Mortgage Loan Document previously delivered to the Custodian, provided that
such documentation is promptly returned to the Custodian when the Servicer no longer requires possession of the document, and
provided that during the time that any such documentation is held by the Servicer, such possession is in trust for the benefit of the
Owner.

                                                                Page 8
 

--------------------------------------------------------------------------------



                  Section 2.06  Quality Control Procedures.

                  The Servicer must have an internal  quality  control  program that verifies,  on a regular  basis,  the existence and
accuracy of the legal documents,  credit documents,  property appraisals,  and underwriting  decisions.  The program must be capable of
evaluating and monitoring the overall  quality of its servicing  activities.  The purpose of the program is to ensure that the Mortgage
Loans are serviced in  accordance  with prudent  mortgage  banking  practices  and  accounting  principles;  guard  against  dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

                                                              ARTICLE III

                                                    REPRESENTATIONS AND WARRANTIES
                                                            OF THE SERVICER

                  The  Servicer  represents,  warrants  and  covenants  to the Owner that as of the  Effective  Date or as of such date
specifically provided herein:

                  (a)      The  Servicer  is a  validly  existing  corporation  in good  standing  under  the laws of the  State of its
organization  and is qualified to transact  business in, is in good standing  under the laws of, and  possesses all licenses  necessary
for the conduct of its  business  in, each state in which any  Mortgaged  Property is located or is  otherwise  exempt or not  required
under  applicable law to effect such  qualification  or license and no demand for such  qualification or license has been made upon the
Servicer by any such state,  and in any event the Servicer is in  compliance  with the laws of each such State to the extent  necessary
to ensure the  enforceability  of each  Mortgage  Loan and the  servicing of the Mortgage  Loans in  accordance  with the terms of this
Agreement;

                  (b)      The Servicer has full power and authority to execute,  deliver and perform, and to enter into and consummate
all  transactions  contemplated  by this  Agreement  and to conduct its  business  as  presently  conducted,  has duly  authorized  the
execution,  delivery and performance of this Agreement,  has duly executed and delivered this Agreement, and this Agreement constitutes
a legal, valid and binding obligation of the Servicer,  enforceable  against it in accordance with its terms subject to bankruptcy laws
and other similar laws of general  application  affecting  rights of creditors and subject to the  application  of the rules of equity,
including those respecting the availability of specific performance;

                  (c)      None of the execution and delivery of this  Agreement,  the  consummation of the  transactions  contemplated
thereby and hereby,  or the  fulfillment of or compliance with the terms and conditions of this Agreement will conflict with any of the
terms,  conditions or provisions of the  Servicer's  articles of  incorporation  or by-laws or materially  conflict with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Servicer is now a party or by which it is bound,  or constitute a default or result in an acceleration  under any of the foregoing,  or
result in the  material  violation of any law,  rule,  regulation,  order,  judgment or decree to which the Servicer or its property is
subject;

                  (d)      There is no litigation pending or, to the Seller&#146;s knowledge,  threatened with respect to the Servicer which
is reasonably  likely to have a material adverse effect on the execution,  delivery or  enforceability  of this Agreement,  or which is
reasonably likely to have a material adverse effect on the financial condition of the Servicer;

                  (e)      No consent,  approval,  authorization  or order of any court or governmental  agency or body is required for
the execution,  delivery and  performance by the Servicer of or compliance by the Servicer with this Agreement or the  consummation  of
the transactions contemplated by this Agreement except for consents, approvals, authorizations and orders which have been obtained;

                                                                Page 9
 

--------------------------------------------------------------------------------



                  (f)      The collection and servicing practices used by the Servicer, with respect to each Mortgage Note and
Mortgage have been in all material respects legal.   With respect to escrow deposits and payments that the Servicer collects, all
such payments are in the possession of, or under the control of, the Servicer, and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been made.  No escrow deposits or other charges or payments
due under the Mortgage Note have been capitalized under any Mortgage or the related Mortgage Note;


                  (g)      The Servicer is in good standing to service  mortgage  loans for Fannie Mae and Freddie Mac and no event has
occurred which would make the Servicer unable to comply with  eligibility  requirements  or which would require  notification to either
Fannie Mae or Freddie Mac;

                  (h)      No written  statement,  report or other  document  furnished  or to be furnished  pursuant to the  Agreement
contains or will  contain any  statement  that is or will be  inaccurate  or  misleading  in any  material  respect or omits to state a
material fact required to be stated therein or necessary to make the information and statements therein not misleading;

                  (i)      No fraud or  misrepresentation of a material fact with respect to the servicing of a Mortgage Loan has taken
place on the part of the Servicer;

                  (j)      At the time  Servicer  commenced  servicing  the  Mortgage  Loans,  either (i) each  Mortgagor  was properly
notified  with  respect to  Servicer's  servicing of the related  Mortgage  Loan in  accordance  with the  Cranston  Gonzalez  National
Affordable  Housing Act of 1990, as the same may be amended from time to time,  and the  regulations  provided in  accordance  with the
Real Estate Settlement Procedures Act or (ii) such notification was not required;

                  (k)      At the time  Servicer  commenced  servicing  the Mortgage  Loans,  all  applicable  taxing  authorities  and
insurance companies  (including primary mortgage insurance policy insurers,  if applicable) and/or agents were notified of the transfer
of the servicing of the Mortgage Loans to Servicer,  or its designee,  and Servicer currently  receives all related notices,  tax bills
and insurance  statements.  Additionally,  any and all costs,  fees and expenses  associated  with the Servicer&#146;s  commencement  of the
servicing of the Mortgage  Loans,  including  the costs of any insurer  notifications,  the transfer or  implementation  of tax service
contracts,  flood certification  contracts,  and any and all other servicing  transfer-related costs and expenses have been paid for by
the Servicer and will, in no event, be the responsibility of the Owner; and

                  (l)      The  collection  and  servicing  practices  with respect to each Mortgage Note and Mortgage have been in all
material  respects  legal.  With respect to escrow  deposits and payments  that the  Servicer  collects,  all such  payments are in the
possession  of, or under the control of, the Servicer,  and there exist no  deficiencies  in connection  therewith for which  customary
arrangements  for  repayment  thereof have not been made.  No escrow  deposits or other charges or payments due under the Mortgage Note
have been capitalized under any Mortgage or the related Mortgage Note.




                                                              ARTICLE IV
                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

                  Section 4.01   Servicer to Act as Servicer.

                                                                Page 10
 

--------------------------------------------------------------------------------



                  The Servicer,  as independent  contract servicer,  shall service and administer the Mortgage Loans in accordance with
this Agreement and with Accepted  Servicing  Practices  (giving due  consideration to the Owner's reliance on the Servicer),  and shall
have full power and  authority,  acting  alone,  to do or cause to be done any and all things in  connection  with such  servicing  and
administration  which the Servicer may deem  necessary or desirable and  consistent  with the terms of this Agreement and with Accepted
Servicing  Practices  and shall  exercise the same care that it  customarily  employs for its own account.  Except as set forth in this
Agreement,  the Servicer  shall service the Mortgage  Loans in  accordance  with Accepted  Servicing  Practices in compliance  with the
servicing  provisions of the Fannie Mae Guide, which include,  but are not limited to, provisions regarding the liquidation of Mortgage
Loans,  the  collection  of Mortgage Loan  payments,  the payment of taxes,  insurance and other  charges,  the  maintenance  of hazard
insurance with a Qualified Insurer, the maintenance of fidelity bond and errors and omissions insurance,  inspections,  the restoration
of Mortgaged  Property,  the maintenance of Primary Mortgage Insurance Policies,  insurance claims, and title insurance,  management of
REO Property,  permitted  withdrawals with respect to REO Property,  liquidation  reports, and reports of foreclosures and abandonments
of Mortgaged Property, the transfer of Mortgaged Property, the release of Mortgage Loan Documents,  annual statements,  and examination
of records and  facilities.  In the event of any conflict,  inconsistency  or  discrepancy  between any of the servicing  provisions of
this  Agreement and any of the servicing  provisions of the Fannie Mae Guide,  the  provisions of this  Agreement  shall control and be
binding  upon the Owner and the  Servicer.  The Owner  shall,  upon  reasonable  request,  deliver  powers-of-attorney  to the Servicer
sufficient to allow the Servicer as servicer to execute all  documentation  requiring  execution on behalf of Owner with respect to the
servicing of the Mortgage Loans,  including  satisfactions,  partial releases,  modifications and foreclosure  documentation or, in the
alternative, shall as promptly as reasonably possible, execute and return such documentation to the Servicer.

                  Consistent with the terms of this Agreement,  the Servicer may waive, modify or vary any term of any Mortgage Loan or
consent to the  postponement  of any such term or in any manner grant  indulgence to any Mortgagor if in the Servicer's  reasonable and
prudent  determination  such waiver,  modification,  postponement  or  indulgence  is not  materially  adverse to the Owner,  provided,
however,  that unless the Servicer has obtained the prior written consent of the Owner,  the Servicer shall not permit any modification
with respect to any Mortgage Loan that would change the Mortgage  Interest Rate,  forgive the payment of principal or interest,  reduce
or increase the  outstanding  principal  balance  (except for actual  payments of principal) or change the final  maturity date on such
Mortgage  Loan. In the event of any such  modification  which has been agreed to in writing by the Owner and which permits the deferral
of interest or principal  payments on any Mortgage  Loan, the Servicer  shall,  on the Business Day  immediately  preceding the related
Remittance Date in any month in which any such principal or interest payment has been deferred,  deposit in the Custodial  Account from
its own funds,  in accordance  with Section 4.04 and Section 5.03,  the difference  between (a) such month's  principal and one month's
interest at the related  Mortgage Loan  Remittance Rate on the unpaid  principal  balance of such Mortgage Loan and (b) the amount paid
by the  Mortgagor.  The Servicer  shall be entitled to  reimbursement  for such  advances to the same extent as for all other  advances
pursuant to Section 4.05. Without limiting the generality of the foregoing,  the Servicer shall continue,  and is hereby authorized and
empowered, to prepare, execute and deliver, all instruments of satisfaction or cancellation,  or of partial or full release,  discharge
and all other comparable instruments, with respect to the Mortgage Loans and with respect to the Mortgaged Properties.

                                                                Page 11
 

--------------------------------------------------------------------------------



                  The Servicer shall perform all of its servicing responsibilities hereunder or may, with the Owner's prior written
approval, cause a subservicer to perform any such servicing responsibilities on its behalf, but the use by the Servicer of a
subservicer shall not release the Servicer from any of its obligations hereunder and the Servicer shall remain responsible hereunder
for all acts and omissions of each subservicer as fully as if such acts and omissions were those of the Servicer.  Any such
subservicer that the Owner shall be requested to consent to must be a Fannie Mae approved seller/servicer or a Freddie Mac
seller/servicer in good standing  and no event shall have occurred, including but not limited to, a change in insurance coverage,
which would make it unable to comply with the eligibility requirements for lenders imposed by Fannie Mae or for seller/servicers by
Freddie Mac, or which would require notification to Fannie Mae or Freddie Mac.  The Servicer shall pay all fees and expenses of each
subservicer from its own funds, and a subservicer's fee shall not exceed the Servicing Fee.


                  At the cost and expense of the Servicer, without any right of reimbursement from the Custodial Account, the Servicer
shall be entitled to terminate the rights and responsibilities of a subservicer and arrange, with the Owner's prior written approval,
for any servicing responsibilities to be performed by a successor subservicer meeting the requirements in the preceding paragraph,
provided, however, that nothing contained herein shall be deemed to prevent or prohibit the Servicer, at the Servicer's option, from
electing to service the related Mortgage Loans itself.  In the event that the Servicer's responsibilities and duties under this
Agreement are terminated pursuant to Section 8.04, 9.01 or 10.01, and if requested to do so by the Owner, the Servicer shall at its
own cost and expense terminate the rights and responsibilities of each subservicer effective as of the date of termination of the
Servicer.  The Servicer shall pay all fees, expenses or penalties necessary in order to terminate the rights and responsibilities of
each subservicer from the Servicer's own funds without reimbursement from the Owner.


                  Notwithstanding  any of the provisions of this Agreement relating to agreements or arrangements  between the Servicer
and a subservicer or any reference  herein to actions taken through a subservicer  or otherwise,  the Servicer shall not be relieved of
its  obligations  to the Owner and shall be  obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Servicer  shall be entitled to enter into an agreement  with a subservicer  for
indemnification  of the Servicer by the  subservicer  and nothing  contained in this Agreement  shall be deemed to limit or modify such
indemnification.

                  Any  subservicing  agreement  and any other  transactions  or services  relating to the  Mortgage  Loans  involving a
subservicer  shall be deemed to be between such  subservicer  and Servicer alone,  and the Owner shall have no  obligations,  duties or
liabilities with respect to such Subservicer  including no obligation,  duty or liability of Owner to pay such  subservicer's  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the Servicer  shall be deemed to
have received a payment on a Mortgage Loan when a subservicer has received such payment.

                                                                Page 12
 

--------------------------------------------------------------------------------



                  Section 4.02    Collection of Mortgage Loan Payments.

                  Continuously from the Effective Date until the date each Mortgage Loan ceases to be subject to this Agreement, the
Servicer will proceed with reasonable diligence to collect all payments due under each Mortgage Loan when the same shall become due
and payable and shall, to the extent such procedures shall be consistent with this Agreement and the terms and provisions of related
Primary Mortgage Insurance Policy, follow such collection procedures as it follows with respect to mortgage loans comparable to the
Mortgage Loans and held for its own account.  Further, the Servicer will take reasonable care in ascertaining and estimating annual
ground rents, taxes, assessments, water rates, fire and hazard insurance premiums, mortgage insurance premiums, and all other charges
that, as provided in the Mortgage, will become due and payable to the end that the installments payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

                  Section 4.03   Realization Upon Defaulted Mortgage Loans.

                  The Servicer  shall use its  reasonable  efforts,  consistent  with the  procedures  that the  Servicer  would use in
servicing loans for its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably  convert
the ownership of properties  securing such of the Mortgage  Loans as come into and continue in default and as to which no  satisfactory
arrangements  can be made for  collection  of  delinquent  payments  pursuant to Section 4.01.  The Servicer  shall use its  reasonable
efforts to realize upon  defaulted  Mortgage  Loans in such manner as will maximize the receipt of principal and interest by the Owner,
taking into account,  among other things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions that, in
any case in which  Mortgaged  Property  shall have suffered  damage,  the Servicer shall not be required to expend its own funds toward
the restoration of such property unless it shall  determine in its discretion (i) that such  restoration  will increase the proceeds of
liquidation of the related  Mortgage Loan to the Owner after  reimbursement  to itself for such  expenses,  and (ii) that such expenses
will be  recoverable by the Servicer  through  Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as
contemplated  in Section 4.05.  The Servicer shall notify the Owner in writing of the  commencement  of  foreclosure  proceedings.  The
Servicer shall be responsible  for all costs and expenses  incurred by it in any such  proceedings or functions as Servicing  Advances;
provided,  however,  that it shall be entitled to  reimbursement  therefor from the related  Mortgaged  Property,  as  contemplated  in
Section 4.05.  Notwithstanding  anything to the contrary  contained herein, in connection with a foreclosure or acceptance of a deed in
lieu of foreclosure,  in the event the Servicer has reasonable cause to believe that a Mortgaged  Property is contaminated by hazardous
or toxic substances or wastes,  or if the Owner otherwise  requests an environmental  inspection or review of such Mortgaged  Property,
such an  inspection  or review is to be conducted by a qualified  inspector.  Upon  completion of the  inspection,  the Servicer  shall
promptly  provide the Owner with a written  report of the  environmental  inspection.  After  reviewing  the  environmental  inspection
report, the Owner shall determine how the Servicer shall proceed with respect to the Mortgaged Property.

                  Section 4.04  Establishment of Custodial Accounts; Deposits in Custodial Accounts.

                  The Servicer shall  segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and
apart from any of its own funds and general  assets and shall  establish and maintain one or more  Custodial  Accounts.  Each Custodial
Account shall be  established  with a Qualified  Depository.  To the extent such funds are not deposited in a Custodial  Account,  such
funds may be invested in  Permitted  Investments  for the benefit of the Owner (with any income  earned  thereon for the benefit of the
Servicer).  Funds  deposited in the Custodial  Account may be drawn on by the Servicer in accordance with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Owner upon request.  The Servicer  acknowledges  and agrees that the Servicer shall bear any losses
incurred with respect to Permitted  Investments.  The amount of any such losses shall be  immediately  deposited by the Servicer in the
Custodial Account, as appropriate, out of the Servicer's own funds, with no right to reimbursement therefor.

                                                                Page 13
 

--------------------------------------------------------------------------------



                  The Servicer shall deposit in a mortgage  clearing account on a daily basis, and in the Custodial Account or Accounts
no later than the second Business Day after receipt of funds and retain therein the following payments and collections:

                  (i)      all payments on account of principal,  including Principal Prepayments, on the Mortgage Loans received after
the Cut-off Date;

                  (ii)     all payments on account of interest on the Mortgage Loans adjusted to the related  Mortgage Loan  Remittance
Rate received after the Cut-off Date;

                  (iii)    all Liquidation Proceeds and REO Disposition Proceeds received after the Cut-off Date;

                  (iv)     any net amounts  received  by the  Servicer  after the  Cut-off  Date in  connection  with any REO  Property
pursuant to Section 4.13;

                  (v)      all Insurance  Proceeds received after the Cut-off Date including amounts required to be deposited  pursuant
to Sections  4.08 and 4.10,  other than  proceeds to be held in the Escrow  Account  and  applied to the  restoration  or repair of the
Mortgaged  Property or released to the Mortgagor in accordance with the Servicer's normal servicing  procedures,  the loan documents or
applicable law;

                  (vi)     all  Condemnation  Proceeds  affecting any  Mortgaged  Property  received  after the Cut-off Date other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with the Servicer's normal servicing procedures, the loan documents or applicable law;

                  (vii)    any Monthly Advances as provided in Section 5.03;

                  (viii)   any amounts  received after the Cut-off Date and required to be deposited in the Custodial  Account pursuant
to 6.02; and

                  (ix)     with respect to each full or partial  Principal  Prepayment  received after the Cut-off date, any Prepayment
Interest Shortfalls, to the extent of the Servicer&#146;s aggregate Servicing Fee received with respect to the related Due Period.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the Servicer in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the Qualified  Depository  shall accrue to the benefit of the Servicer and the Servicer shall be
entitled to retain and withdraw such interest from the Custodial Account pursuant to Section 4.05(iv).

                  Section 4.05  Permitted Withdrawals From the Custodial Account.

                  The Servicer may, from time to time, make withdrawals from the Custodial Account for the following purposes:

                  (i)  to make payments to the Owner in the amounts and in the manner provided for in Section 5.01;

                  (ii) to reimburse  itself for Monthly  Advances,  the Servicer's right to reimburse itself pursuant to this subclause
(ii) being limited to amounts  received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing
Fees) of principal and/or interest respecting which any such advance was made;

                  (iii)  to reimburse itself for unreimbursed Servicing Advances and unreimbursed Monthly Advances, the Servicer's
right to reimburse itself pursuant to this subclause (iii) with respect to any Mortgage Loan being limited to Liquidation Proceeds,
Condemnation Proceeds and Insurance Proceeds received after the Cut-off Date related to such Mortgage Loan;

                                                                Page 14
 

--------------------------------------------------------------------------------



                  (iv) to pay to itself as servicing  compensation (a) any interest earned on funds in the Custodial  Account (all such
interest to be withdrawn monthly not later than each Remittance Date) and (b) any payable Servicing Fee;

                  (v)  to reimburse itself for any Nonrecoverable Advances:

                  (vi)  to transfer funds to another Qualified Depository in accordance with Section 4.09 hereof;

                  (vii) to remove funds inadvertently placed in the Custodial Account in error by the Servicer; and

                  (viii) to clear and terminate the Custodial Account upon the termination of this Agreement.

                  Section 4.06  Establishment of Escrow Accounts; Deposits in Escrow Accounts.

                  The  Servicer  shall  segregate  and hold all funds  collected  and  received  pursuant to each  Mortgage  Loan which
constitute  Escrow  Payments  separate and apart from any of its own funds and general  assets and shall  establish and maintain one or
more  Escrow  Accounts.  Each  Escrow  Account  shall be  established  with a  Qualified  Depository.  To the extent such funds are not
deposited  in an Escrow  Account,  such funds may be invested in Permitted  Investments.  Funds  deposited in an Escrow  Account may be
drawn on by the Servicer in accordance  with Section 4.07. The creation of any Escrow Account shall be evidenced by a letter  agreement
in the form shown in Exhibit C. The  original of such letter  agreement  shall be  furnished  to the Owner upon  request.  The Servicer
acknowledges  and agrees that the Servicer  shall bear any losses  incurred  with respect to Permitted  Investments.  The amount of any
such losses shall be immediately  deposited by the Servicer in the Escrow  Account,  as  appropriate,  out of the Servicer's own funds,
with no right to reimbursement therefor.

                  The Servicer shall deposit in a mortgage  clearing account on a daily basis, and in the Escrow Account or Accounts no
later than the second Business Day after receipt of funds and retain therein:

                  (i) all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of
any items as are required under the terms of this Agreement;

                  (ii) all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

                  (iii) all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Servicer  shall make  withdrawals  from an Escrow Account only to effect such payments as are required under this
Agreement,  and for such other  purposes  as shall be as set forth in and in  accordance  with  Section  4.07.  The  Servicer  shall be
entitled to retain any interest  paid on funds  deposited  in an Escrow  Account by the  Qualified  Depository  other than  interest on
escrowed  funds  required by law to be paid to the  Mortgagor  and, to the extent  required by law, the Servicer  shall pay interest on
escrowed  funds to the  Mortgagor  notwithstanding  that the Escrow  Account is  non-interest  bearing or that interest paid thereon is
insufficient for such purposes.

                  Section 4.07  Permitted Withdrawals From Escrow Account.

                  Withdrawals from the Escrow Account may be made by the Servicer only:

                  (i)      to effect timely  payments of ground  rents,  taxes,  assessments,  water rates,  fire and hazard  insurance
premiums, Primary Mortgage Insurance Policy premiums, if applicable, and comparable items;

                                                                Page 15
 

--------------------------------------------------------------------------------



                  (ii)     to reimburse  Servicer for any Servicing  Advance made by Servicer  with respect to a related  Mortgage Loan
but only from  amounts  received  on the  related  Mortgage  Loan which  represent  late  payments or  collections  of Escrow  Payments
thereunder;

                  (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

                  (iv)     for transfer to the Custodial Account in connection with an acquisition of REO Property;

                  (v)      for application to restoration or repair of the Mortgaged Property;

                  (vi)     to pay to the Servicer,  or to the  Mortgagor to the extent  required by law, any interest paid on the funds
deposited in the Escrow Account;

                  (vii)    to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06;

                  (viii)   to remove funds inadvertently placed in an Escrow Account in error by the Servicer; and

                  (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

                  As part of its servicing duties, the Servicer shall pay to the Mortgagors  interest on funds in an Escrow Account, to
the extent  required by law, and to the extent that  interest  earned on funds in the Escrow  Account is  insufficient,  shall pay such
interest from its own funds, without any reimbursement therefor.

                  Section 4.08 Payment of Taxes,  Insurance and Other Charges;  Maintenance of Primary Mortgage  Insurance  Policies;
Collections Thereunder.

                  With respect to each Mortgage Loan, the Servicer shall maintain accurate records reflecting the status of ground
rents, taxes, assessments, water rates and other charges which are or may become a lien upon the Mortgaged Property and the status of
Primary Mortgage Insurance Policy premiums and fire and hazard insurance coverage and shall obtain, from time to time, all bills for
the payment of such charges, including renewal premiums and shall effect payment thereof prior to the applicable penalty or
termination date and at a time appropriate for securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated by the Servicer in amounts sufficient for such
purposes, as allowed under the terms of the Mortgage or applicable law.  To the extent that the Mortgage does not provide for Escrow
Payments, the Servicer shall determine that any such payments are made by the Mortgagor at the time they first become due.  The
Servicer assumes full responsibility for the timely payment of all such bills and shall effect timely payments of all such bills
irrespective of the Mortgagor's faithful performance in the payment of same or the making of the Escrow Payments and shall make
advances from its own funds to effect such payments.


                  The  Servicer  will  maintain in full force and effect  Primary  Mortgage  Insurance  Policies  issued by a Qualified
Insurer with respect to each  Mortgage  Loan for which such coverage is herein  required.  Such  coverage will be maintained  until the
ratio of the current  outstanding  principal  balance of the related  Mortgage  Loan to the  appraised  value of the related  Mortgaged
Property,  based on the most recent  appraisal of the  Mortgaged  Property  performed by a Qualified  Appraiser,  such  appraisal to be
included in the  Servicing  File, is reduced to 80.00% or less.  The Servicer  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy that is required to be kept in force under this Agreement unless a replacement  Primary Mortgage  Insurance Policy for
such canceled or nonrenewed  policy is obtained from and maintained  with a Qualified  Insurer.  The Servicer shall not take any action
which would result in noncoverage  under any applicable  Primary  Mortgage  Insurance  Policy of any loss which, but for the actions of
the Servicer would have been covered  thereunder.  In connection  with any assumption or substitution  agreement  entered into or to be
entered into pursuant to Section 6.01, the Servicer  shall promptly  notify the insurer under the related  Primary  Mortgage  Insurance
Policy,  if any, of such  assumption  or  substitution  of  liability  in  accordance  with the terms of such policy and shall take all
actions  which may be required by such insurer as a condition to the  continuation  of coverage  under the Primary  Mortgage  Insurance
Policy.  If such Primary  Mortgage  Insurance  Policy is terminated as a result of such assumption or  substitution  of liability,  the
Servicer shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

                                                                Page 16
 

--------------------------------------------------------------------------------



                  In connection with its activities as servicer,  the Servicer  agrees to prepare and present,  on behalf of itself and
the Owner,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance  Policy  respecting a defaulted  Mortgage  Loan.  Pursuant to Section 4.04,  any amounts  collected by the Servicer
under any Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

                  Section 4.09  Transfer of Accounts.

                  The Servicer may transfer the Custodial Account or the Escrow Account to a different  Qualified  Depository from time
to time.  The Servicer shall notify the Owner of any such transfer within 15 Business Days of transfer.

                  Section 4.10  Maintenance of Hazard Insurance.

                  The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended coverage as
is customary in the area where the Mortgaged Property is located in an amount which is equal to the lesser of (i) the maximum
insurable value of the improvements securing such Mortgage Loan or (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan, and (b) the percentage such that the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the
Mortgagee from becoming a co-insurer.  If the Mortgaged Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as being a special flood hazard area that has federally-mandated flood insurance requirements, the
Servicer will cause to be maintained a flood insurance policy meeting the requirements of the current guidelines of the Federal
Insurance Administration with a generally acceptable insurance carrier, in an amount representing coverage not less than the least of
(i) the outstanding principal balance of the Mortgage Loan, (ii) the maximum insurable value of the improvements securing such
Mortgage Loan or (iii) the maximum amount of insurance which is available under the Flood Disaster Protection Act of 1973, as
amended.  The Servicer shall also maintain on the REO Property, fire and hazard insurance with extended coverage in an amount which
is at least equal to the maximum insurable value of the improvements which are a part of such property, liability insurance and, to
the extent required and available under the Flood Disaster Protection Act of 1973, as amended, flood insurance in an amount as
provided above.  Any amounts collected by the Servicer under any such policies other than amounts to be deposited in the Escrow
Account and applied to the restoration or repair of the Mortgaged Property or REO Property, or released to the Mortgagor in
accordance with the Servicer's normal servicing procedures, shall be deposited in the Custodial Account, subject to withdrawal
pursuant to Section 4.05.  It is understood and agreed that no other additional insurance need be required by the Servicer or the
Mortgagor or maintained on property acquired in respect of the Mortgage Loans, other than pursuant to the Fannie Mae Guide or such
applicable state or federal laws and regulations as shall at any time be in force and as shall require such additional insurance.
All such policies shall be endorsed with standard mortgagee clauses with loss payable to the Servicer and its successors and/or
assigns and shall provide for at least thirty days prior written notice of any cancellation, reduction in the amount or material
change in coverage to the Servicer.  The Servicer shall not interfere with the Mortgagor's freedom of choice in selecting either his
insurance carrier or agent, provided, however, that the Servicer shall not accept any such insurance policies from insurance
companies unless such companies currently reflect a General Policy Rating in Best's Key Rating Guide currently acceptable to Fannie
Mae and are licensed to do business in the state wherein the property subject to the policy is located.

                                                                Page 17
 

--------------------------------------------------------------------------------




                  Section 4.11 Adjustments to Mortgage Interest Rate and Monthly Payment.

                  On each  applicable  Adjustment  Date,  the  Mortgage  Interest  Rate  shall  be  adjusted,  in  compliance  with the
requirements  of the related  Mortgage and Mortgage Note, to equal the sum of the Index plus the Margin (rounded in accordance with the
related  Mortgage  Note) subject to the  applicable  Periodic Rate Cap and Lifetime  Rate Cap, as set forth in the Mortgage  Note.  The
Servicer  shall  execute and deliver the notices  required by each  Mortgage  and Mortgage  Note and  applicable  laws and  regulations
regarding interest rate adjustments.

                  Section 4.12  Fidelity Bond, Errors and Omissions Insurance.

                  The Servicer  shall  maintain,  at its own expense,  a blanket  fidelity bond and an errors and  omissions  insurance
policy, with broad coverage with responsible  companies on all officers,  employees or other persons acting in any capacity with regard
to the Mortgage Loans and who handle funds,  money,  documents and papers relating to the Mortgage Loans.  The Fidelity Bond and errors
and omissions  insurance shall be in the form of the Mortgage  Banker's  Blanket Bond and shall protect and insure the Servicer against
losses,  including forgery,  theft,  embezzlement,  fraud, errors and omissions and negligent acts of such persons.  Such Fidelity Bond
and errors and  omissions  insurance  shall also  protect and insure the  Servicer  against  losses in  connection  with the failure to
maintain any insurance  policies  required pursuant to this Agreement and the release or satisfaction of a Mortgage Loan without having
obtained  payment in full of the  indebtedness  secured  thereby.  No provision of this Section 4.12  requiring  the Fidelity  Bond and
errors and  omissions  insurance  shall  diminish  or  relieve  the  Servicer  from its  duties  and  obligations  as set forth in this
Agreement.  The minimum  coverage  under any such  Fidelity  Bond and  insurance  policy  shall be at least equal to the  corresponding
amounts  required by Fannie Mae in the Fannie Mae Guide or by Freddie Mac in the Freddie Mac Guide.  The Servicer  shall,  upon request
of Owner,  deliver to the Owner a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without  thirty days prior  written  notice to the Owner.  The Servicer  shall
notify the Owner within five  Business  Days of receipt of notice that such  Fidelity  Bond or  insurance  policy will be, or has been,
materially  modified  or  terminated.  The Owner and its  successors  or assigns as their  interests  may appear  must be named as loss
payees on the Fidelity Bond and as additional insured on the errors and omissions policy.

                  Section 4.13  Title, Management and Disposition of REO Property.

                  In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of foreclosure,  the
deed or  certificate  of sale shall be taken in the name of the Owner or its  designee.  Any such Person or Persons  holding such title
other than the Owner shall acknowledge in writing that such title is being held as nominee for the benefit of the Owner.

         The Servicer shall notify the Owner in accordance with prudent servicing practices of each acquisition of REO Property upon
     such acquisition, and thereafter assume the responsibility for marketing such REO Property in accordance with Accepted Servicing
     Practices. Thereafter, the Servicer shall continue to provide certain administrative services to the Owner relating to such REO
     Property as set forth in this Section 4.13. The REO Property must be sold within three years following the end of the calendar
     year of the date of acquisition, unless a REMIC election has been made with respect to the arrangement under which the Mortgage
     Loans and REO Property are held and (i) the Owner shall have been supplied with an Opinion of Counsel to the effect that the
     holding by the related trust of such Mortgaged Property subsequent to such three-year period (and specifying the period beyond
     such three-year period for which the Mortgaged Property may be held) will not result in the imposition of taxes on &#147;prohibited
     transactions&#148; of the related trust as defined in Section 860F of the Code, or cause the related REMIC to fail to qualify as a
     REMIC, in which case the related trust may continue to hold such Mortgaged Property (subject to any conditions contained in such
     Opinion of Counsel), or (ii) the Owner (at the Servicer&#146;s expense) or the Servicer shall have applied for, prior to the
     expiration of such three-year period, an extension of such three-year period in the manner contemplated by Section 856(e)(3) of
     the Code, in which case the three-year period shall be extended by the applicable period.  If a period longer than three years is
     permitted under the foregoing sentence and is necessary to sell any REO Property, (i) the Servicer shall report monthly to the
     Owner as to progress being made in selling such REO Property and (ii) if, with the written consent of the Owner, a purchase money
     mortgage is taken in connection with such sale, such purchase money mortgage shall name the Servicer as mortgagee, and such
     purchase money mortgage shall not be held pursuant to this Agreement, but instead a separate participation agreement between the
     Servicer and Owner shall be entered into with respect to such  purchase money mortgage.

                                                                Page 18
 

--------------------------------------------------------------------------------



         The Servicer shall not permit the creation of any &#147;interests&#148; (within the meaning of Section 860G of the Code) in any
     REMIC.  The Servicer shall not enter into any arrangement by which a REMIC will receive a fee or other compensation for services
     nor permit a REMIC to receive any income from assets other than &#147;qualified mortgages&#148; as defined in Section 860G(a)(3) of the
     Code or &#147;permitted investments&#148; as defined in Section 860G(a)(5) of the Code.





                    Notwithstanding  any other  provision of this Agreement,  if a REMIC election has been made, no Mortgaged  Property
held by a REMIC shall be rented (or allowed to continue to be rented) or otherwise  used for the  production  of income by or on behalf
of the  related  trust or sold in such a manner or  pursuant  to any terms  that  would (i) cause such  Mortgaged  Property  to fail to
qualify at any time as  &#147;foreclosure  property&#148;  within a meaning of Section  860G(a)(8) of the Code, (ii) subject the related trust to
the imposition of any federal or state income taxes on &#147;net income from foreclosure  property&#148; with respect to such Mortgaged  Property
within the meaning of Section  860G(c) of the Code, or (iii) cause the sale of such Mortgaged  Property to result in the receipt by the
related  trust or any income from  non-permitted  assets as described in Section  860F(a)  (2)(B) of the Code,  unless the Servicer has
agreed to indemnify and hold harmless the related trust with respect to the imposition of any such taxes.

                  The Servicer  shall,  either itself or through an agent selected by the Servicer,  and in accordance  with the Fannie
Mae Guide,  manage,  conserve,  protect and operate  each REO  Property in the same  manner that it manages,  conserves,  protects  and
operates other  foreclosed  property for its own account,  and in the same manner that similar property in the same locality as the REO
Property is managed.  Each REO  Disposition  shall be carried out by the Servicer at such price and upon such terms and  conditions  as
the Servicer  deems to be in the best interest of the Owner.  The REO  Disposition  Proceeds from the sale of the REO Property shall be
promptly  deposited  in the  Custodial  Account.  As soon as  practical  thereafter,  the  expenses  of such sale shall be paid and the
Servicer shall reimburse itself for any related Servicing Advances, or Monthly Advances made pursuant to Section 5.03.

                                                                Page 19
 

--------------------------------------------------------------------------------



                  The Servicer shall cause each REO Property to be inspected  promptly upon the  acquisition of title thereto and shall
cause each REO Property to be inspected at least monthly  thereafter or more  frequently as may be required by the  circumstances.  The
Servicer  shall make or cause the  inspector to make a written  report of each such  inspection.  Such reports shall be retained in the
Servicing File and copies thereof shall be forwarded by the Servicer to the Owner.

                  Notwithstanding  anything to the contrary set forth in this Section  4.13,  the parties  hereto hereby agree that the
Owner, at its option,  shall be entitled to manage,  conserve,  protect and operate each REO Property for its own benefit (such option,
an "REO Option").  In connection  with the exercise of an REO Option,  the prior two  paragraphs and the related  provisions of Section
4.03 and Section 4.04(iii) (such provisions,  the &#147;REO Marketing  Provisions&#148;)  shall be revised as follows.  Following the acquisition
of any Mortgaged  Property,  the Servicer  shall submit a detailed  invoice to the Owner for all related  Servicing  Advances and, upon
exercising  the REO  Option,  the Owner  shall  promptly  reimburse  the  Servicer  for such  amounts.  In the event the REO  Option is
exercised with respect to an REO Property,  Section 4.04 (iii) shall not be applicable  thereto.  References  made in Section 4.03 with
respect  to the  reimbursement  of  Servicing  Advances  shall,  for  purposes  of such REO  Property,  be deemed to be covered by this
paragraph.  The Owner  acknowledges  that,  in the event it exercises an REO Option,  with respect to the related REO  Property,  there
shall be no breach by the Servicer based upon or arising out of the Servicer's failure to comply with the REO Marketing Provisions.

                                                               ARTICLE V

                                                PAYMENTS TO THE OWNER

                  Section 5.01   Remittances.

                  On each Remittance Date, the Servicer shall remit to the Owner (i) all amounts  credited to the Custodial  Account as
of the close of business on the related preceding  Determination  Date, except (a) Partial Principal  Prepayments  received on or after
the first day of the month in which the Remittance  Date occurs shall be remitted to the Owner on the next following  Remittance  Date,
(b) Full Principal  Prepayments  received on or before the 15th day of the month in which a Remittance Date occurs shall be remitted to
the Owner on the Remittance Date of such month,  and (c) Full Principal  Prepayments  received after the 15th day of the month shall be
remitted to the Owner on the next following  Remittance  Date,  each net of charges against or withdrawals  from the Custodial  Account
pursuant to Section 4.05, plus, to the extent not already  deposited in the Custodial  Account,  the sum of (ii) all Monthly  Advances,
if any,  which the Servicer is obligated  to  distribute  pursuant to Section 5.03 and (iii) all  Prepayment  Interest  Shortfalls  the
Servicer is required to make up pursuant to Section 4.04, minus (iv) any amounts  attributable to Monthly Payments  collected after the
Cut-off Date but due on a Due Date or Dates  subsequent  to the last day of the related Due Period,  which amounts shall be remitted on
the related Remittance Date next succeeding the Due Period for such amounts.

                  With  respect to any  remittance  received by the Owner after the  Business  Day on which such  payment was due,  the
Servicer  shall pay to the Owner  interest on any such late payment at an annual rate equal to the Prime Rate,  adjusted as of the date
of each change,  plus two  percentage  points,  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such
interest  shall be deposited in the Custodial  Account by the Servicer on the date such late payment is made and shall cover the period
commencing  with the day following  such Business Day and ending with the Business Day on which such payment is made,  both  inclusive.
Such interest shall be remitted along with the  distribution  payable on the next succeeding  related  Remittance  Date. The payment by
the  Servicer  of any such  interest  shall not be deemed an  extension  of time for payment or a waiver of any Event of Default by the
Servicer.

                  Section 5.02   Statements to the Owner.

                  The Servicer shall furnish to the Owner an individual  Mortgage Loan accounting  report (a &#147;Report&#148;),  as of the last
Business Day of each month, in the Servicer's  assigned loan number order to document  Mortgage Loan payment  activity on an individual
Mortgage Loan basis.  With respect to each month,  such Report shall be received by the Owner (i) no later than the fifth  Business Day
of the following month of the related  Remittance Date on a disk or tape or other  computer-readable  format,  in such format as may be
mutually  agreed upon by both the Owner and the Servicer,  and (ii) no later than the tenth Business Day of the following  month of the
related Remittance Date in hard copy, which Report shall contain the following:

                                                                Page 20
 

--------------------------------------------------------------------------------



(i)      with respect to each Monthly Payment, the amount of such remittance allocable to interest

(ii)     the amount of servicing compensation received by the Servicer during the prior distribution period;

(iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

(iv)     the number and aggregate  outstanding  principal  balances of Mortgage  Loans (a)  delinquent  (1) 30 to 59 days, (2) 60 to 89
         days, (3) 90 days or more; (b) as to which  foreclosure has commenced;  and (c) as to which REO Property has
         been acquired; and

(v)      such other reports as may reasonably be required by the Owner.


                  The Servicer shall also provide a trial  balance,  sorted in the Owner's  assigned loan number order,  and such other
loan level scheduled-scheduled remittance information as described on Exhibit E, in electronic tape form, with each such Report.

                  The Servicer shall prepare and file any and all information  statements or other filings  required to be delivered to
any  governmental  taxing  authority or to Owner pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Servicer  shall provide the Owner with such  information  concerning  the Mortgage Loans as is
necessary for the Owner to prepare its federal income tax return as the Owner may reasonably request from time to time.

                  In addition,  not more than 60 days after the end of each calendar  year,  the Servicer  shall furnish to each Person
who was an Owner at any time during such calendar year an annual  statement in accordance with the  requirements of applicable  federal
income tax law as to the aggregate of remittances of principal and interest for the applicable portion of such year.

                  Section 5.03 Monthly Advances by the Servicer.

                  Not later than the close of business on the Business Day preceding each  Remittance  Date, the Servicer shall deposit
in the Custodial Account an amount equal to all payments not previously  advanced by the Servicer,  whether or not deferred pursuant to
Section  4.01, of Monthly  Payments,  adjusted to the related  Mortgage  Loan  Remittance  Rate,  which are  delinquent at the close of
business on the related  Determination Date;  provided,  however,  that the amount of any such deposit may be reduced by (i) the Amount
Held for Future  Distribution  (as  defined  below) then on deposit in the  Custodial  Account,  plus (ii) with  respect to the initial
Remittance  Date,  the Non-held Early Pay Amount (as defined  below).  Any portion of the Amount Held for Future  Distribution  used to
pay Monthly  Advances  shall be replaced by the Servicer by deposit into the  Custodial  Account on any future  Remittance  Date to the
extent that the funds that are available in the Custodial  Account for  remittance to the Owner on such  Remittance  Date are less than
the amount of payments required to be made to the Owner on such Remittance Date.

                  The &#147;Amount Held for Future  Distribution&#148;  as to any  Remittance  Date shall be the total of the amounts held in the
Custodial  Account at the close of business on the preceding  Determination  Date which were received after the Cut-off Date on account
of (i) Liquidation  Proceeds,  Insurance Proceeds,  and Partial Principal  Prepayments received or made in the month of such Remittance
Date, (ii) Full Principal  Payments  received after the 15th day of the month in the month of such Remittance  Date, and (iii) payments
which  represent  early receipt of scheduled  payments of principal  and interest due on a date or dates  subsequent to the related Due
Date.  The  "Non-held  Early Pay Amount"  shall be the total of the amounts on account of payments  which  represent  early  receipt of
scheduled payments of principal and interest received on or prior to the Cut-off Date.

                                                                Page 21
 

--------------------------------------------------------------------------------



                  The  Servicer's  obligation to make such Monthly  Advances as to any Mortgage  Loan will  continue  through the final
disposition or liquidation of the Mortgaged  Property,  unless the Servicer deems such advance to be  nonrecoverable  from  Liquidation
Proceeds,  REO  Disposition  Proceeds or Insurance  Proceeds with respect to the applicable  Mortgage  Loan. In such latter event,  the
Servicer  shall  deliver to the Owner an  Officer's  Certificate  of the  Servicer  to the effect that an officer of the  Servicer  has
reviewed the related Servicing File and has obtained a recent appraisal and has made the reasonable  determination  that any additional
advances are nonrecoverable from Liquidation or Insurance Proceeds with respect to the applicable Mortgage Loan.

                  Section 5.04 Liquidation Reports.

                  Upon  the  foreclosure  sale of any  Mortgaged  Property  or the  acquisition  thereof  by the  Owner  pursuant  to a
deed-in-lieu of  foreclosure,  the Servicer shall submit to the Owner a liquidation  report with respect to such Mortgaged  Property in
such form as the  Servicer  and the Owner  shall  agree.  The  Servicer  shall  also  provide  reports  on the  status of REO  Property
containing such information as Owner may reasonably require.

                                                     ARTICLE VI

                                              GENERAL SERVICING PROCEDURES

                  Section 6.01   Assumption Agreements.

                  The Servicer will, to the extent it has knowledge of any  conveyance or prospective  conveyance by any Mortgagor of a
Mortgaged  Property  (whether by absolute  conveyance or by contract of, sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the  Servicer  shall not exercise any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary  Mortgage  Insurance  Policy,  if any. If the Servicer  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Servicer,  with the approval of the Owner (such  approval not to be
unreasonably  withheld),  will enter into an assumption  agreement with the person to whom the Mortgaged  Property has been conveyed or
is proposed to be  conveyed,  pursuant to which such person  becomes  liable under the  Mortgage  Note and, to the extent  permitted by
applicable  state law, the  Mortgagor  remains  liable  thereon.  Where an assumption  is allowed  pursuant to this Section  6.01,  the
Servicer,  with the prior consent of the primary  mortgage  insurer,  if any, is authorized to enter into a  substitution  of liability
agreement  with the person to whom the  Mortgaged  Property  has been  conveyed or is  proposed  to be  conveyed  pursuant to which the
original  mortgagor  is released  from  liability  and such Person is  substituted  as mortgagor  and becomes  liable under the related
Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an assumption agreement.

                  In connection  with any such  assumption or  substitution  of liability,  the Servicer shall follow the  underwriting
practices and procedures of the Fannie Mae Guide.  With respect to an assumption or  substitution of liability,  the Mortgage  Interest
Rate borne by the related  Mortgage  Note and the amount of the  Monthly  Payment may not be changed.  The  Servicer  shall  notify the
Owner that any such  substitution  of liability or assumption  agreement has been  completed by forwarding to the Owner the original of
any such  substitution of liability or assumption  agreement,  which document shall be added to the related Mortgage Loan Documents and
shall,  for all purposes,  be considered a part of such related mortgage file to the same extent as all other documents and instruments
constituting  a part  thereof.  All fees  collected by the  Servicer  for entering  into an  assumption  or  substitution  of liability
agreement shall belong to the Servicer.

                  Notwithstanding  the foregoing  paragraphs  of this section or any other  provision of this  Agreement,  the Servicer
shall not be deemed to be in default,  breach or any other  violation of its  obligations  hereunder by reason of any  assumption  of a
Mortgage  Loan by  operation of law or any  assumption  which the Servicer may be  restricted  by law from  preventing,  for any reason
whatsoever.  For purposes of this Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property
subject to the Mortgage that is not accompanied by an assumption or substitution of liability agreement.

                                                                Page 22
 

--------------------------------------------------------------------------------



                  Section 6.02  Satisfaction of Mortgages and Release of Mortgage Loan Documents.

                  Upon  the  payment  in full of any  Mortgage  Loan,  the  Servicer  will  immediately  notify  the  Custodian  with a
certification  and request for release by a Servicing  Officer,  which  certification  shall include a statement to the effect that all
amounts  received in connection with such payment which are required to be deposited in the Custodial  Account pursuant to Section 4.04
have been so  deposited,  and a request  for  delivery  to the  Servicer  of the portion of the  Mortgage  Loan  Documents  held by the
Custodian,  and unless the related  Mortgage Loans are the subject of a Pass-Through  Transfer,  such request is to be  acknowledged by
the Owner.  Upon  receipt of such  certification  and  request,  the Owner shall  promptly  release or cause the  Custodian to promptly
release the related  Mortgage Loan  Documents to the Servicer and the Servicer  shall prepare and deliver for execution by the Owner or
at the Owner's option  execute under the authority of a power of attorney  delivered to the Servicer by the Owner any  satisfaction  or
release.  No expense  incurred in connection with any instrument of  satisfaction  or deed of  reconveyance  shall be chargeable to the
Custodial Account.

                  In the event  the  Servicer  satisfies  or  releases  a  Mortgage  without  having  obtained  payment  in full of the
indebtedness  secured by the Mortgage or should it  otherwise  prejudice  any right the Owner may have under the mortgage  instruments,
the Servicer,  upon written demand,  shall remit within two Business Days to the Owner the then  outstanding  principal  balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Servicer  shall  maintain the Fidelity  Bond  insuring the
Servicer  against any loss it may sustain with respect to any Mortgage Loan not satisfied in accordance  with the  procedures set forth
herein.

                  From time to time and as  appropriate  for the  servicing or  foreclosure  of the Mortgage  Loans,  including for the
purpose of collection  under any Primary  Mortgage  Insurance  Policy,  upon request of the Servicer and delivery to the Custodian of a
servicing  receipt signed by a Servicing  Officer (and unless the related  Mortgage  Loans are the subject of a Pass-Through  Transfer,
acknowledged  by the Owner),  the  Custodian  shall  release the portion of the Mortgage  Loan  Documents  held by the Custodian to the
Servicer.  Such servicing  receipt shall obligate the Servicer to promptly return the related Mortgage Loan Documents to the Custodian,
when the need therefor by the Servicer no longer  exists,  unless the Mortgage Loan has been  liquidated and the  Liquidation  Proceeds
relating to the Mortgage Loan have been deposited in the Custodial  Account or such  documents  have been delivered to an attorney,  or
to a public  trustee or other  public  official as required  by law,  for  purposes of  initiating  or pursuing  legal  action or other
proceedings  for the  foreclosure  of the  Mortgaged  Property  either  judicially  or  non-judicially,  and the  Servicer has promptly
delivered to the Owner or the Custodian a  certificate  of a Servicing  Officer  certifying as to the name and address of the Person to
which such  documents  were  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing
Officer  stating that such Mortgage Loan was  liquidated,  the servicing  receipt shall be released by the Owner or the  Custodian,  as
applicable, to the Servicer.

                  Section 6.03 Servicing Compensation.

                  As compensation for its services hereunder,  the Servicer shall be entitled to withdraw from the Custodial Account or
to retain  from  interest  payments  on the  Mortgage  Loans the amounts  provided  for as the  Servicer's  Servicing  Fee.  Additional
servicing  compensation  in the form of assumption  fees, as provided in Section 6.01,  late payment  charges and other  ancillary fees
shall be  retained by the  Servicer to the extent not  required  to be  deposited  in the  Custodial  Account.  The  Servicer  shall be
required  to pay all  expenses  incurred by it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to
reimbursement therefor except as specifically provided for.

                  Section 6.04  Annual Statement as to Compliance.

                  The Servicer will deliver to the Owner not later than 90 days  following the end of each fiscal year of the Servicer,
an Officers'  Certificate  stating,  as to each  signatory  thereof,  that (i) a review of the  activities  of the Servicer  during the
preceding  calendar year and of performance under this Agreement has been made under such officers'  supervision,  and (ii) to the best
of such officers'  knowledge,  based on such review, the Servicer has fulfilled all of its obligations under this Agreement  throughout
such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to such
officers  and the nature and status  thereof  except for such  defaults  as such  Officers in their good faith  judgment  believe to be
immaterial.

                                                                Page 23
 

--------------------------------------------------------------------------------



                  Section 6.05  Annual Independent Certified Public Accountants' Servicing Report.

                  Not later than 90 days  following  the end of each fiscal year of the  Servicer,  the  Servicer at its expense  shall
cause a firm of independent  public  accountants which is a member of the American Institute of Certified Public Accountants to furnish
a statement to the Owner to the effect that such firm has examined certain  documents and records relating to the Servicer's  servicing
of mortgage loans of the same type as the Mortgage  Loans pursuant to servicing  agreements  substantially  similar to this  Agreement,
which  agreements may include this Agreement,  and that, on the basis of such an  examination,  conducted  substantially  in accordance
with the Uniform Single Attestation  Program for Mortgage Bankers,  such firm is of the opinion that the Servicer's  servicing has been
conducted in compliance with the agreements  examined  pursuant to this Section 6.05, except for (i) such exceptions as such firm shall
believe to be immaterial, and (ii) such other exceptions as shall be set forth in such statement.

                  Section 6.06  Owner's Right to Examine Servicer Records.

                  The Owner shall have the right to examine and audit, at its expense,  upon reasonable notice to the Servicer,  during
business  hours or at such other  times as might be  reasonable  under  applicable  circumstances,  any and all of the books,  records,
documentation  or other  information of the Servicer,  or held by another for the Servicer or on its behalf or otherwise,  which relate
to the performance or observance by the Servicer of the terms, covenants or conditions of this Agreement.

                  The Servicer  shall  provide to the Owner and any  supervisory  agents or examiners  representing  a state or federal
governmental  agency having jurisdiction over the Owner,  including but not limited to OTS, FDIC and other similar entities,  access to
any  documentation  regarding  the  Mortgage  Loans  in the  possession  of  the  Servicer  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Servicer, and in accordance with the applicable federal government agency, FDIC, OTS, or any other similar regulations.

                  Section 6.07  Compliance with REMIC Provisions.

                  If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage  Loans and REO Property
are held,  the  Servicer  shall not take any action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken)
any action that,  under the REMIC  Provisions,  if taken or not taken, as the case may be could (i) endanger the status of the REMIC as
a REMIC or (ii) result in the imposition of a tax upon the REMIC  (including  but not limited to the tax on  &#147;prohibited  transactions&#148;
as defined in Section  860F(a)(2) of the Code and the tax on  &#147;contribution&#148; to a REMIC set forth in Section 860G(d) of the Code unless
the  Servicer  has  received an Opinion of Counsel (at the  expense of the party  seeking to take such  actions) to the effect that the
contemplated action will not endanger such REMIC status or result in the imposition of any such tax.

                  Section 6.08  Non-solicitation.

                  The Servicer shall not knowingly conduct any solicitation  exclusively  targeted to the Mortgagors for the purpose of
inducing or  encouraging  the early  prepayment  or  refinancing  of the  related  Mortgage  Loans.  It is  understood  and agreed that
promotions  undertaken  by the Servicer or any agent or affiliate  of the Servicer  which are directed to the general  public at large,
including,  without  limitation,  mass  mailings  based on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  shall not constitute  solicitation  under this section.  Nothing  contained herein shall prohibit the Servicer from (i)
distributing to Mortgagors any general  advertising  including  information  brochures,  coupon books,  or other similar  documentation
which  indicates  services the Seller offers,  including  refinances or (ii) providing  financing of home equity loans to Mortgagors at
the Mortgagor&#146;s request.

                                                                Page 24
 

--------------------------------------------------------------------------------


                                                     ARTICLE VII

                                         REPORTS TO BE PREPARED BY SERVICER

                  Section 7.01  Servicer Shall Provide Information as Reasonably Required.

                  The Servicer shall furnish to the Owner upon request, during the term of this Agreement, such periodic, special or
other reports or information, whether or not provided for herein, as shall be necessary, reasonable or appropriate with respect to
the purposes of this Agreement.  The Servicer may negotiate with the Owner for a reasonable fee for providing such report or
information, unless (i) the Servicer is required to supply such report or information pursuant to any other section of this
Agreement, or (ii) the report or information has been requested in connection with Internal Revenue Service, OTS, FDIC or other
regulatory agency requirements.  All such reports or information shall be provided by and in accordance with all reasonable
instructions and directions given by the Owner. The Servicer agrees to execute and deliver all such instruments and take all such
action as the Owner, from time to time, may reasonably request in order to effectuate the purpose and to carry out the terms of this
Agreement.



                                                    ARTICLE VIII

                                                    THE SERVICER

                  Section 8.01   Indemnification; Third Party Claims.

                  The Servicer agrees to indemnify the Owner and hold it harmless from and against any and all claims, losses,
damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and expenses that the
Owner may sustain in any way related to the failure of the Servicer to perform in any way its duties and service the Mortgage Loans
in strict compliance with the terms of this Agreement and for breach of any representation or warranty of the Servicer contained
herein.  The Servicer shall immediately notify the Owner if a claim is made by a third party with respect to this Agreement or the
Mortgage Loans, assume (with the consent of the Owner and with counsel reasonably satisfactory to the Owner) the defense of any such
claim and pay all expenses in connection therewith, including counsel fees, and promptly pay, discharge and satisfy any judgment or
decree which may be entered against it or the Owner in respect of such claim but failure to so notify the Owner shall not limit its
obligations hereunder.  The Servicer agrees that it will not enter into any settlement of any such claim without the consent of the
Owner unless such settlement includes an unconditional release of the Owner from all liability that is the subject matter of such
claim.  The provisions of this Section 8.01 shall survive termination of this Agreement. In no event will either Purchaser or Seller
be liable to the other party to this Agreement for incidental or consequential damages, including, without limitation, loss of profit
or loss of business or business opportunity, regardless of the form of action whether in contract, tort or otherwise.



                  Section 8.02   Merger or Consolidation of the Servicer.

                                                                Page 25
 

--------------------------------------------------------------------------------



                  The Servicer will keep in full effect its  existence,  rights and  franchises as a corporation  under the laws of the
state of its  incorporation  except as permitted  herein,  and will obtain and preserve its  qualification  to do business as a foreign
corporation in each  jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability  of
this Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

                  Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation  resulting  from any merger,
conversion or  consolidation  to which the Servicer shall be a party, or any Person  succeeding to the business of the Servicer whether
or not related to loan  servicing,  shall be the successor of the Servicer  hereunder,  without the execution or filing of any paper or
any further act on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however,  that
the successor or surviving Person shall be an institution (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits
of which are insured by the FDIC, SAIF and/or BIF, or which is a HUD-approved  mortgagee  whose primary  business is in origination and
servicing of first lien mortgage loans, and (iii) which is a Fannie Mae or Freddie Mac approved seller/servicer in good standing.

                  Section 8.03  Limitation on Liability of the Servicer and Others.

                  Neither the Servicer nor any of the  officers,  employees or agents of the Servicer  shall be under any  liability to
the Owner for any  action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good faith;  provided,  however,  that this  provision  shall not protect the  Servicer or any such person
against any breach of warranties or  representations  made herein,  or failure to perform in any way its obligations in compliance with
any standard of care set forth in this  Agreement,  or any  liability  which would  otherwise be imposed by reason of negligence or any
breach of the terms and  conditions  of this  Agreement.  The Servicer  and any officer,  employee or agent of the Servicer may rely in
good faith on any  document of any kind prima facie  properly  executed  and  submitted  by the Owner  respecting  any matters  arising
hereunder.  The Servicer shall not be under any  obligation to appear in,  prosecute or defend any legal action which is not incidental
to its duties to service the Mortgage  Loans in accordance  with this Agreement and which in its opinion may involve it in any expenses
or  liability;  provided,  however,  that the Servicer may,  with the consent of the Owner,  which  consent  shall not be  unreasonably
withheld,  undertake any such action which it may deem  necessary or desirable with respect to this Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be  expenses,  costs and  liabilities  for which the Owner will be liable,  and the Servicer  shall be entitled to be  reimbursed
therefor from the Owner upon written demand.

                  Section 8.04  Servicer Not to Resign.

                  The Servicer  shall not resign from the  obligations  and duties hereby imposed on it except by mutual consent of the
Servicer and the Owner or upon the  determination  that its duties  hereunder are no longer  permissible  under applicable law and such
incapacity  cannot be cured by the Servicer.  Any such  determination  permitting the resignation of the Servicer shall be evidenced by
an Opinion of Counsel to such effect  delivered to the Owner which Opinion of Counsel shall be in form and substance  acceptable to the
Owner.  No such  resignation  shall  become  effective  until a  successor  shall have  assumed  the  Servicer's  responsibilities  and
obligations hereunder in the manner provided in Section 11.01.

                  Section 8.05   No Transfer of Servicing.

                  With respect to the  retention of the Servicer to service the Mortgage  Loans  hereunder,  the Servicer  acknowledges
that the Owner has acted in  reliance  upon the  Servicer's  independent  status,  the  adequacy  of its  servicing  facilities,  plan,
personnel,  records and procedures,  its integrity,  reputation and financial standing and the continuance thereof.  Without in any way
limiting the generality of this section,  the Servicer  shall not either assign this  Agreement or the servicing  hereunder or delegate
its rights or duties hereunder or any portion  thereof,  or sell or otherwise  dispose of all or  substantially  all of its property or
assets,  without the prior  written  approval of the Owner,  which  approval  shall not be  unreasonably  withheld;  provided  that the
Servicer may assign the  Agreement and the  servicing  hereunder  without the consent of Owner to an affiliate of the Servicer to which
all servicing of the Servicer is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie Mac approved  servicer and (ii) if
it is intended that such affiliate be spun off to the  shareholders  of the Servicer,  such affiliate have a GAAP net worth of at least
$10,000,000  and (iii) such affiliate  shall deliver to the Owner a  certification  pursuant to which such affiliate  shall agree to be
bound by the terms and  conditions of this  Agreement  and shall  certify that such  affiliate is a Fannie Mae and Freddie Mac approved
servicer in good standing.

                                                                Page 26
 

--------------------------------------------------------------------------------



                                                     ARTICLE IX
                                                      DEFAULT

                  Section 9.01  Events of Default.

                  In case one or more of the following Events of Default by the Servicer shall occur and be continuing, that is to say:

                  (i)      any failure by the  Servicer  to remit to the Owner any payment  required to be made under the terms of this
Agreement  which  continues  unremedied for a period of three (3) Business Days after written notice thereof (it being  understood that
this subparagraph shall not affect Servicer's  obligation  pursuant to Section 5.01 to pay default interest on any remittance  received
by the Owner after the Business Day on which such payment was due); or

                  (ii)     any failure on the part of the Servicer duly to observe or perform in any material  respect any other of the
covenants or  agreements on the part of the Servicer set forth in this  Agreement,  the breach of which has a material  adverse  effect
and which  continue  unremedied  for a period of sixty days  (except that such number of days shall be fifteen in the case of a failure
to pay any premium for any insurance  policy required to be maintained  under this Agreement and such failure shall be deemed to have a
material  adverse  effect) after the date on which written notice of such failure,  requiring the same to be remedied,  shall have been
given to the Servicer by the Owner; or

                  (iii)    a decree or order of a court or agency or supervisory  authority having  jurisdiction for the appointment of
a conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the  winding-up  or  liquidation  of its affairs,  shall have been entered  against the Servicer and such
decree or order shall have remained in force undischarged or unstayed for a period of sixty days; or

                  (iv)     the Servicer shall consent to the  appointment of a conservator or receiver or liquidator in any insolvency,
bankruptcy,  readjustment of debt,  marshaling of assets and liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

                  (v)      the  Servicer  shall admit in writing its  inability to pay its debts  generally as they become due,  file a
petition  to take  advantage  of any  applicable  insolvency  or  reorganization  statute,  make an  assignment  for the benefit of its
creditors, or voluntarily suspend payment of its obligations; or

                  (vi)     the  Servicer  ceases to be approved by either  Fannie Mae or Freddie Mac (to the extent such  entities  are
then  operating in a capacity  similar to that in which they  operate on the Closing  Date) as a mortgage  loan  servicer for more than
thirty days to the extent such entities perform similar functions; or

                  (vii)    the Servicer  attempts to assign its right to  servicing  compensation  hereunder or the Servicer  attempts,
without the consent of the Owner,  to sell or  otherwise  dispose of all or  substantially  all of its  property or assets or to assign
this  Agreement  or the  servicing  responsibilities  hereunder or to delegate its duties  hereunder or any portion  thereof  except as
otherwise permitted herein.

                  then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Owner,  by
notice in writing to the  Servicer  may, in addition to whatever  rights the Owner may have under  Section 8.01 and at law or equity to
damages,  including  injunctive  relief and specific  performance,  terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same. On or after the
receipt by the Servicer of such written notice,  all authority and power of the Servicer under this Agreement,  whether with respect to
the Mortgage  Loans or  otherwise,  shall pass to and be vested in the  successor  appointed  pursuant to Section  11.01.  Upon written
request from the Owner, the Servicer shall prepare,  execute and deliver,  any and all documents and other  instruments,  place in such
successor's  possession  all Servicing  Files,  and do or accomplish  all other acts or things  necessary or  appropriate to effect the
purposes of such notice of  termination,  whether to complete the transfer and  endorsement  or  assignment  of the Mortgage  Loans and
related  documents,  or otherwise,  at the Servicer's sole expense.  The Servicer agrees to cooperate with the Owner and such successor
in effecting the termination of the Servicer's  responsibilities and rights hereunder,  including,  without limitation, the transfer to
such  successor  for  administration  by it of all cash amounts  which shall at the time be credited by the  Servicer to the  Custodial
Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

                                                                Page 27
 

--------------------------------------------------------------------------------



                  Section 9.02 Waiver of Defaults.

                  The Owner may waive only by  written  notice  any  default by the  Servicer  in the  performance  of its  obligations
hereunder and its  consequences.  Upon any such waiver of a past default,  such default shall cease to exist,  and any Event of Default
arising  therefrom  shall be deemed to have been  remedied  for every  purpose of this  Agreement.  No such waiver  shall extend to any
subsequent or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                               ARTICLE X

                                                              TERMINATION

                  Section 10.01  Termination.

                  The respective  obligations  and  responsibilities  of the Servicer shall  terminate upon: (i) the later of the final
payment or other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan or the  disposition of all REO Property
and the  remittance  of all  funds due  hereunder;  or (ii) by mutual  consent  of the  Servicer  and the  Owner in  writing;  or (iii)
termination by the Owner pursuant to Section 9.01.  Simultaneously  with any such termination and the transfer of servicing  hereunder,
the Servicer shall be entitled to be reimbursed for any outstanding Servicing Advances and Monthly Advances.

                  Section 10.02  Removal of Mortgage Loans from Inclusion under this Agreement upon a Whole        Loan  Transfer or a
Pass-Through Transfer.


         The Servicer  acknowledges  and the Owner agrees that with respect to some or all of the Mortgage Loans,  the Owner may effect
either (1) one or more Whole Loan Transfers, or  (2) one or more Pass-Through Transfers.

         The Servicer shall cooperate with the Owner in connection with any Whole Loan Transfer or Pass-Through  Transfer  contemplated
by the Owner pursuant to this Section.  In connection  therewith,  and without  limitation,  the Owner shall deliver any reconstitution
agreement  or other  document  related to the Whole Loan  Transfer or  Pass-Through  Transfer to the Servicer at least 15 days prior to
such transfer (or 30 days if such transfer is to take place in March,  June,  September or December) and the Servicer shall execute any
such reconstitution  agreement which contains provisions  substantially  similar to those herein or otherwise reasonably  acceptable to
the Owner and the Servicer and which restates the  representations  and warranties  contained in Article III as of the date of transfer
(except to the extent any such representation or warranty is not accurate on such date).

                                                                Page 28
 

--------------------------------------------------------------------------------



         With  respect to each Whole Loan  Transfer or  Pass-Through  Transfer,  as the case may be,  effected by the Owner,  Owner (i)
shall reimburse  Servicer for all reasonable  out-of-pocket  third party costs and expenses related thereto and (ii) shall pay Servicer
a reasonable  amount  representing  time and effort expended by Servicer related thereto (which amount shall be reasonably  agreed upon
by Servicer and Owner prior to the expenditure of such time and effort);  provided,  however,  that for each Whole Loan Transfer and/or
Pass-Through  Transfer,  the sum of such amounts  described in  subsections  (i) and (ii) above shall in no event  exceed  $5,000.  For
purposes of this paragraph,  all Whole Loan Transfers and/or Pass-Through  Transfers made to the same entity within the same accounting
cycle shall be considered one Whole Loan Transfer or Pass-Through Transfer.

                  All Mortgage Loans not sold or transferred pursuant to a Whole Loan Transfer or Pass-Through Transfer shall be
subject to this Agreement and shall continue to be serviced in accordance with the terms of this Agreement and with respect thereto
this Agreement shall remain in full force and effect.




                                                     ARTICLE XI

                                              MISCELLANEOUS PROVISIONS

                  Section 11.01  Successor to the Servicer.

                  Prior to termination of the Servicer's  responsibilities  and duties under this Agreement  pursuant to Sections 8.04,
9.01 or 10.01(ii),  the Owner shall (i) succeed to and assume all of the Servicer's  responsibilities,  rights,  duties and obligations
under this Agreement,  or (ii) appoint a successor having the  characteristics set forth in Section 8.02 hereof and which shall succeed
to all rights and assume  all of the  responsibilities,  duties and  liabilities  of the  Servicer  under this  Agreement  prior to the
termination of the Servicer's  responsibilities,  duties and liabilities under this Agreement.  In connection with such appointment and
assumption,  the Owner may make such  arrangements  for the  compensation  of such  successor out of payments on Mortgage  Loans as the
Owner and such successor shall agree. In the event that the Servicer's  duties,  responsibilities  and liabilities under this Agreement
should be terminated  pursuant to the aforementioned  sections,  the Servicer shall discharge such duties and  responsibilities  during
the period from the date it acquires  knowledge of such termination  until the effective date thereof with the same degree of diligence
and  prudence  which it is  obligated  to exercise  under this  Agreement,  and shall take no action  whatsoever  that might  impair or
prejudice  the  rights  or  financial  condition  of its  successor.  The  resignation  or  removal  of the  Servicer  pursuant  to the
aforementioned  sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this section and shall in no
event relieve the Servicer of the  representations  and warranties made pursuant to Article III and the remedies available to the Owner
under  Section  8.01, it being  understood  and agreed that the  provisions of such Article III and Section 8.01 shall be applicable to
the Servicer notwithstanding any such resignation or termination of the Servicer, or the termination of this Agreement.

                  Any successor  appointed as provided  herein shall execute,  acknowledge and deliver to the Servicer and to the Owner
an instrument  accepting such  appointment,  whereupon such successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations and liabilities of the Servicer,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Servicer or this Agreement  pursuant to Section 8.04,  9.01 or 10.01 shall not affect any claims
that the Owner may have against the Servicer arising prior to any such termination or resignation.

                                                                Page 29
 

--------------------------------------------------------------------------------



                  The Servicer  shall promptly  deliver to the successor the funds in the Custodial  Account and the Escrow Account and
the  Servicing  Files and related  documents and  statements  held by it hereunder  and the Servicer  shall account for all funds.  The
Servicer  shall  execute and deliver  such  instruments  and do such other things all as may  reasonably  be required to more fully and
definitely  vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations and liabilities of the
Servicer.  The successor shall make such  arrangements as it may deem  appropriate to reimburse the Servicer for unrecovered  Servicing
Advances  which the  successor  retains  hereunder  and which would  otherwise  have been  recovered by the  Servicer  pursuant to this
Agreement but for the appointment of the successor servicer.

                  Upon a successor's acceptance of appointment as such, the Servicer shall notify the Owner of such appointment.

                  Section 11.02  Amendment.

                  This  Agreement  may be amended from time to time by the Servicer  and the Owner by written  agreement  signed by the
Servicer and the Owner.

                  Section 11.03  Recordation of Agreement.

                  To the extent  permitted by applicable  law,  this  Agreement is subject to  recordation  in all  appropriate  public
offices for real property records in all the counties or other comparable  jurisdictions in which any of all the properties  subject to
the Mortgages are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by the
Owner at the  Owner's  expense on  direction  of the Owner  accompanied  by an opinion of counsel to the effect  that such  recordation
materially and beneficially affects the interest of the Owner or is necessary for the administration or servicing the Mortgage Loans.

                  Section 11.04  Governing Law.

                  THIS  AGREEMENT  SHALL BE GOVERNED BY AND  CONSTRUED IN  ACCORDANCE  WITH THE INTERNAL  LAWS OF THE STATE OF NEW YORK
WITHOUT  GIVING EFFECT TO PRINCIPLES  OF CONFLICTS OF LAWS.  THE  OBLIGATIONS,  RIGHTS AND REMEDIES OF THE PARTIES  HEREUNDER  SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

                  Section 11.05  Notices.

                  Any demands,  notices or other communications permitted or required hereunder shall be in writing and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or transmitted by telecopier and confirmed by a similar mailed writing, as follows:

(i)               if to the Servicer:

                  500 Enterprise Road
                  Horsham, Pennsylvania 19044
                  Attention: Mr. Frank Ruhl
                  Telecopier No.: (215) 682-3396

                                                                Page 30
 

--------------------------------------------------------------------------------



(ii)              if to the Owner:

                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Mr. Edward Raice
                  Telecopier No.:  (972) 444-2810

or such other  address as may  hereafter  be furnished to the other party by like notice.  Any such demand,  notice,  or  communication
hereunder  shall be deemed to have been received on the date delivered to or received at the premises of the address (as evidenced,  in
the case of registered or certified mail, by the date noted on the return receipt).

                  Section 11.06  Severability of Provisions.

                  Any part, provision,  representation or warranty of this Agreement which is prohibited or which is held to be void or
unenforceable  shall be  ineffective  to the  extent  of such  prohibition  or  unenforceability  without  invalidating  the  remaining
provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable or is held
to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such  jurisdiction,  to the extent of such prohibition or
unenforceability  without  invalidating  the  remaining  provisions  hereof,  and  any  such  prohibition  or  unenforceability  in any
jurisdiction  as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To the
extent  permitted by applicable  law, the parties  hereto waive any provision of law which  prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

                  Section 11.07  Exhibits.

                  The  exhibits to this  Agreement  are hereby  incorporated  and made a part  hereof and are an integral  part of this
Agreement.



                  Section 11.08  General Interpretive Principles.

                  For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

                  (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

                  (ii)     accounting  terms not  otherwise  defined  herein  have the  meanings  assigned to them in  accordance  with
generally accepted accounting principles;

                  (iii)    references herein to "Articles,"  "Sections,"  "Subsections,"  "Paragraphs," and other subdivisions  without
reference to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

                  (iv)     a reference to a Subsection  without  further  reference to a Section is a reference to such  Subsection  as
contained in the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

                  (v)      the words  "herein,"  "hereof,"  "hereunder"  and other words of similar import refer to this Agreement as a
whole and not to any particular provision; and

                                                                Page 31
 

--------------------------------------------------------------------------------



                  (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration.

                  Section 11.09  Reproduction of Documents.

                  This  Agreement  and all  documents  relating  hereto,  including,  without  limitation,  (i)  consents,  waivers and
modifications  which may hereafter be executed,  (ii) documents received by any party at the closing,  and (iii) financial  statements,
certificates and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,
micro-card,  miniature  photographic  or other similar  process.  The parties agree that any such  reproduction  shall be admissible in
evidence as the original itself in any judicial or administrative  proceeding,  whether or not the original is in existence and whether
or not such  reproduction  was made by a party in the  regular  course of  business,  and that any  enlargement,  facsimile  or further
reproduction of such reproduction shall likewise be admissible in evidence.

                  Section 11.10  Confidentiality of Information.

                  Each party  recognizes  that,  in  connection  with this  Agreement,  it may become privy to  non-public  information
regarding  the  financial  condition,  operations  and  prospects of the other party.  Except as required to be disclosed by law,  each
party agrees to keep all  non-public  information  regarding the other party  strictly  confidential,  and to use all such  information
solely in order to effectuate the purpose of this Agreement.

                  Section 11.11  Recordation of Assignments of Mortgage.

                  To the extent  permitted by applicable  law, each of the  Assignments  of Mortgage is subject to  recordation  in all
appropriate  public offices for real property records in all the counties or other comparable  jurisdictions in which any or all of the
Mortgaged Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected
by the Servicer at the Owner's expense.

                  Section 11.12  Assignment by the Owner.

                  The Owner shall have the right,  without the consent of the  Servicer  hereof,  to assign,  in whole or in part,  its
interest  under this Agreement  with respect to some or all of the Mortgage  Loans,  and designate any person to exercise any rights of
the Owner  hereunder,  by executing an assignment and assumption  agreement  reasonably  acceptable to the Servicer and the assignee or
designee  shall accede to the rights and  obligations  hereunder of the Owner with respect to such  Mortgage  Loans.  In no event shall
Owner sell a partial  interest in any Mortgage  Loan.  All  references  to the Owner in this  Agreement  shall be deemed to include its
assignees or  designees.  It is  understood  and agreed  between the Owners and the Servicer  that no more than five (5) Persons  shall
have the right of owner under this Agreement at any one time.

                  Section 11.13  No Partnership.

                  Nothing  herein  contained  shall be deemed or  construed to create a  co-partnership  or joint  venture  between the
parties hereto and the services of the Servicer shall be rendered as an independent contractor and not as agent for Owner.

                  Section 11.14  Execution; Successors and Assigns.

                  This  Agreement  may be  executed  in one or more  counterparts  and by the  different  parties  hereto  on  separate
counterparts,  each of which, when so executed,  shall be deemed to be an original; such counterparts,  together,  shall constitute one
and the same  agreement.  Subject to Section 8.04,  this  Agreement  shall inure to the benefit of and be binding upon the Servicer and
the Owner and their respective successors and assigns.

                  Section 11.15  Entire Agreement.

                  Each of the Servicer and the Owner  acknowledge  that no  representations,  agreements or promises were made to it by
the other party or any of its employees other than those  representations,  agreements or promises specifically  contained herein. This

                                                                Page 32
 

--------------------------------------------------------------------------------



Agreement sets forth the entire understanding between the parties hereto and shall be binding upon all successors of both parties.

                                                                Page 33
 

--------------------------------------------------------------------------------




                  IN WITNESS  WHEREOF,  the  Servicer  and the Owner have caused  their names to be signed  hereto by their  respective
officers thereunto duly authorized as of the date and year first above written.




                                            GMAC MORTGAGE CORPORATION
                                            Servicer

                                            By: ________________________________________
                                                 Name:
                                                 Title:



                                            EMC MORTGAGE CORPORATION
                                            Owner


                                            By:_________________________________________


 

--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT A

                                                        MORTGAGE LOAN SCHEDULE

 

--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT B

                                                 CUSTODIAL ACCOUNT LETTER AGREEMENT
                                                                (date)


To:______________________
_________________________
_________________________
    (the "Depository")

                  As   "Servicer"   under   the   Servicing    Agreement,    dated   as   of   ,   (the    "Agreement"),    we   hereby
authorize and request you to establish an account,  as a Custodial Account pursuant to Section 4.04 of the Agreement,  to be designated
as "[Servicer]  Custodial Account, in trust for [Owner],  Owner of Whole Loan Mortgages,  and various  Mortgagors." All deposits in the
account  shall be subject to  withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit which would result in
violation of the  requirement  that the account be fully  insured as  described  below.  This letter is submitted to you in  duplicate.
Please execute and return one original to us.



                                   By:____________________
                                   Name:__________________
                                   Title:_________________

                  The undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under
Account  Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as
provided  above.  The full amount  deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit
Insurance  Corporation  through the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be invested in Permitted
Investments as defined in the Agreement.

                                   [                  ]
                                   (name of Depository)
                                   By:____________________
                                   Name:__________________
                                   Title:_________________

 

--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                           ESCROW ACCOUNT LETTER AGREEMENT

                                                       (date)

To:___________________________
______________________________
______________________________
       (the "Depository")

                  As    "Servicer"    under    the    Servicing    Agreement,    dated   as   of   (the    "Agreement"),    we   hereby
authorize and request you to establish an account,  as an Escrow Account  pursuant to Section 4.06 of the  Agreement,  to be designated
as "[Servicer]  Escrow Account,  in trust for [Owner],  Owner of Whole Loan  Mortgages,  and various  Mortgagors."  All deposits in the
account  shall be subject to  withdrawal  therefrom by order signed by the  Servicer.  You may refuse any deposit which would result in
violation of the  requirement  that the account be fully  insured as  described  below.  This letter is submitted to you in  duplicate.
Please execute and return one original to us.



                                   By:____________________
                                   Name:__________________
                                   Title:_________________

                  The undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under
Account  Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as
provided  above.  The full amount  deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit
Insurance  Corporation  through the Bank  Insurance  Fund or the Savings  Association  Insurance  Fund or will be invested in Permitted
Investments as defined in the Agreement.

                                   [                  ]
                                   (name of Depository)
                                   By:____________________
                                   Name:__________________
                                   Title:_________________

 

--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT D

                                                REQUEST FOR RELEASE

 

--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT E

                                             LOAN LEVEL SCHEDULED-SCHEDULED
                                                  REMITTANCE TAPE LAYOUT



--------------------------------------------------------------------------------



                                                                                                        EXHIBIT H-9

                                                    GREENPOINT SERVICING AGREEMENT





                                                            EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                   GREENPOINT MORTGAGE FUNDING, INC.

                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                     Dated as of September 1, 2003





                                              (Fixed and Adjustable Rate Mortgage Loans)

                                                                  ii
 

--------------------------------------------------------------------------------



                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45

                                                                  iii
 

--------------------------------------------------------------------------------




Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants&#146; Servicing Report....................................................56
Section 6.06     Purchaser&#146;s Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                                  iv
 

--------------------------------------------------------------------------------



                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company&#146;s Underwriting Guidelines
   I                    Form of Term Sheet

                                                                  v
 

--------------------------------------------------------------------------------





         This is a Purchase,  Warranties and Servicing  Agreement,  dated as of September 1, 2003 and is executed  between EMC MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the
"Purchaser"),  and GREENPOINT  MORTGAGE  FUNDING,  INC., with offices located at 100 Wood Hollow Drive,  Novato,  California 94945 (the
"Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:

 

--------------------------------------------------------------------------------




                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the  requirements  of the
Company and Fannie Mae.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York,  or (iii) a
day on which banks in the State of New York are authorized or obligated by law or executive order to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code: The Internal Revenue Code of 1986, or any successor statute thereto.

 

--------------------------------------------------------------------------------



         Company: GreenPoint Mortgage Funding, Inc., its successors in interest and assigns, as permitted by this Agreement.

         Company's  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  President,  any Vice  President  or
Treasurer  of  Company  stating  the date by which  Company  expects to receive  any  missing  documents  sent for  recording  from the
applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "GreenPoint  Mortgage  Funding,  Inc., in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage Loans" and shall be
established in an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

                                                                   3
 

--------------------------------------------------------------------------------



         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated &#147;A2&#148; or higher by  Standard &amp; Poor&#146;s and &#147;A&#148; or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  GreenPoint  Mortgage Funding,  Inc., or an institution  having (i) the highest short-term debt rating,
and one of the two highest  long-term debt ratings of each Rating Agency; or (ii) with respect to any Custodial  Account,  an unsecured
long-term debt rating of at least one of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).

                                                                   4
 

--------------------------------------------------------------------------------



         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "GreenPoint  Mortgage  Funding,  Inc., in trust for the  [Purchaser],  Owner of Adjustable Rate Mortgage  Loans,  and various
Mortgagors"  and shall be established in an Eligible  Account,  in the name of the Person that is the  "Purchaser"  with respect to the
related Mortgage Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

                                                                   5
 

--------------------------------------------------------------------------------



         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan Program  Code:  With respect to each  Mortgage  Loan, a code  designating  the loan program  pursuant to which a Mortgage
Loan was underwritten in accordance with the Company&#146;s underwriting guidelines.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor
under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

                                                                   6
 

--------------------------------------------------------------------------------



         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (8)      the original months to maturity of the Mortgage Loan;

         (9)      the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

                                                                   7
 

--------------------------------------------------------------------------------



         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16)     a code  indicating  the purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term  refinance,  equity  take-out
refinance);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date (if requested in writing by the Purchaser);

         (19)     the date on which the first payment is or was due;

         (21)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
                  related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (25)     credit score and/or mortgage score, if applicable;

                                                                   8
 

--------------------------------------------------------------------------------




         (25)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

         (27)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (28)     the Loan Program Code; and

         (28)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance  previously made or proposed to be made by the
Company pursuant to this Agreement,  that, in the good faith judgment of the Company,  will not or, in the case of a proposed  advance,
would not, be  ultimately  recoverable  by it from the related  Mortgagor  or the related  Liquidation  Proceeds,  Insurance  Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

                                                                   9
 

--------------------------------------------------------------------------------



         OCC:  Office of the Comptroller of the Currency, or any successor thereto.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

                  (ii)    (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
                  company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
                  examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
                  and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
                  investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
                  Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                                                                   10
 

--------------------------------------------------------------------------------



                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

                                                                   11
 

--------------------------------------------------------------------------------



         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month&#146;s interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period: With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser,  duly  appointed by the Company,  who had no interest,  direct or indirect in the related
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfy the  requirements  of Title XI of FIRREA
and the  regulations  promulgated  thereunder  and the  requirements  of Fannie Mae, all as in effect on the date the Mortgage Loan was
originated.

         Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which the related  Mortgaged
Property is located,  duly  authorized  and  licensed in such states to transact  the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

                                                                   12
 

--------------------------------------------------------------------------------



         Rating  Agency:  Standard &amp; Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and the related  provisions and regulations  promulgated  thereunder,  as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest  has been paid and  distributed  to the  Purchaser to the end of the month of  repurchase,  plus,  (iii) third party  expenses
incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

                                                                   13
 

--------------------------------------------------------------------------------



         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser&#146;s  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

                                                                   14
 

--------------------------------------------------------------------------------



         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

                                                                   15
 

--------------------------------------------------------------------------------



         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

                                                                   16
 

--------------------------------------------------------------------------------



         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

                                                                   17
 

--------------------------------------------------------------------------------



         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance  notice to Company and without cost to Company or such  supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser  or its  designee no later than three (3)
Business  Days prior to the related  Closing  Date  pursuant to a bailee  letter  agreement.  All other  documents in Exhibit A hereto,
together with all other  documents  executed in connection  with the Mortgage  Loan that Company may have in its  possession,  shall be
retained by the Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or
the original policy of title  insurance,  including riders and  endorsements  thereto,  on the related Closing Date, the Company shall,
promptly upon receipt thereof and in any case not later than 120 days from the related Closing Date,  deliver such original  documents,
including  original  recorded  documents,  to the  Purchaser or its designee  (unless the Company is delayed in making such delivery by
reason of the fact that such  documents  shall  not have been  returned  by the  appropriate  recording  office).  If  delivery  is not
completed  within 120 days solely due to delays in making such delivery by reason of the fact that such  documents  shall not have been
returned by the  appropriate  recording  office,  Company shall deliver such document to Purchaser,  or its designee,  within such time
period as specified in a Company's  Officer's  Certificate.  In the event that  documents  have not been received by the date specified
in the Company's Officer's  Certificate,  a subsequent Company's Officer's Certificate shall be delivered by such date specified in the
prior  Company's  Officer's  Certificate,  stating a revised date for receipt of  documentation.  The procedure shall be repeated until
the  documents  have been  received and  delivered.  If delivery is not  completed  within 180 days solely due to delays in making such
delivery by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the Company
shall  continue to use its best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not
delivered by the 270th day from the date of the related  Closing Date, the Company shall  repurchase the related  Mortgage Loans at the
Repurchase Price in accordance with Section 3.03 hereof.

                                                                   18
 

--------------------------------------------------------------------------------



         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

         Company  shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee  within
ninety (90) days of the receipt of the recorded documents (required for issuance of such policy) from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

                                                                   19
 

--------------------------------------------------------------------------------



         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults



           In the event any Principal Prepayment is made by a Mortgagor on or prior to three months after the related Closing Date],
the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par multiplied
by the amount of such Principal Prepayment.  Such remittance shall be made by the Company to Purchaser no later than the third
Business Day following receipt of such Principal Prepayment by the Company.



           In the event  either of the first three (3)  scheduled  Monthly  Payments  which are due under any  Mortgage  Loan after the
related  Cut-off Date are not made during the month in which such Monthly  Payments are due, then not later than five (5) Business Days
after notice to the Company by Purchaser (and at Purchaser&#146;s  sole option),  the Company,  shall repurchase such Mortgage Loan from the
Purchaser pursuant to the repurchase provisions contained in this Subsection 3.03.

                                                                   20
 

--------------------------------------------------------------------------------




         Section 2.10      Modification of Obligations.

         Purchaser may,  without any notice to Company,  extend,  compromise,  renew,  release,  change,  modify,  adjust or alter,  by
operation of law or otherwise,  any of the  obligations  of the  Mortgagors or other  persons  obligated  under a Mortgage Loan without
releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with respect to such Mortgage Loan,  except to
the extent Purchaser&#146;s extension,  compromise,  release, change,  modification,  adjustment, or alteration affects Company&#146;s ability to
collect the Mortgage Loan or realize on the security of the Mortgage, but then only to the extent such action has such effect.

                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
New York and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

                                                                   21
 

--------------------------------------------------------------------------------



         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company&#146;s  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

                                                                   22
 

--------------------------------------------------------------------------------



         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

                                                                   23
 

--------------------------------------------------------------------------------



         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company&#146;s  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;

         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans;

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

          (b) The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

                                                                   24
 

--------------------------------------------------------------------------------



         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any  related  Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required  by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All buildings or other customarily  insured  improvements upon the Mortgaged  Property are insured by a Qualified Insurer,
against  loss by fire,  hazards of extended  coverage and such other  hazards as are provided for in the Fannie Mae or FHLMC Guide,  as
well as all additional  requirements  set forth in Section 4.10 of this Agreement.  All such standard hazard policies are in full force
and effect and contain a standard  mortgagee  clause  naming the Company and its  successors  in interest and assigns as loss payee and
such clause is still in effect and all  premiums  due thereon  have been paid.  If required  by the Flood  Disaster  Protection  Act of
1973, as amended,  the Mortgage Loan is covered by a flood insurance policy meeting the  requirements of the current  guidelines of the
Federal Insurance  Administration  which policy conforms to Fannie Mae or FHLMC  requirements,  as well as all additional  requirements
set forth in Section 4.10 of this  Agreement.  Such policy was issued by a Qualified  Insurer.  The Mortgage  obligates  the  Mortgagor
thereunder to maintain all such insurance at the  Mortgagor's  cost and expense,  and on the Mortgagor's  failure to do so,  authorizes
the holder of the Mortgage to maintain such insurance at the Mortgagor's cost and expense and to seek  reimbursement  therefor from the
Mortgagor.  Neither the Company (nor any prior  originator  or servicer of any of the Mortgage  Loans) nor any Mortgagor has engaged in
any act or omission which has impaired or would impair the coverage of any such policy,  the benefits of the  endorsement  provided for
herein, or the validity and binding effect of either;

                                                                   25
 

--------------------------------------------------------------------------------



         (h) Any and all  requirements  of any federal,  state or local law including,  without  limitation,  usury,  truth-in-lending,
real estate settlement procedures,  consumer credit protection,  equal credit opportunity or disclosure laws applicable to the Mortgage
Loan have been  complied with in all material  respects.  None of the Mortgage  Loans are (a) loans  subject to 12 CFR Part 226.31,  12
CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements  the Home  Ownership and
Equity Protection Act of 1994, as amended or (b) classified and/or defined as a &#147;high cost&#148;,  "covered",  or &#147;predatory&#148; loan under any
other state, federal or local law or regulation or ordinance,  including,  but not limited to, the States of Georgia and North Carolina
and the City of New York.  The Company  maintains,  and shall  maintain,  evidence of such  compliance as required by applicable law or
regulation and shall make such evidence  available for inspection at the Company's  office during normal business hours upon reasonable
advance notice;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor&#146;s  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j) The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender&#146;s title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

                                                                   26
 

--------------------------------------------------------------------------------



         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser&#146;s  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

                                                                   27
 

--------------------------------------------------------------------------------



         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company&#146;s  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

                                                                   28
 

--------------------------------------------------------------------------------



         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage  loan  application  by a Qualified  Appraiser,  approved by the  Company,  who had no  interest,  direct or  indirect,  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the  Mortgage  Loan,  and the  appraisal  and  appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the
Federal Institutions Reform,  Recovery,  and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on
the date the Mortgage Loan was originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

                                                                   29
 

--------------------------------------------------------------------------------



         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage  Loan does not contain  balloon or  "graduated  payment"  features;  No Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage  Loans have an original  term to maturity of not more than thirty (30) years,  with  interest  payable in arrears on the first
day of each month. As to each adjustable rate Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable  rate  Mortgage  Loan,  the Mortgage  Interest  Rate will not exceed such  Mortgage  Loan's  Lifetime  Rate Cap. None of the
Mortgage Loans are  &#147;interest-only&#148;  Mortgage Loans or &#147;negative  amortization&#148;  Mortgage  Loans.  With respect to each adjustable rate
Mortgage Loan,  each Mortgage Note requires a monthly  payment which is sufficient (a) during the period prior to the first  adjustment
to the Mortgage  Interest Rate, to fully amortize the original  principal balance over the original term thereof and to pay interest at
the related  Mortgage  Interest  Rate,  and (b) during the period  following each  Adjustment  Date, to fully amortize the  outstanding
principal  balance as of the first day of such period over the then  remaining  term of such  Mortgage  Note and to pay interest at the
related  Mortgage  Interest Rate. With respect to each adjustable rate Mortgage Loan, the Mortgage Note provides that when the Mortgage
Interest Rate changes on an Adjustment  Date, the then  outstanding  principal  balance will be reamortized  over the remaining life of
the Mortgage  Loan. No Mortgage Loan contains  terms or provisions  which would result in negative  amortization.  None of the Mortgage
Loans contain a conversion  feature which would cause the Mortgage Loan  interest  rate to convert to a fixed  interest  rate.  None of
the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

                                                                   30
 

--------------------------------------------------------------------------------



         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg)  (INTENTIONALLY LEFT BLANK)

         (hh)     In the event the Mortgage Loan had an LTV at origination  greater than 80.00%, the excess of the principal balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such insurance  premium.  None of the Mortgage Loans are subject
to &#147;lender-paid&#148; mortgage insurance;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     None of the Mortgage  Loans are secured by an interest in a leasehold  estate.  The Mortgaged  Property is located in
the state  identified in the related  Mortgage  Loan  Schedule and consists of a single parcel of real property with a detached  single
family  residence  erected  thereon,  or a  townhouse,  or a  two-to  four-family  dwelling,  or an  individual  condominium  unit in a
condominium project, or an individual unit in a planned unit development or a de minimis planned unit development,  provided,  however,
that no residence or dwelling is a single parcel of real property with a manufactured  home not affixed to a permanent  foundation,  or
a mobile home. Any condominium unit or planned unit development  conforms with the Company&#146;s  underwriting  guidelines.  As of the date
of origination,  no portion of any Mortgaged Property was used for commercial  purposes,  and since the Origination Date, no portion of
any Mortgaged Property has been, or currently is, used for commercial purposes;

                                                                   31
 

--------------------------------------------------------------------------------



         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  and
interest,  which  installments are subject to change due to the adjustments to the Mortgage Interest Rate on each Adjustment Date, with
interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will amortize  fully by the stated  maturity  date,  over an
original term of not more than thirty years from commencement of amortization;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated.
Except as otherwise set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment penalty,
such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

                                                                   32
 

--------------------------------------------------------------------------------



         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
     outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
     notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
     which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
     interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage; and


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser&#146;s  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

                                                                   33
 

--------------------------------------------------------------------------------



         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser&#146;s  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

                                                                   34
 

--------------------------------------------------------------------------------



         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

          (c)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

         (d)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser&#146;s  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

                                                                   35
 

--------------------------------------------------------------------------------



         (d)      There is no litigation pending or to the best of the Purchaser&#146;s knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Seller respecting a breach of the foregoing representations and warranties.

                                                                   36
 

--------------------------------------------------------------------------------



                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,  insurance
claims,  the title,  management  and  disposition  of REO Property,  permitted  withdrawals  with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage  Files,  annual  statements,  and  examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or
discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and any of the servicing  provisions
of the Fannie Mae Guides,  the  provisions of this Agreement and the related Term Sheet shall control and be binding upon the Purchaser
and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with respect to any Mortgage  Loan which runs more than 180 days after the first  delinquent  Due Date.  Any such
agreement shall be approved by Purchaser and, if required, by the Primary Mortgage Insurance Policy insurer, if required.

                                                                   37
 

--------------------------------------------------------------------------------



         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on &#147;prohibited transactions&#148; or &#147;contributions&#148; after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an &#147;Adverse  REMIC  Event&#148;),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  &#147;interests&#148;  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  &#147;qualified  mortgages&#148;  as defined in Section  860G(a)(3) of the Code or &#147;permitted
investments&#148; as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

                                                                   38
 

--------------------------------------------------------------------------------



         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

                                                                   39
 

--------------------------------------------------------------------------------



         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         In no event will the  Company  waive its right to any  prepayment  penalty or premium  without  the prior  written  consent of
Purchaser  and Company  will use  diligent  efforts to collect same when due except as  otherwise  provided in the  prepayment  penalty
provisions provided in the Mortgage Loan Documents.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to  Section  4.01.  Foreclosure  or  comparable  proceedings  shall be  initiated  within  ninety  (90) days of default  for  Mortgaged
Properties for which no satisfactory  arrangements can be made for collection of delinquent payments,  subject to state and federal law
and  regulation.  The Company shall use its best efforts to realize upon  defaulted  Mortgage Loans in such manner as will maximize the
receipt of principal and interest by the Purchaser,  taking into account,  among other things,  the timing of foreclosure  proceedings.
The foregoing is subject to the  provisions  that, in any case in which a Mortgaged  Property shall have suffered  damage,  the Company
shall not be required to expend its own funds toward the  restoration of such property  unless it shall determine in its discretion (i)
that such restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the Purchaser after  reimbursement to
itself for such  expenses,  and (ii) that such expenses will be recoverable by the Company  through  Insurance  Proceeds or Liquidation
Proceeds from the related  Mortgaged  Property,  as contemplated  in Section 4.05.  Company shall obtain prior approval of Purchaser as
to repair or restoration  expenses in excess of ten thousand  dollars  ($10,000).  The Company shall notify the Purchaser in writing of
the  commencement  of  foreclosure  proceedings  and not  less  than 5 days  prior  to the  acceptance  or  rejection  of any  offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such  proceedings  or  functions;
provided,  however,  that it shall be entitled to  reimbursement  thereof from the related  property,  as contemplated in Section 4.05.
Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance of a deed in lieu of
foreclosure,  in the event the Company has reasonable cause to believe that a Mortgaged  Property is contaminated by hazardous or toxic
substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such
an inspection or review is to be conducted by a qualified  inspector at the  Purchaser's  expense.  Upon  completion of the inspection,
the  Company  shall  promptly  provide the  Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the
environmental inspection report, the Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

                                                                   40
 

--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes  effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to Section  5.03 and any
unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such  delinquent  Mortgage
Loan  notwithstanding  anything to the contrary set forth in Section  4.05.  In the event of any such  termination,  the  provisions of
Section 11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to such delinquent
Mortgage Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

                                                                   41
 

--------------------------------------------------------------------------------



         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds shall be  deposited  in the  Custodial  Account  within 24 hours of receipt,  and shall at all times be
insured by the FDIC up to the FDIC insurance  limits,  or must be invested in Permitted  Investments  for the benefit of the Purchaser.
Funds  deposited  in the  Custodial  Account  may be drawn on by the Company in  accordance  with  Section  4.05.  The  creation of any
Custodial  Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit B hereto.  The  original  of such  letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any amounts required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

                                                                   42
 

--------------------------------------------------------------------------------



         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property  which are not released to the Mortgagor in accordance
with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   with respect to each full or partial Principal Prepayment,  any Prepayment Interest Shortfalls,  to the extent of the
Company&#146;s aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.10 in  connection  with the  deductible
clause in any blanket  hazard  insurance  policy,  such  deposit  shall be made from the  Company's  own funds,  without  reimbursement
therefor; and

         (x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.


         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the Company's right to reimburse  itself pursuant to this subclause (ii)
being limited to amounts received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing Fees)
of principal and/or interest  respecting which any such advance was made, it being understood that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

                                                                   43
 

--------------------------------------------------------------------------------



         (iii)    to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and

(viii)   to reimburse itself for Nonrecoverable Advances to the extent not reimbursed pursuant to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

                                                                   44
 

--------------------------------------------------------------------------------



         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.


         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

                                                                   45
 

--------------------------------------------------------------------------------



         (vii)    to clear and terminate the Escrow Account on the  termination  of this  Agreement.  As part of its servicing  duties,
the Company shall pay to the  Mortgagors  interest on funds in Escrow  Account,  to the extent  required by law, and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii)   to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

                                                                   46
 

--------------------------------------------------------------------------------



         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor&#146;s  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.

                                                                   47
 

--------------------------------------------------------------------------------



         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and  maintain a blanket  policy  issued by a Qualified  Insurer  insuring  against
hazard  losses on all of the  Mortgage  Loans,  then,  to the extent such  policy  provides  coverage in an amount  equal to the amount
required pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have  satisfied  its  obligations  as set forth in Section  4.10,  it being  understood  and agreed  that such  policy may contain a
deductible  clause,  in which case the Company shall, in the event that there shall not have been  maintained on the related  Mortgaged
Property or REO Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered by such
policy,  deposit in the  Custodial  Account the amount not  otherwise  payable  under the  blanket  policy  because of such  deductible
clause.  In connection with its activities as servicer of the Mortgage Loans,  the Company agrees to prepare and present,  on behalf of
the Purchaser,  claims under any such blanket policy in a timely fashion in accordance  with the terms of such policy.  Upon request of
the  Purchaser,  the Company shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated  or  materially  modified
without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

                                                                   48
 

--------------------------------------------------------------------------------



         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO Property as set forth in this  Section  4.13.  No  Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

                                                                   49
 

--------------------------------------------------------------------------------



         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO Property to be inspected at least monthly  thereafter or more frequently as required by the  circumstances.  The Company shall
make or cause to be made a written  report of each such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies
thereof shall be forwarded by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions)  only with the prior written  consent of the Purchaser.  Company shall provide monthly reports to Purchaser in reference to
the status of the marketing of the REO Properties.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO  Property to the  Purchaser  or its  designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following
information  and documents  regarding the subject REO Property:  the related  trustee&#146;s deed upon sale and copies of any related hazard
insurance claims, or repair bids.

                                                                   50
 

--------------------------------------------------------------------------------



         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company&#146;s  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

                                                                   51
 

--------------------------------------------------------------------------------



         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

                                                                   52
 

--------------------------------------------------------------------------------




         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall
deliver to the  Purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the  Company  has  reviewed  the
related Mortgage File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company&#146;s  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Company,  with the  approval of the  Purchaser,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

                                                                   53
 

--------------------------------------------------------------------------------



         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

                                                                   54
 

--------------------------------------------------------------------------------



         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company and  delivery to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File held by the Purchaser to the
Company.  Such  servicing  receipt shall obligate the Company to return the related  Mortgage  documents to the Purchaser when the need
therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or the Mortgage File or such document has been  delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Company has delivered to the
Purchaser a  certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing  Officer
stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

                                                                   55
 

--------------------------------------------------------------------------------



         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The  Company  will  deliver to the  Purchaser  not later than 90 days  following  the end of each  fiscal  year of the Company
beginning in March 2004, an Officers'  Certificate  stating,  as to each signatory thereof,  that (i) a review of the activities of the
Company  during the preceding  calendar year and of performance  under this  Agreement has been made under such officers'  supervision,
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such
default known to such officers and the nature and status of cure  provisions  thereof.  Copies of such  statement  shall be provided by
the Company to the Purchaser upon request.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         Within ninety (90) days of Company's  fiscal year end  beginning in March 2004,  the Company at its expense shall cause a firm
of independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement
to the  Purchaser  to the effect that such firm has examined  certain  documents  and records  relating to the  Company's  servicing of
mortgage loans of the same type as the Mortgage Loans pursuant to servicing agreements  substantially similar to this Agreement,  which
agreements may include this Agreement,  and that, on the basis of such an examination,  conducted  substantially  in the uniform single
audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been  conducted in compliance  with
the  agreements  examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be immaterial,
and (ii) such other  exceptions as shall be set forth in such  statement.  Copies of such statement shall be provided by the Company to
the Purchaser.  In addition, on an annual basis, Company shall provided Purchaser with copies of its audited financial statements.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

                                                                   56
 

--------------------------------------------------------------------------------



         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the FDIC, OTS, or any other similar federal or state regulations, as applicable.

                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company&#146;s  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

                                                                   57
 

--------------------------------------------------------------------------------




                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the  Purchaser may sustain in any way from any claim,  demand,  defense or assertion  based on or
grounded  upon, or resulting  from any assertion  based on,  grounded upon or resulting  from a breach or alleged  breach of any of the
representation  or warranty set forth in Sections 3.01 or 3.02 of this Agreement.  The Company shall  immediately  notify the Purchaser
if a claim is made by a third party against Company with respect to this Agreement or the Mortgage  Loans,  assume (with the consent of
the  Purchaser)  the defense of any such claim and pay all expenses in connection  therewith,  including  counsel fees,  whether or not
such claim is settled prior to judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered  against
it or the  Purchaser  in respect of such claim.  The Company  shall  follow any written  instructions  received  from the  Purchaser in
connection  with such claim.  The Purchaser  shall  promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
negligence,  bad faith or willful  misconduct  of Company.  The  provisions  of this Section  8.01 shall  survive  termination  of this
Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

                                                                   58
 

--------------------------------------------------------------------------------



         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written approval of the Purchaser, which consent shall be granted or withheld in the Purchaser's sole discretion.

                                                                   59
 

--------------------------------------------------------------------------------



         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.

                                                                   60
 

--------------------------------------------------------------------------------


                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

                                                                   61
 

--------------------------------------------------------------------------------



         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                                   62
 

--------------------------------------------------------------------------------


                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination with cause under the terms of this Agreement.

         Section 10.02     Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this Agreement.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

                                                                   63
 

--------------------------------------------------------------------------------



         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

                                                                   64
 

--------------------------------------------------------------------------------




         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  GreenPoint Mortgage Funding, Inc.
                  100 Wood Hollow Drive
                  Novato, California 94945
                  Attention: Susan Davia
                  Telecopier No: (415) 878-4369

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                                                                   65
 

--------------------------------------------------------------------------------



                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

                                                                   66
 

--------------------------------------------------------------------------------



         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

                                                                   67
 

--------------------------------------------------------------------------------



         Notwithstanding  other  provisions  of this  Section  16.14  or any  other  express  or  implied  agreement,  arrangement,  or
understanding to the contrary,  the Company and Purchaser (the &#147;Parties&#148;) agree that the Parties (and their employees,  representatives
and other  agents) may disclose to any and all persons,  without  limitation  of any kind from the  commencement  of  discussions,  the
purported or claimed U.S. federal income tax treatment of the purchase of the Mortgage Loans and related  transactions  covered by this
letter  agreement (&#147;tax  treatment&#148;)  and any fact that may be relevant to  understanding  the tax treatment (&#147;tax  structure&#148;) and all
materials of any kind  (including  opinions or other tax analyses) that are provided to the Parties  relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply with securities laws.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company&#146;s  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Execution: Successors and Assigns.

                                                                   68
 

--------------------------------------------------------------------------------



         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to this  Agreement  shall inure to the  benefit of and be binding  upon the  Company  and the  Purchaser  and their
respective successors and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.

         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

                                                                   69
 

--------------------------------------------------------------------------------



         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater obligations on the part of Company than are contained in this Agreement.

                                                                   70
 

--------------------------------------------------------------------------------



         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a "Reconstitution  Date");  and (4) to provide customary  indemnification to the Purchaser and/or its affiliates
for any losses,  claims,  damages,  and  liabilities  arising  out of or based upon  information  the Company  provided or caused to be
provided in connection  with a Pass-Through  Transfer.  In that  connection,  the Company shall provide to such servicer or issuer,  as
the case may be,  and any other  participants  in such  Reconstitution:  (i) any and all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

Section 11.19.    Reporting with Respect to a Reconstitution.

         The Company agrees that with respect to any Mortgage Loan sold or  transferred  pursuant to a  Reconstitution  as described in
Section 11.18 of this Agreement (a &#147;Reconstituted  Mortgage Loan&#148;), the Company,  at its expense,  shall provide the Purchaser with the
information set forth in Exhibit J attached hereto for each  Reconstituted  Mortgage Loan in such electronic  format as may be mutually
agreed upon by both Purchaser and Company.

                                                                   71
 

--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   GREENPOINT MORTGAGE FUNDING, INC.
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:

                                                                   72
 

--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT A

                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2. The original Mortgage (together with a standard  adjustable rate mortgage rider) with evidence of recording  thereon,  or a
copy thereof  certified by the public  recording  office in which such mortgage has been recorded or, if the original  Mortgage has not
been returned from the applicable public recording office, a true certified copy, certified by the Company.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       The  original  Assignment,  from  the  Company  to  _____________________________________,   or  in  accordance  with
Purchaser's  instructions,  which assignment shall, but for any blanks requested by Purchaser,  be in form and substance acceptable for
recording.  If the Mortgage  Loan was acquired or originated by the Company while doing  business  under another name,  the  Assignment
must be by  "[Company]  formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired  by the  Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name  of  predecessor]".  None  of the  Assignments  are  blanket
assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       Originals of all recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in
which such  Assignments  have been recorded  showing a complete  chain of title from the  originator  to the Company,  with evidence of
recording  thereon,  or a copy thereof  certified by the public  recording office in which such Assignment has been recorded or, if the
original  Assignment  has not been returned from the applicable  public  recording  office,  a true  certified  copy,  certified by the
Company.

                                                                   73
 

--------------------------------------------------------------------------------



         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.  Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

                                                                   74
 

--------------------------------------------------------------------------------



         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer&#146;s report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.

                                                                   75
 

--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2003

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of  [_____________________]  1, 200[_] (the
"Agreement"),  we hereby  authorize  and request you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the
Agreement,  to be designated  as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Adjustable  Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________

                                                                   76
 

--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2003

To:      [_______________________]
         (the "Depository")

         As  &#147;Company&#148;  under the  Purchase  Warranties  and  Servicing  Agreement,  dated as of  [____________________]1,  200[_] (the
"Agreement"),  we hereby  authorize  and request you to  establish  an account,  as an Escrow  Account  pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________

                                                                   77
 

--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this &#147;PAAR Agreement&#148;) made as of  __________, 200__,
among EMC Mortgage Corporation (the &#147;Assignor&#148;), ___________________ (the &#147;Assignee&#148;), and _______________________ (the &#147;Company&#148;).


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
&#147;Assigned  Loans&#148;) listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the &#147;Purchase  Agreement&#148;)  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the &#147;Funding  Amount&#148; as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  &#147;Confirmation&#148;)  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage  Note from the Company,  in blank,  and an  assignment of mortgage in  recordable  form from the Company,  in blank.  Assignee
shall pay the Funding Amount by wire transfer of immediately  available funds to the account  specified by Assignor.  Assignee shall be
entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments or other proceeds
or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                                                                   78
 

--------------------------------------------------------------------------------



         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee&#146;s  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor&#146;s business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor&#146;s charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors&#146; rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (h)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

                                                                   79
 

--------------------------------------------------------------------------------



         (i)      Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Assigned  Loans,  or any  interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the  Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the &#147;1933 Act&#148;) or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.


                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee&#146;s business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee&#146;s charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors&#146; rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;


                                                                  80
 

--------------------------------------------------------------------------------



         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as &#147;Purchaser&#148; by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as &#147;Purchaser&#148; thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

(g)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
                  and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this PAAR
                  Agreement is in the ordinary  course of Company&#146;s  business and will not conflict with, or result in a breach of, any
                  of the terms,  conditions  or provisions of Company&#146;s  charter or by-laws or any legal  restriction,  or any material
                  agreement or instrument  to which  Company is now a party or by which it is bound,  or result in the violation of any
                  law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property is  subject.  The  execution,
                  delivery  and  performance  by  Company  of this  PAAR  Agreement  and  the  consummation  by it of the  transactions
                  contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
                  Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
                  by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
                  Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
                  insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors&#146; rights generally, and
                  by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at
                  law;

                                                                  81
 

--------------------------------------------------------------------------------



(h)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                  required to be obtained or made by Assignee in connection  with the execution,  delivery or performance by Company of
                  this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

(i)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
                  the related  Assigned  Loans made by the Company in Sections 3.01 and 3.02 of the Purchase  Agreement to be untrue in
                  any material respect.

(j)      Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
                  to be  furnished  by the  Company  pursuant to this AAR  Agreement  contains or will  contain any  materially  untrue
                  statement  of fact or omits or will omit to state a fact  necessary  to make the  statements  contained  therein  not
                  misleading.


                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.

                                                                  82
 

--------------------------------------------------------------------------------




                                            Miscellaneous

                  7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

                  With a copy to ______________________________________.

(c)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                                                                  83
 

--------------------------------------------------------------------------------



                  ___________________
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

     8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
     documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.

                                                                  84
 

--------------------------------------------------------------------------------






                                            [Modification of Purchase Agreement

16.      The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         &#147;In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy.&#148;

                                                                  85
 

--------------------------------------------------------------------------------



         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         &#147;Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or&#148;]

         (e)      Section ____      Annual Statement as to Compliance.

         The Company  will  deliver to the Master  Servicer on or before  March 15 of each year,  beginning  with March 15,  200__,  an
Officers'  Certificate  stating  that (i) a  review  of the  activities  of the  Company  during  the  preceding  calendar  year and of
performance  under this  Agreement  has been made under such  officers'  supervision,  (ii) the  Company  has fully  complied  with the
provisions of this Agreement and (iii) to the best of such  officers'  knowledge,  based on such review,  the Company has fulfilled all
of its  obligations  under  this  Agreement  throughout  such  year,  or, if there has been a default  in the  fulfillment  of any such
obligation, specifying each such default known to such officer and the nature and status thereof.

         (f)      Section ____ Annual Certification.

(a) The Company will deliver to the Master  Servicer,  on or before March 15 of each year beginning March 15, 200__ a certification  in
the form attached hereto as Exhibit __ with respect to the servicing reports  delivered by the Company pursuant to this Agreement,  the
Company&#146;s  compliance with the servicing  obligations set forth in this Agreement and any other  information  within the control of the
Company.  Such  certification  shall be signed by the senior  officer in charge of servicing of the Company.  In addition,  the Company
shall  provide such other  information  with respect to the Mortgage  Loans and the  servicing and  administration  thereof  within the
control of the Company which shall be required to enable the Master Servicer,  Trustee or Depositor, as applicable,  to comply with the
reporting requirements of the Securities and Exchange Act of 1934, as amended.

                                                                  86
 

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________

                                                                  87
 

--------------------------------------------------------------------------------




                                                                                                                       EXHIBIT  ___

                                                     FORM OF COMPANY CERTIFICATION

I, [identify certifying individual],  certify to the [Trustee] [Seller] [Securities  Administrator]  [Mortgage Loan Seller] [Purchaser]
and [Master Servicer] that:

         1.       I have reviewed the servicing  reports  prepared by [COMPANY] (the &#147;Company&#148;)  pursuant to the [Servicing  Agreement]
(the &#147;Servicing  Agreement&#148;),  dated as of __________  between __________ and the Company (as modified by the AAR Agreement (as defined
below) and delivered to [MASTER  SERVICER] (the &#147;Master  Servicer&#148;)  pursuant to the Assignment,  Assumption and Recognition  Agreement
(the &#147;AAR Agreement&#148;), dated as of __________ among [ASSIGNOR] as Assignor, Company and [ASSIGNEE], as Assignee.

         2.       Based on my knowledge,  the information in these reports,  taken as a whole, does not contain any untrue statement of
a material fact or omit to state a material fact  necessary to make the  statements  made,  in light of the  circumstances  under which
such statements were made, not misleading as of the last day of the period covered by such servicing reports.

         3.       Based on my knowledge,  the servicing  information required to be provided to the Master Servicer under the Servicing
Agreement and the AAR Agreement is included in these reports.

         4.       I am  responsible  for reviewing  the  activities  performed  the Company  under the Servicing  Agreement and the AAR
Agreement and based upon the review  required  under the  Servicing  Agreement  and the AAR  Agreement,  and except as disclosed in the
Annual Statement of Compliance, the Company has fulfilled its obligations under the Servicing Agreement and the AAR Agreement.

         5.       I have disclosed to the Master Servicer's certified public accountants all significant  deficiencies  relating to the
Company's  compliance with the minimum  servicing  standards in accordance with a review conduced in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the Servicing Agreement and the AAR Agreement.

         Capitalized terms used but not defined herein have the meanings ascribed to them in the AAR Agreement.

Date:______________

_____________________
[Signature]
[Title]

                                                                  88
 

--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


 

--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

 

--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT E

                                                         FORM OF TRIAL BALANCE

                                                                   2
 

--------------------------------------------------------------------------------


                                                                                                                         EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

                                                                  3
 

--------------------------------------------------------------------------------




Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title

                                                                   4
 

--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT H


                                                   COMPANY&#146;S UNDERWRITING GUIDELINES

                                                                   5
 

--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term  Sheet")  dated  [______],  between  Greenpoint  Mortgage  Funding,  Inc., a New York  corporation,
located at 100 Wood Hollow Drive,  Novato,  California  94945 (the  &#147;Company&#148;) and EMC Mortgage  Corporation,  a Delaware  corporation,
located at Mac Arthur  Ridge II, 909 Hidden Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant to the
terms and conditions of that certain  Purchase,  Warranties and Servicing  Agreement (the  "Agreement")  dated as of September 1, 2003,
between the Company and the Purchaser,  the provisions of which are incorporated  herein as if set forth in full herein,  as such terms
and conditions may be modified or supplemented  hereby.  All initially  capitalized  terms used herein unless  otherwise  defined shall
have the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company&#146;s  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:

                                                                   6
 

--------------------------------------------------------------------------------



Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None]

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date hereof, the Company makes the
     following additional representations and warranties with respect to the Mortgage Loans:  [None].  [Notwithstanding anything to
     the contrary set forth in the Agreement, with respect to each Mortgage Loan to be sold on the Closing Date, the representation
     and warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, Section ______ of the Agreement shall remain in full force and effect as of the date hereof.

                                                                   7
 

--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    GREENPOINT MORTGAGE FUNDING, INC.

                                    By:_________________________________________
                                    Name:_______________________________________
                                    Title:______________________________________



                                    EMC MORTGAGE CORPORATION


                                    By:_________________________________________
                                    Name:_______________________________________
                                    Title:______________________________________

                                                                   8
 

--------------------------------------------------------------------------------




                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE

                                                                   9
 

--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT J

                                                 RECONSTITUTED MORTGAGE LOAN REPORTING


  (a)        Servicer Mortgage Loan Number
  (b)        FNMA Mortgage Loan Number (if applicable)
  (c)        Lender/Seller Mortgage Loan Number         (if available)
  (d)        Scheduled Balance (scheduled end of month balance reporting to Master Servicer/Trustee)
  (e)        Actual Balance (actual end of month balance received from Mortgagor)
  (f)        Gross Rate (current gross rate)
  (g)        Net Rate (current passthrough)
  (h)        Last Payment Date (LPI_DATE in Fannie's Laser Reporting)
  (i)        Delinquency Month (if available)
  (j)        Default Flag, i.e. FC, REO, etc. (if available)
  (k)        Pay-In-Full Date (Mortgage Loan paid off by Mortgagor)
  (l)        Foreclosure start date
  (m)        Foreclosure end date
  (n)        REO Property date
  (o)        With respect to Liquidated Mortgage Loans:
             (i)  amount of loss or gain (as applicable)
             (ii)  the date of the loss or gain.
             (iii)  the liquidation reason (paid in full or repurchased out of deal)
  (p)        Fannie's Laser Reporting
             (i)  Action Code (for default or paid off Mortgage Loans; i.e. 60, 65, etc.)
             (ii)  Action Date
             (iii)  Remit Prin (submitted principal amount)
             (iv)  Remit Int (submitted interest amount)
             (v)  Pool/Invest indicator (indicating Schedule/Schedule or Actual/Actual pool)


                                                                   10
 

--------------------------------------------------------------------------------




                                                                                                                      EXHIBIT I-28

                                                         AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                      Dated as of January 1, 2006

                                                                between

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                  GREENPOINT MORTGAGE FUNDING, INC.,
                                                              as Company

         This  AMENDMENT  NUMBER ONE (this  &#147;Amendment&#148;)  is made and entered  into this 1st day of January,  2006,  by and between EMC
Mortgage  Corporation,  a Delaware corporation,  as purchaser (the &#147;Purchaser&#148;) and GreenPoint Mortgage Funding,  Inc., as company (the
&#147;Company&#148;) in connection  with the Purchase,  Warranties  and  Servicing  Agreement,  dated as of September 1, 2003,  between the above
mentioned parties (the &#147;Agreement&#148;). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

                                                                   11
 

--------------------------------------------------------------------------------



         Commission or SEC:  The Securities and Exchange Commission.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the &#147;master  servicer,&#148; if any,  identified in the related
transaction documents.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  (&#147;Designated  Guidelines&#148;)  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company&#146;s own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 - Asset Backed  Securities  (Regulation AB), 17 C.F.R.  &sect;&sect;229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

                                                                   12
 

--------------------------------------------------------------------------------



         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing  Criteria:  As of any date of  determination,  the &#147;servicing  criteria&#148; set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as &#147;servicing&#148;
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  applicable  Reconstitution  Agreement that are identified in Item
1122(d) of Regulation AB.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

                                                                   13
 

--------------------------------------------------------------------------------



         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         5.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company&#146;s  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;

         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each  Pass-Through  Transfer,  and except as has been  otherwise  disclosed to the  Purchaser,  any
Master  Servicer  and any  Depositor:  (1) the Company is not aware and has not received  notice that any default or servicing  related
performance  trigger  has  occurred as to any other  securitization  due to any act or failure to act of the  Company;  (2) no material
noncompliance  with applicable  servicing criteria as to any other  securitization  has been disclosed or reported by the Company;  (3)
the Company has not been terminated as servicer in a residential  mortgage loan  securitization,  either due to a servicing  default or
to application of a servicing  performance test or trigger;  (4) no material changes to the Company&#146;s servicing policies and procedures
for similar loans has occurred in the preceding three years; (5) there are no aspects of the Company&#146;s  financial  condition that could
have a material  adverse impact on the  performance by the Company of its  obligations  hereunder;  (6) there are no legal  proceedings
pending,  or known to be  contemplated  by  governmental  authorities,  against the Company  that could be material to investors in the
securities  issued in such  Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or transactions  relating to the
Company of a type that are described under Item 1119 of Regulation AB.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

                                                                   14
 

--------------------------------------------------------------------------------



         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party  Originator  to) (i)  immediately  notify  the  Purchaser,  any Master  Servicer  and any  Depositor  in writing of (A) any
litigation or  governmental  proceedings  pending  against the Company,  any  Subservicer or any  Third-Party  Originator that could be
material to investors  in the  securities  issued in a  Pass-Through  Transfer,  (B) any  affiliations  or  relationships  that develop
following the closing date of a Pass-Through  Transfer  between the Company,  any Subservicer or any Third-Party  Originator and any of
the parties  specified in clause (7) of paragraph  (p) of this Section (and any other parties  identified in writing by the  requesting
party) with  respect to such  Pass-Through  Transfer,  (C) any Event of Default  under the terms of this  Agreement  or any  applicable
Reconstitution  Agreement  related thereto,  (D) any merger,  consolidation or sale of substantially  all of the assets of the Company,
and (E) the  Company&#146;s  entry into an agreement  with a  Subservicer  to perform or assist in the  performance  of any of the Company&#146;s
obligations under this Agreement or any  Reconstitution  Agreement and (ii) provide to the Purchaser and any Depositor a description of
such proceedings, affiliations or relationships.

         All notifications pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

                                                                   15
 

--------------------------------------------------------------------------------



         With copies to:

         Bear, Stearns &amp; Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any applicable  Reconstitution  Agreement related thereto by any Person (i) into which the Company or such Subservicer may be merged
or  consolidated,  or (ii) which may be appointed as a successor to the Company or any  Subservicer,  the Company  shall provide to the
Purchaser,  any Master  Servicer  and any  Depositor,  at least 15 calendar  days prior to the  effective  date of such  succession  or
appointment,  (x) written notice to the Purchaser,  any Master  Servicer and any Depositor of such succession or appointment and (y) in
writing and in form and substance  reasonably  satisfactory to the Purchaser,  any Master Servicer and such Depositor,  all information
reasonably  requested by the Purchaser,  any Master  Servicer or any Depositor in order to comply with its reporting  obligation  under
Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

         10.      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(xx):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         11.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding this  paragraph  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

                                                                   16
 

--------------------------------------------------------------------------------



         12.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by deleting in its entirety the last
paragraph of Section 4.02 and replacing it with the following:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors&#146; rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related  Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by the Remittance Date.

         13.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         14.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

                                                                   17
 

--------------------------------------------------------------------------------



         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

                                                                   18
 

--------------------------------------------------------------------------------



         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,
Exhibit F with  respect  to  defaulted  mortgage  loans and  Exhibit  P, with  respect to  realized  losses  and gains,  with each such
report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         15.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

                                                                   19
 

--------------------------------------------------------------------------------



         (a)      The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of each  calendar  year
beginning in 2007, an Officers&#146;  Certificate  acceptable to the Purchaser (an &#147;Annual  Statement of  Compliance&#148;)  stating,  as to each
signatory  thereof,  that (i) a review of the  activities of the Company  during the preceding  calendar  year (or  applicable  portion
thereof)  and of  performance  under this  Agreement  or other  applicable  servicing  agreement  has been made  under  such  officers&#146;
supervision and (ii) to the best of such officers&#146;  knowledge,  based on such review,  the Company has fulfilled all of its obligations
under this Agreement or other  applicable  servicing  agreement in all material  respects  throughout such year (or applicable  portion
thereof),  or, if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such failure known
to such  officer  and the  nature  and status of cure  provisions  thereof.  Such  Annual  Statement  of  Compliance  shall  contain no
restrictions  or  limitations on its use.  Copies of such statement  shall be provided by the Company to the Purchaser upon request and
by the  Purchaser  to any Person  identified  as a  prospective  purchaser  of the  Mortgage  Loans.  In the event that the Company has
delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an officer&#146;s
certificate  (an &#147;Annual  Certification&#148;)  of the  Subservicer  as described  above as to each  Subservicer  as and when  required with
respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company shall execute and deliver an Annual  Certification  to the Purchaser,  any Master Servicer
and any related  Depositor for the benefit of each such entity and such entity&#146;s  affiliates and the officers,  directors and agents of
any such entity and such entity&#146;s  affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has delegated
any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual Certification
of the Subservicer as described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company  cannot  deliver the related Annual  Statement of Compliance or Annual  Certification  by March 1st of
such year, the Purchaser,  at its sole option,  may permit a cure period for the Company to deliver such Annual Statement of Compliance
or Annual Certification, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure  period,  unless  otherwise  agreed to by the  Purchaser  as set forth in 6.04(c),  and  Purchaser  may, in
addition  to  whatever  rights  the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  terminate all the rights and  obligations of the Company under this Agreement and in and
to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the same,  as provided in Section  9.01.  Such
termination  shall be considered  with cause  pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other
provision in this Agreement or any other agreement to the contrary.


         16.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

                                                                   20
 

--------------------------------------------------------------------------------



         Section 6.05      [Reserved]

         17.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an &#147;Assessment of Compliance&#148;)  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Company&#146;s  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB or as  otherwise  required by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Company that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company&#146;s  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company&#146;s  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Purchaser concurrently with the execution of this Agreement.

                                                                   21
 

--------------------------------------------------------------------------------



         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year  beginning in 2007,  the Company shall furnish to the  Purchaser or its designee,  any Master  Servicer and any Depositor a report
(an  &#147;Attestation  Report&#148;) by a registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance made
by the Company,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB or as otherwise  required
by the Master Servicer,  which Attestation  Report must be made in accordance with standards for attestation  reports issued or adopted
by the Public Company Accounting Oversight Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.20 to be
&#147;participating  in the servicing  function&#148;  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants&#146; attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment  of Compliance or  Attestation  Report by March 1st of such year,  the
Purchaser,  at its sole option,  may permit a cure period for the Company to deliver  such  Assessment  of  Compliance  or  Attestation
Report, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise agreed to by the Purchaser as described  herein,  and Purchaser may, in addition
to  whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and specific  performance,  terminate  all the rights and  obligations  of the Company  under this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating  the Company for the same, as provided in Section 9.01. Such termination
shall be considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other  provision in
this Agreement or any other agreement to the contrary.

         18.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02,  6.04, 6.07 and 11.18 of this
Agreement is to facilitate  compliance by the  Purchaser and any Depositor  with the  provisions of Regulation AB and related rules and
regulations  of the  Commission.  None of the  Purchaser,  any master  Servicer or any  Depositor  shall  exercise its right to request
delivery of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the Commission  thereunder.  The Company  acknowledges  that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply  with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery  of  information  under  these
provisions on the basis of evolving  interpretations of Regulation AB. In connection with any Pass-Through  Transfer, the Company shall
cooperate  fully with the Purchaser to deliver to the Purchaser  (including any of its assignees or designees)  and any Depositor,  any
and all  statements,  reports,  certifications,  records and any other  information  necessary in the good faith  determination  of the
Purchaser or any Depositor to permit the Purchaser or such  Depositor to comply with the  provisions  of Regulation  AB,  together with
such disclosures relating to the Company, any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

                                                                   22
 

--------------------------------------------------------------------------------



         19.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

                  Then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Purchaser,
by notice in writing  to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v) above,  or as
otherwise stated herein,  in which case,  automatically  and without notice) may, in addition to whatever rights the Purchaser may have
under Sections 3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all
the rights and obligations of the Company (and if the Company is servicing any of the Mortgage Loans in a Securitization  Transaction,
appoint a successor servicer  reasonably  acceptable to any Master Servicer for such  Securitization  Transaction) under this Agreement
and in and to the Mortgage Loans and the proceeds thereof without compensating the Company for the same.

         20.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

         The Company shall  promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master  servicer) and any
Depositor,  as applicable,  for all reasonable  expenses  incurred by the Purchaser (or such designee) or such  Depositor,  as such are
incurred,  in  connection  with the  termination  of the Company as servicer  pursuant to this  Section and the  resulting  transfer of
servicing of the  Mortgage  Loans to a successor  servicer.  The  provisions  of this  paragraph  shall not limit  whatever  rights the
Purchaser or any Depositor may have under other provisions of this Agreement  and/or any applicable  Reconstitution  Agreement  related
thereto or otherwise, whether in equity or at law, such as an action for damages, specific performance or injunctive relief.

         21.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

                                                                   23
 

--------------------------------------------------------------------------------



         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser&#146;s  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the &#147;Reconstitution  Agreements&#148;).  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;

                                                                   24
 

--------------------------------------------------------------------------------



         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide) to the extent  reasonably  available to the Company  Static Pool  Information  with respect to the
mortgage loans (of a similar type as the Mortgage  Loans,  as reasonably  identified by the Purchaser as provided below) serviced by or
for the Company or any  Third-Party  Originator  and  originated by (i) the Company,  if the Company is an originator of Mortgage Loans
(including as an acquirer of Mortgage  Loans from a Qualified  Correspondent),  and/or (ii) each  Third-Party  Originator.  Such Static
Pool  Information  shall  be  prepared  by the  Company  (or  Third-Party  Originator)  on the  basis  of its  reasonable,  good  faith
interpretation  of the  requirements  of Item  1105(a)(1)-(3)  and (c) of Regulation AB for the period of time such Mortgage Loans were
serviced  by or for the Company (or  Third-Party  Originator).  To the extent  that there is  reasonably  available  to the Company (or
Third-Party  Originator)  Static Pool  Information  with respect to more than one mortgage  loan type,  the  Purchaser or any Depositor
shall be entitled to specify  whether some or all of such  information  shall be provided  pursuant to this  paragraph.  The content of
such Static Pool  Information may be in the form customarily  provided by the Company,  and need not be customized for the Purchaser or
any Depositor.  Such Static Pool  Information for each vintage  origination  year or prior  securitized  pool, as applicable,  shall be
presented in increments no less  frequently  than quarterly  over the life of the mortgage  loans  included in the vintage  origination
year or prior  securitized  pool. The most recent  periodic  increment must be as of a date no later than 135 days prior to the date of
the prospectus or other offering  document in which the Static Pool  Information is to be included or  incorporated  by reference.  The
Static Pool Information  shall be provided in an electronic format that provides a permanent record of the information  provided,  such
as a portable  document format (pdf) file, or other such electronic format  reasonably  required by the Purchaser or the Depositor,  as
applicable;

         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,
                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its sole discretion, and

                                                                   25
 

--------------------------------------------------------------------------------



                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company&#146;s  or
Third-Party  Originator&#146;s  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the Purchaser,  any Master  Servicer and any Depositor in writing of (A) any litigation or  governmental  proceedings  involving the
Company,  any Subservicer or any Third-Party  Originator that could be material to investors in the securities issued in a Pass-Through
Transfer,  (B) any affiliations or relationships  that develop following the closing date of a Securitization  Transaction  between the
Company,  any  Subservicer  or any  Third-Party  Originator  and any of the parties  specified in clause (D) of  paragraph  (a) of this
Section (and any other parties  identified in writing by the requesting  party) with respect to such  Securitization  Transaction,  (C)
any Event of Default under the terms of this Agreement or any applicable  Reconstitution  Agreement  related  thereto,  (D) any merger,
consolidation  or sale of  substantially  all of the  assets of the  Company,  and (E) the  Company&#146;s  entry into an  agreement  with a
Subservicer  to perform or assist in the  performance  of any of the  Company&#146;s  obligations  under this  Agreement  or any  applicable
Reconstitution  Agreement  related  thereto and (ii) provide to the  Purchaser and any  Depositor a  description  of such  proceedings,
affiliations or relationships;

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any applicable  Reconstitution  Agreement related thereto by any Person (i) into which the Company or such Subservicer may be merged or
consolidated,  or (ii) which may be  appointed  as a successor  to the Company or any  Subservicer,  the Company  shall  provide to the
Purchaser,  any Master  Servicer,  and any  Depositor,  at least 15 calendar  days prior to the  effective  date of such  succession or
appointment,  (x) written notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form
and substance  reasonably  satisfactory to the Purchaser and such Depositor,  all information  reasonably requested by the Purchaser or
any Depositor in order to comply with its reporting  obligation  under Item 6.02 of Form 8-K with respect to any class of  asset-backed
securities;

                                                                   26
 

--------------------------------------------------------------------------------



         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such Subservicer&#146;s performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  &#147;Indemnified  Party&#148;),  and shall hold each of them harmless from and against any claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:

                                                                   27
 

--------------------------------------------------------------------------------



         (i)(A) any untrue  statement of a material  fact  contained or alleged to be  contained  in any written  information,  written
report,  certification,  data,  accountants&#146; letter or other material provided under this Section 11.18 by or on behalf of the Company,
or provided under this Section 11.18 by or on behalf of any Subservicer,  Subcontractor or Third-Party  Originator  (collectively,  the
&#147;Company  Information&#148;),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;

         (ii) any breach by the  Company of its  obligations  under this  Section  11.18,  including  particularly  any  failure by the
Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any  information,  report,  certification,
accountants&#146;  letter or other material when and as required under this Section 11.18,  including any failure by the Company to identify
pursuant to Section 11.20 any  Subcontractor  &#147;participating  in the servicing  function&#148; within the meaning of Item 1122 of Regulation
AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

         (iv)     the negligence bad faith or willful misconduct of the Company in connection with its performance under this Section
11.18.


                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.

                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants&#146; letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                                                                   28
 

--------------------------------------------------------------------------------



                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         22.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer under this Agreement or any applicable  Reconstitution  Agreement  related thereto unless the Company  complies
with the  provisions  of  paragraph  (b) of this  Section.  The  Company  shall  not hire or  otherwise  utilize  the  services  of any
Subcontractor,  and shall not permit any Subservicer to hire or otherwise utilize the services of any Subcontractor,  to fulfill any of
the obligations of the Company as servicer under this Agreement or any applicable  Reconstitution  Agreement related thereto unless the
Company complies with the provisions of paragraph (d) of this Section.

         (b)      It shall not be necessary for the Company to seek the consent of the Purchaser,  any Master Servicer or any Depositor
to the utilization of any  Subservicer.  The Company shall cause any Subservicer  used by the Company (or by any  Subservicer)  for the
benefit of the Purchaser and any Depositor to comply with the  provisions  of this Section and with Sections  3.01(p),  3.01(s),  6.04,
6.07 and 11.18 of this Agreement to the same extent as if such  Subservicer were the Company,  and to provide the information  required
with respect to such  Subservicer  under Section  3.01(r) of this  Agreement.  The Company shall be responsible for obtaining from each
Subservicer and delivering to the Purchaser,  any Master Servicer and any Depositor any Annual  Statement of Compliance  required to be
delivered by such Subservicer  under Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by
such Subservicer under Section 6.07 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      It shall not be necessary for the Company to seek the consent of the Purchaser,  any Master Servicer or any Depositor
to the  utilization of any  Subcontractor.  The Company shall promptly upon request  provide to the Purchaser,  any Master Servicer and
any Depositor (or any designee of the Depositor,  such as an administrator) a written  description (in form and substance  satisfactory
to the Purchaser,  any Master  Servicer and such Depositor) of the role and function of each  Subcontractor  utilized by the Company or
any  Subservicer,  specifying  (i)  the  identity  of each  such  Subcontractor,  (ii)  which  (if  any)  of  such  Subcontractors  are
&#147;participating  in the servicing  function&#148; within the meaning of Item 1122 of Regulation AB, and (iii) which elements of the Servicing
Criteria will be addressed in  assessments  of compliance  provided by each  Subcontractor  identified  pursuant to clause (ii) of this
paragraph.

                                                                   29
 

--------------------------------------------------------------------------------



         (d)      As a condition to the utilization of any Subcontractor  determined to be  &#147;participating  in the servicing  function&#148;
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         23.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.21:

         Section 11.21. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         24.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:

                                                                                                                         EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&amp;I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

                                                                   30
 

--------------------------------------------------------------------------------



SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

                                                                  31
 

--------------------------------------------------------------------------------



SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&amp;I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


         25.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit F:


                                                                                                                         EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                   32
 

--------------------------------------------------------------------------------




-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                   33
 

--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

                                                                   34
 

--------------------------------------------------------------------------------




NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:

o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:

o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown

Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor&amp;#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor&amp;#146;s family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------

                                                                  35
 

--------------------------------------------------------------------------------



                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------

                                                                   36
 

--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran&amp;#146;s Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran&amp;#146;s Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran&amp;#146;s Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                         EXHIBIT K

                                                      COMPANY&amp;#146;S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         &amp;#149;        The Company  shall (i) possess the ability to service to a  securitization;  (ii) service on a  &amp;#147;Scheduled/Scheduled&amp;#148;
reporting  basis  (advancing  through the liquidation of an REO Property),  (iii) make  compensating  interest  payments on payoffs and
curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by the 10th calendar day of
each month.

         &amp;#149;        The Company shall provide an acceptable  annual  certification  (officer&amp;#146;s  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants&amp;#146;  servicing report due by March 1 of each
year).

                                                                  37
 

--------------------------------------------------------------------------------



         &amp;#149;        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         &amp;#149;        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         &amp;#149;        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         27.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                         EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the &amp;#147;Agreement&amp;#148;), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  &amp;#147;Company&amp;#148;),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the &amp;#147;Compliance  Statement&amp;#148;),  the report on assessment of the Company&amp;#146;s  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  &amp;#147;Servicing  Criteria&amp;#148;),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  &amp;#147;Exchange  Act&amp;#148;)  and  Item  1122 of  Regulation  AB  (the  &amp;#147;Servicing
         Assessment&amp;#148;),  the registered public accounting firm&amp;#146;s  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the &amp;#147;Attestation Report&amp;#148;),  and all servicing reports,  officer&amp;#146;s
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the &amp;#147;Company Servicing Information&amp;#148;);

                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                                                                   38
 

--------------------------------------------------------------------------------



                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         28.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                         EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)

(i)      General servicing considerations.

(A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

(B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party&amp;#146;s performance and compliance with such servicing activities.

(C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

(D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

(ii)     Cash collection and administration.

(A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

                                                                   39
 

--------------------------------------------------------------------------------



(D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  &amp;#147;federally  insured  depository  institution&amp;#148;  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(F)      Unissued checks are safeguarded so as to prevent unauthorized access.

(G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

(iii)    Investor remittances and reporting.

(A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors&amp;#146; or
the trustee&amp;#146;s records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.

                                                                   40
 

--------------------------------------------------------------------------------



(B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

(C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer&amp;#146;s  investor  records,  or such other
number of days specified in the transaction agreements.

(D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

(iv)     Mortgage Loan administration.

(A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

(B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer&amp;#146;s obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(E)      The Servicer&amp;#146;s  records  regarding the mortgage loans agree with the  Servicer&amp;#146;s  records with respect to an obligor&amp;#146;s  unpaid
principal balance.

(F)      Changes with respect to the terms or status of an obligor&amp;#146;s  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

(G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity&amp;#146;s activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

                                                                   41
 

--------------------------------------------------------------------------------



(I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

(J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor&amp;#146;s mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and
(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

(K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

(L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer&amp;#146;s
funds and not charged to the obligor, unless the late payment was due to the obligor&amp;#146;s error or omission.

(M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor&amp;#146;s  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         29.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                         EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

                                                                   42
 

--------------------------------------------------------------------------------



         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company&amp;#146;s form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company&amp;#146;s
experience in servicing  assets of any type as well as a more detailed  discussion of the Company&amp;#146;s  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company&amp;#146;s  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

                                                                   43
 

--------------------------------------------------------------------------------



         -a  description  of any material  changes to the Company&amp;#146;s  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company&amp;#146;s  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company&amp;#146;s
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company&amp;#146;s overall servicing portfolio for the past three years; and

         -the Company&amp;#146;s process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company&amp;#146;s form of organization; and

         -a  description  of the Company&amp;#146;s  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company&amp;#146;s  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company&amp;#146;s  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company&amp;#146;s  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

                                                                   44
 

--------------------------------------------------------------------------------



         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm&amp;#146;s length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         30.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                                                                                                          EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as &amp;#147;Applicable Servicing Criteria&amp;#148;:

                                                                   45
 

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor the
                        third party&amp;#146;s performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, &amp;#147;federally insured depository
                        institution&amp;#148; with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors&amp;#146; or the trustee&amp;#146;s records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------

                                                                   46
 

--------------------------------------------------------------------------------



                        Disbursements made to an investor are posted within two business
                        days to the Servicer&amp;#146;s investor records, or such other number of
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in
                        accordance with the related mortgage loan documents are posted to
                        the Servicer&amp;#146;s obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer&amp;#146;s records regarding the mortgage loans agree with the
                        Servicer&amp;#146;s records with respect to an obligor&amp;#146;s unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity&amp;#146;s activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor&amp;#146;s mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------

                                                                   47
 

--------------------------------------------------------------------------------



1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be
                        made on behalf of an obligor are paid from the servicer&amp;#146;s funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor&amp;#146;s error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor&amp;#146;s records maintained by the servicer,
                        or such other number of days specified in the transaction
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
---------------------------------------------------------------------------------------------------------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:


         31.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit P:

                                                                                                                         EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.

                                                                   48
 

--------------------------------------------------------------------------------




         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                   *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&amp;amp;L supporting the decision and WFB&amp;#146;s approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)

                                                                   49
 

--------------------------------------------------------------------------------



         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If &amp;#147;Yes&amp;#148;, provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                                                                   50
 

--------------------------------------------------------------------------------




                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov&amp;#146;t Insurance
              ________________ (18a) HUD Part A                                 _________________(18)
         (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail

                                                                   51
 

--------------------------------------------------------------------------------




------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

         32.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         33.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]

                                                                   52
 

--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:_________________________________________
                                                              Name:
                                                              Title:


                                                              GREENPOINT MORTGAGE FUNDING, INC.,
                                                                       as Company

                                                              By:_________________________________________
                                                              Name:
                                                              Title:


 

--------------------------------------------------------------------------------





                                                                                                      EXHIBIT H-10




                                                    HARBOURSIDE SERVICING AGREEMENT

                                                            EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                        SAVANNAH BANK, NA dba HARBOURSIDE MORTGAGE CORPORATION

                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                       Dated as of April 1, 2005





                                              (Fixed and Adjustable Rate Mortgage Loans)





--------------------------------------------------------------------------------





                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45


                                                           2


--------------------------------------------------------------------------------




Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report....................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59



                                                              3


--------------------------------------------------------------------------------




                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting



                                                              4


--------------------------------------------------------------------------------






         This is a  Purchase,  Warranties  and  Servicing  Agreement,  dated as of April 1, 2005 and is executed  between EMC  MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the
"Purchaser"),  and Savannah Bank, NA dba  Harbourside  Mortgage  Corporation,  with offices  located at 23-B Shelter Cove Lane,  Hilton
Head, South Carolina  29928 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:



                                                              5


--------------------------------------------------------------------------------






                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the  requirements  of the
Company and Fannie Mae.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York or State of
South  Carolina,  or (iii) a day on which banks in the State of New York or State of South  Carolina are authorized or obligated by law
or executive order to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:             The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:  Savannah Bank NA dba Harbourside Mortgage Corporation,  its successors in interest and assigns, as permitted by this
Agreement.







--------------------------------------------------------------------------------







         Company's  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  President,  any Vice  President  or
Treasurer  of  Company  stating  the date by which  Company  expects to receive  any  missing  documents  sent for  recording  from the
applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Consumer Information:  Information  including,  but not limited to, all personal information about Mortgagors that is supplied
to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "[_____________________],  in trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans" and shall be established in
an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.



                                                              3


--------------------------------------------------------------------------------





         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  [______________],  or an institution having (i) the highest short-term debt rating, and one of the two
highest  long-term  debt ratings of each Rating  Agency;  or (ii) with respect to any Custodial  Account,  an unsecured  long-term debt
rating of at least one of the two highest unsecured long-term debt ratings of each Rating Agency.




                                                              4


--------------------------------------------------------------------------------







         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "__________________,  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage Loans,  and various  Mortgagors" and
shall be established in an Eligible  Account,  in the name of the Person that is the "Purchaser"  with respect to the related  Mortgage
Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.




                                                              5


--------------------------------------------------------------------------------






         HUD:  The United States Department of Housing and Urban Development or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lender  Paid  Mortgage  Insurance  Rate:  The Lender  Paid  Mortgage  Insurance  Rate  shall be a rate per annum  equal to the
percentage shown on the Mortgage Loan Schedule.

         Lender  Primary  Mortgage  Insurance  Policy:  Any  Primary  Mortgage  Insurance  Policy  for which  premiums  are paid by the
Company.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor
under the related Mortgage Note.




                                                              6


--------------------------------------------------------------------------------






         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;




                                                              7


--------------------------------------------------------------------------------







         (5)      the type of residential property constituting the Mortgaged Property;

         (6)      the original months to maturity of the Mortgage Loan;

         (7)      the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16)     a code  indicating  the purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term  refinance,  equity  take-out
refinance);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;



                                                              8


--------------------------------------------------------------------------------






         (20)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
                  related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (24)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

         (26)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (27)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (28)     whether such  Mortgage  Loan is a "Home Loan",  "Covered  Home Loan",  "Manufactured  Housing" or "Home  Improvement  Loan" as
defined in the New Jersey Home Ownership Security Act of 2002; and

         (29)     whether the Mortgage Loan has a mandatory arbitration clause.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;



                                                              9


--------------------------------------------------------------------------------






         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance  previously made or proposed to be made by the
Company pursuant to this Agreement,  that, in the good faith judgment of the Company,  will not or, in the case of a proposed  advance,
would not, be  ultimately  recoverable  by it from the related  Mortgagor  or the related  Liquidation  Proceeds,  Insurance  Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

         OCC:  Office of the Comptroller of the Currency, or any successor thereto.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.




                                                              10


--------------------------------------------------------------------------------









         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

                 (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
                 company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
                 examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
                 and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
                 investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
                 Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;




                                                              11


--------------------------------------------------------------------------------






                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:  With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).




                                                              12


--------------------------------------------------------------------------------






         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser,  duly  appointed by the Company,  who had no interest,  direct or indirect in the related
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfy the  requirements  of Title XI of FIRREA
and the  regulations  promulgated  thereunder  and the  requirements  of Fannie Mae, all as in effect on the date the Mortgage Loan was
originated.

         Qualified  Insurer:  An insurance  company duly qualified as such under the laws of the states in which the related  Mortgaged
Property is located,  duly  authorized  and  licensed in such states to transact  the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.




                                                              13


--------------------------------------------------------------------------------






         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest  has been paid and  distributed  to the  Purchaser to the end of the month of  repurchase,  plus,  (iii) third party  expenses
incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.




                                                              14


--------------------------------------------------------------------------------






         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.




                                                              15


--------------------------------------------------------------------------------






                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.




                                                              16


--------------------------------------------------------------------------------






          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.





                                                              17


--------------------------------------------------------------------------------






         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance  notice to Company and without cost to Company or such  supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.




                                                              18


--------------------------------------------------------------------------------






         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser  or its  designee no later than three (3)
Business  Days prior to the related  Closing  Date  pursuant to a bailee  letter  agreement.  All other  documents in Exhibit A hereto,
together with all other  documents  executed in connection  with the Mortgage  Loan that Company may have in its  possession,  shall be
retained by the Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or
the original policy of title  insurance,  including riders and  endorsements  thereto,  on the related Closing Date, the Company shall,
promptly upon receipt thereof and in any case not later than 120 days from the related Closing Date,  deliver such original  documents,
including  original  recorded  documents,  to the  Purchaser or its designee  (unless the Company is delayed in making such delivery by
reason of the fact that such  documents  shall  not have been  returned  by the  appropriate  recording  office).  If  delivery  is not
completed  within 120 days solely due to delays in making such delivery by reason of the fact that such  documents  shall not have been
returned by the  appropriate  recording  office,  Company shall deliver such document to Purchaser,  or its designee,  within such time
period as specified in a Company's  Officer's  Certificate.  In the event that  documents  have not been received by the date specified
in the Company's Officer's  Certificate,  a subsequent Company's Officer's Certificate shall be delivered by such date specified in the
prior  Company's  Officer's  Certificate,  stating a revised date for receipt of  documentation.  The procedure shall be repeated until
the  documents  have been  received and  delivered.  If delivery is not  completed  within 180 days solely due to delays in making such
delivery by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the Company
shall  continue to use its best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not
delivered by the 270th day from the date of the related  Closing Date, the Company shall  repurchase the related  Mortgage Loans at the
Repurchase Price in accordance with Section 3.03 hereof.




                                                              19


--------------------------------------------------------------------------------






         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

         Company  shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee  within
ninety (90) days of the receipt of the recorded documents (required for issuance of such policy) from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.





                                                              20


--------------------------------------------------------------------------------







         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults



           In the event any Principal Prepayment is made by a Mortgagor on or prior to three months after the related Closing Date],
the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par multiplied
by the amount of such Principal Prepayment.  Such remittance shall be made by the Company to Purchaser no later than the third
Business Day following receipt of such Principal Prepayment by the Company.



           In the event  either of the first three (3)  scheduled  Monthly  Payments  which are due under any  Mortgage  Loan after the
related  Cut-off Date are not made during the month in which such Monthly  Payments are due, then not later than five (5) Business Days
after notice to the Company by Purchaser (and at Purchaser's  sole option),  the Company,  shall repurchase such Mortgage Loan from the
Purchaser pursuant to the repurchase provisions contained in this Subsection 3.03.




                                                              21


--------------------------------------------------------------------------------






         Section 2.10      Modification of Obligations.

         Purchaser may,  without any notice to Company,  extend,  compromise,  renew,  release,  change,  modify,  adjust or alter,  by
operation of law or otherwise,  any of the  obligations  of the  Mortgagors or other  persons  obligated  under a Mortgage Loan without
releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with respect to such Mortgage Loan,  except to
the extent Purchaser's extension,  compromise,  release, change,  modification,  adjustment, or alteration affects Company's ability to
collect the Mortgage Loan or realize on the security of the Mortgage, but then only to the extent such action has such effect.





                                                              22


--------------------------------------------------------------------------------







                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a national  association,  duly organized,  validly existing and in good standing under the laws of the
federal laws of the United States of America and has all licenses  necessary to carry out its business as now being  conducted,  and is
licensed and  qualified to transact  business in and is in good standing  under the laws of each state in which any Mortgaged  Property
is located or is  otherwise  exempt under  applicable  law from such  licensing or  qualification  or is otherwise  not required  under
applicable law to effect such licensing or  qualification  and no demand for such  licensing or  qualification  has been made upon such
Company by any such state,  and in any event such Company is in compliance  with the laws of any such state to the extent  necessary to
ensure  the  enforceability  of each  Mortgage  Loan and the  servicing  of the  Mortgage  Loans in  accordance  with the terms of this
Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.





                                                              23


--------------------------------------------------------------------------------







         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;





                                                              24


--------------------------------------------------------------------------------







         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement; and




                                                              25


--------------------------------------------------------------------------------






         (o)      The Company has not dealt with any broker,  investment  banker,  agent or other person that may be entitled to any  commission
or compensation in connection with the sale of the Mortgage Loans.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;





                                                              26


--------------------------------------------------------------------------------







         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any related Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy, to
the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All buildings or other customarily  insured  improvements upon the Mortgaged  Property are insured by a Qualified Insurer,
against  loss by fire,  hazards of extended  coverage and such other  hazards as are provided for in the Fannie Mae or FHLMC Guide,  as
well as all additional  requirements  set forth in Section 4.10 of this Agreement.  All such standard hazard policies are in full force
and effect and contain a standard  mortgagee  clause  naming the Company and its  successors  in interest and assigns as loss payee and
such clause is still in effect and all  premiums  due thereon  have been paid.  If required  by the Flood  Disaster  Protection  Act of
1973, as amended,  the Mortgage Loan is covered by a flood insurance policy meeting the  requirements of the current  guidelines of the
Federal Insurance  Administration  which policy conforms to Fannie Mae or FHLMC  requirements,  as well as all additional  requirements
set forth in Section 4.10 of this  Agreement.  Such policy was issued by a Qualified  Insurer.  The Mortgage  obligates  the  Mortgagor
thereunder to maintain all such insurance at the  Mortgagor's  cost and expense,  and on the Mortgagor's  failure to do so,  authorizes
the holder of the Mortgage to maintain such insurance at the Mortgagor's cost and expense and to seek  reimbursement  therefor from the
Mortgagor.  Neither the Company (nor any prior  originator  or servicer of any of the Mortgage  Loans) nor any Mortgagor has engaged in
any act or omission which has impaired or would impair the coverage of any such policy,  the benefits of the  endorsement  provided for
herein, or the validity and binding effect of either;





                                                              27


--------------------------------------------------------------------------------







         (h) Each  Mortgage  Loan  complies  with,  and the  Company has  complied  with,  applicable  local,  state and federal  laws,
regulations and other requirements including, without limitation,  usury, equal credit opportunity,  real estate settlement procedures,
the Federal  Truth-In-Lending  Act,  disclosure  laws and all applicable  predatory and abusive  lending laws and  consummation  of the
transactions  contemplated hereby,  including without limitation,  the receipt of interest by the owner of such Mortgage Loan, will not
involve the  violation of any such laws,  rules or  regulations.  None of the Mortgage  Loans are (a) Mortgage  Loans subject to 12 CFR
Part 226.31,  12 CFR Part 226.32 or 226.34 of Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended,  or (b) except as may be provided in subparagraph (c) below,  classified and/or defined,  as
a "high  cost",  "threshold",  "predatory"  "high risk home loan" or "covered"  loan (or a similarly  classified  loan using  different
terminology  under a law imposing  additional legal liability for mortgage loans having high interest rates,  points and or/fees) under
any other  applicable  state,  federal or local law including,  but not limited to, the States of Georgia,  New York,  North  Carolina,
Arkansas,  Kentucky or New Mexico,  (c)  Mortgage  Loans  subject to the New Jersey Home  Ownership  Security  Act of 2002 (the "Act"),
unless such  Mortgage  Loan is a (1) "Home Loan" as defined in the Act that is a first lien  Mortgage  Loan,  which is not a "High Cost
Home Loan" as defined in the Act or (2) "Covered Home Loan" as defined in the Act that is a first lien purchase  money  Mortgage  Loan,
which is not a High Cost Home Loan under the Act, or (d) secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts  with a
loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less than sixty (60) months old,  unless
such Mortgage Loan (1) is on an investment  property,  (ii) meets the requirements  set forth in the Code of  Massachusetts  Regulation
("CMR"),  209  CMR  53.04(1)(b),  or  (iii)  meets  the  requirements  set  forth  in the  209  CMR  53.04(1)(c).  In  addition  to and
notwithstanding  anything to the contrary herein, no Mortgage Loan for which the Mortgaged  Property is located in New Jersey is a Home
Loan as defined in the Act that was made,  arranged,  or assigned by a person selling either a manufactured  home or home  improvements
to the Mortgaged  Property or was made by an  originator  to whom the Mortgagor was referred by any such seller.  Each Mortgage Loan is
being (and has been)  serviced in  accordance  with Accepted  Servicing  Practices and  applicable  state and federal laws,  including,
without limitation,  the Federal  Truth-In-Lending  Act and other consumer protection laws, real estate settlement  procedures,  usury,
equal credit opportunity and disclosure laws. Company shall maintain in its possession,  available for the Purchaser's  inspection,  as
appropriate, and shall deliver to the Purchaser or its designee upon demand, evidence of compliance with all such requirements;




                                                              28


--------------------------------------------------------------------------------







         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;




                                                              29


--------------------------------------------------------------------------------






         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;




                                                              30


--------------------------------------------------------------------------------







         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;




                                                              31


--------------------------------------------------------------------------------






         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage  loan  application  by a Qualified  Appraiser,  approved by the  Company,  who had no  interest,  direct or  indirect,  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the  Mortgage  Loan,  and the  appraisal  and  appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the
Federal Institutions Reform,  Recovery,  and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on
the date the Mortgage Loan was originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage  Loan does not contain  balloon or  "graduated  payment"  features;  No Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;




                                                              32


--------------------------------------------------------------------------------






         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage  Loans have an original  term to maturity of not more than thirty (30) years,  with  interest  payable in arrears on the first
day of each month. As to each adjustable rate Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable  rate  Mortgage  Loan,  the Mortgage  Interest  Rate will not exceed such  Mortgage  Loan's  Lifetime  Rate Cap. None of the
Mortgage Loans are  "interest-only"  Mortgage Loans or "negative  amortization"  Mortgage  Loans.  With respect to each adjustable rate
Mortgage Loan,  each Mortgage Note requires a monthly  payment which is sufficient (a) during the period prior to the first  adjustment
to the Mortgage  Interest Rate, to fully amortize the original  principal balance over the original term thereof and to pay interest at
the related  Mortgage  Interest  Rate,  and (b) during the period  following each  Adjustment  Date, to fully amortize the  outstanding
principal  balance as of the first day of such period over the then  remaining  term of such  Mortgage  Note and to pay interest at the
related  Mortgage  Interest Rate. With respect to each adjustable rate Mortgage Loan, the Mortgage Note provides that when the Mortgage
Interest Rate changes on an Adjustment  Date, the then  outstanding  principal  balance will be reamortized  over the remaining life of
the Mortgage  Loan. No Mortgage Loan contains  terms or provisions  which would result in negative  amortization.  None of the Mortgage
Loans contain a conversion  feature which would cause the Mortgage Loan  interest  rate to convert to a fixed  interest  rate.  None of
the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg)  (INTENTIONALLY LEFT BLANK)




                                                              33


--------------------------------------------------------------------------------






         (hh)      In the event the Mortgage Loan had an LTV at origination  greater than 80.00%,  the excess of the principal  balance
of the Mortgage Loan over 75.0% of the Appraised  Value of the Mortgaged  Property with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such  insurance  premium.  Any Mortgage Loan subject to a Lender
Primary  Mortgage  Insurance  Policy  obligates the Company to maintain the Lender  Primary  Mortgage  Insurance  Policy and to pay all
premiums and charges in connection therewith;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     None of the Mortgage  Loans are secured by an interest in a leasehold  estate.  The Mortgaged  Property is located in
the state  identified in the related  Mortgage  Loan  Schedule and consists of a single parcel of real property with a detached  single
family  residence  erected  thereon,  or a  townhouse,  or a  two-to  four-family  dwelling,  or an  individual  condominium  unit in a
condominium project, or an individual unit in a planned unit development or a de minimis planned unit development,  provided,  however,
that no residence or dwelling is a single parcel of real property with a manufactured  home not affixed to a permanent  foundation,  or
a mobile home. Any condominium unit or planned unit development  conforms with the Company's  underwriting  guidelines.  As of the date
of origination,  no portion of any Mortgaged Property was used for commercial  purposes,  and since the Origination Date, no portion of
any Mortgaged Property has been, or currently is, used for commercial purposes;

         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  and
interest,  which  installments are subject to change due to the adjustments to the Mortgage Interest Rate on each Adjustment Date, with
interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will amortize  fully by the stated  maturity  date,  over an
original term of not more than thirty years from commencement of amortization;




                                                              34


--------------------------------------------------------------------------------






         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated.
Except as otherwise set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment penalty,
such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;




                                                              35


--------------------------------------------------------------------------------






         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

         (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage;


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee;

         (xx)  There is no  Mortgage  Loan that was  originated  on or after  October  1, 2002 and  before  March 7,  2003,  which is secured by
property located in the State of Georgia;

         (yy)  No proceeds from any Mortgage Loan were used to finance single premium credit insurance policies;

         (zz) No borrower  was  encouraged  or required  to select a Mortgage  Loan  product  offered by the  Mortgage  Loan's
originator which is a higher cost product designed for less  creditworthy  borrowers,  unless at the time of
the Mortgage  Loan's  origination,  such  borrower did not qualify  taking into account  credit  history and
debt-to-income  ratios for a lower-cost credit product then offered by the Mortgage Loan's originator or any
affiliate of the Mortgage  Loan's  originator.  If, at the time of loan  application,  the borrower may have
qualified for a lower-cost  credit  product then offered by any mortgage  lending  affiliate of the Mortgage
Loan's originator,  the Mortgage Loan's originator referred the borrower's application to such affiliate for
underwriting consideration;




                                                              36


--------------------------------------------------------------------------------






         (aaa)    The  methodology  used in  underwriting  the  extension  of credit  for each  Mortgage  Loan  employs  objective  mathematical
principles which relate the borrower's  income,  assets and liabilities to the proposed payment and such underwriting  methodology does
not rely on the extent of the  borrower's  equity in the  collateral  as the  principal  determining  factor in  approving  such credit
extension.  Such  underwriting  methodology  confirmed  that at the  time of  origination  (application/approval)  the  borrower  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage Loan that  contains a provision  permitting  imposition  of a premium upon a prepayment  prior to
maturity:  (i) prior to the loan's origination,  the borrower agreed to such premium in exchange for a monetary benefit,  including but
not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the  borrower  was offered the option of  obtaining a
mortgage loan that did not require  payment of such a premium,  (iii) the  prepayment  premium is disclosed to the borrower in the loan
documents  pursuant to  applicable  state and federal  law,  and (iv)  notwithstanding  any state or federal law to the  contrary,  the
Servicer  shall not  impose  such  prepayment  premium in any  instance  when the  mortgage  debt is  accelerated  as the result of the
borrower's default in making the loan payments;

         (ccc)    No borrower  was  required to purchase any credit life,  disability,  accident or health  insurance  product as a condition of
obtaining  the  extension  of credit.  No  borrower  obtained a prepaid  single-premium  credit  life,  disability,  accident or health
insurance  policy in connection  with the  origination  of the Mortgage  Loan; No proceeds from any Mortgage Loan were used to purchase
single premium credit insurance policies as part of the origination of, or as a condition to closing, such Mortgage Loan;

         (ddd)  The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling Guide
and that for each  Mortgage  Loan,  the Company  agrees it shall  report one of the  following  statuses  each month as follows:  new
origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off,

         (eee)  Any Mortgage Loan with a Mortgaged Property in the State of Illinois complies with the Illinois Interest Act; and

         (fff) With  respect to any Mortgage  Loan  originated  on or after  August 1, 2004 and  underlying  the  security,  neither the related
Mortgage  nor the related  Mortgage  Note  requires  the  borrower to submit to  arbitration  to resolve any dispute  arising out of or
relating in any way to the mortgage loan transaction.




                                                              37


--------------------------------------------------------------------------------







         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.





                                                              38


--------------------------------------------------------------------------------







         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.




                                                              39


--------------------------------------------------------------------------------






         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

         (b)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;




                                                              40


--------------------------------------------------------------------------------






         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Seller respecting a breach of the foregoing representations and warranties.




                                                              41


--------------------------------------------------------------------------------






                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary  Mortgage  Insurance  Policies and Lender
Primary Mortgage Insurance Policies,  insurance claims, the title,  management and disposition of REO Property,  permitted  withdrawals
with respect to REO Property,  liquidation  reports,  and reports of foreclosures and abandonments of Mortgaged Property,  the transfer
of Mortgaged  Property,  the release of Mortgage Files, annual statements,  and examination of records and facilities.  In the event of
any conflict,  inconsistency  or discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and
any of the servicing  provisions of the Fannie Mae Guides,  the  provisions of this  Agreement and the related Term Sheet shall control
and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with respect to any Mortgage  Loan which runs more than 180 days after the first  delinquent  Due Date.  Any such
agreement  shall be approved by  Purchaser  and, if required,  by the Primary  Mortgage  Insurance  Policy  insurer and Lender  Primary
Mortgage Insurance Policy insurer, if required.




                                                              42


--------------------------------------------------------------------------------






         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.




                                                              43


--------------------------------------------------------------------------------






         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.




                                                              44


--------------------------------------------------------------------------------






         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary  Mortgage  Insurance  Policy and Lender Primary  Mortgage  Insurance  Policy,  follow such collection  procedures as it
follows with respect to mortgage loans  comparable to the Mortgage Loans and held for its own account.  Further,  the Company will take
special care in  ascertaining  and estimating  annual escrow  payments,  and all other charges that, as provided in the Mortgage,  will
become due and payable,  so that the  installments  payable by the  Mortgagors  will be sufficient to pay such charges as and when they
become due and payable.

         In no event will the  Company  waive its right to any  prepayment  penalty or premium  without  the prior  written  consent of
Purchaser  and Company  will use  diligent  efforts to collect same when due except as  otherwise  provided in the  prepayment  penalty
provisions provided in the Mortgage Loan Documents.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own account,  consistent  with Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies and Lender Primary  Mortgage
Insurance  Policies and the best interest of Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory  arrangements  can be made for
collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure or comparable  proceedings  shall be initiated within ninety
(90) days of default  for  Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection  of  delinquent
payments,  subject to state and federal law and regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage
Loans in such manner as will  maximize  the receipt of  principal  and  interest by the  Purchaser,  taking into  account,  among other
things,  the timing of  foreclosure  proceedings.  The  foregoing is subject to the  provisions  that, in any case in which a Mortgaged
Property  shall have  suffered  damage,  the  Company  shall not be  required to expend its own funds  toward the  restoration  of such
property  unless it shall  determine in its  discretion  (i) that such  restoration  will increase the proceeds of  liquidation  of the
related  Mortgage  Loan to the  Purchaser  after  reimbursement  to itself  for such  expenses,  and (ii) that  such  expenses  will be
recoverable by the Company through Insurance Proceeds or Liquidation  Proceeds from the related Mortgaged Property,  as contemplated in
Section  4.05.  Company  shall  obtain  prior  approval of  Purchaser  as to repair or  restoration  expenses in excess of ten thousand
dollars  ($10,000).  The Company shall notify the Purchaser in writing of the  commencement  of  foreclosure  proceedings  and not less
than 5 days prior to the  acceptance or rejection of any offer of  reinstatement.  The Company shall be  responsible  for all costs and
expenses incurred by it in any such proceedings or functions;  provided,  however,  that it shall be entitled to reimbursement  thereof
from the related property,  as contemplated in Section 4.05.  Notwithstanding  anything to the contrary contained herein, in connection
with a foreclosure  or acceptance of a deed in lieu of  foreclosure,  in the event the Company has  reasonable  cause to believe that a
Mortgaged  Property  is  contaminated  by  hazardous  or  toxic  substances  or  wastes,  or if the  Purchaser  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection  or review is to be  conducted  by a  qualified
inspector at the  Purchaser's  expense.  Upon  completion of the  inspection,  the Company shall promptly  provide the Purchaser with a
written report of the environmental  inspection.  After reviewing the environmental  inspection  report,  the Purchaser shall determine
how the Company shall proceed with respect to the Mortgaged Property.




                                                              45


--------------------------------------------------------------------------------






         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes  effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to Section  5.03 and any
unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such  delinquent  Mortgage
Loan  notwithstanding  anything to the contrary set forth in Section  4.05.  In the event of any such  termination,  the  provisions of
Section 11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to such delinquent
Mortgage Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.




                                                              46


--------------------------------------------------------------------------------






         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds shall be  deposited  in the  Custodial  Account  within 24 hours of receipt,  and shall at all times be
insured by the FDIC up to the FDIC insurance  limits,  or must be invested in Permitted  Investments  for the benefit of the Purchaser.
Funds  deposited  in the  Custodial  Account  may be drawn on by the Company in  accordance  with  Section  4.05.  The  creation of any
Custodial  Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit B hereto.  The  original  of such  letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;




                                                              47


--------------------------------------------------------------------------------






         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any amounts required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property  which are not released to the Mortgagor in accordance
with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

         (viii)   with respect to each full or partial Principal Prepayment,  any Prepayment Interest Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.10 in  connection  with the  deductible
clause in any blanket  hazard  insurance  policy,  such  deposit  shall be made from the  Company's  own funds,  without  reimbursement
therefor; and

         (x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

         The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.




                                                              48


--------------------------------------------------------------------------------






         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the Company's right to reimburse  itself pursuant to this subclause (ii)
being limited to amounts received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing Fees)
of principal and/or interest  respecting which any such advance was made, it being understood that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii)    to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and



                                                              49


--------------------------------------------------------------------------------






         (vii)    to reimburse itself for Nonrecoverable Advances to the extent not reimbursed pursuant to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.


         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:




                                                              50


--------------------------------------------------------------------------------






         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the  termination  of this  Agreement.  As part of its servicing  duties,
the Company shall pay to the  Mortgagors  interest on funds in Escrow  Account,  to the extent  required by law, and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii)   to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.




                                                              51


--------------------------------------------------------------------------------






         The Company will maintain in full force and effect Primary Mortgage  Insurance  Policies or Lender Primary Mortgage  Insurance
Policies  issued by a Qualified  Insurer with respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage
will be terminated  only with the approval of Purchaser,  or as required by applicable law or  regulation.  The Company will not cancel
or refuse to renew any Primary  Mortgage  Insurance  Policy or Lender Primary  Mortgage  Insurance Policy in effect on the Closing Date
that is required to be kept in force under this Agreement  unless a replacement  Primary  Mortgage  Insurance  Policy or Lender Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary Mortgage Insurance Policy or Lender
Primary  Mortgage  Insurance  Policy of any loss which,  but for the  actions of the Company  would have been  covered  thereunder.  In
connection  with any  assumption or  substitution  agreement  entered into or to be entered into pursuant to Section 6.01,  the Company
shall promptly notify the insurer under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, if
any, of such  assumption or  substitution of liability in accordance with the terms of such policy and shall take all actions which may
be required by such  insurer as a condition to the  continuation  of coverage  under the Primary  Mortgage  Insurance  Policy or Lender
Primary  Mortgage  Insurance  Policy.  If such  Primary  Mortgage  Insurance  Policy or Lender  Primary  Mortgage  Insurance  Policy is
terminated  as a result of such  assumption or  substitution  of liability,  the Company  shall obtain a replacement  Primary  Mortgage
Insurance Policy or Lender Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance Policy and, in this regard,  to take such action as shall be
necessary to permit recovery under any Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance  Policy  respecting a
defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any Primary Mortgage  Insurance Policy
or Lender Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.




                                                              52


--------------------------------------------------------------------------------






         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.



                                                              53


--------------------------------------------------------------------------------






         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and  maintain a blanket  policy  issued by a Qualified  Insurer  insuring  against
hazard  losses on all of the  Mortgage  Loans,  then,  to the extent such  policy  provides  coverage in an amount  equal to the amount
required pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have  satisfied  its  obligations  as set forth in Section  4.10,  it being  understood  and agreed  that such  policy may contain a
deductible  clause,  in which case the Company shall, in the event that there shall not have been  maintained on the related  Mortgaged
Property or REO Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered by such
policy,  deposit in the  Custodial  Account the amount not  otherwise  payable  under the  blanket  policy  because of such  deductible
clause.  In connection with its activities as servicer of the Mortgage Loans,  the Company agrees to prepare and present,  on behalf of
the Purchaser,  claims under any such blanket policy in a timely fashion in accordance  with the terms of such policy.  Upon request of
the  Purchaser,  the Company shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated  or  materially  modified
without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.




                                                              54


--------------------------------------------------------------------------------






         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO Property as set forth in this  Section  4.13.  No  Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO Property to be inspected at least monthly  thereafter or more frequently as required by the  circumstances.  The Company shall
make or cause to be made a written  report of each such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies
thereof shall be forwarded by the Company to the Purchaser.




                                                              55


--------------------------------------------------------------------------------






         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions)  only with the prior written  consent of the Purchaser.  Company shall provide monthly reports to Purchaser in reference to
the status of the marketing of the REO Properties.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO  Property to the  Purchaser  or its  designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following
information  and documents  regarding the subject REO Property:  the related  trustee's deed upon sale and copies of any related hazard
insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.




                                                              56


--------------------------------------------------------------------------------






                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:




                                                              57


--------------------------------------------------------------------------------






         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.




                                                              58


--------------------------------------------------------------------------------






         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall
deliver to the  Purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the  Company  has  reviewed  the
related Mortgage File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance  Policy,  if any. If the
Company reasonably believes it is unable under applicable law to enforce such "due-on-sale"  clause, the Company,  with the approval of
the  Purchaser,  will enter into an  assumption  agreement  with the person to whom the  Mortgaged  Property  has been  conveyed  or is
proposed to be  conveyed,  pursuant  to which such person  becomes  liable  under the  Mortgage  Note and, to the extent  permitted  by
applicable  state law, the  Mortgagor  remains  liable  thereon.  Where an assumption  is allowed  pursuant to this Section  6.01,  the
Company,  with the prior consent of the Purchaser and the primary mortgage insurer,  if any, is authorized to enter into a substitution
of liability  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be conveyed  pursuant to
which the original  mortgagor is released from  liability  and such Person is  substituted  as mortgagor  and becomes  liable under the
related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an assumption agreement.




                                                              59


--------------------------------------------------------------------------------






         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.



                                                              60


--------------------------------------------------------------------------------






         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection under any Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, the Purchaser shall, upon request
of the Company  and  delivery  to the  Purchaser  of a servicing  receipt  signed by a  Servicing  Officer,  release the portion of the
Mortgage File held by the Purchaser to the Company.  Such servicing  receipt shall obligate the Company to return the related  Mortgage
documents to the Purchaser  when the need therefor by the Company no longer  exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage  Loan have been  deposited in the  Custodial  Account or the Mortgage File or such
document  has been  delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating  or pursuing  legal  action or other  proceedings  for the  foreclosure  of the  Mortgaged  Property  either  judicially  or
non-judicially,  and the Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name and
address of the Person to which such Mortgage File or such  document was  delivered and the purpose or purposes of such  delivery.  Upon
receipt of a  certificate  of a Servicing  Officer  stating that such  Mortgage Loan was  liquidated,  the  servicing  receipt shall be
released by the Purchaser to the Company.




                                                              61


--------------------------------------------------------------------------------






         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will  deliver to the  Purchaser  not later than  February  28th of each year,  beginning  February  28,  2005,  an
executed Officers'  Certificate  acceptable to the Purchaser stating, as to each signatory thereof, that (i) a review of the activities
of the  Company  during the  preceding  calendar  year and of  performance  under  this  Agreement  has been made under such  officers'
supervision,  and (ii) to the best of such officers' knowledge,  based on such review, the Company has fulfilled all of its obligations
under this Agreement  throughout such year, or, if there has been a default in the fulfillment of any such obligation,  specifying each
such default known to such officers and the nature and status of cure  provisions  thereof.  Such Officers'  Certificate  shall contain
no restrictions or limitations on its use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company cannot  deliver the related  Officers'  Certificate  by February 28th of such year, the Purchaser,  at its sole
option, may permit a cure period for the Company to deliver such Officers'  Certificate,  but in no event later than March 15th of such
year.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.




                                                              62


--------------------------------------------------------------------------------






         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The Company,  at its expense and not later than February 28th of each year,  beginning  February 28, 2005,  shall cause a firm
of independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement
to the Purchaser  acceptable to the Purchaser to the effect that such firm has examined  certain  documents and records relating to the
Company's  servicing of mortgage loans of the same type as the Mortgage Loans pursuant to servicing  agreements  substantially  similar
to this  Agreement,  which  agreements  may  include  this  Agreement,  and  that,  on the  basis  of such  an  examination,  conducted
substantially in the uniform single audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has
been conducted in compliance with the agreements  examined  pursuant to this Section 6.05,  except for (i) such exceptions as such firm
shall believe to be immaterial,  and (ii) such other  exceptions as shall be set forth in such statement.  Such statement shall contain
no restrictions  or limitations on its use.  Copies of such statement  shall be provided by the Company to the Purchaser.  In addition,
on an annual basis, Company shall provide Purchaser with copies of its audited financial statements.

         If the Company cannot deliver the related  statement by February 28th of such year,  the  Purchaser,  at its sole option,  may
permit a cure period for the Company to deliver such statement, but in no event later than March 15th of such year.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.




                                                              63


--------------------------------------------------------------------------------






         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the FDIC, OTS, or any other similar federal or state regulations, as applicable.

                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.




                                                              64


--------------------------------------------------------------------------------






                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the  Purchaser may sustain in any way from any claim,  demand,  defense or assertion  based on or
grounded  upon, or resulting  from any assertion  based on,  grounded upon or resulting  from a breach or alleged  breach of any of the
representation  or warranty set forth in Sections 3.01 or 3.02 of this Agreement.  The Company shall  immediately  notify the Purchaser
if a claim is made by a third party against Company with respect to this Agreement or the Mortgage  Loans,  assume (with the consent of
the  Purchaser)  the defense of any such claim and pay all expenses in connection  therewith,  including  counsel fees,  whether or not
such claim is settled prior to judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered  against
it or the  Purchaser  in respect of such claim.  The Company  shall  follow any written  instructions  received  from the  Purchaser in
connection  with such claim.  The Purchaser  shall  promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
negligence,  bad faith or willful  misconduct  of Company.  The  provisions  of this Section  8.01 shall  survive  termination  of this
Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.




                                                              65


--------------------------------------------------------------------------------






         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written approval of the Purchaser, which consent shall be granted or withheld in the Purchaser's sole discretion.




                                                              66


--------------------------------------------------------------------------------






         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.




                                                              67


--------------------------------------------------------------------------------





                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or




                                                              68


--------------------------------------------------------------------------------






         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.




                                                              69


--------------------------------------------------------------------------------






                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination with cause under the terms of this Agreement.

         Section 10.02     Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this Agreement.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.




                                                              71


--------------------------------------------------------------------------------






         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.




                                                              72


--------------------------------------------------------------------------------






         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  Savannah Bank NA dba Harbourside Mortgage Corporation
                  23-B Shelter Cove Land
                  Hilton Head, South Carolina  29928
                  Attn.: Richard Gillette
                  Email: Richard.Gillette@harboursideus.com


         (ii) if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty




                                                              73


--------------------------------------------------------------------------------






or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:




                                                              74


--------------------------------------------------------------------------------






         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.




                                                              75


--------------------------------------------------------------------------------






         Notwithstanding  other  provisions  of this  Section  11.10  or any  other  express  or  implied  agreement,  arrangement,  or
understanding to the contrary,  the Company and Purchaser (the "Parties") agree that the Parties (and their employees,  representatives
and other  agents) may disclose to any and all persons,  without  limitation  of any kind from the  commencement  of  discussions,  the
purported or claimed U.S. federal income tax treatment of the purchase of the Mortgage Loans and related  transactions  covered by this
letter  agreement ("tax  treatment")  and any fact that may be relevant to  understanding  the tax treatment ("tax  structure") and all
materials of any kind  (including  opinions or other tax analyses) that are provided to the Parties  relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply with securities laws.

         The Company  agrees that the Company (i) shall comply with any  applicable  laws and  regulations  regarding  the privacy and
security of Consumer Information  including,  but not limited to the  Gramm-Leach-Bliley  Act, Title V, Subtitle A, 15 U.S.C. § 6801 et
seq.,  (ii) shall not use Consumer  Information in any manner  inconsistent  with any applicable  laws and  regulations  regarding the
privacy and security of Consumer  Information,  (iii) shall not disclose Consumer  Information to third parties except at the specific
written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,  technical and  administrative  safeguards to protect
Consumer  Information from unauthorized  access as provided by the applicable laws and regulations,  and (v) shall immediately  notify
the Purchaser of any actual or suspected breach of the confidentiality of Consumer  Information that would have a material and adverse
effect on the Purchaser.

The Company  agrees that the Company  shall  indemnify,  defend and hold the Purchaser  harmless  from and against any loss,  claim or
liability the Purchaser may suffer by reason of the Company's failure to perform the obligations set forth in this Section 11.10.


         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company's  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.




                                                              76


--------------------------------------------------------------------------------






         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This Agreement and/or any Term Sheet shall be executed by each party (i) in one or more fully executed  copies,  each of which
shall constitute a fully executed  original  Agreement,  and/or (ii) in counterparts  having one or more original  signatures,  and all
such  counterparts  containing the original  signatures of all of the parties  hereto taken together shall  constitute a fully executed
original  Agreement or Term Sheet, as applicable,  and/or (iii) by delivery of one or more original signed signature pages to the other
parties hereto (x) by mail or courier,  and/or (y) by electronic  transmission,  including without limitation by telecopier,  facsimile
or email of a scanned  image  ("Electronic  Transmission"),  each of which as received  shall  constitute  for all purposes an executed
original  signature  page of such party.  The Purchaser may deliver a copy of this Agreement  and/or any Term Sheet,  fully executed as
provided  herein,  to each other party hereto by mail and/or  courier  and/or  Electronic  Transmission,  and such copy as so delivered
shall  constitute a fully executed  original  Agreement or Term Sheet,  as applicable,  superseding  any prior form of the Agreement or
Term Sheet,  as applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be binding upon
the Company and the Purchaser and their respective successor and assigns.




                                                              77


--------------------------------------------------------------------------------






         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.

         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;




                                                              78


--------------------------------------------------------------------------------






         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater obligations on the part of Company than are contained in this Agreement.




                                                              79


--------------------------------------------------------------------------------






         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

Section 11.19.    Monthly Reporting with Respect to a Reconstitution.

         As long as the Company  continues to service  Mortgage  Loans,  the Company agrees that with respect to any Mortgage Loan sold
or transferred  pursuant to a Reconstitution  as described in Section 11.18 of this Agreement (a  "Reconstituted  Mortgage Loan"),  the
Company,  at its  expense,  shall  provide  the  Purchaser  with the  information  set forth in  Exhibit  J  attached  hereto  for each
Reconstituted  Mortgage Loan in Excel or such  electronic  delimited  file format as may be mutually  agreed upon by both Purchaser and
Company.  Such  information  shall be provided  monthly for all  Reconstituted  Mortgage  Loans on the fifth (5th) Business Day of each
month for the immediately preceding monthly period, and shall be transmitted to fast.data@bear.com.



                                                              80


--------------------------------------------------------------------------------







         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser



                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   SAVANNAH BANK, NA dba HARBOURSIDE MORTGAGE CORPORATION
                                                                Company



                                                     By: _______________________
                                                     Name:
                                                     Title:




                                                              82


--------------------------------------------------------------------------------







                                                                                                                         EXHIBIT A

                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2. The original Mortgage (together with a standard  adjustable rate mortgage rider) with evidence of recording  thereon,  or a
copy thereof  certified by the public  recording  office in which such mortgage has been recorded or, if the original  Mortgage has not
been returned from the applicable public recording office, a true certified copy, certified by the Company.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.     The  original  Assignment,  from  the  Company  to  _____________________________________,   or  in  accordance  with
Purchaser's  instructions,  which assignment shall, but for any blanks requested by Purchaser,  be in form and substance acceptable for
recording.  If the Mortgage  Loan was acquired or originated by the Company while doing  business  under another name,  the  Assignment
must be by  "[Company]  formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired  by the  Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name  of  predecessor]".  None  of the  Assignments  are  blanket
assignments of mortgage.

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.




                                                              83


--------------------------------------------------------------------------------






         6.       Originals of all recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in
which such  Assignments  have been recorded  showing a complete  chain of title from the  originator  to the Company,  with evidence of
recording  thereon,  or a copy thereof  certified by the public  recording office in which such Assignment has been recorded or, if the
original  Assignment  has not been returned from the applicable  public  recording  office,  a true  certified  copy,  certified by the
Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.  Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.




                                                              84


--------------------------------------------------------------------------------






         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.


         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.




                                                              85


--------------------------------------------------------------------------------






                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2004

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of  [_____________________]  1, 200[_] (the
"Agreement"),  we hereby  authorize  and request you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the
Agreement,  to be designated  as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Adjustable  Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

By:____________________________

Name:__________________________

Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

By:____________________________

Name:__________________________

Title:_________________________




                                                              86


--------------------------------------------------------------------------------






                                                                                                                         EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2004

To:      [_______________________]
         (the "Depository")

         As  "Company"  under the  Purchase  Warranties  and  Servicing  Agreement,  dated as of  [____________________]1,  200[_] (the
"Agreement"),  we hereby  authorize  and request you to  establish  an account,  as an Escrow  Account  pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________




                                                              87


--------------------------------------------------------------------------------







                                                                                                                        EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and _______________________ (the "Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the "Purchase  Agreement")  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage  Note from the Company,  in blank,  and an  assignment of mortgage in  recordable  form from the Company,  in blank.  Assignee
shall pay the Funding Amount by wire transfer of immediately  available funds to the account  specified by Assignor.  Assignee shall be
entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments or other proceeds
or other recoveries on the Assigned Loans received on and after _____________, 200__.




                                                              88


--------------------------------------------------------------------------------






                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;




                                                              89


--------------------------------------------------------------------------------






       (g)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

       (h)      Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Assigned  Loans,  or any  interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the  Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.


        4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;





                                                              90


--------------------------------------------------------------------------------







         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

         5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

        (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;




                                                              91


--------------------------------------------------------------------------------







         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

         (c)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this PAAR
Agreement is in the ordinary  course of Company's  business and will not conflict with, or result in a breach of, any
of the terms,  conditions  or provisions of Company's  charter or by-laws or any legal  restriction,  or any material
agreement or instrument  to which  Company is now a party or by which it is bound,  or result in the violation of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property is  subject.  The  execution,
delivery  and  performance  by  Company  of this  PAAR  Agreement  and  the  consummation  by it of the  transactions
contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally, and
by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at law;

        (d)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be obtained or made by Assignee in connection  with the execution,  delivery or performance by Company of
this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

        (e)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
the related  Assigned  Loans made by the Company in Sections 3.01 and 3.02 of the Purchase  Agreement to be untrue in
any material respect.

        (f)      Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
to be  furnished  by the  Company  pursuant to this AAR  Agreement  contains or will  contain any  materially  untrue
statement  of fact or omits or will omit to state a fact  necessary  to make the  statements  contained  therein  not
misleading.




                                                              92


--------------------------------------------------------------------------------






                                                          Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.




                                                              Miscellaneous

         7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

                  With a copy to ______________________________________.

         (b)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                  ___________________
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____




                                                              93


--------------------------------------------------------------------------------






         8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.




                                                              94


--------------------------------------------------------------------------------






                                            [Modification of Purchase Agreement

        15.      The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.




                                                              95


--------------------------------------------------------------------------------






         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]



                                                              96


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_____________________________
                                                              Name:___________________________
                                                              Title:__________________________


                                                              _________________________________
                                                              Assignee

                                                              By:_____________________________
                                                              Name:___________________________
                                                              Title:__________________________


                                                              _________________________________
                                                              Company

                                                             By:_____________________________
                                                              Name:___________________________
                                                              Title:__________________________




                                                              97


--------------------------------------------------------------------------------






                                                                                                                      EXHIBIT  ___

                                                     FORM OF COMPANY CERTIFICATION

I, [identify certifying individual],  certify to the [Trustee] [Seller] [Securities  Administrator]  [Mortgage Loan Seller] [Purchaser]
and [Master Servicer] that:

         1.       I have reviewed the servicing  reports  prepared by [COMPANY] (the "Company")  pursuant to the [Servicing  Agreement]
(the "Servicing  Agreement"),  dated as of __________  between __________ and the Company (as modified by the AAR Agreement (as defined
below) and delivered to [MASTER  SERVICER] (the "Master  Servicer")  pursuant to the Assignment,  Assumption and Recognition  Agreement
(the "AAR Agreement"), dated as of __________ among [ASSIGNOR] as Assignor, Company and [ASSIGNEE], as Assignee.

         2.       Based on my knowledge,  the information in these reports,  taken as a whole, does not contain any untrue statement of
a material fact or omit to state a material fact  necessary to make the  statements  made,  in light of the  circumstances  under which
such statements were made, not misleading as of the last day of the period covered by such servicing reports.

         3.       Based on my knowledge,  the servicing  information required to be provided to the Master Servicer under the Servicing
Agreement and the AAR Agreement is included in these reports.

         4.       I am  responsible  for reviewing  the  activities  performed  the Company  under the Servicing  Agreement and the AAR
Agreement and based upon the review  required  under the  Servicing  Agreement  and the AAR  Agreement,  and except as disclosed in the
Annual Statement of Compliance, the Company has fulfilled its obligations under the Servicing Agreement and the AAR Agreement.

         5.       I have disclosed to the Master Servicer's certified public accountants all significant  deficiencies  relating to the
Company's  compliance with the minimum  servicing  standards in accordance with a review conduced in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the Servicing Agreement and the AAR Agreement.

         Capitalized terms used but not defined herein have the meanings ascribed to them in the AAR Agreement.

Date:______________

_____________________
[Signature]
[Title]



                                                              98


--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE






--------------------------------------------------------------------------------






                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT







--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT E

                                                         FORM OF TRIAL BALANCE













                                                                 2


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    _______________________________
     Title




                                                              3


--------------------------------------------------------------------------------






Send documents to:    _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




                                                              4


--------------------------------------------------------------------------------







                                                                                                                         EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES













                                                              5


--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between Savannah Bank, NA dba Harbourside  Mortgage  Corporation,  a
national  bank,  located  at at 23-B  Shelter  Cove  Lane,  Hilton  Head,  South  Carolina  29928  (the  "Company")  and  EMC  Mortgage
Corporation,  a Delaware  corporation,  located at Mac Arthur  Ridge II, 909 Hidden Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the
"Purchaser")  is made  pursuant  to the terms and  conditions  of that  certain  Purchase,  Warranties  and  Servicing  Agreement  (the
"Agreement")  dated as of April 1, 2005, between the Company and the Purchaser,  the provisions of which are incorporated  herein as if
set forth in full herein,  as such terms and conditions may be modified or supplemented  hereby.  All initially  capitalized terms used
herein unless otherwise defined shall have the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans on a servicing  retained basis  described on the Mortgage Loan Schedule  annexed hereto
as Schedule I, pursuant to and in accordance  with the terms and conditions set forth in the Agreement,  as same may be supplemented or
modified  hereby.  Hereinafter,  the Company  shall  service the Mortgage  Loans for the benefit of the  Purchaser  and all  subsequent
transferees of the Mortgage Loans pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:




                                                              6


--------------------------------------------------------------------------------






Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None]

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date hereof, the Company makes the
     following additional representations and warranties with respect to the Mortgage Loans:  [None].  [Notwithstanding anything to
     the contrary set forth in the Agreement, with respect to each Mortgage Loan to be sold on the Closing Date, the representation
     and warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, Section ______ of the Agreement shall remain in full force and effect as of the date hereof.



                                                              7


--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    ____________________________

                                    By:_________________________
                                    Name:_______________________
                                    Title:______________________



                                    EMC MORTGAGE CORPORATION


                                    By:_________________________
                                    Name:_______________________
                                    Title:______________________




                                                              8


--------------------------------------------------------------------------------





                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE
















--------------------------------------------------------------------------------







                                                                                                                          EXHIBIT J

                                                 RECONSTITUTED MORTGAGE LOAN REPORTING


(a)      Servicer Mortgage Loan Number
(b)      FNMA Mortgage Loan Number (if applicable)
(c)      Lender/Seller Mortgage Loan Number (plus any other loan number)
(d)      Month end date/ date file created
(e)      Scheduled Beginning Balance
(f)      Actual Beginning Balance
(g)      Scheduled Ending Balance
(h)      Actual Ending Balance
(i)      Gross Rate (current gross rate)
(j)      Net Rate (current passthrough)
(k)      Last Payment Date (LPI_DATE in Fannie's Laser Reporting)
(l)      Next Due Date
(m)      Delinquency Month (if available)
(n)      Default Flag, i.e. FC, REO, etc. (if applicable)
(o)      Pay-In-Full Date (Mortgage Loan paid off by Mortgagor)
(p)      Foreclosure start date
(q)      Foreclosure end date
(r)      REO Property date
(s)      With respect to Liquidated Mortgage Loans:
         (i)   claim date
         (ii)  claim amount
         (iii) proceeds
         (iv)  amount of loss or gain (as applicable)
         (v)   the date of the loss or gain.
         (vi)  the liquidation reason (paid in full or repurchased out of deal)
(t)      Fannie's Laser Reporting (For FNMA loans)
         (i)   Action Code (for default or paid off Mortgage Loans; i.e. 60, 65, etc.)
         (ii)  Action Date
         (iii) Remit Prin (submitted principal amount)
         (iv)  Remit Int (submitted interest amount)
         (v)   Pool/Invest indicator (indicating Schedule/Schedule or Actual/Actual pool)





--------------------------------------------------------------------------------









                                                                                                                      EXHIBIT I-30

                                                         AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                      Dated as of January 1, 2006

                                                                between

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                           SAVANNAH BANK, NA
                                                 dba HARBOURSIDE MORTGAGE CORPORATION,
                                                              as Company

         This  AMENDMENT  NUMBER ONE (this  "Amendment")  is made and entered  into this 1st day of January,  2006,  by and between EMC
Mortgage  Corporation,  a Delaware  corporation,  as  purchaser  (the  "Purchaser")  and Savannah  Bank,  NA dba  Harbourside  Mortgage
Corporation,  as company (the  "Company") in connection  with the Purchase,  Warranties and Servicing  Agreement,  dated as of April 1,
2005, between the above mentioned parties (the "Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the "master  servicer," if any,  identified in the related
transaction documents.






--------------------------------------------------------------------------------






         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 – Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.






--------------------------------------------------------------------------------






         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing
scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         5.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company's  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;






--------------------------------------------------------------------------------






         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each  Pass-Through  Transfer,  and except as has been  otherwise  disclosed to the  Purchaser,  any
Master  Servicer  and  any  Depositor:  (1) no  default  or  servicing  related  performance  trigger  has  occurred  as to  any  other
securitization due to any act or failure to act of the Company;  (2) no material  noncompliance  with applicable  servicing criteria as
to any other  securitization  has been disclosed or reported by the Company;  (3) the Company has not been  terminated as servicer in a
residential  mortgage loan  securitization,  either due to a servicing  default or to  application of a servicing  performance  test or
trigger;  (4) no material  changes to the Company's  servicing  policies and procedures for similar loans has occurred in the preceding
three  years;  (5) there are no  aspects of the  Company's  financial  condition  that  could  have a  material  adverse  impact on the
performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending,  or known to be contemplated by
governmental  authorities,  against the Company  that could be material to  investors  in the  securities  issued in such  Pass-Through
Transfer;  and (7) there are no affiliations,  relationships or transactions relating to the Company of a type that are described under
Item 1119 of Regulation AB.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party  Originator to) (i) immediately notify the Purchaser,  any Master Servicer and any Depositor in writing of (A) any material
litigation  or  governmental  proceedings  pending  against  the  Company,  any  Subservicer  or any  Third-Party  Originator,  (B) any
affiliations or relationships that develop following the closing date of a Pass-Through  Transfer between the Company,  any Subservicer
or any  Third-Party  Originator and any of the parties  specified in clause (7) of paragraph (p) of this Section (and any other parties
identified in writing by the requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default under the terms
of this Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of the
Company,  and (E) the  Company's  entry into an agreement  with a  Subservicer  to perform or assist in the  performance  of any of the
Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a
description of such proceedings, affiliations or relationships.






--------------------------------------------------------------------------------






         All notification pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com






--------------------------------------------------------------------------------









         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer and any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession  or  appointment,  (x) written
notice to the Purchaser,  any Master  Servicer and any Depositor of such  succession or appointment  and (y) in writing and in form and
substance reasonably  satisfactory to the Purchaser,  any Master Servicer and such Depositor,  all information  reasonably requested by
the Purchaser,  any Master Servicer or any Depositor in order to comply with its reporting  obligation under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities.

         10.      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(ggg):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         11.      Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding the  following  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         12.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by deleting in its entirety the last
paragraph of Section 4.02 and replacing it with the following:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related  Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by the Remittance Date.

         13.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         14.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;






--------------------------------------------------------------------------------






         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;






--------------------------------------------------------------------------------






         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,
Exhibit F with  respect  to  defaulted  mortgage  loans and  Exhibit  P, with  respect to  realized  losses  and gains,  with each such
report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         15.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of each  calendar  year
beginning in 2007, an Officers'  Certificate  acceptable to the Purchaser (an "Annual  Statement of  Compliance")  stating,  as to each
signatory  thereof,  that (i) a review of the  activities of the Company during the preceding  calendar year and of  performance  under
this Agreement or other  applicable  servicing  agreement has been made under such officers'  supervision  and (ii) to the best of such
officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement or other applicable
servicing  agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any such obligation in
any material  respect,  specifying each such failure known to such officer and the nature and status of cure provisions  thereof.  Such
Annual  Statement of Compliance  shall contain no  restrictions  or limitations on its use.  Copies of such statement shall be provided
by the Company to the Purchaser upon request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage
Loans.  In the  event  that the  Company  has  delegated  any  servicing  responsibilities  with  respect  to the  Mortgage  Loans to a
Subservicer,  the Company shall deliver an officer's  certificate (an "Annual  Certification") of the Subservicer as described above as
to each Subservicer as and when required with respect to the Company.






--------------------------------------------------------------------------------






         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company shall execute and deliver an Annual  Certification  to the Purchaser,  any Master Servicer
and any related  Depositor for the benefit of each such entity and such entity's  affiliates and the officers,  directors and agents of
any such entity and such entity's  affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has delegated
any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual Certification
of the Subservicer as described above as to each Subservicer as and when required with respect to the Company.

         (c)      If the Company  cannot  deliver the related Annual  Statement of Compliance or Annual  Certification  by March 1st of
such year, the Purchaser,  at its sole option,  may permit a cure period for the Company to deliver such Annual Statement of Compliance
or Annual Certification, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure  period,  unless  otherwise  agreed to by the  Purchaser  as set forth in 6.04(c),  and  Purchaser  may, in
addition  to  whatever  rights  the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to  damages,  including
injunctive  relief and specific  performance,  terminate all the rights and  obligations of the Company under this Agreement and in and
to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the same,  as provided in Section  9.01.  Such
termination  shall be considered  with cause  pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other
provision in this Agreement or any other agreement to the contrary.


         16.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved]


         17.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.






--------------------------------------------------------------------------------






         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an "Assessment of Compliance")  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Company's  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB or as  otherwise  required by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Company that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company's  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company's  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Purchaser concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year  beginning in 2007,  the Company shall furnish to the  Purchaser or its designee,  any Master  Servicer and any Depositor a report
(an  "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance made
by the Company,  as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB or as otherwise  required
by the Master Servicer,  which Attestation  Report must be made in accordance with standards for attestation  reports issued or adopted
by the Public Company Accounting Oversight Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.20 to be
"participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants' attestation as and when provided in Sections 6.07.






--------------------------------------------------------------------------------






         If the Company  cannot  deliver the related  Assessment  of Compliance or  Attestation  Report by March 1st of such year,  the
Purchaser,  at its sole option,  may permit a cure period for the Company to deliver  such  Assessment  of  Compliance  or  Attestation
Report, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise agreed to by the Purchaser as described  herein,  and Purchaser may, in addition
to  whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and specific  performance,  terminate  all the rights and  obligations  of the Company  under this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating  the Company for the same, as provided in Section 9.01. Such termination
shall be considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other  provision in
this Agreement or any other agreement to the contrary.

         18.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02,  6.04, 6.07 and 11.18 of this
Agreement is to facilitate  compliance by the  Purchaser and any Depositor  with the  provisions of Regulation AB and related rules and
regulations of the Commission.  None of the Purchaser,  any Master  Servicer or Depositor shall exercise its right to request  delivery
of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance with the
Securities  Act,  the  Exchange  Act and the  rules and  regulations  of the  Commission  thereunder.  The  Company  acknowledges  that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply  with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery  of  information  under  these
provisions on the basis of evolving  interpretations of Regulation AB. In connection with any Pass-Through  Transfer, the Company shall
cooperate  fully with the Purchaser to deliver to the Purchaser  (including any of its assignees or designees)  and any Depositor,  any
and all  statements,  reports,  certifications,  records and any other  information  necessary in the good faith  determination  of the
Purchaser or any Depositor to permit the Purchaser or such  Depositor to comply with the  provisions  of Regulation  AB,  together with
such disclosures relating to the Company, any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.






--------------------------------------------------------------------------------






         19.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

                  Then,  and in each and every such case, so long as an Event of Default shall not have been  remedied,  the Purchaser,
by notice in writing  to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v) above,  or as
otherwise stated herein,  in which case,  automatically  and without notice) may, in addition to whatever rights the Purchaser may have
under Sections 3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all
the rights and obligations of the Company (and if the Company is servicing any of the Mortgage Loans in a Securitization  Transaction,
appoint a successor servicer  reasonably  acceptable to any Master Servicer for such  Securitization  Transaction) under this Agreement
and in and to the Mortgage Loans and the proceeds thereof without compensating the Company for the same.

         20.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

         The Company shall  promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master  servicer) and any
Depositor,  as applicable,  for all reasonable  expenses  incurred by the Purchaser (or such designee) or such  Depositor,  as such are
incurred,  in  connection  with the  termination  of the Company as servicer and the  transfer of servicing of the Mortgage  Loans to a
successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights the Purchaser or any Depositor may have under
other provisions of this Agreement and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as
an action for damages, specific performance or injunctive relief.

         21.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:






--------------------------------------------------------------------------------






         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;






--------------------------------------------------------------------------------







         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,
                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its sole discretion, and
                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;






--------------------------------------------------------------------------------






         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  any Master  Servicer and any  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the
parties  specified  in clause (D) of  paragraph  (a) of this Section (and any other  parties  identified  in writing by the  requesting
party)  with  respect  to such  Securitization  Transaction,  (C) any  Event  of  Default  under  the  terms of this  Agreement  or any
Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of  substantially  all of the assets of the  Company,  and (E) the
Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships;

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):






--------------------------------------------------------------------------------






                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting or other
criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such Subservicer's performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants'  letter or other  material  provided  under this Section  11.18 by or on behalf of the Company,  or
provided under this Section 11.18 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the
"Company  Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;






--------------------------------------------------------------------------------






         (ii) any breach by the  Company of its  obligations  under this  Section  11.18,  including  particularly  any  failure by the
Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any  information,  report,  certification,
accountants'  letter or other material when and as required under this Section 11.18,  including any failure by the Company to identify
pursuant to Section 11.20 any  Subcontractor  "participating  in the servicing  function" within the meaning of Item 1122 of Regulation
AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or
         (iv)the  negligence  bad faith or willful  misconduct of the Company in  connection  with its  performance  under this Section
11.18.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless an Indemnified  Party,  then the
Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,  losses,
damages or liabilities  incurred by such  Indemnified  Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

         In the case of any  failure of  performance  described  above,  the  Company  shall  promptly  reimburse  the  Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants' letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         22.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.






--------------------------------------------------------------------------------






         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the  Purchaser,  any Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  6.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 6.07 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The Company  shall  promptly upon request  provide to the  Purchaser,  any Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance  satisfactory to the Purchaser,  any
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         23.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.21:

         Section 11.21. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.






--------------------------------------------------------------------------------






         24.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:

                                                                                                                          EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------





--------------------------------------------------------------------------------





------------------------------ ---------------------------------------------- ------------ ------------------------------- --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT     The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------





--------------------------------------------------------------------------------





         25.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit F:


                                                                                                                          EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)






--------------------------------------------------------------------------------






-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- ------------- ----------------





--------------------------------------------------------------------------------





-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
•        ASUM-     Approved Assumption
•        BAP-      Borrower Assistance Program
•        CO-       Charge Off
•        DIL-      Deed-in-Lieu
•        FFA-      Formal Forbearance Agreement
•        MOD-      Loan Modification
•        PRE-      Pre-Sale
•        SS-       Short Sale
•        MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
•        Mortgagor
•        Tenant
•        Unknown
•        Vacant

The Property Condition field should show the last reported condition of the property as follows:
•        Damaged
•        Excellent
•        Fair
•        Gone
•        Good
•        Poor
•        Special Hazard
•        Unknown





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------



         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                          EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         •        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         •        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1 of each
year).





--------------------------------------------------------------------------------





         •        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         •        The Company shall provide a Uniform Single Attestation Program  certificate and Management  Assertion as requested by
the Master Servicer or the Purchaser.

         •        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         •        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         27.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                          EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");






--------------------------------------------------------------------------------






                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         28.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                          EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)

         (i)      General servicing considerations.

                  (A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default
in accordance  with the transaction agreements.

                  (B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted
to monitor the third party's performance and compliance with such servicing activities.





--------------------------------------------------------------------------------





                  (C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

                  (D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function
throughout the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

         (ii)     Cash collection and administration.

                  (A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing
accounts no more than two business days following receipt, or such other number of days specified in the transaction agreements.

                  (B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

                  (C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

                  (E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                  (F)      Unissued checks are safeguarded so as to prevent unauthorized access.

                  (G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

         (iii)    Investor remittances and reporting.

                 (A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors' or
the trustee's records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.





--------------------------------------------------------------------------------





                 (B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

                 (C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer's  investor  records,  or such other
number of days specified in the transaction agreements.

                 (D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

         (iv)     Mortgage Loan administration.

                 (A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

                 (B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                 (C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

                 (D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer's obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

                 (E)      The Servicer's  records  regarding the mortgage loans agree with the  Servicer's  records with respect to an obligor's  unpaid
principal balance.

                 (F)      Changes with respect to the terms or status of an obligor's  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

                 (G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

                 (H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity's activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).





--------------------------------------------------------------------------------





                 (I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

                 (J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor's mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and (C) such
funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other number of days specified in
the transaction agreements.

                 (K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                 (L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer's
funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                 (M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor's  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

                 (N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

                 (O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         29.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                           EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.





--------------------------------------------------------------------------------





Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company's
experience in servicing  assets of any type as well as a more detailed  discussion of the Company's  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;






--------------------------------------------------------------------------------






         -a  description  of any material  changes to the Company's  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company's  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company's  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company's  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company's  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.






--------------------------------------------------------------------------------






Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         30.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                                                                                                          EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.





--------------------------------------------------------------------------------





-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.





--------------------------------------------------------------------------------





-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
----------------------- --------------------------------------------------------------------- -----------------------

----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:


         31.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit P:

                                                                                                                          EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.





--------------------------------------------------------------------------------





                            The numbers on the 332 form correspond with the numbers listed below.

Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                   *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)


         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).




--------------------------------------------------------------------------------




                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________      Date:  _______________
         Phone:  ______________________        Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan         $ ________________(1)
         (2)  Interest accrued at Net Rate                               ________________(2)
         (3)  Accrued Servicing Fees                                     ________________(3)
         (4)  Attorney's Fees                                            ________________(4)
         (5)  Taxes (see page 2)                                         ________________(5)
         (6)  Property Maintenance                                       ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                  ________________(7)
         (8)  Utility Expenses                                           ________________(8)
         (9)  Appraisal/BPO                                              ________________(9)
         (10) Property Inspections                                       ________________(10)
         (11) FC Costs/Other Legal Expenses                              ________________(11)
         (12) Other (itemize)                                            ________________(12)
                  Cash for Keys__________________________                ________________(12)
                  HOA/Condo Fees_______________________                  ________________(12)
                  ______________________________________                 ________________(12)

                  Total Expenses                                       $ ________________(13)
         Credits:
         (14) Escrow Balance                                           $ ________________(14)
         (15) HIP Refund                                                 ________________(15)
         (16) Rental Receipts                                            ________________(16)
         (17) Hazard Loss Proceeds                                       ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance               ________________(18a) HUD Part A
                                                                         ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                    ________________(19)
         (20) Proceeds from Sale of Acquired Property                    ________________(20)
         (21) Other (itemize)                                            ________________(21)
              _________________________________________                  ________________(21)

              Total Credits                                            $________________(22)
         Total Realized Loss (or Amount of Gain)                       $________________(23)





--------------------------------------------------------------------------------





Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------



         32.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         33.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------





         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:_______________________________
                                                              Name:
                                                              Title:


                                                              SAVANNAH BANK, NA dba HARBOURSIDE MORTGAGE CORPORATION,
                                                                       as Company

                                                              By:______________________________
                                                              Name:
                                                              Title:









--------------------------------------------------------------------------------





                                                                                                      EXHIBIT H-11


                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                     HOMEBANC MORTGAGE CORPORATION


                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                      Dated as of January 1, 2004





                                              (Fixed and Adjustable Rate Mortgage Loans)





--------------------------------------------------------------------------------





                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms.............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to
                         Individual Mortgage Loans........................................................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45




--------------------------------------------------------------------------------




Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................47
Section 4.12     Fidelity Bond, Errors and Omissions
                        Insurance.........................................................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report....................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56
Section 6.07     Annual Certification.....................................................................61


                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59





--------------------------------------------------------------------------------





                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet





--------------------------------------------------------------------------------





         This is a Purchase,  Warranties  and  Servicing  Agreement,  dated as of January 1, 2004 and is executed  between EMC MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the
"Purchaser"),  and HomeBanc Mortgage Corporation,  with its executive offices located at 2002 Summit Boulevard,  Suite 100, Atlanta, GA
30319 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:





--------------------------------------------------------------------------------





                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the  requirements  of the
Company and Fannie Mae, or as determined by use of an AVM, provided,  however,  that the use of an AVM shall be permitted only upon the
presentation  by the Company to the  Purchaser of an approval  letter  acceptable to the  Purchaser  from each of the Rating  Agencies,
which  letters  shall  state  that use of an AVM  shall  have no  adverse  effect  in any  material  respect  on the  interests  of any
certificateholder of the related securitization.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in the State of New York or Georgia,  or
(iii) a day on which banks in the State of New York or Georgia are authorized or obligated by law or executive order to be closed.


         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.




--------------------------------------------------------------------------------




         Code: The Internal Revenue Code of 1986, or any successor statute thereto.

         Company: HomeBanc Mortgage Corporation their successors in interest and assigns, as permitted by this Agreement.

         Company's  Officer's  Certificate:  A  certificate  signed by the  Chairman of the Board,  President,  any Vice  President  or
Treasurer  of  Company  stating  the date by which  Company  expects to receive  any  missing  documents  sent for  recording  from the
applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae), or through the use of an AVM, at the request of
a Mortgagor  for the purpose of canceling a Primary  Mortgage  Insurance  Policy in accordance  with federal,  state and local laws and
regulations or otherwise made at the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled "HBMC Custodial Account,  in trust for the Purchaser,  Owner of Adjustable Rate Mortgage Loans" and shall be established in an
Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.




--------------------------------------------------------------------------------





         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).





--------------------------------------------------------------------------------





         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled "HBMC Escrow Account,  in trust for the Purchaser,  Owner of Adjustable Rate Mortgage Loans, and various Mortgagors" and shall
be established in an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.





--------------------------------------------------------------------------------





         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest Only Mortgage  Loan: A Mortgage Loan for which an  interest-only  payment  feature is allowed during the period prior
to the first Adjustment Date.

         Lender  Paid  Mortgage  Insurance  Rate:  The Lender  Paid  Mortgage  Insurance  Rate  shall be a rate per annum  equal to the
percentage shown on the Mortgage Loan Schedule.

         Lender Primary Mortgage Insurance Policy:   Any Primary Mortgage Insurance Policy for which premiums are paid by the
Company.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan,  to (i) the  Appraised  Value of the  Mortgaged  Property as of the  Origination  Date with respect to a Refinanced
Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged  Property as of the  Origination  Date or the purchase price
of the Mortgaged Property with respect to all other Mortgage Loans.

         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Master Servicer:  Wells Fargo Bank Minnesota,  National Association,  its successors in interest and assigns, or any successor
thereto designated by the Purchaser.

         MERS:  Mortgage Electronic  Registration  Systems,  Inc., a corporation  organized and existing under the laws of the State of
Delaware, or any successor thereto.

         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.

         MERS® System:  The system of recording transfers of mortgages electronically maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM Loan:  Any Mortgage  Loan as to which MERS is acting as mortgagee,  solely as nominee for the  originator of such Mortgage
Loan and its successors and assigns.





--------------------------------------------------------------------------------





         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly  payment of principal and interest on a Mortgage Loan, or in the case of an Interest
Only Mortgage Loan, payments of (i) interest, or (ii) principal and interest,  if applicable,  on a Mortgage Loan which is payable by a
Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;





--------------------------------------------------------------------------------





         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

         (8)      the original months to maturity of the Mortgage Loan;

         (9)      the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;





--------------------------------------------------------------------------------





         (19)     the date on which the first payment is or was due;

         (21)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (25)     credit score and/or mortgage score, if applicable;

         (26)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (30)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (31)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan and the MERS number, if applicable; and

         (28)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.





--------------------------------------------------------------------------------





         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real estate or contiguous  parcels of real estate bearing one legal  description  and tax  assessment  number and considered to be real
estate  under the laws of the state in which such real  property  is located  which may  include  condominium  units and  planned  unit
developments,  improved by a residential dwelling;  except that with respect to real property located in jurisdictions in which the use
of leasehold estates for residential  properties is a widely-accepted  practice, a leasehold estate of the Mortgage,  the term of which
is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Liquidation  Proceeds:  As to any Mortgage Loan,  Liquidation Proceeds net of unreimbursed  Servicing Advances,  Servicing
Fees and Monthly  Advances  and expenses  incurred by the Company in  connection  with the  liquidation  of the  Mortgage  Loan and the
related Mortgaged Property.

         Nonrecoverable  Advance:  Any advance  previously made by the Company pursuant to Section 5.03 or any Servicing Advance which,
in the good faith judgment of the Company,  may not be ultimately  recoverable by the Company from  Liquidation  Proceeds or otherwise.
The  determination  by the Company that it has made a  Nonrecoverable  Advance,  shall be evidenced by an Officer's  Certificate of the
Company delivered to the Purchaser and the Master Servicer and detailing the reasons for such determination.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.





--------------------------------------------------------------------------------





         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

                  (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
                  company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
                  examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
                  and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
                  investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
                  Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;





--------------------------------------------------------------------------------





                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.





--------------------------------------------------------------------------------





         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified Appraiser:  An appraiser,  duly appointed by the Company,  who had no interest,  direct or indirect in the Mortgaged
Property or in any loan made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval of the
Mortgage Loan, and such  appraiser and the appraisal  made by such  appraiser both satisfy the  requirements  of Title XI of FIRREA and
the  regulations  promulgated  thereunder  and the  requirements  of Fannie  Mae,  all as in effect on the date the  Mortgage  Loan was
originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.


         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.





--------------------------------------------------------------------------------





         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest  has been paid and  distributed  to the  Purchaser to the end of the month of  repurchase,  plus,  (iii) third party  expenses
incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received or advanced in respect of such
repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected by the Company, or as otherwise provided under Section 4.05 and in accordance with the Fannie Mae Guide(s).

         Servicing Fee Rate:  As set forth in the Term Sheet.





--------------------------------------------------------------------------------





         Servicing  File:  With respect to each Mortgage  Loan, the file retained by the Company,  which may be in electronic  media so
long as original  documents  are not  required  for  purposes  of  realization  of  Liquidation  Proceeds,  REO  Disposition  Proceeds,
Condemnation  Proceeds or  Insurance  Proceeds,  consisting  of all  documents  in the  Mortgage  File which are not  delivered  to the
Purchaser and the Mortgage Loan  Documents  listed in Exhibit A, the originals of such Mortgage Loan  Documents  which are delivered to
the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

         Term Sheet:  A  supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered by the
Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans listed
on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific information relating to such sale of such
Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.





--------------------------------------------------------------------------------





         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.





--------------------------------------------------------------------------------





         Section 2.04      Record Title and Possession of Mortgage Files;  Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this Agreement and the related Term
Sheet,  all the right,  title and interest of the Company in and to the Mortgage Loans.  Company will deliver the Mortgage Files to the
Custodian  designated by Purchaser,  on or before the related  Closing Date, at the expense of the Company.  The Company shall maintain
a Servicing  File,  which shall contain all documents  necessary to service the Mortgage  Loans.  The possession of each Servicing File
by the Company is at the will of the  Purchaser,  for the sole purpose of servicing the related  Mortgage  Loan, and such retention and
possession  by the Company is in a custodial  capacity  only.  From the related  Closing Date,  the  ownership of each  Mortgage  Loan,
including  the  Mortgage  Note,  the  Mortgage,  the  contents of the related  Mortgage  File and all rights,  benefits,  proceeds  and
obligations  arising  therefrom or in connection  therewith,  has been vested in the Purchaser.  All rights arising out of the Mortgage
Loans  including,  but not limited to, all funds received on or in connection with the Mortgage Loans and all records or documents with
respect to the Mortgage  Loans  prepared by or which come into the  possession of the Company shall be received and held by the Company
in trust for the benefit of the  Purchaser  as the owner of the  Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the
Company shall be  appropriately  identified in the Company's  computer system to clearly reflect the ownership of the Mortgage Loans by
the  Purchaser.  The  Company  shall  release its  custody of the  contents  of the  Mortgage  Files only in  accordance  with  written
instructions of the Purchaser,  except when such release is required as incidental to the Company's  servicing of the Mortgage Loans or
is in connection with a repurchase of any Mortgage Loan or Loans with respect  thereto  pursuant to this Agreement and the related Term
Sheet, such written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan has been reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.





--------------------------------------------------------------------------------





         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16) in Exhibit A hereto  shall be  delivered  by the Company to the  Purchaser  or its  designee no later than three (3)
Business  Days prior to the related  Closing  Date  pursuant to a bailee  letter  agreement.  All other  documents in Exhibit A hereto,
together with all other  documents  executed in connection  with the Mortgage  Loan that Company may have in its  possession,  shall be
retained by the Company in trust for the  Purchaser.  If the Company cannot  deliver the original  recorded  Mortgage Loan Documents or
the original policy of title  insurance,  including riders and  endorsements  thereto,  on the related Closing Date, the Company shall,
promptly  upon receipt  thereof and in any case not later than one hundred  twenty (120) days from the related  Closing  Date,  deliver
such original  documents,  including  original recorded  documents,  to the Purchaser or its designee (unless the Company is delayed in
making such delivery by reason of the fact that such documents shall not have been returned by the appropriate  recording  office).  If
delivery is not  completed  within one  hundred  twenty  (120) days solely due to delays in making such  delivery by reason of the fact
that such  documents  shall not have been  returned by the  appropriate  recording  office,  Company  shall  deliver  such  document to
Purchaser,  or its designee,  within such time period as specified in a Company's  Officer's  Certificate.  In the event that documents
have not been received by the date specified in the Company's  Officer's  Certificate,  a subsequent  Company's  Officer's  Certificate
shall be  delivered  by such date  specified  in the prior  Company's  Officer's  Certificate,  stating a revised  date for  receipt of
documentation.  The procedure  shall be repeated  until the documents  have been received and  delivered.  If delivery is not completed
within one hundred eighty (180) days solely due to delays in making such delivery by reason of the fact that such  documents  shall not
have been returned by the appropriate  recording office,  the Company shall continue to use its best efforts to effect delivery as soon
as possible  thereafter,  provided that if such documents are not delivered by the 270th day from the date of the related Closing Date,
the Company shall repurchase the related Mortgage Loans at the Repurchase Price in accordance with Section 3.03 hereof.





--------------------------------------------------------------------------------





         For each Mortgage Loan that is not a MERS Mortgage  Loan,  the Company shall pay all initial  recording  fees, if any, for the
assignments  of mortgage  and any other fees in  connection  with the  transfer  of all  original  documents  to the  Purchaser  or its
designee.  Company  shall  prepare,  in  recordable  form,  all  assignments  of mortgage  necessary  to assign the  Mortgage  Loans to
Purchaser, or its designee.  Company shall be responsible for recording the assignments of mortgage.

         In addition,  in connection  with the assignment of any MERS Mortgage Loan, the Company agrees that it will cause,  at its own
expense,  the MERS® System to indicate that such Mortgage  Loans have been assigned by the Company to the Purchaser in accordance  with
this Agreement by including (or deleting,  in the case of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in
such  computer  files the  information  required by the MERS® System to identify  the  Purchaser of such  Mortgage  Loans.  The Company
further  agrees that it will not alter the  information  referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

         Company shall provide an original or duplicate  original of the title  insurance  policy to Purchaser or its designee no later
than ninety (90) days of the receipt of the recorded documents from the applicable recording office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.





--------------------------------------------------------------------------------





         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such  document  certified  to be a true and  complete  copy of the  original  within  sixty  (60) days of its
submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults

           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment.  Such remittance shall be made by the Company to Purchaser no later than the
third Business Day following receipt of such Principal Prepayment by the Company.





--------------------------------------------------------------------------------





           In the event  either of the first three (3)  scheduled  Monthly  Payments  which are due under any  Mortgage  Loan after the
related  Cut-off Date are not made during the month in which such Monthly  Payments are due, then not later than five (5) Business Days
after notice to the Company by Purchaser (and at Purchaser's  sole option),  the Company,  shall repurchase such Mortgage Loan from the
Purchaser pursuant to the repurchase provisions contained in this Subsection 3.03.

         Section 2.10      Modification  of  Obligations.  Purchaser may,  without any notice to Company,  extend,  compromise,  renew,
release,  change, modify, adjust or alter, by operation of law or otherwise,  any of the obligations of the Mortgagors or other persons
obligated  under a Mortgage Loan without  releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with
respect to such Mortgage Loan, except to the extent Purchaser's extension,  compromise,  release, change, modification,  adjustment, or
alteration  affects  Company's  ability to collect the Mortgage Loan or realize on the security of the  Mortgage,  but then only to the
extent such action has such effect or reduces the Servicing Fee.





--------------------------------------------------------------------------------





                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Delaware and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.





--------------------------------------------------------------------------------





         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

         (h)      The Company has no knowledge of any circumstances or condition with respect to the Mortgage,  the Mortgaged Property,
the Mortgagor or the Mortgagor's  credit  standing that could  reasonably be expected to cause investors to regard the Mortgage Loan as
an unacceptable  investment,  cause such Mortgage Loan to become  delinquent or adversely affect the value or the  marketability of the
Mortgage  Loan.  The Company did not select the Mortgage  Loans sold to Purchaser  based on any adverse  selection of mortgage loans in
its portfolio that met Purchaser's  purchase  parameters for this  transaction (as such parameters are set forth in the  Confirmation),
including  without  limitation,  the location or  condition of the  Mortgaged  Property,  payment  pattern of the borrower or any other
factor that may adversely affect the expected cost of foreclosing,  owning or holding the Mortgage Loans or related Mortgaged  Property
or collecting the insurance or guarantee proceeds related thereto;





--------------------------------------------------------------------------------





         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise authorized under all applicable federal, state and local laws, and regulations,  if applicable, and
is in good  standing to sell  mortgage  loans to and service  mortgage  loans for Fannie Mae and FHLMC and no event has occurred  which
would make Company unable to comply with eligibility requirements or which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement or the related Term Sheet or in connection with the transactions  contemplated hereby,  contains or will, as of the date such
documentation is delivered by the Company, contain any statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;





--------------------------------------------------------------------------------





         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans;

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  Interest Paid to Date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;





--------------------------------------------------------------------------------





         (d)      The  origination  and  collection  practices used by the Company with respect to each Mortgage Note and Mortgage have
been in all respects legal,  proper,  prudent and customary in the mortgage  origination and servicing industry.  The Mortgage Loan has
been serviced by the Company and any  predecessor  servicer in accordance  with the terms of the Mortgage Note.  With respect to escrow
deposits and Escrow  Payments,  if any,  all such  payments  are in the  possession  of, or under the control of, the Company and there
exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made. No escrow
deposits or Escrow  Payments or other  charges or payments  due the Company  have been  capitalized  under any  Mortgage or the related
Mortgage Note and no such escrow deposits or Escrow  Payments are being held by the Company for any work on a Mortgaged  Property which
has not been completed;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any related Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy, to
the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable  under the Fannie Mae or FHLMC  Guides,  against loss by fire,  hazards of extended  coverage and such other  hazards as are
provided for in the Fannie Mae or FHLMC Guide,  as well as all  additional  requirements  set forth in Section 4.10 of this  Agreement.
All such  standard  hazard  policies are in full force and effect and contain a standard  mortgagee  clause  naming the Company and its
successors  in interest and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been paid.  If
required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood  insurance  policy meeting
the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae or FHLMC
requirements  and was issued by an insurer  acceptable  to Fannie Mae or FHLMC,  as well as all  additional  requirements  set forth in
Section 4.10 of this  Agreement.  The Mortgage  obligates the Mortgagor  thereunder to maintain all such  insurance at the  Mortgagor's
cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek  reimbursement  therefor from the Mortgagor.  Neither the Company (nor any prior originator or
servicer of any of the  Mortgage  Loans) nor any  Mortgagor  has engaged in any act or omission  which has impaired or would impair the
coverage of any such policy, the benefits of the endorsement provided for herein, or the validity and binding effect of either;





--------------------------------------------------------------------------------





         (h) Any and all  requirements  of any federal,  state or local law including,  without  limitation,  usury,  truth-in-lending,
real estate settlement procedures,  consumer credit protection,  equal credit opportunity or disclosure laws applicable to the Mortgage
Loan have been  complied with in all material  respects;  none of the Mortgage  Loans are  classified as a (a) a "high cost" loan under
the Home  Ownership  and  Equity  Protection  Act of 1994 or (b) a "high  cost",  "threshold",  or  "predatory"  loan  under  any other
applicable  state,  federal or local law;  the  Company  maintains,  and shall  maintain,  evidence of such  compliance  as required by
applicable  law or regulation  and shall make such evidence  available for  inspection at the Company's  office during normal  business
hours upon reasonable advance notice;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;





--------------------------------------------------------------------------------





         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the Mortgagor,  or, to the best of Company's  knowledge,  information and belief, and after due inquiry, on the part
of any other party  involved in the  origination  or servicing of the Mortgage  Loan. The proceeds of the Mortgage Loan have been fully
disbursed and there is no requirement for future advances  thereunder,  and any and all requirements as to completion of any on-site or
off-site  improvements  and as to  disbursements  of any escrow funds therefor have been complied  with.  All costs,  fees and expenses
incurred in making or closing the Mortgage Loan and the  recording of the Mortgage were paid,  and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;





--------------------------------------------------------------------------------





         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the expiration of any grace or cure period,  and to the knowledge
of the Company,  would constitute a default,  breach,  violation or event  permitting  acceleration;  and neither the Company,  nor any
prior mortgagee has waived any default, breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  Appraised  Value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;





--------------------------------------------------------------------------------





         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The  Mortgage  File  contains an  appraisal,  if required,  of the related  Mortgaged  Property  signed prior to the final
approval of the mortgage loan application by a Qualified Appraiser,  approved by the Company, who had no interest,  direct or indirect,
in the  Mortgaged  Property or in any loan made on the  security  thereof,  and whose  compensation  is not affected by the approval or
disapproval of the Mortgage Loan,  and the appraisal and appraiser  both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI
of the Federal  Institutions  Reform,  Recovery,  and  Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in
effect on the date the Mortgage Loan was originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;





--------------------------------------------------------------------------------





         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage  Loan does not contain  balloon or  "graduated  payment"  features;  No Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage  Loans have an original  term to maturity of not more than thirty (30) years,  with  interest  payable in arrears on the first
day of each month. As to each adjustable rate Mortgage Loan, on each  applicable  Adjustment  Date, the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable  rate Mortgage Loan, the Mortgage  Interest Rate will not exceed such Mortgage  Loan's Lifetime Rate Cap. Each Mortgage Note
requires a monthly  payment which is  sufficient,  during the period prior to the first  adjustment to the Mortgage  Interest  Rate, to
fully  amortize the  outstanding  principal  balance as of the first day of such period over the then  remaining  term of such Mortgage
Note and to pay interest at the related Mortgage  Interest Rate;  provided  however,  with respect to any Interest Only Mortgage Loans,
the Mortgage Note allows a Monthly  Payment of interest only during the first 10 years from  origination,  and after the first 10 years
from  origination,  the  Mortgage  Note  requires a Monthly  Payment of  principal  and  interest,  sufficient  to fully  amortize  the
outstanding  principal  balance over the then remaining term of such Mortgage Loan.. As to each Mortgage Loan, if the related  Mortgage
Interest Rate changes on an adjustment  date, the then  outstanding  principal  balance will be reamortized  over the remaining life of
such Mortgage Loan. No Mortgage Loan contains  terms or provisions  which would result in negative  amortization.  None of the Mortgage
Loans contain a conversion  feature which would cause the Mortgage Loan  interest  rate to convert to a fixed  interest  rate.  None of
the Mortgage Loans are considered agricultural loans;

         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)





--------------------------------------------------------------------------------





         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh)     In the event the Mortgage Loan had an LTV at origination  greater than 80.00%, the excess of the principal balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has  occurred  and no state of facts known to the Company  exists that has, or will
result in the exclusion  from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy
obligates the Mortgagor  thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay
all  premiums  and charges in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date
which has resulted or will result in an exclusion from,  denial of, or defense to coverage under any Primary Mortgage  Insurance Policy
(including,  without  limitation,  any  exclusions,  denials or defenses  which would  limit or reduce the  availability  of the timely
payment of the full amount of the loss  otherwise  due  thereunder  to the insured)  whether  arising out of actions,  representations,
errors,  omissions,  negligence,  or fraud of the Company or the Mortgagor,  or for any other reason under such coverage.  The mortgage
interest  rate for the Mortgage  Loan as set forth on the related  Mortgage Loan  Schedule is net of any such  insurance  premium.  Any
Mortgage Loan subject to a Lender Primary  Mortgage  Insurance  Policy  obligates the Company to maintain the Lender Primary  Insurance
Policy and to pay all premiums and charges in connection therewith;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

         (jj)     Unless otherwise indicated on the Mortgage Loan Schedule,  none of the Mortgage Loans are secured by an interest in a
leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists of a
single parcel of real property or contiguous  parcels bearing one legal  description  and tax assessment  number with a detached single
family  residence  erected  thereon,  or a  townhouse,  or a  two-to-four  family  dwelling,  or an  individual  condominium  unit in a
condominium project, or an individual unit in a planned unit development or a de minimis planned unit development,  provided,  however,
that no residence or dwelling is a single parcel of real property with a manufactured  home not affixed to a permanent  foundation,  or
a mobile home. Any condominium unit or planned unit development  conforms with the Company's  underwriting  guidelines.  As of the date
of origination,  no portion of any Mortgaged  Property is used for commercial  purposes,  and since the Origination Date to the best of
the Company's knowledge, no portion of any Mortgaged Property has been, or currently is, used for commercial purposes;





--------------------------------------------------------------------------------





         (kk)     Monthly  Payments on the  Mortgage  Loan  commenced  no more than sixty (60) days after the funds were  disbursed  in
connection  with the Mortgage Loan. The Mortgage Note is payable on the first day of each month in monthly  installments  of principal,
if applicable,  and interest,  which  installments  are subject to change due to the adjustments to the Mortgage  Interest Rate on each
Adjustment Date, with interest calculated and payable in arrears;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person or an Illinois land trust or an inter vivos  revocable trust
acceptable to Fannie Mae and/or Freddie Mac;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated.
Except as otherwise set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment penalty,
such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;





--------------------------------------------------------------------------------





         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

         (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage; and


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.





--------------------------------------------------------------------------------





         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.





--------------------------------------------------------------------------------





         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

(c)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

(d)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;





--------------------------------------------------------------------------------





         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Seller respecting a breach of the foregoing representations and warranties.


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to do or cause to be done any
and all things in connection  with such servicing and  administration  which the Company may deem necessary or desirable and consistent
with the terms of this Agreement and with Accepted Servicing  Practices and exercise the same care that it customarily  employs for its
own account.  Except as set forth in this  Agreement,  the Company  shall  service the  Mortgage  Loans in strict  compliance  with the
servicing  provisions of the Fannie Mae Guides (special servicing option),  which include, but are not limited to, provisions regarding
the liquidation of Mortgage Loans,  the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance  of hazard  insurance with a Qualified  Insurer,  the  maintenance of mortgage  impairment  insurance,  the  maintenance of
fidelity bond and errors and omissions  insurance,  inspections,  the  restoration of Mortgaged  Property,  the  maintenance of Primary
Mortgage  Insurance Policies and Lender Primary Mortgage Insurance  Policies,  insurance claims, the title,  management and disposition
of REO  Property,  permitted  withdrawals  with  respect  to REO  Property,  liquidation  reports,  and  reports  of  foreclosures  and
abandonments  of  Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Files,  annual  statements,  and
examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or  discrepancy  between any of the  servicing
provisions of this  Agreement and the related Term Sheet and any of the servicing  provisions of the Fannie Mae Guides,  the provisions
of this Agreement shall control and be binding upon the Purchaser and the Company.





--------------------------------------------------------------------------------





         Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement  of any such term or in any manner grant  indulgence to any Mortgagor if in the Company's  reasonable  and prudent
determination  such waiver,  modification,  postponement or indulgence is not materially adverse to the Purchaser,  provided,  however,
that unless the Company has obtained the prior written  consent of the Purchaser,  the Company shall not permit any  modification  with
respect to any  Mortgage  Loan that would  change the  Mortgage  Interest  Rate,  defer for more than  ninety  (90) days or forgive any
payment of principal or interest,  reduce or increase the  outstanding  principal  balance (except for actual payments of principal) or
change the final  maturity date on such Mortgage  Loan.  In the event of any such  modification  which has been agreed to in writing by
the  Purchaser  and which  permits the  deferral of interest or principal  payments on any Mortgage  Loan,  the Company  shall,  on the
Business  Day  immediately  preceding  the  Remittance  Date in any month in which any such  principal  or  interest  payment  has been
deferred,  deposit in the Custodial  Account from its own funds,  in  accordance  with Section 4.04,  the  difference  between (a) such
month's  principal and one month's interest at the Mortgage Loan Remittance Rate on the unpaid principal  balance of such Mortgage Loan
and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the same extent as for
all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall  continue,  and is
hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,  or of partial or
full release,  discharge and all other  comparable  instruments,  with respect to the Mortgage  Loans and with respect to the Mortgaged
Properties.  Notwithstanding  anything  herein to the  contrary,  the Company  may not enter into a  forbearance  agreement  or similar
arrangement  with  respect to any  Mortgage  Loan which runs more than one hundred  eighty  (180) days after the first  delinquent  Due
Date.  Any such  agreement  shall be approved by Purchaser  and, if required,  by the Primary  Mortgage  Insurance  Policy  insurer and
Lender Primary Mortgage Insurance Policy insurer, if required.

         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder)  or (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.





--------------------------------------------------------------------------------





         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.





--------------------------------------------------------------------------------





         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary  Mortgage  Insurance  Policy and Lender Primary  Mortgage  Insurance  Policy,  follow such collection  procedures as it
follows with respect to mortgage loans  comparable to the Mortgage Loans and held for its own account.  Further,  the Company will take
special care in  ascertaining  and estimating  annual escrow  payments,  and all other charges that, as provided in the Mortgage,  will
become due and payable,  so that the  installments  payable by the  Mortgagors  will be sufficient to pay such charges as and when they
become due and payable.





--------------------------------------------------------------------------------





         In no event will the  Company  waive its right to any  prepayment  penalty or premium  without  the prior  written  consent of
Purchaser and Company will use diligent efforts to collect same when due except as otherwise  provided in the prepayment  penalty rider
to the Mortgage.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own account,  consistent  with Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies and Lender Primary  Mortgage
Insurance  Policies and the best interest of Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties
securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory  arrangements  can be made for
collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure or comparable  proceedings  shall be initiated within ninety
(90) days of default  for  Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection  of  delinquent
payments,  subject to state and federal law and regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage
Loans in such manner as will  maximize  the receipt of  principal  and  interest by the  Purchaser,  taking into  account,  among other
things,  the timing of  foreclosure  proceedings.  The  foregoing is subject to the  provisions  that, in any case in which a Mortgaged
Property  shall have  suffered  damage,  the  Company  shall not be  required to expend its own funds  toward the  restoration  of such
property  unless it shall  determine in its  discretion  (i) that such  restoration  will increase the proceeds of  liquidation  of the
related  Mortgage  Loan to the  Purchaser  after  reimbursement  to itself  for such  expenses,  and (ii) that  such  expenses  will be
recoverable by the Company through Insurance Proceeds,  Condemnation  Proceeds,  REO Disposition  Proceeds or Liquidation Proceeds from
the related  Mortgaged  Property,  as  contemplated  in Section 4.05.  Company shall obtain prior approval of Purchaser as to repair or
restoration  expenses  in excess of ten  thousand  dollars  ($10,000).  The  Company  shall  notify  the  Purchaser  in  writing of the
commencement  of  foreclosure  proceedings  and not less  than  five (5) days  prior to the  acceptance  or  rejection  of any offer of
reinstatement.  The Company  shall be  responsible  for all costs and expenses  incurred by it in any such  proceedings  or  functions;
provided,  however,  that it shall be entitled to  reimbursement  thereof from the related  property,  as contemplated in Section 4.05.
Notwithstanding  anything to the contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance of a deed in lieu of
foreclosure,  in the event the Company has reasonable cause to believe that a Mortgaged  Property is contaminated by hazardous or toxic
substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such
an inspection or review is to be conducted by a qualified  inspector at the  Purchaser's  expense.  Upon  completion of the inspection,
the  Company  shall  promptly  provide the  Purchaser  with a written  report of the  environmental  inspection.  After  reviewing  the
environmental inspection report, the Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.





--------------------------------------------------------------------------------





         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code

         Section 4.04      Establishment of Custodial Accounts; Deposits inCustodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible  Account.  Funds ,deposited in the Custodial  Account shall at all times be insured by the FDIC up to the FDIC insurance
limits,  or must be invested in Permitted  Investments for the benefit of the Purchaser.  Funds deposited in the Custodial  Account may
be drawn on by the Company in  accordance  with Section  4.05.  The creation of any  Custodial  Account  shall be evidenced by a letter
agreement in the form shown in Exhibit B hereto.  The  original of such letter  agreement  shall be  furnished to the  Purchaser on the
Closing Date, and upon the request of any subsequent Purchaser.

         The Company shall deposit in a mortgage  clearing account on a daily basis, and in the Custodial  Account or Accounts no later
than 48 hours after receipt of funds,  and retain therein the following  payments and collections  received or made by it subsequent to
the Cut-off Date, or received by it prior to the Cut-off Date but allocable to a period  subsequent  thereto,  other than in respect of
principal and interest on the Mortgage Loans due on or before the Cut-off Date:





--------------------------------------------------------------------------------





         (i)   all payments on account of principal, including Principal Prepayments and related penalties, on the Mortgage Loans;

         (ii)  all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii) all Net Liquidation Proceeds;

         (iv)  any amounts  required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and in
connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v)   all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii) with respect to each full or partial Principal  Prepayment,  any Prepayment Interest  Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor; and

         (x) any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

         The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.





--------------------------------------------------------------------------------





         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such  interest to be  withdrawn  monthly not later than each  Remittance  Date),  (b) the  Servicing  Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and

         (vii)    to reimburse itself for any Nonrecoverable Advances.





--------------------------------------------------------------------------------





         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company  shall deposit in a mortgage  clearing  account on a daily basis,  and in the Escrow  Account or Accounts no later
than 48 hours after receipt of funds, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

          The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds  deposited in the Escrow  Account by the depository  institution to the extent  permitted by law and,
to the extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor in accordance  with  applicable  law..
The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.


         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;





--------------------------------------------------------------------------------





         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii) to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.





--------------------------------------------------------------------------------





         The Company will maintain in full force and effect Primary Mortgage  Insurance  Policies or Lender Primary Mortgage  Insurance
Policies  issued by a Qualified  Insurer with respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage
will be terminated  only with the approval of Purchaser,  or as required by applicable law or  regulation.  The Company will not cancel
or refuse to renew any Primary  Mortgage  Insurance  Policy or Lender Primary  Mortgage  Insurance Policy in effect on the Closing Date
that is required to be kept in force under this Agreement  unless a replacement  Primary  Mortgage  Insurance  Policy or Lender Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary Mortgage Insurance Policy or Lender
Primary  Mortgage  Insurance  Policy of any loss which,  but for the  actions of the Company  would have been  covered  thereunder.  In
connection  with any  assumption or  substitution  agreement  entered into or to be entered into pursuant to Section 6.01,  the Company
shall promptly notify the insurer under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, if
any, of such  assumption or  substitution of liability in accordance with the terms of such policy and shall take all actions which may
be required by such  insurer as a condition to the  continuation  of coverage  under the Primary  Mortgage  Insurance  Policy or Lender
Primary  Mortgage  Insurance  Policy.  If such  Primary  Mortgage  Insurance  Policy or Lender  Primary  Mortgage  Insurance  Policy is
terminated  as a result of such  assumption or  substitution  of liability,  the Company  shall obtain a replacement  Primary  Mortgage
Insurance Policy or Lender Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance Policy and, in this regard,  to take such action as shall be
necessary to permit recovery under any Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance  Policy  respecting a
defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any Primary Mortgage  Insurance Policy
or Lender Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the  Company  and its  successors  and/or  assigns  and shall  provide  for at least  thirty  (30)  days  prior  written  notice of any
cancellation,  reduction  in the amount or material  change in coverage  to the  Company.  The  Company  shall not  interfere  with the
Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent,  provided,  however,  that the Company  shall not
accept any such insurance policies from insurance companies unless such companies are Qualified Insurers.





--------------------------------------------------------------------------------





         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to Fannie Mae or
FHLMC  insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its activities as servicer of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the Purchaser.





--------------------------------------------------------------------------------





         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

                  Section 4.13      Title, Management and Disposition of REO Property.


         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.





--------------------------------------------------------------------------------





         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO Property as set forth in this  Section  4.13.  No  Servicing  Fee shall be assessed or
otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO Property to be inspected at least monthly  thereafter or more frequently as required by the  circumstances.  The Company shall
make or cause to be made a written  report of each such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies
thereof shall be forwarded by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions)  only with the prior written  consent of the Purchaser.  Company shall provide monthly reports to Purchaser in reference to
the status of the marketing of the REO Properties.





--------------------------------------------------------------------------------





         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO Property to the  Purchaser or its designee.  Within five (5) Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five (5) Business  Days,  the Company shall  provide the Purchaser  with the following
information  regarding  the subject REO  Property:  the related  trustee's  deed upon sale and copies of any related  hazard  insurance
claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.





--------------------------------------------------------------------------------






         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest  on any such late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each  change plus two (2)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the tenth
calendar day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and





--------------------------------------------------------------------------------





         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.





--------------------------------------------------------------------------------





         Section 5.03      Monthly Advances by the Company.

                  Not later than the close of business on the Business Day preceding  each  Remittance  Date, the Company shall deposit
in the Custodial  Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to
Section  4.01, of principal  (due after the Cut-off Date) and interest not allocable to the period prior to the Cut-off Date,  adjusted
to the  Mortgage  Loan  Remittance  Rate,  which were due on a Mortgage  Loan and  delinquent  at the close of  business on the related
Determination  Date;  provided,  however,  that the Company may use the Amount Held for Future  Distribution (as defined below) then on
deposit in the  Custodial  Account to make such Monthly  Advances.  The Company shall deposit any portion of the Amount Held for Future
Distribution  used to pay Monthly Advances into the Custodial  Account on any future  Remittance Date to the extent that the funds that
are available in the Custodial  Account for  remittance to the Purchaser on such  Remittance  Date are less than the amount of payments
required to be made to the Purchaser on such Remittance Date.

           The "Amount Held for Future  Distribution" as to any Remittance Date shall be the total of the amounts held in the Custodial
Account at the close of business on the  preceding  Determination  Date which were  received  after the Cut-off  Date on account of (i)
Liquidation  Proceeds,  Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Remittance Date, and (ii)
payments  which  represent  early  receipt of scheduled  payments of principal  and interest due on a date or dates  subsequent  to the
related Due Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES





--------------------------------------------------------------------------------





         Section 6.01      Assumption Agreements.

         The Company will, to the extent it has actual  knowledge of any conveyance or  prospective  conveyance by any Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance  Policy,  if any. If the
Company  reasonably  believes it is unable under applicable law to enforce such  "due-on-sale"  clause,  the Company will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.





--------------------------------------------------------------------------------





         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five (5) Business  Days after  receipt of such  certification  and request,  release or cause to be released to the Company,
the related  Mortgage Loan Documents  and, upon its receipt of such  documents,  the Company shall promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection under any Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, the Purchaser shall, upon request
of the Company  and  delivery  to the  Purchaser  of a servicing  receipt  signed by a  Servicing  Officer,  release the portion of the
Mortgage File held by the Purchaser to the Company.  Such servicing  receipt shall obligate the Company to return the related  Mortgage
documents to the Purchaser  when the need therefor by the Company no longer  exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage  Loan have been  deposited in the  Custodial  Account or the Mortgage File or such
document  has been  delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating  or pursuing  legal  action or other  proceedings  for the  foreclosure  of the  Mortgaged  Property  either  judicially  or
non-judicially,  and the Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name and
address of the Person to which such Mortgage File or such  document was  delivered and the purpose or purposes of such  delivery.  Upon
receipt of a  certificate  of a Servicing  Officer  stating that such  Mortgage Loan was  liquidated,  the  servicing  receipt shall be
released by the Purchaser to the Company.





--------------------------------------------------------------------------------





         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser  and the Master  Servicer not later  February 28 of each year  beginning in February
2005, an Officers'  Certificate  stating,  as to each signatory thereof,  that (i) a review of the activities of the Company during the
preceding  calendar year and of performance under this Agreement has been made under such officers'  supervision,  and (ii) to the best
of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement  throughout
such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such default  known to such
officers  and the nature and status of cure  provisions  thereof.  Copies of such  statement  shall be  provided  by the Company to the
Purchaser upon request.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         On or before  February  28 of each  year  beginning  February  28,  2005 the  Company  at its  expense  shall  cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the Purchaser to the effect that such firm has examined certain  documents and records relating to the Company's  servicing of mortgage
loans of the same type as the  Mortgage  Loans  pursuant  to  servicing  agreements  substantially  similar  to this  Agreement,  which
agreements may include this Agreement,  and that, on the basis of such an examination,  conducted  substantially  in the uniform single
audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has been  conducted in compliance  with
the  agreements  examined  pursuant to this Section 6.05,  except for (i) such  exceptions as such firm shall believe to be immaterial,
and (ii) such other  exceptions as shall be set forth in such  statement.  Copies of such statement shall be provided by the Company to
the Purchaser and the Master Servicer.  In addition,  on an annual basis,  Company shall provided  Purchaser with copies of its audited
financial statements.





--------------------------------------------------------------------------------





         Section 6.06      Purchaser's Right to Examine Company Records.

         The  Purchaser  shall have the right to  examine  and audit at its  expense  upon  reasonable  notice to the  Company,  during
business  hours or at such other  times as might be  reasonable  under  applicable  circumstances,  any and all of the books,  records,
documentation or other information of the Company,  or held by another for the Company or on its behalf or otherwise,  which relates to
the performance or observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

         Section 6.07      Annual Certification.

(a)      For so long as the Mortgage Loans are being master serviced by the Master  Servicer,  by February 28th of each year (or if not
a Business Day, the  immediately  preceding  Business Day), or at any other time upon thirty (30) days written  request,  an officer of
the Company  shall  execute and deliver an  Officer's  Certificate  to the  Purchaser  and the Master  Servicer  for the benefit of the
Purchaser and the Master Servicer and their officers, directors and affiliates, certifying as to the following matters:

             (i)      Based on my knowledge,  the information in the Annual  Statement of Compliance,  the Annual  Independent  Public  Accountant's
                      Servicing Report and all servicing  reports,  officer's  certificates and other information  relating to
                      the  servicing  of the  Mortgage  Loans  submitted  to the Master  Servicer  taken as a whole,  does not
                      contain any untrue  statement of a material fact or omit to state a material fact  necessary to make the
                      statements  made, in light of the  circumstances  under which such  statements were made, not misleading
                      as of the date of this certification;

             (ii)     The  servicing  information  required to be provided to the Master  Servicer  by the  Company  under this  Agreement  has been
                      provided to the Master Servicer;

            (iii)     I am  responsible  for  reviewing  the  activities  performed by the Company  under the  Agreement  and based upon the review
                      required by this  Agreement,  and except as  disclosed  in the Annual  Statement  of  Compliance  or the
                      Annual Independent Public  Accountant's  Servicing Report submitted to the Master Servicer,  the Company
                      has, as of the date of this certification fulfilled its obligations under this Agreement; and





--------------------------------------------------------------------------------





            (iv)      I have disclosed to the Master Servicer all significant  deficiencies  relating to the Company's  compliance
                      with the minimum  servicing  standards in accordance with a review  conducted in compliance with the Uniform
                      Single Attestation Program for Mortgage Bankers or similar standard as set forth in the Agreement.


(b)      The Company  shall  indemnify and hold harmless the  Purchaser  and Master  Servicer and their  officers,  directors,
agents and affiliates from and against any losses, damages, penalties,  fines, forfeitures,  reasonable legal fees and related
costs,  judgments  and other costs and expenses  arising out of or based upon a breach by the Company or any of its  officers,
directors,  agents or  affiliates  of its  obligations  under  this  Section  6.07 or the  negligence,  bad  faith or  willful
misconduct of the Company in connection therewith.  If the indemnification  provided for herein is unavailable or insufficient
to hold  harmless the Purchaser or Master  Servicer,  then the Company  agrees that it shall  contribute to the amount paid or
payable by the Purchaser or Master  Servicer as a result of the losses,  claims,  damages or  liabilities  of the Purchaser or
Master  Servicer in such  proportion as is appropriate  to reflect the relative  fault of the Purchaser or Master  Servicer on
the one hand and the Company on the other in  connection  with a breach of the Company's  obligations  under this Section 6.07
or the Company's negligence, bad faith or willful misconduct in connection therewith.


                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.





--------------------------------------------------------------------------------





         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.





--------------------------------------------------------------------------------





                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the  Mortgage  Loans in  compliance  with the terms of this  Agreement.  The Company  agrees to  indemnify  the  Purchaser  and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty set
forth in Sections  3.01 or 3.02 of this  Agreement.  The Company shall  immediately  notify the Purchaser if a claim is made by a third
party against Company with respect to this Agreement or the Mortgage  Loans,  assume (with the consent of the Purchaser) the defense of
any such claim and pay all expenses in connection  therewith,  including  counsel  fees,  whether or not such claim is settled prior to
judgment,  and promptly pay,  discharge and satisfy any judgment or decree which may be entered  against it or the Purchaser in respect
of such claim.  The Company  shall follow any written  instructions  received from the  Purchaser in  connection  with such claim.  The
Purchaser shall promptly  reimburse the Company for all amounts advanced by it pursuant to the two preceding  sentences except when the
claim relates to the failure of the Company to service and  administer  the Mortgages in compliance  with the terms of this  Agreement,
the breach of representation or warranty set forth in Sections 3.01 or 3.02, or the gross negligence,  bad faith or willful  misconduct
of Company.  The  provisions of this Section 8.01 shall survive  termination  of this  Agreement.  Nothing herein shall be construed to
impose  any  liability  on the  Company  in the event it has,  in good  faith,  complied  with any  instructions  of  Purchaser,  which
instructions are contrary to the terms and provisions of this agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person,  or the parent company of such successor or surviving  Person,  shall be an institution  (i) having a GAAP net worth
not less than  $25,000,000,  (ii) which is a HUD-approved  mortgagee  whose primary  business is in origination  and servicing of first
lien mortgage loans,  and (iii) who is a Fannie Mae or FHLMC approved  seller/servicer  in good standing;  provided,  however,  that if
such  successor or surviving  Person does not have a GAAP net worth of at least  $25,000,000,  the parent  company of such successor or
surviving Person shall act as guarantor with respect to such successor's obligations under this Agreement.





--------------------------------------------------------------------------------





         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of  warranties  or  representations  made  herein,  or failure to perform its  obligations  in  compliance  with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties hereunder or any portion thereof,  or sell or otherwise dispose of all or substantially all of its property or assets,  other
than in the normal course of business,  without the prior written  approval of the Purchaser,  which consent shall not be  unreasonably
withheld;  provided  that the Company may assign the  Agreement  and the  servicing  hereunder  without the consent of  Purchaser to an
affiliate of the Company to which all  servicing  of the Company is assigned so long as (i) such  affiliate is a Fannie Mae and Freddie
Mac approved  servicer and (ii) if it is intended that such affiliate be spun off to the  shareholders  of the Company,  such affiliate
have a GAAP net worth of at least  $25,000,000  and (iii) such  affiliate  shall deliver to the Purchaser a  certification  pursuant to
which such  affiliate  shall agree to be bound by the terms and conditions of this Agreement and shall certify that such affiliate is a
Fannie Mae and Freddie Mac approved servicer in good standing.





--------------------------------------------------------------------------------





         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.





--------------------------------------------------------------------------------





                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure  shall have been given to the Company by the  Purchaser,  and the  remedial  period
provided for herein has expired; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty (60) days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
(30) days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or





--------------------------------------------------------------------------------





         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02; or

         (x)      failure by the Company to duly perform,  within the required time period, its obligations under Section 6.04, 6.05 or
6.07,  which failure  continues  unremedied  for a period of fifteen (15) days after the date on which written  notice of such failure,
requiring the same to be remedied, shall have been given to the Company by any party to this Agreement or by the Master Servicer.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.





--------------------------------------------------------------------------------





                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

                  The respective  obligations  and  responsibilities  of the Company shall  terminate  upon: (i) the later of the final
payment or other  liquidation (or any advance with respect  thereto) of the last Mortgage Loan and the disposition of all remaining REO
Property and the  remittance of all funds due  hereunder;  or (ii) by mutual  consent of the Company and the  Purchaser in writing;  or
(iii)  termination  with cause under the terms of this  Agreement;  or (iv) at the  Purchaser's  option and upon written  notice to the
Company,  if any  Mortgage  Loan  becomes 90 days or greater  delinquent  in payment of a scheduled  Monthly  Payment,  but solely with
respect to such Mortgage  Loan; or (v) at the  Purchaser's  option and upon written  notice to the Company,  if the sum of all Mortgage
Loans that are 90 days or greater  delinquent in payment of a scheduled  Monthly  Payment,  (including  those Mortgage Loans subject to
bankruptcy,  currently in foreclosure  and any REO  Properties),  exceeds 7% of the aggregate  total  principal  amount of all Mortgage
Loans  serviced  hereunder;  provided,  however,  that the  Purchaser  shall  not  have the  right to  terminate  the  Company  if such
delinquencies,  bankruptcies and REO properties are resulting from acts beyond the Company's  control,  including,  but not limited to,
acts of God, strikes,  lockouts, riots, acts of war or terrorism,  epidemics,  nationalization,  expropriation,  currency restrictions,
communication line failures,  power failures,  earthquakes or other natural  disasters.  For termination in accordance with clause (iv)
of this  subsection,  the Company  shall be deemed to have been  terminated  with cause and the  provisions of Section 9.01 shall apply
with respect to such  termination.  For  termination  in  accordance  with clause (v) of this  subsection,  the Company shall remain as
"Company" under this Agreement,  however  servicing shall transfer to the Purchaser or its designee as subservicer for the Company,  in
accordance  with a  subservicing  agreement  to be  provided  to the  Company  by the  Purchaser,  and the  Purchaser  shall  be paid a
subservicing  fee of 10 basis points for such  subservicing.  Simultaneously  with any such  termination  and the transfer of servicing
hereunder, the Company shall be entitled to be reimbursed for any outstanding Servicing Advances and Monthly Advances.


                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.





--------------------------------------------------------------------------------





         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of the Company.
Within ten (10)  Business  Days of the  execution  and delivery of such  instruments,  the  successor  shall  reimburse the Company for
unrecovered  Servicing  Advances  which the successor  retains  hereunder and which would  otherwise have been recovered by the Company
pursuant to this Agreement but for the appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.





--------------------------------------------------------------------------------





         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319 Attention:
                  Debra F. Watkins, EVP Capital Markets & Treasury
                  Telecopier No.:  (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel
                  Telecopier No.:  (404) 303-4069





--------------------------------------------------------------------------------





         (ii) if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Raylene Ruyle
                  Telecopier No.:

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Michelle Sterling

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:





--------------------------------------------------------------------------------





         (i)               the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (vii)    headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.





--------------------------------------------------------------------------------





         Section 11.11     Recordation of Assignments of Mortgage.

         For each Mortgage Loan that is not a MERS Mortgage Loan, to the extent  permitted by applicable  law, each of the  Assignments
is subject to  recordation  in all  appropriate  public  offices for real  property  records in all the  counties  or other  comparable
jurisdictions in which any or all of the Mortgaged  Properties are situated,  and in any other  appropriate  public recording office or
elsewhere,  such  recordation  to be  effected by and at the  Company's  expense in the event  recordation  is either  necessary  under
applicable law or requested by the Purchaser at its sole option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.


         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Execution: Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to this  Agreement  shall inure to the  benefit of and be binding  upon the  Company  and the  Purchaser  and their
respective successors and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.





--------------------------------------------------------------------------------





         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not an affiliate of the Company, other than as permitted by law.

         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;





--------------------------------------------------------------------------------





         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater obligations on the part of Company than are contained in this Agreement.





--------------------------------------------------------------------------------





         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be  responsible  for the costs  relating to the delivery of such  information.  All  reasonable  and  customary  costs,  fees and
expenses  incurred  by Company  pursuant  to this  provision  shall be  reimbursed  to it and be deemed a  condition  precedent  to its
execution of any Reconstitution Agreement(s).

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   HOMEBANC MORTGAGE CORPORATION
                                                                Company

                                                     By: _______________________
                                                     Name:    Debra F. Watkins
                                                     Title:   Executive Vice President





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT A

                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2.  Except as  provided  below and for each  Mortgage  Loan that is not a MERS  Mortgage  Loan,  the  original  Mortgage  with
evidence of recording  thereon.  If in connection  with any Mortgage Loan that is not a MERS Mortgage  Loan, the Company cannot deliver
or cause to be delivered the original  Mortgage with evidence of recording  thereon on or prior to the related  Closing Date because of
a delay caused by the public  recording  office where such  Mortgage has been  delivered for  recordation  or because such Mortgage has
been lost or because such public  recording  office retains the original  recorded  Mortgage,  the Company shall deliver or cause to be
delivered  to the  Purchaser a photocopy  of such  Mortgage  together  with (i) in the case of a delay  caused by the public  recording
office,  an Officer's  Certificate  of the title insurer  insuring the Mortgage  stating that such  Mortgage has been  delivered to the
appropriate  public recording office for recordation and that the original  recorded  Mortgage or a copy of such Mortgage  certified by
such public  recording  office to be a true and  complete  copy of the original  recorded  Mortgage  will be promptly  delivered to the
Purchaser upon receipt thereof by the Company;  or (ii) in the case of a Mortgage where a public  recording office retains the original
recorded  Mortgage or in the case where a Mortgage is lost after  recordation  in a public  recording  office,  a copy of such Mortgage
with the  recording  information  thereon  certified by such public  recording  office to be a true and  complete  copy of the original
recorded  Mortgage.  With respect to each MERS Mortgage  Loan,  the original  Mortgage,  noting the presence of the MIN of the Mortgage
Loans and either  language  indicating  that the Mortgage Loan is a MOM Loan or if the Mortgage Loan was not a MOM Loan at origination,
the original  Mortgage and the assignment  thereof to MERS,  with evidence of recording  indicated  thereon,  or a copy of the Mortgage
certified by the public recording office in which such Mortgage has been recorded;





--------------------------------------------------------------------------------





         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       In the case of each Mortgage Loan that is not a MERS Mortgage  Loan,  the original  Assignment of Mortgage,  from the
Company to "Mortgage Electronic  Registration Systems,  Inc., its successors and assigns, as nominee for EMC Mortgage Corporation,  its
successors and assigns,  P.O. Box 2026, Flint, Michigan  48501-2026," or otherwise in accordance with Purchaser's  instructions,  which
assignment of mortgage shall,  but for any blanks  requested by Purchaser,  be in form and substance  acceptable for recording.  If the
Mortgage Loan was acquired or originated by the Company while doing business  under another name, the Assignment  must be by "[Company]
formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired by the  Company in a merger,  the  endorsement  must be by
"[Company], successor by merger to the [name of predecessor]".  None of the Assignments are blanket assignments of mortgage;

         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       In the  case  of  each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  originals  of all  recorded  intervening
Assignments,  or copies  thereof,  certified by the public  recording  office in which such  Assignments  have been recorded  showing a
complete  chain of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  Assignment  has been  recorded or, if the original  Assignment  has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.





--------------------------------------------------------------------------------





         11.  Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.





--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2004

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties and Servicing  Agreement,  dated as of January 1, 2004  Adjustable Rate Mortgage
Loans (the "Agreement"),  we hereby authorize and request you to establish an account,  as a Custodial Account pursuant to Section 4.04
of the Agreement,  to be designated as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Adjustable
Rate  Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom  by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

                                                  By:____________________________

                                                  Name:__________________________

                                                  Title:_________________________





--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2004

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties and Servicing  Agreement,  dated as of January 1, 2004  Adjustable  Rate Mortgage
Loans (the  "Agreement"),  we hereby  authorize and request you to establish an account,  as an Escrow Account pursuant to Section 4.06
of the Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage
Loans,  and  various  Mortgagors."  All  deposits  in the  account  shall be subject to  withdrawal  therefrom  by order  signed by the
Company.  This letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________





--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT D

                                  FORM OF PURCHASE, ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and HomeBanc Mortgage Corporation (the
"Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the "Purchase  Agreement")  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in recordable form from the applicable Company, in
blank.  Assignee  shall pay the Funding Amount by wire transfer of immediately  available  funds to the account  specified by Assignor.
Assignee shall be entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments
or other proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.





--------------------------------------------------------------------------------





                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (h)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and





--------------------------------------------------------------------------------





         (i)      Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Assigned  Loans,  or any  interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the  Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.


         4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;





--------------------------------------------------------------------------------





         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

         5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


         (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;





--------------------------------------------------------------------------------





         (g)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this PAAR
Agreement is in the ordinary  course of Company's  business and will not conflict with, or result in a breach of, any
of the terms,  conditions  or provisions of Company's  charter or by-laws or any legal  restriction,  or any material
agreement or instrument  to which  Company is now a party or by which it is bound,  or result in the violation of any
law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property is  subject.  The  execution,
delivery  and  performance  by  Company  of this  PAAR  Agreement  and  the  consummation  by it of the  transactions
contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally, and
by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at law;

         (h)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be obtained or made by Assignee in connection  with the execution,  delivery or performance by Company of
this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (i)      Except as  otherwise  disclosed,  no event has  occurred  from the  Closing  Date to the date hereof  which  would  render the
representations  and warranties as to the related Assigned Loans made by the Company in Sections 3.01 and 3.02 of the
Purchase Agreement to be untrue in any material respect.


                                      Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.





--------------------------------------------------------------------------------





                                            Miscellaneous

        7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company,

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP Capital Markets & Treasury
                  Telecopier No.: (404) 705-2301

                  With a copy to
                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel
                  Telecopier No.: (404) 303-4069

(c)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________

         (c)      In the case of Assignee,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Raylene Ruyle
                  Telecopier No.:

                  with a copy  to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Michelle Sterling





--------------------------------------------------------------------------------





         8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.  Notwithstanding anything to the contrary herein contained, the parties hereto understand and agree that no provision of the
PAAR Agreement imposes upon the Company any duty or obligation greater than that referenced or otherwise recited in the Purchase
Agreement.





--------------------------------------------------------------------------------





                                            [Modification of Purchase Agreement

         16.      The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.





--------------------------------------------------------------------------------





         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty (30)
days, or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]





--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                    EMC MORTGAGE CORPORATION
                                                    Assignor

                                                    By:_____________________________
                                                    Name:___________________________
                                                    Title:__________________________


                                                    _________________________________
                                                    Assignee

                                                    By:_____________________________
                                                    Name:___________________________
                                                    Title:__________________________



                                                    HOMEBANC MORTGAGE CORPORATION
                                                    Company

                                                    By:____________________________________
                                                    Name: Debra F. Watkins
                                                    Title: Executive Vice President






--------------------------------------------------------------------------------





                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE






--------------------------------------------------------------------------------






                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT







--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT E

                                                         FORM OF TRIAL BALANCE










                                                                2


--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title




                                                                   3



--------------------------------------------------------------------------------





Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser  hereby  acknowledges  that all original  documents  previously  released on the above captioned  mortgage loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title




                                                                   4



--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES













                                                                   5



--------------------------------------------------------------------------------





                                                                                                                         EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet")  dated  _____________,  between  HomeBanc  Mortgage  Corporation,  a Delaware  corporation,
located at 2002 Summit Boulevard,  Suite 100, Atlanta, GA 30319 (the "Company") and EMC Mortgage  Corporation,  a Delaware corporation,
located at  ______________  (the  "Purchaser")  is made pursuant to the terms and conditions of that certain  Purchase,  Warranties and
Servicing  Agreement (the "Agreement") dated as of January 1, 2004, between the Company and the Purchaser,  the provisions of which are
incorporated  herein as if set forth in full  herein,  as such  terms and  conditions  may be  modified  or  supplemented  hereby.  All
initially capitalized terms used herein unless otherwise defined shall have the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:

Servicing Fee Rate:



                                                                   6



--------------------------------------------------------------------------------





Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None]

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date hereof, the Company makes the
     following additional representations and warranties with respect to the Mortgage Loans:  [None].  [Notwithstanding anything to
     the contrary set forth in the Agreement, with respect to each Mortgage Loan to be sold on the Closing Date, the representation
     and warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, Section ______ of the Agreement shall remain in full force and effect as of the date hereof.




                                                                   7



--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    HOMEBANC MORTGAGE CORPORATION


                                    By:______________________________
                                    Name:____________________________
                                    Title:___________________________



                                    EMC MORTGAGE CORPORATION


                                    By:______________________________
                                    Name:____________________________
                                    Title:___________________________




                                                                   8



--------------------------------------------------------------------------------







                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE





















--------------------------------------------------------------------------------






                                               AMENDED AND RESTATED AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of January 27, 2006

                                                                 among

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                    HOMEBANC MORTGAGE CORPORATION,
                                                              as Company

         This AMENDED AND RESTATED  AMENDMENT  NUMBER ONE (this  "Amendment") is made and entered into this 27th day of January,  2006,
by and between EMC Mortgage Corporation, a Delaware corporation,  as purchaser (the "Purchaser") and HomeBanc Mortgage Corporation,  as
company (the "Company") in connection with the Purchase,  Warranties and Servicing Agreement,  dated as of January 1, 2004, between the
above mentioned parties (the "Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment;

         WHEREAS,  the  Agreement  provides  that the  Agreement  may be amended from time to time by the Company and the  Purchaser by
written agreement signed by the Company and the Purchaser; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.




                                                                   ii



--------------------------------------------------------------------------------






         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the "master  servicer," if any,  identified in the related
transaction documents.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 – Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.




                                                                   iii



--------------------------------------------------------------------------------





         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         4.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):




                                                                   iv



--------------------------------------------------------------------------------





         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company's  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;

         5.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each Pass-Through  Transfer,  and except as has been otherwise disclosed to the Purchaser:  (1) the
Company is not aware of and has not received notice that any default or servicing  related  performance  trigger has occurred as to any
other  securitization  due to any act or failure  to act of the  Company;  (2) no  material  noncompliance  with  applicable  servicing
criteria as to any other  securitization  has been  disclosed or reported by the Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due to a  servicing  default  or to  application  of a  servicing
performance  test or trigger;  (4) no material  changes to the  Company's  servicing  policies  and  procedures  for similar  loans has
occurred in the  preceding  three  years;  (5) there are no aspects of the  Company's  financial  condition  that could have a material
adverse impact on the performance by the Company of its obligations  hereunder;  (6) there are no material legal  proceedings  pending,
or known to be contemplated by governmental  authorities,  against the Company;  and (7) there are no  affiliations,  relationships  or
transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.

         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(q):

         (q)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(r):

         (r)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party  Originator to) (i) within 2 Business Days of the related  event,  notify the Purchaser and any Depositor in writing of (A)
any material litigation or governmental  proceedings pending against the Company,  any Subservicer or any Third-Party  Originator,  (B)
any  affiliations  or  relationships  that develop  following  the closing date of a  Pass-Through  Transfer  between the Company,  any
Subservicer  or any  Third-Party  Originator  and any of the parties  specified in clause (7) of paragraph (p) of this Section (and any
other parties  identified in writing by the  requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default
under the terms of this Agreement or any Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially all of the
assets of the Company,  and (E) the Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance of
any of the  Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any
Depositor a description of such proceedings, affiliations or relationships.




                                                                   v



--------------------------------------------------------------------------------






         All notification pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com




                                                                   vii



--------------------------------------------------------------------------------






         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(s):

         (s)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a  successor  to the  Company or any  Subservicer,  the  Company  shall  provide to the  Purchaser  and any
Depositor,  at least 15 calendar  days prior to the  effective  date of such  succession  or  appointment,  (x)  written  notice to the
Purchaser and any Depositor of such succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to
the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(xx):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         10.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding this  paragraph  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         11.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  delinquency  recognition  policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         12.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.




                                                                   vii



--------------------------------------------------------------------------------






         The Company shall furnish (i) to the Purchaser  before the related  Mortgage  Loans are  reconstituted  in any  Securitization
Transaction,  and (ii) to any Master Servicer after the related Mortgage Loans are reconstituted in any Securitization  Transaction, an
individual loan accounting  report, as of the last Business Day of each month, in the Company's  assigned loan number order to document
Mortgage Loan payment  activity on an individual  Mortgage Loan basis.  With respect to each month, the  corresponding  individual loan
accounting  report shall be received by the Purchaser or such Master Servicer,  as applicable,  no later than the fifth Business Day of
the  following  month on a disk or tape or other  computer-readable  format  in such  format  as may be  mutually  agreed  upon by both
Purchaser or Master  Servicer,  as applicable,  and Company,  and no later than the fifth  Business Day of the following  month in hard
copy, and shall contain the following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;




                                                                   viii



--------------------------------------------------------------------------------







         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company shall provide to the Purchaser or any Master Servicer,  as applicable,  such other information known
or available to the Company that is necessary in order to provide the distribution  and pool performance  information as required under
Item 1121 of Regulation AB, as amended from time to time, as determined by the Purchaser or such Master  Servicer,  as  applicable,  in
its reasonable  discretion.  The Company shall also provide a monthly  report,  in the form of Exhibit E hereto,  or such other form as
is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,  Exhibit F with respect to defaulted mortgage loans and
Exhibit P, with respect to realized losses and gains, with each such report.




                                                                   ix



--------------------------------------------------------------------------------






         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser or any Master Servicer,  as applicable,  pursuant to any applicable law with respect to
the  Mortgage  Loans and the  transactions  contemplated  hereby.  In  addition,  the Company  shall  provide  Purchaser  or any Master
Servicer, as applicable,  with such information  concerning the Mortgage Loans as is necessary for Purchaser or such Master Servicer to
prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         13.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company  will deliver to the  Purchaser,  not later than March 1 of each  calendar  year  beginning  in 2007,  an
Officers'  Certificate  acceptable to the Purchaser (an "Annual Statement of Compliance")  stating, as to each signatory thereof,  that
(i) a review of the  activities of the Company  during the preceding  calendar year and of  performance  under this  Agreement or other
applicable servicing agreement has been made under such officers'  supervision and (ii) to the best of such officers' knowledge,  based
on such review,  the Company has fulfilled all of its obligations under this Agreement or other applicable  servicing  agreement in all
material  respects  throughout  such year,  or, if there has been a failure to fulfill any such  obligation  in any  material  respect,
specifying  each such failure  known to such officer and the nature and status of cure  provisions  thereof.  Such Annual  Statement of
Compliance  shall contain no  restrictions  or limitations on its use. Copies of such statement shall be provided by the Company to the
Purchaser upon request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.  In the event
that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall
deliver an officer's  certificate (an "Annual  Certification") of the Subservicer as described above as to each Subservicer as and when
required with respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company shall execute and deliver an Annual  Certification  to the Purchaser,  any Master Servicer
and any related  Depositor for the benefit of each such entity and such entity's  affiliates and the officers,  directors and agents of
any such entity and such entity's  affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has delegated
any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual Certification
of the Subservicer as described above as to each Subservicer as and when required with respect to the Company.




                                                                   x



--------------------------------------------------------------------------------






         (c)      If the Company cannot deliver the related Annual  Statement of Compliance or Annual  Certification by March 1 of such
year,  the  Purchaser  shall  permit a cure  period  for the  Company  to  deliver  such  Annual  Statement  of  Compliance  or  Annual
Certification, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any further cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under  Sections
3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all the rights and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This  paragraph  shall  supercede any other  provision in this Agreement or any other  agreement to the contrary;  provided
that to the extent that any provision of this  Agreement  and/or any applicable  Reconstitution  Agreement  expressly  provides for the
survival of certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

         14.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved].

         15.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by deleting 6.07 in its entirety and
replacing it with the following:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after  January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to service or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its designee on or before March 1 of each  calendar  year  beginning  in 2007, a report (an  "Assessment  of  Compliance")
reasonably  satisfactory  to the Purchaser  regarding the Company's  assessment of compliance  with the Servicing  Criteria  during the
preceding  calendar  year as required by Rules 13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, or as otherwise
required by the Master Servicer,  which as of the date hereof,  require a report by an authorized  officer of the Company that contains
the following:




                                                                   xi



--------------------------------------------------------------------------------






         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company's  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company's  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Purchaser concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year beginning in 2007, the Company shall furnish to the Purchaser or its designee a report (an  "Attestation  Report") by a registered
public  accounting firm that attests to, and reports on, the Assessment of Compliance made by the Company,  as required by Rules 13a-18
and 15d-18 of the Exchange Act and Item 1122(b) of Regulation AB, or as otherwise  required by the Master Servicer,  which  Attestation
Report must be made in accordance with standards for attestation  reports issued or adopted by the Public Company Accounting  Oversight
Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.19 to be
"participating  in the  servicing  function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the  Purchaser  and any
Depositor an assessment of compliance and accountants' attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment  of  Compliance  or  Attestation  Report by March 1 of such year,  the
Purchaser  shall permit a cure period for the Company to deliver such Assessment of Compliance or Attestation  Report,  but in no event
later than March 10th of such year.




                                                                   xii



--------------------------------------------------------------------------------







         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any further cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under  Sections
3.03 and 8.01 and at law or equity or to damages,  including injunctive relief and specific  performance,  terminate all the rights and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         16.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  5.02, 6.04, 6.05, 6.07 and 11.18 of
this  Agreement is to facilitate  compliance by the Purchaser and any Depositor  with the provisions of Regulation AB and related rules
and  regulations of the  Commission.  None of the Purchaser,  any Master  Servicer or any Depositor shall exercise its right to request
delivery of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance
with the  Securities  Act, the Exchange Act and the rules and  regulations  of the  Commission  thereunder.  The Company and  Purchaser
acknowledge  that  interpretations  of the  requirements of Regulation AB may change over time,  whether due to  interpretive  guidance
provided by the Commission or its staff,  consensus among participants in the asset-backed  securities  markets,  advice of counsel, or
otherwise,  and the Company  agrees to comply with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery of
information  under these  provisions on the basis of evolving  interpretations  of Regulation AB. In connection  with any  Pass-Through
Transfer,  the Company  shall  cooperate  fully with the  Purchaser  to deliver to the  Purchaser  (including  any of its  assignees or
designees) and any Depositor,  any and all statements,  reports,  certifications,  records and any other  information  necessary in the
good faith  determination  of the Purchaser or any Depositor to permit the Purchaser or such Depositor to comply with the provisions of
Regulation AB, together with such disclosures  relating to the Company,  any Subservicer,  any Third-Party  Originator and the Mortgage
Loans,  or the  servicing of the Mortgage  Loans,  reasonably  believed by the  Purchaser or any  Depositor to be necessary in order to
effect such compliance.

         17.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:




                                                                   xiii



--------------------------------------------------------------------------------






         (a)      one or more third party purchasers in one or more whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;




                                                                   xiv



--------------------------------------------------------------------------------







         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;

         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,

                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,

                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its reasonable discretion, and

                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its reasonable discretion;




                                                                   xv



--------------------------------------------------------------------------------







         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  any Master  Servicer and any  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the
parties  specified  in clause (D) of  paragraph  (a) of this Section (and any other  parties  identified  in writing by the  requesting
party)  with  respect  to such  Securitization  Transaction,  (C) any  Event  of  Default  under  the  terms of this  Agreement  or any
Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of  substantially  all of the assets of the  Company,  and (E) the
Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships;

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;




                                                                   xvi



--------------------------------------------------------------------------------






         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information regarding any pool asset changes (such as additions,  substitutions or repurchases) and
         any  material  changes in  origination,  underwriting  or other  criteria  for  acquisition  or selection of pool assets (Item
         1121(a)(14) of Regulation AB); and

         (xi) Upon  request,  the Company  shall  provide to the  Purchaser,  any Master  Servicer and any  Depositor,  evidence of the
authorization  of the person  signing any  certification  or statement,  copies or other evidence of Fidelity Bond Insurance and Errors
and  Omission  Insurance  policy,  financial  information  and  reports,  and such  other  information  related  to the  Company or any
Subservicer or the Company or such Subservicer's performance hereunder.

         In  connection  with  clause  (x)(C)  above,  the  Purchaser  shall  inform the  Company of any  additions,  substitutions  or
repurchases  of Mortgage  Loans  included in a  Securitization  Transaction  originated  or serviced by the Company,  promptly upon the
occurrence of any such event.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any losses,
damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:




                                                                   xvii



--------------------------------------------------------------------------------






         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  accountants'  letter or other material  provided  under this Section 11.18 by or on behalf of the Company,  or provided
under this Section 11.18 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the "Company
Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be stated in
the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which they were
made, not misleading;  provided,  by way of clarification,  that clause (B) of this paragraph shall be construed solely by reference to
the Company  Information and not to any other  information  communicated  in connection with a sale or purchase of securities,  without
regard to whether the Company Information or any portion thereof is presented together with or separately from such other information;

         (ii)  any  failure  by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to  deliver  any
information,  report,  certification,  accountants'  letter or other material when and as required under this Section 11.18,  including
any failure by the Company to identify  pursuant to Section 11.19 any Subcontractor  "participating  in the servicing  function" within
the meaning of Item 1122 of Regulation AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

         (iv) the negligence bad faith or willful misconduct of the Company in connection with its performance under this Section
11.18.


                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.

                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants' letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.




                                                                   xviii



--------------------------------------------------------------------------------






         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         18.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.19:

         Section 11.19. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the Purchaser and any Depositor any Annual  Statement of Compliance  required to be delivered by such  Subservicer  under
Section 6.04(a),  any Assessment of Compliance and Attestation  Report required to be delivered by such Subservicer  under Section 6.07
and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

         (c)      The  Company  shall  promptly  upon  request  provide to the  Purchaser  and any  Depositor  (or any  designee of the
Depositor,  such as an  administrator) a written  description (in form and substance  satisfactory to the Purchaser and such Depositor)
of the role and function of each  Subcontractor  utilized by the Company or any  Subservicer,  specifying (i) the identity of each such
Subcontractor,  (ii) which (if any) of such  Subcontractors  are  "participating in the servicing  function" within the meaning of Item
1122 of Regulation  AB, and (iii) which elements of the Servicing  Criteria will be addressed in assessments of compliance  provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.




                                                                   xix



--------------------------------------------------------------------------------






         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         19.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         20.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:


                                                                                                                          EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.




                                                                   xx



--------------------------------------------------------------------------------






------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to                       Action Code Key:                  2
                               indicate the default/delinquent status of a                  15=Bankruptcy,
                               particular loan.                                             30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)




                                                                   21



--------------------------------------------------------------------------------






------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the=
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT     The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         21.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit F:




                                                                   22



--------------------------------------------------------------------------------






                                                                                                                         EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------






--------------------------------------------------------------------------------






-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------




                                                                   ii



--------------------------------------------------------------------------------







-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
•        ASUM-     Approved Assumption
•        BAP-      Borrower Assistance Program
•        CO-       Charge Off
•        DIL-      Deed-in-Lieu
•        FFA-      Formal Forbearance Agreement
•        MOD-      Loan Modification
•        PRE-      Pre-Sale
•        SS-       Short Sale
•        MISC-     Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
•        Mortgagor
•        Tenant
•        Unknown
•        Vacant

The Property Condition field should show the last reported condition of the property as follows:
•        Damaged
•        Excellent
•        Fair
•        Gone
•        Good
•        Poor
•        Special Hazard
•        Unknown




                                                                   iii



--------------------------------------------------------------------------------






Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------




                                                                   iv



--------------------------------------------------------------------------------






Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         22.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                         EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         •        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         •        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1 of each
year).

         •        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         •        The Company shall provide a Uniform Single Attestation Program  certificate and Management  Assertion as requested by
the Master Servicer or the Purchaser.

         •        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         •        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         23.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                         EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");




                                                                   vi



--------------------------------------------------------------------------------






                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         24.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                           EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)

         (i)      General servicing considerations.

                  (A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

                  (B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party's performance and compliance with such servicing activities.




                                                                   vii



--------------------------------------------------------------------------------






                  (C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

                  (D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

         (ii)     Cash collection and administration.

                  (A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

                  (B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

                  (C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

                  (D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

                   (E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

                   (F)      Unissued checks are safeguarded so as to prevent unauthorized access.

                   (G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

         (iii)    Investor remittances and reporting.

                  (A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors' or
the trustee's records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.




                                                                   viii



--------------------------------------------------------------------------------






                  (B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

                  (C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer's  investor  records,  or such other
number of days specified in the transaction agreements.

                  (D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

         (iv)     Mortgage Loan administration.

                  (A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

                  (B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

                  (C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

                  (D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer's obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

                  (E)      The Servicer's  records  regarding the mortgage loans agree with the  Servicer's  records with respect to an obligor's  unpaid
principal balance.

                  (F)      Changes with respect to the terms or status of an obligor's  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

                  (G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

                  (H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity's activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).




                                                                   ix



--------------------------------------------------------------------------------






                  (I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

                  (J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor's mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and (C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

                 (K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

                 (L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer's
funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

                 (M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor's  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

                 (N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

                 (O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         25.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                           EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.




                                                                   x



--------------------------------------------------------------------------------






Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.

Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company's
experience in servicing  assets of any type as well as a more detailed  discussion of the Company's  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;




                                                                   xi



--------------------------------------------------------------------------------






          -a  description  of any material  changes to the Company's  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company's  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company's  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company's  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company's  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.




                                                                   xii



--------------------------------------------------------------------------------






Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:

                                                                                                                          EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":




                                                                   xiii



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        x
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.




                                                                   xiv



--------------------------------------------------------------------------------






-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      x
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               x
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                x
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   x
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             x
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              x
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  x
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      x
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              x
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     x
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   x
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                x
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             x
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                x
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 x
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.




                                                                   xv



--------------------------------------------------------------------------------






-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 x
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       x
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      x
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
----------------------- --------------------------------------------------------------------- -----------------------

----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:


         27.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit P:

                                                                                                                          EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.




                                                                   xvi



--------------------------------------------------------------------------------






                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                   *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).




                                                                   xvii



--------------------------------------------------------------------------------






                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________       Date:  _______________
         Phone:  ______________________         Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan         $ ________________(1)
         (2)  Interest accrued at Net Rate                               ________________(2)
         (3)  Accrued Servicing Fees                                     ________________(3)
         (4)  Attorney's Fees                                            ________________(4)
         (5)  Taxes (see page 2)                                         ________________(5)
         (6)  Property Maintenance                                       ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                  ________________(7)
         (8)  Utility Expenses                                           ________________(8)
         (9)  Appraisal/BPO                                              ________________(9)
         (10) Property Inspections                                       ________________(10)
         (11) FC Costs/Other Legal Expenses                              ________________(11)
         (12) Other (itemize)                                            ________________(12)
                  Cash for Keys__________________________                ________________(12)
                  HOA/Condo Fees_______________________                  ________________(12)
                  ______________________________________                 ________________(12)

                  Total Expenses                                       $ ________________(13)
         Credits:
         (14) Escrow Balance                                           $ ________________(14)
         (15) HIP Refund                                                 ________________(15)
         (16) Rental Receipts                                            ________________(16)
         (17) Hazard Loss Proceeds                                       ________________(17)
         (18) Primary Mortgage Insurance / Gov't Insurance               ________________(18a) HUD Part A
                                                                         ________________(18b) HUD Part B
         (19) Pool Insurance Proceeds                                    ________________(19)
         (20) Proceeds from Sale of Acquired Property                    ________________(20)
         (21) Other (itemize)                                            ________________(21)
              _________________________________________                  ________________(21)

              Total Credits                                            $ ________________(22)
         Total Realized Loss (or Amount of Gain)                       $ ________________(23)




                                                                   xviii



--------------------------------------------------------------------------------






Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------



                                                                   xix



--------------------------------------------------------------------------------






         28.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         29.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]

         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:____________________________
                                                              Name:
                                                              Title:


                                                              HOMEBANC MORTGAGE CORPORATION,
                                                                       as Company

                                                              By:____________________________
                                                              Name:
                                                              Title:




                                                                   xx



--------------------------------------------------------------------------------





                                                                                                        EXHIBIT H-12


                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,



                                                    HSBC MORTGAGE CORPORATION (USA)

                                                               Company,

                                                         AMENDED AND RESTATED
                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of September 1, 2005





                                              (Fixed and Adjustable Rate Mortgage Loans)

                                                                   xxi



--------------------------------------------------------------------------------



                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................2

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................14
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Servicing of Mortgage Loans..............................................................15
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................15
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19
Section 2.10     Modification of Obligations..............................................................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to Individual Mortgage Loans...........................24
Section 3.03     Repurchase; Substitution.................................................................33
Section 3.04     Representations and Warranties of the Purchaser..........................................35

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................36
Section 4.02     Collection of Mortgage Loan Payments.....................................................39
Section 4.03     Realization Upon Defaulted Mortgage Loans................................................40
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................41
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................42
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................43
Section 4.07     Permitted Withdrawals From Escrow Account................................................44
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................45

                                                                   xxii



--------------------------------------------------------------------------------



Section 4.09     Transfer of Accounts.....................................................................46
Section 4.10     Maintenance of Hazard Insurance..........................................................46
Section 4.11     Maintenance of Mortgage Impairment Insurance Policy......................................47
Section 4.12     Fidelity Bond, Errors and Omissions Insurance............................................48
Section 4.13    Title, Management and Disposition of REO  Property........................................48
Section 4.14     Notification of Maturity Date............................................................50

                                                               ARTICLE V

Section 5.01     Distributions............................................................................50
Section 5.02     Statements to the Purchaser..............................................................51
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................53

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................53
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................54
Section 6.03     Servicing Compensation...................................................................55
Section 6.04     Annual Statement as to Compliance........................................................56
Section 6.05     Annual Independent Certified Public
                         Accountants' Servicing Report....................................................56
Section 6.06     Purchaser's Right to Examine Company Records.............................................56

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................58
Section 8.02     Merger or Consolidation of the Company...................................................58
Section 8.03     Limitation on Liability of the Company and Others........................................59
Section 8.04     Company Not to Assign or Resign..........................................................59
Section 8.05     No Transfer of Servicing.................................................................59

                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................61
Section 9.02     Waiver of Defaults.......................................................................62

                                                                   xxiii



--------------------------------------------------------------------------------



                                                               ARTICLE X

Section 10.01     Termination.............................................................................62
Section 10.02     Termination without cause...............................................................63

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................63
Section 11.02     Amendment...............................................................................64
Section 11.03     Recordation of Agreement................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................66
Section 11.08     General Interpretive Principles.........................................................66
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................67
Section 11.11     Recordation of Assignment of Mortgage...................................................67
Section 11.12     Assignment by Purchaser.................................................................68
Section 11.13     No Partnership..........................................................................68
Section 11.14     Execution: Successors and Assigns.......................................................68
Section 11.15     Entire Agreement........................................................................68
Section 11.16     No Solicitation.........................................................................68
Section 11.17     Closing.................................................................................69
Section 11.18     Cooperation of Company with Reconstitution..............................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................

EXHIBITS
   A                    Contents of Mortgage File
   B                    Custodial Account Letter Agreement
   C                    Escrow Account Letter Agreement
   D                    Form of Assignment, Assumption and Recognition Agreement
   E                    Form of Trial Balance
   F                    [reserved]
   G                    Request for Release of Documents and Receipt
   H                    Company's Underwriting Guidelines
   I                    Form of Term Sheet
   J                    Reconstituted Mortgage Loan Reporting

                                                                   xxiv



--------------------------------------------------------------------------------




         This is an Amended and Restated  Purchase,  Warranties and Servicing  Agreement,  dated as of September 1, 2005,  which amends
and restates the Purchase,  Warranties and Servicing  Agreement,  originally dated May 1, 2002, each between EMC MORTGAGE  CORPORATION,
as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser")
and HSBC Mortgage Corporation (USA), with offices located at 2929 Walden Avenue, Depew, New York 14043 (the "Company").

                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:



--------------------------------------------------------------------------------




                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any Mortgaged  Property,  the lesser of (i) the value thereof as determined by an appraisal
made for the  originator  of the Mortgage  Loan at the time of  origination  of the Mortgage  Loan by an appraiser  who met the minimum
requirements  of Fannie Mae and FHLMC,  and (ii) the purchase price paid for the related  Mortgaged  Property by the Mortgagor with the
proceeds of the Mortgage Loan,  provided,  however,  in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is
based  solely upon the value  determined  by an appraisal  made for the  originator  of such  Refinanced  Mortgage  Loan at the time of
origination  of such  Refinanced  Mortgage Loan by an appraiser who met the minimum  requirements  of FANNIE MAE and FHLMC.  However in
the case of a mortgage  made on property in New York State  value will  always be  determined  by the  appraisal  for  determining  any
requirement for primary mortgage insurance only.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal holiday in the State of New York or (iii) a day
on which banks in the State of New York are authorized or obligated by law or executive order to be closed.



--------------------------------------------------------------------------------



         Buydown  Agreement:  An agreement  between the Seller and a Mortgagor,  or an agreement  among the Company,  a Mortgagor and a
seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds.

         Buydown Funds: In respect of any Buydown  Mortgage Loan, any amount  contributed by seller of a Mortgaged  Property subject to
a Buydown  Mortgage  Loan, the buyer of such  property,  the Company or any other source,  plus interest  earned  thereon,  in order to
enable the Mortgagor to reduce the payments required to be made from the mortgagor's fund in the early years of a Mortgage Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,  (i) the Mortgagor pays less
than the full monthly  payments  specified in the Mortgage Note for a specified  period,  and (ii) the difference  between the payments
required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds.

         Buydown Period:  The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company: HSBC Mortgage Corporation (USA), their successors in interest and assigns, as permitted by this Agreement.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Consumer Information:  Information  including,  but not limited to, all personal information about Mortgagors that is supplied
to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

                                                                   3


--------------------------------------------------------------------------------



         Credit Score: The credit score of the Mortgagor provided by Fair, Isaac & Company,  Inc. or such other organization  providing
credit scores as per HSBC underwriting/program guidelines in affect at the time of the origination of a Mortgage Loan.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by an appraiser who met the  requirements  of the Company and Fannie Mae) at the request of a Mortgagor for the purpose of
canceling a Primary  Mortgage  Insurance  Policy in accordance with federal,  state and local laws and regulations or otherwise made at
the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "[_____________________],  in trust for the [Purchaser], Owner of Adjustable Rate Mortgage Loans" and shall be established in
an Eligible Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date: The day of the month on which the Monthly Payment is due on a Mortgage Loan,  exclusive of any days of grace,  which
is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

                                                                   4


--------------------------------------------------------------------------------



         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding  principal  balance of the  existing  mortgage  loan as defined  in the HSBC  underwriting  manual in effect at the time of
origination.

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled  "__________________,  in trust for the  [Purchaser],  Owner of Adjustable  Rate Mortgage Loans,  and various  Mortgagors" and
shall be established in an Eligible  Account,  in the name of the Person that is the "Purchaser"  with respect to the related  Mortgage
Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

                                                                   5


--------------------------------------------------------------------------------



         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles, consistently applied.

         HUD:  The United States Department of Housing and Urban Development or any successor.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  where  applicable,  the  maximum  increase or decrease in the
Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest  Only  Mortgage  Loan:  A Mortgage  Loan that  requires  payment of interest  for a period of time  specified  on the
related  Mortgage  Note during the  interest-only  period  followed by full  amortization  of the  remaining  balance for the remaining
duration of the loan.

         Lifetime  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  Mortgage  Interest  Rate over the term of such
Mortgage Loan.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the  Mortgage  Loan,  to the lower of the  Appraised  Value or the Sales Price of the  Mortgaged  Property.  However,  in the case of a
mortgage made on property in New York State,  value will always be determined by the appraisal  for  determining  any  requirement  for
primary mortgage insurance only.

                                                                   6


--------------------------------------------------------------------------------



         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         MERS:  Mortgage Electronic Registration System, Inc., a subsidiary of MERSCORP, Inc.


         MERS Mortgage Loan:  Any Mortgage Loan registered with MERS on the MERS® System.


         MERS® System:  The electronic mortgage registration system maintained by MERS.

         MIN:  The Mortgage Identification Number for any MERS Mortgage Loan.

         MOM Mortgage:  A Mortgage Loan naming MERS as the original mortgagee on the mortgage security instrument.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The  scheduled  monthly  payment of principal  (if  applicable)  and  interest on a Mortgage  Loan which is
payable by a Mortgagor under the related Mortgage Note.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note  which  creates a first  lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage File:  The mortgage  documents  pertaining to a particular  Mortgage Loan which are specified in Exhibit A hereto and
any additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified  on the Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan
includes  without  limitation  the Mortgage File, the Monthly  Payments,  Principal  Prepayments,  Liquidation  Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition Proceeds, and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan, excluding replaced or repurchased mortgage loans.

                                                                   7


--------------------------------------------------------------------------------



         Mortgage Loan Documents:  The documents listed in Exhibit A.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan in the related Mortgage Loan Package:

         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

        (10)     the original months to maturity of the Mortgage Loan;

                                                                   8


--------------------------------------------------------------------------------




        (11)     the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio, at origination;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16) a code  indicating  the  purpose  of the  Mortgage  Loan  (i.e.,  purchase,  rate and  term  refinance,  equity  take-out
refinance);

         (17) a code indicating the documentation style (i.e. full, alternative, etc.);

         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled due date;

         (19)     the date on which the first payment is or was due;

         (22)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
                  related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (27)     credit score and/or mortgage score, if applicable;

         (25)     a code indicating whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage Insurance Policy;

         (32)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (33)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

                                                                   9


--------------------------------------------------------------------------------




         (34)     for any Mortgage  Loan  originated  in the State of New Jersey prior to July 7, 2004,  whether such  Mortgage  Loan is a "Home
Loan", "Covered Home Loan",  "Manufactured Housing" or "Home Improvement Loan" as defined in the New Jersey Home Ownership Security Act
of 2002; and

         (35)     whether the Mortgage Loan has a mandatory arbitration clause;

         (36)     a code indicating whether the Mortgage Loan is a MERS Mortgage Loan;

         (37)     MERS #, if applicable.

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The underlying  real property  securing  repayment of a Mortgage Note,  consisting of a single parcel of
real  estate  considered  to be real  estate  under the laws of the state in which  such real  property  is located  which may  include
condominium  units and planned  unit  developments,  improved by a  residential  dwelling;  except that with  respect to real  property
located in jurisdictions in which the use of leasehold estates for residential  properties is a widely-accepted  practice,  a leasehold
estate of the Mortgage, the term of which is equal to or longer than the term of the Mortgage.

         Mortgagor:  The obligor on a Mortgage Note.

         OCC:  Office of the Comptroller of the Currency, its successors and assigns.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

                                                                   10


--------------------------------------------------------------------------------



         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, its successors and assigns.

         Periodic Rate Cap: As to each  adjustable rate Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate
on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
     company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
     examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
     and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
     investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
     Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;

                                                                  11


--------------------------------------------------------------------------------



                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency.

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

                                                                   12


--------------------------------------------------------------------------------



         Prepayment Period:         With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance  of its  scheduled  Due Date,  excluding  any  prepayment  penalty,  and  which is not  accompanied  by an  amount of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser who had no interest,  direct or indirect in the Mortgaged  Property or in any loan made on
the security  thereof,  and whose  compensation is not affected by the approval or disapproval of the Mortgage Loan, and such appraiser
and the  appraisal  made by such  appraiser  both  satisfy  the  requirements  of Title XI of FIRREA  and the  regulations  promulgated
thereunder and the requirements of Fannie Mae, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  An  insurance  company  duly  qualified  as such  under the laws of the  states  in which  the  Mortgaged
Properties are located,  duly  authorized and licensed in such states to transact the  applicable  insurance  business and to write the
insurance provided, approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which are not in excess of the existing first  mortgage,  as outlined in the HSBC
Underwriting Guidelines in effect at the time of origination.

                                                                   13


--------------------------------------------------------------------------------



         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections 860A through
860G of the Code, and the related provisions and regulations promulgated thereunder, as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With  respect  to any  Mortgage  Loan,  a price  equal to (i) the  product  of the  greater of 100% or the
percentage of par as stated in the  Confirmation  multiplied by the Stated  Principal  Balance of such Mortgage Loan on the  repurchase
date, plus (ii) interest on such  outstanding  principal  balance at the Mortgage Loan Remittance Rate from the last date through which
interest has been paid and  distributed to the Purchaser to the end of the month of repurchase,;  less amounts  received or advanced in
respect of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in the month of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the  Company  specifies  the  Mortgage  Loan(s)  to which  such  expenses  relate  and,  upon  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

                                                                   14


--------------------------------------------------------------------------------



         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the  Servicing  Fee is limited to, and the  Servicing  Fee is payable  solely from,  the interest  portion of such Monthly  Payment
collected  by the  Company,  or as otherwise  provided  under  Section 4.05 and in  accordance  with the Fannie Mae  Guide(s).  Any fee
payable to the Company for  administrative  services  related to any REO  Property as  described  in Section 4.13 shall be payable from
Liquidation Proceeds of the related REO Property.

         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser  and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

                                                                   15


--------------------------------------------------------------------------------



         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

                  Term Sheet: A supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered
by the Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans
listed on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific  information relating to such sale
of such Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         The Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans  having an aggregate  Stated  Principal
Balance on the related  Cut-off  Date set forth in the  related  Term Sheet in an amount as set forth in the  Confirmation,  or in such
other amount as agreed by the Purchaser and the Company as evidenced by the actual aggregate  Stated Principal  Balance of the Mortgage
Loans  accepted by the Purchaser on the related  Closing Date,  with servicing  retained by the Company.  The Company shall deliver the
related  Mortgage Loan Schedule  attached to the related Term Sheet for the Mortgage Loans to be purchased on the related  Closing Date
to the Purchaser at least two (2) Business Days prior to the related  Closing Date.  The Mortgage  Loans shall be sold pursuant to this
Agreement, and the related Term Sheet shall be executed and delivered on the related Closing Date.

         Section 2.02      Purchase Price.

         The  Purchase  Price  for each  Mortgage  Loan  shall be the  percentage  of par as  stated in the  Confirmation  (subject  to
adjustment as provided  therein),  multiplied by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan
listed on the related Mortgage Loan Schedule attached to the related Term Sheet,  after application of scheduled  payments of principal
due on or before the related Cut-off Date whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

                                                                   16


--------------------------------------------------------------------------------



         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

          Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries of
principal  collected on or after the related  Cut-off Date  (provided,  however,  that all  scheduled  payments of principal  due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related Cut-off Date).  The outstanding  principal  balance of each Mortgage Loan
as of the related  Cut-off Date is determined  after  application  of payments of principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related  Cut-off Date.  Such prepaid  amounts shall be the property of the  Purchaser.  The
Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is  established  for the benefit of the
Purchaser for subsequent remittance by the Company to the Purchaser.

         Section 2.03      Servicing of Mortgage Loans.

         Simultaneously  with the  execution  and delivery of each Term Sheet,  the Company  does hereby agree to directly  service the
Mortgage Loans listed on the related  Mortgage Loan Schedule  attached to the related Term Sheet subject to the terms of this Agreement
and the related Term Sheet.  The rights of the  Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as
set forth in this Agreement.

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  Company will
deliver the Mortgage  Files to the  Custodian  designated by  Purchaser,  on or before the related  Closing Date, at the expense of the
Company.  The Company shall maintain a Servicing  File  consisting of a copy of the contents of each Mortgage File and the originals of
the  documents in each  Mortgage  File not delivered to the  Purchaser.  The  Servicing  File shall contain all documents  necessary to
service the  Mortgage  Loans.  The  possession  of each  Servicing  File by the Company is at the will of the  Purchaser,  for the sole
purpose of servicing the related  Mortgage  Loan,  and such  retention and  possession by the Company is in a custodial  capacity only.
From the related  Closing Date,  the ownership of each Mortgage Loan,  including the Mortgage  Note, the Mortgage,  the contents of the
related  Mortgage File and all rights,  benefits,  proceeds and  obligations  arising  therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

                                                                   17


--------------------------------------------------------------------------------



         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In  addition to the  foregoing,  Company  shall  provide to any  supervisory  agents or  examiners  that  regulate  Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to Company and without charge to Company or such supervisory  agents or examiners,  to any  documentation  regarding the
Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

                                                                   18


--------------------------------------------------------------------------------



         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

                  The Company  shall  deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance
with the terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7),
(8),  (9) and (16)  (including  those  listed in (B)  relating to Co-op Loans) in Exhibit A hereto shall be delivered by the Company to
the  Purchaser or its  designee no later than three (3) Business  Days prior to the related  Closing Date  pursuant to a bailee  letter
agreement.  All other documents in Exhibit A hereto,  together with all other  documents  executed in connection with the Mortgage Loan
that Company may have in its  possession,  shall be retained by the Company in trust for the  Purchaser.  If the Company cannot deliver
the original  recorded  Mortgage Loan Documents or the original policy of title insurance,  including riders and endorsements  thereto,
on the related  Closing  Date,  the  Company  shall,  promptly  upon  receipt  thereof and in any case not later than 180 days from the
related  Closing  Date,  deliver such original  documents,  including  original  recorded  documents,  to the Purchaser or its designee
(unless the Company is delayed in making such  delivery by reason of the fact that such  documents  shall not have been returned by the
appropriate  recording office).  If delivery is not completed within 270 days solely due to delays in making such delivery by reason of
the fact that such documents shall not have been returned by the appropriate  recording  office,  the Company shall continue to use its
best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not delivered by the 360th day
from the date of the related  Closing  Date,  the Company  shall  repurchase  the related  Mortgage  Loans at the  Repurchase  Price in
accordance with Section 3.03 hereof.

         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the  transfer of all original  documents to the  Purchaser or its  designee.  Company  shall  prepare,  in  recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage  Loans to Purchaser,  or its  designee.  Company  shall be  responsible  for
recording the assignments of mortgage.

                                                                   19


--------------------------------------------------------------------------------



         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its  designee  to,  give  written  specification  of such  defect  to the  Company  which may be given in the  exception  report or the
certification  delivered  pursuant to this Section 2.07, or otherwise in writing and the Company shall cure or repurchase such Mortgage
Loan in accordance with Section 3.03.

         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or  extension  of any  Mortgage  Loan  entered  into in  accordance  with  Section 4.01 or 6.01 within one week of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document  submitted for  recordation  within one week of its  execution,  and shall provide the original of any document  submitted for
recordation  or a copy of such document  certified by the  appropriate  public  recording  office to be a true and complete copy of the
original within sixty (60) days of its submission for recordation.

         From time to time the Company may have a need for Mortgage  Loan  Documents to be released  from  Purchaser,  or its designee.
Purchaser shall, or shall cause its designee,  upon the written request of the Company,  within ten (10) Business Days,  deliver to the
Company, any requested  documentation  previously delivered to Purchaser as part of the Mortgage File, provided that such documentation
is promptly returned to Purchaser,  or its designee,  when the Company no longer requires possession of the document, and provided that
during  the time that any such  documentation  is held by the  Company,  such  possession  is in trust for the  benefit  of  Purchaser.
Company  shall  indemnify  Purchaser,  and its  designee,  from and against  any and all losses,  claims,  damages,  penalties,  fines,
forfeitures,  costs and expenses (including court costs and reasonable  attorney's fees) resulting from or related to the loss, damage,
or misplacement of any documentation delivered to Company pursuant to this paragraph.

         In addition,  in connection  with the assignment of any MERS Mortgage Loan, the Company agrees that it will cause,  at its own
expense,  the MERS® System to indicate that such Mortgage  Loans have been assigned by the Company to the Purchaser in accordance  with
this Agreement by including (or deleting,  in the case of Mortgage Loans which are  repurchased in accordance  with this  Agreement) in
such  computer  files the  information  required by the MERS® System to identify  the  Purchaser of such  Mortgage  Loans.  The Company
further  agrees that it will not alter the  information  referenced in this paragraph with respect to any Mortgage Loan during the term
of this Agreement unless and until such Mortgage Loan is repurchased in accordance with the terms of this Agreement.

         Section 2.08      Quality Control Procedures.

                                                                   20


--------------------------------------------------------------------------------



         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults



           In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months after the related Closing
Date, the Company shall remit to the Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par
multiplied by the amount of such Principal Prepayment in full.  Such remittance shall be made by the Company to Purchaser no later
than the third Business Day following receipt of such Principal Prepayment by the Company.



           In the event the first  scheduled  Monthly  Payment which is due under any Mortgage  Loan after the related  Cut-off Date is
not made  during the month in which  such  Monthly  Payment is due,  then not later  than five (5)  Business  Days after  notice to the
Company by Purchaser (and at Purchaser's sole option),  the Company,  shall  repurchase such Mortgage Loan from the Purchaser  pursuant
to the repurchase provisions contained in this Subsection 3.03.


         Section 2.10      Modification  of  Obligations.  Purchaser may,  without any notice to Company,  extend,  compromise,  renew,
release,  change, modify, adjust or alter, by operation of law or otherwise,  any of the obligations of the Mortgagors or other persons
obligated  under a Mortgage Loan without  releasing or otherwise  affecting the  obligations of Company under this  Agreement,  or with
respect to such Mortgage Loan, except to the extent Purchaser's extension,  compromise,  release, change, modification,  adjustment, or
alteration  affects  Company's  ability to collect the Mortgage Loan or realize on the security of the  Mortgage,  but then only to the
extent such action has such effect.

                                                                   21


--------------------------------------------------------------------------------


                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a)      The Company is a corporation,  duly organized,  validly  existing and in good standing under the laws of the State of
Delaware and has all licenses  necessary to carry out its business as now being  conducted,  and is licensed and  qualified to transact
business in and is in good  standing  under the laws of each state in which any  Mortgaged  Property is located or is otherwise  exempt
under  applicable law from such licensing or  qualification  or is otherwise not required under applicable law to effect such licensing
or  qualification  and no demand for such  licensing or  qualification  has been made upon such  Company by any such state,  and in any
event such  Company is in  compliance  with the laws of any such state to the extent  necessary  to ensure the  enforceability  of each
Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell
each  Mortgage  Loan and to execute,  deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the execution,  delivery
and performance of this Agreement and the related Term Sheet and any agreements  contemplated  hereby,  has duly executed and delivered
this Agreement and the related Term Sheet, and any agreements  contemplated  hereby,  and this Agreement and the related Term Sheet and
each  Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal,  valid and binding  obligation of the
Company,  enforceable  against it in accordance  with its terms,  and all requisite  corporate  action has been taken by the Company to
make this  Agreement  and the  related  Term  Sheet and all  agreements  contemplated  hereby  valid and  binding  upon the  Company in
accordance with their terms;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will conflict
with any of the terms,  conditions  or  provisions  of the  Company's  charter or by-laws or  materially  conflict  with or result in a
material  breach of any of the terms,  conditions or provisions  of any legal  restriction  or any agreement or instrument to which the
Company is now a party or by which it is bound,  or constitute a default or result in an  acceleration  under any of the foregoing,  or
result in the material  violation of any law, rule,  regulation,  order,  judgment or decree to which the Company or its properties are
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans.

                                                                   22


--------------------------------------------------------------------------------



         (d) There is no litigation,  suit,  proceeding or investigation  pending or, to the best of Company's  knowledge,  threatened,
or any order or decree outstanding,  with respect to the Company which,  either in any one instance or in the aggregate,  is reasonably
likely to have a material adverse effect on the sale of the Mortgage Loans, the execution,  delivery,  performance or enforceability of
this Agreement and the related Term Sheet, or which is reasonably  likely to have a material adverse effect on the financial  condition
of the Company.

         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery and  performance by the Company of or compliance by the Company with this Agreement or the related Term Sheet,  or the sale of
the Mortgage Loans and delivery of the Mortgage Files to the Purchaser or the  consummation  of the  transactions  contemplated by this
Agreement or the related Term Sheet, except for consents, approvals, authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the Company and Company,  and the transfer,  assignment  and  conveyance of the Mortgage  Notes and the Mortgages by the
Company  pursuant to this Agreement or the related Term Sheet are not subject to bulk transfer or any similar  statutory  provisions in
effect in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material  respects  proper and prudent in the mortgage  origination  and  servicing  business.  Each  Mortgage Loan has been
serviced in all material  respects with Accepted  Servicing  Practices.  With respect to escrow deposits and payments that the Company,
on behalf of an investor,  is entitled to collect,  all such payments are in the  possession  of, or under the control of, the Company,
and there exist no deficiencies  in connection  therewith for which customary  arrangements  for repayment  thereof have not been made.
All escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage Note
and Mortgage.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has
been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has been assessed but is not yet due
and payable.  No escrow deposits or other charges or payments due under the Mortgage Note have been  capitalized  under any Mortgage or
the related Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

                                                                   23


--------------------------------------------------------------------------------



         (i)      The Company  will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale for  reporting  and  accounting
purposes and, to the extent appropriate, for federal income tax purposes;

         (j)      Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OCC, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred which would make Company  unable to comply with  eligibility  requirements  or
which would require notification to either Fannie Mae or FHLMC;

         (k)      The Company does not believe, nor does it have any cause or reason to believe,  that it cannot perform each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l)      No statement,  tape, diskette,  form, report or other document prepared by, or on behalf of, Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m)      The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and administration of the Mortgage Loans pursuant to this Agreement.  In the opinion of Company,  the consideration  received
by Company  upon the sale of the  Mortgage  Loans to  Purchaser  under this  Agreement  and the  related  Term Sheet  constitutes  fair
consideration for the Mortgage Loans under current market conditions.

         (n)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement;

         (o)      The Company  has not dealt with any  broker,  investment  banker,  agent or other  person that may be entitled to any
commission or compensation in connection with the sale of the Mortgage Loans; and

                                                                   24


--------------------------------------------------------------------------------



         (p)      At the time any Mortgage Loan is  registered  by the Company with MERS,  the Company will be a member of MERS in good
standing,  and will comply in all material  respects with the rules and procedures of MERS in connection with the servicing of the MERS
Mortgage Loans for as long as such Mortgage Loans are registered with MERS.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         References in this Section to  percentages  of Mortgage  Loans refer in each case to the  percentage  of the aggregate  Stated
Principal  Balance of the Mortgage Loans as of the related Cut-off Date,  based on the  outstanding  Stated  Principal  Balances of the
Mortgage Loans as of the related Cut-off Date, and giving effect to scheduled  Monthly  Payments due on or prior to the related Cut-off
Date,  whether or not received.  References to percentages of Mortgaged  Properties refer, in each case, to the percentages of expected
aggregate Stated  Principal  Balances of the related Mortgage Loans  (determined as described in the preceding  sentence).  The Company
hereby represents and warrants to the Purchaser, as to each Mortgage Loan, as of the related Closing Date as follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b)      The Mortgage  creates a valid,  subsisting and enforceable  first lien or a first priority  ownership  interest in an
estate in fee simple in real property  securing the related Mortgage Note subject to principles of equity,  bankruptcy,  insolvency and
other laws of general application affecting the rights of creditors;

         (c) All  payments  due prior to the related  Cut-off  Date for such  Mortgage  Loan have been made as of the  related  Closing
Date; the Mortgage Loan has not been dishonored;  there are no material  defaults under the terms of the Mortgage Loan; the Company has
not advanced its own funds, or induced,  solicited or knowingly  received any advance of funds from a party other than the owner of the
Mortgaged  Property  subject to the Mortgage,  directly or indirectly,  for the payment of any amount required by the Mortgage Loan. As
of the related  Closing Date,  all of the Mortgage  Loans will have an actual  interest paid to date of their related  Cut-off  Date(or
later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as evidenced by a posting to
Company's  servicing  collection  system.  No payment under any Mortgage Loan is delinquent as of the related  Closing Date nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d) There are no defaults by Company in complying  with the terms of the Mortgage,  and all taxes,  governmental  assessments,
insurance premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due and owing have
been paid, or escrow funds have been  established in an amount  sufficient to pay for every such escrowed item which remains unpaid and
which has been assessed but is not yet due and payable;

                                                                   25


--------------------------------------------------------------------------------



         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any  related  Primary  Mortgage  Insurance  Policy and title  insurance  policy,  to the extent  required  by the related
policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim  or defense has been asserted with respect  thereto;  and as of the related Closing Date the Mortgagor was not a debtor in
any state or federal bankruptcy or insolvency proceeding;

         (g) All  buildings  or  other  customarily  insured  improvements  upon the  Mortgaged  Property  are  insured  by an  insurer
acceptable  under the Fannie Mae or FHLMC  Guides,  against loss by fire,  hazards of extended  coverage and such other  hazards as are
provided for in the Fannie Mae or FHLMC Guide,  as well as all  additional  requirements  set forth in Section 4.10 of this  Agreement.
All such  standard  hazard  policies are in full force and effect and contain a standard  mortgagee  clause  naming the Company and its
successors  in interest and assigns as loss payee and such clause is still in effect and all  premiums  due thereon have been paid.  If
required by the Flood Disaster  Protection Act of 1973, as amended,  the Mortgage Loan is covered by a flood  insurance  policy meeting
the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae or FHLMC
requirements,  as well as all  additional  requirements  set forth in  Section  4.10 of this  Agreement.  Such  policy was issued by an
insurer  acceptable  under Fannie Mae or FHLMC  guidelines.  The  Mortgage  obligates  the  Mortgagor  thereunder  to maintain all such
insurance at the  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to
maintain  such  insurance at the  Mortgagor's  cost and expense and to seek  reimbursement  therefor  from the  Mortgagor.  Neither the
Company  (nor any prior  originator  or servicer of any of the  Mortgage  Loans) nor any  Mortgagor  has engaged in any act or omission
which has  impaired or would  impair the  coverage of any such policy,  the  benefits of the  endorsement  provided for herein,  or the
validity and binding effect of either;

                                                                   26


--------------------------------------------------------------------------------



         (h) Each  Mortgage  Loan  complies  with,  and the  Company has  complied  with,  applicable  local,  state and federal  laws,
regulations and other requirements including, without limitation,  usury, equal credit opportunity,  real estate settlement procedures,
the Federal  Truth-In-Lending  Act,  disclosure  laws and all applicable  predatory and abusive  lending laws and  consummation  of the
transactions  contemplated hereby,  including without limitation,  the receipt of interest by the owner of such Mortgage Loan, will not
involve the  violation of any such laws,  rules or  regulations.  None of the Mortgage  Loans are (a) Mortgage  Loans subject to 12 CFR
Part 226.31,  12 CFR Part 226.32 or 226.34 of Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended,  or (b) except as may be provided in subparagraph (c) below,  classified and/or defined,  as
a "high  cost",  "threshold",  "predatory"  "high risk home loan" or "covered"  loan (or a similarly  classified  loan using  different
terminology  under a law imposing  additional legal liability for mortgage loans having high interest rates,  points and or/fees) under
any other  state,  federal or local law  including,  but not limited to, the States of Georgia,  New York,  North  Carolina,  Arkansas,
Kentucky or New Mexico,  or (c) Mortgage Loans subject to the New Jersey Home Ownership  Security Act of 2002 (the "Act"),  unless such
Mortgage  Loan is a (1) "Home Loan" as defined in the Act that is a first lien Mortgage  Loan,  which is not a "High Cost Home Loan" as
defined in the Act or (2) "Covered Home Loan" as defined in the Act that is a first lien purchase money  Mortgage Loan,  which is not a
High Cost Home Loan under the Act. In addition to and  notwithstanding  anything to the  contrary  herein,  no Mortgage  Loan for which
the Mortgaged Property is located in New Jersey is a Home Loan as defined in the Act that was made,  arranged,  or assigned by a person
selling either a manufactured  home or home  improvements to the Mortgaged  Property or was made by an originator to whom the Mortgagor
was referred by any such seller.  Each Mortgage Loan is being (and has been) serviced in accordance with Accepted  Servicing  Practices
and applicable state and federal laws, including,  without limitation,  the Federal  Truth-In-Lending Act and other consumer protection
laws,  real estate  settlement  procedures,  usury,  equal credit  opportunity  and  disclosure  laws.  Company  shall  maintain in its
possession,  available for the Purchaser's inspection, as appropriate,  and shall deliver to the Purchaser or its designee upon demand,
evidence of compliance with all such requirements;

         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j)      The Mortgage is a valid,  subsisting,  enforceable and perfected first lien on the Mortgaged Property,  including all
buildings on the Mortgaged Property and all installations and mechanical,  electrical,  plumbing,  heating and air conditioning systems
affixed to such buildings,  and all additions,  alterations and  replacements  made at any time with respect to the foregoing  securing
the Mortgage  Note's  original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and other laws of general
application  affecting  the rights of  creditors.  The  Mortgage  and the  Mortgage  Note do not contain any  evidence of any  security
interest  or other  interest  or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and  encumbrances  having
priority  over the  first  lien of the  Mortgage  subject  only to (1) the lien of  non-delinquent  current  real  property  taxes  and
assessments not yet due and payable,  (2) covenants,  conditions and  restrictions,  rights of way,  easements and other matters of the
public record as of the date of recording  which are  acceptable to mortgage  lending  institutions  generally and either (A) which are
referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for the
originator  of the  Mortgage  Loan,  or (B) which do not  adversely  affect the  residential  use or Appraised  Value of the  Mortgaged
Property  as set  forth  in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not
individually  or in the aggregate  materially  interfere  with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection with the Mortgage Loan  establishes and creates a valid,  subsisting,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

                                                                   27


--------------------------------------------------------------------------------



         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker  thereof,  enforceable  in all  respects  in  accordance  with its terms  subject to  principles  of  equity,  bankruptcy,
insolvency and other laws of general application  affecting the rights of creditors,  and the Company has taken all action necessary to
transfer such rights of  enforceability  to the Purchaser.  All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and the  Mortgage.  The Mortgage Loan  Documents are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or servicing of the Mortgage Loan.
The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement for future  advances  thereunder,  and any and
all  requirements as to completion of any on-site or off-site  improvements  and as to  disbursements of any escrow funds therefor have
been  complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of the Mortgage
were paid, and the Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage Note.  Upon
the sale of the Mortgage  Loan to the  Purchaser,  the Company will retain the Mortgage  File or any part thereof with respect  thereto
not delivered to the Purchaser or the  Purchaser's  designee in trust only for the purpose of servicing and  supervising  the servicing
of the Mortgage Loan.  Immediately  prior to the transfer and assignment to the  Purchaser,  the Mortgage Loan,  including the Mortgage
Note and the Mortgage, were not subject to an assignment,  sale or pledge to any person other than Purchaser,  and the Company had good
and  marketable  title to and was the sole owner  thereof and had full right to transfer  and sell the Mortgage  Loan to the  Purchaser
free and clear of any  encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority
subject to no interest or  participation  of, or agreement with, any other party, to sell and assign the Mortgage Loan pursuant to this
Agreement and following the sale of the Mortgage  Loan,  the Purchaser  will own such Mortgage Loan free and clear of any  encumbrance,
equity,  participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to
possess,  control  and  monitor  the  Mortgage  Loan,  except for the  purposes of  servicing  the  Mortgage  Loan as set forth in this
Agreement.  After  the  related  Closing  Date,  the  Company  will not have any  right to modify or alter the terms of the sale of the
Mortgage  Loan and the Company will not have any  obligation or right to repurchase  the Mortgage Loan or substitute  another  Mortgage
Loan, except as provided in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

                                                                   28


--------------------------------------------------------------------------------



         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and against any loss by reason of the  invalidity or  unenforceability
of the lien  resulting  from the  provisions  of the  Mortgage  providing  for  adjustment  in the Mortgage  Interest  Rate and Monthly
Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the  opportunity  to choose the  carrier of the
required  mortgage title  insurance.  The Company,  its successors  and assigns,  is the sole insured of such lender's title  insurance
policy,  such title  insurance  policy has been duly and validly  endorsed to the  Purchaser or the  assignment to the Purchaser of the
Company's  interest  therein does not require the consent of or notification to the insurer and such lender's title insurance policy is
in full  force and  effect  and will be in full  force and  effect  upon the  consummation  of the  transactions  contemplated  by this
Agreement.  No claims  have been made under such  lender's  title  insurance  policy,  and no prior  holder or  servicer of the related
Mortgage,  including the Company,  nor any  Mortgagor,  has done, by act or omission,  anything which would impair the coverage of such
lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default, breach,  violation or event permitting acceleration;  and neither the Company, nor any prior mortgagee has waived any default,
breach, violation or event permitting acceleration;

         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

                                                                   29


--------------------------------------------------------------------------------



         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage loan application by a Qualified  Appraiser who had no interest,  direct or indirect,  in the Mortgaged Property or in any loan
made on the security  thereof,  and whose  compensation  is not affected by the approval or  disapproval  of the Mortgage Loan, and the
appraisal  and  appraiser  both  satisfy  the  requirements  of Fannie Mae or FHLMC and Title XI of the  Federal  Institutions  Reform,
Recovery, and Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the date the Mortgage Loan was
originated.  The appraisal is in a form acceptable to Fannie Mae or FHLMC;

                                                                   30


--------------------------------------------------------------------------------



         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  "graduated  payment"  features.  Unless  otherwise  indicated on the related  Mortgage
Loan  Schedule,  no Mortgage Loan is subject to a buydown  agreement or contains any buydown  provision.  With respect to any temporary
Buydown  Mortgage  Loan, the maximum CLTV is  ninety-five  percent (95%);  the maximum rate discount is three percent (3%), the maximum
Buydown  Period is three (3) years;  the maximum  increase is one percent (1%) per year;  with respect to LTV that is 80.01% and above,
the  debt-to-income  ratio and payment shock are calculated at the second year Mortgage  Interest Rate;  with respect to LTV 80.00% and
below,  debt-to-income  ratio and payment shock are calculated at the first year Mortgage  Interest Rate. With respect to each Mortgage
Loan that is a Buydown  Mortgage  Loan,  (i) on or before the date of origination of such Mortgage Loan, the Company and the Mortgagor,
or the Company,  the Mortgagor and the seller of the Mortgaged Property or a third party entered into a Buydown Agreement.  The Buydown
Agreement  provides that the seller of the Mortgaged  Property (or third party) shall deliver to the Company temporary Buydown Funds in
an amount equal to the aggregate  undiscounted  amount of payments  that,  when added to the amount the Mortgagor on such Mortgage Loan
is obligated to pay on each Due Date in accordance  with the terms of the Buydown  Agreement,  is equal to the full  scheduled  Monthly
Payment due on such Mortgage  Loan.  The temporary  Buydown Funds enable the Mortgagor to qualify for the Buydown  Mortgage  Loan.  The
effective  interest  rate of a  Buydown  Mortgage  Loan if less than the  interest  rate set forth in the  related  Mortgage  Note will
increase  within the Buydown Period as provided in the related Buydown  Agreement so that the effective  interest rate will be equal to
the interest rate as set forth in the related  Mortgage  Note.  The Buydown  Mortgage Loan  satisfies  the  requirements  of Fannie Mae
guidelines;  (ii) The Mortgage  and Mortgage  Note reflect the  permanent  payment  terms rather than the payment  terms of the Buydown
Agreement.  The Buydown  Agreement  provides for the payment by the Mortgagor of the full amount of the Monthly Payment on any Due Date
that the Buydown Funds are  available.  The Buydown Funds were not used to reduce the original  principal  balance of the Mortgage Loan
or to increase the Appraised Value of the Mortgage  Property when  calculating the  Loan-to-Value  Ratios for purposes of the Agreement
and, if the Buydown Funds were provided by the Seller and if required under Fannie Mae and FHLMC  guidelines,  the terms of the Buydown
Agreement  were  disclosed to the  appraiser of the  Mortgaged  Property;  (iii) The Buydown Funds may not be refunded to the Mortgagor
unless the Mortgagor  makes a principal  payment for the  outstanding  balance of the Mortgage Loan; (iv) As of the date of origination
of the  Mortgage  Loan,  the  provisions  of the related  Buydown  Agreement  complied  with the  requirements  of Fannie Mae and FHLMC
regarding buydown agreements.

                                                                   31


--------------------------------------------------------------------------------



         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa)  Principal  payments on the Mortgage Loan,  other than the Interest Only Mortgage  Loan,  shall commence (with respect to
any newly  originated  Mortgage  Loans) or  commenced  no more than  sixty  (60) days  after the  proceeds  of the  Mortgage  Loan were
disbursed.  The Mortgage Loan bears interest at the Mortgage  Interest  Rate.  With respect to each Mortgage Loan, the Mortgage Note is
payable on the first day of each month in Monthly  Payments,  which,  (A) in the case of a fixed rate Mortgage  Loan, are sufficient to
fully  amortize the original  principal  balance over the original  term thereof and to pay interest at the related  Mortgage  Interest
Rate, (B) in the case of an adjustable  rate Mortgage Loan,  other than the Interest Only Mortgage Loan, are changed on each Adjustment
Date,  and in any case,  are  sufficient  to fully  amortize the original  principal  balance over the original term thereof and to pay
interest at the related  Mortgage  Interest Rate and (C) in the case of a Balloon Loan, are based on a fifteen (15) or thirty (30) year
amortization  schedule,  as set forth in the  related  Mortgage  Note,  and a final  monthly  payment  substantially  greater  than the
preceding  monthly payment which is sufficient to amortize the remaining  principal  balance of the Balloon Loan and to pay interest at
the related  Mortgage  Interest Rate. The Index for each  Adjustable Rate Mortgage Loan is as defined in the related  Confirmation  and
the Mortgage Loan Schedule.  The Mortgage Note does not permit negative  amortization,  unless  otherwise noted on the related Mortgage
Loan  Schedule.  No Mortgage Loan is a convertible  Mortgage  Loan;  (D) in the case of an Interest  Only  Mortgage  Loan,  the monthly
payments on each Interest Only  Mortgage Loan during the related  interest only period is equal to the product of the related  Mortgage
Interest  Rate and the  principal  balance of such  Mortgage  Loan on the first day of each month and after such  interest only period,
except with respect to Interest Only  Mortgage Loan that are  adjustable  rate Mortgage  Loans,  such Mortgage Loan is payable in equal
monthly installments of principal and interest;

         (bb) If such  Mortgage  Loan is a Co-op Loan,  the security  instruments  create a valid,  enforceable  and  subsisting  first
priority security interest in the related  cooperative  shares securing the related  cooperative note,  subject only to (x) the lien of
the related  cooperative for unpaid  assessments  representing  the Mortgagor's pro rata share of payments for a blanket  mortgage,  if
any, current and future real property taxes,  insurance  premiums,  maintenance fees and other  assessments to which like collateral is
commonly  subject and (y) other matters to which like  collateral is commonly  subject and which do not  materially  interfere with the
benefits of the security intended to be provided;  provided,  however, that the related proprietary lease for the cooperative apartment
may be subordinated or otherwise subject to the lien of a mortgage on the cooperative building;

                                                                   32


--------------------------------------------------------------------------------



         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage Loan had an LTV at  origination  greater than 80.00%,  the excess of the  principal  balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the purchase  price of the  Mortgaged  Property  with respect to a purchase  money  Mortgage Loan was
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by a Qualified  Insurer.  No Mortgage Loan has an LTV over
95%. All provisions of such Primary  Mortgage  Insurance  Policy have been and are being  complied  with,  such policy is in full force
and effect,  and all premiums due thereunder have been paid. No Mortgage Loan requires  payment of such premiums,  in whole or in part,
by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts exists that has, or will result in the exclusion
from,  denial of, or defense to coverage.  Any Mortgage Loan subject to a Primary  Mortgage  Insurance  Policy  obligates the Mortgagor
thereunder to maintain the Primary  Mortgage  Insurance  Policy,  subject to state and federal law, and to pay all premiums and charges
in  connection  therewith.  No action has been taken or failed to be taken,  on or prior to the Closing Date which has resulted or will
result in an  exclusion  from,  denial of, or defense to coverage  under any Primary  Mortgage  Insurance  Policy  (including,  without
limitation,  any exclusions,  denials or defenses which would limit or reduce the availability of the timely payment of the full amount
of the loss otherwise due thereunder to the insured) whether arising out of actions,  representations,  errors, omissions,  negligence,
or fraud of the Company or the  Mortgagor,  or for any other reason under such  coverage;  The mortgage  interest rate for the Mortgage
Loan as set forth on the related  Mortgage Loan Schedule is net of any such insurance  premium.  None of the Mortgage Loans are subject
to "lender-paid" mortgage insurance;

         (ii)     The Assignment is in recordable form and is acceptable for recording under the laws of the  jurisdiction in which the
Mortgaged Property is located;

                                                                   33


--------------------------------------------------------------------------------



         (jj)     Unless  specified on the related  Mortgage Loan Schedule,  none of the Mortgage Loans are secured by an interest in a
leasehold  estate.  The Mortgaged  Property is located in the state  identified in the related Mortgage Loan Schedule and consists of a
single  parcel of real property with a detached  single family  residence  erected  thereon,  or a townhouse,  or a two-to  four-family
dwelling,  or an individual  condominium  unit in a condominium  project,  or an individual unit in a planned unit  development or a de
minimis  planned  unit  development,  provided,  however,  that no  residence or dwelling is a single  parcel of real  property  with a
manufactured home not affixed to a permanent  foundation,  or a mobile home. Any condominium unit or planned unit development  conforms
with the  Company's  underwriting  guidelines.  As of the date of  origination,  no  portion  of any  Mortgaged  Property  was used for
commercial  purposes,  and since the  Origination  Date,  no portion of any  Mortgaged  Property has been,  or  currently  is, used for
commercial purposes;

         (kk)     Payments on the Mortgage  Loan  commenced no more than sixty (60) days after the funds were  disbursed in  connection
with the  Mortgage  Loan.  The  Mortgage  Note is  payable  on the first day of each month in monthly  installments  of  principal  (if
applicable)  and  interest,  which  installments  are subject to change due to the  adjustments  to the Mortgage  Interest Rate on each
Adjustment  Date,  with  interest  calculated  and payable in arrears.  Each of the Mortgage  Loans will  amortize  fully by the stated
maturity date, over an original term of not more than thirty years from commencement of amortization;

         (ll)     As of the Closing Date of the Mortgage Loan, the Mortgage  Property was lawfully  occupied under  applicable law, and
all  inspections,  licenses  and  certificates  required to be made or issued with respect to all  occupied  portions of the  Mortgaged
Property  and,  with respect to the use and  occupancy of the same,  including  but not limited to  certificates  of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate authorities;

         (mm)     There is no pending  action or proceeding  directly  involving the Mortgaged  Property in which  compliance  with any
environmental  law,  rule or  regulation  is an issue;  Company has no knowledge of any  violation of any  environmental  law,  rule or
regulation  with respect to the  Mortgaged  Property;  and the Company has not received any notice of any  environmental  hazard on the
Mortgaged  Property and nothing  further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;

         (nn)     The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

         (oo)     No Mortgage  Loan is a  construction  or  rehabilitation  Mortgage  Loan or was made to  facilitate  the  trade-in or
exchange of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

                                                                   34


--------------------------------------------------------------------------------



         (qq)     [Reserved];

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage Loan was originated by a mortgagee  approved by the Secretary of Housing and Urban  Development  pursuant to
sections 203 and 211 of the National  Housing Act, a savings and loan  association,  a savings bank, a commercial  bank,  credit union,
insurance company or similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
     outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
     notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
     which has passed its initial Adjustment Date, Company has performed an audit of the Mortgage Loan to determine whether all
     interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage;


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee;

         (xx) There is no Mortgage  Loan that was  originated  on or after  October 1, 2002 and before March 7, 2003,  which is secured
by property located in the State of Georgia;

         (yy)  No proceeds from any Mortgage Loan were used to finance single premium credit insurance policies;


                   (zz)    [Reserved];

                                                                   35


--------------------------------------------------------------------------------



         (aaa)    The methodology  used in underwriting the extension of credit for each Mortgage Loan employs  objective  mathematical
principles which relate the borrower's  income,  assets and liabilities to the proposed payment and such underwriting  methodology does
not rely on the extent of the  borrower's  equity in the  collateral  as the  principal  determining  factor in  approving  such credit
extension.  Such  underwriting  methodology  confirmed  that at the  time of  origination  (application/approval)  the  borrower  had a
reasonable ability to make timely payments on the Mortgage Loan;

         (bbb)    With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a premium upon a prepayment
prior to  maturity:  (i) prior to the loan's  origination,  the borrower  agreed to such  premium in exchange  for a monetary  benefit,
including  but not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the borrower was offered the option of
obtaining a mortgage loan that did not require  payment of such a premium,  (iii) the  prepayment  premium is disclosed to the borrower
in the loan  documents  pursuant  to  applicable  state and  federal  law,  and (iv)  notwithstanding  any state or federal  law to the
contrary,  the Servicer  shall not impose such  prepayment  premium in any instance when the mortgage debt is accelerated as the result
of the borrower's default in making the loan payments;

         (ccc)    No  borrower  was  required to purchase  any credit  life,  disability,  accident  or health  insurance  product as a
condition of obtaining the extension of credit.  No borrower obtained a prepaid  single-premium  credit life,  disability,  accident or
health  insurance  policy in  connection  with the  origination  of the Mortgage  Loan; No proceeds from any Mortgage Loan were used to
purchase single premium credit insurance policies as part of the origination of, or as a condition to closing, such Mortgage Loan;

         (ddd)    [Reserved],

         (eee) Any  Mortgage  Loan with a Mortgaged  Property in the State of Illinois  complies  with the  Illinois  Interest  Act, if
applicable;

         (fff) With  respect to any Mortgage  Loan  originated  on or after August 1, 2004 and  underlying  the  security,  neither the
related  Mortgage nor the related  Mortgage Note requires the borrower to submit to arbitration  to resolve any dispute  arising out of
or relating in any way to the mortgage loan transaction;

         (ggg) No Mortgage Loan is secured by Mortgaged  Property in the Commonwealth of Massachusetts  with a loan application date on
or after  November 7, 2004 that  refinances a mortgage  loan that is less than sixty (60) months old,  unless such Mortgage Loan (1) is
on an  investment  property,  (ii)  meets  the  requirements  set  forth  in the  Code of  Massachusetts  Regulation  ("CMR"),  209 CMR
53.04(1)(b), or (iii) meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (hhh)  For any Mortgage Loan with the related Mortgaged Property located in State of Texas which is a second lien and the
interest rate is in excess of 10% and where terms of the Mortgage Note contain a provision for which the Mortgagor may be entitled to
prepaid interest upon payoff, no Mortgagor paid any administrative fees, points, or loan origination fees which would actually result
in any prepaid interest being due the Mortgagor under the terms of the Mortgage Note;

                                                                   36


--------------------------------------------------------------------------------



         (iii)   The Company has complied with all applicable anti-money laundering laws and regulations, including without
limitation the USA Patriot Act of 2001 (collectively, the Anti-Money Laundering Laws").  The Company has established an anti-money
laundering compliance program as required by the Anti-Money Laundering Laws and has conducted the requisite due diligence in
connection with the origination of each Mortgage Loan for the purposes of the Anti-Money Laundering Laws.  The Company further
represents that it takes reasonable efforts to determine whether any Mortgagor appears on any list of blocked or prohibited parties
designated by the U.S. Department of Treasury; and

         (jjj)  If the Mortgage Loan is secured by a long-term residential lease, (1) the terms of such lease expressly permit the
mortgaging of the leasehold estate, the assignment of the lease without the lessor's consent (or the lessor's consent has been
obtained) and the acquisition by the holder of the Mortgage of the rights of the lessee upon foreclosure or assignment in lieu of
foreclosure or provide the holder of the Mortgage with substantially similar protection (2) the terms of such lease do not (a) allow
the termination thereof upon the lessee's default without the holder of the Mortgage being entitled to receive written notice of, and
opportunity to cure, such default, (b) allow the termination of a lease in the event of damage or destruction as long as the Mortgage
is in existence or (c) prohibit the holder of the Mortgage from being insured under the hazard insurance policy relating to the
Mortgaged Property (3) the original term of such lease is not less than 15 years (4) the term of such lease does not terminate
earlier than 5 years after the maturity date of the Note and (5) the Mortgaged Property is located in a jurisdiction in which the use
of leasehold estates for residential properties is a widely-accepted practice.



         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

                                                                   37


--------------------------------------------------------------------------------



         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent  and at  Purchaser's  sole  option,  within  ninety (90) days from the related  Closing  Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan.  Any  substitute  Mortgage  Loan is subject  to  Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  constitute the sole remedies of the
Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute for
a defective  Mortgage Loan in accordance with this Section 3.03, or fails to cure a defective  Mortgage Loan to Purchaser's  reasonable
satisfaction in accordance with this Section 3.03, or to indemnify  Purchaser  pursuant to Section 8.01, that failure shall be an Event
of Default and the Purchaser  shall be entitled to pursue all remedies  available in this Agreement as a result  thereof.  No provision
of this paragraph  shall affect the rights of the Purchaser to terminate  this Agreement for cause,  as set forth in Sections 10.01 and
11.01.

                                                                   38


--------------------------------------------------------------------------------



         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         If pursuant to the foregoing  provisions  the Company  repurchases a Mortgage Loan that is a MERS Mortgage  Loan,  the Company
shall either (a) cause MERS to execute and deliver an  assignment  of the  Mortgage in  recordable  form to transfer the Mortgage  from
MERS to the Company and shall cause such Mortgage to be removed from  registration  on the MERS® System in accordance  with MERS' rules
and regulations or (b) cause MERS to designate on the MERS® System the Company as the beneficial holder of such Mortgage Loan.

         Section 3.04      Representations and Warranties of the Purchaser.

         The Purchaser  represents,  warrants and  convenants  to the Company  that, as of the related  Closing Date or as of such date
specifically provided herein:

(e)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  except or not required  under
applicable law to effect such qualification or license;

(f)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

                                                                   39


--------------------------------------------------------------------------------



         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no litigation pending or to the best of the Purchaser's knowledge,  threatened with respect to the Purchaser
which is reasonably  likely to have a material adverse effect on the purchase of the related  Mortgage Loans,  the execution,  delivery
or  enforceability  of this Agreement and the related Term Sheet,  or which is reasonably  likely to have a material  adverse effect on
the financial condition of the Purchaser;

         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Company as provided  herein  constitute the sole remedies
of the Company respecting a breach of the foregoing representations and warranties.

                                                                   40


--------------------------------------------------------------------------------


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary Mortgage  Insurance  Policies,  insurance
claims,  the title,  management  and  disposition  of REO Property,  permitted  withdrawals  with respect to REO Property,  liquidation
reports,  and reports of  foreclosures  and  abandonments of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of
Mortgage  Files,  annual  statements,  and  examination  of records and  facilities.  In the event of any  conflict,  inconsistency  or
discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and any of the servicing  provisions
of the Fannie Mae Guides,  the  provisions of this Agreement and the related Term Sheet shall control and be binding upon the Purchaser
and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
days or forgive any payment of  principal  or  interest,  reduce or  increase  the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby authorized and empowered,  to prepare,  execute and deliver,  all instruments of satisfaction or cancellation,
or of partial or full release,  discharge and all other comparable instruments,  with respect to the Mortgage Loans and with respect to
the Mortgaged Properties.  Notwithstanding  anything herein to the contrary,  the Company may not enter into a forbearance agreement or
similar  arrangement  with  respect to any  Mortgage  Loan  which  term  exceeds 12 months in  duration.  Any such  agreement  shall be
approved by Purchaser and, if required,  by the Primary Mortgage  Insurance Policy insurer,  if required.  Any other loss mitigation or
workout  alternatives,  such as short sales or deeds in lieu of foreclosure,  shall be subject to the approval of the Purchaser and the
Primary Mortgage Insurance Policy insurer if applicable.

                                                                   41


--------------------------------------------------------------------------------



         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term  Sheet,  Purchaser  shall be  deemed  to have  given  consent  in  connection  with a  particular  matter  if  Purchaser  does not
affirmatively  grant or deny consent  within five (5)  Business  Days from the date  Purchaser  receives a second  written  request for
consent for such matter from Company as servicer.

                                                                   42


--------------------------------------------------------------------------------



         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the  Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the  Servicing  Fee.  Company shall
notify Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph,  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.13,  8.04,  9.01 or 10.01 and if requested to do so by the  Purchaser,  the Company  shall at its own cost and expense  terminate the
rights and  responsibilities  of the  Subservicer  effective as of the date of  termination  of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will indemnify and hold  Purchaser  harmless from any loss,  liability or expense  arising out of its use
of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

                                                                   43


--------------------------------------------------------------------------------



         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be between the  Subservicer and Company alone,  and the Purchaser  shall have no obligations,  duties or liabilities
with respect to the Subservicer  including no obligation,  duty or liability of Purchaser to pay the  Subservicer's  fees and expenses.
For purposes of distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.

         The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling Guide
and that for each  Mortgage  Loan,  the  Company  agrees it shall  report one of the  following  statuses  each month as  follows:  new
origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off.

Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary Mortgage  Insurance Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable
to the  Mortgage  Loans and held for its own account.  Further,  the Company will take  special  care in  ascertaining  and  estimating
annual  escrow  payments,  and all other  charges  that,  as  provided  in the  Mortgage,  will  become  due and  payable,  so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

         Section 4.03      Realization Upon Defaulted Mortgage

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own  account,  consistent  with  Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies  and the best  interest of
Purchaser,  to foreclose upon or otherwise  comparably convert the ownership of properties  securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory  arrangements can be made for collection of delinquent  payments  pursuant
to Section 4.01. . Loan shall be demanded  within 90 days of default for Mortgaged  Properties for which no  satisfactory  arrangements
can be made for  collection  of  delinquent  payments,  subject to state and  federal law and  regulation.  Foreclosure  or  comparable
proceedings  shall be initiated  within one hundred  twenty (120) days of default for Mortgaged  Properties  for which no  satisfactory
arrangements  can be made for  collection of delinquent  payments,  subject to state and federal law and  regulation.  In the event any
payment due under any Mortgage Loan is not paid when the same becomes due and payable,  or in the event the Mortgagor  fails to perform
any other covenant or obligation under the Mortgage Loan and such failure  continues  beyond any applicable  grace period,  the Company
will  proceed  diligently  to collect all  payments  due and shall take such  action,  including  commencing  foreclosure,  as it shall
reasonably  deem to be in the best interests of the Purchaser in a manner  consistent  with Accepted  Servicing  Practices,  subject to
state and federal law and  regulation.  The Company shall use its best efforts to realize upon defaulted  Mortgage Loans in such manner
as will  maximize the receipt of principal  and interest by the  Purchaser,  taking into  account,  among other  things,  the timing of
foreclosure  proceedings.  The  foregoing  is subject to the  provisions  that,  in any case in which a Mortgaged  Property  shall have
suffered  damage,  the Company shall not be required to expend its own funds toward the  restoration  of such property  unless it shall
determine in its discretion  (i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Purchaser  after  reimbursement  to itself for such expenses,  and (ii) that such expenses will be  recoverable by the Company  through
Insurance  Proceeds or  Liquidation  Proceeds from the related  Mortgaged  Property,  as  contemplated  in Section 4.05.  Company shall
obtain prior  approval of Purchaser as to repair or  restoration  expenses in excess of ten  thousand  dollars  ($10,000).  The Company
shall be responsible for all costs and expenses incurred by it in any such proceedings or functions;  provided,  however, that it shall
be entitled to  reimbursement  thereof from the related  property,  as  contemplated in Section 4.05.  Notwithstanding  anything to the
contrary  contained herein,  in connection with a foreclosure or acceptance of a deed in lieu of foreclosure,  in the event the Company
has  reasonable  cause to believe that a Mortgaged  Property is  contaminated  by hazardous or toxic  substances  or wastes,  or if the
Purchaser otherwise requests an environmental  inspection or review of such Mortgaged  Property,  such an inspection or review is to be
conducted by a qualified inspector at the Purchaser's  expense.  Upon completion of the inspection,  the Company shall promptly provide
the Purchaser  with a written  report of the  environmental  inspection.  After  reviewing the  environmental  inspection  report,  the
Purchaser shall determine how the Company shall proceed with respect to the Mortgaged Property.

                                                                   44


--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes effect be reimbursed  for any  unreimbursed  advances of the Company's  funds made pursuant to Section 5.03 and any  unreimbursed
Servicing  Advances  and  Servicing  Fees in each  case  relating  to the  Mortgage  Loan  underlying  such  delinquent  Mortgage  Loan
notwithstanding  anything to the contrary set forth in Section 4.05. In the event of any such  termination,  the  provisions of Section
11.01 hereof shall apply to said termination and the transfer of servicing  responsibilities  with respect to such delinquent  Mortgage
Loan to the Purchaser or its designee.

                                                                   45


--------------------------------------------------------------------------------



         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the  Company,  with the  consent of  Purchaser  as required  pursuant to this  Agreement,  before the close of the third  taxable  year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an opinion of counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.   Company  shall  manage,  conserve,   protect  and  operate  each  such  REO  Property  for  the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company  shall either  itself or through an agent  selected by Company,  protect and conserve  such  property in the same manner and to
such an extent as is  customary  in the  locality  where  such  property  is  located.  Additionally,  Company  shall  perform  the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible Account.  Funds deposited in the Custodial  Account,  which shall be deposited within 24 hours of receipt,  shall at all
times be insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in  Permitted  Investments  for the benefit of the
Purchaser.  Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance  with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii) all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii) all Liquidation Proceeds;

                                                                   46


--------------------------------------------------------------------------------



         (iv) any amounts  required to be deposited  by the Company in  connection  with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v) all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other than
proceeds  to be held in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi) all  Condemnation  Proceeds  affecting any Mortgaged  Property which are not released to the Mortgagor in accordance with
Accepted Servicing Practices, the loan documents or applicable law;

         (vii) any Monthly Advances;

         (viii) with respect to each full or partial Principal  Prepayment,  any Prepayment Interest  Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix) any amounts  required to be deposited by the Company  pursuant to Section 4.10 in connection  with the deductible  clause
in any blanket hazard insurance policy, such deposit shall be made from the Company's own funds, without reimbursement therefor; and

         (x) any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

                  The foregoing  requirements for deposit in the Custodial  Account shall be exclusive,  it being understood and agreed
that,  without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the
extent  permitted  by Section  6.01,  need not be  deposited  by the  Company in the  Custodial  Account.  Any  interest  paid on funds
deposited in the Custodial  Account by the depository  institution  shall accrue to the benefit of the Company and the Company shall be
entitled to retain and withdraw  such interest from the Custodial  Account  pursuant to Section 4.05 (iv).  The Purchaser  shall not be
responsible for any losses suffered with respect to investment of funds in the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

                                                                   47


--------------------------------------------------------------------------------



         (ii) to reimburse itself for Monthly  Advances,  the Company's right to reimburse itself pursuant to this subclause (ii) being
limited to amounts  received on the related  Mortgage Loan which  represent late  collections  (net of the related  Servicing  Fees) of
principal and/or interest  respecting  which any such advance was made, it being  understood  that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii) to reimburse  itself for  unreimbursed  Servicing  Advances and any unpaid  Servicing  Fees(or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related repurchase price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement.

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

                                                                   48


--------------------------------------------------------------------------------



         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                  The Company shall make  withdrawals  from the Escrow  Account only to effect such payments as are required under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  Company for any Servicing Advance made by Company with respect to a related Mortgage Loan but only from
amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

                                                                   49


--------------------------------------------------------------------------------



         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii) to clear and terminate the Escrow Account on the termination of this  Agreement.  As part of its servicing  duties,  the
Company  shall pay to the  Mortgagors  interest  on funds in Escrow  Account,  to the extent  required  by law,  and to the extent that
interest earned on funds in the Escrow Account is insufficient,  shall pay such interest from its own funds,  without any reimbursement
therefor; and

         (viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

         The Company will maintain in full force and effect Primary  Mortgage  Insurance  Policies  issued by a Qualified  Insurer with
respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage will be terminated  only with the approval of
Purchaser,  or as  required by  applicable  law or  regulation.  The  Company  will not cancel or refuse to renew any Primary  Mortgage
Insurance Policy in effect on the Closing Date that is required to be kept in force under this Agreement  unless a replacement  Primary
Mortgage  Insurance  Policy for such  canceled or nonrenewed  policy is obtained  from and  maintained  with a Qualified  Insurer.  The
Company shall not take any action which would result in non-coverage  under any applicable  Primary  Mortgage  Insurance  Policy of any
loss which,  but for the actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution
agreement  entered into or to be entered  into  pursuant to Section  6.01,  the Company  shall  promptly  notify the insurer  under the
related  Primary  Mortgage  Insurance  Policy,  if any, of such assumption or substitution of liability in accordance with the terms of
such policy and shall take all actions which may be required by such insurer as a condition to the  continuation  of coverage under the
Primary  Mortgage  Insurance  Policy.  If such Primary  Mortgage  Insurance  Policy is  terminated  as a result of such  assumption  or
substitution of liability, the Company shall obtain a replacement Primary Mortgage Insurance Policy as provided above.

                                                                   50


--------------------------------------------------------------------------------



         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary Mortgage  Insurance Policy and, in this regard,  to take such action as shall be necessary to permit recovery under any Primary
Mortgage  Insurance Policy respecting a defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts collected by the Company under
any Primary Mortgage Insurance Policy shall be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.05.

         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the  lesser of (i) the  maximum  insurable  value of the  improvements  securing  such  Mortgage  Loan or (ii) the  greater  of (a) the
outstanding  principal  balance of the Mortgage Loan,  and (b) an amount such that the proceeds  thereof shall be sufficient to prevent
the Mortgagor  and/or the mortgagee from becoming a co-insurer.  If required by the Flood Disaster  Protection Act of 1973, as amended,
each Mortgage Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current  guidelines of the Federal
Insurance  Administration in effect with an insurance  carrier  acceptable to Fannie Mae or FHLMC, in an amount  representing  coverage
not less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum  insurable  value of the
improvements  securing  such  Mortgage  Loan or (iii) the maximum  amount of  insurance  which is  available  under the Flood  Disaster
Protection  Act of 1973, as amended.  If at any time during the term of the Mortgage Loan,  the Company  determines in accordance  with
applicable  law and  pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special  flood hazard area and is not
covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection Act of 1973, as
amended,  the Company shall notify the related  Mortgagor that the Mortgagor  must obtain such flood  insurance  coverage,  and if said
Mortgagor  fails to obtain the required flood  insurance  coverage within  forty-five  (45) days after such  notification,  the Company
shall  immediately  force place the required flood  insurance on the  Mortgagor's  behalf.  The Company shall also maintain on each REO
Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of the
improvements  which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood insurance in an amount as provided above.  Any amounts  collected by the Company under any such policies other
than  amounts to be  deposited  in the Escrow  Account  and  applied to the  restoration  or repair of the  Mortgaged  Property  or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the Company and its  successors  and/or  assigns and shall provide for at least thirty days prior written  notice of any  cancellation,
reduction in the amount or material  change in coverage to the Company.  The Company shall not interfere with the  Mortgagor's  freedom
of choice in selecting either his insurance carrier or agent,  provided,  however, that the Company shall not accept any such insurance
policies from insurance companies unless such companies are Qualified Insurers.

                                                                   51


--------------------------------------------------------------------------------



         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and maintain a blanket  policy  issued by an insurer  acceptable  to Fannie Mae or
FHLMC  insuring  against hazard losses on all of the Mortgage  Loans,  then, to the extent such policy  provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied  its  obligations  as set forth in Section 4.10,  it being  understood  and agreed that such
policy may contain a deductible  clause,  in which case the Company  shall,  in the event that there shall not have been  maintained on
the related  Mortgaged  Property or REO Property a policy  complying  with Section  4.10,  and there shall have been a loss which would
have been covered by such policy,  deposit in the Custodial  Account the amount not otherwise  payable under the blanket policy because
of such  deductible  clause.  In connection  with its activities as servicer of the Mortgage  Loans,  the Company agrees to prepare and
present,  on behalf of the Purchaser,  claims under any such blanket  policy in a timely  fashion in accordance  with the terms of such
policy.  Upon request of the  Purchaser,  the Company shall cause to be delivered to the Purchaser a certified true copy of such policy
and shall use its best efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated or
materially modified without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Mortgage  Banker's Blanket Bond and shall protect and insure the Company against losses,  including  forgery,  theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified  or  terminated.  The  Purchaser  (or any party  having  the  status of  Purchaser  hereunder)  and any
subsidiary  thereof and their  successors  or assigns as their  interests  may appear must be named as loss payees on the Fidelity Bond
and as  additional  insured on the errors and omissions  policy.  Upon request by Purchaser,  Company shall provide  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

                                                                   52


--------------------------------------------------------------------------------



         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an opinion of counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date Company receives notice of such  consummation),  together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged  Property obtained in connection with such acquisition,  and thereafter assume the  responsibility for marketing such REO
property in accordance with Accepted  Servicing  Practices.  Thereafter,  the Company shall continue to provide certain  administrative
services to the  Purchaser  relating to such REO  Property as set forth in this  Section  4.13.  The Company  shall,  either  itself or
through an agent selected by the Company, and in accordance with the Fannie Mae Guides manage,  conserve,  protect and operate each REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner that similar  property in the same  locality as the REO Property is managed.  The Company shall cause each REO Property
to be inspected  promptly  upon the  acquisition  of title  thereto and shall cause each REO Property to be inspected at least  monthly
thereafter or more  frequently as required by the  circumstances.  The Company shall make or cause to be made a written  report of each
such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies  thereof  shall be forwarded by the Company to the
Purchaser upon request.

                                                                   53


--------------------------------------------------------------------------------



         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within one year after title has been taken to such REO Property,  unless the Company determines,  and gives an appropriate
notice to the  Purchaser to such effect,  that a longer  period is necessary for the orderly  liquidation  of such REO  Property.  If a
longer  period than one (1) year is permitted  under the  foregoing  sentence and is  necessary to sell any REO  Property,  the Company
shall report  monthly to the Purchaser as to the progress  being made in selling such REO Property.  No REO Property  shall be marketed
for less than the Appraised  Value,  without the prior consent of  Purchaser.  No REO Property  shall be sold for less than ninety five
percent (95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement  of Servicing  Advances
shall be in  accordance  with the Fannie Mae  Guides.  The  disposition  of REO  Property  shall be carried  out by the Company at such
price,  and upon such terms and  conditions,  as the Company deems to be in the best  interests of the Purchaser  (subject to the above
conditions) only with the prior written consent of the Purchaser.

         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto,  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO  Property to the  Purchaser  or its  designee.  Within five  Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five  Business  Days,  the Company  shall  provide the  Purchaser  with the  following
information  regarding  the subject REO  Property:  the related  trustee's  deed upon sale and copies of any related  hazard  insurance
claims, or repair bids.

                                                                   54


--------------------------------------------------------------------------------



         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                                   55


--------------------------------------------------------------------------------



                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the first  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business  Day of the  following  month on paper or a disk or tape or other  computer-readable  format in such format as may be mutually
agreed upon by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall
contain the following:

                                                                   56


--------------------------------------------------------------------------------



         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v)  the aggregate of any expenses reimbursed to the Company during the prior distribution period pursuant to Section 4.05;

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired; and

         The Company shall also provide a trial  balance,  sorted in Purchaser's  assigned loan number order,  in the form of Exhibit E
hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

                                                                   57


--------------------------------------------------------------------------------



         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be  nonrecoverable.  In such event,  the Company shall deliver to
the Purchaser an Officer's  Certificate  of the Company to the effect that an officer of the Company has reviewed the related  Mortgage
File and has made the reasonable determination that any additional advances are nonrecoverable.

         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable to Company and Purchaser.  The Company shall also provide  reports on the status of REO Property  containing  such
information as Purchaser may reasonably require.

         Section 5.05      Prepayment Interest Shortfalls.

         Not later than the close of business on the Business Day preceding  each  Remittance  Date in the month  following the related
Prepayment  Period,  the Company shall deposit in the Custodial  Account an amount equal to any  Prepayment  Interest  Shortfalls  with
respect to such  Prepayment  Period,  which in the  aggregate  shall not exceed the  Company's  aggregate  Servicing  Fee received with
respect to the related Due Period.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related  Primary  Mortgage  Insurance  Policy,  if any. If the Company  reasonably  believes it is unable
under  applicable  law to enforce such  "due-on-sale"  clause,  the Company,  with the  approval of the  Purchaser,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

                                                                   58


--------------------------------------------------------------------------------



         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall request  delivery to it of the portion of the Mortgage File held by the Purchaser.  The Purchaser shall no
later than five Business  Days after receipt of such  certification  and request,  release or cause to be released to the Company,  the
related  Mortgage  Loan  Documents  and, upon its receipt of such  documents,  the Company  shall  promptly  prepare and deliver to the
Purchaser the requisite  satisfaction  or release.  No later than five (5) Business Days following its receipt of such  satisfaction or
release,  the Purchaser shall deliver,  or cause to be delivered,  to the Company the release or satisfaction  properly executed by the
owner of record of the  applicable  mortgage  or its duly  appointed  attorney in fact.  No expense  incurred  in  connection  with any
instrument of satisfaction or deed of reconveyance shall be chargeable to the Custodial Account.

                                                                   59


--------------------------------------------------------------------------------



         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection  under any Primary  Mortgage  Insurance  Policy,  the  Purchaser  shall,  upon  request of the  Company and  delivery to the
Purchaser of a servicing receipt signed by a Servicing  Officer,  release the portion of the Mortgage File held by the Purchaser to the
Company.  Such  servicing  receipt shall obligate the Company to return the related  Mortgage  documents to the Purchaser when the need
therefor by the Company no longer exists,  unless the Mortgage Loan has been  liquidated and the Liquidation  Proceeds  relating to the
Mortgage  Loan have been  deposited in the Custodial  Account or the Mortgage File or such document has been  delivered to an attorney,
or to a public  trustee or other  public  official as required by law,  for purposes of  initiating  or pursuing  legal action or other
proceedings for the foreclosure of the Mortgaged  Property either  judicially or  non-judicially,  and the Company has delivered to the
Purchaser a  certificate  of a Servicing  Officer  certifying  as to the name and address of the Person to which such  Mortgage File or
such  document was  delivered  and the purpose or purposes of such  delivery.  Upon  receipt of a  certificate  of a Servicing  Officer
stating that such Mortgage Loan was liquidated, the servicing receipt shall be released by the Purchaser to the Company.

         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01 (iii).  Additional  servicing  compensation  in the form of assumption  fees, as provided
in Section 6.01, and late payment  charges or otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  No Servicing Fee shall be payable in connection with partial Monthly  Payments.  The Company shall be required
to pay all expenses  incurred by it in connection with its servicing  activities  hereunder and shall not be entitled to  reimbursement
therefor except as specifically provided for.

                                                                   60


--------------------------------------------------------------------------------



         Section 6.04      Annual Statement as to Compliance.

         The Company will deliver to the Purchaser not later than  February  28th of each year,  beginning  March 15, 2006, an executed
Officers'  Certificate  acceptable to the Purchaser stating,  as to each signatory thereof,  that (i) a review of the activities of the
Company  during the preceding  calendar year and of performance  under this  Agreement has been made under such officers'  supervision,
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement  throughout  such year,  or, if there has been a default in the  fulfillment  of any such  obligation,  specifying  each such
default  known to such officers and the nature and status of cure  provisions  thereof.  Such  Officers'  Certificate  shall contain no
restrictions or limitations on its use.  Copies of such statement shall be provided by the Company to the Purchaser upon request.

         If the Company  cannot  deliver the related  Officers'  Certificate  by March 15th of such year,  the  Purchaser,  at its sole
option, may permit a cure period for the Company to deliver such Officers'  Certificate,  but in no event later than March 22nd of such
year.

         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.

         The  Company,  at its  expense and not later than March 15th of each year,  beginning  March 15,  2006,  shall cause a firm of
independent  public  accountants which is a member of the American  Institute of Certified Public Accountants to furnish a statement to
the  Purchaser  acceptable  to the Purchaser to the effect that such firm has examined  certain  documents and records  relating to the
Company's  servicing of mortgage loans of the same type as the Mortgage Loans pursuant to servicing  agreements  substantially  similar
to this  Agreement,  which  agreements  may  include  this  Agreement,  and  that,  on the  basis  of such  an  examination,  conducted
substantially in the uniform single audit program for mortgage  bankers,  such firm is of the opinion that the Company's  servicing has
been conducted in compliance with the agreements  examined  pursuant to this Section 6.05,  except for (i) such exceptions as such firm
shall believe to be immaterial,  and (ii) such other  exceptions as shall be set forth in such statement.  Such statement shall contain
no restrictions  or limitations on its use.  Copies of such statement  shall be provided by the Company to the Purchaser.  In addition,
on an annual basis, Company shall provide Purchaser with copies of its audited financial statements.

                                                                   61


--------------------------------------------------------------------------------



         Failure of the Company to timely  comply with this  Section 6.05 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  and Purchaser  may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and
8.01 and at law or equity  or to  damages,  including  injunctive  relief  and  specific  performance,  terminate  all the  rights  and
obligations of the Company under this  Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the
Company for the same, as provided in Section 9.01.  Such  termination  shall be considered with cause pursuant to Section 10.01 of this
Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 6.06      Purchaser's Right to Examine Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the federal government, FDIC, OTS, or any other similar regulations.

                                                                   62


--------------------------------------------------------------------------------


                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

         The Company agrees to indemnify the Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may sustain in
any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants,  and  agreements  to service
the Mortgage Loans in strict  compliance  with the terms of this  Agreement.  The Company agrees to indemnify the Purchaser and hold it
harmless against any and all claims, losses, damages, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any
other costs,  fees and expenses  that the Purchaser  may sustain in any way related to the breach of a  representation  or warranty set
forth in Sections  3.01 or 3.02 of this  Agreement  or in any way related to the alleged  breach of any  representation  or warranty in
Sections 3.01 or 3.02 of this Agreement  related to compliance  with all  applicable  laws.  The Company shall  immediately  notify the
Purchaser if a claim is made by a third party against  Company with respect to this Agreement or the Mortgage  Loans,  assume (with the
consent of the Purchaser) the defense of any such claim and pay all expenses in connection  therewith,  including counsel fees, whether
or not such claim is settled  prior to judgment,  and promptly  pay,  discharge and satisfy any judgment or decree which may be entered
against it or the  Purchaser in respect of such claim.  The Company shall follow any written  instructions  received from the Purchaser
in connection with such claim.  The Purchaser shall promptly  reimburse the Company for all amounts  advanced by it pursuant to the two
preceding  sentences  except when the claim  relates to the failure of the Company to service and  administer  the  Mortgages in strict
compliance  with the terms of this  Agreement,  the breach of  representation  or warranty set forth in Sections  3.01 or 3.02,  or the
gross negligence,  bad faith or willful  misconduct of Company.  The provisions of this Section 8.01 shall survive  termination of this
Agreement.

                                                                   63


--------------------------------------------------------------------------------



         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its  existence,  rights and  franchises as a  corporation  under the laws of the state of
its incorporation  except as permitted herein,  and will obtain and preserve its qualification to do business as a foreign  corporation
in each  jurisdiction  in which such  qualification  is or shall be  necessary  to protect  the  validity  and  enforceability  of this
Agreement, or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

                                                                   64


--------------------------------------------------------------------------------



         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent  of the  Company  and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under
applicable law and such incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company
shall be evidenced by an Opinion of Counsel to such effect  delivered to the  Purchaser  which  Opinion of Counsel shall be in form and
substance  acceptable to the Purchaser.  No such resignation  shall become effective until a successor shall have assumed the Company's
responsibilities and obligations hereunder in the manner provided in Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written  approval of the Purchaser,  which consent shall be granted or withheld in the Purchaser's  sole  discretion,
but if the  purchaser  of the  Company's  assetshas  the  qualifications  set  forth  in  Section  8.02,  then the  Purchaser  will not
unreasonably withhold consent.

         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.

                                                                    65


--------------------------------------------------------------------------------



                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) Company  ceases to be approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer for more than thirty
days; or

                                                                   66


--------------------------------------------------------------------------------



         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or  otherwise  dispose of all or  substantially  all of its  property  or assets or to assign  this
Agreement or the servicing responsibilities hereunder or to delegate its duties hereunder or any portion thereof; or

         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and
at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of the
Company  under this  Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                                   67


--------------------------------------------------------------------------------


                                                               ARTICLE X



                                                                   68


--------------------------------------------------------------------------------



                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination  with cause under the terms of this  Agreement.  Termination  of the  Agreement  pursuant to Section 10.01 (iii) shall void
Purchaser's  obligation  to purchase  Mortgage  Loans for which  Purchaser  has issued a  Confirmation,  commitment  confirmation  or a
substantially similar commitment to purchase Mortgage Loans.

         Section 10.02     Termination Without Cause.

         The Purchaser may, at its sole option,  terminate any rights the Company may have hereunder,  without cause, upon no less than
90 days written  notice.  Any such notice of termination  shall be in writing and delivered to the Company as provided in Section 11.05
of this  Agreement.  In the event that the Company is  terminated  pursuant to this Section 10.02 without  cause,  the Purchaser  shall
solicit,  by public  announcement,  bids from three  organizations  reasonably  acceptable  to the  Purchaser  for the  purchase of the
servicing  functions.  Following  receipt of such bids,  the Purchaser  shall either (a)  negotiate  and effect the transfer,  sale and
assignment of the Agreement to the party  submitting  the highest  satisfactory  bid, which purchase price shall be paid to the Company
upon transfer of the servicing  rights and  obligations  under this Agreement to the Company's  successor,  or (b) pay to the Company a
termination  fee equal to the amount of the party  submitting the highest  satisfactory  bid.  Notwithstanding  anything  herein to the
contrary,  the Purchaser shall deduct all costs and expenses of any public  announcement  and any other expenses  relating to the sale,
transfer and assignment of this Agreement from the sum payable to Company pursuant to the previous sentence.

         Section 10.03     Survival.

         Termination  of this  Agreement  under  Section  10.01 or Section  10.02  shall not affect  any of the  Company's  obligations
regarding repurchase, indemnification or otherwise, all of which shall survive such termination and remain in full force and effect.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

                                                                   69


--------------------------------------------------------------------------------




         Prior to termination of Company's  responsibilities  and duties under this Agreement  pursuant to Sections 4.13,  8.04,  9.01,
10.01  (ii) or (iii),  the  Purchaser  shall (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor having the  characteristics  set forth in Section 8.02 hereof and which
shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement prior
to the termination of Company's  responsibilities,  duties and liabilities  under this Agreement.  In connection with such  appointment
and assumption,  the Purchaser may make such  arrangements  for the compensation of such successor out of payments on Mortgage Loans as
the Purchaser and such successor  shall agree. In the event that the Company's  duties,  responsibilities  and  liabilities  under this
Agreement should be terminated pursuant to the aforementioned  Sections,  the Company shall discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such  termination  until the  effective  date thereof with the same degree of
diligence and prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever that might impair
or  prejudice  the  rights  or  financial  condition  of  its  successor.  The  resignation  or  removal  of  Company  pursuant  to the
aforementioned  Sections  shall not become  effective  until a successor  shall be  appointed  pursuant to this Section and shall in no
event  relieve the Company of the  representations  and  warranties  made  pursuant to Sections  3.01,  3.02 and 3.03 and the  remedies
available to the Purchaser  thereunder  and under Section 8.01,  it being  understood  and agreed that the  provisions of such Sections
3.01, 3.02, 3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation or termination of the Company,  or
the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or this  Agreement  pursuant to Section 4.13,  8.04,  9.01 or 10.01 shall not affect any
claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make  arrangements as it may deem  appropriate to reimburse the Company for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Company  pursuant to this  Agreement but for the
appointment of the successor servicer.

         Upon a successor's acceptance of appointment as such, the Company shall notify by mail the Purchaser of such appointment.

                                                                   70


--------------------------------------------------------------------------------



         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03     Recordation of Agreement.

         To the extent  permitted by applicable  law, this Agreement is subject to recordation  in all  appropriate  public offices for
real property  records in all the counties or other comparable  jurisdictions  in which any of the properties  subject to the Mortgages
are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected by the Company at
the  Company's  expense on  direction  of the  Purchaser  accompanied  by an opinion  of  counsel to the effect  that such  recordation
materially and beneficially  affects the interest of the Purchaser or is necessary for the  administration or servicing of the Mortgage
Loans.

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  Michael T. Stilb / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                                                                   71


--------------------------------------------------------------------------------



                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Mary Haggerty
                  Telecopier No.: (212) 272-5591

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)               the terms defined in this  Agreement  have the meanings  assigned to them in this  Agreement and include the
plural as well as the singular, and the use of any gender herein shall be deemed to include the other gender;

                                                                   72


--------------------------------------------------------------------------------



         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)               the words  "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a
whole and not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement,
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction,  provided  further that such  information is identified as confidential  non-public
information.  In addition,  confidential  information may be provided to a regulatory  authority with supervisory power over Purchaser,
provided such information is identified as confidential non-public information.

                                                                   73


--------------------------------------------------------------------------------



         The Company  agrees that the Company (i) shall comply with any  applicable  laws and  regulations  regarding  the privacy and
security of Consumer Information  including,  but not limited to the  Gramm-Leach-Bliley  Act, Title V, Subtitle A, 15 U.S.C. § 6801 et
seq.,  (ii) shall not use Consumer  Information in any manner  inconsistent  with any applicable  laws and  regulations  regarding the
privacy and security of Consumer  Information,  (iii) shall not disclose Consumer  Information to third parties except at the specific
written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,  technical and  administrative  safeguards to protect
Consumer  Information from unauthorized  access as provided by the applicable laws and regulations,  and (v) shall immediately  notify
the Purchaser of any actual or suspected breach of the confidentiality of Consumer  Information that would have a material and adverse
effect on the Purchaser.

         The Company agrees that the Company shall indemnify,  defend and hold the Purchaser harmless from and against any loss, claim
or liability the Purchaser may suffer by reason of the Company's failure to perform the obligations set forth in this Section 11.10.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company's  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing an Assignment and Assumption Agreement substantially in the form of Exhibit D hereto and the assignee or
     designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such Mortgage Loans.  In no event
     shall Purchaser sell a partial interest in any Mortgage Loan without the written consent of Company, which consent shall not be
     unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to include its assignee or designee.  The
     Company shall have the right, only with the consent of the Purchaser or otherwise in accordance with this Agreement, to assign,
     in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans.

                                                                   74


--------------------------------------------------------------------------------



         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This Agreement and/or any Term Sheet shall be executed by each party (i) in one or more fully executed  copies,  each of which
shall constitute a fully executed  original  Agreement,  and/or (ii) in counterparts  having one or more original  signatures,  and all
such  counterparts  containing the original  signatures of all of the parties  hereto taken together shall  constitute a fully executed
original  Agreement or Term Sheet, as applicable,  and/or (iii) by delivery of one or more original signed signature pages to the other
parties hereto (x) by mail or courier,  and/or (y) by electronic  transmission,  including without limitation by telecopier,  facsimile
or email of a scanned  image  ("Electronic  Transmission"),  each of which as received  shall  constitute  for all purposes an executed
original  signature  page of such party.  The Purchaser may deliver a copy of this Agreement  and/or any Term Sheet,  fully executed as
provided  herein,  to each other party hereto by mail and/or  courier  and/or  Electronic  Transmission,  and such copy as so delivered
shall  constitute a fully executed  original  Agreement or Term Sheet,  as applicable,  superseding  any prior form of the Agreement or
Term Sheet,  as applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be binding upon
the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the borrower or obligor  under any Mortgage
Loan to refinance the Mortgage  Loan, in whole or in part,  without the prior written  consent of the  Purchaser.  Notwithstanding  the
foregoing,  it is  understood  and agreed that (i)  promotions  undertaken  by the Company or any  affiliate  of the Company  which are
directed to the general public at large, or segments  thereof,  provided that no segment shall consist primarily of the Mortgage Loans,
including,  without  limitation,  mass  mailing  based  on  commercially  acquired  mailing  lists,  newspaper,  radio  and  television
advertisements  and (ii)  responses  to  unsolicited  requests or inquiries  made by a Mortgagor or an agent of a Mortgagor,  shall not
constitute  solicitation  under this  Section  11.16.  This  Section  11.16 shall not be deemed to  preclude  the Company or any of its
affiliates  from  soliciting  any Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to
prevent the sale of the name of any Mortgagor to any Person who is not affiliate of the Company.

                                                                   75


--------------------------------------------------------------------------------



         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required pursuant to this Agreement,  the related Term Sheet, an opinion of counsel and an officer's certificate,  all in such forms as
are agreed upon and  acceptable to the Purchaser,  duly executed by all  signatories  other than the Purchaser as required  pursuant to
the terms hereof;

         (d)      the Company shall have  delivered and released to the Purchaser (or its designee) on or prior to the related  Closing
Date all documents required pursuant to the terms of this Agreement and the related Term Sheet; and

         (e)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

                                                                   76


--------------------------------------------------------------------------------



         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)       one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or  more  trusts  or  other  entities  to be  formed  as  part of one or more  pass-through  transfers  (each,  a
"Pass-Through Transfer").

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution  (each, a  "Reconstitution  Date").  In that  connection,  the Company shall provide to such servicer or issuer,  as the
case  may be,  and any  other  participants  in such  Reconstitution:  (i) any  and  all  information  (including  servicing  portfolio
information)  and  appropriate  verification  of  information  (including  servicing  portfolio  information)  which may be  reasonably
available  to the  Company,  whether  through  letters of its auditors  and counsel or  otherwise,  as the  Purchaser or any such other
participant  shall request upon  reasonable  demand;  and (ii) such  additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors,  and certificates of public officials or officers of the Company as are reasonably  agreed upon by the
Company and the  Purchaser  or any such other  participant.  In  connection  with each  Pass-Through  Transfer,  the Company  agrees to
provide reasonable and customary  indemnification to the Purchaser and its affilates for disclosure  contained in any offering document
relating to the Company or its  affilates,  the Mortgage  Loans and the  underwriting  standards of the Mortgage  Loans.  The Purchaser
shall be responsible for the costs relating to the delivery of such information.

                                                                   77


--------------------------------------------------------------------------------



         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

                                                                   78


--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:


                                                   HSBC MORTGAGE CORPORATION (USA)
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:

                                                                   79


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT A

                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note endorsed  "Pay to the order of  ____________________________________________________,  without
recourse," and signed via original  signature in the name of the Company by an authorized  officer,  with all intervening  endorsements
showing a  complete  chain of title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an
endorsement  be a facsimile  endorsement.  If the Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by
"[Company],  successor by merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or originated by the Company while
doing business under another name, the  endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be
in the form of a lost note affidavit subject to Purchaser acceptability.

         2.       Except as  provided  below and for each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  the  original  Mortgage
(together  with a standard  adjustable  rate mortgage  rider) with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  mortgage  has been  recorded  or, if the  original  Mortgage  has not been  returned  from the
applicable  public  recording  office,  a true certified copy,  certified by the Company.  With respect to each MERS Mortgage Loan, the
original  Mortgage,  noting the presence of the MIN of the Mortgage Loans and either  language  indicating  that the Mortgage Loan is a
MOM Loan or if the Mortgage Loan was not a MOM Loan at  origination,  the original  Mortgage and the assignment  thereof to MERS,  with
evidence of recording  indicated  thereon,  or a copy of the Mortgage  certified by the public  recording office in which such Mortgage
has been recorded.

         3.     The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4.       In the case of each Mortgage  Loan that is not a MERS Mortgage  Loan,  the original  Assignment,  from the Company to
_____________________________________,  or in accordance with  Purchaser's  instructions,  which  assignment  shall, but for any blanks
requested by  Purchaser,  be in form and substance  acceptable  for  recording.  If the Mortgage Loan was acquired or originated by the
Company while doing  business  under another name, the Assignment  must be by "[Company]  formerly  known as [previous  name]".  If the
Mortgage  Loan was acquired by the Company in a merger,  the  endorsement  must be by  "[Company],  successor by merger to the [name of
predecessor]".  None of the Assignments are blanket assignments of mortgage.

                                                                   80


--------------------------------------------------------------------------------



         5.       The original policy of title insurance,  including riders and endorsements thereto, or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.

         6.       In the  case  of  each  Mortgage  Loan  that is not a MERS  Mortgage  Loan,  originals  of all  recorded  intervening
Assignments,  or copies  thereof,  certified by the public  recording  office in which such  Assignments  have been recorded  showing a
complete  chain of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof  certified by the
public  recording  office in which such  Assignment  has been  recorded or, if the original  Assignment  has not been returned from the
applicable public recording office, a true certified copy, certified by the Company.

         7.       Originals,  or copies thereof certified by the public recording office in which such documents have been recorded, of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8.       If the Mortgage Note or Mortgage or any other material document or instrument  relating to the Mortgage Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.       reserved.

         10.      Mortgage Loan closing  statement  (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure
forms required by law.

         11.      Residential loan application.

         12.      Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.      Credit report on the mortgagor.

         14.      Business credit report, if applicable.

         15.      Residential appraisal report and attachments thereto.

         16.      The original of any guarantee executed in connection with the Mortgage Note.

                                                                   81


--------------------------------------------------------------------------------



         17.      Verification of employment and income except for Mortgage Loans  originated  under a limited  documentation  program,
all in accordance with Company's underwriting guidelines.

         18.      Verification of acceptable evidence of source and amount of down payment,  in accordance with Company's  underwriting
guidelines.

         19.      Photograph of the Mortgaged Property (may be part of appraisal).

         20.      Survey of the Mortgaged Property, if any.

         21.      Sales contract, if applicable.

         22.      If available, termite report, structural engineer's report, water portability and septic certification.

         23.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.      Name affidavit, if applicable.

         Notwithstanding  anything  to the  contrary  herein,  Company  may  provide  one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.

         (B)      With  respect to each Co-op Loan,  as  applicable  and as required by the  applicable  laws of the state in which the
related  Cooperative  apartment is located,  copies of: (A) the proprietary  lease, (B) the security  agreement,  (C) the assignment of
the proprietary  lease, with all intervening  assignments  showing a complete chain of title and an assignment  thereof by such Seller,
(D) the original stock  certificate  evidencing  the ownership of the  Cooperative  apartment  endorsed or accompanied by a stock power
relating  to such stock  certificate  executed  in blank,  (E) a  recognition  agreement  in form  approved  by  Seller's  underwriting
guidelines,  in  substantially  the same form as the  standard  "AZTECH"  form,  (F)  copies of the  financing  statement  filed by the
applicable  Company as secured party and, if applicable,  a filed UCC-3 assignment of the subject security  interest showing a complete
chain of title,  together with an executed UCC-3  Assignment of such security  interest by the Company in a form sufficient for filing,
and (G) such other  documents as are necessary for the  perfection of a lien against the related Co-op Loan ownership  interests  under
applicable law.

                                                                   82


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company" under the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby  authorize and request you to establish an account,  as a Custodial  Account pursuant to Section 4.04 of
the Agreement, to be designated as  "[______________________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate
Mortgage  Loans".  All deposits in the account  shall be subject to  withdrawal  therefrom by order signed by the Company.  This letter
is submitted to you in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                          By:____________________________

                                                          Name:__________________________

                                                          Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     HSBC MORTGAGE CORPORATION (USA)

                                                          By:____________________________

                                                          Name:__________________________

                                                          Title:_________________________

                                                                   83


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2002

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase  Warranties and Servicing  Agreement,  dated as of May 1, 2001 Adjustable Rate Mortgage Loans
(the  "Agreement"),  we hereby authorize and request you to establish an account,  as an Escrow Account pursuant to Section 4.06 of the
Agreement, to be designated as  "[__________________________],  in trust for the [Purchaser],  Owner of Adjustable Rate Mortgage Loans,
and various  Mortgagors."  All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This
letter is submitted to you in duplicate.  Please execute and return one original to us.

                                            HSBC MORTGAGE CORPORATION (USA)

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________

                                                                   84


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT D

                                       FORM OF ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation (the "Assignor"), ___________________ (the "Assignee"), and HSBC Mortgage Corporation (USA) (the
"Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns  pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of May 1, 2002,  between Assignor and
Company  (the  "Purchase  Agreement")  shall be  subject to the terms of this PAAR  Agreement.  Capitalized  terms used  herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage Note from the applicable  Company,  in blank, and an assignment of mortgage in recordable form from the applicable Company, in
blank.  Assignee  shall pay the Funding Amount by wire transfer of immediately  available  funds to the account  specified by Assignor.
Assignee shall be entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments
or other proceeds or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

                                                                   85


--------------------------------------------------------------------------------



         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has
any notice of termination been given thereunder;

         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

        (i)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

                                                                   86


--------------------------------------------------------------------------------




        (j)      Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other  disposition
of the Assigned  Loans,  or any  interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the  Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.


                  4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

                                                                   87


--------------------------------------------------------------------------------



         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:


                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

         (j)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
                  and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this PAAR
                  Agreement is in the ordinary  course of Company's  business and will not conflict with, or result in a breach of, any
                  of the terms,  conditions  or provisions of Company's  charter or by-laws or any legal  restriction,  or any material
                  agreement or instrument  to which  Company is now a party or by which it is bound,  or result in the violation of any
                  law,  rule,  regulation,  order,  judgment or decree to which  Company or its  property is  subject.  The  execution,
                  delivery  and  performance  by  Company  of this  PAAR  Agreement  and  the  consummation  by it of the  transactions
                  contemplated  hereby,  have been duly  authorized by all  necessary  corporate  action on part of Company.  This PAAR
                  Agreement has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery
                  by Assignor and Assignee,  will constitute the valid and legally binding obligation of Company,  enforceable  against
                  Company  in  accordance  with its terms  except as  enforceability  may be  limited  by  bankruptcy,  reorganization,
                  insolvency,  moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally, and
                  by general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity or at
                  law;

                                                                   88


--------------------------------------------------------------------------------



         (k)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                  required to be obtained or made by Assignee in connection  with the execution,  delivery or performance by Company of
                  this PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (l)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
                  the related  Assigned  Loans made by the Company in Sections 3.01 and 3.02 of the Purchase  Agreement to be untrue in
                  any material respect.


                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.




                                            Miscellaneous

                                                                   89


--------------------------------------------------------------------------------



                  7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company:
                  HSBC MORTGAGE CORPORATION (USA)
                           Lori Miller / Senior Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

                  With a copy to:

         (b)      In the case of Assignor:
                  [Name and address]

         (c)      In the case of Assignee:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: ___________
                  Telecopier No.:  (212) 272-____

     8.  Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
     documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

                                                                   90


--------------------------------------------------------------------------------



         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall
control.






                                            [Modification of Purchase Agreement

17.      The Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         J, or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

                                                                   91


--------------------------------------------------------------------------------



         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:

         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the  Supplemental  PMI Policy.  In addition,  the Company  agrees to forward to the Purchaser
and the  [Securities  Administrator]  any  statements  or other  reports  given by the  Supplemental  PMI  Insurer to the  Servicer  in
connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 6.1 is amended to read as follows:

         "Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]

         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                                   92


--------------------------------------------------------------------------------




                                                              By:_________________________________________
                                                              Name: ______________________________________
                                                              Title: _____________________________________


                                                              _______________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name: ______________________________________
                                                              Title: _____________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_________________________________________
                                                              Name: ______________________________________
                                                              Title: _____________________________________

                                                                   93


--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT E

                                                         FORM OF TRIAL BALANCE

                                                                   2


--------------------------------------------------------------------------------


                                                                                                                          EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  mortgage loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned loan is being  repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies that the
repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above  captioned  loan is being  placed in  foreclosure  and the  original  documents  are  required  to proceed  with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.

         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
mortgage documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

                                                                   3


--------------------------------------------------------------------------------





Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         Purchaser hereby  acknowledges that all original documents  previously released on the above captioned mortgage loan have been
returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title

                                                                   4


--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT H


                                                   COMPANY'S UNDERWRITING GUIDELINES

                                                                   5


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT I

                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between HSBC Mortgage  Corporation  (USA),  a Delaware  corporation,
located at 2929 Walden Avenue, Depew, New York 14043 (the "Company") and EMC Mortgage Corporation,  a Delaware corporation,  located at
Mac Arthur  Ridge II, 909 Hidden  Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  is made  pursuant to the terms and
conditions of that certain  Purchase,  Warranties  and  Servicing  Agreement  (the  "Agreement")  dated as of May 1, 2002,  between the
Company  and the  Purchaser,  the  provisions  of which  are  incorporated  herein as if set forth in full  herein,  as such  terms and
conditions may be modified or supplemented  hereby.  All initially  capitalized  terms used herein unless otherwise  defined shall have
the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans  described on the Mortgage Loan Schedule  annexed hereto as Schedule I, pursuant to and
in accordance with the terms and conditions set forth in the Agreement,  as same may be supplemented or modified  hereby.  Hereinafter,
the Company shall service the Mortgage  Loans for the benefit of the Purchaser and all  subsequent  transferees  of the Mortgage  Loans
pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Purchase Price Percentage:

Servicing Fee Rate:

         Except as modified herein, Section 8.01 of the Agreement shall remain in full force and

                                                                   6


--------------------------------------------------------------------------------



effect as of the date hereof.

                                                                   7


--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                    HSBC MORTGAGE CORPORATION (USA)

                                                              By:_________________________________________
                                                              Name: ______________________________________
                                                              Title: _____________________________________



                                    EMC MORTGAGE CORPORATION


                                                              By:_________________________________________
                                                              Name: ______________________________________
                                                              Title: _____________________________________

                                                                   8


--------------------------------------------------------------------------------




                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE

                                                                   9


--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT J

                                                               [RESERVED]

                                                                   10


--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                         WITH A RECONSTITUTION

o        The Company shall (i) possess the ability to service into a securitization; (ii) service on a "Scheduled/Scheduled"
         reporting basis (advancing through the liquidation of an REO Property), (iii) make compensating interest payments on payoffs
         and curtailments and (iv) remit and report to a master servicer in format acceptable to such master servicer by the 18th
         calendar day of each month, unless otherwise provided in the securitization documents.

o        The Company shall provide an acceptable annual certification (officer's certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications required under the securitization documents (i.e.
         the annual statement as to compliance/annual independent certified public accountants' servicing report due by March 15 of
         each year).

o        The Company shall allow for the Purchaser, the master servicer or their designee to perform a review of audited financials
         and net worth of the Company.

o        The Company shall provide a Uniform Single Attestation Program certificate and Management Assertion as requested by the
         master servicer or the Purchaser.

o        The Company shall provide information on each Custodial Account as requested by the master servicer or the Purchaser, and
         each Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.

o        The Company shall maintain its servicing system in accordance with the requirements of the master servicer.

                                                                   11


--------------------------------------------------------------------------------



                                                                                                                           EXHIBIT I-32



                                                           AMENDMENT REG AB
                                          TO THE SELLER'S WARRANTIES AND SERVICING AGREEMENT

                  This is  Amendment  Reg AB (the  "Amendment  Reg AB"),  dated as of  November 7, 2005,  by and  between EMC  Mortgage
Corporation  (the"Purchaser"),  and HSBC Mortgage  Corporation  (USA) (the  "Company") to that certain  Amended and Restated  Purchase,
Warranties and Servicing Agreement,  dated as of September 1, 2005 by and between the Company and the Purchaser, (as amended,  modified
or supplemented, the "Existing Agreement").

                                                              WITNESSETH

                  WHEREAS,  the Company and the Purchaser  have agreed,  subject to the terms and  conditions of this  Amendment Reg AB
that the Existing Agreement be amended to reflect certain agreed upon revisions to the terms of the Existing Agreement.

                  Accordingly,  the  Company and the  Purchaser  hereby  agree,  in  consideration  of the mutual  premises  and mutual
obligations set forth herein, that the Existing Agreement is hereby amended as follows:

1._______Capitalized  terms used herein but not  otherwise  defined  shall have the meanings set forth in the Existing  Agreement.  The
         Existing Agreement is hereby amended by adding the following definitions in their proper alphabetical order:

                  Commission: The United States Securities and Exchange Commission.

                  Company Information: As defined in Section 2(g)(i)(A)(1).

                  Depositor:  With respect to any Securitization Transaction, the Person identified in writing to the Company by the
                  Purchaser as depositor for such Securitization Transaction.

                  Exchange Act.  The Securities Exchange Act of 1934, as amended.

                  Master Servicer:  With respect to any  Securitization  Transaction,  the "master  servicer," if an, identified in the
                  related transaction documents.

                  Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage Loans,  provided that the following
                  conditions are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement  between the Company and
                  such Person that  contemplated  that such Person would  underwrite  mortgage loans from time to time, for sale to the
                  Company,  in  accordance  with  underwriting  guidelines  designated  by the  Company  ("Designated  Guidelines")  or
                  guidelines  that do not vary  materially  from such  Designated  Guidelines:  (ii) such  Mortgage  Loans were in fact
                  underwritten  as described  in clause (i) above and were  acquired by the Company  within 180 days after  origination
                  (except that 1% of the Mortgage Loans in any  securitization may be within 240 days); (iii) either (x) the Designated
                  Guidelines were, at the time such Mortgage Loans were originated,  used by the Company in the origination of mortgage
                  loans of the same type as the Mortgage Loans for the Company's own account or (y) the Designated  Guidelines were, at
                  the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for use by lenders
                  in  originating  mortgage  loans to be  purchased  by the Company;  and (iv) the Company  employed,  at the time such
                  Mortgage Loans were acquired by the Company  pre-purchase or post-purchase  quality  assurance  procedures (which may
                  involve,  among other  things,  review of a sample of mortgage  loans  purchased  during a particular  time period or
                  through particular  channels) designed to ensure that Persons from which it purchased mortgage loans properly applied
                  the underwriting criteria designated by the Company.

                                                                   12


--------------------------------------------------------------------------------



                  Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

                  Reconstitution  Agreement:  An agreement or agreements  entered into by the Company and the Purchaser  and/or certain
                  third parties in connection with a Reconstitution with respect to any or all of the Mortgage Loans.

                  Regulation AB: Subpart 229.1100 – Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as such
                  may be amended from time to time, and subject to such  clarification and  interpretation as have been provided by the
                  Commission in the adopting release (Asset-Backed Securities,  Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506,
                  1,531 (Jan. 7, 2005)) or by the staff of the  Commission,  or as may be provided by the  Commission or its staff from
                  time to time.

                  Securities Act: The federal Securities Act of 1933, as amended.

                  Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the
                  Mortgage  Loans  directly or indirectly  to an issuing  entity (as defined in  Regulation  AB) in connection  with an
                  issuance of publicly offered or privately placed, rated or unrated  mortgage-backed  securities or (2) an issuance of
                  publicly offered or privately placed, rated or unrated securities,  the payments on which are determined primarily by
                  reference to one or more portfolios of residential mortgage loans consisting,  in whole or in part, of some or all of
                  the Mortgage Loans.

                  Servicer:  As defined in Section 2(f)(iii).

                  Servicing Criteria:  The "servicing criteria" set forth in Item 1122(d) of Regulation AB, as such may be amended from
                  time to time.

                                                                   13


--------------------------------------------------------------------------------



                  Static Pool Information: Information set forth in Item 1105(a) and 1105(c) of Regulation AB.

                  Subcontractor:  Any vendor, subcontractor or other Person that is not responsible for the overall servicing (as
                  "servicing" is commonly understood by participants in the mortgage-backed securities market) of Mortgage Loans
                  pursuant to a Reconstitution Agreement but performs one or more discrete functions identified in Item 1122(d) of
                  Regulation AB with respect to Mortgage Loans (serviced by the Company under a Reconstitution Agreement) under the
                  direction or authority of the Company or a Subservicer.

                  Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company (as servicer  under a  Reconstitution
                  Agreement) or any Subservicer and is responsible for the  performance  (whether  directly or through  Subservicers or
                  Subcontractors) of a substantial  portion of the material servicing functions required to be performed by the Company
                  under this Agreement or any Reconstitution Agreement that are identified in Item 1122(d) of Regulation AB.

                  Third Party Originator:  Each Person, other than a Qualified  Correspondent,  that originated Mortgage Loans acquired
                  by the Company.

                  Whole  Loan  Transfer:  Any sale or  transfer  of some or all of the  Mortgage  Loans,  other  than a  Securitization
                  Transaction.

2.       The  Purchaser and the Company agree that the Existing  Agreement is hereby  amended by adding the following  provisions as an
         addendum:

(a)      (i)      The Company hereby represents to the Purchaser,  to any Master Servicer and to any Depositor, as of the date on which
                  information is first provided to the Purchaser,  any Master Servicer or any Depositor under Section 2(f) that, except
                  as  disclosed  in writing to the  Purchaser,  such Master  Servicer  or such  Depositor  prior to such date:  (i) the
                  Company  is not  aware  and has not  received  notice  that any  default,  early  amortization  or other  performance
                  triggering event has occurred as to any other  securitization  due to any act or failure to act of the Company;  (ii)
                  the Company has not been  terminated  as servicer in a  residential  mortgage  loan  securitization,  either due to a
                  servicing default or to application of a servicing performance test or trigger;  (iii) no material noncompliance with
                  the applicable  servicing criteria with respect to other  securitizations of residential mortgage loans involving the
                  Company as servicer  has been  disclosed  or  reported by the  Company;  (iv) no  material  changes to the  Company's
                  policies  or  procedures  with  respect to the  servicing  function  it will  perform  under this  Agreement  and any
                  Reconstitution  Agreement  for  mortgage  loans of a type  similar to the  Mortgage  Loans have  occurred  during the
                  three-year  period  immediately  preceding the related  Securitization  Transaction;  (v) there are no aspects of the
                  Company's  financial  condition that could have a material  adverse  effect on the  performance by the Company of its
                  servicing  obligations  under this  Agreement or any  Reconstitution  Agreement;  (vi) there are no material legal or
                  governmental  proceedings  pending  (or  known to be  contemplated)  against  the  Company,  any  Subservicer  or any
                  Third-Party  Originator  of a type  identified in Item 1117 of  Regulation  AB; and (vii) there are no  affiliations,
                  relationships or transactions relating to the Company, any Subservicer or any Third-Party  Originator with respect to
                  any Securitization  Transaction and any party thereto identified by the related Depositor of a type described in Item
                  1119 of Regulation AB.

                                                                   14


--------------------------------------------------------------------------------



                  (ii)     If so requested by the  Purchaser,  any Master  Servicer or any Depositor on any date  following the date on
                  which  information is first provided to the Purchaser,  any Master  Servicer or any Depositor under Section 2(f), the
                  Company  shall  within  five  Business  Days,  following  such  request,  to confirm in writing  the  accuracy of the
                  representations  and  warranties  set forth in  paragraph  (i) of this  Section  or, if any such  representation  and
                  warranty is not accurate as of the date of such  request,  provide  reasonably  adequate  disclosure of the pertinent
                  facts, in writing, to the requesting party.

(b)      The  Company  shall use its  reasonable  best  efforts  on or before  March 1, but in no event  later  than  March 15, of each
                  calendar year, commencing in 2007, to deliver to the Purchaser,  any Master Servicer and any Depositor a statement of
                  compliance addressed to the Purchaser,  and Master Servicer and such Depositor and signed by an authorized officer of
                  the Company,  to the effect that (i) a review of the Company's  activities during the immediately  preceding calendar
                  year (or applicable  portion thereof) and of its performance  under this Agreement and any applicable  Reconstitution
                  Agreement during such period has been made under such officer's  supervision,  and (ii) to the best of such officers'
                  knowledge,  based on such review,  the Company has  fulfilled  all of its  obligations  under this  Agreement and any
                  applicable  Reconstitution  Agreement in all material respects  throughout such calendar year (or applicable  portion
                  thereof)  or, if there has been a failure  to fulfill  any such  obligation  in any  material  respect,  specifically
                  identifying each such failure known to such officer and the nature and the status thereof.

(c)      (i)      The Company shall use its reasonable  best efforts on or before March 1, but in no event later than March 15, of each
                  calendar year, commencing in 2007 to:

                                     (A)    Deliver to the Purchaser, any Master Servicer and any Depositor a report (in form and
                           substance reasonably satisfactory to the Purchaser, such Master Servicer and such Depositor) regarding the
                           Company's assessment of compliance with the Servicing Criteria during the immediately preceding calendar
                           year, as required under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB.  Such
                           report shall be addressed to the Purchaser and such Depositor and signed by an authorized officer of the
                           Company, and shall address each of the Servicing Criteria specified on a certification substantially in the
                           form of Exhibit B hereto delivered to the Purchaser at the time of any Securitization  Transaction;

                                                                   15


--------------------------------------------------------------------------------



                                     (B)    deliver to the Purchaser, any Master Servicer and any Depositor a report of a registered
                           public accounting firm reasonably acceptable to the Purchaser, such Master Servicer and such Depositor that
                           attests to, and reports on, the assessment of compliance made by the Company and delivered pursuant to the
                           preceding paragraph.  Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
                           Regulation S-X under the Securities Act and the Exchange Act;

                                     (C)    cause each Subservicer and each Subcontractor determined by the Company pursuant to
                           Section 2(e)(ii) to be "participating in the servicing function" within the meaning of Item 1122 of
                           Regulation AB (each, a "Participating Entity"), to deliver to the Purchaser, and Master Servicer and any
                           Depositor an assessment of compliance and accountants' attestation as and when provided in paragraphs (i)
                           and (ii) of this Section 2(c); and

                                     (D)    deliver and cause each Subservicer and Subcontractor described in clause (c) to provide ,
                           to the Purchaser, and Master Servicer, any Depositor and any other Person that will be responsible for
                           signing the certification (a "Sarbanes Certification") required by Rules 13a-14(d) and 15d-14(d) under the
                           Exchange Act (pursuant to Section 302 of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed
                           issuer with respect to a Securitization Transaction a certification signed by the appropriate officer of
                           the company in the form attached hereto as Exhibit A.

                           The Company acknowledges that the parties identified in clause (i)(D) above may rely on the certification
                  provided by the Company pursuant to such clause in signing a Sarbanes Certification and filing such with the
                  Commission.

                           (ii)     Each assessment of compliance provided by a Subservicer pursuant to Section 2(c)(i)(A) shall
                  address each of the Servicing Criteria specified on a certification substantially in the form of Exhibit B hereto
                  delivered to the Purchaser concurrently with the execution of this Agreement or, in the case of a Subservicer
                  subsequently appointed as such, on or prior to the date of such appointment.  An assessment of compliance provided
                  by a Subcontractor pursuant to Section 2(c)(i)(C) need not address any elements of the Servicing Criteria other than
                  those specified by the Company pursuant to Section 2(e).

(d)      [Reserved]

(e)      The Company  shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any of the  obligations  of the
                  Company as servicer  under this  Agreement  or any  Reconstitution  Agreement  unless the Company  complies  with the
                  provisions  of clause (i) of this  Section.  The Company  shall not hire or  otherwise  utilize  the  services of any
                  Subcontractor,  and shall not permit any Subservicer to hire or otherwise utilize the services of any  Subcontractor,
                  to fulfill any of the  obligations of the Company as servicer under this  Agreement or any  Reconstitution  Agreement
                  unless the Company complies with the provisions of 2(e)(ii) of this Section.

                                                                  16


--------------------------------------------------------------------------------



(i)      It shall not be necessary for the Company to seek the consent of the  Purchaser,  any Master  Servicer or any Depositor to the
                  utilization of any  Subservicer.  The Company shall cause any Subservicer used by the Company (or by any Subservicer)
                  for the benefit of the Purchaser  and any  Depositor to comply with the  provisions of this Section and with Sections
                  2(a),  2(b), 2(c),  2(f)(iii),  2(f)(v) and 2(g) of this Agreement to the same extent as if such Subservicer were the
                  Company,  and to provide the information  required with respect to such  Subservicer  under Section  2(f)(iv) of this
                  Agreement.  The Company shall be responsible for obtaining from each  Subservicer and delivering to the Purchaser and
                  any Depositor any servicer compliance  statement required to be delivered by such Subservicer under Section 2(b), any
                  assessment of compliance  and  attestation  required to be delivered by such  Subservicer  under Section 2(c) and any
                  certification  required to be delivered to the Person that will be responsible for signing the Sarbanes Certification
                  under Section 2(c) as and when required to be delivered.

(ii)     It shall not be necessary  for the Company to seek the consent of the  Purchaser or any  Depositor to the  utilization  of any
                  Subcontractor.  The Company shall  promptly upon request  provide to the Purchaser and any Depositor (or any designee
                  of the Depositor,  such as any Master  Servicer or an  administrator)  a written  description  (in form and substance
                  satisfactory  to the  Purchaser,  such  Depositor  and  such  Master  Servicer)  of the  role  and  function  of each
                  Subcontractor  utilized by the Company or any  Subservicer,  specifying (A) the identity of each such  Subcontractor,
                  (B) which (if any) of such  Subcontractors  are  Participating  Entities,  and (C) which  elements  of the  Servicing
                  Criteria will be addressed in assessments of compliance provided by each Subcontractor  identified pursuant to clause
                  (B) of this paragraph.

                  As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
                  within the meaning of Item 1122 of Regulation AB, the Company shall cause any such  Subcontractor used by the Company
                  (or by any  Subservicer) for the benefit of the Purchaser and any Depositor to comply with the provisions of Sections
                  2(c) and 2(g) of this Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be
                  responsible  for obtaining from each  Subcontractor  and delivering to the Purchaser and any Depositor any assessment
                  of compliance and  attestation  and the other  certifications  required to be delivered by such  Subservicer and such
                  Subcontractor under Section 2(c), in each case as and when required to be delivered.

                                                                   17


--------------------------------------------------------------------------------



(f)      In connection with any  Securitization  Transaction  the Company shall (1) within five Business Days following  request by the
         Purchaser or any  Depositor,  to provide to the  Purchaser  and such  Depositor  (or, as  applicable,  cause each  Third-Party
         Originator and each  Subservicer to provide),  in writing and in form and substance  reasonably  satisfactory to the Purchaser
         and such Depositor,  the information and materials  specified in paragraphs (i), (ii),  (iii),  (vi) and (vii) of this Section
         2(f), and (2) as promptly as  practicable  following  notice to or discovery by the Company,  provide to the Purchaser and any
         Depositor (in writing and in form and substance  reasonably  satisfactory to the Purchaser and such Depositor) the information
         specified in paragraph (iv) of this Section.

(i)      If so requested by the Purchaser or any Depositor in connection with a Securitization  Transaction,  the Company shall provide
                  such  information  regarding  (x) the Company,  as  originator  of the Mortgage  Loans  (including  as an acquirer of
                  Mortgage Loans from a Qualified  Correspondent),  or (y) each  Third-Party  Originator,  and (z) as applicable,  each
                  Subservicer,  as is requested for the purpose of  compliance  with Items  1103(a)(1),  1105,  1110,  1117 and 1119 of
                  Regulation AB.  Such information shall include, at a minimum:

                                    (A)     the originator's form of organization;

                                    (B)     a description of the originator's origination program and how long the originator has
                           been engaged in originating residential mortgage loans, which description shall include a discussion of the
                           originator's experience in originating mortgage loans of a similar type as the Mortgage Loans; information
                           regarding the size and composition of the originator's origination portfolio; and information that may be
                           material, in the good faith judgment of the Purchaser or any Depositor, to an analysis of the performance
                           of the Mortgage Loans, including the originators' credit-granting or underwriting criteria for mortgage
                           loans of similar type(s) as the Mortgage Loans and such other information as the Purchaser or any Depositor
                           may reasonably request for the purpose of compliance with Item 1110(b)(2) of Regulation AB;

                                    (C)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) of a type described in Item 1117 of Regulation AB against the Company, each Third-Party
                           Originator and each Subservicer; and

                                    (D)     a description of any affiliation or relationship of a type described in Item 1119 of
                           Regulation AB between the Company, each Third-Party Originator, each Subservicer and any of the following
                           parties to a Securitization Transaction, as such parties are identified to the Company by the Purchaser or
                           any Depositor in writing in advance of such Securitization Transaction:

                                                                   18


--------------------------------------------------------------------------------



                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.

(ii)     If so requested by the  Purchaser or any  Depositor,  the Company  shall provide (or, as  applicable,  cause each  Third-Party
                  Originator to provide) Static Pool  Information with respect to the mortgage loans (of a similar type as the Mortgage
                  Loans, as reasonably  identified by the Purchaser as provided below) originated by (a) the Company, if the Company is
                  an originator of Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or
                  (b) each  Third-Party  Originator.  Such Static  Pool  Information  shall be prepared by the Company (or  Third-Party
                  Originator) on the basis of its reasonable,  good faith  interpretation of the requirements of Item 1105(a)(1)-(3) of
                  Regulation AB. To the extent that there is reasonably  available to the Company (or  Third-Party  Originator)  Static
                  Pool  Information  with respect to more than one mortgage loan type, the Purchaser or any Depositor shall be entitled
                  to specify  whether some or all of such  information  shall be provided  pursuant to this  paragraph.  The content of
                  such Static Pool Information may be in the form customarily  provided by the Company,  and need not be customized for
                  the Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior securitized
                  pool,  as  applicable,  shall be presented in  increments  no less  frequently  than  quarterly  over the life of the
                  mortgage  loans  included  in the vintage  origination  year or prior  securitized  pool.  The most  recent  periodic
                  increment must be as of a date no later than 135 days prior to the date of the prospectus or other offering  document
                  in which the Static Pool  Information is to be included or  incorporated  by reference.  The Static Pool  Information
                  shall be provided in an electronic  format that provides a permanent  record of the information  provided,  such as a
                  portable  document format (pdf) file, or other such  electronic  format  reasonably  required by the Purchaser or the
                  Depositor, as applicable.

                  Promptly  following  notice or  discovery of a material  error in Static Pool  Information  provided  pursuant to the
                  immediately  preceding  paragraph  (including  an omission  to include  therein  information  required to be provided
                  pursuant to such  paragraph),  the Company shall provide  corrected  Static Pool  Information to the Purchaser or any
                  Depositor,  as applicable,  in the same format in which Static Pool Information was previously provided to such party
                  by the Company.

                                                                   19


--------------------------------------------------------------------------------



                  If so requested by the Purchaser or any Depositor, the Company shall provide (or, as applicable, cause each
                  Third-Party Originator to provide), at the expense of the requesting party (to the extent of any additional
                  incremental expense associated with delivery pursuant to this Agreement), such statements and agreed-upon procedures
                  letters of certified public accountants reasonably acceptable to the Purchaser or Depositor, as applicable,
                  pertaining to Static Pool Information relating to prior securitized pools for securitizations closed on or after
                  January 1, 2006 or, in the case of Static Pool Information with respect to the Company's or Third-Party Originator's
                  originations or purchases, to calendar months commencing January 1, 2006, as the Purchaser or such Depositor shall
                  reasonably request.  Such statements and letters shall be addressed to and be for the benefit of such parties as the
                  Purchaser or such Depositor shall designate, which may include, by way of example, any Sponsor, any Depositor and
                  any broker dealer acting as underwriter, placement agent or initial purchaser with respect to a Securitization
                  Transaction.  Any such statement or letter may take the form of a standard, generally applicable document
                  accompanied by a reliance letter authorizing reliance by the addressees designated by the Purchaser or such
                  Depositor.

(iii)    If so requested by the  Purchaser or any  Depositor,  the Company  shall provide such  information  regarding the Company,  as
                  servicer of the Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,  for purposes of this
                  paragraph, a "Servicer"),  as is requested for the purpose of compliance with Items 1108, 1117 and 1119 of Regulation
                  AB.  Such information shall include, at a minimum:

                                    (A)     the Servicer's form of organization;
(1)      (B)               a description of how long the Servicer has been servicing residential mortgage loans; a general discussion
                           of the Servicer's experience in servicing assets of any type as well as a more detailed discussion of the
                           Servicer's experience in, and procedures for, the servicing function it will perform under this Agreement
                           and any Reconstitution Agreements; information regarding the size, composition and growth of the Servicer's
                           portfolio of residential mortgage loans of a type similar to the Mortgage Loans and information on factors
                           related to the Servicer that may be material, in the good faith judgment of the Purchaser or any Depositor,
                           to any analysis of the servicing of the Mortgage Loans or the related asset-backed securities, as
                           applicable, including, without limitation:

(2)      (1)                                whether any prior securitizations of mortgage loans of a type similar to the Mortgage
                                            Loans involving the Servicer have defaulted or experienced an early amortization or other
                                            performance triggering event because of servicing during the three-year period
                                            immediately preceding the related Securitization Transaction;

                                                                   20


--------------------------------------------------------------------------------



                                                     (2)      the extent of outsourcing the Servicer utilizes;
                                                     (3)      whether there has been previous disclosure of material noncompliance
                                            with the applicable servicing criteria with respect to other securitizations of
                                            residential mortgage loans involving the Servicer as a servicer during the three-year
                                            period immediately preceding the related Securitization Transaction;
                                                     (4)      whether the Servicer has been terminated as servicer in a residential
                                            mortgage loan securitization, either due to a servicing default or to application of a
                                            servicing performance test or trigger; and
                                                     (5)      such other information as the Purchaser or any Depositor may reasonably
                                            request for the purpose of compliance with Item 1108(b)(2) of Regulation AB;

(3)      (C)               a description of any material changes during the three-year period immediately preceding the related
                           Securitization Transaction to the Servicer's policies or procedures with respect to the servicing function
                           it will perform under this Agreement and any Reconstitution Agreements for mortgage loans of a type similar
                           to the Mortgage Loans;

(4)      (D)               information regarding the Servicer's financial condition, to the extent that there is a material risk that
                           an adverse financial event or circumstance involving the Servicer could have a material adverse effect on
                           the performance by the Company of its servicing obligations under this Agreement or any Reconstitution
                           Agreement;

(5)      (E)               information regarding advances made by the Servicer on the Mortgage Loans and the Servicer's overall
                           servicing portfolio of residential mortgage loans for the three-year period immediately preceding the
                           related Securitization Transaction, which may be limited to a statement by an authorized officer of the
                           Servicer to the effect that the Servicer has made all advances required to be made on residential mortgage
                           loans serviced by it during such period, or, if such statement would not be accurate, information regarding
                           the percentage and type of advances not made as required, and the reasons for such failure to advance;

(6)      (F)               a description of the Servicer's processes and procedures designed to address any special or unique factors
                           involved in servicing loans of a similar type as the Mortgage Loans;

                                                                   21


--------------------------------------------------------------------------------




                                    (G)     a description of the Servicer's processes for handling delinquencies, losses,
                           bankruptcies and recoveries, such as through liquidation of mortgaged properties, sale of defaulted
                           mortgage loans or workouts;

(H)      information as to how the Servicer  defines or determines  delinquencies  and  charge-offs,  including the effect of any grace
                            period,  re-aging,  restructuring,  partial payments  considered current or other practices with respect to
                            delinquency and loss experience; and

                                    (I)     a description of any material legal or governmental proceedings pending (or known to be
                           contemplated) against the Servicer;

                                    (J)     a description of any affiliation or relationship between the Servicer and any of the
                            following parties to a Securitization Transaction, as such parties are identified to the Servicer by the
                            Purchaser or any Depositor in writing in advance of such Securitization Transaction:

                                            (1)      the sponsor;
                                            (2)      the depositor;
                                            (3)      the issuing entity;
                                            (4)      any servicer;
                                            (5)      any trustee;
                                            (6)      any originator;
                                            (7)      any significant obligor;
                                            (8)      any enhancement or support provider; and
                                            (9)      any other material transaction party.


(iv)             [For the purpose of  satisfying  the  reporting  obligation  under the Exchange Act with respect to any class of  asset-backed
                  securities,  the Company shall (or shall cause each  Subservicer  and  Third-Party  Originator to) (i) provide prompt
                  notice to the  Purchaser,  and  Master  Servicer  and any  Depositor  in writing of (A) any  material  litigation  or
                  governmental  proceedings of a type described in Item 1117 of Regulation AB involving the Company, any Subservicer or
                  any  Third-Party  Originator  (B)) any  affiliations or  relationships  that develop  following the closing date of a
                  Securitization  between the Company,  any Subservicer or any Third-Party  Originator and any of the parties specified
                  in clause (D) of paragraph  (i) of this Section 2(f) (and any other parties  identified in writing by the  requesting
                  party) with respect to such  Securitization  Transaction,  (C) any Event of Default under the terms of this Agreement
                  or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of the
                  Company,  and (E) the Company's  entry into any agreement with a Subservicer to perform or assist in the  performance
                  of any of the Company's  obligations  under this  Agreement or any  Reconstitution  Agreement and (ii) provide to the
                  Purchaser and any Depositor a description  of such  proceedings,  affiliations  or  relationships.  All  notification
                  pursuant to clause (A) should be sent to:

                                                                   22


--------------------------------------------------------------------------------



                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com



                  With a copy to:



                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Administration

                  Facsimile:  (212) 272-6564



                  Notifications pursuant to clause (B) should be sent to:



                  EMC Mortgage Corporation

                  Two Mac Arthur Ridge

                  909 Hidden Ridge Drive, Suite 200

                  Irving, TX 75038

                  Attention:  Associate General Counsel for Loan Administration

                  Facsimile:  (972) 831-2555

                                                                   23


--------------------------------------------------------------------------------



                  With copies to:



                  Bear, Stearns & Co. Inc.

                  383 Madison Avenue, 3rd floor

                  New York, NY 10179

                  Attention:  Global Credit Authorization

                  Facsimile:  (212) 272-6564



                  EMC Mortgage Corporation

                  2780 Lake Vista Drive

                  Lewisville, TX 75067-3884

                  Attention:  Conduit Seller Approval Dept.

                  Facsimile:  (214) 626-3751

                  Email:  sellerapproval@bear.com

(v)               As a condition to the  succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or any
                  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or consolidated,
                  or (ii) which may be appointed as a successor to the Company or any  Subservicer,  the Company  shall  provide to the
                  Purchaser,  any Master  Servicer and any  Depositor,  at least 15 calendar days prior to the  effective  date of such
                  succession or  appointment,  (x) written notice to the Purchaser and any Depositor of such  succession or appointment
                  and (y) in writing and in form and  substance  reasonably  satisfactory  to the  Purchaser  and such  Depositor,  all
                  information  reasonably  requested by the Purchaser or any Depositor in order to comply with its reporting obligation
                  under Item 6.02 of Form 8-K with respect to any class of asset-backed securities.

(vi)              In addition to such  information as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of this
                  Agreement,[  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D
                  in respect of any Securitization  Transaction that includes any of the Mortgage Loans serviced by the Company or any
                  Subservicer,  the Company or such  Subservicer,  as  applicable,  shall,  but only to the extent the Company or such
                  Subservicer has knowledge,  provide to the party responsible for filing such report (including,  if applicable,  the
                  Master  Servicer)  notice of the  occurrence of any of the following  events along with all  information,  data, and
                  material  related  thereto as may be required to be  included  in the related  distribution  report on Form 10-D (as
                  specified in the provisions of Regulation AB referenced below):

                                                                   24


--------------------------------------------------------------------------------



i.       any material  modifications,  extensions or waivers of Mortgage Loans serviced by the Company or its Subservicer  terms, fees,
                                         penalties  or  payments  during  the  distribution  period  or that have  cumulatively  become
                                         material over time (Item 1121(a)(11) of Regulation AB);

ii.      material breaches of Mortgage Loans serviced by the Company or its Subservicers  representations  or warranties or transaction
                                         covenants (Item 1121(a)(12) of Regulation AB); and

iii.     information  regarding  any  Mortgage  Loans  serviced  by the  Company  or its  Subservicers  changes  (such  as,  additions,
                                         substitutions or repurchases), and any material changes in origination,  underwriting or other
                                         criteria for  acquisition  or selection of pool assets as it relates to a  substitution  (Item
                                         1121(a)(14) of Regulation AB),

                           the  Company  shall  provide to the  Purchaser,  any Master  Servicer  and any  Depositor,  evidence  of the
                  authorization  of the person  signing any  certification  and, no more than once a year,  copies or other evidence of
                  Fidelity Bond Insurance and Errors and Omission Insurance Policy,  financial  information and reports, and such other
                  information  related to the Company or any Subservicer or the Company or such  Subservicer's  performance  hereunder,
                  which items may be accepted in the forms  acceptable to the Company's and  Subservicer's  regulators or the agencies.
                  [ (i)    The Company shall  indemnify  the  Purchaser,  each  affiliate of the  Purchaser,  and each of the following
                  parties participating in a Securitization  Transaction:  each sponsor and issuing entity; each Person (including, but
                  not limited to, any Master  Servicer,  if applicable)  responsible  for the  preparation,  execution or filing of any
                  report required to be filed with the Commission with respect to such Securitization  Transaction, or for execution of
                  a  certification  pursuant  to Rule  13a-14(d)  or Rule  15d-14(d)  under  the  Exchange  Act  with  respect  to such
                  Securitization  Transaction;  each broker dealer acting as underwriter,  placement agent or initial  purchaser,  each
                  Person who controls any of such parties or the Depositor  (within the meaning of Section 15 of the Securities Act and
                  Section 20 of the Exchange Act); and the respective  present and former directors,  officers,  employees ,agents ] of
                  each of the foregoing and of the Depositor (each, an "Indemnified  Party"), and shall hold each of them harmless from
                  and against any claims, losses, damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs,
                  judgments, and any other costs, fees and expenses that any of them may sustain arising out of or based upon:

                                                                   25


--------------------------------------------------------------------------------



                           (A)(1)   any untrue statement of a material fact contained or alleged to be contained in any information,
                  report, certification, data,  accountants' letter or other material provided in written or electronic form under
                  this Amendment Reg AB by or on behalf of the Company, or provided under this Amendment Reg AB by or on behalf of any
                  Subservicer, Subcontractor or Third-Party Originator (collectively, the "Company Information"), or (2) the omission
                  or alleged omission to state in the Company Information a material fact required to be stated in the Company
                  Information or necessary in order to make the statements therein, in the light of the circumstances under which they
                  were made, not misleading; provided, by way of clarification, that clause (2) of this paragraph shall be construed
                  solely by reference to the Company Information and not to any other information communicated in connection with a
                  sale or purchase of securities, without regard to whether the Company Information or any portion thereof is
                  presented together with or separately from such other information;

                           (B)      any breach by the Company of its obligations under this agreement, including particularly any
                  failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to deliver any information,
                  report, certification, accountants' letter or other material when and as required under this Amendment Reg AB,
                  including any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating in
                  the servicing function" within the meaning of Item 1122 of Regulation AB; or

                           (C)      any breach by the Company of a representation or warranty set forth in Section 2(a)(i) or in a writing furnished pursuant to
                  Section 2(a)(ii) and made as of a date prior to the closing date of the related Securitization
                  Transaction, to the extent that such breach is not cured by such closing date, or any breach by
                  the Company of a representation or warranty in a writing furnished pursuant to Section 2(a)(ii) to
                  the extent made as of a date subsequent to such closing date.

                           (D)      The negligence bad faith or willful misconduct of the Company in connection with its performance
                  under this Amendment.

                  If the indemnification provided for herein is unavailable or insufficient as determined by a court of law
                  to hold harmless an Indemnified Party, then the Company agrees that it shall contribute to the amount paid
                  or payable by such Indemnified Party as a result of any claims, losses, damages or liabilities incurred by
                  such Indemnified Party in such proportion as is appropriate to reflect relative fault of such Indemnified
                  Party on the one hand and the Company on the other.

                                                                   26


--------------------------------------------------------------------------------



                  In the case of any failure of  performance  described  in clause  (i)(B) of this Section  2(g),  the Company
                  shall  promptly  reimburse  the  Purchaser,  any  Depositor,  as  applicable,  and each  Person  responsible  for the
                  preparation,  execution  or filing of any  report  required  to be filed  with the  Commission  with  respect to such
                  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under
                  the Exchange Act with respect to such  Securitization  Transaction,  for all costs  reasonably  incurred by each such
                  party in order to obtain the information, report, certification,  accountants' letter or other material not delivered
                  as required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                           This  indemnification  shall survive the  termination of this  Agreement or the  termination of any party to
                  this Agreement.

                  (ii)     (A)      Any failure by the Company, any Subservicer, any Subcontractor or any Third-Party Originator to
                  deliver any information, report, certification, accountants' letter or other material when and as required under
                  this Amendment Reg AB, or any breach by the Company of a representation or warranty set forth in Section 2(a)(i)  or
                  in a writing furnished pursuant to Section 2(a)(ii) and made as of a date prior to the closing date of the related
                  Securitization Transaction, to the extent that such breach is not cured by such closing date, or any breach by the
                  Company of a representation or warranty in a writing furnished pursuant to Section 2(a)(ii) to the extent made as of
                  a date subsequent to such closing date, shall, except as provided in clause (B) of this paragraph, immediately and
                  automatically, without notice or grace period, constitute an Event of Default with respect to the Company under this
                  Agreement and any applicable Reconstitution Agreement, and shall entitle the Purchaser or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment (notwithstanding anything in this Agreement
                  or any applicable Reconstitution Agreement to the contrary) of any compensation to the Company and if the Company is
                  servicing any of the Mortgage Loans in a Securitization Transaction appoint a successor servicer reasonably
                  acceptable to any Master Servicer for such Securitization Transaction; provided that to the extent that any
                  provision of this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of
                  certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

                           (B)      Any failure by the Company, any Subservicer or any Subcontractor to deliver any information,
                  report, certification or accountants' letter when and as required under Section 2(b) or 2(c), including (except as
                  provided below) any failure by the Company to identify pursuant to Section 2(e)(ii) any Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB, which continues unremedied for ten
                  calendar days after the date on which such information, report, certification or accountants' letter was required to
                  be delivered shall constitute an Event of Default with respect to the Company under this Agreement and any
                  applicable Reconstitution Agreement, and shall entitle the Purchaser, any Master Servicer or any Depositor, as
                  applicable, in its sole discretion to terminate the rights and obligations of the Company as servicer under this
                  Agreement and/or any applicable Reconstitution Agreement without payment  (notwithstanding anything in this
                  Agreement to the contrary) of any compensation to the Company; provided that to the extent that any provision of
                  this Agreement and/or any applicable Reconstitution Agreement expressly provides for the survival of certain rights
                  or obligations following termination of the Company as servicer, such provision shall be given effect.

                                                                   27


--------------------------------------------------------------------------------



                           Neither the Purchaser nor any Depositor shall be entitled to terminate the rights and obligations of the
                  Company pursuant to this subparagraph (ii)(B) if a failure of the Company to identify a Subcontractor "participating
                  in the servicing function" within the meaning of Item 1122 of Regulation AB was attributable solely to the role or
                  functions of such Subcontractor with respect to mortgage loans other than the Mortgage Loans.

                  (C)      The Company shall  promptly  reimburse the  Purchaser  (or any designee of the  Purchaser,  such as a master
                  servicer) and any Depositor, as applicable,  for all reasonable expenses incurred by the Purchaser (or such designee)
                  or such  Depositor  as such are  incurred,  in  connection  with the  termination  of the Company as servicer and the
                  transfer of servicing of the Mortgage  Loans to a successor  servicer.  The  provisions of this  paragraph  shall not
                  limit whatever  rights the Purchaser or any Depositor may have under other  provisions of this  Agreement  and/or any
                  applicable  Reconstitution  Agreement  or  otherwise,  whether in equity or at law,  such as an action  for  damages,
                  specific performance or injunctive relief.

                  (iii) The  Purchaser  shall  indemnify  the Company,  each  affiliate of the Company and each Person who controls the
                  Company or such affiliate and their respective  present and former  directors,  officers,  employees and agents,  and
                  hold each of them  harmless  from and against any losses,  damages,  penalties,  fines,  forfeitures,  legal fees and
                  expenses and related costs,  judgments,  and any other costs, fees and expenses that each of them may sustain arising
                  out of or based upon any claims  arising  out of or in  connection  with any  information  set forth in any  offering
                  document  prepared in connection with any  Securitization  Transaction other than a statement or omission arising out
                  of, resulting from, or based upon the Company Information.

                  For  purposes of the  Amendment  and any related  provisions  thereto,  each Master  Servicer  shall be  considered a
      third-party  beneficiary of this  Agreement,  entitled to all the rights and benefits hereof as if it were a direct party to this
      Agreement.

                                                                   28


--------------------------------------------------------------------------------



3.       The Company  acknowledges  that a Subservicer or Subcontractor  that performs services with respect to mortgage loans involved
         in a  Securitization  Transaction  in addition to the Mortgage  Loans may be determined  by a Depositor to be a  Participating
         Entity  on the basis of the  aggregate  balance  of such  mortgage  loans,  without  regard to  whether  such  Subservicer  or
         Subcontractor  would be a Participating  Entity with respect to the Mortgage Loans viewed in isolation.  The Company shall (A)
         respond as promptly as  practicable  to any good faith request by the Purchaser or any  Depositor  for  information  regarding
         each  Subservicer  and each  Subcontractor  and (B) cause each  Subservicer and each  Subcontractor  with respect to which the
         Purchaser or any Depositor  requests  delivery of an assessment of compliance  and  accountants'  attestation  to deliver such
         within the time required under Section 2(c).

4.       Notwithstanding  any other  provision of this  Amendment  Reg AB, (i) the Company  shall seek the consent of the Purchaser for
         the utilization of all third party service  providers,  including  Subservicers  and  Subcontractors,  when required by and in
         accordance  with the terms of the Existing  Agreement  and (ii)  references  to the  Purchaser  shall be deemed to include any
         assignees or designees of the Purchaser, such as any Depositor, a master servicer or a trustee.

5.       The  Existing  Agreement  is hereby  amended  by adding the  Exhibits  attached  hereto as Exhibit A and  Exhibit B to the end
         thereto.

6.       References in this  Amendment Reg AB to "this  Agreement" or words of similar  import  (including  indirect  references to the
         Agreement)  shall be deemed to be  references  to the  Existing  Agreement  as amended  by this  Amendment  Reg AB.  Except as
         expressly  amended and modified by this Amendment Reg AB, the Agreement shall continue to be, and shall remain,  in full force
         and effect in accordance  with its terms.  In the event of a conflict  between this Amendment Reg AB and any other document or
         agreement, including without limitation the Existing Agreement, this Amendment Reg AB shall control.

7.       This  Amendment  Reg AB shall be governed by and  construed in  accordance  with the laws of the State of New York, or federal
         law as applicable,  without reference to its conflict of law provisions (other than Section 5-1401 of the General  Obligations
         Law), and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

8.       This Amendment Reg AB may be executed in one or more  counterparts and by different  parties hereto on separate  counterparts,
         each of which, when so executed, shall constitute one and the same agreement.

9.       This  Amendment  Reg AB shall bind and inure to the benefit of and be  enforceable  by the Company and the  Purchaser  and the
         respective permitted successors and assigns of the Company and the successors and assigns of the Purchaser.

                                                                   29


--------------------------------------------------------------------------------




10.      This  Amendment  Reg AB will  become  effective  as of the date first  mentioned  above.  This  Amendment  Reg AB shall not be
         assigned,  pledged or hypothecated  by the Company to a third party without the prior written consent of the Purchaser,  which
         consent may be withheld by the Purchaser in its sole  discretion.  The Existing  Agreement as amended by this Amendment Reg AB
         may be  assigned,  pledged  or  hypothecated  by the  Purchaser  in whole or in part,  and with  respect to one or more of the
         Mortgage  Loans,  without the consent of the Company.  There shall be no limitation on the number of  assignments or transfers
         allowable by the Purchaser with respect to the Mortgage Loans and this Amendment Reg AB and the Existing Agreement.

11.      Intent of the Parties; Reasonableness.

         The Purchaser and the Company acknowledge and agree that the purpose of this Amendment Reg AB is to facilitate compliance by
the Purchaser and any Depositor with the provisions of Regulation AB and related rules and regulations of the Commission.  Although
Regulation AB is applicable by its terms only to offerings of asset-backed securities that are registered under the Securities Act,
the Company acknowledges that investors in privately offered securities may require that the Purchaser or any Depositor provide
comparable disclosure in unregistered offerings.  References in this Agreement to compliance with Regulation AB include provision of
comparable disclosure in private offerings.

         Neither the Purchaser nor any Depositor shall exercise its right to request delivery of information or other performance
under these provisions other than in good faith, or for purposes other than compliance with the Securities Act, the Exchange Act and
the rules and regulations of the Commission thereunder (or the provision in a private offering of disclosure comparable to that
required under the Securities Act).  The Company acknowledges that interpretations of the requirements of Regulation AB may change
over time, whether due to interpretive guidance provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to comply with requests made by the Purchaser, any
Master Servicer or any Depositor in good faith for delivery of information under these provisions on the basis of evolving
interpretations of Regulation AB.  In connection with any Securitization Transaction, the Company shall cooperate fully with the
Purchaser to deliver to the Purchaser (including any of its assignees or designees), any Master Servicer and any Depositor, any and
all statements, reports, certifications, records and any other information necessary in the good faith determination of the
Purchaser, any Master Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply with the
provisions of Regulation AB, together with such disclosures relating to the Company, any Subservicer, any Third-Party Originator and
the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by the Purchaser, any Master Servicer or any
Depositor to be necessary in order to effect such compliance.

         The Purchaser (including any of its assignees or designees) shall cooperate with the Company by providing timely notice of
requests for information under these provisions and by reasonably limiting such requests to information required, in the Purchaser's
reasonable judgment, to comply with Regulation AB.

                                                                   30


--------------------------------------------------------------------------------



         For purposes of clarification, the provisions, covenants and or requirements of this Amendment are only applicable with
respect to those Mortgage Loans being securitized in a Securitization Transaction


                                                [Signatures Commence on Following Page]

                                                                   31


--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF,  the parties have caused their names to be signed hereto by their respective  officers  thereunto
duly authorized as of the day and year first above written.
---------------------------------------------------------------------------------------------------------------------------------------

                                                    Purchaser

                                                    By:  ________________________________
                                                    Name:  _____________________________
                                                    Title:  ______________________________



                                                    HSBC Mortgage Corporation (USA)

                                                    Company

                                                    By:  ________________________________
                                                    Name:  _____________________________
                                                    Title:  ______________________________

                                                                   32


--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT A

                                                     FORM OF ANNUAL CERTIFICATION
I.       The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I, ________________________________, the _______________________ of [NAME OF COMPANY (the "Company")], certify to
[the Purchaser], [the Depositor], and the [Master Servicer] [Securities Administrator] [Trustee], and their officers, with the
knowledge and intent that they will rely upon this certification, that:

                  (1)      I have reviewed the servicer  compliance  statement of the Company  provided in accordance with Item 1123 of
         Regulation AB (the "Compliance  Statement"),  the report on assessment of the Company's compliance with the servicing criteria
         set forth in Item 1122(d) of Regulation AB (the  "Servicing  Criteria"),  provided in accordance  with Rules 13a-18 and 15d-18
         under  Securities  Exchange Act of 1934,  as amended  (the  "Exchange  Act") and Item 1122 of  Regulation  AB (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  (2)      Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain any untrue
         statement of a material  fact or omit to state a material  fact  necessary to make the  statements  made,  in the light of the
         circumstances  under  which such  statements  were made,  not  misleading  with  respect to the period of time  covered by the
         Company Servicing Information;

                  (3)      Based on my  knowledge,  all of the  Company  Servicing  Information  required to be provided by the Company
         under the Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  (4)      I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and
         based on my knowledge and the compliance  review  conducted in preparing the  Compliance  Statement and except as disclosed in
         the Compliance  Statement,  the Servicing  Assessment or the  Attestation  Report,  the Company has fulfilled its  obligations
         under the Agreement in all material respects; and

                  (5)      The  Compliance  Statement  required to be  delivered  by the Company  pursuant  to the  Agreement,  and the
         Servicing  Assessment and Attestation  Report  required to be provided by the Company and by any Subservicer or  Subcontractor
         pursuant to the Agreement,  have been provided to the [Depositor]  [Master Servicer].  Any material instances of noncompliance
         described in such reports have been disclosed to the [Depositor]  [Master  Servicer].  Any material  instance of noncompliance
         with the Servicing Criteria has been disclosed in such reports.

                                                                   A-1


--------------------------------------------------------------------------------




1.


                                                     Date:    _________________________



                                                     By:  ________________________________
                                                     Name:
                                                     Title:



                                                                   A-2


--------------------------------------------------------------------------------







                                                                                                                        EXHIBIT B

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Company] [Name of Subservicer] shall address, at a minimum, the
criteria identified as below as "Applicable Servicing Criteria":

------------------------------------------------------------------------------------------ ----------------------
                                   Servicing Criteria                                      Applicable Servicing
                                                                                                 Criteria
------------------------------------------------------------------------------------------ ----------------------
     Reference                                     Criteria
-------------------- --------------------------------------------------------------------- ----------------------
                                       General Servicing Considerations
--------------------                                                                       ----------------------
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance               x
                     or other triggers and events of default in accordance with the
                     transaction agreements.
--------------------                                                                       ----------------------
1122(d)(1)(ii)       If any material servicing activities are outsourced to third                    x
                     parties, policies and procedures are instituted to monitor the
                     third party's performance and compliance with such servicing
                     activities.
--------------------                                                                       ----------------------
1122(d)(1)(iii)      Any requirements in the transaction agreements to maintain a
                     back-up servicer for the mortgage loans are maintained.
--------------------                                                                       ----------------------
1122(d)(1)(iv)       A fidelity bond and errors and omissions policy is in effect on the             x
                     party participating in the servicing function throughout the
                     reporting period in the amount of coverage required by and
                     otherwise in accordance with the terms of the transaction
                     agreements.
--------------------                                                                       ----------------------
                                      Cash Collection and Administration
--------------------                                                                       ----------------------
1122(d)(2)(i)        Payments on mortgage loans are deposited into the appropriate                   x
                     custodial bank accounts and related bank clearing accounts no more
                     than two business days following receipt, or such other number of
                     days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(2)(ii)       Disbursements made via wire transfer on behalf of an obligor or to              x
                     an investor are made only by authorized personnel.
--------------------                                                                       ----------------------
1122(d)(2)(iii)      Advances of funds or guarantees regarding collections, cash flows               x
                     or distributions, and any interest or other fees charged for such
                     advances, are made, reviewed and approved as specified in the
                     transaction agreements.
--------------------                                                                       ----------------------
                     The related accounts for the transaction, such as cash reserve
                     accounts or accounts established as a form of
                     overcollateralization, are separately maintained (e.g., with                    x
                     respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)       agreements.
--------------------                                                                       ----------------------
1122(d)(2)(v)        Each custodial account is maintained at a federally insured                     x
                     depository institution as set forth in the transaction agreements.
                     For purposes of this criterion, "federally insured depository
                     institution" with respect to a foreign financial institution means
                     a foreign financial institution that meets the requirements of Rule
                     13k-1(b)(1) of the Securities Exchange Act.
--------------------                                                                       ----------------------
1122(d)(2)(vi)       Unissued checks are safeguarded so as to prevent unauthorized
                     access.
--------------------                                                                       ----------------------
1122(d)(2)(vii)       Reconciliations are prepared on a monthly basis for all                        x
                     asset-backed securities related bank accounts, including custodial
                     accounts and related bank clearing accounts. These reconciliations
                     are (A) mathematically accurate; (B) prepared within 30 calendar
                     days after the bank statement cutoff date, or such other number of
                     days specified in the transaction agreements; (C) reviewed and
                     approved by someone other than the person who prepared the
                     reconciliation; and (D) contain explanations for reconciling items.
                     These reconciling items are resolved within 90 calendar days of
                     their original identification, or such other number of days
                     specified in the transaction agreements.
--------------------                                                                       ----------------------




--------------------------------------------------------------------------------




                                      Investor Remittances and Reporting
--------------------                                                                       ----------------------
1122(d)(3)(i)        Reports to investors, including those to be filed with the                      x
                     Commission, are maintained in accordance with the transaction
                     agreements and applicable Commission requirements. Specifically,
                     such reports (A) are prepared in accordance with timeframes and
                     other terms set forth in the transaction agreements; (B) provide
                     information calculated in accordance with the terms specified in
                     the transaction agreements; (C) are filed with the Commission as
                     required by its rules and regulations; and (D) agree with
                     investors' or the trustee's records as to the total unpaid
                     principal balance and number of mortgage loans serviced by the
                     Servicer.
--------------------                                                                       ----------------------
1122(d)(3)(ii)       Amounts due to investors are allocated and remitted in accordance               x
                     with timeframes, distribution priority and other terms set forth in
                     the transaction agreements.
--------------------                                                                       ----------------------
                     Disbursements made to an investor are posted within two business
                     days to the Servicer's investor records, or such other number of                x
1122(d)(3)(iii)      days specified in the transaction agreements.
--------------------                                                                       ----------------------
                     Amounts remitted to investors per the investor reports agree with
                     cancelled checks, or other form of payment, or custodial bank                   x
1122(d)(3)(iv)       statements.
--------------------                                                                       ----------------------
                                          Pool Asset Administration                                  x
--------------------                                                                       ----------------------
1122(d)(4)(i)         Collateral or security on mortgage loans is maintained as required             x
                     by the transaction agreements or related mortgage loan documents.
--------------------                                                                       ----------------------
                     Mortgage loan and related documents are safeguarded as required by              x
1122(d)(4)(ii)       the transaction agreements
--------------------                                                                       ----------------------
1122(d)(4)(iii)      Any additions, removals or substitutions to the asset pool are                  x
                     made, reviewed and approved in accordance with any conditions or
                     requirements in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(iv)       Payments on mortgage loans, including any payoffs, made in                      x
                     accordance with the related mortgage loan documents are posted to
                     the Servicer's obligor records maintained no more than two business
                     days after receipt, or such other number of days specified in the
                     transaction agreements, and allocated to principal, interest or
                     other items (e.g., escrow) in accordance with the related mortgage
                     loan documents.
--------------------                                                                       ----------------------
1122(d)(4)(v)        The Servicer's records regarding the mortgage loans agree with the              x
                     Servicer's records with respect to an obligor's unpaid principal
                     balance.
--------------------                                                                       ----------------------
1122(d)(4)(vi)       Changes with respect to the terms or status of an obligor's                     x
                     mortgage loans (e.g., loan modifications or re-agings) are made,
                     reviewed and approved by authorized personnel in accordance with
                     the transaction agreements and related pool asset documents.
--------------------                                                                       ----------------------
1122(d)(4)(vii)      Loss mitigation or recovery actions (e.g., forbearance plans,                   x
                     modifications and deeds in lieu of foreclosure, foreclosures and
                     repossessions, as applicable) are initiated, conducted and
                     concluded in accordance with the timeframes or other requirements
                     established by the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(viii)     Records documenting collection efforts are maintained during the                x
                     period a mortgage loan is delinquent in accordance with the
                     transaction agreements. Such records are maintained on at least a
                     monthly basis, or such other period specified in the transaction
                     agreements, and describe the entity's activities in monitoring
                     delinquent mortgage loans including, for example, phone calls,
                     letters and payment rescheduling plans in cases where delinquency
                     is deemed temporary (e.g., illness or unemployment).
--------------------                                                                       ----------------------
1122(d)(4)(ix)       Adjustments to interest rates or rates of return for mortgage loans
                     with variable rates are computed based on the related mortgage loan
                     documents.



--------------------------------------------------------------------------------



--------------------                                                                       ----------------------
1122(d)(4)(x)        Regarding any funds held in trust for an obligor (such as escrow
                     accounts): (A) such funds are analyzed, in accordance with the
                     obligor's mortgage loan documents, on at least an annual basis, or
                     such other period specified in the transaction agreements; (B)
                     interest on such funds is paid, or credited, to obligors in
                     accordance with applicable mortgage loan documents and state laws;
                     and (C) such funds are returned to the obligor within 30 calendar
                     days of full repayment of the related mortgage loans, or such other
                     number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xi)       Payments made on behalf of an obligor (such as tax or insurance
                     payments) are made on or before the related penalty or expiration
                     dates, as indicated on the appropriate bills or notices for such
                     payments, provided that such support has been received by the
                     servicer at least 30 calendar days prior to these dates, or such
                     other number of days specified in the transaction agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xii)      Any late payment penalties in connection with any payment to be
                     made on behalf of an obligor are paid from the servicer's funds and
                     not charged to the obligor, unless the late payment was due to the
                     obligor's error or omission.
--------------------                                                                       ----------------------
                     Disbursements made on behalf of an obligor are posted within two
                     business days to the obligor's records maintained by the servicer,
                     or such other number of days specified in the transaction
1122(d)(4)(xiii)     agreements.
--------------------                                                                       ----------------------
1122(d)(4)(xiv)       Delinquencies, charge-offs and uncollectible accounts are
                     recognized and recorded in accordance with the transaction
                     agreements.
--------------------                                                                       ----------------------
                     Any external enhancement or other support, identified in Item
                     1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)       as set forth in the transaction agreements.
--------------------                                                                       ----------------------
                     ---------------------------------------------------------------------

-------------------- --------------------------------------------------------------------- ----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:  ________________________________
                                                     Name:
                                                     Title:



--------------------------------------------------------------------------------




                                                                                                    EXHIBIT H-13





                                                       EMC MORTGAGE CORPORATION
                                                              Purchaser,

                                                         MID AMERICA BANK, FSB

                                                               Company,

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT
                                                     Dated as of February 1, 2006





                                              (Fixed and Adjustable Rate Mortgage Loans)

                                                                  iv


--------------------------------------------------------------------------------




                                                           TABLE OF CONTENTS

                                                               ARTICLE I


Section 1.01     Defined Terms............................................................................1

                                                              ARTICLE II

Section 2.01     Agreement to Purchase....................................................................15
Section 2.02     Purchase Price...........................................................................15
Section 2.03     Reserved.................................................................................16
Section 2.04     Record Title and Possession of Mortgage Files;
                         Maintenance of Servicing Files...................................................16
Section 2.05     Books and Records........................................................................16
Section 2.06     Transfer of Mortgage Loans...............................................................17
Section 2.07     Delivery of Mortgage Loan Documents......................................................17
Section 2.08     Quality Control Procedures...............................................................19
Section 2.09     Near-term Principal Prepayments; Near Term Payment Defaults..............................19

                                                              ARTICLE III

Section 3.01     Representations and Warranties of the Company............................................21
Section 3.02     Representations and Warranties as to Individual Mortgage Loans...........................23
Section 3.03     Repurchase; Substitution.................................................................34
Section 3.04     Representations and Warranties of the Purchaser..........................................36

                                                              ARTICLE IV

Section 4.01     Company to Act as Servicer...............................................................38
Section 4.02     Collection of Mortgage Loan Payments.....................................................41
Section 4.03     Realization Upon Defaulted Mortgage......................................................41
Section 4.04     Establishment of Custodial Accounts;
                         Deposits in Custodial Accounts...................................................43
Section 4.05     Permitted Withdrawals from the
                         Custodial Account................................................................44
Section 4.06     Establishment of Escrow Accounts;
                         Deposits in Escrow Accounts......................................................45
Section 4.07     Permitted Withdrawals From Escrow Account................................................46
Section 4.08     Payment of Taxes, Insurance and Other
                         Charges; Maintenance of Primary Mortgage
                          Insurance Policies; Collections Thereunder......................................46
Section 4.09     Transfer of Accounts.....................................................................47
Section 4.10     Maintenance of Hazard Insurance..........................................................48

                                                                  v


--------------------------------------------------------------------------------




Section 4.11     Maintenance of Mortgage Impairment
                         Insurance Policy.................................................................48
Section 4.12     Fidelity Bond, Errors and Omissions
                          Insurance.......................................................................49
Section 4.13    Title, Management and Disposition of REO  Property........................................50
Section 4.14     Notification of Maturity Date............................................................51

                                                               ARTICLE V

Section 5.01     Distributions............................................................................52
Section 5.02     Statements to the Purchaser..............................................................52
Section 5.03     Monthly Advances by the Company..........................................................53
Section 5.04     Liquidation Reports......................................................................54

                                                              ARTICLE VI

Section 6.01     Assumption Agreements....................................................................55
Section 6.02     Satisfaction of Mortgages and Release
                         of Mortgage Files................................................................56
Section 6.03     Servicing Compensation...................................................................57
Section 6.04     Reserved.................................................................................57
Section 6.05     Reserved.................................................................................57
Section 6.06     Purchaser's Right to Examine Company Records.............................................57

                                                              ARTICLE VII

Section 7.01      Company Shall Provide Information as Reasonably
                          Required........................................................................57

                                                             ARTICLE VIII

Section 8.01     Indemnification; Third Party Claims......................................................59
Section 8.02     Merger or Consolidation of the Company...................................................59
Section 8.03     Limitation on Liability of the Company and Others........................................60
Section 8.04     Company Not to Assign or Resign..........................................................60
Section 8.05     No Transfer of Servicing.................................................................60

                                                                  vi


--------------------------------------------------------------------------------



                                                              ARTICLE IX

Section 9.01     Events of Default........................................................................62
Section 9.02     Waiver of Defaults.......................................................................63

                                                               ARTICLE X

Section 10.01     Termination.............................................................................64

                                                              ARTICLE XI

Section 11.01     Successor to the Company................................................................64
Section 11.02     Amendment...............................................................................65
Section 11.03     Reserved................................................................................65
Section 11.04     Governing Law...........................................................................65
Section 11.05     Notices.................................................................................65
Section 11.06     Severability of Provisions..............................................................66
Section 11.07     Exhibits................................................................................67
Section 11.08     General Interpretive Principles.........................................................67
Section 11.09     Reproduction of Documents...............................................................67
Section 11.10     Confidentiality of Information..........................................................68
Section 11.11     Recordation of Assignment of Mortgage...................................................68
Section 11.12     Assignment..............................................................................68
Section 11.13     No Partnership..........................................................................69
Section 11.14     Signature Pages/Counterparts; Successors and Assigns....................................69
Section 11.15     Entire Agreement........................................................................69
Section 11.16     No Solicitation.........................................................................69
Section 11.17     Closing.................................................................................70
Section 11.18     Reserved................................................................................70
Section 11.19     Monthly Reporting with Respect to a Reconstitution......................................70

EXHIBITS
   A                Contents of Mortgage File
   B                Custodial Account Letter Agreement
   C                Escrow Account Letter Agreement
   D                Form of Purchase, Assignment, Assumption and Recognition Agreement
   E                Form of Trial Balance
   F                [Reserved]
   G                Request for Release of Documents and Receipt
   H                Company's Underwriting Guidelines
   I                Term Sheet
   J                Reconstituted Mortgage Loan Reporting

                                                                  vii


--------------------------------------------------------------------------------






         This is a Purchase,  Warranties  and Servicing  Agreement,  dated as of February 1, 2006 and is executed  between EMC MORTGAGE
CORPORATION,  as Purchaser,  with offices located at Mac Arthur Ridge II, 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038, and
Mid America Bank, fsb, with offices located at 2650 Warrenville Road, Suite 500, Downers Grove, Illinois 60515.


                                                         W I T N E S S E T H :

         WHEREAS,  the Purchaser has heretofore  agreed to purchase from the Company and the Company has  heretofore  agreed to sell to
the Purchaser, from time to time, certain Mortgage Loans on a servicing retained basis;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential  dwelling  located in the jurisdiction  indicated on the Mortgage Loan Schedule,  which is annexed to the related
Term Sheet; and

         WHEREAS,  the Purchaser and the Company wish to prescribe the  representations  and  warranties of the Company with respect to
itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans;

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:



                                                               ARTICLE I

                                                              DEFINITIONS

         Section 1.01  Defined Terms.

         Whenever used in this  Agreement,  the following  words and phrases,  unless the context  otherwise  requires,  shall have the
following meaning specified in this Article:

         Accepted Servicing  Practices:  With respect to any Mortgage Loan, those mortgage servicing  practices  (including  collection
procedures)  of prudent  mortgage  banking  institutions  which  service  mortgage  loans of the same type as such Mortgage Loan in the
jurisdiction  where the related  Mortgaged  Property is located,  and which are in accordance  with Fannie Mae servicing  practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides including future updates.



--------------------------------------------------------------------------------



         Adjustment  Date:  With  respect to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest  Rate is
adjusted in accordance with the terms of the related Mortgage Note.

         Agreement:  This  Purchase,  Warranties  and  Servicing  Agreement  including  all  exhibits  hereto,  amendments  hereof  and
supplements hereto.

         Appraised  Value:  With respect to any  Mortgaged  Property,  the value  thereof as  determined  by an appraisal  made for the
originator of the Mortgage Loan at the Origination Date of the Mortgage Loan by a Qualified Appraiser.

         Assignment:  An individual  assignment  of the Mortgage,  notice of transfer or  equivalent  instrument,  in recordable  form,
sufficient  under the laws of the  jurisdiction  wherein  the  related  Mortgaged  Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         BIF:  The Bank Insurance Fund, or any successor thereto.

         Business  Day:  Any day other  than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the State of New York or State of
Illinois,  or  (iii) a day on which  banks  in the  State of New York or State  of  Illinois  are  authorized  or  obligated  by law or
executive order to be closed.

         Closing Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Code:    The Internal Revenue Code of 1986, or any successor statute thereto.

         Company:          Mid America Bank, fsb, its successors in interest and assigns, as permitted by this Agreement.

         Company's Officer's Certificate:  A certificate signed by the Chairman of the Board, President, any Vice President,  Secretary
or Treasurer of the Company  stating the date by which the Company  expects to receive any missing  documents  sent for recording  from
the applicable recording office.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Confirmation:  The trade confirmation letter between the Purchaser and the Company which relates to the Mortgage Loans.

         Consumer Information:  Information  including,  but not limited to, all personal information about Mortgagors that is supplied
to the Purchaser by or on behalf of the Company.

         Co-op Lease:  With respect to a Co-op Loan,  the lease with respect to a dwelling  unit occupied by the Mortgagor and relating
to the stock allocated to the related dwelling unit.

                                                                         2


--------------------------------------------------------------------------------



         Co-op  Loan:  A Mortgage  Loan  secured by the pledge of stock  allocated  to a  dwelling  unit in a  residential  cooperative
housing corporation and a collateral assignment of the related Co-op Lease.

         Current Appraised Value:   With respect to any Mortgaged  Property,  the value thereof as determined by an appraisal  made for
the Company (by a Qualified  Appraiser) at the request of a Mortgagor for the purpose of canceling a Primary Mortgage  Insurance Policy
in accordance with federal, state and local laws and regulations or otherwise made at the request of the Company or Mortgagor.

         Current LTV:      The  ratio of the  Stated  Principal  Balance  of a  Mortgage  Loan to the  Current  Appraised  Value of the
Mortgaged Property.

         Custodial  Account:  Each separate demand account or accounts  created and maintained  pursuant to Section 4.04 which shall be
entitled  "Mid America  Bank,  fsb, in trust for the  [Purchaser],  Owner of Mortgage  Loans" and shall be  established  in an Eligible
Account, in the name of the Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Custodian:  With respect to any Mortgage  Loan,  the entity stated on the related Term Sheet,  and its successors and assigns,
as custodian for the Purchaser.

         Cut-off Date: With respect to any Mortgage Loan, the date stated on the related Term Sheet.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day, the Business Day  immediately  preceding  such
15th day) of the month of the related Remittance Date.

         Due Date:  With respect to each Mortgage  Loan,  the day of the month on which the Monthly  Payment is due on a Mortgage Loan,
exclusive of any days of grace, which is the first day of the month.

         Due Period:  With respect to any  Remittance  Date, the period  commencing on the second day of the month  preceding the month
of such Remittance Date and ending on the first day of the month of the Remittance Date.

         Electronic Transmission:  As defined in Section 11.14.

         Eligible Account:  An account established and maintained:  (i) within FDIC insured accounts created,  maintained and monitored
by the Company so that all funds deposited  therein are fully insured,  or (ii) as a trust account with the corporate trust  department
of a  depository  institution  or trust  company  organized  under the laws of the  United  States of  America or any one of the states
thereof or the District of Columbia which is not  affiliated  with the Company (or any  sub-servicer)  or (iii) with an entity which is
an institution  whose deposits are insured by the FDIC, the unsecured and  uncollateralized  long-term debt  obligations of which shall
be rated "A2" or higher by  Standard & Poor's and "A" or higher by Fitch,  Inc.  or one of the two  highest  short-term  ratings by any
applicable Rating Agency, and which is either (a) a federal savings  association duly organized,  validly existing and in good standing
under the federal banking laws, (b) an institution duly organized,  validly existing and in good standing under the applicable  banking
laws of any state, (c) a national banking  association under the federal banking laws, or (d) a principal  subsidiary of a bank holding
company,  or (iv) if ownership of the Mortgage Loans is evidenced by  mortgaged-backed  securities,  the equivalent required ratings of
each Rating  Agency,  and held such that the rights of the  Purchaser  and the owner of the  Mortgage  Loans  shall be fully  protected
against the claims of any creditors of the Company (or any  sub-servicer)  and of any creditors or  depositors  of the  institution  in
which such account is maintained or (v) in a separate  non-trust  account without FDIC or other  insurance in an Eligible  Institution.
In the event that a Custodial  Account is  established  pursuant to clause (iii),  (iv) or (v) of the preceding  sentence,  the Company
shall provide the Purchaser  with written notice on the Business Day following the date on which the  applicable  institution  fails to
meet the applicable ratings requirements.

                                                                         3


--------------------------------------------------------------------------------



         Eligible  Institution:  An institution  having (i) the highest  short-term debt rating,  and one of the two highest  long-term
debt ratings of each Rating Agency; or (ii) with respect to any Custodial Account,  an unsecured  long-term debt rating of at least one
of the two highest unsecured long-term debt ratings of each Rating Agency.

         Equity  Take-Out  Refinanced  Mortgage  Loan:  A  Refinanced  Mortgage  Loan the  proceeds  of  which  were in  excess  of the
outstanding principal balance of the existing mortgage loan as defined in the Fannie Mae Guide(s).

         Escrow  Account:  Each  separate  trust  account or accounts  created and  maintained  pursuant to Section 4.06 which shall be
entitled "Mid America Bank, fsb, in trust for the  [Purchaser],  Owner of Mortgage Loans, and various  Mortgagors",  in the name of the
Person that is the "Purchaser" with respect to the related Mortgage Loans.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 9.01.

         Fannie Mae:       The Federal National Mortgage Association, or any successor thereto.

         Fannie Mae  Guide(s):  The Fannie  Mae  Selling  Guide and the Fannie Mae  Servicing  Guide and all  amendments  or  additions
thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

                                                                         4


--------------------------------------------------------------------------------



         FHLMC:  The Federal Home Loan Mortgage Corporation, or any successor thereto.

         FHLMC Guide:  The FHLMC Single Family Seller/Servicer Guide and all amendments or additions thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         FIRREA:  The Financial  Institutions  Reform,  Recovery,  and Enforcement  Act of 1989, as amended,  from time to time, and in
effect.

         First  Remittance  Date:  With respect to any Mortgage Loan, the Remittance Date occurring in the month following the month in
which the related Closing Date occurs.

         GAAP:  Generally accepted accounting principles in the United States of America, consistently applied.

         HUD:  The United States Department of Housing and Urban Development, or any successor thereto.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest rate thereon.

         Initial Rate Cap: With respect to each adjustable rate Mortgage Loan,  where  applicable,  the maximum increase or decrease in
the Mortgage Interest Rate on the first Adjustment Date.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Lender Paid Mortgage Insurance Rate:  A rate per annum equal to the percentage shown on the Mortgage Loan Schedule.

         Lender  Primary  Mortgage  Insurance  Policy:  Any  Primary  Mortgage  Insurance  Policy  for which  premiums  are paid by the
Company.

         Lifetime Rate Cap: With respect to each  adjustable  rate Mortgage Loan, the maximum  Mortgage  Interest Rate over the term of
such Mortgage Loan.

         Liquidation  Proceeds:  The proceeds  received in  connection  with the  liquidation  of a defaulted  Mortgage  Loan,  whether
through the sale or assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

         Loan-to-Value  Ratio or LTV: With respect to any Mortgage  Loan,  the ratio of the original  outstanding  principal  amount of
the Mortgage  Loan, to (i) the Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan,  and (ii) the
lesser of the  Appraised  Value of the  Mortgaged  Property  or the Sales Price of the  Mortgaged  Property  with  respect to all other
Mortgage Loans.

                                                                         5


--------------------------------------------------------------------------------



         Margin:  With respect to each adjustable rate Mortgage Loan, the fixed  percentage  amount set forth in each related  Mortgage
Note which is added to the Index in order to determine the related Mortgage Interest Rate, as set forth in the Mortgage Loan Schedule.

         Monthly Advance:  The aggregate of the advances made by the Company on any Remittance Date pursuant to Section 5.03.

         Monthly  Payment:  The scheduled  monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor
under the related Mortgage Note.

         Mortgage:  With respect to each  Mortgage  Loan,  the  mortgage,  deed of trust or other  instrument  securing a Mortgage Note
which creates a first lien or first priority ownership in an estate in fee simple in real property on the Mortgaged Property.

         Mortgage File: The Mortgage Loan Documents  pertaining to a particular  Mortgage Loan, and any additional  documents  required
to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

         Mortgage  Interest Rate: The annual rate at which  interest  accrues on any Mortgage Loan,  which may be adjusted from time to
time for an adjustable rate Mortgage Loan, in accordance with the provisions of the related Mortgage Note.

         Mortgage  Loan:  Each mortgage loan  originally  sold to the Purchaser and subject to this Agreement  being  identified on the
Mortgage Loan Schedule  attached to the related Term Sheet,  which  Mortgage Loan includes  without  limitation  the Mortgage File, the
Monthly Payments,  Principal Prepayments,  Liquidation Proceeds,  Condemnation Proceeds,  Insurance Proceeds, REO Disposition Proceeds,
and all other rights,  benefits,  proceeds and obligations arising from or in connection with such Mortgage Loan, excluding replaced or
repurchased Mortgage Loans.

         Mortgage Loan Documents:  The documents listed in Exhibit A hereto pertaining to any Mortgage Loan.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate minus the Lender Paid Mortgage Insurance Rate.

         Mortgage Loan  Schedule:  The schedule of Mortgage  Loans annexed to the related Term Sheet,  such schedule  setting forth the
following information with respect to each Mortgage Loan sold pursuant to such Term Sheet:

                                                                         6


--------------------------------------------------------------------------------



         (1)      the Company's Mortgage Loan identifying number;

         (2)      the Mortgagor's first and last name;

         (3)      the street address of the Mortgaged Property including the city, state and zip code;

         (4)      a code indicating whether the Mortgaged Property is owner-occupied, a second home or an investor property;

         (5)      the type of residential property constituting the Mortgaged Property;

(12)     the original months to maturity of the Mortgage Loan;

(13)     the  remaining  months to maturity  from the  related  Cut-off  Date,  based on the  original  amortization  schedule  and, if
different, the maturity expressed in the same manner but based on the actual amortization schedule;

         (8)      the Sales Price, if applicable, Appraised Value and Loan-to-Value Ratio;

         (9)      the Mortgage  Interest Rate as of origination  and as of the related  Cut-off Date;  with respect to each  adjustable
rate Mortgage Loan, the initial  Adjustment Date, the next Adjustment Date  immediately  following the related Cut-off Date, the Index,
the Margin,  the Initial Rate Cap, if any,  Periodic Rate Cap, if any, minimum  Mortgage  Interest Rate under the terms of the Mortgage
Note and the Lifetime Rate Cap;

         (10)     the Origination Date of the Mortgage Loan;

         (11)     the stated maturity date;

         (12)     the amount of the Monthly Payment at origination;

         (13)     the amount of the Monthly Payment as of the related  Cut-off Date;

         (14)     the original principal amount of the Mortgage Loan;

         (15)     the scheduled Stated Principal  Balance of the Mortgage Loan as of the close of business on the related Cut-off Date,
after deduction of payments of principal due on or before the related Cut-off Date whether or not collected;

         (16)     a code  indicating  the purpose of the  Mortgage  Loan (i.e.,  purchase,  rate and term  refinance,  Equity  Take-Out
Refinanced Mortgage Loan);

         (17)     a code indicating the documentation style (i.e. full, alternative, etc.);

                                                                         7


--------------------------------------------------------------------------------



         (18)     the number of times during the twelve (12) month period  preceding the related  Closing Date that any Monthly Payment
has been received after the month of its scheduled Due Date;

         (19)     the date on which the first payment is or was due;

         (23)     a code indicating  whether or not the Mortgage Loan is the subject of a Primary Mortgage  Insurance Policy and the name of the
related insurance carrier;

         (21)     a code indicating whether or not the Mortgage Loan is currently convertible and the conversion spread;

         (22)     the last Due Date on which a Monthly  Payment was actually  applied to the unpaid  principal  balance of the Mortgage
Loan.

         (23)     product type (i.e. fixed, adjustable, 3/1, 5/1, etc.);

         (28)     credit score, if applicable;

         (25)     a code indicating  whether or not the Mortgage Loan is the subject of a Lender Primary Mortgage  Insurance Policy and
the name of the related insurance carrier and the Lender Paid Mortgage Insurance Rate;

         (38)     a code indicating whether or not the Mortgage Loan has a prepayment penalty and if so, the amount and term thereof;

         (39)     the Current Appraised Value of the Mortgage Loan and Current LTV, if applicable;

         (40)     whether such  Mortgage  Loan is a "Home Loan",  "Covered  Home Loan",  "Manufactured  Housing" or "Home  Improvement  Loan" as
defined in the New Jersey Home Ownership Security Act of 2002;

         (41)     whether the Mortgage Loan has a mandatory arbitration clause; and

         (42)     whether the Mortgage Loan is "interest-only" "negative amortization".

         With respect to the Mortgage Loans in the aggregate,  the Mortgage Loan Schedule  attached to the related Term Sheet shall set
forth the following information, as of the related Cut-off Date:

         (1)      the number of Mortgage Loans;

         (2)      the current aggregate outstanding principal balance of the Mortgage Loans;

         (3)      the weighted average Mortgage Interest Rate of the Mortgage Loans;

                                                                         8


--------------------------------------------------------------------------------




         (4)      the weighted average maturity of the Mortgage Loans; and

         (5)      the weighted average months to next Adjustment Date;

         Mortgage Note:  The original executed note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  With respect to each Mortgage  Loan,  the  underlying  real property  securing  repayment of the related
Mortgage  Note,  consisting  of a single  parcel of real estate  considered to be real estate under the laws of the state in which such
real  property is located  which may include  condominium  units and planned unit  developments,  improved by a  residential  dwelling;
except that with respect to real property  located in jurisdictions  in which the use of leasehold  estates for residential  properties
is a  widely-accepted  practice,  a  leasehold  estate of the  Mortgage,  the term of which is equal to or longer  than the term of the
Mortgage.

         Mortgagor:  With respect to each Mortgage Loan, the obligor on the related Mortgage Note.
         Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance  previously made or proposed to be made by the
Company pursuant to this Agreement,  that, in the good faith judgment of the Company,  will not or, in the case of a proposed  advance,
would not, be  ultimately  recoverable  by it from the related  Mortgagor  or the related  Liquidation  Proceeds,  Insurance  Proceeds,
Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

         Officers'  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of the Board, the President,  a
Senior Vice  President  or a Vice  President or by the  Treasurer or the  Secretary  or one of the  Assistant  Treasurers  or Assistant
Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an  employee  of the party on behalf of whom the  opinion is
being given, reasonably acceptable to the Purchaser.

         Origination  Date: The date on which a Mortgage Loan funded,  which date shall not, in connection  with a Refinanced  Mortgage
Loan,  be the date of the funding of the debt being  refinanced,  but rather the closing of the debt  currently  outstanding  under the
terms of the Mortgage Loan Documents.

         OTS:  Office of Thrift Supervision, or any successor thereto.

         Pass-Through  Transfer:  Any  transaction  involving  either (1) a sale or other transfer of some or all of the Mortgage Loans
directly or indirectly to an issuing entity in connection with an issuance of publicly  offered or privately  placed,  rated or unrated
mortgage-backed  securities or (2) an issuance of publicly offered or privately placed,  rated or unrated  securities,  the payments on
which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole or in part,
of some or all of the Mortgage Loans.

                                                                         9


--------------------------------------------------------------------------------



         Periodic  Rate Cap:  With respect to each  adjustable  rate Mortgage  Loan,  the maximum  increase or decrease in the Mortgage
Interest Rate on any Adjustment Date, as set forth in the related Mortgage Note and the related Mortgage Loan Schedule.

         Permitted Investments:  Any one or more of the following obligations or securities:

                  (i)      direct  obligations  of, and obligations  fully  guaranteed by the United States of America or any agency or
                  instrumentality  of the United States of America the  obligations of which are backed by the full faith and credit of
                  the United States of America;

         (ii)  (a) demand or time deposits, federal funds or bankers' acceptances issued by any depository institution or trust
     company incorporated under the laws of the United States of America or any state thereof and subject to supervision and
     examination by federal and/or state banking authorities, provided that the commercial paper and/or the short-term deposit rating
     and/or the long-term unsecured debt obligations or deposits of such depository institution or trust company at the time of such
     investment or contractual commitment providing for such investment are rated in one of the two highest rating categories by each
     Rating Agency and (b) any other demand or time deposit or certificate of deposit that is fully insured by the FDIC;


                  (iii)  repurchase  obligations  with a term not to exceed  thirty  (30)  days and with  respect  to (a) any  security
                  described in clause (i) above and entered into with a depository  institution or trust company  (acting as principal)
                  described in clause (ii)(a) above;

                  (iv) securities  bearing interest or sold at a discount issued by any corporation  incorporated under the laws of the
                  United  States of America or any state  thereof that are rated in one of the two highest  rating  categories  by each
                  Rating Agency at the time of such  investment or  contractual  commitment  providing for such  investment;  provided,
                  however,  that securities issued by any particular  corporation will not be Permitted  Investments to the extent that
                  investments  therein will cause the then outstanding  principal  amount of securities  issued by such corporation and
                  held as Permitted  Investments to exceed 10% of the aggregate  outstanding  principal balances of all of the Mortgage
                  Loans and Permitted Investments;

                                                                        10


--------------------------------------------------------------------------------



                  (v) commercial paper  (including both  non-interest-bearing  discount  obligations and  interest-bearing  obligations
                  payable on demand or on a specified  date not more than one year after the date of issuance  thereof) which are rated
                  in one of the two highest rating categories by each Rating Agency at the time of such investment;

                  (vi) any other  demand,  money market or time  deposit,  obligation,  security or  investment as may be acceptable to
                  each Rating Agency as evidenced in writing by each Rating Agency; and

                  (vii) any money market funds the collateral of which consists of  obligations  fully  guaranteed by the United States
                  of America or any agency or  instrumentality  of the United States of America the  obligations of which are backed by
                  the full faith and credit of the United  States of America  (which  may  include  repurchase  obligations  secured by
                  collateral  described  in clause (i)) and other  securities  and which money market funds are rated in one of the two
                  highest rating categories by each Rating Agency;

provided,  however,  that no instrument or security shall be a Permitted Investment if such instrument or security evidences a right to
receive only interest  payments with respect to the obligations  underlying such instrument or if such security provides for payment of
both  principal  and  interest  with a yield to maturity in excess of 120% of the yield to  maturity  at par or if such  investment  or
security is purchased at a price greater than par.

         Person:  Any  individual,  corporation,  partnership,  joint venture,  association,  joint-stock  company,  limited  liability
company, trust, unincorporated organization or government or any agency or political subdivision thereof.

         Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date,  for each  Mortgage  Loan that was the  subject of a
Principal  Prepayment  during the related  Prepayment  Period,  an amount equal to the excess of one month's interest at the applicable
Mortgage Loan  Remittance Rate on the amount of such Principal  Prepayment  over the amount of interest  (adjusted to the Mortgage Loan
Remittance Rate) actually paid by the related Mortgagor with respect to such Prepayment Period.

         Prepayment Period:         With  respect  to any  Remittance  Date,  the  calendar  month  preceding  the month in which  such
Remittance Date occurs.

         Primary  Mortgage  Insurance  Policy:  Each  primary  policy of mortgage  insurance  represented  to be in effect  pursuant to
Section 3.02(hh), or any replacement policy therefor obtained by the Company pursuant to Section 4.08.

         Prime Rate:  The prime rate  announced  to be in effect from time to time as  published as the average rate in the Wall Street
Journal (Northeast Edition).

         Principal  Prepayment:  Any payment or other  recovery of  principal on a Mortgage  Loan full or partial  which is received in
advance of its scheduled Due Date,  including any prepayment  penalty or premium  thereon and which is not  accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

                                                                         11


--------------------------------------------------------------------------------



         Purchase Price:  As defined in Section 2.02.

         Purchaser: EMC Mortgage Corporation, its successors in interest and assigns.

         Qualified  Appraiser:  An appraiser,  duly  appointed by the Company,  who had no interest,  direct or indirect in the related
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and such appraiser and the appraisal made by such appraiser both satisfy the  requirements  of Title XI of FIRREA
and the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.

         Qualified  Insurer:  A mortgage  insurance  company duly authorized and licensed as such under the laws of the states in which
the related Mortgaged Property is located and approved as an insurer by Fannie Mae or FHLMC.

         Rating  Agency:  Standard & Poor's,  Fitch,  Inc. or, in the event that some or all of the ownership of the Mortgage  Loans is
evidenced by  mortgage-backed  securities,  the nationally  recognized rating agencies issuing ratings with respect to such securities,
if any.

         Reconstituted Mortgage Loans:  As defined in Section 11.19.

         Reconstitution:  As defined in Section 11.18.

         Reconstitution Agreement:  As defined in Section 11.18.

         Reconstitution Date:  As defined in Section 11.18.

         Refinanced  Mortgage  Loan:  A Mortgage  Loan which was made to a  Mortgagor  who owned the  Mortgaged  Property  prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

         REMIC:  A "real estate mortgage investment conduit," as such term is defined in Section 860D of the Code.

         REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A through
860G of the Code, and the related  provisions and regulations  promulgated  thereunder,  as the foregoing may be in effect from time to
time.

         Remittance  Date: The 18th day of any month,  beginning with the First  Remittance Date, or if such 18th day is not a Business
Day, the first Business Day immediately preceding such 18th day.

                                                                         12


--------------------------------------------------------------------------------



         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds: Amounts received by the Company in connection with a related REO Disposition.

         REO Property:  A Mortgaged Property acquired by the Company on behalf of the Purchaser as described in Section 4.13.

         Repurchase  Price:  With respect to any Mortgage  Loan, a price equal to (i) the product of the greater of (x) 100% or (y) the
percentage  of par as stated in the  related  Term Sheet;  multiplied  by the Stated  Principal  Balance of such  Mortgage  Loan on the
repurchase  date, plus (ii) interest on such Stated  Principal  Balance at the Mortgage Loan Remittance Rate from the last date through
which  interest has been paid and  distributed  to the Purchaser to the end of the month of  repurchase,  plus,  (iii)  reasonable  and
necessary third party expenses incurred in connection with the transfer of the Mortgage Loan being  repurchased;  less amounts received
or advanced in respect of such  repurchased  Mortgage Loan which are being held in the Custodial  Account for distribution in the month
of repurchase.

         SAIF:  The Savings Association Insurance Fund, or any successor thereto.

         Sales Price:      With  respect to any Mortgage  Loan the proceeds of which were used by the  Mortgagor to acquire the related
Mortgaged Property, the amount paid by the related Mortgagor for such Mortgaged Property.

         Servicing  Advances:  All  customary,  reasonable  and  necessary  "out of pocket"  costs and expenses  (including  reasonable
attorneys'  fees and  disbursements)  incurred in the  performance  by the Company of its  servicing  obligations,  including,  but not
limited  to,  the  cost  of (a)  the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b)  any  enforcement,
administrative or judicial  proceedings,  or any legal work or advice specifically  related to servicing the Mortgage Loans,  including
but not limited to,  foreclosures,  bankruptcies,  condemnations,  drug seizures,  elections,  foreclosures  by subordinate or superior
lienholders,  and other legal actions  incidental to the servicing of the Mortgage  Loans  (provided  that such expenses are reasonable
and that the Company  specifies  the  Mortgage  Loan(s) to which such  expenses  relate and,  upon the  Purchaser's  request,  provides
documentation  supporting  such expense (which  documentation  would be acceptable to Fannie Mae),  and provided  further that any such
enforcement,  administrative or judicial proceeding does not arise out of a breach of any  representation,  warranty or covenant of the
Company  hereunder),  (c) the management and  liquidation  of the Mortgaged  Property if the Mortgaged  Property is acquired in full or
partial  satisfaction of the Mortgage,  (d) taxes,  assessments,  water rates,  sewer rates and other charges which are or may become a
lien upon the Mortgaged  Property,  and Primary  Mortgage  Insurance Policy premiums and fire and hazard  insurance  coverage,  (e) any
expenses  reasonably  sustained by the Company with respect to the  liquidation of the Mortgaged  Property in accordance with the terms
of this Agreement and (f) compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which shall,  for a period of one full month,  be equal to  one-twelfth of the product of (a) the Servicing Fee Rate and (b) the unpaid
principal  balance of such Mortgage Loan.  Such fee shall be payable  monthly,  computed on the basis of the same principal  amount and
period  respecting  which any related  interest  payment on a Mortgage  Loan is computed.  The  obligation  of the Purchaser to pay the
Servicing Fee is limited to, and the Servicing Fee is payable solely from, the interest  portion of such Monthly  Payment  collected by
the Company,  or as otherwise  provided under Section 4.05(iii) and in accordance with the Fannie Mae Guide(s).  Any fee payable to the
Company for  administrative  services  related to any REO  Property as  described  in Section  4.13 shall be payable  from  Liquidation
Proceeds of the related REO Property.

                                                                         13


--------------------------------------------------------------------------------



         Servicing Fee Rate:  As set forth in the Term Sheet.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage File which are not delivered to the  Purchaser and copies of the Mortgage Loan  Documents  listed in Exhibit
A, the originals of which are delivered to the Purchaser or its designee pursuant to Section 2.04.

         Servicing  Officer:  Any officer of the Company  involved in, or  responsible  for, the  administration  and  servicing of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan as of any date of  determination,  (i) the  principal  balance of such
Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or not received,
minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing  payments or recoveries
of principal or advances in lieu thereof.

         Subservicer:   Any  subservicer  which  is  subservicing  the  Mortgage  Loans  pursuant  to  a  Subservicing  Agreement.  Any
subservicer shall meet the qualifications set forth in Section 4.01.

         Subservicing Agreement:  An agreement between the Company and a Subservicer, if any, for the servicing of the Mortgage Loans.

         Term Sheet:  A  supplemental  agreement in the form attached  hereto as Exhibit I which shall be executed and delivered by the
Company and the Purchaser to provide for the sale and servicing  pursuant to the terms of this  Agreement of the Mortgage  Loans listed
on Schedule I attached thereto,  which supplemental  agreement shall contain certain specific information relating to such sale of such
Mortgage Loans and may contain additional covenants relating to such sale of such Mortgage Loans.

         Whole Loan Transfer:  As defined in Section 11.18.


                                                                        14


--------------------------------------------------------------------------------


                                                              ARTICLE II

                                       PURCHASE OF MORTGAGE LOANS; SERVICING OF MORTGAGE LOANS;
                                            RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                                BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                                                  DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Agreement to Purchase.

         From time to time,  the Company  agrees to sell and the  Purchaser  agrees to purchase the Mortgage  Loans having an aggregate
Stated  Principal  Balance  on the  related  Cut-off  Date set  forth  in the  related  Term  Sheet in an  amount  as set  forth in the
Confirmation,  or in such  other  amount as agreed by the  Purchaser  and the  Company as  evidenced  by the  actual  aggregate  Stated
Principal  Balance of the Mortgage  Loans  accepted by the  Purchaser  on the related  Closing  Date,  with  servicing  retained by the
Company.  The Company shall deliver the related  Mortgage  Loan Schedule  attached to the related Term Sheet for the Mortgage  Loans to
be  purchased on the related  Closing Date to the  Purchaser at least two (2)  Business  Days prior to the related  Closing  Date.  The
Mortgage  Loans shall be sold  pursuant to this  Agreement,  and the related Term Sheet shall be executed and  delivered on the related
Closing Date.

         Section 2.02      Purchase Price.

         The "Purchase  Price" for each Mortgage  Loan shall be the  percentage of par as stated in the related Term Sheet,  multiplied
by the Stated  Principal  Balance,  as of the related  Cut-off Date, of the Mortgage Loan listed on the related  Mortgage Loan Schedule
attached to the related Term Sheet,  after  application  of scheduled  payments of principal due on or before the related  Cut-off Date
whether or not collected.

         In addition to the Purchase Price as described  above,  the Purchaser shall pay to the Company,  at closing,  accrued interest
on the Stated  Principal  Balance of each Mortgage Loan as of the related  Cut-off Date at the Mortgage  Loan  Remittance  Rate of each
Mortgage Loan from the related Cut-off Date through the day prior to the related Closing Date, inclusive.

         The Purchase Price plus accrued  interest as set forth in the preceding  paragraph  shall be paid on the related  Closing Date
by wire transfer of immediately available funds.

         The Purchaser shall be entitled to (1) all scheduled  principal due after the related  Cut-off Date, (2) all other  recoveries
of principal  collected on or after the related Cut-off Date  (provided,  however,  that all scheduled  payments of principal due on or
before the related  Cut-off Date and collected by the Company or any successor  servicer after the related Cut-off Date shall belong to
the Company),  and (3) all payments of interest on the Mortgage Loans net of applicable  Servicing Fees (minus that portion of any such
payment which is allocable to the period prior to the related  Cut-off  Date).  The Stated  Principal  Balance of each Mortgage Loan as
of the related  Cut-off  Date is  determined  after  application  of payments of  principal  due on or before the related  Cut-off Date
whether or not collected,  together with any unscheduled  principal  prepayments collected prior to the related Cut-off Date; provided,
however,  that  payments of  scheduled  principal  and  interest  prepaid for a Due Date beyond the related  Cut-off  Date shall not be
applied to the principal  balance as of the related Cut-off Date.  Such prepaid  amounts (minus the applicable  Servicing Fee) shall be
the property of the  Purchaser.  The Company  shall  deposit any such prepaid  amounts into the  Custodial  Account,  which  account is
established for the benefit of the Purchaser for subsequent remittance by the Company to the Purchaser.

                                                                         15


--------------------------------------------------------------------------------



         Section 2.03      [Reserved]

         Section 2.04      Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.

         As of the related  Closing Date, the Company sold,  transferred,  assigned,  set over and conveyed to the  Purchaser,  without
recourse,  on a servicing retained basis, and the Company hereby  acknowledges that the Purchaser has, but subject to the terms of this
Agreement  and the related  Term Sheet,  all the right,  title and interest of the Company in and to the  Mortgage  Loans.  The Company
will deliver the Mortgage  Files to the Custodian  designated by the Purchaser,  on or before the related  Closing Date, at the expense
of the  Company.  The Company  shall  maintain a Servicing  File  consisting  of a copy of the contents of each  Mortgage  File and the
originals of the  documents in each  Mortgage  File not  delivered to the  Purchaser.  The  Servicing  File shall contain all documents
necessary to service the Mortgage  Loans.  The possession of each  Servicing  File by the Company is at the will of the Purchaser,  for
the sole purpose of servicing the related  Mortgage Loan,  and such retention and possession by the Company is in a custodial  capacity
only.  From the related Closing Date, the ownership of each Mortgage Loan,  including the Mortgage Note, the Mortgage,  the contents of
the related Mortgage File and all rights,  benefits,  proceeds and obligations arising therefrom or in connection  therewith,  has been
vested in the  Purchaser.  All rights  arising out of the Mortgage  Loans  including,  but not limited to, all funds  received on or in
connection  with the Mortgage  Loans and all records or documents with respect to the Mortgage Loans prepared by or which come into the
possession  of the Company  shall be received  and held by the  Company in trust for the benefit of the  Purchaser  as the owner of the
Mortgage  Loans.  Any portion of the  Mortgage  Files  retained by the  Company  shall be  appropriately  identified  in the  Company's
computer  system to clearly  reflect the  ownership of the Mortgage  Loans by the  Purchaser.  The Company shall release its custody of
the  contents of the  Mortgage  Files only in  accordance  with  written  instructions  of the  Purchaser,  except when such release is
required as incidental to the Company's  servicing of the Mortgage Loans or is in connection  with a repurchase of any Mortgage Loan or
Loans with respect thereto pursuant to this Agreement and the related Term Sheet, such written instructions shall not be required.

         Section 2.05       Books and Records.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
the Mortgage Loans that shall be  appropriately  identified in the Company's  computer  system to clearly  reflect the ownership of the
Mortgage  Loan by the  Purchaser.  In  particular,  the Company  shall  maintain in its  possession,  available  for  inspection by the
Purchaser,  or its designee and shall deliver to the Purchaser upon demand,  evidence of compliance  with all federal,  state and local
laws, rules and regulations,  and requirements of Fannie Mae or FHLMC, as applicable,  including but not limited to documentation as to
the method used in determining the  applicability  of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the
Mortgaged  Property,  documentation  evidencing  insurance coverage of any condominium  project as required by Fannie Mae or FHLMC, and
periodic  inspection  reports as required by Section  4.13.  To the extent that  original  documents  are not  required for purposes of
realization  of  Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Company may be in the form of microfilm or
microfiche.

                                                                        16


--------------------------------------------------------------------------------



         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by the Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         In addition to the foregoing,  the Company shall provide to any  supervisory  agents or examiners that regulate the Purchaser,
including but not limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business  hours,  upon reasonable
advance notice to the Company and without cost to the Company or such supervisory agents or examiners,  to any documentation  regarding
the Mortgage Loans that may be required by any applicable regulator.

         Section 2.06.     Transfer of Mortgage Loans.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person with respect to this  Agreement or any Mortgage Loan unless a notice of the transfer of such  Mortgage  Loan has been  delivered
to the Company in  accordance  with this  Section  2.06 and the books and  records of the Company  show such person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans;
provided,  however,  that the transferee will not be deemed to be a Purchaser hereunder binding upon the Company unless such transferee
shall agree in writing to be bound by the terms of this  Agreement  and an original  counterpart  of the  instrument  of transfer in an
Assignment and Assumption of this Agreement  substantially  in the form of Exhibit D hereto executed by the transferee  shall have been
delivered to the Company.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the transfer,  the
Company shall mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and the previous  Purchaser
shall be released from its obligations hereunder with respect to the Mortgage Loans sold or transferred.

         Section 2.07      Delivery of Mortgage Loan Documents.

         The Company  shall deliver and release to the  Purchaser or its designee the Mortgage  Loan  Documents in accordance  with the
terms of this  Agreement  and the related Term Sheet.  The  documents  enumerated  as items (1), (2), (3), (4), (5), (6), (7), (8), (9)
and (16) in Exhibit A hereto shall be delivered by the Company to the  Purchaser or its designee no later than three (3) Business  Days
prior to the related Closing Date pursuant to a bailee letter  agreement.  All other  documents in Exhibit A hereto,  together with all
other documents  executed in connection  with the Mortgage Loan that the Company may have in its  possession,  shall be retained by the
Company in trust for the  Purchaser.  If the Company  cannot  deliver the original  recorded  Mortgage  Loan  Documents or the original
policy of title insurance,  including riders and endorsements  thereto,  on the related Closing Date, the Company shall,  promptly upon
receipt  thereof and in any case not later than 150 days from the related  Closing  Date,  deliver such original  documents,  including
original recorded  documents,  to the Purchaser or its designee (unless the Company is delayed in making such delivery by reason of the
fact that such documents shall not have been returned by the appropriate  recording  office).  If delivery is not completed  within 150
days  solely due to delays in making  such  delivery  by reason of the fact that such  documents  shall not have been  returned  by the
appropriate  recording  office,  the Company  shall deliver such  document to  Purchaser,  or its designee,  within such time period as
specified  in a Company's  Officer's  Certificate.  In the event that  documents  have not been  received by the date  specified in the
Company's Officer's  Certificate,  a subsequent Company's Officer's  Certificate shall be delivered by such date specified in the prior
Company's  Officer's  Certificate,  stating a revised date for receipt of  documentation.  The  procedure  shall be repeated  until the
documents  have been  received  and  delivered.  If  delivery  is not  completed  within 270 days  solely due to delays in making  such
delivery by reason of the fact that such  documents  shall not have been  returned by the  appropriate  recording  office,  the Company
shall  continue to use its best efforts to effect  delivery as soon as possible  thereafter,  provided  that if such  documents are not
delivered by the 330th day from the date of the related  Closing Date, the Company shall  repurchase the related  Mortgage Loans at the
Repurchase  Price in accordance with Section 3.03 hereof unless the Company provides  evidence that such  non-delivery is solely due to
delays by the appropriate recording office.

                                                                         17


--------------------------------------------------------------------------------



         The Company shall pay all initial  recording  fees, if any, for the  assignments  of mortgage and any other fees in connection
with the transfer of all original  documents to the  Purchaser or its designee.  The Company shall  prepare,  in recordable  form,  all
assignments  of mortgage  necessary to assign the Mortgage Loans to the  Purchaser,  or its designee.  The Company shall be responsible
for recording the assignments of mortgage as directed by the Purchaser.

         The Company shall  provide an original or duplicate  original of the title  insurance  policy to the Purchaser or its designee
within ninety (90) days of the receipt of the recorded documents  (required for issuance of such policy) from the applicable  recording
office.

         Any  review  by the  Purchaser,  or its  designee,  of the  Mortgage  Files  shall in no way  alter or  reduce  the  Company's
obligations hereunder.

         If the Purchaser or its designee  discovers any defect with respect to a Mortgage  File, the Purchaser  shall,  or shall cause
its designee to, give written  specification  of such defect to the Company which may be given in the exception  report  attached as an
exhibit to the related  Term Sheet or the  certification  delivered  pursuant to this  Section  2.07,  or  otherwise in writing and the
Company shall cure or repurchase such Mortgage Loan in accordance with Section 3.03.

                                                                         18


--------------------------------------------------------------------------------



         The Company shall forward to the  Purchaser,  or its designee,  original  documents  evidencing an  assumption,  modification,
consolidation  or extension of any Mortgage Loan entered into in accordance  with Section 4.01 or 6.01 within thirty (30) days of their
execution;  provided,  however, that the Company shall provide the Purchaser,  or its designee,  with a certified true copy of any such
document submitted for recordation  within thirty (30) days of its execution,  and shall provide the original of any document submitted
for recordation or a copy of such document  certified by the appropriate  public recording office to be a true and complete copy of the
original within 120 days of its submission for recordation.

         From time to time,  the Company may have a need (other than in  connection  with a payment in full,  which is  described  more
fully in Section 6.02 herein) for Mortgage Loan  Documents to be released from the  Purchaser,  or its designee.  The Purchaser  shall,
or shall  cause its  designee,  upon the  written  request of the  Company in the form  attached  hereto as Exhibit G,  within ten (10)
Business  Days,  deliver to the Company,  any  requested  documentation  previously  delivered to the Purchaser as part of the Mortgage
File,  provided that such  documentation is promptly  returned to the Purchaser,  or its designee,  when the Company no longer requires
possession of the document,  and provided that during the time that any such  documentation is held by the Company,  such possession is
in trust for the benefit of the Purchaser.

         Section 2.08      Quality Control Procedures.

         The Company must have an internal  quality  control program that verifies,  on a regular basis,  the existence and accuracy of
the legal documents,  credit documents,  property  appraisals,  and underwriting  decisions.  The program must be capable of evaluating
and monitoring the overall  quality of its loan production and servicing  activities.  The program is to ensure that the Mortgage Loans
are originated and serviced in accordance with prudent mortgage banking practices and accounting  principles;  guard against dishonest,
fraudulent, or negligent acts; and guard against errors and omissions by officers, employees, or other authorized persons.

         Section 2.09  Near-term Principal Prepayments; Near Term Payment Defaults.



         In the event any Principal Prepayment in full is made by a Mortgagor on or prior to three months (unless such other period
is set forth in the related Confirmation and Term Sheet) after the related Closing Date, the Company shall, upon written notice
thereof from the Purchaser received by the Company within sixty (60) days of the date of such prepayment in full, remit to the
Purchaser an amount equal to the excess, if any, of the Purchase Price Percentage over par multiplied by the amount of such Principal
Prepayment in full.  Such remittance shall be made by the Company to the Purchaser no later than the seventh Business Day following
receipt of such notice of Principal Prepayment by the Purchaser.

                                                                         19


--------------------------------------------------------------------------------



           In the event either of the first three (3) scheduled  Monthly  Payments (unless such other number of Monthly Payments is set
forth in the related  Confirmation  or Term Sheet)  which are due under any Mortgage  Loan after the related  Cut-off Date are not made
during the month in which such  Monthly  Payments  are due,  then not later than seven (7) Business  Days after  written  notice to the
Company by the Purchaser (and at the  Purchaser's  sole option),  the Company,  shall  repurchase such Mortgage Loan from the Purchaser
pursuant to the repurchase  provisions  contained in Subsection 3.03.  However,  if the Company provides  evidence  satisfactory to the
Purchaser that the delinquency was due to a servicing set up error, no repurchase shall be required.

                                                                         20


--------------------------------------------------------------------------------




                                                              ARTICLE III

                                                   REPRESENTATIONS AND WARRANTIES OF
                                           THE COMPANY; REPURCHASE; REVIEW OF MORTGAGE LOANS

         Section 3.01      Representations and Warranties of the Company.

         The Company  represents,  warrants and  covenants to the  Purchaser  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (a) The  Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
organization  and has all  licenses  necessary  to carry out its  business as now being  conducted,  and is licensed  and  qualified to
transact  business in and is in good standing  under the laws of each state in which any Mortgaged  Property is located or is otherwise
exempt under  applicable law from such  licensing or  qualification  or is otherwise not required  under  applicable law to effect such
licensing or qualification  and no demand for such licensing or qualification  has been made upon the Company by any such state, and in
any event the Company is in material  compliance with the laws of any such state to the extent  necessary to ensure the  enforceability
of each Mortgage Loan and the servicing of the Mortgage Loans in accordance with the terms of this Agreement;

         (b) The Company has adequate  power and authority  and legal right to hold each Mortgage  Loan, to sell each Mortgage Loan and
to execute,  deliver and perform,  and to enter into and consummate  all  transactions  contemplated  by this Agreement and the related
Term Sheet.  The Company has duly  authorized the execution,  delivery and performance of this Agreement and the related Term Sheet and
any agreements  contemplated  hereby,  has duly executed and delivered  this  Agreement and the related Term Sheet,  and any agreements
contemplated  hereby,  and, assuming due  authorization,  execution and delivery by the Purchaser,  this Agreement and the related Term
Sheet and each Assignment to the Purchaser and any agreements  contemplated  hereby,  constitutes a legal, valid and binding obligation
of the Company,  enforceable  against it in accordance with its terms,  except as enforceability  thereof may be limited by bankruptcy,
insolvency or reorganization;

         (c) Neither the execution and delivery of this  Agreement and the related Term Sheet,  nor the  origination or purchase of the
Mortgage Loans by the Company,  the sale of the Mortgage Loans to the Purchaser,  the  consummation  of the  transactions  contemplated
hereby,  or the  fulfillment  of or compliance  with the terms and conditions of this Agreement and the related Term Sheet will violate
the  Company's  charter  or by-laws or  constitute  a default  under or result in a material  breach or  acceleration  of any  material
agreement or  instrument to which the Company is now a party or by which it is bound,  or result in the material  violation of any law,
rule,  regulation,  order,  judgment  or decree to which the  Company or its  properties  are  subject,  or impair  the  ability of the
Purchaser to enforce its rights under the Mortgage Loans.

         (d) There is no action,  suit,  proceeding or  investigation  pending or, to the best of the Company's  knowledge,  threatened
against the  Company,  or any order or decree  outstanding,  with  respect to the Company  which,  either in any one instance or in the
aggregate,  could  reasonably  be expected to have a material  adverse  effect on the  financial  condition  of the Company or seeks to
prevent the consummation, performance or enforceability of any of the transactions contemplated by this Agreement.

                                                                         21


--------------------------------------------------------------------------------




         (e) No consent,  approval,  authorization or order of any court or governmental  agency or body is required for the execution,
delivery  and  performance  by the Company of or  compliance  by the Company  with this  Agreement  or the related  Term Sheet,  or the
consummation  of the  transactions  contemplated  by this  Agreement  or the  related  Term  Sheet,  except  for  consents,  approvals,
authorizations and orders which have been obtained;

         (f) The  consummation of the  transactions  contemplated by this Agreement or the related Term Sheet is in the ordinary course
of business of the  Company,  and the  transfer,  assignment  and  conveyance  of the Mortgage  Notes and the  Mortgages by the Company
pursuant to this  Agreement or the related Term Sheet are not subject to bulk  transfer or any similar  statutory  provisions in effect
in any applicable jurisdiction;

         (g) The  origination  and servicing  practices  used by the Company and any prior  originator or servicer with respect to each
Mortgage Note and Mortgage have been legal and in accordance  with  applicable  laws and  regulations  and the Mortgage Loan Documents,
and in all material respects proper and prudent in the mortgage  origination and servicing  business.  Each Mortgage Loan is being (and
has been)  serviced in accordance  with  Accepted  Servicing  Practices  and  applicable  state and federal  laws,  including,  without
limitation,  the Federal  Truth-In-Lending  Act and other consumer  protection laws, real estate settlement  procedures,  usury,  equal
credit  opportunity and disclosure  laws. With respect to escrow deposits and payments that the Company,  on behalf of an investor,  is
entitled  to  collect,  all such  payments  are in the  possession  of,  or under the  control  of,  the  Company,  and there  exist no
deficiencies in connection  therewith for which customary  arrangements  for repayment  thereof have not been made. All escrow payments
have been  collected in full  compliance  with state and federal law and the provisions of the related  Mortgage Note and Mortgage.  As
to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not  prohibited by applicable  law and has been  established
in an amount  sufficient to pay for every  escrowed item that remains  unpaid and has been assessed but is not yet due and payable.  No
escrow  deposits or other  charges or payments  due under the  Mortgage  Note have been  capitalized  under any Mortgage or the related
Mortgage Note;

         (h) The Company used no selection  procedures  that  identified  the Mortgage  Loans as being less  desirable or valuable than
other comparable mortgage loans in the Company's portfolio at the related Cut-off Date;

         (i) The Company will treat the sale of the Mortgage  Loans to the Purchaser as a sale for reporting  and  accounting  purposes
and, to the extent appropriate, for federal income tax purposes;

         (j) The Company is an  approved  seller/servicer  of  residential  mortgage  loans for Fannie  Mae,  FHLMC and HUD,  with such
facilities,  procedures  and  personnel  necessary  for the sound  servicing of such  mortgage  loans.  The Company is duly  qualified,
licensed,  registered and otherwise  authorized under all applicable  federal,  state and local laws, and  regulations,  if applicable,
meets the minimum  capital  requirements  set forth by the OTS, and is in good standing to sell mortgage loans to and service  mortgage
loans for Fannie Mae and FHLMC and no event has occurred  which would make the Company unable to comply with  eligibility  requirements
or which would require notification to either Fannie Mae or FHLMC;

                                                                         22


--------------------------------------------------------------------------------



         (k) The Company  does not  believe,  nor does it have any cause or reason to believe,  that it cannot  perform  each and every
covenant  contained in this  Agreement or the related  Term Sheet.  The Company is solvent and the sale of the Mortgage  Loans will not
cause the Company to become  insolvent.  The sale of the Mortgage Loans is not undertaken  with the intent to hinder,  delay or defraud
any of the Company's creditors;

         (l) No statement,  tape,  diskette,  form, report or other document prepared by, or on behalf of, the Company pursuant to this
Agreement  or the  related  Term Sheet or in  connection  with the  transactions  contemplated  hereby,  contains  or will  contain any
statement that is or will be inaccurate or misleading in any material respect;

         (m) The Company  acknowledges  and agrees that the  Servicing Fee  represents  reasonable  compensation  for  performing  such
services and that the entire  Servicing Fee shall be treated by the Company,  for accounting and tax purposes,  as compensation for the
servicing and  administration  of the Mortgage  Loans  pursuant to this  Agreement.  In the opinion of the Company,  the  consideration
received  by the  Company  upon the sale of the  Mortgage  Loans to the  Purchaser  under this  Agreement  and the  related  Term Sheet
constitutes fair consideration for the Mortgage Loans under current market conditions.

         (n) The Company has delivered to the Purchaser  financial  statements  of its parent,  for its last two complete  fiscal years
as requested.  All such  financial  information  fairly  presents the pertinent  results of operations  and financial  position for the
period  identified  and has been prepared in accordance  with GAAP  throughout the periods  involved,  except as set forth in the notes
thereto.  There has been no change in the  business,  operations,  financial  condition,  properties or assets of the Company since the
date of the Company's  financial  information that would have a material adverse effect on its ability to perform its obligations under
this Agreement; and

         (o) The  Company  has not dealt  with any  broker,  investment  banker,  agent or other  person  that may be  entitled  to any
commission or compensation in connection with the sale of the Mortgage Loans.

         Section 3.02      Representations and Warranties as to Individual Mortgage Loans.

         The Company  hereby  represents and warrants to the  Purchaser,  as to each Mortgage  Loan, as of the related  Closing Date as
follows:

          (a) The  information  set forth in the  Mortgage  Loan  Schedule  attached to the related  Term Sheet is true,  complete  and
correct in all material respects as of the related Cut-Off Date;

         (b) The Mortgage is a valid,  existing and enforceable first lien or a first priority  ownership  interest in an estate in fee
simple in real  property on the Mortgaged  Property  securing the related  Mortgage  Note subject to principles of equity,  bankruptcy,
insolvency and other laws of general application affecting the rights of creditors;

                                                                         23


--------------------------------------------------------------------------------



         (c) All  payments  due  prior to the  related  Cut-off  Date for such  Mortgage  Loan have been  made;  there are no  material
defaults  under the terms of the  Mortgage  Loan;  the Company has not  advanced  its own funds,  or induced,  solicited  or  knowingly
received any advance of funds from a party other than the owner of the related  Mortgaged  Property,  directly or  indirectly,  for the
payment of any amount  required by the Mortgage  Loan.  All of the Mortgage  Loans will have an actual  interest  paid to date of their
related  Cut-off Date (or later) and will be due for the scheduled  monthly  payment next  succeeding  the Cut-off Date (or later),  as
evidenced by a posting to the Company's  servicing  collection  system.  No payment  under any Mortgage Loan is delinquent  nor has any
scheduled  payment  been  delinquent  at any time during the twelve (12) months  prior to the month of the related  Closing  Date.  For
purposes of this  paragraph,  a Mortgage Loan will be deemed  delinquent if any payment due thereunder was not paid by the Mortgagor in
the month such payment was due;

         (d)  There  are no  defaults  by the  Company  in  complying  with the  terms of the  Mortgage,  and all  taxes,  governmental
assessments,  insurance  premiums,  water, sewer and municipal charges,  leasehold payments or ground rents which previously became due
and owing have been paid,  or escrow funds have been  established  in an amount  sufficient  to pay for every such  escrowed item which
remains unpaid and which has been assessed but is not yet due and payable;

         (e) The terms of the  Mortgage  Note and the  Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
except by written  instruments  which have been  recorded  to the extent any such  recordation  is required by law,  or,  necessary  to
protect the interest of the  Purchaser.  No instrument of waiver,  alteration or  modification  has been executed  except in connection
with a  modification  agreement and which  modification  agreement is part of the Mortgage File and the terms of which are reflected in
the related  Mortgage  Loan  Schedule,  and no Mortgagor  has been  released,  in whole or in part,  from the terms  thereof  except in
connection  with an  assumption  agreement  and which  assumption  agreement  is part of the  Mortgage  File and the terms of which are
reflected in the related  Mortgage Loan Schedule;  the substance of any such waiver,  alteration or  modification  has been approved by
the issuer of any related Primary Mortgage  Insurance Policy,  Lender Primary Mortgage  Insurance Policy and title insurance policy, to
the extent required by the related policies;

         (f) The  Mortgage  Note and the  Mortgage  are not  subject to any right of  rescission,  set-off,  counterclaim  or  defense,
including,  without limitation,  the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right  thereunder,  render the Mortgage Note or Mortgage  unenforceable,  in whole or in part, or subject to any
right of rescission,  set-off,  counterclaim  or defense,  including the defense of usury,  and no such right of  rescission,  set-off,
counterclaim or defense has been asserted with respect thereto;

         (g) All buildings or other customarily  insured  improvements upon the Mortgaged  Property are insured by a Qualified Insurer,
against  loss by fire,  hazards of extended  coverage and such other  hazards as are provided for in the Fannie Mae or FHLMC Guide,  as
well as all additional  requirements  set forth in Section 4.10 of this  Agreement.  All such insurance  policies are in full force and
effect and contain a standard  mortgagee  clause  naming the Company and its  successors in interest and assigns as loss payee and such
clause is still in effect and all premiums due thereon have been paid.  If required by the Flood  Disaster  Protection  Act of 1973, as
amended,  the Mortgage Loan is covered by a flood insurance  policy meeting the  requirements of the current  guidelines of the Federal
Insurance  Administration which policy conforms to Fannie Mae or FHLMC requirements,  as well as all additional  requirements set forth
in Section 4.10 of this  Agreement.  Such policy was issued by a Qualified  Insurer.  The Mortgage  obligates the Mortgagor  thereunder
to maintain all such insurance at the Mortgagor's cost and expense,  and on the Mortgagor's  failure to do so, authorizes the holder of
the Mortgage to maintain such  insurance at the  Mortgagor's  cost and expense and to seek  reimbursement  therefor from the Mortgagor.
Neither the Company (nor any prior  originator  or servicer of any of the Mortgage  Loans) nor any  Mortgagor has engaged in any act or
omission which has impaired or would impair the coverage of any such policy, the benefits of the endorsement  provided for therein,  or
the validity and binding effect of either;

                                                                         24


--------------------------------------------------------------------------------



         (h) Each  Mortgage  Loan  complies  with,  and the  Company has  complied  with,  applicable  local,  state and federal  laws,
regulations and other requirements including, without limitation,  usury, equal credit opportunity,  real estate settlement procedures,
the Federal  Truth-In-Lending  Act,  disclosure  laws and all applicable  predatory and abusive  lending laws and  consummation  of the
transactions  contemplated hereby,  including without limitation,  the receipt of interest by the owner of such Mortgage Loan, will not
involve the  violation of any such laws,  rules or  regulations.  None of the Mortgage  Loans are (a) Mortgage  Loans subject to 12 CFR
Part 226.31,  12 CFR Part 226.32 or 226.34 of Regulation Z, the regulation  implementing  TILA, which implements the Home Ownership and
Equity Protection Act of 1994, as amended,  or (b) except as may be provided in subparagraph (c) below,  classified and/or defined,  as
a "high  cost",  "threshold",  "predatory"  "high risk home loan" or "covered"  loan (or a similarly  classified  loan using  different
terminology  under a law imposing  additional legal liability for mortgage loans having high interest rates,  points and or/fees) under
any other  applicable  state,  federal or local law including,  but not limited to, the States of Georgia,  New York,  North  Carolina,
Arkansas,  Kentucky or New Mexico,  (c)  Mortgage  Loans  subject to the New Jersey Home  Ownership  Security  Act of 2002 (the "Act"),
unless such  Mortgage  Loan is a (1) "Home Loan" as defined in the Act that is a first lien  Mortgage  Loan,  which is not a "High Cost
Home Loan" as defined in the Act or (2) "Covered Home Loan" as defined in the Act that is a first lien purchase  money  Mortgage  Loan,
which is not a High Cost Home Loan under the Act, or (d) secured by Mortgaged  Property in the  Commonwealth  of  Massachusetts  with a
loan  application  date on or after  November 7, 2004 that  refinances a mortgage loan that is less than sixty (60) months old,  unless
such Mortgage Loan (1) is on an investment  property,  (ii) meets the requirements  set forth in the Code of  Massachusetts  Regulation
("CMR"),  209  CMR  53.04(1)(b),  or  (iii)  meets  the  requirements  set  forth  in the  209  CMR  53.04(1)(c).  In  addition  to and
notwithstanding  anything to the contrary herein, no Mortgage Loan for which the Mortgaged  Property is located in New Jersey is a Home
Loan as defined in the Act that was made,  arranged,  or assigned by a person selling either a manufactured  home or home  improvements
to the  Mortgaged  Property or was made by an  originator  to whom the  Mortgagor  was referred by any such seller.  The Company  shall
maintain in its  possession,  available  for the  Purchaser's  inspection,  as  appropriate,  and shall deliver to the Purchaser or its
designee upon demand, evidence of compliance with all such requirements;

                                                                         25


--------------------------------------------------------------------------------



         (i) The Mortgage has not been  satisfied,  canceled or  subordinated,  in whole or in part,  or  rescinded,  and the Mortgaged
Property has not been released  from the lien of the Mortgage,  in whole or in part,  nor has any  instrument  been executed that would
effect any such release,  cancellation,  subordination  or rescission.  The Company has not waived the  performance by the Mortgagor of
any action,  if the  Mortgagor's  failure to perform such action would cause the  Mortgage  Loan to be in default,  nor has the Company
waived any default resulting from any action or inaction by the Mortgagor;

         (j) The  Mortgage is a valid,  existing,  enforceable  and  perfected  first lien on the  Mortgaged  Property,  including  all
improvements  securing the Mortgage  Note's original  principal  balance  subject to principles of equity,  bankruptcy,  insolvency and
other laws of general  application  affecting the rights of  creditors.  The Mortgage and the Mortgage Note do not contain any evidence
of any other  security  interest or other  interest or right  thereto.  Such lien is free and clear of all  adverse  claims,  liens and
encumbrances  having priority over the first lien of the Mortgage subject only to (1) the lien of non-delinquent  current real property
taxes and assessments not yet due and payable, (2) covenants,  conditions and restrictions,  rights of way, easements and other matters
of the public record as of the date of recording which are acceptable to mortgage lending  institutions  generally and either (A) which
are referred to in the lender's title insurance  policy  delivered to the originator or otherwise  considered in the appraisal made for
the  originator of the Mortgage  Loan, or (B) which do not adversely  affect the  residential  use or Appraised  Value of the Mortgaged
Property  as set  forth in such  appraisal,  and (3)  other  matters  to which  like  properties  are  commonly  subject  which do not,
individually  or in the aggregate,  materially  interfere with the benefits of the security  intended to be provided by the Mortgage or
the use, enjoyment,  value or marketability of the related Mortgaged Property.  Any security agreement,  chattel mortgage or equivalent
document  related to and delivered in connection  with the Mortgage Loan  establishes  and creates a valid,  existing,  enforceable and
perfected first lien and first priority  security  interest on the property  described  therein,  and the Company has the full right to
sell and assign the same to the Purchaser;

         (k) The Mortgage Note and the related  Mortgage are original and genuine and each is the legal,  valid and binding  obligation
of the maker thereof,  enforceable in accordance with its terms subject to principles of equity, bankruptcy,  insolvency and other laws
of general  application  affecting the rights of creditors,  and the Company has taken all action  necessary to transfer such rights of
enforceability  to the Purchaser  (as  applicable).  All parties to the Mortgage Note and the Mortgage had the legal  capacity to enter
into the  Mortgage  Loan and to execute and deliver the  Mortgage  Note and the  Mortgage.  The Mortgage  Loan  Documents  are on forms
acceptable  to Fannie Mae and FHLMC.  The Mortgage  Note and the  Mortgage  have been duly and properly  executed by such  parties.  No
fraud,  error,  omission,  misrepresentation,  negligence or similar  occurrence with respect to a Mortgage Loan has taken place on the
part of the Company or the  Mortgagor,  or on the part of any other party  involved in the  origination  or  servicing  of the Mortgage
Loan.  The proceeds of the Mortgage Loan have been fully  disbursed and there is no requirement  for future  advances  thereunder,  and
any and all  requirements  as to  completion  of any on-site or  off-site  improvements  and as to  disbursements  of any escrow  funds
therefor have been complied  with.  All costs,  fees and expenses  incurred in making or closing the Mortgage Loan and the recording of
the  Mortgage  were paid,  and the  Mortgagor  is not  entitled to any refund of any  amounts  paid or due under the  Mortgage  Note or
Mortgage;

                                                                         26


--------------------------------------------------------------------------------



         (l) The Company is the sole owner and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage  Note,  and
had full right to transfer  and sell the  Mortgage  Loan to the  Purchaser  free and clear of any  encumbrance,  equity,  participation
interests,  lien, pledge,  charge,  claim or security interest.  Upon the sale of the Mortgage Loan to the Purchaser,  the Company will
retain the Mortgage File or any part thereof with respect thereto not delivered to the Purchaser or the  Purchaser's  designee in trust
only for the purpose of  servicing  and  supervising  the  servicing  of the  Mortgage  Loan.  Immediately  prior to the  transfer  and
assignment to the Purchaser,  the Mortgage Loan, including the Mortgage Note and the Mortgage, were not subject to an assignment,  sale
or pledge to any person other than the  Purchaser,  and the Company had good and  marketable  title to and was the sole owner  thereof.
Following  the sale of the  Mortgage  Loan,  the  Purchaser  will own such  Mortgage  Loan free and clear of any  encumbrance,  equity,
participation  interest,  lien, pledge,  charge,  claim or security interest.  The Company intends to relinquish all rights to possess,
control and monitor the Mortgage  Loan,  except for purposes of servicing the Mortgage Loan as set forth in this  Agreement.  After the
related  Closing  Date,  the  Company  will not have any right to modify  or alter the terms of the sale of the  Mortgage  Loan and the
Company will not have any obligation or right to repurchase the Mortgage Loan or substitute  another Mortgage Loan,  except as provided
in this Agreement, or as otherwise agreed to by the Company and the Purchaser;

         (m) Each Mortgage Loan is covered by an ALTA lender's title  insurance  policy or other  generally  acceptable  form of policy
or insurance  acceptable to Fannie Mae or FHLMC  (including  adjustable  rate  endorsements),  issued by a title insurer  acceptable to
Fannie Mae or FHLMC and qualified to do business in the  jurisdiction  where the Mortgaged  Property is located,  insuring  (subject to
the exceptions  contained in (j)(1), (2) and (3) above) the Company,  its successors and assigns,  as to the first priority lien of the
Mortgage in the original  principal  amount of the Mortgage Loan and, with respect to adjustable rate Mortgage Loans,  against any loss
by reason of the invalidity or  unenforceability  of the lien resulting from the provisions of the Mortgage providing for adjustment in
the  Mortgage  Interest  Rate and  Monthly  Payment.  Where  required  by state law or  regulation,  the  Mortgagor  has been given the
opportunity  to choose the carrier of the required  mortgage title  insurance.  The Company,  its  successors and assigns,  is the sole
insured of such lender's title insurance  policy,  such title insurance  policy has been duly and validly endorsed to the Purchaser (to
the extent  necessary)  or the  assignment  to the  Purchaser  of the  Company's  interest  therein  does not require the consent of or
notification to the insurer and such lender's title  insurance  policy is in full force and effect and will be in full force and effect
upon the  consummation  of the  transactions  contemplated  by this  Agreement.  No claims  have been made  under such  lender's  title
insurance policy, and no prior holder or servicer of the related Mortgage,  including the Company, nor any Mortgagor,  has done, by act
or omission, anything which would impair the coverage of such lender's title insurance policy;

         (n) There is no default,  breach,  violation or event of  acceleration  existing  under the  Mortgage or the related  Mortgage
Note and no event which,  with the passage of time or with notice and the  expiration of any grace or cure period,  would  constitute a
default,  breach,  violation  or event of  acceleration;  and neither the  Company,  nor any prior  mortgagee,  has waived any default,
breach, violation or event of acceleration;

                                                                         27


--------------------------------------------------------------------------------



         (o) There are no mechanics'  or similar  liens or claims which have been filed for work,  labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property which are or may be liens prior to
or equal to the lien of the related Mortgage;

         (p) All  improvements  subject to the Mortgage  which were  considered in  determining  the  appraised  value of the Mortgaged
Property lie wholly within the  boundaries  and building  restriction  lines of the  Mortgaged  Property (and wholly within the project
with respect to a condominium  unit) and no  improvements  on adjoining  properties  encroach upon the Mortgaged  Property except those
which are insured  against by the title insurance  policy  referred to in clause (m) above and all  improvements on the property comply
with all applicable zoning and subdivision laws and ordinances;

         (q) Each  Mortgage Loan was  originated  by or for the Company  pursuant to, and conforms  with,  the  Company's  underwriting
guidelines  attached as Exhibit H hereto.  The Mortgage Loan bears interest at an adjustable  rate (if  applicable) as set forth in the
related  Mortgage Loan Schedule,  and Monthly  Payments under the Mortgage Note are due and payable on the first day of each month. The
Mortgage  contains the usual and enforceable  provisions of the Company at the time of origination for the  acceleration of the payment
of the unpaid  principal  amount of the  Mortgage  Loan if the  related  Mortgaged  Property is sold  without the prior  consent of the
mortgagee thereunder;

         (r) The Mortgaged  Property is not subject to any material  damage.  At  origination of the Mortgage Loan there was not, since
origination  of the  Mortgage  Loan  there  has not  been,  and there  currently  is no  proceeding  pending  for the total or  partial
condemnation  of the  Mortgaged  Property.  The Company has not  received  notification  that any such  proceedings  are  scheduled  to
commence at a future date;

         (s) The related  Mortgage  contains  customary  and  enforceable  provisions  such as to render the rights and remedies of the
holder  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided  thereby,
including,  (1) in the  case  of a  Mortgage  designated  as a deed  of  trust,  by  trustee's  sale,  and (2)  otherwise  by  judicial
foreclosure.  There is no homestead or other  exemption  available to the Mortgagor  which would  interfere  with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (t) If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly qualified if required under  applicable law
to act as such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses,  except as
may be  required  by local  law,  are or will  become  payable  by the  Purchaser  to the  trustee  under the deed of trust,  except in
connection with a trustee's sale or attempted sale after default by the Mortgagor;

                                                                         28


--------------------------------------------------------------------------------



         (u) The Mortgage  File  contains an  appraisal of the related  Mortgaged  Property  signed prior to the final  approval of the
mortgage  loan  application  by a Qualified  Appraiser,  approved by the  Company,  who had no  interest,  direct or  indirect,  in the
Mortgaged  Property or in any loan made on the security thereof,  and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the  requirements  of Fannie Mae or FHLMC and Title XI of the FIRREA
and the  regulations  promulgated  thereunder,  all as in effect on the date the Mortgage  Loan was  originated.  The appraisal is in a
form acceptable to Fannie Mae or FHLMC;

         (v) All parties which have had any interest in the Mortgage,  whether as mortgagee,  assignee,  pledgee or otherwise, are (or,
during the period in which they held and disposed of such  interest,  were) (A) in  compliance  with any and all  applicable  licensing
requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the laws of such state,
or (2) qualified to do business in such state,  or (3) federal  savings and loan  associations or national banks or a Federal Home Loan
Bank or savings bank having principal offices in such state, or (4) not doing business in such state;

         (w) The  related  Mortgage  Note is not and has not been  secured  by any  collateral  except  the  lien of the  corresponding
Mortgage and the security  interest of any applicable  security  agreement or chattel  mortgage  referred to above and such  collateral
does not serve as security for any other obligation;

         (x) The Mortgagor has received and has executed,  where applicable,  all disclosure  materials required by applicable law with
respect to the making of such mortgage loans;

         (y) The Mortgage Loan does not contain  balloon or "graduated  payment"  features and no Mortgage Loan is subject to a buydown
agreement or contains any buydown provision;

         (z) The  Mortgagor  is not in  bankruptcy  and,  the  Mortgagor  is not  insolvent  and the  Company has no  knowledge  of any
circumstances  or conditions with respect to the Mortgage,  the Mortgaged  Property,  the Mortgagor or the Mortgagor's  credit standing
that could  reasonably be expected to cause  investors to regard the Mortgage Loan as an  unacceptable  investment,  cause the Mortgage
Loan to become delinquent, or materially adversely affect the value or marketability of the Mortgage Loan;

         (aa) Each Mortgage Loan bears  interest  based upon a thirty (30) day month and a three hundred and sixty (360) day year.  The
Mortgage Loans have an original term to maturity of not more than forty (40) years,  with interest  payable in arrears on the first day
of each month.  As to each  adjustable  rate Mortgage Loan, on each  applicable  Adjustment  Date,  the Mortgage  Interest Rate will be
adjusted to equal the sum of the Index,  plus the applicable  Margin;  provided,  that the Mortgage  Interest Rate, on each  applicable
Adjustment  Date,  will not  increase by more than the  Initial  Rate Cap or Periodic  Rate Cap, as  applicable.  Over the term of each
adjustable rate Mortgage Loan, the Mortgage  Interest Rate will not exceed such Mortgage  Loan's  Lifetime Rate Cap.  Unless  indicated
on the related  Mortgage Loan  Schedule,  none of the Mortgage  Loans are  "interest-only"  Mortgage  Loans or "negative  amortization"
Mortgage  Loans.  With respect to each adjustable rate Mortgage Loan, each Mortgage Note requires a monthly payment which is sufficient
(a) during the period prior to the first  adjustment to the Mortgage  Interest Rate, to fully amortize the original  principal  balance
over the original term thereof and to pay interest at the related  Mortgage  Interest  Rate,  and (b) during the period  following each
Adjustment  Date, to fully amortize the outstanding  principal  balance as of the first day of such period over the then remaining term
of such Mortgage Note and to pay interest at the related  Mortgage  Interest Rate.  With respect to each adjustable rate Mortgage Loan,
the Mortgage Note provides that when the Mortgage  Interest Rate changes on an Adjustment Date, the then outstanding  principal balance
will be reamortized over the remaining life of the Mortgage Loan.  Unless indicated on the related Mortgage Loan Schedule,  no Mortgage
Loan  contains  terms or  provisions  which would  result in negative  amortization.  None of the Mortgage  Loans  contain a conversion
feature which would cause the Mortgage  Interest Rate to convert to a fixed  interest  rate.  None of the Mortgage Loans are considered
agricultural loans;

                                                                         29


--------------------------------------------------------------------------------



         (bb)  (INTENTIONALLY LEFT BLANK)

         (cc)  (INTENTIONALLY LEFT BLANK)

         (dd)  (INTENTIONALLY LEFT BLANK)

         (ee)  (INTENTIONALLY LEFT BLANK)

         (ff)  (INTENTIONALLY LEFT BLANK)

         (gg) (INTENTIONALLY LEFT BLANK)

         (hh) In the event the Mortgage Loan had an LTV at  origination  greater than 80.00%,  the excess of the  principal  balance of
the Mortgage  Loan over 75.0% of the  Appraised  Value of the Mortgaged  Property  with respect to a Refinanced  Mortgage  Loan, or the
lesser of the Appraised  Value or the Sales Price of the Mortgaged  Property with respect to a purchase money Mortgage Loan was insured
as to payment defaults by a Primary  Mortgage  Insurance  Policy issued by a Qualified  Insurer.  Any Mortgage Loan subject to a Lender
Primary  Mortgage  Insurance Policy or a Primary Mortgage  Insurance Policy that is also subject to the Company's  captive  reinsurance
agreement  with the  applicable  insurer  shall  remain  subject to such  captive  reinsurance  agreement  between  the Company and the
applicable  insurer,  provided  that such insurer is a Qualified  Insurer.  Unless  otherwise  indicated on the related  Mortgage  Loan
Schedule,  no Mortgage  Loan has an LTV over 95%. All  provisions  of such Primary  Mortgage  Insurance  Policy have been and are being
complied  with,  such policy is in full force and effect,  and all premiums due  thereunder  have been paid.  No Mortgage Loan requires
payment of such  premiums,  in whole or in part, by the  Purchaser.  No action,  inaction,  or event has occurred and no state of facts
exists that has, or will result in the  exclusion  from,  denial of, or defense to  coverage.  Any  Mortgage  Loan subject to a Primary
Mortgage Insurance Policy obligates the Mortgagor  thereunder to maintain the Primary Mortgage  Insurance Policy,  subject to state and
federal law, and to pay all premiums and charges in connection  therewith.  No action has been taken or failed to be taken, on or prior
to the Closing  Date which has  resulted  or will  result in an  exclusion  from,  denial of, or defense to coverage  under any Primary
Mortgage  Insurance  Policy  (including,  without  limitation,  any  exclusions,  denials or  defenses  which would limit or reduce the
availability  of the timely  payment of the full amount of the loss  otherwise due  thereunder to the insured)  whether  arising out of
actions,  representations,  errors, omissions, negligence, or fraud of the Company or the Mortgagor, or for any other reason under such
coverage.  The Mortgage  Interest  Rate for the Mortgage  Loan as set forth on the related  Mortgage  Loan  Schedule is net of any such
insurance  premium.  Unless  otherwise  indicated on the related  Mortgage  Loan  Schedule,  none of the Mortgage  Loans are subject to
"lender-paid"  mortgage  insurance.  Any Mortgage Loan subject to a Lender Primary  Mortgage  Insurance Policy obligates the Company to
maintain the Lender Primary Mortgage Insurance Policy and to pay all premiums and charges in connection therewith;

                                                                         30


--------------------------------------------------------------------------------



         (ii) The Assignment is in recordable  form and is acceptable  for recording  under the laws of the  jurisdiction  in which the
Mortgaged Property is located;

         (jj) None of the Mortgage  Loans are secured by an interest in a leasehold  estate.  The Mortgaged  Property is located in the
state  identified in the related  Mortgage Loan Schedule and consists of a single parcel of real property with a detached single family
residence  erected  thereon,  or a townhouse,  or a two-to  four-family  dwelling,  or an individual  condominium unit in a condominium
project,  or an individual unit in a planned unit  development or a de minimis planned unit  development;  provided,  however,  that no
residence or dwelling is a single parcel of real property with a manufactured home not affixed to a permanent  foundation,  or a mobile
home. Any condominium  unit or planned unit  development  conforms with the Company's  underwriting  guidelines.  As of the Origination
Date,  no portion of any  Mortgaged  Property was used for  commercial  purposes,  and since the  Origination  Date,  no portion of any
Mortgaged Property has been, or currently is, used for commercial purposes;

         (kk) Payments on the Mortgage Loan  commenced no more than sixty (60) days after the funds were  disbursed in connection  with
the Mortgage Loan.  Each of the Mortgage Loans will amortize fully by the stated maturity date;

         (ll) The Mortgage  Property was lawfully  occupied  under  applicable  law,  and all  inspections,  licenses and  certificates
required to be made or issued with  respect to all  occupied  portions  of the  Mortgaged  Property  and,  with  respect to the use and
occupancy of the same,  including but not limited to certificates of occupancy and fire  underwriting  certificates,  have been made or
obtained from the appropriate authorities;

         (mm) There is no pending  action or  proceeding  directly  involving  the  Mortgaged  Property  in which  compliance  with any
environmental  law, rule or regulation is an issue;  there is no violation of any environmental law, rule or regulation with respect to
the Mortgaged Property;  and the Company has not received any notice of any environmental  hazard on the Mortgaged Property and nothing
further  remains to be done to satisfy in full all  requirements  of each such law, rule or regulation  constituting a prerequisite  to
use and enjoyment of said property;

         (nn) The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to the
Mortgagor under the Servicemembers Civil Relief Act of 2004;

                                                                         31


--------------------------------------------------------------------------------



         (oo) No Mortgage Loan is a  construction  or  rehabilitation  Mortgage Loan or was made to facilitate the trade-in or exchange
of a Mortgaged Property;

         (pp)     The Mortgagor for each Mortgage Loan is a natural person;

         (qq)     None of the Mortgage Loans are Co-op Loans;

         (rr)     With respect to each Mortgage Loan that has a prepayment penalty feature, each such prepayment penalty is
enforceable and will be enforced by the Company and each prepayment penalty is permitted pursuant to federal, state and local law. No
Mortgage Loan will impose a prepayment penalty for a term in excess of five years from the date such Mortgage Loan was originated.
Except as otherwise set forth on the Mortgage Loan Schedule, with respect to each Mortgage Loan that contains a prepayment penalty,
such prepayment penalty is at least equal to the lesser of (A) the maximum amount permitted under applicable law and (B) six months
interest at the related Mortgage Interest Rate on the amount prepaid in excess of 20% of the original principal balance of such
Mortgage Loan;


         (ss)     With respect to each Mortgage Loan either (i) the fair market value of the Mortgaged  Property securing such Mortgage
Loan was at least equal to 80 percent of the  original  principal  balance of such  Mortgage  Loan at the time such  Mortgage  Loan was
originated or (ii) (a) the Mortgage  Loan is only secured by the Mortgage  Property and (b)  substantially  all of the proceeds of such
Mortgage Loan were used to acquire or to improve or protect the Mortgage Property.  For the purposes of the preceding sentence,  if the
Mortgage Loan has been significantly  modified other than as a result of a default or a reasonable  foreseeable  default,  the modified
Mortgage Loan will be viewed as having been originated on the date of the modification;

         (tt) The Mortgage  Loan was  originated  by a mortgagee  approved by the  Secretary of HUD pursuant to Sections 203 and 211 of
the National  Housing Act, a savings and loan  association,  a savings  bank, a commercial  bank,  credit union,  insurance  company or
similar institution which is supervised and examined by a federal or state authority;

         (uu) None of the Mortgage Loans are simple interest Mortgage Loans and none of the Mortgaged Properties are timeshares;

     (vv) All of the terms of the Mortgage pertaining to interest rate adjustments, payment adjustments and adjustments of the
     outstanding principal balance are enforceable, all such adjustments have been properly made, including the mailing of required
     notices, and such adjustments do not and will not affect the priority of the Mortgage lien.  With respect to each Mortgage Loan
     which has passed its initial Adjustment Date, the Company has performed an audit of the Mortgage Loan to determine whether all
     interest rate adjustments have been made in accordance with the terms of the Mortgage Note and Mortgage;


         (ww) Each Mortgage Note,  each Mortgage,  each Assignment and any other  documents  required  pursuant to this Agreement to be
delivered to the Purchaser or its designee,  or its assignee for each Mortgage Loan,  have been, on or before the related Closing Date,
delivered to the Purchaser or its designee, or its assignee;

         (xx) There is no Mortgage  Loan that was  originated  on or after  October 1, 2002 and before March 7, 2003,  which is secured
by property located in the State of Georgia;

                                                                         32


--------------------------------------------------------------------------------



         (yy)  No proceeds from any Mortgage Loan were used to finance single-premium credit insurance policies;


                   (zz) No  Mortgagor  was  encouraged  or required to select a Mortgage  Loan product  offered by the Mortgage  Loan's
                           originator which is a higher cost product designed for less creditworthy  Mortgagors,  unless at the time of
                           the Mortgage  Loan's  origination,  such  Mortgagor did not qualify  taking into account  credit history and
                           debt-to-income  ratios for a lower-cost credit product then offered by the Mortgage Loan's originator or any
                           affiliate of the Mortgage Loan's  originator.  If, at the time of loan  application,  the Mortgagor may have
                           qualified for a lower-cost  credit  product then offered by any mortgage  lending  affiliate of the Mortgage
                           Loan's  originator,  the Mortgage Loan's originator  referred the Mortgagor's  application to such affiliate
                           for underwriting consideration;

         (aaa) The  methodology  used in  underwriting  the extension of credit for each Mortgage Loan employs  objective  mathematical
principles which relate the Mortgagor's  income,  assets and liabilities (except for any Mortgage Loan which does not require statement
of income or assets) to the proposed payment and such  underwriting  methodology does not rely on the extent of the Mortgagor's  equity
in the collateral as the principal  determining  factor in approving such credit  extension.  Such underwriting  methodology  confirmed
that at the time of origination  (application/approval)  the Mortgagor had a reasonable ability to make timely payments on the Mortgage
Loan;

         (bbb) With  respect to any  Mortgage  Loan that  contains a provision  permitting  imposition  of a premium  upon a prepayment
prior to maturity:  (i) prior to the loan's  origination,  the  Mortgagor  agreed to such  premium in exchange for a monetary  benefit,
including but not limited to a rate or fee  reduction,  (ii) prior to the loan's  origination,  the Mortgagor was offered the option of
obtaining a mortgage loan that did not require  payment of such a premium,  (iii) the prepayment  premium is disclosed to the Mortgagor
in the loan  documents  pursuant  to  applicable  state and  federal  law,  and (iv)  notwithstanding  any state or federal  law to the
contrary,  the Company shall not impose such  prepayment  premium in any instance when the Mortgage is accelerated as the result of the
Mortgagor's default in making the loan payments;

         (ccc) No  Mortgagor  was  required  to  purchase  any credit  life,  disability,  accident  or health  insurance  product as a
condition of obtaining the extension of credit. No Mortgagor obtained a prepaid  single-premium  credit life,  disability,  accident or
health insurance  policy in connection with the origination of the Mortgage Loan;

         (ddd) The Company will  transmit  full-file  credit  reporting  data for each Mortgage Loan pursuant to the Fannie Mae Selling
  Guide and that for each Mortgage Loan, the Company  agrees it shall report one of the following  statuses each month as follows:  new
  origination, current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off;

                                                                         33


--------------------------------------------------------------------------------



         (eee) With respect to any Mortgage Loan  originated on or after August 1, 2004,  neither the related  Mortgage nor the related
Mortgage  Note  requires the  Mortgagor to submit to  arbitration  to resolve any dispute  arising out of or relating in any way to the
Mortgage Loan;

         (fff) No Mortgage Loan is secured by Mortgaged  Property in the Commonwealth of Massachusetts  with a loan application date on
or after  November 7, 2004 that  refinances a mortgage  loan that is less than sixty (60) months old,  unless such Mortgage Loan (1) is
on an  investment  property,  (ii)  meets  the  requirements  set  forth  in the  Code of  Massachusetts  Regulation  ("CMR"),  209 CMR
53.04(1)(b), or (iii) meets the requirements set forth in the 209 CMR 53.04(1)(c);

         (ggg)  For any Mortgage  Loan with  Mortgaged  Property  located in Texas which is a second lien and the  interest  rate is in
excess of 10% where terms of the Mortgage Note contain a provision  for which the  Mortgagor  may be entitled to prepaid  interest upon
payoff,  no Mortgagor paid any  administrative  fees,  points,  or loan  origination  fees which would  actually  result in any prepaid
interest being due the Mortgagor under the terms of the Mortgage Note; and

         (hhh)    The  Company  has  complied  with all  applicable  anti-money  laundering  laws and  regulations,  including  without
limitation the USA Patriot Act of 2001  (collectively,  the Anti-Money  Laundering  Laws").  The Company has  established an anti-money
laundering  compliance  program as required by the  Anti-Money  Laundering  Laws  and has  conducted  the  requisite  due  diligence in
connection  with the  origination  of each Mortgage  Loan for the purposes of the  Anti-Money  Laundering  Laws.   The Company  further
represents that it takes reasonable  efforts to determine whether  any Mortgagor  appears on any list of blocked or prohibited  parties
designated by the U.S. Department of Treasury.

         Section 3.03      Repurchase; Substitution.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans and delivery of the Mortgage  Loan  Documents to the  Purchaser,  or its  designee,  and shall inure to the
benefit of the  Purchaser,  notwithstanding  any  restrictive  or qualified  endorsement  on any  Mortgage  Note or  Assignment  or the
examination,  or lack of  examination,  of any Mortgage File.  Upon discovery by either the Company or the Purchaser of a breach of any
of the  foregoing  representations  and  warranties  which  materially  and  adversely  affects the value of the Mortgage  Loans or the
interest of the Purchaser in any Mortgage Loan, the party  discovering  such breach shall give prompt written notice to the other.  The
Company  shall have a period of sixty (60) days from the earlier of its  discovery  or its receipt of notice of any such breach  within
which to correct or cure such  breach.  The Company  hereby  covenants  and agrees that if any such  breach is not  corrected  or cured
within such sixty day period,  the Company  shall,  at the  Purchaser's  option and not later than ninety (90) days of its discovery or
its receipt of notice of such breach,  repurchase  such Mortgage Loan at the Repurchase  Price or, with the  Purchaser's  prior consent
and at  Purchaser's  sole option,  substitute a Mortgage  Loan as provided  below.  In the event that any such breach shall involve any
representation  or warranty  set forth in Section  3.01,  and such breach is not cured  within sixty (60) days of the earlier of either
discovery by or notice to the Company of such breach,  all Mortgage Loans shall, at the option of the Purchaser,  be repurchased by the
Company at the  Repurchase  Price.  Any such  repurchase  shall be  accomplished  by wire transfer of  immediately  available  funds to
Purchaser in the amount of the Repurchase Price.

                                                                         34


--------------------------------------------------------------------------------



         If the  Company is required to  repurchase  any  Mortgage  Loan  pursuant to this  Section  3.03,  the Company  may,  with the
Purchaser's  prior  consent and at the  Purchaser's  sole option,  within ninety (90) days from the related  Closing Date,  remove such
defective  Mortgage Loan from the terms of this Agreement and  substitute  another  mortgage loan for such defective  Mortgage Loan, in
lieu of  repurchasing  such  defective  Mortgage  Loan. Any  substitute  Mortgage Loan is subject to the Purchaser  acceptability.  Any
substituted Loans will comply with the representations and warranties set forth in this Agreement as of the substitution date.

         The Company shall amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the removed  Mortgage Loan from this
Agreement and the  substitution  of such  substitute  Mortgage  Loan  therefor.  Upon such  amendment,  the Purchaser  shall review the
Mortgage File delivered to it relating to the substitute  Mortgage Loan. In the event of such a substitution,  accrued  interest on the
substitute  Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made thereon during such month
shall be the property of the Purchaser  and accrued  interest for such month on the Mortgage  Loan for which the  substitution  is made
and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the  Company.  The  principal  payment on a
substitute  Mortgage  Loan due on the Due Date in the month of  substitution  shall be the  property of the  Company and the  principal
payment on the Mortgage Loan for which the substitution is made due on such date shall be the property of the Purchaser.

         For any month in which the Company is  permitted  to  substitute  one or more  substitute  Mortgage  Loans,  the Company  will
determine the amount (if any) by which the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of all
scheduled  payments due in the month of  substitution)  of all the substitute  Mortgage Loans in the month of substitution is less then
the aggregate  Stated  Principal  Balance  (after  application  of the principal  portion of the scheduled  payment due in the month of
substitution)  of the such replaced  Mortgage  Loan. An amount equal to the aggregate of such  deficiencies  described in the preceding
sentence for any Remittance  Date shall be deposited  into the Custodial  Account by the Company on the related  Determination  Date in
the month following the calendar month during which the substitution occurred.

         It is  understood  and agreed that the  obligation  of the  Company  set forth in this  Section  3.03 to cure,  repurchase  or
substitute  for a defective  Mortgage Loan,  and to indemnify the Purchaser  pursuant to Section 8.01,  constitute the sole remedies of
the Purchaser  respecting a breach of the foregoing  representations  and warranties.  If the Company fails to repurchase or substitute
for a defective  Mortgage Loan in accordance  with this Section  3.03,  or fails to cure a defective  Mortgage Loan to the  Purchaser's
reasonable  satisfaction  in accordance  with this Section 3.03, or to indemnify the Purchaser  pursuant to Section 8.01,  that failure
shall be an Event of Default and the  Purchaser  shall be entitled  to pursue all  remedies  available  in this  Agreement  as a result
thereof.  No provision of this paragraph  shall affect the rights of the Purchaser to terminate this Agreement for cause,  as set forth
in Sections 10.01 and 11.01.

                                                                         35


--------------------------------------------------------------------------------



         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections  3.01 and 3.02 shall  accrue as to any  Mortgage  Loan upon (i) the earlier of  discovery  of such breach by the Company or
notice  thereof by the Purchaser to the Company,  (ii) failure by the Company to cure such breach or  repurchase  such Mortgage Loan as
specified above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

         In the event that any Mortgage  Loan is held by a REMIC,  notwithstanding  any  contrary  provision  of this  Agreement,  with
respect to any  Mortgage  Loan that is not in default or as to which no default is imminent,  no  substitution  pursuant to  Subsection
3.03 shall be made after the  applicable  REMIC's  "start up day" (as defined in Section  860G(a) (9) of the Code),  unless the Company
has obtained an Opinion of Counsel to the effect that such  substitution  will not (i) result in the imposition of taxes on "prohibited
transactions"  of such REMIC (as defined in Section  860F of the Code) or  otherwise  subject the REMIC to tax, or (ii) cause the REMIC
to fail to qualify as a REMIC at any time.

         Section 3.04      Representations and Warranties of the Purchaser.

         The  Purchaser  represents,  warrants and  covenants to the Company  that,  as of the related  Closing Date or as of such date
specifically provided herein:

         (g)      The  Purchaser  is a  corporation,  dully  organized  validly  existing  and in good  standing  under the laws of the State of
Delaware and is qualified to transact  business in, is in good standing  under the laws of, and  possesses  all licenses  necessary for
the conduct of its business in, each state in which any  Mortgaged  Property is located or is  otherwise  exempt or not required  under
applicable law to effect such qualification or license;

         (h)      The  Purchaser  has full power and  authority to hold each  Mortgage  Loan,  to purchase  each  Mortgage Loan pursuant to this
Agreement  and the  related  Term Sheet and to  execute,  deliver  and  perform,  and to enter  into and  consummate  all  transactions
contemplated by this Agreement and the related Term Sheet and to conduct its business as presently  conducted,  has duly authorized the
execution,  delivery and  performance of this Agreement and the related Term Sheet,  has duly executed and delivered this Agreement and
the related Term Sheet;

         (c)      None of the execution and delivery of this Agreement and the related Term Sheet,  the purchase of the Mortgage Loans,
the consummation of the  transactions  contemplated  hereby,  or the fulfillment of or compliance with the terms and conditions of this
Agreement  and the related Term Sheet will conflict with any of the terms,  conditions  or  provisions  of the  Purchaser's  charter or
by-laws  or  materially  conflict  with or result in a material  breach of any of the  terms,  conditions  or  provisions  of any legal
restriction  or any agreement or  instrument to which the Purchaser is now a party or by which it is bound,  or constitute a default or
result in an  acceleration  under any of the  foregoing,  or result in the material  violation  of any law,  rule,  regulation,  order,
judgment or decree to which the Purchaser or its property is subject;

         (d)      There is no  litigation,  suit,  proceeding or  investigation  pending or to the best of the  Purchaser's  knowledge,
threatened  against the Purchaser,  or any order or decree with respect to the Purchaser which is reasonably  likely to have a material
adverse effect on the purchase of the related  Mortgage  Loans,  the execution,  delivery or  enforceability  of this Agreement and the
related Term Sheet, or which is reasonably likely to have a material adverse effect on the financial condition of the Purchaser;

                                                                         36


--------------------------------------------------------------------------------



         (e)      No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
execution,  delivery and  performance  by the  Purchaser of or compliance  by the  Purchaser  with this  Agreement and the related Term
Sheet, the purchase of the Mortgage Loans or the  consummation of the transactions  contemplated by this Agreement and the related Term
Sheet except for consents, approvals, authorizations and orders which have been obtained;

         (f)      The  consummation  of the  transactions  contemplated by this Agreement and the related Term Sheet is in the ordinary
course of business of the Purchaser;

         (h)      The Purchaser  will treat the purchase of the Mortgage  Loans from the Company as a purchase for  reporting,  tax and
accounting purposes; and

         (i)      The  Purchaser  does not believe,  nor does it have any cause or reason to believe,  that it cannot  perform each and
every of its covenants contained in this Agreement and the related Term Sheet.

         The Purchaser shall indemnify the Company and hold it harmless against any claims,  proceedings,  losses, damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and other costs and expenses resulting from a
breach by the Purchaser of the  representations  and  warranties  contained in this Section 3.04. It is understood  and agreed that the
obligations  of the Purchaser set forth in this Section 3.04 to indemnify the Seller as provided  herein  constitute  the sole remedies
of the Company respecting a breach of the foregoing representations and warranties.

                                                                         37


--------------------------------------------------------------------------------



                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

         Section 4.01      Company to Act as Servicer.

         The Company,  as independent  contract  servicer,  shall service and  administer  the Mortgage  Loans in accordance  with this
Agreement and the related Term Sheet and with Accepted Servicing Practices,  and shall have full power and authority,  acting alone, to
do or cause to be done any and all things in connection  with such  servicing and  administration  which the Company may deem necessary
or desirable and  consistent  with the terms of this  Agreement and the related Term Sheet and with  Accepted  Servicing  Practices and
exercise the same care that it  customarily  employs for its own account.  Except as set forth in this  Agreement  and the related Term
Sheet,  the Company  shall  service the Mortgage  Loans in strict  compliance  with the  servicing  provisions of the Fannie Mae Guides
(special  servicing  option),  which include,  but are not limited to,  provisions  regarding the  liquidation of Mortgage  Loans,  the
collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the maintenance of hazard  insurance with a
Qualified  Insurer,  the  maintenance  of mortgage  impairment  insurance,  the  maintenance  of fidelity bond and errors and omissions
insurance,  inspections,  the restoration of Mortgaged  Property,  the maintenance of Primary  Mortgage  Insurance  Policies and Lender
Primary Mortgage Insurance Policies,  insurance claims, the title,  management and disposition of REO Property,  permitted  withdrawals
with respect to REO Property,  liquidation  reports,  and reports of foreclosures and abandonments of Mortgaged Property,  the transfer
of Mortgaged  Property,  the release of Mortgage Files, annual statements,  and examination of records and facilities.  In the event of
any conflict,  inconsistency  or discrepancy  between any of the servicing  provisions of this Agreement and the related Term Sheet and
any of the servicing  provisions of the Fannie Mae Guides,  the  provisions of this  Agreement and the related Term Sheet shall control
and be binding upon the Purchaser and the Company.

         Consistent  with the terms of this  Agreement  and the related Term Sheet,  the Company may waive,  modify or vary any term of
any  Mortgage  Loan or consent to the  postponement  of any such term or in any manner  grant  indulgence  to any  Mortgagor  if in the
Company's reasonable and prudent determination such waiver,  modification,  postponement or indulgence is not materially adverse to the
Purchaser,  provided,  however, that unless the Company has obtained the prior written consent of the Purchaser,  the Company shall not
permit any  modification  with respect to any Mortgage Loan that would change the Mortgage  Interest  Rate,  defer for more than ninety
(90) days or forgive any payment of principal or interest,  reduce or increase the  outstanding  principal  balance  (except for actual
payments of principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which has been
agreed to in writing by the  Purchaser  and which  permits the deferral of interest or principal  payments on any  Mortgage  Loan,  the
Company  shall,  on the Business Day  immediately  preceding the  Remittance  Date in any month in which any such principal or interest
payment has been  deferred,  deposit in the Custodial  Account from its own funds,  in accordance  with Section  4.04,  the  difference
between (a) such month's  principal and one month's  interest at the Mortgage Loan Remittance Rate on the unpaid  principal  balance of
such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Company shall be entitled to  reimbursement  for such advances to the
same extent as for all other advances  pursuant to Section 4.05.  Without  limiting the generality of the foregoing,  the Company shall
continue,  and is hereby  authorized  and  empowered,  to  prepare,  execute  and  deliver on behalf of itself and the  Purchaser,  all
instruments of  satisfaction or  cancellation,  or of partial or full release,  discharge and all other  comparable  instruments,  with
respect to the Mortgage  Loans and with respect to the Mortgaged  Properties.  Notwithstanding  anything  herein to the  contrary,  the
Company may not enter into a forbearance  agreement or similar  arrangement  with respect to any Mortgage Loan which runs more than 180
days after the first  delinquent  Due Date.  Any such  agreement  shall be approved by the Purchaser  and, if required,  by the Primary
Mortgage Insurance Policy insurer and Lender Primary Mortgage Insurance Policy insurer, if required.

                                                                         38


--------------------------------------------------------------------------------



         Notwithstanding  anything in this Agreement to the contrary, if any Mortgage Loan becomes subject to a Pass-Through  Transfer,
the Company (a) with respect to such Mortgage  Loan,  shall not permit any  modification  with respect to such Mortgage Loan that would
change the Mortgage  Interest  Rate and (b) shall not (unless the  Mortgagor is in default with respect to such  Mortgage  Loan or such
default is, in the judgment of the Company,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term
of such  Mortgage  Loan that would both (i) effect an exchange or  reissuance  of such Mortgage Loan under Section 1001 of the Code (or
Treasury  regulations  promulgated  thereunder) and (ii) cause any REMIC to fail to qualify as a REMIC under the Code or the imposition
of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.

         Prior to taking any action with respect to the Mortgage Loans subject to a Pass-Through  Transfer,  which is not  contemplated
under the terms of this  Agreement,  the Company  will  obtain an Opinion of Counsel  acceptable  to the  trustee in such  Pass-Through
Transfer with respect to whether such action could result in the  imposition of a tax upon any REMIC  (including but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the  Code)(either  such event,  an "Adverse  REMIC  Event"),  and the Company shall not take any such actions as to
which it has been advised that an Adverse REMIC Event could occur.

         The Company  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the Code) in any REMIC.
The Company shall not enter into any  arrangement by which a REMIC will receive a fee or other  compensation  for services nor permit a
REMIC to receive any income from assets other than  "qualified  mortgages"  as defined in Section  860G(a)(3) of the Code or "permitted
investments" as defined in Section 860G(a)(5) of the Code.

         In servicing  and  administering  the Mortgage  Loans,  the Company  shall employ  Accepted  Servicing  Practices,  giving due
consideration  to the  Purchaser's  reliance on the Company.  Unless a different time period is stated in this Agreement or the related
Term Sheet,  the  Purchaser  shall be deemed to have given  consent in connection  with a particular  matter if the Purchaser  does not
affirmatively  grant or deny consent within five (5) Business Days from the date the Purchaser  receives a second  written  request for
consent for such matter from the Company as servicer.

                                                                         39


--------------------------------------------------------------------------------



         The Mortgage Loans may be subserviced  by a Subservicer  on behalf of the Company  provided that the  Subservicer is an entity
that engages in the business of servicing loans, and in either case shall be authorized to transact  business,  and licensed to service
mortgage  loans,  in the state or states where the related  Mortgaged  Properties it is to service are  situated,  if and to the extent
required by applicable law to enable the Subservicer to perform its obligations  hereunder and under the  Subservicing  Agreement,  and
in either case shall be a FHLMC or Fannie Mae approved  mortgage  servicer in good standing,  and no event has occurred,  including but
not limited to a change in  insurance  coverage,  which would make it unable to comply with the  eligibility  requirements  for lenders
imposed by Fannie Mae or for  seller/servicers  imposed by Fannie Mae or FHLMC,  or which would require  notification  to Fannie Mae or
FHLMC.  In addition,  each  Subservicer  will obtain and preserve its  qualifications  to do business as a foreign  corporation and its
licenses to service  mortgage loans, in each  jurisdiction  in which such  qualifications  and/or licenses are or shall be necessary to
protect the validity and  enforceability  of this  Agreement,  or any of the Mortgage Loans and to perform or cause to be performed its
duties  under the related  Subservicing  Agreement.  The Company may perform any of its  servicing  responsibilities  hereunder  or may
cause the  Subservicer  to perform any such servicing  responsibilities  on its behalf,  but the use by the Company of the  Subservicer
shall not release the Company from any of its  obligations  hereunder and the Company shall remain  responsible  hereunder for all acts
and  omissions of the  Subservicer  as fully as if such acts and  omissions  were those of the Company.  The Company shall pay all fees
and expenses of the Subservicer  from its own funds,  and the  Subservicer's  fee shall not exceed the Servicing Fee. The Company shall
notify the Purchaser promptly in writing upon the appointment of any Subservicer.

         At the cost and expense of the Company,  without any right of reimbursement from the Custodial  Account,  the Company shall be
entitled  to  terminate  the rights and  responsibilities  of the  Subservicer  and arrange for any  servicing  responsibilities  to be
performed by a successor  subservicer meeting the requirements in the preceding paragraph;  provided,  however,  that nothing contained
herein shall be deemed to prevent or prohibit the Company,  at the  Company's  option,  from  electing to service the related  Mortgage
Loans itself.  In the event that the Company's  responsibilities  and duties under this  Agreement are  terminated  pursuant to Section
4.03,  4.13,  8.04, 9.01 or 10.01 and if requested to do so by the Purchaser,  the Company shall at its own cost and expense  terminate
the rights and  responsibilities of the Subservicer  effective as of the date of termination of the Company.  The Company shall pay all
fees, expenses or penalties  necessary in order to terminate the rights and  responsibilities of the Subservicer from the Company's own
funds without reimbursement from the Purchaser.

         Notwithstanding  any of the provisions of this Agreement  relating to agreements or  arrangements  between the Company and the
Subservicer or any reference  herein to actions taken through the  Subservicer  or otherwise,  the Company shall not be relieved of its
obligations  to the  Purchaser  and shall be obligated to the same extent and under the same terms and  conditions  as if it alone were
servicing and  administering  the Mortgage  Loans.  The Company shall be entitled to enter into an agreement with the  Subservicer  for
indemnification  of the Company by the  Subservicer  and nothing  contained in this  Agreement  shall be deemed to limit or modify such
indemnification.  The Company will  indemnify and hold the Purchaser  harmless from any loss,  liability or expense  arising out of its
use of a Subservicer to perform any of its servicing duties, responsibilities and obligations hereunder.

                                                                         40


--------------------------------------------------------------------------------



         Any  Subservicing  Agreement and any other  transactions or services  relating to the Mortgage Loans involving the Subservicer
shall be deemed to be  between  the  Subservicer  and the  Company  alone,  and the  Purchaser  shall  have no  obligations,  duties or
liabilities with respect to the Subservicer  including no obligation,  duty or liability of the Purchaser to pay the Subservicer's fees
and expenses.  For purposes of  distributions  and advances by the Company  pursuant to this Agreement,  the Company shall be deemed to
have received a payment on a Mortgage Loan when the Subservicer has received such payment.

         Section 4.02      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the date each Mortgage Loan ceases to be subject to this Agreement,  the Company will
proceed  diligently to collect all payments due under each  Mortgage Loan when the same shall become due and payable and shall,  to the
extent such procedures  shall be consistent  with this Agreement,  Accepted  Servicing  Practices,  and the terms and provisions of any
related Primary  Mortgage  Insurance  Policy and Lender Primary  Mortgage  Insurance  Policy,  follow such collection  procedures as it
follows with respect to mortgage loans  comparable to the Mortgage Loans and held for its own account.  Further,  the Company will take
special care in  ascertaining  and estimating  annual escrow  payments,  and all other charges that, as provided in the Mortgage,  will
become due and payable,  so that the  installments  payable by the  Mortgagors  will be sufficient to pay such charges as and when they
become due and payable.

         In no event will the Company waive its right to any  prepayment  penalty or premium  without the prior written  consent of the
Purchaser and the Company will use diligent  efforts to collect same when due except as otherwise  provided in the  prepayment  penalty
provisions provided in the Mortgage Loan Documents.

         Section 4.03      Realization Upon Defaulted Mortgage.

         The Company shall use its best efforts,  consistent  with the procedures that the Company would use in servicing loans for its
own account,  consistent  with Accepted  Servicing  Practices,  any Primary  Mortgage  Insurance  Policies and Lender Primary  Mortgage
Insurance  Policies  and the best  interest of the  Purchaser,  to  foreclose  upon or otherwise  comparably  convert the  ownership of
properties  securing such of the Mortgage Loans as come into and continue in default and as to which no satisfactory  arrangements  can
be made for  collection of delinquent  payments  pursuant to Section 4.01.  Foreclosure  or comparable  proceedings  shall be initiated
within  ninety (90) days of default for Mortgaged  Properties  for which no  satisfactory  arrangements  can be made for  collection of
delinquent  payments,  subject to state and  federal  law and  regulation.  The  Company  shall use its best  efforts  to realize  upon
defaulted  Mortgage Loans in such manner as will maximize the receipt of principal and interest by the Purchaser,  taking into account,
among other things,  the timing of foreclosure  proceedings.  The foregoing is subject to the  provisions  that, in any case in which a
Mortgaged  Property  shall have suffered  damage,  the Company shall not be required to expend its own funds toward the  restoration of
such property  unless it shall determine in its discretion (i) that such  restoration  will increase the proceeds of liquidation of the
related  Mortgage  Loan to the  Purchaser  after  reimbursement  to itself  for such  expenses,  and (ii) that  such  expenses  will be
recoverable by the Company through Insurance Proceeds or Liquidation  Proceeds from the related Mortgaged Property,  as contemplated in
Section  4.05.  The  Company  shall  obtain  prior  approval of the  Purchaser  as to repair or  restoration  expenses in excess of ten
thousand dollars  ($10,000).  The Company shall notify the Purchaser in writing of the commencement of foreclosure  proceedings and not
less than five (5) days prior to the acceptance or rejection of any offer of  reinstatement.  The Company shall be responsible  for all
costs and expenses incurred by it in any such proceedings or functions;  provided,  however, that it shall be entitled to reimbursement
thereof from the related  property,  as contemplated in Section 4.05.  Notwithstanding  anything to the contrary  contained  herein, in
connection  with a  foreclosure  or  acceptance  of a deed in lieu of  foreclosure,  in the event the Company has  reasonable  cause to
believe that a Mortgaged  Property is contaminated by hazardous or toxic substances or wastes, or if the Purchaser  otherwise  requests
an  environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be conducted by a qualified
inspector at the  Purchaser's  expense.  Upon  completion of the  inspection,  the Company shall promptly  provide the Purchaser with a
written report of the environmental  inspection.  After reviewing the environmental  inspection  report,  the Purchaser shall determine
how the Company shall proceed with respect to the Mortgaged Property.

                                                                         41


--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as  servicer of any  Mortgage  Loan which  becomes  ninety (90) days or greater  delinquent  in payment of a scheduled  Monthly
Payment,  without  payment of any termination fee with respect  thereto,  provided that the Company shall on the date said  termination
takes  effect be  reimbursed  for any  unreimbursed  Monthly  Advances of the  Company's  funds made  pursuant to Section  5.03 and any
unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such  delinquent  Mortgage
Loan  notwithstanding  anything to the contrary set forth in Section  4.05.  In the event of any such  termination,  the  provisions of
Section 11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to such delinquent
Mortgage Loan to the Purchaser or its designee.

         In the event that a Mortgage  Loan becomes part of a REMIC,  and becomes REO Property,  such property  shall be disposed of by
the Company,  with the consent of the  Purchaser as required  pursuant to this  Agreement,  before the close of the third  taxable year
following  the taxable year in which the Mortgage Loan became an REO  Property,  unless the Company  provides to the trustee under such
REMIC an Opinion of Counsel to the effect that the  holding of such REO  Property  subsequent  to the close of the third  taxable  year
following  the  taxable  year in which the  Mortgage  Loan  became an REO  Property,  will not  result  in the  imposition  of taxes on
"prohibited  transactions"  as defined in Section 860F of the Code, or cause the  transaction to fail to qualify as a REMIC at any time
that  certificates  are  outstanding.  The  Company  shall  manage,  conserve,  protect  and  operate  each such REO  Property  for the
certificateholders  solely for the purpose of its prompt  disposition  and sale in a manner which does not cause such  property to fail
to qualify as  "foreclosure  property"  within the meaning of Section  860F(a)(2)(E)  of the Code, or any "net income from  foreclosure
property"  which is subject to taxation  under the REMIC  provisions of the Code.  Pursuant to its efforts to sell such  property,  the
Company shall either itself or through an agent  selected by the Company,  protect and conserve such property in the same manner and to
such an extent as is  customary  in the  locality  where such  property is located.  Additionally,  the Company  shall  perform the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

                                                                         42


--------------------------------------------------------------------------------



         Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

         The Company shall segregate and hold all funds  collected and received  pursuant to each Mortgage Loan separate and apart from
any of its own funds and general assets and shall establish and maintain one or more Custodial  Accounts.  The Custodial  Account shall
be an Eligible Account.  Funds shall be deposited in the Custodial Account within  twenty-four (24) hours of receipt,  and shall at all
times be insured by the FDIC up to the FDIC  insurance  limits,  or must be invested in  Permitted  Investments  for the benefit of the
Purchaser.  Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance  with Section 4.05. The creation of
any  Custodial  Account  shall be  evidenced by a letter  agreement in the form shown in Exhibit B hereto.  The original of such letter
agreement shall be furnished to the Purchaser on the Closing Date, and upon the request of any subsequent Purchaser.

         The  Company  shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein  the  following  payments  and
collections  received or made by it  subsequent  to the Cut-off  Date,  or received by it prior to the Cut-off Date but  allocable to a
period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before the Cut-off Date:

         (i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     any amounts required to be deposited by the Company in connection with any REO Property  pursuant to Section 4.13 and
in connection therewith, the Company shall provide the Purchaser with written detail itemizing all of such amounts;

         (v)      all Insurance  Proceeds  including  amounts required to be deposited  pursuant to Sections 4.08, 4.10 and 4.11, other
than proceeds to be held in the Escrow Account and applied to the  restoration  or repair of the Mortgaged  Property or released to the
Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan Documents or applicable law;

         (vi)     all  Condemnation  Proceeds  affecting any Mortgaged  Property  which are not released to the Mortgagor in accordance
with Accepted Servicing Practices, the loan documents or applicable law;

         (vii)    any Monthly Advances;

                                                                         43


--------------------------------------------------------------------------------



         (viii)   with respect to each full or partial Principal Prepayment,  any Prepayment Interest Shortfalls,  to the extent of the
Company's aggregate Servicing Fee received with respect to the related Prepayment Period;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.10 in  connection  with the  deductible
clause in any blanket  hazard  insurance  policy,  such  deposit  shall be made from the  Company's  own funds,  without  reimbursement
therefor; and

         (x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.

         The foregoing  requirements  for deposit in the Custodial  Account shall be exclusive,  it being  understood  and agreed that,
without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the extent
permitted by Section 6.01,  need not be deposited by the Company in the  Custodial  Account.  Any interest  paid on funds  deposited in
the Custodial  Account by the  depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to Section  4.05(iv).  The Purchaser shall not be responsible for
any losses suffered with respect to investment of funds in the Custodial Account.

         Section 4.05      Permitted Withdrawals From the Custodial Account.

         The Company may, from time to time, withdraw from the Custodial Account for the following purposes:

         (i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

         (ii)     to reimburse  itself for Monthly  Advances,  the Company's right to reimburse  itself pursuant to this subclause (ii)
being limited to amounts received on the related  Mortgage Loan which represent late  collections  (net of the related  Servicing Fees)
of principal and/or interest  respecting which any such advance was made, it being understood that, in the case of such  reimbursement,
the Company's right thereto shall be prior to the rights of the Purchaser,  except that,  where the Company is required to repurchase a
Mortgage  Loan,  pursuant  to Section  3.03,  the  Company's  right to such  reimbursement  shall be  subsequent  to the payment to the
Purchaser of the Repurchase  Price pursuant to such Section and all other amounts  required to be paid to the Purchaser with respect to
such Mortgage Loan;

         (iii)    to reimburse itself for unreimbursed  Servicing  Advances and any unpaid Servicing Fees (or REO  administration  fees
described in Section 4.13),  the Company's  right to reimburse  itself  pursuant to this  subclause  (iii) with respect to any Mortgage
Loan being limited to related proceeds from Liquidation  Proceeds,  Condemnation Proceeds and Insurance Proceeds in accordance with the
relevant  provisions of the Fannie Mae Guides or as otherwise set forth in this Agreement;  any recovery shall be made upon liquidation
of the REO Property;

                                                                         44


--------------------------------------------------------------------------------



         (iv)     to pay to itself as part of its servicing  compensation  (a) any interest  earned on funds in the  Custodial  Account
(all such interest to be withdrawn  monthly not later than each  Remittance  Date),  and (b) the Servicing Fee from that portion of any
payment or recovery as to interest with respect to a particular Mortgage Loan;

         (v)      to pay to itself with respect to each  Mortgage Loan that has been  repurchased  pursuant to Section 3.03 all amounts
received thereon and not distributed as of the date on which the related Repurchase Price is determined,

         (vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

         (vii)    to remove funds inadvertently placed in the Custodial Account by the Company;

         (vi)     to clear and terminate the Custodial Account upon the termination of this Agreement; and

         (viii)   to reimburse itself for Nonrecoverable Advances to the extent not reimbursed pursuant to clause (ii) or clause (iii).

         Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.

         The Company shall segregate and hold all funds collected and received  pursuant to each Mortgage Loan which constitute  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts.  The Escrow  Account shall be an Eligible  Account.  Funds  deposited in each Escrow Account shall at all times be insured in
a manner to provide  maximum  insurance  under the insurance  limitations  of the FDIC,  or must be invested in Permitted  Investments.
Funds  deposited  in the Escrow  Account may be drawn on by the Company in  accordance  with Section  4.07.  The creation of any Escrow
Account  shall be  evidenced  by a letter  agreement  in the form shown in Exhibit C. The  original of such letter  agreement  shall be
furnished to the Purchaser on the Closing Date, and upon request to any subsequent purchaser.

         The Company shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
such items as required under the terms of this Agreement;

         (ii)     all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property; and

         (iii)    all Servicing Advances for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.

                                                                         45


--------------------------------------------------------------------------------



         The  Company  shall make  withdrawals  from the  Escrow  Account  only to effect  such  payments  as are  required  under this
Agreement,  and for such other  purposes as shall be as set forth or in accordance  with Section 4.07. The Company shall be entitled to
retain any interest paid on funds deposited in the Escrow Account by the depository  institution  other than interest on escrowed funds
required by law to be paid to the Mortgagor  and, to the extent  required by law, the Company  shall pay interest on escrowed  funds to
the Mortgagor  notwithstanding  that the Escrow Account is non-interest  bearing or that interest paid thereon is insufficient for such
purposes.  The Purchaser shall not be responsible for any losses suffered with respect to investment of funds in the Escrow Account.

         Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account may be made by the Company only:

         (i)      to effect timely  payments of ground rents,  taxes,  assessments,  water rates,  Primary  Mortgage  Insurance  Policy
premiums, if applicable, fire and hazard insurance premiums, condominium assessments and comparable items;

         (ii)     to reimburse  the Company for any Servicing  Advance made by the Company with respect to a related  Mortgage Loan but
only from amounts received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;

         (iii)    to refund to the Mortgagor any funds as may be determined to be overages;

         (iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

         (v)      for application to restoration or repair of the Mortgaged Property;

         (vi)     to pay to the Company,  or to the Mortgagor to the extent  required by law, any interest paid on the funds  deposited
in the Escrow Account;

         (vii)    to clear and terminate the Escrow Account on the termination of this Agreement;

         (viii)   to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06; and

(ix)     to remove funds inadvertently placed in the Escrow Account by the Company.

         Section 4.08      Payment of Taxes,  Insurance  and Other  Charges;  Maintenance  of Primary  Mortgage  Insurance  Policies;
         Collections Thereunder.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water  rates and other  charges  which are or may  become a lien upon the  Mortgaged  Property  and the status of
primary  mortgage  insurance  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the
payment of such charges,  including  renewal  premiums and shall effect payment thereof prior to the applicable  penalty or termination
date and at a time appropriate for securing maximum  discounts  allowable,  employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been  estimated and  accumulated  by the Company in amounts  sufficient  for such purposes,  as allowed
under the terms of the Mortgage or applicable  law. To the extent that the Mortgage does not provide for Escrow  Payments,  the Company
shall  determine  that any such  payments  are made by the  Mortgagor  at the time they first  become  due.  The Company  assumes  full
responsibility  for the  timely  payment of all such bills and shall  effect  timely  payments  of all such bills  irrespective  of the
Mortgagor's  faithful  performance  in the payment of same or the making of the Escrow  Payments and shall make  advances  from its own
funds to effect such payments.

                                                                         46


--------------------------------------------------------------------------------



         The Company will maintain in full force and effect Primary Mortgage  Insurance  Policies or Lender Primary Mortgage  Insurance
Policies  issued by a Qualified  Insurer with respect to each Mortgage Loan for which such coverage is herein  required.  Such coverage
will be terminated  only with the approval of the Purchaser,  until the LTV of the related  Mortgage Loan is reduced to that amount for
which Fannie Mae no longer requires such insurance to be maintained,  or as required by applicable law or regulation.  The Company will
not cancel or refuse to renew any Primary  Mortgage  Insurance  Policy or Lender  Primary  Mortgage  Insurance  Policy in effect on the
Closing Date that is required to be kept in force under this  Agreement  unless a  replacement  Primary  Mortgage  Insurance  Policy or
Lender  Primary  Mortgage  Insurance  Policy for such canceled or nonrenewed  policy is obtained from and  maintained  with a Qualified
Insurer.  The Company shall not take any action which would result in  non-coverage  under any applicable  Primary  Mortgage  Insurance
Policy or Lender  Primary  Mortgage  Insurance  Policy of any loss which,  but for the actions of the Company  would have been  covered
thereunder.  In connection with any assumption or substitution  agreement  entered into or to be entered into pursuant to Section 6.01,
the Company  shall  promptly  notify the  insurer  under the related  Primary  Mortgage  Insurance  Policy or Lender  Primary  Mortgage
Insurance  Policy,  if any, of such  assumption or substitution of liability in accordance with the terms of such policy and shall take
all actions which may be required by such insurer as a condition to the continuation of coverage under the Primary  Mortgage  Insurance
Policy or Lender Primary Mortgage  Insurance  Policy.  If such Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance
Policy is  terminated as a result of such  assumption or  substitution  of  liability,  the Company shall obtain a replacement  Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the insurer under any Private Mortgage  Insurance Policy in a timely fashion in accordance with the terms of such
Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance Policy and, in this regard,  to take such action as shall be
necessary to permit recovery under any Primary  Mortgage  Insurance Policy or Lender Primary  Mortgage  Insurance  Policy  respecting a
defaulted  Mortgage Loan.  Pursuant to Section 4.04, any amounts  collected by the Company under any Primary Mortgage  Insurance Policy
or Lender Primary Mortgage  Insurance  Policy shall be deposited in the Custodial  Account,  subject to withdrawal  pursuant to Section
4.05.

                                                                         47


--------------------------------------------------------------------------------



         Section 4.09      Transfer of Accounts.

         The Company may  transfer  the  Custodial  Account or the Escrow  Account to a different  Eligible  Account from time to time.
Such transfer shall be made only upon  obtaining the prior written  consent of the  Purchaser,  which consent will not be  unreasonably
withheld.

         Section 4.10      Maintenance of Hazard Insurance.

         The Company  shall cause to be  maintained  for each Mortgage  Loan fire and hazard  insurance  with  extended  coverage as is
acceptable  to Fannie Mae or FHLMC and  customary  in the area where the  Mortgaged  Property is located in an amount which is equal to
the greater of (a) the outstanding  principal  balance of the Mortgage Loan, and (b) an amount such that the proceeds  thereof shall be
sufficient to prevent the Mortgagor  and/or the mortgagee  from  becoming a co-insurer.  If required by the Flood  Disaster  Protection
Act of 1973, as amended,  each Mortgage  Loan shall be covered by a flood  insurance  policy  meeting the  requirements  of the current
guidelines  of the Federal  Insurance  Administration  in effect with an insurance  carrier  acceptable  to Fannie Mae or FHLMC,  in an
amount representing  coverage not less than the lesser of (i) the outstanding  principal balance of the Mortgage Loan, (ii) the maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance which is available under the
Flood  Disaster  Protection Act of 1973, as amended.  If at any time during the term of the Mortgage  Loan,  the Company  determines in
accordance  with  applicable  law and pursuant to the Fannie Mae Guides that a Mortgaged  Property is located in a special flood hazard
area and is not covered by flood  insurance or is covered in an amount less than the amount  required by the Flood Disaster  Protection
Act of 1973, as amended,  the Company shall notify the related Mortgagor that the Mortgagor must obtain such flood insurance  coverage,
and if said Mortgagor fails to obtain the required flood insurance  coverage within forty-five (45) days after such  notification,  the
Company shall immediately force place the required flood insurance on the Mortgagor's  behalf.  The Company shall also maintain on each
REO Property,  fire and hazard insurance with extended  coverage in an amount which is at least equal to the maximum insurable value of
the improvements which are a part of such property,  and, to the extent required and available under the Flood Disaster  Protection Act
of 1973,  as amended,  flood  insurance in an amount as provided  above.  Any amounts  collected by the Company under any such policies
other than amounts to be deposited in the Escrow  Account and applied to the  restoration  or repair of the  Mortgaged  Property or REO
Property,  or released to the Mortgagor in accordance with Accepted Servicing  Practices,  shall be deposited in the Custodial Account,
subject to withdrawal  pursuant to Section 4.05. It is understood  and agreed that no other  additional  insurance  need be required by
the  Company of the  Mortgagor  or  maintained  on property  acquired  in respect of the  Mortgage  Loan,  other than  pursuant to this
Agreement,  the Fannie Mae Guides or such  applicable  state or federal  laws and  regulations  as shall at any time be in force and as
shall require such  additional  insurance.  All such policies  shall be endorsed with standard  mortgagee  clauses with loss payable to
the  Company  and its  successors  and/or  assigns  and shall  provide  for at least  thirty  (30)  days  prior  written  notice of any
cancellation,  reduction  in the amount or material  change in coverage  to the  Company.  The  Company  shall not  interfere  with the
Mortgagor's  freedom of choice in selecting  either his  insurance  carrier or agent;  provided,  however,  that the Company  shall not
accept any such insurance policies from insurance companies unless such companies are Qualified Insurers.

                                                                         48


--------------------------------------------------------------------------------



         Section 4.11      Maintenance of Mortgage Impairment Insurance Policy.

         In the event that the Company  shall obtain and  maintain a blanket  policy  issued by a Qualified  Insurer  insuring  against
hazard  losses on all of the  Mortgage  Loans,  then,  to the extent such  policy  provides  coverage in an amount  equal to the amount
required pursuant to Section 4.10 and otherwise  complies with all other  requirements of Section 4.10, it shall conclusively be deemed
to have  satisfied  its  obligations  as set forth in Section  4.10,  it being  understood  and agreed  that such  policy may contain a
deductible  clause,  in which case the Company shall, in the event that there shall not have been  maintained on the related  Mortgaged
Property or REO Property a policy  complying  with Section 4.10, and there shall have been a loss which would have been covered by such
policy,  deposit in the  Custodial  Account the amount not  otherwise  payable  under the  blanket  policy  because of such  deductible
clause.  In connection with its activities as servicer of the Mortgage Loans,  the Company agrees to prepare and present,  on behalf of
the Purchaser,  claims under any such blanket policy in a timely fashion in accordance  with the terms of such policy.  Upon request of
the  Purchaser,  the Company shall cause to be delivered to the  Purchaser a certified  true copy of such policy and shall use its best
efforts to obtain a statement  from the insurer  thereunder  that such policy shall in no event be terminated  or  materially  modified
without thirty (30) days' prior written notice to the Purchaser.

         Section 4.12      Fidelity Bond, Errors and Omissions Insurance.

         The Company shall maintain,  at its own expense,  a blanket fidelity bond and an errors and omissions  insurance policy,  with
broad  coverage  with  responsible  companies on all  officers,  employees or other  persons  acting in any capacity with regard to the
Mortgage Loan to handle funds,  money,  documents and papers  relating to the Mortgage  Loan. The Fidelity Bond shall be in the form of
the Financial Institution Bond Form A and shall protect and insure the Company against losses,  including forgery, theft,  embezzlement
and fraud of such  persons.  The errors and omissions  insurance  shall protect and insure the Company  against  losses  arising out of
errors and  omissions  and  negligent  acts of such  persons.  Such errors and  omissions  insurance  shall also protect and insure the
Company against losses in connection with the failure to maintain any insurance  policies  required  pursuant to this Agreement and the
release or satisfaction of a Mortgage Loan without having obtained  payment in full of the indebtedness  secured thereby.  No provision
of this Section 4.12  requiring  the Fidelity  Bond or errors and omissions  insurance  shall  diminish or relieve the Company from its
duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and insurance  policy shall be at
least equal to the corresponding  amounts required by Fannie Mae in the Fannie Mae Guides.  Upon request by the Purchaser,  the Company
shall deliver to the  Purchaser a  certificate  from the surety and the insurer as to the existence of the Fidelity Bond and errors and
omissions  insurance  policy and shall obtain a statement  from the surety and the insurer that such Fidelity Bond or insurance  policy
shall in no event be terminated or materially  modified  without thirty (30) days' prior written  notice to the Purchaser.  The Company
shall notify the Purchaser  within five (5) business days of receipt of notice that such Fidelity Bond or insurance  policy will be, or
has been,  materially  modified or  terminated.  Upon  request by the  Purchaser,  the Company  shall  provide  the  Purchaser  with an
insurance  certificate  certifying  coverage under this Section 4.12, and will provide an update to such certificate  upon request,  or
upon renewal or material modification of coverage.

                                                                         49


--------------------------------------------------------------------------------



         Section 4.13      Title, Management and Disposition of REO Property.

         In the event that title to the Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent  with an Opinion of Counsel  obtained by the Company from an attorney duly licensed to
practice law in the state where the REO Property is located.  Any Person or Persons  holding such title other than the Purchaser  shall
acknowledge in writing that such title is being held as nominee for the benefit of the Purchaser.

         The Company  shall notify the  Purchaser in  accordance  with the Fannie Mae Guides of each  acquisition  of REO Property upon
such  acquisition  (and, in any event,  shall provide notice of the consummation of any foreclosure sale within three (3) Business Days
of the date the  Company  receives  notice of such  consummation),  together  with a copy of the drive by  appraisal  or brokers  price
opinion of the  Mortgaged  Property  obtained in  connection  with such  acquisition,  and  thereafter  assume the  responsibility  for
marketing  such REO property in accordance  with  Accepted  Servicing  Practices.  Thereafter,  the Company  shall  continue to provide
certain  administrative  services to the  Purchaser  relating to such REO Property as set forth in this Section  4.13. No Servicing Fee
shall be assessed or otherwise accrue on any REO Property from and after the date on which it becomes an REO Property.

         The Company  shall,  either itself or through an agent selected by the Company,  and in accordance  with the Fannie Mae Guides
manage,  conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects and operates  other
foreclosed  property for its own  account,  and in the same manner that  similar  property in the same  locality as the REO Property is
managed.  The Company  shall cause each REO Property to be inspected  promptly  upon the  acquisition  of title thereto and shall cause
each REO Property to be inspected at least monthly  thereafter or more frequently as required by the  circumstances.  The Company shall
make or cause to be made a written  report of each such  inspection.  Such reports  shall be retained in the  Mortgage  File and copies
thereof shall be forwarded by the Company to the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event within three (3) years after title has been taken to such REO  Property.  No REO Property  shall be marketed for less than
the Appraised  Value,  without the prior consent of the  Purchaser.  No REO Property  shall be sold for less than  ninety-five  percent
(95%) of its Appraised Value,  without the prior consent of Purchaser.  All requests for  reimbursement of Servicing  Advances shall be
in  accordance  with the Fannie Mae Guides.  The  disposition  of REO Property  shall be carried out by the Company at such price,  and
upon such terms and  conditions,  as the Company deems to be in the best interests of the Purchaser  (subject to the above  conditions)
only with the prior written  consent of the Purchaser.  The Company shall provide  monthly reports to the Purchaser in reference to the
status of the marketing of the REO Properties.

                                                                         50


--------------------------------------------------------------------------------



         Notwithstanding  anything to the contrary contained herein,  the Purchaser may, at the Purchaser's sole option,  terminate the
Company as servicer of any such REO Property  without payment of any termination  fee with respect  thereto;  provided that the Company
shall on the date said  termination  takes effect be reimbursed for any  unreimbursed  advances of the Company's funds made pursuant to
Section 5.03 and any  unreimbursed  Servicing  Advances and Servicing Fees in each case relating to the Mortgage Loan  underlying  such
REO  Property  notwithstanding  anything  to the  contrary  set  forth in  Section  4.05.  In the  event of any such  termination,  the
provisions  of Section  11.01 hereof shall apply to said  termination  and the transfer of servicing  responsibilities  with respect to
such REO Property to the  Purchaser or its designee.  Within five (5) Business  Days of any such  termination,  the Company  shall,  if
necessary  convey such property to the Purchaser and shall further provide the Purchaser with the following  information  regarding the
subject REO  Property:  the related  drive by  appraisal  or brokers  price  opinion,  and copies of any  related  Mortgage  Impairment
Insurance  Policy  claims.  In addition,  within five (5) Business  Days,  the Company shall  provide the Purchaser  with the following
information  and documents  regarding the subject REO Property:  the related  trustee's deed upon sale and copies of any related hazard
insurance claims, or repair bids.

         Section 4.14      Notification of Maturity Date.

          With respect to each Mortgage  Loan,  the Company  shall  execute and deliver to the Mortgagor any and all necessary  notices
required  under  applicable law and the terms of the related  Mortgage Note and Mortgage  regarding the maturity date if required under
applicable law.

                                                                         51


--------------------------------------------------------------------------------


                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER

         Section 5.01      Distributions.

         On each  Remittance  Date, the Company shall  distribute by wire transfer of immediately  available funds to the Purchaser (i)
all amounts credited to the Custodial Account as of the close of business on the preceding  Determination  Date, net of charges against
or  withdrawals  from the Custodial  Account  pursuant to Section 4.05,  plus (ii) all Monthly  Advances,  if any, which the Company is
obligated  to  distribute  pursuant to Section  5.03,  plus,  (iii)  interest at the Mortgage  Loan  Remittance  Rate on any  Principal
Prepayment  from the date of such Principal  Prepayment  through the end of the month for which  disbursement is made provided that the
Company's  obligation  as to  payment  of such  interest  shall  be  limited  to the  Servicing  Fee  earned  during  the  month of the
distribution,  minus (iv) any amounts  attributable  to Monthly  Payments  collected  but due on a Due Date or Dates  subsequent to the
preceding  Determination  Date,  which  amounts  shall be  remitted  on the  Remittance  Date next  succeeding  the Due Period for such
amounts.  It is understood  that, by operation of Section 4.04,  the remittance on the First  Remittance  Date with respect to Mortgage
Loans  purchased  pursuant to the related Term Sheet is to include  principal  collected  after the Cut-off Date through the  preceding
Determination  Date plus interest,  adjusted to the Mortgage Loan Remittance Rate collected through such  Determination  Date exclusive
of any portion thereof  allocable to the period prior to the Cut-off Date, with the  adjustments  specified in clauses (ii),  (iii) and
(iv) above.

         With respect to any remittance  received by the Purchaser  after the  Remittance  Date, the Company shall pay to the Purchaser
interest on any such late  payment at an annual rate equal to the Prime Rate,  adjusted as of the date of each  change,  plus three (3)
percentage  points,  but in no event greater than the maximum amount  permitted by applicable law. Such interest shall cover the period
commencing  with the day  following  the  Business  Day such  payment was due and ending with the Business Day on which such payment is
made to the  Purchaser,  both  inclusive.  The payment by the Company of any such interest shall not be deemed an extension of time for
payment or a waiver of any Event of Default by the Company.  On each  Remittance  Date,  the Company shall provide a remittance  report
detailing all amounts being remitted pursuant to this Section 5.01.

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to the Purchaser an individual  loan accounting  report,  as of the last Business Day of each month,
in the Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an individual  Mortgage Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both the  Purchaser  and the  Company,  and no later than the fifth  Business  Day of the  following  month in hard copy,  and shall
contain the following:

                                                                         52


--------------------------------------------------------------------------------



         (i) With  respect to each  Monthly  Payment,  the amount of such  remittance  allocable  to  principal  (including  a separate
breakdown of any Principal Prepayment,  including the date of such prepayment,  and any prepayment penalties or premiums,  along with a
detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)  with respect to each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)  the amount of servicing compensation received by the Company during the prior distribution period;

         (iv)  the aggregate Stated Principal Balance of the Mortgage Loans;

         (v) the aggregate of any expenses  reimbursed to the Company during the prior  distribution  period  pursuant to Section 4.05;
and

         (vi) The number and aggregate  outstanding  principal  balances of Mortgage  Loans (a) delinquent (1) 30 to 59 days, (2) 60 to
89 days, (3) 90 days or more; (b) as to which foreclosure has commenced; and (c) as to which REO Property has been acquired.

         The Company shall also provide a trial balance,  sorted in the Purchaser's assigned loan number order, in the form of Exhibit
E hereto, with each such Report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority  or to the  Purchaser  pursuant  to any  applicable  law with  respect  to the  Mortgage  Loans and the
transactions  contemplated hereby. In addition,  the Company shall provide the Purchaser with such information  concerning the Mortgage
Loans as is necessary for the Purchaser to prepare its federal income tax return as the Purchaser may  reasonably  request from time to
time.

         In addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company  shall furnish to each Person
who was a Purchaser at any time during such  calendar  year an annual  statement in  accordance  with the  requirements  of  applicable
federal income tax law as to the aggregate of remittances for the applicable portion of such year.

         Section 5.03      Monthly Advances by the Company.

         Not later than the close of business on the Business Day  preceding  each  Remittance  Date,  the Company shall deposit in the
Custodial Account an amount equal to all payments not previously  advanced by the Company,  whether or not deferred pursuant to Section
4.01, of principal  (due after the Cut-off  Date) and interest not  allocable to the period prior to the Cut-off Date,  adjusted to the
Mortgage Loan Remittance Rate,  which were due on a Mortgage Loan and delinquent at the close of business on the related  Determination
Date.

         The  Company's  obligation  to make such  Monthly  Advances as to any  Mortgage  Loan will  continue  through the last Monthly
Payment  due prior to the  payment  in full of the  Mortgage  Loan,  or  through  the  Remittance  Date  prior to the date on which the
Mortgaged Property  liquidates  (including  Insurance Proceeds,  proceeds from the sale of REO Property or Condemnation  Proceeds) with
respect to the Mortgage Loan unless the Company deems such advance to be a  Nonrecoverable  Advance.  In such event,  the Company shall
deliver to the  Purchaser  an  Officer's  Certificate  of the Company to the effect that an officer of the  Company  has  reviewed  the
related Mortgage File and has made the reasonable determination that any additional advances are nonrecoverable.

                                                                         53


--------------------------------------------------------------------------------



         Section 5.04      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed-in-lieu
of  foreclosure,  the Company  shall submit to the  Purchaser a liquidation  report with respect to such  Mortgaged  Property in a form
mutually  acceptable  to the  Company  and the  Purchaser.  The  Company  shall also  provide  reports  on the  status of REO  Property
containing such information as the Purchaser may reasonably require.

                                                                         54


--------------------------------------------------------------------------------


                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES

         Section 6.01      Assumption Agreements.

         The Company  will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the
Mortgaged  Property  (whether by absolute  conveyance or by contract of sale, and whether or not the Mortgagor  remains or is to remain
liable under the Mortgage Note and/or the  Mortgage),  exercise its rights to  accelerate  the maturity of such Mortgage Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Company  shall not  exercise  any such rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance  Policy,  if any. If the
Company  reasonably  believes it is unable under applicable law to enforce such "due-on-sale"  clause, the Company,  will enter into an
assumption  agreement  with the person to whom the  Mortgaged  Property has been  conveyed or is proposed to be  conveyed,  pursuant to
which such person becomes liable under the Mortgage Note and, to the extent  permitted by applicable  state law, the Mortgagor  remains
liable  thereon.  Where an assumption is allowed  pursuant to this Section 6.01,  the Company,  with the prior consent of the Purchaser
and the primary  mortgage  insurer,  if any, is authorized to enter into a substitution of liability  agreement with the person to whom
the  Mortgaged  Property  has been  conveyed or is proposed to be conveyed  pursuant to which the original  mortgagor is released  from
liability and such Person is  substituted as mortgagor and becomes liable under the related  Mortgage  Note. Any such  substitution  of
liability agreement shall be in lieu of an assumption agreement.

         In connection with any such assumption or substitution of liability,  the Company shall follow the underwriting  practices and
procedures  of the Company.  With respect to an  assumption  or  substitution  of  liability,  the Mortgage  Interest Rate borne by the
related  Mortgage Note,  the amount of the Monthly  Payment and the maturity date may not be changed  (except  pursuant to the terms of
the Mortgage Note). If the credit of the proposed  transferee does not meet such underwriting  criteria,  the Company diligently shall,
to the extent  permitted by the Mortgage or the Mortgage  Note and by applicable  law,  accelerate  the maturity of the Mortgage  Loan.
The Company  shall notify the  Purchaser  that any such  substitution  of  liability  or  assumption  agreement  has been  completed by
forwarding to the Purchaser the original of any such substitution of liability or assumption  agreement,  which document shall be added
to the related  Mortgage File and shall,  for all purposes,  be considered a part of such Mortgage File to the same extent as all other
documents  and  instruments  constituting  a part  thereof.  All fees  collected  by the Company for  entering  into an  assumption  or
substitution of liability agreement shall belong to the Company.

         Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Company shall not be
deemed to be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by
operation  of law or any  assumption  which the  Company may be  restricted  by law from  preventing,  for any reason  whatsoever.  For
purposes of this  Section  6.01,  the term  "assumption"  is deemed to also  include a sale of the  Mortgaged  Property  subject to the
Mortgage that is not accompanied by an assumption or substitution of liability agreement.

                                                                         55


--------------------------------------------------------------------------------



         Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner  customary  for such  purposes,  the Company  will  immediately  notify the  Purchaser by a  certification,  which
certification  shall  include a statement  to the effect that all amounts  received or to be received in  connection  with such payment
which are  required  to be  deposited  in the  Custodial  Account  pursuant  to Section  4.04 have been or will be so  deposited,  of a
Servicing  Officer and shall  request  execution  of any  document  necessary  to satisfy the  Mortgage  Loan and delivery to it of the
portion of the Mortgage  File held by the Purchaser or its  designee.  The  Purchaser  shall no later than five (5) Business Days after
receipt of such  certification  and request,  release or cause to be released to the Company,  the related Mortgage Loan Documents and,
upon its receipt of such  documents,  the Company shall  promptly  prepare and deliver to the Purchaser the requisite  satisfaction  or
release.  No later than five (5) Business Days following its receipt of such satisfaction or release,  the Purchaser shall deliver,  or
cause to be delivered,  to the Company the release or satisfaction  properly executed by the owner of record of the applicable mortgage
or its duly  appointed  attorney  in  fact.  No  expense  incurred  in  connection  with  any  instrument  of  satisfaction  or deed of
reconveyance shall be chargeable to the Custodial Account.

         In the event the  Company  satisfies  or  releases a Mortgage  without  having  obtained  payment in full of the  indebtedness
secured by the  Mortgage  or should it  otherwise  prejudice  any right the  Purchaser  may have under the  mortgage  instruments,  the
Company,  upon written demand, shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the
related  Mortgage  Loan by deposit  thereof in the  Custodial  Account.  The Company  shall  maintain the Fidelity  Bond and errors and
omissions  insurance  insuring  the  Company  against  any loss it may sustain  with  respect to any  Mortgage  Loan not  satisfied  in
accordance with the procedures set forth herein.

         From time to time and as  appropriate  for the servicing or  foreclosure  of the Mortgage  Loan,  including for the purpose of
collection under any Primary Mortgage  Insurance Policy or Lender Primary Mortgage  Insurance Policy, the Purchaser shall, upon request
of the Company  and  delivery  to the  Purchaser  of a servicing  receipt  signed by a  Servicing  Officer,  release the portion of the
Mortgage File held by the Purchaser to the Company.  Such servicing  receipt shall obligate the Company to return the related  Mortgage
documents to the Purchaser  when the need therefor by the Company no longer  exists,  unless the Mortgage Loan has been  liquidated and
the  Liquidation  Proceeds  relating to the Mortgage  Loan have been  deposited in the  Custodial  Account or the Mortgage File or such
document  has been  delivered  to an  attorney,  or to a public  trustee or other  public  official as required by law, for purposes of
initiating  or pursuing  legal  action or other  proceedings  for the  foreclosure  of the  Mortgaged  Property  either  judicially  or
non-judicially,  and the Company has  delivered to the  Purchaser a certificate  of a Servicing  Officer  certifying as to the name and
address of the Person to which such Mortgage File or such  document was  delivered and the purpose or purposes of such  delivery.  Upon
receipt of a  certificate  of a Servicing  Officer  stating that such  Mortgage Loan was  liquidated,  the  servicing  receipt shall be
released by the Purchaser to the Company.

                                                                         56


--------------------------------------------------------------------------------



         Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company shall be entitled to withdraw  from the Custodial  Account (to the
extent of interest payments  collected on the Mortgage Loans) or to retain from interest payments  collected on the Mortgage Loans, the
amounts  provided for as the Company's  Servicing Fee, subject to payment of compensating  interest on Principal  Prepayments as capped
by the Servicing Fee pursuant to Section 5.01(iii).  Additional  servicing  compensation in the form of assumption fees, as provided in
Section  6.01,  and late payment  charges or  otherwise  shall be retained by the Company to the extent not required to be deposited in
the Custodial  Account.  The Company shall be required to pay all expenses  incurred by it in connection with its servicing  activities
hereunder and shall not be entitled to reimbursement therefor except as specifically provided for.

         Section 6.04      [Reserved]

         Section 6.05      [Reserved]

         Section 6.06      Purchaser's Right to Examine the Company Records.

         The Purchaser  shall have the right to examine and audit upon  reasonable  notice to the Company,  during business hours or at
such other times as might be reasonable  under  applicable  circumstances,  any and all of the books,  records,  documentation or other
information  of the Company,  or held by another for the Company or on its behalf or  otherwise,  which relates to the  performance  or
observance by the Company of the terms, covenants or conditions of this Agreement.

         The  Company  shall  provide  to the  Purchaser  and any  supervisory  agents or  examiners  representing  a state or  federal
governmental agency having jurisdiction over the Purchaser,  including but not limited to OTS, FDIC and other similar entities,  access
to any  documentation  regarding  the  Mortgage  Loans in the  possession  of the  Company  which  may be  required  by any  applicable
regulations.  Such access shall be afforded without charge,  upon reasonable  request,  during normal business hours and at the offices
of the Company, and in accordance with the FDIC, OTS, or any other similar federal or state regulations, as applicable.

                                                              ARTICLE VII

                                                  REPORTS TO BE PREPARED BY SERVICER

         Section 7.01      Company Shall Provide Information as Reasonably Required.

         The Company  shall  furnish to the Purchaser  during the term of this  Agreement,  such  periodic,  special or other  reports,
information or documentation,  whether or not provided for herein,  as shall be necessary,  reasonable or appropriate in respect to the
Purchaser,  or otherwise in respect to the Mortgage  Loans and the  performance  of the Company  under this  Agreement,  including  any
reports,  information  or  documentation  reasonably  required to comply  with any  regulations  regarding  any  supervisory  agents or
examiners of the Purchaser all such reports or information  to be as provided by and in accordance  with such  applicable  instructions
and  directions as the Purchaser may  reasonably  request in relation to this  Agreement or the  performance  of the Company under this
Agreement.  The Company  agrees to execute and deliver all such  instruments  and take all such action as the  Purchaser,  from time to
time, may reasonably request in order to effectuate the purpose and to carry out the terms of this Agreement.

                                                                         57


--------------------------------------------------------------------------------



         In  connection  with  marketing the Mortgage  Loans,  the Purchaser  may make  available to a  prospective  purchaser  audited
financial  statements of the Company for the most recently  completed two (2) fiscal years for which such statements are available,  as
well as a  Consolidated  Statement of Condition at the end of the last two (2) fiscal years  covered by any  Consolidated  Statement of
Operations.  If it has not already done so, the Company shall furnish  promptly to the Purchaser or a prospective  purchaser  copies of
the statements specified above if reasonably requested.

         The Company  shall make  reasonably  available to the  Purchaser or any  prospective  Purchaser a  knowledgeable  financial or
accounting officer for the purpose of answering  questions and to permit any prospective  purchaser to inspect the Company's  servicing
facilities for the purpose of satisfying such  prospective  purchaser that the Company has the ability to service the Mortgage Loans as
provided in this Agreement.

                                                                         58


--------------------------------------------------------------------------------




                                                             ARTICLE VIII

                                                             THE SERVICER

         Section 8.01      Indemnification; Third Party Claims.

                  The Company  agrees to indemnify  the  Purchaser and hold it harmless  against any and all claims,  losses,  damages,
penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that the Purchaser may
sustain in any way related to the failure of the Company to observe and perform its duties,  obligations,  covenants, and agreements to
service the Mortgage Loans in strict compliance with the terms of this Agreement,  including,  but not limited to, the loss, damage, or
misplacement  of any  documentation  delivered  to the  Company  pursuant  to Section  2.07 and the  Company's  failure to perform the
obligations  set forth in Section  11.10.  The Company  agrees to  indemnify  the  Purchaser  and hold it harmless  against any and all
claims,  losses,  damages,  penalties,  fines,  forfeitures,  legal fees and related costs,  judgments,  and any other costs,  fees and
expenses  that the  Purchaser  may  sustain in any way from any claim,  demand,  defense or  assertion  based on or grounded  upon,  or
resulting  from any assertion  based on,  grounded upon or resulting from a breach or alleged  breach of any of the  representation  or
warranty set forth in Sections 3.01 or 3.02 of this Agreement.  The Company shall  immediately  notify the Purchaser if a claim covered
by the  indemnification  herein is made by a third party  against the Company  with respect to this  Agreement  or the Mortgage  Loans,
assume  (with the consent of the  Purchaser)  the defense of any such claim and pay all  expenses in  connection  therewith,  including
counsel fees,  whether or not such claim is settled prior to judgment,  and promptly pay,  discharge and satisfy any judgment or decree
which may be entered  against it or the  Purchaser  in respect  of such  claim.  The  Company  shall  follow any  written  instructions
received  from the  Purchaser in  connection  with such claim.  The  Purchaser  shall  promptly  reimburse  the Company for all amounts
advanced by it  pursuant  to the two  preceding  sentences  except when the claim  relates to the failure of the Company to service and
administer the Mortgages in strict  compliance with the terms of this Agreement,  the breach of representation or warranty set forth in
Sections 3.01 or 3.02, or the  negligence,  bad faith or willful  misconduct of the Company.  The provisions of this Section 8.01 shall
survive termination of this Agreement.

         Section 8.02      Merger or Consolidation of the Company.

         The Company will keep in full effect its existence,  rights and franchises  under the laws of the jurisdiction of organization
except as permitted  herein,  and will obtain and preserve its  qualification  to do business in each other  jurisdiction in which such
qualification is or shall be necessary to protect the validity and  enforceability of this Agreement,  or any of the Mortgage Loans and
to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party,  or any Person  succeeding to the business of the Company  whether or not related
to loan  servicing,  shall be the successor of the Company  hereunder,  without the execution or filing of any paper or any further act
on the part of any of the parties hereto,  anything herein to the contrary  notwithstanding;  provided,  however, that the successor or
surviving  Person  shall be an  institution  (i) having a GAAP net worth of not less than  $25,000,000,  (ii) the deposits of which are
insured by the FDIC, SAIF and/or BIF, and which is a HUD-approved  mortgagee whose primary  business is in origination and servicing of
first lien mortgage loans, and (iii) who is a Fannie Mae or FHLMC approved seller/servicer in good standing.

                                                                         59


--------------------------------------------------------------------------------



         Section 8.03      Limitation on Liability of the Company and Others.

         Neither  the  Company  nor any of the  officers,  employees  or agents of the  Company  shall be under  any  liability  to the
Purchaser  for any action  taken or for  refraining  from the taking of any action in good faith  pursuant  to this  Agreement,  or for
errors in  judgment  made in good  faith;  provided,  however,  that this  provision  shall not  protect the Company or any such person
against any breach of warranties or  representations  made herein,  or failure to perform its obligations in strict compliance with any
standard of care set forth in this Agreement,  or any liability which would otherwise be imposed by reason of negligence,  bad faith or
willful  misconduct,  or any breach of the terms and conditions of this  Agreement.  The Company and any officer,  employee or agent of
the  Company  may rely in good faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by the  Purchaser
respecting any matters  arising  hereunder.  The Company shall not be under any obligation to appear in,  prosecute or defend any legal
action  which is not  incidental  to its duties to service  the  Mortgage  Loans in  accordance  with this  Agreement  and which in its
reasonable  opinion may involve it in any expenses or  liability;  provided,  however,  that the Company  may,  with the consent of the
Purchaser,  undertake any such action which it may deem  necessary or desirable in respect to this  Agreement and the rights and duties
of the parties hereto.  In such event,  the reasonable  legal expenses and costs of such action and any liability  resulting  therefrom
shall be expenses,  costs and  liabilities  for which the Purchaser will be liable,  and the Company shall be entitled to be reimbursed
therefor from the Purchaser upon written demand.

         Section 8.04      Company Not to Assign or Resign.

         The Company shall not assign this  Agreement or resign from the  obligations  and duties hereby imposed on it except by mutual
consent of the Company and the Purchaser or upon the  determination  that its  servicing  duties  hereunder  are no longer  permissible
under  applicable law and such  incapacity  cannot be cured by the Company.  Any such  determination  permitting the resignation of the
Company  shall be  evidenced by an Opinion of Counsel to such effect  delivered  to the  Purchaser.  No such  resignation  shall become
effective  until a successor  shall have assumed the Company's  responsibilities  and  obligations  hereunder in the manner provided in
Section 11.01.

         Section 8.05      No Transfer of Servicing.

         With respect to the  retention of the Company to service the  Mortgage  Loans  hereunder,  the Company  acknowledges  that the
Purchaser has acted in reliance upon the Company's  independent  status,  the adequacy of its servicing  facilities,  plan,  personnel,
records and  procedures,  its integrity,  reputation and financial  standing and the continuance  thereof.  Without in any way limiting
the generality of this Section,  the Company shall not either assign this  Agreement or the servicing  hereunder or delegate its rights
or duties  hereunder  or any portion  thereof,  or sell or  otherwise  dispose of all or  substantially  all of its property or assets,
without the prior written  approval of the Purchaser,  which consent shall be granted or withheld in the Purchaser's  sole  discretion,
unless the Company meets the requirements of the last sentence of Section 8.02 herein after any such disposition.

                                                                         60


--------------------------------------------------------------------------------



         Without in any way  limiting  the  generality  of this Section  8.05,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion thereof without (i) satisfying
the  requirements  set forth herein or (ii) the prior written  consent of the  Purchaser,  then the  Purchaser  shall have the right to
terminate  this  Agreement,  without any payment of any penalty or damages and without any liability  whatsoever to the Company  (other
than with respect to accrued but unpaid Servicing Fees and Servicing Advances remaining unpaid) or any third party.

                                                                         61


--------------------------------------------------------------------------------




                                                              ARTICLE IX

                                                                DEFAULT

         Section 9.01      Events of Default.

         In case one or more of the following Events of Default by the Company shall occur and be continuing, that is to say:

         (i) any failure by the Company to remit to the  Purchaser  any payment  required to be made under the terms of this  Agreement
which continues unremedied for a period of one (1) Business Day after receipt of written notice to the Company; or

         (ii)  failure on the part of the Company  duly to observe or perform in any  material  respect any other of the  covenants  or
agreements on the part of the Company set forth in this  Agreement  which  continues  unremedied for a period of thirty (30) days after
the date on which  written  notice of such  failure,  requiring  the same to be  remedied,  shall have been given to the Company by the
Purchaser; or

         (iii) a decree  or  order  of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment  of debt,  marshalling of assets and liabilities or
similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Company and such decree
or order shall have remained in force undischarged or unstayed for a period of sixty (60) days; or

         (iv) the Company shall consent to the  appointment of a conservator or receiver or liquidator in any  insolvency,  bankruptcy,
readjustment of debt,  marshalling of assets and liabilities or similar  proceedings of or relating to the Company or of or relating to
all or substantially all of its property; or

         (v) the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to take
advantage of any applicable insolvency or reorganization  statute, make an assignment for the benefit of its creditors,  or voluntarily
suspend payment of its obligations; or

         (vi) the  Company  ceases to be  approved by either  Fannie Mae or FHLMC as a mortgage  loan seller or servicer  for more than
thirty (30) days; or

         (vii) the Company  attempts to assign its right to  servicing  compensation  hereunder  or the Company  attempts,  without the
consent of the  Purchaser,  to sell or otherwise  dispose of all or  substantially  all of its property or assets  (except as expressly
permitted  hereunder)  or to assign  this  Agreement  or the  servicing  responsibilities  hereunder  (except  as  expressly  permitted
hereunder) or to delegate its duties hereunder or any portion thereof; or

                                                                         62


--------------------------------------------------------------------------------



         (viii) the Company ceases to be (a) licensed to service first lien  residential  mortgage loans in any  jurisdiction  in which
a Mortgaged  Property is located and such licensing is required,  and (b) qualified to transact  business in any jurisdiction  where it
is currently so qualified,  but only to the extent such  non-qualification  materially and adversely  affects the Company's  ability to
perform its obligations hereunder; or

         (ix)   the Company fails to meet the eligibility criteria set forth in the last sentence of Section 8.02.

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in  writing to the  Company  (except  in the case of an Event of  Default  under  clauses  (iii),  (iv) or (v)  above,  in which  case,
automatically  and without  notice) the Company may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01
and at law or equity or to damages,  including injunctive relief and specific performance,  terminate all the rights and obligations of
the Company under this Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Company for the
same.  On or after the receipt by the Company of such  written  notice (or,  in the case of an Event of Default  under  clauses  (iii),
(iv) or (v) above,  in which case,  automatically  and without  notice),  all authority and power of the Company under this  Agreement,
whether with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section
11.01.  Upon written  request from the  Purchaser,  the Company  shall  prepare,  execute and deliver,  any and all documents and other
instruments,  place in such  successor's  possession all Mortgage  Files,  and do or accomplish  all other acts or things  necessary or
appropriate  to effect the purposes of such notice of  termination,  whether to complete the transfer and  endorsement or assignment of
the Mortgage  Loans and related  documents,  or otherwise,  at the Company's  sole expense.  The Company  agrees to cooperate  with the
Purchaser and such successor in effecting the termination of the Company's  responsibilities and rights hereunder,  including,  without
limitation,  the transfer to such  successor  for  administration  by it of all cash amounts which shall at the time be credited by the
Company to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO Property.

         Section 9.02      Waiver of Defaults.

         The Purchaser may waive only by written  notice any default by the Company in the  performance  of its  obligations  hereunder
and its  consequences.  Upon any such waiver of a past  default,  such default shall cease to exist,  and any Event of Default  arising
therefrom  shall be deemed to have been remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent
or other default or impair any right consequent thereon except to the extent expressly so waived in writing.

                                                                         63


--------------------------------------------------------------------------------



                                                               ARTICLE X

                                                              TERMINATION

         Section 10.01     Termination.

         The respective  obligations  and  responsibilities  of the Company shall terminate upon: (i) the later of the final payment or
other  liquidation  (or any advance with respect  thereto) of the last Mortgage Loan and the  disposition of all remaining REO Property
and the  remittance  of all funds due  hereunder;  or (ii) by mutual  consent of the Company  and the  Purchaser  in writing;  or (iii)
termination with cause under the terms of this Agreement.

                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS

         Section 11.01     Successor to the Company.

         Prior to  termination of the Company's  responsibilities  and duties under this  Agreement  pursuant to Sections  4.03,  4.13,
8.04, 9.01, 10.01 (ii) or (iii), the Purchaser shall (i) succeed to and assume all of the Company's  responsibilities,  rights,  duties
and  obligations  under this Agreement,  or (ii) appoint a successor  having the  characteristics  set forth in Section 8.02 hereof and
which shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement
prior to the  termination of the Company's  responsibilities,  duties and  liabilities  under this  Agreement.  In connection with such
appointment  and  assumption,  the Purchaser  may make such  arrangements  for the  compensation  of such  successor out of payments on
Mortgage  Loans as the  Purchaser  and such  successor  shall  agree.  In the event that the  Company's  duties,  responsibilities  and
liabilities  under this  Agreement  should be terminated  pursuant to the  aforementioned  Sections,  the Company shall  discharge such
duties and  responsibilities  during the period  from the date it acquires  knowledge  of such  termination  until the  effective  date
thereof with the same degree of diligence  and prudence  which it is  obligated  to exercise  under this  Agreement,  and shall take no
action  whatsoever  that might impair or prejudice the rights or financial  condition of its successor.  The  resignation or removal of
the Company pursuant to the  aforementioned  Sections shall not become effective until a successor shall be appointed  pursuant to this
Section and shall in no event relieve the Company of the  representations  and  warranties  made pursuant to Sections 3.01 and 3.02 and
the remedies  available to the  Purchaser  under  Sections 3.03 and 8.01, it being  understood  and agreed that the  provisions of such
Sections  3.01,  3.02,  3.03 and 8.01 shall be applicable to the Company  notwithstanding  any such  resignation  or termination of the
Company, or the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting  such  appointment,  whereupon  such  successor  shall become fully vested with all the rights,  powers,  duties,
responsibilities,  obligations  and liabilities of the Company,  with like effect as if originally  named as a party to this Agreement.
Any  termination or resignation of the Company or termination of this Agreement  pursuant to Section 4.03,  4.13,  8.04,  9.01 or 10.01
shall not affect any claims that the Purchaser may have against the Company arising prior to any such termination or resignation.

                                                                         64


--------------------------------------------------------------------------------



         The Company  shall  promptly  deliver to the  successor  the funds in the  Custodial  Account  and the Escrow  Account and the
Mortgage  Files and related  documents and  statements  held by it hereunder  and the Company shall account for all funds.  The Company
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely
vest and confirm in the successor all such rights,  powers, duties,  responsibilities,  obligations and liabilities of the Company. The
successor shall make arrangements as it may deem appropriate to reimburse the Company for  Nonrecoverable  Advances which the successor
retains  hereunder and which would  otherwise have been recovered by the Company  pursuant to this Agreement but for the appointment of
the successor servicer.

         Upon a successor's  acceptance of appointment  as such,  the party who obtained such successor  shall notify by mail the other
party of such appointment.

         Section 11.02     Amendment.

         This  Agreement may be amended from time to time by the Company and the Purchaser by written  agreement  signed by the Company
and the Purchaser.

         Section 11.03     [Reserved]

         Section 11.04     Governing Law.

         This  Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of the State of New
York  except to the extent  preempted  by Federal  law.  The  obligations,  rights  and  remedies  of the  parties  hereunder  shall be
determined in accordance with such laws.

         Section 11.05     Notices.

         Any  demands,  notices or other  communications  permitted  or  required  hereunder  shall be in  writing  and shall be deemed
conclusively  to have been given if  personally  delivered  at or mailed by  registered  mail,  postage  prepaid,  and  return  receipt
requested or certified  mail,  return receipt  requested,  or transmitted by telex,  telegraph or telecopier and confirmed by a similar
mailed writing, as follows:

         (i)      if to the Company:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                                                                         65


--------------------------------------------------------------------------------



                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

         (ii)     if to the Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II,
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms. Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention:  Steven Trombetta

or such other  address as may  hereafter  be furnished to the other party by like  notice.  Any such  demand,  notice or  communication
hereunder  shall be deemed to have been received on the date  delivered to or received at the premises of the addressee (as  evidenced,
in the case of registered or certified mail, by the date noted on the return receipt).

         Section 11.06     Severability of Provisions.

         Any part,  provision,  representation or warranty of this Agreement and the related Term Sheet which is prohibited or which is
held to be void or unenforceable  shall be ineffective to the extent of such prohibition or unenforceability  without  invalidating the
remaining  provisions  hereof. Any part,  provision,  representation or warranty of this Agreement which is prohibited or unenforceable
or is held to be void or  unenforceable  in any  jurisdiction  shall be  ineffective,  as to such  jurisdiction,  to the extent of such
prohibition or unenforceability  without  invalidating the remaining provisions hereof, and any such prohibition or unenforceability in
any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any other  jurisdiction.  To
the extent  permitted by applicable law, the parties hereto waive any provision of law that prohibits or renders void or  unenforceable
any provision  hereof. If the invalidity of any part,  provision,  representation or warranty of this Agreement shall deprive any party
of the  economic  benefit  intended to be  conferred  by this  Agreement,  the parties  shall  negotiate,  in good faith,  to develop a
structure the economic effect of which is nearly as possible the same as the economic  effect of this Agreement  without regard to such
invalidity.

                                                                         66


--------------------------------------------------------------------------------



         Section 11.07     Exhibits.

         The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.

         Section 11.08     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

         (i)      the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         (ii)     accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
accepted accounting principles;

         (iii)    references herein to "Articles", "Sections", Subsections",  "Paragraphs", and other subdivisions without reference to
a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         (iv)     a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         (v)      the words "herein",  "hereof ",  "hereunder" and other words of similar import refer to this Agreement as a whole and
not to any particular provision;

         (vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

         (viii)   headings of the Articles and Sections in this  Agreement are for  reference  purposes only and shall not be deemed to
have any substantive effect.

         Section 11.09     Reproduction of Documents.

         This Agreement and all documents relating thereto,  including,  without  limitation,  (i) consents,  waivers and modifications
which may hereafter be executed,  (ii) documents  received by any party at the closing,  and (iii) financial  statements,  certificates
and other information previously or hereafter furnished,  may be reproduced by any photographic,  photostatic,  microfilm,  micro-card,
miniature  photographic or other similar process.  The parties agree that any such reproduction  shall be admissible in evidence as the
original  itself in any judicial or  administrative  proceeding,  whether or not the  original is in existence  and whether or not such
reproduction  was made by a party in the regular course of business,  and that any  enlargement,  facsimile or further  reproduction of
such reproduction shall likewise be admissible in evidence.

                                                                         67


--------------------------------------------------------------------------------



         Section 11.10     Confidentiality of Information.

         Each party recognizes  that, in connection with this Agreement,  it may become privy to non-public  information  regarding the
financial condition,  operations and prospects of the other party. Each party agrees to keep all non-public  information  regarding the
other party  strictly  confidential,  and to use all such  information  solely in order to  effectuate  the  purpose of the  Agreement;
provided that each party may provide  confidential  information  to its  employees,  agents and affiliates who have a need to know such
information in order to effectuate the transaction.  In addition,  confidential  information may be provided to a regulatory  authority
with supervisory power over the Purchaser, provided such information is identified as confidential non-public information.

         The Company  agrees that the Company (i) shall comply with any  applicable  laws and  regulations  regarding  the privacy and
security of Consumer Information  including,  but not limited to the  Gramm-Leach-Bliley  Act, Title V, Subtitle A, 15 U.S.C. § 6801 et
seq.,  (ii) shall not use Consumer  Information in any manner  inconsistent  with any applicable  laws and  regulations  regarding the
privacy and security of Consumer  Information,  (iii) shall not disclose Consumer  Information to third parties except at the specific
written  direction of the  Purchaser,  (iv) shall  maintain  adequate  physical,  technical and  administrative  safeguards to protect
Consumer  Information from unauthorized  access as provided by the applicable laws and regulations,  and (v) shall immediately  notify
the Purchaser of any actual or suspected breach of the confidentiality of Consumer  Information that would have a material and adverse
effect on the Purchaser.

         Section 11.11     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments  is subject to  recordation  in all  appropriate  public
offices  for real  property  records  in all the  counties  or other  comparable  jurisdictions  in which  any or all of the  Mortgaged
Properties are situated,  and in any other appropriate public recording office or elsewhere,  such recordation to be effected by and at
the Company's  expense in the event  recordation  is either  necessary  under  applicable law or requested by the Purchaser at its sole
option.

         Section 11.12     Assignment.

     The Purchaser shall have the right, without the consent of the Company, to assign, in whole or in part, its interest under this
     Agreement with respect to some or all of the Mortgage Loans, and designate any person to exercise any rights of the Purchaser
     hereunder, by executing a Purchase,  Assignment, Assumption and Recognition Agreement substantially in the form of Exhibit D
     hereto and the assignee or designee shall accede to the rights and obligations hereunder of the Purchaser with respect to such
     Mortgage Loans.  In no event shall the Purchaser sell a partial interest in any Mortgage Loan without the written consent of the
     Company, which consent shall not be unreasonably denied.  All references to the Purchaser in this Agreement shall be deemed to
     include its assignee or designee.  The Company shall have the right, only with the consent of the Purchaser or otherwise in
     accordance with this Agreement, to assign, in whole or in part, its interest under this Agreement with respect to some or all of
     the Mortgage Loans.

                                                                         68


--------------------------------------------------------------------------------




         Section 11.13     No Partnership.

         Nothing herein contained shall be deemed or construed to create a  co-partnership  or joint venture between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for the Purchaser.

         Section 11.14     Signature Pages/Counterparts; Successors and Assigns.

         This Agreement and/or any Term Sheet shall be executed by each party (i) in one or more fully executed  copies,  each of which
shall constitute a fully executed  original  Agreement,  and/or (ii) in counterparts  having one or more original  signatures,  and all
such  counterparts  containing the original  signatures of all of the parties  hereto taken together shall  constitute a fully executed
original  Agreement or Term Sheet, as applicable,  and/or (iii) by delivery of one or more original signed signature pages to the other
parties hereto (x) by mail or courier,  and/or (y) by electronic  transmission,  including without limitation by telecopier,  facsimile
or email of a scanned  image  ("Electronic  Transmission"),  each of which as received  shall  constitute  for all purposes an executed
original  signature  page of such party.  The Purchaser may deliver a copy of this Agreement  and/or any Term Sheet,  fully executed as
provided  herein,  to each other party hereto by mail and/or  courier  and/or  Electronic  Transmission,  and such copy as so delivered
shall  constitute a fully executed  original  Agreement or Term Sheet,  as applicable,  superseding  any prior form of the Agreement or
Term Sheet,  as applicable,  that differs  therefrom in any respect.  This Agreement  shall inure to the benefit of and be binding upon
the Company and the Purchaser and their respective successor and assigns.

         Section 11.15     Entire Agreement.

         The Company  acknowledges that no representations,  agreements or promises were made to the Company by the Purchaser or any of
its employees other than those  representations,  agreements or promises  specifically  contained herein and in the  Confirmation.  The
Confirmation and this Agreement and the related Term Sheet sets forth the entire  understanding  between the parties hereto;  provided,
however,  only this  Agreement and the related Term Sheet shall be binding upon all  successors  of both  parties.  In the event of any
inconsistency between the Confirmation and this Agreement, this Agreement and the related Term Sheet shall control.

         Section 11.16.  No Solicitation.

         From and after the  Closing  Date,  the  Company  agrees  that it will not take any action or permit or cause any action to be
taken by any of its agents or  affiliates,  to  personally,  by telephone or mail,  solicit the  Mortgagor  under any Mortgage  Loan to
refinance the Mortgage Loan, in whole or in part,  without the prior written consent of the Purchaser.  Notwithstanding  the foregoing,
it is  understood  and agreed that (i)  promotions  undertaken by the Company or any affiliate of the Company which are directed to the
general  public at large,  or segments  thereof,  provided that no segment shall consist  primarily of the Mortgage  Loans,  including,
without  limitation,  mass mailing based on commercially  acquired mailing lists,  newspaper,  radio and television  advertisements and
(ii) responses to unsolicited requests or inquiries made by a Mortgagor or an agent of a Mortgagor,  shall not constitute  solicitation
under this Section  11.16.  This Section  11.16 shall not be deemed to preclude the Company or any of its  affiliates  from  soliciting
any  Mortgagor  for any other  financial  products or services.  The Company shall use its best efforts to prevent the sale of the name
of any Mortgagor to any Person who is not affiliate of the Company.

                                                                         69


--------------------------------------------------------------------------------



         Section 11.17.  Closing.

         The closing for the purchase and sale of the Mortgage  Loans shall take place on the related  Closing Date.  The closing shall
be either:  by  telephone,  confirmed  by letter or wire as the parties  shall  agree,  or  conducted  in person,  at such place as the
parties shall agree.

         The closing for the  Mortgage  Loans to be purchased  on the related  Closing  Date shall be subject to each of the  following
conditions:

         (a)      at least one (1)  Business  Day prior to the related  Closing  Date,  the Company  shall  deliver to the  Purchaser a
magnetic  diskette,  or transmit by modem, a listing on a loan-level  basis of the information  contained in the related  Mortgage Loan
Schedule attached to the related Term Sheet;

         (b)      all of the  representations  and warranties of the Company under this Agreement  shall be materially true and correct
as of the related  Closing  Date and no event  shall have  occurred  which,  with notice or the  passage of time,  would  constitute  a
material default under this Agreement;

         (c)      the  Purchaser  shall have  received,  or the  Purchaser's  attorneys  shall have  received in escrow,  all documents
required  pursuant to this  Agreement,  the related  Term Sheet and an Officer  Certificate  (on or prior to the initial  Closing  Date
only),  all in such forms as are  agreed  upon and  acceptable  to the  Purchaser,  duly  executed  by all  signatories  other than the
Purchaser as required pursuant to the terms hereof; and

         (d)      all other terms and  conditions  of this  Agreement,  the  related  Term Sheet and the  Confirmation  shall have been
materially complied with.

         Subject to the foregoing  conditions,  the Purchaser  shall pay to the Company on the related Closing Date the Purchase Price,
plus accrued  interest  pursuant to Section 2.02 of this  Agreement,  by wire transfer of  immediately  available  funds to the account
designated by the Company.

         Section 11.18.    [Reserved]

         Section 11.19.    Monthly Reporting with Respect to a Reconstitution.

                                                                         70


--------------------------------------------------------------------------------



         As long as the Company  continues to service  Mortgage  Loans,  the Company agrees that with respect to any Mortgage Loan sold
or transferred  pursuant to a Reconstitution  as described in Section 11.18 of this Agreement (a  "Reconstituted  Mortgage Loan"),  the
Company,  at its  expense,  shall  provide  the  Purchaser  with the  information  set forth in  Exhibit  E  attached  hereto  for each
Reconstituted  Mortgage Loan in Excel or such  electronic  delimited  file format as may be mutually  agreed upon by both the Purchaser
and the Company.  Such information  shall be provided monthly for all  Reconstituted  Mortgage Loans on the fifth (5th) Business Day of
each month for the immediately preceding monthly period, and shall be transmitted to fast.data@bear.com.

                                                                         71


--------------------------------------------------------------------------------




         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.

                                                   EMC MORTGAGE CORPORATION
                                                               Purchaser

                                                     By:________________________
                                                     Name:
                                                     Title:

                                                   MID AMERICA BANK, FSB
                                                                Company

                                                     By: _______________________
                                                     Name:
                                                     Title:





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT A

                                                       CONTENTS OF MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the  Purchaser,  and which shall be retained by the Company in the  Servicing  File or delivered to the Purchaser or
its designee pursuant to Sections 2.04 and 2.05 of the Purchase, Warranties and Servicing Agreement.

         1. The original  Mortgage  Note  endorsed  "Pay to the order of  _______________________,  without  recourse,"  and signed via
original signature in the name of the Company by an authorized officer,  with all intervening  endorsements showing a complete chain of
title from the  originator  to the  Company,  together  with any  applicable  riders.  In no event may an  endorsement  be a  facsimile
endorsement.  If the  Mortgage  Loan was  acquired by the Company in a merger,  the  endorsement  must be by  "[Company],  successor by
merger to the [name of  predecessor]".  If the Mortgage  Loan was acquired or  originated  by the Company  while doing  business  under
another name, the endorsement  must be by "[Company]  formerly known as [previous  name]".  Mortgage Notes may be in the form of a lost
note affidavit subject to the Purchaser acceptability.

         2. The original Mortgage (together with a standard  adjustable rate mortgage rider) with evidence of recording  thereon,  or a
copy thereof  certified by the public  recording  office in which such mortgage has been recorded or, if the original  Mortgage has not
been returned from the applicable public recording office, a true certified copy, certified by the Company.

         3.  The original or certified copy, certified by the Company, of the Primary Mortgage Insurance Policy, if required.

         4. The  original  Assignment,  from the Company to  _______________________________,  or in  accordance  with the  Purchaser's
instructions,  which  assignment  shall,  but for any blanks  requested  by the  Purchaser,  be in form and  substance  acceptable  for
recording.  If the Mortgage  Loan was acquired or originated by the Company while doing  business  under another name,  the  Assignment
must be by  "[Company]  formerly  known as  [previous  name]".  If the  Mortgage  Loan was  acquired  by the  Company in a merger,  the
endorsement  must be by  "[Company],  successor  by  merger  to the  [name  of  predecessor]".  None  of the  Assignments  are  blanket
assignments of mortgage.

         5. The original  policy of title  insurance,  including  riders and  endorsements  thereto,  or if the policy has not yet been
issued, a written commitment or interim binder or preliminary report of title issued by the title insurance or escrow company.




--------------------------------------------------------------------------------




         6. Originals of all recorded  intervening  Assignments,  or copies thereof,  certified by the public recording office in which
such Assignments have been recorded showing a complete chain




--------------------------------------------------------------------------------





of title from the originator to the Company,  with evidence of recording  thereon,  or a copy thereof certified by the public recording
office in which such  Assignment  has been recorded or, if the original  Assignment  has not been returned from the  applicable  public
recording office, a true certified copy, certified by the Company.

         7.  Originals,  or copies thereof  certified by the public  recording  office in which such  documents have been recorded,  of
each assumption,  extension,  modification,  written assurance or substitution  agreements,  if applicable,  or if the original of such
document has not been returned from the applicable public recording office, a true certified copy, certified by the Company.

         8. If the Mortgage  Note or Mortgage or any other  material  document or  instrument  relating to the  Mortgage  Loan has been
signed by a person on behalf of the  Mortgagor,  the  original or copy of power of attorney or other  instrument  that  authorized  and
empowered such person to sign bearing evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
where the Mortgaged  Property is located,  or a copy thereof certified by the public recording office in which such instrument has been
recorded or, if the original  instrument has not been returned from the applicable  public  recording  office,  a true certified  copy,
certified by the Company.

         9.  Reserved.

         10. Mortgage Loan closing  statement (Form HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure forms
required by law.

         11.  Residential loan application.

         12.  Uniform underwriter and transmittal summary (Fannie Mae Form 1008) or reasonable equivalent.

         13.  Credit report on the mortgagor.

         14.  Business credit report, if applicable.

         15.  Residential appraisal report and attachments thereto.

         16.  The original of any guarantee executed in connection with the Mortgage Note.

         17.  Verification of employment and income except for Mortgage Loans originated  under a limited  documentation  program,  all
in accordance with Company's underwriting guidelines.

         18. Verification of acceptable  evidence of source and amount of down payment,  in accordance with the Company's  underwriting
guidelines.

         19.  Photograph of the Mortgaged Property (may be part of appraisal).




--------------------------------------------------------------------------------




         20.  Survey of the Mortgaged Property, if any.

         21.  Sales contract, if applicable.

         22.  If available, termite report, structural engineer's report, water portability and septic certification.

         23.  Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         24.  Name affidavit, if applicable.

         Notwithstanding  anything to the  contrary  herein,  the Company may provide one  certificate  for all of the  Mortgage  Loans
indicating that the documents were delivered for recording.




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT B

                                                  CUSTODIAL ACCOUNT LETTER AGREEMENT

                                                         ______________, 2005

To:      [_______________________]
         (the "Depository")

         As "Company"  under the Purchase,  Warranties  and Servicing  Agreement,  dated as of  [_____________________]  1, 200[_] (the
"Agreement"),  we hereby  authorize  and request you to establish an account,  as a Custodial  Account  pursuant to Section 4.04 of the
Agreement,  to be designated as  "[______________________________________],  in trust for the  [Purchaser],  Owner of Mortgage  Loans".
All deposits in the account  shall be subject to withdrawal  therefrom by order signed by the Company.  This letter is submitted to you
in duplicate.  Please execute and return one original to us.

                                                              [__________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________



         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  [__________],  at the office of the depository  indicated  above,  and agrees to honor  withdrawals on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                                     [___________________________]

                                                           By:____________________________

                                                           Name:__________________________

                                                           Title:_________________________



--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT C

                                                    ESCROW ACCOUNT LETTER AGREEMENT
                                                          _____________, 2005

To:      [_______________________]
         (the "Depository")

         As  "Company"  under the  Purchase  Warranties  and  Servicing  Agreement,  dated as of  [____________________]1,  200[_] (the
"Agreement"),  we hereby  authorize  and request you to  establish  an account,  as an Escrow  Account  pursuant to Section 4.06 of the
Agreement,  to be designated as  "[__________________________],  in trust for the  [Purchaser],  Owner of Mortgage  Loans,  and various
Mortgagors."  All deposits in the account  shall be subject to  withdrawal  therefrom  by order  signed by the Company.  This letter is
submitted to you in duplicate.  Please execute and return one original to us.

                                            [_____________________]

                                            By:____________________________
                                            Name:__________________________
                                            Title:_________________________


         The  undersigned,  as  "Depository",  hereby  certifies that the above described  account has been  established  under Account
Number  __________,  at the office of the  depository  indicated  above,  and agrees to honor  withdrawals  on such account as provided
above.  The full amount deposited at any time in the account will be insured up to applicable  limits by the Federal Deposit  Insurance
Corporation through the Bank Insurance Fund or the Savings Association  Insurance Fund or will be invested in Permitted  Investments as
defined in the Agreement.

                                            [______________________]

                                            By:______________________________
                                            Name:____________________________
                                            Title:___________________________



--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT D

                                  FORM OF PURCHASE, ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is a Purchase, Assignment, Assumption and Recognition Agreement (this "PAAR Agreement") made as of  __________, 200__,
among EMC Mortgage Corporation ( "Assignor"), ___________________ ( "Assignee"), and Mid America Bank, fsb ( "Company").


         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed  hereto (the  "Assigned Loan  Schedule") now serviced by Company for Assignor and its
successors and assigns pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of _________,  200__, between Assignor
and Company (the "Purchase  Agreement")  shall be subject to the terms of this PAAR  Agreement.  Capitalized  terms used herein but not
defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                  Purchase, Assignment and Assumption

         1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the
Assigned  Loans  and,  as they  relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Purchase
Agreement.

         2.       Simultaneously  with the execution  hereof,  (i) Assignee shall pay to Assignor the "Funding  Amount" as set forth in
that certain letter agreement,  dated as of _________ ____, between Assignee and Assignor (the  "Confirmation")  and (ii) Assignor,  at
its expense,  shall have caused to be delivered to Assignee or its designee the Mortgage  File for each  Assigned Loan in Assignor's or
its  custodian's  possession,  as set forth in the Purchase  Agreement,  along with,  for each  Assigned  Loan, an  endorsement  of the
Mortgage  Note from the Company,  in blank,  and an  assignment of mortgage in  recordable  form from the Company,  in blank.  Assignee
shall pay the Funding Amount by wire transfer of immediately  available funds to the account  specified by Assignor.  Assignee shall be
entitled to all scheduled  payments due on the Assigned Loans after ___________,  200__ and all unscheduled  payments or other proceeds
or other recoveries on the Assigned Loans received on and after _____________, 200__.

                                               Representations, Warranties and Covenants

         3.       Assignor warrants and represents to Assignee and Company as of the date hereof:

         (a)      Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement,  which  agreement is in full
force and effect as of the date hereof and the  provisions of which have not been waived,  amended or modified in any respect,  nor has



--------------------------------------------------------------------------------




any notice of termination been given thereunder;

                                                                 80


--------------------------------------------------------------------------------





         (b)      Assignor is the lawful owner of the Assigned  Loans with full right to transfer the Assigned Loans and any and all of
its interests,  rights and obligations  under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and
all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee as contemplated herein,  Assignee shall have good
title to each and every  Assigned  Loan,  as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

         (c)      There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the
Purchase Agreement;

         (d)      Assignor  has no  knowledge  of, and has not  received  notice of, any waivers  under,  or any  modification  of, any
Assigned Loan;

         (e)      Assignor  is duly  organized,  validly  existing  and in good  standing  under  the laws of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

         (f)      Assignor has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignor is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignor or its property is subject.  The execution, delivery and performance by Assignor of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignor.  This PAAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and
delivery by Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;

         (g)     No consent, approval, order or authorization of, or declaration,  filing or registration with, any governmental entity
is required to be obtained or made by Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby; and

         (h)      Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of
the  Assigned  Loans or any  interest in the  Assigned  Loans,  or  solicited  any offer to buy or accept a  transfer,  pledge or other
disposition  of the Assigned  Loans,  or any interest in the Assigned Loans or otherwise  approached or negotiated  with respect to the
Assigned



--------------------------------------------------------------------------------



 Loans,  or any  interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation  of
Section 5 of the 1933 Act or require registration pursuant thereto.


         4.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:


         (a)      Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite power and authority to acquire, own and purchase the Assigned Loans;


         (b)      Assignee has full corporate power and authority to execute, deliver and perform its obligations under this PAAR
Agreement, and to consummate the transactions set forth herein.  The consummation of the transactions contemplated by this PAAR
Agreement is in the ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms,
conditions or provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which
Assignee is now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree
to which Assignee or its property is subject.  The execution, delivery and performance by Assignee of this PAAR Agreement and the
consummation by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of
Assignee. This PAAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and
delivery by Assignor and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee
in accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other
similar laws now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law;



--------------------------------------------------------------------------------




         (c)      No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
entity is required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by Assignee of this
PAAR Agreement, or the consummation by it of the transactions contemplated hereby; and

         (d)      Assignee agrees to be bound as "Purchaser" by all of the terms, covenants and conditions of the Purchase Agreement
with respect to the Assigned Loans, and from and after the date hereof, Assignee assumes for the benefit of each of Assignor and
Company all of Assignor's obligations as "Purchaser" thereunder but solely with respect to such Assigned Loans.

                  5.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

                                                                   83


--------------------------------------------------------------------------------





                  (a)      Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is
in full force and effect as of the date hereof and the provisions of which have not been waived, amended or modified in any respect,
nor has any notice of termination been given thereunder;


         (b)      Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
incorporation,  and has all requisite power and authority to service the Assigned Loans and otherwise to perform its obligations  under
the Purchase Agreement;

(m)      Company has full corporate  power and authority to execute,  deliver and perform its  obligations  under this PAAR  Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this PAAR Agreement is in
the  ordinary  course of  Company's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Company's charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order,  judgment or decree to which Company
or its property is subject.  The execution,  delivery and  performance by Company of this PAAR Agreement and the  consummation by it of
the  transactions  contemplated  hereby,  have been duly  authorized by all necessary  corporate  action on part of Company.  This PAAR
Agreement  has been duly executed and delivered by Company,  and,  upon the due  authorization,  execution and delivery by Assignor and
Assignee,  will  constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

(n)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required  to be  obtained  or made by Company  in  connection  with the  execution,  delivery  or  performance  by Company of this PAAR
Agreement, or the consummation by it of the transactions contemplated hereby;

(o)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
the related  Assigned Loans made by Company in Sections 3.01 and 3.02 of the Purchase  Agreement to be untrue in any material  respect;
and

(p)      Neither this PAAR Agreement nor any certification,  statement, report or other agreement,  document or instrument furnished or
to be furnished by Company  pursuant to this PAAR Agreement  contains or will contain any materially  untrue statement of fact or omits
or will omit to state a fact necessary to make the statements contained therein not misleading.



--------------------------------------------------------------------------------





                  Recognition of Assignee

         6.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans in  accordance  with the Purchase  Agreement.  It is the  intention of  Assignor,  Company and Assignee  that this PAAR
Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company
nor  Assignor  shall amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the  Purchase
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.




                                            Miscellaneous

         7.       All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this PAAR
Agreement shall be in writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail,
postage prepaid, as follows:


         (a)      In the case of Company,

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  and with respect to notices relating to servicing matters:

                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964

(b)      In the case of Assignor,

                  ____________________
                  ____________________
                  ____________________
                  ____________________
                  ____________________



--------------------------------------------------------------------------------



         (c)      In the case of Assignee,



--------------------------------------------------------------------------------





                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Raylene Ruyle
                  Telecopier No.:  (972) 444-2810

                  with a copy  to:

                  Bear, Stearns & Co. Inc.
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Steve Trombetta
                  Telecopier No.:  (212) 272-[___]

     8.           Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the
     negotiations for, documenting of and closing of the transactions contemplated by this PAAR Agreement.


         9.       This PAAR  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this PAAR  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This PAAR Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This PAAR Agreement shall survive the conveyance of the Assigned Loans,  the assignment of the Purchase  Agreement to
the extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         13.      This PAAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this PAAR Agreement conflicts with any provision of the Purchase Agreement with
respect to the Assigned Loans, the terms of this PAAR Agreement shall control.  In the event that any provision of this PAAR
Agreement conflicts with any provision



--------------------------------------------------------------------------------



 of the Confirmation with respect to the Assigned Loans, the terms of this PAAR Agreement shall control.



--------------------------------------------------------------------------------






                                            [Modification of Purchase Agreement

18.      Company and Assignor hereby amend the Purchase Agreement as follows:

         (a)      The following definitions are added to Section 1.01 of the Purchase Agreement:

         Securities Administrator:  ________________________

         Supplemental PMI Insurer:  ________________________

         Supplemental PMI Policy:   The primary  guarantee  insurance policy of the Supplemental PMI Insurer attached hereto as Exhibit
         [_], or any successor Supplemental PMI Policy given to the Servicer by the Assignee.

         Trustee:          ________________________

         (b)      The following definition is amended and restated:

         Insurance Proceeds:        Proceeds of any Primary Mortgage  Insurance Policy,  the Supplemental PMI Policy, any title policy,
         any hazard  insurance  policy or any other  insurance  policy  covering a Mortgage Loan or other related  Mortgaged  Property,
         including any amounts required to be deposited in the Custodial  Account pursuant to Section 4.04, to the extent such proceeds
         are not to be applied to the  restoration of the related  Mortgaged  Property or released to the Mortgagor in accordance  with
         Accepted Servicing Practices.

         (c)      The following are added as the fourth, fifth and sixth paragraphs of Section 4.08:



--------------------------------------------------------------------------------



         "In  connection  with its  activities  as servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  Supplemental  PMI Insurer with  respect to the  Supplemental  PMI Policy and, in this  regard,  to take such
action as shall be necessary to permit recovery under any Supplemental  PMI Policy  respecting a defaulted  Mortgage Loan.  Pursuant to
Section 4.04,  any amounts  collected by the Company  under any  Supplemental  PMI Policy shall be deposited in the Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

         In  accordance  with the  Supplemental  PMI Policy,  the Company shall  provide to the  Supplemental  PMI Insurer any required
information regarding the Mortgage Loans.

         The  Company  shall  provide to the  [Securities  Administrator]  on a monthly  basis via  computer  tape,  or other  mutually
acceptable format, the unpaid principal balance,  insurer certificate number,  lender loan number, and premium due the Supplemental PMI
Insurer for each Mortgage Loan covered by the Supplemental PMI Policy.  In addition, the Company agrees to forward to the



--------------------------------------------------------------------------------



          Purchaser and the [Securities  Administrator]  any statements or other reports given by the  Supplemental  PMI Insurer to the
Servicer in connection with a claim under the Supplemental PMI Policy."

         (d)      Clause (vi) of Section 9.01 is amended to read as follows:

         "Company  ceases to be approved by either Fannie Mae or FHLMC as a mortgage loan seller or servicer for more than thirty days,
or the Company fails to meet the servicer eligibility requirements of the Supplemental PMI Insurer; or"]

         IN WITNESS WHEREOF, the parties hereto have executed this PAAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              Assignor

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              _________________________________
                                                              Assignee

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


                                                              MID AMERICA BANK, FSB
                                                              Company

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________


--------------------------------------------------------------------------------



                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE



--------------------------------------------------------------------------------



                                                             ATTACHMENT 2

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT



--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT E

                                                         FORM OF TRIAL BALANCE


--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT G

                                             REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

RE:      Mortgage Loan #___________________________________
BORROWER:__________________________________________________
PROPERTY: __________________________________________________


Pursuant to a Purchase,  Warranties and Servicing  Agreement (the "Agreement")  between the Company and the Purchaser,  the undersigned
hereby  certifies that he or she is an officer of the Company  requesting  release of the documents for the reason specified below. The
undersigned further certifies that:

(Check one of the items below)

_____    On  _________________,  the above captioned  Mortgage Loan was paid in full or that the Company has been notified that payment
in full has been or will be  escrowed.  The Company  hereby  certifies  that all amounts  with  respect to this loan which are required
under the Agreement have been or will be deposited in the Custodial Account as required.

_____    The above captioned  Mortgage Loan is being repurchased  pursuant to the terms of the Agreement.  The Company hereby certifies
that the repurchase price has been credited to the Custodial Account as required under the Agreement.

_____    The above captioned  Mortgage Loan is being placed in foreclosure and the original  documents are required to proceed with the
foreclosure action.  The Company hereby certifies that the documents will be returned to the Purchaser in the event of reinstatement.

_____    Other (explain)

_______________________________________________________
_______________________________________________________

All capitalized terms used herein and not defined shall have the meanings assigned to them in the Agreement.



--------------------------------------------------------------------------------




         Based on this  certification  and the  indemnities  provided for in the Agreement,  please release to the Company all original
Mortgage Loan Documents in your possession relating to this loan.

Dated:_________________

By:________________________________
     Signature
    ___________________________________
         Title

Send documents to:         _____________________________________________
_____________________________________________
_____________________________________________

Acknowledgement:

         The Purchaser hereby  acknowledges that all original documents  previously  released on the above captioned Mortgage Loan have
been returned and received by the Purchaser.


Dated:________________

By:________________________________
     Signature

    _______________________________
     Title



--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT H

                                                   COMPANY'S UNDERWRITING GUIDELINES



--------------------------------------------------------------------------------


                                                                                                                         EXHIBIT I


                                                              TERM SHEET

         This TERM SHEET (the "Term Sheet") dated  _____________,  between Mid America Bank,  fsb,  located at 2650  Warrenville  Road,
Suite 500, Downers Grove,  Illinois 60515 (the "Company") and EMC Mortgage Corporation,  a Delaware corporation,  located at Mac Arthur
Ridge II, 909 Hidden Ridge Drive,  Suite 200,  Irving,  Texas 75038 (the  "Purchaser")  is made pursuant to the terms and conditions of
that certain  Purchase,  Warranties and Servicing  Agreement,  as amended (the "Agreement")  dated as of February 1, 2006,  between the
Company  and the  Purchaser,  the  provisions  of which  are  incorporated  herein as if set forth in full  herein,  as such  terms and
conditions may be modified or supplemented  hereby.  All initially  capitalized  terms used herein unless otherwise  defined shall have
the meanings ascribed thereto in the Agreement.

         The Purchaser  hereby  purchases from the Company and the Company hereby sells to the Purchaser,  all of the Company's  right,
title and interest in and to the Mortgage Loans on a servicing  retained basis  described on the Mortgage Loan Schedule  annexed hereto
as Schedule I, pursuant to and in accordance  with the terms and conditions set forth in the Agreement,  as same may be supplemented or
modified  hereby.  Hereinafter,  the Company  shall  service the Mortgage  Loans for the benefit of the  Purchaser  and all  subsequent
transferees of the Mortgage Loans pursuant to and in accordance with the terms and conditions set forth in the Agreement.

1.       Definitions

         For  purposes of the Mortgage  Loans to be sold  pursuant to this Term Sheet,  the  following  terms shall have the  following
meanings:

Aggregate Principal Balance
(as of the Cut-Off Date):

Closing Date:

Custodian:

Cut-off Date:

Initial Weighted Average
Mortgage Loan Remittance Rate:

Mortgage Loan:

Purchase Price Percentage:



--------------------------------------------------------------------------------




Servicing Fee Rate:
Additional Closing Conditions:

In addition to the  conditions  specified in the  Agreement,  the obligation of each of the Company and the Purchaser is subject to the
fulfillment, on or prior to the applicable Closing Date, of the following additional conditions:   [None].

Additional Loan Documents:

In addition to the contents of the Mortgage File specified in the Agreement,  the following  documents  shall be delivered with respect
to the Mortgage Loans:   [None].

[Additional] [Modification] of Representations and Warranties:

     [In addition to the representations and warranties set forth in the Agreement, as of the date hereof, the Company makes the
     following additional representations and warranties with respect to the Mortgage Loans:  [None].  [Notwithstanding anything to
     the contrary set forth in the Agreement, with respect to each Mortgage Loan to be sold on the Closing Date, the representation
     and warranty set forth in Section ______ of the Agreement shall be modified to read as follows:]


         Except as modified herein, the Agreement shall remain in full force and effect as of the date hereof.



--------------------------------------------------------------------------------



                  IN WITNESS WHEREOF, the parties hereto have caused their names to be signed hereto by their respective duly
authorized officers as of the date first above written.


                                                     MID AMERICA BANK, FSB

                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title: _____________________________________



                                                     EMC MORTGAGE CORPORATION


                                                     By:_________________________________________
                                                     Name:_______________________________________
                                                     Title: _____________________________________



--------------------------------------------------------------------------------




                                                              SCHEDULE I

                                                        MORTGAGE LOAN SCHEDULE


                                                                   9


--------------------------------------------------------------------------------



                                                         AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of February 1, 2006

                                                                between

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                        MID AMERICA BANK, FSB,
                                                              as Company

         This  AMENDMENT  NUMBER ONE (this  "Amendment")  is made and entered into this 1st day of February,  2006,  by and between EMC
Mortgage Corporation,  a Delaware corporation,  as purchaser (the "Purchaser") and Mid America Bank, fsb, as company (the "Company") in
connection with the Purchase,  Warranties and Servicing  Agreement,  dated as of February 1, 2006,  between the above mentioned parties
(the "Agreement"). This Amendment is made pursuant to Section 11.02 of the Agreement.

                                                               RECITALS

         WHEREAS, the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.

                                                                  10


--------------------------------------------------------------------------------




         Delinquency Recognition Policies: The delinquency recognition policies set forth in Exhibit Q.

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Pass-Through Transfer.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master  Servicer:  With  respect to any  Pass-Through  Transfer,  the "master  servicer,"  if any,  identified  in the related
transaction documents.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 – Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Securities Act:  The Securities Act of 1933, as amended.

         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit M for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit M and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the  Purchaser,  the Company and any Person that will be  responsible  for signing any  certification  required  under the
Sarbanes-Oxley  Act of 2002 with  respect to a  Pass-Through  Transfer in response to evolving  interpretations  of  Regulation  AB and
incorporated into a revised Exhibit M).

                                                                   11


--------------------------------------------------------------------------------



         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial which is received in advance of
its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing  scheduled
interest due on any date or dates in any month or months subsequent to the month of prepayment.

         5.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(n) as
follows (new text underlined):

         (n)      Company has delivered to the Purchaser financial  statements of its parent, for its last two complete fiscal years as
requested.  All such financial  information  fairly presents the pertinent results of operations and financial  position for the period
identified and has been prepared in accordance  with GAAP  throughout the periods  involved,  except as set forth in the notes thereto.
There has been no change in the servicing policies and procedures,  business, operations,  financial condition, properties or assets of
the Company since the date of the Company's  financial  information that would have a material adverse effect on its ability to perform
its obligations under this Agreement;

                                                                   12


--------------------------------------------------------------------------------



         6.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As of the date of each  Pass-Through  Transfer,  and except as has been  otherwise  disclosed to the  Purchaser,  any
Master  Servicer  and  any  Depositor:  (1) no  default  or  servicing  related  performance  trigger  has  occurred  as to  any  other
securitization due to any act or failure to act of the Company;  (2) no material  noncompliance  with applicable  servicing criteria as
to any other  securitization  has  occurred,  been  disclosed or reported by the Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due to a  servicing  default  or to  application  of a  servicing
performance  test or trigger;  (4) no material  changes to the  Company's  servicing  policies  and  procedures  for similar  loans has
occurred in the  preceding  three  years;  (5) there are no aspects of the  Company's  financial  condition  that could have a material
adverse impact on the performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending,  or known
to be  contemplated by governmental  authorities,  against the Company that could be material to investors in the securities  issued in
such Pass-Through  Transfer;  and (7) there are no affiliations,  relationships or transactions  relating to the Company of a type that
are described under Item 1119 of Regulation AB.

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(iii):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.

         8.       Article IV of the  Agreement  is hereby  amended  effective as of the date hereof by adding this  sentence  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         9.       Article IV of the  Agreement is hereby  amended  effective as of the date hereof by deleting in its entirety the last
paragraph of Section 4.02 and replacing it with the following:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related  Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by the Remittance Date.

                                                                   13


--------------------------------------------------------------------------------



         10.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage Loan, the Company will use  Delinquency  Recognition  Policies to be
provided by EMC or as described to and approved by the  Purchaser,  and shall  revise  these  policies as  reasonably  requested by the
Purchaser from time to time.

         11.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:

         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

                                                                   14


--------------------------------------------------------------------------------



         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the  amount of any  Prepayment  Interest  Shortfalls  paid by the  Company in
accordance with Section 4.04(viii) during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;

         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

                                                                   15


--------------------------------------------------------------------------------



         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein; and

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,
Exhibit F with  respect  to  defaulted  mortgage  loans and  Exhibit  P, with  respect to  realized  losses  and gains,  with each such
report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.

         In addition,  not more than ninety (90) days after the end of each  calendar  year,  the Company  shall furnish to each Person
who was a Purchaser at any time during such  calendar  year an annual  statement in  accordance  with the  requirements  of  applicable
federal income tax law as to the aggregate of remittances for the applicable portion of such year.

         12.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of each  calendar  year
beginning in 2007, an officers'  certificate  acceptable to the Purchaser (an "Annual  Statement of  Compliance")  stating,  as to each
signatory  thereof,  that (i) a review of the  activities of the Company during the preceding  calendar year and of  performance  under
this Agreement or other  applicable  servicing  agreement has been made under such officers'  supervision  and (ii) to the best of such
officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement or other applicable
servicing  agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any such obligation in
any material  respect,  specifying each such failure known to such officer and the nature and status of cure provisions  thereof.  Such
Annual  Statement of Compliance  shall  contain no  restrictions  or  limitations  on its use that would  prohibit the  Purchaser,  the
Depositor or any Master  Servicer to comply with the Securities  Act, the Exchange Act and the rules and  regulations of the Commission
thereunder,  and its  filing  under  such laws and  regulations.  Copies of such  statement  shall be  provided  by the  Company to the
Purchaser upon request and by the Purchaser to any Person  identified as a prospective  purchaser of the Mortgage  Loans.  In the event
that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall
deliver an Annual  Statement of Compliance  of the  Subservicer  as described  above as to each  Subservicer  as and when required with
respect to the Company.

                                                                   16


--------------------------------------------------------------------------------



         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer, by March 1 of each calendar year
beginning in 2007, an officer of the Company  shall execute and deliver an officer's  certificate  (an "Annual  Certification")  to the
Purchaser,  any Master  Servicer and any related  Depositor  for the benefit of each such entity and such entity's  affiliates  and the
officers,  directors  and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit L. In the
event that the Company has delegated any servicing  responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company
shall deliver an Annual  Certification  of the Subservicer as described above as to each  Subservicer as and when required with respect
to the Company.

         (c)      If the Company  cannot deliver the related Annual  Statement of Compliance and Annual  Certification  by March 1st of
such year, the Purchaser,  at its sole option,  may permit a cure period for the Company to deliver such Annual Statement of Compliance
and Annual Certification, but in no event later than March 15th of such year.

         (d)      Failure of the Company to timely  comply with this Section  6.04 shall be deemed an Event of Default,  automatically,
without notice and without any cure period,  unless  otherwise  agreed to by the Purchaser as set forth in 6.04(c),  and Purchaser may,
in  addition to whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including
injunctive  relief and specific  performance,  terminate all the rights and  obligations of the Company under this Agreement and in and
to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the same,  as provided in Section  9.01.  Such
termination  shall be considered  with cause  pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other
provision in this Agreement or any other agreement to the contrary.

         13.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved]

         14.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

                                                                   17


--------------------------------------------------------------------------------



         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an "Assessment of Compliance")  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Company's  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the Exchange Act and Item 1122 of Regulation AB or as otherwise  reasonably required by the Master Servicer,  which as of the
date hereof, require a report by an authorized officer of the Company that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company's  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;

         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company's  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria  specified on a certification  substantially in the form
of Exhibit O hereto delivered to the Company concurrently with the execution of this Agreement.

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year  beginning in 2007,  the Company shall furnish to the  Purchaser or its designee,  any Master  Servicer and any Depositor a report
(an  "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance made
by the  Company,  as  required  by Rules  13a-18 and 15d-18 of the  Exchange  Act and Item  1122(b) of  Regulation  AB or as  otherwise
reasonably  required by the Master  Servicer,  which  Attestation  Report must be made in accordance  with  standards  for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

                                                                   18


--------------------------------------------------------------------------------



         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.20 to be
"participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants' attestation as and when provided in Sections 6.07.

         If the Company  cannot  deliver the related  Assessment  of Compliance or  Attestation  Report by March 1st of such year,  the
Purchaser,  at its sole option,  may permit a cure period for the Company to deliver  such  Assessment  of  Compliance  or  Attestation
Report, but in no event later than March 15th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise agreed to by the Purchaser as described  herein,  and Purchaser may, in addition
to  whatever  rights the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive
relief and specific  performance,  terminate  all the rights and  obligations  of the Company  under this  Agreement  and in and to the
Mortgage Loans and the proceeds  thereof without  compensating  the Company for the same, as provided in Section 9.01. Such termination
shall be considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph  shall  supercede any other  provision in
this Agreement or any other agreement to the contrary.

         15.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:

         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(p),  (q), (r) and (s), 5.02, 6.04, 6.07,
11.18 and 11.20 of this  Agreement is to facilitate  compliance by the Purchaser and any Depositor with the provisions of Regulation AB
and related rules and  regulations of the  Commission.  None of the Purchaser,  any Master Servicer or any Depositor shall exercise its
right to request  delivery of information or other  performance  under these provisions other than in good faith, or for purposes other
than  compliance  with the Securities  Act, the Exchange Act and the rules and  regulations of the Commission  thereunder.  The Company
acknowledges  that  interpretations  of the  requirements of Regulation AB may change over time,  whether due to interpretive  guidance
provided by the Commission or its staff,  consensus among participants in the asset-backed  securities  markets,  advice of counsel, or
otherwise,  and agrees to comply with requests made by the Purchaser or any Depositor in good faith for delivery of  information  under
these provisions on the basis of evolving  interpretations of Regulation AB. In connection with any Pass-Through  Transfer, the Company
shall cooperate  fully with the Purchaser to deliver to the Purchaser  (including any of its assignees or designees) and any Depositor,
any and all statements,  reports,  certifications,  records and any other information  necessary in the good faith determination of the
Purchaser or any Depositor to permit the Purchaser or such  Depositor to comply with the  provisions  of Regulation  AB,  together with
such disclosures relating to the Company, any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

                                                                  19


--------------------------------------------------------------------------------



         16.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in writing to the Company (except in the case of an Event of Default under clauses (iii),  (iv) or (v) above,  or as otherwise  stated
herein,  in which case,  automatically  and without  notice)  Company may, in addition to whatever  rights the Purchaser may have under
Sections 3.03 and 8.01 and at law or equity or to damages,  including  injunctive  relief and specific  performance,  terminate all the
rights and obligations of the Company (and if the Company is servicing any of the Mortgage Loans in a Pass-Through  Transfer,  appoint
a successor servicer  reasonably  acceptable to any Master Servicer for such Pass-Through  Transfer) under this Agreement and in and to
the Mortgage Loans and the proceeds thereof without compensating the Company for the same.

         17.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

The Company shall  promptly  reimburse the Purchaser (or any designee of the Purchaser,  such as a Master  Servicer) and any Depositor,
as applicable,  for all reasonable  expenses incurred by the Purchaser (or such designee) or such Depositor,  as such are incurred,  in
connection  with the  termination  of the Company as  servicer  and the  transfer of  servicing  of the  Mortgage  Loans to a successor
servicer.  The  provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser or any  Depositor may have under other
provisions of this  Agreement  and/or any  applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

         18.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.18 in its
entirety as follows:

         Section 11.18.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Pass-Through Transfers.

                                                                   20


--------------------------------------------------------------------------------



         The  Purchaser  and the Company  agree that in no event shall there be more than three (3)  Reconstitutions  per Mortgage Loan
pool.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit D
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar  agreement in form and substance  reasonably  acceptable to the parties,  and in connection  with a  Pass-Through  Transfer,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.18, the Company agrees that it is required to perform the obligations described in Exhibit K hereto.

         With respect to each Whole Loan Transfer and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Company agrees
(1) to cooperate  fully with the Purchaser and any  prospective  purchaser  with respect to all  reasonable  requests and due diligence
procedures;  (2) to  execute,  deliver  and  perform  all  Reconstitution  Agreements  required  by the  Purchaser;  (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel  (excluding  that  protected by the  attorney-client  privilege  unless
waived) or otherwise, as the Purchaser or any such other participant shall request upon reasonable demand;

         (ii)     such additional representations,  warranties,  covenants, letters from auditors, and certificates of public officials
or officers of the Company as are reasonably agreed upon by the Company and the Purchaser or any such other participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit N for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;

                                                                  21


--------------------------------------------------------------------------------



         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit N for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,
                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience of reference only, as determined
         by Purchaser in its sole discretion, and
                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit N for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

                                                                  22


--------------------------------------------------------------------------------



         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.18, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or initial  purchaser  with respect to a  Pass-Through  Transfer.  Any such  statement or letter may take the form of a standard,
generally applicable document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the Purchaser or
such Depositor;

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the  Company  shall (or shall  cause each  Subservicer  and  Third-Party  Originator  to) (i) within two (2)
Business Days of the event described  below,  provide notice to the Purchaser,  any Master Servicer and any Depositor in writing of (A)
any material  litigation or governmental  proceedings  involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any
affiliations or relationships that develop following the closing date of a Pass-Through  Transfer between the Company,  any Subservicer
or any  Third-Party  Originator and any of the parties  specified in clause (D) of paragraph (a) of this Section (and any other parties
identified in writing by the requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default under the terms
of this Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of the
Company,  and (E) the  Company's  entry into an agreement  with a  Subservicer  to perform or assist in the  performance  of any of the
Company's obligations under this Agreement or any Reconstitution  Agreement and (ii) provide to the Purchaser,  any Master Servicer and
any Depositor a description of such proceedings, affiliations or relationships;

         All notification pursuant to this Section 11.18 (viii)(B) should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

                                                                  23


--------------------------------------------------------------------------------



         Notifications pursuant to Section 11.18 (viii)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be appointed as a successor to the Company or any  Subservicer  (unless such  successor has been  appointed by the Purchaser,
any Master Servicer or any Depositor),  the Company shall provide to the Purchaser,  any Master Servicer,  and any Depositor,  at least
15 calendar days prior to the effective date of such succession or  appointment,  (x) written notice to the Purchaser and any Depositor
of such  succession or  appointment  and (y) in writing and in form and  substance  reasonably  satisfactory  to the Purchaser and such
Depositor,  all  information  reasonably  requested by the Purchaser or any Depositor in order to comply with its reporting  obligation
under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Pass-Through  Transfer that includes any of the Mortgage  Loans  serviced by the Company or any  Subservicer,  the Company or such
Subservicer,  as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible for
filing such report (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along with
all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on Form
10-D (as specified in the provisions of Regulation AB referenced below):

                                                                  24


--------------------------------------------------------------------------------



                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
         pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall  provide,  as requested,  to the  Purchaser,  any Master  Servicer and any  Depositor,  evidence of the
authorization  of the person  signing any  certification  or statement,  copies or other evidence of Fidelity Bond Insurance and Errors
and  Omission  Insurance  policy,  financial  information  and  reports,  and such  other  information  related  to the  Company or any
Subservicer or the Company or such Subservicer's performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         (xii)    If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(p) of this
Agreement or, if any such  representation  and warranty is not accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Pass-Through  Transfer:  each sponsor and issuing entity;  each Person  (including,  but not limited to, any Master  Servicer,  if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange
Act with respect to such Pass-Through Transfer;  each broker dealer acting as underwriter,  placement agent or initial purchaser,  each
Person who controls  any of such parties or the  Depositor  (within the meaning of Section 15 of the  Securities  Act and Section 20 of
the Exchange  Act);  and the  respective  present and former  directors,  officers,  employees,  agents and  affiliates  of each of the
foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any claims,
losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and
expenses that any of them may sustain arising out of or based upon:

                                                                   25


--------------------------------------------------------------------------------



         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants'  letter or other  material  provided  under this Section  11.18 by or on behalf of the Company,  or
provided under this Section 11.18 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the
"Company  Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;

         (ii) any breach by the  Company of its  obligations  under this  Section  11.18,  including  particularly  any  failure by the
Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any  information,  report,  certification,
accountants'  letter or other material when and as required under this Section 11.18,  including any failure by the Company to identify
pursuant to Section 11.20 any  Subcontractor  "participating  in the servicing  function" within the meaning of Item 1122 of Regulation
AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(q)  and made as of a date prior to the  closing  date of the related  Pass-Through  Transfer,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(q) to the extent made as of a date subsequent to such closing date; or

         (iv)     the gross negligence, bad faith or willful misconduct of the Company in connection with its performance under this
Section 11.18;

provided,  however,  that the Purchaser shall indemnify the Company and its present and former directors,  officers,  and employees and
hold each of them harmless from and against any claims, losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and
related  costs,  judgments,  and any other costs,  fees and expenses that any of them may sustain from any untrue  statement or alleged
untrue  statement of a material  fact or the omission or alleged  omission to state a material  fact  required to be stated in order to
make the  statements  therein,  in the light of the  circumstances  under  which  they were  made,  not  misleading,  contained  in any
prospectus or prospectus supplement containing Company Information not arising out of or based upon the Company Information.

                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.

                                                                  26


--------------------------------------------------------------------------------



                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission  with respect to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or
Rule  15d-14(d)  under the Exchange Act with respect to such  Pass-Through  Transfer,  for all costs  reasonably  incurred by each such
party in order to obtain the information,  report,  certification,  accountants'  letter or other material not delivered as required by
the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         The Purchaser  agrees to reimburse  the Company for its  reasonable  out-of-pocket  expenses  incurred in connection  with any
Reconstitution  hereunder;  provided,  however, such amount shall not exceed $5,000 and shall be remitted by the Purchaser upon written
request from the Company which shall be accompanied  with receipts or bills detailing such expenses;  provided,  further,  in the event
that such amount  exceeds  $5,000,  the Purchaser  shall  reimburse  the Company if the Purchaser  approves in writing of such expenses
prior to when incurred by the Company.

         19.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.20:

         Section 11.20. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the  Purchaser,  any Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  6.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 6.07 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

                                                                  27


--------------------------------------------------------------------------------



         (c)      The Company  shall  promptly upon request  provide to the  Purchaser,  any Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance  satisfactory to the Purchaser,  any
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         20.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.21:

         Section 11.21. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         21.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit E in its entirety and  replacing it with
the following:

                                                                   28


--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT E

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

                                                                   29


--------------------------------------------------------------------------------




SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         22.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit F:

                                                                   30


--------------------------------------------------------------------------------



                                                                                                                      EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                   31


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                   32


--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:
o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown

                                                                   33


--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------


                                                                  34


--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         23.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                         EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         •        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         •        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1 of each
year).

                                                                   35


--------------------------------------------------------------------------------




         •        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         •        The Company shall provide a Uniform Single Attestation Program  certificate and Management  Assertion as requested by
the Master Servicer or the Purchaser.

         •        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         •        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         24.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                         EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                                                                   36


--------------------------------------------------------------------------------




                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         25.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit M:

                                                                                                                         EXHIBIT M

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)
(i)      General servicing considerations.

(A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

(B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party's performance and compliance with such servicing activities.

(C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

                                                                  37


--------------------------------------------------------------------------------



(D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

(ii)     Cash collection and administration.

(A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

(D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(F)      Unissued checks are safeguarded so as to prevent unauthorized access.

(G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

(iii)    Investor remittances and reporting.

(A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors' or
the trustee's records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.

                                                                   38


--------------------------------------------------------------------------------




(B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

(C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer's  investor  records,  or such other
number of days specified in the transaction agreements.

(D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

(iv)     Mortgage Loan administration.

(A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

(B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer's obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(E)      The Servicer's  records  regarding the mortgage loans agree with the  Servicer's  records with respect to an obligor's  unpaid
principal balance.

(F)      Changes with respect to the terms or status of an obligor's  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

(G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity's activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

(I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

                                                                   39


--------------------------------------------------------------------------------




(J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor's mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and

(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

(K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

(L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer's
funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

(M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor's  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         26.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                          EXHIBIT N

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

                                                                   40


--------------------------------------------------------------------------------



         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.

Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company's
experience in servicing  assets of any type as well as a more detailed  discussion of the Company's  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

         -a  description  of any material  changes to the Company's  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company's  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Pass-Through Transfer, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

                                                                   41


--------------------------------------------------------------------------------



         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected to originate, 20% or more of the mortgage loans in any loan group in the securitization issued in the Pass-Through Transfer:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company's  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company's  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company's  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be  contemplated  by  governmental  authorities,  that may be material to the holders of the securities  issued in the  Pass-Through
Transfer.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Pass-Through Transfer.

                                                                   42


--------------------------------------------------------------------------------




Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the  Pass-Through  Transfer,  between the Company,  each other  originator of the Mortgage  Loans and each  Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Pass-Through Transfer.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage  Loans or the  Pass-Through  Transfer,  including  the material  terms and  approximate  dollar amount  involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         27.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit O:


                                                                                                                         EXHIBIT O

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The  assessment  of compliance  to be delivered by [the  Company]  [Name of  Subservicer]  shall  address,  at a minimum,  the
criteria identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------

                                                                   43


--------------------------------------------------------------------------------




                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------

                                                                  44


--------------------------------------------------------------------------------




1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------



                                                     [NAME OF COMPANY] [NAME OF SUBSERVICER]


                                                     Date:    _________________________



                                                     By:      _________________________
                                                     Name:
                                                     Title:

                                                                   45


--------------------------------------------------------------------------------




         28.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit P:


                                                                                                                         EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                  *  For escrow advances - complete payment history

                     (to calculate advances from last positive escrow balance forward)


                                                                   46


--------------------------------------------------------------------------------




                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

                                                                   47


--------------------------------------------------------------------------------




         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                              ________________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________
                                                                                ________________(18a) HUD Part A
                                                                                ________________(18b) HUD Part B

                                                                   48


--------------------------------------------------------------------------------



         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

         29.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit Q:


                                                                   49


--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT Q

                                                        Delinquency Recognition Policies
                                           [To be provided by EMC and mutually agreed by the parties]



         30.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         31.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]


                                                                   i


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:_______________________________________
                                                              Name:
                                                              Title:


                                                              MID AMERICA BANK, FSB,
                                                                       as Company

                                                              By:_______________________________________
                                                              Name:
                                                              Title:












                                                                  ii





--------------------------------------------------------------------------------




                                                                                                     EXHIBIT H-14
                                             PURCHASE, WARRANTIES and SERVICING AGREEMENT






                                                                Between






                                                            E*TRADE BANK,

                                                             as Purchaser





                                                                  And





                                            MORGAN STANLEY DEAN WITTER CREDIT CORPORATION,

                                                               as Seller





                                                       Dated as of June 26, 2002


                                                                   iii


--------------------------------------------------------------------------------





                                                           TABLE OF CONTENTS



ARTICLE I           ..............................................................................................7
   Section 1.01       Defined Terms...............................................................................7

ARTICLE II          .............................................................................................25
   Section 2.01       Agreement to Purchase......................................................................25
   Section 2.02       Intentionally Omitted......................................................................26
   Section 2.03       Servicing of Mortgage Loans................................................................26
   Section 2.04       Record Title and Possession of Mortgage Files; Maintenance of Servicing Files..............20
   Section 2.05       Books and Records..........................................................................27
   Section 2.06       Transfer of Mortgage Loans.................................................................28
   Section 2.07       Examination of Mortgage Files; Delivery of Mortgage Loan Documents.........................28
   Section 2.08       Quality Control Procedures.................................................................30

ARTICLE III         .............................................................................................30
   Section 3.01       Representations and Warranties of the Seller...............................................30
   Section 3.02       Representations and Warranties as to Individual Mortgage Loans.............................33
   Section 3.03       Repurchase; Substitution...................................................................45
   Section 3.04       Repurchase of Convertible Mortgage Loans...................................................46
   Section 3.05       Representations and Warranties of Purchaser................................................46

ARTICLE IV          .............................................................................................48
   Section 4.01       Seller to Act as Servicer..................................................................48
   Section 4.02       Collection of Mortgage Loan Payments.......................................................51
   Section 4.03       Realization Upon Defaulted Mortgage Loans..................................................40
   Section 4.04       Establishment of Custodial Accounts; Deposits in Custodial Accounts........................53
   Section 4.05       Permitted Withdrawals From the Custodial Account...........................................56
   Section 4.06       Establishment of Escrow Accounts; Deposits in Escrow Accounts..............................57
   Section 4.07       Permitted Withdrawals From Escrow Account..................................................58
   Section 4.08       Payment of Taxes, Insurance and Other Charges; Maintenance of Primary
                      Mortgage Insurance or Lender Paid Mortgage Insurance Policies; Collections
                      Thereunder.................................................................................59
   Section 4.09       Transfer of Accounts.......................................................................61
   Section 4. 10      Maintenance of Hazard Insurance............................................................61
   Section 4.11       Maintenance of Mortgage Insurance Policy...................................................62
   Section 4.12       Fidelity Bond, Errors and Omissions Insurance..............................................63
   Section 4.13       Title, Management and Disposition of REO Property..........................................63
   Section 4.14       Notification of Maturity Date..............................................................65
   Section 4.15       Notification of Adjustments................................................................65

                                                                   iv


--------------------------------------------------------------------------------




   Section 4.16       Permitted Investments......................................................................49
   Section 4.17       The Seller to Administer Trading Accounts..................................................49

ARTICLE V           .............................................................................................67
   Section 5.01       Distributions..............................................................................67
   Section 5.02       Statements to the Purchaser................................................................69
   Section 5.03       Monthly Advances by the Seller.............................................................69
   Section 5.04       Liquidation Reports........................................................................70

ARTICLE VI          .............................................................................................70
   Section 6.01       Assumption Agreements......................................................................70
   Section 6.02       Satisfaction of Mortgages and Release of Mortgage Files....................................71
   Section 6.03       Servicing Compensation.....................................................................73
   Section 6.04       Annual Statement as to Compliance..........................................................73
   Section 6.05       Annual Independent Certified Public Accountants' Servicing Report..........................74
   Section 6.06       Purchaser's Right to Examine Seller Records................................................74

ARTICLE VII         .............................................................................................75
   Section 7.01       Seller Shall Provide Information as Reasonably Required....................................75

ARTICLE VIII        .............................................................................................76
   Section 8.01       Indemnification; Third Party Claims........................................................76
   Section 8.02       Merger or Consolidation of the Seller......................................................77
   Section 8.03       Limitation on Liability of the Seller and Others...........................................77
   Section 8.04       Assignment of Servicing by Seller, Resignation.............................................78


ARTICLE IX          .............................................................................................78
   Section 9.01       Events of Default..........................................................................78
   Section 9.02       Waiver of Defaults.........................................................................80

ARTICLE X           .............................................................................................81
   Section 10.01      Termination................................................................................81
   Section 10.02      Seller's Right of First Refusal............................................................81

ARTICLE XI          .............................................................................................81
   Section 11.01      Successor to the Seller....................................................................81
   Section 11.02      Amendment..................................................................................83
   Section 11.03      Intentionally Omitted......................................................................83
   Section 11.04      Governing Law..............................................................................83
   Section 11.05      Notices....................................................................................84
   Section 11.06      Severability of Provisions.................................................................84
   Section 11.07      Exhibits...................................................................................85

                                                                   v


--------------------------------------------------------------------------------




   Section 11.08      General Interpretive Principles............................................................86
   Section 11.09      Reproduction of Documents..................................................................86
   Section 11.10      Recordation of Assignments of Mortgage.....................................................88
   Section 11.11      Assignment by Purchaser....................................................................88
   Section 11.12      No Partnership.............................................................................88
   Section 11.13      Execution..................................................................................89
   Section 11.14      Entire Agreement...........................................................................89
   Section 11.15      No Solicitation............................................................................89
   Section 11.16      Intentionally Omitted......................................................................90
   Section 11.17      Cooperation of Seller with a Reconstitution................................................90

EXHIBIT A:            MORTGAGE LOAN SCHEDULE.....................................................................93
EXHIBIT B:            CONTENTS OF MORTGAGE FILE..................................................................70
EXHIBIT C:            SELLER'S UNDERWRITING GUIDE ...............................................................75
EXHIBIT D:            FORM OF LIMITED POWER OF ATTORNEY..........................................................76
EXHIBIT E:            FORM OF WARRANTY BILL OF SALE..............................................................78
EXHIBIT F:            FORM OF MONTHLY REMITTANCE REPORT..........................................................


                                                                   vi


--------------------------------------------------------------------------------



                This Purchase, Warranties and Servicing Agreement, dated as of June 26, 2002 is executed between E*TRADE Bank, a
federally chartered savings bank with offices at 671 North Glebe Road, Arlington, Virginia 22203 as purchaser (the "Purchaser"), and
Morgan Stanley Dean Witter Credit Corporation, with offices at 2500 Lake Cook Road, Riverwoods, Illinois 60015 as seller and servicer
(the "Seller").


WHEREAS, the Purchaser desires to purchase from the Seller and the Seller desires to sell to the Purchaser, from time to time,
certain Mortgage Loans as specified in the related Mortgage Loan Schedule attached hereto as Exhibit A, pursuant to the terms of a
related Purchase Price and Terms Letter (as defined herein);

WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or other security instrument creating a first or second
lien on a residential dwelling located in the jurisdiction indicated on the related Mortgage Loan Schedule; and

WHEREAS, the Purchaser and the Seller wish to prescribe the representations and warranties of the Seller with respect to itself and
the Mortgage Loans and the management, servicing and control of the Mortgage Loans.

NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows:

                                                               ARTICLE I


                                                              DEFINITIONS
Section 1.01    Defined Terms.


Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following
meaning specified in this Article:

Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage servicing practices (including collection procedures)
of prudent mortgage banking and mortgage lending institutions which service mortgage loans of the same type as such Mortgage Loan in
the jurisdiction where the related Mortgaged Property is located, and which are substantially in accordance with Fannie Mae servicing
practices and procedures.


Additional Collateral:  With respect to any Additional Collateral Mortgage Loan, the securities and other assets held in a Trading
Account subject to a security interest securing such Additional Collateral Mortgage Loan.

Additional Collateral Mortgage Loan:  A Mortgage Loan that is a FlexSource © Loan secured by Additional Collateral in the form of a
security interest in the securities and other assets held in a Trading Account.

Affiliate:  With respect to any specified Person, any other Person controlling, controlled by or under common control with such
specified Person.

Additional Collateral Pledge Agreement: With respect to each Additional Collateral Mortgage Loan, any pledge and security agreement
and account control agreement in favor of Seller granting a security interest and other rights in a Trading Account to secure the
related Mortgage Loan.

                                                                   7


--------------------------------------------------------------------------------



Adjustable Rate Mortgage Loan: A Mortgage Loan that provides for the adjustment of the Mortgage Interest Rate payable with respect
thereto in accordance with the terms of the related Mortgage Note.

Agreement: This Purchase, Warranties and Servicing Agreement including all exhibits hereto, as the same may be amended, modified,
restated or supplemented from time to time.


Appraised Value: The value set forth in an appraisal made in connection with the origination of the related Mortgage Loan as the
value of the Mortgaged Property.


Assignment: An assignment of the Mortgage, notice of transfer or equivalent instrument, prepared in blank and in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located, to reflect of record the sale or
transfer of the Mortgage Loan.  An Assignment shall include, as applicable, such instruments as are necessary and sufficient under
the laws of the jurisdiction where a Cooperative Apartment is located to reflect of record the sale or transfer of the Mortgage Loan
and security interest in the Mortgaged Property affecting such Cooperative Apartment.

                                                                   8


--------------------------------------------------------------------------------



Balloon Mortgage Loan:  Any Mortgage Loan which by its original terms or any modifications thereof provides for amortization beyond
its scheduled maturity date.


Business Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a day on which banking and savings  associations  in the State of
Illinois or in the Commonwealth of Virginia are authorized or obligated by law or executive order to be closed.

Closing Date: The date or dates,  set forth in any Purchase Price and Terms Letter,  on which,  from time to time, the Purchaser  shall
purchase and Seller shall sell the Mortgage Loans listed on the related Mortgage Loan Schedule.

Closing Documents:

(i)      With respect to the initial Closing Date, the following documents:


(A)      two counterparts of this Agreement;

(B)      ten (10) counterparts of a power of attorney in the form of Exhibit D;

(C)      Assignment and Notice of Transfer,  or any other similar  instrument  required to be delivered  under the Surety Bond, and all
                  other requirements for transferring  coverage under the Surety Bond in respect of such Additional Collateral Mortgage
                  Loans to the Purchaser;

(ii)     With respect to the initial Closing Date and each subsequent Closing Date, the following documents:

(A)      the Mortgage Loan Schedule for the related Transaction; and

(B)      the Warranty Bill of Sale with respect to the Mortgage Loans for the related  Transaction,  dated as of the applicable Closing
                  Date.

Code: The Internal Revenue Code of 1986, as amended.

Collateral Base:  With respect to any Mortgage Loan, the value of any Additional Collateral related to such Mortgage Loan, plus the
value of the Mortgaged Property related to such Mortgage Loan.

Condemnation  Proceeds:  All awards or  settlements  in respect of a Mortgaged  Property,  whether  permanent or temporary,  partial or
entire,  by exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be released to a Mortgagor  in
accordance with the terms of the related Mortgage Loan Documents.

                                                                   9


--------------------------------------------------------------------------------




Convertible  Mortgage Loan: An Adjustable Rate Mortgage Loan purchased  pursuant to this Agreement  which contains a provision  whereby
the  Mortgagor is permitted to convert the Mortgage  Loan to a fixed rate  Mortgage  Loan in  accordance  with the terms of the related
Mortgage Note.

Cooperative  Apartment: A dwelling unit in a multi-dwelling  building owned or leased by a cooperative housing corporation,  which unit
the Mortgagor has an exclusive  right to occupy  pursuant to the terms of a proprietary  lease in accordance with the laws of the state
in which the building is located.

Cooperative  Loan:  A  Mortgage  Loan  evidenced  by a  Mortgage  Note and  secured by a first  lien  against  (i)  shares  issued by a
cooperative housing  corporation and (ii) the related  Mortgagor's  leasehold interest in the Mortgagor's  Cooperative  Apartment.  The
security  interest  created  in  the  Mortgagor's  Cooperative  Apartment  and  the  proprietary  lease  shall  include  the  following
documentation,  as  required  by the  applicable  laws of the state in which such  Cooperative  Apartment  is  located:  (a) a security
agreement,  (b) the  related  UCC-1  Financing  Statement,  (c) an  assignment  of the  cooperative  lease,  (d) the stock  certificate
evidencing ownership of such Cooperative Apartment,  appropriately  endorsed, or an equivalent stock power, (e) a recognition agreement
and (f) such other documents as are necessary and proper for the perfection of a lien against such  Cooperative  Apartment,  all as are
required under state law.

Credit Score:  The credit score for each Mortgage Loan obtained at origination  or such other time by the Seller.  If two credit bureau
scores are obtained,  the Credit Score will be the lower score.  If three credit  bureau scores are obtained,  the Credit Score will be
the  middle of the three.  There is only one (1) score for any loan  regardless  of the  number of  borrowers  and/or  applicants.  The
minimum Credit Score for all Mortgage Loans will be in accordance with the Underwriting Guide  (as defined below).

Custodial  Account:  Each separate  Eligible Account (demand or other account) or accounts  created and maintained  pursuant to Section
4.04 of this  Agreement,  entitled  "Morgan  Stanley Dean Witter Credit  Corporation,  in trust for [name of  Purchaser]" or such other
title as is requested by the Purchaser with respect to the related Mortgage Loans.

Cut off Date:  The first day of the month in which the related  Closing  Date  occurs,  or such other date as shall be specified in the
Purchase Price and Terms Letter.

Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced by a Qualified Substitute Mortgage Loan.

Determination  Date: The 15th day (or if such 15th day is not a Business Day, the Business Day immediately  preceding such 15th day) of
the month of the related Remittance Date.

Due Date: As to any Mortgage Loan, the day each Monthly Payment is due on such Mortgage Loan, exclusive of any days of grace.

Due Period:  With respect to any  Remittance  Date,  the period  commencing on the second day of the month  preceding the month of such
Remittance Date and ending on the first day of the month of the Remittance Date.

                                                                   10


--------------------------------------------------------------------------------




Effective  Loan-to-Value  Ratio or  Effective  LTV:  With respect to any  Additional  Collateral  Mortgage  Loan,  (i) the  outstanding
principal  amount of the Mortgage Loan less the value of any Additional  Collateral  related to such Mortgage  Loan,  divided by either
(ii) the Appraised Value of the Mortgaged  Property at origination  with respect to a Refinanced  Mortgage Loan, or (iii) the lesser of
the Appraised  Value of the Mortgaged  Property at origination  (or at such other date the Effective LTV is being  calculated)  and the
purchase price of the Mortgaged Property with respect to all other Mortgage Loans.

Eligible Account: An account that is (i) maintained at a depository institution, the short-term debt obligations (or, in the case of
a depository institution which is part of a holding company structure, the short-term debt obligations of such parent holding
company) of which have been rated by one or more Rating Agencies in the two highest short-term rating categories at the time of the
deposit therein, or (ii) a trust account maintained with a corporate trust department of a federal or state chartered depository
institution or trust company, which institution has a net worth of $500,000,000 or more and is acting in a fiduciary capacity.


Equity  Refinanced  Mortgage  Loan: A Refinanced  Mortgage Loan in which the Mortgagor used less than the entire amount of the proceeds
(net of any closing costs,  including  discount and origination fees and prepaid items) to refinance an existing  mortgage loan and any
junior lien that existed on the related Mortgage Property at the date of origination of the Refinanced Mortgage Loan.

Escrow Account:  Each separate  Eligible Account (demand or other account) or accounts created and maintained  pursuant to Section 4.06
of this Agreement,  entitled "Morgan Stanley Dean Witter Credit  Corporation,  in trust for [name of Purchaser]" or such other title as
is requested by the Purchaser with respect to the related Mortgage Loans.

Escrow Payments: The amounts constituting ground rents, taxes, assessments, water charges, sewer rents, mortgage insurance premiums,
fire and hazard insurance premiums, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to
the Mortgage or any other document.

                                                                   11


--------------------------------------------------------------------------------



Event of Default: Any one of the conditions or circumstances enumerated in Section 9.01.

FDIC: The Federal Deposit Insurance Corporation, or any successor in interest thereto.

Fidelity Bond: A fidelity bond to be maintained by the Seller pursuant to Section 4.12.

FIRREA: The Financial Institutions Reform, Recovery, and Enforcement Act of 1989.

Fannie Mae: The Federal National Mortgage Association, or any successor in interest thereto.

Fannie Mae Guides: The Fannie Mae Sellers' Guide and the Fannie Mae Servicers' Guide and all amendments or additions thereto.


GAAP: Generally Accepted Accounting Principles, consistently applied.

Gross Margin: With respect to each Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note
to be added to the Index on each Interest Rate Adjustment Date in accordance with the terms of the related Mortgage Note to determine
the Mortgage Interest Rate for such Mortgage Loan, subject to any applicable Periodic Rate Cap and  Maximum Mortgage Interest Rate.


HUD: The United States Department of Housing and Urban Development or any successor  in interest thereto.

Index: With respect to each Adjustable Rate Mortgage Loan and each Interest Rate Adjustment Date, a rate per annum as set out in the
related Mortgage Note.

Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the related
Mortgaged Property.

Interest Rate Adjustment Date: With respect to each Adjustable Rate Mortgage Loan, the date specified in the related Mortgage Note on
which the Mortgage Interest Rate is adjusted.


Liquidation Proceeds: Cash received in connection with the liquidation of a defaulted Mortgage Loan, whether through the sale or
assignment of such Mortgage Loan, trustee's sale, foreclosure sale or otherwise.

                                                                   12


--------------------------------------------------------------------------------



Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan other than an Additional Collateral Mortgage Loan, the ratio of the
outstanding principal amount of the Mortgage Loan, to (i) the Appraised Value of the Mortgaged Property at origination with respect
to a Refinanced Mortgage Loan, and (ii) the lesser of the Appraised Value of the Mortgaged Property at origination (or at such other
date the LTV is being calculated)and the purchase price of the Mortgaged Property with respect to all other Mortgage Loans.


Maximum Mortgage Interest Rate: The maximum annual rate at which interest accrues on any adjustable rate Mortgage Loan in accordance
with the provisions of the related Mortgage Note.

Minimum  Mortgage  Interest Rate: The minimum annual rate at which interest  accrues on any adjustable rate Mortgage Loan in accordance
with the provisions of the related Mortgage Note.

Monthly Advance: The aggregate of the advances made by the Seller on any Remittance Date pursuant to Section 5.03.


Monthly Payment: The scheduled monthly payment of principal and interest on a Mortgage Loan which is payable by a Mortgagor under the
related Mortgage Note.



Mortgage:  The mortgage, deed of trust or other instrument securing a Mortgage Note which creates a first lien on an unsubordinated
estate in fee simple in real property securing the Mortgage Note; except that with respect to real property located in jurisdictions
in which the use of leasehold estates for residential properties is an accepted practice, the mortgage, deed of trust or other
instrument securing the Mortgage Note may secure and create a first lien upon a leasehold estate of the Mortgagor.

                                                                  13


--------------------------------------------------------------------------------



Mortgage  File:  The mortgage  documents  pertaining  to a  particular  Mortgage  Loan which are  specified in items (1) through (8) in
Exhibit B hereto and any additional documents required to be added to the Mortgage File pursuant to this Agreement.

Mortgage Impairment Insurance Policy: A mortgage impairment or blanket hazard insurance policy as required by Section 4.11.

Mortgage  Interest  Rate:  The annual rate at which  interest  accrues on any Mortgage  Loan in accordance  with the  provisions of the
related Mortgage Note, which shall be adjusted from time to time with respect to Adjustable Rate Mortgage Loans.

Mortgage Interest Rate Cap: With respect to an adjustable rate Mortgage Loan, the limit on each Mortgage Interest Rate adjustment as
set forth in the related Mortgage Note.


Mortgage Loan: An individual Mortgage Loan which is the subject of this Agreement, each Mortgage Loan originally sold and subject to
this Agreement being identified on the applicable Mortgage Loan Schedule, which Mortgage Loan includes without limitation the
Mortgage File, the Servicing File, Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance
Proceeds, REO Disposition Proceeds, and all other rights, benefits, proceeds and obligations arising from or in connection with such
Mortgage Loan excluding replaced or repurchased mortgage loans.


Mortgage Loan Documents: The documents listed in Exhibit B.

Mortgage Loan Payments: With respect to each Mortgage Loan; (i) all scheduled principal due after the related Cut-off Date, (ii) all
other recoveries of principal due and collected by Seller after the related Cut-off Date, and (iii) all payments of interest on the
Mortgage Loans at the Mortgage Loan Remittance Rate minus that portion of any such payment that is allocable to the period prior to
the related Cut-off Date; provided, however, that payments of scheduled principal and interest prepaid for a Due Date beyond the
related Cut-off Date shall not be applied to the principal balance as of the related Cut-off Date, and such principal and such
prepaid interest (minus the applicable Servicing Fee ) shall constitute a part of the Mortgage Loan Payments, and shall be deposited
by Seller into the related Custodial Account established for the benefit of Purchaser for subsequent remittance by Seller to
Purchaser pursuant to this Agreement.

Mortgage Loan Remittance Rate: With respect to each Mortgage Loan, the annual rate of interest remitted to the Purchaser, which shall
be equal to the related Mortgage Interest Rate minus the Servicing Fee Rate.

                                                                   14


--------------------------------------------------------------------------------



Mortgage Loan Schedule: The schedule of Mortgage Loans for a Transaction, which list shall set forth the following information with
respect to each Mortgage Loan:


(1)      the loan number;

(2)      the Mortgagor's name;

(3)      the street address of the Mortgaged Property, including city, state and zip code;

(4)      a code indicating whether the Mortgaged Property is owner occupied (i.e., primary residence, second residence, investor
         property);

(5)      the type of residential property constituting the Mortgaged Property;

(6)      the original term to maturity;

(7)      the Loan-to-Value Ratio at origination;

(8)      the Mortgage Interest Rate at origination;

(9)      the Mortgage Interest Rate as of the applicable Cut-off Date;

(10)     the maturity date;

(11)     the amount of the Monthly Payment as of the applicable Cut-off Date;

(12)     the original principal balance of the Mortgage Loan;

(13)     the principal balance of the Mortgage Loan as of Cut-off Date, after giving effect to all deduction of payments of
         principal due on or before such Cut-off Date, whether or not received;


(14)    code indicating the purpose of the Mortgage Loan (i.e., purchase, rate/term refinance, limited cash-out refinance or
        cash-out refinance);

(15)     a code indicating the documentation style (i.e., full, alternative or preferred alternative);


(16)     the number of times during the twelve (12) month period  preceding the  applicable  Closing Date that any Monthly  Payment has
         been received thirty (30) or more days after its Due Date;

                                                                   15


--------------------------------------------------------------------------------



(17)     the date on which the first payment is due;


(18)     with respect to Adjustable Rate Mortgage  Loans,  the initial  Interest Rate Adjustment Date and the first Payment  Adjustment
         Date;


(19)     with respect to Adjustable Rate Mortgage Loans, the next Interest Rate Adjustment Date;

(20)     with respect to Adjustable Rate Mortgage Loans, the Gross Margin;


(21)     with respect to Adjustable Rate Mortgage Loans, the Maximum Mortgage Interest Rate under the terms of the Mortgage Note;

(23)     with respect to Adjustable Rate Mortgage Loans, the Minimum Mortgage Interest Rate under the terms of the Mortgage Note;
         with respect to Adjustable Rate Mortgage Loans, a code indicating the type of Index;

(24)      a code indicating whether the Mortgage Loan is a Convertible Mortgage Loan;

(25)     a code indicating whether or not the Mortgage Loan is the subject of Primary Mortgage Insurance Policy;

(26)     a code indicating the issuer of any related Primary Mortgage Insurance Policy;

(27)     a code indicating the Credit Score of the Mortgagor, if any;

(28)     the Primary Mortgage Insurance certificate number, if applicable;

(29)     for each Mortgage Loan covered by a Primary Mortgage Insurance Policy, the amount of coverage, if applicable;

(30)     a code  indicating  whether  or not the  Mortgage  Loan is the  subject  of a  prepayment  penalty as well as the terms of the
         prepayment penalty, if applicable;

(31)     A code indicating whether the Mortgage Loan is a first or second lien on the Mortgaged Property;

(32)     with respect to Adjustable Rate Mortgage Loans, the Periodic Rate Cap;

(33)     The servicing fee with respect to such Mortgage Loan;

(34)     A code indicating whether the Mortgage Loan is a Balloon Mortgage Loan; and

(35)     A code indicating whether the Mortgage Loan is an Additional Collateral Mortgage Loan.

                                                                   16


--------------------------------------------------------------------------------



With respect to the aggregate Mortgage Loans in the pool, the related Mortgage Loan Schedule shall set forth the following
information, as of the applicable Cut-off Date:


(1)      the number of Mortgage Loans;
(2)      the current unpaid principal balance of the Mortgage Loans;
(3)      the weighted average Mortgage Interest Rate of the Mortgage Loans; and
(4)      the weighted average maturity of the Mortgage Loans.

Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

Mortgaged Property:  The underlying real property securing repayment of a Mortgage Note,  consisting of: (i) a fee simple interest in a
single parcel of real estate  considered to be real estate under the laws of the  jurisdiction  in which such real property is located,
which may include  condominium  units and planned unit  developments,  improved by a residential  dwelling;  (ii) a single  Cooperative
Apartment  including stock certificates  evidencing  ownership in such Cooperative  Apartment,  the proprietary lease and all attendant
right,  title and interest  thereto;  or (iii) with respect to real  property  located in  jurisdictions  in which the use of leasehold
estates for  residential  properties is an accepted  practice,  a leasehold  estate of the Mortgagor,  the term of which is equal to or
longer than the term of the Mortgage.

Mortgagor: The obligor on a Mortgage Note.

OCC:     Office of the Comptroller of the Currency, or any successor in interest.

Officers' Certificate: A certificate signed by the Chairman of the Board, the President, a Senior Vice President, Vice President, the
Assistant Treasurer, Secretary or Assistant Secretary, as applicable, of the Seller and delivered to the Purchaser as required by
this Agreement.


OTS:     Office of Thrift Supervision, or any successor in interest.

Payment Adjustment Date:  With respect to each Adjustable Rate Mortgage Loan, the first date on which payments thereon may be
adjusted and all subsequent such dates of adjustment, as set forth in the related Mortgage Loan Schedule and in the related Mortgage
Note.

Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan as to which the related Mortgage Loan Schedule indicates the
existence of Periodic Rate Cap, the provision of the related Mortgage Note that provides for a maximum amount by which the Mortgage
Interest Rate may increase (or, if so indicated on such Mortgage Loan Schedule, decrease) on an Interest Rate Adjustment Date from
the Mortgage Interest Rate in effect immediately prior to such Interest Rate Adjustment Date.

                                                                   17


--------------------------------------------------------------------------------



         Permitted Investment:   Any one or more of the following:


         (i)   direct obligations of, or obligations fully guaranteed as to principal and interest by, the United States or any agency
               or instrumentality thereof, provided such obligations are backed by the full faith and credit of the United States;

         (ii)  repurchase obligations (the collateral for which is held by a third party) with respect to any security described in
               clause (i) above, provided that the long-term unsecured obligations of the party agreeing to repurchase such
               obligations are at the time rated by each of the Rating Agencies in one of its two highest rating categories;

         (iii)  certificates of deposit, time deposits, demand deposits and bankers' acceptances of any bank or trust company
               incorporated under the laws of the United States or any state thereof or the District of Columbia, provided that the
               short-term commercial paper of such bank or trust company at the date of acquisition thereof has been rated by each of
               the Rating Agencies in its highest rating;

         (iv)  money market funds rated by each of the Rating Agencies in its highest short-term debt rating category;

         (v)   commercial paper (having original maturities of not more than 365 days) of any corporation incorporated under the laws
               of the United States or any state thereof or the District of Columbia which on the date of acquisition has been rated
               by each of the Rating Agencies in its highest short-term rating category; and

         (vi)  any other obligation or security acceptable to each of the Rating Agencies (as certified by a letter from each of the
               Rating Agencies to Purchaser) in respect of mortgage pass through certificates rated in one of its two highest rating
               categories;

provided, that with the exception of U.S. Treasury Strips, no such instrument shall be a Permitted Investment if such instrument
evidences either (a) the right to receive interest only payments with respect to the obligations underlying such instrument or (b)
both principal and interest payments derived from obligations underlying such instrument where the principal and interest payments
with respect to such instruments provide a yield to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation.

Person: Any individual,  corporation,  partnership,  limited liability company, joint venture, association, joint stock company, trust,
unincorporated organization or government or any agency or political subdivision thereof.

Prepayment  Interest  Shortfall:  With  respect to any  Remittance  Date and any  Mortgage  Loan that was the  subject  of a  principal
prepayment  during the related  Principal  Prepayment  Period,  an amount equal to one month's interest at the Mortgage Loan Remittance
Rate on the amount of such principal  prepayment less the amount of interest  (adjusted to the Mortgage Loan  Remittance  Rate) paid by
the Mortgagor in respect of such principal prepayment.

                                                                   18


--------------------------------------------------------------------------------



Primary Mortgage Insurance Policy: With respect to each Mortgage Loan, each primary policy of mortgage insurance, if any,  required
to be obtained by the Seller pursuant to Section 4.08.


Prime Rate:  The prime rate announced to be in effect from time to time as published as the average rate in the Wall Street Journal.


Principal Prepayment: Any full or partial payment or other recovery of principal on a Mortgage Loan which is received in advance of
its scheduled Due Date.



Principal Prepayment Period:  As to any Remittance Date, the calendar month preceding the month of distribution.



Program Documents: With respect to each Transaction, the related Purchase Price and Terms Letter, the related Warranty Bill of Sale,
this Agreement and each other document or instrument executed or delivered by Seller in connection with any of the foregoing.


Purchase Price: With respect to each Mortgage Loan listed on the Mortgage Loan Schedule for a Transaction, the price paid on the
applicable Closing Date by the Purchaser to the Seller in exchange for the Mortgage Loans, which amount shall equal the sum of (i)
the related Purchase Price Percentage multiplied by the unpaid principal balance of such Mortgage Loan as of the related Cut-off
Date, after application of scheduled payments of principal due on or before such Cut-off Date whether or not collected, and (ii)
interest scheduled to accrue on the unpaid principal balance of such Mortgage Loan at the Mortgage Loan Remittance Rate, from the
related Cut-off Date to the day prior to the related Closing Date, inclusive.

                                                                   19


--------------------------------------------------------------------------------



Purchase Price Percentage:  With respect to each Mortgage Loan, the percentage of par set forth in the related Purchase Price and
Terms Letter (subject to adjustment as provided therein) at which Purchaser will purchase the Mortgage Loan from Seller on the
Closing Date.


Purchase Price and Terms Letter:  With respect to each Transaction, the letter agreement or agreements by and between Seller and
Purchaser setting forth the general terms and conditions of such Transaction to be consummated as provided herein, with a copy of the
related initial list of Mortgage Loans proposed for the transaction subject thereto.  The related Purchase Price and Terms Letter
shall set forth  (i) the approximate unpaid principal balance of Mortgage Loans for the related Transaction, (ii) the related Cut-off
Date, (iii) the proposed Closing Date, (iv) the related Purchase Price Percentage, (v) the related Servicing Fee Rate, and (vi) such
other matters as the parties may agree.

Purchase Price Premium: the excess of the Purchase Price over par, as applicable.

Purchaser:  E*Trade Bank, its successors in interest and assigns.

Qualified Appraiser: An appraiser who had no interest, direct or indirect in the Mortgaged Property or in any loan made on the
security thereof, and whose compensation is not affected by the approval or disapproval of the Mortgage Loan, and such appraiser and
the appraisal made by such appraiser both satisfy the requirements set forth in the Fannie Mae Guides and in Title XI of FIRREA and
the regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated.


Qualified Insurer: An insurance company duly qualified as such under the laws of the states in which the Mortgaged Properties are
located, duly authorized and licensed in such states to transact the applicable insurance business and to write the insurance, and
which meets the requirements of Fannie Mae.

                                                                   20


--------------------------------------------------------------------------------



Qualified Substitute Mortgage Loan: A Mortgage Loan substituted by Seller for a Deleted Mortgage Loan which must, on the date of such
substitution (i) have an outstanding principal balance, after deduction of all scheduled payments due in the month of substitution
(or in the case of a substitution of more than one mortgage loan for a Deleted Mortgage Loan, an aggregate principal balance), not in
excess of the outstanding principal balance of the Deleted Mortgage Loan (the amount of any shortfall to be deposited into the
Custodial Account by Seller from its own funds in the month of substitution pursuant to Section 4.04(vii) of this Agreement), (ii)
have a Mortgage Interest Rate which is within one percent (1%) per annum of the Deleted Mortgage Loan, (iii) have a remaining term to
maturity not greater than (and not more than one year less than) that of the Deleted Mortgage Loan, and (iv) comply with each
representation and warranty set forth in Section 3.02 of this Agreement


Rating Agencies: Standard & Poor's, a division of McGraw Hill Companies, Inc., Moody's Ratings Services or any other nationally
recognized statistical rating organization issuing ratings with respect to mortgage backed securities.


Reconstitution: As defined in Section 11.17.

Reconstitution Agreement: As defined in Section 11.17.

Record Date:  The close of business of the last Business Date of the month preceding the month of the related Remittance Date

Refinanced  Mortgage Loan: A Mortgage Loan which was made to a Mortgagor who owned the Mortgaged  Property prior to the  origination of
such Mortgage Loan and  substantially all of the proceeds of which (net of any closing costs,  including  discount and origination fees
and prepaid items) were used in whole or part to satisfy an existing mortgage on the Mortgaged Property.

                                                                   21


--------------------------------------------------------------------------------



REMIC: A real estate mortgage investment conduit, as such term is defined by the Code.

Remittance Date: The 18th day of any month, beginning with the month following the month of the related Closing Date, or, if such
18th day is not a Business Day, the first Business Day immediately preceding such 18th day.

REO Disposition : The final sale of any REO Property.

REO Disposition Proceeds: Amounts received by the Seller in connection with a related REO Disposition.

REO Property: A Mortgaged Property acquired by the Seller on behalf of the Purchaser as described in Section 4.13.


Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the unpaid principal balance ("UPB") of the Mortgage Loan
on the date of repurchase, plus (ii) accrued interest on such outstanding principal balance at the Mortgage Interest Rate from the
last date through which interest has been paid and distributed to the Purchaser through the last day of the month of repurchase, plus
(iii) in the event the repurchase demand is made within nine (9) months of the  Closing Date with respect to the Mortgage Loan, the
Purchase Price Premium, if any, multiplied by the UPB on the date of repurchase, except with respect to a repurchase pursuant to
Section 3.04 of this Agreement, in which case there shall be no recapture of the Purchase Price Premium, plus (iv) third party
expenses incurred in connection with the transfer of the Mortgage Loan being repurchased and any unreimbursed Servicing Advances with
respect to such Mortgage Loan, less (v) amounts received or advanced in respect of such repurchased Mortgage Loan which are being
held in the Custodial Account for distribution in the month of repurchase.


Seller: Morgan Stanley Dean Witter Credit Corporation, its successors in interest and permitted assigns.

                                                                   22


--------------------------------------------------------------------------------



Servicing Advances: All customary, reasonable and necessary "out of pocket" costs and expenses (including reasonable attorneys' fees
and disbursements) incurred in the performance by the Seller of its servicing obligations, including, but not limited to, the cost of
(a) the preservation, restoration and protection of the Mortgaged Property, (b) any enforcement, administrative or judicial
proceedings, or any legal work or advice specifically related to servicing the Mortgage Loans, including but not limited to,
foreclosures, bankruptcies, condemnations, drug seizures, elections, foreclosures by subordinate or superior lienholders, and other
legal actions incidental to the servicing of the Mortgage Loans (provided that such expenses are reasonable and that the Seller
specifies the Mortgage Loan(s) to which such expenses relate, and provided further that any such enforcement, administrative or
judicial proceeding does not arise out of a breach of any representation, warranty or covenant of the Seller hereunder), (c) the
management and liquidation of the Mortgaged Property if the Mortgaged Property is acquired in full or partial satisfaction of the
Mortgage, (d) taxes, assessments, water rates, sewer rates and other charges which are or may become a lien upon the Mortgaged
Property, and any Primary Mortgage Insurance Policy premiums and fire and hazard insurance coverage, and (e) compliance with the
obligations under Section 4.08.


Servicing Fee: With respect to each Mortgage Loan the amount of the annual fee the Purchaser shall pay to the Seller, which shall,
for a period of one full month, be equal to one twelfth of the product of (a) the Servicing Fee Rate and (b) the outstanding
principal balance of such Mortgage Loan. Such fee shall be payable monthly, computed on the basis of the same principal amount and
period respecting which any related interest payment on a Mortgage Loan is computed. The obligation of the Purchaser to pay the
Servicing Fee is limited to, and the Servicing Fee is payable solely from, the interest portion (including recoveries with respect to
interest from Liquidation Proceeds, to the extent permitted by Section 4.05) of such Monthly Payment collected by the Seller, or as
otherwise provided under Section 4.05.

                                                                   23


--------------------------------------------------------------------------------



Servicing Fee Rate: The Servicing Fee Rate shall be a rate per annum set forth in the related Purchase Price and Terms Letter.

Servicing  File:  With respect to each  Mortgage  Loan,  the file  retained by the Seller  consisting  of originals of items (9) – (26)
listed in Exhibit B.

Servicing Officer: Any officer of the Seller involved in, or responsible for, the administration and servicing of the Mortgage Loans
whose name appears on a list of servicing officers furnished by the Seller to the Purchaser upon request, as such list may from time
to time be amended.


Stated Principal Balance: As to each Mortgage Loan as of any date of determination, (i) the principal balance of such Mortgage Loan
at the applicable Cut-off Date after giving effect to payments of principal due on or before such date, whether or not received,
minus (ii) all amounts previously distributed to the Purchaser with respect to the Mortgage Loan representing payments or recoveries
of principal or advances in lieu thereof.


Subservicer: Any Person with which the Servicer has entered into a Subservicing Agreement and which meets the qualifications of a
Subservicer pursuant to Section 4.01.



Subservicing Account:  An account established by a Subservicer which meets the requirements set forth in Section 4.04 and is
otherwise acceptable to the Servicer, and which must be an Eligible Account.


Subservicing Agreement: Any written agreement between the Seller and a Subservicer relating to the servicing and administration of
the Mortgage Loans as provided in Section 4.01.

                                                                   24


--------------------------------------------------------------------------------



Surety Agreement:  The Surety Bond Reimbursement Agreement dated  March 17, 1999 between the Surety Bond Issuer and the Servicer
pursuant to which the Surety Bond Issuer has issued the Surety Bond, as the same may be amended, modified, restated or supplemented
from time to time.

Surety Bond:  The limited purpose Surety Bond, dated March 17, 1999, issued by the Surety Bond Issuer in favor of the Seller, as the
same may be amended, modified, restated or supplemented from time to time.

Surety Bond Issuer:  AMBAC Assurance Corp. its successors in interest  and assigns.

Trading Account: With respect to any Additional Collateral Mortgage Loan as to which an Additional Collateral Pledge Agreement was
made, the account in which are held the securities and other assets that are subject to such Additional Collateral Pledge Agreement.

Transaction: The sale by Seller to Purchaser, and the purchase by Purchaser from Seller, of one or more Mortgage Loans on a Closing
Date, as evidenced by the execution and delivery by Seller to Purchaser, of  a Warranty Bill of Sale.

Underwriting Guide: The Underwriting Guide of Seller in effect at the time of origination of the related Mortgage Loans as approved
by  Purchaser, a copy of which is attached hereto as Exhibit C.

Warranty Bill of Sale: The warranty bill of sale executed and delivered by Seller to Purchaser on a Closing Date, evidencing the sale
of the related Mortgage Loans by Seller to Purchaser and setting forth certain representations and warranties of Seller with respect
thereto, in the form attached hereto as Exhibit E.

                                                              ARTICLE II


                              SERVICING OF MORTGAGE LOANS; RECORD TITLE AND POSSESSION OF MORTGAGE FILES;
                                         BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS

Section 2.01      Agreement to Purchase.


(a)      The Seller may offer to sell and the Purchaser may elect to purchase from time to time the Mortgage Loans in one or more
Transactions pursuant to the terms and conditions of the Program Documents.  The agreement of Seller to sell to Purchaser and of
Purchaser to purchase from Seller, Mortgage Loans on a particular Closing Date shall be evidenced by the execution of a Purchase
Price and Terms Letter.  The Seller shall deliver the related Mortgage Loan Schedule for the Mortgage Loans to be purchased on the
applicable Closing Date to the Purchaser at least four (4) Business Days prior to such Closing Date or as otherwise agreed by the
parties.  The obligation of Purchaser to purchase any Mortgage Loan from Seller on any particular Closing Date shall be subject to
the satisfaction of the conditions precedent to Purchaser's obligations to purchase set forth in Section 2.01(b).

                                                                   25


--------------------------------------------------------------------------------



(b)      On each respective Closing Date (i) Seller will sell, transfer, assign, set over and convey to Purchaser without recourse,
all of the right, title and interest of Seller in and to the Mortgage Loans included in such Transaction, including all Mortgage Loan
Payments, and (ii) Purchaser shall pay to Seller, by wire transfer of immediately available funds to the account of Seller, the
Purchase Price for each Mortgage Loan included in such Transaction, subject to the satisfaction of the following conditions to
Purchaser's obligation to purchase the Mortgage Loans.

(A)      All of the representation and warranties of Seller under the Program Documents shall be true and correct in all material
                  respects as of the Closing Date, and no event shall have occurred that, with notice, would constitute a default
                  under any Program Document;

         (B)      Purchaser shall have received, or Purchaser's attorneys shall have received in escrow, the Closing Documents, in
                  such forms as are agreed upon and as are acceptable to Purchaser, duly executed by all signatories other than
                  Purchaser required pursuant to the respective terms thereof;

         (C)      Seller shall have delivered and released to Purchaser or Purchaser's custodian all documents required under the
                  Program Documents; and

                  (D)      Seller shall have complied with all other terms and conditions of this Agreement.

Section 2.02      Intentionally Omitted.

Section 2.03      Servicing of Mortgage Loans.


The Seller  does hereby  agree to service  the  Mortgage  Loans  listed on each  Mortgage  Loan  Schedule  subject to the terms of this
Agreement.  The rights of the Purchaser to receive  payments with respect to the related  Mortgage  Loans shall be as set forth in this
Agreement.

                                                                   26


--------------------------------------------------------------------------------



Section 2.04       Record Title and Possession of Mortgage Files; Maintenance of Servicing Files.


As of the applicable  Closing Date,  the Seller sells,  transfers,  sets over and conveys the Mortgage Loans to the Purchaser,  without
recourse,  and the Seller hereby  acknowledges  that the Purchaser  shall have subject to the terms of this  Agreement,  all the right,
title and interest of the Seller in and to the Mortgage  Loans.  The delivery of the Mortgage Files shall be on the applicable  Closing
Date at the expense of the Seller.  The Seller shall  maintain a Servicing  File.  From the  applicable  Closing Date, the ownership of
each related  Mortgage Loan,  including the Mortgage Note, the Mortgage,  the contents of the related  Mortgage File and Servicing File
and all rights,  benefits,  proceeds and obligations  arising therefrom or in connection  therewith,  shall be vested in the Purchaser.
All rights arising out of the Mortgage Loans  including,  but not limited to, all funds received on or in connection  with the Mortgage
Loans and all records or documents  with  respect to the Mortgage  Loans  prepared by or which come into the  possession  of the Seller
shall be received and held by the Seller for the benefit of the Purchaser as the owner of the Mortgage Loans.

Section 2.05      Books and Records.


The Seller shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for the Mortgage Loans which
shall  appropriately  be reflected in the Seller's  books and records to clearly  reflect the  ownership of each  Mortgage  Loan by the
Purchaser,  and subsequent  assignments and transfers of the Mortgage Loans. pursuant to Section 2.06 hereof. At the reasonable request
of  Purchaser,  the Seller shall  promptly  deliver to Purchaser a Mortgage Loan  Schedule  setting  forth all Mortgage  Loans that the
Seller then services and  administers for Purchaser under this Agreement;  provided,  however,  that the information  contained on such
Mortgage  Loan  Schedule  may be as of the  Closing  Date for each  respective  Mortgage  Loan and may  consist  of the  Mortgage  Loan
Schedule(s)  attached to the Warranty  Bill(s) of Sale for such Mortgage  Loans,  with manual  deletions or additions  thereto or other
revisions  thereof.  In particular,  the Seller shall  maintain in its  possession,  available for inspection by the Purchaser,  or its
designee and shall  deliver to the Purchaser  upon demand,  evidence of compliance  with all federal,  state and local laws,  rules and
regulations,  and  requirements  of Fannie Mae, as  applicable,  including  but not limited to  documentation  as to the method used in
determining the applicability of the provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged  Property,
documentation  evidencing  insurance coverage and eligibility of any condominium  project for approval by Fannie Mae (if required under
the  Underwriting  Guide) and periodic  inspection  reports as required by Section 4.13. To the extent that original  documents are not
required for purposes of realization of Liquidation  Proceeds or Insurance Proceeds,  documents  maintained by the Seller may be in the
form of microfilm or microfiche or such other reliable means of recreating original  documents.  The Seller shall maintain with respect
to each Mortgage Loan and shall make  available for  inspection by any Purchaser or its designee the related  Servicing File during the
time the Purchaser retains ownership of a Mortgage Loan and thereafter in accordance with applicable laws and regulations.

                                                                  27


--------------------------------------------------------------------------------



In addition to the foregoing,  Seller shall provide to any supervisory agents or examiners that regulate  Purchaser,  including but not
limited to, the OTS, the FDIC and other similar  entities,  access,  during normal  business hours,  upon reasonable  advance notice to
Seller and without  charge to Seller or such  supervisory  agents or  examiners,  any  documentation  regarding  the Mortgage  Loans if
required by applicable law or regulation.

Section 2.06      Transfer of Mortgage Loans.


The Seller shall keep at its servicing office books and records in which, subject to such reasonable regulations as it may prescribe,
the Seller shall note transfers of Mortgage Loans. No transfer of a Mortgage Loan may be made unless such transfer is in compliance
with the terms hereof. For the purposes of this Agreement, the Seller shall be under no obligation to deal with any person with
respect to this Agreement or any Mortgage Loan unless a notice of the transfer of such Mortgage Loan has been delivered to the Seller
in accordance with this Section 2.06 and the books and records of the Seller show such person as the owner of the Mortgage Loan. The
Purchaser may, subject to the terms of this Agreement, assign, sell or transfer (each a "Transfer") any of Purchaser's interest in
and to any of the Mortgage Loans.   Notwithstanding the foregoing, Purchaser shall not make any Transfer of  Mortgage Loans with an
aggregate unpaid principal balance less than $5,000,000 to any Person. The transferee will not be deemed to be a Purchaser hereunder
binding upon the Seller unless a copy of an assignment, assumption and recognition of this Agreement, mutually agreeable to the
parties, executed by the transferee shall have been delivered to the Seller. The Purchaser also shall advise the Seller of the
transfer.

Section 2.07      Examination of Mortgage Files; Delivery of Mortgage Loan Documents.


Prior to or following  each Closing Date (as mutually  agreed upon by the parties and specified in the  applicable  Purchase  Price and
Terms  Letter),  the Seller shall make  available to the Purchaser,  or its designee,  documents  comprising the Mortgage and Servicing
Files,  for  examination at the Seller's  offices or such other location as shall be agreed upon by the Purchaser and the Seller.  Such
examination  may be made by the Purchaser or its designee upon  reasonable  notice to the Seller and during normal  business hours at a
time  acceptable to the Purchaser and the Seller for purposes of ensuring that the Mortgage Loans have been  underwritten in accordance
with the Underwriting  Guide and to ensure  conformity with the terms of the related Purchase Price and Terms Letter.  If the Purchaser
makes such examination prior to the related Closing Date and determines,  in its sole discretion,  that any Mortgage Loan that does not
conform to the  Underwriting  Guide or the terms of the related  Purchase Price and Terms Letter,  such Mortgage Loans shall be deleted
from the Mortgage  Loan  Schedule and may, at the  Purchaser's  option,  be replaced by a Qualified  Substitute  Mortgage  Loan. If the
Purchaser makes such examination  after the related Closing Date and determines,  in its sole  discretion,  that any Mortgage Loan does
not so conform to the  Underwriting  Guide or the terms of the related  Purchase Price and Terms Letter,  Seller shall  repurchase such
Mortgage  Loan(s),  at the Repurchase Price,  upon Purchaser's  written notice.  The Purchaser may, at its option and without notice to
the Seller,  purchase  some or all of the Mortgage  Loans without  conducting  any partial or complete  examination.  The fact that the
Purchaser or its designee has conducted or has failed to conduct any partial or complete  examination  of the documents  comprising the
Mortgage  Files and  Servicing  Files  shall not  affect  the  Purchaser's  (or any of its  successor's)  rights to demand  repurchase,
substitution or other relief as provided herein.

                                                                  28


--------------------------------------------------------------------------------



On each Closing  Date,  the Seller shall release to the Purchaser or its designee the related  Mortgage Loan  Documents.  No later than
four (4) Business Days prior to each Closing Date, and  notwithstanding  the preceding  paragraph,  the related Mortgage Loan Documents
enumerated as items (1) and (4) in Exhibit B hereto shall be delivered by the Seller to the  Purchaser  (or its designee  pursuant to a
bailee letter  agreement).  No later than thirty (30) days after the related Closing Date,  Seller shall, with respect to each Mortgage
Loan,  deliver to  Purchaser  the  Mortgage  Loan  Documents  enumerated  as items (2),  (3),  (5),  (6), (7) and (8) in Exhibit B. The
remaining  documents  constituting  the Mortgage Loan Documents  enumerated as items (9) through (26) in Exhibit B shall be part of the
Servicing  File and shall be held by the Seller  separately as custodian and for the sole benefit and on behalf of the  Purchaser,  and
shall be delivered,  at the Purchaser's  request,  to the Purchaser or its designee within five (5) Business Days from such request. If
the Seller  cannot  deliver the original  Mortgage  Loan  Documents or the original  policy of title  insurance,  including  riders and
endorsements  thereto,  within 30 days after the related Closing Date, the Seller shall,  promptly upon receipt thereof and in any case
not later than 90 days from such Closing  Date,  deliver  such  original  documents,  including  original  recorded  documents,  to the
Purchaser or its designee  (unless the Seller is delayed in making such  delivery by reason of the fact that such  documents  shall not
have been returned by the appropriate  recording  office).  If delivery is not completed  within 90 days solely due to delays in making
such delivery by reason of the fact that such documents shall not have been returned by the appropriate  recording  office,  the Seller
shall have an additional  ninety (90) days in which to deliver such  documents to the  Purchaser,  or its designee.  If delivery is not
completed  within 180 days of such  Closing  Date,  at the  Purchaser's  option,  the Seller  will  repurchase  such  Mortgage  Loan in
accordance  with Section 3.03, or the Purchaser,  in its sole  discretion,  will extend in writing the time period for Seller to effect
delivery;  and further  provided  that at the  expiration  of such  extension,  if the documents  have not been  received,  Seller will
repurchase such Mortgage Loan in accordance with Section 3.03.

The Seller shall  prepare,  executed in blank and in  recordable  form,  all  Assignments  necessary  to assign the  Mortgage  Loans to
Purchaser,  or its  designee.  Except as required  under this  Agreement or as requested by  Purchaser,  the  Assignments  shall not be
recorded for so long as Seller is the servicer of the Mortgage Loans under this Agreement or any  Reconstitution  Agreement.  Except as
otherwise  provided in this  paragraph,  all costs  associated  with the  preparation of Assignments  and recording fees related to the
recordation of Assignments hereunder shall be paid by Purchaser.

                                                                   29


--------------------------------------------------------------------------------



To the extent not delivered on the  applicable  Closing  Date,  the Seller shall  provide a copy of the title  insurance  policy to the
Purchaser or its designee within ninety (90) days of the applicable Closing Date.

The Seller shall forward to the  Purchaser,  or its designee,  within one week of their  execution,  original  documents  evidencing an
assumption,  modification,  consolidation  or extension of any Mortgage  Loan entered into in  accordance  with Section 4.01 or Section
6.01;  provided,  however,  that the Seller  shall  provide the  Purchaser,  or its  designee,  with a certified  true copy of any such
document  submitted for recordation,  and shall provide the original of any document  submitted for recordation  within sixty (60) days
of its submission for recordation.

From time to time the  Seller may have a need for  Mortgage  Loan  Documents  to be  released  from  Purchaser,  or its  designee.  The
Purchaser  shall,  upon the written  request of the Seller,  within ten (10) Business  Days,  deliver (or cause to be delivered) to the
Seller, any requested  documentation  previously delivered to Purchaser,  or its designee,  as part of the Mortgage File, provided that
such  documentation  is promptly  returned  to  Purchaser,  or its  designee,  as the case may be,  when the Seller no longer  requires
possession of the document,  and provided that during the time that any such  documentation  is held by the Seller,  such possession is
for the benefit of  Purchaser.  The Seller  shall  indemnify  the  Purchaser  from and against  any and all  losses,  claims,  damages,
penalties,  fines, forfeitures,  costs and expenses (including court costs and reasonable attorney's fees) resulting from or related to
the loss, damage, or misplacement of any documentation delivered to the Seller pursuant to this paragraph.
Section 2.08      Quality Control Procedures.


The Seller  currently has and shall maintain at all times an internal  quality control program that verifies,  on a regular basis,  the
existence and accuracy of the legal documents,  credit documents,  property appraisals,  and underwriting decisions.  The program is to
ensure that the Mortgage Loans are originated and serviced in accordance with prudent mortgage banking practices. .

                                                              ARTICLE III


                          REPRESENTATIONS AND WARRANTIES OF THE SELLER; REPURCHASE; REVIEW OF MORTGAGE LOANS


Section 3.01      Representations and Warranties of the Seller.


The Seller represents, warrants and covenants to the Purchaser that as of each Closing Date or as of such date specifically provided
herein:

                                                                   30


--------------------------------------------------------------------------------



     (a) The Seller is duly organized, validly existing and in good standing under the laws of the state of Delaware and has all
     licenses necessary to carry out its business as now being conducted, and is licensed in, qualified to transact business in and is
     in good standing under the laws of each state in which any Mortgaged Property is located or is otherwise exempt under applicable
     law from such licensing or qualification in order to conduct business of the type conducted by Seller, and no demand for such
     licensing or qualification has been made upon such Seller by any such state, and Seller is in compliance with the laws of any
     such state to the extent necessary to ensure the enforceability of each Mortgage Loan and the servicing of the Mortgage Loans in
     accordance with the terms of this Agreement;


(b)      The Seller has the full power and  authority  and legal right to hold,  transfer and convey each  Mortgage  Loan, to sell each
         Mortgage Loan to execute and deliver and perform,  and to enter into and  consummate  all  transactions  contemplated  by this
         Agreement and to conduct its business as presently  conducted.  The Seller has duly  authorized  the  execution,  delivery and
         performance of this Agreement and any agreements  contemplated  hereby,  has duly executed and delivered this  Agreement,  and
         any agreements  contemplated  hereby,  and this  Agreement and each  Assignment of Mortgage to the Purchaser and any agreement
         contemplated  hereby,  constitutes a legal, valid and binding obligation of the Seller,  enforceable  against it in accordance
         with its terms,  except as the  enforceability  thereof may be limited by  bankruptcy,  insolvency,  liquidation,  moratorium,
         reorganization  or other  similar  laws  affecting  the rights of  creditors  generally  or by general  principles  of equity,
         regardless of whether  enforcement is sought in a proceeding in equity or at law; and all requisite  corporate action has been
         taken by the Seller to make this  Agreement  and all  agreements  contemplated  hereby  valid and  binding  upon the Seller in
         accordance  with their  terms;  as of the date of the  respective  Purchase  Price and Terms  Letter and as of the  respective
         Closing  Date,  the  Purchase  Price and Terms Letter has been duly  authorized,  executed  and  delivered by Seller,  and the
         Purchase Price and Terms Letter  constitutes the legal, valid and binding agreement of Seller,  enforceable  against Seller in
         accordance  with its terms,  except as the  enforceability  thereof  may be limited by  bankruptcy,  insolvency,  liquidation,
         moratorium,  reorganization  or other  similar laws  affecting the rights of creditors  generally or by general  principles of
         equity, regardless of whether enforcement is sought in a proceeding in equity or at law;

(c)      The execution and delivery of the Program Documents, the origination of the Mortgage Loans by the Seller, the sale of the
         Mortgage Loans to the Purchaser, the consummation of the transactions herein or therein contemplated, or the fulfillment of
         or compliance with the terms and conditions hereof or thereof will not conflict with any of the terms, conditions or
         provisions of the Seller's  certificate of incorporation or by laws or materially conflict with or result in a material
         breach of any of the terms, conditions or provisions of any legal restriction or any agreement or instrument to which the
         Seller is now a party or by which it is bound, or constitute a default or result in an acceleration under any of the
         foregoing, or result in the material violation of any law, rule, regulation, order, judgment or decree to which the Seller
         or its property is subject;

                                                                   31


--------------------------------------------------------------------------------



(d)      There is no litigation,  suit, proceeding or investigation pending or, to the Seller's knowledge,  threatened, or any order or
         decree  outstanding,  with respect to the Seller which is reasonably  likely to have a material  adverse effect on the sale of
         the Mortgage Loans, the execution,  delivery,  performance or enforceability of this Agreement,  or which is reasonably likely
         to have a material adverse effect on the financial condition of the Seller;

(e)      No consent,  approval,  authorization  or order of any court or  governmental  agency or body is required  for the  execution,
         delivery  and  performance  by the  Seller of or  compliance  by the  Seller  with any of the  Program  Documents,  except for
         consents, approvals, authorizations and orders which have been obtained prior to the Closing Date;


(f)      The consummation of the transactions contemplated by this Agreement is in the ordinary course of business of the Seller;

(g)      The Seller will treat the sale of the  Mortgage  Loans to the  Purchaser  as a sale,  for federal  income tax  purposes to the
         extent appropriate;

(h)      Seller is an approved seller/servicer of residential fixed and adjustable rate mortgage loans for Fannie Mae in good
         standing and is a mortgagee approved by the Secretary of Housing and Urban Development pursuant to Section 203 of the
         National Housing Act, with such facilities, procedures and personnel necessary for the sound servicing of mortgage loans of
         the same type as the Mortgage Loans. The Seller is duly qualified, licensed, registered and otherwise authorized under all
         applicable federal, state and local laws, and regulations, and is in good standing to sell mortgage loans to and service
         mortgage loans for Fannie Mae.  No event has occurred which would render the Seller unable to comply with Fannie Mae
         eligibility requirements or that would require notification to Fannie Mae;

                                                                   32


--------------------------------------------------------------------------------



(i)      The Seller has no reason or cause to believe that it cannot perform each covenant contained in this Agreement;

(j)      Neither this  Agreement  nor any  statement,  form,  report or other  document  furnished or to be furnished  pursuant to this
         Agreement or in  connection  with the  transactions  contemplated  hereby,  contains or will  contain any untrue  statement of
         material  fact,  or omits or will omit to state  any  material  fact  necessary  to make the  statements  contained  herein or
         therein, in light of the circumstances under which they were made, not  misleading;

(k)      The Seller has delivered to the Purchaser  financial  statements as to its last two complete  fiscal years.  There has been no
         change in the business,  operations,  financial  condition,  properties or assets of the Seller since the date of the Seller's
         financial  statements  that  would have a material  adverse  effect on its  ability  to  perform  its  obligations  under this
         Agreement;

(l)      Seller will pay any commission or compensation to any broker, investment banker, agent or other person that may be entitled
         thereto in connection with the sale of the Mortgage Loans.


Section 3.02      Representations and Warranties as to Individual Mortgage Loans.


References in this Section to percentages of Mortgage  Loans refer in each case to the  percentage of the aggregate  principal  balance
of the Mortgage  Loans as of the related  Cut-off  Date,  based on the  outstanding  balances of the Mortgage  Loans as of such Cut-off
Date,  and giving effect to scheduled  Monthly  Payments due on or prior to such Cut-off Date,  whether or not received.  References to
percentages of Mortgaged  Properties refer, in each case, to the percentages of expected  aggregate  principal  balances of the related
Mortgage Loans (determined as described in the preceding sentence).  The Seller hereby represents and warrants to the Purchaser,  as to
each Mortgage Loan, as of the related Closing Date or such other date specified herein:

(a)      The information set forth in the related Mortgage Loan Schedule and the related magnetic tape(s) or diskette(s) is complete,
         true and correct in all material respects;

(b)      The Mortgage creates a valid first lien in an estate in fee simple in real property securing the related Mortgage Note;

     (c) As of the related Closing Date, the Mortgage Loan is not delinquent in payment more than 30 days and the Mortgage Loan has
     not been dishonored; there are no material defaults under the terms of the Mortgage Loan; the Seller has not advanced funds, or
     induced, solicited or knowingly received any advance of funds from a party other than the owner of the Mortgaged Property subject
     to the Mortgage, directly or indirectly, for the payment of any amount required by the Mortgage Loan; there has been no more than
     one delinquency during the preceding twelve month period and such delinquency did not last more than 30 days;

                                                                   33


--------------------------------------------------------------------------------



(d)      There are no  defaults  in  complying  with the terms of the  Mortgage,  and all taxes,  governmental  assessments,  insurance
         premiums,  water, sewer and municipal  charges,  leasehold payments or ground rents which previously became due and owing have
         been paid,  or escrow funds have been  established  in an amount  sufficient to pay for every such escrowed item which remains
         unpaid and which has been  assessed but is not yet due and payable.  There are no defaults in complying  with the terms of any
         Additional Collateral Pledge Agreements;

(e)      The terms of the Mortgage Note and the Mortgage, and the terms of any Additional Collateral Pledge Agreement, have not been
         impaired, waived, altered or modified in any respect, except by written instruments which have been recorded to the extent
         any such recordation is required by law, or, necessary to protect the interest of the Purchaser. No instrument of waiver,
         alteration or modification has been executed, and no Mortgagor has been released, in whole or in part, from the terms
         thereof except in connection with an assumption agreement and which assumption agreement is part of the Mortgage File and
         the terms of which are reflected in the related Mortgage Loan Schedule; the substance of any such waiver, alteration or
         modification has been approved by the issuer of any related Primary Mortgage Insurance Policy and title insurance policy, to
         the extent required by the related policies;


(f)      None of the Mortgage Note, the Mortgage or any Additional  Collateral  Pledge Agreement is subject to any right of rescission,
         set off, counterclaim or defense,  including,  without limitation,  the defense of usury, nor will the operation of any of the
         terms of the Mortgage  Note,  the  Mortgage,  or any  Additional  Collateral  Pledge  Agreement,  or the exercise of any right
         thereunder,  render the Mortgage Note, the Mortgage, or any Additional Collateral Pledge Agreement unenforceable,  in whole or
         in part, or subject to any right of  rescission,  set off,  counterclaim  or defense,  including the defense of usury,  and no
         such right of  rescission,  set off,  counterclaim  or defense has been asserted by any Person with respect  thereto,  and the
         Mortgagor was not a debtor in any federal bankruptcy proceeding at the time the Mortgage Loan was originated;


                                                                   34


--------------------------------------------------------------------------------


(g)      All buildings or other  customarily  insured  improvements  upon the Mortgaged  Property,  are insured by an insurer generally
         acceptable  under the Fannie Mae Guides,  against loss by fire,  hazards of extended  coverage  and such other  hazards as are
         provided for in the Fannie Mae Guides as well as all  additional  requirements  set forth in Section  4.10 of this  Agreement.
         All such standard hazard policies are in full force and effect and on the date of origination  contained a standard  mortgagee
         clause  naming the Seller and its  successors in interest and assigns as loss payee and such clause is still in effect and all
         premiums due thereon have been paid.  If the  Mortgaged  Property is located in an area  identified  by the Federal  Emergency
         Management  Agency as having  special flood hazards under the National Flood  Insurance Act of 1994, as amended,  the Mortgage
         Loan is covered by a flood insurance  policy,  in the amount required under the National Flood Insurance Act of 1994,  meeting
         the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  which policy  conforms to Fannie Mae
         requirements,  as well as all additional  requirements set forth in Section 4.10 of this Agreement.  Such policy was issued by
         an insurer  acceptable  under the Fannie Mae Guides.  The Mortgage  obligates  the  Mortgagor  thereunder to maintain all such
         insurance  at the  Mortgagor's  cost and  expense,  and on the  Mortgagor's  failure  to do so,  authorizes  the holder of the
         Mortgage  to  maintain  such  insurance  at the  Mortgagor's  cost and expense  and to seek  reimbursement  therefor  from the
         Mortgagor;

(h)      Any and all requirements of any federal, state or local law including,  without limitation,  usury, truth lending, real estate
         settlement  procedures,  consumer credit  protection,  equal credit  opportunity or disclosure laws applicable to the Mortgage
         Loan and/or Trading Account have been complied with and the  consummation  of the  transactions  contemplated  hereby will not
         involve the violation of any such laws or regulations;

(i)      The Mortgage has not been satisfied,  canceled or subordinated,  in whole or in part, or rescinded, and the Mortgaged Property
         has not been  released  from the lien of the  Mortgage,  in whole or in part nor has any  instrument  been executed that would
         effect any such  release,  cancellation,  subordination  or  rescission.  The Seller  has not  waived the  performance  by the
         Mortgagor of any action,  if the  Mortgagor's  failure to perform such action would cause the Mortgage Loan or the  Additional
         Collateral  Pledge Agreement to be in default,  nor has the Seller waived any default resulting from any action or inaction by
         the Mortgagor;

(j)      The Mortgage is a valid, subsisting, enforceable and perfected first lien on the Mortgaged Property, as specified in the
         applicable Purchase Price and Terms Letter and Mortgage Loan Schedule, including all buildings on the Mortgaged Property and
         all installations and mechanical, electrical, plumbing, heating and air conditioning systems affixed to such buildings, and
         all additions, alterations and replacements made at any time with respect to the foregoing securing the Mortgage Note's
         original principal balance. The Mortgage and the Mortgage Note do not contain any evidence of any security interest or other
         interest or right thereto. Such lien is free and clear of all adverse claims, liens and encumbrances having priority over
         the  lien of the Mortgage subject only to (1) the lien of non-delinquent current real property taxes and assessments not yet
         due and payable, (2) covenants, conditions and restrictions, rights of way, easements and other matters of the public record
         as of the date of recording which are acceptable to mortgage lending institutions generally, and either (A) which are
         referred to or otherwise considered in the appraisal made for the originator of the Mortgage Loan, or (B) which do not
         adversely affect the appraised value of the Mortgaged Property as set forth in such appraisal, and (3) other matters to
         which like properties are commonly subject which do not materially interfere with the benefits of the security intended to
         be provided by the Mortgage or the use, enjoyment, value or marketability of the related Mortgaged Property. Any security
         agreement, chattel mortgage or equivalent document related to and delivered in connection with the Mortgage Loan establishes
         and creates a valid, subsisting, enforceable first lien and perfected first priority security interest on the property
         described therein, and the Seller has the full right to sell and assign the same to the Purchaser;

                                                                   35


--------------------------------------------------------------------------------



(k)      The Mortgage Note and the related Mortgage and any Additional Collateral Pledge Agreement are original and genuine and each
         is the legal, valid and binding obligation of the maker thereof, enforceable in all respects in accordance with its terms
         subject to bankruptcy, insolvency and other laws of general application affecting the rights of creditors and the Seller has
         taken all action necessary to transfer such rights of enforceability to the Purchaser. All parties to the Mortgage Note and
         the Mortgage and any Additional Collateral Pledge Agreement had, to Seller's knowledge, the legal capacity to enter into the
         Mortgage Loan and the legal capacity to execute and deliver the Mortgage Note and the Mortgage and any Additional Collateral
         Pledge Agreement. The Mortgage Note and the Mortgage and any Additional Collateral Pledge Agreement have been duly and
         properly executed by such parties. No fraud,  material omission or material misrepresentation with respect to a Mortgage
         Loan or a Trading Account has taken place on the part of any Person, including, without limitation, the Seller, the
         Mortgagor, or any third party involved in the origination of the Mortgage Loan or the establishment of the Trading Account.
         The proceeds of the Mortgage Loan have been fully disbursed and there is no requirement for future advances thereunder, and
         any and all requirements as to completion of any on site or off site improvements and as to disbursements of any escrow
         funds therefor have been complied with, or a repair escrow has been established as permitted in the applicable Underwriting
         Guidelines.  All costs, fees and expenses incurred in making or closing the Mortgage Loan and the recording of the Mortgage
         were paid or are in the process of being paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
         under the Mortgage Note or Mortgage;

                                                                   36


--------------------------------------------------------------------------------



(l)      The Seller is the sole owner of record and holder of the Mortgage Loan and the  indebtedness  evidenced by the Mortgage  Note,
         except for the Assignments of Mortgage which have been sent for recording,  and upon  recordation the Seller will be the owner
         of record of the Mortgage and the  indebtedness  evidenced by the Mortgage Note, and upon the sale of the Mortgage Loan to the
         Purchaser,  the Seller will retain the Servicing File only for the purpose of servicing and  supervising  the servicing of the
         Mortgage Loan.  Immediately prior to the transfer and assignment to the Purchaser,  the Mortgage Loan,  including the Mortgage
         Note and the Mortgage,  were not subject to an assignment or pledge,  and the Seller had good and marketable  title to and was
         the sole owner  thereof and had full right to  transfer  and sell the  Mortgage  Loan to the  Purchaser  free and clear of any
         encumbrance,  equity,  lien,  pledge,  charge,  claim or security  interest and has the full right and authority subject to no
         interest or  participation  of, or agreement  with,  any other party,  to sell and assign the Mortgage  Loan  pursuant to this
         Agreement  and  following  the sale of the Mortgage  Loan,  the  Purchaser  will own such  Mortgage Loan free and clear of any
         encumbrance,  equity,  participation  interest,  lien,  pledge,  charge,  claim or security  interest.  The Seller  intends to
         relinquish  all rights to possess,  control and monitor the Mortgage  Loan,  except for the purposes of servicing the Mortgage
         Loan as set forth in this  Agreement,  and  maintaining  possession  and "control" (as defined in UCC 8-106) of the Additional
         Collateral on behalf of the  Purchaser.  After the  applicable  Closing Date, the Seller will have no right to modify or alter
         the terms of the sale of the Mortgage Loan and the Seller will have no  obligation  or right to  repurchase  the Mortgage Loan
         or substitute  another  Mortgage Loan,  except as provided in this Agreement,  or as otherwise agreed to by the Seller and the
         Purchaser;

                                                                   37


--------------------------------------------------------------------------------



(m)      The Mortgage Loan is covered by an ALTA lender's title insurance policy or other generally acceptable form of policy or
         insurance acceptable to Fannie Mae, issued by a title insurer acceptable to Fannie Mae and qualified to do business in the
         jurisdiction where the Mortgaged Property is located, insuring (subject to the exceptions contained in Section 3.02 (j) (1),
         (2) and (3) above) the Seller, its successors and assigns, as to the first priority lien of the Mortgage in the original
         principal amount of the Mortgage Loan. Such lender's title insurance policy affirmatively insures ingress and egress and
         against encroachment by or upon the Mortgaged Property or any interest therein and contains any customary environmental
         indemnity. Where required by state law or regulation, the Mortgagor has been given the opportunity to choose the carrier of
         the required mortgage title insurance. The Seller, its successors and assigns, are the sole insureds of such lender's title
         insurance policy, such title insurance policy has been duly and validly endorsed to the Purchaser or the assignment to the
         Purchaser of the Seller's interest therein does not require the consent of or notification to the insurer and such lender's
         title insurance policy is in full force and effect and will be in full force and effect upon the consummation of the
         transactions contemplated by this Agreement. No claims have been made under such lender's title insurance policy, and no
         prior holder of the related Mortgage, including the Seller, has done, by act or omission, anything which would impair the
         coverage of such lender's title insurance policy;

                                                                   38


--------------------------------------------------------------------------------



(n)      There is no default,  breach,  violation or event of acceleration existing under the Mortgage or the related Mortgage Note, or
         under any  Additional  Collateral  Pledge  Agreement,  and no event  which,  with the  passage of time or with  notice and the
         expiration of any grace or cure period, would constitute a default, breach,  violation or event permitting  acceleration;  and
         neither the Seller nor any prior mortgagee has waived any default, breach, violation or event permitting acceleration;

(o)      There are no  mechanics',  or similar  liens or claims  which have been filed for work,  labor or material  (and no rights are
         outstanding that under law could give rise to such liens) affecting the related  Mortgaged  Property or Additional  Collateral
         which are or may be liens prior to, or equal or coordinate with, to the lien of the related Mortgage or UCC-1, respectively;

(p)      All material improvements subject to the Mortgage, which were considered in determining the Appraised Value of the Mortgaged
         Property, lie wholly within the boundaries and building restriction lines of the Mortgaged Property (and wholly within the
         project with respect to a condominium unit) and no improvements on adjoining properties encroach upon the Mortgaged
         Property, except those which are insured against by the title insurance policy referred to in Section 3.02(m) above and all
         improvements on the property comply with all applicable zoning and subdivision laws and ordinances and the Mortgaged
         Property is lawfully occupied under applicable law;


(q)      The Mortgage  Loan was  originated  by or for the Seller.  The  Mortgage  Loan  complies  with all the terms,  conditions  and
         requirements  of the  Underwriting  Guide in effect at the time of  origination  of such Mortgage Loan. The Mortgage Notes and
         Mortgages  are on forms  acceptable  to Fannie Mae.  The Seller is  currently  selling  loans to Fannie Mae which are the same
         document forms as the Mortgage Notes and Mortgages  (inclusive of any riders);  the Mortgage  Interest Rate is as set forth in
         the related  Mortgage Loan Schedule  (including in the case of adjustable rate Mortgage  Loans,  the interest rate and payment
         limitations  set forth in the related  Mortgage  Loan  Schedule),  and Monthly  Payments  under the Mortgage  Note are due and
         payable on the first day of each month.  The Mortgage  contains the usual and customary  provisions of the Seller,  if any, in
         the applicable  jurisdiction at the time of origination for the  acceleration of the payment of the unpaid  principal  balance
         of the Mortgage Loan if the related  Mortgaged  Property is sold without the prior consent of the  mortgagee  thereunder.  The
         Seller used no selection  procedures  that  identified  the  Mortgage  Loans as being less  desirable  or valuable  than other
         comparable mortgage loans in the Seller's portfolio at the related  Cut-off Date;

                                                                   39


--------------------------------------------------------------------------------



(r)      The Mortgaged Property is not subject to any material damage by waste, fire,  earthquake,  windstorm,  flood or other casualty
         and is in good repair.  At origination of the Mortgage Loan there was, and there  currently is, no proceeding  pending for the
         total or partial  condemnation of the Mortgaged  Property.  There have not been any  condemnation  proceedings with respect to
         the  Mortgaged  Property  and, to the best of Seller's  knowledge,  there are no such  proceedings  scheduled to commence at a
         future date;

(s)      The related Mortgage and any Additional  Collateral Pledge Agreement  contain customary and enforceable  provisions such as to
         render the rights and  remedies of the holder  thereof  adequate for the  realization  against the  Mortgaged  Property of the
         benefits  of the  security  provided  thereby,  including,  (1) in the case of a Mortgage  designated  as a deed of trust,  by
         trustee's  sale,  and (2) otherwise by judicial  foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and  foreclosure
         on, or trustee's sale of, the Mortgaged  Property  and/or any Additional  Collateral  pursuant to the proper  procedures,  the
         holder of the Mortgage  Loan will be able to deliver good and  merchantable  title to the  Mortgaged  Property and deliver the
         proceeds of the  Additional  Collateral.  There is no homestead or other  exemption  available  to the  Mortgagor  which would
         interfere with the right to sell the Mortgaged  Property,  at a trustee's  sale, the right to foreclose the Mortgage,  to sell
         the Additional Collateral in accordance with the Additional Collateral Pledge Agreement;

(t)      If the Mortgage  constitutes a deed of trust, a trustee,  authorized  and duly  qualified if required under  applicable law to
         act as such, has been properly  designated  and currently so serves and is named in the Mortgage,  and no fees or expenses are
         or will become  payable by the Purchaser to the trustee under the deed of trust,  except in connection  with a trustee's  sale
         or attempted sale after default by the Mortgagor;

(u)      The  Servicing  File  contains an  appraisal of the related  Mortgaged  Property,  signed  prior to the final  approval of the
         mortgage loan application by a Qualified Appraiser,  approved by the Seller, who had no interest,  direct or indirect,  in the
         Mortgaged  Property,  or in any loan made on the security thereof,  and whose  compensation is not affected by the approval or
         disapproval of the Mortgage Loan,  and the appraisal and appraiser  both satisfy the  requirements  of Fannie Mae and Title XI
         of the FIRREA and the regulations promulgated thereunder,  all as in effect on the date the Mortgage Loan was originated.  The
         appraisal is in a form acceptable to Fannie Mae and was made by a Qualified Appraiser;

(v)      All parties  which have had any interest in the  Mortgage,  whether as mortgagee,  assignee,  pledgee or  otherwise,  are (or,
         during the period in which they held and  disposed  of such  interest,  were) (A) in  compliance  with any and all  applicable
         licensing  requirements  of the laws of the state wherein the Mortgaged  Property is located,  and (B) (1) organized under the
         laws of such state, or (2) qualified to do business in such state,  or (3) a federal savings and loan  association or national
         bank or a Federal Home Loan Bank or savings bank having  principal  offices in such state,  or (4) not doing  business in such
         state;

                                                                   40


--------------------------------------------------------------------------------



(w)      The related Mortgage Note is not and has not been secured by any collateral except the lien of the corresponding Mortgage
         and the security interest of any applicable security agreement or chattel mortgage on the Additional Collateral, and such
         collateral does not serve as security for any other obligation;


(x)      The Mortgagor has received all disclosure materials required by applicable law with respect to the making of  the  Mortgage
         Loan and establishment of the Trading Account;

(y)      Except as otherwise permitted in the Underwriting Guide, the Mortgage Loan does not contain "graduated payment" or
         "subsidized buydown" features;

(z)       The Mortgagor is not the subject of any bankruptcy  proceeding and, to the best of the Seller's  knowledge,  the Mortgagor is
         not insolvent;

(aa)     The Mortgage Loans are either fixed or adjustable  rate mortgage  loans.  The Mortgage Loans have an original term to maturity
         of not more than thirty (30) years,  with  interest  payable in arrears on the first day of each month.  Each Mortgage Note is
         payable in monthly  installments of principal,  if required,  and interest,  which  installments of interest,  with respect to
         adjustable  rate Mortgage Loans,  are subject to change due to the adjustments to the Mortgage  Interest Rate on each Interest
         Rate  Adjustment  Date and  prepayment of principal on the Mortgage  Loan,  with interest  calculated  and payable in arrears,
         sufficient  to amortize the Mortgage  Loan fully by the stated  maturity  date,  over an original term of not more than thirty
         years from  commencement of  amortization.  The Mortgage  Interest Rate is adjusted,  with respect to adjustable rate Mortgage
         Loans,  on each  Interest  Rate  Adjustment  Date to equal the Index plus the Gross Margin  (rounded up or down to the nearest
         .125%),  subject to the Mortgage  Interest  Rate Cap, the Maximum  Mortgage  Interest Rate and the Minimum  Mortgage  Interest
         Rate. The weighted  average  Mortgage  Interest Rate is as set forth on the Mortgage Loan Schedule.  No Mortgage Loan contains
         terms or provisions which would result in negative amortization;

(bb)     Intentionally Omitted;

(cc)     The  origination,  collection  and other  servicing  practices  used by the Seller,  with  respect to each  Mortgage  Note and
         Mortgage Loan and the Additional  Collateral  Pledge  Agreements and Trading  Accounts are in compliance with all requirements
         of applicable laws and regulations and Accepted  Servicing  Practices.  With respect to escrow deposits and payments,  if any,
         that the Seller is entitled to collect,  all such payments are in the possession of, or under the control of, the Seller,  and
         have been applied by Seller to the payment of such items in a timely fashion,  in accordance  with such Mortgage.  There exist
         no  deficiencies  in connection  therewith for which  customary  arrangements  for repayment  thereof have not been made.  All
         escrow payments have been collected in full  compliance with state and federal law and the provisions of the related  Mortgage
         Note and  Mortgage.  With  respect  to those  Mortgage  Loans  for  which  escrow  deposits  are not  required,  there  are no
         delinquent  taxes or other  outstanding  charges  affecting  the related  Mortgaged  Property  which  constitute a lien on the
         related  Mortgaged  Property.  As to any Mortgage Loan that is the subject of an escrow,  escrow of funds is not prohibited by
         applicable  law and has been  established  in an amount  sufficient to pay for every escrowed item that remains unpaid and has
         been  assessed but is not yet due and payable.  No escrow  deposits or other  charges or payments due under the Mortgage  Note
         have been capitalized  under any Mortgage or the related Mortgage Note. All Mortgage  Interest Rate adjustments have been made
         in strict  compliance with state and federal law and the terms of the related Mortgage Note. Any interest  required to be paid
         pursuant to state, federal and local law has been properly paid and credited;

                                                                   41


--------------------------------------------------------------------------------



(dd)     Each Additional Collateral Mortgage Loan has an Effective LTV of not greater than 80%;

(ee)     Except with respect to Additional Collateral Mortgage Loans, no Mortgage Loan has an LTV of greater than 80%;

(ff)     The  assignment  of Mortgage has been prepared in blank and is in recordable  form and is acceptable  for recording  under the
         laws of the jurisdiction in which the Mortgaged Property is located;

(gg)     The Mortgaged Property has a single-family (one to four-unit) dwelling residence erected thereon, and is located in the
         state identified in the related Mortgage Loan Schedule or is an individual condominium unit in a condominium, or Cooperative
         Apartment or an individual unit in a planned unit development or in a de minimis planned unit development as defined by
         Fannie Mae; provided, however, that any condominium unit or planned unit development shall conform with requirements
         acceptable to Fannie Mae, or the Underwriting Guide, regarding such dwellings, or is located in a condominium or planned
         unit development project which has received project approval from Fannie Mae. No residence or dwelling is a mobile home or a
         manufactured dwelling.  As of the date of origination, no portion of the Mortgaged Property was used for commercial
         purposes, and since the date of origination, to the best of the Seller's knowledge, no portion of the Mortgaged Property is
         used for commercial purposes;

                                                                   42


--------------------------------------------------------------------------------



(hh)      Intentionally omitted;

(ii)     To the best of Seller's  knowledge,  there is no violation of any  environmental  law, rule or regulation  with respect to the
         Mortgaged Property;

(jj)     The  Mortgagor  has not  notified  the  Seller,  and the Seller has no  knowledge  of any relief  requested  or allowed to the
         Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940;

(kk)     Other than with respect to  interest-only  Mortgage  Loans,  principal  payments on the Mortgage  Loan  commenced no more than
         sixty (60) days after funds were disbursed in connection with the Mortgage Loan;

(ll)     The Mortgage Loan was  originated by Seller,  and at the time of each such  origination  of such Mortgage  Loan,  Seller was a
         mortgagee  approved by the Secretary of Housing and Urban  Development (the  "Secretary")  pursuant to Sections 203 and 211 of
         the National Housing Act, a savings and loan association,  a savings bank, a commercial bank, credit union,  insurance company
         or similar institution which is supervised and examined by a federal or state authority;

(mm)      Except as otherwise disclosed on the Mortgage Loan Schedule, none of the Mortgaged Properties is subject to a ground
         lease.  With respect to any ground lease to which a Mortgaged Property may be subject such ground lease satisfies the
         requirements of the Fannie Mae Guides;


 (nn)     The  Mortgage  Loan is a  "qualified  mortgage"  within the  meaning of Section  860G(a)(3)  of the Code  (without  regard to
         Treasury  Regulations § 1.860G 2(f) or any similar rule that provides that a defective  obligation is a qualified mortgage for
         a temporary period);

(oo)      With respect to adjustable rate Mortgage Loans, the Mortgage Loan is not a Convertible Mortgage Loan unless otherwise
         indicated on the related Mortgage Loan Schedule;



(pp)     If the Mortgage Loan is a Cooperative Loan, (a) there is no provision in any proprietary lease which requires the Mortgagor
         to offer for sale the cooperative shares owned by such Mortgagor first to the cooperative, (b) there is no prohibition in
         the proprietary lease against pledging the cooperative shares or assigning the proprietary lease, (c) to Seller's knowledge,
         the Cooperative Apartment is lawfully occupied under applicable law, and (d) to Seller's knowledge, all inspections,
         licenses and certificates required to be made or issued with respect to all occupied portions of the Cooperative Apartment
         and the related project have been made or obtained from the appropriate authorities;

                                                                   43


--------------------------------------------------------------------------------



     (qq)          With respect to each Additional Collateral Mortgage, Seller has filed a UCC-1 financing statement in the name of
     Seller. Prior to  sale of the Mortgage Loans to Purchaser, Seller had a first priority perfected security interest in each
     Trading Account. Following sale of the Mortgage Loans to Purchaser, Seller acknowledges that any rights it may have as the named
     secured party in such financing statements are only as Purchaser's representative and  Purchaser shall have a first priority
     perfected security interest in each Trading Account. All rights assigned to Purchaser hereunder are fully and freely assignable
     by Seller. Seller has "control" (as defined in the Virginia Uniform Commercial Code) of each Trading Account, and following sale
     of the Mortgage Loans to Purchaser, Seller will maintain such control in each Trading Account at all times on behalf of
     Purchaser, so that Purchaser has control of each Trading Account within the meaning of Section 8.8A-106 of the Virginia Code;



(rr)     The  Additional  Collateral  Mortgage  Loans are insured  under the terms and  provisions  of the Surety  Bond  subject to the
         limitations  set forth  therein.  All  requirements  for  transferring  coverage  under the  Surety  Bond in  respect  of such
         Additional Collateral Mortgage Loans to the Purchaser have been complied with;

                                                                   44


--------------------------------------------------------------------------------



(ss)    The assignment of rights to Purchaser under the Surety Bond, as described herein, will not result in Purchaser
        assuming any obligations or liabilities of Seller with respect thereto (other than to assist the Seller in connection with claims
        filed thereunder with respect to the Additional Collateral Mortgage Loans owned by the Purchaser);



(tt)     The Additional Collateral Pledge Agreements are in full force and effect and their provisions have not been waived, amended
         or modified in any respect, nor has any notice of termination been given thereunder. Neither Seller nor any other party
         thereto is in default under any Additional Collateral Pledge Agreement.

Section 3.03      Repurchase; Substitution.


It is understood and agreed that the representations,  warranties and covenants set forth in Sections 2.07, 3.01, 3.02 and 5.02 shall
survive the sale of the Mortgage Loans and delivery of the Mortgage Loan Documents comprising the Mortgage File to the Purchaser, or
its designee,  and shall inure to the benefit of the Purchaser, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or Assignment or the examination, or lack of examination,  of any Mortgage File and/or Servicing File. Upon discovery
by either the Seller or the Purchaser of a breach of any of the foregoing representations and warranties which materially and
adversely affects the value of the Mortgage Loans or the interest of the Purchaser in any Mortgage Loan, the party discovering such
breach shall give prompt written notice to the other,including the nature of the breach. The Seller shall have a period of sixty (60)
days from the earlier of its discovery or its receipt of notice of any such breach within which to correct or cure such breach. The
Seller hereby covenants and agrees that if any such breach is not corrected or cured within such sixty (60) day period, the Seller
shall, at the Purchaser's option and no later than ninety (90) days of its discovery or its receipt of notice of such breach,
repurchase such Mortgage Loan at the Repurchase Price or, with the Purchaser's prior consent, provide a Qualified Substitute Mortgage
Loan as defined herein. In the event that any such breach shall involve any representation or warranty set forth in Section 3.01, and
such breach is not cured within sixty (60) days of the earlier of either discovery by or notice to the Seller of such breach, all
Mortgage Loans shall, at the option of the Purchaser, be repurchased by the Seller at the Repurchase Price. Any such repurchase shall
be accomplished by deposit in the Custodial Account of the amount of the Repurchase Price, after deducting therefrom any amounts
received in respect of such repurchased Mortgage Loan and being held in the Custodial Account for future distribution in accordance
with this Agreement. The Purchaser agrees to reassign without representation or warranty of any kind, all its rights, title and
interest in any repurchased Mortgage Loan, including in the related Mortgage File and Servicing File, to Seller and to prepare and
record, at Seller's expense, any reassignment of the related Mortgage.

The Seller  shall amend the  applicable  Mortgage  Loan  Schedule  to reflect the  withdrawal  of the Deleted  Mortgage  Loan from this
Agreement and the substitution of such Qualified  Substitute  Mortgage Loan therefor.  Upon such amendment,  the Purchaser shall review
the Mortgage File  delivered to it relating to the Qualified  Substitute  Mortgage Loan. In the event of such a  substitution,  accrued
interest on the Qualified  Substitute Mortgage Loan for the month in which the substitution  occurs and any Principal  Prepayments made
thereon  during such month shall be the property of the  Purchaser  and accrued  interest for such month on the Mortgage Loan for which
the  substitution  is made and any  Principal  Prepayments  made  thereon  during such month shall be the  property of the Seller.  The
principal  payment on a Qualified  Substitute  Mortgage Loan due on the Due Date in the month of substitution  shall be the property of
the Seller;  and the principal  payment on the Mortgage Loan for which the  substitution is made due on such date shall be the property
of the Purchaser.

                                                                   45


--------------------------------------------------------------------------------



Without in any way limiting the foregoing,  Purchaser may, at its option and in its sole discretion,  offset any or all amounts owed by
the Seller to Purchaser  under this  Agreement and any Purchase  Price and Terms Letter,  against any or all amounts due from Purchaser
to the Seller.

It is  understood  and agreed that the  obligations  of the Seller set forth in this  Section  3.03 to cure,  repurchase,  reimburse or
substitute for a defective  Mortgage  Loan, and to indemnify  Purchaser  pursuant to Section 8.01,  and  Purchaser's  right of set-off,
constitute  the sole  remedies of the Purchaser  respecting a breach of the foregoing  representations  and  warranties.  If the Seller
fails to  repurchase,  reimburse or substitute for a defective  Mortgage Loan in accordance  with this Section 3.03, or fails to cure a
defective  Mortgage  Loan to  Purchaser's  reasonable  satisfaction  in accordance  with this Section  3.03, or to indemnify  Purchaser
pursuant to Section  8.01,  that  failure  shall be an Event of Default  and the  Purchaser  shall be  entitled to pursue all  remedies
available as a result  thereof.  No provision of this paragraph shall affect the rights of the Purchaser to terminate this Agreement as
provided herein.
Section 3.04      Repurchase of Convertible Mortgage Loans.


In the event the Mortgagor under any Convertible Mortgage Loan elects to convert said Mortgage Note to a fixed interest rate Mortgage
Note, as provided in said Mortgage Note, then the Seller shall, prior to the effective date of said conversion, repurchase such
Convertible Mortgage Loan from the Purchaser in accordance with Section 3.03 hereof.


Section 3.05      Representations and Warranties of Purchaser


     (a) Purchaser represents, warrants and covenants to Seller that as of each Closing Date or as of such date specifically provided
     herein:


         (i)      Purchaser is duly organized, validly existing and in good standing as a federally chartered savings bank.  Purchaser
                  has full power and authority (corporate and otherwise) to enter into and perform its obligations under the Program
                  Documents.

                                                                   46


--------------------------------------------------------------------------------



                  (ii)     This Agreement has been duly authorized, executed and delivered by Purchaser, and constitutes the legal,
                  valid and binding agreement of Purchaser, enforceable against Purchaser in accordance with its terms, except as the
                  enforceability thereof may be limited by bankruptcy, insolvency, liquidation, moratorium, reorganization or other
                  similar laws affecting the rights of creditors generally or by general principles of equity, regardless of whether
                  enforcement is sought in a proceeding in equity or at law.


         (iii)    As of the date of the respective Purchase Price and Terms Letter and as of the respective Closing Date, the Purchase
                  Price and Terms Letter has been duly authorized, executed and delivered by Purchaser, and the Purchase Price and
                  Terms Letter constitutes the legal, valid and binding agreement of Purchaser, enforceable against Purchaser in
                  accordance with its terms, except as the enforceability thereof may be limited by bankruptcy, insolvency,
                  liquidation, moratorium, reorganization or other similar laws affecting the rights of creditors generally or by
                  general principles of equity, regardless of whether enforcement is sought in a proceeding in equity or at law.

         (iv)     The delivery of the related Purchase Price to Seller, the purchase of the Mortgage Loans by Purchaser, the execution
                  or delivery of the related Program Documents, the consummation of any of the transactions herein or therein
                  contemplated, the fulfillment of or compliance with the terms and conditions hereof or thereof, will not conflict
                  with any of the terms, conditions or provisions of the Purchaser's charter or by laws or materially conflict with or
                  result in a material breach of any of the terms, conditions or provisions of any legal restriction or any agreement
                  or instrument to which the Purchaser is now a party or by which it is bound, or constitute a default or result in an
                  acceleration under any of the foregoing, or result in the material violation of any law, rule, regulation, order,
                  judgment or decree to which the Purchaser or its property is subject.

         (v)      There is no litigation, suit, proceeding or investigation pending or, to the Purchaser's knowledge, threatened, or
                  any order or decree outstanding, with respect to the Purchaser which is reasonably likely to have a material adverse
                  effect on the sale of the execution, delivery, performance or enforceability of this Agreement.

         (vi)     No consent, approval, authorization or order of any court or governmental agency or body is required for the
                  execution, delivery and performance by the Purchaser of or compliance by the Purchaser with any of the Program
                  Documents, except for consents. approvals, authorizations and orders which have been obtained prior to the Closing
                  Date.

                                                                   47


--------------------------------------------------------------------------------



         (vii)    Purchaser has not dealt with any broker, investment banker, agent or other person, except Seller, who may be
                  entitled to any commission or compensation in connection with the purchase of the Mortgage Loans.

                                                              ARTICLE IV


                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01      Seller to Act as Servicer.


The Seller, as independent contract servicer, shall service and administer the Mortgage Loans in accordance with this Agreement and
with Accepted Servicing Practices and shall have full power and authority, acting alone, to do or cause to be done any and all things
in connection with such servicing and administration which the Seller may deem necessary or desirable and consistent with the terms
of this Agreement and with Accepted Servicing Practices and exercise the same care that it customarily employs for its own account.
Except as set forth in this Agreement, the Seller shall service the Mortgage Loans generally in  accordance with the servicing
provisions of the Fannie Mae Guides.


Consistent  with the terms of this Agreement,  or as required by applicable  law, the Seller may waive,  modify or vary any term of any
Mortgage  Loan or  consent  to the  postponement  of strict  compliance  with any such term or in any manner  grant  indulgence  to any
Mortgagor  if, in the  Seller's  reasonable  and prudent  judgment,  such  waiver,  modification,  postponement  or  indulgence  is not
materially  adverse to the Purchaser,  including  actions intended to maximize  collections on such Mortgage Loan;  provided,  however,
that,  unless the Seller has obtained the prior written  consent of the Purchaser,  the Seller shall not permit any  modification  with
respect to any  Mortgage  Loan that would  change the Mortgage  Interest  Rate,  defer or forgive the payment of principal or interest,
reduce or increase the  outstanding  principal  balance  (except for actual payments of principal) or change the final maturity date on
such Mortgage Loan.


Notwithstanding any other provision in this Agreement to the contrary, in the case of any Mortgage Loan, the Seller may waive any
late payment charge, penalty, interest or any assumption fees, or other fees which may be collected in the ordinary course of
servicing such Mortgage Loan

                                                                   48


--------------------------------------------------------------------------------



If reasonably required by the Seller,  Purchaser shall, as necessary,  promptly furnish the Seller with such powers of attorney (a form
of which is  attached  hereto as  Exhibit D as are  necessary  and  appropriate  and with such  other  documents  as are  necessary  or
appropriate to enable the Seller to carry out its servicing and administrative duties under this Agreement.

In the event of any such  modification  which has been agreed to in writing by the Purchaser and which permits the deferral of interest
or principal  payments on any Mortgage Loan, the Seller shall,  on the Business Day  immediately  preceding the Remittance  Date in any
month in which any such  principal or interest  payment has been  deferred,  deposit in the  Custodial  Account from its own funds,  in
accordance  with  Section  4.04,  the  difference  between (a) such month's  principal  and one month's  interest at the Mortgage  Loan
Remittance  Rate on the unpaid  principal  balance of such Mortgage Loan and (b) the amount paid by the Mortgagor.  The Seller shall be
entitled to  reimbursement  for such advances to the same extent as for all other advances  pursuant to Section 4.05.  Without limiting
the generality of the foregoing,  the Seller shall continue, and is hereby authorized and empowered,  to prepare,  execute and deliver,
all instruments of satisfaction or cancellation,  or of partial or full release,  discharge and all other comparable instruments,  with
respect to the Mortgage  Loans and with respect to the Mortgaged  Properties.  Notwithstanding  anything  herein to the  contrary,  the
Seller may not enter into a  forbearance  agreement or similar  arrangement  with respect to any Mortgage Loan which runs more than 450
days after the first  delinquent  Due Date without the prior  consent of the  Purchaser.  Any such  agreement  shall be approved by any
applicable holder of a Primary Mortgage Insurance Policy, if required.

The Mortgage  Loans may be  subserviced  by the  Subservicer  on behalf of the Seller  provided that the  Subservicer is an entity that
engages in the business of  originating,  acquiring or servicing  mortgage  loans,  and in either case shall be  authorized to transact
business,  and licensed to service mortgage loans, in the state or states where the related  Mortgaged  Properties it is to service are
situated,  if and to the extent  required by applicable law to enable the  Subservicer to perform its  obligations  hereunder and under
the Subservicing  Agreement,  and in either case shall be a Fannie Mae approved  mortgage  servicer in good standing,  and no event has
occurred,  including  but not limited to a change in  insurance  coverage,  which  would make it unable to comply with the  eligibility
requirements for lenders imposed by Fannie Mae, or which would require  notification to Fannie Mae. In addition,  each Subservicer will
obtain and preserve its  qualifications  to do business as a foreign  corporation  and its licenses to service  mortgage loans, in each
jurisdiction  in which such  qualifications  and/or  licenses are or shall be necessary to protect the validity and  enforceability  of
this  Agreement,  or any of the  Mortgage  Loans and to perform or cause to be  performed  its duties  under the  related  Subservicing
Agreement.  The Seller may perform any of its servicing  responsibilities  hereunder or may cause the  Subservicer  to perform any such
servicing  responsibilities  on its behalf,  but the use by the Seller of the Subservicer  shall not release the Seller from any of its
obligations  hereunder and the Seller shall remain  responsible  hereunder for all acts and  omissions of the  Subservicer  to the same
extent that Seller would be responsible for such acts and omissions  under this  Agreement.  The Seller shall pay all fees and expenses
of the Subservicer from its own funds. The Seller shall notify Purchaser promptly in writing upon the appointment of any Subservicer.

                                                                   49


--------------------------------------------------------------------------------



At the cost and expense of the Seller, without any right of reimbursement from the Custodial Account, the Seller shall be entitled to
terminate any Subservicing Agreement and the rights and obligations of any Subservicer pursuant to any Subservicing Agreement in
accordance with the terms and conditions of such Subservicing Agreement. and arrange for any servicing responsibilities to be
performed by a successor subservicer meeting the requirements in the preceding paragraph, provided, however, that nothing contained
herein shall be deemed to prevent or prohibit the Seller, at the Seller's option, from electing to service the related Mortgage Loans
itself. In the event that the Seller's responsibilities and duties under this Agreement are terminated pursuant to Section 8.04,
9.01, or 10.01 and if requested to do so by the Purchaser, the Seller shall at its own cost and expense terminate the rights and
responsibilities of the Subservicer effective as of the date of termination of the Seller. The Seller shall pay all fees, expenses or
penalties necessary in order to terminate the rights and responsibilities of the Subservicer from the Seller's own funds without
reimbursement from the Purchaser.


Notwithstanding any of the provisions of this Agreement relating to agreements or arrangements between the Seller and the Subservicer
or any reference herein to actions taken through the Subservicer or otherwise, the Seller shall not be relieved of its obligations to
the Purchaser and shall be obligated to the same extent and under the same terms and conditions as if it alone were servicing and
administering the Mortgage Loans. The Seller shall be entitled to enter into an agreement with the Subservicer for indemnification of
the Seller by the Subservicer and nothing contained in this Agreement shall be deemed to limit or modify such indemnification. The
Seller will indemnify and hold Purchaser and its affiliates harmless from any loss, liability or expense arising out of the Seller's
use of a Subservicer to perform any of the Seller's servicing duties, responsibilities and obligations hereunder.

                                                                   50


--------------------------------------------------------------------------------



Any Subservicing Agreement and any other transactions or services relating to the Mortgage Loans involving the Subservicer shall be
deemed to be between the Subservicer and Seller alone, and the Purchaser shall have no obligations, duties or liabilities with
respect to the Subservicer including no obligation, duty or liability of Purchaser to pay the Subservicer's fees and expenses. For
purposes of distributions and advances by the Seller pursuant to this Agreement, the Seller shall be deemed to have received a
payment on a Mortgage Loan when the Subservicer has received such payment.


Section 4.02      Collection of Mortgage Loan Payments.


Continuously  from the date hereof until the  principal  and interest on all Mortgage  Loans are paid in full,  the Seller will proceed
diligently  to collect all payments due under each  Mortgage  Loan when the same shall become due and payable and shall,  to the extent
such  procedures  shall be consistent  with this  Agreement,  Accepted  Servicing  Practices,  and the terms and  provisions of related
Primary Mortgage  Insurance  Policy,  follow such collection  procedures as it follows with respect to mortgage loans comparable to the
Mortgage  Loans held for its own account.  Further,  the Seller will take special care in  ascertaining  and  estimating  annual Escrow
Payments,  and all other applicable charges that, as provided in the Mortgage Loan Documents,  will become due and payable, so that the
installments payable by the Mortgagors will be sufficient to pay such charges as and when they become due and payable.

Section 4.03      Realization Upon Defaulted Mortgage Loans.


The Seller shall follow Accepted Servicing Practices, consistent with any Primary Mortgage Insurance Policy and the best interest of
Purchaser, to foreclose upon or otherwise comparably convert the ownership of properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory arrangements can be made for collection of delinquent payments pursuant
to Section 4.01. In addition, if an Additional Collateral Mortgage Loan becomes a defaulted Mortgage Loan, the Servicer shall use
reasonable efforts in accordance with Section 4.17 hereof to realize upon the Additional Collateral pertaining to such Mortgage Loan.
Foreclosure or comparable proceedings shall be initiated within one hundred twenty (120) days of default for Mortgaged Properties for
which no satisfactory arrangements can be made for collection of delinquent payments. The Seller shall follow Accepted Servicing
Practices to realize upon defaulted Mortgage Loans in such manner as will maximize the receipt of principal and interest by the
Purchaser, taking into account, among other things, the timing of foreclosure proceedings and any proceedings with respect to
Additional Collateral. The foregoing is subject to the provisions that, in any case in which a Mortgaged Property shall have suffered
damage, the Seller shall not be required to expend its own funds toward the restoration of such property, unless it shall determine
in its discretion (i) that such restoration will increase the proceeds of liquidation of the related Mortgage Loan to the Purchaser
after reimbursement to itself for such expenses, and (ii) that such expenses will be recoverable by the Seller through Insurance
Proceeds or Liquidation Proceeds from the related Mortgaged Property, as contemplated in Section 4.05. The Seller shall obtain the
prior approval of the Purchaser as to restoration expenses in excess of ten thousand dollars ($10,000). The Seller shall notify the
Purchaser in writing of the commencement of foreclosure proceedings. The Seller shall be responsible for all costs and expenses
incurred by it in any such proceedings or functions; provided, however, that it shall be entitled to reimbursement thereof from the
related property, as contemplated in Section 4.05. Notwithstanding anything to the contrary contained herein, in connection with a
foreclosure or acceptance of a deed in lieu of foreclosure, in the event the Seller has reasonable cause to believe that a Mortgaged
Property is contaminated by hazardous or toxic substances or wastes, or if the Purchaser otherwise requests an environmental
inspection or review of such Mortgaged Property, such an inspection or review is to be conducted by a qualified inspector at the
Purchaser's expense. Upon completion of the inspection, the Seller shall promptly provide the Purchaser with a written report of the
environmental inspection. After reviewing the environmental inspection report, the Purchaser shall determine how the Seller shall
proceed with respect to the Mortgaged Property.

                                                                   51


--------------------------------------------------------------------------------



If Purchaser notifies Seller in writing that a Mortgage Loan has become part of a REMIC, and becomes REO Property, such property
shall be disposed of by the Seller, with the consent of Purchaser as required pursuant to this Agreement, within two years after
becoming an REO Property, unless the Seller provides to the trustee under such REMIC an opinion of counsel to the effect that the
holding of such REO Property subsequent to two years after its becoming REO Property, will not result in the imposition of taxes on
"prohibited transactions" as defined in Section 860F of the Code, or cause the transaction to fail to qualify as a REMIC at any time
that certificates are outstanding. Seller shall manage, conserve, protect and operate each such REO Property for the

                                                                   52


--------------------------------------------------------------------------------



certificateholders solely for the purpose of its prompt disposition and sale in a manner which does not cause such property to fail
to qualify as "foreclosure property" within the meaning of Section 860F(a)(2)(E) of the Code, or any "net income from foreclosure
property" which is subject to taxation under the REMIC provisions of the Code. Pursuant to its efforts to sell such property, the
Seller shall either itself or through an agent selected by the Seller, protect and conserve such property in the same manner and to
such an extent as is customary in the locality where such property is located. Additionally, the Seller shall perform the tax
withholding and reporting related to Sections 1445 and 6050J of the Code.

Section 4.04      Establishment of Custodial Accounts; Deposits in Custodial Accounts.

                                                                   53


--------------------------------------------------------------------------------



The Seller shall segregate and hold all funds collected and received pursuant to each Mortgage Loan separate and apart from any of
its own funds and general assets and shall establish and maintain one or more Custodial Accounts and furnish to the Purchaser  and to
any subsequent purchaser upon request, reasonable evidence of the establishment of such accounts. The Custodial Account shall be an
Eligible Account. Funds deposited in the Custodial Account may be drawn on by the Seller in accordance with Section 4.05.


The Seller shall  deposit in the  Custodial  Account on a daily  basis,  and retain  therein the  following  payments  and  collections
received or made by it  subsequent  to each  Cut-off  Date,  or received by it prior to such  Cut-off  Date but  allocable  to a period
subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or before such Cut-off Date:

(i)      all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

(ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

(iii)    all Liquidation Proceeds;

     (iv)any amounts required to be deposited by the Seller in connection with any REO Property pursuant to Section 4.13;


(v)      all Insurance Proceeds including amounts required to be deposited pursuant to Sections 4.08, 4.10 and 4.11, other than
         proceeds to be held in the Escrow Account and applied to the restoration or repair of the Mortgaged Property or released to
         the Mortgagor in accordance with Accepted Servicing Practices, the Program  Documents or applicable law;


(vi)     all Condemnation Proceeds affecting any Mortgaged Property which are not released to the Mortgagor in accordance with the
         Seller's normal servicing procedures, the loan documents or applicable law;

                                                                   54


--------------------------------------------------------------------------------



(vii)    any Monthly Advances;

(viii)   all proceeds of any Mortgage Loan repurchased or otherwise collected in accordance with Section 3.03 and Section
         2.07;


(ix)     any amounts required to be deposited by the Seller pursuant to Section 4.10 in connection with the deductible clause in any
         blanket hazard insurance policy, such deposit shall be made from the Seller's own funds, without reimbursement therefor;


(x)      any amounts required to be deposited in the Custodial Account pursuant to Section 4.01, 4.13 or 6.02.


(xi)     Any amounts in respect of Permitted Investments required to be deposited pursuant to Section 4.16.

(xii)    Any amounts required to be deposited by the Servicer pursuant to Section 6.03 for the month of distribution

The foregoing requirements for deposit in the Custodial Account shall be exclusive, it being understood and agreed that, without
limiting the generality of the foregoing, payments in the nature of late payment charges and assumption fees, to the extent permitted
by Section 6.01, need not be deposited by the Seller in the Custodial Account. Any interest paid on funds deposited in the Custodial
Account by the depository institution shall accrue to the benefit of the Seller and the Seller shall be entitled to retain and
withdraw such interest from the Custodial Account pursuant to Section 4.05 (iv).  In addition, funds in the Custodial Account may be
invested in Permitted Investments in accordance with the provisions set forth in Section 4.16.

                                                                   55


--------------------------------------------------------------------------------



Section 4.05      Permitted Withdrawals From the Custodial Account.


The Seller may, from time to time, withdraw from the Custodial Account for the following purposes:

(i)      to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

(ii)     to reimburse itself for Monthly Advances, the Seller's right to reimburse itself pursuant to this subclause (ii) being
         limited to amounts received on the related Mortgage Loan which represent late collections (net of the related Servicing
         Fees) of principal and/or interest respecting which any such advance was made, it being understood that, in the case of such
         reimbursement, the Seller's right thereto shall be prior to the rights of the Purchaser, except that, where the Seller is
         required to repurchase a Mortgage Loan, pursuant to Section 3.03 or Section 2.07, the Seller's right to such reimbursement
         shall be subsequent to the payment to the Purchaser of the Repurchase Price pursuant to such Section and all other amounts
         required to be paid to the Purchaser with respect to such Mortgage Loan;


(iii)    to reimburse itself for unreimbursed Servicing Advances and any unpaid Servicing Fees, the Seller's right to reimburse
         itself pursuant to this subclause (iii) with respect to any Mortgage Loan being limited to related proceeds from Liquidation
         Proceeds, Condemnation Proceeds and Insurance Proceeds in accordance with the relevant provisions of the Fannie Mae Guides
         or as otherwise set forth in this Agreement or the Underwriting Guide;


(iv)     to pay to itself as servicing compensation (a) any interest earned on funds in the Custodial Account, and (b) the Servicing
         Fee from that portion of any payment or recovery as to interest with respect to a particular Mortgage Loan;

                                                                   56


--------------------------------------------------------------------------------



(v)      to pay to itself with respect to each Mortgage Loan that has been repurchased pursuant to Section 3.03 all amounts received
         thereon and not distributed as of the date on which the related repurchase price is determined;


(vi)     to transfer funds to another Eligible Account in accordance with Section 4.09 hereof;

     (vii)        to refund to  the Seller any amount deposited in the Custodial Account and not required to be deposited therein; and


(viii)   to clear and terminate the Custodial Account upon the termination of this Agreement.

Section 4.06      Establishment of Escrow Accounts; Deposits in Escrow Accounts.


The Seller shall segregate and hold all funds collected and received pursuant to each Mortgage Loan which constitute Escrow Payments
separate and apart from any of its own funds and general assets and shall establish and maintain one or more Escrow Accounts and
furnish to the Purchaser and to any subsequent purchaser upon request. reasonable evidence of the establishment of such accounts. The
Escrow Account shall be an Eligible Account. Funds deposited in the Escrow Account may be drawn on by the Seller in accordance with
Section 4.07.


The Seller shall deposit in the Escrow Account or Accounts on a daily basis, and retain therein:

     (i) all Escrow Payments, if any,  collected on account of the Mortgage Loans, for the purpose of effecting timely payment of any
     such items as required under the terms of this Agreement;

                                                                   57


--------------------------------------------------------------------------------



(ii)     all Insurance Proceeds, if any, which are to be applied to the restoration or repair of any Mortgaged Property; and


(iii)    all Servicing Advances, if any,  for Mortgagors whose Escrow Payments are insufficient to cover escrow disbursements.



The Seller shall make withdrawals from the Escrow Account only to effect such payments as are required under this Agreement, and for
such other purposes as shall be as set forth or in accordance with Section 4.07. The Seller shall be entitled to retain any interest
paid on funds deposited in the Escrow Account by the depository institution other than interest on escrowed funds required by law to
be paid to the Mortgagor and, to the extent required by law, the Seller shall pay interest on escrowed funds to the Mortgagor
notwithstanding that the Escrow Account is non-interest bearing or that interest paid thereon is insufficient for such purposes.


Section 4.07      Permitted Withdrawals From Escrow Account.


Withdrawals from the Escrow Account may be made by the Seller only:

(i)      to effect timely payments of ground rents, taxes,  assessments,  water rates,  property insurance  premiums,  Primary Mortgage
         Insurance Policy premiums, if applicable, fire and hazard insurance premiums or condominium assessments and comparable items;

(ii)     to reimburse Seller for any Servicing Advance made by Seller with respect to a related Mortgage Loan but only from amounts
         received on the related Mortgage Loan which represent late payments or collections of Escrow Payments thereunder;


(iii)    to refund to the Mortgagor any funds as may be determined to be overages;

                                                                  58


--------------------------------------------------------------------------------



(iv)     for transfer to the Custodial Account in accordance with the terms of this Agreement;

(v)      for application to restoration or repair of the Mortgaged Property;

(vi)              to pay to the Seller, or to the Mortgagor to the extent required by law, any interest paid on
         the funds deposited in the Escrow Account;

(vii)    to refund to the Seller any amount deposited in the Escrow Account and not required to be deposited therein;

(viii)    to clear and terminate the Escrow Account upon the termination of this Agreement; and

(ix)     to pay to the Mortgagors or other parties Insurance Proceeds deposited in accordance with Section 4.06.


Section 4.08      Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage Insurance or Lender Paid Mortgage
Insurance Policies; Collections Thereunder.


With respect to each Mortgage Loan, the Seller shall maintain accurate records reflecting the status of ground rents, taxes,
assessments, water rates and other charges which are or may become a lien upon the Mortgaged Property and the status of Primary
Mortgage Insurance Policy premiums and fire and hazard insurance coverage and shall obtain, from time to time, all bills for the
payment of such charges, including renewal premiums and shall effect payment thereof prior to the applicable penalty or termination
date and at a time appropriate for securing maximum discounts allowable, employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been estimated and accumulated by the Seller in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage or applicable law. If a Mortgage does not provide for Escrow Payments, then the Seller shall require
that any such payments are made by the Mortgagor at the time they first become due. The Seller assumes full responsibility for the
timely payment of all such bills and shall effect timely payments of all such bills irrespective of the Mortgagor's faithful
performance in the payment of same or the making of the Escrow Payments and shall make advances from its own funds to effect such
payments but shall be entitled to reimbursement thereof in accordance with the terms of this Agreement.

                                                                   59


--------------------------------------------------------------------------------




To the extent that a Mortgage Loan has an LTV at origination in excess of 80%,  the Seller will maintain in full force and effect
Primary Mortgage Insurance Policies issued by a Qualified Insurer with respect to such Mortgage Loan.  Such coverage will be
maintained until the loan value ratio of the related Mortgage Loan is reduced to 80% or less in the case of a Mortgage Loan having a
Loan-to-Value Ratio at origination in excess of 80%, or as required by state or federal law.



The Seller will not cancel or refuse to renew any Primary Mortgage Insurance Policy in effect on the applicable Closing Date that is
required to be kept in force under this Agreement unless a replacement Primary Mortgage Insurance Policy for such canceled or
nonrenewed policy is obtained from and maintained with a Qualified Insurer. The Seller shall not take any action which would result
in noncoverage under any applicable Primary Mortgage Insurance Policy of any loss which, but for the actions of the Seller, would
have been covered thereunder. In connection with any assumption or substitution agreement entered into or to be entered into pursuant
to Section 6.01, the Seller shall promptly notify the insurer under the related Primary Mortgage Insurance Policy, if any, of such
assumption or substitution of liability in accordance with the terms of such policy and shall take all actions which may be required
by such insurer as a condition to the continuation of coverage under the Primary Mortgage Insurance Policy. If such Primary Mortgage
Insurance Policy is terminated as a result of such assumption or substitution of liability, the Seller shall obtain a replacement
Primary Mortgage Insurance Policy as provided above.

                                                                   60


--------------------------------------------------------------------------------



In connection with its activities as servicer, the Seller agrees to prepare and present, on behalf of itself and the Purchaser,
claims to the insurer under any Primary Mortgage Insurance in a timely fashion in accordance with the terms of such Primary Mortgage
Insurance Policy and, in this regard, to take such action as shall be necessary to permit recovery under any Primary Mortgage
Insurance Policy respecting a defaulted Mortgage Loan. Pursuant to Section 4.04, any amounts collected by the Seller under any
Primary Mortgage Insurance Policy shall be deposited in the Custodial Account.

Section 4.09      Transfer of Accounts.


The Seller may transfer the Custodial Account or the Escrow Account to a different depository institution from time to time, provided
such successor is an Eligible Account.

Section 4.10      Maintenance of Hazard Insurance.


The Seller shall cause to be maintained  for each Mortgage Loan fire and hazard  insurance  with extended  coverage as is acceptable to
Fannie Mae and  customary  in the area where the  Mortgaged  Property  is located in an amount  which is equal to the lesser of (i) the
maximum  insurable value of the  improvements  securing such Mortgage Loan or (ii) the greater of (a) the unpaid  principal  balance of
the Mortgage Loan, and (b) the percentage such that the proceeds  thereof shall be sufficient to prevent the Mortgagor  and/or the loss
payee from becoming a co-insurer.

If required by the Flood Disaster  Protection Act of 1973, as amended,  each Mortgage Loan shall be covered by a flood insurance policy
meeting the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  in effect with an  insurance  carrier
acceptable to Fannie Mae, in an amount  representing  coverage not less than the least of (i) the outstanding  principal balance of the
Mortgage  Loan,  (ii) the maximum  insurable  value of the  improvements  securing such  Mortgage  Loan or (iii) the maximum  amount of
insurance  which is  available  under the Flood  Disaster  Protection  Act of 1973,  as amended.  If at any time during the term of the
Mortgage  Loan,  the Seller  determines  in  accordance  with  applicable  law and  pursuant  to the Fannie Mae Guides that a Mortgaged
Property  is located in a special  flood  hazard area and is not  covered by flood  insurance  or is covered in an amount less than the
amount  required by the Flood  Disaster  Protection  Act of 1973, as amended,  the Seller shall notify the related  Mortgagor  that the
Mortgagor must obtain such flood  insurance  coverage,  and if said Mortgagor  fails to obtain the required  flood  insurance  coverage
within  forty-five  (45) days after such  notification,  the Seller shall  immediately  force place the required flood insurance on the
Mortgagor's  behalf.  The Seller shall also  maintain on each REO Property,  fire and hazard  insurance  with  extended  coverage in an
amount  which is at least equal to the maximum  insurable  value of the  improvements  which are a part of such  property,  and, to the
extent  required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood insurance in an amount as provided
above.  Any amounts  collected by the Seller  under any such  policies  other than  amounts to be  deposited in the Escrow  Account and
applied to the  restoration  or repair of the  Mortgaged  Property or REO Property,  or released to the  Mortgagor in  accordance  with
Accepted  Servicing  Practices,  shall be deposited in the Custodial  Account,  subject to  withdrawal  pursuant to Section 4.05. It is
understood  and agreed that no other  additional  insurance  need be required by the Seller of the  Mortgagor or maintained on property
acquired in respect of the Mortgage  Loan,  other than pursuant to the Fannie Mae Guides or such  applicable  state or federal laws and
regulations as shall at any time be in force and as shall require such additional  insurance.  All such policies shall be endorsed with
standard  mortgagee  clauses with loss payable to the Seller and its  successors  and/or  assigns and shall provide for at least thirty
days prior written notice of any cancellation,  reduction in the amount or material change in coverage to the Seller.  The Seller shall
not interfere with the Mortgagor's freedom of choice in selecting either his insurance carrier or agent,  provided,  however,  that the
Seller shall not accept any such insurance policies from insurance  companies unless such companies are Qualified  Insurers;  provided,
however,  that if the Mortgagor does not provide  insurance  subsequent to notice of insurance  lapse,  Seller shall secure coverage as
provided in Section 4.10.

                                                                   61


--------------------------------------------------------------------------------



Section 4.11      Maintenance of Mortgage Insurance Policy.


In the event that the Seller shall obtain and maintain a blanket policy insuring against hazard  losses on all of the Mortgage Loans,
then, to the extent such policy provides coverage in an amount equal to the amount required pursuant to Section 4.10 and otherwise
complies with all other requirements of Section 4.10, it shall conclusively be deemed to have satisfied its obligations as set forth
in Section 4.10, it being understood and agreed that such blanket policy may contain a deductible clause. In the event that there
shall not have been maintained on the related Mortgaged Property or REO Property a policy pursuant to Section 4.10, and there shall
have been a loss which would have been covered by such policy but for the existence of the deductible clause on the blanket policy
maintained pursuant to this Section 4.11, Seller shall deposit in the Custodial Account the amount of the loss not otherwise payable
under the blanket policy because of such deductible clause. In connection with its activities as servicer of the Mortgage Loans, the
Seller agrees to prepare and present, on behalf of the Purchaser, claims under any such blanket policy in a timely fashion in
accordance with the terms of such policy. Upon request of the Purchaser, the Seller shall cause to be delivered to the Purchaser
evidence of such blanket policy.

                                                                   62


--------------------------------------------------------------------------------



Section 4.12      Fidelity Bond, Errors and Omissions Insurance.


The Seller shall maintain, at its own expense, a blanket fidelity bond and an errors and omissions insurance policy, with broad
coverage with responsible companies that meet the requirements of Fannie Mae on all officers, employees or other persons acting in
any capacity with regard to the Mortgage Loan to handle funds, money, documents and papers relating to the Mortgage Loans. The
Fidelity Bond shall be in the form of the Mortgage Banker's Blanket Bond and shall protect and insure the Seller against losses,
including forgery, theft, embezzlement and omissions and negligent acts of such Persons. The errors and omissions insurance shall
protect and insure the Seller against losses in connection with the failure to maintain any insurance policies required pursuant to
this Agreement and the release or satisfaction of a Mortgage Loan without having obtained payment in full of the indebtedness secured
thereby. No provision of this Section 4.12 requiring the Fidelity Bond and errors and omissions insurance shall diminish or relieve
the Seller from its duties and obligations as set forth in this Agreement. The minimum coverage under any such bond and insurance
policy shall be at least equal to the corresponding amounts required by Fannie Mae in the Fannie Mae Guides. Upon request of the
Purchaser, the Seller shall cause to be delivered to the Purchaser evidence of such bond and insurance policy.


Section 4.13      Title, Management and Disposition of REO Property.

                                                                   63


--------------------------------------------------------------------------------



In the  event  that  title to the  Mortgaged  Property  is  acquired  in  foreclosure  or by deed in lieu of  foreclosure,  the deed or
certificate  of sale shall be taken in the name of the Purchaser or its designee,  or in the event the Purchaser or its designee is not
authorized or permitted to hold title to real property in the state where the REO Property is located,  or would be adversely  affected
under the "doing  business" or tax laws of such state by so holding  title,  the deed or certificate of sale shall be taken in the name
of such Person or Persons as shall be consistent with an opinion of counsel  obtained by the Seller,  at Purchaser's  expense,  from an
attorney duly  licensed to practice law in the state where the REO Property is located (the  "Owners").  Any Person or Persons  holding
such title  other than the  Purchaser  shall  acknowledge  in writing  that such title is being held as nominee  for the benefit of the
Purchaser.

The Seller shall notify the Purchaser in accordance with the Fannie Mae Guides of each acquisition of REO Property upon such
acquisition, together with a copy of any appraisal of the Mortgaged Property obtained upon Purchaser's request (which appraisal shall
be at Purchaser's expense) in connection with such acquisition, and thereafter assume the responsibility for marketing such REO
property in accordance with Accepted Servicing Practices. Thereafter, the Seller shall continue to provide certain administrative
services to the Purchaser relating to such REO Property as set forth in this Section 4.13. The Seller shall manage, conserve, protect
and operate each REO Property for the Purchaser solely for the purpose of its prompt disposition and sale. The Seller shall, either
itself or through an agent selected by the Seller, and in accordance with the Fannie Mae Guides manage, conserve, protect and operate
each REO Property in the same manner that it manages, conserves, protects and operates other foreclosed property for its own account,
and in the same manner that similar property in the same locality as the REO Property is managed. The Seller shall cause each REO
Property to be inspected promptly upon the acquisition of title thereto and shall cause each REO Property to be inspected at least
monthly thereafter or more frequently as required by the circumstances.


The Seller shall use its best efforts to dispose of the REO  Property as soon as  possible.  No REO Property  shall be sold without the
prior consent of Purchaser.  If as of the date any REO Property is sold or otherwise  disposed of, there were outstanding  unreimbursed
Servicing  Advances with respect to the REO Property,  the Seller shall be entitled to reimbursement from the proceeds of such sale for
any related  unreimbursed  Servicing  Advances.  The disposition of REO Property shall be carried out by the Seller at such price,  and
upon such terms and  conditions,  as the Seller deems to be in the best  interests of the Purchaser.  The Seller shall provide  monthly
reports to Purchaser in reference to the status of the marketing of the REO Properties.

                                                                   64


--------------------------------------------------------------------------------



Section 4.14      Notification of Maturity Date.


With respect to each Mortgage Loan, the Seller shall execute and deliver to the Mortgagor any and all necessary notices required
under applicable law and the terms of the related Mortgage Note and Mortgage regarding the maturity date if required under applicable
law.


Section 4.15      Notification of Adjustments.


With respect to each adjustable rate Mortgage Loan, the Seller shall adjust the Mortgage Interest Rate on the related interest rate
adjustment date and shall adjust the Monthly Payment on the related mortgage payment adjustment date, if applicable, in compliance
with the requirements of applicable law and the related Mortgage and Mortgage Note. The Seller shall execute and deliver any and all
necessary notices required under applicable law and the terms of the related Mortgage Note and Mortgage regarding the Mortgage
Interest Rate and Monthly Payment adjustments. Upon the discovery by the Seller or the receipt of notice from the Purchaser that the
Seller has failed to adjust a Mortgage Interest Rate or Monthly Payment in accordance with the terms of the related Mortgage Note,
the Seller shall deposit in the Custodial Account from its own funds the amount of any interest loss or deferral caused the Purchaser
thereby as such interest loss or deferral occurs.

Section 4.16      Permitted Investments



The Seller may invest the funds in the Custodial Account in Permitted Investments, each of which shall mature not later than the
Business Day immediately preceding the Remittance Date next following the date of such investment (except that if such Permitted
Investment is an obligation of the institution that maintains the Custodial Account, then such Permitted Investment shall mature not
later than such Remittance Date) and shall not be sold or disposed of prior to its maturity.  All such Permitted Investments shall be
registered in the name of the Purchaser or its nominee.  All income and gain realized from any such investment as well as any
interest earned on deposit in the Custodial Account shall be for the benefit of the Seller, and shall be withdrawn by the Seller on
the related Remittance Date.  The Seller shall immediately deposit in the Custodial Account (with respect to investments made
hereunder of funds held therein) an amount equal to the amount of any loss incurred in respect of any such investment, without right
of reimbursement.

                                                                   65


--------------------------------------------------------------------------------



Section 4.17      The Seller to Administer Trading Accounts.


         (a)  The Seller shall administer the Trading Accounts in accordance with (i) prudent business practices and procedures
employed in the industry to administer securities accounts and additional collateral similar to that securing the Additional
Collateral Mortgage Loans  (ii) the terms of  the related Additional Collateral Pledge Agreement and (iii) the terms of this
Agreement.

         (b)  The Seller shall be released from its obligations to administer the Trading Accounts as applicable upon termination of
the related Additional Collateral Pledge Agreement in accordance with the terms and conditions of the Mortgage Loan Documents.

         (c)  The Seller may, without consent of Purchaser, amend or modify an Additional Collateral Pledge Agreement in any
non-material respect to reflect administrative or account changes.

         (d)  Notwithstanding Section 4.04, when the Collateral Base for any Additional Collateral Mortgage Loan is less than the
outstanding principal balance for such Additional Collateral Mortgage Loan, the Seller shall cause all cash received upon exercise of
foreclosure rights under the related Additional Collateral Pledge Agreement, if it has not been previously applied to reduce the
principal balance of such Additional Collateral Mortgage Loan, to be deposited into the Custodial Account.

                                                                   66


--------------------------------------------------------------------------------



                  (e) With respect to each Additional Collateral Mortgage Loan, Seller shall on an ongoing basis cause the timely
filing of all necessary continuation statements with regard to such financing statements and such other appropriate documentation as
necessary to maintain the Purchaser's first priority perfected security interest in the Additional Collateral. This covenant shall
survive termination of this Agreement under Sections  9.01, and 10.01.


         (f) The Seller shall use its  reasonable  efforts  promptly to realize upon any  Additional  Collateral  and to exercise  such
other remedies as are provided under the Additional  Collateral Pledge Agreements for such of the Additional  Collateral Mortgage Loans
as come into and continue in default and as to which no satisfactory  arrangements  can be made for collection of delinquent  payments;
provided  that the  Seller  shall not  obtain  title to any such  Additional  Collateral  as a result of or in lieu of the  disposition
thereof or  otherwise;  and provided  further that (i) the Seller shall not proceed with respect to such  Additional  Collateral in any
manner that would impair the ability to recover  against the related  Mortgaged  Property;  (ii) the Seller  shall  provide all notices
required by law and shall  otherwise  comply with all laws applicable to the  disposition of the Additional  Collateral;  and (iii) the
Seller  shall  proceed  with any  acquisition  of REO  Property in a manner that  preserves  the ability to apply the  proceeds of such
Additional  Collateral  against amounts owed under the defaulted  Mortgage Loan. Any proceeds realized from such Additional  Collateral
(other than  amounts to be released to the  Mortgagor or the related  guarantor in  accordance  with  procedures  that the Seller would
follow in servicing loans held for its own account,  subject to the terms and conditions of the related  Mortgage and Mortgage Note and
to the terms and conditions of any security agreement,  guarantee  agreement,  mortgage or other agreement governing the disposition of
the proceeds of such  Additional  Collateral)  shall be included in the related  Liquidation  Proceeds and  deposited in the  Custodial
Account, subject to withdrawal pursuant to Section 4.05 of this Agreement.

          (g) The Purchaser and Seller agree that the Surety Bond Issuer is a third party beneficiary with respect to the Seller's
obligations under this Section 4.17.



                                                               ARTICLE V

                                                       PAYMENTS TO THE PURCHASER


Section 5.01    Distributions.


On each Remittance Date, the Seller shall distribute by wire transfer to the Purchaser (i) all amounts credited to the Custodial
Account as of the close of business on the preceding Determination Date, net of charges against or withdrawals from the Custodial
Account pursuant to Section 4.05, plus (ii) all Monthly Advances, if any, which the Seller is obligated to distribute pursuant to
Section 5.03, plus (iii) interest at the Mortgage Loan Remittance Rate on any Principal Prepayment from the date of such Principal
Prepayment through the end of the month for which disbursement is made, provided that the Seller's obligation as to payment of such
interest shall be limited to the Service Fee earned during the month of the distribution, minus (iv) any amounts attributable to
Monthly Payments collected but due on a Due Date or Dates subsequent to the immediately preceding Determination Date, which amounts
shall be remitted on the Remittance Date next succeeding the Due Period for such amounts and (v) any amounts attributable to
Principal Prepayments received after the expiration of related Principal Prepayment period.

                                                                   67


--------------------------------------------------------------------------------



Subject to Section 5.03, all distributions made to Purchaser on each Remittance Date will be made to Purchaser of record on the
preceding Record Date, and shall be based on the Mortgage Loans owned and held by Purchaser, and shall be made by wire transfer of
immediately available funds to the account of Purchaser at a bank or other entity having appropriate facilities therefor, or if
Purchaser shall have so notified the Seller, by check mailed to the address of Purchaser as provided for in Section 11.05.

                                                                   68


--------------------------------------------------------------------------------



With respect to any remittance received by the Purchaser  after the Business Day on which such payment was due, the Seller shall pay
to the Purchaser interest on any such late payment at an annual rate equal to the Prime Rate, adjusted as of the date of each change,
plus two percentage points, but in no event greater than the maximum amount permitted by applicable law. Such interest shall be
deposited in the Custodial Account by the Seller on the date such late payment is made and shall cover the period commencing with the
day following such Business Day and ending with the Business Day on which such payment is made, both inclusive. Such interest shall
be remitted along with the distribution payable on the next succeeding Remittance Date. The payment by the Seller of any such
interest shall not be deemed an extension of time for payment or a waiver of any Event of Default by the Seller.


Section 5.02       Statements to the Purchaser.


No later than the fifteen (15th) day of each month, the Seller shall furnish to the Purchaser a monthly remittance report in a format
substantially similar to Exhibit F hereto, which monthly remittance report will be generated as of the expiration of the preceding
month.



The Seller shall provide Purchaser with such information concerning the Mortgage Loans as is necessary for Purchaser to prepare its
federal income tax return as Purchaser may reasonably request from time to time.

Section 5.03       Monthly Advances by the Seller.


Not later than the close of business on the Business Day preceding each Remittance Date, the Seller shall deposit in the Custodial
Account from its own funds an amount equal to the lesser of (i) the aggregate of the Prepayment Interest Shortfalls, if any, that
exist in respect of the related Principal Prepayment Period and (ii) the aggregate of the Servicing Fees for the most recently ended
calendar month. With respect to each Mortgage Loan and subject to Section 6.03, on each Remittance Date the Seller shall remit to
Purchaser all Monthly Payments not previously advanced by the Seller, whether or not deferred pursuant to Section 4.01, of principal
(due after the related Cut-off Date) and interest not allocable to the period prior to the related Cut-off Date, adjusted to the
Mortgage Loan Remittance Rate, which were due on a Mortgage Loan and delinquent at the close of business on the related Determination
Date. The Seller's obligation to make such Monthly Advances as to any Mortgage Loan will continue through the date of final
disposition and liquidation of the related Mortgage Loan or any Mortgaged Property acquired through foreclosure or a conveyance in
lieu of foreclosure, unless the Seller reasonably determines such advance to be nonrecoverable. In such event, the Seller shall
deliver to the Purchaser an Officer's Certificate of the Seller to the effect that an officer of the Seller has reviewed the related
Servicing File and has made the reasonable determination that any additional advances are nonrecoverable.

                                                                   69


--------------------------------------------------------------------------------



Section 5.04       Liquidation Reports.


Upon the foreclosure sale of any Mortgaged Property or the acquisition thereof by the Purchaser pursuant to a deed-in-lieu of
foreclosure, the Seller shall submit to the Purchaser a liquidation report with respect to such Mortgaged Property. The Seller shall
also provide reports on the status of REO Property containing such information as Purchaser may reasonably require.


                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES


Section 6.01       Assumption Agreements.


The Seller will,  to the extent it has  knowledge  of any  conveyance  or  prospective  conveyance  by any  Mortgagor of the  Mortgaged
Property  (whether by absolute  conveyance  or by contract of sale,  and whether or not the  Mortgagor  remains or is to remain  liable
under the  Mortgage  Note  and/or the  Mortgage),  exercise  its rights to  accelerate  the  maturity of such  Mortgage  Loan under any
"due-on-sale"  clause to the extent  permitted  by law;  provided,  however,  that the Seller  shall not  exercise  any such  rights if
prohibited  by law or the terms of the  Mortgage  Note from doing so or if the  exercise  of such  rights  would  impair or threaten to
impair any recovery under the related Primary Mortgage  Insurance Policy, if any. If the Seller reasonably  believes it is unable under
applicable  law to enforce  such  "due-on-sale"  clause,  the Seller,  with the  approval of the  Purchaser  (such  approval  not to be
unreasonably  withheld),  will enter into an assumption  agreement with the person to whom the Mortgaged  Property has been conveyed or
is proposed to be  conveyed,  pursuant to which such person  becomes  liable under the  Mortgage  Note and, to the extent  permitted by
applicable state law, the Mortgagor  remains liable thereon.  Where an assumption is allowed pursuant to this Section 6.01, the Seller,
with the prior consent of the Purchaser  and the primary  mortgage  insurer,  if any, is  authorized  to enter into a  substitution  of
liability  agreement with the person to whom the Mortgaged  Property has been conveyed or is proposed to be conveyed  pursuant to which
the original  mortgagor is released from  liability and such Person is  substituted  as mortgagor and becomes  liable under the related
Mortgage Note.  Any such  substitution  of liability  agreement  shall be in lieu of an assumption  agreement.  The Purchaser  shall be
deemed to have  consented to any  assumption  for which the Purchaser was given  notification  and requested to consent,  but for which
neither a consent nor an objection was given by the Purchaser within two Business Days of such notification.

                                                                   70


--------------------------------------------------------------------------------



In  connection  with any such  assumption  or  substitution  of  liability,  the Seller shall  follow the  underwriting  practices  and
procedures of the Fannie Mae Guides.  With respect to an assumption or substitution of liability,  the Mortgage  Interest Rate borne by
the related Mortgage Note and the amount of the Monthly Payment may not be changed.  If the credit of the proposed  transferee does not
meet such  underwriting  criteria,  the Seller  diligently  shall, to the extent  permitted by the Mortgage or the Mortgage Note and by
applicable  law,  accelerate the maturity of the Mortgage Loan.  The Seller shall notify the Purchaser  that any such  substitution  of
liability or  assumption  agreement  has been  completed by  forwarding  to the  Purchaser  the  original of any such  substitution  of
liability or  assumption  agreement,  which  document  shall be added to the related  Mortgage  File and shall,  for all  purposes,  be
considered a part of such Mortgage File to the same extent as all other  documents and  instruments  constituting  a part thereof.  All
fees collected by the Seller for entering into an assumption or substitution of liability agreement shall belong to the Seller.

Notwithstanding  the foregoing  paragraphs of this Section or any other provision of this Agreement,  the Seller shall not be deemed to
be in default,  breach or any other violation of its obligations  hereunder by reason of any assumption of a Mortgage Loan by operation
of law or any assumption which the Seller may be restricted by law from  preventing,  for any reason  whatsoever.  For purposes of this
Section 6.01,  the term  "assumption"  is deemed to also include a sale of the Mortgaged  Property  subject to the Mortgage that is not
accompanied by an assumption or substitution of liability agreement.

Section 6.02       Satisfaction of Mortgages and Release of Mortgage Files.


Upon the payment in full of any Mortgage Loan, or the receipt by the Seller of a notification that payment in full will be escrowed
in a manner customary for such purposes, the Seller shall execute and deliver to Purchaser any document, including the requisite
satisfaction or release, if required, necessary to satisfy the Mortgage Loan. No later than five (5) Business Days following its
receipt of such notification and satisfaction or release (if required), the Purchaser shall deliver, or cause to be delivered, to the
Seller the related Mortgage Loan Documents and the release or satisfaction properly executed by the owner of record of the applicable
mortgage or its duly appointed attorney in fact. No expense incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be chargeable to the Custodial Account.

                                                                   71


--------------------------------------------------------------------------------



In the event the Seller satisfies or releases a Mortgage  without having obtained  payment in full of the  indebtedness  secured by the
Mortgage or should it otherwise  prejudice any right the Purchaser may have under the mortgage  instruments,  the Seller,  upon written
demand,  shall remit within two (2) Business Days to the Purchaser the then outstanding  principal balance of the related Mortgage Loan
by deposit thereof in the Custodial  Account.  The Seller shall maintain the Fidelity Bond and errors and omissions  insurance insuring
the Seller  against any loss it may sustain with respect to any Mortgage  Loan not  satisfied in  accordance  with the  procedures  set
forth herein.

From time to time and as appropriate for the service or foreclosure of the Mortgage Loan, including for the purpose of collection
under any Primary Mortgage Insurance Policy, the Purchaser shall, upon request of the Seller and delivery to the Purchaser of a
servicing receipt signed by a Servicing Officer, release the Mortgage File to the Seller. Such servicing receipt shall obligate the
Seller to return the related Mortgage Loan Documents to the Purchaser when the need therefor by the Seller no longer exists, unless
the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been deposited in the Custodial
Account or the Mortgage File or such document has been delivered to an attorney, or to a public trustee or other public official as
required by law, for purposes of initiating or pursuing legal action or other  proceedings for the foreclosure of the Mortgaged
Property either judicially or non-judicially, and the Seller has delivered to the Purchaser a certificate of a Servicing Officer
certifying as to the name and address of the Person to which such Mortgage File or such document was delivered and the purpose or
purposes of such delivery. Upon receipt of a certificate of a Servicing Officer stating that such Mortgage Loan was liquidated, the
servicing receipt shall be released by the Purchaser to the Seller.

                                                                   72


--------------------------------------------------------------------------------



Section 6.03    Servicing Compensation.


As compensation for its services hereunder, the Seller shall be entitled to withdraw from the Custodial Account or to retain from
interest payments on the Mortgage Loans the amounts provided for as the Seller's Servicing Fee, subject to payment of compensating
interest on Principal Prepayments. Additional servicing compensation in the form of assumption fees, as provided in Section 6.01, and
late payment charges or otherwise shall be retained by the Seller to the extent not required to be deposited in the Custodial
Account. The Seller shall be required to pay all expenses incurred by it in connection with its servicing activities hereunder and
shall not be entitled to reimbursement therefor except as specifically provided for.



Section 6.04       Annual Statement as to Compliance.


The Seller will deliver to the Purchaser annually, after the close of Seller's fiscal year on or before April 1 of each year,
beginning with April 1 of the calendar year after the year in which the first Closing Date occurs, an Officers' Certificate stating
that (i) a review of the activities of the Seller during the preceding calendar year and of performance under this Agreement has been
made under such officers' supervision, and (ii) to the best of such officers' knowledge, based on such review, the Seller has
fulfilled all of its obligations under this Agreement throughout such year in all material respects, or, if there has been a
non-compliance in the fulfillment of any such obligation, specifying each such non-compliance known to such officers and the nature
and status thereof.

                                                                   73


--------------------------------------------------------------------------------



Section 6.05      Annual Independent Certified Public Accountants' Servicing Report.


On or before April 1 of each year, beginning with April 1 of the calendar year after the year in which the first Closing Date occurs,
the Seller at its expense shall cause a firm of independent certified public accountants (which may also render other services to the
Seller) to furnish a report to Purchaser to the effect that certain mortgage loans serviced by the Seller were included in the total
population of Mortgage Loans subject to selection for testing in such firm's examination of certain documents and records, that such
examination was conducted substantially in compliance with the Uniform Single Attestation Program for Mortgage Bankers and that such
examination disclosed no items of material noncompliance with the provisions of the Uniform Single Attestation Program for Mortgage
Bankers, except for such items of noncompliance as shall be set forth in such report.



Section 6.06       Purchaser's Right to Examine Seller Records.


The Purchaser  shall have the right to examine and audit upon reasonable  prior written notice to the Seller,  during business hours or
at such other times as might be reasonable under applicable  circumstances,  any and all of the books, records,  documentation or other
information  of the Seller,  or held by another  for the Seller or on its behalf or  otherwise,  which  relates to the  performance  or
observance by the Seller of the terms, covenants or conditions of this Agreement.

Neither Purchaser nor the Seller shall, nor will they permit any of their respective affiliates,  employees,  agents or representatives
to,  divulge or disclose,  directly or indirectly,  any  information  concerning  the Mortgage  Loans in violation of any law.  Neither
party shall, nor shall they permit any of their respective  affiliates,  employees,  agents or representatives to, divulge or disclose,
directly or indirectly,  any information  concerning the business  practices of the other party to this Agreement.  This paragraph does
not apply to  information  which is not  confidential  or which has been  published or otherwise  made  available to the general public
prior to the date of this Agreement,  or information  required to be released under law or by or to any regulatory,  administrative  or
judicial body or agency or the furnishing by either party of information to their respective affiliates, auditors, and/or attorneys.

                                                                   74


--------------------------------------------------------------------------------



                                                              ARTICLE VII

                                                   REPORTS TO BE PREPARED BY SELLER


Section 7.01       Seller Shall Provide Information as Reasonably Required.


The Seller shall furnish to the Purchaser during the term of this Agreement any reports,  information or documentation,  whether or not
provided for herein,  as shall be necessary,  reasonable or appropriate  in respect to the Purchaser,  or otherwise with respect to the
Mortgage Loans and the performance of the Seller under this Agreement,  including any reports,  information or documentation reasonably
required to comply with any  regulations  regarding  any  supervisory  agents or  examiners of the  Purchaser.  If the reports or other
information  requested  will  require the Seller to incur  additional  costs or expenses  outside of its normal  servicing  procedures,
Purchaser  agrees to reimburse the Seller for those costs and expenses.  The Seller agrees to execute and deliver all such  instruments
and take all such action as the Purchaser,  from time to time,  may reasonably  request in order to effectuate the purpose and to carry
out the terms of this Agreement.

In connection with marketing the Mortgage Loans,  the Purchaser may make available to a prospective  purchaser (i) either,  in Seller's
discretion:  (a) audited financial statements of the Seller (to the extent that such financial  statements are publicly available),  or
(b) such audited  financial  statements as Seller  periodically  provides to Fannie Mae to maintain its status as a Fannie Mae approved
seller of mortgage loans, and (ii) audited financial  statements of the Seller's parent company,  Morgan Stanley, for the most recently
completed  fiscal year for which such  statements  are available.  If it has not already done so, the Seller shall furnish  promptly to
the Purchaser or a prospective purchaser copies of the audited financial statements specified above;  provided,  however, that prior to
furnishing such statements or information to any prospective  purchaser,  the Seller may require such prospective  purchaser to execute
a confidentiality agreement in a form satisfactory to the Seller.

The Seller shall on reasonable notice by the Purchaser permit any prospective  purchaser to inspect the Seller's  servicing  facilities
in accordance  with Section 6.06 for the purpose of satisfying  such  prospective  purchaser that the Seller has the ability to service
the Mortgage Loans as provided in this Agreement.

                                                                  75


--------------------------------------------------------------------------------


                                                             ARTICLE VIII

                                                              THE SELLER


Section 8.01       Indemnification; Third Party Claims.


Each party hereto agrees to indemnify the other party and its affiliates and hold them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and expenses ("Losses")
that such party or any of its affiliates may sustain in any way related to:  (i) the failure of the other party to observe and
perform its duties, obligations, covenants, and agreements under this Agreement, and (ii) with respect to Purchaser, a material
breach of any of Purchaser's representations and warranties in Section 3.05 of this Agreement. Further, the Seller agrees to
indemnify the Purchaser and its affiliates and hold them harmless against Losses that the Purchaser or any of its affiliates may
sustain in any way related to the breach of Seller's representations and warranties set forth in Sections  3.01 or 3.02 of this
Agreement or in any way related to any Mortgage Loan that Seller is required to repurchase pursuant to Section 2.07. The party
seeking indemnification under this section shall promptly notify the other party if a claim is made by a third party with respect to
this Agreement or the Mortgage Loans. The indemnifying party shall assume (with the consent of the indemnified party) the defense of
any such claim and pay all expenses in connection therewith, including attorney's fees, and  promptly pay, discharge and satisfy any
judgment or decree which may be entered  in respect of such claim. The indemnifying party shall follow any written instructions
received from the indemnified party in connection with such claim. The provisions of this Section 8.01 shall survive termination of
this Agreement.

                                                                   76


--------------------------------------------------------------------------------



Section 8.02      Merger or Consolidation of the Seller.


The  Seller  will keep in full  effect  its  existence,  rights  and  franchises  as a  corporation  under the laws of the state of its
incorporation  except as permitted herein,  and will obtain and preserve its  qualification to do business as a foreign  corporation in
each  jurisdiction in which such  qualification is or shall be necessary to protect the validity and  enforceability of this Agreement,
or any of the Mortgage Loans and to perform its duties under this Agreement.

Any Person into which the Seller may be merged or consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Seller shall be a party, or any Person succeeding to the business of the Seller, shall be the successor of
the Seller hereunder, without the execution or filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding; provided, however, that unless otherwise consented to by the  Purchaser, the
successor or surviving Person shall be an institution qualified to service mortgage loans on behalf of Fannie Mae, and shall service
a minimum of $250,000,000 in residential mortgage loans.


Section 8.03      Limitation on Liability of the Seller and Others.


Neither the Seller nor any of the  officers,  employees or agents of the Seller shall be under any  liability to the  Purchaser for any
action taken or for refraining from the taking of any action in good faith pursuant to this  Agreement,  or for errors in judgment made
in good  faith;  provided,  however,  that this  provision  shall not  protect  the  Seller or any such  person  against  any breach of
warranties or representations  made herein, or failure to perform its obligations in compliance with Accepted Servicing  Practices,  or
any breach of the terms and  conditions  of this  Agreement.  The Seller and any  officer,  employee or agent of the Seller may rely in
good faith on any document of any kind prima facie  properly  executed and submitted by the Purchaser  respecting  any matters  arising
hereunder.  The Seller shall not be under any obligation to appear in,  prosecute or defend any legal action which is not incidental to
its duties to service the Mortgage Loans in accordance  with this  Agreement and which in its reasonable  opinion may involve it in any
expenses or liability;  provided,  however, that the Seller may, with the consent of the Purchaser,  undertake any such action which it
may deem  necessary or desirable  in respect to this  Agreement  and the rights and duties of the parties  hereto.  In such event,  the
reasonable legal expenses and costs of such action and any liability resulting  therefrom shall be expenses,  costs and liabilities for
which the Purchaser will be liable. The Seller shall be entitled to be reimbursed therefor from the Purchaser upon written demand.

                                                              77



--------------------------------------------------------------------------------




Section 8.04      Assignment of Servicing by Seller, Resignation.


The Seller may, upon written notice to Purchaser, assign, sell or transfer the servicing rights with respect to the Mortgage Loans to
a third party satisfactory to Purchaser in its reasonable discretion. Purchaser shall not unreasonably delay consenting to such
assignment, sale or transfer.  Notwithstanding any assignment, sale or transfer, the Seller shall remain liable to Purchaser for all
obligations and responsibilities set forth in Sections 2.07, 3.03, 3.04, and 8.01 of this Agreement.

The Seller may resign from the obligations and duties hereby imposed on it as Servicer upon the determination that Seller's duties
hereunder are no longer permissible under applicable law and such incapacity cannot be cured by the Seller. Any such determination
permitting the resignation of the Seller shall be evidenced by an opinion of counsel to such effect delivered to the Purchaser which
opinion of counsel shall be in form and substance acceptable to the Purchaser. No assignment, sale, transfer or resignation shall
become effective until a successor shall have assumed the Seller's responsibilities and obligations hereunder in the manner provided
in Section 11.01.

                                                              ARTICLE IX

                                                                DEFAULT


Section 9.01      Events of Default.


In case one or more of the following Events of Default by the Seller shall occur and be continuing:

(i)      any failure by the Seller to remit to the Purchaser any payment  required to be made under the terms of this  Agreement  which
         continues  unremedied  for a period of three (3)  Business  Days after the date upon  which  written  notice of such  failure,
         requiring the same to be remedied, shall have been given to the Seller by the Purchaser; or

(ii)     failure  on the part of the  Seller  duly to  observe  or  perform  in any  material  respect  any other of the  covenants  or
         agreements on the part of the Seller set forth in this Agreement which  continues  unremedied for a period of thirty (30) days
         (except  that such number of days shall be fifteen (15) in the case of a failure to pay any premium for any  insurance  policy
         required to be maintained  under this  Agreement)  after the date on which written notice of such failure,  requiring the same
         to be remedied, shall have been given to the Seller by the Purchaser; or

     (iii)        a decree or order of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
     conservator or receiver or liquidator in any insolvency,  bankruptcy,  readjustment of debt,  marshaling of assets and liabilities


                                                              78



--------------------------------------------------------------------------------





     or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been entered against the Seller and such
     decree or order shall have remained in force undischarged or unstayed for a period of sixty (60) days; or


     (iv)         the Seller shall consent to the appointment of a conservator, receiver or liquidator in any insolvency, bankruptcy,
     readjustment of debt, marshaling of assets and liabilities or similar proceedings of or relating to the Seller or of or relating
     to all or substantially all of its property; or


(v)      the Seller  shall admit in writing  its  inability  to pay its debts  generally  as they  become due,  file a petition to take
         advantage of any applicable  insolvency or  reorganization  statute,  make an assignment for the benefit of its creditors,  or
         voluntarily suspend payment of its obligations; or

(vi)     the Seller  ceases to be eligible to sell  Mortgage  Loans to and service  Mortgage  Loans for Fannie Mae, and continues to be
         ineligible  to sell  Mortgage  Loans to and  service  Mortgage  Loans for Fannie Mae for a period of sixty (60) days after the
         date on which written notice of such ineligibility shall have been given to the Seller by Fannie Mae.

then, and in each and every such case, so long as an Event of Default shall not have been remedied, the Purchaser may, by notice in
writing to the Seller, in addition to whatever rights the Purchaser may have under this Agreement, and at law or equity or to
damages, including injunctive relief and specific performance, terminate all the rights and obligations of the Seller under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the Seller for the same; provided, however,
that no termination under this section shall affect Seller's right to administer the Trading Accounts or Seller's obligations to hold
the Additional Collateral for Purchaser's benefit and to maintain control of the Trading Accounts on Purchaser's behalf. On or after
the receipt by the Seller of such written notice, (i) all authority and power of the Seller under this Agreement, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the successor appointed pursuant to Section 11.01;


                                                              79



--------------------------------------------------------------------------------






provided, however, that Seller shall maintain the right to administer the Trading Accounts and shall continue to hold the Additional
Collateral for Purchaser's benefit and to maintain  control of the Trading Accounts on Purchaser's behalf, and (ii) upon further
written request from the Purchaser, the Seller shall prepare, execute and deliver, any and all documents and other instruments, place
in such successor's possession all Mortgage Files and Servicing Files, and do or accomplish all other acts or things necessary or
appropriate to effect the purposes of such notice of termination, including the transfer and endorsement or assignment of the
Mortgage Loans and related documents, or otherwise, at the Seller's sole expense. The Seller agrees to cooperate with the Purchaser
and such successor in effecting the termination of the Seller's responsibilities and rights hereunder as provided above, including,
without limitation, the transfer to such successor for administration by it of all cash amounts which shall at the time be credited
by the Seller to the Custodial Account or Escrow Account or thereafter received with respect to the Mortgage Loans or any REO
Property.


Section 9.02      Waiver of Defaults.


The Purchaser may waive only by written notice any default by the Seller in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease to exist, and any Event of Default arising therefrom
shall be deemed to have been remedied for every purpose of this Agreement. No such waiver shall extend to any subsequent or other
default or impair any right consequent thereon except to the extent expressly so waived in writing.


                                                              80



--------------------------------------------------------------------------------





                                                               ARTICLE X

                                                              TERMINATION


Section 10.01 Termination.


The respective obligations and responsibilities of the Seller as servicer shall terminate upon: (i)  the final payment or other
liquidation (or any advance with respect thereto) of the last Mortgage Loan or the disposition of all REO Property and the remittance
of all funds due hereunder; (ii) the date agreed upon by mutual consent of the Seller and the Purchaser in writing; (iii) the
repurchase by the Seller of all of the Mortgage Loans subject to this Agreement, pursuant to Section 10.02 or (iv) as otherwise
provided in this Agreement.

Section 10.02  Seller's Right of First Refusal


                  If Purchaser shall elect to sell, assign or transfer any Mortgage Loans purchased under this Agreement to any third
party other than an Affiliate of Purchaser, Purchaser hereby agrees that Seller will have a non-exclusive right to bid to purchase
such Mortgage Loans and, if Purchaser shall elect to seek from one or more third parties bids to purchase such Mortgage Loans, Seller
will have a right to review such bids and to purchase such Mortgage Loan in the event that Seller offers Purchaser equivalent or
better terms than those actually offered by any third party as part of a bona fide, independent offer.




                                                              ARTICLE XI

                                                       MISCELLANEOUS PROVISIONS


Section 11.01 Successor to the Seller.


Upon termination of Seller's responsibilities and duties under this Agreement pursuant to Sections  8.04, 9.01, or 10.01, the
Purchaser shall (i) succeed to and assume all of the Seller's responsibilities, rights, duties and obligations under this Agreement,


                                                              81



--------------------------------------------------------------------------------





or (ii) appoint a successor having the characteristics set forth in Section 8.02 hereof and which shall succeed to all rights and
assume all of the responsibilities, duties and liabilities of the Seller under this Agreement prior to the termination of Seller's
responsibilities, duties and liabilities under this Agreement. In connection with such appointment and assumption, the Purchaser may
make such arrangements for the compensation of such successor out of payments on Mortgage Loans as the Purchaser and such successor
shall agree. In the event that the Seller's duties, responsibilities and liabilities under this Agreement should be terminated
pursuant to the aforementioned Sections, the Seller shall discharge such duties and responsibilities during the period from the date
it acquires knowledge of such termination until the effective date thereof with the same degree of diligence and prudence which it is
obligated to exercise under this Agreement, and shall take no action whatsoever that might impair or prejudice the rights or
financial condition of its successor. The resignation or removal of Seller pursuant to the aforementioned Sections shall not become
effective until a successor shall be appointed pursuant to this Section and shall in no event relieve the Seller of its obligations
under Sections 2.07, 3.03, 3.04 or 8.01.


Any successor appointed as provided herein shall execute, acknowledge and deliver to the Seller and to the Purchaser an instrument
accepting such appointment, whereupon such successor shall become fully vested with all the rights, powers, duties, responsibilities,
obligations and liabilities of the Seller, with like effect as if originally named as a party to this Agreement. Any termination or
resignation of the Seller or this Agreement pursuant to Section8.04, 9.01, or 10.01 shall not affect any claims that the Purchaser
may have against the Seller arising prior to any such termination or resignation.


The Seller shall promptly  deliver to the successor the funds in the Custodial  Account and the Escrow Account and the Mortgage  Files,
Servicing  Files and related  documents and  statements  held by it hereunder  and the Seller shall  account for all funds.  The Seller
shall execute and deliver such  instruments  and do such other things all as may  reasonably  be required to more fully and  definitely


                                                              82



--------------------------------------------------------------------------------





vest and confirm in the successor all such rights,  powers,  duties,  responsibilities,  obligations and liabilities of the Seller. The
successor shall make  arrangements  as it may deem  appropriate to reimburse the Seller for  unrecovered  Servicing  Advances which the
successor  retains  hereunder  and which would  otherwise  have been  recovered by the Seller  pursuant to this  Agreement  but for the
appointment of the successor servicer.

Upon a successor's acceptance of appointment as such, the Seller shall notify by mail the Purchaser of such appointment.

Section 11.02 Amendment.


This Agreement may be amended from time to time by the Seller and the Purchaser only by written agreement signed by the Seller and
Purchaser.  Neither this Agreement nor any term hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the change, waiver, discharge or termination is sought.

Section 11.03 Intentionally Omitted.

Section 11.04 Governing Law.


This Agreement is to be governed by, and construed in accordance with, the internal laws (as compared to conflicts of law provisions)
of the State of Illinois.


                                                              83



--------------------------------------------------------------------------------






Section 11.05  Notices.


Any demands, notices, consents or other communications permitted or required hereunder shall be in writing including, but not limited
to, electronic transmission and shall be deemed conclusively to have been duly given if personally delivered, sent by overnight
courier, or mailed by registered mail, postage prepaid, and return receipt requested or certified mail, return receipt requested, or
transmitted by telex, telegraph, telecopier, electronic transmission , as follows:


(i)      if to the Seller:
         Morgan Stanley Dean Witter Credit Corporation
         2500 Lake Cook Road
         Riverwoods,  Illinois 60015
         Attn: Law Division (with a copy to the Vice President, Secondary Marketing)

(ii)     if to the Purchaser:
         E*TRADE Bank
         671 North Glebe Road
         Arlington, VA 22203
         Attention:  Vice President, Operations

or such other address as may hereafter be furnished to the other party by like notice. Any such demand, notice, consent, or
communication hereunder shall be deemed to have been received on the date delivered to or received at the premises of the addressee
(as evidenced, in the case of registered or certified mail, by the date noted on the return receipt).


Section 11.06 Severability of Provisions.


Any part, provision, representation or warranty of this Agreement that is prohibited or unenforceable or is held to be void or
unenforceable in any jurisdiction shall be ineffective, in such jurisdiction, to the extent of such prohibition or unenforceability


                                                              84



--------------------------------------------------------------------------------






without invalidating the remaining provisions hereof, and any such prohibition or unenforceability in any jurisdiction as to any
Mortgage Loan shall not invalidate or render unenforceable such provision in any other jurisdiction.


Section 11.07  Exhibits.


The exhibits to this Agreement are hereby incorporated and made a part hereof and are an integral part of this Agreement.



                                                              85


--------------------------------------------------------------------------------





Section 11.08 General Interpretive Principles.

For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

     (i)          the terms defined in this Agreement have the meanings assigned to them in this Agreement and include the plural as
     well as the singular, and the use of any gender herein shall be deemed to include the other gender;


(ii)     accounting  terms not otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally  accepted
         accounting principles;

(iii)    references  herein to "Articles,"  "Sections,"  "Subsections,"  "Paragraphs,"  and other  subdivisions  without reference to a
         document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

(iv)     a reference to a Subsection  without  further  reference  to a Section is a reference to such  Subsection  as contained in the
         same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

(v)      the words  "herein,"  "hereof,"  "hereunder,"  and other words of similar import refer to this Agreement as a whole and not to
         any particular provision;

(vi)     the term "include" or "including" shall mean without limitation by reason of enumeration; and

     (vii)        headings of the Articles and Sections in this Agreement are for reference purposes only and shall not be deemed to
     have any substantive effect.


Section 11.09 Reproduction of Documents.


This Agreement and all documents relating thereto, including, without limitation, (i) consents, waivers and modifications which may
hereafter be executed, (ii) documents received by any party at the closing, and (iii) financial statements, certificates and other
information previously or hereafter furnished, may be reproduced by any photographic, photostatic, microfilm, micro-card, miniature
photographic, electronic mail transmissions or other similar process. The parties agree that any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative proceeding, whether or not the original is in


                                                              86



--------------------------------------------------------------------------------






existence and whether or not such reproduction was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.


                                                              87



--------------------------------------------------------------------------------





Section 11.10  Recordation of Assignments of Mortgage.

Except as required under this Agreement or by applicable law, the Assignments shall not be recorded by Seller. The Purchaser may, at
its option and expense (including all recordation fees), prepare and record any Assignment.


Section 11.11 Assignment by Purchaser.


Subject to Sections 2.06 and 10.02 hereof,  Purchaser shall have the right, without the consent of the Seller hereof, to sell, assign
or transfer, in whole or in part, its interest under this Agreement with respect to some or all of the Mortgage Loans, and designate
any person to exercise any rights of the Purchaser hereunder, and the assignee or designee shall accede to the rights and obligations
hereunder of the Purchaser with respect to such Mortgage Loans; provided that subsequent to any such assignment the Purchaser shall
retain its rights to indemnification and repurchase hereunder. All references to the Purchaser in this Agreement shall be deemed to
include its assignee or designee.



The provisions of this Agreement shall be binding upon and inure to the benefit of the permitted successors and assigns of the
parties hereto.


Section 11.12   No Partnership.


Nothing herein contained shall be deemed or construed to create a partnership or joint venture between the parties hereto and the
services of the Seller shall be rendered as an independent contractor and not as agent for Purchaser.


                                                              88



--------------------------------------------------------------------------------






Section 11.13   Execution.


This Agreement may be executed in one or more counterparts and by the different parties hereto on separate counterparts, each of
which, when so executed, shall be deemed to be an original; such counterparts, together, but all of which together, shall constitute
one instrument notwithstanding that all parties are not signatories to the same counterparts..


Section 11.14 Entire Agreement.


Any prior representation or statements, whether oral or written, as to any matter related to this Agreement are merged herein. This
Agreement sets forth the entire understanding between the parties hereto and shall be binding upon all successors of both parties. In
the event of any inconsistency between the Purchase Price and Terms Letter for the related pool of Mortgage Loans and this Agreement,
this Agreement shall control.

Section 11.15   No Solicitation.


From and after each Closing Date, the Seller agrees that neither Seller nor any of its Affiliates  will  take any action or permit or
cause any action to be taken by anyone on behalf of either Seller or any of its Affiliates,  to solicit the Mortgagor under any
Mortgage Loan to refinance the Mortgage Loan, in whole or in part, without the prior written consent of the Purchaser. It is
understood and agreed that promotions for refinance undertaken by or on behalf of the Seller or any Affiliate of the Seller  that are
directed to segments of the general public, including, without limitation, mass mailing, direct marketing solicitations, newspaper,
radio and television advertisements, shall not constitute solicitation under this Section 11.15.

From and after each Closing Date, Purchaser agrees that neither Purchaser nor any of its Affiliates  will  take any action or permit
or cause any action to be taken by  anyone on  behalf of either Purchaser or any of its Affiliates to solicit the Mortgagor under any
Mortgage Loan for any purpose,  without the prior written consent of the Seller.  It is understood and agreed that promotions
undertaken by or on behalf of Purchaser or any Affiliate of Purchaser  that are directed to segments of the general public,
including, without limitation, mass mailing, direct marketing solicitations, newspaper, radio and television advertisements, shall
not constitute a solicitation under this Section 11.15.


                                                              89



--------------------------------------------------------------------------------







Section 11.16  Intentionally Omitted.


Section 11.17 Cooperation of Seller with a Reconstitution.


The Seller and the Purchaser agree that with respect to some or all of the Mortgage Loans, on or after the Closing Date, on one or
more dates (each a "Reconstitution Date") at the Purchaser's sole option, the Purchaser may effect a sale (each, a "Reconstitution")
of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:


(a)      one or more third party purchasers in one or more whole loan transfers (each, a "Whole Loan Transfer"); or

(b)      one or more  trusts or other  entities  to be formed as part of one or more  pass-through  transfers  (each,  a  "Pass-Through
         Transfer").

With respect to each Whole Loan  Transfer  and each  Pass-Through  Transfer  entered into by the  Purchaser,  the Seller  agrees (1) to
cooperate fully with the Purchaser,  any prospective  purchaser,  any master servicer or trustee and/or any issuer or other participant
in such  Reconstitution  ("Reconstitution  Parties")  with respect to all  reasonable  requests and due  diligence  procedures;  (2) to
execute,  deliver and perform all Seller's warranties and servicing  agreements,  participation and servicing  agreements,  pooling and
servicing  agreements  or similar  agreements  (collectively,  "Reconstitution  Agreements")  requested by the  Purchaser,  which shall
contain, among other provisions,  such provisions and requirements as will, in the case of a Pass-Through Transfer,  enable some or all
of the  securities  issued in connection  with such  Pass-Through  Transfer to be rated in the highest  rating  category by one or more
Rating Agencies;  and (3) to restate in the  Reconstitution  Agreement or in another  appropriate  agreement or letter requested by the
Purchaser the  representations  and warranties set forth in this Agreement as of the settlement or closing date in connection with such
Reconstitution  (each, a  "Reconstitution  Date");  provided that with respect to those  representations  and warranties that relate to
delinquency or condition of the Mortgaged  Property,  the Seller shall only be required to restate such  representations and warranties
as of the Closing Date and shall  represent  and warrant as to the actual  status  thereof as of the  Reconstitution  Date.  The Seller
shall provide to the Purchaser  and/or any other  participants  in such  Reconstitution:  (i) any and all  information  and appropriate
verification of information  which may be reasonably  available to the Seller,  whether  through  letters of its auditors,  opinions of
counsel or  otherwise,  as the  Purchaser  or any such other  participant  shall  request;  and (ii) such  additional  representations,
warranties,  covenants,  opinions of counsel,  letters from auditors, and certificates of public officials or officers of the Seller as
are  reasonably  agreed upon by the Seller and the Purchaser or any such other  participant.  The Seller shall  indemnify the Purchaser
and  Reconstitution  Parties against  material  omissions or material  misrepresentations  with respect to information  provided solely
by or on behalf of the Seller.  The Purchaser  shall be  responsible  for the costs  relating to the  preparation  and delivery of such


                                                              90



--------------------------------------------------------------------------------




information  by  or  on  behalf  of  Seller.  The  Purchaser  shall  indemnify  the  Seller  against  material  omissions  or  material
misrepresentations with respect to information provided solely by or on behalf of the Purchaser.

In the event the Seller has agreed to and does hold record title to the Mortgages  prior to the  Reconstitution  Date, the Seller shall
prepare an Assignment  in blank and in  recordable  form to the  prospective  purchaser,  issuer or trustee,  as  applicable,  from the
Seller,  for each Mortgage  Loan that is part of the  Reconstitution.  The  Purchaser  shall pay all  preparation  and recording  costs
associated therewith.

         With respect to the sale or potential sale of the Additional Collateral Mortgage Loans, Purchaser shall not use, circulate,
quote or otherwise refer to the Surety Bond Issuer or the Surety Bond for any purpose, including but not limited to, the
registration, purchase and sale of securities, nor file the Surety Bond with, or refer to it or to the Surety Bond Issuer, as part of
any registration statement or offering document, without the express prior written consent of the Surety Bond Issuer as to both form
and substance of such disclosure.


All Mortgage Loans not sold or transferred  pursuant to a Reconstitution  shall remain subject to this Agreement and, if this Agreement
shall remain in effect with respect to the related  Mortgage Loans,  shall continue to be serviced in accordance with the terms of this
Agreement and with respect thereto this Agreement shall remain in full force and effect.

                                              [SIGNATURES COMMENCE ON THE FOLLOWING PAGE]




                                                              91



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be signed hereto by their respective officers thereunto
duly authorized as of the day and year first above written.

E*TRADE BANK, Purchaser


By:_____________________
Name:__________________
Title:___________________

MORGAN STANLEY DEAN WITTER CREDIT CORPORATION, Seller and Servicer


By:_____________________
Name:__________________
Title:___________________




                                                              92



--------------------------------------------------------------------------------





                                                                                                   EXHIBIT A: MORTGAGE LOAN SCHEDULE






                                                              93



--------------------------------------------------------------------------------






                                                                                EXHIBIT B: CONTENTS OF MORTGAGE AND SERVICING FILES


         With respect to each Mortgage  Loan,  the Mortgage  File shall include each of the following  items (1) – (8). With respect to
each Mortgage  Loan,  the Servicing  File shall include,  in electronic  format or hard copy,  each of the following  items (9) – (26),
which  shall be  available  for  inspection  by the  Purchaser,  and which shall be  retained  by the Seller in the  Servicing  File or
delivered to the Purchaser or its designee pursuant the Purchase, Warranties and Servicing Agreement.


1.       The original  Mortgage Note endorsed "Pay to the order of _____,  without  recourse,"  and signed in the name of the Seller by
         an authorized  officer.  The Mortgage Note shall include all intervening  endorsements  showing a complete chain of title from
         the originator to Seller.

2.       The original  recorded with  evidence of recording  thereon,  or, if the original  Mortgage has not yet been returned from the
         recording  office,  evidence of the original  Mortgage  which has been  delivered for recording in the  appropriate  recording
         office of the jurisdiction in which the Mortgaged Property is located.

3.       The original Primary Mortgage Insurance Policy, if any.

4.       An Assignment as to each Mortgage, executed in blank in recordable form but not recorded.

5.       The original policy of title insurance, if applicable (or preliminary title report if the original title insurance policy
         has not been received from the title insurance company or if a preliminary title report is the documentation required by the
         Seller).


6.       The original intervening Assignments of the Mortgage, with evidence of recording thereon, or if the original Assignment has
         not yet been returned from the recording office, a copy of the intervening Assignment which has been delivered for
         recording, if any.


7.       Originals of all assumptions and modification agreements, if any.

8.        If the Mortgage Note or Mortgage or any other material  document or instrument  relating to the Mortgage Loan has been signed
         by a person on behalf of the  Mortgagor,  the original  power of attorney or other  instrument  that  authorized and empowered
         such person to sign bearing  evidence that such instrument has been recorded,  if so required in the appropriate  jurisdiction
         where the  Mortgaged  Property is located (or, in lieu thereof,  a duplicate or conformed  copy of such  instrument,  together
         with a certificate  of receipt from the recording  office,  certifying  that such copy  represents a true and complete copy of


                                                              94



--------------------------------------------------------------------------------





         the  original  and that such  original  has been or is  currently  submitted  to be recorded in the  appropriate  governmental
         recording office of the jurisdiction where the Mortgaged  Property is located),  or if the original power of attorney or other
         such instrument has been delivered for recording in the appropriate  public  recording office of the jurisdiction in which the
         Mortgaged Property is located.


9.       Mortgage  Loan closing  statement  (Form  HUD-1) and any other  truth-in-lending  or real estate  settlement  procedure  forms
         required by law.

10.      Residential loan application.

11.      Uniform underwriter and transmittal summary (FNMA Form 1008) or reasonable equivalent.


12.      Credit report on the mortgagor.

13.      Business credit report, if applicable.


14.      Residential appraisal report and attachments thereto.

15.      The original of any guarantee executed in connection with the Mortgage Note.

16.      Verification of employment and income,  if any, except for Mortgage Loans  originated under a Limited  Documentation  Program,
         all in accordance with Seller's underwriting guidelines.

17.      Verification of acceptable evidence of source and amount of down payment, in accordance with Seller's underwriting
         guidelines.

18.      Photograph of the Mortgaged Property (may be part of appraisal).

19.      Survey of the Mortgaged Property, if any.

20.      Sales contract, if applicable.

21.      If available, termite report, structural engineer's report, water potability and septic certification.

22.      Any original security agreement, chattel mortgage or equivalent executed in connection with the Mortgage, if applicable.



                                                              95



--------------------------------------------------------------------------------





23.      With respect to each adjustable rate Mortgage Loan, a statement to the effect that the Mortgagor has received all disclosure
         materials required by applicable law with respect to the making of adjustable rate Mortgage Loans.



24.      With respect to the Additional Collateral Mortgage Loans, a copy of any related pledge, security or control agreement, as
         the case may be.



25.      With respect to each Additional Collateral Mortgage, a copy of any filed UCC-1 financing statements in the name of Seller
         or, if the UCC-1 has not yet been returned from the recording office, a copy of such UCC-1 which has been delivered for
         recording and an original form UCC-3 assignment in blank.



26.      As applicable, such additional documents as are sufficient and necessary under the laws of the jurisdiction wherein a
         Cooperative Apartment is located to reflect the sale of the Mortgage Loan and the security interest in the Mortgaged
         Property in regard to a Cooperative Apartment.

                                                              96



--------------------------------------------------------------------------------


                                                                                             EXHIBIT C: SELLER'S UNDERWRITING GUIDE










                                                              97



--------------------------------------------------------------------------------





                                                                                       EXHIBIT D: FORM OF LIMITED POWER OF ATTORNEY


                  KNOW ALL MEN BY THESE PRESENTS that E*TRTADE Bank ("Purchaser") having its principal place of business at 671 North
Glebe Road, Arlington, Virginia 22203  hereby constitutes and appoints Morgan Stanley Dean Witter Credit Corporation ("the Seller"),
a Delaware corporation having its principal place of business at 2500 Lake Cook Road, Riverwoods, Illinois 60015, by and through any
of its Vice Presidents or more senior officers, its true and lawful Attorney-in-Fact, in its name, place and stead and for its
benefit, in connection with all residential mortgage loans serviced by the Seller for Purchaser for the purposes of performing all
acts and executing all documents in the name of Purchaser necessary and incidental to servicing said loans, including but not limited
to:


(1)      Foreclosing delinquent loans or discontinuing such foreclosure proceedings, executing claims for insurance benefits under
         private mortgage insurance policies and endorsing related proceeds checks made payable to Purchaser;

     (2) Selling, transferring or otherwise disposing of real property acquired through foreclosure or otherwise, including but not
     limited to executing all contracts, agreements, deeds, assignments or other instruments reasonably necessary or advisable to
     effect such sale, transfer or disposition, and receiving proceeds and endorsing checks made payable to the order of Purchaser
     from such proceedings;


(3)      Preparing, executing and delivering satisfactions, cancellations, discharges, or full or partial releases of lien,
         subordination agreements, modification agreements, assumption agreements, and substitutions of trustees under deeds of trust;

(4)      Endorsing promissory notes and executing assignments of mortgages, deeds of trust, deeds to secure debt and other security
         instruments securing said promissory notes in connection with loans for which the Seller has received full payment of all
         outstanding amounts due; and

(5)      Any and all such other acts of any kind and nature whatsoever that are necessary and prudent to service the loans.

Purchaser further grants to the Seller full power and authority to do and perform all acts necessary for the Seller to carry into
effect the power or powers granted by or under this Limited Power of Attorney as fully as Purchaser might or could do with the same
validity as if all and every such act had been herein particularly stated, expressed and especially provided for, and hereby ratifies


                                                              98



--------------------------------------------------------------------------------





and confirms all that the Seller shall lawfully have done, do, or cause to be done by virtue of the powers and authority and
contemplated hereby.  This Limited Power of Attorney shall be effective as of June 1, 2002.





                                                              99



--------------------------------------------------------------------------------





Third parties without actual notice may rely upon the exercise of the power granted under this Limited Power of Attorney, and may be
satisfied that this Limited Power of Attorney shall continue in full force and effect until revoked in writing by Purchaser.  Third
parties without actual notice may rely upon a certificate to the effect set forth in the preceding sentence given by the Seller.

ATTEST

________________________________

________________________________            By:________________________________________
Name:                                                Name:
Title:                                               Title:

                                                     Corporate Seal:

STATE OF___________________)
                           )       ss:
COUNTY OF__________________)

         On the __day of____, ____, before me, the undersigned,  a Notary Public in and for said county and state,  personally appeared
_____________________  and  ___________________,  personally  known to me to be the  persons  who  executed  the within  instrument  as
_____________________  and  ______________________,  respectively,  on behalf of the corporation therein named, and they duly severally
acknowledged that they reside at  __________________________________  and that said instrument is the act and deed of said corporation,
and that they,  being  authorized  to do so,  executed and delivered  said  instrument  and affixed the corporate  seal thereto for the
purposes therein contained.

         Witness my hand and official seal:


         __________________________________________________
                                    Notary Public State of____________________________
                                              My Commission Expires:__________________________







                                                              100



--------------------------------------------------------------------------------




                                                                                          EXHIBIT E:  FORM OF WARRANTY BILL OF SALE


         On this ___ day of____________ __, ____, Morgan Stanley Dean Witter Credit Corporation does hereby sell, transfer, assign,
set over and convey to [*Purchaser*] ("Purchaser"), without recourse in accordance with the terms of that certain Purchase,
Warranties and Servicing Agreement dated as  of________ __, _____, between Seller and Purchaser (as amended, modified, restated or
supplemented from time to time, the "Purchase, Warranties and Servicing Agreement"; all capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth in the Purchase, Warranties and Servicing Agreement), all of
the right, title and interest of Seller in and to each Mortgage Loan set forth on the Mortgage Loan Schedule attached hereto as
Schedule I, including all interest and principal received by Seller on or with respect to each such Mortgage Loan after the Cut-off
Date (other than payments of principal and interest due on such Mortgage Loan on or before the Cut-off Date), any related Mortgage
Loan Documents and the related Mortgage and Servicing Files.  Each Mortgage Loan set forth on the attached Mortgage Loan Schedule
shall be subject to the Purchase, Warranties and Servicing Agreement from the date hereof, and Seller hereafter shall service and
administer each such Mortgage Loan pursuant thereto for Purchaser thereunder.

         This Warranty Bill of Sale shall be governed by, and construed in accordance with the internal laws (as compared to
conflicts of law provision) of the State of Illinois.


                                                     MORGAN STANLEY DEAN WITTER
                                                     CREDIT CORPORATION



                                                     By: ________________________________
                                                     Name:
                                                     Title:


                                                             101



--------------------------------------------------------------------------------





                                                                                       EXHIBIT F: FORM OF MONTHLY REMITTANCE REPORT













                                                              102



--------------------------------------------------------------------------------




                                                         AMENDMENT NUMBER ONE
                                                                to the

                                             PURCHASE, WARRANTIES AND SERVICING AGREEMENT

                                                      Dated as of April 28, 2006

                                                                 among

                                                       EMC MORTGAGE CORPORATION,
                                                             as Purchaser

                                                                  and

                                                  MORGAN STANLEY CREDIT CORPORATION,
                                                              as Company

         This  AMENDMENT  NUMBER ONE (this  "Amendment")  is made and  entered  into this 28th day of April,  2006,  by and between EMC
Mortgage  Corporation,  a Delaware corporation,  as purchaser (the "Purchaser") and Morgan Stanley Credit Corporation,  as company (the
"Company") in connection with the Purchase,  Warranties and Servicing Agreement, dated as of June 26, 2002, between the Company and the
Purchaser  (as  successor in interest to E*Trade  Bank) (the  "Agreement").  This  Amendment is made  pursuant to Section  11.02 of the
Agreement.

                                                               RECITALS

         WHEREAS,          the parties hereto have entered into the Agreement;

         WHEREAS, the Agreement provides that the parties thereto may enter into an amendment to the Agreement;

         WHEREAS, the parties hereto desire to amend the Agreement as set forth in this Amendment; and

         NOW, THEREFORE,  in consideration of the premises and for other good and valuable  consideration,  the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

         1.       Capitalized  terms  used  herein  and not  defined  herein  shall  have the  meanings  assigned  to such terms in the
Agreement.

         2.       Article I of the Agreement is hereby amended  effective as of the date hereof by adding the following  definitions to
Section 1.01:

         Commission or SEC:  The Securities and Exchange Commission.



                                                              103



--------------------------------------------------------------------------------





         Company:  Morgan Stanley Credit Corporation.

         Delinquency  Recognition  Policies:  The  generally  accepted  industry  standard  that  defines the proper means of reporting
delinquency status (such as MBA versus OTS methodology) and the processing  standard for addressing  residential  mortgage loans of the
same type as the Mortgage Loans at various stages throughout default (such as the Fannie Mae Guide or FHLMC Guide standards).

         Depositor: The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Master Servicer:  With respect to any Securitization  Transaction,  the "master  servicer," if any,  identified in the related
transaction documents.

         Prepayment  Charge:  Any  prepayment  premium,  penalty or charge  payable by a Mortgagor  in  connection  with any  Principal
Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  Person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were  acquired by the Company,  pre-purchase  or  post-purchase  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample of mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

         Regulation AB: Subpart  229.1100 – Asset Backed  Securities  (Regulation AB), 17 C.F.R.  §§229.1100-229.1123,  as amended from
time to time, and subject to such  clarification  and  interpretation  as have been provided by the Commission in the adopting  release
(Asset-Backed  Securities,  Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan.  7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.



                                                              104



--------------------------------------------------------------------------------






         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (2) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

         Servicing  Criteria:  As of any date of  determination,  the "servicing  criteria" set forth in Item 1122(d) of Regulation AB,
or any  amendments  thereto,  a summary  of the  requirements  of which as of the date  hereof  is  attached  hereto  as  Exhibit J for
convenience  of  reference  only.  In the event of a  conflict  or  inconsistency  between  the terms of Exhibit J and the text of Item
1122(d) of  Regulation  AB, the text of Item 1122(d) of Regulation AB shall control (or those  Servicing  Criteria  otherwise  mutually
agreed to by the Purchaser,  the Company and any Person that will be responsible  for signing any Sarbanes  Certification  with respect
to a Securitization Transaction in response to evolving interpretations of Regulation AB and incorporated into a revised Exhibit J).

         Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Third-Party  Originator:  Each Person,  other than a Qualified  Correspondent,  that originated Mortgage Loans acquired by the
Company.

         3.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Business Day in Section 1.01 and replacing it with the following:

         Business  Day: Any day other than (i) a Saturday or a Sunday,  or (ii) a legal  holiday in the States of  Illinois,  New York,
North Carolina,  Maryland or Minnesota or in the Commonwealth of Virginia or (iii) a day on which banks in the States of Illinois,  New
York,  North Carolina,  Maryland or Minnesota or in the  Commonwealth of Virginia are authorized or obligated by law or executive order
to be closed.

         4.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Subservicer in Section 1.01 and replacing it with the following:


                                                              105



--------------------------------------------------------------------------------






         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.  Any subservicer shall meet the qualifications set forth in Section 4.01.

         5.       Article I of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  in its  entirety  the
definition of Principal Prepayment in Section 1.01 and replacing it with the following:

Principal  Prepayment:  Any payment or other  recovery of principal on a Mortgage  Loan full or partial which is received in advance of
its scheduled Due Date,  including any Prepayment Charge and which is not accompanied by an amount of interest  representing  scheduled
interest due on any date or dates in any month or months subsequent to the month of prepayment.

         6.       Article III of the  Agreement  is hereby  amended  effective  as of the date hereof by  revising  Section  3.01(k) as
follows (new text underlined):

         (k)      Company has delivered to the Purchaser  financial  statements of its parent,  for its last two complete fiscal years.
All such financial  information  fairly presents the pertinent  results of operations and financial  position for the period identified
and has been prepared in accordance with GAAP consistently  applied  throughout the periods involved,  except as set forth in the notes
thereto. There has been no change in the servicing policies and procedures,  business, operations,  financial condition,  properties or
assets of the Company since the date of the Company's  financial  information  that would have a material adverse effect on its ability
to perform its obligations under this Agreement;

         7.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(m):

         (m)      As of the date of each Securitization  Transaction,  and except as has been otherwise disclosed to the Purchaser, any
Master  Servicer  and  any  Depositor:  (1) no  default  or  servicing  related  performance  trigger  has  occurred  as to  any  other
securitization due to any act or failure to act of the Company;  (2) no material  noncompliance  with applicable  servicing criteria as
to any other  securitization  has  occurred,  been  disclosed or reported by the Company;  (3) the Company has not been  terminated  as
servicer  in a  residential  mortgage  loan  securitization,  either  due to a  servicing  default  or to  application  of a  servicing
performance  test or trigger;  (4) no material  changes to the  Company's  servicing  policies  and  procedures  for similar  loans has
occurred in the  preceding  three  years;  (5) there are no aspects of the  Company's  financial  condition  that could have a material
adverse impact on the performance by the Company of its obligations  hereunder;  (6) there are no legal proceedings  pending,  or known
to be  contemplated by governmental  authorities,  against the Company that could be material to investors in the securities  issued in
such Securitization  Transaction;  and (7) there are no affiliations,  relationships or transactions  relating to the Company of a type
that are described under Item 1119 of Regulation AB.



                                                              106



--------------------------------------------------------------------------------






         8.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(n):

         (n)      If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and  warranties set forth in Section  3.01(n) of this
Section or, if any such  representation  and  warranty is not  accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party.

         9.       Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(o):

         (o)      Notwithstanding  anything to the contrary in the Agreement,  the Company shall (or shall cause each  Subservicer  and
Third-Party  Originator to) (i) immediately notify the Purchaser,  any Master Servicer and any Depositor in writing of (A) any material
litigation  or  governmental  proceedings  pending  against  the  Company,  any  Subservicer  or any  Third-Party  Originator,  (B) any
affiliations  or  relationships  that develop  following  the closing date of a  Securitization  Transaction  between the Company,  any
Subservicer  or any  Third-Party  Originator  and any of the parties  specified in clause (7) of paragraph (p) of this Section (and any
other  parties  identified  in writing by the  requesting  party) with  respect to such  Securitization  Transaction,  (C) any Event of
Default under the terms of this Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation  or sale of  substantially
all of the  assets of the  Company,  and (E) the  Company's  entry into an  agreement  with a  Subservicer  to perform or assist in the
performance  of any of the  Company's  obligations  under  this  Agreement  or any  Reconstitution  Agreement  and (ii)  provide to the
Purchaser and any Depositor a description of such proceedings, affiliations or relationships.

         Each  such  notice/update  should be sent to EMC by e-mail to  regABnotifications@bear.com.  Additionally,  all  notifications
pursuant to this Section 3.01(o), other than those pursuant to Section 3.01(o)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564



                                                              107



--------------------------------------------------------------------------------






         Notifications pursuant to Section 3.01(o)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com


         10.      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.01(p):

         (p)      As a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer and any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession  or  appointment,  (x) written
notice to the Purchaser,  any Master  Servicer and any Depositor of such  succession or appointment  and (y) in writing and in form and
substance reasonably  satisfactory to the Purchaser,  any Master Servicer and such Depositor,  all information  reasonably requested by
the Purchaser,  any Master Servicer or any Depositor in order to comply with its reporting  obligation under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities.

         11.      Article III of the  Agreement is hereby  amended  effective as of the date hereof by adding the following new Section
3.02(nn):

         With respect to each Mortgage  Loan,  information  regarding the borrower  credit files related to such Mortgage Loan has been
furnished  to credit  reporting  agencies in  compliance  with the  provisions  of the Fair  Credit  Reporting  Act and the  applicable
implementing regulations.


                                                              108



--------------------------------------------------------------------------------






         12.      Article IV of the  Agreement is hereby  amended  effective as of the date hereof by adding this  paragraph  after the
first sentence of Section 4.01:

         In addition,  the Company  shall  furnish  information  regarding  the borrower  credit files related to such Mortgage Loan to
credit  reporting  agencies  in  compliance  with the  provisions  of the Fair Credit  Reporting  Act and the  applicable  implementing
regulations.

         13.      Article IV of the Agreement is hereby amended  effective as of the date hereof by adding this paragraph at the end of
Section 4.02:

         The  Company  shall not waive any  Prepayment  Charge  unless:  (i) the  enforceability  thereof  shall  have been  limited by
bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal,  or any local,  state or federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii)
the mortgage debt has been  accelerated in connection with a foreclosure or other  involuntary  payment or (iv) such waiver is standard
and  customary in servicing  similar  Mortgage  Loans and relates to a default or a reasonably  foreseeable  default and would,  in the
reasonable  judgment of the Company,  maximize  recovery of total proceeds taking into account the value of such Prepayment  Charge and
the related  Mortgage Loan. If a Prepayment  Charge is waived,  but does not meet the standards  described  above,  then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Purchaser by the Remittance Date.

         14.      Article IV of the  Agreement is hereby  amended  effective  as of the date hereof by revising the first  paragraph of
Section 4.03 by adding the following after the first sentence:

         In  determining  the  delinquency  status of any Mortgage  Loan,  the Company  will use  Delinquency  Recognition  Policies as
described to and approved by the Purchaser, and shall revise these policies as requested by the Purchaser from time to time.

         15.      Article V of the  Agreement  is hereby  amended  effective  as of the date  hereof by  deleting  Section  5.02 in its
entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.

         The Company shall furnish to Purchaser an individual  loan  accounting  report,  as of the last Business Day of each month, in
the  Company's  assigned  loan number order to document  Mortgage Loan payment  activity on an  individual  Mortgage  Loan basis.  With
respect to each month, the  corresponding  individual loan accounting report shall be received by the Purchaser no later than the fifth
Business Day of the following month on a disk or tape or other  computer-readable  format in such format as may be mutually agreed upon
by both  Purchaser and Company,  and no later than the fifth  Business Day of the following  month in hard copy,  and shall contain the
following:



                                                              109



--------------------------------------------------------------------------------






         (i)      with respect to each Mortgage Loan and each Monthly  Payment,  the amount of such  remittance  allocable to principal
(including a separate breakdown of any Principal  Prepayment,  including the date of such prepayment,  and any prepayment  penalties or
premiums, along with a detailed report of interest on principal prepayment amounts remitted in accordance with Section 4.04);

         (ii)     with respect to each Mortgage Loan and each Monthly Payment, the amount of such remittance allocable to interest;

         (iii)    with respect to each Mortgage  Loan,  the amount of servicing  compensation  received by the Company during the prior
distribution period;

         (iv)     the Stated Principal  Balance of each Mortgage Loan and the aggregate Stated Principal  Balance of all Mortgage Loans
as of the first day of the distribution period and the last day of the distribution period;

         (v)      with respect to each Mortgage Loan, the current Mortgage Interest Rate;

         (vi)     with  respect  to each  Mortgage  Loan,  the  aggregate  amount of any  Insurance  Proceeds,  Condemnation  Proceeds,
Liquidation Proceeds and REO Disposition Proceeds received during the prior distribution period;

         (vii)    with  respect to each  Mortgage  Loan,  the amount of any  Prepayment  Interest  Shortfalls  paid by the  Company [in
accordance with Section 4.04] during the prior distribution period;

         (viii)   the beginning and ending balances of the Custodial Account and Escrow Account;

         (ix)     the number of  Mortgage  Loans as of the first day of the  distribution  period and the last day of the  distribution
period;

         (x)      with respect to each Mortgage Loan, the Stated  Principal  Balance of each Mortgage Loan (a) delinquent as grouped in
the following  intervals  through final  liquidation  of such Mortgage  Loan: 30 to 59 days, 60 to 89 days, 90 days or more;  (b) as to
which foreclosure has commenced; and (c) as to which REO Property has been acquired;

         (xi)     with respect to each  Mortgage  Loan,  the amount and severity of any realized  loss  following  liquidation  of such
Mortgage Loan;

         (xii)    with respect to each Mortgage Loan, and in the aggregate for all Mortgage Loans,  the amount of any Monthly  Advances
made by the Company during the prior distribution period;

         (xiii)   with respect to each Mortgage Loan, a description of any Servicing  Advances made by the Company with respect to such
Mortgage  Loan  including the amount,  terms and general  purpose of such  Servicing  Advances,  and the aggregate  amount of Servicing
Advances for all Mortgage Loans during the prior distribution period;



                                                              110



--------------------------------------------------------------------------------






         (xiv)    with respect to each Mortgage Loan, a description of any Nonrecoverable  Advances made by the Company with respect to
such Mortgage  Loan  including the amount,  terms and general  purpose of such  Nonrecoverable  Advances,  and the aggregate  amount of
Nonrecoverable Advances for all Mortgage Loans during the prior distribution period;

         (xv)     with respect to each Mortgage  Loan, a description of any Monthly  Advances,  Servicing  Advances and  Nonrecoverable
Advances  reimbursed to the Company with respect to such Mortgage Loan during the prior  distribution  period pursuant to Section 4.05,
and the  source  of  funds  for  such  reimbursement,  and the  aggregate  amount  of any  Monthly  Advances,  Servicing  Advances  and
Nonrecoverable  Advances  reimbursed to the Company for all Mortgage  Loans during the prior  distribution  period  pursuant to Section
4.05;

         (xvi)    with respect to any Mortgage Loan, a description of any material  modifications,  extensions or waivers to the terms,
fees,  penalties or payments of such Mortgage Loan during the prior distribution  period or that have cumulatively become material over
time;

         (xvii)   a  description  of any  material  breach of a  representation  or warranty  set forth in Section 3.01 or Section 3.02
herein or of any other breach of a covenant or condition contained herein and the status of any resolution of such breach;

         (xviii)  with respect to each Mortgage Loan,  the Stated  Principal  Balance of any  substitute  Mortgage Loan provided by the
Company and the Stated Principal  Balance of any Mortgage Loan that has been replaced by a substitute  Mortgage Loan in accordance with
Section 3.03 herein;

         (xix)    with respect to each Mortgage Loan, the Stated  Principal  Balance of any Mortgage Loan that has been  repurchased by
the Company in accordance with Section 3.03 herein.

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit F hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and any Master Servicer,
Exhibit H with  respect  to  defaulted  mortgage  loans and  Exhibit  M, with  respect to  realized  losses  and gains,  with each such
report.

         The Company  shall  prepare and file any and all  information  statements  or other  filings  required to be  delivered to any
governmental  taxing  authority or to Purchaser  pursuant to any applicable law with respect to the Mortgage Loans and the transactions
contemplated  hereby.  In addition,  the Company shall provide  Purchaser  with such  information  concerning  the Mortgage Loans as is
necessary for Purchaser to prepare its federal income tax return as Purchaser may reasonably request from time to time.



                                                              111



--------------------------------------------------------------------------------






         In addition,  not more than sixty (60) days after the end of each calendar  year, the Company shall furnish to each Person who
was a Purchaser at any time during such calendar year an annual  statement in accordance with the  requirements  of applicable  federal
income tax law as to the aggregate of remittances for the applicable portion of such year.

         16.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.04 in its
entirety and replacing it with the following:

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company will deliver to the  Purchaser  and any Master  Servicer,  not later than March 1 of each  calendar  year
beginning  in 2007,  an  Officers'  Certificate  acceptable  to the  Purchaser  and each  Master  Servicer  (an  "Annual  Statement  of
Compliance")  stating,  as to each signatory thereof,  that (i) a review of the activities of the Company during the preceding calendar
year and of performance  under this Agreement or other applicable  servicing  agreement has been made under such officers'  supervision
and (ii) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations  under this
Agreement or other applicable  servicing  agreement in all material  respects  throughout such year, or, if there has been a failure to
fulfill any such  obligation in any material  respect,  specifying each such failure known to such officer and the nature and status of
cure  provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions  or limitations on its use.  Copies of
such  statement  shall be  provided by the Company to the  Purchaser  upon  request  and by the  Purchaser  upon  request to any Person
identified  as a  prospective  purchaser  of  the  Mortgage  Loans.  In  the  event  that  the  Company  has  delegated  any  servicing
responsibilities  with respect to the Mortgage Loans to a Subservicer,  the Company shall deliver an Annual  Statement of Compliance of
the Subservicer as described above as to each Subservicer as and when required with respect to the Company.

         (b)      With respect to any Mortgage Loans that are the subject of a Securitization  Transaction, by March 1 of each calendar
year beginning in 2007, an officer of the Company shall execute and deliver an officer's  certificate  (an "Annual  Certification")  to
the Purchaser,  any Master Servicer and any related Depositor for the benefit of each such entity and such entity's  affiliates and the
officers,  directors  and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit N. In the
event  that the  Company  has  delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer  or
Subcontractor,  the Company shall deliver an Annual  Certification  of the Subservicer or  Subcontractor  as described above as to each
Subservicer or Subcontractor as and when required with respect to the Company.

         (c)      If the Company  cannot deliver the related Annual  Statement of Compliance and Annual  Certification  by March 1st of
such year,  the  Purchaser,  at its sole option and with the consent of the Person  signing the Form 10-K, may permit a cure period for
the Company to deliver such Annual  Statement of  Compliance  and Annual  Certification,  but in no event later than March 10th of such
year.

         Failure of the Company to timely  comply with this  Section 6.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise  agreed to by the Purchaser and the Person signing the Form 10-K as set forth in


                                                              112



--------------------------------------------------------------------------------






6.04(c),  and Purchaser  may, in addition to whatever  rights the Purchaser may have under  Sections 3.03 and 8.01 and at law or equity
or to damages,  including  injunctive  relief and specific  performance,  terminate all the rights and obligations of the Company under
this Agreement and in and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Company for the same, as provided
in Section 9.01. Such  termination  shall be considered  with cause pursuant to Section 10.01 of this  Agreement.  This paragraph shall
supercede any other provision in this Agreement or any other agreement to the contrary.


         17.      Article VI of the  Agreement  is hereby  amended  effective  as of the date  hereof by deleting  Section  6.05 in its
entirety and replacing it with the following:

         Section 6.05      [Reserved]

         18.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.07:

         Section 6.07      Assessment of Compliance with Servicing Criteria.

         On and after January 1, 2006,  the Company  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With respect to any Mortgage  Loans that are the subject of a  Securitization  Transaction,  the Company  shall deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an "Assessment of Compliance")  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Company's  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB or as  otherwise  required by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Company that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Company;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Company;

         (c)      An assessment by such officer of the  Company's  compliance  with the  applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Company, that are backed by the same asset type as the Mortgage Loans;


                                                              113



--------------------------------------------------------------------------------






         (d)      A statement that a registered public accounting firm has issued an attestation report on the Company's  Assessment of
Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria,  if any, are not applicable to the Company,  which statement shall
be based on the activities it performs with respect to  asset-backed  securities  transactions  taken as a whole involving the Company,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum shall address each of the Servicing Criteria specified on Exhibit L hereto.

         With  respect  to any  Mortgage  Loans that are the  subject of a  Securitization  Transaction,  on or before  March 1 of each
calendar year  beginning in 2007, the Company shall furnish to the Purchaser or its designee,  any Master  Servicer and any Depositor a
report (an "Attestation  Report") by a registered  public accounting firm that attests to, and reports on, the Assessment of Compliance
made by the Company,  as required by Rules 13a-18 and 15d-18 of the  Exchange  Act and Item  1122(b) of  Regulation  AB or as otherwise
required by the Master Servicer,  which Attestation Report must be made in accordance with standards for attestation  reports issued or
adopted by the Public Company Accounting Oversight Board.

         The Company shall cause each  Subservicer,  and each  Subcontractor  determined by the Company pursuant to Section 11.18 to be
"participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants' attestation as and when provided in Section 6.07.

         If the Company  cannot  deliver the related  Assessment  of Compliance or  Attestation  Report by March 1st of such year,  the
Purchaser,  at its sole  option  with the  consent of the person  signing  the Form 10-K,  may permit a cure  period for the Company to
deliver such Assessment of Compliance or Attestation Report, but in no event later than March 10th of such year.

         Failure of the Company to timely  comply with this  Section 6.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise  agreed to by the  Purchaser  and the Person  signing the Form 10-K as described
herein,  and Purchaser may, in addition to whatever  rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or
to damages,  including injunctive relief and specific  performance,  terminate all the rights and obligations of the Company under this
Agreement  and in and to the Mortgage  Loans and the proceeds  thereof  without  compensating  the Company for the same, as provided in
Section 9.01.  Such  termination  shall be considered  with cause pursuant to Section 10.01 of this  Agreement.  This  paragraph  shall
supercede any other provision in this Agreement or any other agreement to the contrary.

         19.      Article VI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
6.08:



                                                              114



--------------------------------------------------------------------------------






         Section 6.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(m),  5.02,  6.04, 6.07 and 11.18 of this
Agreement is to facilitate  compliance by the  Purchaser and any Depositor  with the  provisions of Regulation AB and related rules and
regulations  of the  Commission.  None of the  Purchaser,  any Master  Servicer or any  Depositor  shall  exercise its right to request
delivery of information or other  performance  under these  provisions  other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the Commission  thereunder.  The Company  acknowledges  that
interpretations  of the  requirements  of  Regulation AB may change over time,  whether due to  interpretive  guidance  provided by the
Commission or its staff,  consensus among participants in the asset-backed  securities markets,  advice of counsel,  or otherwise,  and
agrees to comply  with  requests  made by the  Purchaser  or any  Depositor  in good faith for  delivery  of  information  under  these
provisions on the basis of evolving  interpretations of Regulation AB. In connection with any Securitization  Transaction,  the Company
shall cooperate  fully with the Purchaser to deliver to the Purchaser  (including any of its assignees or designees) and any Depositor,
any and all statements,  reports,  certifications,  records and any other information  necessary in the good faith determination of the
Purchaser or any Depositor to permit the Purchaser or such  Depositor to comply with the  provisions  of Regulation  AB,  together with
such disclosures relating to the Company, any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the servicing of the
Mortgage Loans, reasonably believed by the Purchaser or any Depositor to be necessary in order to effect such compliance.

         20.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by deleting the first sentence of the
last paragraph of Section 9.01 and replacing it with the following (new text underlined):

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in writing to the Company  (except as  otherwise  stated  herein,  in which case,  automatically  and without  notice)  Company may, in
addition  to  whatever  rights  the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to  damages,  including
injunctive relief and specific  performance,  terminate all the rights and obligations of the Company (and if the Company is servicing
any of the Mortgage Loans in a Securitization  Transaction,  appoint a successor servicer reasonably acceptable to any Master Servicer
for such  Securitization  Transaction)  under  this  Agreement  and in and to the  Mortgage  Loans  and the  proceeds  thereof  without
compensating the Company for the same.

         21.      Article IX of the Agreement is hereby  amended  effective as of the date hereof by adding the following at the end of
the last paragraph of Section 9.01:

The Company shall  promptly  reimburse the Purchaser (or any designee of the Purchaser,  such as a master  servicer) and any Depositor,
as applicable,  for all reasonable  expenses incurred by the Purchaser (or such designee) or such Depositor,  as such are incurred,  in
connection  with the  termination  of the Company as  servicer  and the  transfer of  servicing  of the  Mortgage  Loans to a successor
servicer.  The  provisions  of this  paragraph  shall not limit  whatever  rights the  Purchaser or any  Depositor may have under other


                                                              115



--------------------------------------------------------------------------------






provisions of this  Agreement  and/or any  applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

         22.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by  restating  Section  11.17 in its
entirety as follows:

         Section 11.17.    Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Closing
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Securitization Transactions.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer,  an Assignment,  Assumption and  Recognition  Agreement  substantially  in the form of Exhibit G
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar agreement in form and substance reasonably  acceptable to the parties, and in connection with a Securitization  Transaction,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 11.17, the Company agrees that it is required to perform the obligations described in Exhibit I hereto.

         With respect to each Whole Loan  Transfer and each  Securitization  Transaction  entered  into by the  Purchaser,  the Company
agrees (1) to  cooperate  fully with the  Purchaser  and any  prospective  purchaser  with respect to all  reasonable  requests and due
diligence procedures;  (2) to execute, deliver and perform all Reconstitution  Agreements required by the Purchaser; (3) to restate the
representations  and  warranties  set  forth  in  this  Agreement  as of the  settlement  or  closing  date  in  connection  with  such
Reconstitution (each, a "Reconstitution Date").

         In addition,  the Company  shall provide to such servicer or issuer,  as the case may be, and any other  participants  in such
Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;


                                                              116



--------------------------------------------------------------------------------






         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit K for  convenience  of reference  only,  as  determined by
Purchaser in its sole discretion.  If requested by the Purchaser,  this will include  information about the applicable  credit-granting
or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;

         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit K for  convenience  of reference  only, as determined  by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,
                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of



                                                              117



--------------------------------------------------------------------------------






         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit N for convenience
         of reference only, as determined by Purchaser in its sole discretion,
                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date hereof is attached  hereto as Exhibit K for convenience of reference only, as determined
         by Purchaser in its sole discretion, and
                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date  hereof is attached  hereto as Exhibit K for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;

         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed on or after  January  1, 2006 or, in the case of Static  Pool  Information  with  respect to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, or to any financial  information
included in any other disclosure provided under this Section 11.17, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or  initial  purchaser  with  respect  to a  Securitization  Transaction.  Any such  statement  or letter  may take the form of a
standard,  generally  applicable  document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the
Purchaser or such Depositor;

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  any Master  Servicer and any  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the
parties  specified  in clause (D) of  paragraph  (a) of this Section (and any other  parties  identified  in writing by the  requesting
party)  with  respect  to such  Securitization  Transaction,  (C) any  Event  of  Default  under  the  terms of this  Agreement  or any
Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of  substantially  all of the assets of the  Company,  and (E) the
Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships;



                                                              118



--------------------------------------------------------------------------------






         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
         pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such Subservicer's performance hereunder.

         In the event of a conflict or  inconsistency  between the terms of Exhibit N and the text of the applicable Item of Regulation
AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.


                                                              119



--------------------------------------------------------------------------------






         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Securitization  Transaction:  each sponsor and issuing entity; each Person (including, but not limited to, any Master Servicer, if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Securitization  Transaction,  or for  execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the
Exchange Act with respect to such  Securitization  Transaction;  each broker dealer acting as  underwriter,  placement agent or initial
purchaser,  each Person who controls any of such parties or the Depositor  (within the meaning of Section 15 of the  Securities Act and
Section 20 of the Exchange Act); and the respective present and former directors,  officers,  employees,  agents and affiliates of each
of the  foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any
claims, losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments,  and any other costs,
fees and expenses that any of them may sustain arising out of or based upon:

         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants'  letter or other  material  provided  under this Section  11.17 by or on behalf of the Company,  or
provided under this Section 11.17 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the
"Company  Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;

         (ii) any breach by the Company of its obligations  under Sections 6.04, 6.07 or 11.17,  including  particularly any failure by
the Company,  any Subservicer,  any  Subcontractor or any Third-Party  Originator to deliver any  information,  report,  certification,
accountants'  letter or other material when and as required under this Section 11.17,  including any failure by the Company to identify
pursuant to Section 11.19 any  Subcontractor  "participating  in the servicing  function" within the meaning of Item 1122 of Regulation
AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section 3.01(n) and made as of a date prior to the closing date of the related Securitization  Transaction,  to the extent that such
breach is not cured by such  closing  date,  or any breach by the  Company  of a  representation  or  warranty  in a writing  furnished
pursuant to Section 3.01(n) to the extent made as of a date subsequent to such closing date; or

         (iv)     the negligence, bad faith or willful misconduct of the Company in connection with its performance under Sections
6.04, 6.07 or 11.17.


                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,



                                                              120



--------------------------------------------------------------------------------





losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.

                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants' letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         23.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.18:

         Section 11.18. Use of Subservicers and Subcontractors.

         (a)      The Company shall not hire or otherwise  utilize the services of any Subservicer to fulfill any of the obligations of
the Company as servicer  under this  Agreement or any  Reconstitution  Agreement  unless the Company  complies  with the  provisions of
paragraph  (b) of this  Section.  The Company  shall not hire or  otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Company as servicer under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph
(d) of this Section.

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(m),  3.01(p),  6.04,  6.07 and 11.17 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(o) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the  Purchaser,  any Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  6.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 6.07 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.


                                                              121



--------------------------------------------------------------------------------






         (c)      The Company  shall  promptly upon request  provide to the  Purchaser,  any Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance  satisfactory to the Purchaser,  any
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.17 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

         24.      Article XI of the  Agreement is hereby  amended  effective as of the date hereof by adding the  following new Section
11.19:

         Section 11.19. Third Party Beneficiary.

         For purposes of this  Agreement, each  Master  Servicer  shall be  considered  a third party  beneficiary  to this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         25.      The  Agreement is hereby  amended as of the date hereof by deleting  Exhibit F in its entirety and  replacing it with
the following:



                                                                                                                         EXHIBIT F

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


                                                              122



--------------------------------------------------------------------------------





SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


                                                              123



--------------------------------------------------------------------------------





SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

         26.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit H:



                                                                                                                         EXHIBIT H

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout – Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


                                                              124



--------------------------------------------------------------------------------





-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------


                                                              125



--------------------------------------------------------------------------------





-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes – Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

                                                              126



--------------------------------------------------------------------------------




The Occupant Code field should show the current status of the property code as follows:
o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:
o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown

                                                              127



--------------------------------------------------------------------------------




Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------

                                                              128



--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------




         27.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit I:

                                                                                                                          EXHIBIT I

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         •        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         •        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by March 1 of each
year).

                                                              129



--------------------------------------------------------------------------------



         •        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         •        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         •        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.



         28.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit N:

                                                                                                                          EXHIBIT N

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                                                              130



--------------------------------------------------------------------------------



                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         29.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit J:

                                                                                                                          EXHIBIT J

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE: This Exhibit M is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit M and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1122(d)
(i)      General servicing considerations.

(A)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.

(B)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party's performance and compliance with such servicing activities.

(C)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

(D)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

                                                              131



--------------------------------------------------------------------------------



(ii)     Cash collection and administration.

(A)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(B)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(C)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

(D)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(E)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(F)      Unissued checks are safeguarded so as to prevent unauthorized access.

(G)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.

(iii)    Investor remittances and reporting.

(A)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors' or
the trustee's records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.

(B)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

                                                              132



--------------------------------------------------------------------------------



(C)      Disbursements  made to an investor are posted  within two business  days to the  Servicer's  investor  records,  or such other
number of days specified in the transaction agreements.

(D)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

(iv)     Mortgage Loan administration.

(A)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

(B)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(C)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(D)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer's obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(E)      The Servicer's  records  regarding the mortgage loans agree with the  Servicer's  records with respect to an obligor's  unpaid
principal balance.

(F)      Changes with respect to the terms or status of an obligor's  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.

(G)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(H)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity's activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

(I)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

(J)      Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor's mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and
(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

                                                              133



--------------------------------------------------------------------------------



(K)      Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

(L)      Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer's
funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

(M)      Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor's  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(N)      Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(O)      Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.

         30.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit K:

                                                                                                                          EXHIBIT K

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE: This Exhibit N is provided for convenience of reference  only. In the event of a conflict or  inconsistency  between the terms of
this Exhibit N and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the SEC
shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

                                                              134



--------------------------------------------------------------------------------



         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Securitization Transaction:

         -a description of the Company's form of organization;

         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company's
experience in servicing  assets of any type as well as a more detailed  discussion of the Company's  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

         -a  description  of any material  changes to the Company's  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company's  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Securitization Transaction, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

                                                              135



--------------------------------------------------------------------------------



         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Securitization Transaction.


Item 1110(b)

         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected  to  originate,  20% or more of the  mortgage  loans in any loan  group in the  securitization  issued  in the  Securitization
Transaction:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company's  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company's  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company's  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be contemplated  by governmental  authorities,  that may be material to the holders of the securities  issued in the  Securitization
Transaction.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Securitization Transaction.

                                                              136



--------------------------------------------------------------------------------



Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the Securitization  Transaction,  between the Company, each other originator of the Mortgage Loans and each Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Securitization Transaction.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage Loans or the  Securitization  Transaction,  including the material terms and approximate  dollar amount involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.

         31.      The Agreement is hereby amended effective as of the date hereof by adding the following new Exhibit L:

                                                                                                                          EXHIBIT L

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Company [Name of Subservicer]  shall address,  at a minimum,  the criteria
identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               x
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    x
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             x
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------

                                                              137



--------------------------------------------------------------------------------




                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   x
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              x
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               x
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    x
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     x
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   x
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        x
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      x
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               x
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                x
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   x
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             x
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              x
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  x
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------

                                                              138



--------------------------------------------------------------------------------




1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      x
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              x
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     x
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   x
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                x
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             x
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                x
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 x
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 x
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       x
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      x
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
---------------------------------------------------------------------------------------------------------------------



         32.      The Agreement is hereby amended as of the date hereof by adding the following new Exhibit M:

                                                              139



--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT M

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332– Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances – see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.





--------------------------------------------------------------------------------




         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)



--------------------------------------------------------------------------------



         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               _______________ (6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a) HUD Part A
                                                                                ________________ (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)




--------------------------------------------------------------------------------



              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


Escrow Disbursement Detail


------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------




--------------------------------------------------------------------------------





         33.      Except as amended above, the Agreement shall continue to be in full force and effect in accordance with its terms.

         34.      This  Amendment may be executed by one or more of the parties  hereto on any number of separate  counterparts  and of
said counterparts taken together shall be deemed to constitute one and the same instrument.

                                                       [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the following parties have caused their names to be signed hereto by their respective  officers thereunto
duly authorized as of the day and year first above written.
                                                              EMC MORTGAGE CORPORATION,
                                                                       as Purchaser

                                                              By:__________________________________________
                                                              Name:
                                                              Title:


                                                              MORGAN STANLEY CREDIT CORPORATION,
                                                                       as Company

                                                              By:__________________________________________
                                                              Name:
                                                              Title:





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




                                                                                                       EXHIBIT H-15

HHHHHH


                                        MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT

                                             dated as of  April 26, 2001

                                                     between

                                         EMC Mortgage Corporation Purchaser

                                                     and

                                          CENDANT MORTGAGE CORPORATION and

                                               BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST
                                        (formerly known as CENDANT RESIDENTIAL MORTGAGE TRUST)
                                                                Sellers



--------------------------------------------------------------------------------



                                                      Schedules
A.       Mortgage Loan Schedule
B.       Content of Mortgage File

         B-1 Purchaser's Mortgage File
         B-2 Servicer's Mortgage File

C.       Cendant Guidelines and Restrictions


                                                               Exhibits

Exhibit 2.05      Form of Assignment, Assumption and Recognition Agreement
Exhibit 5.03(a)   Report P-4DL
Exhibit 5.03(b)   Report S-5L2
Exhibit 5.03(c)   Form of Notice of Foreclosure
Exhibit 5.04-1    Form of Collection Account Certification
Exhibit 5.04-2    Form of Collection Account Letter Agreement
Exhibit 5.06-1    Form of Escrow Account Certification
Exhibit 5.06-2    Form of Escrow Account Letter Agreement
Exhibit 6.02(a)   Report P-139 -- Monthly Statement of Mortgage Accounts
Exhibit 6.02(b)   Report S-50Y -- Private Pool Detail Report
Exhibit 6.02(c)   Report S-213 -- Summary of Curtailments Made Remittance Report
Exhibit 6.02(d)   Report S-214 -- Summary of Paid in Full Remittance Report
Exhibit 6.02(e)   Report S-215 -- Consolidation of Remittance Report
Exhibit 6.02(f)   Report T-62C -- Monthly Accounting Report
Exhibit 6.02(g)   Report T-62E -- Liquidation Report
Exhibit 8.01      Report P-195  Delinquency Report
Exhibit 9         Term Sheet
Exhibit 10        Additional Collateral Assignment and Servicing Agreement



--------------------------------------------------------------------------------





                               MORTGAGE LOAN FLOW PURCHASE, SALE & SERVICING AGREEMENT

     This Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of April 26, 2001, is entered into between  EMC Mortgage
     Corporation, as the Purchaser ("Purchaser"), Cendant Mortgage Corporation ("Cendant Mortgage") and Bishop's Gate Residential
     Mortgage Trust (formerly known as Cendant Residential Mortgage Trust) (the "Trust," together with Cendant Mortgage, the "Sellers"
     and individually, each a "Seller"), as the Sellers.


                                               PRELIMINARY STATEMENT

1.  Cendant Mortgage is engaged in the business, inter alia, of making loans to individuals, the repayment of which is secured by a
first lien mortgage on such individuals' residences (each, a "Mortgage Loan"). The Trust is engaged in the business of purchasing
such Mortgage Loans from Cendant Mortgage and selling same to investors.

2.  Purchaser is engaged in the business, inter alia, of purchasing Mortgage Loans for its own account.

3.  Cendant Mortgage has established certain terms, conditions and loan programs, as described in Cendant Mortgage's Program and
Underwriting Guidelines (the "Cendant Guide") and Purchaser is willing to purchase Mortgage Loans that comply with the terms of such
terms, conditions and loan programs. The applicable provisions of the Cendant Guide are attached hereto as Schedule C.

4.       Purchaser and Sellers desire to establish a flow program whereby Cendant Mortgage will
make Mortgage Loans which meet the applicable provisions of the  Cendant Guide, and Purchaser will, on a regular basis, purchase such
Mortgage Loans from Cendant Mortgage or the Trust, as applicable, provided the parties agree on the price, date and other conditions
or considerations as set forth in this Agreement.

5. Purchaser and  Sellers wish to prescribe the terms and manner of purchase by the Purchaser and sale by the Sellers of the Mortgage
Loans, and the management and servicing of the Mortgage Loans by Cendant Mortgage, as the Servicer (the "Servicer"), in this
Agreement.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth, the Purchaser and the Sellers agree as follows:





--------------------------------------------------------------------------------







ARTICLE I:  DEFINITIONS

Section 1.01     Defined Terms.

         Whenever used in this Agreement, the following words and phrases shall have the following meaning specified in this Article:

         "Acceptable Servicing Procedures:  The procedures, including prudent collection and loan administration procedures, and the
standard of care (I) employed by prudent mortgage servicers which service mortgage loans of the same type as the Mortgage Loans in he
jurisdictions in which the related Mortgage Properties are located and (ii) in accordance with FNMA Guide, subject to any variances
negotiated with FNMA and subject to the express provisions of this Agreement.  Such standard of care shall not be lower than that the
Servicer customarily employs and exercises in servicing and administering similar mortgage loans for its own account and shall be in
full compliance with all federal, state, and local laws, ordinances, rules and regulations.

         "Affiliate":  When used with reference to a specified Person, any Person that (i) directly or indirectly controls or is
controlled by or is under common control with the specified Person, (ii) is an officer of, partner in or trustee of, or serves in a
similar capacity with respect to, the specified person or of which the specified Person is an officer, partner or trustee, or with
respect to which the specified Person serves in a similar capacity, or (iii) directly or indirectly is the beneficial owner of 10% or
more of any class of equity securities of the specified Person or of which the specified person is directly or indirectly the owner
of 10% or more of any class of equity securities.

         "Agreement":  This Mortgage Loan Flow Purchase, Sale & Servicing Agreement between the Purchaser and the Sellers.

         "ALTA":  The American Land Title Association or any successor thereto..

         "Appraised Value":  With respect to any Mortgaged Property, the lesser of:  (i) the value thereof as determined by an
appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by an appraiser who met the
minimum requirements of FNMA and FHLMC; or (ii) the purchase price paid for the related Mortgaged Property by the Mortgagor with the
proceeds of the Mortgage Loan; provided that, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property shall
be based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of
origination of such Refinanced Mortgage Loan by an appraiser who met the minimum requirements of FNMA and FHLMC.

         "ARM Loan":  An "adjustable rate" Mortgage Loan, the Note Rate of which is subject to periodic adjustment in accordance with
the terms of the Mortgage Note.



--------------------------------------------------------------------------------



         "Assignment":  An individual assignment of a Mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect of record the sale or
transfer of the Mortgage Loan.

         "Bankruptcy Code":  The Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101-1330), as amended, modified, or supplemented from
time to time, and any successor statute, and all rules and regulations issued or promulgated in connection therewith.

         "Business Day":  Any day other than (i) a Saturday or Sunday, or (ii) a day on which the Federal Reserve is closed.

         "Buydown Mortgage Loan":  Any Mortgage Loan in respect of which, pursuant to a buydown agreement, (i) the Mortgagor pays
less than the full monthly payments specified in the Mortgage Note for a specified period, and (ii) the diference between the
payments required under such buydown agreement and the Mortgage Note is provided from buydown funds.

         "Cendant Guide":  As defined in paragraph 3 of the Preliminary Statement to this Agreement.

         "Closing Documents":  With respect to the initial Funding Date, the following documents:

(A)      two counterparts to this Agreement

(B)      the final Mortgage Loan Schedule for the related Transaction

(C)       the related Term Sheet

         "Code":  The Internal Revenue Code of 1986, as amended.

         "Collection Account":  The separate trust account or accounts created and maintained pursuant to Section 5.04 which shall be
an Eligible Account and which shall be entitled "Cendant Mortgage Corporation, as servicer and custodian for the Purchaser of
Mortgage Loans under the Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as of April 26, 2001 ."

         "Condemnation Proceeds": All awards or settlements in respect of a taking of an entire Mortgaged Property or a part thereof
by exercise of the power of eminent domain or condemnation.

          "Credit Documents": Those documents, comprising part of the Mortgage File, required of the Mortgagor, as described in
Section 2 (Specific Loan Program Guidelines) of the Guide.

"Cut Off Date": The first day of the month in which the related Funding Date occurs.

         "Defective Mortgage Loan":  As defined in Section 3.04(3).



--------------------------------------------------------------------------------



         "Determination Date":  The 15th day of each calendar month, commencing on the 15th day of the month following the Funding
Date, or, if such 15th day is not a Business Day, the Business Day immediately preceding such 15th day.

         "Due Date":  With respect to any Mortgage Loan, the day of the month on which each Monthly Payment is due thereon, exclusive
of any days of grace.

         "Eligible Account":  One or more accounts (i) that are maintained with a depository institution the long-term unsecured debt
obligations of which have been rated by each Rating Agency in one of its two highest rating categories at the time of any deposit
therein, (ii) that are trust accounts with any depository institution held by the depository institution in its capacity as a
corporate trustee, or (iii) the deposits in which are insured by the FDIC (to the limits established by the FDIC) and the uninsured
deposits in which are otherwise secured such that the Purchaser has a claim with respect to the funds in such accounts or a perfected
first security interest against any collateral securing such funds that is superior to claims of any other depositors or creditors of
the depository institution with which such accounts are maintained.  In addition, solely with respect to Mortgage Loans which are not
part of a securitization, "Eligible Account" shall include any accounts that meet the standards established from time to time by FNMA
for eligible custodial depositories.

         "Environmental Assessment":  A "Phase I" environmental assessment of a Mortgaged Property prepared by an Independent Person
who regularly conducts environmental assessments and who has any necessary license(s) required by applicable law and has five years
experience in conducting environmental assessments.

         "Environmental Conditions Precedent to Foreclosure":  As defined in Section 5.15(v).

         "Environmental Laws":  All federal, state, and local statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees or other governmental restrictions relating to the environment or to emissions, discharges or releases of pollutants,
contaminants or industrial, toxic or hazardous substances or wastes into the environment, including ambient air, surface water,
ground water, or land, or otherwise relating to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants or industrial, toxic or hazardous substances or wastes or the cleanup or other
remediation thereof.

         "Escrow Account":  The separate trust account or accounts created and maintained pursuant to Section 5.06 which shall be an
eligible account which shall be entitled "Cendant Mortgage Corporation, as servicer and custodian for the Purchaser under the
Mortgage Loan Flow Purchase, Sale & and Servicing Agreement, dated as of April 26, 2001 (as amended), and various mortgagors."

         "Escrow Payments":  The amounts constituting ground rents, taxes, assessments, water rates, mortgage insurance premiums,
fire and hazard insurance premiums and other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to any
Mortgage Loan.



--------------------------------------------------------------------------------



         "Event of Default":  Any one of the conditions or circumstances enumerated in Section 10.01.

         "FDIC":  The Federal Deposit Insurance Corporation or any successor organization.

         "FHLMC":  The Federal Home Loan Mortgage Corporation (also known as Freddie Mac) or any successor organization.

         "FHLMC Servicing Guide":  The FHLMC/Freddie Mac Sellers' and Servicers' Guide in effect on and after the Funding Date.

         "Fidelity Bond":  A fidelity bond to be maintained by the Servicer pursuant to Section 5.12.

         "FNMA":  The Federal National Mortgage Association (also known as Fannie Mae) or any successor organization.

         "FNMA Guide":  The FNMA/Fannie Mae Selling Guide and the Servicing Guide, collectively, in effect on and after the Funding
Date.

         "Funding Date": Each date  that Purchaser purchases Mortgage Loans from the Sellers hereunder.

         "Gross Margin":  With respect to each ARM Loan, the fixed percentage added to the Index on each Rate Adjustment Date, as
specified in each related Mortgage Note and listed in the Mortgage Loan Schedule.

         "Independent":  With respect to any specified Person, such Person who:  (i) does not have any direct financial interest or
any material indirect financial interest in the applicable Mortgagor, the Sellers, the Purchaser, or their Affiliates; and (b) is not
connected with the applicable Mortgagor, the Sellers, the Purchaser, or their respective Affiliates as an officer, employee,
promoter, underwriter, trustee, member, partner, shareholder, director, or Person performing similar functions.

         "Index":  With respect to each ARM Loan, on each Rate Adjustment Date, the applicable rate index set forth on the Mortgage
Loan Schedule, which shall be an index described on such Mortgage Loan Schedule.

     "Insolvency Proceeding":  With respect to any Person:  (i) any case, action, or proceeding with respect to such Person before any
     court or other governmental authority relating to bankruptcy, reorganization, insolvency, liquidation, receivership, dissolution,
     winding-up, or relief of debtors; or (ii) any general assignment for the benefit of creditors, composition, marshaling of assets
     for creditors, or other, similar arrangement in respect of the creditors generally of such Person or any substantial portion of
     such Person's creditors; in any case undertaken under federal, state or foreign law, including the Bankruptcy Code.



--------------------------------------------------------------------------------



         "Insurance Proceeds":  Proceeds of any Primary Insurance Policy, title policy, hazard policy or other insurance policy
covering a Mortgage Loan, if any, to the extent such proceeds are not to be applied to the restoration of the related Mortgaged
Property or released to the Mortgagor in accordance Acceptable Servicing Procedures.

         "Lender Paid Mortgage Insurance Rate":  The Lender Paid Mortgage Insurance Rate for any lender-paid Primary Insurance Policy
shall be a rate per annum equal to the percentage shown on the Mortgage Loan Schedule.

         "Legal Documents": Those documents, comprising part of the Mortgage File, set forth in Schedule B-1 of this Agreement.

         "Liquidation Proceeds":  Amounts, other than Insurance Proceeds and Condemnation Proceeds, received by the Servicer in
connection with the liquidation of a defaulted Mortgage Loan through trustee's sale, foreclosure sale or otherwise, other than
amounts received following the acquisition of an REO Property in accordance with the provisions hereof.

         "Loan-to-Value Ratio" or "LTV":  With respect to any Mortgage Loan, the original principal balance of such Mortgage Loan
divided by the lesser of the Appraised Value of the related Mortgaged Property or the purchase price.  The Loan-to-Value Ratio of any
Additional Collateral Mortgage Loan (as defined in Exhibit 10 hereto) shall be calculated by reducing the principal balance of such
Additional Collateral Mortgage Loan by the amount of Additional Collateral (as defined in Exhibit 10 hereto) with respect to such
Mortgage Loan.

         "MAI Appraiser":  With respect to any real property, a member of the American Institute of Real Estate Appraisers with a
minimum of 5 years of experience appraising real property of a type similar to the real property being appraised and located in the
same geographical area as the real property being appraised.

         "Monthly Advance":  The aggregate amount of the advances made by the Servicer on any Remittance Date pursuant to and as more
fully described in Section 6.03.

         "Monthly Payment":  The scheduled monthly payment of principal and interest on a Mortgage Loan which is payable by a
Mortgagor under the related Mortgage Note.

         "Monthly Period":   The period commencing on the day after each Record Date during the term hereof and ending on the next
succeeding Record Date during the term hereof (or, if earlier, the date on which this Agreement terminates).

         "Mortgage": The mortgage, deed of trust or other instrument securing a Mortgage Note, which creates a first lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         "Mortgaged Property":  With respect to a Mortgage Loan, the underlying real property securing repayment of a Mortgage Note,
consisting of a fee simple estate.



--------------------------------------------------------------------------------



         "Mortgage File":  With respect to a particular Mortgage Loan, those origination and servicing documents, escrow documents,
and other documents as are specified on Schedule B to this Agreement.

         "Mortgage Loan":  Each individual mortgage loan (including all documents included in the Mortgage File evidencing the same,
all Monthly Payments, Principal Prepayments , Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds, and other proceeds
relating thereto, and any and all rights, benefits, proceeds and obligations arising therefrom or in connection therewith) which is
the subject of this Agreement.  The Mortgage Loans subject to this Agreement shall be identified on Mortgage Loan Schedules prepared
in connection with each Funding Date.

         "Mortgage Loan Remittance Rate": The gross interest rate of the Mortgage Loans less the Servicing Fee Rate and Lender Paid
Mortgage Insurance Rate, if applicable.

         " Mortgage Loan Schedule:  With respect to the Mortgage Loans included in a Loan Pool to be sold pursuant to this Agreement
on any Funding Date, the Schedule or Schedules of Mortgage Loans agreed to by the parties that describes such Mortgage Loans, which
Schedule shall set forth at least the following information with respect to each Mortgage Loan to the extent applicable: (1) the
Mortgage Loan identifying number, (2) the city, state and zip code of the Mortgaged Property, (3)  the Mortgage Interest Rate as of
the applicable Cut-off Date, (4) the Net Rate as of the applicable Cut-off Date, (5) the amount of the Monthly Payment as of the
applicable Cut-off Date, (6) with respect to each ARM Loan, the Gross Margin, (7)  the scheduled or stated Maturity Date, (8) the
Cut-off Date Principal Balance of the Mortgage Loan, (9) the Loan-to-Value Ratio at origination, (10) with respect to each ARM Loan,
the first Interest Rate Adjustment Date immediately following the Closing Date for such Mortgage Loan, (11) with respect to each ARM
Loan, the Maximum Mortgage Interest Rate, (12) the Mortgagor's first and last name, (13) a code indicating the Mortgage property
occupancy, (14) the type of residential dwelling constituting the Mortgaged Property, (15) the original months to maturity, (16) the
original date of the Mortgage Loan and the remaining months to maturity from the Cut-off Date based on the original amortization
schedule, (17) the date on which the first Monthly Payment was due on the Mortgage Loan, (18) the amount of the Monthly Payment at
origination, (19) the last Due Date on which a Monthly Payment was actually applied to the Unpaid Principal Balance, (20) the
original principal amount of the Mortgage Loan, (21) a code indicating the purpose of the loan (i.e., purchase financing, rate/term
refinancing, cash-out refinancing), (22) the Mortgage Interest Rate at origination, (23) with respect to each ARM Loan, the periodic
rate cap, (24) with respect to each ARM Loan, the Index, (25) a code indicating whether the Mortgage Loan is an ARM Loan or a fixed
rate Mortgage Loan, (26) a Primary Mortgage Insurance insurer code, percent and policy number (if applicable), (27) the Appraised
Value of the Mortgaged Property, (28) the sale price of the Mortgaged Property, if applicable, (29) a code indicating if the Mortgage
Loan is subject to a prepayment penalty, (30) the Servicing Fee Rate, (31) a code indicating whether or not the Mortgage Loan is the
subject of a lender-paid Primary Insurance Policy and, if so the name of the insurer, the coverage percentage, the policy number and
the Lender Paid Mortgage Insurance Rate (32) if the Due Date is other than the first day of the month, the Due Date, (33) the first
Interest Rate Adjustment Date after origination, (34) the Initial Rate Cap, (35) the Minimum Mortgage Interest Rate, (36) a code
indicating the document type (e.g., full, alt, etc.), (37) a credit score or mortgage score, (38) a code indicating whether or not
the Mortgage Loan is subjuect of a buydown and, if so, the period and terms o the buydowns (e.g. 3-2-1, 2-1, ect),  (39) a code
indicating whether the Mortgage Loan is an additional collateral Mortgage Loan and the product code (e.g., Mortgage 100, Parent
Power, ect.), and (40) if applicable, the pledge amount, (41) if applicable, the effective loan-to-value ratio. In addition, with
respect to Mortgage Loans in the aggregate, the Schedule shall set forth at least the following information for Mortgage Loans:
Cut-Off Date Principal Balance, weighted average of the Net Rates and weighted average time to maturity.  "Mortgage Loan Schedule" is
the collective reference to each of the Mortgage Loan Schedules delivered by the Sellers to the Purchaser pursuant to this Agreement.



--------------------------------------------------------------------------------



         Mortgage Loan Schedule":  The list of Mortgage Loans identified on each Funding Date that sets forth the information with
respect to each Mortgage Loan that is specified on Schedule A hereto. A Mortgage Loan Schedule will be prepared for each Funding
Date."Mortgage Note":  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         "Mortgagor":  The obligor on a Mortgage Note.

         "Note Rate":  With respect to any Mortgage Loan at any time any determination thereof is to be made, the annual rate at
which interest accrues thereon.

         "Officers' Certificate":  A certificate signed by (i) the President or a Vice President and (ii) the Treasurer or the
Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Servicer, and delivered by the Servicer to the Purchaser
as required by this Agreement.

         "Payoff":  With respect to any Mortgage Loan, any payment or recovery received in advance of the last scheduled Due Date of
such Mortgage Loan, which payment or recovery consists of principal in an amount equal to the outstanding principal balance of such
Mortgage Loan, all accrued and unpaid prepayment penalties, premiums, and/or interest  with respect thereto, and all other unpaid
sums due with respect to such Mortgage Loan.


         "Permitted  Investments":  Any one or more of the  obligations  and securities  listed below which  investment  provides for a
date of maturity not later than the Determination Date in each month:

                  (i) direct  obligations  of, and  obligations  fully  guaranteed  by, the United States of America,  or any agency or
                           instrumentality  of the United States of America the  obligations  of which are backed by the full faith and
                           credit of the United States of America; and

                  (ii) federal funds, demand and time deposits in, certificates of deposits of, or bankers'  acceptances issued by, any
                           depository  institution or trust company  incorporated  or organized  under the laws of the United States of
                           America or any state thereof and subject to  supervision  and  examination  by federal  and/or state banking
                           authorities,  so long as at the  time of such  investment  or  contractual  commitment  providing  for  such
                           investment the commercial  paper or other  short-term  debt  obligations of such  depository  institution or
                           trust  company  (or,  in the case of a  depository  institution  or  trust  company  which is the  principal
                           subsidiary of a holding  company,  the commercial paper or other short-term debt obligations of such holding
                           company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the long-term  debt  obligations  of such
                           holding company) are rated "P-1" by Moody's  Investors  Service,  Inc. and the long-term debt obligations of
                           such depository  institution or trust company (or, in the case of a depository  institution or trust company
                           which is the principal  subsidiary of a holding  company,  the long-term  debt  obligations  of such holding
                           company) are rated at least "Aa" by Moody's Investors Service, Inc.;



--------------------------------------------------------------------------------



provided, however, that no such instrument shall be an Eligible Investment if such instrument evidences either (i) a right to receive
only interest payments with respect to the obligations underlying such instrument, or (ii) both principal and interest payments
derived from obligations underlying such instrument and the principal and interest payments with respect to such instrument provide a
yield to maturity of greater than 120% of the yield to maturity at par of such underlying obligations.



         "Person":  Any individual, corporation, limited liability company, partnership, joint venture, association, joint-stock
company, trust, incorporated organization or government or any agency or political subdivision thereof.

         "Prepaid Monthly Payment":  Any Monthly Payment received prior to its scheduled Due Date and which is intended to be applied
to a Mortgage Loan on its scheduled Due Date.

         "Primary Insurance Policy":  Each primary policy of mortgage insurance in effect with respect to a Mortgage Loan and as so
indicated on the Mortgage Loan Schedule, or any replacement policy therefor obtained by the Servicer pursuant to Section 5.08.

         "Principal Prepayment":  Any payment or other recovery of principal on a Mortgage Loan (including a Payoff), other than a
Monthly Payment or a Prepaid Monthly Payment which is received in advance of its scheduled Due Date, including any prepayment penalty
or premium thereon, which is not accompanied by an amount of interest representing scheduled interest due on any date or dates in any
month or months subsequent to the month of prepayment and which is intended to reduce the principal balance of the Mortgage Loan.

         "Purchaser":  EMC Mortgage Corporation or its successor in interest or any successor under this Agreement appointed as
herein provided.

         "Purchaser's Account":  The account of the Purchaser at a bank or other entity most recently designated in a written notice
by the Purchaser to the Sellers as the "Purchaser's Account."



--------------------------------------------------------------------------------



          "Purchase Price":  as to each Mortgage Loan to be sold hereunder, the price set forth in the Purchase Price and Terms
Letter and related Term Sheet.

         "Purchase Price and Terms Letter": With respect to each purchase of Mortgage Loans, that certain letter agreement setting
forth the general terms and conditions of such transaction and identifying the Mortgage Loans to be purchased thereunder by and
between the Seller and the Purchaser.

     "Qualified Mortgage Insurer":  American Guaranty Corporation, Commonwealth Mortgage Assurance Company, General Electric Mortgage
     Insurance Companies, Mortgage Guaranty Insurance Corporation, PMI Mortgage Insurance Company, Republic Mortgage Insurance Company
     or United Guaranty Residential Insurance Corporation.

         "Rate Adjustment Date":  With respect to each ARM Loan, the date on which the Note Rate adjusts.

     "Rating Agency":  Standard & Poor's Ratings Services, a division of The McGraw-Hill Companies, Moody's Investors Service, Inc.,
     Fitch Investors Service, Inc. or Duff & Phelps Credit Rating Co.

     "Record Date":  The close of business of the last Business Day of the month preceding the month of the related Remittance Date.

         "Refinanced Mortgage Loan":  A Mortgage Loan that was made to a Mortgagor who owned the Mortgaged Property prior to the
origination of such Mortgage Loan and the proceeds of which were used in whole or part to satisfy an existing mortgage.

     "REMIC": A "real estate mortgage investment conduit" within the meaning of Section 860D of the Internal Revenue Code or any
     similar tax vehicle providing for the pooling of assets (such as a Financial Asset Security Investment Trust).

         "Remittance Date":  The 18th  day of each calendar month, commencing on the 18th day of the month following the Funding
Date, or, if such 18th day is not a Business Day, then the next Business Day immediately preceding such 18th day.

     "Remittance Rate":  With respect to each Mortgage Loan, the related Note Rate minus the Servicing Fee Rate.

"REO Disposition":  The final sale by the Servicer of any REO Property.

"REO Disposition Proceeds":   Amounts received by the Company in connection with a related REO Disposition.


         "REO Property":  A Mortgaged Property acquired by the Servicer on behalf of the Purchaser as described in Section 5.13.



--------------------------------------------------------------------------------



         "Repurchase Price":  As to (a) any Defective Mortgage Loan required to be repurchased hereunder with respect to which a
breach occurred  or (b) any Mortgage Loan required to be repurchased pursuant to Section 3.04 and/or Section 7.02, an amount equal to
the Unpaid Principal Balance of such Mortgage Loan at the time of repurchase; plus (2) interest on such Mortgage Loan at the
applicable Note Rate from the last date through which interest has been paid and distributed to the Purchaser hereunder to the  end
of the month of repurchase; minus (3) any amounts received in respect of such Defective Mortgage Loan which are being held in the
Collection Account for future remittance.

         "Scheduled Principal Balance":  With respect to any Mortgage Loan, (i) the outstanding principal balance as of the Funding
Date after application of principal payments due on or before such date whether or not received, minus (ii) all amounts previously
remitted to the Purchaser with respect to such Mortgage Loan representing (a) payments or other recoveries of principal, or
(b) advances of principal made pursuant to Section 6.03.

     "Sellers":  Cendant Mortgage Corporation, a New Jersey corporation and Bishop's Gate Residential Mortgage Trust (formerly known
     as Cendant Residential Mortgage Trust), a Delaware business trust, or their successors in interest or any successor under this
     Agreement appointed as herein provided.

     "Servicer":  Cendant Mortgage Corporation, a New Jersey corporation.

         "Servicer's Mortgage File":  The documents pertaining to a particular Mortgage Loan which are specified on Exhibit S-1
attached hereto and any additional documents required to be included or added to the "Servicer's Mortgage File" pursuant to this
Agreement.

         "Servicing Advances":  All "out of pocket" costs and expenses that are customary, reasonable and necessary which are
incurred by the Servicer in the performance of its servicing obligations hereunder, including (without duplication) (i) reasonable
attorneys' fees and (ii) the cost of (a) the preservation, restoration and protection of the Mortgaged Property, (b) any enforcement
or judicial proceedings, including foreclosures, (c) the servicing, management and liquidation of any Specially Serviced Mortgaged
Loans and/or any REO Property, and (d) compliance with the Servicer's obligations under Section 5.08.

         "Servicing Event":  Any of the following events with respect to any Mortgage Loan:  (i) any Monthly Payment being more than
60 days delinquent; (ii) any filing of an Insolvency Proceeding by or on behalf of the related Mortgagor, any consent by or on behalf
of the related Mortgagor to the filing of an Insolvency Proceeding against such Mortgagor, or any admission by or on behalf of such
Mortgagor of its inability to pay such Person's debts generally as the same become due; (iii) any filing of an Insolvency Proceeding
against the related Mortgagor that remains undismissed or unstayed for a period of 60 days after the filing thereof; (iv) any
issuance of any attachment or execution against, or any appointment of a conservator, receiver or liquidator with respect to, all or
substantially all of the assets of the related Mortgagor or with respect to any Mortgaged Property; (v) any receipt by the Servicer
of notice of the foreclosure or proposed foreclosure of any other lien on the related Mortgaged Property; (vi) any proposal of a
material modification (as reasonably determined by the Seller) to such Mortgage Loan due to a default or imminent default under such
Mortgage Loan; or (vii) in the reasonable judgment of the Servicer, the occurrence, or likely occurrence within 60 days, of a payment
default with respect to such Mortgage Loan that is likely to remain uncured by the related Mortgagor within 60 days thereafter.



--------------------------------------------------------------------------------



     "Servicing Fee":  The annual fee, payable monthly to the Servicer out of the interest portion of the Monthly Payment actually
     received on each Mortgage Loan.  The Servicing Fee with respect to each Mortgage Loan for any calendar month (or a portion
     thereof) shall be 1/12 of the product of (i) the Scheduled Principal Balance of the Mortgage Loan and (ii) the Servicing Fee Rate
     applicable to such Mortgage Loan.

         "Servicing Fee Rate":  (i) with respect to any ARM Loan, 0.375% per annum; provided that, prior to the first Rate Adjustment
Date with respect to any such Mortgage Loan, such rate may be, at the Servicer's option, not less than 0.25% per annum; and (ii) with
respect to any Mortgage Loan other than an ARM Loan, 0.25% per annum. Such rate will be indicated on the Mortgage Loan Schedule.

         "Servicing Officer":  Any officer of the Servicer involved in, or responsible for, the administration and servicing of the
Mortgage Loans whose name appears on a written list of servicing officers furnished by the Servicer to the Purchaser upon request
therefor by the Purchaser, as such list may from time to time be amended.

         "Specially Serviced Mortgage Loan":  A Mortgage Loan as to which a Servicing Event has occurred and is continuing.

         "Unpaid Principal Balance":  With respect to any Mortgage Loan, at any time, the actual outstanding principal balance then
payable by the Mortgagor under the terms of the related Mortgage Note.


                                 ARTICLE II: SALE AND CONVEYANCE OF MORTGAGE LOANS;     POSSESSION OF MORTGAGE FILES; BOOKS AND
RECORDS;                                 DELIVERY OF MORTGAGE LOAN DOCUMENTS

         Section 2.01      Sale and Conveyance of Mortgage Loans.

         Seller agrees to sell and Purchaser agrees to purchase, from time to time, those certain Mortgage Loans identified in a
Mortgage Loan Schedule, on the price and terms set forth herein. Purchaser, on any Funding Date, shall be obligated to purchase only
such Mortgage Loans set forth in the applicable Mortgage Loan Schedule attached to the applicable Term Sheet, subject to the terms
and conditions of this Agreement and the applicable Term Sheet.

         Purchaser will purchase Mortgage Loan(s) from Seller, from time to time on such Funding Dates as may be agreed upon by
Purchaser and Seller.The closing shall, at Purchaser's option be either: by telephone, confirmed by letter or wire as the parties
shall agree; or conducted in person at such place, as the parties shall agree. On the Funding Date and subject to the terms and
conditions of this Agreement, each Seller will sell, transfer, assign, set over and convey to the Purchaser, without recourse except
as set forth in this Agreement, and the Purchaser will purchase, all of the right, title and interest of the applicable Seller in and
to the Mortgage Loans being conveyed by it hereunder, as identified on the Mortgage Loan Schedule.



--------------------------------------------------------------------------------



         Examination of the Mortgage Files may be made by Purchaser or its designee as follows. No later than five business days
prior to the Funding Date, Seller will deliver to Purchaser or  its designee Legal Documents required pursuant to Schedule B. Upon
Purchaser's request, Seller shall make the Credit Documents available to Purchaser for review, at Seller's place of business and
during reasonable business hours. If Purchaser makes such examination prior to the Funding Date and identifies any Mortgage Loans
that do not conform to the Cendant Guide or are otherwise unacceptable to Purchaser, such Mortgage Loans will be deleted from the
Mortgage Loan Schedule at Purchaser's discretion.  Purchaser may, at its option and without notice to Seller, purchase all or part of
the Mortgage Loans without conducting any partial or complete examination.  The fact that Purchaser has conducted or has failed to
conduct any partial or complete examination of the Mortgage Loan files shall not affect Purchaser's rights to demand repurchase,
substitution or other relief as provided herein.

         On the Funding Date and in accordance with the terms herein, Purchaser will pay to Seller, by wire transfer of immediately
available funds, the Purchase Price, together with interest at the Mortgage Loan Remittance Rate from the Cut-Off Date to the Funding
Date,  according to the instructions to be provided, respectively, by Cendant Mortgage and the Trust.

     Purchaser shall be entitled to all scheduled principal due after the Cut-Off Date, all other recoveries of principal collected
     after the Funding Date and all payments of interest on the Mortgage Loans (minus that portion of any such payment which is
     allocable to the period prior to the Funding Date). The principal balance of each Mortgage Loan as of the Funding Date is
     determined after application of payments of principal due on or before the Funding Date whether or not collected. Therefore,
     payments of scheduled principal and interest prepaid for a due date beyond the Funding Date shall not be applied to the
     principal balance as of the Funding Date. Such prepaid amounts shall be the property of Purchaser. Seller shall hold any such
     prepaid amounts for the benefit of Purchaser for subsequent remittance by Seller to Purchaser. All scheduled payments of
     principal due on or before the Funding Date and collected by Seller after the Funding Date shall belong to Seller.



--------------------------------------------------------------------------------



Section 2.02               Possession of Mortgage Files.

         Upon the sale of any Mortgage Loan, the ownership of such Mortgage Loan, including the Mortgage Note, the Mortgage, the
contents of the related Mortgage File and all rights, benefits, payments, proceeds and obligations arising therefrom or in connection
therewith, shall then be vested in the Purchaser, and the ownership of all records and documents with respect to such Mortgage Loan
prepared by or which come into the possession of the Seller shall immediately vest in the Purchaser and, to the extent retained by
the Seller, shall be retained and maintained, in trust, by the Seller at the will of the Purchaser in a custodial capacity only. The
contents of such Mortgage File not delivered to the Purchaser or Purchaser's designee are and shall be held in trust by the Seller
for the benefit of the Purchaser as the owner thereof and the Sellers' possession of the contents of each Mortgage File so retained
is at the will of the Purchaser for the sole purpose of servicing the related Mortgage Loan, and such retention and possession by the
Seller is in a custodial capacity only.  Mortgage Files shall be maintained separately from the other books and records of the
Seller.  Each Seller shall release from its custody  the contents of any Mortgage File only in accordance with written instructions
from the Purchaser, except where such release is required as incidental to the Servicer's servicing of the Mortgage Loans or is in
connection with a repurchase of any such Mortgage Loan pursuant to Section 3.04.

Any documents released to a Seller or the Servicer in connection with the foreclosure or servicing of any Mortgage Loan shall be held
by such Person in trust for the benefit of the Purchaser in accordance with this Section 2.02.  Such Person shall return to the
Purchaser such documents when such Person's need therefor in connection with such foreclosure or servicing no longer exists (unless
sooner requested by the Purchaser); provided that, if such Mortgage Loan is liquidated, then, upon the delivery by a Seller or the
Servicer to the Purchaser of a request for the release of such documents and a certificate certifying as to such liquidation, the
Purchaser shall promptly release and, to the extent necessary, deliver to such Person such documents.


At the option of Puchaser, the Mortgage Files shall be held by document custodian in accordance with the terms of a custodial
agreement.

Section 2.03               Books and Records.

         The sale of each of the Mortgage Loans shall be reflected on the applicable Seller's balance sheet and other financial
statements as a sale of assets by the applicable Seller.  Each Seller shall be responsible for maintaining, and shall maintain, a
complete set of books and records for the Mortgage Loans it conveyed to the Purchaser which shall be clearly marked to reflect the
sale of each Mortgage Loan to the Purchaser and the ownership of each Mortgage Loan by the Purchaser.



--------------------------------------------------------------------------------



Section 2.04               Defective Documents; Delivery of Mortgage Loan Documents .

         Subsequent to the Funding Date, if the Purchaser or either Seller finds any document or documents constituting a part of a
Mortgage File to be defective or missing in any material respect (in this Section 2.04, a "Defect"), the party discovering such
Defect shall promptly so notify the other parties.  If the Defect pertains to the Mortgage Note or the Mortgage, then the applicable
Seller shall have a period of 45 days within which to correct or cure any such defect after the earlier of such Seller's discovery of
same or such Seller being notified of same.  If such Defect can ultimately be cured but is not reasonably expected to be cured within
such 45 day period, such Seller shall have such additional time as is reasonably determined by the Purchaser to cure or correct such
Defect provided that such Seller has commenced curing or correcting such Defect and is diligently pursuing same.  If the Defect
pertains to any other document constituting a part of a Mortgage File, then such Seller shall have a period of 90 days within which
to correct or cure any such Defect after the earlier of such Seller's discovery of same or such Seller being notified of same.  If
such Defect can ultimately be cured but is not reasonably expected to be cured within the 90 day period, then such Seller shall have
such additional time as is reasonably determined by the Purchaser to cure or correct such Defect provided such Seller has commenced
curing or correcting such Defect and is diligently pursuing same.  Cendant Mortgage hereby covenants and agrees that, if any material
Defect cannot be corrected or cured, the related Mortgage Loan shall automatically constitute, upon the expiration of the applicable
cure period described above and without any further action by any other party, a Defective Mortgage Loan, whereupon Cendant Mortgage
shall repurchase such Mortgage Loan by paying to the Purchaser the Repurchase Price therefor in accordance with Section 3.04(3).

         The applicable Seller will, with respect to each Mortgage Loan to be purchased by the  Purchaser, deliver and release to the
Purchaser the Legal Documents as set forth in Section 2.01.  If the applicable Seller cannot deliver an original Mortgage with
evidence of recording thereon, original assumption, modification and substitution agreements with evidence of recording thereon or an
original intervening assignment with evidence of recording thereon within the applicable time periods, then such Seller shall
promptly deliver to the Purchaser such original Mortgages and original intervening assignments with evidence of recording indicated
thereon upon receipt thereof from the public recording official, except in cases where the original Mortgage or original intervening
assignments are retained permanently by the recording office, in which case, such Seller shall deliver a copy of such Mortgage or
intervening assignment, as the case may be, certified by such public recording office to be a true and complete copy of the recorded
original thereof.

         If the original Mortgage was not delivered pursuant to the preceding paragraph, then the applicable Seller shall use its
best efforts to promptly secure the delivery of such originals and shall cause such originals to be delivered to the Purchaser
promptly upon receipt thereof.  Notwithstanding the foregoing, if the original Mortgage, original assumption, modification, and
substitution agreements, the original of any intervening assignment or the original policy of title insurance is not so delivered to
the Purchaser within 180 days following the Funding Date, then, upon written notice by the Purchaser to Cendant Mortgage, the
Purchaser may, in its sole discretion, then elect (by providing written notice to Cendant Mortgage) to treat such Mortgage Loan as a
Defective Mortgage Loan, whereupon Cendant Mortgage shall repurchase such Mortgage Loan by paying to the Purchaser the Repurchase
Price therefor in accordance with Section 3.04(3). The fact that the Purchaser has conducted or failed to conduct any partial or
complete examination of the Mortgage Files shall not affect its right to demand repurchase or any other remedies provided in this
Agreement.



--------------------------------------------------------------------------------



         At the Purchaser's request, the Assignments shall be promptly recorded in the name of the Purchaser or in the name of a
Person designated by the Purchaser in all appropriate public offices for real property records.  If any such Assignment is lost or
returned unrecorded because of a defect therein, then the applicable Seller shall promptly prepare a substitute Assignment to cure
such defect and thereafter cause each such Assignment to be duly recorded.  All recording fees related to such a one-time recordation
of the Assignments to or by a Seller shall be paid by the applicable Seller.

Section 2.05               Transfer of Mortgage Loans.

         Subject to the provisions of this Section 2.05, the Purchaser shall have the right, without the consent of the Sellers, at
any time and from time to time, to assign any of the Mortgage Loans and all or any part of its interest under this Agreement and
designate any person to exercise any rights of the Purchaser hereunder, and the assignees or designees shall accede to the rights and
obligations hereunder of the Purchaser with respect to such Mortgage Loans.  The Sellers recognize that the Mortgage Loans may be
divided into "packages" for resale ("Mortgage Loan Packages").

         All of the provisions of this Agreement shall inure to the benefit of the Purchaser and any such assignees or designees.
All references to the Purchaser shall be deemed to include its assignees or designees.  Utilizing resources reasonably available to
the Seller without incurring any cost except the Seller's overhead and employees' salaries, the applicable Seller shall cooperate in
any such assignment of the Mortgage Loans and this Agreement; provided that the Purchaser shall bear all costs associated with any
such assignment of the Mortgage Loans and this Agreement other than such Seller's overhead or employees' salaries.

         The Servicer and the Purchaser acknowledge that the Servicer shall continue to remit payments to the Purchaser on the
Remittance Date after the transfer of the Mortgage Loans, unless the Servicer was notified in writing of the new record owner of the
Mortgage Loans prior to the immediately preceding Record Date, in which case, the Servicer shall remit to the new record owner (or
trustee or master servicer, as the case may be) of the Mortgage Loans.

         Any prospective assignees of the Purchaser who have entered into a commitment to purchase any of the Mortgage Loans may
review and underwrite the Servicer's servicing and origination operations, upon reasonable prior notice to the Servicer, and the
Servicer shall cooperate with such review and underwriting to the extent such prospective assignees request information or documents
that are reasonably available and can be produced without unreasonable expense or effort.  The Servicer shall make the Mortgage Files
related to the Mortgage Loans held by the Servicer available at the Servicer's principal operations center for review by any such
prospective assignees during normal business hours upon reasonable prior notice to the Servicer (in no event less than 5 Business
Days prior notice).  The Servicer may, in its sole discretion, require that such prospective assignees sign a confidentiality
agreement with respect to such information disclosed to the prospective assignee which is not available to the public at large and a
release agreement with respect to its activities on the Servicer's premises.



--------------------------------------------------------------------------------



         The Servicer shall keep at its servicing office books and records in which, subject to such reasonable regulations as it may
prescribe, the Servicer shall note transfers of Mortgage Loans.  The Purchaser may, subject to the terms of this Agreement, sell and
transfer, in whole or in part, any or all of the Mortgage Loans; provided that no such sale and transfer shall be binding upon the
Servicer unless such transferee shall agree in writing to an Assignment, Assumption and Recognition Agreement, in substantially the
form of Exhibit 2.05 attached hereto, and an executed copy of such Assignment, Assumption and Recognition Agreement shall have been
delivered to the Servicer.  The Servicer shall evidence its acknowledgment of any transfers of the Mortgage Loans to any assignees of
the Purchaser by executing such Assignment, Assumption and Recognition Agreement.  The Servicer shall mark its books and records to
reflect the ownership of the Mortgage Loans by any such assignees, and the previous Purchaser shall be released from its obligations
hereunder accruing after the date of transfer to the extent such obligations relate to Mortgage Loans sold by the Purchaser.  This
Agreement shall be binding upon and inure to the benefit of the Purchaser and the Servicer and their permitted successors, assignees
and designees.



--------------------------------------------------------------------------------




     ARTICLE III:  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SELLER; REPURCHASE; REVIEW OF MORTGAGE LOANS


Section 3.01      Representations and Warranties of each Seller.

         Each Seller, as to itself, represents, warrants and covenants to the Purchaser that as of each Funding Date or as of such
date specifically provided herein:

(1)       Due Organization.  The Seller is an entity duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all licenses necessary to carry on its business now being conducted and is licensed, qualified
and in good standing under the laws of each state where a Mortgaged Property is located or is otherwise exempt under applicable law
from such qualification or is otherwise not required under applicable law to effect such qualification; no demand for such
qualification has been made upon the Seller by any state having jurisdiction and in any event the Seller is or will be in compliance
with the laws of any such state to the extent necessary to enforce each Mortgage Loan and with respect to Cendant Mortgage, service
each Mortgage Loan in accordance with the terms of this Agreement.

(2)      Due Authority.  Cendant Mortgage had the full power and authority and legal right to originate the Mortgage Loans that it
originated, if any, and to acquire the Mortgage Loans that it acquired.  The Seller has the full power and authority to hold each
Mortgage Loan, to sell each Mortgage Loan and to execute, deliver and perform, and to enter into and consummate, all transactions
contemplated by this Agreement.  The Seller has duly authorized the execution, delivery and performance of this Agreement, has duly
executed and delivered this Agreement, and this Agreement, assuming due authorization, execution and delivery by the Purchaser,
constitutes a legal, valid and binding obligation of the Seller, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, reorganization, receivership, conservatorship, insolvency, moratorium and other laws relating to or affecting
creditors' rights generally or the rights of creditors of banks and to the general principles of equity (whether such enforceability
is considered in a proceeding in equity or at law).

(3)      No Conflict.  The execution and delivery of this Agreement, the acquisition or origination, as applicable, of the Mortgage
Loans by the Seller, the sale of the Mortgage Loans, the consummation of the transactions contemplated hereby, or the fulfillment of
or compliance with the terms and conditions of this Agreement, will not conflict with or result in a breach of any of the terms,
conditions or provisions of the Seller's organizational documents and bylaws or any legal restriction or any agreement or instrument
to which the Seller is now a party or by which it is bound, or constitute a default or result in an acceleration under any of the
foregoing, or result in the violation of any law, rule, regulation, order, judgment or decree to which the Seller or its property is
subject, or impair the ability of the Purchaser to realize on the Mortgage Loans;



--------------------------------------------------------------------------------



(4)      Ability to Perform.  The Seller does not believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant contained in this Agreement;

(5)      No Material Default.  Neither the Seller nor any of its Affiliates is in material default under any agreement, contract,
instrument or indenture of any nature whatsoever to which the Seller or any of its Affiliates is a party or by which it (or any of
its assets) is bound, which default would have a material adverse effect on the ability of the Seller to perform under this
Agreement, nor, to the best of the Seller's knowledge, has any event occurred which, with notice, lapse of time or both, would
constitute a default under any such agreement, contract, instrument or indenture and have a material adverse effect on the ability of
the Seller to perform its obligations under this Agreement;

(6)      Financial Statements.  Cendant Mortgage has delivered to the Purchaser financial statements as to its fiscal year ended
December 31, 2000  Except as has previously been disclosed to the Purchaser in writing:  (a) such financial statements fairly present
the results of operations and changes in financial position for such period and the financial position at the end of such period of
Cendant Mortgage and its subsidiaries; and (b) such financial statements are true, correct and complete as of their respective dates
and have been prepared in accordance with generally accepted accounting principles consistently applied throughout the periods
involved, except as set forth in the notes thereto.  The Trust has delivered to the Purchaser financial statements dated as of
December 31, 2000 and a copy of its Offering Circular dated May 21, 1998 (the "Trust Financials") and such Trust Financials  fairly
present the results of operations and changes in financial position for such period and the financial position at the end of such
period of the Trust.  Except as has previously been disclosed to the Purchaser in writing, there has been no change in such Trust
Financials since their date and the Trust is not aware of any errors or omissions therein;

(7)      No Change in Business.  There has been no change in the business, operations, financial condition, properties or assets of
the applicable Seller since (i) in the case of Cendant Mortgage, the date of its financial statements and (ii) in the case of the
Trust, the date of delivery of the Trust Financials, that would have a material adverse effect on the ability of the applicable
Seller to perform its obligations under this Agreement;

(8)      No Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to the best of the Seller's
knowledge, threatened, against the Seller, which, either in any one instance or in the aggregate, if determined adversely to the
Seller would adversely affect the sale of the Mortgage Loans to the Purchaser or the execution, delivery or enforceability of this
Agreement or result in any material liability of the Seller, or draw into question the validity of this Agreement or the Mortgage
Loans, or have a material adverse effect on the financial condition of the Seller;

(9)      No Consent Required.  No consent, approval, authorization or order of any court or governmental agency or body is required
for the execution, delivery and performance by the Seller of or compliance by the Seller with this Agreement, the delivery of the
Mortgage Files to the Purchaser, the sale of the Mortgage Loans to the Purchaser or the consummation of the transactions contemplated
by this Agreement or, if required, such approval has been obtained prior to the Funding Date;



--------------------------------------------------------------------------------



(10)     Ordinary Course of Business.  The consummation of the transactions contemplated by this Agreement is in the ordinary course
of business of the Seller, and the transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant
to this Agreement are not subject to the bulk transfer or any similar statutory provisions in effect in any applicable jurisdiction;

(11)     No Broker.  The Seller has not dealt with any broker or agent or anyone else who might be entitled to a fee or commission in
connection with this transaction; and

(12)     No Untrue Information.  Neither this Agreement nor any statement, report or other agreement, document or instrument
furnished or to be furnished pursuant to this Agreement contains or in connection with the transactions contemplated herein or will
contain any materially untrue statement of fact or omits or will omit to state a fact necessary to make the statements contained
therein not misleading.

 (13)    No Fraud.  Each Mortgage Loan being sold by the Seller to the Purchaser hereunder was originated and/or acquired by the
Seller and sold to the Purchaser in each instance without any conduct (whether directed toward the Purchaser or otherwise)
constituting fraud or misrepresentation on the part of the Seller;

(14)     No Adverse Selection.  The Seller has used no adverse selection procedures in selecting the Mortgage Loans from among the
outstanding conventional home mortgage loans in the Seller's portfolio at the Closing Date as to which the representations and
warranties set forth in Section 3.03 could be made;


Section 3.02    Representations and Warranties of the Servicer.

              The Servicer represents, warrants and covenants to the Purchaser that as of the Funding Date or as of such date
specifically provided herein:

(1)      Ability to Service.  The Servicer is an approved seller/servicer for FNMA and FHLMC in good standing and is a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Section 203 of the National Housing Act, with facilities,
procedures and experienced personnel necessary for the servicing of mortgage loans of the same type as the Mortgage Loans.  No event
has occurred that would make the Servicer unable to comply with FNMA or FHLMC eligibility requirements or that would require
notification to either FNMA or FHLMC;


(2)      Collection Practices.  The origination, servicing and collection practices used by the Servicer and any prior originator and
servicer with respect to each  Mortgage Loan (including, without limitation, the establishment, maintenance, and servicing of the
Escrow Accounts, if any) have been in all respects legal, proper and prudent in the mortgage servicing business and in accordance
with the terms of the Mortgage Loan documents an Acceptable Servicing Procedures.  With respect to Escrow Accounts and escrow
payments that the Servicer is entitled to collect, there are no deficiencies for which customary arrangements for repayment have not
been made.  All escrow payments have been collected in all material respects in compliance with applicable law, Acceptable Servicing
Procedures and the provisions of the Mortgage Loan documents.  If such Mortgage Loan is the subject to an escrow, escrow of funds is
not prohibited by applicable law and has been established in an amount sufficient to pay for every escrowed item that remains unpaid
and has been assessed but is not yet due and payable.  Any Escrow Account interest required to be paid pursuant to applicable law has
been properly paid and credited.



--------------------------------------------------------------------------------



 (3)      Due Organization.  The Servicer is an entity duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all licenses necessary to carry on its business now being conducted and is licensed, qualified
and in good standing under the laws of each state where a Mortgaged Property is located or is otherwise exempt under applicable law
from such qualification or is otherwise not required under applicable law to effect such qualification; no demand for such
qualification has been made upon the Servicer by any state having jurisdiction and in any event the Servicer is or will be in
compliance with the laws of any such state to the extent necessary to enforce each Mortgage Loan and service each Mortgage Loan in
accordance with the terms of this Agreement.

(4)      Due Authority.  Servicier has the full power and authority to execute, deliver and perform, and to enter into and
consummate, all transactions contemplated by this Agreement.  The Servicer has duly authorized the execution, delivery and
performance of this Agreement, has duly executed and delivered this Agreement, and this Agreement, assuming due authorization,
execution and delivery by the Purchaser, constitutes a legal, valid and binding obligation of the Servicer, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization, receivership, conservatorship, insolvency, moratorium
and other laws relating to or affecting creditors' rights generally or the rights of creditors of banks and to the general principles
of equity (whether such enforceability is considered in a proceeding in equity or at law).

(5)      No Conflict.  The execution and delivery of this Agreement, the consummation of the transactions contemplated hereby, or the
fulfillment of or compliance with the terms and conditions of this Agreement, will not conflict with or result in a breach of any of
the terms, conditions or provisions of the Servicer's organizational documents and bylaws or any legal restriction or any agreement
or instrument to which the Servicer is now a party or by which it is bound, or constitute a default or result in an acceleration
under any of the foregoing, or result in the violation of any law, rule, regulation, order, judgment or decree to which the Servicer
or its property is subject, or impair the ability of the Purchaser to realize on the Mortgage Loans;

(6)      Ability to Perform.  The Servicer does not believe, nor does it have any reason or cause to believe, that it cannot perform
each and every covenant contained in this Agreement;



--------------------------------------------------------------------------------



(7)      No Material Default.  Neither the Servicer nor any of its Affiliates is in material default under any agreement, contract,
instrument or indenture of any nature whatsoever to which the Servicer or any of its Affiliates is a party or by which it (or any of
its assets) is bound, which default would have a material adverse effect on the ability of the Servicer to perform under this
Agreement, nor, has any event occurred which, with notice, lapse of time or both, would constitute a default under any such
agreement, contract, instrument or indenture and have a material adverse effect on the ability of the Servicer to perform its
obligations under this Agreement;

(8)      Financial Statements.  Servicer has delivered to the Purchaser financial statements as to its fiscal year ended December 31,
2000.  Except as has previously been disclosed to the Purchaser in writing:  (a) such financial statements fairly present the results
of operations and changes in financial position for such period and the financial position at the end of such period of Servicer and
its subsidiaries; and (b) such financial statements are true, correct and complete as of their respective dates and have been
prepared in accordance with generally accepted accounting principles consistently applied throughout the periods involved, except as
set forth in the notes thereto.

(9)      No Change in Business.  There has been no change in the business, operations, financial condition, properties or assets of
the Servicer since the date of its financial statements that would have a material adverse effect on the ability of the Servicer to
perform its obligations under this Agreement;

(10)     No Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to the best of the Servicer's
knowledge, threatened, against the Servicer, which, either in any one instance or in the aggregate, if determined adversely to the
Servicer would adversely affect the sale of the Mortgage Loans to the Purchaser or the execution, delivery or enforceability of this
Agreement or result in any material liability of the Servicer, or draw into question the validity of this Agreement, or have a
material adverse effect on the financial condition of the Servicer;

(11)     No Consent Required.  No consent, approval, authorization or order of any court or governmental agency or body is required
for the execution, delivery and performance by the Servicer of or compliance by the Servicer with this Agreement or the consummation
of the transactions contemplated by this Agreement or, if required, such approval has been obtained prior to the Funding Date;

(12)     Ordinary Course of Business.  The consummation of the transactions contemplated by this Agreement is in the ordinary course
of business of the Servicer;

(13)     No Broker.  The Servicer has not dealt with any broker or agent or anyone else who might be entitled to a fee or commission
in connection with this transaction; and



--------------------------------------------------------------------------------



(14)     No Untrue Information.  Neither this Agreement nor any statement, report or other agreement, document or instrument
furnished or to be furnished pursuant to this Agreement contains or will contain any materially untrue statement of fact or omits or
will omit to state a
fact necessary to make the statements contained therein not misleading.

Section 3.03      Representations and Warranties as to Individual Mortgage Loans .

         With respect to each Mortgage Loan, the applicable Seller hereby makes the following representations and warranties to the
Purchaser on which the Purchaser specifically relies in purchasing such Mortgage Loan.  Such representations and warranties speak as
of the Funding Date unless otherwise indicated, but shall survive any subsequent transfer, assignment or conveyance of such Mortgage
Loans:

(1)       Mortgage Loan as Described.  Each Mortgage Loan complies with the terms and conditions set forth herein, and all of the
information set forth with respect thereto on the Mortgage Loan Schedule is true and correct in all material respects;

(2)       Complete Mortgage Files.  The instruments and documents specified in Section 2.02 with respect to such Mortgage Loan have
been delivered to the Purchaser or Purchaser's designee in compliance with the requirements of Article II.  The Seller is in
possession of a Mortgage File respecting such Mortgage Loan, except for such documents as have been previously delivered to the
Purchaser;

(3)       Owner of Record.  The Mortgage relating to such Mortgage Loan has been duly recorded in the appropriate recording office,
and the applicable Seller or Servicer is the owner of record of such Mortgage Loan and the indebtedness evidenced by the related
Mortgage Note;

(4)       Payments Current.  All payments required to be made up to and including the Funding Date for such Mortgage Loan under the
terms of the Mortgage Note have been made, such that such Mortgage Loan is not delinquent 30 days or more on the Funding Date, and
has not been so delinquent in the twelve months prior to the Funding Date;

(5)       No Outstanding Charges.  There are no delinquent taxes, insurance premiums, assessments, including assessments payable in
future installments, or other outstanding charges affecting the Mortgaged Property related to such Mortgage Loan;

(6)       Original Terms Unmodified.  The terms of the Mortgage Note and the Mortgage related to such Mortgage Loan have not been
impaired, waived, altered or modified in any material respect, except as specifically set forth in the related Mortgage Loan Schedule;

(7)       No Defenses.  The Mortgage Note and the Mortgage related to such Mortgage Loan are not subject to any right of rescission,
set-off or defense, including the defense of usury, nor will the operation of any of the terms of such Mortgage Note and such
Mortgage, or the exercise of any right thereunder, render such Mortgage unenforceable, in whole or in part, or subject to any right
of rescission, set-off or defense, including the defense of usury and no such right of rescission, set-off or defense has been
asserted with respect thereto;



--------------------------------------------------------------------------------



(8)        Hazard Insurance.  (a) All buildings upon the Mortgaged Property related to such Mortgage Loan are insured by an insurer
acceptable to FNMA or FHLMC against loss by fire, hazards of extended coverage and such other hazards as are customary in the area
where such Mortgaged Property is located, pursuant to insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11.  All such insurance policies (collectively, the "hazard insurance policy") contain a standard mortgagee clause naming
the originator of such Mortgage Loan, its successors and assigns, as mortgagee.  Such policies are the valid and binding obligations
of the insurer, and all premiums thereon due to date have been paid.  The related Mortgage obligates the Mortgagor thereunder to
maintain all such insurance at such Mortgagor's cost and expense, and on such Mortgagor's failure to do so, authorizes the holder of
such Mortgage to maintain such insurance at such Mortgagor's cost and expense and to seek reimbursement therefor from such Mortgagor;
or (b) in the case of a condominium or PUD project that is not covered by an individual policy, the condominium or PUD project is
covered by a "master" or "blanket" policy and there exists and is in the Servicer's Mortgage File a certificate of insurance showing
that the individual unit that secures the first mortgage or share loan is covered under such policy.  The insurance policy contains a
standard mortgagee clause naming the originator of such Mortgage Loan (and its successors and assigns), as insured mortgagee.  Such
policies are the valid and binding obligations of the insurer, and all premiums thereon have been paid.  The insurance policy
provides for advance notice to the Seller or Servicer if the policy is canceled or not renewed, or if any other change that adversely
affects the Seller's interests is made; the certificate includes the types and amounts of coverage provided, describes any
endorsements that are part of the "master" policy and would be acceptable pursuant to the FNMA Guide;

(9)        Compliance With Applicable Laws.  All requirements of any federal, state or local law (including usury, truth in lending,
real estate settlement procedures, consumer credit protection, equal credit opportunity or disclosure laws) applicable to the
origination and servicing of such Mortgage Loan have been complied with in all material respects;

(10)      No Satisfaction of Mortgage.  The Mortgage related to such Mortgage Loan has not been satisfied, canceled or subordinated,
in whole or in part, or rescinded, and the related Mortgaged Property has not been released from the lien of such Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such release, cancellation, subordination or rescission;

(11)      Valid First Lien.  The Mortgage related to such Mortgage Loan is a valid, subsisting and enforceable perfected first lien
on the related Mortgaged Property, including all improvements on the related Mortgaged Property, which Mortgaged Property is free and
clear of any encumbrances and liens having priority over the first lien of the Mortgage subject only to (a) the lien of current real
estate taxes and special assessments not yet due and payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender's title insurance policy and do not adversely affect the market value or
intended use of the related Mortgaged Property, and (c) other matters to which like properties are commonly subject which do not
individually or in the aggregate materially interfere with the benefits of the security intended to be provided by such Mortgage or
the use, enjoyment, or market value of the related Mortgaged Property;



--------------------------------------------------------------------------------



(12)      Validity of Documents.  The Mortgage Note and the Mortgage related to such Mortgage Loan are genuine and each is the legal,
valid and binding obligation of the maker thereof, enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws affecting the enforcement of creditors' rights generally and
general equitable principles (regardless whether such enforcement is considered in a proceeding in equity or at law);

(13)       Valid Execution of Documents.  All parties to the Mortgage Note and the Mortgage related to such Mortgage Loan had legal
capacity to enter into such Mortgage Loan and to execute and deliver the related Mortgage Note and the related Mortgage and the
related Mortgage Note and the related Mortgage have been duly and properly executed by such parties;

(14) Full Disbursement of Proceeds.  Such Mortgage Loan has closed and the proceeds of such Mortgage Loan have been fully disbursed
prior to the Funding Date; provided that, with respect to any Mortgage Loan originated within the previous 120 days, alterations and
repairs with respect to the related Mortgaged Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of such Mortgage Loan, and, if so, such funds are held
in escrow by the Seller, a title company or other escrow agent;

(15) Ownership.  The Mortgage Note and the Mortgage related to such Mortgage Loan or any interest or participation therein have not
been assigned, pledged or otherwise transferred by the applicable Seller, and the Seller has good and marketable title thereto, and
the Seller is the sole owner thereof and has full right and authority to transfer and sell such Mortgage Loan, and is transferring
such Mortgage Loan to the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest;

(16) Doing Business.  All parties that have had any interest in such Mortgage Loan, whether as mortgagee, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed of such interest, were) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the related Mortgaged Property is located. All parties which
have had any interest in the Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were)  (1) in compliance with any and all applicable licensing requirements of the laws of
the state wherein the Mortgaged Property is located, and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks having principal offices in such state, or (5) not
doing business in such state;



--------------------------------------------------------------------------------



(17) Title Insurance.  (a) Such Mortgage Loan is covered by an ALTA lender's title insurance policy or short form title policy
acceptable to FNMA and FHLMC (or, in jurisdictions where ALTA policies are not generally approved for use, a lender's title insurance
policy acceptable to FNMA and FHLMC), issued by a title insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject to the exceptions contained in clauses (11(a) and (b)
above) the Seller or Servicier, its successors and assigns as to the first priority lien of the related Mortgage in the original
principal amount of such Mortgage Loan and in the case of ARM Loans, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of such Mortgage providing for adjustment to the applicable Note Rate and Monthly Payment.
Additionally, such lender's title insurance policy affirmatively insures against encroachments by or upon the related Mortgaged
Property or any interest therein or any other adverse circumstance that either is disclosed or would have been disclosed by an
accurate survey.  The Seller or Servicer is the sole insured of such lender's title insurance policy, and such lender's title
insurance policy is in full force and effect and will be in full force and effect upon the consummation of the transactions
contemplated by this Agreement and will inure to the benefit of the Purchaser without any further act.  No claims have been made
under such lender's title insurance policy, no prior holder of the related Mortgage (including the Seller) has done, by act or
omission, anything that would impair the coverage of such lender's insurance policy, and, there is no act, omission, condition, or
information that would impair the coverage of such lender's insurance policy; (b) The mortgage title insurance policy covering each
unit mortgage in a condominium or PUD project related to such Mortgage Loan meets all requirements of FNMA and FHLMC;

(18) No Defaults.  (a) There is no default, breach, violation or event of acceleration existing under the Mortgage, the Mortgage
Note, or any other agreements, documents, or instruments related to such Mortgage Loan; (b)  there is no event that, with the lapse
of time, the giving of notice, or both, would constitute such a default, breach, violation or event of acceleration; (c) the
Mortgagor(s) with respect to such Mortgage Loan is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and no notice of default has been sent, with respect to
such Mortgage Loan; and (e) in no event has the Seller waived any of its rights or remedies in respect of any default, breach,
violation or event of acceleration under the Mortgage, the Mortgage Note, or any other agreements, documents, or instruments related
to such Mortgage Loan;

(19) No Mechanics' Liens.  There are no mechanics' or similar liens, except such liens as are expressly insured against by a title
insurance policy, or claims that have been filed for work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property that are or may be liens prior to, or equal or coordinate with, the lien
of the related Mortgage;

(20) Location of Improvements; No Encroachments.  , all improvements that were considered in determining the Appraised Value of the
related Mortgaged Property lay wholly within the boundaries and building restriction lines of such Mortgaged Property, and no
improvements on adjoining properties encroach upon such Mortgaged Property except as permitted under the terms of the FNMA Guide and
the FHLMC Selling Guide; no improvement located on or part of any Mortgaged Property is in violation of any applicable zoning law or
regulation, and all inspections, licenses and certificates required to be made or issued with respect to all occupied portions of
such Mortgaged Property, and with respect to the use and occupancy of the same, including certificates of occupancy, have been made
or obtained from the appropriate authorities;



--------------------------------------------------------------------------------



(21) Origination; Payment Terms.  Principal payments on such Mortgage Loan commenced or will commence no more than 60 days after
funds were disbursed in connection with such Mortgage Loan.  If the interest rate on the related Mortgage Note is adjustable, the
adjustment is based on the Index set forth on the related Mortgage Loan Schedule.  The related Mortgage Note is payable on the first
day of each month in arrears, in accordance with the payment terms described on the related Mortgage Loan Schedule;

(22) Due On Sale.  Except as noted otherwise on the Mortgage Loan Schedule, the related Mortgage contains the usual and customary
"due-on-sale" clause or other similar provision for the acceleration of the payment of the Unpaid Principal Balance of such Mortgage
Loan if the related Mortgaged Property or any interest therein is sold or transferred without the prior consent of the mortgagee
thereunder;

(23) Prepayment Penalty.  Except as noted otherwise on the Mortgage Loan Schedule, such Mortgage Loan is not subject to any
Prepayment Penalty. If a Mortgage Loan has a prepayment penalty such prepayment penalty is enforceable and is permitted pursuant to
federal, state, and local law;

(24) Mortgaged Property Undamaged; No Condemnation.  As of the Funding Date, the related Mortgaged Property is free of material
damage and waste and there is no proceeding pending for the total or partial condemnation thereof;

(25) Customary Provisions.  The related Mortgage contains customary and enforceable provisions that render the rights and remedies of
the holder thereof adequate for the realization against the related Mortgaged Property of the benefits of the security provided
thereby, including, (a) in the case of a Mortgage designated as a deed of trust, by trustee's sale, and (b) in the case of a
Mortgage, otherwise by judicial foreclosure;

(26) Conformance With Underwriting Standards. Each Mortgage Loan was underwritten in accordance with underwriting standards of
Cendant Mortgage as set forth in the Cendant Guide;

(27) Appraisal.  The Mortgage File contains an appraisal of the related Mortgaged Property on forms and with riders approved by FNMA
and FHLMC, signed prior to the approval of such Mortgage Loan application by an appraiser, duly appointed by the originator of such
Mortgage Loan, whose compensation is not affected by the approval or disapproval of such Mortgage Loan and who met the minimum
qualifications of FNMA and FHLMC for appraisers and who had no  interest, direct or indirect, in the Mortgaged Property or in any
loan made on the security thereof.  Such appraisal was made in accordance with the relevant provisions o the Financial Institutions
Reform, Recovery and Enforcement Act of 1969, as in effect on the date of such Mortgage Loan was originated.;



--------------------------------------------------------------------------------



(28) Deeds of Trust.  If the related Mortgage constitutes a deed of trust, then a trustee, duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named in such Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under such deed of trust, except in connection with a trustee's sale after
default by the related Mortgagor;

(29) LTV; Primary Mortgage Insurance Policy.  Except with respect to Additional Collateral Mortgage Loans (as defined in Exhibit 10
hereto) if such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at origination, and is not originated under an additional
collateral mortgage loan program, such Mortgage Loan is and will be subject to a Primary Insurance Policy issued by a Qualified
Mortgage Insurer, which insures the Seller or Servicer, its successors and assigns and insureds in the amount set forth on the
Mortgage Loan Schedule.  All provisions of such Primary Insurance Policy have been and are being complied with, such policy is in
full force and effect, and all premiums due thereunder have been paid.  Any related Mortgage subject to any such Primary Insurance
Policy ( which is not a "Lender-Paid" Primary Insurance Policy) obligates the Mortgagor thereunder to maintain such insurance for the
time period required by law and to pay all premiums and charges in connection therewith.  As of the date of origination, the
Loan-to-Value Ratio of such Mortgage Loan is as specified in the applicable Mortgage Loan Schedule.  ;

(30) Occupancy.  As of the date of origination of such Mortgage Loan, the related Mortgaged Property is lawfully occupied under
applicable law;

(31) Supervision and Examination by a Federal or State Authority.  Each Mortgage Loan either was (a) closed in the name of the
Cendant Mortgage, or (b) closed in the name of another entity that is either a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or an institution which is supervised and examined by a federal or state authority,
or a mortgagee approved by the Secretary of Housing and Urban Development pursuant to Sections 203 and 211 of the National Housing
Act (a "HUD Approved Mortgagee"), and was so at the time such Mortgage Loan was originated (Cendant Mortgage or such other entity,
the "Originator") or (c) closed in the name of a loan broker under the circumstances described in the following sentence.  If such
Mortgage Loan was originated through a loan broker, such Mortgage Loan met the Originator's underwriting criteria at the time of
origination and was originated in accordance with the Originator's policies and procedures and the Originator acquired such Mortgage
Loan from the loan broker contemporaneously with the origination thereof.  The Mortgage Loans that the Trust is selling to Purchaser
were originated by or on behalf of Cendant Mortgage and subsequently assigned to the Trust.



--------------------------------------------------------------------------------



(32) Adjustments.  All of the terms of the related Mortgage Note pertaining to interest rate adjustments, payment adjustments and
adjustments of the outstanding principal balance, if any, are enforceable and such adjustments will not affect the priority of the
lien of the related Mortgage; all such adjustments on such Mortgage Loan have been made properly and in accordance with the
provisions of such Mortgage Loan;

(33)  Insolvency Proceedings; Soldiers' and Sailors' Relief Act. The related Mortgagor (1) is not the subject of any Insolvency
Proceeding; and (2) has not notified the Seller of any relief requested by or allowed to such Mortgagor under the Soldiers' and
Sailors' Civil Relief Act of 1940;

(34) FNMA/FHLMC Documents.  Such Mortgage Loan was closed on standard FNMA or FHLMC documents or on such documents otherwise
acceptable to them.

(35)     Acceptable Investment.  To the best of Seller's knowledge, there is no circumstance or condition with respect to the related
Mortgage File, Mortgage, Mortgaged Property, Mortgagor or Mortgagor's credit standing, including but not limited to 'limited income
documentation programs' whereby the lending decision is based upon factors other than the Mortgagor's income, that can reasonably be
expected to cause private institutional investors to regard such Mortgage Loan as an unacceptable investment, cause such Mortgage
Loan to become delinquent, or adversely affect the value or marketability of such Mortgage Loan;

(36)     No Fraud.  No error, omission, misrepresentation, negligence or fraud in respect of such Mortgage Loan has taken place on
the part of any Person in connection with the origination and servicing of such Mortgage Loan;

(37)     Insurance Policies.  To the best of the Seller's knowledge, no action, error, omission, misrepresentation, negligence, fraud
     or similar occurrence in respect of such Mortgage Loan has taken place on the part of any Person (including the related
     Mortgagor, any appraiser, any builder or developer or any party involved in the origination of such Mortgage Loan or in the
     application for any insurance relating to such Mortgage Loan) that might result in a failure or impairment of full and timely
     coverage under any insurance policy required to be obtained for such Mortgage Loan;

(38)     Disclosure Materials.  The related Mortgagor has received all disclosure materials required by applicable law with respect
to the making of conventional mortgage loans and has executed a written acknowledgment to such effect, which acknowledgment is
contained in the Servicer's Mortgage File:

(39)     No Trade-In or Exchange.  Such Mortgage Loan was not made in connection with (a) the construction or rehabilitation of a
     Mortgaged Property or (b) facilitating the sale or exchange of an REO Property;



--------------------------------------------------------------------------------



(40)     No Environmental Hazards.  As of the date of origination of such Mortgage Loan, the Seller had no actual knowledge of the
     presence of any Hazardous Substances, or other environmental hazards, on, in, or that could affect the related Mortgaged
     Property;

(41)     Sellers agree that is shall not solicit any mortgage (in writing or otherwise) to refinance any of the Mortgage Loans;
     provided that mass advertising or mailings (such as placing advertisements on television on radio, in magazines, on the
     Internet, or in newspapers or including messages in billing statements) that are not exclusively directed towards the Mortgagors
     shall not constitute "direct solicitation" and shall not violate this covenant.

(42)     The Assignment of Mortgage is in recordable form and is acceptable for recording under the laws of the jurisdiction in which
     the Mortgaged Property is located:

(43)    With respect to each Cooperative Loan, the related Mortgage is a valid, enforceable and subsisting first security interest
on the related cooperative shares securing the related cooperative note, subject only to (a) liens of the cooperative for unpaid
assessments representing the Mortgagor's pro rata share of the cooperative's payments for its blanket mortgage, current and future
real property taxes, insurance premiums, maintenance fees and other assessments to which like collateral is commonly subject and (b)
other matters to which like collateral is commonly subject which do not materially interfere with the benefits of the security
intended to be provided by the Security Agreement.  There are no liens against or security interest in the cooperative shares
relating to each Cooperative Loan (except for unpaid maintenance, assessments and other amounts owed to the related cooperative which
individually or in the aggregate will not have a material adverse effect on such Cooperative Loans), which have priority over the
Seller's security interest in such cooperative shares;

(44)     With respect to each Cooperative Loan, a search for filings of financing statements has been made by a Seller competent to
make the same, which Seller is acceptable to Fannie Mae or FHLMC, and qualified to do business in the jurisdiction where the
cooperative unit is located, and such search has not found anything which would materially and adversely affect the Cooperative Loan;

(45)     With respect to each Cooperative Loan, the related cooperative corporation that owns title to the related cooperative
apartment building is a "cooperative housing corporation" within the meaning of Section 216 of the Internal Revenue Code, and is in
material compliance with applicable federal, state and local laws which, if not complied with, could have a material adverse effect
on the Mortgaged Property;

(46)     With respect to each Cooperative Loan, (a) the terms of the related proprietary lease or occupancy agreement is longer than
the terms of the Cooperative Loan, (b) there is no provision in such proprietary lease or occupancy agreement which requires the
Mortgagor to offer for sale the cooperative shares owned by such Mortgagor first to the Cooperative, and (c) there is no prohibition
against pledging the shares of the cooperative corporation or assigning the cooperative



--------------------------------------------------------------------------------



(47)     The Mortgaged Property is located in the state identified in the Mortgage Loan Schedule and consists of a single, contiguous
parcel of real property with a detached single family residence erected thereon, or a two-to four-family dwelling, or an individual
condominium unit in a condominium project, or an individual unit in a planned unit development or a townhouse, provided, however,
that any condominium project or planned unit development shall conform with the applicable Cendant Guide requirements regarding such
dwellings, and no residence or dwelling is a mobile home or a manufactured dwelling.  As of the respective appraisal date for each
Mortgaged Property, no portion of the Mortgaged Property was being used for commercial purposes. If the Mortgaged Property is a
condominium unit or a planned unit development (other than a de minimus planned unit development) such condominium or planned unit
development project meets Cendant Guide eligibility requirements or is located in a condominium or  planned unit development project
which has received Cendant project approval and the representations and warranties required by Cendant with respect to such
condominium or planned unit development have been made and remain true and correct in all respects;

(48)     The Mortgage Loans have an original term to maturity of not more than 30 years, with interest payable in arrears on the
first day of each month.  As to each Mortgage Loan on each applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to
equal the sum of the Index plus the applicable Gross Margin, rounded up or down to the nearest multiple of 0.125% indicated by the
Mortgage Note; provided that the Mortgage Interest Rate will not increase or decrease by more than the applicable Periodic Cap on any
Adjustment Date, and will in no event exceed the maximum Mortgage Interest Rate or be lower than the minimum Mortgage Interest Rate
listed on the Mortgage Loan Schedule for such Mortgage Loan.  Each Mortgage Note requires a monthly payment which is sufficient,
during the period prior to the first adjustment to the Mortgage Interest Rate, to fully amortize the outstanding principal balance as
of the first day of such period over the then remaining term of such Mortgage Note and to pay interest at the related Mortgage
Interest Rate.  As to each Mortgage Loan, if the related Mortgage Interest Rate changes on an adjustment date, the then outstanding
principal balance will be reamortized over the remaining life of such Mortgage Loan. No Mortgage Loan contains terms or provisions
which would result in negative amortization.  None of the Mortgage Loans contain a balloon feature, are graduated payment mortgages
or shared appreciation mortgages;

(49)                     With respect to each Mortgage Loan that is a Buydown Mortgage Loan:

(i) On or before the date of origination of such Mortgage Loan, the Company and the Mortgagor, or the Company, the Mortgagor and the
seller of the Mortgaged Property or a third party entered into a Buydown Agreement. The Buydown Agreement provides that the seller of
the Mortgaged Property (or third party) shall deliver to the Company temporary Buydown Funds in an amount equal to the aggregate
undiscounted amount of payments that, when added to the amount the Mortgagor on such Mortgage Loan is obligated to pay on each Due
Date in accordance with the terms of the Buydown Agreement, is equal to the full scheduled Monthly Payment due on such Mortgage
Loan.  The temporary Buydown Funds enable the Mortgagor to qualify for the Buydown Mortgage Loan.  The effective interest rate of a
Buydown Mortgage Loan if less than the interest rate set forth in the related Mortgage Note will increase within the Buydown Period
as provided in the related Buydown Agreement so that the effective interest rate will be equal to the interest rate as set forth in
the related Mortgage Note.  The Buydown Mortgage Loan satisfies the requirements of Fannie Mae guidelines;



--------------------------------------------------------------------------------



(ii) The Mortgage and Mortgage Note reflect the permanent payment terms rather than the payment terms of the Buydown Agreement.  The
Buydown Agreement provides for the payment by the Mortgagor of the full amount of the Monthly Payment on any Due Date that the
Buydown Funds are available. The Buydown Funds were not used to reduce the original principal balance of the Mortgage Loan or to
increase the Appraised Value of the Mortgage Property when calculating the Loan-to-Value Ratios for purposes of the Agreement and, if
the Buydown Funds were provided by the Company and if required under Fannie Mae and Freddie Mac guidelines, the terms of the Buydown
Agreement were disclosed to the appraiser of the Mortgaged Property;





Section 3.04       Repurchase.

(1)         It is understood and agreed that the representations and warranties set forth in Sections 3.01, 3.02 and 3.03 shall
survive the sale of the Mortgage Loans to the Purchaser and shall inure to the benefit of the Purchaser, notwithstanding any
restrictive or qualified endorsement on any Mortgage Note or Assignment or the examination of any Mortgage File.

(2)      Upon discovery by either of the Sellers or the Purchaser of a breach of any of the
representations and warranties contained in Sections 3.01, 3.02 or 3.03 that materially and adversely affects the value of a Mortgage
Loan or the interest of Purchaser therein, the party discovering such breach shall give prompt written notice to the other.

(3)      Unless permitted a greater period of time to cure as set forth in Section 2.04, the applicable Seller shall have a period of
60 days from the earlier of either discovery by or receipt of written notice from the Purchaser to the Seller of any breach of any of
the representations and warranties contained in Sections 3.01, 3.02 or 3.03 that materially and adversely affects the value of a
Mortgage Loan or the interest of Purchaser therein(a "Defective Mortgage Loan"; provided that "Defective Mortgage Loan" shall also
include any Mortgage Loan treated or designated as such in accordance with Section 2.04) within which to correct or cure such
breach.  If such breach can ultimately be cured but is not reasonably expected to be cured within the 60-day period, then the
applicable Seller shall have such additional time, if any, as is reasonably determined by the Purchaser to cure such breach provided
that the Seller has commenced curing or correcting such breach and is diligently pursuing same.  Each Seller hereby covenants and
agrees with respect to each Mortgage Loan conveyed by it that, if any breach relating thereto cannot be corrected or cured within the
applicable cure period or such additional time, if any, as is reasonably determined by the Purchaser, then such Seller shall, at the
direction of the Purchaser, repurchase the Defective Mortgage Loan at the applicable Repurchase Price.



--------------------------------------------------------------------------------



(4)      Any repurchase of a Defective Mortgage Loan required hereunder shall be accomplished by payment of the applicable Repurchase
Price within 3 Business Days of expiration of the applicable time period referred to above in paragraph 3.04(3) by wire transfer of
immediately available funds directly to the Purchaser's Account.  It is understood and agreed that the obligations of a Seller
(a) set forth in this Section 3.04(4) to cure any breach of such Seller's representations and warranties contained in Section 3.03 or
to repurchase the Defective Mortgage Loan(s) and (b) set forth in Section 9.01 to indemnify the Purchaser in connection with any
breach of a Seller's representations and warranties contained in Section 3.03 shall constitute the sole remedies of the Purchaser
respecting a breach of such representations and warranties.

(5)          The parties further agree that, in recognition of the Trust's rights against Cendant Mortgage
with respect to the Mortgage Loans acquired by it from Cendant Mortgage and conveyed to the Purchaser hereunder, the Purchaser shall
have the right to cause Cendant Mortgage to repurchase directly any Defective Mortgage Loan (other than as a result of a breach by
the Trust of Section 3.03 (3) or 3.03(15) hereof, in which case the Purchaser shall have the right to cause the Trust to repurchase
directly the Defective Mortgage Loan) acquired hereunder by the Purchaser from the Trust.


Section 3.05      Certain Covenants of each Seller and the Servicer.

Without incurring undue effort or any cost except the Seller's overhead or employees' salaries, each Seller shall take reasonable
steps to assist the Purchaser, if the Purchaser so requests, in securitizing the Mortgage Loans and selling undivided interests in
such Mortgage Loans in a public offering or private placement or selling participating interests in such Mortgage Loans, which steps
may include, (a) providing any information relating to the Mortgage Loans reasonably necessary to assist in the preparation of any
disclosure documents, (b)  providing information relating to delinquencies and defaults with respect to the Servicer's servicing
portfolio (or such portion thereof as is similar to the Mortgage Loans), (c) entering into any other servicing, custodial or other
similar agreements, that are consistent with the provisions of this Agreement, and which contain such provisions as are customary in
securitizations rated "AAA" (including a securitization involving a REMIC) (a "Securitization"), and (d) providing as of the date of
such securitization representations and warranties as to the Seller and the Mortgage Loans, which are consistent with the
representations and warranties contained in this Agreement, but modified, if necessary, to reflect changes since the Funding Date and
also providing such reasonable and customary indemnification to the Purchaser or its affiliates. In connection with such a
Securitization, the Purchaser may be required to engage a master servicer or trustee to determine the allocation of payments to and
make remittances to the certificateholders, at the Purchaser's sole cost and expense.  In the event that a master servicer or trustee
to determine the allocation of payments to and make remittances to the certificateholders is requested by the Purchaser, the Servicer
agrees to service the Mortgage Loans in accordance with the reasonable and customary requirements of such Securitization, which may
include the Servicer's acting as a subservicer in a master servicing arrangement.  With respect to the then owners of the Mortgage
Loans, the Servicer shall thereafter deal solely with such master servicer or trustee, as the case may be with respect to such
Mortgage Loans which are subject to the Securitization and shall not be required to deal with any other party with respect to such
Mortgage Loans.The cost of such securitization shall be borne by the Purchaser, other than the Seller's overhead or employees'
salaries.



--------------------------------------------------------------------------------



ARTICLE IV:     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND CONDITIONS PREDCEDENT TO FUNDING

Section 4.01      Representations and Warranties.

         The Purchaser represents, warrants and covenants to the Seller that as of each Funding Date or as of such date specifically
provided herein:

(1) Due Organization.  The Purchaser is an entity duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all licenses necessary to carry on its business now being conducted and is licensed, qualified
and in good standing under the laws of each state where a Mortgaged Property is located or is otherwise exempt under applicable law
from such qualification or is otherwise not required under applicable law to effect such qualification; no demand for such
qualification has been made upon the Purchaser by any state having jurisdiction and in any event the Purchaser is or will be in
compliance with the laws of any such state to the extent necessary to enforce each Mortgage Loan.

(2) Due Authority.  The Purchaser had the full power and authority and legal right to acquire the Mortgage Loans that it acquired.
The Purchaser has the full power and authority to hold each Mortgage Loan, to sell each Mortgage Loan and to execute, deliver and
perform, and to enter into and consummate, all transactions contemplated by this Agreement.  The Purchaser has duly authorized the
execution, delivery and performance of this Agreement, has duly executed and delivered this Agreement, and this Agreement, assuming
due authorization, execution and delivery by the Seller, constitutes a legal, valid and binding obligation of the Purchaser,
enforceable against it in accordance with its terms, subject to applicable bankruptcy, reorganization, receivership, conservatorship,
insolvency, moratorium and other laws relating to or affecting creditors' rights generally or the rights of creditors of banks and to
the general principles of equity (whether such enforceability is considered in a proceeding in equity or at law);

(3) No Conflict.  None of the execution and delivery of this Agreement, the acquisition , of the Mortgage Loans by the Purchaser, the
purchase of the Mortgage Loans, the consummation of the transactions contemplated hereby, or the fulfillment of or compliance with
the terms and conditions of this Agreement, will conflict with or result in a breach of any of the terms, conditions or provisions of
the Purchaser's organizational documents and bylaws or any legal restriction or any agreement or instrument to which the Purchaser is
now a party or by which it is bound, or constitute a default or result in an acceleration under any of the foregoing, or result in
the violation of any law, rule, regulation, order, judgment or decree to which the Purchaser or its property is subject, or impair
the ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;



--------------------------------------------------------------------------------



(4) Ability to Perform.  The Purchaser does not believe, nor does it have any reason or cause to believe, that it cannot perform each
and every covenant contained in this Agreement;

(5)  No Material Default.  The Purchaser is not in material default under any agreement, contract, instrument or indenture of any
nature whatsoever to which the Purchaser is a party or by which it (or any of its assets) is bound, which default would have a
material adverse effect on the ability of the Purchaser to perform under this Agreement, nor, to the  of the Purchaser's knowledge,
has any event occurred which, with notice, lapse of time or both) would constitute a default under any such agreement, contract,
instrument or indenture and have a material adverse effect on the ability of the Purchaser to perform its obligations under this
Agreement;

(6)  No Change in Business.  There has been no change in the business, operations, financial condition, properties or assets of the
Purchaser since the date of the Purchaser's financial statements that would have a material adverse effect on the ability of the
Purchaser to perform its obligations under this Agreement;

(7) Litigation Pending.  There is no action, suit, proceeding or investigation pending or, to the best of the Purchaser's knowledge,
threatened, against the Purchaser, which, either in any one instance or in the aggregate, if determined adversely to the Purchaser
would adversely affect the purchase of the Mortgage Loans or the execution, delivery or enforceability of this Agreement or result in
any material liability of the Purchaser, or draw into question the validity of this Agreement, or the Mortgage Loans or have a
material adverse effect on the financial condition of the Purchaser;

(8) Broker.  The Purchaser has not dealt with any broker or agent or anyone else who might be entitled to a fee or commission in
connection with this transaction.

(9) No Consent Required.  No consent, approval, authorization or order of any court or governmental agency or body is required for
the execution, delivery and performance by the Purchaser of or compliance by the Purchaser with this Agreement, the purchase of the
Mortgage Loans from the Seller or the consummation of the transactions contemplated by this Agreement or, if required, such approval
has been obtained prior to the Funding Date;

(10) Ordinary Course of Business.  The consummation of the transactions contemplated by this Agreement is in the ordinary course of
business of the Purchaser; and



--------------------------------------------------------------------------------



(11)  Non-Petition Agreement. The Purchaser covenants and agrees that it shall not, prior to the date which is one year and one day
(or if longer, the applicable preference period then in effect) after the payment in full of all rated obligations of Bishop's Gate
Residential Mortgage Trust, acquiesce, petition or otherwise, directly or indirectly, invoke or cause Bishop's Gate Residential
Mortgage Trust to invoke the process of any governmental authority for the purpose of commencing or sustaining a case against
Bishop's Gate Residential Mortgage Trust under any federal or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar official of Bishop's Gate Residential Mortgage Trust.  This
covenant and agreement shall be binding upon the Purchaser and any assignee or transferee of the Purchaser.



(12) The Purchaser agrees that it shall not solicit any Mortgagors (in writing or otherwise) to refinance any of the Mortgage Loans;
provided that mass advertising or mailings (such as placing advertisements on television, on radio, in magazines or in newspapers or
including messages in billing statements) that are not exclusively directed towards the Mortgagors shall not constitute solicitation
and shall not violate this covenant.


Section 4.02.  Conditions Precedent to Closing.

Each purchase of Mortgage Loans hereunder shall be subject to each of the following conditions:

(a)      All of the representations and warranties of Seller under the Cendant Guide, and of Seller and Purchaser under this
                  Agreement shall be true and correct as of the Funding Date, and no event shall have occurred which, with notice or
                  the passage of time, would constitute an Event of Default under this Agreement or under the Cendant Guide;


(b)      Purchaser shall have received, or Purchaser's attorneys shall have received in escrow, all Closing Documentsas specified
                  herein, in such forms as are agreed upon and acceptable to Purchaser, duly executed by all signatories other than
                  Purchaser as required pursuant to the respective terms thereof; and


(c)      All other terms and conditions of this Agreement shall have been complied with.

Subject to the foregoing conditions, Purchaser shall pay to Seller on each Funding Date the applicable Purchase Price as provided
herein.



--------------------------------------------------------------------------------



ARTICLE V: ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 5.01      Cendant Mortgage to Act as Servicer; Servicing Standards; Additional Documents; Consent of the Purchaser.

(1)      The Servicer, as independent contract servicer, shall service and administer the Mortgage Loans and REO Property from and
                  after each Funding Date in accordance with the terms and provisions of the Mortgage Loans, applicable law,
                  Acceptable Servicing Procedures and the terms and provisions of this Agreement for and on behalf of, and in the best
                  interests of, the Purchaser (without taking into account any relationship the Servicer may have with any Mortgagor
                  or other Person, the participation, if any, of the Servicer in any financing provided in connection with the sale of
                  any Mortgaged Property, or the Servicer's obligation to advance any expenses or incur any costs in the performance
                  of its duties hereunder) in accordance with a standard that is not less than the higher of (a) the same care, skill,
                  prudence and diligence with which it services similar assets held for its own or its Affiliates' account and (b) the
                  same care, skill, prudence and diligence with which it services similar assets for third party institutional
                  investors, in each case giving due consideration to customary and usual standards of practice of prudent
                  institutional mortgage loan servicers utilized with respect to mortgage loans comparable to the Mortgage Loans.
                  Subject to the foregoing standards, in connection with such servicing and administration, the Servicer shall seek to
                  maximize the timely recovery of principal and interest on the Mortgage Notes; provided that nothing contained herein
                  shall be construed as an express or implied guarantee by the Servicer of the collectibility of payments on the
                  Mortgage Loans or shall be construed as impairing or adversely affecting any rights or benefits specifically
                  provided by this Agreement to the Seller, including with respect to Servicing Fees.

         Any Additional Collateral Mortgage Loans (as defined in Exhibit 10 hereto), will be serviced in accordance with the terms of
the Additional Collateral Assignment and Servicing Agreement (attached hereto as Exhibit 10) and the terms of this Agreement.

(2)         To the extent consistent with Section 5.01(1) and further subject to any express limitations set forth in this Agreement, the
Servicer (acting alone or, solely in the circumstances permitted hereunder, acting through a subservicer) shall have full power and
authority to do or cause to be done any and all things that it may deem necessary or desirable in connection with such servicing and
administration, including the power and authority (a) to execute and deliver, on behalf of the Purchaser, customary consents or
waivers and other instruments and documents (including estoppel certificates), (b) to consent to transfers of any Mortgaged Property
and assumptions of the Mortgage Notes and related Mortgages, (c) to submit claims to collect any Insurance Proceeds and Liquidation
Proceeds, (d) to consent to the application of any Insurance Proceeds or Condemnation Proceeds to the restoration of the applicable
Mortgaged Property or otherwise, (e) to bring an action in a court of law, including an unlawful detainer action, to enforce rights
of the Purchaser with respect to any Mortgaged Property, (f) to execute and deliver, on behalf of the Purchaser, documents relating
to the management, operation, maintenance, repair, leasing, marketing and sale of any Mortgaged Property or any REO Property, and (g)
to effectuate foreclosure or other conversion of the ownership of the Mortgaged Property securing any Mortgage Loan; provided that
the Servicer shall not take any action not provided for in this Agreement that is materially inconsistent with or materially
prejudices the interest of the Purchaser in any Mortgage Loan or under this Agreement.  If reasonably requested by the Servicer, the
Purchaser shall furnish the Servicer with any powers of attorney and other documents reasonably necessary or appropriate to enable
the Servicer to service and administer the Mortgage Loans and the REO Properties, including documents relating to the foreclosure,
receivership, management, operation, maintenance, repair, leasing, marketing and sale (in foreclosure or otherwise) of any Mortgaged
Property or any REO Property. Nothing contained in this Agreement shall limit the ability of the Servicer to lend money to (whether
on a secured or unsecured basis), and otherwise generally engage in any kind of business or dealings with, any Mortgagor as though
the Servicer were not a party to this Agreement or to the transactions contemplated hereby.  Unless such business or dealings
adversely affect the value of a Mortgage Loan or the interest of Purchaser in a Mortgage Loan.



--------------------------------------------------------------------------------



(3)         Notwithstanding anything to the contrary contained herein:

                  (a)      the Servicer acknowledges that the Purchaser or its designee will (subject to the provisions of Section
5.13) retain title to, and ownership of, the Mortgage Loans and the REO Properties and that the Servicer does not hereby acquire any
title to, security interest in, or other rights of any kind in or to any Mortgage Loan or REO Property or any portion thereof, unless
otherwise requested by the Purchaser in accordance with Section 5.13; 5.13 says we can take title

                  (b)      the Servicer shall not file any lien or any other encumbrance on, exercise any right of setoff against, or
attach or assert any claim in or on any Mortgage Loan or REO Property, unless authorized pursuant to a judicial or administrative
proceeding or a court order;

                  (c)      the Servicer shall, in servicing the Mortgage Loans, follow and comply with the servicing guidelines
established by FNMA, provided that the Servicer shall specifically notify the Purchaser in writing and obtain the Purchaser's written
consent (such approval will not be unreasonably withheld) prior to the Servicer taking any of the following actions:  (1) modifying,
amending or waiving any of the financial terms of, or making any other material modifications to, a Mortgage Loan, ; (2) selling any
Specially Serviced Mortgage Loan or REO Property; (3) making, with respect to any Specially Serviced Mortgage Loan or REO Property,
Servicing Advances (irrespective of whether non-recoverable); provided that the Servicer shall not be required to so advise the
Purchaser to the extent that each related Servicing Advance as to the related Mortgaged Property or REO Property is not in excess of
$10,000; (4) forgiving principal or interest on, or permitting to be satisfied at a discount, any Mortgage Loan; (5) accepting
substitute or additional collateral, or releasing any collateral, for a Mortgage Loan. If the Purchaser has not approved or rejected
in writing any proposed action(s) recommended by the Servicer to be taken hereunder within 20 Business Days of the date such
recommendation is made, then the Purchaser shall be deemed to have rejected such recommended action(s) and theServicer shall not take
any such action(s);



--------------------------------------------------------------------------------



                  (d)      the Servicer shall notify the Purchaser of any modification, waiver or amendment of any term of any
Mortgage Loan and the date thereof and shall deliver to the Purchaser, for deposit in the related Mortgage File, an original
counterpart of the agreement relating to such modification, waiver or amendment promptly following the execution thereof;

                  (e)      the Servicer shall remain primarily liable for the full performance of its obligations hereunder
notwithstanding any appointment by the Servicer of a subservicer or subservicers hereunder; and

                  (f)      the Purchaser may at any time and from time to time, in its sole discretion, upon 10 Business Days written
notice to the Servicer, terminate the Servicer's servicing obligations hereunder with respect to (1) any REO Property or (2) any
Mortgage Loan that, in accordance with the Purchaser's internal credit classification criteria, has been classified as "doubtful" or
a "loss."  Upon the effectiveness of any such termination of the Servicer's servicing obligations with respect to any such REO
Property or Mortgage Loan, the Servicer shall deliver all agreements, documents, and instruments related thereto to the Purchaser, in
accordance with applicable law.

Section 5.02      Collection of Mortgage Loan Payments.

         Continuously from the date hereof until the principal and interest on all Mortgage Loans are paid in full, the Servicer will
proceed diligently to collect all payments due under each Mortgage Loan when the same shall become due and payable and shall, to the
extent such procedures shall be consistent with this Agreement and the terms and provisions of any related Primary Insurance Policy,
follow such collection procedures as it follows with respect to mortgage loans comparable to the Mortgage Loans, which procedures
shall in any event comply with the servicing standards set forth in Section 5.01.  Furthermore, the Servicer shall  ascertain and
estimate annual ground rents, taxes, assessments, fire and hazard insurance premiums, mortgage insurance premiums, and all other
charges that, as provided in the Mortgages, will become due and payable to the end that the installments payable by the Mortgagors
will be sufficient to pay such charges as and when they become due and payable.

 Section 5.03     Collection of Mortgage Loan Payments.

         The Servicer shall, within five (5) calendar days following each Record Date, deliver to the Purchaser monthly reports
(substantially in the form of Exhibit 5.03(a) and Exhibit 5.03(b) attached hereto) with respect to all Specially Serviced Mortgage
Loans.  In addition, the Servicer shall, within one (1) Business Day following the occurrence of any foreclosure sale with respect to
any Mortgaged Property, deliver to the Purchaser a notice of foreclosure sale substantially in the form of Exhibit 5.03(c) attached
hereto.



--------------------------------------------------------------------------------



Section 5.04      Establishment of Collection Account; Deposits in Collection Account.

         The Servicer shall segregate and hold all funds collected and received pursuant to each Mortgage Loan separate and apart
from any of its own funds and general assets and shall establish and maintain one or more Collection Accounts, in the form of time
deposit or demand accounts constituting Eligible Accounts, with any funds in excess of the current FDIC established insurance limits
invested in Permitted Investments.  The creation of any Collection Account shall be evidenced by a certification in the form of
Exhibit 5.04-1 attached hereto, in the case of an account established with the Servicer, or a letter agreement in the form of Exhibit
5.04-2 attached hereto, in the case of an account held by a depository other than the Servicer.  In either case, a copy of such
certification or letter agreement shall be furnished to the Purchaser.

         The Servicer shall deposit in the Collection Account on a daily basis, within two Business Days after receipt (or as
otherwise required pursuant to this Agreement in the case of clauses (7), (8) and (9) of this Section 5.04) and retain therein the
following payments and collections received or made by it subsequent to each Funding Date, or received by it prior to the Funding
Date but allocable to a period subsequent thereto, other than in respect of principal and interest on the Mortgage Loans due on or
before the Funding Date:

1)       all payments on account of principal, including Principal Prepayments, on the Mortgage Loans;

2)       all payments on account of interest on the Mortgage Loans;

3)       all Liquidation Proceeds;

4)  all REO Disposition Proceeds


4)       all Insurance Proceeds, including amounts required to be deposited pursuant to Sections 5.10 and 5.11, other than proceeds
     to be held in the Escrow Account and applied to the restoration or repair of the Mortgaged Properties or released to the
     applicable Mortgagors in accordance with the Servicer's normal servicing procedures and Acceptable Servicing Procedures, the
     related Mortgages or applicable law;

5)       all Condemnation Proceeds affecting any Mortgaged Property which are not released to a Mortgagor in accordance with the
     Servicer's normal servicing procedures, the related Mortgage or applicable law;

6)       any Monthly Advances in accordance with Section 6.03;

7)       any amounts required to be deposited by the Servicer pursuant to Section 5.11 in connection with the deductible clause in
     any blanket hazard insurance policy, such deposit to be made from the Servicer's own funds without reimbursement therefor;



--------------------------------------------------------------------------------



8)       any amounts required to be deposited by the Servicer pursuant to Section 5.16(ii) in connection with any losses on Permitted
     Investments; and

9)       any amounts required to be deposited in the Collection Account pursuant to Sections 7.01 or 7.02 or otherwise pursuant to
     the terms hereof.

10)      interest on the amount of any Payoff at the related Remittance Rate to the end of the month in which prepayment of the
     related Mortgage Loan occurs.


         The foregoing requirements for deposit in the Collection Account shall be exclusive, it being understood and agreed that,
without limiting the generality of the foregoing, payments in the nature of late payment charges and assumption fees, to the extent
permitted by Section 7.01, need not be deposited by the Servicer in the Collection Account and shall be retained by the Servicer as
additional compensation.

Section 5.05      Permitted Withdrawals from the Collection Account.

         The Servicer may, from time to time in accordance with the provisions hereof, withdraw amounts from the Collection Account
for the following purposes (without duplication):

1)       to reimburse itself for unreimbursed Monthly Advances and Servicing Advances (other than with respect to REO Properties)
     that are approved by the Purchaser as being non-recoverable in accordance with Section 6.04;
2)       to make payments to the Purchaser in the amounts, at the times and in the manner provided for in Section 6.01;
3)       to reimburse itself for Monthly Advances, the Servicer's right to reimburse itself pursuant to this Subsection 3 being
     limited to amounts received on the related Mortgage Loan which represent late payments of principal and/or interest with respect
     to which any such Monthly Advance was made;
4)       to reimburse itself for unreimbursed Servicing Advances (other than with respect to REO Properties) and for unreimbursed
     Monthly Advances, the Servicer's right to reimburse itself pursuant to this Subsection 4 with respect to any Mortgage Loan being
     limited to related Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds and such other amounts as may be collected by
     the Servicer from the Mortgagor or otherwise relating to the Mortgage Loan, it being understood that, in the case of such
     reimbursement, the Servicer's right thereto shall be prior to the rights of the Purchaser, except that, where  a Seller or the
     Servicer is required to repurchase a Mortgage Loan pursuant to Sections 2.04, 3.04 and/or 7.02, the Servicer's right to such
     reimbursement shall be subsequent and subordinate to the payment to the Purchaser of the applicable Repurchase Price and all
     other amounts required to be paid to the Purchaser with respect to such Mortgage Loan;
5)       to pay to itself, solely out of the interest portion of the Monthly Payment actually received with respect to a Mortgage
     Loan during the period ending on the most recent Determination Date, the Servicing Fee with respect to such Mortgage Loan;
6)       to pay to itself as additional servicing compensation (a) any interest earned on funds in the Collection Account (all such
     interest to be withdrawn monthly not later than each Remittance Date) and (b) any prepayment penalties or premiums relating to
     any Principal Prepayments; provided that no such amounts shall be payable as servicing compensation to the extent they relate to
     a Mortgage Loan with respect to which a default, breach, violation, or event of acceleration exists or would exist but for the
     lapse of time, the giving of notice, or both;



--------------------------------------------------------------------------------



7)       to pay to itself with respect to each Mortgage Loan that has been repurchased pursuant to Sections 2.04, 3.04 and/or 7.02
     all amounts received thereon and not distributed as of the date on which the related Repurchase Price is determined (except to
     the extent that such amounts constitute part of the Repurchase Price to be remitted to the Purchaser);
8)       to remove any amounts deposited into the Collection Account in error; and
9)       to clear and terminate the Collection Account upon the termination of this Agreement, with any funds contained therein to be
     distributed in accordance with the terms of this Agreement.
10) to make payments to the primary mortgage insurer for Mortgage Loans with  lender-paid Primary Insurance Policy.

The Servicer shall keep and maintain a separate, detailed accounting, on a Mortgage Loan-by-Mortgage Loan basis, for the purpose of
justifying any withdrawal from the Collection Account pursuant to this Section.

Section 5.06       Establishment of Escrow Accounts; Deposits in Escrow.

         The Servicer shall segregate and hold all funds collected and received pursuant to each Mortgage Loan which constitute
Escrow Payments separate and apart from any of its own funds and general assets and shall establish and maintain one or more Escrow
Accounts, in the form of time deposit or demand accounts.  The creation of any Escrow Account shall be evidenced by a certification
in the form shown on Exhibit 5.06-1 attached hereto, in the case of an account established with the Servicer, or a letter agreement
in the form shown on Exhibit 5.06-2 attached hereto, in the case of an account held by a depository other than the Servicer, such
depository having been consented to by the Purchaser.  In either case, a copy of such certification or letter agreement shall be
furnished to the Purchaser.

         The Servicer shall deposit in each Escrow Account on a daily basis, and retain therein, (i) all Escrow Payments collected on
account of the related Mortgage Loans for the purpose of effecting timely payment of any such items as required under the terms of
this Agreement, and (ii) all Insurance Proceeds which are to be applied to the restoration or repair of any Mortgaged Property.  The
Servicer shall make withdrawals therefrom only to effect such payments as are required under Sections 5.07 and/or 5.08.  The Servicer
shall be entitled to retain any interest paid on funds deposited in the Escrow Account by the depository institution other than
interest on escrowed funds required by law to be paid to the Mortgagor and, to the extent required by law, the Servicer shall pay
interest on escrowed funds to the Mortgagor notwithstanding that the Escrow Account is non-interest bearing or that interest paid
thereon is insufficient for such purposes, without any right of reimbursement therefor.  The Servicer shall be responsible for
ensuring that the administrator of the Escrow Account complies with all applicable laws, and shall indemnify and hold the Purchaser
harmless with respect to the administration of such Accounts.



--------------------------------------------------------------------------------



Section 5.07      Permitted Withdrawals From Escrow Accounts.

         Withdrawals from any Escrow Account may be made by the Servicer only (i) to effect timely payments of ground rents, taxes,
assessments, water rates, hazard insurance premiums, Primary Insurance Policy premiums, if applicable, and comparable items
constituting Escrow Payments for the related Mortgage, (ii) to reimburse the Servicer for any Servicing Advance made by the Servicer
with respect to a related Mortgage Loan but only from amounts received on the related Mortgage Loan that represent late payments or
collections of Escrow Payments thereunder, (iii) to refund to the Mortgagor any funds as may be determined to be overages, (iv) if
permitted by applicable law, for transfer to the Collection Account in accordance with the terms of this Agreement, (v) for
application to restoration or repair of the Mortgaged Property in accordance with the terms of the related Mortgage Loan, (vi) to pay
to the Servicer, or to the Mortgagor to the extent required by law, any interest paid on the funds deposited in the Escrow Account,
(vii) to reimburse a Mortgagor in connection with the making of the Payoff of the related Mortgage Loan or the termination of all or
part of the escrow requirement in connection with the Mortgage Loan, (viii) to remove any amounts deposited into the Escrow Account
in error; or (ix) to clear and terminate the Escrow Account on the termination of this Agreement.

Section 5.08       Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Insurance Policies; Collections Thereunder.

         With respect to each Mortgage Loan, the Servicer shall maintain accurate records reflecting the status of ground rents,
taxes, assessments, water rates and other charges which are or may become a lien upon the Mortgaged Property and the status of
Primary Insurance Policy premiums and fire and hazard insurance coverage and shall obtain, from time to time, all bills for the
payment of such charges, including renewal premiums, and shall effect payment thereof prior to the applicable penalty or termination
date and at a time appropriate for securing maximum discounts allowable, employing for such purpose deposits of the Mortgagor in the
Escrow Account which shall have been estimated and accumulated by the Servicer in amounts sufficient for such purposes, as allowed
under the terms of the Mortgage and applicable law.  If a Mortgage does not provide for Escrow Payments, then the Servicer shall
require that any such payments be made by the Mortgagor at the time they first become due.  The Servicer assumes full responsibility
for the timely payment of all such bills and shall effect timely payments of all such bills irrespective of the Mortgagor's faithful
performance in the payment of same or the making of the Escrow Payments and shall make advances from its own funds to effect such
payments but shall be entitled to reimbursement thereof in accordance with the terms of this Agreement.



--------------------------------------------------------------------------------



         The Servicer shall maintain in full force and effect a Primary Insurance Policy, conforming in all respects to the
description set forth in Section 3.03(29), issued by an insurer described in that Section, with respect to each Mortgage Loan for
which such coverage is required.  Such coverage will be maintained in accordance with Acceptable Servicing Procedures and  until such
time, if any, as such insurance is required to be released in accordance with the provisions of applicable law including, but not
limited to, the Homeowners Protection Act of 1998.  The Servicer shall assure that all premiums due under any Primary Insurance
Policy are paid in a timely manner, but, shall be entitled to reimbursement pursuant to the terms of this Agreement for premiums paid
by the Servicer on behalf of any Mortgagor who is obligated to pay such premiums but fails to do so.  The Servicer shall not cancel
or refuse to renew any Primary Insurance Policy in effect on the Funding Date that is required to be kept in force under this
Agreement unless a replacement Primary Insurance Policy for such canceled or nonrenewed policy is obtained from and maintained with a
Qualified Mortgage Insurer .  The Servicer shall not take any action which would result in noncoverage under any applicable Primary
Insurance Policy of any loss which, but for the actions of the Servicer, would have been covered thereunder.  In connection with any
assumption or substitution agreement entered into or to be entered into pursuant to Section 7.01, the Servicer shall promptly notify
the insurer under the related Primary Insurance Policy, if any, of such assumption or substitution of liability in accordance with
the terms of such policy and shall take all actions which may be required by such insurer as a condition to the continuation of
coverage under the Primary Insurance Policy.  If such Primary Insurance Policy is terminated as a result of such assumption or
substitution of liability, then the Servicer shall obtain, and, except as otherwise provided above, maintain, a replacement Primary
Insurance Policy as provided above.



--------------------------------------------------------------------------------



         In connection with its activities as servicer, the Servicer agrees to prepare and present, on behalf of itself and the
Purchaser, claims to the insurer under any Primary Insurance Policy in a timely fashion in accordance with the terms of such policies
and, in this regard, to take such action as shall be necessary to permit recovery under any Primary Insurance Policy respecting a
defaulted Mortgage Loan.  Pursuant to Section 5.04, any amounts collected by the Servicer under any Primary Insurance Policy shall be
deposited in the Collection Account, subject to withdrawal in accordance with Section 5.05.

Section 5.09      Transfer of Accounts.

         The Servicer may transfer the Collection Account or any Escrow Account to a different depository institution from time to
time; provided that (i) no such transfer shall be made unless all certifications or letter agreements required under Section 5.04
have been executed and delivered by the parties thereto; and (ii) concurrently upon any such transfer, the Servicer shall give
written notice thereof to the Purchaser.  Notwithstanding anything to the contrary contained herein, the Collection Account and each
Escrow Account shall at all times constitute Eligible Accounts.

         To the extent that at any time the funds in either the Collection Account or the Escrow Account should exceed the FDIC
maximum insurance limit, (the "Excess Amount"), the Servicer shall put such Excess Amounts into Permitted Investments, which funds
shall be brought back into the Collection Account or Escrow Account, as the case may be, for distribution to the Purchaser on the
related Remittance Date.

Section 5.10      Maintenance of Hazard Insurance.

              The Servicer shall cause to be maintained for each Mortgage Loan fire and hazard insurance with extended coverage as is
customary in the area where the Mortgaged Property is located in an amount that is at least equal to the lesser of (a) the maximum
insurable value of the improvements securing such Mortgage Loan and (b) the greater of (1) the Unpaid Principal Balance of such
Mortgage Loan or (2) an amount such that the proceeds thereof shall be sufficient to prevent the Mortgagor and/or the loss payee from
becoming a co-insurer.



--------------------------------------------------------------------------------



              If any Mortgaged Property is in an area identified by the Federal Emergency Management Agency as having special flood
hazards and such flood insurance has been made available, then the Servicer will cause to be maintained a flood insurance policy
meeting the requirements of the current guidelines of the National Flood Insurance Program with a generally acceptable insurance
carrier, in an amount representing coverage not less than the lesser of (a) the outstanding principal balance of the related Mortgage
Loan or (b) the maximum amount of insurance which is available under the Flood Disaster Protection Act of 1973, as amended.

         The Servicer shall also maintain on each REO Property fire, hazard and liability insurance, and to the extent required and
available under the Flood Disaster Protection Act of 1973, as amended, flood insurance with extended coverage in an amount which is
at least equal to the lesser of (a) the maximum insurable value of the improvements which are a part of such property and (b) the
outstanding principal balance of the related Mortgage Loan at the time it became an REO Property plus accrued interest at the Note
Rate and related Servicing Advances.

All such policies shall be endorsed with standard mortgagee clauses with loss payable to the Servicer, or upon request to the
Purchaser, and shall provide for at least 30 days prior written notice of any cancellation, reduction in the amount of, or material
change in, coverage to the Servicer.  The Servicer shall not interfere with the Mortgagor's freedom of choice in selecting either his
insurance carrier or agent, provided that the Servicer shall not accept any such insurance policies from insurance companies unless
such companies (a) currently reflect (1) a general policyholder's rating of B+ or better and a financial size category of III or
better in Best's Key Rating Guide, or (2) a general policyholder's rating of "A" or "A-" or better in Best's Key Rating Guide, and
(b) are licensed to do business in the state wherein the related Mortgaged Property is located.  Notwithstanding the foregoing, the
Servicer may accept a policy underwritten by Lloyd's of London or, if it is the only coverage available, coverage under a state's
Fair Access to Insurance Requirement (FAIR) Plan.  If a hazard policy becomes in danger of being terminated, or the insurer ceases to
have the ratings noted above, the Servicer shall notify the Purchaser and the related Mortgagor, and shall use its best efforts, as
permitted by applicable law, to obtain from another qualified insurer a replacement hazard insurance policy substantially and
materially similar in all respects to the original policy.  In no event, however, shall a Mortgage Loan be without a hazard insurance
policy at any time, subject only to Section 5.11.

         Pursuant to Section 5.04, any amounts collected by the Servicer under any such policies other than amounts to be deposited
in the Escrow Account and applied to the restoration or repair of the Mortgaged Property or REO Property, or released to the
Mortgagor in accordance with the  Acceptable Servicing Procedures, shall be deposited in the Collection Account within one Business
Day after receipt, subject to withdrawal in accordance with Section 5.05.  Any cost incurred by the Servicer in maintaining any such
insurance shall not, for the purpose of calculating remittances to the Purchaser, be added to the unpaid principal balance of the
related Mortgage Loan, notwithstanding that the terms of such Mortgage Loan so permit.



--------------------------------------------------------------------------------



         It is understood and agreed that no earthquake or other additional insurance need be required by the Servicer of the
Mortgagor or maintained on property acquired in respect of the Mortgage Loan, other than pursuant to such applicable laws and
regulations as shall at any time be in force and as shall require such additional insurance.


Section 5.11      Maintenance of Mortgage Impairment Insurance Policy .

         If the Servicer obtains and maintains a blanket policy issued by an issuer that has a Best's Key rating of A+:V insuring
against hazard losses on all of the Mortgage Loans, then, to the extent such policy provides coverage in an amount equal to the
amount required pursuant to Section 5.10 and otherwise complies with all other requirements of Section 5.10, it shall conclusively be
deemed to have satisfied its obligations as set forth in Section 5.10, it being understood and agreed that such policy may contain a
deductible clause, in which case the Servicer shall, if there shall not have been maintained on the related Mortgaged Property or REO
Property a policy complying with Section 5.10 and there shall have been one or more losses which would have been covered by such
policy, deposit in the Collection Account the amount not otherwise payable under the blanket policy because of such deductible
clause; provided that the Servicer shall not be entitled to obtain reimbursement therefor.  In connection with its activities as
servicer of the Mortgage Loans, the Servicer agrees to prepare and present, on behalf of the Purchaser, claims under any such blanket
policy in a timely fashion in accordance with the terms of such policy.  Upon request of the Purchaser, the Servicer shall cause to
be delivered to the Purchaser a certified true copy of such policy and a statement from the insurer thereunder that such policy shall
in no event be terminated or materially modified without 30 days' prior written notice to the Purchaser.



--------------------------------------------------------------------------------



Section 5.12      Fidelity Bond; Errors and Omissions Insurance.

         The Servicer shall maintain, at its own expense, a blanket fidelity bond and an errors and omissions insurance policy, with
broad coverage with responsible companies that would meet the requirements of FNMA and FHLMC on all officers, employees or other
Persons acting in any capacity with regard to the Mortgage Loan to handle funds, money, documents and papers relating to the Mortgage
Loans.  The Fidelity Bond and errors and omissions insurance shall be in the form of the "Mortgage Banker's Blanket Bond" and shall
protect and insure the Servicer against losses, including losses arising by virtue of any Mortgage Loan not being satisfied in
accordance with the procedures set forth in Section 7.02 and/or losses resulting from or arising in connection with forgery, theft,
embezzlement, fraud, errors and omissions and negligent acts of or by such Persons.  Such Fidelity Bond shall also protect and insure
the Servicer against losses in connection with the failure to maintain any insurance policies required pursuant to this Agreement and
the release or satisfaction of a Mortgage Loan without having obtained payment in full of the indebtedness secured thereby.  No
provision of this Section 5.12 requiring the Fidelity Bond and errors and omissions insurance shall diminish or relieve the Servicer
from its duties and obligations as set forth in this Agreement.  The minimum coverage under any such bond and insurance policy shall
be at least equal to the corresponding amounts required by FNMA in the FNMA Guide and by FHLMC in the FHLMC Servicing Guide.  The
Servicer shall cause to be delivered to the Purchaser on or before the Funding Date:  (i)  a certified true copy of the Fidelity Bond
and insurance policy; (ii) a written statement from the surety and the insurer that such Fidelity Bond or insurance policy shall in
no event be terminated or materially modified without 30 days prior written notice to the Purchaser; and (iii) written evidence
reasonably satisfactory to the Purchaser that such Fidelity Bond or insurance policy provides that the Purchaser is a beneficiary or
loss payee thereunder.

Section 5.13      Management of REO Properties.

If title to any Mortgaged Property is acquired in foreclosure or by deed in lieu of foreclosure (each, an "REO Property"), the deed
or certificate of sale shall be taken in the name of the Purchaser or the Person (which may be the Servicer for the benefit of the
Purchaser) designated by the Purchaser, or in the event the Purchaser or such Person is not authorized or permitted to hold title to
real property in the state where the REO Property is located, or would be adversely affected under the "doing business" or tax laws
of such state by so holding title, the deed or certificate of sale shall be taken in the name of such Person or Persons as shall be
consistent with an opinion of counsel obtained by the Servicer from an attorney duly licensed to practice law in the state where the
REO Property is located.  The Servicer (acting alone or through a subservicer), on behalf of the Purchaser, shall, subject to
Section 5.01(iii)(c), dispose of any REO Property pursuant to Section 5.14.  Unless an appraisal prepared by an MAI Appraiser who is
Independent in accordance with the provisions of 12 C.F.R. 225.65 shall have been obtained in connection with the acquisition of such
REO Property, promptly following any acquisition by the Purchaser (through the Servicer) of an REO Property, the Servicer shall



--------------------------------------------------------------------------------



obtain a narrative appraisal thereof (at the expense of the Purchaser) in order to determine the fair market value of such REO
Property.  The Servicer shall promptly notify the Purchaser of the results of such appraisal.  The Servicer shall also cause each REO
Property to be inspected promptly upon the acquisition of title thereto and shall cause each REO Property to be inspected at least
as required by Acceptable Servicing Practices thereafter, and Servicer shall be entitled to be reimbursed for expenses in connection
therewith in accordance with this Agreement.  The Servicer shall make or cause to be made a written report of each such inspection.
Such reports shall be retained in the Servicer's Mortgage File and copies thereof shall be forwarded by the Servicer to the
Purchaser.  The Servicer shall also furnish to the Purchaser the applicable reports required under Section 8.01.

Notwithstanding anything to the contrary contained herein, if a REMIC election has been or is to be made with respect to the
arrangement under which the Mortgage Loans and the REO Properties are held, then the Servicer shall manage, conserve, protect and
operate each REO Property in a manner that does not cause such REO Property to fail to qualify as "foreclosure property" within the
meaning of Section 86OG(a)(8) of the Code or result in the receipt by such REMIC of any "income from non-permitted assets" within the
meaning of Section 86OF(a)(2)(B) or any "net income from foreclosure property" within the meaning of Section 86OG(c)(2) of the Code
(or comparable provisions of any successor or similar legislation).

The Servicer shall deposit and hold all revenues and funds collected and received in connection with the operation of each REO
Property in the Collection Account, and the Servicer shall account separately for revenues and funds received or expended with
respect to each REO Property.

The Servicer shall have full power and authority, subject only to the specific requirements and prohibitions of this Agreement (and,
in particular, Section 5.01(iii)(c)), to do any and all things in connection with any REO Property as are consistent with the
servicing standards set forth in Section 5.01.  In connection therewith, the Servicer shall deposit or cause to be deposited on a
daily basis in the Collection Account all revenues and collections received or collected by it with respect to each REO Property,
including all proceeds of any REO Disposition.  Subject to Section 5.15(iv), the Servicer shall withdraw (without duplication) from
the Collection Account, but solely from the revenues and collections received or collected by it with respect to a specific REO
Property, such funds necessary for the proper operation, management and maintenance of such REO Property, including the following:

(1)  all insurance premiums due and payable in respect of such REO Property;
(2)  all real estate taxes and assessments in respect of such REO Property that may result in the imposition of a lien thereon;
(3)  all customary and reasonable costs and expenses necessary to maintain, repair, appraise, evaluate, manage or operate such
     REO Property (including the customary and reasonable costs incurred by any "managing agent" retained by the Servicer in
     connection with the maintenance, management or operation of such REO Property);
(4)  all reasonable costs and expenses of restoration improvements, deferred maintenance and tenant improvements; and



--------------------------------------------------------------------------------



(5)  all other reasonable costs and expenses, including reasonable attorneys' fees, that the Servicer may suffer or incur in
     connection with its performance of its obligations under this Section (other than costs and expenses that the Servicer is
     expressly obligated to bear pursuant to this Agreement).


To the extent that amounts on deposit in the Collection Account are insufficient for the purposes set forth in clauses (1) through
(5) above, the Servicer shall, subject to Section 6.04, advance the amount of funds required to cover the shortfall with respect
thereto.  The Servicer shall promptly notify the Purchaser in writing of any failure by the Servicer to make a Servicing Advance of
the type specified in clauses (1) or () above (irrespective of whether such Servicing Advance is claimed to be non-recoverable by the
Servicer pursuant to Section 6.04).

Following the consummation of an REO Disposition, the Servicer shall remit to the Purchaser, in accordance with Section 6.01, any
proceeds from such REO Disposition in the Collection Account following the payment of all expenses and Servicing Advances relating to
the subject REO Property.

Section 5.14      Sale of Specially Serviced Mortgage Loans and REO Properties.

Subject to Section 5.01 (and, specifically, Section 5.01(3)(c)) and Section 5.15, the Servicer shall offer to sell any REO Property
no later than the time determined by the Servicer to be sufficient to result in the sale of such REO Property on or prior to the
purchase date specified in Section 5.15(3).  In accordance with the servicing standards set forth in Section 5.01, the Servicer shall
solicit bids and offers from Persons for the purchase of any Specially Serviced Mortgage Loan or REO Property and, upon receipt
thereof, promptly (but in any event within 3 Business Days) present such bids and offers to the Purchaser.  The Servicer shall not
accept any bid or offer for any Specially Serviced Mortgage Loan or REO Property except in compliance with Section 5.01(3(c).  The
Purchaser may reject any bid or offer if the Purchaser determines the rejection of such bid or offer would be in the best interests
of the Purchaser.  If the Purchaser rejects any bid or offer, the Servicer shall, if appropriate, seek an extension of the 2 year
period referred to in Section 5.15.

Subject to Section 5.01 (and, specifically, Section 5.01(3)(c)) and Section 5.15, the Servicer shall act on behalf of the Purchaser
in negotiating and taking any other action necessary or appropriate in connection with the sale of any Specially Serviced Mortgage
Loan or REO Property, including the collection of all amounts payable in connection therewith.  The terms of sale of any Specially
Serviced Mortgage Loan or REO Property shall be in the sole discretion of the Purchaser.  Any sale of a Specially Serviced Mortgage
Loan or any REO Disposition shall be without recourse to, or representation or warranty by, the Purchaser or the Servicer, and, if
consummated in accordance with the terms of this Agreement, then the Servicer shall have no liability to the Purchaser with respect
to the purchase price therefor accepted by the Purchaser.  The proceeds of any sale after deduction of the expenses of such sale



--------------------------------------------------------------------------------



incurred in connection therewith shall be promptly deposited in (a) if such sale is an REO Disposition, in the Collection Account in
accordance with Section 5.13 and (b) in any other circumstance, the Collection Account in accordance with Section 5.04.

Section 5.15      Realization Upon Specially Serviced Mortgage Loans and REO Properties.

(1)      Subject to Section 5.01(iii)(c), the Servicer shall foreclose upon or otherwise comparably convert the ownership of
properties securing such of the Specially Serviced Mortgage Loans as come into and continue in default and as to which (a) in the
reasonable judgment of the Servicer, no satisfactory arrangements can, in accordance with  Acceptable Servicing Procedures, be made
for collection of delinquent payments pursuant to Section 5.01 and (b) such foreclosure or other conversion is otherwise in
accordance with Section 5.01.  The Servicer shall not be required to expend its own funds in connection with any foreclosure or
towards the restoration, repair, protection or maintenance of any property unless it shall determine that such expenses will be
recoverable to it as Servicing Advances either through Liquidation Proceeds or through Insurance Proceeds (in accordance with Section
5.05) or from any other source relating to the Specially Serviced Mortgage Loan(including REO Disposition Proceeds).  The Servicer
shall be required to advance funds for all other costs and expenses incurred by it in any such foreclosure proceedings; provided that
it shall be entitled to reimbursement thereof from the proceeds of liquidation of the related Mortgaged Property, as contemplated by
Section 5.05.

(2)      Upon any Mortgaged Property becoming an REO Property, the Servicer shall promptly notify the Purchaser thereof, specifying
the date on which such Mortgaged Property became an REO Property.  Pursuant to its efforts to sell such REO Property, the Servicer
shall, either itself or through an agent selected by it, protect and conserve such REO Property in accordance with the servicing
standards set forth in Section 5.01 and may, subject to Section 5.01(3)(c) and incident to its conservation and protection of the
interests of the Purchaser, rent the same, or any part thereof, for the period to the sale of such REO Property.

(3)      Notwithstanding anything to the contrary contained herein, the Purchaser shall not, and the Servicer shall not on the
Purchaser's behalf, acquire any real property (or personal property incident to such real property) except in connection with a
default or a default that is imminent on a Mortgage Loan.  If the Purchaser acquires any real property (or personal property incident
to such real property) in connection with such a default, then such property shall be disposed of by the Servicer in accordance with
this Section and Section 5.14 as soon as possible but in no event later than 2 years after its acquisition by the Servicer on behalf
of the Purchaser, unless the Servicer obtains, at the expense of the Purchaser, in a timely fashion an extension from the Internal
Revenue Service for an additional specified period.

(4)      Any recommendation of the Servicer to foreclose on a defaulted Mortgage Loan shall be subject to a determination by the
Servicer that the proceeds of such foreclosure would exceed the costs and expenses of bringing such a proceeding.  The income earned



--------------------------------------------------------------------------------



from the management of any REO Property, net of reimbursement to the Servicer for Servicing Advances and fees for work-out
compensation in accordance with the FHLMC Servicing Guide, incurred with respect to such REO Property under Section 5.13, shall be
applied to the payment of the costs and expenses set forth in Section 5.13(iv), with any remaining amounts to be promptly deposited
in the Collection Account in accordance with Section 5.13.

(5)      If, in the exercise of its servicing obligations with respect to any Mortgaged Property hereunder, the Servicer deems it is
necessary or advisable to obtain an Environmental Assessment, then the Servicer shall so obtain an Environmental Assessment, it being
understood that all reasonable costs and expenses incurred by the Servicer in connection with any such Environmental Assessment
(including the cost thereof) shall be deemed to be Servicing Advances recoverable by the Servicer pursuant to Section 5.13(4).  Such
Environmental Assessment shall (a) assess whether (1) such Mortgaged Property is in material violation of applicable Environmental
Laws or (2) after consultation with an environmental expert, taking the actions necessary to comply with applicable Environmental
Laws is reasonably likely to produce a greater recovery on a net present value basis than not taking such actions, and (b) identify
whether (1) any circumstances are present at such Mortgaged Property relating to the use, management or disposal of any hazardous
materials for which investigation, testing, monitoring, containment, clean-up or remediation could be required under any federal,
state or local law or regulation, or (2) if such circumstances exist, after consultation with an environmental expert, taking such
actions is reasonably likely to produce a greater recovery on a present value basis than not taking such actions.  (The conditions
described in the immediately preceding clauses (a) and (b) shall be referred to herein as "Environmental Conditions Precedent to
Foreclosure.")  If any such Environmental Assessment so warrants, the Servicer is hereby authorized to and shall perform such
additional environmental testing as it deems necessary and prudent to establish the satisfaction of the foregoing Environmental
Conditions Precedent to Foreclosure or to proceed in accordance with Subsection (6) or (7), as the case may be, below (such
additional testing thereafter being included in the term "Environmental Assessment").

(6)      If an Environmental Assessment deemed necessary or advisable by the Servicer in accordance with Subsection 5 of this Section
5.15 establishes that any of the Environmental Conditions Precedent to Foreclosure is not satisfied with respect to any Mortgaged
Property, but the Servicer in good faith reasonably believes that it is in the best economic interest of the Purchaser to proceed
against such Mortgaged Property and, if title thereto is acquired, to take such remedial, corrective or other action with respect to
the unsatisfied condition or conditions as may be prescribed by applicable law to satisfy such condition or conditions, then the
Servicer shall so notify the Purchaser.  If, pursuant to Section 5.01(iii)(c), the Purchaser has notified the Servicer in writing to
proceed against such Mortgaged Property, then the Servicer shall so proceed.  The cost of any remedial, corrective or other action
contemplated by the preceding sentence in respect of any of the Environmental Conditions Precedent to Foreclosure that is not
satisfied shall not be an expense of the Servicer and the Servicer shall not be required to expend or risk its own funds or otherwise
incur any financial liability in connection with any such action.



--------------------------------------------------------------------------------



(7)      If an Environmental Assessment deemed necessary or advisable by the Servicer in accordance with Subsection 5 of this Section
 5.15 establishes that any of the Environmental Conditions Precedent to Foreclosure is not satisfied with respect to any Mortgaged
Property and, in accordance with Section 5.01(3)(c), the Purchaser elects or is deemed to have elected not to proceed against such
Mortgaged Property, then the Servicer shall, subject to Section 5.01(3)(c), take such action as Purchaser and Servicer shall agree
upon. .

(8)      Prior to the Servicer taking any action with respect to the use, management or disposal of any hazardous materials on any
Mortgaged Property, the Servicer shall request the approval of the Purchaser in accordance with Section 5.01(3(c) and, if such action
is approved by the Purchaser, (a) keep the Purchaser apprised of the progress of such action; and (b) take such action in compliance
with all applicable Environmental Laws.


Section 5.16 Investment of Funds in the Collection Account.

The Servicer may direct any depository institution which holds a Collection Account to invest the funds in the Collection Account in
one or more Permitted Investments bearing interest.  All such Permitted Investments shall be held to maturity, unless payable on
demand.  In the event amounts on deposit in the Collection Account are at any time invested in a Permitted Investment payable on
demand, the Servicer shall:

         (a)  consistent with any notice required to be given thereunder, demand that payment thereon be made on the last day such
         Permitted Investment may otherwise mature hereunder in an amount equal to the lesser of (1) all amounts then payable
         thereunder and (2) the amount required to be withdrawn on such date; and

         (b)  demand payment of all amounts due thereunder promptly upon determination by the Servicer or notice from the Purchaser
         that such Permitted Investment would not constitute a Permitted Investment in respect of funds thereafter on deposit in the
         Collection Account.

All income and gain realized from investment of funds deposited in the Collection Account shall be for the benefit of the Servicer
and shall be subject to its withdrawal in accordance with Section 5.05.  The Servicer shall deposit in the Collection Account the
amount of any loss incurred in respect of any Permitted Investment immediately upon realization of such loss.

 ARTICLE V: REPORTS; REMITTANCES; ADVANCES

Section 6.01 Remittances.



--------------------------------------------------------------------------------



(1) On each Remittance Date, the Servicer shall remit to the Purchaser (a) all amounts credited to the Collection Account as of the close of
business on the preceding Determination Date (including (1) the amount of any Payoff, together with interest thereon at the related
Remittance Rate to the  end of the month in which prepayment of the related Mortgage Loan occurs and (2) all proceeds of any REO
Disposition net of amounts payable to the Servicer pursuant to Section 5.13), net of charges against or withdrawals from the
Collection Account in accordance with Section 5.05, which charges against or withdrawals from the Collection Account the Servicer
shall make solely on such Remittance Date, plus (b) all Monthly Advances, if any, which the Servicer is obligated to remit pursuant
to Section 6.03; provided that the Servicer shall not be required to remit, until the next following Remittance Date, Prepaid Monthly
Payments and minus principal prepayments received after the last calendar day of the month preceding the Remittance Date. any amounts
attributable to Monthly Payments collected but due on a Due Date or Dates subsequent to the preceding Determination Date.

(2) All remittances made to the Purchaser on each Remittance Date will be made to the Purchaser or Purchaser's designee by wire transfer of
immediately available funds accordingly to the instructions that will be provided by Purchaser to the Servicer.

(3) With respect to any remittance received by the Purchaser after the Business Day on which such payment was due, the Servicer shall pay
to the Purchaser interest on any such late payment at an annual rate equal to the rate of interest as is publicly announced from time
to time by Citibank, N.A., New York, New York, as its prime lending rate, adjusted as of the date of each change, plus two percentage
points, but in no event greater than the maximum amount permitted by applicable law.  Such interest shall be paid by the Servicer to
the Purchaser on the date such late payment is made and shall cover the period commencing with the Business Day on which such payment
was due and ending with the Business Day on which such payment is made, both inclusive.  Such interest shall be remitted along with
such late payment.  Neither the payment by the Servicer nor the acceptance by the Purchaser of any such interest shall be deemed an
extension of time for payment or a waiver by the Purchaser of any Event of Default.


Section 6.02 Reporting.

         On or before the 5th calendar day (or, if such day is not a Business Day, on the immediately succeeding Business Day) of
each month during the term hereof, the Servicer shall deliver to the Purchaser monthly accounting reports in the form of Exhibits
6.02(a) through 6.02(g) attached hereto with respect to the most recently ended Monthly Period and the 6.02 (b) will be given in
electronic form..  .  The Purchaser may assess penalty fees in accordance with  The FNMA Guidefor late or incorrect reporting.

         The Servicer shall provide the Purchaser with such information concerning the Mortgage Loans as is necessary for the
Purchaser to prepare its federal income tax return as the Purchaser may reasonably request from time to time.

Section 6.03      Monthly Advances by the Servicer.



--------------------------------------------------------------------------------



(1)      Not later than the close of business on the Business Day immediately preceding each Remittance Date, the Servicer shall
deposit in the Collection Account an amount equal to all Monthly Payments not previously advanced by the Servicer (with interest
adjusted to the Remittance Rate) that were due on a Mortgage Loan and delinquent at the close of business on the related
Determination Date.  The Servicer may reduce the total amount to be deposited in the Collection Account as required by the foregoing
sentence by the amount of funds in the Collection Account which represent Prepaid Monthly Payments.

(2)      The Servicer's obligations to make Monthly Advances as to any Mortgage Loan will continue through the last Monthly Payment
due prior to the payment in full of the Mortgage Loan, or through the Remittance Date prior to the Remittance Date for the remittance
of all Liquidation Proceeds and other payments or recoveries (including Insurance Proceeds or Condemnation Proceeds) with respect to
the Mortgage Loan; provided that such obligation shall cease if the Servicer furnishes to the Purchaser an Officers' Certificate
evidencing the determination by the Servicer in accordance with Section 6.04 that advances with respect to such Mortgage Loan are
non-recoverable.

Section 6.04      Non-recoverable Advances.

         The determination by the Servicer that any Monthly Advance or Servicing Advance, if made, would constitute a non-recoverable
advance shall be evidenced by an Officers' Certificate delivered to the Purchaser detailing the reasons for such determination, with
copies of a relevant appraisal by an MAI Appraiser who is Independent and, if such reports are to be used to determine that any
Monthly Advance or Servicing Advance would be a non-recoverable advance, all engineers' reports, environmental reports or other
information relevant thereto that support such determination.  Such Officers' Certificate shall set forth the Servicer's
considerations in reaching its conclusion that such advance is non-recoverable, and such conclusion shall be based upon, in addition
to the above-described appraisal and reports, income and expense statements, rent rolls, occupancy, property inspections, servicer
inquiries and other information of similar nature that support the Servicer's conclusion that such advance is non-recoverable.  The
Purchaser shall have a period of 45 days following the later of (i) the receipt by the Purchaser of such Officers' Certificate and
all documentation supplied by the Servicer relating thereto and (ii) the receipt by the Purchaser of such other related documentation
or information as shall have been reasonably requested by the Purchaser within 30 days following the delivery of such Officers'
Certificate, to approve, by the exercise by the Purchaser of its reasonable credit judgment, the subject Monthly Advance or Servicing
Advance as a non-recoverable advance.  Only if the Purchaser has so approved any Monthly Advance or Servicing Advance as
non-recoverable shall the Servicer be entitled to reimbursement for such non-recoverable advance (solely to the extent made) as
provided in Section 5.05 or Section 5.13, as applicable.  The Servicer shall also deliver to the Purchaser from time to time upon
request copies of any appraisals and other reports or information of the type described in this Section 6.04 that it possesses
relative to any Mortgaged Property.



--------------------------------------------------------------------------------



Section 6.05      Itemization of Servicing Advances.

The Servicer shall provide the Purchaser with an itemization of all Servicing Advances incurred or made by the Servicer hereunder not
less than quarterly and at such other times as the Purchaser may from time to time reasonably request.

ARTICLE VI: GENERAL SERVICING PROCEDURE

 Section 7.01     Enforcement of Due-on-Sale Clauses, Assumption Agreements.

(1)      The Servicer will, to the extent it has knowledge of any conveyance or prospective conveyance by any Mortgagor of the
Mortgaged Property (whether by absolute conveyance or by contract of sale, and whether or not the Mortgagor remains or is to remain
liable under the Mortgage Note and/or the Mortgage), exercise its rights to accelerate the maturity of such Mortgage Loan under any
"due-on-sale" clause applicable thereto; provided that the Servicer shall not exercise any such rights if prohibited by law from
doing so or if the exercise of such rights would impair or threaten to impair any recovery under the related Primary Insurance
Policy, if any.
(2)      If the Servicer is prohibited from enforcing such "due-on-sale" clause, then the Servicer will enter into an assumption
agreement with the Person to whom the Mortgaged Property has been conveyed or is proposed to be conveyed, pursuant to which such
Person becomes liable under the Mortgage Note and, to the extent permitted by applicable state law, the Mortgagor remains liable
thereon.  (For purposes of this Section 7.01, the term "assumption" is deemed to also include a sale of the Mortgaged Property
subject to the Mortgage that is not accompanied by an assumption or substitution of liability agreement.)  If any Mortgage Loan is to
be assumed, then the Servicer shall inquire into the creditworthiness of the proposed transferee and shall use the same Cendant
Mortgage underwriting criteria for approving the credit of the proposed transferee that are used with respect to underwriting
mortgage loans of the same type as the Mortgage Loans.  Where an assumption is allowed, the Servicer, with the prior written consent
of the primary mortgage insurer, if any, and subject to the conditions of Section 7.01(iii), shall, and is hereby authorized to,
enter into a substitution of liability agreement with the Person to whom the Mortgaged Property is proposed to be conveyed pursuant
to which the original mortgagor is released from liability and such Person is substituted as mortgagor and becomes liable under the
related Mortgage Note.  Any such substitution of liability agreement shall be in lieu of an assumption agreement.  In no event shall
the Note Rate, the amount of the Monthly Payment or the final maturity date be changed.  The Servicer shall notify the Purchaser that
any such substitution of liability or assumption agreement has been completed by forwarding to the Purchaser the original of any such
substitution of liability or assumption agreement, which document shall be added to the related Purchaser's Mortgage File and shall,
for all purposes, be considered a part of such Purchaser's Mortgage File to the same extent as all other documents and instruments
constituting a part thereof.  Any fee collected by the Servicer for entering into an assumption or substitution of liability
agreement shall be retained by the Servicer as additional compensation for servicing the Mortgage Loans.
(3)      If the credit of the proposed transferee does not meet such underwriting criteria, then the Servicer shall, to the extent
permitted by the Mortgage or the Mortgage Note and by applicable law, accelerate the maturity of the Mortgage Loan.



--------------------------------------------------------------------------------



Section 7.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage Loan, the Servicer will immediately notify the Purchaser by a certification of a
Servicing Officer, which certification shall include a statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the Collection Account pursuant to Section 5.04 have been or will
be so deposited and shall request delivery to it of the Purchaser's Mortgage File held by the Purchaser or its designee.  Upon
receipt of such certification and request, the Purchaser shall promptly release the related mortgage documents to the Servicer and
the Servicer shall promptly prepare and process any satisfaction or release.  No expense incurred in connection with any instrument
of satisfaction or deed of reconveyance shall be chargeable to the Collection Account.

         If the Servicer satisfies or releases a Mortgage without having obtained payment in full of the indebtedness secured by the
Mortgage, or should it otherwise take such action which results in a reduction of the coverage under the Primary Insurance Policy, if
any, then the Servicer shall promptly give written notice thereof to the Purchaser, and, within 10 Business Days following written
demand therefor from the Purchaser to the Servicer, the Servicer shall repurchase the related Mortgage Loan by paying to the
Purchaser the Repurchase Price therefor by wire transfer of immediately available funds directly to the Purchaser's Account.

         From time to time and as appropriate for the servicing or foreclosure of the Mortgage Loan, including for this purpose
collection under any Primary Insurance Policy, the Purchaser or Purchaser's designee shall, upon request of the Servicer and delivery
to the Purchaser of a servicing receipt signed by a Servicing Officer, release the  Mortgage File held by the Purchaser to the
Servicer.  Such servicing receipt shall obligate the Servicer to return the related Mortgage Loan documents to the Purchaser when the
need therefor by the Servicer no longer exists, unless the Mortgage Loan has been liquidated and the Liquidation Proceeds relating to
the Mortgage Loan have been deposited in the Collection Account or the  Mortgage File or such document has been delivered to an
attorney, or to a public trustee or other public official as required by law, for purposes of initiating or pursuing legal action or
other proceedings for the foreclosure of the Mortgaged Property either judicially or nonjudicially, and the Servicer has delivered to
the Purchaser a certificate of a Servicing Officer certifying as to the name and address of the Person to which such  Mortgage File
or such document was delivered and the purpose or purposes of such delivery.  Upon receipt of a certificate of a Servicing Officer
stating that such Mortgage Loan was liquidated and the Liquidation Proceeds were deposited in the Collection Account, the servicing
receipt shall be released by the Purchaser to the Servicer.



--------------------------------------------------------------------------------



Section 7.03      Servicing Compensation.

         As compensation for its services hereunder, the Servicer shall be entitled to retain from interest payments actually
collected on the Mortgage Loans the amounts provided for as the Servicing Fee.  The Servicing Fee in respect of a Mortgage Loan for a
particular month shall become payable only upon the receipt by the Servicer from the Mortgagor of the full Monthly Payment in respect
of such Mortgage Loan.  Additional servicing compensation in the form of assumption fees, as provided in Section 7.01, late payment
charges and other servicer compensation for modifications, short sales, and other services not to exceed those fees described in the
FHLMC Servicing Guide shall be retained by the Servicer to the extent not required to be deposited in the Collection Account.  The
Servicer shall be required to pay all expenses incurred by it in connection with its servicing activities hereunder and shall not be
entitled to reimbursement therefor except as specifically provided for herein.

Section 7.04      Annual Statement as to Compliance.

         The Servicer will deliver to the Purchaser on or before March 31 of each year, beginning with March 31, 2002, an Officers'
Certificate stating that (i) a review of the activities of the Servicer during the preceding calendar year and of performance under
this Agreement has been made under such officers' supervision, (ii) the Servicer has fully complied with the provisions of this
Agreement and (iii) to the best of such officers' knowledge, based on such review, the Servicer has fulfilled all of its obligations
under this Agreement throughout such year, or, if there has been a default in the fulfillment of any such obligation, specifying each
such default known to such officers and the nature and status thereof.

Section 7.05      Annual Independent Certified Public Accountants' Servicing Report.

         On or before March 31 of each year beginning March 31, 2002, the Servicer at its expense shall cause a firm of independent
public accountants which is a member of the American Institute of Certified Public Accountants to furnish a statement to the
Purchaser to the effect that such firm has examined certain documents and records relating to the servicing of the mortgage loans
generally that include a sampling of the Mortgage Loans, the provisions of Article VI have been complied with and, on the basis of
such an examination conducted substantially in accordance with the Uniform Single Attestation Program for Mortgage Bankers, such
servicing has been conducted in compliance with this Agreement, except for (i) such exceptions as such firm shall believe to be
immaterial, and (ii) such other exceptions as shall be set forth in such statement.



--------------------------------------------------------------------------------



Section 7.06      Purchaser's Right to Examine Servicer Records.

         The Purchaser shall have the right to examine and audit, during business hours or at such other times as are reasonable
under applicable circumstances, upon five days advance notice any and all of (i) the credit and other loan files relating to the
Mortgage Loans or the Mortgagors, (ii) any and all books, records, documentation or other information of the Servicer (whether held
by the Servicer or by another) relating to the servicing of the Mortgage Loans and (iii) any and all books, records, documentation or
other information of the Servicer (whether held by the Servicer or by another) that are relevant to the performance or observance by
the Servicer of the terms, covenants or conditions of this Agreement.  The Servicer shall be obligated to make the foregoing
information available to the Purchaser at the site where such information is stored; provided that the Purchaser shall be required to
pay all reasonable costs and expenses incurred by the Servicer in making such information available.

ARTICLE VIII                           REPORTS TO BE PREPARED BY THE SERVICER

Section 8.01      The Servicer's Reporting Requirements.

Electronic Format.  If requested by the Purchaser or its designee, the Servicer shall supply any and all information regarding the
Mortgage Loans and the REO Properties, including all reports required to be delivered pursuant to  Section 5.03, Section 6.02 and
this Section 8.01, to the Purchaser in electronic format reasonably acceptable to Purchaser.

REO Property Reports.  On or before the 3rd Business Day preceding each Determination Date, the Servicer shall deliver to the
Purchaser a report, in form acceptable to Purchaser, describing in reasonable detail the Servicer's efforts in connection with the
sale of each REO Property and setting forth all operating income (including rental income) and operating expenses pertaining to each
REO Property for the previous month, together with rent rolls, operating statements, and such other information as is referenced on
such report pertaining to the REO Property.

Additional Reports; Further Assurances.  On or before the 3rd Business Day preceding each Determination Date, the Servicer shall
deliver to the Purchaser (i) a report, acceptable to the Purchaser, describing in reasonable detail all Mortgage Loans that are 90
days or more delinquent and the Servicer's activities in connection with such delinquencies and (ii) a report (substantially in the
form of Exhibit 8.01 attached hereto) with respect to delinquent Mortgage Loans.  Utilizing resources reasonably available to the
Servicer without incurring any cost except the Servicer's overhead and employees' salaries, the Servicer shall furnish to the
Purchaser during the term of this Agreement such periodic, special or other reports, information or documentation, whether or not
provided for herein, as shall be reasonably requested by the Purchaser with respect to Mortgage Loans or REO Properties (provided the



--------------------------------------------------------------------------------



Purchaser shall have given the Servicer reasonable notice and opportunity to prepare such reports, information or documentation),
including any reports, information or documentation reasonably required to comply with any regulations of any governmental agency or
body having jurisdiction over the Purchaser, all such reports or information to be as provided by and in accordance with such
applicable instructions and directions as the Purchaser may reasonably request.  If any of such reports are not customarily prepared
by the Servicer or require that the Servicer program data processing systems to create the reports, then the Purchaser shall pay to
the Servicer a fee mutually agreed to by the Purchaser and the Servicer taking into account the Servicer's actual time and cost in
preparing such reports.  The Servicer agrees to execute and deliver all such instruments and take all such action as the Purchaser,
from time to time, may reasonably request in order to effectuate the purposes and to carry out the terms of this Agreement.


Section 8.02      Financial Statements.

         The Servicer understands that, in connection with marketing the Mortgage Loans, the Purchaser may make available to any
prospective purchaser of the Mortgage Loans the Servicer's audited financial statements for its fiscal year 1999 and its audited
financial statements for fiscal year 2000, together with any additional statements provided pursuant to the next sentence.  During
the term hereof, the Servicer will deliver to the Purchaser audited financial statements for each of its fiscal years following the
Funding Date and all other financial statements prepared following the Funding Date to the extent any such statements are available
upon request to the public at large.

         The Servicer also agrees to make available upon reasonable notice and during normal business hours to any prospective
purchasers of the Mortgage Loans a knowledgeable financial or accounting officer for the purpose of answering questions respecting
recent developments affecting the Servicer or the financial statements of the Servicer which may affect, in any material respect, the
Servicer's ability to comply with its obligations under this Agreement, and to permit any prospective purchasers upon reasonable
notice and during normal business hours to inspect the Servicer's servicing facilities for the purpose of satisfying such prospective
purchasers that the Servicer has the ability to service the Mortgage Loans in accordance with this Agreement.



--------------------------------------------------------------------------------



ARTICLEIX: THE SELLERS

Section 9.01      Indemnification; Third Party Claims.

         Each Seller shall indemnify and hold harmless the Purchaser, its directors, officers, agents, employees, and assignees
(each, an "Indemnified Party") from and against any costs, damages, expenses (including reasonable attorneys' fees and costs,
irrespective of whether or not incurred in connection with the defense of any actual or threatened action, proceeding, or claim),
fines, forfeitures, injuries, liabilities or losses ("Losses") suffered or sustained in any way by any such Person, no matter how or
when arising (including Losses incurred or sustained in connection with any judgment, award, or settlement), in connection with or
relating to (i) a breach by such Seller of any of its representations and warranties contained in Article III or (ii) a breach by
such Seller of any of its covenants and other obligations contained herein including any failure to service the Mortgage Loans in
compliance with the terms hereof.  The applicable Seller shall immediately (i) notify the Purchaser if a claim is made by a third
party with respect to this Agreement, any Mortgage Loan and/or any REO Property (ii) assume the defense of any such claim and pay all
expenses in connection therewith, including attorneys' fees, and (iii) promptly pay, discharge and satisfy any judgment, award, or
decree that may be entered against it or the Indemnified Party in respect of such claim.  Nothing contained herein shall prohibit the
Indemnified Party, at its expense, from retaining its own counsel to assist in any such proceedings or to observe such proceedings;
provided that neither Seller shall be obligated to pay or comply with any settlement to which it has not consented.  All amounts
required to be paid or reimbursed by a Seller hereunder shall be paid or reimbursed as and when incurred by the Indemnified Party
upon demand therefor by such Indemnified Party.

Section 9.02      Merger or Consolidation of the Seller.

         Each Seller will keep in full effect its existence, rights and franchises as a corporation or a Delaware business trust, as
applicable, under the laws of the state of its organization and will obtain and preserve its qualification to do business as a
foreign entity in each jurisdiction in which such qualification is or shall be necessary to protect the validity and enforceability
of this Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which a Seller may be merged or consolidated, or any corporation resulting from any merger, conversion or
consolidation (including by means of the sale of all or substantially all of such Seller's assets to such Person) to which the Seller
shall be a party, or any Person succeeding to the business of the Seller, shall be the successor of the Seller hereunder, without the
execution or filing of any paper or any further act on the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided that, unless otherwise consented to by the Purchaser, the successor or surviving Person, in the case of a
merger or consolidation, etc. of the Servicer, shall be an institution qualified to service mortgage loans on behalf of FNMA and
FHLMC in accordance with the requirements of Section 3.02(1), shall not cause a rating on any security backed by a Mortgage Loan to
be downgraded and shall satisfy the requirements of Section 12.01 with respect to the qualifications of a successor to such Seller.



--------------------------------------------------------------------------------



Section 9.03      Limitation on Liability of the Sellers and Others.

         Neither the Sellers nor any of the officers, employees or agents of the Sellers shall be under any liability to the
Purchaser for any action taken or for refraining from the taking of any action in good faith pursuant to this Agreement or pursuant
to the express written instructions of the Purchaser, or for errors in judgment made in good faith; provided that this provision
shall not protect the Sellers or any such Person against any breach of warranties or representations made herein, or failure to
perform its obligations in compliance with any standard of care set forth in this Agreement, or any liability which would otherwise
be imposed by reasons of willful misfeasance, bad faith, negligence or any breach in the performance of the obligations and duties
hereunder.  The Sellers and any officer, employee or agent of the Sellers may rely in good faith on any document of any kind
reasonably believed by the Sellers or such Person to be genuine and prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.

The Sellers shall not be under any obligation to appear in, prosecute or defend any legal action that is not incidental to their
duties hereunder and which in their opinion may involve them in any expense or liability; provided that the Sellers may with the
written consent of Purchaser undertake any such action that it may deem necessary or desirable in respect of this Agreement and the
rights and duties of the parties hereto. In such event, the legal expenses and costs of such action and any liability resulting
therefrom shall be expenses, costs and liabilities for which the Sellers shall notify the Purchaser and the Purchaser shall either
(1) authorize the removal of the expenses by the Seller from the Collection Account or (2)  Remit the requested expenses to the
Seller .


Section 9.04      Servicer Not to Resign.

         With respect to the retention by Cendant Mortgage of the servicing of the Mortgage Loans and the REO Properties hereunder,
Cendant Mortgage acknowledges that the Purchaser has acted in reliance upon Cendant Mortgage's Independent status, the adequacy of
its servicing facilities, plan, personnel, records and procedures, its integrity, reputation and financial standing and the
continuance thereof.  Consequently, Cendant Mortgage shall not assign the servicing rights retained by it hereunder to any third
party nor resign from the obligations and duties hereby imposed on it except (i) with the approval of the Purchaser, such approval
not to be unreasonably withheld, or (ii) 30 Business Days following any determination that its duties hereunder are no longer
permissible under applicable law and such incapacity cannot be cured by Cendant Mortgage.  Any determination permitting the transfer
of the servicing rights or the resignation of Cendant Mortgage under Subsection (ii) hereof shall be evidenced by an opinion of
counsel to such effect delivered to the Purchaser, which opinion of counsel shall be in form and substance reasonably acceptable to
the Purchaser.



--------------------------------------------------------------------------------



ARTICLEX:  DEFAULT

Section 10.01     Events of Default.

         In case one or more of the following events shall occur and be continuing:

(1)      any failure by the Servicer to remit to the Purchaser any payment required to be made under the terms of this Agreement
     which continues unremedied for a period of 3  Business Days unless such failure to remit is due to a cause beyond the Servicer's
     control, including an act of God, act of civil, military or governmental authority, fire, epidemic, flood, blizzard, earthquake,
     riot, war, or sabotage, provided that the Servicer gives the Purchaser notice of such cause promptly and uses commercially
     reasonable efforts to correct such failure to remit and does so remit within 2 Business Days following the end of the duration
     of the cause of such failure to remit; or

(2)      any failure on the part of a Seller/Servicer duly to observe or perform in any material respect any of the covenants or
     agreements on the part of such Seller/Servicer set forth in this Agreement which continues unremedied for a period of 45 days
     after the date on which written notice of such failure, requiring the same to be remedied, shall have been given to the
     applicable Seller/Servicer by the Purchaser; provided that such 45-day period shall not begin with respect to any failure to
     cure or repurchase in accordance with Sections 2.04 and/or 3.04 until the expiration of the cure periods provided for in
     Sections 2.04 and/or 3.04, as applicable;

(3)      any filing of an Insolvency Proceeding by or on behalf of a Seller/Servicer, any consent by or on behalf of a
     Seller/Servicer to the filing of an Insolvency Proceeding against a Seller/Servicer, or any admission by or on behalf of a
     Seller/Servicer of its inability to pay its debts generally as the same become due;

(4)       any filing of an Insolvency Proceeding against a Seller/Servicer that remains undismissed or unstayed for a period of 60
     days after the filing thereof;

(5)       any issuance of any attachment or execution against, or any appointment of a conservator, receiver or liquidator with
     respect to, all or substantially all of the assets of a Seller/Servicer;

(6)       any failure or inability of Cendant Mortgage to be eligible to service Mortgage Loans for FNMA or FHLMC;

(7)      any sale, transfer, assignment, or other disposition by a Seller/Servicer of all or substantially all of its property or
     assets to a Person who does not meet the qualifications enumerated or incorporated by reference into Section 9.02, any
     assignment by a Seller/Servicer of this Agreement or any of a Seller's/Servicer's rights or obligations hereunder except in
     accordance with Section 9.04, or any action taken or omitted to be taken by a Seller/Servicer in contemplation or in furtherance
     of any of the foregoing, without the consent of the Purchaser;



--------------------------------------------------------------------------------



then, and in each and every such case, so long as an Event of Default shall not have been remedied, the Purchaser, by notice in
writing to the Sellers may, in addition to whatever rights the Purchaser may have at law or in equity to damages, including
injunctive relief and specific performance, terminate all the rights and obligations of the Sellers and The Servicer under this
Agreement and in and to the Mortgage Loans(including the Servicing rights thereon) and the proceeds thereof subject to Section 12.01,
without the Purchaser's incurring any penalty or fee of any kind whatsoever in connection therewith; provided that, upon the
occurrence of an Event of Default under Subsection (3), (4) or (5) of this Section 10.01, this Agreement and all authority and power
of the Sellers hereunder (whether with respect to the Mortgage Loans, the REO Properties or otherwise) shall automatically cease.  On
or after the receipt by the Sellers of such written notice, all authority and power of the Sellers under this Agreement (whether with
respect to the Mortgage Loans or otherwise) shall cease.

ARTICLEXI:  TERMINATION

Section 11.01     Term and Termination.

(1)      The servicing obligations of the Servicer under this Agreement may be terminated as provided in Section 10.01 hereof.


(2) In any case other than as provided under Subsection (1) hereof, the respective obligations and responsibilities of the Sellers
and Servicer hereunder shall terminate upon:  (a) the later of the final payment or other liquidation (or any advance with respect
thereto) of the last Mortgage Loan or the disposition of all REO Property and the remittance of all funds due hereunder; or (b) the
mutual written consent of the Sellers and the Purchaser.


(3)  Upon any termination of this Agreement or the servicing obligations of the Servicer hereunder, then the Servicer shall prepare,
execute and deliver all agreements, documents and instruments, including all  Mortgage Files, and do or accomplish all other acts or
things necessary or appropriate to effect such termination, all at the Servicer's sole expense.  In any such event, the Servicer
agrees to cooperate with the Purchaser in effecting the termination of the Servicer's servicing responsibilities hereunder, including
the transfer to the Purchaser or its designee for administration by it of all cash amounts which shall at the time be contained in,
or credited by the Servicer to, the Collection Account and/or the Escrow Account or thereafter received with respect to any Mortgage
Loan or REO Property.

Section 11.02 Termination without Cause

         In the event that any Mortgage Loans become delinquent in their payment obligations, and the Purchaser has no disposition
option other than to sell such non-performing Mortgage Loans to a third party purchaser on a servicing released basis, then Seller



--------------------------------------------------------------------------------



agrees to act in the following manner:  (i) either allow the servicing function on such non-performing Mortgage Loans to be released
to the Purchaser's third party purchaser; or (ii) purchase the non-performing Mortgage Loans from the Purchaser under the same price
and terms which the Purchaser's third party purchaser would have purchased such non-performing Mortgage Loans.


Section 11.03     Survival.

         Notwithstanding anything to the contrary contained herein, the representations and warranties of the parties contained
herein and in any certificate or other instrument delivered pursuant hereto, as well as the other covenants hereof (including those
set forth in Section 9.01) , shall survive the termination of this Agreement and shall inure to the benefit of the parties, their
successors and assigns. Sellers further agree that the representations, warranties and covenants made by Sellers herein and in any
certificate or other instrument delivered pursuant hereto shall be deemed to be relied upon by Purchaser notwithstanding any
investigation heretofore made by Purchaser or on Purchaser's behalf.



                                                   ARTICLE VIIII: GENERAL PROVISIONS

Section 12.01     Successor to the Servicer.

         Upon the termination of the Servicer's  servicing  responsibilities  and duties under this Agreement pursuant to Section 9.04,
10.01, or 11.01, the Purchaser shall (i) succeed to and assume all of the Servicer's  responsibilities,  rights, duties and obligations
under this  Agreement or  (ii) appoint a successor  servicer which shall succeed to all rights and assume all of the  responsibilities,
duties and  liabilities of the Servicer under this Agreement prior to the  termination of the Servicer's  responsibilities,  duties and
liabilities  under  this  Agreement.  If the  Servicer's  duties,  responsibilities  and  liabilities  under this  Agreement  should be
terminated  pursuant to the  aforementioned  sections,  then the Servicer shall continue to discharge such duties and  responsibilities
during the period from the date it acquires  knowledge of such termination  until the effective date thereof (if applicable) all on the
terms and  conditions  contained  herein and shall take no action  whatsoever  that might impair or  prejudice  the rights or financial
condition of its  successor.  The  termination  of the  Servicer's  servicing  responsibilities  pursuant to any of the  aforementioned
Sections  shall not,  among  other  things,  relieve  the  Servicer  of its  obligations  pursuant to  Section 2.04  and/or  7.02,  the
representations  and warranties or other obligations set forth in Sections 2.04,  3.01, 3.02 and 3.03 and the remedies available to the
Purchaser  under the  various  provisions  of this  Agreement.  In  addition,  such  termination  shall not affect any claims  that the
Purchaser may have against the Servicer arising prior to any such termination.

Section 12.02         Governing Law.

         This Agreement is to be governed by, and construed in accordance with the internal laws of the State of New York without
giving effect to principals of conflicts of laws. The obligations, rights, and remedies of the parties hereunder shall be determined
in accordance with such laws.



--------------------------------------------------------------------------------



Section 12.03     Notices.

         Any notices or other communications permitted or required hereunder shall be in writing and shall be deemed conclusively to
have been given if personally delivered, sent by courier with delivery against signature therefor, mailed by registered mail, postage
prepaid, and return receipt requested or transmitted by telex, telegraph or telecopier and confirmed by a similar writing mailed or
sent by courier as provided above, to (i) in the case of the Purchaser, EMC Mortgage Corporation; MacArthur Ridge II, 909 Hidden
Ridge Drive, Suite 200, Irving, TX 75038, Attention: Ed Raice with copy to Bear Stearns 245 Park Avenue, New York, NY 10167 Attention
Legal Department, or such other address as may hereafter be furnished to the Seller in writing by the Purchaser, (ii) in the case of
the Cendant Mortgage, Cendant Mortgage Corporation, 6000 Atrium Way, Mt. Laurel, NJ  08054, Attention:  Peter A. Thomas, Vice
President, Secondary Marketing, and (iii) in the case of the Trust, c/o Cendant Mortgage Corporation, as  Administrator, 6000 Atrium
Way, Mt. Laurel, NJ  08054, Attention:  Peter A. Thomas, Vice President, Secondary Marketing ,or such other address as may hereafter
be furnished to the Purchaser in writing by the applicable Seller.

Section 12.04     Severability of Provisions.

         If any one or more of the covenants, agreements, provisions or terms of this Agreement shall be for any reason whatsoever
held invalid, the invalidity of any such covenant, agreement, provision or term of this Agreement shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

Section 12.05     Schedules and Exhibits.

         The schedules and exhibits that are attached to this Agreement are hereby incorporated herein and made a part hereof by this
reference.

Section 12.06     General Interpretive Principles.

         For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires:

(1) the terms defined in this Agreement have the meanings assigned to them in this Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other gender;

(2) any reference in this Agreement to this Agreement or any other agreement, document, or instrument shall be a reference to this
Agreement or any other such agreement, document, or instrument as the same has been amended, modified, or supplemented in accordance
with the terms hereof and thereof (as applicable);



--------------------------------------------------------------------------------



(3) accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting
principles;

(4) references herein to "Articles," "Sections," "Subsections," "Paragraphs," and other subdivisions without reference to a document
are to designated articles, sections, subsections, paragraphs and other subdivisions of this Agreement, unless the context shall
otherwise require;

(5) a reference to a subsection without further reference to a section is a reference to such subsection as contained in the same
section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

(6) a reference to a "day" shall be a reference to a calendar day;

(7) the words "herein," "hereof," "hereunder" and other words of similar import refer to this Agreement as a whole and not to any
particular provision; and

(8) the terms "include" and "including" shall mean without limitation by reason of enumeration.

Section 12.07     Waivers and Amendments, Noncontractual Remedies; Preservation of Remedies.

         This Agreement may be amended, superseded, canceled, renewed or extended and the terms hereof may be waived, only by a
written instrument signed by authorized representatives of the parties or, in the case of a waiver, by an authorized representative
of the party waiving compliance.  No such written instrument shall be effective unless it expressly recites that it is intended to
amend, supersede, cancel, renew or extend this Agreement or to waive compliance with one or more of the terms hereof, as the case may
be.  No delay on the part of any party in exercising any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege, or any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any other such right, power or privilege.  The rights
and remedies herein provided are cumulative and are not exclusive of any rights or remedies that any party may otherwise have at law
or in equity.

Section 12.08     Captions.

         All section titles or captions contained in this Agreement or in any schedule or exhibit annexed hereto or referred to
herein, and the table of contents to this Agreement, are for convenience only, shall not be deemed a part of this Agreement and shall
not affect the meaning or interpretation of this Agreement.



--------------------------------------------------------------------------------



Section 12.09     Counterparts; Effectiveness; Assigns.

         This Agreement may be executed by the parties hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one and the same instrument.  This Agreement shall become
effective as of the date first set forth herein upon the due execution and delivery of this Agreement by each of the parties hereto.
None of the Sellers shall assign its rights and obligations under this Agreement without the prior written consent of the Purchaser,
which consent shall not be unreasonably withheld.

Section 12.10     Entire Agreement; Amendment.

         This Agreement (including the schedules and exhibits annexed hereto or referred to herein), together with the Cendant Guide,
contains the entire agreement between the parties hereto with respect to the transactions contemplated hereby and supersedes all
prior agreements, written or oral, with respect thereto. No amendment, modification or alteration of the terms or provisions of this
Agreement shall be binding unless the same shall be in writing and duly executed by the authorized representatives of the parties
hereto.

Section 12.11     Further Assurances.

         Each party hereto shall take such additional action as may be reasonably necessary to effectuate this Agreement and the
transactions contemplated hereby.  The Sellers will promptly and duly execute and deliver to the Purchaser such documents and
assurances and take such further action as the Purchaser may from time to time reasonably request in order to carry out more
effectively the intent and purpose of this Agreement and to establish and protect the rights and remedies created or intended to be
created in favor of the Purchaser.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Sellers and the Purchaser have caused their names to be signed hereto by their respective officers as of the
date first written above.

EMC Mortgage Corporation
By:  __________________________________________
Name:
Title:


CENDANT MORTGAGE CORPORATION

By:  __________________________________________
Name:    Peter A.  Thomas
Title:   Vice President


BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST (formerly known as CENDANT RESIDENTIAL
MORTGAGE TRUST)

By:      Cendant Mortgage Corporation, as Administrator

By:  __________________________________________
Name:    Peter A. Thomas
Title:   Vice President



--------------------------------------------------------------------------------



Schedule B-1

                 On or prior to the Funding Date,  the Seller shall deliver to the Purchaser,  or its designee,  each of the following
documents for each Mortgage Loan:(i)        The  original  Mortgage  Note  endorsed,  "Pay to the  order of  ________________,  without
recourse"  and signed in the name of the Seller by an  authorized  officer.  In the event that the  Mortgage  Loan was  acquired by the
Seller in a merger,  the endorsement  must be by "[SELLER],  successor by merger to [name of  predecessor]";  and in the event that the
Mortgage Loan was acquired or originated by the Seller while doing business under another name, the  endorsement  must be by "[SELLER],
formerly known as [previous name]";(ii)     Original recorded Mortgage,  with evidence of recording  information thereon except for any
Mortgage  which has been  forwarded  to the  appropriate  recorder's  office for  recordation  and which has not been  returned by such
recording  officer,  in which case the Seller  shall  deliver and release to  Purchaser a certified  true copy of any such  Mortgage so
certified by the Seller with evidence of such Mortgage's delivery to the appropriate  recorder's office. In addition,  the Seller shall
deliver and release to the Purchaser the original recorded Mortgage within 90 days after the Funding Date;(iii)    Original  Assignment
of Mortgage,  in blank,  which assignment shall be in form and substance  acceptable for recording but not recorded.  In the event that
the  Mortgage  Loan was  acquired by the Seller in a merger,  the  assignment  must be by  "[SELLER],  successor  by merger to [name of
predecessor]";  and in the event that the Mortgage  Loan was acquired or originated  by the Seller while doing  business  under another
name, the assignment must be by "[SELLER], formerly known as [previous name]";(iv)      Original  policy  of  title  insurance,  except
for those  Mortgage Loans  originated  within 60 days before the Funding Date, for which Mortgage Loans the Seller shall have delivered
and released to the  Purchaser the related  binders.  In addition,  the Seller shall  deliver to the  Purchaser the original  policy of
title insurance  within 90 days after the Funding Date. The policy must be properly  endorsed,  any necessary  notices of transfer must
be  forwarded  and any other  action  required to be taken must be taken in order to fully  protect,  under the terms of the policy and
applicable law, Purchaser's interest as first mortgagee;(v)   Original of all assumption, extensions and modification agreements;(vi)
If required  under Section 7, the original  policy of primary  mortgage  guaranty  insurance,  or where such insurance is provided by a
master policy, a certified true copy of the master policy and the original certificate of insurance;(vii) Original             recorded
intermediate assignments of the Mortgage, including warehousing assignments, if any.
(viii)   Copies of documents evidencing the Borrower's pledge of additional collateral securing the Mortgage Loan, if applicable.

(ix)     With respect to a Cooperative  Loan: (i) a copy of the cooperative  lease and the assignment of such cooperative  lease to the
originator of the Mortgage  Loan,  with all  intervening  assignments  showing a complete  chain of title and an assignment  thereof by
Seller;  (ii) the stock certificate  together with an undated stock power relating to such stock certificate  executed in blank;  (iii)
the recognition  agreement in substantially  same form as standard  "AZTECH" form; (iv) copies of the financial  statement filed by the
originator as secured party and, if applicable,  a filed UCC-3 Assignment of the subject security  interest showing a complete chain of
title,  together with an executed  UCC-3  Assignment of such security  interest by the Seller in a form  sufficient for filing (v) loan
security agreement.





--------------------------------------------------------------------------------




                                                                                                       EXHIBIT H-16





                                                       EMC MORTGAGE CORPORATION

                                                               Purchaser

                                                                  and

                                                    WELLS FARGO HOME MORTGAGE, INC.

                                                                Company






                                              ____________________________________________

                                              SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of November 1, 2002

                                              _____________________________________________




                                        Ten-year Fixed/One-year Adjustable Rate Mortgage Loans
                                                             WFHM 2002-W81



--------------------------------------------------------------------------------



                                                               TABLE OF CONTENTS


ARTICLE I      ...................................................................................................1
DEFINITIONS.......................................................................................................1
ARTICLE II........................................................................................................9
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT;
                    DELIVERY OF DOCUMENTS.........................................................................9
ARTICLE III......................................................................................................11
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH...............................................................11
ARTICLE IV.......................................................................................................28
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS...................................................................28
ARTICLE V........................................................................................................42
PAYMENTS TO PURCHASER............................................................................................42
ARTICLE VI.......................................................................................................44
GENERAL SERVICING PROCEDURES.....................................................................................44
ARTICLE VII......................................................................................................47
COMPANY TO COOPERATE.............................................................................................47
ARTICLE VIII.....................................................................................................48
THE COMPANY......................................................................................................48
ARTICLE IX.......................................................................................................50
PASS-THROUGH TRANSFER............................................................................................50
ARTICLE X........................................................................................................51
DEFAULT..........................................................................................................51
ARTICLE XI.......................................................................................................53
TERMINATION......................................................................................................53
ARTICLE XII......................................................................................................54
MISCELLANEOUS PROVISIONS.........................................................................................54


                                                               EXHIBITS

                           Exhibit A                          Mortgage Loan Schedule
                           Exhibit B                          Contents of Each Mortgage Loan File
                           Exhibit C                          Custodial Agreement
                           Exhibit D                          Form of Assignment and Assumption

                                                              i


--------------------------------------------------------------------------------



         This is a Seller's  Warranties and Servicing  Agreement for  adjustable  rate  residential  first  mortgage  loans,  dated and
effective as of November 1, 2002, and is executed between EMC Mortgage  Corporation,  as purchaser (the  "Purchaser"),  and Wells Fargo
Home Mortgage, Inc., as seller and servicer (the "Company").


                                                          W I T N E S S E T H


         WHEREAS,  the Purchaser  has agreed to purchase  from the Company and the Company has agreed to sell to the Purchaser  certain
Mortgage Loans which have an aggregate  outstanding  principal balance as of the close of business on the Cut-off Date, after deduction
of payments due on or before such date of $129,355,688.12;

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a  residential  dwelling  located in the  jurisdiction  indicated on the Mortgage  Loan  Schedule,  which is annexed  hereto as
Exhibit A; and

         WHEREAS,  the  Purchaser and the Company wish to prescribe  the manner of purchase of the Mortgage  Loans and the  conveyance,
servicing and control of the Mortgage Loans.

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:


                                                               ARTICLE I

                                                              DEFINITIONS


         Whenever  used herein,  the  following  words and phrases,  unless the content  otherwise  requires,  shall have the following
meanings:

         Accepted  Servicing  Practices:  With respect to any Mortgage Loan,  those mortgage  servicing  practices of prudent  mortgage
lending  institutions  which  service  mortgage  loans of the same type as such  Mortgage  Loan in the  jurisdiction  where the related
Mortgaged Property is located.

         Adjustment  Date: As to each Mortgage  Loan,  the date on which the Interest Rate is adjusted in accordance  with the terms of
the related Mortgage Note.

         Agreement:  This Seller's Warranties and Servicing Agreement and all amendments hereof and supplements hereto.

                                                              1


--------------------------------------------------------------------------------



         ALTA:  The American Land Title Association or any successor thereto.

         Appraised  Value:  With  respect  to any  Mortgage  Loan,  the  lesser of (i) the value  set  forth on the  appraisal  made in
connection  with the  origination of the related  Mortgage Loan as the value of the related  Mortgaged  Property,  or (ii) the purchase
price paid for the Mortgaged Property,  provided,  however, in the case of a refinanced Mortgage Loan, such value shall be based solely
on the appraisal made in connection with the origination of such Mortgage Loan.

         Assignment  of Mortgage:  An  assignment of the  Mortgage,  notice of transfer or  equivalent  instrument in recordable  form,
sufficient under the laws of the  jurisdiction  wherein the related  Mortgaged  Property is located to reflect the sale of the Mortgage
to the Purchaser.

         Business Day: Any day other than (i) a Saturday or Sunday,  or (ii) a day on which  banking and savings and loan  institutions
in the State of Iowa or the State of Texas or the State of  Maryland or the State of New York are  authorized  or  obligated  by law or
executive order to be closed.

         Buydown  Agreement:  An agreement  between the Company and a Mortgagor,  or an agreement among the Company,  a Mortgagor and a
seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds.

         Buydown  Funds:  In respect of any  Buydown  Mortgage  Loan,  any amount  contributed  by the seller of a  Mortgaged  Property
subject to a Buydown  Mortgage Loan, the buyer of such property,  the Company or any other source,  plus interest  earned  thereon,  in
order to enable the Mortgagor to reduce the payments  required to be made from the  mortgagor's  funds in the early years of a Mortgage
Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,  (i) the Mortgagor pays less
than the full monthly  payments  specified in the Mortgage Note for a specified  period,  and (ii) the difference  between the payments
required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds.

         Buydown Period:  The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan.

         Closing Date:  November 27, 2002.

         Code:  The  Internal  Revenue Code of 1986,  as it may be amended  from time to time or any  successor  statute  thereto,  and
applicable U.S. Department of the Treasury regulations issued pursuant thereto.

         Company:  Wells Fargo Home  Mortgage,  Inc.,  or its  successor in interest or assigns,  or any successor to the Company under
this Agreement appointed as herein provided.

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

                                                              2


--------------------------------------------------------------------------------



         Custodial Account:  The separate account or accounts created and maintained pursuant to Section 4.04.

         Custodial  Agreement:  The agreement governing the retention of the originals of each Mortgage Note,  Mortgage,  Assignment of
Mortgage and other Mortgage Loan Documents, a form of which is annexed hereto as Exhibit C.

         Custodian:  The custodian  under the  Custodial  Agreement,  or its successor in interest or assigns,  or any successor to the
Custodian under the Custodial Agreement as provided therein.

         Cut-off Date: November 1, 2002.

         Deleted  Mortgage  Loan: A Mortgage Loan which is  repurchased  by the Company in accordance  with the terms of this Agreement
and which is, in the case of a substitution  pursuant to Section 3.03, replaced or to be replaced with a Qualified  Substitute Mortgage
Loan.

         Determination Date: The Business Day immediately preceding the related Remittance Date.

         Due Date:  The first day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.

         Due Period:  With respect to each  Remittance  Date, the period  commencing on the second day of the month preceding the month
of the Remittance Date and ending in the first day of the month of the Remittance Date.

         Electronic  Data File: The final  electronic  file of the Mortgage Loans provided by Company to the Purchaser on or before the
Closing Date.

         Errors and Omissions  Insurance Policy:  An errors and omissions  insurance policy to be maintained by the Company pursuant to
Section 4.12.

         Escrow Account:  The separate account or accounts created and maintained pursuant to Section 4.06.

                                                              3


--------------------------------------------------------------------------------



         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         Freddie Mac:  The entity formerly known as Federal Home Loan Mortgage Corporation or FHLMC, or any successor thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         First Remittance Date:  December 18, 2002.

         Fannie Mae:  The entity formerly known as Federal National Mortgage Association or FNMA, or any successor thereto.

         Gross Margin:  With respect to each Mortgage Loan, the fixed  percentage  amount set forth in the related  Mortgage Note which
is added to the Index in order to determine the related Interest Rate, as set forth in the Mortgage Loan Schedule.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest thereon.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment  of such  Mortgage  Loan,  trustee's  sale,  foreclosure  sale or  otherwise,  or the sale of the related  Mortgaged
Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan.

         Loan-to-Value  Ratio or LTV:  With respect to any Mortgage  Loan,  the ratio of the original  loan amount of the Mortgage Loan
at its origination (unless otherwise indicated) to the Appraised Value of the Mortgaged Property.

         Monthly  Advance:  The portion of each Monthly  Payment that is delinquent  with respect to each Mortgage Loan at the close of
business on the  Determination  Date  required to be advanced by the Company  pursuant to Section 5.03 on the Business Day  immediately
preceding the Remittance Date of the related month.

                                                              4


--------------------------------------------------------------------------------



         Monthly Payment:  The scheduled monthly payment of principal and interest on a Mortgage Loan.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note,  which  creates a first lien on an
unsubordinated estate in fee simple in real property securing the Mortgage Note.

         Mortgage  File:  The items  pertaining  to a  particular  Mortgage  Loan  referred  to in  Exhibit B annexed  hereto,  and any
additional documents required to be added to the Mortgage File pursuant to this Agreement.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

         Mortgage  Interest  Rate:  The annual rate of interest  borne on a Mortgage  Note in  accordance  with the  provisions  of the
Mortgage Note.

         Mortgage Loan: An individual  Mortgage Loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified on the Mortgage Loan  Schedule,  which  Mortgage Loan  includes  without  limitation  the
Mortgage File, the Monthly Payments,  Principal  Prepayments,  Liquidation Proceeds,  Condemnation  Proceeds,  Insurance Proceeds,  REO
Disposition Proceeds and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan.

         Mortgage Loan  Documents:  With respect to a Mortgage Loan, the original  related  Mortgage Note with  applicable  addenda and
riders,  the  original  related  Security  Instrument  and the  originals  of any required  addenda and riders,  the  original  related
Assignment and any original intervening related Assignments,  the original related title insurance policy,  related PMI policy, if any,
and the related appraisal report.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage Loan Schedule:  A schedule of Mortgage  Loans annexed hereto as Exhibit A, such schedule  setting forth the following
information  with respect to each  Mortgage  Loan:  (1) the  Company's  Mortgage  Loan  number;  (2) the city state and zip code of the
Mortgaged  Property;  (3) a code  indicating  whether  the  Mortgaged  Property is a single  family  residence,  two-family  residence,
three-family  residence,  four-family  residence,  PUD or  Condominium;  (4) the current  Mortgage  Interest  Rate; (5) the current net
Mortgage  Interest Rate; (6) the current Monthly Payment;  (7) the Gross Margin;  (8) the original term to maturity;  (9) the scheduled
maturity date;  (10) the principal  balance of the Mortgage Loan as of the Cut-off Date after deduction of payments of principal due on
or before the Cut-off  Date  whether or not  collected;  (11) the  Loan-to-Value;  (12) the next  Adjustment  Date;  (13) the  lifetime
Mortgage  Interest  Rate cap; (14) whether the Mortgage  Loan is  convertible  or not;  (15) a code  indicating  the mortgage  guaranty
insurance company; and (16) the Servicing Fee.

                                                              5


--------------------------------------------------------------------------------



         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged Property:  The real property securing repayment of the debt evidenced by a Mortgage Note.

         Mortgagor:  The obligor on a Mortgage Note.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board or the Vice Chairman of the Board or the President
or a Vice  President or an Assistant  Vice  President  and by the  Treasurer or the  Secretary or one of the  Assistant  Treasurers  or
Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an employee of the  Company,  reasonably  acceptable  to the
Purchaser.

         Pass-Through  Transfer:  The sale or transfer of some or all of the  Mortgage  Loans by the  Purchaser to a trust to be formed
as part of a publicly issued or privately placed mortgage-backed securities transaction.

         Periodic  Interest Rate Cap: As to each Mortgage Loan, the maximum  increase or decrease in the Mortgage  Interest Rate on any
Adjustment Date pursuant to the terms of the Mortgage Note.

         Person:  Any  individual,  corporation,  partnership,  limited  liability  company,  joint venture,  association,  joint-stock
company, trust, unincorporated organization, government or any agency or political subdivision thereof.

         PMI Policy:  A policy of primary mortgage  guaranty  insurance  issued by a Qualified  Insurer,  as required by this Agreement
with respect to certain Mortgage Loans.

         Prime Rate:  The prime rate  announced to be in effect from time to time,  as published as the average rate in The Wall Street
Journal.

         Principal  Prepayment:  Any payment or other  recovery  of  principal  on a Mortgage  Loan which is received in advance of its
scheduled  Due Date,  including  any  prepayment  penalty or premium  thereon  and which is not  accompanied  by an amount of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Principal Prepayment Period:  The month preceding the month in which the related Remittance Date occurs.

                                                              6


--------------------------------------------------------------------------------



         Purchaser:  EMC Mortgage  Corporation,  or its successor in interest or any successor to the Purchaser under this Agreement as
herein provided.

         Qualified  Depository:  A deposit account or accounts maintained with a federal or state chartered depository  institution the
deposits in which are insured by the FDIC to the applicable  limits and the short-term  unsecured debt obligations of which (or, in the
case of a depository  institution that is a subsidiary of a holding company,  the short-term unsecured debt obligations of such holding
company) are rated A-1 by Standard & Poor's  Ratings Group or Prime-1 by Moody's  Investors  Service,  Inc. (or a comparable  rating if
another  rating  agency is  specified by the  Purchaser by written  notice to the Company) at the time any deposits are held on deposit
therein.

         Qualified  Insurer:  A mortgage  guaranty  insurance  company duly  authorized  and licensed where required by law to transact
mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac.

         Qualified  Substitute  Mortgage Loan: A mortgage loan eligible to be  substituted  by the Company for a Deleted  Mortgage Loan
which must, on the date of such  substitution,  (i) have an outstanding  principal  balance,  after deduction of all scheduled payments
due in the month of  substitution  (or in the case of a  substitution  of more than one mortgage loan for a Deleted  Mortgage  Loan, an
aggregate  principal  balance),  not in excess of the Stated Principal  Balance of the Deleted Mortgage Loan; (ii) have a Mortgage Loan
Remittance  Rate not less than and not more than two  percent  (2%)  greater  than the  Mortgage  Loan  Remittance  Rate of the Deleted
Mortgage  Loan;  (iii) have a  remaining  term to maturity  not  greater  than and not more than one year less than that of the Deleted
Mortgage Loan; and (iv) comply with each representation and warranty set forth in Sections 3.01 and 3.02.

         Reconstitution  Date: The date on which any or all of the Mortgage  Loans serviced under this Agreement  shall be removed from
this  Agreement  and  reconstituted  as part of a  Pass-Through  Transfer or Whole Loan Transfer  pursuant to Section 9.01 hereof.  The
Reconstitution  Date shall be such date which the  Purchaser  and the shelf  registrant  shall  designate.  On such date,  the Mortgage
Loans  transferred  shall cease to be covered by this  Agreement and the Company's  servicing  responsibilities  shall cease under this
Agreement with respect to the related transferred Mortgage Loans.

         Record Date:  The close of business of the last Business Day of the month preceding the month of the related Remittance Date.

         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Provisions:  Provisions  of the federal  income tax law relating to a REMIC,  which appear at Section 860A through 860G
of Subchapter M of Chapter 1, Subtitle A of the Code, and related provisions,  and regulations,  rulings or pronouncements  promulgated
thereunder, as the foregoing may be in effect from time to time.

                                                              7


--------------------------------------------------------------------------------



         Remittance  Date:  The 18th day (or if such 18th day is not a Business Day, the first Business Day  immediately  following) of
any month, beginning with the First Remittance Date.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds:  All amounts received with respect to an REO Disposition pursuant to Section 4.16.

         REO Property:  A Mortgaged  Property  acquired by the Company on behalf of the  Purchaser  through  foreclosure  or by deed in
lieu of foreclosure, as described in Section 4.16.

         Repurchase  Price:  Unless  agreed  otherwise  by the  Purchaser  and the Company,  a price equal to (i) the Stated  Principal
Balance of the Mortgage Loan plus (ii) interest on such Stated  Principal  Balance at the Mortgage Loan  Remittance  Rate from the date
on which  interest  has last been paid and  distributed  to the  Purchaser  through the last day of the month in which such  repurchase
takes place,  less amounts  received or advanced in respect of such  repurchased  Mortgage  Loan which are being held in the  Custodial
Account for distribution in the month of repurchase.

         Securities Act of 1933 or the 1933 Act:  The Securities Act of 1933, as amended.

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses other than Monthly  Advances
(including  reasonable  attorney's fees and  disbursements)  incurred in the  performance by the Company of its servicing  obligations,
including,  but not limited to, the cost of (a) the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b) any
enforcement  or  judicial  proceedings,  including  foreclosures,  (c) the  management  and  liquidation  of any REO  Property  and (d)
compliance with the obligations under Section 4.08.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is computed.  The obligation of the Purchaser to
pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from, the interest  portion  (including  recoveries  with
respect to interest  from  Liquidation  Proceeds,  to the extent  permitted by Section 4.05) of such Monthly  Payment  collected by the
Company, or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  0.3750% per annum per Mortgage Loan.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Mortgage  File which are not  delivered to the  Custodian  and copies of the  Mortgage  Loan  Documents  listed in the
Custodial Agreement the originals of which are delivered to the Custodian pursuant to Section 2.03.

                                                              8


--------------------------------------------------------------------------------



         Servicing  Officer:  Any officer of the  Company  involved in or  responsible  for the  administration  and  servicing  of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each  Mortgage  Loan,  (i) the  principal  balance of the Mortgage Loan at the Cut-off Date
after giving effect to payments of principal due on or before such date,  whether or not  received,  minus (ii) all amounts  previously
distributed to the Purchaser  with respect to the related  Mortgage Loan  representing  payments or recoveries of principal or advances
in lieu thereof.

         Whole Loan  Transfer:  Any sale or transfer of some or all of the Mortgage  Loans by the  Purchaser  to a third  party,  which
sale or transfer is not a Pass-Through Transfer.

                                                              ARTICLE II



       CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS


Section 2.01      Conveyance of Mortgage Loans; Possession of Mortgage Files;
                  Maintenance of Servicing Files.

         The Company,  simultaneously with the execution and delivery of this Agreement,  does hereby sell, transfer,  assign, set over
and convey to the Purchaser,  without recourse,  but subject to the terms of this Agreement,  all the right,  title and interest of the
Company in and to the  Mortgage  Loans.  Pursuant to Section  2.03,  the Company has  delivered  the  Mortgage  Loan  Documents  to the
Custodian.

         The  contents of each  Mortgage  File not  delivered  to the  Custodian  are and shall be held in trust by the Company for the
benefit of the Purchaser as the owner  thereof.  The Company shall  maintain a Servicing  File  consisting of a copy of the contents of
each Mortgage File and the originals of the  documents in each  Mortgage File not delivered to the  Custodian.  The  possession of each
Servicing  File by the Company is at the will of the Purchaser for the sole purpose of servicing the related  Mortgage  Loan,  and such
retention and  possession by the Company is in a custodial  capacity  only.  Upon the sale of the Mortgage  Loans the ownership of each
Mortgage Note, the related Mortgage and the related  Mortgage File and Servicing File shall vest immediately in the Purchaser,  and the
ownership of all records and documents  with respect to the related  Mortgage Loan prepared by or which come into the possession of the
Company  shall vest  immediately  in the Purchaser and shall be retained and  maintained by the Company,  in trust,  at the will of the
Purchaser and only in such  custodial  capacity.  The Company  shall release its custody of the contents of any Servicing  File only in
accordance with written  instructions from the Purchaser,  unless such release is required as incidental to the Company's  servicing of
the  Mortgage  Loans or is in  connection  with a  repurchase  of any Mortgage  Loan  pursuant to Section 3.03 or 6.02.  All such costs
associated  with the release,  transfer and  re-delivery  to the Company shall be the  responsibility  of the Purchaser  other than any
related recording costs (especially in instances of breach).

                                                              9


--------------------------------------------------------------------------------



Section 2.02     Books and Records; Transfers of Mortgage Loans.

         From and after the sale of the Mortgage  Loans to the Purchaser  all rights  arising out of the Mortgage  Loans  including but
not limited to all funds received on or in connection with the Mortgage  Loans,  shall be received and held by the Company in trust for
the benefit of the Purchaser as owner of the Mortgage  Loans,  and the Company  shall retain record title to the related  Mortgages for
the sole purpose of facilitating the servicing and the supervision of the servicing of the Mortgage Loans.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
each Mortgage Loan which shall be marked  clearly to reflect the ownership of each Mortgage Loan by the Purchaser.  In particular,  the
Company  shall  maintain in its  possession,  available  for  inspection by the  Purchaser,  or its designee,  and shall deliver to the
Purchaser upon demand,  evidence of compliance  with all federal,  state and local laws,  rules and  regulations,  and  requirements of
Fannie Mae or Freddie Mac,  including but not limited to  documentation  as to the method used in determining the  applicability of the
provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged Property,  documentation  evidencing  insurance
coverage and  eligibility  of any  condominium  project for approval by Fannie Mae or Freddie Mac and  periodic  inspection  reports as
required by Section 4.13. To the extent that original  documents are not required for purposes of realization  of Liquidation  Proceeds
or Insurance Proceeds,  documents  maintained by the Company may be in the form of microfilm or microfiche or such other reliable means
of recreating  original  documents,  including but not limited to, optical imagery  techniques so long as the Company complies with the
requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its  designee  the related  Servicing  File during the time the  Purchaser  retains  ownership  of a Mortgage  Loan and  thereafter  in
accordance with applicable laws and regulations.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
person  with  respect to this  Agreement  or the  Mortgage  Loans  unless the books and  records  show such  person as the owner of the
Mortgage  Loan.  The  Purchaser  may,  subject to the terms of this  Agreement,  sell and transfer  one or more of the Mortgage  Loans,
provided,  however,  that in no event  shall  there be more than four  Persons  at any given  time  having  the  status of  "Purchaser"
hereunder.  The  Purchaser  also shall advise the Company of the transfer.  Upon receipt of notice of the  transfer,  the Company shall
mark its books and records to reflect the ownership of the Mortgage  Loans of such assignee,  and shall release the previous  Purchaser

                                                              10


--------------------------------------------------------------------------------



from its  obligations  hereunder with respect to the Mortgage Loans sold or  transferred.  If the Company  receives  notification  of a
transfer  less than five (5) Business  Days before the last  calendar  day of the month,  the  Company's  duties to remit and report as
required by Section 5 shall begin with the next Due Period.

Section 2.03      Custodial Agreement; Delivery of Documents.

         The Company has delivered and released to the Custodian  those  Mortgage Loan  Documents as set forth as items one (1) through
ten (10) in Exhibit B attached hereto.

         The  Custodian  has  certified  its receipt of all such  Mortgage  Loan  Documents  required to be  delivered  pursuant to the
Custodial Agreement,  as evidenced by the Initial  Certification of the Custodian in the form annexed to the Custodial  Agreement.  The
Purchaser will be responsible for the fees and expenses of the Custodian.

         The Company  shall forward to the Custodian  original  documents  evidencing an  assumption,  modification,  consolidation  or
extension of any  Mortgage  Loan entered into in  accordance  with Section 4.01 or 6.01 within one week of their  execution,  provided,
however,  that the Company shall  provide the  Custodian  with a certified  true copy of any such  document  submitted for  recordation
within ten (10) days of its  execution,  and shall  provide the original of any document  submitted for  recordation  or a copy of such
document  certified by the appropriate  public recording office to be a true and complete copy of the original within sixty days of its
submission for recordation.

         In the event the public  recording  office is delayed in returning  any original  document,  the Company  shall deliver to the
Custodian  within 240 days of its submission for  recordation,  a copy of such document and an Officer's  Certificate,  which shall (i)
identify the recorded  document;  (ii) state that the recorded  document has not been  delivered to the Custodian due solely to a delay
by the public  recording  office,  (iii) state the amount of time generally  required by the applicable  recording office to record and
return a document  submitted  for  recordation,  and (iv) specify the date the  applicable  recorded  document will be delivered to the
Custodian.  The Company will be required to deliver the document to the  Custodian  by the date  specified in (iv) above.  An extension
of the date specified in (iv) above may be requested from the Purchaser, which consent shall not be unreasonably withheld.


                                                              ARTICLE III

                                          REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH



Section 3.01      Company Representations and Warranties.

         The Company hereby represents and warrants to the Purchaser that, as of the Closing Date:

                                                              11


--------------------------------------------------------------------------------



         (a)      Due Organization and Authority.

                  The Company is a corporation  duly  organized,  validly  existing and in good standing under the laws of the State of
                  California and has all licenses necessary to carry on its business as now being conducted and is licensed,  qualified
                  and in good standing in each state where a Mortgaged  Property is located if the laws of such state require licensing
                  or qualification  in order to conduct business of the type conducted by the Company,  and in any event the Company is
                  in compliance  with the laws of any such state to the extent  necessary to ensure the  enforceability  of the related
                  Mortgage Loan and the servicing of such Mortgage  Loan in accordance  with the terms of this  Agreement;  the Company
                  has the full  corporate  power and  authority  to execute and deliver  this  Agreement  and to perform in  accordance
                  herewith;  the execution,  delivery and  performance of this Agreement  (including all  instruments of transfer to be
                  delivered  pursuant to this Agreement) by the Company and the  consummation of the transactions  contemplated  hereby
                  have been duly and validly authorized;  this Agreement evidences the valid, binding and enforceable obligation of the
                  Company;  and all requisite  corporate  action has been taken by the Company to make this Agreement valid and binding
                  upon the Company in accordance with its terms;

         (b)      Ordinary Course of Business.

                  The  consummation  of the  transactions  contemplated by this Agreement are in the ordinary course of business of the
                  Company,  who is in the business of selling and servicing loans,  and the transfer,  assignment and conveyance of the
                  Mortgage  Notes and the Mortgages by the Company  pursuant to this  Agreement are not subject to the bulk transfer or
                  any similar statutory provisions in effect in any applicable jurisdiction;

         (c)      No Conflicts.

                  Neither the execution and delivery of this Agreement,  the acquisition of the Mortgage Loans by the Company, the sale
                  of the Mortgage Loans to the Purchaser or the transactions  contemplated hereby, nor the fulfillment of or compliance
                  with the terms  and  conditions  of this  Agreement  will  conflict  with or result in a breach of any of the  terms,
                  articles of incorporation or by-laws or any legal  restriction or any agreement or instrument to which the Company is
                  now a party or by which  it is  bound,  or  constitute  a  default  or  result  in the  violation  of any law,  rule,
                  regulation,  order,  judgment or decree to which the Company or its property is subject, or impair the ability of the
                  Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

         (d)      Ability to Service.

                  The Company is an approved  seller/servicer of conventional residential mortgage loans for Fannie Mae or Freddie Mac,
                  with the facilities,  procedures,  and experienced  personnel  necessary for the sound servicing of mortgage loans of

                                                              12


--------------------------------------------------------------------------------



                  the same type as the Mortgage Loans.  The Company is in good standing to sell mortgage loans to and service  mortgage
                  loans for Fannie Mae or Freddie Mac, and no event has  occurred,  including  but not limited to a change in insurance
                  coverage,  which would make the Company unable to comply with Fannie Mae or Freddie Mac  eligibility  requirements or
                  which would require notification to either Fannie Mae or Freddie Mac;

         (e)      Reasonable Servicing Fee.

                  The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
                  services and that the entire  Servicing Fee shall be treated by the Company,  for  accounting  and tax  purposes,  as
                  compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement;

         (f)      Ability to Perform.

                  The Company does not believe, nor does it have any reason or cause to believe,  that it cannot perform each and every
                  covenant  contained in this  Agreement.  The Company is solvent and the sale of the Mortgage Loans will not cause the
                  Company to become  insolvent.  The sale of the Mortgage  Loans is not  undertaken to hinder,  delay or defraud any of
                  the Company's creditors;

         (g)      No Litigation Pending.

                  There is no action, suit,  proceeding or investigation pending or threatened against the Company which, either in any
                  one instance or in the aggregate,  may result in any material adverse change in the business,  operations,  financial
                  condition,  properties or assets of the Company, or in any material impairment of the right or ability of the Company
                  to carry on its business substantially as now conducted,  or in any material liability on the part of the Company, or
                  which would draw into question the validity of this  Agreement or the Mortgage  Loans or of any action taken or to be
                  contemplated  herein,  or which would be likely to impair  materially the ability of the Company to perform under the
                  terms of this Agreement;

         (h)      No Consent Required.

                  No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
                  execution,  delivery and  performance  by the Company of or compliance by the Company with this Agreement or the sale
                  of the Mortgage Loans as evidenced by the  consummation of the  transactions  contemplated  by this Agreement,  or if
                  required, such approval has been obtained prior to the Closing Date;

                                                              13


--------------------------------------------------------------------------------



         (i)      Selection  Process.  The Mortgage Loans were selected from among the outstanding  adjustable rate one- to four-family
                  mortgage  loans in the Company's  portfolio at the Closing Date as to which the  representations  and  warranties set
                  forth in  Section  3.02  could be made and such  selection  was not made in a manner  so as to affect  adversely  the
                  interests of the Purchaser;

         (j)      No Untrue Information.

                  Neither this Agreement nor any  statement,  report or other  document  furnished or to be furnished  pursuant to this
                  Agreement or in connection with the transactions  contemplated  hereby contains any untrue statement of fact or omits
                  to state a fact necessary to make the statements contained therein not misleading;

         (k)      Sale Treatment.

                  The Company has  determined  that the  disposition  of the Mortgage Loans pursuant to this Agreement will be afforded
                  sale treatment for accounting and tax purposes;

         (l)      No Material Change.

                  There has been no material adverse change in the business,  operations,  financial condition or assets of the Company
                  since the date of the Company's most recent financial statements;  and

         (m)      No Brokers' Fees.

                  The Company  has not dealt with any  broker,  investment  banker,  agent or other  Person that may be entitled to any
                  commission or compensation in the connection with the sale of the Mortgage Loans.

                                                              14


--------------------------------------------------------------------------------



Section 3.02      Representations and Warranties Regarding Individual Mortgage Loans.

         As to each Mortgage Loan, the Company hereby represents and warrants to the Purchaser that as of the Closing Date:

         (a)      Mortgage Loans as Described.

                  The  information set forth in the Mortgage Loan Schedule  attached hereto as Exhibit A and the information  contained
                  on the Electronic Data File delivered to the Purchaser is true and correct;

         (b)      Payments Current.

                  All payments  required to be made up to the Cut-off Date for the Mortgage  Loan under the terms of the Mortgage  Note
                  have been made and credited.  All payments under any Mortgage Loan have been received in the month due;

         (c)      No Outstanding Charges.

                  There are no  defaults  in  complying  with the terms of the  Mortgages,  and all  taxes,  governmental  assessments,
                  insurance  premiums,  leasehold payments,  water, sewer and municipal charges,  which previously became due and owing
                  have been paid, or an escrow of funds has been  established in an amount  sufficient to pay for every such item which
                  remains  unpaid and which has been  assessed but is not yet due and payable.  The Seller has not advanced  funds,  or
                  induced,  solicited  directly or indirectly,  the payment of any amount required under the Mortgage Loan,  except for
                  interest  accruing  from the  date of the  Mortgage  Note or date of  disbursement  of the  Mortgage  Loan  proceeds,
                  whichever is later,  to the day which  precedes by one month the Due Date of the first  installment  of principal and
                  interest;

         (d)      Original Terms Unmodified.

                  The terms of the  Mortgage  Note and Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
                  except by a written  instrument  which has been recorded,  if necessary to protect the interests of the Purchaser and
                  which has been  delivered to the Custodian.  The substance of any such waiver,  alteration or  modification  has been
                  approved by the issuer of any related PMI policy and the title  insurer,  to the extent  required by the policy,  and
                  its terms are reflected on the Mortgage Loan Schedule.  No Mortgagor has been released,  in whole or in part,  except
                  in connection  with an assumption  agreement  approved by the issuer of any related PMI policy and the title insurer,
                  to the extent required by the policy,  and which assumption  agreement is part of the Mortgage Loan File delivered to
                  the Custodian and the terms of which are reflected in the Mortgage Loan Schedule;

         (e)      No Defenses.


                                                              15


--------------------------------------------------------------------------------



                  The Mortgage Loan is not subject to any right of rescission,  set-off,  counterclaim  or defense,  including  without
                  limitation the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,  or
                  the exercise of any right thereunder,  render either the Mortgage Note or the Mortgage unenforceable,  in whole or in
                  part, or subject to any right of rescission,  set-off,  counterclaim  or defense,  including  without  limitation the
                  defense of usury,  and no such right of rescission,  set-off,  counterclaim or defense has been asserted with respect
                  thereto;

         (f)      No Satisfaction of Mortgage.

                  The Mortgage has not been  satisfied,  canceled,  subordinated  or rescinded,  in whole or in part, and the Mortgaged
                  Property has not been  released  from the lien of the  Mortgage,  in whole or in part,  nor has any  instrument  been
                  executed that would effect any such release, cancellation, subordination or rescission;

         (g)      Validity of Mortgage Documents.

                  The Mortgage  Note and the  Mortgage and related  documents  are  genuine,  and each is the legal,  valid and binding
                  obligation of the maker thereof  enforceable in accordance  with its terms.  All parties to the Mortgage Note and the
                  Mortgage  had legal  capacity to enter into the Mortgage  Loan and to execute and deliver the  Mortgage  Note and the
                  Mortgage, and the Mortgage Note and the Mortgage have been duly and properly executed by such parties;

         (h)      No Fraud.

                  No error, omission,  misrepresentation,  negligence,  fraud or similar occurrence with respect to a Mortgage Loan has
                  taken place on the part of the Company, or the Mortgagor,  or to the best of the Company's knowledge,  any appraiser,
                  any  builder,  or any  developer,  or any other party  involved in the  origination  of the  Mortgage  Loan or in the
                  application of any insurance in relation to such Mortgage Loan;

         (i)      Compliance with Applicable Laws.

                  Any and all requirements of any federal, state or local law including, without limitation,  usury,  truth-in-lending,
                  real estate settlement  procedures,  consumer credit and privacy  protection,  equal credit opportunity or disclosure
                  laws  applicable to the Mortgage  Loan have been complied  with,  and the Company shall  maintain in its  possession,
                  available for the  Purchaser's  inspection,  and shall deliver to the Purchaser  upon demand,  evidence of compliance
                  with all such  requirements.  All inspections,  licenses and certificates  required to be made or issued with respect
                  to all occupied portions of the Mortgaged Property and, with respect to the use and occupancy of the same,  including


                                                              16


--------------------------------------------------------------------------------



                  but not limited to certificates of occupancy and fire underwriting certificates,  have been made or obtained from the
                  appropriate authorities;

         (j)      Location and Type of Mortgaged Property.

                  The  Mortgaged  Property is located in the state  identified  in the Mortgage Loan Schedule and consists of a single,
                  contiguous parcel of real property with a detached single family residence erected thereon,  or a two- to four-family
                  dwelling,  or an individual  condominium  unit in a  condominium  project,  or an  individual  unit in a planned unit
                  development  or a townhouse,  provided,  however,  that any  condominium  project or planned unit  development  shall
                  conform with the  applicable  Fannie Mae  requirements  regarding such  dwellings,  and no residence or dwelling is a
                  mobile home or a manufactured  dwelling.  As of the respective appraisal date for each Mortgaged Property, no portion
                  of the Mortgaged Property was being used for commercial purposes.  If the Mortgaged Property is a condominium unit or
                  a planned unit  development  (other than a de minimus  planned unit  development)  such  condominium  or planned unit
                  development  project  meets  Fannie Mae  eligibility  requirements  or is located in a  condominium  or planned  unit
                  development  project which has received Fannie Mae project approval and the  representations  and warranties required
                  by Fannie Mae with  respect  to such  condominium  or planned  unit  development  have been made and remain  true and
                  correct in all respects;

         (k)      Valid First Lien.

                  The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged Property,  including all buildings on
                  the Mortgaged  Property and all  installations  and mechanical,  electrical,  plumbing,  heating and air conditioning
                  systems located in or annexed to such buildings,  and all additions,  alterations and  replacements  made at any time
                  with respect to the foregoing.  The lien of the Mortgage is subject only to:

                  (1)      the lien of current real property taxes and assessments not yet due and payable;

                  (2)      covenants,  conditions and restrictions,  rights of way, easements and other matters of the public record as
                           of the date of recording acceptable to mortgage lending institutions  generally and specifically referred to
                           in the lender's title insurance  policy delivered to the originator of the Mortgage Loan and (i) referred to
                           or otherwise  considered in the appraisal made for the originator of the Mortgage Loan and (ii) which do not
                           adversely affect the Appraised Value of the Mortgaged Property set forth in such appraisal; and

                  (3)      other matters to which like  properties  are commonly  subject which do not  materially  interfere  with the
                           benefits  of the  security  intended  to be  provided  by the  mortgage  or the  use,  enjoyment,  value  or
                           marketability of the related Mortgaged Property.

                                                              17


--------------------------------------------------------------------------------



                  Any security  agreement,  chattel  mortgage or equivalent  document  related to and delivered in connection  with the
                  Mortgage Loan  establishes  and creates a valid,  subsisting and enforceable  first lien and first priority  security
                  interest  on the  property  described  therein  and the  Company  has full  right to sell and  assign the same to the
                  Purchaser;

         (l)      Full Disbursement of Proceeds.

                  The  proceeds  of the  Mortgage  Loan have been fully  disbursed,  except for escrows  established  or created due to
                  seasonal  weather  conditions,  and there is no  requirement  for future  advances  thereunder.  All costs,  fees and
                  expenses  incurred in making or closing the  Mortgage  Loan and the  recording  of the  Mortgage  were paid,  and the
                  Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (m)      Consolidation of Future Advances.

                  Any future advances made prior to the Cut-off Date, have been  consolidated  with the  outstanding  principal  amount
                  secured by the Mortgage,  and the secured principal amount, as consolidated,  bears a single interest rate and single
                  repayment  term  reflected  on the  Mortgage  Loan  Schedule.  The lien of the  Mortgage  securing  the  consolidated
                  principal amount is expressly  insured as having first lien priority by a title insurance  policy,  an endorsement to
                  the policy  insuring the  mortgagee's  consolidated  interest or by other title evidence  acceptable to Fannie Mae or
                  Freddie Mac; the consolidated  principal  amount does not exceed the original  principal amount of the Mortgage Loan;
                  the Seller shall not make future advances after the Cut-Off Date;

         (n)      Ownership.

                  The  Company is the sole  owner of record  and holder of the  Mortgage  Loan and the  related  Mortgage  Note and the
                  Mortgage are not assigned or pledged,  and the Company has good and  marketable  title thereto and has full right and
                  authority to transfer and sell the Mortgage  Loan to the  Purchaser.  The Company is  transferring  the Mortgage Loan
                  free and clear of any and all encumbrances,  liens, pledges,  equities,  participation interests,  claims, charges or
                  security interests of any nature encumbering such Mortgage Loan;

                                                              18


--------------------------------------------------------------------------------



         (o)      Origination/Doing Business.

                  The Mortgage Loan was  originated  by a savings and loan  association,  a savings  bank, a commercial  bank, a credit
                  union, an insurance company,  or similar institution which is supervised and examined by a federal or state authority
                  or by a mortgagee approved by the Secretary of Housing and Urban Development  pursuant to Sections 203 and 211 of the
                  National Housing Act. All parties which have had any interest in the Mortgage Loan,  whether as mortgagee,  assignee,
                  pledgee or  otherwise,  are (or,  during the period in which they held and  disposed of such  interest,  were) (1) in
                  compliance  with any and all  applicable  licensing  requirements  of the laws of the  state  wherein  the  Mortgaged
                  Property is located,  and (2) organized  under the laws of such state, or (3) qualified to do business in such state,
                  or (4) federal  savings and loan  associations or national banks having  principal  offices in such state, or (5) not
                  doing business in such state;

         (p)      LTV, PMI Policy.

                  No Mortgage  Loan has a LTV greater than 95%.  The original LTV of the Mortgage  Loan either was not more than 80% or
                  the excess over 78% is and will be insured as to payment  defaults by a PMI Policy until  terminated  pursuant to the
                  Homeowners  Protection  Act of 1998, 12 USC 4901,  et seq. All  provisions of such PMI policy have been and are being
                  complied  with,  such  policy is in full force and  effect,  and all  premiums  due  thereunder  have been paid.  The
                  Qualified  Insurer has a claims paying ability  acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to
                  a PMI policy  obligates  the  Mortgagor  thereunder to maintain the PMI policy and to pay all premiums and charges in
                  connection  therewith.  The Mortgage  Interest  Rate for the Mortgage Loan as set forth on the Mortgage Loan Schedule
                  is net of any such insurance  premium.  No prior holder of the Mortgage,  including the Company,  has done, by act or
                  omission, anything which would impair the coverage of such PMI policy;

         (q)      Title Insurance.

                  The Mortgage Loan is covered by an ALTA lender's title insurance policy or other generally  acceptable form of policy
                  of insurance  acceptable to Fannie Mae or Freddie Mac, issued by a title insurer  acceptable to Fannie Mae or Freddie
                  Mac and qualified to do business in the jurisdiction where the Mortgaged  Property is located,  insuring the Company,
                  its successors and assigns,  as to the first  priority lien of the Mortgage in the original  principal  amount of the
                  Mortgage Loan, subject only to the exceptions  contained in clauses (1), (2) and (3) of Paragraph (k) of this Section
                  3.02, and against any loss by reason of the invalidity or  unenforceability of the lien resulting from the provisions
                  of the Mortgage  providing for adjustment to the Mortgage Interest Rate and Monthly Payment.  The Company is the sole
                  insured of such lender's  title  insurance  policy,  and such lender's  title  insurance  policy is in full force and

                                                              19


--------------------------------------------------------------------------------



                  effect and will be in force and effect upon the consummation of the transactions  contemplated by this Agreement.  No
                  claims have been made under such lender's title insurance policy, and no prior holder of the Mortgage,  including the
                  Company,  has done, by act or omission,  anything  which would impair the coverage of such lender's  title  insurance
                  policy;

         (r)      No Defaults.

                  There is no default,  breach, violation or event of acceleration existing under the Mortgage or the Mortgage Note and
                  no event  which,  with the  passage of time or with  notice and the  expiration  of any grace or cure  period,  would
                  constitute a default, breach,  violation or event of acceleration,  and neither the Company nor its predecessors have
                  waived any default, breach, violation or event of acceleration;

         (s)      No Mechanics' Liens.

                  There are no mechanics'  or similar liens or claims which have been filed for work,  labor or material (and no rights
                  are outstanding that under the law could give rise to such liens) affecting the related Mortgaged  Property which are
                  or may be liens  prior to, or equal or  coordinate  with,  the lien of the  related  Mortgage  which are not  insured
                  against by the title insurance policy referenced in Paragraph (q) above;

         (t)      Location of Improvements; No Encroachments.

                  Except as insured against by the title insurance policy  referenced in Paragraph (q) above,  all  improvements  which
                  were  considered in determining  the Appraised  Value of the Mortgaged  Property lay wholly within the boundaries and
                  building  restriction lines of the Mortgaged Property and no improvements on adjoining  properties  encroach upon the
                  Mortgaged  Property.  No  improvement  located on or being part of the  Mortgaged  Property  is in  violation  of any
                  applicable zoning law or regulation;

         (u)      Payment Terms.

                  The Mortgage Loans have an original term to maturity of not more than 30 years,  with interest  payable in arrears on
                  the first day of each month.  As to each Mortgage Loan on each  applicable  Adjustment  Date,  the Mortgage  Interest
                  Rate will be  adjusted  to equal the sum of the Index plus the  applicable  Gross  Margin,  rounded up or down to the
                  nearest  multiple of 0.125%  indicated by the  Mortgage  Note;  provided  that the  Mortgage  Interest  Rate will not
                  increase or decrease by more than 2.00% on any  Adjustment  Date,  and will in no event  exceed the maximum  Mortgage
                  Interest  Rate or be lower than the minimum  Mortgage  Interest  Rate listed on the Mortgage  Loan  Schedule for such
                  Mortgage  Loan.  Each Mortgage Note requires a monthly  payment which is  sufficient,  during the period prior to the

                                                              20


--------------------------------------------------------------------------------



                  first adjustment to the Mortgage  Interest Rate, to fully amortize the outstanding  principal balance as of the first
                  day of such period over the then  remaining  term of such Mortgage  Note and to pay interest at the related  Mortgage
                  Interest Rate. As to each Mortgage  Loan, if the related  Mortgage  Interest Rate changes on an adjustment  date, the
                  then  outstanding  principal  balance will be reamortized  over the remaining life of such Mortgage Loan. No Mortgage
                  Loan contains terms or provisions which would result in negative amortization;

         (v)      Customary Provisions.

                  The Mortgage  contains  customary and enforceable  provisions such as to render the rights and remedies of the holder
                  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided
                  thereby,  including,  (i) in the case of a  Mortgage  designated  as a deed of trust,  by  trustee's  sale,  and (ii)
                  otherwise by judicial  foreclosure.  There is no homestead or other  exemption  available to a Mortgagor  which would
                  interfere with the right to sell the Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (w)      Occupancy of the Mortgaged Property.

                  As of the date of origination, the Mortgaged Property was lawfully occupied under applicable law;

         (x)      No Additional Collateral.

                  The Mortgage Note is not and has not been secured by any  collateral,  pledged  account or other security  except the
                  lien of the  corresponding  Mortgage  and the  security  interest of any  applicable  security  agreement  or chattel
                  mortgage referred to in (k) above;

         (y)      Deeds of Trust.

                  In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified  under  applicable law to serve as
                  such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses are
                  or will  become  payable  by the  Mortgagee  to the  trustee  under the deed of trust,  except in  connection  with a
                  trustee's sale after default by the Mortgagor;

         (z)      Acceptable Investment.

                  The Company has no knowledge of any  circumstances  or conditions  with respect to the Mortgage  Loan,  the Mortgaged
                  Property,  the  Mortgagor  or the  Mortgagor's  credit  standing  that can  reasonably  be expected to cause  private
                  institutional investors to regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become
                  delinquent, or adversely affect the value or marketability of the Mortgage Loan;

                                                              21


--------------------------------------------------------------------------------



         (aa)     Transfer of Mortgage Loans.

                  The Assignment upon the insertion of the name of the assignee and recording  information is in recordable form and is
                  acceptable for recording under the laws of the jurisdiction in which the Mortgaged Property is located;

         (bb)     Mortgaged Property Undamaged.

                  The Mortgaged Property is undamaged by waste, fire, earthquake or earth movement,  windstorm, flood, tornado or other
                  casualty so as to affect  adversely the value of the Mortgaged  Property as security for the Mortgage Loan or the use
                  for which the premises were intended;

         (cc)     Collection Practices; Escrow Deposits.

                  The  origination  and  collection  practices  used with respect to the  Mortgage  Loan have been in  accordance  with
                  Accepted  Servicing  Practices,  and have been in all  material  respects  legal and proper.  With  respect to escrow
                  deposits and Escrow Payments,  all such payments are in the possession of the Company and there exist no deficiencies
                  in connection  therewith  for which  customary  arrangements  for  repayment  thereof have not been made.  All Escrow
                  Payments have been collected in full  compliance  with state and federal law. No escrow  deposits or Escrow  Payments
                  or other charges or payments due the Company have been capitalized under the Mortgage Note;

         (dd)     No Condemnation.

                  There is no  proceeding  pending  or to the best of the  Company's  knowledge  threatened  for the  total or  partial
                  condemnation of the related Mortgaged Property;

         (ee)     The Appraisal.

                  The  Mortgage  Loan  Documents  contain an  appraisal of the related  Mortgaged  Property by an appraiser  who had no
                  interest,  direct or  indirect,  in the  Mortgaged  Property or in any loan made on the security  thereof;  and whose
                  compensation  is not  affected by the  approval or  disapproval  of the  Mortgage  Loan,  and the  appraisal  and the
                  appraiser both satisfy the applicable  requirements of Title XI of the Financial  Institution Reform,  Recovery,  and
                  Enforcement Act of 1989 and the regulations  promulgated  thereunder,  all as in effect on the date the Mortgage Loan
                  was originated;

                                                              22


--------------------------------------------------------------------------------



         (ff)     Insurance.

                  The Mortgaged  Property securing each Mortgage Loan is insured by an insurer  acceptable to Fannie Mae or Freddie Mac
                  against loss by fire and such hazards as are covered under a standard  extended  coverage  endorsement and such other
                  hazards  as are  customary  in the area where the  Mortgaged  Property  is located  pursuant  to  insurance  policies
                  conforming  to the  requirements  of  Section  4.10,  in an amount  which is not less than the  lesser of 100% of the
                  insurable  value of the Mortgaged  Property and the  outstanding  principal  balance of the Mortgage  Loan, but in no
                  event less than the minimum amount  necessary to fully compensate for any damage or loss on a replacement cost basis.
                  If the Mortgaged  Property is a condominium  unit, it is included under the coverage afforded by a blanket policy for
                  the project.  If the improvements on the Mortgaged  Property are in an area identified in the Federal Register by the
                  Federal  Emergency  Management  Agency  as having  special  flood  hazards,  a flood  insurance  policy  meeting  the
                  requirements  of the  current  guidelines  of the  Federal  Insurance  Administration  is in effect  with a generally
                  acceptable  insurance  carrier,  in an amount  representing  coverage not less than the least of (A) the  outstanding
                  principal  balance of the Mortgage Loan,  (B) the full insurable  value and (C) the maximum amount of insurance which
                  was available under the Flood Disaster Protection Act of 1973, as amended.  All individual insurance policies contain
                  a standard mortgagee clause naming the Company and its successors and assigns as mortgagee,  and all premiums thereon
                  have been paid.  The  Mortgage  obligates  the  Mortgagor  thereunder  to maintain a hazard  insurance  policy at the
                  Mortgagor's  cost and expense,  and on the  Mortgagor's  failure to do so,  authorizes  the holder of the Mortgage to
                  obtain and maintain such insurance at such Mortgagor's cost and expense, and to seek reimbursement  therefor from the
                  Mortgagor.  The hazard  insurance  policy is the valid and binding  obligation  of the insurer,  is in full force and
                  effect,  and will be in full force and effect and inure to the benefit of the Purchaser upon the  consummation of the
                  transactions  contemplated  by this  Agreement.  The  Company  has not acted or  failed  to act so as to  impair  the
                  coverage of any such insurance policy or the validity, binding effect and enforceability thereof;

         (gg)     Soldiers' and Sailors' Civil Relief Act.

                  The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
                  the Mortgagor under the Soldiers' and Sailors' Civil Relief Act of 1940, as amended;

         (hh)     No Balloon Payments, Graduated Payments or Contingent Interests.

                  The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan does not have a shared  appreciation
                  or other contingent interest feature.  No Mortgage Loan has a balloon payment feature;

                                                              23


--------------------------------------------------------------------------------



         (ii)     No Construction Loans.

                  No Mortgage Loan was made in connection with (i) the construction or  rehabilitation  of a Mortgage  Property or (ii)
                  facilitating the trade-in or exchange of a Mortgaged Property other than a  construction-to-permanent  loan which has
                  converted to a permanent Mortgage Loan;

         (jj)     Underwriting.

                  Each Mortgage Loan was underwritten in accordance with the underwriting  guidelines of the Company;  and the Mortgage
                  Note and Mortgage are on forms acceptable to Freddie Mac or Fannie Mae;

         (kk)     Buydown Mortgage Loans.

                  With respect to each Mortgage Loan that is a Buydown Mortgage Loan:

                  (i)      On or before the date of origination  of such Mortgage Loan, the Company and the Mortgagor,  or the Company,
                           the Mortgagor and the seller of the  Mortgaged  Property or a third party entered into a Buydown  Agreement.
                           The Buydown Agreement  provides that the seller of the Mortgaged  Property (or third party) shall deliver to
                           the Company  temporary  Buydown  Funds in an amount equal to the aggregate  undiscounted  amount of payments
                           that,  when added to the amount the  Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
                           accordance with the terms of the Buydown  Agreement,  is equal to the full scheduled  Monthly Payment due on
                           such Mortgage  Loan.  The temporary  Buydown Funds enable the Mortgagor to qualify for the Buydown  Mortgage
                           Loan.  The effective  interest  rate of a Buydown  Mortgage Loan if less than the interest rate set forth in
                           the  related  Mortgage  Note will  increase  within the Buydown  Period as  provided in the related  Buydown
                           Agreement  so that the  effective  interest  rate  will be equal to the  interest  rate as set  forth in the
                           related Mortgage Note.  The Buydown Mortgage Loan satisfies the requirements of Fannie Mae guidelines;

                  (ii)     The Mortgage and Mortgage  Note reflect the  permanent  payment  terms rather than the payment  terms of the
                           Buydown  Agreement.  The Buydown  Agreement  provides for the payment by the Mortgagor of the full amount of
                           the Monthly  Payment on any Due Date that the Buydown Funds are  available.  The Buydown Funds were not used
                           to reduce the original  principal  balance of the Mortgage  Loan or to increase the  Appraised  Value of the
                           Mortgage  Property when  calculating  the  Loan-to-Value  Ratios for purposes of the  Agreement  and, if the
                           Buydown Funds were provided by the Company and if required under Fannie Mae and Freddie Mac guidelines,  the
                           terms of the Buydown Agreement were disclosed to the appraiser of the Mortgaged Property;

                                                              24


--------------------------------------------------------------------------------



                  (iii)    The Buydown Funds may not be refunded to the Mortgagor  unless the Mortgagor  makes a principal  payment for
                           the outstanding balance of the Mortgage Loan;

                  (iv)     As of the date of  origination  of the  Mortgage  Loan,  the  provisions  of the related  Buydown  Agreement
                           complied with the requirements of Fannie Mae and Freddie Mac regarding buydown agreements.

         (ll)     Delivery of Mortgage Files.

                  The  Mortgage  and any other  documents  required to be  delivered  by the  Company  under this  Agreement  have been
                  delivered  to the  Custodian.  The  Company is in  possession  of a  complete,  true and  accurate  Mortgage  File in
                  compliance with Exhibit B, except for such documents the originals of which have been delivered to the Custodian;

         (mm)     No Violation of Environmental Laws.

                  There is no pending action or proceeding  directly  involving any Mortgaged Property of which the Company is aware in
                  which  compliance  with any  environmental  law,  rule or  regulation  is an issue;  and to the best of the Company's
                  knowledge,  nothing  further  remains  to be done to  satisfy  in full all  requirements  of each such  law,  rule or
                  regulation constituting a prerequisite to use and enjoyment of said property; and

         (nn)     No Bankruptcy.

                  No Mortgagor was a debtor in any state or federal  bankruptcy or insolvency  proceeding at the time the Mortgage Loan
                  was  originated  and to the best of the Company's  knowledge,  as of the Closing  Date,  the Company has not received
                  notice that any Mortgagor is a debtor under any state or federal bankruptcy or insolvency proceeding.


Section 3.03 Repurchase.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans to the Purchaser  and the delivery of the Mortgage  Loan  Documents to the Custodian and shall inure to the
benefit of the Purchaser,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note or Assignment of Mortgage or
the  examination or failure to examine any Mortgage  File.  Upon discovery by either the Company or the Purchaser of a breach of any of
the foregoing  representations  and warranties which  materially and adversely  affects the value of the Mortgage Loans or the interest
of the Purchaser (or which  materially and adversely  affects the interests of Purchaser in the related  Mortgage Loan in the case of a

                                                              25


--------------------------------------------------------------------------------



representation  and warranty  relating to a particular  Mortgage  Loan),  the party  discovering  such breach shall give prompt written
notice to the other.

         Within 90 days of the earlier of either  discovery by or notice to the Company of any breach of a  representation  or warranty
which  materially and adversely  affects the value of the Mortgage Loans,  the Company shall use its best efforts promptly to cure such
breach in all material  respects and, if such breach cannot be cured,  the Company shall,  at the Purchaser's  option,  repurchase such
Mortgage Loan at the Repurchase  Price.  In the event that a breach shall involve any  representation  or warranty set forth in Section
3.01,  and such breach  cannot be cured  within 90 days of the earlier of either  discovery by or notice to the Company of such breach,
all of the Mortgage Loans shall, at the Purchaser's  option,  be repurchased by the Company at the Repurchase  Price.  However,  if the
breach shall involve a  representation  or warranty set forth in Section 3.02 and the Company  discovers or receives notice of any such
breach within 120 days of the Closing Date, the Company shall, if the breach cannot be cured,  at the  Purchaser's  option and provided
that the Company has a Qualified  Substitute  Mortgage Loan,  rather than repurchase the Mortgage Loan as provided  above,  remove such
Mortgage Loan (a "Deleted  Mortgage  Loan") and substitute in its place a Qualified  Substitute  Mortgage Loan or Loans,  provided that
any such  substitution  shall be effected not later than 120 days after the Closing  Date.  If the Company has no Qualified  Substitute
Mortgage  Loan, it shall  repurchase  the deficient  Mortgage Loan within 90 days of the written notice of the breach or the failure to
cure,  whichever is later.  Any repurchase of a Mortgage Loan or Loans pursuant to the foregoing  provisions of this Section 3.03 shall
be accomplished  by deposit in the Custodial  Account of the amount of the Repurchase  Price for  distribution to Purchaser on the next
scheduled  Remittance  Date, after deducting  therefrom any amount received in respect of such  repurchased  Mortgage Loan or Loans and
being held in the Custodial Account for future distribution.

         At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange for the  reassignment  of the Deleted
Mortgage Loan to the Company and the delivery to the Company of any documents  held by the Custodian  relating to the Deleted  Mortgage
Loan. In the event of a repurchase or substitution,  the Company shall,  simultaneously with such reassignment,  give written notice to
the Purchaser that such repurchase or substitution  has taken place,  amend the Mortgage Loan Schedule to reflect the withdrawal of the
Deleted Mortgage Loan from this Agreement,  and, in the case of substitution,  identify a Qualified  Substitute Mortgage Loan and amend
the Mortgage Loan Schedule to reflect the addition of such Qualified  Substitute  Mortgage Loan to this  Agreement.  In connection with
any such substitution,  the Company shall be deemed to have made as to such Qualified  Substitute Mortgage Loan the representations and
warranties  set forth in this Agreement  except that all such  representations  and  warranties  set forth in this  Agreement  shall be
deemed made as of the date of such  substitution.  The Company shall effect such  substitution  by delivering to the Custodian for such
Qualified  Substitute  Mortgage  Loan the documents  required by Section  2.03,  with the Mortgage Note endorsed as required by Section
2.03. No  substitution  will be made in any calendar month after the  Determination  Date for such month.  The Company shall deposit in
the Custodial Account the Monthly Payment less the Servicing Fee due on such Qualified  Substitute  Mortgage Loan or Loans in the month
following the date of such  substitution.  Monthly  Payments due with respect to Qualified  Substitute  Mortgage  Loans in the month of

                                                              26


--------------------------------------------------------------------------------



substitution  shall be retained by the Company.  With respect to any Deleted  Mortgage loan,  distributions  to Purchaser shall include
the Monthly  Payment due on any Deleted  Mortgage Loan in the month of  substitution,  and the Company shall  thereafter be entitled to
retain all amounts subsequently received by the Company in respect of such Deleted Mortgage Loan.

         For any month in which the Company  substitutes a Qualified  Substitute Mortgage Loan for a Deleted Mortgage Loan, the Company
shall  determine the amount (if any) by which the aggregate  principal  balance of all Qualified  Substitute  Mortgage  Loans as of the
date of  substitution  is less than the  aggregate  Stated  Principal  Balance of all Deleted  Mortgage  Loans  (after  application  of
scheduled  principal  payments due in the month of  substitution).  The amount of such shortfall shall be distributed by the Company in
the month of  substitution  pursuant to Section 5.01.  Accordingly,  on the date of such  substitution,  the Company shall deposit from
its own funds into the Custodial Account an amount equal to the amount of such shortfall.

         In addition to such  repurchase or  substitution  obligation,  the Company shall  indemnify the Purchaser and hold it harmless
against any losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and
other costs and expenses  resulting  from any claim,  demand,  defense or assertion  based on or grounded  upon,  or resulting  from, a
breach of the Company  representations  and warranties  contained in this  Agreement.  It is understood and agreed that the obligations
of the Company set forth in this Section 3.03 to cure,  substitute  for or  repurchase a defective  Mortgage  Loan and to indemnify the
Purchaser  as provided in this  Section  3.03  constitute  the sole  remedies of the  Purchaser  respecting  a breach of the  foregoing
representations and warranties.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections 3.01 and 3.02 shall accrue as to any Mortgage  Loan upon (i)  discovery of such breach by the  Purchaser or notice  thereof
by the Company to the  Purchaser,  (ii)  failures by the Company to cure such breach or  repurchase  such  Mortgage  Loan as  specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

..................In the event a Mortgage Loan pays off in full on or before the Closing Date, the Company must repay the Purchaser
the difference between the Unpaid Principal Balance of such Mortgage Loan as of the date of pay off and the Unpaid Principal Balance
multiplied by the purchase price percentage adjusted, if necessary in accordance with the Commitment Letter.

                                                              27


--------------------------------------------------------------------------------



                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01     Company to Act as Servicer.

         The Company,  as an  independent  contractor,  shall service and  administer  the Mortgage Loans and shall have full power and
authority,  acting alone or through the  utilization of a third party servicing  provider,  to do any and all things in connection with
such servicing and  administration  which the Company may deem necessary or desirable,  consistent with the terms of this Agreement and
with Accepted Servicing Practices.

         Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement  of strict  compliance  with any such term or in any manner grant  indulgence to any Mortgagor if in the Company's
reasonable  and  prudent  determination  such  waiver,  modification,  postponement  or  indulgence  is not  materially  adverse to the
Purchaser,  provided,  however,  that the Company  shall not make any future  advances  with respect to a Mortgage Loan and (unless the
Mortgagor  is in default  with  respect to the  Mortgage  Loan or such  default is, in the  judgment of the  Company,  imminent and the
Company has obtained the prior written  consent of the  Purchaser)  the Company shall not permit any  modification  with respect to any
Mortgage Loan that would change the Mortgage  Interest Rate,  defer or forgive the payment of principal  (except for actual payments of
principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which permits the deferral
of interest or principal  payments on any Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance
Date in any month in which any such  principal or interest  payment has been  deferred,  deposit in the Custodial  Account from its own
funds,  in accordance  with Section 5.03, the difference  between (a) such month's  principal and one month's  interest at the Mortgage
Loan  Remittance  Rate on the unpaid  principal  balance of such  Mortgage Loan and (b) the amount paid by the  Mortgagor.  The Company
shall be entitled to  reimbursement  for such  advances to the same extent as for all other  advances  made  pursuant to Section  5.03.
Without limiting the generality of the foregoing,  the Company shall continue,  and is hereby authorized and empowered,  to execute and
deliver on behalf of itself and the  Purchaser,  all  instruments  of  satisfaction  or  cancellation,  or of partial or full  release,
discharge and all other comparable  instruments,  with respect to the Mortgage Loans and with respect to the Mortgaged  Properties.  If
reasonably  required by the Company,  the Purchaser shall furnish the Company with any powers of attorney and other documents necessary
or appropriate to enable the Company to carry out its servicing and administrative duties under this Agreement.

         In servicing and administering the Mortgage Loans, the Company shall employ procedures (including  collection  procedures) and
exercise the same care that it  customarily  employs and exercises in servicing and  administering  mortgage loans for its own account,
giving due  consideration  to  Accepted  Servicing  Practices  where such  practices  do not  conflict  with the  requirements  of this
Agreement, and the Purchaser's reliance on the Company.

                                                              28


--------------------------------------------------------------------------------



Section 4.02      Liquidation of Mortgage Loans.

         In the event that any payment due under any  Mortgage  Loan and not  postponed  pursuant to Section  4.01 is not paid when the
same becomes due and payable,  or in the event the Mortgagor fails to perform any other covenant or obligation  under the Mortgage Loan
and such failure  continues beyond any applicable grace period,  the Company shall take such action as (1) the Company would take under
similar  circumstances  with respect to a similar  mortgage loan held for its own account for investment,  (2) shall be consistent with
Accepted  Servicing  Practices,  (3) the  Company  shall  determine  prudently  to be in the best  interest  of  Purchaser,  and (4) is
consistent  with any related  PMI  Policy.  In the event that any payment  due under any  Mortgage  Loan is not  postponed  pursuant to
Section  4.01 and  remains  delinquent  for a period of 90 days or any other  default  continues  for a period  of 90 days  beyond  the
expiration of any grace or cure period, the Company shall commence foreclosure  proceedings,  the Company shall notify the Purchaser in
writing of the Company's  intention to do so, and the Company shall not commence  foreclosure  proceedings if the Purchaser  objects to
such action within three (3) Business Days of receiving such notice.  In the event the Purchaser  objects to such  foreclosure  action,
the Company  shall not be required to make Monthly  Advances  with respect to such Mortgage  Loan,  pursuant to Section  5.03,  and the
Company's  obligation  to make such  Monthly  Advances  shall  terminate  on the 90th day referred to above.  In such  connection,  the
Company shall from its own funds make all necessary and proper Servicing  Advances,  provided,  however,  that the Company shall not be
required to expend its own funds in  connection  with any  foreclosure  or towards the  restoration  or  preservation  of any Mortgaged
Property,  unless it shall  determine  (a) that such  preservation,  restoration  and/or  foreclosure  will  increase  the  proceeds of
liquidation  of the Mortgage  Loan to Purchaser  after  reimbursement  to itself for such  expenses and (b) that such  expenses will be
recoverable by it either through  Liquidation  Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial Account pursuant to Section 4.05) or through Insurance Proceeds (respecting which it shall have similar priority).

         Notwithstanding  anything to the contrary  contained  herein, in connection with a foreclosure or acceptance of a deed in lieu
of  foreclosure,  in the event the Company has reasonable  cause to believe that a Mortgaged  Property is  contaminated by hazardous or
toxic substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,
such an  inspection  or review is to be conducted by a qualified  inspector.  The cost for such  inspection or review shall be borne by
the  Purchaser.  Upon  completion of the inspection or review,  the Company shall promptly  provide the Purchaser with a written report
of the environmental inspection.

         After  reviewing  the  environmental  inspection  report,  the  Purchaser  shall  determine how the Company shall proceed with
respect to the Mortgaged  Property.  In the event (a) the  environmental  inspection  report  indicates that the Mortgaged  Property is
contaminated  by hazardous or toxic  substances  or wastes and (b) the  Purchaser  directs the Company to proceed with  foreclosure  or
acceptance  of a deed in lieu of  foreclosure,  the  Company  shall  be  reimbursed  for all  reasonable  costs  associated  with  such
foreclosure or acceptance of a deed in lieu of  foreclosure  and any related  environmental  clean up costs,  as  applicable,  from the

                                                              29


--------------------------------------------------------------------------------



related  Liquidation  Proceeds,  or if the Liquidation  Proceeds are insufficient to fully reimburse the Company,  the Company shall be
entitled to be reimbursed from amounts in the Custodial  Account  pursuant to Section 4.05 hereof.  In the event the Purchaser  directs
the Company not to proceed with  foreclosure  or acceptance of a deed in lieu of  foreclosure,  the Company shall be reimbursed for all
Servicing Advances made with respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

Section 4.03      Collection of Mortgage Loan Payments.

         Continuously  from the date hereof until the principal and interest on all Mortgage  Loans are paid in full, the Company shall
proceed  diligently  to collect all payments due under each of the Mortgage  Loans when the same shall become due and payable and shall
take special care in  ascertaining  and estimating  Escrow Payments and all other charges that will become due and payable with respect
to the Mortgage Loan and the Mortgaged Property,  to the end that the installments  payable by the Mortgagors will be sufficient to pay
such charges as and when they become due and payable.

Section 4.04      Establishment of and Deposits to Custodial Account.

         The Company  shall  segregate and hold all funds  collected  and received  pursuant to a Mortgage Loan separate and apart from
any of its own funds and general assets and shall  establish and maintain one or more Custodial  Accounts,  in the form of time deposit
or demand  accounts,  titled "Wells Fargo Home Mortgage,  Inc. in trust for the Purchaser and/or  subsequent  purchasers of Residential
Mortgage  Loans,  and various  Mortgagors - P & I." The  Custodial  Account  shall be  established  with a Qualified  Depository.  Upon
request of the Purchaser and within ten (10) days thereof,  the Company shall provide the Purchaser  with written  confirmation  of the
existence  of such  Custodial  Account.  Any funds  deposited  in the  Custodial  Account  shall at all times be insured to the fullest
extent allowed by applicable  law. Funds  deposited in the Custodial  Account may be drawn on by the Company in accordance with Section
4.05.

         The Company shall deposit in the Custodial Account within one (1) Business Day of Company's receipt,  and retain therein,  the
following  collections  received by the Company  and  payments  made by the Company  after the  Cut-off  Date,  other than  payments of
principal  and  interest due on or before the Cut-off  Date,  or received by the Company  prior to the Cut-off Date but  allocable to a
period subsequent thereto:

         (i)      all payments on account of principal on the Mortgage Loans, including all Principal Prepayments;

         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     all Insurance  Proceeds  including amounts required to be deposited  pursuant to Section 4.10 (other than proceeds to
                  be held in the Escrow Account and applied to the  restoration or repair of the Mortgaged  Property or released to the
                  Mortgagor in accordance with Section 4.14), Section 4.11 and Section 4.15;

                                                              30


--------------------------------------------------------------------------------



         (v)      all  Condemnation  Proceeds which are not applied to the restoration or repair of the Mortgaged  Property or released
                  to the Mortgagor in accordance with Section 4.14;

         (vi)     any amount required to be deposited in the Custodial Account pursuant to Section 4.01, 5.03, 6.01 or 6.02;

         (vii)    any amounts  payable in connection  with the repurchase of any Mortgage Loan pursuant to Section 3.03 and all amounts
                  required to be  deposited  by the  Company in  connection  with a  shortfall  in  principal  amount of any  Qualified
                  Substitute Mortgage Loan pursuant to Section 3.03;

         (viii)   with respect to each  Principal  Prepayment an amount (to be paid by the Company out of its funds) which,  when added
                  to all amounts  allocable  to interest  received in  connection  with the  Principal  Prepayment,  equals one month's
                  interest on the amount of principal so prepaid at the Mortgage Loan Remittance Rate;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.11 in  connection  with the  deductible
                  clause in any blanket hazard insurance policy;

         (x)      any amounts  received  with respect to or related to any REO Property and all REO  Disposition  Proceeds  pursuant to
                  Section 4.16; and


         The foregoing  requirements  for deposit into the Custodial  Account shall be exclusive,  it being understood and agreed that,
without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the extent
permitted by Section 6.01,  need not be deposited by the Company into the Custodial  Account.  Any interest paid on funds  deposited in
the Custodial  Account by the  depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to Section 4.05.

Section 4.05      Permitted Withdrawals From Custodial Account.

         The Company shall, from time to time, withdraw funds from the Custodial Account for the following purposes:

        (i)       to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

        (ii)      to reimburse  itself for Monthly  Advances of the Company's  funds made pursuant to Section 5.03, the Company's right
                  to reimburse  itself pursuant to this subclause (ii) being limited to amounts  received on the related  Mortgage Loan
                  which  represent  late payments of principal  and/or  interest  respecting  which any such advance was made, it being
                  understood that, in the case of any such  reimbursement,  the Company's right thereto shall be prior to the rights of
                  Purchaser,  except  that,  where the Company is required to  repurchase a Mortgage  Loan  pursuant to Section 3.03 or
                  6.02,  the  Company's  right to such  reimbursement  shall be  subsequent  to the  payment  to the  Purchaser  of the
                  Repurchase  Price  pursuant to such sections and all other amounts  required to be paid to the Purchaser with respect
                  to such Mortgage Loan;

                                                              31


--------------------------------------------------------------------------------



        (iii)     to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing Fees, the Company's right to
                  reimburse  itself  pursuant  to this  subclause  (iii) with  respect to any  Mortgage  Loan being  limited to related
                  Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance Proceeds and such other amounts as may be collected by the
                  Company from the Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood that, in the case of any
                  such  reimbursement,  the Company's  right  thereto shall be prior to the rights of Purchaser,  except that where the
                  Company is required to  repurchase  a Mortgage  Loan  pursuant to Section 3.03 or 6.02,  in which case the  Company's
                  right to such  reimbursement  shall be subsequent to the payment to the Purchaser of the Repurchase Price pursuant to
                  such sections and all other amounts  required to be paid to the Purchaser  with respect to such Mortgage  Loan.  Upon
                  Purchaser's request, the Company shall provide documentation supporting the Company's Servicing Advances;

        (iv)      to pay itself interest on funds deposited in the Custodial Account;

        (v)       to reimburse itself for expenses incurred and reimbursable to it pursuant to Section 8.01;

        (vi)      to pay any amount  required to be paid  pursuant to Section 4.16  related to any REO  Property,  it being  understood
                  that, in the case of any such  expenditure  or withdrawal  related to a particular  REO Property,  the amount of such
                  expenditure or withdrawal from the Custodial  Account shall be limited to amounts on deposit in the Custodial Account
                  with respect to the related REO Property;

        (vii)     to reimburse  itself for any Servicing  Advances or REO expenses  after  liquidation  of the  Mortgaged  Property not
                  otherwise reimbursed above;

        (viii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

        (ix)      to clear and terminate the Custodial Account upon the termination of this Agreement.

         In the event that the Custodial  Account is interest  bearing,  on each Remittance  Date, the Company shall withdraw all funds
from the Custodial  Account  except for those amounts  which,  pursuant to Section 5.01,  the Company is not obligated to remit on such
Remittance Date.  The Company may use such withdrawn funds only for the purposes described in this Section 4.05.

                                                              32


--------------------------------------------------------------------------------



Section 4.06      Establishment of and Deposits to Escrow Account.

         The Company  shall  segregate  and hold all funds  collected  and received  pursuant to a Mortgage  Loan  constituting  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts, in the form of time deposit or demand accounts,  titled, "Wells Fargo Home Mortgage,  Inc., in trust for the Purchaser and/or
subsequent  purchasers  Residential  Mortgage Loans,  and various  Mortgagors - T & I." The Escrow Accounts shall be established with a
Qualified  Depository,  in a manner which shall  provide  maximum  available  insurance  thereunder.  Upon request of the Purchaser and
within ten (10) days  thereof,  the Company  shall  provide the  Purchaser  with written  confirmation  of the existence of such Escrow
Account.  Funds deposited in the Escrow Account may be drawn on by the Company in accordance with Section 4.07.

         The Company shall  deposit in the Escrow  Account or Accounts  within one (1) Business Days of Company's  receipt , and retain
therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
                  such items as required under the terms of this Agreement;

         (ii)     all amounts  representing  Insurance Proceeds or Condemnation  Proceeds which are to be applied to the restoration or
                  repair of any Mortgaged Property; and

         (iii)    all payments on account of Buydown Funds.

         The  Company  shall make  withdrawals  from the  Escrow  Account  only to effect  such  payments  as are  required  under this
Agreement,  as set forth in Section 4.07.  The Company  shall be entitled to retain any interest paid on funds  deposited in the Escrow
Account by the  depository  institution,  other than interest on escrowed  funds  required by law to be paid to the  Mortgagor.  To the
extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor  notwithstanding  that the Escrow Account may
be non-interest bearing or that interest paid thereon is insufficient for such purposes.

Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account or Accounts may be made by the Company only:

         (i)      to effect timely payments of ground rents, taxes, assessments,  water rates, mortgage insurance premiums, condominium
                  charges, fire and hazard insurance premiums or other items constituting Escrow Payments for the related Mortgage;

         (ii)     to reimburse  the Company for any Servicing  Advances made by the Company  pursuant to Section 4.08 with respect to a
                  related  Mortgage Loan, but only from amounts  received on the related Mortgage Loan which represent late collections
                  of Escrow Payments thereunder;

                                                              33


--------------------------------------------------------------------------------



         (iii)    to refund to any  Mortgagor  any funds found to be in excess of the amounts  required  under the terms of the related
                  Mortgage Loan;

         (iv)     for transfer to the  Custodial  Account and  application  to reduce the  principal  balance of the  Mortgage  Loan in
                  accordance with the terms of the related Mortgage and Mortgage Note;

         (v)      for  application  to restoration or repair of the Mortgaged  Property in accordance  with the procedures  outlined in
                  Section 4.14;

         (vi)     to pay to the Company,  or any Mortgagor to the extent  required by law, any interest paid on the funds  deposited in
                  the Escrow Account;

         (vii)    to remove funds inadvertently placed in the Escrow Account by the Company;

         (viii)   to remit to Purchaser payments on account of Buydown Funds as applicable; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

Section 4.08      Payment of Taxes, Insurance and Other Charges.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water rates,  sewer rents,  and other charges which are or may become a lien upon the Mortgaged  Property and the
status of PMI Policy  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the payment
of such charges  (including  renewal  premiums) and shall effect payment thereof prior to the applicable  penalty or termination  date,
employing for such purpose  deposits of the  Mortgagor in the Escrow  Account which shall have been  estimated and  accumulated  by the
Company in amounts sufficient for such purposes,  as allowed under the terms of the Mortgage.  The Company assumes full  responsibility
for the  timely  payment  of all such bills and shall  effect  timely  payment of all such  charges  irrespective  of each  Mortgagor's
faithful  performance  in the payment of same of the making of the Escrow  Payments,  and the Company  shall make advances from its own
funds to effect such payments.

                                                              34


--------------------------------------------------------------------------------



Section 4.09      Protection of Accounts.

         The Company may transfer the Custodial  Account or the Escrow Account to a different  Qualified  Depository  from time to time
with prior written notice to Purchaser.

Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such that all buildings upon the Mortgaged
Property  are insured by an insurer  acceptable  to Fannie Mae or Freddie Mac against  loss by fire,  hazards of extended  coverage and
such other hazards as are customary in the area where the  Mortgaged  Property is located,  in an amount which is at least equal to the
lesser of (i) the maximum  insurable value of the improvements  securing such Mortgage Loan and (ii) the greater of (a) the outstanding
principal  balance of the Mortgage  Loan and (b) an amount such that the proceeds  thereof shall be sufficient to prevent the Mortgagor
or the loss payee from becoming a co-insurer.  In the event a hazard  insurance  policy shall be in danger of being  terminated,  or in
the event the insurer  shall cease to be  acceptable  to Fannie Mae or Freddie Mac,  the Company  shall  notify the  Purchaser  and the
related  Mortgagor,  and shall use its best  efforts,  as  permitted by  applicable  law, to obtain from  another  qualified  insurer a
replacement  hazard  insurance  policy  substantially  and  materially  similar in all  respects to the original  policy.  In no event,
however, shall a Mortgage Loan be without a hazard insurance policy at any time, subject only to Section 4.11 hereof.

         If upon  origination  of the Mortgage  Loan,  the related  Mortgaged  Property was located in an area  identified by the Flood
Emergency  Management  Agency as having  special flood hazards (and such flood  insurance  has been made  available) a flood  insurance
policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  is in effect with a generally
acceptable  insurance  carrier  acceptable to Fannie Mae or Freddie Mac in an amount  representing  coverage equal to the lesser of (i)
the minimum amount  required,  under the terms of coverage,  to compensate  for any damage or loss on a replacement  cost basis (or the
unpaid  balance of the mortgage if  replacement  cost coverage is not available for the type of building  insured) and (ii) the maximum
amount of insurance which is available under the Flood Disaster Protection Act of 1973, as amended.

         If a Mortgage is secured by a unit in a  condominium  project,  the Company  shall  verify that the  coverage  required of the
owner's association,  including hazard,  flood,  liability,  and fidelity coverage, is being maintained in accordance with then current
Fannie Mae  requirements,  and secure from the owner's  association  its agreement to notify the Company  promptly of any change in the
insurance  coverage or of any  condemnation or casualty loss that may have a material effect on the value of the Mortgaged  Property as
security.

         In the event that any Purchaser or the Company shall  determine that the Mortgaged  Property should be insured against loss or
damage by hazards and risks not  covered by the  insurance  required to be  maintained  by the  Mortgagor  pursuant to the terms of the
Mortgage,  the Company shall  communicate  and consult with the Mortgagor  with respect to the need for such insurance and bring to the
Mortgagor's attention the desirability of protection of the Mortgaged Property.

                                                              35


--------------------------------------------------------------------------------



         All policies  required  hereunder  shall name the Company as loss payee and shall be endorsed with standard or union mortgagee
clauses, without contribution,  which shall provide for at least 30 days prior written notice of any cancellation,  reduction in amount
or material change in coverage.

         The Company shall not interfere with the  Mortgagor's  freedom of choice in selecting  either his insurance  carrier or agent,
provided,  however,  that the Company shall not accept any such insurance  policies from insurance  companies unless such companies are
acceptable  to Fannie Mae and Freddie  Mac and are  licensed to do business  in the  jurisdiction  in which the  Mortgaged  Property is
located.  The Company shall determine that such policies  provide  sufficient risk coverage and amounts,  that they insure the property
owner, and that they properly describe the property address.

         Pursuant to Section 4.04,  any amounts  collected by the Company  under any such policies  (other than amounts to be deposited
in the Escrow Account and applied to the restoration or repair of the related Mortgaged  Property,  or property acquired in liquidation
of the Mortgage Loan, or to be released to the Mortgagor,  in accordance with the Company's  normal  servicing  procedures as specified
in Section 4.14) shall be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

Section 4.11      Maintenance of Mortgage Impairment Insurance.

         In the event that the Company  shall  obtain and  maintain a blanket  policy  insuring  against  losses  arising from fire and
hazards covered under extended  coverage on all of the Mortgage Loans,  then, to the extent such policy provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied its  obligations as set forth in Section 4.10. The Company shall prepare and make any claims
on the blanket policy as deemed  necessary by the Company in accordance  with prudent  servicing  practices.  Any amounts  collected by
the Company  under any such policy  relating to a Mortgage  Loan shall be  deposited in the  Custodial  Account  subject to  withdrawal
pursuant to Section  4.05.  Such policy may contain a  deductible  clause,  in which case,  in the event that there shall not have been
maintained on the related  Mortgaged  Property a policy  complying with Section 4.10, and there shall have been a loss which would have
been covered by such policy,  the Company  shall  deposit in the  Custodial  Account at the time of such loss the amount not  otherwise
payable under the blanket policy because of such  deductible  clause,  such amount to be deposited  from the Company's  funds,  without
reimbursement  therefor.  Upon request of any  Purchaser,  the Company shall cause to be delivered to such  Purchaser a certified  true
copy of such policy and a  statement  from the  insurer  thereunder  that such policy  shall in no event be  terminated  or  materially
modified without 30 days' prior written notice to such Purchaser.

                                                              36


--------------------------------------------------------------------------------



Section 4.12      Maintenance of Fidelity Bond and Errors and Omissions Insurance.

         The Company  shall  maintain  with  responsible  companies,  at its own  expense,  a blanket  Fidelity  Bond and an Errors and
Omissions  Insurance  Policy,  with broad coverage on all officers,  employees or other persons  acting in any capacity  requiring such
persons to handle funds, money,  documents or papers relating to the Mortgage Loans ("Company  Employees").  Any such Fidelity Bond and
Errors and  Omissions  Insurance  Policy shall be in the form of the Mortgage  Banker's  Blanket Bond and shall  protect and insure the
Company  against  losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions and negligent  acts of such Company
Employees.  Such Fidelity Bond and Errors and Omissions  Insurance  Policy also shall protect and insure the Company  against losses in
connection  with the release or satisfaction of a Mortgage Loan without having  obtained  payment in full of the  indebtedness  secured
thereby.  No provision of this Section 4.12  requiring such Fidelity Bond and Errors and Omissions  Insurance  Policy shall diminish or
relieve the Company  from its duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and
insurance  policy  shall be with a company  acceptable  to Fannie Mae or  Freddie  Mac and in  amounts  at least  equal to the  amounts
acceptable  to Fannie  Mae or Freddie  Mac.  Upon the  request of any  Purchaser,  the  Company  shall  cause to be  delivered  to such
Purchaser a certified  true copy of such fidelity bond and insurance  policy and a statement  from the surety and the insurer that such
fidelity bond and insurance  policy shall in no event be terminated  or materially  modified  without 30 days' prior written  notice to
the Purchaser.

Section 4.13      Inspections.

         If any Mortgage Loan is more than 60 days delinquent,  the Company  immediately shall inspect the Mortgaged Property and shall
conduct subsequent  inspections in accordance with Accepted Servicing  Practices or as may be required by the primary mortgage guaranty
insurer.  The Company shall keep a record of each such inspection and shall provide the Purchaser with copies of such upon request.

Section 4.14      Restoration of Mortgaged Property.

         The Company need not obtain the approval of the Purchaser prior to releasing any Insurance  Proceeds or Condemnation  Proceeds
to the Mortgagor to be applied to the  restoration or repair of the Mortgaged  Property if such release is in accordance  with Accepted
Servicing  Practices.  For claims  greater  than  $15,000,  at a minimum the Company  shall  comply with the  following  conditions  in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:

         (i) The Company  shall receive  satisfactory  independent  verification  of completion of repairs and issuance of any required
                 approvals with respect thereto;

         (ii) the Company  shall take all steps  necessary  to preserve the priority of the lien of the  Mortgage,  including,  but not
                 limited to requiring waivers with respect to mechanics' and materialmen's liens;

                                                              37


--------------------------------------------------------------------------------



         (iii)  the Company shall verify that the Mortgage Loan is not in default; and

         (iv) pending repairs or  restoration,  the Company shall place the Insurance  Proceeds or Condemnation  Proceeds in the Escrow
                 Account.

         If the Purchaser is named as an  additional  loss payee,  the Company is hereby  empowered to endorse any loss draft issued in
respect of such a claim in the name of the Purchaser.

Section 4.15      Maintenance of PMI Policy; Claims.

         With respect to each Mortgage Loan the original LTV of which was 80% or greater,  the Company  shall,  without any cost to the
Purchaser  maintain  or cause the  Mortgagor  to  maintain in full force and effect a PMI Policy  insuring  the portion  over 78% until
terminated  pursuant  to the  Homeowners  Protection  Act of 1998,  12 UCS 4901,  et seq.  In the event that such PMI  Policy  shall be
terminated  other than as required by law, the Company shall obtain from another  Qualified  Insurer a comparable  replacement  policy,
with a total  coverage  equal to the remaining  coverage of such  terminated  PMI Policy.  If the insurer shall cease to be a Qualified
Insurer,  the Company shall  determine  whether  recoveries  under the PMI Policy are  jeopardized for reasons related to the financial
condition of such  insurer,  it being  understood  that the Company  shall in no event have any  responsibility  or  liability  for any
failure to recover  under the PMI Policy for such reason.  If the Company  determines  that  recoveries  are so  jeopardized,  it shall
notify the Purchaser and the Mortgagor,  if required,  and obtain from another  Qualified Insurer a replacement  insurance policy.  The
Company shall not take any action which would result in  noncoverage  under any  applicable  PMI Policy of any loss which,  but for the
actions of the Company would have been covered  thereunder.  In connection with any assumption or substitution  agreement  entered into
or to be entered into pursuant to Section 6.01,  the Company shall  promptly  notify the insurer under the related PMI Policy,  if any,
of such  assumption or  substitution  of liability in accordance with the terms of such PMI Policy and shall take all actions which may
be required by such insurer as a condition to the  continuation  of coverage  under such PMI Policy.  If such PMI Policy is  terminated
as a result of such assumption or substitution of liability, the Company shall obtain a replacement PMI Policy as provided above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  insurer  under any PMI Policy in a timely  fashion in  accordance  with the terms of such PMI Policy and, in
this regard,  to take such action as shall be necessary to permit recovery under any PMI Policy  respecting a defaulted  Mortgage Loan.
Pursuant to Section  4.04,  any amounts  collected by the Company  under any PMI Policy shall be  deposited in the  Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

                                                              38


--------------------------------------------------------------------------------



Section 4.16      Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate of sale shall be taken in the name of the  Purchaser,  or in the event the Purchaser is not authorized or permitted to hold
title to real property in the state where the REO Property is located,  or would be adversely  affected  under the "doing  business" or
tax laws of such state by so holding  title,  the deed or  certificate  of sale shall be taken in the name of such Person or Persons as
shall be  consistent  with an Opinion of Counsel  obtained by the Company from any attorney  duly licensed to practice law in the state
where the REO Property is located.  The Person or Persons  holding such title other than the  Purchaser  shall  acknowledge  in writing
that such title is being held as nominee for the Purchaser.

         The  Purchaser  shall have the option to manage and operate the REO Property  provided the Purchaser  gives written  notice of
its intention to do so within thirty (30) days after such REO Property is acquired in  foreclosure  or by deed in lieu of  foreclosure.
The election by the Purchaser to manage the REO Property shall not  constitute a termination  of any rights of the Company  pursuant to
Section  11.02.  Upon the  Company's  receipt  of such  written  notice,  it shall be relived of any  obligation  to manage,  conserve,
protect,  operate,  dispose or sell the  Mortgaged  Property  for the  Purchaser,  or its  designee.  All such  duties  will become the
obligation  of the  Purchaser,  or its  designee.  In such  connection,  upon the Mortgaged  Property  being  acquired on behalf of the
Purchaser,  or its designee,  the Company shall fully cooperate with Purchaser to transfer management of the REO Property to Purchaser,
or its  designee,  and shall  immediately  submit a statement of expenses to the  Purchaser  for  reimbursement  within 30 days for all
Monthly  Advances and Servicing  Advances.  If Company does not receive  reimbursement  of such expenses from the Purchaser  within the
30-days of the  statement  of expenses,  Company  shall be permitted to withdraw  such amount from the  Custodial  Account  pursuant to
Section 4.05.

         In the event the Purchaser does not elect to manage an REO Property, the Company shall manage,  conserve,  protect the related
REO  Property  for the  Purchaser.  The  Company,  either  itself or through an agent  selected by the  Company,  shall  manage the REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner that  similar  property in the same  locality as the REO  Property is managed.  The Company  shall  attempt to sell the
same (and may temporarily rent the same for a period not greater than one year,  except as otherwise  provided below) on such terms and
conditions as the Company deems to be in the best interest of the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event  within  one year after  title has been taken to such REO  Property,  unless (i) a REMIC  election  has not been made with
respect to the  arrangement  under which the Mortgage Loans and the REO Property are held, and (ii) the Company  determines,  and gives
an  appropriate  notice to the  Purchaser to such effect,  that a longer period is necessary  for the orderly  liquidation  of such REO
Property.  If a period longer than one year is permitted  under the foregoing  sentence and is necessary to sell any REO Property,  (i)
the Company  shall report  monthly to the  Purchaser  as to the progress  being made in selling such REO Property and (ii) if, with the

                                                              39


--------------------------------------------------------------------------------



written  consent of the Purchaser,  a purchase money mortgage is taken in connection with such sale, such purchase money mortgage shall
name the Company as mortgagee,  and such purchase money mortgage shall not be held pursuant to this  Agreement,  but instead a separate
participation agreement among the Company and Purchaser shall be entered into with respect to such purchase money mortgage.

         The Company shall also maintain on each REO Property fire and hazard  insurance  with extended  coverage in amount which is at
least equal to the maximum  insurable  value of the  improvements  which are a part of such property,  liability  insurance and, to the
extent  required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in the amount  required
above.

         The  disposition of REO Property  shall be carried out by the Company at such price,  and upon such terms and  conditions,  as
the Company deems to be in the best  interests of the Purchaser.  The proceeds of sale of the REO Property shall be promptly  deposited
in the Custodial  Account.  As soon as practical  thereafter  the expenses of such sale shall be paid and the Company  shall  reimburse
itself for any related  unreimbursed  Servicing  Advances,  unpaid  Servicing Fees and  unreimbursed  advances made pursuant to Section
5.03. On the Remittance Date  immediately  following the Principal  Prepayment  Period in which such sale proceeds are received the net
cash proceeds of such sale remaining in the Custodial Account shall be distributed to the Purchaser.

         The Company shall withdraw the Custodial  Account funds necessary for the proper  operation  management and maintenance of the
REO Property,  including the cost of maintaining  any hazard  insurance  pursuant to Section 4.10 and the fees of any managing agent of
the Company,  or the Company itself.  The Company shall make monthly  distributions on each Remittance Date to the Purchaser of the net
cash flow from the REO Property  (which shall equal the  revenues  from such REO Property net of the expenses  described in the Section
4.16 and of any reserves reasonably required from time to time to be maintained to satisfy anticipated liabilities for such expenses).

Section 4.17      Real Estate Owned Reports.

         Together with the statement  furnished  pursuant to Section 5.02,  the Company shall furnish to the Purchaser on or before the
Remittance  Date each month a statement  with respect to any REO Property  covering the operation of such REO Property for the previous
month and the  Company's  efforts in  connection  with the sale of such REO Property and any rental of such REO Property  incidental to
the sale thereof for the previous  month.  That  statement  shall be  accompanied  by such other  information  as the  Purchaser  shall
reasonably request.

                                                              40


--------------------------------------------------------------------------------



Section 4.18      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed in lieu
of foreclosure, the Company shall submit to the Purchaser a liquidation report with respect to such Mortgaged Property.

Section 4.19      Reports of Foreclosures and Abandonments of Mortgaged Property.

         Following the  foreclosure  sale or  abandonment  of any Mortgaged  Property,  the Company  shall report such  foreclosure  or
abandonment  as required  pursuant to Section  6050J of the Code.  The  Company  shall file  information  reports  with  respect to the
receipt of mortgage  interest received in a trade or business and information  returns relating to cancellation of indebtedness  income
with respect to any Mortgaged  Property as required by the Code.  Such reports  shall be in form and  substance  sufficient to meet the
reporting requirements imposed by the Code.

Section 4.20      Application of Buydown Funds.

         With respect to each Buydown  Mortgage  Loan,  the Company shall have  deposited  into the Escrow  Account,  no later than the
last day of the month,  Buydown  Funds in an amount equal to the  aggregate  undiscounted  amount of payments  that,  when added to the
amount  the  Mortgagor  on such  Mortgage  Loan is  obligated  to pay on all Due  Dates in  accordance  with the  terms of the  Buydown
Agreement,  is equal to the full  scheduled  Monthly  Payments  which are required to be paid by the  Mortgagor  under the terms of the
related  Mortgage Note (without  regard to the related  Buydown  Agreement as if the Mortgage Loan were not subject to the terms of the
Buydown  Agreement).  With respect to each Buydown  Mortgage Loan, the Company will  distribute to the Purchaser on each  Remittance an
amount of Buydown Funds equal to the amount that, when added to the amount  required to be paid on such date by the related  Mortgagor,
pursuant to and in accordance with the related Buydown  Agreement,  equals the full Monthly Payment that would otherwise be required to
be paid on such Mortgage Loan by the related  Mortgagor under the terms of the related  Mortgage Note (as if the Mortgage Loan were not
a Buydown Mortgage Loan and without regard to the related Buydown Agreement).

         If the  Mortgagor on a Buydown  Mortgage  Loan  defaults on such  Mortgage  Loan during the Buydown  Period and the  Mortgaged
Property  securing  such Buydown  Mortgage  Loan is sold in the  liquidation  thereof  (either by the Company or the insurer  under any
related Primary Insurance  Policy) the Company shall, on the Remittance Date following the date upon which Liquidation  Proceeds or REO
Disposition  proceeds are received with respect to any such Buydown  Mortgage Loan,  distribute to the Purchaser all remaining  Buydown
Funds for such  Mortgage  Loan then  remaining  in the Escrow  Account.  Pursuant to the terms of each Buydown  Agreement,  any amounts
distributed to the Purchaser in accordance with the preceding  sentence will be applied to reduce the outstanding  principal balance of
the related  Buydown  Mortgage  Loan. If a Mortgagor on a Buydown  Mortgage  Loan prepays such Mortgage Loan in it entirety  during the
related  Buydown  Period,  the Company shall be required to withdraw from the Escrow Account any Buydown Funds  remaining in the Escrow
Account with respect to such Buydown  Mortgage Loan in accordance with the related Buydown  Agreement.  If a principal  prepayment by a

                                                              41


--------------------------------------------------------------------------------



Mortgagor on a Buydown  Mortgage Loan during the related Buydown  Period,  together with any Buydown Funds then remaining in the Escrow
Account related to such Buydown  Mortgage Loan, would result in a principal  prepayment of the entire unpaid  principal  balance of the
Buydown  Mortgage  Loan,  the Company shall  distribute  to the Purchaser on the  Remittance  Date  occurring in the month  immediately
succeeding  the month in which such Principal  Prepayment is received,  all Buydown Funds related to such Mortgage Loan so remaining in
the Escrow Account, together with any amounts required to be deposited into the Custodial Account.

Section 4.21      Notification of Adjustments.

         With respect to each  Mortgage  Loan,  the Company  shall  adjust the  Mortgage  Interest  Rate on the related  Interest  Rate
Adjustment  Date in compliance with the  requirements  of applicable law and the related  Mortgage and Mortgage Note. The Company shall
execute and deliver  any and all  necessary  notices  required  under  applicable  law and the terms of the related  Mortgage  Note and
Mortgage  regarding  the  Mortgage  Interest  Rate  adjustments.  Upon the  discovery  by the Company or the receipt of notice from the
Purchaser  that the Company has failed to adjust a Mortgage  Interest Rate in accordance  with the terms of the related  Mortgage Note,
the Company shall  immediately  deposit in the Custodial  Account from its own funds the amount of any interest loss or deferral caused
the Purchaser thereby.
                                                               ARTICLE V

                                                         PAYMENTS TO PURCHASER


Section 5.01      Remittances.

         On each  Remittance  Date the Company shall remit by wire  transfer of  immediately  available  funds to the Purchaser (a) all
amounts  deposited  in the  Custodial  Account  as of the close of  business  on the  Determination  Date (net of  charges  against  or
withdrawals  from the Custodial  Account  pursuant to Section  4.05),  plus (b) all amounts,  if any, which the Company is obligated to
distribute  pursuant to Section  5.03,  minus (c) any amounts  attributable  to Principal  Prepayments  received  after the  applicable
Principal  Prepayment Period which amounts shall be remitted on the following  Remittance Date,  together with any additional  interest
required to be deposited in the Custodial Account in connection with such Principal  Prepayment in accordance with Section  4.04(viii);
minus (d) any amounts  attributable  to Monthly  Payments  collected but due on a Due Date or Dates  subsequent to the first day of the
month of the  Remittance  Date,  and minus (e) any amounts  attributable  to Buydown Funds being held in the Custodial  Account,  which
amounts shall be remitted on the Remittance Date next succeeding the Due Period for such amounts.

         With respect to any  remittance  received by the  Purchaser  after the Business Day on which such payment was due, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual  rate equal to the Prime Rate,  adjusted as of the date of
each  change,  plus three  percentage  points,  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such
interest  shall cover the period  commencing  with the day following the Business Day such payment was due and ending with the Business
Day on which such payment is made to the  Purchaser,  both  inclusive.  Such interest shall be remitted by wire transfer of immediately
available  funds within one Business Day following  agreement by the Purchaser  and the Company of the penalty  amount.  The payment by
the  Company  of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the
Company.

                                                              42


--------------------------------------------------------------------------------



Section 5.02      Statements to Purchaser.

         Not later than the  Remittance  Date, the Company shall furnish to the Purchaser a monthly  remittance  advice in the standard
form of electronic Alltel® file, as to the period ending on the last day of the preceding month.

Section 5.03      Monthly Advances by Company.

         On the Business Day immediately  preceding each Remittance  Date, the Company shall deposit in the Custodial  Account from its
own funds or from  amounts  held for future  distribution  an amount  equal to all  Monthly  Payments  (with  interest  adjusted to the
Mortgage Loan  Remittance  Rate) which were due on the Mortgage Loans during the applicable Due Period and which were delinquent at the
close of business on the immediately  preceding  Determination  Date or which were deferred  pursuant to Section 4.01. Any amounts held
for future  distribution  and so used shall be  replaced  by the  Company by deposit in the  Custodial  Account on or before any future
Remittance Date if funds in the Custodial  Account on such Remittance Date shall be less than payments to the Purchaser  required to be
made on such  Remittance  Date. The Company's  obligation to make such Monthly  Advances as to any Mortgage Loan will continue  through
the last  Monthly  Payment due prior to the payment in full of the  Mortgage  Loan,  or through the last  Remittance  Date prior to the
Remittance  Date for the  distribution  of all  Liquidation  Proceeds  and other  payments or  recoveries  (including  REO  Disposition
Proceeds,  Insurance Proceeds and Condemnation  Proceeds) with respect to the Mortgage Loan;  provided,  however,  that such obligation
shall  cease if the  Company  determines,  in its sole  reasonable  opinion,  that  advances  with  respect to such  Mortgage  Loan are
non-recoverable by the Company from Liquidation  Proceeds,  Insurance Proceeds,  REO Disposition  Proceeds,  Condemnation  Proceeds, or
otherwise  with  respect  to a  particular  Mortgage  Loan.  In the  event  that the  Company  determines  that any such  advances  are
non-recoverable,  the Company shall provide the Purchaser  with a  certificate  signed by two officers of the Company  evidencing  such
determination.  For  purposes of this  paragraph,  "Rating  Agency"  shall mean Moody's  Investors  Services,  Inc.,  Standard & Poor's
Ratings Group, Fitch Investors Services, Inc., or any other nationally recognized statistical credit rating agency.

                                                              43


--------------------------------------------------------------------------------



                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES


Section 6.01      Transfers of Mortgaged Property.

         The Company shall use its best efforts to enforce any "due-on-sale"  provision  contained in any Mortgage or Mortgage Note and
to deny  assumption by the person to whom the Mortgaged  Property has been or is about to be sold whether by absolute  conveyance or by
contract of sale, and whether or not the Mortgagor  remains liable on the Mortgage and the Mortgage Note.  When the Mortgaged  Property
has been conveyed by the  Mortgagor,  the Company  shall,  to the extent it has knowledge of such  conveyance,  immediately  notify the
Purchaser and exercise its rights to accelerate the maturity of such Mortgage Loan under the "due-on-sale"  clause applicable  thereto,
provided,  however,  that the Company  shall not  exercise  such rights if  prohibited  by law from doing so or if the exercise of such
rights would impair or threaten to impair any recovery under the related PMI Policy, if any.

         If the Company reasonably  believes it is unable under applicable law to enforce such "due-on-sale"  clause, the Company shall
enter into (i) an assumption and  modification  agreement  with the person to whom such property has been  conveyed,  pursuant to which
such person becomes liable under the Mortgage Note and the original  Mortgagor  remains liable thereon or (ii) in the event the Company
is unable under  applicable  law to require that the original  Mortgagor  remain liable under the Mortgage Note and the Company has the
prior consent of the primary  mortgage  guaranty  insurer,  a substitution  of liability  agreement with the purchaser of the Mortgaged
Property  pursuant to which the  original  Mortgagor  is  released  from  liability  and the  purchaser  of the  Mortgaged  Property is
substituted  as Mortgagor and becomes  liable under the Mortgage  Note.  If an assumption  fee is collected by the Company for entering
into an assumption  agreement  the fee will be retained by the Company as additional  servicing  compensation.  In connection  with any
such  assumption,  neither  the  Mortgage  Interest  Rate borne by the  related  Mortgage  Note,  the term of the  Mortgage  Loan,  the
outstanding principal amount of the Mortgage Loan nor any other materials terms shall be changed without Purchaser's consent.

         To the extent that any Mortgage Loan is assumable,  the Company shall  inquire  diligently  into the credit  worthiness of the
proposed  transferee,  and shall use the underwriting  criteria for approving the credit of the proposed transferee which are used with
respect to  underwriting  mortgage  loans of the same type as the Mortgage  Loans.  If the credit of the proposed  transferee  does not
meet such  underwriting  criteria,  the Company  diligently  shall, to the extent permitted by the Mortgage or the Mortgage Note and by
applicable law, accelerate the maturity of the Mortgage Loan.

                                                              44


--------------------------------------------------------------------------------



Section 6.02      Satisfaction of Mortgages and Release of Mortgage Files.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner customary for such purposes,  the Company shall notify the Purchaser in the Monthly  Remittance Advice as provided
in Section 5.02, and may request the release of any Mortgage Loan Documents.

         If the Company  satisfies or releases a Mortgage without first having obtained payment in full of the indebtedness  secured by
the Mortgage or should the Company otherwise prejudice any rights the Purchaser may have under the mortgage  instruments,  upon written
demand of the Purchaser,  the Company shall  repurchase the related  Mortgage Loan at the  Repurchase  Price by deposit  thereof in the
Custodial  Account  within 2 Business Days of receipt of such demand by the  Purchaser.  The Company  shall  maintain the Fidelity Bond
and Errors and Omissions  Insurance  Policy as provided for in Section 4.12  insuring the Company  against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company  shall be entitled to withdraw  from the  Custodial  Account or to
retain from interest  payments on the Mortgage  Loans the amount of its Servicing  Fee. The Servicing Fee shall be payable  monthly and
shall be  computed  on the basis of the same  unpaid  scheduled  principal  balance  and for the period  respecting  which any  related
interest  payment on a Mortgage Loan is computed.  The  obligation of the Purchaser to pay the Servicing Fee is limited to, and payable
solely from, the interest portion of such Monthly Payments.

         Additional  servicing  compensation  in the form of assumption  fees, to the extent provided in Section 6.01, and late payment
charges  shall be retained by the Company to the extent not required to be deposited in the  Custodial  Account.  The Company  shall be
required  to pay all  expenses  incurred by it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to
reimbursement thereof except as specifically provided for herein.

Section 6.04      Annual Statement as to Compliance.

         The Company  shall  deliver to the  Purchaser,  on or before  March 15,  each year  beginning  March 15,  2003,  an  Officer's
Certificate,  stating that (i) a review of the  activities of the Company during the preceding  calendar year and of performance  under
this  Agreement  or  similar  agreements  has been  made  under  such  officer's  supervision,  and (ii) to the best of such  officer's
knowledge,  based on such review,  the Company has fulfilled all its  obligations  under this  Agreement  throughout  such year, or, if
there has been a default in the fulfillment of any such  obligation,  specifying each such default known to such officer and the nature
and status thereof and the action being taken by the Company to cure such default.

                                                              45


--------------------------------------------------------------------------------



Section 6.05      Annual Independent Public Accountants' Servicing Report.

         On or before March 15, of each year beginning March 15, 2003, the Company,  at its expense,  shall cause a firm of independent
public  accountants  which is a member of the  American  Institute  of  Certified  Public  Accountants  to furnish a statement  to each
Purchaser to the effect that such firm has examined  certain  documents  and records  relating to the  servicing of the mortgage  loans
similar in nature and that such firm is of the opinion that the  provisions  of this or similar  Agreements  have been  complied  with,
and that, on the basis of such  examination  conducted  substantially  in compliance with the Single  Attestation  Program for Mortgage
Bankers,  nothing has come to their attention which would indicate that such servicing has not been conducted in compliance  therewith,
except for (i) such  exceptions as such firm shall believe to be  immaterial,  and (ii) such other  exceptions as shall be set forth in
such  statement.  By  providing  Purchaser  a copy of a Uniform  Single  Attestation  Program  Report  from  their  independent  public
accountant's on an annual basis, Company shall be considered to have fulfilled its obligations under this Section 6.05.

Section 6.06      Right to Examine Company Records.

         The  Purchaser,  or its  designee,  shall have the right to  examine  and audit any and all of the  books,  records,  or other
information of the Company,  whether held by the Company or by another on its behalf,  with respect to or concerning  this Agreement or
the Mortgage Loans, during business hours or at such other times as may be reasonable under applicable  circumstances,  upon reasonable
advance notice.  The Purchaser shall pay its own travel expenses associated with such examination.

Section 6.07      Compliance with REMIC Provisions.

         If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage Loans and REO Property are held,
the  Company  shall not take any  action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that, under the REMIC  Provisions,  if taken or not taken, as the case may be, could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC  (including but not limited to the tax on  "prohibited  transactions"  as defined
Section 860 (a) (2) of the Code and the tax on  "contributions"  to a REMIC set forth in Section 860(d) of the Code) unless the Company
has  received  an Opinion of Counsel  (at the expense of the party  seeking to take such  action) to the effect  that the  contemplated
action will not endanger such REMIC status or result in the imposition of any such tax.

                                                              46


--------------------------------------------------------------------------------



                                                              ARTICLE VII

                                                         COMPANY TO COOPERATE


Section 7.01      Provision of Information.

         During the term of this  Agreement,  the Company shall furnish to the Purchaser  such periodic,  special,  or other reports or
information,  and copies or originals of any  documents  contained in the  Servicing  File for each  Mortgage Loan provided for herein.
All other special  reports or information  not provided for herein as shall be necessary,  reasonable,  or appropriate  with respect to
the Purchaser or any regulatory agency will be provided at the Purchaser's  expense.  All such reports,  documents or information shall
be provided by and in accordance with all reasonable instructions and directions which the Purchaser may give.

         The Company shall execute and deliver all such  instruments  and take all such action as the Purchaser may reasonably  request
from time to time, in order to effectuate the purposes and to carry out the terms of this Agreement.

Section 7.02      Financial Statements; Servicing Facility.

         In connection  with marketing the Mortgage Loans,  the Purchaser may make available to a prospective  Purchaser a Consolidated
Statement of  Operations of the Company for the most  recently  completed two fiscal years for which such a statement is available,  as
well as a  Consolidated  Statement  of  Condition at the end of the last two fiscal  years  covered by such  Consolidated  Statement of
Operations.  The Company also shall make  available  any  comparable  interim  statements to the extent any such  statements  have been
prepared by or on behalf of the Company (and are available upon request to members or  stockholders  of the Company or to the public at
large).

         The Company also shall make available to Purchaser or prospective  Purchaser a knowledgeable  financial or accounting  officer
for the purpose of answering  questions  respecting  recent  developments  affecting  the Company or the  financial  statements  of the
Company,  and to permit any  prospective  Purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective Purchaser that the Company has the ability to service the Mortgage Loans as provided in this Agreement.

                                                              47


--------------------------------------------------------------------------------



                                                             ARTICLE VIII

                                                              THE COMPANY


Section 8.01      Indemnification; Third Party Claims.

         The Company  shall  indemnify  the  Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs, judgments, and any other costs, fees and expenses that the
Purchaser  may sustain in any way related to the failure of the Company to perform its duties and service the Mortgage  Loans in strict
compliance with the terms of this  Agreement.  The Company  immediately  shall notify the Purchaser if a claim is made by a third party
with respect to this  Agreement or the Mortgage  Loans,  assume (with the prior written  consent of the  Purchaser)  the defense of any
such claim and pay all expenses in connection  therewith,  including counsel fees, and promptly pay, discharge and satisfy any judgment
or decree  which may be  entered  against it or the  Purchaser  in  respect  of such  claim.  The  Company  shall  follow  any  written
instructions  received from the Purchaser in connection  with such claim.  The Purchaser  promptly shall  reimburse the Company for all
amounts  advanced  by it  pursuant  to  the  preceding  sentence  except  when  the  claim  is in any  way  related  to  the  Company's
indemnification  pursuant  to Section  3.03,  or the  failure of the Company to service and  administer  the  Mortgage  Loans in strict
compliance with the terms of this Agreement.

Section 8.02      Merger or Consolidation of the Company.

         The Company shall keep in full effect its existence,  rights and  franchises as a  corporation,  and shall obtain and preserve
its  qualification to do business as a foreign  corporation in each  jurisdiction in which such  qualification is or shall be necessary
to protect the  validity  and  enforceability  of this  Agreement  or any of the  Mortgage  Loans and to perform its duties  under this
Agreement.

         Any person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party, or any Person  succeeding to the business of the Company,  shall be the successor
of the Company  hereunder,  without the  execution or filing of any paper or any further act on the part of any of the parties  hereto,
anything herein to the contrary  notwithstanding,  provided,  however,  that the successor or surviving  Person shall be an institution
which is a Fannie Mae/Freddie  Mac-approved company in good standing and has a net worth of no less than $25 million.  Furthermore,  in
the event the Company transfers or otherwise  disposes of all or substantially  all of its assets to an affiliate of the Company,  such
affiliate shall satisfy the condition above,  and shall also be fully liable to the Purchaser for all of the Company's  obligations and
liabilities hereunder.

                                                              48


--------------------------------------------------------------------------------



Section 8.03      Limitation on Liability of Company and Others.

         Neither the Company nor any of the  directors,  officers,  employees or agents of the Company  shall be under any liability to
the Purchaser for any action taken or for  refraining  from the taking of any action in good faith pursuant to this  Agreement,  or for
errors in judgment,  provided,  however,  that this  provision  shall not protect the Company or any such person  against any breach of
warranties or  representations  made herein,  or failure to perform its obligations in strict  compliance with any standard of care set
forth in this Agreement or any other liability  which would  otherwise be imposed under this  Agreement.  The Company and any director,
officer,  employee or agent of the  Company  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any Person  respecting  any matters  arising  hereunder.  The  Company  shall not be under any  obligation  to appear in,
prosecute or defend any legal action  which is not  incidental  to its duties to service the  Mortgage  Loans in  accordance  with this
Agreement  and which in its opinion may involve it in any expense or  liability,  provided,  however,  that the Company  may,  with the
consent of the  Purchaser,  undertake  any such action which it may deem  necessary or desirable in respect to this  Agreement  and the
rights and duties of the parties  hereto.  In such event,  the Company  shall be entitled to  reimbursement  from the  Purchaser of the
reasonable legal expenses and costs of such action.

Section 8.04      Limitation on Resignation and Assignment by Company.

         The Purchaser has entered into this Agreement  with the Company and  subsequent  Purchaser will purchase the Mortgage Loans in
reliance upon the independent status of the Company,  and the  representations as to the adequacy of its servicing  facilities,  plant,
personnel,  records and procedures,  its integrity,  reputation and financial standing,  and the continuance  thereof.  Therefore,  the
Company  shall  neither  assign this  Agreement or the  servicing  hereunder or delegate its rights or duties  hereunder or any portion
hereof or sell or  otherwise  dispose of all of its  property  or assets  without the prior  written  consent of the  Purchaser,  which
consent shall not be unreasonably withheld.

         The Company  shall not resign from the  obligations  and duties hereby  imposed on it except by mutual  consent of the Company
and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under  applicable  law and such
incapacity cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect  delivered to the Purchaser  which  Opinion of Counsel  shall be in form and substance  acceptable to
the Purchaser.  No such  resignation  shall become  effective until a successor shall have assumed the Company's  responsibilities  and
obligations hereunder in the manner provided in Section 12.01.

         Without in any way  limiting  the  generality  of this Section  8.04,  in the event that the Company  either shall assign this
Agreement or the  servicing  responsibilities  hereunder or delegate its duties  hereunder or any portion  thereof or sell or otherwise
dispose of all or substantially all of its property or assets,  without the prior written consent of the Purchaser,  then the Purchaser
shall have the right to terminate this  Agreement  upon notice given as set forth in Section 10.01,  without any payment of any penalty
or damages and without any liability whatsoever to the Company or any third party.

                                                              49


--------------------------------------------------------------------------------



                                                              ARTICLE IX

                                                         PASS-THROUGH TRANSFER


Section 9.01      Removal of Mortgage Loans from Inclusion Under this Agreement Upon the Pass-Through

         The  Purchaser  and the Company  agree that with  respect to some or all of the Mortgage  Loans,  the  Purchaser,  at its sole
option,  shall effect up to four Whole Loan  Transfers or  Pass-Through  Transfers,  retaining  the Company as the servicer  thereof or
subservicer if a master servicer is employed,  or as applicable the  "seller/servicer."  On the Reconstitution Date, the Mortgage Loans
transferred  shall cease to be covered by this  Agreement;  provided,  however,  that, in the event that any Mortgage Loan  transferred
pursuant to this Section 9 is rejected by the transferee,  the Company shall continue to service such rejected  Mortgage Loan on behalf
of the Purchaser in accordance with the terms and provisions of this Agreement.

         The Company  shall  cooperate  with the  Purchaser in connection  with each Whole Loan  Transfer or  Pass-Through  Transfer in
accordance with this Section 9.  In connection therewith the Company shall:

         (a)      make all  representations  and warranties  with respect to the Mortgage Loans as of the Closing Date and with respect
                  to the Company itself as of the closing date of each Whole Loan Transfer or Pass-Through Transfer;

         (b)      negotiate in good faith and execute any  seller/servicer  agreements  required by the shelf  registrant to effectuate
                  the  foregoing  provided  such  agreements  create no  greater  obligation  or cost on the part of the  Company  than
                  otherwise set forth in this Agreement;

         (c)      provide as applicable:

                  (i)      any and all  information and appropriate  verification of information  which may be reasonably  available to
                           the Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser  shall
                           request;

                  (ii)     such additional  representations,  warranties,  covenants,  opinions of counsel,  letters from auditors, and
                           certificates  of public  officials or officers of the Company as are  reasonably  believed  necessary by the
                           trustee,  any  rating  agency or the  Purchaser,  as the case may be, in  connection  with such  Whole  Loan
                           Transfers or  Pass-Through  Transfers.  The Purchaser  shall pay all third party costs  associated  with the
                           preparation of such information.  The Company shall execute any  seller/servicer  agreements required within
                           a reasonable period of time after receipt of such seller/servicer  agreements which time shall be sufficient
                           for the Seller and Seller's counsel to review such  seller/servicer  agreements.  Under this Agreement,  the
                           Company shall retain a servicing  fee at a rate per annum equal to no less than 0.3750 % per Mortgage  Loan;
                           and

                                                              50


--------------------------------------------------------------------------------



         (d)      indemnify the Purchaser for any material misstatements contained in the information provided pursuant to (c) above.

         In the event the Purchaser  has elected to have the Company hold record title to the  Mortgages,  prior to the  Reconstitution
Date the Company shall  prepare an  Assignment in blank or to the trustee from the Company  acceptable to the trustee for each Mortgage
Loan that is part of the Whole Loan Transfers or  Pass-Through  Transfers.  The Company shall pay all  preparation  and recording costs
associated with the initial  Assignment of Mortgage.  The Company shall execute each Assignment,  track such Assignments to ensure they
have been  recorded and deliver them as required by the trustee upon the Company's  receipt  thereof.  Additionally,  the Company shall
prepare and  execute,  at the  direction  of the  Purchaser,  any note  endorsements  in  connection  with any and all  seller/servicer
agreements.

         All Mortgage Loans not sold or transferred  pursuant to Whole Loan Transfers or  Pass-Through  Transfers  shall remain subject
to this  Agreement and shall  continue to be serviced in  accordance  with the terms of this  Agreement  and with respect  thereto this
Agreement shall remain in full force and effect.

                                                               ARTICLE X

                                                                DEFAULT


Section 10.01     Events of Default.

         Each of the following shall constitute an Event of Default on the part of the Company:

         (i)      any  failure  by the  Company  to remit to the  Purchaser  any  payment  required  to be made under the terms of this
                  Agreement  which  continues  unremedied for a period of two Business Days after the date upon which written notice of
                  such failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

         (ii)     failure by the Company duly to observe or perform in any material  respect any other of the  covenants or  agreements
                  on the part of the Company set forth in this Agreement or in the Custodial  Agreement which continues  unremedied for
                  a period of 90 days after the date on which written notice of such failure,  requiring the same to be remedied, shall
                  have been given to the Company by the Purchaser or by the Custodian; or

         (iii)    failure by the Company to maintain its license to do business in any  jurisdiction  where the  Mortgaged  Property is
                  located if such license is required; or

                                                              51


--------------------------------------------------------------------------------



         (iv)     a decree or order of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
                  conservator or receiver or liquidator in any insolvency,  readjustment of debt, including  bankruptcy,  marshaling of
                  assets and liabilities or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been
                  entered  against the Company and such degree or order shall have  remained in force  undischarged  or unstayed  for a
                  period of 60 days; or

         (v)      the  Company  shall  consent to the  appointment  of a  conservator  or  receiver or  liquidator  in any  insolvency,
                  readjustment of debt,  marshaling of assets and  liabilities or similar  proceedings of or relating to the Company or
                  of or relating to all or substantially all of its property; or

         (vi)     the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to
                  take  advantage of any  applicable  insolvency,  bankruptcy or  reorganization  statute,  make an assignment  for the
                  benefit of its creditors, voluntarily suspend payment of its obligations or cease its normal business operations; or

         (vii)    the Company ceases to meet the qualifications of a Fannie Mae/Freddie Mac servicer; or

         (viii)   the Company  attempts to assign its right to  servicing  compensation  hereunder  or to assign this  Agreement or the
                  servicing  responsibilities  hereunder  or to delegate its duties  hereunder  or any portion  thereof in violation of
                  Section 8.04.

         In each and every such case, so long as an Event of Default shall not have been remedied,  in addition to whatever  rights the
Purchaser may have at law or equity to damages,  including  injunctive  relief and specific  performance,  the Purchaser,  by notice in
writing to the Company,  may terminate all the rights and  obligations  of the Company under this  Agreement and in and to the Mortgage
Loans and the proceeds thereof.

         Upon receipt by the Company of such written  notice,  all  authority and power of the Company  under this  Agreement,  whether
with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section  12.01.
Upon written  request from any Purchaser,  the Company shall  prepare,  execute and deliver to the successor  entity  designated by the
Purchaser any and all documents and other instruments,  place in such successor's  possession all Mortgage Files, and do or cause to be
done all other acts or things  necessary  or  appropriate  to effect the  purposes of such  notice of  termination,  including  but not
limited to the transfer and  endorsement  or assignment of the Mortgage  Loans and related  documents,  at the Company's  sole expense.
The Company shall  cooperate with the Purchaser and such successor in effecting the termination of the Company's  responsibilities  and
rights  hereunder,  including  without  limitation,  the transfer to such successor for  administration by it of all cash amounts which
shall at the time be credited by the Company to the  Custodial  Account or Escrow  Account or  thereafter  received with respect to the
Mortgage Loans.

Section 10.02     Waiver of Defaults.

                                                              52


--------------------------------------------------------------------------------



         By a written notice,  the Purchaser may waive any default by the Company in the  performance of its obligations  hereunder and
its  consequences.  Upon any waiver of a past default,  such default shall cease to exist,  and any Event of Default arising  therefrom
shall be deemed to have been  remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent  or other
default or impair any right consequent thereon except to the extent expressly so waived.

                                                              ARTICLE XI

                                                              TERMINATION


Section 11.01     Termination.

         This Agreement  shall  terminate  upon either:  (i) the later of the final payment or other  liquidation  (or any advance with
respect  thereto) of the last  Mortgage  Loan or the  disposition  of any REO Property  with respect to the last  Mortgage Loan and the
remittance of all funds due hereunder; or (ii) mutual consent of the Company and the Purchaser in writing.

Section 11.02     Termination Without Cause.

         The Purchaser  may  terminate,  at its sole option,  any rights the Company may have  hereunder,  without cause as provided in
this Section  11.02.  Any such notice of  termination  shall be in writing and delivered to the Company by registered  mail as provided
in Section 12.05.

         The Company shall be entitled to receive,  as such liquidated  damages,  upon the transfer of the servicing  rights, an amount
equal to:  (i) 2.75% of the  aggregate  outstanding  principal  amount of the  Mortgage  Loans as of the  termination  date paid by the
Purchaser  to the Company  with respect to all of the  Mortgage  Loans for which a servicing  fee rate of .25% is paid per annum,  (ii)
3.25% of the aggregate  outstanding  principal  amount of the Mortgage  Loans as of the  termination  date paid by the Purchaser to the
Company  with respect to all of the Mortgage  Loans for which a servicing  fee rate of .375% is paid per annum,  and (iii) 3.75% of the
aggregate  outstanding  principal  amount of the Mortgage  Loans as of the  termination  date paid by the Purchaser to the Company with
respect to all of the Mortgage Loans for which a servicing fee rate of .44% is paid per annum.

                                                              53


--------------------------------------------------------------------------------



                                                              ARTICLE XII

                                                       MISCELLANEOUS PROVISIONS


Section 12.01     Successor to Company.

         Prior to  termination of the Company's  responsibilities  and duties under this  Agreement  pursuant to Sections 8.04,  10.01,
11.01 (ii) or pursuant to Section 11.02 the Purchaser shall, (i) succeed to and assume all of the Company's  responsibilities,  rights,
duties and  obligations  under this Agreement,  or (ii) appoint a successor  having the  characteristics  set forth in Section 8.02 and
which shall succeed to all rights and assume all of the  responsibilities,  duties and  liabilities of the Company under this Agreement
prior to the  termination  of  Company's  responsibilities,  duties and  liabilities  under this  Agreement.  In  connection  with such
appointment  and  assumption,  the Purchaser  may make such  arrangements  for the  compensation  of such  successor out of payments on
Mortgage Loans as it and such successor shall agree. In the event that the Company's  duties,  responsibilities  and liabilities  under
this  Agreement  should  be  terminated  pursuant  to the  aforementioned  sections,  the  Company  shall  discharge  such  duties  and
responsibilities  during the period from the date it acquires  knowledge of such termination  until the effective date thereof with the
same degree of diligence  and prudence  which it is obligated to exercise  under this  Agreement,  and shall take no action  whatsoever
that might  impair or  prejudice  the rights or  financial  condition  of its  successor.  The  resignation  or removal of the  Company
pursuant to the  aforementioned  sections  shall not become  effective  until a successor  shall be appointed  pursuant to this Section
12.01 and shall in no event relieve the Company of the  representations  and warranties made pursuant to Sections 3.01 and 3.02 and the
remedies  available to the Purchaser  under Section 3.03, it being  understood  and agreed that the  provisions of such Sections  3.01,
3.02,  and 3.03 shall be applicable  to the Company  notwithstanding  any such sale,  assignment,  resignation  or  termination  of the
Company, or the termination of this Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting such appointment,  wherein the successor shall make the representations and warranties set forth in Section 3.01,
except for  subsections  (h), (i) and (k) thereof,  whereupon  such  successor  shall become fully vested with all the rights,  powers,
duties,  responsibilities,  obligations  and  liabilities  of the Company,  with like effect as if originally  named as a party to this
Agreement.  Any termination or resignation of the Company or termination of this Agreement  pursuant to Section 8.04,  10.01,  11.01 or
11.02 shall not affect any claims that any  Purchaser may have against the Company  arising out of the Company's  actions or failure to
act prior to any such termination or resignation.

         The Company shall deliver  promptly to the successor  servicer the funds in the Custodial  Account and Escrow  Account and all
Mortgage  Files and related  documents  and  statements  held by it  hereunder  and the Company  shall  account for all funds and shall
execute and deliver such  instruments  and do such other things as may  reasonably be required to more fully and  definitively  vest in
the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company.

                                                              54


--------------------------------------------------------------------------------



         Upon a successor's  acceptance of appointment  as such, the Company shall notify by mail the Purchaser of such  appointment in
accordance with the procedures set forth in Section 12.05.

Section 12.02     Amendment.

         This Agreement may be amended from time to time by written agreement signed by the Company and the Purchaser.

Section 12.03     Governing Law.

         This  Agreement  shall be  construed  in  accordance  with the laws of the State of New York and the  obligations,  rights and
remedies of the parties hereunder shall be determined in accordance with such laws.

         Each of the Company and the Purchaser hereby knowingly,  voluntarily and  intentionally  waives any and all rights it may have
to a trial by jury in respect or any litigation  based on, or arising out of, under,  or in connection  with,  this  Agreement,  or any
other documents and instruments  executed in connection  herewith,  or any course of conduct,  course of dealing,  statements  (whether
oral or written),  or actions of the Company or the  Purchaser.  This  provision is a material  inducement  for the  Purchaser to enter
into this Agreement.

Section 12.04     Duration of Agreement.

         This  Agreement  shall continue in existence and effect until  terminated as herein  provided.  This Agreement  shall continue
notwithstanding transfers of the Mortgage Loans by the Purchaser.

Section 12.05     Notices.

         All  demands,  notices  and  communications  hereunder  shall be in  writing  and shall be  deemed to have been duly  given if
personally delivered at or mailed by registered mail, postage prepaid, addressed as follows:

         (i)      if to the Company with respect to servicing and investor reporting issues:

                  Wells Fargo Home Mortgage, Inc.
                  1 Home Campus
                  Des Moines, Iowa  50328-0001
                  Attention:  John B. Brown, MAC X2401-042

                  If to the Company with respect to all other issues:

                  Wells Fargo Home Mortgage, Inc.
                  7485 New Horizon Way, Building 3
                  Frederick, MD  21703
                  Attention:  Trisha Lowe, MAC X3901-016

                                                              55


--------------------------------------------------------------------------------



                  In each instance with a copy to:

                  Wells Fargo Home Mortgage, Inc.
                  1 Home Campus
                  Des Moines, Iowa  50328-0001
                  Attention:  General Counsel, MAC X2401-06T

                  or such other address as may hereafter be furnished to the Purchaser in writing by the Company;


                                                              56


--------------------------------------------------------------------------------



         (ii)     if to Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Dr., Suite 200
                  Irving, TX  75038
                  Attention:  Ralene Ruyle

         With a copy to:

                  Bear Stearns Mortgage Capital Corp.
                  383 Madison Avenue
                  New York, NY  10179
                  Attention:  Baron Silverstein

Section 12.06     Severability of Provisions.

         If any one or more of the covenants,  agreements,  provisions or terms of this Agreement  shall be held invalid for any reason
whatsoever, then such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining covenants,  agreements,
provisions  or terms of this  Agreement  and shall in no way affect the  validity or  enforceability  of the other  provisions  of this
Agreement.

Section 12.07     Relationship of Parties.

         Nothing  herein  contained  shall be deemed or construed to create a partnership  or joint venture  between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for the Purchaser.

Section 12.08     Execution; Successors and Assigns.

         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to Section  8.04,  this  Agreement  shall inure to the benefit of and be binding upon the Company and the Purchaser
and their respective successors and assigns.

Section 12.09     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments of Mortgage is subject to recordation in all appropriate
public offices for real property  records in all the counties or other  comparable  jurisdictions  in which any or all of the Mortgaged
Properties are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected at the
Company's expense in the event recordation is either necessary under applicable law or requested by the Purchaser at its sole option.

                                                              57


--------------------------------------------------------------------------------



Section 12.10     Assignment by Purchaser.

         The  Purchaser  shall have the right,  without the  consent of the Company but subject to the limit set forth in Section  2.02
hereof,  to assign,  in whole or in part,  its interest under this  Agreement  with respect to some or all of the Mortgage  Loans,  and
designate  any person to  exercise  any rights of the  Purchaser  hereunder,  by  executing  an  Assignment  and  Assumption  Agreement
substantially  in the form attached as Exhibit D and the assignee or designee shall accede to the rights and  obligations  hereunder of
the Purchaser with respect to such Mortgage  Loans.  All  references to the Purchaser in this Agreement  shall be deemed to include its
assignee or designee.

Section 12.11  Solicitation of Mortgagor.

         The Purchaser,  its affiliates,  successors or assigns shall not,  without the prior written consent of the Company,  take any
action to solicit or make direct  contact with the  Mortgagor  under any Mortgage  Loan except to the extent  required by the Company's
breach of this  Agreement or as required  under  applicable law or regulatory  authority.  It is understood and agreed that  promotions
undertaken by the Purchaser  which are directed to the general  public at large,  including,  without  limitation,  mass mailings based
upon  commercially  acquired mailing lists,  newspaper,  radio,  television  advertisements or from servicing needs of a Mortgagor who,
without solicitation,  contacts the Purchaser,  shall not constitute solicitation under this Section.  Notwithstanding any provision of
this  Agreement to the  contrary,  in the event the  Purchaser,  its  affiliates,  successors  or assigns  fails to obtain such written
consent,  the Company shall be entitled,  in its sole  discretion,  to terminate its obligations and duties under this Agreement.  Upon
transfer of the servicing rights and obligations  under this Agreement to the Purchaser or Purchaser's  designee,  the Company shall be
entitled  to receive  as  liquidated  damages,  an amount  equal to: (i) 2.75% of the  aggregate  outstanding  principal  amount of the
Mortgage  Loans as of the  termination  date paid by the Purchaser to the Company with respect to all of the Mortgage Loans for which a
servicing fee rate of .25% is paid per annum,  (ii) 3.25% of the aggregate  outstanding  principal  amount of the Mortgage  Loans as of
the  termination  date paid by the Purchaser to the Company with respect to all of the Mortgage Loans for which a servicing fee rate of
.375% is paid per annum,  and (iii) 3.75% of the aggregate  outstanding  principal  amount of the Mortgage Loans as of the  termination
date paid by the  Purchaser to the Company with  respect to all of the  Mortgage  Loans for which a servicing  fee rate of .44% is paid
per annum.

         The Company agrees that, after the Closing Date, it will not take any action to solicit the refinancing of any Mortgage
Loan.  It is understood and agreed that promotions undertaken by the Company or any affiliate of the Company which are directed to
the general public at large, including, without limitation, mass mailings based upon commercially acquired mailing lists, newspaper,
radio, television advertisements or from servicing the refinancing needs of a Mortgagor who, without solicitation, contacts Company
in connection with the refinance of such Mortgage or Mortgage Loan, shall not constitute solicitation under this Section.
Notwithstanding anything to the contrary, this Section shall not prohibit the Company from soliciting any Mortgagor to provide other
services including but not limited to credit cards, insurance investments and banking related services.

                                                              58


--------------------------------------------------------------------------------







                                           [Intentionally Blank - Next Page Signature Page]


                                                              59


--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.


EMC MORTGAGE CORPORATION                                      WELLS FARGO HOME MORTGAGE, INC.
Purchaser                                                     Company

By:___________________________________                        By:___________________________________

Name:_________________________________                        Name:_________________________________

Title:________________________________                        Title:________________________________

                                                              60


--------------------------------------------------------------------------------



STATE OF                   )
                           )       ss:
COUNTY OF ___________      )

         On the _____ day of _______________, 20___ before me, a Notary Public in and for said State, personally appeared
, known to me to be                                                              of Wells Fargo Home Mortgage,  Inc.,  the  corporation
that  executed  the  within  instrument  and also  known to me to be the  person who  executed  it on behalf of said  corporation,  and
acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office seal the day and year in this  certificate  first above
written.


                                                              ____________________________________________
                                                              Notary Public

                                                              My Commission expires_______________________

                                                              61


--------------------------------------------------------------------------------



STATE OF                            )
                                    )       ss:
COUNTY OF                           )

         On the  _____  day of  _______________,  20___  before  me,  a  Notary  Public  in and for  said  State,  personally  appeared
_____________________________________,  known to me to be the  ______________________________  of  ______________________________,  the
corporation  that executed the within  instrument and also known to me to be the person who executed it on behalf of said  corporation,
and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office seal the day and year in this  certificate  first above
written.


                                                              ____________________________________________
                                                              Notary Public

                                                              My Commission expires_______________________

                                                              62


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT A


                                               MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT B


                                                        CONTENTS OF EACH MORTGAGE FILE

         With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items,  which shall be available
for  inspection by the Purchaser and any  prospective  Purchaser,  and which shall be retained by the Company in the Servicing  File or
delivered to the Custodian  pursuant to Sections  2.01 and 2.03 of the Seller's  Warranties  and the Servicing  Agreement to which this
Exhibit is attached (the "Agreement"):

         1.       The  original  Mortgage  Note  bearing  all  intervening  endorsements,   endorsed  "Pay  to  the  order  of  without
                  recourse"  and signed in the name of the Company by an  authorized  officer (in the event that the Mortgage  Loan was
                  acquired by the Company in a merger,  the signature must be in the following  form:  "[Company],  successor by merger
                  to [name of  predecessor]";  and in the event that the Mortgage  Loan was acquired or originated by the Company while
                  doing  business  under  another name,  the signature  must be in the  following  form:  "[Company],  formerly know as
                  [previous name]").

         2.       The original of any guarantee executed in connection with the Mortgage Note (if any).

         3.       The original  Mortgage,  with evidence of recording thereon or a certified true and correct copy of the Mortgage sent
                  for  recordation.  If in connection  with any Mortgage  Loan, the Company cannot deliver or cause to be delivered the
                  original  Mortgage  with  evidence of recording  thereon on or prior to the Closing Date because of a delay caused by
                  the public  recording office where such Mortgage has been delivered for recordation or because such Mortgage has been
                  lost or because such public recording  office retains the original  recorded  Mortgage,  the Company shall deliver or
                  cause to be  delivered  to the  Custodian,  a photocopy of such  Mortgage,  together  with (i) in the case of a delay
                  caused by the public recording  office,  an Officer's  Certificate of the Company stating that such Mortgage has been
                  dispatched to the appropriate  public recording office for recordation and that the original  recorded  Mortgage or a
                  copy of such  Mortgage  certified  by such public  recording  office to be a true and  complete  copy of the original
                  recorded  Mortgage will be promptly  delivered to the Custodian upon receipt  thereof by the Company;  or (ii) in the
                  case of a Mortgage  where a public  recording  office retains the original  recorded  Mortgage or in the case where a
                  Mortgage is lost after  recordation in a public recording  office,  a copy of such Mortgage  certified by such public
                  recording  office or by the title  insurance  company that issued the title policy to be a true and complete  copy of
                  the original recorded Mortgage.

         4.       the  originals or  certified  true copies of any  document  sent for  recordation  of all  assumption,  modification,
                  consolidation or extension agreements, with evidence of recording thereon.




--------------------------------------------------------------------------------



         5.       The original  Assignment of Mortgage for each Mortgage Loan, in form and substance  acceptable for recording  (except
                  for the insertion of the name of the assignee and  recording  information).  The  Assignment of Mortgage must be duly
                  recorded only if recordation is either necessary under applicable law or commonly  required by private  institutional
                  mortgage  investors in the area where the Mortgaged  Property is located or on direction of the Purchaser as provided
                  in the Custodial  Agreement.  If the Assignment of Mortgage is to be recorded,  the Mortgage shall be assigned to the
                  Purchaser.  If the  Assignment of Mortgage is not to be recorded,  the  Assignment of Mortgage  shall be delivered in
                  blank.  If the Mortgage  Loan was acquired by the Company in a merger,  the  Assignment  of Mortgage  must be made by
                  "[Company],  successor by merger to [name of  predecessor]."  If the Mortgage  Loan was acquired or originated by the
                  Company while doing business  under another name, the Assignment of Mortgage must be by "[Company],  formerly know as
                  [previous name]."

         6.       Originals or certified true copies of documents sent for recordation of all  intervening  assignments of the Mortgage
                  with evidence of recording thereon,  or if any such intervening  assignment has not been returned from the applicable
                  recording  office or has been lost or if such public recording  office retains the original  recorded  assignments of
                  mortgage,  the Company  shall  deliver or cause to be delivered  to the  Custodian,  a photocopy of such  intervening
                  assignment,  together with (i) in the case of a delay caused by the public recording office, an Officer's Certificate
                  of the Company stating that such  intervening  assignment of mortgage has been  dispatched to the appropriate  public
                  recording  office for recordation  and that such original  recorded  intervening  assignment of mortgage or a copy of
                  such  intervening  assignment  of mortgage  certified  by the  appropriate  public  recording  office or by the title
                  insurance  company that issued the title policy to be a true and complete copy of the original  recorded  intervening
                  assignment of mortgage will be promptly  delivered to the Custodian upon receipt  thereof by the Company;  or (ii) in
                  the case of an intervening  assignment  where a public  recording  office retains the original  recorded  intervening
                  assignment or in the case where an intervening  assignment is lost after  recordation in a public recording office, a
                  copy of such intervening  assignment  certified by such public recording office to be a true and complete copy of the
                  original recorded intervening assignment.

         7.       The original PMI Policy or certificate of insurance, where required pursuant to the Agreement.

         8.       The original mortgagee policy of title insurance or evidence of title.

         9.       Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         10.      Original power of attorney. if applicable.

                                                              2


--------------------------------------------------------------------------------



With respect to each Mortgage  Loan,  the Mortgage File shall  include each of the following  items to the extent in the  possession of
the Company or in the possession of the Company's agent(s):

         11.      The original  hazard  insurance  policy and, if required by law, flood insurance  policy,  in accordance with Section
                  4.10 of the Agreement.

         12.      Residential loan application.

         13.      Mortgage Loan closing statement.

         14.      Verification of employment and income,  unless originated under the Company's Limited Documentation  program,  Fannie
                  Mae Timesaver Plus.

         15.      Verification of acceptable evidence of source and amount of down payment.

         16.      Credit report on the Mortgagor.

         17.      Residential appraisal report.

         18.      Photograph of the Mortgaged Property.

         19.      Survey of the Mortgage property, if required by the title company or applicable law.

         20.      Copy of each instrument necessary to complete  identification of any exception set forth in the exception schedule in
                  the title policy, i.e. map or plat, restrictions, easements, sewer agreements, home association declarations, etc.

         21.      All required disclosure statements.

         22.      If available, termite report, structural engineer's report, water potability and septic certification.

         23.      Sales contract, if applicable.

         24.      Evidence of payment of taxes and insurance premiums,  insurance claim files,  correspondence,  current and historical
                  computerized data files, and all other processing,  underwriting and closing papers and records which are customarily
                  contained in a mortgage  loan file and which are  required to document  the Mortgage  Loan or to service the Mortgage
                  Loan.

         25.      Amortization schedule, if available.

         26.      Payment history for any Mortgage Loan that has been closed for more than 90 days.

                                                              3


--------------------------------------------------------------------------------



         In the event an Officer's  Certificate  of the Company is delivered to the  Custodian  because of a delay caused by the public
recording office in returning any recorded document,  the Company shall deliver to the Custodian,  within 240 days of the Closing Date,
an Officer's  Certificate which shall (i) identify the recorded document,  (ii) state that the recorded document has not been delivered
to the Custodian due solely to a delay caused by the public  recording  office,  (iii) state the amount of time  generally  required by
the applicable  recording office to record and return a document  submitted for  recordation,  and (iv) specify the date the applicable
recorded  document  will be  delivered to the  Custodian.  The Company  shall be required to deliver to the  Custodian  the  applicable
recorded  document by the date  specified in (iv) above.  An extension  of the date  specified in (iv) above may be requested  form the
Purchaser, which consent shall not be unreasonably withheld.

                                                              4


--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT C
                                                          CUSTODIAL AGREEMENT




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT D

                                                       ASSIGNMENT AND ASSUMPTION


                                                                                        ____________, 20__


         ASSIGNMENT AND ASSUMPTION,  dated  ___________________,  20____ between  _________________,  a  _________________  corporation
having an office at _________________ ("Assignor") and _________________, having an office at _________________ ("Assignee"):

         For and in  consideration  of the sum of one dollar ($1.00) and other valuable  consideration  the receipt and  sufficiency of
which are hereby acknowledge, and of the mutual covenants herein contained, the parties hereto hereby agree as follows:

         1.       The Assignor hereby grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor,  as
Purchaser,  in, to and under that certain  Seller's  Warranties  and  Servicing  Agreement,  (the  "Seller's  Warranties  and Servicing
Agreement"),  dated  as  of  _________________,  by  and  between  _________________  (the  "Purchaser"),  and  _________________  (the
"Company"),  and the Mortgage Loans delivered  thereunder by the Company to the Assignor,  and that certain Custodial  Agreement,  (the
"Custodial  Agreement"),  dated  as of  _________________,  by  and  among  the  Company,  the  Purchaser  and  _________________  (the
"Custodian").

         2.       The Assignor warrants and represents to, and covenants with, the Assignee that:

                  a.       The Assignor is the lawful owner of the  Mortgage  Loans with the full right to transfer the Mortgage  Loans
free from any and all claims and encumbrances whatsoever;

                  b.       The Assignor  has not received  notice of, and has no  knowledge  of, any  offsets,  counterclaims  or other
defenses available to the Company with respect to the Seller's Warranties and Servicing Agreement or the Mortgage Loans;

                  c.       The Assignor has not waived or agreed to any waiver under, or agreed to any amendment or other  modification
of, the Seller's Warranties and Servicing  Agreement,  the Custodial Agreement or the Mortgage Loans,  including without limitation the
transfer of the servicing  obligations  under the Seller's  Warranties and Servicing  Agreement.  The Assignor has no knowledge of, and
has not received notice of, any waivers under or amendments or other  modifications of, or assignments of rights or obligations  under,
the Seller's Warranties and Servicing Agreement or the Mortgage Loans; and

                  d.       Neither the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security  with, any person in any manner,  or made any general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action which would  constitute a distribution  of the Mortgage Loans under the Securities Act of 1933
(the "33 Act") or which  would  render  the  disposition  of the  Mortgage  Loans a  violation  of  Section 5 of the 33 Act or  require
registration pursuant thereto.

                                                              58


--------------------------------------------------------------------------------



         3.       That Assignee  warrants and represent to, and covenants with, the Assignor and the Company  pursuant to Section 12.10
of the Seller's Warranties and Servicing Agreement that:

                  a.       The  Assignee  agrees to be bound,  as  Purchaser,  by all of the terms,  covenants  and  conditions  of the
Seller's Warranties and Servicing Agreement,  the Mortgage Loans and the Custodial  Agreement,  and from and after the date hereof, the
Assignee assumes for the benefit of each of the Company and the Assignor all of the Assignor's obligations as purchaser thereunder;

                  b.       The  Assignee  understands  that  the  Mortgage  Loans  have  not been  registered  under  the 33 Act or the
securities laws of any state;

                  c.       The purchase price being paid by the Assignee for the Mortgage  Loans are in excess of $250,000.00  and will
be paid by cash remittance of the full purchase price within 60 days of the sale;

                  d.       The Assignee is acquiring the Mortgage  Loans for  investment for its own account only and not for any other
person.  In this connection,  neither the Assignee nor any person  authorized to act therefor has offered to Mortgage Loans by means of
any general advertising or general  solicitation within the meaning of Rule 502(c) of US Securities and Exchange Commission  Regulation
D, promulgated under the 1933 Act;

                  e.       The Assignee considers itself a substantial  sophisticated  institutional investor having such knowledge and
experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of  investment  in the Mortgage
Loans;

                  f.       The Assignee has been  furnished  with all  information  regarding the Mortgage  Loans that it has requested
from the Assignor or the Company;

                  g.       Neither the Assignee nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security with, any person in any manner which would  constitute a distribution of the Mortgage Loans under the 33 Act or
which would render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 33 Act or require  registration  pursuant
thereto,  nor will it act, nor has it  authorized  or will it authorize  any person to act, in such manner with respect to the Mortgage
Loans; and

                  h.       Either (1) the Assignee is not an employee  benefit plan ("Plan")  within the meaning of section 3(3) of the
Employee  Retirement  Income  Security  Act of 1974,  as amended  ("ERISA")  or a plan  (also  "Plan")  within  the  meaning of section
4975(e)(1)  of the Internal  Revenue Code of 1986  ("Code"),  and the Assignee is not directly or  indirectly  purchasing  the Mortgage
Loans on behalf of,  investment  manager of, as named  fiduciary  of, as Trustee of, or with assets of, a Plan;  or (2) the  Assignee's
purchase of the Mortgage Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

                  i.       The Assignee's address for purposes of all notices and correspondence  related to the Mortgage Loans and the
Seller's Warranties and Servicing Agreements is:

                                                ______________________________________

                                                              2


--------------------------------------------------------------------------------




                                                ______________________________________

                                                ______________________________________

                                                Attention: _________________

         The Assignee's wire transfer  instructions  for purposes of all remittances and payments related to the Mortgage Loans and the
Seller's Warranties and Servicing Agreement is:

                                                ______________________________________

                                                ______________________________________

                                                ______________________________________

                                                Attention: _________________

                                                          [Signatures Follow]

                                                              3


--------------------------------------------------------------------------------



         IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be executed by their duly authorized officers
as of the date first above written.



_______________________________                               ____________________________________________
Assignor                                                      Assignee

By:____________________________                               By:_________________________________________

Name:__________________________                               Name:_______________________________________

Its:___________________________                               Its:________________________________________

Tax Payer Identification No.:                                 Tax Payer Identification No.:
________________________________                              ____________________________________________

                                                              4


--------------------------------------------------------------------------------



                                                   MORTGAGE LOAN PURCHASE AGREEMENT


         This is a Purchase Agreement (the "Agreement"),  dated as of November 1, 2002 by and between EMC Mortgage Corporation,  having
an office at 245 Park Avenue,  New York, NY 10167 (the  "Purchaser")  and Wells Fargo Home Mortgage,  Inc.,  having an office at 1 Home
Campus, Des Moines, Iowa 50328-0001 (the "Seller").

                                                          W I T N E S S E T H

         WHEREAS,  the Seller agrees to sell, and the Purchaser agrees to purchase,  certain conventional  residential  adjustable rate
mortgage loans (the "Mortgage Loans") on a servicing retained basis as described herein:

         WHEREAS, the Mortgage Loans shall be delivered as whole loans;

         WHEREAS,  the  parties  intend  hereby to set forth the terms and  conditions  upon which the  proposed  transactions  will be
effected.

         NOW  THEREFORE,  in  consideration  of the promises and the mutual  agreements  set forth herein,  the parties hereto agree as
follows:

         SECTION 1.         All capitalized terms not otherwise  defined herein have the respective  meanings set forth in the Seller's
Warranties and Servicing Agreement,  dated as of the date herewith (the "Seller's Warranties and Servicing  Agreement").  The following
terms are defined as follows (except as otherwise agreed by the parties):

         Cut-off Date:                      November 1, 2002

         Closing Date:                      November 27, 2002

         First Remittance Date:     December 18, 2002

         Servicing Fee Rate:                0.3750%

         SECTION 2.  Agreement to Purchase.  The Seller agrees to sell,  and the Purchaser  agrees to purchase,  Mortgage  Loans having
an  aggregate  principal  balance on the Cut-off Date in an amount as set forth in the  Commitment  Letter,  from the  Purchaser to the
Seller,  dated as of October 28, 2002 (the "Commitment  Letter"),  or in such other amount as agreed by the Purchaser and the Seller as
evidenced  by the actual  aggregate  principal  balance of the  Mortgage  Loans  accepted by the  Purchaser  on the Closing  Date.  The
Mortgage Loans will be delivered pursuant to a Seller's Warranties and Servicing Agreement, between the Purchaser and the Seller.




--------------------------------------------------------------------------------



         SECTION 3.         Mortgage Schedules.  The Seller has provided the Purchaser with certain information  constituting a listing
of the Mortgage Loans to be purchased  under this Agreement (the "Mortgage Loan  Schedule")  substantially  in the form attached hereto
as Exhibit 1. The Mortgage Loan Schedule  shall conform to the definition of "Mortgage  Loan  Schedule"  under the Seller's  Warranties
and Servicing Agreement.

         SECTION 4.        Purchase  Price.  The purchase price for the Mortgage  Loans (the "Purchase  Price") shall be the percentage
of par as stated in the  Commitment  Letter,  multiplied by the aggregate  principal  balance,  as of the Cut-off Date, of the Mortgage
Loans listed on the related Mortgage Loan Schedule,  after application of scheduled  payments of principal due on or before the Cut-off
Date whether or not collected.  The Purchase Price may be adjusted as stated in the Commitment Letter.

         In addition to the Purchase Price as described above, the Purchaser shall pay to the Seller,  at closing,  accrued interest on
the initial  principal  amount of the Mortgage  Loans at the  weighted  average  Mortgage  Loan  Remittance  Rate from the Cut-off Date
through the day prior to the Closing Date, inclusive.

         The  Purchaser  shall be entitled to (1) all  scheduled  principal  due after the Cut-off  Date,  (2) all other  recoveries of
principal  collected after the Cut-off Date (provided,  however,  that all scheduled payments of principal due on or before the Cut-off
Date and  collected by the Seller after the Cut-off Date shall belong to the Seller),  and (3) all payments of interest on the Mortgage
Loans at the  Mortgage  Loan  Remittance  Rate (minus that  portion of any such  payment  which is allocable to the period prior to the
Cut-off  Date).  The principal  balance of each Mortgage Loan as of the Cut-off Date is  determined  after  application  of payments of
principal  due on or before the Cut-off  Date  whether or not  collected.  Therefore,  payments of  scheduled  principal  and  interest
prepaid for a due date beyond the Cut-off  Date shall not be applied to the  principal  balance as of the Cut-off  Date.  Such  prepaid
amounts (minus  interest at the Servicing Fee Rate) shall be the property of the  Purchaser.  The Seller shall deposit any such prepaid
amounts into the Custodial  Account,  which account is established  for the benefit of the Purchaser for  subsequent  remittance by the
Seller to the Purchaser.

         SECTION 5.        Examination of Mortgage  Files.  Prior to the Closing Date, the Seller shall (a) deliver to the Purchaser in
escrow, for examination,  the Mortgage File for each Mortgage Loan, including a copy of the Assignment of Mortgage,  pertaining to each
Mortgage  Loan,  or (b) make the Mortgage  Files  available to the  Purchaser  for  examination  at the Seller's  offices or such other
location as shall otherwise be agreed upon by the Purchaser and the Seller.  Such  examination may be made by the Purchaser,  or by any
prospective  purchaser of the Mortgage  Loans from the  Purchaser,  at any time before or after the Closing Date upon prior  reasonable
notice to the Seller.  The fact that the Purchaser or any  prospective  purchaser of the Mortgage  Loans has conducted or has failed to
conduct any partial or complete  examination of the Mortgage Files shall not affect the Purchaser's  (or any of its successor's  rights
to demand repurchase, substitution or other relief as provided under the related Seller's Warranties and Servicing Agreement.

                                                              2


--------------------------------------------------------------------------------



         SECTION 6.         Representations,  Warranties and Agreements of Seller.  The Seller agrees and  acknowledges  that it shall,
as a condition to the  consummation of the transactions  contemplated  hereby,  make the  representations  and warranties  specified in
Section  3.01  and  3.02 of the  Seller's  Warranties  and  Servicing  Agreement,  as of the  Closing  Date.  The  meaning  of the term
"Agreement" as used in Sections 3.01 and 3.02 of the Seller's  Warranties and Servicing  Agreement  shall include this  Agreement.  The
Seller,  without conceding that the Mortgage Loans are securities,  hereby makes the following additional  representations,  warranties
and agreements which shall be deemed to have been made as of the Closing Date:

         a)       neither the Seller nor anyone acting on its behalf has offered,  transferred,  pledged, sold or otherwise disposed of
         any Mortgage  Loans,  any interest in any Mortgage  Loans or any other  similar  security to, or solicited any offer to buy or
         accept a transfer,  pledge or other  disposition  of any  Mortgage  Loans,  any  interest in any  Mortgage  Loans or any other
         similar  security  from,  or otherwise  approached  or  negotiated  with respect to any  Mortgage  Loans,  any interest in any
         Mortgage  Loans or any other similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action which would  constitute a distribution of the Mortgage
         Loans  under the  Securities  Act of 1933 (the "1933 Act") or which  would  render the  disposition  of any  Mortgage  Loans a
         violation of Section 5 of the 1933 Act or require  registration  pursuant  thereto,  nor will it act, nor has it authorized or
         will it authorize any person to act, in such manner with respect to the Mortgage Loans; and

         b)       the Seller has not dealt with any broker or agent or anyone  else who might be  entitled  to a fee or  commission  in
         connection with this transaction other than the Purchaser.

         SECTION 7.         Representation,  Warranties and Agreement of Purchaser. The Purchaser,  without conceding that the Mortgage
Loans are  securities,  hereby makes the following  representations,  warranties and  agreements,  which shall have been deemed to have
been made as of the Closing Date.

         a)       the Purchaser  understands that the Mortgage Loans have not been registered under the 1933 Act or the securities laws
         of any state;

         b)       the Purchaser is acquiring the Mortgage Loans for its own account only and not for any other person;

         c)       the  Purchaser  considers  itself a  substantial,  sophisticated  institutional  investor  having such  knowledge and
         experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of  investment  in the
         Mortgage Loans;

         d)       the Purchaser has been  furnished with all  information  regarding the Mortgage Loans which it has requested from the
         Seller or the Company; and

                                                              3


--------------------------------------------------------------------------------



         e)       neither the Purchaser nor anyone acting on its behalf offered,  transferred,  pledged,  sold or otherwise disposed of
         any Mortgage  Loan,  any  interest in any Mortgage  Loan or any other  similar  security to, or solicited  any offer to buy or
         accept a transfer,  pledge or other  disposition  of any Mortgage Loan, any interest in any Mortgage Loan or any other similar
         security from, or otherwise  approached or negotiated  with respect to any Mortgage Loan, any interest in any Mortgage Loan or
         any other similar security with, any person in any manner,  or made any general  solicitation by means of general  advertising
         or in any other manner,  or taken any other action which would  constitute a distribution of the Mortgage Loans under the 1933
         Act or which  would  render  the  disposition  of any  Mortgage  Loan a  violation  of  Section  5 of the 1933 Act or  require
         registration  pursuant thereto,  nor will it act, nor has it authorized or will it authorize any person to act, in such manner
         with respect to the Mortgage Loans.

         SECTION 8.         Closing.  The closing for the  purchase  and sale of the  Mortgage  Loans,  shall take place on the Closing
Date. At the Purchaser's  option,  the Closing shall be either:  by telephone,  confirmed by letter or wire as the parties shall agree;
or conducted in person, at such place as the parties shall agree.

         The closing shall be subject to each of the following conditions:

         a)       all of the  representations  and warranties of the Seller under this Agreement and under each Seller's Warranties and
         Servicing  Agreement shall be true and correct as of the Closing Date and no event shall have occurred  which,  with notice or
         the passage of time,  would  constitute  a default  under this  Agreement  or an Event of Default  under the related  Seller's
         Warranties and Servicing Agreement;

         b)       the Purchaser shall have received,  or the Purchaser's attorneys shall have received in escrow, all Closing Documents
         as specified in Section 9 of this Agreement,  in such forms as are agreed upon and acceptable to the Purchaser,  duly executed
         by all signatories other than the Purchaser as required pursuant to the respective terms thereof;

         c)       the Seller shall have delivered and released to the Custodian under the Seller's  Warranties and Servicing  Agreement
         all documents required pursuant to the related Custodial Agreement, and

         d)       all other terms and conditions of this Agreement shall have been complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the Seller on the Closing Date the Purchase  Price,  plus
accrued interest  pursuant to Section 4 of this Agreement,  by wire transfer of immediately  available funds to the account  designated
by the Seller.

         SECTION 9.         Closing  Documents.  With respect to the  Mortgage  Loans,  the Closing  Documents  shall  consist of fully
executed originals of the following documents:

         1.       the Seller's Warranties and Servicing Agreement, dated as of the Cut-off Date, in two counterparts;

                                                              4


--------------------------------------------------------------------------------



         2.       this Agreement in two counterparts;

         3.       the  Custodial  Agreement,  dated as November 30, 1999 by and between EMC Mortgage  Corporation  as Owner,  and Wells
                  Fargo Bank Minnesota, N.A. (formerly Norwest Bank Minnesota,  N.A.) attached as an exhibit to the Seller's Warranties
                  and Servicing Agreement;

         4.       the Mortgage Loan  Schedule,  one copy to be attached to each  counterpart  of the Seller's  Warranties and Servicing
                  Agreement,  to each  counterpart  of this  Agreement,  and to each  counterpart  of the Custodial  Agreement,  as the
                  Mortgage Loan Schedule thereto;

         5.       a Receipt and Certification, as required under the Custodial Agreement;

         6.       an Opinion of Counsel of the Seller, in the form of Exhibit 2 hereto;


         SECTION 10.        Costs.  The  Purchaser  shall pay any  commissions  due its  salesmen,  the legal fees and  expenses of its
attorneys  and the costs and  expenses  associated  with the  Custodian.  The Seller  shall be  responsible  for  reasonable  costs and
expenses  associated with any preparation of the initial  assignments of mortgage.  All other costs and expenses incurred in connection
with the transfer and delivery of the Mortgage Loans,  including fees for title policy  endorsements and continuations and the Seller's
attorney fees, shall be paid by the Seller.

         SECTION 11.        Servicing  The  Mortgage  Loans  shall be  serviced  by the  Seller  in  accordance  with the  terms of the
applicable  Seller's  Warranties  and  Servicing  Agreement.  The Seller shall be entitled to  servicing  fees  calculated  as provided
therein, at the Servicing Fee Rate shown on the first page of this Agreement unless otherwise agreed by the parties.

         SECTION 12.        Financial  Statements.  The Seller  understands  that in connection with the  Purchaser's  marketing of the
Mortgage Loans, the Purchaser shall make available to prospective  purchasers a Consolidated  Statement of Operations of the Seller for
the most recently  completed two fiscal years  respecting which such a statement is available,  as well as a Consolidated  Statement of
Condition at the end of the last two fiscal years  covered by such  Consolidated  Statement of  Operations.  The  Purchaser  shall also
make  available  any  comparable  interim  statements  to the extent any such  statements  have been prepared by the seller in a format
intended or otherwise  suitable for the public at large.  The Seller,  if it has not already done so, agrees to furnish promptly to the
Purchaser  copies of the statements  specified  above.  The Seller shall also make available  information on its servicing  performance
with respect to loans in its own portfolio and loans serviced for others (if any), including loss and delinquency ratios.

         The Seller also agrees to allow access to a  knowledgeable  (as shall be  determined  by the Seller)  financial or  accounting
officer for the purpose of answering questions asked by any prospective  purchaser  regarding recent developments  affecting the Seller
or the financial statements of the Seller.

                                                              5


--------------------------------------------------------------------------------



         SECTION 13.        Mandatory  Delivery.  The sale and  delivery on the Closing  Date of the  Mortgage  Loans  described on the
Mortgage Loan Schedule is mandatory,  it being  specifically  understood and agreed that each Mortgage Loan is unique and  identifiable
on the date hereof and that an award of money damages  would be  insufficient  to  compensate  the Purchaser for the losses and damages
incurred by the Purchaser  (including damages to prospective  purchasers of the Mortgage Loans) in the event of the Seller's failure to
deliver the Mortgage  Loans on or before the Closing Date.  All rights and remedies of the Purchaser  under this Agreement are distinct
from,  and  cumulative  with,  any other rights or remedies  under this  Agreement or afforded by law or equity and all such rights and
remedies may be exercised concurrently, independently or successively.

         SECTION 14.        Notices.  All  demands,  notices and  communications  hereunder  shall be in writing and shall be deemed to
have been duly given if mailed,  by registered or certified mail,  return receipt  requested,  or, if by other means,  when received by
the other party at the address  shown on the first page hereof,  or such other address as may hereafter be furnished to the other party
by like notice.  Any such demand,  notice of communication  hereunder shall be deemed to have been received on the date delivered to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by the date noted on the return
receipt).

         SECTION 15.        Severability  Clause.  Any  part,  provision,  representation  or  warranty  of  this  Agreement  which  is
prohibited or which is held to be void or  unenforceable  shall be  ineffective to the extent of such  prohibition or  unenforceability
without  invalidating the remaining  provisions  hereof.  Any part,  provision,  representation  or warranty of this Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such jurisdiction,
to the extent of such prohibition or unenforceability  without  invalidating the remaining  provisions hereof, and any such prohibition
or  unenforceability  in any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any
other  jurisdiction.  To the extent  permitted by  applicable  law, the parties  hereto waive any  provision of law which  prohibits or
renders void or  unenforceable  any provision  hereof.  If the invalidity of any part,  provision,  representation  or warranty of this
Agreement shall deprive any party of the economic benefit intended to be conferred by this Agreement,  the parties shall negotiate,  in
good-faith,  to develop a structure  the  economic  effect of which is as close as possible to the  economic  effect of this  Agreement
without regard to such invalidity.

         SECTION 16.        Counterparts.  This  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
counterpart shall be deemed to be an original, and all such counterparts shall constitute one and the same instrument.

         SECTION 17.        Place of Delivery  and  Governing  Law.  This  Agreement  shall be deemed in effect  when a fully  executed
counterpart  thereof  is  received  by the  Purchaser  in the  State of New York and  shall be deemed to have been made in State of New
York. The Agreement  shall be construed in accordance with the laws of the State of New York and the  obligations,  rights and remedies
of the parties  hereunder shall be determined in accordance with the laws of the State of New York,  except to the extent  preempted by
Federal Law.

                                                              6


--------------------------------------------------------------------------------



         Each of the Seller and the Purchaser hereby  knowingly,  voluntarily and  intentionally  waives any and all rights it may have
to a trial by jury in respect of any litigation  based on, or arising out of, under,  or in connection  with,  this  Agreement,  or any
other documents and instruments  executed in connection  herewith,  or any course of conduct,  course of dealing,  statements  (whether
oral or written),  or actions of the Seller or the Purchaser.  This provision is a material  inducement for the Purchaser to enter into
this Agreement.

         SECTION 18.        Further  Agreements.  The  Purchaser  and the Seller  each agree to execute  and  deliver to the other such
additional documents, instruments or agreements as may be necessary or appropriate to effectuate the purposes of this Agreement.

         Without  limiting the  generality of the  foregoing,  the Seller shall  reasonably  cooperate with the Purchaser in connection
with the initial  resales of the Mortgage  Loans by the  Purchaser.  In that  connection,  the Seller shall  provide to the  Purchaser:
(i) any and all  information  and  appropriate  verification  of  information,  whether  through letters of its auditors and counsel or
otherwise,  as the Purchaser shall reasonably request, and (ii) such additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors and certificates of public officials or officers of the Seller as are reasonably  believed necessary by
the Purchaser in connection  with such resales.  The  requirement of the Seller  pursuant to (ii) above shall  terminate on the Closing
Date. Prior to incurring any  out-of-pocket  expenses  pursuant to this paragraph,  the Seller shall notify the Purchaser in writing of
the  estimated  amount of such  expense.  The  Purchaser  shall  reimburse  the Seller for any such  expense  following  its receipt of
appropriate details thereof.

         SECTION 19.        Intention of the Parties.  It is the  intention of the parties that the  Purchaser is  purchasing,  and the
Seller is selling,  an undivided  100%  ownership  interest in the Mortgage  Loans and not a debt  instrument  of the Seller or another
security.  Accordingly,  the parties  hereto  each intend to treat the  transaction  for Federal  income tax  purposes as a sale by the
Seller,  and a purchase by the Purchaser,  of the Mortgage  Loans.  The Purchaser shall have the right to review the Mortgage Loans and
the related  Mortgage  Loan Files to determine  the  characteristics  of the Mortgage  Loans which shall affect the Federal  income tax
consequences  of owning the Mortgage Loans and the Seller shall  cooperate  with all  reasonable  requests made by the Purchaser in the
course of such review.

         SECTION 20.        Successors  and Assigns;  Assignment  of Purchase  Agreement.  This  Agreement  shall bind and inure to the
benefit  and be  enforceable  by the  Seller  and the  Purchaser  and the  respective  successors  and  assigns  of the  Seller and the
Purchaser.  This Agreement  shall not be assigned,  pledged or  hypothecated  by the Seller to a third party without the consent of the
Purchaser.

         SECTION 21.  Waivers;  Other  Agreements.  No term or provision of this Agreement may be waived or modified unless such waiver
or modification is in writing and signed by the party against whom such waiver or modification is sought to be enforced.

                                                              7


--------------------------------------------------------------------------------



         SECTION 22.  Exhibits.  The  exhibits to this  Agreement  are hereby  incorporated  and made a part hereof and are an integral
part of this Agreement.

         SECTION 23.  General  Interpretive  Principles.  For purposes of this  Agreement,  except as otherwise  expressly  provided or
unless the context otherwise requires:

         a)       the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
         well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         b)       accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
         accepted accounting principles;

         c)       references herein to "Articles",  "Sections",  "Subsections",  "Paragraphs", and other subdivisions without reference
         to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         d)       a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
         the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         e)       the words  "herein",  "hereof",  "hereunder" and other words of similar import refer to this Agreement as a whole and
         not to any particular provision; and

         f)       the term "include" or "including" shall mean without limitation by reason of enumeration.

         SECTION 24.  Reproduction of Documents.  This Agreement and all documents  relating thereto,  including,  without  limitation,
(a) consents,  waivers and modifications which may hereafter be executed,  (b) documents received by any party at the closing,  and (c)
financial  statements,  certificates and other information  previously or hereafter  furnished,  may be reproduced by any photographic,
photostatic,  microfilm,  micro-card,  miniature  photographic or other similar process.  The parties agree that any such  reproduction
shall be admissible in evidence as the original  itself in any judicial or  administrative  proceeding,  whether or not the original is
in existence and whether or not such  reproduction  was made by a party in the regular  course of business,  and that any  enlargement,
facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.
                                                          [Signatures Follow]

                                                              8


--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the Seller and the Purchaser  have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the date first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              (Purchaser)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________

                                                              WELLS FARGO HOME MORTGAGE, INC.
                                                              (Seller)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________

                                                              9


--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT 1

                                                        MORTGAGE LOAN SCHEDULE




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT 2

                                                      FORM OF OPINION OF COUNSEL




Re:      Wells Fargo Home Mortgage, Inc.
         Mortgage Loan Series

Dear Sir/Madam:

I am [_______] of Wells Fargo Home Mortgage,  Inc. and have acted as counsel to Wells Fargo Home Mortgage,  Inc. (the "Company"),  with
respect to certain  matters in  connection  with the sale by the Company of the  mortgage  loans  designated  as  Mortgage  Loan Series
[_______] (the  "Mortgage  Loans")  pursuant to that certain  Seller's  Warranties  and Servicing  Agreement and Mortgage Loan Purchase
Agreement by and between the Company and [_______] (the "Purchaser"),  dated as of [_______],  2002, (the "Agreements"),  which sale is
in the form of whole  Mortgage  Loans.  Capitalized  terms not  otherwise  defined  herein have the  meanings set forth in the Seller's
Warranties and Servicing Agreement.

I have examined the following documents:

1.       the Seller's Warranties and Servicing Agreement;

2.       the Mortgage Loan Purchase Agreement;

3.       the Custodial Agreement;

4.       the form of endorsement of the Mortgage Notes; and

5.       such other documents, records and papers as I have deemed necessary and relevant as a basis for this opinion.

To the extent I have deemed necessary and proper,  I have relied upon the  representations  and warranties of the Company  contained in
the  Agreements.  I have assumed the  authenticity  of all documents  submitted to me as originals,  the genuineness of all signatures,
the legal capacity of natural persons and the conformity to the originals of all documents.

Based upon the foregoing, it is my opinion that;

1.       The  Company  is a  corporation  duly  organized,  validly  existing  and in good  standing  under  the  laws of the  state of
         California.




--------------------------------------------------------------------------------



2.       The Company has the power to engage in the  transactions  contemplated  by the  Agreements,  the  Custodial  Agreement and all
         requisite  power,  authority and legal right to execute and deliver the Agreements,  the Custodial  Agreement and the Mortgage
         Loans, and to perform and observe the terms and conditions of such instruments.

3.       Each person who, as an officer or  attorney-in-fact  of the Company,  signed (a) the  Agreements,  each dated as of [_______],
         2002, by and between the Company and the Purchaser,  and (b) any other document  delivered  prior hereto or on the date hereof
         in connection  with the sale and servicing of the Mortgage Loans in accordance  with the Agreements and the person was, at the
         respective  times of such signing and  delivery,  and is, as of the date  hereof,  duly elected or  appointed,  qualified  and
         acting and as such officer or  attorney-in-fact,  and the  signatures  of such persons  appearing on such  documents are their
         genuine signatures.

4.       Each of the Agreements,  the Custodial Agreement, and the Mortgage Loans, has been duly authorized,  executed and delivered by
         the Company and is a legal, valid and binding agreement  enforceable in accordance with its terms,  subject to bankruptcy laws
         and other similar laws of general  application  affecting  rights of creditors and subject to the  application of the rules of
         equity,  including those respecting the  availability of specific  performance,  none of which will materially  interfere with
         the realization of the benefits provided thereunder or with the Purchaser's ownership of the Mortgage Loans.

5.       The Company has been duly  authorized to allow any of its officers to execute any and all  documents by original  signature in
         order to complete the transactions  contemplated by the Agreements and the Custodial  Agreement,  and by original or facsimile
         signature in order to execute the  endorsements to the Mortgage Notes and the  assignments of the Mortgages,  and the original
         or facsimile  signature of the officer at the Company  executing the endorsements to the Mortgage Notes and the assignments of
         the Mortgages represents the legal and valid signature of said officer of the Company.

6.       Either (i) no consent,  approval,  authorization  or order of any court or  governmental  agency or body is  required  for the
         execution,  delivery and  performance  by the Company of or  compliance  by the Company  with the  Agreements,  the  Custodial
         Agreement  or the sale and  delivery  of the  Mortgage  Loans or the  consummation  of the  transactions  contemplated  by the
         Agreements, and the Custodial Agreement; or (ii) any required consent,  approval,  authorization or order has been obtained by
         the Company.

7.       Neither the  consummation  of the  transactions  contemplated  by, nor the  fulfillment of the terms of the Agreements and the
         Custodial  Agreement,  will  conflict  with or results in or will result in a breach of or  constitutes  or will  constitute a
         default  under the charter or by-laws of the Company,  the terms of any  indenture or other  agreement or  instrument to which
         the  Company  is a party or by  which  it is  bound or to which it is  subject,  or  violates  any  statute  or  order,  rule,
         regulations,  writ,  injunction  or decree of any court,  governmental  authority or  regulatory  body to which the Company is
         subject or by which it is bound.




--------------------------------------------------------------------------------



8.       There is no action,  suit,  proceeding  or  investigation  pending  or, to the best of my  knowledge,  threatened  against the
         Company which,  in my opinion,  either in any one instance or in the aggregate,  may result in any material  adverse change in
         the  business,  operations,  financial  condition,  properties  or assets of the Company or in any material  impairment of the
         right or ability of the Company to carry on its business  substantially  as now conducted or in any material  liability on the
         part of the Company or which would draw into question the validity of the Agreements,  and the Custodial Agreement,  or of any
         action taken or to be taken in  connection  with the  transactions  contemplated  thereby,  or which would be likely to impair
         materially the ability of the Company to perform under the terms of the Agreements and the Custodial Agreement.

9.       For purposes of the foregoing,  I have not regarded any legal or  governmental  actions,  investigations  or proceedings to be
         "threatened"  unless the potential  litigant or governmental  authority has manifested to the legal  department of the Company
         or an employee of the Company  responsible for the receipt of process a present  intention to initiate such  proceedings;  nor
         have I regarded any legal or  governmental  actions,  investigations  or proceedings as including  those that are conducted by
         state or federal  authorities  in connection  with their  routine  regulatory  activities.  The sale of each Mortgage Note and
         Mortgage as and in the manner  contemplated  by the Agreements is sufficient  fully to transfer all right,  title and interest
         of the Company  thereto as  noteholder  and  mortgagee,  apart from the rights to service the Mortgage  Loans  pursuant to the
         Agreements.

10.      The form of  endorsement  that is to be used with  respect to the  Mortgage  Loans is  legally  valid and  sufficient  to duly
         endorse  the  Mortgage  Notes to the  Purchaser.  Upon  the  completion  of the  endorsement  of the  Mortgage  Notes  and the
         completion of the  assignments  of the Mortgages,  and the recording  thereof,  the  endorsement  of the Mortgage  Notes,  the
         delivery to the Custodian of the completed  assignments of the Mortgages,  and the delivery of the original  endorsed Mortgage
         Notes to the Custodian  would be  sufficient  to permit the entity to which such  Mortgage  Note is initially  endorsed at the
         Purchaser's direction,  and to whom such assignment of Mortgages is initially assigned at the Purchaser's direction,  to avail
         itself of all  protection  available  under  applicable  law  against  the claims of any  present or future  creditors  of the
         Company,  and would be sufficient to prevent any other sale,  transfer,  assignment,  pledge or hypothecation of the Mortgages
         and the Mortgage Notes by the Company from being enforceable.

This  opinion  is given to you for your sole  benefit,  and no other  person  or entity is  entitled  to rely  hereon  except  that the
purchaser  or  purchasers  to which you  initially  and  directly  resell  the  Mortgage  Loans may rely on this  opinion as if it were
addressed to them as of its date.

Sincerely,









--------------------------------------------------------------------------------








                                                       EMC MORTGAGE CORPORATION

                                                               Purchaser

                                                                  and

                                                        WELLS FARGO BANK, N.A.

                                                                Company




                                     ______________________________________________________________


                                                      AMENDED AND RESTATED MASTER
                                              SELLER'S WARRANTIES AND SERVICING AGREEMENT

                                                     Dated as of November 1, 2005

                                    _______________________________________________________________




                                             Fixed Rate and Adjustable Rate Mortgage Loans




--------------------------------------------------------------------------------



                                                               TABLE OF CONTENTS


ARTICLE I........................................................................................................1
DEFINITIONS......................................................................................................1
ARTICLE II......................................................................................................14
CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS;
        CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS..............................................................14
ARTICLE III.....................................................................................................17
REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH..............................................................17
ARTICLE IV......................................................................................................36
ADMINISTRATION AND SERVICING OF MORTGAGE LOANS..................................................................36
ARTICLE V.......................................................................................................52
PAYMENTS TO PURCHASER...........................................................................................52
ARTICLE VI......................................................................................................54
GENERAL SERVICING PROCEDURES....................................................................................54
ARTICLE VII.....................................................................................................59
COMPANY TO COOPERATE............................................................................................59
ARTICLE VIII....................................................................................................59
THE COMPANY.....................................................................................................59
ARTICLE IX......................................................................................................61
SECURITIZATION TRANSACTIONS; WHOLE LOAN TRANSFERS AND AGENCY TRANSFERS..........................................61
ARTICLE X.......................................................................................................71
DEFAULT.........................................................................................................71
ARTICLE XI......................................................................................................73
TERMINATION.....................................................................................................73
ARTICLE XII.....................................................................................................74
MISCELLANEOUS PROVISIONS........................................................................................74


                                                               EXHIBITS

                           Exhibit A                          Form of Assignment and Conveyance
                                                              Agreement
                           Exhibit B                          Custodial Agreement
                           Exhibit C                          Contents of Each Retained Mortgage File,
                                                              Servicing File and Custodial Mortgage File
                           Exhibit D                          Servicing Criteria
                           Exhibit E                          Form of Sarbanes Certification
                           Exhibit F                          Form of Sarbanes-Oxley Back-Up
                                                              Certification
                           Exhibit G                          Form of Assignment, Assumption and
                                                              Recognition Agreement
                           Exhibit H                          Electronic Data File

                                                              i


--------------------------------------------------------------------------------



         This is an Amended and Restated  Master  Seller's  Warranties and Servicing  Agreement for  residential  first mortgage loans,
dated and effective as of November 1, 2005,  and is executed  between EMC Mortgage  Corporation,  as purchaser (the  "Purchaser"),  and
Wells Fargo Bank, N.A., as seller and servicer (the "Company").


                                                          W I T N E S S E T H


         WHEREAS,  the Purchaser has agreed to purchase from the Company and the Company has agreed to sell to the Purchaser  from time
to time (each a "Transaction")  certain  residential  Mortgage Loans which shall be delivered as whole loans (each a "Loan Package") on
various dates (each a "Closing  Date") as provided for in certain  Assignment  and  Conveyance  Agreements by and between the Purchaser
and the Company as executed from time to time; and

         WHEREAS,  each of the Mortgage  Loans is secured by a mortgage,  deed of trust or other security  instrument  creating a first
lien on a residential dwelling located in the jurisdiction indicated on the related Mortgage Loan Schedule; and

         WHEREAS,  the  Purchaser and the Company wish to prescribe  the manner of purchase of the Mortgage  Loans and the  conveyance,
servicing and control of the Mortgage Loans.

         NOW,  THEREFORE,  in  consideration  of the  mutual  agreements  hereinafter  set  forth,  and for  other  good  and  valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the Purchaser and the Company agree as follows:


                                                               ARTICLE I

                                                              DEFINITIONS


         Whenever  used herein,  the  following  words and phrases,  unless the content  otherwise  requires,  shall have the following
meanings:

         Accepted  Servicing  Practices:  With respect to any Mortgage Loan,  those mortgage  servicing  practices of prudent  mortgage
lending  institutions  which  service  mortgage  loans of the same type as such  Mortgage  Loan in the  jurisdiction  where the related
Mortgaged Property is located.

         Adjustment  Date:  As to each  adjustable  rate  Mortgage  Loan,  the date on which the Mortgage  Interest Rate is adjusted in
accordance with the terms of the related Mortgage Note and Mortgage.

         Agency/Agencies:  Fannie Mae, Freddie Mac or GNMA, or any of them as applicable.

                                                              1


--------------------------------------------------------------------------------



         Agency  Transfer:  Any sale or transfer  of some or all of the  Mortgage  Loans by the  Purchaser  to an Agency  which sale or
transfer is not a Securitization Transaction or Whole Loan Transfer.

         Agreement:  This Amended and Restated  Master  Seller's  Warranties  and  Servicing  Agreement and all  amendments  hereof and
supplements hereto.

         ALTA:  The American Land Title Association or any successor thereto.

         Appraised  Value:  With  respect  to any  Mortgage  Loan,  the  lesser of (i) the value  set  forth on the  appraisal  made in
connection  with the  origination of the related  Mortgage Loan as the value of the related  Mortgaged  Property,  or (ii) the purchase
price paid for the Mortgaged Property,  provided,  however, in the case of a refinanced Mortgage Loan, such value shall be based solely
on the appraisal made in connection with the origination of such Mortgage Loan.

         Assignment and Conveyance Agreement:        With respect to each  Transaction,  the  agreement  between the  Purchaser and the
Company  conveying to the Purchaser  all the right,  title and interest of the Company in and to the related  Mortgage  Loans listed on
the related Mortgage Loan Schedule, a form of which is attached hereto as Exhibit A.

         Assignment  of Mortgage:  An  assignment of the  Mortgage,  notice of transfer or  equivalent  instrument in recordable  form,
sufficient under the laws of the  jurisdiction  wherein the related  Mortgaged  Property is located to reflect the sale of the Mortgage
to the Purchaser or if the related  Mortgage has been  recorded in the name of MERS or its  designee,  such actions as are necessary to
cause the  Purchaser  to be shown as the owner of the related  Mortgage on the records of MERS for  purposes of the system of recording
transfers of beneficial  ownership of mortgages  maintained by MERS, including assignment of the MIN Number which will appear either on
the Mortgage or the Assignment of Mortgage to MERS.

         Assignment  of Mortgage  Note and Pledge  Agreement:  With respect to a  Cooperative  Loan, an assignment of the Mortgage Note
and Pledge Agreement.

         Assignment of  Proprietary  Lease:  With respect to a Cooperative  Loan, an  assignment of the  Proprietary  Lease  sufficient
under the laws of the jurisdiction  wherein the related  Cooperative  Apartment is located to effect the assignment of such Proprietary
Lease.

         Business Day: Any day other than (i) a Saturday or Sunday,  or (ii) a day on which  banking and savings and loan  institutions
in the states where the parties are located or are authorized or obligated by law or executive order to be closed.

         Buydown  Agreement:  An agreement  between the Company and a Mortgagor,  or an agreement among the Company,  a Mortgagor and a
seller of a Mortgaged Property or a third party with respect to a Mortgage Loan which provides for the application of Buydown Funds.

                                                              2


--------------------------------------------------------------------------------



         Buydown  Funds:  In respect of any  Buydown  Mortgage  Loan,  any amount  contributed  by the seller of a  Mortgaged  Property
subject to a Buydown  Mortgage Loan, the buyer of such property,  the Company or any other source,  plus interest  earned  thereon,  in
order to enable the Mortgagor to reduce the payments  required to be made from the  Mortgagor's  funds in the early years of a Mortgage
Loan.

         Buydown  Mortgage Loan: Any Mortgage Loan in respect of which,  pursuant to a Buydown  Agreement,  (i) the Mortgagor pays less
than the full Monthly  Payments  specified in the Mortgage Note for a specified  period,  and (ii) the difference  between the payments
required under such Buydown Agreement and the Mortgage Note is provided from Buydown Funds.

         Buydown Period:  The period of time when a Buydown Agreement is in effect with respect to a related Buydown Mortgage Loan.

         Closing Date: The date or dates, set forth in the related  Commitment  Letter,  on which from time to time the Purchaser shall
purchase and the Company shall sell the Mortgage Loans listed on the related Mortgage Loan Schedule for each Transaction.

         Code:  The  Internal  Revenue Code of 1986,  as it may be amended  from time to time or any  successor  statute  thereto,  and
applicable U.S. Department of the Treasury regulations issued pursuant thereto.

         Commission:  The United States Securities and Exchange Commission.

         Commitment  Letter:  The commitment letter executed in relation to each Transaction that sets forth,  among other things,  the
Purchase Price for the related Mortgage Loans.

         Company:  Wells Fargo Bank,  N.A.,  or its  successor  in interest or  assigns,  or any  successor  to the Company  under this
Agreement appointed as herein provided.

         Company Information:  As defined in Section 9.01(f)(i)(A).

         Condemnation  Proceeds:  All awards or  settlements  in respect of a  Mortgaged  Property,  whether  permanent  or  temporary,
partial or entire,  by  exercise  of the power of eminent  domain or  condemnation,  to the extent not  required  to be  released  to a
Mortgagor in accordance with the terms of the related Mortgage Loan Documents.

         Cooperative:  The entity  that holds  title  (fee or an  acceptable  leasehold  estate) to all of the real  property  that the
Project comprises, including the land, separate dwelling units and all common areas.

         Cooperative Apartment:  The specific dwelling unit relating to a Cooperative Loan.

         Cooperative  Lien  Search:  A search  for (a)  federal  tax liens,  mechanics'  liens,  lis  pendens,  judgments  of record or
otherwise  against (i) the Cooperative,  (ii) the seller of the Cooperative  Apartment and (iii) the Company if the Cooperative Loan is
a refinanced Mortgage Loan, (b) filings of financing statements and (c) the deed of the Project into the Cooperative.

                                                              3


--------------------------------------------------------------------------------



         Cooperative Loan: A Mortgage Loan that is secured by Cooperative Shares and a Proprietary Lease granting exclusive rights to
occupy the related Cooperative Apartment.



         Cooperative Shares:  The shares of stock issued by a Cooperative, owned by the Mortgagor, and allocated to a Cooperative
Apartment.



         Covered Loan:  A Mortgage Loan categorized as "Covered" pursuant to the Standard & Poor's Glossary for File Format for
LEVELS® Version 5.6, Appendix E, as revised from time to time and in effect on each related Closing Date.

         Custodial Account:  The separate account or accounts created and maintained pursuant to Section 4.04.

         Custodial  Agreement:  The agreement governing the retention of the originals of each Mortgage Note,  Mortgage,  Assignment of
Mortgage and other Mortgage Loan Documents, a form of which is annexed hereto as Exhibit B.

         Custodial  Mortgage  File:  The items  referred  to as items (1),  (2),  (4),  (5) and (10) in Exhibit C annexed  hereto to be
delivered by the Company to the Custodian on the related  Closing Date with respect to a particular  Mortgage  Loan, and any additional
documents required to be added to the Custodial Mortgage File and delivered to the custodian pursuant to this Agreement.

         Custodian:  The custodian  under the  Custodial  Agreement,  or its successor in interest or assigns,  or any successor to the
Custodian under the Custodial Agreement as provided therein.

         Cut-off Date: With respect to each Transaction, the first day of the month in which the related Closing Date occurs.

         Deleted  Mortgage  Loan: A Mortgage Loan which is  repurchased  by the Company in accordance  with the terms of this Agreement
and which is, in the case of a substitution  pursuant to Section 3.03, replaced or to be replaced with a Qualified  Substitute Mortgage
Loan.

         Depositor:  The depositor, as such term is defined in Regulation AB, with respect to any Securitization Transaction.

         Determination Date: The Business Day immediately preceding the related Remittance Date.

         Due Date:  The first day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace.

                                                              4


--------------------------------------------------------------------------------



         Due Period:  With respect to each  Remittance  Date, the period  commencing on the second day of the month preceding the month
of the Remittance Date and ending in the first day of the month of the Remittance Date.

         Electronic Data File: The final  electronic file of the Mortgage Loans, in relation to each  Transaction,  provided by Company
to the Purchaser on or before the related Closing Date.

         Errors and Omissions  Insurance Policy:  An errors and omissions  insurance policy to be maintained by the Company pursuant to
Section 4.12.

         Escrow Account:  The separate account or accounts created and maintained pursuant to Section 4.06.

         Escrow Payments:  With respect to any Mortgage Loan, the amounts constituting ground rents, taxes,  assessments,  water rates,
sewer rents,  municipal charges,  mortgage insurance premiums,  fire and hazard insurance premiums,  condominium charges, and any other
payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other related document.

         Event of Default:  Any one of the conditions or circumstances enumerated in Section 10.01.

         Exchange Act:  The Securities Exchange Act of 1934, as amended.

         Fannie Mae:  The Federal National Mortgage Association or any successor thereto.

         FDIC:  The Federal Deposit Insurance Corporation, or any successor thereto.

         Fidelity Bond:  A fidelity bond to be maintained by the Company pursuant to Section 4.12.

         Freddie Mac:  The Federal Home Loan Mortgage Corporation or any successor thereto.

         Gross  Margin:  With respect to each  adjustable  rate Mortgage  Loan,  the fixed  percentage  amount set forth in the related
Mortgage Note which is added to the Index in order to determine the related Interest Rate, as set forth in the Mortgage Loan Schedule.

         High Cost Loan:  A Mortgage Loan classified as (a) a "high cost" loan under the Home Ownership and Equity Protection Act of
1994, (b) a "high cost home," "threshold," "covered," "high risk home," "predatory" or similar loan under any other applicable state,
federal or local law or (c) a Mortgage Loan categorized as "High Cost" pursuant to the Standard & Poor's Glossary for File Format for
LEVELS® Version 5.6, Appendix E, as revised from time to time and in effect on each related Closing Date.

         Home Loan:  A Mortgage  Loan  categorized  as "Home  Loan"  pursuant  to the  Standard & Poor's  Glossary  for File Format for
LEVELS® Version 5.6, Appendix E, as revised from time to time and in effect on each related Closing Date.

                                                              5


--------------------------------------------------------------------------------



         Incremental  Interest:  As to any  Incremental  Rate  Mortgage  Loan,  the amount of interest  accrued on such  Mortgage  Loan
attributable to the Incremental  Rate;  provided,  however,  that with respect to any payment of interest received in respect of such a
Mortgage Loan (whether paid by the Mortgagor or received as  Liquidation  Proceeds or otherwise)  which is less than the full amount of
interest then due with respect to such Mortgage  Loan,  only that portion of such payment of interest that bears the same  relationship
to the total  amount of such  payment of interest  as the  Incremental  Rate,  if any,  in respect of such  Mortgage  Loan bears to the
Mortgage Interest Rate shall be allocated to the Incremental Interest with respect thereto.

         Incremental  Rate: For an Incremental  Rate Mortgage  Loan, the per annum increase to the initial  Mortgage  Interest Rate set
forth in the addendum to the related  Mortgage Note,  which increase takes effect upon the occurrence of certain  specified  conditions
prior to the first Adjustment Date and remains in effect until the first Adjustment Date.

         Incremental  Rate Mortgage  Loan: A Mortgage Loan for which the related  Mortgage Note includes an addendum that allows for an
increase to the initial Mortgage Interest Rate upon the occurrence of certain specified conditions.

         Index:  With respect to any adjustable  rate Mortgage  Loan, the index  identified on the Mortgage Loan Schedule and set forth
in the related Mortgage Note for the purpose of calculating the interest thereon.

         Insurance  Proceeds:  With respect to each Mortgage  Loan,  proceeds of insurance  policies  insuring the Mortgage Loan or the
related Mortgaged Property.

         Interest Only Mortgage Loan: A Mortgage Loan for which an  interest-only  payment feature is allowed during the  interest-only
period set forth in the related Mortgage Note.

         Lender Paid  Mortgage  Insurance  Policy or LPMI Policy:  A PMI Policy for which the Company  pays all  premiums  from its own
funds, without reimbursement therefor.

         Liquidation  Proceeds:  Cash received in connection  with the  liquidation of a defaulted  Mortgage Loan,  whether through the
sale or assignment  of such  Mortgage  Loan,  trustee's  sale,  foreclosure  sale or  otherwise,  or the sale of the related  Mortgaged
Property if the Mortgaged Property is acquired in satisfaction of the Mortgage Loan.

         Loan-to-Value  Ratio or LTV:  With respect to any Mortgage  Loan,  the ratio of the original  loan amount of the Mortgage Loan
at its origination (unless otherwise indicated) to the Appraised Value of the Mortgaged Property.

         MERS:  Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or any successor in interest thereto.

         MERS Mortgage Loan: Any Mortgage Loan registered with MERS on the MERS System

                                                              6


--------------------------------------------------------------------------------



         MERS System: The system of recording transfers of mortgages electronically maintained by MERS.

         MIN:  Mortgage Identification Number used to identify mortgage loans registered under MERS.

         Monthly  Advance:  The portion of each Monthly  Payment that is delinquent  with respect to each Mortgage Loan at the close of
business on the  Determination  Date,  required to be advanced by the Company  pursuant to Section 5.03 on the Business Day immediately
preceding the Remittance Date of the related month.

         Monthly  Payment:  The  scheduled  monthly  payment of principal and interest on a Mortgage Loan or in the case of an Interest
Only Mortgage Loan, payments of (i) interest, or (ii) principal and interest, if applicable, on a Mortgage Loan.

         Mortgage:  The  mortgage,  deed of trust or other  instrument  securing  a  Mortgage  Note,  which  creates a first lien on an
unsubordinated  estate in fee simple in real  property  securing the Mortgage Note or the Pledge  Agreement  securing the Mortgage Note
for a Cooperative Loan.

         Mortgage Impairment Insurance Policy:  A mortgage impairment or blanket hazard insurance policy as described in Section 4.11.

         Mortgage  Interest  Rate:  The annual rate of interest  borne on a Mortgage  Note in  accordance  with the  provisions  of the
Mortgage Note.

         Mortgage Loan: An individual  mortgage loan which is the subject of this  Agreement,  each Mortgage Loan  originally  sold and
subject to this  Agreement  being  identified on the Mortgage Loan  Schedule,  which  Mortgage Loan  includes  without  limitation  the
Retained Mortgage File, the Custodial Mortgage File, the Monthly Payments,  Principal Prepayments,  Liquidation Proceeds,  Condemnation
Proceeds,  Insurance Proceeds,  REO Disposition  Proceeds and all other rights,  benefits,  proceeds and obligations arising from or in
connection with such Mortgage Loan.

         Mortgage Loan  Documents:  With respect to a Mortgage Loan, the original  related  Mortgage Note with  applicable  addenda and
riders,  the  original  related  Security  Instrument  and the  originals  of any required  addenda and riders,  the  original  related
Assignment and any original  intervening related  Assignments,  the original related title insurance policy and evidence of the related
PMI Policy, if any.

         Mortgage Loan  Remittance  Rate:  With respect to each Mortgage Loan,  the annual rate of interest  remitted to the Purchaser,
which shall be equal to the Mortgage Interest Rate minus the Servicing Fee Rate.

         Mortgage  Loan  Schedule:  With  respect to each  Transaction,  a schedule of Mortgage  Loans,  which shall be attached to the
related  Assignment  and  Conveyance  Agreement,  setting forth the following  information  with respect to each Mortgage Loan: (1) the
Company's  Mortgage  Loan  number;  (2) the city  state and zip code of the  Mortgaged  Property;  (3) a code  indicating  whether  the

                                                              7


--------------------------------------------------------------------------------



Mortgaged Property is a single family residence,  two-family residence,  three-family  residence,  four-family residence, a Cooperative
Loan,  planned unit  development or condominium;  (4) the current Mortgage  Interest Rate; (5) the current net Mortgage  Interest Rate;
(6) the current Monthly Payment;  (7) the Gross Margin;  (8) the original term to maturity;  (9) the scheduled  maturity date; (10) the
principal  balance of the Mortgage  Loan as of the related  Cut-off Date after  deduction of payments of principal due on or before the
related  Cut-off Date whether or not collected;  (11) the  Loan-to-Value;  (12) the next Adjustment  Date;  (13) the lifetime  Mortgage
Interest  Rate cap; (14) whether the Mortgage  Loan is  convertible  or not; (15) a code  indicating  the mortgage  guaranty  insurance
company;  (16) a code indicating  whether the Mortgage Loan contains pledged assets;  (17) a code indicating  whether the Mortgage Loan
has balloon  payments;  (18) a code indicating  whether the Mortgage Loan is an Interest Only Mortgage Loan;  (16) a field  indicating
whether the Mortgage Loan is a Home Loan; and (17) the Servicing Fee.

         Mortgage Note:  The note or other evidence of the indebtedness of a Mortgagor secured by a Mortgage.

         Mortgaged  Property:  The real  property  securing  repayment of the debt  evidenced by a Mortgage  Note, or with respect to a
Cooperative Loan, the Cooperative Apartment.

         Mortgagor:  The obligor on a Mortgage Note.

         Officer's  Certificate:  A certificate  signed by the Chairman of the Board or the Vice Chairman of the Board or the President
or a Vice President or an Assistant  Vice President and certified by the Treasurer or the Secretary or one of the Assistant  Treasurers
or Assistant Secretaries of the Company, and delivered to the Purchaser as required by this Agreement.

         Opinion of  Counsel:  A written  opinion of  counsel,  who may be an employee of the  Company,  reasonably  acceptable  to the
Purchaser.

         Periodic  Interest  Rate Cap: As to each  adjustable  rate  Mortgage  Loan,  the maximum  increase or decrease in the Mortgage
Interest Rate on any Adjustment Date pursuant to the terms of the Mortgage Note.

         Person:  Any  individual,  corporation,  partnership,  limited  liability  company,  joint venture,  association,  joint-stock
company, trust, unincorporated organization, government or any agency or political subdivision thereof.

         Pledge  Agreement:  With respect to a  Cooperative  Loan,  the specific  agreement  creating a first lien on and pledge of the
Cooperative Shares and the appurtenant Proprietary Lease.

         Pledge  Instruments:  With respect to a Cooperative  Loan, the Stock Power,  the Assignment of the  Proprietary  Lease and the
Assignment of the Mortgage Note and Pledge Agreement.

                                                              8


--------------------------------------------------------------------------------



         PMI Policy:  A policy of primary mortgage  guaranty  insurance  evidenced by an electronic form and certificate  number issued
by a Qualified Insurer, as required by this Agreement with respect to certain Mortgage Loans.

         Prime Rate:  The prime rate  announced to be in effect from time to time,  as published as the average rate in The Wall Street
Journal.

         Principal  Prepayment:  Any payment or other  recovery  of  principal  on a Mortgage  Loan which is received in advance of its
scheduled  Due Date,  including  any  prepayment  penalty or premium  thereon  and which is not  accompanied  by an amount of  interest
representing scheduled interest due on any date or dates in any month or months subsequent to the month of prepayment.

         Principal Prepayment Period:  The month preceding the month in which the related Remittance Date occurs.

         Project:  With  respect to a  Cooperative  Loan,  all real  property  owned by the  related  Cooperative  including  the land,
separate dwelling units and all common areas.

         Proprietary  Lease:  With  respect to a  Cooperative  Loan,  a lease on a  Cooperative  Apartment  evidencing  the  possessory
interest of the Mortgagor in such Cooperative Apartment.

         Purchaser:  EMC Mortgage  Corporation,  or its successor in interest or any successor to the Purchaser under this Agreement as
herein provided.

         Purchase Price:  The purchase price for each Loan Package shall be as stated in the related Commitment Letter.

         Qualified  Correspondent:  Any Person from which the Company purchased Mortgage Loans,  provided that the following conditions
are satisfied:  (i) such Mortgage Loans were originated  pursuant to an agreement between the Company and such Person that contemplated
that such  person  would  underwrite  mortgage  loans from time to time,  for sale to the  Company,  in  accordance  with  underwriting
guidelines  designated  by the Company  ("Designated  Guidelines")  or  guidelines  that do not vary  materially  from such  Designated
Guidelines;  (ii) such  Mortgage  Loans were in fact  underwritten  as described  in clause (i) above and were  acquired by the Company
within 180 days after  origination;  (iii) either (x) the Designated  Guidelines were, at the time such Mortgage Loans were originated,
used by the Company in  origination  of mortgage  loans of the same type as the Mortgage Loans for the Company's own account or (y) the
Designated  Guidelines  were, at the time such Mortgage Loans were  underwritten,  designated by the Company on a consistent  basis for
use by lenders in originating mortgage loans to be purchased by the Company;  and (iv) the Company employed,  at the time such Mortgage
Loans were acquired by the Company,  pre-purchased or  post-purchased  quality  assurance  procedures  (which may involve,  among other
things,  review of a sample or mortgage loans purchased  during a particular time period or through  particular  channels)  designed to
ensure that Persons from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.

                                                              9


--------------------------------------------------------------------------------



         Qualified  Depository:  A deposit account or accounts maintained with a federal or state chartered depository  institution the
deposits in which are insured by the FDIC to the applicable  limits and the short-term  unsecured debt obligations of which (or, in the
case of a depository  institution that is a subsidiary of a holding company,  the short-term unsecured debt obligations of such holding
company) are rated A-1 by Standard & Poor's  Ratings Group or Prime-1 by Moody's  Investors  Service,  Inc. (or a comparable  rating if
another  rating  agency is  specified by the  Purchaser by written  notice to the Company) at the time any deposits are held on deposit
therein.

         Qualified  Insurer:  A mortgage  guaranty  insurance  company duly  authorized  and licensed where required by law to transact
mortgage guaranty insurance business and approved as an insurer by Fannie Mae or Freddie Mac.

         Qualified  Substitute  Mortgage Loan: A mortgage loan eligible to be  substituted  by the Company for a Deleted  Mortgage Loan
which must, on the date of such  substitution,  (i) have an outstanding  principal  balance,  after deduction of all scheduled payments
due in the month of  substitution  (or in the case of a  substitution  of more than one mortgage loan for a Deleted  Mortgage  Loan, an
aggregate  principal  balance),  not in excess of the Stated Principal  Balance of the Deleted Mortgage Loan; (ii) have a Mortgage Loan
Remittance  Rate not less than and not more than two  percent  (2%)  greater  than the  Mortgage  Loan  Remittance  Rate of the Deleted
Mortgage  Loan;  (iii) have a  remaining  term to maturity  not  greater  than and not more than one year less than that of the Deleted
Mortgage Loan;  (iv) be of the same type as the Deleted  Mortgage Loan and (v) comply with each  representation  and warranty set forth
in Sections 3.01 and 3.02.

         Rating  Agency/Agencies:  Any  nationally  recognized  statistical  Rating Agency,  or its  successors,  including  Standard &
Poor's, a division of The McGraw-Hill Companies, Moody's Investors Service, Inc. and Fitch Ratings.

         Recognition  Agreement:  An agreement  whereby a Cooperative  and a lender with respect to a Cooperative  Loan (i) acknowledge
that such  lender  may make,  or intends  to make,  such  Cooperative  Loan,  and (ii) make  certain  agreements  with  respect to such
Cooperative Loan.

         Reconstitution:  Any Securitization Transaction or Whole Loan Transfer.

         Reconstitution  Agreement:  The agreement or agreements  entered into by the Company and the  Purchaser  and/or  certain third
parties on the Reconstitution Date or Dates with respect to any or all of the Mortgage Loans serviced  hereunder,  in connection with a
Whole Loan Transfer or Securitization Transaction.

         Reconstitution  Date:  The date on which any or all of the Mortgage  Loans  serviced  under this Agreement may be removed from
this Agreement and  reconstituted as part of a Securitization  Transaction,  Agency Transfer or Whole Loan Transfer pursuant to Section
9.01 hereof.  The Reconstitution Date shall be such date as the Purchaser shall designate.


         Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be

                                                              10


--------------------------------------------------------------------------------



amended from time to time, and subject to such clarification and interpretation as have been provided by the Commission in the
adopting release (Asset-Backed Securities, Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) or by the
staff of the Commission, or as may be provided by the Commission or its staff from time to time.


         REMIC:  A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code.

         REMIC  Provisions:  Provisions  of the federal  income tax law relating to a REMIC,  which appear at Section 860A through 860G
of  Subchapter M of Chapter 1, Subtitle A of the Code,  and related  provisions,  regulations,  rulings or  pronouncements  promulgated
thereunder, as the foregoing may be in effect from time to time.

         Remittance  Date:  The 18th day (or if such 18th day is not a Business Day, the first Business Day  immediately  following) of
any month.

         REO Disposition:  The final sale by the Company of any REO Property.

         REO Disposition Proceeds:  All amounts received with respect to an REO Disposition pursuant to Section 4.16.

         REO Property:  A Mortgaged  Property  acquired by the Company on behalf of the  Purchaser  through  foreclosure  or by deed in
lieu of foreclosure, as described in Section 4.16.

         Repurchase  Price:  Unless  agreed  otherwise  by the  Purchaser  and the Company,  a price equal to (i) the Stated  Principal
Balance of the Mortgage Loan plus (ii) interest on such Stated  Principal  Balance at the Mortgage Loan  Remittance  Rate from the date
on which  interest  has last been paid and  distributed  to the  Purchaser  through the last day of the month in which such  repurchase
takes place,  less amounts  received or advanced in respect of such  repurchased  Mortgage  Loan which are being held in the  Custodial
Account for distribution in the month of repurchase.

         Retained  Mortgage  File:  The items  referred to as items (3), (6), (7), (8) and (9) in Exhibit C annexed hereto with respect
to a particular  Mortgage Loan that are not required to be delivered to the Custodian  pursuant to this  Agreement,  and any additional
documents required to be added to the Retained Mortgage File pursuant to this Agreement.

         Securities Act:  The Securities Act of 1933, as amended.

         Securitization  Transaction:  Any  transaction  involving  either (a) a sale or other  transfer of some or all of the Mortgage
Loans  directly or indirectly to an issuing entity in connection  with an issuance of publicly  offered or privately  placed,  rated or
unrated  mortgage-backed  securities  or (b) an issuance of publicly  offered or privately  placed,  rated or unrated  securities,  the
payments on which are determined  primarily by reference to one or more portfolios of residential  mortgage loans consisting,  in whole
or in part, of some or all of the Mortgage Loans.

                                                              11


--------------------------------------------------------------------------------



         Servicer:  As defined in Section 9.01(e)(iii).

         Servicing  Advances:  All customary,  reasonable and necessary "out of pocket" costs and expenses other than Monthly  Advances
(including  reasonable  attorney's fees and  disbursements)  incurred in the  performance by the Company of its servicing  obligations,
including,  but not limited to, the cost of (a) the  preservation,  restoration  and  protection  of the  Mortgaged  Property,  (b) any
enforcement  or  judicial  proceedings,  including  foreclosures,  (c) the  management  and  liquidation  of any REO  Property  and (d)
compliance  with the  obligations  under  Section  4.08 and 4.10  (excluding  the  Company's  obligations  to pay the  premiums on LPMI
Policies).

         Servicing  Criteria:  The  "servicing  criteria" set forth in Item 1122(d) of Regulation  AB, as such may be amended from time
to time.

         Servicing  Fee:  With respect to each  Mortgage  Loan,  the amount of the annual fee the  Purchaser  shall pay to the Company,
which  shall,  for a period of one full  month,  be equal to  one-twelfth  of the  product  of (a) the  Servicing  Fee Rate and (b) the
outstanding  principal  balance of such Mortgage Loan. Such fee shall be payable  monthly,  computed on the basis of the same principal
amount and period  respecting  which any related  interest  payment on a Mortgage Loan is received.  The obligation of the Purchaser to
pay the Servicing Fee is limited to, and the Servicing Fee is payable  solely from, the interest  portion  (including  recoveries  with
respect to interest  from  Liquidation  Proceeds,  to the extent  permitted by Section 4.05) of such Monthly  Payment  collected by the
Company, or as otherwise provided under Section 4.05.

         Servicing Fee Rate:  The per annum percentage for each Mortgage Loan, as stated in the Commitment Letter.

         Servicing  File:  With  respect to each  Mortgage  Loan,  the file  retained by the Company  consisting  of  originals  of all
documents in the Retained  Mortgage File which are not delivered to the Custodian and copies of the Mortgage Loan  Documents  listed in
the Custodial Agreement the originals of which are delivered to the Custodian pursuant to Section 2.03.

         Servicing  Officer:  Any officer of the  Company  involved in or  responsible  for the  administration  and  servicing  of the
Mortgage  Loans whose name appears on a list of servicing  officers  furnished by the Company to the Purchaser  upon  request,  as such
list may from time to time be amended.

         Stated  Principal  Balance:  As to each Mortgage Loan, (i) the principal  balance of the Mortgage Loan at the related  Cut-off
Date after  giving  effect to  payments  of  principal  due on or before  such date,  whether or not  received,  minus (ii) all amounts
previously  distributed to the Purchaser with respect to the related Mortgage Loan representing  payments or recoveries of principal or
advances in lieu thereof.

         Static Pool Information:  Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

                                                              12


--------------------------------------------------------------------------------



         Stock  Certificate:  With respect to a Cooperative Loan, a certificate  evidencing  ownership of the Cooperative Shares issued
by the Cooperative.

         Stock Power:  With respect to a Cooperative  Loan, an assignment of the Stock  Certificate or an assignment of the Cooperative
Shares issued by the Cooperative.

         Subcontractor:  Any vendor,  subcontractor  or other Person that is not responsible for the overall  servicing (as "servicing"
is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs one or more discrete
functions  identified in Item 1122(d) of  Regulation AB with respect to Mortgage  Loans under the direction or authority of the Company
or a Subservicer.

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible for the
performance  (whether directly or through  Subservicers or Subcontractors) of a substantial portion of the material servicing functions
required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement  that are identified in Item 1122(d) of
Regulation AB.

         Subsidy Account:  An account maintained by the Company specifically to hold all Subsidy Funds to be applied to individual
Subsidy Loans.



         Subsidy Funds:  With respect to any Subsidy Loans, funds contributed by the employer of a Mortgagor in order to reduce the
payments required from the Mortgagor for a specified period in specified amounts.



         Subsidy Loan:  Any Mortgage Loan subject to a temporary interest subsidy agreement pursuant to which the monthly interest
payments made by the related Mortgagor will be less than the scheduled monthly interest payments on such Mortgage Loan, with the
resulting difference in interest payments being provided by the employer of the Mortgagor.  Each Subsidy Loan will be identified as
such in the related Electronic Data File.



         Third-Party Originator:  Each Person, other than a Qualified Correspondent, that originated Mortgage Loans acquired by the
Company.


         Time$aver®  Mortgage  Loan: A Mortgage Loan which has been  refinanced  pursuant to a Company  program that allows a rate/term
refinance of an existing Company serviced loan with minimal documentation.

         Whole Loan  Transfer:  Any sale or transfer of some or all of the Mortgage  Loans by the  Purchaser  to a third  party,  which
sale or transfer is not a Securitization Transaction or Agency Transfer.

                                                              13


--------------------------------------------------------------------------------



                                                              ARTICLE II



       CONVEYANCE OF MORTGAGE LOANS; POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; CUSTODIAL AGREEMENT; DELIVERY OF DOCUMENTS


Section 2.01      Conveyance of Mortgage Loans; Possession of Custodial Mortgage Files;
                  Maintenance of Retained Mortgage Files and Servicing Files.

         Pursuant to an Assignment  and  Conveyance  Agreement,  on the related  Closing  Date,  the Company,  simultaneously  with the
payment of the Purchase Price by the Purchaser,  shall thereby sell,  transfer,  assign, set over and convey to the Purchaser,  without
recourse,  but subject to the terms of this Agreement and the related  Assignment and Conveyance  Agreement,  all the right,  title and
interest of the Company in and to the Mortgage Loans listed on the  respective  Mortgage Loan Schedule  annexed to such  Assignment and
Conveyance  Agreement,  together with the Retained Mortgage Files and Custodial  Mortgage Files and all rights and obligations  arising
under the  documents  contained  therein.  Pursuant to Section 2.03,  the Company  shall  deliver the Custodial  Mortgage File for each
Mortgage Loan comprising the related Loan Package to the Custodian.

         The contents of each  Retained  Mortgage File not delivered to the Custodian are and shall be held in trust by the Company for
the benefit of the Purchaser as the owner thereof.  The Company shall  maintain a Servicing  File  consisting of a copy of the contents
of each  Custodial  Mortgage File and the originals of the  documents in each  Retained  Mortgage File not delivered to the  Custodian.
The  possession of each Retained  Mortgage File and Servicing  File by the Company is at the will of the Purchaser for the sole purpose
of servicing the related  Mortgage Loan, and such  retention and  possession by the Company is in a custodial  capacity only.  Upon the
sale of the Mortgage  Loans the ownership of each  Mortgage  Note,  the related  Mortgage and the related  Custodial  Mortgage File and
Servicing  File shall vest  immediately  in the  Purchaser,  and the ownership of all records and documents with respect to the related
Mortgage  Loan  prepared by or which come into the  possession  of the Company  shall vest  immediately  in the  Purchaser and shall be
retained and  maintained  by the Company,  in trust,  at the will of the  Purchaser and only in such  custodial  capacity.  The Company
shall  release its custody of the contents of any Servicing  File only in  accordance  with written  instructions  from the  Purchaser,
unless such release is required as incidental to the Company's  servicing of the Mortgage  Loans or is in connection  with a repurchase
of any Mortgage Loan pursuant to Section 3.03 or 6.02.  All such costs  associated  with the release,  transfer and  re-delivery to the
Company shall be the responsibility of the Purchaser other than any related recording costs (especially in instances of breach).

         In addition,  in connection  with the assignment of any MERS Mortgage  Loan, the Company agrees that it will cause,  the MERS®
System to indicate that such Mortgage  Loans have been  assigned by the Company to the Purchaser in accordance  with this  Agreement by

                                                              14


--------------------------------------------------------------------------------



including (or deleting,  in the case of Mortgage Loans which are  repurchased in accordance with this Agreement) in such computer files
the information required by the MERS® System to identify the Purchaser as beneficial owner of such Mortgage Loans.

Section 2.02......Books and Records; Transfers of Mortgage Loans.

         From and after the sale of the Mortgage  Loans to the Purchaser in the related Loan Package on each Closing  Date,  all rights
arising out of such Mortgage  Loans  including  but not limited to all funds  received on or in  connection  with such Mortgage  Loans,
shall be received and held by the Company in trust for the benefit of the  Purchaser as owner of such Mortgage  Loans,  and the Company
shall retain record title to the related  Mortgages for the sole purpose of  facilitating  the  servicing  and the  supervision  of the
servicing of such Mortgage Loans.

         The sale of each Mortgage Loan shall be reflected on the Company's  balance sheet and other financial  statements as a sale of
assets by the Company.  The Company shall be responsible for maintaining,  and shall maintain,  a complete set of books and records for
each Mortgage Loan which shall be marked  clearly to reflect the ownership of each Mortgage Loan by the Purchaser.  In particular,  the
Company  shall  maintain in its  possession,  available  for  inspection by the  Purchaser,  or its designee,  and shall deliver to the
Purchaser upon demand,  evidence of compliance  with all federal,  state and local laws,  rules and  regulations,  and  requirements of
Fannie Mae or Freddie Mac,  including but not limited to  documentation  as to the method used in determining the  applicability of the
provisions of the Flood Disaster  Protection Act of 1973, as amended,  to the Mortgaged Property,  documentation  evidencing  insurance
coverage and  eligibility of any condominium  project for approval by Fannie Mae or Freddie Mac and records of periodic  inspections as
required by Section 4.13. To the extent that original  documents are not required for purposes of realization  of Liquidation  Proceeds
or Insurance Proceeds,  documents  maintained by the Company may be in the form of microfilm or microfiche or such other reliable means
of recreating  original  documents,  including but not limited to, optical imagery  techniques so long as the Company complies with the
requirements of the Fannie Mae Selling and Servicing Guide, as amended from time to time.

         The Company shall  maintain with respect to each  Mortgage  Loan and shall make  available for  inspection by any Purchaser or
its designee the related  Servicing  File during the time the  Purchaser  retains  ownership of such  Mortgage  Loan and  thereafter in
accordance with applicable laws and regulations.

         The Company shall keep at its servicing  office books and records in which,  subject to such reasonable  regulations as it may
prescribe,  the Company shall note transfers of Mortgage  Loans.  No transfer of a Mortgage Loan may be made unless such transfer is in
compliance  with the terms  hereof.  For the purposes of this  Agreement,  the Company  shall be under no  obligation  to deal with any
Person  with  respect to this  Agreement  or the  Mortgage  Loans  unless the books and  records  show such  Person as the owner of the
Mortgage Loan. The Purchaser may,  subject to the terms of this  Agreement,  sell and transfer one or more of the Mortgage  Loans.  The
Purchaser  also shall advise the Company of the  transfer.  Upon receipt of notice of the  transfer,  the Company  shall mark its books
and records to reflect the  ownership  of the Mortgage  Loans of such  assignee,  and shall  release the  previous  Purchaser  from its

                                                              15


--------------------------------------------------------------------------------



obligations  hereunder with respect to the Mortgage Loans sold or  transferred.  Such  notification of a transfer shall include a final
loan  schedule  which shall be received by the Company no fewer than five (5) Business  Days before the last Business Day of the month.
If such  notification  is not  received as specified  above,  the  Company's  duties to remit and report as required by Section 5 shall
begin with the next Due Period.

Section 2.03      Custodial Agreement; Delivery of Documents.

         On each Closing Date with respect to each Mortgage  Loan  comprising  the related Loan Package,  the Company shall deliver and
release to the Custodian the related Custodial Mortgage File as set forth in Exhibit C attached hereto.

         The  Custodian  shall certify its receipt of any Mortgage Loan  Documents  actually  received on or prior to such Closing Date
and as required to be delivered  pursuant to the Custodial  Agreement,  as evidenced by the Initial  Certification  of the Custodian in
the form annexed to the Custodial Agreement.  The Purchaser will be responsible for the fees and expenses of the Custodian.

         Upon the Purchaser's  request,  the Company shall deliver to Purchaser or its designee within ten (10) days after such request
such  contents of the Retained  Mortgage  file so  requested.  In the event that the company  fails to deliver to the  Purchaser or its
designee  the  requested  contents of the Retained  Mortgage  File within such  ten-day  period,  and if the Company does not cure such
failure within five (5) days following  receipt of written  notification  of such failure,  the Company shall  repurchase  each related
Mortgage Loan at the price and in the manner specified in Section 3.03.

         The Company  shall forward to the Custodian  original  documents  evidencing an  assumption,  modification,  consolidation  or
extension of any  Mortgage  Loan entered into in  accordance  with Section 4.01 or 6.01 within one week of their  execution,  provided,
however,  that the Company shall  provide the  Custodian  with a certified  true copy of any such  document  submitted for  recordation
within ten (10) days of its  execution,  and shall  provide the original of any document  submitted for  recordation  or a copy of such
document  certified by the appropriate  public recording office to be a true and complete copy of the original within sixty days of its
submission for recordation.

         In the event the public  recording  office is delayed in  returning  any  original  document  which the Company is required to
deliver at any time to the  Custodian  in  accordance  with the terms of the  Custodial  Agreement  or which the Company is required to
maintain in the related  Retained  Mortgage  File,  the Company  shall deliver to the  Custodian or to the Retained  Mortgage  File, as
applicable,  within 240 days of its submission for recordation,  a copy of such document and an Officer's Certificate,  which shall (i)
identify the recorded  document;  (ii) state that the recorded  document has not been  delivered to the Custodian due solely to a delay
by the public  recording  office,  (iii) state the amount of time generally  required by the applicable  recording office to record and
return a document  submitted  for  recordation,  and (iv) specify the date the  applicable  recorded  document will be delivered to the
Custodian.  The Company will be required to deliver such document to the  Custodian or to the Retained  Mortgage  File, as  applicable,

                                                              16


--------------------------------------------------------------------------------



by the date  specified in (iv) above.  An extension of the date  specified  in (iv) above may be requested  from the  Purchaser,  which
consent shall not be unreasonably withheld.

         In the event that new,  replacement,  substitute  or  additional  Stock  Certificates  are  issued  with  respect to  existing
Cooperative  Shares,  the Company  immediately  shall deliver to the Custodian  the new Stock  Certificates,  together with the related
Stock Powers in blank. Such new Stock  Certificates  shall be subject to the related Pledge  Instruments and shall be subject to all of
the terms, covenants and conditions of this Agreement.

                                                              ARTICLE III

                                          REPRESENTATIONS AND WARRANTIES REMEDIES AND BREACH



Section 3.01      Company Representations and Warranties.

         The Company hereby represents and warrants to the Purchaser that, as of the related Closing Date:

         (a)      Due Organization and Authority.

                  The Company is a national banking  association  duly organized,  validly existing and in good standing under the laws
                  of the United States and has all licenses  necessary to carry on its business as now being conducted and is licensed,
                  qualified and in good standing in each state where a Mortgaged  Property is located if the laws of such state require
                  licensing or qualification  in order to conduct  business of the type conducted by the Company,  and in any event the
                  Company is in compliance with the laws of any such state to the extent necessary to ensure the  enforceability of the
                  related  Mortgage Loan and the servicing of such Mortgage Loan in accordance  with the terms of this  Agreement;  the
                  Company  has the full  power and  authority  to execute  and  deliver  this  Agreement  and to perform in  accordance
                  herewith;  the execution,  delivery and  performance of this Agreement  (including all  instruments of transfer to be
                  delivered  pursuant to this Agreement) by the Company and the  consummation of the transactions  contemplated  hereby
                  have been duly and validly authorized;  this Agreement evidences the valid, binding and enforceable obligation of the
                  Company;  and all requisite  action has been taken by the Company to make this  Agreement  valid and binding upon the
                  Company in accordance with its terms;

         (b)      Ordinary Course of Business.

                  The  consummation  of the  transactions  contemplated by this Agreement are in the ordinary course of business of the
                  Company,  who is in the business of selling and servicing loans,  and the transfer,  assignment and conveyance of the

                                                              17


--------------------------------------------------------------------------------



                  Mortgage  Notes and the Mortgages by the Company  pursuant to this  Agreement are not subject to the bulk transfer or
                  any similar statutory provisions in effect in any applicable jurisdiction;

         (c)      No Conflicts.

                  Neither the execution and delivery of this Agreement,  the acquisition of the Mortgage Loans by the Company, the sale
                  of the Mortgage Loans to the Purchaser or the transactions  contemplated hereby, nor the fulfillment of or compliance
                  with the terms  and  conditions  of this  Agreement  will  conflict  with or result in a breach of any of the  terms,
                  articles of incorporation or by-laws or any legal  restriction or any agreement or instrument to which the Company is
                  now a party or by which  it is  bound,  or  constitute  a  default  or  result  in the  violation  of any law,  rule,
                  regulation,  order,  judgment or decree to which the Company or its property is subject, or impair the ability of the
                  Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

         (d)      Ability to Service.

                  The Company is an approved  seller/servicer of conventional residential mortgage loans for Fannie Mae or Freddie Mac,
                  with the facilities,  procedures,  and experienced  personnel  necessary for the sound servicing of mortgage loans of
                  the same type as the Mortgage Loans.  The Company is in good standing to sell mortgage loans to and service  mortgage
                  loans for Fannie Mae or Freddie Mac, and no event has  occurred,  including  but not limited to a change in insurance
                  coverage,  which would make the Company unable to comply with Fannie Mae or Freddie Mac  eligibility  requirements or
                  which would require notification to either Fannie Mae or Freddie Mac;

         (e)      Reasonable Servicing Fee.

                  The Company  acknowledges  and agrees that the Servicing Fee represents  reasonable  compensation for performing such
                  services and that the entire  Servicing Fee shall be treated by the Company,  for  accounting  and tax  purposes,  as
                  compensation for the servicing and administration of the Mortgage Loans pursuant to this Agreement;

         (f)      Ability to Perform.

                  The Company does not believe, nor does it have any reason or cause to believe,  that it cannot perform each and every
                  covenant  contained in this  Agreement.  The Company is solvent and the sale of the Mortgage Loans will not cause the
                  Company to become  insolvent.  The sale of the Mortgage  Loans is not  undertaken to hinder,  delay or defraud any of
                  the Company's creditors;

         (g)      No Litigation Pending.

                                                              18


--------------------------------------------------------------------------------



                  There is no action, suit,  proceeding or investigation pending or threatened against the Company which, either in any
                  one instance or in the aggregate,  may result in any material adverse change in the business,  operations,  financial
                  condition,  properties or assets of the Company, or in any material impairment of the right or ability of the Company
                  to carry on its business substantially as now conducted,  or in any material liability on the part of the Company, or
                  which would draw into question the validity of this  Agreement or the Mortgage  Loans or of any action taken or to be
                  contemplated  herein,  or which would be likely to impair  materially the ability of the Company to perform under the
                  terms of this Agreement;

         (h)      No Consent Required.

                  No  consent,  approval,  authorization  or order of any  court or  governmental  agency or body is  required  for the
                  execution,  delivery and  performance  by the Company of or compliance by the Company with this Agreement or the sale
                  of the Mortgage Loans as evidenced by the  consummation of the  transactions  contemplated  by this Agreement,  or if
                  required, such approval has been obtained prior to the related Closing Date;

         (i)      Selection Process.

                  The Mortgage Loans were selected from among either the outstanding  fixed rate or adjustable rate one- to four-family
                  mortgage  loans  in  the  Company's  mortgage  banking  portfolio  at  the  related  Closing  Date  as to  which  the
                  representations  and  warranties  set forth in Section 3.02 could be made and such selection was not made in a manner
                  so as to affect adversely the interests of the Purchaser;

         (j)      No Untrue Information.

                  Neither this Agreement nor any  statement,  report or other  document  furnished or to be furnished  pursuant to this
                  Agreement or in connection with the transactions  contemplated  hereby contains any untrue statement of fact or omits
                  to state a fact necessary to make the statements contained therein not misleading;

         (k)      Sale Treatment.

                  The Company has  determined  that the  disposition  of the Mortgage Loans pursuant to this Agreement will be afforded
                  sale treatment for accounting and tax purposes;

         (l)      No Material Change.

                  There has been no material adverse change in the business,  operations,  financial condition or assets of the Company
                  since the date of the Company's most recent financial statements;

         (m)      No Brokers' Fees.

                                                              19


--------------------------------------------------------------------------------



                  The Company  has not dealt with any  broker,  investment  banker,  agent or other  Person that may be entitled to any
                  commission or compensation in the connection with the sale of the Mortgage Loans; and

(n)      MERS.

                  The Company is a member of MERS in good standing.


Section 3.02      Representations and Warranties Regarding Individual Mortgage Loans.

         As to each Mortgage Loan, the Company hereby represents and warrants to the Purchaser that as of the related Closing Date:

         (a)      Mortgage Loans as Described.

                  The  information set forth in the respective  Mortgage Loan Schedule and the information  contained on the respective
                  Electronic Data File delivered to the Purchaser is true and correct;

         (b)      Payments Current.

                  All  payments  required  to be made up to the  related  Cut-off  Date for the  Mortgage  Loan  under the terms of the
                  Mortgage  Note have been made and credited.  No payment under any Mortgage Loan has been thirty (30) days  delinquent
                  more than one time within twelve (12) months prior to the related Closing Date;

         (c)      No Outstanding Charges.

                  There are no  defaults  in  complying  with the terms of the  Mortgages,  and all  taxes,  governmental  assessments,
                  insurance  premiums,  leasehold payments,  water, sewer and municipal charges,  which previously became due and owing
                  have been paid, or an escrow of funds has been  established in an amount  sufficient to pay for every such item which
                  remains  unpaid and which has been  assessed but is not yet due and payable.  The Seller has not advanced  funds,  or
                  induced,  solicited  directly or indirectly,  the payment of any amount required under the Mortgage Loan,  except for
                  interest  accruing  from the  date of the  Mortgage  Note or date of  disbursement  of the  Mortgage  Loan  proceeds,
                  whichever is later,  to the day which  precedes by one month the Due Date of the first  installment  of principal and
                  interest;

         (d)      Original Terms Unmodified.

                  The terms of the  Mortgage  Note and Mortgage  have not been  impaired,  waived,  altered or modified in any respect,
                  except by a written  instrument  which has been recorded,  if necessary to protect the interests of the Purchaser and

                                                              20


--------------------------------------------------------------------------------



                  which has been  delivered to the Custodian.  The substance of any such waiver,  alteration or  modification  has been
                  approved by the issuer of any related PMI Policy and the title  insurer,  to the extent  required by the policy,  and
                  its terms are reflected on the related Mortgage Loan Schedule.  No Mortgagor has been released,  in whole or in part,
                  except in  connection  with an  assumption  agreement  approved by the issuer of any related PMI Policy and the title
                  insurer,  to the extent  required by the policy,  and which  assumption  agreement  was  delivered  to the  Custodian
                  pursuant to the terms of the Custodial Agreement;

         (e)      No Defenses.

                  The Mortgage Loan is not subject to any right of rescission,  set-off,  counterclaim  or defense,  including  without
                  limitation the defense of usury, nor will the operation of any of the terms of the Mortgage Note or the Mortgage,  or
                  the exercise of any right thereunder,  render either the Mortgage Note or the Mortgage unenforceable,  in whole or in
                  part, or subject to any right of rescission,  set-off,  counterclaim  or defense,  including  without  limitation the
                  defense of usury,  and no such right of rescission,  set-off,  counterclaim or defense has been asserted with respect
                  thereto;

         (f)      No Satisfaction of Mortgage.

                  The Mortgage has not been  satisfied,  canceled,  subordinated  or rescinded,  in whole or in part, and the Mortgaged
                  Property has not been  released  from the lien of the  Mortgage,  in whole or in part,  nor has any  instrument  been
                  executed that would effect any such release, cancellation, subordination or rescission;

         (g)      Validity of Mortgage Documents.

                  The Mortgage  Note and the  Mortgage and related  documents  are  genuine,  and each is the legal,  valid and binding
                  obligation of the maker thereof  enforceable in accordance  with its terms.  All parties to the Mortgage Note and the
                  Mortgage  had legal  capacity to enter into the Mortgage  Loan and to execute and deliver the  Mortgage  Note and the
                  Mortgage, and the Mortgage Note and the Mortgage have been duly and properly executed by such parties;

                  With respect to each Cooperative Loan, the Mortgage Note, the Mortgage,  the Pledge Agreement,  and related documents
                  are genuine,  and each is the legal, valid and binding obligation of the maker thereof enforceable in accordance with
                  its terms. All parties to the Mortgage Note, the Mortgage,  the Pledge  Agreement,  the Proprietary  Lease, the Stock
                  Power,  Recognition  Agreement and the Assignment of Proprietary  Lease had legal capacity to enter into the Mortgage
                  Loan and to execute and deliver such  documents,  and such  documents  have been duly and  properly  executed by such
                  parties;

                                                              21


--------------------------------------------------------------------------------



         (h)      No Fraud.

                  No error, omission,  misrepresentation,  negligence,  fraud or similar occurrence with respect to a Mortgage Loan has
                  taken place on the part of the Company, or the Mortgagor,  or to the best of the Company's knowledge,  any appraiser,
                  any  builder,  or any  developer,  or any other party  involved in the  origination  of the  Mortgage  Loan or in the
                  application of any insurance in relation to such Mortgage Loan;

         (i)      Compliance with Applicable Laws.

                  Any and all requirements of any federal, state or local law including, without limitation,  usury,  truth-in-lending,
                  real estate settlement procedures,  consumer credit and privacy protection,  equal credit opportunity,  disclosure or
                  predatory and abusive  lending laws  applicable to the Mortgage Loan have been complied  with,  and the Company shall
                  maintain in its  possession,  available for the  Purchaser's  inspection,  and shall  deliver to the  Purchaser  upon
                  demand,  evidence of compliance with all such requirements.  All inspections,  licenses and certificates  required to
                  be made or issued with respect to all occupied  portions of the  Mortgaged  Property and, with respect to the use and
                  occupancy of the same,  including but not limited to  certificates of occupancy and fire  underwriting  certificates,
                  have been made or obtained from the appropriate authorities;

         (j)      Location and Type of Mortgaged Property.

                  The Mortgaged  Property is located in the state  identified  in the related  Mortgage Loan Schedule and consists of a
                  single,  contiguous  parcel of real property with a detached single family residence  erected  thereon,  or a two- to
                  four-family dwelling, or an individual condominium unit in a condominium project, or a Cooperative  Apartment,  or an
                  individual unit in a planned unit  development or a townhouse,  provided,  however,  that any condominium  project or
                  planned unit development shall conform with the applicable Fannie Mae  requirements,  or the underwriting  guidelines
                  of the company,  regarding such  dwellings,  and no residence or dwelling is a mobile home. As of the respective date
                  of the appraisal for each Mortgaged  Property,  any Mortgaged Property being used for commercial purposes conforms to
                  the  underwriting  guidelines  of the Company  and, to the best of the  Company's  knowledge,  since the date of such
                  appraisal,  no portion of the Mortgage  Property has been used for commercial  purposes  outside of the  underwriting
                  guidelines of the Company;

         (k)      Valid First Lien.

                  The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged Property,  including all buildings on
                  the Mortgaged  Property and all  installations  and mechanical,  electrical,  plumbing,  heating and air conditioning

                                                              22


--------------------------------------------------------------------------------



                  systems located in or annexed to such buildings,  and all additions,  alterations and  replacements  made at any time
                  with respect to the foregoing.  The lien of the Mortgage is subject only to:

                  (1)      the lien of current real property taxes and assessments not yet due and payable;

                  (2)      covenants,  conditions and restrictions,  rights of way, easements and other matters of the public record as
                           of the date of recording acceptable to mortgage lending institutions  generally and specifically referred to
                           in the lender's title insurance  policy delivered to the originator of the Mortgage Loan and (i) referred to
                           or otherwise  considered in the appraisal made for the originator of the Mortgage Loan and (ii) which do not
                           adversely affect the Appraised Value of the Mortgaged Property set forth in such appraisal; and

                  (3)      other matters to which like  properties  are commonly  subject which do not  materially  interfere  with the
                           benefits  of the  security  intended  to be  provided  by the  mortgage  or the  use,  enjoyment,  value  or
                           marketability of the related Mortgaged Property.

                  Any security  agreement,  chattel  mortgage or equivalent  document  related to and delivered in connection  with the
                  Mortgage Loan  establishes  and creates a valid,  subsisting and enforceable  first lien and first priority  security
                  interest  on the  property  described  therein  and the  Company  has full  right to sell and  assign the same to the
                  Purchaser;

                  With respect to each  Cooperative  Loan, each Pledge  Agreement  creates a valid,  enforceable  and subsisting  first
                  security  interest in the  Cooperative  Shares and  Proprietary  Lease,  subject  only to (i) the lien of the related
                  Cooperative for unpaid assessments  representing the Mortgagor's pro rata share of the Cooperative's payments for its
                  blanket mortgage, current and future real property taxes, insurance premiums,  maintenance fees and other assessments
                  to which like  collateral  is commonly  subject and (ii) other matters to which like  collateral is commonly  subject
                  which do not materially  interfere with the benefits of the security intended to be provided by the Pledge Agreement;
                  provided,  however,  that the appurtenant  Proprietary  Lease may be subordinated or otherwise subject to the lien of
                  any mortgage on the Project;

         (l)      Full Disbursement of Proceeds.

                  The  proceeds  of the  Mortgage  Loan have been fully  disbursed,  except for escrows  established  or created due to
                  seasonal  weather  conditions,  and there is no  requirement  for future  advances  thereunder.  All costs,  fees and

                                                              23


--------------------------------------------------------------------------------



                  expenses  incurred in making or closing the  Mortgage  Loan and the  recording  of the  Mortgage  were paid,  and the
                  Mortgagor is not entitled to any refund of any amounts paid or due under the Mortgage Note or Mortgage;

         (m)      Consolidation of Future Advances.

                  Any future  advances made prior to the related Cut-off Date, have been  consolidated  with the outstanding  principal
                  amount secured by the Mortgage,  and the secured principal amount, as consolidated,  bears a single interest rate and
                  single  repayment  term  reflected on the related  Mortgage  Loan  Schedule.  The lien of the  Mortgage  securing the
                  consolidated  principal  amount is expressly  insured as having first lien priority by a title insurance  policy,  an
                  endorsement to the policy insuring the  mortgagee's  consolidated  interest or by other title evidence  acceptable to
                  Fannie Mae or Freddie Mac; the  consolidated  principal  amount does not exceed the original  principal amount of the
                  Mortgage Loan; the Seller shall not make future advances after the related Cut-Off Date;

         (n)      Ownership.

                  The  Company is the sole  owner of record  and holder of the  Mortgage  Loan and the  related  Mortgage  Note and the
                  Mortgage are not assigned or pledged,  and the Company has good and  marketable  title thereto and has full right and
                  authority to transfer and sell the Mortgage  Loan to the  Purchaser.  The Company is  transferring  the Mortgage Loan
                  free and clear of any and all encumbrances,  liens, pledges,  equities,  participation interests,  claims, charges or
                  security interests of any nature encumbering such Mortgage Loan;

         (o)      Origination/Doing Business.

                  The Mortgage Loan was  originated  by a savings and loan  association,  a savings  bank, a commercial  bank, a credit
                  union, an insurance company,  or similar institution which is supervised and examined by a federal or state authority
                  or by a mortgagee approved by the Secretary of Housing and Urban Development  pursuant to Sections 203 and 211 of the
                  National Housing Act. All parties which have had any interest in the Mortgage Loan,  whether as mortgagee,  assignee,
                  pledgee or  otherwise,  are (or,  during the period in which they held and  disposed of such  interest,  were) (1) in
                  compliance  with any and all  applicable  licensing  requirements  of the laws of the  state  wherein  the  Mortgaged
                  Property is located,  and (2) organized  under the laws of such state, or (3) qualified to do business in such state,
                  or (4) federal  savings and loan  associations or national banks having  principal  offices in such state, or (5) not
                  doing business in such state;

         (p)      LTV, PMI Policy.

                  Each Mortgage Loan has an LTV as set forth in the related  Mortgage Loan Schedule and related  Electronic  Data File.
                  Except as indicated on the  Electronic  Data File,  those  Mortgage Loans with an LTV greater than 80% at the time of

                                                              24


--------------------------------------------------------------------------------



                  origination,  a portion of the unpaid  principal  balance of the  Mortgage  Loan is and will be insured as to payment
                  defaults by a PMI Policy.  If the Mortgage  Loan is insured by a PMI Policy for which the Mortgage pays all premiums,
                  the  coverage  will  remain  in place  until (i) the LTV is  decreased  to 78% or (ii) the PMI  Policy  is  otherwise
                  terminated  pursuant to the  Homeowners  Protection  Act of 1998,  12 USC 4901,  et seq. All  provisions  of such PMI
                  Policy and LPMI Policy have been and are being  complied  with,  such PMI Policy and LPMI Policy is in full force and
                  effect,  and all  premiums  due  thereunder  have been  paid.  The  Qualified  Insurer  has a claims  paying  ability
                  acceptable  to Fannie Mae or Freddie Mac. Any Mortgage  Loan subject to a PMI Policy  obligates  the  Mortgagor or in
                  the case of an LPMI Policy,  obligates  the Company,  thereunder to maintain the PMI Policy or LPMI Policy and to pay
                  all premiums and charges in connection  therewith.  The Mortgage  Interest Rate for the Mortgage Loan as set forth on
                  the related Mortgage Loan Schedule is net of any such insurance premium.  No prior holder of the Mortgage,  including
                  the  Company,  has done,  by act or  omission,  anything  which would  impair the coverage of such PMI Policy or LPMI
                  Policy;

         (q)      Title Insurance.

                  The Mortgage Loan is covered by an ALTA lender's title insurance policy or other generally  acceptable form of policy
                  of insurance  acceptable to Fannie Mae or Freddie Mac, issued by a title insurer  acceptable to Fannie Mae or Freddie
                  Mac and qualified to do business in the jurisdiction where the Mortgaged  Property is located,  insuring the Company,
                  its successors and assigns,  as to the first  priority lien of the Mortgage in the original  principal  amount of the
                  Mortgage Loan, subject only to the exceptions  contained in clauses (1), (2) and (3) of Paragraph (k) of this Section
                  3.02, and against any loss by reason of the invalidity or  unenforceability of the lien resulting from the provisions
                  of the Mortgage  providing for adjustment to the Mortgage Interest Rate and Monthly Payment.  The Company is the sole
                  insured of such lender's  title  insurance  policy,  and such lender's  title  insurance  policy is in full force and
                  effect and will be in force and effect upon the consummation of the transactions  contemplated by this Agreement.  No
                  claims have been made under such lender's title insurance policy, and no prior holder of the Mortgage,  including the
                  Company,  has done, by act or omission,  anything  which would impair the coverage of such lender's  title  insurance
                  policy;

         (r)      No Defaults.

                  There is no default,  breach, violation or event of acceleration existing under the Mortgage or the Mortgage Note and
                  no event  which,  with the  passage of time or with  notice and the  expiration  of any grace or cure  period,  would
                  constitute a default, breach,  violation or event of acceleration,  and neither the Company nor its predecessors have
                  waived any default, breach, violation or event of acceleration;

                                                              25


--------------------------------------------------------------------------------



         (s)      No Mechanics' Liens.

                  There are no mechanics'  or similar liens or claims which have been filed for work,  labor or material (and no rights
                  are outstanding that under the law could give rise to such liens) affecting the related Mortgaged  Property which are
                  or may be liens  prior to, or equal or  coordinate  with,  the lien of the  related  Mortgage  which are not  insured
                  against by the title insurance policy referenced in Paragraph (q) above;

         (t)      Location of Improvements; No Encroachments.

                  Except as insured against by the title insurance policy  referenced in Paragraph (q) above,  all  improvements  which
                  were  considered in determining  the Appraised  Value of the Mortgaged  Property lay wholly within the boundaries and
                  building  restriction lines of the Mortgaged Property and no improvements on adjoining  properties  encroach upon the
                  Mortgaged  Property.  No  improvement  located on or being part of the  Mortgaged  Property  is in  violation  of any
                  applicable zoning law or regulation;

         (u)      Payment Terms.

                  Except with respect to the Interest Only Mortgage Loans,  principal payments commenced no more than 60 days after the
                  funds were  disbursed to the  Mortgagor in connection  with the Mortgage  Loan.  The Mortgage  Loans have an original
                  term to maturity of not more than 30 years,  with interest  payable in arrears on the first day of each month.  As to
                  each adjustable rate Mortgage Loan on each applicable  Adjustment  Date, the Mortgage  Interest Rate will be adjusted
                  to equal the sum of the Index plus the applicable Gross Margin,  rounded up or down to the nearest multiple of 0.125%
                  indicated by the Mortgage Note;  provided that the Mortgage  Interest Rate will not increase or decrease by more than
                  2.00% on any  Adjustment  Date, and will in no event exceed the maximum  Mortgage  Interest Rate or be lower than the
                  minimum  Mortgage  Interest Rate listed on the Mortgage Loan Schedule for such Mortgage Loan.  Each  adjustable  rate
                  Mortgage Note requires a monthly payment which is sufficient,  during the period prior to the first adjustment to the
                  Mortgage  Interest Rate, to fully amortize the outstanding  principal balance as of the first day of such period over
                  the then remaining  term of such Mortgage Note and to pay interest at the related  Mortgage  Interest Rate;  provided
                  however,  with respect to any Interest Only Mortgage  Loans,  the Mortgage Note allows a Monthly  Payment of interest
                  only during the period prior to the first  Adjustment  Date and upon the first  adjustment  to the Mortgage  Interest
                  Rate,  the Mortgage Note  requires a Monthly  Payment of principal  and  interest,  sufficient to fully  amortize the
                  outstanding  principal  balance over the then  remaining  term of such  Mortgage  Loan.  As to each  adjustable  rate

                                                              26


--------------------------------------------------------------------------------



                  Mortgage Loan, if the related Mortgage  Interest Rate changes on an adjustment  date, the then outstanding  principal
                  balance will be  reamortized  over the  remaining  life of such Mortgage  Loan.  No Mortgage  Loan contains  terms or
                  provisions which would result in negative amortization;

         (v)      Customary Provisions.

                  The Mortgage  contains  customary and enforceable  provisions such as to render the rights and remedies of the holder
                  thereof  adequate  for the  realization  against the  Mortgaged  Property of the  benefits of the  security  provided
                  thereby,  including,  (i) in the case of a  Mortgage  designated  as a deed of trust,  by  trustee's  sale,  and (ii)
                  otherwise by judicial  foreclosure.  There is no homestead or other  exemption  available to a Mortgagor  which would
                  interfere with the right to sell the Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;

         (w)      Occupancy of the Mortgaged Property.

                  As of the date of origination, the Mortgaged Property was lawfully occupied under applicable law;

         (x)      No Additional Collateral.

                  The Mortgage  Note is not and has not been secured by any  collateral,  pledged  account,  except as indicated on the
                  Electronic Data File, or other security except the lien of the  corresponding  Mortgage and the security  interest of
                  any applicable security agreement or chattel mortgage referred to in (k) above;

         (y)      Deeds of Trust.

                  In the event the Mortgage  constitutes a deed of trust, a trustee,  duly qualified  under  applicable law to serve as
                  such, has been properly designated and currently so serves and is named in the Mortgage,  and no fees or expenses are
                  or will  become  payable  by the  Mortgagee  to the  trustee  under the deed of trust,  except in  connection  with a
                  trustee's sale after default by the Mortgagor;

         (z)      Acceptable Investment.

                  The Company has no knowledge of any  circumstances  or conditions  with respect to the Mortgage  Loan,  the Mortgaged
                  Property,  the  Mortgagor  or the  Mortgagor's  credit  standing  that can  reasonably  be expected to cause  private
                  institutional investors to regard the Mortgage Loan as an unacceptable investment,  cause the Mortgage Loan to become
                  delinquent, or adversely affect the value or marketability of the Mortgage Loan;

         (aa)     Transfer of Mortgage Loans.

                  If the Mortgage Loan is not a MERS Mortgage Loan,  the Assignment  upon the insertion of the name of the assignee and
                  recording  information is in recordable  form and is acceptable for recording  under the laws of the  jurisdiction in
                  which the Mortgaged Property is located;

                                                              27


--------------------------------------------------------------------------------



         (bb)     Mortgaged Property Undamaged.

                  The Mortgaged Property is undamaged by waste, fire, earthquake or earth movement,  windstorm, flood, tornado or other
                  casualty so as to affect  adversely the value of the Mortgaged  Property as security for the Mortgage Loan or the use
                  for which the premises were intended;

         (cc)     Collection Practices; Escrow Deposits.

                  The  origination  and  collection  practices  used with respect to the  Mortgage  Loan have been in  accordance  with
                  Accepted  Servicing  Practices,  and have been in all  material  respects  legal and proper.  With  respect to escrow
                  deposits and Escrow Payments,  all such payments are in the possession of the Company and there exist no deficiencies
                  in connection  therewith  for which  customary  arrangements  for  repayment  thereof have not been made.  All Escrow
                  Payments have been collected in full  compliance  with state and federal law. No escrow  deposits or Escrow  Payments
                  or other charges or payments due the Company have been capitalized under the Mortgage Note;

         (dd)     No Condemnation.

                  There is no  proceeding  pending  or to the best of the  Company's  knowledge  threatened  for the  total or  partial
                  condemnation of the related Mortgaged Property;

         (ee)     The Appraisal.

                  The Servicing File contains an appraisal of the related  Mortgaged  Property.  As to each  Time$aver®  Mortgage Loan,
                  the  appraisal  may be from the  original  of the  existing  Company-serviced  loan,  which was  refinanced  via such
                  Time$aver®  Mortgage  Loan. The appraisal was conducted by an appraiser who had no interest,  direct or indirect,  in
                  the Mortgaged  Property or in any loan made on the security  thereof;  and whose  compensation is not affected by the
                  approval or  disapproval  of the Mortgage  Loan,  and the  appraisal and the  appraiser  both satisfy the  applicable
                  requirements  of  Title  XI of the  Financial  Institution  Reform,  Recovery,  and  Enforcement  Act of 1989 and the
                  regulations promulgated thereunder, all as in effect on the date the Mortgage Loan was originated;

         (ff)     Insurance.

                  The Mortgaged  Property securing each Mortgage Loan is insured by an insurer  acceptable to Fannie Mae or Freddie Mac
                  against loss by fire and such hazards as are covered under a standard  extended  coverage  endorsement and such other

                                                              28


--------------------------------------------------------------------------------



                  hazards  as are  customary  in the area where the  Mortgaged  Property  is located  pursuant  to  insurance  policies
                  conforming  to the  requirements  of Section  4.10, in an amount which is at least equal to the lesser of (a) 100% of
                  the insurable value, on a replacement cost basis, of the improvements on the related Mortgaged Property,  and (b) the
                  greater of (i) the  outstanding  principal  balance of the Mortgage Loan and (ii) an amount such that the proceeds of
                  such insurance  shall be sufficient to prevent the  application to the Mortgagor or the loss payee of any coinsurance
                  clause  under the policy.  If the  Mortgaged  Property is a  condominium  unit,  it is  included  under the  coverage
                  afforded  by a  blanket  policy  for the  project.  If the  improvements  on the  Mortgaged  Property  are in an area
                  identified in the Federal  Register by the Federal  Emergency  Management  Agency as having special flood hazards,  a
                  flood insurance policy meeting the requirements of the current guidelines of the Federal Insurance  Administration is
                  in effect with a generally acceptable  insurance carrier, in an amount representing  coverage not less than the least
                  of (A) the  outstanding  principal  balance of the Mortgage Loan,  (B) the full insurable  value and (C) the  maximum
                  amount of insurance which was available under the Flood Disaster  Protection Act of 1973, as amended.  All individual
                  insurance  policies  contain a standard  mortgagee  clause  naming the  Company  and its  successors  and  assigns as
                  mortgagee,  and all premiums  thereon have been paid. The Mortgage  obligates the Mortgagor  thereunder to maintain a
                  hazard insurance policy at the Mortgagor's cost and expense,  and on the Mortgagor's failure to do so, authorizes the
                  holder of the  Mortgage to obtain and  maintain  such  insurance at such  Mortgagor's  cost and expense,  and to seek
                  reimbursement  therefor from the Mortgagor.  The hazard insurance  policy is the valid and binding  obligation of the
                  insurer,  is in full force and effect, and will be in full force and effect and inure to the benefit of the Purchaser
                  upon the  consummation of the  transactions  contemplated  by this Agreement.  The Company has not acted or failed to
                  act so as to impair the coverage of any such  insurance  policy or the validity,  binding  effect and  enforceability
                  thereof;

         (gg)     Servicemembers' Civil Relief Act.

                  The  Mortgagor has not notified the Company,  and the Company has no knowledge of any relief  requested or allowed to
                  the Mortgagor under the Servicemembers' Civil Relief Act, as amended;

         (hh)     No Graduated Payments or Contingent Interests.

                  The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan does not have a shared  appreciation
                  or other contingent interest feature;

         (ii)     No Construction Loans.

                  No Mortgage Loan was made in connection with (i) the construction or  rehabilitation  of a Mortgage  Property or (ii)
                  facilitating the trade-in or exchange of a Mortgaged Property other than a  construction-to-permanent  loan which has
                  converted to a permanent Mortgage Loan;

                                                              29


--------------------------------------------------------------------------------



         (jj)     Underwriting.

                  Each Mortgage Loan was  underwritten in accordance  with the  underwriting  guidelines of the Company,  which were in
                  effect at the time the Mortgage Loan was  originated;  and the Mortgage Note and Mortgage are on forms  acceptable to
                  Freddie Mac or Fannie Mae;

         (kk)     Buydown Mortgage Loans.

                  With respect to each Mortgage Loan that is a Buydown Mortgage Loan:

                  (i)      On or before the date of origination  of such Mortgage Loan, the Company and the Mortgagor,  or the Company,
                           the Mortgagor and the seller of the  Mortgaged  Property or a third party entered into a Buydown  Agreement.
                           The Buydown Agreement  provides that the seller of the Mortgaged  Property (or third party) shall deliver to
                           the Company  temporary  Buydown  Funds in an amount equal to the aggregate  undiscounted  amount of payments
                           that,  when added to the amount the  Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
                           accordance with the terms of the Buydown  Agreement,  is equal to the full scheduled  Monthly Payment due on
                           such Mortgage  Loan.  The temporary  Buydown Funds enable the Mortgagor to qualify for the Buydown  Mortgage
                           Loan.  The effective  interest  rate of a Buydown  Mortgage Loan if less than the interest rate set forth in
                           the  related  Mortgage  Note will  increase  within the Buydown  Period as  provided in the related  Buydown
                           Agreement  so that the  effective  interest  rate  will be equal to the  interest  rate as set  forth in the
                           related  Mortgage Note. The Buydown  Mortgage Loan satisfies the  requirements  of Fannie Mae or Freddie Mac
                           guidelines;

                  (ii)     The Mortgage and Mortgage  Note reflect the  permanent  payment  terms rather than the payment  terms of the
                           Buydown  Agreement.  The Buydown  Agreement  provides for the payment by the Mortgagor of the full amount of
                           the Monthly  Payment on any Due Date that the Buydown Funds are  available.  The Buydown Funds were not used
                           to reduce the original  principal  balance of the Mortgage  Loan or to increase the  Appraised  Value of the
                           Mortgage  Property when  calculating  the  Loan-to-Value  Ratios for purposes of the  Agreement  and, if the
                           Buydown Funds were provided by the Company and if required under Fannie Mae or Freddie Mac  guidelines,  the
                           terms of the Buydown Agreement were disclosed to the appraiser of the Mortgaged Property;

                                                              30


--------------------------------------------------------------------------------



                  (iii)    The Buydown Funds may not be refunded to the Mortgagor  unless the Mortgagor  makes a principal  payment for
                           the outstanding balance of the Mortgage Loan;

                  (iv)     As of the date of  origination  of the  Mortgage  Loan,  the  provisions  of the related  Buydown  Agreement
                           complied with the requirements of Fannie Mae or Freddie Mac regarding buydown agreements.

         (ll)     Delivery of Custodial Mortgage Files.

                  Any documents  required to be delivered by the Company under this  Agreement  have been  delivered to the  Custodian.
                  The Company is in possession of a complete,  true and accurate Retained Mortgage File and Custodial  Mortgage File in
                  compliance with Exhibit C hereto;

         (mm)     No Violation of Environmental Laws.

                  There is no pending action or proceeding  directly  involving any Mortgaged Property of which the Company is aware in
                  which  compliance  with any  environmental  law,  rule or  regulation  is an issue;  and to the best of the Company's
                  knowledge,  nothing  further  remains  to be done to  satisfy  in full all  requirements  of each such  law,  rule or
                  regulation constituting a prerequisite to use and enjoyment of said property;

         (nn)     No Bankruptcy.

                  No Mortgagor was a debtor in any state or federal  bankruptcy or insolvency  proceeding at the time the Mortgage Loan
                  was  originated  and to the best of the Company's  knowledge,  as of the related  Closing  Date,  the Company has not
                  received notice that any Mortgagor is a debtor under any state or federal bankruptcy or insolvency proceeding;

         (oo)     HOEPA.

                  No Mortgage Loan is a High Cost Loan or Covered Loan;

         (pp)     Cooperative Loans.

                  With respect to each Cooperative Loan:

                  (i)      The  Cooperative  Shares are held by a person as a  tenant-stockholder  in a Cooperative.  Each original UCC
                           financing statement,  continuation statement or other governmental filing or recordation necessary to create
                           or preserve the perfection and priority of the first lien and security  interest in the Cooperative Loan and
                           Proprietary  Lease  has been  timely  and  properly  made.  Any  security  agreement,  chattel  mortgage  or

                                                              31


--------------------------------------------------------------------------------



                           equivalent  document related to the Cooperative Loan and delivered to Purchaser or its designee  establishes
                           in Purchaser a valid and subsisting  perfected first lien on and security interest in the Mortgaged Property
                           described  therein,  and Purchaser has full right to sell and assign the same.  The  Proprietary  Lease term
                           expires no less than five years after the Mortgage Loan term or such other term  acceptable to Fannie Mae or
                           Freddie Mac;

                  (ii)     A Cooperative Lien Search has been made by a company  competent to make the same which company is acceptable
                           to Fannie Mae and qualified to do business in the jurisdiction where the Cooperative is located;

                  (iii)    (a) The term of the related  Proprietary Lease is not less than the terms of the Cooperative Loan; (b) there
                           is no provision in any  Proprietary  Lease which  requires the  Mortgagor to offer for sale the  Cooperative
                           Shares owned by such Mortgagor  first to the  Cooperative;  (c) there is no  prohibition in any  Proprietary
                           Lease against  pledging the Cooperative  Shares or assigning the Proprietary  Lease; (d) the Cooperative has
                           been  created and exists in full  compliance  with the  requirements  for  residential  cooperatives  in the
                           jurisdiction  in which the Project is located and  qualifies  as a  cooperative  housing  corporation  under
                           Section 210 of the Code; (e) the Recognition  Agreement is on a form published by Aztech Document  Services,
                           Inc. or includes similar  provisions;  and (f) the Cooperative has good and marketable title to the Project,
                           and owns the Project  either in fee simple or under a leasehold that complies with the  requirements  of the
                           Fannie Mae Guidelines;  such title is free and clear of any adverse liens or  encumbrances,  except the lien
                           of any blanket mortgage;

(iv)     The Company has the right  under the terms of the  Mortgage  Note,  Pledge  Agreement  and  Recognition  Agreement  to pay any
                           maintenance charges or assessments owed by the Mortgagor;

(v)      Each Stock Power (i) has all  signatures  guaranteed  or (ii) if all  signatures  are not  guaranteed,  then such  Cooperative
                           Shares will be  transferred by the stock  transfer  agent of the  Cooperative  if the Company  undertakes to
                           convert the ownership of the collateral securing the related Cooperative Loan;

         (qq)     Georgia Fair Lending Act.

                  There is no Mortgage Loan that was originated on or after October 1, 2002 and before March 7, 2003, which is secured
                  by property located in the State of Georgia;

         (rr)     Methodology.

                                                              32


--------------------------------------------------------------------------------



                  The methodology  used in underwriting the extension of credit for each Mortgage Loan employs  objective  mathematical
                  principles which relate the borrower's  income,  assets and liabilities to the proposed payment and such underwriting
                  methodology  does not rely on the extent of the  borrower's  equity in the  collateral as the  principal  determining
                  factor in approving such credit extension.  Such underwriting  methodology  confirmed that at the time of origination
                  (application/approval) the borrower had a reasonable ability to make timely payments on the Mortgage Loan;

(ss)     Imposition of a Premium.

                  With respect to any Mortgage  Loan that  contains a provision  permitting  imposition  of a premium upon a prepayment
                  prior to  maturity:  (i) the  prepayment  premium is  disclosed  to the  borrower in the loan  documents  pursuant to
                  applicable  state and federal law, and (ii)  notwithstanding  any state or federal law to the  contrary,  the Company
                  shall recommend that such prepayment  premium is not imposed in any instance when the mortgage debt is accelerated as
                  the result of the borrower's default in making the loan payments;

(tt)     Single Premium Credit Life.

                  No Mortgagor was required to purchase any single premium credit insurance policy (e.g.  life,  disability,  accident,
                  unemployment or health insurance  products) or debt cancellation  agreement as a condition of obtaining the extension
                  of credit. No Mortgagor obtained a prepaid single premium credit insurance policy (e.g. life,  disability,  accident,
                  unemployment  or health  insurance  product) as part of the  origination  of the Mortgage  Loan. No proceeds from any
                  Mortgage Loan were used to purchase single premium credit insurance policies or debt cancellation  agreements as part
                  of the origination of, or as a condition to closing, such Mortgage Loan;

         (uu)     No Arbitration Provision.

                  With  respect to each  Mortgage  Loan,  neither the related  Mortgage  nor the related  Mortgage  Note  requires  the
                  Mortgagor to submit to arbitration to resolve any dispute  arising out of or relating in any way to the Mortgage Loan
                  transaction;

         (ww)     Credit Reporting.

                  With respect to each Mortgage Loan, the Company has fully  furnished,  in accordance  with the Fair Credit  Reporting
                  Act and its  implementing  regulations,  accurate and complete  information  (i.e.  favorable and unfavorable) on its
                  borrower  credit  files to  Equifax,  Experian  and Trans  Union  Credit  Information  Company  (three of the  credit
                  repositories), on a monthly basis; and

                                                              33


--------------------------------------------------------------------------------



(xx)     Illinois Interest Act.

                  Any Mortgage Loan with a Mortgaged Property in the State of Illinois complies with the Illinois Interest Act.

Section 3.03 Repurchase.

         It is understood  and agreed that the  representations  and  warranties  set forth in Sections 3.01 and 3.02 shall survive the
sale of the Mortgage  Loans to the Purchaser  and the delivery of the Mortgage  Loan  Documents to the Custodian and shall inure to the
benefit of the Purchaser,  notwithstanding  any restrictive or qualified  endorsement on any Mortgage Note or Assignment of Mortgage or
the  examination  or failure to examine any Custodial  Mortgage Files or Retained  Mortgage File.  Upon discovery by either the Company
or the Purchaser of a breach of any of the foregoing  representations  and warranties which materially and adversely  affects the value
of the Mortgage  Loans or the interest of the Purchaser (or which  materially  and adversely  affects the interests of Purchaser in the
related  Mortgage Loan in the case of a representation  and warranty  relating to a particular  Mortgage Loan),  the party  discovering
such breach shall give prompt written notice to the other.

         Within ninety (90) days of the earlier of either  discovery by or notice to the Company of any breach of a  representation  or
warranty which  materially and adversely  affects the value of the Mortgage Loans,  the Company shall use its best efforts  promptly to
cure such  breach in all  material  respects  and, if such  breach  cannot be cured,  the Company  shall,  at the  Purchaser's  option,
repurchase  such Mortgage Loan at the Repurchase  Price.  In the event that a breach shall involve any  representation  or warranty set
forth in Section 3.01,  and such breach  cannot be cured within 90 days of the earlier of either  discovery by or notice to the Company
of such breach,  all of the Mortgage Loans shall, at the  Purchaser's  option,  be repurchased by the Company at the Repurchase  Price.
However,  if the breach shall  involve a  representation  or warranty  set forth in Section 3.02 and the Company  discovers or receives
notice of any such breach  within 120 days of the related  Closing  Date,  the Company  shall,  if the breach  cannot be cured,  at the
Purchaser's  option and provided that the Company has a Qualified  Substitute  Mortgage Loan,  rather than repurchase the Mortgage Loan
as provided above,  remove such Mortgage Loan (a "Deleted Mortgage Loan") and substitute in its place a Qualified  Substitute  Mortgage
Loan or Loans,  provided that any such  substitution  shall be effected not later than 120 days after the related  Closing Date. If the
Company has no Qualified  Substitute  Mortgage  Loan, it shall  repurchase  the deficient  Mortgage Loan within ninety (90) days of the
written  notice of the breach or the failure to cure,  whichever is later.  Any  repurchase of a Mortgage Loan or Loans pursuant to the
foregoing  provisions of this Section 3.03 shall be  accomplished  by deposit in the Custodial  Account of the amount of the Repurchase
Price for distribution to Purchaser on the next scheduled  Remittance  Date,  after deducting  therefrom any amount received in respect
of such repurchased Mortgage Loan or Loans and being held in the Custodial Account for future distribution.

         At the time of repurchase or  substitution,  the Purchaser and the Company shall arrange for the  reassignment  of the Deleted
Mortgage Loan to the Company and the delivery to the Company of any documents  held by the Custodian  relating to the Deleted  Mortgage

                                                              34


--------------------------------------------------------------------------------



Loan. If the Company  repurchases a Mortgage Loan that is a MERS Mortgage  Loan, the Company shall cause MERS to designate on the MERS®
System to remove the  Purchaser  as the  beneficial  holder  with  respect  to such  Mortgage  Loan.  In the event of a  repurchase  or
substitution,  the Company shall,  simultaneously with such reassignment,  give written notice to the Purchaser that such repurchase or
substitution  has taken place,  amend the related  Mortgage Loan Schedule to reflect the  withdrawal of the Deleted  Mortgage Loan from
this Agreement,  and, in the case of substitution,  identify a Qualified  Substitute  Mortgage Loan and amend the related Mortgage Loan
Schedule  to  reflect  the  addition  of such  Qualified  Substitute  Mortgage  Loan to this  Agreement.  In  connection  with any such
substitution,  the  Company  shall be  deemed  to have made as to such  Qualified  Substitute  Mortgage  Loan the  representations  and
warranties  set forth in this Agreement  except that all such  representations  and  warranties  set forth in this  Agreement  shall be
deemed made as of the date of such  substitution.  The Company shall effect such  substitution  by delivering to the Custodian for such
Qualified  Substitute  Mortgage  Loan the documents  required by Section  2.03,  with the Mortgage Note endorsed as required by Section
2.03. No  substitution  will be made in any calendar month after the  Determination  Date for such month.  The Company shall deposit in
the Custodial Account the Monthly Payment less the Servicing Fee due on such Qualified  Substitute  Mortgage Loan or Loans in the month
following the date of such  substitution.  Monthly  Payments due with respect to Qualified  Substitute  Mortgage  Loans in the month of
substitution  shall be retained by the Company.  With respect to any Deleted  Mortgage loan,  distributions  to Purchaser shall include
the Monthly  Payment due on any Deleted  Mortgage Loan in the month of  substitution,  and the Company shall  thereafter be entitled to
retain all amounts subsequently received by the Company in respect of such Deleted Mortgage Loan.

         For any month in which the Company  substitutes a Qualified  Substitute Mortgage Loan for a Deleted Mortgage Loan, the Company
shall  determine the amount (if any) by which the aggregate  principal  balance of all Qualified  Substitute  Mortgage  Loans as of the
date of  substitution  is less than the  aggregate  Stated  Principal  Balance of all Deleted  Mortgage  Loans  (after  application  of
scheduled  principal  payments due in the month of  substitution).  The amount of such shortfall shall be distributed by the Company in
the month of  substitution  pursuant to Section 5.01.  Accordingly,  on the date of such  substitution,  the Company shall deposit from
its own funds into the Custodial Account an amount equal to the amount of such shortfall.

         In addition to such  repurchase or  substitution  obligation,  the Company shall  indemnify the Purchaser and hold it harmless
against any losses, damages,  penalties,  fines,  forfeitures,  reasonable and necessary legal fees and related costs,  judgments,  and
other costs and expenses  resulting  from any claim,  demand,  defense or assertion  based on or grounded  upon,  or resulting  from, a
breach of the Company  representations  and warranties  contained in this  Agreement.  It is understood and agreed that the obligations
of the Company set forth in this Section 3.03 to cure,  substitute  for or  repurchase a defective  Mortgage  Loan and to indemnify the
Purchaser  as provided in this  Section  3.03  constitute  the sole  remedies of the  Purchaser  respecting  a breach of the  foregoing
representations and warranties.

         Any cause of action against the Company  relating to or arising out of the breach of any  representations  and warranties made
in Sections 3.01 and 3.02 shall accrue as to any Mortgage  Loan upon (i)  discovery of such breach by the  Purchaser or notice  thereof

                                                              35


--------------------------------------------------------------------------------



by the Company to the  Purchaser,  (ii)  failures by the Company to cure such breach or  repurchase  such  Mortgage  Loan as  specified
above, and (iii) demand upon the Company by the Purchaser for compliance with this Agreement.

                  In the event a Mortgage Loan pays off in full on or before the related Closing Date, the Company must repay the
Purchaser the difference between the Unpaid Principal Balance of such Mortgage Loan as of the date of pay off and the Unpaid
Principal Balance multiplied by the purchase price percentage adjusted, if necessary in accordance with the Commitment Letter.


                                                              ARTICLE IV

                                            ADMINISTRATION AND SERVICING OF MORTGAGE LOANS


Section 4.01      Company to Act as Servicer.

         The Company,  as an  independent  contractor,  shall service and  administer  the Mortgage Loans and shall have full power and
authority,  acting alone or through the utilization of a Subcontractor,  to do any and all things in connection with such servicing and
administration  which the Company may deem  necessary or  desirable,  consistent  with the terms of this  Agreement  and with  Accepted
Servicing  Practices.  The Company shall be responsible for any and all acts of a  Subcontractor,  and the Company's  utilization of a
Subcontractor shall in no way relieve the liability of the Company under this Agreement.

         Consistent  with the terms of this Agreement,  the Company may waive,  modify or vary any term of any Mortgage Loan or consent
to the  postponement  of strict  compliance  with any such term or in any manner grant  indulgence to any Mortgagor if in the Company's
reasonable  and  prudent  determination  such  waiver,  modification,  postponement  or  indulgence  is not  materially  adverse to the
Purchaser,  provided,  however,  that the Company  shall not make any future  advances  with respect to a Mortgage Loan and (unless the
Mortgagor  is in default  with  respect to the  Mortgage  Loan or such  default is, in the  judgment of the  Company,  imminent and the
Company has obtained the prior written  consent of the  Purchaser)  the Company shall not permit any  modification  with respect to any
Mortgage Loan that would change the Mortgage  Interest Rate,  defer or forgive the payment of principal  (except for actual payments of
principal) or change the final  maturity date on such Mortgage Loan. In the event of any such  modification  which permits the deferral
of interest or principal  payments on any Mortgage Loan, the Company shall,  on the Business Day  immediately  preceding the Remittance
Date in any month in which any such  principal or interest  payment has been  deferred,  deposit in the Custodial  Account from its own
funds,  in accordance  with Section 5.03, the difference  between (a) such month's  principal and one month's  interest at the Mortgage
Loan  Remittance  Rate on the unpaid  principal  balance of such  Mortgage Loan and (b) the amount paid by the  Mortgagor.  The Company
shall be entitled to  reimbursement  for such  advances to the same extent as for all other  advances  made  pursuant to Section  5.03.
Without limiting the generality of the foregoing,  the Company shall continue,  and is hereby authorized and empowered,  to execute and
deliver on behalf of itself and the  Purchaser,  all  instruments  of  satisfaction  or  cancellation,  or of partial or full  release,

                                                              36


--------------------------------------------------------------------------------



discharge and all other comparable  instruments,  with respect to the Mortgage Loans and with respect to the Mortgaged  Properties.  If
reasonably  required by the Company,  the Purchaser shall furnish the Company with any powers of attorney and other documents necessary
or appropriate to enable the Company to carry out its servicing and administrative duties under this Agreement.

         In servicing and administering the Mortgage Loans, the Company shall employ procedures (including  collection  procedures) and
exercise the same care that it  customarily  employs and exercises in servicing and  administering  mortgage loans for its own account,
giving due  consideration  to  Accepted  Servicing  Practices  where such  practices  do not  conflict  with the  requirements  of this
Agreement, and the Purchaser's reliance on the Company.

         The Company is authorized and empowered by the  Purchaser,  in its own name,  when the Company  believes it appropriate in its
reasonable  judgment to register any Mortgage  Loan on the MERS®  System,  or cause the removal from the  registration  of any Mortgage
Loan on the MERS® System,  with written  consent of the  Purchaser,  to execute and deliver,  on behalf of the  Purchaser,  any and all
instruments of assignment and other  comparable  instruments  with respect to such assignment or re-recording of a Mortgage in the name
of MERS, solely as nominee for the Purchaser and its successors and assigns.

         The Company shall cause to be maintained  for each  Cooperative  Loan a copy of the  financing  statements  and shall file and
such financing  statements and continuation  statements as necessary,  in accordance with the Uniform Commercial Code applicable in the
jurisdiction  in which the related  Cooperative  Apartment  is located,  to perfect and protect the  security  interest and lien of the
Purchaser.

         The Company  shall apply any  Principal  Prepayment  on an  Interest  Only  Mortgage  Loan to the  then-outstanding  principal
balance,  at which time the interest-only  payment feature shall be extinguished.  The related Monthly Payment shall thereafter consist
of both principal and interest components, and the amount of such Monthly Payment shall not change prior to the next Adjustment Date.

Section 4.02      Liquidation of Mortgage Loans.

         In the event that any payment due under any  Mortgage  Loan and not  postponed  pursuant to Section  4.01 is not paid when the
same becomes due and payable,  or in the event the Mortgagor fails to perform any other covenant or obligation  under the Mortgage Loan
and such failure  continues beyond any applicable grace period,  the Company shall take such action as (1) the Company would take under
similar  circumstances  with respect to a similar  mortgage loan held for its own account for investment,  (2) shall be consistent with
Accepted  Servicing  Practices,  (3) the  Company  shall  determine  prudently  to be in the best  interest  of  Purchaser,  and (4) is
consistent  with any related  PMI  Policy.  In the event that any payment  due under any  Mortgage  Loan is not  postponed  pursuant to
Section  4.01 and  remains  delinquent  for a period of 90 days or any other  default  continues  for a period  of 90 days  beyond  the
expiration of any grace or cure period, the Company shall commence foreclosure  proceedings,  the Company shall notify the Purchaser in
writing of the Company's  intention to do so, and the Company shall not commence  foreclosure  proceedings if the Purchaser  objects to

                                                              37


--------------------------------------------------------------------------------



such action within three (3) Business Days of receiving such notice.  In the event the Purchaser  objects to such  foreclosure  action,
the Company  shall not be required to make Monthly  Advances  with respect to such Mortgage  Loan,  pursuant to Section  5.03,  and the
Company's  obligation  to make such  Monthly  Advances  shall  terminate  on the 90th day referred to above.  In such  connection,  the
Company shall from its own funds make all necessary and proper Servicing  Advances,  provided,  however,  that the Company shall not be
required to expend its own funds in  connection  with any  foreclosure  or towards the  restoration  or  preservation  of any Mortgaged
Property,  unless it shall  determine  (a) that such  preservation,  restoration  and/or  foreclosure  will  increase  the  proceeds of
liquidation  of the Mortgage  Loan to Purchaser  after  reimbursement  to itself for such  expenses and (b) that such  expenses will be
recoverable by it either through  Liquidation  Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial Account pursuant to Section 4.05) or through Insurance Proceeds (respecting which it shall have similar priority).

         Notwithstanding  anything to the contrary  contained  herein, in connection with a foreclosure or acceptance of a deed in lieu
of  foreclosure,  in the event the Company has reasonable  cause to believe that a Mortgaged  Property is  contaminated by hazardous or
toxic substances or wastes, or if the Purchaser  otherwise requests an environmental  inspection or review of such Mortgaged  Property,
such an  inspection  or review is to be conducted by a qualified  inspector.  The cost for such  inspection or review shall be borne by
the  Purchaser.  Upon  completion of the inspection or review,  the Company shall promptly  provide the Purchaser with a written report
of the environmental inspection.

         After  reviewing  the  environmental  inspection  report,  the  Purchaser  shall  determine how the Company shall proceed with
respect to the Mortgaged  Property.  In the event (a) the  environmental  inspection  report  indicates that the Mortgaged  Property is
contaminated  by hazardous or toxic  substances  or wastes and (b) the  Purchaser  directs the Company to proceed with  foreclosure  or
acceptance  of a deed in lieu of  foreclosure,  the  Company  shall  be  reimbursed  for all  reasonable  costs  associated  with  such
foreclosure or acceptance of a deed in lieu of  foreclosure  and any related  environmental  clean up costs,  as  applicable,  from the
related  Liquidation  Proceeds,  or if the Liquidation  Proceeds are insufficient to fully reimburse the Company,  the Company shall be
entitled to be reimbursed from amounts in the Custodial  Account  pursuant to Section 4.05 hereof.  In the event the Purchaser  directs
the Company not to proceed with  foreclosure  or acceptance of a deed in lieu of  foreclosure,  the Company shall be reimbursed for all
Servicing Advances made with respect to the related Mortgaged Property from the Custodial Account pursuant to Section 4.05 hereof.

Section 4.03      Collection of Mortgage Loan Payments.

         Continuously  from the related  Cut-off Date until the  principal  and interest on all  Mortgage  Loans are paid in full,  the
Company  shall  proceed  diligently  to collect all payments  due under each of the  Mortgage  Loans when the same shall become due and
payable and shall take special care in  ascertaining  and  estimating  Escrow  Payments and all other  charges that will become due and

                                                              38


--------------------------------------------------------------------------------



payable with respect to the Mortgage Loan and the Mortgaged Property,  to the end that the installments  payable by the Mortgagors will
be sufficient to pay such charges as and when they become due and payable.

Section 4.04      Establishment of and Deposits to Custodial Account.

         The Company  shall  segregate and hold all funds  collected  and received  pursuant to a Mortgage Loan separate and apart from
any of its own funds and general assets and shall  establish and maintain one or more Custodial  Accounts,  in the form of time deposit
or demand  accounts,  titled "Wells Fargo Bank, N.A. in trust for the Purchaser  and/or  subsequent  purchasers of Mortgage Loans - P &
I." The Custodial  Account shall be  established  with a Qualified  Depository.  Upon request of the Purchaser and within ten (10) days
thereof,  the Company shall provide the Purchaser  with written  confirmation  of the existence of such  Custodial  Account.  Any funds
deposited into the Custodial  Account shall at all times be insured to the fullest extent  allowed by applicable  law. Funds  deposited
in the Custodial Account may be drawn on by the Company in accordance with Section 4.05.

         The Company shall deposit in the Custodial Account within one (1) Business Day of Company's receipt,  and retain therein,  the
following  collections  received by the Company and payments made by the Company after the related Cut-off Date, other than payments of
principal and interest due on or before the related  Cut-off  Date,  or received by the Company  prior to the related  Cut-off Date but
allocable to a period subsequent thereto:

         (i)      all payments on account of principal on the Mortgage Loans, including all Principal Prepayments;

         (ii)     all payments on account of interest on the Mortgage Loans adjusted to the Mortgage Loan Remittance Rate;

         (iii)    all Liquidation Proceeds;

         (iv)     all Insurance  Proceeds  including amounts required to be deposited  pursuant to Section 4.10 (other than proceeds to
                  be held in the Escrow Account and applied to the  restoration or repair of the Mortgaged  Property or released to the
                  Mortgagor in accordance with Section 4.14), Section 4.11 and Section 4.15;

         (v)      all  Condemnation  Proceeds which are not applied to the restoration or repair of the Mortgaged  Property or released
                  to the Mortgagor in accordance with Section 4.14;

         (vi)     any amount required to be deposited in the Custodial Account pursuant to Section 4.01, 5.03, 6.01 or 6.02;

         (vii)    any amounts  payable in connection  with the repurchase of any Mortgage Loan pursuant to Section 3.03 and all amounts
                  required to be  deposited  by the  Company in  connection  with a  shortfall  in  principal  amount of any  Qualified
                  Substitute Mortgage Loan pursuant to Section 3.03;

                                                              39


--------------------------------------------------------------------------------



         (viii)   with respect to each  Principal  Prepayment an amount (to be paid by the Company out of its funds) which,  when added
                  to all amounts  allocable  to interest  received in  connection  with the  Principal  Prepayment,  equals one month's
                  interest on the amount of principal so prepaid at the Mortgage Loan Remittance Rate;

         (ix)     any amounts  required to be  deposited  by the Company  pursuant to Section 4.11 in  connection  with the  deductible
                  clause in any blanket hazard insurance policy;

         (x)      any amounts  received  with respect to or related to any REO Property and all REO  Disposition  Proceeds  pursuant to
                  Section 4.16; and

         (xi)     an amount from the Subsidy Account that when added to the Mortgagor's  payment will equal the full monthly amount due
                  under the related Mortgage Note.

         The foregoing  requirements  for deposit into the Custodial  Account shall be exclusive,  it being understood and agreed that,
without  limiting the generality of the foregoing,  payments in the nature of late payment  charges and assumption  fees, to the extent
permitted by Section 6.01,  need not be deposited by the Company into the Custodial  Account.  Any interest paid on funds  deposited in
the Custodial  Account by the  depository  institution  shall accrue to the benefit of the Company and the Company shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to Section 4.05.

Section 4.05      Permitted Withdrawals From Custodial Account.

         The Company shall, from time to time, withdraw funds from the Custodial Account for the following purposes:

        (i)       to make payments to the Purchaser in the amounts and in the manner provided for in Section 5.01;

        (ii)      to reimburse  itself for Monthly  Advances of the Company's  funds made pursuant to Section 5.03, the Company's right
                  to reimburse  itself pursuant to this subclause (ii) being limited to amounts  received on the related  Mortgage Loan
                  which  represent  late payments of principal  and/or  interest  respecting  which any such advance was made, it being
                  understood that, in the case of any such  reimbursement,  the Company's right thereto shall be prior to the rights of
                  Purchaser,  except  that,  where the Company is required to  repurchase a Mortgage  Loan  pursuant to Section 3.03 or
                  6.02,  the  Company's  right to such  reimbursement  shall be  subsequent  to the  payment  to the  Purchaser  of the
                  Repurchase  Price  pursuant to such sections and all other amounts  required to be paid to the Purchaser with respect
                  to such Mortgage Loan;

        (iii)     to reimburse itself for unreimbursed  Servicing  Advances,  and for any unpaid Servicing Fees, the Company's right to
                  reimburse  itself  pursuant  to this  subclause  (iii) with  respect to any  Mortgage  Loan being  limited to related

                                                              40


--------------------------------------------------------------------------------



                  Liquidation  Proceeds,  Condemnation  Proceeds,  Insurance Proceeds and such other amounts as may be collected by the
                  Company from the Mortgagor or otherwise  relating to the Mortgage Loan, it being  understood that, in the case of any
                  such  reimbursement,  the Company's  right  thereto shall be prior to the rights of Purchaser,  except that where the
                  Company is required to  repurchase  a Mortgage  Loan  pursuant to Section 3.03 or 6.02,  in which case the  Company's
                  right to such  reimbursement  shall be subsequent to the payment to the Purchaser of the Repurchase Price pursuant to
                  such sections and all other amounts  required to be paid to the Purchaser  with respect to such Mortgage  Loan.  Upon
                  Purchaser's request, the Company shall provide documentation supporting the Company's Servicing Advances;

        (iv)      to pay itself interest on funds deposited in the Custodial Account;

        (v)       to reimburse itself for expenses incurred and reimbursable to it pursuant to Section 8.01;

        (vi)      to pay any amount  required to be paid  pursuant to Section 4.16  related to any REO  Property,  it being  understood
                  that, in the case of any such  expenditure  or withdrawal  related to a particular  REO Property,  the amount of such
                  expenditure or withdrawal from the Custodial  Account shall be limited to amounts on deposit in the Custodial Account
                  with respect to the related REO Property;

        (vii)     to reimburse  itself for any Servicing  Advances or REO expenses  after  liquidation  of the  Mortgaged  Property not
                  otherwise reimbursed above;

        (viii)    to remove funds inadvertently placed in the Custodial Account by the Company; and

        (ix)      to clear and terminate the Custodial Account upon the termination of this Agreement.

         In the event that the Custodial  Account is interest  bearing,  on each Remittance  Date, the Company shall withdraw all funds
from the Custodial  Account  except for those amounts  which,  pursuant to Section 5.01,  the Company is not obligated to remit on such
Remittance Date.  The Company may use such withdrawn funds only for the purposes described in this Section 4.05.

Section 4.06      Establishment of and Deposits to Escrow Account.

         The Company  shall  segregate  and hold all funds  collected  and received  pursuant to a Mortgage  Loan  constituting  Escrow
Payments  separate  and apart  from any of its own funds and  general  assets  and shall  establish  and  maintain  one or more  Escrow
Accounts,  in the form of time  deposit or demand  accounts,  titled,  "Wells  Fargo  Bank,  N.A.,  in trust for the  Purchaser  and/or
subsequent  purchasers of Residential  Mortgage Loans,  and various  Mortgagors - T & I." The Escrow Accounts shall be established with
a Qualified  Depository,  in a manner which shall provide maximum  available  insurance  thereunder.  Upon request of the Purchaser and

                                                              41


--------------------------------------------------------------------------------



within ten (10) days  thereof,  the Company  shall  provide the  Purchaser  with written  confirmation  of the existence of such Escrow
Account.  Funds deposited in the Escrow Account may be drawn on by the Company in accordance with Section 4.07.

         The Company shall deposit in the Escrow  Account or Accounts  within one (1) Business  Days of Company's  receipt,  and retain
therein:

         (i)      all Escrow Payments  collected on account of the Mortgage Loans,  for the purpose of effecting  timely payment of any
                  such items as required under the terms of this Agreement;

         (ii)     all amounts  representing  Insurance Proceeds or Condemnation  Proceeds which are to be applied to the restoration or
                  repair of any Mortgaged Property; and

         (iii)    all payments on account of Buydown Funds.

         The  Company  shall make  withdrawals  from the  Escrow  Account  only to effect  such  payments  as are  required  under this
Agreement,  as set forth in Section 4.07.  The Company  shall be entitled to retain any interest paid on funds  deposited in the Escrow
Account by the  depository  institution,  other than interest on escrowed  funds  required by law to be paid to the  Mortgagor.  To the
extent required by law, the Company shall pay interest on escrowed funds to the Mortgagor  notwithstanding  that the Escrow Account may
be non-interest bearing or that interest paid thereon is insufficient for such purposes.

Section 4.07      Permitted Withdrawals From Escrow Account.

         Withdrawals from the Escrow Account or Accounts may be made by the Company only:

         (i)      to effect timely payments of ground rents, taxes, assessments,  water rates, mortgage insurance premiums, condominium
                  charges, fire and hazard insurance premiums or other items constituting Escrow Payments for the related Mortgage;

         (ii)     to reimburse  the Company for any Servicing  Advances made by the Company  pursuant to Section 4.08 with respect to a
                  related  Mortgage Loan, but only from amounts  received on the related Mortgage Loan which represent late collections
                  of Escrow Payments thereunder;

         (iii)    to refund to any  Mortgagor  any funds found to be in excess of the amounts  required  under the terms of the related
                  Mortgage Loan;

         (iv)     for transfer to the  Custodial  Account and  application  to reduce the  principal  balance of the  Mortgage  Loan in
                  accordance with the terms of the related Mortgage and Mortgage Note;

         (v)      for  application  to restoration or repair of the Mortgaged  Property in accordance  with the procedures  outlined in
                  Section 4.14;

                                                              42


--------------------------------------------------------------------------------



         (vi)     to pay to the Company,  or any Mortgagor to the extent  required by law, any interest paid on the funds  deposited in
                  the Escrow Account;

         (vii)    to remove funds inadvertently placed in the Escrow Account by the Company;

         (viii)   to remit to Purchaser payments on account of Buydown Funds as applicable; and

         (ix)     to clear and terminate the Escrow Account on the termination of this Agreement.

Section 4.08      Payment of Taxes, Insurance and Other Charges.

         With respect to each Mortgage  Loan,  the Company  shall  maintain  accurate  records  reflecting  the status of ground rents,
taxes,  assessments,  water rates,  sewer rents,  and other charges which are or may become a lien upon the Mortgaged  Property and the
status of PMI Policy  premiums and fire and hazard  insurance  coverage and shall obtain,  from time to time, all bills for the payment
of such charges  (including  renewal  premiums) and shall effect payment thereof prior to the applicable  penalty or termination  date,
employing for such purpose  deposits of the  Mortgagor in the Escrow  Account which shall have been  estimated and  accumulated  by the
Company in amounts sufficient for such purposes,  as allowed under the terms of the Mortgage.  The Company assumes full  responsibility
for the  timely  payment  of all such bills and shall  effect  timely  payment of all such  charges  irrespective  of each  Mortgagor's
faithful  performance  in the payment of same or the making of the Escrow  Payments,  and the Company  shall make advances from its own
funds to effect such payments.

Section 4.09      Protection of Accounts.

         The  Company  may  transfer  the  Custodial  Account,  the  Subsidy  Account or the Escrow  Account to a  different  Qualified
Depository from time to time with prior written notice to Purchaser.

Section 4.10      Maintenance of Hazard Insurance.

         The Company shall cause to be maintained  for each Mortgage Loan hazard  insurance  such that all buildings upon the Mortgaged
Property  are insured by an insurer  acceptable  to Fannie Mae or Freddie Mac against  loss by fire,  hazards of extended  coverage and
such other hazards as are customary in the area where the  Mortgaged  Property is located,  in an amount which is at least equal to the
lesser of (i) 100% of the insurable  value, on a replacement  cost basis, of the improvements on the related  Mortgaged  Property,  and
(ii) the  greater of (a) the  outstanding  principal  balance of the  Mortgage  Loan and (b) an amount  such that the  proceeds of such
insurance  shall be  sufficient  to prevent the  application  to the  Mortgagor or the loss payee of any  coinsurance  clause under the
policy.  In the event a hazard insurance policy shall be in danger of being  terminated,  or in the event the insurer shall cease to be
acceptable  to Fannie Mae or Freddie Mac, the Company  shall notify the  Purchaser  and the related  Mortgagor,  and shall use its best
efforts,  as permitted by applicable law, to obtain from another qualified insurer a replacement hazard insurance policy  substantially

                                                              43


--------------------------------------------------------------------------------



and  materially  similar in all  respects to the  original  policy.  In no event,  however,  shall a Mortgage  Loan be without a hazard
insurance policy at any time, subject only to Section 4.11 hereof.

         If upon  origination  of the Mortgage  Loan,  the related  Mortgaged  Property was located in an area  identified by the Flood
Emergency  Management  Agency as having  special flood hazards (and such flood  insurance  has been made  available) a flood  insurance
policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance  Administration  is in effect with a generally
acceptable  insurance  carrier  acceptable to Fannie Mae or Freddie Mac in an amount  representing  coverage equal to the lesser of (i)
the minimum amount  required,  under the terms of coverage,  to compensate  for any damage or loss on a replacement  cost basis (or the
unpaid  balance of the mortgage if  replacement  cost coverage is not available for the type of building  insured) and (ii) the maximum
amount of insurance  which is available  under the Flood Disaster  Protection  Act of 1973, as amended.  If at any time during the term
of the Mortgage  Loan,  the Company  determines in accordance  with  applicable  law that a Mortgaged  Property is located in a special
flood  hazard  area and is not  covered  by flood  insurance  or is covered in an amount  less than the  amount  required  by the Flood
Disaster  Protection Act of 1973, as amended,  the Company shall notify the related Mortgagor that the Mortgagor must obtain such flood
insurance  coverage,  and if said Mortgagor  fails to obtain the required flood insurance  coverage  within  forty-five (45) days after
such  notification,  the Company shall immediately force place the required flood insurance on the Mortgagor's  behalf, as permitted by
applicable law.

         If a Mortgage is secured by a unit in a  condominium  project,  the Company  shall  verify that the  coverage  required of the
owner's association,  including hazard,  flood,  liability,  and fidelity coverage, is being maintained in accordance with then current
Fannie Mae  requirements,  and secure from the owner's  association  its agreement to notify the Company  promptly of any change in the
insurance  coverage or of any  condemnation or casualty loss that may have a material effect on the value of the Mortgaged  Property as
security.


         In the event that any Purchaser or the Company shall  determine that the Mortgaged  Property should be insured against loss or
damage by hazards and risks not  covered by the  insurance  required to be  maintained  by the  Mortgagor  pursuant to the terms of the
Mortgage,  the Company shall  communicate  and consult with the Mortgagor  with respect to the need for such insurance and bring to the
Mortgagor's  attention the required  amount of coverage for the Mortgaged  Property and if the Mortgagor does not obtain such coverage,
the Company shall immediately force place the required coverage on the Mortgagor'.

         All policies  required  hereunder  shall name the Company as loss payee and shall be endorsed with standard or union mortgagee
clauses, without contribution,  which shall provide for at least 30 days prior written notice of any cancellation,  reduction in amount
or material change in coverage.

         The Company shall not interfere with the  Mortgagor's  freedom of choice in selecting  either his insurance  carrier or agent,
provided,  however,  that the Company shall not accept any such insurance  policies from insurance  companies unless such companies are
acceptable  to Fannie Mae and Freddie  Mac and are  licensed to do business  in the  jurisdiction  in which the  Mortgaged  Property is

                                                              44


--------------------------------------------------------------------------------



located.  The Company shall determine that such policies  provide  sufficient risk coverage and amounts,  that they insure the property
owner, and that they properly describe the property address.

         Pursuant to Section 4.04,  any amounts  collected by the Company  under any such policies  (other than amounts to be deposited
in the Escrow Account and applied to the restoration or repair of the related Mortgaged  Property,  or property acquired in liquidation
of the Mortgage Loan, or to be released to the Mortgagor,  in accordance with the Company's  normal  servicing  procedures as specified
in Section 4.14) shall be deposited in the Custodial Account subject to withdrawal pursuant to Section 4.05.

Section 4.11      Maintenance of Mortgage Impairment Insurance.

         In the event that the Company  shall  obtain and  maintain a blanket  policy  insuring  against  losses  arising from fire and
hazards covered under extended  coverage on all of the Mortgage Loans,  then, to the extent such policy provides  coverage in an amount
equal to the amount  required  pursuant to Section 4.10 and otherwise  complies with all other  requirements  of Section 4.10, it shall
conclusively  be deemed to have  satisfied its  obligations as set forth in Section 4.10. The Company shall prepare and make any claims
on the blanket policy as deemed  necessary by the Company in accordance with Accepted  Servicing  Practices.  Any amounts  collected by
the Company  under any such policy  relating to a Mortgage  Loan shall be  deposited in the  Custodial  Account  subject to  withdrawal
pursuant to Section  4.05.  Such policy may contain a  deductible  clause,  in which case,  in the event that there shall not have been
maintained on the related  Mortgaged  Property a policy  complying with Section 4.10, and there shall have been a loss which would have
been covered by such policy,  the Company  shall  deposit in the  Custodial  Account at the time of such loss the amount not  otherwise
payable under the blanket policy because of such  deductible  clause,  such amount to be deposited  from the Company's  funds,  without
reimbursement  therefor.  Upon request of the  Purchaser,  the Company shall cause to be delivered to such  Purchaser a certificate  of
insurance and a statement from the insurer  thereunder that such policy shall in no event be terminated or materially  modified without
30 days' prior written notice to such Purchaser.

Section 4.12      Maintenance of Fidelity Bond and Errors and Omissions Insurance.

         The Company  shall  maintain  with  responsible  companies,  at its own  expense,  a blanket  Fidelity  Bond and an Errors and
Omissions  Insurance  Policy,  with broad coverage on all officers,  employees or other Persons  acting in any capacity  requiring such
Persons to handle funds, money,  documents or papers relating to the Mortgage Loans ("Company  Employees").  Any such Fidelity Bond and
Errors and  Omissions  Insurance  Policy shall be in the form of the Mortgage  Banker's  Blanket Bond and shall  protect and insure the
Company  against  losses,  including  forgery,  theft,  embezzlement,  fraud,  errors and omissions and negligent  acts of such Company
Employees.  Such Fidelity Bond and Errors and Omissions  Insurance  Policy also shall protect and insure the Company  against losses in
connection  with the release or satisfaction of a Mortgage Loan without having  obtained  payment in full of the  indebtedness  secured
thereby.  No provision of this Section 4.12  requiring such Fidelity Bond and Errors and Omissions  Insurance  Policy shall diminish or
relieve the Company  from its duties and  obligations  as set forth in this  Agreement.  The minimum  coverage  under any such bond and

                                                              45


--------------------------------------------------------------------------------



insurance  policy  shall be with a company  acceptable  to Fannie Mae or  Freddie  Mac and in  amounts  at least  equal to the  amounts
acceptable  to Fannie  Mae or Freddie  Mac.  Upon the  request of any  Purchaser,  the  Company  shall  cause to be  delivered  to such
Purchaser a certified  true copy of such fidelity bond and insurance  policy and a statement  from the surety and the insurer that such
fidelity bond and insurance  policy shall in no event be terminated  or materially  modified  without 30 days' prior written  notice to
the Purchaser.

Section 4.13      Inspections.

         If any Mortgage Loan is more than 60 days delinquent,  the Company  immediately shall inspect the Mortgaged Property and shall
conduct subsequent  inspections in accordance with Accepted Servicing  Practices or as may be required by the primary mortgage guaranty
insurer.  The Company shall keep a record of each such inspection and shall provide the Purchaser with copies of such upon request.

Section 4.14      Restoration of Mortgaged Property.

         The Company need not obtain the approval of the Purchaser prior to releasing any Insurance  Proceeds or Condemnation  Proceeds
to the Mortgagor to be applied to the  restoration or repair of the Mortgaged  Property if such release is in accordance  with Accepted
Servicing  Practices.  For claims  greater  than  $15,000,  at a minimum the Company  shall  comply with the  following  conditions  in
connection with any such release of Insurance Proceeds or Condemnation Proceeds:

         (i)     the Company shall receive satisfactory  independent verification of completion of repairs and issuance of any required
                 approvals with respect thereto;

         (ii)    the Company shall take all steps  necessary to preserve the priority of the lien of the Mortgage,  including,  but not
                 limited to requiring waivers with respect to mechanics' and materialmen's liens;

         (iii)   the Company shall verify that the Mortgage Loan is not in default; and

         (iv)    pending repairs or restoration,  the Company shall place the Insurance Proceeds or Condemnation Proceeds in the Escrow
                 Account.

         If the Purchaser is named as an  additional  loss payee,  the Company is hereby  empowered to endorse any loss draft issued in
respect of such a claim in the name of the Purchaser.

Section 4.15      Maintenance of PMI Policy; Claims.

         Each  Mortgage Loan has an LTV as indicated on the Mortgage Loan  Schedule and  Electronic  Data File.  Except as indicated on
the  Electronic  Data File,  with respect to each  Mortgage Loan with an LTV in excess of 80% at the time of  origination,  the Company
shall,  without any cost to the  Purchaser  maintain or cause the  Mortgagor  to maintain in full force and effect a PMI Policy or LPMI
Policy  insuring a portion of the unpaid  principal  balance of the  Mortgage  Loan as to payment  defaults.  If the  Mortgage  Loan is
insured by a PMI Policy for which the  Mortgagor  pays all  premiums,  the coverage will remain in place until (i) the LTV decreases to

                                                              46


--------------------------------------------------------------------------------



78% or (ii) the PMI Policy is otherwise  terminated  pursuant to the  Homeowners  Protection  Act of 1998,  12 USC 4901, et seq. In the
event that such PMI Policy shall be terminated other than as required by law, the Company shall obtain from another  Qualified  Insurer
a comparable  replacement  policy,  with a total coverage equal to the remaining coverage of such terminated PMI Policy. If the insurer
shall  cease to be a Qualified  Insurer,  the  Company  shall  determine  whether  recoveries  under the PMI Policy and LPMI Policy are
jeopardized  for reasons  related to the financial  condition of such insurer,  it being  understood that the Company shall in no event
have any  responsibility  or liability for any failure to recover  under the PMI Policy or LPMI Policy for such reason.  If the Company
determines that recoveries are so jeopardized,  it shall notify the Purchaser and the Mortgagor,  if required,  and obtain from another
Qualified  Insurer a replacement  insurance  policy.  The Company shall not take any action which would result in noncoverage under any
applicable  PMI Policy or LPMI Policy of any loss which,  but for the actions of the Company  would have been  covered  thereunder.  In
connection  with any  assumption or  substitution  agreement  entered into or to be entered into pursuant to Section 6.01,  the Company
shall  promptly  notify the  insurer  under the related  PMI Policy or LPMI  Policy,  if any, of such  assumption  or  substitution  of
liability  in  accordance  with the terms of such PMI Policy or LPMI  Policy and shall take all  actions  which may be required by such
insurer as a condition to the  continuation  of coverage  under such PMI Policy or LPMI Policy.  If such PMI Policy is  terminated as a
result of such assumption or  substitution  of liability,  the Company shall obtain a replacement PMI Policy or LPMI Policy as provided
above.

         In  connection  with its  activities  as  servicer,  the Company  agrees to prepare and  present,  on behalf of itself and the
Purchaser,  claims to the  insurer  under any PMI Policy in a timely  fashion in  accordance  with the terms of such PMI Policy and, in
this regard,  to take such action as shall be necessary to permit recovery under any PMI Policy  respecting a defaulted  Mortgage Loan.
Pursuant to Section  4.04,  any amounts  collected by the Company  under any PMI Policy shall be  deposited in the  Custodial  Account,
subject to withdrawal pursuant to Section 4.05.

Section 4.16      Title, Management and Disposition of REO Property.

         In the event that title to any Mortgaged  Property is acquired in foreclosure or by deed in lieu of  foreclosure,  the deed or
certificate of sale shall be taken in the name of the  Purchaser,  or in the event the Purchaser is not authorized or permitted to hold
title to real property in the state where the REO Property is located,  or would be adversely  affected  under the "doing  business" or
tax laws of such state by so holding  title,  the deed or  certificate  of sale shall be taken in the name of such Person or Persons as
shall be  consistent  with an Opinion of Counsel  obtained by the Company from any attorney  duly licensed to practice law in the state
where the REO Property is located.  The Person or Persons  holding such title other than the  Purchaser  shall  acknowledge  in writing
that such title is being held as nominee for the Purchaser.

         The  Purchaser  shall have the option to manage and operate the REO Property  provided the Purchaser  gives written  notice of
its intention to do so within thirty (30) days after such REO Property is acquired in  foreclosure  or by deed in lieu of  foreclosure.
The election by the Purchaser to manage the REO Property shall not  constitute a termination  of any rights of the Company  pursuant to

                                                              47


--------------------------------------------------------------------------------



Section  11.02.  Upon the  Company's  receipt  of such  written  notice,  it shall be relived of any  obligation  to manage,  conserve,
protect,  operate,  dispose or sell the  Mortgaged  Property  for the  Purchaser,  or its  designee.  All such  duties  will become the
obligation  of the  Purchaser,  or its  designee.  In such  connection,  upon the Mortgaged  Property  being  acquired on behalf of the
Purchaser,  or its designee,  the Company shall fully cooperate with Purchaser to transfer management of the REO Property to Purchaser,
or its  designee,  and shall  immediately  submit a statement of expenses to the  Purchaser  for  reimbursement  within 30 days for all
Monthly  Advances and Servicing  Advances.  If Company does not receive  reimbursement  of such expenses from the Purchaser  within the
30-days of the  statement  of expenses,  Company  shall be permitted to withdraw  such amount from the  Custodial  Account  pursuant to
Section 4.05.

         In the event the  Purchaser  does not elect to manage an REO  Property,  the Company  shall  manage,  conserve and protect the
related REO Property for the Purchaser.  The Company,  either itself or through an agent selected by the Company,  shall manage the REO
Property in the same manner that it manages,  conserves,  protects and operates other foreclosed  property for its own account,  and in
the same manner that  similar  property in the same  locality as the REO  Property is managed.  The Company  shall  attempt to sell the
same (and may temporarily rent the same for a period not greater than one year,  except as otherwise  provided below) on such terms and
conditions as the Company deems to be in the best interest of the Purchaser.

         The Company  shall use its best  efforts to dispose of the REO  Property as soon as possible  and shall sell such REO Property
in any event  within  one year after  title has been taken to such REO  Property,  unless (i) a REMIC  election  has not been made with
respect to the  arrangement  under which the Mortgage Loans and the REO Property are held, and (ii) the Company  determines,  and gives
an  appropriate  notice to the  Purchaser to such effect,  that a longer period is necessary  for the orderly  liquidation  of such REO
Property.  If a period longer than one year is permitted  under the foregoing  sentence and is necessary to sell any REO Property,  (i)
the Company  shall report  monthly to the  Purchaser  as to the progress  being made in selling such REO Property and (ii) if, with the
written  consent of the Purchaser,  a purchase money mortgage is taken in connection with such sale, such purchase money mortgage shall
name the Company as mortgagee,  and such purchase money mortgage shall not be held pursuant to this  Agreement,  but instead a separate
participation agreement among the Company and Purchaser shall be entered into with respect to such purchase money mortgage.

         The Company shall also maintain on each REO Property fire and hazard  insurance  with extended  coverage in amount which is at
least equal to the maximum  insurable  value of the  improvements  which are a part of such property,  liability  insurance and, to the
extent  required and available  under the Flood Disaster  Protection Act of 1973, as amended,  flood  insurance in the amount  required
above.

         The  disposition of REO Property  shall be carried out by the Company at such price,  and upon such terms and  conditions,  as
the Company deems to be in the best  interests of the Purchaser.  The proceeds of sale of the REO Property shall be promptly  deposited
in the Custodial  Account.  As soon as practical  thereafter  the expenses of such sale shall be paid and the Company  shall  reimburse
itself for any related  unreimbursed  Servicing  Advances,  unpaid  Servicing Fees and  unreimbursed  advances made pursuant to Section

                                                              48


--------------------------------------------------------------------------------



5.03. On the Remittance Date  immediately  following the Principal  Prepayment  Period in which such sale proceeds are received the net
cash proceeds of such sale remaining in the Custodial Account shall be distributed to the Purchaser.

         The Company shall withdraw the Custodial  Account funds necessary for the proper  operation  management and maintenance of the
REO Property,  including the cost of maintaining  any hazard  insurance  pursuant to Section 4.10 and the fees of any managing agent of
the Company,  or the Company itself.  The Company shall make monthly  distributions on each Remittance Date to the Purchaser of the net
cash flow from the REO Property  (which shall equal the  revenues  from such REO Property net of the expenses  described in the Section
4.16 and of any reserves reasonably required from time to time to be maintained to satisfy anticipated liabilities for such expenses).

Section 4.17      Real Estate Owned Reports.

         Together with the statement  furnished  pursuant to Section 5.02,  the Company shall furnish to the Purchaser on or before the
Remittance  Date each month a statement  with respect to any REO Property  covering the operation of such REO Property for the previous
month and the  Company's  efforts in  connection  with the sale of such REO Property and any rental of such REO Property  incidental to
the sale thereof for the previous  month.  That  statement  shall be  accompanied  by such other  information  as the  Purchaser  shall
reasonably request.

Section 4.18      Liquidation Reports.

         Upon the foreclosure  sale of any Mortgaged  Property or the acquisition  thereof by the Purchaser  pursuant to a deed in lieu
of foreclosure, the Company shall submit to the Purchaser a liquidation report with respect to such Mortgaged Property.

Section 4.19      Reports of Foreclosures and Abandonments of Mortgaged Property.

         Following the  foreclosure  sale or  abandonment  of any Mortgaged  Property,  the Company  shall report such  foreclosure  or
abandonment  as required  pursuant to Section  6050J of the Code.  The  Company  shall file  information  reports  with  respect to the
receipt of mortgage  interest received in a trade or business and information  returns relating to cancellation of indebtedness  income
with respect to any Mortgaged  Property as required by the Code.  Such reports  shall be in form and  substance  sufficient to meet the
reporting requirements imposed by the Code.

Section 4.20      Application of Buydown Funds.

         With respect to each Buydown  Mortgage  Loan,  the Company shall have  deposited  into the Escrow  Account,  no later than the
last day of the month,  Buydown  Funds in an amount equal to the  aggregate  undiscounted  amount of payments  that,  when added to the
amount  the  Mortgagor  on such  Mortgage  Loan is  obligated  to pay on all Due  Dates in  accordance  with the  terms of the  Buydown
Agreement,  is equal to the full  scheduled  Monthly  Payments  which are required to be paid by the  Mortgagor  under the terms of the

                                                              49


--------------------------------------------------------------------------------



related  Mortgage Note (without  regard to the related  Buydown  Agreement as if the Mortgage Loan were not subject to the terms of the
Buydown  Agreement).  With respect to each Buydown  Mortgage Loan, the Company will distribute to the Purchaser on each Remittance Date
an amount of  Buydown  Funds  equal to the  amount  that,  when added to the  amount  required  to be paid on such date by the  related
Mortgagor,  pursuant to and in accordance with the related Buydown  Agreement,  equals the full Monthly Payment that would otherwise be
required to be paid on such Mortgage  Loan by the related  Mortgagor  under the terms of the related  Mortgage Note (as if the Mortgage
Loan were not a Buydown Mortgage Loan and without regard to the related Buydown Agreement).

         If the  Mortgagor on a Buydown  Mortgage  Loan  defaults on such  Mortgage  Loan during the Buydown  Period and the  Mortgaged
Property  securing  such Buydown  Mortgage  Loan is sold in the  liquidation  thereof  (either by the Company or the insurer  under any
related Primary Insurance  Policy) the Company shall, on the Remittance Date following the date upon which Liquidation  Proceeds or REO
Disposition  proceeds are received with respect to any such Buydown  Mortgage Loan,  distribute to the Purchaser all remaining  Buydown
Funds for such  Mortgage  Loan then  remaining  in the Escrow  Account.  Pursuant to the terms of each Buydown  Agreement,  any amounts
distributed to the Purchaser in accordance with the preceding  sentence will be applied to reduce the outstanding  principal balance of
the related  Buydown  Mortgage  Loan. If a Mortgagor on a Buydown  Mortgage Loan prepays such Mortgage Loan in its entirety  during the
related  Buydown  Period,  the Company shall be required to withdraw from the Escrow Account any Buydown Funds  remaining in the Escrow
Account with respect to such Buydown  Mortgage Loan in accordance with the related Buydown  Agreement.  If a principal  prepayment by a
Mortgagor on a Buydown  Mortgage Loan during the related Buydown  Period,  together with any Buydown Funds then remaining in the Escrow
Account related to such Buydown  Mortgage Loan, would result in a principal  prepayment of the entire unpaid  principal  balance of the
Buydown  Mortgage  Loan,  the Company shall  distribute  to the Purchaser on the  Remittance  Date  occurring in the month  immediately
succeeding  the month in which such Principal  Prepayment is received,  all Buydown Funds related to such Mortgage Loan so remaining in
the Escrow Account, together with any amounts required to be deposited into the Custodial Account.

Section 4.21      Notification of Adjustments.

         With respect to each  adjustable  rate  Mortgage  Loan,  the Company  shall adjust the Mortgage  Interest  Rate on the related
Interest Rate  Adjustment Date in compliance  with the  requirements of applicable law and the related  Mortgage and Mortgage Note. The
Company shall execute and deliver any and all necessary  notices  required under  applicable law and the terms of the related  Mortgage
Note and Mortgage  regarding the Mortgage  Interest Rate  adjustments.  Upon the discovery by the Company or the receipt of notice from
the  Purchaser  that the Company has failed to adjust a Mortgage  Interest Rate in  accordance  with the terms of the related  Mortgage
Note,  the Company shall  immediately  deposit in the Custodial  Account from its own funds the amount of any interest loss or deferral
caused the Purchaser thereby.

Section 4.22      Confidentiality/Protection of Customer Information.

         The Company shall keep confidential and shall not divulge to any party, without the Purchaser's prior written consent, the
price paid by the Purchaser for the Mortgage Loans, except to the extent that it is reasonable and necessary for the Company to do so

                                                              50


--------------------------------------------------------------------------------



in working with legal counsel, auditors, taxing authorities or other governmental agencies. Each party agrees that it shall comply
with all applicable laws and regulations regarding the privacy or security of Customer Information and shall maintain appropriate
administrative, technical and physical safeguards to protect the security, confidentiality and integrity of Customer Information,
including maintaining security measures designed to meet the Interagency Guidelines Establishing Standards for Safeguarding Customer
Information, 66 Fed. Reg. 8616 (the "Interagency Guidelines"), if applicable.  For purposes of this Section 4.22, the term "Customer
Information" shall have the meaning assigned to it in the Interagency Guidelines.


Section 4.23      Fair Credit Reporting Act

         The Company,  in its capacity as servicer for each Mortgage Loan, agrees to fully furnish,  in accordance with the Fair Credit
Reporting Act and its implementing  regulations,  accurate and complete  information (e.g.,  favorable and unfavorable) on its borrower
credit files to Equifax, Experian and Trans Union Credit Information Company (three of the credit repositories), on a monthly basis.
Section 4.24      Establishment of and Deposits to Subsidy Account.

         The Company  shall  segregate and hold all Subsidy Funds  collected and received  pursuant to the Subsidy Loans  separate and
apart from any of its own funds and general assets and shall establish and maintain one or more Subsidy Accounts,  in the form of time
deposit or demand accounts,  titled "Wells Fargo Bank, N.A., in trust for the Purchaser,  its successors or assigns, and/or subsequent
purchasers  of  residential  Mortgage  Loans,  and various  Mortgagors."  The Subsidy  Account  shall be an eligible  deposit  account
established with an eligible institution.

         The Company shall, from time to time, withdraw funds from the Subsidy Account for the following purposes:


                  (i)      to deposit in the Custodial Account in the amounts and in the manner provided for in Section 4.04(xi);

                  (ii)     to transfer funds to another eligible institution in accordance with Section 4.09 hereof;

                  (iii)    to withdraw funds deposited in error; and

                  (iv)     to clear and terminate the Subsidy Account upon the termination of this Agreement.
         Notwithstanding  anything to the  contrary  elsewhere  in this  Agreement,  the Company may employ the Escrow  Account as the
Subsidy Account to the extent that the Company can separately identify any Subsidy Funds deposited therein.


Section 4.25      Use of Subservicers and Subcontractors.

                                                              51


--------------------------------------------------------------------------------



         The Company  shall not hire or otherwise  utilize the services of any  Subservicer  to fulfill any of the  obligations  of the
Company under this Agreement or any  Reconstitution  Agreement unless the Company complies with the provisions of paragraph (a) of this
Section  4.25.  The  Company  shall not hire or  otherwise  utilize  the  services  of any  Subcontractor,  and shall  not  permit  any
Subservicer  to hire or otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations of the Company under
this Agreement or any Reconstitution Agreement unless the Company complies with the provisions of paragraph (b) of this Section 4.25.

         (a)      It shall not be necessary for the Company to seek the consent of the  Purchaser or any  Depositor to the  utilization
         of any  Subservicer.  The Company shall cause any Subservicer  used by the Company (or by any  Subservicer) for the benefit of
         the  Purchaser  and any  Depositor  to  comply  with  the  provisions  of this  Section  4.25 and with  Sections  6.04,  6.06,
         9.01(e)(iii),  9.01(e)(v) and 9.01(f) of this  Agreement to the same extent as if such  Subservicer  were the Company,  and to
         provide the information  required with respect to such Subservicer  under Section  9.01(e)(iv) of this Agreement.  The Company
         shall be  responsible  for  obtaining  from each  Subservicer  and  delivering to the Purchaser and any Depositor any servicer
         compliance  statement  required to be delivered by such  Subservicer  under Section 6.04 and any  assessment of compliance and
         attestation  required to be delivered by such Subservicer  under Section 6.06 and any  certification  required to be delivered
         to the Person that will be responsible  for signing the Sarbanes  Certification  under Section 6.06 as and when required to be
         delivered.

         (b)      It shall not be necessary for the Company to seek the consent of the  Purchaser or any  Depositor to the  utilization
         of any  Subcontractor.  The Company shall  promptly  upon request  provide to the Purchaser and any Depositor (or any designee
         of the Depositor,  such as a master servicer or  administrator) a written  description (in form and substance  satisfactory to
         the Purchaser and such Depositor) of the role and function of each  Subcontractor  utilized by the Company or any Subservicer,
         specifying (i) the identity of each such  Subcontractor,  (ii) which (if any) of such Subcontractors are "participating in the
         servicing  function"  within the meaning of Item 1122 of Regulation  AB, and (iii) which  elements of the  Servicing  Criteria
         will be addressed in  assessments  of compliance  provided by each  Subcontractor  identified  pursuant to clause (ii) of this
         paragraph.

         As a condition to the utilization of any Subcontractor  determined to be "participating in the servicing  function" within the
meaning of Item 1122 of Regulation AB, the Company shall cause any such  Subcontractor  used by the Company (or by any Subservicer) for
the benefit of the  Purchaser and any  Depositor to comply with the  provisions  of Sections 6.06 and 9.01(f) of this  Agreement to the
same extent as if such  Subcontractor  were the Company.  The Company shall be responsible  for obtaining from each  Subcontractor  and
delivering  to the  Purchaser  and any  Depositor  any  assessment  of  compliance  and  attestation  required to be  delivered by such
Subcontractor under Section 6.06, in each case as and when required to be delivered.

                                                               ARTICLE V

                                                         PAYMENTS TO PURCHASER

                                                              52


--------------------------------------------------------------------------------



Section 5.01      Remittances.

         On each  Remittance  Date the Company shall remit by wire  transfer of  immediately  available  funds to the Purchaser (a) all
amounts  deposited  in the  Custodial  Account  as of the close of  business  on the  Determination  Date (net of  charges  against  or
withdrawals  from the Custodial  Account  pursuant to Section  4.05),  plus (b) all amounts,  if any, which the Company is obligated to
distribute  pursuant to Section  5.03,  minus (c) any amounts  attributable  to Principal  Prepayments  received  after the  applicable
Principal  Prepayment Period which amounts shall be remitted on the following  Remittance Date,  together with any additional  interest
required to be deposited in the Custodial Account in connection with such Principal  Prepayment in accordance with Section  4.04(viii);
minus (d) any amounts  attributable  to Monthly  Payments  collected but due on a Due Date or Dates  subsequent to the first day of the
month of the  Remittance  Date,  and minus (e) any amounts  attributable  to Buydown Funds being held in the Custodial  Account,  which
amounts shall be remitted on the Remittance Date next succeeding the Due Period for such amounts.

         With respect to any  remittance  received by the  Purchaser  after the Business Day on which such payment was due, the Company
shall pay to the  Purchaser  interest on any such late  payment at an annual  rate equal to the Prime Rate,  adjusted as of the date of
each  change,  plus three  percentage  points,  but in no event  greater than the maximum  amount  permitted by  applicable  law.  Such
interest  shall cover the period  commencing  with the day following the Business Day such payment was due and ending with the Business
Day on which such payment is made to the  Purchaser,  both  inclusive.  Such interest shall be remitted by wire transfer of immediately
available  funds within one Business Day following  agreement by the Purchaser  and the Company of the penalty  amount.  The payment by
the  Company  of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of Default by the
Company.

Section 5.02      Statements to Purchaser.

         Not later than the  Remittance  Date, the Company shall furnish to the Purchaser a monthly  remittance  advice in the standard
form of electronic  Alltel® file, as to the period ending on the last day of the preceding  month.  If requested by the Purchaser prior
to the related Closing Date, the first monthly  remittance  advice due to the Purchaser  following such Closing Date shall be furnished
by the 12th calendar day, or if such day is not a Business Day, then the preceding Business Day.

Section 5.03      Monthly Advances by Company.

         On the Business Day immediately  preceding each Remittance  Date, the Company shall deposit in the Custodial  Account from its
own funds or from  amounts  held for future  distribution  an amount  equal to all  Monthly  Payments  (with  interest  adjusted to the
Mortgage Loan  Remittance  Rate) which were due on the Mortgage Loans during the applicable Due Period and which were delinquent at the
close of business on the immediately  preceding  Determination  Date or which were deferred  pursuant to Section 4.01. Any amounts held
for future  distribution  and so used shall be  replaced  by the  Company by deposit in the  Custodial  Account on or before any future

                                                              53


--------------------------------------------------------------------------------



Remittance Date if funds in the Custodial  Account on such Remittance Date shall be less than payments to the Purchaser  required to be
made on such  Remittance  Date. The Company's  obligation to make such Monthly  Advances as to any Mortgage Loan will continue  through
the last  Monthly  Payment due prior to the payment in full of the  Mortgage  Loan,  or through the last  Remittance  Date prior to the
Remittance  Date for the  distribution  of all  Liquidation  Proceeds  and other  payments or  recoveries  (including  REO  Disposition
Proceeds,  Insurance Proceeds and Condemnation  Proceeds) with respect to the Mortgage Loan;  provided,  however,  that such obligation
shall  cease if the  Company  determines,  in its sole  reasonable  opinion,  that  advances  with  respect to such  Mortgage  Loan are
non-recoverable by the Company from Liquidation  Proceeds,  Insurance Proceeds,  REO Disposition  Proceeds,  Condemnation  Proceeds, or
otherwise  with  respect  to a  particular  Mortgage  Loan.  In the  event  that the  Company  determines  that any such  advances  are
non-recoverable,  the Company shall provide the Purchaser  with a  certificate  signed by two officers of the Company  evidencing  such
determination.

                                                              ARTICLE VI

                                                     GENERAL SERVICING PROCEDURES


Section 6.01      Transfers of Mortgaged Property.

         The Company shall use its best efforts to enforce any "due-on-sale"  provision  contained in any Mortgage or Mortgage Note and
to deny  assumption by the Person to whom the Mortgaged  Property has been or is about to be sold whether by absolute  conveyance or by
contract of sale, and whether or not the Mortgagor  remains liable on the Mortgage and the Mortgage Note.  When the Mortgaged  Property
has been conveyed by the  Mortgagor,  the Company  shall,  to the extent it has knowledge of such  conveyance,  immediately  notify the
Purchaser and exercise its rights to accelerate the maturity of such Mortgage Loan under the "due-on-sale"  clause applicable  thereto,
provided,  however,  that the Company  shall not  exercise  such rights if  prohibited  by law from doing so or if the exercise of such
rights would impair or threaten to impair any recovery under the related PMI Policy, if any.

         If the Company reasonably  believes it is unable under applicable law to enforce such "due-on-sale"  clause, the Company shall
enter into (i) an assumption and  modification  agreement  with the Person to whom such property has been  conveyed,  pursuant to which
such Person becomes liable under the Mortgage Note and the original  Mortgagor  remains liable thereon or (ii) in the event the Company
is unable under  applicable  law to require that the original  Mortgagor  remain liable under the Mortgage Note and the Company has the
prior consent of the primary  mortgage  guaranty  insurer,  a substitution  of liability  agreement with the purchaser of the Mortgaged
Property  pursuant to which the  original  Mortgagor  is  released  from  liability  and the  purchaser  of the  Mortgaged  Property is
substituted  as Mortgagor and becomes  liable under the Mortgage  Note.  If an assumption  fee is collected by the Company for entering
into an assumption  agreement  the fee will be retained by the Company as additional  servicing  compensation.  In connection  with any
such  assumption,  neither  the  Mortgage  Interest  Rate borne by the  related  Mortgage  Note,  the term of the  Mortgage  Loan,  the
outstanding principal amount of the Mortgage Loan nor any other materials terms shall be changed without Purchaser's consent.

                                                              54


--------------------------------------------------------------------------------



         To the extent that any Mortgage Loan is assumable,  the Company shall  inquire  diligently  into the credit  worthiness of the
proposed  transferee,  and shall use the underwriting  criteria for approving the credit of the proposed transferee which are used with
respect to  underwriting  mortgage  loans of the same type as the Mortgage  Loans.  If the credit of the proposed  transferee  does not
meet such  underwriting  criteria,  the Company  diligently  shall, to the extent permitted by the Mortgage or the Mortgage Note and by
applicable law, accelerate the maturity of the Mortgage Loan.

Section 6.02      Satisfaction of Mortgages and Release of Mortgage Loan Documents.

         Upon the payment in full of any Mortgage  Loan, or the receipt by the Company of a  notification  that payment in full will be
escrowed in a manner customary for such purposes,  the Company shall notify the Purchaser in the Monthly  Remittance Advice as provided
in Section 5.02, and may request the release of any Mortgage Loan Documents.

         If the Company  satisfies or releases a Mortgage without first having obtained payment in full of the indebtedness  secured by
the Mortgage or should the Company otherwise prejudice any rights the Purchaser may have under the mortgage  instruments,  upon written
demand of the Purchaser,  the Company shall  repurchase the related  Mortgage Loan at the  Repurchase  Price by deposit  thereof in the
Custodial  Account  within 2 Business Days of receipt of such demand by the  Purchaser.  The Company  shall  maintain the Fidelity Bond
and Errors and Omissions  Insurance  Policy as provided for in Section 4.12  insuring the Company  against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set forth herein.

Section 6.03      Servicing Compensation.

         As  compensation  for its services  hereunder,  the Company  shall be entitled to withdraw  from the  Custodial  Account or to
retain from interest  payments on the Mortgage  Loans the amount of its Servicing  Fee. The Servicing Fee shall be payable  monthly and
shall be computed on the basis of the outstanding  principal  balance and for the period  respecting which any related interest payment
on a Mortgage Loan is computed.  The  obligation of the Purchaser to pay the Servicing Fee is limited to, and payable  solely from, the
interest portion of such Monthly Payments.

         Additional  servicing  compensation  in the form of assumption  fees, to the extent provided in Section 6.01, and late payment
charges  shall be retained by the Company to the extent not required to be deposited in the  Custodial  Account.  The Company  shall be
required  to pay all  expenses  incurred by it in  connection  with its  servicing  activities  hereunder  and shall not be entitled to
reimbursement thereof except as specifically provided for herein.

Section 6.04      Annual Statements as to Compliance.

         (i)      The Company shall deliver to the Purchaser,  on or before February 28, 2006, an Officer's  Certificate,  stating that
(x) a review of the  activities of the Company during the preceding  calendar year and of  performance  under this Agreement or similar

                                                              55


--------------------------------------------------------------------------------



agreements has been made under such officer's supervision,  and (y) to the best of such officer's knowledge,  based on such review, the
Company  has  fulfilled  all its  obligations  under  this  Agreement  throughout  such  year,  or, if there has been a default  in the
fulfillment  of any such  obligation,  specifying  each such default  known to such  officer and the nature and status  thereof and the
action being taken by the Company to cure such default.

         (ii)     On or before March 1 of each calendar  year,  commencing in 2007,  the Company shall deliver to the Purchaser and any
Depositor a statement of compliance  addressed to the Purchaser and such Depositor and signed by an authorized  officer of the Company,
to the effect that (a) a review of the Company's  activities  during the  immediately  preceding  calendar year (or applicable  portion
thereof) and of its  performance  under this Agreement and any  applicable  Reconstitution  Agreement  during such period has been made
under such officer's  supervision,  and (b) to the best of such officers'  knowledge,  based on such review,  the Company has fulfilled
all of its  obligations  under this Agreement and any applicable  Reconstitution  Agreement in all material  respects  throughout  such
calendar year (or applicable  portion thereof) or, if there has been a failure to fulfill any such obligation in any material  respect,
specifically identifying each such failure known to such officer and the nature and the status thereof.

Section 6.05      Annual Independent Public Accountants' Servicing Report.

         Except with respect to  Securitization  Transactions  occurring on or after January 1, 2006,  on or before  February 28, 2006,
the Company,  at its expense,  shall cause a firm of  independent  public  accountants  which is a member of the American  Institute of
Certified Public  Accountants to furnish a statement to each Purchaser to the effect that such firm has examined certain  documents and
records  relating to the servicing of the mortgage  loans similar in nature and that such firm is of the opinion that the provisions of
this or similar  agreements have been complied with, and that, on the basis of such examination  conducted  substantially in compliance
with the Single  Attestation  Program  for  Mortgage  Bankers,  nothing has come to their  attention  which  would  indicate  that such
servicing has not been conducted in compliance  therewith,  except for (i) such exceptions as such firm shall believe to be immaterial,
and (ii)  such  other  exceptions  as  shall be set  forth  in such  statement.  By  providing  Purchaser  a copy of a  Uniform  Single
Attestation  Program  Report from their  independent  public  accountant's  on an annual  basis,  Company  shall be  considered to have
fulfilled its obligations under this Section 6.05.

Section 6.06      Report on Assessment of Compliance and Attestation.

         With  respect to any Mortgage  Loans that are the subject of a  Securitization  Transaction  occurring on or before March 1 of
each calendar year, commencing in 2007, the Company shall:

(i)      deliver to the Purchaser and any Depositor a report (in form and substance  reasonably  satisfactory to the Purchaser and such
                  Depositor)  regarding the  Company's  assessment of compliance  with the Servicing  Criteria  during the  immediately
                  preceding  calendar  year, as required  under Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation

                                                              56


--------------------------------------------------------------------------------



                  AB. Such report shall be addressed to the  Purchaser and such  Depositor  and signed by an authorized  officer of the
                  Company and shall address each of the Servicing  Criteria  specified on a certification  substantially in the form of
                  Exhibit D hereto;

(ii)     deliver to the  Purchaser and any  Depositor a report of a registered  public  accounting  firm  reasonably  acceptable to the
                  Purchaser and such Depositor  that attests to, and reports on, the  assessment of compliance  made by the Company and
                  delivered  pursuant to the preceding  paragraph.  Such  attestation  shall be in accordance with Rules 1-02(a)(3) and
                  2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

(iii)    cause each Subservicer and each  Subcontractor,  determined by the Company pursuant to Section 425(b) to be  "participating in
                  the  servicing  function"  within the meaning of Item 1122 of  Regulation  AB, to deliver to the  Purchaser  and such
                  Depositor an assessment of compliance and accountants'  attestation as and when provided in paragraphs (a) and (b) of
                  this Section 6.06; and

(iv)     deliver to the  Purchaser,  any  Depositor  and any other Person that will be  responsible  for signing the  certification  (a
                  "Sarbanes  Certification")  required by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
                  of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed  issuer with respect to a Securitization  Transaction
                  a certification in the form attached hereto as Exhibit E.

         The Company  acknowledges  that the parties  identified  in clause  (iv) above may rely on the  certification  provided by the
Company pursuant to such clause in signing a Sarbanes Certification and filing such with the Commission.

Section 6.07      Remedies.

         (i)      Any  failure by the  Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any
information,  report, certification,  accountants' letter or other material when and as required under Article 9, Section 6.04, Section
6.05 or Section  6.06,  or any breach by the Company of a  representation  or  warranty  set forth in Section  9.01(e)(iv)(A),  or in a
writing  furnished  pursuant to Section  9.01(e)(iv)(B)  and made as of a date prior to the closing date of the related  Securitization
Transaction,  to the extent that such breach is not cured by such closing  date,  or any breach by the Company of a  representation  or
warranty in a writing  furnished  pursuant to Section  9.01(e)(iv)(B)  to the extent made as of a date subsequent to such closing date,
shall,  except as provided  in  sub-clause  (ii) of this  Section,  immediately  and  automatically,  without  notice or grace  period,
constitute  an Event of Default with respect to the Company under this  Agreement  and any  applicable  Reconstitution  Agreement,  and
shall  entitle the Purchaser or Depositor,  as  applicable,  in its sole  discretion  to terminate  the rights and  obligations  of the
Company as servicer under this Agreement and/or any applicable  Reconstitution Agreement without payment  (notwithstanding  anything in
this Agreement or any applicable  Reconstitution  Agreement to the contrary) of any  compensation to the Company;  provided that to the

                                                              57


--------------------------------------------------------------------------------



extent than any provision of this  Agreement  and/or any applicable  Reconstitution  Agreement  expressly  provides for the survival of
certain rights or obligations following termination of the Company as servicer, such provision shall be given effect.

         (ii)     Any failure by the Company,  any Subservicer or any Subcontractor to deliver any information,  report,  certification
or accountants'  letter when and as required under Section 6.04, Section 6.05 or Section 6.06,  including any failure by the Company to
identify any Subcontract  "participating  in the servicing  function" within the meaning of Item 1122 of Regulation AB, which continues
unremedied  for ten (10) calendar days after the date on which such  information,  report,  certification  or  accountants'  letter was
required to be delivered  shall  constitute  an Event of Default with respect to the Company under this  Agreement  and any  applicable
Reconstitution  Agreement, and shall entitle the Purchaser or Depositor, as applicable,  in its sole discretion to terminate the rights
and obligations of the Company under this Agreement and/or any applicable  Reconstitution  Agreement  without payment  (notwithstanding
anything in this  Agreement to the  contrary) of any  compensation  to the Company;  provided  that to the extent that any provision of
this Agreement  and/or any applicable  Reconstitution  Agreement  expressly  provides for the survival of certain rights or obligations
following termination of the Company as servicer, such provision shall be given effect.

         (iii)    The Company shall promptly reimburse the Purchaser (or any designee of the Purchaser,  such as a master servicer) and
any Depositor,  as applicable,  for all reasonable expenses incurred by the Purchaser (or such designee) or such Depositor, as such are
incurred,  in  connection  with the  termination  of the Company as servicer and the  transfer of servicing of the Mortgage  Loans to a
successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights the Purchaser or any Depositor may have under
other provisions of this Agreement and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as
an action for damages, specific performance or injunctive relief.

Section 6.08      Right to Examine Company Records.

         The  Purchaser,  or its  designee,  shall have the right to  examine  and audit any and all of the  books,  records,  or other
information of the Company,  whether held by the Company or by another on its behalf,  with respect to or concerning  this Agreement or
the Mortgage Loans, during business hours or at such other times as may be reasonable under applicable  circumstances,  upon reasonable
advance notice.  The Purchaser shall pay its own expenses associated with such examination.

Section 6.09      Compliance with REMIC Provisions.

         If a REMIC  election has been made with respect to the  arrangement  under which the Mortgage Loans and REO Property are held,
the  Company  shall not take any  action,  cause the REMIC to take any action or fail to take (or fail to cause to be taken) any action
that, under the REMIC  Provisions,  if taken or not taken, as the case may be, could (i) endanger the status of the REMIC as a REMIC or
(ii) result in the imposition of a tax upon the REMIC  (including but not limited to the tax on  "prohibited  transactions"  as defined
Section  860(a)(2) of the Code and the tax on  "contributions"  to a REMIC set forth in Section  860(d) of the Code) unless the Company

                                                              58


--------------------------------------------------------------------------------



has  received  an Opinion of Counsel  (at the expense of the party  seeking to take such  action) to the effect  that the  contemplated
action will not endanger such REMIC status or result in the imposition of any such tax.

                                                              ARTICLE VII

                                                         COMPANY TO COOPERATE


Section 7.01      Provision of Information.

         During the term of this  Agreement,  the Company shall furnish to the Purchaser  such periodic,  special,  or other reports or
information,  and copies or originals of any  documents  contained in the  Servicing  File for each  Mortgage Loan provided for herein.
All other special  reports or information  not provided for herein as shall be necessary,  reasonable,  or appropriate  with respect to
the Purchaser or any regulatory agency will be provided at the Purchaser's  expense.  All such reports,  documents or information shall
be provided by and in accordance with all reasonable instructions and directions which the Purchaser may give.

         The Company shall execute and deliver all such  instruments  and take all such action as the Purchaser may reasonably  request
from time to time, in order to effectuate the purposes and to carry out the terms of this Agreement.

Section 7.02      Financial Statements; Servicing Facility.

         In connection  with marketing the Mortgage Loans,  the Purchaser may make available to a prospective  Purchaser a Consolidated
Statement of Operations  of the Company for the most  recently  completed two (2) fiscal years for which such a statement is available,
as well as a  Consolidated  Statement of Condition at the end of the last two fiscal years  covered by such  Consolidated  Statement of
Operations.  The Company also shall make  available  any  comparable  interim  statements to the extent any such  statements  have been
prepared by or on behalf of the Company (and are available upon request to members or  stockholders  of the Company or to the public at
large).

         The Company also shall make available to Purchaser or prospective  Purchaser a knowledgeable  financial or accounting  officer
for the purpose of answering  questions  respecting  recent  developments  affecting  the Company or the  financial  statements  of the
Company,  and to permit any  prospective  purchaser to inspect the Company's  servicing  facilities for the purpose of satisfying  such
prospective purchaser that the Company has the ability to service the Mortgage Loans as provided in this Agreement.

                                                             ARTICLE VIII

                                                              THE COMPANY


Section 8.01      Indemnification; Third Party Claims.

                                                              59


--------------------------------------------------------------------------------



         The Company  shall  indemnify  the  Purchaser and hold it harmless  against any and all claims,  losses,  damages,  penalties,
fines,  forfeitures,  reasonable and necessary legal fees and related costs, judgments, and any other costs, fees and expenses that the
Purchaser  may sustain in any way related to the failure of the Company to perform its duties and service the Mortgage  Loans in strict
compliance with the terms of this  Agreement.  The Company  immediately  shall notify the Purchaser if a claim is made by a third party
with respect to this  Agreement or the Mortgage  Loans,  assume (with the prior written  consent of the  Purchaser)  the defense of any
such claim and pay all expenses in connection  therewith,  including counsel fees, and promptly pay, discharge and satisfy any judgment
or decree  which may be  entered  against it or the  Purchaser  in  respect  of such  claim.  The  Company  shall  follow  any  written
instructions  received from the Purchaser in connection  with such claim.  The Purchaser  promptly shall  reimburse the Company for all
amounts  advanced  by it  pursuant  to  the  preceding  sentence  except  when  the  claim  is in any  way  related  to  the  Company's
indemnification  pursuant  to Section  3.03,  or the  failure of the Company to service and  administer  the  Mortgage  Loans in strict
compliance with the terms of this Agreement.

Section 8.02      Merger or Consolidation of the Company.

         The Company shall keep in full effect its existence,  rights and  franchises  and shall obtain and preserve its  qualification
to do business in each  jurisdiction in which such  qualification  is or shall be necessary to protect the validity and  enforceability
of this Agreement or any of the Mortgage Loans and to perform its duties under this Agreement.

         Any Person into which the Company may be merged or consolidated,  or any corporation resulting from any merger,  conversion or
consolidation  to which the Company shall be a party, or any Person  succeeding to the business of the Company,  shall be the successor
of the Company  hereunder,  without the  execution or filing of any paper or any further act on the part of any of the parties  hereto,
anything herein to the contrary  notwithstanding,  provided,  however,  that the successor or surviving  Person shall be an institution
which is a Fannie Mae/Freddie  Mac-approved company in good standing and has a net worth of no less than $25 million.  Furthermore,  in
the event the Company transfers or otherwise  disposes of all or substantially  all of its assets to an affiliate of the Company,  such
affiliate shall satisfy the condition above,  and shall also be fully liable to the Purchaser for all of the Company's  obligations and
liabilities hereunder.

Section 8.03      Limitation on Liability of Company and Others.

         Neither the Company nor any of the  directors,  officers,  employees or agents of the Company  shall be under any liability to
the Purchaser for any action taken or for  refraining  from the taking of any action in good faith pursuant to this  Agreement,  or for
errors in judgment,  provided,  however,  that this  provision  shall not protect the Company or any such Person  against any breach of
warranties or  representations  made herein,  or failure to perform its obligations in strict  compliance with any standard of care set
forth in this Agreement or any other liability  which would  otherwise be imposed under this  Agreement.  The Company and any director,
officer,  employee or agent of the  Company  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and

                                                              60


--------------------------------------------------------------------------------



submitted  by any Person  respecting  any matters  arising  hereunder.  The  Company  shall not be under any  obligation  to appear in,
prosecute or defend any legal action  which is not  incidental  to its duties to service the  Mortgage  Loans in  accordance  with this
Agreement  and which in its opinion may involve it in any expense or  liability,  provided,  however,  that the Company  may,  with the
consent of the  Purchaser,  undertake  any such action which it may deem  necessary or desirable in respect to this  Agreement  and the
rights and duties of the parties  hereto.  In such event,  the Company  shall be entitled to  reimbursement  from the  Purchaser of the
reasonable legal expenses and costs of such action.

Section 8.04      Limitation on Resignation and Assignment by Company.

         The Purchaser has entered into this Agreement  with the Company and  subsequent  Purchaser will purchase the Mortgage Loans in
reliance upon the independent status of the Company,  and the  representations as to the adequacy of its servicing  facilities,  plant,
personnel,  records and procedures,  its integrity,  reputation and financial standing,  and the continuance  thereof.  Therefore,  the
Company shall neither assign this Agreement or the servicing  rights  hereunder or delegate its rights or duties  hereunder (other than
pursuant to Section  4.01) or any  portion  hereof or sell or  otherwise  dispose of all of its  property  or assets  without the prior
written consent of the Purchaser, which consent shall not be unreasonably withheld.

         The Company  shall not resign from the  obligations  and duties hereby  imposed on it except by mutual  consent of the Company
and the  Purchaser  or upon the  determination  that its duties  hereunder  are no longer  permissible  under  applicable  law and such
incapacity cannot be cured by the Company.  Any such  determination  permitting the resignation of the Company shall be evidenced by an
Opinion of Counsel to such effect  delivered to the Purchaser  which  Opinion of Counsel  shall be in form and substance  acceptable to
the Purchaser.  No such  resignation  shall become  effective until a successor shall have assumed the Company's  responsibilities  and
obligations hereunder in the manner provided in Section 12.01.

         Without in any way  limiting  the  generality  of this Section  8.04,  in the event that the Company  either shall assign this
Agreement or the servicing  responsibilities  hereunder or delegate its duties  hereunder  (other than pursuant to Section 4.01) or any
portion thereof or sell or otherwise dispose of all or substantially  all of its property or assets,  without the prior written consent
of the  Purchaser,  then the  Purchaser  shall have the right to  terminate  this  Agreement  upon notice given as set forth in Section
10.01, without any payment of any penalty or damages and without any liability whatsoever to the Company or any third party.

                                                              ARTICLE IX

                                SECURITIZATION TRANSACTIONS; WHOLE LOAN TRANSFERS AND AGENCY TRANSFERS


Section 9.01      Securitization Transactions; Whole Loan Transfers and Agency Transfers

         The  Purchaser  and the Company  agree that with  respect to some or all of the Mortgage  Loans,  the  Purchaser,  at its sole
option,  may effect  Whole Loan  Transfers,  Agency  Transfer or  Securitization  Transactions,  retaining  the Company as the servicer

                                                              61


--------------------------------------------------------------------------------



thereof or subservicer  if a master  servicer is employed,  or as applicable the  "seller/servicer."  On the  Reconstitution  Date, the
Mortgage Loans  transferred may cease to be covered by this  Agreement;  provided,  however,  that, in the event that any Mortgage Loan
transferred  pursuant to this Section 9.01 is rejected by the transferee,  the Company shall continue to service such rejected Mortgage
Loan on behalf of the Purchaser in accordance with the terms and provisions of this Agreement.

         The  Company  shall  cooperate  with  the  Purchaser  in  connection  with  each  Whole  Loan  Transfer,  Agency  Transfer  or
Securitization Transaction in accordance with this Section 9.01.  In connection therewith:

         (a)      the Company  shall make all  representations  and  warranties  with respect to the  Mortgage  Loans as of the related
                  Closing  Date and with  respect to the Company  itself as of the  closing  date of each Whole Loan  Transfer,  Agency
                  Transfer or Securitization Transaction;

         (b)      the Company shall  negotiate in good faith and execute any  seller/servicer  agreements  required to  effectuate  the
                  foregoing  provided such  agreements  create no greater  obligation or cost on the part of the Company than otherwise
                  set forth in this Agreement;

         (c)      the Company shall provide as applicable:

                  (i)      any and all  information and appropriate  verification of information  which may be reasonably  available to
                           the Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser  shall
                           request;

(ii)     such additional  representations,  warranties,  covenants,  opinions of counsel,  letters from auditors,  and  certificates of
                           public officials or officers of the Company as are reasonably believed necessary by the trustee,  any Rating
                           Agency or the Purchaser, as the case may be, in connection with such Whole Loan Transfers,  Agency Transfers
                           or  Securitization  Transactions.  The  Purchaser  shall  pay all  third  party  costs  associated  with the
                           preparation of such information.  The Company shall execute any  seller/servicer  agreements required within
                           a reasonable period of time after receipt of such seller/servicer  agreements which time shall be sufficient
                           for the Seller and Seller's counsel to review such  seller/servicer  agreements.  Under this Agreement,  the
                           Company shall retain a Servicing Fee for each Mortgage  Loan, at no less than the  applicable  Servicing Fee
                           Rate; and

(iii)    at any time as required by any Rating  Agency,  such  additional  documents  from the related  Retained  Mortgage  File to the
                           Custodian as may be required by such Rating Agency;


(d)      the Company shall with respect to any Mortgage Loans that are subject to a Securitization  Transaction  occurring on or before
                  December 31, 2005,in which the filing of a Sarbanes-Oxley  Certification directly with the Commission is required, by

                                                              62


--------------------------------------------------------------------------------



                  February 28, 2006,  or in  connection  with any  additional  Sarbanes-Oxley  Certification  required to be filed upon
                  thirty (30) days written  request,  an officer of the Company  shall  execute and deliver an Officer's  Certification
                  substantially  in the form  attached  hereto as  Exhibit F, to the entity  filing  the  Sarbanes-Oxley  Certification
                  directly with the  Commission  (such as the  Purchaser,  any master  servicer,  any trustee or any depositor) for the
                  benefit of such entity and such entity's  affiliates  and the officers,  directors and agents of such entity and such
                  entity's  affiliates,  and shall indemnify such entity or persons arising out of any breach of Company's  obligations
                  or representations relating thereto as provided in such Officer's Certification.

         (e)      the Company  shall,  in connection  with any  Securitization  Transaction  occurring on or after January 1, 2006, the
                  Company shall (1) within five (5) Business Days following  request by the Purchaser or any Depositor,  provide to the
                  Purchaser and such Depositor (or, as applicable,  cause each Third-Party Originator and each Subservicer to provide),
                  in writing and in form and substance  reasonably  satisfactory to the Purchaser and such  Depositor,  the information
                  and materials  specified in paragraphs  (i),  (ii),  (iii) and (vii) of this  subsection  (e), and (2) as promptly as
                  practicable  following notice to or discovery by the Company,  provide to the Purchaser and any Depositor (in writing
                  and in form and substance reasonably  satisfactory to the Purchaser and such Depositor) the information  specified in
                  paragraph (iv) of this subsection (e).

                  (i)      if so requested by the Purchaser or any Depositor,  the Company shall provide such information regarding (1)
                           the  Company,  as  originator  of the  Mortgage  Loans  (including  as an acquirer of Mortgage  Loans from a
                           Qualified Correspondent),  or (2) each Third-Party Originator, and (3) as applicable,  each Subservicer,  as
                           is requested for the purpose of compliance with Items  1103(a)(1),  1105,  1110, 1117 and 1119 of Regulation
                           AB. Such information shall include, at a minimum:

                           (A)      the originator's form of organization;

                           (B)      a description of the originator's  origination program and how long the originator has been engaged
                                    in originating  residential  mortgage loans,  which  description  shall include a discussion of the
                                    originator's  experience in  originating  mortgage  loans of a similar type as the Mortgage  Loans;
                                    information  regarding the size and  composition of the  originator's  origination  portfolio;  and
                                    information  that may be material,  in the good faith judgment of the Purchaser,  to an analysis of
                                    the performance of the Mortgage Loans,  including the originators'  credit-granting or underwriting
                                    criteria for mortgage loans of similar type(s) as the Mortgage Loans and such other  information as

                                                              63


--------------------------------------------------------------------------------



                                    the  Purchaser or any  Depositor may  reasonably  request for the purpose of  compliance  with Item
                                    1110(b)(2) of Regulation AB;

                           (C)      a  description  of  any  material  legal  or  governmental  proceedings  pending  (or  known  to be
                                    contemplated) against the Company, each Third-Party Originator and each Subservicer; and

                           (D)      a description of any affiliation or relationship between the Company, each Third-Party  Originator,
                                    each Subservicer and any of the following parties to a Securitization  Transaction, as such parties
                                    are  identified  to the  Company  by the  Purchaser  or any  Depositor  in  writing in advance of a
                                    Securitization Transaction:

                                    (1)     the sponsor;
                                    (2)     the depositor;
                                    (3)     the issuing entity;
                                    (4)     any servicer;
                                    (5)     any trustee;
                                    (6)     any originator;
                                    (7)     any significant obligor;
                                    (8)     any enhancement or support provider; and
                                    (9)     any other material transaction party.

                  (ii)     If so requested by the Purchaser or any Depositor, the Company shall provide (or, as applicable,  cause each
                           Third-Party  Originator to provide) Static Pool Information with respect to the mortgage loans (of a similar
                           type as the Mortgage Loans, as reasonably  identified by the Purchaser as provided below)  originated by (1)
                           the Company,  if the Company is an originator of Mortgage Loans  (including as an acquirer of Mortgage Loans
                           from a Qualified  Correspondent),  and/or (2) each  Third-Party  Originator.  Such  Static Pool  Information
                           shall be prepared by the Company (or  Third-Party  Originator)  on the basis of its  reasonable,  good faith
                           interpretation  of the  requirements  of Item  1105(a)(1)-(3)  of Regulation AB. To the extent that there is
                           reasonably  available to the Company (or Third-Party  Originator)  Static Pool  Information  with respect to
                           more than one mortgage loan type, the Purchaser or any Depositor  shall be entitled to specify  whether some
                           or all of such  information  shall be provided  pursuant to this paragraph.  The content of such Static Pool
                           Information  may be in the form  customarily  provided by the Company,  and need not be  customized  for the
                           Purchaser  or any  Depositor.  Such Static  Pool  Information  for each  vintage  origination  year or prior
                           securitized  pool, as applicable,  shall be presented in increments no less  frequently  than quarterly over
                           the life of the mortgage  loans  included in the vintage  origination  year or prior  securitized  pool. The
                           most  recent  periodic  increment  must be as of a date no  later  than  135  days  prior to the date of the

                                                              64


--------------------------------------------------------------------------------



                           prospectus  or  other  offering  document  in  which  the  Static  Pool  Information  is to be  included  or
                           incorporated  by  reference.  The Static Pool  Information  shall be provided in an  electronic  format that
                           provides a permanent record of the information  provided,  such as a portable document format (pdf) file, or
                           other such electronic format reasonably required by the Purchaser or the Depositor, as applicable.

                           If so requested by the Purchaser or any Depositor, the Company shall provide (or, as applicable,  cause each
                           Third-Party  Originator to provide), at the expense of the requesting party (to the extent of any additional
                           incremental  expense  associated with delivery pursuant to this Agreement),  such statements and agreed-upon
                           procedures letters of certified public accountants  reasonably acceptable to the Purchaser or Depositor,  as
                           applicable,  pertaining to Static Pool Information  relating to prior securitized pools for  securitizations
                           closed on or after January 1, 2006 or, in the case of Static Pool  Information with respect to the Company's
                           or Third-Party  Originator's  originations or purchases,  to calendar months commencing  January 1, 2006, as
                           the Purchaser or such Depositor  shall  reasonably  request.  Such statements and letters shall be addressed
                           to and be for the benefit of such parties as the  Purchaser or such  Depositor  shall  designate,  which may
                           include,  by way of example,  any  sponsor,  any  Depositor  and any broker  dealer  acting as  underwriter,
                           placement agent or initial  purchaser with respect to a  Securitization  Transaction.  Any such statement or
                           letter may take the form of a standard,  generally  applicable  document  accompanied  by a reliance  letter
                           authorizing reliance by the addressees designated by the Purchaser or such Depositor.

                  (iii)    If so requested by the Purchaser or any Depositor,  the Company shall provide such information regarding the
                           Company,  as servicer of the Mortgage Loans, and each Subservicer (each of the Company and each Subservicer,
                           for purposes of this  paragraph,  a  "Servicer"),  as is requested for the purpose of compliance  with Items
                           1108 of Regulation AB. Such information shall include, at a minimum:

                           (A)      the Servicer's form of organization;

                           (B)      a description of how long the Servicer has been  servicing  residential  mortgage  loans; a general
                                    discussion of the Servicer's  experience in servicing assets of any type as well as a more detailed
                                    discussion of the  Servicer's  experience in, and  procedures  for, the servicing  function it will
                                    perform under this Agreement and any  Reconstitution  Agreements;  information  regarding the size,
                                    composition and growth of the Servicer's  portfolio of residential mortgage loans of a type similar
                                    to the Mortgage Loans and information on factors  related to the Servicer that may be material,  in
                                    the good faith judgment of the Purchaser or any Depositor,  to any analysis of the servicing of the

                                                              65


--------------------------------------------------------------------------------



                                    Mortgage  Loans  or  the  related  asset-backed  securities,  as  applicable,   including,  without
                                    limitation:

                                     (1)    whether any prior  securitizations  of  mortgage  loans of a type  similar to the  Mortgage
                                            Loans  involving the Servicer have defaulted or experienced an early  amortization or other
                                            performance   triggering   event  because  of  servicing   during  the  three-year   period
                                            immediately preceding the related Securitization Transaction;

                                     (2)    the extent of outsourcing the Servicer utilizes;

                                     (3)    whether there has been previous  disclosure of material  noncompliance  with the applicable
                                            servicing  criteria with respect to other  securitizations  of  residential  mortgage loans
                                            involving the Servicer as a servicer  during the three-year  period  immediately  preceding
                                            the related Securitization Transaction;

                                     (4)    whether  the  Servicer  has been  terminated  as servicer in a  residential  mortgage  loan
                                            securitization,  either  due  to a  servicing  default  or to  application  of a  servicing
                                            performance test or trigger; and

                                     (5)    such other  information  as the Purchaser or any Depositor may  reasonably  request for the
                                            purpose of compliance with Item 1108(b)(2) of Regulation AB;

                           (C)      a description  of any material  changes  during the  three-year  period  immediately  preceding the
                                    related  Securitization  Transaction to the Servicer's  policies or procedures  with respect to the
                                    servicing  function it will perform under this  Agreement  and any  Reconstitution  Agreements  for
                                    mortgage loans of a type similar to the Mortgage Loans;

                           (D)      information  regarding the Servicer's financial  condition,  to the extent that there is a material
                                    risk that an adverse  financial event or circumstance  involving the Servicer could have a material
                                    adverse effect on the performance by the Company of its servicing  obligations under this Agreement
                                    or any Reconstitution Agreement;

                           (E)      information  regarding  advances  made by the  Servicer on the  Mortgage  Loans and the  Servicer's
                                    overall servicing  portfolio of residential  mortgage loans for the three-year  period  immediately
                                    preceding  the  related  Securitization  Transaction,  which may be  limited to a  statement  by an

                                                              66


--------------------------------------------------------------------------------



                                    authorized  officer of the Servicer to the effect that the Servicer has made all advances  required
                                    to be made on residential  mortgage loans serviced by it during such period,  or, if such statement
                                    would not be  accurate,  information  regarding  the  percentage  and type of advances  not made as
                                    required, and the reasons for such failure to advance;

                           (F)      a description of the Servicer's  processes and procedures designed to address any special or unique
                                    factors involved in servicing loans of a similar type as the Mortgage Loans;

                           (G)      a description of the Servicer's  processes for handling  delinquencies,  losses,  bankruptcies  and
                                    recoveries,  such as through liquidation of mortgaged properties,  sale of defaulted mortgage loans
                                    or workouts; and

                           (H)      information as to how the Servicer defines or determines  delinquencies and charge-offs,  including
                                    the effect of any grace period,  re-aging,  restructuring,  partial payments  considered current or
                                    other practices with respect to delinquency and loss experience.

                  (iv)     If so requested by the Purchaser or any Depositor  for the purpose of  satisfying  its reporting  obligation
                           under the Exchange Act with respect to any class of  asset-backed  securities,  the Company  shall (or shall
                           cause each Subservicer and Third-Party  Originator to) (1) notify the Purchaser and any Depositor in writing
                           of (A) any material litigation or governmental  proceedings pending against the Company,  any Subservicer or
                           any Third-Party  Originator and (B) any  affiliations or  relationships  that develop  following the closing
                           date of a Securitization  Transaction between the Company, any Subservicer or any Third-Party Originator and
                           any of the parties specified in Section  9.01(e)(i)(D)  (and any other parties  identified in writing by the
                           requesting party) with respect to such Securitization Transaction,  and (2) provide to the Purchaser and any
                           Depositor a description of such proceedings, affiliations or relationships.

                  (v)      As a condition to the succession to the Company or any  Subservicer  as servicer or  Subservicer  under this
                           Agreement or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may
                           be merged or consolidated,  or (ii) which may be appointed as a successor to the Company or any Subservicer,
                           the Company  shall  provide to the  Purchaser  and any  Depositor,  at least 15  calendar  days prior to the
                           effective date of such succession or  appointment,  (x) written notice to the Purchaser and any Depositor of
                           such succession or appointment and (y) in writing and in form and substance  reasonably  satisfactory to the
                           Purchaser and such  Depositor,  all  information  reasonably  requested by the Purchaser or any Depositor in

                                                              67


--------------------------------------------------------------------------------



                           order to comply  with is  reporting  obligation  under  Item 6.02 of Form 8-K with  respect  to any class of
                           asset-backed securities.

                  (vi)     (A)      The  Company  shall  represent  to the  Purchaser,  as of the  date on which  information  is first
                                    provided to the Purchaser  under this Section  9.01(e) that,  except as disclosed in writing to the
                                    Purchaser  prior to such date:  (1) the Company is not aware and has not  received  notice that any
                                    default,  early  amortization or other  performance  triggering  event has occurred as to any other
                                    securitization  due to any act or  failure  to act of the  Company;  (2) the  Company  has not been
                                    terminated as servicer in a residential  mortgage  loan  securitization,  either due to a servicing
                                    default  or  to  application  of  a  servicing   performance  test  or  trigger;  (3)  no  material
                                    noncompliance  with the  applicable  servicing  criteria with respect to other  securitizations  of
                                    residential  mortgage loans involving the Company as servicer has been disclosed or reported by the
                                    Company;  (4) no material  changes to the  Company's  policies or  procedures  with  respect to the
                                    servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreement  for
                                    mortgage loans of a type similar to the Mortgage Loans have occurred  during the three-year  period
                                    immediately  preceding  the  related  Securitization  Transaction;  (5) there are no aspects of the
                                    Company's  financial  condition that could have a material adverse effect on the performance by the
                                    Company of its servicing  obligations  under this Agreement or any  Reconstitution  Agreement;  (6)
                                    there are no material  legal or  governmental  proceedings  pending  (or known to be  contemplated)
                                    against  the  Company,  any  Subservicer  or any  Third-Party  Originator;  and  (7)  there  are no
                                    affiliations,  relationships  or  transactions  relating to the  Company,  any  Subservicer  or any
                                    Third-Party  Originator  with  respect  to any  Securitization  Transaction  and any party  thereto
                                    identified by the related Depositor of a type described in Item 1119 of Regulation AB.

                           (B)      If so  requested by the  Purchaser on any date  following  the date on which  information  is first
                                    provided to the Purchaser under this Section 9.01(e),  the Company shall,  within five (5) Business
                                    Days following such request,  confirm in writing the accuracy of the representations and warranties
                                    set forth in sub clause (A) above or, if any such  representation  and  warranty is not accurate as
                                    of the date of such request,  provide  reasonably  adequate  disclosure of the pertinent  facts, in
                                    writing, to the requesting party.

                  (vii)    In addition to such  information  as the  Company,  as servicer,  is obligated to provide  pursuant to other
                           provisions of this Agreement,  if so requested by the Purchaser or any Depositor,  the Company shall provide

                                                              68


--------------------------------------------------------------------------------



                           such information  reasonably  available to the Company regarding the performance of the Mortgage Loans as is
                           reasonably  required to facilitate  preparation  of  distribution  reports in  accordance  with Item 1121 of
                           Regulation AB.

         (f)      the Company  shall  indemnify the  Purchaser,  each  affiliate of the  Purchaser,  and each of the following  parties
                  participating  in a  Securitization  Transaction;  each sponsor and issuing entity;  each Person  responsible for the
                  preparation,  execution  or filing of any  report  required  to be filed  with the  Commission  with  respect to such
                  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under
                  the  Exchange  Act with  respect to such  Securitization  Transaction;  each  broker  dealer  acting as  underwriter,
                  placement  agent or initial  purchaser,  each Person who controls any of such  parties or the  Depositor  (within the
                  meaning of Section 15 of the  Securities  Act and Section 20 of the Exchange  Act);  and the  respective  present and
                  former directors,  officers,  employees and agents of each of the foregoing and of the Depositor, and shall hold each
                  of them harmless from and against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and
                  related  costs,  judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or
                  based upon:

                  (i)      (A)      any untrue  statement of a material fact  contained or alleged to be contained in any  information,
                           report,  certification,  accountants' letter or other material provided under Sections 9.01(c) and (e) by or
                           on behalf of the Company,  or provided  under Sections  9.01(c) and (e) by or on behalf of any  Subservicer,
                           Subcontractor or Third-Party Originator  (collectively,  the "Company Information"),  or (B) the omission or
                           alleged  omission to state in the Company  Information  a material fact required to be stated in the Company
                           Information or necessary in order to make the statements  therein,  in the light of the circumstances  under
                           which they were made, not misleading;  provided, by way of clarification,  that clause (B) of this paragraph
                           shall be  construed  solely  by  reference  to the  Company  Information  and not to any  other  information
                           communicated  in connection  with a sale or purchase of  securities,  without  regard to whether the Company
                           Information or any portion thereof is presented together with or separately from such other information;

(ii)     any failure by the Company,  any  Subservicer,  any  Subcontractor  or any Third-Party  Originator to deliver any information,
                           report,  certification,  accountants'  letter or other material when and as required under Sections  9.01(c)
                           and (e), including any failure by the Company to identify any Subcontractor  "participating in the servicing
                           function" within the meaning of Item 1122 of Regulation AB; or

(iii)    any breach by the  Company of a  representation  or warranty  set forth in Section  9.01(e)(iv)(A)  or in a writing  furnished
                           pursuant  to  Section  9.01(e)(iv)(B)  and  made as of a date  prior  to the  closing  date  of the  related

                                                              69


--------------------------------------------------------------------------------



                           Securitization  Transaction, to the extent that such breach is not cured by such closing date, or any breach
                           by the Company of a representation or warranty in a writing furnished pursuant to Section  9.01(e)(iv)(B) to
                           the extent made as of a date subsequent to such closing date.

                  In the case of any failure of performance  described in sub-clause  (ii) of this Section  9.01(f),  the Company shall
                  promptly  reimburse the Purchaser,  any Depositor,  as applicable,  and each Person  responsible for the preparation,
                  execution  or filing of any report  required  to be filed with the  Commission  with  respect to such  Securitization
                  Transaction,  or for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act
                  with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each such party in order to
                  obtain the information,  report,  certification,  accountants'  letter or other material not delivered as required by
                  the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

         (g)      the Purchaser and each Person who controls the Purchaser shall indemnify the Company,  each affiliate of the Company,
                  each Person who controls any of such parties or the Company  (within the meaning of Section 15 of the  Securities Act
                  and Section 20 of the Exchange Act) and the respective present and former directors,  officers,  employees and agents
                  of each of the  foregoing  and of the  Company,  and shall hold each of them  harmless  from and  against any losses,
                  damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs,
                  fees and expenses that any of them may sustain arising out of or based upon:

                  (i)      (A)      any untrue  statement  of a material  fact  contained  or alleged to be  contained  in any offering
                           materials related to a Securitization Transaction,  including without limitation the registration statement,
                           prospectus,   prospectus  supplement,   any  private  placement  memorandum,   any  offering  circular,  any
                           computational  materials,   and  any  amendments  or  supplements  to  the  foregoing   (collectively,   the
                           "Securitization  Materials")  or (B) the  omission  or  alleged  omission  to  state  in the  Securitization
                           Materials a material  fact  required to be stated in the  Securitization  Materials or necessary in order to
                           make the statements  therein,  in the light of the circumstances under which they were made, not misleading,
                           but only to the extent  that such  untrue  statement  or alleged  untrue  statement  or  omission or alleged
                           omission is other than a statement or omission  arising out of,  resulting  from,  or based upon the Company
                           Information.

         The Purchaser and the Company  acknowledge  and agree that the purpose of Section  9.01(e) is to facilitate  compliance by the
Purchaser and any Depositor  with the  provisions of Regulation AB and related rules and  regulations  of the  Commission.  Neither the
Purchaser nor any Depositor shall exercise its right to request  delivery of information or other  performance  under these  provisions

                                                              70


--------------------------------------------------------------------------------



other than in good  faith,  or for  purposes  other  than  compliance  with the  Securities  Act,  the  Exchange  Act and the rules and
regulations of the Commission  thereunder.  The Company  acknowledges  that  interpretations  of the  requirements of Regulation AB may
change over time,  whether due to interpretive  guidance provided by the Commission or its staff,  consensus among  participants in the
asset-backed  securities  markets,  advice of counsel,  or  otherwise,  and agrees to comply with requests made by the Purchaser or any
Depositor in good faith for delivery of  information  under these  provisions  on the basis of evolving  interpretations  of Regulation
AB. In  connection  with any  Securitization  Transaction,  the Company  shall  cooperate  fully with the  Purchaser  to deliver to the
Purchaser (including any of its assignees or designees) and any Depositor,  any and all statements,  reports,  certifications,  records
and any other information  necessary in the good faith  determination of the Purchaser or any Depositor to permit the Purchaser or such
Depositor to comply with the provisions of Regulation AB,  together with such  disclosures  relating to the Company,  any  Subservicer,
any Third-Party  Originator and the Mortgage Loans,  or the servicing of the Mortgage  Loans,  reasonably  believed by the Purchaser or
any Depositor to be necessary in order to effect such compliance.

         In the event the Purchaser  has elected to have the Company hold record title to the  Mortgages,  prior to the  Reconstitution
Date the Company  shall  prepare an  Assignment  of Mortgage in blank or to the trustee from the Company  acceptable to the trustee for
each Mortgage Loan that is part of the Whole Loan Transfers,  Agency  Transfer or  Securitization  Transactions.  The Company shall pay
all preparation and recording costs  associated with the initial  Assignment of Mortgage.  The Company shall execute each Assignment of
Mortgage,  track such  Assignments  of Mortgage to ensure they have been  recorded and deliver them as required by the trustee upon the
Company's  receipt  thereof.  Additionally,  the Company  shall  prepare and  execute,  at the  direction  of the  Purchaser,  any note
endorsements  in connection  with any and all  seller/servicer  agreements.  If required at any time by a Rating  Agency,  Purchaser or
successor purchaser in connection with any Whole Loan Transfer,  Agency Sale or Securitization  Transaction,  the Company shall deliver
such additional  documents from its Retained  Mortgage File within thirty (30) Business Days to the Custodian,  successor  purchaser or
other designee of the Purchaser as said Rating Agency, Purchaser or successor purchaser may require.

         All  Mortgage  Loans  (i) not sold or  transferred  pursuant  to Whole  Loan  Transfers,  Agency  Transfer  or  Securitization
Transactions  or (ii) that are subject to a  Securitization  for which the related  trust is  terminated  for any reason,  shall remain
subject to this  Agreement and shall continue to be serviced in accordance  with the terms of this  Agreement and with respect  thereto
this Agreement shall remain in full force and effect.

                                                               ARTICLE X

                                                                DEFAULT


Section 10.01     Events of Default.

         Each of the following shall constitute an Event of Default on the part of the Company:

         (i)      any  failure  by the  Company  to remit to the  Purchaser  any  payment  required  to be made under the terms of this
                  Agreement  which  continues  unremedied for a period of two Business Days after the date upon which written notice of
                  such failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser; or

                                                              71


--------------------------------------------------------------------------------



         (ii)     failure by the Company duly to observe or perform in any material  respect any other of the  covenants or  agreements
                  on the part of the Company set forth in this Agreement or in the Custodial  Agreement which continues  unremedied for
                  a period of 90 days after the date on which written notice of such failure,  requiring the same to be remedied, shall
                  have been given to the Company by the Purchaser or by the Custodian; or

         (iii)    failure by the Company to maintain its license to do business in any  jurisdiction  where the  Mortgaged  Property is
                  located if such license is required; or

         (iv)     a decree or order of a court or  agency  or  supervisory  authority  having  jurisdiction  for the  appointment  of a
                  conservator or receiver or liquidator in any insolvency,  readjustment of debt, including  bankruptcy,  marshaling of
                  assets and liabilities or similar proceedings,  or for the winding-up or liquidation of its affairs,  shall have been
                  entered  against the Company and such degree or order shall have  remained in force  undischarged  or unstayed  for a
                  period of 60 days; or

         (v)      the  Company  shall  consent to the  appointment  of a  conservator  or  receiver or  liquidator  in any  insolvency,
                  readjustment of debt,  marshaling of assets and  liabilities or similar  proceedings of or relating to the Company or
                  of or relating to all or substantially all of its property; or

         (vi)     the Company  shall admit in writing its  inability to pay its debts  generally as they become due, file a petition to
                  take  advantage of any  applicable  insolvency,  bankruptcy or  reorganization  statute,  make an assignment  for the
                  benefit of its creditors, voluntarily suspend payment of its obligations or cease its normal business operations; or

         (vii)    the Company ceases to meet the qualifications of a Fannie Mae/Freddie Mac servicer; or

         (viii)   the Company  attempts to assign its right to  servicing  compensation  hereunder  or to assign this  Agreement or the
                  servicing  responsibilities  hereunder  or to delegate its duties  hereunder  or any portion  thereof in violation of
                  Section 8.04.

         In each and every such case, so long as an Event of Default shall not have been remedied,  in addition to whatever  rights the
Purchaser may have at law or equity to damages,  including  injunctive  relief and specific  performance,  the Purchaser,  by notice in
writing to the Company,  may terminate all the rights and  obligations  of the Company under this  Agreement and in and to the Mortgage
Loans and the proceeds thereof.

                                                              72


--------------------------------------------------------------------------------



         Upon receipt by the Company of such written  notice,  all  authority and power of the Company  under this  Agreement,  whether
with respect to the Mortgage  Loans or otherwise,  shall pass to and be vested in the successor  appointed  pursuant to Section  12.01.
Upon written  request from any Purchaser,  the Company shall  prepare,  execute and deliver to the successor  entity  designated by the
Purchaser any and all documents and other  instruments,  place in such  successor's  possession all Servicing Files, and do or cause to
be done all other acts or things  necessary or  appropriate  to effect the purposes of such notice of  termination,  including  but not
limited to the transfer and  endorsement  or assignment of the Mortgage  Loans and related  documents,  at the Company's  sole expense.
The Company shall  cooperate with the Purchaser and such successor in effecting the termination of the Company's  responsibilities  and
rights  hereunder,  including  without  limitation,  the transfer to such successor for  administration by it of all cash amounts which
shall at the time be credited by the Company to the Custodial  Account,  Subsidy Account or Escrow Account or thereafter  received with
respect to the Mortgage Loans.

Section 10.02     Waiver of Defaults.

         By a written notice,  the Purchaser may waive any default by the Company in the  performance of its obligations  hereunder and
its  consequences.  Upon any waiver of a past default,  such default shall cease to exist,  and any Event of Default arising  therefrom
shall be deemed to have been  remedied for every  purpose of this  Agreement.  No such waiver shall extend to any  subsequent  or other
default or impair any right consequent thereon except to the extent expressly so waived.

                                                              ARTICLE XI

                                                              TERMINATION


Section 11.01     Termination.

         This Agreement  shall  terminate  upon either:  (i) the later of the final payment or other  liquidation  (or any advance with
respect  thereto) of the last  Mortgage  Loan or the  disposition  of any REO Property  with respect to the last  Mortgage Loan and the
remittance of all funds due hereunder; or (ii) mutual consent of the Company and the Purchaser in writing.

Section 11.02     Termination Without Cause.

         The Purchaser  may  terminate,  at its sole option,  any rights the Company may have  hereunder,  without cause as provided in
this Section  11.02.  Any such notice of  termination  shall be in writing and delivered to the Company by registered  mail as provided
in Section 12.05.

         The Company shall be entitled to receive,  as such liquidated  damages,  upon the transfer of the servicing  rights, an amount
equal to:  (i) 2.75% of the  aggregate  outstanding  principal  amount of the  Mortgage  Loans as of the  termination  date paid by the
Purchaser  to the Company  with respect to all of the  Mortgage  Loans for which a servicing  fee rate of .25% is paid per annum,  (ii)
3.25% of the aggregate  outstanding  principal  amount of the Mortgage  Loans as of the  termination  date paid by the Purchaser to the

                                                              73


--------------------------------------------------------------------------------



Company  with respect to all of the Mortgage  Loans for which a servicing  fee rate of .375% is paid per annum,  and (iii) 3.75% of the
aggregate  outstanding  principal  amount of the Mortgage  Loans as of the  termination  date paid by the Purchaser to the Company with
respect to all of the Mortgage Loans for which a servicing fee rate of .44% or greater is paid per annum.

                                                              ARTICLE XII

                                                       MISCELLANEOUS PROVISIONS


Section 12.01     Successor to Company.

         Prior to  termination of the Company's  responsibilities  and duties under this  Agreement  pursuant to Sections 8.04,  10.01,
11.01  (ii) or 11.02 the  Purchaser  shall,  (i)  succeed  to and  assume all of the  Company's  responsibilities,  rights,  duties and
obligations  under this Agreement,  or (ii) appoint a successor  having the  characteristics  set forth in Section 8.02 and which shall
succeed to all rights and assume all of the  responsibilities,  duties and liabilities of the Company under this Agreement prior to the
termination of Company's  responsibilities,  duties and  liabilities  under this  Agreement.  In connection  with such  appointment and
assumption,  the Purchaser may make such  arrangements  for the  compensation of such successor out of payments on Mortgage Loans as it
and such successor shall agree. In the event that the Company's  duties,  responsibilities  and liabilities under this Agreement should
be terminated pursuant to the aforementioned  sections, the Company shall discharge such duties and responsibilities  during the period
from the date it acquires  knowledge of such  termination  until the  effective  date  thereof  with the same degree of  diligence  and
prudence which it is obligated to exercise under this  Agreement,  and shall take no action  whatsoever  that might impair or prejudice
the rights or  financial  condition  of its  successor.  The  resignation  or removal of the  Company  pursuant  to the  aforementioned
sections shall not become  effective until a successor shall be appointed  pursuant to this Section 12.01 and shall in no event relieve
the Company of the  representations  and warranties made pursuant to Sections 3.01 and 3.02 and the remedies available to the Purchaser
under Section 3.03, it being  understood and agreed that the provisions of such Sections 3.01,  3.02, 3.03 and 8.01 shall be applicable
to the Company  notwithstanding  any such sale,  assignment,  resignation  or termination  of the Company,  or the  termination of this
Agreement.

         Any  successor  appointed as provided  herein shall  execute,  acknowledge  and deliver to the Company and to the Purchaser an
instrument  accepting such appointment,  wherein the successor shall make the representations and warranties set forth in Section 3.01,
except for  subsection  (h) with  respect  to the sale of the  Mortgage  Loans and  subsections  (i) and (k)  thereof,  whereupon  such
successor  shall become  fully  vested with all the rights,  powers,  duties,  responsibilities,  obligations  and  liabilities  of the
Company,  with like effect as if originally  named as a party to this  Agreement.  Any  termination  or  resignation  of the Company or
termination of this Agreement  pursuant to Section 8.04, 10.01,  11.01 or 11.02 shall not affect any claims that any Purchaser may have
against the Company arising out of the Company's actions or failure to act prior to any such termination or resignation.

         The Company shall deliver promptly to the successor  servicer the funds in the Custodial  Account,  Subsidy Account and Escrow
Account and all Servicing  Files and related  documents and statements held by it hereunder and the Company shall account for all funds

                                                              74


--------------------------------------------------------------------------------



and shall execute and deliver such  instruments  and do such other things as may reasonably be required to more fully and  definitively
vest in the successor all such rights, powers, duties, responsibilities, obligations and liabilities of the Company.

         Upon a successor's  acceptance of appointment  as such, the Company shall notify by mail the Purchaser of such  appointment in
accordance with the procedures set forth in Section 12.05.

Section 12.02     Amendment.

         This Agreement may be amended from time to time by written agreement signed by the Company and the Purchaser.

Section 12.03     Governing Law.

         This  Agreement  shall be  construed  in  accordance  with the laws of the State of New York and the  obligations,  rights and
remedies of the parties hereunder shall be determined in accordance with such laws.

         Each of the Company and the Purchaser hereby knowingly,  voluntarily and  intentionally  waives any and all rights it may have
to a trial by jury in respect or any litigation  based on, or arising out of, under,  or in connection  with,  this  Agreement,  or any
other documents and instruments  executed in connection  herewith,  or any course of conduct,  course of dealing,  statements  (whether
oral or written),  or actions of the Company or the  Purchaser.  This  provision is a material  inducement  for the  Purchaser to enter
into this Agreement.

Section 12.04     Duration of Agreement.

         This  Agreement  shall continue in existence and effect until  terminated as herein  provided.  This Agreement  shall continue
notwithstanding transfers of the Mortgage Loans by the Purchaser.

Section 12.05     Notices.

         All  demands,  notices  and  communications  hereunder  shall be in  writing  and shall be  deemed to have been duly  given if
personally delivered at or mailed by registered mail, postage prepaid, addressed as follows:

         (i)      if to the Company with respect to servicing and investor reporting issues:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa  50328-0001
                  Attention:  John B. Brown, MAC X2401-042

                  If to the Company with respect to all other issues:

                                                              75


--------------------------------------------------------------------------------



                  Wells Fargo Bank, N.A.
                  7430 New Technology Way
                  Frederick, MD  21703
                  Attention:  Structured Finance Manager, MAC X3906-012

                  In each instance with a copy to:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa  50328-0001
                  Attention:  General Counsel, MAC X2401-06T

                  or such other address as may hereafter be furnished to the Purchaser in writing         by the Company;

         (ii)     if to Purchaser:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Dr., Suite 200
                  Irving, TX  75038
                  Attention:  Ralene Ruyle

         With a copy to:

                  Bear Stearns Mortgage Capital Corp.
                  383 Madison Avenue
                  New York, NY  10179
                  Attention:  Baron Silverstein

Section 12.06     Severability of Provisions.

         If any one or more of the covenants,  agreements,  provisions or terms of this Agreement  shall be held invalid for any reason
whatsoever, then such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining covenants,  agreements,
provisions  or terms of this  Agreement  and shall in no way affect the  validity or  enforceability  of the other  provisions  of this
Agreement.

Section 12.07     Relationship of Parties.

         Nothing  herein  contained  shall be deemed or construed to create a partnership  or joint venture  between the parties hereto
and the services of the Company shall be rendered as an independent contractor and not as agent for the Purchaser.

Section 12.08     Execution; Successors and Assigns.

                                                              76


--------------------------------------------------------------------------------



         This  Agreement may be executed in one or more  counterparts  and by the different  parties  hereto on separate  counterparts,
each of which, when so executed,  shall be deemed to be an original;  such  counterparts,  together,  shall constitute one and the same
agreement.  Subject to Section  8.04,  this  Agreement  shall inure to the benefit of and be binding upon the Company and the Purchaser
and their respective successors and assigns.

Section 12.09     Recordation of Assignments of Mortgage.

         To the extent  permitted by applicable  law, each of the  Assignments of Mortgage is subject to recordation in all appropriate
public offices for real property  records in all the counties or other  comparable  jurisdictions  in which any or all of the Mortgaged
Properties are situated,  and in any other  appropriate  public recording  office or elsewhere,  such recordation to be effected at the
Company's expense in the event recordation is either necessary under applicable law or requested by the Purchaser at its sole option.

Section 12.10     Assignment by Purchaser.

         The  Purchaser  shall have the right,  without the  consent of the Company but subject to the limit set forth in Section  2.02
hereof,  to assign,  in whole or in part,  its interest under this  Agreement  with respect to some or all of the Mortgage  Loans,  and
designate  any person to exercise any rights of the  Purchaser  hereunder,  by  executing an  Assignment,  Assumption  and  Recognition
Agreement  substantially  in the form  attached as Exhibit G and the assignee or designee  shall  accede to the rights and  obligations
hereunder of the Purchaser with respect to such Mortgage  Loans.  All references to the Purchaser in this Agreement  shall be deemed to
include its assignee or designee.

Section 12.11  Solicitation of Mortgagor.

         Neither party shall, after the related Closing Date, take any action to solicit the refinancing of any Mortgage Loan.  It is
understood and agreed that neither (i) promotions undertaken by either party or any affiliate of either party which are directed to
the general public at large, including, without limitation, mass mailings based upon commercially acquired mailing lists, newspaper,
radio, television advertisements nor (ii) serving the refinancing needs of a Mortgagor who, without solicitation, contacts either
party in connection with the refinance of such Mortgage or Mortgage Loan, shall constitute solicitation under this Section.




                                           [Intentionally Blank - Next Page Signature Page]


                                                              77


--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the Company and the Purchaser have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the day and year first above written.


EMC MORTGAGE CORPORATION                                      WELLS FARGO BANK, N.A.
Purchaser                                                     Company

By:______________________________________                     By:______________________________________

Name:____________________________________                     Name:____________________________________

Title:___________________________________                     Title:___________________________________

                                                              78


--------------------------------------------------------------------------------



STATE OF                   )
                           )       ss:
COUNTY OF ___________      )

         On the _____ day of _______________, 20___ before me, a Notary Public in and for said State, personally appeared______________,
known to me to be_____________________________________of Wells Fargo Bank,  N.A., the national  banking  association  that executed the
within  instrument and also known to me to be the person who executed it on behalf of said bank, and  acknowledged to me that such bank
executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office seal the day and year in this  certificate  first above
written.


                                                              ____________________________________________
                                                              Notary Public

                                                              My Commission expires_______________________

                                                              79


--------------------------------------------------------------------------------



STATE OF                            )
                                    )       ss:
COUNTY OF                           )

         On the  _____  day of  _______________,  20___  before  me,  a  Notary  Public  in and for  said  State,  personally  appeared
_____________________________________,  known  to me  to  be  the  ______________________________  of  EMC  Mortgage  Corporation,  the
corporation  that executed the within  instrument and also known to me to be the person who executed it on behalf of said  corporation,
and acknowledged to me that such corporation executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto  set my hand  affixed my office seal the day and year in this  certificate  first above
written.


                                                              ____________________________________________
                                                              Notary Public

                                                              My Commission expires_______________________


                                                              80


--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT A


                                              FORM OF ASSIGNMENT AND CONVEYANCE AGREEMENT

                  On this _____ day of  __________,  20___,  Wells Fargo Bank,  N.A.  (the  "Seller")  as the Seller under that certain
Amended and Restated  Master  Mortgage Loan Purchase  Agreement,  ("Purchase  Agreement") and as the Company under that certain Amended
and Restated Master Seller's  Warranties and Servicing Agreement (the "Servicing  Agreement") each dated as of _______________,  20___,
(collectively,  the "Agreements") does hereby sell, transfer,  assign, set over and convey to EMC Mortgage Corporation as the Purchaser
(the "Purchaser") under the Purchase Agreement,  and Purchaser hereby accepts from Seller,  without recourse,  but subject to the terms
of the  Agreements,  all right,  title and interest of, in and to the Mortgage  Loans  listed on the Mortgage  Loan  Schedule  attached
hereto as Exhibit A, together with the Custodial  Mortgage  Files and Retained  Mortgage Files and all rights and  obligations  arising
under the  documents  contained  therein.  Pursuant  to Section  2.03 of the  Servicing  Agreement,  the Seller  has  delivered  to the
Custodian the documents for each Mortgage Loan to be purchased.  The Servicing  Files  retained by the Seller  pursuant to Section 2.01
of the Servicing Agreement shall be appropriately marked to clearly reflect the sale of the related Mortgage Loans to the Purchaser.

                  Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Agreements.


EMC Mortgage Corporation                                      Wells Fargo Bank, N.A.
Purchaser                                                     Company

By:_________________________________________                  By:_________________________________________

Name:_______________________________________                  Name:_______________________________________

Title:______________________________________                  Title:______________________________________





--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT B


                                                          CUSTODIAL AGREEMENT




--------------------------------------------------------------------------------





                                                                                                                          EXHIBIT C


                                               CONTENTS OF EACH RETAINED MORTGAGE FILE,
                                              SERVICING FILE AND CUSTODIAL MORTGAGE FILE

         With  respect to each  Mortgage  Loan,  the Retained  Mortgage  File and  Custodial  Mortgage  File shall  include each of the
following items,  which shall be available for inspection by the Purchaser and any prospective  Purchaser,  and which shall be retained
by the Company in the Retained  Mortgage  File or Servicing  File or delivered to the  Custodian  pursuant to Sections 2.01 and 2.03 of
the Seller's Warranties and the Servicing Agreement to which this Exhibit is attached (the "Agreement"):

         1.       The  original  Mortgage  Note  bearing  all  intervening  endorsements,   endorsed  "Pay  to  the  order  of  without
                  recourse"  and signed in the name of the Company by an  authorized  officer (in the event that the Mortgage  Loan was
                  acquired by the Company in a merger,  the signature must be in the following  form:  "[Company],  successor by merger
                  to [name of  predecessor]";  and in the event that the Mortgage  Loan was acquired or originated by the Company while
                  doing  business  under  another name,  the signature  must be in the  following  form:  "[Company],  formerly know as
                  [previous name]").

         2.       The original of any guarantee executed in connection with the Mortgage Note (if any).

         3.       The original  Mortgage,  with evidence of recording thereon or a certified true and correct copy of the Mortgage sent
                  for  recordation.  If in connection  with any Mortgage  Loan, the Company cannot deliver or cause to be delivered the
                  original  Mortgage  with  evidence of  recording  thereon on or prior to the related  Closing Date because of a delay
                  caused by the public  recording  office  where such  Mortgage  has been  delivered  for  recordation  or because such
                  Mortgage has been lost or because such public recording office retains the original  recorded  Mortgage,  the Company
                  shall deliver or cause to be delivered to the Custodian, a photocopy of such Mortgage,  together with (i) in the case
                  of a delay caused by the public recording office, an Officer's  Certificate of the Company stating that such Mortgage
                  has been  dispatched to the  appropriate  public  recording  office for  recordation  and that the original  recorded
                  Mortgage or a copy of such Mortgage  certified by such public  recording office to be a true and complete copy of the
                  original recorded Mortgage will be promptly  delivered to the Custodian upon receipt thereof by the Company;  or (ii)
                  in the case of a Mortgage  where a public  recording  office  retains the original  recorded  Mortgage or in the case
                  where a Mortgage is lost after  recordation in a public recording  office, a copy of such Mortgage  certified by such
                  public  recording  office or by the title  insurance  company  that issued the title policy to be a true and complete
                  copy of the original recorded Mortgage.




--------------------------------------------------------------------------------



                  Further,  with respect to MERS Mortgage Loans,  (a) the Mortgage names MERS as the Mortgagee and (b) the requirements
                  set forth in the Electronic Tracking Agreement have been satisfied,  with a conformed recorded copy to follow as soon
                  as the same is received by the Company.

         4.       the  originals or  certified  true copies of any  document  sent for  recordation  of all  assumption,  modification,
                  consolidation or extension agreements, with evidence of recording thereon.

         5.       The original  Assignment of Mortgage for each Mortgage Loan, in form and substance  acceptable for recording  (except
                  for the insertion of the name of the assignee and  recording  information).  The  Assignment of Mortgage must be duly
                  recorded only if recordation is either necessary under applicable law or commonly  required by private  institutional
                  mortgage  investors in the area where the Mortgaged  Property is located or on direction of the Purchaser as provided
                  in the Custodial  Agreement.  If the Assignment of Mortgage is to be recorded,  the Mortgage shall be assigned to the
                  Purchaser.  If the  Assignment of Mortgage is not to be recorded,  the  Assignment of Mortgage  shall be delivered in
                  blank.  If the Mortgage  Loan was acquired by the Company in a merger,  the  Assignment  of Mortgage  must be made by
                  "[Company],  successor by merger to [name of  predecessor]."  If the Mortgage  Loan was acquired or originated by the
                  Company while doing business  under another name, the Assignment of Mortgage must be by "[Company],  formerly know as
                  [previous name]."

         6.       Originals or certified true copies of documents sent for recordation of all  intervening  assignments of the Mortgage
                  with evidence of recording thereon,  or if any such intervening  assignment has not been returned from the applicable
                  recording  office or has been lost or if such public recording  office retains the original  recorded  assignments of
                  mortgage,  the Company  shall  deliver or cause to be delivered  to the  Custodian,  a photocopy of such  intervening
                  assignment,  together with (i) in the case of a delay caused by the public recording office, an Officer's Certificate
                  of the Company stating that such  intervening  assignment of mortgage has been  dispatched to the appropriate  public
                  recording  office for recordation  and that such original  recorded  intervening  assignment of mortgage or a copy of
                  such  intervening  assignment  of mortgage  certified  by the  appropriate  public  recording  office or by the title
                  insurance  company that issued the title policy to be a true and complete copy of the original  recorded  intervening
                  assignment of mortgage will be promptly  delivered to the Custodian upon receipt  thereof by the Company;  or (ii) in
                  the case of an intervening  assignment  where a public  recording  office retains the original  recorded  intervening
                  assignment or in the case where an intervening  assignment is lost after  recordation in a public recording office, a
                  copy of such intervening  assignment  certified by such public recording office to be a true and complete copy of the
                  original recorded intervening assignment.

         7.       The electronic form of PMI Policy as identified by certificate number.

                                                              2


--------------------------------------------------------------------------------



         8.       The original  mortgagee  policy of title insurance or other evidence of title such as a copy of the title  commitment
                  or copy of the preliminary title commitment.

         9.       Any security agreement, chattel mortgage or equivalent executed in connection with the Mortgage.

         10.      Original power of attorney, if applicable.

         11.      For each Cooperative Loan, the original or a seller certified true copy of the following:

                           The original Pledge Agreement entered into by the Mortgagor with respect to such Cooperative Loan;

                           UCC-3 assignment in blank (or equivalent instrument), sufficient under the laws of the jurisdiction where
                           the related Cooperative Apartment is located to reflect of record the sale and assignment of the
                           Cooperative Loan to the Purchaser;

                           Original assignment of Pledge Agreement in blank showing a complete chain of assignment from the originator
                           of the related Cooperative Loan to the Company;

                           Original Form UCC-1 and any continuation statements with evidence of filing thereon with respect to such
                           Cooperative Loan;

                           Cooperative Shares with a Stock Certificate in blank attached;

                           Original Proprietary Lease;

                           Original Assignment of Proprietary Lease, in blank, and all intervening assignments thereof;

                           Original recognition agreement of the interests of the mortgagee with respect to the Cooperative Loan by
                           the Cooperative, the stock of which was pledged by the related Mortgagor to the originator of such
                           Cooperative Loan; and

                           Originals  of any  assumption,  consolidation  or  modification  agreements  relating  to  any of the  items
                           specified above.

With respect to each Mortgage  Loan,  the Servicing  File shall include each of the following  items to the extent in the possession of
the Company or in the possession of the Company's agent(s):

         12.      The original  hazard  insurance  policy and, if required by law, flood insurance  policy,  in accordance with Section
                  4.10 of the Agreement.

         13.      Residential loan application.

         14.      Mortgage Loan closing statement.

                                                              3


--------------------------------------------------------------------------------



         15.      Verification of employment and income,  unless originated under the Company's Limited Documentation  program,  Fannie
                  Mae Timesaver Plus.

         16.      Verification of acceptable evidence of source and amount of down payment.

         17.      Credit report on the Mortgagor.

         18.      Residential appraisal report.

         19.      Photograph of the Mortgaged Property.

         20.      Survey of the Mortgage property, if required by the title company or applicable law.

         21.      Copy of each instrument necessary to complete  identification of any exception set forth in the exception schedule in
                  the title policy, i.e. map or plat, restrictions, easements, sewer agreements, home association declarations, etc.

         22.      All required disclosure statements.

         23.      If available, termite report, structural engineer's report, water potability and septic certification.

         24.      Sales contract, if applicable.

         25.      Evidence of payment of taxes and insurance premiums,  insurance claim files,  correspondence,  current and historical
                  computerized data files, and all other processing,  underwriting and closing papers and records which are customarily
                  contained in a mortgage  loan file and which are  required to document  the Mortgage  Loan or to service the Mortgage
                  Loan.

         26.      Amortization schedule, if available.

         27.      Payment history for any Mortgage Loan that has been closed for more than 90 days.


         In the event an Officer's  Certificate  of the Company is delivered to the  Custodian  because of a delay caused by the public
recording  office in returning  any recorded  document,  the Company  shall  deliver to the  Custodian,  within 240 days of the related
Closing Date, an Officer's  Certificate which shall (i) identify the recorded  document,  (ii) state that the recorded document has not
been delivered to the Custodian due solely to a delay caused by the public recording  office,  (iii) state the amount of time generally
required by the applicable  recording office to record and return a document  submitted for recordation,  and (iv) specify the date the

                                                              4


--------------------------------------------------------------------------------



applicable  recorded  document  will be delivered  to the  Custodian.  The Company  shall be required to deliver to the  Custodian  the
applicable  recorded  document by the date  specified in (iv) above.  An extension of the date specified in (iv) above may be requested
from the Purchaser, which consent shall not be unreasonably withheld.

                                                              5


--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT D


                                                  SERVICING CRITERIA TO BE ADDRESSED
                                                      IN ASSESSMENT OF COMPLIANCE


------------------- ----------------------------------------------------------------------------- ------------------- -------------------
 Reg AB Reference                                Servicing Criteria                                   Applicable         Inapplicable
                                                                                                  Servicing Criteria  Servicing Criteria
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                                          General Servicing Considerations
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(1)(i)        Policies and procedures are instituted to monitor any performance or other
                         triggers and events of default in accordance with the transaction
                                                    agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(1)(ii)      If any material servicing activities are outsourced to third parties,
                    policies and procedures are instituted to monitor the third party's
                    performance and compliance with such servicing activities.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Any requirements in the transaction agreements to maintain a back-up
1122(d)(1)(iii)     servicer for the mortgage loans are maintained.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(1)(iv)      A fidelity bond and errors and omissions policy is in effect on the party
                    participating in the servicing function throughout the reporting period in
                    the amount of coverage required by and otherwise in accordance with the
                    terms of the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                                         Cash Collection and Administration
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(2)(i)       Payments on mortgage loans are deposited into the appropriate custodial
                    bank accounts and related bank clearing accounts no more than two business
                    days following receipt, or such other number of days specified in the
                    transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Disbursements made via wire transfer on behalf of an obligor or to an
1122(d)(2)(ii)      investor are made only by authorized personnel.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Advances of funds or guarantees regarding collections, cash flows or
                    distributions, and any interest or other fees charged for such advances,
1122(d)(2)(iii)     are made, reviewed and approved as specified in the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    The related accounts for the transaction, such as cash reserve accounts or
                    accounts established as a form of overcollateralization, are separately
                    maintained (e.g., with respect to commingling of cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Each custodial account is maintained at a federally insured depository
                    institution as set forth in the transaction agreements. For purposes of
                    this criterion, "federally insured depository institution" with respect to
                    a foreign financial institution means a foreign financial institution that
1122(d)(2)(v)       meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(2)(vi)      Unissued checks are safeguarded so as to prevent unauthorized access.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(2)(vii)     Reconciliations are prepared on a monthly basis for all asset-backed
                    securities related bank accounts, including custodial accounts and related
                    bank clearing accounts. These reconciliations are (A) mathematically
                    accurate; (B) prepared within 30 calendar days after the bank statement
                    cutoff date, or such other number of days specified in the transaction
                    agreements; (C) reviewed and approved by someone other than the person who
                    prepared the reconciliation; and (D) contain explanations for reconciling
                    items. These reconciling items are resolved within 90 calendar days of
                    their original identification, or such other number of days specified in
                    the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                                         Investor Remittances and Reporting
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(3)(i)       Reports to investors, including those to be filed with the Commission, are
                    maintained in accordance with the transaction agreements and applicable
                    Commission requirements. Specifically, such reports (A) are prepared in
                    accordance with timeframes and other terms set forth in the transaction
                    agreements; (B) provide information calculated in accordance with the terms
                    specified in the transaction agreements; (C) are filed with the Commission
                    as required by its rules and regulations; and (D) agree with investors' or
                    the trustee's records as to the total unpaid principal balance and number
                    of mortgage loans serviced by the Servicer.




--------------------------------------------------------------------------------



------------------- ----------------------------------------------------------------------------- ------------------- -------------------
Reg AB Reference                                 Servicing Criteria                                   Applicable         Inapplicable
                                                                                                  Servicing Criteria  Servicing Criteria
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                                         Pool Asset Administration (cont'd)
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(3)(ii)      Amounts due to investors are allocated and remitted in accordance with
                    timeframes, distribution priority and other terms set forth in the
                    transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Disbursements made to an investor are posted within two business days to
                    the Servicer's investor records, or such other number of days specified in
1122(d)(3)(iii)     the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Amounts remitted to investors per the investor reports agree with cancelled
1122(d)(3)(iv)      checks, or other form of payment, or custodial bank statements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                                             Pool Asset Administration
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
1122(d)(4)(i)       Collateral or security on mortgage loans is maintained as required by the
                    transaction agreements or related mortgage loan documents.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Mortgage loan and related documents are safeguarded as required by the
1122(d)(4)(ii)      transaction agreements
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Any additions, removals or substitutions to the asset pool are made,
                    reviewed and approved in accordance with any conditions or requirements in
1122(d)(4)(iii)     the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Payments on mortgage loans, including any payoffs, made in accordance with
                    the related mortgage loan documents are posted to the Servicer's obligor
                    records maintained no more than two business days after receipt, or such
                    other number of days specified in the transaction agreements, and allocated
                    to principal, interest or other items (e.g., escrow) in accordance with the
1122(d)(4)(iv)      related mortgage loan documents.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    The Servicer's records regarding the mortgage loans agree with the
1122(d)(4)(v)       Servicer's records with respect to an obligor's unpaid principal balance.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Changes with respect to the terms or status of an obligor's mortgage loans
                    (e.g., loan modifications or re-agings) are made, reviewed and approved by
                    authorized personnel in accordance with the transaction agreements and
1122(d)(4)(vi)      related pool asset documents.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Loss mitigation or recovery actions (e.g., forbearance plans, modifications
                    and deeds in lieu of foreclosure, foreclosures and repossessions, as
                    applicable) are initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)     timeframes or other requirements established by the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Records documenting collection efforts are maintained during the period a
                    mortgage loan is delinquent in accordance with the transaction agreements.
                    Such records are maintained on at least a monthly basis, or such other
                    period specified in the transaction agreements, and describe the entity's
                    activities in monitoring delinquent mortgage loans including, for example,
                    phone calls, letters and payment rescheduling plans in cases where
1122(d)(4)(viii)    delinquency is deemed temporary (e.g., illness or unemployment).
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Adjustments to interest rates or rates of return for mortgage loans with
1122(d)(4)(ix)      variable rates are computed based on the related mortgage loan documents.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Regarding any funds held in trust for an obligor (such as escrow accounts):
                    (A) such funds are analyzed, in accordance with the obligor's mortgage loan
                    documents, on at least an annual basis, or such other period specified in
                    the transaction agreements; (B) interest on such funds is paid, or
                    credited, to obligors in accordance with applicable mortgage loan documents
                    and state laws; and (C) such funds are returned to the obligor within 30
                    calendar days of full repayment of the related mortgage loans, or such
1122(d)(4)(x)       other number of days specified in the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Payments made on behalf of an obligor (such as tax or insurance payments)
                    are made on or before the related penalty or expiration dates, as indicated
                    on the appropriate bills or notices for such payments, provided that such
                    support has been received by the servicer at least 30 calendar days prior
                    to these dates, or such other number of days specified in the transaction
1122(d)(4)(xi)      agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Any late payment penalties in connection with any payment to be made on
                    behalf of an obligor are paid from the Servicer's funds and not charged to
                    the obligor, unless the late payment was due to the obligor's error or
1122(d)(4)(xii)     omission.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Disbursements made on behalf of an obligor are posted within two business
                    days to the obligor's records maintained by the servicer, or such other
1122(d)(4)(xiii)    number of days specified in the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Delinquencies, charge-offs and uncollectible accounts are recognized and
1122(d)(4)(xiv)     recorded in accordance with the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------

                                                              2


--------------------------------------------------------------------------------



------------------- ----------------------------------------------------------------------------- ------------------- -------------------
                    Any external enhancement or other support, identified in Item 1114(a)(1)
                    through (3) or Item 1115 of Regulation AB, is maintained as set forth in
1122(d)(4)(xv)      the transaction agreements.
------------------- ----------------------------------------------------------------------------- ------------------- -------------------

                                                                                                                         EXHIBIT E


                                                    FORM OF SARBANES CERTIFICATION

         Re:      The [ ] agreement dated as of [ ], 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

I,  ________________________________,  the _______________________ of [Name of Servicer],  certify to [the Owner], [the Depositor], and
the [Master  Servicer]  [Securities  Administrator]  [Trustee],  and their officers,  with the knowledge and intent that they will rely
upon this certification, that:

         (1)      I have  reviewed  the  servicer  compliance  statement  of the  Servicer  provided  in  accordance  with Item 1123 of
         Regulation  AB (the  "Compliance  Statement"),  the report on  assessment  of the  Servicer's  compliance  with the  servicing
         criteria set forth in Item 1122(d) of Regulation AB (the "Servicing  Criteria"),  provided in accordance with Rules 13a-18 and
         15d-18 under  Securities  Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122 of Regulation AB (the "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage Loans by the Servicer  during 200[ ] that were
         delivered  by the  Servicer  to the  [Depositor]  [Master  Servicer]  [Securities  Administrator]  [Trustee]  pursuant  to the
         Agreement (collectively, the "Servicer Servicing Information");

         (2)      Based on my knowledge,  the Servicer Servicing  Information,  taken as a whole, does not contain any untrue statement
         of a material fact or omit to state a material fact necessary to make the statements  made, in the light of the  circumstances
         under which such  statements  were made, not misleading  with respect to the period of time covered by the Servicer  Servicing
         Information;

         (3)      Based on my knowledge,  all of the Servicer Servicing  Information  required to be provided by the Servicer under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

         (4)      I am  responsible  for  reviewing  the  activities  performed by the Servicer  under the  Agreement,  and based on my
         knowledge  and the  compliance  review  conducted  in  preparing  the  Compliance  Statement  and except as  disclosed  in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report, the Servicer has fulfilled its obligations under
         the Agreement; and

         (5)      The  Compliance  Statement,  the  Servicing  Assessment  and the  Attestation  Report  required to be provided by the Servicer
         pursuant to the Agreement have been provided to the [Depositor]  [Master  Servicer].  Any material  instances of noncompliance




--------------------------------------------------------------------------------



         described in such reports have been disclosed to the [Depositor]  [Master  Servicer].  Any material  instance of noncompliance
         with the Servicing Criteria has been disclosed in such reports.


                                                            Date:

                                                            By:___________________________________________
                                                            Name:_________________________________________
                                                            Title:________________________________________




--------------------------------------------------------------------------------




                                                                                                                         EXHIBIT F


                                             FORM OF SARBANES-OXLEY BACK-UP CERTIFICATION

I,  ______________________,  Vice  President  of Wells  Fargo Bank,  N.A.  (the  "Servicer"),  certify to  __________________,  and its
officers,  directors,  agents and affiliates (the "Sarbanes  Certifying Party"),  and with the knowledge and intent that they will rely
upon this certification, that:

         (i)      Based on my knowledge,  the  information  relating to the Mortgage Loans and the servicing  thereof  submitted by the
                  Servicer to the Sarbanes  Certifying  Party which is used in connection  with  preparation of the reports on Form 8-K
                  and the  annual  report  on Form  10-K  filed  with the  Securities  and  Exchange  Commission  with  respect  to the
                  Securitization,  taken as a whole,  does not  contain  any untrue  statement  of a  material  fact or omit to state a
                  material fact necessary to make the statements made, in light of the  circumstances  under which such statements were
                  made, not misleading as of the date of this certification;

         (ii)     The  servicing  information  required to be provided  to the  Sarbanes  Certifying  Party by the  Servicer  under the
                  relevant servicing agreement has been provided to the Sarbanes Certifying Party;

         (iii)    I am responsible for reviewing the activities  performed by the Servicer under the relevant  servicing  agreement and
                  based upon the review required by the relevant servicing  agreement,  and except as disclosed in the Annual Statement
                  of Compliance,  the Annual Independent  Public  Accountant's  Servicing Report and all servicing  reports,  officer's
                  certificates  and other  information  relating to the  servicing  of the  Mortgage  Loans  submitted  to the Sarbanes
                  Certifying  Party,  the  Servicer  has, as of the date of this  certification  fulfilled  its  obligations  under the
                  relevant servicing agreement; and

(iv)     I have disclosed to the Sarbanes  Certifying  Party all significant  deficiencies  relating to the Servicer's  compliance with
                  the minimum  servicing  standards  in  accordance  with a review  conducted  in  compliance  with the Uniform  Single
                  Attestation Program for Mortgage Bankers or similar standard as set forth in the relevant servicing agreement.

         (v)      The Servicer shall indemnify and hold harmless the Sarbanes Certifying Party and its officers,  directors, agents and
                  affiliates from and against any losses, damages,  penalties,  fines,  forfeitures,  reasonable legal fees and related
                  costs,  judgments  and other costs and  expenses  arising out of or based upon a breach by the Servicer or any of its
                  officers,  directors,  agents or affiliates of its obligations under this Certification or the negligence,  bad faith
                  or willful  misconduct  of the  Servicer in  connection  therewith.  If the  indemnification  provided  for herein is
                  unavailable or insufficient to hold harmless the Sarbanes  Certifying  Party,  then the Servicer agrees that it shall




--------------------------------------------------------------------------------



                  contribute to the amount paid or payable by the Sarbanes Certifying Party as a result of the losses,  claims, damages
                  or liabilities of the Sarbanes  Certifying  Party in such  proportion as is appropriate to reflect the relative fault
                  of the Sarbanes  Certifying  Party on the one hand and the Servicer on the other in  connection  with a breach of the
                  Servicer's  obligations under this  Certification or the Servicer's  negligence,  bad faith or willful  misconduct in
                  connection therewith.

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the Servicer.

Dated:                                                        By:
                                                              Name:
                                                              Title:




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT G

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT


                                                                                        ____________, 20__


         ASSIGNMENT,   ASSUMPTION  AND  RECOGNITION  AGREEMENT,   dated  ___________________,   20____  between  _________________,   a
_________________  corporation  having  an  office  at  _________________  ("Assignor")  and  _________________,  having  an  office at
_________________ ("Assignee"):

         For and in  consideration  of the sum of one dollar ($1.00) and other valuable  consideration  the receipt and  sufficiency of
which are hereby acknowledge, and of the mutual covenants herein contained, the parties hereto hereby agree as follows:

         1.       The Assignor hereby grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor,  as
Purchaser,  in, to and under that certain  Seller's  Warranties  and  Servicing  Agreement,  (the  "Seller's  Warranties  and Servicing
Agreement"),  dated  as  of  _________________,  by  and  between  _________________  (the  "Purchaser"),  and  _________________  (the
"Company"),  and the Mortgage Loans delivered  thereunder by the Company to the Assignor,  and that certain Custodial  Agreement,  (the
"Custodial  Agreement"),  dated  as of  _________________,  by  and  among  the  Company,  the  Purchaser  and  _________________  (the
"Custodian").

         2.       The Assignor warrants and represents to, and covenants with, the Assignee that:

                  a.       The Assignor is the lawful owner of the  Mortgage  Loans with the full right to transfer the Mortgage  Loans
free from any and all claims and encumbrances whatsoever;

                  b.       The Assignor  has not received  notice of, and has no  knowledge  of, any  offsets,  counterclaims  or other
defenses available to the Company with respect to the Seller's Warranties and Servicing Agreement or the Mortgage Loans;

                  c.       The Assignor has not waived or agreed to any waiver under, or agreed to any amendment or other  modification
of, the Seller's Warranties and Servicing  Agreement,  the Custodial Agreement or the Mortgage Loans,  including without limitation the
transfer of the servicing  obligations  under the Seller's  Warranties and Servicing  Agreement.  The Assignor has no knowledge of, and
has not received notice of, any waivers under or amendments or other  modifications of, or assignments of rights or obligations  under,
the Seller's Warranties and Servicing Agreement or the Mortgage Loans; and

                  d.       Neither the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security  with, any person in any manner,  or made any general  solicitation  by means of general  advertising or in any
other manner,  or taken any other action which would  constitute a distribution of the Mortgage Loans under the Securities Act or which
would render the disposition of the Mortgage Loans a violation of Section 5 of the 33 Act or require registration pursuant thereto.




--------------------------------------------------------------------------------



         3.       That Assignee  warrants and represent to, and covenants with, the Assignor and the Company  pursuant to Section 12.10
of the Seller's Warranties and Servicing Agreement that:

                  a.       The  Assignee  agrees to be bound,  as  Purchaser,  by all of the terms,  covenants  and  conditions  of the
Seller's Warranties and Servicing Agreement,  the Mortgage Loans and the Custodial  Agreement,  and from and after the date hereof, the
Assignee assumes for the benefit of each of the Company and the Assignor all of the Assignor's obligations as purchaser thereunder;

                  b.       The  Assignee  understands  that  the  Mortgage  Loans  have  not been  registered  under  the 33 Act or the
securities laws of any state;

                  c.       The purchase price being paid by the Assignee for the Mortgage  Loans are in excess of $250,000.00  and will
be paid by cash remittance of the full purchase price within 60 days of the sale;

                  d.       The Assignee is acquiring the Mortgage  Loans for  investment for its own account only and not for any other
person.  In this connection,  neither the Assignee nor any person  authorized to act therefor has offered to Mortgage Loans by means of
any general advertising or general  solicitation within the meaning of Rule 502(c) of US Securities and Exchange Commission  Regulation
D, promulgated under the Securities Act;

                  e.       The Assignee considers itself a substantial  sophisticated  institutional investor having such knowledge and
experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of  investment  in the Mortgage
Loans;

                  f.       The Assignee has been  furnished  with all  information  regarding the Mortgage  Loans that it has requested
from the Assignor or the Company;

                  g.       Neither the Assignee nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise
disposed of the Mortgage Loans,  any interest in the Mortgage Loans or any other similar  security to, or solicited any offer to buy or
accept a transfer,  pledge or other  disposition  of the  Mortgage  Loans,  any  interest in the  Mortgage  Loans or any other  similar
security  from, or otherwise  approached or negotiated  with respect to the Mortgage  Loans,  any interest in the Mortgage Loans or any
other similar  security with, any person in any manner which would  constitute a distribution of the Mortgage Loans under the 33 Act or
which would render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 33 Act or require  registration  pursuant
thereto,  nor will it act, nor has it  authorized  or will it authorize  any person to act, in such manner with respect to the Mortgage
Loans; and

                  h.       Either (1) the Assignee is not an employee  benefit plan ("Plan")  within the meaning of section 3(3) of the
Employee  Retirement  Income  Security  Act of 1974,  as amended  ("ERISA")  or a plan  (also  "Plan")  within  the  meaning of section
4975(e)(1)  of the Internal  Revenue Code of 1986  ("Code"),  and the Assignee is not directly or  indirectly  purchasing  the Mortgage
Loans on behalf of,  investment  manager of, as named  fiduciary  of, as Trustee of, or with assets of, a Plan;  or (2) the  Assignee's
purchase of the Mortgage Loans will not result in a prohibited transaction under section 406 of ERISA or section 4975 of the Code.

                  i.       The Assignee's address for purposes of all notices and correspondence  related to the Mortgage Loans and the
Seller's Warranties and Servicing Agreements is:

                           _____________________________________________________




--------------------------------------------------------------------------------




                           _____________________________________________________

                           _____________________________________________________

                           Attention: _________________

         The Assignee's wire transfer  instructions  for purposes of all remittances and payments related to the Mortgage Loans and the
Seller's Warranties and Servicing Agreement is:

                           _____________________________________________________

                           _____________________________________________________

                           _____________________________________________________

                           Attention: _________________

         4.       From and after the date hereof,  the Company  shall note the  transfer of the  Mortgage  Loans to the Assignee in its
books and records,  the Company  shall  recognize  the Assignee as the owner of the Mortgage  Loans and the Company  shall  service the
Mortgage  Loans for the benefit of the Assignee  pursuant to the Seller's  Warranties and Servicing  Agreement,  the terms of which are
incorporated  herein by reference.  It is the intention of the Assignor,  the Company and the Assignee that the Seller's Warranties and
Servicing  Agreement  shall be binding upon and inure to the benefit of the Company and the Assignee  and their  respective  successors
and assigns.

                                                          [Signatures Follow]



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption to be executed by their duly authorized officers
as of the date first above written.



________________________________                     _________________________________________
Assignor                                             Assignee

By:_____________________________                     By:______________________________________

Name:___________________________                     Name:____________________________________

Its:____________________________                     Its:_____________________________________

Tax Payer Identification No.:                        Tax Payer Identification No.:
________________________________                     _________________________________




--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT H

                                                         ELECTRONIC DATA FILE

         (1)      the street address of the Mortgaged Property including the city, state, county and zip code;

         (2)      a code indicating whether the Mortgaged Property is a single family residence, a 2-4 family dwelling, a PUD, a
                  cooperative, a townhouse, manufactured housing or a unit in a condominium project;

         (3)      the Mortgage Interest Rate as of the Cut-off Date;

         (4)      the current Monthly Payment;

         (5)      loan term, number of months;

         (6)      the stated maturity date;

         (7)      the Stated Principal Balance of the Mortgage Loan as of the close of business on the Cut-off Date, after deduction
                  of payments of principal due on or before the Cut-off Date;

         (8)      the Loan-to-Value Ratio;

         (9)      a code indicating whether the Mortgage Loan is an Interest Only Mortgage Loan;

         (10)     a code indicating whether the Mortgage Loan is a temporary buydown (Y or N);

         (11)     the Servicing Fee Rate;

         (12)     a code indicating whether the Mortgage Loan is covered by lender-paid mortgage insurance (Y or N);

         (13)     a code indicating whether the Mortgage Loan is a Time$aver® Mortgage Loan (Y or N);

         (14)     the Mortgagor's first and last name;

         (15)     a code indicating whether the Mortgaged Property is owner-occupied;

         (16)     the remaining months to maturity from the Cut-off Date, based on the original amortization schedule;

         (17)     the date on which the first Monthly Payment was due on the Mortgage Loan;




--------------------------------------------------------------------------------



         (18)     the last Due Date on which a Monthly Payment was actually applied to the actual principal balance;

         (19)     the original principal amount of the Mortgage Loan;

         (20)     a code indicating the purpose of the loan (i.e., purchase, financing, rate/term refinancing, cash-out refinancing);

         (21)     the Mortgage Interest Rate at origination;

         (22)     the date on which the first Monthly Payment was due on the Mortgage Loan;

         (23)     a code indicating the documentation style (i.e., full (providing two years employment verification - 2 years W-2's
                  and current pay stub or 2 years 1040's for self employed borrowers), alternative or reduced);

         (24)     a code indicating if the Mortgage Loan is subject to a PMI Policy;

         (25)     the Appraised Value of the Mortgage Property;

         (26)     the sale price of the Mortgaged Property, if applicable;

         (27)     the Mortgagor's Underwriting FICO Score;

         (28)     term of prepayment penalty in years;

         (29)     a code indicating the product type;

         (30)     a code indicating the credit grade of the Mortgage Loan;

         (31)     the unpaid balance of the Mortgage Loan as of the close of business on the Cut-off Date, after deduction of all
                  payments of principal;

         (32)     the Note date of the Mortgage Loan;

         (33)     the mortgage insurance certificate number and percentage of coverage, if applicable;

         (34)     the Mortgagor's date of birth;

         (35)     the MIN Number for each Mortgage Loan, if applicable;

         (36)     employer name;

         (37)     subsidy program code;




--------------------------------------------------------------------------------



         (38)     servicer name;

         (39)     the combined Loan-to-Value Ratio;

         (40)     the total Loan-to-Value Ratio;

         (41)     whether the Mortgage Loan is convertible (Y or N);

(42)     a code indicating whether the Mortgage Loan is a relocation loan (Y or N);

         (43)     a code indicating whether the Mortgage Loan is a leasehold loan (Y or N);

         (44)     a code indicating whether the Mortgage Loan is an Alt A loan (Y or N);

         (45)     a code indicating whether the Mortgage Loan is a no ratio loan (Y or N);

         (46)     a code indicating whether the Mortgage Loan is a Pledged Asset Mortgage Loan (Y or N);

         (47)     effective LTV percentage for Pledged Asset Mortgage Loans;

         (48)     citizenship type code;

         (49)     a code indicating whether the Mortgage Loan is a conforming or non-conforming loan, based on the original loan
                  balance;

         (50)     the name of the client for which the Mortgage Loan was originated;

         (51)     the program code;

         (52)     the loan sub doc code;

         (53)     the remaining interest-only term for Interest Only Mortgage Loans;

                                                    The Company shall provide the following
                                                  For the Home Mortgage Disclosure Act (HMDA):

         (54)     the Mortgagor's and co-Mortgagor's (if applicable) ethnicity;

         (55)     the Mortgagor's and co-Mortgagor's (if applicable) race;

         (56)     lien status;

         (57)     for cash-out refinance loans, the cash purpose;

         (58)     the Mortgagor's and co-Mortgagor's (if applicable) gender;




--------------------------------------------------------------------------------



         (59)     the Mortgagor's and co-Mortgagor's (if applicable) social security numbers;

         (60)     the number of units for the property;

         (61)     the year in which the property was built;

         (62)     the qualifying monthly income of the Mortgagor;

         (63)     the number of bedrooms contained in the property;

         (64)     a code indicating first time buyer (Y or N);

         (65)     the total rental income, if any;

                                                     The Seller shall provide the following
                                            for the adjustable rate Mortgage Loans (if applicable):

         (66)     the maximum Mortgage Interest Rate under the terms of the Mortgage Note;

         (67)     the Periodic Interest Rate Cap;

         (68)     the Index;

         (69)     the next Adjustment Date;

         (70)     the Gross Margin; and

         (71)     the lifetime interest rate cap.




--------------------------------------------------------------------------------



                                                MASTER MORTGAGE LOAN PURCHASE AGREEMENT


         This is an Amended and Restated Master  Mortgage Loan Purchase  Agreement (the  "Agreement"),  dated as of November 1, 2004 by
and between EMC Mortgage  Corporation,  having an office at 909 Hidden Ridge Drive,  Suite 200, Irving,  Texas 75038 (the  "Purchaser")
and Wells Fargo Bank, N.A., having an office at 1 Home Campus, Des Moines, Iowa 50328-0001 (the "Seller").

                                                          W I T N E S S E T H

         WHEREAS, the Seller agrees to sell, and the Purchaser agrees to purchase,  from time to time certain conventional  residential
mortgage loans (the "Mortgage Loans") on a servicing retained basis as described herein:

         WHEREAS,  the Mortgage  Loans shall be delivered as pools of whole loans (each a "Loan  Package") on various dates as provided
herein (each a "Closing Date"); and

         WHEREAS,  the  parties  intend  hereby to set forth the terms and  conditions  upon which the  proposed  Transactions  will be
effected.

         NOW  THEREFORE,  in  consideration  of the promises and the mutual  agreements  set forth herein,  the parties hereto agree as
follows:

         SECTION 1.         All capitalized  terms not otherwise  defined herein have the respective  meanings set forth in the Amended
and Restated Master Seller's  Warranties and Servicing  Agreement,  dated as of the date herewith  (the"Master  Seller's Warranties and
Servicing Agreement").

         SECTION 2.  Agreement  to  Purchase.  The Seller  agrees to sell,  and the  Purchaser  agrees to  purchase  from time to time,
Mortgage Loans having an aggregate  principal  balance on the applicable  related Cut-off Date in an amount as set forth in the related
Commitment  Letters or in such other amount as agreed by the  Purchaser and the Seller as evidenced by the actual  aggregate  principal
balance of the Mortgage  Loans in the related Loan Package  accepted by the Purchaser on the related  Closing Date.  The Mortgage Loans
will be delivered pursuant to the Master Seller's Warranties and Servicing Agreement.

         SECTION 3.         Mortgage Schedules.  The Seller will provide the Purchaser with certain information  constituting a listing
of the Mortgage Loans to be purchased  under this Agreement for each  Transaction  (the "Mortgage Loan  Schedule").  Each Mortgage Loan
Schedule shall conform to the definition of "Mortgage Loan Schedule" under the Master Seller's Warranties and Servicing Agreement.

         SECTION 4.        Purchase Price.  The purchase price for each Loan Package (the "Purchase  Price") shall be the percentage of
par as stated in the related Commitment Letter,  multiplied by the aggregate  principal balance, as of the related Cut-off Date, of the
Mortgage Loans listed in the related Loan Package,  after application of scheduled  payments of principal for such related Loan Package




--------------------------------------------------------------------------------



due on or before the related  Cut-off Date whether or not  collected.  The purchase  price for a Loan Package may be adjusted as stated
in the related Commitment Letter.

         In addition  to the  Purchase  Price,  the  Purchaser  shall pay to the Seller,  at closing,  accrued  interest on the initial
principal  amount of the Mortgage Loans at the weighted  average  Mortgage Loan  Remittance Rate for each Loan Package from the related
Cut-off Date through the day prior to the related Closing Date, inclusive.

         With respect to each Loan  Package,  the  Purchaser  shall be entitled to (1) all  scheduled  principal  due after the related
Cut-off Date, (2) all other  recoveries of principal  collected after the related Cut-off Date (provided,  however,  that all scheduled
payments of  principal  due on or before the related  Cut-off Date and  collected  by the Seller  after the related  Cut-off Date shall
belong to the  Seller),  and (3) all  payments of interest on the  Mortgage  Loans at the  Mortgage  Loan  Remittance  Rate (minus that
portion of any such payment  which is  allocable  to the period  prior to the related  Cut-off  Date).  The  principal  balance of each
Mortgage Loan as of the related  Cut-off Date is  determined  after  application  of payments of principal due on or before the related
Cut-off Date  whether or not  collected.  Therefore,  payments of scheduled  principal  and interest  prepaid for a due date beyond the
related  Cut-off  Date shall not be applied to the  principal  balance as of the related  Cut-off  Date.  Such prepaid  amounts  (minus
interest at the Servicing  Fee Rate) shall be the property of the  Purchaser.  The Seller shall  deposit any such prepaid  amounts into
the Custodial  Account,  which account is established  for the benefit of the Purchaser for subsequent  remittance by the Seller to the
Purchaser.

         SECTION 5.        Examination  of Mortgage  Files.  Prior to each Closing Date,  the Seller shall (a) deliver to the Purchaser
in escrow,  for examination,  the Mortgage File for each Mortgage Loan,  including a copy of the Assignment of Mortgage,  pertaining to
each Mortgage Loan, or (b) make the Mortgage  Files  available to the Purchaser for  examination at the Seller's  offices or such other
location as shall  otherwise be agreed upon by the Purchaser and the Seller.  Such  examination  may be made by the Purchaser or by any
prospective  purchaser of the Mortgage  Loans from the  Purchaser,  at any time before or after such related  Closing Date,  upon prior
reasonable  notice to the Seller.  The fact that the Purchaser or any prospective  purchaser of the Mortgage Loans has conducted or has
failed to conduct  any  partial or  complete  examination  of the  Mortgage  Files  shall not  affect  the  Purchaser's  (or any of its
successor's)  rights to demand repurchase,  substitution or other relief as provided under the Master Seller's Warranties and Servicing
Agreement.

         Prior to Seller's  receipt of the Purchase  Price,  the Purchaser  shall cause the Custodian to act as bailee for the sole and
exclusive  benefit of the Seller pursuant to the Custodial  Agreement and act only in accordance with Seller's  instructions.  Upon the
Seller's  receipt of the Purchase Price,  the Seller shall provide  notification to the Custodian to release  ownership of the Mortgage
Loan Documents  contained in the Custodial  Mortgage  File.  Such  notification  shall be in a form of a written notice by facsimile or
other  electronic  media,  with a copy sent to the  Purchaser.  Subsequent to such  release,  such  Mortgage  Loan  Documents  shall be
retained by the Custodian for the benefit of the  Purchaser.  All Mortgage Loan  Documents  related to Mortgage  Loans not purchased by




--------------------------------------------------------------------------------



the  Purchaser on the Closing  Date,  shall be  maintained  by the Custodian for the benefit of the Seller and shall be returned to the
Seller within two (2) Business Days after the Closing Date.

         SECTION 6.         Representations,  Warranties and Agreements of Seller.  The Seller agrees and  acknowledges  that it shall,
as a condition to the  consummation of the transactions  contemplated  hereby,  make the  representations  and warranties  specified in
Section 3.01 and 3.02 of the Master Seller's  Warranties and Servicing  Agreement,  as of each related Closing Date. The meaning of the
term  "Agreement"  as used in Sections  3.01 and 3.02 of the Master  Seller's  Warranties  and Servicing  Agreement  shall include this
Agreement.   The  Seller,  without  conceding  that  the  Mortgage  Loans  are  securities,   hereby  makes  the  following  additional
representations, warranties and agreements which shall be deemed to have been made as of the related Closing Date:

         a)       neither the Seller nor anyone acting on its behalf has offered,  transferred,  pledged, sold or otherwise disposed of
         any Mortgage  Loans,  any interest in any Mortgage  Loans or any other  similar  security to, or solicited any offer to buy or
         accept a transfer,  pledge or other  disposition  of any  Mortgage  Loans,  any  interest in any  Mortgage  Loans or any other
         similar  security  from,  or otherwise  approached  or  negotiated  with respect to any  Mortgage  Loans,  any interest in any
         Mortgage  Loans or any other similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action which would  constitute a distribution of the Mortgage
         Loans under the  Securities  Act or which would render the  disposition  of any Mortgage Loans a violation of Section 5 of the
         Securities  Act or require  registration  pursuant  thereto,  nor will it act, nor has it  authorized or will it authorize any
         person to act, in such manner with respect to the Mortgage Loans; and

         b)       the Seller has not dealt with any broker or agent or anyone  else who might be  entitled  to a fee or  commission  in
         connection with this transaction other than the Purchaser.

         SECTION 7.         Representation,  Warranties and Agreement of Purchaser. The Purchaser,  without conceding that the Mortgage
Loans are  securities,  hereby makes the following  representations,  warranties and  agreements,  which shall have been deemed to have
been made as of the related Closing Date.

         a)       the  Purchaser  understands  that the  Mortgage  Loans  have not been  registered  under  the  Securities  Act or the
         securities laws of any state;

         b)       the Purchaser is acquiring the Mortgage Loans for its own account only and not for any other person;

         c)       the  Purchaser  considers  itself a  substantial,  sophisticated  institutional  investor  having such  knowledge and
         experience  in financial  and business  matters that it is capable of  evaluating  the merits and risks of  investment  in the
         Mortgage Loans;




--------------------------------------------------------------------------------



         d)       the Purchaser has been  furnished with all  information  regarding the Mortgage Loans which it has requested from the
         Seller or the Company; and

         e)       neither the Purchaser nor anyone acting on its behalf offered,  transferred,  pledged,  sold or otherwise disposed of
         any Mortgage  Loan,  any  interest in any Mortgage  Loan or any other  similar  security to, or solicited  any offer to buy or
         accept a transfer,  pledge or other  disposition  of any Mortgage Loan, any interest in any Mortgage Loan or any other similar
         security from, or otherwise  approached or negotiated  with respect to any Mortgage Loan, any interest in any Mortgage Loan or
         any other similar security with, any person in any manner,  or made any general  solicitation by means of general  advertising
         or in any other  manner,  or taken any other action  which would  constitute a  distribution  of the Mortgage  Loans under the
         Securities  Act or which would render the  disposition  of any Mortgage Loan a violation of Section 5 of the Securities Act or
         require  registration  pursuant  thereto,  nor will it act, nor has it  authorized  or will it authorize any person to act, in
         such manner with respect to the Mortgage Loans.

         SECTION 8.         Closing.  The  closing  for the  purchase  and sale of each Loan  Package  shall take place on the  related
Closing Date. At the Purchaser's  option,  the Closing shall be either: by telephone,  confirmed by letter or wire as the parties shall
agree; or conducted in person, at such place as the parties shall agree.

         The closing shall be subject to each of the following conditions:

         a)       all of the  representations  and  warranties  of the  Seller  under  this  Agreement  and under the  Master  Seller's
         Warranties  and  Servicing  Agreement  shall be true and  correct  as of such  related  Closing  Date and no event  shall have
         occurred  which,  with notice or the passage of time,  would  constitute a default under this Agreement or an Event of Default
         under the Master Seller's Warranties and Servicing Agreement;

         b)       the Purchaser shall have received,  or the Purchaser's attorneys shall have received in escrow, all Closing Documents
         as specified in Section 9 of this Agreement,  in such forms as are agreed upon and acceptable to the Purchaser,  duly executed
         by all signatories other than the Purchaser as required pursuant to the respective terms thereof;

         c)       the Seller shall have  delivered and released to the Custodian  under the Master  Seller's  Warranties  and Servicing
         Agreement all documents required pursuant to the related Custodial Agreement, and

         d)       all other terms and conditions of this Agreement shall have been complied with.

         Subject to the  foregoing  conditions,  the  Purchaser  shall pay to the Seller on such related  Closing  Date the  applicable
Purchase Price, plus accrued interest pursuant to Section 4 of this Agreement,  by wire transfer of immediately  available funds to the
account designated by the Seller.




--------------------------------------------------------------------------------



         SECTION 9.         Closing  Documents.  With  respect to the  Mortgage  Loans,  the  Closing  Documents  shall  consist of the
following documents:

         On the initial Closing Date:

         1.       the Master Seller's Warranties and Servicing Agreement, in three counterparts;

         2.       this Agreement in two counterparts;

         3.       the Custodial  Agreement,  dated as November 30, 1999, by and between EMC Mortgage  Corporation  as Owner,  and Wells
                  Fargo  Bank,  N.A.  (formerly  Wells  Fargo Bank  Minnesota,  N.A.)  attached  as an  exhibit to the Master  Seller's
                  Warranties and Servicing Agreement;

         4.       the Mortgage Loan Schedule for the related Loan Package,  one copy to be attached to each  counterpart  of the Master
                  Seller's Warranties and Servicing  Agreement,  to each counterpart of this Agreement,  and to each counterpart of the
                  Custodial Agreement, as the Mortgage Loan Schedule thereto;

         5.       a Receipt and Certification, as required under the Custodial Agreement;

6.       an Opinion of Counsel of the Seller, in the form of Exhibit 1 hereto; and

7.       an Assignment and Conveyance Agreement for the related Mortgage Loans.

         On each subsequent Closing Date, the following documents:

1.       the Mortgage Loan Schedule for the related Loan Package;

2.       an Assignment and Conveyance Agreement for the related Mortgage Loans; and

3.       a Receipt and Certification, as required under the Custodial Agreement.


         SECTION 10.        Costs.  The  Purchaser  shall pay any  commissions  due its  salesmen,  the legal fees and  expenses of its
attorneys  and the costs and  expenses  associated  with the  Custodian.  The Seller  shall be  responsible  for  reasonable  costs and
expenses  associated with any preparation of the initial  assignments of mortgage.  All other costs and expenses incurred in connection
with the transfer and delivery of the Mortgage Loans,  including fees for title policy  endorsements and continuations and the Seller's
attorney fees, shall be paid by the Seller.

         SECTION 11.        Servicing  The Mortgage  Loans shall be serviced by the Seller in  accordance  with the terms of the Master
Seller's  Warranties and Servicing  Agreement.  The Seller shall be entitled to servicing fees calculated as provided  therein,  at the
Servicing Fee Rate.




--------------------------------------------------------------------------------



         SECTION 12.        Financial  Statements.  The Seller  understands  that in connection with the  Purchaser's  marketing of the
Mortgage Loans, the Purchaser shall make available to prospective  purchasers a Consolidated  Statement of Operations of the Seller for
the most recently  completed two fiscal years  respecting which such a statement is available,  as well as a Consolidated  Statement of
Condition at the end of the last two (2) fiscal years covered by such  Consolidated  Statement of Operations.  The Purchaser shall also
make  available  any  comparable  interim  statements  to the extent any such  statements  have been prepared by the seller in a format
intended or otherwise  suitable for the public at large.  The Seller,  if it has not already done so, agrees to furnish promptly to the
Purchaser  copies of the statements  specified  above.  The Seller shall also make available  information on its servicing  performance
with respect to loans in its own portfolio and loans serviced for others (if any), including foreclosure and delinquency ratios.

         The Seller also agrees to allow access to a  knowledgeable  (as shall be  determined  by the Seller)  financial or  accounting
officer for the purpose of answering questions asked by any prospective  purchaser  regarding recent developments  affecting the Seller
or the financial statements of the Seller.

         SECTION 13.        Mandatory  Delivery.  The sale and delivery on each Closing Date of the related Mortgage Loans described on
the  respective  Mortgage Loan  Schedules is mandatory,  it being  specifically  understood  and agreed that each Mortgage Loan must be
unique and  identifiable  on such related  Closing Date and that an award of money damages  would be  insufficient  to  compensate  the
Purchaser for the losses and damages incurred by the Purchaser  (including damages to prospective  purchasers of the Mortgage Loans) in
the event of the Seller's  failure to deliver the Mortgage  Loans on or before such related  Closing  Date.  All rights and remedies of
the Purchaser  under this  Agreement are distinct  from,  and  cumulative  with,  any other rights or remedies  under this Agreement or
afforded by law or equity and all such rights and remedies may be exercised concurrently, independently or successively.

         SECTION 14.        Notices.  All  demands,  notices and  communications  hereunder  shall be in writing and shall be deemed to
have been duly given if mailed,  by registered or certified mail,  return receipt  requested,  or, if by other means,  when received by
the other party at the address  shown on the first page hereof,  or such other address as may hereafter be furnished to the other party
by like notice.  Any such demand,  notice of communication  hereunder shall be deemed to have been received on the date delivered to or
received at the premises of the addressee (as evidenced,  in the case of registered or certified  mail, by the date noted on the return
receipt).

         SECTION 15.        Severability  Clause.  Any  part,  provision,  representation  or  warranty  of  this  Agreement  which  is
prohibited or which is held to be void or  unenforceable  shall be  ineffective to the extent of such  prohibition or  unenforceability
without  invalidating the remaining  provisions  hereof.  Any part,  provision,  representation  or warranty of this Agreement which is
prohibited or unenforceable or is held to be void or unenforceable in any jurisdiction  shall be ineffective,  as to such jurisdiction,
to the extent of such prohibition or unenforceability  without  invalidating the remaining  provisions hereof, and any such prohibition
or  unenforceability  in any  jurisdiction as to any Mortgage Loan shall not invalidate or render  unenforceable  such provision in any




--------------------------------------------------------------------------------



other  jurisdiction.  To the extent  permitted by  applicable  law, the parties  hereto waive any  provision of law which  prohibits or
renders void or  unenforceable  any provision  hereof.  If the invalidity of any part,  provision,  representation  or warranty of this
Agreement shall deprive any party of the economic benefit intended to be conferred by this Agreement,  the parties shall negotiate,  in
good-faith,  to develop a structure  the  economic  effect of which is as close as possible to the  economic  effect of this  Agreement
without regard to such invalidity.

         SECTION 16.        Counterparts.  This  Agreement  may  be  executed  simultaneously  in  any  number  of  counterparts.  Each
counterpart shall be deemed to be an original, and all such counterparts shall constitute one and the same instrument.

         SECTION 17.        Place of Delivery  and  Governing  Law.  This  Agreement  shall be deemed in effect  when a fully  executed
counterpart  thereof  is  received  by the  Purchaser  in the  State of New York and  shall be deemed to have been made in State of New
York. The Agreement  shall be construed in accordance with the laws of the State of New York and the  obligations,  rights and remedies
of the parties  hereunder shall be determined in accordance with the laws of the State of New York,  except to the extent  preempted by
Federal Law.

         Each of the Seller and the Purchaser hereby  knowingly,  voluntarily and  intentionally  waives any and all rights it may have
to a trial by jury in respect of any litigation  based on, or arising out of, under,  or in connection  with,  this  Agreement,  or any
other documents and instruments  executed in connection  herewith,  or any course of conduct,  course of dealing,  statements  (whether
oral or written),  or actions of the Seller or the Purchaser.  This provision is a material  inducement for the Purchaser to enter into
this Agreement.

         SECTION 18.        Further  Agreements.  The  Purchaser  and the Seller  each agree to execute  and  deliver to the other such
additional documents, instruments or agreements as may be necessary or appropriate to effectuate the purposes of this Agreement.

         Without  limiting the  generality of the  foregoing,  the Seller shall  reasonably  cooperate with the Purchaser in connection
with the initial  resales of the Mortgage  Loans by the  Purchaser.  In that  connection,  the Seller shall  provide to the  Purchaser:
(i) any and all  information  and  appropriate  verification  of  information,  whether  through letters of its auditors and counsel or
otherwise,  as the Purchaser shall reasonably request, and (ii) such additional  representations,  warranties,  covenants,  opinions of
counsel,  letters from auditors and certificates of public officials or officers of the Seller as are reasonably  believed necessary by
the Purchaser in connection  with such resales.  The  requirement of the Seller  pursuant to (ii) above shall  terminate on the related
Closing  Date,  except as  provided  pursuant  to  Article IX of the Master  Seller's  Warranties  and  Servicing  Agreement.  Prior to
incurring any  out-of-pocket  expenses  pursuant to this  paragraph,  the Seller shall notify the Purchaser in writing of the estimated
amount of such expense.  The Purchaser  shall  reimburse the Seller for any such expense  following its receipt of appropriate  details
thereof.

         SECTION 19.        Intention of the Parties.  It is the  intention of the parties that the  Purchaser is  purchasing,  and the
Seller is selling,  an undivided  100%  ownership  interest in the Mortgage  Loans and not a debt  instrument  of the Seller or another




--------------------------------------------------------------------------------



security.  Accordingly,  the parties  hereto  each intend to treat the  transaction  for Federal  income tax  purposes as a sale by the
Seller,  and a purchase by the Purchaser,  of the Mortgage  Loans.  The Purchaser shall have the right to review the Mortgage Loans and
the related  Mortgage  Loan Files to determine  the  characteristics  of the Mortgage  Loans which shall affect the Federal  income tax
consequences  of owning the Mortgage Loans and the Seller shall  cooperate  with all  reasonable  requests made by the Purchaser in the
course of such review.

         SECTION 20.        Successors  and Assigns;  Assignment  of Purchase  Agreement.  This  Agreement  shall bind and inure to the
benefit  of and be  enforceable  by the  Seller and the  Purchaser  and the  respective  successors  and  assigns of the Seller and the
Purchaser.  This Agreement  shall not be assigned,  pledged or  hypothecated  by the Seller to a third party without the consent of the
Purchaser.

         SECTION 21.  Waivers;  Other  Agreements.  No term or provision of this Agreement may be waived or modified unless such waiver
or modification is in writing and signed by the party against whom such waiver or modification is sought to be enforced.

         SECTION 22.  Exhibits.  The  exhibits to this  Agreement  are hereby  incorporated  and made a part hereof and are an integral
part of this Agreement.

         SECTION 23.  General  Interpretive  Principles.  For purposes of this  Agreement,  except as otherwise  expressly  provided or
unless the context otherwise requires:

         a)       the terms defined in this  Agreement  have the meanings  assigned to them in this Agreement and include the plural as
         well as the singular, and the use of any gender herein shall be deemed to include the other gender;

         b)       accounting  terms not  otherwise  defined  herein have the meanings  assigned to them in  accordance  with  generally
         accepted accounting principles;

         c)       references herein to "Articles",  "Sections",  "Subsections",  "Paragraphs", and other subdivisions without reference
         to a document are to designated Articles, Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

         d)       a reference to a Subsection  without further reference to a Section is a reference to such Subsection as contained in
         the same Section in which the reference appears, and this rule shall also apply to Paragraphs and other subdivisions;

         e)       the words  "herein",  "hereof",  "hereunder" and other words of similar import refer to this Agreement as a whole and
         not to any particular provision; and

         f)       the term "include" or "including" shall mean without limitation by reason of enumeration.

         SECTION 24.  Reproduction of Documents.  This Agreement and all documents  relating thereto,  including,  without  limitation,
(a) consents,  waivers and modifications which may hereafter be executed,  (b) documents received by any party at the closing,  and (c)




--------------------------------------------------------------------------------



financial  statements,  certificates and other information  previously or hereafter  furnished,  may be reproduced by any photographic,
photostatic,  microfilm,  micro-card,  miniature  photographic or other similar process.  The parties agree that any such  reproduction
shall be admissible in evidence as the original  itself in any judicial or  administrative  proceeding,  whether or not the original is
in existence and whether or not such  reproduction  was made by a party in the regular  course of business,  and that any  enlargement,
facsimile or further reproduction of such reproduction shall likewise be admissible in evidence.
                                                          [Signatures Follow]




--------------------------------------------------------------------------------



         IN WITNESS  WHEREOF,  the Seller and the Purchaser  have caused their names to be signed hereto by their  respective  officers
thereunto duly authorized as of the date first above written.

                                                              EMC MORTGAGE CORPORATION
                                                              (Purchaser)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________

                                                              WELLS FARGO BANK, N.A.
                                                              (Seller)

                                                              By:_________________________________________
                                                              Name:_______________________________________
                                                              Title:______________________________________




--------------------------------------------------------------------------------



                                                                                                                          EXHIBIT 1



                                                      FORM OF OPINION OF COUNSEL


Re:      Mortgage Loan Sale by Wells Fargo Bank, N.A. (the "Company") to EMC Mortgage Corporation (the "Purchaser") of first lien
mortgage loans (the "Mortgage Loans") pursuant to that certain Amended and Restated Master Seller's Warranties and Servicing
Agreement and Amended and Restated Master Mortgage Loan Purchase Agreement by and between the Company and the Purchaser, dated as of
November 1, 2005.

Dear Sir/Madam:

I am [_______] of Wells Fargo Bank, N.A. and have acted as counsel to Wells Fargo Bank, N.A. (the  "Company"),  with respect to certain
matters in connection  with the sale by the Company of Mortgage Loans  pursuant to that certain  Amended and Restated  Master  Seller's
Warranties  and Servicing  Agreement and Amended and Restated  Master  Mortgage Loan Purchase  Agreement by and between the Company and
EMC Mortgage  Corporation  (the  "Purchaser"),  dated as of November 1, 2005,  (the  "Agreements"),  which sale is in the form of whole
Mortgage  Loans.  Capitalized  terms not  otherwise  defined  herein have the  meanings  set forth in the Amended and  Restated  Master
Seller's Warranties and Servicing Agreement.

I have examined the following documents:

6.       the Amended and Restated Master Seller's Warranties and Servicing Agreement;

7.       the Amended and Restated Master Mortgage Loan Purchase Agreement;

8.       the Custodial Agreement;

9.       the form of endorsement of the Mortgage Notes; and

10.      such other documents, records and papers as I have deemed necessary and relevant as a basis for this opinion.

To the extent I have deemed necessary and proper,  I have relied upon the  representations  and warranties of the Company  contained in
the  Agreements.  I have assumed the  authenticity  of all documents  submitted to me as originals,  the genuineness of all signatures,
the legal capacity of natural persons and the conformity to the originals of all documents.

Based upon the foregoing, it is my opinion that;




--------------------------------------------------------------------------------



1.       The Company is a national  banking  association  duly organized,  validly  existing and in good standing under the laws of the
         United States.

2.       The Company has the power to engage in the  transactions  contemplated  by the  Agreements,  the  Custodial  Agreement and all
         requisite  power,  authority and legal right to execute and deliver the Agreements,  the Custodial  Agreement and the Mortgage
         Loans, and to perform and observe the terms and conditions of such instruments.

3.       Each person who, as an officer or  attorney-in-fact  of the Company,  signed (a) the Agreements,  each dated as of November 1,
         2005, by and between the Company and the Purchaser,  and (b) any other document  delivered  prior hereto or on the date hereof
         in connection  with the sale and servicing of the Mortgage  Loans in accordance  with the  Agreements  was, at the  respective
         times of such signing and delivery,  and is, as of the date hereof,  duly elected or  appointed,  qualified and acting as such
         officer or attorney-in-fact, and the signatures of such persons appearing on such documents are their genuine signatures.

4.       Each of the Agreements,  the Custodial Agreement, and the Mortgage Loans, has been duly authorized,  executed and delivered by
         the Company and is a legal,  valid and binding  agreement  enforceable in accordance with its terms,  subject to the effect of
         insolvency,  liquidation,  convervatorship  and other similar laws administered by the Federal Deposit  Insurance  Corporation
         affecting the  enforcement  of contract  obligations  of insured banks and subject to the  application of the rules of equity,
         including  those  respecting  the  availability  of specific  performance,  none of which will  materially  interfere with the
         realization of the benefits provided thereunder or with the Purchaser's ownership of the Mortgage Loans.

5.       The Company has been duly  authorized to allow any of its officers to execute any and all  documents by original  signature in
         order to complete the transactions  contemplated by the Agreements and the Custodial  Agreement,  and by original or facsimile
         signature in order to execute the  endorsements to the Mortgage Notes and the  assignments of the Mortgages,  and the original
         or facsimile  signature of the officer at the Company  executing the endorsements to the Mortgage Notes and the assignments of
         the Mortgages represents the legal and valid signature of said officer of the Company.

6.       Either (i) no consent,  approval,  authorization  or order of any court or  governmental  agency or body is  required  for the
         execution,  delivery and  performance  by the Company of or  compliance  by the Company  with the  Agreements,  the  Custodial
         Agreement  or the sale and  delivery  of the  Mortgage  Loans or the  consummation  of the  transactions  contemplated  by the
         Agreements, and the Custodial Agreement; or (ii) any required consent,  approval,  authorization or order has been obtained by
         the Company.




--------------------------------------------------------------------------------



7.       Neither the  consummation  of the  transactions  contemplated  by, nor the  fulfillment of the terms of the Agreements and the
         Custodial  Agreement,  will  conflict  with or results in or will result in a breach of or  constitutes  or will  constitute a
         default  under the charter or by-laws of the Company,  the terms of any  indenture or other  agreement or  instrument to which
         the  Company  is a party or by  which  it is  bound or to which it is  subject,  or  violates  any  statute  or  order,  rule,
         regulations,  writ,  injunction  or decree of any court,  governmental  authority or  regulatory  body to which the Company is
         subject or by which it is bound.

8.       There is no action,  suit,  proceeding  or  investigation  pending  or, to the best of my  knowledge,  threatened  against the
         Company which,  in my opinion,  either in any one instance or in the aggregate,  may result in any material  adverse change in
         the  business,  operations,  financial  condition,  properties  or assets of the Company or in any material  impairment of the
         right or ability of the Company to carry on its business  substantially  as now conducted or in any material  liability on the
         part of the Company or which would draw into question the validity of the Agreements,  and the Custodial Agreement,  or of any
         action taken or to be taken in  connection  with the  transactions  contemplated  thereby,  or which would be likely to impair
         materially the ability of the Company to perform under the terms of the Agreements and the Custodial Agreement.

9.       For purposes of the foregoing,  I have not regarded any legal or  governmental  actions,  investigations  or proceedings to be
         "threatened"  unless the potential  litigant or governmental  authority has manifested to the legal  department of the Company
         or an employee of the Company  responsible for the receipt of process a present  intention to initiate such  proceedings;  nor
         have I regarded any legal or  governmental  actions,  investigations  or proceedings as including  those that are conducted by
         state or federal  authorities  in connection  with their  routine  regulatory  activities.  The sale of each Mortgage Note and
         Mortgage as and in the manner  contemplated  by the Agreements is sufficient  fully to transfer all right,  title and interest
         of the Company  thereto as  noteholder  and  mortgagee,  apart from the rights to service the Mortgage  Loans  pursuant to the
         Agreements.

10.      The form of  endorsement  that is to be used with  respect to the  Mortgage  Loans is  legally  valid and  sufficient  to duly
         endorse  the  Mortgage  Notes to the  Purchaser.  Upon  the  completion  of the  endorsement  of the  Mortgage  Notes  and the
         completion of the  assignments  of the Mortgages,  and the recording  thereof,  the  endorsement  of the Mortgage  Notes,  the
         delivery to the Custodian of the completed  assignments of the Mortgages,  and the delivery of the original  endorsed Mortgage
         Notes to the Custodian  would be  sufficient  to permit the entity to which such  Mortgage  Note is initially  endorsed at the
         Purchaser's direction,  and to whom such assignment of Mortgages is initially assigned at the Purchaser's direction,  to avail
         itself of all  protection  available  under  applicable  law  against  the claims of any  present or future  creditors  of the
         Company,  and would be sufficient to prevent any other sale,  transfer,  assignment,  pledge or hypothecation of the Mortgages
         and the Mortgage Notes by the Company from being enforceable.




--------------------------------------------------------------------------------



This  opinion  is given to you for your sole  benefit,  and no other  person  or entity is  entitled  to rely  hereon  except  that the
purchaser  or  purchasers  to which you  initially  and  directly  resell  the  Mortgage  Loans may rely on this  opinion as if it were
addressed to them as of its date.

Sincerely,





--------------------------------------------------------------------------------








--------------------------------------------------------------------------------






                                                                                                                   EXHIBIT I-1




                                                         RECOGNITION AGREEMENT

         This is a Recognition Agreement (this "Recognition Agreement") made as of April 1, 2006, between EMC Mortgage Corporation
("EMC") and Bank of America, National Association (the "Company").

         WHEREAS, EMC acquired the mortgage loans identified on Attachment 1 hereto (the "Mortgage Loans") through the exercise of an
optional redemption right held by EMC in connection with the Bear Stearns ARM Trust 2002-11, Mortgage Pass-Through Certificates,
Series 2002-11; and

         WHEREAS, the Company is currently servicing the Mortgage Loans in accordance with the terms and conditions of that certain
Amended and Restated Flow Mortgage Loan Sale and Servicing Agreement, dated April 1, 2005, as modified by the Regulation AB
Compliance Addendum to Amended and Restated Flow Mortgage Loan Sale and Servicing Agreement (the "Reg AB Addendum"), dated December
21, 2005, each by and between the Company and EMC (as modified by the Reg AB Addendum, the "Servicing Agreement").

         In consideration of the mutual promises and agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Mortgage Loans shall be subject to the
terms of this Recognition Agreement.  Any capitalized term used and not otherwise defined herein shall have the meaning assigned to
such term in the Servicing Agreement.

Recognition of EMC


         From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the Mortgage
Loans for EMC  pursuant to the terms of the  Servicing  Agreement  (as modified  herein),  as if EMC and the Company had entered into a
separate servicing agreement for the servicing of the Mortgage Loans in the form of the Servicing  Agreement (as modified herein),  the
terms of which are incorporated herein by reference.
Assignment of Mortgage Loans and Recognition Agreement to Trustee


         The Company hereby  acknowledges  that EMC will assign certain of the Mortgage Loans and the Servicing  Agreement to U.S. Bank
National Association,  as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through  Certificates,  Series 2006-3 (the
"Trustee"),  on April 28, 2006 pursuant to that certain Assignment,  Assumption and Recognition  Agreement,  dated as of April 28, 2006
(the "AAR  Agreement")  among EMC, the Trustee and the Company.  The Company hereby  acknowledges and consents to the assignment by EMC
to the Trustee of all of EMC's rights against the Company  pursuant to this  Recognition  Agreement and to the  enforcement or exercise
of any right or remedy  against the Company  pursuant to this  Recognition  Agreement by the Trustee.  Such  enforcement  of a right or
remedy by the Trustee  shall have the same force and effect as if the right or remedy had been  enforced or exercised by EMC  directly.
Notwithstanding  anything in this  Recognition  Agreement to the contrary,  the Company  acknowledges and agrees that its obligation to
service the Mortgage Loans affected by this Recognition  Agreement is not conditional upon EMC's subsequent  assignment of the Mortgage
Loans to the Trustee.



--------------------------------------------------------------------------------



Representations, Warranties and Covenants


         EMC warrants and represents to the Company as of the date hereof:

                  EMC is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its
                           formation  and has full power and  authority  to execute,  deliver and perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary course of EMC's business and
                           will not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or
                           decree to which EMC or its property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly
                           authorized by all necessary  action on the part of EMC. This  Recognition  Agreement has been duly executed
                           and  delivered  by EMC and,  upon the due  authorization,  execution  and  delivery  by the  Company,  will
                           constitute the valid and legally binding  obligation of EMC enforceable  against EMC in accordance with its
                           terms except as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or
                           other  similar laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general
                           principles  of equity  regardless of whether  enforceability  is considered in a proceeding in equity or at
                           law; and

                  No material  consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with,  any
                           governmental entity is required to be obtained or made by EMC in connection with the execution, delivery or
                           performance  by EMC  of  this  Recognition  Agreement,  or  the  consummation  by it of  the  transactions
                           contemplated hereby.

         The Company warrants and represents to, and covenants with, EMC as of the date hereof:

                  Attached hereto as Attachment 2 is a true and accurate copy of the Servicing Agreement;

                                                                        2


--------------------------------------------------------------------------------




                  The Company is duly  organized,  validly  existing and in good standing  under the laws of the  jurisdiction  of its
                           organization,  and has all  requisite  power and  authority to service the Mortgage  Loans and otherwise to
                           perform its obligations under the Servicing Agreement and this Recognition Agreement;

                  The Company has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the
                           transactions contemplated by this Recognition Agreement is in the ordinary course of the Company's business
                           and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or provisions of the
                           Company's  articles of  association  or by-laws or any legal  restriction,  or any  material  agreement  or
                           instrument  to which the Company is now a party or by which it is bound,  or result in the violation of any
                           law,  rule,  regulation,  order,  judgment or decree to which the Company or its  property is subject.  The
                           execution, delivery and performance by the Company of this Recognition Agreement and the consummation by it
                           of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the
                           part of the Company.  This Recognition  Agreement has been duly executed and delivered by the Company, and,
                           upon the due  authorization,  execution and delivery by EMC, will  constitute the valid and legally binding
                           obligation  of the  Company,  enforceable  against  the  Company  in  accordance  with its terms  except as
                           enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium or other similar laws
                           now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity
                           regardless of whether enforceability is considered in a proceeding in equity or at law; and

                  No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by the  Company in  connection  with the  execution,  delivery or
                           performance by the Company of this  Recognition  Agreement,  or the  consummation by it of the transactions
                           contemplated hereby.

         The Company and Assignor  hereby amend the  Servicing  Agreement,  solely to the extent it relates to the Mortgage  Loans,  as
follows:

                  The following definitions are added to Section 1 of the Servicing Agreement:

                           Assignee:  U.S.  Bank  National  Association,  as trustee for the holders of Bear Stearns  ALT-A Trust
         2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                           REMIC: A "real estate mortgage investment conduit" as defined in Section 860D of the Code.

                           REMIC  Provisions:  The provisions of the federal  income tax law relating to REMICs,  which appear at
         Sections  860A  through  860G of the Code,  and  related  provisions  and  regulations  promulgated  thereunder,  as the
         foregoing may be in effect from time to time.

                                                                        3


--------------------------------------------------------------------------------



                           Eligible  Account:  Any of (i) an account or  accounts  maintained  with a federal or state  chartered
         depository  institution  or trust  company,  the long-term  unsecured debt  obligations  and  short-term  unsecured debt
         obligations of which (or, in the case of a depository  institution or trust company that is the principal  subsidiary of
         a holding company,  the debt  obligations of such holding company,  so long as Moody's is not a Rating Agency) are rated
         by each Rating Agency in one of its two highest long-term and its highest  short-term  rating  categories  respectively,
         at the time any amounts are held on deposit  therein,  or (ii) an account or accounts  in a  depository  institution  or
         trust company in which such accounts are insured by the FDIC (to the limits  established  by the FDIC) and the uninsured
         deposits in which  accounts  are  otherwise  secured such that,  as evidenced by an Opinion of Counsel  delivered to the
         Trustee and to each Rating Agency,  the  Certificateholders  have a claim with respect to the funds in such account or a
         perfected first priority  security  interest  against any collateral  (which shall be limited to Permitted  Investments)
         securing such funds that is superior to claims of any other  depositors or creditors of the  depository  institution  or
         trust company in which such account is maintained,  or (iii) a trust account or accounts  maintained  with the corporate
         trust department of a federal or state chartered  depository  institution or trust company having capital and surplus of
         not less  than  $50,000,000,  acting in its  fiduciary  capacity  or (iv) any other  account  acceptable  to the  Rating
         Agencies.  Eligible Accounts may bear interest, and may include, if otherwise qualified under this definition,  accounts
         maintained with the Trustee.

                           Master Servicer:  Wells Fargo Bank, National  Association,  or its successors in interest who meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

                           Pooling and Servicing Agreement:  That certain pooling and servicing  agreement,  dated as of April 1,
         2006, among Structured Asset Mortgage Investments II Inc., the Trustee, the Master Servicer and the Purchaser.

                  Prepayment  Penalty:  With respect to any Mortgage  Loan, the charges or premiums,  if any, due in connection  with a
         full or partial prepayment of such Mortgage Loan in accordance with the terms thereof.

                           Trustee:  U.S.  Bank National  Association,  or its  successor in interest,  or any successor  trustee
         appointed as provided in the Pooling and Servicing Agreement.

                  The  definition of Business Day in Section 1 of the Servicing  Agreement is deleted in its entirety and replaced with
the following definition:

                                                                        4


--------------------------------------------------------------------------------



                           Business  Day:  Any day other than a Saturday  or Sunday,  or a day on which  banking  and savings and
         loan  institutions in the States of New York,  California,  Virginia,  Maryland or Minnesota are authorized or obligated
         by law or executive order to be closed.

                  The following is added as Subsection 7.01(fff) of the Servicing Agreement:

                           (fff)    With respect to each Mortgage Loan,  information  regarding the borrower credit files related
         to such Mortgage Loan has been furnished to credit  reporting  agencies in compliance with the Fair Credit Reporting Act
         and the applicable implementing regulations.

                  The following are added as the last three paragraphs of Subsection 11.01 of the Servicing Agreement:

                           "Notwithstanding  anything in this  Agreement to the  contrary,  the Servicer (a) shall not permit any
         modification  with respect to any Mortgage  Loan that would change the Mortgage  Interest Rate and (b) shall not (unless
         the  Mortgagor  is in default with  respect to the  Mortgage  Loan or such default is, in the judgment of the  Servicer,
         reasonably  foreseeable)  make or permit any  modification,  waiver or amendment  of any term of any Mortgage  Loan that
         would both (i) effect an exchange or  reissuance  of such  Mortgage  Loan under  Section  1001 of the Code (or  Treasury
         regulations  promulgated  thereunder)  and (ii)  cause any  REMIC to fail to  qualify  as a REMIC  under the Code or the
         imposition  of any tax on  "prohibited  transactions"  or  "contributions"  after  the  startup  date  under  the  REMIC
         Provisions.

                           Prior to taking any action with  respect to the  Mortgage  Loans which is not  contemplated  under the
         terms of this  Agreement,  the  Servicer  will obtain an Opinion of Counsel  acceptable  to the Trustee  with respect to
         whether such action  could result in the  imposition  of a tax upon any REMIC  (including  but not limited to the tax on
         prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on contributions to a REMIC set forth
         in Section  860G(d) of the Code) (either such event,  an "Adverse  REMIC  Event"),  and the Servicer  shall not take any
         such  action or cause the Trust  Fund to take any such  action as to which it has been  advised  that an  Adverse  REMIC
         Event could occur.

                           The Servicer shall not permit the creation of any  "interests"  (within the meaning of Section 860G of
         the Code) in any REMIC.  The Servicer shall not enter into any  arrangement by which a REMIC will receive a fee or other
         compensation  for  services  nor permit a REMIC to receive any income from assets other than  "qualified  mortgages"  as
         defined in Section 860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code."

                  The following is added as the last sentence of the first paragraph of Subsection 11.01 of the Servicing Agreement:

                           "In addition,  the Servicer shall furnish  information  regarding the borrower credit files related to
         each Mortgage Loan to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting Act and
         the applicable implementing regulations, on a monthly basis."

                                                                        5


--------------------------------------------------------------------------------



                  The following is added to the end of the first paragraph of Subsection 11.04 of the Servicing Agreement:

                           "Each Custodial Account shall be an Eligible Account."

         The following is added to the end of the first paragraph of Subsection 11.06 of the Servicing Agreement:

                           "Each Escrow Account shall be an Eligible Account."

                  The following is added as paragraph (d) of Subsection 11.13 of the Servicing Agreement:

                           "Any REO  Property  shall be disposed of by the  Servicer  before the close of the third  taxable year
         following  the  taxable  year in which the  Mortgage  Loan became an REO  Property,  unless the  Servicer  is  otherwise
         directed by the Assignee."

                           The word "or" at the end of paragraph (f) of Subsection 13.01 is deleted and the word "or" is added
following the semi-colon contained at the end of paragraph (g) of Subsection 13.01.

         The following is added as the second paragraph of Subsection 11.14 of the Servicing Agreement:

                  "The Servicer shall not waive (or permit a subservicer to waive) any Prepayment Penalty unless: (i) the
         enforceability thereof shall have been limited by bankruptcy, insolvency, moratorium, receivership and other similar laws
         relating to creditors' rights generally, (ii) the enforcement thereof is illegal, or any local, state or federal agency has
         threatened legal action if the prepayment penalty is enforced, (iii) the mortgage debt has been accelerated in connection
         with a foreclosure or other involuntary payment or (iv) such waiver is standard and customary in servicing similar Mortgage
         Loans and relates to a default or a reasonably foreseeable default and would, in the reasonable judgment of the Servicer,
         maximize recovery of total proceeds taking into account the value of such Prepayment Penalty and the related Mortgage Loan.
         In no event will the Servicer waive a Prepayment Penalty in connection with a refinancing of a Mortgage Loan that is not
         related to a default or a reasonably foreseeable default.  If a Prepayment Penalty is waived, but does not meet the
         standards described above, then the Servicer is required to pay the amount of such waived Prepayment Penalty by depositing
         such amount into the Custodial Account by the immediately succeeding Remittance Date."

                  The following is added as paragraph (h) of Subsection 13.01 of the Servicing Agreement:

                           "(h)     failure by the Servicer to duly perform within the required time period, its obligations
         under Subsections 11.20, 11.21 and Section 2.05 of the Reg AB Addendum, which failure continues unremedied for a
         period of fifteen (15) days after the date on which written notice of such failure, requiring the same to be remedied,
         shall have been given to the Servicer by any party to this Agreement or by any Master Servicer responsible for master
         servicing the Mortgage Loans pursuant to a securitization of such Mortgage Loans;"

                                                                        6


--------------------------------------------------------------------------------



                           The following is added as Section 32 of the Servicing Agreement:

                           SECTION 32.  Third Party Beneficiary.

                           For purposes of this Agreement, any Master Servicer shall be considered a third party beneficiary to
         this Agreement entitled to all the rights and benefits accruing to any Master Servicer herein as if it were a direct
         party to this Agreement.

Miscellaneous


         Notwithstanding  anything to the contrary contained herein or in the Servicing  Agreement,  the Company  acknowledges that the
Mortgage  Loans may be part of a REMIC and hereby  agrees  that in no event will it service the  Mortgage  Loans in a manner that would
(i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any REMIC  (including but not limited
to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions to a REMIC set forth
in Section  860G(d) of the Code).  It is the  intention of EMC and the Company that this  Recognition  Agreement  shall be binding upon
and for the benefit of the respective successors and assigns of the parties hereto.

         All demands,  notices and communications  related to the Mortgage Loans and this Recognition Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                  In the case of the Company,
                           Bank of America, National Association
                           201 North Tryon Street
                           Charlotte, North Carolina 28255
                           Attention: Secondary Marketing Manager

                                                                        7


--------------------------------------------------------------------------------



                  In the case of EMC,
                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle

                           Telecopy: (972) 444-2810

         Each  party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

         This  Recognition  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which the Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed the Company
or EMC, respectively, hereunder.

         This Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the assignment of the Servicing  Agreement
and this Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as contemplated in this Recognition  Agreement and the AAR
Agreement.

         This Recognition Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

         In the event that any provision of this  Recognition  Agreement  conflicts with any provision of the Servicing  Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.


                                                                       8


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION


By:_________________________________________
Name:_______________________________________
Title:______________________________________

BANK OF AMERICA, NATIONAL ASSOCIATION


By:_________________________________________
Name:_______________________________________
Title:______________________________________





--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                            MORTGAGE LOANS





--------------------------------------------------------------------------------









                                                             ATTACHMENT 2

                                                          SERVICING AGREEMENT











--------------------------------------------------------------------------------




                                                                                                                EXHIBIT I-2

                                                         RECOGNITION AGREEMENT

         This is a Recognition  Agreement (this  "Recognition  Agreement") made as of April 1, 2006,  between EMC Mortgage  Corporation
(the "EMC") and Chase Home Finance LLC (the "Company").

         WHEREAS,  the mortgage  loans  identified  on  Attachment  1 hereto (the  "Mortgage  Loans") were  acquired by EMC through the
exercise of an optional  redemption  right held by EMC in connection  with the  Structured  Asset  Mortgage  Investments  Trust 2000-1,
Mortgage Pass-Through Certificates, Series 2000-1; and

         WHEREAS,  the Company  agreed to service the  Mortgage  Loans in  accordance  with the terms and  conditions  of that  certain
Purchase,  Warranties and Servicing  Agreement dated as of September 1, 1999,  between the Company and EMC, as amended by Amendment No.
1 dated as of April 28, 2006 (as amended, the "Servicing Agreement").

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the Servicing Agreement.

Recognition of EMC

1.       From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the Mortgage
Loans for EMC  pursuant to the terms of the  Servicing  Agreement  (as  modified  herein) as if EMC and the Company had entered  into a
separate servicing agreement for the servicing of the Mortgage Loans in the form of the Servicing  Agreement (as modified herein),  the
terms of which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

2.       The Company hereby  acknowledges  that EMC will assign  certain of the Mortgage Loans and the Servicing  Agreement to JPMorgan
Chase Bank, National Association,  as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through  Certificates,  Series
2006-3 (the  "Trustee"),  on April 28, 2006 pursuant to that certain  Assignment,  Assumption and  Recognition  Agreement,  dated as of
April 28,  2006 (the "AAR  Agreement")  among EMC,  the  Trustee and the  Company.  Company  hereby  acknowledges  and  consents to the
assignment by EMC to the Trustee of all of EMC's rights against Company pursuant to this  Recognition  Agreement and to the enforcement
or exercise of any right or remedy against Company  pursuant to this  Recognition  Agreement by the Trustee,  to the extent such rights
and  remedies  pertain to such  Mortgage  Loans.  Such  enforcement  of a right or remedy by the Trustee  shall have the same force and
effect as if the right or remedy  had been  enforced  or  exercised  by EMC  directly.  Notwithstanding  anything  in this  Recognition
Agreement  to the  contrary,  Company  acknowledges  and agrees that its  obligation  to service the  Mortgage  Loans  affected by this
Recognition Agreement is not conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.

                                                                      12


--------------------------------------------------------------------------------



Representations, Warranties and Covenants

3.       EMC warrants and represents to Company as of the date hereof:

b.       EMC is a  corporation  duly  organized,  validly  existing  and in good  standing  under the laws of the  jurisdiction  of its
                           formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary  course of EMC's business and
                           will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal  restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or
                           decree to which EMC or its  property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and delivered by EMC and, upon the due  authorization,  execution and delivery by Company,  will  constitute
                           the valid and legally binding obligation of EMC enforceable  against EMC in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

c.       No material  consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by EMC in connection  with the execution,  delivery or performance
                           by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

4.       Company warrants and represents to, and covenants with, EMC as of the date hereof:

&#149;        Attached hereto as Attachment 2 is a true and accurate copy of the Servicing Agreement;

&#149;        Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Mortgage  Loans and  otherwise  to perform its
                           obligations under the Servicing Agreement and this Recognition Agreement;

                                                                      13


--------------------------------------------------------------------------------




&#149;        Company has full  corporate  power and  authority  to execute,  deliver and  perform its  obligations  under this  Recognition
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                           conflict  with, or result in a breach of, any of the terms,  conditions or provisions of Company's  articles
                           of incorporation or any legal  restriction,  or any material agreement or instrument to which Company is now
                           a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order,  judgment
                           or decree to which Company or its property is subject.  The execution,  delivery and  performance by Company
                           of this Recognition Agreement and the consummation by it of the transactions  contemplated hereby, have been
                           duly authorized by all necessary  corporate action on the part of Company.  This  Recognition  Agreement has
                           been duly executed and  delivered by Company,  and,  upon the due  authorization,  execution and delivery by
                           EMC, will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in
                           accordance  with  its  terms  except  as  enforceability  may  be  limited  by  bankruptcy,  reorganization,
                           insolvency,  moratorium  or other  similar  laws now or hereafter in effect  relating to  creditors'  rights
                           generally,  and by general  principles  of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law; and

&#149;        No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

Miscellaneous

5.       Notwithstanding  anything to the contrary  contained  herein or in the  Servicing  Agreement,  Company  acknowledges  that the
Mortgage  Loans may be part of a REMIC or multiple  REMICs and hereby  agrees that in no event will it service the Mortgage  Loans in a
manner that would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended
REMIC  (including  but not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the  intention  of EMC and Company  that this  Recognition
Agreement shall be binding upon and for the benefit of the respective successors and assigns of the parties hereto.

                                                                      14


--------------------------------------------------------------------------------




6.       All demands,  notices and communications  related to the Mortgage Loans and this Recognition Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           Chase Home Finance LLC
                           [____________]
                           [____________]
                           Attention:  [____________]
                           Telecopier No.: [____________]

                  b.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

7.       Each  party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

8.       This  Recognition  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

9.       No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

10.      This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed Company or EMC,
respectively, hereunder.

11.      This Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the assignment of the Servicing  Agreement
and this Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as contemplated in this Recognition  Agreement and the AAR
Agreement.

12.      This Recognition Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

                                                                      15


--------------------------------------------------------------------------------




13.      In the event that any provision of this  Recognition  Agreement  conflicts with any provision of the Servicing  Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.



                                                                      16


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________



                                                     CHASE HOME FINANCE LLC


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________


                                                                      17


--------------------------------------------------------------------------------





19




                                                             ATTACHMENT 1

                                                            MORTGAGE LOANS


                                                       (Available upon request)


                                                                      18


--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                          SERVICING AGREEMENT


                                                       (Available upon request)




                                                                      19


--------------------------------------------------------------------------------







                                                                                                              EXHIBIT I-3

                                                         RECOGNITION AGREEMENT

         This is a Recognition Agreement (this "Recognition Agreement") made as of April 1, 2006, between EMC Mortgage Corporation
("EMC") and Chevy Chase Bank, F.S.B. (the "Company").

         WHEREAS,  the Company  sold the mortgage  loans  identified  on  Attachment 1 hereto (the  "Mortgage  Loans"),  on a servicing
retained basis, to EMC pursuant to that certain Purchase,  Warranties and Servicing Agreement,  dated as of July 1, 2001, as amended by
Amendment  No. 1, dated as of January 13, 2003,  and Amendment  No. 2, dated as of January 31, 2006 (as amended,  the "PWS  Agreement")
among the Company and EMC;

         WHEREAS,  EMC  transferred  the  Mortgage  Loans to the Bear Stearns ARM Trust,  Mortgage  Pass-Through  Certificates,  Series
2002-11 in connection with a securitization (the "Underlying Transaction"); and

         WHEREAS,  EMC  reacquired  the 2002-11  Mortgage  Loans  through the exercise of an optional  redemption  right held by EMC in
connection with the Underlying Transaction.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the PWS Agreement.

Recognition of EMC

         1.       From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the
Mortgage  Loans for EMC pursuant to the terms of the PWS  Agreement  (as modified  herein) as if EMC and the Company had entered into a
separate servicing  agreement for the servicing of the Mortgage Loans in the form of the PWS Agreement (as modified herein),  the terms
of which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

         2.       The Company hereby acknowledges that EMC will assign certain of the Mortgage Loans and the PWS Agreement to U.S.
Bank National Association as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through Certificates, Series 2006-3
(the "Trustee"), on April 28, 2006 pursuant to that certain Assignment, Assumption and Recognition Agreement, dated as of April 28,
2006 (the "AAR Agreement") among EMC, the Trustee and the Company. The Company hereby acknowledges and consents to the assignment by
EMC to the Trustee of all of EMC's rights against the Company pursuant to this Recognition Agreement and to the enforcement or
exercise of any right or remedy against the Company pursuant to this Recognition Agreement by the Trustee, to the extent such rights
and remedies pertain to such Mortgage Loans. Such enforcement of a right or remedy by the Trustee shall have the same force and
effect as if the right or remedy had been enforced or exercised by EMC directly. Notwithstanding anything in this Recognition
Agreement to the contrary, the Company acknowledges and agrees that its obligation to service the Mortgage Loans affected by this
Recognition Agreement is not conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.

                                                                      20


--------------------------------------------------------------------------------




                                               Representations, Warranties and Covenants

         3.       EMC warrants and represents to the Company as of the date hereof:


                  EMC is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its
                           formation  and has full power and  authority  to execute,  deliver and perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary course of EMC's business and
                           will not conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or
                           decree to which EMC or its property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly
                           authorized by all necessary  action on the part of EMC. This  Recognition  Agreement has been duly executed
                           and  delivered  by EMC and,  upon the due  authorization,  execution  and  delivery  by the  Company,  will
                           constitute the valid and legally binding  obligation of EMC enforceable  against EMC in accordance with its
                           terms except as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or
                           other  similar laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general
                           principles  of equity  regardless of whether  enforceability  is considered in a proceeding in equity or at
                           law; and

                  No material  consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with,  any
                           governmental entity is required to be obtained or made by EMC in connection with the execution, delivery or
                           performance  by EMC  of  this  Recognition  Agreement,  or  the  consummation  by it of  the  transactions
                           contemplated hereby.
         4.       The Company warrants and represents to, and covenants with, EMC as of the date hereof:

                                                                      21


--------------------------------------------------------------------------------



                  a.       Attached hereto as Attachment 2 is a true and accurate copy of the PWS Agreement;

                  b.       The Company is duly organized, validly existing and in good standing under the laws of the jurisdiction of
                           its organization, and has all requisite power and authority to service the Mortgage Loans and otherwise to
                           perform its obligations under the PWS Agreement and this Recognition Agreement;


                  The Company has full  corporate  power and  authority  to execute,  deliver and perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the
                           transactions contemplated by this Recognition Agreement is in the ordinary course of the Company's business
                           and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or provisions of the
                           Company's  articles of  association  or by-laws or any legal  restriction,  or any  material  agreement  or
                           instrument  to which the Company is now a party or by which it is bound,  or result in the violation of any
                           law,  rule,  regulation,  order,  judgment or decree to which the Company or its  property is subject.  The
                           execution, delivery and performance by the Company of this Recognition Agreement and the consummation by it
                           of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the
                           part of the Company.  This Recognition  Agreement has been duly executed and delivered by the Company, and,
                           upon the due  authorization,  execution and delivery by EMC, will  constitute the valid and legally binding
                           obligation  of the  Company,  enforceable  against  the  Company  in  accordance  with its terms  except as
                           enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium or other similar laws
                           now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity
                           regardless of whether enforceability is considered in a proceeding in equity or at law; and

                  No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by the  Company in  connection  with the  execution,  delivery or
                           performance by the Company of this  Recognition  Agreement,  or the  consummation by it of the transactions
                           contemplated hereby.

Modification of the PWS Agreement

         5.       EMC and the Company hereby amend the PWS Agreement as follows:


         (a)      The following definitions shall be added to Article I of the PWS Agreement:

                                                                      22


--------------------------------------------------------------------------------



                  Assignee:  U.S. Bank National Association,  as trustee for the holders of Bear Stearns ALT-A Trust, Mortgage
         Pass-Through Certificates, Series 2006-3.

                  Master Servicer: Wells Fargo Bank, National Association or any successor thereto.

                  REMIC: A "real estate mortgage investment conduit" as defined in Section 860D of the Code.

                  REMIC Provisions:  The provisions of the federal income tax law relating to REMICs, which appear at Sections
         860A through 860G of the Code, and related provisions and regulations  promulgated  thereunder,  as the foregoing may
         be in effect from time to time.

                  SAMI II:  Structured Asset Mortgage Investments II Inc.

                  Securities Administrator: Wells Fargo Bank, National Association.

                  Trustee: U.S. Bank National Association.

         (b)      The definition of "Business Day" is deleted in its entirety and replaced with the following:

                  Business  Day: Any day other than:  (i) a Saturday or Sunday,  or (ii) a legal  holiday in the States of New
         York,  Maryland or  Minnesota,  or (iii) a day on which banks in the States of New York,  Maryland or  Minnesota  are
         authorized or obligated by law or executive order to be closed.

         (c)      The first sentence of Subsection (c) of the definition of "Eligible  Account" is deleted in its entirety and replaced
with the following:

                  "(c) in a separate  non-trust account (which is not fully insured by FDIC or other insurance) in an Eligible
         Institution."

         (d)      The following is added to the last sentence of the definition of "Eligible Institution":

                  ";  provided  that Chevy Chase Bank,  F.S.B.  shall  cease to be an Eligible  Institution  in the event that
         either its short-term or long-term debt rating is reduced below the rating in effect on April 1, 2006."

         (e)      The following are added as the last three paragraphs of Section 4.01 of the PWS Agreement:

                                                                      23


--------------------------------------------------------------------------------



                  "Notwithstanding  anything to the contrary  contained herein,  the Company shall not permit any modification
         with respect to any Mortgage Loan without permission  of the Master Servicer.

                  Notwithstanding  anything to the contrary  contained  herein,  any REO Property  shall be disposed of by the
         Company  before the close of the third  taxable year  following  the taxable year in which the related  Mortgage Loan
         became an REO Property, unless the Company is otherwise directed by the Master Servicer.

                  The Company  shall  comply with any written  instructions,  to the extent the Company is able to  reasonably
         comply,  received from the Master Servicer or the Assignor  pertaining to the servicing of the Mortgage Loans and the
         acquisition,  holding or  disposition  of any REO Property to ensure the continued  qualification  of each REMIC as a
         REMIC in accordance with the REMIC Provisions."

Miscellaneous

         6.       Notwithstanding anything to the contrary contained herein or in the PWS Agreement, the Company acknowledges that the
Mortgage Loans may be part of a REMIC or multiple REMICs and hereby agrees that in no event will it service the Mortgage Loans in a
manner that would (i) cause any such intended REMIC to fail to qualify as a REMIC or (ii) result in the imposition of a tax upon any
such intended REMIC (including but not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and
the tax on contributions to a REMIC set forth in Section 860G(d) of the Code).  It is the intention of EMC and the Company that this
Recognition Agreement shall be binding upon and for the benefit of the respective successors and assigns of the parties hereto.

         7.       All demands, notices and communications related to the Mortgage Loans and this Recognition Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:


                  In the case of the Company,
                           Chevy Chase Bank, F.S.B.
                           7501 Wisconsin Avenue, 6th Floor
                           Bethesda, Maryland  20814
                           Attention: Amy Westland

         With a copy to:

                           Sandra S. Barker, Esq.
                           Chief Mortgage Counsel
                           7501 Wisconsin Avenue, 13th Floor
                           Bethesda, Maryland  20814

                  b.       In the case of EMC,
                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

                                                                      24


--------------------------------------------------------------------------------



         8.       Each party will pay any commissions it has incurred and the reasonable fees of its attorneys in connection with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

         9.       This Recognition Agreement shall be construed in accordance with the laws of the State of New York, without regard
to conflicts of law principles, and the obligations, rights and remedies of the parties hereunder shall be determined in accordance
with such laws.
         10.      No term or provision of this Recognition Agreement may be waived or modified unless such waiver or modification is
in writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This Recognition Agreement shall inure to the benefit of the successors and assigns of the parties hereto. Any
entity into which the Company or EMC may be merged or consolidated shall, without the requirement for any further writing, be deemed
the Company or EMC, respectively, hereunder.

         12.      This Recognition Agreement shall survive the conveyances of the Mortgage Loans and the assignment of the PWS
Agreement and this Recognition Agreement and the Mortgage Loans by EMC to the Trustee as contemplated in this Recognition Agreement
and the AAR Agreement.

         13.      This Recognition Agreement may be executed simultaneously in any number of counterparts. Each counterpart shall be
deemed to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this Recognition Agreement conflicts with any provision of the PWS Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.



                                                                      25


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION


By:_________________________________
Name:_______________________________
Title:_______________________________

CHEVY CHASE BANK, F.S.B.


By:_________________________________
Name:_______________________________
Title:_______________________________





--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                            MORTGAGE LOANS





                                                       (Available upon request)



--------------------------------------------------------------------------------








                                                             ATTACHMENT 2

                                                             PWS AGREEMENT




                                                       (Available upon request)



--------------------------------------------------------------------------------




34


                                                                                                              EXHIBIT I-4


                                                         RECOGNITION AGREEMENT

         This is a Recognition Agreement (this "Recognition Agreement") made as of April 1, 2006, between EMC Mortgage Corporation
(the "EMC") and Countrywide Home Loans Servicing LP (the "Company").

         WHEREAS, EMC acquired the mortgage loans identified on Attachment 1 hereto (the "Mortgage Loans") through the exercise of an
optional redemption right held by EMC in connection with the Structured Asset Mortgage Investments Trust 2000-1, Pass-Through
Certificates, Series 2000-1;

         WHEREAS,  the Company is currently servicing the Mortgage Loans in accordance with the terms and conditions of the Seller's
Warranties and Servicing Agreement, dated as of September 1, 2002, as amended on January 1, 2003 and further amended on September 1,
2004, and as amended by Amendment Reg AB dated January 1, 2006 (as amended, the "Servicing Agreement") between the Company and EMC.

         In consideration of the mutual promises and agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Mortgage Loans shall be subject to the
terms of this Recognition Agreement.  Any capitalized term used and not otherwise defined herein shall have the meaning assigned to
such term in the Servicing Agreement.

                                                          Recognition of EMC

          From and after the date hereof,  Company  shall  recognize  EMC as owner of the Mortgage  Loans and will service the Mortgage
Loans for EMC pursuant to the terms of the Servicing  Agreement (as modified  herein),  the terms of which are  incorporated  herein by
reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

          The Company  hereby  acknowledges  that EMC will assign the Mortgage  Loans,  the  Recognition  Agreement  and the  Servicing
Agreement  to U.S.  Bank  National  Association,  as trustee  for the  holders  of Bear  Stearns  Alt-A  Trust,  Mortgage  Pass-Through
Certificates,  Series  2006-3 (the  "Trustee"),  on April 28, 2006  pursuant to that certain  Assignment,  Assumption  and  Recognition
Agreement,  to be dated as of April 28, 2006 (the "AAR Agreement") among EMC, the Trustee and the Company.  Company hereby acknowledges
and consents to the  assignment by EMC to the Trustee of all of EMC's rights under this  Recognition  Agreement and to the  enforcement
or exercise of any right or remedy against Company pursuant to this Recognition  Agreement by the Trustee.  Such enforcement of a right
or remedy by the  Trustee  shall  have the same  force and  effect as if the right or remedy  had been  enforced  or  exercised  by EMC
directly.  Notwithstanding anything in this Recognition Agreement to the contrary,  Company acknowledges and agrees that its obligation
to service the Mortgage  Loans  effected by this  Recognition  Agreement is not  conditional  upon EMC's  subsequent  assignment of the
Mortgage Loans to the Trustee.




--------------------------------------------------------------------------------




Representations, Warranties and Covenants

          EMC warrants and represents to Company as of the date hereof:

                 EMC is a corporation duly organized,  validly existing and in good standing under the laws of the jurisdiction of its
                          formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                          Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                          transactions contemplated by this Recognition Agreement is in the ordinary course of EMC's business and will
                          not conflict with, or result in a breach of, any of the terms,  conditions or provisions of EMC's charter or
                          by-laws or any legal restriction,  or any material agreement or instrument to which EMC is now a party or by
                          which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to
                          which EMC or its property is subject.  The execution,  delivery and  performance by EMC of this  Recognition
                          Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly authorized by
                          all necessary action on the part of EMC. This Recognition  Agreement has been duly executed and delivered by
                          EMC and,  upon the due  authorization,  execution  and delivery by Company,  will  constitute  the valid and
                          legally  binding  obligation  of EMC  enforceable  against  EMC in  accordance  with  its  terms  except  as
                          enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
                          now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of equity
                          regardless of whether enforceability is considered in a proceeding in equity or at law; and

                 No  material  consent,  approval,  order or  authorization  of, or  declaration,  filing or  registration  with,  any
                          governmental entity is required to be obtained or made by EMC in connection with the execution,  delivery or
                          performance by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated
                          hereby.

          Company warrants and represents to, and covenants with, EMC as of the date hereof:

                 Company  is duly  organized,  validly  existing  and in good  standing  under  the  laws of the  jurisdiction  of its
                          organization,  and has all  requisite  power and  authority to service the Mortgage  Loans and  otherwise to
                          perform its  obligations  under this  Recognition  Agreement  which  incorporates by reference the Servicing
                          Agreement (as modified herein);

                 Company  has full power and  authority  to  execute,  deliver and perform  its  obligations  under this  Recognition
                          Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                          contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                          conflict  with,  or result  in a breach  of,  any of the  terms,  conditions  or  provisions  of  Company's
                          organizational documents or any legal restriction,  or any material agreement or instrument to which Company
                          is now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,
                          judgment or decree to which Company or its property is subject.  The execution,  delivery and performance by
                          Company of this Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,
                          have been duly authorized by all necessary  action on the part of Company.  This  Recognition  Agreement has
                          been duly executed and delivered by Company, and, upon the due authorization, execution and delivery by EMC,
                          will  constitute  the valid and legally  binding  obligation  of  Company,  enforceable  against  Company in
                          accordance with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency,
                          moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally,  and by
                          general principles of equity regardless of whether enforceability is considered in a proceeding in equity or
                          at law; and



--------------------------------------------------------------------------------



                 No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any  governmental
                          entity is  required  to be  obtained  or made by Company  in  connection  with the  execution,  delivery  or
                          performance  by Company  of this  Recognition  Agreement,  or the  consummation  by it of the  transactions
                          contemplated hereby or if required, such consent,  approval,  authorization or order has been obtained prior
                          to the date hereof.

Modification of the Servicing Agreement

          The Company and EMC hereby modify amend Amendment Reg AB as follows:

                  The following shall be added as Section 2(g)(vi) of Amendment Reg AB:

                                    The Master Servicer shall be considered a third party beneficiary of Sections 2(d), 2(e) and 2(g)
                  of this Agreement (with regard to Section 2(g), solely with respect to noncompliance under Sections 2(d) and 2(e) of
                  this Agreement), entitled to all of the rights and benefits accruing to any Master Servicer herein as if it were a
                  direct party to this Agreement.

Miscellaneous

          Company  acknowledges  that the  Mortgage  Loans may be part of a REMIC and hereby  agrees that in the event that  Company is
notified in writing by EMC that such Mortgage Loans are part of a REMIC,  Company will service such Mortgage  Loans in accordance  with
the Servicing  Agreement (as modified herein) and shall negotiate in good faith any reasonable  amendments  thereto to insure that such
Mortgage  Loans are  serviced  in a manner  that  would not (i) cause  any REMIC to fail to  qualify  as a REMIC or (ii)  result in the
imposition of a tax upon any REMIC  (including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2)
of the Code and the tax on  contributions  to a REMIC set  forth in  Section  860G(d)  of the  Code).  It is the  intention  of EMC and
Company that this  Recognition  Agreement  shall be binding upon and for the benefit of the  respective  successors  and assigns of the
parties hereto.



--------------------------------------------------------------------------------



          All demands,  notices and  communications  related to the Mortgage Loans and this  Recognition  Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                 In the case of Company,

                           Countrywide Home Loans Servicing LP
                           4500 Park Granada
                           Calabasas, California 91302
                           Attention:  Darren Bigby

                With a copy to:  General Counsel

                  c.       In the case of EMC,

                EMC Mortgage Corporation
                MacArthur Ridge II
                909 Hidden Ridge Drive, Suite 200
                Irving, Texas 75038
                Attention: Ralene Ruyle

                Telecopy: (972) 444-2810



                All notices and updates  required to be provided to the  Assignor  regarding  Regulation  AB pursuant to the  Servicing
                Agreement should be sent to the Assignor by email to regABnotifications@bear.com, and additionally:

                  (A)      for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564



--------------------------------------------------------------------------------



                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                (B)        For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

          Each party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

          This  Recognition  Agreement  shall be  construed in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

          No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

          This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties hereto.  Any entity into
which Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed Company or EMC,
respectively, hereunder.

          This  Recognition  Agreement  shall  survive the  conveyances  of the  Mortgage  Loans and the  assignment  of the  Servicing
Agreement (as modified  herein) and this  Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as  contemplated  in this
Recognition Agreement and the AAR Agreement.



--------------------------------------------------------------------------------



          This Recognition  Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

          In the event that any provision of this Recognition  Agreement  conflicts with any provision of the Servicing  Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.





--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION


By:______________________________________________
Name:____________________________________________
Title:___________________________________________

COUNTRYWIDE HOME LOANS SERVICING LP
By:  Countrywide GP, Inc., its general partner


By:______________________________________________
Name:____________________________________________
Title:___________________________________________





--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                            MORTGAGE LOANS





--------------------------------------------------------------------------------





                                                             ATTACHMENT 2

                                                          SERVICING AGREEMENT








--------------------------------------------------------------------------------









                                                                                                               EXHIBIT I-5


                                                         RECOGNITION AGREEMENT

         This is a Recognition  Agreement (this  "Recognition  Agreement") made as of April 1, 2006,  between EMC Mortgage  Corporation
("EMC") and EverHome Mortgage Company (f/k/a Alliance Mortgage Company) (the "Company").

         WHEREAS,  the mortgage loans  identified on Attachment 1 hereto (the "2000-1 Mortgage Loans") were acquired by EMC through the
exercise of an optional  redemption  right held by EMC in connection  with the  Structured  Asset  Mortgage  Investments  Trust 2000-1,
Mortgage Pass-Through Certificates, Series 2000-1;

         WHEREAS,  the mortgage  loans  identified on Attachment 2 hereto (the "2003-1  Mortgage  Loans" and,  together with the 2000-1
Mortgage  Loans,  the  "Mortgage  Loans")  were  acquired by EMC through the  exercise of an optional  redemption  right held by EMC in
connection with the Bear Stearns ALT-A Trust 2003-1, Mortgage Pass-Through Certificates, Series 2003-1; and

         WHEREAS,  the Company  agreed to service the Mortgage Loans in accordance  with the terms and  conditions of the  Subservicing
Agreement,  dated as of August 1, 2002, as amended by Amendment  No. 1, dated as of January 31, 2006,  between the Assignor and Company
(as amended, the "Subservicing Agreement").

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the Subservicing Agreement.

Recognition of EMC

14.      From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the Mortgage
Loans for EMC pursuant to the terms of the  Subservicing  Agreement  (as modified  herein) as if EMC and the Company had entered into a
separate  servicing  agreement for the servicing of the Mortgage Loans in the form of the Subservicing  Agreement (as modified herein),
the terms of which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

15.      The  Company  hereby  acknowledges  that EMC will assign  certain of the  Mortgage  Loans and the  Subservicing  Agreement  to
JPMorgan  Chase  Bank,  National  Association,  as  trustee  for the  holders  of  Bear  Stearns  Alt-A  Trust,  Mortgage  Pass-Through
Certificates,  Series  2006-3 (the  "Trustee"),  on April 28, 2006  pursuant to that certain  Assignment,  Assumption  and  Recognition
Agreement,  dated as of April 28, 2006 (the "AAR Agreement")  among EMC, the Trustee and the Company.  Company hereby  acknowledges and
consents to the assignment by EMC to the Trustee of all of EMC's rights against Company pursuant to this  Recognition  Agreement and to
the  enforcement or exercise of any right or remedy  against  Company  pursuant to this  Recognition  Agreement by the Trustee,  to the
extent such rights and remedies  pertain to such Mortgage  Loans.  Such  enforcement of a right or remedy by the Trustee shall have the
same force and effect as if the right or remedy had been  enforced  or  exercised  by EMC  directly.  Notwithstanding  anything in this
Recognition  Agreement to the contrary,  Company  acknowledges and agrees that its obligation to service the Mortgage Loans affected by
this Recognition Agreement is not conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.



--------------------------------------------------------------------------------



Representations, Warranties and Covenants

16.      EMC warrants and represents to Company as of the date hereof:

d.       EMC is a  corporation  duly  organized,  validly  existing  and in good  standing  under the laws of the  jurisdiction  of its
                           formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary  course of EMC's business and
                           will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal  restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or
                           decree to which EMC or its  property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and delivered by EMC and, upon the due  authorization,  execution and delivery by Company,  will  constitute
                           the valid and legally binding obligation of EMC enforceable  against EMC in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

e.       No material  consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by EMC in connection  with the execution,  delivery or performance
                           by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.


                                                                        39


--------------------------------------------------------------------------------



17.      Company warrants and represents to, and covenants with, EMC as of the date hereof:

&#149;        Attached hereto as Attachment 3 is a true and accurate copy of the Subservicing Agreement;

&#149;        Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Mortgage  Loans and  otherwise  to perform its
                           obligations under the Subservicing Agreement and this Recognition Agreement;

&#149;        Company has full  corporate  power and  authority  to execute,  deliver and  perform its  obligations  under this  Recognition
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                           conflict with, or result in a breach of, any of the terms,  conditions or provisions of Company's charter or
                           by-laws or any legal  restriction,  or any material  agreement or instrument to which Company is now a party
                           or by which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or decree
                           to which Company or its property is subject.  The  execution,  delivery and  performance  by Company of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  corporate action on the part of Company.  This  Recognition  Agreement has been
                           duly executed and  delivered by Company,  and,  upon the due  authorization,  execution and delivery by EMC,
                           will  constitute  the valid and legally  binding  obligation  of  Company,  enforceable  against  Company in
                           accordance  with  its  terms  except  as  enforceability  may  be  limited  by  bankruptcy,  reorganization,
                           insolvency,  moratorium  or other  similar  laws now or hereafter in effect  relating to  creditors'  rights
                           generally,  and by general  principles  of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law; and

&#149;        No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

         Modification of Subservicing Agreement

                                                                        40


--------------------------------------------------------------------------------



         5.       The Company and Assignor hereby amend the Subservicing Agreement as follows:

         The following definitions are added to Article I of the Subservicing Agreement:

                  Assignee:  JPMorgan Chase Bank, National Association,  not in its individual capacity but solely as trustee for
         the holders of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                  Master  Servicer:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest  that meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

                  Pooling and  Servicing  Agreement:  That certain  pooling and servicing  agreement,  dated as of April 1, 2006,
         among Structured Asset Mortgage Investments II Inc., the Trustee, the Master Servicer and EMC Mortgage Corporation.

                  Servicing  Fee Rate:  A rate per annum equal to either (i) 0.375% or (ii)  0.400% as set forth on the  Mortgage
         Loan Schedule (as defined in the Mortgage Loan Purchase Agreement).

                  Trustee:  JPMorgan Chase Bank,  National  Association,  or its successor in interest,  or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

         The following shall be added as clause (n) of Article III of the Subservicing Agreement:

                  "(n)     With  respect to each  Mortgage  Loan,  information  regarding  the borrower  credit  files  related to such
         Mortgage Loan has been furnished to credit  reporting  agencies in compliance with the provisions of the Fair Credit Reporting
         Act and the applicable implementing regulations."

Miscellaneous

         6.       Notwithstanding  anything to the contrary contained herein or in the Subservicing Agreement Company acknowledges that
the Mortgage  Loans may be part of a REMIC or multiple  REMICs and hereby agrees that in no event will it service the Mortgage Loans in
a manner  that  would (i)  cause  any REMIC to fail to  qualify  as a REMIC or (ii)  result  in the  imposition  of a tax upon any such
intended REMIC  (including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code and the
tax on  contributions  to a REMIC set  forth in  Section  860G(d)  of the  Code).  It is the  intention  of EMC and  Company  that this
Recognition Agreement shall be binding upon and for the benefit of the respective successors and assigns of the parties hereto.

                                                                        41


--------------------------------------------------------------------------------



         7.       All demands,  notices and  communications  related to the Mortgage Loans and this  Recognition  Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           EverHome Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida
                           Attention:  Carolyn Cragg
                           Telecopier No.: (904) 281-6206

                with a copy to:
                           EverHome Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida
                           Attention:  Michael C. Koster
                           Telecopier No.: (904) 281-6145


                  b.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

         8.       Each party will pay any  commissions it has incurred and the reasonable  fees of its attorneys in connection with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

         9.       This  Recognition  Agreement shall be construed in accordance with the laws of the State of New York,  without regard
to conflicts of law principles,  and the  obligations,  rights and remedies of the parties  hereunder shall be determined in accordance
with such laws.

         10.      No term or provision of this  Recognition  Agreement may be waived or modified  unless such waiver or modification is
in writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This  Recognition  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any
entity into which Company or EMC may be merged or  consolidated  shall,  without the  requirement  for any further  writing,  be deemed
Company or EMC, respectively, hereunder.

                                                                        42


--------------------------------------------------------------------------------



         12.      This  Recognition  Agreement  shall  survive  the  conveyances  of the  Mortgage  Loans  and  the  assignment  of the
Subservicing  Agreement  and  this  Recognition  Agreement  and the  Mortgage  Loans  by EMC to the  Trustee  as  contemplated  in this
Recognition Agreement and the AAR Agreement.

         13.      This Recognition  Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be
deemed to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any  provision of this  Recognition  Agreement  conflicts  with any  provision of the  Subservicing
Agreement with respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.



                                                                        43


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:_________________________________
                                                     Name:_______________________________
                                                     Title:______________________________



                                                     EVERHOME MORTGAGE COMPANY


                                                     By:_________________________________
                                                     Name:_______________________________
                                                     Title:______________________________


                                                                        44


--------------------------------------------------------------------------------





                                                               ATTACHMENT 1

                                                         2000-1 MORTGAGE LOANS


                                                       (Available upon request)


                                                                        45


--------------------------------------------------------------------------------




                                                             ATTACHMENT 2


                                                         2003-1 MORTGAGE LOANS


                                                       (Available upon request)


                                                                        46


--------------------------------------------------------------------------------




                                                              ATTACHMENT 3


                                                        SUBSERVICING AGREEMENT


                                                       (Available upon request)





                                                                        47


--------------------------------------------------------------------------------









                                                                                                                EXHIBIT I-6


                                                         RECOGNITION AGREEMENT

         This is a Recognition  Agreement (this  "Recognition  Agreement") made as of April 1, 2006,  between EMC Mortgage  Corporation
(the "EMC") and GMAC Mortgage Corporation (the "Company").

         WHEREAS,  the mortgage  loans  identified on Attachment 1 hereto (the "2002-11  Mortgage  Loans") were acquired by EMC through
the exercise of an optional redemption right held by EMC in connection with the Bear Stearns ARM Trust 2002-11,  Mortgage  Pass-Through
Certificates, Series 2002-11; and

         WHEREAS,  the mortgage loans  identified on Attachment 2 hereto (the "2003-1  Mortgage  Loans" and,  together with the 2002-11
Mortgage  Loans,  the  "Mortgage  Loans")  were  acquired by EMC through the  exercise of an optional  redemption  right held by EMC in
connection with the Bear Stearns ALT-A Trust 2003-1, Mortgage Pass-Through Certificates, Series 2003-1; and

         WHEREAS,  the Company  agreed to service the  Mortgage  Loans in  accordance  with the terms and  conditions  of that  certain
Servicing  Agreement  dated as of May 1, 2001,  between the Company and EMC, as amended by Amendment No. 1 dated as of October 1, 2001,
Amendment No. 2 dated as of July 31, 2002 and Amendment No. 3 dated as of December 20, 2005 (as amended, the "Servicing Agreement").

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the Servicing Agreement.

Recognition of EMC

18.      From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the Mortgage
Loans for EMC  pursuant to the terms of the  Servicing  Agreement  (as  modified  herein) as if EMC and the Company had entered  into a
separate servicing agreement for the servicing of the Mortgage Loans in the form of the Servicing  Agreement (as modified herein),  the
terms of which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

19.      The Company hereby  acknowledges  that EMC will assign  certain of the Mortgage Loans and the Servicing  Agreement to JPMorgan
Chase Bank, National Association,  as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through  Certificates,  Series
2006-3 (the  "Trustee"),  on April 28, 2006 pursuant to that certain  Assignment,  Assumption and  Recognition  Agreement,  dated as of
April 28,  2006 (the "AAR  Agreement")  among EMC,  the  Trustee and the  Company.  Company  hereby  acknowledges  and  consents to the
assignment by EMC to the Trustee of all of EMC's rights against Company pursuant to this  Recognition  Agreement and to the enforcement
or exercise of any right or remedy against Company  pursuant to this  Recognition  Agreement by the Trustee,  to the extent such rights
and  remedies  pertain to such  Mortgage  Loans.  Such  enforcement  of a right or remedy by the Trustee  shall have the same force and
effect as if the right or remedy  had been  enforced  or  exercised  by EMC  directly.  Notwithstanding  anything  in this  Recognition
Agreement  to the  contrary,  Company  acknowledges  and agrees that its  obligation  to service the  Mortgage  Loans  affected by this
Recognition Agreement is not conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.

                                                                        48


--------------------------------------------------------------------------------



Representations, Warranties and Covenants

20.      EMC warrants and represents to Company as of the date hereof:

f.       EMC is a  corporation  duly  organized,  validly  existing  and in good  standing  under the laws of the  jurisdiction  of its
                           formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary  course of EMC's business and
                           will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal  restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or
                           decree to which EMC or its  property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and delivered by EMC and, upon the due  authorization,  execution and delivery by Company,  will  constitute
                           the valid and legally binding obligation of EMC enforceable  against EMC in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

g.       No material  consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by EMC in connection  with the execution,  delivery or performance
                           by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

                                                                        49


--------------------------------------------------------------------------------



21.      Company warrants and represents to, and covenants with, EMC as of the date hereof:

&#149;        Attached hereto as Attachment 3 is a true and accurate copy of the Servicing Agreement;

&#149;        Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Mortgage  Loans and  otherwise  to perform its
                           obligations under the Servicing Agreement and this Recognition Agreement;

&#149;        Company has full  corporate  power and  authority  to execute,  deliver and  perform its  obligations  under this  Recognition
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                           conflict  with, or result in a breach of, any of the terms,  conditions or provisions of Company's  articles
                           of incorporation or any legal  restriction,  or any material agreement or instrument to which Company is now
                           a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order,  judgment
                           or decree to which Company or its property is subject.  The execution,  delivery and  performance by Company
                           of this Recognition Agreement and the consummation by it of the transactions  contemplated hereby, have been
                           duly authorized by all necessary  corporate action on the part of Company.  This  Recognition  Agreement has
                           been duly executed and  delivered by Company,  and,  upon the due  authorization,  execution and delivery by
                           EMC, will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in
                           accordance  with  its  terms  except  as  enforceability  may  be  limited  by  bankruptcy,  reorganization,
                           insolvency,  moratorium  or other  similar  laws now or hereafter in effect  relating to  creditors'  rights
                           generally,  and by general  principles  of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law; and

&#149;        No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

                                                                        50


--------------------------------------------------------------------------------



Modification of the Servicing Agreement

22.      The Company and Assignor hereby amend the Servicing Agreement as follows:

         The following definitions are added to Article I of the Servicing Agreement:

                  Assignee:  JPMorgan  Chase Bank,  National  Association,  as trustee for the holders of Bear Steams ALT-A Trust
         2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                  Master  Servicer:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest  who  meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

                  Pooling and  Servicing  Agreement:  That certain  pooling and servicing  agreement,  dated as of April 1, 2006,
         among Structured Asset Mortgage Investments II Inc., the Trustee, the Master Servicer and the Owner.

                  Trustee:  JPMorgan Chase Bank,  National  Association,  or its successor in interest,  or any successor trustee
         appointed as provided in the Pooling and Servicing Agreement.

Miscellaneous

23.      Notwithstanding  anything to the contrary  contained  herein or in the  Servicing  Agreement,  Company  acknowledges  that the
Mortgage  Loans may be part of a REMIC or multiple  REMICs and hereby  agrees that in no event will it service the Mortgage  Loans in a
manner that would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended
REMIC  (including  but not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the  intention  of EMC and Company  that this  Recognition
Agreement shall be binding upon and for the benefit of the respective successors and assigns of the parties hereto.

24.      All demands,  notices and communications  related to the Mortgage Loans and this Recognition Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           GMAC Mortgage Corporation
                           500 Enterprise Road
                           Horsham, Pennsylvania 19044
                           Attention:  Mr. Frank Ruhl
                           Telecopier No.: (215) 682-3396

                                                                        51


--------------------------------------------------------------------------------



                  b.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

25.      Each  party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

26.      This  Recognition  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

27.      No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

28.      This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed Company or EMC,
respectively, hereunder.

29.      This Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the assignment of the Servicing  Agreement
and this Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as contemplated in this Recognition  Agreement and the AAR
Agreement.

30.      This Recognition Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

31.      In the event that any provision of this  Recognition  Agreement  conflicts with any provision of the Servicing  Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.



                                                                        52


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________



                                                     GMAC MORTGAGE CORPORATION


                                                     By:_______________________________
                                                     Name:_____________________________
                                                     Title:____________________________

                                                                        53


--------------------------------------------------------------------------------





                                                              ATTACHMENT 1

                                                        2002-11 MORTGAGE LOANS


                                                       (Available upon request)


                                                                        54


--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                         2003-1 MORTGAGE LOANS


                                                       (Available upon request)


                                                                        55


--------------------------------------------------------------------------------





                                                             ATTACHMENT 3

                                                          SERVICING AGREEMENT


                                                       (Available upon request)






                                                                        56


--------------------------------------------------------------------------------








                                                                                                                EXHIBIT I-7


                                                        RECOGNITION AGREEMENT

         This is a Recognition  Agreement (this  "Recognition  Agreement") made as of April 1, 2006,  between EMC Mortgage  Corporation
(the "EMC") and PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation) (the "Company").

         WHEREAS,  EMC acquired the mortgage  loans  identified  on  Attachment 1 hereto (the  "2002-11  Mortgage  Loans")  through the
exercise  of an  optional  redemption  right  held  by EMC in  connection  with  the  Bear  Stearns  ARM  Trust  Mortgage  Pass-Through
Certificates, Series 2002-11;

         WHEREAS,  EMC acquired the mortgage loans  identified on Attachment 2 hereto (the "2000-1  Mortgage Loans" and,  together with
the 2002-11 Mortgage Loans, the "Mortgage  Loans") through the exercise of an optional  redemption right held by EMC in connection with
the Structured Asset Mortgage Investments Trust 2000-1, Mortgage Pass-Through Certificates, Series 2000-1;

         WHEREAS,  the Company is currently  servicing the Mortgage  Loans in accordance  with the terms and conditions of that certain
Mortgage Loan Flow Purchase, Sale and Servicing Agreement,  dated as of April 26, 2001 (the "Servicing Agreement"),  among the Company,
Bishop's Gate Residential Mortgage Trust and EMC Mortgage Corporation.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the Servicing Agreement.

Recognition of EMC

32.      From and after the date hereof,  Company  shall  recognize  EMC as owner of the  Mortgage  Loans and will service the Mortgage
Loans for EMC pursuant to the terms of the Servicing  Agreement (as modified  herein) as if EMC and Company had entered into a separate
servicing agreement for the servicing of the Mortgage Loans in the form of the Servicing  Agreement (as modified herein),  the terms of
which are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

33.      The Company hereby  acknowledges  that EMC will assign  certain of the Mortgage Loans and the Servicing  Agreement to JPMorgan
Chase Bank, National Association,  as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through  Certificates,  Series
2006-3 (the  "Trustee"),  on April 28, 2006 pursuant to that certain  Assignment,  Assumption and  Recognition  Agreement,  dated as of
April 28,  2006 (the "AAR  Agreement")  among EMC,  the  Trustee and the  Company.  Company  hereby  acknowledges  and  consents to the
assignment by EMC to the Trustee of all of EMC's rights against Company pursuant to this  Recognition  Agreement and to the enforcement
or exercise of any right or remedy against Company pursuant to this Recognition  Agreement by the Trustee.  Such enforcement of a right
or remedy by the  Trustee  shall  have the same  force and  effect as if the right or remedy  had been  enforced  or  exercised  by EMC
directly.  Notwithstanding anything in this Recognition Agreement to the contrary,  Company acknowledges and agrees that its obligation
to service the Mortgage  Loans  affected by this  Recognition  Agreement is not  conditional  upon EMC's  subsequent  assignment of the
Mortgage Loans to the Trustee.




--------------------------------------------------------------------------------



Representations, Warranties and Covenants

34.      EMC warrants and represents to Company as of the date hereof:

h.       EMC is a  corporation  duly  organized,  validly  existing  and in good  standing  under the laws of the  jurisdiction  of its
                           formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary  course of EMC's business and
                           will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal  restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or
                           decree to which EMC or its  property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and delivered by EMC and, upon the due  authorization,  execution and delivery by Company,  will  constitute
                           the valid and legally binding obligation of EMC enforceable  against EMC in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

i.       No material  consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by EMC in connection  with the execution,  delivery or performance
                           by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.




--------------------------------------------------------------------------------



35.      Company warrants and represents to, and covenants with, EMC as of the date hereof:

&#149;        Attached hereto as Attachment 3 is a true and accurate copy of the Servicing Agreement;

&#149;        Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Mortgage  Loans and  otherwise  to perform its
                           obligations under the Servicing Agreement and this Recognition Agreement;

&#149;        Company has full  corporate  power and  authority  to execute,  deliver and  perform its  obligations  under this  Recognition
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                           conflict with, or result in a breach of, any of the terms,  conditions or provisions of Company's charter or
                           by-laws or any legal  restriction,  or any material  agreement or instrument to which Company is now a party
                           or by which it is bound, or result in the violation of any law, rule, regulation,  order, judgment or decree
                           to which Company or its property is subject.  The  execution,  delivery and  performance  by Company of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  corporate action on the part of Company.  This  Recognition  Agreement has been
                           duly executed and  delivered by Company,  and,  upon the due  authorization,  execution and delivery by EMC,
                           will  constitute  the valid and legally  binding  obligation  of  Company,  enforceable  against  Company in
                           accordance  with  its  terms  except  as  enforceability  may  be  limited  by  bankruptcy,  reorganization,
                           insolvency,  moratorium  or other  similar  laws now or hereafter in effect  relating to  creditors'  rights
                           generally,  and by general  principles  of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law; and

&#149;        No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

Modification of the Servicing Agreement



--------------------------------------------------------------------------------



36.      The Company and EMC hereby modify the Servicing Agreement with respect to the Mortgage Loans as follows:

         The following definitions shall be added to Section 1.01 of the Servicing Agreement:


                 Assignee:  JPMorgan Chase Bank, National Association, as trustee for the holders of Bear Stearns ALT-A Trust, Mortgage
         Pass-Through Certificates, Series 2006-3.

                 Commission or SEC:  The United States Securities and Exchange Commission.

                 Company:  The Servicer.

                 Depositor: SAMI II.

                 Exchange Act:  The Securities Exchange Act of 1934, as amended.

                 Master Servicer: Wells Fargo Bank, National Association or any successor thereto.

                 Nonrecoverable  Advance:  Any portion of a Monthly Advance or Servicing Advance previously made or proposed to be made
         by the Company  pursuant to this  Agreement,  that, in the good faith  judgment of the Company,  will not or, in the case of a
         proposed advance,  would not, be ultimately  recoverable by it from the related Mortgagor or the related Liquidation Proceeds,
         Insurance Proceeds, Condemnation Proceeds or otherwise with respect to the related Mortgage Loan.

                 Pooling and Servicing Agreement:  That certain pooling and servicing agreement,  dated as of April 1, 2006, among SAMI
         II, the Trustee, the Master Servicer and EMC.

                 Prepayment  Penalty:  With respect to any Mortgage  Loan,  the charges or premiums,  if any, due in connection  with a
         full or partial prepayment of such Mortgage Loan in accordance with the terms thereof.

                 Qualified  Correspondent:  Any Person from which the Company  purchased  Mortgage  Loans,  provided that the following
         conditions  are  satisfied:  (i) such Mortgage  Loans were  originated  pursuant to an agreement  between the Company and such
         Person that  contemplated  that such Person would  underwrite  mortgage loans from time to time,  for sale to the Company,  in
         accordance with underwriting  guidelines  designated by the Company  ("Designated  Guidelines") or guidelines that do not vary
         materially  from such  Designated  Guidelines;  (ii) such Mortgage Loans were in fact  underwritten as described in clause (i)
         above and were acquired by the Company within 180 days after  origination;  (iii) either (x) the Designated  Guidelines  were,
         at the time such Mortgage  Loans were  originated,  used by the Company in  origination  of mortgage loans of the same type as
         the Mortgage Loans for the Company's own account or (y) the Designated  Guidelines  were, at the time such Mortgage Loans were
         underwritten,  designated  by the  Company  on a  consistent  basis for use by  lenders in  originating  mortgage  loans to be
         purchased  by the  Company;  and (iv) the Company  employed,  at the time such  Mortgage  Loans were  acquired by the Company,
         pre-purchase or post-purchase  quality  assurance  procedures  (which may involve,  among other things,  review of a sample of
         mortgage loans  purchased  during a particular  time period or through  particular  channels)  designed to ensure that Persons
         from which it purchased mortgage loans properly applied the underwriting criteria designated by the Company.



--------------------------------------------------------------------------------



                 Regulation AB: Subpart 229.1100 - Asset Backed Securities (Regulation AB), 17 C.F.R.  ss.ss.229.1100-229.1123,  as amended
         from time to time,  and subject to such  clarification  and  interpretation  as have been  provided by the  Commission  in the
         adopting release  (Asset-Backed  Securities,  Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
         by the staff of the Commission, or as may be provided by the Commission or its staff from time to time.

                 REMIC  Provisions:  The  provisions  of the federal  income tax law relating to REMICs,  which appear at Sections 860A
         through 860G of the Code, and related  provisions and regulations  promulgated  thereunder,  as the foregoing may be in effect
         from time to time.

                 SAMI II:  Structured Asset Mortgage Investments II Inc.

                 Securities Act:  The Securities Act of 1933, as amended.

                 Securitization  Transaction:  Any  transaction  involving  either (1) a sale or other  transfer  of some or all of the
         Mortgage  Loans directly or indirectly to an issuing  entity in connection  with an issuance of publicly  offered or privately
         placed,  rated or unrated  mortgage-backed  securities or (2) an issuance of publicly  offered or privately  placed,  rated or
         unrated  securities,  the payments on which are  determined  primarily by reference to one or more  portfolios of  residential
         mortgage loans consisting, in whole or in part, of some or all of the Mortgage Loans

                 Servicing  Criteria:  As of any  date of  determination,  the  "servicing  criteria"  set  forth  in Item  1122(d)  of
         Regulation AB, or any amendments  thereto,  a summary of the requirements of which as of the date hereof is attached hereto as
         Exhibit 16 for  convenience  of reference  only. In the event of a conflict or  inconsistency  between the terms of Exhibit 16
         and the text of Item 1122(d) of Regulation  AB, the text of Item 1122(d) of  Regulation  AB shall control (or those  Servicing
         Criteria  otherwise  mutually agreed to by the Purchaser,  the Company and any Person that will be responsible for signing any
         Sarbanes Certification with respect to a Securitization  Transaction in response to evolving  interpretations of Regulation AB
         and incorporated into a revised Exhibit 16).

                 Stated  Principal  Balance:  As to each Mortgage Loan as of any date of  determination,  (i) the principal  balance of
         such Mortgage  Loan at the Cut-off Date after giving  effect to payments of principal  due on or before such date,  whether or
         not received,  minus (ii) all amounts  previously  distributed to the Purchaser with respect to the Mortgage Loan representing
         payments or recoveries of principal or advances in lieu thereof.



--------------------------------------------------------------------------------


                 Static Pool Information: Static pool information as described in Item 1105(a)(1)-(3) and 1105(c) of Regulation AB.

                 Subcontractor:  Any vendor,  subcontractor  or other  Person that is not  responsible  for the overall  servicing  (as
         "servicing" is commonly  understood by participants in the  mortgage-backed  securities market) of Mortgage Loans but performs
         one or more  discrete  functions  identified  in Item  1122(d) of  Regulation  AB with  respect to  Mortgage  Loans  under the
         direction or authority of the Company or a Subservicer.

                 Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any  Subservicer and is responsible
         for the performance  (whether directly or through  Subservicers or  Subcontractors)  of a substantial  portion of the material
         servicing  functions  required to be performed by the Company under this  Agreement or any  Reconstitution  Agreement that are
         identified in Item 1122(d) of Regulation AB.

                 Third-Party Originator: Each Person, other than a Qualified Correspondent,  that originated Mortgage Loans acquired by
         the Company.

                 Trustee: JPMorgan Chase Bank, National Association.

         The definition of Eligible Account is deleted in its entirety and replaced with the following:

                  Eligible Account:  Any of (i) an account or accounts maintained with a federal or state chartered depository
         institution or trust company,  the long-term unsecured debt obligations and short-term  unsecured debt obligations of
         which (or, in the case of a depository  institution  or trust company that is the  principal  subsidiary of a holding
         company,  the debt obligations of such holding company,  so long as Moody's is not a Rating Agency) are rated by each
         Rating Agency in one of its two highest long-term and its highest short-term rating categories  respectively,  at the
         time any amounts are held on deposit  therein,  or (ii) an account or accounts in a depository  institution  or trust
         company in which such  accounts  are insured by the FDIC (to the limits  established  by the FDIC) and the  uninsured
         deposits in which  accounts are otherwise  secured such that, as evidenced by an Opinion of Counsel  delivered to the
         Trustee and to each Rating Agency, the  Certificateholders  have a claim with respect to the funds in such account or
         a  perfected  first  priority  security  interest  against  any  collateral  (which  shall be  limited  to  Permitted
         Investments)  securing such funds that is superior to claims of any other  depositors or creditors of the  depository
         institution  or trust company in which such account is  maintained,  or (iii) a trust account or accounts  maintained
         with the corporate trust  department of a federal or state chartered  depository  institution or trust company having
         capital  and  surplus  of not less than  $50,000,000,  acting in its  fiduciary  capacity  or (iv) any other  account
         acceptable to the Rating  Agencies.  Eligible  Accounts may bear interest,  and may include,  if otherwise  qualified
         under this definition, accounts maintained with the Trustee.



--------------------------------------------------------------------------------



         Subsection (6) of Section 3.01 of the Servicing Agreement shall be replaced in its entirety with the following:

         (6)      PHH Mortgage has delivered to the  Purchaser  financial  statements as to its last two fiscal years.  Except
         as has  previously  been  disclosed to the Purchaser in writing:  (a) such  financial  statements  fairly present the
         results of  operations  and changes in financial  position for such period and the  financial  position at the end of
         such period of PHH Mortgage and its subsidiaries;  and (b) such financial  statements are true,  correct and complete
         as of their  respective  dates and have been prepared in accordance  with generally  accepted  accounting  principles
         consistently  applied  throughout  the  periods  involved,  except as set forth in the notes  thereto.  The Trust has
         delivered to the Purchaser  financial  statements as to its last two fiscal years and a copy of its Offering Circular
         dated May 21, 1998 (the "Trust  Financials") and such Trust  Financials  fairly present the results of operations and
         changes in  financial  position  for such period and the  financial  position at the end of such period of the Trust.
         Except as has  previously  been  disclosed  to the  Purchaser  in  writing,  there  has been no change in such  Trust
         Financials since their date and the Trust is not aware of any errors or omissions therein.

         Subsection  (7) of Section 3.01 of the Servicing  Agreement  shall be replaced in its entirety with the following (new text is
underlined):

         (7)      There  has been no  change  in the  servicing  policies  and  procedures,  business,  operations,  financial
         condition,  properties  or assets of the  applicable  Seller since (i) in the case of PHH  Mortgage,  the date of its
         financial  statements  and (ii) in the case of the Trust,  the date of delivery of the Trust  Financials,  that would
         have a  material  adverse  effect on the  ability of the  applicable  Seller to perform  its  obligations  under this
         Agreement;

         The following shall be added as Subsection (15) of Section 3.01 of the Servicing Agreement:

         (15)     As of the date of each  Securitization  Transaction,  and  except  as has been  otherwise  disclosed  to the
         Purchaser,  any Master  Servicer and any  Depositor:  (1) no default or  servicing  related  performance  trigger has
         occurred  as to any  other  securitization  due to  any  act or  failure  to  act of the  Servicer;  (2) no  material
         noncompliance  with applicable  servicing  criteria as to any other  securitization has been disclosed or reported by
         the Servicer;  (3) the Servicer has not been  terminated as servicer in a residential  mortgage loan  securitization,
         either due to a servicing  default or to  application  of a servicing  performance  test or trigger;  (4) no material
         changes to the Servicer's  servicing  policies and  procedures for similar loans has occurred in the preceding  three
         years;  (5) there are no aspects of the Servicer's  financial  condition that could have a material adverse impact on
         the performance by the Servicer of its obligations  hereunder;  (6) there are no legal proceedings  pending, or known
         to be  contemplated  by  governmental  authorities,  against the Servicer  that could be material to investors in the
         securities  issued  in  such  Securitization  Transaction;  and  (7)  there  are no  affiliations,  relationships  or
         transactions relating to the Servicer of a type that are described under Item 1119 of Regulation AB.



--------------------------------------------------------------------------------



         Subsection (33) of Section 3.03 of the Servicing Agreement shall be replaced in its entirety with the following:

         (33)     The related  Mortgagor  (1) is not the subject of any  Insolvency  Proceeding;  and (2) has not notified the
         Seller of any relief requested by or allowed to such Mortgagor under the Servicemembers Civil Relief Act;

         The following shall be added as Subsection (50) of Section 3.03 of the Servicing Agreement:

         (50)     With  respect to each  Mortgage  Loan,  information  regarding  the borrower  credit  files  related to such
         Mortgage Loan has been furnished to credit  reporting  agencies in compliance  with the provisions of the Fair Credit
         Reporting Act and the applicable implementing regulations.

         Section 3.05 of the Servicing Agreement shall be replaced in its entirety with the following:

         Section 3.05.     Cooperation of Company with a Reconstitution.

         The Company and the Purchaser  agree that with respect to some or all of the Mortgage  Loans,  on or after the related Funding
Date, on one or more dates (each a  "Reconstitution  Date") at the  Purchaser's  sole option,  the Purchaser may effect a sale (each, a
"Reconstitution") of some or all of the Mortgage Loans then subject to this Agreement, without recourse, to:

         (a)      one or more third party purchasers in one or more in whole loan transfers (each, a "Whole Loan Transfer"); or

         (b)      one or more trusts or other entities to be formed as part of one or more Securitization Transactions.

         The Company  agrees to execute in  connection  with any  agreements  among the  Purchaser,  the  Company,  and any servicer in
connection with a Whole Loan Transfer, an Assignment,  Assumption and Recognition  Agreement  substantially in the form of Exhibit 2.05
hereto,  or, at Purchaser's  request,  a seller's  warranties and servicing  agreement or a  participation  and servicing  agreement or
similar agreement in form and substance reasonably  acceptable to the parties, and in connection with a Securitization  Transaction,  a
pooling and servicing agreement in form and substance  reasonably  acceptable to the parties,  (collectively the agreements referred to
herein are designated,  the "Reconstitution  Agreements").  It is understood that any such  Reconstitution  Agreements will not contain
any greater  obligations  on the part of Company than are  contained  in this  Agreement.  Notwithstanding  anything to the contrary in
this Section 3.05, the Company agrees that it is required to perform the obligations described in Exhibit 14 hereto.



--------------------------------------------------------------------------------



         With respect to each Whole Loan  Transfer and each  Securitization  Transaction  entered  into by the  Purchaser,  the Company
agrees (1) to  cooperate  fully with the  Purchaser  and any  prospective  purchaser  with respect to all  reasonable  requests and due
diligence procedures;  (2) to execute, deliver and perform all Reconstitution  Agreements required by the Purchaser as are customary in
the industry;  (3) to restate the  representations  and  warranties set forth in this Agreement as of the settlement or closing date in
connection with such Reconstitution (each, a "Reconstitution  Date"), but modified, if necessary,  to reflect changes since the Funding
Date.

         In addition,  the Company shall provide to any master servicer or issuer in connection with a Securitization  Transaction,  as
the case may be, and any other participants in such Reconstitution:

         (i)      any and all  information  and  appropriate  verification  of  information  which may be  reasonably  available to the
Company,  whether  through  letters of its auditors and counsel or  otherwise,  as the  Purchaser or any such other  participant  shall
request upon reasonable demand;

         (ii)     such additional representations,  warranties, covenants, opinions of counsel, letters from auditors, and certificates
of public  officials  or officers  of the Company as are  reasonably  agreed  upon by the Company and the  Purchaser  or any such other
participant;

         (iii)    within 5 Business Days after request by the Purchaser,  the  information  with respect to the Company (as originator)
and each  Third-Party  Originator  of the  Mortgage  Loans as required  under Item 1110(a) and (b) of  Regulation  AB, a summary of the
requirements  of which has of the date hereof is attached  hereto as Exhibit 17 for  convenience  of reference  only,  as determined by
Purchaser in its sole  reasonable  discretion.  If requested by the  Purchaser,  this will  include  information  about the  applicable
credit-granting or underwriting criteria;

         (iv)     within 5 Business Days after request by the  Purchaser,  the Company  shall  provide (or, as  applicable,  cause each
Third-Party  Originator  to provide)  Static Pool  Information  with respect to the  mortgage  loans (of a similar type as the Mortgage
Loans, as reasonably  identified by the Purchaser as provided below) originated by (i) the Company,  if the Company is an originator of
Mortgage Loans (including as an acquirer of Mortgage Loans from a Qualified  Correspondent),  and/or (ii) each Third-Party  Originator.
Such Static Pool Information  shall be prepared by the Company (or Third-Party  Originator) on the basis of its reasonable,  good faith
interpretation of the requirements of Item  1105(a)(1)-(3)  and (c) of Regulation AB. To the extent that there is reasonably  available
to the Company (or Third-Party  Originator)  Static Pool Information with respect to more than one mortgage loan type, the Purchaser or
any Depositor shall be entitled to specify whether some or all of such information  shall be provided  pursuant to this paragraph.  The
content of such Static Pool  Information  may be in the form  customarily  provided by the Company,  and need not be customized for the
Purchaser or any Depositor.  Such Static Pool Information for each vintage  origination year or prior  securitized pool, as applicable,
shall be presented in  increments  no less  frequently  than  quarterly  over the life of the  mortgage  loans  included in the vintage
origination  year or prior  securitized  pool. The most recent periodic  increment must be as of a date no later than 135 days prior to
the date of the  prospectus  or other  offering  document in which the Static Pool  Information  is to be included or  incorporated  by
reference.  The Static Pool Information  shall be provided in an electronic  format that provides a permanent record of the information
provided,  such as a portable document format (pdf) file, or other such electronic  format reasonably  required by the Purchaser or the
Depositor, as applicable;



--------------------------------------------------------------------------------



         (v)      within 5 Business  Days after  request by the  Purchaser,  information  with respect to the Company (as  servicer) as
required by Item 1108(b) and (c) of Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as
Exhibit 17 for  convenience  of reference  only, as determined by Purchaser in its sole  discretion.  In the event that the Company has
delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer,  the  Company  shall  provide the
information required pursuant to this clause with respect to the Subservicer;

         (vi)     within 5 Business Days after request by the Purchaser,

                  (a)  information  regarding  any legal  proceedings  pending  (or known to be  contemplated)  against the Company (as
         originator and as servicer) and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1117 of
         Regulation AB, a summary of the  requirements  of which as of the date hereof is attached hereto as Exhibit 17 for convenience
         of reference only, as determined by Purchaser in its sole discretion,

                  (b)  information  regarding  affiliations  with respect to the Company (as originator and as servicer) and each other
         originator  of the  Mortgage  Loans and each  Subservicer  as  required  by Item  1119(a) of  Regulation  AB, a summary of the
         requirements  of which as of the date  hereof is  attached  hereto  as  Exhibit  17 for  convenience  of  reference  only,  as
         determined by Purchaser in its sole discretion, and

                  (c) information regarding  relationships and transactions with respect to the Company (as originator and as servicer)
         and each other  originator of the Mortgage Loans and each  Subservicer as required by Item 1119(b) and (c) of Regulation AB, a
         summary of the  requirements  of which as of the date hereof is attached  hereto as Exhibit 17 for  convenience  of  reference
         only, as determined by Purchaser in its sole discretion;



--------------------------------------------------------------------------------



         (vii)    if so requested by the Purchaser, the Company shall provide (or, as applicable,  cause each Third-Party Originator to
provide),  at the expense of the  requesting  party (to the extent of any  additional  incremental  expense  associated  with  delivery
pursuant to this Agreement),  such statements and agreed-upon  procedures letters of certified public accountants reasonably acceptable
to the  Purchaser  or  Depositor,  as  applicable,  pertaining  to Static  Pool  Information  relating to prior  securitized  pools for
securitizations  closed  on or after  April 1, 2006 or, in the case of  Static  Pool  Information  with  respect  to the  Company's  or
Third-Party  Originator's  originations or purchases,  to calendar  months  commencing  April 1, 2006, or to any financial  information
included in any other disclosure  provided under this Section 3.05, as the Purchaser or such Depositor shall reasonably  request.  Such
statements  and  letters  shall be  addressed  to and be for the  benefit of such  parties as the  Purchaser  or such  Depositor  shall
designate,  which may include,  by way of example,  any Sponsor,  any Depositor and any broker dealer acting as underwriter,  placement
agent or  initial  purchaser  with  respect  to a  Securitization  Transaction.  Any such  statement  or letter  may take the form of a
standard,  generally  applicable  document  accompanied by a reliance letter authorizing  reliance by the addressees  designated by the
Purchaser or such Depositor;

         (viii)  for the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  any Master  Servicer and any  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a  Securitization  Transaction  between the Company,  any Subservicer or any Third-Party  Originator and any of the
parties  specified in clause (7) of Section  3.01(15) of this Agreement (and any other parties  identified in writing by the requesting
party)  with  respect  to such  Securitization  Transaction,  (C) any  Event  of  Default  under  the  terms of this  Agreement  or any
Reconstitution  Agreement,  (D) any  merger,  consolidation  or sale of  substantially  all of the assets of the  Company,  and (E) the
Company's  entry into an agreement  with a Subservicer  to perform or assist in the  performance  of any of the  Company's  obligations
under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser  and any  Depositor a  description  of such
proceedings, affiliations or relationships;

         All notification pursuant to this Section 3.05(b)(viii),  other than those pursuant to Section 3.05(b)(viii)(i)(A),  should be
sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com



--------------------------------------------------------------------------------



         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 3.05(b)(viii)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com;

         (ix)     If so requested  by the  Purchaser  or any  Depositor  on any date,  the Company  shall,  within five  Business  Days
following such request,  confirm in writing the accuracy of the  representations  and warranties set forth in Section  3.01(15) of this
Agreement or, if any such  representation  and warranty is not accurate as of the date of such  request,  provide  reasonably  adequate
disclosure of the pertinent facts, in writing, to the requesting party;

         (x)      as a condition to the succession to the Company or any  Subservicer  as servicer or subservicer  under this Agreement
or any  Reconstitution  Agreement by any Person (i) into which the Company or such Subservicer may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer and any  Depositor,  at least 15 calendar days prior to the effective  date of such  succession  or  appointment,  (x) written
notice to the Purchaser,  any Master  Servicer and any Depositor of such  succession or appointment  and (y) in writing and in form and
substance reasonably  satisfactory to the Purchaser,  any Master Servicer and such Depositor,  all information  reasonably requested by
the Purchaser,  any Master Servicer or any Depositor in order to comply with its reporting  obligation under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities;



--------------------------------------------------------------------------------



         (xi) in addition to such  information as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Securitization  Transaction  that includes any of the Mortgage  Loans serviced by the Company or any  Subservicer,  the Company or
such Subservicer, as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible
for filing such report  (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along
with all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on
Form 10-D (as specified in the provisions of Regulation AB referenced below):

                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
         pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xii) the Company shall provide to the Purchaser,  any Master  Servicer and any Depositor,  evidence of the  authorization  of
the person  signing any  certification  or  statement,  copies or other  evidence of Fidelity  Bond  Insurance  and Errors and Omission
Insurance  policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the
Company or such Subservicer's performance hereunder.

         In the  event of a  conflict  or  inconsistency  between  the  terms of  Exhibit  17 and the  text of the  applicable  Item of
Regulation AB as cited above, the text of Regulation AB, its adopting release and other public statements of the SEC shall control.

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a Securitization  Transaction:  each sponsor and issuing entity; each Person (including, but not limited to, any Master Servicer, if
applicable)  responsible for the  preparation,  execution or filing of any report required to be filed with the Commission with respect
to such  Securitization  Transaction,  or for  execution of a  certification  pursuant to Rule  13a-14(d) or Rule  15d-14(d)  under the
Exchange Act with respect to such  Securitization  Transaction;  each broker dealer acting as  underwriter,  placement agent or initial
purchaser,  each Person who controls any of such parties or the Depositor  (within the meaning of Section 15 of the  Securities Act and
Section 20 of the Exchange Act); and the respective present and former directors,  officers,  employees,  agents and affiliates of each
of the  foregoing  and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them harmless from and against any
claims, losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs, judgments,  and any other costs,
fees and expenses that any of them may sustain arising out of or based upon:



--------------------------------------------------------------------------------



         (i)(A)  any  untrue  statement  of a  material  fact  contained  or  alleged  to be  contained  in  any  information,  report,
certification,  data,  accountants'  letter or other  material  provided  under this Section  3.05 by or on behalf of the  Company,  or
provided  under this Section 3.05 by or on behalf of any  Subservicer,  Subcontractor  or  Third-Party  Originator  (collectively,  the
"Company  Information"),  or (B) the omission or alleged  omission to state in the Company  Information  a material fact required to be
stated in the Company  Information or necessary in order to make the statements  therein, in the light of the circumstances under which
they were made, not misleading;  provided,  by way of  clarification,  that clause (B) of this paragraph  shall be construed  solely by
reference  to the  Company  Information  and not to any  other  information  communicated  in  connection  with a sale or  purchase  of
securities,  without regard to whether the Company  Information or any portion  thereof is presented  together with or separately  from
such other information;

         (ii) any breach by the Company of its obligations  under Sections 3.05, 7.04 or 7.07,  including  particularly  any failure by
the Company,  any Subservicer,  any  Subcontractor or any Third-Party  Originator to deliver any  information,  report,  certification,
accountants'  letter or other material when and as required under Sections 3.05, 7.04 or 7.07,  including any failure by the Company to
identify  pursuant to Section 12.12 any  Subcontractor  "participating  in the servicing  function"  within the meaning of Item 1122 of
Regulation AB;

         (iii) any breach by the Company of a representation or warranty set forth in Section 3.01 or in a writing  furnished  pursuant
to Section  3.01(16)  and made as of a date prior to the closing  date of the related  Securitization  Transaction,  to the extent that
such breach is not cured by such closing  date,  or any breach by the Company of a  representation  or warranty in a writing  furnished
pursuant to Section 3.01(16) to the extent made as of a date subsequent to such closing date; or

         (iv) the negligence,  bad faith or willful  misconduct of the Company in connection with its performance under Sections 3.05,
7.04 or 7.07.

                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.



--------------------------------------------------------------------------------



                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission with respect to such  Securitization  Transaction,  or for execution of a certification  pursuant to Rule 13a-14(d)
or Rule 15d-14(d) under the Exchange Act with respect to such  Securitization  Transaction,  for all costs reasonably  incurred by each
such party in order to obtain the information,  report, certification,  accountants' letter or other material not delivered as required
by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
Agreement.

         All Mortgage Loans not sold or transferred  pursuant to a  Reconstitution  shall remain subject to, and serviced in accordance
with the terms of, this  Agreement  and the related Term Sheet,  and with respect  thereto  this  Agreement  and the related Term Sheet
shall remain in full force and effect.

         In connection  with such a  securitization,  the Purchaser may be required to engage a master servicer or trustee to determine
the allocation of payments to and make remittances to the  certificateholders,  at the Purchaser's sole cost and expense.  In the event
that a master  servicer or trustee to  determine  the  allocation  of payments to and make  remittances  to the  certificateholders  is
requested by the  Purchaser,  the  Servicer  agrees to service the Mortgage  Loans in  accordance  with the  reasonable  and  customary
requirements  of such  securitization,  which may include the  Servicer's  acting as a subservicer in a master  servicing  arrangement.
With  respect to the then owners of the  Mortgage  Loans,  the  Servicer  shall  thereafter  deal  solely with such master  servicer or
trustee,  as the case may be with respect to such Mortgage Loans which are subject to the  Securitization  and shall not be required to
deal with any other party with respect to such Mortgage Loans. The cost of such securitization  shall be borne by the Purchaser,  other
than the Seller's overhead or employees' salaries.

         The following shall be added after the first sentence of Subsection (1) of Section 5.01 of the Servicing Agreement:



--------------------------------------------------------------------------------



                  The Servicer shall furnish information  regarding the borrower credit files related to such Mortgage Loan to
         credit  reporting  agencies in compliance  with the  provisions of the Fair Credit  Reporting Act and the  applicable
         implementing regulations.

         The following shall be added as the second paragraph of Section 5.02 of the Servicing Agreement:

                  The Servicer  shall not waive (or permit a subservicer  to waive) any  Prepayment  Penalty  unless:  (i) the
         enforceability thereof shall have been limited by bankruptcy, insolvency, moratorium,  receivership and other similar
         laws relating to  creditors'  rights  generally,  (ii) the  enforcement  thereof is illegal,  or any local,  state or
         federal agency has threatened  legal action if the prepayment  penalty is enforced,  (iii) the mortgage debt has been
         accelerated  in  connection  with a  foreclosure  or other  involuntary  payment or (iv) such waiver is standard  and
         customary in  servicing  similar  Mortgage  Loans and relates to a default or a  reasonably  foreseeable  default and
         would, in the reasonable judgment of the Servicer,  maximize recovery of total proceeds taking into account the value
         of such Prepayment  Penalty and the related  Mortgage Loan. In no event will the Servicer waive a Prepayment  Penalty
         in  connection  with a refinancing  of a Mortgage  Loan that is not related to a default or a reasonably  foreseeable
         default.  If a Prepayment  Penalty is waived,  but does not meet the standards  described above, then the Servicer is
         required to pay the amount of such waived  Prepayment  Penalty by depositing such amount into the Collection  Account
         by the immediately succeeding Remittance Date.

         Subsection (6) of Section 5.05 of the Servicing Agreement shall be replaced in its entirety with the following:

         (6)      to pay to itself  as  additional  servicing  compensation  any  interest  earned on funds in the  Collection
         Account (all such interest to be withdrawn monthly not later than each Remittance Date);

         The following paragraphs are added after the second paragraph of Section 5.13 of the Servicing Agreement:

                  "Notwithstanding  anything  in this  Agreement  to the  contrary,  the  Servicer  (a) shall not  permit  any
         modification  with  respect to any  Mortgage  Loan that would  change the  Mortgage  Interest  Rate and (b) shall not
         (unless the  Mortgagor is in default  with  respect to the  Mortgage  Loan or such default is, in the judgment of the
         Servicer,  reasonably  foreseeable) make or permit any modification,  waiver or amendment of any term of any Mortgage
         Loan that would both (i) effect an exchange or  reissuance  of such  Mortgage Loan under Section 1001 of the Code (or
         Treasury  regulations  promulgated  thereunder) and (ii) cause the Trust Fund to fail to qualify as a REMIC under the
         Code or the imposition of any tax on "prohibited  transactions" or  "contributions"  after the startup date under the
         REMIC Provisions.

                  Prior to taking any action with respect to the Mortgage Loans which is not  contemplated  under the terms of
         this  Agreement,  the Servicer  will obtain an Opinion of Counsel  acceptable  to the Trustee with respect to whether
         such  action  could  result  in the  imposition  of a tax upon the REMIC  (including  but not  limited  to the tax on
         prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC set
         forth in Section 860G(d) of the Code) (either such event, an "Adverse REMIC Event"),  and the Servicer shall not take
         any such  action or cause the Trust  Fund to take any such  action as to which it has been  advised  that an  Adverse
         REMIC Event could occur.



--------------------------------------------------------------------------------



                  The  Servicer  shall not permit the creation of any  "interests"  (within the meaning of Section 860G of the
         Code) in the REMIC.  The Servicer shall not enter into any arrangement by which the REMIC will receive a fee or other
         compensation for services nor permit the REMIC to receive any income from assets other than "qualified  mortgages" as
         defined in Section 860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code.

                  Any REO Property  shall be disposed of by the Servicer  before the close of the third taxable year following
         the taxable year in which the Mortgage Loan became an REO Property,  unless the Servicer is otherwise directed by the
         Assignee."

         The following shall be added after the first paragraph of Subsection (1) of Section 5.15 of the Servicing Agreement:

                  In determining  the delinquency  status of any Mortgage Loan, the Servicer will use delinquency  recognition
         policies as  described  to and  approved by the  Purchaser,  and shall  revise  these  policies as  requested  by the
         Purchaser from time to time.

         The following shall replace the first paragraph of Section 6.02 of the Servicing Agreement:

         On or before the fifth (5th)  Business Day of each month during the term hereof,  the Servicer  shall deliver to the Purchaser
monthly  accounting  reports  substantially  in the form of Exhibits 11 and 12 attached  hereto with respect to the most recently ended
Due Period,  or in such other forms as may be mutually agreed upon by Servicer and Master  Servicer.  Such monthly  accounting  reports
shall include  information as to the aggregate  Unpaid  Principal  Balance of all Mortgage  Loans,  the scheduled  amortization  of all
Mortgage  Loans,  any  delinquencies  and the amount of any Principal  Prepayments  as of the most recently  ended Record Date, and the
status of all other  collection  efforts with respect to each Mortgage Loan, and all realized losses  detailed on a Form 332,  attached
as Exhibit 13, or in such other form as may be mutually  agreed upon by the  Servicer  and any related  Master  Servicer.  Such monthly
reports shall be delivered to Purchaser in a mutually acceptable electronic format.

         The Servicer  shall  furnish to the Purchaser  during the term of this  Agreement  such  periodic,  special or other  reports,
information or  documentation,  whether or not provided for herein,  as shall be reasonably  requested by the Purchaser with respect to
Mortgage Loans or REO Properties  (provided,  the Purchaser shall have given the Servicer  reasonable notice and opportunity to prepare
such reports,  information or documentation),  including any reports,  information or documentation  reasonably required to comply with
any regulations of any  governmental  agency or body having  jurisdiction  over the Purchaser  (including but not limited to Regulation
AB), all such reports or information to be as provided by and in accordance  with such  applicable  instructions  and directions as the
Purchaser may  reasonably  request.  The Servicer  agrees to execute and deliver all such  instruments  and take all such action as the
Purchaser, from time to time, may reasonably request in order to effectuate the purposes and to carry out the terms of this Agreement.



--------------------------------------------------------------------------------



         Section 7.04 of the Servicing Agreement shall be replaced in its entirety with the following:

                  Section 7.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer  will deliver to the  Purchaser  and the Master  Servicer,  not later than March 1 of each calendar year
beginning  in 2007,  an  Officers'  Certificate  acceptable  to the  Purchaser  and each  Master  Servicer  (an  "Annual  Statement  of
Compliance")  stating, as to each signatory thereof,  that (i) a review of the activities of the Servicer during the preceding calendar
year (or applicable  portion  thereof) and of performance  under this Agreement or other  applicable  servicing  agreement  during such
period has been made under such officers'  supervision  and (ii) to the best of such  officers'  knowledge,  based on such review,  the
Servicer has fulfilled all of its obligations  under this Agreement or other applicable  servicing  agreement in all material  respects
throughout  such calendar  year,  or, if there has been a failure to fulfill any such  obligation in any material  respect,  specifying
each such failure  known to such  officer and the nature and status  thereof.  Such Annual  Statement of  Compliance  shall  contain no
restrictions  or limitations on its use.  Copies of such statement  shall be provided by the Servicer to the Purchaser upon request and
by the  Purchaser  upon request to any Person  identified  as a  prospective  purchaser of the  Mortgage  Loans.  In the event that the
Servicer has delegated any servicing  responsibilities with respect to the Mortgage Loans to a Subservicer,  the Servicer shall deliver
an officer's  certificate  (an "Annual  Certification")  of the  Subservicer  as  described  above as to each  Subservicer  as and when
required with respect to the Servicer.

         (b)      With respect to any Mortgage Loans that are the subject of a Securitization  Transaction, by March 1 of each calendar
year  beginning in 2007, an officer of the Servicer  shall execute and deliver an Annual  Certification  to the  Purchaser,  any Master
Servicer  and any  related  Depositor  addressed  to and for the  benefit of each such  entity  and such  entity's  affiliates  and the
officers,  directors and agents of any such entity and such  entity's  affiliates,  in the form  attached  hereto as Exhibit 15. In the
event that the  Servicer  has  delegated  any  servicing  responsibilities  with  respect to the  Mortgage  Loans to a  Subservicer  or
Subcontractor,  the Servicer shall deliver an Annual  Certification  of the Subservicer or  Subcontractor as described above as to each
Subservicer or Subcontractor as and when required with respect to the Servicer.

         (c)      If the Servicer cannot deliver the related Annual Statement of Compliance or Annual  Certification by March 1 of such
year,  the  Purchaser,  at its sole option and with the consent of the Person  signing the Form 10-K,  may permit a cure period for the
Servicer to deliver such Annual Statement of Compliance or Annual Certification, but in no event later than March 10th of such year.



--------------------------------------------------------------------------------



         Failure of the Servicer to timely  comply with this Section 7.04 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period unless  otherwise  agreed to by the  Purchaser and the Person  signing the Form 10-K as set forth in
7.04(c),  and  Purchaser  may,  in  addition to whatever  rights the  Purchaser  may have at law or in equity or to damages,  including
injunctive  relief and specific  performance,  terminate all the rights and obligations of the Servicer under this Agreement and in and
to the  Mortgage  Loans and the  proceeds  thereof  without the  Purchaser's  incurring  any penalty or fee of any kind  whatsoever  in
connection  therewith,  as provided in Section  10.01.  Such  termination  shall be considered  with cause pursuant to Section 11.01 of
this Agreement.  This paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The following shall be added as Section 7.07 of the Servicing Agreement:

         Section 7.07      Assessment of Compliance with Servicing Criteria.

         On and after April 1, 2006,  the  Servicer  shall  service and  administer,  and shall cause each  subservicer  to servicer or
administer, the Mortgage Loans in accordance with all applicable requirements of the Servicing Criteria.

         With respect to any Mortgage  Loans that are the subject of a  Securitization  Transaction,  the Servicer shall deliver to the
Purchaser or its  designee,  any Master  Servicer and any  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an "Assessment of Compliance")  reasonably  satisfactory to the Purchaser,  any Master Servicer and any Depositor regarding the
Servicer's  assessment of compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the  Exchange  Act and Item 1122 of  Regulation  AB or as  otherwise  required by the Master  Servicer,  which as of the date
hereof, require a report by an authorized officer of the Servicer that contains the following:

         (a)      A statement by such officer of its responsibility for assessing  compliance with the Servicing Criteria applicable to
the Servicer;

         (b)      A statement by such officer that such officer used the  Servicing  Criteria to assess  compliance  with the Servicing
Criteria applicable to the Servicer;

         (c)      An assessment by such officer of the  Servicer's  compliance  with the applicable  Servicing  Criteria for the period
consisting of the preceding calendar year,  including  disclosure of any material instance of noncompliance with respect thereto during
such period, which assessment shall be based on the activities it performs with respect to asset-backed  securities  transactions taken
as a whole involving the Servicer, that are backed by the same asset type as the Mortgage Loans;



--------------------------------------------------------------------------------



         (d)      A statement that a registered  public accounting firm has issued an attestation  report on the Servicer's  Assessment
of Compliance for the period consisting of the preceding calendar year; and

         (e)      A statement as to which of the Servicing Criteria, if any, are not applicable to the Servicer,  which statement shall
be based on the activities it performs with respect to asset-backed  securities  transactions  taken as a whole involving the Servicer,
that are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall address each of the  Servicing  Criteria in Exhibit 18 hereto  identified as applicable to the
Servicer delivered to the Purchaser concurrently with the execution of this Agreement.

         With  respect  to any  Mortgage  Loans that are the  subject of a  Securitization  Transaction,  on or before  March 1 of each
calendar year  beginning in 2007, the Company shall furnish to the Purchaser or its designee,  any Master  Servicer and any Depositor a
report (an "Attestation  Report") by a registered  public accounting firm that attests to, and reports on, the Assessment of Compliance
made by the  Servicer,  as required by Rules 13a-18 and 15d-18 of the Exchange  Act and Item 1122(b) of  Regulation  AB or as otherwise
required by the Master Servicer,  which Attestation Report must be made in accordance with standards for attestation  reports issued or
adopted by the Public Company Accounting Oversight Board.

         The Servicer shall cause each Subservicer,  and each Subcontractor  determined by the Servicer pursuant to Section 11.19 to be
"participating  in the servicing  function"  within the meaning of Item 1122 of Regulation AB, to deliver to the Purchaser,  any Master
Servicer and any Depositor an assessment of compliance and accountants' attestation as and when provided in Section 7.07.

         If the Servicer  cannot  deliver the related  Assessment  of  Compliance or  Attestation  Report by March 1 of such year,  the
Purchaser,  at its sole option and with the consent of the Person  signing the Form 10-K,  may permit a cure period for the Servicer to
deliver such Assessment of Compliance or Attestation Report, but in no event later than March 10th of such year.

         Failure of the Servicer to timely  comply with this Section 7.07 shall be deemed an Event of Default,  automatically,  without
notice and without any cure period,  unless  otherwise  agreed to by the  Purchaser  and the Person  signing the Form 10-K as described
herein,  and  Purchaser  may,  in  addition  to whatever  rights the  Purchaser  may have at law or in equity or to damages,  including
injunctive  relief and specific  performance,  terminate all the rights and obligations of the Servicer under this Agreement and in and
to the Mortgage Loans and the proceeds  thereof  without  compensating  the Servicer for the same, as provided in Section  10.01.  Such
termination  shall be considered  with cause  pursuant to Section 11.01 of this  Agreement.  This paragraph  shall  supercede any other
provision in this Agreement or any other agreement to the contrary.

         The following shall be added as Section 7.08 of the Servicing Agreement:



--------------------------------------------------------------------------------



         Section 7.08      Intent of the Parties; Reasonableness.

         The Purchaser and the Company  acknowledge and agree that a purpose of Sections  3.01(15),  3.05,  6.02, 7.04 and 7.07 of this
Agreement is to facilitate  compliance by the  Purchaser and any Depositor  with the  provisions of Regulation AB and related rules and
regulations of the  Commission.  None of the Purchaser,  any Master  Servicer or any Depositor  shall exercise its right to request (if
any  request is  required)  delivery of  information  or other  performance  under these  provisions  other than in good faith,  or for
purposes other than compliance  with the Securities  Act, the Exchange Act and the rules and regulations of the Commission  thereunder.
The Company  acknowledges that  interpretations  of the requirements of Regulation AB may change over time, whether due to interpretive
guidance  provided by the Commission or its staff,  consensus among  participants in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise,  and agrees to comply with requests made by the Purchaser,  any Master  Servicer or any Depositor in good faith
for delivery of information  under these provisions on the basis of evolving  interpretations  of Regulation AB. In connection with any
Securitization  Transaction,  the Company shall  cooperate fully with the Purchaser and any Master Servicer to deliver to the Purchaser
(including  any  of  its  assignees  or  designees),  any  Master  Servicer  and  any  Depositor,  any  and  all  statements,  reports,
certifications,  records and any other information  necessary in the good faith determination of the Purchaser,  any Master Servicer or
any  Depositor  to permit the  Purchaser,  such Master  Servicer or such  Depositor to comply with the  provisions  of  Regulation  AB,
together with such  disclosures  relating to the Company,  any Subservicer,  any Third-Party  Originator and the Mortgage Loans, or the
servicing  of the  Mortgage  Loans,  reasonably  believed by the  Purchaser  or any  Depositor  to be necessary in order to effect such
compliance.

         The following shall be added as the second paragraph of Section 9.01 of the Servicing Agreement:

                  The Master  Servicer shall  indemnify and hold harmless the Servicer and its  affiliates,  and in each case,
         its officers,  directors and agents from and against any losses, damages, penalties,  fines, forfeitures,  reasonable
         legal fees and related  costs,  judgments  and other costs and expenses  arising out of or based upon a breach by the
         Master  Servicer or any of its officers,  directors,  agents or affiliates of its  obligations in connection with the
         preparation,  filing and certification of any Form 10-K under Section 3.18 of the Pooling and Servicing  Agreement or
         the negligence,  bad faith or willful  misconduct of the Master Servicer in connection  therewith.  In addition,  the
         Master Servicer shall  indemnify and hold harmless the Servicer and its  affiliates,  and in each case, its officers,
         directors and agents from and against any losses, damages, penalties,  fines, forfeitures,  reasonable legal fees and
         related  costs,  judgments  and other costs and  expenses  arising out of or based upon a breach by any  Servicer (as
         defined in the Pooling and  Servicing  Agreement),  other than the  Servicer (as defined in this  Agreement),  of its
         obligations in connection with any back-up  certification  (or any other back-up  documents) to any  certification of
         any Form 10-K required to be provided by the Master Servicer,  but solely to the extent the Master Servicer  receives
         amounts from such Servicer in connection with any indemnification  provided by such Servicer (in each case as defined
         in the Pooling and Servicing Agreement) to the Master Servicer.



--------------------------------------------------------------------------------



         The last paragraph of Section 10.01 shall be replaced with the following:

                  then,  and in each and every such case,  so long as an Event of Default  shall not have been  remedied,  the
         Purchaser,  by notice in writing to the Sellers may, in addition to whatever  rights the Purchaser may have at law or
         in equity to damages, including injunctive relief and specific performance,  terminate all the rights and obligations
         of the Sellers and the  Servicer  (and if the Servicer is servicing  any of the  Mortgage  Loans in a  Securitization
         Transaction,  appoint a successor  servicer  reasonably  acceptable  to any Master  Servicer for such  Securitization
         Transaction)  under this Agreement and in and to the Mortgage  Loans(including  the Servicing rights thereon) and the
         proceeds  thereof  subject to  Section  12.01,  without  the  Purchaser's  incurring  any  penalty or fee of any kind
         whatsoever in connection  therewith;  provided that, upon the occurrence of an Event of Default under Subsection (3),
         (4) or (5) of this  Section 10.01,  this Agreement and all authority and power of the Sellers hereunder (whether with
         respect to the Mortgage Loans,  the REO Properties or otherwise) shall  automatically  cease. On or after the receipt
         by the Servicer of such written  notice,  all authority and power of the Servicer under this Agreement  (whether with
         respect to the Mortgage Loans or otherwise)  shall cease.  The Servicer  shall  promptly  reimburse the Purchaser (or
         any designee of the  Purchaser,  such as a master  servicer) and any  Depositor,  as  applicable,  for all reasonable
         expenses  incurred by the Purchaser (or such designee) or such  Depositor,  as such are incurred,  in connection with
         the  termination  of the Servicer as servicer  and the  transfer of  servicing  of the Mortgage  Loans to a successor
         servicer.  The provisions of this paragraph  shall not limit whatever  rights the Purchaser or any Depositor may have
         under other  provisions of this Agreement  and/or any applicable  Reconstitution  Agreement or otherwise,  whether in
         equity or at law, such as an action for damages, specific performance or injunctive relief.

         The following shall be added as Section 12.12 of the Servicing Agreement:

         Section 12.12. Use of Subservicers and Subcontractors.

         (a)      The Servicer shall not hire or otherwise  utilize the services of any  Subservicer to fulfill any of the  obligations
of the Servicer as servicer under this Agreement or any  Reconstitution  Agreement unless the Servicer  complies with the provisions of
paragraph  (b) of this  Section.  The Servicer  shall not hire or otherwise  utilize the services of any  Subcontractor,  and shall not
permit any  Subservicer  to hire or  otherwise  utilize the services of any  Subcontractor,  to fulfill any of the  obligations  of the
Servicer as servicer  under this  Agreement  or any  Reconstitution  Agreement  unless the Servicer  complies  with the  provisions  of
paragraph (d) of this Section.



--------------------------------------------------------------------------------



         (b)      The  Servicer  shall  cause any  Subservicer  used by the  Servicer  (or by any  Subservicer)  for the benefit of the
Purchaser and any Depositor to comply with the provisions of this Section and with Sections  3.01(15),  3.01(18),  3.05,  7.04 and 7.07
of this Agreement to the same extent as if such  Subservicer  were the Servicer,  and to provide the information  required with respect
to such  Subservicer  under Section  3.01(17) of this Agreement.  The Servicer shall be responsible for obtaining from each Subservicer
and delivering to the Purchaser,  any Master Servicer and any Depositor any Annual Statement of Compliance  required to be delivered by
such  Subservicer  under Section  7.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 7.07 and any Annual Certification required under Section 7.04(b) as and when required to be delivered.

         (c)      The Servicer shall  promptly upon request  provide to the  Purchaser,  any Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance  satisfactory to the Purchaser,  any
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the meaning of Item 1122 of  Regulation  AB, the  Servicer  shall cause any such  Subcontractor  used by the Servicer (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor  to comply with the  provisions  of Sections  3.05 and 7.07 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Servicer  shall be  responsible  for obtaining from each
Subcontractor  and  delivering to the Purchaser and any Depositor any  Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  7.07,  in each case as and when
required to be delivered.

         The following shall be added as Section 12.13 of the Servicing Agreement:

         Section 12.13. Third-Party Beneficiary.

         For  purposes of this  Agreement,  the Master  Servicer  shall be  considered  a third party  beneficiary  of this  Agreement,
entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         The following shall be added as Exhibit 11 to the Servicing Agreement:



--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT 11

                                                       REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------



--------------------------------------------------------------------------------



SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------



--------------------------------------------------------------------------------



         The following shall be added as Exhibit 12 to the Servicing Agreement:

                                                                                                                         EXHIBIT 12

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:
o        ASUM-       Approved Assumption
o        BAP-        Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-          Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:
o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:
o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown




--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------


         The following shall be added as Exhibit 13 to the Servicing Agreement:

                                                                                                                         EXHIBIT 13

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.



--------------------------------------------------------------------------------




         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                   *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.



--------------------------------------------------------------------------------




         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)



--------------------------------------------------------------------------------



         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a) HUD Part A
                                                                                ________________ (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)




--------------------------------------------------------------------------------



Escrow Disbursement Detail


------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
(a)           Type       (c)      Date Paid   (d)        Period of    (e)       Total Paid   (f)      Base Amount  (g)         Penalties      (h)         Interest
                                                         Coverage
(b)       (Tax /Ins.)
------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
(i)                      (j)                  (k)                     (l)                    (m)                   (n)                        (o)
(p)                      (q)                  (r)                     (s)                    (t)                   (u)                        (v)
(w)                      (x)                  (y)                     (z)                    (aa)                  (bb)                       (cc)
(dd)                     (ee)                 (ff)                    (gg)                   (hh)                  (ii)                       (jj)
(kk)                     (ll)                 (mm)                    (nn)                   (oo)                  (pp)                       (qq)
(rr)                     (ss)                 (tt)                    (uu)                   (vv)                  (ww)                       (xx)
(yy)                     (zz)                 (aaa)                   (bbb)                  (ccc)                 (ddd)                      (eee)
(fff)                    (ggg)                (hhh)                   (iii)                  (jjj)                 (kkk)                      (lll)



         The following shall be added as Exhibit 14 to the Servicing Agreement:

                                                                                                                         EXHIBIT 14

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

o        The Company shall (i) possess the ability to service to a securitization  documents;  (ii) service on a  "Scheduled/Scheduled"
         reporting basis (advancing through the liquidation of an REO Property),  (iii) make compensating  interest payments on payoffs
         and (iv) remit and report to a master  servicer in format  acceptable to such master servicer by the 10th calendar day of each
         month.



--------------------------------------------------------------------------------




o        The Company shall provide an acceptable annual  certification  (officer's  certificate) to the master servicer (as required by
         the Sarbanes-Oxley Act of 2002) as well as any other annual certifications  required under the securitization  documents (i.e.
         the annual statement as to  compliance/annual  independent  certified public accountants'  servicing report due by February 28
         of each year).

o        The Company shall allow for the Purchaser,  the master  servicer or their  designee to perform a review of audited  financials
         and net worth of the Company.

o        The Company shall provide  information on each  Custodial  Account as requested by the master  servicer or the Purchaser,  and
         each Custodial Accounts shall comply with the requirements for such accounts as set forth in the securitization documents.

o        The Company shall maintain its servicing system in accordance with the requirements of the master servicer.


         The following shall be added as Exhibit 15 to the Servicing Agreement:

                                                                                                                        EXHIBIT 15

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");



--------------------------------------------------------------------------------



                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

         The following shall be added as Exhibit 16 to the Servicing Agreement:

                                                                                                                         EXHIBIT 16

                                                       SUMMARY OF REGULATION AB
                                                          SERVICING CRITERIA

NOTE:  This Exhibit 16 is provided for  convenience of reference  only. In the event of a conflict or  inconsistency  between the terms
of this Exhibit 16 and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the
SEC shall control.

Item 1122(d)
(a)      General servicing considerations.

(1)      Policies and procedures are instituted to monitor any  performance or other triggers and events of default in accordance  with
the transaction agreements.



--------------------------------------------------------------------------------




(2)      If any material  servicing  activities are outsourced to third parties,  policies and procedures are instituted to monitor the
third party's performance and compliance with such servicing activities.

(3)      Any requirements in the transaction agreements to maintain a back-up servicer for the mortgage loans are maintained.

(4)      A fidelity bond and errors and omissions policy is in effect on the party  participating in the servicing function  throughout
the reporting period in the amount of coverage required by and otherwise in accordance with the terms of the transaction agreements.

(b)      Cash collection and administration.

(1)      Payments on mortgage loans are deposited into the  appropriate  custodial bank accounts and related bank clearing  accounts no
more than two business days following receipt, or such other number of days specified in the transaction agreements.

(2)      Disbursements made via wire transfer on behalf of an obligor or to an investor are made only by authorized personnel.

(3)      Advances of funds or guarantees  regarding  collections,  cash flows or distributions,  and any interest or other fees charged
for such advances, are made, reviewed and approved as specified in the transaction agreements.

(4)      The  related  accounts  for  the  transaction,   such  as  cash  reserve  accounts  or  accounts  established  as  a  form  of
overcollateralization,  are  separately  maintained  (e.g.,  with  respect  to  commingling  of cash) as set  forth in the  transaction
agreements.

(5)      Each  custodial  account  is  maintained  at a  federally  insured  depository  institution  as set  forth in the  transaction
agreements.  For  purposes  of this  criterion,  "federally  insured  depository  institution"  with  respect  to a  foreign  financial
institution means a foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

(6)      Unissued checks are safeguarded so as to prevent unauthorized access.

(7)      Reconciliations  are prepared on a monthly basis for all asset-backed  securities related bank accounts,  including  custodial
accounts and related bank clearing accounts.  These  reconciliations are (A) mathematically  accurate;  (B) prepared within 30 calendar
days after the bank  statement  cutoff date, or such other number of days  specified in the  transaction  agreements;  (C) reviewed and
approved by someone other than the person who prepared the  reconciliation;  and (D) contain  explanations for reconciling items. These
reconciling  items are resolved  within 90 calendar days of their  original  identification,  or such other number of days specified in
the transaction agreements.



--------------------------------------------------------------------------------



(c)      Investor remittances and reporting.

(1)      Reports to investors,  including  those to be filed with the  Commission,  are maintained in accordance  with the  transaction
agreements  and applicable  Commission  requirements.  Specifically,  such reports (A) are prepared in accordance  with  timeframes and
other terms set forth in the transaction  agreements;  (B) provide information calculated in accordance with the terms specified in the
transaction  agreements;  (C) are filed with the Commission as required by its rules and regulations;  and (D) agree with investors' or
the trustee's records as to the total unpaid principal balance and number of mortgage loans serviced by the Servicer.

(2)      Amounts due to investors are allocated and remitted in accordance with timeframes,  distribution  priority and other terms set
forth in the transaction agreements.

(3)      Disbursements  made to an investor are posted  within two business  days to the  Servicer's  investor  records,  or such other
number of days specified in the transaction agreements.

(4)      Amounts remitted to investors per the investor  reports agree with cancelled  checks,  or other form of payment,  or custodial
bank statements.

(d)      Mortgage Loan administration.

(1)      Collateral  or security on mortgage  loans is maintained as required by the  transaction  agreements or related  mortgage loan
documents.

(2)      Mortgage loan and related documents are safeguarded as required by the transaction agreements.

(3)      Any additions,  removals or substitutions to the asset pool are made,  reviewed and approved in accordance with any conditions
or requirements in the transaction agreements.

(4)      Payments on mortgage loans,  including any payoffs,  made in accordance with the related mortgage loan documents are posted to
the Servicer's obligor records  maintained no more than two business days after receipt,  or such other number of days specified in the
transaction  agreements,  and allocated to principal,  interest or other items (e.g.,  escrow) in accordance with the related  mortgage
loan documents.

(5)      The Servicer's  records  regarding the mortgage loans agree with the  Servicer's  records with respect to an obligor's  unpaid
principal balance.

(6)      Changes with respect to the terms or status of an obligor's  mortgage loans (e.g., loan  modifications or re-agings) are made,
reviewed and approved by authorized personnel in accordance with the transaction agreements and related mortgage loan documents.



--------------------------------------------------------------------------------



(7)      Loss mitigation or recovery actions (e.g.,  forbearance  plans,  modifications and deeds in lieu of foreclosure,  foreclosures
and  repossessions,  as applicable)  are  initiated,  conducted and concluded in accordance  with the timeframes or other  requirements
established by the transaction agreements.

(8)      Records  documenting  collection efforts are maintained during the period a mortgage loan is delinquent in accordance with the
transaction  agreements.  Such records are maintained on at least a monthly basis,  or such other period  specified in the  transaction
agreements,  and describe the entity's activities in monitoring delinquent mortgage loans including,  for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary (e.g., illness or unemployment).

(9)      Adjustments  to interest  rates or rates of return for mortgage  loans with variable  rates are computed  based on the related
mortgage loan documents.

(10)     Regarding any funds held in trust for an obligor (such as escrow  accounts):  (A) such funds are analyzed,  in accordance with
the obligor's mortgage loan documents, on at least an annual basis, or such other period specified in the transaction  agreements;  (B)
interest on such funds is paid, or credited,  to obligors in accordance  with  applicable  mortgage loan  documents and state laws; and
(C) such funds are returned to the obligor  within 30 calendar  days of full  repayment of the related  mortgage  loans,  or such other
number of days specified in the transaction agreements.

(11)     Payments  made on behalf of an  obligor  (such as tax or  insurance  payments)  are made on or before the  related  penalty or
expiration dates, as indicated on the appropriate  bills or notices for such payments,  provided that such support has been received by
the Servicer at least 30 calendar days prior to these dates, or such other number of days specified in the transaction agreements.

(12)     Any late payment  penalties  in  connection  with any payment to be made on behalf of an obligor are paid from the  Servicer's
funds and not charged to the obligor, unless the late payment was due to the obligor's error or omission.

(13)     Disbursements  made on behalf of an obligor are posted  within two business days to the  obligor's  records  maintained by the
Servicer, or such other number of days specified in the transaction agreements.

(14)     Delinquencies,  charge-offs  and  uncollectable  accounts are  recognized  and  recorded in  accordance  with the  transaction
agreements.

(15)     Any external  enhancement  or other  support,  identified in Item  1114(a)(1)  through (3) or Item 1115 of  Regulation AB,  is
maintained as set forth in the transaction agreements.


         The following shall be added as Exhibit 17 to the Servicing Agreement:




--------------------------------------------------------------------------------



                                                                                                                         EXHIBIT 17

                                           SUMMARY OF APPLICABLE REGULATION AB REQUIREMENTS

NOTE:  This Exhibit 17 is provided for  convenience of reference  only. In the event of a conflict or  inconsistency  between the terms
of this Exhibit 17 and the text of Regulation  AB, the text of Regulation AB, its adopting  release and other public  statements of the
SEC shall control.

Item 1105(a)(1)-(3) and (c)

         -Provide  static pool  information  with respect to mortgage loans that were  originated or purchased by the Company and which
are of the same type as the Mortgage Loans.

         -Provide static pool information  regarding  delinquencies,  cumulative  losses and prepayments for prior securitized pools of
the Company.

         -If the Company has less than 3 years  experience  securitizing  assets of the same type as the  Mortgage  Loans,  provide the
static pool  information by vintage  origination  years  regarding  loans  originated or purchased by the Company,  instead of by prior
securitized pool. A vintage origination year represents mortgage loans originated during the same year.

         -Such  static pool  information  shall be for the prior five years,  or for so long as the  Company  has been  originating  or
purchasing (in the case of data by vintage  origination  year) or securitizing  (in the case of data by prior  securitized  pools) such
mortgage loans if for less than five years.

         -The static pool information for each vintage  origination year or prior securitized  pool, as applicable,  shall be presented
in monthly increments over the life of the mortgage loans included in the vintage origination year or prior securitized pool.

         -Provide summary  information for the original  characteristics  of the prior securitized pools or vintage  origination years,
as applicable and material,  including:  number of pool assets, original pool balance,  weighted average initial loan balance, weighted
average  mortgage rate,  weighted  average and minimum and maximum FICO,  product type, loan purpose,  weighted average and minimum and
maximum LTV, distribution of loans by mortgage rate, and geographic concentrations of 5% or more.


Item 1108(b) and (c)

         Provide the following  information with respect to each servicer that will service,  including interim service, 20% or more of
the mortgage loans in any loan group in the securitization issued in the Securitization Transaction:

         -a description of the Company's form of organization;



--------------------------------------------------------------------------------



         -a description of how long the Company has been servicing  residential  mortgage loans; a general  discussion of the Company's
experience in servicing  assets of any type as well as a more detailed  discussion of the Company's  experience  in, and procedures for
the  servicing  function it will perform  under this  Agreement  and any  Reconstitution  Agreements;  information  regarding the size,
composition  and growth of the  Company's  portfolio of mortgage  loans of the type similar to the Mortgage  Loans and  information  on
factors  related  to the  Company  that may be  material  to any  analysis  of the  servicing  of the  Mortgage  Loans  or the  related
asset-backed securities,  as applicable,  including whether any default or servicing related performance trigger has occurred as to any
other  securitization due to any act or failure to act of the Company,  whether any material  noncompliance  with applicable  servicing
criteria as to any other securitization has been disclosed or reported by the Company, and the extent of outsourcing the Company uses;

         -a  description  of any material  changes to the Company's  policies or  procedures in the servicing  function it will perform
under this  Agreement and any  Reconstitution  Agreements  for mortgage loans of the type similar to the Mortgage Loans during the past
three years;

         -information  regarding the Company's  financial  condition to the extent that there is a material risk that the effect on one
or more  aspects  of  servicing  resulting  from such  financial  condition  could  have a material  impact on the  performance  of the
securities issued in the Securitization Transaction, or on servicing of mortgage loans of the same asset type as the Mortgage Loans;

         -any  special or unique  factors  involved  in  servicing  loans of the same type as the  Mortgage  Loans,  and the  Company's
processes and procedures designed to address such factors;

         -statistical  information  regarding  principal  and  interest  advances  made by the  Company on the  Mortgage  Loans and the
Company's overall servicing portfolio for the past three years; and

         -the Company's process for handling  delinquencies,  losses,  bankruptcies and recoveries,  such as through liquidation of REO
Properties, foreclosure, sale of the Mortgage Loans or workouts.

Item 1110(a)

         -Identify any originator or group of affiliated originators that originated,  or is expected to originate,  10% or more of the
mortgage loans in any loan group in the securitization issued in the Securitization Transaction.


Item 1110(b)



--------------------------------------------------------------------------------



         Provide the following  information with respect to any originator or group of affiliated  originators  that originated,  or is
expected  to  originate,  20% or more of the  mortgage  loans in any loan  group in the  securitization  issued  in the  Securitization
Transaction:

         -the Company's form of organization; and

         -a  description  of the Company's  origination  program and how long the Company has been engaged in  originating  residential
mortgage  loans,  which  description  must include a discussion of the Company's  experience in originating  mortgage loans of the same
type as the Mortgage  Loans and  information  regarding  the size and  composition  of the Company's  origination  portfolio as well as
information  that may be material to an analysis of the performance of the Mortgage  Loans,  such as the Company's  credit-granting  or
underwriting criteria for mortgage loans of the same type as the Mortgage Loans.


Item 1117

         -describe any legal  proceedings  pending against the Company or against any of its property,  including any proceedings known
to be contemplated  by governmental  authorities,  that may be material to the holders of the securities  issued in the  Securitization
Transaction.


Item 1119(a)

         -describe  any  affiliations  of the Company,  each other  originator  of the  Mortgage  Loans and each  Subservicer  with the
sponsor,  depositor,  issuing entity,  trustee, any originator,  any other servicer,  any significant  obligor,  enhancement or support
provider or any other material parties related to the Securitization Transaction.


Item 1119(b)

         -describe  any  business  relationship,  agreement,  arrangement,  transaction  or  understanding  entered into outside of the
ordinary course of business or on terms other than those obtained in an arm's length  transaction with an unrelated third party,  apart
from the Securitization  Transaction,  between the Company, each other originator of the Mortgage Loans and each Subservicer,  or their
respective  affiliates,  and the sponsor,  depositor or issuing entity or their  respective  affiliates,  that exists  currently or has
existed  during  the past two  years,  that may be  material  to the  understanding  of an  investor  in the  securities  issued in the
Securitization Transaction.

Item 1119(c)

         -describe  any business  relationship,  agreement,  arrangement,  transaction  or  understanding  involving or relating to the
Mortgage Loans or the  Securitization  Transaction,  including the material terms and approximate  dollar amount involved,  between the
Company, each other originator of the Mortgage Loans and each Subservicer,  or their respective  affiliates and the sponsor,  depositor
or issuing entity or their respective affiliates, that exists currently or has existed during the past two years.



--------------------------------------------------------------------------------




         The following shall be added as Exhibit 18 to the Servicing Agreement:

                                                                                                                        EXHIBIT 18

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [Name of Subservicer]  shall address,  at a minimum,  the criteria  identified
as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                                                                               Applicable Servicing
                                     Servicing Criteria                                              Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------



1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------
                                             Pool Asset Administration                                  X
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------



1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained             X
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------


Miscellaneous

37.      Notwithstanding  anything to the contrary  contained  herein or in the  Servicing  Agreement,  Company  acknowledges  that the
Mortgage  Loans may be part of a REMIC and hereby  agrees  that in no event will it service the  Mortgage  Loans in a manner that would
(i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any REMIC  (including but not limited
to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions to a REMIC set forth
in Section  860G(d) of the Code).  It is the  intention of EMC and Company that this  Recognition  Agreement  shall be binding upon and
for the benefit of the respective successors and assigns of the parties hereto.



--------------------------------------------------------------------------------



38.      All demands,  notices and communications  related to the Mortgage Loans and this Recognition Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:

                  a.       In the case of Company,

                           PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation)
                           3000 Leadenhall Road
                           Mail Stop: SVMP
                           Mt. Laurel, New Jersey  08054
                           Attention: Bill Fricke

                  c.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

39.      Each  party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

40.      This  Recognition  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

41.      No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

42.      This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed Company or EMC,
respectively, hereunder.

43.      This Recognition  Agreement shall survive the conveyances of the Mortgage Loans and the assignment of the Servicing  Agreement
and this Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as contemplated in this Recognition  Agreement and the AAR
Agreement.



--------------------------------------------------------------------------------



44.      This Recognition Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

45.      In the event that any provision of this  Recognition  Agreement  conflicts with any provision of the Servicing  Agreement with
respect to the Mortgage Loans, the terms of this Recognition Agreement shall control.





--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:_______________________________
                                                     Name:______________________________
                                                     Title:_____________________________



                                                     PHH MORTGAGE CORPORATION


                                                     By:_______________________________
                                                     Name:______________________________
                                                     Title:_____________________________




--------------------------------------------------------------------------------






                                                              ATTACHMENT 1

                                                        2002-11 MORTGAGE LOANS




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                         2000-1 MORTGAGE LOANS






--------------------------------------------------------------------------------




                                                             ATTACHMENT 3

                                                          SERVICING AGREEMENT




--------------------------------------------------------------------------------








                                                                                                                 EXHIBIT I-8

                                                         RECOGNITION AGREEMENT

         This is a Recognition  Agreement (this  "Recognition  Agreement") made as of April 1, 2006,  between EMC Mortgage  Corporation
(the "EMC") and Morgan Stanley Credit Corporation (the "Company").

         WHEREAS,  the mortgage  loans  identified  on  Attachment  1 hereto (the  "Mortgage  Loans") were  acquired by EMC through the
exercise of an optional  redemption  right held by EMC in connection  with the Bear Stearns ARM Trust  2002-11,  Mortgage  Pass-Through
Certificates, Series 2002-11; and

         WHEREAS,  the Company  agreed to service the  Mortgage  Loans in  accordance  with the terms and  conditions  of that  certain
Purchase,  Warranties and Servicing  Agreement,  dated as of June 26, 2002, between the Company and EMC, as amended by Amendment Number
1 to the Purchase, Warranties and Servicing Agreement, dated as of April 28, 2006 (as amended, the "PWS Agreement").

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto agree that the Mortgage Loans shall be subject to the
terms of this  Recognition  Agreement.  Any capitalized  term used and not otherwise  defined herein shall have the meaning assigned to
such term in the PWS Agreement.

Recognition of EMC

46.      From and after the date hereof,  the Company shall  recognize EMC as owner of the Mortgage Loans and will service the Mortgage
Loans for EMC pursuant to the terms of the PWS  Agreement  (as  modified  herein) as if EMC and the Company had entered into a separate
servicing  agreement for the servicing of the Mortgage Loans in the form of the PWS Agreement (as modified herein),  the terms of which
are incorporated herein by reference.

Assignment of Mortgage Loans and Recognition Agreement to Trustee

47.      The Company  hereby  acknowledges  that EMC will assign  certain of the Mortgage Loans and the PWS Agreement to JPMorgan Chase
Bank, National Association,  as trustee for the holders of Bear Stearns Alt-A Trust, Mortgage Pass-Through Certificates,  Series 2006-3
(the "Trustee"),  on April 28, 2006 pursuant to that certain Assignment,  Assumption and Recognition  Agreement,  dated as of April 28,
2006 (the "AAR Agreement")  among EMC, the Trustee and the Company.  Company hereby  acknowledges and consents to the assignment by EMC
to the Trustee of all of EMC's rights against  Company  pursuant to this  Recognition  Agreement and to the  enforcement or exercise of
any right or remedy  against  Company  pursuant to this  Recognition  Agreement by the Trustee,  to the extent such rights and remedies
pertain to such Mortgage  Loans.  Such  enforcement  of a right or remedy by the Trustee shall have the same force and effect as if the
right or remedy had been  enforced or  exercised  by EMC  directly.  Notwithstanding  anything  in this  Recognition  Agreement  to the
contrary,  Company acknowledges and agrees that its obligation to service the Mortgage Loans affected by this Recognition  Agreement is
not conditional upon EMC's subsequent assignment of the Mortgage Loans to the Trustee.



--------------------------------------------------------------------------------



Representations, Warranties and Covenants

48.      EMC warrants and represents to Company as of the date hereof:

j.       EMC is a  corporation  duly  organized,  validly  existing  and in good  standing  under the laws of the  jurisdiction  of its
                           formation  and has full power and  authority  to execute,  deliver and  perform its  obligations  under this
                           Recognition  Agreement,  and to consummate  the  transactions  set forth  herein.  The  consummation  of the
                           transactions  contemplated  by this  Recognition  Agreement is in the ordinary  course of EMC's business and
                           will not  conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of EMC's
                           charter or by-laws or any legal  restriction,  or any material agreement or instrument to which EMC is now a
                           party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or
                           decree to which EMC or its  property is subject.  The  execution,  delivery and  performance  by EMC of this
                           Recognition  Agreement and the consummation by it of the transactions  contemplated  hereby,  have been duly
                           authorized by all necessary  action on the part of EMC.  This  Recognition  Agreement has been duly executed
                           and delivered by EMC and, upon the due  authorization,  execution and delivery by Company,  will  constitute
                           the valid and legally binding obligation of EMC enforceable  against EMC in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

k.       No material  consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by EMC in connection  with the execution,  delivery or performance
                           by EMC of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

49.      Company warrants and represents to, and covenants with, EMC as of the date hereof:

&#149;        Attached hereto as Attachment 2 is a true and accurate copy of the PWS Agreement;

                                                                        109


--------------------------------------------------------------------------------




&#149;        Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Mortgage  Loans and  otherwise  to perform its
                           obligations under the PWS Agreement and this Recognition Agreement;
&#149;        Company has full  corporate  power and  authority  to execute,  deliver and  perform its  obligations  under this  Recognition
                           Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this  Recognition  Agreement is in the ordinary  course of Company's  business and will not
                           conflict  with, or result in a breach of, any of the terms,  conditions or provisions of Company's  articles
                           of incorporation or any legal  restriction,  or any material agreement or instrument to which Company is now
                           a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order,  judgment
                           or decree to which Company or its property is subject.  The execution,  delivery and  performance by Company
                           of this Recognition Agreement and the consummation by it of the transactions  contemplated hereby, have been
                           duly authorized by all necessary  corporate action on the part of Company.  This  Recognition  Agreement has
                           been duly executed and  delivered by Company,  and,  upon the due  authorization,  execution and delivery by
                           EMC, will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in
                           accordance  with  its  terms  except  as  enforceability  may  be  limited  by  bankruptcy,  reorganization,
                           insolvency,  moratorium  or other  similar  laws now or hereafter in effect  relating to  creditors'  rights
                           generally,  and by general  principles  of equity  regardless of whether  enforceability  is considered in a
                           proceeding in equity or at law; and

&#149;        No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this Recognition Agreement, or the consummation by it of the transactions contemplated hereby.

Modification of the PWS Agreement

50.      The Company and Assignor hereby amend the PWS Agreement as follows:

         The following definitions are added to Section 1.01:

         Due Period:       The period  commencing on the first day of the month preceding the month in which the Remittance Date occurs
and ending at the close of business on the last day of the month preceding the month in which the Remittance Date occurs.


                                                                        110


--------------------------------------------------------------------------------



         Master Servicer:  Wells Fargo Bank, National Association.

         Trustee:  JPMorgan Chase Bank,  National  Association,  as trustee for Bear Stearns ALT-A Trust 2006-3,  Mortgage Pass Through
Certificates, Series 2006-3.

         The definition of "Eligible Account" is deleted in its entirety and replaced with the following:

                  "Eligible  Account:  Any of (i) an account  or  accounts  maintained  with a federal  or state  chartered  depository
institution or trust company,  the long-term  unsecured debt  obligations and short-term  unsecured debt obligations of such depository
institution  or trust company are rated by each Rating Agency in one of its two highest  long-term  and its highest  short-term  rating
categories  respectively,  at the time any  amounts  are held on  deposit  therein,  or (ii) an  account or  accounts  in a  depository
institution  or trust company in which such accounts are insured by the FDIC (to the limits  established by the FDIC) and the uninsured
deposits in which  accounts  are  otherwise  secured such that,  as evidenced by an Opinion of Counsel  delivered to the Trustee and to
each Rating  Agency,  the  Certificateholders  have a claim with  respect to the funds in such  account or a perfected  first  priority
security  interest  against any collateral  (which shall be limited to Permitted  Investments)  securing such funds that is superior to
claims of any other  depositors or creditors of the depository  institution  or trust company in which such account is  maintained,  or
(iii) a trust  account  or  accounts  maintained  with the  corporate  trust  department  of a federal  or state  chartered  depository
institution  or trust company  having capital and surplus of not less than  $50,000,000,  acting in its fiduciary  capacity or (iv) any
other account acceptable to the Rating Agencies;  provided,  however, with respect to subpart (i) above, if Moody's Investors Services,
Inc. is not defined as a Rating Agency under the Pooling  Agreement,  in the case of a depository  institution or trust company that is
the principal  subsidiary of a holding company,  the ratings requirements of such subpart (i) can be satisfied by measuring the ratings
of the debt  obligations of the holding  company rather than those of the depository  institution or trust company.  Eligible  Accounts
may bear interest, and may include, if otherwise qualified under this definition, accounts maintained with the Trustee."

         Section 4.01 is hereby modified by adding the following three paragraphs directly after the fifth paragraph of such Section:

                  "Notwithstanding  anything in this Agreement to the contrary,  the Seller shall not (unless the Mortgagor is
         in  default  with  respect to the  Mortgage  Loan or such  default  is, in the  judgment  of the  Seller,  reasonably
         foreseeable)  make or permit any  modification,  waiver or amendment of any term of any Mortgage Loan that would both
         (i) effect an exchange or reissuance  of such  Mortgage Loan under Section 1001 of the Code (or Treasury  regulations
         promulgated  thereunder) and (ii) cause the Trust Fund to fail to qualify as a REMIC under the Code or the imposition
         of any tax on "prohibited transactions" or "contributions" after the startup date under the REMIC Provisions.


                                                                        111


--------------------------------------------------------------------------------




                  Prior to taking any action with respect to the Mortgage Loans which is not  contemplated  under the terms of
         this  Agreement,  the Seller will obtain,  at the expense of the  Assignee,  an Opinion of Counsel  acceptable to the
         Trustee with respect to whether such action could result in the  imposition  of a tax upon the REMIC  (including  but
         not  limited to the tax on  prohibited  transactions  as defined  in  Section  860F(a)(2)  of the Code and the tax on
         contributions  to a REMIC set forth in Section  860G(d) of the Code) (either such event,  an "Adverse  REMIC Event"),
         and the  Seller  shall not take any such  action or cause the Trust  Fund to take any such  action as to which it has
         been advised that an Adverse REMIC Event could occur.


                  The Seller  shall not permit the  creation of any  "interests"  (within  the meaning of Section  860G of the
         Code) in the REMIC.  The Seller shall not enter into any  arrangement  by which the REMIC will receive a fee or other
         compensation for services nor permit the REMIC to receive any income from assets other than "qualified  mortgages" as
         defined in Section 860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code."



         Section 4.05 is hereby  modified by deleting the word "and" at the end of clause  (vii),  renumbering  clause (viii) as clause
"(ix)" and inserting the following as clause (viii):

                  "(viii) To reimburse itself for nonrecoverable Monthly Advances and Servicing Advances; and"

         Section 10.01 of the PWS Agreement is hereby modified by deleting  clause (iii) therein and renumbering  clause (iv) as clause
(iii).

         Section 10.02 of the PWS Agreement is hereby deleted in its entirety.

Miscellaneous

51.      Notwithstanding  anything to the contrary  contained herein or in the PWS Agreement,  Company  acknowledges  that the Mortgage
Loans may be part of a REMIC or  multiple  REMICs and hereby  agrees that in no event will it service  the  Mortgage  Loans in a manner
that would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended  REMIC
(including  but not  limited  to the tax on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the  intention  of EMC and Company  that this  Recognition
Agreement shall be binding upon and for the benefit of the respective successors and assigns of the parties hereto.

52.      All demands,  notices and communications  related to the Mortgage Loans and this Recognition Agreement shall be in writing and
shall be deemed to have been duly given if personally delivered or mailed by registered mail, postage prepaid, as follows:


                                                                        112


--------------------------------------------------------------------------------





                  a.       In the case of Company,

                           Morgan Stanley Credit Corporation
                           2500 Lake Cook Road
                           Riverwoods, Illinois 60015
                           Attention: Vice President, Secondary Marketing
                           Telecopier No.: (224) 405-4733

                           with a copy to:

                           Morgan Stanley Credit Corporation
                           2500 Lake Cook Road
                           Riverwoods, Illinois 60015
                           Attention: Law Division
                           Telecopier No.: (224) 405-3555

                  b.       In the case of EMC,

                           EMC Mortgage Corporation
                           MacArthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopy: (972) 444-2810

53.      Each  party will pay any  commissions  it has  incurred  and the  reasonable  fees of its  attorneys  in  connection  with the
negotiations for, documenting of and closing of the transactions contemplated by this Recognition Agreement.

54.      This  Recognition  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

55.      No term or  provision  of this  Recognition  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

56.      This  Recognition  Agreement shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Company or EMC may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed Company or EMC,
respectively, hereunder.


                                                                        113


--------------------------------------------------------------------------------



57.      This  Recognition  Agreement  shall survive the  conveyances of the Mortgage Loans and the assignment of the PWS Agreement and
this  Recognition  Agreement and the Mortgage Loans by EMC to the Trustee as  contemplated  in this  Recognition  Agreement and the AAR
Agreement.

58.      This Recognition Agreement may be executed  simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

59.      In the event that any provision of this Recognition  Agreement  conflicts with any provision of the PWS Agreement with respect
to the Mortgage Loans, the terms of this Recognition Agreement shall control.


                                                                        114


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this Recognition Agreement as of the day and year first above written.




                                                     EMC MORTGAGE CORPORATION


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________



                                                     MORGAN STANLEY CREDIT CORPORATION


                                                     By:____________________________________
                                                     Name:__________________________________
                                                     Title:_________________________________


                                                                        115


--------------------------------------------------------------------------------





                                                              ATTACHMENT 1

                                                            MORTGAGE LOANS


                                                       (Available upon request)


                                                                        116


--------------------------------------------------------------------------------




                                                             ATTACHMENT 2


                                                             PWS AGREEMENT


                                                       (Available upon request)






                                                                        117


--------------------------------------------------------------------------------





                                                                                                              EXHIBIT I-9

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and Recognition  Agreement (this "AAR  Agreement")  made as of April 28, 2006 (the "Closing
Date"), among EMC Mortgage Corporation (the "Assignor"),  U.S. Bank National Association,  not in its individual capacity but solely as
trustee for the holders of Bear Steams ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 (the  "Assignee")  and
Bank of America, National Association (the "Company").

         Whereas,  pursuant  to the  Recognition  Agreement  dated as of April 1, 2006,  between  the  Assignor  and the  Company  (the
"Recognition  Agreement),  the Company has agreed to service certain residential mortgage loans (the "Assigned Loans") for the Assignor
as owner of the Assigned  Loans,  in accordance  with the terms and  conditions of the Amended and Restated Flow Mortgage Loan Sale and
Servicing  Agreement,  dated April 1, 2005,  as modified in (a) the  Regulation  AB  Compliance  Addendum to Amended and Restated  Flow
Mortgage Loan Sale and Servicing  Agreement (the "Reg AB Addendum"),  dated December 21, 2005, between the Assignor and the Company and
(b) the Recognition Agreement (as modified, the "Servicing Agreement").

         In  consideration  of the mutual  promises  contained  herein the parties hereto agree that the Assigned Loans now serviced by
the Company for  Assignor  and the  Assignor's  right to have the Assigned  Loans  serviced  for the Assignor by the Company  under the
Recognition  Agreement  shall be subject to the terms of this AAR Agreement.  Capitalized  terms used herein but not defined shall have
the meanings ascribed to them in the Servicing Agreement.

Assignment and Assumption

         The Assignor  hereby  grants,  transfers  and assigns to the Assignee all of the right,  title and interest of the Assignor in
the Assigned Loans and, as they relate to the Assigned  Loans,  all of its right,  title and interest in, to and under the  Recognition
Agreement.  Notwithstanding  anything to the contrary contained herein, the Assignor  specifically  reserves and does not assign to the
Assignee any right, title and interest in, to or under the representations  and warranties  contained in Subsection 7.01 and Subsection
7.02 of the Servicing  Agreement and the Assignor is retaining the right to enforce the  representations  and  warranties  set forth in
those  sections  against the Company.  The  Assignor  specifically  reserves  and does not assign to the Assignee any right,  title and
interest in, to or under any Mortgage Loans subject to the Recognition Agreement other than those set forth on Attachment 1.

Representations, Warranties and Covenants

         The Assignor warrants and represents to the Assignee and the Company as of the date hereof:

                  Attached hereto as Attachment 2 is a true and accurate copy of the Recognition Agreement, which agreement is in full
                           force and  effect as of the date  hereof  and the  provisions  of which  have not been  waived,  amended or
                           modified in any respect, nor has any notice of termination been given thereunder;

                                                                        118


--------------------------------------------------------------------------------




                  The Assignor was the lawful owner of the Assigned  Loans with full right to transfer the Assigned  Loans and any and
                           all of its interests, rights and obligations under the Recognition Agreement as they relate to the Assigned
                           Loans, free and clear from any and all claims and encumbrances; and upon the transfer of the Assigned Loans
                           to the Assignee as contemplated herein, the Assignee shall have good title to each and every Assigned Loan,
                           as well as any and all of the Assignee's interests,  rights and obligations under the Recognition Agreement
                           as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

                  There are no offsets, counterclaims or other defenses available to the Company with respect to the Assigned Loans or
                           the Recognition Agreement;

                  The Assignor has no knowledge of, and has not received  notice of, any waivers under,  or any  modification  of, any
                           Assigned Loan;

                  The Assignor is duly  organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its
                           incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;

                  The Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR
                           Agreement,  and to consummate the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this AAR  Agreement  is in the  ordinary  course of the  Assignor's  business and will not
                           conflict  with, or result in a breach of, any of the terms,  conditions  or  provisions  of the  Assignor's
                           charter or by-laws or any legal restriction,  or any material agreement or instrument to which the Assignor
                           is now a party or by which it is bound,  or result in the violation of any law,  rule,  regulation,  order,
                           judgment  or  decree to which the  Assignor  or its  property  is  subject.  The  execution,  delivery  and
                           performance  by the  Assignor  of  this  AAR  Agreement  and the  consummation  by it of the  transactions
                           contemplated  hereby,  have been  duly  authorized  by all  necessary  corporate  action on the part of the
                           Assignor.  This AAR  Agreement  has been duly  executed and  delivered by the  Assignor  and,  upon the due
                           authorization,  execution  and  delivery by the Assignee and the  Company,  will  constitute  the valid and
                           legally binding  obligation of the Assignor  enforceable  against the Assignor in accordance with its terms
                           except as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
                           similar laws now or hereafter in effect relating to creditors' rights generally,  and by general principles
                           of equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                  No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by the Assignor in  connection  with the  execution,  delivery or
                           performance  by the  Assignor  of  this  AAR  Agreement,  or the  consummation  by it of the  transactions
                           contemplated  hereby.  Neither the  Assignor  nor anyone  acting on its behalf has  offered,  transferred,
                           pledged,  sold or otherwise  disposed of the  Assigned  Loans or any  interest in the  Assigned  Loans,  or
                           solicited any offer to buy or accept a transfer,  pledge or other disposition of the Assigned Loans, or any
                           interest in the Assigned Loans or otherwise approached or negotiated with respect to the Assigned Loans, or
                           any interest in the Assigned Loans with any Person in any manner, or made any general solicitation by means
                           of  general  advertising  or in any other  manner,  or taken any other  action  which  would  constitute  a
                           distribution  of the Assigned  Loans under the Securities Act of 1933, as amended (the "1933 Act") or which
                           would  render the  disposition  of the  Assigned  Loans a violation of Section 5 of the 1933 Act or require
                           registration pursuant thereto;

                                                                        119


--------------------------------------------------------------------------------



                  The  Assignor has received  from the Company,  and has  delivered  to the  Assignee,  all  documents  required to be
                           delivered to the Assignor by the Company  prior to the date hereof  pursuant to the  Recognition  Agreement
                           with  respect to the Assigned  Loans and has not  received,  and has not  requested  from the Company,  any
                           additional documents; and

                  No event has occurred from the Closing Date to the date hereof which would render the representations and warranties
                           as to the related  Assigned  Loans made by the  Company in the  Recognition  Agreement  to be untrue in any
                           material respect;

         The Assignee warrants and represents to, and covenants with, the Assignor and the Company as of the date hereof:

                  The Assignee is duly  organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its
                           organization  and has all requisite power and authority to hold the Assigned Loans on behalf of the holders
                           of Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2006-3;

                  The Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR
                           Agreement,  and to consummate the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this AAR  Agreement  is in the  ordinary  course of the  Assignee's  business and will not
                           conflict  with, or result in a breach of, any of the terms,  conditions  or  provisions  of the  Assignee's
                           charter or by-laws or any legal restriction,  or any material agreement or instrument to which the Assignee
                           is now a party or by which it is bound,  or result in the violation of any law,  rule,  regulation,  order,
                           judgment  or  decree to which the  Assignee  or its  property  is  subject.  The  execution,  delivery  and
                           performance  by the  Assignee  of  this  AAR  Agreement  and the  consummation  by it of the  transactions
                           contemplated  hereby,  have been duly authorized by all necessary corporate action on part of the Assignee.
                           This AAR Agreement has been duly  executed and delivered by the Assignee and, upon the due  authorization,
                           execution  and  delivery by the Assignor and the Company,  will  constitute  the valid and legally  binding
                           obligation  of the  Assignee  enforceable  against the  Assignee  in  accordance  with its terms  except as
                           enforceability may be limited by bankruptcy,  reorganization,  insolvency, moratorium or other similar laws
                           now or hereafter in effect relating to creditors'  rights  generally,  and by general  principles of equity
                           regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        120


--------------------------------------------------------------------------------



                  No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by the Assignee in  connection  with the  execution,  delivery or
                           performance  by the  Assignee  of  this  AAR  Agreement,  or the  consummation  by it of the  transactions
                           contemplated hereby; and

                  The  Assignee  assumes for the benefit of each of the  Assignor  and the  Company  all of the  Assignor's  rights as
                           "Purchaser" thereunder but solely with respect to such Assigned Loans.

         The Company warrants and represents to, and covenant with, the Assignor and the Assignee as of the date hereof:

                  Attached hereto as Attachment 2 is a true and accurate copy of the Recognition Agreement, which agreement is in full
                           force and  effect as of the date  hereof  and the  provisions  of which  have not been  waived,  amended or
                           modified in any respect, nor has any notice of termination been given to the Company thereunder;

                  The Company is duly  organized,  validly  existing and in good standing  under the laws of the  jurisdiction  of its
                           organization,  and has all  requisite  power and  authority to service the Assigned  Loans and otherwise to
                           perform its obligations under the Recognition Agreement;

                  The Company has full corporate power and authority to execute,  deliver and perform its  obligations  under this AAR
                           Agreement,  and to consummate the  transactions  set forth herein.  The  consummation  of the  transactions
                           contemplated  by this AAR  Agreement  is in the  ordinary  course of the  Company's  business  and will not
                           conflict  with,  or result in a breach of, any of the terms,  conditions  or  provisions  of the  Company's
                           articles of association  or by-laws or any legal  restriction,  or any material  agreement or instrument to
                           which the  Company is now a party or by which it is bound,  or result in the  violation  of any law,  rule,
                           regulation,  order,  judgment or decree to which the Company or its  property is subject.  The  execution,
                           delivery  and  performance  by the  Company  of  this  AAR  Agreement  and  the  consummation  by it of the
                           transactions  contemplated  hereby, have been duly authorized by all necessary corporate action on the part
                           of the Company.  This AAR Agreement has been duly executed and delivered by the Company,  and, upon the due
                           authorization,  execution  and delivery by the Assignor and the  Assignee,  will  constitute  the valid and
                           legally  binding  obligation of the Company,  enforceable  against the Company in accordance with its terms
                           except as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other
                           similar laws now or hereafter in effect relating to creditors' rights generally,  and by general principles
                           of equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        121


--------------------------------------------------------------------------------



                  No consent,  approval,  order or  authorization  of, or declaration,  filing or registration  with, any governmental
                           entity is required to be obtained or made by the  Company in  connection  with the  execution,  delivery or
                           performance  by the  Company  of  this  AAR  Agreement,  or the  consummation  by it of  the  transactions
                           contemplated hereby, except such as has been obtained, effected or taken prior to the date hereof;

                  The Company shall establish a Custodial  Account and an Escrow Account under the  Recognition  Agreement in favor of
                           the Assignee with respect to the Assigned  Loans  separate from the  Custodial  Account and Escrow  Account
                           previously established under the Recognition Agreement in favor of the Assignor; and

                  No certification,  statement, report or other agreement,  document or instrument furnished or to be furnished by the
                           Company pursuant to this AAR Agreement  contains or will contain any materially untrue statement of fact or
                           omits or will omit to state a fact necessary to make the statements contained therein not misleading.

           The Company hereby  restates the  representations  and warranties set forth in Section 2.02 of the Reg AB Addendum as of the
   date hereof.

         Notwithstanding  anything to the  contrary in the  Servicing  Agreement or the Reg AB  Addendum,  the Company  shall (or shall
cause any Third-Party  Originator to) (i) immediately  notify Assignor and SAMI II in writing of (A) legal proceedings  pending against
the Company,  or proceedings  known to be  contemplated by  governmental  authorities  against the Company which in the judgment of the
Company  would be, in each case,  material to  purchasers  of  securities  backed by the  Assigned  Loans and (B) any  affiliations  or
relationships  of the type  described in Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and
any of the above listed  parties or other parties  identified in writing by the Assignor or SAMI II with respect to the  Securitization
Transaction and (ii) provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.
         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                                                                        122


--------------------------------------------------------------------------------



                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         The Assignor  hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
the Assignee  (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
the Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of the Assignee

         From and after the date hereof,  the Company shall  recognize the Assignee as owner of the Assigned  Loans,  and  acknowledges
that the Assigned  Loans will be part of a REMIC,  and will service the Assigned Loans in accordance  with the Servicing  Agreement but
in no event in a manner  that would (i) cause any REMIC to fail to qualify as a REMIC or (ii)  result in the  imposition  of a tax upon
any REMIC  (including but not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax
on  contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the  intention  of the  Assignor,  the Company and the
Assignee  that this AAR Agreement  shall be binding upon and for the benefit of the  respective  successors  and assigns of the parties
hereto.  Neither the Company nor the Assignor  shall amend or agree to amend,  modify,  waive,  or otherwise  alter any of the terms or
provisions of the Recognition Agreement or the Servicing Agreement which amendment,  modification,  waiver or other alteration would in
any way affect the Assigned Loans without the prior written consent of the Assignee.

                                                                        123


--------------------------------------------------------------------------------



         Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that (i) this
AAR Agreement is acknowledged  and accepted by the Assignee not  individually or personally but solely as Assignee for the Trust in the
exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement (the "Pooling and Servicing
Agreement"),  dated as of April 1, 2006, among Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Assignor,  the Assignee,
and Wells Fargo Bank, National Association,  as master servicer (the "Master Servicer") and as securities  administrator,  (ii) each of
the  representations,  undertakings  and  agreements  herein  made  on  behalf  of the  Trust  is made  and  intended  not as  personal
representations,  undertakings  and  agreements  of the Assignee but is made and intended for the purpose of binding only the Trust and
(iii) under no  circumstances  shall the Assignee be personally  liable for the payment of any indebtedness or expenses of the Assignee
or the Trust or be liable for the breach or failure of any obligation,  representation,  warranty or covenant made or undertaken by the
Assignee,  the Assignor or the Trust under the Servicing  Agreement or the Pooling and Servicing  Agreement.  Any recourse  against the
Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR  Agreement  shall be limited  solely to
the assets it may hold as trustee of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

Miscellaneous

         All demands,  notices and  communications  related to the Assigned  Loans,  the  Recognition  Agreement and this AAR Agreement
shall be in writing  and shall be deemed to have been duly given if  personally  delivered  at or mailed by  registered  mail,  postage
prepaid, as follows:

                  In the case of the Company,

                Bank of America, NATIONAL ASSOCIATION
                201 North Tryon Street
                Charlotte, North Carolina 28255
                Attention: Secondary Marketing Manager

                  In the case of the Assignor,

                EMC Mortgage Corporation
                Mac Arthur Ridge II
                909 Hidden Ridge Drive, Suite 200
                Irving, Texas 75038
                Attention: Ralene Ruyle
                Telecopier No.: (972) 444-2810

                  With a copy to:

                Bear Stearns Mortgage Capital Corporation
                383 Madison Avenue
                New York, New York 10179
                Attention: Michelle Sterling

                                                                        124


--------------------------------------------------------------------------------



                  In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                P.O. Box 98
                Columbia, Maryland 21046

                or, if by overnight delivery to:

                9062 Old Annapolis Road
                Columbia, Maryland 21045,
                Attention: BSALTA 2006-3
                Telecopier No.: (410) 715-2380

                  In the case of the Assignee,

                U.S. Bank National Association
                One Federal Street, 3rd Floor
                Boston, MA 02110
                Attention: Maryellen Hunter
                Telecopier No.: (617) 603-640

         Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its attorneys and the reasonable
fees of the  attorneys of the Assignee and the Company in  connection  with the  negotiations  for,  documenting  of and closing of the
transactions contemplated by this AAR Agreement.

         This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles, and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

         This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
the  Assignor,  the Assignee,  the Company or SAMI II may be merged or  consolidated  shall,  without the  requirement  for any further
writing, be deemed the Assignor, the Assignee, the Company or SAMI II, respectively, hereunder.

         This AAR Agreement shall survive the conveyance of the Assigned Loans and the assignment of the  Recognition  Agreement to the
extent of the Assigned Loans by the Assignor to the Assignee and the termination of the Recognition Agreement.

         This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

                                                                        125


--------------------------------------------------------------------------------



         In the event that any provision of this AAR Agreement  conflicts with any provision of the Recognition  Agreement with respect
to the Assigned Loans, the terms of this AAR Agreement shall control.

         The Company hereby acknowledges that Wells Fargo Bank,  National  Association has been appointed as the Master Servicer of the
Mortgage Loans pursuant to the Pooling and Servicing  Agreement and that the Master  Servicer has the right to enforce all  obligations
of the Company under the Recognition  Agreement and the Servicing  Agreement with respect to the servicing of the Assigned  Loans.  The
Company shall make all distributions under the Recognition  Agreement to the Master Servicer by wire transfer of immediately  available
funds to:

                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416

                  For Further Credit to: BSALTA 2006-3, Account #50915000.
          and the Company shall deliver all reports  required to be delivered  under the  Recognition  Agreement to the Assignee at the
  address set forth in Section 10 herein and to the Master Servicer at:

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: BSALTA 2006-3
                Telecopy No.: (410) 715-2380




                                                                        126


--------------------------------------------------------------------------------






         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION,
Assignor

By:_____________________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
not individually but solely as trustee for the holders of Bear Stearns
ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3,
Assignee


By:_____________________________________
Name:
Title:

BANK OF AMERICA, NATIONAL ASSOCIATION,
Company


By:_____________________________________
Name:
Title:

ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:_____________________________________
Name:
Title:




--------------------------------------------------------------------------------







                                                             ATTACHMENT I

                                                        ASSIGNED LOAN SCHEDULE



--------------------------------------------------------------------------------





                                                             ATTACHMENT 2

                                                         RECOGNITION AGREEMENT





--------------------------------------------------------------------------------








                                                                                                             EXHIBIT I-10

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of April 28, 2006, among EMC
Mortgage Corporation (the "Assignor"), U.S. Bank National Association, not in its individual capacity but solely as trustee for the
holders of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3 (the "Assignee") and Chase Home Finance
LLC (the "Company").

         Whereas, pursuant to the Recognition Agreement, dated as of April 1, 2006, between the Assignor and the Company (the
"Recognition Agreement"), the Company (as successor in interest to The Chase Manhattan Bank, Chase Mortgage Holdings, Inc., Chase
Manhattan Bank U.S.A., N.A. and Chase Manhattan Mortgage Corporation) agreed to service the mortgage loans listed on Attachment 1
annexed hereto (the "Assigned Loans") in accordance with the terms and conditions of the Purchase, Warranties and Servicing
Agreement, dated as of September 1, 1999, as amended by Amendment No. 1, dated as of April 28, 2006 (as amended, the "Servicing
Agreement" and together with the Recognition Agreement, the "Agreements"), between the Company and Assignor.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties hereto also agree that the Assigned Loans shall be subject to
the terms of this AAR  Agreement.  Capitalized  terms used  herein but not  defined  shall have the  meanings  ascribed  to them in the
Servicing Agreement.

Assignment and Assumption

1.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the Assigned
Loans and, as they relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Agreements.  Assignor
specifically  reserves and does not assign to Assignee any right,  title and interest in, to or under any mortgage loans subject to the
Agreements other than those set forth on Attachment 1.

Representations, Warranties and Covenants

2.       Assignor warrants and represents to Assignee and Company as of the date hereof:

a.       Attached hereto as Attachment 2 are true and accurate  copies of the Agreements,  each of which is in full force and effect as
                           of the date hereof and the  provisions  of which have not been  waived,  amended or modified in any respect,
                           nor has any notice of termination been given thereunder;

b.       Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned  Loans and any and all of its
                           interests,  rights and obligations under the Agreements as they relate to the Assigned Loans, free and clear
                           from any and all claims and  encumbrances;  and upon the  transfer  of the  Assigned  Loans to  Assignee  as
                           contemplated  herein and in the  Mortgage  Loan  Purchase  Agreement  dated as of April 28, 2006 between the
                           Assignor and Structured  Asset Mortgage  Investments II Inc. ("SAMI II"),  Assignee shall have good title to
                           each  and  every  Assigned  Loan,  as well as any and all of  Assignor's  interests  and  rights  under  the
                           Agreements  as they  relate  to the  Assigned  Loans,  free  and  clear  of any and all  liens,  claims  and
                           encumbrances;



--------------------------------------------------------------------------------



c.       There are no  offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the  Assigned  Loans or the
                           Agreements;

d.       Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

e.       Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                           and has all requisite power and authority to acquire, own and sell the Assigned Loans;

f.       Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor
                           or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and, upon the due authorization,  execution and delivery by Assignee and Company,  will constitute the valid
                           and legally binding obligation of Assignor  enforceable against Assignor in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by
                           Assignor of this AAR Agreement,  or the consummation by it of the transactions  contemplated hereby. Neither
                           Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of
                           the  Assigned  Loans or any  interest  in the  Assigned  Loans,  or  solicited  any offer to buy or accept a
                           transfer,  pledge or other  disposition  of the Assigned  Loans,  or any  interest in the Assigned  Loans or
                           otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any interest in the Assigned
                           Loans with any Person in any manner, or made any general  solicitation by means of general advertising or in
                           any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned  Loans
                           under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Assigned Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto.

                                                                        2


--------------------------------------------------------------------------------



3.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

a.       Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                           has all requisite  power and  authority to hold the Assigned  Loans on behalf of the holders of Bear Stearns
                           ALT-A Trust 2006-3, Mortgage Pass-Through Certificates Series 2006-3;

b.       Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignee
                           or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and, upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid
                           and legally binding obligation of Assignee  enforceable against Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by
                           Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby; and

                                                                        3


--------------------------------------------------------------------------------



d.       The  Assignee  assumes for the benefit of each of Assignor  and Company all of  Assignor's  rights  under the  Agreements  but
                           solely with respect to such Assigned Loans.

4.       Company warrants and represents to, and covenants with, Assignor and Assignee as of the date hereof:

a.       Attached hereto as Attachment 2 are true and accurate  copies of the Agreements,  each of which is in full force and effect as
                           of the date hereof and the  provisions  of which have not been  waived,  amended or modified in any respect,
                           nor has any notice of termination been given thereunder;

b.       Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Assigned  Loans and  otherwise  to perform its
                           obligations under the Agreements;

c.       Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                           to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                           breach of, any of the terms,  conditions or provisions of Company's  articles of  incorporation or any legal
                           restriction,  or any material  agreement  or  instrument  to which  Company is now a party or by which it is
                           bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
                           or its property is subject.  The  execution,  delivery and  performance by Company of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Company.  This AAR  Agreement  has been duly executed and delivered by Company,
                           and, upon the due authorization,  execution and delivery by Assignor and Assignee, will constitute the valid
                           and legally binding obligation of Company,  enforceable  against Company in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

                                                                        4


--------------------------------------------------------------------------------



e.       Company shall  establish a Custodial  Account titled Chase Home Finance LLC, in trust for U.S. Bank National  Association,  as
                           Trustee for Bear Stearns ALT-A Trust 2006-3,  and an Escrow  Account titled Chase Home Finance LLC, in trust
                           for U.S. Bank National Association,  as Trustee for Bear Stearns ALT-A Trust 2006-3, and Various Mortgagors,
                           under the  Servicing  Agreement in favor of Assignee  with respect to the Assigned  Loans  separate from the
                           Custodial  Account and Escrow  Account  previously  established  under the  Servicing  Agreement in favor of
                           Assignor; and

5.       Assignor  hereby  agrees to indemnify  and hold the Assignee and the Company  (and their  respective  successors  and assigns)
harmless against any and all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other
costs,  fees and expenses that Assignee and the Company (and their  respective  successors  and assigns) may sustain in any way related
to any breach of the  representations  or  warranties  of Assignor  set forth in this AAR  Agreement  or the breach of any  covenant or
condition contained herein.

Recognition of Assignee

6.       From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned  Loans are  intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned  Loans in  accordance  with the
Agreements  and this AAR  Agreement  but in no event in a manner  that  would (i) cause any REMIC to fail to qualify as a REMIC or (ii)
result in the imposition of a tax upon any such intended  REMIC  (including  but not limited to the tax on prohibited  transactions  as
defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is
the intention of Assignor,  Company and Assignee that this AAR  Agreement  shall be binding upon and for the benefit of the  respective
successors  and assigns of the  parties  hereto.  Neither  Company  nor  Assignor  shall  amend or agree to amend,  modify,  waive,  or
otherwise alter any of the terms or provisions of the Agreements,  which amendment,  modification,  waiver or other alteration would in
any way affect the Assigned Loans without the prior written consent of Assignee.

                  Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(i) this AAR Agreement is  acknowledged  and accepted by the Assignee not  individually  or  personally  but solely as Assignee for the
Trust in the exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement  (the "Pooling
and  Servicing  Agreement"),  dated as of April 1, 2006,  among  SAMI II, the  Assignor,  the  Assignee,  Wells  Fargo  Bank,  National
Association,  as  master  servicer  (the  "Master  Servicer")  and as  securities  administrator,  (ii)  each  of the  representations,
undertakings and agreements herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings and
agreements  of the Assignee but is made and intended for the purpose of binding only the Trust and (iii) under no  circumstances  shall
the Assignee be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable for the
breach or failure of any  obligation,  representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the
Trust under the  Servicing  Agreement  or the Pooling and  Servicing  Agreement.  Any  recourse  against the Assignee in respect of any
obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as
trustee of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                                        5


--------------------------------------------------------------------------------



Miscellaneous

         7.       All  demands,  notices and  communications  related to the  Assigned  Loans,  the  Servicing  Agreement  and this AAR
Agreement  shall be in writing and shall be deemed to have been duly given if  personally  delivered at or mailed by  registered  mail,
postage prepaid, as follows:
a.       In the case of Company,

                           Chase Home Finance LLC
                           194 Wood Avenue South
                           3rd Floor
                           Iselin, NJ 08830
                           Attention:  General Counsel

b.       In the case of Assignor,

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention:  Ms. Ralene Ruyle
                           Telecopier No.: (972) 442-2810
c.       In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSALTA 2006-3
                           Telecopier No.: (410) 715-2380

d.       In the case of Assignee,

                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110
                           Attention:  Maryellen Hunter
                           Telecopier No.: (617) 603-6401

         8.       Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its  attorneys  and the
reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,  documenting of and closing
of the transactions contemplated by this AAR Agreement.

                                                                        6


--------------------------------------------------------------------------------



         9.       With respect to any disclosure document containing  servicing  information of the Company, the Assignor will directly
engage  PricewaterhouseCoopers  LLP  ("Pricewaterhouse"),  or any other  accountants  designated  by the Company for such  purpose,  to
provide a comfort letter (which letter shall also include the Company as an addressee)  regarding such servicing  information  and will
pay the related fee at the time of closing of the transaction directly to Pricewaterhouse or to such other accountant, as applicable.

         10.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         11.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         12.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         13.      This AAR  Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the  Agreements to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the Agreements.

         14.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         15.      In the event that any provision of this AAR Agreement  conflicts with any provision of the Agreements with respect to
the Assigned Loans, the terms of this AAR Agreement shall control.

         16.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the  "Master  Servicer")  has been
appointed as the master  servicer of the Assigned Loans  pursuant to the Pooling and Servicing  Agreement and therefor has the right to
enforce all  obligations of the Company,  as they relate to the Assigned  Loans,  under the  Agreements  and this AAR  Agreement.  Such
rights will include,  without  limitation,  the right to terminate the Servicer under the Servicing Agreement upon the occurrence of an
event of default  thereunder,  the right to receive all remittances  required to be made by the Company under the Servicing  Agreement,
the right to receive all monthly  reports and other data  required to be delivered by the Company under the  Servicing  Agreement,  the
right to examine the books and records of the Company,  indemnification  rights,  and the right to exercise  certain  rights of consent
and approval relating to actions taken by the Company.  The Company shall make all distributions  under the Agreements,  as they relate
to the Assigned Loans, to the Master Servicer by wire transfer of immediately available funds to:

                                                                        7


--------------------------------------------------------------------------------



                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

and the Company shall deliver all reports  required to be delivered under the Agreements,  as they relate to the Assigned Loans, to the
Assignee at the address set forth in Section 8d herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380



                                                                        8


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:______________________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
AS TRUSTEE
Assignee

By:______________________________________
Name:
Title:

CHASE HOME FINANCE LLC
Company

By:______________________________________
Name:
Title:


ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:______________________________________
Name:
Title:



                                                                        9


--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                            ASSIGNED LOANS



                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                              AGREEMENTS



                                                       (Available upon request)





--------------------------------------------------------------------------------





12



                                                                                                              EXHIBIT I-11

                                                  ASSIGNMENT AND ASSUMPTION AGREEMENT

         THIS  ASSIGNMENT  AND  ASSUMPTION  AGREEMENT  (the  "Assignment  and  Assumption  Agreement"),  dated April 28, 2006 among EMC
Mortgage Corporation, a Delaware corporation ("Assignor"),  U.S. Bank National Association,  not individually but solely as trustee for
the holders of Bear Stearns ALT-A Trust 2006-3,  Mortgage Pass-Through  Certificates,  Series 2006-3 ("Assignee") and Chevy Chase Bank,
F.S.B. (the "Company").

         Whereas, pursuant to the Recognition Agreement dated as of April 1, 2006, between the Assignor and the Company (the
"Recognition Agreement"), the Company has agreed to service certain residential mortgage loans listed on Exhibit A attached hereto
(the "Called Loans") for the Assignor as owner of the Mortgage Loans, in accordance with the terms and conditions of the Purchase,
Warranties and Servicing Agreement, dated as of July 1, 2001, as amended by Amendment No. 1, dated as of January 13, 2003, and
Amendment No. 2, dated as of January 31, 2006, by and between the Assignor and the Company with respect to the Mortgage Loans, as
modified in the Recognition Agreement (as amended and modified, the "PWS Agreement").

         Whereas, the Assignor purchased mortgage loans from the Company listed on Exhibit B attached hereto (the "2006-3 Loans" and,
together with the Called Loans, the "Mortgage Loans") and the Company agrees to service the Mortgage Loans pursuant to the terms and
conditions of the PWS Agreement.

         For and in consideration of the sum of TEN DOLLARS  ($10.00) and other valuable  consideration  the receipt and sufficiency of
which hereby are acknowledged, and of the mutual covenants herein contained, the parties hereto hereby agree as follows:

1.       Defined terms used in this  Assignment  and Assumption  Agreement and not otherwise  defined herein shall have the meaning set
forth in the Pooling and Servicing  Agreement (the "Pooling  Agreement"),  dated as of April 1, 2006,  among  Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Assignor,  the Assignee,  Wells Fargo Bank, National Association (the "Master Servicer") and Wells
Fargo Bank, National Association, as Securities Administrator.

2.       The  Assignor  hereby  grants,  transfers  and assigns to  Assignee  all of the right,  title and  interest  of  Assignor,  as
purchaser,  in,  to and under  (a) the  Mortgage  Loans,  (b) the  Recognition  Agreement  and (c) the PWS  Agreement.  Notwithstanding
anything to the contrary  contained herein,  the Assignor  specifically  reserves and does not assign to the Assignee any right,  title
and interest in, to or under the  representations and warranties  contained in Section 3.01 and Section 3.02 of the PWS Agreement,  and
the Assignor is retaining the right to enforce the representations and warranties set forth in those sections against the Company.

         The Assignor specifically reserves and does not assign to the Assignee hereunder any and all right, title and interest in,
to and under and all obligations of the Assignor with respect to any mortgage loans subject to the PWS Agreement which are not the
Mortgage Loans set forth on Exhibit A or on Exhibit B attached hereto and are not the subject of this Assignment and Assumption
Agreement.

                                                                        3


--------------------------------------------------------------------------------



3.       The Assignor warrants and represents to, and covenants with, the Assignee that:

a.       The Assignor is the lawful owner of the  Mortgage  Loans with the full right to transfer the Mortgage  Loans free from any and
all claims and encumbrances  whatsoever;  and upon the transfer of the Mortgage Loans to the Assignee as contemplated herein and in the
Mortgage Loan  Purchase  Agreement  dated as of April 28, 2006 between the Assignor and SAMI II, the Assignee  shall have good title to
each and every  Mortgage Loan, as well as any and all of the Assignee's  interests and rights under the  Recognition  Agreement and the
PWS Agreement as they relate to the Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

b.       The Assignor has not received notice of, and has no knowledge of, any offsets,  counterclaims  or other defenses  available to
the Company with respect to the PWS Agreement or the Mortgage Loans;

c.       The Assignor  has not waived or agreed to any waiver  under,  or agreed to any  amendment  or other  modification  of, the PWS
Agreement or the Mortgage Loans,  including without limitation the transfer of the servicing  obligations under the PWS Agreement.  The
Assignor  has no  knowledge  of,  and has not  received  notice of, any  waivers  under or  amendments  or other  modifications  of, or
assignments of rights or obligations under or defaults under, the PWS Agreement or the Mortgage Loans; and

d.       The  Assignor  is  duly  organized,  validly  existing  and in  good  standing  under  the  laws  of the  jurisdiction  of its
incorporation, and has all requisite power and authority to acquire, own and sell the Mortgage Loans;

e.       The Assignor has full corporate  power and authority to execute,  deliver and perform its  obligations  under this  Assignment
and Assumption  Agreement,  and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by
this  Assignment and Assumption  Agreement is in the ordinary  course of the Assignor's  business and will not conflict with, or result
in a breach of, any of the terms,  conditions or  provisions  of the  Assignor's  charter or by-laws or any legal  restriction,  or any
material  agreement or instrument to which the Assignor is now a party or by which it is bound,  or result in the violation of any law,
rule, regulation,  order, judgment or decree to which the Assignor or its property is subject. The execution,  delivery and performance
by the Assignor of this Assignment and Assumption  Agreement and the consummation by it of the transactions  contemplated  hereby, have
been duly authorized by all necessary corporate action on the part of the Assignor.  This Assignment and Assumption  Agreement has been
duly executed and delivered by the Assignor  and, upon the due  authorization,  execution and delivery by the Assignee and the Company,
will  constitute  the valid and legally  binding  obligation of the Assignor  enforceable  against the Assignor in accordance  with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

                                                                        4


--------------------------------------------------------------------------------



f.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be obtained or made by the Assignor in  connection  with the  execution,  delivery or  performance  by the Assignor of this
Assignment and Assumption  Agreement,  or the  consummation by it of the  transactions  contemplated  hereby.  Neither the Assignor nor
anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the Mortgage  Loans or any interest in
the Mortgage  Loans,  or solicited any offer to buy or accept a transfer,  pledge or other  disposition of the Mortgage  Loans,  or any
interest in the Mortgage  Loans or otherwise  approached  or  negotiated  with  respect to the Mortgage  Loans,  or any interest in the
Mortgage  Loans with any Person in any  manner,  or made any  general  solicitation  by means of  general  advertising  or in any other
manner,  or taken any other action which would  constitute a  distribution  of the Mortgage  Loans under the Securities Act of 1933, as
amended  (the "1933 Act") or which would  render the  disposition  of the  Mortgage  Loans a violation  of Section 5 of the 1933 Act or
require registration pursuant thereto;

4.       The Assignee warrants and represents to, and covenants with, the Assignor and the Company that:

a.       The  Assignee  is  duly  organized,  validly  existing  and in  good  standing  under  the  laws  of the  jurisdiction  of its
organization,  and has all requisite  power and authority to hold the Mortgage Loans on behalf of the holders of the Bear Stearns ALT-A
Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

b.       The Assignee has full corporate  power and authority to execute,  deliver and perform its  obligations  under this  Assignment
and Assumption  Agreement,  and to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by
this  Assignment and Assumption  Agreement is in the ordinary  course of the Assignee's  business and will not conflict with, or result
in a breach of, any of the terms,  conditions or  provisions  of the  Assignee's  charter or by-laws or any legal  restriction,  or any
material  agreement or instrument to which the Assignee is now a party or by which it is bound,  or result in the violation of any law,
rule, regulation,  order, judgment or decree to which the Assignee or its property is subject. The execution,  delivery and performance
by the Assignee of this Assignment and Assumption  Agreement and the consummation by it of the transactions  contemplated  hereby, have
been duly  authorized by all necessary  corporate  action on part of the Assignee.  This  Assignment and Assumption  Agreement has been
duly executed and delivered by the Assignee  and, upon the due  authorization,  execution and delivery by the Assignor and the Company,
will  constitute  the valid and legally  binding  obligation of the Assignee  enforceable  against the Assignee in accordance  with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium  or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether  enforceability
is considered in a proceeding in equity or at law;

c.       To the best of Assignee's  knowledge,  no material consent,  approval,  order or authorization  of, or declaration,  filing or
registration  with,  any  governmental  entity is required to be obtained or made by the  Assignee in  connection  with the  execution,
delivery or performance by the Assignee of this Assignment and Assumption  Agreement,  or the  consummation  by it of the  transactions
contemplated hereby;

                                                                        5


--------------------------------------------------------------------------------



d.        The Assignee  assumes all of the rights of the  Purchaser  under the PWS Agreement  with respect to the Mortgage  Loans other
than the right to enforce the obligations of the Company under the PWS Agreement.

5.       The Company warrants and represents to, and covenant with, the Assignor and the Assignee as of the date hereof:

a.       Attached hereto as Exhibit B and Exhibit C are true and accurate  copies of the  Recognition  Agreement and the PWS Agreement,
respectively,  each of which  agreement  is in full force and effect as of the date  hereof and the  provisions  of which have not been
waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

b.       The Company is a federally  chartered  savings bank duly  organized,  validly  existing and in good standing under the laws of
the United States,  and has all requisite  power and authority to service the Mortgage  Loans and otherwise to perform its  obligations
under the PWS Agreement and the Recognition Agreement;

c.       The Company has full corporate power and authority to execute,  deliver and perform its obligations  under this Assignment and
Assumption  Agreement,  and to consummate the transactions set forth herein. The consummation of the transactions  contemplated by this
Assignment  and  Assumption  Agreement is in the ordinary  course of the Company's  business and will not conflict with, or result in a
breach of, any of the terms,  conditions or provisions of the Company's  charter or by-laws or any legal  restriction,  or any material
agreement or  instrument  to which the Company is now a party or by which it is bound,  or result in the  violation  of any law,  rule,
regulation,  order, judgment or decree to which the Company or its property is subject. The execution,  delivery and performance by the
Company of this Assignment and Assumption  Agreement and the  consummation by it of the  transactions  contemplated  hereby,  have been
duly authorized by all necessary  action on part of the Company.  This  Assignment and Assumption  Agreement has been duly executed and
delivered by the Company,  and, upon the due  authorization,  execution and delivery by the Assignor and the Assignee,  will constitute
the valid and legally  binding  obligation  of the  Company,  enforceable  against the Company in  accordance  with its terms except as
enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or hereafter in effect
relating to creditors' rights generally,  and by general  principles of equity regardless of whether  enforceability is considered in a
proceeding in equity or at law;

d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
required to be obtained  or made by the  Company in  connection  with the  execution,  delivery or  performance  by the Company of this
Assignment and Assumption Agreement, or the consummation by it of the transactions contemplated hereby; and

e.       The Company  shall  establish a  Custodial  Account and an Escrow  Account  under the  Recognition  Agreement  in favor of the
Assignee with respect to the Mortgage Loans separate from the Custodial  Account and Escrow Account  previously  established  under the
PWS Agreement in favor of the Assignor.

                                                                        6


--------------------------------------------------------------------------------



         6.       The Company hereby restates the  representations  and warranties set forth in Section 3.01(p) of the PWS Agreement as
of the date hereof.

         Notwithstanding anything to the contrary in the PWS Agreement, the Company shall (or shall cause any Third-Party Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings pending against the Company, or proceedings known
to be contemplated by governmental authorities against the Company which in the judgment of the Company would be, in each case,
material to purchasers of securities backed by the Assigned Loans, (B) any affiliations or relationships of the type described in
Item 1119(b) of Regulation AB that develop following the date hereof between the Company and any of the above listed parties or other
parties identified in writing by the Assignor or SAMI II with respect to the Securitization Transaction and (ii) provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.
         Each notice/update regarding Regulation AB should be sent to the Assignor by e-mail to regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                                                                       7


--------------------------------------------------------------------------------



                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         7.       The Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any
and all claims,  losses,  penalties,  fines,  forfeitures,  legal fees and related  costs,  judgments,  and any other  costs,  fees and
expenses  that the Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or
warranties of the Assignor set forth in this Assignment and Assumption  Agreement or the breach of any covenant or condition  contained
herein.

Recognition of Assignee
         8.       From and after the date  hereof,  the Company  shall  recognize  the  Assignee as owner of the  Mortgage  Loans,  and
acknowledges  that the Mortgage  Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Mortgage  Loans in
accordance with the PWS Agreement,  the Recognition  Agreement and this Assignment and Assumption Agreement but in no event in a manner
that would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the  imposition  of a tax upon any such  intended  REMIC
(including  but not  limited  to the tax on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the Code and the tax on
contributions  to a REMIC set forth in Section 860G(d) of the Code). It is the intention of the Assignor,  the Company and the Assignee
that this  Assignment and Assumption  Agreement  shall be binding upon and for the benefit of the respective  successors and assigns of
the parties hereto.  Neither the Company nor the Assignor shall amend or agree to amend,  modify,  waive, or otherwise alter any of the
terms or provisions of the Recognition Agreement or the PWS Agreement which amendment,  modification,  waiver or other alteration would
in any way affect the Mortgage Loans without the prior written consent of the Assignee.

         Pursuant to Section 11.18 of the PWS Agreement,  the Company hereby  acknowledges that the  representations and warranties set
forth in Section  3.01 of the PWS  Agreement  with  respect to the Company and Section  3.02 of the PWS  Agreement  with respect to the
Mortgage Loans are being made by the Company as of April 28, 2006. The Assignor  retains the right to enforce the  representations  and
warranties set forth in Section 3.02 of the PWS Agreement against the Company.

         9.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(a) the execution and delivery of this  Assignment  and  Assumption  Agreement by the Assignee is solely in its capacity as trustee for
Bear  Stearns  ALT-A Trust  2006-3,  Mortgage  Pass-Through  Certificates,  Series  2006-3  pursuant to the Pooling  Agreement  and not
individually,  (b) each of the  representations,  undertakings  and agreements  herein made on behalf of the Trust is made and intended
not as personal  representations,  undertakings  and agreements of the Trustee but is made and intended for the purpose of binding only
the Trust and (c) under no  circumstances  shall the Trustee be personally  liable for the payment of any  indebtedness  or expenses of
the  Assignee or the Trust or be liable for the breach or failure of any  obligation,  representation,  warranty  or  covenant  made or
undertaken by the Assignee,  the Assignor or the Trust under this Agreement or made or undertaken by the Assignee,  the Assignor or the
Trust under the PWS Agreement or the Pooling  Agreement.  Any recourse  against the Assignee in respect of any  obligations it may have
under or  pursuant  to the terms of this  Assignment  and  Assumption  Agreement  shall be limited  solely to the assets it may hold as
trustee of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                                        8


--------------------------------------------------------------------------------



Notices
         10.      All demands,  notices and communications related to the Mortgage Loans, the Recognition Agreement and this Assignment
and  Assumption  Agreement  shall be in writing  and shall be deemed to have been duly given if  personally  delivered  at or mailed by
registered mail, postage prepaid, as follows:

f.       In the case of the Company,

                           Chevy Chase Bank, F.S.B.
                           7501 Wisconsin Avenue, 6th Floor
                           Bethesda, Maryland  20814
                           Attention: Amy Westland

                  With a copy to:

                           Sandra S. Barker, Esq.
                           Chief Mortgage Counsel
                           7501 Wisconsin Avenue, 13th Floor
                           Bethesda, Maryland  20814

g.       In the case of the Assignor,

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention: Ralene Ruyle
                           Telecopier No.: (972) 444-2810

                  With a copy to:

                           Bear Stearns Mortgage Capital Corporation
                           383 Madison Avenue
                           New York, New York 10179
                           Attention: Michelle Sterling

h.       In the case of the Securities Administrator,

                           Wells Fargo Bank, National Association
                           P.O. Box 98
                           Columbia, Maryland 21046

                  or, if by overnight delivery to:

                           9062 Old Annapolis Road
                           Columbia, Maryland 21045,
                           Attention: BSALTA 2006-3
                           Telecopier No.: (410) 715-2380

                                                                        9


--------------------------------------------------------------------------------



i.       In the case of the Assignee,

                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110
                           Attention: Maryellen Hunter
                           Telecopier No.: (617) 603-6401
Miscellaneous:
         11.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its  attorneys  and the
reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,  documenting of and closing
of the transactions contemplated by this Assignment and Assumption Agreement.

         12.      This  Assignment and Assumption  Agreement  shall be construed in accordance  with the laws of the State of New York,
without regard to conflicts of law principles,  and the obligations,  rights and remedies of the parties  hereunder shall be determined
in accordance with such laws.

         13.      No term or provision of this  Assignment  and  Assumption  Agreement may be waived or modified  unless such waiver or
modification is in writing and signed by the party against whom such waiver or modification is sought to be enforced.

         14.      This  Assignment  and  Assumption  Agreement  shall inure to the benefit of the successors and assigns of the parties
hereto.  Any entity into which  Assignor,  Assignee or Company may be merged or  consolidated  shall,  without the  requirement for any
further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

         15.      This Assignment and Assumption  Agreement  shall survive the conveyance of the Mortgage Loans,  the assignment of the
PWS Agreement and the  Recognition  Agreement to the extent of the Mortgage  Loans by Assignor to Assignee and the  termination  of the
PWS Agreement and the Recognition Agreement.

         15.      This  Assignment  and  Assumption  Agreement  may be  executed  simultaneously  in any number of  counterparts.  Each
counterpart shall be deemed to be an original and all such counterparts shall constitute one and the same instrument.

         16.      In the event that any provision of this Assignment and Assumption  Agreement  conflicts with any provision of the PWS
Agreement or the  Recognition  Agreement with respect to the Mortgage  Loans,  the terms of this  Assignment  and Assumption  Agreement
shall control.

         17.      Any new loan number  assigned to a Mortgage  Loan by the Assignee  shall be provided to the Company at the  following
address:  Chevy Chase Bank, F.S.B.,  6151 Chevy Chase Drive,  Laurel, MD 20707,  Attention:  Vicki Parry. In addition,  if Assignee has
changed its document  custodian from the previous  custodian,  such new  custodian's  name,  address and contact  information  shall be
provided to the Company at the aforementioned address.

                                                                        10


--------------------------------------------------------------------------------



         18.      The Company hereby  acknowledges that Wells Fargo Bank, N.A. (the "Master Servicer") has been appointed as the master
servicer of the  Mortgage  Loans  pursuant to the Pooling  Agreement  and  ~herefore  has the right to enforce all  obligations  of the
Company,  as they relate to the Mortgage  Loans,  under the PWS Agreement and this  Assignment  and Assumption  Agreement.  Such rights
will include,  without  limitation,  the right to terminate the Servicer under the PWS Agreement as provided  thereunder,  the right to
receive all  remittances  required  to be made by the Company  under the PWS  Agreement,  the right to receive all monthly  reports and
other data  required  to be  delivered  by the  Company  under the PWS  Agreement,  the right to examine  the books and  records of the
Company,  indemnification  rights,  and the right to exercise  certain rights of consent and approval  relating to actions taken by the
Company each as provided by the PWS Agreement.  The Company shall make all  distributions  under the PWS  Agreement,  as they relate to
the Mortgage Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

And the Company shall deliver all reports  required to be delivered  under the PWS Agreement,  as they relate to the Mortgage Loans, to
the Assignee at the address set forth in Section 9(d) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380



                                                                        11


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption Agreement to be executed by their duly authorized
officers as of the date first above written.
                                                     U.S. BANK NATIONAL ASSOCIATION, not individually but solely as Trustee,
                                                     Assignee
                                                     By:_____________________________
                                                     Name:___________________________
                                                     Title:__________________________


EMC MORTGAGE CORPORATION


By:______________________________
Name:____________________________
Title:___________________________


CHEVY CHASE BANK, F.S.B.


By:______________________________
Name:____________________________
Title:___________________________


         Acknowledged and Agreed

         WELLS FARGO BANK,
         NATIONAL ASSOCIATION

         By:_________________________
         Name:_______________________
         Title:______________________




                                                                        12


--------------------------------------------------------------------------------






                                                                                                                         Exhibit A:
                                                             CALLED LOANS

                                                        (Provided upon request)



--------------------------------------------------------------------------------




                                                                                                                         Exhibit B:
                                                         2006-3 MORTGAGE LOANS





--------------------------------------------------------------------------------




                                                                                                                         Exhibit C:
                                                             PWS AGREEMENT

                                                        (Provided upon request)




--------------------------------------------------------------------------------




                                                                                                                         Exhibit D:
                                                         RECOGNITION AGREEMENT

                                                        (Provided upon request)





--------------------------------------------------------------------------------




                                                                                                               EXHIBIT I-12
                                            ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage  Corporation (the "Assignor"),  U.S. Bank National  Association,  not in its individual capacity but solely as trustee for the
holders of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through  Certificates,  Series 2006-3 (the "Assignee"),  and Countrywide Home
Loans Servicing LP (the "Company").

         Whereas,  pursuant to the Recognition  Agreement dated as of April 1, 2006 (the "Recognition  Agreement") between the Assignor
and the Company,  the Company has agreed to service  certain  residential  mortgage  loans (the "Called  Loans") listed on Attachment 1
annexed hereto for the Assignor as owner of the Called Loans,  in accordance  with the terms and conditions of the Seller's  Warranties
and  Servicing  Agreement,  dated as of September 1, 2002,  as amended on January 1, 2003 and further  amended on September 1, 2004, as
amended by  Amendment  Reg AB dated  January 1, 2006,  and as modified in the  Recognition  Agreement  (as  amended and  modified,  the
"Servicing Agreement"), between the Assignor and Countrywide Home Loans, Inc. ("Countrywide"); and

         Whereas, the Assignor purchased mortgage loans from Countrywide listed on Attachment 2 annexed hereto (the "2006-3 Loans")
pursuant to that certain Master Mortgage Loan Purchase Agreement, dated as of November 1, 2002 between the Assignor and Countrywide
and those certain Term Sheets dated February 27, 2006, March 29, 2006 and March 30, 2006, each between the Assignor and Countrywide
(collectively referred to herein as the "Purchase Agreement"); and the Company agrees to service the Mortgage Loans pursuant to the
terms and conditions of the Servicing Agreement.

         In consideration  of the mutual promises  contained herein the parties hereto agree that the Called Loans and the 2006-3 Loans
(collectively  referred to herein as the  "Assigned  Loans") and the  Assignor's  right,  title and  interest to and under the Purchase
Agreement,  the Servicing  Agreement and the  Recognition  Agreement  (collectively  referred to herein as the  "Agreements")  shall be
subject to the terms of this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the meanings  ascribed to them
in the Servicing Agreement or Recognition Agreement, as applicable.

         Assignment and Assumption

6.       Assignor  hereby grants,  transfers and assigns to Assignee all of the right,  title,  interest and obligations of Assignor in
the Assigned Loans and, as they relate to the Assigned Loans,  all of its right,  title,  interest and its obligations in, to and under
the Agreements.  Notwithstanding  anything to the contrary contained herein, the Assignor  specifically reserves and does not assign to
the Assignee any right, title and interest in, to or under the  representations  and warranties  contained in Sections 3.01 and 3.02 of
the Servicing  Agreement and the Assignor is retaining any and all rights to enforce the  representations  and  warranties set forth in
those sections against the Company including,  but not limited to, the right to seek repurchase or indemnification  pursuant to Section
3.03 and 3.04 of the  Servicing  Agreement.  Assignor  specifically  reserves  and does not assign to  Assignee  any  right,  title and
interest in, to or under any Mortgage Loans subject to the Agreements other than those set forth on Attachment 1 and Attachment 2.

                                                                        17


--------------------------------------------------------------------------------



         Assignor acknowledges and agrees that upon execution of this AAR Agreement, the Assignee shall become the "Purchaser" under
the Purchase Agreement, except as specifically set forth herein, and subject to the preceding paragraph, all representations,
warranties and covenants by the "Company" to the "Purchaser" under the Purchase Agreement including, but not limited to, the rights
to receive indemnification, shall accrue to Assignee by virtue of this AAR Agreement.

         Representations, Warranties and Covenants

7.       Assignor warrants and represents to Assignee and Company as of the date hereof:

a.       Attached  hereto as  Attachment 3 are true and  accurate  copies of the  Agreements,  which  Agreements  are in full force and
                           effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

b.       Assignor  was the lawful owner of the  Assigned  Loans with full right to transfer  the Assigned  Loans and any and all of its
                           interests,  rights and  obligations  under the  Recognition  Agreement as they relate to the Assigned Loans,
                           free and clear from any and all claims and  encumbrances;  and upon the  transfer of the  Assigned  Loans to
                           Assignee as  contemplated  herein and in the Mortgage  Loan  Purchase  Agreement  dated as of April 28, 2006
                           between the Assignor and Structured  Asset Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall have
                           good title to each and every  Assigned  Loan,  as well as any and all of  Assignee's  interests,  rights and
                           obligations under the Recognition  Agreement as they relate to the Assigned Loans, free and clear of any and
                           all liens, claims and encumbrances;

c.       There are no  offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the  Assigned  Loans or the
                           Agreements;

d.       Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

e.       Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                           and has all requisite power and authority to acquire, own and sell the Assigned Loans;

f.       Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor
                           or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and, upon the due authorization,  execution and delivery by Assignee and Company,  will constitute the valid
                           and legally binding obligation of Assignor  enforceable against Assignor in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        18


--------------------------------------------------------------------------------



g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by
                           Assignor of this AAR Agreement,  or the consummation by it of the transactions  contemplated hereby. Neither
                           Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of
                           the  Assigned  Loans or any  interest  in the  Assigned  Loans,  or  solicited  any offer to buy or accept a
                           transfer,  pledge or other  disposition  of the Assigned  Loans,  or any  interest in the Assigned  Loans or
                           otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any interest in the Assigned
                           Loans with any Person in any manner, or made any general  solicitation by means of general advertising or in
                           any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned  Loans
                           under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Assigned Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto; and

h.       Assignor has received from  Company,  and has  delivered to Assignee,  all  documents  required to be delivered to Assignor by
                           Company prior to the date hereof  pursuant to the Agreements  with respect to the Assigned Loans and has not
                           received, and has not requested from Company, any additional documents.

8.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

a.       Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                           has all requisite  power and  authority to hold the Assigned  Loans on behalf of the holders of Bear Stearns
                           ALT-A Trust, Mortgage Pass-Through Certificates. Series 2006-3;

b.       Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignee
                           or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and, upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid
                           and legally binding obligation of Assignee  enforceable against Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        19


--------------------------------------------------------------------------------



c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by
                           Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby; and

d.       The  Assignee  assumes for the benefit of each of Assignor  and Company  all of  Assignor's  rights and  obligations  (and the
                           Master  Servicer will ensure the  performance  of these  obligations)  under the  Agreements but solely with
                           respect to such Assigned Loans.

9.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

a.       Company is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its organization,  and
                           has all  requisite  power and  authority  to  service  the  Assigned  Loans and  otherwise  to  perform  its
                           obligations under the Recognition Agreement;

b.       Company has full power and  authority  to  execute,  deliver and perform  its  obligations  under this AAR  Agreement,  and to
                           consummate the  transactions set forth herein.  The  consummation of the  transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                           breach of, any of the terms,  conditions or provisions  of Company's  organizational  documents or any legal
                           restriction,  or any material  agreement  or  instrument  to which  Company is now a party or by which it is
                           bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
                           or its property is subject.  The  execution,  delivery and  performance by Company of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           action on part of Company.  This AAR Agreement  has been duly  executed and delivered by Company,  and, upon
                           the due  authorization,  execution  and delivery by Assignor and  Assignee,  will  constitute  the valid and
                           legally binding  obligation of Company,  enforceable  against Company in accordance with its terms except as
                           enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
                           now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of equity
                           regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        20


--------------------------------------------------------------------------------



c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this AAR Agreement,  or the  consummation  by it of the  transactions  contemplated  hereby or if
                           required, such consent, approval, authorization or order has been obtained prior to the date hereof; and

d.       Company shall establish a Custodial  Account and an Escrow Account under the  Recognition  Agreement in favor of Assignee with
                           respect to the Assigned Loans separate from the Custodial Account and Escrow Account previously  established
                           under the Recognition Agreement in favor of Assignor.

10.      The Company hereby  restates the  representations  and warranties set forth in Section 2(b) of Amendment Reg AB as of the date
hereof.

11.      Assignor  hereby  agrees to  indemnify  and hold the  Assignee and the Company  (and their  successors  and assigns)  harmless
against any and all claims, losses, penalties,  fines, forfeitures,  legal fees and related costs, judgments, and any other costs, fees
and  expenses  that  Assignee or the Company  (and their  successors  and  assigns) may sustain in any way related to any breach of the
representations or warranties of Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

         Recognition of Assignee

12.      From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned Loans will be part of a REMIC, and will service the Assigned Loans in accordance with this AAR Agreement.

13.      Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that (i) this
AAR Agreement is acknowledged  and accepted by the Assignee not  individually or personally but solely as Assignee for the Trust in the
exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement (the "Pooling and Servicing
Agreement"),  dated as of April 1, 2006, among SAMI II, the Assignor,  the Assignee,  and Wells Fargo Bank,  National  Association,  as
master  servicer  (the  "Master  Servicer")  and as  securities  administrator,  (ii)  each of the  representations,  undertakings  and
Agreements  herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings  and  Agreements of
the Assignee but is made and  intended  for the purpose of binding only the Trust and (iii) under no  circumstances  shall the Assignee
be  personally  liable for the payment of any  indebtedness  or  expenses  of the  Assignee or the Trust or be liable for the breach or
failure of any  obligation,  representation,  warranty or covenant made or undertaken by the Assignee,  the Assignor or the Trust under
the Servicing  Agreement or the Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of any  obligations it
may have under or  pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear
Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                                        21


--------------------------------------------------------------------------------



         Miscellaneous

14.      All demands,  notices and  communications  related to the Assigned  Loans,  the  Recognition  Agreement and this AAR Agreement
shall be in writing  and shall be deemed to have been duly given if  personally  delivered  at or mailed by  registered  mail,  postage
prepaid, as follows:

a.       In the case of Company,

                Countrywide Home Loans Servicing LP
                4500 Park Granada
                Calabasas, California 91302
                Attention:  Darren Bigby

                With a copy to:  General Counsel

b.       In the case of Assignor,

                EMC Mortgage Corporation
                Mac Arthur Ridge II
                909 Hidden Ridge Drive, Suite 200
                Irving, Texas 75038
                Attention: Ms. Ralene Ruyle
                Telecopier No.: (972) 442-2810

                All notices and updates  required to be provided to the  Assignor  regarding  Regulation  AB pursuant to the  Servicing
                Agreement should be sent to the Assignor by email to regABnotifications@bear.com, and additionally:

                  (A)      for Item 1117 (Legal Proceedings) to:

                EMC Mortgage Corporation
                Two Mac Arthur Ridge
                909 Hidden Ridge Drive, Suite 200
                Irving, TX  75038
                Attention:  Associate General Counsel for Loan Administration
                Facsimile:  (972) 831-2555

                with copies to:

                                                                        22


--------------------------------------------------------------------------------



                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, TX  75067-3884
                Attention:  Conduit Seller Approval Dept.
                Facsimile:  (214) 626-3751

                (B)        For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                EMC Mortgage Corporation
                2780 Lake Vista Drive
                Lewisville, TX  75067-3884
                Attention:  Conduit Seller Approval Dept.
                Facsimile:  (214) 626-3751
                Email:  sellerapproval@bear.com

                           with a copy to:

                Bear, Stearns & Co. Inc.
                383 Madison Avenue, 3rd Floor
                New York, NY  10179
                Attention:  Global Credit Administration
                Facsimile:  (212) 272-6564

c.       In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: Client Manager BSALTA 2006-3 Telecopier No.: (410) 715-2380

d.       In the case of Assignee,

                U.S. Bank National Association
                One Federal Street, 3rd Floor
                Boston, MA 02110

15.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its attorneys and the reasonable
fees of the  attorneys of the Assignee and the Company in  connection  with the  negotiations  for,  documenting  of and closing of the
transactions contemplated by this AAR Agreement.

                                                                        23


--------------------------------------------------------------------------------



16.      This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles, and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

17.      No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

18.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
Assignor,  Assignee  or Company may be merged or  consolidated  shall,  without the  requirement  for any  further  writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

19.      This AAR Agreement shall survive the conveyance of the Assigned  Loans,  the assignment of the Agreements to the extent of the
Assigned Loans by Assignor to Assignee and the termination of the Agreements.

20.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

21.      In the event that any  provision of this AAR Agreement  conflicts  with any  provision of the  Agreements  with respect to the
Assigned Loans, the terms of this AAR Agreement shall control.

22.      The Company hereby acknowledges that Wells Fargo Bank,  National  Association has been appointed as the master servicer of the
Mortgage Loans pursuant to the Pooling and Servicing  Agreement,  dated as of April 1, 2006,  among SAMI II, the Assignor,  Wells Fargo
Bank,  National  Association  and the  Assignee  and  therefor  has the right to  enforce  all  obligations  of the  Company  under the
Recognition Agreement to the extent assigned under this AAR Agreement  (specifically  excluding,  without limitation,  any right, title
and interest in, to or under the  representations  and  warranties  contained in Sections 3.01 and 3.02 of the Servicing  Agreement and
any and all rights to enforce the  representations  and warranties  set forth in those sections  against the Company which are retained
by the Assignor.  Notwithstanding  the foregoing,  it is understood that the Company shall not be obligated to defend and indemnify and
hold  harmless the Master  Servicer,  the  Assignor  and the  Assignee  against any losses,  damages,  penalties,  fines,  forfeitures,
judgments and any related costs including,  without limitation,  reasonable and necessary legal fees, resulting from (i) actions of the
Company which were taken upon the written  instruction  or direction of the Master  Servicer or Assignee,  as  applicable,  or (ii) the
failure of the Master  Servicer to perform the obligations of the Assignee as "Purchaser"  with respect to the Agreements.  The Company
shall make all  distributions  under the Recognition  Agreement to the Master Servicer by wire transfer of immediately  available funds
to:

                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

                                                                        24


--------------------------------------------------------------------------------




          and the Company shall deliver all reports required to be delivered under the Recognition Agreement to the Assignee at the
  address set forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380




                                                                        25


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.

EMC MORTGAGE CORPORATION
Assignor


By:  ________________________________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
AS TRUSTEE
Assignee


By:__________________________________________________
Name:
Title:

COUNTRYWIDE HOME LOANS SERVICING LP
Company
By:  Countrywide GP, Inc., its General Partner


By:__________________________________________________
Name:
Title:

ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:





--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED:



STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.



By:__________________________________________________
Name:
Title:



--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                             CALLED LOANS



--------------------------------------------------------------------------------




                                                             ATTACHMENT 2


                                                             2006-3 LOANS




--------------------------------------------------------------------------------




                                                             ATTACHMENT 3


                                                              AGREEMENTS




--------------------------------------------------------------------------------




                                                             ATTACHMENT 4

                                                        AFFILIATION DISCLOSURE
                                               (Pursuant to Item 1119 of Regulation AB)

1.      Sponsor and any affiliate, including but not limited to:
        a. EMC Mortgage Corporation
        b. Bear, Stearns & Co. Inc.
        c. Bear, Stearns Securities Corp.
        d. Bear Stearns Structured Products
        e. Bear, Stearns International Limited

2.      Depositor and any affiliate, including but not limited to:
        a. Bear Stearns Asset Backed Securities I LLC
        b. Structured Asset Mortgage Investments II Inc.

3.      Bear Stearns ALT-A Trust 2006-3 and any affiliate

4.      U.S. Bank National Association, as Trustee, and any affiliate

5.      Significant obligor and any affiliate - None

6.      Enhancement or support provider and any affiliate - None

7.      1100(d)(1) parties - any named party in the Securitization Transaction:

        a. Cap Contract Provider:  [Wachovia Bank, N.A.]

        b. Underwriter:  Bear, Stearns & Co. Inc.

        c. Servicers:  Bank of America, N.A.; [Chase Home]; Chevy Chase Bank, FSB; EMC Mortgage Corporation; EverHome Mortgage
Company; First Horizon Home Loan Corporation; GMAC Mortgage Corporation; GreenPoint Mortgage Company; Harbourside Mortgage
Corporation; HomeBanc Mortgage Corporation; HSBC Mortgage Corporation (USA); IndyMac Bank, FSB; Mid America Bank, FSB; [Morgan
Stanley]; PHH Mortgage Corporation; SunTrust Mortgage, Inc., Union Federal Bank of Indianapolis; Wachovia; Washington Mutual Bank;
Wells Fargo Bank, N.A.

        d. Master Servicer:  Wells Fargo Bank, National Association

        e. Unaffiliated Servicer of 20%:  EMC Mortgage Corporation

        f. Originator of 10%:  EMC Mortgage Corporation

        g. Securities Administrator:  Wells Fargo Bank, National Association

        h. Custodian: Wells Fargo Bank, National Association



--------------------------------------------------------------------------------








                                                                                                              EXHIBIT I-13



                                                ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This  Assignment,  Assumption and  Recognition  Agreement (the "AAR  Agreement") is made and entered into as of April 28, 2006
(the "Closing Date"), among EMC Mortgage Corporation (the "Assignor"),  U.S. Bank National Association,  not in its individual capacity
but solely as trustee for the holders of Bear Stearns  ALT-A Trust  2006-3,  Mortgage  Pass-Through  Certificates,  Series  2006-3 (the
"Assignee") and EverHome Mortgage Company (f/k/a Alliance Mortgage Company) (the "Company").

         Whereas,  pursuant to the  Recognition  Agreement,  dated as of April 1, 2006,  between  the  Assignor  and the  Company  (the
"Recognition Agreement"),  the Company agreed to service the mortgage loans listed on Attachment 1 annexed hereto (the "Called Mortgage
Loans")  in  accordance  with the terms and  conditions  of the  Subservicing  Agreement,  dated as of August 1,  2002,  as  amended by
Amendment  No. 1, dated as of January  31,  2006,  between the Company and the  Assignor  (as amended and  modified in the  Recognition
Agreement, the "Subservicing Agreement");

         Whereas,  the Assignor  purchased  certain mortgage loans (the "Market Street Loans") from Market Street Mortgage  Corporation
("Market  Street")  pursuant to that certain  Mortgage Loan Purchase  Agreement,  dated as of August 1, 2005,  between the Assignor and
Market Street, and that certain Term Sheet, dated as of February 8, 2006, between the Assignor and Market Street;
         Whereas,  the Assignor  purchased  certain  mortgage  loans (the "Ivy Loans" and,  together with the Market Street Loans,  the
"2006-3 Mortgage Loans," listed on Attachment 2 annexed hereto) from SIB Mortgage Corp.  ("Ivy") pursuant to that certain Mortgage Loan
Purchase  and Interim  Servicing  Agreement  dated as of November 1, 2001,  between the  Assignor  and Ivy, and that certain Term Sheet
between the Assignor and Ivy; and

         Whereas,  the  Company  agreed to  service  the 2006-3  Mortgage  Loans in  accordance  with the terms and  conditions  of the
Subservicing Agreement.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and sufficiency of which are hereby  acknowledged,  the parties hereto agree that the mortgage loans listed on Attachment 1 and
Attachment  2  annexed  hereto  (collectively,  the  "Assigned  Loans")  shall be  subject  to the  terms of this  AAR  Agreement.  Any
capitalized term used and not otherwise defined herein shall have the meaning assigned to such term in the Subservicing Agreement.

Assignment and Assumption

1.       Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned Loans and (b) as they relate to the Assigned Loans,  the Recognition  Agreement
and the  Subservicing  Agreement.  Notwithstanding  anything to the contrary  contained  herein,  the Assignor is not  assigning to the
Assignee any of its right,  title and interest,  to and under the Subservicing  Agreement with respect to any other mortgage loan other
than the Assigned  Loans.  Except as is otherwise  expressly  provided  herein,  the Assignor makes no  representations,  warranties or
covenants to the Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee under the terms of the
Recognition  Agreement or Subservicing  Agreement or otherwise  relating to the transaction  contemplated  herein  (including,  but not
limited to, any obligation to indemnify the Assignee).



--------------------------------------------------------------------------------



         Assignor  acknowledges  and agrees that upon  execution of this  Agreement,  the Assignee  shall become the "Owner"  under the
Subservicing  Agreement,  and all  representations,  warranties  and covenants by the  "Company" to the "Owner" under the  Subservicing
Agreement including, but not limited to, the rights to receive indemnification, shall accrue to Assignee by virtue of this Agreement.

Representations, Warranties and Covenants

2.       Assignor warrants and represents to, and covenants with, Assignee and Company as of the date hereof that:

a.       Attached  hereto as Attachment 3 and Attachment 4 are true and correct copies of the  Subservicing  Agreement and  Recognition
                      Agreement,  respectively,  each of which is in full force and effect as of the date hereof and the  provisions of
                      which have not been waived,  amended or modified in any  respect,  nor has any notice of  termination  been given
                      thereunder;

b.       Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned  Loans and any and all of its
                      interests,  rights and obligations under the Subservicing  Agreement and the Recognition Agreement as they relate
                      to the  Assigned  Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of the
                      Assigned Loans to Assignee as contemplated  herein and in the Mortgage Loan Purchase  Agreement dated as of April
                      28, 2006 between the Assignor and Structured  Asset  Mortgage  Investments  II Inc.  ("SAMI II"),  Assignee shall
                      have good title to each and every  Assigned  Loan,  as well as any and all of  Assignor's  interests,  rights and
                      obligations  under the  Subservicing  Agreement  and the  Recognition  Agreement  as they relate to the  Assigned
                      Loans, free and clear of any and all liens, claims and encumbrances;

c.       There are no offsets,  counterclaims  or other  defenses  available to the Company with  respect to the  Assigned  Loans,  the
                      Recognition Agreement or the Subservicing Agreement;

d.       Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;



--------------------------------------------------------------------------------



e.       Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                      and has all requisite power and authority to acquire, own and sell the Assigned Loans;

f.       Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                      and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by this
                      AAR  Agreement is in the ordinary  course of  Assignor's  business  and will not  conflict  with,  or result in a
                      breach of, any of the terms,  conditions or provisions of Assignor's  articles of incorporation or by-laws or any
                      legal  restriction,  or any material  agreement or instrument to which  Assignor is now a party or by which it is
                      bound, or result in the violation of any law, rule,  regulation,  order,  judgment or decree to which Assignor or
                      its property is subject.  The  execution,  delivery and  performance  by Assignor of this AAR  Agreement  and the
                      consummation  by it of the  transactions  contemplated  hereby,  have  been  duly  authorized  by  all  necessary
                      corporate  action on part of Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor and,
                      upon the due  authorization,  execution  and delivery by Assignee and the parties  hereto,  will  constitute  the
                      valid and legally  binding  obligation of Assignor  enforceable  against  Assignor in  accordance  with its terms
                      except as enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                      laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of equity
                      regardless of whether enforceability is considered in a proceeding in equity or at law; and

g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                      required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by
                      Assignor of this AAR Agreement,  or the  consummation  by it of the  transactions  contemplated  hereby.  Neither
                      Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
                      Assigned  Loans or any  interest  in the  Assigned  Loans,  or  solicited  any offer to buy or accept a transfer,
                      pledge  or other  disposition  of the  Assigned  Loans,  or any  interest  in the  Assigned  Loans  or  otherwise
                      approached  or  negotiated  with respect to the Assigned  Loans,  or any interest in the Assigned  Loans with any
                      Person in any manner,  or made any general  solicitation by means of general  advertising or in any other manner,
                      or taken any other action which would  constitute a  distribution  of the Assigned Loans under the Securities Act
                      of 1933, as amended (the "1933 Act") or which would render the  disposition  of the Assigned Loans a violation of
                      Section 5 of the 1933 Act or require registration pursuant thereto.

3.       The Assignee warrants and represents to, and covenants with, the Assignor and the Company as of the date hereof that:

a.       Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                      has all requisite  power and authority to hold the Assigned  Loans on behalf of the holders of Bear Stearns ALT-A
                      Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;



--------------------------------------------------------------------------------



b.       Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                      and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by this
                      AAR  Agreement is in the ordinary  course of  Assignee's  business  and will not  conflict  with,  or result in a
                      breach  of,  any of  the  terms,  conditions  or  provisions  of  Assignee's  charter  or  by-laws  or any  legal
                      restriction,  or any material  agreement or instrument to which  Assignee is now a party or by which it is bound,
                      or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which  Assignee or its
                      property  is subject.  The  execution,  delivery  and  performance  by  Assignee  of this AAR  Agreement  and the
                      consummation  by it of the  transactions  contemplated  hereby,  have  been  duly  authorized  by  all  necessary
                      corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee and,
                      upon the due  authorization,  execution  and delivery by Assignor and the parties  hereto,  will  constitute  the
                      valid and legally  binding  obligation of Assignee  enforceable  against  Assignee in  accordance  with its terms
                      except as enforceability may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                      laws now or hereafter in effect  relating to creditors'  rights  generally,  and by general  principles of equity
                      regardless of whether enforceability is considered in a proceeding in equity or at law;

c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                      required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery or  performance  by
                      Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby; and

d.       The Assignee  assumes for the benefit of each of Assignor and Company all of the rights and  obligations of the Assignor under
                      the  Recognition  Agreement  and the  Subservicing  Agreement  with respect to the Assigned  Loans other than the
                      right to enforce the obligations of the Company under the Subservicing Agreement.

4.       Company warrants and represents to, and covenants with, Assignor and Assignee, as of the date hereof, that:

a.       Attached hereto as Attachment 3 and Attachment 4 are true and accurate copies of the  Recognition  Agreement and  Subservicing
                      Agreement,  respectively,  each of which is in full force and effect as of the date hereof and the  provisions of
                      which have not been waived,  amended or modified in any  respect,  nor has any notice of  termination  been given
                      thereunder;

b.       Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                      and has all  requisite  power  and  authority  to  service  the  Assigned  Loans and  otherwise  to  perform  its
                      obligations under the Recognition Agreement and the Subservicing Agreement;



--------------------------------------------------------------------------------



c.       Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                      to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by this AAR
                      Agreement is in the ordinary  course of Company's  business and will not conflict with, or result in a breach of,
                      any of the terms,  conditions  or  provisions  of  Company's  articles of  incorporation  or by-laws or any legal
                      restriction,  or any material  agreement or  instrument  to which Company is now a party or by which it is bound,
                      or result in the  violation  of any law,  rule,  regulation,  order,  judgment or decree to which  Company or its
                      property  is  subject.  The  execution,  delivery  and  performance  by  Company  of this AAR  Agreement  and the
                      consummation  by it of the  transactions  contemplated  hereby,  have  been  duly  authorized  by  all  necessary
                      corporate  action on part of Company.  This AAR Agreement  has been duly executed and delivered by Company,  and,
                      upon the due  authorization,  execution  and delivery by Assignor and  Assignee,  will  constitute  the valid and
                      legally  binding  obligation  of Company,  enforceable  against  Company in  accordance  with its terms except as
                      enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                      or hereafter in effect relating to creditors'  rights generally,  and by general  principles of equity regardless
                      of whether enforceability is considered in a proceeding in equity or at law;

d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                      required to be obtained or made by Company in connection  with the execution,  delivery or performance by Company
                      of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

e.       Company shall establish a Custodial  Account and an Escrow Account under the Subservicing  Agreement in favor of Assignee with
                      respect to the Assigned Loans separate from the Custodial  Accounts and Escrow  Accounts  previously  established
                      under the Subservicing Agreement in favor of Assignor;

f.       Pursuant to Section 10.02 of the Subservicing  Agreement,  the Company hereby restates the  representations and warranties set
                      forth in Article III of the Subservicing Agreement with respect to the Company and/or the Assigned Loans; and

g.       Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
                      to be furnished by the Company  pursuant to this AAR  Agreement  contains or will contain any  materially  untrue
                      statement of fact or omits or will omit to state a fact  necessary to make the statements  contained  therein not
                      misleading.



--------------------------------------------------------------------------------



5.       The Company hereby restates the representations  and warranties set forth in Section 3(j) of the Subservicing  Agreement as of
the date hereof.

         Notwithstanding  anything to the contrary in the  Subservicing  Agreement,  the Company shall (or shall cause any  Third-Party
Originator  to) (i)  immediately  notify  Assignor and SAMI II in writing of (A) legal  proceedings  pending  against the  Company,  or
proceedings  known to be contemplated by  governmental  authorities  against the Company which in the judgment of the Company would be,
in each case,  material to purchasers of securities  backed by the Assigned Loans,  (B) any  affiliations or  relationships of the type
described  in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company and any of the above listed
parties or other  parties  identified  in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com



--------------------------------------------------------------------------------



                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         6.       Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees and expenses
that Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

         7.       From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans,  and  acknowledges
that the Assigned Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned Loans in accordance with
the  Subservicing  Agreement,  the  Recognition  Agreement  and this AAR Agreement but in no event in a manner that would (i) cause any
such intended  REMIC to fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any such intended  REMIC  (including
but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2) of the Code and the tax on  contributions to a
REMIC set forth in Section  860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall
be binding  upon and for the benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor Assignor
shall amend or agree to amend,  modify,  waive,  or otherwise  alter any of the terms or  provisions of the  Subservicing  Agreement or
Recognition  Agreement which  amendment,  modification,  waiver or other  alteration would in any way affect the Assigned Loans without
the prior written consent of Assignee.

         8.       Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(a) the  execution  and delivery of this AAR  Agreement by the Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear
Stearns ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 pursuant to the Pooling and Servicing  Agreement (the
"Pooling and Servicing Agreement"),  dated as of April 1, 2006, among SAMI II, the Assignor,  the Assignee,  Wells Fargo Bank, National
Association,  as master  servicer  (the "Master  Servicer")  and as securities  administrator,  and not  individually,  (b) each of the
representations,  undertakings  and  agreements  herein made on behalf of Bear  Stearns  ALT-A Trust  2006-3 (the  "Trust") is made and
intended  not as personal  representations,  undertakings  and  agreements  of the Trustee but is made and  intended for the purpose of
binding only the Trust and (c) under no  circumstances  shall the Trustee be personally  liable for the payment of any  indebtedness or
expenses of the Assignee or the Trust or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant
made or  undertaken by the  Assignee,  the Assignor or the Trust under this AAR  Agreement or made or  undertaken by the Assignee,  the
Assignor or the Trust under the  Subservicing  Agreement,  the  Recognition  Agreement  or the Pooling  and  Servicing  Agreement.  Any
recourse  against the Assignee in respect of any  obligations it may have under or pursuant to the terms of this AAR Agreement shall be
limited  solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series
2006-3.



--------------------------------------------------------------------------------



         Miscellaneous

         9.       All demands,  notices and communications related to the Assigned Loans, the Subservicing  Agreement,  the Recognition
Agreement and this AAR Agreement  shall be in writing and shall be deemed to have been duly given if personally  delivered at or mailed
by registered mail, postage prepaid, as follows:

h.       In the case of Company,
                           EverHome Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida
                           Attention:  Carolyn Cragg
                           Telecopier No.: (904) 281-6206

                with a copy to:
                           EverHome Mortgage Company
                           8100 Nations Way
                           Jacksonville, Florida
                           Attention:  Michael C. Koster
                           Telecopier No.: (904) 281-6145

i.       In the case of Assignor,
                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas  75038
                           Attention: Ms. Ralene Ruyle
                           Telecopier No.: (972) 442-2810


j.       In the case of Assignee,
                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110
                           Attention: Maryellen Hunter
                           Telecopier No.: (617) 603-6401


k.       In the case of the Securities Administrator,
                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: BSALTA 2006-3
                           Telecopier No.: (410) 715-2380



--------------------------------------------------------------------------------



         10.      With respect to the Subservicing  Agreement,  and with respect to any other servicing  agreement executed between the
Company and the Assignor  related to the  servicing of mortgage  loans in connection  with Bear Stearns  ALT-A Trust  2006-3,  Mortgage
Pass-Through  Certificates,  Series 2006-3 ("Other Subservicing Agreement"),  the Company agrees and acknowledges that a default by the
Company under one Servicing  Agreement or Other Servicing  Agreement which continues for a period in excess of the cure period provided
for in such Servicing  Agreement or Other  Servicing  Agreement  shall  constitute a default by the Company under each of the Servicing
Agreement and Other Subservicing Agreement.

         11.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law  principles  (other than Section 5-1401 of the New York General  Obligations  Law),  and the  obligations,  rights and
remedies of the parties hereunder shall be determined in accordance with such laws.

         12.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         13.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         14.      This AAR Agreement  shall survive the conveyance of the Assigned Loans,  the assignment of the Recognition  Agreement
or the  Subservicing  Agreement to the extent of the  Assigned  Loans by Assignor to Assignee and the  termination  of the  Recognition
Agreement or Subservicing Agreement.

         15.      This AAR Agreement may be executed simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

         16.      In the event that any provision of this AAR Agreement  conflicts with any provision of the  Recognition  Agreement or
Subservicing Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.

         17.      The Company  hereby  acknowledges  that Wells Fargo  Bank,  National  Association  has been  appointed  as the master
servicer of the Assigned  Loans pursuant to the Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations
of the  Company,  as they  relate  to the  Assigned  Loans,  under  the  Recognition  Agreement,  Subservicing  Agreement  and this AAR
Agreement.  Such rights will include,  without  limitation,  the right to terminate the Servicer under the Subservicing  Agreement upon
the occurrence of an event of default  thereunder,  the right to receive all  remittances  required to be made by the Company under the
Subservicing  Agreement,  the right to receive all monthly  reports and other data  required to be delivered  by the Company  under the
Subservicing  Agreement,  the right to examine the books and records of the Company,  indemnification rights, and the right to exercise
certain rights of consent and approval  relating to actions taken by the Company.  The Company shall make all  distributions  under the
Subservicing  Agreement,  as they relate to the Assigned Loans, to the Master Servicer by wire transfer of immediately  available funds
to:



--------------------------------------------------------------------------------



                           Wells Fargo Bank, National Association
                           ABA#121000248
                           Account Name: SAS Clearing
                           Account # 3970771416
                  FFC to: BSALTA 2006-3, Account #50915000.

         and the Company shall deliver all reports required to be delivered under the Subservicing Agreement, as they relate to the
Assigned Loans, to the Assignee at the address set forth in Section 9(c) herein and to the Master Servicer at:

                           Wells Fargo Bank, National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380




--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date first above written.




         EMC MORTAGE CORPORATION,                                     U.S. BANK NATIONAL ASSOCIATION, as trustee, the
         the Assignor                                                 Assignee

         By:________________________________                          By:______________________________________________

         Its:_______________________________                          Its:_____________________________________________

         EVERHOME MORTGAGE COMPANY,
         the Company

         By:________________________________

         Its:_______________________________

         Acknowledged and Agreed

         WELLS FARGO BANK,
NATIONAL ASSOCIATION


         By:________________________________

         Its:_______________________________






--------------------------------------------------------------------------------





                                                             ATTACHMENT 1


                                                             CALLED LOANS


                                                        (Provided Upon Request)



--------------------------------------------------------------------------------





                                                             ATTACHMENT 2


                                                         2006-3 MORTGAGE LOANS


                                                        (Provided Upon Request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 3


                                                         RECOGNITION AGREEMENT


                                                            (See Tab [__])


                                                                        45


--------------------------------------------------------------------------------




                                                             ATTACHMENT 4


                                                        SUBSERVICING AGREEMENT


                                                        (Provided Upon Request)

                                                                        46


--------------------------------------------------------------------------------




                                                                                                                EXHIBIT I-14

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage Corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but solely as trustee for the holders of the
Bear Stearns ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 (the  "Assignee") and First  Tennessee  Mortgage
Services, Inc. (the "Company").

         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the  "Assigned Loan  Schedule")  purchased by the Assignor from First Horizon
Home Loan Corporation  ("First Horizon") pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of September 1, 2003
(the "Purchase,  Warranties and Servicing  Agreement"),  as amended by Amendment No. 1, dated as of May 14, 2004, Amendment No. 3 dated
as of August 8, 2005 and  Amendment  No. 4, dated as of December 22,  2005,  and that certain term sheet dated as of February 27, 2006,
among  Assignor,  Company and First Horizon (the "Term Sheet",  together with the Purchase,  Warranties  and Servicing  Agreement,  the
"Purchase  Agreement") and now serviced by Company for Assignor and its successors and assigns pursuant to the Purchase Agreement shall
be subject to the terms of this AAR Agreement.  Capitalized  terms used herein but not defined shall have the meanings ascribed to them
in the Purchase Agreement.

                                                              Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and  interest as in, to and under (a) the  Assigned  Loans and (b) the Purchase  Agreement  with  respect to the Assigned  Loans;
provided,  however,  that the  Assignor is not  assigning to the  Assignee  any of its right,  title or interest,  in, to and under the
Purchase  Agreement  with respect to any mortgage loan other than the Assigned Loans listed on Exhibit A.  Notwithstanding  anything to
the contrary  contained herein,  the Assignor  specifically  reserves and does not assign to the Assignee any right, title and interest
in, to or under the  representations  and  warranties  contained in Section 3.01 and Section  3.02 of the Purchase  Agreement,  and any
obligation  of the Company to cure,  repurchase  or  substitute  for a mortgage  loan and to indemnify  the Assignor  with respect to a
breach of such  representations  and warranties pursuant to Section 3.03 and Section 8.01 of the Purchase Agreement and the Assignor is
retaining the right to enforce the  representations  and  warranties  and the  obligations  of the Company set forth in those  sections
against the  Company.  In  addition,  the Assignor  specifically  reserves  and does not assign to the  Assignee  any right,  title and
interest in, to or under  Section 2.09 of the  Purchase  Agreement.  Except as is otherwise  expressly  provided  herein,  the Assignor
makes no  representations,  warranties or covenants to the Assignee and the Assignee  acknowledges that the Assignor has no obligations
to the Assignee under the terms of the Purchase  Agreement or otherwise  relating to the transaction  contemplated  herein  (including,
but not limited to, any obligation to indemnify the Assignee).

                                                                        47


--------------------------------------------------------------------------------



                                                      Representations, Warranties and Covenants

         Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto as Attachment 2 is a true and accurate copy of the Purchase  Agreement which agreement is in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;

          Assignor is the lawful  owner of the Assigned  Loans with full right to transfer  the Assigned  Loans and any and all of its
interests,  rights and obligations under the Purchase  Agreement as they relate to the Assigned Loans, free and clear from any and all
claims and  encumbrances;  and upon the transfer of the Assigned Loans to Assignee as  contemplated  herein,  Assignee shall have good
title to each and every  Assigned  Loan, as well as any and all of Assignee's  interests,  rights and  obligations  under the Purchase
Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims  or other  defenses  available to Company  with  respect to the  Assigned  Loans or the
Purchase Agreement;

          Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

          Assignor is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its incorporation,
and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignor is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignor or its property is subject.  The execution,  delivery and performance by Assignor of this AAR Agreement and the  consummation
by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate action on the part of Assignor.
This AAR  Agreement  has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution and delivery by
Assignee and Company,  will constitute the valid and legally binding obligation of Assignor enforceable against Assignor in accordance
with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

                                                                        48


--------------------------------------------------------------------------------



          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other disposition
of the Assigned  Loans,  or any interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered to the  Assignee,  all  documents  required to be delivered to
Assignor by the Company prior to the date hereof  pursuant to the Purchase  Agreement  with respect to the Assigned  Loans and has not
received, and has not requested from the Company, any additional documents; and

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignor,  would  adversely  affect  Assignor's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

         Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

          Assignee is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  organization
and has all  requisite  power and  authority to hold the Assigned  Loans as trustee on behalf of the holders of the Bear Stearns ALT-A
Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

          Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignee is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignee or its property is subject.  The execution,  delivery and performance by Assignee of this AAR Agreement and the  consummation
by it of the transactions  contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignee.  This
AAR Agreement has been duly  executed and  delivered by Assignee and, upon the due  authorization,  execution and delivery by Assignor
and Company,  will constitute the valid and legally binding obligation of Assignee enforceable against Assignee in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                        49


--------------------------------------------------------------------------------



          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery or  performance  by Assignee of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignee,  would  adversely  affect  Assignee's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

          Assignee  assumes for the benefit of each of the  Assignor  and the  Company  all of the rights of the  Purchaser  under the
Purchase Agreement with respect to the Assigned Loans.

         Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

          Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement,  which agreement is in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;

          Company is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its  incorporation,
and has all requisite  power and authority to service the Assigned Loans and otherwise to perform its  obligations  under the Purchase
Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Company's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Company's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
or its property is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation by it of
the transactions  contemplated  hereby, have been duly authorized by all necessary  corporate action on the part of Company.  This AAR
Agreement  has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery by Assignor and
Assignee,  will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                        50


--------------------------------------------------------------------------------



          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery  or  performance  by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          The Company shall establish a Custodial Account and an Escrow Account under the Purchase  Agreement in favor of the Assignee
with respect to the Assigned Loans separate from the Custodial  Account and Escrow Account  previously  established under the Purchase
Agreement in favor of Assignor;

          No event has occurred from the Closing Date to the date hereof which would render the  representations  and warranties as to
the related  Assigned  Loans made by the Company in Sections  3.01 and 3.02 of the  Purchase  Agreement  to be untrue in any  material
respect; and

          Neither this AAR Agreement nor any certification,  statement, report or other agreement, document or instrument furnished or
to be furnished by the Company  pursuant to this AAR Agreement  contains or will contain any  materially  untrue  statement of fact or
omits or will omit to state a fact necessary to make the statements contained therein not misleading.

         The Company hereby restates the  representations  and warranties set forth in Section 3.01(p) of the Purchase  Agreement as of
the date hereof.

         Notwithstanding  anything to the  contrary  in the  Purchase  Agreement,  the  Company  shall (or shall cause any  Third-Party
Originator  to) (i)  immediately  notify  Assignor and SAMI II in writing of (A) legal  proceedings  pending  against the  Company,  or
proceedings  known to be contemplated by  governmental  authorities  against the Company which in the judgment of the Company would be,
in each case,  material to purchasers of securities  backed by the Assigned Loans and (B) any affiliations or relationships of the type
described  in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company and any of the above listed
parties or other  parties  identified  in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                                                                        51


--------------------------------------------------------------------------------



                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         Assignor  hereby agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
Assignee  (and its  successors  and  assigns)  may sustain in any way related to any breach of the  representations  or  warranties  of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                               Recognition of Assignee

         From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned Loans will be part of a REMIC,  and will service the Assigned Loans in accordance with the Purchase  Agreement (as modified by
this AAR  Agreement)  but in no event in a manner  that would (i) cause any REMIC to fail to  qualify as a REMIC or (ii)  result in the
imposition of a tax upon any REMIC  (including but not limited to the tax on prohibited  transactions as defined in Section  860F(a)(2)
of the Code and the tax on  contributions  to a REMIC set forth in Section  860G(d)  of the Code).  It is the  intention  of  Assignor,
Company and Assignee  that this AAR Agreement  shall be binding upon and for the benefit of the  respective  successors  and assigns of
the parties hereto.  Neither Company nor Assignor shall amend or agree to amend, modify,  waive, or otherwise alter any of the terms or
provisions of the Purchase  Agreement which  amendment,  modification,  waiver or other alteration would in any way affect the Assigned
Loans without the prior written consent of Assignee.

                                                                        52


--------------------------------------------------------------------------------



         It is expressly  understood  and agreed by the parties  hereto that insofar as this AAR Agreement is executed on behalf of the
Assignee (i) this AAR  Agreement is executed and  delivered by U.S.  Bank  National  Association,  not in its  individual  capacity but
solely as trustee under the Pooling and Servicing Agreement,  dated as of April 1, 2006 (the "Pooling and Servicing Agreement"),  among
the Assignor,  Structured  Asset  Mortgage  Investments  II Inc.,  U.S. Bank  National  Association.,  as trustee and Wells Fargo Bank,
National  Association  as securities  administrator  and master  servicer,  in the exercise of the powers and  authority  conferred and
vested in it,  (ii) each of the  representations,  undertakings  and  agreements  herein  made on the part of the  Assignee is made and
intended not as  representations,  warranties,  covenants,  undertakings  and  agreements  by U.S.  Bank  National  Association  in its
individual  capacity,  but is made and intended for the purpose of binding only the Assignee,  (iii) under no circumstances  shall U.S.
Bank National  Association  in its  individual  capacity be personally  liable for the payment of any  indebtedness  or expenses of the
Assignee or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant  made or  undertaken  by the
Assignee  under this AAR  Agreement  and (iv) any  recourse  against the  Assignee in respect of any  obligations  it may have under or
pursuant to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear Stearns ALT-A Trust
2006-3.

                                                                        53


--------------------------------------------------------------------------------



         Company shall indemnify and hold harmless the Assignor, each affiliate of the Assignor, Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Assignee, Bear, Stearns & Co. Inc. (the "Underwriter") and each affiliate of the Underwriter,
each Person (including, but not limited to, the Master Servicer) responsible for the preparation, execution or filing of any report
required to be filed with the Commission, or for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the
Exchange Act, each Person who controls the Assignor, SAMI II, the Assignee or the Underwriter (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective present and former directors, officers, employees, agents
and affiliates of each of the foregoing (each, an "Indemnified Party"), and shall hold each of them harmless from and against any
claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses and related costs, judgments, and any other costs,
fees and expenses that any of them may sustain arising out of or based upon:

                  (A)     any untrue  statement of a material  fact  contained or alleged to be contained in any  information,  report,
                          certification,  data,  accountants'  letter or other  material  provided  under Section 11.18 of the Purchase
                          Agreement by or on behalf of the Assignor,  or provided  under Section 11.18 of the Purchase  Agreement by or
                          on  behalf  of  any  Subservicer,   Subcontractor  or  Third-Party  Originator  (collectively,  the  "Company
                          Information"),  or (B) the omission or alleged  omission to state in the Company  Information a material fact
                          required to be stated in the Company  Information  or necessary in order to make the statements  therein,  in
                          the  light  of  the  circumstances  under  which  they  were  made,  not  misleading;  provided,  by  way  of
                          clarification,  that clause (B) of this  paragraph  shall be  construed  solely by  reference  to the Company
                          Information  and  not to any  other  information  communicated  in  connection  with a sale  or  purchase  of
                          securities,  without regard to whether the Company  Information or any portion thereof is presented  together
                          with or separately from such other information;

                  any breach by the Company of its obligations under Section 11.18 of Purchase  Agreement,  including  particularly any
                          failure by the Company,  any  Subservicer,  any  Subcontractor  or any Third-Party  Originator to deliver any
                          information, report, certification,  accountants' letter or other material when and as required under Section
                          11.18 of the  Purchase  Agreement,  including  any  failure by the  Company  to  identify  any  Subcontractor
                          "participating in the servicing function" within the meaning of Item 1122 of Regulation AB;

                  any breach by the Company of a representation  or warranty set forth in Section 3.01 of the Purchase  Agreement or in
                          a writing  furnished  pursuant to Section 3.01 of the Purchase  Agreement  and made as of a date prior to the
                          date hereof,  to the extent that such breach is not cured by the date hereof, or any breach by the Company of
                          a representation  or warranty in a writing  furnished  pursuant to Section 3.01 of the Purchase  Agreement to
                          the extent made as of a date subsequent to the date hereof; or

                                                                        54


--------------------------------------------------------------------------------



                  the  negligence,  bad faith or willful  misconduct of the Company in connection  with its  performance  under Section
                          11.18 of the Purchase Agreement.

         If the indemnification provided for herein is unavailable or insufficient to hold harmless an Indemnified Party, then the
Company agrees that it shall contribute to the amount paid or payable by such Indemnified Party as a result of any claims, losses,
damages or liabilities incurred by such Indemnified Party in such proportion as is appropriate to reflect the relative fault of such
Indemnified Party on the one hand and the Company on the other.

         In the case of any failure of performance described in Section 11.18 of the Purchase Agreement, the Company shall promptly
reimburse the Underwriter, SAMI II and each Person responsible for the preparation, execution or filing of any report required to be
filed with the Commission, or for execution of a certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act,
for all costs reasonably incurred by each such party in order to obtain the information, report, certification, accountants' letter
or other material not delivered as required by the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                                                         Modification of Purchase Agreement

         The Company and Assignor hereby amend the Purchase Agreement as follows:

          The following definitions are added to Article I of the Purchase Agreement:

         Assignee: U.S. Bank National Association, as trustee for the holders of the Bear Stearns ALT-A Trust 2006-3.

         Depositor: Structured Asset Mortgage Investments II Inc.

         Master Servicer:  Wells Fargo Bank, National  Association,  or its successors in interest who meet the qualifications
         of the Pooling and Servicing Agreement and this Agreement.

         Pooling and Servicing Agreement:  That certain pooling and servicing agreement,  dated as of April 1, 2006, among the
         Depositor, the Trustee, the Master Servicer, the Securities Administrator and the Purchaser.

         Prepayment Charge: Any prepayment premium,  penalty or charge payable by a Mortgagor in connection with any Principal
         Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.

         Securities  Administrator:  Wells  Fargo Bank,  National  Association,  or its  successors  in interest  who meet the
         qualifications of the Pooling and Servicing Agreement and this Agreement.

                                                                        55


--------------------------------------------------------------------------------



         Third-Party Originator:  Each Person, other than a Qualified  Correspondent,  that originated Mortgage Loans acquired
         by the Company.

         Trustee:  U.S.  Bank  National  Association,  or its successor in interest,  or any  successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

          The definition of Business Day is deleted in its entirety and replaced with the following:

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the States of New York,
         Illinois,  Maryland, Minnesota or Texas, or (iii) a day on which banks in the States of New York, Maryland, Illinois,
         Minnesota or Texas are authorized or obligated by law or executive order to be closed.

          The definition of Servicing Criteria shall be revised as follows (new text underlined):

         Servicing  Criteria:  As of any  date of  determination,  the  "servicing  criteria"  set  forth in Item  1122(d)  of
         Regulation AB, or any amendments  thereto,  a summary of the  requirements of which as of the date hereof is attached
         hereto as Exhibit M for  convenience  of  reference  only.  In the event of a conflict or  inconsistency  between the
         terms of Exhibit M and the text of Item 1122(d) of  Regulation  AB, the text of Item 1122(d) of  Regulation  AB shall
         control (or those Servicing Criteria otherwise mutually agreed to by the Purchaser,  the Company and any Person that
         will be responsible for signing any Sarbanes  Certification  with respect to a Pass-Through  Transfer in response to
         evolving interpretations of Regulation AB and incorporated into a revised Exhibit M).

          The definition of Subservicer shall be revised as follows (new text underlined):

         Subservicer:  Any Person that services  Mortgage Loans on behalf of the Company or any Subservicer and is responsible
         for the performance  (whether directly or through  Subservicers or  Subcontractors)  of a substantial  portion of the
         material  servicing  functions  required to be performed by the Company  under this  Agreement or any  Reconstitution
         Agreement that are identified in Item 1122(d) of Regulation AB. Any subservicer  shall meet the  qualifications  set
         forth in Section 4.01.

          Section 3.01(p) of the Purchase Agreement shall be revised as follows (new text underlined):

         (p)      As of the date of each Pass-Through Transfer, and except as has been otherwise disclosed to the Purchaser, the
Master Servicer and the Depositor: (1) no default or servicing related performance trigger has occurred as to any other securitization
due to any act or failure to act of the Company; (2) no material noncompliance with applicable servicing criteria as to any other
securitization has been disclosed or reported by the Company; (3) the Company has not been terminated as servicer in a residential
mortgage loan securitization, either due to a servicing default or to application of a servicing performance test or trigger; (4) no
material changes to the Company's servicing policies and procedures for similar loans has occurred in the preceding three years; (5)
there are no aspects of the Company's financial condition that could have a material adverse impact on the performance by the Company
of its obligations hereunder; (6) there are no legal proceedings pending, or known to be contemplated by governmental authorities,
against the Company that could be material to investors in the securities issued in such Pass-Through Transfer; and (7) there are no
affiliations, relationships or transactions relating to the Company of a type that are described under Item 1119 of Regulation AB.

                                                                        56


--------------------------------------------------------------------------------



          Section 3.01(r) of the Purchase Agreement shall be deleted in its entirety and replaced with the following:

         (r)      If so requested by the Purchaser or any Depositor for the purpose of satisfying  its reporting  obligation  under the
Exchange Act with respect to any class of asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party
Originator to) (i) immediately  notify the Purchaser,  any Master Servicer and any Depositor in writing of (A) any material  litigation
or governmental  proceedings  pending  against the Company,  any Subservicer or any  Third-Party  Originator,  (B) any  affiliations or
relationships  that  develop  following  the closing  date of a  Pass-Through  Transfer  between the Company,  any  Subservicer  or any
Third-Party  Originator  and any of the  parties  specified  in clause (7) of  paragraph  (p) of this  Section  (and any other  parties
identified in writing by the requesting  party) with respect to such  Pass-Through  Transfer,  (C) any Event of Default under the terms
of this Agreement or any  Reconstitution  Agreement,  (D) any merger,  consolidation or sale of substantially  all of the assets of the
Company,  and (E) the  Company's  entry into an agreement  with a  Subservicer  to perform or assist in the  performance  of any of the
Company's  obligations  under this  Agreement or any  Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a
description of such proceedings, affiliations or relationships.

         All notifications pursuant to this Section 3.01(r), other than those pursuant to Section 3.01(r)(i)(A), should be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

                                                                        57


--------------------------------------------------------------------------------



         Notifications pursuant to Section 3.01(r)(i)(A) should be sent to:

         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:

         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

          Section 3.01(s) of the Purchase Agreement shall be revised as follows (new text underlined):

         (s)      As a condition to the succession to the Company or any Subservicer as servicer or subservicer under this Agreement
or any Reconstitution Agreement by any Person (i) into which the Company or such Subservicer may be merged or consolidated, or (ii)
which may be appointed as a successor to the Company or any Subservicer, the Company shall provide to the Purchaser, the Master
Servicer and any Depositor, at least 15 calendar days prior to the effective date of such succession or appointment, (x) written
notice to the Purchaser, the Master Servicer and any Depositor of such succession or appointment and (y) in writing and in form and
substance reasonably satisfactory to the Purchaser, the Master Servicer and such Depositor, all information reasonably requested by
the Purchaser, the Master Servicer or any Depositor in order to comply with its reporting obligation under Item 6.02 of Form 8-K with
respect to any class of asset-backed securities.

          The following shall be added as Section 3.02(xx) of the Purchase Agreement:

                                                                        58


--------------------------------------------------------------------------------



         With respect to each Mortgage Loan, information regarding the borrower credit files related to such Mortgage Loan has been
furnished to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and the applicable
implementing regulations.

          The following shall be added after the first paragraph of Section 4.01 of the Purchase Agreement:

         In addition, the Company shall furnish information regarding the borrower credit files related to such Mortgage Loan to
credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and the applicable implementing
regulations.

          The third  paragraph  of Section  4.01 of the Purchase  Agreement  shall be deleted in its  entirety  and replaced  with the
following:

         Notwithstanding anything to the contrary contained in this Agreement, the Company shall not make or permit any modification,
waiver or amendment of any term of any Mortgage Loan that would (i) effect an exchange or reissuance of such Mortgage Loan under
Section 1001 of the Code (or Treasury regulations promulgated thereunder) and (ii) cause any REMIC created under the trust agreement
pursuant to any Reconstitution to fail to qualify as a REMIC or result in the imposition of any tax under Section 860F(a) of Section
860G(d) of the Code.

          The last paragraph in Section 4.02 of the Purchase Agreement is deleted and replaced with the following:

          The Company shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall have been limited by
bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors' rights generally, (ii) the enforcement
thereof is illegal, or any local, state or federal agency has threatened legal action if the prepayment penalty is enforced, (iii)
the mortgage debt has been accelerated in connection with a foreclosure or other involuntary payment or (iv) such waiver is standard
and customary in servicing similar Mortgage Loans and relates to a default or a reasonably foreseeable default and would, in the
reasonable judgment of the Company, maximize recovery of total proceeds taking into account the value of such Prepayment Charge and
the related Mortgage Loan.  If a Prepayment Charge is waived, but does not meet the standards described above, then the Company is
required to pay the amount of such waived Prepayment Charge by remitting such amount to the Master Servicer by the Remittance Date.

          The following shall be added at the end of the last paragraph of Section 4.03 of the Purchase Agreement:

                  In the event a Mortgage Loan is charged-off, the Mortgage Loan will be removed from the pool and remittances with
regard to such Mortgage Loan will occur on an actual/actual basis in the following method:  no later than on each Remittance Date,
the Company shall cause all amounts deposited in the Custodial Account as of the close of business on the immediately preceding
Determination Date, minus any amounts attributable to Monthly Payments collected but not due on a Due Date or Dates subsequent to the
first day of the month of the Remittance Date (which amounts shall be remitted on the Remittance Date next succeeding the Due Period
for such amounts) to be remitted to the Purchaser as follows: (i) all collections of principal (ii) all collections of interest net
of servicing fees (iii) liquidation proceeds net of the Company's servicing advances.  In addition, any prepayment in full shall be
remitted to the Purchaser within five (5) business days of collection.

                                                                        59


--------------------------------------------------------------------------------



          The second paragraph of Section 4.13 of the Purchase Agreement is deleted in its entirety and replaced with the following:

         The Company shall notify the Assignor in accordance with the Fannie Mae Guides of each acquisition of REO Property upon such
acquisition (and, in any event, shall provide notice of the consummation of any foreclosure sale within three (3) Business Days of
the date Company receives notice of such consummation), together with a copy of the drive by appraisal or brokers price opinion of
the Mortgaged Property obtained in connection with such acquisition.  Thereafter, the Assignor shall assume the marketing and
administration of such REO Property and shall sell such REO Property as expeditiously as possible and in accordance with the
provisions of the Pooling and Servicing Agreement, as if such Mortgage Loan were an EMC Mortgage Loan. Pursuant to its efforts to
sell such REO Property, the Assignor shall protect and conserve such REO Property in the manner and to the extent required by the
Pooling and Servicing Agreement.  No Servicing Fee shall be assessed or otherwise accrue on any REO Property from and after the date
on which it becomes an REO Property.

          The  third-to-the-last  paragraph of Section 5.02 of the  Purchase  Agreement  shall be deleted in its entirety and replaced
with the following:

         In addition,  the Company  shall  provide to the Purchaser  such other  information  known or available to the Company that is
necessary in order to provide the  distribution  and pool  performance  information  as required  under Item 1121 of Regulation  AB, as
amended from time to time,  as determined by the  Purchaser in its sole  discretion.  The Company shall also provide a monthly  report,
in the form of Exhibit E hereto,  or such other form as is mutually  acceptable to the Company,  the Purchaser and the Master Servicer,
Exhibit F with  respect  to  defaulted  mortgage  loans and  Exhibit  P, with  respect to  realized  losses  and gains,  with each such
report.

          Sections 6.04(a) and 6.04(b) of the Purchase Agreement shall be revised as follows (emphasis added):

         Section 6.04      Annual Statement as to Compliance; Annual Certification.

         (a)      The Company  will  deliver to the  Purchaser  or its  designee  and any Master  Servicer on or before March 1 of each
calendar  year  beginning  in 2007,  but in no event  later than March 15th of each  calendar  year  beginning  in 2007,  an  officers'
certificate signed by an authorized  officer of the Company acceptable to the Purchaser (an "Annual Statement of Compliance")  stating,
as to each  signatory  thereof,  that (i) a  review  of the  activities  of the  Company  during  the  preceding  calendar  year and of
performance  under this Agreement or other applicable  servicing  agreement has been made under such officers'  supervision and (ii) to
the best of such officers'  knowledge,  based on such review,  the Company has fulfilled all of its obligations under this Agreement or
other  applicable  servicing  agreement in all material  respects  throughout such year, or, if there has been a failure to fulfill any
such  obligation  in any  material  respect,  specifying  each such  failure  known to such  officer  and the nature and status of cure
provisions  thereof.  Such Annual  Statement of Compliance  shall contain no  restrictions  or limitations  on its use.  Copies of such
statement  shall be  provided  by the  Company to the  Purchaser  upon  request  and by the  Purchaser  to any Person  identified  as a
prospective  purchaser of the Mortgage Loans. In the event that the Company has delegated any servicing  responsibilities  with respect
to the  Mortgage  Loans to a  Subservicer,  the Company  shall  deliver an officer's  certificate  (an "Annual  Certification")  of the
Subservicer as described above as to each Subservicer as and when required with respect to the Company.

                                                                        60


--------------------------------------------------------------------------------



         (b)      With respect to any Mortgage Loans that are the subject of a Pass-Through  Transfer,  by on or before March 1 of each
calendar  year  beginning in 2007,  but in no event later than March 15th of each  calendar  year  beginning in 2007, an officer of the
Company shall execute and deliver an Annual  Certification  to the  Purchaser,  any Master  Servicer and any related  Depositor for the
benefit of each such entity and such entity's  affiliates  and the officers,  directors and agents of any such entity and such entity's
affiliates,  in the form  attached  hereto as Exhibit L. In the event that the Company has  delegated  any  servicing  responsibilities
with  respect to the  Mortgage  Loans to a  Subservicer,  the Company  shall  deliver an Annual  Certification  of the  Subservicer  as
described  above as to each  Subservicer as and when required with respect to the Company.  The Company  acknowledges  that the parties
identified  above  may rely on the  Annual  Certification  provided  by the  Company  pursuant  to this  clause in  signing a  Sarbanes
Certification and filing such with the Commission.

          The third paragraph of Section 6.04 of the Purchase Agreement shall be revised as follows (new text underlined):

                                                                        61


--------------------------------------------------------------------------------




         Failure of the Company to timely comply with Section 6.04 shall be deemed an Event of Default, automatically, without notice
and without any cured period, notwithstanding any provision to the Purchase Agreement to the contrary, and Purchaser may, in addition
to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
relief and specific performance, terminate all the rights and obligations of the Company under this Agreement and in and to the
Mortgage Loans and the proceeds thereof without compensating the Company for the same, as provided in Section 9.01.  Such termination
shall be considered with cause pursuant to Section 10.01 of this Agreement.  This paragraph shall supersede any other provision in
this Agreement or any other agreement to the contrary.



          Section 6.05 of the Purchase Agreement shall be deleted in its entirety and replaced with the following:

         Section 6.05      [Reserved]

          The second paragraph of Section 6.07 of the Purchase Agreement shall be revised as follows (emphasis added):

         With  respect to any  Mortgage  Loans that are the  subject of a  Pass-Through  Transfer,  the  Company  shall  deliver to the
Purchaser or its  designee,  the Master  Servicer and the  Depositor on or before March 1 of each  calendar  year  beginning in 2007, a
report (an "Assessment of Compliance")  reasonably  satisfactory to the Purchaser,  the Master Servicer and the Depositor regarding the
Company's  assessment of  compliance  with the Servicing  Criteria  during the preceding  calendar year as required by Rules 13a-18 and
15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB and which  should  address  each of the  "Applicable  Servicing  Criteria"
specified on Exhibit O attached  hereto,  which as of the date hereof,  require a report by an  authorized  officer of the Company that
contains the following:

          The ninth paragraph of Section 6.07 of the Purchase Agreement shall be revised as follows (new text underlined):

         With respect to any Mortgage  Loans that are the subject of a  Pass-Through  Transfer,  on or before March 1 of each  calendar
year  beginning in 2007,  the Company shall furnish to the  Purchaser or its designee,  the Master  Servicer and the Depositor a report
(an  "Attestation  Report") by a registered  public  accounting firm that attests to, and reports on, the Assessment of Compliance made
by the  Company,  as required by Rules  13a-18 and 15d-18 of the Exchange  Act and Item  1122(b) of  Regulation  AB, which  Attestation
Report must be made in accordance with standards for attestation  reports issued or adopted by the Public Company Accounting  Oversight
Board.

          The twelfth paragraph of Section 6.07 of the Purchase Agreement shall be revised as follows (new text underlined):

                                                                        62


--------------------------------------------------------------------------------



         Failure of the Company to timely comply with this Section 6.07 (including with respect to the cure timeframes required in
this section) shall be deemed an Event of Default, automatically, without notice and without any cure period, notwithstanding any
provision of the Purchase Agreement to the contrary, unless otherwise agreed to by the Purchaser as described herein, and Purchaser
may, in addition to whatever rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages, including
injunctive relief and specific performance, terminate all the rights and obligations of the Company under this Agreement and in and
to the Mortgage Loans and the proceeds thereof without compensating the Company for the same, as provided in Section 9.01.  Such
termination shall be considered with cause pursuant to Section 10.01 of this Agreement.  This paragraph shall supercede any other
provision in this Agreement or any other agreement to the contrary.



          The first two  sentences  of the first full  paragraph  of Section  6.08 shall be deleted and  replaced  with the  following
(emphasis added):

         The Purchaser and the Company acknowledge and agree that a purpose of Sections 3.01(p), 5.02, 6.04, 6.07 and 11.18 of this
Agreement is to facilitate compliance by the Purchaser and any Depositor with the provisions of Regulation AB and related rules and
regulations of the Commission. None of the Purchaser, the Master Servicer or the Depositor shall exercise its right to request
delivery of information or other performance under these provisions other than in good faith, or for purposes other than compliance
with the Securities Act, the Exchange Act and the rules and regulations of the Commission thereunder.

          The first  sentence of the last  paragraph of Section 9.01 of the Purchase  Agreement  shall be revised as follows (new text
underlined):

         Then, and in each and every such case, so long as an Event of Default shall not have been remedied,  the Purchaser,  by notice
in writing to the  Company  (except in the case of an Event of Default  under  clauses  (iii),  (iv) or (v) or  Sections  6.04 and 6.07
above,  or as otherwise  stated herein,  in which case,  automatically  and without notice) Company may, in addition to whatever rights
the  Purchaser  may have under  Sections  3.03 and 8.01 and at law or equity or to damages,  including  injunctive  relief and specific
performance,  terminate all the rights and  obligations of the Company (and if the Company is servicing any of the Mortgage Loans in a
Pass-Through  Transfer,  appoint a successor  servicer  reasonably  acceptable to the Master Servicer for such  Pass-Through  Transfer)
under this Agreement and in and to the Mortgage Loans and the proceeds thereof without compensating the Company for the same.

          The following shall be added at the end of the last paragraph of Section 9.01 of the Purchase Agreement:

         The Company shall  promptly  reimburse the Purchaser  (or any designee of the  Purchaser,  such as a master  servicer) and the
Depositor,  as applicable,  for all  reasonable  expenses  incurred by the Purchaser (or such  designee) or the Depositor,  as such are
incurred,  in  connection  with the  termination  of the Company as servicer and the  transfer of servicing of the Mortgage  Loans to a
successor  servicer.  The  provisions of this paragraph  shall not limit whatever  rights the Purchaser or the Depositor may have under
other provisions of this Agreement and/or any applicable  Reconstitution  Agreement or otherwise,  whether in equity or at law, such as
an action for damages, specific performance or injunctive relief.

                                                                        63


--------------------------------------------------------------------------------



          The phrase  "without giving effect to principles of conflicts of laws and" shall be added following the phrase "the State of
New York" in Section 11.04 of the Purchase Agreement.

          The following provisions shall be added after Section 11.18(b)(vii) of the Purchase Agreement:

         (viii)  For the  purpose  of  satisfying  the  reporting  obligation  under  the  Exchange  Act with  respect  to any class of
asset-backed  securities,  the Company shall (or shall cause each Subservicer and Third-Party  Originator to) (i) provide prompt notice
to the  Purchaser,  the Master  Servicer and the  Depositor  in writing of (A) any  material  litigation  or  governmental  proceedings
involving the Company,  any Subservicer or any Third-Party  Originator,  (B) any affiliations or relationships  that develop  following
the closing date of a Pass-Through  Transfer between the Company, any Subservicer or any Third-Party  Originator and any of the parties
specified in clause (D) of paragraph (a) of this Section (and any other parties  identified  in writing by the  requesting  party) with
respect to such  Pass-Through  Transfer,  (C) any Event of Default under the terms of this Agreement or any  Reconstitution  Agreement,
(D) any  merger,  consolidation  or sale of  substantially  all of the  assets of the  Company,  and (E) the  Company's  entry  into an
agreement with a Subservicer to perform or assist in the  performance of any of the Company's  obligations  under this Agreement or any
Reconstitution  Agreement  and (ii) provide to the  Purchaser and any Depositor a  description  of such  proceedings,  affiliations  or
relationships;

         (ix) As a condition to the succession to the Company or any  Subservicer  as servicer or  subservicer  under this Agreement or
any  Reconstitution  Agreement  by any Person (i) into which the Company or such  Subservicer  may be merged or  consolidated,  or (ii)
which may be  appointed  as a successor to the Company or any  Subservicer,  the Company  shall  provide to the  Purchaser,  any Master
Servicer,  and any Depositor,  at least 15 calendar days prior to the effective  date of such  succession or  appointment,  (x) written
notice to the Purchaser and any Depositor of such  succession or  appointment  and (y) in writing and in form and substance  reasonably
satisfactory to the Purchaser and such Depositor,  all information  reasonably  requested by the Purchaser or any Depositor in order to
comply with its reporting obligation under Item 6.02 of Form 8-K with respect to any class of asset-backed securities;

         (x) In addition to such  information  as the Company,  as servicer,  is obligated to provide  pursuant to other  provisions of
this  Agreement,  not later than ten days prior to the  deadline for the filing of any  distribution  report on Form 10-D in respect of
any  Pass-Through  Transfer that includes any of the Mortgage  Loans  serviced by the Company or any  Subservicer,  the Company or such
Subservicer,  as applicable,  shall, to the extent the Company or such Subservicer has knowledge,  provide to the party responsible for
filing such report (including,  if applicable,  the Master Servicer) notice of the occurrence of any of the following events along with
all  information,  data, and materials  related  thereto as may be required to be included in the related  distribution  report on Form
10-D (as specified in the provisions of Regulation AB referenced below):

                                                                        64


--------------------------------------------------------------------------------



                           (A)      any material modifications,  extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period or that have cumulatively become material over time (Item 1121(a)(11) of Regulation AB);

                           (B)      material  breaches of pool asset  representations  or warranties  or  transaction  covenants  (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information  regarding new asset-backed  securities  issuances backed by the same pool assets,  any
         pool asset changes (such as, additions,  substitutions or repurchases), and any material changes in origination,  underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB); and

         (xi) The Company shall provide to the Purchaser,  any Master Servicer and any Depositor,  evidence of the authorization of the
person signing any  certification or statement,  copies or other evidence of Fidelity Bond Insurance and Errors and Omission  Insurance
policy,  financial  information  and reports,  and such other  information  related to the Company or any Subservicer or the Company or
such Subservicer's performance hereunder.

          The  fifth-to-the-last  paragraph  of  Section  11.18 of the  Purchase  Agreement  shall be  revised  as  follows  (new text
underlined):

         The Company shall indemnify the Purchaser,  each affiliate of the Purchaser,  and each of the following parties  participating
in a  Pass-Through  Transfer:  each  sponsor  and issuing  entity;  each Person  (including,  but not limited to, any Master  Servicer)
responsible  for the  preparation,  execution  or filing of any report  required to be filed with the  Commission  with respect to such
Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with
respect to such Pass-Through  Transfer;  each broker dealer acting as underwriter,  placement agent or initial  purchaser,  each Person
who  controls  any of such  parties or the  Depositor  (within  the meaning of Section 15 of the  Securities  Act and Section 20 of the
Exchange Act); and the respective  present and former directors,  officers,  employees,  agents and affiliates of each of the foregoing
and of the  Depositor  (each,  an  "Indemnified  Party"),  and shall hold each of them  harmless  from and against any claims,  losses,
damages,  penalties,  fines, forfeitures,  legal fees and expenses and related costs, judgments, and any other costs, fees and expenses
that any of them may sustain arising out of or based upon:

          The third-to-the-last paragraph of Section 11.18 of the Purchase Agreement shall be revised as follows (emphasis added):

                                                                        65


--------------------------------------------------------------------------------



         (ii) any breach by the  Company of its  obligations  under this  Section  11.18,  including  particularly  any  failure by the
Company,  any  Subservicer,  any  Subcontractor  or any  Third-Party  Originator  to deliver any  information,  report,  certification,
accountants'  letter or other material when and as required under this Section 11.18,  including any failure by the Company to identify
pursuant to Section 11.21 any  Subcontractor  "participating  in the servicing  function" within the meaning of Item 1122 of Regulation
AB;

          The following shall be added before the last paragraph of Section 11.18 of the Purchase Agreement:

         or (iv)  the negligence bad faith or willful misconduct of the Company in connection with its performance under this Section
11.18.

                  If the  indemnification  provided for herein is unavailable or  insufficient  to hold harmless an Indemnified  Party,
then the Company  agrees that it shall  contribute to the amount paid or payable by such  Indemnified  Party as a result of any claims,
losses,  damages or liabilities  incurred by such Indemnified  Party in such proportion as is appropriate to reflect the relative fault
of such Indemnified Party on the one hand and the Company on the other.

                  In the case of any failure of performance  described above, the Company shall promptly  reimburse the Purchaser,  any
Depositor,  as applicable,  and each Person  responsible  for the  preparation,  execution or filing of any report required to be filed
with the Commission  with respect to such  Pass-Through  Transfer,  or for execution of a  certification  pursuant to Rule 13a-14(d) or
Rule  15d-14(d)  under the Exchange Act with respect to such  Pass-Through  Transfer,  for all costs  reasonably  incurred by each such
party in order to obtain the information,  report,  certification,  accountants'  letter or other material not delivered as required by
the Company, any Subservicer, any Subcontractor or any Third-Party Originator.

                  This  indemnification  shall  survive the  termination  of this  Agreement  or the  termination  of any party to this
Agreement.

          Sections 11.21(b), 11.21(c) and 11.21(d) of the Purchase Agreement shall be revised as follows (new text underlined):

         (b)      The Company shall cause any Subservicer  used by the Company (or by any Subservicer) for the benefit of the Purchaser
and any Depositor to comply with the  provisions  of this Section and with  Sections  3.01(p),  3.01(s),  6.04,  6.07 and 11.18 of this
Agreement to the same extent as if such  Subservicer  were the Company,  and to provide the  information  required with respect to such
Subservicer  under  Section  3.01(r) of this  Agreement.  The Company shall be  responsible  for obtaining  from each  Subservicer  and
delivering to the  Purchaser,  the Master  Servicer and any Depositor  any Annual  Statement of Compliance  required to be delivered by
such  Subservicer  under Section  6.04(a),  any  Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such
Subservicer under Section 6.07 and any Annual Certification required under Section 6.04(b) as and when required to be delivered.

                                                                        66


--------------------------------------------------------------------------------



         (c)      The Company  shall  promptly upon request  provide to the  Purchaser,  the Master  Servicer and any Depositor (or any
designee of the Depositor,  such as an administrator) a written description (in form and substance satisfactory to the Purchaser,  the
Master  Servicer  and such  Depositor)  of the role and  function of each  Subcontractor  utilized  by the Company or any  Subservicer,
specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which (if any) of such  Subcontractors  are  "participating  in the
servicing  function"  within the meaning of Item 1122 of  Regulation  AB, and (iii) which  elements of the  Servicing  Criteria will be
addressed in assessments of compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any Subcontractor  determined to be  "participating  in the servicing  function"
within the  meaning of Item 1122 of  Regulation  AB, the  Company  shall  cause any such  Subcontractor  used by the Company (or by any
Subservicer)  for the benefit of the  Purchaser  and any  Depositor to comply with the  provisions  of Sections  6.07 and 11.18 of this
Agreement to the same extent as if such  Subcontractor  were the Company.  The Company shall be  responsible  for  obtaining  from each
Subcontractor  and  delivering to the Purchaser and any Depositor any Assessment of Compliance  and  Attestation  Report and the other
certificates  required to be  delivered  by such  Subservicer  and such  Subcontractor  under  Section  6.07,  in each case as and when
required to be delivered.

          The following shall be added as Section 11.22 of the Purchase Agreement:

         Section 11.22     Third Party Beneficiary.

                  For purposes of this Agreement,  any Master  Servicer shall be considered a third party  beneficiary to this
         Agreement  entitled  to all the rights and  benefits  accruing to any Master  Servicer  herein as if it were a direct
         party to this Agreement.

          Exhibit E to the Purchase Agreement shall be deleted in its entirety and replaced with the following:

                                                            REPORTING DATA FOR MONTHLY REPORT

                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

                                                                        67


--------------------------------------------------------------------------------



SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------

                                                                        68


--------------------------------------------------------------------------------



LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


          Exhibit F to the Purchase Agreement shall be deleted in its entirety and replaced with the following:

                                                                                                                       EXHIBIT F

                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                        69


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                        70


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                        71


--------------------------------------------------------------------------------



Exhibit 2: Standard File Codes - Delinquency Reporting

The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.

The Occupant Code field should show the current status of the property code as follows:

o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:

o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown

                                                                        72


--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------



                                                                       73


--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------


          The following shall be added as Exhibit K to the Purchase Agreement:


                                                                                                                         EXHIBIT K

                                                      COMPANY'S OBLIGATIONS IN CONNECTION
                                                             WITH A RECONSTITUTION

         o        The  Company  shall  (i)  possess  the  ability  to  service  to  a  securitization  documents;  (ii)  service  on  a
"Scheduled/Scheduled"  reporting  basis  (advancing  through the  liquidation of an REO  Property),  (iii) make  compensating  interest
payments on payoffs and  curtailments  and (iv) remit and report to a Master  Servicer in format  acceptable to such Master Servicer by
the 10th calendar day of each month.

         o        The Company shall provide an acceptable  annual  certification  (officer's  certificate)  to the Master  Servicer (as
required by the Sarbanes-Oxley  Act of 2002) as well as any other annual  certifications  required under the  securitization  documents
(i.e. the annual statement as to compliance/annual  independent  certified public accountants'  servicing report due by April 1 of each
year).

                                                                       74


--------------------------------------------------------------------------------




         o        The  Company  shall allow for the  Purchaser,  the Master  Servicer or their  designee to perform a review of audited
financials and net worth of the Company.

         o        The Company shall provide a Uniform Single Attestation Program  certificate and Management  Assertion as requested by
the Master Servicer or the Purchaser.

         o        The  Company  shall  provide  information  on each  Custodial  Account as  requested  by the Master  Servicer  or the
Purchaser,  and each  Custodial  Accounts  shall  comply with the  requirements  for such  accounts as set forth in the  securitization
documents.

         o        The Company shall maintain its servicing system in accordance with the requirements of the Master Servicer.

          Exhibit L to the Purchase Agreement shall be deleted in its entirety and replaced with the following:

                                                                                                                          EXHIBIT L

                                                         FORM OF COMPANY CERTIFICATION

Re:      The [    ] agreement dated as of [ l, 200[ ] (the "Agreement"), among [IDENTIFY PARTIES]

         I,  ____________________________,  the  _______________________  of  [NAME  OF  COMPANY]  (the  "Company"),  certify  to  [the
Purchaser],  [the Depositor],  and the [Master Servicer] [Securities  Administrator]  [Trustee], and their officers, with the knowledge
and intent that they will rely upon this certification, that:

                  I have reviewed the servicer compliance  statement of the Company provided in accordance with Item 1123 of Regulation
         AB (the "Compliance  Statement"),  the report on assessment of the Company's  compliance with the servicing criteria set forth
         in Item  1122(d) of  Regulation  AB (the  "Servicing  Criteria"),  provided in  accordance  with Rules 13a-18 and 15d-18 under
         Securities  Exchange  Act of  1934,  as  amended  (the  "Exchange  Act")  and  Item  1122 of  Regulation  AB  (the  "Servicing
         Assessment"),  the registered public accounting firm's  attestation report provided in accordance with Rules 13a-18 and 15d-18
         under the Exchange Act and Section 1122(b) of Regulation AB (the "Attestation Report"),  and all servicing reports,  officer's
         certificates  and other  information  relating to the servicing of the Mortgage  Loans by the Company  during 200[ ] that were
         delivered by the Company to the [Depositor] [Master Servicer] [Securities  Administrator]  [Trustee] pursuant to the Agreement
         (collectively, the "Company Servicing Information");

                                                                        75


--------------------------------------------------------------------------------



                  Based on my knowledge, the Company Servicing Information,  taken as a whole, does not contain any untrue statement of
         a material  fact or omit to state a material fact  necessary to make the  statements  made, in the light of the  circumstances
         under which such  statements  were made,  not misleading  with respect to the period of time covered by the Company  Servicing
         Information;

                  Based on my  knowledge,  all of the Company  Servicing  Information  required to be provided by the Company under the
         Agreement has been provided to the [Depositor] [Master Servicer] [Securities Administrator] [Trustee];

                  I am responsible for reviewing the activities performed by the Company as servicer under the Agreement,  and based on
         my knowledge  and the  compliance  review  conducted  in preparing  the  Compliance  Statement  and except as disclosed in the
         Compliance  Statement,  the Servicing  Assessment or the Attestation  Report,  the Company has fulfilled its obligations under
         the Agreement in all material respects; and

The  Compliance  Statement  required to be  delivered by the Company  pursuant to this  Agreement,  and the  Servicing  Assessment  and
Attestation  Report  required to be provided by the Company and by any Subservicer and  Subcontractor  pursuant to the Agreement,  have
been  provided to the  [Depositor]  [Master  Servicer].  Any material  instances of  noncompliance  described in such reports have been
disclosed to the [Depositor]  [Master Servicer].  Any material instance of noncompliance with the Servicing Criteria has been disclosed
in such reports.

          Exhibit O to the Purchase Agreement shall be deleted in its entirety and replaced with the following:

         The assessment of compliance to be delivered by [Name of Subservicer]  shall address,  at a minimum,  the criteria  identified
as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------

                                                                        76


--------------------------------------------------------------------------------



1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------
                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------

                                                                        77


--------------------------------------------------------------------------------



                                             Pool Asset Administration                                  X
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------
1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------

                                                                        78


--------------------------------------------------------------------------------



                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------                                                                       -----------------------
                        ---------------------------------------------------------------------

----------------------- --------------------------------------------------------------------- -----------------------


          The following shall be added as Exhibit P to the Purchase Agreement:

                                                                                                                          EXHIBIT P

                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.

                           1.

                           2.       The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:

         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

                                                                        79


--------------------------------------------------------------------------------



         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.



         4-12.    Complete as applicable.  Required documentation:



                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period of coverage, base
                  tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to recover advances.



                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)



                  *  Other expenses -  copies of corporate advance history showing all payments



                  *  REO repairs > $1500 require explanation



                  *  REO repairs >$3000 require evidence of at least 2 bids.



                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate



                  *  Unusual or extraordinary items may require further documentation.



         13.      The total of lines 1 through 12.



         3.       Credits:

         14-21.   Complete as applicable.  Required documentation:



                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney



                     Letter of Proceeds Breakdown.

                                                                        80


--------------------------------------------------------------------------------



                  *  Copy of EOB for any MI or gov't guarantee



                  *  All other credits need to be clearly defined on the 332 form



         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from  subtracting  line 22 from 13. If the amount  represents a realized  gain,  show the amount in
                  parenthesis (   ).


                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                 $ ______________  (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)

                                                            81


--------------------------------------------------------------------------------



         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                       ________________ (12)
                  HOA/Condo Fees_______________________                         ________________ (12)
                  ______________________________________                        ________________ (12)

                  Total Expenses                                                $_______________(13)
         Credits:
         (14) Escrow Balance                                                    $_______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a) HUD Part A
                                                                                ________________ (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                          ________________  (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                        ________________  (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)


                                                            82


--------------------------------------------------------------------------------



Escrow Disbursement Detail


------------------------------------- ------------------------- --------------------------- -------------------------- ------------------------- ------------------------------- -----------------------------
(mmm)               Type              (ooo)       Date Paid     (ppp)        Period of      (qqq)       Total Paid     (rrr)      Base Amount    (sss)          Penalties        (ttt)         Interest
                                                                             Coverage
(nnn)            (Tax /Ins.)
------------------------------------- ------------------------- --------------------------- -------------------------- ------------------------- ------------------------------- -----------------------------
------------------------------------- ------------------------- --------------------------- -------------------------- ------------------------- ------------------------------- -----------------------------
(uuu)                                 (vvv)                     (www)                       (xxx)                      (yyy)                     (zzz)                           (aaaa)
(bbbb)                                (cccc)                    (dddd)                      (eeee)                     (ffff)                    (gggg)                          (hhhh)
(iiii)                                (jjjj)                    (kkkk)                      (llll)                     (mmmm)                    (nnnn)                          (oooo)
(pppp)                                (qqqq)                    (rrrr)                      (ssss)                     (tttt)                    (uuuu)                          (vvvv)
(wwww)                                (xxxx)                    (yyyy)                      (zzzz)                     (aaaaa)                   (bbbbb)                         (ccccc)
(ddddd)                               (eeeee)                   (fffff)                     (ggggg)                    (hhhhh)                   (iiiii)                         (jjjjj)
(kkkkk)                               (lllll)                   (mmmmm)                     (nnnnn)                    (ooooo)                   (ppppp)                         (qqqqq)
(rrrrr)                               (sssss)                   (ttttt)                     (uuuuu)                    (vvvvv)                   (wwwww)                         (xxxxx)


                                                                    Miscellaneous

         All demands,  notices and  communications  related to the Assigned Loans, the Purchase  Agreement and this AAR Agreement shall
be in writing and shall be deemed to have been duly given if personally  delivered at or mailed by registered  mail,  postage  prepaid,
as follows:

         In the case of Company:
                  First Tennessee Mortgage Services, Inc.
                  4000 Horizon Way
                  Irving, Texas 75063
                  Attention:  Capital Markets Department

         In the case of Assignor:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                                                                        83


--------------------------------------------------------------------------------




                  with a copy  to:
                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Ernie Calabrese
                  Telecopier No.:  (212) 272-9529

                  In the case of Assignee:
                  U.S. Bank National Association, as Trustee
                  One Federal Street, 3rd Floor
                  Boston, MA 02110

         The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association (the "Master  Servicer") has been appointed as
the master  servicer of the Assigned Loans pursuant to the Pooling and Servicing  Agreement,  and therefor has the right to enforce all
obligations  of the Company,  as they relate to the Assigned  Loans,  under the Purchase  Agreement.  Such right will include,  without
limitation,  the right to terminate the Company under the Purchase  Agreement  upon the  occurrence of an event of default  thereunder,
the right to receive  all  remittances  required  to be made by the  Company  under the  Purchase  Agreement,  the right to receive all
monthly  reports and other data  required to be delivered by the Company under the Purchase  Agreement,  the right to examine the books
and records of the Company,  indemnification  rights,  and the right to exercise  certain  rights of consent and  approval  relating to
actions taken by the Company.  The Company shall make all distributions  under the Purchase  Agreement,  as they relate to the Assigned
Loans, to the Master Servicer by wire transfer of immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

         and the Company shall deliver all reports required to be delivered under the Purchase Agreement, as they relate to the
Assigned Loans, to the Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

                                                                        84


--------------------------------------------------------------------------------



         Each party will pay any  commissions it has incurred and the fees of its attorneys in connection  with the  negotiations  for,
documenting of and closing of the transactions contemplated by this AAR Agreement.

         This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles, and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

         No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

         This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
Assignor,  Assignee  or Company may be merged or  consolidated  shall,  without the  requirement  for any  further  writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         This AAR  Agreement  shall survive the  conveyance  of the Assigned  Loans,  the  assignment of the Purchase  Agreement to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

         This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

         In the event that any provision of this AAR Agreement  conflicts with any provision of the Purchase  Agreement with respect to
the Assigned Loans, the terms of this AAR Agreement shall control.

                                                      [Signature pages to follow]


                                                                        85


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:__________________________________
Name:________________________________
Title:_______________________________

U.S. BANK NATIONAL ASSOCIATION, not individually but solely as Trustee for the Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through
Certificates, Series 2006-3
Assignee

By:__________________________________
Name:________________________________
Title:_______________________________


FIRST TENNESSEE MORTGAGE SERVICES, INC.
Company

By:__________________________________
Name:________________________________
Title:_______________________________

Acknowledged and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION Master Servicer

By:__________________________________
Name:________________________________
Title:_______________________________








--------------------------------------------------------------------------------





                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)








--------------------------------------------------------------------------------








                                                             ATTACHMENT 2

                                                          PURCHASE AGREEMENT











--------------------------------------------------------------------------------




                                                                                                               EXHIBIT I-15

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of April 28, 2006, among EMC
Mortgage Corporation (the "Assignor"), U.S. Bank National Association, not in its individual capacity but solely as trustee for the
holders of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3 (the "Assignee") and GMAC Mortgage
Corporation (the "Company").

         Whereas, pursuant to the Recognition Agreement, dated as of April 1, 2006, between the Assignor and the Company (the
"Recognition Agreement"), the Company agreed to service the mortgage loans listed on Attachment 1 annexed hereto (the "Called Loans")
in accordance with the terms and conditions of the Servicing Agreement, dated as of May 1, 2001, as amended by Amendment No. 1, dated
as of October 1, 2001, Amendment No. 2, dated as of July 31, 2002, and Amendment No. 3 dated as of December 20, 2005 (as amended, the
"Servicing Agreement" and together with the Recognition Agreement, the "Agreements"), between the Company and Assignor, as modified
in the Recognition Agreement.

         Whereas,  the Assignor  purchased  mortgage loans from the Company listed on Attachment 2 annexed hereto (the "2006-3 Mortgage
Loans" and together with the Called Loans,  the "Assigned  Loans") and the Company agrees to service the 2006-3 Mortgage Loans pursuant
to the terms and conditions of the Servicing Agreement.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties hereto also agree that the Assigned Loans shall be subject to
the terms of this AAR  Agreement.  Capitalized  terms used  herein but not  defined  shall have the  meanings  ascribed  to them in the
Servicing Agreement.

Assignment and Assumption

7.       Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the Assigned
Loans and, as they relate to the  Assigned  Loans,  all of its right,  title and  interest  in, to and under the  Agreements.  Assignor
specifically  reserves and does not assign to Assignee any right,  title and interest in, to or under any mortgage loans subject to the
Agreements other than those set forth on Attachment 1 and on Attachment 2.

Representations, Warranties and Covenants

8.       Assignor warrants and represents to Assignee and Company as of the date hereof:

a.       Attached hereto as Attachment 3 are true and accurate  copies of the Agreements,  each of which is in full force and effect as
                           of the date hereof and the  provisions  of which have not been  waived,  amended or modified in any respect,
                           nor has any notice of termination been given thereunder;



--------------------------------------------------------------------------------




b.       Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned  Loans and any and all of its
                           interests,  rights and obligations under the Agreements as they relate to the Assigned Loans, free and clear
                           from any and all claims and  encumbrances;  and upon the  transfer  of the  Assigned  Loans to  Assignee  as
                           contemplated  herein and in the  Mortgage  Loan  Purchase  Agreement  dated as of April 28, 2006 between the
                           Assignor and Structured  Asset Mortgage  Investments II Inc. ("SAMI II"),  Assignee shall have good title to
                           each  and  every  Assigned  Loan,  as well as any and all of  Assignor's  interests  and  rights  under  the
                           Agreements  as they  relate  to the  Assigned  Loans,  free  and  clear  of any and all  liens,  claims  and
                           encumbrances;

c.       There are no  offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the  Assigned  Loans or the
                           Agreements;

d.       Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

e.       Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                           and has all requisite power and authority to acquire, own and sell the Assigned Loans;

f.       Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor
                           or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and, upon the due authorization,  execution and delivery by Assignee and Company,  will constitute the valid
                           and legally binding obligation of Assignor  enforceable against Assignor in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law; and

g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by
                           Assignor of this AAR Agreement,  or the consummation by it of the transactions  contemplated hereby. Neither
                           Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of
                           the  Assigned  Loans or any  interest  in the  Assigned  Loans,  or  solicited  any offer to buy or accept a
                           transfer,  pledge or other  disposition  of the Assigned  Loans,  or any  interest in the Assigned  Loans or
                           otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any interest in the Assigned
                           Loans with any Person in any manner, or made any general  solicitation by means of general advertising or in
                           any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned  Loans
                           under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Assigned Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto.

                                                                        2


--------------------------------------------------------------------------------



9.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

a.       Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                           has all requisite  power and  authority to hold the Assigned  Loans on behalf of the holders of Bear Stearns
                           ALT-A Trust 2006-3, Mortgage Pass-Through Certificates Series 2006-3;

b.       Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignee
                           or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and, upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid
                           and legally binding obligation of Assignee  enforceable against Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        3


--------------------------------------------------------------------------------




c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by
                           Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby; and

d.       The  Assignee  assumes for the benefit of each of Assignor  and Company all of  Assignor's  rights  under the  Agreements  but
                           solely with respect to such Assigned Loans.

10.      Company warrants and represents to, and covenants with, Assignor and Assignee as of the date hereof:

a.       Attached hereto as Attachment 3 are true and accurate  copies of the Agreements,  each of which is in full force and effect as
                           of the date hereof and the  provisions  of which have not been  waived,  amended or modified in any respect,
                           nor has any notice of termination been given thereunder;

b.       Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Assigned  Loans and  otherwise  to perform its
                           obligations under the Agreements;

c.       Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                           to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                           breach of, any of the terms,  conditions or provisions of Company's  articles of  incorporation or any legal
                           restriction,  or any material  agreement  or  instrument  to which  Company is now a party or by which it is
                           bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
                           or its property is subject.  The  execution,  delivery and  performance by Company of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Company.  This AAR  Agreement  has been duly executed and delivered by Company,
                           and, upon the due authorization,  execution and delivery by Assignor and Assignee, will constitute the valid
                           and legally binding obligation of Company,  enforceable  against Company in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;


                                                                        4


--------------------------------------------------------------------------------



d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

e.       Company shall  establish a Custodial  Account and an Escrow  Account  under the Servicing  Agreement in favor of Assignee with
                           respect to the Assigned Loans separate from the Custodial Account and Escrow Account previously  established
                           under the Servicing Agreement in favor of Assignor; and

                  f.       No event has occurred  from the Closing Date to the date hereof which would render the  representations  and
                           warranties as to the related  Assigned  Loans made by the Company in Article III of the Servicing  Agreement
                           to be untrue in any material respect.

         5.       The Company hereby restates the  representations  and warranties set forth in Section 3(m) of the Servicing Agreement
as of the date hereof.

         Notwithstanding  anything to the  contrary in the  Servicing  Agreement,  the  Company  shall (or shall cause any  Third-Party
Originator  to) (i)  immediately  notify  Assignor and SAMI II in writing of (A) legal  proceedings  pending  against the  Company,  or
proceedings  known to be contemplated by  governmental  authorities  against the Company which in the judgment of the Company would be,
in each case,  material to purchasers of securities  backed by the Assigned Loans and (B) any affiliations or relationships of the type
described  in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company and any of the above listed
parties or other  parties  identified  in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                                                                        5


--------------------------------------------------------------------------------



                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564
11.      Assignor  hereby agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
Assignee  (and its  successors  and  assigns)  may sustain in any way related to any breach of the  representations  or  warranties  of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

12.      From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned  Loans are  intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned  Loans in  accordance  with the
Agreements  and this AAR  Agreement  but in no event in a manner  that  would (i) cause any REMIC to fail to qualify as a REMIC or (ii)
result in the imposition of a tax upon any such intended  REMIC  (including  but not limited to the tax on prohibited  transactions  as
defined in Section  860F(a)(2) of the Code and the tax on  contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is
the intention of Assignor,  Company and Assignee that this AAR  Agreement  shall be binding upon and for the benefit of the  respective
successors  and assigns of the  parties  hereto.  Neither  Company  nor  Assignor  shall  amend or agree to amend,  modify,  waive,  or
otherwise alter any of the terms or provisions of the Agreements,  which amendment,  modification,  waiver or other alteration would in
any way affect the Assigned Loans without the prior written consent of Assignee.

                                                                       6


--------------------------------------------------------------------------------



                  Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(i) this AAR Agreement is  acknowledged  and accepted by the Assignee not  individually  or  personally  but solely as Assignee for the
Trust in the exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement  (the "Pooling
and  Servicing  Agreement"),  dated as of April 1, 2006,  among  SAMI II, the  Assignor,  the  Assignee,  Wells  Fargo  Bank,  National
Association,  as  master  servicer  (the  "Master  Servicer")  and as  securities  administrator,  (ii)  each  of the  representations,
undertakings and agreements herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings and
agreements  of the Assignee but is made and intended for the purpose of binding only the Trust and (iii) under no  circumstances  shall
the Assignee be  personally  liable for the payment of any  indebtedness  or expenses of the Assignee or the Trust or be liable for the
breach or failure of any  obligation,  representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the
Trust under the  Servicing  Agreement  or the Pooling and  Servicing  Agreement.  Any  recourse  against the Assignee in respect of any
obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as
trustee of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

Miscellaneous

         7.       All  demands,  notices and  communications  related to the  Assigned  Loans,  the  Servicing  Agreement  and this AAR
Agreement  shall be in writing and shall be deemed to have been duly given if  personally  delivered at or mailed by  registered  mail,
postage prepaid, as follows:
a.       In the case of Company,

                           GMAC Mortgage Corporation
                           500 Enterprise Road
                           Horsham, Pennsylvania 19044
                           Attention:  Mr. Frank Ruhl
                           Telecopier No.: (215) 682-3396
b.       In the case of Assignor,

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention:  Ms. Ralene Ruyle
                           Telecopier No.: (972) 442-2810

                                                                       7


--------------------------------------------------------------------------------




c.       In the case of the Securities Administrator,

                           Wells Fargo Bank,
                           National Association
                           9062 Old Annapolis Road
                           Columbia, Maryland 21045
                           Attention:  BSALTA 2006-3
                           Telecopier No.: (410) 715-2380

d.       In the case of Assignee,

                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110


         8.       Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its  attorneys  and the
reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,  documenting of and closing
of the transactions contemplated by this AAR Agreement.

         9.       This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         10.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         11.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         12.      This AAR  Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the  Agreements to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the Agreements.

         13.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed
to be an original and all such counterparts shall constitute one and the same instrument.

         14.      In the event that any provision of this AAR Agreement  conflicts with any provision of the Agreements with respect to
the Assigned Loans, the terms of this AAR Agreement shall control.

         15.      The Company  hereby  acknowledges  that Wells Fargo Bank,  National  Association  (the  "Master  Servicer")  has been
appointed as the master  servicer of the Assigned Loans  pursuant to the Pooling and Servicing  Agreement and therefor has the right to
enforce all  obligations of the Company,  as they relate to the Assigned  Loans,  under the  Agreements  and this AAR  Agreement.  Such
rights will include,  without  limitation,  the right to terminate the Servicer under the Servicing Agreement upon the occurrence of an
event of default  thereunder,  the right to receive all remittances  required to be made by the Company under the Servicing  Agreement,
the right to receive all monthly  reports and other data  required to be delivered by the Company under the  Servicing  Agreement,  the
right to examine the books and records of the Company,  indemnification  rights,  and the right to exercise  certain  rights of consent
and approval relating to actions taken by the Company.  The Company shall make all distributions  under the Agreements,  as they relate
to the Assigned Loans, to the Master Servicer by wire transfer of immediately available funds to:

                                                                        8


--------------------------------------------------------------------------------



                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

and the Company shall deliver all reports  required to be delivered under the Agreements,  as they relate to the Assigned Loans, to the
Assignee at the address set forth in Section 8d herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380



                                                                        9


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:____________________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
AS TRUSTEE
Assignee

By:____________________________________
Name:
Title:

GMAC MORTGAGE CORPORATION
Company

By:____________________________________
Name:
Title:


ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:____________________________________
Name:
Title:



                                                                        10


--------------------------------------------------------------------------------






                                                             ATTACHMENT 1

                                                             CALLED LOANS



                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                         2006-3 MORTGAGE LOANS



                                                       (Available upon request)




--------------------------------------------------------------------------------




                                                             ATTACHMENT 3

                                                              AGREEMENTS



                                                       (Available upon request)




--------------------------------------------------------------------------------










                                                                                                               EXHIBIT I-16

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage Corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but solely as trustee for the holders of the
Bear Stearns ALT-A Trust 2006-3,  Mortgage Pass-Through  Certificates,  Series 2006-3 (the "Assignee") and GreenPoint Mortgage Funding,
Inc. (the "Company").

         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned Loan Schedule")  purchased by the Assignor from the Company and
now serviced by Company for Assignor and its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,
dated as of September 1, 2003, as amended by Amendment No. 1 to the Purchase,  Warranties and Servicing Agreement,  dated as of January
1, 2006,  between  Assignor and Company (as amended,  the "PWS Agreement") and (b) the Term Sheets dated March 27, 2005, June 14, 2005,
June 21, 2005 and March 14, 2006,  each  between  Assignor and Company (the "Term  Sheets" and  together  with the PWS  Agreement,  the
"Agreements")  shall be subject  to the terms of this AAR  Agreement.  Capitalized  terms used  herein but not  defined  shall have the
meanings ascribed to them in the PWS Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned  Loans and (b) the  Agreements  with respect to the Assigned  Loans;  provided,
however,  that the Assignor is not  assigning to the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement
with  respect to any  mortgage  loan other than the  Assigned  Loans  listed on Exhibit A.  Notwithstanding  anything  to the  contrary
contained  herein,  the Assignor  specifically  reserves  and does not assign to the  Assignee any right,  title and interest in, to or
under the  representations  and  warranties  contained  in Section  3.01 and  Section  3.02 of the PWS  Agreement  and the  Assignor is
retaining  the right to enforce the  representations  and  warranties  set forth in those  sections  against the Company.  Except as is
otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or covenants to the Assignee and the Assignee
acknowledges  that the Assignor has no obligations  to the Assignee  under the terms of the PWS Agreement or otherwise  relating to the
transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

                                               Representations, Warranties and Covenants

         Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto as  Attachment 2 are true and accurate  copies of the  Agreements  which  agreements  are in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;



--------------------------------------------------------------------------------



          Assignor is the lawful  owner of the Assigned  Loans with full right to transfer  the Assigned  Loans and any and all of its
interests,  rights and  obligations  under the PWS  Agreement  as they relate to the Assigned  Loans,  free and clear from any and all
claims and  encumbrances;  and upon the transfer of the Assigned  Loans to Assignee as  contemplated  herein and in the Mortgage  Loan
Purchase  Agreement  dated as of April 28, 2006 between the Assignor and Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
Assignee shall have good title to each and every  Assigned  Loan, as well as any and all of Assignee's  interests and rights under the
PWS Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims  or other  defenses  available to Company with respect to the Assigned Loans or the PWS
Agreement;

          Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

          Assignor is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its incorporation,
and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignor is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignor or its property is subject.  The execution,  delivery and performance by Assignor of this AAR Agreement and the  consummation
by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate action on the part of Assignor.
This AAR  Agreement  has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution and delivery by
Assignee and Company,  will constitute the valid and legally binding obligation of Assignor enforceable against Assignor in accordance
with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;


                                                                5


--------------------------------------------------------------------------------



          Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other disposition
of the Assigned  Loans,  or any interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered to the  Assignee,  all  documents  required to be delivered to
Assignor by the  Company  prior to the date  hereof  pursuant to the PWS  Agreement  with  respect to the  Assigned  Loans and has not
received, and has not requested from the Company, any additional documents; and

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignor,  would  adversely  affect  Assignor's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

         Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

          Assignee is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  organization
and has all  requisite  power and  authority to hold the Assigned  Loans as trustee on behalf of the holders of the Bear Stearns ALT-A
Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

          Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignee is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignee or its property is subject.  The execution,  delivery and performance by Assignee of this AAR Agreement and the  consummation
by it of the transactions  contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignee.  This
AAR Agreement has been duly  executed and  delivered by Assignee and, upon the due  authorization,  execution and delivery by Assignor
and Company,  will constitute the valid and legally binding obligation of Assignee enforceable against Assignee in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                6


--------------------------------------------------------------------------------



          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery or  performance  by Assignee of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignee,  would  adversely  affect  Assignee's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

          Assignee  assumes for the benefit of each of the Assignor and the Company all of the rights of the  Purchaser  under the PWS
Agreement with respect to the Assigned Loans.

         Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

          Attached  hereto as Attachment 2 are true and accurate  copies of the  Agreements,  which  agreements  are in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;

          Company is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its  incorporation,
and has all  requisite  power and  authority to service the Assigned  Loans and  otherwise  to perform its  obligations  under the PWS
Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Company's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Company's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
or its property is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation by it of
the transactions  contemplated  hereby, have been duly authorized by all necessary  corporate action on the part of Company.  This AAR
Agreement  has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery by Assignor and
Assignee,  will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required  to be  obtained  or made by Company  in  connection  with the  execution,  delivery  or  performance  by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

                                                                7


--------------------------------------------------------------------------------



          The Company shall establish a Custodial  Account and an Escrow Account under the PWS Agreement in favor of the Assignee with
respect to the Assigned Loans separate from the Custodial  Account and Escrow Account  previously  established under the PWS Agreement
in favor of Assignor;

          No event has occurred from the Closing Date to the date hereof which would render the  representations  and warranties as to
the related  Assigned Loans made by the Company in Sections 3.01 and 3.02 of the PWS Agreement to be untrue in any material  respect;
and

          Neither this AAR Agreement nor any certification,  statement, report or other agreement, document or instrument furnished or
to be furnished by the Company  pursuant to this AAR Agreement  contains or will contain any  materially  untrue  statement of fact or
omits or will omit to state a material fact necessary to make the statements contained therein not misleading.

         The Company hereby  restates the  representations  and warranties set forth in Section  3.01(p) of the PWS Agreement as of the
date hereof.

         Notwithstanding  anything to the contrary in the PWS Agreement,  the Company shall (or shall cause any Third-Party  Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings  pending against the Company,  or proceedings known
to be  contemplated  by  governmental  authorities  against the Company  which in the  judgment of the Company  would be, in each case,
material to purchasers of securities  backed by the Assigned Loans and (B) any  affiliations or  relationships of the type described in
Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and any of the above listed parties or other
parties  identified  in writing by the  Assignor or SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                                                                8


--------------------------------------------------------------------------------



                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

         Assignor  hereby agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
Assignee  (and its  successors  and  assigns)  may sustain in any way related to any breach of the  representations  or  warranties  of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                        Recognition of Assignee

         From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned Loans in accordance  with the PWS
Agreement  (as  modified by this AAR  Agreement)  but in no event in a manner that would (i) cause any such  intended  REMIC to fail to
qualify as a REMIC or (ii) result in the  imposition of a tax upon any such  intended  REMIC  (including  but not limited to the tax on
prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in Section
860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement shall be binding upon and for the
benefit of the respective  successors and assigns of the parties  hereto.  Neither  Company nor Assignor shall amend or agree to amend,
modify,  waive, or otherwise alter any of the terms or provisions of the PWS Agreement which amendment,  modification,  waiver or other
alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

                                                                9


--------------------------------------------------------------------------------



         Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties  hereto that (a) the
execution  and delivery of this AAR  Agreement by the  Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear Stearns
ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 pursuant to the Pooling and Servicing Agreement (the "Pooling
and  Servicing  Agreement"),  dated as of April 1, 2006,  among  SAMI II, the  Assignor,  the  Assignee,  Wells  Fargo  Bank,  National
Association,  as master  servicer  (the "Master  Servicer")  and as securities  administrator,  and not  individually,  (b) each of the
representations,  undertakings  and  agreements  herein made on behalf of Bear  Stearns  ALT-A Trust  2006-3 (the  "Trust") is made and
intended  not as personal  representations,  undertakings  and  agreements  of the Trustee but is made and  intended for the purpose of
binding only the Trust and (c) under no  circumstances  shall the Trustee be personally  liable for the payment of any  indebtedness or
expenses of the Assignee or the Trust or be liable for the breach or failure of any  obligation,  representation,  warranty or covenant
made or  undertaken by the  Assignee,  the Assignor or the Trust under this AAR  Agreement or made or  undertaken by the Assignee,  the
Assignor or the Trust under the  Agreements or the Pooling and  Servicing  Agreement.  Any recourse  against the Assignee in respect of
any  obligations it may have under or pursuant to the terms of this AAR Agreement  shall be limited solely to the assets it may hold as
trustee for Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                     Modification of PWS Agreement

         The Company and Assignor hereby amend the PWS Agreement as follows:

          The following definitions are added to Article I of the PWS Agreement:

         Assignee:  U.S. Bank National  Association,  not in its individual  capacity but solely as trustee for the holders of
         the Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

         Master Servicer:  Wells Fargo Bank, National  Association,  or its successors in interest who meet the qualifications
         of the Pooling and Servicing Agreement and this Agreement.

                  Pooling and  Servicing  Agreement:  That certain  pooling and servicing  agreement,  dated as of April 1, 2006,
         among SAMI II, the Trustee, the Master Servicer, the Securities Administrator and EMC Mortgage Corporation.

         SAMI II: Structured Asset Mortgage Investments II Inc. ("SAMI II")

         Securities Administrator: Wells Fargo Bank, National Association.

                                                                10


--------------------------------------------------------------------------------



         Trustee:  U.S.  Bank  National  Association,  or its successor in interest,  or any  successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

          The definition of Business Day is deleted in its entirety and replaced with the following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the States of California,  New
         York,  Maryland or  Minnesota,  or (iii) a day on which banks in the States of New York,  Maryland or  Minnesota  are
         authorized or obligated by law or executive order to be closed.

          The Standard & Poor's rating of "A2" in the  definition  of Eligible  Account in Section 1.01 of the PWS Agreement is hereby
replaced with "AA".

          The following is added to the first sentence of the fourth paragraph of Section 4.13 of the PWS Agreement:

         ";  provided,  however,  that any REO  property  shall be disposed  of by the  Company  before the close of the third
         taxable year  following  the taxable year in which the Mortgage  Loan became an REO  property,  unless the Company is
         otherwise directed by the Assignee."

         Section 11.04 of the PWS Agreement is deleted in its entirety and replaced with the following:

         Section 11.04      Governing Law.

                  This Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of
         the State of New York without giving effect to principles of conflicts of laws and except to the extent  preempted by
         Federal law and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
         such laws.

                                                             Miscellaneous

         All demands,  notices and  communications  related to the Assigned Loans, the PWS Agreement and this AAR Agreement shall be in
writing and shall be deemed to have been duly given if  personally  delivered at or mailed by  registered  mail,  postage  prepaid,  as
follows:

         In the case of Company:
                  GreenPoint Mortgage Funding, Inc.
                  100 Wood Hollow Drive
                  Novato, California 94945
                  Attention: Susan Davia

         In the case of Assignor:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

                                                                11


--------------------------------------------------------------------------------



                  In the case of Assignee:
                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110
                  Attention: Maryellen Hunter
                  Telecopier No.: (617) 603-6401

         In the case of Securities Administrator:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

         The Company hereby acknowledges that Wells Fargo Bank,  National  Association has been appointed as the master servicer of the
Assigned  Loans pursuant to the Pooling and Servicing  Agreement and therefor has the right to enforce all  obligations of the Company,
as they relate to the Assigned Loans,  under the PWS Agreement.  Such right will include,  without  limitation,  the right to terminate
the Company  under the PWS  Agreement  upon the  occurrence  of an event of default  thereunder,  the right to receive all  remittances
required to be made by the Company  under the PWS  Agreement,  the right to receive all monthly  reports and other data  required to be
delivered by the Company under the PWS Agreement,  the right to examine the books and records of the Company,  indemnification  rights,
and the right to exercise  certain  rights of consent and approval  relating to actions  taken by the Company.  The Company  shall make
all  distributions  under the PWS  Agreement,  as they  relate to the  Assigned  Loans,  to the Master  Servicer  by wire  transfer  of
immediately available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2006-3, Account #50915000.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the Assigned Loans, to
the Assignee at the address set forth in Section 8(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3

                                                                12


--------------------------------------------------------------------------------



         Each party will pay any  commissions it has incurred and the fees of its attorneys in connection  with the  negotiations  for,
documenting of and closing of the transactions contemplated by this AAR Agreement.

         This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles  (other than Section 5-1401 of the New York Obligations  Law), and the  obligations,  rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

         No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

         This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
Assignor,  Assignee  or Company may be merged or  consolidated  shall,  without the  requirement  for any  further  writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment of the PWS Agreement to the extent of
the Assigned Loans by Assignor to Assignee and the termination of the PWS Agreement.

         This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

         In the event that any provision of this AAR Agreement  conflicts  with any provision of the PWS Agreement  with respect to the
Assigned Loans, the terms of this AAR Agreement shall control.




                                                                13


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:__________________________________
Name:________________________________
Title:_______________________________

U.S. BANK NATIONAL ASSOCIATION, as
Trustee, the Assignee

By:__________________________________
Name:________________________________
Title:_______________________________

GREENPOINT MORTGAGE FUNDING, INC. Company

By:__________________________________
Name:________________________________
Title:_______________________________



ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:








--------------------------------------------------------------------------------








                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)








--------------------------------------------------------------------------------





                                                             ATTACHMENT 2

                                                              AGREEMENTS

                                                       (Available Upon Request)







--------------------------------------------------------------------------------








                                                                                                             EXHIBIT I-17

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage Corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but solely as trustee for the holders of the
Bear Stearns  ALT-A Trust  2006-3,  Mortgage  Pass-Through  Certificates,  Series  2006-3 (the  "Assignee")  and Savannah  Bank, NA dba
Harbourside Mortgage Corporation (the "Company").

         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans")  listed on  Attachment 1 annexed  hereto  purchased by the Assignor from the Company and now serviced by Company for
Assignor and its successors and assigns  pursuant to the Purchase,  Warranties and Servicing  Agreement,  dated as of April 1, 2005, as
amended by Amendment No. 1 to the Purchase,  Warranties  and Servicing  Agreement,  dated as of January 1, 2006,  between  Assignor and
Company (as amended, the "Purchase  Agreement") shall be subject to the terms of this AAR Agreement.  Capitalized terms used herein but
not defined shall have the meanings ascribed to them in the Purchase Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and  interest as in, to and under (a) the  Assigned  Loans and (b) the Purchase  Agreement  with  respect to the Assigned  Loans;
provided,  however,  that the  Assignor is not  assigning to the  Assignee  any of its right,  title or interest,  in, to and under the
Purchase  Agreement  with respect to any mortgage loan other than the Assigned Loans listed on Attachment 1.  Notwithstanding  anything
to the contrary  contained  herein,  the  Assignor  specifically  reserves  and does not assign to the  Assignee  any right,  title and
interest in, to or under the representations and warranties  contained in Section 3.01 and Section 3.02 of the Purchase Agreement,  and
any  obligation of the Company to cure,  repurchase  or substitute  for a mortgage loan and to indemnify the Assignor with respect to a
breach of such  representations and warranties  pursuant to Section 3.03 and Section 8.01 of the Purchase  Agreement,  and the Assignor
is retaining the right to enforce the  representations  and warranties  and the  obligations of the Company set forth in those sections
against the  Company.  In  addition,  the Assignor  specifically  reserves  and does not assign to the  Assignee  any right,  title and
interest in, to or under (a) Section 2.09 of the Purchase  Agreement,  (b) Section 4.03 and Section 4.13 of the Purchase Agreement (but
only insofar as such  Sections  grant to the Purchaser  the right to terminate  the  servicing of defaulted  Mortgage  Loans and/or REO
Properties  by the Company) and (c) Section 10.2 of the  Purchase  Agreement,  and the Assignor is retaining  the right to enforce such
sections against the Company.  Except as is otherwise expressly provided herein, the Assignor makes no  representations,  warranties or
covenants to the Assignee and the Assignee  acknowledges  that the Assignor has no  obligations  to the Assignee under the terms of the
Purchase  Agreement or otherwise  relating to the transaction  contemplated  herein  (including,  but not limited to, any obligation to
indemnify the Assignee).



--------------------------------------------------------------------------------



                                               Representations, Warranties and Covenants

Assignor warrants and represents to Assignee and Company as of the date hereof:

Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or modified in any respect, nor has any notice of
termination been given thereunder;

Assignor is the lawful owner of the Assigned Loans with full right to transfer the Assigned Loans and any and all of its interests,
rights and obligations under the Purchase Agreement as they relate to the Assigned Loans, free and clear from any and all claims and
encumbrances; and upon the transfer of the Assigned Loans to Assignee as contemplated herein and in the Mortgage Loan Purchase
Agreement dated as of April 28, 2006 between the Assignor and Structured Asset Mortgage Investments II Inc. ("SAMI II"), Assignee
shall have good title to each and every Assigned Loan, as well as any and all of Assignor's interests, rights and obligations under
the Purchase Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the Purchase
Agreement;

Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

Assignor is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, and has
all requisite power and authority to acquire, own and sell the Assigned Loans;

Assignor has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which Assignor is
now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which
Assignor or its property is subject.  The execution, delivery and performance by Assignor of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the part of Assignor.
This AAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and delivery by
Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor in accordance
with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws
now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;


                                                                6


--------------------------------------------------------------------------------



No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignor in connection with the execution, delivery or performance by Assignor of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

Neither Assignor nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise disposed of the Assigned Loans
or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer, pledge or other disposition of the
Assigned Loans, or any interest in the Assigned Loans or otherwise approached or negotiated with respect to the Assigned Loans, or
any interest in the Assigned Loans with any Person in any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action which would constitute a distribution of the Assigned Loans under the Securities Act
of 1933, as amended (the "1933 Act") or which would render the disposition of the Assigned Loans a violation of Section 5 of the 1933
Act or require registration pursuant thereto;

The Assignor has received from Company, and has delivered to the Assignee, all documents required to be delivered to Assignor by the
Company prior to the date hereof pursuant to the Purchase Agreement with respect to the Assigned Loans and has not received, and has
not requested from the Company, any additional documents; and

There is no action, suit, proceeding, investigation or litigation pending or, to Assignor's knowledge, threatened, which either in
any instance or in the aggregate, if determined adversely to Assignor, would adversely affect Assignor's execution or delivery of, or
the enforceability of, this AAR Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to hold the Assigned Loans as trustee on behalf of the holders of the Bear Stearns ALT-A Trust 2006-3,
Mortgage Pass-Through Certificates, Series 2006-3;

Assignee has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which Assignee is
now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which
Assignee or its property is subject.  The execution, delivery and performance by Assignee of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignee. This
AAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and delivery by Assignor
and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                7


--------------------------------------------------------------------------------



No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignee in connection with the execution, delivery or performance by Assignee of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

There is no action, suit, proceeding, investigation or litigation pending or, to Assignee's knowledge, threatened, which either in
any instance or in the aggregate, if determined adversely to Assignee, would adversely affect Assignee's execution or delivery of, or
the enforceability of, this AAR Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

Assignee assumes for the benefit of each of the Assignor and the Company all of the rights of the Purchaser under the Purchase
Agreement with respect to the Assigned Loans.

Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

Attached hereto as Attachment 2 is a true and accurate copy of the Purchase Agreement, which agreement is in full force and effect as
of the date hereof and the provisions of which have not been waived, amended or modified in any respect, nor has any notice of
termination been given thereunder;

Company is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to service the Assigned Loans and otherwise to perform its obligations under the Purchase Agreement;

Company has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Company's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Company's charter or by-laws or any legal restriction, or any material agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which Company
or its property is subject.  The execution, delivery and performance by Company of this AAR Agreement and the consummation by it of
the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the part of Company. This AAR
Agreement has been duly executed and delivered by Company, and, upon the due authorization, execution and delivery by Assignor and
Assignee, will constitute the valid and legally binding obligation of Company, enforceable against Company in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                8


--------------------------------------------------------------------------------



No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Company in connection with the execution, delivery or performance by Company of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

The Company shall establish a Custodial Account and an Escrow Account under the Purchase Agreement in favor of the Assignee with
respect to the Assigned Loans separate from the Custodial Account and Escrow Account previously established under the Purchase
Agreement in favor of Assignor;

No event has occurred from the Closing Date to the date hereof which would render the representations and warranties as to the
related Assigned Loans made by the Company in Sections 3.01 and 3.02 of the Purchase Agreement to be untrue in any material respect;
and

Neither this AAR Agreement nor any certification, statement, report or other agreement, document or instrument furnished or to be
furnished by the Company pursuant to this AAR Agreement contains or will contain any materially untrue statement of fact or omits or
will omit to state a fact necessary to make the statements contained therein not misleading.

The Company hereby restates the representations and warranties set forth in Section 3.01(p) of the Purchase Agreement as of the date
hereof.

         Notwithstanding  anything to the  contrary  in the  Purchase  Agreement,  the  Company  shall (or shall cause any  Third-Party
Originator  to) (i)  immediately  notify  Assignor and SAMI II in writing of (A) legal  proceedings  pending  against the  Company,  or
proceedings  known to be contemplated by  governmental  authorities  against the Company which in the judgment of the Company would be,
in each case,  material to purchasers of securities  backed by the Assigned Loans and (B) any affiliations or relationships of the type
described  in Item 1119(b) of  Regulation  AB that develop  following  the date hereof  between the Company and any of the above listed
parties or other  parties  identified  in writing by the Assignor or SAMI II with respect to the  Securitization  Transaction  and (ii)
provide to the Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                                                                9


--------------------------------------------------------------------------------



                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns) harmless against any and all claims,
losses, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and expenses that Assignee
(and its successors and assigns) may sustain in any way related to any breach of the representations or warranties of Assignor set
forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                        Recognition of Assignee

From and after the date hereof, Company shall recognize Assignee as owner of the Assigned Loans, and acknowledges that the Assigned
Loans are intended to be part of a REMIC or multiple REMICs, and will service the Assigned Loans in accordance with the Purchase
Agreement (as modified by this AAR Agreement) but in no event in a manner that would (i) cause any such intended REMIC to fail to
qualify as a REMIC or (ii) result in the imposition of a tax upon any such intended REMIC (including but not limited to the tax on
prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section
860G(d) of the Code). It is the intention of Assignor, Company and Assignee that this AAR Agreement shall be binding upon and for the
benefit of the respective successors and assigns of the parties hereto. Neither Company nor Assignor shall amend or agree to amend,
modify, waive, or otherwise alter any of the terms or provisions of the Purchase Agreement which amendment, modification, waiver or
other alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

                                                                10


--------------------------------------------------------------------------------



Notwithstanding any term hereof to the contrary, it is expressly understood and agreed by the parties hereto that (a) the execution
and delivery of this AAR Agreement by the Assignee is solely in its capacity as trustee (the "Trustee") for Bear Stearns ALT-A Trust
2006-3, Mortgage Pass-Through Certificates, Series 2006-3 pursuant to the Pooling and Servicing Agreement (the "Pooling and Servicing
Agreement"), dated as of April 1, 2006, among SAMI II, the Assignor, the Assignee, Wells Fargo Bank, National Association, as master
servicer (the "Master Servicer") and as securities administrator, and not individually, (b) each of the representations, undertakings
and agreements herein made on behalf of Bear Stearns ALT-A Trust 2006-3 (the "Trust") is made and intended not as personal
representations, undertakings and agreements of the Trustee but is made and intended for the purpose of binding only the Trust and
(c) under no circumstances shall the Trustee be personally liable for the payment of any indebtedness or expenses of the Assignee or
the Trust or be liable for the breach or failure of any obligation, representation, warranty or covenant made or undertaken by the
Assignee, the Assignor or the Trust under this AAR Agreement or made or undertaken by the Assignee, the Assignor or the Trust under
the Agreements or the Pooling and Servicing Agreement.  Any recourse against the Assignee in respect of any obligations it may have
under or pursuant to the terms of this AAR Agreement shall be limited solely to the assets it may hold as trustee for Bear Stearns
ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                  Modification of Purchase Agreement

The Company and Assignor hereby amend the Purchase Agreement as follows:

The following definitions are added to Article I of the Purchase Agreement:

         Master Servicer:  Wells Fargo Bank, National  Association,  or its successors in interest who meet the qualifications
         of the Pooling and Servicing Agreement and this Agreement.

         Pooling and Servicing  Agreement:  That certain  pooling and servicing  agreement,  dated as of April 1, 2006,  among
         Structured Asset Mortgage  Investments II Inc., the Trustee,  the Master Servicer,  the Securities  Administrator and
         EMC Mortgage Corporation.

                                                                11


--------------------------------------------------------------------------------



         Securities Administrator: Wells Fargo Bank, National Association

         Servicing Fee Rate:  As provided in the related mortgage loan schedule.

         Trustee:  U.S.  Bank  National  Association,  or its successor in interest,  or any  successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

The definition of Business Day is deleted in its entirety and replaced with the following:

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the States of New York,
         Maryland,  Minnesota or South Carolina, or (iii) a day on which banks in the States of New York, Maryland,  Minnesota
         or South Carolina are authorized or obligated by law or executive order to be closed.

The phrase "in a form acceptable for filing with the Securities and Exchange Commission as an exhibit to a Form 10-K" shall be added
following the phrase "acceptable to the Purchaser" in each of Section 6.04 and Section 6.05 of the Purchase Agreement.

Section 11.04 of the Purchase Agreement is deleted in its entirety and replaced with the following:

         Section 11.04      Governing Law.

                  This Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of
         the State of New York without giving effect to principles of conflicts of laws and except to the extent  preempted by
         Federal law. The  obligations,  rights and remedies of the parties  hereunder  shall be determined in accordance with
         such laws.



                                                             Miscellaneous

All demands, notices and communications related to the Assigned Loans, the Purchase Agreement and this AAR Agreement shall be in
writing and shall be deemed to have been duly given if personally delivered at or mailed by registered mail, postage prepaid, as
follows:

                  In the case of Company:


                  Savannah Bank, NA dba Harbourside Mortgage Corporation
                  23-B Shelter Cove Land
                  Hilton Head, South Carolina 29928
                  Attention:  Richard Gillette
                  Telecopier No.:  (843) 341-1200

                  In the case of Assignor:

                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention:  Ralene Ruyle
                           Telecopier No.:  (972) 444-2810

                                                                12


--------------------------------------------------------------------------------



                           with a copy  to:
                           Bear Stearns Mortgage Capital Corporation
                           383 Madison Avenue
                           New York, New York 10179
                           Attention: Ernie Calabrese
                           Telecopier No.:  (212) 272-5591

                  In the case of Assignee:
                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110
                           Attention: Maryellen Hunter
                           Telecopier No.: (617) 603-640

The Company hereby acknowledges that Wells Fargo Bank, National Association (the "Master Servicer") has been appointed as the master
servicer of the Assigned Loans pursuant to the Pooling and Servicing Agreement and therefore has the right to enforce all obligations
of the Company, as they relate to the Assigned Loans, under the Purchase Agreement.  Such right will include, without limitation, the
right to terminate the Company under the Purchase Agreement upon the occurrence of an event of default thereunder, the right to
receive all remittances required to be made by the Company under the Purchase Agreement, the right to receive all monthly reports and
other data required to be delivered by the Company under the Purchase Agreement, the right to examine the books and records of the
Company, indemnification rights, and the right to exercise certain rights of consent and approval relating to actions taken by the
Company.  The Company shall make all distributions under the Purchase Agreement, as they relate to the Assigned Loans, to the Master
Servicer by wire transfer of immediately available funds to:

                  BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

         and the Company shall deliver all reports required to be delivered under the Purchase Agreement, as they relate to the
Assigned Loans, to the Assignee at the address set forth in Section 8 herein and to the Master Servicer at:

                                                                13


--------------------------------------------------------------------------------



                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSALTA 2006-3

Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
documenting of and closing of the transactions contemplated by this AAR Agreement.

This AAR Agreement shall be construed in accordance with the laws of the State of New York, without regard to conflicts of law
principles (other than Section 5-1401 of the New York Obligations Law), and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

No term or provision of this AAR Agreement may be waived or modified unless such waiver or modification is in writing and signed by
the party against whom such waiver or modification is sought to be enforced.

This AAR Agreement shall inure to the benefit of the successors and assigns of the parties hereto.  Any entity into which Assignor,
Assignee or Company may be merged or consolidated shall, without the requirement for any further writing, be deemed Assignor,
Assignee or Company, respectively, hereunder.

This AAR Agreement shall survive the conveyance of the Assigned Loans, the assignment of the Purchase Agreement to the extent of the
Assigned Loans by Assignor to Assignee and the termination of the Purchase Agreement.

This AAR Agreement may be executed simultaneously in any number of counterparts.  Each counterpart shall be deemed to be an original
and all such counterparts shall constitute one and the same instrument.

In the event that any provision of this AAR Agreement conflicts with any provision of the Purchase Agreement with respect to the
Assigned Loans, the terms of this AAR Agreement shall control.




                                                                14


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:____________________________________
Name:__________________________________
Title:_________________________________

U.S. BANK NATIONAL ASSOCIATION, not individually but solely as Trustee for the Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through
Certificates, Series 2006-3
Assignee

By:____________________________________
Name:__________________________________
Title:_________________________________

SAVANNAH BANK, NA dba HARBOURSIDE MORTGAGE CORPORATION
Company

By:____________________________________
Name:__________________________________
Title:_________________________________

Acknowledged and Agreed:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:____________________________________
Name:__________________________________
Title:_________________________________








--------------------------------------------------------------------------------





                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)








--------------------------------------------------------------------------------





                                                             ATTACHMENT 2

                                                          PURCHASE AGREEMENT










--------------------------------------------------------------------------------










                                                                                                                EXHIBIT I-18

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage Corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but solely as trustee for the holders of the
Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through  Certificates,  Series 2006-3 (the "Assignee") and HomeBanc Mortgage Corporation
(the "Company").

         In  consideration of the mutual promises  contained  herein the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned Loan Schedule")  purchased by the Assignor from the Company and
now serviced by Company for Assignor and its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,
dated as of January 1, 2004,  as amended by the  Amended  and  Restated  Amendment  No. 1 to the  Purchase,  Warranties  and  Servicing
Agreement,  dated as of January 27, 2006,  between Assignor and Company (as amended,  the "PWS Agreement") and (b) the Term Sheet dated
September  26, 2005 between  Assignor and Company (the "Term Sheet" and together with the PWS  Agreement,  the  "Agreements")  shall be
subject to the terms of this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the meanings  ascribed to them
in the PWS Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned  Loans and (b) the  Agreements  with respect to the Assigned  Loans;  provided,
however,  that the Assignor is not  assigning to the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement
with  respect to any  mortgage  loan other than the  Assigned  Loans  listed on Exhibit A.  Notwithstanding  anything  to the  contrary
contained  herein,  the Assignor  specifically  reserves  and does not assign to the  Assignee any right,  title and interest in, to or
under the  representations  and  warranties  contained  in Section  3.01 and  Section  3.02 of the PWS  Agreement  and the  Assignor is
retaining  the right to enforce the  representations  and  warranties  set forth in those  sections  against the Company.  Except as is
otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or covenants to the Assignee and the Assignee
acknowledges  that the Assignor has no obligations  to the Assignee  under the terms of the PWS Agreement or otherwise  relating to the
transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

                                               Representations, Warranties and Covenants

Assignor warrants and represents to Assignee and Company as of the date hereof:



--------------------------------------------------------------------------------



Attached hereto as Attachment 2 are true and accurate copies of the Agreements which agreements are in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or modified in any respect, nor has any notice of
termination been given thereunder;

Assignor is the lawful owner of the Assigned Loans with full right to transfer the Assigned Loans and any and all of its interests,
rights and obligations under the PWS Agreement as they relate to the Assigned Loans, free and clear from any and all claims and
encumbrances; and upon the transfer of the Assigned Loans to Assignee as contemplated herein and in the Mortgage Loan Purchase
Agreement dated as of April 28, 2006 between the Assignor and Structured Asset Mortgage Investments II Inc. ("SAMI II"), Assignee
shall have good title to each and every Assigned Loan, as well as any and all of Assignee's interests, rights and obligations under
the PWS Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

There are no offsets, counterclaims or other defenses available to Company with respect to the Assigned Loans or the PWS Agreement;

Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

Assignor is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, and has
all requisite power and authority to acquire, own and sell the Assigned Loans;

Assignor has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Assignor's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor's charter or by-laws or any legal restriction, or any material agreement or instrument to which Assignor is
now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which
Assignor or its property is subject.  The execution, delivery and performance by Assignor of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the part of Assignor.
This AAR Agreement has been duly executed and delivered by Assignor and, upon the due authorization, execution and delivery by
Assignee and Company, will constitute the valid and legally binding obligation of Assignor enforceable against Assignor in accordance
with its terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws
now or hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;

No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignor in connection with the execution, delivery or performance by Assignor of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

                                                                6


--------------------------------------------------------------------------------



Neither Assignor nor anyone acting on its behalf has offered, transferred, pledged, sold or otherwise disposed of the Assigned Loans
or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer, pledge or other disposition of the
Assigned Loans, or any interest in the Assigned Loans or otherwise approached or negotiated with respect to the Assigned Loans, or
any interest in the Assigned Loans with any Person in any manner, or made any general solicitation by means of general advertising or
in any other manner, or taken any other action which would constitute a distribution of the Assigned Loans under the Securities Act
of 1933, as amended (the "1933 Act") or which would render the disposition of the Assigned Loans a violation of Section 5 of the 1933
Act or require registration pursuant thereto;

The Assignor has received from Company, and has delivered to the Assignee, all documents required to be delivered to Assignor by the
Company prior to the date hereof pursuant to the PWS Agreement with respect to the Assigned Loans and has not received, and has not
requested from the Company, any additional documents; and

There is no action, suit, proceeding, investigation or litigation pending or, to Assignor's knowledge, threatened, which either in
any instance or in the aggregate, if determined adversely to Assignor, would adversely affect Assignor's execution or delivery of, or
the enforceability of, this AAR Agreement, or the Assignor's ability to perform its obligations under this AAR Agreement.

Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

Assignee is duly organized, validly existing and in good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to hold the Assigned Loans as trustee on behalf of the holders of the Bear Stearns ALT-A Trust 2006-3,
Mortgage Pass-Through Certificates, Series 2006-3;

Assignee has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Assignee's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignee's charter or by-laws or any legal restriction, or any material agreement or instrument to which Assignee is
now a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which
Assignee or its property is subject.  The execution, delivery and performance by Assignee of this AAR Agreement and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignee. This
AAR Agreement has been duly executed and delivered by Assignee and, upon the due authorization, execution and delivery by Assignor
and Company, will constitute the valid and legally binding obligation of Assignee enforceable against Assignee in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                7


--------------------------------------------------------------------------------



No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Assignee in connection with the execution, delivery or performance by Assignee of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

There is no action, suit, proceeding, investigation or litigation pending or, to Assignee's knowledge, threatened, which either in
any instance or in the aggregate, if determined adversely to Assignee, would adversely affect Assignee's execution or delivery of, or
the enforceability of, this AAR Agreement, or the Assignee's ability to perform its obligations under this AAR Agreement; and

Assignee assumes for the benefit of each of the Assignor and the Company all of the rights of the Purchaser under the PWS Agreement
with respect to the Assigned Loans.

Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

Attached hereto as Attachment 2 are true and accurate copies of the Agreements, which agreements are in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or modified in any respect, nor has any notice of
termination been given thereunder;

Company is duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation, and has all
requisite power and authority to service the Assigned Loans and otherwise to perform its obligations under the PWS Agreement;

Company has full corporate power and authority to execute, deliver and perform its obligations under this AAR Agreement, and to
consummate the transactions set forth herein.  The consummation of the transactions contemplated by this AAR Agreement is in the
ordinary course of Company's business and will not conflict with, or result in a breach of, any of the terms, conditions or
provisions of Company's charter or by-laws or any legal restriction, or any material agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule, regulation, order, judgment or decree to which Company
or its property is subject.  The execution, delivery and performance by Company of this AAR Agreement and the consummation by it of
the transactions contemplated hereby, have been duly authorized by all necessary corporate action on the part of Company. This AAR
Agreement has been duly executed and delivered by Company, and, upon the due authorization, execution and delivery by Assignor and
Assignee, will constitute the valid and legally binding obligation of Company, enforceable against Company in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization, insolvency, moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally, and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

No consent, approval, order or authorization of, or declaration, filing or registration with, any governmental entity is required to
be obtained or made by Company in connection with the execution, delivery or performance by Company of this AAR Agreement, or the
consummation by it of the transactions contemplated hereby;

                                                               8


--------------------------------------------------------------------------------



The Company shall establish a Custodial Account and an Escrow Account under the PWS Agreement in favor of the Assignee with respect
to the Assigned Loans separate from the Custodial Account and Escrow Account previously established under the PWS Agreement in favor
of Assignor;

No event has occurred from the Closing Date to the date hereof which would render the representations and warranties as to the
related Assigned Loans made by the Company in Sections 3.01 and 3.02 of the PWS Agreement to be untrue in any material respect; and

Neither this AAR Agreement nor any certification, statement, report or other agreement, document or instrument furnished or to be
furnished by the Company pursuant to this AAR Agreement contains or will contain any materially untrue statement of fact or omits or
will omit to state a material fact necessary to make the statements contained therein not misleading.

The Company hereby restates the representations and warranties set forth in Section 3.01(p) of the PWS Agreement as of the date
hereof.

         Notwithstanding  anything to the contrary in the PWS Agreement,  the Company shall (or shall cause any Third-Party  Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings  pending against the Company,  or proceedings known
to be  contemplated  by  governmental  authorities  against the Company  which in the  judgment of the Company  would be, in each case,
material to purchasers of securities  backed by the Assigned  Loans,  (B) any  affiliations or  relationships  of the type described in
Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and any of the above listed parties or other
parties  identified  in writing by the  Assignor or SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                                                                9


--------------------------------------------------------------------------------



                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns) harmless against any and all claims,
losses, penalties, fines, forfeitures, legal fees and related costs, judgments, and any other costs, fees and expenses that Assignee
(and its successors and assigns) may sustain in any way related to any breach of the representations or warranties of Assignor set
forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                        Recognition of Assignee

From and after the date hereof, Company shall recognize Assignee as owner of the Assigned Loans, and acknowledges that the Assigned
Loans are intended to be part of a REMIC or multiple REMICs, and will service the Assigned Loans in accordance with the PWS Agreement
(as modified by this AAR Agreement) but in no event in a manner that would (i) cause any such intended REMIC to fail to qualify as a
REMIC or (ii) result in the imposition of a tax upon any such intended REMIC (including but not limited to the tax on prohibited
transactions as defined in Section 860F(a)(2) of the Code and the tax on contributions to a REMIC set forth in Section 860G(d) of the
Code). It is the intention of Assignor, Company and Assignee that this AAR Agreement shall be binding upon and for the benefit of the
respective successors and assigns of the parties hereto. Neither Company nor Assignor shall amend or agree to amend, modify, waive,
or otherwise alter any of the terms or provisions of the PWS Agreement which amendment, modification, waiver or other alteration
would in any way affect the Assigned Loans without the prior written consent of Assignee.

                                                                10


--------------------------------------------------------------------------------



Notwithstanding any term hereof to the contrary, it is expressly understood and agreed by the parties hereto that (a) the execution
and delivery of this AAR Agreement by the Assignee is solely in its capacity as trustee (the "Trustee") for Bear Stearns ALT-A Trust
2006-3, Mortgage Pass-Through Certificates, Series 2006-3 pursuant to the Pooling and Servicing Agreement (the "Pooling and Servicing
Agreement"), dated as of April 1, 2006, among SAMI II, the Assignor, the Assignee, Wells Fargo Bank, National Association, as master
servicer (the "Master Servicer") and as securities administrator, and not individually, (b) each of the representations, undertakings
and agreements herein made on behalf of Bear Stearns ALT-A Trust 2006-3 (the "Trust") is made and intended not as personal
representations, undertakings and agreements of the Trustee but is made and intended for the purpose of binding only the Trust and
(c) under no circumstances shall the Trustee be personally liable for the payment of any indebtedness or expenses of the Assignee or
the Trust or be liable for the breach or failure of any obligation, representation, warranty or covenant made or undertaken by the
Assignee, the Assignor or the Trust under this AAR Agreement or made or undertaken by the Assignee, the Assignor or the Trust under
the Agreements or the Pooling and Servicing Agreement.  Any recourse against the Assignee in respect of any obligations it may have
under or pursuant to the terms of this AAR Agreement shall be limited solely to the assets it may hold as trustee for Bear Stearns
ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                     Modification of PWS Agreement

The Company and Assignor hereby amend the PWS Agreement as follows:

The following definitions are added to Article I of the PWS Agreement:

         Assignee:  U.S.  Bank  National  Association,  as trustee for the  holders of the Bear  Stearns  ALT-A Trust  2006-3,
         Mortgage Pass-Through Certificates, Series 2006-3.

                  Pooling and  Servicing  Agreement:  That certain  pooling and servicing  agreement,  dated as of April 1, 2006,
         among SAMI II, the Trustee, the Master Servicer, the Securities Administrator and EMC Mortgage Corporation.

         SAMI II: Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee:  U.S.  Bank  National  Association,  or its successor in interest,  or any  successor  trustee  appointed as
         provided in the Pooling and Servicing Agreement.

                                                                11


--------------------------------------------------------------------------------



The definition of Business Day is deleted in its entirety and replaced with the following:

         Business  Day:  Any day other  than:  (i) a Saturday  or Sunday,  or (ii) a legal  holiday in the States of New York,
         Georgia,  Maryland  or  Minnesota,  or (iii) a day on which  banks in the States of New York,  Georgia,  Maryland  or
         Minnesota are authorized or obligated by law or executive order to be closed.

The Standard & Poor's rating of "A2" in the definition of Eligible Account in Section 1.01 of the PWS Agreement is hereby replaced
with "AA".

The following is added to the first sentence of the fourth paragraph of Section 4.13 of the PWS Agreement:

         ";  provided,  however,  that any REO  property  shall be disposed  of by the  Company  before the close of the third
         taxable year  following  the taxable year in which the Mortgage  Loan became an REO  property,  unless the Company is
         otherwise directed by the Assignee."

         (j)      Section 11.04 of the PWS Agreement is deleted in its entirety and replaced with the following:

         Section 11.04      Governing Law.

                  This Agreement and the related Term Sheet shall be governed by and construed in accordance  with the laws of
         the State of New York without giving effect to principles of conflicts of laws and except to the extent  preempted by
         Federal law and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
         such laws.

                                                             Miscellaneous

All demands, notices and communications related to the Assigned Loans, the PWS Agreement and this AAR Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed by registered mail, postage prepaid, as follows:

                  In the case of Company:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  Debra F. Watkins, EVP and Chief Capital Markets Officer
                  Telecopier No.: (404) 705-2301

                  With a copy to:

                  HomeBanc Mortgage Corporation
                  2002 Summit Boulevard, Suite 100
                  Atlanta, GA 30319
                  Attention:  General Counsel

                                                                12


--------------------------------------------------------------------------------



                  In the case of Assignor:
                           EMC Mortgage Corporation
                           Mac Arthur Ridge II
                           909 Hidden Ridge Drive, Suite 200
                           Irving, Texas 75038
                           Attention:  Ralene Ruyle
                           Telecopier No.:  (972) 444-2810

                  In the case of Assignee:
                           U.S. Bank National Association
                           One Federal Street, 3rd Floor
                           Boston, MA 02110
                           Attention: Maryellen Hunter
                           Telecopier No.: (617) 603-6401

                  In the case of Securities Administrator:
                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

The Company hereby acknowledges that Wells Fargo Bank, National Association has been appointed as the master servicer of the Assigned
Loans pursuant to the Pooling and Servicing Agreement and therefor has the right to enforce all obligations of the Company, as they
relate to the Assigned Loans, under the PWS Agreement.  Such right will include, without limitation, the right to terminate the
Company under the PWS Agreement upon the occurrence of an event of default thereunder, the right to receive all remittances required
to be made by the Company under the PWS Agreement, the right to receive all monthly reports and other data required to be delivered
by the Company under the PWS Agreement, the right to examine the books and records of the Company, indemnification rights, and the
right to exercise certain rights of consent and approval relating to actions taken by the Company.  The Company shall make all
distributions under the PWS Agreement, as they relate to the Assigned Loans, to the Master Servicer by wire transfer of immediately
available funds to:

                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2006-3, Account # 50915000.

                                                                13


--------------------------------------------------------------------------------




and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the Assigned Loans, to
the Assignee at the address set forth in Section 8(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3

Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the negotiations for,
documenting of and closing of the transactions contemplated by this AAR Agreement.

This AAR Agreement shall be construed in accordance with the laws of the State of New York, without regard to conflicts of law
principles (other than Section 5-1401 of the New York Obligations Law), and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

No term or provision of this AAR Agreement may be waived or modified unless such waiver or modification is in writing and signed by
the party against whom such waiver or modification is sought to be enforced.

This AAR Agreement shall inure to the benefit of the successors and assigns of the parties hereto.  Any entity into which Assignor,
Assignee or Company may be merged or consolidated shall, without the requirement for any further writing, be deemed Assignor,
Assignee or Company, respectively, hereunder.

This AAR Agreement shall survive the conveyance of the Assigned Loans, the assignment of the PWS Agreement to the extent of the
Assigned Loans by Assignor to Assignee and the termination of the PWS Agreement.

This AAR Agreement may be executed simultaneously in any number of counterparts.  Each counterpart shall be deemed to be an original
and all such counterparts shall constitute one and the same instrument.

In the event that any provision of this AAR Agreement conflicts with any provision of the PWS Agreement with respect to the Assigned
Loans, the terms of this AAR Agreement shall control.




                                                                14


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION,
Assignor


By:_______________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
not individually but solely as trustee for the holders of Bear Stearns
ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3,
Assignee


By:_______________________________
Name:
Title:


HOMEBANC MORTGAGE CORPORATION,
Company


By:_______________________________
Name:
Title:

ACKNOWLEDGED:
WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:_______________________________
Name:
Title:






--------------------------------------------------------------------------------








                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)








--------------------------------------------------------------------------------





                                                             ATTACHMENT 2

                                                              AGREEMENTS

                                                       (Available Upon Request)








--------------------------------------------------------------------------------








                                                                                                                EXHIBIT I-19
                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment, Assumption and Recognition Agreement (this "AAR Agreement") made as of April 28, 2006, among EMC
Mortgage Corporation (the "Assignor"), U.S. Bank National Association, not individually but solely as trustee for the holders of the
Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3 (the "Assignee") and HSBC Mortgage Corporation
(USA) (the "Company").

         Whereas, the Assignor purchased certain residential mortgage loans (the "Assigned Loans") listed on Attachment 1 annexed
hereto (the "Assigned Loan Schedule") from the Company pursuant to the Amended and Restated Purchase, Warranties and Servicing
Agreement, dated as of September 1, 2005, as amended by Amendment Reg AB (the "Amendment Reg AB"), dated as of November 7, 2005 (as
amended, the "Servicing Agreement"), between the Company and Assignor and pursuant to which the Company agreed to service the
Assigned Loans; and

         In consideration of the mutual promises and agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the Assignor's right, title and interest to
and under the Servicing Agreement and the Assigned Loans now serviced by Company for Assignor, shall be subject to the terms of this
AAR Agreement.  Capitalized terms used herein but not defined shall have the meanings ascribed to them in the Servicing Agreement.

Assignment and Assumption

13.      Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned Loans and (b) the Servicing  Agreement;  provided,  however,  that the Assignor
is not  assigning to the Assignee any of its right,  title or interest,  in, to and under the Servicing  Agreement  with respect to any
mortgage loan other than the Assigned Loans listed on Attachment 1.  Notwithstanding  anything to the contrary  contained  herein,  the
Assignor  specifically  reserves and does not assign to the Assignee any right, title and interest in, to or under the  representations
and  warranties  contained in Section  3.01 and Section  3.02 of the  Servicing  Agreement  and the Assignor is retaining  the right to
enforce  the  representations  and  warranties  set forth in those  sections  against the  Company.  Except as is  otherwise  expressly
provided herein,  the Assignor makes no  representations,  warranties or covenants to the Assignee and the Assignee  acknowledges  that
the Assignor has no  obligations to the Assignee under the terms of the Servicing  Agreement or otherwise  relating to the  transaction
contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

Representations, Warranties and Covenants

14.      Assignor warrants and represents to Assignee and Company as of the date hereof:

(yyyyy)  [reserved];



--------------------------------------------------------------------------------



(zzzzz)  Attached  hereto as Attachment 2 is a true and accurate copy of the Servicing  Agreement  which agreement is in full force and
                           effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

(aaaaaa) Assignor is the lawful  owner of the  Assigned  Loans with full right to transfer  the  Assigned  Loans and any and all of its
                           interests,  rights and obligations under the Servicing  Agreement as they relate to the Assigned Loans, free
                           and clear from any and all claims and encumbrances;  and upon the transfer of the Assigned Loans to Assignee
                           as  contemplated  herein and in the Mortgage Loan Purchase  Agreement dated as of April 28, 2006 between the
                           Assignor and Structured  Asset Mortgage  Investments II Inc. ("SAMI II"),  Assignee shall have good title to
                           each and every Assigned Loan, as well as any and all of Assignor's  interests and rights under the Servicing
                           Agreement  as  they  relate  to the  Assigned  Loans,  free  and  clear  of any and all  liens,  claims  and
                           encumbrances;

(bbbbbb) There are no  offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the  Assigned  Loans or the
                           Servicing Agreement;

(cccccc) Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

(dddddd) Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                           and has all requisite power and authority to acquire, own and sell the Assigned Loans;

(eeeeee) Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor
                           or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on the part of  Assignor.  This AAR  Agreement  has been duly  executed  and  delivered by
                           Assignor and, upon the due  authorization,  execution and delivery by Assignee and Company,  will constitute
                           the valid and legally binding  obligation of Assignor  enforceable  against  Assignor in accordance with its
                           terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or
                           other  similar laws now or hereafter  in effect  relating to  creditors'  rights  generally,  and by general
                           principles of equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        2


--------------------------------------------------------------------------------



(ffffff) No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by
                           Assignor of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

(gggggg) Neither  Assignor  nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or  otherwise  disposed of the
                           Assigned  Loans or any interest in the Assigned  Loans,  or solicited any offer to buy or accept a transfer,
                           pledge or other  disposition  of the Assigned  Loans,  or any  interest in the  Assigned  Loans or otherwise
                           approached or negotiated  with respect to the Assigned Loans, or any interest in the Assigned Loans with any
                           Person in any  manner,  or made any general  solicitation  by means of general  advertising  or in any other
                           manner,  or taken any other action which would  constitute a  distribution  of the Assigned  Loans under the
                           Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition  of the Assigned
                           Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto;

(hhhhhh) The Assignor  has  received  from  Company,  and has  delivered to the  Assignee,  all  documents  required to be delivered to
                           Assignor by the Company  prior to the date hereof  pursuant to the  Servicing  Agreement  and the  Servicing
                           Agreement with respect to the Assigned  Loans and has not received,  and has not requested from the Company,
                           any additional documents; and

(iiiiii) There is no action,  suit,  proceeding,  investigation or litigation pending or, to Assignor's  knowledge,  threatened,  which
                           either in any instance or in the aggregate,  if determined  adversely to Assignor,  would  adversely  affect
                           Assignor's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's
                           ability to perform its obligations under this AAR Agreement.

15.      Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

(a)      Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                           has all requisite  power and authority to hold the Assigned Loans as trustee on behalf of the holders of the
                           Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

                                                                       3


--------------------------------------------------------------------------------



(b)      Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignee
                           or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and, upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid
                           and legally binding obligation of Assignee  enforceable against Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

(c)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by
                           Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

(d)      There is no action,  suit,  proceeding,  investigation or litigation pending or, to Assignee's  knowledge,  threatened,  which
                           either in any instance or in the aggregate,  if determined  adversely to Assignee,  would  adversely  affect
                           Assignee's  execution  or delivery  of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's
                           ability to perform its obligations under this AAR Agreement; and

(e)      Assignee  assumes  for the  benefit of each of the  Assignor  and the  Company  all of the rights of the  Purchaser  under the
                           Servicing Agreement with respect to the Assigned Loans.

16.      Company warrants and represents to, and covenants with, Assignor and Assignee as of the date hereof:

(f)      [reserved];

(g)      Attached  hereto as Attachment 2 is a true and accurate copy of the Servicing  Agreement  which agreement is in full force and
                           effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in any
                           respect, nor has any notice of termination been given thereunder;

                                                                       4


--------------------------------------------------------------------------------



(h)      Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Assigned  Loans and  otherwise  to perform its
                           obligations under the Servicing Agreement;

(i)      Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                           to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                           breach  of,  any of the  terms,  conditions  or  provisions  of  Company's  charter  or by-laws or any legal
                           restriction,  or any material  agreement  or  instrument  to which  Company is now a party or by which it is
                           bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
                           or its property is subject.  The  execution,  delivery and  performance by Company of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on the part of  Company.  This AAR  Agreement  has been duly  executed  and  delivered  by
                           Company, and, upon the due authorization,  execution and delivery by Assignor and Assignee,  will constitute
                           the valid and legally  binding  obligation of Company,  enforceable  against  Company in accordance with its
                           terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or
                           other  similar laws now or hereafter  in effect  relating to  creditors'  rights  generally,  and by general
                           principles of equity regardless of whether enforceability is considered in a proceeding in equity or at law;

(j)      No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

(k)      The Company shall establish a Custodial  Account and an Escrow Account under the Servicing  Agreement in favor of the Assignee
                           with respect to the  Assigned  Loans  separate  from the  Custodial  Account and Escrow  Account  previously
                           established under the Servicing Agreement in favor of Assignor;

(l)      No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
                           the related  Assigned  Loans made by the Company in Sections 3.01 and 3.02 of the Servicing  Agreement to be
                           untrue in any material respect; and

                                                                        5


--------------------------------------------------------------------------------



(m)      Neither this AAR Agreement nor any certification,  statement,  report or other agreement,  document or instrument furnished or
                           to be  furnished  by the Company  pursuant to this AAR  Agreement  contains or will  contain any  materially
                           untrue  statement of fact or omits or will omit to state a fact necessary to make the  statements  contained
                           therein not misleading.

17.      Assignor  hereby agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
Assignee  (and its  successors  and  assigns)  may sustain in any way related to any breach of the  representations  or  warranties  of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

18.      From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned  Loans are  intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned  Loans in  accordance  with the
Servicing  Agreement (as modified by this AAR  Agreement)  but in no event in a manner that would (i) cause any such intended  REMIC to
fail to qualify as a REMIC or (ii) result in the  imposition of a tax upon any such intended  REMIC  (including  but not limited to the
tax on  prohibited  transactions  as defined in Section  860F(a)(2)  of the Code and the tax on  contributions  to a REMIC set forth in
Section  860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee  that this AAR  Agreement  shall be binding upon
and for the benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor  Assignor  shall amend or
agree to amend,  modify,  waive,  or  otherwise  alter any of the terms or  provisions  of the  Servicing  Agreement  which  amendment,
modification, waiver or other alteration would in any way affect the Assigned Loans without the prior written consent of Assignee.

19.      Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that (i) this
AAR Agreement is acknowledged  and accepted by the Assignee not  individually or personally but solely as Assignee for the Trust in the
exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement (the "Pooling and Servicing
Agreement"),  dated as of April 1, 2006, among SAMI II, the Assignor, the Assignee,  Wells Fargo Bank, National Association,  as master
servicer (the "Master  Servicer")  and as securities  administrator,  (ii) each of the  representations,  undertakings  and  agreements
herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings  and agreements of the Assignee
but is made and intended for the purpose of binding only the Trust and (iii) under no  circumstances  shall the Assignee be  personally
liable for the  payment of any  indebtedness  or  expenses  of the  Assignee or the Trust or be liable for the breach or failure of any
obligation,  representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the Trust under the Servicing
Agreement or the Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of any  obligations it may have under
or pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear  Stearns  ALT-A
Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                                        6


--------------------------------------------------------------------------------



Modification of Servicing Agreement
20.      The Company and Assignor hereby amend the Servicing Agreement as follows:

         (a)      The following definitions are added to Article I of the Servicing Agreement:

         Assignee: U.S. Bank National Association, as trustee for the holders of the Bear Stearns ALT-A Trust 2006-3, Mortgage
         Pass-Through Certificates, Series 2006-3.

         Depositor:  SAMI II.

         Master Servicer: Wells Fargo Bank, National Association, or its successors in interest who meet the qualifications of the
         Pooling and Servicing Agreement and this Agreement.

         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section 5.03 or any Servicing Advance which,
         in the good faith judgment of the Company, may not be ultimately recoverable by the Company from Liquidation Proceeds or
         otherwise.  The determination by the Company that it has made a Nonrecoverable Advance, shall be evidenced by an Officer's
         Certificate of the Company delivered to the Purchaser and the Master Servicer and detailing the reasons for such
         determination.

         Pooling and Servicing Agreement: That certain pooling and servicing agreement, dated as of April 1, 2006, among Structured
         Asset Mortgage Investments II Inc., the Trustee, the Master Servicer and the Purchaser.

         SAMI II:  Structured Asset Mortgage Investments II Inc.

         Securities Administrator: Wells Fargo Bank, National Association.

         Trustee: U.S. Bank National Association, or its successor in interest, or any successor trustee appointed as provided in the
         Pooling and Servicing Agreement.

         (b)      The definition of Business Day is deleted in its entirety and replaced with the following:

         Business Day: Any day other than: (i) a Saturday or Sunday, or (ii) a legal holiday in the States of New York, Maryland or
         Minnesota, or (iii) a day on which banks in the States of New York, Maryland or Minnesota are authorized or obligated by law
         or executive order to be closed.

         (c)      Article III of the Servicing  Agreement is hereby amended effective as of the date hereof by adding the following new
Section 3.02(kkk):

                  (kkk)    With respect to each Mortgage Loan, information regarding the borrower credit files related to such
         Mortgage Loan has been furnished to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting
         Act and the applicable implementing regulations.

                                                                        7


--------------------------------------------------------------------------------



         (d)      Article IV of the  Servicing  Agreement is hereby  amended  effective  as of the date hereof by adding the  following
after the first sentence in 4.01:

                  In addition, the Company shall furnish information regarding the borrower credit files related to such Mortgage Loan
         to credit reporting agencies in compliance with the provisions of the Fair Credit Reporting Act and the applicable
         implementing regulations.

         The following is added as Subsection 4.05(ix) of the Servicing Agreement:

         "(ix) to reimburse itself for any Nonrecoverable Advances;"

         (e)      The following is added to the second sentence of the third paragraph of Section 4.13 of the Servicing Agreement:

         "; provided, however, that any REO property shall be disposed of by the Company before the close of the third taxable year
         following the taxable year in which the Mortgage Loan became an REO property, unless the Company is otherwise directed by
         the Assignee."

         (f)      Section 5.02 of the Servicing Agreement is hereby amended by replacing the first two paragraphs with the following:

                  "Not later than the tenth (10th) calendar day of each month (or if such tenth calendar day is not a Business Day,
         the immediately succeeding Business Day), the Servicer shall furnish to the Master Servicer in a format as outlined below
         (or in such other formats mutually agreed between the Servicer and the Master Servicer) (i) (a) monthly loan data in the
         format set forth in Exhibit E-1 hereto, (b) default loan data in the format set forth in Exhibit E-2 hereto and (c)
         information regarding realized losses and gains in the format set forth in Exhibit E-3 hereto (or in such other formats
         mutually agreed between the Servicer and the Master Servicer), in each case relating to the period ending on the last day of
         the preceding calendar month, (ii) all such information required pursuant to clause (i)(a) above on a magnetic tape,
         electronic mail, or other similar media reasonably acceptable to the Master Servicer and (iii) all supporting documentation
         with respect to the information required pursuant to clause (i)(c) above."

         (g)      Section 11.04 of the Servicing Agreement is deleted in its entirety and replaced with the following:

         Section 11.04     Governing Law.

                  This Agreement shall be governed by and construed in accordance with the laws of the State of New
                  York without giving effect to principles of conflicts of laws and except to the extent preempted
                  by Federal law and the obligations, rights and remedies of the parties hereunder shall be
                  determined in accordance with such laws.

         (h)      The following shall be added as Section 11.19 of the Servicing Agreement:

                                                                        8


--------------------------------------------------------------------------------



         Section 11.19     Third Party Beneficiary.

                  For purposes of this Agreement, any Master Servicer shall be considered a third party beneficiary
                  to this Agreement entitled to all the rights and benefits accruing to any Master Servicer herein
                  as if it were a direct party to this Agreement.

         (i)      Section  2(f)(vii)(B)  of the  Amendment Reg AB is hereby  amended by deleting from the first  paragraph the words ",
which  continues  unremedied for ten calendar days after the date on which such  information,  report,  certification  or  accountants'
letter was required to be delivered".

         (j)      Exhibits  E-1,  E-2 and E-3  (attached  hereto as  Attachment  3 to this AAR) are hereby  attached  to the  Servicing
Agreement.

Miscellaneous
21.      All demands,  notices and communications  related to the Assigned Loans, the Servicing  Agreement and this AAR Agreement shall
be in writing and shall be deemed to have been duly given if personally  delivered at or mailed by registered  mail,  postage  prepaid,
as follows:

a.       In the case of Company,

                  HSBC MORTGAGE CORPORATION (USA)
                  Lori A. Miller / Assistant Vice President
                  2929 Walden Avenue
                  Depew, New York 14043

b.       In the case of Assignor,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ms.Ralene Ruyle
                  Telecopier No.: (972) 442-2810

                  All notices and updates required to be provided to the Assignor regarding      Regulation AB pursuant to the
                Servicing Agreement should be sent to the     Assignor by email to regABnotifications@bear.com, and additionally:

                  (A)      for Item 1117 (Legal Proceedings) to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                                                                        9


--------------------------------------------------------------------------------



                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                (B)        For Item 1119 (Affiliations and Certain Relationships and Related Transactions) to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

c.       In the case of the Securities Administrator,

                  Wells Fargo Bank,
                  National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention:  BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

d.       In the case of Assignee,

                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110

                                                                        10


--------------------------------------------------------------------------------



22.      Each party will pay any  commissions it has incurred and the fees of its attorneys in connection  with the  negotiations  for,
documenting of and closing of the transactions contemplated by this AAR Agreement.

23.      This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles  (other than Section 5-1401 of the New York Obligations  Law), and the  obligations,  rights and remedies of the parties
hereunder shall be determined in accordance with such laws.

24.      No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

25.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
Assignor,  Assignee  or Company may be merged or  consolidated  shall,  without the  requirement  for any  further  writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

26.      This AAR  Agreement  shall survive the  conveyance of the Assigned  Loans,  the  assignment of the Servicing  Agreement to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the Servicing Agreement.

27.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

28.      In the event that any provision of this AAR Agreement  conflicts  with any provision of the Servicing  Agreement  with respect
to the Assigned Loans, the terms of this AAR Agreement shall control.

29.      The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association (the "Master  Servicer") has been appointed as
the master  servicer of the Assigned  Loans  pursuant to the Pooling and Servicing  Agreement and therefor has the right to enforce all
obligations of the Company,  as they relate to the Assigned Loans,  under the Servicing  Agreement and this AAR Agreement.  Such rights
will include,  without  limitation,  the right to terminate the Servicer under the Servicing  Agreement upon the occurrence of an event
of default  thereunder,  the right to receive all  remittances  required to be made by the Company under the Servicing  Agreement,  the
right to receive all monthly  reports and other data required to be delivered by the Company under the Servicing  Agreement,  the right
to examine the books and records of the  Company,  indemnification  rights,  and the right to  exercise  certain  rights of consent and
approval relating to actions taken by the Company.  The Company shall make all  distributions  under the Servicing  Agreement,  as they
relate to the Assigned Loans, to the Master Servicer by wire transfer of immediately available funds to:

                                                                        11


--------------------------------------------------------------------------------



                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

and the Company shall deliver all reports required to be delivered under the Servicing Agreement, as they relate to the Assigned
Loans, to the Assignee at the address set forth in Section 9d herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380




                                                                        12


--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.

                                                              EMC MORTGAGE CORPORATION Assignor

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              U.S. BANK NATIONAL ASSOCIATION, as Trustee, Assignee

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________

                                                              HSBC MORTGAGE CORPORATION (USA)
                                                              Company

                                                              By:_______________________________________________
                                                              Name:_____________________________________________
                                                              Title:____________________________________________

                                                              Acknowledged and Agreed:

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION

                                                              By:      _________________________________________
                                                              Name:    _________________________________________
                                                              Title:   _________________________________________



                                                                        13


--------------------------------------------------------------------------------




                                                             ATTACHMENT 1

                                                            ASSIGNED LOANS

                                                       (Available upon request)





--------------------------------------------------------------------------------




                                                             ATTACHMENT 2

                                                          SERVICING AGREEMENT

                                                       (Available upon request)







--------------------------------------------------------------------------------




                                                             ATTACHMENT 3
                                                                                                                         EXHIBIT 1
                                                    REPORTING DATA FOR MONTHLY REPORT



                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment           Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


                                                                3


--------------------------------------------------------------------------------



SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------


                                                                4


--------------------------------------------------------------------------------




                                                                                                                          EXHIBIT 2
                                                       REPORTING DATA FOR DEFAULTED LOANS
                                               Standard File Layout - Delinquency Reporting
-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                5


--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------

                                                                6


--------------------------------------------------------------------------------




Standard File Codes - Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.
The Occupant Code field should show the current status of the property code as follows:
o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:
o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown


                                                                7


--------------------------------------------------------------------------------





Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------



                                                                8


--------------------------------------------------------------------------------





Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:
                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------
                                                                                                                          EXHIBIT 3
                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS
                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet
         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.
o        The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.
         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

                                                                9


--------------------------------------------------------------------------------



         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period of coverage, base
                  tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to recover advances.

                  *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         3.       Credits:

         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.
         Total Realized Loss (or Amount of Any Gain)

         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain, show the amount in
                  parenthesis (   ).

                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________
----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________


                                                                10


--------------------------------------------------------------------------------



         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                 $ ______________  (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)
                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________ 12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a) HUD Part A
                                                                                ________________ (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)

                                                                11


--------------------------------------------------------------------------------



              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)
Escrow Disbursement Detail
------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
(n)           Type       (p)      Date Paid   (q)        Period of    (r)       Total Paid   (s)      Base Amount  (t)         Penalties      (u)         Interest
                                                         Coverage
(o)       (Tax /Ins.)
------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
------------------------ -------------------- ----------------------- ---------------------- --------------------- -------------------------- ------------------------
(v)                      (w)                  (x)                     (y)                    (z)                   (aa)                       (bb)
(cc)                     (dd)                 (ee)                    (ff)                   (gg)                  (hh)                       (ii)
(jj)                     (kk)                 (ll)                    (mm)                   (nn)                  (oo)                       (pp)
(qq)                     (rr)                 (ss)                    (tt)                   (uu)                  (vv)                       (ww)
(xx)                     (yy)                 (zz)                    (aaa)                  (bbb)                 (ccc)                      (ddd)
(eee)                    (fff)                (ggg)                   (hhh)                  (iii)                 (jjj)                      (kkk)
(lll)                    (mmm)                (nnn)                   (ooo)                  (ppp)                 (qqq)                      (rrr)
(sss)                    (ttt)                (uuu)                   (vvv)                  (www)                 (xxx)                      (yyy)





                                                                12


--------------------------------------------------------------------------------





23




                                                                                                                EXHIBIT I-20

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage Corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but solely as trustee for the holders of the
Bear Stearns ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 (the  "Assignee") and Mid America Bank, fsb (the
"Company").

         In consideration of the mutual promises  contained herein,  the parties hereto agree that the residential  mortgage loans (the
"Assigned  Loans") listed on Attachment 1 annexed hereto (the "Assigned Loan Schedule")  purchased by the Assignor from the Company and
now serviced by Company for Assignor and its successors and assigns pursuant to (a) the Purchase,  Warranties and Servicing  Agreement,
dated as of February 1, 2006, as amended by Amendment No. 1 to the Purchase,  Warranties and Servicing Agreement,  dated as of February
1, 2006,  between  Assignor and Company (as amended,  the "PWS  Agreement")  and (b) the Term Sheets dated February 15, 2006, and March
24,  2006,  each between  Assignor and Company (the "Term  Sheets" and together  with the PWS  Agreement,  the  "Agreements")  shall be
subject to the terms of this AAR  Agreement.  Capitalized  terms used herein but not defined  shall have the meanings  ascribed to them
in the PWS Agreement.

                                                       Assignment and Assumption

         Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and interest as in, to and under (a) the Assigned  Loans and (b) the  Agreements  with respect to the Assigned  Loans;  provided,
however,  that the Assignor is not  assigning to the Assignee any of its right,  title or interest,  in, to and under the PWS Agreement
with respect to any mortgage  loan other than the Assigned  Loans listed on the Assigned  Loan  Schedule.  Notwithstanding  anything to
the contrary  contained herein,  the Assignor  specifically  reserves and does not assign to the Assignee any right, title and interest
in, to or under the  representations  and  warranties  contained in Section 3.01 and Section 3.02 of the PWS Agreement and the Assignor
is retaining the right to enforce the  representations  and warranties set forth in those  sections  against the Company.  Except as is
otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or covenants to the Assignee and the Assignee
acknowledges  that the Assignor has no obligations  to the Assignee  under the terms of the PWS Agreement or otherwise  relating to the
transaction contemplated herein (including, but not limited to, any obligation to indemnify the Assignee).

                                               Representations, Warranties and Covenants

           Assignor warrants and represents to Assignee and Company as of the date hereof:

          Attached  hereto as  Attachment 2 are true and accurate  copies of the  Agreements  which  agreements  are in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;


                                                                12


--------------------------------------------------------------------------------



          Assignor is the lawful  owner of the Assigned  Loans with full right to transfer  the Assigned  Loans and any and all of its
interests,  rights and  obligations  under the PWS  Agreement  as they relate to the Assigned  Loans,  free and clear from any and all
claims and  encumbrances;  and upon the transfer of the Assigned  Loans to Assignee as  contemplated  herein and in the Mortgage  Loan
Purchase  Agreement  dated as of April 28, 2006 between the Assignor and Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
Assignee shall have good title to each and every  Assigned  Loan, as well as any and all of Assignee's  interests and rights under the
PWS Agreement as they relate to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

          There are no offsets,  counterclaims  or other  defenses  available to Company with respect to the Assigned Loans or the PWS
Agreement;

          Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

          Assignor is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its incorporation,
and has all requisite power and authority to acquire, own and sell the Assigned Loans;

          Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignor's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignor is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignor or its property is subject.  The execution,  delivery and performance by Assignor of this AAR Agreement and the  consummation
by it of the transactions  contemplated  hereby,  have been duly authorized by all necessary corporate action on the part of Assignor.
This AAR  Agreement  has been duly  executed and  delivered by Assignor  and,  upon the due  authorization,  execution and delivery by
Assignee and Company,  will constitute the valid and legally binding obligation of Assignor enforceable against Assignor in accordance
with its terms except as enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws
now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of equity  regardless  of whether
enforceability is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignor in  connection  with the  execution,  delivery or  performance  by Assignor of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

                                                                14


--------------------------------------------------------------------------------



          Neither  Assignor  nor anyone  acting on its behalf has offered,  transferred,  pledged,  sold or otherwise  disposed of the
Assigned Loans or any interest in the Assigned Loans, or solicited any offer to buy or accept a transfer,  pledge or other disposition
of the Assigned  Loans,  or any interest in the Assigned  Loans or otherwise  approached  or  negotiated  with respect to the Assigned
Loans,  or any  interest in the Assigned  Loans with any Person in any manner,  or made any general  solicitation  by means of general
advertising or in any other manner,  or taken any other action which would  constitute a distribution  of the Assigned Loans under the
Securities  Act of 1933,  as amended  (the "1933 Act") or which would  render the  disposition  of the  Assigned  Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto;

          The Assignor has received  from  Company,  and has  delivered to the  Assignee,  all  documents  required to be delivered to
Assignor by the  Company  prior to the date  hereof  pursuant to the PWS  Agreement  with  respect to the  Assigned  Loans and has not
received, and has not requested from the Company, any additional documents; and

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignor's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignor,  would  adversely  affect  Assignor's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignor's  ability to perform its  obligations  under this AAR
Agreement.

           Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

          Assignee is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  organization
and has all  requisite  power and  authority to hold the Assigned  Loans as trustee on behalf of the holders of the Bear Stearns ALT-A
Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

          Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions or
provisions of Assignee's  charter or by-laws or any legal  restriction,  or any material  agreement or instrument to which Assignee is
now a party or by which it is bound,  or result in the  violation of any law,  rule,  regulation,  order,  judgment or decree to which
Assignee or its property is subject.  The execution,  delivery and performance by Assignee of this AAR Agreement and the  consummation
by it of the transactions  contemplated hereby, have been duly authorized by all necessary corporate action on part of Assignee.  This
AAR Agreement has been duly  executed and  delivered by Assignee and, upon the due  authorization,  execution and delivery by Assignor
and Company,  will constitute the valid and legally binding obligation of Assignee enforceable against Assignee in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

                                                                15


--------------------------------------------------------------------------------



          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery or  performance  by Assignee of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

          There is no action, suit,  proceeding,  investigation or litigation pending or, to Assignee's knowledge,  threatened,  which
either in any instance or in the aggregate,  if determined  adversely to Assignee,  would  adversely  affect  Assignee's  execution or
delivery of, or the  enforceability  of, this AAR  Agreement,  or the  Assignee's  ability to perform its  obligations  under this AAR
Agreement; and

          Assignee  assumes for the benefit of each of the Assignor and the Company all of the rights of the  Purchaser  under the PWS
Agreement with respect to the Assigned Loans.

           Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

          Attached  hereto as Attachment 2 are true and accurate  copies of the  Agreements,  which  agreements  are in full force and
effect as of the date hereof and the provisions of which have not been waived,  amended or modified in any respect, nor has any notice
of termination been given thereunder;

          Company is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its  incorporation,
and has all  requisite  power and  authority to service the Assigned  Loans and  otherwise  to perform its  obligations  under the PWS
Agreement;

          Company has full corporate  power and authority to execute,  deliver and perform its obligations  under this AAR Agreement,
and to consummate the  transactions set forth herein.  The  consummation of the transactions  contemplated by this AAR Agreement is in
the ordinary  course of  Company's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
provisions of Company's charter or by-laws or any legal  restriction,  or any material agreement or instrument to which Company is now
a party or by which it is bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
or its property is subject.  The execution,  delivery and  performance by Company of this AAR Agreement and the  consummation by it of
the transactions  contemplated  hereby, have been duly authorized by all necessary  corporate action on the part of Company.  This AAR
Agreement  has been duly executed and delivered by Company,  and, upon the due  authorization,  execution and delivery by Assignor and
Assignee,  will constitute the valid and legally  binding  obligation of Company,  enforceable  against Company in accordance with its
terms except as  enforceability  may be limited by  bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now or
hereafter in effect relating to creditors' rights generally,  and by general principles of equity regardless of whether enforceability
is considered in a proceeding in equity or at law;

          No consent,  approval,  order or authorization of, or declaration,  filing or registration with, any governmental  entity is
required  to be  obtained  or made by Company  in  connection  with the  execution,  delivery  or  performance  by Company of this AAR
Agreement, or the consummation by it of the transactions contemplated hereby;

                                                                16


--------------------------------------------------------------------------------



          The Company shall establish a Custodial  Account and an Escrow Account under the PWS Agreement in favor of the Assignee with
respect to the Assigned Loans separate from the Custodial  Account and Escrow Account  previously  established under the PWS Agreement
in favor of Assignor;

          No event has occurred from the Closing Date to the date hereof which would render the  representations  and warranties as to
the related  Assigned Loans made by the Company in Sections 3.01 and 3.02 of the PWS Agreement to be untrue in any material  respect;
and

          Neither this AAR Agreement nor any certification,  statement, report or other agreement, document or instrument furnished or
to be furnished by the Company  pursuant to this AAR Agreement  contains or will contain any  materially  untrue  statement of fact or
omits or will omit to state a material fact necessary to make the statements contained therein not misleading.

           The Company hereby restates the  representations  and warranties set forth in Section 3.01(p) of the PWS Agreement as of the
   date hereof.

         Notwithstanding  anything to the contrary in the PWS Agreement,  the Company shall (or shall cause any Third-Party  Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings  pending against the Company,  or proceedings known
to be  contemplated  by  governmental  authorities  against the Company  which in the  judgment of the Company  would be, in each case,
material to purchasers of securities  backed by the Assigned Loans and (B) any  affiliations or  relationships of the type described in
Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and any of the above listed parties or other
parties  identified  in writing by the  Assignor or SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.

         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                                                                17


--------------------------------------------------------------------------------



                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:
                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

           Assignor  hereby agrees to indemnify and hold the Assignee (and its  successors  and assigns)  harmless  against any and all
   claims, losses, penalties, fines, forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
   Assignee  (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or  warranties of
   Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

                                                        Recognition of Assignee

           From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and acknowledges that the
   Assigned Loans are intended to be part of a REMIC or multiple  REMICs,  and will service the Assigned  Loans in accordance  with the
   PWS Agreement  (as modified by this AAR  Agreement).  It is the intention of Assignor,  Company and Assignee that this AAR Agreement
   shall be binding  upon and for the benefit of the  respective  successors  and assigns of the parties  hereto.  Neither  Company nor
   Assignor shall amend or agree to amend, modify,  waive, or otherwise alter any of the terms or provisions of the PWS Agreement which
   amendment,  modification, waiver or other alteration would in any way affect the Assigned Loans without the prior written consent of
   Assignee.

                                                                18


--------------------------------------------------------------------------------



           Notwithstanding  any term hereof to the contrary,  it is expressly  understood and agreed by the parties hereto that (a) the
   execution and delivery of this AAR Agreement by the Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear Stearns
   ALT-A Trust 2006-3, Mortgage Pass-Through Certificates,  Series 2006-3 pursuant to the Pooling and Servicing Agreement (the "Pooling
   and  Servicing  Agreement"),  dated as of April 1, 2006,  among SAMI II, the  Assignor,  the  Assignee,  Wells Fargo Bank,  National
   Association,  as master servicer (the "Master  Servicer") and as securities  administrator,  and not  individually,  (b) each of the
   representations,  undertakings  and  agreements  herein made on behalf of Bear Stearns  ALT-A Trust 2006-3 (the "Trust") is made and
   intended not as personal  representations,  undertakings  and  agreements of the Trustee but is made and intended for the purpose of
   binding only the Trust and (c) under no circumstances  shall the Trustee be personally liable for the payment of any indebtedness or
   expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any  obligation,  representation,  warranty  or
   covenant  made or  undertaken  by the  Assignee,  the Assignor or the Trust under this AAR  Agreement or made or  undertaken  by the
   Assignee,  the Assignor or the Trust under the Agreements or the Pooling and Servicing Agreement.  Any recourse against the Assignee
   in respect of any  obligations  it may have under or  pursuant  to the terms of this AAR  Agreement  shall be limited  solely to the
   assets it may hold as trustee for Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                     Modification of PWS Agreement

           The Company and Assignor hereby amend the PWS Agreement as follows

          The definition of Business Day is deleted in its entirety and replaced with the following:

                  Business  Day:  Any day other  than:  (i) a  Saturday  or Sunday,  or (ii) a legal  holiday in the States of
                  California,  Illinois,  New York,  Maryland  or  Minnesota,  or (iii) a day on which  banks in the States of
                  Illinois,  New York,  Maryland or Minnesota  are  authorized  or  obligated by law or executive  order to be
                  closed.

          The definition of Master Servicer is deleted in its entirety and replaced with the following:

                  Master Servicer:  Wells Fargo Bank, National Association.

          The last paragraph in Section 5.02 is deleted in its entirety and replaced with the following:

                                                                19


--------------------------------------------------------------------------------



                           In addition, not more than sixty (60) days after the end of each calendar year, the Company shall furnish
                  to each Person who was a Purchaser at any time during such calendar year an annual statement in accordance with the
                  requirements of applicable federal income tax law as to the aggregate of remittances for the applicable portion of
                  such year.

          Section 6.04(d) is deleted in its entirety and replaced with the following:

                           Failure  of the  Company  to timely  comply  with  this  Section  6.04  shall be deemed an Event of
                  Default,  automatically,  without notice and without any cure period,  notwithstanding  any provision of the
                  Agreement to the contrary,  unless otherwise agreed to by the Purchaser and the Person signing the Form 10-K
                  as set forth in 6.04(c),  and  Purchaser  may, in addition to whatever  rights the  Purchaser may have under
                  Sections  3.03 and 8.01 and at law or  equity  or to  damages,  including  injunctive  relief  and  specific
                  performance,  terminate all the rights and obligations of the Company under this Agreement and in and to the
                  Mortgage  Loans and the  proceeds  thereof  without  compensating  the Company for the same,  as provided in
                  Section  9.01.  Such  termination  shall  be  considered  with  cause  pursuant  to  Section  10.01  of this
                  Agreement.  This paragraph  shall  supersede any other provision in this Agreement or any other agreement to
                  the contrary.

          The last paragraph in Section 6.07 is deleted in its entirety and replaced with the following:

                           Failure of the Company to timely comply with this Section 6.07 (including with respect to the cure
                  timeframes required in this section) shall be deemed an Event of Default, automatically, without notice and without
                  any cure period, notwithstanding any provision of the Agreement to the contrary, unless otherwise agreed to by the
                  Purchaser and the Person signing the Form 10-K as described herein, and Purchaser may, in addition to whatever
                  rights the Purchaser may have under Sections 3.03 and 8.01 and at law or equity or to damages, including injunctive
                  relief and specific performance, terminate all the rights and obligations of the Company under this Agreement and in
                  and to the Mortgage Loans and the proceeds thereof without compensating the Company for the same, as provided in
                  Section 9.01.  Such termination shall be considered with cause pursuant to Section 10.01 of this Agreement.  This
                  paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

                                                             Miscellaneous

           All demands,  notices and  communications  related to the Assigned Loans,  the PWS Agreement and this AAR Agreement shall be
   in writing and shall be deemed to have been duly given if personally  delivered at or mailed by registered mail, postage prepaid, as
   follows:

                                                                20


--------------------------------------------------------------------------------



         In the case of Company:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Theresa Mann
                  Fax:  (630) 799-7964

                  With a copy to:
                  Mid America Bank, fsb
                  2650 Warrenville Road, Suite 500
                  Downers Grove, Illinois 60515
                  Attention:  Ann Ryan
                  Fax:  (630) 799-7964


         In the case of Assignor:
                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention:  Ralene Ruyle
                  Telecopier No.:  (972) 444-2810

         In the case of Assignee:
                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110
                  Attention: Maryellen Hunter
                  Telecopier No.: (617) 603-6401

         In the case of Master Servicer:
                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

           The Company hereby  acknowledges  that Wells Fargo Bank,  National  Association has been appointed as the master servicer of
   the Assigned Loans pursuant to the Pooling and Servicing  Agreement and therefor has the right to enforce certain obligations of the
   Company,  as they relate to the Assigned  Loans,  under the PWS Agreement.  The Company shall make all  distributions  under the PWS
   Agreement, as they relate to the Assigned Loans, to the Master Servicer by wire transfer of immediately available funds to:

                                                                21


--------------------------------------------------------------------------------



                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  FFC to: BSALTA 2006-3, Account # 50915000.

and the Company shall deliver all reports required to be delivered under the PWS Agreement, as they relate to the Assigned Loans, to
the Assignee at the address set forth in Section 8(c) herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3

                  A copy of all assessments, attestations, reports and certifications required to be delivered by the Servicer under
   this Agreement and the Servicing Agreement shall be delivered to the Master Servicer by the date(s) specified herein or therein,
   and where such documents are required to be addressed to any party, such addressees shall include the Master Servicer and the
   Master Servicer shall be entitled to rely on such documents

           Each party will pay any commissions it has incurred and the fees of its attorneys in connection with the  negotiations  for,
   documenting of and closing of the transactions contemplated by this AAR Agreement.

           This AAR Agreement shall be construed in accordance  with the laws of the State of New York,  without regard to conflicts of
   law principles (other than Section 5-1401 of the New York Obligations Law), and the obligations,  rights and remedies of the parties
   hereunder shall be determined in accordance with such laws.

           No term or provision of this AAR Agreement may be waived or modified  unless such waiver or  modification  is in writing and
   signed by the party against whom such waiver or modification is sought to be enforced.

           This AAR Agreement  shall inure to the benefit of the  successors and assigns of the parties  hereto.  Any entity into which
   Assignor,  Assignee or Company may be merged or  consolidated  shall,  without the requirement  for any further  writing,  be deemed
   Assignor, Assignee or Company, respectively, hereunder.

           This AAR Agreement  shall survive the  conveyance of the Assigned  Loans,  the assignment of the PWS Agreement to the extent
   of the Assigned Loans by Assignor to Assignee and the termination of the PWS Agreement.

           This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each  counterpart  shall be deemed to be
   an original and all such counterparts shall constitute one and the same instrument.

                                                                22


--------------------------------------------------------------------------------



           In the event that any provision of this AAR  Agreement  conflicts  with any  provision of the PWS Agreement  with respect to
   the Assigned Loans, the terms of this AAR Agreement shall control.




                                                                23


--------------------------------------------------------------------------------





         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:_______________________________________
Name:_____________________________________
Title:____________________________________

U.S. BANK NATIONAL ASSOCIATION, as
Trustee, the Assignee

By:_______________________________________
Name:_____________________________________
Title:____________________________________

MID AMERICA BANK, FSB,
Company

By:_______________________________________
Name:_____________________________________
Title:____________________________________



ACKNOWLEDGED AND AGREED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:__________________________________________________
Name:
Title:








--------------------------------------------------------------------------------








                                                             ATTACHMENT 1

                                                        ASSIGNED LOAN SCHEDULE


                                                       (Available upon request)








--------------------------------------------------------------------------------






                                                             ATTACHMENT 2

                                                              AGREEMENTS

                                                       (Available Upon Request)







--------------------------------------------------------------------------------




                                                                                                                EXHIBIT I-21
         ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage  Corporation (the "Assignor"),  U.S. Bank National  Association,  not in its individual capacity but solely as trustee for the
holders of Bear Stearns ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 (the  "Assignee")  and Morgan Stanley
Credit Corporation (the "Company").

         Whereas, pursuant to the Recognition Agreement dated as of April 1, 2006, between the Assignor and the Company (the
"Recognition Agreement"), the Company has agreed to service certain residential mortgage loans (the "Assigned Loans") listed on
Attachment 1 annexed hereto (the "Assigned Loan Schedule") for the Assignor as owner of the Assigned Loans, in accordance with the
terms and conditions of that certain Purchase, Warranties and Servicing Agreement, dated as of June 26, 2002, between the Company and
EMC (as successor in interest to E*Trade Bank), as amended by Amendment Number 1 to the Purchase, Warranties and Servicing Agreement,
dated as of April 28, 2006, and as modified in the Recognition Agreement (as amended and modified, the "PWS Agreement");

         In consideration of the mutual promises contained herein the parties hereto agree that the Assigned Loans now serviced by
the Company for Assignor and its successors and assigns pursuant to the Recognition Agreement and the Assignor's right, title and
interest to and under the Recognition Agreement and the PWS Agreement, shall be subject to the terms of this AAR Agreement.
Capitalized terms used herein but not defined shall have the meanings ascribed to them in the PWS Agreement.

Assignment and Assumption

         2.       Subject to the following sentence,  Assignor hereby grants, transfers and assigns to Assignee all of the right, title
and interest of Assignor in the Assigned Loans and, as they relate to the Assigned Loans,  all of its right,  title and interest in, to
and under the  Recognition  Agreement and the PWS  Agreement.  The parties  acknowledge  that Assignee is not  purchasing the servicing
rights in connection with the Assigned Loans (the "Servicing  Rights"),  which Servicing Rights have been retained by the Company,  and
that the Assignee  does not hereby  acquire any title to or  ownership of the  Servicing  Rights with respect to such  Assigned  Loans.
Assignor  specifically  reserves  and does not assign to Assignee any right,  title and  interest  in, to or under any  mortgage  loans
subject to the Recognition Agreement and the PWS Agreement other than those set forth on Attachment 1.

         3.       Simultaneously  with the execution of this AAR  Agreement,  Bear Stearns ALT-A Trust 2006-3 shall pay to Assignor the
"Purchase  Price" as set forth in the commitment  letter  agreement,  dated April 28, 2006,  between  Assignee (as trustee on behalf of
Bear Stearns  ALT-A Trust  2006-3) and  Assignor.  Bear Stearns  ALT-A Trust  2006-3 shall pay the Purchase  Price by wire  transfer of
immediately  available funds to the account  specified by Assignor.  Bear Stearns ALT-A Trust 2006-3 shall be entitled to all scheduled
payments due on the Assigned  Loans after April 1, 2006 (the "Cut off Date") and all  unscheduled  payments or other  proceeds or other
recoveries on the Assigned Loans received on and after the Cut off Date.



--------------------------------------------------------------------------------



Representations, Warranties and Covenants

         4.       Assignor warrants and represents to, and covenants with Assignee and Company as of the date hereof:

                  a.       Attached hereto as Attachment 2 and Attachment 3 are true and accurate copies of the PWS Agreement,  each of
                           which is in full force and effect as of the date hereof and the  provisions  of which have not been  waived,
                           amended or modified in any respect, nor has any notice of termination been given thereunder;

                  b.       Assignor was the lawful owner of the Assigned  Loans with full right to transfer the Assigned  Loans and any
                           and all of its interests,  rights and obligations  under the Recognition  Agreement and the PWS Agreement as
                           they relate to the Assigned Loans, free and clear of any and all liens,  claims and  encumbrances;  and upon
                           the transfer of the Assigned  Loans to Assignee as  contemplated  herein and in the Mortgage  Loan  Purchase
                           Agreement  (the  "MLPA")  dated as of April 28, 2006  between the Assignor  and  Structured  Asset  Mortgage
                           Investments II Inc. ("SAMI II"),  Assignee shall have good title to each and every Assigned Loan, as well as
                           any and all of Assignor's  interests,  rights and obligations  under the  Recognition  Agreement and the PWS
                           Agreement  as  they  relate  to the  Assigned  Loans,  free  and  clear  of any and all  liens,  claims  and
                           encumbrances;

                  c.       Assignor has not received notice of, and has no knowledge of, any offsets,  counterclaims  or other defenses
                           available to Company that are being  asserted as of April 1, 2006 with  respect to the Assigned  Loans,  the
                           Recognition Agreement or the PWS Agreement;

                  d.       Assignor has not waived or agreed to any amendment or other  modification  of, the Recognition  Agreement or
                           the PWS  Agreement.  Assignor has no knowledge of, and has not received  notice of, any waivers under or any
                           amendments  or other  modifications  of, or  assignment  of rights or  obligations  under,  the  Recognition
                           Agreement or the PWS Agreement;

                  e.       Assignor is duly organized,  validly existing and in good standing under the laws of the jurisdiction of its
                           incorporation, and has all requisite power and authority to acquire, own and sell the Assigned Loans;



--------------------------------------------------------------------------------




                  f.       Assignor has full corporate power and authority to execute,  deliver and perform its obligations  under this
                           AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the transactions
                           contemplated  by this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict
                           with, or result in a breach of, any of the terms,  conditions or provisions of Assignor's charter or by-laws
                           or any legal  restriction,  or any material  agreement or instrument to which  Assignor is now a party or by
                           which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to
                           which Assignor or its property is subject.  The execution,  delivery and performance by Assignor of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly authorized by
                           all  necessary  corporate  action on the part of Assignor.  This AAR  Agreement  has been duly  executed and
                           delivered by Assignor and, upon the due authorization,  execution and delivery by Assignee and Company, will
                           constitute the valid and legally binding obligation of Assignor  enforceable  against Assignor in accordance
                           with  its  terms  except  as  enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally,  and by
                           general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity
                           or at law;

                  g.       No material consent,  approval, order or authorization of, or declaration,  filing or registration with, any
                           governmental  entity is  required to be obtained  or made by  Assignor  in  connection  with the  execution,
                           delivery or performance by Assignor of this AAR Agreement,  or the  consummation  by it of the  transactions
                           contemplated  hereby.  Neither Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,
                           sold or otherwise  disposed of the Assigned  Loans or any interest in the Assigned  Loans,  or solicited any
                           offer to buy or accept a transfer,  pledge or other  disposition of the Assigned  Loans,  or any interest in
                           the Assigned  Loans,  or otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any
                           interest in the Assigned Loans, with any Person in any manner, or made any general  solicitation by means of
                           general  advertising or in any other manner, or taken any other action which would constitute a distribution
                           of the Assigned  Loans under the  Securities  Act of 1933, as amended (the "1933 Act") or which would render
                           the  disposition  of the  Assigned  Loans a violation  of Section 5 of the 1933 Act or require  registration
                           pursuant thereto;

                  h.       Assignor has received from Company,  and has delivered to Assignee,  all documents  required to be delivered
                           to Assignor by Company prior to the date hereof pursuant to the Recognition Agreement and the PWS Agreement;



--------------------------------------------------------------------------------



                  i.       No event has occurred from the dates on which the Assigned  Loans were purchased by Assignor from Company to
                           the date hereof which would render the  representations  and warranties  made by Company  contained  therein
                           with respect to such Assigned Loans to be untrue in any material respect;

                  j.       As of the date hereof,  the  representations  and  warranties  contained in Attachment 4 hereto are true and
                           correct in all material respects;

                  k.       Assignor  represents  and warrants to Assignee that each  Assigned  Loan being sold to Assignee  pursuant to
                           this AAR was  purchased by Assignor  pursuant to the PWS  Agreement  referenced  herein and not purchased by
                           Assignor pursuant to any other agreement which has not been assigned to Assignee hereunder; and

                  l.       Assignor  shall  execute and deliver all documents  necessary to be delivered by Assignor to effectuate  the
                           recognition of Assignee as beneficiary under the Surety Bond.

         5.       Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

                  a.       Assignee is a national banking  association duly organized,  validly existing and in good standing under the
                           laws of the United States of America and has all requisite power and authority to acquire,  own and purchase
                           the  Assigned  Loans on behalf of the holders of Bear  Stearns  ALT-A Trust  2006-3,  Mortgage-Pass  Through
                           Certificates, Series 2006-3;

                  b.       Assignee has full corporate power and authority to execute,  deliver and perform its obligations  under this
                           AAR Agreement,  and to consummate the  transactions  set forth herein.  The consummation of the transactions
                           contemplated  by this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict
                           with, or result in a breach of, any of the terms,  conditions or provisions of Assignee's charter or by laws
                           or any legal  restriction,  or any material  agreement or instrument to which  Assignee is now a party or by
                           which it is bound,  or result in the violation of any law, rule,  regulation,  order,  judgment or decree to
                           which Assignee or its property is subject.  The execution,  delivery and performance by Assignee of this AAR
                           Agreement and the consummation by it of the transactions  contemplated  hereby, have been duly authorized by
                           all  necessary  corporate  action on the part of Assignee.  This AAR  Agreement  has been duly  executed and
                           delivered by Assignee and, upon the due authorization,  execution and delivery by Assignor and Company, will
                           constitute the valid and legally binding obligation of Assignee  enforceable  against Assignee in accordance
                           with  its  terms  except  as  enforceability  may be  limited  by  bankruptcy,  reorganization,  insolvency,
                           moratorium or other similar laws now or hereafter in effect relating to creditors' rights generally,  and by
                           general  principles of equity  regardless of whether  enforceability is considered in a proceeding in equity
                           or at law;



--------------------------------------------------------------------------------



                  c.       No material consent,  approval, order or authorization of, or declaration,  filing or registration with, any
                           governmental  entity is  required to be obtained  or made by  Assignee  in  connection  with the  execution,
                           delivery or performance by Assignee of this AAR Agreement,  or the  consummation  by it of the  transactions
                           contemplated hereby;

                  d.       There is no action,  suit,  proceeding,  investigation  or litigation  pending or, to Assignee's  knowledge,
                           threatened,  which either in any instance or in the aggregate,  if determined  adversely to Assignee,  would
                           adversely affect Assignee's  execution or delivery of, or the enforceability of, this AAR Agreement,  or the
                           Assignee's ability to perform its obligation under this AAR Agreement;

                  e.       From and after the date  hereof,  Assignee  assumes for the  benefit of each of Assignor  and Company all of
                           Assignor's rights as "Purchaser" thereunder, but solely with respect to such Assigned Loans;


         6.       Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

a.       Attached  hereto as  Attachment 2 and  Attachment  3 are true and accurate  copies of the  Recognition  Agreement  and the PWS
                      Agreement,  each of which is in full force and effect as of the date hereof and the  provisions of which have not
                      been waived, amended or modified in any respect, nor has any notice of termination been given thereunder;

b.       Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                      and has all  requisite  power  and  authority  to  service  the  Assigned  Loans and  otherwise  to  perform  its
                      obligations under the Recognition Agreement and the PWS Agreement;

c.       Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                      to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by this AAR
                      Agreement is in the ordinary  course of Company's  business and will not conflict with, or result in a breach of,
                      any of the terms,  conditions  or  provisions of Company's  charter or by laws or any legal  restriction,  or any
                      material  provision of any agreement or  instrument  to which Company is now a party or by which it is bound,  or
                      result in the material  violation of any law,  rule,  regulation,  order,  judgment or decree to which Company or
                      its  property is subject.  The  execution,  delivery and  performance  by Company of this AAR  Agreement  and the
                      consummation  by it of the  transactions  contemplated  hereby,  have  been  duly  authorized  by  all  necessary
                      corporate  action on the part of Company.  This AAR  Agreement  has been duly  executed and delivered by Company,
                      and, upon the due authorization,  execution and delivery by Assignor and Assignee,  will constitute the valid and
                      legally  binding  obligation  of Company,  enforceable  against  Company in  accordance  with its terms except as
                      enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar laws now
                      or hereafter in effect relating to creditors'  rights generally,  and by general  principles of equity regardless
                      of whether enforceability is considered in a proceeding in equity or at law;



--------------------------------------------------------------------------------



d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                      required to be  obtained  or made by  Assignee in  connection  with the  execution,  delivery or  performance  by
                      Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

e.       Company  shall  establish a Custodial  Account  and, if  applicable,  an Escrow  Account  under the PWS  Agreement in favor of
                      Assignee with respect to the Assigned  Loans  separate from the Custodial  Accounts and, if required,  the Escrow
                      Accounts, previously established thereunder in favor of Assignor;

f.       Pursuant to Section 11.17 of the PWS  Agreement,  Company shall execute a letter in the form of Attachment 5 annexed hereto on
                      the Reconstitution  Date in which the Company shall restate the  representations  and warranties set forth in the
                      PWS Agreement as of such  Reconstitution  Date, subject to the limitations  contained in Section 11.17 of the PWS
                      Agreement; and

                  g. Company  shall take all actions  necessary to cause the Surety Bond Insurer  under the PWS  Agreement to recognize
                  Assignee,  and any of Assignee's  successor and assigns,  as a beneficiary  under the Surety Bond and any  applicable
                  documents.

         6.       The Company hereby restates the representations and warranties set forth in Section 3.01(m) of the PWS Agreement as
of the date hereof.

         Notwithstanding  anything to the contrary in the PWS Agreement,  the Company shall (or shall cause any Third-Party  Originator
to) (i) immediately notify Assignor and SAMI II in writing of (A) legal proceedings  pending against the Company,  or proceedings known
to be  contemplated  by  governmental  authorities  against the Company  which in the  judgment of the Company  would be, in each case,
material to purchasers of securities  backed by the Assigned  Loans,  (B) any  affiliations or  relationships  of the type described in
Item 1119(b) of Regulation AB that develop  following the date hereof  between the Company and any of the above listed parties or other
parties  identified  in writing by the  Assignor or SAMI II with  respect to the  Securitization  Transaction  and (ii)  provide to the
Assignor and SAMI II a description of such proceedings, affiliations or relationships.



--------------------------------------------------------------------------------



         Each  notice/update  regarding  Regulation  AB  should  be sent to the  Assignor  by  e-mail  to  regABnotifications@bear.com.
Additionally, all such notifications, other than those pursuant to (i)(A) above, should be sent to:

                           EMC Mortgage Corporation
                           Two Mac Arthur Ridge
                           909 Hidden Ridge Drive, Suite 200
                           Irving, TX  75038
                           Attention:  Associate General Counsel for Loan Administration
                           Facsimile:  (972) 831-2555

                           with copies to:

                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751

                           Notifications pursuant to (i)(A) above should be sent to:

                           EMC Mortgage Corporation
                           2780 Lake Vista Drive
                           Lewisville, TX  75067-3884
                           Attention:  Conduit Seller Approval Dept.
                           Facsimile:  (214) 626-3751
                           Email:  sellerapproval@bear.com

                           with a copy to:



--------------------------------------------------------------------------------



                           Bear, Stearns & Co. Inc.
                           383 Madison Avenue, 3rd Floor
                           New York, NY  10179
                           Attention:  Global Credit Administration
                           Facsimile:  (212) 272-6564

Remedies for Breach of Assignor's Representations and Warranties; Indemnification

         7.       It is hereby understood and agreed that the  representations  and warranties of Assignor  contained herein (including
the representations and warranties contained in Attachment 4 shall survive the delivery of the Assigned Loans by Assignor to Assignee.

         8.       Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees and expenses
that Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

Recognition of Assignee

         9.       From and after the date hereof,  Company shall recognize Assignee as owner of the Assigned Loans and will service the
Assigned  Loans for  Assignee as if Assignee  and Company had entered  into a separate  servicing  agreement  for the  servicing of the
Assigned  Loans in the form of the PWS  Agreement,  as  modified  herein,  the terms of which  are  incorporated  herein by  reference.
Notwithstanding  anything to the contrary  contained  herein or in the  Agreement,  Company  acknowledges  that the Assigned  Loans may
become part of a REMIC or multiple  REMICS and, if that occurs,  hereby  agrees that in no event will it service the Assigned  Loans in
a manner  that  would (i)  cause  any REMIC to fail to  qualify  as a REMIC or (ii)  result in the  imposition  of a tax upon any REMIC
(including  but not  limited  to the tax on  prohibited  transactions  as  defined  in  Section  860F(a)(2)  of the Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this
AAR  Agreement  shall be binding  upon and for the benefit of the  respective  successors  and assigns of the parties  hereto.  Neither
Company nor  Assignor  shall amend or agree to amend,  modify,  waiver or  otherwise  alter any of the terms or  provisions  of the PWS
Agreement  which  amendment,  modification,  waiver or other  alteration  would in any way affect the Assigned  Loans without the prior
written consent of Assignee.

                  Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(i) this AAR Agreement is  acknowledged  and accepted by the Assignee not  individually  or  personally  but solely as Assignee for the
Trust in the exercise of the powers and authority  conferred and vested in it under the Pooling and Servicing  Agreement  (the "Pooling
Agreement"),  dated as of April 1, 2006, among SAMI II, the Assignor, the Assignee,  Wells Fargo Bank, National Association,  as master
servicer (the "Master  Servicer")  and as securities  administrator,  (ii) each of the  representations,  undertakings  and  agreements
herein made on behalf of the Trust is made and intended not as personal  representations,  undertakings  and agreements of the Assignee
but is made and intended for the purpose of binding only the Trust and (iii) under no  circumstances  shall the Assignee be  personally
liable for the  payment of any  indebtedness  or  expenses  of the  Assignee or the Trust or be liable for the breach or failure of any
obligation,  representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the Trust under the Servicing
Agreement or the Pooling  Agreement.  Any recourse  against the Assignee in respect of any obligations it may have under or pursuant to
the terms of this AAR  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear  Stearns  ALT-A  Trust  2006-3,
Mortgage Pass-Through Certificates, Series 2006-3.



--------------------------------------------------------------------------------



Assignment of Assigned Loans and PWS Agreement (to the extent of the Assigned Loans to SAMI II and Trustee)

         10.      The parties  hereto  acknowledge  that  Assignor is  acquiring  the Assigned  Loans for the purpose of assigning  the
Assigned  Loans to SAMI II on April 28, 2006  pursuant to the MLPA.  Company  hereby  acknowledges  and consents to the  assignment  by
Assignor to SAMI II of all of Assignor's  rights against the Company  pursuant to this AAR Agreement and to the enforcement or exercise
of any right or remedy against the Company  pursuant to this AAR Agreement by Assignor.  Such  enforcement of a right or remedy by SAMI
II  shall  have the  same  force  and  effect  as if the  right  or  remedy  had been  enforced  or  exercised  by  Assignor  directly.
Notwithstanding  anything in this AAR Agreement to the contrary,  Assignor  acknowledges and agrees that the assignment of the Assigned
Loans  effected by this AAR Agreement is not  conditional  upon Assignor 's subsequent  assignment of the Assigned Loans to SAMI II, as
purchaser.

         11.      The parties  hereto  acknowledge  that SAMI II will  acquire the  Assigned  Loans for the purpose of  assigning  such
Assigned  Loans to the Trustee on behalf of the Trust Fund,  for the benefit of the  Certificateholders  on April 28, 2006  pursuant to
the Pooling Agreement.  Assignor and Company hereby  acknowledge and consent to the assignment by SAMI II to the Trustee,  on behalf of
the Trust Fund of all of SAMI II's rights against  Assignor and Company  pursuant to the MLPA and to the enforcement or exercise of any
right or remedy against Assignor or Company  pursuant to the MLPA by SAMI II. Such enforcement of a right or remedy by the Trustee,  on
behalf of the Trust  Fund,  shall have the same force and effect as if the right or remedy had been  enforced or  exercised  by SAMI II
directly.  Notwithstanding anything in this AAR Agreement to the contrary,  Assignee acknowledges and agrees that the assignment of the
Assigned  Loans  effected by this AAR Agreement is not  conditional  upon SAMI's  subsequent  assignment  of the Assigned  Loans to the
Trustee on behalf of the Trust Fund.

Miscellaneous

         12.      All demands,  notices and communications related to the Assigned Loans, the Recognition Agreement,  the PWS Agreement
and this AAR  Agreement  shall be in  writing  and  shall be  deemed  to have been  duly  given if  personally  delivered  or mailed by
registered mail, postage prepaid, as follows:



--------------------------------------------------------------------------------



                  a.       In the case of Company,

                  Morgan Stanley Credit Corporation
                  2500 Lake Cook Road
                  Riverwoods, Illinois 60015
                  Attention: Vice President, Secondary Marketing
                  Telecopier No.: (224) 405-4733

                  with a copy to:

                  Morgan Stanley Credit Corporation
                  2500 Lake Cook Road
                  Riverwoods, Illinois 60015
                  Attention: Law Division
                  Telecopier No.: (224) 405-3555


                  b.       In the case of Assignor,

                  EMC Mortgage Corporation
                  Mac Arthur Ridge II
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention: Ms. Ralene Ruyle
                  Telecopier No.: (972) 444 2810

                  with a copy to:

                  Bear Stearns Mortgage Capital Corporation




--------------------------------------------------------------------------------




                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Michelle Sterling
                  Telecopier No.: (212) 272 5591

                  c.       In the case of Assignee,

                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110
                  Attention: Maryellen Hunter
                  Telecopier No.: (617) 603-640

         13.      Each party will pay any  commissions it has incurred and the reasonable  fees of its attorneys in connection with the
negotiations for, documenting of and closing of the transactions contemplated by this AAR Agreement.



--------------------------------------------------------------------------------



         14.      This AAR  Agreement  shall be  construed  in  accordance  with the laws of the State of New York,  without  regard to
conflicts of law principles,  and the obligations,  rights and remedies of the parties hereunder shall be determined in accordance with
such laws.

         15.      No term or  provision  of this AAR  Agreement  may be waived or modified  unless such  waiver or  modification  is in
writing and signed by the party against whom such waiver or modification is sought to be enforced.

         16.      This AAR Agreement  shall inure to the benefit of the successors and assigns of the parties  hereto.  Any entity into
which Assignor,  Assignee or Company may be merged or consolidated  shall,  without the requirement for any further writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

         17.      This AAR Agreement shall survive the  conveyances of the Assigned Loans as  contemplated  in this AAR Agreement,  the
MLPA and the Pooling  Agreement,  the assignment of the PWS Agreement or the Recognition  Agreement to the extent of the Assigned Loans
by Assignor to Assignee,  the  assignment  of the PWS  Agreement or the  Recognition  Agreement to the extent of the Assigned  Loans by
Assignee to SAMI II, and the assignment of the PWS Agreement or the  Recognition  Agreement to the extent of the Assigned Loans by SAMI
II to the Trustee.

         18.      This AAR Agreement may be executed simultaneously in any number of counterparts.  Each counterpart shall be deemed to
be an original and all such counterparts shall constitute one and the same instrument.

         19.      In the event that any  provision of this AAR  Agreement  conflicts  with any  provision  of the PWS  Agreement or the
Recognition Agreement with respect to the Assigned Loans, the terms of this AAR Agreement shall control.

         20.      The Company  hereby  acknowledges  that Wells Fargo  Bank,  National  Association  has been  appointed  as the Master
Servicer  of the  Assigned  Loans  pursuant to the Pooling  Agreement  and  therefor  has the right to enforce all  obligations  of the
Company,  as they relate to the  Assigned  Loans,  under the  Agreements  and this AAR  Agreement.  Such rights will  include,  without
limitation,  the right to terminate the Servicer under the Servicing  Agreement upon the occurrence of an event of default  thereunder,
the right to receive  all  remittances  required to be made by the Company  under the PWS  Agreement,  the right to receive all monthly
reports and other data required to be delivered by the Company under the PWS  Agreement,  the right to examine the books and records of
the Company,  indemnification  rights,  and the right to exercise  certain rights of consent and approval  relating to actions taken by
the Company.  The Company  shall make all  distributions  under the  Agreements,  as they relate to the Assigned  Loans,  to the Master
Servicer by wire transfer of immediately available funds to:



--------------------------------------------------------------------------------



                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

and the Company shall deliver all reports  required to be delivered under the Agreements,  as they relate to the Assigned Loans, to the
Assignee at the address set forth in Section 11c herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380

         21.      For purposes of this AAR Agreement,  Wells Fargo Bank, National  Association and its successor and assigns, as Master
Servicer, shall be considered a third party beneficiary to this AAR Agreement as if it were a direct party to thereto.


         [SIGNATURES COMMENCE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor

By:_________________________________________
Name:
Title:


U.S. BANK NATIONAL ASSOCIATION, as Trustee
Assignee

By:________________________________________
Name:
Title:


MORGAN STANLEY
CREDIT CORPORATION
Company

By:________________________________________
Name:
Title:


ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION

By:________________________________________
Name:
Title:





--------------------------------------------------------------------------------




                                                    ATTACHMENT l

                                               ASSIGNED LOAN SCHEDULE






--------------------------------------------------------------------------------




                                                    ATTACHMENT 2

                                    PURCHASE, WARRANTIES AND SERVICING AGREEMENT





--------------------------------------------------------------------------------




                                                    ATTACHMENT 3

                                                RECOGNITION AGREEMENT





--------------------------------------------------------------------------------




                                                             ATTACHMENT 4

                                       ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE ASSIGNOR

         In addition to the  representations  and  warranties  made by the Company in the PWS  Agreement,  the Assignor  shall make the
following  representations  and warranties  with respect to the Assigned Loans as of the date of purchase by the Assignee (the "Closing
Date"):

         1.       Delinquency.  All of the  Mortgage  Loans  have an  interest  paid-to  date of  [________]  with a next  due  date of
[________].

         2.       No Fraud.  No error, omission, misrepresentation, negligence or fraud in respect of such Mortgage Loan has taken
place on the part of any Person in connection with the origination and, to the best of the Assignor's knowledge, in connection with
servicing of such Mortgage Loan;

         3.        Title Insurance.  The title insurance policy issued in connection with each Mortgage Loan insures its successors
and assigns against any loss by reason of the invalidity or unenforceability of the lien resulting from the provisions of such
Mortgage providing for adjustment to the applicable note rate and Monthly Payment.

         4.       No Defaults.  No Mortgage Loan constitutes a refinancing of a prior defaulted mortgage loan; neither the
Mortgagor(s) nor any Affiliate of the Mortgagor(s) with respect to such Mortgage Loan is the subject of an insolvency proceeding.

         5.       Prepayment Penalty.  Except as noted otherwise on the Mortgage Loan Schedule, such Mortgage Loan is not subject to
any prepayment penalty.

         6.         No Environmental Hazards.  As of the date of origination of such Mortgage Loan and as of the date hereof, the
Company had no actual knowledge of the presence of any hazardous substances or other environmental hazards, on, in, or that could
affect the Mortgaged Property related to any Mortgage Loan.

         7.       Disclosure Materials.  The related Mortgagor has received all disclosure materials required by applicable law with
respect to the making of conventional mortgage loans and has executed a written acknowledgment to such effect, which acknowledgment
is contained in the Mortgage File.

         8.       No Trade In or Exchange.  Such Mortgage Loan was not made in connection with (a) the construction or rehabilitation
of a Mortgaged Property or (b) facilitating the sale or exchange of an REO Property.

         9.       Acceptable Investment.  To the best of the Assignor's knowledge, there is no circumstance or condition with respect
to the related Mortgage File, Mortgage, Mortgaged Property, Mortgagor or Mortgagor's credit standing that can reasonably be expected
to cause private institutional investors to regard such Mortgage Loan as an unacceptable investment, cause such Mortgage Loan to
become delinquent, or adversely affect the value or marketability of such Mortgage Loan.



--------------------------------------------------------------------------------



         10.      Insurance Policies.  To the best of the Assignor's knowledge, no action, error, omission, misrepresentation,
negligence, fraud or similar occurrence in respect of such Mortgage Loan has taken place on the part of any Person (including the
related Mortgagor, any appraiser, any builder or developer or any party involved in the origination of such Mortgage Loan or in the
application for any insurance relating to such Mortgage Loan) that might result in a failure or impairment of full and timely
coverage under any insurance policy required to be obtained for such Mortgage Loan.

         11.      Individual Mortgagors.  Such Mortgage Loan at origination had, and as of the Closing Date has, a Mortgagor who
was/is an individual or a living trust that met/meets the requirements of the FNMA Guide.

         12.      Use of Mortgaged Property. With regard to the Mortgage Loans, to the best of Assignor's knowledge, no Mortgaged
Property (and no portion of a Mortgaged Property) is being used for commercial purposes.

Company shall not be liable for a breach of any of the representations and warranties made by Assignor in this Attachment 3.  Such
liability shall be the sole responsibility of the Assignor.







--------------------------------------------------------------------------------





                                                          ATTACHMENT 5

                                                     FORM OF BRINGDOWN LETTER

                                                        Bring Down Letter

                                                  EMC Mortgage Corporation
                                                     Mac Arthur Ridge II
                                              909 Hidden Ridge Drive, Suite 200
                                                     Irving, Texas 75038

                                                                         April 28, 2006
Morgan Stanley  Credit Corporation
2500 Lake Cook Road
Riverwoods, Illinois 60015
Attention: Vice President, Secondary Marketing


                              Re:   Purchase, Warranties and Servicing Agreement, dated as of
                                    June 26, 2002

Ladies and Gentlemen:

         Reference is made to Section 11.17 of the Purchase,  Warranties and Servicing Agreement  Agreement,  dated as of June 26, 2002
(the  "Agreement"),  between  E*TRADE Bank and Morgan  Stanley  Credit  Corporation.  Capitalized  terms used herein and not  otherwise
defined have the meanings set forth in the Agreement.

         Pursuant to such Section 11.17, we hereby notify you that the  representations  and warranties set forth in the Agreement with
respect to the  Mortgage  Loans  identified  on Exhibit A hereto are being made by you as of April 28,  2006 (the  "Bring-Down  Date"),
subject to the limitations contained in Section 11.17 of the PWS Agreement.

         This letter  evidences your obligation to make the  representations  and warranties set forth in the Agreement with respect to
the Mortgage  Loans  identified on Exhibit A hereto as of the Bring-Down  Date.  Reference is made to Section 3.03 of the Agreement for
the  procedures  to be followed by the parties to the  Agreement  in the event of any breach of a  representation  and warranty and the
remedies therefore.





                                                      [signature page to follow]



--------------------------------------------------------------------------------




                                                              Very truly yours,

                                                              EMC MORTGAGE CORPORATION



                                                              By:  ____________________
                                                              Name:
                                                              Title:



ACKNOWLEDGED AND AGREED:

MORGAN STANLEY
CREDIT CORPORATION

By:  ____________________
Name:
Title:







--------------------------------------------------------------------------------









                                                                                                                 EXHIBIT I-22
                                            ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

         This is an Assignment,  Assumption and  Recognition  Agreement  (this "AAR  Agreement")  made as of April 28, 2006,  among EMC
Mortgage  Corporation (the "Assignor"),  U.S. Bank National  Association,  not in its individual capacity but solely as trustee for the
holders of Bear  Stearns  ALT-A Trust  2006-3,  Mortgage  Pass-Through  Certificates,  Series  2006-3 (the  "Assignee"),  PHH  Mortgage
Corporation  (formerly known as Cendant Mortgage  Corporation) (the "Company") and Bishop's Gate Residential  Mortgage Trust ("Bishop's
Gate").

         Whereas,  pursuant  to the  Recognition  Agreement  dated as of April 1,  2006  between  the  Assignor  and the  Company  (the
"Recognition  Agreement"),  the Company has agreed to service  certain  residential  mortgage  loans (the  "Assigned  Loans") listed on
Attachment 1 annexed hereto (the "Assigned Loan  Schedule")  for the Assignor as owner of the Assigned  Loans,  in accordance  with the
terms and  conditions of the Mortgage Loan Flow  Purchase,  Sale and Servicing  Agreement,  dated as of April 26, 2001 (the  "Servicing
Agreement") among the Company, Bishop's Gate Residential Mortgage Trust and EMC Mortgage Corporation; and

         In  consideration  of the mutual  promises  contained  herein the parties hereto agree that the Assigned Loans now serviced by
Company for Assignor  and its  successors  and assigns  pursuant to the  Recognition  Agreement  and the  Assignor's  right,  title and
interest to and under the Recognition  Agreement,  shall be subject to the terms of this AAR Agreement.  Capitalized  terms used herein
but not defined shall have the meanings ascribed to them in the Servicing Agreement.

         Assignment and Assumption

23.      Assignor  hereby  grants,  transfers and assigns to Assignee all of the right,  title and interest of Assignor in the Assigned
Loans and, as they relate to the Assigned  Loans,  all of its right,  title and interest  in, to and under the  Recognition  Agreement.
Notwithstanding  anything to the contrary contained herein, the Assignor  specifically reserves and does not assign to the Assignee any
right,  title and  interest  in, to or under the  representations  and  warranties  contained  in Sections  3.01,  3.02 and 3.03 of the
Servicing  Agreement and the Assignor is retaining the right to enforce the  representations and warranties set forth in those sections
against the Company.  Assignor  specifically  reserves  and does not assign to Assignee  any right,  title and interest in, to or under
any Mortgage Loans subject to the Recognition Agreement other than those set forth on Attachment 1.

         Representations, Warranties and Covenants

24.      Assignor warrants and represents to Assignee and Company as of the date hereof:

a.       Attached  hereto as Attachment 2 is a true and accurate copy of the  Recognition  Agreement,  which agreement is in full force
                           and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in
                           any respect, nor has any notice of termination been given thereunder;



--------------------------------------------------------------------------------



b.       Assignor  was the lawful owner of the  Assigned  Loans with full right to transfer  the Assigned  Loans and any and all of its
                           interests,  rights and  obligations  under the  Recognition  Agreement as they relate to the Assigned Loans,
                           free and clear from any and all claims and  encumbrances;  and upon the  transfer of the  Assigned  Loans to
                           Assignee as contemplated herein,  Assignee shall have good title to each and every Assigned Loan, as well as
                           any and all of Assignee's  interests,  rights and obligations under the Recognition Agreement as they relate
                           to the Assigned Loans, free and clear of any and all liens, claims and encumbrances;

c.       There are no  offsets,  counterclaims  or other  defenses  available  to Company  with  respect to the  Assigned  Loans or the
                           Recognition Agreement;

d.       Assignor has no knowledge of, and has not received notice of, any waivers under, or any modification of, any Assigned Loan;

e.       Assignor is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of its  incorporation,
                           and has all requisite power and authority to acquire, own and sell the Assigned Loans;

f.       Assignor has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignor's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignor's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignor is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignor
                           or its property is subject.  The execution,  delivery and  performance by Assignor of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignor.  This AAR  Agreement has been duly executed and delivered by Assignor
                           and, upon the due authorization,  execution and delivery by Assignee and Company,  will constitute the valid
                           and legally binding obligation of Assignor  enforceable against Assignor in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignor in connection  with the  execution,  delivery or  performance by
                           Assignor of this AAR Agreement,  or the consummation by it of the transactions  contemplated hereby. Neither
                           Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,  sold or otherwise disposed of
                           the  Assigned  Loans or any  interest  in the  Assigned  Loans,  or  solicited  any offer to buy or accept a
                           transfer,  pledge or other  disposition  of the Assigned  Loans,  or any  interest in the Assigned  Loans or
                           otherwise  approached  or  negotiated  with respect to the Assigned  Loans,  or any interest in the Assigned
                           Loans with any Person in any manner, or made any general  solicitation by means of general advertising or in
                           any other manner,  or taken any other action which would  constitute a  distribution  of the Assigned  Loans
                           under the Securities  Act of 1933, as amended (the "1933 Act") or which would render the  disposition of the
                           Assigned Loans a violation of Section 5 of the 1933 Act or require registration pursuant thereto;

                                                                        4


--------------------------------------------------------------------------------



h.       Assignor has received from  Company,  and has  delivered to Assignee,  all  documents  required to be delivered to Assignor by
                           Company prior to the date hereof  pursuant to the  Recognition  Agreement with respect to the Assigned Loans
                           and has not received, and has not requested from Company, any additional documents; and

25.      Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

a.       Assignee is duly organized,  validly  existing and in good standing under the laws of the jurisdiction of its organization and
                           has all requisite  power and  authority to hold the Assigned  Loans on behalf of the holders of Bear Stearns
                           ALT-A Trust, Mortgage Pass-Through Certificates. Series 2006-3;

b.       Assignee has full  corporate  power and authority to execute,  deliver and perform its  obligations  under this AAR Agreement,
                           and to consummate the  transactions set forth herein.  The consummation of the transactions  contemplated by
                           this AAR Agreement is in the ordinary  course of Assignee's  business and will not conflict  with, or result
                           in a breach of, any of the terms,  conditions or  provisions  of Assignee's  charter or by-laws or any legal
                           restriction,  or any material  agreement or  instrument  to which  Assignee is now a party or by which it is
                           bound, or result in the violation of any law, rule, regulation,  order, judgment or decree to which Assignee
                           or its property is subject.  The execution,  delivery and  performance by Assignee of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Assignee.  This AAR  Agreement has been duly executed and delivered by Assignee
                           and, upon the due authorization,  execution and delivery by Assignor and Company,  will constitute the valid
                           and legally binding obligation of Assignee  enforceable against Assignee in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

                                                                        5


--------------------------------------------------------------------------------



c.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Assignee in connection  with the  execution,  delivery or  performance by
                           Assignee of this AAR Agreement, or the consummation by it of the transactions contemplated hereby; and

d.       The Assignee  assumes for the benefit of each of Assignor and Company all of Assignor's  rights as "Purchaser"  thereunder but
                           solely with respect to such Assigned Loans.

26.      Company warrants and represents to, and covenant with, Assignor and Assignee as of the date hereof:

a.       Attached  hereto as Attachment 2 is a true and accurate copy of the  Recognition  Agreement,  which agreement is in full force
                           and effect as of the date hereof and the  provisions  of which have not been waived,  amended or modified in
                           any respect, nor has any notice of termination been given thereunder;

b.       Company is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction  of its  incorporation,
                           and has all  requisite  power and  authority  to service the  Assigned  Loans and  otherwise  to perform its
                           obligations under the Recognition Agreement;

c.       Company has full corporate power and authority to execute,  deliver and perform its obligations under this AAR Agreement,  and
                           to consummate the transactions set forth herein.  The consummation of the transactions  contemplated by this
                           AAR  Agreement is in the ordinary  course of Company's  business and will not conflict  with, or result in a
                           breach  of,  any of the  terms,  conditions  or  provisions  of  Company's  charter  or by-laws or any legal
                           restriction,  or any material  agreement  or  instrument  to which  Company is now a party or by which it is
                           bound, or result in the violation of any law, rule,  regulation,  order, judgment or decree to which Company
                           or its property is subject.  The  execution,  delivery and  performance by Company of this AAR Agreement and
                           the consummation by it of the transactions  contemplated  hereby, have been duly authorized by all necessary
                           corporate  action on part of Company.  This AAR  Agreement  has been duly executed and delivered by Company,
                           and, upon the due authorization,  execution and delivery by Assignor and Assignee, will constitute the valid
                           and legally binding obligation of Company,  enforceable  against Company in accordance with its terms except
                           as  enforceability  may be limited by bankruptcy,  reorganization,  insolvency,  moratorium or other similar
                           laws now or hereafter in effect  relating to  creditors'  rights  generally,  and by general  principles  of
                           equity regardless of whether enforceability is considered in a proceeding in equity or at law;

d.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                           required to be obtained or made by Company in connection  with the  execution,  delivery or  performance  by
                           Company of this AAR Agreement, or the consummation by it of the transactions contemplated hereby;

                                                                        6


--------------------------------------------------------------------------------



e.       Company shall establish a Custodial  Account and an Escrow Account under the  Recognition  Agreement in favor of Assignee with
                           respect to the Assigned Loans separate from the Custodial Account and Escrow Account previously  established
                           under the Recognition Agreement in favor of Assignor; and

f.       No event has occurred  from the Closing Date to the date hereof which would render the  representations  and  warranties as to
                           the  related  Assigned  Loans made by Company in Sections  3.01 and 3.02 of the  Servicing  Agreement  to be
                           untrue in any material respect.

27.      Assignor  hereby agrees to indemnify  and hold the Assignee  (and its  successors  and assigns)  harmless  against any and all
claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments, and any other costs, fees and expenses that
Assignee  (and its  successors  and  assigns)  may sustain in any way related to any breach of the  representations  or  warranties  of
Assignor set forth in this AAR Agreement or the breach of any covenant or condition contained herein.

         Recognition of Assignee

28.      From and after the date hereof,  Company shall recognize  Assignee as owner of the Assigned Loans, and  acknowledges  that the
Assigned  Loans will be part of a REMIC,  and will service the Assigned  Loans in  accordance  with the  Servicing  Agreement but in no
event in a manner  that  would (i) cause any REMIC to fail to  qualify as a REMIC or (ii)  result in the  imposition  of a tax upon any
REMIC  (including  but not limited to the tax on prohibited  transactions  as defined in Section  860F(a)(2) of the Code and the tax on
contributions  to a REMIC set forth in Section  860G(d) of the Code).  It is the intention of Assignor,  Company and Assignee that this
AAR  Agreement  shall be binding  upon and for the benefit of the  respective  successors  and assigns of the parties  hereto.  Neither
Company  nor  Assignor  shall  amend or agree to amend,  modify,  waiver,  or  otherwise  alter any of the terms or  provisions  of the
Recognition  Agreement or the Servicing  Agreement which  amendment,  modification,  waiver or other alteration would in any way affect
the Assigned Loans without the prior written consent of Assignee.

         Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties  hereto that (a) the
execution  and delivery of this AAR  Agreement by the  Assignee is solely in its capacity as trustee (the  "Trustee")  for Bear Stearns
ALT-A Trust 2006-3,  Mortgage  Pass-Through  Certificates,  Series 2006-3 pursuant to the Pooling and Servicing Agreement (the "Pooling
and Servicing  Agreement"),  dated as of April 1, 2006, among Structured Asset Mortgage  Investments II Inc. ("SAMI II"), the Assignor,
the Assignee, Wells Fargo Bank, National Association,  as master servicer (the "Master Servicer") and as securities administrator,  and
not  individually,  (b) each of the  representations,  undertakings  and  agreements  herein made on behalf of Bear Stearns ALT-A Trust
2006-3 (the "Trust") is made and intended not as personal  representations,  undertakings and agreements of the Trustee but is made and
intended  for the  purpose of binding  only the Trust and (c) under no  circumstances  shall the Trustee be  personally  liable for the
payment of any  indebtedness  or  expenses  of the  Assignee  or the Trust or be liable  for the  breach or failure of any  obligation,
representation,  warranty or covenant made or  undertaken  by the Assignee,  the Assignor or the Trust under this AAR Agreement or made
or undertaken  by the Assignee,  the Assignor or the Trust under the  Agreements or the Pooling and Servicing  Agreement.  Any recourse
against the Assignee in respect of any  obligations  it may have under or pursuant to the terms of this AAR Agreement  shall be limited
solely to the assets it may hold as trustee for Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.

                                                                        7


--------------------------------------------------------------------------------



         Miscellaneous

29.      All demands,  notices and  communications  related to the Assigned  Loans,  the  Recognition  Agreement and this AAR Agreement
shall be in writing  and shall be deemed to have been duly given if  personally  delivered  at or mailed by  registered  mail,  postage
prepaid, as follows:

a.       In the case of Company,

                PHH Mortgage Corporation (formerly known as Cendant Mortgage Corporation)
                3000 Leadenhall Road
                Mail Stop: SVMP
                Mt. Laurel, New Jersey 08054
                Attention: Jack Webb
                Telecopier No.: (856) 917-8321

b.       In the case of Bishop's Gate,

                Bishop's Gate Residential Mortgage Trust
                3000 Leadenhall Road
                Mail Stop: SVMP
                Mt. Laurel, New Jersey 08054
                Attention: Jack Webb
                Telecopier No.: (856) 917-8321

c.       In the case of Assignor,

                EMC Mortgage Corporation
                Mac Arthur Ridge II
                909 Hidden Ridge Drive, Suite 200
                Irving, Texas 75038
                Attention: Ms. Ralene Ruyle
                Telecopier No.: (972) 442-2810

d.       In the case of the Securities Administrator,

                Wells Fargo Bank, National Association
                9062 Old Annapolis Road
                Columbia, Maryland 21045
                Attention: Client Manager, BSALTA 2006-3 Telecopier No.: (410) 715-2380

                                                                        8


--------------------------------------------------------------------------------



e.       In the case of Assignee,

                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110

30.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its attorneys and the reasonable
fees of the  attorneys of the Assignee and the Company in  connection  with the  negotiations  for,  documenting  of and closing of the
transactions contemplated by this AAR Agreement.

31.      This AAR Agreement  shall be construed in accordance  with the laws of the State of New York,  without  regard to conflicts of
law principles, and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

32.      No term or provision of this AAR  Agreement  may be waived or modified  unless such waiver or  modification  is in writing and
signed by the party against whom such waiver or modification is sought to be enforced.

33.      This AAR  Agreement  shall inure to the benefit of the  successors  and assigns of the parties  hereto.  Any entity into which
Assignor,  Assignee  or Company may be merged or  consolidated  shall,  without the  requirement  for any  further  writing,  be deemed
Assignor, Assignee or Company, respectively, hereunder.

34.      This AAR Agreement  shall survive the conveyance of the Assigned  Loans,  the assignment of the  Recognition  Agreement to the
extent of the Assigned Loans by Assignor to Assignee and the termination of the Recognition Agreement.

35.      This AAR Agreement may be executed  simultaneously  in any number of counterparts.  Each counterpart  shall be deemed to be an
original and all such counterparts shall constitute one and the same instrument.

36.      In the event that any provision of this AAR Agreement  conflicts with any provision of the Recognition  Agreement with respect
to the Assigned Loans, the terms of this AAR Agreement shall control.

37.      The Company hereby acknowledges that Wells Fargo Bank,  National  Association has been appointed as the master servicer of the
Mortgage  Loans  pursuant  to the  Pooling  and  Servicing  Agreement,  dated as of April 1,  2006,  among  Structured  Asset  Mortgage
Investments II Inc., the Assignor,  Wells Fargo Bank,  National  Association and the Assignee and therefor has the right to enforce all
obligations of the Company under the Recognition  Agreement.  The Company shall make all distributions under the Recognition  Agreement
to the Master Servicer by wire transfer of immediately available funds to:

                  Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name: SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

                                                                        9


--------------------------------------------------------------------------------



          and the Company shall deliver all reports required to be delivered under the Recognition Agreement to the Assignee at the
  address set forth in Section 8 herein and to the Master Servicer at:

                  Wells Fargo Bank, National Association
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: BSALTA 2006-3
                  Telecopier No.: (410) 715-2380




                                                                        10


--------------------------------------------------------------------------------





[TPW: NYLEGAL:140517.5] 17297-00118  04/29/2003 5:03 PM
         IN WITNESS WHEREOF, the parties hereto have executed this AAR Agreement as of the day and year first above written.


EMC MORTGAGE CORPORATION
Assignor


By:___________________________________
Name:
Title:

U.S. BANK NATIONAL ASSOCIATION
AS TRUSTEE
Assignee


By:___________________________________
Name:
Title:


PHH MORTGAGE CORPORATION
Company


By:___________________________________
Name:
Title:

BISHOP'S GATE RESIDENTIAL MORTGAGE TRUST
By:      PHH Mortgage Corporation, as Administrator


By:___________________________________
Name:
Title:

ACKNOWLEDGED:

WELLS FARGO BANK,
NATIONAL ASSOCIATION


By:___________________________________
Name:
Title:






--------------------------------------------------------------------------------




                                                             ATTACHMENT I

                                                        ASSIGNED LOAN SCHEDULE




--------------------------------------------------------------------------------




                                                             ATTACHMENT 2



                                                         RECOGNITION AGREEMENT






--------------------------------------------------------------------------------






                                                                                                                EXHIBIT I-23

                                           ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT
         THIS  ASSIGNMENT,  ASSUMPTION AND RECOGNITION  AGREEMENT (the  "Assignment and Assumption  Agreement"),  dated as of April 28,
2006, among EMC Mortgage Corporation,  a Delaware corporation (the "Assignor"),  U.S. Bank National  Association,  not individually but
solely as trustee  for the  holders of Bear  Stearns  ALT-A  Trust  2006-3,  Mortgage  Pass-Through  Certificates,  Series  2006-3 (the
"Assignee") and Wells Fargo Bank, N.A. (the "Company").

         Whereas the Assignor  purchased  certain  mortgage loans listed on Exhibit A attached  hereto (the "Mortgage  Loans") from the
Company  pursuant to that certain  Amended and Restated  Master  Mortgage  Loan  Purchase  Agreement  dated as of November 1, 2005 (the
"Mortgage Loan Purchase Agreement"),  by and between the Company and the Assignor, and that certain Assignment and Conveyance Agreement
dated as of December 21, 2005, between the Company and the Assignor (the "Assignment and Conveyance Agreement"); and

         Whereas the Assignor and the Company entered into that certain  Amended and Restated Master Seller's  Warranties and Servicing
Agreement  dated as of November 1, 2005 (the  "Warranties  and Servicing  Agreement"),  pursuant to which the Company agreed to service
the Mortgage Loans.

         In consideration of the mutual promises and agreements  contained herein, and for other good and valuable  consideration,  the
receipt and  sufficiency  of which are hereby  acknowledged,  the parties  hereto  agree that the  Mortgage  Loans now  serviced by the
Company for the Assignor and its successors and assigns  pursuant to the  Warranties  and Servicing  Agreement  shall be subject to the
terms of this  Assignment and Assumption  Agreement.  Capitalized  terms used herein but not otherwise  defined shall have the meanings
assigned to them in the Warranties and Servicing Agreement.

         Assignment and Assumption

1.       Except as expressly provided for herein,  the Assignor hereby grants,  transfers and assigns to the Assignee all of its right,
title and  interest  in, to and under (a) the  Mortgage  Loans and (b) the  Warranties  and  Servicing  Agreement  with  respect to the
Mortgage Loans;  provided,  however,  that the Assignor is not assigning to the Assignee any of its right,  title and interest,  to and
under the  Warranties  and Servicing  Agreement  with respect to any mortgage  loan other than the Mortgage  Loans listed on Exhibit A.
Except as is otherwise  expressly provided herein, the Assignor makes no  representations,  warranties or covenants to the Assignee and
the Assignee  acknowledges  that the Assignor  has no  obligations  to the Assignee  under the terms of the  Warranties  and  Servicing
Agreement or otherwise  relating to the transaction  contemplated  herein  (including,  but not limited to, any obligation to indemnify
the Assignee).

         To the extent the Assignor  fails to cure,  repurchase  or  substitute  for a Mortgage  Loan or indemnify the Assignee for any
representation  or warranty assigned or made by the Assignor,  the Company shall cure,  repurchase or substitute for a Mortgage Loan or
indemnify  the  Assignee,  but only to the  extent  that the  Company  has  agreed to  indemnify  the  Assignor  under the terms of the
Warranties and Servicing Agreement, as amended.



--------------------------------------------------------------------------------



         Representations Warranties and Covenants

2.       The Assignor warrants and represents to, and covenants with, the Assignee that as of the date hereof:

a.       Attached  hereto as Exhibit B is a true and accurate copy of the Warranties  and Servicing  Agreement,  which  agreement is in
                         full force and effect as of the date hereof and the provisions of which have not been waived,  further amended
                         or modified in any respect, nor has any notice of termination been given thereunder;

b.       The Assignor is the lawful owner of the Mortgage  Loans with full right to transfer the Mortgage  Loans and any and all of its
                         interests,  rights and obligations under the Warranties and Servicing Agreement as they relate to the Mortgage
                         Loans,  free and clear from any and all claims and  encumbrances;  and upon the transfer of the Mortgage Loans
                         to the Assignee as  contemplated  herein,  Assignee  shall have good title to each and every Mortgage Loan, as
                         well as any and all of the Assignee's  interests,  rights and  obligations  under the Warranties and Servicing
                         Agreement as they relate to the Mortgage Loans, free and clear of any and all liens, claims and encumbrances;

c.       There are no offsets,  counterclaims  or other  defenses  available to the Company  with respect to the Mortgage  Loans or the
                         Warranties and Servicing Agreement;

d.       The Assignor has no knowledge of, and has not received  notice of, any waivers  under,  or any  modification  of, any Mortgage
                         Loan;

e.       The  Assignor  is  duly  organized,  validly  existing  and in  good  standing  under  the  laws  of the  jurisdiction  of its
                         incorporation, and has all requisite power and authority to acquire, own and sell the Mortgage Loans;

f.       The Assignor has full corporate  power and authority to execute,  deliver and perform its  obligations  under this  Assignment
                         and Assumption  Agreement,  and to consummate  the  transactions  set forth herein.  The  consummation  of the
                         transactions  contemplated  by this  Assignment  and  Assumption  Agreement is in the  ordinary  course of the
                         Assignor's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
                         provisions  of the  Assignor's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
                         instrument  to which the  Assignor is now a party or by which it is bound,  or result in the  violation of any
                         law,  rule,  regulation,  order,  judgment  or  decree to which  Assignor  or its  property  is  subject.  The
                         execution,  delivery and  performance  by the Assignor of this  Assignment  and  Assumption  Agreement and the
                         consummation  by it of the  transactions  contemplated  hereby,  have been duly  authorized  by all  necessary
                         corporate  action on part of the Assignor.  This  Assignment and  Assumption  Agreement has been duly executed
                         and delivered by the Assignor and, upon the due authorization,  execution and delivery by the Assignee and the
                         Company,  will constitute the valid and legally  binding  obligation of the Assignor  enforceable  against the
                         Assignor in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,
                         insolvency,  moratorium  or other  similar  laws now or  hereafter  in effect  relating to  creditors'  rights
                         generally,  and by general  principles  of equity  regardless  of whether  enforceability  is  considered in a
                         proceeding in equity or at law;



--------------------------------------------------------------------------------



g.       No consent,  approval,  order or authorization  of, or declaration,  filing or registration  with, any governmental  entity is
                         required to be obtained or made by the Assignor in connection  with the execution,  delivery or performance by
                         the Assignor of this  Assignment and  Assumption  Agreement,  or the  consummation  by it of the  transactions
                         contemplated hereby. Neither the Assignor nor anyone acting on its behalf has offered,  transferred,  pledged,
                         sold or otherwise  disposed of the Mortgage  Loans or any interest in the  Mortgage  Loans,  or solicited  any
                         offer to buy or accept a transfer,  pledge or other  disposition of the Mortgage Loans, or any interest in the
                         Mortgage Loans or otherwise  approached or negotiated  with respect to the Mortgage  Loans, or any interest in
                         the  Mortgage  Loans with any  Person in any  manner,  or made any  general  solicitation  by means of general
                         advertising or in any other manner,  or taken any other action which would  constitute a  distribution  of the
                         Mortgage  Loans under the  Securities  Act of 1933,  as amended  (the "1933  Act") or which  would  render the
                         disposition  of the Mortgage Loans a violation of Section 5 of the 1933 Act or require  registration  pursuant
                         thereto; and

h.       The Assignor has received from the Company,  and has delivered to the Assignee,  all documents required to be delivered to the
                         Assignor by the Company  prior to the date hereof  pursuant to the  Warranties  and Servicing  Agreement  with
                         respect to the Mortgage  Loans and has not received,  and has not requested  from the Company,  any additional
                         documents.

3.       The Assignee warrants and represents to, and covenants with, Assignor and Company as of the date hereof:

                (a)      The Assignee is duly organized,  validly  existing and in good standing under the laws of the  jurisdiction of
                         its  organization  and has all  requisite  power and  authority  to hold the  Mortgage  Loans on behalf of the
                         holders of Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3;

                (b)      The Assignee has full corporate power and authority to execute,  deliver and perform under this Assignment and
                         Assumption  Agreement,  and  to  consummate  the  transactions  set  forth  herein.  The  consummation  of the
                         transactions  contemplated  by this  Assignment  and  Assumption  Agreement is in the  ordinary  course of the
                         Assignee's  business and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
                         provisions  of the  Assignee's  charter or by-laws or any legal  restriction,  or any  material  agreement  or
                         instrument  to which the  Assignee is now a party or by which it is bound,  or result in the  violation of any
                         law,  rule,  regulation,  order,  judgment  or decree to which the  Assignee or its  property is subject.  The
                         execution,  delivery and  performance  by the Assignee of this  Assignment  and  Assumption  Agreement and the
                         consummation  by it of the  transactions  contemplated  hereby,  have been duly  authorized  by all  necessary
                         corporate  action on part of the Assignee.  This  Assignment and  Assumption  Agreement has been duly executed
                         and delivered by the Assignee and, upon the due authorization,  execution and delivery by the Assignor and the
                         Company,  will  constitute  the valid and  legally  binding  obligation  of Assignee  enforceable  against the
                         Assignee in accordance with its terms except as enforceability  may be limited by bankruptcy,  reorganization,
                         insolvency,  moratorium  or other  similar  laws now or  hereafter  in effect  relating to  creditors'  rights
                         generally,  and by general  principles  of equity  regardless  of whether  enforceability  is  considered in a
                         proceeding in equity or at law;



--------------------------------------------------------------------------------



                (c)      No  consent,  approval,  order  or  authorization  of,  or  declaration,  filing  or  registration  with,  any
                         governmental  entity is  required to be obtained or made by the  Assignee in  connection  with the  execution,
                         delivery or performance by the Assignee of this Assignment and Assumption  Agreement,  or the  consummation by
                         it of the transactions contemplated hereby; and

                (d)      The Assignee  assumes all of the rights of the Purchaser  under the  Warranties  and Servicing  Agreement with
                         respect to the  Mortgage  Loans  other than the right to enforce  the  obligations  of the  Company  under the
                         Warranties and Servicing Agreement.

4.       The Company warrants and represents to, and covenants with, the Assignor and the Assignee as of the date hereof:

                (a)      Attached  hereto as Exhibit B is a true and accurate copy of the  Warranties  and Servicing  Agreement,  which
                         agreement is in full force and effect as of the date hereof and the  provisions of which have not been waived,
                         further amended or modified in any respect, nor has any notice of termination been given thereunder;

                (b)      The Company is a national banking association duly organized,  validly existing and in good standing under the
                         laws of the United  States,  and has all  requisite  power and  authority  to service the  Mortgage  Loans and
                         otherwise to perform its obligations under the Warranties and Servicing Agreement;



--------------------------------------------------------------------------------



                (c)      The  Company  has full power and  authority  to  execute,  deliver  and  perform  its  obligations  under this
                         Assignment and Assumption  Agreement,  and to consummate the transactions  set forth herein.  The consummation
                         of the transactions  contemplated by this Assignment and Assumption Agreement is in the ordinary course of the
                         Company's  business  and will not conflict  with,  or result in a breach of, any of the terms,  conditions  or
                         provisions  of the  Company's  charter or by-laws  or any legal  restriction,  or any  material  agreement  or
                         instrument  to which the  Company is now a party or by which it is bound,  or result in the  violation  of any
                         law,  rule,  regulation,  order,  judgment  or decree to which the Company or its  property  is  subject.  The
                         execution,  delivery and  performance  by the Company of this  Assignment  and  Assumption  Agreement  and the
                         consummation by it of the transactions  contemplated hereby, have been duly authorized by all necessary action
                         on part of the Company.  This Assignment and Assumption  Agreement has been duly executed and delivered by the
                         Company,  and, upon the due  authorization,  execution and delivery by Assignor and Assignee,  will constitute
                         the valid and legally binding  obligation of Company,  enforceable  against the Company in accordance with its
                         terms except as enforceability may be limited by the effect of insolvency,  liquidation,  conservatorship  and
                         other similar laws  administered by the Federal  Deposit  Insurance  Corporation  affecting the enforcement of
                         contract obligations of insured banks and subject to the application of the rules of equity;

                (d)      No  consent,  approval,  order  or  authorization  of,  or  declaration,  filing  or  registration  with,  any
                         governmental  entity is  required to be obtained  or made by the  Company in  connection  with the  execution,
                         delivery or performance by the Company of this Assignment and Assumption Agreement,  or the consummation by it
                         of the transactions contemplated hereby;

                (e)      The Company  shall  establish a Custodial  Account and an Escrow  Account under the  Warranties  and Servicing
                         Agreement in favor of the Assignee with respect to the Mortgage Loans separate from the Custodial  Account and
                         Escrow Account previously established under the Warranties and Servicing Agreement in favor of Assignor; and

                (f)      Pursuant  to Section  9.01 of the  Warranties  and  Servicing  Agreement,  the  Company  hereby  restates  the
                         representations  and  warranties  set forth in Sections 3.01 of the  Warranties  and Servicing  Agreement with
                         respect to the Company as of the date hereof as amended by Section 7.

1.                Assignor hereby agrees to indemnify and hold the Assignee (and its successors and assigns)  harmless  against any and
all claims, losses,  penalties,  fines,  forfeitures,  legal fees and related costs, judgments,  and any other costs, fees and expenses
that Assignee (and its  successors  and assigns) may sustain in any way related to any breach of the  representations  or warranties of
Assignor set forth in this Assignment and Assumption Agreement or the breach of any covenant or condition contained herein.



--------------------------------------------------------------------------------



38.      The Company  hereby  acknowledges  that Wells Fargo Bank,  N.A. and any successor  thereto (the "Master  Servicer"),  has been
   appointed as master  servicer of the Mortgage Loans pursuant to the Pooling and Servicing  Agreement  dated as of April 1, 2006 (the
   "Pooling and Servicing  Agreement"),  among Structured Asset Mortgage Investments II Inc., the Assignor, the Assignee and the Master
   Servicer,  and therefore has the right to enforce all obligations of the Company under the Warranties and Servicing Agreement.  Such
   right  will  include,  without  limitation,  the right to receive  all  remittances  required  to be made by the  Company  under the
   Warranties and Servicing Agreement,  the right to receive all monthly reports and other data required to be delivered by the Company
   under the Warranties and Servicing  Agreement,  the right to examine the books and records of the Company,  indemnification  rights,
   and the right to exercise  certain  rights of consent and  approval  relating to actions  taken by the Company.  The Company  hereby
   acknowledges  that the Master  Servicer  shall be  obligated  to notify the Assignee in  accordance  with the Pooling and  Servicing
   Agreement upon the discovery of an event of default by the Company of its obligations  under the Warranties and Servicing  Agreement
   and the Assignee shall have the right to terminate the Company as servicer  under the  Warranties  and Servicing  Agreement upon the
   occurrence of such an event of default.

39.      The  Company  shall make all  distributions  under the  Warranties  and  Servicing  Agreement  to the Master  Servicer by wire
   transfer of immediately available funds to:

                           Bear Stearns BSALTA 2006-3 Master Servicer Collection Account
                  Wells Fargo Bank, National Association
                  ABA# 121000248
                  Account Name:  SAS Clearing
                  Account # 3970771416
                  For Further Credit to: BSALTA 2006-3, Account #50915000.

          and the Company shall deliver all reports required to be delievered under the Warranties and Servicing Agreement to the
  Master Servicer at:

                           Wells Fargo Bank, N.A.
                  9062 Old Annapolis Road
                  Columbia, Maryland 21045
                  Attention: Client Manager BSALTA 2006-3
                  Telecopy No.: (410) 715-2380

40.               Notwithstanding  any term hereof to the contrary,  it is expressly  understood  and agreed by the parties hereto that
(i) this Agreement is  acknowledged  and accepted by the Assignee not  individually  or personally but solely as Assignee for the Trust
in the exercise of the powers and  authority  conferred and vested in it under the Pooling and  Servicing  Agreement,  (ii) each of the
representations,  undertakings and agreements herein made on behalf of the Trust is made and intended not as personal  representations,
undertakings  and  agreements  of the  Assignee  but is made and  intended for the purpose of binding only the Trust and (iii) under no
circumstances  shall the Assignee be personally  liable for the payment of any indebtedness or expenses of the Assignee or the Trust or
be liable for the breach or failure of any  obligation,  representation,  warranty or covenant made or undertaken by the Assignee,  the
Assignor or the Trust under this  Agreement or made or undertaken by the Assignee,  the Assignor or the Trust under the  Warranties and
Servicing  Agreement or the Pooling and Servicing  Agreement.  Any recourse  against the Assignee in respect of any  obligations it may
have under or  pursuant to the terms of this  Agreement  shall be limited  solely to the assets it may hold as trustee of Bear  Stearns
ALT-A Trust 2006-3, Mortgage Pass-Through Certificates, Series 2006-3.



--------------------------------------------------------------------------------



Recognition of Assignee
41.      7.       From and after the date hereof,  Company shall recognize  Assignee as owner of the Mortgage  Loans,  and will service
the  Mortgage  Loans in  accordance  with the  Warranties  and  Servicing  Agreement  (as  modified  herein),  the  terms of which  are
incorporated  herein by reference.  The Company  acknowledges  and consents to the assignment by the Assignor to the Assignee of all of
the Assignor's  rights against the Company  pursuant to the  Warranties and Servicing  Agreement and to the  enforcement or exercise of
any right or remedy  against the Company  pursuant to the Warranties  and Servicing  Agreement as assigned by the Assignor  against the
Company  pursuant to this  Assignment and Assumption  Agreement as assigned by the Assignee.  Such  enforcement of a right or remedy by
the Assignee or the Master  Servicer  shall have the same force and effect as if the right or remedy had been  enforced or exercised by
the Assignor directly.

                  Notwithstanding anything to the contrary contained herein or in the Warranties and Servicing Agreement, Company
acknowledges that the Mortgage Loans will be part of a REMIC and hereby agrees that in no event will it service the Mortgage Loans in
a manner that would (i) cause any REMIC to fail to qualify as a REMIC or (ii) result in the imposition of a tax upon any REMIC
(including but not limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on
contributions to a REMIC set forth in Section 860G(d) of the Code).

42.               It is the intention of Assignor,  Company and Assignee that this Assignment and Assumption Agreement shall be binding
upon and for the benefit of the respective  successors and assigns of the parties  hereto.  Neither Company nor Assignor shall amend or
agree to amend,  modify,  waive, or otherwise alter any of the terms or provisions of the Warranties and Servicing Agreement (except as
is specified in Section 7 below) which amendment,  modification,  waiver or other alteration would in any way affect the Mortgage Loans
without the prior written consent of Assignee.

         Modification of the Warranties and Servicing Agreement

43.      8.       The Company and Assignor hereby amend the Warranties and Servicing Agreement as follows:

44.               (a)      The following definitions shall be added to Article I of the Warranties and Servicing Agreement:

         Master Servicer: Wells Fargo Bank, N.A. or any successor thereto.
         Nonrecoverable Advance: Any advance previously made by the Company pursuant to Section 5.03 or any Servicing Advance
         which, in the good faith judgment of the Company, may not be ultimately recoverable by the Company from Liquidation
         Proceeds or otherwise.  The determination by the Company that it has made a Nonrecoverable Advance, shall be
         evidenced by an Officer's Certificate of the Company delivered to the Purchaser and the Master Servicer and
         detailing the reasons for such determination.
         Prepayment Charge: Any prepayment premium, penalty or charge payable by a Mortgagor in connection with any Principal
         Prepayment on a Mortgage Loan pursuant to the terms of the related Mortgage Note.
         Securities Administrator: Wells Fargo Bank, N.A., or any successor thereto.
         Trustee:  U.S. Bank National Association.



--------------------------------------------------------------------------------



         (b)      The  definition of Principal  Prepayment  in Article I of the  Warranties  and Servicing  Agreement is deleted in its
entirety and replaced with the following:

                  Principal Prepayment: Any payment or other recovery of principal on a Mortgage Loan which is received in advance of
its scheduled Due Date, including any Prepayment Charge and which is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month of prepayment.

         (c)      The definition of "Qualified  Depository" in the Warranties and Servicing Agreement shall be modified by deleting the
word "A-1" and replacing it with the word "A-1+".

         (d)      The following sentence is added after the first sentence of the first paragraph of Section 4.02 of the Warranties
and Servicing Agreement:
         "The Company, on behalf of the Purchaser, may also, in its discretion, as an alternative to foreclosure, sell defaulted
Mortgage Loans at fair market value to third-parties, if the Company reasonably believes that such sale would maximize proceeds to
the Purchaser (on a present value basis) with respect to each such Mortgage Loan."

         (e)      Article III of the Warranties and Servicing Agreement is hereby amended by replacing Section 3.01(b) with the
following:
                  The consummation of the transactions contemplated by this Agreement are in the ordinary course of business of the
         Company, who is in the business of selling and servicing loans;

         (f)      Article III of the Warranties and Servicing Agreement is hereby amended by replacing Section 3.01(c) with the
following:
                  Neither the execution and delivery of this Agreement, the acquisition of the Mortgage Loans by the Company or the
         transactions contemplated hereby, nor the fulfillment of or compliance with the terms and conditions of this Agreement will
         conflict with or result in a breach of any of the terms, articles of incorporation or by-laws or any legal restriction or
         any agreement or instrument to which the Company is now a party or by which it is bound, or constitute a default or result
         in the violation of any law, rule, regulation, order, judgment or decree to which the Company or its property is subject, or
         impair the ability of the Purchaser to realize on the Mortgage Loans, or impair the value of the Mortgage Loans;

         (g)      Article III of the Warranties and Servicing Agreement is hereby amended by replacing Section 3.01(f) with the
following:
                  The Company does not believe, nor does it have any reason or cause to believe, that it cannot perform each and every
         covenant contained in this Agreement.  The Company is solvent;



--------------------------------------------------------------------------------



         (h)      Article III of the Warranties and Servicing Agreement is hereby amended by replacing Section 3.01(h) with the
following:
                  No consent, approval, authorization or order of any court or governmental agency or body is required for the
         execution, delivery and performance by the Company of or compliance by the Company with this Agreement or if required, such
         approval has been obtained prior to the related Closing Date;

         (i)      Article III of the Warranties and Servicing Agreement is hereby amended by deleting Section 3.01(i) in its entirety.

         (j)      Article III of the Warranties and Servicing Agreement is hereby amended by deleting Section 3.01(k) in its entirety.

         (k)      Article III of the Warranties and Servicing Agreement is hereby amended by deleting Section 3.01(m) in its entirety.

         (l)      Section 3.02 of Article III of the Warranties and Servicing Agreement is not applicable to the Mortgage Loans.

         (m)      Article IV of the Warranties and Servicing Agreement is hereby amended by replacing the second paragraph of Section
4.01 with the following (new text underlined):

                  Consistent with the terms of this Agreement, the Company may waive, modify or vary any term of any Mortgage Loan or
         consent to the postponement of strict compliance with any such term or in any manner grant indulgence to any Mortgagor if in
         the Company's reasonable and prudent determination such waiver, modification, postponement or indulgence is not materially
         adverse to the Purchaser, provided, however, that the Company shall not make any future advances other than Servicing
         Advances with respect to a Mortgage Loan and (unless the Mortgagor is in default with respect to the Mortgage Loan or such
         default is, in the judgment of the Company, imminent and the Company has obtained the prior written consent of the
         Purchaser) the Company shall not permit any modification with respect to any Mortgage Loan that would change the Mortgage
         Interest Rate, defer or forgive the payment of principal (except for actual payments of principal) or change the final
         maturity date on such Mortgage Loan.  In the event of any such modification which permits the deferral of interest or
         principal payments on any Mortgage Loan, the Company shall, on the Business Day immediately preceding the Remittance Date in
         any month in which any such principal or interest payment has been deferred, deposit in the Custodial Account from its own
         funds, in accordance with Section 5.03, the difference between (a) such month's principal and one month's interest at the
         Mortgage Loan Remittance Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount paid by the
         Mortgagor.  The Company shall be entitled to reimbursement for such advances to the same extent as for all other advances
         made pursuant to Section 5.03.  Without limiting the generality of the foregoing, the Company shall continue, and is hereby
         authorized and empowered, to execute and deliver on behalf of itself and the Purchaser, all instruments of satisfaction or
         cancellation, or of partial or full release, discharge and all other comparable instruments, with respect to the Mortgage
         Loans and with respect to the Mortgaged Properties.  If reasonably required by the Company, the Purchaser shall furnish the
         Company with any powers of attorney and other documents necessary or appropriate to enable the Company to carry out its
         servicing and administrative duties under this Agreement.



--------------------------------------------------------------------------------



         (n)      Article IV of the Warranties and Servicing Agreement is hereby amended by replacing the first paragraph of Section
4.02 with the following:
                  In the event that any payment due under any Mortgage Loan and not postponed pursuant to Section 4.01 is not paid
         when the same becomes due and payable, or in the event the Mortgagor fails to perform any other covenant or obligation under
         the Mortgage Loan and such failure continues beyond any applicable grace period, the Company shall take such action as (1)
         the Company would take under similar circumstances with respect to a similar mortgage loan held for its own account for
         investment, (2) shall be consistent with Accepted Servicing Practices, (3) the Company shall determine prudently to be in
         the best interest of Purchaser, and (4) is consistent with any related PMI Policy.  In the event that any payment due under
         any Mortgage Loan is not postponed pursuant to Section 4.01 and remains delinquent for a period of 90 days or any other
         default continues for a period of 90 days beyond the expiration of any grace or cure period, the Company shall commence
         foreclosure proceedings, the Company shall notify the Purchaser in writing of the Company's intention to do so.  In the
         event the Purchaser objects to such foreclosure action, the Company shall not be required to make Monthly Advances with
         respect to such Mortgage Loan, pursuant to Section 5.03, and the Company's obligation to make such Monthly Advances shall
         terminate on the 90th day referred to above.  In such connection, the Company shall from its own funds make all necessary
         and proper Servicing Advances, provided, however, that the Company shall not be required to expend its own funds in
         connection with any foreclosure or towards the restoration or preservation of any Mortgaged Property, unless it shall
         determine (a) that such preservation, restoration and/or foreclosure will increase the proceeds of liquidation of the
         Mortgage Loan to Purchaser after reimbursement to itself for such expenses and (b) that such expenses will be recoverable by
         it either through Liquidation Proceeds (respecting which it shall have priority for purposes of withdrawals from the
         Custodial Account pursuant to Section 4.05) or through Insurance Proceeds (respecting which it shall have similar priority).

         (o)      Article IV of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by adding the
following paragraph to Section 4.03:
                  The Company shall not waive any Prepayment Charge unless: (i) the enforceability thereof shall have been limited by
         bankruptcy, insolvency, moratorium, receivership and other similar laws relating to creditors' rights generally, (ii) the
         enforcement thereof is illegal, or any local, state or federal agency has threatened legal action if the prepayment penalty
         is enforced, (iii) the mortgage debt has been accelerated in connection with a foreclosure or other involuntary payment or
         (iv) such waiver is standard and customary in servicing similar Mortgage Loans and relates to a default or a reasonably
         foreseeable default and would, in the reasonable judgment of the Company, maximize recovery of total proceeds taking into
         account the value of such Prepayment Charge and the related Mortgage Loan.  If a Prepayment Charge is waived, but does not
         meet the standards described above, then the Company is required to pay the amount of such waived Prepayment Charge by
         remitting such amount to the Purchaser by the Remittance Date.



--------------------------------------------------------------------------------



         (p)      Article IV of the Warranties and Servicing Agreement is hereby amended by replacing the second paragraph of
Section 4.04 with the following:

         The Company shall deposit in a mortgage clearing account on a daily basis, and in the Custodial Account within two
(2) Business Days after the Company's receipt of such funds, and retain therein, the following collections received by the
Company:

         (q)      Article IV of the Warranties and Servicing Agreement is hereby amended by adding as Subsection 4.05(x) the
following:
                  "(x)  to reimburse itself for any Nonrecoverable Advances;"

         (r)      Article IV of the Warranties and Servicing Agreement is hereby amended by replacing the second paragraph of Section
4.06 with the following:

         The Company shall deposit in a mortgage clearing account on a daily basis, and in the Escrow Account or Accounts within two
(2) Business Days after the Company's receipt of such funds, and retain therein:

         (s)      Article VI of the Warranties and Servicing Agreement is hereby amended by replacing the second paragraph of Section
6.02 with the following:

         If the Company satisfies or releases the lien of the Mortgage without first having obtained payment in full of the
indebtedness secured by the Mortgage (other than as a result of a modification of the Mortgage pursuant to the terms of this
Agreement or a liquidation of the Mortgaged Property pursuant to the terms of this Agreement) or should the Company otherwise
prejudice any rights the Purchaser may have under the mortgage instruments, the Company shall deposit in the Custodial Account the
entire outstanding principal balance, plus all accrued interest on such Mortgage Loan, on the day preceding the Remittance Date in
the month following the date of such release.  The Company shall maintain the Fidelity Bond and Errors and Omissions Insurance Policy
as provided for in Section 4.12 insuring the Company against any loss it may sustain with respect to any Mortgage Loan not satisfied
in accordance with the procedures set forth herein.

          (r)     Article IV of the Warranties and Servicing Agreement is hereby amended by replacing Section 4.25 with the following:
         The Company shall not hire or otherwise utilize the services of any Subservicer to fulfill any of the obligations of the
Company as servicer under this Agreement or any Reconstitution Agreement unless the Company complies with the provisions of paragraph
(a) of this Section 4.25.  The Company shall not hire or otherwise utilize the services of any Subcontractor, and shall not permit
any Subservicer to hire or otherwise utilize the services of any Subcontractor, to fulfill any of the obligations of the Company as
servicer under this Agreement or any Reconstitution Agreement unless the Company complies with the provisions of paragraph (b) of
this Section 4.25.

         (a)      It shall not be necessary for the Company to seek the consent of the Purchaser, any Master Servicer or any Depositor
         to the utilization of any Subservicer.  The Company shall cause any Subservicer used by the Company (or by any Subservicer)
         for the benefit of the Purchaser and any Depositor to comply with the provisions of this Section 4.25 and with Sections
         6.04, 6.06, 9.01(e)(iii), 9.01(e)(v), 9.01(e)(vi), 9.01(e)(vii), 9.01(e)(viii) and 9.01(f) of this Agreement to the same
         extent as if such Subservicer were the Company, and to provide the information required with respect to such Subservicer
         under Section 9.01(e)(iv) of this Agreement.  The Company shall be responsible for obtaining from each Subservicer and
         delivering to the Purchaser and any Depositor any servicer compliance statement required to be delivered by such Subservicer
         under Section 6.04 and any assessment of compliance and attestation required to be delivered by such Subservicer under
         Section 6.06 and any certification required to be delivered to the Person that will be responsible for signing the Sarbanes
         Certification under Section 6.06 as and when required to be delivered.



--------------------------------------------------------------------------------



         (b)      It shall not be necessary for the Company to seek the consent of the Purchaser, any Master Servicer or any Depositor
         to the utilization of any Subcontractor.  The Company shall promptly upon request provide to the Purchaser, any Master
         Servicer and any Depositor (or any designee of the Depositor, such as an administrator) a written description (in form and
         substance satisfactory to the Purchaser, such Depositor and such Master Servicer) of the role and function of each
         Subcontractor utilized by the Company or any Subservicer, specifying (i) the identity of each such Subcontractor, (ii) which
         (if any) of such Subcontractors are "participating in the servicing function" within the meaning of Item 1122 of Regulation
         AB, and (iii) which elements of the Servicing Criteria will be addressed in assessments of compliance provided by each
         Subcontractor identified pursuant to clause (ii) of this paragraph.

         As a condition to the utilization of any Subcontractor determined to be "participating in the servicing function" within the
meaning of Item 1122 of Regulation AB, the Company shall cause any such Subcontractor used by the Company (or by any Subservicer) for
the benefit of the Purchaser and any Depositor to comply with the provisions of Sections 6.06 and 9.01(f) of this Agreement to the
same extent as if such Subcontractor were the Company.  The Company shall be responsible for obtaining from each Subcontractor and
delivering to the Purchaser and any Depositor any assessment of compliance and attestation and the other certifications required to
be delivered by such Subservicer and such Subcontractor under Section 6.06, in each case as and when required to be delivered.

         (s)      Article V of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by deleting
Section 5.02 in its entirety and replacing it with the following:

         Section 5.02      Statements to the Purchaser.
No later than the tenth  (10th)  calendar day (or if such tenth (10th) day is not a Business  Day, the first  Business Day  immediately
preceding  such tenth (10th day) of each month,  the Company shall furnish to the Master  Servicer an electronic  file  containing  the
data  specified in Exhibit I, which data shall reflect  information  as to the period  ending on the last day of the  preceding  month,
Exhibit J with respect to defaulted mortgage loans and Exhibit M, with respect to realized losses and gains, with each such report.

         (i)      Section 6.04 (Annual  Statements as to Compliance)  of the  Warranties  and Servicing  Agreement is hereby amended as
follows:

                  (1)      delete paragraph (i) in its entirety;

                  (2)      delete the reference to "(ii)" at the beginning of the section paragraph; and

                  (3)      Delete the references to "the Purchaser and any Depositor" and replace each with "the Master Servicer".

                  (j)      Section 6.05 (Annual Independent Public Accountants' Servicing Report) of the Warranties and Servicing
Agreement is deleted in its entirety.



--------------------------------------------------------------------------------



                  (k)      Section 6.06 (Report on Assessment of Compliance and Attestation) of the Warranties and Servicing Agreement
is hereby amended by replacing the references to "the Purchaser and any Depositor" with "the Master Servicer" and "the Purchaser and
such Depositor" with "the Master Servicer".

         (l)      Section  6.07(ii) of the  Warranties  and  Servicing  Agreement is hereby  amended by  replacing  the  references  to
"Purchaser or Depositor" with "Purchaser, any Master Servicer or any Depositor."

         (m)      The following are added as the second,  third and fourth  paragraphs of Section 6.09 of the  Warranties and Servicing
Agreement:

                  "Notwithstanding anything in this Agreement to the contrary, the Company (a) shall not permit any modification with
         respect to any Mortgage Loan that would change the Mortgage Interest Rate and (b) shall not (unless the Mortgagor is in
         default with respect to the Mortgage Loan or such default is, in the judgment of the Company, reasonably foreseeable) make
         or permit any modification, waiver or amendment of any term of any Mortgage Loan that would both effect an exchange or
         reissuance of such Mortgage Loan under Section 1001 of the Code (or Treasury regulations promulgated thereunder).

                  Prior to taking any action with respect to the Mortgage Loans which is not contemplated under the terms of this
         Agreement, the Company will obtain an Opinion of Counsel reasonably acceptable to the Securities Administrator with a copy
         to the Trustee with respect to whether such action could result in the imposition of a tax upon any REMIC (including but not
         limited to the tax on prohibited transactions as defined in Section 860F(a)(2) of the Code and the tax on contributions to a
         REMIC set forth in Section 860G(d) of the Code) (either such event, an "Adverse REMIC Event"), and the Company shall not
         take any such action or cause the Trust Fund to take any such action as to which it has been advised that an Adverse REMIC
         Event could occur.

                  The Company shall not permit the creation of any "interests" (within the meaning of Section 860G of the Code) in any
         REMIC. The Company shall not enter into any arrangement by which any REMIC will receive a fee or other compensation for
         services nor permit any REMIC to receive any income from assets other than "qualified mortgages" as defined in Section
         860G(a)(3) of the Code or "permitted investments" as defined in Section 860G(a)(5) of the Code."

         (n)      Article IX of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by replacing
         Section 9.01(e)(iv) with the following:

         (iv)     For the purpose of satisfying the reporting obligation under the Exchange Act with respect to any class of
         asset-backed securities, the Company shall (or shall cause each Subservicer and Third-Party Originator to) (1) provide
         prompt notice to the Purchaser, any Master Servicer and any Depositor in writing of (A) any material litigation or
         governmental proceedings involving the Company, any Subservicer or any Third-Party Originator, (B) any affiliations or
         relationships that develop following the closing date of a Securitization Transaction between the Company, any Subservicer
         or any Third-Party Originator and any of the parties specified in Section 9.01(e)(iii)(J) (and any other parties identified
         in writing by the requesting party) with respect to such Securitization Transaction, (C) any Event of Default under the
         terms of this Agreement or any Reconstitution Agreement, (D) any merger, consolidation or sale of substantially all of the
         assets of the Company, and (E) the Company's entry into an agreement with a Subservicer to perform or assist in the
         performance of any of the Company's obligations under this Agreement or any Reconstitution Agreement, and (2) provide to the
         Purchaser and any Depositor a description of such proceedings, affiliations or relationships.



--------------------------------------------------------------------------------



                  All notification pursuant to this Section 9.01(e)(iv), other than those pursuant to Section 9.01(e)(iv)(A), should
         be sent to:

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         With a copy to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         Notifications pursuant to Section 9.01(e)(iv)(A) should be sent to:
         EMC Mortgage Corporation
         Two Mac Arthur Ridge
         909 Hidden Ridge Drive, Suite 200
         Irving, TX 75038
         Attention:  Associate General Counsel for Loan Administration
         Facsimile:  (972) 831-2555

         With copies to:
         Bear, Stearns & Co. Inc.
         383 Madison Avenue, 3rd Floor
         New, York, NY 10179
         Attention:  Global Credit Administration
         Facsimile:  (212) 272-6564

         EMC Mortgage Corporation
         2780 Lake Vista Drive
         Lewisville, TX 75067-3884
         Attention:  Conduit Seller Approval Dept.
         Facsimile:  (214) 626-3751
         Email:  sellerapproval@bear.com

         (o)      Section 9.01(e)(v) of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof, by
replacing the references to "the Purchaser and any Depositor" with "the Purchaser, the Master Servicer and any Depositor" and "the
Purchaser and such Depositor" with "the Purchaser, the Master Servicer and such Depositor".



--------------------------------------------------------------------------------



         (p)      The third paragraph of Section 9.01 of the Warranties and Servicing Agreement is hereby amended effective as of the
date hereof by replacing such section with the following:

                  The Purchaser and the Company acknowledge and agree that the purpose of Section 9.01(e) is to facilitate compliance
         by the Purchaser and any Depositor with the provisions of Regulation AB and related rules and regulations of the
         Commission.  Although Regulation AB is applicable by its terms only to offerings of asset-backed securities that are
         registered under the Securities Act, the Company acknowledges that investors in privately offered securities may require
         that the Purchaser or any Depositor provide comparable disclosure in unregistered offerings. References in this Agreement to
         compliance with Regulation AB include provision of comparable disclosure in private offerings.

                  Neither the Purchaser, the Master Servicer nor any Depositor shall exercise its right to request delivery of
         information or other performance under these provisions other than in good faith, or for purposes other than compliance with
         the Securities Act, the Exchange Act and the rules and regulations of the Commission thereunder (or the provision in a
         private offering of disclosure comparable to that required under the Securities Act).  The Company acknowledges that
         interpretations of the requirements of Regulation AB may change over time, whether due to interpretive guidance provided by
         the Commission or its staff, consensus among participants in the asset-backed securities markets, advice of counsel, or
         otherwise, and agrees to comply with requests made by the Purchaser, the Master Servicer or any Depositor in good faith for
         delivery of information under these provisions on the basis of evolving interpretations of Regulation AB.  In connection
         with any Securitization Transaction, the Company shall cooperate fully with the Purchaser and any Master Servicer to deliver
         to the Purchaser (including any of its assignees or designees), any Master Servicer and any Depositor, any and all
         statements, reports, certifications, records and any other information necessary in the good faith determination of the
         Purchaser, the Master Servicer or any Depositor to permit the Purchaser, such Master Servicer or such Depositor to comply
         with the provisions of Regulation AB, together with such disclosures relating to the Company, any Subservicer, any
         Third-Party Originator and the Mortgage Loans, or the servicing of the Mortgage Loans, reasonably believed by the Purchaser
         or any Depositor to be necessary in order to effect such compliance.

                  The Purchaser (including any of its assignees or designees) shall cooperate with the Company by providing timely
         notice of requests for information under these provisions and by reasonably limiting such requests to information required,
         in the Purchaser's reasonable judgment, to comply with Regulation AB.

         (q)      Section  9.01(e)(vii) of the Warranties and Servicing  Agreement is hereby amended effective as of the date hereof by
replacing such section with the following:

                  (vii) In addition to such information as the Company, as servicer, is obligated to provide pursuant to other
         provisions of this Agreement, not later than ten (10) days prior to the deadline for the filing of any distribution report
         on Form 10-D in respect of any Securitization Transaction that includes any of the Mortgage Loans serviced by the Company or
         any Subservicer, the Company or such Subservicer, as applicable, shall, to the extent the Company or such Subservicer has
         knowledge, provide to the party responsible for filing such report (including, if applicable, the Master Servicer) notice of
         the occurrence of any of the following events along with all information, data, and materials related thereto as may be
         required to be included in the related distribution report on Form 10-D (as specified in the provisions of Regulation AB
         referenced below):



--------------------------------------------------------------------------------



                           (A)      any material modifications, extensions or waivers of pool asset terms, fees, penalties or payments
         during the distribution period;

                           (B)      material breaches of pool asset representations or warranties or transaction covenants (Item
         1121(a)(12) of Regulation AB); and

                           (C)      information regarding new asset-backed securities issuances backed by the same pool assets, any
         pool asset changes (such as, additions, substitutions or repurchases), and any material changes in origination, underwriting
         or other criteria for acquisition or selection of pool assets (Item 1121(a)(14) of Regulation AB).

         (r)      Article IX of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by inserting
the following new Section 9.01(e)(viii) as follows:

                  (viii) The Company shall provide to the Purchaser, any Master Servicer and any Depositor, evidence of the
         authorization of the person signing any certification or statement, copies or other evidence of Fidelity Bond Insurance and
         Errors and Omission Insurance policy, financial information and reports, and such other information related to the Company
         or any Subservicer or the Company or such Subservicer's performance hereunder.

         (s)      Article IX of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by inserting
the following after Section 9.01(e)(iii)(H) in its entirety as follows:

                  (I)      a description of any material legal or governmental proceedings pending (or known to be contemplated)
         against the Servicer; and

                  (J)      a description of any affiliation or relationship between the Servicer and any of the following parties to a
         Securitization Transaction, as such parties are identified to the Servicer by the Purchaser or any Depositor in writing in
         advance of such Securitization Transaction:

                           (1)      the sponsor;
                           (2)      the depositor;
                           (3)      the issuing entity;
                           (4)      any servicer;
                           (5)      any trustee;
                           (6)      any originator;
                           (7)      any significant obligor;
                           (8)      any enhancement or support provider; and
                           (9)      any other material transaction party.



         (t)      Article IX of the Warranties and Servicing Agreement is hereby amended by replacing Section 9.01(f) with the
following:

         (u)      the Company shall indemnify the Purchaser, each affiliate of the Purchaser, and each of the following parties
                  participating in a Securitization Transaction; each sponsor and issuing entity; each Person (including, but not
                  limited to, any Master Servicer, if applicable) responsible for the preparation, execution or filing of any report
                  required to be filed with the Commission with respect to such Securitization Transaction, or for execution of a
                  certification pursuant to Rule 13a-14(d) or Rule 15d-14(d) under the Exchange Act with respect to such
                  Securitization Transaction; each broker dealer acting as underwriter, placement agent or initial purchaser, each
                  Person who controls any of such parties or the Depositor (within the meaning of Section 15 of the Securities Act and
                  Section 20 of the Exchange Act); and the respective present and former directors, officers, employees, agents and
                  affiliates of each of the foregoing and of the Depositor (each, an "Indemnified Party"), and shall hold each of them
                  harmless from and against any claims, losses, damages, penalties, fines, forfeitures, legal fees and expenses and
                  related costs, judgments, and any other costs, fees and expenses that any of them may sustain arising out of or
                  based upon:



--------------------------------------------------------------------------------



(i)      (A)      any untrue statement of a material fact contained or alleged to be contained in any information,
                           report, certification, data, accountants' letter or other material provided under Sections 9.01(c) and (e)
                           by or on behalf of the Company, or provided under Sections 9.01(c) and (e) by or on behalf of any
                           Subservicer, Subcontractor or Third-Party Originator (collectively, the "Company Information"), or (B) the
                           omission or alleged omission to state in the Company Information a material fact required to be stated in
                           the Company Information or necessary in order to make the statements therein, in the light of the
                           circumstances under which they were made, not misleading; provided, by way of clarification, that clause
                           (B) of this paragraph shall be construed solely by reference to the Company Information and not to any
                           other information communicated in connection with a sale or purchase of securities, without regard to
                           whether the Company Information or any portion thereof is presented together with or separately from such
                           other information;

(ii)     any breach by the  Company  of its  obligations  under this  Section  9.01(f),  including  any  failure  by the  Company,  any
                           Subservicer,  any  Subcontractor  or  any  Third-Party  Originator  to  deliver  any  information,   report,
                           certification,  accountants'  letter or other material when and as required under Sections  9.01(c) and (e),
                           including  any  failure  by the  Company to  identify  any  Subcontractor  "participating  in the  servicing
                           function" within the meaning of Item 1122 of Regulation AB; or

(iii)    any breach by the  Company of a  representation  or warranty  set forth in Section  9.01(e)(iv)(A)  or in a writing  furnished
                           pursuant  to  Section  9.01(e)(iv)(B)  and  made as of a date  prior  to the  closing  date  of the  related
                           Securitization  Transaction, to the extent that such breach is not cured by such closing date, or any breach
                           by the Company of a representation or warranty in a writing furnished pursuant to Section  9.01(e)(iv)(B) to
                           the extent made as of a date subsequent to such closing date.

(iv)     the negligence, bad faith or willful misconduct of the Company in connection with its performance under this Section.

                           If the indemnification provided for herein is unavailable or insufficient to hold harmless an Indemnified
                           Party, then the Company agrees that it shall contribute to the amount paid or payable by such Indemnified
                           Party as a result of any claims, losses, damages or liabilities incurred by such Indemnified Party ins such
                           proportion as is appropriate to reflect the relative fault of such Indemnified Party on the one hand and
                           the Company on the other.



--------------------------------------------------------------------------------



                           In the case of any failure of performance described in sub-clause (ii) of this Section 9.01(f), the Company
                           shall promptly reimburse the Purchaser, any Depositor, as applicable, and each Person responsible for the
                           preparation, execution or filing of any report required to be filed with the Commission with respect to
                           such Securitization Transaction, or for execution of a certification pursuant to Rule 13a-14(d) or Rule
                           15d-14(d) under the Exchange Act with respect to such Securitization Transaction, for all costs reasonably
                           incurred by each such party in order to obtain the information, report, certification, accountants' letter
                           or other material not delivered as required by the Company, any Subservicer, any Subcontractor or any
                           Third-Party Originator.

         This indemnification shall survive the termination of this Agreement or the termination of any party to this Agreement.

         (v)      The following is added as Section 10.01(ix) of the Warranties and Servicing Agreement:

                  (ix)     failure by the Company to duly perform, within the required time period, its obligations under Sections
6.04, 6.06, or 9.01(e) which failure continues unremedied for a period of fifteen (15) calendar days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given to the Company by any party to this Agreement or by
any master servicer responsible for master servicing the Mortgage Loans pursuant to a securitization of such Mortgage Loans.

         (w)      Article X of the Warranties and Servicing Agreement is hereby amended effective as of the date hereof by adding the
following at the end of the last paragraph of Section 10.01:

                  If the Company is terminated  pursuant to this Section 10.01, the Company shall promptly  reimburse the Purchaser (or
         any designee of the Purchaser,  such as a master  servicer) and any  Depositor,  as  applicable,  for all reasonable  expenses
         incurred by the Purchaser (or such designee) or such  Depositor,  as such are incurred,  in connection with the termination of
         the Company as servicer and the transfer of servicing of the Mortgage  Loans to a successor  servicer.  The provisions of this
         paragraph  shall not limit  whatever  rights the Purchaser or any Depositor may have under other  provisions of this Agreement
         and/or any  applicable  Reconstitution  Agreement or  otherwise,  whether in equity or at law,  such as an action for damages,
         specific performance or injunctive relief.

         (x)      The first sentence of Section 12.03 of the Warranties and Servicing Agreement is deleted in its entirety and
replaced with the following:

                  Section 12.03      Governing Law.

                  This Agreement shall be governed by and construed in accordance with the laws of the State of New York
         without giving effect to principles of conflicts of laws (other than Section 5-1401 of the New York General
         Obligations Law) and except to the extent preempted by Federal law and the obligations, rights and remedies of the
         parties hereunder shall be determined in accordance with such laws.



--------------------------------------------------------------------------------



         (y)      A new Section 12.12 (Third Party Beneficiary) is hereby added to the Warranties and Servicing Agreement.
                  Section 12.12     Third Party Beneficiary.

                  For purposes of this Agreement, each Master Servicer shall be considered a third party beneficiary to this
         Agreement, entitled to all the rights and benefits hereof as if it were a direct party to this Agreement.

         (z)      The Warranties and Servicing Agreement is hereby amended as of the date hereof by inserting a new Exhibit I, a copy
of which is annexed hereto as Exhibit C.

         (aa)     The Warranties and Servicing Agreement is hereby amended as of the date hereof by inserting a new Exhibit J, a copy
of which is annexed hereto as Exhibit D.

         (bb)     The Warranties and Servicing Agreement is hereby amended as of the date hereof by inserting a new Exhibit K, a copy
of which is annexed hereto as Exhibit E.

         (cc)     The Warranties  and Servicing  Agreement is hereby amended as of the date hereof by inserting a new Exhibit D, a copy
of which is annexed hereto as Exhibit F.


8.       A copy of all  assessments,  attestations,  reports and  certificates  required to be delivered by the Servicer under
this AAR  Agreement  and the  Warranties  and  Servicing  Agreement  shall be delivered to the Master  Servicer by the date(s)
specified  herein or therein,  and where such  documents  are  required to be  addressed to any party,  such  addresses  shall
include the Master Servicer and the Master Servicer shall be entitled to rely on such documents.

45.      Notices:

10.      The Assignor's  address for purposes of all notices and  correspondence  related to the Mortgage Loans and this Assignment and
Assumption Agreement is:

                  EMC Mortgage Corporation
                  Mac Arthur Ridge Illinois
                  909 Hidden Ridge Drive, Suite 200
                  Irving, Texas 75038
                  Attention: Ralene Ruyle, President



                  With a copy to:

                  Bear Stearns Mortgage Capital Corporation
                  383 Madison Avenue
                  New York, New York 10179
                  Attention: Ernie Calabrese



         The Assignee's  address for purposes of all notices and  correspondence  related to the Mortgage Loans and this Assignment and
Assumption Agreement is:

                  U.S. Bank National Association
                  One Federal Street, 3rd Floor
                  Boston, MA 02110
                  Attention:  Maryellen Hunter
                  Telecopier No.: (617) 603-640



--------------------------------------------------------------------------------



         The Company's  address for purposes of all notices and  correspondence  related to the Mortgage Loans and this  Assignment and
Assumption Agreement is:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  MAC X2401-042
                  Des Moines, Iowa 50328-0001
                  Attention: John B. Brown



                  With a copy to:

                  Wells Fargo Bank, N.A.
                  1 Home Campus
                  Des Moines, Iowa 50328-0001
                  Attention: General Counsel - MAC X2401-06T


         Miscellaneous:

46.      11.      Each party will pay any  commissions  it has incurred and the Assignor  shall pay the fees of its  attorneys  and the
reasonable fees of the attorneys of the Assignee and the Company in connection with the  negotiations  for,  documenting of and closing
of the transactions contemplated by this Assignment and Assumption Agreement.

47.      12.      This  Assignment and Assumption  Agreement  shall be construed in accordance  with the laws of the State of New York,
including  Sections 5-1401 and 5-1402 of the New General  Obligations Law, but otherwise without regard to conflicts of law principles,
and the obligations, rights and remedies of the parties hereunder shall be determined in accordance with such laws.

48.      13.      No term or provision of this  Assignment  and  Assumption  Agreement may be waived or modified  unless such waiver or
modification is in writing and signed by the party against whom such waiver or modification is sought to be enforced.

49.      14.      This  Assignment  and  Assumption  Agreement  shall inure to the benefit of the successors and assigns of the parties
hereto.  Any entity into which  Assignor,  Assignee or Company may be merged or  consolidated  shall,  without the  requirement for any
further writing, be deemed Assignor, Assignee or Company, respectively, hereunder.

50.      15.      This  Assignment  and Assumption  Agreement  shall survive the conveyance of the Mortgage Loans and the assignment of
the  Warranties  and  Servicing  Agreement  to the extent of the  Mortgage  Loans by Assignor to Assignee  and the  termination  of the
Warranties and Servicing Agreement.



--------------------------------------------------------------------------------




51.      16.      This  Assignment  and  Assumption  Agreement  may be  executed  simultaneously  in any number of  counterparts.  Each
counterpart shall be deemed to be an original and all such counterparts shall constitute one and the same instrument.

52.      17.      In the event that any provision of this  Assignment  and  Assumption  Agreement  conflicts  with any provision of the
Warranties and Servicing  Agreement with respect to the Mortgage  Loans,  the terms of this  Assignment and Assumption  Agreement shall
control.

53.      18.      Any new loan number  assigned to a Mortgage  Loan by the Assignee  shall be provided to the Company at the  following
address:  Wells Fargo Bank, N.A., 1 Home Campus, MAC X2401-042,  Des Moines, Iowa 50328-0001 Attention:  John B. Brown. In addition, if
Assignee has changed its document custodian from the previous  custodian,  such new custodian's name,  address and contact  information
shall be provided to the Company at the aforementioned address.





--------------------------------------------------------------------------------




         IN WITNESS WHEREOF,  the parties have caused this Assignment and Assumption  Agreement to be executed by their duly authorized
officers as of the date first above written.


U.S. BANK NATIONAL ASSOCIATION, not individually but solely as trustee for the holders of Bear Stearns ALT-A Trust 2006-3, Mortgage
Pass-Through Certificates, Series 2006-3, as Assignee



By:_________________________________
Name:
Title:



EMC MORTGAGE CORPORATION,
as Assignor

By:_________________________________
Name:
Title



WELLS FARGO BANK, N.A.,
 as Company


By:_________________________________
Name:
Title:



         Acknowledged and Agreed

         WELLS FARGO BANK,
         N.A.,
         as Master Servicer

By:_________________________________
Name:
Title




--------------------------------------------------------------------------------









                                                                                                                         Exhibit A

                                                            Mortgage Loans



                                                        [Provided upon request]




--------------------------------------------------------------------------------






                                                                                                                         Exhibit B

Amended and Restated Master Seller's Warranties and Servicing Agreement dated as of November 1, 2005, between the Wells Fargo and EMC

                                                        [Provided upon request]




--------------------------------------------------------------------------------




                                                                                                                         Exhibit C
                                                                                                                         EXHIBIT I

                                                       REPORTING DATA FOR MONTHLY REPORT


                                             Standard File Layout - Master Servicing
-----------------------------------------------------------------------------------------------------------------------------------
         Column Name                            Description                      Decimal           Format Comment          Max
                                                                                                                            Size
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SER_INVESTOR_NBR               A value assigned by the Servicer to define a                 Text up to 10 digits             20
                               group of loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_NBR                       A unique identifier assigned to each loan by                 Text up to 10 digits             10
                               the investor.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERVICER_LOAN_NBR              A unique number assigned to a loan by the                    Text up to 10 digits             10
                               Servicer.  This may be different than the
                               LOAN_NBR.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORROWER_NAME                  The borrower name as received in the file.                   Maximum length of 30 (Last,      30
                               It is not separated by first and last name.                  First)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PAY_AMT                  Scheduled monthly principal and scheduled            2       No commas(,) or dollar signs     11
                               interest payment that a borrower is expected                 ($)
                               to pay, P&I constant.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NOTE_INT_RATE                  The loan interest rate as reported by the            4       Max length of 6                   6
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NET_INT_RATE                   The loan gross interest rate less the service        4       Max length of 6                   6
                               fee rate as reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_RATE                  The servicer's fee rate for a loan as                4       Max length of 6                   6
                               reported by the Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_FEE_AMT                   The servicer's fee amount for a loan as              2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_PAY_AMT                    The new loan payment amount as reported by           2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NEW_LOAN_RATE                  The new loan rate as reported by the Servicer.       4       Max length of 6                   6
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ARM_INDEX_RATE                 The index the Servicer is using to calculate         4       Max length of 6                   6
                               a forecasted rate.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_BEG_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the beginning of the processing cycle.                       ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_END_PRIN_BAL              The borrower's actual principal balance at           2       No commas(,) or dollar signs     11
                               the end of the processing cycle.                             ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
BORR_NEXT_PAY_DUE_DATE         The date at the end of processing cycle that                 MM/DD/YYYY                       10
                               the borrower's next payment is due to the
                               Servicer, as reported by Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_1                The first curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_1               The curtailment date associated with the                     MM/DD/YYYY                       10
                               first curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------



--------------------------------------------------------------------------------



CURT_ADJ_ AMT_1                The curtailment interest on the first                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_2                The second curtailment amount to be applied.         2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_2               The curtailment date associated with the                     MM/DD/YYYY                       10
                               second curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_ AMT_2                The curtailment interest on the second               2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_AMT_3                The third curtailment amount to be applied.          2       No commas(,) or dollar signs     11
                                                                                            ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SERV_CURT_DATE_3               The curtailment date associated with the                     MM/DD/YYYY                       10
                               third curtailment amount.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
CURT_ADJ_AMT_3                 The curtailment interest on the third                2       No commas(,) or dollar signs     11
                               curtailment amount, if applicable.                           ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_AMT                        The loan "paid in full" amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer.                                                ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PIF_DATE                       The paid in full date as reported by the                     MM/DD/YYYY                       10
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                                                                                            Action Code Key:                  2
                                                                                            15=Bankruptcy,
                                                                                            30=Foreclosure, , 60=PIF,
                                                                                            63=Substitution,
                                                                                            65=Repurchase,70=REO
                                                                               ------------ ------------------------------ --------
ACTION_CODE                    The standard FNMA numeric code used to
                               indicate the default/delinquent status of a
                               particular loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
INT_ADJ_AMT                    The amount of the interest adjustment as             2       No commas(,) or dollar signs     11
                               reported by the Servicer.                                    ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SOLDIER_SAILOR_ADJ_AMT         The Soldier and Sailor Adjustment amount, if         2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
NON_ADV_LOAN_AMT               The Non Recoverable Loan Amount, if                  2       No commas(,) or dollar signs     11
                               applicable.                                                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
LOAN_LOSS_AMT                  The amount the Servicer is passing as a loss,        2       No commas(,) or dollar signs     11
                               if applicable.                                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_BEG_PRIN_BAL             The scheduled outstanding principal amount           2       No commas(,) or dollar signs     11
                               due at the beginning of the cycle date to be                 ($)
                               passed through to investors.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_END_PRIN_BAL             The scheduled principal balance due to               2       No commas(,) or dollar signs     11
                               investors at the end of a processing cycle.                  ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_PRIN_AMT                 The scheduled principal amount as reported by        2       No commas(,) or dollar signs     11
                               the Servicer for the current cycle -- only                   ($)
                               applicable for Scheduled/Scheduled Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
SCHED_NET_INT                  The scheduled gross interest amount less the         2       No commas(,) or dollar signs     11
                               service fee amount for the current cycle as
                               reported by the Servicer -- only applicable
                               for Scheduled/Scheduled Loans.                               ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
ACTL_PRIN_AMT                  The actual principal amount collected by the         2       No commas(,) or dollar signs     11
                               Servicer for the current reporting cycle --                  ($)
                               only applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
                               The actual gross interest amount less the
                               service fee amount for the current reporting                 No commas(,) or dollar signs
ACTL_NET_INT                   cycle as reported by the Servicer -- only            2       ($)                              11
                               applicable for Actual/Actual Loans.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ AMT            The penalty amount received when a borrower          2       No commas(,) or dollar signs     11
                               prepays on his loan as reported by the                       ($)
                               Servicer.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
PREPAY_PENALTY_ WAIVED         The prepayment penalty amount for the loan           2       No commas(,) or dollar signs     11
                               waived by the servicer.                                      ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_DATE                       The Effective Payment Date of the                            MM/DD/YYYY                       10
                               Modification for the loan.
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
MOD_TYPE                       The Modification Type.                                       Varchar - value can be alpha     30
                                                                                            or numeric
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------
DELINQ_P&I_ADVANCE_AMT         The current outstanding principal and                2       No commas(,) or dollar signs     11
                               interest advances made by Servicer.                          ($)
------------------------------ ----------------------------------------------- ------------ ------------------------------ --------




--------------------------------------------------------------------------------




                                                                                                                        Exhibit D
                                                                                                                        EXHIBIT J
                                                       REPORTING DATA FOR DEFAULTED LOANS

                                               Standard File Layout - Delinquency Reporting

-------------------------------------- ---------------------------------------------------- -------------- ---------------
         Column/Header Name                                Description                         Decimal     Format Comment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERVICER_LOAN_NBR                      A unique number assigned to a loan by the
                                       Servicer.  This may be different than the LOAN_NBR
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_NBR                               A unique identifier assigned to each loan by the
                                       originator.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CLIENT_NBR                             Servicer Client Number
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
SERV_INVESTOR_NBR                      Contains a unique number as assigned by an
                                       external servicer to identify a group of loans in
                                       their system.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_FIRST_NAME                    First Name of the Borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORROWER_LAST_NAME                     Last name of the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ADDRESS                           Street Name and Number of Property
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_STATE                             The state where the  property located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_ZIP                               Zip code where the property is located.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BORR_NEXT_PAY_DUE_DATE                 The date that the borrower's next payment is due                    MM/DD/YYYY
                                       to the servicer at the end of processing cycle, as
                                       reported by Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOAN_TYPE                              Loan Type (i.e. FHA, VA, Conv)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_FILED_DATE                  The date a particular bankruptcy claim was filed.                   MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CHAPTER_CODE                The chapter under which the bankruptcy was filed.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_CASE_NBR                    The case number assigned by the court to the
                                       bankruptcy filing.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POST_PETITION_DUE_DATE                 The payment due date once the bankruptcy has been                   MM/DD/YYYY
                                       approved by the courts
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
BANKRUPTCY_DCHRG_DISM_DATE             The Date The Loan Is Removed From Bankruptcy.                       MM/DD/YYYY
                                       Either by Dismissal, Discharged and/or a Motion
                                       For Relief Was Granted.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_APPR_DATE                     The Date The Loss Mitigation Was Approved By The                    MM/DD/YYYY
                                       Servicer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_TYPE                          The Type Of Loss Mitigation Approved For A Loan
                                       Such As;
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_EST_COMP_DATE                 The Date The Loss Mitigation /Plan Is Scheduled To                  MM/DD/YYYY
                                       End/Close
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LOSS_MIT_ACT_COMP_DATE                 The Date The Loss Mitigation Is Actually Completed                  MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_APPROVED_DATE                   The date DA Admin sends a letter to the servicer                    MM/DD/YYYY
                                       with instructions to begin foreclosure proceedings.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
ATTORNEY_REFERRAL_DATE                 Date File Was Referred To Attorney to Pursue                        MM/DD/YYYY
                                       Foreclosure
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FIRST_LEGAL_DATE                       Notice of 1st legal filed by an Attorney in a                       MM/DD/YYYY
                                       Foreclosure Action
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_EXPECTED_DATE              The date by which a foreclosure sale is expected                    MM/DD/YYYY
                                       to occur.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_DATE                       The actual date of the foreclosure sale.                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FRCLSR_SALE_AMT                        The amount a property sold for at the foreclosure          2        No commas(,)
                                       sale.                                                               or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_START_DATE                    The date the servicer initiates eviction of the                     MM/DD/YYYY
                                       borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
EVICTION_COMPLETED_DATE                The date the court revokes legal possession of the                  MM/DD/YYYY
                                       property from the borrower.
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_PRICE                             The price at which an REO property is marketed.            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
LIST_DATE                              The date an REO property is listed at a particular                  MM/DD/YYYY
                                       price.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_AMT                              The dollar value of an offer for an REO property.          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OFFER_DATE_TIME                        The date an offer is received by DA Admin or by                     MM/DD/YYYY
                                       the Servicer.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_CLOSING_DATE                       The date the REO sale of the property is scheduled                  MM/DD/YYYY
                                       to close.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REO_ACTUAL_CLOSING_DATE                Actual Date Of REO Sale                                             MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
OCCUPANT_CODE                          Classification of how the property is occupied.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_CONDITION_CODE                    A code that indicates the condition of the
                                       property.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
PROP_INSPECTION_DATE                   The date a  property inspection is performed.                       MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
APPRAISAL_DATE                         The date the appraisal was done.                                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
CURR_PROP_VAL                           The current "as is" value of the property based           2
                                       on brokers price opinion or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
REPAIRED_PROP_VAL                      The amount the property would be worth if repairs          2
                                       are completed pursuant to a broker's price opinion
                                       or appraisal.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
If applicable:
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_STATUS_CODE                     FNMA Code Describing Status of Loan
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
DELINQ_REASON_CODE                     The circumstances which caused a borrower to stop
                                       paying on a loan.   Code indicates the reason why
                                       the loan is in default for this cycle.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_FILED_DATE                    Date Mortgage Insurance Claim Was Filed With                        MM/DD/YYYY
                                       Mortgage Insurance Company.
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT                           Amount of Mortgage Insurance Claim Filed                            No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_PAID_DATE                     Date Mortgage Insurance Company Disbursed Claim                     MM/DD/YYYY
                                       Payment
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
MI_CLAIM_AMT_PAID                      Amount Mortgage Insurance Company Paid On Claim            2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_FILED_DATE                  Date Claim Was Filed With Pool Insurance Company                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT                         Amount of Claim Filed With Pool Insurance Company          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_PAID_DATE                   Date Claim Was Settled and The Check Was Issued By                  MM/DD/YYYY
                                       The Pool Insurer
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
POOL_CLAIM_AMT_PAID                    Amount Paid On Claim By Pool Insurance Company             2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_FILED_DATE             Date FHA Part A Claim Was Filed With HUD                           MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_AMT                    Amount of FHA Part A Claim Filed                          2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_DATE              Date HUD Disbursed Part A Claim Payment                            MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_A_CLAIM_PAID_AMT               Amount HUD Paid on Part A Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_FILED_DATE              Date FHA Part B Claim Was Filed With HUD                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_AMT                     Amount of FHA Part B Claim Filed                         2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------



--------------------------------------------------------------------------------



-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_DATE                Date HUD Disbursed Part B Claim Payment                          MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
FHA_PART_B_CLAIM_PAID_AMT               Amount HUD Paid on Part B Claim                           2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_FILED_DATE                     Date VA Claim Was Filed With the Veterans Admin                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_DATE                      Date Veterans Admin. Disbursed VA Claim Payment                    MM/DD/YYYY
-------------------------------------- ---------------------------------------------------- -------------- ---------------
-------------------------------------- ---------------------------------------------------- -------------- ---------------
VA_CLAIM_PAID_AMT                       Amount Veterans Admin. Paid on VA Claim                   2        No commas(,)
                                                                                                           or dollar
                                                                                                           signs ($)
-------------------------------------- ---------------------------------------------------- -------------- ---------------


Exhibit 2: Standard File Codes - Delinquency Reporting
The Loss Mit Type field should show the approved Loss Mitigation Code as follows:

o        ASUM-   Approved Assumption
o        BAP-    Borrower Assistance Program
o        CO-     Charge Off
o        DIL-    Deed-in-Lieu
o        FFA-    Formal Forbearance Agreement
o        MOD-    Loan Modification
o        PRE-    Pre-Sale
o        SS-     Short Sale
o        MISC-   Anything else approved by the PMI or Pool Insurer

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those above, provided that they are consistent with industry
standards.  If Loss Mitigation Types other than those above are used, the Servicer must supply Wells Fargo Bank with a description of
each of the Loss Mitigation Types prior to sending the file.
The Occupant Code field should show the current status of the property code as follows:

o        Mortgagor
o        Tenant
o        Unknown
o        Vacant

The Property Condition field should show the last reported condition of the property as follows:

o        Damaged
o        Excellent
o        Fair
o        Gone
o        Good
o        Poor
o        Special Hazard
o        Unknown




--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as follows:

                      ------------------------ ---------------------------------------------------------
                      Delinquency Code         Delinquency Description
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      001                      FNMA-Death of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      002                      FNMA-Illness of principal mortgagor
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      003                      FNMA-Illness of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      004                      FNMA-Death of mortgagor's family member
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      005                      FNMA-Marital difficulties
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      006                      FNMA-Curtailment of income
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      007                      FNMA-Excessive Obligation
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      008                      FNMA-Abandonment of property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      009                      FNMA-Distant employee transfer
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      011                      FNMA-Property problem
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      012                      FNMA-Inability to sell property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      013                      FNMA-Inability to rent property
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      014                      FNMA-Military Service
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      015                      FNMA-Other
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      016                      FNMA-Unemployment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      017                      FNMA-Business failure
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      019                      FNMA-Casualty loss
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      022                      FNMA-Energy environment costs
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      023                      FNMA-Servicing problems
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      026                      FNMA-Payment adjustment
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      027                      FNMA-Payment dispute
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      029                      FNMA-Transfer of ownership pending
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      030                      FNMA-Fraud
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      031                      FNMA-Unable to contact borrower
                      ------------------------ ---------------------------------------------------------
                      ------------------------ ---------------------------------------------------------
                      INC                      FNMA-Incarceration
                      ------------------------ ---------------------------------------------------------





--------------------------------------------------------------------------------





Exhibit 2: Standard File Codes - Delinquency Reporting, Continued
The FNMA Delinquent Status Code field should show the Status of Default as follows:

                      ------------------------ -------------------------------------------------------
                            Status Code        Status Description
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                09             Forbearance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                17             Pre-foreclosure Sale Closing Plan Accepted
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                24             Government Seizure
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                26             Refinance
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                27             Assumption
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                28             Modification
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                29             Charge-Off
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                30             Third Party Sale
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                31             Probate
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                32             Military Indulgence
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                43             Foreclosure Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                44             Deed-in-Lieu Started
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                49             Assignment Completed
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                61             Second Lien Considerations
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                62             Veteran's Affairs-No Bid
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                63             Veteran's Affairs-Refund
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                64             Veteran's Affairs-Buydown
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                65             Chapter 7 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                66             Chapter 11 Bankruptcy
                      ------------------------ -------------------------------------------------------
                      ------------------------ -------------------------------------------------------
                                67             Chapter 13 Bankruptcy
                      ------------------------ -------------------------------------------------------





--------------------------------------------------------------------------------




                                                                                                                          Exhibit E
                                                                                                                          EXHIBIT K
                                                  REPORTING DATA FOR REALIZED LOSSES AND GAINS

                                     Calculation of Realized Loss/Gain Form 332- Instruction Sheet

         NOTE:  Do not net or combine items.  Show all expenses individually and all credits as separate line items.  Claim packages
         are due on the remittance report date.  Late submissions may result in claims not being passed until the following month.
         The Servicer is responsible to remit all funds pending loss approval and /or resolution of any disputed items.


                           The numbers on the 332 form correspond with the numbers listed below.

         Liquidation and Acquisition Expenses:
         1.       The Actual Unpaid Principal Balance of the Mortgage Loan.  For documentation, an Amortization Schedule from date of
                  default through liquidation breaking out the net interest and servicing fees advanced is required.

         2.       The Total Interest Due less the aggregate amount of servicing fee that would have been earned if all delinquent
                  payments had been made as agreed. For documentation, an Amortization Schedule from date of default through
                  liquidation breaking out the net interest and servicing fees advanced is required.

         3.       Accrued Servicing Fees based upon the Scheduled Principal Balance of the Mortgage Loan as calculated on a monthly
                  basis. For documentation, an Amortization Schedule from date of default through liquidation breaking out the net
                  interest and servicing fees advanced is required.

         4-12.    Complete as applicable.  Required documentation:

                  *  For taxes and insurance advances - see page 2 of 332 form - breakdown required showing period

                     of coverage, base tax, interest, penalty.  Advances prior to default require evidence of servicer efforts to
                     recover advances.

                   *  For escrow advances - complete payment history

                      (to calculate advances from last positive escrow balance forward)

                  *  Other expenses -  copies of corporate advance history showing all payments

                  *  REO repairs > $1500 require explanation

                  *  REO repairs >$3000 require evidence of at least 2 bids.

                  *  Short Sale or Charge Off require P&L supporting the decision and WFB's approved Officer Certificate

                  *  Unusual or extraordinary items may require further documentation.

         13.      The total of lines 1 through 12.

         Credits:



--------------------------------------------------------------------------------




         14-21.   Complete as applicable.  Required documentation:

                  * Copy of the HUD 1 from the REO sale.  If a 3rd Party Sale, bid instructions and Escrow Agent / Attorney

                     Letter of Proceeds Breakdown.

                  *  Copy of EOB for any MI or gov't guarantee

                  *  All other credits need to be clearly defined on the 332 form

         22.      The total of lines 14 through 21.

         Please Note:      For HUD/VA loans, use line (18a) for Part A/Initial proceeds and line (18b) for Part B/Supplemental
                           proceeds.

         Total Realized Loss (or Amount of Any Gain)
         23.      The total derived from subtracting line 22 from 13.  If the amount represents a realized gain, show the amount in
                  parenthesis (   ).




--------------------------------------------------------------------------------






                                              Calculation of Realized Loss/Gain Form 332

         Prepared by:  __________________                     Date:  _______________
         Phone:  ______________________   Email Address:_____________________


----------------------------------    --------------------------------------    --------------------------------------------
Servicer Loan No.                     Servicer Name                             Servicer Address


----------------------------------    --------------------------------------    --------------------------------------------

         WELLS FARGO BANK, N.A. Loan No._____________________________

         Borrower's Name: _________________________________________________________
         Property Address: _________________________________________________________

         Liquidation Type:  REO Sale                  3rd Party Sale            Short Sale       Charge Off

         Was this loan granted a Bankruptcy deficiency or cramdown              Yes         No
         If "Yes", provide deficiency or cramdown amount _______________________________

         Liquidation and Acquisition Expenses:
         (1)  Actual Unpaid Principal Balance of Mortgage Loan                  $ ______________ (1)
         (2)  Interest accrued at Net Rate                                       ________________(2)
         (3)  Accrued Servicing Fees                                             ________________(3)
         (4)  Attorney's Fees                                                    ________________(4)
         (5)  Taxes (see page 2)                                                 ________________(5)
         (6)  Property Maintenance                                               ________________(6)
         (7)  MI/Hazard Insurance Premiums (see page 2)                          ________________(7)
         (8)  Utility Expenses                                                   ________________(8)
         (9)  Appraisal/BPO                                                      ________________(9)
         (10) Property Inspections                                               ________________(10)
         (11) FC Costs/Other Legal Expenses                                      ________________(11)
         (12) Other (itemize)                                                    ________________(12)



--------------------------------------------------------------------------------




                  Cash for Keys__________________________                        ________________(12)
                  HOA/Condo Fees_______________________                          ________________(12)
                  ______________________________________                         ________________(12)

                  Total Expenses                                                $ _______________(13)
         Credits:
         (14) Escrow Balance                                                    $ _______________(14)
         (15) HIP Refund                                                        ________________ (15)
         (16) Rental Receipts                                                   ________________ (16)
         (17) Hazard Loss Proceeds                                              ________________ (17)
         (18) Primary Mortgage Insurance / Gov't Insurance                      ________________ (18a) HUD Part A
                                                                                ________________ (18b) HUD Part B
         (19) Pool Insurance Proceeds                                           ________________ (19)
         (20) Proceeds from Sale of Acquired Property                           ________________ (20)
         (21) Other (itemize)                                                   ________________ (21)
              _________________________________________                         ________________ (21)

              Total Credits                                                     $________________(22)
         Total Realized Loss (or Amount of Gain)                                $________________(23)




--------------------------------------------------------------------------------




Escrow Disbursement Detail
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
      Type           Date Paid        Period of       Total Paid      Base Amount       Penalties        Interest
   (Tax /Ins.)                        Coverage
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------
------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------

------------------ --------------- ---------------- --------------- ---------------- ---------------- ----------------






--------------------------------------------------------------------------------




                                                                                                                      Exhibit F
                                                                                                                      Exhibit D

                                    SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by [the Servicer] [Name of Subservicer] shall address, at a minimum, the
criteria identified as below as "Applicable Servicing Criteria":

--------------------------------------------------------------------------------------------- -----------------------
                                     Servicing Criteria                                        Applicable Servicing
                                                                                                     Criteria
--------------------------------------------------------------------------------------------- -----------------------
      Reference                                       Criteria
----------------------- --------------------------------------------------------------------- -----------------------
                                          General Servicing Considerations
-----------------------                                                                       -----------------------
1122(d)(1)(i)           Policies and procedures are instituted to monitor any performance               X
                        or other triggers and events of default in accordance with the
                        transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(1)(ii)          If any material servicing activities are outsourced to third                    X
                        parties, policies and procedures are instituted to monitor the
                        third party's performance and compliance with such servicing
                        activities.
-----------------------                                                                       -----------------------
1122(d)(1)(iii)         Any requirements in the transaction agreements to maintain a
                        back-up servicer for the mortgage loans are maintained.
-----------------------                                                                       -----------------------
1122(d)(1)(iv)          A fidelity bond and errors and omissions policy is in effect on the             X
                        party participating in the servicing function throughout the
                        reporting period in the amount of coverage required by and
                        otherwise in accordance with the terms of the transaction
                        agreements.
-----------------------                                                                       -----------------------
                                         Cash Collection and Administration
-----------------------                                                                       -----------------------
1122(d)(2)(i)           Payments on mortgage loans are deposited into the appropriate                   X
                        custodial bank accounts and related bank clearing accounts no more
                        than two business days following receipt, or such other number of
                        days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(ii)          Disbursements made via wire transfer on behalf of an obligor or to              X
                        an investor are made only by authorized personnel.
-----------------------                                                                       -----------------------
1122(d)(2)(iii)         Advances of funds or guarantees regarding collections, cash flows               X
                        or distributions, and any interest or other fees charged for such
                        advances, are made, reviewed and approved as specified in the
                        transaction agreements.
-----------------------                                                                       -----------------------
                        The related accounts for the transaction, such as cash reserve
                        accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with                    X
                        respect to commingling of cash) as set forth in the transaction
1122(d)(2)(iv)          agreements.
-----------------------                                                                       -----------------------
1122(d)(2)(v)           Each custodial account is maintained at a federally insured                     X
                        depository institution as set forth in the transaction agreements.
                        For purposes of this criterion, "federally insured depository
                        institution" with respect to a foreign financial institution means
                        a foreign financial institution that meets the requirements of Rule
                        13k-1(b)(1) of the Securities Exchange Act.
-----------------------                                                                       -----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent unauthorized                   X
                        access.
-----------------------                                                                       -----------------------
1122(d)(2)(vii)          Reconciliations are prepared on a monthly basis for all                        X
                        asset-backed securities related bank accounts, including custodial
                        accounts and related bank clearing accounts. These reconciliations
                        are (A) mathematically accurate; (B) prepared within 30 calendar
                        days after the bank statement cutoff date, or such other number of
                        days specified in the transaction agreements; (C) reviewed and
                        approved by someone other than the person who prepared the
                        reconciliation; and (D) contain explanations for reconciling items.
                        These reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
-----------------------                                                                       -----------------------



--------------------------------------------------------------------------------




                                         Investor Remittances and Reporting
-----------------------                                                                       -----------------------
1122(d)(3)(i)           Reports to investors, including those to be filed with the                      X
                        Commission, are maintained in accordance with the transaction
                        agreements and applicable Commission requirements. Specifically,
                        such reports (A) are prepared in accordance with timeframes and
                        other terms set forth in the transaction agreements; (B) provide
                        information calculated in accordance with the terms specified in
                        the transaction agreements; (C) are filed with the Commission as
                        required by its rules and regulations; and (D) agree with
                        investors' or the trustee's records as to the total unpaid
                        principal balance and number of mortgage loans serviced by the
                        Servicer.
-----------------------                                                                       -----------------------
1122(d)(3)(ii)          Amounts due to investors are allocated and remitted in accordance               X
                        with timeframes, distribution priority and other terms set forth in
                        the transaction agreements.
-----------------------                                                                       -----------------------
                        Disbursements made to an investor are posted within two business
                        days to the Servicer's investor records, or such other number of                X
1122(d)(3)(iii)         days specified in the transaction agreements.
-----------------------                                                                       -----------------------
                        Amounts remitted to investors per the investor reports agree with
                        cancelled checks, or other form of payment, or custodial bank                   X
1122(d)(3)(iv)          statements.
-----------------------                                                                       -----------------------

-----------------------                                                                       -----------------------
                                             Pool Asset Administration
-----------------------                                                                       -----------------------
1122(d)(4)(i)            Collateral or security on mortgage loans is maintained as required             X
                        by the transaction agreements or related mortgage loan documents.
-----------------------                                                                       -----------------------
                        Mortgage loan and related documents are safeguarded as required by              X
1122(d)(4)(ii)          the transaction agreements
-----------------------                                                                       -----------------------
1122(d)(4)(iii)         Any additions, removals or substitutions to the asset pool are                  X
                        made, reviewed and approved in accordance with any conditions or
                        requirements in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(iv)          Payments on mortgage loans, including any payoffs, made in                      X
                        accordance with the related mortgage loan documents are posted to
                        the Servicer's obligor records maintained no more than two business
                        days after receipt, or such other number of days specified in the
                        transaction agreements, and allocated to principal, interest or
                        other items (e.g., escrow) in accordance with the related mortgage
                        loan documents.
-----------------------                                                                       -----------------------
1122(d)(4)(v)           The Servicer's records regarding the mortgage loans agree with the              X
                        Servicer's records with respect to an obligor's unpaid principal
                        balance.
-----------------------                                                                       -----------------------
1122(d)(4)(vi)          Changes with respect to the terms or status of an obligor's                     X
                        mortgage loans (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance with
                        the transaction agreements and related pool asset documents.
-----------------------                                                                       -----------------------
1122(d)(4)(vii)         Loss mitigation or recovery actions (e.g., forbearance plans,                   X
                        modifications and deeds in lieu of foreclosure, foreclosures and
                        repossessions, as applicable) are initiated, conducted and
                        concluded in accordance with the timeframes or other requirements
                        established by the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(viii)        Records documenting collection efforts are maintained during the                X
                        period a mortgage loan is delinquent in accordance with the
                        transaction agreements. Such records are maintained on at least a
                        monthly basis, or such other period specified in the transaction
                        agreements, and describe the entity's activities in monitoring
                        delinquent mortgage loans including, for example, phone calls,
                        letters and payment rescheduling plans in cases where delinquency
                        is deemed temporary (e.g., illness or unemployment).
-----------------------                                                                       -----------------------
1122(d)(4)(ix)          Adjustments to interest rates or rates of return for mortgage loans             X
                        with variable rates are computed based on the related mortgage loan
                        documents.
-----------------------                                                                       -----------------------




--------------------------------------------------------------------------------




1122(d)(4)(x)           Regarding any funds held in trust for an obligor (such as escrow                X
                        accounts): (A) such funds are analyzed, in accordance with the
                        obligor's mortgage loan documents, on at least an annual basis, or
                        such other period specified in the transaction agreements; (B)
                        interest on such funds is paid, or credited, to obligors in
                        accordance with applicable mortgage loan documents and state laws;
                        and (C) such funds are returned to the obligor within 30 calendar
                        days of full repayment of the related mortgage loans, or such other
                        number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xi)          Payments made on behalf of an obligor (such as tax or insurance                 X
                        payments) are made on or before the related penalty or expiration
                        dates, as indicated on the appropriate bills or notices for such
                        payments, provided that such support has been received by the
                        servicer at least 30 calendar days prior to these dates, or such
                        other number of days specified in the transaction agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xii)         Any late payment penalties in connection with any payment to be                 X
                        made on behalf of an obligor are paid from the servicer's funds and
                        not charged to the obligor, unless the late payment was due to the
                        obligor's error or omission.
-----------------------                                                                       -----------------------
                        Disbursements made on behalf of an obligor are posted within two
                        business days to the obligor's records maintained by the servicer,
                        or such other number of days specified in the transaction                       X
1122(d)(4)(xiii)        agreements.
-----------------------                                                                       -----------------------
1122(d)(4)(xiv)          Delinquencies, charge-offs and uncollectible accounts are                      X
                        recognized and recorded in accordance with the transaction
                        agreements.
-----------------------                                                                       -----------------------
                        Any external enhancement or other support, identified in Item
                        1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained
1122(d)(4)(xv)          as set forth in the transaction agreements.
-----------------------------------------------------------------------------------------------------------------------




--------------------------------------------------------------------------------


                                                                                                 EXHIBIT J


                                     FORM OF MORTGAGE LOAN PURCHASE AGREEMENT





                                     MORTGAGE LOAN PURCHASE AGREEMENT




                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                               as Purchaser



                                               Dated as of

                                              April 28, 2006

                              Structured Asset Mortgage Investments II Inc.
                   Bear Stearns ALT-A Trust 2006-3, Mortgage Pass-Through Certificates





                                                  TABLE OF CONTENTS
                                                                                                               Page
SECTION 1.    Definitions.........................................................................................2
SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................2
SECTION 3.    Mortgage Loan Schedules.............................................................................4
SECTION 4.    Mortgage Loan Transfer..............................................................................2
SECTION 5.    Examination of Mortgage Files.......................................................................2
SECTION 6.    Recordation of Assignments of Mortgage..............................................................7
SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
                         Mortgage Loans...........................................................................2
SECTION 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................13
SECTION 9.    Representations and Warranties Concerning the Purchaser............................................14
SECTION 10.  Conditions to Closing...............................................................................15
SECTION 11.  Fees and Expenses...................................................................................17
SECTION 12.  Accountants' Letters................................................................................17
SECTION 13.  Indemnification.....................................................................................18
SECTION 14.  Notices.............................................................................................20
SECTION 15.  Transfer of Mortgage Loans..........................................................................20
SECTION 16.  Termination.........................................................................................21
SECTION 17.  Representations, Warranties and Agreements to Survive Delivery......................................20
SECTION 18.  Severability........................................................................................21
SECTION 19.  Counterparts........................................................................................21
SECTION 20.  Amendment............................................................................................2
SECTION 21.  Governing Law........................................................................................2
SECTION 22.  Further Assurances...................................................................................2
SECTION 23.  Successors and Assigns...............................................................................2
SECTION 24.  The Mortgage Loan Seller and the Purchaser..........................................................21
SECTION 25.  Entire Agreement....................................................................................21
SECTION 26.  No Partnership......................................................................................22
   EXHIBIT 1          CONTENTS OF MORTGAGE FILE.................................................................E-2
   EXHIBIT 2          MORTGAGE LOAN SCHEDULE INFORMATION......................................................E-2-1
   EXHIBIT 3          MORTGAGE LOAN SELLER'S INFORMATION........................................................E-2
   EXHIBIT 4          PURCHASER'S INFORMATION...................................................................E-2
   EXHIBIT 5          SCHEDULE OF LOST NOTES....................................................................E-2
   EXHIBIT 6          Standard & Poor's LEVELS® Glossary, Version 5.6b Revised,
                        Appendix E............................................................................E-6-1
   SCHEDULE A         REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...........................................A-1
   SCHEDULE B         MORTGAGE LOAN SCHEDULE....................................................................B-2







                                          MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated  as  of  April  28,  2006,  as  amended  and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller agrees to sell,  and the  Purchaser  agrees to purchase,  certain  conventional,  adjustable  rate,
first lien mortgage loans secured primarily by one- to four-family  residential properties  (collectively,
the "Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage  Loans into a
trust fund (the "Trust Fund") and create Bear Stearns  ALT-A Trust,  Mortgage  Pass-Through  Certificates,
Series 2006-3 (the  "Certificates"),  under a pooling and servicing agreement,  to be dated as of April 1,
2006 (the "Pooling and Servicing Agreement"),  among the Purchaser,  as seller, Wells Fargo Bank, National
Association,  as master servicer and securities administrator,  U.S. Bank National Association, as trustee
(the "Trustee") and EMC Mortgage Corporation.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-132232)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules and regulations of the Commission  promulgated  thereunder (the "Securities Act"). Such registration
statement,  when it became  effective under the Securities Act, and the prospectus  relating to the public
offering of certain  classes of the  Certificates by the Purchaser (the "Public  Offering"),  as from time
to time each is amended or  supplemented  pursuant to the  Securities  Act or  otherwise,  are referred to
herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that  supplement,  dated April 27, 2006, to the Prospectus,  dated March 28, 2006,  relating to
certain  classes  of the  Certificates.  With  respect to the Public  Offering  of certain  classes of the
Certificates,  the  Purchaser  and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a terms
agreement  dated as of April 27, 2006,  to an  underwriting  agreement  dated March 10, 2006,  between the
Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

         SECTION 1.  Definitions.  Certain  terms are defined  herein.  Capitalized  terms used herein but
not  defined  herein  shall have the  meanings  specified  in the  Pooling and  Servicing  Agreement.  The
following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.(1)

---------------
(1)      Please contact Bear, Stearns & Co. Inc. for Acquisition Price.


                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: April 28, 2006.

                  Cut-off Date: April 1, 2006.

                  Cut-off Date Balance: Approximately $2,937,894,589.

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Master Servicer: Wells Fargo Bank, National Association.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or  government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Master  Servicing  Compensation,  Monthly  Advances and advances payable
to the  purchaser  of the Mortgage  Loan and (ii) any costs and damages (if any)  incurred by the Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged
Property  securing a Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to
secure debt or security deed, including any riders or addenda thereto.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

         SECTION 2.        Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in  Section  10  hereof,  the
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)     The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, New York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the
Closing Date, the Purchaser shall pay to the Mortgage Loan Seller the  Acquisition  Price for the Mortgage
Loans in immediately  available  funds by wire transfer to such account or accounts as shall be designated
by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing  Date the  Mortgage  Loan Seller
assigns to the Purchaser  all of its right,  title and interest in the  Servicing  Agreements  (other than
its right to enforce the representations and warranties set forth therein).

         SECTION 3.        Mortgage  Loan  Schedules.  The Mortgage  Loan Seller  agrees to provide to the
Purchaser as of the date hereof a preliminary  listing of the Mortgage Loans (the  "Preliminary  Mortgage
Loan Schedule")  setting forth the information  listed on Exhibit 2 to this Agreement with respect to each
of the Mortgage  Loans being sold by the Mortgage  Loan  Seller.  If there are changes to the  Preliminary
Mortgage Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of the Closing Date a
final schedule (the "Final Mortgage Loan Schedule")  setting forth the information  listed on Exhibit 2 to
this  Agreement  with respect to each of the Mortgage  Loans being sold by the Mortgage Loan Seller to the
Purchaser.  The Final  Mortgage  Loan  Schedule  shall be delivered to the  Purchaser on the Closing Date,
shall be attached to an  amendment  to this  Agreement  to be executed on the Closing  Date by the parties
hereto  and  shall be in form and  substance  mutually  agreed  to by the  Mortgage  Loan  Seller  and the
Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage Loan  Schedule,  the
Preliminary Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all purposes hereof.

         SECTION 4.        Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments thereon,  other than scheduled  principal and interest,  received after the Cut-off Date. The
Mortgage  Loan Seller  will be  entitled  to all  scheduled  payments  of  principal  and  interest on the
Mortgage Loans due on or before the Cut-off Date  (including  payments  collected  after the Cut-off Date)
and all payments thereon,  other than scheduled principal and interest,  received on or before the Cut-off
Date. Such principal  amounts and any interest thereon  belonging to the Mortgage Loan Seller as described
above will not be included in the  aggregate  outstanding  principal  balance of the Mortgage  Loans as of
the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or
such later date as is agreed to by the  Purchaser  and the Mortgage  Loan Seller (each of the Closing Date
and such later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,
provided,  however,  that in lieu of the  foregoing,  the Mortgage  Loan Seller may deliver the  following
documents,  under the  circumstances  set forth below:  (x) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage Loan Seller may
deliver a true copy thereof with a  certification  by the Mortgage Loan Seller,  on the face of such copy,
substantially  as  follows:  "Certified  to be a true and  correct  copy of the  original,  which has been
transmitted  for  recording"  (y) in  lieu of the  Security  Instrument,  assignments  to the  Trustee  or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage Notes relating to the Mortgage  Loans,  each identified in the list delivered by the Purchaser to
the Trustee on the Closing  Date and attached  hereto as Exhibit 5, the  Mortgage  Loan Seller may deliver
lost note affidavits and indemnities of the Mortgage Loan Seller; and provided further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date,  the Mortgage Loan Seller,  in lieu of delivering  the above  documents,  may deliver to the
Trustee a certification  by the Mortgage Loan Seller or the Master  Servicer to such effect.  The Mortgage
Loan  Seller  shall  deliver  such  original  documents  (including  any  original  documents  as to which
certified  copies had previously  been delivered) or such certified  copies to the Trustee  promptly after
they are  received.  The Mortgage  Loan Seller shall cause the Mortgage and  intervening  assignments,  if
any,  and the  assignment  of the  Security  Instrument  to be recorded  not later than 180 days after the
Closing Date,  unless such  assignment is not required to be recorded under the terms set forth in Section
6(i) hereof.

                  (iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of
the  Mortgage  Loans  and the  related  servicing  will  ultimately  be  assigned  to U.S.  Bank  National
Association, as Trustee for the benefit of the Certificateholders, on the date hereof.

         SECTION 5.        Examination of Mortgage Files.

                  (i)         On or before the Mortgage  File  Delivery  Date,  the  Mortgage  Loan Seller
will have made the Mortgage  Files  available to the Purchaser or its agent for  examination  which may be
at the offices of the Trustee or the Mortgage Loan Seller  and/or the Mortgage  Loan  Seller's  custodian.
The fact that the  Purchaser  or its agent has  conducted or has failed to conduct any partial or complete
examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other  relief as  provided  in this  Agreement.  In  furtherance  of the  foregoing,  the
Mortgage  Loan Seller shall make the Mortgage  Files  available to the Purchaser or its agent from time to
time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance  with the delivery
and  recordation  requirements  of this  Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns
and to any  investors or  prospective  investors in the  Certificates  information  regarding the Mortgage
Loans and their  servicing,  to make the Mortgage Files  available to the  Purchaser,  Bear Stearns and to
such  investors or prospective  investors  (which may be at the offices of the Mortgage Loan Seller and/or
the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage
Loans for discussions with the Purchaser,  Bear Stearns and such investors or prospective investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  (ii)        Pursuant to the Pooling and  Servicing  Agreement,  on the Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  deliver or cause the  Custodian  to deliver to
the Mortgage  Loan Seller an initial  certification  in the form  attached as Exhibit One to the Custodial
Agreement.

                  (iii)       Pursuant  to the  Pooling  and  Servicing  Agreement,  within 90 days of the
Closing Date,  the Trustee will review or shall cause the Custodian to review items of the Mortgage  Files
as set forth on Exhibit 1 and will  deliver  to the  Mortgage  Loan  Seller  and the  Master  Servicer  an
interim certification substantially in the form of Exhibit Two to the Custodial Agreement.

                  (iv)        Pursuant  to the  Pooling and  Servicing  Agreement,  within 180 days of the
Closing Date (or,  with respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will  deliver to the  Mortgage  Loan Seller and
the Master  Servicer a final  certification  substantially  in the form of Exhibit  Three to the Custodial
Agreement.  If the  Trustee  (or the  Custodian  as its agent) is unable to deliver a final  certification
with  respect  to the  items  listed  in  Exhibit  1 due to any  document  that is  missing,  has not been
executed,  is unrelated,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan  number,  to the Mortgage  Loans  identified  in the Final  Mortgage  Loan  Schedule or appears to be
defective on its face (a "Material  Defect"),  the Trustee or the Custodian,  as its agent, shall promptly
notify the Mortgage  Loan Seller of such Material  Defect.  The Mortgage Loan Seller shall correct or cure
any such  Material  Defect  within 90 days from the date of notice from the Trustee or the  Custodian,  as
its agent,  of the Material  Defect and if the Mortgage Loan Seller does not correct or cure such Material
Defect  within  such  period and such  defect  materially  and  adversely  affects  the  interests  of the
Certificateholders  in the related  Mortgage Loan,  the Mortgage Loan Seller will, in accordance  with the
terms of the Pooling and Servicing  Agreement,  within 90 days of the date of notice,  provide the Trustee
with a  Substitute  Mortgage  Loan (if within  two years of the  Closing  Date) or  purchase  the  related
Mortgage Loan at the  applicable  Purchase  Price;  provided that, if such defect would cause the Mortgage
Loan to be other than a  "qualified  mortgage"  as defined in  Section  860G(a)(3)  of the Code,  any such
cure,  repurchase  or  substitution  must occur  within 90 days from the date such breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability of the Mortgage Loan Seller to
deliver the original security instrument or intervening  assignments  thereof, or a certified copy because
the  originals  of such  documents,  or a  certified  copy,  have  not  been  returned  by the  applicable
jurisdiction,  the  Mortgage  Loan Seller  shall not be required to  purchase  such  Mortgage  Loan if the
Mortgage Loan Seller delivers such original  documents or certified copy promptly upon receipt,  but in no
event later than 360 days after the Closing Date. The foregoing  repurchase  obligation shall not apply in
the event that the Mortgage  Loan Seller cannot  deliver such  original or copy of any document  submitted
for recording to the appropriate  recording  office in the applicable  jurisdiction  because such document
has not been  returned by such office;  provided  that the Mortgage  Loan Seller shall  instead  deliver a
recording  receipt  of such  recording  office or, if such  receipt is not  available,  a  certificate  of
Mortgage  Loan Seller or a  Servicing  Officer  confirming  that such  documents  have been  accepted  for
recording,  and delivery to the Trustee or the Custodian,  as its agent, shall be effected by the Mortgage
Loan Seller within thirty days of its receipt of the original recorded document.

                  (v)         At the time of any  substitution,  the Mortgage Loan Seller shall deliver or
cause to be delivered the  Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents
and payments  required to be  delivered  in  connection  with a  substitution  pursuant to the Pooling and
Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee  shall (i) assign to the
Mortgage  Loan Seller and release or cause the  Custodian  to release the  documents  (including,  but not
limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in its possession or in
the  possession of the Custodian  relating to the Deleted  Mortgage Loan and (ii) execute and deliver such
instruments of transfer or  assignment,  in each case without  recourse,  as shall be necessary to vest in
the Mortgage Loan Seller title to such Deleted Mortgage Loan.


         SECTION 6.        Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each
Mortgage  and  each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller  to the  Trustee,  and all
unrecorded intervening  assignments,  if any, delivered on or prior to the Closing Date, to be recorded in
all recording offices in the jurisdictions where the related Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been provided to the Trustee  which states that the  recordation  of such  assignment is not necessary
to protect the Trustee's  interest in the related  Mortgage Loan or (b) MERS is identified on the Mortgage
or a properly  recorded  assignment of the Mortgage,  as the Mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of
any Opinion of Counsel,  each  assignment  of Mortgage  shall be submitted  for  recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest
to occur of (i)  reasonable  direction  by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii)
the occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv)
the  occurrence  of a  servicing  transfer as  described  in Section  8.02 of the  Pooling  and  Servicing
Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan  Seller  shall  leave or cause to be left  with the  Trustee a  certified  copy of such  Mortgage  or
assignment.  In the event that,  within 180 days of the Closing Date, the Trustee has not been provided an
Opinion of Counsel as  described  above or received  evidence of recording  with respect to each  Mortgage
Loan  delivered  to the  Purchaser  pursuant  to the terms  hereof or as set forth  above,  the failure to
provide  evidence of  recording  or such Opinion of Counsel (in the  alternative,  if  required)  shall be
considered a Material  Defect,  and the provisions of Section  5(iii) and (iv) shall apply.  All customary
recording fees and reasonable  expenses  relating to the recordation of the assignments of mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the intention of the parties that such conveyance be deemed a
pledge of the  Mortgage  Loans by the  Mortgage  Loan  Seller to the  Purchaser  to secure a debt or other
obligation  of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent of the
parties,  the Mortgage Loans are held by a court of competent  jurisdiction  to continue to be property of
the Mortgage Loan Seller,  then (a) this Agreement shall also be deemed to be a security  agreement within
the  meaning of  Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the  transfer of the
Mortgage  Loans  provided  for herein  shall be deemed to be a grant by the  Mortgage  Loan  Seller to the
Purchaser of a security  interest in all of the Mortgage  Loan Seller's  right,  title and interest in and
to the Mortgage  Loans and all amounts  payable to the holders of the Mortgage  Loans in  accordance  with
the terms thereof and all proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing  into
cash,  instruments,  securities or other property, to the extent the Purchaser would otherwise be entitled
to own such Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than
investment  earnings,  from time to time held or invested in any accounts  created pursuant to the Pooling
and Servicing Agreement,  whether in the form of cash, instruments,  securities or other property; (c) the
possession  by the  Purchaser  or the  Trustee of  Mortgage  Notes and such  other  items of  property  as
constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be "possession
by the secured  party" for purposes of  perfecting  the security  interest  pursuant to Section  9-305 (or
comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons
holding  such  property,  and  acknowledgments,  receipts  or  confirmations  from  persons  holding  such
property,  shall  be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
financial  intermediaries,  bailees  or  agents  (as  applicable)  of the  Purchaser  for the  purpose  of
perfecting  such security  interest under  applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision  hereof or pursuant to the Pooling and Servicing  Agreement shall also be deemed
to be an assignment of any security  interest  created hereby.  The Mortgage Loan Seller and the Purchaser
shall, to the extent consistent with this Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such
security  interest would be deemed to be a perfected  security interest of first priority under applicable
law and will be maintained as such throughout the term of the Pooling and Servicing Agreement.

         SECTION 7.        Representations and Warranties of Mortgage Loan Seller Concerning the Mortgage
Loans.  The Mortgage  Loan Seller hereby  represents  and warrants to the Purchaser as of the Closing Date
or such other date as may be specified below with respect to each Mortgage Loan being sold by it:

                  (i)      the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material  respects  and the  information  provided to the Rating  Agencies,  including  the
Mortgage Loan level detail, is true and correct according to the Rating Agency requirements;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage Loan Seller
was the sole owner of  beneficial  title and holder of each  Mortgage  and Mortgage  Note  relating to the
Mortgage  Loans  and is  conveying  the same free and clear of any and all  liens,  claims,  encumbrances,
participation interests,  equities,  pledges, charges or security interests of any nature and the Mortgage
Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects
with  all  applicable  laws  and  regulations,   including,   without  limitation,   usury,  equal  credit
opportunity,  disclosure and recording laws and all  applicable  anti-predatory,  abusive and fair lending
laws;  and each  Mortgage  Loan  has  been  serviced  in all  material  respects  in  accordance  with all
applicable  laws  and  regulations,  including,  without  limitation,  usury,  equal  credit  opportunity,
disclosure  and  recording  laws and all  applicable  predatory  lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage Loan
has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure action is
threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the Trustee on
behalf of the Certificateholders;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage Loan Seller to be
adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each Mortgage is a valid and  enforceable  first lien on the property  securing
the related  Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except
with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold for
a term  longer  than the term of the  related  Mortgage,  subject  only to (i) the  lien of  current  real
property taxes and assessments,  (ii) covenants,  conditions and  restrictions,  rights of way,  easements
and other matters of public record as of the date of recording of such  Mortgage,  such  exceptions  being
acceptable  to  mortgage  lending  institutions  generally  or  specifically  reflected  in the  appraisal
obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's
title insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like properties are commonly  subject which do not materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which,  to the best of the Mortgage Loan Seller's  knowledge,  was qualified to do business in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer  which is  acceptable  to the Mortgage  Loan Seller)  against loss by fire and such
hazards  as are  covered  under a  standard  extended  coverage  endorsement  in the  locale  in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9)  without  reliance  on the  provisions  of  Treasury  Regulation  Section  1.860G-2(a)(3)  or Treasury
Regulation  Section  1.860G-2(f)(2)  or any other provision that would allow a Mortgage Loan to be treated
as a "qualified  mortgage"  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii)  none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) "high cost  home,"  "covered"
(excluding  home loans  defined as "covered home loans" in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  "high risk home" or "predatory"
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no Mortgage Loan (a) is a "high cost loan" or "covered  loan" as applicable (as
such terms are  defined in the then  current  Standard & Poor's  LEVELS®  Glossary,  which is now  Version
5.6d,  Appendix E, attached  hereto as Exhibit 6 or (b) was originated on or after October 1, 2002 through
March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxi)    with respect to each  Mortgage  Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan Group III-1A and Sub-Loan Group III-3A,  no Mortgagor  obtained a prepaid  single-premium
credit-life,  credit  disability,  credit  unemployment or credit property  insurance policy in connection
with the origination of such Mortgage Loan;

                  (xxii)   with respect to each  Mortgage  Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan Group III-1A and Sub-Loan Group III-3A,  information regarding the Mortgagor credit files
related to such  Mortgage Loan has been  furnished to credit  reporting  agencies in  compliance  with the
provisions of the Fair Credit Reporting Act and the applicable implementing regulations;

                  (xxiii)  each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxiv)   each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Trust Fund;

                  (xxv)    the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxvi) the Mortgage  Loans are  currently  being  serviced in  accordance  with accepted
servicing practices;

                  (xxvii) with respect to each Mortgage Loan that has a prepayment  penalty feature,  each
such  prepayment  penalty  is  enforceable  and will be  enforced  by the  Mortgage  Loan  Seller and each
prepayment  penalty is permitted  pursuant to federal,  state and local law, provided that (i) no Mortgage
Loan will  impose a  prepayment  penalty  for a term in excess of five years  from the date such  Mortgage
Loan was  originated and (ii) such  prepayment  penalty is at least equal to the lesser of (A) the maximum
amount permitted under  applicable law and (B) six months interest at the related  Mortgage  Interest Rate
on the amount prepaid in excess of 20% of the original principal balance of such Mortgage Loan;

                  (xxviii)  with respect to each  Mortgage Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan  Group III-1A and Sub-Loan Group III-3A that contains a provision  permitting  imposition
of a penalty upon a prepayment  prior to maturity:  (a) the  Mortgage  Loan  provides  some benefit to the
Mortgagor  (e.g. a rate or fee  reduction)  in exchange for accepting  such  prepayment  penalty;  (b) the
Mortgage Loan's  originator had a policy of offering the borrower,  or requiring any  third-party  brokers
to offer the  Mortgagor,  the option of obtaining a Mortgage  Loan that did not require  payment of such a
penalty;  (c) the  prepayment  penalty was  adequately  disclosed to the Mortgagor  pursuant to applicable
state and federal law; and (d) no subprime  loan  originated  on or after October 1, 2002 will provide for
prepayment  penalties  for a term in excess of three  years and any loans  originated  prior to such date,
and any  non-subprime  loans,  will not  provide  for  prepayment  penalties  for a term in excess of five
years;  in each case unless the loan was  modified to reduce the  prepayment  period to no more than three
years  from  the  date of the  note and the  Mortgagor  was  notified  in  writing  of such  reduction  in
prepayment  period.  Notwithstanding  the above, the Servicer shall not collect any prepayment  penalty in
any instance when (a) the mortgage debt is accelerated  through  foreclosure  sale or other payment as the
result of the  Mortgagor's  default  under  the  terms of the  Security  Instrument,  or (b) the  proceeds
received  from the payoff of the  Mortgage  are from the sale of the related  Mortgaged  Property  and the
prepayment period is longer than five years;

                  (xxix)   with respect to each  Mortgage  Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan  Group  III-1A and  Sub-Loan  Group  III-3A and  originated  on or after  August 1, 2004,
neither  the  related  Mortgage  nor the  related  Mortgage  Note  requires  the  Mortgagor  to  submit to
arbitration  to resolve any dispute  arising  out of or  relating  in any way to the  origination  of such
Mortgage Loan transaction;

                  (xxx)    the methodology  used in underwriting the extension of credit for each Mortgage
Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group II-2A,  Sub-Loan Group III-1A and Sub-Loan Group III-3A in
the trust  did not rely on the  extent  of the  Mortgagor's  equity  in the  collateral  as the  principal
determining  factor in approving such extension of credit.  The methodology  employed  objective  criteria
that  related such facts as,  without  limitation,  the  Mortgagor's  credit  history,  income,  assets or
liabilities,  to the  proposed  mortgage  payment and,  based on such  methodology,  the  Mortgage  Loan's
originator made a reasonable  determination  that at the time of origination the Mortgagor had the ability
to make timely payments on the Mortgage Loan;

                  (xxxi) with  respect to each  Mortgage  Loan in Sub-Loan  Group  II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan Group III-1A and Sub-Loan  Group III-3A,  the Mortgagor was not encouraged or required to
select a Mortgage Loan product  offered by the Mortgage Loan's  originator  which is a higher cost product
designed for less  creditworthy  Mortgagors,  taking into account such facts as, without  limitation,  the
Mortgage Loan's requirements and the Mortgagor's credit history, income, assets and liabilities

                  (xxxii) with respect to each  Mortgage  Loan in Sub-Loan  Group  II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan Group III-1A and Sub-Loan Group III-3A,  there is no Mortgage Loan that was originated on
or after  October 1, 2002 and before March 7, 2003,  which is secured by property  located in the State of
Georgia.  There is no Mortgage Loan that was  originated on or after March 7, 2003,  which is a "high cost
home loan" as defined under the Georgia Fair Lending Act;

                  (xxxiii) no Mortgagor  under a Mortgage  Loan in Sub-Loan  Group II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan  Group  III-1A and  Sub-Loan  Group  III-3A was  charged  "points  and fees" in an amount
greater than (a) $1,000 or (b) 5% of the  principal  amount of such Mortgage  Loan,  whichever is greater.
For purposes of this representation,  "points and fees" (x) include origination,  underwriting, broker and
finder's  fees and charges that the lender  imposed as a condition of making the  Mortgage  Loan,  whether
they are paid to the lender or a third party;  and (y) exclude bona fide  discount  points,  fees paid for
actual  services  rendered in connection  with the  origination of the mortgage (such as attorneys'  fees,
notaries fees and fees paid for property  appraisals,  credit reports,  surveys,  title  examinations  and
extracts,  flood  and tax  certifications,  and home  inspections);  the  cost of  mortgage  insurance  or
credit-risk price adjustments;  the costs of title, hazard, and flood insurance policies;  state and local
transfer  taxes or fees;  escrow  deposits for the future  payment of taxes and  insurance  premiums;  and
other miscellaneous fees and charges that, in total, do not exceed 0.25 percent of the loan amount;

                  (xxxiv)  the  original  principal  balance  of  each  Mortgage  Loan in  Sub-Loan  Group
II-1A,  Sub-Loan  Group II-2A,  Sub-Loan  Group III-1A and Sub-Loan  Group III-3A is within  Freddie Mac's
dollar amount limits for  conforming  one- to  four-family  Mortgage  Loans in existence as of the Closing
Date;

                  (xxxv) with  respect to each  Mortgage  Loan in Sub-Loan  Group  II-1A,  Sub-Loan  Group
II-2A,  Sub-Loan  Group III-1A and Sub-Loan  Group III-3A,  no Mortgage Loan was  originated in connection
with a manufactured housing unit; and

                  (xxxvi) with respect to each  Mortgage  Loan in Sub-Loan  Group  II-1A,  Sub-Loan  Group
II-2A, Sub-Loan Group III-1A and Sub-Loan Group III-3A, no Mortgage Loan is seasoned more than 12 months.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the  Purchaser  pursuant to
this  Agreement,  the party  discovering  or  receiving  notice of such breach  shall give prompt  written
notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this
Section  7,  within  90 days from the date of  discovery  by the  Mortgage  Loan  Seller,  or the date the
Mortgage Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all  material  respects,  (ii)
purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within two years of the
Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange  for such  Mortgage  Loan;
provided  that,  (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage
Loan  Schedule  contained  in clause (i) of this  Section 7, if such breach is material and relates to any
field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge or (B) in the case of a
breach of the  representation  contained in clause  (xxvii) of this Section 7, then, in each case, in lieu
of  purchasing  such Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor
shall have no  obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the
Mortgage  Loan  Seller to cure,  purchase  or  substitute  a  qualifying  Substitute  Mortgage  Loan shall
constitute the Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under
this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect
to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such  breach as set forth in and  limited  by  Section  13 hereof.  It is  understood  by the  parties
hereto  that a breach of the  representations  and  warranties  made in any of clause  (xviii),  (xix)(b),
(xxi),  (xxii),  (xxviii)  through  (xxxvi) of this Section 7 will be deemed to  materially  and adversely
affect the value of the interests of the Purchaser,  the  Certificateholders or the Trustee in the related
Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller  relating to or arising out of a
breach by the Mortgage  Loan Seller of any  representations  and  warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                   SECTION 8........Representations  and  Warranties  Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing  Date,  the Mortgage  Loan Seller  represents  and warrants to
the Purchaser as to itself in the capacity indicated as follows:

                  (i)         the  Mortgage  Loan  Seller (i) is a  corporation  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure so to qualify would not  reasonably be expected to have a material  adverse effect on the Mortgage
Loan  Seller's  business as presently  conducted or on the Mortgage  Loan  Seller's  ability to enter into
this Agreement and to consummate the transactions contemplated hereby;

                  (ii)        the Mortgage Loan Seller has full  corporate  power to own its property,  to
carry on its  business as presently  conducted  and to enter into and perform its  obligations  under this
Agreement;

                  (iii)       the  execution  and delivery by the Mortgage  Loan Seller of this  Agreement
has been duly  authorized  by all necessary  action on the part of the Mortgage  Loan Seller;  and neither
the  execution  and  delivery  of  this  Agreement,  nor  the  consummation  of  the  transactions  herein
contemplated,  nor compliance with the provisions hereof,  will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law,  governmental  rule,  regulation,  judgment,
decree or order  binding on the Mortgage  Loan Seller or its  properties  or the charter or by-laws of the
Mortgage  Loan  Seller,  except  those  conflicts,  breaches or defaults  which  would not  reasonably  be
expected  to have a material  adverse  effect on the  Mortgage  Loan  Seller's  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (iv)        the  execution,  delivery and  performance  by the  Mortgage  Loan Seller of
this Agreement and the  consummation of the  transactions  contemplated  hereby do not require the consent
or  approval  of, the giving of notice to, the  registration  with,  or the taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals,  notices,  registrations or other actions as have already been obtained,  given or made and, in
connection with the  recordation of the Mortgages,  powers of attorney or assignments of Mortgages not yet
completed;

                  (v)         this  Agreement  has been duly  executed and  delivered by the Mortgage Loan
Seller and, assuming due authorization,  execution and delivery by the Purchaser,  constitutes a valid and
binding  obligation  of the  Mortgage  Loan Seller  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally);

                  (vi)        there are no actions,  suits or proceedings  pending or, to the knowledge of
the  Mortgage  Loan  Seller,  threatened  against  the  Mortgage  Loan  Seller,  before  or by any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and if determined  adversely to the Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage
Loan Seller's  ability to perform its obligations  under this  Agreement;  and the Mortgage Loan Seller is
not in default with respect to any order of any court,  administrative agency,  arbitrator or governmental
body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)       the Mortgage  Loan  Seller's  Information  (identified  in Exhibit 3 hereof)
does not include any untrue  statement of a material  fact or omit to state a material  fact  necessary in
order to make the  statements  made,  in light of the  circumstances  under  which  they  were  made,  not
misleading.

         SECTION 9.        Representations and Warranties Concerning the Purchaser.  As of the date hereof
and as of the Closing Date, the Purchaser represents and warrants to the Mortgage Loan Seller as follows:

                  (i)      the  Purchaser  (i) is a limited  liability  company  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business as presently  conducted or on the  Purchaser's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the Purchaser or its properties or the  certificate of formation or limited  liability  company  agreement
of the Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to
have a material  adverse effect on the Purchaser's  ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation of the transactions  contemplated  hereby do not require the consent or approval of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due  authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

         SECTION 10.       Conditions to Closing.

                  (1)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of the Mortgage  Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates specified in all material  respects;  and no event shall have occurred which,  with
         notice or the passage of time,  would  constitute a default under this Agreement,  or the Pooling
         and Servicing  Agreement;  and the  Purchaser  shall have  received  certificates  to that effect
         signed by authorized officers of the Mortgage Loan Seller.

                           (b)      The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (i)     If  required  pursuant  to  Section  3 hereof,  the  Amendment
                  dated as of the Closing Date and any documents referred to therein;

                                    (ii)    If required  pursuant to Section 3 hereof,  the Final Mortgage
                  Loan Schedule  containing the information set forth on Exhibit 2 hereto,  one copy to be
                  attached to each counterpart of the Amendment;

                                    (iii)   The Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    (iv)    A  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the  charter and  by-laws of the  Mortgage  Loan Seller and
                  evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (v)     One or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (vi)    A letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vii)   Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (c)      The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (d)      The Mortgage Loan Seller shall have  furnished to the  Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.


                  (2)      The  obligations  of the  Mortgage  Loan Seller under this  Agreement  shall be
subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects  as of the date  hereof and as of the Closing  Date,  and no event  shall have  occurred
         which would  constitute  a breach by it of the terms of this  Agreement,  and the  Mortgage  Loan
         Seller shall have  received a certificate  to that effect signed by an authorized  officer of the
         Purchaser.

                           (b)      The  Mortgage  Loan Seller  shall have  received  copies of all of the
         following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to the
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    (i)     If  required  pursuant  to  Section  3 hereof,  the  Amendment
                  dated as of the Closing Date and any documents referred to therein;

                                    (ii)    The Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the  Mortgage  Loan  Seller,  and  all  documents  required
                  thereby duly executed by all signatories;

                                    (iii)   A certificate  of an officer of the Purchaser  dated as of the
                  Closing  Date,  in a  form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the member of the  Purchaser  authorizing  the
                  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser's  certificate  of formation,  limited  liability
                  company  agreement and evidence as to the good  standing of the Purchaser  dated as of a
                  recent date;

                                    (iv)    One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (v)     Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

         SECTION 11.       Fees and  Expenses.  Subject to Section 16 hereof,  the  Mortgage  Loan  Seller
shall pay on the  Closing  Date or such later date as may be agreed to by the  Purchaser  (i) the fees and
expenses of the Mortgage Loan Seller's  attorneys and the reasonable  fees and expenses of the Purchaser's
attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP,  (iii) the fee for the use of Purchaser's
Registration  Statement  based on the aggregate  original  principal  amount of the  Certificates  and the
filing fee of the  Commission  as in effect on the date on which the  Registration  Statement was declared
effective,  (iv) the fees and expenses including  counsel's fees and expenses in connection with any "blue
sky" and legal  investment  matters,  (v) the fees and expenses of the Trustee which shall include without
limitation  the fees and expenses of the Trustee  (and the fees and  disbursements  of its  counsel)  with
respect to (A) legal and document  review of this  Agreement,  the Pooling and  Servicing  Agreement,  the
Certificates  and related  agreements,  (B) attendance at the Closing and (C) review of the Mortgage Loans
to  be  performed  by  the  Trustee,   (vi)  the  expenses  for  printing  or  otherwise  reproducing  the
Certificates,  the Prospectus and the  Prospectus  Supplement,  (vii) the fees and expenses of each Rating
Agency  (both  initial  and  ongoing),  (viii)  the fees and  expenses  relating  to the  preparation  and
recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to
evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the Mortgage  Loan
Seller to the  Trustee or the  expenses  relating to the  Opinion of Counsel  referred to in Section  6(i)
hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other  out-of-pocket
expenses  incurred by the  Purchaser in  connection  with the  purchase of the Mortgage  Loans and by Bear
Stearns in connection with the sale of the Certificates.  The Mortgage Loan Seller  additionally agrees to
pay  directly to any third party on a timely  basis the fees  provided for above which are charged by such
third party and which are billed periodically.

         SECTION 12.       Accountants' Letters.

                  (i)      Deloitte  & Touche  LLP will  review  the  characteristics  of a sample  of the
Mortgage  Loans  described in the Final Mortgage Loan Schedule and will compare those  characteristics  to
the description of the Mortgage Loans contained in the Prospectus  Supplement under the captions  "Summary
of Terms - The  Mortgage  Pool" and  "Description  of the Mortgage  Loans" and in Schedule A thereto.  The
Mortgage Loan Seller will  cooperate  with the Purchaser in making  available all  information  and taking
all steps  reasonably  necessary  to permit such  accountants  to  complete  the review and to deliver the
letters  required  of them under the  Underwriting  Agreement.  Deloitte  & Touche  LLP will also  confirm
certain  calculations  as set  forth  under the  caption  "Yield  and  Prepayment  Considerations"  in the
Prospectus Supplement.

                  (ii)     To the extent  statistical  information  with respect to the Master  Servicer's
servicing  portfolio is included in the Prospectus  Supplement under the caption "The Master  Servicer," a
letter from the certified  public  accountant  for the Master  Servicer will be delivered to the Purchaser
dated  the date of the  Prospectus  Supplement,  in the form  previously  agreed to by the  Mortgage  Loan
Seller and the Purchaser, with respect to such statistical information.


         SECTION 13.       Indemnification.

                  (i)      The Mortgage  Loan Seller shall  indemnify  and hold harmless the Purchaser and
its directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from
and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they or any of
them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (i) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (ii) any  representation  or warranty  assigned or made by the Mortgage Loan
Seller in  Section 7 or  Section 8 hereof  being,  or alleged  to be,  untrue or  incorrect,  or (iii) any
failure by the Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the Mortgage
Loan  Seller  shall  reimburse  the  Purchaser  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or  defending  or preparing to
defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)     The  Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any untrue  statement of a material fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party  shall not  relieve  it from any  liability  which it may have  under  this
Section 13 except to the extent that it has been  prejudiced  in any  material  respect by such failure or
from  any  liability  which it may  have  otherwise).  In case any such  action  is  brought  against  any
indemnified  party, and it notifies an indemnifying  party of the commencement  thereof,  the indemnifying
party  will be  entitled  to  participate  therein  and,  to the  extent  it may elect by  written  notice
delivered to the  indemnified  party  promptly  (but,  in any event,  within 30 days) after  receiving the
aforesaid  notice from such  indemnified  party,  to assume the defense  thereof with  counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the indemnification  provided for in paragraphs (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

         SECTION 14.       Notices. All demands,  notices and communications hereunder shall be in writing
but may be  delivered  by  facsimile  transmission  subsequently  confirmed  in  writing.  Notices  to the
Mortgage  Loan Seller  shall be  directed to EMC  Mortgage  Corporation,  Mac Arthur  Ridge II, 909 Hidden
Ridge Drive,  Suite 200,  Irving,  Texas 75038  (Telecopy:  (972-444-2880)),  and notices to the Purchaser
shall be directed to Structured  Asset Mortgage  Investments II Inc.,  383 Madison  Avenue,  New York, New
York 10179  (Telecopy:  (212-272-7206)),  Attention:  Baron  Silverstein;  or to any other  address as may
hereafter  be  furnished  by one party to the  other  party by like  notice.  Any such  demand,  notice or
communication  hereunder  shall be deemed to have been  received on the date  received at the  premises of
the  addressee  (as  evidenced,  in the case of  registered  or certified  mail,  by the date noted on the
return  receipt)  provided  that it is received on a Business  Day during  normal  business  hours and, if
received after normal business hours, then it shall be deemed to be received on the next Business Day.

         SECTION 15.       Transfer  of  Mortgage  Loans.  The  Purchaser  retains the right to assign the
Mortgage Loans and any or all of its interest  under this Agreement to the Trustee  without the consent of
the Mortgage Loan Seller,  and, upon such assignment,  the Trustee shall succeed to the applicable  rights
and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser shall remain entitled to
the benefits set forth in Sections 11, 13 and 17 hereto and as provided in Section  2(i).  Notwithstanding
the  foregoing,  the sole and  exclusive  right and remedy of the  Trustee  with  respect to a breach of a
representation  or  warranty  of the  Mortgage  Loan Seller  shall be the cure,  purchase or  substitution
obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

         SECTION 16.       Termination.  This Agreement may be terminated (a) by the mutual consent of the
parties  hereto prior to the Closing Date,  (b) by the  Purchaser,  if the  conditions to the  Purchaser's
obligation  to close set forth under  Section  10(1) hereof are not  fulfilled as and when  required to be
fulfilled or (c) by the Mortgage Loan Seller,  if the conditions to the Mortgage Loan Seller's  obligation
to close set forth under Section  10(2) hereof are not fulfilled as and when required to be fulfilled.  In
the event of  termination  pursuant to clause (b), the Mortgage Loan Seller shall pay, and in the event of
termination  pursuant to clause (c),  the  Purchaser  shall pay,  all  reasonable  out-of-pocket  expenses
incurred by the other in connection with the  transactions  contemplated  by this Agreement.  In the event
of a termination pursuant to clause (a), each party shall be responsible for its own expenses.

         SECTION 17.       Representations,   Warranties   and   Agreements  to  Survive   Delivery.   All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of
officers of the Mortgage Loan Seller submitted  pursuant hereto,  shall remain operative and in full force
and effect and shall  survive  delivery of the Mortgage  Loans to the  Purchaser  (and by the Purchaser to
the  Trustee).  Subsequent  to the  delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage  Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

         SECTION 18.       Severability.  If any  provision  of this  Agreement  shall  be  prohibited  or
invalid  under  applicable  law,  this  Agreement  shall  be  ineffective  only  to such  extent,  without
invalidating the remainder of this Agreement.

         SECTION 19.       Counterparts.  This  Agreement may be executed in  counterparts,  each of which
will be an original, but which together shall constitute one and the same agreement.

         SECTION 20.                 Amendment.  This  Agreement  cannot be  amended  or  modified  in any
manner without the prior written consent of each party.

         SECTION 21.                 GOVERNING LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE  INTERPRETED  IN  ACCORDANCE  WITH THE LAWS OF SUCH STATE,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

         SECTION 22.       Further  Assurances.  Each of the parties  agrees to execute  and deliver  such
instruments  and take such actions as another  party may, from time to time,  reasonably  request in order
to effectuate  the purpose and to carry out the terms of this Agreement  including any  amendments  hereto
which may be required by either Rating Agency.

         SECTION 23.       Successors and Assigns.  This Agreement  shall bind and inure to the benefit of
and be  enforceable  by the Mortgage  Loan Seller and the  Purchaser and their  permitted  successors  and
assigns and, to the extent specified in Section 13 hereof,  Bear Stearns,  and their  directors,  officers
and  controlling  persons  (within the  meaning of federal  securities  laws).  The  Mortgage  Loan Seller
acknowledges  and  agrees  that the  Purchaser  may assign its  rights  under this  Agreement  (including,
without limitation,  with respect to the Mortgage Loan Seller's  representations and warranties respecting
the  Mortgage  Loans) to the  Trustee.  Any person  into which the  Mortgage  Loan Seller may be merged or
consolidated  (or any person  resulting  from any merger or  consolidation  involving  the  Mortgage  Loan
Seller),  any person resulting from a change in form of the Mortgage Loan Seller or any person  succeeding
to the business of the Mortgage Loan Seller,  shall be  considered  the  "successor"  of the Mortgage Loan
Seller  hereunder and shall be  considered a party hereto  without the execution or filing of any paper or
any  further  act or consent on the part of any party  hereto.  Except as  provided  in the two  preceding
sentences and in Section 15 hereto,  this Agreement cannot be assigned,  pledged or hypothecated by either
party hereto without the written  consent of the other parties to this  Agreement and any such  assignment
or purported assignment shall be deemed null and void.

         SECTION 24.        The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller and the
Purchaser  will keep in full effect all rights as are  necessary to perform their  respective  obligations
under this Agreement.

         SECTION 25.       Entire   Agreement.   This   Agreement   contains  the  entire   agreement  and
understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes all prior
and contemporaneous agreements,  understandings,  inducements and conditions,  express or implied, oral or
written, of any nature whatsoever with respect to the subject matter hereof.

         SECTION 26.       No  Partnership.  Nothing  herein  contained  shall be deemed or  construed  to
create a partnership or joint venture between the parties hereto.

                                    [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.

                                                              EMC MORTGAGE CORPORATION


                                                              By:                                         
                                                              Name:
                                                              Title:


                                                              STRUCTURED  ASSET  MORTGAGE  INVESTMENTS  II
                                                              INC.


                                                              By:                                         
                                                              Name:
                                                              Title:

























                                                                                                                       EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE

         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  (i)      The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or lost note affidavit;

                  (ii)     The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording indicated thereon (or if the original Security  Instrument,  assignments to the Trustee
         or intervening  assignments thereof which have been delivered,  are being delivered or will, upon
         receipt of  recording  information  relating to the Security  Instrument  required to be included
         thereon,  be delivered  to  recording  offices for  recording  and have not been  returned to the
         Mortgage  Loan Seller in time to permit their  recording  as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the  Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged  Property is located) to "U.S. Bank National  Association,  as Trustee",  with evidence
         of recording  with respect to each  Mortgage  Loan in the name of the Trustee  thereon (or if the
         original  Security  Instrument,  assignments  to the Trustee or intervening  assignments  thereof
         which have been delivered,  are being  delivered or will,  upon receipt of recording  information
         relating to the Security  Instrument  required to be included thereon,  be delivered to recording
         offices for  recording  and have not been  returned to the Mortgage Loan Seller in time to permit
         their  delivery as  specified  in Section  2.01(b) of the Pooling and  Servicing  Agreement,  the
         Mortgage  Loan Seller may deliver a true copy thereof with a  certification  by the Mortgage Loan
         Seller, on the face of such copy,  substantially as follows:  "Certified to be a true and correct
         copy of the original, which has been transmitted for recording");

                  (iv)     All intervening assignments of the Security Instrument,  if applicable and only
         to the extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.


                                                                                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION


         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the Master Servicer's Fee Rate;
(f)      the LPMI Fee, if applicable;
(g)      the Trustee Fee Rate, if applicable;
(h)      the Net Rate;
(i)      the maturity date;
(j)      the stated original term to maturity;
(k)      the stated remaining term to maturity;
(l)      the original Principal Balance;
(m)      the first payment date;
(n)      the principal and interest payment in effect as of the Cut-off Date;
(o)      the unpaid Principal Balance as of the Cut-off Date;
(p)      the Loan-to-Value Ratio at origination;
(q)      the insurer of any Primary Mortgage Insurance Policy;
(r)      the MIN with respect to each MOM Loan;
(s)      the Gross Margin, if applicable;
(t)      the next Adjustment Date, if applicable;
(u)      the Maximum Lifetime Mortgage Rate, if applicable;
(v)      the Minimum Lifetime Mortgage Rate, if applicable;
(w)      the Periodic Rate Cap, if applicable;
(x)      the Loan Group, if applicable;
(y)      a code indicating whether the Mortgage Loan is negatively amortizing;
(z)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven
         or ten years or any other period;
(aa)     the Prepayment Charge, if any;
(bb)     lien position (e.g., first lien or second lien);
(cc)     a code indicating whether the Mortgage Loan is has a balloon payment;
(dd)     a code indicating whether the Mortgage Loan is an interest-only loan;
(ee)     the interest-only term, if applicable;
(ff)     the Mortgage Loan Seller
(gg)     the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.


                                                                                                                         EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF  TERMS  -- The  Mortgage  Pool,"  "DESCRIPTION  OF THE  MORTGAGE  LOANS"  and  "SCHEDULE  A --  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."



                                                                                                                        EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.



                                                                                                                         EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request


                                                                                                                        EXHIBIT 6

                       Standard & Poor's LEVELS® Glossary, Version 5.6b Revised, Appendix E


                                                                                  REVISED July 11, 2005

APPENDIX E – Standard & Poor's Anti-Predatory Lending Categorization


Standard & Poor's has  categorized  loans  governed by  anti-predatory  lending laws in the  Jurisdictions
listed  below into three  categories  based  upon a  combination  of  factors  that  include  (a) the risk
exposure  associated  with the  assignee  liability  and (b) the tests and  thresholds  set forth in those
laws.  Note that certain loans  classified  by the relevant  statute as Covered are included in Standard &
Poor's High Cost Loan  Category  because they  included  thresholds  and tests that are typical of what is
generally considered High Cost by the industry.

Standard & Poor's High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
                                   ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------

Arkansas                           Arkansas Home Loan Protection Act, Ark. Code      High Cost Home Loan
                                   Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------

Cleveland Heights, OH              Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
                                   757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------

Colorado                           Consumer Equity Protection, Colo. Stat. Ann. §§   Covered Loan
                                   5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------

Connecticut                        Connecticut Abusive Home Loan Lending Practices   High Cost Home Loan
                                   Act, Conn. Gen. Stat. §§ 36a-746 et seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------

District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------

Florida                            Fair Lending Act, Fla. Stat. Ann. §§ 494.0078     High Cost Home Loan
                                   et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 – March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------

Georgia as amended (Mar. 7, 2003   Georgia Fair Lending Act, Ga. Code Ann. §§        High Cost Home Loan
– current)                         7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------

HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Illinois                           High Risk Home Loan Act, Ill. Comp. Stat. tit.    High Risk Home Loan
                                   815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from July 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------

Kansas                             Consumer Credit Code, Kan. Stat. Ann. §§          High Loan to Value Consumer
                                   16a-1-101 et seq.                                 Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------

Kentucky                           2003 KY H.B. 287 – High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------

Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------

Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------

Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------

New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------

New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------

New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------

North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------

Ohio                               H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------

South Carolina                     South Carolina High Cost and Consumer Home        High Cost Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------

West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia Mortgage Loan
                                   Broker and Servicer Act, W. Va. Code Ann. §§      Act Loan
                                   31-17-1 et seq.

                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------


Standard & Poor's Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------

Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Covered Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 – March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------

New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 – July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------


Standard & Poor's Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct. 1, 2002 – Mar. 6,    Georgia Fair Lending Act, Ga. Code Ann. §§        Home Loan
2003)                              7-6A-1 et seq.

                                   Effective October 1, 2002 – March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------

New Jersey                         New Jersey Home Ownership Security Act of 2002,   Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------

New Mexico                         Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------

North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------

South Carolina                     South Carolina High Cost and Consumer Home        Consumer Home Loan
                                   Loans Act, S.C. Code Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------








                                                     SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

                                               Certificates

Offered Certificates             S&P        Moody's
Class I-A-1                      AAA          Aaa
Class I-A-2                      AAA          Aaa
Class II-1A-1                    AAA          Aaa
Class II-1A-2                    AAA          Aaa
Class II-1X-1                    AAA          Aaa
Class II-2A-1                    AAA          Aaa
Class II-2A-2                    AAA          Aa1
Class II-2X-1                    AAA          Aaa
Class II-3A-1                    AAA          Aaa
Class II-3A-2                    AAA          Aa1
Class II-3X-1                    AAA          Aaa
Class II-4A-1                    AAA          Aaa
Class II-4A-2                    AAA          Aa1
Class III-1A-1                   AAA          Aaa
Class III-1A-2                   AAA          Aa1
Class III-1X-1                   AAA          Aaa
Class III-2A-1                   AAA          Aaa
Class III-2A-2                   AAA          Aa1
Class III-2X-1                   AAA          Aaa
Class III-3A-1                   AAA          Aaa
Class III-3A-2                   AAA          Aa1
Class III-4A-1                   AAA          Aaa
Class III-4A-2                   AAA          Aa1
Class III-4X-1                   AAA          Aaa
Class III-5A-1                   AAA          Aaa
Class III-5A-2                   AAA          Aa1
Class III-6A-1                   AAA          Aaa
Class III-6A-2                   AAA          Aa1
Class I-M-1                      AA           Aa2
Class I-M-2                       A           A2
Class I-B-1                      BBB         Baa2
Class I-B-2                     BBB-         Baa3
Class I-B-3                      BB           Ba2
Class II-B-1                     AA           Aa2
Class II-X-B1                    AA           Aa2
Class II-B-2                      A           A2
Class II-X-B2                     A           A2
Class II-B-3                     BBB         Baa2
Class II-B-4                     BB           NA
Class II-B-5                      B           NA
Class III-B-1                    AA           Aa2
Class III-B-2                     A           A2
Class III-B-3                    BBB         Baa2
Class III-B-4                    BB           NA
Class III-B-5                     B           NA


The Class R, Class R-X, Class B-IO, Class I-XP, Class II-XP,  Class II-B-6 and Class III-B-6  Certificates
have not been rated.

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.



                                                SCHEDULE B

                                          MORTGAGE LOAN SCHEDULE

                                         (Provided upon request)








--------------------------------------------------------------------------------




                                                                                                 EXHIBIT K



                                                [RESERVED]











--------------------------------------------------------------------------------



                                                                                                 EXHIBIT L












--------------------------------------------------------------------------------



                                                [RESERVED]











--------------------------------------------------------------------------------




                                                                                                 EXHIBIT M

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

Definitions
Primary Servicer – transaction party having borrower contact
Master Servicer – aggregator of pool assets
Securities Administrator – waterfall calculator
Back-up Servicer – named in the transaction (in the event a Back up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian – safe keeper of pool assets
Trustee – fiduciary of the transaction

Note:  The definitions above describe the essential function that the party performs, rather than the
party's title.  So, for example, in a particular transaction, the trustee may perform the "paying agent"
and "securities administrator" functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

Key:     X – obligation

------------------- --------------------------------- ------------- ----------- ------------ ------------ ------------
Reg AB Reference    Servicing Criteria                Primary       Master      Securities   Custodian    Trustee
                                                      Servicer      Servicer    Admin                     (nominal)

------------------- --------------------------------- ------------- ----------- ------------ ------------ ------------
                    General Servicing Considerations
------------------- ----------------------------------------------- ----------- ------------ ------------ ------------
1122(d)(1)(i)       Policies and procedures are            X            X            X
                    instituted to monitor any
                    performance or other triggers
                    and events of default in
                    accordance with the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(ii)      If any material servicing              X            X
                    activities are outsourced to
                    third parties, policies and
                    procedures are instituted to
                    monitor the third party's
                    performance and compliance with
                    such servicing activities.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any requirements in the
                    transaction agreements to
                    maintain a back-up servicer for
1122(d)(1)(iii)     the Pool Assets are maintained.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(1)(iv)      A fidelity bond and errors and         X            X
                    omissions policy is in effect
                    on the party participating in
                    the servicing function
                    throughout the reporting period
                    in the amount of coverage
                    required by and otherwise in
                    accordance with the terms of
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Cash Collection and
                    Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(i)       Payments on pool assets are            X            X            X
                    deposited into the appropriate
                    custodial bank accounts and
                    related bank clearing accounts
                    no more than two business days
                    following receipt, or such
                    other number of days specified
                    in the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made via wire            X            X            X
                    transfer on behalf of an
                    obligor or to an investor are
                    made only by authorized
1122(d)(2)(ii)      personnel.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Advances of funds or guarantees        X            X            X
                    regarding collections, cash
                    flows or distributions, and any
                    interest or other fees charged
                    for such advances, are made,
                    reviewed and approved as
                    specified in the transaction
1122(d)(2)(iii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The related accounts for the           X            X            X
                    transaction, such as cash
                    reserve accounts or accounts
                    established as a form of over
                    collateralization, are
                    separately maintained (e.g.,
                    with respect to commingling of
                    cash) as set forth in the
1122(d)(2)(iv)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Each custodial account is              X            X            X
                    maintained at a federally
                    insured depository institution
                    as set forth in the transaction
                    agreements. For purposes of
                    this criterion, "federally
                    insured depository institution"
                    with respect to a foreign
                    financial institution means a
                    foreign financial institution
                    that meets the requirements of
                    Rule 13k-1(b)(1) of the
1122(d)(2)(v)       Securities Exchange Act.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Unissued checks are safeguarded        X                         X
                    so as to prevent unauthorized
1122(d)(2)(vi)      access.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(2)(vii)     Reconciliations are prepared on        X            X            X
                    a monthly basis for all
                    asset-backed securities related
                    bank accounts, including
                    custodial accounts and related
                    bank clearing accounts. These
                    reconciliations are (A)
                    mathematically accurate; (B)
                    prepared within 30 calendar
                    days after the bank statement
                    cutoff date, or such other
                    number of days specified in the
                    transaction agreements; (C)
                    reviewed and approved by
                    someone other than the person
                    who prepared the
                    reconciliation; and (D) contain
                    explanations for reconciling
                    items. These reconciling items
                    are resolved within 90 calendar
                    days of their original
                    identification, or such other
                    number of days specified in the
                    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Investor Remittances and
                    Reporting
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(3)(i)       Reports to investors, including        X            X            X
                    those to be filed with the
                    Commission, are maintained in
                    accordance with the transaction
                    agreements and applicable
                    Commission requirements.
                    Specifically, such reports (A)
                    are prepared in accordance with
                    timeframes and other terms set
                    forth in the transaction
                    agreements; (B) provide
                    information calculated in
                    accordance with the terms
                    specified in the transaction
                    agreements; (C) are filed with
                    the Commission as required by
                    its rules and regulations; and
                    (D) agree with investors' or
                    the trustee's records as to the
                    total unpaid principal balance
                    and number of Pool Assets
                    serviced by the Servicer.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts due to investors are           X            X            X
                    allocated and remitted in
                    accordance with timeframes,
                    distribution priority and other
                    terms set forth in the
1122(d)(3)(ii)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made to an               X            X            X
                    investor are posted within two
                    business days to the Servicer's
                    investor records, or such other
                    number of days specified in the
1122(d)(3)(iii)     transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Amounts remitted to investors          X            X            X
                    per the investor reports agree
                    with cancelled checks, or other
                    form of payment, or custodial
1122(d)(3)(iv)      bank statements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Pool Asset Administration
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(i)       Collateral or security on pool         X                                      X
                    assets is maintained as
                    required by the transaction
                    agreements or related pool
                    asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ii)      Pool assets  and related               X                                      X
                    documents are safeguarded as
                    required by the transaction
                    agreements
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iii)     Any additions, removals or             X                         X
                    substitutions to the asset pool
                    are made, reviewed and approved
                    in accordance with any
                    conditions or requirements in
                    the transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(iv)      Payments on pool assets,               X
                    including any payoffs, made in
                    accordance with the related
                    pool asset documents are posted
                    to the Servicer's obligor
                    records maintained no more than
                    two business days after
                    receipt, or such other number
                    of days specified in the
                    transaction agreements, and
                    allocated to principal,
                    interest or other items (e.g.,
                    escrow) in accordance with the
                    related pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    The Servicer's records                 X
                    regarding the pool assets agree
                    with the Servicer's records
                    with respect to an obligor's
1122(d)(4)(v)       unpaid principal balance.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Changes with respect to the            X            X
                    terms or status of an obligor's
                    pool assets (e.g., loan
                    modifications or re-agings) are
                    made, reviewed and approved by
                    authorized personnel in
                    accordance with the transaction
                    agreements and related pool
1122(d)(4)(vi)      asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Loss mitigation or recovery            X            X
                    actions (e.g., forbearance
                    plans, modifications and deeds
                    in lieu of foreclosure,
                    foreclosures and repossessions,
                    as applicable) are initiated,
                    conducted and concluded in
                    accordance with the timeframes
                    or other requirements
                    established by the transaction
1122(d)(4)(vii)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(viii)    Records documenting collection         X
                    efforts are maintained during
                    the period a pool asset is
                    delinquent in accordance with
                    the transaction agreements.
                    Such records are maintained on
                    at least a monthly basis, or
                    such other period specified in
                    the transaction agreements, and
                    describe the entity's
                    activities in monitoring
                    delinquent pool assets
                    including, for example, phone
                    calls, letters and payment
                    rescheduling plans in cases
                    where delinquency is deemed
                    temporary (e.g., illness or
                    unemployment).
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(ix)      Adjustments to interest rates          X
                    or rates of return for pool
                    assets with variable rates are
                    computed based on the related
                    pool asset documents.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
1122(d)(4)(x)       Regarding any funds held in            X
                    trust for an obligor (such as
                    escrow accounts): (A) such
                    funds are analyzed, in
                    accordance with the obligor's
                    pool asset documents, on at
                    least an annual basis, or such
                    other period specified in the
                    transaction agreements; (B)
                    interest on such funds is paid,
                    or credited, to obligors in
                    accordance with applicable pool
                    asset documents and state laws;
                    and (C) such funds are returned
                    to the obligor within 30
                    calendar days of full repayment
                    of the related pool assets, or
                    such other number of days
                    specified in the transaction
                    agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Payments made on behalf of an          X
                    obligor (such as tax or
                    insurance payments) are made on
                    or before the related penalty
                    or expiration dates, as
                    indicated on the appropriate
                    bills or notices for such
                    payments, provided that such
                    support has been received by
                    the servicer at least 30
                    calendar days prior to these
                    dates, or such other number of
                    days specified in the
1122(d)(4)(xi)      transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any late payment penalties in          X
                    connection with any payment to
                    be made on behalf of an obligor
                    are paid from the Servicer's
                    funds and not charged to the
                    obligor, unless the late
                    payment was due to the
1122(d)(4)(xii)     obligor's error or omission.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Disbursements made on behalf of        X
                    an obligor are posted within
                    two business days to the
                    obligor's records maintained by
                    the servicer, or such other
                    number of days specified in the
1122(d)(4)(xiii)    transaction agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Delinquencies, charge-offs and         X            X
                    uncollectible accounts are
                    recognized and recorded in
                    accordance with the transaction
1122(d)(4)(xiv)     agreements.
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------
                    Any external enhancement or            X                         X
                    other support, identified in
                    Item 1114(a)(1) through (3) or
                    Item 1115 of Regulation AB, is
                    maintained as set forth in the
                    transaction agreements.  (In
                    this transaction there is no
                    external enhancement or other
1122(d)(4)(xv)      support.)
------------------- --------------------------------- ------------ ------------ ------------ ------------ ------------





                                                                                                 EXHIBIT N
                                      FORM OF BACK-UP CERTIFICATION

          I.The [                   ] agreement dated as of [      ], 200[ ] (the "Agreement"), among [IDENTIFY
         PARTIES] I, ________________________________, the _______________________ of [NAME OF
         COMPANY], certify to  [the Depositor] and the [Master Servicer] [Securities
         Administrator] [Trustee], and their officers, with the knowledge and intent that they
         will rely upon this certification, that:

         (1)      I have reviewed the servicer compliance statement of the Company provided in
         accordance with Item 1123 of Regulation AB (the "Compliance Statement"), the report on
         assessment of the Company's compliance with the servicing criteria set forth in Item 1122(d) of
         Regulation AB (the "Servicing Criteria"), provided in accordance with Rules 13a-18 and 15d-18
         under Securities Exchange Act of 1934, as amended (the "Exchange Act") and Item 1122 of
         Regulation AB (the "Servicing Assessment"), the registered public accounting firm's attestation
         report provided in accordance with Rules 13a-18 and 15d-18 under the Exchange Act and Section
         1122(b) of Regulation AB (the "Attestation Report"), and all servicing reports, officer's
         certificates and other information relating to the servicing of the Mortgage Loans by the
         Company during 200[ ] that were delivered by the Company to the Depositor and the Securities
         Administrator pursuant to the Agreement (collectively, the "Company Servicing Information");

         (2)      Based on my knowledge, the Company Servicing Information, taken as a whole, does not
         contain any untrue statement of a material fact or omit to state a material fact necessary to
         make the statements made, in light of the circumstances under which such statements were made,
         not misleading with respect to the period of time covered by the Company Servicing Information;

         (3)      Based on my knowledge, all of the Company Servicing Information required to be
         provided by the Company under the Agreement has been provided to the Depositor and the
         Securities Administrator;

         (4)      I am responsible for reviewing the activities performed by the Company as servicer
         under the Agreement, and based on my knowledge and the compliance review conducted in preparing
         the Compliance Statement and except as disclosed in the Compliance Statement, the Servicing
         Assessment or the Attestation Report, the Company has fulfilled its obligations under the
         Agreement in all material respects; and

         (5)      The Compliance Statement required to be delivered by the Company pursuant to the
         Agreement, and the Servicing Assessment and Attestation Report required to be provided by the
         Company and by any subservicer or subcontractor pursuant to the Agreement, have been provided
         to the the Depositor and the Securities Administrator.  Any material instances of noncompliance
         described in such reports have been disclosed to the the Depositor and the Securities
         Administrator.  Any material instance of noncompliance with the Servicing Criteria has been
         disclosed in such reports.




         Date:    _________________________


         By:
         Name:    ________________________________
         Title:   ________________________________









--------------------------------------------------------------------------------



                                                                                                 EXHIBIT O

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


         KNOW  ALL MEN BY THESE  PRESENTS,  that  U.S.  Bank  National  Association,  a New  York  banking
         corporation,  having a place of business at One Federal Street,  3rd Floor, New York, N.Y. 10004,
         as  Trustee  (and in no  personal  or  other  representative  capacity)  under  the  Pooling  and
         Servicing  Agreement,  dated  as of  April  1,  2006,  by and  among  Structured  Asset  Mortgage
         Investments  II Inc.,  the  Trustee,  Wells Fargo Bank,  National  Association  and EMC  Mortgage
         Corporation  (as amended,  restated,  supplemented  or otherwise  modified from time to time, the
         "Agreement";  capitalized terms not defined herein have the definitions assigned to such terms in
         the  Agreement),  relating  to  the  Bear  Stearns  ALT-A  Trust  2006-3,  Mortgage  Pass-Through
         Certificates,  Series  2006-3,  hereby  appoints  _______________,  in its capacity as a Servicer
         under  the  Agreement,  as  the  Trustee's  true  and  lawful  Special  Attorney-in-Fact,  in the
         Trustee's  name,  place and stead and for the  Trustee's  benefit,  but only in its  capacity  as
         Trustee aforesaid,  to perform all acts and execute all documents as may be customary,  necessary
         and appropriate to effectuate the following  enumerated  transactions in respect of any mortgage,
         deed of trust,  promissory note or real estate owned from time to time owned  (beneficially or in
         title,  whether the Trustee is named therein as mortgagee or beneficiary or has become  mortgagee
         or  beneficiary  by  virtue  of  endorsement,  assignment  or  other  conveyance)  or  held by or
         registered to the Trustee  (directly or through  custodians or nominees),  or in respect of which
         the  Trustee  has a  security  interest  or other  lien,  all as  provided  under the  applicable
         Agreement  and only to the  extent the  respective  Trustee  has an  interest  therein  under the
         Agreement,  and in respect of which the Servicer is acting as servicer  pursuant to the Agreement
         (the "Mortgage Documents").




This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The  modification or  re-recording  of any Mortgage  Document for the purpose of correcting it to
conform to the original  intent of the parties thereto or to correct title errors  discovered  after title
insurance  was issued and where such  modification  or  re-recording  does not  adversely  affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

         a.       the  substitution of trustee(s)  serving under a deed of trust, in accordance with state
                  law and the deed of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the  standard of care  applicable  to servicers  in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.



IN WITNESS  WHEREOF,  the Trustee has caused its  corporate  name and seal to be hereto signed and affixed
and these presents to be  acknowledged  by its duly elected and  authorized  officer this ___ day of ___ ,
2006.


                                                               U.S.   Bank   National   Association,    as
                                                              Trustee



                                                              By:                                         
                                                              Name:
                                                              Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                         Name:
Title:                                                        Title:






STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  2004,  before me, the  undersigned,  a Notary  Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person's authorized  capacity,  and that by such signature on the within instrument the
entity upon behalf of which such person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public








--------------------------------------------------------------------------------



                                                                                                 EXHIBIT P
                                          FORM OF CAP CONTRACTS










--------------------------------------------------------------------------------



                                                                                                 EXHIBIT Q


                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 4.18 of the Pooling and Servicing Agreement.

Under Item 1 of Form 10-D: a) items marked "Monthly Statement to Certificateholders" are required to be
included in the periodic Distribution Date statement under Section 6.06, provided by the Securities
Administrator based on information received from the party providing such information; and b) items
marked "Form 10-D report" are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report.  All such information and any other Items on Form 8-K and Form
10-D set forth in this Exhibit shall be sent to the Securities Administrator and the Depositor.

----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
Form        Item    Description            Servicers     Master      Securities          Custodian       Trustee       Depositor      Sponsor
                                                         Servicer    Administrator
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
----------- ---------------------------------------------------------------------------- --------------- ------------- -------------- ------------
10-D        Must be filed within 15 days of the distribution date for the asset-backed                   (nominal)
            securities.
----------- ---------------------------------------------------------------------------- --------------- ------------- -------------- ------------
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            1       Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1121(a) –
                    Distribution and
                    Pool Performance
                    Information
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (1) Any applicable                               X
                    record dates,
                    accrual dates,                                   (Monthly
                    determination dates                              Statements to
                    for calculating                                  Certificateholders)
                    distributions and
                    actual distribution
                    dates for the
                    distribution period.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (2) Cash flows                                   X
                    received and the
                    sources thereof for                              (Monthly
                    distributions, fees                              Statements to
                    and expenses.                                    Certificateholders)
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (3) Calculated                                   X
                    amounts and
                    distribution of the                              (Monthly
                    flow of funds for                                Statements to
                    the period itemized                              Certificateholders)
                    by type and priority
                    of payment,
                    including:
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                             (i) Fees or                             X
                    expenses accrued and
                    paid, with an                                    (Monthly
                    identification of                                Statements to
                    the general purpose                              Certificateholders)
                    of such fees and the
                    party receiving such
                    fees or expenses.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                             (ii)                                    X
                    Payments accrued or
                    paid with respect to                             (Monthly
                    enhancement or other                             Statements to
                    support identified                               Certificateholders)
                    in Item 1114 of
                    Regulation AB (such
                    as insurance
                    premiums or other
                    enhancement
                    maintenance fees),
                    with an
                    identification of
                    the general purpose
                    of such payments and
                    the party receiving
                    such payments.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                             (iii)                                   X
                    Principal, interest
                    and other                                        (Monthly
                    distributions                                    Statements to
                    accrued and paid on                              Certificateholders)
                    the asset-backed
                    securities by type
                    and by class or
                    series and any
                    principal or
                    interest shortfalls
                    or carryovers.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                             (iv) The                                X
                    amount of excess
                    cash flow or excess                              (Monthly
                    spread and the                                   Statements to
                    disposition of                                   Certificateholders)
                    excess cash flow.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (4) Beginning and                                X
                    ending principal
                    balances of the                                  (Monthly
                    asset-backed                                     Statements to
                    securities.                                      Certificateholders)
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (5) Interest rates                               X
                    applicable to the
                    pool assets and the                              (Monthly
                    asset-backed                                     Statements to
                    securities, as                                   Certificateholders)
                    applicable. Consider
                    providing interest
                    rate information for
                    pool assets in
                    appropriate
                    distributional
                    groups or
                    incremental ranges.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (6) Beginning and                                X
                    ending balances of
                    transaction                                      (Monthly
                    accounts, such as                                Statements to
                    reserve accounts,                                Certificateholders)
                    and material account
                    activity during the
                    period.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (7) Any amounts                                  X
                    drawn on any credit
                    enhancement or other                             (Monthly
                    support identified                               Statements to
                    in Item 1114 of                                  Certificateholders)
                    Regulation AB, as
                    applicable, and the
                    amount of coverage
                    remaining under any
                    such enhancement, if
                    known and applicable.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (8) Number and                                   X                                                 Updated pool
                    amount of pool                                                                                     composition
                    assets at the                                    (Monthly                                          information
                    beginning and ending                             Statements to                                     fields to be
                    of each period, and                              Certificateholders)                               as specified
                    updated pool                                                                                       by Depositor
                    composition                                                                                        from time to
                    information, such as                                                                               time
                    weighted average
                    coupon, weighted
                    average remaining
                    term, pool factors
                    and prepayment
                    amounts.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (9) Delinquency and    X             X           X
                    loss information for
                    the period.                                      (Monthly
                                                                     Statements to
                                                                     Certificateholders)
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    In addition,           X
                    describe any
                    material changes to
                    the information
                    specified in Item
                    1100(b)(5) of
                    Regulation AB
                    regarding the pool
                    assets. (methodology)
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (10) Information on    X             X           X
                    the amount, terms
                    and general purpose                              (Monthly
                    of any advances made                             Statements to
                    or reimbursed during                             Certificateholders)
                    the period,
                    including the
                    general use of funds
                    advanced and the
                    general source of
                    funds for
                    reimbursements.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (11) Any material      X             X           X
                    modifications,
                    extensions or                                    (Monthly
                    waivers to pool                                  Statements to
                    asset terms, fees,                               Certificateholders)
                    penalties or
                    payments during the
                    distribution period
                    or that have
                    cumulatively become
                    material over time.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (12) Material          X             X           X                                                 X
                    breaches of pool
                    asset                                            (if agreed upon
                    representations or                               by the parties)
                    warranties or
                    transaction
                    covenants.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (13) Information on                              X
                    ratio, coverage or
                    other tests used for                             (Monthly
                    determining any                                  Statements to
                    early amortization,                              Certificateholders)
                    liquidation or other
                    performance trigger
                    and whether the
                    trigger was met.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    (14) Information                                                                                   X
                    regarding any new
                    issuance of
                    asset-backed
                    securities backed by
                    the same asset pool,
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          information      X             X           X                                                 X
                          regarding any
                          pool asset
                          changes (other
                          than in
                          connection
                          with a pool
                          asset
                          converting
                          into cash in
                          accordance
                          with its
                          terms), such
                          as additions
                          or removals in
                          connection
                          with a
                          prefunding or
                          revolving
                          period and
                          pool asset
                          substitutions
                          and
                          repurchases
                          (and purchase
                          rates, if
                          applicable),
                          and cash flows
                          available for
                          future
                          purchases,
                          such as the
                          balances of
                          any prefunding
                          or revolving
                          accounts, if
                          applicable.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Disclose any                                                                                 X              X
                          material
                          changes in the
                          solicitation,
                          credit-granting,
                          underwriting,
                          origination,
                          acquisition or
                          pool selection
                          criteria or
                          procedures, as
                          applicable,
                          used to
                          originate,
                          acquire or
                          select the new
                          pool assets.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1121(b) –                                                                                     X
                    Pre-Funding or
                    Revolving Period
                    Information

                    Updated pool
                    information as
                    required under Item
                    1121(b).
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            2       Legal Proceedings
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1117 – Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Sponsor (Seller)                                                                                                  X
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Depositor                                                                                          X
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Trustee

----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Issuing entity                                                                                     X
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Securities                                       X
                    Administrator
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Originator of 20% or                                                                               X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Custodian                                                            X
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            3       Sales of Securities
                    and Use of Proceeds
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Information from                                                                                   X
                    Item 2(a) of Part II
                    of Form 10-Q:

                    With respect to any
                    sale of securities
                    by the sponsor,
                    depositor or issuing
                    entity, that are
                    backed by the same
                    asset pool or are
                    otherwise issued by
                    the issuing entity,
                    whether or not
                    registered, provide
                    the sales and use of
                    proceeds information
                    in Item 701 of
                    Regulation S-K.
                    Pricing information
                    can be omitted if
                    securities were not
                    registered.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            4       Defaults Upon Senior
                    Securities
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Information from                                 X
                    Item 3 of Part II of
                    Form 10-Q:

                    Report the
                    occurrence of any
                    Event of Default
                    (after expiration of
                    any grace period and
                    provision of any
                    required notice)
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            5       Submission of
                    Matters to a Vote of
                    Security Holders
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Information from                                 X
                    Item 4 of Part II of
                    Form 10-Q
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            6       Significant Obligors
                    of Pool Assets
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1112(b) –                                                                                     X
                    Significant Obligor
                    Financial
                    Information*
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Item.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            7       Significant
                    Enhancement Provider
                    Information
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1114(b)(2) –
                    Credit Enhancement
                    Provider Financial
                    Information*
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Determining                                                                                  X
                          applicable
                          disclosure
                          threshold
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Obtain                                                                                       X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Item 1115(b) –
                    Derivative
                    Counterparty
                    Financial
                    Information*
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Determining                                                                                  X
                          current
                          maximum
                          probable
                          exposure
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Determining                                X
                          current
                          significance
                          percentage
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Notify                                     X
                          derivative
                          counterparty
                          of
                          significance
                          percentage and
                          request
                          required
                          financial
                          information
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                          Obtain                                                                                       X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Items.
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
            8       Other Information
----------- ------- ---------------------- ------------- ----------- ------------------- --------------- ------------- -------------- ------------
                    Disclose any           The Responsible Party for the applicable Form 8-K item as indicated below.
                    information required
                    to be reported on
                    Form 8-K during the
                    period covered by
                    the Form 10-D but
                    not reported
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            9       Exhibits
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Distribution report                              X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Exhibits required by                                                                               X
                    Item 601 of
                    Regulation S-K, such
                    as material
                    agreements
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
----------- --------------------------------------------------------------------------- ---------------- ------------- -------------- ------------
8-K         Must be filed within four business days of an event reportable on Form
            8-K.
----------- --------------------------------------------------------------------------- ---------------- ------------- -------------- ------------
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            1.01    Entry into a
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Disclosure is          X             X           X                                                 X              X
                    required regarding
                    entry into or
                    amendment of any
                    definitive agreement
                    that is material to
                    the securitization,
                    even if depositor is
                    not a party.

                    Examples: servicing
                    agreement, custodial
                    agreement.

                    Note: disclosure not
                    required as to
                    definitive
                    agreements that are
                    fully disclosed in
                    the prospectus
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            1.02    Termination of a       X             X           X                                                 X              X
                    Material Definitive
                    Agreement
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Disclosure is
                    required regarding
                    termination of  any
                    definitive agreement
                    that is material to
                    the securitization
                    (other than
                    expiration in
                    accordance with its
                    terms), even if
                    depositor is not a
                    party.


                    Examples: servicing
                    agreement, custodial
                    agreement.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            1.03    Bankruptcy or
                    Receivership
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Disclosure is          X             X           X                  X                              X              X
                    required regarding
                    the bankruptcy or
                    receivership, if
                    known to the Master
                    Servicer, with
                    respect to any of
                    the following:

                    Sponsor (Seller),
                    Depositor, Master
                    Servicer, affiliated
                    Servicer, other
                    Servicer servicing
                    20% or more of pool
                    assets at time of
                    report, other
                    material servicers,
                    Certificate
                    Administrator,
                    Trustee, significant
                    obligor, credit
                    enhancer (10% or
                    more), derivatives
                    counterparty,
                    Custodian
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            2.04    Triggering Events
                    that Accelerate or
                    Increase a Direct
                    Financial Obligation
                    or an Obligation
                    under an Off-Balance
                    Sheet Arrangement
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Includes an early                    X           X
                    amortization,
                    performance trigger
                    or other event,
                    including event of
                    default, that would
                    materially alter the
                    payment
                    priority/distribution
                    of cash
                    flows/amortization
                    schedule.

                    Disclosure will be
                    made of events other
                    than waterfall
                    triggers which are
                    disclosed in the
                    Monthly Statement to
                    Certificateholders
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            3.03    Material
                    Modification to
                    Rights of Security
                    Holders
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Disclosure is                                    X                                                 X
                    required of any
                    material
                    modification to
                    documents defining
                    the rights of
                    Certificateholders,
                    including the
                    Pooling and
                    Servicing Agreement
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            5.03    Amendments to
                    Articles of
                    Incorporation or
                    Bylaws; Change in
                    Fiscal Year
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Disclosure is                                                                                      X
                    required of any
                    amendment "to the
                    governing documents
                    of the issuing
                    entity"
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            5.06    Change in Shell
                    Company Status
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    [Not applicable to                                                                                 X
                    ABS issuers]
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            6.01    ABS Informational
                    and Computational
                    Material
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    [Not included in                                                                                   X
                    reports to be filed
                    under Section 3.18]
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            6.02    Change of Servicer
                    or Trustee
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Requires disclosure    X             X           X                                                 X
                    of any removal,
                    replacement,
                    substitution or
                    addition of any
                    master servicer,
                    affiliated servicer,
                    other servicer
                    servicing 10% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers,
                    certificate
                    administrator or
                    trustee.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Reg AB disclosure      X
                    about any new
                    servicer is also
                    required.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Reg AB disclosure                                                                    X
                    about any new                                                                        (to the
                    trustee is also                                                                      extent of a
                    required.                                                                            new trustee)
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Reg AB disclosure                                X
                    about any new
                    securities
                    administrator is
                    also required.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            6.03    Change in Credit
                    Enhancement or Other
                    External Support [In
                    this transaction
                    there is no external
                    enhancement or other
                    support.]
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Covers termination                               X                                                 X
                    of any enhancement
                    in manner other than
                    by its terms, the
                    addition of an
                    enhancement, or a
                    material change in
                    the enhancement
                    provided.  Applies
                    to external credit
                    enhancements as well
                    as derivatives.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Reg AB disclosure                                X                                                 X
                    about any new
                    enhancement provider
                    is also required.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            6.04    Failure to Make a                                X
                    Required Distribution
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            6.05    Securities Act
                    Updating Disclosure
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    If any material pool                                                                               X
                    characteristic
                    differs by 5% or
                    more at the time of
                    issuance of the
                    securities from the
                    description in the
                    final prospectus,
                    provide updated Reg
                    AB disclosure about
                    the actual asset
                    pool.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    If there are any new                                                                               X
                    servicers or
                    originators required
                    to be disclosed
                    under Regulation AB
                    as a result of the
                    foregoing, provide
                    the information
                    called for in Items
                    1108 and 1110
                    respectively.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            7.01    Regulation FD          X             X           X                                                 X
                    Disclosure
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            8.01    Other Events
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Any event, with                                                                                    X
                    respect to which
                    information is not
                    otherwise called for
                    in Form 8-K, that
                    the registrant deems
                    of importance to
                    security holders.
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
            9.01    Financial Statements   The Responsible Party applicable to reportable event.
                    and Exhibits
----------- ------- ---------------------- -------------------------------------------------------------------------------------------------------
10-K        Must be filed within 90 days of the fiscal year end for the registrant.
----------- --------------------------------------------------------------------------- ---------------- ----------- ---------------- ------------
            9B      Other Information
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ----------- ---------------- ------------
                    Disclose any           The Responsible Party for the applicable Form 8-K item as indicated above.
                    information required
                    to be reported on
                    Form 8-K during the
                    fourth quarter
                    covered by the Form
                    10-K but not reported
----------- ------- ---------------------- -------------------------------------------------------------------------------------------------------
            15      Exhibits and
                    Financial Statement
                    Schedules
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1112(b) –                                                                                     X
                    Significant Obligor
                    Financial Information
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1114(b)(2) –
                    Credit Enhancement
                    Provider Financial
                    Information
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Determining                                                                                   X
                         applicable
                         disclosure
                         threshold
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Obtain required                                                                               X
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1115(b) –
                    Derivative
                    Counterparty
                    Financial Information
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Determining                                                                                   X
                         current maximum
                         probable
                         exposure
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Determining                                 X
                         current
                         significance
                         percentage
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Notify                                      X
                         derivative
                         counterparty of
                         significance
                         percentage and
                         request
                         required
                         financial
                         information
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                         Obtain required                                                                               X
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1117 – Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Sponsor (Seller)                                                                                                  X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Depositor                                                                                          X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Trustee
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Issuing entity                                                                                     X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Securities                                       X
                    Administrator
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Originator of 20% or                                                                               X
                    more of pool assets
                    as of the Cut-off
                    Date
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Custodian                                                           X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1119 –
                    Affiliations and
                    relationships
                    between the
                    following entities,
                    or their respective
                    affiliates, that are
                    material to
                    Certificateholders:
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Sponsor (Seller)                                                                                                  X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Depositor                                                                                          X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Trustee
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Master Servicer,       X             X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Securities                                       X
                    Administrator
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Originator                                                                                         X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Custodian                                                           X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Credit                                                                                             X
                    Enhancer/Support
                    Provider
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Significant Obligor                                                                                X
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1122 –            X             X           X                  X
                    Assessment of
                    Compliance with
                    Servicing Criteria
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------
                    Item 1123 – Servicer   X             X
                    Compliance Statement
----------- ------- ---------------------- ------------- ----------- ------------------ ---------------- ------------- -------------- ------------








--------------------------------------------------------------------------------



                                                                                                 EXHIBIT R
                                    ADDITIONAL DISCLOSURE INFORMATION

Structured Asset Mortgage Invesments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272 - 2000
E-mail:  regabnotification@bear.com

Wells Fargo Bank, N.A. as [Securities Administrator]
9062 Old Annapolis Road
Columbia, Maryland 21045
Fax: (410) 715-2380
E-mail:  cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services – BSALTA 2006-5- SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure**Required

Ladies and Gentlemen:

         In accordance with Section 3.18 of the Pooling and Servicing Agreement, dated as of July 1,
2006, among EMC Mortgage Corporation, as Sponsor and Company, Wells Fargo Bank, National Association, as
Master Servicer and Securities Administrator and Citibank, N.A. as Trustee.  The undersigned hereby
notifies you that certain events have come to our attention that [will][may] need to be disclosed on
Form [   ].

Description of Additional Form [   ] Disclosure:




List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]
                                                              as [role]


                                                              By: __________________
                                                                    Name:
                                                                    Title:





--------------------------------------------------------------------------------



                                                                                                 EXHIBIT S


                                          FORM OF CERTIFICATION

                  Re:      Bear  Stearns  ALT-A Trust  2006-3 (the  "Trust"),  Asset-Backed  Certificates,
         Series  2006-1,  issued  pursuant to the Pooling and  Servicing  Agreement,  dated as of April 1,
         2006,  among  Structured  Asset  Mortgage   Investments  II  Inc.,  the  company,   EMC  Mortgage
         Corporation,  Wells Fargo Bank,  N.A.,  as master  servicer  and  securities  administrator  (the
         "Securities Administrator"), and U.S. Bank N.A., as trustee (the "Trustee").

         The Securities Administrator hereby certifies to the Depositor,  and its officers,  directors and
affiliates, and with the knowledge and intent that they will rely upon this certification, that:

         (1)      I have  reviewed the annual  report on Form 10-K for the fiscal year [____] (the "Annual
Report"),  and all reports on Form 10-D  required  to be filed in respect of period  covered by the Annual
Report (collectively with the Annual Report, the "Reports"), of the Trust;

         (2)      To my  knowledge,  (a)  the  Reports,  taken  as a  whole,  do not  contain  any  untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period covered by the Annual Report, and (b) the Securities  Administrator's  assessment of compliance and
related  attestation  report referred to below, taken as a whole, do not contain any untrue statement of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

         (3)      To  my  knowledge,   the  distribution  information  required  to  be  provided  by  the
Securities  Administrator  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is
included in the Reports;

         (4)      I  am   responsible   for  reviewing  the   activities   performed  by  the   Securities
Administrator  under the Pooling and Servicing  Agreement,  and based on my knowledge  and the  compliance
review  conducted in preparing the compliance  statement of the Securities  Administrator  required by the
Pooling and Servicing  Agreement,  and except as disclosed in the Reports,  the  Securities  Administrator
has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects; and

         (5)      The report on  assessment  of  compliance  with  servicing  criteria  applicable  to the
Securities   Administrator  for  asset-backed   securities  of  the  Securities   Administrator  and  each
Subcontractor  utilized by the Securities  Administrator and related  attestation  report on assessment of
compliance  with  servicing  criteria  applicable  to it required  to be included in the Annual  Report in
accordance  with Item 1122 of  Regulation AB and Exchange Act Rules 13a-18 and 15d-18 has been included as
an exhibit to the Annual Report.  Any material  instances of  non-compliance  are described in such report
and have been disclosed in the Annual Report.

In giving the  certifications  above, the Securities  Administrator  has reasonably  relied on information
provided  to  it  by  the  following  unaffiliated  parties:  [names  of  servicer(s),   master  servicer,
subservicer, depositor, trustee, custodian(s)]

Date:                                                


                                                     
[Signature]
[Title]







